Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 1 of 1053 PageID:
                                   17566
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 2 of 1053 PageID:
                                   17567
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 3 of 1053 PageID:
                                   17568
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 4 of 1053 PageID:
                                   17569
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 5 of 1053 PageID:
                                   17570
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 6 of 1053 PageID:
                                   17571
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 7 of 1053 PageID:
                                   17572




                    EXHIBIT A
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 8 of 1053 PageID:
                                   17573

     Job Address                 Builder Name                Subdivision       Started
     =========================   ================            =========         ===============
1    1603 DITTMAR OAKS COVE      ** USE 1968(LENNAR HOMES)   DITMAR CROSSING       1/4/2005
2    13404 MARIE LANE            ** USE 1968(LENNAR HOMES)   GREENBURY             1/4/2005
3    13408 MARIE LANE            ** USE 1968(LENNAR HOMES)   GREENBURY             1/4/2005
4    207 PHEASANT TRAIL          ** USE 1968(LENNAR HOMES)   HUNTER CROSSING       1/4/2005
5    205 PHEASANT TRAIL          ** USE 1968(LENNAR HOMES)   HUNTER CROSSING       1/4/2005
6    1511 STRICKLAND DRIVE       ** USE 1968(LENNAR HOMES)   DITMAR CROSSING       1/6/2005
7    1513 STRICKLAND DRIVE       ** USE 1968(LENNAR HOMES)   DITMAR CROSSING       1/6/2005
8    1606 STRICKLAND DRIVE       ** USE 1968(LENNAR HOMES)   DITMAR CROSSING       1/6/2005
9    1604 STRICKLAND DRIVE       ** USE 1968(LENNAR HOMES)   DITMAR CROSSING       1/6/2005
10   1602 STRICKLAND DRIVE       ** USE 1968(LENNAR HOMES)   DITMAR CROSSING       1/6/2005
11   1517 STRICKLAND DRIVE       ** USE 1968(LENNAR HOMES)   DITMAR CROSSING       1/6/2005
12   8706 DITTMAR OAKS DRIVE     ** USE 1968(LENNAR HOMES)   DITMAR CROSSING       1/6/2005
13   1604 DITTMAR OAKS COVE      ** USE 1968(LENNAR HOMES)   DITMAR CROSSING       1/7/2005
14   1515 STRICKLAND DRIVE       ** USE 1968(LENNAR HOMES)   DITMAR CROSSING       1/7/2005
15   13416 MARIE LANE            ** USE 1968(LENNAR HOMES)   GREENBURY             1/7/2005
16   1601 DITTMAR OAKS COVE      ** USE 1968(LENNAR HOMES)   DITMAR CROSSING     1/10/2005
17   8610 DITTMAR OAKS           ** USE 1968(LENNAR HOMES)   DITMAR CROSSING     1/10/2005
18   8612 DITTMAR OAKS           ** USE 1968(LENNAR HOMES)   DITMAR CROSSING     1/11/2005
19   8700 DITTMAR OAKS           ** USE 1968(LENNAR HOMES)   DITMAR CROSSING     1/11/2005
20   13509 CONSTELLATION DR.     ** USE 1968(LENNAR HOMES)   GREENBURY           1/11/2005
21   13412 MARIE LANE            ** USE 1968(LENNAR HOMES)   GREENBURY           1/11/2005
22   1603 STRICKLAND DRIVE       ** USE 1968(LENNAR HOMES)   DITMAR CROSSING     1/12/2005
23   1607 STRICKLAND DRIVE       ** USE 1968(LENNAR HOMES)   DITMAR CROSSING     1/12/2005
24   1609 STRICKLAND DRIVE       ** USE 1968(LENNAR HOMES)   DITMAR CROSSING     1/13/2005
25   211 PHEASANT TRAIL          ** USE 1968(LENNAR HOMES)   HUNTER CROSSING     1/13/2005
26   209 PHEASANT TRAIL          ** USE 1968(LENNAR HOMES)   HUNTER CROSSING     1/13/2005
27   1602 DITTMAR OAKS COVE      ** USE 1968(LENNAR HOMES)   DITMAR CROSSING     1/18/2005
28   1600 DITTMAR OAKS COVE      ** USE 1968(LENNAR HOMES)   DITMAR CROSSING     1/18/2005
29   1601 STRICKLAND DRIVE       ** USE 1968(LENNAR HOMES)   DITMAR CROSSING     1/18/2005
30   1608 STRICKLAND DRIVE       ** USE 1968(LENNAR HOMES)   DITMAR CROSSING     1/18/2005
31   1612 STRICKLAND DRIVE       ** USE 1968(LENNAR HOMES)   DITMAR CROSSING     1/19/2005
32   1610 STRICKLAND DRIVE       ** USE 1968(LENNAR HOMES)   DITMAR CROSSING     1/19/2005
33   1605 STRICKLAND DRIVE       ** USE 1968(LENNAR HOMES)   DITMAR CROSSING     1/19/2005
34   1605 DITTMAR OAKS COVE      ** USE 1968(LENNAR HOMES)   DITMAR CROSSING     1/21/2005
35   8701 DITTMAR OAKS           ** USE 1968(LENNAR HOMES)   DITMAR CROSSING     1/21/2005
36   8703 DITTMAR OAKS           ** USE 1968(LENNAR HOMES)   DITMAR CROSSING     1/21/2005
37   8705 DITTMAR OAKS           ** USE 1968(LENNAR HOMES)   DITMAR CROSSING     1/21/2005
38   8702 DITTMAR OAKS DRIVE     ** USE 1968(LENNAR HOMES)   DITMAR CROSSING     1/21/2005
39   13421 MARIE LANE            ** USE 1968(LENNAR HOMES)   GREENBURY           1/24/2005
40   8704 DITTMAR OAKS DRIVE     ** USE 1968(LENNAR HOMES)   DITMAR CROSSING       2/2/2005
41   13417 MARIE LANE            ** USE 1968(LENNAR HOMES)   GREENBURY             2/4/2005
42   13420 MARIE LANE            ** USE 1968(LENNAR HOMES)   GREENBURY           2/15/2005
43   13500 MARIE LANE            ** USE 1968(LENNAR HOMES)   GREENBURY           2/15/2005
44   8712 DITTMAR OAKS DRIVE     ** USE 1968(LENNAR HOMES)   DITMAR CROSSING     2/17/2005
45   8710 DITTMAR OAKS DRIVE     ** USE 1968(LENNAR HOMES)   DITMAR CROSSING     2/17/2005
46   1615 STRICKLAND DRIVE       ** USE 1968(LENNAR HOMES)   DITMAR CROSSING     2/18/2005
47   8707 DITTMAR OAKS DRIVE     ** USE 1968(LENNAR HOMES)   DITMAR CROSSING     2/22/2005
48   1611 STRICKLAND DRIVE       ** USE 1968(LENNAR HOMES)   DITMAR CROSSING     2/22/2005
49   8800 DITTMAR OAKS DRIVE     ** USE 1968(LENNAR HOMES)   DITMAR CROSSING     2/22/2005
50   13504 MARIE LANE            ** USE 1968(LENNAR HOMES)   GREENBURY           2/22/2005
51   13508 MARIE LANE            ** USE 1968(LENNAR HOMES)   GREENBURY           2/22/2005
52   213 PHEASANT TRAIL          ** USE 1968(LENNAR HOMES)   HUNTER CROSSING     2/28/2005
53   215 PHEASANT TRAIL          ** USE 1968(LENNAR HOMES)   HUNTER CROSSING       3/1/2005


                                                                                                 1
 Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 9 of 1053 PageID:
                                    17574

 54   1614 STRICKLAND DRIVE       ** USE 1968(LENNAR HOMES)   DITMAR CROSSING    3/3/2005
 55   210 PHEASANT TRAIL          ** USE 1968(LENNAR HOMES)   HUNTER CROSSING    3/8/2005
 56   217 PHEASANT TRAIL          ** USE 1968(LENNAR HOMES)   HUNTER CROSSING    3/8/2005
 57   1617 STRICKLAND DRIVE       ** USE 1968(LENNAR HOMES)   DITMAR CROSSING   3/11/2005
 58   1616 STRICKLAND DRIVE       ** USE 1968(LENNAR HOMES)   DITMAR CROSSING   3/11/2005
 59   8804 DITTMAR OAKS DRIVE     ** USE 1968(LENNAR HOMES)   DITMAR CROSSING   3/11/2005
 60   8802 DITTMAR OAKS DRIVE     ** USE 1968(LENNAR HOMES)   DITMAR CROSSING   3/11/2005
 61   13413 MARIE LANE            ** USE 1968(LENNAR HOMES)   GREENBURY         3/14/2005
 62   13409 MARIE LANE            ** USE 1968(LENNAR HOMES)   GREENBURY         3/14/2005
 63   1613 STRICKLAND DRIVE       ** USE 1968(LENNAR HOMES)   DITMAR CROSSING   3/14/2005
 64   13512 MARIE LANE            ** USE 1968(LENNAR HOMES)   GREENBURY         3/14/2005
 65   8510 DITTMAR OAKS DRIVE     ** USE 1968(LENNAR HOMES)   DITMAR CROSSING   3/15/2005
 66   8514 DITTMAR OAKS DRIVE     ** USE 1968(LENNAR HOMES)   DITMAR CROSSING   3/15/2005
 67   212 PHEASANT TRAIL          ** USE 1968(LENNAR HOMES)   HUNTER CROSSING   3/18/2005
 68   214 PHEASANT TRAIL          ** USE 1968(LENNAR HOMES)   HUNTER CROSSING   3/18/2005
 69   13516 MARIE LANE            ** USE 1968(LENNAR HOMES)   GREENBURY         3/19/2005
 70   13505 MARIE LANE            ** USE 1968(LENNAR HOMES)   GREENBURY         3/19/2005
 71   8708 DITTMAR OAKS DRIVE     ** USE 1968(LENNAR HOMES)   DITMAR CROSSING   3/25/2005
 72   8709 DITTMAR OAKS DRIVE     ** USE 1968(LENNAR HOMES)   DITMAR CROSSING   3/25/2005
 73   8806 DITTMAR OAKS DRIVE     ** USE 1968(LENNAR HOMES)   DITMAR CROSSING   3/28/2005
 74   218 PHEASANT TRAIL          ** USE 1968(LENNAR HOMES)   HUNTER CROSSING   3/28/2005
 75   216 PHEASANT TRAIL          ** USE 1968(LENNAR HOMES)   HUNTER CROSSING   3/28/2005
 76   8807 DITTMAR OAKS DRIVE     ** USE 1968(LENNAR HOMES)   DITMAR CROSSING   3/29/2005
 77   13501 MARIE LANE            ** USE 1968(LENNAR HOMES)   GREENBURY          4/1/2005
 78   13513 MARIE LANE            ** USE 1968(LENNAR HOMES)   GREENBURY          4/4/2005
 79   201 OUTFITTER DRIVE         ** USE 1968(LENNAR HOMES)   HUNTER CROSSING    4/6/2005
 80   18304 MAXA DRIVE            ** USE 1968(LENNAR HOMES)   GREENBURY          4/6/2005
 81   13517 MARIE LANE            ** USE 1968(LENNAR HOMES)   GREENBURY          4/6/2005
 82   8723 DAVIS OAKS TRAIL       ** USE 1968(LENNAR HOMES)   DITMAR CROSSING   4/11/2005
 83   8720 DAVIS OAKS TRAIL       ** USE 1968(LENNAR HOMES)   DITMAR CROSSING   4/12/2005
 84   8716 DAVIS OAKS TRAIL       ** USE 1968(LENNAR HOMES)   DITMAR CROSSING   4/12/2005
 85   8721 DAVIS OAKS TRAIL       ** USE 1968(LENNAR HOMES)   DITMAR CROSSING   4/12/2005
 86   8715 DAVIS OAKS TRAIL       ** USE 1968(LENNAR HOMES)   DITMAR CROSSING   4/12/2005
 87   8717 DAVIS OAKS TRAIL       ** USE 1968(LENNAR HOMES)   DITMAR CROSSING   4/12/2005
 88   13509 MARIE LANE            ** USE 1968(LENNAR HOMES)   GREENBURY         4/14/2005
 89   8803 DITTMAR OAKS DRIVE     ** USE 1968(LENNAR HOMES)   DITMAR CROSSING   4/15/2005
 90   203 OUTFITTER DRIVE         ** USE 1968(LENNAR HOMES)   HUNTER CROSSING   4/15/2005
 91   8719 DAVIS OAKS TRAIL       ** USE 1968(LENNAR HOMES)   DITMAR CROSSING   4/18/2005
 92   8805 DITTMAR OAKS DRIVE     ** USE 1968(LENNAR HOMES)   DITMAR CROSSING   4/19/2005
 93   8801 DITTMAR OAKS DRIVE     ** USE 1968(LENNAR HOMES)   DITMAR CROSSING   4/19/2005
 94   8714 DAVIS OAKS TRAIL       ** USE 1968(LENNAR HOMES)   DITMAR CROSSING   4/22/2005
 95   8712 DAVIS OAKS TRAIL       ** USE 1968(LENNAR HOMES)   DITMAR CROSSING   4/22/2005
 96   8710 DAVIS OAKS TRAIL       ** USE 1968(LENNAR HOMES)   DITMAR CROSSING   4/22/2005
 97   8711 DAVIS OAKS TRAIL       ** USE 1968(LENNAR HOMES)   DITMAR CROSSING   4/22/2005
 98   8713 DAVIS OAKS TRAIL       ** USE 1968(LENNAR HOMES)   DITMAR CROSSING   4/22/2005
 99   13401 CONSTELLATION DRIVE   ** USE 1968(LENNAR HOMES)   GREENBURY         4/25/2005
100   8718 DAVIS OAKS TRAIL       ** USE 1968(LENNAR HOMES)   DITMAR CROSSING   4/27/2005
101   211 OUTFITTER DRIVE         ** USE 1968(LENNAR HOMES)   HUNTER CROSSING   4/27/2005
102   209 OUTFITTER DRIVE         ** USE 1968(LENNAR HOMES)   HUNTER CROSSING   4/27/2005
103   207 OUTFITTER DRIVE         ** USE 1968(LENNAR HOMES)   HUNTER CROSSING   4/27/2005
104   205 OUTFITTER DRIVE         ** USE 1968(LENNAR HOMES)   HUNTER CROSSING    5/2/2005
105   8707 DAVIS OAKS TRAIL       ** USE 1968(LENNAR HOMES)   DITMAR CROSSING    5/2/2005
106   8701 DAVIS OAKS TRAIL       ** USE 1968(LENNAR HOMES)   DITMAR CROSSING    5/5/2005
107   512 VARGAS ROAD             ** USE 1968(LENNAR HOMES)   HARVEY K           5/5/2005
108   18401 MAXA DRIVE            ** USE 1968(LENNAR HOMES)   GREENBURY          5/9/2005


                                                                                            2
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 10 of 1053 PageID:
                                    17575

109   8703 DAVIS OAKS TRAIL     ** USE 1968(LENNAR HOMES)   DITMAR CROSSING    5/11/2005
110   8709 DAVIS OAKS TRAIL     ** USE 1968(LENNAR HOMES)   DITMAR CROSSING    5/13/2005
111   8610 DAVIS OAKS TRAIL     ** USE 1968(LENNAR HOMES)   DITMAR CROSSING    5/13/2005
112   8608 DAVIS OAKS TRAIL     ** USE 1968(LENNAR HOMES)   DITMAR CROSSING    5/13/2005
113   213 OUTFITTER DRIVE       ** USE 1968(LENNAR HOMES)   HUNTER CROSSING    5/16/2005
114   215 OUTFITTER DRIVE       ** USE 1968(LENNAR HOMES)   HUNTER CROSSING    5/16/2005
115   8612 DAVIS OAKS TRAIL     ** USE 1968(LENNAR HOMES)   DITMAR CROSSING    5/17/2005
116   8614 DAVIS OAKS TRAIL     ** USE 1968(LENNAR HOMES)   DITMAR CROSSING    5/17/2005
117   8705 DAVIS OAKS TRAIL     ** USE 1968(LENNAR HOMES)   DITMAR CROSSING    5/17/2005
118   200 OUTFITTER DRIVE       ** USE 1968(LENNAR HOMES)   HUNTER CROSSING    5/26/2005
119   219 OUTFITTER DRIVE       ** USE 1968(LENNAR HOMES)   HUNTER CROSSING    5/26/2005
120   217 OUTFITTER DRIVE       ** USE 1968(LENNAR HOMES)   HUNTER CROSSING    5/26/2005
121   8609 DAVIS OAKS TRAIL     ** USE 1968(LENNAR HOMES)   DITMAR CROSSING     6/1/2005
122   8605 DAVIS OAKS TRAIL     ** USE 1968(LENNAR HOMES)   DITMAR CROSSING     6/1/2005
123   8603 DAVIS OAKS TRAIL     ** USE 1968(LENNAR HOMES)   DITMAR CROSSING     6/1/2005
124   8501 DITTMAR OAKS DRIVE   ** USE 1968(LENNAR HOMES)   DITMAR CROSSING    6/15/2005
125   8606 DAVIS OAKS TRAIL     ** USE 1968(LENNAR HOMES)   DITMAR CROSSING    6/21/2005
126   8505 DITTMAR OAKS DRIVE   ** USE 1968(LENNAR HOMES)   DITMAR CROSSING    6/21/2005
127   206 OUTFITTER DRIVE       ** USE 1968(LENNAR HOMES)   HUNTER CROSSING    6/21/2005
128   202 OUTFITTER DRIVE       ** USE 1968(LENNAR HOMES)   HUNTER CROSSING    6/21/2005
129   204 OUTFITTER DRIVE       ** USE 1968(LENNAR HOMES)   HUNTER CROSSING    6/21/2005
130   8503 DITTMAR OAKS DRIVE   ** USE 1968(LENNAR HOMES)   DITMAR CROSSING    6/27/2005
131   8607 DAVIS OAKS TRAIL     ** USE 1968(LENNAR HOMES)   DITMAR CROSSING    6/29/2005
132   8601 DAVIS OAKS TRAIL     ** USE 1968(LENNAR HOMES)   DITMAR CROSSING    6/29/2005
133   210 OUTFITTER DRIVE       ** USE 1968(LENNAR HOMES)   HUNTER CROSSING     7/1/2005
134   208 OUTFITTER DRIVE       ** USE 1968(LENNAR HOMES)   HUNTER CROSSING     7/1/2005
135   8700 DAVIS OAKS TRAIL     ** USE 1968(LENNAR HOMES)   DITMAR CROSSING     7/6/2005
136   8512 DAVIS OAKS TRAIL     ** USE 1968(LENNAR HOMES)   DITMAR CROSSING    7/20/2005
137   8510 DAVIS OAKS TRAIL     ** USE 1968(LENNAR HOMES)   DITMAR CROSSING    7/20/2005
138   214 OUTFITTER DRIVE       ** USE 1968(LENNAR HOMES)   HUNTER CROSSING    7/25/2005
139   212 OUTFITTER DRIVE       ** USE 1968(LENNAR HOMES)   HUNTER CROSSING    7/25/2005
140   8516 DAVIS OAKS TRAIL     ** USE 1968(LENNAR HOMES)   DITMAR CROSSING    7/28/2005
141   8515 DAVIS OAKS TRAIL     ** USE 1968(LENNAR HOMES)   DITMAR CROSSING    7/28/2005
142   8511 DAVIS OAKS TRAIL     ** USE 1968(LENNAR HOMES)   DITMAR CROSSING     8/1/2005
143   8513 DAVIS OAKS TRAIL     ** USE 1968(LENNAR HOMES)   DITMAR CROSSING     8/1/2005
144   8519 DAVIS OAKS TRAIL     ** USE 1968(LENNAR HOMES)   DITMAR CROSSING     8/2/2005
145   8517 DAVIS OAKS TRAIL     ** USE 1968(LENNAR HOMES)   DITMAR CROSSING     8/2/2005
146   300 OUTFITTER DRIVE       ** USE 1968(LENNAR HOMES)   HUNTER CROSSING     8/5/2005
147   218 OUTFITTER DRIVE       ** USE 1968(LENNAR HOMES)   HUNTER CROSSING     8/5/2005
148   216 OUTFITTER DRIVE       ** USE 1968(LENNAR HOMES)   HUNTER CROSSING     8/5/2005
149   8604 DAVIS OAKS TRAIL     ** USE 1968(LENNAR HOMES)   DITMAR CROSSING    8/11/2005
150   8507 DAVIS OAKS TRAIL     ** USE 1968(LENNAR HOMES)   DITMAR CROSSING    8/11/2005
151   8509 DAVIS OAKS TRAIL     ** USE 1968(LENNAR HOMES)   DITMAR CROSSING    8/11/2005
152   8505 DAVIS OAKS           ** USE 1968(LENNAR HOMES)   DITMAR CROSSING    8/11/2005
153   8611 DAVIS OAKS           ** USE 1968(LENNAR HOMES)   DITMAR CROSSING    8/18/2005
154   201 REMINGTON RUN         ** USE 1968(LENNAR HOMES)   HUNTER CROSSING    8/30/2005
155   302 OUTFITTER DRIVE       ** USE 1968(LENNAR HOMES)   HUNTER CROSSING    8/30/2005
156   8503 DAVIS OAKS TRAIL     ** USE 1968(LENNAR HOMES)   DITMAR CROSSING     9/6/2005
157   8514 DAVIS OAKS TRAIL     ** USE 1968(LENNAR HOMES)   DITMAR CROSSING    10/6/2005
158   207 REMINGTON RUN         ** USE 1968(LENNAR HOMES)   HUNTER CROSSING    10/6/2005
159   205 REMINGTON RUN         ** USE 1968(LENNAR HOMES)   HUNTER CROSSING    10/6/2005
160   203 REMINGTON RUN         ** USE 1968(LENNAR HOMES)   HUNTER CROSSING    10/6/2005
161   209 REMINGTON RUN         ** USE 1968(LENNAR HOMES)   HUNTER CROSSING    10/6/2005
162   211 REMINGTON RUN         ** USE 1968(LENNAR HOMES)   HUNTER CROSSING   10/18/2005
163   102 TRAPPER TRAIL         ** USE 1968(LENNAR HOMES)   HUNTER CROSSING   10/31/2005


                                                                                           3
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 11 of 1053 PageID:
                                    17576

164   100 TRAPPER TRAIL         ** USE 1968(LENNAR HOMES)   HUNTER CROSSING   10/31/2005
165   213 REMINGTON RUN         ** USE 1968(LENNAR HOMES)   HUNTER CROSSING   10/31/2005
166   104 TRAPPER TRAIL         ** USE 1968(LENNAR HOMES)   HUNTER CROSSING    12/1/2005
167   106 TRAPPER TRAIL         ** USE 1968(LENNAR HOMES)   HUNTER CROSSING    12/1/2005
168   108 TRAPPER TRAIL         ** USE 1968(LENNAR HOMES)   HUNTER CROSSING    12/1/2005
169   110 TRAPPER TRAIL         ** USE 1968(LENNAR HOMES)   HUNTER CROSSING    12/1/2005
170   8501 DAVIS OAKS TRAIL     ** USE 1968(LENNAR HOMES)   DITMAR CROSSING   12/12/2005
171   8613 DAVIS OAKS TRAIL     ** USE 1968(LENNAR HOMES)   DITMAR CROSSING   12/27/2005
172   114 TRAPPER TRAIL         ** USE 1968(LENNAR HOMES)   HUNTER CROSSING   12/29/2005
173   #15 6704 S. MANACHACA     FIRST URBAN COMMUNITIES     JOHN G              1/7/2005
174   #28 6704 S. MANACHACA     FIRST URBAN COMMUNITIES     JOHN G              5/9/2005
175   #26 6704 S. MANCHACA      FIRST URBAN COMMUNITIES     JOHN G            10/18/2005
176   #14 6704 S. MANACHACA     FIRST URBAN COMMUNITIES     JOHN G             11/4/2005
177   #20 6704 S. MANCHACA      FIRST URBAN COMMUNITIES     JOHN G             11/4/2005
178   #39 6704 S. MANCHACA      FIRST URBAN COMMUNITIES     JOHN G             11/4/2005
179   #24 6704 S. MANACHACA     FIRST URBAN COMMUNITIES     JOHN G            11/11/2005
180   #41 6704 S. MANACHACA     FIRST URBAN COMMUNITIES     JOHN G            11/11/2005
181   #23 6704 S. MANACHACA     FIRST URBAN COMMUNITIES     JOHN G            11/11/2005
182   748 NELSON RANCH ROAD     ROBILLARD CUSTOM HOMES      BUTTERCUP CREEK    2/16/2005
183   1503 FALL CREEK DRIVE     ROBILLARD CUSTOM HOMES      BUTTERCUP CREEK     9/2/2005
184   3800 LIME KILM ROAD       ROBERT BORROUM-CLOSED!      SAN MARCOS         4/29/2005
185   465 PARADISE HILLS        ROBERT BORROUM-CLOSED!      CARL N             5/23/2005
186   25 COTTONDALE ROAD        SAMUEL MORRISETT            LAKEWAY            2/14/2005
187   5714 STANDING ROCK        J.R.C. CONTRACTING          LONG CANYON        3/23/2005
188   240-242 MARVIN COVE       RON SCHARFE, BUILDER        HUTTO              2/18/2005
189   232-234 MARVIN COVE       RON SCHARFE, BUILDER        HUTTO              3/17/2005
190   236-238 MARVIN DRIVE      RON SCHARFE, BUILDER        HUTTO              4/11/2005
191   350 MANCHESTER LANE       STREETMAN (USE 1407)        BELTERA             1/6/2005
192   381 LEXINGTON DRIVE       STREETMAN (USE 1407)        BELTERA             1/7/2005
193   215 LEXINGTON DRIVE       STREETMAN (USE 1407)        BELTERA             1/7/2005
194   225 LEXINGTON DRIVE       STREETMAN (USE 1407)        BELTERA             1/7/2005
195   10608 NATICK LANE         STREETMAN (USE 1407)        CIRCLE C RANCH     1/10/2005
196   330 CANTERBURY DRIVE      STREETMAN (USE 1407)        BELTERA            1/11/2005
197   3401 CORTINA LANE         STREETMAN (USE 1407)        SENDERO SPRINGS    1/11/2005
198   4005 COLINA COVE          STREETMAN (USE 1407)        SENDERO SPRINGS    1/11/2005
199   10600 NATICK LANE         STREETMAN (USE 1407)        CIRCLE C RANCH     1/13/2005
200   7412 DOSWELL LANE         STREETMAN (USE 1407)        CIRCLE C RANCH     1/13/2005
201   3402 LUMINOSO LANE WEST   STREETMAN (USE 1407)        SENDERO SPRINGS    1/14/2005
202   361 LEXINGTON DRIVE       STREETMAN (USE 1407)        BELTERA            1/18/2005
203   340 LEXINGTON DRIVE       STREETMAN (USE 1407)        BELTERA            1/19/2005
204   351 CANTERBURY DRIVE      STREETMAN (USE 1407)        BELTERA            1/19/2005
205   3408 CORTINA LANE         STREETMAN (USE 1407)        SENDERO SPRINGS    1/19/2005
206   3402 CORTINA LANE         STREETMAN (USE 1407)        SENDERO SPRINGS    1/19/2005
207   7336 TANAQUA LANE         STREETMAN (USE 1407)        CIRCLE C RANCH     1/20/2005
208   10905 DOSWELL COVE        STREETMAN (USE 1407)        CIRCLE C RANCH     1/24/2005
209   271 DORSET LANE           STREETMAN (USE 1407)        BELTERA            1/25/2005
210   3404 CORTINA LANE         STREETMAN (USE 1407)        SENDERO SPRINGS    1/25/2005
211   4510 ARIA COVE            STREETMAN (USE 1407)        SENDERO SPRINGS    1/26/2005
212   210 LEXINGTON DRIVE       STREETMAN (USE 1407)        BELTERA             2/4/2005
213   230 LEXINGTON DRIVE       STREETMAN (USE 1407)        BELTERA             2/8/2005
214   240 LEXINGTON DRIVE       STREETMAN (USE 1407)        BELTERA            2/11/2005
215   10905 CUSSETA LANE        STREETMAN (USE 1407)        CIRCLE C RANCH     2/11/2005
216   3406 CORTINA LANE         STREETMAN (USE 1407)        SENDERO SPRINGS    2/17/2005
217   3407 CORTINA LANE         STREETMAN (USE 1407)        SENDERO SPRINGS    2/18/2005
218   10905 SPLIT STONE WAY     STREETMAN (USE 1407)        LA CROSSE          2/21/2005


                                                                                           4
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 12 of 1053 PageID:
                                    17577

219   360 CANTERBURY DRIVE      STREETMAN (USE 1407)   BELTERA           2/21/2005
220   10904 CUSSETA LANE        STREETMAN (USE 1407)   CIRCLE C RANCH    2/22/2005
221   7404 BRECOURT MANOR WAY   STREETMAN (USE 1407)   LA CROSSE         2/22/2005
222   7400 BRECOURT MANOR WAY   STREETMAN (USE 1407)   LA CROSSE          3/1/2005
223   251 LEXINGTON DRIVE       STREETMAN (USE 1407)   BELTERA            3/4/2005
224   250 MONARCH LANE          STREETMAN (USE 1407)   BELTERA           3/15/2005
225   220 LEXINGTON DRIVE       STREETMAN (USE 1407)   BELTERA           3/17/2005
226   7328 TANAQUA LANE         STREETMAN (USE 1407)   CIRCLE C RANCH    3/17/2005
227   351 MONARCH LANE          STREETMAN (USE 1407)   BELTERA           3/17/2005
228   10909 SPLIT STONE WAY     STREETMAN (USE 1407)   LA CROSSE         3/23/2005
229   10913 SPLIT STONE WAY     STREETMAN (USE 1407)   LA CROSSE         3/23/2005
230   10917 SPLIT STONE WAY     STREETMAN (USE 1407)   LA CROSSE         3/23/2005
231   7332 TANAQUA LANE         STREETMAN (USE 1407)   CIRCLE C RANCH    3/25/2005
232   7408 BRECOURT MANOR WAY   STREETMAN (USE 1407)   LA CROSSE         3/28/2005
233   11117 PAIRNOY LANE        STREETMAN (USE 1407)   CIRCLE C RANCH    3/30/2005
234   7412 BRECOURT MANOR WAY   STREETMAN (USE 1407)   LA CROSSE         3/31/2005
235   371 LEXINGTON DRIVE       STREETMAN (USE 1407)   BELTERA            4/1/2005
236   331 PALISADE DRIVE        STREETMAN (USE 1407)   BELTERA            4/1/2005
237   7416 BRECOURT MANOR WAY   STREETMAN (USE 1407)   LA CROSSE         4/11/2005
238   10921 SPLIT STONE WAY     STREETMAN (USE 1407)   LA CROSSE         4/12/2005
239   4307 PASADA LANE          STREETMAN (USE 1407)   SENDERO SPRINGS   4/18/2005
240   7324 TANAQUA LANE         STREETMAN (USE 1407)   CIRCLE C RANCH    4/18/2005
241   4500 ARIA COVE            STREETMAN (USE 1407)   SENDERO SPRINGS   4/25/2005
242   321 PALISADE DRIVE        STREETMAN (USE 1407)   BELTERA           4/27/2005
243   13701 FIELD SPAR DRIVE    STREETMAN (USE 1407)   SHADOW GLEN       4/28/2005
244   13725 FIELD SPAR DRIVE    STREETMAN (USE 1407)   SHADOW GLEN       4/28/2005
245   235 LEXINGTON DRIVE       STREETMAN (USE 1407)   BELTERA            5/2/2005
246   490 MANCHESTER LANE       STREETMAN (USE 1407)   BELTERA            5/3/2005
247   581 MANCHESTER LANE       STREETMAN (USE 1407)   BELTERA            5/3/2005
248   140 MONARCH LANE          STREETMAN (USE 1407)   BELTERA            5/3/2005
249   280 MANCHESTER LANE       STREETMAN (USE 1407)   BELTERA           5/10/2005
250   260 MANCHESTER LANE       STREETMAN (USE 1407)   BELTERA           5/10/2005
251   370 MANCHESTER LANE       STREETMAN (USE 1407)   BELTERA           5/27/2005
252   7500 DOSWELL LANE         STREETMAN (USE 1407)   CIRCLE C RANCH    5/31/2005
253   4105 COLINA COVE          STREETMAN (USE 1407)   SENDERO SPRINGS    6/1/2005
254   331 MONARCH LANE          STREETMAN (USE 1407)   BELTERA            6/2/2005
255   340 MANCHESTER LANE       STREETMAN (USE 1407)   BELTERA           6/15/2005
256   11301 LARUE BELLE LANE    STREETMAN (USE 1407)   CIRCLE C RANCH    6/16/2005
257   7240 TANAQUA LANE         STREETMAN (USE 1407)   CIRCLE C RANCH    6/21/2005
258   11321 LARUE BELLE LANE    STREETMAN (USE 1407)   CIRCLE C RANCH    6/21/2005
259   11325 LARUE BELLE LANE    STREETMAN (USE 1407)   CIRCLE C RANCH    6/22/2005
260   7417 BRECOURT MANOR WAY   STREETMAN (USE 1407)   LA CROSSE         6/24/2005
261   341 MONARCH LANE          STREETMAN (USE 1407)   BELTERA           6/27/2005
262   4003 COLINA COVE          STREETMAN (USE 1407)   SENDERO SPRINGS   6/29/2005
263   360 MANCHESTER LANE       STREETMAN (USE 1407)   BELTERA           6/30/2005
264   11401 LARUE BELLE LANE    STREETMAN (USE 1407)   CIRCLE C RANCH     7/1/2005
265   11313 LARUE BELLE LANE    STREETMAN (USE 1407)   CIRCLE C RANCH     7/5/2005
266   150 BRIGHTON LANE         STREETMAN (USE 1407)   BELTERA           7/12/2005
267   245 MONARCH LANE          STREETMAN (USE 1407)   BELTERA           7/18/2005
268   520 MANCHESTER LANE       STREETMAN (USE 1407)   BELTERA           7/18/2005
269   221 MONARCH LANE          STREETMAN (USE 1407)   BELTERA           7/27/2005
270   10913 CUSSETA LANE        STREETMAN (USE 1407)   CIRCLE C RANCH    7/27/2005
271   290 MANCHESTER LANE       STREETMAN (USE 1407)   BELTERA           7/29/2005
272   7413 BRECOURT MANOR WAY   STREETMAN (USE 1407)   LA CROSSE          8/1/2005
273   7425 BRECOURT MANOR WAY   STREETMAN (USE 1407)   LA CROSSE          8/3/2005


                                                                                     5
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 13 of 1053 PageID:
                                    17578

274   7413 DOSWELL LANE         STREETMAN (USE 1407)   CIRCLE C RANCH      8/4/2005
275   130 MANCHESTER LANE       STREETMAN (USE 1407)   BELTERA             8/8/2005
276   4000 ARBOL COVE           STREETMAN (USE 1407)   SENDERO SPRINGS     8/8/2005
277   4003 ARBOL COVE           STREETMAN (USE 1407)   SENDERO SPRINGS     8/8/2005
278   4000 COLINA COVE          STREETMAN (USE 1407)   SENDERO SPRINGS     8/8/2005
279   7504 DOSWELL LANE         STREETMAN (USE 1407)   CIRCLE C RANCH     8/15/2005
280   7405 BRECOURT MANOR WAY   STREETMAN (USE 1407)   LA CROSSE          8/15/2005
281   7317 DOSWELL LANE         STREETMAN (USE 1407)   CIRCLE C RANCH     8/16/2005
282   7409 BRECOURT MANOR WAY   STREETMAN (USE 1407)   LA CROSSE          8/16/2005
283   571 MANCHESTER LANE       STREETMAN (USE 1407)   BELTERA            8/22/2005
284   10924 SKY ROCK DRIVE      STREETMAN (USE 1407)   LA CROSSE          8/25/2005
285   4215 PASADA LANE          STREETMAN (USE 1407)   SENDERO SPRINGS    8/29/2005
286   7400 DOSSWELL LANE        STREETMAN (USE 1407)   CIRCLE C RANCH     8/31/2005
287   10928 SKY ROCK DRIVE      STREETMAN (USE 1407)   LA CROSSE           9/6/2005
288   7328 BRECOURT MANOR WAY   STREETMAN (USE 1407)   LA CROSSE           9/6/2005
289   7401 BRECOURT MANOR WAY   STREETMAN (USE 1407)   LA CROSSE           9/8/2005
290   201 CANTERBURY DRIVE      STREETMAN (USE 1407)   BELTERA             9/9/2005
291   191 CANTERBURY DRIVE      STREETMAN (USE 1407)   BELTERA            9/12/2005
292   4204 PASADA LANE          STREETMAN (USE 1407)   SENDERO SPRINGS    9/13/2005
293   4208 PASADA LANE          STREETMAN (USE 1407)   SENDERO SPRINGS    9/14/2005
294   4004 ARBOL COVE           STREETMAN (USE 1407)   SENDERO SPRINGS    9/14/2005
295   340 ASPEN DRIVE           STREETMAN (USE 1407)   BELTERA            9/15/2005
296   101 HOLLY COURT           STREETMAN (USE 1407)   BELTERA            9/16/2005
297   301 ASPEN DRIVE           STREETMAN (USE 1407)   BELTERA            9/16/2005
298   10909 CUSSETA LANE        STREETMAN (USE 1407)   CIRCLE C RANCH     9/19/2005
299   7320 BRECOURT MANOR WAY   STREETMAN (USE 1407)   LA CROSSE          9/19/2005
300   10912 SKY ROCK DRIVE      STREETMAN (USE 1407)   LA CROSSE          9/19/2005
301   561 MANCHESTER LANE       STREETMAN (USE 1407)   BELTERA            9/19/2005
302   4207 ANGELICO LANE        STREETMAN (USE 1407)   SENDERO SPRINGS    9/19/2005
303   7336 BRECOURT MANOR       STREETMAN (USE 1407)   LA CROSSE          9/20/2005
304   175 CANTERBURY DRIVE      STREETMAN (USE 1407)   BELTERA            9/20/2005
305   7332 BRECOURT MANOR WAY   STREETMAN (USE 1407)   LA CROSSE          9/20/2005
306   4103 COLINA COVE          STREETMAN (USE 1407)   SENDERO SPRINGS    9/22/2005
307   4200 PASADA LANE          STREETMAN (USE 1407)   SENDERO SPRINGS    9/22/2005
308   7300 BRECOURT MANOR WAY   STREETMAN (USE 1407)   LA CROSSE          9/22/2005
309   190 BRIGHTON LANE         STREETMAN (USE 1407)   BELTERA            9/23/2005
310   7308 BRECOURT MANOR WAY   STREETMAN (USE 1407)   LA CROSSE          9/30/2005
311   7304 BRECOURT MANOR WAY   STREETMAN (USE 1407)   LA CROSSE          9/30/2005
312   10916 SKY ROCK DRIVE      STREETMAN (USE 1407)   LA CROSSE          10/3/2005
313   170 EATON LANE            STREETMAN (USE 1407)   BELTERA            10/4/2005
314   7321 DOSWELL LANE         STREETMAN (USE 1407)   CIRCLE C RANCH     10/4/2005
315   7324 BRECOURT MANOR WAY   STREETMAN (USE 1407)   LA CROSSE          10/6/2005
316   10920 SKY ROCK DRIVE      STREETMAN (USE 1407)   LA CROSSE         10/12/2005
317   241 PALISADE DRIVE        STREETMAN (USE 1407)   BELTERA           10/13/2005
318   7501 DOSWELL LANE         STREETMAN (USE 1407)   CIRCLE C RANCH    10/14/2005
319   7333 BRECOURT MANOR WAY   STREETMAN (USE 1407)   LA CROSSE         10/14/2005
320   7325 BRECOURT MANOR WAY   STREETMAN (USE 1407)   LA CROSSE         10/14/2005
321   7329 BRECOURT MANOR WAY   STREETMAN (USE 1407)   LA CROSSE         10/17/2005
322   7421 BRECOURT MANOR WAY   STREETMAN (USE 1407)   LA CROSSE         10/17/2005
323   7321 BRECOURT MANOR WAY   STREETMAN (USE 1407)   LA CROSSE         10/17/2005
324   405 ASPEN DRIVE           STREETMAN (USE 1407)   BELTERA           10/19/2005
325   465 MANCHESTER            STREETMAN (USE 1407)   BELTERA           10/19/2005
326   471 MANCHESTER LANE       STREETMAN (USE 1407)   BELTERA           10/20/2005
327   481 MANCHESTER            STREETMAN (USE 1407)   BELTERA           10/20/2005
328   430 MANCHESTER LANE       STREETMAN (USE 1407)   BELTERA           10/25/2005


                                                                                      6
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 14 of 1053 PageID:
                                    17579

329   4210 PASADA LANE           STREETMAN (USE 1407)        SENDERO SPRINGS   10/25/2005
330   350 CANTERBURY DRIVE       STREETMAN (USE 1407)        BELTERA            11/3/2005
331   110 MONARCH LANE           STREETMAN (USE 1407)        BELTERA            11/7/2005
332   120 MONARCH LANE           STREETMAN (USE 1407)        BELTERA            11/7/2005
333   4212 PASADA LANE           STREETMAN (USE 1407)        SENDERO SPRINGS   11/10/2005
334   261 MONARCH LANE           STREETMAN (USE 1407)        BELTERA           11/10/2005
335   4214 PASADA LANE           STREETMAN (USE 1407)        SENDERO SPRINGS   11/10/2005
336   100 MONARCH LANE           STREETMAN (USE 1407)        BELTERA           11/10/2005
337   100 HOLLY COURT            STREETMAN (USE 1407)        BELTERA           11/16/2005
338   321 CANTERBURY DRIVE       STREETMAN (USE 1407)        BELTERA           11/17/2005
339   4001 ARBOL COVE            STREETMAN (USE 1407)        SENDERO SPRINGS   11/22/2005
340   4217 PASADA LANE           STREETMAN (USE 1407)        SENDERO SPRINGS   11/29/2005
341   3106 LAZADA LANE           STREETMAN (USE 1407)        SENDERO SPRINGS    12/6/2005
342   10933 SKY ROCK DRIVE       STREETMAN (USE 1407)        LA CROSSE         12/12/2005
343   3603 LUMINOSO LANE WEST    STREETMAN (USE 1407)        SENDERO SPRINGS   12/14/2005
344   3202 LAZADA LANE           STREETMAN (USE 1407)        SENDERO SPRINGS   12/16/2005
345   11105 CAP STONE DRIVE      STREETMAN (USE 1407)        LA CROSSE         12/19/2005
346   11013 CAP STONE DRIVE      STREETMAN (USE 1407)        LA CROSSE         12/19/2005
347   261 DORSET LANE            STREETMAN (USE 1407)        BELTERA           12/22/2005
348   130 CANTERBURY DRIVE       STREETMAN (USE 1407)        BELTERA           12/22/2005
349   150 CANTERBURY DRIVE       STREETMAN (USE 1407)        BELTERA           12/27/2005
350   7313 BRECOURT MANOR WAY    STREETMAN (USE 1407)        LA CROSSE         12/27/2005
351   140 CANTERBURY DRIVE       STREETMAN (USE 1407)        BELTERA           12/29/2005
352   4417 MARATHON BLVD         BRUCE HOMES, L.P.           AUSTIN             2/19/2005
353   3912 GYRFALCON             BRUCE HOMES, L.P.           FALCONHEAD          5/4/2005
354   106 OUTCROP VIEW LANE      BRUCE HOMES, L.P.           YAUPON CREEK       5/18/2005
355   104 OUTCROP VIEW LANE      BRUCE HOMES, L.P.           YAUPON CREEK       5/23/2005
356   103 RIVULET LANE           BRUCE HOMES, L.P.           YAUPON CREEK       5/26/2005
357   112 OUTCROP VIEW LANE      BRUCE HOMES, L.P.           YAUPON CREEK        6/1/2005
358   105 RIVULET                BRUCE HOMES, L.P.           YAUPON CREEK        9/9/2005
359   101 RIVULET LANE           BRUCE HOMES, L.P.           YAUPON CREEK       10/3/2005
360   110 OUTCROP VIEW LANE      BRUCE HOMES, L.P.           YAUPON CREEK      10/27/2005
361   5405 WOODROW AVE. UNIT A   BRUCE HOMES, L.P.           NORTH LOOP TER.   10/28/2005
362   5405 WOODROW AVE. UNIT B   BRUCE HOMES, L.P.           NORTH LOOP TER.   10/28/2005
363   108 OUTCROP VIEW LANE      BRUCE HOMES, L.P.           YAUPON CREEK      10/28/2005
364   114 RIVULET LANE           BRUCE HOMES, L.P.           YAUPON CREEK       12/6/2005
365   103 PROVINES DRIVE         CAPSTONE CUSTOM HOMES,INC   HOANG              5/23/2005
366   105 PROVINES DRIVE         CAPSTONE CUSTOM HOMES,INC   HOANG              5/23/2005
367   107 PROVINES DRIVE         CAPSTONE CUSTOM HOMES,INC   HOANG              5/23/2005
368   15104 CAVALIER CANYON      CAPSTONE CUSTOM HOMES,INC   DOUG W             6/28/2005
369   15105 CAVALIER CANYON      CAPSTONE CUSTOM HOMES,INC   DOUG W             6/29/2005
370   15107 CAVALIER CANYON      CAPSTONE CUSTOM HOMES,INC   DOUG W             6/29/2005
371   15106 CAVALIER CANYON      CAPSTONE CUSTOM HOMES,INC   DOUG W              7/8/2005
372   257 WHITNEY RUN            AJE ENTERPRISES, LLC        ELLIOT RANCH       2/21/2005
373   202 ORION ROAD             HUNNICUTT / KRAUSE HOMES    SUN CITY            1/5/2005
374   145 TANKSLEY CIRCLE        HUNNICUTT / KRAUSE HOMES    RIVER CHASE        1/27/2005
375   301 STARDUST LANE          HUNNICUTT / KRAUSE HOMES    SUN CITY           3/25/2005
376   200 WHISPERING SPRINGS     HUNNICUTT / KRAUSE HOMES    FOUNTAINWOOD       6/10/2005
377   204 STARDUST LANE          HUNNICUTT / KRAUSE HOMES    SUN CITY           8/23/2005
378   388 RIVERCHASE BLVD.       HUNNICUTT / KRAUSE HOMES    RIVER CHASE        9/20/2005
379   204 ORION ROAD             HUNNICUTT / KRAUSE HOMES    SUN CITY          10/24/2005
380   101 VENUS LANE             HUNNICUTT / KRAUSE HOMES    SUN CITY          11/10/2005
381   201 ORION ROAD             HUNNICUTT / KRAUSE HOMES    SUN CITY          12/20/2005
382   190 CORK LANE              WILSHIRE HOMES              BELTERA             1/4/2005
383   7604 BLACK MOUNTAIN DR.    WILSHIRE HOMES              COVERED BRIDGE      1/4/2005


                                                                                            7
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 15 of 1053 PageID:
                                    17580

384   7401 SENECA FALLS LOOP      WILSHIRE HOMES   CIRCLE C RANCH     1/5/2005
385   10516 ROY BUTLER DRIVE      WILSHIRE HOMES   AVERY RNCH EAST    1/6/2005
386   10201 LOXLEY LANE           WILSHIRE HOMES   AVERY RNCH EAST    1/6/2005
387   7712 BLACK MOUNTAIN DR.     WILSHIRE HOMES   COVERED BRIDGE     1/6/2005
388   7349 COVERED BRIDGE DRIVE   WILSHIRE HOMES   COVERED BRIDGE     1/7/2005
389   10409 HANSA DRIVE           WILSHIRE HOMES   CIRCLE C RANCH     1/7/2005
390   310 ABBOTT DRIVE            WILSHIRE HOMES   BELTERA            1/7/2005
391   7700 COVERED BRIDGE DR.     WILSHIRE HOMES   COVERED BRIDGE    1/10/2005
392   904 RUSK ROAD               WILSHIRE HOMES   SONOMA            1/11/2005
393   9917 WHITLEY BAY DRIVE      WILSHIRE HOMES   AVERY RNCH EAST   1/11/2005
394   3200 PERUGA LANE            WILSHIRE HOMES   CAT HOLLOW        1/11/2005
395   8103 CAMPECHE BAY PLACE     WILSHIRE HOMES   CAT HOLLOW        1/11/2005
396   3109 AQUILA COURT           WILSHIRE HOMES   CAT HOLLOW        1/13/2005
397   7300 BLACK MOUNTAIN DR.     WILSHIRE HOMES   COVERED BRIDGE    1/13/2005
398   7329 ROARING SPRINGS DR.    WILSHIRE HOMES   COVERED BRIDGE    1/14/2005
399   7604 COVERED BRIDGE DR.     WILSHIRE HOMES   COVERED BRIDGE    1/14/2005
400   7005 NUBIAN LANE            WILSHIRE HOMES   CIRCLE C RANCH    1/14/2005
401   629 CRANE CANYON PLACE      WILSHIRE HOMES   SONOMA            1/17/2005
402   3104 ANSONIA TRAIL          WILSHIRE HOMES   CAT HOLLOW        1/17/2005
403   6829 HANSA LOOP             WILSHIRE HOMES   CIRCLE C RANCH    1/17/2005
404   6415 TASAJILLO TRAIL        WILSHIRE HOMES   CIRCLE C RANCH    1/18/2005
405   7400 SENECA FALLS LOOP      WILSHIRE HOMES   CIRCLE C RANCH    1/19/2005
406   1524 HOMEWOOD CIRCLE        WILSHIRE HOMES   SONOMA            1/19/2005
407   7104 SENECA FALLS LOOP      WILSHIRE HOMES   CIRCLE C RANCH    1/21/2005
408   2805 PARADISE RIDGE COVE    WILSHIRE HOMES   SONOMA            1/21/2005
409   656 RUSK ROAD               WILSHIRE HOMES   SONOMA            1/21/2005
410   3121 FIORELLINO PLACE       WILSHIRE HOMES   BELLA VISTA       1/24/2005
411   9813 WHITLEY BAY DR.        WILSHIRE HOMES   AVERY RNCH EAST   1/26/2005
412   636 RUSK ROAD               WILSHIRE HOMES   SONOMA            1/27/2005
413   7600 COVERED BRIDGE DR      WILSHIRE HOMES   COVERED BRIDGE    1/28/2005
414   8705 FENTON DRIVE           WILSHIRE HOMES   COVERED BRIDGE    1/28/2005
415   15533 BRODICK DRIVE         WILSHIRE HOMES   AVERY RNCH EAST    2/8/2005
416   3204 APPENNINI WAY          WILSHIRE HOMES   BELLA VISTA       2/10/2005
417   8206 MENLO PARK PLACE       WILSHIRE HOMES   CAT HOLLOW        2/11/2005
418   119 NORTH FIELD DRIVE       WILSHIRE HOMES   CAT HOLLOW        2/11/2005
419   8117 CAMPECHE BAY PLACE     WILSHIRE HOMES   CAT HOLLOW        2/15/2005
420   7704 COVERED BRIDGE DR.     WILSHIRE HOMES   COVERED BRIDGE    2/17/2005
421   3102 PERUGA LANE            WILSHIRE HOMES   CAT HOLLOW        2/18/2005
422   15425 ECHO HILLS DRIVE      WILSHIRE HOMES   AVERY RNCH EAST   2/18/2005
423   804 BAREFOOT COVE           WILSHIRE HOMES   SONOMA            2/21/2005
424   816 BAREFOOT COVE           WILSHIRE HOMES   SONOMA            2/21/2005
425   742 CRANE CANYON PLACE      WILSHIRE HOMES   SONOMA            2/23/2005
426   10104 D-K RANCH ROAD        WILSHIRE HOMES   DOUG W            2/25/2005
427   3106 PERUGA LANE            WILSHIRE HOMES   CAT HOLLOW        2/25/2005
428   3105 AQUILA COURT           WILSHIRE HOMES   CAT HOLLOW        2/25/2005
429   117 NORTH FIELD DRIVE       WILSHIRE HOMES   CAT HOLLOW        2/25/2005
430   710 CRANE CANYON PLACE      WILSHIRE HOMES   SONOMA            2/28/2005
431   345 ASPEN DRIVE             WILSHIRE HOMES   BELTERA            3/4/2005
432   7701 BLACK MOUNTAIN DRIVE   WILSHIRE HOMES   COVERED BRIDGE     3/7/2005
433   8609 FENTON DRIVE           WILSHIRE HOMES   COVERED BRIDGE     3/7/2005
434   6908 NUBIAN LANE            WILSHIRE HOMES   CIRCLE C RANCH     3/7/2005
435   3107 CASTELLANO WAY         WILSHIRE HOMES   BELLA VISTA        3/9/2005
436   7020 COVERED BRIDGE DR.     WILSHIRE HOMES   COVERED BRIDGE    3/14/2005
437   7316 SENECA FALLS LOOP      WILSHIRE HOMES   CIRCLE C RANCH    3/17/2005
438   6327 TASAJILLO TRAIL        WILSHIRE HOMES   CIRCLE C RANCH    3/22/2005


                                                                                   8
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 16 of 1053 PageID:
                                    17581

439   145 ABBOTT DRIVE            WILSHIRE HOMES   BELTERA           3/22/2005
440   10520 ROY BUTLER DRIVE      WILSHIRE HOMES   AVERY RNCH EAST   3/23/2005
441   7612 BLACK MOUNTAIN DRIVE   WILSHIRE HOMES   COVERED BRIDGE    3/25/2005
442   3104 PERUGA LANE            WILSHIRE HOMES   CAT HOLLOW        3/25/2005
443   10604 PAULING FALLS COVE    WILSHIRE HOMES   CIRCLE C RANCH    3/30/2005
444   705 CRANE CANYON PLACE      WILSHIRE HOMES   SONOMA            3/30/2005
445   900 RUSK ROAD               WILSHIRE HOMES   SONOMA            3/30/2005
446   1559 HOMEWOOD CIRCLE        WILSHIRE HOMES   SONOMA            3/31/2005
447   7716 BLACK MOUNTAIN DRIVE   WILSHIRE HOMES   COVERED BRIDGE     4/4/2005
448   121 ABERDEEN COURT          WILSHIRE HOMES   BELTERA            4/4/2005
449   15420 BRODICK DRIVE         WILSHIRE HOMES   AVERY RNCH EAST    4/6/2005
450   7004 NUBIAN LANE            WILSHIRE HOMES   CIRCLE C RANCH     4/7/2005
451   717 CRANE CANYON PLACE      WILSHIRE HOMES   SONOMA             4/7/2005
452   15621 PRESTANCIA DRIVE      WILSHIRE HOMES   AVERY RNCH EAST   4/14/2005
453   10005 WHITLEY BAY DRIVE     WILSHIRE HOMES   AVERY RNCH EAST   4/14/2005
454   320 ABBOTT DRIVE            WILSHIRE HOMES   BELTERA           4/14/2005
455   181 BRIGHTON LANE           WILSHIRE HOMES   BELTERA           4/15/2005
456   3110 APPENNINI WAY          WILSHIRE HOMES   BELLA VISTA       4/19/2005
457   7000 COVERED BRIDGE DRIVE   WILSHIRE HOMES   COVERED BRIDGE    4/20/2005
458   3116 AQUILA COURT           WILSHIRE HOMES   CAT HOLLOW        4/20/2005
459   1876 EAST CREEK             WILSHIRE HOMES   DRIPPING SPRING   4/21/2005
460   9901 ROYAL NEW KENT DR.     WILSHIRE HOMES   AVERY RNCH EAST   4/22/2005
461   1518 HOMEWOOD CIRCLE        WILSHIRE HOMES   SONOMA            4/22/2005
462   621 CRANE CANYON PLACE      WILSHIRE HOMES   SONOMA            4/26/2005
463   8105 CAMPECHE BAY PLACE     WILSHIRE HOMES   CAT HOLLOW        4/26/2005
464   1552 HOMEWOOD CIRCLE        WILSHIRE HOMES   SONOMA            4/26/2005
465   2705 BLACKSTONE COVE        WILSHIRE HOMES   SONOMA            4/26/2005
466   145 GRAFTON LANE            WILSHIRE HOMES   BELTERA           4/27/2005
467   3119 CASTELLANO WAY         WILSHIRE HOMES   BELLA VISTA       4/28/2005
468   101 JERRY'S LANE            WILSHIRE HOMES   CARL N            4/29/2005
469   2710 BRINDISI WAY           WILSHIRE HOMES   BELLA VISTA       4/29/2005
470   7715 COVERED BRIDGE DRIVE   WILSHIRE HOMES   COVERED BRIDGE    4/29/2005
471   7617 COVERED BRIDGE DRIVE   WILSHIRE HOMES   COVERED BRIDGE    4/29/2005
472   7708 BLACK MOUNTAIN DRIVE   WILSHIRE HOMES   COVERED BRIDGE     5/4/2005
473   7709 BLACK MOUNTAIN DRIVE   WILSHIRE HOMES   COVERED BRIDGE     5/4/2005
474   824 BAREFOOT COVE           WILSHIRE HOMES   SONOMA             5/6/2005
475   7013 NUBIAN LANE            WILSHIRE HOMES   CIRCLE C RANCH     5/9/2005
476   6912 NUBIAN LANE            WILSHIRE HOMES   CIRCLE C RANCH     5/9/2005
477   2708 ROSEMOUNT COVE         WILSHIRE HOMES   SONOMA            5/10/2005
478   2704 ROSEMOUNT COVE         WILSHIRE HOMES   SONOMA            5/10/2005
479   3125 FIORELLINO PLACE       WILSHIRE HOMES   BELLA VISTA       5/10/2005
480   2725 ROSEMOUNT COVE         WILSHIRE HOMES   SONOMA            5/11/2005
481   200 ABBEY DRIVE             WILSHIRE HOMES   BELTERA           5/11/2005
482   8302 MENLO PARK PLACE       WILSHIRE HOMES   CAT HOLLOW        5/11/2005
483   3217 ASH GLEN LANE          WILSHIRE HOMES   VISTA OAKS        5/12/2005
484   2708 VINWOOD COVE           WILSHIRE HOMES   SONOMA            5/12/2005
485   2713 BAREFOOT LANE          WILSHIRE HOMES   SONOMA            5/13/2005
486   251 ABBEY DRIVE             WILSHIRE HOMES   BELTERA           5/16/2005
487   723 ROSEMOUNT DRIVE         WILSHIRE HOMES   SONOMA            5/17/2005
488   738 CRANE CANYON PLACE      WILSHIRE HOMES   SONOMA            5/18/2005
489   10521 ROY BUTLER DRIVE      WILSHIRE HOMES   AVERY RNCH EAST   5/19/2005
490   7717 SENECA FALLS LOOP      WILSHIRE HOMES   CIRCLE C RANCH    5/19/2005
491   6916 SENECA FALLS LANE      WILSHIRE HOMES   CIRCLE C RANCH    5/24/2005
492   702 CRANE CANYON PLACE      WILSHIRE HOMES   SONOMA            5/31/2005
493   7101 SENECA FALLS LOOP      WILSHIRE HOMES   CIRCLE C RANCH     6/1/2005


                                                                                   9
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 17 of 1053 PageID:
                                    17582

494   1523 HOMEWOOD CIRCLE        WILSHIRE HOMES   SONOMA             6/1/2005
495   7600 ROARING SPRINGS        WILSHIRE HOMES   COVERED BRIDGE     6/3/2005
496   3122 CASTELLANO WAY         WILSHIRE HOMES   BELLA VISTA        6/6/2005
497   7601 SENECA FALLS LOOP      WILSHIRE HOMES   CIRCLE C RANCH     6/6/2005
498   7213 SENECA FALLS LOOP      WILSHIRE HOMES   CIRCLE C RANCH     6/6/2005
499   7708 SENECA FALLS LOOP      WILSHIRE HOMES   CIRCLE C RANCH     6/7/2005
500   15604 BANDON                WILSHIRE HOMES   AVERY RNCH EAST    6/9/2005
501   2821 BAREFOOT LANE          WILSHIRE HOMES   SONOMA             6/9/2005
502   1517 HOMEWOOD CIRCLE        WILSHIRE HOMES   SONOMA            6/13/2005
503   617 CRANE CANYON PLACE      WILSHIRE HOMES   SONOMA            6/13/2005
504   8210 MENLO PARK PLACE       WILSHIRE HOMES   CAT HOLLOW        6/14/2005
505   1513 HOMEWOOD CIRCLE        WILSHIRE HOMES   SONOMA            6/15/2005
506   2702 AZZURO WAY             WILSHIRE HOMES   BELLA VISTA       6/15/2005
507   123 NORTH FIELD DRIVE       WILSHIRE HOMES   CAT HOLLOW        6/17/2005
508   15404 PRESTANCIA DRIVE      WILSHIRE HOMES   AVERY RNCH EAST   6/21/2005
509   3117 AQUILLA COURT          WILSHIRE HOMES   CAT HOLLOW        6/21/2005
510   8216 MENLO PARK PLACE       WILSHIRE HOMES   CAT HOLLOW        6/21/2005
511   101 NORTH FIELD DRIVE       WILSHIRE HOMES   CAT HOLLOW        6/21/2005
512   712 ROSEMONT DRIVE          WILSHIRE HOMES   SONOMA            6/22/2005
513   629 ROSEMOUNT DRIVE         WILSHIRE HOMES   SONOMA            6/22/2005
514   721 CRANE CANYON PLACE      WILSHIRE HOMES   SONOMA            6/22/2005
515   10700 TOLLESBORO COVE       WILSHIRE HOMES   CIRCLE C RANCH    6/23/2005
516   10705 TOLLESBORO COVE       WILSHIRE HOMES   CIRCLE C RANCH    6/24/2005
517   7412 SENECA FALLS LOOP      WILSHIRE HOMES   CIRCLE C RANCH    6/27/2005
518   7005 COVERED BRIDGE DRIVE   WILSHIRE HOMES   COVERED BRIDGE     7/1/2005
519   111 HOLLY COURT             WILSHIRE HOMES   BELTERA            7/5/2005
520   2666 RAVENWOOD DRIVE        WILSHIRE HOMES   SONOMA             7/6/2005
521   2709 VINWOOD COVE           WILSHIRE HOMES   SONOMA             7/6/2005
522   10721 TOLLESBORO COVE       WILSHIRE HOMES   CIRCLE C RANCH     7/6/2005
523   2800 BAREFOOT LANE          WILSHIRE HOMES   SONOMA             7/7/2005
524   BLD E1-53 11000 ANDER MIL   WILSHIRE HOMES   PARK AT AND M      7/7/2005
525   3107 APPENNINI WAY          WILSHIRE HOMES   BELLA VISTA        7/8/2005
526   7708 CRACKLING CREEK DR.    WILSHIRE HOMES   COVERED BRIDGE     7/8/2005
527   8800 TOWANA TRAIL           WILSHIRE HOMES   COVERED BRIDGE    7/11/2005
528   7313 BLACK MOUNTAIN DR.     WILSHIRE HOMES   COVERED BRIDGE    7/13/2005
529   609 CRANE CANYON PLACE      WILSHIRE HOMES   SONOMA            7/13/2005
530   2701 BRINDISI WAY           WILSHIRE HOMES   BELLA VISTA       7/14/2005
531   613 CRANE CANYON PLACE      WILSHIRE HOMES   SONOMA            7/14/2005
532   2712 VINWOOD COVE           WILSHIRE HOMES   SONOMA            7/19/2005
533   9909 ROYAL NEW KENT DRIVE   WILSHIRE HOMES   AVERY RNCH EAST   7/20/2005
534   608 ROSEMOUNT DRIVE         WILSHIRE HOMES   SONOMA            7/22/2005
535   BLD E3-56 11000 ANDERSON    WILSHIRE HOMES   PARK AT AND M     7/26/2005
536   BLD E3-57 11000 ANDERSON    WILSHIRE HOMES   PARK AT AND M     7/26/2005
537   BLD F2-60 11100 AND MILL    WILSHIRE HOMES   PARK AT AND M     7/26/2005
538   BLD F2-61 11100 AND MILL    WILSHIRE HOMES   PARK AT AND M     7/26/2005
539   BLD F1-58 11100 AND MILL    WILSHIRE HOMES   PARK AT AND M     7/26/2005
540   BLD F1-59 11100 AND MILL    WILSHIRE HOMES   PARK AT AND M     7/26/2005
541   BLD U2-44 11100 AND MILL    WILSHIRE HOMES   PARK AT AND M     7/28/2005
542   BLD U2-47 11100 AND MILL    WILSHIRE HOMES   PARK AT AND M     7/28/2005
543   7729 SENECA FALLS LOOP      WILSHIRE HOMES   CIRCLE C RANCH    7/28/2005
544   2670 RAVENWOOD DRIVE        WILSHIRE HOMES   SONOMA            7/29/2005
545   BLD E2-54 11000 ANDERSON    WILSHIRE HOMES   PARK AT AND M     7/29/2005
546   BLD E2-55 11000 ANDERSON    WILSHIRE HOMES   PARK AT AND M     7/29/2005
547   15512 ECHO HILLS DRIVE      WILSHIRE HOMES   AVERY RNCH EAST    8/1/2005
548   BLD T3-43 11100 AND MILL    WILSHIRE HOMES   PARK AT AND M      8/1/2005


                                                                                 10
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 18 of 1053 PageID:
                                    17583

549   1551 HOMEWOOD CIRCLE        WILSHIRE HOMES   SONOMA             8/2/2005
550   BLD U1-46 11100 AND MILL    WILSHIRE HOMES   PARK AT AND M      8/4/2005
551   BLD U1-45 11100 AND MILL    WILSHIRE HOMES   PARK AT AND M      8/4/2005
552   1519 HOMEWOOD CIRCLE        WILSHIRE HOMES   SONOMA             8/8/2005
553   2801 PARADISE RIDGE COVE    WILSHIRE HOMES   SONOMA             8/8/2005
554   841 RUSK ROAD               WILSHIRE HOMES   SONOMA             8/8/2005
555   1402 BARCLAY DRIVE #D       WILSHIRE HOMES   DOUG W             8/9/2005
556   2717 VINWOOD COVE           WILSHIRE HOMES   SONOMA            8/10/2005
557   3108 AQUILA COURT           WILSHIRE HOMES   CAT HOLLOW        8/16/2005
558   7701 COVERED BRIDGE DRIVE   WILSHIRE HOMES   COVERED BRIDGE    8/16/2005
559   8818 TOWANA TRAIL           WILSHIRE HOMES   COVERED BRIDGE    8/18/2005
560   7341 COVERED BRIDGE DRIVE   WILSHIRE HOMES   COVERED BRIDGE    8/18/2005
561   8716 TOWANA TRAIL           WILSHIRE HOMES   COVERED BRIDGE    8/19/2005
562   8306 MENLO PARK PLACE       WILSHIRE HOMES   CAT HOLLOW        8/22/2005
563   121 NORTH FIELD DRIVE       WILSHIRE HOMES   CAT HOLLOW        8/23/2005
564   8300 MENLO PARK PLACE       WILSHIRE HOMES   CAT HOLLOW        8/23/2005
565   2707 GIACOMO COVE           WILSHIRE HOMES   BELLA VISTA       8/23/2005
566   683 RUSK ROAD               WILSHIRE HOMES   SONOMA            8/24/2005
567   10600 PAULING FALLS COVE    WILSHIRE HOMES   CIRCLE C RANCH    8/25/2005
568   2712 ROSEMONT COVE          WILSHIRE HOMES   SONOMA            8/29/2005
569   808 BAREFOOT COVE           WILSHIRE HOMES   SONOMA            8/30/2005
570   2711 AZZURO WAY             WILSHIRE HOMES   BELLA VISTA       8/30/2005
571   8726 SAMUEL BISHOP DRIVE    WILSHIRE HOMES   COVERED BRIDGE    8/31/2005
572   7312 SENECA FALLS LOOP      WILSHIRE HOMES   CIRCLE C RANCH     9/1/2005
573   625 ROSEMOUNT DRIVE         WILSHIRE HOMES   SONOMA             9/2/2005
574   7707 COVERED BRIDGE DRIVE   WILSHIRE HOMES   COVERED BRIDGE     9/2/2005
575   BLD F3-62 11100 ANDERSON    WILSHIRE HOMES   PARK AT AND M      9/6/2005
576   BLD F3-63 11100 ANDERSON    WILSHIRE HOMES   PARK AT AND M      9/6/2005
577   7213 NUBIAN COVE            WILSHIRE HOMES   CIRCLE C RANCH     9/8/2005
578   1555 HOMEWOOD CIRCLE        WILSHIRE HOMES   SONOMA             9/9/2005
579   3103 KARST VIEW COVE        WILSHIRE HOMES   CAT HOLLOW        9/13/2005
580   679 RUSK ROAD               WILSHIRE HOMES   SONOMA            9/13/2005
581   3103 AQUILA COURT           WILSHIRE HOMES   CAT HOLLOW        9/13/2005
582   7719 COVERED BRIDGE DRIVE   WILSHIRE HOMES   COVERED BRIDGE    9/14/2005
583   3014 LOMBARDI WAY           WILSHIRE HOMES   BELLA VISTA       9/14/2005
584   800 BAREFOOT COVE           WILSHIRE HOMES   SONOMA            9/14/2005
585   8613 FENTON DRIVE           WILSHIRE HOMES   COVERED BRIDGE    9/19/2005
586   7300 SENECA FALLS LOOP      WILSHIRE HOMES   CIRCLE C RANCH    9/22/2005
587   126 NORTH FIELD DRIVE       WILSHIRE HOMES   CAT HOLLOW        9/28/2005
588   125 NORTH FIELD             WILSHIRE HOMES   CAT HOLLOW        9/28/2005
589   124 NORTH FIELD DRIVE       WILSHIRE HOMES   CAT HOLLOW        9/28/2005
590   103 NORTH FIELD             WILSHIRE HOMES   CAT HOLLOW        9/28/2005
591   7608 BLACK MOUNTAIN DRIVE   WILSHIRE HOMES   COVERED BRIDGE    9/29/2005
592   7607 BLACK MOUNTAIN DRIVE   WILSHIRE HOMES   COVERED BRIDGE    9/29/2005
593   8800 FENTON DRIVE           WILSHIRE HOMES   COVERED BRIDGE    9/29/2005
594   7717 BLACK MOUNTAIN DRIVE   WILSHIRE HOMES   COVERED BRIDGE    9/29/2005
595   3104 LOMBARDI WAY           WILSHIRE HOMES   BELLA VISTA      10/11/2005
596   7622 ROARING SPRINGS        WILSHIRE HOMES   COVERED BRIDGE   10/11/2005
597   7606 CRACKLING CREEK DR.    WILSHIRE HOMES   COVERED BRIDGE   10/12/2005
598   948 RUSK ROAD               WILSHIRE HOMES   SONOMA           10/12/2005
599   614 CRANE CANYON PLACE      WILSHIRE HOMES   SONOMA           10/12/2005
600   7321 BLACK MOUNTAIN DRIVE   WILSHIRE HOMES   COVERED BRIDGE   10/13/2005
601   10717 TOLLESBORO COVE       WILSHIRE HOMES   CIRCLE C RANCH   10/14/2005
602   281 ABBEY DRIVE             WILSHIRE HOMES   BELTERA          10/17/2005
603   7605 COVERED BRIDGE DRIVE   WILSHIRE HOMES   COVERED BRIDGE   10/18/2005


                                                                                 11
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 19 of 1053 PageID:
                                    17584

604   331 ABBEY DRIVE             WILSHIRE HOMES   BELTERA           10/18/2005
605   2706 BENEVENTO WAY          WILSHIRE HOMES   BELLA VISTA       10/20/2005
606   2708 BRINDISI WAY           WILSHIRE HOMES   BELLA VISTA       10/20/2005
607   6339 TASAJILLO TRAIL        WILSHIRE HOMES   CIRCLE C RANCH    10/21/2005
608   275 ABBOTT DRIVE            WILSHIRE HOMES   BELTERA           10/21/2005
609   617 ROSEMOUNT DRIVE         WILSHIRE HOMES   SONOMA            10/24/2005
610   2701 VINWOOD COVE           WILSHIRE HOMES   SONOMA            10/26/2005
611   8721 FENTON DRIVE           WILSHIRE HOMES   COVERED BRIDGE    10/26/2005
612   7320 SENECA FALLS LOOP      WILSHIRE HOMES   CIRCLE C RANCH    10/27/2005
613   261 ABBEY DRIVE             WILSHIRE HOMES   BELTERA           10/27/2005
614   2717 BAREFOOT LANE          WILSHIRE HOMES   SONOMA            10/27/2005
615   727 ROSEMOUNT DRIVE         WILSHIRE HOMES   SONOMA            10/28/2005
616   602 CRANE CANYON PLACE      WILSHIRE HOMES   SONOMA            10/28/2005
617   7613 COVERED BRIDGE DRIVE   WILSHIRE HOMES   COVERED BRIDGE    10/28/2005
618   7301 SENECA FALLS LOOP      WILSHIRE HOMES   CIRCLE C RANCH    10/31/2005
619   3102 KARST VIEW COVE        WILSHIRE HOMES   CAT HOLLOW        10/31/2005
620   7501 SENECA FALLS LOOP      WILSHIRE HOMES   CIRCLE C RANCH    10/31/2005
621   3111 AQUILA COURT           WILSHIRE HOMES   CAT HOLLOW         11/3/2005
622   8227 LIBERTY WALK           WILSHIRE HOMES   CAT HOLLOW         11/3/2005
623   7308 SENECA FALLS LOOP      WILSHIRE HOMES   CIRCLE C RANCH     11/3/2005
624   7012 NUBIAN LANE            WILSHIRE HOMES   CIRCLE C RANCH     11/4/2005
625   8221 LIBERTY PARK WALK      WILSHIRE HOMES   CAT HOLLOW         11/7/2005
626   8808 GOLDEN RAIN COVE       WILSHIRE HOMES   DOUG W             11/7/2005
627   8225 LIBERTY WALK           WILSHIRE HOMES   CAT HOLLOW         11/7/2005
628   2706 AZZURO WAY             WILSHIRE HOMES   BELLA VISTA        11/8/2005
629   2513 ALEXANDER COURT        WILSHIRE HOMES   SONOMA             11/8/2005
630   150 ABBEY DRIVE             WILSHIRE HOMES   BELTERA            11/9/2005
631   2907 APPENNINI COVE         WILSHIRE HOMES   BELLA VISTA        11/9/2005
632   265 ABBOTT DRIVE            WILSHIRE HOMES   BELTERA            11/9/2005
633   16205 DOUBLE EAGLE DRIVE    WILSHIRE HOMES   AVERY RNCH EAST   11/11/2005
634   7200 SENECA FALLS LOOP      WILSHIRE HOMES   CIRCLE C RANCH    11/11/2005
635   7705 BLACK MOUNTAIN DRIVE   WILSHIRE HOMES   COVERED BRIDGE    11/11/2005
636   2904 LIVORNO COVE           WILSHIRE HOMES   BELLA VISTA       11/14/2005
637   191 TORRINGTON DRIVE        WILSHIRE HOMES   BELTERA           11/15/2005
638   613 OLD MANCHACA ROAD       WILSHIRE HOMES   JOHN G            11/22/2005
639   7605 ROARING SPRINGS DR.    WILSHIRE HOMES   COVERED BRIDGE    11/28/2005
640   7609 COVERED BRIDGE DRIVE   WILSHIRE HOMES   COVERED BRIDGE    11/28/2005
641   604 RUSK ROAD               WILSHIRE HOMES   SONOMA            11/29/2005
642   7611 BLACK MOUNTAIN DRIVE   WILSHIRE HOMES   COVERED BRIDGE    11/30/2005
643   7105 SENECA FALLS LOOP      WILSHIRE HOMES   CIRCLE C RANCH     12/1/2005
644   10412 FOXGLOVE COURT        WILSHIRE HOMES   CIRCLE C RANCH     12/6/2005
645   16201 DOUBLE EAGLE DRIVE    WILSHIRE HOMES   AVERY RNCH EAST    12/6/2005
646   3104 CASTELLANO WAY         WILSHIRE HOMES   BELLA VISTA       12/13/2005
647   3110 CASTELLANO WAY         WILSHIRE HOMES   BELLA VISTA       12/13/2005
648   165 ABBOTT DRIVE            WILSHIRE HOMES   BELTERA           12/15/2005
649   7405 SENECA FALLS LOOP      WILSHIRE HOMES   CIRCLE C RANCH    12/19/2005
650   7204 NUBIAN COVE            WILSHIRE HOMES   CIRCLE C RANCH    12/20/2005
651   100 ABBEY DRIVE             WILSHIRE HOMES   BELTERA           12/20/2005
652   7024 NUBIAN LANE            WILSHIRE HOMES   CIRCLE C RANCH    12/20/2005
653   7725 SENECA FALLS LOOP      WILSHIRE HOMES   CIRCLE C RANCH    12/21/2005
654   728 ROSEMONT DRIVE          WILSHIRE HOMES   SONOMA            12/21/2005
655   7724 SENECA FALLS LOOP      WILSHIRE HOMES   CIRCLE C RANCH    12/21/2005
656   845 RUSK ROAD               WILSHIRE HOMES   SONOMA            12/21/2005
657   2513 RUSK COURT             WILSHIRE HOMES   SONOMA            12/27/2005
658   724 ROSEMONT DRIVE          WILSHIRE HOMES   SONOMA            12/27/2005


                                                                                  12
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 20 of 1053 PageID:
                                    17585

659   BLD T2-41 ANDERSON MILL     WILSHIRE HOMES              PARK AT AND M     12/28/2005
660   BLD G1-65 ANDERSON MILL     WILSHIRE HOMES              PARK AT AND M     12/28/2005
661   BLD G1-64 ANDERSON MILL     WILSHIRE HOMES              PARK AT AND M     12/28/2005
662   15408 BRODICK DRIVE         WILSHIRE HOMES              AVERY RNCH EAST   12/30/2005
663   15329 ENGLISH RIVER LOOP    ED HAMEL HOMES              BLOCKHOUSE          4/4/2005
664   4821 MONDONEDO COVE         ED HAMEL HOMES              SPANISH OAKS        7/7/2005
665   1001 OTTAWA DRIVE           ED HAMEL HOMES              AUSTIN LAKE HLS    7/12/2005
666   3120 GOLDENOAK CIRCLE       ** USE 1968(LENNAR HOMES)   BEHRENS RANCH       1/5/2005
667   3137 GOLDENOAK CIRCLE       ** USE 1968(LENNAR HOMES)   BEHRENS RANCH       1/6/2005
668   3201 GOLDENOAK CIRCLE       ** USE 1968(LENNAR HOMES)   BEHRENS RANCH       1/6/2005
669   3116 GOLDENOAK CIRCLE       ** USE 1968(LENNAR HOMES)   BEHRENS RANCH      1/10/2005
670   3113 POINTE PLACE           ** USE 1968(LENNAR HOMES)   BEHRENS RANCH      1/10/2005
671   902 APPLE ROCK              ** USE 1968(LENNAR HOMES)   CRYSTAL FALLS      1/11/2005
672   3125 GOLDENOAK CIRCLE       ** USE 1968(LENNAR HOMES)   BEHRENS RANCH      1/17/2005
673   1110 APPLE ROCK             ** USE 1968(LENNAR HOMES)   CRYSTAL FALLS      1/19/2005
674   3129 GOLDENOAK CIRCLE       ** USE 1968(LENNAR HOMES)   BEHRENS RANCH      1/20/2005
675   3117 GOLDENOAK CIRCLE       ** USE 1968(LENNAR HOMES)   BEHRENS RANCH      1/26/2005
676   3109 GOLDENOAK CIRCLE       ** USE 1968(LENNAR HOMES)   BEHRENS RANCH      1/27/2005
677   15821 SPILLMAN RANCH LOOP   ** USE 1968(LENNAR HOMES)   FALCONHEAD         1/28/2005
678   904 APPLE ROCK              ** USE 1968(LENNAR HOMES)   CRYSTAL FALLS       2/2/2005
679   15913 SPILLMAN RANCH        ** USE 1968(LENNAR HOMES)   FALCONHEAD          2/4/2005
680   1201 WIGWAM                 ** USE 1968(LENNAR HOMES)   CRYSTAL FALLS       2/8/2005
681   3124 GOLDENOAK CIRCLE       ** USE 1968(LENNAR HOMES)   BEHRENS RANCH      2/10/2005
682   14620 SPILMAN RANCH         ** USE 1968(LENNAR HOMES)   FALCONHEAD         2/10/2005
683   3128 GOLDENOAK CIRCLE       ** USE 1968(LENNAR HOMES)   BEHRENS RANCH      2/10/2005
684   1102 APPLE ROCK             ** USE 1968(LENNAR HOMES)   CRYSTAL FALLS      2/11/2005
685   3113 GOLDENOAK CIRCLE       ** USE 1968(LENNAR HOMES)   BEHRENS RANCH      2/11/2005
686   110 BOWSTRING BEND          ** USE 1968(LENNAR HOMES)   HUNTER CROSSING    2/21/2005
687   108 BOWSTRING BEND          ** USE 1968(LENNAR HOMES)   HUNTER CROSSING    2/21/2005
688   15909 SPILLMAN RANCH        ** USE 1968(LENNAR HOMES)   FALCONHEAD          3/2/2005
689   15817 SPILLMAN RANCH LOOP   ** USE 1968(LENNAR HOMES)   FALCONHEAD          3/2/2005
690   1810 MELISSA OAKS LANE      ** USE 1968(LENNAR HOMES)   ONION CREEK         3/4/2005
691   2001 STEPHANNE CREEK COVE   ** USE 1968(LENNAR HOMES)   ONION CREEK         3/4/2005
692   1901 MELISSA OAKS LANE      ** USE 1968(LENNAR HOMES)   ONION CREEK        3/10/2005
693   4201 VEILED FALLS DRIVE     ** USE 1968(LENNAR HOMES)   HIDDEN LAKE        3/11/2005
694   104 BOWSTRING BEND          ** USE 1968(LENNAR HOMES)   HUNTER CROSSING    3/11/2005
695   106 BOWSTRING BEND          ** USE 1968(LENNAR HOMES)   HUNTER CROSSING    3/11/2005
696   3133 GOLDENOAK CIRCLE       ** USE 1968(LENNAR HOMES)   BEHRENS RANCH      3/16/2005
697   3428 TAYLOR FALLS DRIVE     ** USE 1968(LENNAR HOMES)   HIDDEN LAKE        3/16/2005
698   1819 MELISSA OAKS LANE      ** USE 1968(LENNAR HOMES)   ONION CREEK        3/18/2005
699   2006 MELISSA OAKS LANE      ** USE 1968(LENNAR HOMES)   ONION CREEK        3/18/2005
700   3013 GOLDENOAK CIRCLE       ** USE 1968(LENNAR HOMES)   BEHRENS RANCH      3/21/2005
701   1816 MELISSA OAKS LANE      ** USE 1968(LENNAR HOMES)   ONION CREEK        3/22/2005
702   3424 TAYLOR FALLS DRIVE     ** USE 1968(LENNAR HOMES)   HIDDEN LAKE        3/24/2005
703   101 WILD CAT DRIVE          ** USE 1968(LENNAR HOMES)   HUNTER CROSSING    3/24/2005
704   100 BOWSTRING BEND          ** USE 1968(LENNAR HOMES)   HUNTER CROSSING    3/24/2005
705   112 BOWSTRING BEND          ** USE 1968(LENNAR HOMES)   HUNTER CROSSING    3/24/2005
706   3416 TAYLOR FALLS DRIVE     ** USE 1968(LENNAR HOMES)   HIDDEN LAKE        3/24/2005
707   4205 VEILED FALLS DRIVE     ** USE 1968(LENNAR HOMES)   HIDDEN LAKE        3/25/2005
708   4209 VEILED FALLS DRIVE     ** USE 1968(LENNAR HOMES)   HIDDEN LAKE        3/25/2005
709   4213 VEILED FALLS DRIVE     ** USE 1968(LENNAR HOMES)   HIDDEN LAKE        3/25/2005
710   3328 TAYLOR FALLS DRIVE     ** USE 1968(LENNAR HOMES)   HIDDEN LAKE        3/25/2005
711   102 BOWSTRING BEND          ** USE 1968(LENNAR HOMES)   HUNTER CROSSING    3/28/2005
712   2004 MELISSA OAKS LANE      ** USE 1968(LENNAR HOMES)   ONION CREEK         4/1/2005
713   2909 ARBOR COURT            ** USE 1968(LENNAR HOMES)   BEHRENS RANCH       4/1/2005


                                                                                             13
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 21 of 1053 PageID:
                                    17586

714   2907 ARBOR COURT           ** USE 1968(LENNAR HOMES)   BEHRENS RANCH    4/4/2005
715   3420 TAYLOR FALLS DRIVE    ** USE 1968(LENNAR HOMES)   HIDDEN LAKE      4/5/2005
716   18600 SILENT WATER WAY     ** USE 1968(LENNAR HOMES)   HIDDEN LAKE      4/5/2005
717   2002 MELISSA OAKS LANE     ** USE 1968(LENNAR HOMES)   ONION CREEK      4/6/2005
718   3101 GOLDENOAK CIRCLE      ** USE 1968(LENNAR HOMES)   BEHRENS RANCH    4/7/2005
719   3105 GOLDENOAK CIRCLE      ** USE 1968(LENNAR HOMES)   BEHRENS RANCH    4/7/2005
720   18518 SILENT WATER WAY     ** USE 1968(LENNAR HOMES)   HIDDEN LAKE      4/8/2005
721   18512 SILENT WATER WAY     ** USE 1968(LENNAR HOMES)   HIDDEN LAKE      4/8/2005
722   18516 SILENT WATER WAY     ** USE 1968(LENNAR HOMES)   HIDDEN LAKE      4/8/2005
723   2431 ARBOR DRIVE           ** USE 1968(LENNAR HOMES)   BEHRENS RANCH   4/12/2005
724   2429 ARBOR DRIVE           ** USE 1968(LENNAR HOMES)   BEHRENS RANCH   4/12/2005
725   1905 MELISSA OAKS LANE     ** USE 1968(LENNAR HOMES)   ONION CREEK     4/14/2005
726   18709 SHORELESS DRIVE      ** USE 1968(LENNAR HOMES)   HIDDEN LAKE     4/18/2005
727   18705 SHORELESS DRIVE      ** USE 1968(LENNAR HOMES)   HIDDEN LAKE     4/18/2005
728   1903 MELISSA OAKS LANE     ** USE 1968(LENNAR HOMES)   ONION CREEK     4/19/2005
729   11205 LONG SUMMER DRIVE    ** USE 1968(LENNAR HOMES)   PIONEER CROSS   4/25/2005
730   1815 MELISSA OAKS LANE     ** USE 1968(LENNAR HOMES)   ONION CREEK     4/26/2005
731   18504 SILENT WATER WAY     ** USE 1968(LENNAR HOMES)   HIDDEN LAKE     4/27/2005
732   18508 SILENT WATER WAY     ** USE 1968(LENNAR HOMES)   HIDDEN LAKE     4/27/2005
733   3005 GOLDENOAK CIRCLE      ** USE 1968(LENNAR HOMES)   BEHRENS RANCH   4/28/2005
734   3009 GOLDENOAK CIRCLE      ** USE 1968(LENNAR HOMES)   BEHRENS RANCH   4/29/2005
735   3702 TRAILHEAD COURT       ** USE 1968(LENNAR HOMES)   RANCH AT BRUS    5/3/2005
736   1603 MELISSA OAKS LANE     ** USE 1968(LENNAR HOMES)   ONION CREEK      5/4/2005
737   1606 MELISSA OAKS LANE     ** USE 1968(LENNAR HOMES)   ONION CREEK      5/4/2005
738   3106 PECAN CREST COVE      ** USE 1968(LENNAR HOMES)   BEHRENS RANCH    5/5/2005
739   2308 MASONWOOD WAY         ** USE 1968(LENNAR HOMES)   BEHRENS RANCH    5/9/2005
740   18625 SILENT WATER WAY     ** USE 1968(LENNAR HOMES)   HIDDEN LAKE      5/9/2005
741   18613 SILENT WATER WAY     ** USE 1968(LENNAR HOMES)   HIDDEN LAKE     5/13/2005
742   1604 MELISSA OAKS LANE     ** USE 1968(LENNAR HOMES)   ONION CREEK     5/16/2005
743   18701 SILENT WATER WAY     ** USE 1968(LENNAR HOMES)   HIDDEN LAKE     5/17/2005
744   18617 SILENT WATER WAY     ** USE 1968(LENNAR HOMES)   HIDDEN LAKE     5/17/2005
745   11124 SILO VALLEY DRIVE    ** USE 1968(LENNAR HOMES)   PIONEER CROSS   5/18/2005
746   11100 LONG SUMMER DRIVE    ** USE 1968(LENNAR HOMES)   PIONEER CROSS   5/18/2005
747   11112 LONG SUMMER DRIVE    ** USE 1968(LENNAR HOMES)   PIONEER CROSS   5/20/2005
748   18701 SHORELESS DRIVE      ** USE 1968(LENNAR HOMES)   HIDDEN LAKE     5/20/2005
749   18601 SILENT WATER WAY     ** USE 1968(LENNAR HOMES)   HIDDEN LAKE     5/20/2005
750   18700 SHORELESS DRIVE      ** USE 1968(LENNAR HOMES)   HIDDEN LAKE     5/23/2005
751   1914 MELISSA OAKS LANE     ** USE 1968(LENNAR HOMES)   ONION CREEK     5/23/2005
752   2000 MELISSA OAKS LANE     ** USE 1968(LENNAR HOMES)   ONION CREEK     5/24/2005
753   18704 SHORELESS DRIVE      ** USE 1968(LENNAR HOMES)   HIDDEN LAKE     5/24/2005
754   115 ARROWHEAD TRAIL        ** USE 1968(LENNAR HOMES)   RANCH AT BRUS   5/24/2005
755   11108 LONG SUMMER DRIVE    ** USE 1968(LENNAR HOMES)   PIONEER CROSS   5/25/2005
756   11104 LONG SUMMER DRIVE    ** USE 1968(LENNAR HOMES)   PIONEER CROSS   5/25/2005
757   113 ARROWHEAD TRAIL        ** USE 1968(LENNAR HOMES)   RANCH AT BRUS   5/25/2005
758   11117 SILO VALLEY DRIVE    ** USE 1968(LENNAR HOMES)   PIONEER CROSS   5/26/2005
759   18605 SILENT WATER WAY     ** USE 1968(LENNAR HOMES)   HIDDEN LAKE     5/27/2005
760   117 ARROWHEAD TRAIL        ** USE 1968(LENNAR HOMES)   RANCH AT BRUS   5/31/2005
761   1912 MELISSA OAKS LANE     ** USE 1968(LENNAR HOMES)   ONION CREEK     5/31/2005
762   119 ARROWHEAD TRAIL        ** USE 1968(LENNAR HOMES)   RANCH AT BRUS   5/31/2005
763   11125 HARVEST TIME DRIVE   ** USE 1968(LENNAR HOMES)   PIONEER CROSS    6/3/2005
764   201 ARROWHEAD TRAIL        ** USE 1968(LENNAR HOMES)   RANCH AT BRUS    6/6/2005
765   3324 TAYLOR FALLS DRIVE    ** USE 1968(LENNAR HOMES)   HIDDEN LAKE      6/8/2005
766   3312 TAYLOR FALLS DRIVE    ** USE 1968(LENNAR HOMES)   HIDDEN LAKE      6/8/2005
767   3316 TAYLOR FALLS DRIVE    ** USE 1968(LENNAR HOMES)   HIDDEN LAKE      6/8/2005
768   18621 SILENT WATER WAY     ** USE 1968(LENNAR HOMES)   HIDDEN LAKE      6/8/2005


                                                                                         14
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 22 of 1053 PageID:
                                    17587

769   18609 SILENT WATER WAY     ** USE 1968(LENNAR HOMES)   HIDDEN LAKE      6/8/2005
770   3804 BANDICE LANE          ** USE 1968(LENNAR HOMES)   HIDDEN LAKE      6/9/2005
771   3800 BANDICE LANE          ** USE 1968(LENNAR HOMES)   HIDDEN LAKE      6/9/2005
772   3320 TAYLOR FALLS DRIVE    ** USE 1968(LENNAR HOMES)   HIDDEN LAKE     6/10/2005
773   3808 BANDICE LANE          ** USE 1968(LENNAR HOMES)   HIDDEN LAKE     6/10/2005
774   11104 SILO VALLEY DRIVE    ** USE 1968(LENNAR HOMES)   PIONEER CROSS   6/14/2005
775   11100 SILO VALLEY DRIVE    ** USE 1968(LENNAR HOMES)   PIONEER CROSS   6/14/2005
776   1602 MELISSA OAKS LANE     ** USE 1968(LENNAR HOMES)   ONION CREEK     6/15/2005
777   3816 BANDICE LANE          ** USE 1968(LENNAR HOMES)   HIDDEN LAKE     6/17/2005
778   203 ARROWHEAD TRAIL        ** USE 1968(LENNAR HOMES)   RANCH AT BRUS   6/17/2005
779   205 ARROWHEAD TRAIL        ** USE 1968(LENNAR HOMES)   RANCH AT BRUS   6/17/2005
780   3301 TAYLOR FALLS DRIVE    ** USE 1968(LENNAR HOMES)   HIDDEN LAKE     6/20/2005
781   3812 BANDICE LANE          ** USE 1968(LENNAR HOMES)   HIDDEN LAKE     6/20/2005
782   3305 TAYLOR FALLS DRIVE    ** USE 1968(LENNAR HOMES)   HIDDEN LAKE     6/21/2005
783   3905 ROCKY SHORE LANE      ** USE 1968(LENNAR HOMES)   HIDDEN LAKE     6/22/2005
784   3909 ROCKY SHORE LANE      ** USE 1968(LENNAR HOMES)   HIDDEN LAKE     6/29/2005
785   11028 SILO VALLEY DRIVE    ** USE 1968(LENNAR HOMES)   PIONEER CROSS   6/30/2005
786   3913 ROCKY SHORE LANE      ** USE 1968(LENNAR HOMES)   HIDDEN LAKE     6/30/2005
787   3917 ROCKY SHORE LANE      ** USE 1968(LENNAR HOMES)   HIDDEN LAKE      7/1/2005
788   18600 WINDLESS WAY         ** USE 1968(LENNAR HOMES)   HIDDEN LAKE      7/7/2005
789   3713 TALL CEDARS ROAD      ** USE 1968(LENNAR HOMES)   RANCH AT BRUS   7/12/2005
790   18604 WINDLESS WAY         ** USE 1968(LENNAR HOMES)   HIDDEN LAKE     7/13/2005
791   1407 MELISSA OAKS LANE     ** USE 1968(LENNAR HOMES)   ONION CREEK     7/18/2005
792   211 ARROWHEAD TRAIL        ** USE 1968(LENNAR HOMES)   RANCH AT BRUS   7/18/2005
793   3711 TALL CEDARS ROAD      ** USE 1968(LENNAR HOMES)   RANCH AT BRUS   7/18/2005
794   1501 MELISSA OAKS LANE     ** USE 1968(LENNAR HOMES)   ONION CREEK     7/19/2005
795   1411 MELISSA OAKS LANE     ** USE 1968(LENNAR HOMES)   ONION CREEK     7/21/2005
796   11125 SILO VALLEY DRIVE    ** USE 1968(LENNAR HOMES)   PIONEER CROSS   7/22/2005
797   3704 TALL CEDARS ROAD      ** USE 1968(LENNAR HOMES)   RANCH AT BRUS   7/25/2005
798   3700 TALL CEDARS ROAD      ** USE 1968(LENNAR HOMES)   RANCH AT BRUS   7/25/2005
799   1409 MELISSA OAKS LANE     ** USE 1968(LENNAR HOMES)   ONION CREEK     7/26/2005
800   305 ARROWHEAD TRAIL        ** USE 1968(LENNAR HOMES)   RANCH AT BRUS   7/27/2005
801   1505 MELISSA OAKS LANE     ** USE 1968(LENNAR HOMES)   ONION CREEK     7/27/2005
802   301 ARROWHEAD TRAIL        ** USE 1968(LENNAR HOMES)   RANCH AT BRUS   7/28/2005
803   307 ARROWHEAD TRAIL        ** USE 1968(LENNAR HOMES)   RANCH AT BRUS   7/28/2005
804   303 ARROWHEAD TRAIL        ** USE 1968(LENNAR HOMES)   RANCH AT BRUS   7/28/2005
805   3702 TALL CEDARS ROAD      ** USE 1968(LENNAR HOMES)   RANCH AT BRUS   7/28/2005
806   11020 HARVEST TIME DRIVE   ** USE 1968(LENNAR HOMES)   PIONEER CROSS   7/29/2005
807   11033 HARVEST TIME DR.     ** USE 1968(LENNAR HOMES)   PIONEER CROSS   7/29/2005
808   11024 SILO VALLEY DRIVE    ** USE 1968(LENNAR HOMES)   PIONEER CROSS   7/29/2005
809   11024 HARVEST TIME DRIVE   ** USE 1968(LENNAR HOMES)   PIONEER CROSS    8/2/2005
810   3708 TALL CEDARS ROAD      ** USE 1968(LENNAR HOMES)   RANCH AT BRUS    8/3/2005
811   1503 MELISSA OAKS LANE     ** USE 1968(LENNAR HOMES)   ONION CREEK      8/3/2005
812   4012 ROCKY SHORE LANE      ** USE 1968(LENNAR HOMES)   HIDDEN LAKE      8/3/2005
813   4016 ROCKY SHORE LANE      ** USE 1968(LENNAR HOMES)   HIDDEN LAKE      8/3/2005
814   3701 TALL CEDARS ROAD      ** USE 1968(LENNAR HOMES)   RANCH AT BRUS    8/4/2005
815   11101 HARVEST TIME DR.     ** USE 1968(LENNAR HOMES)   PIONEER CROSS    8/8/2005
816   289 SHADOW CREEK BLVD.     ** USE 1968(LENNAR HOMES)   SHADOW CREEK    8/10/2005
817   3022 STONECREEK DRIVE      ** USE 1968(LENNAR HOMES)   BEHRENS RANCH   8/15/2005
818   3013 EDGECREEK PLACE       ** USE 1968(LENNAR HOMES)   BEHRENS RANCH   8/15/2005
819   3705 TALL CEDARS ROAD      ** USE 1968(LENNAR HOMES)   RANCH AT BRUS   8/16/2005
820   3706 TALL CEDARS ROAD      ** USE 1968(LENNAR HOMES)   RANCH AT BRUS   8/16/2005
821   3703 TALL CEDARS ROAD      ** USE 1968(LENNAR HOMES)   RANCH AT BRUS   8/16/2005
822   859 SHADOW CREEK BLVD.     ** USE 1968(LENNAR HOMES)   SHADOW CREEK    8/17/2005
823   843 SHADOW CREEK BLVD.     ** USE 1968(LENNAR HOMES)   SHADOW CREEK    8/17/2005


                                                                                         15
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 23 of 1053 PageID:
                                    17588

824   3707 TALL CEDARS ROAD       ** USE 1968(LENNAR HOMES)   RANCH AT BRUS    8/17/2005
825   3017 EDGECREEK DRIVE        ** USE 1968(LENNAR HOMES)   BEHRENS RANCH    8/22/2005
826   11201 SILO VALLEY DRIVE     ** USE 1968(LENNAR HOMES)   PIONEER CROSS    8/22/2005
827   3117 EDGECREEK PLACE        ** USE 1968(LENNAR HOMES)   BEHRENS RANCH    8/23/2005
828   4228 VEILED FALLS DRIVE     ** USE 1968(LENNAR HOMES)   HIDDEN LAKE      8/23/2005
829   3104 EDGECREEK PLACE        ** USE 1968(LENNAR HOMES)   BEHRENS RANCH    8/24/2005
830   3018 STONECREEK DRIVE       ** USE 1968(LENNAR HOMES)   BEHRENS RANCH    8/26/2005
831   3010 STONECREEK DRIVE       ** USE 1968(LENNAR HOMES)   BEHRENS RANCH    8/26/2005
832   3113 EDGECREEK PLACE        ** USE 1968(LENNAR HOMES)   BEHRENS RANCH    8/26/2005
833   11213 SILO VALLEY DRIVE     ** USE 1968(LENNAR HOMES)   PIONEER CROSS    8/26/2005
834   311 ARROWHEAD TRAIL         ** USE 1968(LENNAR HOMES)   RANCH AT BRUS    8/26/2005
835   3709 TALL CEDARS ROAD       ** USE 1968(LENNAR HOMES)   RANCH AT BRUS    8/29/2005
836   895 SHADOW CREEK BLVD.      ** USE 1968(LENNAR HOMES)   SHADOW CREEK     8/29/2005
837   877 SHADOW CREEK BLVD.      ** USE 1968(LENNAR HOMES)   SHADOW CREEK     8/29/2005
838   3711 JUNIPER HILLS          ** USE 1968(LENNAR HOMES)   RANCH AT BRUS    8/29/2005
839   4224 VEILED FALLS DRIVE     ** USE 1968(LENNAR HOMES)   HIDDEN LAKE      8/29/2005
840   3705 JUNIPER HILLS DRIVE    ** USE 1968(LENNAR HOMES)   RANCH AT BRUS    8/30/2005
841   309 ARROWHEAD TRAIL         ** USE 1968(LENNAR HOMES)   RANCH AT BRUS    8/31/2005
842   11025 SILO VALLEY DRIVE     ** USE 1968(LENNAR HOMES)   PIONEER CROSS    8/31/2005
843   4020 ROCKY SHORE LANE       ** USE 1968(LENNAR HOMES)   HIDDEN LAKE      8/31/2005
844   11121 SILO VALLEY DRIVE     ** USE 1968(LENNAR HOMES)   PIONEER CROSS    8/31/2005
845   3121 EDGECREEK PLACE        ** USE 1968(LENNAR HOMES)   BEHRENS RANCH     9/1/2005
846   3014 STONECREEK DRIVE       ** USE 1968(LENNAR HOMES)   BEHRENS RANCH     9/6/2005
847   11205 SILO VALLEY DR.       ** USE 1968(LENNAR HOMES)   PIONEER CROSS     9/7/2005
848   3715 JUNIPER HILLS          ** USE 1968(LENNAR HOMES)   RANCH AT BRUS     9/7/2005
849   3717 JUNIPER HILLS          ** USE 1968(LENNAR HOMES)   RANCH AT BRUS     9/7/2005
850   4217 VEILED FALLS DRIVE     ** USE 1968(LENNAR HOMES)   HIDDEN LAKE       9/8/2005
851   11217 SILO VALLEY DRIVE     ** USE 1968(LENNAR HOMES)   PIONEER CROSS     9/9/2005
852   3304 HARVEST TIME COVE      ** USE 1968(LENNAR HOMES)   PIONEER CROSS     9/9/2005
853   3308 HARVEST TIME COVE      ** USE 1968(LENNAR HOMES)   PIONEER CROSS     9/9/2005
854   1817 MELISSA OAKS LANE      ** USE 1968(LENNAR HOMES)   ONION CREEK      9/13/2005
855   312 ARROWHEAD TRAIL         ** USE 1968(LENNAR HOMES)   RANCH AT BRUS    9/13/2005
856   796 SHADOW CREEK BLVD.      ** USE 1968(LENNAR HOMES)   SHADOW CREEK     9/14/2005
857   812 SHADOW CREEK BLVD.      ** USE 1968(LENNAR HOMES)   SHADOW CREEK     9/14/2005
858   404 ARROWHEAD TRAIL         ** USE 1968(LENNAR HOMES)   RANCH AT BRUS    9/15/2005
859   11212 SILO VALLEY DRIVE     ** USE 1968(LENNAR HOMES)   PIONEER CROSS    9/16/2005
860   11216 SILO VALLEY DRIVE     ** USE 1968(LENNAR HOMES)   PIONEER CROSS    9/16/2005
861   4220 VEILED FALLS DRIVE     ** USE 1968(LENNAR HOMES)   HIDDEN LAKE      9/16/2005
862   11028 HARVEST TIME DRIVE    ** USE 1968(LENNAR HOMES)   PIONEER CROSS    9/20/2005
863   3300 HARVEST TIME COVE      ** USE 1968(LENNAR HOMES)   PIONEER CROSS    9/20/2005
864   4008 ROCKY SHORE LANE       ** USE 1968(LENNAR HOMES)   HIDDEN LAKE      9/21/2005
865   3709 JUNIPER HILLS          ** USE 1968(LENNAR HOMES)   RANCH AT BRUS    9/22/2005
866   3707 JUNIPER HILLS          ** USE 1968(LENNAR HOMES)   RANCH AT BRUS    9/23/2005
867   1911 MELISSA OAKS LANE      ** USE 1968(LENNAR HOMES)   ONION CREEK      9/30/2005
868   10912 LONG DAY COVE         ** USE 1968(LENNAR HOMES)   PIONEER CROSS    10/3/2005
869   3713 JUNIPER HILLS STREET   ** USE 1968(LENNAR HOMES)   RANCH AT BRUS    10/3/2005
870   11016 HARVEST TIME DRIVE    ** USE 1968(LENNAR HOMES)   PIONEER CROSS    10/4/2005
871   11209 SILO VALLEY DRIVE     ** USE 1968(LENNAR HOMES)   PIONEER CROSS    10/4/2005
872   3000 EDGECREEK PLACE        ** USE 1968(LENNAR HOMES)   BEHRENS RANCH    10/6/2005
873   3008 EDGECREEK PLACE        ** USE 1968(LENNAR HOMES)   BEHRENS RANCH    10/6/2005
874   3105 EDGECREEK PLACE        ** USE 1968(LENNAR HOMES)   BEHRENS RANCH    10/7/2005
875   3109 EDGECREEK PLACE        ** USE 1968(LENNAR HOMES)   BEHRENS RANCH    10/7/2005
876   214 ARROWHEAD TRAIL         ** USE 1968(LENNAR HOMES)   RANCH AT BRUS   10/13/2005
877   18716 SILENT WATER WAY      ** USE 1968(LENNAR HOMES)   HIDDEN LAKE     10/14/2005
878   2001 MELISSA OAKS LANE      ** USE 1968(LENNAR HOMES)   ONION CREEK     10/15/2005


                                                                                           16
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 24 of 1053 PageID:
                                    17589

879   1913 MELISSA OAKS LANE      ** USE 1968(LENNAR HOMES)   ONION CREEK     10/15/2005
880   1613 MELISSA OAKS LANE      ** USE 1968(LENNAR HOMES)   ONION CREEK     10/15/2005
881   1605 MELISSA OAKS LANE      ** USE 1968(LENNAR HOMES)   ONION CREEK     10/15/2005
882   216 ARROWHEAD TRAIL         ** USE 1968(LENNAR HOMES)   RANCH AT BRUS   10/17/2005
883   3100 EDGECREEK PLACE        ** USE 1968(LENNAR HOMES)   BEHRENS RANCH   10/17/2005
884   3017 SUMAC COURT            ** USE 1968(LENNAR HOMES)   BEHRENS RANCH   10/17/2005
885   3142 EDGECREEK PLACE        ** USE 1968(LENNAR HOMES)   BEHRENS RANCH   10/18/2005
886   780 SHADOW CREEK BLVD.      ** USE 1968(LENNAR HOMES)   SHADOW CREEK    10/19/2005
887   738 SHADOW CREEK BLVD.      ** USE 1968(LENNAR HOMES)   SHADOW CREEK    10/19/2005
888   724 SHADOW CREEK BLVD.      ** USE 1968(LENNAR HOMES)   SHADOW CREEK    10/19/2005
889   3704 JUNIPER HILLS          ** USE 1968(LENNAR HOMES)   RANCH AT BRUS   10/20/2005
890   754 SHADOW CREEK            ** USE 1968(LENNAR HOMES)   SHADOW CREEK    10/24/2005
891   907 SHADOW CREEK BLVD.      ** USE 1968(LENNAR HOMES)   SHADOW CREEK    10/24/2005
892   402 ARROWHEAD TRAIL         ** USE 1968(LENNAR HOMES)   RANCH AT BRUS   10/25/2005
893   11017 HARVEST TIME DRIVE    ** USE 1968(LENNAR HOMES)   PIONEER CROSS   10/26/2005
894   3317 LONG DAY DRIVE         ** USE 1968(LENNAR HOMES)   PIONEER CROSS   10/26/2005
895   10908 LONG DAY COVE         ** USE 1968(LENNAR HOMES)   PIONEER CROSS   10/26/2005
896   11016 SILO VALLEY DRIVE     ** USE 1968(LENNAR HOMES)   PIONEER CROSS   10/26/2005
897   11012 HARVEST TIME DRIVE    ** USE 1968(LENNAR HOMES)   PIONEER CROSS   10/26/2005
898   10904 LONG DAY COVE         ** USE 1968(LENNAR HOMES)   PIONEER CROSS   10/26/2005
899   3013 SUMAC COURT            ** USE 1968(LENNAR HOMES)   BEHRENS RANCH   10/27/2005
900   210 ARROWHEAD TRAIL         ** USE 1968(LENNAR HOMES)   RANCH AT BRUS   10/27/2005
901   3009 SUMAC COURT            ** USE 1968(LENNAR HOMES)   BEHRENS RANCH   10/27/2005
902   11117 LONG SUMMER DRIVE     ** USE 1968(LENNAR HOMES)   PIONEER CROSS   10/27/2005
903   18413 DAWSON CREEK DRIVE    ** USE 1968(LENNAR HOMES)   HIDDEN LAKE     10/27/2005
904   406 ARROWHEAD TRAIL         ** USE 1968(LENNAR HOMES)   RANCH AT BRUS   10/31/2005
905   3001 SUMAC COURT            ** USE 1968(LENNAR HOMES)   BEHRENS RANCH   10/31/2005
906   3000 SUMAC COURT            ** USE 1968(LENNAR HOMES)   BEHRENS RANCH   10/31/2005
907   3005 SUMAC COURT            ** USE 1968(LENNAR HOMES)   BEHRENS RANCH   10/31/2005
908   212 ARROWHEAD TRAIL         ** USE 1968(LENNAR HOMES)   RANCH AT BRUS    11/2/2005
909   3112 EDGECREEK PLACE        ** USE 1968(LENNAR HOMES)   BEHRENS RANCH    11/3/2005
910   669 SHADOW CREEK BLVD.      ** USE 1968(LENNAR HOMES)   SHADOW CREEK     11/3/2005
911   2202 NARROW GLEN PKWY       ** USE 1968(LENNAR HOMES)   ONION CREEK      11/7/2005
912   683 SHADOW CREEK BLVD.      ** USE 1968(LENNAR HOMES)   SHADOW CREEK     11/8/2005
913   697 SHADOW CREEK BLVD.      ** USE 1968(LENNAR HOMES)   SHADOW CREEK     11/8/2005
914   914 DARK HORSE LANE         ** USE 1968(LENNAR HOMES)   SHADOW CREEK     11/8/2005
915   602 ARROWHEAD TRAIL         ** USE 1968(LENNAR HOMES)   RANCH AT BRUS    11/8/2005
916   4232 VEILED FALLS DRIVE     ** USE 1968(LENNAR HOMES)   HIDDEN LAKE      11/9/2005
917   11113 LONG SUMMER DRIVE     ** USE 1968(LENNAR HOMES)   PIONEER CROSS   11/10/2005
918   500 SCARLET MAPLE DRIVE     ** USE 1968(LENNAR HOMES)   RED OAKS        11/10/2005
919   4300 VEILED FALLS DRIVE     ** USE 1968(LENNAR HOMES)   HIDDEN LAKE     11/14/2005
920   4312 VEILED FALLS DR.       ** USE 1968(LENNAR HOMES)   HIDDEN LAKE     11/14/2005
921   3404 TRICKING SPRINGS       ** USE 1968(LENNAR HOMES)   HIDDEN LAKE     11/14/2005
922   3400 TRICKLING SPRINGS      ** USE 1968(LENNAR HOMES)   HIDDEN LAKE     11/14/2005
923   4304 VEILED FALLS DRIVE     ** USE 1968(LENNAR HOMES)   HIDDEN LAKE     11/14/2005
924   4308 VEILED FALLS DRIVE     ** USE 1968(LENNAR HOMES)   HIDDEN LAKE     11/14/2005
925   604 ARROWHEAD TRAIL         ** USE 1968(LENNAR HOMES)   RANCH AT BRUS   11/18/2005
926   3408 TRICKLING SPRINGS      ** USE 1968(LENNAR HOMES)   HIDDEN LAKE     11/21/2005
927   3412 TRICKLING SPRINGS      ** USE 1968(LENNAR HOMES)   HIDDEN LAKE     11/21/2005
928   3800 JUNIPER HILLS STREET   ** USE 1968(LENNAR HOMES)   RANCH AT BRUS   11/22/2005
929   3802 JUNIPER HILLS STREET   ** USE 1968(LENNAR HOMES)   RANCH AT BRUS   11/22/2005
930   3016 SUMAC COURT            ** USE 1968(LENNAR HOMES)   BEHRENS RANCH    12/1/2005
931   3012 SUMAC COURT            ** USE 1968(LENNAR HOMES)   BEHRENS RANCH    12/1/2005
932   11101 SILO VALLEY DRIVE     ** USE 1968(LENNAR HOMES)   PIONEER CROSS    12/6/2005
933   11037 SILO VALLEY DRIVE     ** USE 1968(LENNAR HOMES)   PIONEER CROSS    12/6/2005


                                                                                           17
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 25 of 1053 PageID:
                                    17590

934   3004 SUMAC COURT           ** USE 1968(LENNAR HOMES)   BEHRENS RANCH      12/6/2005
935   3008 SUMAC COURT           ** USE 1968(LENNAR HOMES)   BEHRENS RANCH      12/6/2005
936   606 ARROWHEAD TRAIL        ** USE 1968(LENNAR HOMES)   RANCH AT BRUS      12/6/2005
937   3134 EDGECREEK PLACE       ** USE 1968(LENNAR HOMES)   BEHRENS RANCH      12/6/2005
938   18209 SHALLOW POOL DRIVE   ** USE 1968(LENNAR HOMES)   HIDDEN LAKE        12/7/2005
939   18225 SHALLOW POOL DRIVE   ** USE 1968(LENNAR HOMES)   HIDDEN LAKE        12/7/2005
940   608 ARROWHEAD TRAIL        ** USE 1968(LENNAR HOMES)   RANCH AT BRUS      12/9/2005
941   614 SHADOW CREEK BLVD.     ** USE 1968(LENNAR HOMES)   SHADOW CREEK      12/12/2005
942   628 SHADOW CREEK BLVD.     ** USE 1968(LENNAR HOMES)   SHADOW CREEK      12/12/2005
943   11100 HARVEST TIME         ** USE 1968(LENNAR HOMES)   PIONEER CROSS     12/13/2005
944   11032 HARVEST TIME DRIVE   ** USE 1968(LENNAR HOMES)   PIONEER CROSS     12/13/2005
945   18632 DRY POND DRIVE       ** USE 1968(LENNAR HOMES)   HIDDEN LAKE       12/14/2005
946   18636 DRY POND DRIVE       ** USE 1968(LENNAR HOMES)   HIDDEN LAKE       12/14/2005
947   157 COACH DRIVE            ** USE 1968(LENNAR HOMES)   SHADOW CREEK      12/15/2005
948   11029 SILO VALLEY DRIVE    ** USE 1968(LENNAR HOMES)   PIONEER CROSS     12/16/2005
949   11033 SILO VALLEY DRIVE    ** USE 1968(LENNAR HOMES)   PIONEER CROSS     12/16/2005
950   3001 EDGECREEK PLACE       ** USE 1968(LENNAR HOMES)   BEHRENS RANCH     12/16/2005
951   642 SHADOW CREEK BLVD.     ** USE 1968(LENNAR HOMES)   SHADOW CREEK      12/22/2005
952   18628 DRY POND DRIVE       ** USE 1968(LENNAR HOMES)   HIDDEN LAKE       12/22/2005
953   18624 DRY POND DRIVE       ** USE 1968(LENNAR HOMES)   HIDDEN LAKE       12/22/2005
954   144 COACH DRIVE            ** USE 1968(LENNAR HOMES)   SHADOW CREEK      12/28/2005
955   18205 SHALLOW POOL         ** USE 1968(LENNAR HOMES)   HIDDEN LAKE       12/28/2005
956   18201 SHALLOW POOL         ** USE 1968(LENNAR HOMES)   HIDDEN LAKE       12/28/2005
957   135 COACH DRIVE            ** USE 1968(LENNAR HOMES)   SHADOW CREEK      12/28/2005
958   1106 ORCHARD FALLS DR.     ** USE 1968(LENNAR HOMES)   RED OAKS          12/30/2005
959   857 DARK HORSE LANE        ** USE 1968(LENNAR HOMES)   SHADOW CREEK      12/30/2005
960   403 SCARLET MAPLE DRIVE    ** USE 1968(LENNAR HOMES)   RED OAKS          12/30/2005
961   1406 REAGAN WELLS DRIVE    ARMADILLO HOMES             ENCLAVE AT BRUS     1/4/2005
962   130 DOVE SONG DRIVE        ARMADILLO HOMES             OLD TOWN VILL.      1/4/2005
963   1307 REAGAN WELLS DRIVE    ARMADILLO HOMES             ENCLAVE AT BRUS     1/6/2005
964   1307 KNIPPA COVE           ARMADILLO HOMES             ENCLAVE AT BRUS     1/7/2005
965   116 DOVE SONG DRIVE        ARMADILLO HOMES             OLD TOWN VILL.      1/7/2005
966   1308 SAMSON DRIVE          ARMADILLO HOMES             ENCLAVE AT BRUS    1/11/2005
967   1404 REAGAN WELLS DRIVE    ARMADILLO HOMES             ENCLAVE AT BRUS    1/12/2005
968   108 DOVE SONG DRIVE        ARMADILLO HOMES             OLD TOWN VILL.     1/12/2005
969   1307 SAMSON DRIVE          ARMADILLO HOMES             ENCLAVE AT BRUS    1/13/2005
970   503 GETTYSBURG LOOP        ARMADILLO HOMES             SHANANDOAH         1/13/2005
971   511 GETTYSBURG LOOP        ARMADILLO HOMES             SHANANDOAH         1/13/2005
972   1311 KNIPPA COVE           ARMADILLO HOMES             ENCLAVE AT BRUS    1/14/2005
973   1301 REAGAN WELLS DRIVE    ARMADILLO HOMES             ENCLAVE AT BRUS    1/14/2005
974   1408 REAGAN WELLS DRIVE    ARMADILLO HOMES             ENCLAVE AT BRUS    1/14/2005
975   112 DOVE SONG DRIVE        ARMADILLO HOMES             OLD TOWN VILL.     1/18/2005
976   209 BANDERA WOODS BLVD     ARMADILLO HOMES             COUNTY LINE        1/18/2005
977   207 BANDARA WOODS BLVD     ARMADILLO HOMES             COUNTY LINE        1/18/2005
978   132 DOVE SONG DRIVE        ARMADILLO HOMES             OLD TOWN VILL.     1/20/2005
979   301 BANDERA WOODS BLVD.    ARMADILLO HOMES             COUNTY LINE        1/21/2005
980   1410 REAGAN WELLS DRIVE    ARMADILLO HOMES             ENCLAVE AT BRUS    1/25/2005
981   1502 REAGAN WELLS DRIVE    ARMADILLO HOMES             ENCLAVE AT BRUS    1/25/2005
982   1314 KNIPPA COVE           ARMADILLO HOMES             ENCLAVE AT BRUS    1/27/2005
983   1303 REAGAN WELLS DRIVE    ARMADILLO HOMES             ENCLAVE AT BRUS    1/27/2005
984   1305 REAGAN WELLS DRIVE    ARMADILLO HOMES             ENCLAVE AT BRUS     2/4/2005
985   1400 LAGUNA COVE           ARMADILLO HOMES             ENCLAVE AT BRUS     2/4/2005
986   1313 SAMSON DRIVE          ARMADILLO HOMES             ENCLAVE AT BRUS     2/8/2005
987   1506 KOTHMAN DRIVE         ARMADILLO HOMES             ENCLAVE AT BRUS    2/11/2005
988   1508 KOTHMAN DRIVE         ARMADILLO HOMES             ENCLAVE AT BRUS    2/14/2005


                                                                                            18
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 26 of 1053 PageID:
                                    17591

989    1308 KNIPPA COVE          ARMADILLO HOMES   ENCLAVE AT BRUS   2/22/2005
990    119 DOVE SONG DRIVE       ARMADILLO HOMES   OLD TOWN VILL.    2/22/2005
991    121 DOVE SONG DRIVE       ARMADILLO HOMES   OLD TOWN VILL.    2/22/2005
992    504 GETTYSBURG LOOP       ARMADILLO HOMES   SHANANDOAH        2/23/2005
993    1510 KOTHMAN DRIVE        ARMADILLO HOMES   ENCLAVE AT BRUS   2/28/2005
994    1309 REAGAN WELLS DRIVE   ARMADILLO HOMES   ENCLAVE AT BRUS    3/4/2005
995    601 LOGUE COVE            ARMADILLO HOMES   OLD TOWN VILL.    3/11/2005
996    108 JEFFERSON COVE        ARMADILLO HOMES   COUNTY LINE       3/14/2005
997    505 GETTYSBURG LOOP       ARMADILLO HOMES   SHANANDOAH        3/14/2005
998    112 JEFFERSON COVE        ARMADILLO HOMES   COUNTY LINE       3/14/2005
999    1306 SAMSON DRIVE         ARMADILLO HOMES   ENCLAVE AT BRUS   3/15/2005
1000   125 DOVE SONG DRIVE       ARMADILLO HOMES   OLD TOWN VILL.    3/18/2005
1001   1508 REAGAN WELLS DRIVE   ARMADILLO HOMES   ENCLAVE AT BRUS   3/22/2005
1002   1304 KNIPPA COVE          ARMADILLO HOMES   ENCLAVE AT BRUS   3/22/2005
1003   109 GETTYSBURG LOOP       ARMADILLO HOMES   SHANANDOAH         4/1/2005
1004   117 DOVE SONG DRIVE       ARMADILLO HOMES   OLD TOWN VILL.     4/4/2005
1005   1303 KNIPPA COVE          ARMADILLO HOMES   ENCLAVE AT BRUS    4/5/2005
1006   1609 KNOWLES DRIVE        ARMADILLO HOMES   ENCLAVE AT BRUS    4/7/2005
1007   1301 KNIPPA COVE          ARMADILLO HOMES   ENCLAVE AT BRUS    4/9/2005
1008   1607 KNOWLES DRIVE        ARMADILLO HOMES   ENCLAVE AT BRUS    4/9/2005
1009   1300 REAGAN WELLS DRIVE   ARMADILLO HOMES   ENCLAVE AT BRUS   4/14/2005
1010   1402 REAGAN WELLS DRIVE   ARMADILLO HOMES   ENCLAVE AT BRUS   4/14/2005
1011   1504 REAGAN WELLS DRIVE   ARMADILLO HOMES   ENCLAVE AT BRUS   4/18/2005
1012   1215 UTOPIA LANE          ARMADILLO HOMES   ENCLAVE AT BRUS   4/18/2005
1013   1512 KOTHMAN DRIVE        ARMADILLO HOMES   ENCLAVE AT BRUS   4/18/2005
1014   106 JEFFERSON COVE        ARMADILLO HOMES   COUNTY LINE       4/18/2005
1015   123 DOVE SONG DRIVE       ARMADILLO HOMES   OLD TOWN VILL.    4/20/2005
1016   1300 KNIPPA COVE          ARMADILLO HOMES   ENCLAVE AT BRUS   4/20/2005
1017   109 DOVE SONG DRIVE       ARMADILLO HOMES   OLD TOWN VILL.    4/21/2005
1018   113 DOVE SONG             ARMADILLO HOMES   OLD TOWN VILL.    4/25/2005
1019   111 DOVE SONG DRIVE       ARMADILLO HOMES   OLD TOWN VILL.    4/25/2005
1020   108 GETTYSBURG LOOP       ARMADILLO HOMES   SHANANDOAH        4/26/2005
1021   104 JEFFERSON COVE        ARMADILLO HOMES   COUNTY LINE       4/26/2005
1022   113 GETTYSBURG LOOP       ARMADILLO HOMES   SHANANDOAH        4/26/2005
1023   201 BLUEBONNET TRAIL      ARMADILLO HOMES   OLD TOWN VILL.    4/28/2005
1024   104 GETTYSBURG LOOP       ARMADILLO HOMES   SHANANDOAH         5/3/2005
1025   509 GETTYSBURG LOOP       ARMADILLO HOMES   SHANANDOAH         5/5/2005
1026   103 BLUEBONNET TRAIL      ARMADILLO HOMES   OLD TOWN VILL.     5/5/2005
1027   124 DOVE SONG DRIVE       ARMADILLO HOMES   OLD TOWN VILL.     5/5/2005
1028   1608 KNOWLES DRIVE        ARMADILLO HOMES   ENCLAVE AT BRUS    5/6/2005
1029   1217 UTOPIA LANE          ARMADILLO HOMES   ENCLAVE AT BRUS    5/6/2005
1030   1103 DELIA CHAPPA LANE    ARMADILLO HOMES   ENCLAVE AT BRUS   5/10/2005
1031   1302 KNIPPA COVE          ARMADILLO HOMES   ENCLAVE AT BRUS   5/17/2005
1032   1310 KNIPPA COVE          ARMADILLO HOMES   ENCLAVE AT BRUS   5/17/2005
1033   1506 REAGAN WELLS DRIVE   ARMADILLO HOMES   ENCLAVE AT BRUS   5/18/2005
1034   104 DOVE SONG DRIVE       ARMADILLO HOMES   OLD TOWN VILL.    5/18/2005
1035   104 BLUEBONNET TRAIL      ARMADILLO HOMES   OLD TOWN VILL.    5/18/2005
1036   106 DOVE SONG DRIVE       ARMADILLO HOMES   OLD TOWN VILL.    5/18/2005
1037   100 WINDMILL CIRCLE       ARMADILLO HOMES   OLD TOWN VILL.    5/19/2005
1038   102 DOVE SONG DRIVE       ARMADILLO HOMES   OLD TOWN VILL.    5/20/2005
1039   1606 UVALDE DRIVE         ARMADILLO HOMES   ENCLAVE AT BRUS   5/23/2005
1040   111 GETTYSBURG LOOP       ARMADILLO HOMES   SHANANDOAH        5/24/2005
1041   516 FRIENDSHIP COVE       ARMADILLO HOMES   OLD TOWN VILL.    5/27/2005
1042   105 OAKLAND COVE          ARMADILLO HOMES   OLD TOWN VILL.    5/27/2005
1043   203 BLUEBONNET TRAIL      ARMADILLO HOMES   OLD TOWN VILL.    5/27/2005


                                                                                 19
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 27 of 1053 PageID:
                                    17592

1044   1402 PEARSALL LANE        ARMADILLO HOMES   ENCLAVE AT BRUS     6/8/2005
1045   1514 UVALDE DRIVE         ARMADILLO HOMES   ENCLAVE AT BRUS     6/9/2005
1046   109 BLUEBONNET TRAIL      ARMADILLO HOMES   OLD TOWN VILL.     6/15/2005
1047   2013 BOYDS WAY            ARMADILLO HOMES   SLAUGHTER CREEK    6/24/2005
1048   1313 REAGAN WELLS DRIVE   ARMADILLO HOMES   ENCLAVE AT BRUS    6/28/2005
1049   1408 PEARSALL LANE        ARMADILLO HOMES   ENCLAVE AT BRUS    7/11/2005
1050   1219 UTOPIA LANE          ARMADILLO HOMES   ENCLAVE AT BRUS    7/11/2005
1051   101 JEFFERSON COVE        ARMADILLO HOMES   COUNTY LINE        7/12/2005
1052   1403 PEARSALL LANE        ARMADILLO HOMES   ENCLAVE AT BRUS    7/15/2005
1053   1604 UVALDE DRIVE         ARMADILLO HOMES   ENCLAVE AT BRUS    7/27/2005
1054   2121 BOYDS WAY            ARMADILLO HOMES   SLAUGHTER CREEK     8/2/2005
1055   2112 BOYDS WAY            ARMADILLO HOMES   SLAUGHTER CREEK     8/2/2005
1056   2124 BOYDS WAY            ARMADILLO HOMES   SLAUGHTER CREEK     8/5/2005
1057   2024 BOYDS WAY            ARMADILLO HOMES   SLAUGHTER CREEK     8/5/2005
1058   1401 PEARSALL LANE        ARMADILLO HOMES   ENCLAVE AT BRUS     8/8/2005
1059   2120 BOYDS WAY            ARMADILLO HOMES   SLAUGHTER CREEK    8/11/2005
1060   2020 BOYDS WAY            ARMADILLO HOMES   SLAUGHTER CREEK    8/11/2005
1061   2204 BOYDS WAY            ARMADILLO HOMES   SLAUGHTER CREEK    8/11/2005
1062   2116 BOYDS WAY            ARMADILLO HOMES   SLAUGHTER CREEK    8/18/2005
1063   2221 BOYDS WAY            ARMADILLO HOMES   SLAUGHTER CREEK    8/20/2005
1064   10916 GERALD ALLEN LOOP   ARMADILLO HOMES   SLAUGHTER CREEK    8/20/2005
1065   11005 GERALD ALLEN LOOP   ARMADILLO HOMES   SLAUGHTER CREEK    8/25/2005
1066   1507 REAGAN WELLS DRIVE   ARMADILLO HOMES   ENCLAVE AT BRUS    8/29/2005
1067   1602 UVALDE DRIVE         ARMADILLO HOMES   ENCLAVE AT BRUS    8/29/2005
1068   1306 REAGAN WELLS DRIVE   ARMADILLO HOMES   ENCLAVE AT BRUS    8/29/2005
1069   1308 REAGAN WELLS DRIVE   ARMADILLO HOMES   ENCLAVE AT BRUS    8/29/2005
1070   1306 KNIPPA COVE          ARMADILLO HOMES   ENCLAVE AT BRUS     9/1/2005
1071   1311 REAGAN WELLS DRIVE   ARMADILLO HOMES   ENCLAVE AT BRUS     9/7/2005
1072   1605 KNOWLES DRIVE        ARMADILLO HOMES   ENCLAVE AT BRUS     9/8/2005
1073   102 GETTYSBURG LOOP       ARMADILLO HOMES   SHANANDOAH         9/12/2005
1074   107 BLUEBONNET TRAIL      ARMADILLO HOMES   OLD TOWN VILL.     9/12/2005
1075   2205 BOYDS WAY            ARMADILLO HOMES   SLAUGHTER CREEK    9/12/2005
1076   2201 BOYDS WAY            ARMADILLO HOMES   SLAUGHTER CREEK    9/12/2005
1077   101 BLANCO WOODS          ARMADILLO HOMES   COUNTY LINE        9/14/2005
1078   1312 KOTHMAN DRIVE        ARMADILLO HOMES   ENCLAVE AT BRUS    9/16/2005
1079   1308 KOTHMAN DRIVE        ARMADILLO HOMES   ENCLAVE AT BRUS    9/16/2005
1080   1304 REAGAN WELLS DRIVE   ARMADILLO HOMES   ENCLAVE AT BRUS    9/21/2005
1081   1302 REAGAN WELLS DRIVE   ARMADILLO HOMES   ENCLAVE AT BRUS    9/21/2005
1082   1606 KNOWLES DRIVE        ARMADILLO HOMES   ENCLAVE AT BRUS    9/23/2005
1083   1404 PEARSALL LANE        ARMADILLO HOMES   ENCLAVE AT BRUS    9/27/2005
1084   1410 PEARSALL LANE        ARMADILLO HOMES   ENCLAVE AT BRUS   10/12/2005
1085   107 JEFFERSON COVE        ARMADILLO HOMES   COUNTY LINE       10/12/2005
1086   1208 REAGAN WELLS DRIVE   ARMADILLO HOMES   ENCLAVE AT BRUS   10/12/2005
1087   2213 BOYDS WAY            ARMADILLO HOMES   SLAUGHTER CREEK   10/21/2005
1088   2225 BOYDS WAY            ARMADILLO HOMES   SLAUGHTER CREEK   10/21/2005
1089   10924 GERALD ALLEN LOOP   ARMADILLO HOMES   SLAUGHTER CREEK   10/21/2005
1090   1512 UVALDE DRIVE         ARMADILLO HOMES   ENCLAVE AT BRUS   10/26/2005
1091   1410 DELIA CHAPA LANE     ARMADILLO HOMES   ENCLAVE AT BRUS   10/26/2005
1092   1400 PEARSALL LANE        ARMADILLO HOMES   ENCLAVE AT BRUS   10/26/2005
1093   1306 DELIA CHAPA LANE     ARMADILLO HOMES   ENCLAVE AT BRUS   10/26/2005
1094   2101 BOYDS WAY            ARMADILLO HOMES   SLAUGHTER CREEK   10/28/2005
1095   10900 GERALD ALLEN LOOP   ARMADILLO HOMES   SLAUGHTER CREEK    11/7/2005
1096   507 WEST SOUTH STREET     ARMADILLO HOMES   OLD TOWN VILL.     11/7/2005
1097   1101 DELIA CHAPPA LANE    ARMADILLO HOMES   ENCLAVE AT BRUS    11/8/2005
1098   401 BANDARA WOODS BLVD    ARMADILLO HOMES   COUNTY LINE       11/11/2005


                                                                                  20
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 28 of 1053 PageID:
                                    17593

1099   1611 KNOWLES DRIVE        ARMADILLO HOMES             ENCLAVE AT BRUS   11/11/2005
1100   1314 KOTHMAN DRIVE        ARMADILLO HOMES             ENCLAVE AT BRUS   11/11/2005
1101   1510 UVALDE DRIVE         ARMADILLO HOMES             ENCLAVE AT BRUS   11/11/2005
1102   2200 BOYDS WAY            ARMADILLO HOMES             SLAUGHTER CREEK   11/14/2005
1103   2209 BOYDS WAY            ARMADILLO HOMES             SLAUGHTER CREEK   11/14/2005
1104   2105 BOYDS WAY            ARMADILLO HOMES             SLAUGHTER CREEK   11/14/2005
1105   606 RED BUD COVE          ARMADILLO HOMES             OLD TOWN VILL.    11/14/2005
1106   2208 BOYDS WAY            ARMADILLO HOMES             SLAUGHTER CREEK   11/14/2005
1107   205 BLUEBONNET TRAIL      ARMADILLO HOMES             OLD TOWN VILL.    11/16/2005
1108   1412 DELIA CHAPA          ARMADILLO HOMES             ENCLAVE AT BRUS   11/17/2005
1109   1408 DELIA CHAPPA LANE    ARMADILLO HOMES             ENCLAVE AT BRUS   11/17/2005
1110   102 JEFFERSON COVE        ARMADILLO HOMES             COUNTY LINE       11/17/2005
1111   1402 DELIA CHAPA LANE     ARMADILLO HOMES             ENCLAVE AT BRUS   11/17/2005
1112   1404 DELIA CHAPA LANE     ARMADILLO HOMES             ENCLAVE AT BRUS   11/17/2005
1113   2117 BOYDS WAY            ARMADILLO HOMES             SLAUGHTER CREEK   11/22/2005
1114   2028 BOYDS WAY            ARMADILLO HOMES             SLAUGHTER CREEK   11/22/2005
1115   1308 DELIA CHAPPA LANE    ARMADILLO HOMES             ENCLAVE AT BRUS   11/30/2005
1116   1406 DELIA CHAPA LANE     ARMADILLO HOMES             ENCLAVE AT BRUS   11/30/2005
1117   2033 BOYDS WAY            ARMADILLO HOMES             SLAUGHTER CREEK    12/1/2005
1118   307 BANDERA WOODS BLVD    ARMADILLO HOMES             COUNTY LINE       12/12/2005
1119   109 JEFFERSON COVE        ARMADILLO HOMES             COUNTY LINE       12/12/2005
1120   1515 KOTHMAN DRIVE        ARMADILLO HOMES             ENCLAVE AT BRUS   12/15/2005
1121   10912 GERALD ALLEN LOOP   ARMADILLO HOMES             SLAUGHTER CREEK   12/19/2005
1122   505 WEST SOUTH STREET     ARMADILLO HOMES             OLD TOWN VILL.    12/20/2005
1123   107 OAKLAND COVE          ARMADILLO HOMES             OLD TOWN VILL.    12/21/2005
1124   10928 GERALD ALLEN LOOP   ARMADILLO HOMES             SLAUGHTER CREEK   12/27/2005
1125   2133 BOYDS WAY            ARMADILLO HOMES             SLAUGHTER CREEK   12/27/2005
1126   2113 BOYDS WAY            ARMADILLO HOMES             SLAUGHTER CREEK   12/27/2005
1127   2129 BOYDS WAY            ARMADILLO HOMES             SLAUGHTER CREEK   12/27/2005
1128   1102 CONCAN DRIVE         ARMADILLO HOMES             ENCLAVE AT BRUS   12/28/2005
1129   10824 GERALD ALLEN LOOP   ARMADILLO HOMES             SLAUGHTER CREEK   12/29/2005
1130   813 CHRISTOPHER AVENUE    EMERALD CONSTRUCTION CO.    ED S                5/6/2005
1131   3001 DON HILL             EMERALD CONSTRUCTION CO.    TAYLOR, TEXAS      6/15/2005
1132   2909 DON HILL             EMERALD CONSTRUCTION CO.    TAYLOR, TEXAS       9/7/2005
1133   2907 DON HILL LANE        EMERALD CONSTRUCTION CO.    TAYLOR, TEXAS     11/30/2005
1134   2017 SEA EAGLE VIEW       MARK MOULCKERS, AIA         LAKEPOINT          3/15/2005
1135   612 VARGAS DRIVE          HABITAT FOR HUMANITY-AUS    EAST AUSTIN        1/18/2005
1136   616 VARGAS ROAD           HABITAT FOR HUMANITY-AUS    EAST AUSTIN        1/25/2005
1137   604 VARGAS ROAD           HABITAT FOR HUMANITY-AUS    HARVEY K           2/26/2005
1138   608 VARGAS ROAD           HABITAT FOR HUMANITY-AUS    HARVEY K           2/26/2005
1139   508 VARGAS ROAD           HABITAT FOR HUMANITY-AUS    HARVEY K            3/4/2005
1140   528 VARGAS ROAD           HABITAT FOR HUMANITY-AUS    HARVEY K            3/4/2005
1141   600 VARGAS ROAD           HABITAT FOR HUMANITY-AUS    HARVEY K            3/4/2005
1142   524 VARGAS ROAD           HABITAT FOR HUMANITY-AUS    HARVEY K            3/8/2005
1143   516 VARGAS ROAD           HABITAT FOR HUMANITY-AUS    HARVEY K           3/10/2005
1144   716 PROSPECT AVENUE       HABITAT FOR HUMANITY-AUS    HARVEY K            6/1/2005
1145   4809 BROOK CREEK COVE     HABITAT FOR HUMANITY-AUS    HARVEY K            8/5/2005
1146   4807 BROOK CREEK COVE     HABITAT FOR HUMANITY-AUS    HARVEY K           8/12/2005
1147   2102 INDIAN CREEK ROAD    F.W. CONSTRUCTION, INC.     APACHE SHORES      6/13/2005
1148   1178 SHADY OAKS           PEGASUS CONSTRUCTION, LLC   ED S               1/12/2005
1149   113 SUMMER OAK COURT      PEGASUS CONSTRUCTION, LLC   GABRIELS OVLOOK    7/14/2005
1150   1199 RANCH ROAD 3232      PEGASUS CONSTRUCTION, LLC   DRIPPING SPRING   10/10/2005
1151   2401 COUNTY ROAD 172      SRI PRINTING                ROUND ROCK         6/21/2005
1152   913 MIDDLE BROOK DRIVE    AMERICAN PREMIERE HOMES     BENBROOK RANCH      1/4/2005
1153   2310 WHEATON TRAIL        AMERICAN PREMIERE HOMES     GANN RANCH          1/4/2005


                                                                                            21
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 29 of 1053 PageID:
                                    17594

1154   1102 CANADIAN COVE       AMERICAN PREMIERE HOMES     MAGNOLIA CREEK   1/11/2005
1155   1105 CANADIAN COVE       AMERICAN PREMIERE HOMES     MAGNOLIA CREEK   1/12/2005
1156   1121 HENDERSON DRIVE     AMERICAN PREMIERE HOMES     BENBROOK RANCH    2/8/2005
1157   2318 ZOA DRIVE           AMERICAN PREMIERE HOMES     GANN RANCH        3/1/2005
1158   2119 ARIELLA DRIVE       AMERICAN PREMIERE HOMES     GANN RANCH        3/4/2005
1159   2315 WHEATON TRAIL       AMERICAN PREMIERE HOMES     GANN RANCH        3/4/2005
1160   2123 ARIELLA DRIVE       AMERICAN PREMIERE HOMES     GANN RANCH        3/4/2005
1161   2312 WHEATON TRAIL       AMERICAN PREMIERE HOMES     GANN RANCH        3/4/2005
1162   1107 MIDDLEBROOK DRIVE   AMERICAN PREMIERE HOMES     BENBROOK RANCH   3/14/2005
1163   2307 WHEATON TRAIL       AMERICAN PREMIERE HOMES     GANN RANCH        4/1/2005
1164   1111 BARCLAY DRIVE       AMERICAN PREMIERE HOMES     BENBROOK RANCH    4/7/2005
1165   1204 CANADIAN DRIVE      AMERICAN PREMIERE HOMES     MAGNOLIA CREEK   5/12/2005
1166   7001 A&B CARVER AVENUE   SUBURBAN INVESTMENTS, LLC   A.K.BLACK        1/21/2005
1167   314 SAXON LANE           SUBURBAN INVESTMENTS, LLC   HARVEY K         4/13/2005
1168   6019 A&B ATWOOD STREET   SUBURBAN INVESTMENTS, LLC   HARVEY K         4/13/2005
1169   6017 A&B ATWOOD STREET   SUBURBAN INVESTMENTS, LLC   HARVEY K         7/11/2005
1170   1806 A&B PEREZ STREET    SUBURBAN INVESTMENTS, LLC   HARVEY K         8/30/2005
1171   1808 A&B PEREZ STREET    SUBURBAN INVESTMENTS, LLC   HARVEY K         8/30/2005
1172   3809 A&B MARTIN LUTHER   SUBURBAN INVESTMENTS, LLC   HARVEY K          9/1/2005
1173   BLD 15-54 2632 CENTURY   GAVURNIK BUILDERS, L.P.     AUSTIN            1/3/2005
1174   BLD 15-55 2632 CENTURY   GAVURNIK BUILDERS, L.P.     AUSTIN            1/3/2005
1175   BLD 15-56 2632 CENTURY   GAVURNIK BUILDERS, L.P.     AUSTIN            1/3/2005
1176   BLD 15-57 2632 CENTURY   GAVURNIK BUILDERS, L.P.     AUSTIN            1/3/2005
1177   20921 WATERSIDE DRIVE    GAVURNIK BUILDERS, L.P.     LAGO VISTA       1/17/2005
1178   20925 WATERSIDE DRIVE    GAVURNIK BUILDERS, L.P.     LAGO VISTA       1/18/2005
1179   1003 EAST 3RD STREET     GAVURNIK BUILDERS, L.P.     WINDRIDGE        1/24/2005
1180   1312 EAST 3RD STREET     GAVURNIK BUILDERS, L.P.     WINDRIDGE        1/24/2005
1181   1109 EAST 3RD STREET     GAVURNIK BUILDERS, L.P.     WINDRIDGE        2/11/2005
1182   BLD 10-35 2632 CENTURY   GAVURNIK BUILDERS, L.P.     AUSTIN            3/5/2005
1183   BLD 10-36 2632 CENTURY   GAVURNIK BUILDERS, L.P.     AUSTIN            3/5/2005
1184   BLD 10-37 2632 CENTURY   GAVURNIK BUILDERS, L.P.     AUSTIN            3/5/2005
1185   BLD 10-38 2632 CENTURY   GAVURNIK BUILDERS, L.P.     AUSTIN            3/5/2005
1186   BLD 9-32 2632 CENTURY    GAVURNIK BUILDERS, L.P.     CENTURY PARK     3/22/2005
1187   BLD 9-33 2632 CENTURY    GAVURNIK BUILDERS, L.P.     CENTURY PARK     3/22/2005
1188   BLD 9-34 2632 CENTURY    GAVURNIK BUILDERS, L.P.     CENTURY PARK     3/22/2005
1189   306 RIVER BLUFF CIRCLE   GAVURNIK BUILDERS, L.P.     KATY CROSSING    3/22/2005
1190   14923 ARROWHEAD DRIVE    GAVURNIK BUILDERS, L.P.     FRANKIE          3/24/2005
1191   20901 WATERSIDE OAKS     GAVURNIK BUILDERS, L.P.     LAGO VISTA       3/25/2005
1192   20905 WATERSIDE OAKS     GAVURNIK BUILDERS, L.P.     LAGO VISTA       3/25/2005
1193   20903 WATERSIDE OAKS     GAVURNIK BUILDERS, L.P.     LAGO VISTA       3/25/2005
1194   20907 WATERSIDE OAKS     GAVURNIK BUILDERS, L.P.     LAGO VISTA       3/25/2005
1195   303 WINDRIDGE VILLAGE    GAVURNIK BUILDERS, L.P.     WINDRIDGE         4/6/2005
1196   1602 WESTWOOD LANE       GAVURNIK BUILDERS, L.P.     GEORGETOWN        4/7/2005
1197   1608 WESTWOOD LANE       GAVURNIK BUILDERS, L.P.     GEORGETOWN        4/7/2005
1198   1306 EAST 3RD STREET     GAVURNIK BUILDERS, L.P.     WINDRIDGE        4/11/2005
1199   1316 EAST 3RD STREET     GAVURNIK BUILDERS, L.P.     WINDRIDGE        4/14/2005
1200   BLD 11-39 2632 CENTURY   GAVURNIK BUILDERS, L.P.     AUSTIN           4/15/2005
1201   BLD 11-40 2632 CENTURY   GAVURNIK BUILDERS, L.P.     AUSTIN           4/15/2005
1202   BLD 11-41 2632 CENTURY   GAVURNIK BUILDERS, L.P.     AUSTIN           4/15/2005
1203   BLD 11-42 2362 CENTURY   GAVURNIK BUILDERS, L.P.     AUSTIN           4/15/2005
1204   BLD 12-43 2632 CENTURY   GAVURNIK BUILDERS, L.P.     AUSTIN           4/19/2005
1205   BLD 12-44 2632 CENTURY   GAVURNIK BUILDERS, L.P.     AUSTIN           4/19/2005
1206   BLD 12-45 2632 CENTURY   GAVURNIK BUILDERS, L.P.     AUSTIN           4/19/2005
1207   BLD 12-46 2632 CENTURY   GAVURNIK BUILDERS, L.P.     AUSTIN           4/19/2005
1208   1309 EAST 3RD STEET      GAVURNIK BUILDERS, L.P.     WINDRIDGE        4/27/2005


                                                                                         22
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 30 of 1053 PageID:
                                    17595

1209   301 WIND RIDGE VILLAGE DR   GAVURNIK BUILDERS, L.P.     WINDRIDGE         5/27/2005
1210   1317 EAST 3RD STREET        GAVURNIK BUILDERS, L.P.     WINDRIDGE         5/27/2005
1211   210 RYANS LANE              GAVURNIK BUILDERS, L.P.     GEORGETOWN        7/26/2005
1212   214 RYANS LANE              GAVURNIK BUILDERS, L.P.     GEORGETOWN        7/26/2005
1213   1204 EAST 3RD STREET        GAVURNIK BUILDERS, L.P.     WINDRIDGE          8/1/2005
1214   1311 EAST 3RD STREET        GAVURNIK BUILDERS, L.P.     WINDRIDGE          8/2/2005
1215   1005 EAST THIRD STREET      GAVURNIK BUILDERS, L.P.     WINDRIDGE         9/13/2005
1216   507 RIVER BLUFF CIRCLE      GAVURNIK BUILDERS, L.P.     KATY CROSSING     9/28/2005
1217   1315 EAST THIRD STREET      GAVURNIK BUILDERS, L.P.     WINDRIDGE         9/28/2005
1218   306 WINDRIDGE VILLAGE       GAVURNIK BUILDERS, L.P.     WINDRIDGE         9/29/2005
1219   1212 EAST THIRD STREET      GAVURNIK BUILDERS, L.P.     WINDRIDGE         11/4/2005
1220   899 CANNA LILY CIRCLE       COPPER CREEK CUSTOM HOMES   SIERRA WEST       6/10/2005
1221   12503 MIXSON DRIVE          CEDAR STREET CUSTOM HOMES   DOUG W             1/5/2005
1222   2100 MARCUS ABRAMS (POOL)   FLYNN CONSTRUCTION, INC.    OLYMPIC HEIGHTS   1/11/2005
1223   221 LOOKOUT CIRCLE          WALL TO WALL CONSTRUCTION   HOANG             4/20/2005
1224   #9 2800 WAYMAKER WAY        BROHN GROUP, LTD.           DAVENPORT RANCH   1/28/2005
1225   #10 2800 WAYMAKER WAY       BROHN GROUP, LTD.           DAVENPORT RANCH   2/14/2005
1226   9224 SIMMONS ROAD           BROHN GROUP, LTD.           GREAT HILLS        4/8/2005
1227   #7 2800 WAYMAKER WAY        BROHN GROUP, LTD.           DAVENPORT RANCH   6/28/2005
1228   #6 2800 WAYMAKER WAY        BROHN GROUP, LTD.           DAVENPORT RANCH   6/28/2005
1229   #8 2800 WAYMAKER WAY        BROHN GROUP, LTD.           DAVENPORT RANCH    7/6/2005
1230   BLD M2-B 2930 GRAND OAKS    FAIRWAY VIEW HOMES          TWIN CREEKS CP     2/3/2005
1231   BLD M2-A 2930 GRAND OAKS    FAIRWAY VIEW HOMES          TWIN CREEKS CP     2/3/2005
1232   BLD M1-A 2930 GRAND OAKS    FAIRWAY VIEW HOMES          TWIN CREEKS CP    2/23/2005
1233   BLD M1-B 2930 GRAND OAKS    FAIRWAY VIEW HOMES          TWIN CREEKS CP    2/23/2005
1234   BLD M1-C 2930 GRAND OAKS    FAIRWAY VIEW HOMES          TWIN CREEKS CP    2/23/2005
1235   BLD M7-A 2930 GRAND OAKS    FAIRWAY VIEW HOMES          TWIN CREEKS CP    3/29/2005
1236   BLD M7-B 2930 GRAND OAKS    FAIRWAY VIEW HOMES          TWIN CREEKS CP    3/29/2005
1237   BLD M7-C 2930 GRAND OAKS    FAIRWAY VIEW HOMES          TWIN CREEKS CP    3/29/2005
1238   BLD M6-A 29300 GRAND OAKS   FAIRWAY VIEW HOMES          TWIN CREEKS CP    4/18/2005
1239   BLD M6-C 29300 GRAND OAKS   FAIRWAY VIEW HOMES          TWIN CREEKS CP    4/18/2005
1240   BLD M6-B 29300 GRAND OAKS   FAIRWAY VIEW HOMES          TWIN CREEKS CP    4/18/2005
1241   BLD M5-D 2930 GRAND OAKS    FAIRWAY VIEW HOMES          TWIN CREEKS CP    5/11/2005
1242   BLD M5-A 2930 GRAND OAKS    FAIRWAY VIEW HOMES          TWIN CREEKS CP    5/11/2005
1243   BLD M5-C 2930 GRAND OAKS    FAIRWAY VIEW HOMES          TWIN CREEKS CP    5/11/2005
1244   BLD M5-B 2930 GRAND OAKS    FAIRWAY VIEW HOMES          TWIN CREEKS CP    5/11/2005
1245   BLD M8-A 29300 GRAND OAKS   FAIRWAY VIEW HOMES          TWIN CREEKS CP    5/16/2005
1246   BLD M8-B 29300 GRAND OAKS   FAIRWAY VIEW HOMES          TWIN CREEKS CP    5/17/2005
1247   BLD M8-C 29300 GRAND OAKS   FAIRWAY VIEW HOMES          TWIN CREEKS CP    5/17/2005
1248   BLD M4-C 2930 GRAND OAKS    FAIRWAY VIEW HOMES          TWIN CREEKS CP    6/22/2005
1249   BLD M4-D 2930 GRAND OAKS    FAIRWAY VIEW HOMES          TWIN CREEKS CP    6/22/2005
1250   BLD M4-B 2930 GRAND OAKS    FAIRWAY VIEW HOMES          TWIN CREEKS CP    9/29/2005
1251   BLD M4-A 2930 GRAND OAKS    FAIRWAY VIEW HOMES          TWIN CREEKS CP    9/29/2005
1252   700 WALNUT CANYON BL-POOL   PBC, INC.                   HIGHLAND PARK     3/14/2005
1253   8116 SHARON ROAD            MASTER'S TOUCH CONST.       FRANKIE           1/27/2005
1254   2111 MAXWELL FRONT HOUSE    LELAND DANDRIDGE            EAST AUSTIN        1/4/2005
1255   2111 MAXWELL REAR HOUSE     LELAND DANDRIDGE            EAST AUSTIN        1/4/2005
1256   2113 MAXWELL FRONT HOUSE    LELAND DANDRIDGE            EAST AUSTIN       1/11/2005
1257   2113 MAXWELL REAR HOUSE     LELAND DANDRIDGE            EAST AUSTIN       1/11/2005
1258   6704 HANEY                  LELAND DANDRIDGE            EAST AUSTIN       1/19/2005
1259   2100 VANDERBILT LANE        LELAND DANDRIDGE            EAST AUSTIN       3/23/2005
1260   6801 PORTER STREET          LELAND DANDRIDGE            EAST AUSTIN       4/11/2005
1261   1013 BLACKSON FRONT HOUSE   LELAND DANDRIDGE            EAST AUSTIN        5/5/2005
1262   1013 BLACKSON REAR HOUSE    LELAND DANDRIDGE            EAST AUSTIN        5/5/2005
1263   7310 BENNET FRONT HOUSE     LELAND DANDRIDGE            EAST AUSTIN        6/2/2005


                                                                                             23
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 31 of 1053 PageID:
                                    17596

1264   7310 BENNETT REAR HOUSE     LELAND DANDRIDGE   EAST AUSTIN        6/2/2005
1265   5704 TURA FRONT HOUSE       LELAND DANDRIDGE   EAST AUSTIN        6/6/2005
1266   5704 TURA REAR HOUSE        LELAND DANDRIDGE   EAST AUSTIN        6/6/2005
1267   5707 TURA                   LELAND DANDRIDGE   EAST AUSTIN        6/7/2005
1268   6411 DEL MONTE FRONT        LELAND DANDRIDGE   EAST AUSTIN        7/7/2005
1269   6411 DEL MONTE REAR         LELAND DANDRIDGE   EAST AUSTIN        7/7/2005
1270   1726 BUNCHE                 LELAND DANDRIDGE   EAST AUSTIN       11/1/2005
1271   1611 J.J. SEABROOK UNIT A   LELAND DANDRIDGE   EAST AUSTIN       12/5/2005
1272   1611 J.J. SEABROOK UNIT B   LELAND DANDRIDGE   EAST AUSTIN       12/5/2005
1273   7409 CARVER FRONT HOUSE     LELAND DANDRIDGE   EAST AUSTIN       12/5/2005
1274   7409 CARVER REAR HOUSE      LELAND DANDRIDGE   EAST AUSTIN       12/5/2005
1275   2508 BEAUTY BERRY COVE      NEWMARK            FALCON POINT       1/4/2005
1276   2608 CRESTFIELD PLACE       NEWMARK            BEHRENS RANCH      1/4/2005
1277   2345 MASONWOOD WAY          NEWMARK            BEHRENS RANCH      1/4/2005
1278   11601 HOLLISTER DRIVE       NEWMARK            SOMERSET ESTATE    1/5/2005
1279   11509 LAFITTE LANE          NEWMARK            CIRCLE C RANCH     1/5/2005
1280   2516 QUIET WATER PASS       NEWMARK            FALCON POINT       1/6/2005
1281   12804 APPALOOSA CHASE       NEWMARK            STEINER RANCH      1/7/2005
1282   1106 DRY CREEK COVE         NEWMARK            FOREST OAKS        1/7/2005
1283   #27 1036 LIBERTY PARK       NEWMARK            TREEMONT          1/10/2005
1284   #28 1036 LIBERTY PARK       NEWMARK            TREEMONT          1/10/2005
1285   #40 1036 LIBERTY PARK       NEWMARK            TREEMONT          1/10/2005
1286   311 BRAMBLE DRIVE           NEWMARK            FOREST OAKS       1/10/2005
1287   13528 WILLIAM KENNEDY       NEWMARK            CENTURY PARK      1/11/2005
1288   13429 BREEZY MEADOW         NEWMARK            SHADOW GLEN       1/11/2005
1289   13444 BREEZY MEADOW         NEWMARK            SHADOW GLEN       1/11/2005
1290   707 SHEILA DR.              NEWMARK            BUTTERCUP CREEK   1/12/2005
1291   11313 LONG WINTER DRIVE     NEWMARK            PIONEER CROSS     1/13/2005
1292   1501 BRAXTON VALLEY CV.     NEWMARK            PIONEER CROSS     1/14/2005
1293   2621 BRIANA SHAY DRIVE      NEWMARK            CENTURY PARK      1/17/2005
1294   11536 SHADY MEADOW          NEWMARK            SHADOW GLEN       1/17/2005
1295   13433 BREEZY MEADOW         NEWMARK            SHADOW GLEN       1/17/2005
1296   7125 OTHELLO                NEWMARK            LANTANA           1/17/2005
1297   2516 LIPIZZAN DRIVE         NEWMARK            STEINER RANCH     1/17/2005
1298   2721 CEDAR SPRINGS          NEWMARK            BEHRENS RANCH     1/17/2005
1299   270 ABBOTT DRIVE            NEWMARK            BELTERA           1/18/2005
1300   1202 WILLOWBROOK DRIVE      NEWMARK            FOREST OAKS       1/19/2005
1301   2524 LIPIZZAN DRIVE         NEWMARK            STEINER RANCH     1/20/2005
1302   2517 SHIRE RIDGE            NEWMARK            STEINER RANCH     1/20/2005
1303   1716 BOWERTON DRIVE         NEWMARK            PIONEER CROSS     1/20/2005
1304   7904 CRANDALL ROAD          NEWMARK            SOMERSET ESTATE   1/21/2005
1305   11600 SHADY MEADOW          NEWMARK            SHADOW GLEN       1/24/2005
1306   12209 RAYO DE LUNA          NEWMARK            STEINER RANCH     1/24/2005
1307   2726 CEDAR SPRINGS          NEWMARK            BEHRENS RANCH     1/24/2005
1308   7217 OTHELLO                NEWMARK            LANTANA           1/25/2005
1309   5704 JOURNEYVILLE COURT     NEWMARK            LANTANA           1/25/2005
1310   #19 1036 LIBERTY PARK       NEWMARK            TREEMONT          1/26/2005
1311   2120 VILLAGE VIEW LOOP      NEWMARK            FALCON POINT      1/28/2005
1312   11512 LAFITTE LANE          NEWMARK            CIRCLE C RANCH    1/28/2005
1313   2441 ARBOR DRIVE            NEWMARK            BEHRENS RANCH     1/28/2005
1314   2508 CENTURY PARK BLVD.     NEWMARK            CENTURY PARK      1/31/2005
1315   11509 PILLION PLACE         NEWMARK            SHADOW GLEN       1/31/2005
1316   11608 LARCH VALLEY          NEWMARK            PIONEER CROSS     1/31/2005
1317   1921 BIRD CALL PASS         NEWMARK            PIONEER CROSS     1/31/2005
1318   7816 CRANDALL ROAD          NEWMARK            SOMERSET ESTATE    2/2/2005


                                                                                    24
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 32 of 1053 PageID:
                                    17597

1319   2007 BURNIE BISHOP          NEWMARK       BUTTERCUP CREEK    2/2/2005
1320   5708 KELI COURT             NEWMARK       LANTANA            2/9/2005
1321   709 SHEILA DRIVE            NEWMARK       BUTTERCUP CREEK   2/10/2005
1322   12616 APPALOOSA CHASE       NEWMARK       STEINER RANCH     2/10/2005
1323   111 WALNUT CREEK DRIVE      NEWMARK       FOREST OAKS       2/14/2005
1324   2305 FARRINGTON COURT       NEWMARK       TWIN CREEKS CP    2/14/2005
1325   2713 SHIRE RIDGE            NEWMARK       STEINER RANCH     2/15/2005
1326   2617 SHIRE RIDGE DRIVE      NEWMARK       STEINER RANCH     2/15/2005
1327   2806 STONECREEK PLACE       NEWMARK       BEHRENS RANCH     2/15/2005
1328   3005 CENTENNIAL OLYMPIC     NEWMARK       STEINER RANCH     2/16/2005
1329   12708 APPALOOSA CHASE       NEWMARK       STEINER RANCH     2/16/2005
1330   7404 JOURNEYVILLE DRIVE     NEWMARK       LANTANA           2/18/2005
1331   2444 ARBOR DRIVE            NEWMARK       BEHRENS RANCH     2/18/2005
1332   7101 OTHELLO COVE           NEWMARK       LANTANA           2/21/2005
1333   2719 CEDAR SPRINGS          NEWMARK       BEHRENS RANCH     2/21/2005
1334   140 BRIGHTON LANE           NEWMARK       BELTERA           2/21/2005
1335   5604 TERRAVISTA DRIVE       NEWMARK       LANTANA           2/21/2005
1336   2105 BURNIE BISHOP PLACE    NEWMARK       BUTTERCUP CREEK   2/25/2005
1337   1603 NELSON RANCH LOOP      NEWMARK       BUTTERCUP CREEK   2/25/2005
1338   2708 SHIRE RIDGE DRIVE      NEWMARK       STEINER RANCH     2/28/2005
1339   7916 CRANDALL ROAD          NEWMARK       SOMERSET ESTATE   2/28/2005
1340   2335 MASONWOOD WAY          NEWMARK       BEHRENS RANCH      3/1/2005
1341   2509 ECHO WOODS PLACE       NEWMARK       BEHRENS RANCH      3/1/2005
1342   245 ABBOTT DRIVE            NEWMARK       BELTERA            3/3/2005
1343   700 COOMES PLACE            NEWMARK       BUTTERCUP CREEK    3/4/2005
1344   2716 SHIRE RIDGE DRIVE      NEWMARK       STEINER RANCH      3/7/2005
1345   2113 VILLAGE VIEW LOOP      NEWMARK       FALCON POINT      3/11/2005
1346   2213 VILLAGE VIEW LOOP      NEWMARK       FALCON POINT      3/11/2005
1347   #38 A&B 1036 LIBERTY PARK   NEWMARK       TREEMONT          3/14/2005
1348   5708 JOURNEYVILLE COURT     NEWMARK       LANTANA           3/14/2005
1349   3748 PINE NEEDLE CIRCLE     NEWMARK       MAYFIELD RANCH    3/14/2005
1350   3631 CERULEAN WAY           NEWMARK       MAYFIELD RANCH    3/14/2005
1351   1713 BOWERTON DRIVE         NEWMARK       PIONEER CROSS     3/14/2005
1352   309 BRAMBLE DRIVE           NEWMARK       FOREST OAKS       3/14/2005
1353   13432 HOLLY CREST TERRACE   NEWMARK       SHADOW GLEN       3/15/2005
1354   11605 PILLION PLACE         NEWMARK       SHADOW GLEN       3/15/2005
1355   11609 PILLION PLACE         NEWMARK       SHADOW GLEN       3/15/2005
1356   2400 SHIRE RIDGE DRIVE      NEWMARK       STEINER RANCH     3/15/2005
1357   121 WALNUT CREEK DRIVE      NEWMARK       FOREST OAKS       3/15/2005
1358   123 WALNUT CREEK            NEWMARK       FOREST OAKS       3/16/2005
1359   11605 COALWOOD COVE         NEWMARK       CIRCLE C RANCH    3/17/2005
1360   295 ABBOTT DRIVE            NEWMARK       BELTERA           3/18/2005
1361   2906 ARBOR COURT            NEWMARK       BEHRENS RANCH     3/22/2005
1362   2908 STONECREEK             NEWMARK       BEHRENS RANCH     3/22/2005
1363   1104 SHILOH STREET          NEWMARK       FOREST OAKS       3/22/2005
1364   2109 VILLAGE VIEW LOOP      NEWMARK       FALCON POINT      3/23/2005
1365   2434 ARBOR DRIVE            NEWMARK       BEHRENS RANCH     3/23/2005
1366   12737 APPALOOSA CHASE       NEWMARK       STEINER RANCH     3/23/2005
1367   5704 KELI COURT             NEWMARK       LANTANA           3/24/2005
1368   3212 PINE NEEDLE CV.        NEWMARK       MAYFIELD RANCH    3/25/2005
1369   401 WATER OAK DRIVE         NEWMARK       FOREST OAKS       3/28/2005
1370   2317 RIO MESA DRIVE         NEWMARK       STEINER RANCH     3/28/2005
1371   7316 JOURNEYVILLE DRIVE     NEWMARK       LANTANA           3/29/2005
1372   11004 LONG WINTER           NEWMARK       PIONEER CROSS     3/29/2005
1373   3656 PINE NEEDLE CIRCLE     NEWMARK       MAYFIELD RANCH    3/29/2005


                                                                               25
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 33 of 1053 PageID:
                                    17598

1374   3652 PINE NEEDLE CIRCLE    NEWMARK        MAYFIELD RANCH    3/29/2005
1375   12437 CENTRAL PARK         NEWMARK        STEINER RANCH     3/30/2005
1376   2501 SHIRE RIDGE           NEWMARK        STEINER RANCH     3/31/2005
1377   7900 CRANDALL ROAD         NEWMARK        SOMERSET ESTATE   3/31/2005
1378   #21 1036 LIBERTY PARK      NEWMARK        TREEMONT          3/31/2005
1379   2801 CENTENNIAL OLYMPIC    NEWMARK        STEINER RANCH     3/31/2005
1380   12441 CENTRAL PARK         NEWMARK        STEINER RANCH      4/1/2005
1381   1700 BOWERTON DRIVE        NEWMARK        PIONEER CROSS      4/4/2005
1382   11709 GODDARD BLUFF        NEWMARK        PIONEER CROSS      4/4/2005
1383   7312 JOURNEYVILLE DRIVE    NEWMARK        LANTANA            4/6/2005
1384   3826 PINE NEEDLE LANE      NEWMARK        MAYFIELD RANCH     4/6/2005
1385   3638 CERULEAN WAY          NEWMARK        MAYFIELD RANCH     4/6/2005
1386   150 ABBOTT DRIVE           NEWMARK        BELTERA            4/6/2005
1387   11613 PILLION PLACE        NEWMARK        SHADOW GLEN        4/7/2005
1388   2807 STONECREEK PLACE      NEWMARK        BEHRENS RANCH      4/7/2005
1389   7221 MAGENTA LANE          NEWMARK        CIRCLE C RANCH     4/8/2005
1390   701 MAURICE COVE           NEWMARK        BUTTERCUP CREEK   4/11/2005
1391   2368 MASONWOOD WAY         NEWMARK        BEHRENS RANCH     4/11/2005
1392   811 MAURICE DRIVE          NEWMARK        BUTTERCUP CREEK   4/11/2005
1393   2445 ARBOR DRIVE           NEWMARK        BEHRENS RANCH     4/12/2005
1394   11809 LARCH VALLEY DRIVE   NEWMARK        PIONEER CROSS     4/12/2005
1395   2710 CEDAR SPRINGS PLACE   NEWMARK        BEHRENS RANCH     4/12/2005
1396   1102 SHILOH STREET         NEWMARK        FOREST OAKS       4/13/2005
1397   7909 CRANDALL ROAD         NEWMARK        SOMERSET ESTATE   4/15/2005
1398   13412 ARBOR VIEW           NEWMARK        SHADOW GLEN       4/19/2005
1399   13808 CALERA COVE          NEWMARK        SHADOW GLEN       4/19/2005
1400   2817 STONECREEK PLACE      NEWMARK        BEHRENS RANCH     4/19/2005
1401   11513 COALWOOD LANE        NEWMARK        CIRCLE C RANCH    4/20/2005
1402   1920 BIRD CALL PASS        NEWMARK        PIONEER CROSS     4/20/2005
1403   209 WALNUT CREEK DRIVE     NEWMARK        FOREST OAKS       4/21/2005
1404   13029 APPALOOSA CHASE      NEWMARK        STEINER RANCH     4/21/2005
1405   5808 TERRAVISTA DRIVE      NEWMARK        LANTANA           4/22/2005
1406   705 SHEILA DRIVE           NEWMARK        BUTTERCUP CREEK   4/22/2005
1407   112 WALNUT CREEK           NEWMARK        FOREST OAKS       4/25/2005
1408   1101 DRY CREEK COVE        NEWMARK        FOREST OAKS       4/25/2005
1409   #31 1036 LIBERTY PARK      NEWMARK        TREEMONT          4/25/2005
1410   2829 STONECREEK PLACE      NEWMARK        BEHRENS RANCH     4/25/2005
1411   3826 VALLARTA LANE         NEWMARK        MAYFIELD RANCH    4/26/2005
1412   11613 COALWOOD COVE        NEWMARK        CIRCLE C RANCH    4/26/2005
1413   1612 BOWERTON DRIVE        NEWMARK        PIONEER CROSS     4/26/2005
1414   11709 LARCH VALLEY         NEWMARK        PIONEER CROSS     4/26/2005
1415   13420 BREEZY MEADOW        NEWMARK        SHADOW GLEN       4/27/2005
1416   212 WATER OAK DRIVE        NEWMARK        FOREST OAKS       4/28/2005
1417   11305 HOLLISTER DRIVE      NEWMARK        SOMERSET ESTATE   4/28/2005
1418   7916 ADELAIDE DRIVE        NEWMARK        SOMERSET ESTATE   4/28/2005
1419   13420 ARBOR VIEW LANE      NEWMARK        SHADOW GLEN       4/29/2005
1420   307 BRAMBLE DRIVE          NEWMARK        FOREST OAKS       4/29/2005
1421   12813 APPALOOSA CHASE      NEWMARK        STEINER RANCH      5/2/2005
1422   12817 APPALOOSA CHASE      NEWMARK        STEINER RANCH      5/2/2005
1423   3822 SKY LANE              NEWMARK        MAYFIELD RANCH     5/2/2005
1424   6400 MAGENTA LANE          NEWMARK        CIRCLE C RANCH     5/2/2005
1425   7905 CRANDALL ROAD         NEWMARK        SOMERSET ESTATE    5/2/2005
1426   2451 ARBOR DRIVE           NEWMARK        BEHRENS RANCH      5/2/2005
1427   2736 SHIRE RIDGE DRIVE     NEWMARK        STEINER RANCH      5/3/2005
1428   2905 CENTENNIAL OLYMPIC    NEWMARK        STEINER RANCH      5/3/2005


                                                                               26
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 34 of 1053 PageID:
                                    17599

1429   3612 PINE NEEDLE CIRCLE     NEWMARK       MAYFIELD RANCH     5/3/2005
1430   2508 SHIRE RIDGE DRIVE      NEWMARK       STEINER RANCH      5/3/2005
1431   2712 SHIRE RIDGE DRIVE      NEWMARK       STEINER RANCH      5/4/2005
1432   200 WALNUT CREEK DRIVE      NEWMARK       FOREST OAKS        5/4/2005
1433   124 WALNUT CREEK            NEWMARK       FOREST OAKS        5/4/2005
1434   202 WALNUT CREEK            NEWMARK       FOREST OAKS        5/4/2005
1435   2508 TERLINGUA DRIVE        NEWMARK       TWIN CREEKS CP     5/4/2005
1436   5708 TERRAVISTA DRIVE       NEWMARK       LANTANA            5/5/2005
1437   285 ABBOTT DRIVE            NEWMARK       BELTERA            5/5/2005
1438   11516 COALWOOD LANE         NEWMARK       CIRCLE C RANCH     5/6/2005
1439   7800 CRANDALL ROAD          NEWMARK       SOMERSET ESTATE    5/6/2005
1440   5821 TERRAVISTA DRIVE       NEWMARK       LANTANA            5/9/2005
1441   2604 FARLEIGH LANE          NEWMARK       TWIN CREEKS CP     5/9/2005
1442   2416 LIPIZZAN DRIVE         NEWMARK       STEINER RANCH     5/10/2005
1443   809 MAURICE DRIVE           NEWMARK       BUTTERCUP CREEK   5/10/2005
1444   11325 LONG WINTER DRIVE     NEWMARK       PIONEER CROSS     5/10/2005
1445   2017 SHAKER TRAIL           NEWMARK       PIONEER CROSS     5/10/2005
1446   702 SHEILA DR.              NEWMARK       BUTTERCUP CREEK   5/11/2005
1447   12513 CENTRAL PARK          NEWMARK       STEINER RANCH     5/11/2005
1448   2132 VILLAGE VIEW LOOP      NEWMARK       FALCON POINT      5/12/2005
1449   12824 APPALOOSA CHASE       NEWMARK       STEINER RANCH     5/12/2005
1450   2909 WELTON CLIFF           NEWMARK       TWIN CREEKS CP    5/13/2005
1451   181 ABBOTT DRIVE            NEWMARK       BELTERA           5/13/2005
1452   2117 HORSE WAGON DRIVE      NEWMARK       PIONEER CROSS     5/16/2005
1453   2728 SHIRE RIDGE            NEWMARK       STEINER RANCH     5/17/2005
1454   #34 A&B 1036 LIBERTY PARK   NEWMARK       TREEMONT          5/18/2005
1455   2009 SHAKER TRAIL           NEWMARK       PIONEER CROSS     5/18/2005
1456   2309 FARRINGTON COURT       NEWMARK       TWIN CREEKS CP    5/18/2005
1457   191 ABBOTT DRIVE            NEWMARK       BELTERA           5/19/2005
1458   5701 KELI COURT             NEWMARK       LANTANA           5/20/2005
1459   2707 CULVER CLIFF           NEWMARK       TWIN CREEKS CP    5/20/2005
1460   2920 CENTENNIAL OLYMPIC     NEWMARK       STEINER RANCH     5/23/2005
1461   1845 NELSON RANCH LOOP      NEWMARK       BUTTERCUP CREEK   5/23/2005
1462   7708 CRANDALL ROAD          NEWMARK       SOMERSET ESTATE   5/23/2005
1463   7808 CRANDALL ROAD          NEWMARK       SOMERSET ESTATE   5/23/2005
1464   2610 FARLEIGH LANE          NEWMARK       TWIN CREEKS CP    5/24/2005
1465   11704 LARCH VALLEY          NEWMARK       PIONEER CROSS     5/24/2005
1466   11317 LONG WINTER DRIVE     NEWMARK       PIONEER CROSS     5/24/2005
1467   3721 PINE NEEDLE CIRCLE     NEWMARK       MAYFIELD RANCH    5/25/2005
1468   7704 CRANDALL ROAD          NEWMARK       SOMERSET ESTATE   5/25/2005
1469   3660 PINE NEEDLE            NEWMARK       MAYFIELD RANCH    5/25/2005
1470   2013 SHAKER TRAIL           NEWMARK       PIONEER CROSS     5/25/2005
1471   1820 SHAKER TRAIL           NEWMARK       PIONEER CROSS     5/25/2005
1472   12700 PINTO CHASE CT.       NEWMARK       STEINER RANCH     5/26/2005
1473   240 ABBOTT DRIVE            NEWMARK       BELTERA           5/27/2005
1474   1917 BIRD CALL PASS         NEWMARK       PIONEER CROSS     5/27/2005
1475   12717 APPALOOSA CHASE       NEWMARK       STEINER RANCH     5/27/2005
1476   11428 ARCHSTONE DRIVE       NEWMARK       SOMERSET ESTATE   5/31/2005
1477   1120 WILLOWBROOK DRIVE      NEWMARK       FOREST OAKS       5/31/2005
1478   3813 SKY LANE               NEWMARK       MAYFIELD RANCH     6/2/2005
1479   3818 SEBASTIAN COVE         NEWMARK       MAYFIELD RANCH     6/2/2005
1480   3704 TRAILHEAD COURT        NEWMARK       RANCH AT BRUS      6/3/2005
1481   2532 CHAROLAIS COURT        NEWMARK       BEHRENS RANCH      6/6/2005
1482   #25 1036 LIBERTY PARK       NEWMARK       TREEMONT           6/6/2005
1483   #33 1036 LIBERTY PARK       NEWMARK       TREEMONT           6/7/2005


                                                                               27
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 35 of 1053 PageID:
                                    17600

1484   102 NORTH FRONTIER LANE    NEWMARK        RANCH AT BRUS      6/7/2005
1485   11517 COALWOOD LANE        NEWMARK        CIRCLE C RANCH     6/8/2005
1486   11517 TIMBER HEIGHTS DR.   NEWMARK        PIONEER CROSS      6/8/2005
1487   11305 LONG WINTER DRIVE    NEWMARK        PIONEER CROSS      6/8/2005
1488   5712 TERRAVISTA DRIVE      NEWMARK        LANTANA            6/9/2005
1489   2004 SHAKER LANE           NEWMARK        PIONEER CROSS      6/9/2005
1490   2438 ARBOR DRIVE           NEWMARK        BEHRENS RANCH     6/10/2005
1491   121 HOLLY COURT            NEWMARK        BELTERA           6/13/2005
1492   3209 PINE NEEDLE COVE      NEWMARK        MAYFIELD RANCH    6/13/2005
1493   2501 ECHOWOOD PLACE        NEWMARK        BEHRENS RANCH     6/13/2005
1494   2502 ECHO WOOD PLACE       NEWMARK        BEHRENS RANCH     6/13/2005
1495   7912 CRANDALL ROAD         NEWMARK        SOMERSET ESTATE   6/13/2005
1496   3761 CERULEAN WAY          NEWMARK        MAYFIELD RANCH    6/13/2005
1497   3636 PINE NEEDLE CIRCLE    NEWMARK        MAYFIELD RANCH    6/13/2005
1498   6604 MAGENTA LANE          NEWMARK        CIRCLE C RANCH    6/14/2005
1499   2453 ARBOR DRIVE           NEWMARK        BEHRENS RANCH     6/14/2005
1500   11409 BASTIAN COVE         NEWMARK        CIRCLE C RANCH    6/14/2005
1501   3804 REMINGTON ROAD        NEWMARK        RANCH AT BRUS     6/14/2005
1502   2001 SHAKER TRAIL          NEWMARK        PIONEER CROSS     6/14/2005
1503   1813 BOWERTON DRIVE        NEWMARK        PIONEER CROSS     6/14/2005
1504   7117 MAGENTA LANE          NEWMARK        CIRCLE C RANCH    6/15/2005
1505   12828 APPALOOSA CHASE      NEWMARK        STEINER RANCH     6/16/2005
1506   204 WALNUT CREEK DRIVE     NEWMARK        FOREST OAKS       6/16/2005
1507   2908 ALLERFORD COURT       NEWMARK        TWIN CREEKS CP    6/16/2005
1508   10416 MILKY WAY DRIVE      NEWMARK        RIVER PLACE       6/17/2005
1509   3827 AQUA LANE             NEWMARK        MAYFIELD RANCH    6/17/2005
1510   11505 PLOW HORSE COVE      NEWMARK        PIONEER CROSS     6/17/2005
1511   11512 PLOW HORSE COVE      NEWMARK        PIONEER CROSS     6/17/2005
1512   125 ABBOTT DRIVE           NEWMARK        BELTERA           6/18/2005
1513   11401 BASTIAN COVE         NEWMARK        CIRCLE C RANCH    6/20/2005
1514   5825 TERRAVISTA DRIVE      NEWMARK        LANTANA           6/21/2005
1515   2624 CRESTFIELD PLACE      NEWMARK        BEHRENS RANCH     6/22/2005
1516   100 BUCKSHOT               NEWMARK        RANCH AT BRUS     6/22/2005
1517   2621 CRESTFIELD PLACE      NEWMARK        BEHRENS RANCH     6/23/2005
1518   2439 ARBOR DRIVE           NEWMARK        BEHRENS RANCH     6/23/2005
1519   1900 BIRD CALL PASS        NEWMARK        PIONEER CROSS     6/23/2005
1520   11513 GOSSAMER DRIVE       NEWMARK        PIONEER CROSS     6/23/2005
1521   2500 ECHO WOOD PLACE       NEWMARK        BEHRENS RANCH     6/23/2005
1522   7929 CRANDALL ROAD         NEWMARK        SOMERSET ESTATE   6/24/2005
1523   3224 PINE NEEDLE COVE      NEWMARK        MAYFIELD RANCH    6/24/2005
1524   3225 PINE NEEDLE COVE      NEWMARK        MAYFIELD RANCH    6/24/2005
1525   11401 HOLLISTER DRIVE      NEWMARK        SOMERSET ESTATE   6/27/2005
1526   2904 ALLERFORD COURT       NEWMARK        TWIN CREEKS CP    6/27/2005
1527   1913 BIRD CALL PASS        NEWMARK        PIONEER CROSS     6/27/2005
1528   2505 TERLINGUA DRIVE       NEWMARK        TWIN CREEKS CP    6/27/2005
1529   11213 LONG WINTER DRIVE    NEWMARK        PIONEER CROSS     6/27/2005
1530   2821 CENTENNIAL OLYMPIC    NEWMARK        STEINER RANCH     6/28/2005
1531   11301 HOLLISTER DRIVE      NEWMARK        SOMERSET ESTATE   6/28/2005
1532   7408 MOON ROCK ROAD        NEWMARK        LA CROSSE         6/29/2005
1533   7404 MOON ROCK ROAD        NEWMARK        LA CROSSE         6/29/2005
1534   11309 HOLLISTER DRIVE      NEWMARK        SOMERSET ESTATE   6/29/2005
1535   11525 TIMBER HEIGHTS       NEWMARK        PIONEER CROSS     6/29/2005
1536   1917 SHAKER TRAIL          NEWMARK        PIONEER CROSS     6/29/2005
1537   1905 HORSE WAGON DRIVE     NEWMARK        PIONEER CROSS     6/29/2005
1538   6416 MAGENTA LANE          NEWMARK        CIRCLE C RANCH    6/30/2005


                                                                               28
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 36 of 1053 PageID:
                                    17601

1539   7217 MAGENTA LANE         NEWMARK         CIRCLE C RANCH    6/30/2005
1540   7412 MOON ROCK ROAD       NEWMARK         LA CROSSE         6/30/2005
1541   12704 PINTO CHASE COURT   NEWMARK         STEINER RANCH     6/30/2005
1542   2617 SALORN WAY           NEWMARK         BEHRENS RANCH     6/30/2005
1543   7504 MOON ROCK ROAD       NEWMARK         LA CROSSE          7/1/2005
1544   7400 MOON ROCK ROAD       NEWMARK         LA CROSSE          7/1/2005
1545   161 TORRINGTON DRIVE      NEWMARK         BELTERA            7/1/2005
1546   12700 LIPIZAN COURT       NEWMARK         STEINER RANCH      7/1/2005
1547   150 GRAFTON DRIVE         NEWMARK         BELTERA            7/1/2005
1548   2109 HORSE WAGON DRIVE    NEWMARK         PIONEER CROSS      7/1/2005
1549   2303 CAMINO DEL VERDES    NEWMARK         BEHRENS RANCH      7/5/2005
1550   5816 TERRAVISTA DRIVE     NEWMARK         LANTANA            7/5/2005
1551   11420 ARCHSTONE DRIVE     NEWMARK         SOMERSET ESTATE    7/5/2005
1552   2705 IZORO BEND           NEWMARK         TWIN CREEKS CP     7/6/2005
1553   2436 ARBOR DRIVE          NEWMARK         BEHRENS RANCH      7/6/2005
1554   109 ARROWHEAD TRAILS      NEWMARK         RANCH AT BRUS      7/7/2005
1555   107 ARROWHEAD TRAIL       NEWMARK         RANCH AT BRUS      7/7/2005
1556   2510 TERLINGUA DRIVE      NEWMARK         TWIN CREEKS CP     7/8/2005
1557   2517 TERLINGUA DRIVE      NEWMARK         TWIN CREEKS CP     7/8/2005
1558   10917 CAPSTONE DRIVE      NEWMARK         LA CROSSE         7/11/2005
1559   120 ABERDEEN COURT        NEWMARK         BELTERA           7/11/2005
1560   3821 BRAM COVE            NEWMARK         MAYFIELD RANCH    7/12/2005
1561   105 ARROWHEAD TRAIL       NEWMARK         RANCH AT BRUS     7/12/2005
1562   111 ARROWHEAD TRAIL       NEWMARK         RANCH AT BRUS     7/12/2005
1563   2516 TERLINGUA DRIVE      NEWMARK         TWIN CREEKS CP    7/12/2005
1564   #26 1036 LIBERTY PARK     NEWMARK         TREEMONT          7/12/2005
1565   2621 SHIRE RIDGE DRIVE    NEWMARK         STEINER RANCH     7/13/2005
1566   3205 PINE NEEDLE COVE     NEWMARK         MAYFIELD RANCH    7/14/2005
1567   7921 CRANDALL ROAD        NEWMARK         SOMERSET ESTATE   7/15/2005
1568   7308 ROLLING STONE COVE   NEWMARK         LA CROSSE         7/15/2005
1569   7312 ROLLING STONE        NEWMARK         LA CROSSE         7/15/2005
1570   2904 CENTENNIAL OLYMPIC   NEWMARK         STEINER RANCH     7/18/2005
1571   3624 PINE NEEDLE CIRCLE   NEWMARK         MAYFIELD RANCH    7/18/2005
1572   7500 MOON ROCK ROAD       NEWMARK         LA CROSSE         7/18/2005
1573   3814 SEBASTIAN COVE       NEWMARK         MAYFIELD RANCH    7/18/2005
1574   2613 SHIRE RIDGE DRIVE    NEWMARK         STEINER RANCH     7/18/2005
1575   2125 HORSE WAGON DRIVE    NEWMARK         PIONEER CROSS     7/18/2005
1576   2504 KOPPERL COURT        NEWMARK         TWIN CREEKS CP    7/19/2005
1577   120 MCBRIDE LANE          NEWMARK         RANCH AT BRUS     7/19/2005
1578   6907 MAGENTA LANE         NEWMARK         CIRCLE C RANCH    7/19/2005
1579   104 BUCKSHOT              NEWMARK         RANCH AT BRUS     7/19/2005
1580   11509 GOSSAMER DRIVE      NEWMARK         PIONEER CROSS     7/19/2005
1581   10925 CAPSTONE DRIVE      NEWMARK         LA CROSSE         7/20/2005
1582   110 BOLTON DRIVE          NEWMARK         BELTERA           7/20/2005
1583   10821 CAP STONE DRIVE     NEWMARK         LA CROSSE         7/20/2005
1584   2519 FARLEIGH LANE        NEWMARK         TWIN CREEKS CP    7/20/2005
1585   10913 CAPSTONE DRIVE      NEWMARK         LA CROSSE         7/21/2005
1586   11300 WET SEASON DRIVE    NEWMARK         PIONEER CROSS     7/21/2005
1587   1705 BOWERTON DRIVE       NEWMARK         PIONEER CROSS     7/21/2005
1588   2516 FARLEIGH LANE        NEWMARK         TWIN CREEKS CP    7/21/2005
1589   2701 SHIRE RIDGE DRIVE    NEWMARK         STEINER RANCH     7/22/2005
1590   3564 PINE NEEDLE CIRCLE   NEWMARK         MAYFIELD RANCH    7/22/2005
1591   3828 BRAM COVE            NEWMARK         MAYFIELD RANCH    7/22/2005
1592   2013 SHORT SUMMER DRIVE   NEWMARK         PIONEER CROSS     7/22/2005
1593   10921 CAPSTONE DRIVE      NEWMARK         LA CROSSE         7/25/2005


                                                                               29
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 37 of 1053 PageID:
                                    17602

1594   7101 MAGENTA LANE          NEWMARK        CIRCLE C RANCH    7/25/2005
1595   3803 SEBASTIAN COVE        NEWMARK        MAYFIELD RANCH    7/27/2005
1596   1805 HORSE WAGON DRIVE     NEWMARK        PIONEER CROSS     7/27/2005
1597   1824 SHAKER LANE           NEWMARK        PIONEER CROSS     7/28/2005
1598   1908 DRY SEASON TRAIL      NEWMARK        PIONEER CROSS     7/28/2005
1599   11120 WET SEASON DRIVE     NEWMARK        PIONEER CROSS     7/28/2005
1600   801 TASHA COURT            NEWMARK        BUTTERCUP CREEK   7/29/2005
1601   2443 SALORN WAY            NEWMARK        BEHRENS RANCH     7/30/2005
1602   10816 SKY ROCK DRIVE       NEWMARK        LA CROSSE          8/1/2005
1603   2907 WELTON CLIFF          NEWMARK        TWIN CREEKS CP     8/1/2005
1604   11405 HOLLISTER DRIVE      NEWMARK        SOMERSET ESTATE    8/1/2005
1605   11537 TIMBER HEIGHTS DR.   NEWMARK        PIONEER CROSS      8/2/2005
1606   2017 BURNIE BISHOP         NEWMARK        BUTTERCUP CREEK    8/4/2005
1607   13016 BLOOMFIELD HILLS     NEWMARK        STEINER RANCH      8/8/2005
1608   3725 TALL CEDARS ROAD      NEWMARK        RANCH AT BRUS      8/8/2005
1609   11300 HOLLISTER DRIVE      NEWMARK        SOMERSET ESTATE    8/8/2005
1610   3723 TALL CEDARS ROAD      NEWMARK        RANCH AT BRUS     8/10/2005
1611   11512 COALWOOD LANE        NEWMARK        CIRCLE C RANCH    8/10/2005
1612   2200 BLOOMFIELD HILLS      NEWMARK        STEINER RANCH     8/11/2005
1613   2212 RIO MESA DRIVE        NEWMARK        STEINER RANCH     8/11/2005
1614   202 WATER OAK DRIVE        NEWMARK        FOREST OAKS       8/11/2005
1615   7213 MAGENTA LANE          NEWMARK        CIRCLE C RANCH    8/11/2005
1616   1102 DRY CREEK COVE        NEWMARK        FOREST OAKS       8/15/2005
1617   7301 JOURNEYVILLE DRIVE    NEWMARK        LANTANA           8/15/2005
1618   313 WATER OAK DRIVE        NEWMARK        FOREST OAKS       8/15/2005
1619   500 RUMMEL RANCH RUN       NEWMARK        BUTTERCUP CREEK   8/16/2005
1620   13020 BLOOMFIELD HILLS     NEWMARK        STEINER RANCH     8/16/2005
1621   11625 GEORGIAN OAKS        NEWMARK        CIRCLE C RANCH    8/17/2005
1622   3606 JUNIPER HILLS         NEWMARK        RANCH AT BRUS     8/17/2005
1623   2600 SALORN WAY            NEWMARK        BEHRENS RANCH     8/18/2005
1624   11412 ARCHSTONE DRIVE      NEWMARK        SOMERSET ESTATE   8/19/2005
1625   6404 MAGENTA LANE          NEWMARK        CIRCLE C RANCH    8/22/2005
1626   3805 VALLARTA LANE         NEWMARK        MAYFIELD RANCH    8/22/2005
1627   11517 HOLLISTER DRIVE      NEWMARK        SOMERSET ESTATE   8/23/2005
1628   11416 ARCHSTONE DRIVE      NEWMARK        SOMERSET ESTATE   8/23/2005
1629   2455 ARBOR DRIVE           NEWMARK        BEHRENS RANCH     8/23/2005
1630   10800 SPLIT STONE DRIVE    NEWMARK        LA CROSSE         8/24/2005
1631   10900 SKY ROCK DRIVE       NEWMARK        LA CROSSE         8/24/2005
1632   2914 STONECREEK PLACE      NEWMARK        BEHRENS RANCH     8/24/2005
1633   1204 MAGNOLIA COURT        NEWMARK        FOREST OAKS       8/25/2005
1634   2604 CRESTFIELD PLACE      NEWMARK        BEHRENS RANCH     8/25/2005
1635   10820 SKY ROCK DRIVE       NEWMARK        LA CROSSE         8/26/2005
1636   1900 DRY SEASON TRAIL      NEWMARK        PIONEER CROSS     8/26/2005
1637   1904 SHAKER TRAIL          NEWMARK        PIONEER CROSS     8/26/2005
1638   3726 TALL CEDARS ROAD      NEWMARK        RANCH AT BRUS     8/26/2005
1639   3808 AQUA LANE             NEWMARK        MAYFIELD RANCH    8/27/2005
1640   3832 AQUA LANE             NEWMARK        MAYFIELD RANCH    8/27/2005
1641   3740 PINE NEEDLE CIRCLE    NEWMARK        MAYFIELD RANCH    8/29/2005
1642   3668 PINE NEEDLE CIRCLE    NEWMARK        MAYFIELD RANCH    8/29/2005
1643   3826 SKY LANE              NEWMARK        MAYFIELD RANCH    8/31/2005
1644   101 ARROWHEAD TRAIL        NEWMARK        RANCH AT BRUS     8/31/2005
1645   13009 BLOOMFIELD HILL      NEWMARK        STEINER RANCH      9/2/2005
1646   7113 OTHELLO COVE          NEWMARK        LANTANA            9/6/2005
1647   116 MCBRIDE LANE           NEWMARK        RANCH AT BRUS      9/6/2005
1648   2300 RIO MESA DRIVE        NEWMARK        STEINER RANCH      9/7/2005


                                                                               30
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 38 of 1053 PageID:
                                    17603

1649   500 ARROWHEAD TRAIL         NEWMARK       RANCH AT BRUS       9/7/2005
1650   2808 STONE CREEK PLACE      NEWMARK       BEHRENS RANCH       9/8/2005
1651   11405 BASTIAN COVE          NEWMARK       CIRCLE C RANCH     9/12/2005
1652   2819 STONE CREEK PLACE      NEWMARK       BEHRENS RANCH      9/12/2005
1653   2513 TERLINGUA DRIVE        NEWMARK       TWIN CREEKS CP     9/13/2005
1654   11621 GEORGIAN OAKS         NEWMARK       CIRCLE C RANCH     9/13/2005
1655   2503 KOPPERL COURT          NEWMARK       TWIN CREEKS CP     9/13/2005
1656   2113 HORSE WAGON            NEWMARK       PIONEER CROSS      9/14/2005
1657   2105 HORSE WAGON DRIVE      NEWMARK       PIONEER CROSS      9/14/2005
1658   11404 GOSSAMER DRIVE        NEWMARK       PIONEER CROSS      9/14/2005
1659   2810 WELTON CLIFF           NEWMARK       TWIN CREEKS CP     9/15/2005
1660   2513 LIPIZZAN DRIVE         NEWMARK       STEINER RANCH      9/15/2005
1661   12509 CENTRAL PARK          NEWMARK       STEINER RANCH      9/15/2005
1662   3818 VALLARTA LANE          NEWMARK       MAYFIELD RANCH     9/16/2005
1663   2204 BLOOMFIELD HILLS       NEWMARK       STEINER RANCH      9/16/2005
1664   1111 SHILOH STREET          NEWMARK       FOREST OAKS        9/16/2005
1665   7300 JOURNEYVILLE DRIVE     NEWMARK       LANTANA            9/19/2005
1666   110 ABERDEEN COURT          NEWMARK       BELTERA            9/19/2005
1667   3604 JUNIPER HILLS          NEWMARK       RANCH AT BRUS      9/19/2005
1668   13013 BLOOMFIELD HILLS      NEWMARK       STEINER RANCH      9/19/2005
1669   208 WATER OAK DRIVE         NEWMARK       FOREST OAKS        9/19/2005
1670   1200 WILLOWBROOK DRIVE      NEWMARK       FOREST OAKS        9/20/2005
1671   290 ABBOTT DRIVE            NEWMARK       BELTERA            9/21/2005
1672   185 CORK LANE               NEWMARK       BELTERA            9/27/2005
1673   7200 MAGENTA LANE           NEWMARK       CIRCLE C RANCH     9/28/2005
1674   3757 CERULEAN WAY           NEWMARK       MAYFIELD RANCH     9/28/2005
1675   3605 JUNIPER HILLS          NEWMARK       RANCH AT BRUS      9/29/2005
1676   12921 BLOOMFIELD HILLS      NEWMARK       STEINER RANCH      9/29/2005
1677   419 MADISONS WAY            NEWMARK       BUTTERCUP CREEK    9/29/2005
1678   11421 ARCHSTONE DRIVE       NEWMARK       SOMERSET ESTATE    9/30/2005
1679   11424 ARCHSTONE DRIVE       NEWMARK       SOMERSET ESTATE    10/3/2005
1680   11304 WET SEASON DRIVE      NEWMARK       PIONEER CROSS      10/4/2005
1681   2833 CENTENNIAL OLYMPIC     NEWMARK       STEINER RANCH      10/4/2005
1682   103 ARROWHEAD TRAIL         NEWMARK       RANCH AT BRUS      10/4/2005
1683   3714 TALL CEDARS ROAD       NEWMARK       RANCH AT BRUS      10/4/2005
1684   3806 SKY LANE               NEWMARK       MAYFIELD RANCH     10/4/2005
1685   3829 VALLARTA LANE          NEWMARK       MAYFIELD RANCH     10/4/2005
1686   2425 SHIRE RIDGE DRIVE      NEWMARK       STEINER RANCH      10/4/2005
1687   2900 ALLERFORD COURT        NEWMARK       TWIN CREEKS CP     10/5/2005
1688   11533 TIMBER HEIGHTS        NEWMARK       PIONEER CROSS      10/5/2005
1689   11521 TIMBER HEIGHTS        NEWMARK       PIONEER CROSS      10/5/2005
1690   2101 HORSE WAGON DRIVE      NEWMARK       PIONEER CROSS      10/5/2005
1691   140 CORK LANE               NEWMARK       BELTERA            10/7/2005
1692   3603 JUNIPER HILLS STREET   NEWMARK       RANCH AT BRUS      10/7/2005
1693   2442 ARBOR DRIVE            NEWMARK       BEHRENS RANCH      10/7/2005
1694   12900 APPALOOSA CHASE       NEWMARK       STEINER RANCH      10/7/2005
1695   2440 ARBOR DRIVE            NEWMARK       BEHRENS RANCH     10/11/2005
1696   1106 SHILOH STREET          NEWMARK       FOREST OAKS       10/11/2005
1697   11525 COALWOOD LANE         NEWMARK       CIRCLE C RANCH    10/12/2005
1698   10929 CAP STONE DRIVE       NEWMARK       LA CROSSE         10/13/2005
1699   7908 CRANDALL ROAD          NEWMARK       SOMERSET ESTATE   10/13/2005
1700   1206 MAGNOLIA COURT         NEWMARK       FOREST OAKS       10/13/2005
1701   3736 PINE NEEDLE CIRCLE     NEWMARK       MAYFIELD RANCH    10/14/2005
1702   1900 SHORT SUMMER DRIVE     NEWMARK       PIONEER CROSS     10/17/2005
1703   11409 GEORGIAN OAKS         NEWMARK       CIRCLE C RANCH    10/18/2005


                                                                                31
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 39 of 1053 PageID:
                                    17604

1704   508 SCARLET MAPLE DRIVE   NEWMARK         RED OAKS          10/18/2005
1705   605 JACOB TRAIL           NEWMARK         BUTTERCUP CREEK   10/18/2005
1706   2809 STONECREEK PLACE     NEWMARK         BEHRENS RANCH     10/18/2005
1707   510 SCARLET MAPLE         NEWMARK         RED OAKS          10/19/2005
1708   621 VICTORIA DRIVE        NEWMARK         BUTTERCUP CREEK   10/19/2005
1709   507 VICTORIA DRIVE        NEWMARK         BUTTERCUP CREEK   10/19/2005
1710   1908 WAYWARD SUN DRIVE    NEWMARK         PIONEER CROSS     10/20/2005
1711   3802 REMINGTON ROAD       NEWMARK         RANCH AT BRUS     10/20/2005
1712   12912 BLOOMFIELD HILLS    NEWMARK         STEINER RANCH     10/21/2005
1713   12904 APPALOOSA CHASE     NEWMARK         STEINER RANCH     10/21/2005
1714   2304 RIO MESA DRIVE       NEWMARK         STEINER RANCH     10/21/2005
1715   2416 SHIRE RIDGE          NEWMARK         STEINER RANCH     10/21/2005
1716   2714 IZORO BEND           NEWMARK         TWIN CREEKS CP    10/24/2005
1717   6701 QUINCY COVE          NEWMARK         CIRCLE C RANCH    10/24/2005
1718   2515 TERLINGUA DRIVE      NEWMARK         TWIN CREEKS CP    10/24/2005
1719   10904 SKY ROCK ROAD       NEWMARK         LA CROSSE         10/24/2005
1720   118 MCBRIDE LANE          NEWMARK         RANCH AT BRUS     10/25/2005
1721   11409 HOLLISTER DRIVE     NEWMARK         SOMERSET ESTATE   10/26/2005
1722   3722 TALL CEDARS ROAD     NEWMARK         RANCH AT BRUS     10/26/2005
1723   220 BOLTON DRIVE          NEWMARK         BELTERA           10/27/2005
1724   1105 DRY CREEK COVE       NEWMARK         FOREST OAKS       10/27/2005
1725   13208 APPALOOSA CHASE     NEWMARK         STEINER RANCH     10/27/2005
1726   350 ASPEN HILLS           NEWMARK         BELTERA           10/27/2005
1727   2717 SHIRE RIDGE DRIVE    NEWMARK         STEINER RANCH     10/28/2005
1728   7913 CRANDALL ROAD        NEWMARK         SOMERSET ESTATE    11/2/2005
1729   1904 WAYWARD SUN DRIVE    NEWMARK         PIONEER CROSS      11/3/2005
1730   1729 BOWERTON DRIVE       NEWMARK         PIONEER CROSS      11/3/2005
1731   2443 ARBOR DRIVE          NEWMARK         BEHRENS RANCH      11/4/2005
1732   7313 RED PEBBLE ROAD      NEWMARK         LA CROSSE          11/7/2005
1733   2521 SHIRE RIDGE DRIVE    NEWMARK         STEINER RANCH      11/7/2005
1734   104 MCBRIDE LANE          NEWMARK         RANCH AT BRUS      11/7/2005
1735   12533 CENTRAL PARK        NEWMARK         STEINER RANCH      11/7/2005
1736   507 RUMMEL RANCH LOOP     NEWMARK         BUTTERCUP CREEK    11/7/2005
1737   12920 APPALOOSA CHASE     NEWMARK         STEINER RANCH      11/8/2005
1738   3903 WINCHESTER DRIVE     NEWMARK         RANCH AT BRUS      11/8/2005
1739   12924 APPALOOSA CHASE     NEWMARK         STEINER RANCH      11/9/2005
1740   11405 GEORGIAN OAKS       NEWMARK         CIRCLE C RANCH    11/11/2005
1741   2710 CULVER CLIFF         NEWMARK         TWIN CREEKS CP    11/11/2005
1742   1100 SHILOH STREET        NEWMARK         FOREST OAKS       11/11/2005
1743   1108 SHILOH STREET        NEWMARK         FOREST OAKS       11/11/2005
1744   7901 CRANDALL ROAD        NEWMARK         SOMERSET ESTATE   11/14/2005
1745   7809 CRANDALL ROAD        NEWMARK         SOMERSET ESTATE   11/14/2005
1746   10825 CAPSTONE DRIVE      NEWMARK         LA CROSSE         11/15/2005
1747   101 BRIGHTON LANE         NEWMARK         BELTERA           11/15/2005
1748   11425 GOSSAMER DRIVE      NEWMARK         PIONEER CROSS     11/15/2005
1749   2525 SHIRE RIDGE DRIVE    NEWMARK         STEINER RANCH     11/15/2005
1750   3721 TALL CEDARS ROAD     NEWMARK         RANCH AT BRUS     11/15/2005
1751   11817 LARCH VALLEY        NEWMARK         PIONEER CROSS     11/15/2005
1752   1115 SHILOH STREET        NEWMARK         FOREST OAKS       11/15/2005
1753   613 S. LYNNWOOD TRAIL     NEWMARK         FOREST OAKS       11/15/2005
1754   12901 BLOOMFIELD HILLS    NEWMARK         STEINER RANCH     11/16/2005
1755   12520 CENTRAL PARK        NEWMARK         STEINER RANCH     11/16/2005
1756   3740 CERULEAN WAY         NEWMARK         MAYFIELD RANCH    11/16/2005
1757   13204 APPALOOSA CHASE     NEWMARK         STEINER RANCH     11/17/2005
1758   11709 TIMBER HEIGHTS      NEWMARK         PIONEER CROSS     11/18/2005


                                                                                32
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 40 of 1053 PageID:
                                    17605

1759   11609 COALWOOD COVE       NEWMARK         CIRCLE C RANCH    11/18/2005
1760   102 MCBRIDE LANE          NEWMARK         RANCH AT BRUS     11/18/2005
1761   11309 GEORGIAN OAKS       NEWMARK         CIRCLE C RANCH    11/21/2005
1762   #23 1036 LIBERTY PARK     NEWMARK         TREEMONT          11/21/2005
1763   6408 MAGENTA LANE         NEWMARK         CIRCLE C RANCH    11/21/2005
1764   11404 ARCHSTONE DRIVE     NEWMARK         SOMERSET ESTATE   11/21/2005
1765   417 MADISONS WAY          NEWMARK         BUTTERCUP CREEK   11/21/2005
1766   #30 1036 LIBERTY PARK     NEWMARK         TREEMONT          11/21/2005
1767   7817 CRANDALL ROAD        NEWMARK         SOMERSET ESTATE   11/22/2005
1768   415 SCARLET MAPLE         NEWMARK         RED OAKS          11/22/2005
1769   413 SCARLET MAPLE         NEWMARK         RED OAKS          11/22/2005
1770   605 ARROWHEAD TRAIL       NEWMARK         RANCH AT BRUS     11/22/2005
1771   11313 HOLLISTER DRIVE     NEWMARK         SOMERSET ESTATE   11/22/2005
1772   1207 MAGNOLIA COURT       NEWMARK         FOREST OAKS       11/22/2005
1773   11713 LARCH VALLEY        NEWMARK         PIONEER CROSS     11/23/2005
1774   2013 WAYWARD SUN DRIVE    NEWMARK         PIONEER CROSS     11/23/2005
1775   1617 BOWERTON DRIVE       NEWMARK         PIONEER CROSS     11/23/2005
1776   3720 CERULEAN WAY         NEWMARK         MAYFIELD RANCH    11/28/2005
1777   106 MCBRIDE LANE          NEWMARK         RANCH AT BRUS     11/28/2005
1778   7717 FELSPAR DRIVE        NEWMARK         SOMERSET ESTATE   11/28/2005
1779   3828 AQUA LANE            NEWMARK         MAYFIELD RANCH    11/28/2005
1780   11416 HOLLISTER DRIVE     NEWMARK         SOMERSET ESTATE   11/28/2005
1781   7212 MAGENTA LANE         NEWMARK         CIRCLE C RANCH    11/29/2005
1782   #29 1036 LIBERTY PARK     NEWMARK         TREEMONT          11/29/2005
1783   12528 CENTRAL PARK        NEWMARK         STEINER RANCH     11/29/2005
1784   12708 PINTO CHASE COURT   NEWMARK         STEINER RANCH     11/30/2005
1785   10908 SKY ROCK DRIVE      NEWMARK         LA CROSSE         11/30/2005
1786   2208 RIO MESA DRIVE       NEWMARK         STEINER RANCH     11/30/2005
1787   10812 SPLIT STONE WAY     NEWMARK         LA CROSSE         11/30/2005
1788   2429 SHIRE RIDGE DRIVE    NEWMARK         STEINER RANCH     11/30/2005
1789   3831 AQUA LANE            NEWMARK         MAYFIELD RANCH    11/30/2005
1790   3012 CENTENNIAL OLYMPIC   NEWMARK         STEINER RANCH     11/30/2005
1791   1112 SHILOH STREET        NEWMARK         FOREST OAKS       11/30/2005
1792   2020 WAYWARD SUN DRIVE    NEWMARK         PIONEER CROSS     11/30/2005
1793   2507 KOPPERL COURT        NEWMARK         TWIN CREEKS CP    11/30/2005
1794   7521 BONNIEBROOK DRIVE    NEWMARK         LANTANA            12/1/2005
1795   160 ABBOTT DRIVE          NEWMARK         BELTERA            12/2/2005
1796   7801 CRANDALL ROAD        NEWMARK         SOMERSET ESTATE    12/2/2005
1797   11408 HOLLISTER DRIVE     NEWMARK         SOMERSET ESTATE    12/2/2005
1798   12609 CENTRAL PARK        NEWMARK         STEINER RANCH      12/5/2005
1799   2404 RIO MESA DRIVE       NEWMARK         STEINER RANCH      12/5/2005
1800   609 VICTORIA COVE         NEWMARK         BUTTERCUP CREEK    12/5/2005
1801   505 RUMMEL RANCH RUN      NEWMARK         BUTTERCUP CREEK    12/5/2005
1802   502 RUMMEL RANCH RUN      NEWMARK         BUTTERCUP CREEK    12/5/2005
1803   1709 LONG RIFLE DRIVE     NEWMARK         PIONEER CROSS      12/6/2005
1804   3003 WELTON CLIFF DRIVE   NEWMARK         TWIN CREEKS CP     12/9/2005
1805   605 HICKORY RUN           NEWMARK         RED OAKS           12/9/2005
1806   3836 AQUA LANE            NEWMARK         MAYFIELD RANCH    12/13/2005
1807   3812 AQUA LANE            NEWMARK         MAYFIELD RANCH    12/13/2005
1808   603 HICKORY RUN           NEWMARK         RED OAKS          12/13/2005
1809   3613 PINE NEEDLE CIRCLE   NEWMARK         MAYFIELD RANCH    12/13/2005
1810   3810 SKY LANE             NEWMARK         MAYFIELD RANCH    12/13/2005
1811   2113 WESTFALIAN TRAIL     NEWMARK         STEINER RANCH     12/14/2005
1812   2901 CENTENNIAL OLYMPIC   NEWMARK         STEINER RANCH     12/14/2005
1813   502 ARROWHEAD TRAIL       NEWMARK         RANCH AT BRUS     12/14/2005


                                                                                33
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 41 of 1053 PageID:
                                    17606

1814   2703 CEDAR SPRINGS PLACE    NEWMARK                     BEHRENS RANCH     12/14/2005
1815   310 ASPEN DRIVE             NEWMARK                     BELTERA           12/15/2005
1816   180 BRIGHTON LANE           NEWMARK                     BELTERA           12/15/2005
1817   2509 LIPPIZAN DRIVE         NEWMARK                     STEINER RANCH     12/15/2005
1818   2512 SHIRE RIDGE DRIVE      NEWMARK                     STEINER RANCH     12/15/2005
1819   2516 SALORN WAY             NEWMARK                     BEHRENS RANCH     12/15/2005
1820   2712 CEDAR SPRINGS PLACE    NEWMARK                     BEHRENS RANCH     12/15/2005
1821   416 SCARLET MAPLE DRIVE     NEWMARK                     RED OAKS          12/16/2005
1822   2012 WAYWARD SUN DRIVE      NEWMARK                     PIONEER CROSS     12/16/2005
1823   170 GRAFTON LANE            NEWMARK                     BELTERA           12/16/2005
1824   131 CHANCERY COURT          NEWMARK                     BELTERA           12/16/2005
1825   2008 WAYWARD SUN DRIVE      NEWMARK                     PIONEER CROSS     12/16/2005
1826   3821 VALLARTA LANE          NEWMARK                     MAYFIELD RANCH    12/19/2005
1827   3600 JUNIPER HILLS          NEWMARK                     RANCH AT BRUS     12/19/2005
1828   2608 SHIRE RIDGE DRIVE      NEWMARK                     STEINER RANCH     12/19/2005
1829   414 SCARLET MAPLE           NEWMARK                     RED OAKS          12/19/2005
1830   7537 WISTERIA VALLEY        NEWMARK                     MERIDIAN          12/20/2005
1831   #22 1036 LIBERTY PARK       NEWMARK                     TREEMONT          12/21/2005
1832   10809 SPLIT STONE           NEWMARK                     LA CROSSE         12/21/2005
1833   3720 TALL CEDARS ROAD       NEWMARK                     RANCH AT BRUS     12/21/2005
1834   10804 SPLIT STONE WAY       NEWMARK                     LA CROSSE         12/21/2005
1835   7208 MAGENTA LANE           NEWMARK                     CIRCLE C RANCH    12/22/2005
1836   12704 LIPIZZAN COURT        NEWMARK                     STEINER RANCH     12/22/2005
1837   1201 SHILOH STREET          NEWMARK                     FOREST OAKS       12/22/2005
1838   1104 DRY CREEK COVE         NEWMARK                     FOREST OAKS       12/27/2005
1839   1306 QUAIL CREEK            NEWMARK                     FOREST OAKS       12/27/2005
1840   12925 BLOOMFIELD HILLS      NEWMARK                     STEINER RANCH     12/27/2005
1841   7813 CRANDALL ROAD          NEWMARK                     SOMERSET ESTATE   12/28/2005
1842   3809 VALLARTA LANE          NEWMARK                     MAYFIELD RANCH    12/28/2005
1843   2108 BURNIE BISHOP          NEWMARK                     BUTTERCUP CREEK   12/28/2005
1844   514 VICTORIA DRIVE          NEWMARK                     BUTTERCUP CREEK   12/28/2005
1845   2004 WAYWARD SUN DRIVE      NEWMARK                     PIONEER CROSS     12/28/2005
1846   3632 PINE NEEDLE            NEWMARK                     MAYFIELD RANCH    12/28/2005
1847   7605 JOURNEYVILLE DRIVE     NEWMARK                     LANTANA           12/28/2005
1848   7812 CRANDALL ROAD          NEWMARK                     SOMERSET ESTATE   12/29/2005
1849   12529 CENTRAL PARK          NEWMARK                     STEINER RANCH     12/29/2005
1850   11612 LARCH VALLEY DR.      NEWMARK                     PIONEER CROSS     12/29/2005
1851   11321 LONG WINTER DRIVE     NEWMARK                     PIONEER CROSS     12/29/2005
1852   2005 WAYWARD SUN DRIVE      NEWMARK                     PIONEER CROSS     12/29/2005
1853   2001 WAYWARD SUN DRIVE      NEWMARK                     PIONEER CROSS     12/29/2005
1854   2016 WAYWARD SUN DRIVE      NEWMARK                     PIONEER CROSS     12/29/2005
1855   10900 SPLIT STONE WAY       NEWMARK                     LA CROSSE         12/30/2005
1856   7109 MIDWOOD PARKWAY FRNT   JESCO CONSTRUCTION          HILL COUNTRY ES    2/11/2005
1857   16808 CREE LAKE COURT       ROGELIO RANGEL              BLOCKHOUSE         2/25/2005
1858   2800 WINDSOR UNIT A         STEPHENS-HAWKINS & ASSOC.   DOUG W             4/22/2005
1859   2800 WINDSOR UNIT B         STEPHENS-HAWKINS & ASSOC.   DOUG W             4/22/2005
1860   2802 WINDSOR UNIT A         STEPHENS-HAWKINS & ASSOC.   DOUG W             6/24/2005
1861   2802 WINDSOR UNIT B         STEPHENS-HAWKINS & ASSOC.   DOUG W             6/24/2005
1862   2302 EAST 8TH STREET        STEPHENS-HAWKINS & ASSOC.   DOUG W            10/31/2005
1863   556 SAMPSON                 D.R. HORTON                 PLUM CREEK          1/4/2005
1864   284 WETZEL                  D.R. HORTON                 PLUM CREEK          1/4/2005
1865   2305 BUTLER WAY             D.R. HORTON                 SETTLERS CROSS      1/4/2005
1866   2313 PEARSON WAY            D.R. HORTON                 SETTLERS CROSS      1/4/2005
1867   11700 MISTY WHITE DRIVE     D.R. HORTON                 AVERY FAR WEST      1/4/2005
1868   1329 SWEET LEAF LANE        D.R. HORTON                 BROOKFIELD EST.     1/4/2005


                                                                                              34
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 42 of 1053 PageID:
                                    17607

1869   8312 EMPRESS BLVD.          D.R. HORTON   GRAND OAKS         1/4/2005
1870   16512 ENNIS TRAIL           D.R. HORTON   AVERY RNCH EAST    1/4/2005
1871   12913 WHITE HOUSE ST.       D.R. HORTON   PRES. MEADOWS      1/4/2005
1872   12853 WHITE HOUSE ST.       D.R. HORTON   PRES. MEADOWS      1/4/2005
1873   2114 CAMPFIELD PARKWAY      D.R. HORTON   GRAND OAKS         1/4/2005
1874   2108 CAMPFIELD PARKWAY      D.R. HORTON   GRAND OAKS         1/4/2005
1875   2102 CAMPFIELD PARKWAY      D.R. HORTON   GRAND OAKS         1/4/2005
1876   12002 JOHNNY WEISMULLER     D.R. HORTON   OLYMPIC HEIGHTS    1/4/2005
1877   12105 JOHNNY WEISMULLER     D.R. HORTON   OLYMPIC HEIGHTS    1/4/2005
1878   11918 JOHNNY WEISMULLER     D.R. HORTON   OLYMPIC HEIGHTS    1/4/2005
1879   9415 ROWLANDS SAYLE RD.     D.R. HORTON   ONION CREEK        1/4/2005
1880   3710 CAP ROCK TRAIL         D.R. HORTON   STONE OAK          1/4/2005
1881   2401 MARSHALL TRAIL         D.R. HORTON   SETTLERS CROSS     1/4/2005
1882   1817 THOMPSON TRAIL         D.R. HORTON   TURTLE CREEK       1/4/2005
1883   #6 11904 JOHNNY WEISMULLE   D.R. HORTON   OLYMPIC HEIGHTS    1/4/2005
1884   300 WETZEL                  D.R. HORTON   PLUM CREEK         1/5/2005
1885   2313 BUTLER WAY             D.R. HORTON   SETTLERS CROSS     1/5/2005
1886   9400 ROWLANDS SAYLE RD.     D.R. HORTON   ONION CREEK        1/5/2005
1887   332 WETZEL                  D.R. HORTON   PLUM CREEK         1/5/2005
1888   1913 WHITTARD OF CHELSEA    D.R. HORTON   BROOKFIELD EST.    1/5/2005
1889   1912 WHITTARD OF CHELSEA    D.R. HORTON   BROOKFIELD EST.    1/5/2005
1890   8302 EMPRESS BLVD.          D.R. HORTON   GRAND OAKS         1/5/2005
1891   8805 DULCET DRIVE           D.R. HORTON   GRAND OAKS         1/5/2005
1892   421 SAMPSON                 D.R. HORTON   PLUM CREEK         1/6/2005
1893   3809 CASTLE ROCK COVE       D.R. HORTON   STONE OAK          1/6/2005
1894   2110 CAMPFIELD PARKWAY      D.R. HORTON   GRAND OAKS         1/6/2005
1895   2120 CAMPFIELD PARKWAY      D.R. HORTON   GRAND OAKS         1/6/2005
1896   12732 WILLIAM HARRISON ST   D.R. HORTON   PRES. MEADOWS      1/7/2005
1897   2100 CAMPFIELD PARKWAY      D.R. HORTON   GRAND OAKS         1/7/2005
1898   2106 CAMPFIELD PARKWAY      D.R. HORTON   GRAND OAKS         1/7/2005
1899   3809 BROWNSTONE COVE        D.R. HORTON   STONE OAK          1/7/2005
1900   3806 BROWNSTONE COVE        D.R. HORTON   STONE OAK          1/7/2005
1901   3801 BROWNSTONE COVE        D.R. HORTON   STONE OAK          1/7/2005
1902   10401 HUXLEY STREET         D.R. HORTON   BAUERLE RANCH      1/7/2005
1903   13208 BRIARCREEK LOOP       D.R. HORTON   BRIARCREEK         1/7/2005
1904   1201 SWEET LEAF LANE        D.R. HORTON   BROOKFIELD EST.    1/7/2005
1905   1204 SWEET LEAF LANE        D.R. HORTON   BROOKFIELD EST.    1/7/2005
1906   557 SAMPSON                 D.R. HORTON   PLUM CREEK        1/10/2005
1907   2332 BUTLER WAY             D.R. HORTON   SETTLERS CROSS    1/10/2005
1908   #2602 16100 GREAT OAKS DR   D.R. HORTON   CAT HOLLOW        1/10/2005
1909   #2601 16100 GREAT OAKS DR   D.R. HORTON   CAT HOLLOW        1/10/2005
1910   #2603 16100 GREAT OAKS      D.R. HORTON   CAT HOLLOW        1/10/2005
1911   8314 EMPRESS BLVD.          D.R. HORTON   GRAND OAKS        1/10/2005
1912   2320 MARSHALL TRAIL         D.R. HORTON   SETTLERS CROSS    1/10/2005
1913   9315 ROWLANDS SAYLE RD.     D.R. HORTON   ONION CREEK       1/10/2005
1914   2300 MELISSA OAKS LANE      D.R. HORTON   ONION CREEK       1/10/2005
1915   13317 JOHN TYLER STREET     D.R. HORTON   PRES. MEADOWS     1/10/2005
1916   12000 JOHNNY WEISMULLER     D.R. HORTON   OLYMPIC HEIGHTS   1/10/2005
1917   525 GREY FEATHER COURT      D.R. HORTON   R.ROCK RANCH      1/10/2005
1918   1205 SWEET LEAF LANE        D.R. HORTON   BROOKFIELD EST.   1/10/2005
1919   2306 MELISSA OAKS LANE      D.R. HORTON   ONION CREEK       1/10/2005
1920   433 GREY FEATHER CT.        D.R. HORTON   R.ROCK RANCH      1/10/2005
1921   919 SWEETGUM LANE           D.R. HORTON   R.ROCK RANCH      1/10/2005
1922   1213 SWEET LEAF LANE        D.R. HORTON   BROOKFIELD EST.   1/10/2005
1923   1200 SWEET LEAF LANE        D.R. HORTON   BROOKFIELD EST.   1/10/2005


                                                                               35
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 43 of 1053 PageID:
                                    17608

1924   429 SAMPSON                 D.R. HORTON   PLUM CREEK        1/11/2005
1925   2324 MARSHALL TRAIL         D.R. HORTON   SETTLERS CROSS    1/11/2005
1926   2113 CAMPFIELD PRKWY        D.R. HORTON   GRAND OAKS        1/11/2005
1927   13313 JOHN TYLER ST.        D.R. HORTON   PRES. MEADOWS     1/11/2005
1928   8301 MINNESOTA LANE         D.R. HORTON   GRAND OAKS        1/11/2005
1929   109 DRESSEN                 D.R. HORTON   PLUM CREEK        1/11/2005
1930   110 DRESSEN                 D.R. HORTON   PLUM CREEK        1/11/2005
1931   3714 CAP ROCK TRAIL         D.R. HORTON   STONE OAK         1/11/2005
1932   3716 CAP ROCK TRAIL         D.R. HORTON   STONE OAK         1/11/2005
1933   1171 STONE FOREST TRAIL     D.R. HORTON   STONE OAK         1/11/2005
1934   3776 CASTLE ROCK DRIVE      D.R. HORTON   STONE OAK         1/11/2005
1935   3800 BROWNSTONE COVE        D.R. HORTON   STONE OAK         1/11/2005
1936   10716 KILKEE COVE           D.R. HORTON   AVERY RANCH       1/11/2005
1937   478 SAMPSON                 D.R. HORTON   PLUM CREEK        1/11/2005
1938   533 SAMPSON                 D.R. HORTON   PLUM CREEK        1/11/2005
1939   517 SAMPSON                 D.R. HORTON   PLUM CREEK        1/11/2005
1940   #6 12120 JOHNNY WEISMULLE   D.R. HORTON   OLYMPIC HEIGHTS   1/11/2005
1941   437 SAMPSON                 D.R. HORTON   PLUM CREEK        1/12/2005
1942   2400 MARSHALL TRAIL         D.R. HORTON   SETTLERS CROSS    1/12/2005
1943   2601 DRYDEN STREET          D.R. HORTON   BAUERLE RANCH     1/12/2005
1944   2408 MARSHALL TRAIL         D.R. HORTON   SETTLERS CROSS    1/12/2005
1945   13324 BRIARCREEK LOOP       D.R. HORTON   BRIARCREEK        1/12/2005
1946   280 STRAWN                  D.R. HORTON   PLUM CREEK        1/12/2005
1947   9406 ROWLANDS SAYLE RD.     D.R. HORTON   ONION CREEK       1/12/2005
1948   13409 JOHN TYLER STREET     D.R. HORTON   PRES. MEADOWS     1/12/2005
1949   3715 CAP ROCK TRAIL         D.R. HORTON   STONE OAK         1/12/2005
1950   3767 CASTLE ROCK DRIVE      D.R. HORTON   STONE OAK         1/12/2005
1951   3775 CASTLE ROCK DRIVE      D.R. HORTON   STONE OAK         1/12/2005
1952   3772 CASTLE ROCK DRIVE      D.R. HORTON   STONE OAK         1/12/2005
1953   3913 TAPADO CANYON TR.      D.R. HORTON   STONE OAK         1/12/2005
1954   8304 EMPRESS BLVD.          D.R. HORTON   GRAND OAKS        1/12/2005
1955   13320 BRIARCREEK LOOP       D.R. HORTON   BRIARCREEK        1/12/2005
1956   11424 HUNGRY HORSE DR.      D.R. HORTON   BRIARCREEK        1/12/2005
1957   11504 HUNGRY HORSE DR.      D.R. HORTON   BRIARCREEK        1/12/2005
1958   1209 SWEET LEAF LANE        D.R. HORTON   BROOKFIELD EST.   1/12/2005
1959   516 WOODSORREL WAY          D.R. HORTON   R.ROCK RANCH      1/12/2005
1960   508 WOODSORREL WAY          D.R. HORTON   R.ROCK RANCH      1/12/2005
1961   504 WOODSORREL WAY          D.R. HORTON   R.ROCK RANCH      1/12/2005
1962   8306 EMPRESS BLVD.          D.R. HORTON   GRAND OAKS        1/12/2005
1963   405 SAMPSON                 D.R. HORTON   PLUM CREEK        1/13/2005
1964   2340 BUTLER WAY             D.R. HORTON   SETTLERS CROSS    1/13/2005
1965   9402 ROWLANDS SAYLE RD.     D.R. HORTON   ONION CREEK       1/13/2005
1966   2710 JAMES BAUSCH LN.       D.R. HORTON   OLYMPIC HEIGHTS   1/13/2005
1967   324 WETZEL                  D.R. HORTON   PLUM CREEK        1/13/2005
1968   1101 BARCLAY DRIVE          D.R. HORTON   BENBROOK RANCH    1/13/2005
1969   1167 STONE FOREST TRAIL     D.R. HORTON   STONE OAK         1/13/2005
1970   1169 STONE FOREST TRAIL     D.R. HORTON   STONE OAK         1/13/2005
1971   3769 CASTLE ROCK DRIVE      D.R. HORTON   STONE OAK         1/13/2005
1972   3773 CASTLE ROCK DRIVE      D.R. HORTON   STONE OAK         1/13/2005
1973   3770 CASTLE ROCK DRIVE      D.R. HORTON   STONE OAK         1/13/2005
1974   3812 BROWNSTONE COVE        D.R. HORTON   STONE OAK         1/13/2005
1975   1112 SWEET LEAF LANE        D.R. HORTON   BROOKFIELD EST.   1/13/2005
1976   8803 DULCET DRIVE           D.R. HORTON   GRAND OAKS        1/13/2005
1977   477 SAMPSON                 D.R. HORTON   PLUM CREEK        1/14/2005
1978   2325 PEARSON WAY            D.R. HORTON   SETTLERS CROSS    1/14/2005


                                                                               36
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 44 of 1053 PageID:
                                    17609

1979   2616 TINMOUTH STREET        D.R. HORTON   BAUERLE RANCH     1/14/2005
1980   9403 ROWLANDS SAYLE RD.     D.R. HORTON   ONION CREEK       1/14/2005
1981   9404 ROWLANDS SAYLE RD.     D.R. HORTON   ONION CREEK       1/14/2005
1982   1304 DINER DRIVE            D.R. HORTON   FOREST OAKS       1/14/2005
1983   3805 CASTLE ROCK COVE       D.R. HORTON   STONE OAK         1/14/2005
1984   #2 11904 JOHNNY WEISMULLE   D.R. HORTON   OLYMPIC HEIGHTS   1/14/2005
1985   #3 11904 JOHNNY WEISMULLE   D.R. HORTON   OLYMPIC HEIGHTS   1/14/2005
1986   #4 11904 JOHNNY WEISMULLE   D.R. HORTON   OLYMPIC HEIGHTS   1/14/2005
1987   915 SWEETGUM LANE           D.R. HORTON   R.ROCK RANCH      1/14/2005
1988   2308 BUTLER WAY             D.R. HORTON   SETTLERS CROSS    1/17/2005
1989   13300 BRIARCREEK LOOP       D.R. HORTON   BRIARCREEK        1/17/2005
1990   13224 BRIARCREEK LOOP       D.R. HORTON   BRIARCREEK        1/17/2005
1991   2104 CAMPFIELD PARKWAY      D.R. HORTON   GRAND OAKS        1/17/2005
1992   9410 ROWLANDS SAYLE RD.     D.R. HORTON   ONION CREEK       1/17/2005
1993   9408 ROWLANDS SAYLE RD.     D.R. HORTON   ONION CREEK       1/17/2005
1994   3711 CAP ROCK TRAIL         D.R. HORTON   STONE OAK         1/17/2005
1995   3813 BROWNSTONE COVE        D.R. HORTON   STONE OAK         1/17/2005
1996   3909 TAPADO CANYON TR.      D.R. HORTON   STONE OAK         1/17/2005
1997   13128 BRIARCREEK LOOP       D.R. HORTON   BRIARCREEK        1/17/2005
1998   13124 BRIARCREEK LOOP       D.R. HORTON   BRIARCREEK        1/17/2005
1999   2320 BUTLER WAY             D.R. HORTON   SETTLERS CROSS    1/17/2005
2000   #5 11904 JOHNNY WEISMULLE   D.R. HORTON   OLYMPIC HEIGHTS   1/17/2005
2001   923 SWEETGUM LANE           D.R. HORTON   R.ROCK RANCH      1/17/2005
2002   13212 BRIARCREEK LOOP       D.R. HORTON   BRIARCREEK        1/17/2005
2003   397 SAMPSON                 D.R. HORTON   PLUM CREEK        1/18/2005
2004   10320 HUXLEY STREET         D.R. HORTON   BAUERLE RANCH     1/18/2005
2005   9414 ROWLANDS SAYLE RD.     D.R. HORTON   ONION CREEK       1/18/2005
2006   9417 ROWLANDS SAYLE RD.     D.R. HORTON   ONION CREEK       1/18/2005
2007   3712 CAP ROCK TRAIL         D.R. HORTON   STONE OAK         1/18/2005
2008   3774 CASTLE ROCK DRIVE      D.R. HORTON   STONE OAK         1/18/2005
2009   2328 BUTLER WAY             D.R. HORTON   SETTLERS CROSS    1/18/2005
2010   2317 PEARSON WAY            D.R. HORTON   SETTLERS CROSS    1/18/2005
2011   1821 THOMPSON TRAIL         D.R. HORTON   TURTLE CREEK      1/18/2005
2012   517 GREY FEATHER CT.        D.R. HORTON   R.ROCK RANCH      1/18/2005
2013   18301 GREAT FALLS DR.       D.R. HORTON   BRIARCREEK        1/18/2005
2014   11500 HUNGRY HORSE DR.      D.R. HORTON   BRIARCREEK        1/18/2005
2015   512 WOODSORREL WAY          D.R. HORTON   R.ROCK RANCH      1/18/2005
2016   15115 STAKED PLAINS LOOP    D.R. HORTON   AVERY RANCH       1/18/2005
2017   10720 KILKEE COVE           D.R. HORTON   AVERY RANCH       1/18/2005
2018   8807 DULCET DRIVE           D.R. HORTON   GRAND OAKS        1/18/2005
2019   10721 KILKEE COVE           D.R. HORTON   AVERY RANCH       1/18/2005
2020   10717 KILKEE COVE           D.R. HORTON   AVERY RANCH       1/18/2005
2021   #2003 16100 GREAT OAKS DR   D.R. HORTON   CAT HOLLOW        1/18/2005
2022   #2002 16100 GREAT OAKS DR   D.R. HORTON   CAT HOLLOW        1/18/2005
2023   #2001 16100 GREAT OAKS DR   D.R. HORTON   CAT HOLLOW        1/18/2005
2024   #603 16100 GREAT OAKS DR.   D.R. HORTON   CAT HOLLOW        1/18/2005
2025   #602 16100 GREAT OAKS DR.   D.R. HORTON   CAT HOLLOW        1/18/2005
2026   #601 16100 GREAT OAKS DR.   D.R. HORTON   CAT HOLLOW        1/18/2005
2027   2709 TINMOUTH STREET        D.R. HORTON   BAUERLE RANCH     1/19/2005
2028   13316 BRIARCREEK LOOP       D.R. HORTON   BRIARCREEK        1/19/2005
2029   12733 WILLIAM HARRISON ST   D.R. HORTON   PRES. MEADOWS     1/19/2005
2030   9412 ROWLANDS SAYLE RD.     D.R. HORTON   ONION CREEK       1/19/2005
2031   3771 CASTLE ROCK DRIVE      D.R. HORTON   STONE OAK         1/19/2005
2032   #7 11904 JOHNNY WEISMULLE   D.R. HORTON   OLYMPIC HEIGHTS   1/19/2005
2033   541 WOODSORREL WAY          D.R. HORTON   R.ROCK RANCH      1/19/2005


                                                                               37
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 45 of 1053 PageID:
                                    17610

2034   15209 STAKED PLAINS LOOP    D.R. HORTON   AVERY RANCH       1/19/2005
2035   #703 16100 GREAT OAKS DR.   D.R. HORTON   CAT HOLLOW        1/19/2005
2036   #702 16100 GREAT OAKS DR.   D.R. HORTON   CAT HOLLOW        1/19/2005
2037   #701 16100 GREAT OAKS DR.   D.R. HORTON   CAT HOLLOW        1/19/2005
2038   469 SAMPSON                 D.R. HORTON   PLUM CREEK        1/20/2005
2039   308 WETZEL                  D.R. HORTON   PLUM CREEK        1/20/2005
2040   16517 ENNIS TRAIL           D.R. HORTON   AVERY RNCH EAST   1/20/2005
2041   8308 EMPRESS BLVD.          D.R. HORTON   GRAND OAKS        1/20/2005
2042   9411 ROWLANDS SAYLE RD.     D.R. HORTON   ONION CREEK       1/20/2005
2043   1212 PEYTON PLACE           D.R. HORTON   FOREST OAKS       1/20/2005
2044   1116 SWEET LEAF LANE        D.R. HORTON   BROOKFIELD EST.   1/20/2005
2045   927 SWEETGUM LANE           D.R. HORTON   R.ROCK RANCH      1/20/2005
2046   521 GREY FEATHER COURT      D.R. HORTON   R.ROCK RANCH      1/20/2005
2047   13413 JOHN TYLER STREET     D.R. HORTON   PRES. MEADOWS     1/20/2005
2048   #803 16100 GREAT OAKS       D.R. HORTON   CAT HOLLOW        1/20/2005
2049   #802 16100 GREAT OAKS       D.R. HORTON   CAT HOLLOW        1/20/2005
2050   #801 16100 GREAT OAKS       D.R. HORTON   CAT HOLLOW        1/20/2005
2051   434 SAMPSON                 D.R. HORTON   PLUM CREEK        1/21/2005
2052   486 SAMPSON                 D.R. HORTON   PLUM CREEK        1/21/2005
2053   442 SAMPSON                 D.R. HORTON   PLUM CREEK        1/21/2005
2054   525 SAMPSON                 D.R. HORTON   PLUM CREEK        1/21/2005
2055   15201 STAKED PLAINS LOOP    D.R. HORTON   AVERY RANCH       1/21/2005
2056   2321 PEARSON WAY            D.R. HORTON   SETTLERS CROSS    1/21/2005
2057   2356 PEARSON WAY            D.R. HORTON   SETTLERS CROSS    1/21/2005
2058   10313 HUXLEY STREET         D.R. HORTON   BAUERLE RANCH     1/24/2005
2059   2621 BOLTON STREET          D.R. HORTON   BAUERLE RANCH     1/24/2005
2060   9413 ROWLANDS SAYLE RD.     D.R. HORTON   ONION CREEK       1/24/2005
2061   1302 DINER DRIVE            D.R. HORTON   FOREST OAKS       1/24/2005
2062   13308 BRIARCREEK LOOP       D.R. HORTON   BRIARCREEK        1/24/2005
2063   13304 BRIARCREEK LOOP       D.R. HORTON   BRIARCREEK        1/24/2005
2064   13312 BRIARCREEK LOOP       D.R. HORTON   BRIARCREEK        1/24/2005
2065   13228 BRIARCREEK LOOP       D.R. HORTON   BRIARCREEK        1/24/2005
2066   13144 BRIARCREEK LOOP       D.R. HORTON   BRIARCREEK        1/24/2005
2067   2116 CAMPFIELD PARKWAY      D.R. HORTON   GRAND OAKS        1/24/2005
2068   1117 SWEET LEAF LANE        D.R. HORTON   BROOKFIELD EST.   1/24/2005
2069   1313 SWEET LEAF LANE        D.R. HORTON   BROOKFIELD EST.   1/24/2005
2070   1325 SWEET LEAF LANE        D.R. HORTON   BROOKFIELD EST.   1/24/2005
2071   316 WETZEL                  D.R. HORTON   PLUM CREEK        1/25/2005
2072   9409 ROWLANDS SAYLE RD.     D.R. HORTON   ONION CREEK       1/25/2005
2073   13220 BRIARCREEK LOOP       D.R. HORTON   BRIARCREEK        1/25/2005
2074   373 SAMPSON                 D.R. HORTON   PLUM CREEK        1/25/2005
2075   408 WOODSORREL WAY          D.R. HORTON   R.ROCK RANCH      1/25/2005
2076   412 WOODSORREL WAY          D.R. HORTON   R.ROCK RANCH      1/25/2005
2077   528 WOODSORREL WAY          D.R. HORTON   R.ROCK RANCH      1/25/2005
2078   #1901 16100 GREAT OAKS DR   D.R. HORTON   CAT HOLLOW        1/25/2005
2079   #1902 16100 GREAT OAKS DR   D.R. HORTON   CAT HOLLOW        1/25/2005
2080   #1903 16100 GREAT OAKS DR   D.R. HORTON   CAT HOLLOW        1/25/2005
2081   470 SAMPSON                 D.R. HORTON   PLUM CREEK        1/26/2005
2082   9405 ROWLANDS SAYLE RD.     D.R. HORTON   ONION CREEK       1/26/2005
2083   9407 ROWLANDS SAYLE RD.     D.R. HORTON   ONION CREEK       1/26/2005
2084   1002 HENDERSON DRIVE        D.R. HORTON   BENBROOK RANCH    1/26/2005
2085   1103 HENDERSON DRIVE        D.R. HORTON   BENBROOK RANCH    1/26/2005
2086   1317 SWEET LEAF LANE        D.R. HORTON   BROOKFIELD EST.   1/26/2005
2087   1321 SWEET LEAF LANE        D.R. HORTON   BROOKFIELD EST.   1/26/2005
2088   1006 BARCLAY DRIVE          D.R. HORTON   BENBROOK RANCH    1/28/2005


                                                                               38
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 46 of 1053 PageID:
                                    17611

2089   416 WOODSORREL WAY          D.R. HORTON   R.ROCK RANCH      1/28/2005
2090   501 WOODSORREL WAY          D.R. HORTON   R.ROCK RANCH      1/28/2005
2091   572 WOODSORREL WAY          D.R. HORTON   R.ROCK RANCH      1/28/2005
2092   500 WOODSORREL WAY          D.R. HORTON   R.ROCK RANCH      1/28/2005
2093   931 SWEETGUM LANE           D.R. HORTON   R.ROCK RANCH      1/31/2005
2094   #901 16100 GREAT OAKS DR.   D.R. HORTON   CAT HOLLOW        1/31/2005
2095   #902 16100 GREAT OAKS DR.   D.R. HORTON   CAT HOLLOW        1/31/2005
2096   #903 16100 GREAT OAKS DR.   D.R. HORTON   CAT HOLLOW        1/31/2005
2097   2368 PEARSON WAY            D.R. HORTON   SETTLERS CROSS     2/2/2005
2098   529 GREY FEATHER COURT      D.R. HORTON   R.ROCK RANCH       2/2/2005
2099   109 STRAWN                  D.R. HORTON   PLUM CREEK         2/3/2005
2100   18305 GREAT FALLS DR.       D.R. HORTON   BRIARCREEK         2/4/2005
2101   3805 BROWNSTONE COVE        D.R. HORTON   STONE OAK          2/4/2005
2102   415 WOODSORREL WAY          D.R. HORTON   R.ROCK RANCH       2/7/2005
2103   448 GREY FEATHER COURT      D.R. HORTON   R.ROCK RANCH       2/7/2005
2104   10712 KILKEE COVE           D.R. HORTON   AVERY RANCH        2/8/2005
2105   2703 MARCUS ABRAMS BLVD.    D.R. HORTON   OLYMPIC HEIGHTS    2/8/2005
2106   2611 MARCUS ABRAMS BLVD.    D.R. HORTON   OLYMPIC HEIGHTS    2/8/2005
2107   2607 MARCUS ABRAMS BLVD.    D.R. HORTON   OLYMPIC HEIGHTS    2/8/2005
2108   1511 LEGEND OAKS LANE       D.R. HORTON   CP TOWN CENTER     2/8/2005
2109   13321 JOHN TYLER STREET     D.R. HORTON   PRES. MEADOWS      2/8/2005
2110   1707 HONEY CREEK LANE       D.R. HORTON   CP TOWN CENTER     2/9/2005
2111   2110 BLUFFSTONE DRIVE       D.R. HORTON   SETTLERS OVERLK    2/9/2005
2112   2114 BLUFFSTONE DRIVE       D.R. HORTON   SETTLERS OVERLK    2/9/2005
2113   2609 MARCUS ABRAMS BLVD.    D.R. HORTON   OLYMPIC HEIGHTS   2/10/2005
2114   10501 HUXLEY STREET         D.R. HORTON   BAUERLE RANCH     2/10/2005
2115   2312 MARCUS ABRAMS BLVD.    D.R. HORTON   OLYMPIC HEIGHTS   2/10/2005
2116   2408 MARCUS ABRAMS BLVD     D.R. HORTON   OLYMPIC HEIGHTS   2/10/2005
2117   2402 MARCUS ABRAMS BLVD.    D.R. HORTON   OLYMPIC HEIGHTS   2/10/2005
2118   2310 MARCUS ABRAMS BLVD     D.R. HORTON   OLYMPIC HEIGHTS   2/10/2005
2119   2303 MELISSA OAKS LANE      D.R. HORTON   ONION CREEK       2/11/2005
2120   2401 MARCUS ABRAMS BLVD.    D.R. HORTON   OLYMPIC HEIGHTS   2/11/2005
2121   2311 MARCUS ABRAMS BLVD.    D.R. HORTON   OLYMPIC HEIGHTS   2/11/2005
2122   2400 MARCUS ABRAMS BLVD.    D.R. HORTON   OLYMPIC HEIGHTS   2/11/2005
2123   1308 SWEET LEAF LANE        D.R. HORTON   BROOKFIELD EST.   2/14/2005
2124   2405 MARCUS ABRAMS BLVD.    D.R. HORTON   OLYMPIC HEIGHTS   2/14/2005
2125   2409 MARCUS ABRAMS BLVD.    D.R. HORTON   OLYMPIC HEIGHTS   2/14/2005
2126   2308 MARCUS ABRAMS BLVD.    D.R. HORTON   OLYMPIC HEIGHTS   2/14/2005
2127   1101 SWEET LEAF LANE        D.R. HORTON   BROOKFIELD EST.   2/14/2005
2128   1105 SWEET LEAF LANE        D.R. HORTON   BROOKFIELD EST.   2/14/2005
2129   2406 MARCUS ABRAMS BLVD.    D.R. HORTON   OLYMPIC HEIGHTS   2/14/2005
2130   2372 PEARSON WAY            D.R. HORTON   SETTLERS CROSS    2/14/2005
2131   2360 PEARSON WAY            D.R. HORTON   SETTLERS CROSS    2/14/2005
2132   2364 PEARSON WAY            D.R. HORTON   SETTLERS CROSS    2/14/2005
2133   18208 GREAT FALLS DR.       D.R. HORTON   BRIARCREEK        2/15/2005
2134   2605 MARCUS ABRAMS BLVD.    D.R. HORTON   OLYMPIC HEIGHTS   2/15/2005
2135   109 CHESSER                 D.R. HORTON   PLUM CREEK        2/15/2005
2136   548 SAMPSON                 D.R. HORTON   PLUM CREEK        2/15/2005
2137   532 SAMPSON                 D.R. HORTON   PLUM CREEK        2/15/2005
2138   540 SAMPSON                 D.R. HORTON   PLUM CREEK        2/15/2005
2139   2410 MARCUS ABRAMS BLVD.    D.R. HORTON   OLYMPIC HEIGHTS   2/15/2005
2140   15300 STAKED PLAINS LOOP    D.R. HORTON   AVERY RANCH       2/15/2005
2141   14424 STAKED PLAINS LOOP    D.R. HORTON   AVERY RANCH       2/15/2005
2142   1219 RAWHIDE TRAIL          D.R. HORTON   FOREST OAKS       2/15/2005
2143   2405 MARSHALL TRAIL         D.R. HORTON   SETTLERS CROSS    2/15/2005


                                                                               39
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 47 of 1053 PageID:
                                    17612

2144   2336 PEARSON WAY            D.R. HORTON   SETTLERS CROSS    2/15/2005
2145   10505 HUXLEY STREET         D.R. HORTON   BAUERLE RANCH     2/16/2005
2146   10509 HUXLEY STREET         D.R. HORTON   BAUERLE RANCH     2/16/2005
2147   11708 FLETCHER HALL LN.     D.R. HORTON   AVERY RANCH       2/16/2005
2148   2503 MARCUS ABRAMS BLVD.    D.R. HORTON   OLYMPIC HEIGHTS   2/16/2005
2149   1309 SWEET LEAF LANE        D.R. HORTON   BROOKFIELD EST.   2/16/2005
2150   1217 RAWHIDE TRAIL          D.R. HORTON   FOREST OAKS       2/16/2005
2151   2504 MARCUS ABRAMS BLVD.    D.R. HORTON   OLYMPIC HEIGHTS   2/16/2005
2152   18200 GREAT FALLS DRIVE     D.R. HORTON   BRIARCREEK        2/17/2005
2153   #1 11904 JOHNNY WEISMULLE   D.R. HORTON   OLYMPIC HEIGHTS   2/17/2005
2154   2604 DRYDEN STREET          D.R. HORTON   BAUERLE RANCH     2/17/2005
2155   1004 HENDERSON DRIVE        D.R. HORTON   BENBROOK RANCH    2/17/2005
2156   1008 HENDERSON DRIVE        D.R. HORTON   BENBROOK RANCH    2/17/2005
2157   10405 HUXLEY STREET         D.R. HORTON   BAUERLE RANCH     2/17/2005
2158   1300 SWEET LEAF LANE        D.R. HORTON   BROOKFIELD EST.   2/17/2005
2159   1006 HENDERSON DRIVE        D.R. HORTON   BENBROOK RANCH    2/17/2005
2160   1010 HENDERSON DRIVE        D.R. HORTON   BENBROOK RANCH    2/17/2005
2161   3020 PEARSON COVE           D.R. HORTON   SETTLERS CROSS    2/17/2005
2162   3016 PEARSON COVE           D.R. HORTON   SETTLERS CROSS    2/17/2005
2163   2506 MARCUS ABRAMS BLVD.    D.R. HORTON   OLYMPIC HEIGHTS   2/17/2005
2164   2500 MARCUS ABRAMS BLVD.    D.R. HORTON   OLYMPIC HEIGHTS   2/17/2005
2165   2707 MARCUS ABRAMS BLVD.    D.R. HORTON   OLYMPIC HEIGHTS   2/18/2005
2166   2705 MARCUS ABRAMS BLVD     D.R. HORTON   OLYMPIC HEIGHTS   2/18/2005
2167   2309 MARCUS ABRAMS BLVD.    D.R. HORTON   OLYMPIC HEIGHTS   2/18/2005
2168   11712 FLETCHER HALL LN.     D.R. HORTON   AVERY RANCH       2/18/2005
2169   2404 MARCUS ABRAMS BLVD     D.R. HORTON   OLYMPIC HEIGHTS   2/18/2005
2170   10513 HUXLEY STREET         D.R. HORTON   BAUERLE RANCH     2/18/2005
2171   11716 FLETCHER HALL LN.     D.R. HORTON   AVERY RANCH       2/18/2005
2172   2507 MARCUS ABRAMS BLVD     D.R. HORTON   OLYMPIC HEIGHTS   2/18/2005
2173   2309 PEARSON WAY            D.R. HORTON   SETTLERS CROSS    2/18/2005
2174   2501 MARCUS ABRAMS BLVD.    D.R. HORTON   OLYMPIC HEIGHTS   2/18/2005
2175   2502 MARCUS ABRAMS BLVD.    D.R. HORTON   OLYMPIC HEIGHTS   2/18/2005
2176   2118 CAMPFIELD PARKWAY      D.R. HORTON   GRAND OAKS        2/21/2005
2177   13141 BRIARCREEK LOOP       D.R. HORTON   BRIARCREEK        2/21/2005
2178   13129 BRIARCREEK LOOP       D.R. HORTON   BRIARCREEK        2/21/2005
2179   13137 BRIARCREEK LOOP       D.R. HORTON   BRIARCREEK        2/21/2005
2180   13121 BRIARCREEK LOOP       D.R. HORTON   BRIARCREEK        2/21/2005
2181   13145 BRIARCREEK LOOP       D.R. HORTON   BRIARCREEK        2/21/2005
2182   13133 BRIARCREEK LOOP       D.R. HORTON   BRIARCREEK        2/21/2005
2183   13117 BRIARCREEK LOOP       D.R. HORTON   BRIARCREEK        2/21/2005
2184   13125 BRIARCREEK LOOP       D.R. HORTON   BRIARCREEK        2/21/2005
2185   11704 FLETCHER HALL LN.     D.R. HORTON   AVERY RANCH       2/21/2005
2186   2333 PEARSON WAY            D.R. HORTON   SETTLERS CROSS    2/21/2005
2187   3024 PEARSON COVE           D.R. HORTON   SETTLERS CROSS    2/21/2005
2188   10705 KILKEE COVE           D.R. HORTON   AVERY RANCH       2/21/2005
2189   10608 BEARD AVENUE          D.R. HORTON   BAUERLE RANCH     2/21/2005
2190   15109 HYSON CROSSING        D.R. HORTON   BRKFIELD CROSS    2/21/2005
2191   15101 HYSON CROSSING        D.R. HORTON   BRKFIELD CROSS    2/21/2005
2192   2701 MARCUS ABRAMS BLVD.    D.R. HORTON   OLYMPIC HEIGHTS   2/22/2005
2193   2603 MARCUS ABRAMS BLVD.    D.R. HORTON   OLYMPIC HEIGHTS   2/22/2005
2194   2601 MARCUS ABRAMS BLVD.    D.R. HORTON   OLYMPIC HEIGHTS   2/22/2005
2195   2739 FAIRVIEW DRIVE         D.R. HORTON   SETTLERS OVERLK   2/22/2005
2196   424 GREY FEATHER COURT      D.R. HORTON   R.ROCK RANCH      2/22/2005
2197   1211 RAWHIDE TRAIL          D.R. HORTON   FOREST OAKS       2/22/2005
2198   2341 PEARSON WAY            D.R. HORTON   SETTLERS CROSS    2/22/2005


                                                                               40
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 48 of 1053 PageID:
                                    17613

2199   13225 BRIARCREEK LOOP       D.R. HORTON   BRIARCREEK        2/22/2005
2200   2309 MELISSA OAKS LANE      D.R. HORTON   ONION CREEK       2/22/2005
2201   2310 MELISSA OAKS LANE      D.R. HORTON   ONION CREEK       2/22/2005
2202   2301 MELISSA OAKS LANE      D.R. HORTON   ONION CREEK       2/22/2005
2203   2307 MELISSA OAKS LANE      D.R. HORTON   ONION CREEK       2/22/2005
2204   2505 MARCUS ABRAMS BLVD.    D.R. HORTON   OLYMPIC HEIGHTS   2/22/2005
2205   2609 DRYDEN STREET          D.R. HORTON   BAUERLE RANCH     2/23/2005
2206   549 SAMPSON                 D.R. HORTON   PLUM CREEK        2/23/2005
2207   541 SAMPSON                 D.R. HORTON   PLUM CREEK        2/23/2005
2208   494 SAMPSON                 D.R. HORTON   PLUM CREEK        2/23/2005
2209   10409 HUXLEY STREET         D.R. HORTON   BAUERLE RANCH     2/23/2005
2210   520 WOODSORREL WAY          D.R. HORTON   R.ROCK RANCH      2/23/2005
2211   513 WOODSORREL WAY          D.R. HORTON   R.ROCK RANCH      2/23/2005
2212   2409 MARSHALL TRAIL         D.R. HORTON   SETTLERS CROSS    2/23/2005
2213   10521 HUXLEY STREET         D.R. HORTON   BAUERLE RANCH     2/23/2005
2214   3813 CASTLE ROCK COVE       D.R. HORTON   STONE OAK         2/23/2005
2215   3821 CASTLE ROCK COVE       D.R. HORTON   STONE OAK         2/23/2005
2216   3829 CASTLE ROCK COVE       D.R. HORTON   STONE OAK         2/23/2005
2217   3833 CASTLE ROCK COVE       D.R. HORTON   STONE OAK         2/23/2005
2218   3837 CASTLE ROCK COVE       D.R. HORTON   STONE OAK         2/23/2005
2219   292 WETZEL                  D.R. HORTON   PLUM CREEK        2/25/2005
2220   380 WETZEL                  D.R. HORTON   PLUM CREEK        2/25/2005
2221   1213 RAWHIDE TRAIL          D.R. HORTON   FOREST OAKS       2/25/2005
2222   2337 PEARSON WAY            D.R. HORTON   SETTLERS CROSS    2/25/2005
2223   18209 GREAT FALLS DRIVE     D.R. HORTON   BRIARCREEK        2/25/2005
2224   18204 GREAT FALLS DRIVE     D.R. HORTON   BRIARCREEK        2/25/2005
2225   13313 BRIARCREEK LOOP       D.R. HORTON   BRIARCREEK        2/25/2005
2226   13309 BRIARCREEK LOOP       D.R. HORTON   BRIARCREEK        2/25/2005
2227   13301 BRIARCREEK LOOP       D.R. HORTON   BRIARCREEK        2/25/2005
2228   13209 BRIARCREEK LOOP       D.R. HORTON   BRIARCREEK        2/25/2005
2229   13305 BRIARCREEK LOOP       D.R. HORTON   BRIARCREEK        2/25/2005
2230   13217 BRIARCREEK LOOP       D.R. HORTON   BRIARCREEK        2/25/2005
2231   17920 ICE AGE TRAILS ST.    D.R. HORTON   HIGHLAND PARK     2/25/2005
2232   17924 ICE AGE TRAILS ST.    D.R. HORTON   HIGHLAND PARK     2/25/2005
2233   17928 ICE AGE TRAILS ST.    D.R. HORTON   HIGHLAND PARK     2/25/2005
2234   13205 BRIARCREEK LOOP       D.R. HORTON   BRIARCREEK        2/25/2005
2235   #1003 16100 GREAT OAKS DR   D.R. HORTON   CAT HOLLOW        2/26/2005
2236   #1001 16100 GREAT OAKS DR   D.R. HORTON   CAT HOLLOW        2/26/2005
2237   #1002 16100 GREAT OAKS DR   D.R. HORTON   CAT HOLLOW        2/26/2005
2238   #1701 16100 GREAT OAKS DR   D.R. HORTON   CAT HOLLOW        2/26/2005
2239   #1702 16100 GREAT OAKS DR   D.R. HORTON   CAT HOLLOW        2/26/2005
2240   #1703 16100 GREAT OAKS DR   D.R. HORTON   CAT HOLLOW        2/26/2005
2241   #1501 16100 GREAT OAKS      D.R. HORTON   CAT HOLLOW        2/26/2005
2242   #1502 16100 GREAT OAKS      D.R. HORTON   CAT HOLLOW        2/26/2005
2243   #1503 16100 GREAT OAKS      D.R. HORTON   CAT HOLLOW        2/26/2005
2244   2616 DRYDEN STREET          D.R. HORTON   BAUERLE RANCH     2/28/2005
2245   1113 SWEET LEAF LANE        D.R. HORTON   BROOKFIELD EST.   2/28/2005
2246   569 WOODSORREL WAY          D.R. HORTON   R.ROCK RANCH      2/28/2005
2247   411 WOODSORREL WAY          D.R. HORTON   R.ROCK RANCH      2/28/2005
2248   1109 SWEET LEAF LANE        D.R. HORTON   BROOKFIELD EST.   2/28/2005
2249   1721 DARJEELING DRIVE       D.R. HORTON   BRKFIELD CROSS    2/28/2005
2250   1705 DARJEELING DRIVE       D.R. HORTON   BRKFIELD CROSS    2/28/2005
2251   15105 HYSON CROSSING        D.R. HORTON   BRKFIELD CROSS    2/28/2005
2252   453 SAMPSON                 D.R. HORTON   PLUM CREEK         3/1/2005
2253   1215 RAWHIDE TRAIL          D.R. HORTON   FOREST OAKS        3/1/2005


                                                                               41
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 49 of 1053 PageID:
                                    17614

2254   1525 DARJEELING DRIVE      D.R. HORTON    BROOKFIELD GLEN    3/1/2005
2255   2412 MARCUS ABRAMS BLVD.   D.R. HORTON    OLYMPIC HEIGHTS    3/1/2005
2256   3841 CASTLE ROCK COVE      D.R. HORTON    STONE OAK          3/1/2005
2257   3853 CASTLE ROCK COVE      D.R. HORTON    STONE OAK          3/1/2005
2258   3849 CASTLE ROCK COVE      D.R. HORTON    STONE OAK          3/1/2005
2259   1509 COLORADO BEND DR.     D.R. HORTON    CP TOWN CENTER     3/1/2005
2260   808 BULL CREEK PARKWAY     D.R. HORTON    CP TOWN CENTER     3/1/2005
2261   2720 AMBERGLOW COURT       D.R. HORTON    SETTLERS OVERLK    3/3/2005
2262   1517 DARJEELING DRIVE      D.R. HORTON    BROOKFIELD GLEN    3/3/2005
2263   3825 CASTLE ROCK COVE      D.R. HORTON    STONE OAK          3/4/2005
2264   13229 BRIARCREEK LOOP      D.R. HORTON    BRIARCREEK         3/7/2005
2265   17908 ICE AGE TRAILS ST.   D.R. HORTON    HIGHLAND PARK      3/7/2005
2266   17912 ICE AGE TRAILS ST.   D.R. HORTON    HIGHLAND PARK      3/7/2005
2267   17916 ICE AGE TRAILS ST.   D.R. HORTON    HIGHLAND PARK      3/7/2005
2268   2605 DRYDEN STREET         D.R. HORTON    BAUERLE RANCH      3/9/2005
2269   10405 BENTLEY DRIVE        D.R. HORTON    BAUERLE RANCH      3/9/2005
2270   2612 DRYDEN STREET         D.R. HORTON    BAUERLE RANCH     3/10/2005
2271   18205 GREAT FALLS DRIVE    D.R. HORTON    BRIARCREEK        3/10/2005
2272   1600 DARJEELING DRIVE      D.R. HORTON    BROOKFIELD GLEN   3/10/2005
2273   1524 DARJEELING DRIVE      D.R. HORTON    BROOKFIELD GLEN   3/10/2005
2274   11616 FLETCHER HALL LN.    D.R. HORTON    AVERY RANCH       3/10/2005
2275   2417 JESSE OWENS DRIVE     D.R. HORTON    OLYMPIC HEIGHTS   3/10/2005
2276   2411 MARCUS ABRAMS BLVD.   D.R. HORTON    OLYMPIC HEIGHTS   3/11/2005
2277   1014 HENDERSON DRIVE       D.R. HORTON    BENBROOK RANCH    3/11/2005
2278   1320 SWEET LEAF LANE       D.R. HORTON    BROOKFIELD EST.   3/11/2005
2279   3028 PEARSON COVE          D.R. HORTON    SETTLERS CROSS    3/11/2005
2280   3000 PEARSON COVE          D.R. HORTON    SETTLERS CROSS    3/11/2005
2281   1316 SWEET LEAF LANE       D.R. HORTON    BROOKFIELD EST.   3/11/2005
2282   1012 HENDERSON DRIVE       D.R. HORTON    BENBROOK RANCH    3/11/2005
2283   13213 BRIARCREEK LOOP      D.R. HORTON    BRIARCREEK        3/12/2005
2284   10517 HUXLEY STREET        D.R. HORTON    BAUERLE RANCH     3/12/2005
2285   2412 MELISSA OAKS LANE     D.R. HORTON    ONION CREEK       3/12/2005
2286   308 LAVA BED DRIVE         D.R. HORTON    HIGHLAND PARK     3/12/2005
2287   9416 ROWLANDS SAYLE RD.    D.R. HORTON    ONION CREEK       3/12/2005
2288   300 LAVA BED DRIVE         D.R. HORTON    HIGHLAND PARK     3/12/2005
2289   304 LAVA BED DRIVE         D.R. HORTON    HIGHLAND PARK     3/12/2005
2290   1602 HILL COUNTRY DRIVE    D.R. HORTON    CEDAR PARK        3/12/2005
2291   1604 HILL COUNTRY DRIVE    D.R. HORTON    CEDAR PARK        3/12/2005
2292   1606 HILL COUNTRY DRIVE    D.R. HORTON    CEDAR PARK        3/12/2005
2293   2620 DRYDEN STREET         D.R. HORTON    BAUERLE RANCH     3/14/2005
2294   1608 HILL COUNTRY DRIVE    D.R. HORTON    CP TOWN CENTER    3/14/2005
2295   1702 HILL COUNTRY DRIVE    D.R. HORTON    CEDAR PARK        3/14/2005
2296   340 WETZEL                 D.R. HORTON    PLUM CREEK        3/15/2005
2297   1516 DARJEELING DRIVE      D.R. HORTON    BROOKFIELD GLEN   3/15/2005
2298   2416 MELISSA OAKS LANE     D.R. HORTON    ONION CREEK       3/15/2005
2299   3817 CASTLE ROCK COVE      D.R. HORTON    STONE OAK         3/15/2005
2300   1605 DARJEELING DRIVE      D.R. HORTON    BROOKFIELD GLEN   3/15/2005
2301   1601 DARJEELING DRIVE      D.R. HORTON    BROOKFIELD GLEN   3/15/2005
2302   1609 DARJEELING DRIVE      D.R. HORTON    BROOKFIELD GLEN   3/15/2005
2303   1520 DARJEELING DRIVE      D.R. HORTON    BROOKFIELD GLEN   3/15/2005
2304   1513 DARJEELING DRIVE      D.R. HORTON    BROOKFIELD GLEN   3/15/2005
2305   1613 DARJEELING DRIVE      D.R. HORTON    BROOKFIELD GLEN   3/15/2005
2306   1621 DARJEELING DRIVE      D.R. HORTON    BROOKFIELD GLEN   3/15/2005
2307   1713 DARJEELING DRIVE      D.R. HORTON    BRKFIELD CROSS    3/15/2005
2308   11612 FLETCHER HALL LN.    D.R. HORTON    AVERY RANCH       3/15/2005


                                                                               42
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 50 of 1053 PageID:
                                    17615

2309   11700 FLETCHER HALL LN.     D.R. HORTON   AVERY RANCH       3/15/2005
2310   10520 HUXLEY STREET         D.R. HORTON   BAUERLE RANCH     3/15/2005
2311   11608 FLETCHER HALL LANE    D.R. HORTON   AVERY RANCH       3/15/2005
2312   14533 WHARTON PARK TRL.     D.R. HORTON   AVERY RANCH       3/15/2005
2313   1800 DARJEELING DRIVE       D.R. HORTON   BROOKFIELD GLEN   3/16/2005
2314   1729 DARJEELING DRIVE       D.R. HORTON   BROOKFIELD GLEN   3/16/2005
2315   1624 DARJEELING DRIVE       D.R. HORTON   BROOKFIELD GLEN   3/16/2005
2316   1717 DARJEELING DRIVE       D.R. HORTON   BRKFIELD CROSS    3/17/2005
2317   2332 PEARSON WAY            D.R. HORTON   SETTLERS CROSS    3/17/2005
2318   2331 BUTLER WAY             D.R. HORTON   SETTLERS CROSS    3/17/2005
2319   2320 PEARSON WAY            D.R. HORTON   SETTLERS CROSS    3/17/2005
2320   2336 BUTLER WAY             D.R. HORTON   SETTLERS CROSS    3/17/2005
2321   2361 PEARSON WAY            D.R. HORTON   SETTLERS CROSS    3/17/2005
2322   1725 DARJEELING DRIVE       D.R. HORTON   BRKFIELD CROSS    3/18/2005
2323   17904 ICE AGE TRAILS ST.    D.R. HORTON   HIGHLAND PARK     3/18/2005
2324   1512 DARJEELING DRIVE       D.R. HORTON   BROOKFIELD GLEN   3/18/2005
2325   10616 BEARD AVENUE          D.R. HORTON   BAUERLE RANCH     3/18/2005
2326   1312 SWEET LEAF LANE        D.R. HORTON   BROOKFIELD EST.   3/18/2005
2327   2415 JESSE OWENS DRIVE      D.R. HORTON   OLYMPIC HEIGHTS   3/18/2005
2328   10713 KILKEE COVE           D.R. HORTON   AVERY RANCH       3/18/2005
2329   1509 DARJEELING DRIVE       D.R. HORTON   BROOKFIELD GLEN   3/19/2005
2330   10400 BENTLEY DRIVE         D.R. HORTON   BAUERLE RANCH     3/21/2005
2331   414 SAMPSON                 D.R. HORTON   PLUM CREEK        3/22/2005
2332   #1201 16100 GREAT OAKS      D.R. HORTON   CAT HOLLOW        3/22/2005
2333   #1202 16100 GREAT OAKS      D.R. HORTON   CAT HOLLOW        3/22/2005
2334   #1203 16100 GREAT OAKS      D.R. HORTON   CAT HOLLOW        3/22/2005
2335   11200 CRAZY WELL DRIVE      D.R. HORTON   AVERY RANCH       3/22/2005
2336   2608 DRYDEN STREET          D.R. HORTON   BAUERLE RANCH     3/22/2005
2337   13116 BRIARCREEK LOOP       D.R. HORTON   BRIARCREEK        3/23/2005
2338   1812 DARJEELING DRIVE       D.R. HORTON   BROOKFIELD GLEN   3/23/2005
2339   1804 DARJEELING DRIVE       D.R. HORTON   BROOKFIELD GLEN   3/23/2005
2340   13317 BRIARCREEK LOOP       D.R. HORTON   BRIARCREEK        3/23/2005
2341   1100 HENDERSON DRIVE        D.R. HORTON   BENBROOK RANCH    3/23/2005
2342   1016 HENDERSON DRIVE        D.R. HORTON   BENBROOK RANCH    3/23/2005
2343   2405 JESSE OWENS DRIVE      D.R. HORTON   OLYMPIC HEIGHTS   3/23/2005
2344   2413 JESSE OWENS DRIVE      D.R. HORTON   OLYMPIC HEIGHTS   3/23/2005
2345   400 WOODSORREL WAY          D.R. HORTON   R.ROCK RANCH      3/24/2005
2346   1521 DARJEELING DRIVE       D.R. HORTON   BROOKFIELD GLEN   3/24/2005
2347   #1101 16100 GREAT OAKS DR   D.R. HORTON   CAT HOLLOW        3/24/2005
2348   #1102 16100 GREAT OAKS DR   D.R. HORTON   CAT HOLLOW        3/24/2005
2349   #1103 16100 GREAT OAKS DR   D.R. HORTON   CAT HOLLOW        3/24/2005
2350   10524 HUXLEY STREET         D.R. HORTON   BAUERLE RANCH     3/24/2005
2351   1801 DARJEELING DRIVE       D.R. HORTON   BROOKFIELD GLEN   3/24/2005
2352   1805 DARJEELING DRIVE       D.R. HORTON   BROOKFIELD GLEN   3/24/2005
2353   1701 DARJEELING DRIVE       D.R. HORTON   BRKFIELD CROSS    3/24/2005
2354   2365 PEARSON WAY            D.R. HORTON   SETTLERS CROSS    3/24/2005
2355   1608 DARJEELING DRIVE       D.R. HORTON   BROOKFIELD GLEN   3/24/2005
2356   3004 PEARSON COVE           D.R. HORTON   SETTLERS CROSS    3/24/2005
2357   454 SAMPSON                 D.R. HORTON   PLUM CREEK        3/24/2005
2358   1165 STONE FOREST TRAIL     D.R. HORTON   STONE OAK         3/24/2005
2359   10516 HUXLEY STREET         D.R. HORTON   BAUERLE RANCH     3/24/2005
2360   10620 BEARD AVENUE          D.R. HORTON   BAUERLE RANCH     3/24/2005
2361   13416 JOHN TYLER STREET     D.R. HORTON   PRES. MEADOWS     3/24/2005
2362   312 LAVA BED DRIVE          D.R. HORTON   HIGHLAND PARK     3/25/2005
2363   11201 CRAZY WELL DRIVE      D.R. HORTON   AVERY RANCH       3/25/2005


                                                                               43
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 51 of 1053 PageID:
                                    17616

2364   11105 CRAZY WELL DRIVE      D.R. HORTON   AVERY RANCH       3/25/2005
2365   11109 CRAZY WELL DRIVE      D.R. HORTON   AVERY RANCH       3/25/2005
2366   14532 WHARTON PARK TRL.     D.R. HORTON   AVERY RANCH       3/25/2005
2367   11120 CRAZY WELL DRIVE      D.R. HORTON   AVERY RANCH       3/25/2005
2368   11124 CRAZY WELL DRIVE      D.R. HORTON   AVERY RANCH       3/25/2005
2369   316 LAVA BED DRIVE          D.R. HORTON   HIGHLAND PARK     3/28/2005
2370   1617 DARJEELING DRIVE       D.R. HORTON   BROOKFIELD GLEN   3/28/2005
2371   1808 DARJEELING DRIVE       D.R. HORTON   BROOKFIELD GLEN   3/28/2005
2372   1604 DARJEELING DRIVE       D.R. HORTON   BROOKFIELD GLEN   3/28/2005
2373   1701 LADY GREY AVE.         D.R. HORTON   BRKFIELD CROSS    3/28/2005
2374   1713 LADY GREY AVE.         D.R. HORTON   BRKFIELD CROSS    3/28/2005
2375   1709 LADY GREY AVE.         D.R. HORTON   BRKFIELD CROSS    3/28/2005
2376   1705 LADY GREY AVE.         D.R. HORTON   BRKFIELD CROSS    3/28/2005
2377   2324 PEARSON WAY            D.R. HORTON   SETTLERS CROSS    3/28/2005
2378   1200 RAWHIDE TRAIL          D.R. HORTON   FOREST OAKS       3/28/2005
2379   1208 RAWHIDE TRAIL          D.R. HORTON   FOREST OAKS       3/28/2005
2380   2400 PEARSON WAY            D.R. HORTON   SETTLERS CROSS    3/28/2005
2381   1001 BURGESS DRIVE          D.R. HORTON   BENBROOK RANCH    3/28/2005
2382   1003 BURGESS DRIVE          D.R. HORTON   BENBROOK RANCH    3/28/2005
2383   1005 BURGESS DRIVE          D.R. HORTON   BENBROOK RANCH    3/28/2005
2384   13421 JOHN TYLER STREET     D.R. HORTON   PRES. MEADOWS     3/28/2005
2385   13120 BRIARCREEK LOOP       D.R. HORTON   BRIARCREEK        3/29/2005
2386   1625 DARJEELING DRIVE       D.R. HORTON   BRKFIELD CROSS    3/29/2005
2387   11117 CRAZY WELL DRIVE      D.R. HORTON   AVERY RANCH       3/29/2005
2388   2419 JESSE OWENS DRIVE      D.R. HORTON   OLYMPIC HEIGHTS   3/29/2005
2389   11113 CRAZY WELL DRIVE      D.R. HORTON   AVERY RANCH       3/29/2005
2390   1704 DARJEELING DRIVE       D.R. HORTON   BROOKFIELD GLEN   3/29/2005
2391   317 BANDSTAND LANE          D.R. HORTON   FOREST OAKS       3/29/2005
2392   1708 DARJEELING DRIVE       D.R. HORTON   BROOKFIELD GLEN   3/29/2005
2393   10404 BENTLEY DRIVE         D.R. HORTON   BAUERLE RANCH     3/29/2005
2394   2319 MARSHALL TRAIL         D.R. HORTON   SETTLERS CROSS    3/29/2005
2395   13405 JOHN TYLER STREET     D.R. HORTON   PRES. MEADOWS     3/29/2005
2396   #1801 16100 GREAT OAKS DR   D.R. HORTON   CAT HOLLOW        3/30/2005
2397   #1802 16100 GREAT OAKS DR   D.R. HORTON   CAT HOLLOW        3/30/2005
2398   #1803 16100 GREAT OAKS DR   D.R. HORTON   CAT HOLLOW        3/30/2005
2399   1320 PEPPERMINT TRAIL       D.R. HORTON   BRKFIELD CROSS    3/30/2005
2400   1316 PEPPERMINT TRAIL       D.R. HORTON   BRKFIELD CROSS    3/30/2005
2401   1324 PEPPERMINT TRAIL       D.R. HORTON   BRKFIELD CROSS    3/30/2005
2402   13416 JAMES MONROE ST.      D.R. HORTON   PRES. MEADOWS     3/30/2005
2403   13412 JAMES MONROE ST.      D.R. HORTON   PRES. MEADOWS     3/30/2005
2404   1214 RAWHIDE TRAIL          D.R. HORTON   FOREST OAKS       3/30/2005
2405   #1601 16100 GREAT OAKS      D.R. HORTON   CAT HOLLOW        3/30/2005
2406   #1602 16100 GREAT OAKS      D.R. HORTON   CAT HOLLOW        3/30/2005
2407   #1603 16100 GREAT OAKS      D.R. HORTON   CAT HOLLOW        3/30/2005
2408   12636 JAMES POLK STREET     D.R. HORTON   PRES. MEADOWS     3/30/2005
2409   2313 MELISSA OAKS LANE      D.R. HORTON   ONION CREEK       3/30/2005
2410   1216 RAWHIDE TRAIL          D.R. HORTON   FOREST OAKS       3/30/2005
2411   2613 DRYDEN STREET          D.R. HORTON   BAUERLE RANCH     3/30/2005
2412   10413 HUXLEY STREET         D.R. HORTON   BAUERLE RANCH     3/31/2005
2413   1312 PEPPERMINT TRAIL       D.R. HORTON   BRKFIELD CROSS    3/31/2005
2414   533 GREY FEATHER COURT      D.R. HORTON   R.ROCK RANCH      3/31/2005
2415   12921 WHITE HOUSE STREET    D.R. HORTON   PRES. MEADOWS     3/31/2005
2416   12917 WHITE HOUSE STREET    D.R. HORTON   PRES. MEADOWS     3/31/2005
2417   13400 JOHN TYLER STREET     D.R. HORTON   PRES. MEADOWS     3/31/2005
2418   13404 JOHN TYLER STREET     D.R. HORTON   PRES. MEADOWS     3/31/2005


                                                                               44
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 52 of 1053 PageID:
                                    17617

2419   13408 JOHN TYLER STREET     D.R. HORTON   PRES. MEADOWS     3/31/2005
2420   13412 JOHN TYLER STREET     D.R. HORTON   PRES. MEADOWS     3/31/2005
2421   #1401 16100 GREAT OAKS      D.R. HORTON   CAT HOLLOW        3/31/2005
2422   #1402 16100 GREAT OAKS      D.R. HORTON   CAT HOLLOW        3/31/2005
2423   #1403 16100 GREAT OAKS      D.R. HORTON   CAT HOLLOW        3/31/2005
2424   #1301 16100 GREAT OAKS      D.R. HORTON   CAT HOLLOW        3/31/2005
2425   #1302 16100 GREAT OAKS      D.R. HORTON   CAT HOLLOW        3/31/2005
2426   #1303 16100 GREAT OAKS      D.R. HORTON   CAT HOLLOW        3/31/2005
2427   291 CLARENCE COURT          D.R. HORTON   CULLEN COUNTRY    3/31/2005
2428   1308 PEPPERMINT TRAIL       D.R. HORTON   BRKFIELD CROSS     4/1/2005
2429   1724 LADY GREY AVE.         D.R. HORTON   BRKFIELD CROSS     4/1/2005
2430   1712 LADY GREY AVE.         D.R. HORTON   BRKFIELD CROSS     4/1/2005
2431   1716 LADY GREY AVE.         D.R. HORTON   BRKFIELD CROSS     4/1/2005
2432   14813 LA LLORONA LANE       D.R. HORTON   AVERY RANCH        4/1/2005
2433   11121 CRAZY WELL DRIVE      D.R. HORTON   AVERY RANCH        4/1/2005
2434   14809 LA LLORONA LANE       D.R. HORTON   AVERY RANCH        4/1/2005
2435   1709 DARJEELING DRIVE       D.R. HORTON   BRKFIELD CROSS     4/4/2005
2436   1729 LADY GREY AVE.         D.R. HORTON   BRKFIELD CROSS     4/4/2005
2437   1717 LADY GREY AVE.         D.R. HORTON   BRKFIELD CROSS     4/4/2005
2438   2407 JESSE OWENS DRIVE      D.R. HORTON   OLYMPIC HEIGHTS    4/4/2005
2439   2409 JESSE OWENS DRIVE      D.R. HORTON   OLYMPIC HEIGHTS    4/4/2005
2440   9419 ROWLANDS SAYLE RD.     D.R. HORTON   ONION CREEK        4/4/2005
2441   1309 HONEY BLOSSOM DRIVE    D.R. HORTON   BROOKFIELD EST.    4/4/2005
2442   1209 RAWHIDE TRAIL          D.R. HORTON   FOREST OAKS        4/5/2005
2443   1221 RAWHIDE TRAIL          D.R. HORTON   FOREST OAKS        4/5/2005
2444   1206 RAWHIDE TRAIL          D.R. HORTON   FOREST OAKS        4/5/2005
2445   13503 ABRAHAM LINCOLN ST.   D.R. HORTON   PRES. MEADOWS      4/5/2005
2446   13401 JOHN TYLER STREET     D.R. HORTON   PRES. MEADOWS      4/5/2005
2447   12921 JAMES MADISON ST.     D.R. HORTON   PRES. MEADOWS      4/5/2005
2448   11116 CRAZY WELL DRIVE      D.R. HORTON   AVERY RANCH        4/6/2005
2449   11229 CRAZY WELL DRIVE      D.R. HORTON   AVERY RANCH        4/6/2005
2450   11225 CRAZY WELL DRIVE      D.R. HORTON   AVERY RANCH        4/6/2005
2451   2308 MELISSA OAKS LANE      D.R. HORTON   ONION CREEK        4/6/2005
2452   2411 JESSE OWENS DRIVE      D.R. HORTON   OLYMPIC HEIGHTS    4/7/2005
2453   2505 JESSE OWENS DRIVE      D.R. HORTON   OLYMPIC HEIGHTS    4/7/2005
2454   8301 WINTERSTEIN DRIVE      D.R. HORTON   GRAND OAKS         4/7/2005
2455   12925 JAMES MADISON ST.     D.R. HORTON   PRES. MEADOWS      4/7/2005
2456   1704 KINGSTON LACY BLVD.    D.R. HORTON   HIGHLAND PARK      4/7/2005
2457   1708 KINGSTON LACY BLVD     D.R. HORTON   HIGHLAND PARK      4/7/2005
2458   1505 HILL COUNTRY DRIVE     D.R. HORTON   CP TOWN CENTER     4/7/2005
2459   1728 LADY GREY AVE.         D.R. HORTON   BRKFIELD CROSS     4/8/2005
2460   1216 SWEET LEAF LANE        D.R. HORTON   BROOKFIELD EST.    4/8/2005
2461   11101 CRAZY WELL DRIVE      D.R. HORTON   AVERY RANCH        4/8/2005
2462   2507 JESSE OWENS DRIVE      D.R. HORTON   OLYMPIC HEIGHTS    4/8/2005
2463   2509 JESSE OWENS DRIVE      D.R. HORTON   OLYMPIC HEIGHTS    4/8/2005
2464   8300 MINNESOTA LANE         D.R. HORTON   GRAND OAKS         4/8/2005
2465   3834 CASTLE ROCK COVE       D.R. HORTON   STONE OAK          4/8/2005
2466   12929 JAMES MADISON ST.     D.R. HORTON   PRES. MEADOWS      4/8/2005
2467   12941 JAMES MADISON ST.     D.R. HORTON   PRES. MEADOWS      4/8/2005
2468   2105 SETTLERS PARK LOOP     D.R. HORTON   SETTLERS PARK      4/8/2005
2469   16100 GREAT OAKS-POOL       D.R. HORTON   CAT HOLLOW        4/11/2005
2470   13400 JAMES MONROE STREET   D.R. HORTON   PRES. MEADOWS     4/12/2005
2471   12937 WHITE HOUSE STREET    D.R. HORTON   PRES. MEADOWS     4/12/2005
2472   12941 WHITE HOUSE STREET    D.R. HORTON   PRES. MEADOWS     4/12/2005
2473   512 CLARENCE COURT          D.R. HORTON   CULLEN COUNTRY    4/12/2005


                                                                               45
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 53 of 1053 PageID:
                                    17618

2474   490 CLARENCE COURT          D.R. HORTON   CULLEN COUNTRY    4/12/2005
2475   1720 KINGSTON LACY BLVD     D.R. HORTON   HIGHLAND PARK     4/12/2005
2476   1716 KINGSTON LACY BLVD.    D.R. HORTON   HIGHLAND PARK     4/12/2005
2477   1724 KINGSTON LACY BLVD.    D.R. HORTON   HIGHLAND PARK     4/12/2005
2478   2312 PEARSON WAY            D.R. HORTON   SETTLERS CROSS    4/12/2005
2479   1204 RAWHIDE TRAIL          D.R. HORTON   FOREST OAKS       4/12/2005
2480   1414 COLORADO BEND DRIVE    D.R. HORTON   CP TOWN CENTER    4/12/2005
2481   502 CLARENCE COURT          D.R. HORTON   CULLEN COUNTRY    4/12/2005
2482   1406 COLORADO BEND DRIVE    D.R. HORTON   CP TOWN CENTER    4/12/2005
2483   546 CLARENCE COURT          D.R. HORTON   CULLEN COUNTRY    4/12/2005
2484   1212 RAWHIDE TRAIL          D.R. HORTON   FOREST OAKS       4/13/2005
2485   648 CULLEN BOULEVARD        D.R. HORTON   CULLEN COUNTRY    4/13/2005
2486   1422 COLORADO BEND DRIVE    D.R. HORTON   CP TOWN CENTER    4/13/2005
2487   1424 COLORADO BEND DRIVE    D.R. HORTON   CP TOWN CENTER    4/13/2005
2488   1428 COLORADO BEND DRIVE    D.R. HORTON   CP TOWN CENTER    4/13/2005
2489   1426 COLORADO BEND DRIVE    D.R. HORTON   CP TOWN CENTER    4/13/2005
2490   1418 COLORADO BEND DRIVE    D.R. HORTON   CP TOWN CENTER    4/13/2005
2491   1416 COLORADO BEND DRIVE    D.R. HORTON   CP TOWN CENTER    4/13/2005
2492   1420 COLORADO BEND DRIVE    D.R. HORTON   CP TOWN CENTER    4/13/2005
2493   1404 COLORADO BEND DRIVE    D.R. HORTON   CP TOWN CENTER    4/13/2005
2494   1400 COLORADO BEND DRIVE    D.R. HORTON   CP TOWN CENTER    4/13/2005
2495   157 LEAR AVENUE             D.R. HORTON   CULLEN COUNTRY    4/13/2005
2496   169 LEAR AVENUE             D.R. HORTON   CULLEN COUNTRY    4/13/2005
2497   1207 RAWHIDE TRAIL          D.R. HORTON   FOREST OAKS       4/14/2005
2498   13330 JAMES MONROE STREET   D.R. HORTON   PRES. MEADOWS     4/14/2005
2499   8302 MINNESOTA LANE         D.R. HORTON   GRAND OAKS        4/14/2005
2500   1712 KINGSTON LACY BLVD.    D.R. HORTON   HIGHLAND PARK     4/14/2005
2501   12929 WHITE HOUSE STREET    D.R. HORTON   PRES. MEADOWS     4/14/2005
2502   147 LEAR AVENUE             D.R. HORTON   CULLEN COUNTRY    4/14/2005
2503   1408 COLORADO BEND DRIVE    D.R. HORTON   CP TOWN CENTER    4/14/2005
2504   13334 JAMES MONROE STREET   D.R. HORTON   PRES. MEADOWS     4/14/2005
2505   12641 WILLIAM HARRISON      D.R. HORTON   PRES. MEADOWS     4/15/2005
2506   1430 COLORADO BEND DRIVE    D.R. HORTON   CP TOWN CENTER    4/15/2005
2507   603 BIG SPRING DRIVE        D.R. HORTON   CP TOWN CENTER    4/15/2005
2508   601 BIG SPRING DRIVE        D.R. HORTON   CP TOWN CENTER    4/15/2005
2509   605 BIG SPRING DRIVE        D.R. HORTON   CP TOWN CENTER    4/15/2005
2510   1402 COLORADO BEND DRIVE    D.R. HORTON   CP TOWN CENTER    4/15/2005
2511   702 BIG SPRING DRIVE        D.R. HORTON   CP TOWN CENTER    4/15/2005
2512   1401 COLORADO BEND DRIVE    D.R. HORTON   CP TOWN CENTER    4/15/2005
2513   135 LEAR AVENUE             D.R. HORTON   CULLEN COUNTRY    4/15/2005
2514   1410 COLORADO BEND DRIVE    D.R. HORTON   CP TOWN CENTER    4/15/2005
2515   3012 PEARSON COVE           D.R. HORTON   SETTLERS CROSS    4/15/2005
2516   2311 MELISSA OAKS LANE      D.R. HORTON   ONION CREEK       4/16/2005
2517   2305 MELISSA OAKS LANE      D.R. HORTON   ONION CREEK       4/16/2005
2518   2317 MELISSA OAKS LANE      D.R. HORTON   ONION CREEK       4/16/2005
2519   13404 JAMES MONROE STREET   D.R. HORTON   PRES. MEADOWS     4/18/2005
2520   12945 WHITE HOUSE STREET    D.R. HORTON   PRES. MEADOWS     4/18/2005
2521   1505 DARJEELING DRIVE       D.R. HORTON   BROOKFIELD GLEN   4/18/2005
2522   12628 JAMES POLK STREET     D.R. HORTON   PRES. MEADOWS     4/18/2005
2523   1313 HONEY BLOSSOM DRIVE    D.R. HORTON   BROOKFIELD EST.   4/18/2005
2524   1325 HONEY BLOSSOM DRIVE    D.R. HORTON   BROOKFIELD EST.   4/18/2005
2525   12608 JAMES POLK STREET     D.R. HORTON   PRES. MEADOWS     4/18/2005
2526   12620 JAMES POLK STREET     D.R. HORTON   PRES. MEADOWS     4/18/2005
2527   1317 HONEY BLOSSOM DRIVE    D.R. HORTON   BROOKFIELD EST.   4/18/2005
2528   11205 CRAZY WELL DRIVE      D.R. HORTON   AVERY RANCH       4/19/2005


                                                                               46
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 54 of 1053 PageID:
                                    17619

2529   1007 BURGESS DRIVE          D.R. HORTON   BENBROOK RANCH    4/19/2005
2530   11604 FLETCHER HALL LANE    D.R. HORTON   AVERY RANCH       4/19/2005
2531   2206 HAZEN LANE             D.R. HORTON   GRAND OAKS        4/19/2005
2532   2208 HAZEN LANE             D.R. HORTON   GRAND OAKS        4/19/2005
2533   2210 HAZEN LANE             D.R. HORTON   GRAND OAKS        4/19/2005
2534   2212 HAZEN LANE             D.R. HORTON   GRAND OAKS        4/19/2005
2535   1313 DINER DRIVE            D.R. HORTON   FOREST OAKS       4/19/2005
2536   2200 HAZEN LANE             D.R. HORTON   GRAND OAKS        4/19/2005
2537   2403 MELISSA OAKS LANE      D.R. HORTON   ONION CREEK       4/20/2005
2538   #2903 16100 GREAT OAKS DR   D.R. HORTON   CAT HOLLOW        4/20/2005
2539   #2902 16100 GREAT OAKS DR   D.R. HORTON   CAT HOLLOW        4/20/2005
2540   #2901 16100 GREAT OAKS DR   D.R. HORTON   CAT HOLLOW        4/20/2005
2541   #3003 16100 GREAT OAKS DR   D.R. HORTON   CAT HOLLOW        4/20/2005
2542   #3002 16100 GREAT OAKS DR   D.R. HORTON   CAT HOLLOW        4/20/2005
2543   #3001 16100 GREAT OAKS DR   D.R. HORTON   CAT HOLLOW        4/20/2005
2544   12901 JAMES MADISON ST.     D.R. HORTON   PRES. MEADOWS     4/20/2005
2545   12905 JAMES MADISON ST.     D.R. HORTON   PRES. MEADOWS     4/20/2005
2546   12624 JAMES POLK STREET     D.R. HORTON   PRES. MEADOWS     4/20/2005
2547   319 BANDSTAND LANE          D.R. HORTON   FOREST OAKS       4/21/2005
2548   11128 CRAZY WELL DRIVE      D.R. HORTON   AVERY RANCH       4/21/2005
2549   11132 CRAZY WELL DRIVE      D.R. HORTON   AVERY RANCH       4/21/2005
2550   13413 JAMES MONROE STREET   D.R. HORTON   PRES. MEADOWS     4/21/2005
2551   12933 WHITE HOUSE STREET    D.R. HORTON   PRES. MEADOWS     4/21/2005
2552   10713 BEARD AVENUE          D.R. HORTON   BAUERLE RANCH     4/21/2005
2553   2407 MELISSA OAKS LANE      D.R. HORTON   ONION CREEK       4/21/2005
2554   2401 MELISSA OAKS LANE      D.R. HORTON   ONION CREEK       4/21/2005
2555   2405 MELISSA OAKS LANE      D.R. HORTON   ONION CREEK       4/21/2005
2556   1303 DINER DRIVE            D.R. HORTON   FOREST OAKS       4/21/2005
2557   1042 MONODALE TRAIL         D.R. HORTON   TURTLE CREEK      4/21/2005
2558   2323 MARSHALL TRAIL         D.R. HORTON   SETTLERS CROSS    4/21/2005
2559   2309 BUTLER WAY             D.R. HORTON   SETTLERS CROSS    4/21/2005
2560   1515 PLUME GRASS PLACE      D.R. HORTON   R.ROCK RANCH      4/21/2005
2561   11233 CRAZY WELL DRIVE      D.R. HORTON   AVERY RANCH       4/22/2005
2562   11213 CRAZY WELL DRIVE      D.R. HORTON   AVERY RANCH       4/22/2005
2563   11209 CRAZY WELL DRIVE      D.R. HORTON   AVERY RANCH       4/22/2005
2564   13408 JAMES MONROE STREET   D.R. HORTON   PRES. MEADOWS     4/22/2005
2565   12925 WHITE HOUSE STREET    D.R. HORTON   PRES. MEADOWS     4/22/2005
2566   12632 JAMES POLK STREET     D.R. HORTON   PRES. MEADOWS     4/22/2005
2567   11808 JOHNNY WEISMULLER     D.R. HORTON   OLYMPIC HEIGHTS   4/22/2005
2568   11600 FLETCHER HALL LANE    D.R. HORTON   AVERY RANCH       4/22/2005
2569   12637 WILLIAM HARRISON      D.R. HORTON   PRES. MEADOWS     4/22/2005
2570   2210 SWEET CLOVER DRIVE     D.R. HORTON   GRAND OAKS        4/22/2005
2571   2212 SWEET CLOVER DRIVE     D.R. HORTON   GRAND OAKS        4/22/2005
2572   #3303 16100 GREAT OAKS DR   D.R. HORTON   CAT HOLLOW        4/22/2005
2573   #3302 16100 GREAT OAKS DR   D.R. HORTON   CAT HOLLOW        4/22/2005
2574   #3301 16100 GREAT OAKS DR   D.R. HORTON   CAT HOLLOW        4/22/2005
2575   217 GILA CLIFF DRIVE        D.R. HORTON   HIGHLAND PARK     4/22/2005
2576   221 GILA CLIFF DRIVE        D.R. HORTON   HIGHLAND PARK     4/22/2005
2577   2203 HAZEN LANE             D.R. HORTON   GRAND OAKS        4/23/2005
2578   8303 WINTERSTEIN DRIVE      D.R. HORTON   GRAND OAKS        4/23/2005
2579   2205 HAZEN LANE             D.R. HORTON   GRAND OAKS        4/23/2005
2580   2304 SWEET CLOVER DRIVE     D.R. HORTON   GRAND OAKS        4/23/2005
2581   2202 HAZEN LANE             D.R. HORTON   GRAND OAKS        4/23/2005
2582   1210 RAWHIDE TRAIL          D.R. HORTON   FOREST OAKS       4/25/2005
2583   3701 BLUE RIDGE DRIVE       D.R. HORTON   STONE OAK         4/25/2005


                                                                               47
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 55 of 1053 PageID:
                                    17620

2584   12917 JAMES MADISON ST.     D.R. HORTON   PRES. MEADOWS     4/25/2005
2585   1511 PLUME GRASS PLACE      D.R. HORTON   R.ROCK RANCH      4/25/2005
2586   1513 PLUME GRASS PLACE      D.R. HORTON   R.ROCK RANCH      4/25/2005
2587   #3401 16100 GREAT OAKS DR   D.R. HORTON   CAT HOLLOW        4/25/2005
2588   #3402 16100 GREAT OAKS DR   D.R. HORTON   CAT HOLLOW        4/25/2005
2589   #3403 16100 GREAT OAKS DR   D.R. HORTON   CAT HOLLOW        4/25/2005
2590   1102 HENDERSON DRIVE        D.R. HORTON   BENBROOK RANCH    4/26/2005
2591   1015 BURGESS DRIVE          D.R. HORTON   BENBROOK RANCH    4/26/2005
2592   1013 BURGESS DRIVE          D.R. HORTON   BENBROOK RANCH    4/26/2005
2593   1011 BURGESS DRIVE          D.R. HORTON   BENBROOK RANCH    4/26/2005
2594   658 CULLEN BOULEVARD        D.R. HORTON   CULLEN COUNTRY    4/26/2005
2595   626 CULLEN BOULEVARD        D.R. HORTON   CULLEN COUNTRY    4/26/2005
2596   2401 SWEET CLOVER DRIVE     D.R. HORTON   GRAND OAKS        4/26/2005
2597   2503 JESSE OWENS DRIVE      D.R. HORTON   OLYMPIC HEIGHTS   4/26/2005
2598   706 BIG SPRING DRIVE        D.R. HORTON   CP TOWN CENTER    4/26/2005
2599   615 BIG SPRING DRIVE        D.R. HORTON   CP TOWN CENTER    4/26/2005
2600   617 BIG SPRING DRIVE        D.R. HORTON   CP TOWN CENTER    4/26/2005
2601   703 BIG SPRING DRIVE        D.R. HORTON   CP TOWN CENTER    4/26/2005
2602   705 BIG SPRING DRIVE        D.R. HORTON   CP TOWN CENTER    4/26/2005
2603   707 BIG SPRING DRIVE        D.R. HORTON   CP TOWN CENTER    4/26/2005
2604   2208 SWEET CLOVER DRIVE     D.R. HORTON   GRAND OAKS        4/26/2005
2605   2206 SWEET CLOVER DRIVE     D.R. HORTON   GRAND OAKS        4/26/2005
2606   636 CULLEN BOULEVARD        D.R. HORTON   CULLEN COUNTRY    4/26/2005
2607   #3601 16100 GREAT OAKS DR   D.R. HORTON   CAT HOLLOW        4/26/2005
2608   #3602 16100 GREAT OAKS DR   D.R. HORTON   CAT HOLLOW        4/26/2005
2609   #3603 16100 GREAT OAKS DR   D.R. HORTON   CAT HOLLOW        4/26/2005
2610   #3501 16100 GREAT OAKS DR   D.R. HORTON   CAT HOLLOW        4/26/2005
2611   #3502 16100 GREAT OAKS DR   D.R. HORTON   CAT HOLLOW        4/26/2005
2612   #3503 16100 GREAT OAKS DR   D.R. HORTON   CAT HOLLOW        4/26/2005
2613   #3701 16100 GREAT OAKS      D.R. HORTON   CAT HOLLOW        4/26/2005
2614   #3702 16100 GREAT OAKS DR   D.R. HORTON   CAT HOLLOW        4/26/2005
2615   #3703 16100 GREAT OAKS DR   D.R. HORTON   CAT HOLLOW        4/26/2005
2616   13326 JAMES MONROE STREET   D.R. HORTON   PRES. MEADOWS     4/27/2005
2617   1202 RAWHIDE TRAIL          D.R. HORTON   FOREST OAKS       4/27/2005
2618   18201 GREAT FALLS DRIVE     D.R. HORTON   BRIARCREEK        4/27/2005
2619   12909 JAMES MADISON ST.     D.R. HORTON   PRES. MEADOWS     4/27/2005
2620   12913 JAMES MADISON ST.     D.R. HORTON   PRES. MEADOWS     4/27/2005
2621   2315 MARSHALL TRAIL         D.R. HORTON   SETTLERS CROSS    4/27/2005
2622   1720 LADY GREY AVENUE       D.R. HORTON   BRKFIELD CROSS    4/27/2005
2623   13322 JAMES MONROE ST.      D.R. HORTON   PRES. MEADOWS     4/28/2005
2624   659 CULLEN BOULEVARD        D.R. HORTON   CULLEN COUNTRY    4/28/2005
2625   13420 JOHN TYLER STREET     D.R. HORTON   PRES. MEADOWS     4/28/2005
2626   13417 JOHN TYLER STREET     D.R. HORTON   PRES. MEADOWS     4/28/2005
2627   2300 SWEET CLOVER DRIVE     D.R. HORTON   GRAND OAKS        4/28/2005
2628   2217 HAZEN LANE             D.R. HORTON   GRAND OAKS        4/28/2005
2629   649 CULLEN BOULEVARD        D.R. HORTON   CULLEN COUNTRY    4/28/2005
2630   534 CLARENCE COURT          D.R. HORTON   CULLEN COUNTRY    4/28/2005
2631   11217 CRAZY WELL DRIVE      D.R. HORTON   AVERY RANCH       4/29/2005
2632   2204 HAZEN LANE             D.R. HORTON   GRAND OAKS        4/29/2005
2633   2302 SWEET CLOVER DRIVE     D.R. HORTON   GRAND OAKS        4/29/2005
2634   2306 SWEET CLOVER DRIVE     D.R. HORTON   GRAND OAKS        4/29/2005
2635   2204 SWEET CLOVER DRIVE     D.R. HORTON   GRAND OAKS        4/29/2005
2636   11816 JOHNNY WEISMULLER     D.R. HORTON   OLYMPIC HEIGHTS   4/30/2005
2637   2213 HAZEN LANE             D.R. HORTON   GRAND OAKS         5/2/2005
2638   2405 CAMPFIELD PARKWAY      D.R. HORTON   GRAND OAKS         5/2/2005


                                                                               48
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 56 of 1053 PageID:
                                    17621

2639   2403 SWEET CLOVER DRIVE     D.R. HORTON   GRAND OAKS        5/2/2005
2640   2405 SWEET CLOVER DRIVE     D.R. HORTON   GRAND OAKS        5/2/2005
2641   2215 HAZEN LANE             D.R. HORTON   GRAND OAKS        5/2/2005
2642   700 BIG SPRING DRIVE        D.R. HORTON   CP TOWN CENTER    5/2/2005
2643   607 BIG SPRING DRIVE        D.R. HORTON   CP TOWN CENTER    5/2/2005
2644   609 BIG SPRING DRIVE        D.R. HORTON   CP TOWN CENTER    5/2/2005
2645   3008 PEARSON COVE           D.R. HORTON   SETTLERS CROSS    5/2/2005
2646   2501 JESSE OWENS DRIVE      D.R. HORTON   OLYMPIC HEIGHTS   5/3/2005
2647   1407 COLORADO BEND DRIVE    D.R. HORTON   CP TOWN CENTER    5/3/2005
2648   1417 COLORADO BEND DRIVE    D.R. HORTON   CP TOWN CENTER    5/3/2005
2649   2510 MARCUS ABRAMS BLVD.    D.R. HORTON   OLYMPIC HEIGHTS   5/3/2005
2650   2508 MARCUS ABRAMS BLVD     D.R. HORTON   OLYMPIC HEIGHTS   5/3/2005
2651   1415 COLORADO BEND DRIVE    D.R. HORTON   CP TOWN CENTER    5/3/2005
2652   11221 CRAZY WELL DRIVE      D.R. HORTON   AVERY RANCH       5/4/2005
2653   2403 CAMPFIELD PARKWAY      D.R. HORTON   GRAND OAKS        5/4/2005
2654   2211 HAZEN LANE             D.R. HORTON   GRAND OAKS        5/4/2005
2655   2209 HAZEN LANE             D.R. HORTON   GRAND OAKS        5/4/2005
2656   11220 CRAZY WELL DRIVE      D.R. HORTON   AVERY RANCH       5/4/2005
2657   11224 CRAZY WELL DRIVE      D.R. HORTON   AVERY RANCH       5/4/2005
2658   15101 DODGE CATTLE COVE     D.R. HORTON   AVERY RANCH       5/4/2005
2659   10705 BEARD AVENUE          D.R. HORTON   BAUERLE RANCH     5/4/2005
2660   10625 BEARD AVENUE          D.R. HORTON   BAUERLE RANCH     5/4/2005
2661   2408 CAMPFIELD PARKWAY      D.R. HORTON   GRAND OAKS        5/4/2005
2662   1411 COLORADO BEND DRIVE    D.R. HORTON   CP TOWN CENTER    5/5/2005
2663   704 BIG SPRING DRIVE        D.R. HORTON   CP TOWN CENTER    5/5/2005
2664   2604 MARCUS ABRAMS BLVD.    D.R. HORTON   OLYMPIC HEIGHTS   5/5/2005
2665   2600 MARCUS ABRAMS BLVD.    D.R. HORTON   OLYMPIC HEIGHTS   5/5/2005
2666   2602 MARCUS ABRAMS BLVD.    D.R. HORTON   OLYMPIC HEIGHTS   5/5/2005
2667   15100 DODGE CATTLE COVE     D.R. HORTON   AVERY RANCH       5/5/2005
2668   10921 DODGE CATTLE DRIVE    D.R. HORTON   AVERY RANCH       5/5/2005
2669   11001 DODGE CATTLE DRIVE    D.R. HORTON   AVERY RANCH       5/5/2005
2670   13136 BRIARCREEK LOOP       D.R. HORTON   BRIARCREEK        5/5/2005
2671   13108 BRIARCREEK LOOP       D.R. HORTON   BRIARCREEK        5/5/2005
2672   13140 BRIARCREEK LOOP       D.R. HORTON   BRIARCREEK        5/5/2005
2673   1009 BURGESS DRIVE          D.R. HORTON   BENBROOK RANCH    5/6/2005
2674   1002 BURGESS DRIVE          D.R. HORTON   BENBROOK RANCH    5/6/2005
2675   179 LEAR AVENUE             D.R. HORTON   CULLEN COUNTRY    5/6/2005
2676   1103 BURGESS DRIVE          D.R. HORTON   BENBROOK RANCH    5/6/2005
2677   #3801 16100 GREAT OAKS DR   D.R. HORTON   CAT HOLLOW        5/6/2005
2678   #3802 16100 GREAT OAKS DR   D.R. HORTON   CAT HOLLOW        5/6/2005
2679   #3803 16100 GREAT OAKS DR   D.R. HORTON   CAT HOLLOW        5/6/2005
2680   3904 TAPADO CANYON TRAIL    D.R. HORTON   STONE OAK         5/6/2005
2681   3908 TAPADO CANYON TRAIL    D.R. HORTON   STONE OAK         5/6/2005
2682   3916 TAPADO CANYON TRAIL    D.R. HORTON   STONE OAK         5/6/2005
2683   3900 TAPADO CANYON TRAIL    D.R. HORTON   STONE OAK         5/6/2005
2684   524 CLARENCE COURT          D.R. HORTON   CULLEN COUNTRY    5/6/2005
2685   1508 BIG BEND DRIVE         D.R. HORTON   CP TOWN CENTER    5/9/2005
2686   1506 BIG BEND DRIVE         D.R. HORTON   CP TOWN CENTER    5/9/2005
2687   #4101 16100 GREAT OAKS DR   D.R. HORTON   CAT HOLLOW        5/9/2005
2688   #4102 16100 GREAT OAKS DR   D.R. HORTON   CAT HOLLOW        5/9/2005
2689   #4103 16100 GREAT OAKS DR   D.R. HORTON   CAT HOLLOW        5/9/2005
2690   10905 DODGE CATTLE DRIVE    D.R. HORTON   AVERY RANCH       5/9/2005
2691   3920 TAPADO CANYON TRAIL    D.R. HORTON   STONE OAK         5/9/2005
2692   3924 TAPADO CANYON TRAIL    D.R. HORTON   STONE OAK         5/9/2005
2693   17736 GREAT BASIN AVENUE    D.R. HORTON   HIGHLAND PARK     5/9/2005


                                                                               49
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 57 of 1053 PageID:
                                    17622

2694   17732 GREAT BASIN AVENUE    D.R. HORTON   HIGHLAND PARK      5/9/2005
2695   10704 BEARD AVENUE          D.R. HORTON   BAUERLE RANCH     5/10/2005
2696   2308 SWEET CLOVER DRIVE     D.R. HORTON   GRAND OAKS        5/10/2005
2697   2400 SWEET CLOVER DRIVE     D.R. HORTON   GRAND OAKS        5/10/2005
2698   11204 CRAZY WELL DRIVE      D.R. HORTON   AVERY RANCH       5/10/2005
2699   11208 CRAZY WELL DRIVE      D.R. HORTON   AVERY RANCH       5/10/2005
2700   3932 TAPADO CANYON TRAIL    D.R. HORTON   STONE OAK         5/10/2005
2701   3912 TAPADO CANYON TRAIL    D.R. HORTON   STONE OAK         5/10/2005
2702   613 BIG SPRING DRIVE        D.R. HORTON   CP TOWN CENTER    5/11/2005
2703   2600 CAMPFIELD PARKWAY      D.R. HORTON   GRAND OAKS        5/11/2005
2704   3928 TAPADO CANYON TRAIL    D.R. HORTON   STONE OAK         5/11/2005
2705   1716 DARJEELING DRIVE       D.R. HORTON   BROOKFIELD GLEN   5/11/2005
2706   #3901 16100 GREAT OAKS DR   D.R. HORTON   CAT HOLLOW        5/12/2005
2707   #3902 16100 GREAT OAKS DR   D.R. HORTON   CAT HOLLOW        5/12/2005
2708   #3903 16100 GREAT OAKS DR   D.R. HORTON   CAT HOLLOW        5/12/2005
2709   #4001 16100 GREAT OAKS DR   D.R. HORTON   CAT HOLLOW        5/12/2005
2710   #4002 16100 GREAT OAKS DR   D.R. HORTON   CAT HOLLOW        5/12/2005
2711   #4003 16100 GREAT OAKS DR   D.R. HORTON   CAT HOLLOW        5/12/2005
2712   1720 DARJEELING DRIVE       D.R. HORTON   BROOKFIELD GLEN   5/12/2005
2713   1616 DARJEELING DRIVE       D.R. HORTON   BROOKFIELD GLEN   5/12/2005
2714   1620 DARJEELING DRIVE       D.R. HORTON   BROOKFIELD GLEN   5/12/2005
2715   10712 BEARD AVENUE          D.R. HORTON   BAUERLE RANCH     5/13/2005
2716   10700 BEARD AVENUE          D.R. HORTON   BAUERLE RANCH     5/13/2005
2717   10708 BEARD AVENUE          D.R. HORTON   BAUERLE RANCH     5/13/2005
2718   1405 COLORADO BEND DRIVE    D.R. HORTON   CP TOWN CENTER    5/13/2005
2719   611 BIG SPRING DRIVE        D.R. HORTON   CP TOWN CENTER    5/13/2005
2720   910 SOUTH BROOK DRIVE       D.R. HORTON   BENBROOK RANCH    5/13/2005
2721   908 SOUTH BROOK DRIVE       D.R. HORTON   BENBROOK RANCH    5/13/2005
2722   10701 BEARD AVENUE          D.R. HORTON   BAUERLE RANCH     5/13/2005
2723   10629 BEARD AVENUE          D.R. HORTON   BAUERLE RANCH     5/13/2005
2724   1403 COLORADO BEND DRIVE    D.R. HORTON   CP TOWN CENTER    5/13/2005
2725   8306 WINTERSTEIN DRIVE      D.R. HORTON   GRAND OAKS        5/13/2005
2726   8304 WINTERSTEIN DRIVE      D.R. HORTON   GRAND OAKS        5/13/2005
2727   1329 HONEY BLOSSOM DRIVE    D.R. HORTON   BROOKFIELD EST.   5/13/2005
2728   1700 DARJEELING DRIVE       D.R. HORTON   BROOKFIELD GLEN   5/13/2005
2729   1413 COLORADO BEND DRIVE    D.R. HORTON   CP TOWN CENTER    5/16/2005
2730   1409 COLORADO BEND DRIVE    D.R. HORTON   CP TOWN CENTER    5/16/2005
2731   1444 BIG BEND DRIVE         D.R. HORTON   CP TOWN CENTER    5/16/2005
2732   701 BIG SPRING DRIVE        D.R. HORTON   CP TOWN CENTER    5/17/2005
2733   637 CULLEN BOULEVARD        D.R. HORTON   CULLEN COUNTRY    5/17/2005
2734   10709 BEARD AVENUE          D.R. HORTON   BAUERLE RANCH     5/17/2005
2735   8310 WINTERSTEIN DRIVE      D.R. HORTON   GRAND OAKS        5/17/2005
2736   8312 WINTERSTEIN DRIVE      D.R. HORTON   GRAND OAKS        5/17/2005
2737   2404 SWEET CLOVER DRIVE     D.R. HORTON   GRAND OAKS        5/17/2005
2738   8302 WINTERSTEIN DRIVE      D.R. HORTON   GRAND OAKS        5/17/2005
2739   1612 DARJEELING DRIVE       D.R. HORTON   BROOKFIELD GLEN   5/17/2005
2740   1712 DARJEELING DRIVE       D.R. HORTON   BROOKFIELD GLEN   5/17/2005
2741   11324 STAKED PLAINS DRIVE   D.R. HORTON   AVERY RANCH       5/18/2005
2742   2214 HAZEN LANE             D.R. HORTON   GRAND OAKS        5/19/2005
2743   10913 DODGE CATTLE DRIVE    D.R. HORTON   AVERY RANCH       5/19/2005
2744   2402 SWEET CLOVER DRIVE     D.R. HORTON   GRAND OAKS        5/19/2005
2745   581 SAMPSON                 D.R. HORTON   PLUM CREEK        5/19/2005
2746   589 SAMPSON                 D.R. HORTON   PLUM CREEK        5/19/2005
2747   2207 HAZEN LANE             D.R. HORTON   GRAND OAKS        5/20/2005
2748   11004 CRAZY WELL DRIVE      D.R. HORTON   AVERY RANCH       5/20/2005


                                                                               50
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 58 of 1053 PageID:
                                    17623

2749   11216 CRAZY WELL DRIVE      D.R. HORTON   AVERY RANCH       5/20/2005
2750   10912 CRAZY WELL DRIVE      D.R. HORTON   AVERY RANCH       5/20/2005
2751   13112 BRIARCREEK LOOP       D.R. HORTON   BRIARCREEK        5/20/2005
2752   8308 WINTERSTEIN DRIVE      D.R. HORTON   GRAND OAKS        5/20/2005
2753   10917 DODGE CATTLE DRIVE    D.R. HORTON   AVERY RANCH       5/20/2005
2754   11212 CRAZY WELL DRIVE      D.R. HORTON   AVERY RANCH       5/23/2005
2755   421 GREY FEATHER COURT      D.R. HORTON   R.ROCK RANCH      5/23/2005
2756   11320 STAKED PLAINS LOOP    D.R. HORTON   AVERY RANCH       5/23/2005
2757   1305 DINER DRIVE            D.R. HORTON   FOREST OAKS       5/23/2005
2758   1307 DINER DRIVE            D.R. HORTON   FOREST OAKS       5/23/2005
2759   1309 DINER DRIVE            D.R. HORTON   FOREST OAKS       5/23/2005
2760   12804 BRIARCREEK LOOP       D.R. HORTON   BRIARCREEK        5/23/2005
2761   12800 BRIARCREEK LOOP       D.R. HORTON   BRIARCREEK        5/23/2005
2762   13216 BRIARCREEK LOOP       D.R. HORTON   BRIARCREEK        5/24/2005
2763   11328 STAKED PLAINS DRIVE   D.R. HORTON   AVERY RANCH       5/24/2005
2764   10813 DODGE CATTLE DRIVE    D.R. HORTON   AVERY RANCH       5/24/2005
2765   10613 BEARD AVENUE          D.R. HORTON   BAUERLE RANCH     5/24/2005
2766   10617 BEARD AVENUE          D.R. HORTON   BAUERLE RANCH     5/24/2005
2767   11009 LOS COMANCHEROS RD    D.R. HORTON   AVERY RANCH       5/25/2005
2768   11120 LOS COMANCHEROS RD.   D.R. HORTON   AVERY RANCH       5/25/2005
2769   1724 DARJEELING DRIVE       D.R. HORTON   BROOKFIELD GLEN   5/25/2005
2770   15108 DODGE CATTLE COVE     D.R. HORTON   AVERY RANCH       5/25/2005
2771   1333 CORONATION WAY         D.R. HORTON   BRKFIELD CROSS    5/25/2005
2772   1340 CORONATION WAY         D.R. HORTON   BRKFIELD CROSS    5/25/2005
2773   1101 BURGESS DRIVE          D.R. HORTON   BENBROOK RANCH    5/26/2005
2774   1105 BURGESS DRIVE          D.R. HORTON   BENBROOK RANCH    5/26/2005
2775   904 SOUTH BROOK DRIVE       D.R. HORTON   BENBROOK RANCH    5/26/2005
2776   912 SOUTH BROOK DRIVE       D.R. HORTON   BENBROOK RANCH    5/26/2005
2777   2702 MARCUS ABRAMS BLVD     D.R. HORTON   OLYMPIC HEIGHTS   5/26/2005
2778   2700 MARCUS ABRRAMS BLVD    D.R. HORTON   OLYMPIC HEIGHTS   5/26/2005
2779   2611 CAMPFIELD PARKWAY      D.R. HORTON   GRAND OAKS        5/26/2005
2780   11008 CRAZY WELL DRIVE      D.R. HORTON   AVERY RANCH       5/26/2005
2781   11000 CRAZY WELL DRIVE      D.R. HORTON   AVERY RANCH       5/26/2005
2782   597 SAMPSON                 D.R. HORTON   PLUM CREEK        5/27/2005
2783   2412 JESSE OWENS DRIVE      D.R. HORTON   OLYMPIC HEIGHTS   5/27/2005
2784   2414 JESSE OWENS DRIVE      D.R. HORTON   OLYMPIC HEIGHTS   5/27/2005
2785   1332 CORONATION WAY         D.R. HORTON   BRKFIELD CROSS    5/27/2005
2786   1336 CORONATION WAY         D.R. HORTON   BRKFIELD CROSS    5/27/2005
2787   2408 JESSE OWENS DRIVE      D.R. HORTON   OLYMPIC HEIGHTS   5/31/2005
2788   3838 CASTLE ROCK COVE       D.R. HORTON   STONE OAK         5/31/2005
2789   3842 CASTLE ROCK COVE       D.R. HORTON   STONE OAK         5/31/2005
2790   3846 CASTLE ROCK COVE       D.R. HORTON   STONE OAK         5/31/2005
2791   3850 CASTLE ROCK COVE       D.R. HORTON   STONE OAK         5/31/2005
2792   11200 LOS COMANCHEROS RD.   D.R. HORTON   AVERY RANCH        6/1/2005
2793   2610 MARCUS ABRAMS BLVD     D.R. HORTON   OLYMPIC HEIGHTS    6/1/2005
2794   627 CULLEN BOULEVARD        D.R. HORTON   CULLEN COUNTRY     6/2/2005
2795   134 ZAPALAC                 D.R. HORTON   PLUM CREEK         6/2/2005
2796   3854 CASTLE ROCK COVE       D.R. HORTON   STONE OAK          6/2/2005
2797   1312 GINGER SPICE LANE      D.R. HORTON   BRKFIELD CROSS     6/2/2005
2798   1324 GINGER SPICE LANE      D.R. HORTON   BRKFIELD CROSS     6/2/2005
2799   11812 JOHNNY WEISMULLER     D.R. HORTON   OLYMPIC HEIGHTS    6/3/2005
2800   11814 JOHNNY WEISMULLER     D.R. HORTON   OLYMPIC HEIGHTS    6/3/2005
2801   2704 MARCUS ABRAMS BLVD     D.R. HORTON   OLYMPIC HEIGHTS    6/3/2005
2802   1316 GINGER SPICE LANE      D.R. HORTON   BRKFIELD CROSS     6/3/2005
2803   2603 CAMPFIELD PARKWAY      D.R. HORTON   GRAND OAKS         6/3/2005


                                                                               51
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 59 of 1053 PageID:
                                    17624

2804   1521 LADY GREY AVENUE       D.R. HORTON   BRKFIELD CROSS     6/3/2005
2805   1517 LADY GREY AVENUE       D.R. HORTON   BRKFIELD CROSS     6/3/2005
2806   1505 LADY GREY AVENUE       D.R. HORTON   BRKFIELD CROSS     6/3/2005
2807   2608 MARCUS ABRAMS BLVD     D.R. HORTON   OLYMPIC HEIGHTS    6/6/2005
2808   677 SAMPSON                 D.R. HORTON   PLUM CREEK         6/6/2005
2809   1513 LADY GREY AVENUE       D.R. HORTON   BRKFIELD CROSS     6/6/2005
2810   11818 JOHNNY WEISMULLER     D.R. HORTON   OLYMPIC HEIGHTS    6/7/2005
2811   2418 JESSE OWENS DRIVE      D.R. HORTON   OLYMPIC HEIGHTS    6/7/2005
2812   2512 JESSE OWENS DRIVE      D.R. HORTON   OLYMPIC HEIGHTS    6/7/2005
2813   733 HOGAN                   D.R. HORTON   PLUM CREEK         6/7/2005
2814   2605 CAMPFIELD PARKWAY      D.R. HORTON   GRAND OAKS         6/7/2005
2815   2601 CAMPFIELD PARKWAY      D.R. HORTON   GRAND OAKS         6/7/2005
2816   2509 CAMPFIELD PARKWAY      D.R. HORTON   GRAND OAKS         6/7/2005
2817   1320 GINGER SPICE LANE      D.R. HORTON   BRKFIELD CROSS     6/7/2005
2818   13132 BRIARCREEK LOOP       D.R. HORTON   BRIARCREEK         6/7/2005
2819   3718 CAP ROCK TRAIL         D.R. HORTON   STONE OAK          6/7/2005
2820   1525 LADY GREY AVENUE       D.R. HORTON   BRKFIELD CROSS     6/7/2005
2821   134 LEAR AVENUE             D.R. HORTON   CULLEN COUNTRY     6/7/2005
2822   11308 STAKED PLAINS DRIVE   D.R. HORTON   AVERY RANCH        6/8/2005
2823   11316 STAKED PLAINS DRIVE   D.R. HORTON   AVERY RANCH        6/8/2005
2824   11312 STAKED PLAINS DRIVE   D.R. HORTON   AVERY RANCH        6/8/2005
2825   2328 PEARSON WAY            D.R. HORTON   SETTLERS CROSS     6/8/2005
2826   1212 SWEET LEAF LANE        D.R. HORTON   BROOKFIELD EST.    6/8/2005
2827   156 LEAR AVENUE             D.R. HORTON   CULLEN COUNTRY     6/8/2005
2828   11806 JOHNNY WEISMULLER     D.R. HORTON   OLYMPIC HEIGHTS    6/9/2005
2829   4913 HARTSON                D.R. HORTON   PLUM CREEK         6/9/2005
2830   2717 CRIMSON SKY COURT      D.R. HORTON   SETTLERS OVERLK    6/9/2005
2831   13101 BRIARCREEK LOOP       D.R. HORTON   BRIARCREEK         6/9/2005
2832   2607 CAMPFIELD PARKWAY      D.R. HORTON   GRAND OAKS         6/9/2005
2833   14912 MISTLETOE HEIGHTS     D.R. HORTON   AVERY RANCH        6/9/2005
2834   11101 LOS COMANCHEROS       D.R. HORTON   AVERY RANCH        6/9/2005
2835   3830 CASTLE ROCK COVE       D.R. HORTON   STONE OAK          6/9/2005
2836   1504 DISCOVERY BLVD.        D.R. HORTON   CP TOWN CENTER     6/9/2005
2837   11105 LOS COMANCHEROS       D.R. HORTON   AVERY RANCH        6/9/2005
2838   8300 WINTERSTEIN DRIVE      D.R. HORTON   GRAND OAKS         6/9/2005
2839   3826 CASTLE ROCK COVE       D.R. HORTON   STONE OAK          6/9/2005
2840   1501 LADY GREY AVENUE       D.R. HORTON   BROOKFIELD GLEN    6/9/2005
2841   1429 LADY GREY AVENUE       D.R. HORTON   BROOKFIELD GLEN    6/9/2005
2842   1425 LADY GREY AVENUE       D.R. HORTON   BROOKFIELD GLEN    6/9/2005
2843   11109 LOS COMANCHEROS       D.R. HORTON   AVERY RANCH        6/9/2005
2844   748 HOGAN                   D.R. HORTON   PLUM CREEK        6/10/2005
2845   743 HOGAN                   D.R. HORTON   PLUM CREEK        6/10/2005
2846   738 HOGAN                   D.R. HORTON   PLUM CREEK        6/10/2005
2847   1421 LADY GREY AVENUE       D.R. HORTON   BROOKFIELD GLEN   6/10/2005
2848   916 SOUTH BROOK DRIVE       D.R. HORTON   BENBROOK RANCH    6/14/2005
2849   1004 SOUTH BROOK DRIVE      D.R. HORTON   BENBROOK RANCH    6/14/2005
2850   1002 SOUTH BROOK DRIVE      D.R. HORTON   BENBROOK RANCH    6/14/2005
2851   15109 DODGE CATTLE COVE     D.R. HORTON   AVERY RANCH       6/14/2005
2852   3801 CASTLE ROCK COVE       D.R. HORTON   STONE OAK         6/14/2005
2853   3778 CASTLE ROCK DRIVE      D.R. HORTON   STONE OAK         6/14/2005
2854   1509 LADY GREY AVENUE       D.R. HORTON   BRKFIELD CROSS    6/14/2005
2855   1433 LADY GREY AVENUE       D.R. HORTON   BROOKFIELD GLEN   6/14/2005
2856   15105 DODGE CATTLE COVE     D.R. HORTON   AVERY RANCH       6/14/2005
2857   2302 MELISSA OAKS LANE      D.R. HORTON   ONION CREEK       6/14/2005
2858   2500 JESSE OWENS DRIVE      D.R. HORTON   OLYMPIC HEIGHTS   6/14/2005


                                                                               52
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 60 of 1053 PageID:
                                    17625

2859   615 CULLEN BOULEVARD        D.R. HORTON   CULLEN COUNTRY    6/14/2005
2860   1502 DISCOVERY BLVD.        D.R. HORTON   CP TOWN CENTER    6/15/2005
2861   2404 JESSE OWENS DRIVE      D.R. HORTON   OLYMPIC HEIGHTS   6/15/2005
2862   2406 JESSE OWENS DRIVE      D.R. HORTON   OLYMPIC HEIGHTS   6/15/2005
2863   2310 SWEET CLOVER DRIVE     D.R. HORTON   GRAND OAKS        6/16/2005
2864   2609 CAMPFIELD PARKWAY      D.R. HORTON   GRAND OAKS        6/16/2005
2865   15112 DODGE CATTLE COVE     D.R. HORTON   AVERY RANCH       6/16/2005
2866   14908 MISTLETOE HEIGHTS     D.R. HORTON   AVERY RANCH       6/16/2005
2867   1311 DINER DRIVE            D.R. HORTON   FOREST OAKS       6/16/2005
2868   2304 MELISSA OAKS LANE      D.R. HORTON   ONION CREEK       6/16/2005
2869   11117 LOS COMANCHEROS       D.R. HORTON   AVERY RANCH       6/17/2005
2870   11113 LOS COMANCHEROS       D.R. HORTON   AVERY RANCH       6/17/2005
2871   2508 JESSE OWENS DRIVE      D.R. HORTON   OLYMPIC HEIGHTS   6/17/2005
2872   2410 JESSE OWENS DRIVE      D.R. HORTON   OLYMPIC HEIGHTS   6/17/2005
2873   723 HOGAN                   D.R. HORTON   PLUM CREEK        6/18/2005
2874   580 SAMPSON                 D.R. HORTON   PLUM CREEK        6/18/2005
2875   4977 HARTSON                D.R. HORTON   PLUM CREEK        6/18/2005
2876   605 SAMPSON                 D.R. HORTON   PLUM CREEK        6/18/2005
2877   123 DEVONSHIRE DRIVE        D.R. HORTON   KENSINGTON        6/20/2005
2878   914 SOUTH BROOK DRIVE       D.R. HORTON   BENBROOK RANCH    6/21/2005
2879   10621 BEARD AVENUE          D.R. HORTON   BAUERLE RANCH     6/21/2005
2880   1500 DISCOVERY BLVD.        D.R. HORTON   CP TOWN CENTER    6/21/2005
2881   1508 DISCOVERY BLVD.        D.R. HORTON   CP TOWN CENTER    6/21/2005
2882   2410 CAMPFIELD PARKWAY      D.R. HORTON   GRAND OAKS        6/21/2005
2883   1510 DISCOVERY BLVD         D.R. HORTON   CP TOWN CENTER    6/21/2005
2884   1000 SOUTH BROOK DRIVE      D.R. HORTON   BENBROOK RANCH    6/22/2005
2885   1003 WHITLEY DRIVE          D.R. HORTON   BENBROOK RANCH    6/22/2005
2886   1001 WHITLEY DRIVE          D.R. HORTON   BENBROOK RANCH    6/22/2005
2887   2500 CAMPFIELD PARKWAY      D.R. HORTON   GRAND OAKS        6/22/2005
2888   1601 WHITTARD OF CHELSEA    D.R. HORTON   BROOKFIELD EST.   6/22/2005
2889   1512 WHITTARD OF CHELSEA    D.R. HORTON   BROOKFIELD EST.   6/22/2005
2890   1508 WHITTARD OF CHELSEA    D.R. HORTON   BROOKFIELD EST.   6/22/2005
2891   14717 HARCOURT HOUSE LANE   D.R. HORTON   BROOKFIELD EST.   6/23/2005
2892   2508 CAMPFIELD PARKWAY      D.R. HORTON   GRAND OAKS        6/23/2005
2893   2353 PEARSON WAY            D.R. HORTON   SETTLERS CROSS    6/23/2005
2894   14404 BRIARCREEK LOOP       D.R. HORTON   BRIARCREEK        6/24/2005
2895   1504 WHITTARD OF CHELSEA    D.R. HORTON   BROOKFIELD EST.   6/25/2005
2896   11013 LOS COMANCHEROS       D.R. HORTON   AVERY RANCH       6/27/2005
2897   4945 HARTSON                D.R. HORTON   PLUM CREEK        6/27/2005
2898   4929 HARTSON                D.R. HORTON   PLUM CREEK        6/27/2005
2899   2602 CAMPFIELD PARKWAY      D.R. HORTON   GRAND OAKS        6/27/2005
2900   573 SAMPSON                 D.R. HORTON   PLUM CREEK        6/27/2005
2901   10925 DODGE CATTLE DRIVE    D.R. HORTON   AVERY RANCH       6/27/2005
2902   1321 HONEY BLOSSOM DRIVE    D.R. HORTON   BROOKFIELD EST.   6/27/2005
2903   12912 JAMES MADISON ST.     D.R. HORTON   PRES. MEADOWS     6/28/2005
2904   12916 JAMES MADISON ST.     D.R. HORTON   PRES. MEADOWS     6/28/2005
2905   1500 WHITTARD OF CHELSEA    D.R. HORTON   BROOKFIELD EST.   6/29/2005
2906   12908 JAMES MADISON ST.     D.R. HORTON   PRES. MEADOWS     6/29/2005
2907   12920 JAMES MADISON ST.     D.R. HORTON   PRES. MEADOWS     6/29/2005
2908   12924 JAMES MADISON ST.     D.R. HORTON   PRES. MEADOWS     6/29/2005
2909   12928 JAMES MADISON ST.     D.R. HORTON   PRES. MEADOWS     6/29/2005
2910   12932 JAMES MADISON ST.     D.R. HORTON   PRES. MEADOWS     6/29/2005
2911   1009 WHITLEY DRIVE          D.R. HORTON   BENBROOK RANCH    6/30/2005
2912   1005 WHITLEY DRIVE          D.R. HORTON   BENBROOK RANCH    6/30/2005
2913   13425 BRIARCREEK LOOP       D.R. HORTON   BRIARCREEK         7/1/2005


                                                                               53
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 61 of 1053 PageID:
                                    17626

2914   13420 BRIARCREEK LOOP       D.R. HORTON   BRIARCREEK         7/1/2005
2915   2349 PEARSON WAY            D.R. HORTON   SETTLERS CROSS     7/1/2005
2916   2312 BUTLER WAY             D.R. HORTON   SETTLERS CROSS     7/1/2005
2917   2317 BUTLER WAY             D.R. HORTON   SETTLERS CROSS     7/1/2005
2918   13421 BRIARCREEK LOOP       D.R. HORTON   BRIARCREEK         7/5/2005
2919   13428 BRIARCREEK LOOP       D.R. HORTON   BRIARCREEK         7/5/2005
2920   13437 BRIARCREEK LOOP       D.R. HORTON   BRIARCREEK         7/5/2005
2921   2801 MARCUS ABRAMS BLVD     D.R. HORTON   OLYMPIC HEIGHTS    7/5/2005
2922   11813 JOHNNY WEISMULLER     D.R. HORTON   OLYMPIC HEIGHTS    7/5/2005
2923   11815 JOHNNY WEISMULLER     D.R. HORTON   OLYMPIC HEIGHTS    7/5/2005
2924   11819 JOHNNY WEISMULLER     D.R. HORTON   OLYMPIC HEIGHTS    7/5/2005
2925   13424 BRIARCREEK LOOP       D.R. HORTON   BRIARCREEK         7/5/2005
2926   13433 BRIARCREEK LOOP       D.R. HORTON   BRIARCREEK         7/5/2005
2927   209 GILA CLIFF DRIVE        D.R. HORTON   HIGHLAND PARK      7/5/2005
2928   205 GILA CLIFF DRIVE        D.R. HORTON   HIGHLAND PARK      7/5/2005
2929   17933 KENAI FJORDS DRIVE    D.R. HORTON   HIGHLAND PARK      7/5/2005
2930   17937 KENAI FJORDS DRIVE    D.R. HORTON   HIGHLAND PARK      7/5/2005
2931   416 FT. THOMAS PLACE        D.R. HORTON   R.ROCK RANCH       7/5/2005
2932   420 FT. THOMAS PLACE        D.R. HORTON   R.ROCK RANCH       7/5/2005
2933   13432 BRIARCREEK LOOP       D.R. HORTON   BRIARCREEK         7/6/2005
2934   1601 SWEET LEAF LANE        D.R. HORTON   BROOKFIELD EST.    7/6/2005
2935   13504 BRIARCREEK LOOP       D.R. HORTON   BRIARCREEK         7/6/2005
2936   13436 BRIARCREEK LOOP       D.R. HORTON   BRIARCREEK         7/6/2005
2937   13416 BRIARCREEK LOOP       D.R. HORTON   BRIARCREEK         7/6/2005
2938   2420 JESSE OWENS DRIVE      D.R. HORTON   OLYMPIC HEIGHTS    7/6/2005
2939   421 FT. THOMAS PLACE        D.R. HORTON   R.ROCK RANCH       7/6/2005
2940   2502 CAMPFIELD PARKWAY      D.R. HORTON   GRAND OAKS         7/6/2005
2941   1211 PEYTON PLACE           D.R. HORTON   FOREST OAKS        7/6/2005
2942   13408 BRIARCREEK LOOP       D.R. HORTON   BRIARCREEK         7/6/2005
2943   201 GILA CLIFF DRIVE        D.R. HORTON   HIGHLAND PARK      7/7/2005
2944   16509 ENNIS TRAIL           D.R. HORTON   AVERY RNCH EAST    7/7/2005
2945   1401 ORANGE SPICE COURT     D.R. HORTON   BROOKFIELD GLEN    7/7/2005
2946   1409 ORANGE SPICE COURT     D.R. HORTON   BROOKFIELD GLEN    7/7/2005
2947   4961 HARTSON                D.R. HORTON   PLUM CREEK         7/8/2005
2948   713 HOGAN                   D.R. HORTON   PLUM CREEK         7/8/2005
2949   752 SCHEEL                  D.R. HORTON   PLUM CREEK         7/8/2005
2950   734 SCHEEL                  D.R. HORTON   PLUM CREEK         7/8/2005
2951   1529 LADY GREY AVENUE       D.R. HORTON   BRKFIELD CROSS     7/8/2005
2952   1408 ORANGE SPICE COURT     D.R. HORTON   BROOKFIELD GLEN    7/8/2005
2953   1412 ORANGE SPICE COURT     D.R. HORTON   BROOKFIELD GLEN    7/8/2005
2954   11820 JOHNNY WEISMULLER     D.R. HORTON   OLYMPIC HEIGHTS    7/9/2005
2955   11817 JOHNNY WEISMULLER     D.R. HORTON   OLYMPIC HEIGHTS    7/9/2005
2956   416 GREY FEATHER COURT      D.R. HORTON   R.ROCK RANCH       7/9/2005
2957   2504 CAMPFIELD PARKWAY      D.R. HORTON   GRAND OAKS         7/9/2005
2958   1525 BIG BEND DRIVE         D.R. HORTON   CP TOWN CENTER    7/11/2005
2959   11304 STAKED PLAINS DRIVE   D.R. HORTON   AVERY RANCH       7/11/2005
2960   2416 JESSE OWENS DRIVE      D.R. HORTON   OLYMPIC HEIGHTS   7/11/2005
2961   1213 PEYTON PLACE           D.R. HORTON   FOREST OAKS       7/11/2005
2962   1209 PEYTON PLACE           D.R. HORTON   FOREST OAKS       7/11/2005
2963   1201 PEYTON PLACE           D.R. HORTON   FOREST OAKS       7/11/2005
2964   1533 LADY GREY AVENUE       D.R. HORTON   BRKFIELD CROSS    7/11/2005
2965   1400 ORANGE SPICE COURT     D.R. HORTON   BROOKFIELD GLEN   7/11/2005
2966   2905 FLEET DRIVE            D.R. HORTON   BAUERLE RANCH     7/11/2005
2967   2312 MELISSA OAKS LANE      D.R. HORTON   ONION CREEK       7/12/2005
2968   425 FT. THOMAS PLACE        D.R. HORTON   R.ROCK RANCH      7/12/2005


                                                                               54
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 62 of 1053 PageID:
                                    17627

2969   1205 PEYTON PLACE           D.R. HORTON   FOREST OAKS       7/12/2005
2970   1207 PEYTON PLACE           D.R. HORTON   FOREST OAKS       7/12/2005
2971   13517 BRIARCREEK LOOP       D.R. HORTON   BRIARCREEK        7/12/2005
2972   12829 JAMES MADISON ST.     D.R. HORTON   PRES. MEADOWS     7/12/2005
2973   12825 JAMES MADISON ST.     D.R. HORTON   PRES. MEADOWS     7/12/2005
2974   12821 JAMES MADISON ST.     D.R. HORTON   PRES. MEADOWS     7/12/2005
2975   17904 GLACIER BAY STREET    D.R. HORTON   HIGHLAND PARK     7/12/2005
2976   2510 JESSE OWENS DRIVE      D.R. HORTON   OLYMPIC HEIGHTS   7/13/2005
2977   2514 JESSE OWENS DRIVE      D.R. HORTON   OLYMPIC HEIGHTS   7/13/2005
2978   408 FT. THOMAS PLACE        D.R. HORTON   R.ROCK RANCH      7/13/2005
2979   11012 CRAZY WELL DRIVE      D.R. HORTON   AVERY RANCH       7/13/2005
2980   2901 FLEET DRIVE            D.R. HORTON   BAUERLE RANCH     7/13/2005
2981   17900 GLACIER BAY STREET    D.R. HORTON   HIGHLAND PARK     7/13/2005
2982   11100 LOS COMANCHEROS RD.   D.R. HORTON   AVERY RANCH       7/13/2005
2983   11112 LOS COMANCHEROS RD    D.R. HORTON   AVERY RANCH       7/13/2005
2984   11116 LOS COMANCHEROS RD.   D.R. HORTON   AVERY RANCH       7/13/2005
2985   2506 CAMPFIELD PARKWAY      D.R. HORTON   GRAND OAKS        7/14/2005
2986   1203 PEYTON PLACE           D.R. HORTON   FOREST OAKS       7/14/2005
2987   11008 LOS COMANCHEROS       D.R. HORTON   AVERY RANCH       7/14/2005
2988   1413 LADY GREY AVENUE       D.R. HORTON   BROOKFIELD GLEN   7/14/2005
2989   1417 LADY GREY AVENUE       D.R. HORTON   BROOKFIELD GLEN   7/14/2005
2990   9203 ROWLANDS SAYLE RD.     D.R. HORTON   ONION CREEK       7/14/2005
2991   9205 ROWLANDS SAYLE RD.     D.R. HORTON   ONION CREEK       7/14/2005
2992   9207 ROWLANDS SAYLE RD.     D.R. HORTON   ONION CREEK       7/14/2005
2993   13516 BRIARCREEK LOOP       D.R. HORTON   BRIARCREEK        7/15/2005
2994   13520 BRIARCREEK LOOP       D.R. HORTON   BRIARCREEK        7/15/2005
2995   13521 BRIARCREEK LOOP       D.R. HORTON   BRIARCREEK        7/15/2005
2996   12621 JAMES POLK STREET     D.R. HORTON   PRES. MEADOWS     7/15/2005
2997   12629 JAMES POLK STREET     D.R. HORTON   PRES. MEADOWS     7/15/2005
2998   1605 LADY GREY AVENUE       D.R. HORTON   BRKFIELD CROSS    7/15/2005
2999   1609 LADY GREY AVENUE       D.R. HORTON   BRKFIELD CROSS    7/15/2005
3000   13509 BRIARCREEK LOOP       D.R. HORTON   BRIARCREEK        7/15/2005
3001   1601 LADY GREY AVENUE       D.R. HORTON   BRKFIELD CROSS    7/15/2005
3002   17941 KENAI FJORDS DRIVE    D.R. HORTON   HIGHLAND PARK     7/15/2005
3003   2111 SETTLERS PARK LOOP     D.R. HORTON   SETTLERS PARK     7/15/2005
3004   126 ZAPALAC                 D.R. HORTON   PLUM CREEK        7/18/2005
3005   108 ZAPALAC                 D.R. HORTON   PLUM CREEK        7/18/2005
3006   118 ZAPALAC                 D.R. HORTON   PLUM CREEK        7/18/2005
3007   1516 WHITTARD OF CHELSEA    D.R. HORTON   BROOKFIELD EST.   7/18/2005
3008   1520 WHITTARD OF CHELSEA    D.R. HORTON   BROOKFIELD EST.   7/18/2005
3009   1409 LADY GREY AVENUE       D.R. HORTON   BROOKFIELD GLEN   7/18/2005
3010   1809 DARJEELING DRIVE       D.R. HORTON   BROOKFIELD GLEN   7/18/2005
3011   1416 LADY GREY AVENUE       D.R. HORTON   BROOKFIELD GLEN   7/18/2005
3012   2119 SETTLERS PARK LOOP     D.R. HORTON   SETTLERS PARK     7/18/2005
3013   2115 SETTLERS PARK LOOP     D.R. HORTON   SETTLERS PARK     7/18/2005
3014   2113 SETTLERS PARK LOOP     D.R. HORTON   SETTLERS PARK     7/18/2005
3015   13508 BRIARCREEK LOOP       D.R. HORTON   BRIARCREEK        7/19/2005
3016   145 HARTKOPH STREET         D.R. HORTON   CULLEN COUNTRY    7/19/2005
3017   1523 BIG BEND DRIVE         D.R. HORTON   CP TOWN CENTER    7/19/2005
3018   13201 BRIARCREEK LOOP       D.R. HORTON   BRIARCREEK        7/19/2005
3019   1420 ORANGE SPICE COURT     D.R. HORTON   BROOKFIELD GLEN   7/19/2005
3020   2129 SETTLERS PARK LOOP     D.R. HORTON   SETTLERS PARK     7/19/2005
3021   314 OXFORD DRIVE            D.R. HORTON   KENSINGTON        7/19/2005
3022   2127 SETTLERS PARK LOOP     D.R. HORTON   SETTLERS PARK     7/19/2005
3023   1513 BIG BEND DRIVE         D.R. HORTON   CP TOWN CENTER    7/20/2005


                                                                               55
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 63 of 1053 PageID:
                                    17628

3024   1537 LADY GREY AVENUE       D.R. HORTON   BRKFIELD CROSS    7/20/2005
3025   1617 LADY GREY AVENUE       D.R. HORTON   BRKFIELD CROSS    7/20/2005
3026   1613 LADY GREY AVENUE       D.R. HORTON   BRKFIELD CROSS    7/20/2005
3027   1413 ORANGE SPICE COURT     D.R. HORTON   BROOKFIELD GLEN   7/20/2005
3028   1524 WHITTARD OF CHELSEA    D.R. HORTON   BROOKFIELD EST.   7/20/2005
3029   1608 WHITTARD OF CHELSEA    D.R. HORTON   BROOKFIELD EST.   7/20/2005
3030   1604 WHITTARD OF CHELSEA    D.R. HORTON   BROOKFIELD EST.   7/20/2005
3031   12800 JAMES MADISON ST.     D.R. HORTON   PRES. MEADOWS     7/20/2005
3032   629 SAMPSON                 D.R. HORTON   PLUM CREEK        7/20/2005
3033   637 SAMPSON                 D.R. HORTON   PLUM CREEK        7/20/2005
3034   645 SAMPSON                 D.R. HORTON   PLUM CREEK        7/20/2005
3035   653 SAMPSON                 D.R. HORTON   PLUM CREEK        7/20/2005
3036   661 SAMPSON                 D.R. HORTON   PLUM CREEK        7/20/2005
3037   669 SAMPSON                 D.R. HORTON   PLUM CREEK        7/20/2005
3038   14728 BRUNO CIRCLE          D.R. HORTON   BROOKFIELD EST.   7/20/2005
3039   14724 BRUNO CIRCLE          D.R. HORTON   BROOKFIELD EST.   7/20/2005
3040   13605 BRIARCREEK LOOP       D.R. HORTON   BRIARCREEK        7/22/2005
3041   428 FT. THOMAS PLACE        D.R. HORTON   R.ROCK RANCH      7/22/2005
3042   12625 JAMES POLK STREET     D.R. HORTON   PRES. MEADOWS     7/22/2005
3043   12633 JAMES POLK STREET     D.R. HORTON   PRES. MEADOWS     7/22/2005
3044   11012 LOS COMANCHEROS RD.   D.R. HORTON   AVERY RANCH       7/22/2005
3045   11016 LOS COMANCHEROS RD.   D.R. HORTON   AVERY RANCH       7/22/2005
3046   327 MARQUITOS DRIVE         D.R. HORTON   KENSINGTON        7/22/2005
3047   #2 11508 STAKED PLAINS DR   D.R. HORTON   AVERY RANCH       7/22/2005
3048   #3 11508 STAKED PLAINS DR   D.R. HORTON   AVERY RANCH       7/22/2005
3049   12900 JAMES MADISON ST.     D.R. HORTON   PRES. MEADOWS     7/23/2005
3050   12904 JAMES MADISON ST.     D.R. HORTON   PRES. MEADOWS     7/23/2005
3051   12812 JAMES MADISON ST.     D.R. HORTON   PRES. MEADOWS     7/23/2005
3052   15104 DODGE CATTLE COVE     D.R. HORTON   AVERY RANCH       7/25/2005
3053   13500 BRIARCREEK LOOP       D.R. HORTON   BRIARCREEK        7/25/2005
3054   1345 CORONATION WAY         D.R. HORTON   BRKFIELD CROSS    7/25/2005
3055   1341 CORONATION WAY         D.R. HORTON   BRKFIELD CROSS    7/25/2005
3056   13501 BRIARCREEK LOOP       D.R. HORTON   BRIARCREEK        7/25/2005
3057   12816 JAMES MADISON ST.     D.R. HORTON   PRES. MEADOWS     7/25/2005
3058   12808 JAMES MADISON ST.     D.R. HORTON   PRES. MEADOWS     7/25/2005
3059   13412 BRIARCREEK LOOP       D.R. HORTON   BRIARCREEK        7/25/2005
3060   9201 ROWLANDS SAYLE ROAD    D.R. HORTON   ONION CREEK       7/25/2005
3061   1416 ORANGE SPICE COURT     D.R. HORTON   BROOKFIELD GLEN   7/26/2005
3062   17949 KENAI FJORDS DRIVE    D.R. HORTON   HIGHLAND PARK     7/26/2005
3063   1404 ORANGE SPICE COURT     D.R. HORTON   BROOKFIELD GLEN   7/26/2005
3064   278 OXFORD DRIVE            D.R. HORTON   KENSINGTON        7/26/2005
3065   290 OXFORD DRIVE            D.R. HORTON   KENSINGTON        7/26/2005
3066   302 OXFORD DRIVE            D.R. HORTON   KENSINGTON        7/26/2005
3067   315 MARQUITOS DRIVE         D.R. HORTON   KENSINGTON        7/26/2005
3068   279 MARQUITOS DRIVE         D.R. HORTON   KENSINGTON        7/26/2005
3069   303 MARQUITOS DRIVE         D.R. HORTON   KENSINGTON        7/26/2005
3070   9206 ROWLANDS SAYLE ROAD    D.R. HORTON   ONION CREEK       7/26/2005
3071   9210 ROWLANDS SAYLE ROAD    D.R. HORTON   ONION CREEK       7/26/2005
3072   1532 WHITTARD OF CHELSEA    D.R. HORTON   BROOKFIELD EST.   7/26/2005
3073   1528 WHITTARD OF CHELSEA    D.R. HORTON   BROOKFIELD EST.   7/26/2005
3074   11108 LOS COMANCHEROS RD.   D.R. HORTON   AVERY RANCH       7/27/2005
3075   12817 JAMES MADISON ST.     D.R. HORTON   PRES. MEADOWS     7/27/2005
3076   326 OXFORD DRIVE            D.R. HORTON   KENSINGTON        7/27/2005
3077   12824 JAMES MADISON ST.     D.R. HORTON   PRES. MEADOWS     7/27/2005
3078   12828 JAMES MADISON ST.     D.R. HORTON   PRES. MEADOWS     7/27/2005


                                                                               56
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 64 of 1053 PageID:
                                    17629

3079   12820 JAMES MADISON ST.    D.R. HORTON    PRES. MEADOWS     7/27/2005
3080   12804 JAMES MADISON ST.    D.R. HORTON    PRES. MEADOWS     7/27/2005
3081   10901 DODGE CATTLE DRIVE   D.R. HORTON    AVERY RANCH       7/27/2005
3082   11224 LOS COMANCHEROS      D.R. HORTON    AVERY RANCH       7/27/2005
3083   155 HARTKOPH STREET        D.R. HORTON    CULLEN COUNTRY    7/27/2005
3084   #2 17912 KENAI FORDS       D.R. HORTON    HIGHLAND PARK     7/27/2005
3085   #1 17912 KENAI FJORDS      D.R. HORTON    HIGHLAND PARK     7/27/2005
3086   17945 KENAI FJORDS DRIVE   D.R. HORTON    HIGHLAND PARK     7/28/2005
3087   #1 17908 KENAI FJORDS      D.R. HORTON    HIGHLAND PARK     7/28/2005
3088   #2 17908 KENAI FJORDS      D.R. HORTON    HIGHLAND PARK     7/28/2005
3089   #1 11508 STAKED PLAINS     D.R. HORTON    AVERY RANCH       7/28/2005
3090   #1 17904 KENAI FJORDS      D.R. HORTON    HIGHLAND PARK     7/28/2005
3091   #2 17904 KENAI FJORDS      D.R. HORTON    HIGHLAND PARK     7/28/2005
3092   1113 WHITLEY DRIVE         D.R. HORTON    BENBROOK RANCH    7/29/2005
3093   1600 WHITTARD OF CHELSEA   D.R. HORTON    BROOKFIELD EST.   7/29/2005
3094   1609 WHITTARD OF CHELSEA   D.R. HORTON    BROOKFIELD EST.   7/29/2005
3095   1605 WHITTARD OF CHELSEA   D.R. HORTON    BROOKFIELD EST.   7/29/2005
3096   291 MARQUITOS DRIVE        D.R. HORTON    KENSINGTON        7/30/2005
3097   9208 ROWLANDS SAYLE ROAD   D.R. HORTON    ONION CREEK        8/1/2005
3098   11216 LOS COMANCHEROS      D.R. HORTON    AVERY RANCH        8/1/2005
3099   11220 LOS COMANCHEROS      D.R. HORTON    AVERY RANCH        8/1/2005
3100   13528 BRIARCREEK LOOP      D.R. HORTON    BRIARCREEK         8/1/2005
3101   13628 BRIARCREEK LOOP      D.R. HORTON    BRIARCREEK         8/1/2005
3102   18336 BELFREY PASS         D.R. HORTON    BRIARCREEK         8/2/2005
3103   4953 HARTSON               D.R. HORTON    PLUM CREEK         8/2/2005
3104   2502 KEEPSAKE DRIVE        D.R. HORTON    GRAND OAKS         8/2/2005
3105   2404 KEEPSAKE DRIVE        D.R. HORTON    GRAND OAKS         8/2/2005
3106   2406 KEEPSAKE DRIVE        D.R. HORTON    GRAND OAKS         8/2/2005
3107   2408 KEEPSAKE DRIVE        D.R. HORTON    GRAND OAKS         8/2/2005
3108   412 BANDSTAND LANE         D.R. HORTON    FOREST OAKS        8/2/2005
3109   11228 LOS COMANCHEROS      D.R. HORTON    AVERY RANCH        8/2/2005
3110   13629 BRIARCREEK LOOP      D.R. HORTON    BRIARCREEK         8/2/2005
3111   13624 BRIARCREEK LOOP      D.R. HORTON    BRIARCREEK         8/2/2005
3112   18004 GLACIER BAY STREET   D.R. HORTON    HIGHLAND PARK      8/2/2005
3113   2504 KEEPSAKE DRIVE        D.R. HORTON    GRAND OAKS         8/3/2005
3114   2506 KEEPSAKE DRIVE        D.R. HORTON    GRAND OAKS         8/3/2005
3115   2512 KEEPSAKE DRIVE        D.R. HORTON    GRAND OAKS         8/3/2005
3116   2514 KEEPSAKE DRIVE        D.R. HORTON    GRAND OAKS         8/3/2005
3117   406 BANDSTAND LANE         D.R. HORTON    FOREST OAKS        8/3/2005
3118   404 BANDSTAND LANE         D.R. HORTON    FOREST OAKS        8/3/2005
3119   18008 GLACIER BAY STREET   D.R. HORTON    HIGHLAND PARK      8/3/2005
3120   13404 BRIARCREEK LOOP      D.R. HORTON    BRIARCREEK         8/4/2005
3121   13621 BRIARCREEK LOOP      D.R. HORTON    BRIARCREEK         8/4/2005
3122   1103 WHITLEY DRIVE         D.R. HORTON    BENBROOK RANCH     8/4/2005
3123   1107 WHITLEY DRIVE         D.R. HORTON    BENBROOK RANCH     8/4/2005
3124   2125 SETTLERS PARK LOOP    D.R. HORTON    SETTLERS PARK      8/4/2005
3125   2345 PEARSON WAY           D.R. HORTON    SETTLERS CROSS     8/4/2005
3126   1015 WHITLEY DRIVE         D.R. HORTON    BENBROOK RANCH     8/4/2005
3127   1516 LADY GREY AVENUE      D.R. HORTON    BRKFIELD CROSS     8/4/2005
3128   1512 LADY GREY AVENUE      D.R. HORTON    BRKFIELD CROSS     8/4/2005
3129   1520 LADY GREY AVENUE      D.R. HORTON    BRKFIELD CROSS     8/4/2005
3130   2508 KEEPSAKE DRIVE        D.R. HORTON    GRAND OAKS         8/5/2005
3131   2410 KEEPSAKE DRIVE        D.R. HORTON    GRAND OAKS         8/5/2005
3132   2500 KEEPSAKE DRIVE        D.R. HORTON    GRAND OAKS         8/5/2005
3133   13617 BRIARCREEK LOOP      D.R. HORTON    BRIARCREEK         8/8/2005


                                                                               57
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 65 of 1053 PageID:
                                    17630

3134   13505 BRIARCREEK LOOP      D.R. HORTON    BRIARCREEK         8/8/2005
3135   13512 BRIARCREEK LOOP      D.R. HORTON    BRIARCREEK         8/8/2005
3136   18000 GLACIER BAY STREET   D.R. HORTON    HIGHLAND PARK      8/8/2005
3137   17912 GLACIER BAY STREET   D.R. HORTON    HIGHLAND PARK      8/8/2005
3138   17908 GLACIER BAY STREET   D.R. HORTON    HIGHLAND PARK      8/8/2005
3139   1504 LADY GREY AVENUE      D.R. HORTON    BRKFIELD CROSS     8/8/2005
3140   11304 BRIARCREEK LOOP      D.R. HORTON    BRIARCREEK         8/9/2005
3141   2936 LYNNBROOK DRIVE       D.R. HORTON    BAUERLE RANCH      8/9/2005
3142   2928 LYNNBROOK DRIVE       D.R. HORTON    BAUERLE RANCH      8/9/2005
3143   2929 FLEET DRIVE           D.R. HORTON    BAUERLE RANCH      8/9/2005
3144   2925 FLEET DRIVE           D.R. HORTON    BAUERLE RANCH      8/9/2005
3145   2917 FLEET DRIVE           D.R. HORTON    BAUERLE RANCH      8/9/2005
3146   2913 FLEET DRIVE           D.R. HORTON    BAUERLE RANCH      8/9/2005
3147   17916 GLACIER BAY STREET   D.R. HORTON    HIGHLAND PARK      8/9/2005
3148   17920 GLACIER BAY STREET   D.R. HORTON    HIGHLAND PARK      8/9/2005
3149   1500 LADY GREY AVENUE      D.R. HORTON    BROOKFIELD GLEN    8/9/2005
3150   1420 LADY GREY AVENUE      D.R. HORTON    BROOKFIELD GLEN    8/9/2005
3151   1424 LADY GREY AVENUE      D.R. HORTON    BROOKFIELD GLEN    8/9/2005
3152   1105 WHITLEY DRIVE         D.R. HORTON    BENBROOK RANCH    8/10/2005
3153   1007 WHITLEY DRIVE         D.R. HORTON    BENBROOK RANCH    8/10/2005
3154   1101 WHITLEY DRIVE         D.R. HORTON    BENBROOK RANCH    8/10/2005
3155   13625 BRIARCREEK LOOP      D.R. HORTON    BRIARCREEK        8/10/2005
3156   13700 BRIARCREEK LOOP      D.R. HORTON    BRIARCREEK        8/10/2005
3157   13616 BRIARCREEK LOOP      D.R. HORTON    BRIARCREEK        8/10/2005
3158   2510 KEEPSAKE DRIVE        D.R. HORTON    GRAND OAKS        8/11/2005
3159   408 BANDSTAND LANE         D.R. HORTON    FOREST OAKS       8/11/2005
3160   11232 LOS COMANCHEROS      D.R. HORTON    AVERY RANCH       8/11/2005
3161   11329 BRIARCREEK LOOP      D.R. HORTON    BRIARCREEK        8/11/2005
3162   15215 STAKED PLAINS LOOP   D.R. HORTON    AVERY RANCH       8/11/2005
3163   1501 BIG BEND DRIVE        D.R. HORTON    CP TOWN CENTER    8/11/2005
3164   1519 BIG BEND DRIVE        D.R. HORTON    CP TOWN CENTER    8/11/2005
3165   1512 BIG BEND DRIVE        D.R. HORTON    CP TOWN CENTER    8/11/2005
3166   1508 LADY GREY AVENUE      D.R. HORTON    BRKFIELD CROSS    8/11/2005
3167   11316 BRIARCREEK LOOP      D.R. HORTON    BRIARCREEK        8/11/2005
3168   11308 BRIARCREEK LOOP      D.R. HORTON    BRIARCREEK        8/11/2005
3169   572 SAMPSON                D.R. HORTON    PLUM CREEK        8/12/2005
3170   205 DECKER                 D.R. HORTON    PLUM CREEK        8/12/2005
3171   17932 GLACIER BAY STREET   D.R. HORTON    HIGHLAND PARK     8/12/2005
3172   17928 GLACIER BAY STREET   D.R. HORTON    HIGHLAND PARK     8/12/2005
3173   1503 BIG BEND DRIVE        D.R. HORTON    CP TOWN CENTER    8/12/2005
3174   2604 BOLTON STREET         D.R. HORTON    BAUERLE RANCH     8/12/2005
3175   693 HOGAN                  D.R. HORTON    PLUM CREEK        8/12/2005
3176   1011 WHITLEY DRIVE         D.R. HORTON    BENBROOK RANCH    8/15/2005
3177   1013 WHITLEY DRIVE         D.R. HORTON    BENBROOK RANCH    8/15/2005
3178   2933 FLEET DRIVE           D.R. HORTON    BAUERLE RANCH     8/15/2005
3179   2921 FLEET DRIVE           D.R. HORTON    BAUERLE RANCH     8/15/2005
3180   2909 FLEET DRIVE           D.R. HORTON    BAUERLE RANCH     8/15/2005
3181   17924 GLACIER BAY STREET   D.R. HORTON    HIGHLAND PARK     8/15/2005
3182   1506 DISCOVERY BLVD.       D.R. HORTON    CP TOWN CENTER    8/15/2005
3183   11217 LOS COMANCHEROS      D.R. HORTON    AVERY RANCH       8/15/2005
3184   11204 LOS COMANCHEROS      D.R. HORTON    AVERY RANCH       8/15/2005
3185   11208 LOS COMANCHEROS      D.R. HORTON    AVERY RANCH       8/15/2005
3186   11212 LOS COMANCHEROS      D.R. HORTON    AVERY RANCH       8/15/2005
3187   18016 GLACIER BAY STREET   D.R. HORTON    HIGHLAND PARK     8/15/2005
3188   18012 GLACIER BAY STREET   D.R. HORTON    HIGHLAND PARK     8/15/2005


                                                                               58
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 66 of 1053 PageID:
                                    17631

3189   #2 17916 KENAI FJORS DR     D.R. HORTON   HIGHLAND PARK     8/15/2005
3190   424 FT. THOMAS PLACE        D.R. HORTON   R.ROCK RANCH      8/15/2005
3191   #1 17916 KENAI FJORDS DR    D.R. HORTON   HIGHLAND PARK     8/15/2005
3192   2924 LYNNBROOK DRIVE        D.R. HORTON   BAUERLE RANCH     8/15/2005
3193   13609 BRIARCREEK LOOP       D.R. HORTON   BRIARCREEK        8/16/2005
3194   13613 BRIARCREEK LOOP       D.R. HORTON   BRIARCREEK        8/16/2005
3195   11225 LOS COMANCHEROS       D.R. HORTON   AVERY RANCH       8/16/2005
3196   417 FT. THOMAS PLACE        D.R. HORTON   R.ROCK RANCH      8/16/2005
3197   605 CULLEN BOULEVARD        D.R. HORTON   CULLEN COUNTRY    8/16/2005
3198   11717 JOHNNY WEISMULLER     D.R. HORTON   OLYMPIC HEIGHTS   8/17/2005
3199   11719 JOHNNY WEISMULLER     D.R. HORTON   OLYMPIC HEIGHTS   8/17/2005
3200   11317 BRIARCREEK LOOP       D.R. HORTON   BRIARCREEK        8/17/2005
3201   11321 BRIARCREEK LOOP       D.R. HORTON   BRIARCREEK        8/17/2005
3202   11221 LOS COMANCHEROS       D.R. HORTON   AVERY RANCH       8/17/2005
3203   10825 DODGE CATTLE DR.      D.R. HORTON   AVERY RANCH       8/17/2005
3204   910 WHITLEY DRIVE           D.R. HORTON   BENBROOK RANCH    8/18/2005
3205   918 WHITLEY DRIVE           D.R. HORTON   BENBROOK RANCH    8/18/2005
3206   2131 SETTLERS PARK LOOP     D.R. HORTON   SETTLERS PARK     8/18/2005
3207   11715 JOHNNY WEISMULLER     D.R. HORTON   OLYMPIC HEIGHTS   8/18/2005
3208   11325 BRIARCREEK LOOP       D.R. HORTON   BRIARCREEK        8/18/2005
3209   2937 LYNNBROOK DRIVE        D.R. HORTON   BAUERLE RANCH     8/18/2005
3210   2933 LYNNBROOK DRIVE        D.R. HORTON   BAUERLE RANCH     8/18/2005
3211   2929 LYNNBROOK DRIVE        D.R. HORTON   BAUERLE RANCH     8/18/2005
3212   2516 KEEPSAKE DRIVE         D.R. HORTON   GRAND OAKS        8/18/2005
3213   2324 BUTLER WAY             D.R. HORTON   SETTLERS CROSS    8/18/2005
3214   2143 SETTLERS PARK LOOP     D.R. HORTON   SETTLERS PARK     8/18/2005
3215   912 WHITLEY DRIVE           D.R. HORTON   BENBROOK RANCH    8/19/2005
3216   914 WHITLEY DRIVE           D.R. HORTON   BENBROOK RANCH    8/19/2005
3217   2123 SETTLERS PARK LOOP     D.R. HORTON   SETTLERS PARK     8/19/2005
3218   #4 11508 STAKED PLAINS DR   D.R. HORTON   AVERY RANCH       8/19/2005
3219   #5 11508 STAKED PLAINS DR   D.R. HORTON   AVERY RANCH       8/19/2005
3220   2805 MARCUS ABRAMS BLVD     D.R. HORTON   OLYMPIC HEIGHTS   8/19/2005
3221   2809 MARCUS ABRAMS BLVD     D.R. HORTON   OLYMPIC HEIGHTS   8/19/2005
3222   2811 MARCUS ABRAMS BLVD     D.R. HORTON   OLYMPIC HEIGHTS   8/19/2005
3223   2503 KEEPSAKE DRIVE         D.R. HORTON   GRAND OAKS        8/19/2005
3224   2505 KEEPSAKE DRIVE         D.R. HORTON   GRAND OAKS        8/19/2005
3225   2507 KEEPSAKE DRIVE         D.R. HORTON   GRAND OAKS        8/19/2005
3226   2509 KEEPSAKE DRIVE         D.R. HORTON   GRAND OAKS        8/19/2005
3227   2511 KEEPSAKE DRIVE         D.R. HORTON   GRAND OAKS        8/19/2005
3228   1412 LADY GREY AVENUE       D.R. HORTON   BRKFIELD CROSS    8/19/2005
3229   410 BANDSTAND LANE          D.R. HORTON   FOREST OAKS       8/22/2005
3230   11705 JOHNNY WEISMULLER     D.R. HORTON   OLYMPIC HEIGHTS   8/22/2005
3231   11703 JOHNNY WEISMULLER     D.R. HORTON   OLYMPIC HEIGHTS   8/22/2005
3232   18024 GLACIER BAY STREET    D.R. HORTON   HIGHLAND PARK     8/22/2005
3233   18020 GLACIER BAY STREET    D.R. HORTON   HIGHLAND PARK     8/22/2005
3234   18124 MAMMOTH CAVE BLVD.    D.R. HORTON   HIGHLAND PARK     8/22/2005
3235   417 GREY FEATHER COURT      D.R. HORTON   R.ROCK RANCH      8/22/2005
3236   2513 KEEPSAKE DRIVE         D.R. HORTON   GRAND OAKS        8/22/2005
3237   8623 BROCK CIRCLE           D.R. HORTON   GRAND OAKS        8/22/2005
3238   18200 MAMMOTH CAVE BLVD     D.R. HORTON   HIGHLAND PARK     8/22/2005
3239   2932 LYNNBROOK DRIVE        D.R. HORTON   BAUERLE RANCH     8/23/2005
3240   703 HOGAN                   D.R. HORTON   PLUM CREEK        8/23/2005
3241   2932 BELGRAVE FALLS LN.     D.R. HORTON   BAUERLE RANCH     8/23/2005
3242   728 HOGAN                   D.R. HORTON   PLUM CREEK        8/23/2005
3243   146 LEAR AVENUE             D.R. HORTON   CULLEN COUNTRY    8/24/2005


                                                                               59
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 67 of 1053 PageID:
                                    17632

3244   1442 BIG BEND DRIVE         D.R. HORTON   CP TOWN CENTER    8/24/2005
3245   1502 BIG BEND DRIVE         D.R. HORTON   CP TOWN CENTER    8/24/2005
3246   15305 LADY ELIZABETHS LN.   D.R. HORTON   BRKFIELD CROSS    8/24/2005
3247   15317 LADY ELIZABETHS LN.   D.R. HORTON   BRKFIELD CROSS    8/24/2005
3248   11713 JOHNNY WEISMULLER     D.R. HORTON   OLYMPIC HEIGHTS   8/25/2005
3249   11803 JOHNNY WEISMULLER     D.R. HORTON   OLYMPIC HEIGHTS   8/25/2005
3250   11805 JOHNNY WEISMULLER     D.R. HORTON   OLYMPIC HEIGHTS   8/25/2005
3251   2137 SETTLERS PARK LOOP     D.R. HORTON   SETTLERS PARK     8/25/2005
3252   1337 CORONATION WAY         D.R. HORTON   BRKFIELD CROSS    8/25/2005
3253   593 CULLEN BOULEVARD        D.R. HORTON   CULLEN COUNTRY    8/25/2005
3254   15301 LADY ELIZABETHS LN.   D.R. HORTON   BRKFIELD CROSS    8/25/2005
3255   1309 GINGER SPICE LANE      D.R. HORTON   BRKFIELD CROSS    8/25/2005
3256   2135 SETTLERS PARK LOOP     D.R. HORTON   SETTLERS PARK     8/26/2005
3257   2121 SETTLERS PARK LOOP     D.R. HORTON   SETTLERS PARK     8/26/2005
3258   2912 LYNNBROOK DRIVE        D.R. HORTON   BAUERLE RANCH     8/26/2005
3259   2916 LYNNBROOK DRIVE        D.R. HORTON   BAUERLE RANCH     8/26/2005
3260   2904 LYNNBROOK DRIVE        D.R. HORTON   BAUERLE RANCH     8/26/2005
3261   420 GREY FEATHER COURT      D.R. HORTON   R.ROCK RANCH      8/26/2005
3262   1313 CORONATION WAY         D.R. HORTON   BRKFIELD CROSS    8/26/2005
3263   413 GREY FEATHER COURT      D.R. HORTON   R.ROCK RANCH      8/26/2005
3264   1215 PEYTON PLACE           D.R. HORTON   FOREST OAKS       8/27/2005
3265   1217 PEYTON PLACE           D.R. HORTON   FOREST OAKS       8/27/2005
3266   1219 PEYTON PLACE           D.R. HORTON   FOREST OAKS       8/27/2005
3267   2316 PEARSON WAY            D.R. HORTON   SETTLERS CROSS    8/29/2005
3268   11709 JOHNNY WEISMULLER     D.R. HORTON   OLYMPIC HEIGHTS   8/29/2005
3269   11701 JOHNNY WEISMULLER     D.R. HORTON   OLYMPIC HEIGHTS   8/29/2005
3270   103 ALTAMONT STREET         D.R. HORTON   RIVERWALK         8/29/2005
3271   105 ALTAMONT STREET         D.R. HORTON   RIVERWALK         8/29/2005
3272   2908 LYNNBROOK DRIVE        D.R. HORTON   BAUERLE RANCH     8/30/2005
3273   1606 DISCOVERY BLVD.        D.R. HORTON   CP TOWN CENTER    8/30/2005
3274   1511 BIG BEND DRIVE         D.R. HORTON   CP TOWN CENTER    8/30/2005
3275   744 SCHEEL                  D.R. HORTON   PLUM CREEK        8/31/2005
3276   768 SCHEEL                  D.R. HORTON   PLUM CREEK        8/31/2005
3277   596 SAMPSON                 D.R. HORTON   PLUM CREEK        8/31/2005
3278   131 DECKER                  D.R. HORTON   PLUM CREEK        8/31/2005
3279   704 HOGAN                   D.R. HORTON   PLUM CREEK        8/31/2005
3280   683 HOGAN                   D.R. HORTON   PLUM CREEK        8/31/2005
3281   2153 SETTLERS PARK LOOP     D.R. HORTON   SETTLERS PARK     8/31/2005
3282   15309 LADY ELIZABETHS LN.   D.R. HORTON   BRKFIELD CROSS    8/31/2005
3283   15325 LADY ELIZABETHS LN.   D.R. HORTON   BRKFIELD CROSS    8/31/2005
3284   400 BANDSTAND LANE          D.R. HORTON   FOREST OAKS       8/31/2005
3285   3810 MAYFIELD RANCH BLVD.   D.R. HORTON   STONE OAK         8/31/2005
3286   3820 MAYFIELD RANCH BLVD.   D.R. HORTON   STONE OAK         8/31/2005
3287   762 SCHEEL                  D.R. HORTON   PLUM CREEK         9/1/2005
3288   #3 1430 BIG BEND            D.R. HORTON   CP TOWN CENTER     9/1/2005
3289   #4 1430 BIG BEND            D.R. HORTON   CP TOWN CENTER     9/1/2005
3290   #5 1430 BIG BEND            D.R. HORTON   CP TOWN CENTER     9/1/2005
3291   #6 1430 BIG BEND            D.R. HORTON   CP TOWN CENTER     9/1/2005
3292   #8 1430 BIG BEND            D.R. HORTON   CP TOWN CENTER     9/1/2005
3293   2936 BELGRAVE FALLS LN.     D.R. HORTON   BAUERLE RANCH      9/1/2005
3294   716 SCHEEL                  D.R. HORTON   PLUM CREEK         9/1/2005
3295   2614 THERESA BLANCHARD LN   D.R. HORTON   OLYMPIC HEIGHTS    9/1/2005
3296   #7 1430 BIG BEND            D.R. HORTON   CP TOWN CENTER     9/1/2005
3297   1309 CORONATION WAY         D.R. HORTON   BRKFIELD CROSS     9/1/2005
3298   1321 CORONATION WAY         D.R. HORTON   BRKFIELD CROSS     9/1/2005


                                                                               60
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 68 of 1053 PageID:
                                    17633

3299   1325 CORONATION WAY         D.R. HORTON   BRKFIELD CROSS     9/1/2005
3300   #1 1430 BIG BEND DRIVE      D.R. HORTON   CP TOWN CENTER     9/1/2005
3301   #2 1430 BIG BEND DRIVE      D.R. HORTON   CP TOWN CENTER     9/1/2005
3302   2139 SETTLERS PARK LOOP     D.R. HORTON   SETTLERS PARK      9/2/2005
3303   11012 WARDOUR LANE          D.R. HORTON   BAUERLE RANCH      9/2/2005
3304   1102 BURGESS DRIVE          D.R. HORTON   BENBROOK RANCH     9/2/2005
3305   11004 WARDOUR LANE          D.R. HORTON   BAUERLE RANCH      9/2/2005
3306   1608 DISCOVERY BLVD.        D.R. HORTON   CP TOWN CENTER     9/2/2005
3307   11000 WARDOUR LANE          D.R. HORTON   BAUERLE RANCH      9/2/2005
3308   11017 DODGE CATTLE DRIVE    D.R. HORTON   AVERY RANCH        9/2/2005
3309   402 BANDSTAND LANE          D.R. HORTON   FOREST OAKS        9/2/2005
3310   11613 BRUCE JENNER LANE     D.R. HORTON   OLYMPIC HEIGHTS    9/2/2005
3311   3880 MAYFIELD RANCH BLVD    D.R. HORTON   STONE OAK          9/2/2005
3312   8501 WINTERSTEIN DRIVE      D.R. HORTON   GRAND OAKS         9/6/2005
3313   8505 WINTERSTEIN DRIVE      D.R. HORTON   GRAND OAKS         9/6/2005
3314   11607 BRUCE JENNER LANE     D.R. HORTON   OLYMPIC HEIGHTS    9/6/2005
3315   11611 BRUCE JENNER LANE     D.R. HORTON   OLYMPIC HEIGHTS    9/6/2005
3316   2515 KEEPSAKE DRIVE         D.R. HORTON   GRAND OAKS         9/7/2005
3317   11013 DODGE CATTLE DRIVE    D.R. HORTON   AVERY RANCH        9/7/2005
3318   11009 DODGE CATTLE DRIVE    D.R. HORTON   AVERY RANCH        9/7/2005
3319   11005 DODGE CATTLE DRIVE    D.R. HORTON   AVERY RANCH        9/7/2005
3320   11021 DODGE CATTLE DRIVE    D.R. HORTON   AVERY RANCH        9/7/2005
3321   8605 WINTERSTEIN DRIVE      D.R. HORTON   GRAND OAKS         9/7/2005
3322   410 GREY FEATHER COURT      D.R. HORTON   R.ROCK RANCH       9/7/2005
3323   400 FT. THOMAS PLACE        D.R. HORTON   R.ROCK RANCH       9/7/2005
3324   409 FT. THOMAS PLACE        D.R. HORTON   R.ROCK RANCH       9/7/2005
3325   405 FT. THOMAS PLACE        D.R. HORTON   R.ROCK RANCH       9/7/2005
3326   401 FT. THOMAS PLACE        D.R. HORTON   R.ROCK RANCH       9/7/2005
3327   413 FT. THOMAS PLACE        D.R. HORTON   R.ROCK RANCH       9/7/2005
3328   1305 GINGER SPICE LANE      D.R. HORTON   BRKFIELD CROSS     9/7/2005
3329   197 DECKER                  D.R. HORTON   PLUM CREEK         9/8/2005
3330   10724 KILKEE COVE           D.R. HORTON   AVERY RANCH        9/8/2005
3331   #11 1430 BIG BEND DRIVE     D.R. HORTON   CP TOWN CENTER     9/8/2005
3332   #12 1430 BIG BEND DRIVE     D.R. HORTON   CP TOWN CENTER     9/8/2005
3333   #13 1430 BIG BEND DRIVE     D.R. HORTON   CP TOWN CENTER     9/8/2005
3334   #15 1430 BIG BEND DRIVE     D.R. HORTON   CP TOWN CENTER     9/8/2005
3335   #16 1430 BIG BEND DRIVE     D.R. HORTON   CP TOWN CENTER     9/8/2005
3336   #14 1430 BIG BEND DRIVE     D.R. HORTON   CP TOWN CENTER     9/8/2005
3337   1600 HILL COUNTRY DRIVE     D.R. HORTON   CP TOWN CENTER     9/9/2005
3338   1607 HILL COUNTRY DRIVE     D.R. HORTON   CP TOWN CENTER     9/9/2005
3339   1605 HILL COUNTRY DRIVE     D.R. HORTON   CP TOWN CENTER     9/9/2005
3340   15313 LADY ELIZABETHS LN.   D.R. HORTON   BRKFIELD CROSS     9/9/2005
3341   #9 1430 BIG BEND DRIVE      D.R. HORTON   CP TOWN CENTER     9/9/2005
3342   #10 1430 BIG BEND DRIVE     D.R. HORTON   CP TOWN CENTER     9/9/2005
3343   2813 MARCUS ABRAMS BLVD     D.R. HORTON   OLYMPIC HEIGHTS   9/10/2005
3344   2600 THERESA BLANCHARD LN   D.R. HORTON   OLYMPIC HEIGHTS   9/10/2005
3345   2608 THERESA BLANCHARD LN   D.R. HORTON   OLYMPIC HEIGHTS   9/10/2005
3346   8503 WINTERSTEIN DRIVE      D.R. HORTON   GRAND OAKS        9/10/2005
3347   11615 BRUCE JENNER LANE     D.R. HORTON   OLYMPIC HEIGHTS   9/10/2005
3348   11617 BRUCE JENNER LANE     D.R. HORTON   OLYMPIC HEIGHTS   9/10/2005
3349   1300 PEPPERMINT TRAIL       D.R. HORTON   BRKFIELD CROSS    9/10/2005
3350   1317 CORONATION WAY         D.R. HORTON   BRKFIELD CROSS    9/10/2005
3351   12809 JAMES MADISON ST.     D.R. HORTON   PRES. MEADOWS     9/12/2005
3352   12805 JAMES MADISON ST.     D.R. HORTON   PRES. MEADOWS     9/12/2005
3353   12813 JAMES MADISON ST.     D.R. HORTON   PRES. MEADOWS     9/12/2005


                                                                               61
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 69 of 1053 PageID:
                                    17634

3354   3830 MAYFIELD RANCH BLVD    D.R. HORTON   STONE OAK         9/12/2005
3355   3850 MAYFIELD RANCH BLVD    D.R. HORTON   STONE OAK         9/12/2005
3356   2900 LYNNBROOK DRIVE        D.R. HORTON   BAUERLE RANCH     9/13/2005
3357   708 SCHEEL                  D.R. HORTON   PLUM CREEK        9/13/2005
3358   1616 WHITTARD OF CHELSEA    D.R. HORTON   BROOKFIELD EST.   9/13/2005
3359   1620 WHITTARD OF CHELSEA    D.R. HORTON   BROOKFIELD EST.   9/13/2005
3360   3200 WINDING RIVER TRAIL    D.R. HORTON   STONE OAK         9/13/2005
3361   3870 MAYFIELD RANCH BLVD    D.R. HORTON   STONE OAK         9/13/2005
3362   11016 WARDOUR LANE          D.R. HORTON   BAUERLE RANCH     9/14/2005
3363   2925 LYNNBROOK DRIVE        D.R. HORTON   BAUERLE RANCH     9/14/2005
3364   2913 LYNNBROOK DRIVE        D.R. HORTON   BAUERLE RANCH     9/14/2005
3365   2909 LYNNBROOK DRIVE        D.R. HORTON   BAUERLE RANCH     9/14/2005
3366   2609 THERESA BLANCHARD      D.R. HORTON   OLYMPIC HEIGHTS   9/14/2005
3367   2607 THERESA BLANCHARD LN   D.R. HORTON   OLYMPIC HEIGHTS   9/14/2005
3368   2605 THERESA BLANCHARD LN   D.R. HORTON   OLYMPIC HEIGHTS   9/14/2005
3369   8611 WINTERSTEIN DRIVE      D.R. HORTON   GRAND OAKS        9/14/2005
3370   8609 WINTERSTEIN DRIVE      D.R. HORTON   GRAND OAKS        9/14/2005
3371   8607 WINTERSTEIN DRIVE      D.R. HORTON   GRAND OAKS        9/14/2005
3372   8613 WINTERSTEIN DRIVE      D.R. HORTON   GRAND OAKS        9/14/2005
3373   8615 WINTERSTEIN DRIVE      D.R. HORTON   GRAND OAKS        9/14/2005
3374   8617 WINTERSTEIN DRIVE      D.R. HORTON   GRAND OAKS        9/14/2005
3375   1624 WHITTARD OF CHELSEA    D.R. HORTON   BROOKFIELD EST.   9/14/2005
3376   11801 JOHNNY WEISMULLER     D.R. HORTON   OLYMPIC HEIGHTS   9/15/2005
3377   2604 THERESA BLANCHARD LN   D.R. HORTON   OLYMPIC HEIGHTS   9/15/2005
3378   11800 JOHNNY WEISMULLER     D.R. HORTON   OLYMPIC HEIGHTS   9/15/2005
3379   #6 11508 STAKED PLAINS DR   D.R. HORTON   AVERY RANCH       9/15/2005
3380   1641 WHITTARD OF CHELSEA    D.R. HORTON   BROOKFIELD EST.   9/15/2005
3381   1628 WHITTARD OF CHELSEA    D.R. HORTON   BROOKFIELD EST.   9/15/2005
3382   2138 SETTLERS PARK LOOP     D.R. HORTON   SETTLERS PARK     9/15/2005
3383   692 SCHEEL                  D.R. HORTON   PLUM CREEK        9/16/2005
3384   700 SCHEEL                  D.R. HORTON   PLUM CREEK        9/16/2005
3385   718 HOGAN                   D.R. HORTON   PLUM CREEK        9/16/2005
3386   673 HOGAN                   D.R. HORTON   PLUM CREEK        9/16/2005
3387   157 DECKER                  D.R. HORTON   PLUM CREEK        9/16/2005
3388   1505 BIG BEND DRIVE         D.R. HORTON   CP TOWN CENTER    9/16/2005
3389   8619 BROCK CIRCLE           D.R. HORTON   GRAND OAKS        9/16/2005
3390   1504 BIG BEND DRIVE         D.R. HORTON   CP TOWN CENTER    9/16/2005
3391   1500 BIG BEND DRIVE         D.R. HORTON   CP TOWN CENTER    9/16/2005
3392   1510 BIG BEND DRIVE         D.R. HORTON   CP TOWN CENTER    9/16/2005
3393   1301 GINGER SPICE LANE      D.R. HORTON   BRKFIELD CROSS    9/17/2005
3394   1645 WHITTARD OF CHELSEA    D.R. HORTON   BROOKFIELD EST.   9/17/2005
3395   1632 WHITTARD OF CHELSEA    D.R. HORTON   BROOKFIELD EST.   9/17/2005
3396   1637 WHITTARD OF CHELSEA    D.R. HORTON   BROOKFIELD EST.   9/17/2005
3397   2921 LYNNBROOK DRIVE        D.R. HORTON   BAUERLE RANCH     9/19/2005
3398   1521 BIG BEND DRIVE         D.R. HORTON   CP TOWN CENTER    9/19/2005
3399   405 GREY FEATHER COURT      D.R. HORTON   R.ROCK RANCH      9/19/2005
3400   741 SAMPSON                 D.R. HORTON   PLUM CREEK        9/21/2005
3401   749 SAMPSON                 D.R. HORTON   PLUM CREEK        9/21/2005
3402   125 DECKER                  D.R. HORTON   PLUM CREEK        9/21/2005
3403   468 CLARENCE COURT          D.R. HORTON   CULLEN COUNTRY    9/21/2005
3404   13608 BRIARCREEK LOOP       D.R. HORTON   BRIARCREEK        9/21/2005
3405   13901 BRIARCREEK LOOP       D.R. HORTON   BRIARCREEK        9/21/2005
3406   401 GREY FEATHER COURT      D.R. HORTON   R.ROCK RANCH      9/21/2005
3407   13708 BRIARCREEK LOOP       D.R. HORTON   BRIARCREEK        9/21/2005
3408   801 RUBLES COURT            D.R. HORTON   BENBROOK RANCH    9/22/2005


                                                                               62
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 70 of 1053 PageID:
                                    17635

3409   1507 BIG BEND DRIVE         D.R. HORTON   CP TOWN CENTER    9/22/2005
3410   1517 BIG BEND DRIVE         D.R. HORTON   CP TOWN CENTER    9/22/2005
3411   805 RUBLES COURT            D.R. HORTON   BENBROOK RANCH    9/22/2005
3412   480 CLARENCE COURT          D.R. HORTON   CULLEN COUNTRY    9/22/2005
3413   13905 BRIARCREEK LOOP       D.R. HORTON   BRIARCREEK        9/22/2005
3414   13809 BRIARCREEK LOOP       D.R. HORTON   BRIARCREEK        9/22/2005
3415   11312 BRIARCREEK LOOP       D.R. HORTON   BRIARCREEK        9/23/2005
3416   18004 BELFRY PASS           D.R. HORTON   BRIARCREEK        9/23/2005
3417   13524 BRIARCREEK LOOP       D.R. HORTON   BRIARCREEK        9/23/2005
3418   13813 BRIARCREEK LOOP       D.R. HORTON   BRIARCREEK        9/23/2005
3419   15321 LADY ELIZABETHS LN.   D.R. HORTON   BRKFIELD CROSS    9/23/2005
3420   1301 CORONATION WAY         D.R. HORTON   BRKFIELD CROSS    9/23/2005
3421   3208 WINDING RIVER TRAIL    D.R. HORTON   STONE OAK         9/23/2005
3422   3212 WINDING RIVER TRAIL    D.R. HORTON   STONE OAK         9/23/2005
3423   3216 WINDING RIVER TRAIL    D.R. HORTON   STONE OAK         9/23/2005
3424   1107 BURGESS DRIVE          D.R. HORTON   BENBROOK RANCH    9/26/2005
3425   1108 HENDERSON DRIVE        D.R. HORTON   BENBROOK RANCH    9/26/2005
3426   1009 SWEET LEAF LANE        D.R. HORTON   BROOKFIELD EST.   9/26/2005
3427   4109 WHITECREST COVE        D.R. HORTON   STONE OAK         9/26/2005
3428   4105 WHITECREST COVE        D.R. HORTON   STONE OAK         9/26/2005
3429   2700 BREEZY POINT COVE      D.R. HORTON   SETTLERS OVERLK   9/26/2005
3430   2708 BREEZY POINT COVE      D.R. HORTON   SETTLERS OVERLK   9/26/2005
3431   2803 MARCUS ABRAMS BLVD.    D.R. HORTON   OLYMPIC HEIGHTS   9/27/2005
3432   11804 JOHNNY WEISMULLER     D.R. HORTON   OLYMPIC HEIGHTS   9/27/2005
3433   11802 JOHNNY WEISMULLER     D.R. HORTON   OLYMPIC HEIGHTS   9/27/2005
3434   11706 JOHNNY WEISMULLER     D.R. HORTON   OLYMPIC HEIGHTS   9/27/2005
3435   11608 JOHNNY WEISMULLER     D.R. HORTON   OLYMPIC HEIGHTS   9/27/2005
3436   4116 WHITECREST COVE        D.R. HORTON   STONE OAK         9/27/2005
3437   4112 WHITECREST COVE        D.R. HORTON   STONE OAK         9/27/2005
3438   753 HOGAN                   D.R. HORTON   PLUM CREEK        9/28/2005
3439   709 SAMPSON                 D.R. HORTON   PLUM CREEK        9/28/2005
3440   458 CLARENCE COURT          D.R. HORTON   CULLEN COUNTRY    9/28/2005
3441   1513 SWEET LEAF LANE        D.R. HORTON   BROOKFIELD EST.   9/28/2005
3442   1013 SWEET LEAF LANE        D.R. HORTON   BROOKFIELD EST.   9/28/2005
3443   1636 WHITTARD OF CHELSEA    D.R. HORTON   BROOKFIELD EST.   9/28/2005
3444   1517 SWEET LEAF LANE        D.R. HORTON   BROOKFIELD EST.   9/28/2005
3445   2724 BREEZY POINT COVE      D.R. HORTON   SETTLERS OVERLK   9/28/2005
3446   2720 BREEZY POINT COVE      D.R. HORTON   SETTLERS OVERLK   9/28/2005
3447   12801 THOMAS JEFFERSON ST   D.R. HORTON   PRES. MEADOWS     9/29/2005
3448   12805 THOMAS JEFFERSON ST   D.R. HORTON   PRES. MEADOWS     9/29/2005
3449   207 ALTAMONT STREET         D.R. HORTON   RIVERWALK         9/29/2005
3450   211 ALTAMONT STREET         D.R. HORTON   RIVERWALK         9/29/2005
3451   213 ALTAMONT STREET         D.R. HORTON   RIVERWALK         9/29/2005
3452   2928 BELGRAVE FALLS LANE    D.R. HORTON   BAUERLE RANCH     9/29/2005
3453   3237 WINDING RIVER TRAIL    D.R. HORTON   STONE OAK         9/29/2005
3454   3225 WINDING RIVER TRAIL    D.R. HORTON   STONE OAK         9/29/2005
3455   4113 WHITECREST COVE        D.R. HORTON   STONE OAK         9/29/2005
3456   2716 BREEZY POINT COVE      D.R. HORTON   SETTLERS OVERLK   9/29/2005
3457   2712 BREEZY POINT COVE      D.R. HORTON   SETTLERS OVERLK   9/29/2005
3458   2704 BREEZY POINT COVE      D.R. HORTON   SETTLERS OVERLK   9/29/2005
3459   11700 JOHNNY WEISMULLER     D.R. HORTON   OLYMPIC HEIGHTS   9/30/2005
3460   225 ALTAMONT STREET         D.R. HORTON   RIVERWALK         9/30/2005
3461   223 ALTAMONT STREET         D.R. HORTON   RIVERWALK         9/30/2005
3462   217 ALTAMONT STREET         D.R. HORTON   RIVERWALK         9/30/2005
3463   227 ALTAMONT STREET         D.R. HORTON   RIVERWALK         9/30/2005


                                                                               63
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 71 of 1053 PageID:
                                    17636

3464   221 ALTAMONT STREET         D.R. HORTON   RIVERWALK         9/30/2005
3465   2916 BELGRAVE FALLS LANE    D.R. HORTON   BAUERLE RANCH     9/30/2005
3466   2908 BELGRAVE FALLS LANE    D.R. HORTON   BAUERLE RANCH     9/30/2005
3467   2912 BELGRAVE FALLS LANE    D.R. HORTON   BAUERLE RANCH     9/30/2005
3468   1305 CORONATION WAY         D.R. HORTON   BRKFIELD CROSS    9/30/2005
3469   1329 CORONATION WAY         D.R. HORTON   BRKFIELD CROSS    9/30/2005
3470   11712 JOHNNY WEISMULLER     D.R. HORTON   OLYMPIC HEIGHTS   10/1/2005
3471   11708 JOHNNY WEISMULLER     D.R. HORTON   OLYMPIC HEIGHTS   10/1/2005
3472   11704 JOHNNY WEISMULLER     D.R. HORTON   OLYMPIC HEIGHTS   10/1/2005
3473   11702 JOHNNY WEISMULLER     D.R. HORTON   OLYMPIC HEIGHTS   10/1/2005
3474   2924 BELGRAVE FALLS LANE    D.R. HORTON   BAUERLE RANCH     10/1/2005
3475   2920 BELGRAVE FALLS LANE    D.R. HORTON   BAUERLE RANCH     10/1/2005
3476   409 GREY FEATHER COURT      D.R. HORTON   R.ROCK RANCH      10/1/2005
3477   3860 MAYFIELD RANCH BLVD.   D.R. HORTON   STONE OAK         10/1/2005
3478   3890 MAYFIELD RANCH BLVD.   D.R. HORTON   STONE OAK         10/1/2005
3479   3840 MAYFIELD RANCH BLVD.   D.R. HORTON   STONE OAK         10/1/2005
3480   1104 HENDERSON DRIVE        D.R. HORTON   BENBROOK RANCH    10/3/2005
3481   2610 THERESA BLANCHARD LN   D.R. HORTON   OLYMPIC HEIGHTS   10/3/2005
3482   2612 THERESA BLANCHARD LN   D.R. HORTON   OLYMPIC HEIGHTS   10/3/2005
3483   733 SAMPSON                 D.R. HORTON   PLUM CREEK        10/3/2005
3484   1112 HENDERSON DRIVE        D.R. HORTON   BENBROOK RANCH    10/3/2005
3485   1114 HENDERSON DRIVE        D.R. HORTON   BENBROOK RANCH    10/3/2005
3486   1111 WHITLEY DRIVE          D.R. HORTON   BENBROOK RANCH    10/3/2005
3487   1016 BURGESS DRIVE          D.R. HORTON   BENBROOK RANCH    10/3/2005
3488   125 ALTAMONT STREET         D.R. HORTON   RIVERWALK         10/3/2005
3489   140 HARTKOPF STREET         D.R. HORTON   CULLEN COUNTRY    10/3/2005
3490   220 GILA CLIFF DRIVE        D.R. HORTON   HIGHLAND PARK     10/3/2005
3491   212 GILA CLIFF DRIVE        D.R. HORTON   HIGHLAND PARK     10/3/2005
3492   216 GILA CLIFF DRIVE        D.R. HORTON   HIGHLAND PARK     10/3/2005
3493   14620 LIPTON LANE           D.R. HORTON   BROOKFIELD EST.   10/3/2005
3494   14704 BRUNO CIRCLE          D.R. HORTON   BROOKFIELD EST.   10/3/2005
3495   117 DECKER                  D.R. HORTON   PLUM CREEK        10/4/2005
3496   8617 BROCK CIRCLE           D.R. HORTON   GRAND OAKS        10/4/2005
3497   8621 BROCK CIRCLE           D.R. HORTON   GRAND OAKS        10/4/2005
3498   1515 BIG BEND DRIVE         D.R. HORTON   CP TOWN CENTER    10/4/2005
3499   13500 THEODORE ROOSEVELT    D.R. HORTON   PRES. MEADOWS     10/4/2005
3500   13504 THEODORE ROOSEVELT    D.R. HORTON   PRES. MEADOWS     10/4/2005
3501   8609 BROCK CIRCLE           D.R. HORTON   GRAND OAKS        10/4/2005
3502   8500 WINTERSTEIN DRIVE      D.R. HORTON   GRAND OAKS        10/4/2005
3503   1509 BIG BEND DRIVE         D.R. HORTON   CP TOWN CENTER    10/4/2005
3504   14612 LIPTON LANE           D.R. HORTON   BROOKFIELD EST.   10/4/2005
3505   2728 BREEZY POINT COVE      D.R. HORTON   SETTLERS OVERLK   10/4/2005
3506   2737 BREEZY POINT COVE      D.R. HORTON   SETTLERS OVERLK   10/4/2005
3507   2701 MOONMIST COVE          D.R. HORTON   SETTLERS OVERLK   10/4/2005
3508   304 BANDSTAND LANE          D.R. HORTON   FOREST OAKS       10/5/2005
3509   11618 BRUCE JENNER LANE     D.R. HORTON   OLYMPIC HEIGHTS   10/5/2005
3510   106 MERTZ LANE              D.R. HORTON   FOREST OAKS       10/5/2005
3511   104 MERTZ LANE              D.R. HORTON   FOREST OAKS       10/5/2005
3512   102 MERTZ LANE              D.R. HORTON   FOREST OAKS       10/5/2005
3513   100 MERTZ LANE              D.R. HORTON   FOREST OAKS       10/5/2005
3514   108 MERTZ LANE              D.R. HORTON   FOREST OAKS       10/5/2005
3515   11600 BRUCE JENNER LANE     D.R. HORTON   OLYMPIC HEIGHTS   10/5/2005
3516   11510 BRUCE JENNER LANE     D.R. HORTON   OLYMPIC HEIGHTS   10/5/2005
3517   2611 THERESA BLANCHARD LN   D.R. HORTON   OLYMPIC HEIGHTS   10/6/2005
3518   123 ALTAMONT STREET         D.R. HORTON   RIVERWALK         10/6/2005


                                                                               64
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 72 of 1053 PageID:
                                    17637

3519   11506 BRUCE JENNER LANE    D.R. HORTON    OLYMPIC HEIGHTS    10/6/2005
3520   11508 BRUCE JENNER LANE    D.R. HORTON    OLYMPIC HEIGHTS    10/6/2005
3521   3241 WINDING RIVER TRAIL   D.R. HORTON    STONE OAK          10/6/2005
3522   4101 WHITECREST COVE       D.R. HORTON    STONE OAK          10/6/2005
3523   4117 WHITECREST COVE       D.R. HORTON    STONE OAK          10/6/2005
3524   4104 WHITECREST COVE       D.R. HORTON    STONE OAK          10/6/2005
3525   3229 WINDING RIVER TRAIL   D.R. HORTON    STONE OAK          10/6/2005
3526   3233 WINDING RIVER TRAIL   D.R. HORTON    STONE OAK          10/6/2005
3527   3220 WINDING RIVER TRAIL   D.R. HORTON    STONE OAK          10/6/2005
3528   119 ALTAMONT STREET        D.R. HORTON    RIVERWALK          10/7/2005
3529   13405 BRIARCREEK LOOP      D.R. HORTON    BRIARCREEK         10/7/2005
3530   200 GILA CLIFF DRIVE       D.R. HORTON    HIGHLAND PARK      10/7/2005
3531   128 GILA CLIFF DRIVE       D.R. HORTON    HIGHLAND PARK      10/7/2005
3532   2916 FLEET DRIVE           D.R. HORTON    BAUERLE RANCH      10/7/2005
3533   2920 FLEET DRIVE           D.R. HORTON    BAUERLE RANCH      10/7/2005
3534   14616 LIPTON LANE          D.R. HORTON    BROOKFIELD EST.    10/7/2005
3535   1603 HILL COUNTRY DRIVE    D.R. HORTON    CP TOWN CENTER     10/7/2005
3536   1700 HILL COUNTRY DRIVE    D.R. HORTON    CP TOWN CENTER     10/7/2005
3537   14608 LIPTON LANE          D.R. HORTON    BROOKFIELD EST.    10/7/2005
3538   11701 BRUCE JENNER LANE    D.R. HORTON    OLYMPIC HEIGHTS    10/8/2005
3539   11609 BRUCE JENNER LANE    D.R. HORTON    OLYMPIC HEIGHTS    10/8/2005
3540   10920 WARDOUR LANE         D.R. HORTON    BAUERLE RANCH      10/8/2005
3541   10916 WARDOUR LANE         D.R. HORTON    BAUERLE RANCH      10/8/2005
3542   10912 WARDOUR LANE         D.R. HORTON    BAUERLE RANCH      10/8/2005
3543   446 CLARENCE COURT         D.R. HORTON    CULLEN COUNTRY    10/11/2005
3544   2150 SETTLERS PARK LOOP    D.R. HORTON    SETTLERS PARK     10/11/2005
3545   11101 DODGE CATTLE DRIVE   D.R. HORTON    AVERY RANCH       10/12/2005
3546   208 GILA CLIFF DRIVE       D.R. HORTON    HIGHLAND PARK     10/12/2005
3547   11209 DODGE CATTLE DRIVE   D.R. HORTON    AVERY RANCH       10/12/2005
3548   11117 DODGE CATTLE DRIVE   D.R. HORTON    AVERY RANCH       10/12/2005
3549   11121 DODGE CATTLE DRIVE   D.R. HORTON    AVERY RANCH       10/12/2005
3550   11113 DODGE CATTLE DRIVE   D.R. HORTON    AVERY RANCH       10/12/2005
3551   13600 BRIARCREEK LOOP      D.R. HORTON    BRIARCREEK        10/12/2005
3552   13604 BRIARCREEK LOOP      D.R. HORTON    BRIARCREEK        10/12/2005
3553   2736 BREEZY POINT COVE     D.R. HORTON    SETTLERS OVERLK   10/12/2005
3554   13513 BRIARCREEK LOOP      D.R. HORTON    BRIARCREEK        10/13/2005
3555   2900 BELGRAVE FALLS LANE   D.R. HORTON    BAUERLE RANCH     10/13/2005
3556   181 DECKER                 D.R. HORTON    PLUM CREEK        10/13/2005
3557   11305 DODGE CATTLE DRIVE   D.R. HORTON    AVERY RANCH       10/13/2005
3558   11309 DODGE CATTLE DRIVE   D.R. HORTON    AVERY RANCH       10/13/2005
3559   11217 DODGE CATTLE DRIVE   D.R. HORTON    AVERY RANCH       10/13/2005
3560   326 BANDSTAND LANE         D.R. HORTON    FOREST OAKS       10/13/2005
3561   13417 BRIARCREEK LOOP      D.R. HORTON    BRIARCREEK        10/13/2005
3562   2151 SETTLERS PARK LOOP    D.R. HORTON    SETTLERS PARK     10/13/2005
3563   2920 LYNNBROOK DRIVE       D.R. HORTON    BAUERLE RANCH     10/14/2005
3564   11619 BRUCE JENNER LANE    D.R. HORTON    OLYMPIC HEIGHTS   10/14/2005
3565   436 CLARENCE COURT         D.R. HORTON    CULLEN COUNTRY    10/14/2005
3566   18209 FLAT HEAD DRIVE      D.R. HORTON    BRIARCREEK        10/14/2005
3567   13620 BRIARCREEK LOOP      D.R. HORTON    BRIARCREEK        10/14/2005
3568   189 DECKER                 D.R. HORTON    PLUM CREEK        10/14/2005
3569   11620 BRUCE JENNER LANE    D.R. HORTON    OLYMPIC HEIGHTS   10/14/2005
3570   1154 SUNDROP PLACE         D.R. HORTON    R.ROCK RANCH      10/14/2005
3571   1144 SUNDROP PLACE         D.R. HORTON    R.ROCK RANCH      10/14/2005
3572   13612 BRIARCREEK LOOP      D.R. HORTON    BRIARCREEK        10/14/2005
3573   4108 WHITECREST COVE       D.R. HORTON    STONE OAK         10/14/2005


                                                                                65
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 73 of 1053 PageID:
                                    17638

3574   11721 JOHNNY WEISMULLER     D.R. HORTON   OLYMPIC HEIGHTS   10/17/2005
3575   11606 JOHNNY WEISMULLER     D.R. HORTON   OLYMPIC HEIGHTS   10/17/2005
3576   204 GILA CLIFF DRIVE        D.R. HORTON   HIGHLAND PARK     10/17/2005
3577   11710 BRUCE JENNER LANE     D.R. HORTON   OLYMPIC HEIGHTS   10/17/2005
3578   120 GILA CLIFF DRIVE        D.R. HORTON   HIGHLAND PARK     10/17/2005
3579   124 GILA CLIFF DRIVE        D.R. HORTON   HIGHLAND PARK     10/17/2005
3580   11213 DODGE CATTLE DRIVE    D.R. HORTON   AVERY RANCH       10/17/2005
3581   10908 CRAZY WELL DRIVE      D.R. HORTON   AVERY RANCH       10/17/2005
3582   1152 SUNDROP PLACE          D.R. HORTON   R.ROCK RANCH      10/17/2005
3583   13529 BRIARCREEK LOOP       D.R. HORTON   BRIARCREEK        10/17/2005
3584   13601 BRIARCREEK LOOP       D.R. HORTON   BRIARCREEK        10/17/2005
3585   2615 THERESA BLANCHARD LN   D.R. HORTON   OLYMPIC HEIGHTS   10/18/2005
3586   168 LEAR AVENUE             D.R. HORTON   CULLEN COUNTRY    10/18/2005
3587   190 LEAR AVENUE             D.R. HORTON   CULLEN COUNTRY    10/18/2005
3588   8410 WINTERSTEIN DRIVE      D.R. HORTON   GRAND OAKS        10/18/2005
3589   2904 BELGRAVE FALLS LANE    D.R. HORTON   BAUERLE RANCH     10/18/2005
3590   8412 WINTERSTEIN DRIVE      D.R. HORTON   GRAND OAKS        10/18/2005
3591   8618 WINTERSTEIN DRIVE      D.R. HORTON   GRAND OAKS        10/18/2005
3592   8616 WINTERSTEIN DRIVE      D.R. HORTON   GRAND OAKS        10/18/2005
3593   8614 WINTERSTEIN DRIVE      D.R. HORTON   GRAND OAKS        10/18/2005
3594   701 SAMPSON                 D.R. HORTON   PLUM CREEK        10/18/2005
3595   13512 THEODORE ROOSEVELT    D.R. HORTON   PRES. MEADOWS     10/18/2005
3596   1328 CORONATION WAY         D.R. HORTON   BRKFIELD CROSS    10/19/2005
3597   1318 CORONATION WAY         D.R. HORTON   BRKFIELD CROSS    10/19/2005
3598   #3103 16100 GREAT OAKS DR   D.R. HORTON   CAT HOLLOW        10/19/2005
3599   #3101 16100 GREAT OAKS DR   D.R. HORTON   CAT HOLLOW        10/19/2005
3600   #3102 16100 GREAT OAKS DR   D.R. HORTON   CAT HOLLOW        10/19/2005
3601   588 CULLEN BOULEVARD        D.R. HORTON   CULLEN COUNTRY    10/20/2005
3602   11616 BRUCE JENNER LANE     D.R. HORTON   OLYMPIC HEIGHTS   10/20/2005
3603   11201 DODGE CATTLE DRIVE    D.R. HORTON   AVERY RANCH       10/20/2005
3604   11205 DODGE CATTLE DRIVE    D.R. HORTON   AVERY RANCH       10/20/2005
3605   11104 LOS COMANCHEROS       D.R. HORTON   AVERY RANCH       10/20/2005
3606   11614 BRUCE JENNER LANE     D.R. HORTON   OLYMPIC HEIGHTS   10/20/2005
3607   13525 BRIARCREEK LOOP       D.R. HORTON   BRIARCREEK        10/20/2005
3608   8602 WINTERSTEIN DRIVE      D.R. HORTON   GRAND OAKS        10/20/2005
3609   #2203 16100 GREAT OAKS      D.R. HORTON   CAT HOLLOW        10/20/2005
3610   #2202 16100 GREAT OAKS      D.R. HORTON   CAT HOLLOW        10/20/2005
3611   #2201 16100 GREAT OAKS      D.R. HORTON   CAT HOLLOW        10/20/2005
3612   10908 WARDOUR LANE          D.R. HORTON   BAUERLE RANCH     10/21/2005
3613   12629 WILLIAM HARRISON ST   D.R. HORTON   PRES. MEADOWS     10/21/2005
3614   12633 WILLIAM HARRISON ST   D.R. HORTON   PRES. MEADOWS     10/21/2005
3615   15200 LADY ELIZABETHS LN.   D.R. HORTON   BRKFIELD CROSS    10/22/2005
3616   15204 LADY ELIZABETHS LN.   D.R. HORTON   BRKFIELD CROSS    10/22/2005
3617   112 LEAR AVENUE             D.R. HORTON   CULLEN COUNTRY    10/24/2005
3618   11225 DODGE CATTLE DRIVE    D.R. HORTON   AVERY RANCH       10/24/2005
3619   11109 DODGE CATTLE DRIVE    D.R. HORTON   AVERY RANCH       10/24/2005
3620   12640 WILLIAM HARRISON ST   D.R. HORTON   PRES. MEADOWS     10/24/2005
3621   13524 THEODORE ROOSEVELT    D.R. HORTON   PRES. MEADOWS     10/24/2005
3622   12617 JAMES POLK STREET     D.R. HORTON   PRES. MEADOWS     10/24/2005
3623   #3203 16100 GREAT OAKS      D.R. HORTON   CAT HOLLOW        10/24/2005
3624   #3202 16100 GREAT OAKS      D.R. HORTON   CAT HOLLOW        10/24/2005
3625   #3201 16100 GREAT OAKS      D.R. HORTON   CAT HOLLOW        10/24/2005
3626   1610 HILL COUNTRY DRIVE     D.R. HORTON   CP TOWN CENTER    10/24/2005
3627   908 WHITLEY DRIVE           D.R. HORTON   BENBROOK RANCH    10/24/2005
3628   916 WHITLEY DRIVE           D.R. HORTON   BENBROOK RANCH    10/24/2005


                                                                                66
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 74 of 1053 PageID:
                                    17639

3629   14109 BRIARCREEK LOOP       D.R. HORTON   BRIARCREEK        10/24/2005
3630   14113 BRIARCREEK LOOP       D.R. HORTON   BRIARCREEK        10/24/2005
3631   14012 BRIARCREEK LOOP       D.R. HORTON   BRIARCREEK        10/24/2005
3632   11702 BRUCE JENNER LANE     D.R. HORTON   OLYMPIC HEIGHTS   10/25/2005
3633   11024 WARDOUR LANE          D.R. HORTON   BAUERLE RANCH     10/25/2005
3634   10904 WARDOUR LANE          D.R. HORTON   BAUERLE RANCH     10/25/2005
3635   10900 WARDOUR LANE          D.R. HORTON   BAUERLE RANCH     10/25/2005
3636   1221 PEYTON PLACE           D.R. HORTON   FOREST OAKS       10/25/2005
3637   1223 PEYTON PLACE           D.R. HORTON   FOREST OAKS       10/25/2005
3638   1225 PEYTON PLACE           D.R. HORTON   FOREST OAKS       10/25/2005
3639   1227 PEYTON PLACE           D.R. HORTON   FOREST OAKS       10/25/2005
3640   328 BANDSTAND LANE          D.R. HORTON   FOREST OAKS       10/25/2005
3641   1312 CORONATION WAY         D.R. HORTON   BRKFIELD CROSS    10/25/2005
3642   1300 CORONATION WAY         D.R. HORTON   BRKFIELD CROSS    10/25/2005
3643   #203 16100 GREAT OAKS DR    D.R. HORTON   CAT HOLLOW        10/25/2005
3644   #202 16100 GREAT OAKS DR    D.R. HORTON   CAT HOLLOW        10/25/2005
3645   #201 16100 GREAT OAKS DR    D.R. HORTON   CAT HOLLOW        10/25/2005
3646   11602 BRUCE JENNER LANE     D.R. HORTON   OLYMPIC HEIGHTS   10/25/2005
3647   11608 BRUCE JENNER LANE     D.R. HORTON   OLYMPIC HEIGHTS   10/25/2005
3648   1306 CORONATION WAY         D.R. HORTON   BRKFIELD CROSS    10/25/2005
3649   11020 WARDOUR LANE          D.R. HORTON   BAUERLE RANCH     10/26/2005
3650   2613 THERESA BLANCHARD LN   D.R. HORTON   OLYMPIC HEIGHTS   10/26/2005
3651   11710 JOHNNY WEISMULLER     D.R. HORTON   OLYMPIC HEIGHTS   10/26/2005
3652   2904 FLEET DRIVE            D.R. HORTON   BAUERLE RANCH     10/26/2005
3653   2913 BELGRAVE FALLS LANE    D.R. HORTON   BAUERLE RANCH     10/26/2005
3654   2600 BOLTON STREET          D.R. HORTON   BAUERLE RANCH     10/26/2005
3655   2917 BELGRAVE FALLS LANE    D.R. HORTON   BAUERLE RANCH     10/26/2005
3656   803 RUBLES COURT            D.R. HORTON   BENBROOK RANCH    10/26/2005
3657   807 RUBLES COURT            D.R. HORTON   BENBROOK RANCH    10/26/2005
3658   3204 WINDING RIVER TRAIL    D.R. HORTON   STONE OAK         10/26/2005
3659   2725 BREEZY POINT COVE      D.R. HORTON   SETTLERS OVERLK   10/26/2005
3660   116 GILA CLIFF DRIVE        D.R. HORTON   HIGHLAND PARK     10/27/2005
3661   1324 CORONATION WAY         D.R. HORTON   BRKFIELD CROSS    10/27/2005
3662   1216 PEPPERMINT             D.R. HORTON   BRKFIELD CROSS    10/27/2005
3663   15304 LADY ELIZABETHS LN    D.R. HORTON   BRKFIELD CROSS    10/27/2005
3664   14716 BRUNO CIRCLE          D.R. HORTON   BROOKFIELD EST.   10/27/2005
3665   15300 LADY ELIZABETHS LN.   D.R. HORTON   BRKFIELD CROSS    10/27/2005
3666   1609 HILL COUNTRY DRIVE     D.R. HORTON   CP TOWN CENTER    10/27/2005
3667   13916 BRIARCREEK LOOP       D.R. HORTON   BRIARCREEK        10/27/2005
3668   13920 BRIARCREEK LOOP       D.R. HORTON   BRIARCREEK        10/27/2005
3669   13904 BRIARCREEK LOOP       D.R. HORTON   BRIARCREEK        10/27/2005
3670   8507 WINTERSTEIN DRIVE      D.R. HORTON   GRAND OAKS        10/28/2005
3671   205 ALTAMONT STREET         D.R. HORTON   RIVERWALK         10/28/2005
3672   203 ALTAMONT STREET         D.R. HORTON   RIVERWALK         10/28/2005
3673   8504 WINTERSTEIN DRIVE      D.R. HORTON   GRAND OAKS        10/28/2005
3674   17932 KENAI FJORDS DRIVE    D.R. HORTON   HIGHLAND PARK     10/28/2005
3675   8600 WINTERSTEIN DRIVE      D.R. HORTON   GRAND OAKS        10/28/2005
3676   8514 WINTERSTEIN DRIVE      D.R. HORTON   GRAND OAKS        10/28/2005
3677   2147 SETTLERS PARK LOOP     D.R. HORTON   SETTLERS PARK     10/28/2005
3678   15316 LADY ELIZABETHS LN.   D.R. HORTON   BRKFIELD CROSS    10/31/2005
3679   15308 LADY ELIZABETHS LN    D.R. HORTON   BRKFIELD CROSS    10/31/2005
3680   11103 JIM THORPE LANE       D.R. HORTON   OLYMPIC HEIGHTS   10/31/2005
3681   11107 JIM THORPE LANE       D.R. HORTON   OLYMPIC HEIGHTS   10/31/2005
3682   11105 JIM THORPE LANE       D.R. HORTON   OLYMPIC HEIGHTS   10/31/2005
3683   11605 JOHNNY WEISMULLER     D.R. HORTON   OLYMPIC HEIGHTS   10/31/2005


                                                                                67
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 75 of 1053 PageID:
                                    17640

3684   15312 LADY ELIZABETHS LN.   D.R. HORTON   BRKFIELD CROSS    10/31/2005
3685   1220 PEPPERMINT TRAIL       D.R. HORTON   BRKFIELD CROSS    10/31/2005
3686   2705 BREEZY POINT COVE      D.R. HORTON   SETTLERS OVERLK   10/31/2005
3687   2701 BREEZY POINT COVE      D.R. HORTON   SETTLERS OVERLK   10/31/2005
3688   1704 HILL COUNTRY DRIVE     D.R. HORTON   CP TOWN CENTER    10/31/2005
3689   1703 HILL COUNTRY DRIVE     D.R. HORTON   CP TOWN CENTER    10/31/2005
3690   725 SAMPSON                 D.R. HORTON   PLUM CREEK         11/1/2005
3691   121 ALTAMONT STREET         D.R. HORTON   RIVERWALK          11/1/2005
3692   117 ALTAMONT STREET         D.R. HORTON   RIVERWALK          11/1/2005
3693   17936 KENAI FJORDS DRIVE    D.R. HORTON   HIGHLAND PARK      11/1/2005
3694   18208 MAMMOTH CAVE BLVD     D.R. HORTON   HIGHLAND PARK      11/1/2005
3695   15212 LADY ELIZABETHS LN.   D.R. HORTON   BRKFIELD CROSS     11/1/2005
3696   8604 WINTERSTEIN DRIVE      D.R. HORTON   GRAND OAKS         11/1/2005
3697   13508 THEODORE ROOSEVELT    D.R. HORTON   PRES. MEADOWS      11/1/2005
3698   13520 THEODORE ROOSEVELT    D.R. HORTON   PRES. MEADOWS      11/1/2005
3699   13528 THEODORE ROOSEVELT    D.R. HORTON   PRES. MEADOWS      11/1/2005
3700   11125 DODGE CATTLE DRIVE    D.R. HORTON   AVERY RANCH        11/1/2005
3701   2717 BREEZY POINT COVE      D.R. HORTON   SETTLERS OVERLK    11/1/2005
3702   2713 BREEZY POINT COVE      D.R. HORTON   SETTLERS OVERLK    11/1/2005
3703   2709 BREEZY POINT COVE      D.R. HORTON   SETTLERS OVERLK    11/1/2005
3704   13516 THEODORE ROOSEVELT    D.R. HORTON   PRES. MEADOWS      11/2/2005
3705   664 HOGAN                   D.R. HORTON   PLUM CREEK         11/2/2005
3706   674 HOGAN                   D.R. HORTON   PLUM CREEK         11/2/2005
3707   13717 BRIARCREEK LOOP       D.R. HORTON   BRIARCREEK         11/2/2005
3708   14000 BRIARCREEK LOOP       D.R. HORTON   BRIARCREEK         11/2/2005
3709   13801 BRIARCREEK LOOP       D.R. HORTON   BRIARCREEK         11/2/2005
3710   13713 BRIARCREEK LOOP       D.R. HORTON   BRIARCREEK         11/2/2005
3711   18316 FLAT HEAD DRIVE       D.R. HORTON   BRIARCREEK         11/2/2005
3712   13928 BRIARCREEK LOOP       D.R. HORTON   BRIARCREEK         11/2/2005
3713   2716 AMBERGLOW COURT        D.R. HORTON   SETTLERS OVERLK    11/2/2005
3714   229 ALTAMONT STREET         D.R. HORTON   RIVERWALK          11/3/2005
3715   11700 BRUCE JENNER LANE     D.R. HORTON   OLYMPIC HEIGHTS    11/3/2005
3716   8611 BROCK CIRCLE           D.R. HORTON   GRAND OAKS         11/3/2005
3717   11610 BRUCE JENNER LANE     D.R. HORTON   OLYMPIC HEIGHTS    11/3/2005
3718   15208 LADY ELIZABETHS LN    D.R. HORTON   BRKFIELD CROSS     11/3/2005
3719   15216 LADY ELIZABETHS LN    D.R. HORTON   BRKFIELD CROSS     11/3/2005
3720   11101 JIM THORPE LANE       D.R. HORTON   OLYMPIC HEIGHTS    11/3/2005
3721   8612 BROCK CIRCLE           D.R. HORTON   GRAND OAKS         11/3/2005
3722   8614 BROCK CIRCLE           D.R. HORTON   GRAND OAKS         11/3/2005
3723   8616 BROCK CIRCLE           D.R. HORTON   GRAND OAKS         11/3/2005
3724   8618 BROCK CIRCLE           D.R. HORTON   GRAND OAKS         11/3/2005
3725   8620 BROCK CIRCLE           D.R. HORTON   GRAND OAKS         11/3/2005
3726   8502 WINTERSTEIN DRIVE      D.R. HORTON   GRAND OAKS         11/4/2005
3727   2908 FLEET DRIVE            D.R. HORTON   BAUERLE RANCH      11/4/2005
3728   17940 KENAI FJORDS DRIVE    D.R. HORTON   HIGHLAND PARK      11/4/2005
3729   17944 KENAI FJORDS DRIVE    D.R. HORTON   HIGHLAND PARK      11/4/2005
3730   17948 KENAI FJORDS DRIVE    D.R. HORTON   HIGHLAND PARK      11/4/2005
3731   8606 WINTERSTEIN DRIVE      D.R. HORTON   GRAND OAKS         11/4/2005
3732   8610 WINTERSTEIN DRIVE      D.R. HORTON   GRAND OAKS         11/4/2005
3733   8612 WINTERSTEIN DRIVE      D.R. HORTON   GRAND OAKS         11/4/2005
3734   1700 KINGSTON LACY BLVD.    D.R. HORTON   HIGHLAND PARK      11/4/2005
3735   1612 WHITTARD OF CHELSEA    D.R. HORTON   BROOKFIELD EST.    11/4/2005
3736   14720 BRUNO CIRCLE          D.R. HORTON   BROOKFIELD EST.    11/4/2005
3737   2721 BREEZY POINT COVE      D.R. HORTON   SETTLERS OVERLK    11/4/2005
3738   13400 BRIARCREEK LOOP       D.R. HORTON   BRIARCREEK         11/5/2005


                                                                                68
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 76 of 1053 PageID:
                                    17641

3739   13924 BRIARCREEK LOOP      D.R. HORTON    BRIARCREEK         11/5/2005
3740   14104 BRIARCREEK LOOP      D.R. HORTON    BRIARCREEK         11/5/2005
3741   14008 BRIARCREEK LOOP      D.R. HORTON    BRIARCREEK         11/5/2005
3742   13908 BRIARCREEK LOOP      D.R. HORTON    BRIARCREEK         11/5/2005
3743   11712 BRUCE JENNER LANE    D.R. HORTON    OLYMPIC HEIGHTS    11/7/2005
3744   11604 BRUCE JENNER LANE    D.R. HORTON    OLYMPIC HEIGHTS    11/7/2005
3745   1705 HILL COUNTRY DRIVE    D.R. HORTON    CP TOWN CENTER     11/7/2005
3746   14712 BRUNO CIRCLE         D.R. HORTON    BROOKFIELD EST.    11/7/2005
3747   1013 CORONATION WAY        D.R. HORTON    BRKFIELD CROSS     11/7/2005
3748   269 MARIBEL AVENUE         D.R. HORTON    CULLEN COUNTRY     11/8/2005
3749   578 CULLEN BOULEVARD       D.R. HORTON    CULLEN COUNTRY     11/8/2005
3750   11110 JIM THORPE LANE      D.R. HORTON    OLYMPIC HEIGHTS    11/8/2005
3751   11607 JOHNNY WEISMULLER    D.R. HORTON    OLYMPIC HEIGHTS    11/8/2005
3752   1601 HILL COUNTRY DRIVE    D.R. HORTON    CP TOWN CENTER     11/8/2005
3753   105 GILA CLIFF DRIVE       D.R. HORTON    HIGHLAND PARK      11/8/2005
3754   11706 BRUCE JENNER LANE    D.R. HORTON    OLYMPIC HEIGHTS    11/8/2005
3755   2905 BELGRAVE FALLS LANE   D.R. HORTON    BAUERLE RANCH      11/9/2005
3756   124 LEAR AVENUE            D.R. HORTON    CULLEN COUNTRY     11/9/2005
3757   11301 DODGE CATTLE DRIVE   D.R. HORTON    AVERY RANCH        11/9/2005
3758   2909 BELGRAVE FALLS LANE   D.R. HORTON    BAUERLE RANCH      11/9/2005
3759   101 GILA CLIFF DRIVE       D.R. HORTON    HIGHLAND PARK      11/9/2005
3760   11313 DODGE CATTLE DRIVE   D.R. HORTON    AVERY RANCH        11/9/2005
3761   10909 DODGE CATTLE DRIVE   D.R. HORTON    AVERY RANCH        11/9/2005
3762   18212 MAMMOTH CAVE BLVD    D.R. HORTON    HIGHLAND PARK      11/9/2005
3763   11317 DODGE CATTLE DRIVE   D.R. HORTON    AVERY RANCH        11/9/2005
3764   109 GILA CLIFF DRIVE       D.R. HORTON    HIGHLAND PARK      11/9/2005
3765   670 CULLEN BOULEVARD       D.R. HORTON    CULLEN COUNTRY     11/9/2005
3766   13820 BRIARCREEK LOOP      D.R. HORTON    BRIARCREEK         11/9/2005
3767   18220 FLAT HEAD DRIVE      D.R. HORTON    BRIARCREEK         11/9/2005
3768   18212 FLAT HEAD DRIVE      D.R. HORTON    BRIARCREEK         11/9/2005
3769   671 CULLEN COUNTRY BLVD.   D.R. HORTON    CULLEN COUNTRY     11/9/2005
3770   165 DECKER                 D.R. HORTON    PLUM CREEK        11/10/2005
3771   693 SAMPSON                D.R. HORTON    PLUM CREEK        11/10/2005
3772   694 HOGAN                  D.R. HORTON    PLUM CREEK        11/10/2005
3773   149 DECKER                 D.R. HORTON    PLUM CREEK        11/10/2005
3774   141 DECKER                 D.R. HORTON    PLUM CREEK        11/10/2005
3775   2729 BREEZY POINT COVE     D.R. HORTON    SETTLERS OVERLK   11/11/2005
3776   2733 BREEZY POINT COVE     D.R. HORTON    SETTLERS OVERLK   11/11/2005
3777   13816 BRIARCREEK LOOP      D.R. HORTON    BRIARCREEK        11/11/2005
3778   13704 BRIARCREEK LOOP      D.R. HORTON    BRIARCREEK        11/11/2005
3779   13912 BRIARCREEK LOOP      D.R. HORTON    BRIARCREEK        11/11/2005
3780   1021 CORONATION WAY        D.R. HORTON    BRKFIELD CROSS    11/11/2005
3781   1104 CORONATION WAY        D.R. HORTON    BROOKFIELD GLEN   11/11/2005
3782   685 SAMPSON                D.R. HORTON    PLUM CREEK        11/14/2005
3783   716 SAMPSON                D.R. HORTON    PLUM CREEK        11/14/2005
3784   2109 SETTLERS PARK LOOP    D.R. HORTON    SETTLERS PARK     11/14/2005
3785   2304 PEARSON WAY           D.R. HORTON    SETTLERS CROSS    11/14/2005
3786   2300 PEARSON WAY           D.R. HORTON    SETTLERS CROSS    11/14/2005
3787   2308 PEARSON WAY           D.R. HORTON    SETTLERS CROSS    11/14/2005
3788   3405 WINDING RIVER TRAIL   D.R. HORTON    STONE OAK         11/14/2005
3789   8608 WINTERSTEIN DRIVE     D.R. HORTON    GRAND OAKS        11/15/2005
3790   18216 MAMMOTH CAVE BLVD.   D.R. HORTON    HIGHLAND PARK     11/15/2005
3791   1100 CORONATION WAY        D.R. HORTON    BROOKFIELD GLEN   11/15/2005
3792   4113 PEBBLE RIDGE COVE     D.R. HORTON    STONE OAK         11/15/2005
3793   4921 HARTSON               D.R. HORTON    PLUM CREEK        11/16/2005


                                                                                69
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 77 of 1053 PageID:
                                    17642

3794   4937 HARTSON               D.R. HORTON    PLUM CREEK        11/16/2005
3795   178 LEAR AVENUE            D.R. HORTON    CULLEN COUNTRY    11/16/2005
3796   1106 BURGESS DRIVE         D.R. HORTON    BENBROOK RANCH    11/17/2005
3797   13800 BRIARCREEK LOOP      D.R. HORTON    BRIARCREEK        11/17/2005
3798   13824 BRIARCREEK LOOP      D.R. HORTON    BRIARCREEK        11/17/2005
3799   13900 BRIARCREEK LOOP      D.R. HORTON    BRIARCREEK        11/17/2005
3800   13804 BRIARCREEK LOOP      D.R. HORTON    BRIARCREEK        11/17/2005
3801   18220 MAMMOTH CAVE BLVD.   D.R. HORTON    HIGHLAND PARK     11/17/2005
3802   1106 HENDERSON DRIVE       D.R. HORTON    BENBROOK RANCH    11/17/2005
3803   1109 BURGESS DRIVE         D.R. HORTON    BENBROOK RANCH    11/17/2005
3804   18000 BELFRY PASS          D.R. HORTON    BRIARCREEK        11/17/2005
3805   1104 BURGESS DRIVE         D.R. HORTON    BENBROOK RANCH    11/17/2005
3806   14708 BRUNO CIRCLE         D.R. HORTON    BROOKFIELD EST.   11/18/2005
3807   13712 BRIARCREEK LOOP      D.R. HORTON    BRIARCREEK        11/18/2005
3808   1909 WHITTARD OF CHELSEA   D.R. HORTON    BROOKFIELD EST.   11/18/2005
3809   1904 WHITTARD OF CHELSEA   D.R. HORTON    BROOKFIELD EST.   11/18/2005
3810   270 MARIBEL AVENUE         D.R. HORTON    CULLEN COUNTRY    11/18/2005
3811   320 BANDSTAND LANE         D.R. HORTON    FOREST OAKS       11/18/2005
3812   300 BANDSTAND LANE         D.R. HORTON    FOREST OAKS       11/18/2005
3813   717 SAMPSON                D.R. HORTON    PLUM CREEK        11/21/2005
3814   1817 WHITTARD OF CHELSEA   D.R. HORTON    BROOKFIELD EST.   11/21/2005
3815   375 MARQUITOS DRIVE        D.R. HORTON    KENSINGTON        11/21/2005
3816   324 BANDSTAND LANE         D.R. HORTON    FOREST OAKS       11/21/2005
3817   322 BANDSTAND LANE         D.R. HORTON    FOREST OAKS       11/21/2005
3818   312 BANDSTAND LANE         D.R. HORTON    FOREST OAKS       11/21/2005
3819   18205 FLAT HEAD DRIVE      D.R. HORTON    BRIARCREEK        11/22/2005
3820   338 OXFORD DRIVE           D.R. HORTON    KENSINGTON        11/22/2005
3821   906 SOUTHBROOK DRIVE       D.R. HORTON    BENBROOK RANCH    11/22/2005
3822   11612 BRUCE JENNER LANE    D.R. HORTON    OLYMPIC HEIGHTS   11/23/2005
3823   10821 DODGE CATTLE DRIVE   D.R. HORTON    AVERY RANCH       11/23/2005
3824   10817 DODGE CATTLE DRIVE   D.R. HORTON    AVERY RANCH       11/23/2005
3825   11708 BRUCE JENNER LANE    D.R. HORTON    OLYMPIC HEIGHTS   11/23/2005
3826   11221 DODGE CATTLE DRIVE   D.R. HORTON    AVERY RANCH       11/23/2005
3827   1017 CORONATION WAY        D.R. HORTON    BRKFIELD CROSS    11/23/2005
3828   310 BANDSTAND LANE         D.R. HORTON    FOREST OAKS       11/23/2005
3829   318 BANDSTAND LANE         D.R. HORTON    FOREST OAKS       11/23/2005
3830   1213 CORONATION WAY        D.R. HORTON    BRKFIELD CROSS    11/23/2005
3831   1205 CORONATION WAY        D.R. HORTON    BRKFIELD CROSS    11/23/2005
3832   1201 CORONATION WAY        D.R. HORTON    BRKFIELD CROSS    11/23/2005
3833   302 BANDSTAND LANE         D.R. HORTON    FOREST OAKS       11/23/2005
3834   2605 PEARSON WAY           D.R. HORTON    SETTLERS CROSS    11/28/2005
3835   2606 PEARSON WAY           D.R. HORTON    SETTLERS CROSS    11/28/2005
3836   2551 PEARSON WAY           D.R. HORTON    SETTLERS CROSS    11/28/2005
3837   2547 PEARSON WAY           D.R. HORTON    SETTLERS CROSS    11/28/2005
3838   18312 FLAT HEAD DRIVE      D.R. HORTON    BRIARCREEK        11/28/2005
3839   350 OXFORD DRIVE           D.R. HORTON    KENSINGTON        11/28/2005
3840   13812 BRIARCREEK LOOP      D.R. HORTON    BRIARCREEK        11/28/2005
3841   1217 CORONATION WAY        D.R. HORTON    BRKFIELD CROSS    11/28/2005
3842   1209 CORONATION WAY        D.R. HORTON    BRKFIELD CROSS    11/28/2005
3843   13913 BRIARCREEK LOOP      D.R. HORTON    BRIARCREEK        11/28/2005
3844   728 SCHEEL                 D.R. HORTON    PLUM CREEK        11/29/2005
3845   9200 ROWLANDS SAYLE ROAD   D.R. HORTON    ONION CREEK       11/29/2005
3846   1110 HENDERSON DRIVE       D.R. HORTON    BENBROOK RANCH    11/29/2005
3847   684 HOGAN                  D.R. HORTON    PLUM CREEK        11/29/2005
3848   2531 PEARSON WAY           D.R. HORTON    SETTLERS CROSS    11/29/2005


                                                                                70
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 78 of 1053 PageID:
                                    17643

3849   1112 CORONATION WAY         D.R. HORTON   BROOKFIELD GLEN   11/29/2005
3850   1108 CORONATION WAY         D.R. HORTON   BROOKFIELD GLEN   11/29/2005
3851   1024 CORONATION WAY         D.R. HORTON   BRKFIELD CROSS    11/29/2005
3852   1109 CORONATION WAY         D.R. HORTON   BRKFIELD CROSS    11/29/2005
3853   1113 CORONATION WAY         D.R. HORTON   BRKFIELD CROSS    11/29/2005
3854   1105 CORONATION WAY         D.R. HORTON   BRKFIELD CROSS    11/29/2005
3855   1117 CORONATION WAY         D.R. HORTON   BRKFIELD CROSS    11/29/2005
3856   8610 BROCK CIRCLE           D.R. HORTON   GRAND OAKS        11/30/2005
3857   1146 SUNDROP PLACE          D.R. HORTON   R.ROCK RANCH      11/30/2005
3858   429 GREY FEATHER COURT      D.R. HORTON   R.ROCK RANCH      11/30/2005
3859   1001 BLACK CANYON STREET    D.R. HORTON   HIGHLAND PARK     11/30/2005
3860   917 BLACK CANYON STREET     D.R. HORTON   HIGHLAND PARK      12/1/2005
3861   2543 PEARSON WAY            D.R. HORTON   SETTLERS CROSS     12/1/2005
3862   2539 PEARSON WAY            D.R. HORTON   SETTLERS CROSS     12/1/2005
3863   2535 PEARSON WAY            D.R. HORTON   SETTLERS CROSS     12/1/2005
3864   2519 PEARSON WAY            D.R. HORTON   SETTLERS CROSS     12/1/2005
3865   2630 PEARSON WAY            D.R. HORTON   SETTLERS CROSS     12/2/2005
3866   2610 PEARSON WAY            D.R. HORTON   SETTLERS CROSS     12/2/2005
3867   1111 BURGESS DRIVE          D.R. HORTON   BENBROOK RANCH     12/2/2005
3868   18308 FLAT HEAD DRIVE       D.R. HORTON   BRIARCREEK         12/2/2005
3869   18228 FLAT HEAD DRIVE       D.R. HORTON   BRIARCREEK         12/2/2005
3870   903 REMINGTON DRIVE         D.R. HORTON   BENBROOK RANCH     12/2/2005
3871   1020 CORONATION WAY         D.R. HORTON   BRKFIELD CROSS     12/3/2005
3872   1012 CORONATION WAY         D.R. HORTON   BRKFIELD CROSS     12/3/2005
3873   1016 CORONATION WAY         D.R. HORTON   BRKFIELD CROSS     12/3/2005
3874   15320 LADY ELIZABETHS LN.   D.R. HORTON   BRKFIELD CROSS     12/3/2005
3875   4905 HARTSON                D.R. HORTON   PLUM CREEK         12/5/2005
3876   425 GREY FEATHER COURT      D.R. HORTON   R.ROCK RANCH       12/5/2005
3877   374 OXFORD DRIVE            D.R. HORTON   KENSINGTON         12/5/2005
3878   3250 CORRIGAN LANE          D.R. HORTON   SETTLERS CROSS     12/5/2005
3879   2614 PEARSON WAY            D.R. HORTON   SETTLERS CROSS     12/6/2005
3880   2552 PEARSON WAY            D.R. HORTON   SETTLERS CROSS     12/6/2005
3881   2523 PEARSON WAY            D.R. HORTON   SETTLERS CROSS     12/6/2005
3882   2527 PEARSON WAY            D.R. HORTON   SETTLERS CROSS     12/6/2005
3883   1900 WHITTARD OF CHELSEA    D.R. HORTON   BROOKFIELD EST.    12/6/2005
3884   1304 PEPPERMINT TRAIL       D.R. HORTON   BRKFIELD CROSS     12/6/2005
3885   18001 GLACIER BAY STREET    D.R. HORTON   HIGHLAND PARK      12/9/2005
3886   2203 MELISSA OAKS LANE      D.R. HORTON   ONION CREEK       12/12/2005
3887   2205 MELISSA OAKS LANE      D.R. HORTON   ONION CREEK       12/12/2005
3888   11606 BRUCE JENNER LANE     D.R. HORTON   OLYMPIC HEIGHTS   12/12/2005
3889   14100 BRIARCREEK LOOP       D.R. HORTON   BRIARCREEK        12/12/2005
3890   18112 FLAT HEAD DRIVE       D.R. HORTON   BRIARCREEK        12/12/2005
3891   2723 MOONMIST COVE          D.R. HORTON   SETTLERS OVERLK   12/13/2005
3892   1644 WHITTARD OF CHELSEA    D.R. HORTON   BROOKFIELD EST.   12/13/2005
3893   1640 WHITTARD OF CHELSEA    D.R. HORTON   BROOKFIELD EST.   12/13/2005
3894   14517 DREAMTIME LANE        D.R. HORTON   BROOKFIELD EST.   12/13/2005
3895   1908 WHITTARD OF CHELSEA    D.R. HORTON   BROOKFIELD EST.   12/13/2005
3896   1525 SWEET LEAF LANE        D.R. HORTON   BROOKFIELD EST.   12/13/2005
3897   1521 SWEET LEAF LANE        D.R. HORTON   BROOKFIELD EST.   12/13/2005
3898   2148 SETTLERS PARK LOOP     D.R. HORTON   SETTLERS PARK     12/13/2005
3899   173 DECKER                  D.R. HORTON   PLUM CREEK        12/14/2005
3900   308 BANDSTAND LANE          D.R. HORTON   FOREST OAKS       12/15/2005
3901   316 BANDSTAND LANE          D.R. HORTON   FOREST OAKS       12/15/2005
3902   314 BANDSTAND LANE          D.R. HORTON   FOREST OAKS       12/15/2005
3903   14020 BRIARCREEK LOOP       D.R. HORTON   BRIARCREEK        12/15/2005


                                                                                71
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 79 of 1053 PageID:
                                    17644

3904   18216 FLAT HEAD DRIVE       D.R. HORTON   BRIARCREEK        12/15/2005
3905   18201 FLAT HEAD DRIVE       D.R. HORTON   BRIARCREEK        12/15/2005
3906   3246 CORRIGAN LANE          D.R. HORTON   SETTLERS CROSS    12/15/2005
3907   3212 CLINTON PLACE          D.R. HORTON   SETTLERS CROSS    12/15/2005
3908   3232 CORRIGAN LANE          D.R. HORTON   SETTLERS CROSS    12/15/2005
3909   2544 PEARSON WAY            D.R. HORTON   SETTLERS CROSS    12/15/2005
3910   4969 HARTSON                D.R. HORTON   PLUM CREEK        12/16/2005
3911   744 SAMPSON                 D.R. HORTON   PLUM CREEK        12/16/2005
3912   752 SAMPSON                 D.R. HORTON   PLUM CREEK        12/16/2005
3913   2602 PEARSON WAY            D.R. HORTON   SETTLERS CROSS    12/17/2005
3914   2626 PEARSON WAY            D.R. HORTON   SETTLERS CROSS    12/17/2005
3915   3249 CORRIGAN LANE          D.R. HORTON   SETTLERS CROSS    12/17/2005
3916   3254 CORRIGAN LANE          D.R. HORTON   SETTLERS CROSS    12/17/2005
3917   11704 BRUCE JENNER LANE     D.R. HORTON   OLYMPIC HEIGHTS   12/19/2005
3918   18232 MAMMOTH CAVE BLVD     D.R. HORTON   HIGHLAND PARK     12/19/2005
3919   18228 MAMMOTH CAVE BLVD.    D.R. HORTON   HIGHLAND PARK     12/19/2005
3920   2622 PEARSON WAY            D.R. HORTON   SETTLERS CROSS    12/19/2005
3921   3220 CLINTON PLACE          D.R. HORTON   SETTLERS CROSS    12/19/2005
3922   4109 PEBBLE RIDGE COVE      D.R. HORTON   STONE OAK         12/19/2005
3923   2548 PEARSON WAY            D.R. HORTON   SETTLERS CROSS    12/19/2005
3924   386 OXFORD DRIVE            D.R. HORTON   KENSINGTON        12/20/2005
3925   1117 WHITLEY DRIVE          D.R. HORTON   BENBROOK RANCH    12/20/2005
3926   1611 HILL COUNTRY DRIVE     D.R. HORTON   CP TOWN CENTER    12/20/2005
3927   18224 MAMMOTH CAVE BLVD.    D.R. HORTON   HIGHLAND PARK     12/20/2005
3928   500 BULL CREEK PARKWAY      D.R. HORTON   CP TOWN CENTER    12/20/2005
3929   506 BULL CREEK PARKWAY      D.R. HORTON   CP TOWN CENTER    12/20/2005
3930   2706 MOONMIST COVE          D.R. HORTON   SETTLERS OVERLK   12/20/2005
3931   387 MARQUITOS DRIVE         D.R. HORTON   KENSINGTON        12/21/2005
3932   339 MARQUITOS DRIVE         D.R. HORTON   KENSINGTON        12/21/2005
3933   363 MARQUITOS DRIVE         D.R. HORTON   KENSINGTON        12/21/2005
3934   429 FT.THOMAS PLACE         D.R. HORTON   R.ROCK RANCH      12/21/2005
3935   4124 PEBBLE RIDGE COVE      D.R. HORTON   STONE OAK         12/21/2005
3936   4100 PEBBLE RIDGE COVE      D.R. HORTON   STONE OAK         12/21/2005
3937   4101 PEBBLE RIDGE COVE      D.R. HORTON   STONE OAK         12/21/2005
3938   4117 PEBBLE RIDGE COVE      D.R. HORTON   STONE OAK         12/21/2005
3939   2719 MOONMIST COVE          D.R. HORTON   SETTLERS OVERLK   12/21/2005
3940   1119 WHITLEY DRIVE          D.R. HORTON   BENBROOK RANCH    12/22/2005
3941   1115 WHITLEY DRIVE          D.R. HORTON   BENBROOK RANCH    12/22/2005
3942   14601 DREAMTIME LANE        D.R. HORTON   BROOKFIELD EST.   12/22/2005
3943   4985 HARTSON                D.R. HORTON   PLUM CREEK        12/28/2005
3944   11614 PAUL E. ANDERSON DR   D.R. HORTON   OLYMPIC HEIGHTS   12/28/2005
3945   11616 PAUL E. ANDERSON DR   D.R. HORTON   OLYMPIC HEIGHTS   12/28/2005
3946   11612 PAUL E. ANDERSON      D.R. HORTON   OLYMPIC HEIGHTS   12/28/2005
3947   502 BULL CREEK PARKWAY      D.R. HORTON   CP TOWN CENTER    12/28/2005
3948   600 BULL CREEK PARKWAY      D.R. HORTON   CP TOWN CENTER    12/28/2005
3949   602 BULL CREEK PARKWAY      D.R. HORTON   CP TOWN CENTER    12/28/2005
3950   612 BULL CREEK PARKWAY      D.R. HORTON   CP TOWN CENTER    12/28/2005
3951   704 BULL CREEK PARKWAY      D.R. HORTON   CP TOWN CENTER    12/28/2005
3952   507 BULL CREEK PARKWAY      D.R. HORTON   CP TOWN CENTER    12/28/2005
3953   3777 CASTLE ROCK DRIVE      D.R. HORTON   STONE OAK         12/28/2005
3954   11620 PAUL E. ANDERSON      D.R. HORTON   OLYMPIC HEIGHTS   12/29/2005
3955   11704 PAUL E. ANDERSON      D.R. HORTON   OLYMPIC HEIGHTS   12/29/2005
3956   504 BULL CREEK PARKWAY      D.R. HORTON   CP TOWN CENTER    12/29/2005
3957   1113 BURGESS DRIVE          D.R. HORTON   BENBROOK RANCH    12/29/2005
3958   11706 BUDLEY S DEGROOT LN   D.R. HORTON   OLYMPIC HEIGHTS   12/29/2005


                                                                                72
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 80 of 1053 PageID:
                                    17645

3959   11714 BUDLEY S DEGROOT LN   D.R. HORTON                 OLYMPIC HEIGHTS   12/29/2005
3960   11716 BUDLEY S DEGROOT LN   D.R. HORTON                 OLYMPIC HEIGHTS   12/29/2005
3961   11718 BUDLEY S DEGROOT LN   D.R. HORTON                 OLYMPIC HEIGHTS   12/29/2005
3962   11720 BUDLEY S DEGROOT LN   D.R. HORTON                 OLYMPIC HEIGHTS   12/29/2005
3963   2727 MOONMIST COVE          D.R. HORTON                 SETTLERS OVERLK   12/29/2005
3964   2710 MOONMIST COVE          D.R. HORTON                 SETTLERS OVERLK   12/29/2005
3965   2711 MOONMIST COVE          D.R. HORTON                 SETTLERS OVERLK   12/29/2005
3966   2715 MOONMIST COVE          D.R. HORTON                 SETTLERS OVERLK   12/29/2005
3967   1141 SUNDROP PLACE          D.R. HORTON                 R.ROCK RANCH      12/30/2005
3968   3224 CORRIGAN LANE          D.R. HORTON                 SETTLERS CROSS    12/30/2005
3969   3237 CORRIGAN LANE          D.R. HORTON                 SETTLERS CROSS    12/30/2005
3970   11618 PAUL E. ANDERSON      D.R. HORTON                 OLYMPIC HEIGHTS   12/31/2005
3971   11700 PAUL E. ANDERSON DR   D.R. HORTON                 OLYMPIC HEIGHTS   12/31/2005
3972   11702 PAUL E. ANDERSON DR   D.R. HORTON                 OLYMPIC HEIGHTS   12/31/2005
3973   2142 SETTLERS PARK LOOP     D.R. HORTON                 SETTLERS PARK     12/31/2005
3974   11702 BUDLEY S DEGROOT LN   D.R. HORTON                 OLYMPIC HEIGHTS   12/31/2005
3975   4702 FM 2222                SOLEDAD BUILDERS, LLC       NORTHWEST HILLS     6/2/2005
3976   810 ZAPPA DRIVE             STANDARD PACIFIC OF TEXAS   CYPRESS CANYON     1/11/2005
3977   9909 BIG BOGGY TRAIL        STANDARD PACIFIC OF TEXAS   PARKSIDE           1/12/2005
3978   10000 CRATER LAKE PASS      STANDARD PACIFIC OF TEXAS   PARKSIDE           1/12/2005
3979   10008 CRATER LAKES PASS     STANDARD PACIFIC OF TEXAS   PARKSIDE           1/12/2005
3980   2113 PETRIFIED FOREST DR.   STANDARD PACIFIC OF TEXAS   PARKSIDE           1/12/2005
3981   2201 DRY TORTUGAS TRAIL     STANDARD PACIFIC OF TEXAS   PARKSIDE           1/13/2005
3982   809 ZAPPA DRIVE             STANDARD PACIFIC OF TEXAS   CYPRESS CANYON     1/14/2005
3983   812 ZAPPA DRIVE             STANDARD PACIFIC OF TEXAS   CYPRESS CANYON     1/14/2005
3984   811 ZAPPA DRIVE             STANDARD PACIFIC OF TEXAS   CYPRESS CANYON     1/14/2005
3985   10004 CRATER LAKE PASS      STANDARD PACIFIC OF TEXAS   PARKSIDE           1/14/2005
3986   2224 DRY TORTUGAS TRAIL     STANDARD PACIFIC OF TEXAS   PARKSIDE           1/19/2005
3987   2212 DRY TORTUGAS TRAIL     STANDARD PACIFIC OF TEXAS   PARKSIDE           1/19/2005
3988   1005 CANYONMAPLE            STANDARD PACIFIC OF TEXAS   SWENSON FARMS      1/21/2005
3989   815 ZAPPA DRIVE             STANDARD PACIFIC OF TEXAS   CYPRESS CANYON     1/24/2005
3990   3772 TURETELLA DRIVE        STANDARD PACIFIC OF TEXAS   MAYFIELD RANCH     1/24/2005
3991   210 GHOST CREEK             STANDARD PACIFIC OF TEXAS   WHISPERING HOLL    1/24/2005
3992   813 ZAPPA DRIVE             STANDARD PACIFIC OF TEXAS   CYPRESS CANYON     1/25/2005
3993   3712 TURTELLA DRIVE         STANDARD PACIFIC OF TEXAS   MAYFIELD RANCH     1/26/2005
3994   1006 CANYON MAPLE ROAD      STANDARD PACIFIC OF TEXAS   SWENSON FARMS       2/2/2005
3995   807 ZAPPA DRIVE             STANDARD PACIFIC OF TEXAS   CYPRESS CANYON      2/4/2005
3996   808 ZAPPA DRIVE             STANDARD PACIFIC OF TEXAS   CYPRESS CANYON      2/4/2005
3997   3660 FOSSILWOOD WAY         STANDARD PACIFIC OF TEXAS   MAYFIELD RANCH     2/10/2005
3998   2228 DRY TORTUGAS TRAIL     STANDARD PACIFIC OF TEXAS   PARKSIDE           2/11/2005
3999   2216 DRY TORTUGAS TRAIL     STANDARD PACIFIC OF TEXAS   PARKSIDE           2/14/2005
4000   2228 PETRIFIED FOREST       STANDARD PACIFIC OF TEXAS   PARKSIDE           2/14/2005
4001   3709 FOSSILWOOD WAY         STANDARD PACIFIC OF TEXAS   MAYFIELD RANCH     2/14/2005
4002   2209 DRY TORTUGAS TRAIL     STANDARD PACIFIC OF TEXAS   PARKSIDE           2/14/2005
4003   1203 CANYON MAPLE ROAD      STANDARD PACIFIC OF TEXAS   SWENSON FARMS      2/16/2005
4004   806 ZAPPA DRIVE             STANDARD PACIFIC OF TEXAS   CYPRESS CANYON     2/17/2005
4005   10025 WIND CAVE TRAIL       STANDARD PACIFIC OF TEXAS   PARKSIDE           2/24/2005
4006   2221 VOYAGEURS LANE         STANDARD PACIFIC OF TEXAS   PARKSIDE           2/24/2005
4007   3705 FOSSILWOOD WAY         STANDARD PACIFIC OF TEXAS   MAYFIELD RANCH     2/28/2005
4008   3664 FOSSILWOOD WAY         STANDARD PACIFIC OF TEXAS   MAYFIELD RANCH     2/28/2005
4009   9901 BIG BOGGY TRAIL        STANDARD PACIFIC OF TEXAS   PARKSIDE           3/10/2005
4010   3780 FOSSILWOOD WAY         STANDARD PACIFIC OF TEXAS   MAYFIELD RANCH     3/10/2005
4011   2313 NATIONAL PARK BLVD.    STANDARD PACIFIC OF TEXAS   PARKSIDE           3/11/2005
4012   2109 PETRIFIED FOREST       STANDARD PACIFIC OF TEXAS   PARKSIDE           3/11/2005
4013   2228 VOYAGEURS LANE         STANDARD PACIFIC OF TEXAS   PARKSIDE           3/11/2005


                                                                                              73
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 81 of 1053 PageID:
                                    17646

4014   10005 WIND CAVE TRAIL       STANDARD PACIFIC OF TEXAS   PARKSIDE          3/11/2005
4015   2108 PETRIFIED FOREST DR.   STANDARD PACIFIC OF TEXAS   PARKSIDE          3/11/2005
4016   10004 CHANNEL ISLAND DR.    STANDARD PACIFIC OF TEXAS   PARKSIDE          3/11/2005
4017   3737 FOSSILWOOD WAY         STANDARD PACIFIC OF TEXAS   MAYFIELD RANCH    3/14/2005
4018   3607 FOSSILWOOD WAY         STANDARD PACIFIC OF TEXAS   MAYFIELD RANCH    3/18/2005
4019   2200 PETRIFIED FOREST       STANDARD PACIFIC OF TEXAS   PARKSIDE          3/18/2005
4020   220 GHOST CREEK             STANDARD PACIFIC OF TEXAS   WHISPERING HOLL   3/18/2005
4021   2201 VOYAGERS LANE          STANDARD PACIFIC OF TEXAS   PARKSIDE          3/22/2005
4022   3720 TURETELLA DRIVE        STANDARD PACIFIC OF TEXAS   MAYFIELD RANCH    3/22/2005
4023   3784 FOSSILWOOD WAY         STANDARD PACIFIC OF TEXAS   MAYFIELD RANCH    3/24/2005
4024   10000 CHANNEL ISLAND DR.    STANDARD PACIFIC OF TEXAS   PARKSIDE          3/25/2005
4025   2224 PETRIFIED FOREST       STANDARD PACIFIC OF TEXAS   PARKSIDE          3/25/2005
4026   10029 MOUNT RAINIER DR.     STANDARD PACIFIC OF TEXAS   PARKSIDE          3/25/2005
4027   2140 DRY TORTUGAS TRAIL     STANDARD PACIFIC OF TEXAS   PARKSIDE          3/25/2005
4028   2205 DRY TORTUGAS TRAIL     STANDARD PACIFIC OF TEXAS   PARKSIDE          3/25/2005
4029   3732 TURETELLA DRIVE        STANDARD PACIFIC OF TEXAS   MAYFIELD RANCH    3/31/2005
4030   3733 TURETELLA DRIVE        STANDARD PACIFIC OF TEXAS   MAYFIELD RANCH    3/31/2005
4031   3729 TURETELLA DRIVE        STANDARD PACIFIC OF TEXAS   MAYFIELD RANCH    3/31/2005
4032   10008 CHANNEL ISLAND DR.    STANDARD PACIFIC OF TEXAS   PARKSIDE           4/4/2005
4033   3656 FOSSILWOOD WAY         STANDARD PACIFIC OF TEXAS   MAYFIELD RANCH     4/4/2005
4034   3792 FOSSILWOOD WAY         STANDARD PACIFIC OF TEXAS   MAYFIELD RANCH     4/4/2005
4035   3788 FOSSILWOOD WAY         STANDARD PACIFIC OF TEXAS   MAYFIELD RANCH     4/4/2005
4036   10009 CHANNEL ISLAND DR.    STANDARD PACIFIC OF TEXAS   PARKSIDE           4/4/2005
4037   3708 FOSSILWOOD WAY         STANDARD PACIFIC OF TEXAS   MAYFIELD RANCH     4/5/2005
4038   2128 DRY TORTUGAS TRAIL     STANDARD PACIFIC OF TEXAS   PARKSIDE           4/5/2005
4039   1209 CANYON MAPLE ROAD      STANDARD PACIFIC OF TEXAS   SWENSON FARMS      4/6/2005
4040   1405 MAYAPPLE STREET        STANDARD PACIFIC OF TEXAS   SWENSON FARMS      4/6/2005
4041   1222 SWENSON FARMS BLVD.    STANDARD PACIFIC OF TEXAS   SWENSON FARMS      4/7/2005
4042   1018 CANYON MAPLE ROAD      STANDARD PACIFIC OF TEXAS   SWENSON FARMS      4/7/2005
4043   1110 CANYON MAPLE ROAD      STANDARD PACIFIC OF TEXAS   SWENSON FARMS      4/7/2005
4044   3741 FOSSILWOOD WAY         STANDARD PACIFIC OF TEXAS   MAYFIELD RANCH     4/8/2005
4045   1102 CANYON MAPLE ROAD      STANDARD PACIFIC OF TEXAS   SWENSON FARMS      4/8/2005
4046   10100 CHANNEL ISLAND        STANDARD PACIFIC OF TEXAS   PARKSIDE          4/11/2005
4047   10012 CHANNEL ISLAND DR.    STANDARD PACIFIC OF TEXAS   PARKSIDE          4/11/2005
4048   803 ZAPPA DRIVE             STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    4/11/2005
4049   3704 FOSSILWOOD WAY         STANDARD PACIFIC OF TEXAS   MAYFIELD RANCH    4/11/2005
4050   2217 VOYAGEURS LANE         STANDARD PACIFIC OF TEXAS   PARKSIDE          4/14/2005
4051   2300 NATIONAL PARK BLVD.    STANDARD PACIFIC OF TEXAS   PARKSIDE          4/14/2005
4052   1207 CANYON MAPLE ROAD      STANDARD PACIFIC OF TEXAS   SWENSON FARMS     4/15/2005
4053   805 ZAPPA DRIVE             STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    4/21/2005
4054   10032 WIND CAVE TRAIL       STANDARD PACIFIC OF TEXAS   PARKSIDE          4/21/2005
4055   1226 SWENSON FARMS BLVD.    STANDARD PACIFIC OF TEXAS   SWENSON FARMS     4/25/2005
4056   110 DUGOUT BEND             STANDARD PACIFIC OF TEXAS   WHISPERING HOLL   4/26/2005
4057   120 DUGOUT BEND             STANDARD PACIFIC OF TEXAS   WHISPERING HOLL   4/26/2005
4058   130 DUGOUT BEND             STANDARD PACIFIC OF TEXAS   WHISPERING HOLL   4/26/2005
4059   2722 LOVETT LANE            STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    4/29/2005
4060   1028 HORNE DRIVE            STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    4/29/2005
4061   2707 BRUBECK BEND           STANDARD PACIFIC OF TEXAS   CYPRESS CANYON     5/2/2005
4062   1019 HORNE DRIVE            STANDARD PACIFIC OF TEXAS   CYPRESS CANYON     5/2/2005
4063   2401 NATIONAL PARK BLVD.    STANDARD PACIFIC OF TEXAS   PARKSIDE           5/2/2005
4064   2212 PETRIFIED FOREST DR.   STANDARD PACIFIC OF TEXAS   PARKSIDE           5/3/2005
4065   3712 FOSSILWOOD WAY         STANDARD PACIFIC OF TEXAS   MAYFIELD RANCH     5/4/2005
4066   1218 SWENSON FARMS BLVD.    STANDARD PACIFIC OF TEXAS   SWENSON FARMS      5/4/2005
4067   1236 CANYON MAPLE ROAD      STANDARD PACIFIC OF TEXAS   SWENSON FARMS      5/4/2005
4068   3668 FOSSILWOOD WAY         STANDARD PACIFIC OF TEXAS   MAYFIELD RANCH     5/4/2005


                                                                                             74
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 82 of 1053 PageID:
                                    17647

4069   210 WILDCAT DRAW           STANDARD PACIFIC OF TEXAS   WHISPERING HOLL    5/4/2005
4070   190 WILDCAT DRAW           STANDARD PACIFIC OF TEXAS   WHISPERING HOLL    5/4/2005
4071   200 WILDCAT DRAW           STANDARD PACIFIC OF TEXAS   WHISPERING HOLL    5/4/2005
4072   211 WILDCAT DRAW           STANDARD PACIFIC OF TEXAS   WHISPERING HOLL    5/4/2005
4073   804 ZAPPA DRIVE            STANDARD PACIFIC OF TEXAS   CYPRESS CANYON     5/5/2005
4074   220 WILDCAT DRAW           STANDARD PACIFIC OF TEXAS   WHISPERING HOLL    5/6/2005
4075   231 WILDCAT DRAW           STANDARD PACIFIC OF TEXAS   WHISPERING HOLL    5/6/2005
4076   10009 CRATER LAKE PASS     STANDARD PACIFIC OF TEXAS   PARKSIDE           5/9/2005
4077   2232 DRY TORTUGAS TRAIL    STANDARD PACIFIC OF TEXAS   PARKSIDE          5/12/2005
4078   10024 CHANNEL ISLAND       STANDARD PACIFIC OF TEXAS   PARKSIDE          5/12/2005
4079   1106 CANYON MAPLE ROAD     STANDARD PACIFIC OF TEXAS   SWENSON FARMS     5/13/2005
4080   1115 CANYON MAPLE          STANDARD PACIFIC OF TEXAS   SWENSON FARMS     5/13/2005
4081   9913 BIG BOGGY TRAIL       STANDARD PACIFIC OF TEXAS   PARKSIDE          5/13/2005
4082   2220 DRY TORTUGAS TRAIL    STANDARD PACIFIC OF TEXAS   PARKSIDE          5/13/2005
4083   2321 NATIONAL PARK BLVD.   STANDARD PACIFIC OF TEXAS   PARKSIDE          5/16/2005
4084   10017 WIND CAVE TRAIL      STANDARD PACIFIC OF TEXAS   PARKSIDE          5/16/2005
4085   1117 CANYON MAPLE ROAD     STANDARD PACIFIC OF TEXAS   SWENSON FARMS     5/19/2005
4086   1227 CANYON MAPLE ROAD     STANDARD PACIFIC OF TEXAS   SWENSON FARMS     5/19/2005
4087   2213 VOYAGEURS LANE        STANDARD PACIFIC OF TEXAS   PARKSIDE          5/19/2005
4088   2216 PETRIFIED FOREST      STANDARD PACIFIC OF TEXAS   PARKSIDE          5/19/2005
4089   1212 SWENSON FARMS BLVD.   STANDARD PACIFIC OF TEXAS   SWENSON FARMS     5/23/2005
4090   2710 CHECKER DRIVE         STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    5/25/2005
4091   2708 CHECKER DRIVE         STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    5/25/2005
4092   2713 BRUBECK BEND          STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    5/25/2005
4093   2706 CHECKER DRIVE         STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    5/27/2005
4094   1400 MAYAPPLE STREET       STANDARD PACIFIC OF TEXAS   SWENSON FARMS      6/2/2005
4095   2709 BRUBECK BEND          STANDARD PACIFIC OF TEXAS   CYPRESS CANYON     6/6/2005
4096   3773 FOSSILWOOD WAY        STANDARD PACIFIC OF TEXAS   MAYFIELD RANCH     6/7/2005
4097   10028 CHANNEL ISLAND       STANDARD PACIFIC OF TEXAS   PARKSIDE           6/7/2005
4098   2716 LOVETT LANE           STANDARD PACIFIC OF TEXAS   CYPRESS CANYON     6/7/2005
4099   2117 PETRIFIED FOREST      STANDARD PACIFIC OF TEXAS   PARKSIDE           6/7/2005
4100   2712 LOVETT LANE           STANDARD PACIFIC OF TEXAS   CYPRESS CANYON     6/9/2005
4101   10029 WIND CAVE TRAIL      STANDARD PACIFIC OF TEXAS   PARKSIDE           6/9/2005
4102   2304 NATIONAL PARK BLVD.   STANDARD PACIFIC OF TEXAS   PARKSIDE           6/9/2005
4103   2113 DRY TORTUGAS TRAIL    STANDARD PACIFIC OF TEXAS   PARKSIDE           6/9/2005
4104   3619 FOSSILWOOD WAY        STANDARD PACIFIC OF TEXAS   MAYFIELD RANCH    6/13/2005
4105   1224 SWENSON FARMS         STANDARD PACIFIC OF TEXAS   SWENSON FARMS     6/14/2005
4106   2141 DRY TORTUGAS          STANDARD PACIFIC OF TEXAS   PARKSIDE          6/14/2005
4107   10001 CRATER LAKE PASS     STANDARD PACIFIC OF TEXAS   PARKSIDE          6/14/2005
4108   2117 DRY TORTUGAS          STANDARD PACIFIC OF TEXAS   PARKSIDE          6/14/2005
4109   2701 CHECKER DRIVE         STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    6/14/2005
4110   10101 WIND CAVE TRAIL      STANDARD PACIFIC OF TEXAS   PARKSIDE          6/16/2005
4111   2718 LOVETT LANE           STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    6/17/2005
4112   10005 CHANNEL ISLAND DR.   STANDARD PACIFIC OF TEXAS   PARKSIDE          6/20/2005
4113   2240 DRY TORTUGAS TRAIL    STANDARD PACIFIC OF TEXAS   PARKSIDE          6/21/2005
4114   2216 VOYAGERS LANE         STANDARD PACIFIC OF TEXAS   PARKSIDE          6/21/2005
4115   2200 VOYAGEURS LANE        STANDARD PACIFIC OF TEXAS   PARKSIDE          6/21/2005
4116   3760 FOSSILWOOD WAY        STANDARD PACIFIC OF TEXAS   MAYFIELD RANCH    6/24/2005
4117   1108 CANYON MAPLE RD.      STANDARD PACIFIC OF TEXAS   SWENSON FARMS     6/27/2005
4118   1112 CANYON MAPLE RD.      STANDARD PACIFIC OF TEXAS   SWENSON FARMS     6/28/2005
4119   1225 CANYON MAPLE          STANDARD PACIFIC OF TEXAS   SWENSON FARMS     6/28/2005
4120   10016 CHANNEL ISLAND DR.   STANDARD PACIFIC OF TEXAS   PARKSIDE          6/30/2005
4121   2708 BRUBECK BEND          STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    6/30/2005
4122   10216 WIND CAVE TRAIL      STANDARD PACIFIC OF TEXAS   PARKSIDE          6/30/2005
4123   2205 VOYAGEURS LANE        STANDARD PACIFIC OF TEXAS   PARKSIDE          6/30/2005


                                                                                            75
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 83 of 1053 PageID:
                                    17648

4124   2224 VOYAGEURES LANE       STANDARD PACIFIC OF TEXAS   PARKSIDE          6/30/2005
4125   10001 WIND CAVE TRAIL      STANDARD PACIFIC OF TEXAS   PARKSIDE           7/6/2005
4126   231 FRESNO SPRINGS         STANDARD PACIFIC OF TEXAS   WHISPERING HOLL   7/13/2005
4127   241 WILDCAT DRAW           STANDARD PACIFIC OF TEXAS   WHISPERING HOLL   7/13/2005
4128   1116 CANYON MAPLE ROAD     STANDARD PACIFIC OF TEXAS   SWENSON FARMS     7/14/2005
4129   1114 CANYON MAPLE ROAD     STANDARD PACIFIC OF TEXAS   SWENSON FARMS     7/15/2005
4130   2602 ARMATRADING           STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    7/19/2005
4131   2704 CHECKER DRIVE         STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    7/19/2005
4132   2600 ARMATRADING           STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    7/20/2005
4133   2204 VOYAGEURS LANE        STANDARD PACIFIC OF TEXAS   PARKSIDE          7/21/2005
4134   2209 NATIONAL PARK BLVD.   STANDARD PACIFIC OF TEXAS   PARKSIDE          7/22/2005
4135   151 WILDCAT DRAW           STANDARD PACIFIC OF TEXAS   WHISPERING HOLL   7/22/2005
4136   10208 WIND CAVE TRAIL      STANDARD PACIFIC OF TEXAS   PARKSIDE          7/22/2005
4137   2432 NATIONAL PARK BLVD.   STANDARD PACIFIC OF TEXAS   PARKSIDE           8/2/2005
4138   10200 CHANNEL ISLAND DR.   STANDARD PACIFIC OF TEXAS   PARKSIDE           8/2/2005
4139   2702 CHECKER DRIVE         STANDARD PACIFIC OF TEXAS   CYPRESS CANYON     8/3/2005
4140   1219 CANYON MAPLE RD.      STANDARD PACIFIC OF TEXAS   SWENSON FARMS      8/3/2005
4141   2416 NATIONAL PARK BLVD    STANDARD PACIFIC OF TEXAS   PARKSIDE          8/10/2005
4142   2412 NATIONAL PARK BLVD.   STANDARD PACIFIC OF TEXAS   PARKSIDE          8/10/2005
4143   2700 CHECKER DRIVE         STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    8/12/2005
4144   2429 NATIONAL PARK         STANDARD PACIFIC OF TEXAS   PARKSIDE          8/17/2005
4145   2421 NATIONAL PARK BLVD.   STANDARD PACIFIC OF TEXAS   PARKSIDE          8/17/2005
4146   10201 CHANNEL ISLAND       STANDARD PACIFIC OF TEXAS   PARKSIDE          8/17/2005
4147   161 WILDCAT DRAW           STANDARD PACIFIC OF TEXAS   WHISPERING HOLL   8/18/2005
4148   2425 NATIONAL PARK BLVD.   STANDARD PACIFIC OF TEXAS   PARKSIDE          8/20/2005
4149   2504 NATIONAL PARK BLVD.   STANDARD PACIFIC OF TEXAS   PARKSIDE          8/20/2005
4150   2512 NATIONAL PARK BLVD.   STANDARD PACIFIC OF TEXAS   PARKSIDE          8/20/2005
4151   145 DUGOUT BEND            STANDARD PACIFIC OF TEXAS   WHISPERING HOLL   8/23/2005
4152   10108 WIND CAVE TRAIL      STANDARD PACIFIC OF TEXAS   PARKSIDE          8/24/2005
4153   3720 FOSSILWOOD WAY        STANDARD PACIFIC OF TEXAS   MAYFIELD RANCH    8/29/2005
4154   2508 NATIONAL PARK BLVD.   STANDARD PACIFIC OF TEXAS   PARKSIDE          8/30/2005
4155   1407 MAYAPPLE ROAD         STANDARD PACIFIC OF TEXAS   SWENSON FARMS      9/2/2005
4156   2420 NATIONAL PARK BLVD.   STANDARD PACIFIC OF TEXAS   PARKSIDE           9/8/2005
4157   3615 FOSSILWOOD WAY        STANDARD PACIFIC OF TEXAS   MAYFIELD RANCH     9/9/2005
4158   2440 NATIONAL PARK BLVD.   STANDARD PACIFIC OF TEXAS   PARKSIDE           9/9/2005
4159   3769 FOSSILWOOD WAY        STANDARD PACIFIC OF TEXAS   MAYFIELD RANCH    9/12/2005
4160   3725 FOSSILWOOD WAY        STANDARD PACIFIC OF TEXAS   MAYFIELD RANCH    9/12/2005
4161   2701 BRUBECK BEND          STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    9/12/2005
4162   3764 FOSSILWOOD WAY        STANDARD PACIFIC OF TEXAS   MAYFIELD RANCH    9/13/2005
4163   3672 FOSSILWOOD WAY        STANDARD PACIFIC OF TEXAS   MAYFIELD RANCH    9/13/2005
4164   660 COLDWATER HOLLOW       STANDARD PACIFIC OF TEXAS   WHISPERING HOLL   9/13/2005
4165   161 DUGOUT BEND            STANDARD PACIFIC OF TEXAS   WHISPERING HOLL   9/13/2005
4166   2711 CHECKER DRIVE         STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    9/19/2005
4167   2703 BRUBECK BEND          STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    9/21/2005
4168   3680 FOSSILWOOD WAY        STANDARD PACIFIC OF TEXAS   MAYFIELD RANCH    9/23/2005
4169   3753 FOSSILWOOD WAY        STANDARD PACIFIC OF TEXAS   MAYFIELD RANCH    9/23/2005
4170   10200 WIND CAVE            STANDARD PACIFIC OF TEXAS   PARKSIDE          9/23/2005
4171   10113 WIND CAVE TRAIL      STANDARD PACIFIC OF TEXAS   PARKSIDE          9/23/2005
4172   10204 WIND CAVE TRAIL      STANDARD PACIFIC OF TEXAS   PARKSIDE          9/23/2005
4173   261 MIDDLE CREEK           STANDARD PACIFIC OF TEXAS   WHISPERING HOLL   9/26/2005
4174   140 DUGOUT BEND            STANDARD PACIFIC OF TEXAS   WHISPERING HOLL   9/26/2005
4175   2705 BRUBECK BEND          STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    10/3/2005
4176   2711 BRUBECK BEND          STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    10/4/2005
4177   2708 LOVETT LANE           STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    10/4/2005
4178   1201 CANYON MAPLE ROAD     STANDARD PACIFIC OF TEXAS   SWENSON FARMS     10/5/2005


                                                                                            76
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 84 of 1053 PageID:
                                    17649

4179   10201 WIND CAVE TRAIL      STANDARD PACIFIC OF TEXAS   PARKSIDE           10/5/2005
4180   2213 LAKE CLARK LANE       STANDARD PACIFIC OF TEXAS   PARKSIDE           10/5/2005
4181   2209 LAKE CLARK LANE       STANDARD PACIFIC OF TEXAS   PARKSIDE           10/5/2005
4182   10213 WIND CAVE TRAIL      STANDARD PACIFIC OF TEXAS   PARKSIDE           10/5/2005
4183   10120 CHANNEL ISLAND       STANDARD PACIFIC OF TEXAS   PARKSIDE           10/7/2005
4184   2723 LOVETT LANE           STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    10/11/2005
4185   10117 WIND CAVE TRAIL      STANDARD PACIFIC OF TEXAS   PARKSIDE          10/11/2005
4186   10336 CHANNEL ISLAND       STANDARD PACIFIC OF TEXAS   PARKSIDE          10/12/2005
4187   2205 LAKE CLARK LANE       STANDARD PACIFIC OF TEXAS   PARKSIDE          10/12/2005
4188   10128 WIND CAVE TRAIL      STANDARD PACIFIC OF TEXAS   PARKSIDE          10/12/2005
4189   10124 WIND CAVE TRAIL      STANDARD PACIFIC OF TEXAS   PARKSIDE          10/12/2005
4190   310 WILDHORSE CREEK        STANDARD PACIFIC OF TEXAS   WHISPERING HOLL   10/17/2005
4191   371 WILDHORSE CREEK        STANDARD PACIFIC OF TEXAS   WHISPERING HOLL   10/17/2005
4192   281 MIDDLE CREEK           STANDARD PACIFIC OF TEXAS   WHISPERING HOLL   10/17/2005
4193   2512 ARMATRADING DRIVE     STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    10/18/2005
4194   2510 ARMATRADING DRIVE     STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    10/18/2005
4195   2711 GHOLSON DRIVE         STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    10/19/2005
4196   2704 ZEPPELIN DRIVE        STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    10/19/2005
4197   2706 GHOLSON DRIVE         STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    10/19/2005
4198   10209 WIND CAVE TRAIL      STANDARD PACIFIC OF TEXAS   PARKSIDE          10/20/2005
4199   10225 WIND CAVE TRAIL      STANDARD PACIFIC OF TEXAS   PARKSIDE          10/20/2005
4200   2513 NATIONAL PARK         STANDARD PACIFIC OF TEXAS   PARKSIDE          10/20/2005
4201   2517 NATIONAL PARK         STANDARD PACIFIC OF TEXAS   PARKSIDE          10/20/2005
4202   3611 FOSSILWOOD WAY        STANDARD PACIFIC OF TEXAS   MAYFIELD RANCH    10/21/2005
4203   3756 FOSSILWOOD WAY        STANDARD PACIFIC OF TEXAS   MAYFIELD RANCH    10/21/2005
4204   10300 CHANNEL ISLAND       STANDARD PACIFIC OF TEXAS   PARKSIDE          10/21/2005
4205   10308 CHANNEL ISLAND       STANDARD PACIFIC OF TEXAS   PARKSIDE          10/21/2005
4206   2201 LAKE CLARK LANE       STANDARD PACIFIC OF TEXAS   PARKSIDE          10/24/2005
4207   10324 CHANNEL ISLAND       STANDARD PACIFIC OF TEXAS   PARKSIDE          10/24/2005
4208   1113 CANYON MAPLE ROAD     STANDARD PACIFIC OF TEXAS   SWENSON FARMS     10/25/2005
4209   1220 SWENSON FARMS         STANDARD PACIFIC OF TEXAS   SWENSON FARMS     10/25/2005
4210   160 DUGOUT BEND            STANDARD PACIFIC OF TEXAS   WHISPERING HOLL   10/27/2005
4211   211 WILDHORSE CREEK        STANDARD PACIFIC OF TEXAS   WHISPERING HOLL   10/27/2005
4212   10129 WIND CAVE TRAIL      STANDARD PACIFIC OF TEXAS   PARKSIDE           11/1/2005
4213   2719 GHOLSON DRIVE         STANDARD PACIFIC OF TEXAS   CYPRESS CANYON     11/8/2005
4214   3749 FOSSILWOOD WAY        STANDARD PACIFIC OF TEXAS   MAYFIELD RANCH     11/8/2005
4215   3772 FOSSILWOOD WAY        STANDARD PACIFIC OF TEXAS   MAYFIELD RANCH     11/8/2005
4216   1016 HORNE DRIVE           STANDARD PACIFIC OF TEXAS   CYPRESS CANYON     11/9/2005
4217   10104 CHANNEL ISLAND       STANDARD PACIFIC OF TEXAS   PARKSIDE           11/9/2005
4218   10328 CHANNEL ISLAND       STANDARD PACIFIC OF TEXAS   PARKSIDE           11/9/2005
4219   10205 WIND CAVE TRAIL      STANDARD PACIFIC OF TEXAS   PARKSIDE           11/9/2005
4220   3768 FOSSILWOOD WAY        STANDARD PACIFIC OF TEXAS   MAYFIELD RANCH    11/10/2005
4221   3761 FOSSILWOOD WAY        STANDARD PACIFIC OF TEXAS   MAYFIELD RANCH    11/10/2005
4222   271 MIDDLE CREEK           STANDARD PACIFIC OF TEXAS   WHISPERING HOLL   11/11/2005
4223   341 WILDHORSE CREEK        STANDARD PACIFIC OF TEXAS   WHISPERING HOLL   11/11/2005
4224   1017 HORNE DRIVE           STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    11/14/2005
4225   3733 FOSSILWOOD WAY        STANDARD PACIFIC OF TEXAS   MAYFIELD RANCH    11/15/2005
4226   3745 FOSSILWOOD WAY        STANDARD PACIFIC OF TEXAS   MAYFIELD RANCH    11/16/2005
4227   181 MIDDLE CREEK           STANDARD PACIFIC OF TEXAS   WHISPERING HOLL   11/16/2005
4228   151 WILDHORSE CREEK        STANDARD PACIFIC OF TEXAS   WHISPERING HOLL   11/16/2005
4229   2706 LOVETT LANE           STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    11/18/2005
4230   2405 NATIONAL PARK BLVD.   STANDARD PACIFIC OF TEXAS   PARKSIDE          11/18/2005
4231   10104 WIND CAVE TRAIL      STANDARD PACIFIC OF TEXAS   PARKSIDE          11/18/2005
4232   10112 CHANNEL ISLAND       STANDARD PACIFIC OF TEXAS   PARKSIDE          11/18/2005
4233   10105 WIND CAVE TRAIL      STANDARD PACIFIC OF TEXAS   PARKSIDE          11/18/2005


                                                                                             77
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 85 of 1053 PageID:
                                    17650

4234   2710 BRUBECK BEND          STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    11/18/2005
4235   2719 LOVETT LANE           STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    11/21/2005
4236   10116 WIND CAVE TRAIL      STANDARD PACIFIC OF TEXAS   PARKSIDE          11/23/2005
4237   2409 NATIONAL PARK BLVD.   STANDARD PACIFIC OF TEXAS   PARKSIDE          11/23/2005
4238   2413 NATIONAL PARK BLVD.   STANDARD PACIFIC OF TEXAS   PARKSIDE          11/23/2005
4239   2424 NATIONAL PARK BLVD.   STANDARD PACIFIC OF TEXAS   PARKSIDE          11/23/2005
4240   2715 LOVETT LANE           STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    11/28/2005
4241   2501 NATIONAL PARK BLVD.   STANDARD PACIFIC OF TEXAS   PARKSIDE          11/28/2005
4242   2721 LOVETT LANE           STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    11/29/2005
4243   2717 LOVETT LANE           STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    11/29/2005
4244   251 WILDCAT DRAW           STANDARD PACIFIC OF TEXAS   WHISPERING HOLL   11/29/2005
4245   240 WILDHORSE CREEK        STANDARD PACIFIC OF TEXAS   WHISPERING HOLL    12/1/2005
4246   230 MIDDLE CREEK           STANDARD PACIFIC OF TEXAS   WHISPERING HOLL    12/1/2005
4247   150 DUGOUT BEND            STANDARD PACIFIC OF TEXAS   WHISPERING HOLL    12/1/2005
4248   2100 DRY TORTUGAS TRAIL    STANDARD PACIFIC OF TEXAS   PARKSIDE           12/2/2005
4249   10128 CHANNEL ISLAND DR.   STANDARD PACIFIC OF TEXAS   PARKSIDE           12/6/2005
4250   10332 CHANNEL ISLAND DR.   STANDARD PACIFIC OF TEXAS   PARKSIDE           12/6/2005
4251   10212 WIND CAVE TRAIL      STANDARD PACIFIC OF TEXAS   PARKSIDE           12/6/2005
4252   10205 CHANNEL ISLAND       STANDARD PACIFIC OF TEXAS   PARKSIDE           12/6/2005
4253   1221 CANYON MAPLE ROAD     STANDARD PACIFIC OF TEXAS   SWENSON FARMS      12/9/2005
4254   321 WILDHORSE CREEK        STANDARD PACIFIC OF TEXAS   WHISPERING HOLL    12/9/2005
4255   210 WILDHORSE CREEK        STANDARD PACIFIC OF TEXAS   WHISPERING HOLL    12/9/2005
4256   1222 CANYON MAPLE ROAD     STANDARD PACIFIC OF TEXAS   SWENSON FARMS     12/12/2005
4257   2417 NATIONAL PARK BLVD.   STANDARD PACIFIC OF TEXAS   PARKSIDE          12/13/2005
4258   10221 CHANNEL ISLAND       STANDARD PACIFIC OF TEXAS   PARKSIDE          12/13/2005
4259   10301 CHANNEL ISLAND       STANDARD PACIFIC OF TEXAS   PARKSIDE          12/13/2005
4260   10217 CHANNEL ISLAND       STANDARD PACIFIC OF TEXAS   PARKSIDE          12/13/2005
4261   1015 CANYON MAPLE ROAD     STANDARD PACIFIC OF TEXAS   SWENSON FARMS     12/15/2005
4262   3713 FOSSILWOOD WAY        STANDARD PACIFIC OF TEXAS   MAYFIELD RANCH    12/16/2005
4263   1008 HORNE DRIVE           STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    12/19/2005
4264   1021 HORNE DRIVE           STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    12/19/2005
4265   2703 CHECKER DRIVE         STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    12/20/2005
4266   10209 CHANNEL ISLAND       STANDARD PACIFIC OF TEXAS   PARKSIDE          12/20/2005
4267   10225 CHANNEL ISLAND       STANDARD PACIFIC OF TEXAS   PARKSIDE          12/20/2005
4268   10316 CHANNEL ISLAND       STANDARD PACIFIC OF TEXAS   PARKSIDE          12/20/2005
4269   10216 CHANNEL ISLAND       STANDARD PACIFIC OF TEXAS   PARKSIDE          12/20/2005
4270   10212 CHANNEL ISLAND       STANDARD PACIFIC OF TEXAS   PARKSIDE          12/20/2005
4271   2408 NATIONAL PARK BLVD.   STANDARD PACIFIC OF TEXAS   PARKSIDE          12/21/2005
4272   2505 NATIONAL PARK BLVD.   STANDARD PACIFIC OF TEXAS   PARKSIDE          12/21/2005
4273   2509 NATIONAL PARK         STANDARD PACIFIC OF TEXAS   PARKSIDE          12/21/2005
4274   10221 WIND CAVE TRAIL      STANDARD PACIFIC OF TEXAS   PARKSIDE          12/22/2005
4275   291 MIDDLE CREEK           STANDARD PACIFIC OF TEXAS   WHISPERING HOLL   12/22/2005
4276   1202 CANYON MAPLE ROAD     STANDARD PACIFIC OF TEXAS   SWENSON FARMS     12/27/2005
4277   1012 CANYON MAPLE ROAD     STANDARD PACIFIC OF TEXAS   SWENSON FARMS     12/27/2005
4278   2707 CHECKER DRIVE         STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    12/27/2005
4279   2705 CHECKER DRIVE         STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    12/27/2005
4280   1217 CANYON MAPLE ROAD     STANDARD PACIFIC OF TEXAS   SWENSON FARMS     12/27/2005
4281   1232 CANYON MAPLE          STANDARD PACIFIC OF TEXAS   SWENSON FARMS     12/28/2005
4282   3729 FOSSILWOOD WAY        STANDARD PACIFIC OF TEXAS   MAYFIELD RANCH    12/28/2005
4283   2436 NATIONAL PARK BLVD.   STANDARD PACIFIC OF TEXAS   PARKSIDE          12/29/2005
4284   10213 CHANNEL ISLAND DR.   STANDARD PACIFIC OF TEXAS   PARKSIDE          12/29/2005
4285   10208 CHANNEL ISLAND DR.   STANDARD PACIFIC OF TEXAS   PARKSIDE          12/29/2005
4286   2500 NATIONAL PARK BLVD.   STANDARD PACIFIC OF TEXAS   PARKSIDE          12/29/2005
4287   1020 HORNE DRIVE           STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    12/30/2005
4288   2428 NATIONAL PARK BLVD.   STANDARD PACIFIC OF TEXAS   PARKSIDE          12/30/2005


                                                                                             78
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 86 of 1053 PageID:
                                    17651

4289   11308 BELLOWS FALLS AVE.   ** USE 1400(D.R.HORTON)   BAUERLE RANCH 2    1/4/2005
4290   16217 WYNSTONE LANE        ** USE 1400(D.R.HORTON)   AVERY RNCH EAST    1/4/2005
4291   9412 LISI ANNE DRIVE       ** USE 1400(D.R.HORTON)   AVERY RNCH EAST    1/4/2005
4292   8409 COBBLESTONE           ** USE 1400(D.R.HORTON)   TRAVIS COUNTRY     1/5/2005
4293   9420 LISI ANNE DRIVE       ** USE 1400(D.R.HORTON)   AVERY RNCH EAST    1/5/2005
4294   8617 COBBLESTONE           ** USE 1400(D.R.HORTON)   TRAVIS COUNTRY     1/6/2005
4295   3832 BRAM COVE             ** USE 1400(D.R.HORTON)   MAYFIELD RANCH    1/10/2005
4296   3829 BRAM COVE             ** USE 1400(D.R.HORTON)   MAYFIELD RANCH    1/12/2005
4297   3752 CERULEAN WAY          ** USE 1400(D.R.HORTON)   MAYFIELD RANCH    1/13/2005
4298   1514 SILVER OAK TRAIL      ** USE 1400(D.R.HORTON)   SILVER OAK        1/17/2005
4299   8517 COBBLESTONE           ** USE 1400(D.R.HORTON)   TRAVIS COUNTRY    1/17/2005
4300   1503 SILVER OAK TRAIL      ** USE 1400(D.R.HORTON)   SILVER OAK        1/20/2005
4301   5424 FORT BENTON DRIVE     ** USE 1400(D.R.HORTON)   TRAVIS COUNTRY    1/24/2005
4302   9416 LISI ANNE DRIVE       ** USE 1400(D.R.HORTON)   AVERY RNCH EAST   1/24/2005
4303   11304 BELLOWS FALLS AVE.   ** USE 1400(D.R.HORTON)   BAUERLE RANCH 2   1/25/2005
4304   5809 SUNSET RIDGE          ** USE 1400(D.R.HORTON)   TRAVIS COUNTRY    1/27/2005
4305   16312 WYNSTONE LANE        ** USE 1400(D.R.HORTON)   AVERY RNCH EAST    2/4/2005
4306   1507 SILVER OAK TRAIL      ** USE 1400(D.R.HORTON)   SILVER OAK         2/9/2005
4307   1515 SILVER OAK TRAIL      ** USE 1400(D.R.HORTON)   SILVER OAK         2/9/2005
4308   9905 LISI ANNE DRIVE       ** USE 1400(D.R.HORTON)   AVERY RNCH EAST   2/10/2005
4309   16209 WYNSTONE LANE        ** USE 1400(D.R.HORTON)   AVERY RNCH EAST   2/16/2005
4310   1519 SILVER OAK TRAIL      ** USE 1400(D.R.HORTON)   SILVER OAK        2/17/2005
4311   302 SOUTH GADWALL LANE     ** USE 1400(D.R.HORTON)   SILVER OAK        2/17/2005
4312   1511 SILVER OAK TRAIL      ** USE 1400(D.R.HORTON)   SILVER OAK        2/17/2005
4313   16228 WYNSTONE LANE        ** USE 1400(D.R.HORTON)   AVERY RNCH EAST   2/18/2005
4314   16309 WYNSTONE LANE        ** USE 1400(D.R.HORTON)   AVERY RNCH EAST   2/22/2005
4315   1508 SILVER OAK TRAIL      ** USE 1400(D.R.HORTON)   SILVER OAK        2/28/2005
4316   9900 LISI ANNE DRIVE       ** USE 1400(D.R.HORTON)   AVERY RNCH EAST   2/28/2005
4317   1517 SILVER OAK TRAIL      ** USE 1400(D.R.HORTON)   SILVER OAK        2/28/2005
4318   16225 WYNSTONE LANE        ** USE 1400(D.R.HORTON)   AVERY RNCH EAST   2/28/2005
4319   16213 WYNSTONE LANE        ** USE 1400(D.R.HORTON)   AVERY RNCH EAST   2/28/2005
4320   16216 WYNSTONE LANE        ** USE 1400(D.R.HORTON)   AVERY RNCH EAST   2/28/2005
4321   3837 BRAM COVE             ** USE 1400(D.R.HORTON)   MAYFIELD RANCH     3/3/2005
4322   1516 SILVER OAK TRAIL      ** USE 1400(D.R.HORTON)   SILVER OAK         3/7/2005
4323   1521 SILVER OAK TRAIL      ** USE 1400(D.R.HORTON)   SILVER OAK         3/7/2005
4324   8608 COBBLESTONE           ** USE 1400(D.R.HORTON)   TRAVIS COUNTRY     3/8/2005
4325   1506 SILVER OAK TRAIL      ** USE 1400(D.R.HORTON)   SILVER OAK         3/9/2005
4326   8612 COBBLESTONE           ** USE 1400(D.R.HORTON)   TRAVIS COUNTRY     3/9/2005
4327   3851 BLUE RIDGE DRIVE      ** USE 1400(D.R.HORTON)   MAYFIELD RANCH    3/11/2005
4328   11408 BELLOWS FALLS        ** USE 1400(D.R.HORTON)   BAUERLE RANCH 2   3/14/2005
4329   5716 FORT BENTON DRIVE     ** USE 1400(D.R.HORTON)   TRAVIS COUNTRY    3/15/2005
4330   5720 FORT BENTON DRIVE     ** USE 1400(D.R.HORTON)   TRAVIS COUNTRY    3/15/2005
4331   1513 SILVER OAK TRAIL      ** USE 1400(D.R.HORTON)   SILVER OAK        3/16/2005
4332   1509 SILVER OAK TRAIL      ** USE 1400(D.R.HORTON)   SILVER OAK        3/16/2005
4333   304 SOUTH GADWALL LANE     ** USE 1400(D.R.HORTON)   SILVER OAK        3/18/2005
4334   11220 BELLOWS FALLS AVE.   ** USE 1400(D.R.HORTON)   BAUERLE RANCH 2   3/21/2005
4335   3728 CERULEAN WAY          ** USE 1400(D.R.HORTON)   MAYFIELD RANCH    3/24/2005
4336   3805 BRAM COVE             ** USE 1400(D.R.HORTON)   MAYFIELD RANCH    3/24/2005
4337   8613 COBBLESTONE           ** USE 1400(D.R.HORTON)   TRAVIS COUNTRY    3/25/2005
4338   11316 BELLOWS FALLS AVE.   ** USE 1400(D.R.HORTON)   BAUERLE RANCH 2   3/29/2005
4339   1518 SILVER OAK TRAIL      ** USE 1400(D.R.HORTON)   SILVER OAK        3/31/2005
4340   1504 MERGANSER LANE        ** USE 1400(D.R.HORTON)   SILVER OAK        3/31/2005
4341   5917 SUNSET RIDGE          ** USE 1400(D.R.HORTON)   TRAVIS COUNTRY     4/5/2005
4342   16221 WYNSTONE LANE        ** USE 1400(D.R.HORTON)   AVERY RNCH EAST    4/5/2005
4343   5716 SUNSET RIDGE          ** USE 1400(D.R.HORTON)   TRAVIS COUNTRY     4/6/2005


                                                                                          79
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 87 of 1053 PageID:
                                    17652

4344   3760 CERULEAN WAY          ** USE 1400(D.R.HORTON)   MAYFIELD RANCH     4/6/2005
4345   1520 SILVER OAK TRAIL      ** USE 1400(D.R.HORTON)   SILVER OAK         4/7/2005
4346   3861 BLUE RIDGE DRIVE      ** USE 1400(D.R.HORTON)   MAYFIELD RANCH    4/11/2005
4347   601 MANDARIN FLYWAY        ** USE 1400(D.R.HORTON)   SILVER OAK        4/13/2005
4348   9808 LISI ANNE DRIVE       ** USE 1400(D.R.HORTON)   AVERY RNCH EAST   4/14/2005
4349   16313 WYNSTONE LANE        ** USE 1400(D.R.HORTON)   AVERY RNCH EAST   4/18/2005
4350   3756 CERULEAN WAY          ** USE 1400(D.R.HORTON)   MAYFIELD RANCH    4/18/2005
4351   11416 BELLOWS FALLS AVE.   ** USE 1400(D.R.HORTON)   BAUERLE RANCH 2   4/25/2005
4352   11309 BELLOWS FALLS        ** USE 1400(D.R.HORTON)   BAUERLE RANCH 2   4/25/2005
4353   5516 FORT BENTON DRIVE     ** USE 1400(D.R.HORTON)   TRAVIS COUNTRY    4/27/2005
4354   5601 FORT BENTON DRIVE     ** USE 1400(D.R.HORTON)   TRAVIS COUNTRY    4/27/2005
4355   8505 COBBLESTONE           ** USE 1400(D.R.HORTON)   TRAVIS COUNTRY    4/29/2005
4356   2916 ALSATIA DRIVE         ** USE 1400(D.R.HORTON)   BAUERLE RANCH 2    5/5/2005
4357   607 MANDARIN FLYWAY        ** USE 1400(D.R.HORTON)   SILVER OAK         5/9/2005
4358   9812 LISI ANNE DRIVE       ** USE 1400(D.R.HORTON)   AVERY RNCH EAST   5/10/2005
4359   3656 CERULEAN WAY          ** USE 1400(D.R.HORTON)   MAYFIELD RANCH    5/10/2005
4360   3736 CERULEAN WAY          ** USE 1400(D.R.HORTON)   MAYFIELD RANCH    5/10/2005
4361   300 SOUTH GADWELL LANE     ** USE 1400(D.R.HORTON)   SILVER OAK        5/11/2005
4362   1502 MERGANSER LANE        ** USE 1400(D.R.HORTON)   SILVER OAK        5/11/2005
4363   8600 COBBLESTONE           ** USE 1400(D.R.HORTON)   TRAVIS COUNTRY    5/12/2005
4364   602 MANDARIN FLYWAY        ** USE 1400(D.R.HORTON)   SILVER OAK        5/12/2005
4365   5820 SUNSET RIDGE          ** USE 1400(D.R.HORTON)   TRAVIS COUNTRY    5/12/2005
4366   8009 CAMINITA COVE         ** USE 1400(D.R.HORTON)   ALTA MIRA         5/13/2005
4367   5824 SUNSET RIDGE          ** USE 1400(D.R.HORTON)   TRAVIS COUNTRY    5/16/2005
4368   8512 COBBLESTONE           ** USE 1400(D.R.HORTON)   TRAVIS COUNTRY    5/16/2005
4369   5520 FORT BENTON           ** USE 1400(D.R.HORTON)   TRAVIS COUNTRY    5/18/2005
4370   5521 FORT BENTON DRIVE     ** USE 1400(D.R.HORTON)   TRAVIS COUNTRY    5/18/2005
4371   8700 COBBLESTONE           ** USE 1400(D.R.HORTON)   TRAVIS COUNTRY    5/19/2005
4372   5801 SUNSET RIDGE          ** USE 1400(D.R.HORTON)   TRAVIS COUNTRY    5/19/2005
4373   8616 COBBLESTONE           ** USE 1400(D.R.HORTON)   TRAVIS COUNTRY    5/20/2005
4374   8604 COBBLESTONE           ** USE 1400(D.R.HORTON)   TRAVIS COUNTRY    5/20/2005
4375   16209 ALMADEN DRIVE        ** USE 1400(D.R.HORTON)   AVERY RNCH EAST   5/23/2005
4376   8417 COBBLESTONE           ** USE 1400(D.R.HORTON)   TRAVIS COUNTRY    5/24/2005
4377   9804 LISI ANNE DRIVE       ** USE 1400(D.R.HORTON)   AVERY RNCH EAST   5/25/2005
4378   4001 MASSEY WAY            ** USE 1400(D.R.HORTON)   MAYFIELD RANCH    5/26/2005
4379   5721 SUNSET RIDGE          ** USE 1400(D.R.HORTON)   TRAVIS COUNTRY    5/27/2005
4380   4005 MADISON COURT         ** USE 1400(D.R.HORTON)   MAYFIELD RANCH     6/6/2005
4381   4013 MADISON COURT         ** USE 1400(D.R.HORTON)   MAYFIELD RANCH     6/6/2005
4382   11320 BELLOWS FALLS AVE.   ** USE 1400(D.R.HORTON)   BAUERLE RANCH 2    6/6/2005
4383   11404 BELLOWS FALLS AVE.   ** USE 1400(D.R.HORTON)   BAUERLE RANCH 2    6/6/2005
4384   16220 WYNSTONE LANE        ** USE 1400(D.R.HORTON)   AVERY RNCH EAST    6/7/2005
4385   4009 MADISON COURT         ** USE 1400(D.R.HORTON)   MAYFIELD RANCH    6/10/2005
4386   3817 CREST LANE            ** USE 1400(D.R.HORTON)   MAYFIELD RANCH    6/10/2005
4387   4017 MADISON COURT         ** USE 1400(D.R.HORTON)   MAYFIELD RANCH    6/14/2005
4388   4000 MASSEY WAY            ** USE 1400(D.R.HORTON)   MAYFIELD RANCH    6/14/2005
4389   3825 CREST LANE            ** USE 1400(D.R.HORTON)   MAYFIELD RANCH    6/14/2005
4390   3819 LAGOONA DRIVE         ** USE 1400(D.R.HORTON)   MAYFIELD RANCH    6/15/2005
4391   3821 CREST LANE            ** USE 1400(D.R.HORTON)   MAYFIELD RANCH    6/16/2005
4392   16301 WYNSTONE LANE        ** USE 1400(D.R.HORTON)   AVERY RNCH EAST   6/17/2005
4393   16300 WYNSTONE LANE        ** USE 1400(D.R.HORTON)   AVERY RNCH EAST   6/20/2005
4394   16224 WYNSTONE LANE        ** USE 1400(D.R.HORTON)   AVERY RNCH EAST   6/20/2005
4395   16305 WYNSTONE LANE        ** USE 1400(D.R.HORTON)   AVERY RNCH EAST   6/20/2005
4396   5621 FORT BENTON DRIVE     ** USE 1400(D.R.HORTON)   TRAVIS COUNTRY    6/20/2005
4397   11412 BELLOWS FALLS AVE.   ** USE 1400(D.R.HORTON)   BAUERLE RANCH 2   6/22/2005
4398   8705 COBBLESTONE           ** USE 1400(D.R.HORTON)   TRAVIS COUNTRY    6/22/2005


                                                                                          80
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 88 of 1053 PageID:
                                    17653

4399   7917 LADERA VERDE DRIVE    ** USE 1400(D.R.HORTON)   ALTA MIRA          6/22/2005
4400   5909 SUNSET RIDGE          ** USE 1400(D.R.HORTON)   TRAVIS COUNTRY     6/23/2005
4401   9508 LISI ANNE DRIVE       ** USE 1400(D.R.HORTON)   AVERY RNCH EAST    6/24/2005
4402   16224 ALMADEN DRIVE        ** USE 1400(D.R.HORTON)   AVERY RNCH EAST    6/24/2005
4403   16216 ALMADEN DRIVE        ** USE 1400(D.R.HORTON)   AVERY RNCH EAST    6/27/2005
4404   7921 LADERA VERDE          ** USE 1400(D.R.HORTON)   ALTA MIRA          6/28/2005
4405   1501 FLYWAY LANE           ** USE 1400(D.R.HORTON)   SILVER OAK         6/29/2005
4406   8005 LADERA VERDE DRIVE    ** USE 1400(D.R.HORTON)   ALTA MIRA           7/5/2005
4407   4021 MADISON COURT         ** USE 1400(D.R.HORTON)   MAYFIELD RANCH      7/6/2005
4408   9509 LISI ANNE DRIVE       ** USE 1400(D.R.HORTON)   AVERY RNCH EAST     7/7/2005
4409   8513 COBBLESTONE           ** USE 1400(D.R.HORTON)   TRAVIS COUNTRY      7/8/2005
4410   5416 FORT BENTON DRIVE     ** USE 1400(D.R.HORTON)   TRAVIS COUNTRY      7/8/2005
4411   8021 LADERA VERDE DRIVE    ** USE 1400(D.R.HORTON)   ALTA MIRA          7/12/2005
4412   5701 FORT BENTON DRIVE     ** USE 1400(D.R.HORTON)   TRAVIS COUNTRY     7/13/2005
4413   16305 ALMADEN DRIVE        ** USE 1400(D.R.HORTON)   AVERY RNCH EAST    7/13/2005
4414   5921 SUNSET RIDGE          ** USE 1400(D.R.HORTON)   TRAVIS COUNTRY     7/26/2005
4415   7925 LADERA VERDE          ** USE 1400(D.R.HORTON)   ALTA MIRA          7/28/2005
4416   16220 ALMADEN DRIVE        ** USE 1400(D.R.HORTON)   AVERY RNCH EAST    7/29/2005
4417   9604 LISI ANNE DRIVE       ** USE 1400(D.R.HORTON)   AVERY RNCH EAST     8/1/2005
4418   9600 LISI ANNE DRIVE       ** USE 1400(D.R.HORTON)   AVERY RNCH EAST     8/8/2005
4419   11400 BELLOWS FALLS AVE.   ** USE 1400(D.R.HORTON)   BAUERLE RANCH 2    8/12/2005
4420   5600 FORT BENTON           ** USE 1400(D.R.HORTON)   TRAVIS COUNTRY     8/16/2005
4421   11305 BELLOWS FALLS        ** USE 1400(D.R.HORTON)   BAUERLE RANCH 2    8/19/2005
4422   1500 MERGANSER LANE        ** USE 1400(D.R.HORTON)   SILVER OAK         8/24/2005
4423   607 BUFFLEHEAD LANE        ** USE 1400(D.R.HORTON)   SILVER OAK         8/24/2005
4424   9504 LISI ANNE DRIVE       ** USE 1400(D.R.HORTON)   AVERY RNCH EAST    8/25/2005
4425   16208 ALMADEN DRIVE        ** USE 1400(D.R.HORTON)   AVERY RNCH EAST     9/1/2005
4426   16300 ALMADEN DRIVE        ** USE 1400(D.R.HORTON)   AVERY RNCH EAST     9/6/2005
4427   3829 CREST LANE            ** USE 1400(D.R.HORTON)   MAYFIELD RANCH      9/8/2005
4428   11313 BELLOWS FALLS        ** USE 1400(D.R.HORTON)   BAUERLE RANCH 2     9/8/2005
4429   8509 COBBLESTONE           ** USE 1400(D.R.HORTON)   TRAVIS COUNTRY      9/9/2005
4430   4001 MADISON COURT         ** USE 1400(D.R.HORTON)   MAYFIELD RANCH     9/13/2005
4431   16213 ALMADEN DRIVE        ** USE 1400(D.R.HORTON)   AVERY RNCH EAST    9/14/2005
4432   16221 ALMADEN DRIVE        ** USE 1400(D.R.HORTON)   AVERY RNCH EAST    9/14/2005
4433   4101 TWILIGHT COVE         ** USE 1400(D.R.HORTON)   MAYFIELD RANCH     9/14/2005
4434   3809 CREST LANE            ** USE 1400(D.R.HORTON)   MAYFIELD RANCH     9/14/2005
4435   9513 LISI ANNE DRIVE       ** USE 1400(D.R.HORTON)   AVERY RNCH EAST    9/15/2005
4436   16308 WYNSTONE LANE        ** USE 1400(D.R.HORTON)   AVERY RNCH EAST    10/3/2005
4437   4007 MASSEY WAY            ** USE 1400(D.R.HORTON)   MAYFIELD RANCH     10/3/2005
4438   4109 MASSEY WAY            ** USE 1400(D.R.HORTON)   MAYFIELD RANCH     10/3/2005
4439   16313 ALMADEN DRIVE        ** USE 1400(D.R.HORTON)   AVERY RNCH EAST   10/12/2005
4440   16225 ALMADEN DRIVE        ** USE 1400(D.R.HORTON)   AVERY RNCH EAST   10/12/2005
4441   3812 CREST LANE            ** USE 1400(D.R.HORTON)   MAYFIELD RANCH    10/12/2005
4442   3808 CREST LANE            ** USE 1400(D.R.HORTON)   MAYFIELD RANCH    10/13/2005
4443   5720 SUNSET RIDGE          ** USE 1400(D.R.HORTON)   TRAVIS COUNTRY    10/14/2005
4444   11212 BELLOWS FALLS AVE.   ** USE 1400(D.R.HORTON)   BAUERLE RANCH 2   10/14/2005
4445   4100 TWILIGHT COVE         ** USE 1400(D.R.HORTON)   MAYFIELD RANCH    10/14/2005
4446   8413 COBBLESTONE           ** USE 1400(D.R.HORTON)   TRAVIS COUNTRY    10/17/2005
4447   5729 FORT BENTON DRIVE     ** USE 1400(D.R.HORTON)   TRAVIS COUNTRY    10/17/2005
4448   5725 FORT BENTON DRIVE     ** USE 1400(D.R.HORTON)   TRAVIS COUNTRY    10/17/2005
4449   5805 SUNSET RIDGE          ** USE 1400(D.R.HORTON)   TRAVIS COUNTRY    10/17/2005
4450   5620 FORT BENTON           ** USE 1400(D.R.HORTON)   TRAVIS COUNTRY    10/17/2005
4451   2917 ALSATIA DRIVE         ** USE 1400(D.R.HORTON)   BAUERLE RANCH 2   10/21/2005
4452   3813 CREST LANE            ** USE 1400(D.R.HORTON)   MAYFIELD RANCH    10/21/2005
4453   4115 MASSEY WAY            ** USE 1400(D.R.HORTON)   MAYFIELD RANCH    10/21/2005


                                                                                           81
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 89 of 1053 PageID:
                                    17654

4454   5800 SUNSET RIDGE         ** USE 1400(D.R.HORTON)    TRAVIS COUNTRY    10/28/2005
4455   5804 SUNSET RIDGE         ** USE 1400(D.R.HORTON)    TRAVIS COUNTRY    10/28/2005
4456   16308 ALMADEN DRIVE       ** USE 1400(D.R.HORTON)    AVERY RNCH EAST    11/1/2005
4457   4000 MADISON COURT        ** USE 1400(D.R.HORTON)    MAYFIELD RANCH     11/2/2005
4458   3805 CREST LANE           ** USE 1400(D.R.HORTON)    MAYFIELD RANCH     11/2/2005
4459   16312 ALMADEN DRIVE       ** USE 1400(D.R.HORTON)    AVERY RNCH EAST    11/9/2005
4460   16301 ALMADEN DRIVE       ** USE 1400(D.R.HORTON)    AVERY RNCH EAST    11/9/2005
4461   4008 MADISON COURT        ** USE 1400(D.R.HORTON)    MAYFIELD RANCH    11/10/2005
4462   8001 LADERA VERDE DRIVE   ** USE 1400(D.R.HORTON)    ALTA MIRA         11/14/2005
4463   16212 ALMADEN DRIVE       ** USE 1400(D.R.HORTON)    AVERY RNCH EAST   11/17/2005
4464   8000 LADERA VERDE DRIVE   ** USE 1400(D.R.HORTON)    ALTA MIRA         11/18/2005
4465   4109 TWILIGHT COVE        ** USE 1400(D.R.HORTON)    MAYFIELD RANCH    11/21/2005
4466   9424 LISI ANNE DRIVE      ** USE 1400(D.R.HORTON)    AVERY RNCH EAST   11/28/2005
4467   4104 TWILIGHT COVE        ** USE 1400(D.R.HORTON)    MAYFIELD RANCH    11/29/2005
4468   7912 LADERA VERDE DRIVE   ** USE 1400(D.R.HORTON)    ALTA MIRA          12/1/2005
4469   5609 FORT BENTON DRIVE    ** USE 1400(D.R.HORTON)    TRAVIS COUNTRY     12/6/2005
4470   16217 ALMADEN DRIVE       ** USE 1400(D.R.HORTON)    AVERY RNCH EAST   12/16/2005
4471   5605 FORT BENTON DRIVE    ** USE 1400(D.R.HORTON)    TRAVIS COUNTRY    12/21/2005
4472   5704 FORT BENTON DRIVE    ** USE 1400(D.R.HORTON)    TRAVIS COUNTRY    12/22/2005
4473   5616 FORT BENTON          ** USE 1400(D.R.HORTON)    TRAVIS COUNTRY    12/22/2005
4474   781 WOODLAND DRIVE        GRALEY, KIMBERLIE & GARY   DRIFTWOOD          6/23/2005
4475   7008 DESTINY HILLS        GREG LEACH                 DESTINY HILLS       8/8/2005
4476   7010 RAINCREEK PKWY       ALOHA HOMES, INC.          GREAT HILLS        9/27/2005
4477   10620 MILKY WAY           ANTHONY SCHOTT             RIVER PLACE        12/5/2005
4478   7119 BRANDON DRIVE        HORTON - KILLEEN/TEMPLE/   VINEYARD           1/17/2005
4479   7124 BRANDON DRIVE        HORTON - KILLEEN/TEMPLE/   VINEYARD           1/17/2005
4480   659 COASTAL               HORTON - KILLEEN/TEMPLE/   VINEYARD           1/17/2005
4481   7319 RICKEY DRIVE         HORTON - KILLEEN/TEMPLE/   VINEYARD           1/20/2005
4482   5903 CHUCKWAGON           HORTON - KILLEEN/TEMPLE/   SAEGERT RANCH      1/21/2005
4483   5808 CHUCKWAGON           HORTON - KILLEEN/TEMPLE/   SAEGERT RANCH      1/21/2005
4484   5408 BOOT SCOOTIN         HORTON - KILLEEN/TEMPLE/   SAEGERT RANCH      1/21/2005
4485   5804 CHUCKWAGON           HORTON - KILLEEN/TEMPLE/   SAEGERT RANCH      1/21/2005
4486   5901 CHUCKWAGON           HORTON - KILLEEN/TEMPLE/   SAEGERT RANCH      1/21/2005
4487   212 SCARLET               HORTON - KILLEEN/TEMPLE/   SAVANNAH HEIGHT    1/26/2005
4488   238 SCARLET               HORTON - KILLEEN/TEMPLE/   SAVANNAH HEIGHT    1/26/2005
4489   234 SCARLET               HORTON - KILLEEN/TEMPLE/   SAVANNAH HEIGHT    1/26/2005
4490   220 SCARLET.              HORTON - KILLEEN/TEMPLE/   SAVANNAH HEIGHT    1/27/2005
4491   716 COASTAL               HORTON - KILLEEN/TEMPLE/   VINEYARD           1/28/2005
4492   715 DEVIN                 HORTON - KILLEEN/TEMPLE/   VINEYARD           1/28/2005
4493   229 LOTTIE                HORTON - KILLEEN/TEMPLE/   SAVANNAH HEIGHT     2/4/2005
4494   3704 HERNDON CT.          HORTON - KILLEEN/TEMPLE/   CROSS ADDITION      2/4/2005
4495   204 SCARLET               HORTON - KILLEEN/TEMPLE/   SAVANNAH HEIGHT     2/7/2005
4496   226 SCARLET               HORTON - KILLEEN/TEMPLE/   SAVANNAH HEIGHT     2/7/2005
4497   202 SCARLET               HORTON - KILLEEN/TEMPLE/   SAVANNAH HEIGHT     2/9/2005
4498   804 DEVIN DRIVE           HORTON - KILLEEN/TEMPLE/   VINEYARD           2/15/2005
4499   720 DEVIN                 HORTON - KILLEEN/TEMPLE/   VINEYARD           2/15/2005
4500   703 COASTAL DRIVE         HORTON - KILLEEN/TEMPLE/   VINEYARD           2/15/2005
4501   7204 KEVIN DRIVE          HORTON - KILLEEN/TEMPLE/   VINEYARD           2/15/2005
4502   707 COASTAL DRIVE         HORTON - KILLEEN/TEMPLE/   VINEYARD           2/15/2005
4503   241 MEMORY LANE           HORTON - KILLEEN/TEMPLE/   SAVANNAH HEIGHT    2/16/2005
4504   239 MEMORY LANE           HORTON - KILLEEN/TEMPLE/   SAVANNAH HEIGHT    2/16/2005
4505   242 SCARLET               HORTON - KILLEEN/TEMPLE/   SAVANNAH HEIGHT    2/16/2005
4506   233 LOTTIE                HORTON - KILLEEN/TEMPLE/   SAVANNAH HEIGHT    2/16/2005
4507   230 SCARLET               HORTON - KILLEEN/TEMPLE/   SAVANNAH HEIGHT    2/16/2005
4508   3905 BASSET COURT         HORTON - KILLEEN/TEMPLE/   CROSS ADDITION     2/17/2005


                                                                                           82
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 90 of 1053 PageID:
                                    17655

4509   216 SCARLET             HORTON - KILLEEN/TEMPLE/   SAVANNAH HEIGHT   2/17/2005
4510   2101 HERNDON            HORTON - KILLEEN/TEMPLE/   CROSS ADDITION    2/18/2005
4511   3804 LYNA COURT         HORTON - KILLEEN/TEMPLE/   CROSS ADDITION    2/18/2005
4512   5205 WALTZ COURT        HORTON - KILLEEN/TEMPLE/   SAEGERT RANCH     2/18/2005
4513   2105 HERNDON            HORTON - KILLEEN/TEMPLE/   CROSS ADDITION    2/18/2005
4514   2103 HERNDON            HORTON - KILLEEN/TEMPLE/   CROSS ADDITION    2/18/2005
4515   3907 BASSET             HORTON - KILLEEN/TEMPLE/   CROSS ADDITION    2/18/2005
4516   3711 GOWEN COURT        HORTON - KILLEEN/TEMPLE/   CROSS ADDITION    3/10/2005
4517   228 LOTTIE LANE         HORTON - KILLEEN/TEMPLE/   SAVANNAH HEIGHT   3/11/2005
4518   225 LOTTIE LANE         HORTON - KILLEEN/TEMPLE/   SAVANNAH HEIGHT   3/11/2005
4519   3701 HERNDON COURT      HORTON - KILLEEN/TEMPLE/   CROSS ADDITION    3/18/2005
4520   227 MEMORY LANE         HORTON - KILLEEN/TEMPLE/   SAVANNAH HEIGHT   3/18/2005
4521   7207 RICKEY DRIVE       HORTON - KILLEEN/TEMPLE/   VINEYARD          3/23/2005
4522   7315 RICKEY DRIVE       HORTON - KILLEEN/TEMPLE/   VINEYARD          3/28/2005
4523   224 SCARLET             HORTON - KILLEEN/TEMPLE/   SAVANNAH HEIGHT   3/28/2005
4524   244 SCARLET             HORTON - KILLEEN/TEMPLE/   SAVANNAH HEIGHT   3/28/2005
4525   235 LOTTIE LANE         HORTON - KILLEEN/TEMPLE/   SAVANNAH HEIGHT   3/28/2005
4526   237 LOTTIE LANE         HORTON - KILLEEN/TEMPLE/   SAVANNAH HEIGHT   3/28/2005
4527   7128 KEVIN DRIVE        HORTON - KILLEEN/TEMPLE/   VINEYARD          3/28/2005
4528   214 SCARLET             HORTON - KILLEEN/TEMPLE/   SAVANNAH HEIGHT   3/29/2005
4529   229 MEMORY LANE         HORTON - KILLEEN/TEMPLE/   SAVANNAH HEIGHT   3/29/2005
4530   3009 SCOTTSDALE DRIVE   HORTON - KILLEEN/TEMPLE/   FOX CREEK         3/30/2005
4531   240 SCARLET LANE        HORTON - KILLEEN/TEMPLE/   SAVANNAH HEIGHT   3/30/2005
4532   654 DEVIN DRIVE         HORTON - KILLEEN/TEMPLE/   VINEYARD          3/30/2005
4533   3702 GOWEN              HORTON - KILLEEN/TEMPLE/   CROSS ADDITION    3/31/2005
4534   3801 BASSET COURT       HORTON - KILLEEN/TEMPLE/   CROSS ADDITION    3/31/2005
4535   3013 TUCSON             HORTON - KILLEEN/TEMPLE/   FOX CREEK         3/31/2005
4536   217 MEMORY LANE         HORTON - KILLEEN/TEMPLE/   SAVANNAH HEIGHT    4/1/2005
4537   3004 TUCSON             HORTON - KILLEEN/TEMPLE/   FOX CREEK          4/4/2005
4538   225 MEMORY LANE         HORTON - KILLEEN/TEMPLE/   SAVANNAH HEIGHT    4/4/2005
4539   237 MEMORY LANE         HORTON - KILLEEN/TEMPLE/   SAVANNAH HEIGHT    4/4/2005
4540   221 MEMORY LANE         HORTON - KILLEEN/TEMPLE/   SAVANNAH HEIGHT    4/5/2005
4541   1503 LINE DANCE         HORTON - KILLEEN/TEMPLE/   SAEGERT RANCH      4/5/2005
4542   5604 CHUCKWAGON         HORTON - KILLEEN/TEMPLE/   SAEGERT RANCH      4/5/2005
4543   224 LOTTIE LANE         HORTON - KILLEEN/TEMPLE/   SAVANNAH HEIGHT    4/6/2005
4544   210 SCARLET LANE        HORTON - KILLEEN/TEMPLE/   SAVANNAH HEIGHT    4/6/2005
4545   238 LOTTIE LANE         HORTON - KILLEEN/TEMPLE/   SAVANNAH HEIGHT    4/6/2005
4546   218 LOTTIE LANE         HORTON - KILLEEN/TEMPLE/   SAVANNAH HEIGHT    4/6/2005
4547   5410 BOOT SCOOTIN       HORTON - KILLEEN/TEMPLE/   SAEGERT RANCH      4/7/2005
4548   1806 LOBRECHT           HORTON - KILLEEN/TEMPLE/   SAEGERT RANCH      4/7/2005
4549   2203 SCHOTTISCHE LANE   HORTON - KILLEEN/TEMPLE/   SAEGERT RANCH      4/7/2005
4550   1808 LOBRECHT COURT     HORTON - KILLEEN/TEMPLE/   SAEGERT RANCH      4/7/2005
4551   7316 BRANDON DRIVE      HORTON - KILLEEN/TEMPLE/   VINEYARD           4/8/2005
4552   659 DEVIN DRIVE         HORTON - KILLEEN/TEMPLE/   VINEYARD           4/8/2005
4553   1803 LOBRECHT           HORTON - KILLEEN/TEMPLE/   SAEGERT RANCH      4/8/2005
4554   7124 KEVIN DRIVE        HORTON - KILLEEN/TEMPLE/   VINEYARD          4/11/2005
4555   214 GRACIE COURT        HORTON - KILLEEN/TEMPLE/   SAVANNAH HEIGHT   4/11/2005
4556   7208 KEVIN DRIVE        HORTON - KILLEEN/TEMPLE/   VINEYARD          4/14/2005
4557   7116 KEVIN DRIVE        HORTON - KILLEEN/TEMPLE/   VINEYARD          4/14/2005
4558   716 DEVIN DRIVE         HORTON - KILLEEN/TEMPLE/   VINEYARD          4/14/2005
4559   7028 KEVIN DRIVE        HORTON - KILLEEN/TEMPLE/   VINEYARD          4/14/2005
4560   7112 KEVIN DRIVE        HORTON - KILLEEN/TEMPLE/   VINEYARD          4/14/2005
4561   7108 KEVIN DRIVE        HORTON - KILLEEN/TEMPLE/   VINEYARD          4/14/2005
4562   7015 RICKEY DRIVE       HORTON - KILLEEN/TEMPLE/   VINEYARD          4/14/2005
4563   7104 KEVIN DRIVE        HORTON - KILLEEN/TEMPLE/   VINEYARD          4/14/2005


                                                                                        83
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 91 of 1053 PageID:
                                    17656

4564   1504 SCHOTTISCE LANE     HORTON - KILLEEN/TEMPLE/   SAEGERT RANCH     4/18/2005
4565   708 DEVIN DRIVE          HORTON - KILLEEN/TEMPLE/   VINEYARD          4/18/2005
4566   3006 TUCSON              HORTON - KILLEEN/TEMPLE/   FOX CREEK         4/19/2005
4567   2007 HERNDON DRIVE       HORTON - KILLEEN/TEMPLE/   CROSS ADDITION    4/19/2005
4568   3706 GOWEN COURT         HORTON - KILLEEN/TEMPLE/   CROSS ADDITION    4/19/2005
4569   5505 SAEGERT COURT       HORTON - KILLEEN/TEMPLE/   SAEGERT RANCH     4/19/2005
4570   1505 LINE DANCE          HORTON - KILLEEN/TEMPLE/   SAEGERT RANCH     4/19/2005
4571   228 MEMORY LANE          HORTON - KILLEEN/TEMPLE/   SAVANNAH HEIGHT   4/19/2005
4572   217 GRACIE COURT         HORTON - KILLEEN/TEMPLE/   SAVANNAH HEIGHT   4/19/2005
4573   3700 GOWEN COURT         HORTON - KILLEEN/TEMPLE/   CROSS ADDITION    4/19/2005
4574   3701 GOWEN COURT         HORTON - KILLEEN/TEMPLE/   CROSS ADDITION    4/25/2005
4575   211 FITZGERALD CIRCLE    HORTON - KILLEEN/TEMPLE/   SAVANNAH HEIGHT   4/25/2005
4576   2217 MEMORY LANE         HORTON - KILLEEN/TEMPLE/   SAVANNAH HEIGHT   4/25/2005
4577   209 FITZGERALD CIRCLE    HORTON - KILLEEN/TEMPLE/   SAVANNAH HEIGHT   4/25/2005
4578   242 LOTTIE LANE          HORTON - KILLEEN/TEMPLE/   SAVANNAH HEIGHT   4/25/2005
4579   232 MEMORY LANE          HORTON - KILLEEN/TEMPLE/   SAVANNAH HEIGHT   4/25/2005
4580   234 MEMORY LANE          HORTON - KILLEEN/TEMPLE/   SAVANNAH HEIGHT   4/25/2005
4581   206 MEMORY LANE          HORTON - KILLEEN/TEMPLE/   SAVANNAH HEIGHT   4/25/2005
4582   249 SCARLET LANE         HORTON - KILLEEN/TEMPLE/   SAVANNAH HEIGHT   4/25/2005
4583   7120 KEVIN DRIVE         HORTON - KILLEEN/TEMPLE/   VINEYARD          4/26/2005
4584   2431 CAROLINE COURT      HORTON - KILLEEN/TEMPLE/   SAVANNAH HEIGHT    5/3/2005
4585   241 LOTTIE LANE          HORTON - KILLEEN/TEMPLE/   SAVANNAH HEIGHT    5/3/2005
4586   711 DEVIN DRIVE          HORTON - KILLEEN/TEMPLE/   VINEYARD           5/5/2005
4587   200 GRACIE COURT         HORTON - KILLEEN/TEMPLE/   SAVANNAH HEIGHT    5/5/2005
4588   210 GRACIE COURT         HORTON - KILLEEN/TEMPLE/   SAVANNAH HEIGHT    5/5/2005
4589   247 SCARLET LANE         HORTON - KILLEEN/TEMPLE/   SAVANNAH HEIGHT    5/5/2005
4590   246 SCARLET LANE         HORTON - KILLEEN/TEMPLE/   SAVANNAH HEIGHT    5/5/2005
4591   230 LOTTIE LANE          HORTON - KILLEEN/TEMPLE/   SAVANNAH HEIGHT    5/5/2005
4592   219 GRACIE COURT         HORTON - KILLEEN/TEMPLE/   SAVANNAH HEIGHT    5/5/2005
4593   5202 CAUSEWAY            HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        5/12/2005
4594   5203 GOLDEN GATE         HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        5/12/2005
4595   5201 GOLDEN GATE         HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        5/12/2005
4596   5204 CAUSEWAY            HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        5/12/2005
4597   5308 DONEGAL BAY COURT   HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        5/16/2005
4598   5306 DONEGAL BAY COURT   HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        5/16/2005
4599   5309 DONEGAL BAY COURT   HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        5/16/2005
4600   5312 DONEGAL BAY COURT   HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        5/16/2005
4601   5400 DONEGAL BAY COURT   HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        5/16/2005
4602   2429 CAROLINE COURT      HORTON - KILLEEN/TEMPLE/   SAVANNAH HEIGHT   5/16/2005
4603   5206 DONEGAL BAY COURT   HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        5/17/2005
4604   5402 DONEGAL BAY COURT   HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        5/17/2005
4605   5204 DONEGAL BAY COURT   HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        5/17/2005
4606   5200 DONEGAL BAY COURT   HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        5/17/2005
4607   5212 DONEGAL BAY COURT   HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        5/17/2005
4608   5404 DONEGAL BAY COURT   HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        5/17/2005
4609   5202 DONEGAL BAY COURT   HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        5/17/2005
4610   5208 DONEGAL BAY COURT   HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        5/18/2005
4611   5210 DONEGAL BAY COURT   HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        5/18/2005
4612   707 DEVIN DRIVE          HORTON - KILLEEN/TEMPLE/   VINEYARD          5/20/2005
4613   803 DEVIN DRIVE          HORTON - KILLEEN/TEMPLE/   VINEYARD          5/20/2005
4614   7211 KEVIN DRIVE         HORTON - KILLEEN/TEMPLE/   VINEYARD          5/20/2005
4615   244 LOTTIE LANE          HORTON - KILLEEN/TEMPLE/   SAVANNAH HEIGHT   5/20/2005
4616   212 LOTTIE LANE          HORTON - KILLEEN/TEMPLE/   SAVANNAH HEIGHT   5/20/2005
4617   240 LOTTIE LANE          HORTON - KILLEEN/TEMPLE/   SAVANNAH HEIGHT   5/20/2005
4618   5305 DONEGAL BAY COURT   HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        5/23/2005


                                                                                         84
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 92 of 1053 PageID:
                                    17657

4619   5313 DONEGAL BAY COURT      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        5/23/2005
4620   5310 DONEGAL BAY COURT      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        5/23/2005
4621   5300 DONEGAL BAY COURT      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        5/23/2005
4622   2427 CAROLINE COURT         HORTON - KILLEEN/TEMPLE/   SAVANNAH HEIGHT   5/23/2005
4623   5304 DONEGAL BAY COURT      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        5/24/2005
4624   5302 DONEGAL BAY COURT      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        5/24/2005
4625   2223 MEMORY LANE            HORTON - KILLEEN/TEMPLE/   SAVANNAH HEIGHT   5/25/2005
4626   212 GRACIE COURT            HORTON - KILLEEN/TEMPLE/   SAVANNAH HEIGHT   5/25/2005
4627   5301 DONEGAL BAY COURT      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        5/27/2005
4628   7211 RICKEY                 HORTON - KILLEEN/TEMPLE/   VINEYARD          5/27/2005
4629   5211 DONEGAL BAY COURT      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        5/27/2005
4630   5306 SYDNEY HARBOUR COURT   HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        5/27/2005
4631   5305 SYDNEY HARBOUR COURT   HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        5/31/2005
4632   5404 JITTERBUG COURT        HORTON - KILLEEN/TEMPLE/   SAEGERT RANCH     5/31/2005
4633   1502 SCHOTTISCHE LANE       HORTON - KILLEEN/TEMPLE/   SAEGERT RANCH     5/31/2005
4634   5409 BOOT SCOOTIN COURT     HORTON - KILLEEN/TEMPLE/   SAEGERT RANCH     5/31/2005
4635   5303 SYDNEY HARBOUR COURT   HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         6/7/2005
4636   5301 SYDNEY HARBOUR COURT   HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         6/7/2005
4637   5906 CHUCKWAGON CIRCLE      HORTON - KILLEEN/TEMPLE/   SAEGERT RANCH      6/8/2005
4638   206 FITZGERALD CIRCLE       HORTON - KILLEEN/TEMPLE/   SAVANNAH HEIGHT    6/8/2005
4639   211 GRACIE COURT            HORTON - KILLEEN/TEMPLE/   SAVANNAH HEIGHT    6/8/2005
4640   7212 RICKEY DRIVE           HORTON - KILLEEN/TEMPLE/   VINEYARD           6/8/2005
4641   5207 SYDNEY HARBOUR COURT   HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        6/10/2005
4642   5209 SYDNEY HARBOUR COURT   HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        6/10/2005
4643   5205 SYDNEY HARBOUR COURT   HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        6/13/2005
4644   5203 SYDNEY HARBOUR COURT   HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        6/13/2005
4645   7304 BRANDON DRIVE          HORTON - KILLEEN/TEMPLE/   VINEYARD          6/16/2005
4646   7311 RICKEY DRIVE           HORTON - KILLEEN/TEMPLE/   VINEYARD          6/16/2005
4647   5302 SYDNEY HARBOUR COURT   HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        6/23/2005
4648   5300 SYDNEY HARBOUR COURT   HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        6/23/2005
4649   5400 SYDNEY HARBOUR COURT   HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        6/24/2005
4650   5206 SYDNEY HARBOUR CRT     HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        6/24/2005
4651   5401 CAUSEWAY COURT         HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        6/24/2005
4652   5307 SYDNEY HARBOUR COURT   HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        6/24/2005
4653   5309 SYDNEY HARBOUR COURT   HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        6/24/2005
4654   5210 CAUSEWAY COURT         HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        6/24/2005
4655   5406 SYDNEY HARBOUR COURT   HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        6/24/2005
4656   5402 CAUSEWAY COURT         HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        6/24/2005
4657   5403 CAUSEWAY COURT         HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        6/28/2005
4658   5309 CAUSEWAY COURT         HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        6/28/2005
4659   5404 CAUSEWAY COURT         HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        6/28/2005
4660   243 LOTTIE LANE             HORTON - KILLEEN/TEMPLE/   SAVANNAH HEIGHT   6/28/2005
4661   223 LOTTIE LANE             HORTON - KILLEEN/TEMPLE/   SAVANNAH HEIGHT   6/28/2005
4662   5213 CAUSEWAY COURT         HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        6/28/2005
4663   7015 KEVIN DRIVE            HORTON - KILLEEN/TEMPLE/   VINEYARD          6/30/2005
4664   7303 RICKEY DRIVE           HORTON - KILLEEN/TEMPLE/   VINEYARD          6/30/2005
4665   7307 RICKEY DRIVE           HORTON - KILLEEN/TEMPLE/   VINEYARD          6/30/2005
4666   5405 JITTERBUG COURT        HORTON - KILLEEN/TEMPLE/   SAEGERT RANCH      7/8/2005
4667   5404 BARKEY COURT           HORTON - KILLEEN/TEMPLE/   SAEGERT RANCH      7/8/2005
4668   5406 BOOT SCOOTIN COURT     HORTON - KILLEEN/TEMPLE/   SAEGERT RANCH      7/8/2005
4669   208 GRACIE COURT            HORTON - KILLEEN/TEMPLE/   SAVANNAH HEIGHT   7/11/2005
4670   214 MEMORY LANE             HORTON - KILLEEN/TEMPLE/   SAVANNAH HEIGHT   7/11/2005
4671   220 LOTTIE LANE             HORTON - KILLEEN/TEMPLE/   SAVANNAH HEIGHT   7/11/2005
4672   226 LOTTIE LANE             HORTON - KILLEEN/TEMPLE/   SAVANNAH HEIGHT   7/11/2005
4673   218 SCARLET                 HORTON - KILLEEN/TEMPLE/   SAVANNAH HEIGHT   7/12/2005


                                                                                            85
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 93 of 1053 PageID:
                                    17658

4674   7119 KEVIN DRIVE            HORTON - KILLEEN/TEMPLE/   VINEYARD          7/13/2005
4675   663 DEVIN DRIVE             HORTON - KILLEEN/TEMPLE/   VINEYARD          7/13/2005
4676   7216 BRANDON DRIVE          HORTON - KILLEEN/TEMPLE/   VINEYARD          7/13/2005
4677   5506 SAEGERT COURT          HORTON - KILLEEN/TEMPLE/   SAEGERT RANCH     7/14/2005
4678   804 COASTAL                 HORTON - KILLEEN/TEMPLE/   VINEYARD          7/14/2005
4679   5312 CAUSEWAY COURT         HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        7/18/2005
4680   3009 TUCSON DRIVE           HORTON - KILLEEN/TEMPLE/   FOX CREEK         7/18/2005
4681   5405 SYDNEY HARBOUR COURT   HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        7/21/2005
4682   7129 KEVIN DRIVE            HORTON - KILLEEN/TEMPLE/   VINEYARD          7/21/2005
4683   7203 KEVIN DRIVE            HORTON - KILLEEN/TEMPLE/   VINEYARD          7/21/2005
4684   7207 KEVIN DRIVE            HORTON - KILLEEN/TEMPLE/   VINEYARD          7/21/2005
4685   7123 KEVIN DRIVE            HORTON - KILLEEN/TEMPLE/   VINEYARD          7/21/2005
4686   7212 BRANDON DRIVE          HORTON - KILLEEN/TEMPLE/   VINEYARD          7/25/2005
4687   7115 KEVIN DRIVE            HORTON - KILLEEN/TEMPLE/   VINEYARD          7/25/2005
4688   7204 RICKEY                 HORTON - KILLEEN/TEMPLE/   VINEYARD          7/25/2005
4689   2430 CAROLINE COURT         HORTON - KILLEEN/TEMPLE/   SAVANNAH HEIGHT   7/25/2005
4690   202 LOTTIE LANE             HORTON - KILLEEN/TEMPLE/   SAVANNAH HEIGHT   7/25/2005
4691   719 DEVIN DRIVE             HORTON - KILLEEN/TEMPLE/   VINEYARD          7/25/2005
4692   5109 SYDNEY HARBOUR COURT   HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        7/27/2005
4693   233 MEMORY LANE             HORTON - KILLEEN/TEMPLE/   SAVANNAH HEIGHT   7/27/2005
4694   2423 CAROLINE COURT         HORTON - KILLEEN/TEMPLE/   SAVANNAH HEIGHT   7/27/2005
4695   5201 SYDNEY HARBOUR COURT   HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        7/28/2005
4696   216 LOTTIE LANE             HORTON - KILLEEN/TEMPLE/   SAVANNAH HEIGHT   7/28/2005
4697   236 LOTTIE LANE             HORTON - KILLEEN/TEMPLE/   SAVANNAH HEIGHT   7/28/2005
4698   2425 CAROLINE COURT         HORTON - KILLEEN/TEMPLE/   SAVANNAH HEIGHT   7/28/2005
4699   3011 TUCSON DRIVE           HORTON - KILLEEN/TEMPLE/   FOX CREEK          8/1/2005
4700   3005 TUCSON                 HORTON - KILLEEN/TEMPLE/   FOX CREEK          8/1/2005
4701   201 FITZGERALD CIRCLE       HORTON - KILLEEN/TEMPLE/   SAVANNAH HEIGHT    8/1/2005
4702   227 LOTTIE LANE             HORTON - KILLEEN/TEMPLE/   SAVANNAH HEIGHT    8/1/2005
4703   205 FITZGERALD              HORTON - KILLEEN/TEMPLE/   SAVANNAH HEIGHT    8/1/2005
4704   213 MEMORY LANE             HORTON - KILLEEN/TEMPLE/   SAVANNAH HEIGHT    8/3/2005
4705   232 SCARLET LANE            HORTON - KILLEEN/TEMPLE/   SAVANNAH HEIGHT    8/3/2005
4706   231 LOTTIE LANE             HORTON - KILLEEN/TEMPLE/   SAVANNAH HEIGHT    8/3/2005
4707   2419 CAROLINE COURT         HORTON - KILLEEN/TEMPLE/   SAVANNAH HEIGHT    8/3/2005
4708   221 LOTTIE LANE             HORTON - KILLEEN/TEMPLE/   SAVANNAH HEIGHT    8/4/2005
4709   7308 BRANDON DRIVE          HORTON - KILLEEN/TEMPLE/   VINEYARD           8/4/2005
4710   2424 CAROLINE COURT         HORTON - KILLEEN/TEMPLE/   SAVANNAH HEIGHT    8/4/2005
4711   5307 DONEGAL BAY COURT      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        8/18/2005
4712   202 MEMORY LANE             HORTON - KILLEEN/TEMPLE/   SAVANNAH HEIGHT   8/18/2005
4713   5304 CAUSEWAY COURT         HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        8/18/2005
4714   228 SCARLET LANE            HORTON - KILLEEN/TEMPLE/   SAVANNAH HEIGHT   8/18/2005
4715   5405 BARKEY COURT           HORTON - KILLEEN/TEMPLE/   SAEGERT RANCH     8/19/2005
4716   200 LOTTIE LANE             HORTON - KILLEEN/TEMPLE/   SAVANNAH HEIGHT   8/19/2005
4717   236 SCARLET LANE            HORTON - KILLEEN/TEMPLE/   SAVANNAH HEIGHT   8/19/2005
4718   200 MEMORY LANE             HORTON - KILLEEN/TEMPLE/   SAVANNAH HEIGHT   8/22/2005
4719   7103 KEVIN DRIVE            HORTON - KILLEEN/TEMPLE/   VINEYARD          8/24/2005
4720   7107 KEVIN DRIVE            HORTON - KILLEEN/TEMPLE/   VINEYARD          8/24/2005
4721   5304 SYDNEY HARBOUR COURT   HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        8/29/2005
4722   5401 SYDNEY HARBOUR COURT   HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        8/29/2005
4723   5407 SYDNEY HARBOUR COURT   HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        8/29/2005
4724   5404 SYDNEY HARBOUR COURT   HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        8/29/2005
4725   201 MEMORY LANE             HORTON - KILLEEN/TEMPLE/   SAVANNAH HEIGHT   8/30/2005
4726   .2902 PHOENIX DRIVE         HORTON - KILLEEN/TEMPLE/   FOX CREEK         8/30/2005
4727   3013 SCOTTSDALE             HORTON - KILLEEN/TEMPLE/   FOX CREEK         8/30/2005
4728   2407 CAROLINE COURT         HORTON - KILLEEN/TEMPLE/   SAVANNAH HEIGHT    9/1/2005


                                                                                            86
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 94 of 1053 PageID:
                                    17659

4729   2413 CAROLINE COURT         HORTON - KILLEEN/TEMPLE/   SAVANNAH HEIGHT     9/1/2005
4730   2417 CAROLINE COURT         HORTON - KILLEEN/TEMPLE/   SAVANNAH HEIGHT     9/3/2005
4731   2411 CAROLINE COURT         HORTON - KILLEEN/TEMPLE/   SAVANNAH HEIGHT     9/3/2005
4732   2409 CAROLINE COURT         HORTON - KILLEEN/TEMPLE/   SAVANNAH HEIGHT     9/6/2005
4733   703 DEVIN DRIVE             HORTON - KILLEEN/TEMPLE/   VINEYARD            9/6/2005
4734   7027 KEVIN DRIVE            HORTON - KILLEEN/TEMPLE/   VINEYARD            9/6/2005
4735   243 MEMORY LANE             HORTON - KILLEEN/TEMPLE/   SAVANNAH HEIGHT     9/9/2005
4736   207 GRACIE COURT            HORTON - KILLEEN/TEMPLE/   SAVANNAH HEIGHT     9/9/2005
4737   204 FITZGERALD CIRCLE       HORTON - KILLEEN/TEMPLE/   SAVANNAH HEIGHT     9/9/2005
4738   2426 CAROLINE COURT         HORTON - KILLEEN/TEMPLE/   SAVANNAH HEIGHT     9/9/2005
4739   5208 SYDNEY HARBOUR COURT   HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD          9/9/2005
4740   217 LOTTIE LANE             HORTON - KILLEEN/TEMPLE/   SAVANNAH HEIGHT     9/9/2005
4741   201 GRACIE COURT            HORTON - KILLEEN/TEMPLE/   SAVANNAH HEIGHT     9/9/2005
4742   2221 MEMORY LANE            HORTON - KILLEEN/TEMPLE/   SAVANNAH HEIGHT    9/12/2005
4743   208 MEMORY LANE             HORTON - KILLEEN/TEMPLE/   SAVANNAH HEIGHT    9/12/2005
4744   204 GRACIE COURT            HORTON - KILLEEN/TEMPLE/   SAVANNAH HEIGHT    9/12/2005
4745   5402 SYDNEY HARBOUR DRIVE   HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         9/12/2005
4746   5700 DRYSTONE               HORTON - KILLEEN/TEMPLE/   WHITE ROCK EST     9/12/2005
4747   5403 SYDNEY HARBOUR COURT   HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         9/15/2005
4748   5209 CAUSEWAY COURT         HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         9/15/2005
4749   5205 CAUSEWAY COURT         HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         9/15/2005
4750   204 MEMORY LANE             HORTON - KILLEEN/TEMPLE/   SAVANNAH HEIGHT    9/15/2005
4751   5302 CAUSEWAY COURT         HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         9/15/2005
4752   5300 CAUSEWAY COURT         HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         9/20/2005
4753   5305 CAUSEWAY COURT         HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         9/20/2005
4754   5306 CAUSEWAY COURT         HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         9/20/2005
4755   5211 CAUSEWAY COURT         HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         9/20/2005
4756   206 GRACIE COURT            HORTON - KILLEEN/TEMPLE/   SAVANNAH HEIGHT    9/21/2005
4757   5811 COBALT                 HORTON - KILLEEN/TEMPLE/   WHITE ROCK EST     9/21/2005
4758   5901 COBALT                 HORTON - KILLEEN/TEMPLE/   WHITE ROCK EST     9/21/2005
4759   658 DEVIN DRIVE             HORTON - KILLEEN/TEMPLE/   VINEYARD           9/22/2005
4760   5311 CAUSEWAY COURT         HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         9/27/2005
4761   5405 CAUSEWAY COURT         HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         9/27/2005
4762   5810 DRYSTONE               HORTON - KILLEEN/TEMPLE/   WHITE ROCK EST     9/27/2005
4763   5806 DRYSTONE               HORTON - KILLEEN/TEMPLE/   WHITE ROCK EST     9/27/2005
4764   5809 COBALT                 HORTON - KILLEEN/TEMPLE/   WHITE ROCK EST     9/27/2005
4765   5807 COBALT                 HORTON - KILLEEN/TEMPLE/   WHITE ROCK EST     9/27/2005
4766   5206 CAUSEWAY COURT         HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         9/29/2005
4767   5207 CAUSEWAY COURT         HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         9/29/2005
4768   5308 CAUSEWAY COURT         HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         9/29/2005
4769   5409 DONEGAL BAY COURT      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         9/30/2005
4770   5308 SYDNEY HARBOUR COURT   HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         9/30/2005
4771   5411 DONEGAL BAY COURT      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         9/30/2005
4772   5408 DONEGAL BAY COURT      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         9/30/2005
4773   5303 CAUSEWAY COURT         HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         9/30/2005
4774   5212 CAUSEWAY COURT         HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         10/3/2005
4775   222 SCARLET LANE            HORTON - KILLEEN/TEMPLE/   SAVANNAH HEIGHT    10/3/2005
4776   4706 GOLDEN GATE DRIVE      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         10/5/2005
4777   4907 SYDNEY HARBOUR COURT   HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         10/5/2005
4778   4709 GOLDEN GATE DRIVE      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         10/5/2005
4779   4905 GOLDEN GATE DRIVE      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         10/5/2005
4780   4805 SYDNEY HARBOUR COURT   HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         10/5/2005
4781   203 FITZGERALD CIRCLE       HORTON - KILLEEN/TEMPLE/   SAVANNAH HEIGHT    10/5/2005
4782   200 FITZGERALD CIRCLE       HORTON - KILLEEN/TEMPLE/   SAVANNAH HEIGHT    10/5/2005
4783   2421 CAROLINE COURT         HORTON - KILLEEN/TEMPLE/   SAVANNAH HEIGHT   10/11/2005


                                                                                             87
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 95 of 1053 PageID:
                                    17660

4784   5808 DRYSTONE               HORTON - KILLEEN/TEMPLE/   WHITE ROCK EST    10/11/2005
4785   5812 DRYSTONE               HORTON - KILLEEN/TEMPLE/   WHITE ROCK EST    10/11/2005
4786   5805 COBALT                 HORTON - KILLEEN/TEMPLE/   WHITE ROCK EST    10/11/2005
4787   2403 CAROLINE COURT         HORTON - KILLEEN/TEMPLE/   SAVANNAH HEIGHT   10/19/2005
4788   230 MEMORY LANE             HORTON - KILLEEN/TEMPLE/   SAVANNAH HEIGHT   10/19/2005
4789   218 MEMORY LANE             HORTON - KILLEEN/TEMPLE/   SAVANNAH HEIGHT   10/19/2005
4790   202 FITZGERALD CIRCLE       HORTON - KILLEEN/TEMPLE/   SAVANNAH HEIGHT   10/19/2005
4791   7111 KEVIN DRIVE            HORTON - KILLEEN/TEMPLE/   VINEYARD          10/20/2005
4792   662 DEVIN DRIVE             HORTON - KILLEEN/TEMPLE/   VINEYARD          10/20/2005
4793   5113 DONEGAL BAY COURT      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        10/25/2005
4794   3702 HERNDON                HORTON - KILLEEN/TEMPLE/   CROSS ADDITION    10/25/2005
4795   5104 SYDNEY HARBOUR         HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        10/25/2005
4796   4900 GOLDEN GATE DRIVE      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        10/25/2005
4797   5003 COTTON COURT           HORTON - KILLEEN/TEMPLE/   SAEGERT RANCH     10/25/2005
4798   5401 DONEGAL BAY COURT      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        10/25/2005
4799   4902 SYDNEY HARBOUR         HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        10/26/2005
4800   4804 SYDNEY HARBOUR COURT   HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        10/26/2005
4801   2812 PHOENIX DRIVE          HORTON - KILLEEN/TEMPLE/   FOX CREEK         10/26/2005
4802   5410 DONEGAL BAY COURT      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         11/3/2005
4803   7116 RICKEY DRIVE           HORTON - KILLEEN/TEMPLE/   VINEYARD           11/3/2005
4804   7208 RICKEY DRIVE           HORTON - KILLEEN/TEMPLE/   VINEYARD           11/3/2005
4805   4801 GOLDEN GATE DRIVE      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         11/3/2005
4806   2902 PHOENIX DRIVE          HORTON - KILLEEN/TEMPLE/   FOX CREEK          11/3/2005
4807   5208 CAUSEWAY COURT         HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         11/9/2005
4808   4701 GOLDEN GATE DRIVE      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         11/9/2005
4809   4912 DONEGAL BAY COURT      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         11/9/2005
4810   5006 SYDNEY HARBOUR COURT   HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        11/16/2005
4811   5106 SYDNEY HARBOUR COURT   HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        11/16/2005
4812   4903 SYDNEY HARBOUR COURT   HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        11/16/2005
4813   5101 SYDNEY HARBOUR COURT   HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        11/21/2005
4814   720 COASTAL                 HORTON - KILLEEN/TEMPLE/   VINEYARD          11/21/2005
4815   2810 PHOENIX DRIVE          HORTON - KILLEEN/TEMPLE/   FOX CREEK         11/21/2005
4816   4902 DONEGAL BAY COURT      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        11/21/2005
4817   4904 DONEGAL BAY COURT      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        11/21/2005
4818   4808 DONEGAL BAY COURT      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        11/21/2005
4819   4910 DONEGAL BAY COURT      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        11/21/2005
4820   4810 DONEGAL BAY COURT      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        11/21/2005
4821   5008 CAUSEWAY COURT         HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        11/21/2005
4822   5004 CAUSEWAY COURT         HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        11/21/2005
4823   5104 DONEGAL BAY COURT      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        11/22/2005
4824   5012 DONEGAL BAY COURT      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        11/22/2005
4825   4806 SYDNEY HARBOUR         HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        11/22/2005
4826   5105 GOLDEN GATE DRIVE      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        11/22/2005
4827   5100 DONEGAL BAY COURT      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        11/22/2005
4828   5104 CAUSEWAY COURT         HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        11/22/2005
4829   5102 DONEGAL BAY COURT      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        11/22/2005
4830   4906 DONEGAL BAY COURT      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        11/23/2005
4831   5112 DONEGAL BAY COURT      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        11/23/2005
4832   5106 DONEGAL BAY COURT      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        11/23/2005
4833   4900 DONEGAL BAY COURT      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        11/23/2005
4834   5110 DONEGAL BAY COURT      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        11/23/2005
4835   5108 DONEGAL BAY COURT      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        11/23/2005
4836   4708 GOLDEN GATE DRIVE      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        11/30/2005
4837   5303 DONEGAL BAY COURT      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        11/30/2005
4838   5100 CAUSEWAY COURT         HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        11/30/2005


                                                                                             88
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 96 of 1053 PageID:
                                    17661

4839   5009 DONEGAL BAY COURT      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        11/30/2005
4840   7023 KEVIN DRIVE            HORTON - KILLEEN/TEMPLE/   VINEYARD           12/1/2005
4841   662 COASTAL                 HORTON - KILLEEN/TEMPLE/   VINEYARD           12/1/2005
4842   7104 RICKEY DRIVE           HORTON - KILLEEN/TEMPLE/   VINEYARD           12/1/2005
4843   7024 RICKEY DRIVE           HORTON - KILLEEN/TEMPLE/   VINEYARD           12/1/2005
4844   708 COASTAL DRIVE           HORTON - KILLEEN/TEMPLE/   VINEYARD           12/1/2005
4845   2401 CAROLINE COURT         HORTON - KILLEEN/TEMPLE/   SAVANNAH HEIGHT    12/2/2005
4846   213 GRACIE COURT            HORTON - KILLEEN/TEMPLE/   SAVANNAH HEIGHT    12/2/2005
4847   207 FITZGERALD COURT        HORTON - KILLEEN/TEMPLE/   SAVANNAH HEIGHT    12/2/2005
4848   216 MEMORY LANE             HORTON - KILLEEN/TEMPLE/   SAVANNAH HEIGHT    12/2/2005
4849   5707 GRAPHITE DRIVE         HORTON - KILLEEN/TEMPLE/   WHITE ROCK EST     12/2/2005
4850   202 GRACIE                  HORTON - KILLEEN/TEMPLE/   SAVANNAH HEIGHT    12/2/2005
4851   4808 GOLDEN GATE DRIVE      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         12/5/2005
4852   4909 SYDNEY HARBOUR COURT   HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         12/5/2005
4853   5005 SYDNEY HARBOUR COURT   HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         12/5/2005
4854   5009 SYDNEY HARBOUR         HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         12/5/2005
4855   4802 GOLDEN GATE DRIVE      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         12/5/2005
4856   4905 CAUSEWAY COURT         HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         12/5/2005
4857   4807 GOLDEN GATE DRIVE      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         12/5/2005
4858   7107 RICKEY DRIVE           HORTON - KILLEEN/TEMPLE/   VINEYARD           12/9/2005
4859   7128 RICKEY DRIVE           HORTON - KILLEEN/TEMPLE/   VINEYARD           12/9/2005
4860   7019 KEVIN DRIVE            HORTON - KILLEEN/TEMPLE/   VINEYARD           12/9/2005
4861   4812 DONEGAL BAY COURT      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        12/12/2005
4862   4908 DONEGAL BAY COURT      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        12/12/2005
4863   5200 SYDNEY HARBOUR         HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        12/12/2005
4864   4607 GOLDEN GATE DRIVE      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        12/12/2005
4865   4811 DONEGAL BAY COURT      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        12/12/2005
4866   209 GRACIE COURT            HORTON - KILLEEN/TEMPLE/   SAVANNAH HEIGHT   12/12/2005
4867   5405 DONEGAL BAY COURT      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        12/14/2005
4868   5106 CAUSEWAY COURT         HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        12/14/2005
4869   5101 CAUSEWAY COURT         HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        12/14/2005
4870   5006 CAUSEWAY COURT         HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        12/14/2005
4871   205 GRACIE COURT            HORTON - KILLEEN/TEMPLE/   SAVANNAH HEIGHT   12/22/2005
4872   704 DEVIN DRIVE             HORTON - KILLEEN/TEMPLE/   VINEYARD          12/27/2005
4873   704 COASTAL DRIVE           HORTON - KILLEEN/TEMPLE/   VINEYARD          12/27/2005
4874   7203 RICKEY DRIVE           HORTON - KILLEEN/TEMPLE/   VINEYARD          12/27/2005
4875   712 COASTAL DRIVE           HORTON - KILLEEN/TEMPLE/   VINEYARD          12/27/2005
4876   712 DEVIN DRIVE             HORTON - KILLEEN/TEMPLE/   VINEYARD          12/27/2005
4877   7020 RICKEY DRIVE           HORTON - KILLEEN/TEMPLE/   VINEYARD          12/27/2005
4878   4803 GOLDEN GATE DRIVE      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        12/30/2005
4879   4804 GOLDEN GATE DRIVE      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        12/30/2005
4880   4800 SYDNEY HARBOUR COURT   HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        12/30/2005
4881   4702 SYDNEY HARBOUR COURT   HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        12/30/2005
4882   211 MARQUITOS               PREPETITION MERCEDES       KENSINGTON          1/5/2005
4883   7109 VIRIDIAN LANE          PREPETITION MERCEDES       CIRCLE C RANCH      1/6/2005
4884   177 OXFORD DRIVE            PREPETITION MERCEDES       KENSINGTON          1/7/2005
4885   211 OXFORD DRIVE            PREPETITION MERCEDES       KENSINGTON         1/10/2005
4886   220 OXFORD DRIVE            PREPETITION MERCEDES       KENSINGTON         1/11/2005
4887   373 CULLEN BOULEVARD        PREPETITION MERCEDES       CULLEN COUNTRY     1/12/2005
4888   132 COVENT DRIVE            PREPETITION MERCEDES       KENSINGTON         1/13/2005
4889   189 OXFORD DRIVE            PREPETITION MERCEDES       KENSINGTON         1/14/2005
4890   7028 VIRIDIAN LANE          PREPETITION MERCEDES       CIRCLE C RANCH     1/15/2005
4891   7029 VIRIDIAN LANE          PREPETITION MERCEDES       CIRCLE C RANCH     1/18/2005
4892   7105 VIRDIAN LANE           PREPETITION MERCEDES       CIRCLE C RANCH     1/18/2005
4893   232 MARQUITOS               PREPETITION MERCEDES       KENSINGTON         1/19/2005


                                                                                             89
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 97 of 1053 PageID:
                                    17662

4894   176 COVENT DRIVE            PREPETITION MERCEDES   KENSINGTON       1/20/2005
4895   324 CLARENCE COURT          PREPETITION MERCEDES   CULLEN COUNTRY   1/20/2005
4896   242 MARQUITOS               PREPETITION MERCEDES   KENSINGTON       1/25/2005
4897   233 MARQUITOS               PREPETITION MERCEDES   KENSINGTON        2/2/2005
4898   156 MARIBEL AVENUE          PREPETITION MERCEDES   CULLEN COUNTRY    2/3/2005
4899   7313 MAGENTA LANE           PREPETITION MERCEDES   CIRCLE C RANCH   2/14/2005
4900   346 CLARENCE COURT          PREPETITION MERCEDES   CULLEN COUNTRY   2/25/2005
4901   7301 MAGENTA LANE           PREPETITION MERCEDES   CIRCLE C RANCH   2/28/2005
4902   232 OXFORD DRIVE            PREPETITION MERCEDES   KENSINGTON        3/4/2005
4903   211 COVENT DRIVE            PREPETITION MERCEDES   KENSINGTON        3/7/2005
4904   128 CLARENCE COURT          PREPETITION MERCEDES   CULLEN COUNTRY   3/14/2005
4905   123 CLARENCE COURT          PREPETITION MERCEDES   CULLEN COUNTRY   3/14/2005
4906   7101 VIRIDIAN LANE          PREPETITION MERCEDES   CIRCLE C RANCH   3/22/2005
4907   168 MARIBEL AVENUE          PREPETITION MERCEDES   CULLEN COUNTRY   3/24/2005
4908   13104 APPALOOSA CHASE       PREPETITION MERCEDES   STEINER RANCH    3/28/2005
4909   12816 APPALOOSA CHASE       PREPETITION MERCEDES   STEINER RANCH    3/28/2005
4910   189 MARIBEL AVENUE          PREPETITION MERCEDES   CULLEN COUNTRY   3/28/2005
4911   140 CLARENCE COURT          PREPETITION MERCEDES   CULLEN COUNTRY   3/29/2005
4912   12516 CENTRAL PARK          PREPETITION MERCEDES   STEINER RANCH     4/6/2005
4913   243 OXFORD DRIVE            PREPETITION MERCEDES   KENSINGTON       4/11/2005
4914   210 MARQUITOS               PREPETITION MERCEDES   KENSINGTON       4/11/2005
4915   220 MARQUITOS               PREPETITION MERCEDES   KENSINGTON       4/11/2005
4916   111 CLARENCE COURT          PREPETITION MERCEDES   CULLEN COUNTRY   4/14/2005
4917   13000 APPALOOSA CHASE DR.   PREPETITION MERCEDES   STEINER RANCH    4/18/2005
4918   7205 LAPIN COVE             PREPETITION MERCEDES   CIRCLE C RANCH   4/20/2005
4919   7204 LAPIN COVE             PREPETITION MERCEDES   CIRCLE C RANCH   4/21/2005
4920   405 CULLEN BLVD.            PREPETITION MERCEDES   CULLEN COUNTRY   4/26/2005
4921   12602 PALFREY DRIVE         PREPETITION MERCEDES   NORTHWOOD        4/29/2005
4922   12512 PALFREY DRIVE         PREPETITION MERCEDES   NORTHWOOD        4/29/2005
4923   12508 PALFREY DRIVE         PREPETITION MERCEDES   NORTHWOOD        4/29/2005
4924   12510 PALFREY DRIVE         PREPETITION MERCEDES   NORTHWOOD         5/2/2005
4925   504 CULLEN BLVD.            PREPETITION MERCEDES   CULLEN COUNTRY    5/5/2005
4926   216 LEAR AVENUE             PREPETITION MERCEDES   CULLEN COUNTRY    5/5/2005
4927   12514 PALFREY DRIVE         PREPETITION MERCEDES   NORTHWOOD         5/6/2005
4928   12506 PALFREY DRIVE         PREPETITION MERCEDES   NORTHWOOD         5/6/2005
4929   242 OXFORD DRIVE            PREPETITION MERCEDES   KENSINGTON        5/9/2005
4930   12516 PALFREY DRIVE         PREPETITION MERCEDES   NORTHWOOD        5/13/2005
4931   7216 LAPIN COVE             PREPETITION MERCEDES   CIRCLE C RANCH   5/13/2005
4932   7401 MAGENTA LANE           PREPETITION MERCEDES   CIRCLE C RANCH   5/19/2005
4933   2908 CENTENNIAL OLYMPIC     PREPETITION MERCEDES   STEINER RANCH    5/23/2005
4934   2809 CENTENNIAL OLYMPIC     PREPETITION MERCEDES   STEINER RANCH    5/24/2005
4935   7220 LAPIN COVE             PREPETITION MERCEDES   CIRCLE C RANCH   5/24/2005
4936   13124 APPALOOSA CHASE       PREPETITION MERCEDES   STEINER RANCH    5/24/2005
4937   517 CULLEN BLVD.            PREPETITION MERCEDES   CULLEN COUNTRY   5/27/2005
4938   248 LEAR AVENUE             PREPETITION MERCEDES   CULLEN COUNTRY   5/27/2005
4939   145 COVENT DRIVE            PREPETITION MERCEDES   KENSINGTON       5/31/2005
4940   7108 VIRIDIAN LANE          PREPETITION MERCEDES   CIRCLE C RANCH    6/6/2005
4941   7400 MAGENTA LANE           PREPETITION MERCEDES   CIRCLE C RANCH    6/6/2005
4942   7201 LAPIN COVE             PREPETITION MERCEDES   CIRCLE C RANCH    6/7/2005
4943   221 LEAR AVENUE             PREPETITION MERCEDES   CULLEN COUNTRY    6/8/2005
4944   417 CULLEN BLVD.            PREPETITION MERCEDES   CULLEN COUNTRY    6/8/2005
4945   231 LEAR AVENUE             PREPETITION MERCEDES   CULLEN COUNTRY    6/8/2005
4946   13120 APPALOOSA CHASE       PREPETITION MERCEDES   STEINER RANCH    6/14/2005
4947   7217 LAPIN COVE             PREPETITION MERCEDES   CIRCLE C RANCH   6/14/2005
4948   110 COVENT DRIVE            PREPETITION MERCEDES   KENSINGTON       6/15/2005


                                                                                       90
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 98 of 1053 PageID:
                                    17663

4949   7417 MAGENTA LANE         PREPETITION MERCEDES   CIRCLE C RANCH    6/15/2005
4950   133 COVENT DRIVE          PREPETITION MERCEDES   KENSINGTON        6/16/2005
4951   2813 CENTENNIAL OLYMPIC   PREPETITION MERCEDES   STEINER RANCH     6/17/2005
4952   7200 LAPIN COVE           PREPETITION MERCEDES   CIRCLE C RANCH    6/20/2005
4953   2909 CENTENNIAL OLYMPIC   PREPETITION MERCEDES   STEINER RANCH     6/27/2005
4954   7116 VIRIDIAN LANE        PREPETITION MERCEDES   CIRCLE C RANCH    6/28/2005
4955   233 OXFORD DRIVE          PREPETITION MERCEDES   KENSINGTON        6/28/2005
4956   12604 PALFREY DRIVE       PREPETITION MERCEDES   NORTHWOOD         6/30/2005
4957   7033 VIRIDIAN             PREPETITION MERCEDES   CIRCLE C RANCH     7/5/2005
4958   12606 PALFREY DRIVE       PREPETITION MERCEDES   NORTHWOOD          7/7/2005
4959   2121 WESTFALIAN TRAIL     PREPETITION MERCEDES   STEINER RANCH     7/21/2005
4960   12520 PALFREY DRIVE       PREPETITION MERCEDES   NORTHWOOD         7/21/2005
4961   12615 PALFREY DRIVE       PREPETITION MERCEDES   NORTHWOOD         7/21/2005
4962   12617 PALFREY DRIVE       PREPETITION MERCEDES   NORTHWOOD         7/22/2005
4963   7112 VIRIDIAN LANE        PREPETITION MERCEDES   CIRCLE C RANCH    7/25/2005
4964   243 MARQUITOS             PREPETITION MERCEDES   KENSINGTON        7/27/2005
4965   3016 CENTENNIAL OLYMPIC   PREPETITION MERCEDES   STEINER RANCH     7/28/2005
4966   12517 CENTRAL PARK        PREPETITION MERCEDES   STEINER RANCH     7/28/2005
4967   12605 CENTRAL PARK        PREPETITION MERCEDES   STEINER RANCH     7/28/2005
4968   7305 MAGENTA LANE         PREPETITION MERCEDES   CIRCLE C RANCH    7/29/2005
4969   12508 CENTRAL PARK        PREPETITION MERCEDES   STEINER RANCH      8/1/2005
4970   188 OXFORD DRIVE          PREPETITION MERCEDES   KENSINGTON         8/5/2005
4971   238 LEAR AVENUE           PREPETITION MERCEDES   CULLEN COUNTRY     8/8/2005
4972   226 LEAR AVENUE           PREPETITION MERCEDES   CULLEN COUNTRY     8/8/2005
4973   7021 VIRIDIAN LANE        PREPETITION MERCEDES   CIRCLE C RANCH    8/11/2005
4974   12609 PALFREY DRIVE       PREPETITION MERCEDES   NORTHWOOD         8/12/2005
4975   12503 PALFREY DRIVE       PREPETITION MERCEDES   NORTHWOOD         8/18/2005
4976   12610 PALFREY DRIVE       PREPETITION MERCEDES   NORTHWOOD         8/18/2005
4977   7121 VIRIDIAN LANE        PREPETITION MERCEDES   CIRCLE C RANCH    8/19/2005
4978   7017 VIRIDIAN LANE        PREPETITION MERCEDES   CIRCLE C RANCH    8/22/2005
4979   7125 VIRIDIAN LANE        PREPETITION MERCEDES   CIRCLE C RANCH    8/22/2005
4980   155 COVENT DRIVE          PREPETITION MERCEDES   KENSINGTON        8/23/2005
4981   189 DEVONSHIRE            PREPETITION MERCEDES   KENSINGTON         9/1/2005
4982   7024 VIRIDIAN LANE        PREPETITION MERCEDES   CIRCLE C RANCH     9/1/2005
4983   12518 PALFREY DRIVE       PREPETITION MERCEDES   NORTHWOOD          9/6/2005
4984   7213 LAPIN COVE           PREPETITION MERCEDES   CIRCLE C RANCH     9/8/2005
4985   12600 PALFREY DRIVE       PREPETITION MERCEDES   NORTHWOOD         9/14/2005
4986   3017 CENTENNIAL OLYMPIC   PREPETITION MERCEDES   STEINER RANCH     9/16/2005
4987   12501 CENTRAL PARK        PREPETITION MERCEDES   STEINER RANCH     9/19/2005
4988   122 COVENT DRIVE          PREPETITION MERCEDES   KENSINGTON        9/28/2005
4989   204 LEAR AVENUE           PREPETITION MERCEDES   CULLEN COUNTRY    9/28/2005
4990   7408 MAGENTA LANE         PREPETITION MERCEDES   CIRCLE C RANCH    10/4/2005
4991   12608 PALFREY DRIVE       PREPETITION MERCEDES   NORTHWOOD         10/6/2005
4992   2916 CENTENNIAL OLYMPIC   PREPETITION MERCEDES   STEINER RANCH     10/7/2005
4993   2825 CENTENNIAL OLYMPIC   PREPETITION MERCEDES   STEINER RANCH    10/11/2005
4994   7225 LAPIN COVE           PREPETITION MERCEDES   CIRCLE C RANCH   10/13/2005
4995   7224 LAPIN COVE           PREPETITION MERCEDES   CIRCLE C RANCH   10/13/2005
4996   2216 WESTFALIAN TRAIL     PREPETITION MERCEDES   STEINER RANCH    10/18/2005
4997   12607 PALFREY DRIVE       PREPETITION MERCEDES   NORTHWOOD        10/18/2005
4998   243 LEAR AVENUE           PREPETITION MERCEDES   CULLEN COUNTRY   10/19/2005
4999   167 DEVONSHIRE            PREPETITION MERCEDES   KENSINGTON       10/19/2005
5000   7413 MAGENTA LANE         PREPETITION MERCEDES   CIRCLE C RANCH   10/25/2005
5001   12505 CENTRAL PARK        PREPETITION MERCEDES   STEINER RANCH    10/27/2005
5002   12525 CENTRAL PARK        PREPETITION MERCEDES   STEINER RANCH    10/27/2005
5003   2912 CENTENNIAL OLYMPIC   PREPETITION MERCEDES   STEINER RANCH    10/28/2005


                                                                                      91
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 99 of 1053 PageID:
                                    17664

5004   336 CLARENCE COURT        PREPETITION MERCEDES   CULLEN COUNTRY    11/4/2005
5005   427 CULLEN BLVD.          PREPETITION MERCEDES   CULLEN COUNTRY    11/4/2005
5006   12511 PALFREY DRIVE       PREPETITION MERCEDES   NORTHWOOD         11/8/2005
5007   210 OXFORD DRIVE          PREPETITION MERCEDES   KENSINGTON        11/8/2005
5008   128 HARTHKOPF STREET      PREPETITION MERCEDES   CULLEN COUNTRY   11/14/2005
5009   3001 CENTENNIAL OLYMPIC   PREPETITION MERCEDES   STEINER RANCH    11/16/2005
5010   3013 CENTENNIAL OLYMPIC   PREPETITION MERCEDES   STEINER RANCH    11/17/2005
5011   7117 VIRIDIAN LANE        PREPETITION MERCEDES   CIRCLE C RANCH   11/22/2005
5012   7521 MAGENTA LANE         PREPETITION MERCEDES   CIRCLE C RANCH   11/22/2005
5013   12605 PALFREY DRIVE       PREPETITION MERCEDES   NORTHWOOD        11/23/2005
5014   7309 MAGENTA LANE         PREPETITION MERCEDES   CIRCLE C RANCH   11/23/2005
5015   2221 WESTFALIAN TRAIL     PREPETITION MERCEDES   STEINER RANCH     12/5/2005
5016   526 CULLEN BLVD.          PREPETITION MERCEDES   CULLEN COUNTRY    12/5/2005
5017   12601 CENTRAL PARK        PREPETITION MERCEDES   STEINER RANCH     12/5/2005
5018   516 CULLEN BLVD.          PREPETITION MERCEDES   CULLEN COUNTRY    12/5/2005
5019   7113 VIRIDIAN LANE        PREPETITION MERCEDES   CIRCLE C RANCH    12/6/2005
5020   177 DEVONSHIRE DRIVE      PREPETITION MERCEDES   KENSINGTON       12/12/2005
5021   12611 PALFREY DRIVE       PREPETITION MERCEDES   NORTHWOOD        12/13/2005
5022   12513 PALFREY DRIVE       PREPETITION MERCEDES   NORTHWOOD        12/13/2005
5023   12512 CENTRAL PARK        PREPETITION MERCEDES   STEINER RANCH    12/14/2005
5024   2812 CENTENNIAL OLYMPIC   PREPETITION MERCEDES   STEINER RANCH    12/14/2005
5025   12507 PALFREY DRIVE       PREPETITION MERCEDES   NORTHWOOD        12/15/2005
5026   7412 MAGENTA LANE         PREPETITION MERCEDES   CIRCLE C RANCH   12/19/2005
5027   198 OXFORD DRIVE          PREPETITION MERCEDES   KENSINGTON       12/19/2005
5028   2917 CENTENNIAL OLYMPIC   PREPETITION MERCEDES   STEINER RANCH    12/19/2005
5029   2829 CENTENNIAL OLYMPIC   PREPETITION MERCEDES   STEINER RANCH    12/19/2005
5030   12517 PALFREY DRIVE       PREPETITION MERCEDES   NORTHWOOD        12/21/2005
5031   2913 CENTENNIAL OLYMPIC   PREPETITION MERCEDES   STEINER RANCH    12/29/2005
5032   2225 WESTFALIAN TRAIL     PREPETITION MERCEDES   STEINER RANCH    12/29/2005
5033   2110 PARADISE RIDGE       PULTE HOME             SONOMA             1/4/2005
5034   3116 FIORELLINO           PULTE HOME             BELLA VISTA        1/5/2005
5035   2113 PARADISE RIDGE       PULTE HOME             SONOMA             1/5/2005
5036   3204 FIORELLINO           PULTE HOME             BELLA VISTA        1/7/2005
5037   2304 PARADISE RIDGE       PULTE HOME             SONOMA             1/7/2005
5038   2105 PARADISE RIDGE       PULTE HOME             SONOMA            1/10/2005
5039   3304 RANCH PARK TRAIL     PULTE HOME             BEHRENS RANCH     1/11/2005
5040   3102 ARGENTO PLACE        PULTE HOME             BELLA VISTA       1/11/2005
5041   3336 RANCH PARK           PULTE HOME             BEHRENS RANCH     1/11/2005
5042   2312 PARADISE RIDGE       PULTE HOME             SONOMA            1/12/2005
5043   3118 FIORELLINO PLACE     PULTE HOME             BELLA VISTA       1/12/2005
5044   3320 RANCH PARK           PULTE HOME             BEHRENS RANCH     1/12/2005
5045   2315 PARADISE RIDGE       PULTE HOME             SONOMA            1/14/2005
5046   2114 PARADISE RIDGE       PULTE HOME             SONOMA            1/14/2005
5047   2037 PARADISE RIDGE       PULTE HOME             SONOMA            1/14/2005
5048   2303 PARADISE RIDGE       PULTE HOME             SONOMA            1/14/2005
5049   3412 CARYA COURT          PULTE HOME             BEHRENS RANCH     1/14/2005
5050   3109 ARGENTO              PULTE HOME             BELLA VISTA       1/14/2005
5051   3324 RANCH PARK           PULTE HOME             BEHRENS RANCH     1/14/2005
5052   2307 PARADISE RIDGE       PULTE HOME             SONOMA            1/17/2005
5053   3207 ARGENTO PLACE        PULTE HOME             BELLA VISTA       1/18/2005
5054   2311 PARADISE RIDGE       PULTE HOME             SONOMA            1/18/2005
5055   3308 RANCH PARK TRAIL     PULTE HOME             BEHRENS RANCH     1/18/2005
5056   3107 ARGENTO PLACE        PULTE HOME             BELLA VISTA       1/18/2005
5057   2308 PARADISE RIDGE       PULTE HOME             SONOMA            1/19/2005
5058   2118 PARADISE RIDGE       PULTE HOME             SONOMA            1/20/2005


                                                                                      92
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 100 of 1053 PageID:
                                    17665

5059   2165 PARADISE RIDGE         PULTE HOME    SONOMA            1/21/2005
5060   734 ADLER FALLS             PULTE HOME    SONOMA            1/21/2005
5061   2316 PARADISE RIDGE         PULTE HOME    SONOMA            1/21/2005
5062   3405 SOPHORA COURT          PULTE HOME    BEHRENS RANCH     1/25/2005
5063   3200 FIORELLINO PLACE       PULTE HOME    BELLA VISTA       1/25/2005
5064   2101 PARADISE RIDGE         PULTE HOME    SONOMA            1/26/2005
5065   3405 CARYA COURT            PULTE HOME    BEHRENS RANCH     1/28/2005
5066   2524 ARBOR                  PULTE HOME    BEHRENS RANCH     1/28/2005
5067   3203 ARGENTO PLACE          PULTE HOME    BELLA VISTA        2/4/2005
5068   3415 RANCH PARK TRAIL       PULTE HOME    BEHRENS RANCH      2/7/2005
5069   703 ADLER FALLS             PULTE HOME    SONOMA            2/15/2005
5070   3412 RANCH PARK TRAIL       PULTE HOME    BEHRENS RANCH     2/16/2005
5071   3408 RANCH PARK TRAIL       PULTE HOME    BEHRENS RANCH     2/17/2005
5072   2359 PARADISE RIDGE DRIVE   PULTE HOME    SONOMA            2/21/2005
5073   2908 FAVERO COVE            PULTE HOME    SONOMA            2/23/2005
5074   2324 PARADISE RIDGE         PULTE HOME    SONOMA            2/25/2005
5075   2320 PARADISE RIDGE         PULTE HOME    SONOMA            2/25/2005
5076   3340 RANCH PARK TRAIL       PULTE HOME    BEHRENS RANCH     2/28/2005
5077   2708 CORABELLA              PULTE HOME    BELLA VISTA       3/11/2005
5078   3111 ARGENTO PLACE          PULTE HOME    BELLA VISTA       3/17/2005
5079   3104 ARGENTO                PULTE HOME    BELLA VISTA       3/17/2005
5080   2142 PARADISE RIDGE         PULTE HOME    SONOMA            3/18/2005
5081   3115 ARGENTO PLACE          PULTE HOME    BELLA VISTA       3/18/2005
5082   3205 ARGENTO PLACE          PULTE HOME    BELLA VISTA       3/24/2005
5083   3106 ARGENTO PLACE          PULTE HOME    BELLA VISTA       3/24/2005
5084   3419 RANCH PARK TRAIL       PULTE HOME    BEHRENS RANCH     3/26/2005
5085   2158 PARADISE RIDGE         PULTE HOME    SONOMA            3/26/2005
5086   3113 ARGENTO PLACE          PULTE HOME    BELLA VISTA       3/28/2005
5087   2328 PARADISE RIDGE         PULTE HOME    SONOMA            3/29/2005
5088   2025 PARADISE RIDGE         PULTE HOME    SONOMA            3/30/2005
5089   738 ADLER                   PULTE HOME    SONOMA            3/31/2005
5090   3424 RANCH PARK TRAIL       PULTE HOME    BEHRENS RANCH     3/31/2005
5091   2149 PARADISE RIDGE         PULTE HOME    SONOMA             4/4/2005
5092   737 ADLER FALLS             PULTE HOME    SONOMA             4/4/2005
5093   2336 PARADISE RIDGE         PULTE HOME    SONOMA             4/4/2005
5094   2033 PARADISE RIDGE         PULTE HOME    SONOMA             4/4/2005
5095   3120 FIORELLINO PLACE       PULTE HOME    BELLA VISTA        4/5/2005
5096   561 GOLDEN CREEK            PULTE HOME    SONOMA             4/7/2005
5097   3122 FIORELLINO             PULTE HOME    BELLA VISTA        4/7/2005
5098   3428 RANCH PARK             PULTE HOME    BEHRENS RANCH     4/12/2005
5099   3352 RANCH PARK             PULTE HOME    BEHRENS RANCH     4/13/2005
5100   2321 PARADISE RIDGE         PULTE HOME    SONOMA            4/19/2005
5101   2355 PARADISE RIDGE         PULTE HOME    SONOMA            4/19/2005
5102   2041 PARADISE RIDGE         PULTE HOME    SONOMA            4/19/2005
5103   3204 ARGENTO                PULTE HOME    BELLA VISTA       4/20/2005
5104   733 ADLER FALLS             PULTE HOME    SONOMA            4/21/2005
5105   3202 FIORELLINO             PULTE HOME    BELLA VISTA       4/22/2005
5106   2133 PARADISE RIDGE         PULTE HOME    SONOMA            4/25/2005
5107   2348 PARADISE RIDGE         PULTE HOME    SONOMA            4/26/2005
5108   112 ALDER DRIVE             PULTE HOME    HOMETOWN KYLE     4/28/2005
5109   2022 PARADISE RIDGE         PULTE HOME    SONOMA            4/28/2005
5110   124 ALDER DRIVE             PULTE HOME    HOMETOWN KYLE     4/28/2005
5111   136 ALDER DRIVE             PULTE HOME    HOMETOWN KYLE     4/28/2005
5112   2161 PARADISE RIDGE         PULTE HOME    SONOMA             5/2/2005
5113   2332 PARADISE RIDGE DRIVE   PULTE HOME    SONOMA             5/2/2005


                                                                                93
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 101 of 1053 PageID:
                                    17666

5114   3202 ARGENTO                PULTE HOME              BELLA VISTA        5/2/2005
5115   3128 ARGENTO                PULTE HOME              BELLA VISTA        5/2/2005
5116   3206 ARGENTO                PULTE HOME              BELLA VISTA        5/4/2005
5117   725 ADLER FALLS             PULTE HOME              SONOMA             5/5/2005
5118   2145 PARADISE RIDGE DRIVE   PULTE HOME              SONOMA             5/9/2005
5119   706 ADLER FALLS             PULTE HOME              SONOMA             5/9/2005
5120   2702 CORABELLA              PULTE HOME              BELLA VISTA       5/10/2005
5121   2904 FAVERO COVE            PULTE HOME              SONOMA            5/13/2005
5122   2137 PARADISE RIDGE         PULTE HOME              SONOMA            5/13/2005
5123   2363 PARADISE RIDGE         PULTE HOME              SONOMA            5/19/2005
5124   3125 ARGENTO                PULTE HOME              BELLA VISTA       5/19/2005
5125   3208 ARGENTO                PULTE HOME              BELLA VISTA       5/19/2005
5126   2501 SALORN WAY             PULTE HOME              BEHRENS RANCH     5/20/2005
5127   2344 PARADISE RIDGE         PULTE HOME              SONOMA            5/24/2005
5128   2129 PARADISE RIDGE         PULTE HOME              SONOMA            5/24/2005
5129   148 ALDER                   PULTE HOME              HOMETOWN KYLE     5/25/2005
5130   717 ADLER FALLS             PULTE HOME              SONOMA            5/26/2005
5131   3123 ARGENTO                PULTE HOME              BELLA VISTA       5/26/2005
5132   2505 CHAROLAIS              PULTE HOME              BEHRENS RANCH     5/26/2005
5133   3108 ARGENTO                PULTE HOME              BELLA VISTA       5/31/2005
5134   2509 CHAROLAIS COURT        PULTE HOME              BEHRENS RANCH     5/31/2005
5135   2513 CHAROLAIS COURT        PULTE HOME              BEHRENS RANCH     5/31/2005
5136   2371 PARADISE RIDGE         PULTE HOME              SONOMA             6/7/2005
5137   2347 PARADISE RIDGE         PULTE HOME              SONOMA             6/7/2005
5138   3112 ARGENTO                PULTE HOME              BELLA VISTA        6/7/2005
5139   710 ADLER FALLS             PULTE HOME              SONOMA             6/8/2005
5140   3132 FIORELLINO             PULTE HOME              BELLA VISTA        6/8/2005
5141   136 RUELLIA COVE            PULTE HOME              HOMETOWN KYLE     6/10/2005
5142   148 RUELLIA COVE            PULTE HOME              HOMETOWN KYLE     6/10/2005
5143   2375 PARADISE RIDGE         PULTE HOME              SONOMA            6/13/2005
5144   501 GOLDEN CREEK            PULTE HOME              SONOMA            6/15/2005
5145   541 GOLDEN CREEK            PULTE HOME              SONOMA            6/15/2005
5146   123 ALDER DRIVE             PULTE HOME              HOMETOWN KYLE     6/15/2005
5147   2633 SALORN WAY             PULTE HOME              BEHRENS RANCH     6/20/2005
5148   2621 SALORN WAY             PULTE HOME              BEHRENS RANCH     6/20/2005
5149   2912 FAVERO COVE            PULTE HOME              SONOMA            6/22/2005
5150   2544 SALORN WAY             PULTE HOME              BEHRENS RANCH     6/23/2005
5151   2533 CHAROLAIS COURT        PULTE HOME              BEHRENS RANCH     6/23/2005
5152   2548 SALORN WAY             PULTE HOME              BEHRENS RANCH     6/23/2005
5153   2909 GOLDEN CREEK COVE      PULTE HOME              SONOMA            6/25/2005
5154   2340 PARADISE RIDGE         PULTE HOME              SONOMA            6/25/2005
5155   2913 FAVERO COVE            PULTE HOME              SONOMA            6/25/2005
5156   2351 PARADISE RIDGE         PULTE HOME              SONOMA            6/25/2005
5157   3200 ARGENTO PLACE          PULTE HOME              BELLA VISTA       6/29/2005
5158   565 GOLDEN CREEK            PULTE HOME              SONOMA             7/1/2005
5159   3209 ARGENTO                PULTE HOME              BELLA VISTA        7/6/2005
5160   161 RUELLIA                 PULTE HOME              HOMETOWN KYLE      7/6/2005
5161   2141 PARADISE RIDGE         PULTE HOME              SONOMA            7/13/2005
5162   2700 CORABELLA              PULTE HOME              BELLA VISTA       7/14/2005
5163   17104 WHITETAIL RUN         SANMAR HOMES INC.       GOLDENWOOD WEST   4/21/2005
5164   406 NORTH CANYON WOOD       SANMAR HOMES INC.       CARL N             6/8/2005
5165   4703 VALCOUR BAY LANE       CAPITAL PACIFIC HOMES   COLONIAL PLACE     1/7/2005
5166   4711 VALCOUR BAY LANE       CAPITAL PACIFIC HOMES   COLONIAL PLACE    1/10/2005
5167   4705 VALCOUR BAY LANE       CAPITAL PACIFIC HOMES   COLONIAL PLACE    1/10/2005
5168   4701 VALCOUR BAY LANE       CAPITAL PACIFIC HOMES   COLONIAL PLACE    1/10/2005


                                                                                         94
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 102 of 1053 PageID:
                                    17667

5169   4713 VALCOUR BAY LANE     CAPITAL PACIFIC HOMES   COLONIAL PLACE    1/10/2005
5170   4717 VALCOUR BAY LANE     CAPITAL PACIFIC HOMES   COLONIAL PLACE    1/10/2005
5171   4808 VALCOUR BAY LANE     CAPITAL PACIFIC HOMES   COLONIAL PLACE    1/12/2005
5172   4810 VALCOUR BAY LANE     CAPITAL PACIFIC HOMES   COLONIAL PLACE    1/12/2005
5173   4804 VALCOUR BAY LANE     CAPITAL PACIFIC HOMES   COLONIAL PLACE    1/13/2005
5174   4709 VALCOUR BAY          CAPITAL PACIFIC HOMES   COLONIAL PLACE    1/17/2005
5175   4715 VALCOUR BAY LANE     CAPITAL PACIFIC HOMES   COLONIAL PLACE    1/17/2005
5176   4707 VALCOUR BAY LANE     CAPITAL PACIFIC HOMES   COLONIAL PLACE    1/17/2005
5177   9003 MAGNA CARTA LOOP     CAPITAL PACIFIC HOMES   COLONIAL PLACE    1/18/2005
5178   4814 VALCOUR BAY LANE     CAPITAL PACIFIC HOMES   COLONIAL PLACE    1/18/2005
5179   4812 VALCOUR BAY LANE     CAPITAL PACIFIC HOMES   COLONIAL PLACE    1/18/2005
5180   4700 VALCOUR BAY LANE     CAPITAL PACIFIC HOMES   COLONIAL PLACE    6/30/2005
5181   4706 VALCOUR BAY LANE     CAPITAL PACIFIC HOMES   COLONIAL PLACE     7/1/2005
5182   4704 VALCOUR BAY LANE     CAPITAL PACIFIC HOMES   COLONIAL PLACE     7/1/2005
5183   4702 VALCOUR BAY LANE     CAPITAL PACIFIC HOMES   COLONIAL PLACE     7/1/2005
5184   4712 VALCOUR BAY LANE     CAPITAL PACIFIC HOMES   COLONIAL PLACE     7/6/2005
5185   4710 VALCOUR BAY LANE     CAPITAL PACIFIC HOMES   COLONIAL PLACE     7/7/2005
5186   4800 VALCOUR BAY LANE     CAPITAL PACIFIC HOMES   COLONIAL PLACE     7/8/2005
5187   4802 VALCOUR BAY LANE     CAPITAL PACIFIC HOMES   COLONIAL PLACE     7/8/2005
5188   4708 VALCOUR BAY LANE     CAPITAL PACIFIC HOMES   COLONIAL PLACE    7/11/2005
5189   4714 VALCOUR BAY LANE     CAPITAL PACIFIC HOMES   COLONIAL PLACE    7/14/2005
5190   4801 VIRGINIA DARE LANE   CAPITAL PACIFIC HOMES   COLONIAL PLACE    8/16/2005
5191   4713 VIRGINIA DARE LANE   CAPITAL PACIFIC HOMES   COLONIAL PLACE    8/22/2005
5192   4707 VIRGINIA DARE LANE   CAPITAL PACIFIC HOMES   COLONIAL PLACE    8/23/2005
5193   4709 VIRGINIA DARE LANE   CAPITAL PACIFIC HOMES   COLONIAL PLACE    8/23/2005
5194   4711 VIRGINIA DARE        CAPITAL PACIFIC HOMES   COLONIAL PLACE    8/23/2005
5195   4701 VIRGINIA DARE LANE   CAPITAL PACIFIC HOMES   COLONIAL PLACE    8/24/2005
5196   4703 VIRGINIA DARE LANE   CAPITAL PACIFIC HOMES   COLONIAL PLACE    8/25/2005
5197   4809 VIRGINIA DARE        CAPITAL PACIFIC HOMES   COLONIAL PLACE    8/25/2005
5198   4705 VIRGINIA DARE LANE   CAPITAL PACIFIC HOMES   COLONIAL PLACE    8/26/2005
5199   4805 VIRGINIA DARE        CAPITAL PACIFIC HOMES   COLONIAL PLACE    8/26/2005
5200   4807 VIRGINIA DARE        CAPITAL PACIFIC HOMES   COLONIAL PLACE    8/26/2005
5201   4715 VIRGINIA DARE        CAPITAL PACIFIC HOMES   COLONIAL PLACE    8/31/2005
5202   4717 VIRGINIA DARE LANE   CAPITAL PACIFIC HOMES   COLONIAL PLACE    8/31/2005
5203   4810 VIRGINIA DARE        CAPITAL PACIFIC HOMES   COLONIAL PLACE    8/31/2005
5204   4806 VIRGINIA DARE        CAPITAL PACIFIC HOMES   COLONIAL PLACE     9/2/2005
5205   4808 VIRGINIA DARE        CAPITAL PACIFIC HOMES   COLONIAL PLACE     9/2/2005
5206   4811 VIRGINIA DARE        CAPITAL PACIFIC HOMES   COLONIAL PLACE     9/7/2005
5207   4812 VIRGINIA DARE        CAPITAL PACIFIC HOMES   COLONIAL PLACE     9/7/2005
5208   4814 VIRGINIA DARE        CAPITAL PACIFIC HOMES   COLONIAL PLACE     9/7/2005
5209   4813 VIRGINIA DARE        CAPITAL PACIFIC HOMES   COLONIAL PLACE     9/7/2005
5210   4804 VIRGINIA DARE        CAPITAL PACIFIC HOMES   COLONIAL PLACE    9/12/2005
5211   4803 VIRGINIA DARE        CAPITAL PACIFIC HOMES   COLONIAL PLACE    9/16/2005
5212   4802 VIRGINIA DARE        CAPITAL PACIFIC HOMES   COLONIAL PLACE    9/16/2005
5213   4712 VIRGINIA DARE        CAPITAL PACIFIC HOMES   COLONIAL PLACE    9/19/2005
5214   4800 VIRGINIA DARE        CAPITAL PACIFIC HOMES   COLONIAL PLACE    9/19/2005
5215   4714 VIRGINIA DARE        CAPITAL PACIFIC HOMES   COLONIAL PLACE    9/19/2005
5216   4710 VIRGINIA DARE LANE   CAPITAL PACIFIC HOMES   COLONIAL PLACE   10/20/2005
5217   4706 VIRGINIA DARE LANE   CAPITAL PACIFIC HOMES   COLONIAL PLACE   10/20/2005
5218   4708 VIRGINIA DARE LANE   CAPITAL PACIFIC HOMES   COLONIAL PLACE   10/20/2005
5219   4704 VIRGINIA DARE LANE   CAPITAL PACIFIC HOMES   COLONIAL PLACE   10/20/2005
5220   9402 MAGNA CARTA LOOP     CAPITAL PACIFIC HOMES   COLONIAL PLACE   11/10/2005
5221   9400 MAGNA CARTA LOOP     CAPITAL PACIFIC HOMES   COLONIAL PLACE   11/10/2005
5222   9306 MAGNA CARTA LOOP     CAPITAL PACIFIC HOMES   COLONIAL PLACE   11/10/2005
5223   4702 VIRGINIA DARE LANE   CAPITAL PACIFIC HOMES   COLONIAL PLACE   11/10/2005


                                                                                       95
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 103 of 1053 PageID:
                                    17668

5224   9308 MAGNA CARTA LOOP       CAPITAL PACIFIC HOMES       COLONIAL PLACE    11/10/2005
5225   4701 FORT MOULTRIE LANE     CAPITAL PACIFIC HOMES       COLONIAL PLACE    11/17/2005
5226   11021 BALLY BUNION          WHITMORE, INC.              ONION CREEK         4/6/2005
5227   500 PARK PLACE              VALUE BUILDERS, INC.        GABRIELS OVLOOK    1/14/2005
5228   404 RIDGE VIEW DRIVE        VALUE BUILDERS, INC.        GABRIELS OVLOOK    1/17/2005
5229   217 PARK PLACE              VALUE BUILDERS, INC.        GABRIELS OVLOOK    5/12/2005
5230   11100 SOUTH WEST OAKS       CHRIS STANFORD              JAY VOLEK          1/31/2005
5231   3818 SKY LANE               DAVID WEEKLEY HOMES         MAYFIELD RANCH     1/19/2005
5232   3825 SKY LANE               DAVID WEEKLEY HOMES         MAYFIELD RANCH     2/17/2005
5233   3810 VALLARTA               DAVID WEEKLEY HOMES         MAYFIELD RANCH     2/18/2005
5234   8305 TWILIGHT TERRACE DR.   DAVID WEEKLEY HOMES         LOMA VISTA          3/7/2005
5235   3820 AQUA LANE              DAVID WEEKLEY HOMES         MAYFIELD RANCH     3/14/2005
5236   3806 VALLARTA LANE          DAVID WEEKLEY HOMES         MAYFIELD RANCH     3/16/2005
5237   3833 VALLARTA LANE          DAVID WEEKLEY HOMES         MAYFIELD RANCH     4/13/2005
5238   3816 AQUA LANE              DAVID WEEKLEY HOMES         MAYFIELD RANCH     4/13/2005
5239   3822 SEBASTIAN COVE         DAVID WEEKLEY HOMES         MAYFIELD RANCH     4/20/2005
5240   3657 PINE NEEDLE CIRCLE     DAVID WEEKLEY HOMES         MAYFIELD RANCH      5/4/2005
5241   3644 CERULEAN WAY           DAVID WEEKLEY HOMES         MAYFIELD RANCH      5/6/2005
5242   3708 PINE NEEDLE DRIVE      DAVID WEEKLEY HOMES         MAYFIELD RANCH     5/17/2005
5243   3620 PINE NEEDLE CIRCLE     DAVID WEEKLEY HOMES         MAYFIELD RANCH     5/17/2005
5244   3600 PINE NEEDLE CIRCLE     DAVID WEEKLEY HOMES         MAYFIELD RANCH      6/9/2005
5245   3201 PINE NEEDLE COVE       DAVID WEEKLEY HOMES         MAYFIELD RANCH     6/15/2005
5246   3619 PINE NEEDLE            DAVID WEEKLEY HOMES         MAYFIELD RANCH     6/28/2005
5247   3814 SKY LANE               DAVID WEEKLEY HOMES         MAYFIELD RANCH     7/30/2005
5248   3200 PINE NEEDLE COVE       DAVID WEEKLEY HOMES         MAYFIELD RANCH      8/2/2005
5249   3643 PINE NEEDLE CIRCLE     DAVID WEEKLEY HOMES         MAYFIELD RANCH      8/2/2005
5250   3664 PINE NEEDLE CIRCLE     DAVID WEEKLEY HOMES         MAYFIELD RANCH     8/11/2005
5251   3608 PINE NEEDLE CIRCLE     DAVID WEEKLEY HOMES         MAYFIELD RANCH     8/11/2005
5252   3717 PINE NEEDLE CIRCLE     DAVID WEEKLEY HOMES         MAYFIELD RANCH     8/19/2005
5253   3616 PINE NEEDLE CIRCLE     DAVID WEEKLEY HOMES         MAYFIELD RANCH     8/19/2005
5254   3704 PINE NEEDLE CIRCLE     DAVID WEEKLEY HOMES         MAYFIELD RANCH     8/24/2005
5255   3713 PINE NEEDLE CIRCLE     DAVID WEEKLEY HOMES         MAYFIELD RANCH     8/24/2005
5256   3644 PINE NEEDLE CIRCLE     DAVID WEEKLEY HOMES         MAYFIELD RANCH     9/29/2005
5257   1421 CIRCLE RIDGE POOL HS   MCCALL HOMES,INC.(CLOSED)                       1/4/2005
5258   9917 DERECHO BEND           WARREN ELY HOMES            JAY VOLEK           1/7/2005
5259   16222 CRYSTAL HILLS DRIVE   WARREN ELY HOMES            GOLDENWOOD WEST     2/8/2005
5260   151 FLAT BOAT CIRCLE        WARREN ELY HOMES            SAWYER RANCH       3/31/2005
5261   548 HUCK FINN               WARREN ELY HOMES            SAWYER RANCH        5/9/2005
5262   107 TERON DRIVE             KB HOME                     EL CAMINO REAL      1/4/2005
5263   1404 APOLLO CIRCLE          KB HOME                     ROCK HOLLOW         1/4/2005
5264   1538 GULF WAY               KB HOME                     LAKESIDE            1/4/2005
5265   120 MYRTLE STREET           KB HOME                     WATERLEAF           1/4/2005
5266   260 BEECH DRIVE             KB HOME                     WATERLEAF           1/4/2005
5267   150 JAPONICA                KB HOME                     WATERLEAF           1/4/2005
5268   4608 LYRA CIRCLE            KB HOME                     LOS ARBOLES         1/5/2005
5269   6633 DOYAL DRIVE            KB HOME                     MCKINNEY PARK       1/5/2005
5270   200 SUNNY BROOKE DRIVE      KB HOME                     WESTWOOD            1/5/2005
5271   7516 MARBLE RIDGE DRIVE     KB HOME                     SPRINGFIELD-KB      1/5/2005
5272   7509 MARBLE RIDGE DRIVE     KB HOME                     SPRINGFIELD-KB      1/5/2005
5273   7521 RUNNING WATER DRIVE    KB HOME                     SPRINGFIELD-KB      1/5/2005
5274   6824 DOYAL DRIVE            KB HOME                     MCKINNEY PARK       1/5/2005
5275   561 WATERLEAF BLVD          KB HOME                     WATERLEAF           1/6/2005
5276   6628 DOYAL DRIVE            KB HOME                     MCKINNEY PARK       1/6/2005
5277   1535 APOLLO CIRCLE          KB HOME                     ROCK HOLLOW         1/6/2005
5278   230 MYRTLE STREET           KB HOME                     WATERLEAF           1/6/2005


                                                                                              96
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 104 of 1053 PageID:
                                    17669

5279   1208 APOLLO CIRCLE         KB HOME        ROCK HOLLOW        1/6/2005
5280   5301 TOWSER COURT          KB HOME        LOS ARBOLES        1/6/2005
5281   135 RETAMA                 KB HOME        STEEPLECHASE       1/6/2005
5282   103 VICKSBURG COVE         KB HOME        COUNTY LINE        1/6/2005
5283   107 VICKSBURG COVE         KB HOME        COUNTY LINE        1/6/2005
5284   901 NEW BRIDGE DRIVE       KB HOME        WATERLEAF          1/6/2005
5285   100 VICKSBURG LOOP         KB HOME        COUNTY LINE        1/6/2005
5286   161 BEECH DRIVE            KB HOME        WATERLEAF          1/7/2005
5287   213 RIM ROCK DRIVE         KB HOME        WESTWOOD           1/7/2005
5288   2012 NOGALES TRAIL         KB HOME        LOS JARDINES       1/8/2005
5289   3669 TEXANA LOOP           KB HOME        LAKESIDE          1/10/2005
5290   460 SHEEP TRAIL DRIVE      KB HOME        WATERLEAF         1/10/2005
5291   1116 APOLLO CIRCLE         KB HOME        ROCK HOLLOW       1/10/2005
5292   510 SHEEP TRAIL DRIVE      KB HOME        WATERLEAF         1/11/2005
5293   6700 DOYAL DRIVE           KB HOME        MCKINNEY PARK     1/11/2005
5294   6613 DOYAL DRIVE           KB HOME        MCKINNEY PARK     1/11/2005
5295   5503 BEVIN COVE            KB HOME        LOS ARBOLES       1/11/2005
5296   7501 MARBLE RIDGE DRIVE    KB HOME        SPRINGFIELD-KB    1/11/2005
5297   6820 DOYAL DRIVE           KB HOME        MCKINNEY PARK     1/11/2005
5298   206 CAPISTRANO DRIVE       KB HOME        EL CAMINO REAL    1/12/2005
5299   200 SANTOLINA LANE         KB HOME        MORNINGSIDE       1/13/2005
5300   7113 ENCANTO TRAIL         KB HOME        LOS JARDINES      1/13/2005
5301   6636 DOYAL DRIVE           KB HOME        MCKINNEY PARK     1/13/2005
5302   6728 DOYAL DRIVE           KB HOME        MCKINNEY PARK     1/13/2005
5303   6401 KEN CARYL DRIVE       KB HOME        SPRINGFIELD-KB    1/13/2005
5304   2113 NOGALES TRAIL         KB HOME        LOS JARDINES      1/14/2005
5305   570 SHEEP TRAIL            KB HOME        WATERLEAF         1/14/2005
5306   531 EAGLES NEST COVE       KB HOME        SAGE MEADOWS      1/17/2005
5307   7024 WALKUP LANE           KB HOME        MCKINNEY PARK     1/17/2005
5308   6732 DOYAL DRIVE           KB HOME        MCKINNEY PARK     1/17/2005
5309   6612 DOYAL DRIVE           KB HOME        MCKINNEY PARK     1/17/2005
5310   101 CERMENO COVE           KB HOME        WATERLEAF         1/17/2005
5311   110 BLANCO WOODS BLVD      KB HOME        COUNTY LINE       1/18/2005
5312   461 HOLLY GROVE STREET     KB HOME        WATERLEAF         1/19/2005
5313   521 EAGLES NEST COVE       KB HOME        SAGE MEADOWS      1/19/2005
5314   4604 LYRA CIRCLE           KB HOME        LOS ARBOLES       1/19/2005
5315   1512 APOLLO CIRCLE         KB HOME        ROCK HOLLOW       1/19/2005
5316   5103 NORTH HEARSEY DRIVE   KB HOME        LOS ARBOLES       1/19/2005
5317   112 SULTANA COURT          KB HOME        MORNINGSIDE       1/19/2005
5318   318 GREENER DRIVE          KB HOME        WESTWOOD          1/19/2005
5319   532 MORNING DOVE COVE      KB HOME        SAGE MEADOWS      1/20/2005
5320   165 MYRTLE STREET          KB HOME        WATERLEAF         1/20/2005
5321   204 CAPISTRANO DRIVE       KB HOME        EL CAMINO REAL    1/20/2005
5322   429 FALLEN LEAF LANE       KB HOME        SAGE MEADOWS      1/20/2005
5323   8411 STARVIEW STREET       KB HOME        SAGE MEADOWS      1/20/2005
5324   6701 DOYAL DRIVE           KB HOME        MCKINNEY PARK     1/20/2005
5325   1502 APOLLO CIRCLE         KB HOME        ROCK HOLLOW       1/20/2005
5326   104 BLANCO WOODS BLVD      KB HOME        COUNTY LINE       1/20/2005
5327   529 FALLEN LEAF LANE       KB HOME        SAGE MEADOWS      1/21/2005
5328   891 NEW BRIDGE DRIVE       KB HOME        WATERLEAF         1/21/2005
5329   902 LAVACA LOOP            KB HOME        COUNTY LINE       1/24/2005
5330   5400 LURLYNE COURT         KB HOME        LOS ARBOLES       1/24/2005
5331   6608 QUINTON DRIVE         KB HOME        MCKINNEY PARK     1/24/2005
5332   7020 DOYAL DRIVE           KB HOME        MCKINNEY PARK     1/25/2005
5333   2106 NOGALES TRAIL         KB HOME        LOS JARDINES      1/25/2005


                                                                                97
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 105 of 1053 PageID:
                                    17670

5334   8508 FALL MEADOW LANE       KB HOME       MCKINNEY PARK     1/25/2005
5335   5302 TOWSER COURT           KB HOME       LOS ARBOLES       1/26/2005
5336   330 HARVEST MEADOW DRIVE    KB HOME       SAGE MEADOWS      1/26/2005
5337   541 WATERLEAF BLVD          KB HOME       WATERLEAF         1/26/2005
5338   407 GREENER DRIVE           KB HOME       WESTWOOD          1/26/2005
5339   13016 LIPTON LOOP (POOL)    KB HOME       BERDOLL           1/27/2005
5340   7028 DOYAL DRIVE            KB HOME       MCKINNEY PARK     1/28/2005
5341   6600 BAYTHORNE DRIVE (PH)   KB HOME       MCKINNEY PARK      2/7/2005
5342   7905 RINGSBY COVE           KB HOME       SPRINGFIELD-KB     2/7/2005
5343   7907 RINGSBY COVE           KB HOME       SPRINGFIELD-KB     2/7/2005
5344   501 TRAIL DUST DRIVE        KB HOME       SILVERADO          2/7/2005
5345   502 TRAIL DUST DRIVE        KB HOME       SILVERADO          2/7/2005
5346   500 TRAIL DUST DRIVE        KB HOME       SILVERADO          2/7/2005
5347   505 TRAIL DUST DRIVE        KB HOME       SILVERADO          2/8/2005
5348   503 TRAIL DUST DRIVE        KB HOME       SILVERADO          2/8/2005
5349   303 HARVEST MEADOW DRIVE    KB HOME       SAGE MEADOWS       2/9/2005
5350   8009 BANNOCK LANE           KB HOME       SPRINGFIELD-KB    2/10/2005
5351   107 HAYS FOREST COVE        KB HOME       COUNTY LINE       2/10/2005
5352   317 FALLEN LEAF LANE        KB HOME       SAGE MEADOWS      2/11/2005
5353   300 BLANCO WOODS BLVD       KB HOME       COUNTY LINE       2/11/2005
5354   601 ABUNDANCE LANE          KB HOME       WATERLEAF         2/14/2005
5355   1212 APOLLO CIRCLE          KB HOME       ROCK HOLLOW       2/15/2005
5356   212 COTTONTAIL DRIVE        KB HOME       WESTWOOD          2/16/2005
5357   8012 RUNNING WATER DRIVE    KB HOME       SPRINGFIELD-KB    2/16/2005
5358   102 BLANCO WOODS BLVD       KB HOME       COUNTY LINE       2/17/2005
5359   400 BLANCO WOODS BLVD       KB HOME       COUNTY LINE       2/17/2005
5360   6641 DOYAL DRIVE            KB HOME       MCKINNEY PARK     2/17/2005
5361   6616 QUINTON DRIVE          KB HOME       MCKINNEY PARK     2/17/2005
5362   326 FALLEN LEAF LANE        KB HOME       SAGE MEADOWS      2/17/2005
5363   6624 QUINTON DRIVE          KB HOME       MCKINNEY PARK     2/17/2005
5364   109 KENDAL COVE             KB HOME       COUNTY LINE       2/17/2005
5365   8419 STARVIEW STREET        KB HOME       SAGE MEADOWS      2/17/2005
5366   6904 DOYAL DRIVE            KB HOME       MCKINNEY PARK     2/17/2005
5367   7021 WALKUP LANE            KB HOME       MCKINNEY PARK     2/17/2005
5368   1412 APOLLO CIRCLE          KB HOME       ROCK HOLLOW       2/18/2005
5369   108 BLANCO WOODS BLVD       KB HOME       COUNTY LINE       2/18/2005
5370   302 FALLEN LEAF LANE        KB HOME       SAGE MEADOWS      2/21/2005
5371   301 SANTONLINA LANE         KB HOME       MORNINGSIDE       2/21/2005
5372   8509 STARVIEW STREET        KB HOME       SAGE MEADOWS      2/21/2005
5373   1904 ESPINO COVE            KB HOME       LOS JARDINES      2/22/2005
5374   2010 NOGALES TRAIL          KB HOME       LOS JARDINES      2/22/2005
5375   228 SILVER LACE LANE        KB HOME       MORNINGSIDE       2/28/2005
5376   221 SILVER LACE LANE        KB HOME       MORNINGSIDE       2/28/2005
5377   224 SILVER LACE LANE        KB HOME       MORNINGSIDE       2/28/2005
5378   5500 SOUTH HEARSEY DRIVE    KB HOME       LOS ARBOLES        3/3/2005
5379   8016 BANNOCK LANE           KB HOME       SPRINGFIELD-KB     3/3/2005
5380   205 SIL COVE                KB HOME       WESTWOOD           3/3/2005
5381   7004 ENCANTO TRAIL          KB HOME       LOS JARDINES       3/3/2005
5382   1120 APOLLO CIRCLE          KB HOME       ROCK HOLLOW        3/3/2005
5383   7900 RUNNING WATER DRIVE    KB HOME       SPRINGFIELD-KB    3/10/2005
5384   6632 QUINTON DRIVE          KB HOME       MCKINNEY PARK     3/10/2005
5385   225 SILVER LACE LANE        KB HOME       MORNINGSIDE       3/10/2005
5386   6821 DOYAL DRIVE            KB HOME       MCKINNEY PARK     3/10/2005
5387   307 HARVEST MEADOW COVE     KB HOME       SAGE MEADOWS      3/11/2005
5388   7104 ENCANTO TRAIL          KB HOME       LOS JARDINES      3/11/2005


                                                                                98
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 106 of 1053 PageID:
                                    17671

5389   7110 ENCANTO TRAIL         KB HOME        LOS JARDINES      3/11/2005
5390   5500 BEVIN COVE            KB HOME        LOS ARBOLES       3/11/2005
5391   107 BEXAR FOREST COVE      KB HOME        COUNTY LINE       3/15/2005
5392   110 HAYS FOREST COVE       KB HOME        COUNTY LINE       3/15/2005
5393   104 WATER OAK COVE         KB HOME        MORNINGSIDE       3/16/2005
5394   900 LAVACA LOOP            KB HOME        COUNTY LINE       3/16/2005
5395   1548 GULF WAY              KB HOME        LAKESIDE          3/16/2005
5396   1810 GRASSLAND DRIVE       KB HOME        WESTWOOD          3/16/2005
5397   3725 PALO PINTO COVE       KB HOME        LAKESIDE          3/16/2005
5398   5306 APPLE ORCHARD LANE    KB HOME        LOS ARBOLES       3/17/2005
5399   5409 VIEWPOINT DRIVE       KB HOME        LOS ARBOLES       3/17/2005
5400   2107 TRANQUILO TRAIL       KB HOME        LOS JARDINES      3/17/2005
5401   6737 DOYAL DRIVE           KB HOME        MCKINNEY PARK     3/17/2005
5402   6620 QUINTON DRIVE         KB HOME        MCKINNEY PARK     3/17/2005
5403   7901 EUDORA LANE           KB HOME        SPRINGFIELD-KB    3/17/2005
5404   7904 EUDORA LANE           KB HOME        SPRINGFIELD-KB    3/17/2005
5405   8011 RUNNING WATER DRIVE   KB HOME        SPRINGFIELD-KB    3/17/2005
5406   5504 SOUTH HEARSEY DRIVE   KB HOME        LOS ARBOLES       3/17/2005
5407   591 ABUNDANCE              KB HOME        WATERLEAF         3/22/2005
5408   421 HOLLY GROVE STREET     KB HOME        WATERLEAF         3/22/2005
5409   329 FALLEN LEAF LANE       KB HOME        SAGE MEADOWS      3/23/2005
5410   6801 DOYAL DRIVE           KB HOME        MCKINNEY PARK     3/23/2005
5411   7020 WALKUP LANE           KB HOME        MCKINNEY PARK     3/23/2005
5412   310 FALLEN LEAF LANE       KB HOME        SAGE MEADOWS      3/23/2005
5413   210 RIM ROCK DRIVE         KB HOME        WESTWOOD          3/23/2005
5414   6609 DOYAL DRIVE           KB HOME        MCKINNEY PARK     3/23/2005
5415   6628 QUINTON DRIVE         KB HOME        MCKINNEY PARK     3/23/2005
5416   6805 DOYAL DRIVE           KB HOME        MCKINNEY PARK     3/23/2005
5417   221 RIM ROCK DRIVE         KB HOME        WESTWOOD          3/23/2005
5418   2007 RIM ROCK DRIVE        KB HOME        WESTWOOD          3/23/2005
5419   211 RIM ROCK DRIVE         KB HOME        WESTWOOD          3/23/2005
5420   1408 CHAMPION DRIVE        KB HOME        ROCK HOLLOW       3/24/2005
5421   3701 PALO PINTO COVE       KB HOME        LAKESIDE          3/24/2005
5422   3648 TEXANA LOOP           KB HOME        LAKESIDE          3/24/2005
5423   3516 CISCO TRAIL           KB HOME        LAKESIDE          3/24/2005
5424   1532 GULF WAY              KB HOME        LAKESIDE          3/24/2005
5425   711 ABUNDANCE LANE         KB HOME        WATERLEAF         3/24/2005
5426   201 LES COVE               KB HOME        WESTWOOD          3/24/2005
5427   721 NEW BRIDGE DRIVE       KB HOME        WATERLEAF         3/24/2005
5428   151 BEECH DRIVE            KB HOME        WATERLEAF         3/24/2005
5429   108 SULTANA COURT          KB HOME        MORNINGSIDE       3/25/2005
5430   8004 RUNNING WATER DRIVE   KB HOME        SPRINGFIELD-KB    3/26/2005
5431   8006 BANNOCK LANE          KB HOME        SPRINGFIELD-KB    3/26/2005
5432   6716 DOYAL DRIVE           KB HOME        MCKINNEY PARK     3/26/2005
5433   5300 APPLE ORCHARD LANE    KB HOME        LOS ARBOLES       3/26/2005
5434   4505 PEACH GROVE ROAD      KB HOME        LOS ARBOLES       3/26/2005
5435   1749 BAYLAND STREET        KB HOME        CHISHOLM CROSS    3/26/2005
5436   1745 BAYLAND STREET        KB HOME        CHISHOLM CROSS    3/26/2005
5437   110 PASTURE COVE           KB HOME        WATERLEAF         3/28/2005
5438   4620 LYRA CIRCLE           KB HOME        LOS ARBOLES       3/29/2005
5439   1741 BAYLAND STREET        KB HOME        CHISHOLM CROSS    3/29/2005
5440   1737 BAYLAND STREET        KB HOME        CHISHOLM CROSS    3/29/2005
5441   1128 APOLLO CIRCLE         KB HOME        ROCK HOLLOW       3/30/2005
5442   1228 APOLLO CIRCLE         KB HOME        ROCK HOLLOW       3/30/2005
5443   100 WATER OAK.             KB HOME        MORNINGSIDE       3/31/2005


                                                                                99
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 107 of 1053 PageID:
                                    17672

5444   741 NEW BRIDGE DRIVE       KB HOME        WATERLEAF         3/31/2005
5445   2112 NOGALES TRAIL         KB HOME        LOS JARDINES       4/1/2005
5446   6808 DOYAL DRIVE           KB HOME        MCKINNEY PARK      4/1/2005
5447   8000 RUNNING WATER DRIVE   KB HOME        SPRINGFIELD-KB     4/1/2005
5448   6406 ROSEBOROUGH DRIVE     KB HOME        SPRINGFIELD-KB     4/1/2005
5449   217 CAPISTRANO             KB HOME        EL CAMINO REAL     4/1/2005
5450   214 COTTONTAIL DRIVE       KB HOME        WESTWOOD           4/1/2005
5451   2106 COTTONTAIL DRIVE      KB HOME        WESTWOOD           4/1/2005
5452   302 HARVEST MEADOW DRIVE   KB HOME        SAGE MEADOWS       4/1/2005
5453   5407 APPLE ORCHARD LANE    KB HOME        LOS ARBOLES        4/2/2005
5454   7906 RUNNING WATER DRIVE   KB HOME        SPRINGFIELD-KB     4/2/2005
5455   7109 ENCANTO TRAIL         KB HOME        LOS JARDINES       4/2/2005
5456   8003 BANNOCK LANE          KB HOME        SPRINGFIELD-KB     4/2/2005
5457   8004 BANNOCK LANE          KB HOME        SPRINGFIELD-KB     4/2/2005
5458   321 FALLEN LEAF LANE       KB HOME        SAGE MEADOWS       4/4/2005
5459   8504 SAGE MEADOWS DRIVE    KB HOME        SAGE MEADOWS       4/4/2005
5460   1224 APOLLO CIRCLE         KB HOME        ROCK HOLLOW        4/5/2005
5461   2108 TRANQUILO TRAIL       KB HOME        LOS JARDINES       4/5/2005
5462   2103 SOMBRA COVE           KB HOME        LOS JARDINES       4/5/2005
5463   2122 NOGALES TRAIL         KB HOME        LOS JARDINES       4/5/2005
5464   2120 NOGALES TRAIL         KB HOME        LOS JARDINES       4/5/2005
5465   105 SULTANA COURT          KB HOME        MORNINGSIDE        4/5/2005
5466   113 SILVER LACE LANE       KB HOME        MORNINGSIDE        4/5/2005
5467   100 SILVER LACE LANE       KB HOME        MORNINGSIDE        4/5/2005
5468   1603 LIT CANDLE COVE       KB HOME        WESTWOOD           4/6/2005
5469   1012 APOLLO CIRCLE         KB HOME        ROCK HOLLOW        4/6/2005
5470   711 NEW BRIDGE DRIVE       KB HOME        WATERLEAF          4/6/2005
5471   851 NEW BRIDGE DRIVE       KB HOME        WATERLEAF          4/6/2005
5472   1229 APOLLO CIRCLE         KB HOME        ROCK HOLLOW        4/6/2005
5473   1029 APOLLO CIRCLE         KB HOME        ROCK HOLLOW        4/7/2005
5474   305 FALLEN LEAF LANE       KB HOME        SAGE MEADOWS       4/7/2005
5475   209 XAVIER DRIVE           KB HOME        EL CAMINO REAL     4/8/2005
5476   101 TERON DRIVE            KB HOME        EL CAMINO REAL     4/8/2005
5477   8510 SAGE MEADOW DRIVE     KB HOME        SAGE MEADOWS       4/8/2005
5478   135 LEXINGTON              KB HOME        STEEPLECHASE      4/12/2005
5479   821 NEW BRIDGE DRIVE       KB HOME        WATERLEAF         4/12/2005
5480   6700 QUINTON DRIVE         KB HOME        MCKINNEY PARK     4/13/2005
5481   2011 NOGALES TRAIL         KB HOME        LOS JARDINES      4/13/2005
5482   6640 QUINTON DRIVE         KB HOME        MCKINNEY PARK     4/13/2005
5483   5304 APPLE ORCHARD LANE    KB HOME        LOS ARBOLES       4/13/2005
5484   1651 BAYLAND STREET        KB HOME        CHISHOLM CROSS    4/13/2005
5485   6316 KEN CARYL DRIVE       KB HOME        SPRINGFIELD-KB    4/13/2005
5486   1757 BAYLAND STREET        KB HOME        CHISHOLM CROSS    4/13/2005
5487   3605 TEXANA LOOP           KB HOME        LAKESIDE          4/15/2005
5488   2021 KASS COVE             KB HOME        ROCK HOLLOW       4/15/2005
5489   3681 TEXANA LOOP           KB HOME        LAKESIDE          4/15/2005
5490   267 CORDERO DRIVE          KB HOME        EL CAMINO REAL    4/19/2005
5491   8600 CLAUDE COURT          KB HOME        MCKINNEY PARK     4/19/2005
5492   213 SILVER LACE LANE       KB HOME        MORNINGSIDE       4/19/2005
5493   109 SILVER LACE LANE       KB HOME        MORNINGSIDE       4/19/2005
5494   2011 RIM ROCK DRIVE        KB HOME        WESTWOOD          4/20/2005
5495   6717 DOYAL DRIVE           KB HOME        MCKINNEY PARK     4/20/2005
5496   2124 NOGALES TRAIL         KB HOME        LOS JARDINES      4/20/2005
5497   5310 APPLE ORCHARD LANE    KB HOME        LOS ARBOLES       4/21/2005
5498   2416 LAUREN LOOP           KB HOME        WESTWOOD          4/21/2005


                                                                               100
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 108 of 1053 PageID:
                                    17673

5499   5503 SOUTH HEARSEY DRIVE   KB HOME        LOS ARBOLES       4/21/2005
5500   5506 SOUTH HEARSEY DRIVE   KB HOME        LOS ARBOLES       4/21/2005
5501   325 FALLEN LEAF LANE       KB HOME        SAGE MEADOWS      4/21/2005
5502   8014 BANNOCK LANE          KB HOME        SPRINGFIELD-KB    4/21/2005
5503   8217 SAGE MEADOWS DRIVE    KB HOME        SAGE MEADOWS      4/21/2005
5504   4602 LYRA CIRCLE           KB HOME        LOS ARBOLES       4/21/2005
5505   310 MISTLETOE LANE         KB HOME        WATERLEAF         4/25/2005
5506   520 TOWER DRIVE            KB HOME        WATERLEAF         4/25/2005
5507   1141 APOLLO CIRCLE         KB HOME        ROCK HOLLOW       4/25/2005
5508   1108 APOLLO CIRCLE         KB HOME        ROCK HOLLOW       4/25/2005
5509   731 NEW BRIDGE DRIVE       KB HOME        WATERLEAF         4/25/2005
5510   201 COTTONTAIL DRIVE       KB HOME        WESTWOOD          4/25/2005
5511   7016 QUINTON DRIVE         KB HOME        MCKINNEY PARK     4/26/2005
5512   2106 SOMBRA COVE           KB HOME        LOS JARDINES      4/27/2005
5513   2112 TRANQUILO TRAIL       KB HOME        LOS JARDINES      4/27/2005
5514   7505 MARBLE RIDGE DRIVE    KB HOME        SPRINGFIELD-KB    4/27/2005
5515   7911 EUDORA LANE           KB HOME        SPRINGFIELD-KB    4/27/2005
5516   3685 TEXANA LOOP           KB HOME        LAKESIDE          4/27/2005
5517   7007 ALEGRE PASS           KB HOME        LOS JARDINES      4/27/2005
5518   1765 BAYLAND STREET        KB HOME        CHISHOLM CROSS    4/27/2005
5519   1773 BAYLAND STREET        KB HOME        CHISHOLM CROSS    4/27/2005
5520   1769 BAYLAND STREET        KB HOME        CHISHOLM CROSS    4/27/2005
5521   6809 DOYAL DRIVE           KB HOME        MCKINNEY PARK     4/27/2005
5522   4605 PEACH GROVE ROAD      KB HOME        LOS ARBOLES       4/27/2005
5523   318 FALLEN LEAF LANE       KB HOME        SAGE MEADOWS      4/28/2005
5524   1643 BAYLAND STREET        KB HOME        CHISHOLM CROSS    4/28/2005
5525   1753 BAYLAND STREET        KB HOME        CHISHOLM CROSS    4/28/2005
5526   1409 CHAMPION DRIVE        KB HOME        ROCK HOLLOW       4/28/2005
5527   1309 APOLLO CIRCLE         KB HOME        ROCK HOLLOW       4/28/2005
5528   1237 APOLLO CIRCLE         KB HOME        ROCK HOLLOW       4/28/2005
5529   8002 RUNNING WATER DRIVE   KB HOME        SPRINGFIELD-KB    4/29/2005
5530   218 CAPISTRANO DRIVE       KB HOME        EL CAMINO REAL    4/29/2005
5531   208 CAPISTRANO DRIVE       KB HOME        EL CAMINO REAL    4/29/2005
5532   2013 KASS COVE             KB HOME        ROCK HOLLOW       4/29/2005
5533   201 DEBBIE ANN DRIVE       KB HOME        WESTWOOD          4/29/2005
5534   203 LES COVE               KB HOME        WESTWOOD          4/29/2005
5535   751 ABUNDANCE LANE         KB HOME        WATERLEAF         4/30/2005
5536   220 BEECH DRIVE            KB HOME        WATERLEAF         4/30/2005
5537   761 ABUNDANCE LANE         KB HOME        WATERLEAF         4/30/2005
5538   103 TERON DRIVE            KB HOME        EL CAMINO REAL     5/2/2005
5539   106 COMAL                  KB HOME        COUNTY LINE        5/2/2005
5540   109 SULTANA COURT          KB HOME        MORNINGSIDE        5/2/2005
5541   7012 DOYAL DRIVE           KB HOME        MCKINNEY PARK      5/3/2005
5542   109 BANDERA WOODS BLVD     KB HOME        COUNTY LINE        5/3/2005
5543   113 HAYS FOREST COVE       KB HOME        COUNTY LINE        5/3/2005
5544   6917 DOYAL DRIVE           KB HOME        MCKINNEY PARK      5/3/2005
5545   6629 DOYAL DRIVE           KB HOME        MCKINNEY PARK      5/3/2005
5546   5305 TOWSER COURT          KB HOME        LOS ARBOLES        5/3/2005
5547   103 SALERNO DRIVE          KB HOME        EL CAMINO REAL     5/5/2005
5548   145 CHURCHILL DOWNS        KB HOME        STEEPLECHASE       5/5/2005
5549   122 RUIDOSO                KB HOME        STEEPLECHASE       5/5/2005
5550   155 MYRTLE STREET          KB HOME        WATERLEAF          5/5/2005
5551   123 LEX WORD               KB HOME        STEEPLECHASE       5/5/2005
5552   157 LEX WORD               KB HOME        STEEPLECHASE       5/5/2005
5553   2017 KASS COVE             KB HOME        ROCK HOLLOW        5/9/2005


                                                                               101
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 109 of 1053 PageID:
                                    17674

5554   2015 NOGALES TRAIL         KB HOME        LOS JARDINES       5/9/2005
5555   101 SALERNO DRIVE          KB HOME        EL CAMINO REAL     5/9/2005
5556   1200 APOLLO CIRCLE         KB HOME        ROCK HOLLOW        5/9/2005
5557   1520 APOLLO CIRCLE         KB HOME        ROCK HOLLOW        5/9/2005
5558   2009 KASS COVE             KB HOME        ROCK HOLLOW        5/9/2005
5559   2301 SAGE CANYON DRIVE     KB HOME        SILVERADO          5/9/2005
5560   2215 SAGE CANYON DRIVE     KB HOME        SILVERADO          5/9/2005
5561   6708 DOYAL DRIVE           KB HOME        MCKINNEY PARK     5/10/2005
5562   7201 DAN PASS              KB HOME        LOS JARDINES      5/10/2005
5563   6640 DOYAL DRIVE           KB HOME        MCKINNEY PARK     5/10/2005
5564   641 ABUNDANCE LANE         KB HOME        WATERLEAF         5/10/2005
5565   6900 DOYAL DRIVE           KB HOME        MCKINNEY PARK     5/11/2005
5566   8609 WILEY WAY             KB HOME        MCKINNEY PARK     5/11/2005
5567   110 KARRIE DRIVE           KB HOME        WATERLEAF         5/16/2005
5568   6600 QUINTON DRIVE         KB HOME        MCKINNEY PARK     5/17/2005
5569   313 CORDERO DRIVE          KB HOME        EL CAMINO REAL    5/17/2005
5570   2000 KASS COVE             KB HOME        ROCK HOLLOW       5/18/2005
5571   8427 STARVIEW STREET       KB HOME        SAGE MEADOWS      5/18/2005
5572   528 EAGLES NEST COVE       KB HOME        SAGE MEADOWS      5/18/2005
5573   3604 TEXANA LOOP           KB HOME        LAKESIDE          5/18/2005
5574   8431 STARVIEW STREET       KB HOME        SAGE MEADOWS      5/18/2005
5575   8423 STARVIEW STREET       KB HOME        SAGE MEADOWS      5/18/2005
5576   3636 TEXANA LOOP           KB HOME        LAKESIDE          5/18/2005
5577   108 SILVER LACE LANE       KB HOME        MORNINGSIDE       5/19/2005
5578   5317 APPLE ORCHARD LANE    KB HOME        LOS ARBOLES       5/19/2005
5579   5413 SOUTH HEARSEY DRIVE   KB HOME        LOS ARBOLES       5/19/2005
5580   209 SANTOLINA LANE         KB HOME        MORNINGSIDE       5/19/2005
5581   8617 WILEY WAY             KB HOME        MCKINNEY PARK     5/19/2005
5582   6825 DOYAL DRIVE           KB HOME        MCKINNEY PARK     5/19/2005
5583   2100 NOGALES TRAIL         KB HOME        LOS JARDINES      5/20/2005
5584   7007 ENCANTO TRAIL         KB HOME        LOS JARDINES      5/20/2005
5585   309 FALLEN LEAF LANE       KB HOME        SAGE MEADOWS      5/20/2005
5586   6612 QUINTON DRIVE         KB HOME        MCKINNEY PARK     5/23/2005
5587   6604 QUINTON DRIVE         KB HOME        MCKINNEY PARK     5/23/2005
5588   2102 NOGALES TRAIL         KB HOME        LOS JARDINES      5/23/2005
5589   6733 DOYAL DRIVE           KB HOME        MCKINNEY PARK     5/23/2005
5590   4503 LYRA CIRCLE           KB HOME        LOS ARBOLES       5/24/2005
5591   205 SILVER LACE LANE       KB HOME        MORNINGSIDE       5/24/2005
5592   296 CORDERO DRIVE          KB HOME        EL CAMINO REAL    5/25/2005
5593   196 VALERO DRIVE           KB HOME        EL CAMINO REAL    5/25/2005
5594   194 VALERO DRIVE           KB HOME        EL CAMINO REAL    5/25/2005
5595   1405 CHAMPIONS DRIVE       KB HOME        ROCK HOLLOW       5/25/2005
5596   532 EAGLES NEST COVE       KB HOME        SAGE MEADOWS      5/27/2005
5597   6705 DOYAL DRIVE           KB HOME        MCKINNEY PARK     5/31/2005
5598   6713 DOYAL DRIVE           KB HOME        MCKINNEY PARK     5/31/2005
5599   6608 DOYAL DRIVE           KB HOME        MCKINNEY PARK     5/31/2005
5600   8617 CLAUDE COURT          KB HOME        MCKINNEY PARK     5/31/2005
5601   6925 DOYAL DRIVE           KB HOME        MCKINNEY PARK     5/31/2005
5602   7000 ENCANTO TRAIL         KB HOME        LOS JARDINES       6/2/2005
5603   2102 SOMBRA COVE           KB HOME        LOS JARDINES       6/2/2005
5604   7210 ALEGRE PASS           KB HOME        LOS JARDINES       6/2/2005
5605   251 BEECH DRIVE            KB HOME        WATERLEAF          6/2/2005
5606   6617 DOYAL DRIVE           KB HOME        MCKINNEY PARK      6/3/2005
5607   3508 CISCO TRAIL           KB HOME        LAKESIDE           6/3/2005
5608   8011 BANNOCK LANE          KB HOME        SPRINGFIELD-KB     6/3/2005


                                                                               102
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 110 of 1053 PageID:
                                    17675

5609   297 CORDERO DRIVE          KB HOME        EL CAMINO REAL     6/3/2005
5610   6637 DOYAL DRIVE           KB HOME        MCKINNEY PARK      6/3/2005
5611   216 CAPISTRANO DRIVE       KB HOME        EL CAMINO REAL     6/3/2005
5612   3525 CISCO TRAIL           KB HOME        LAKESIDE           6/3/2005
5613   7902 RUNNING WATER DRIVE   KB HOME        SPRINGFIELD-KB     6/3/2005
5614   6636 QUINTON DRIVE         KB HOME        MCKINNEY PARK      6/6/2005
5615   6709 DOYAL DRIVE           KB HOME        MCKINNEY PARK      6/6/2005
5616   2309 HOLLIS LANE           KB HOME        SILVERADO          6/6/2005
5617   8505 STARVIEW STREET       KB HOME        SAGE MEADOWS       6/6/2005
5618   322 FALLEN LEAF LANE       KB HOME        SAGE MEADOWS       6/6/2005
5619   306 FALLEN LEAF LANE       KB HOME        SAGE MEADOWS       6/6/2005
5620   861 NEW BRIDGE DRIVE       KB HOME        WATERLEAF          6/7/2005
5621   6724 DOYAL DRIVE           KB HOME        MCKINNEY PARK      6/8/2005
5622   8601 WILEY WAY             KB HOME        MCKINNEY PARK      6/8/2005
5623   312 CORDERO DRIVE          KB HOME        EL CAMINO REAL    6/10/2005
5624   2303 HOLLIS LANE           KB HOME        SILVERADO         6/10/2005
5625   8602 SAGE MEADOW DRIVE     KB HOME        SAGE MEADOWS      6/10/2005
5626   2500 MCKENDRICK            KB HOME        SILVERADO         6/10/2005
5627   322 HARVEST MEADOW DRIVE   KB HOME        SAGE MEADOWS      6/10/2005
5628   2006 NOGALES TRAIL         KB HOME        LOS JARDINES      6/13/2005
5629   2014 NOGALES TRAIL         KB HOME        LOS JARDINES      6/13/2005
5630   7903 RUNNING WATER DRIVE   KB HOME        SPRINGFIELD       6/13/2005
5631   2513 HENRY RIFLE ROAD      KB HOME        SILVERADO         6/13/2005
5632   5305 APPLE ORCHARD LANE    KB HOME        LOS ARBOLES       6/14/2005
5633   2312 SAGE CANYON DRIVE     KB HOME        SILVERADO         6/15/2005
5634   503 SANG SALOON ROAD       KB HOME        SILVERADO         6/15/2005
5635   2301 HOLLIS LANE           KB HOME        SILVERADO         6/15/2005
5636   425 FALLEN LEAF LANE       KB HOME        SAGE MEADOWS      6/16/2005
5637   8007 BANNOCK LANE          KB HOME        SPRINGFIELD-KB    6/16/2005
5638   1233 APOLLO CIRCLE         KB HOME        ROCK HOLLOW       6/16/2005
5639   525 EAGLES NEST COVE       KB HOME        SAGE MEADOWS      6/16/2005
5640   8525 DEJA AVENUE           KB HOME        MCKINNEY PARK     6/16/2005
5641   7905 RUNNING WATER DRIVE   KB HOME        SPRINGFIELD-KB    6/16/2005
5642   1664 BAYLAND STREET        KB HOME        CHISHOLM CROSS    6/16/2005
5643   1624 BAYLAND STREET        KB HOME        CHISHOLM CROSS    6/16/2005
5644   1140 APOLLO CIRCLE         KB HOME        ROCK HOLLOW       6/16/2005
5645   1716 BAYLAND STREET        KB HOME        CHISHOLM CROSS    6/16/2005
5646   1656 BAYLAND STREET        KB HOME        CHISHOLM CROSS    6/16/2005
5647   100 PIMLICO                KB HOME        STEEPLECHASE      6/17/2005
5648   6506 EUDORA COVE           KB HOME        SPRINGFIELD-KB    6/17/2005
5649   6313 RINGSBY ROAD          KB HOME        SPRINGFIELD       6/17/2005
5650   7901 BANNOCK LANE          KB HOME        SPRINGFIELD       6/17/2005
5651   741 ABUNDANCE LANE         KB HOME        WATERLEAF         6/20/2005
5652   166 RUIDOSO                KB HOME        STEEPLECHASE      6/20/2005
5653   506 SANG SALOON ROAD       KB HOME        SILVERADO         6/20/2005
5654   1216 APOLLO CIRCLE         KB HOME        ROCK HOLLOW       6/20/2005
5655   515 SANG SALOON ROAD       KB HOME        SILVERADO         6/20/2005
5656   700 NEW BRIDGE DRIVE       KB HOME        WATERLEAF         6/20/2005
5657   421 FALLEN LEAF LANE       KB HOME        SAGE MEADOWS      6/21/2005
5658   1628 BAYLAND STREET        KB HOME        CHISHOLM CROSS    6/21/2005
5659   8213 SAGE MEDOW DRIVE      KB HOME        SAGE MEADOWS      6/21/2005
5660   185 MISTLETOE LANE         KB HOME        WATERLEAF         6/22/2005
5661   140 MYRTLE STREET          KB HOME        WATERLEAF         6/22/2005
5662   220 CAPISTRANO DRIVE       KB HOME        EL CAMINO REAL    6/23/2005
5663   210 CAPISTRANO DRIVE       KB HOME        EL CAMINO REAL    6/23/2005


                                                                               103
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 111 of 1053 PageID:
                                    17676

5664   204 XAVIER DRIVE           KB HOME        EL CAMINO REAL    6/23/2005
5665   222 CAPISTRANO DRIVE       KB HOME        EL CAMINO REAL    6/23/2005
5666   111 HAYS FOREST COVE       KB HOME        COUNTY LINE       6/27/2005
5667   6708 QUINTON DRIVE         KB HOME        MCKINNEY PARK     6/28/2005
5668   6924 QUINTON DRIVE         KB HOME        MCKINNEY PARK     6/28/2005
5669   5613 VIEWPOINT DRIVE       KB HOME        LOS ARBOLES       6/29/2005
5670   502 SANG SALOON ROAD       KB HOME        SILVERADO         6/29/2005
5671   7500 MARBLE RIDGE DRIVE    KB HOME        SPRINGFIELD-KB    6/29/2005
5672   8009 RUNNING WATER DRIVE   KB HOME        SPRINGFIELD       6/29/2005
5673   507 SANG SALOON ROAD       KB HOME        SILVERADO         6/29/2005
5674   8620 DEJA AVENUE           KB HOME        MCKINNEY PARK     6/29/2005
5675   8608 CLAUDE COURT          KB HOME        MCKINNEY PARK     6/29/2005
5676   5701 CLEMENTINE LANE       KB HOME        LOS ARBOLES       6/30/2005
5677   3689 TEXANA LOOP           KB HOME        LAKESIDE          6/30/2005
5678   200 BEECH DRIVE            KB HOME        WATERLEAF          7/2/2005
5679   540 TOWER DRIVE            KB HOME        WATERLEAF          7/2/2005
5680   580 WATERLEAF BLVD         KB HOME        WATERLEAF          7/2/2005
5681   190 BEECH DRIVE            KB HOME        WATERLEAF          7/2/2005
5682   611 TRAIL DUST DRIVE       KB HOME        SILVERADO          7/5/2005
5683   195 VALERO DRIVE           KB HOME        EL CAMINO REAL     7/5/2005
5684   2012 COTTONTAIL DRIVE      KB HOME        WESTWOOD           7/5/2005
5685   202 CAPISTRANO DRIVE       KB HOME        EL CAMINO REAL     7/5/2005
5686   609 TRAIL DUST DRIVE       KB HOME        SILVERADO          7/5/2005
5687   500 SANG SALOON ROAD       KB HOME        SILVERADO          7/5/2005
5688   1647 BAYLAND STREET        KB HOME        CHISHOLM CROSS     7/6/2005
5689   2001 TRANQUILLO TRAIL      KB HOME        LOS JARDINES       7/7/2005
5690   8013 VERBANK VILLA DRIVE   KB HOME        SPRINGFIELD        7/7/2005
5691   1304 CASA BLANCA COVE      KB HOME        LAKESIDE           7/7/2005
5692   1302 CASA BLANCA COVE      KB HOME        LAKESIDE           7/7/2005
5693   8606 SAGE MEADOW DRIVE     KB HOME        SAGE MEADOWS       7/8/2005
5694   7912 EUDORA LANE           KB HOME        SPRINGFIELD-KB     7/8/2005
5695   1536 GULF WAY              KB HOME        LAKESIDE           7/9/2005
5696   1534 GULF WAY              KB HOME        LAKESIDE           7/9/2005
5697   111 SPLENDOR COVE          KB HOME        WATERLEAF         7/11/2005
5698   120 PEACH TREE PASS        KB HOME        WATERLEAF         7/11/2005
5699   8008 BANNOCK LANE          KB HOME        SPRINGFIELD       7/12/2005
5700   8517 SUNSET CANYON DRIVE   KB HOME        SAGE MEADOWS      7/12/2005
5701   6313 ROSEBOROUGH DRIVE     KB HOME        SPRINGFIELD-KB    7/12/2005
5702   2008 NOGALES TRAIL         KB HOME        LOS JARDINES      7/12/2005
5703   2000 NOGALES TRAIL         KB HOME        LOS JARDINES      7/12/2005
5704   2002 NOGALES TRAIL         KB HOME        LOS JARDINES      7/12/2005
5705   8520 SUNSET CANYON DRIVE   KB HOME        SAGE MEADOWS      7/12/2005
5706   8316 STARVIEW STREET       KB HOME        SAGE MEADOWS      7/12/2005
5707   314 FALLEN LEAF LANE       KB HOME        SAGE MEADOWS      7/12/2005
5708   6724 WALKUP LANE           KB HOME        MCKINNEY PARK     7/13/2005
5709   8613 WILEY WAY             KB HOME        MCKINNEY PARK     7/14/2005
5710   6312 ROSEBOROUGH DRIVE     KB HOME        SPRINGFIELD-KB    7/14/2005
5711   6704 QUINTON DRIVE         KB HOME        MCKINNEY PARK     7/14/2005
5712   6729 DOYAL DRIVE           KB HOME        MCKINNEY PARK     7/14/2005
5713   1124 APOLLO CIRCLE         KB HOME        ROCK HOLLOW       7/14/2005
5714   6728 WALKUP LANE           KB HOME        MCKINNEY PARK     7/14/2005
5715   8616 WINTER HAVEN ROAD     KB HOME        MCKINNEY PARK     7/14/2005
5716   6808 WALKUP LANE           KB HOME        MCKINNEY PARK     7/14/2005
5717   107 BLANCO WOODS BLVD      KB HOME        COUNTY LINE       7/15/2005
5718   210 COTTONTAIL DRIVE       KB HOME        WESTWOOD          7/18/2005


                                                                               104
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 112 of 1053 PageID:
                                    17677

5719   112 SILVER LACE LANE       KB HOME        MORNINGSIDE       7/19/2005
5720   1136 APOLLO CIRCLE         KB HOME        ROCK HOLLOW       7/20/2005
5721   2020 KASS COVE             KB HOME        ROCK HOLLOW       7/20/2005
5722   6921 DOYAL DRIVE           KB HOME        MCKINNEY PARK     7/21/2005
5723   8013 BANNOCK LANE          KB HOME        SPRINGFIELD       7/21/2005
5724   2121 NOGALES TRAIL         KB HOME        LOS JARDINES      7/21/2005
5725   7203 DAN PASS              KB HOME        LOS JARDINES      7/21/2005
5726   8525 FALLEN LEAF LANE      KB HOME        SAGE MEADOWS      7/21/2005
5727   1639 BAYLAND STREET        KB HOME        CHISHOLM CROSS    7/21/2005
5728   8011 VERBANK DRIVE         KB HOME        SPRINGFIELD-KB    7/21/2005
5729   7901 VERBANK VILLA DRIVE   KB HOME        SPRINGFIELD-KB    7/21/2005
5730   7911 RUNNING WATER DRIVE   KB HOME        SPRINGFIELD-KB    7/21/2005
5731   1616 BAYLAND STREET        KB HOME        CHISHOLM CROSS    7/21/2005
5732   1733 BAYLAND STREET        KB HOME        CHISHOLM CROSS    7/21/2005
5733   8501 DEJA DRIVE            KB HOME        MCKINNEY PARK     7/25/2005
5734   8600 WINTER HAVEN ROAD     KB HOME        MCKINNEY PARK     7/25/2005
5735   2010 COTTONTAIL DRIVE      KB HOME        WESTWOOD          7/25/2005
5736   6816 WALKUP LANE           KB HOME        MCKINNEY PARK     7/25/2005
5737   6812 WALKUP LANE           KB HOME        MCKINNEY PARK     7/25/2005
5738   315 GREENER DRIVE          KB HOME        WESTWOOD          7/25/2005
5739   4601 PEACH GROVE ROAD      KB HOME        LOS ARBOLES       7/26/2005
5740   1910 TRANQUILO TRAIL       KB HOME        LOS JARDINES      7/26/2005
5741   5508 APPLE ORCHARD LANE    KB HOME        LOS ARBOLES       7/26/2005
5742   5701 VIEWPOINT DRIVE       KB HOME        LOS ARBOLES       7/26/2005
5743   4602 PEACH GROVE ROAD      KB HOME        LOS ARBOLES       7/26/2005
5744   6712 WALKUP LANE           KB HOME        MCKINNEY PARK     7/26/2005
5745   1149 APOLLO CIRCLE         KB HOME        ROCK HOLLOW       7/27/2005
5746   8005 VERBANK VILLA DRIVE   KB HOME        SPRINGFIELD-KB    7/28/2005
5747   178 CHURCHILL DOWNS        KB HOME        STEEPLECHASE      7/29/2005
5748   4509 PEACH GROVE ROAD      KB HOME        LOS ARBOLES       7/29/2005
5749   2014 COTTONTAIL DRIVE      KB HOME        WESTWOOD          7/29/2005
5750   6721 WALKUP LANE           KB HOME        MCKINNEY PARK     7/29/2005
5751   8608 WINTERHAVEN ROAD      KB HOME        MCKINNEY PARK     7/29/2005
5752   6805 WALKUP LANE           KB HOME        MCKINNEY PARK     7/29/2005
5753   530 SHEEP TRAIL DRIVE      KB HOME        WATERLEAF         7/30/2005
5754   179 PIMLICO                KB HOME        STEEPLECHASE      7/30/2005
5755   101 CHURCHILL DOWNS        KB HOME        STEEPLECHASE      7/30/2005
5756   150 PEACH TREE PASS        KB HOME        WATERLEAF         7/30/2005
5757   600 SHEEP TRAIL DRIVE      KB HOME        WATERLEAF         7/30/2005
5758   5510 SOUTH HEARSEY DRIVE   KB HOME        LOS ARBOLES        8/1/2005
5759   8101 VERBANK VILLA DRIVE   KB HOME        SPRINGFIELD-KB     8/1/2005
5760   7909 VERBANK VILLA DRIVE   KB HOME        SPRINGFIELD-KB     8/1/2005
5761   8017 VERBANK VILLA DRIVE   KB HOME        SPRINGFIELD-KB     8/1/2005
5762   5512 SOUTH HEARSEY DRIVE   KB HOME        LOS ARBOLES        8/1/2005
5763   103 BEXAR FOREST COVE      KB HOME        COUNTY LINE        8/2/2005
5764   502 BLANCO WOODS BLVD      KB HOME        COUNTY LINE        8/2/2005
5765   1301 CASA BLANCA COVE      KB HOME        LAKESIDE           8/2/2005
5766   217 SILVER LACE LANE       KB HOME        MORNINGSIDE        8/2/2005
5767   6306 RINGSBY ROAD          KB HOME        SPRINGFIELD-KB     8/3/2005
5768   6725 WALKUP LANE           KB HOME        MCKINNEY PARK      8/3/2005
5769   7905 VERBANK VILLA DRIVE   KB HOME        SPRINGFIELD-KB     8/3/2005
5770   6307 KEN CARYL DRIVE       KB HOME        SPRINGFIELD-KB     8/3/2005
5771   7906 EUDORA LANE           KB HOME        SPRINGFIELD        8/4/2005
5772   188 VALERO DRIVE           KB HOME        EL CAMINO REAL     8/4/2005
5773   7910 RUNNING WATER DRIVE   KB HOME        SPRINGFIELD-KB     8/4/2005


                                                                               105
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 113 of 1053 PageID:
                                    17678

5774   326 HARVEST MEADOW DRIVE   KB HOME        SAGE MEADOWS       8/4/2005
5775   200 BLANCO WOODS DRIVE     KB HOME        COUNTY LINE        8/4/2005
5776   112 COMAL COVE             KB HOME        COUNTY LINE        8/4/2005
5777   140 PEACH TREE PASS        KB HOME        WATERLEAF          8/5/2005
5778   6908 DOYAL DRIVE           KB HOME        MCKINNEY PARK      8/6/2005
5779   2126 NOGALES TRAIL         KB HOME        LOS JARDINES       8/6/2005
5780   7000 ALEGRA PASS           KB HOME        LOS JARDINES       8/6/2005
5781   8612 WINTER HAVEN ROAD     KB HOME        MCKINNEY PARK      8/6/2005
5782   8604 WINTERHAVEN ROAD      KB HOME        MCKINNEY PARK      8/6/2005
5783   2501 MCKENDRICK DRIVE      KB HOME        SILVERADO          8/8/2005
5784   200 RIM ROCK DRIVE         KB HOME        WESTWOOD           8/8/2005
5785   310 EDGEWOOD COVE          KB HOME        WESTWOOD           8/8/2005
5786   5502 BEVIN COVE            KB HOME        LOS ARBOLES        8/9/2005
5787   8009 VERBANK VILLA DRIVE   KB HOME        SPRINGFIELD        8/9/2005
5788   8007 VERBANK VILLA DRIVE   KB HOME        SPRINGFIELD       8/12/2005
5789   1760 BAYLAND STREET        KB HOME        CHISHOLM CROSS    8/12/2005
5790   213 CAPISTRANO DRIVE       KB HOME        EL CAMINO REAL    8/12/2005
5791   7912 RUNNING WATER DRIVE   KB HOME        SPRINGFIELD-KB    8/12/2005
5792   6300 ROSEBOROUGH DRIVE     KB HOME        SPRINGFIELD-KB    8/12/2005
5793   8104 VERBANK VILLA DRIVE   KB HOME        SPRINGFIELD-KB    8/12/2005
5794   111 MYRTLE STREET          KB HOME        WATERLEAF         8/15/2005
5795   130 PEACH TREE PASS        KB HOME        WATERLEAF         8/15/2005
5796   191 MISTLETOE LANE         KB HOME        WATERLEAF         8/15/2005
5797   1000 APOLLO CIRCLE         KB HOME        ROCK HOLLOW       8/16/2005
5798   1145 APOLLO CIRCLE         KB HOME        ROCK HOLLOW       8/16/2005
5799   193 VALERO DRIVE           KB HOME        EL CAMINO REAL    8/17/2005
5800   6308 ROSEBOROUGH DRIVE     KB HOME        SPRINGFIELD-KB    8/17/2005
5801   6825 WALKUP LANE           KB HOME        MCKINNEY PARK     8/18/2005
5802   7909 RUNNING WATER DRIVE   KB HOME        SPRINGFIELD       8/18/2005
5803   6713 WALKUP LANE           KB HOME        MCKINNEY PARK     8/18/2005
5804   202 RIM ROCK DRIVE         KB HOME        WESTWOOD          8/19/2005
5805   4607 PEACH GROVE ROAD      KB HOME        LOS ARBOLES       8/19/2005
5806   101 SANTOLINA LANE         KB HOME        MORNINGSIDE       8/19/2005
5807   2101 SOMBRA COVE           KB HOME        LOS JARDINES      8/19/2005
5808   1906 TRANQUILO TRAIL       KB HOME        LOS JARDINES      8/19/2005
5809   4614 LYRA CIRCLE           KB HOME        LOS ARBOLES       8/19/2005
5810   311 EDGEWOOD COVE          KB HOME        WESTWOOD          8/22/2005
5811   4505 LYRA CIRCLE           KB HOME        LOS ARBOLES       8/22/2005
5812   1756 BAYLAND STREET        KB HOME        CHISHOLM CROSS    8/22/2005
5813   1153 APOLLO CIRCLE         KB HOME        ROCK HOLLOW       8/22/2005
5814   1632 BAYLAND STREET        KB HOME        CHISHOLM CROSS    8/22/2005
5815   1300 CASA BLANCA COVE      KB HOME        LAKESIDE          8/23/2005
5816   7017 WALKUP LANE           KB HOME        MCKINNEY PARK     8/23/2005
5817   6309 RINGSBY ROAD          KB HOME        SPRINGFIELD-KB    8/24/2005
5818   710 NEW BRIDGE DRIVE       KB HOME        WATERLEAF         8/24/2005
5819   531 WATERLEAF BLVD         KB HOME        WATERLEAF         8/24/2005
5820   201 SILVER LACE LANE       KB HOME        MORNINGSIDE       8/25/2005
5821   6720 WALKUP LANE           KB HOME        MCKINNEY PARK     8/25/2005
5822   1831 BAYLAND STREET        KB HOME        CHISHOLM CROSS    8/26/2005
5823   105 BEXAR FOREST COVE      KB HOME        COUNTY LINE       8/26/2005
5824   1761 BAYLAND STREET        KB HOME        CHISHOLM CROSS    8/27/2005
5825   1712 BAYLAND STREET        KB HOME        CHISHOLM CROSS    8/27/2005
5826   1623 BAYLAND STREET        KB HOME        CHISHOLM CROSS    8/27/2005
5827   8305 SAGE MEADOW DRIVE     KB HOME        SAGE MEADOWS      8/29/2005
5828   8228 STARVIEW STREET       KB HOME        SAGE MEADOWS      8/29/2005


                                                                               106
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 114 of 1053 PageID:
                                    17679

5829   8521 SUNSET CANYON DRIVE   KB HOME        SAGE MEADOWS      8/29/2005
5830   8600 QUINTON COVE          KB HOME        MCKINNEY PARK     8/30/2005
5831   2407 HOLLIS LANE           KB HOME        SILVERADO         8/30/2005
5832   1908 TRANQUILO TRAIL       KB HOME        LOS JARDINES      8/30/2005
5833   1901 ESPINO COVE           KB HOME        LOS JARDINES      8/30/2005
5834   4508 PEACH GROVE ROAD      KB HOME        LOS ARBOLES       8/30/2005
5835   5501 APPLE ORCHARD LANE    KB HOME        LOS ARBOLES       8/30/2005
5836   615 TRAIL DUST DRIVE       KB HOME        SILVERADO         8/30/2005
5837   2305 SAGE CANYON DRIVE     KB HOME        SILVERADO         8/30/2005
5838   6716 WALKUP LANE           KB HOME        MCKINNEY PARK     8/30/2005
5839   6729 WALKUP LANE           KB HOME        MCKINNEY PARK     8/30/2005
5840   3700 PALO PINTO COVE       KB HOME        LAKESIDE          8/31/2005
5841   216 COTTONTAIL DRIVE       KB HOME        WESTWOOD          8/31/2005
5842   1132 APOLLO CIRCLE         KB HOME        ROCK HOLLOW       8/31/2005
5843   227 CAPISTRANO DRIVE       KB HOME        EL CAMINO REAL     9/1/2005
5844   226 CAPISTRANO DRIVE       KB HOME        EL CAMINO REAL     9/1/2005
5845   8507 SUNSET CANYON DRIVE   KB HOME        SAGE MEADOWS       9/1/2005
5846   205 SANTOLINA LANE         KB HOME        MORNINGSIDE        9/1/2005
5847   1615 BAYLAND STREET        KB HOME        CHISHOLM CROSS     9/8/2005
5848   1652 BAYLAND STREET        KB HOME        CHISHOLM CROSS     9/8/2005
5849   8616 QUINTON COVE          KB HOME        MCKINNEY PARK      9/9/2005
5850   191 VALERO DRIVE           KB HOME        EL CAMINO REAL     9/9/2005
5851   316 CORDERO DRIVE          KB HOME        EL CAMINO REAL     9/9/2005
5852   190 VALERO DRIVE           KB HOME        EL CAMINO REAL     9/9/2005
5853   105 SANTOLINA LANE         KB HOME        MORNINGSIDE       9/10/2005
5854   650 NEW COUNTRY ROAD       KB HOME        WATERLEAF         9/12/2005
5855   8516 SUNSET CANYON DRIVE   KB HOME        SAGE MEADOWS      9/13/2005
5856   6709 WALKUP LANE           KB HOME        MCKINNEY PARK     9/13/2005
5857   8102 VERBANK VILLA DRIVE   KB HOME        SPRINGFIELD-KB    9/13/2005
5858   1635 BAYLAND STREET        KB HOME        CHISHOLM CROSS    9/13/2005
5859   1619 BAYLAND STREET        KB HOME        CHISHOLM CROSS    9/13/2005
5860   1640 BAYLAND STREET        KB HOME        CHISHOLM CROSS    9/13/2005
5861   8612 QUINTON DRIVE         KB HOME        MCKINNEY PARK     9/13/2005
5862   6301 RINGSBY ROAD          KB HOME        SPRINGFIELD-KB    9/13/2005
5863   104 SULTANA COURT          KB HOME        MORNINGSIDE       9/14/2005
5864   112 BLANCO WOODS BLVD      KB HOME        COUNTY LINE       9/15/2005
5865   101 COMAL COVE             KB HOME        COUNTY LINE       9/15/2005
5866   218 COTTONTAIL DRIVE       KB HOME        WESTWOOD          9/15/2005
5867   5511 SOUTH HEARSEY DRIVE   KB HOME        LOS ARBOLES       9/15/2005
5868   6203 KEN CARYL DRIVE       KB HOME        SPRINGFIELD-KB    9/15/2005
5869   8100 VERBANK VILLA DRIVE   KB HOME        SPRINGFIELD-KB    9/15/2005
5870   2108 NOGALES TRAIL         KB HOME        LOS JARDINES      9/15/2005
5871   2110 NOGALES TRAIL         KB HOME        LOS JARDINES      9/15/2005
5872   2016 KASS COVE             KB HOME        ROCK HOLLOW       9/16/2005
5873   2008 KASS COVE             KB HOME        ROCK HOLLOW       9/16/2005
5874   1201 APOLLO DRIVE          KB HOME        ROCK HOLLOW       9/16/2005
5875   1301 APOLLO CIRCLE         KB HOME        ROCK HOLLOW       9/16/2005
5876   290 MISTLETOE LANE         KB HOME        WATERLEAF         9/20/2005
5877   1812 BAYLAND STREET        KB HOME        CHISHOLM CROSS    9/20/2005
5878   1900 TRANQUILO TRAIL       KB HOME        LOS JARDINES      9/20/2005
5879   101 SILVER LACE LANE       KB HOME        MORNINGSIDE       9/20/2005
5880   1824 BAYLAND STREET        KB HOME        CHISHOLM CROSS    9/20/2005
5881   4502 LYRA CIRCLE           KB HOME        LOS ARBOLES       9/20/2005
5882   590 SHEEP TRAIL DRIVE      KB HOME        WATERLEAF         9/20/2005
5883   105 SILVER LACE LANE       KB HOME        MORNINGSIDE       9/20/2005


                                                                               107
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 115 of 1053 PageID:
                                    17680

5884   140 PLUM PATH              KB HOME        WATERLEAF         9/20/2005
5885   8005 BANNOCK LANE          KB HOME        SPRINGFIELD-KB    9/20/2005
5886   8328 STARVIEW STREET       KB HOME        SAGE MEADOWS      9/21/2005
5887   8510 SUNSET CANYON DRIVE   KB HOME        SAGE MEADOWS      9/21/2005
5888   7907 VERBANK VILLA DRIVE   KB HOME        SPRINGFIELD-KB    9/21/2005
5889   7903 VERBANK VILLA DRIVE   KB HOME        SPRINGFIELD-KB    9/21/2005
5890   1902 TRANQUILO TRAIL       KB HOME        LOS JARDINES      9/21/2005
5891   1900 ESPINO COVE           KB HOME        LOS JARDINES      9/21/2005
5892   8428 STARVIEW STREET       KB HOME        SAGE MEADOWS      9/21/2005
5893   532 STARVIEW STREET        KB HOME        SAGE MEADOWS      9/22/2005
5894   8111 VERBANK VILLA DRIVE   KB HOME        SPRINGFIELD-KB    9/22/2005
5895   2104 NOGALES TRAIL         KB HOME        LOS JARDINES      9/22/2005
5896   209 SILVER LACE LANE       KB HOME        MORNINGSIDE       9/22/2005
5897   431 FALLEN LEAF LANE       KB HOME        SAGE MEADOWS      9/23/2005
5898   8511 SUNSET CANYON DRIVE   KB HOME        SAGE MEADOWS      9/26/2005
5899   411 SUNRISE BLUFF          KB HOME        SAGE MEADOWS      9/26/2005
5900   150 RUDY LANE              KB HOME        WATERLEAF         9/26/2005
5901   220 SILVER LACE LANE       KB HOME        MORNINGSIDE       9/26/2005
5902   6311 KEN CARYL DRIVE       KB HOME        SPRINGFIELD-KB    9/27/2005
5903   3601 TEXANA LOOP           KB HOME        LAKESIDE          9/27/2005
5904   8105 VERBANK VILLA DRIVE   KB HOME        SPRINGFIELD-KB    9/28/2005
5905   6308 KEN CARYL DRIVE       KB HOME        SPRINGFIELD-KB    9/28/2005
5906   1768 BAYLAND STREET        KB HOME        CHISHOLM CROSS    9/28/2005
5907   8523 STARVIEW STREET       KB HOME        SAGE MEADOWS      9/28/2005
5908   8603 STARVIEW STREET       KB HOME        SAGE MEADOWS      9/28/2005
5909   1627 BAYLAND DRIVE         KB HOME        CHISHOLM CROSS    9/28/2005
5910   3672 TEXANA LOOP           KB HOME        LAKESIDE          9/28/2005
5911   6305 RINGSBY ROAD          KB HOME        SPRINGFIELD-KB    9/28/2005
5912   8103 VERBANK VILLA DRIVE   KB HOME        SPRINGFIELD-KB    9/28/2005
5913   8616 CURETON COVE          KB HOME        MCKINNEY PARK     9/29/2005
5914   6800 WALKUP LANE           KB HOME        MCKINNEY PARK     9/29/2005
5915   1911 TRANQUILO TRAIL       KB HOME        LOS JARDINES      9/29/2005
5916   7001 ALEGRE PASS           KB HOME        LOS JARDINES      9/29/2005
5917   8617 QUINTON COVE          KB HOME        MCKINNEY PARK     9/29/2005
5918   8616 KAMMEY COVE           KB HOME        MCKINNEY PARK     9/30/2005
5919   2412 MCKENDRICK DRIVE      KB HOME        SILVERADO         9/30/2005
5920   3204 REDBUD LANE           KB HOME        MORNINGSIDE       9/30/2005
5921   8506 SUNSET CANYON DRIVE   KB HOME        SAGE MEADOWS      10/3/2005
5922   160 RUDY LANE              KB HOME        WATERLEAF         10/3/2005
5923   2400 MCKENDRICK DRIVE      KB HOME        SILVERADO         10/3/2005
5924   300 BEECH DRIVE            KB HOME        WATERLEAF         10/3/2005
5925   2004 KASS COVE             KB HOME        ROCK HOLLOW       10/4/2005
5926   508 SANG SALOON ROAD       KB HOME        SILVERADO         10/4/2005
5927   6211 KEN CARYL DRIVE       KB HOME        SPRINGFIELD-KB    10/5/2005
5928   8107 VERBANK VILLA DRIVE   KB HOME        SPRINGFIELD-KB    10/5/2005
5929   6312 KEN CARYL DRIVE       KB HOME        SPRINGFIELD-KB    10/5/2005
5930   5503 APPLE ORCHARD LANE    KB HOME        LOS ARBOLES       10/5/2005
5931   113 BEXAR FOREST COVE      KB HOME        COUNTY LINE       10/6/2005
5932   106 BURNET FOREST COVE     KB HOME        COUNTY LINE       10/6/2005
5933   115 BEXAR FOREST COVE      KB HOME        COUNTY LINE       10/6/2005
5934   4605 LYRA CIRCLE           KB HOME        LOS ARBOLES       10/7/2005
5935   6302 ROSEBOROUGH DRIVE     KB HOME        SPRINGFIELD-KB    10/7/2005
5936   6309 ROSEBOROUGH DRIVE     KB HOME        SPRINGFIELD-KB    10/7/2005
5937   6300 KEN CARYL DRIVE       KB HOME        SPRINGFIELD-KB    10/7/2005
5938   6209 KEN CARYL DRIVE       KB HOME        SPRINGFIELD-KB    10/7/2005


                                                                               108
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 116 of 1053 PageID:
                                    17681

5939   8520 SAGE MEADOW DRIVE     KB HOME        SAGE MEADOWS     10/11/2005
5940   6305 ROSEBOROUGH DRIVE     KB HOME        SPRINGFIELD-KB   10/12/2005
5941   1827 BAYLAND DRIVE         KB HOME        CHISHOLM CROSS   10/12/2005
5942   1332 ARIZONA MESA COVE     KB HOME        CHISHOLM CROSS   10/12/2005
5943   1348 ARIZONA MESA COVE     KB HOME        CHISHOLM CROSS   10/12/2005
5944   1700 BAYLAND STREET        KB HOME        CHISHOLM CROSS   10/12/2005
5945   8015 VERBANK VILLA DRIVE   KB HOME        SPRINGFIELD-KB   10/12/2005
5946   3600 TEXANA LOOP           KB HOME        LAKESIDE         10/12/2005
5947   2017 TRANQUILO TRAIL       KB HOME        LOS JARDINES     10/13/2005
5948   165 MISTLETOE LANE         KB HOME        WATERLEAF        10/13/2005
5949   110 BEECH DRIVE            KB HOME        WATERLEAF        10/13/2005
5950   1901 TRANQUILO TRAIL       KB HOME        LOS JARDINES     10/13/2005
5951   5609 APPLE ORCHARD LANE    KB HOME        LOS ARBOLES      10/14/2005
5952   7009 WALKUP LANE           KB HOME        MCKINNEY PARK    10/14/2005
5953   230 CAPISTRANO DRIVE       KB HOME        EL CAMINO REAL   10/14/2005
5954   8612 KAMMEY COVE           KB HOME        MCKINNEY PARK    10/14/2005
5955   108 ESPADA DRIVE           KB HOME        EL CAMINO REAL   10/14/2005
5956   110 ESPADA DRIVE           KB HOME        EL CAMINO REAL   10/14/2005
5957   109 ESPADA DRIVE           KB HOME        EL CAMINO REAL   10/14/2005
5958   1305 APOLLO CIRCLE         KB HOME        ROCK HOLLOW      10/15/2005
5959   2012 KASS COVE             KB HOME        ROCK HOLLOW      10/15/2005
5960   3612 TEXANA LOOP           KB HOME        LAKESIDE         10/15/2005
5961   2125 NOGALES TRAIL         KB HOME        LOS JARDINES     10/19/2005
5962   2310 SAGE CANYON DRIVE     KB HOME        SILVERADO        10/21/2005
5963   618 TRAIL DUST DRIVE       KB HOME        SILVERADO        10/21/2005
5964   612 TRAIL DUST DRIVE       KB HOME        SILVERADO        10/21/2005
5965   2304 SAGE CANYON DRIVE     KB HOME        SILVERADO        10/21/2005
5966   102 BURNET FOREST COVE     KB HOME        COUNTY LINE      10/24/2005
5967   5411 APPLE ORCHARD LANE    KB HOME        LOS ARBOLES      10/24/2005
5968   701 NEW COUNTRY ROAD       KB HOME        WATERLEAF        10/26/2005
5969   112 RUIDOSO                KB HOME        STEEPLECHASE     10/26/2005
5970   280 MISTLETOE LANE         KB HOME        WATERLEAF        10/26/2005
5971   412 SUNRISE BLUFF          KB HOME        SAGE MEADOWS     10/26/2005
5972   1306 CASA BLANCA COVE      KB HOME        LAKESIDE         10/26/2005
5973   1220 APOLLO CIRCLE         KB HOME        ROCK HOLLOW      10/27/2005
5974   1815 BAYLAND STREET        KB HOME        CHISHOLM CROSS   10/27/2005
5975   1328 ARIZONA MESA COVE     KB HOME        CHISHOLM CROSS   10/28/2005
5976   6202 KEN CARYL DRIVE       KB HOME        SPRINGFIELD-KB   10/28/2005
5977   4614 PEACH GROVE ROAD      KB HOME        LOS ARBOLES      10/28/2005
5978   6303 RINGSBY ROAD          KB HOME        SPRINGFIELD-KB   10/28/2005
5979   6208 KEN CARYL DRIVE       KB HOME        SPRINGFIELD-KB   10/28/2005
5980   214 RIM ROCK DRIVE         KB HOME        WESTWOOD         10/31/2005
5981   100 KENDALL COVE           KB HOME        COUNTY LINE       11/1/2005
5982   104 BURNET FOREST COVE     KB HOME        COUNTY LINE       11/1/2005
5983   186 VALERO DRIVE           KB HOME        EL CAMINO REAL    11/1/2005
5984   4603 LYRA CIRCLE           KB HOME        LOS ARBOLES       11/1/2005
5985   4613 LYRA CIRCLE           KB HOME        LOS ARBOLES       11/1/2005
5986   1144 APOLLO CIRCLE         KB HOME        ROCK HOLLOW       11/2/2005
5987   8613 QUINTON COVE          KB HOME        MCKINNEY PARK     11/2/2005
5988   8617 CURETON COVE          KB HOME        MCKINNEY PARK     11/2/2005
5989   6921 WALKUP LANE           KB HOME        MCKINNEY PARK     11/2/2005
5990   6708 WALKUP LANE           KB HOME        MCKINNEY PARK     11/2/2005
5991   6905 WALKUP LANE           KB HOME        MCKINNEY PARK     11/2/2005
5992   2406 MCKENDRICK DRIVE      KB HOME        SILVERADO         11/3/2005
5993   189 PIMLICO                KB HOME        STEEPLECHASE      11/3/2005


                                                                               109
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 117 of 1053 PageID:
                                    17682

5994   192 VALERO DRIVE           KB HOME        EL CAMINO REAL    11/3/2005
5995   112 LEXINGTON              KB HOME        STEEPLECHASE      11/4/2005
5996   200 RUIDOSO                KB HOME        STEEPLECHASE      11/7/2005
5997   1748 BAYLAND STREET        KB HOME        CHISHOLM CROSS    11/7/2005
5998   189 VALERO DRIVE           KB HOME        EL CAMINO REAL    11/7/2005
5999   1819 BAYLAND DRIVE         KB HOME        CHISHOLM CROSS    11/8/2005
6000   113 KENDALL COVE           KB HOME        COUNTY LINE       11/8/2005
6001   101 BANDERA WOODS BLVD     KB HOME        COUNTY LINE       11/8/2005
6002   1816 BAYLAND DRIVE         KB HOME        CHISHOLM CROSS    11/8/2005
6003   8611 STARVIEW STREET       KB HOME        SAGE MEADOWS      11/9/2005
6004   8209 SAGE MEADOW DRIVE     KB HOME        SAGE MEADOWS      11/9/2005
6005   8704 SAGE MEADOW DRIVE     KB HOME        SAGE MEADOWS      11/9/2005
6006   6912 DOYAL DROVE           KB HOME        MCKINNEY PARK    11/10/2005
6007   100 BURNET FOREST COVE     KB HOME        COUNTY LINE      11/11/2005
6008   1660 BAYLAND STREET        KB HOME        CHISHOLM CROSS   11/12/2005
6009   1319 ARIZONA MESA COVE     KB HOME        CHISHOLM CROSS   11/12/2005
6010   1323 ARIZONA MESA COVE     KB HOME        CHISHOLM CROSS   11/12/2005
6011   300 MYRTLE STREET          KB HOME        WATERLEAF        11/14/2005
6012   602 TRAIL DUST             KB HOME        SILVERADO        11/15/2005
6013   1344 ARIZONA MESA COVE     KB HOME        CHISHOLM CROSS   11/15/2005
6014   4618 LYRA CIRCLE           KB HOME        LOS ARBOLES      11/15/2005
6015   3500 CISCO TRAIL           KB HOME        LAKESIDE         11/15/2005
6016   5503 VIEWPOINT DRIVE       KB HOME        LOS ARBOLES      11/15/2005
6017   8600 CURETON COVE          KB HOME        MCKINNEY PARK    11/15/2005
6018   2417 HOLLIS LANE           KB HOME        SILVERADO        11/16/2005
6019   826 LAVACA LOOP            KB HOME        COUNTY LINE      11/16/2005
6020   317 GREENER DRIVE          KB HOME        WESTWOOD         11/16/2005
6021   299 CORDERO DRIVE          KB HOME        EL CAMINO REAL   11/17/2005
6022   315 CORDERO DRIVE          KB HOME        EL CAMINO REAL   11/17/2005
6023   6309 KEN CARYL DRIVE       KB HOME        SPRINGFIELD-KB   11/17/2005
6024   1620 BAYLAND STREET        KB HOME        CHISHOLM CROSS   11/17/2005
6025   117 TERON DRIVE            KB HOME        EL CAMINO REAL   11/17/2005
6026   221 CAPISTRANO DRIVE       KB HOME        EL CAMINO REAL   11/17/2005
6027   6820 WALKUP LANE           KB HOME        MCKINNEY PARK    11/17/2005
6028   197 CAZADOR DRIVE          KB HOME        EL CAMINO REAL   11/17/2005
6029   6717 WALKUP LANE           KB HOME        MCKINNEY PARK    11/17/2005
6030   1530 GULF WAY              KB HOME        LAKESIDE         11/18/2005
6031   1704 BAYLAND STREET        KB HOME        CHISHOLM CROSS   11/18/2005
6032   7207 DAN PASS              KB HOME        LOS JARDINES     11/19/2005
6033   6307 ROSEBOROUGH DRIVE     KB HOME        SPRINGFIELD-KB   11/19/2005
6034   6916 WALKUP LANE           KB HOME        MCKINNEY PARK    11/19/2005
6035   1904 TRANQUILLO TRAIL      KB HOME        LOS JARDINES     11/19/2005
6036   6205 KEN CARYL DRIVE       KB HOME        SPRINGFIELD-KB   11/19/2005
6037   8613 CURETON COVE          KB HOME        MCKINNEY PARK    11/22/2005
6038   8006 RUNNING WATER DRIVE   KB HOME        SPRINGFIELD-KB   11/23/2005
6039   6210 KEN CARYL DRIVE       KB HOME        SPRINGFIELD-KB   11/23/2005
6040   103 ESPADA DRIVE           KB HOME        EL CAMINO REAL   11/28/2005
6041   199 CAZADOR DRIVE          KB HOME        EL CAMINO REAL   11/28/2005
6042   2501 HENRY RIFLE ROAD      KB HOME        SILVERADO        11/29/2005
6043   1800 BAYLAND STREET        KB HOME        CHISHOLM CROSS   11/29/2005
6044   1724 BAYLAND STREET        KB HOME        CHISHOLM CROSS   11/29/2005
6045   1828 BAYLAND STREET        KB HOME        CHISHOLM CROSS   11/29/2005
6046   7025 DOYAL DRIVE           KB HOME        MCKINNEY PARK    11/29/2005
6047   604 TRAIL DUST DRIVE       KB HOME        SILVERADO        11/29/2005
6048   1324 ARIZONA MESA          KB HOME        CHISHOLM CROSS   11/30/2005


                                                                               110
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 118 of 1053 PageID:
                                    17683

6049   1843 BAYLAND STREET        KB HOME                     CHISHOLM CROSS   11/30/2005
6050   6912 WALKUP LANE           KB HOME                     MCKINNEY PARK     12/1/2005
6051   606 TRAIL DUST DRIVE       KB HOME                     SILVERADO         12/1/2005
6052   403 BLANCO WOODS BLVD      KB HOME                     COUNTY LINE       12/2/2005
6053   206 RIM ROCK DRIVE         KB HOME                     WESTWOOD          12/2/2005
6054   315 BEECH DRIVE            KB HOME                     WATERLEAF         12/5/2005
6055   470 SHEEP TRAIL DRIVE      KB HOME                     WATERLEAF         12/5/2005
6056   190 RUDY LANE              KB HOME                     WATERLEAF         12/5/2005
6057   5509 APPLE ORCHARD LANE    KB HOME                     LOS ARBOLES       12/5/2005
6058   1808 BAYLAND STREET        KB HOME                     CHISHOLM CROSS    12/6/2005
6059   612 PADEN DRIVE            KB HOME                     SILVERADO        12/12/2005
6060   316 CROSSLAND COVE         KB HOME                     WESTWOOD         12/12/2005
6061   402 GREENER DRIVE          KB HOME                     WESTWOOD         12/12/2005
6062   2307 SAGE CANYON DRIVE     KB HOME                     SILVERADO        12/12/2005
6063   7900 VERBANK VILLA DRIVE   KB HOME                     SPRINGFIELD-KB   12/12/2005
6064   6207 KEN CARYL DRIVE       KB HOME                     SPRINGFIELD-KB   12/12/2005
6065   1903 TRANQUILO TRAIL       KB HOME                     LOS JARDINES     12/12/2005
6066   8006 VERBANK VILLA DRIVE   KB HOME                     SPRINGFIELD-KB   12/12/2005
6067   4507 LYRA CIRCLE           KB HOME                     LOS ARBOLES      12/13/2005
6068   8432 STARVIEW STREET       KB HOME                     SAGE MEADOWS     12/14/2005
6069   560 SHEEP TRAIL DRIVE      KB HOME                     WATERLEAF        12/14/2005
6070   3512 CISCO TRAIL           KB HOME                     LAKESIDE         12/14/2005
6071   3529 CISCO TRAIL           KB HOME                     LAKESIDE         12/14/2005
6072   433 STARVIEW STREET        KB HOME                     SAGE MEADOWS     12/15/2005
6073   8519 STARVIEW STREET       KB HOME                     SAGE MEADOWS     12/15/2005
6074   429 STARVIEW STREET        KB HOME                     SAGE MEADOWS     12/15/2005
6075   8622 SAGE MEADOW DRIVE     KB HOME                     SAGE MEADOWS     12/15/2005
6076   130 PLUM PATH              KB HOME                     WATERLEAF        12/16/2005
6077   179 CHURCHILL DOWNS        KB HOME                     STEEPLECHASE     12/16/2005
6078   188 RUIDOSO                KB HOME                     STEEPLECHASE     12/16/2005
6079   101 RETAMA                 KB HOME                     STEEPLECHASE     12/16/2005
6080   608 PADEN DRIVE            KB HOME                     SILVERADO        12/16/2005
6081   2501 PADEN CIRCLE          KB HOME                     SILVERADO        12/16/2005
6082   2502 PADEN CIRCLE          KB HOME                     SILVERADO        12/16/2005
6083   7205 DAN PASS              KB HOME                     LOS JARDINES     12/19/2005
6084   5500 APPLE ORCHARD LANE    KB HOME                     LOS ARBOLES      12/19/2005
6085   7000 WALKUP LANE           KB HOME                     MCKINNEY PARK    12/19/2005
6086   2105 SOMBRA COVE           KB HOME                     LOS JARDINES     12/20/2005
6087   113 RETAMA                 KB HOME                     STEEPLECHASE     12/21/2005
6088   1708 BAYLAND STREET        KB HOME                     CHISHOLM CROSS   12/21/2005
6089   1655 BAYLAND STREET        KB HOME                     CHISHOLM CROSS   12/21/2005
6090   113 COMAL COVE             KB HOME                     COUNTY LINE      12/22/2005
6091   101 SULTANA COURT          KB HOME                     MORNINGSIDE      12/22/2005
6092   431 STARVIEW STREET        KB HOME                     SAGE MEADOWS     12/22/2005
6093   6828 WALKUP LANE           KB HOME                     MCKINNEY PARK    12/22/2005
6094   7013 WALKUP LANE           KB HOME                     MCKINNEY PARK    12/22/2005
6095   8609 QUINTON COVE          KB HOME                     MCKINNEY PARK    12/30/2005
6096   5502 SOUTH HEARSEY DRIVE   KB HOME                     LOS ARBOLES      12/30/2005
6097   8617 KAMMEY COVE           KB HOME                     MCKINNEY PARK    12/30/2005
6098   516 KODIAK TRAIL           RICHARD THOMAS              BREAKAWAY PARK    1/26/2005
6099   204 HOLLY STREET           RICHARD THOMAS              GEORGETOWN        3/18/2005
6100   31212 KINGSWAY             MIRABELLO HOMES             BERRY CREEK       8/17/2005
6101   30501 ST. ANDREW           MIRABELLO HOMES             BERRY CREEK        9/2/2005
6102   501 LONE STAR              DANIEL RANGEL               CEDAR PARK         5/3/2005
6103   1205 LIKENESS ROAD         RICHARD BRIGHT CUSTOM HMS   PALEFACE RANCH     2/7/2005


                                                                                            111
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 119 of 1053 PageID:
                                    17684

6104   3216 PEARCE ROAD            RICHARD BRIGHT CUSTOM HMS   GREEN SHORES       3/26/2005
6105   1701 CARLOTTA LANE          RICHARD BRIGHT CUSTOM HMS   RIO ROBLES          9/7/2005
6106   2404 UNIVERSITY CLUB DR.    RICHARD BRIGHT CUSTOM HMS   STEINER RANCH      9/30/2005
6107   9011 WINTERCREEPER COVE     RICHARD BRIGHT CUSTOM HMS   EST ABV LOSTCRK    11/8/2005
6108   4916 PARAISO PARKWAY        RICHARD BRIGHT CUSTOM HMS   SPANISH OAKS      11/17/2005
6109   156 CARRIAGE WAY            LENNAR HOMES - AUSTIN       PRAIRIE CREEK       1/5/2005
6110   436 GOLDENROD STREET        LENNAR HOMES - AUSTIN       PRAIRIE CREEK       1/5/2005
6111   1957 AMBERWOOD LOOP         LENNAR HOMES - AUSTIN       AMBERWOOD           1/5/2005
6112   1965 AMBERWOOD LOOP         LENNAR HOMES - AUSTIN       AMBERWOOD           1/5/2005
6113   151 CARRIAGE WAY            LENNAR HOMES - AUSTIN       PRAIRIE CREEK       1/5/2005
6114   410 ROSEDALE BLVD.          LENNAR HOMES - AUSTIN       G.TOWN VILLAGE      1/6/2005
6115   126 CARRIAGE WAY            LENNAR HOMES - AUSTIN       PRAIRIE CREEK       1/6/2005
6116   3212 TAYLOR FALLS DRIVE     LENNAR HOMES - AUSTIN       HIDDEN LAKE         1/7/2005
6117   901 APPLEROCK               LENNAR HOMES - AUSTIN       CRYSTAL FALLS       1/7/2005
6118   1120 PORTCHESTER CASTLE     LENNAR HOMES - AUSTIN       HIGHLAND PARK       1/7/2005
6119   1124 PORTCHESTER CASTLE     LENNAR HOMES - AUSTIN       HIGHLAND PARK       1/7/2005
6120   1128 PORTCHESTER CASTLE     LENNAR HOMES - AUSTIN       HIGHLAND PARK       1/7/2005
6121   12413 GUN METAL DRIVE       LENNAR HOMES - AUSTIN       BARKER RANCH       1/10/2005
6122   136 CARRIAGE WAY            LENNAR HOMES - AUSTIN       PRAIRIE CREEK      1/11/2005
6123   3420 HIDDEN LAKE CROSSING   LENNAR HOMES - AUSTIN       HIDDEN LAKE        1/12/2005
6124   1116 PORTCHESTER CASTLE     LENNAR HOMES - AUSTIN       HIGHLAND PARK      1/12/2005
6125   18517 SILENT WATER WAY      LENNAR HOMES - AUSTIN       HIDDEN LAKE        1/13/2005
6126   101 GREENSIDE LANE          LENNAR HOMES - AUSTIN       G.TOWN VILLAGE     1/13/2005
6127   209 POPLARWOOD DRIVE        LENNAR HOMES - AUSTIN       AMBERWOOD          1/14/2005
6128   3801 BANDICE LANE           LENNAR HOMES - AUSTIN       HIDDEN LAKE        1/14/2005
6129   1941 AMBERWOOD LOOP         LENNAR HOMES - AUSTIN       AMBERWOOD          1/14/2005
6130   1949 AMBERWOOD LOOP         LENNAR HOMES - AUSTIN       AMBERWOOD          1/14/2005
6131   18513 SILENT WATER WAY      LENNAR HOMES - AUSTIN       HIDDEN LAKE        1/17/2005
6132   201 POPLARWOOD DRIVE        LENNAR HOMES - AUSTIN       AMBERWOOD          1/17/2005
6133   290 GOLDENROD STREET        LENNAR HOMES - AUSTIN       PRAIRIE CREEK      1/17/2005
6134   280 GOLDENROD STREET        LENNAR HOMES - AUSTIN       PRAIRIE CREEK      1/17/2005
6135   1112 APPLEROCK              LENNAR HOMES - AUSTIN       CRYSTAL FALLS      1/17/2005
6136   285 GOLDENROD STREET        LENNAR HOMES - AUSTIN       PRAIRIE CREEK      1/17/2005
6137   906 POPLAR DRIVE            LENNAR HOMES - AUSTIN       G.TOWN VILLAGE     1/17/2005
6138   404 ROSEDALE BLVD.          LENNAR HOMES - AUSTIN       G.TOWN VILLAGE     1/17/2005
6139   1500 AMBERWOOD LOOP         LENNAR HOMES - AUSTIN       AMBERWOOD          1/18/2005
6140   295 GOLDENROD STREET        LENNAR HOMES - AUSTIN       PRAIRIE CREEK      1/18/2005
6141   12417 GUN METAL DRIVE       LENNAR HOMES - AUSTIN       BARKER RANCH       1/19/2005
6142   3204 TAYLOR FALLS DRIVE     LENNAR HOMES - AUSTIN       HIDDEN LAKE        1/19/2005
6143   3200 TAYLOR FALLS DRIVE     LENNAR HOMES - AUSTIN       HIDDEN LAKE        1/19/2005
6144   121 CARRIAGE WAY            LENNAR HOMES - AUSTIN       PRAIRIE CREEK      1/19/2005
6145   131 CARRIAGE WAY            LENNAR HOMES - AUSTIN       PRAIRIE CREEK      1/19/2005
6146   3208 TAYLOR FALLS DRIVE     LENNAR HOMES - AUSTIN       HIDDEN LAKE        1/20/2005
6147   921 OLD WICK CASTLE WAY     LENNAR HOMES - AUSTIN       HIGHLAND PARK      1/20/2005
6148   909 OLD WICK CASTLE         LENNAR HOMES - AUSTIN       HIGHLAND PARK      1/20/2005
6149   913 OLD WICK CASTLE         LENNAR HOMES - AUSTIN       HIGHLAND PARK      1/20/2005
6150   905 OLD WICK CASTLE         LENNAR HOMES - AUSTIN       HIGHLAND PARK      1/20/2005
6151   901 OLD WICK CASTLE         LENNAR HOMES - AUSTIN       HIGHLAND PARK      1/20/2005
6152   1116 APPLEROCK              LENNAR HOMES - AUSTIN       CRYSTAL FALLS      1/21/2005
6153   3805 BANDICE LANE           LENNAR HOMES - AUSTIN       HIDDEN LAKE        1/21/2005
6154   265 POPLARWOOD DRIVE        LENNAR HOMES - AUSTIN       AMBERWOOD          1/21/2005
6155   273 POPLARWOOD DRIVE        LENNAR HOMES - AUSTIN       AMBERWOOD          1/21/2005
6156   3717 BANDICE LANE           LENNAR HOMES - AUSTIN       HIDDEN LAKE        1/24/2005
6157   3417 ENDLESS SHORE DRIVE    LENNAR HOMES - AUSTIN       HIDDEN LAKE        1/24/2005
6158   3421 ENDLESS SHORE DRIVE    LENNAR HOMES - AUSTIN       HIDDEN LAKE        1/24/2005


                                                                                              112
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 120 of 1053 PageID:
                                    17685

6159   12401 GUN METAL DRIVE       LENNAR HOMES - AUSTIN   BARKER RANCH      1/24/2005
6160   917 OLD WICK CASTLE WAY     LENNAR HOMES - AUSTIN   HIGHLAND PARK     1/24/2005
6161   3508 HIDDEN LAKE CROSSING   LENNAR HOMES - AUSTIN   HIDDEN LAKE       1/24/2005
6162   3504 HIDDEN LAKE CROSSING   LENNAR HOMES - AUSTIN   HIDDEN LAKE       1/24/2005
6163   3817 BANDICE LANE           LENNAR HOMES - AUSTIN   HIDDEN LAKE       1/24/2005
6164   280 BUTTERCUP STREET        LENNAR HOMES - AUSTIN   PRAIRIE CREEK     1/24/2005
6165   817 OLD WICK CASTLE WAY     LENNAR HOMES - AUSTIN   HIGHLAND PARK     1/24/2005
6166   813 OLD WICK CASTLE WAY     LENNAR HOMES - AUSTIN   HIGHLAND PARK     1/24/2005
6167   3709 BANDICE LANE           LENNAR HOMES - AUSTIN   HIDDEN LAKE       1/25/2005
6168   3713 BANDICE LANE           LENNAR HOMES - AUSTIN   HIDDEN LAKE       1/25/2005
6169   3500 HIDDEN LAKE CROSSING   LENNAR HOMES - AUSTIN   HIDDEN LAKE       1/25/2005
6170   3813 BANDICE LANE           LENNAR HOMES - AUSTIN   HIDDEN LAKE       1/25/2005
6171   12305 GUN METAL DRIVE       LENNAR HOMES - AUSTIN   BARKER RANCH      1/25/2005
6172   12309 GUN METAL DRIVE       LENNAR HOMES - AUSTIN   BARKER RANCH      1/25/2005
6173   3900 BANDICE LANE           LENNAR HOMES - AUSTIN   HIDDEN LAKE       1/25/2005
6174   12405 GUN METAL DRIVE       LENNAR HOMES - AUSTIN   BARKER RANCH      1/26/2005
6175   3809 BANDICE LANE           LENNAR HOMES - AUSTIN   HIDDEN LAKE       1/26/2005
6176   3820 BANDICE LANE           LENNAR HOMES - AUSTIN   HIDDEN LAKE       1/26/2005
6177   12421 GUN METAL DRIVE       LENNAR HOMES - AUSTIN   BARKER RANCH      1/27/2005
6178   1003 APPLEROCK              LENNAR HOMES - AUSTIN   CRYSTAL FALLS     1/28/2005
6179   1001 APPLEROCK              LENNAR HOMES - AUSTIN   CRYSTAL FALLS     1/31/2005
6180   1925 AMBERWOOD LOOP         LENNAR HOMES - AUSTIN   AMBERWOOD         1/31/2005
6181   1933 AMBERWOOD LOOP         LENNAR HOMES - AUSTIN   AMBERWOOD         1/31/2005
6182   3416 HIDDEN LAKE            LENNAR HOMES - AUSTIN   HIDDEN LAKE        2/2/2005
6183   141 CARRIAGE WAY            LENNAR HOMES - AUSTIN   PRAIRIE CREEK      2/2/2005
6184   907 APPLEROCK               LENNAR HOMES - AUSTIN   CRYSTAL FALLS      2/8/2005
6185   909 APPLEROCK               LENNAR HOMES - AUSTIN   CRYSTAL FALLS      2/8/2005
6186   18613 CAISTEAL CASTLE       LENNAR HOMES - AUSTIN   HIGHLAND PARK      2/9/2005
6187   12409 GUN METAL DRIVE       LENNAR HOMES - AUSTIN   BARKER RANCH      2/10/2005
6188   2037 FOOTHILLS              LENNAR HOMES - AUSTIN   CRYSTAL FALLS     2/11/2005
6189   2035 FOOTHILLS              LENNAR HOMES - AUSTIN   CRYSTAL FALLS     2/11/2005
6190   108 GREENSIDE LANE          LENNAR HOMES - AUSTIN   G.TOWN VILLAGE    2/14/2005
6191   18601 CAISTEAL CASTLE       LENNAR HOMES - AUSTIN   HIGHLAND PARK     2/14/2005
6192   18605 CAISTEAL CASTLE       LENNAR HOMES - AUSTIN   HIGHLAND PARK     2/14/2005
6193   240 POPLARWOOD DRIVE        LENNAR HOMES - AUSTIN   AMBERWOOD         2/17/2005
6194   2033 FOOTHILLS              LENNAR HOMES - AUSTIN   CRYSTAL FALLS     2/17/2005
6195   18421 SHALLOW POOL DR.      LENNAR HOMES - AUSTIN   HIDDEN LAKE       2/22/2005
6196   18417 SHALLOW POOL DR.      LENNAR HOMES - AUSTIN   HIDDEN LAKE       2/22/2005
6197   232 POPLARWOOD DRIVE        LENNAR HOMES - AUSTIN   AMBERWOOD         2/23/2005
6198   1104 WIGWAM                 LENNAR HOMES - AUSTIN   CRYSTAL FALLS     2/25/2005
6199   18608 CAISTEAL CASTLE       LENNAR HOMES - AUSTIN   HIGHLAND PARK      3/4/2005
6200   18612 CAISTEAL CASTLE       LENNAR HOMES - AUSTIN   HIGHLAND PARK      3/4/2005
6201   2031 FOOTHILLS              LENNAR HOMES - AUSTIN   CRYSTAL FALLS      3/7/2005
6202   256 POPLARWOOD DRIVE        LENNAR HOMES - AUSTIN   AMBERWOOD          3/9/2005
6203   1124 CHERRYWOOD             LENNAR HOMES - AUSTIN   AMBERWOOD          3/9/2005
6204   1118 CHERRYWOOD             LENNAR HOMES - AUSTIN   AMBERWOOD          3/9/2005
6205   1106 WIGWAM                 LENNAR HOMES - AUSTIN   CRYSTAL FALLS     3/10/2005
6206   248 POPLARWOOD DRIVE        LENNAR HOMES - AUSTIN   AMBERWOOD         3/10/2005
6207   3916 BANDICE LANE           LENNAR HOMES - AUSTIN   HIDDEN LAKE       3/11/2005
6208   104 BIG HORN PASS           LENNAR HOMES - AUSTIN   HUNTER CROSSING   3/11/2005
6209   106 BIG HORN PASS           LENNAR HOMES - AUSTIN   HUNTER CROSSING   3/11/2005
6210   102 BIG HORN PASS           LENNAR HOMES - AUSTIN   HUNTER CROSSING   3/11/2005
6211   3908 BANDICE LANE           LENNAR HOMES - AUSTIN   HIDDEN LAKE       3/14/2005
6212   3904 BANDICE LANE           LENNAR HOMES - AUSTIN   HIDDEN LAKE       3/14/2005
6213   3912 BANDICE LANE           LENNAR HOMES - AUSTIN   HIDDEN LAKE       3/14/2005


                                                                                         113
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 121 of 1053 PageID:
                                    17686

6214   3920 BANDICE LANE           LENNAR HOMES - AUSTIN   HIDDEN LAKE       3/14/2005
6215   809 OLD WICK CASTLE WAY     LENNAR HOMES - AUSTIN   HIGHLAND PARK     3/16/2005
6216   18420 SHALLOW POOL DR.      LENNAR HOMES - AUSTIN   HIDDEN LAKE       3/17/2005
6217   3516 TRICKLING SPRINGS      LENNAR HOMES - AUSTIN   HIDDEN LAKE       3/17/2005
6218   4021 ROCKY SHORE LANE       LENNAR HOMES - AUSTIN   HIDDEN LAKE       3/17/2005
6219   3413 ENDLESS SHORE DRIVE    LENNAR HOMES - AUSTIN   HIDDEN LAKE       3/17/2005
6220   3409 ENDLESS SHORE DRIVE    LENNAR HOMES - AUSTIN   HIDDEN LAKE       3/17/2005
6221   3401 ENDLESS SHORE DRIVE    LENNAR HOMES - AUSTIN   HIDDEN LAKE       3/17/2005
6222   3405 ENDLESS SHORE DRIVE    LENNAR HOMES - AUSTIN   HIDDEN LAKE       3/17/2005
6223   1101 WIGWAM                 LENNAR HOMES - AUSTIN   CRYSTAL FALLS     3/17/2005
6224   3921 ROCKY SHORE LANE       LENNAR HOMES - AUSTIN   HIDDEN LAKE       3/18/2005
6225   100 BIG HORN PASS           LENNAR HOMES - AUSTIN   HUNTER CROSSING   3/19/2005
6226   114 BOWSTRING BEND          LENNAR HOMES - AUSTIN   HUNTER CROSSING   3/19/2005
6227   4001 ROCKY SHORE LANE       LENNAR HOMES - AUSTIN   HIDDEN LAKE       3/21/2005
6228   4017 ROCKY SHORE LANE       LENNAR HOMES - AUSTIN   HIDDEN LAKE       3/22/2005
6229   4013 ROCKY SHORE LANE       LENNAR HOMES - AUSTIN   HIDDEN LAKE       3/22/2005
6230   4005 ROCKY SHORE LANE       LENNAR HOMES - AUSTIN   HIDDEN LAKE       3/22/2005
6231   4009 ROCKY SHORE LANE       LENNAR HOMES - AUSTIN   HIDDEN LAKE       3/22/2005
6232   12301 GUN METAL DRIVE       LENNAR HOMES - AUSTIN   BARKER RANCH      3/23/2005
6233   4004 ROCKY SHORE LANE       LENNAR HOMES - AUSTIN   HIDDEN LAKE       3/23/2005
6234   4000 ROCKY SHORE LANE       LENNAR HOMES - AUSTIN   HIDDEN LAKE       3/23/2005
6235   2027 FOOTHILLS              LENNAR HOMES - AUSTIN   CRYSTAL FALLS     3/24/2005
6236   3400 HIDDEN LAKE            LENNAR HOMES - AUSTIN   HIDDEN LAKE       3/25/2005
6237   272 POPLARWOOD DRIVE        LENNAR HOMES - AUSTIN   AMBERWOOD         3/28/2005
6238   264 POPLARWOOD DRIVE        LENNAR HOMES - AUSTIN   AMBERWOOD         3/28/2005
6239   1114 APPLEROCK              LENNAR HOMES - AUSTIN   CRYSTAL FALLS     3/29/2005
6240   3404 HIDDEN LAKE CROSSING   LENNAR HOMES - AUSTIN   HIDDEN LAKE       3/29/2005
6241   308 ROSEDALE BLVD.          LENNAR HOMES - AUSTIN   G.TOWN VILLAGE    3/29/2005
6242   12405 EMERALD OAKS DRIVE    LENNAR HOMES - AUSTIN   BARKER RANCH      3/30/2005
6243   12409 EMERALD OAKS DRIVE    LENNAR HOMES - AUSTIN   BARKER RANCH      3/30/2005
6244   12413 EMERALD OAKS DRIVE    LENNAR HOMES - AUSTIN   BARKER RANCH      3/30/2005
6245   900 APPLEROCK               LENNAR HOMES - AUSTIN   CRYSTAL FALLS     3/30/2005
6246   12401 EMERALD OAKS DRIVE    LENNAR HOMES - AUSTIN   BARKER RANCH      3/31/2005
6247   19012 ALNWICK CASTLE DR.    LENNAR HOMES - AUSTIN   HIGHLAND PARK      4/1/2005
6248   904 POPLAR DRIVE            LENNAR HOMES - AUSTIN   G.TOWN VILLAGE     4/1/2005
6249   3916 ROCKY SHORE LANE       LENNAR HOMES - AUSTIN   HIDDEN LAKE        4/4/2005
6250   3920 ROCKY SHORE LANE       LENNAR HOMES - AUSTIN   HIDDEN LAKE        4/4/2005
6251   606 FAIRMONT DRIVE          LENNAR HOMES - AUSTIN   G.TOWN VILLAGE     4/4/2005
6252   3513 TAEBAEK DRIVE          LENNAR HOMES - AUSTIN   PIONEER CROSS      4/4/2005
6253   2813 CAVERN MIST LANE       LENNAR HOMES - AUSTIN   BARKER RANCH       4/5/2005
6254   2809 CAVERN MIST LANE       LENNAR HOMES - AUSTIN   BARKER RANCH       4/5/2005
6255   12304 EMERALD OAKS DRIVE    LENNAR HOMES - AUSTIN   BARKER RANCH       4/5/2005
6256   18924 ALNWICK CASTLE        LENNAR HOMES - AUSTIN   HIGHLAND PARK      4/6/2005
6257   18928 ALNWICK CASTLE        LENNAR HOMES - AUSTIN   HIGHLAND PARK      4/6/2005
6258   19016 ALNWICK CASTLE DR.    LENNAR HOMES - AUSTIN   HIGHLAND PARK      4/8/2005
6259   19004 ALNWICK CASTLE DR.    LENNAR HOMES - AUSTIN   HIGHLAND PARK      4/8/2005
6260   19008 ALNWICK CASTLE DR.    LENNAR HOMES - AUSTIN   HIGHLAND PARK     4/11/2005
6261   3908 ROCKY SHORE LANE       LENNAR HOMES - AUSTIN   HIDDEN LAKE       4/11/2005
6262   3912 ROCKY SHORE LANE       LENNAR HOMES - AUSTIN   HIDDEN LAKE       4/11/2005
6263   103 REMINGTON RUN           LENNAR HOMES - AUSTIN   HUNTER CROSSING   4/11/2005
6264   106 REMINGTON RUN           LENNAR HOMES - AUSTIN   HUNTER CROSSING   4/11/2005
6265   107 REMINGTON RUN           LENNAR HOMES - AUSTIN   HUNTER CROSSING   4/11/2005
6266   3408 HIDDEN LAKE CROSSING   LENNAR HOMES - AUSTIN   HIDDEN LAKE       4/12/2005
6267   3412 HIDDEN LAKE CROSSING   LENNAR HOMES - AUSTIN   HIDDEN LAKE       4/12/2005
6268   18604 CAISTEAL CASTLE       LENNAR HOMES - AUSTIN   HIGHLAND PARK     4/13/2005


                                                                                         114
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 122 of 1053 PageID:
                                    17687

6269   18904 ALNWICK CASTLE DR.    LENNAR HOMES - AUSTIN   HIGHLAND PARK     4/13/2005
6270   18908 ALNWICK CASTLE DR.    LENNAR HOMES - AUSTIN   HIGHLAND PARK     4/13/2005
6271   18912 ALNWICK CASTLE DR.    LENNAR HOMES - AUSTIN   HIGHLAND PARK     4/13/2005
6272   18920 ALNWICK CASTLE DR.    LENNAR HOMES - AUSTIN   HIGHLAND PARK     4/13/2005
6273   1130 CHERRYWOOD             LENNAR HOMES - AUSTIN   AMBERWOOD         4/13/2005
6274   1136 CHERRYWOOD             LENNAR HOMES - AUSTIN   AMBERWOOD         4/13/2005
6275   4200 VEILED FALLS DRIVE     LENNAR HOMES - AUSTIN   HIDDEN LAKE       4/14/2005
6276   3904 ROCKY SHORE LANE       LENNAR HOMES - AUSTIN   HIDDEN LAKE       4/14/2005
6277   600 FAIRMONT DRIVE          LENNAR HOMES - AUSTIN   G.TOWN VILLAGE    4/14/2005
6278   601 FAIRMONT DRIVE          LENNAR HOMES - AUSTIN   G.TOWN VILLAGE    4/14/2005
6279   18916 ALNWICK CASTLE DR.    LENNAR HOMES - AUSTIN   HIGHLAND PARK     4/15/2005
6280   18932 ALNWICK CASTLE        LENNAR HOMES - AUSTIN   HIGHLAND PARK     4/18/2005
6281   602 FAIRMONT DRIVE          LENNAR HOMES - AUSTIN   G.TOWN VILLAGE    4/18/2005
6282   604 FAIRMONT DRIVE          LENNAR HOMES - AUSTIN   G.TOWN VILLAGE    4/18/2005
6283   19000 ALNWICK CASTLE DR.    LENNAR HOMES - AUSTIN   HIGHLAND PARK     4/21/2005
6284   11020 FURROW HILL DRIVE     LENNAR HOMES - AUSTIN   PIONEER CROSS     4/21/2005
6285   11024 FURROW HILL DRIVE     LENNAR HOMES - AUSTIN   PIONEER CROSS     4/21/2005
6286   11028 FURROW HILL DRIVE     LENNAR HOMES - AUSTIN   PIONEER CROSS     4/21/2005
6287   11016 FURROW HILL DRIVE     LENNAR HOMES - AUSTIN   PIONEER CROSS     4/21/2005
6288   4012 HIDDEN LAKE CROSSING   LENNAR HOMES - AUSTIN   HIDDEN LAKE       4/25/2005
6289   4008 HIDDEN LAKE CROSSING   LENNAR HOMES - AUSTIN   HIDDEN LAKE       4/26/2005
6290   4208 VEILED FALLS DRIVE     LENNAR HOMES - AUSTIN   HIDDEN LAKE       4/27/2005
6291   4204 VEILED FALLS DRIVE     LENNAR HOMES - AUSTIN   HIDDEN LAKE       4/27/2005
6292   1148 CHERRYWOOD             LENNAR HOMES - AUSTIN   AMBERWOOD         4/27/2005
6293   1142 CHERRYWOOD             LENNAR HOMES - AUSTIN   AMBERWOOD         4/27/2005
6294   805 BUSLEIGH CASTLE         LENNAR HOMES - AUSTIN   HIGHLAND PARK     4/28/2005
6295   812 BUSLEIGH CASTLE         LENNAR HOMES - AUSTIN   HIGHLAND PARK     4/29/2005
6296   808 BUSLEIGH CASTLE         LENNAR HOMES - AUSTIN   HIGHLAND PARK     4/29/2005
6297   809 BUSLEIGH CASTLE         LENNAR HOMES - AUSTIN   HIGHLAND PARK     4/29/2005
6298   4216 VEILED FALLS DR.       LENNAR HOMES - AUSTIN   HIDDEN LAKE        5/2/2005
6299   4212 VEILED FALLS DR.       LENNAR HOMES - AUSTIN   HIDDEN LAKE        5/2/2005
6300   603 FAIRMONT DRIVE          LENNAR HOMES - AUSTIN   G.TOWN VILLAGE     5/3/2005
6301   4020 HIDDEN LAKE CROSSING   LENNAR HOMES - AUSTIN   HIDDEN LAKE        5/4/2005
6302   4016 HIDDEN LAKE CROSSING   LENNAR HOMES - AUSTIN   HIDDEN LAKE        5/5/2005
6303   1137 CHERRYWOOD             LENNAR HOMES - AUSTIN   AMBERWOOD          5/6/2005
6304   1131 CHERRYWOOD             LENNAR HOMES - AUSTIN   AMBERWOOD          5/6/2005
6305   4320 VEILED FALLS DRIVE     LENNAR HOMES - AUSTIN   HIDDEN LAKE        5/9/2005
6306   4324 VEILED FALLS DRIVE     LENNAR HOMES - AUSTIN   HIDDEN LAKE        5/9/2005
6307   108 BIG HORN PASS           LENNAR HOMES - AUSTIN   HUNTER CROSSING   5/10/2005
6308   820 BUSLEIGH CASTLE WAY     LENNAR HOMES - AUSTIN   HIGHLAND PARK     5/11/2005
6309   817 BUSLEIGH CASTLE WAY     LENNAR HOMES - AUSTIN   HIGHLAND PARK     5/11/2005
6310   816 BUSLEIGH CASTLE WAY     LENNAR HOMES - AUSTIN   HIGHLAND PARK     5/11/2005
6311   12517 EMERALD OAKS DRIVE    LENNAR HOMES - AUSTIN   BARKER RANCH      5/12/2005
6312   304 ROSEDALE BLVD           LENNAR HOMES - AUSTIN   G.TOWN VILLAGE    5/12/2005
6313   306 ROSEDALE BLVD.          LENNAR HOMES - AUSTIN   G.TOWN VILLAGE    5/12/2005
6314   4028 HIDDEN LAKE CROSSING   LENNAR HOMES - AUSTIN   HIDDEN LAKE       5/13/2005
6315   4024 HIDDEN LAKE CROSSING   LENNAR HOMES - AUSTIN   HIDDEN LAKE       5/13/2005
6316   11021 FURROW HILL DRIVE     LENNAR HOMES - AUSTIN   PIONEER CROSS     5/16/2005
6317   11013 FURROW HILL DRIVE     LENNAR HOMES - AUSTIN   PIONEER CROSS     5/16/2005
6318   813 BUSLEIGH CASTLE WAY     LENNAR HOMES - AUSTIN   HIGHLAND PARK     5/16/2005
6319   1125 CHERRYWOOD             LENNAR HOMES - AUSTIN   AMBERWOOD         5/16/2005
6320   1119 CHERRYWOOD             LENNAR HOMES - AUSTIN   AMBERWOOD         5/16/2005
6321   11017 FURROW HILL DRIVE     LENNAR HOMES - AUSTIN   PIONEER CROSS     5/17/2005
6322   11008 FURROW HILL DRIVE     LENNAR HOMES - AUSTIN   PIONEER CROSS     5/17/2005
6323   11025 FURROW HILL DRIVE     LENNAR HOMES - AUSTIN   PIONEER CROSS     5/18/2005


                                                                                         115
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 123 of 1053 PageID:
                                    17688

6324   4332 VEILED FALLS DRIVE     LENNAR HOMES - AUSTIN   HIDDEN LAKE       5/18/2005
6325   4328 VEILED FALLS DRIVE     LENNAR HOMES - AUSTIN   HIDDEN LAKE       5/18/2005
6326   901 BUSLEIGH CASTLE WAY     LENNAR HOMES - AUSTIN   HIGHLAND PARK     5/18/2005
6327   821 BUSLEIGH CASTLE WAY     LENNAR HOMES - AUSTIN   HIGHLAND PARK     5/18/2005
6328   4430 MEADOWSIDE LANE        LENNAR HOMES - AUSTIN   TERAVISTA         5/20/2005
6329   11004 LONG SUMMER DRIVE     LENNAR HOMES - AUSTIN   PIONEER CROSS     5/20/2005
6330   11000 LONG SUMMER DRIVE     LENNAR HOMES - AUSTIN   PIONEER CROSS     5/23/2005
6331   18912 STIRLING CASTLE CT.   LENNAR HOMES - AUSTIN   HIGHLAND PARK     5/24/2005
6332   18908 STIRLING CASTLE CT.   LENNAR HOMES - AUSTIN   HIGHLAND PARK     5/24/2005
6333   18913 STIRLING CASTLE       LENNAR HOMES - AUSTIN   HIGHLAND PARK     5/24/2005
6334   4134 GRAND VISTA CIRCLE     LENNAR HOMES - AUSTIN   TERAVISTA         5/24/2005
6335   215 FLINN STREET            LENNAR HOMES - AUSTIN   HUTTO PARKE       5/24/2005
6336   4100 HIDDEN LAKE CROSSING   LENNAR HOMES - AUSTIN   HIDDEN LAKE       5/25/2005
6337   4104 HIDDEN LAKE CROSSING   LENNAR HOMES - AUSTIN   HIDDEN LAKE       5/25/2005
6338   18917 STIRLING CASTLE       LENNAR HOMES - AUSTIN   HIGHLAND PARK     5/27/2005
6339   110 BIG HORN PASS           LENNAR HOMES - AUSTIN   HUNTER CROSSING   5/31/2005
6340   111 REMINGTON RUN           LENNAR HOMES - AUSTIN   HUNTER CROSSING   5/31/2005
6341   11012 FURROW HILL DRIVE     LENNAR HOMES - AUSTIN   PIONEER CROSS      6/2/2005
6342   1113 CHERRYWOOD             LENNAR HOMES - AUSTIN   AMBERWOOD          6/2/2005
6343   1107 CHERRYWOOD             LENNAR HOMES - AUSTIN   AMBERWOOD          6/2/2005
6344   1101 CHERRYWOOD             LENNAR HOMES - AUSTIN   AMBERWOOD          6/2/2005
6345   302 ROSEDALE BLVD.          LENNAR HOMES - AUSTIN   G.TOWN VILLAGE     6/2/2005
6346   720 STOKESAY CASTLE         LENNAR HOMES - AUSTIN   HIGHLAND PARK      6/3/2005
6347   4428 MEADOWSIDE LANE        LENNAR HOMES - AUSTIN   TERAVISTA          6/3/2005
6348   4422 MEADOWSIDE LANE        LENNAR HOMES - AUSTIN   TERAVISTA          6/3/2005
6349   3821 BANDICE LANE           LENNAR HOMES - AUSTIN   HIDDEN LAKE        6/6/2005
6350   3901 BANDICE LANE           LENNAR HOMES - AUSTIN   HIDDEN LAKE        6/6/2005
6351   804 FAIRMONT DRIVE          LENNAR HOMES - AUSTIN   G.TOWN VILLAGE     6/6/2005
6352   802 FAIRMONT DRIVE          LENNAR HOMES - AUSTIN   G.TOWN VILLAGE     6/6/2005
6353   3909 BANDICE LANE           LENNAR HOMES - AUSTIN   HIDDEN LAKE        6/6/2005
6354   3905 BANDICE LANE           LENNAR HOMES - AUSTIN   HIDDEN LAKE        6/6/2005
6355   704 FAIRMONT DRIVE          LENNAR HOMES - AUSTIN   G.TOWN VILLAGE     6/6/2005
6356   4426 MEADOWSIDE LANE        LENNAR HOMES - AUSTIN   TERAVISTA          6/7/2005
6357   3516 HIDDEN LAKE CROSSING   LENNAR HOMES - AUSTIN   HIDDEN LAKE        6/7/2005
6358   4424 MEADOWSIDE LANE        LENNAR HOMES - AUSTIN   TERAVISTA          6/7/2005
6359   3512 HIDDEN LAKE CROSSING   LENNAR HOMES - AUSTIN   HIDDEN LAKE        6/8/2005
6360   18920 STIRLING CASTLE       LENNAR HOMES - AUSTIN   HIGHLAND PARK      6/9/2005
6361   18916 STIRLING CASTLE       LENNAR HOMES - AUSTIN   HIGHLAND PARK      6/9/2005
6362   18905 STIRLING CASTLE       LENNAR HOMES - AUSTIN   HIGHLAND PARK      6/9/2005
6363   18909 STIRLING CASTLE       LENNAR HOMES - AUSTIN   HIGHLAND PARK      6/9/2005
6364   18901 STIRLING CASTLE       LENNAR HOMES - AUSTIN   HIGHLAND PARK      6/9/2005
6365   4420 MEADOWSIDE LANE        LENNAR HOMES - AUSTIN   TERAVISTA         6/10/2005
6366   800 FAIRMONT DRIVE          LENNAR HOMES - AUSTIN   G.TOWN VILLAGE    6/10/2005
6367   211 FLINN STREET            LENNAR HOMES - AUSTIN   HUTTO PARKE       6/13/2005
6368   4419 MEADOWSIDE LANE        LENNAR HOMES - AUSTIN   TERAVISTA         6/13/2005
6369   218 FLINN STREET            LENNAR HOMES - AUSTIN   HUTTO PARKE       6/13/2005
6370   216 FLINN STREET            LENNAR HOMES - AUSTIN   HUTTO PARKE       6/13/2005
6371   217 FLINN STREET            LENNAR HOMES - AUSTIN   HUTTO PARKE       6/13/2005
6372   219 FLINN STREET            LENNAR HOMES - AUSTIN   HUTTO PARKE       6/13/2005
6373   908 BUSLEIGH CASTLE         LENNAR HOMES - AUSTIN   HIGHLAND PARK     6/15/2005
6374   11004 FURROW HILL DRIVE     LENNAR HOMES - AUSTIN   PIONEER CROSS     6/16/2005
6375   11009 FURROW HILL DRIVE     LENNAR HOMES - AUSTIN   PIONEER CROSS     6/16/2005
6376   149 ASHWOOD NORTH           LENNAR HOMES - AUSTIN   AMBERWOOD         6/17/2005
6377   157 ASHWOOD NORTH           LENNAR HOMES - AUSTIN   AMBERWOOD         6/17/2005
6378   4423 MEADOWSIDE LANE        LENNAR HOMES - AUSTIN   TERAVISTA         6/17/2005


                                                                                         116
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 124 of 1053 PageID:
                                    17689

6379   4421 MEADOWSIDE LANE       LENNAR HOMES - AUSTIN   TERAVISTA         6/17/2005
6380   11005 FURROW HILL DRIVE    LENNAR HOMES - AUSTIN   PIONEER CROSS     6/20/2005
6381   148 ASHWOOD NORTH          LENNAR HOMES - AUSTIN   AMBERWOOD         6/20/2005
6382   700 FAIRMONT DRIVE         LENNAR HOMES - AUSTIN   G.TOWN VILLAGE    6/22/2005
6383   702 FAIRMONT DRIVE         LENNAR HOMES - AUSTIN   G.TOWN VILLAGE    6/22/2005
6384   156 ASHWOOD NORTH          LENNAR HOMES - AUSTIN   AMBERWOOD         6/22/2005
6385   4427 MEADOWSIDE LANE       LENNAR HOMES - AUSTIN   TERAVISTA         6/23/2005
6386   11001 FURROW HILL DRIVE    LENNAR HOMES - AUSTIN   PIONEER CROSS     6/23/2005
6387   607 FAIRMONT DRIVE         LENNAR HOMES - AUSTIN   G.TOWN VILLAGE    6/27/2005
6388   605 FAIRMONT DRIVE         LENNAR HOMES - AUSTIN   G.TOWN VILLAGE    6/27/2005
6389   905 BUSLEIGH CASTLE        LENNAR HOMES - AUSTIN   HIGHLAND PARK     6/27/2005
6390   909 BUSLEIGH CASTLE        LENNAR HOMES - AUSTIN   HIGHLAND PARK     6/27/2005
6391   222 FLINN STREET           LENNAR HOMES - AUSTIN   HUTTO PARKE       6/28/2005
6392   220 FLINN STREET           LENNAR HOMES - AUSTIN   HUTTO PARKE       6/28/2005
6393   4425 MEADOWSIDE LANE       LENNAR HOMES - AUSTIN   TERAVISTA         6/29/2005
6394   335 HIDDEN BROOK LANE      LENNAR HOMES - AUSTIN   TERAVISTA         6/29/2005
6395   925 PORTCHESTER CASTLE     LENNAR HOMES - AUSTIN   HIGHLAND PARK     6/30/2005
6396   406 HIDDEN BROOK LANE      LENNAR HOMES - AUSTIN   TERAVISTA         6/30/2005
6397   921 BUSLEIGH CASTLE        LENNAR HOMES - AUSTIN   HIGHLAND PARK     6/30/2005
6398   10932 FURROW HILL DRIVE    LENNAR HOMES - AUSTIN   PIONEER CROSS     6/30/2005
6399   10936 FURROW HILL DRIVE    LENNAR HOMES - AUSTIN   PIONEER CROSS     6/30/2005
6400   3913 BANDICE LANE          LENNAR HOMES - AUSTIN   HIDDEN LAKE        7/1/2005
6401   109 MAGNUM TRAIL           LENNAR HOMES - AUSTIN   HUNTER CROSSING    7/1/2005
6402   3917 BANDICE LANE          LENNAR HOMES - AUSTIN   HIDDEN LAKE        7/5/2005
6403   402 HIDDEN BROOK LANE      LENNAR HOMES - AUSTIN   TERAVISTA          7/5/2005
6404   404 HIDDEN BROOK LANE      LENNAR HOMES - AUSTIN   TERAVISTA          7/6/2005
6405   133 ASHWOOD NORTH          LENNAR HOMES - AUSTIN   AMBERWOOD          7/6/2005
6406   141 ASHWOOD NORTH          LENNAR HOMES - AUSTIN   AMBERWOOD          7/6/2005
6407   104 BUSHMASTER BEND        LENNAR HOMES - AUSTIN   HUNTER CROSSING    7/7/2005
6408   106 BUSHMASTER BEND        LENNAR HOMES - AUSTIN   HUNTER CROSSING    7/7/2005
6409   913 BUSLEIGH CASTLE        LENNAR HOMES - AUSTIN   HIGHLAND PARK      7/8/2005
6410   223 FLINN STREET           LENNAR HOMES - AUSTIN   HUTTO PARKE        7/8/2005
6411   221 FLINN STREET           LENNAR HOMES - AUSTIN   HUTTO PARKE        7/8/2005
6412   912 BUSLEIGH CASTLE        LENNAR HOMES - AUSTIN   HIGHLAND PARK     7/11/2005
6413   917 BUSLEIGH CASTLE        LENNAR HOMES - AUSTIN   HIGHLAND PARK     7/11/2005
6414   11000 FURROW HILL DRIVE    LENNAR HOMES - AUSTIN   PIONEER CROSS     7/11/2005
6415   803 BEDFORD COURT          LENNAR HOMES - AUSTIN   G.TOWN VILLAGE    7/13/2005
6416   801 BEDFORD COURT          LENNAR HOMES - AUSTIN   G.TOWN VILLAGE    7/13/2005
6417   3925 BANDICE LANE          LENNAR HOMES - AUSTIN   HIDDEN LAKE       7/13/2005
6418   3921 BANDICE LANE          LENNAR HOMES - AUSTIN   HIDDEN LAKE       7/13/2005
6419   10937 FURROW HILL DRIVE    LENNAR HOMES - AUSTIN   PIONEER CROSS     7/14/2005
6420   102 BUSHMASTER BEND        LENNAR HOMES - AUSTIN   HUNTER CROSSING   7/15/2005
6421   100 BUSHMASTER BEND        LENNAR HOMES - AUSTIN   HUNTER CROSSING   7/15/2005
6422   10925 FURROW HILL DRIVE    LENNAR HOMES - AUSTIN   PIONEER CROSS     7/19/2005
6423   116 ASHWOOD NORTH          LENNAR HOMES - AUSTIN   AMBERWOOD         7/19/2005
6424   18425 SHALLOW POOL DRIVE   LENNAR HOMES - AUSTIN   HIDDEN LAKE       7/19/2005
6425   3520 TRICKLING SPRINGS     LENNAR HOMES - AUSTIN   HIDDEN LAKE       7/19/2005
6426   920 PORTCHESTER CASTLE     LENNAR HOMES - AUSTIN   HIGHLAND PARK     7/21/2005
6427   924 PORTCHESTER CASTLE     LENNAR HOMES - AUSTIN   HIGHLAND PARK     7/21/2005
6428   10921 FURROW HILL DRIVE    LENNAR HOMES - AUSTIN   PIONEER CROSS     7/21/2005
6429   3928 HIDDEN LAKE           LENNAR HOMES - AUSTIN   HIDDEN LAKE       7/22/2005
6430   10929 FURROW HILL DRIVE    LENNAR HOMES - AUSTIN   PIONEER CROSS     7/22/2005
6431   10933 FURROW HILL DRIVE    LENNAR HOMES - AUSTIN   PIONEER CROSS     7/22/2005
6432   226 FLINN STREET           LENNAR HOMES - AUSTIN   HUTTO PARKE       7/22/2005
6433   224 FLINN STREET           LENNAR HOMES - AUSTIN   HUTTO PARKE       7/22/2005


                                                                                        117
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 125 of 1053 PageID:
                                    17690

6434   805 BEDFORD COURT           LENNAR HOMES - AUSTIN   G.TOWN VILLAGE    7/25/2005
6435   336 HIDDEN BROOK LANE       LENNAR HOMES - AUSTIN   TERAVISTA         7/25/2005
6436   334 HIDDEN BROOK LANE       LENNAR HOMES - AUSTIN   TERAVISTA         7/25/2005
6437   807 BEDFORD COURT           LENNAR HOMES - AUSTIN   G.TOWN VILLAGE    7/26/2005
6438   108 ASHWOOD NORTH           LENNAR HOMES - AUSTIN   AMBERWOOD         7/27/2005
6439   100 ASHWOOD NORTH           LENNAR HOMES - AUSTIN   AMBERWOOD         7/27/2005
6440   105 BUSHMASTER BEND         LENNAR HOMES - AUSTIN   HUNTER CROSSING   7/28/2005
6441   107 BUSHMASTER BEND         LENNAR HOMES - AUSTIN   HUNTER CROSSING   7/28/2005
6442   101 BUSHMASTER BEND         LENNAR HOMES - AUSTIN   HUNTER CROSSING   7/28/2005
6443   103 BUSHMASTER COURT        LENNAR HOMES - AUSTIN   HUNTER CROSSING   7/28/2005
6444   3924 HIDDEN LAKE            LENNAR HOMES - AUSTIN   HIDDEN LAKE       7/29/2005
6445   301 SHADOW CREEK BLVD       LENNAR HOMES - AUSTIN   SHADOW CREEK      7/29/2005
6446   315 SHADOW CREEK BLVD       LENNAR HOMES - AUSTIN   SHADOW CREEK      7/29/2005
6447   18429 SHALLOW POOL DRIVE    LENNAR HOMES - AUSTIN   HIDDEN LAKE        8/1/2005
6448   1008 PORTCHESTER CASTLE     LENNAR HOMES - AUSTIN   HIGHLAND PARK      8/1/2005
6449   3916 HIDDEN LAKE CROSSING   LENNAR HOMES - AUSTIN   HIDDEN LAKE        8/1/2005
6450   3920 HIDDEN LAKE CROSSING   LENNAR HOMES - AUSTIN   HIDDEN LAKE        8/1/2005
6451   1012 PORTCHESTER CASTLE     LENNAR HOMES - AUSTIN   HIGHLAND PARK      8/2/2005
6452   10928 FURROW HILL DRIVE     LENNAR HOMES - AUSTIN   PIONEER CROSS      8/2/2005
6453   10924 FURROW HILL DRIVE     LENNAR HOMES - AUSTIN   PIONEER CROSS      8/2/2005
6454   1004 PORTCHESTER CASTLE     LENNAR HOMES - AUSTIN   HIGHLAND PARK      8/3/2005
6455   3304 TAYLOR FALLS DRIVE     LENNAR HOMES - AUSTIN   HIDDEN LAKE        8/3/2005
6456   3308 TAYLOR FALLS DRIVE     LENNAR HOMES - AUSTIN   HIDDEN LAKE        8/3/2005
6457   1000 PORTCHESTER CASTLE     LENNAR HOMES - AUSTIN   HIGHLAND PARK      8/4/2005
6458   3300 TAYLOR FALLS DRIVE     LENNAR HOMES - AUSTIN   HIDDEN LAKE        8/4/2005
6459   3216 TAYLOR FALLS DRIVE     LENNAR HOMES - AUSTIN   HIDDEN LAKE        8/4/2005
6460   121 ASHWOOD NORTH           LENNAR HOMES - AUSTIN   AMBERWOOD          8/8/2005
6461   103 ASHWOOD NORTH           LENNAR HOMES - AUSTIN   AMBERWOOD          8/8/2005
6462   906 SHADOW CREEK BLVD.      LENNAR HOMES - AUSTIN   SHADOW CREEK       8/9/2005
6463   894 SHADOW CREEK BLVD.      LENNAR HOMES - AUSTIN   SHADOW CREEK       8/9/2005
6464   344 DARK HORSE LANE         LENNAR HOMES - AUSTIN   SHADOW CREEK       8/9/2005
6465   336 DARK HORSE LANE         LENNAR HOMES - AUSTIN   SHADOW CREEK       8/9/2005
6466   811 BEDFORD COURT           LENNAR HOMES - AUSTIN   G.TOWN VILLAGE    8/10/2005
6467   809 BEDFORD COURT           LENNAR HOMES - AUSTIN   G.TOWN VILLAGE    8/11/2005
6468   882 SHADOW CREEK BLVD.      LENNAR HOMES - AUSTIN   SHADOW CREEK      8/15/2005
6469   866 SHADOW CREEK BLVD.      LENNAR HOMES - AUSTIN   SHADOW CREEK      8/15/2005
6470   324 DARK HORSE LANE         LENNAR HOMES - AUSTIN   SHADOW CREEK      8/16/2005
6471   326 DARK HORSE LANE         LENNAR HOMES - AUSTIN   SHADOW CREEK      8/16/2005
6472   1016 PORTCHESTER CASTLE     LENNAR HOMES - AUSTIN   HIGHLAND PARK     8/17/2005
6473   1020 PORTCHESTER CASTLE     LENNAR HOMES - AUSTIN   HIGHLAND PARK     8/17/2005
6474   114 MAVERICK DRIVE          LENNAR HOMES - AUSTIN   HUNTER CROSSING   8/18/2005
6475   11311 DIMMIT STREET         LENNAR HOMES - AUSTIN   WILDHORSE CREEK   8/19/2005
6476   810 BEDFORD COURT           LENNAR HOMES - AUSTIN   G.TOWN VILLAGE    8/23/2005
6477   808 BEDFORD COURT           LENNAR HOMES - AUSTIN   G.TOWN VILLAGE    8/23/2005
6478   4432 MEADOWSIDE LANE        LENNAR HOMES - AUSTIN   TERAVISTA         8/23/2005
6479   1024 PORTCHESTER CASTLE     LENNAR HOMES - AUSTIN   HIGHLAND PARK     8/24/2005
6480   116 MAVERICK DRIVE          LENNAR HOMES - AUSTIN   HUNTER CROSSING   8/24/2005
6481   227 FLINN STREET            LENNAR HOMES - AUSTIN   HUTTO PARKE       8/24/2005
6482   225 FLINN STREET            LENNAR HOMES - AUSTIN   HUTTO PARKE       8/24/2005
6483   11309 DIMMIT STREET         LENNAR HOMES - AUSTIN   WILDHORSE CREEK   8/24/2005
6484   330 HIDDEN BROOK LANE       LENNAR HOMES - AUSTIN   TERAVISTA         8/25/2005
6485   332 HIDDEN BROOK LANE       LENNAR HOMES - AUSTIN   TERAVISTA         8/25/2005
6486   854 SHADOW CREEK BLVD.      LENNAR HOMES - AUSTIN   SHADOW CREEK      8/26/2005
6487   331 HIDDEN BROOK LANE       LENNAR HOMES - AUSTIN   TERAVISTA         8/29/2005
6488   333 HIDDEN BROOK LANE       LENNAR HOMES - AUSTIN   TERAVISTA         8/29/2005


                                                                                         118
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 126 of 1053 PageID:
                                    17691

6489   318 DARK HORSE LANE         LENNAR HOMES - AUSTIN   SHADOW CREEK      8/29/2005
6490   3912 HIDDEN LAKE CROSSING   LENNAR HOMES - AUSTIN   HIDDEN LAKE       8/30/2005
6491   3908 HIDDEN LAKE CROSSING   LENNAR HOMES - AUSTIN   HIDDEN LAKE       8/30/2005
6492   902 POPLAR DRIVE            LENNAR HOMES - AUSTIN   G.TOWN VILLAGE    8/30/2005
6493   322 DARK HORSE LANE         LENNAR HOMES - AUSTIN   SHADOW CREEK      8/30/2005
6494   3900 HIDDEN LAKE CROSSING   LENNAR HOMES - AUSTIN   HIDDEN LAKE       8/30/2005
6495   3904 HIDDEN LAKE CROSSING   LENNAR HOMES - AUSTIN   HIDDEN LAKE       8/30/2005
6496   838 SHADOW CREEK BLVD.      LENNAR HOMES - AUSTIN   SHADOW CREEK      8/30/2005
6497   326 HIDDEN BROOK LANE       LENNAR HOMES - AUSTIN   TERAVISTA          9/1/2005
6498   328 HIDDEN BROOK LANE       LENNAR HOMES - AUSTIN   TERAVISTA          9/1/2005
6499   916 ROCHESTER CASTLE        LENNAR HOMES - AUSTIN   HIGHLAND PARK      9/2/2005
6500   920 ROCHESTER CASTLE        LENNAR HOMES - AUSTIN   HIGHLAND PARK      9/2/2005
6501   10916 FURROW HILL DRIVE     LENNAR HOMES - AUSTIN   PIONEER CROSS      9/2/2005
6502   112 MAVERICK DRIVE          LENNAR HOMES - AUSTIN   HUNTER CROSSING    9/2/2005
6503   110 MAVERICK DRIVE          LENNAR HOMES - AUSTIN   HUNTER CROSSING    9/2/2005
6504   10920 FURROW HILL DRIVE     LENNAR HOMES - AUSTIN   PIONEER CROSS      9/6/2005
6505   3828 HIDDEN LAKE CROSSING   LENNAR HOMES - AUSTIN   HIDDEN LAKE        9/6/2005
6506   11401 DIMMIT STREET         LENNAR HOMES - AUSTIN   WILDHORSE CREEK    9/6/2005
6507   11403 DIMMIT STREET         LENNAR HOMES - AUSTIN   WILDHORSE CREEK    9/6/2005
6508   228 FLINN STREET            LENNAR HOMES - AUSTIN   HUTTO PARKE        9/6/2005
6509   230 FLINN STREET            LENNAR HOMES - AUSTIN   HUTTO PARKE        9/6/2005
6510   3824 HIDDEN LAKE CROSSING   LENNAR HOMES - AUSTIN   HIDDEN LAKE        9/7/2005
6511   1200 PORTCHESTER CASTLE     LENNAR HOMES - AUSTIN   HIGHLAND PARK      9/8/2005
6512   921 ROCHESTER CASTLE WAY    LENNAR HOMES - AUSTIN   HIGHLAND PARK      9/8/2005
6513   173 FIRWOOD NORTH           LENNAR HOMES - AUSTIN   AMBERWOOD         9/12/2005
6514   165 FIRWOOD NORTH           LENNAR HOMES - AUSTIN   AMBERWOOD         9/12/2005
6515   806 BEDFORD COURT           LENNAR HOMES - AUSTIN   G.TOWN VILLAGE    9/12/2005
6516   804 BEDFORD COURT           LENNAR HOMES - AUSTIN   G.TOWN VILLAGE    9/15/2005
6517   10917 FURROW HILL DRIVE     LENNAR HOMES - AUSTIN   PIONEER CROSS     9/15/2005
6518   917 ROCHESTER CASTLE WAY    LENNAR HOMES - AUSTIN   HIGHLAND PARK     9/16/2005
6519   908 ROCHESTER CASTLE        LENNAR HOMES - AUSTIN   HIGHLAND PARK     9/19/2005
6520   912 ROCHESTER CASTLE        LENNAR HOMES - AUSTIN   HIGHLAND PARK     9/20/2005
6521   10912 FURROW HILL DRIVE     LENNAR HOMES - AUSTIN   PIONEER CROSS     9/20/2005
6522   795 SHADOW CREEK BLVD.      LENNAR HOMES - AUSTIN   SHADOW CREEK      9/22/2005
6523   308 DARK HORSE LANE         LENNAR HOMES - AUSTIN   SHADOW CREEK      9/22/2005
6524   300 DARK HORSE LANE         LENNAR HOMES - AUSTIN   SHADOW CREEK      9/22/2005
6525   505 SHERWOOD COURT          LENNAR HOMES - AUSTIN   G.TOWN VILLAGE    9/23/2005
6526   811 SHADOW CREEK BLVD       LENNAR HOMES - AUSTIN   SHADOW CREEK      9/26/2005
6527   11405 DIMMIT STREET         LENNAR HOMES - AUSTIN   WILDHORSE CREEK   9/27/2005
6528   11407 DIMMIT STREET         LENNAR HOMES - AUSTIN   WILDHORSE CREEK   9/27/2005
6529   11411 DIMMIT STREET         LENNAR HOMES - AUSTIN   WILDHORSE CREEK   9/27/2005
6530   11409 DIMMIT STREET         LENNAR HOMES - AUSTIN   WILDHORSE CREEK   9/27/2005
6531   3816 HIDDEN LAKE            LENNAR HOMES - AUSTIN   HIDDEN LAKE       9/29/2005
6532   3820 HIDDEN LAKE            LENNAR HOMES - AUSTIN   HIDDEN LAKE       9/29/2005
6533   231 FLINN STREET            LENNAR HOMES - AUSTIN   HUTTO PARKE       9/30/2005
6534   229 FLINN STREET            LENNAR HOMES - AUSTIN   HUTTO PARKE       9/30/2005
6535   802 BEDFORD COURT           LENNAR HOMES - AUSTIN   G.TOWN VILLAGE    9/30/2005
6536   801 FAIRMONT DRIVE          LENNAR HOMES - AUSTIN   G.TOWN VILLAGE    9/30/2005
6537   148 FIRWOOD NORTH           LENNAR HOMES - AUSTIN   AMBERWOOD         10/4/2005
6538   156 FIRWOOD NORTH           LENNAR HOMES - AUSTIN   AMBERWOOD         10/4/2005
6539   132 FIRWOOD NORTH           LENNAR HOMES - AUSTIN   AMBERWOOD         10/4/2005
6540   140 FIRWOOD NORTH           LENNAR HOMES - AUSTIN   AMBERWOOD         10/4/2005
6541   901 ROCHESTER CASTLE        LENNAR HOMES - AUSTIN   HIGHLAND PARK     10/4/2005
6542   18409 SHALLOW POOL DRIVE    LENNAR HOMES - AUSTIN   HIDDEN LAKE       10/5/2005
6543   905 ROCHESTER CASTLE        LENNAR HOMES - AUSTIN   HIGHLAND PARK     10/5/2005


                                                                                         119
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 127 of 1053 PageID:
                                    17692

6544   4428 BENT PATH             LENNAR HOMES - AUSTIN   TERAVISTA          10/6/2005
6545   4430 BENT PATH             LENNAR HOMES - AUSTIN   TERAVISTA          10/6/2005
6546   18412 SHALLOW POOL DRIVE   LENNAR HOMES - AUSTIN   HIDDEN LAKE        10/6/2005
6547   106 MAVERICK DRIVE         LENNAR HOMES - AUSTIN   HUNTER CROSSING    10/6/2005
6548   108 MAVERICK DRIVE         LENNAR HOMES - AUSTIN   HUNTER CROSSING    10/6/2005
6549   4424 BENT PATH             LENNAR HOMES - AUSTIN   TERAVISTA          10/6/2005
6550   10913 FURROW HILL DRIVE    LENNAR HOMES - AUSTIN   PIONEER CROSS      10/6/2005
6551   10909 FURROW HILL DRIVE    LENNAR HOMES - AUSTIN   PIONEER CROSS      10/6/2005
6552   104 MAVERICK DRIVE         LENNAR HOMES - AUSTIN   HUNTER CROSSING    10/6/2005
6553   805 FAIRMONT DRIVE         LENNAR HOMES - AUSTIN   G.TOWN VILLAGE     10/7/2005
6554   803 FAIRMONT DRIVE         LENNAR HOMES - AUSTIN   G.TOWN VILLAGE     10/7/2005
6555   904 ROCHESTER CASTLE       LENNAR HOMES - AUSTIN   HIGHLAND PARK     10/11/2005
6556   913 ROCHESTER CASTLE       LENNAR HOMES - AUSTIN   HIGHLAND PARK     10/11/2005
6557   3500 LONG DAY DRIVE        LENNAR HOMES - AUSTIN   PIONEER CROSS     10/12/2005
6558   3504 LONG DAY DRIVE        LENNAR HOMES - AUSTIN   PIONEER CROSS     10/12/2005
6559   3804 HIDDEN LAKE           LENNAR HOMES - AUSTIN   HIDDEN LAKE       10/13/2005
6560   3808 HIDDEN LAKE           LENNAR HOMES - AUSTIN   HIDDEN LAKE       10/13/2005
6561   3812 HIDDEN LAKE           LENNAR HOMES - AUSTIN   HIDDEN LAKE       10/13/2005
6562   18416 SHALLOW POOL DRIVE   LENNAR HOMES - AUSTIN   HIDDEN LAKE       10/13/2005
6563   290 DARK HORSE LANE        LENNAR HOMES - AUSTIN   SHADOW CREEK      10/13/2005
6564   280 DARK HORSE LANE        LENNAR HOMES - AUSTIN   SHADOW CREEK      10/13/2005
6565   3800 HIDDEN LAKE           LENNAR HOMES - AUSTIN   HIDDEN LAKE       10/14/2005
6566   909 ROCHESTER CASTLE       LENNAR HOMES - AUSTIN   HIGHLAND PARK     10/14/2005
6567   11604 HEREFORD STREET      LENNAR HOMES - AUSTIN   WILDHORSE CREEK   10/14/2005
6568   737 SHADOW CREEK BLVD.     LENNAR HOMES - AUSTIN   SHADOW CREEK      10/14/2005
6569   753 SHADOW CREEK BLVD.     LENNAR HOMES - AUSTIN   SHADOW CREEK      10/14/2005
6570   816 ROCHESTER CASTLE       LENNAR HOMES - AUSTIN   HIGHLAND PARK     10/17/2005
6571   4426 BENT PATH             LENNAR HOMES - AUSTIN   TERAVISTA         10/17/2005
6572   102 MAVERICK DRIVE         LENNAR HOMES - AUSTIN   HUNTER CROSSING   10/17/2005
6573   900 ROCHESTER CASTLE       LENNAR HOMES - AUSTIN   HIGHLAND PARK     10/18/2005
6574   781 SHADOW CREEK BLVD.     LENNAR HOMES - AUSTIN   SHADOW CREEK      10/18/2005
6575   767 SHADOW CREEK BLVD.     LENNAR HOMES - AUSTIN   SHADOW CREEK      10/18/2005
6576   3501 LONG DAY DRIVE        LENNAR HOMES - AUSTIN   PIONEER CROSS     10/18/2005
6577   3417 LONG DAY DRIVE        LENNAR HOMES - AUSTIN   PIONEER CROSS     10/18/2005
6578   601 ABBYGLEN CASTLE        LENNAR HOMES - AUSTIN   HIGHLAND PARK     10/19/2005
6579   801 ROCHESTER CASTLE       LENNAR HOMES - AUSTIN   HIGHLAND PARK     10/19/2005
6580   805 ROCHESTER CASTLE       LENNAR HOMES - AUSTIN   HIGHLAND PARK     10/19/2005
6581   809 ROCHESTER CASTLE       LENNAR HOMES - AUSTIN   HIGHLAND PARK     10/19/2005
6582   205 BROWN STREET           LENNAR HOMES - AUSTIN   HUTTO PARKE       10/19/2005
6583   809 FAIRMONT DRIVE         LENNAR HOMES - AUSTIN   G.TOWN VILLAGE    10/20/2005
6584   807 FAIRMONT DRIVE         LENNAR HOMES - AUSTIN   G.TOWN VILLAGE    10/20/2005
6585   203 BROWN STREET           LENNAR HOMES - AUSTIN   HUTTO PARKE       10/20/2005
6586   812 ROCHESTER CASTLE       LENNAR HOMES - AUSTIN   HIGHLAND PARK     10/21/2005
6587   3505 TRICKLING SPRINGS     LENNAR HOMES - AUSTIN   HIDDEN LAKE       10/21/2005
6588   18401 SHALLOW POOL DRIVE   LENNAR HOMES - AUSTIN   HIDDEN LAKE       10/21/2005
6589   18405 SHALLOW POOL DRIVE   LENNAR HOMES - AUSTIN   HIDDEN LAKE       10/21/2005
6590   817 ROCHESTER CASTLE       LENNAR HOMES - AUSTIN   HIGHLAND PARK     10/24/2005
6591   813 ROCHESTER CASTLE       LENNAR HOMES - AUSTIN   HIGHLAND PARK     10/24/2005
6592   260 DARK HORSE LANE        LENNAR HOMES - AUSTIN   SHADOW CREEK      10/24/2005
6593   270 DARK HORSE LANE        LENNAR HOMES - AUSTIN   SHADOW CREEK      10/24/2005
6594   4420 BENT PATH             LENNAR HOMES - AUSTIN   TERAVISTA         10/26/2005
6595   4422 BENT PATH             LENNAR HOMES - AUSTIN   TERAVISTA         10/26/2005
6596   4418 MEADOWSIDE LANE       LENNAR HOMES - AUSTIN   TERAVISTA         10/26/2005
6597   324 HIDDEN BROOK LANE      LENNAR HOMES - AUSTIN   TERAVISTA         10/26/2005
6598   586 SHADOW CREEK BLVD.     LENNAR HOMES - AUSTIN   SHADOW CREEK      10/26/2005


                                                                                         120
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 128 of 1053 PageID:
                                    17693

6599   252 DARK HORSE LANE        LENNAR HOMES - AUSTIN   SHADOW CREEK      10/26/2005
6600   3509 LONG DAY DRIVE        LENNAR HOMES - AUSTIN   PIONEER CROSS     10/27/2005
6601   3505 LONG DAY DRIVE        LENNAR HOMES - AUSTIN   PIONEER CROSS     10/27/2005
6602   3508 TRICKLING SPRINGS     LENNAR HOMES - AUSTIN   HIDDEN LAKE       10/28/2005
6603   3512 TRICKLING SPRINGS     LENNAR HOMES - AUSTIN   HIDDEN LAKE       10/28/2005
6604   11503 DIMMIT STREET        LENNAR HOMES - AUSTIN   WILDHORSE CREEK   10/28/2005
6605   11501 DIMMIT STREET        LENNAR HOMES - AUSTIN   WILDHORSE CREEK   10/28/2005
6606   4414 MEADOWSIDE LANE       LENNAR HOMES - AUSTIN   TERAVISTA         10/31/2005
6607   4416 MEADOWSIDE LANE       LENNAR HOMES - AUSTIN   TERAVISTA         10/31/2005
6608   100 WILD CAT DRIVE         LENNAR HOMES - AUSTIN   HUNTER CROSSING   10/31/2005
6609   202 BROWN STREET           LENNAR HOMES - AUSTIN   HUTTO PARKE        11/1/2005
6610   204 BROWN STREET           LENNAR HOMES - AUSTIN   HUTTO PARKE        11/1/2005
6611   3517 LONG DAY DRIVE        LENNAR HOMES - AUSTIN   PIONEER CROSS      11/1/2005
6612   3512 LONG DAY DRIVE        LENNAR HOMES - AUSTIN   PIONEER CROSS      11/1/2005
6613   808 ROCHESTER CASTLE       LENNAR HOMES - AUSTIN   HIGHLAND PARK      11/2/2005
6614   3513 LONG DAY DRIVE        LENNAR HOMES - AUSTIN   PIONEER CROSS      11/2/2005
6615   3508 LONG DAY DRIVE        LENNAR HOMES - AUSTIN   PIONEER CROSS      11/2/2005
6616   804 ROCHESTER CASTLE       LENNAR HOMES - AUSTIN   HIGHLAND PARK      11/3/2005
6617   4412 MEADOWSIDE LANE       LENNAR HOMES - AUSTIN   TERAVISTA          11/4/2005
6618   903 FAIRMONT DRIVE         LENNAR HOMES - AUSTIN   G.TOWN VILLAGE     11/4/2005
6619   901 FAIRMONT DRIVE         LENNAR HOMES - AUSTIN   G.TOWN VILLAGE     11/4/2005
6620   3525 LONG DAY DRIVE        LENNAR HOMES - AUSTIN   PIONEER CROSS      11/4/2005
6621   3521 LONG DAY DRIVE        LENNAR HOMES - AUSTIN   PIONEER CROSS      11/4/2005
6622   3416 TRICKLING SPRINGS     LENNAR HOMES - AUSTIN   HIDDEN LAKE        11/7/2005
6623   3504 TRICKLING SPRINGS     LENNAR HOMES - AUSTIN   HIDDEN LAKE        11/7/2005
6624   18320 SHALLOW POOL DRIVE   LENNAR HOMES - AUSTIN   HIDDEN LAKE        11/7/2005
6625   18328 SHALLOW POOL DRIVE   LENNAR HOMES - AUSTIN   HIDDEN LAKE        11/7/2005
6626   3500 TRICKLING SPRINGS     LENNAR HOMES - AUSTIN   HIDDEN LAKE        11/7/2005
6627   18324 SHALLOW POOL DR.     LENNAR HOMES - AUSTIN   HIDDEN LAKE        11/7/2005
6628   3509 TRICKLING SPRINGS     LENNAR HOMES - AUSTIN   HIDDEN LAKE        11/7/2005
6629   18413 SHALLOW POOL         LENNAR HOMES - AUSTIN   HIDDEN LAKE        11/7/2005
6630   11505 DIMMIT STREET        LENNAR HOMES - AUSTIN   WILDHORSE CREEK    11/8/2005
6631   11507 DIMMIT STREET        LENNAR HOMES - AUSTIN   WILDHORSE CREEK    11/8/2005
6632   236 AMBER OAK DRIVE        LENNAR HOMES - AUSTIN   AMBERWOOD          11/9/2005
6633   4410 MEADOWSIDE LANE       LENNAR HOMES - AUSTIN   TERAVISTA         11/10/2005
6634   905 FAIRMONT DRIVE         LENNAR HOMES - AUSTIN   G.TOWN VILLAGE    11/10/2005
6635   107 FIRWOOD NORTH          LENNAR HOMES - AUSTIN   AMBERWOOD         11/11/2005
6636   123 FIRWOOD NORTH          LENNAR HOMES - AUSTIN   AMBERWOOD         11/11/2005
6637   4406 MEADOWSIDE LANE       LENNAR HOMES - AUSTIN   TERAVISTA         11/11/2005
6638   907 FAIRMONT DRIVE         LENNAR HOMES - AUSTIN   G.TOWN VILLAGE    11/11/2005
6639   209 BROWN STREET           LENNAR HOMES - AUSTIN   HUTTO PARKE       11/12/2005
6640   207 BROWN STREET           LENNAR HOMES - AUSTIN   HUTTO PARKE       11/12/2005
6641   322 HIDDEN BROOK LANE      LENNAR HOMES - AUSTIN   TERAVISTA         11/15/2005
6642   320 HIDDEN BROOK LANE      LENNAR HOMES - AUSTIN   TERAVISTA         11/15/2005
6643   3417 TRICKLING SPRINGS     LENNAR HOMES - AUSTIN   HIDDEN LAKE       11/15/2005
6644   3501 TRICKLING SPRINGS     LENNAR HOMES - AUSTIN   HIDDEN LAKE       11/15/2005
6645   102 THOMPSON TRAIL         LENNAR HOMES - AUSTIN   HUNTER CROSSING   11/16/2005
6646   100 THOMPSON TRAIL         LENNAR HOMES - AUSTIN   HUNTER CROSSING   11/16/2005
6647   11509 DIMMIT STREET        LENNAR HOMES - AUSTIN   WILDHORSE CREEK   11/18/2005
6648   4408 MEADOWSIDE LANE       LENNAR HOMES - AUSTIN   TERAVISTA         11/21/2005
6649   295 DARK HORSE LANE        LENNAR HOMES - AUSTIN   SHADOW CREEK      11/21/2005
6650   285 DARK HORSE LANE        LENNAR HOMES - AUSTIN   SHADOW CREEK      11/21/2005
6651   267 DARK HORSE LANE        LENNAR HOMES - AUSTIN   SHADOW CREEK      11/21/2005
6652   277 DARK HORSE LANE        LENNAR HOMES - AUSTIN   SHADOW CREEK      11/21/2005
6653   18816 CAISTEAL CASTLE      LENNAR HOMES - AUSTIN   HIGHLAND PARK     11/21/2005


                                                                                         121
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 129 of 1053 PageID:
                                    17694

6654   18820 CAISTEAL CASTLE      LENNAR HOMES - AUSTIN   HIGHLAND PARK     11/21/2005
6655   113 FIRWOOD NORTH          LENNAR HOMES - AUSTIN   AMBERWOOD         11/22/2005
6656   103 THOMPSON TRAIL         LENNAR HOMES - AUSTIN   HUNTER CROSSING   11/22/2005
6657   101 THOMPSON TRAIL         LENNAR HOMES - AUSTIN   HUNTER CROSSING   11/22/2005
6658   10912 RELIANCE CREEK       LENNAR HOMES - AUSTIN   PIONEER CROSS     11/22/2005
6659   10908 RELIANCE CREEK       LENNAR HOMES - AUSTIN   PIONEER CROSS     11/22/2005
6660   318 HIDDEN BROOK LANE      LENNAR HOMES - AUSTIN   TERAVISTA         11/23/2005
6661   316 HIDDEN BROOK LANE      LENNAR HOMES - AUSTIN   TERAVISTA         11/23/2005
6662   4402 MEADOWSIDE LANE       LENNAR HOMES - AUSTIN   TERAVISTA         11/28/2005
6663   4404 MEADOWSIDE LANE       LENNAR HOMES - AUSTIN   TERAVISTA         11/28/2005
6664   900 DARK HORSE LANE        LENNAR HOMES - AUSTIN   SHADOW CREEK      11/28/2005
6665   224 DARK HORSE LANE        LENNAR HOMES - AUSTIN   SHADOW CREEK      11/28/2005
6666   868 DARK HORSE LANE        LENNAR HOMES - AUSTIN   SHADOW CREEK      11/28/2005
6667   232 DARK HORSE LANE        LENNAR HOMES - AUSTIN   SHADOW CREEK      11/29/2005
6668   208 BROWN STREET           LENNAR HOMES - AUSTIN   HUTTO PARKE       11/29/2005
6669   206 BROWN STREET           LENNAR HOMES - AUSTIN   HUTTO PARKE       11/29/2005
6670   242 AMBER OAK DRIVE        LENNAR HOMES - AUSTIN   AMBERWOOD          12/2/2005
6671   254 AMBER OAK DRIVE        LENNAR HOMES - AUSTIN   AMBERWOOD          12/2/2005
6672   248 AMBER OAK DRIVE        LENNAR HOMES - AUSTIN   AMBERWOOD          12/2/2005
6673   890 DARK HORSE LANE        LENNAR HOMES - AUSTIN   SHADOW CREEK       12/2/2005
6674   107 THOMPSON LANE          LENNAR HOMES - AUSTIN   HUNTER CROSSING    12/2/2005
6675   105 THOMPSON LANE          LENNAR HOMES - AUSTIN   HUNTER CROSSING    12/2/2005
6676   11300 DIMMIT STREET        LENNAR HOMES - AUSTIN   WILDHORSE CREEK    12/5/2005
6677   11302 DIMMIT STREET        LENNAR HOMES - AUSTIN   WILDHORSE CREEK    12/5/2005
6678   242 DARK HORSE LANE        LENNAR HOMES - AUSTIN   SHADOW CREEK       12/5/2005
6679   10913 RELIANCE CREEK       LENNAR HOMES - AUSTIN   PIONEER CROSS      12/6/2005
6680   10909 RELIANCE CREEK       LENNAR HOMES - AUSTIN   PIONEER CROSS      12/6/2005
6681   313 DARK HORSE LANE        LENNAR HOMES - AUSTIN   SHADOW CREEK       12/7/2005
6682   305 DARK HORSE LANE        LENNAR HOMES - AUSTIN   SHADOW CREEK       12/7/2005
6683   249 DARK HORSE LANE        LENNAR HOMES - AUSTIN   SHADOW CREEK       12/7/2005
6684   257 DARK HORSE LANE        LENNAR HOMES - AUSTIN   SHADOW CREEK       12/7/2005
6685   723 SHADOW CREEK BLVD.     LENNAR HOMES - AUSTIN   SHADOW CREEK       12/9/2005
6686   18808 CAISTEAL CASTLE      LENNAR HOMES - AUSTIN   HIGHLAND PARK      12/9/2005
6687   18812 CAISTEAL CASTLE      LENNAR HOMES - AUSTIN   HIGHLAND PARK      12/9/2005
6688   878 DARK HORSE LANE        LENNAR HOMES - AUSTIN   SHADOW CREEK       12/9/2005
6689   911 FAIRMONT DRIVE         LENNAR HOMES - AUSTIN   G.TOWN VILLAGE    12/12/2005
6690   909 FAIRMONT DRIVE         LENNAR HOMES - AUSTIN   G.TOWN VILLAGE    12/13/2005
6691   312 HIDDEN BROOK LANE      LENNAR HOMES - AUSTIN   TERAVISTA         12/13/2005
6692   314 HIDDEN BROOK LANE      LENNAR HOMES - AUSTIN   TERAVISTA         12/13/2005
6693   308 HIDDEN BROOK LANE      LENNAR HOMES - AUSTIN   TERAVISTA         12/13/2005
6694   310 HIDDEN BROOK LANE      LENNAR HOMES - AUSTIN   TERAVISTA         12/13/2005
6695   18317 SHALLOW POOL DRIVE   LENNAR HOMES - AUSTIN   HIDDEN LAKE       12/14/2005
6696   18313 SHALLOW POOL DRIVE   LENNAR HOMES - AUSTIN   HIDDEN LAKE       12/14/2005
6697   11306 DIMMIT STREET        LENNAR HOMES - AUSTIN   WILDHORSE CREEK   12/14/2005
6698   11304 DIMMIT STREET        LENNAR HOMES - AUSTIN   WILDHORSE CREEK   12/14/2005
6699   11310 DIMMIT STREET        LENNAR HOMES - AUSTIN   WILDHORSE CREEK   12/14/2005
6700   11308 DIMMIT STREET        LENNAR HOMES - AUSTIN   WILDHORSE CREEK   12/14/2005
6701   1266 CHERRYWOOD            LENNAR HOMES - AUSTIN   AMBERWOOD         12/15/2005
6702   1254 CHERRYWOOD            LENNAR HOMES - AUSTIN   AMBERWOOD         12/15/2005
6703   856 DARK HORSE LANE        LENNAR HOMES - AUSTIN   SHADOW CREEK      12/15/2005
6704   923 DARK HORSE LANE        LENNAR HOMES - AUSTIN   SHADOW CREEK      12/15/2005
6705   229 DARK HORSE LANE        LENNAR HOMES - AUSTIN   SHADOW CREEK      12/15/2005
6706   239 DARK HORSE LANE        LENNAR HOMES - AUSTIN   SHADOW CREEK      12/15/2005
6707   504 SCARLET MAPLE DR.      LENNAR HOMES - AUSTIN   RED OAKS          12/16/2005
6708   211 BROWN STREET           LENNAR HOMES - AUSTIN   HUTTO PARKE       12/16/2005


                                                                                         122
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 130 of 1053 PageID:
                                    17695

6709   210 BROWN STREET           LENNAR HOMES - AUSTIN       HUTTO PARKE       12/16/2005
6710   106 THOMPSON TRAIL         LENNAR HOMES - AUSTIN       HUNTER CROSSING   12/19/2005
6711   104 THOMPSON TRAIL         LENNAR HOMES - AUSTIN       HUNTER CROSSING   12/19/2005
6712   18305 SHALLOW POOL DR.     LENNAR HOMES - AUSTIN       HIDDEN LAKE       12/20/2005
6713   18309 SHALLOW POOL DRIVE   LENNAR HOMES - AUSTIN       HIDDEN LAKE       12/20/2005
6714   800 ROCHESTER CASTLE       LENNAR HOMES - AUSTIN       HIGHLAND PARK     12/20/2005
6715   304 HIDDEN BROOK LANE      LENNAR HOMES - AUSTIN       TERAVISTA         12/20/2005
6716   306 HIDDEN BROOK LANE      LENNAR HOMES - AUSTIN       TERAVISTA         12/21/2005
6717   10920 RELIANCE CREEK       LENNAR HOMES - AUSTIN       PIONEER CROSS     12/21/2005
6718   10916 RELIANCE CREEK       LENNAR HOMES - AUSTIN       PIONEER CROSS     12/21/2005
6719   1003 ELM WOOD DRIVE        LENNAR HOMES - AUSTIN       G.TOWN VILLAGE    12/22/2005
6720   1005 ELM WOOD DRIVE        LENNAR HOMES - AUSTIN       G.TOWN VILLAGE    12/22/2005
6721   615 HICKORY RUN DRIVE      LENNAR HOMES - AUSTIN       RED OAKS          12/27/2005
6722   219 DARK HORSE LANE        LENNAR HOMES - AUSTIN       SHADOW CREEK      12/27/2005
6723   209 DARK HORSE LANE        LENNAR HOMES - AUSTIN       SHADOW CREEK      12/27/2005
6724   617 HICKORY RUN DRIVE      LENNAR HOMES - AUSTIN       RED OAKS          12/28/2005
6725   613 HICKORY RUN DRIVE      LENNAR HOMES - AUSTIN       RED OAKS          12/28/2005
6726   613 SHADOW CREEK BLVD.     LENNAR HOMES - AUSTIN       SHADOW CREEK      12/28/2005
6727   939 DARK HORSE LANE        LENNAR HOMES - AUSTIN       SHADOW CREEK      12/28/2005
6728   266 AMBER OAK DRIVE        LENNAR HOMES - AUSTIN       AMBERWOOD         12/30/2005
6729   260 AMBER OAK DRIVE        LENNAR HOMES - AUSTIN       AMBERWOOD         12/30/2005
6730   1278 CHERRYWOOD            LENNAR HOMES - AUSTIN       AMBERWOOD         12/30/2005
6731   10921 RELIANCE CREEK       LENNAR HOMES - AUSTIN       PIONEER CROSS     12/30/2005
6732   10917 RELIANCE CREEK       LENNAR HOMES - AUSTIN       PIONEER CROSS     12/30/2005
6733   18221 SHALLOW POOL DRIVE   LENNAR HOMES - AUSTIN       HIDDEN LAKE       12/30/2005
6734   18213 SHALLOW POOL DRIVE   LENNAR HOMES - AUSTIN       HIDDEN LAKE       12/30/2005
6735   18217 SHALLOW POOL DRIVE   LENNAR HOMES - AUSTIN       HIDDEN LAKE       12/30/2005
6736   2237 RIO BRISAS COVE       TRINITY LAND & HOMES        WOOD GLEN          1/24/2005
6737   2209 RIO BRISAS COVE       TRINITY LAND & HOMES        WOOD GLEN          1/28/2005
6738   1349 BECCA TEAL PLACE      TRINITY LAND & HOMES        WOOD GLEN          2/11/2005
6739   2221 RIO BRISAS COVE       TRINITY LAND & HOMES        WOOD GLEN          3/21/2005
6740   2233 RIO BRISAS COVE       TRINITY LAND & HOMES        WOOD GLEN           5/2/2005
6741   2201 RIO BRISAS COVE       TRINITY LAND & HOMES        WOOD GLEN           5/2/2005
6742   8811 TOWANA TRAIL          TRINITY LAND & HOMES        COVERED BRIDGE     6/24/2005
6743   7525 ROARING SPRINGS       TRINITY LAND & HOMES        COVERED BRIDGE     6/24/2005
6744   112 TRAPPER TRAIL          ** USE 1968(LENNAR HOMES)   HUNTER CROSSING     1/9/2006
6745   200 QUARRY ROCK LOOP       ** USE 1968(LENNAR HOMES)   STONEWALL RANCH    6/28/2006
6746   409 DRYSTONE TRAIL         ** USE 1968(LENNAR HOMES)   STONEWALL RANCH    6/29/2006
6747   405 DRYSTONE TRAIL         ** USE 1968(LENNAR HOMES)   STONEWALL RANCH    6/29/2006
6748   401 DRYSTONE TRAIL         ** USE 1968(LENNAR HOMES)   STONEWALL RANCH     7/5/2006
6749   321 DRYSTONE TRAIL         ** USE 1968(LENNAR HOMES)   STONEWALL RANCH    7/12/2006
6750   317 DRYSTONE TRAIL         ** USE 1968(LENNAR HOMES)   STONEWALL RANCH    7/12/2006
6751   313 DRYSTONE TRAIL         ** USE 1968(LENNAR HOMES)   STONEWALL RANCH    7/12/2006
6752   309 DRYSTONE TRAIL         ** USE 1968(LENNAR HOMES)   STONEWALL RANCH    7/24/2006
6753   305 DRYSTONE TRAIL         ** USE 1968(LENNAR HOMES)   STONEWALL RANCH     8/2/2006
6754   301 DRYSTONE TRAIL         ** USE 1968(LENNAR HOMES)   STONEWALL RANCH    8/11/2006
6755   289 DRYSTONE TRAIL         ** USE 1968(LENNAR HOMES)   STONEWALL RANCH    8/11/2006
6756   293 DRYSTONE TRAIL         ** USE 1968(LENNAR HOMES)   STONEWALL RANCH    8/11/2006
6757   279 DRYSTONE TRAIL         ** USE 1968(LENNAR HOMES)   STONEWALL RANCH    8/22/2006
6758   285 DRYSTONE TRAIL         ** USE 1968(LENNAR HOMES)   STONEWALL RANCH    8/22/2006
6759   281 DRYSTONE TRAIL         ** USE 1968(LENNAR HOMES)   STONEWALL RANCH    8/24/2006
6760   271 DRYSTONE TRAIL         ** USE 1968(LENNAR HOMES)   STONEWALL RANCH    9/15/2006
6761   275 DRYSTONE TRAIL         ** USE 1968(LENNAR HOMES)   STONEWALL RANCH    9/15/2006
6762   263 DRYSTONE TRAIL         ** USE 1968(LENNAR HOMES)   STONEWALL RANCH    9/26/2006
6763   224 ROCK HOUND LANE        ** USE 1968(LENNAR HOMES)   STONEWALL RANCH    9/26/2006


                                                                                             123
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 131 of 1053 PageID:
                                    17696

6764   267 DRYSTONE TRAIL          ** USE 1968(LENNAR HOMES)   STONEWALL RANCH    10/6/2006
6765   220 ROCK HOUND LANE         ** USE 1968(LENNAR HOMES)   STONEWALL RANCH    10/6/2006
6766   216 ROCK HOUND LANE         ** USE 1968(LENNAR HOMES)   STONEWALL RANCH    10/6/2006
6767   212 ROCK HOUND LANE         ** USE 1968(LENNAR HOMES)   STONEWALL RANCH   10/23/2006
6768   208 ROCK HOUND LANE         ** USE 1968(LENNAR HOMES)   STONEWALL RANCH   10/23/2006
6769   204 ROCK HOUND LANE         ** USE 1968(LENNAR HOMES)   STONEWALL RANCH   11/10/2006
6770   200 ROCK HOUND LANE         ** USE 1968(LENNAR HOMES)   STONEWALL RANCH   11/10/2006
6771   223 ROCK HOUND LANE         ** USE 1968(LENNAR HOMES)   STONEWALL RANCH   11/10/2006
6772   227 ROCK HOUND LANE         ** USE 1968(LENNAR HOMES)   STONEWALL RANCH   11/10/2006
6773   219 ROCK HOUND LANE         ** USE 1968(LENNAR HOMES)   STONEWALL RANCH   11/28/2006
6774   215 ROCK HOUND LANE         ** USE 1968(LENNAR HOMES)   STONEWALL RANCH   11/29/2006
6775   211 ROCK HOUND LANE         ** USE 1968(LENNAR HOMES)   STONEWALL RANCH   11/29/2006
6776   203 ROCK HOUND LANE         ** USE 1968(LENNAR HOMES)   STONEWALL RANCH    12/6/2006
6777   207 ROCK HOUND LANE         ** USE 1968(LENNAR HOMES)   STONEWALL RANCH    12/6/2006
6778   148 GRANITE PATH            ** USE 1968(LENNAR HOMES)   STONEWALL RANCH   12/19/2006
6779   144 GRANITE PATH            ** USE 1968(LENNAR HOMES)   STONEWALL RANCH   12/19/2006
6780   152 GRANITE PATH            ** USE 1968(LENNAR HOMES)   STONEWALL RANCH   12/19/2006
6781   #43 6704 S. MANCHACA        FIRST URBAN COMMUNITIES     JOHN G             3/29/2006
6782   #35 6704 S. MANCHACA        FIRST URBAN COMMUNITIES     JOHN G             3/29/2006
6783   #33 6704 S. MANCHACA        FIRST URBAN COMMUNITIES     JOHN G             3/29/2006
6784   #36 6704 S. MANACHACA       FIRST URBAN COMMUNITIES     JOHN G             6/28/2006
6785   #37 6704 S. MANACHACA       FIRST URBAN COMMUNITIES     JOHN G             8/16/2006
6786   #9 6704 S. MANACHACA        FIRST URBAN COMMUNITIES     JOHN G             8/21/2006
6787   #7 6704 S. MANACHACA        FIRST URBAN COMMUNITIES     JOHN G             8/21/2006
6788   #8 6704 S. MANACHACA        FIRST URBAN COMMUNITIES     JOHN G             8/21/2006
6789   15007 NIGHTINGALE LANE      ROBILLARD CUSTOM HOMES      LAKEWAY             1/6/2006
6790   2908 ARBOR COURT            ROBILLARD CUSTOM HOMES      BEHRENS RANCH       5/3/2006
6791   15213 NIGHTINGALE LANE      ROBILLARD CUSTOM HOMES      LAKEWAY            8/16/2006
6792   1001 STONE MOUNTAIN DRIVE   ROBILLARD CUSTOM HOMES      MARBLE FALLS       10/4/2006
6793   10929 SKY ROCK DRIVE        STREETMAN (USE 1407)        LA CROSSE           1/3/2006
6794   3200 LAZADA LANE            STREETMAN (USE 1407)        SENDERO SPRINGS     1/4/2006
6795   3203 LAZADA LANE            STREETMAN (USE 1407)        SENDERO SPRINGS     1/5/2006
6796   7304 ROLLING STONE COVE     STREETMAN (USE 1407)        LA CROSSE          1/12/2006
6797   155 MANCHESTER LANE         STREETMAN (USE 1407)        BELTERA            1/25/2006
6798   200 CANTERBURY DRIVE        STREETMAN (USE 1407)        BELTERA            1/25/2006
6799   7300 ROLLING STONE COVE     STREETMAN (USE 1407)        LA CROSSE          1/30/2006
6800   11017 CAP STONE DRIVE       STREETMAN (USE 1407)        LA CROSSE          1/30/2006
6801   7316 BRECOURT MANOR WAY     STREETMAN (USE 1407)        LA CROSSE           2/2/2006
6802   7420 BRECOURT MANOR WAY     STREETMAN (USE 1407)        LA CROSSE           2/2/2006
6803   7424 BRECOURT MANOR WAY     STREETMAN (USE 1407)        LA CROSSE           2/2/2006
6804   180 MANCHESTER LANE         STREETMAN (USE 1407)        BELTERA             2/3/2006
6805   7317 TANAQUA LANE           STREETMAN (USE 1407)        CIRCLE C RANCH      2/3/2006
6806   7325 TANAQUA LANE           STREETMAN (USE 1407)        CIRCLE C RANCH      2/3/2006
6807   7309 BRECOURT MANOR WAY     STREETMAN (USE 1407)        LA CROSSE           2/7/2006
6808   491 MANCHESTER LANE         STREETMAN (USE 1407)        BELTERA             2/8/2006
6809   440 MANCHESTER LANE         STREETMAN (USE 1407)        BELTERA             2/8/2006
6810   7305 BRECOURT MANOR DRIVE   STREETMAN (USE 1407)        LA CROSSE           2/8/2006
6811   7317 BRECOURT MANOR WAY     STREETMAN (USE 1407)        LA CROSSE           2/8/2006
6812   7329 TANAQUA LANE           STREETMAN (USE 1407)        CIRCLE C RANCH      2/8/2006
6813   141 PALISADES DRIVE         STREETMAN (USE 1407)        BELTERA            2/10/2006
6814   500 MANCHESTER LANE         STREETMAN (USE 1407)        BELTERA            2/14/2006
6815   151 PALISADES DRIVE         STREETMAN (USE 1407)        BELTERA            2/14/2006
6816   210 CANTERBURY DRIVE        STREETMAN (USE 1407)        BELTERA            2/15/2006
6817   121 BRIGHTON LANE           STREETMAN (USE 1407)        BELTERA            2/15/2006
6818   7301 BRECOURT MANOR WAY     STREETMAN (USE 1407)        LA CROSSE          2/15/2006


                                                                                              124
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 132 of 1053 PageID:
                                    17697

6819   171 BRIGHTON LANE         STREETMAN (USE 1407)   BELTERA          2/20/2006
6820   230 BRIGHTON LANE         STREETMAN (USE 1407)   BELTERA          2/20/2006
6821   420 MANCHESTER LANE       STREETMAN (USE 1407)   BELTERA          2/22/2006
6822   290 DORSET LANE           STREETMAN (USE 1407)   BELTERA          2/23/2006
6823   11005 CAP STONE DRIVE     STREETMAN (USE 1407)   LA CROSSE        2/24/2006
6824   7312 BRECOURT MANOR WAY   STREETMAN (USE 1407)   LA CROSSE        2/24/2006
6825   130 PAGOSA COURT          STREETMAN (USE 1407)   BELTERA          2/24/2006
6826   7340 BRECOURT MANOR WAY   STREETMAN (USE 1407)   LA CROSSE         3/2/2006
6827   10912 CUSSETA LANE        STREETMAN (USE 1407)   CIRCLE C RANCH    3/7/2006
6828   11009 CAP STONE DRIVE     STREETMAN (USE 1407)   LA CROSSE         3/7/2006
6829   510 MANCHESTER LANE       STREETMAN (USE 1407)   BELTERA           3/8/2006
6830   7313 TANAQUA LANE         STREETMAN (USE 1407)   CIRCLE C RANCH   3/14/2006
6831   10904 SPLIT STONE WAY     STREETMAN (USE 1407)   LA CROSSE        3/14/2006
6832   331 CANTERBURY DRIVE      STREETMAN (USE 1407)   BELTERA          3/15/2006
6833   7344 BRECOURT MANOR WAY   STREETMAN (USE 1407)   LA CROSSE        3/16/2006
6834   7333 TANAQUA LANE         STREETMAN (USE 1407)   CIRCLE C RANCH   3/29/2006
6835   11101 CAP STONE DRIVE     STREETMAN (USE 1407)   LA CROSSE        3/30/2006
6836   280 DORSETT LANE          STREETMAN (USE 1407)   BELTERA           4/3/2006
6837   341 CANTERBURY DRIVE      STREETMAN (USE 1407)   BELTERA           4/3/2006
6838   241 GRANITE LANE          STREETMAN (USE 1407)   BELTERA           4/4/2006
6839   121 LITTLETON DRIVE       STREETMAN (USE 1407)   BELTERA           4/4/2006
6840   11001 CAP STONE DRIVE     STREETMAN (USE 1407)   LA CROSSE         4/5/2006
6841   7309 TANAQUA LANE         STREETMAN (USE 1407)   CIRCLE C RANCH   4/21/2006
6842   11000 CAP STONE DRIVE     STREETMAN (USE 1407)   LA CROSSE        4/25/2006
6843   7320 RED PEBBLE ROAD      STREETMAN (USE 1407)   LA CROSSE        4/25/2006
6844   11112 PAIRNOY LANE        STREETMAN (USE 1407)   CIRCLE C RANCH    5/3/2006
6845   131 LITTLETON DRIVE       STREETMAN (USE 1407)   BELTERA           5/4/2006
6846   11004 CAP STONE DRIVE     STREETMAN (USE 1407)   LA CROSSE        5/15/2006
6847   160 GRANITE LANE          STREETMAN (USE 1407)   BELTERA          5/18/2006
6848   11100 CAP STONE DRIVE     STREETMAN (USE 1407)   LA CROSSE        5/25/2006
6849   11113 PAIRNOY LANE        STREETMAN (USE 1407)   CIRCLE C RANCH   5/30/2006
6850   361 CANTERBURY DRIVE      STREETMAN (USE 1407)   BELTERA           6/6/2006
6851   11104 PAIRNOY LANE        STREETMAN (USE 1407)   CIRCLE C RANCH   6/27/2006
6852   7321 MOON ROCK ROAD       STREETMAN (USE 1407)   LA CROSSE        6/29/2006
6853   190 MANCHESTER LANE       STREETMAN (USE 1407)   BELTERA          6/30/2006
6854   11100 PAIRNOY LANE        STREETMAN (USE 1407)   CIRCLE C RANCH    7/3/2006
6855   175 MANCHESTER LANE       STREETMAN (USE 1407)   BELTERA           7/6/2006
6856   200 MANCHESTER LANE       STREETMAN (USE 1407)   BELTERA           7/6/2006
6857   11109 PAIRNOY LANE        STREETMAN (USE 1407)   CIRCLE C RANCH   7/11/2006
6858   11105 PAIRNOY LANE        STREETMAN (USE 1407)   CIRCLE C RANCH   7/11/2006
6859   551 MANCHESTER LANE       STREETMAN (USE 1407)   BELTERA          7/14/2006
6860   11116 PAIRNOY LANE        STREETMAN (USE 1407)   CIRCLE C RANCH   7/17/2006
6861   11000 CUSSETA LANE        STREETMAN (USE 1407)   CIRCLE C RANCH   7/21/2006
6862   110 MANCHESTER LANE       STREETMAN (USE 1407)   BELTERA          7/24/2006
6863   190 CANTERBURY DRIVE      STREETMAN (USE 1407)   BELTERA          7/25/2006
6864   261 CANTERBURY DRIVE      STREETMAN (USE 1407)   BELTERA          7/27/2006
6865   231 CANTERBURY DRIVE      STREETMAN (USE 1407)   BELTERA          7/27/2006
6866   249 CANTERBURY DRIVE      STREETMAN (USE 1407)   BELTERA          7/27/2006
6867   7308 MOON ROCK ROAD       STREETMAN (USE 1407)   LA CROSSE        7/31/2006
6868   7316 MOON ROCK ROAD       STREETMAN (USE 1407)   LA CROSSE         8/3/2006
6869   7320 MOON ROCK ROAD       STREETMAN (USE 1407)   LA CROSSE         8/7/2006
6870   10808 CAPSTONE DRIVE      STREETMAN (USE 1407)   LA CROSSE        8/10/2006
6871   125 MANCHESTER LANE       STREETMAN (USE 1407)   BELTERA          8/16/2006
6872   7313 MOON ROCK ROAD       STREETMAN (USE 1407)   LA CROSSE        8/16/2006
6873   7508 DOSWELL LANE         STREETMAN (USE 1407)   CIRCLE C RANCH   8/18/2006


                                                                                     125
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 133 of 1053 PageID:
                                    17698

6874   10809 CAPSTONE DRIVE    STREETMAN (USE 1407)   LA CROSSE         8/22/2006
6875   10901 DOSWELL COVE      STREETMAN (USE 1407)   CIRCLE C RANCH    8/22/2006
6876   201 GRANITE LANE        STREETMAN (USE 1407)   BELTERA           8/25/2006
6877   7317 MOON ROCK ROAD     STREETMAN (USE 1407)   LA CROSSE         8/25/2006
6878   111 MANCHESTER DRIVE    STREETMAN (USE 1407)   BELTERA           8/28/2006
6879   7312 MOON ROCK ROAD     STREETMAN (USE 1407)   LA CROSSE         8/28/2006
6880   10729 CAPSTONE DRIVE    STREETMAN (USE 1407)   LA CROSSE         8/29/2006
6881   160 LONGMONT LANE       STREETMAN (USE 1407)   BELTERA            9/1/2006
6882   10908 CUSSETA LANE      STREETMAN (USE 1407)   CIRCLE C RANCH     9/6/2006
6883   7316 DOSWELL LANE       STREETMAN (USE 1407)   CIRCLE C RANCH    9/14/2006
6884   190 LITTLETON DRIVE     STREETMAN (USE 1407)   BELTERA           9/15/2006
6885   100 KENSINGTON LANE     STREETMAN (USE 1407)   BELTERA           9/15/2006
6886   120 MANCHESTER LANE     STREETMAN (USE 1407)   BELTERA           9/18/2006
6887   7304 RED PEBBLE ROAD    STREETMAN (USE 1407)   LA CROSSE         9/21/2006
6888   10909 DOSWELL COVE      STREETMAN (USE 1407)   CIRCLE C RANCH    9/22/2006
6889   7516 DOSWELL LANE       STREETMAN (USE 1407)   CIRCLE C RANCH    9/25/2006
6890   150 ATWATER COVE        STREETMAN (USE 1407)   BELTERA           9/27/2006
6891   340 CANTERBURY DRIVE    STREETMAN (USE 1407)   BELTERA           9/28/2006
6892   161 ATWATER COVE        STREETMAN (USE 1407)   BELTERA           9/29/2006
6893   7309 MOON ROCK ROAD     STREETMAN (USE 1407)   LA CROSSE         10/6/2006
6894   10900 CUSSETA LANE      STREETMAN (USE 1407)   CIRCLE C RANCH   10/16/2006
6895   230 LONGMONT LANE       STREETMAN (USE 1407)   BELTERA          10/24/2006
6896   7204 RED PEBBLE ROAD    STREETMAN (USE 1407)   LA CROSSE        11/13/2006
6897   170 MANCHESTER LANE     STREETMAN (USE 1407)   BELTERA          11/16/2006
6898   7301 MOON ROCK ROAD     STREETMAN (USE 1407)   LA CROSSE        11/16/2006
6899   7200 RED PEBBLE ROAD    STREETMAN (USE 1407)   LA CROSSE        11/16/2006
6900   140 GRANITE LANE        STREETMAN (USE 1407)   BELTERA          11/17/2006
6901   450 ASPEN DRIVE         STREETMAN (USE 1407)   BELTERA          11/20/2006
6902   7305 RED PEBBLE ROAD    STREETMAN (USE 1407)   LA CROSSE         12/8/2006
6903   7301 RED PEBBLE ROAD    STREETMAN (USE 1407)   LA CROSSE         12/8/2006
6904   140 HARRIS DRIVE        STREETMAN (USE 1407)   BELTERA          12/15/2006
6905   7316 RED PEBBLE ROAD    STREETMAN (USE 1407)   LA CROSSE        12/22/2006
6906   14416 HERON BAY         BRUCE HOMES, L.P.      FALCONHEAD         1/6/2006
6907   108 RIVULET LANE        BRUCE HOMES, L.P.      YAUPON CREEK      1/10/2006
6908   116 RIVULET LANE        BRUCE HOMES, L.P.      YAUPON CREEK      1/10/2006
6909   118 RIVULET             BRUCE HOMES, L.P.      YAUPON CREEK      1/13/2006
6910   112 RIVULET LANE        BRUCE HOMES, L.P.      YAUPON CREEK      1/23/2006
6911   110 RIVULET LANE        BRUCE HOMES, L.P.      YAUPON CREEK      1/24/2006
6912   106 RIVULET LANE        BRUCE HOMES, L.P.      YAUPON CREEK      1/24/2006
6913   104 RIVULET LANE        BRUCE HOMES, L.P.      YAUPON CREEK      2/20/2006
6914   102 RIVULET LANE        BRUCE HOMES, L.P.      YAUPON CREEK      2/23/2006
6915   3921 GYRFALCON COVE     BRUCE HOMES, L.P.      FALCONHEAD        3/16/2006
6916   3925 GYRFALCON COVE     BRUCE HOMES, L.P.      FALCONHEAD        3/16/2006
6917   5400 A ROOSEVELT LANE   BRUCE HOMES, L.P.      DOUG W            4/12/2006
6918   5400 B ROOSEVELT LANE   BRUCE HOMES, L.P.      DOUG W            4/12/2006
6919   202 RIVULET LANE        BRUCE HOMES, L.P.      YAUPON CREEK       5/9/2006
6920   103 MEADOWLAND DRIVE    BRUCE HOMES, L.P.      YAUPON CREEK      5/31/2006
6921   107 MEADOWLAND DRIVE    BRUCE HOMES, L.P.      YAUPON CREEK      5/31/2006
6922   103 OUTCROP VIEW LANE   BRUCE HOMES, L.P.      YAUPON CREEK      6/12/2006
6923   105 OUTCROP VIEW LANE   BRUCE HOMES, L.P.      YAUPON CREEK      6/12/2006
6924   107 OUTCROP VIEW LANE   BRUCE HOMES, L.P.      YAUPON CREEK      6/13/2006
6925   105 MEADOWLAND DRIVE    BRUCE HOMES, L.P.      YAUPON CREEK      6/20/2006
6926   115 OUTCROP VIEW LANE   BRUCE HOMES, L.P.      YAUPON CREEK       7/3/2006
6927   204 RIVULET LANE        BRUCE HOMES, L.P.      YAUPON CREEK       7/6/2006
6928   113 OUTCROP VIEW LANE   BRUCE HOMES, L.P.      YAUPON CREEK      7/14/2006


                                                                                    126
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 134 of 1053 PageID:
                                    17699

6929   111 OUTCROP VIEW LANE      BRUCE HOMES, L.P.           YAUPON CREEK       7/14/2006
6930   109 OUTCROP VIEW LANE      BRUCE HOMES, L.P.           YAUPON CREEK        8/7/2006
6931   119 OUTCROP VIEW LANE      BRUCE HOMES, L.P.           YAUPON CREEK       8/30/2006
6932   117 OUTCROP VIEW LANE      BRUCE HOMES, L.P.           YAUPON CREEK      10/20/2006
6933   206 RIVULET LANE           BRUCE HOMES, L.P.           YAUPON CREEK      10/24/2006
6934   212 RIVULET LANE           BRUCE HOMES, L.P.           YAUPON CREEK       12/5/2006
6935   210 RIVULET LANE           BRUCE HOMES, L.P.           YAUPON CREEK       12/5/2006
6936   302 MEADOWLAND DRIVE       BRUCE HOMES, L.P.           YAUPON CREEK      12/11/2006
6937   14420 HERON BAY            BRUCE HOMES, L.P.           FALCONHEAD        12/28/2006
6938   1413 TERRA STREET (SO)     CENTEX HOMES - CLOSED '05   LAUREL RIDGE        6/6/2006
6939   100 KOEHLER LANE           DEREK DANIELL               THORNDALE         12/21/2006
6940   #2 MEADOWS END             HUNNICUTT / KRAUSE HOMES    BERRY CREEK        4/24/2006
6941   10612 TOLLESBORO COVE      WILSHIRE HOMES              CIRCLE C RANCH      1/5/2006
6942   3106 APPENNINI WAY         WILSHIRE HOMES              BELLA VISTA         1/5/2006
6943   3207 APPENNINI WAY         WILSHIRE HOMES              BELLA VISTA         1/5/2006
6944   BLD T1-39 ANDERSON MILL    WILSHIRE HOMES              PARK AT AND M       1/6/2006
6945   BLD T1-40 ANDERSON MILL    WILSHIRE HOMES              PARK AT AND M       1/6/2006
6946   3208 APPENNINI WAY         WILSHIRE HOMES              BELLA VISTA         1/6/2006
6947   2713 VINWOOD COVE          WILSHIRE HOMES              SONOMA              1/6/2006
6948   7513 SENECA FALLS LOOP     WILSHIRE HOMES              CIRCLE C RANCH     1/10/2006
6949   714 CRANE CANYON PLACE     WILSHIRE HOMES              SONOMA             1/10/2006
6950   160 BRIGHTON LANE          WILSHIRE HOMES              BELTERA            1/11/2006
6951   BLD G2-66 ANDERSON MILL    WILSHIRE HOMES              PARK AT AND M      1/13/2006
6952   BLD G2-67 ANDSERON MILL    WILSHIRE HOMES              PARK AT AND M      1/13/2006
6953   2705 VINWOOD COVE          WILSHIRE HOMES              SONOMA             1/17/2006
6954   BLD V2-89 ANDERSON MILL    WILSHIRE HOMES              PARK AT AND M      1/19/2006
6955   BLD V2-50 ANDERSON MILL    WILSHIRE HOMES              PARK AT AND M      1/19/2006
6956   713 CRANE CANYON           WILSHIRE HOMES              SONOMA             1/20/2006
6957   2640 RAVENWOOD DRIVE       WILSHIRE HOMES              SONOMA             1/20/2006
6958   812 BAREFOOT COVE          WILSHIRE HOMES              SONOMA             1/20/2006
6959   821 RUSK ROAD              WILSHIRE HOMES              SONOMA             1/20/2006
6960   15425 BRODICK DRIVE        WILSHIRE HOMES              AVERY RNCH EAST    1/25/2006
6961   8812 TOWANA TRAIL          WILSHIRE HOMES              COVERED BRIDGE     1/30/2006
6962   3108 CASTELLANO WAY        WILSHIRE HOMES              BELLA VISTA        1/30/2006
6963   BLD V1-51 ANDERSON MILL    WILSHIRE HOMES              PARK AT AND M      1/31/2006
6964   BLD V1-52 ANDERSON MILL    WILSHIRE HOMES              PARK AT AND M      1/31/2006
6965   450 TORRINGTON DRIVE       WILSHIRE HOMES              BELTERA            1/31/2006
6966   250 BOLTON DRIVE           WILSHIRE HOMES              BELTERA            1/31/2006
6967   2509 ALEXANDER COURT       WILSHIRE HOMES              SONOMA              2/2/2006
6968   10701 TOLLESBORO COVE      WILSHIRE HOMES              CIRCLE C RANCH      2/3/2006
6969   7508 SENECA FALLS LOOP     WILSHIRE HOMES              CIRCLE C RANCH      2/3/2006
6970   15412 BRODICK DRIVE        WILSHIRE HOMES              AVERY RNCH EAST     2/6/2006
6971   3115 CASTELLANO WAY        WILSHIRE HOMES              BELLA VISTA         2/6/2006
6972   16109 DOUBLE EAGLE DRIVE   WILSHIRE HOMES              AVERY RNCH EAST     2/6/2006
6973   3107 FIORELLINO PLACE      WILSHIRE HOMES              BELLA VISTA         2/7/2006
6974   837 RUSK ROAD              WILSHIRE HOMES              SONOMA              2/8/2006
6975   7733 SENECA FALLS LOOP     WILSHIRE HOMES              CIRCLE C RANCH     2/10/2006
6976   719 ROSEMONT DRIVE         WILSHIRE HOMES              SONOMA             2/13/2006
6977   621 ROSEMONT DRIVE         WILSHIRE HOMES              SONOMA             2/14/2006
6978   820 BAREFOOT COVE          WILSHIRE HOMES              SONOMA             2/14/2006
6979   114 PARK PLACE             WILSHIRE HOMES              GABRIELS OVLOOK    2/14/2006
6980   251 TORRINGTON DRIVE       WILSHIRE HOMES              BELTERA            2/15/2006
6981   21002 SOUTH RIDGE          WILSHIRE HOMES              LAGO VISTA         2/16/2006
6982   10608 PAULING FALLS COVE   WILSHIRE HOMES              CIRCLE C RANCH     2/21/2006
6983   729 RUSK ROAD              WILSHIRE HOMES              SONOMA             2/22/2006


                                                                                             127
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 135 of 1053 PageID:
                                    17700

6984   8925 TOWANA TRAIL           WILSHIRE HOMES   COVERED BRIDGE    2/22/2006
6985   111 ABERDEEN COURT          WILSHIRE HOMES   BELTERA           2/23/2006
6986   711 ROSEMONT DRIVE          WILSHIRE HOMES   SONOMA            2/28/2006
6987   7514 ROARING SPRINGS DR.    WILSHIRE HOMES   COVERED BRIDGE     3/3/2006
6988   15500 PRESTANCIA DRIVE      WILSHIRE HOMES   AVERY RNCH EAST    3/6/2006
6989   7509 SENECA FALLS LOOP      WILSHIRE HOMES   CIRCLE C RANCH     3/6/2006
6990   2500 ALEXANDER COURT        WILSHIRE HOMES   SONOMA             3/6/2006
6991   715 ROSEMOUNT DRIVE         WILSHIRE HOMES   SONOMA             3/6/2006
6992   3112 CASTELLANO WAY         WILSHIRE HOMES   BELLA VISTA        3/7/2006
6993   2905 APPENNINI COVE         WILSHIRE HOMES   BELLA VISTA       3/13/2006
6994   7713 BLACK MOUNTAIN DRIVE   WILSHIRE HOMES   COVERED BRIDGE    3/13/2006
6995   131 GRAFTON LANE            WILSHIRE HOMES   BELTERA           3/14/2006
6996   2813 BAREFOOT LANE          WILSHIRE HOMES   SONOMA            3/16/2006
6997   9822 LLANO ESTACADO         WILSHIRE HOMES   GREAT HILLS       3/17/2006
6998   7224 SENECA FALLS LOOP      WILSHIRE HOMES   CIRCLE C RANCH    3/21/2006
6999   BLD U3-48 ANDERSON MILL     WILSHIRE HOMES   PARK AT AND M     3/23/2006
7000   7106 WEST RIM               WILSHIRE HOMES   NORTHWEST HILLS   3/23/2006
7001   110 HOLLY COURT             WILSHIRE HOMES   BELTERA           3/24/2006
7002   720 ROSEMONT DRIVE          WILSHIRE HOMES   SONOMA            3/27/2006
7003   2508 ALEXANDER COURT        WILSHIRE HOMES   SONOMA            3/27/2006
7004   6924 SENECA FALLS LANE      WILSHIRE HOMES   CIRCLE C RANCH    3/31/2006
7005   2652 RAVENWOOD DRIVE        WILSHIRE HOMES   SONOMA             4/4/2006
7006   15800 ECHO HILLS            WILSHIRE HOMES   AVERY RNCH EAST    4/4/2006
7007   15613 BANDON DRIVE          WILSHIRE HOMES   AVERY RNCH EAST    4/4/2006
7008   8819 TOWANA TRAIL           WILSHIRE HOMES   COVERED BRIDGE     4/6/2006
7009   10801 TOLLESBORO COVE       WILSHIRE HOMES   CIRCLE C RANCH     4/7/2006
7010   10605 PAULING FALLS COVE    WILSHIRE HOMES   CIRCLE C RANCH     4/7/2006
7011   672 RUSK ROAD               WILSHIRE HOMES   SONOMA            4/12/2006
7012   8806 TOWANA TRAIL           WILSHIRE HOMES   COVERED BRIDGE    4/14/2006
7013   6910 COVERED BRIDGE         WILSHIRE HOMES   COVERED BRIDGE    4/17/2006
7014   6916 NUBIAN LANE            WILSHIRE HOMES   CIRCLE C RANCH    4/21/2006
7015   708 ROSEMOUNT DRIVE         WILSHIRE HOMES   SONOMA            4/24/2006
7016   10601 PAULING FALLS COVE    WILSHIRE HOMES   CIRCLE C RANCH    4/25/2006
7017   620 CRANE CANYON PLACE      WILSHIRE HOMES   SONOMA            4/25/2006
7018   10601 TOLLESBORO            WILSHIRE HOMES   CIRCLE C RANCH    4/27/2006
7019   7112 SENECA FALLS LOOP      WILSHIRE HOMES   CIRCLE C RANCH    4/27/2006
7020   2712 AZZURO WAY             WILSHIRE HOMES   BELLA VISTA        5/2/2006
7021   3106 CASTELLANO WAY         WILSHIRE HOMES   BELLA VISTA        5/3/2006
7022   725 RUSK ROAD               WILSHIRE HOMES   SONOMA             5/4/2006
7023   130 CHANCERY COURT          WILSHIRE HOMES   BELTERA            5/9/2006
7024   2710 AZZURO WAY             WILSHIRE HOMES   BELLA VISTA        5/9/2006
7025   8821 FENTON DRIVE           WILSHIRE HOMES   COVERED BRIDGE     5/9/2006
7026   9612 BUNDORAN DRIVE         WILSHIRE HOMES   AVERY RNCH EAST   5/10/2006
7027   12112 CHERISSE DR.-MODEL    WILSHIRE HOMES   MERIDIAN          5/12/2006
7028   22 LOVEGRASS LANE           WILSHIRE HOMES   SUNSET VALLEY     5/16/2006
7029   2657 RAVENWOOD DRIVE        WILSHIRE HOMES   SONOMA            5/22/2006
7030   2830 W.PIPER SONOMA CT.     WILSHIRE HOMES   SONOMA            5/22/2006
7031   612 RUSK ROAD               WILSHIRE HOMES   SONOMA            5/22/2006
7032   11921 BRYONY DRIVE          WILSHIRE HOMES   MERIDIAN          5/23/2006
7033   7616 ROARING SPRINGS DR     WILSHIRE HOMES   COVERED BRIDGE    5/23/2006
7034   12021 BRYONY DRIVE          WILSHIRE HOMES   MERIDIAN          5/23/2006
7035   170 OXFORD COURT            WILSHIRE HOMES   BELTERA           5/24/2006
7036   10004 ECHO HILLS COURT      WILSHIRE HOMES   AVERY RNCH EAST   5/25/2006
7037   7016 NUBIAN LANE            WILSHIRE HOMES   CIRCLE C RANCH    5/25/2006
7038   2720 ROSEMOUNT COVE         WILSHIRE HOMES   SONOMA            5/30/2006


                                                                                  128
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 136 of 1053 PageID:
                                    17701

7039   2504 ALEXANDER COURT       WILSHIRE HOMES   SONOMA             6/3/2006
7040   701 CRANE CANYON PLACE     WILSHIRE HOMES   SONOMA             6/3/2006
7041   7417 SENECA FALLS LOOP     WILSHIRE HOMES   CIRCLE C RANCH     6/6/2006
7042   608 RUSK ROAD              WILSHIRE HOMES   SONOMA             6/7/2006
7043   8917 TOWANA TRAIL          WILSHIRE HOMES   COVERED BRIDGE     6/7/2006
7044   2705 BAREFOOT LANE         WILSHIRE HOMES   SONOMA             6/7/2006
7045   12108 CHERISSE DR.-MODEL   WILSHIRE HOMES   MERIDIAN           6/8/2006
7046   3115 FIORELLINO PLACE      WILSHIRE HOMES   BELLA VISTA        6/9/2006
7047   717 RUSK ROAD              WILSHIRE HOMES   SONOMA             6/9/2006
7048   10612 PAULING FALLS COVE   WILSHIRE HOMES   CIRCLE C RANCH    6/12/2006
7049   7509 ROARING SPRINGS DR    WILSHIRE HOMES   COVERED BRIDGE    6/12/2006
7050   7413 SENECA FALLS LOOP     WILSHIRE HOMES   CIRCLE C RANCH    6/13/2006
7051   250 ABBEY DRIVE            WILSHIRE HOMES   BELTERA           6/14/2006
7052   2903 APPENNINI COVE        WILSHIRE HOMES   BELLA VISTA       6/15/2006
7053   BLD H1-70 ANDERSON MILL    WILSHIRE HOMES   PARK AT AND M     6/15/2006
7054   BLD H1-71 ANDERSON MILL    WILSHIRE HOMES   PARK AT AND M     6/15/2006
7055   221 ABBOTT DRIVE           WILSHIRE HOMES   BELTERA           6/15/2006
7056   130 GRAFTON LANE           WILSHIRE HOMES   BELTERA           6/15/2006
7057   BLD G3-68 ANDERSON MILL    WILSHIRE HOMES   PARK AT AND M     6/16/2006
7058   BLD G3-69 ANDERSON MILL    WILSHIRE HOMES   PARK AT AND M     6/16/2006
7059   10809 TOLLESBORO COVE      WILSHIRE HOMES   CIRCLE C RANCH    6/16/2006
7060   618 ROSEMOUNT DRIVE        WILSHIRE HOMES   SONOMA            6/19/2006
7061   8017 LEVATA DRIVE          WILSHIRE HOMES   MERIDIAN          6/20/2006
7062   110 OXFORD COURT           WILSHIRE HOMES   BELTERA           6/21/2006
7063   12005 CHERISSE DRIVE       WILSHIRE HOMES   MERIDIAN          6/23/2006
7064   15420 PRESTANCIA DRIVE     WILSHIRE HOMES   AVERY RNCH EAST   6/26/2006
7065   12025 BRYONY DRIVE         WILSHIRE HOMES   MERIDIAN          6/26/2006
7066   7221 SENECA FALLS LOOP     WILSHIRE HOMES   CIRCLE C RANCH    6/26/2006
7067   7505 SENECA FALLS LOOP     WILSHIRE HOMES   CIRCLE C RANCH    6/26/2006
7068   181 TORRINGTON DRIVE       WILSHIRE HOMES   BELTERA           6/26/2006
7069   8805 FENTON DRIVE          WILSHIRE HOMES   COVERED BRIDGE    6/27/2006
7070   15609 ECHO HILLS DRIVE     WILSHIRE HOMES   AVERY RNCH EAST   6/27/2006
7071   11813 CHERISSE DRIVE       WILSHIRE HOMES   MERIDIAN          6/27/2006
7072   2823 PIPER SONOMA PLACE    WILSHIRE HOMES   SONOMA            6/27/2006
7073   BLD H2-72 ANDERSON MILL    WILSHIRE HOMES   PARK AT AND M     6/28/2006
7074   BLD H2-73 ANDERSON MILL    WILSHIRE HOMES   PARK AT AND M     6/28/2006
7075   3102 CASTELLANO WAY        WILSHIRE HOMES   BELLA VISTA       6/28/2006
7076   7526 ROARING SPRNGS DR     WILSHIRE HOMES   COVERED BRIDGE    6/29/2006
7077   261 TORRINGTON DRIVE       WILSHIRE HOMES   BELTERA           6/30/2006
7078   2709 BRINDISI WAY          WILSHIRE HOMES   BELLA VISTA        7/5/2006
7079   2601 RAVENWOOD DRIVE       WILSHIRE HOMES   SONOMA            7/10/2006
7080   8008 LEVATA DRIVE          WILSHIRE HOMES   MERIDIAN          7/10/2006
7081   616 RUSK ROAD              WILSHIRE HOMES   SONOMA            7/10/2006
7082   260 ABBEY DRIVE            WILSHIRE HOMES   BELTERA           7/10/2006
7083   625 CRANE CANYON PLACE     WILSHIRE HOMES   SONOMA            7/11/2006
7084   3105 APPENNINI WAY         WILSHIRE HOMES   BELLA VISTA       7/13/2006
7085   2512 ALEXANDER COURT       WILSHIRE HOMES   SONOMA            7/13/2006
7086   121 ABBEY DRIVE            WILSHIRE HOMES   BELTERA           7/17/2006
7087   2839 PIPER SONOMA PLACE    WILSHIRE HOMES   SONOMA            7/18/2006
7088   7225 SENECA FALLS LOOP     WILSHIRE HOMES   CIRCLE C RANCH    7/18/2006
7089   BLD J1-83 ANDERSON MILL    WILSHIRE HOMES   PARK AT AND M     7/19/2006
7090   BLD J2-84 ANDERSON MILL    WILSHIRE HOMES   PARK AT AND M     7/19/2006
7091   BLD J4-87 ANDERSON MILL    WILSHIRE HOMES   PARK AT AND M     7/19/2006
7092   BLD J5-88 ANDERSON MILL    WILSHIRE HOMES   PARK AT AND M     7/19/2006
7093   BLD J3-85 ANDERSON MILL    WILSHIRE HOMES   PARK AT AND M     7/19/2006


                                                                                 129
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 137 of 1053 PageID:
                                    17702

7094   350 TORRINGTON DRIVE        WILSHIRE HOMES   BELTERA           7/19/2006
7095   6906 COVERED BRIDGE DRIVE   WILSHIRE HOMES   COVERED BRIDGE    7/21/2006
7096   713 RUSK ROAD               WILSHIRE HOMES   SONOMA            7/21/2006
7097   3111 FIORELLINO PLACE       WILSHIRE HOMES   BELLA VISTA       7/25/2006
7098   2713 ROSEMOUNT COVE         WILSHIRE HOMES   SONOMA            7/25/2006
7099   291 GRAFTON LANE            WILSHIRE HOMES   BELTERA           7/28/2006
7100   260 ABBOTT DRIVE            WILSHIRE HOMES   BELTERA            8/1/2006
7101   721 RUSK ROAD               WILSHIRE HOMES   SONOMA             8/1/2006
7102   2653 RAVENWOOD DRIVE        WILSHIRE HOMES   SONOMA             8/3/2006
7103   15416 PRESTANCIA DRIVE      WILSHIRE HOMES   AVERY RNCH EAST   8/11/2006
7104   2604 RAVENWOOD DRIVE        WILSHIRE HOMES   SONOMA            8/14/2006
7105   2517 RUSK COURT             WILSHIRE HOMES   SONOMA            8/14/2006
7106   10609 CALIFORNIA COVE       WILSHIRE HOMES   CIRCLE C RANCH    8/15/2006
7107   7421 SENECA FALLS LOOP      WILSHIRE HOMES   CIRCLE C RANCH    8/15/2006
7108   2700 VINWOOD COVE           WILSHIRE HOMES   SONOMA            8/16/2006
7109   2530 RAVENWOOD DRIVE        WILSHIRE HOMES   SONOMA            8/16/2006
7110   3109 FIORELLINO PLACE       WILSHIRE HOMES   BELLA VISTA       8/17/2006
7111   7220 SENECA FALLS LOOP      WILSHIRE HOMES   CIRCLE C RANCH    8/17/2006
7112   2902 APPENNINI COVE         WILSHIRE HOMES   BELLA VISTA       8/18/2006
7113   3113 FIORELLINO PLACE       WILSHIRE HOMES   BELLA VISTA       8/18/2006
7114   8712 FENTON DRIVE           WILSHIRE HOMES   COVERED BRIDGE    8/21/2006
7115   2809 PARADISE RIDGE COVE    WILSHIRE HOMES   SONOMA            8/22/2006
7116   7711 CRACKLING CREEK DR.    WILSHIRE HOMES   COVERED BRIDGE    8/22/2006
7117   2820 WEST PIPER SONOMA CT   WILSHIRE HOMES   SONOMA            8/22/2006
7118   9600 BUNDORAN DRIVE         WILSHIRE HOMES   AVERY RNCH EAST   8/25/2006
7119   7532 ROARING SPRINGS DR.    WILSHIRE HOMES   COVERED BRIDGE    8/25/2006
7120   300 ABBOTT DRIVE            WILSHIRE HOMES   BELTERA           8/25/2006
7121   2709 ROSEMOUNT COVE         WILSHIRE HOMES   SONOMA            8/30/2006
7122   7714 CRACKLING CREEK DR     WILSHIRE HOMES   COVERED BRIDGE    8/30/2006
7123   624 CRANE CANYON PLACE      WILSHIRE HOMES   SONOMA            8/31/2006
7124   2505 RAVENWOOD DRIVE        WILSHIRE HOMES   SONOMA             9/7/2006
7125   2824 WEST PIPER SONOMA CT   WILSHIRE HOMES   SONOMA             9/8/2006
7126   7909 ALOPHIA DRIVE          WILSHIRE HOMES   MERIDIAN          9/11/2006
7127   8004 LEVATA DRIVE           WILSHIRE HOMES   MERIDIAN          9/11/2006
7128   2806 FOUNTAIN GROVE COVE    WILSHIRE HOMES   SONOMA            9/12/2006
7129   10012 ROYAL NEW KENT DR.    WILSHIRE HOMES   AVERY RNCH EAST   9/12/2006
7130   11913 BRYONY DRIVE          WILSHIRE HOMES   MERIDIAN          9/12/2006
7131   606 CRANE CANYON PLACE      WILSHIRE HOMES   SONOMA            9/12/2006
7132   7808 ALOPHIA DRIVE          WILSHIRE HOMES   MERIDIAN          9/18/2006
7133   8818 FENTON DRIVE           WILSHIRE HOMES   COVERED BRIDGE    9/19/2006
7134   54 LOST MEADOW TRAIL        WILSHIRE HOMES   LAKEWAY           9/21/2006
7135   614 DECKHOUSE DRIVE         WILSHIRE HOMES   POINT VENTURE     9/22/2006
7136   2905 LIVORNO COVE           WILSHIRE HOMES   BELLA VISTA       9/22/2006
7137   3104 APPENNINI WAY          WILSHIRE HOMES   BELLA VISTA       9/22/2006
7138   10113 LOXLEY LANE           WILSHIRE HOMES   AVERY RNCH EAST   9/26/2006
7139   7615 CRACKLING CREEK DR     WILSHIRE HOMES   COVERED BRIDGE    9/26/2006
7140   2830 PIPER SONOMA PLACE     WILSHIRE HOMES   SONOMA            9/27/2006
7141   12028 PEPPERIDGE DRIVE      WILSHIRE HOMES   MERIDIAN          9/29/2006
7142   2649 RAVENWOOD DRIVE        WILSHIRE HOMES   SONOMA            10/2/2006
7143   8021 LEVATA DRIVE           WILSHIRE HOMES   MERIDIAN          10/2/2006
7144   120 CHANCERY COURT          WILSHIRE HOMES   BELTERA           10/2/2006
7145   BLD K3-93 ANDERSON MILL     WILSHIRE HOMES   PARK AT AND M     10/4/2006
7146   BLD K2-91 ANDERSON MILL     WILSHIRE HOMES   PARK AT AND M     10/4/2006
7147   BLD K1-90 ANDERSON MILL     WILSHIRE HOMES   PARK AT AND M     10/4/2006
7148   220 GRAFTON LANE            WILSHIRE HOMES   BELTERA           10/6/2006


                                                                                  130
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 138 of 1053 PageID:
                                    17703

7149   15408 PRESTANCIA DRIVE      WILSHIRE HOMES   AVERY RNCH EAST    10/6/2006
7150   15417 BRODICK DRIVE         WILSHIRE HOMES   AVERY RNCH EAST    10/9/2006
7151   12001 PEPPERIDGE DRIVE      WILSHIRE HOMES   MERIDIAN           10/9/2006
7152   170 BOLTON DRIVE            WILSHIRE HOMES   BELTERA            10/9/2006
7153   190 GRAFTON LANE            WILSHIRE HOMES   BELTERA           10/10/2006
7154   100 OXFORD COURT            WILSHIRE HOMES   BELTERA           10/10/2006
7155   7601 CRACKLING CREEK DR     WILSHIRE HOMES   COVERED BRIDGE    10/12/2006
7156   7609 ROARING SPRINGS DR     WILSHIRE HOMES   COVERED BRIDGE    10/13/2006
7157   10800 TOLLESBORO COVE       WILSHIRE HOMES   CIRCLE C RANCH    10/17/2006
7158   7200 NUBIAN COVE            WILSHIRE HOMES   CIRCLE C RANCH    10/17/2006
7159   8013 LEVATA DRIVE           WILSHIRE HOMES   MERIDIAN          10/17/2006
7160   15613 ECHO HILLS DRIVE      WILSHIRE HOMES   AVERY RNCH EAST   10/19/2006
7161   3008 LOMBARDI WAY           WILSHIRE HOMES   BELLA VISTA       10/19/2006
7162   716 ROSEMOUNT DRIVE         WILSHIRE HOMES   SONOMA            10/20/2006
7163   12029 BRYONY DRIVE          WILSHIRE HOMES   MERIDIAN          10/20/2006
7164   7800 ALOPHIA DRIVE          WILSHIRE HOMES   MERIDIAN          10/23/2006
7165   7901 ALOPHIA DRIVE          WILSHIRE HOMES   MERIDIAN          10/23/2006
7166   8815 TOWANA TRAIL           WILSHIRE HOMES   COVERED BRIDGE    10/23/2006
7167   11908 CHERISSE DRIVE        WILSHIRE HOMES   MERIDIAN          10/24/2006
7168   7812 ALOPHIA DRIVE          WILSHIRE HOMES   MERIDIAN          10/24/2006
7169   11817 CHERISSE DRIVE        WILSHIRE HOMES   MERIDIAN          10/24/2006
7170   12005 PEPPERIDGE DRIVE      WILSHIRE HOMES   MERIDIAN          10/24/2006
7171   2907 EAST PIPER SONOMA CT   WILSHIRE HOMES   SONOMA            10/24/2006
7172   2637 RAVENWOOD DRIVE        WILSHIRE HOMES   SONOMA             11/1/2006
7173   BLD L2-99 ANDERSON MILL     WILSHIRE HOMES   PARK AT AND M      11/3/2006
7174   BLD L2-100 ANDERSON MILL    WILSHIRE HOMES   PARK AT AND M      11/3/2006
7175   BLD W2-97 ANDERSON MILL     WILSHIRE HOMES   PARK AT AND M      11/3/2006
7176   BLD W1-104 ANDERSON MILL    WILSHIRE HOMES   PARK AT AND M      11/3/2006
7177   BLD W3-96 ANDERSON MILL     WILSHIRE HOMES   PARK AT AND M      11/3/2006
7178   BLD W4-94 ANDERSON MILL     WILSHIRE HOMES   PARK AT AND M      11/3/2006
7179   BLD W1-125 ANDERSON MIL     WILSHIRE HOMES   PARK AT AND M      11/3/2006
7180   8712 TOWANA TRAIL           WILSHIRE HOMES   COVERED BRIDGE     11/3/2006
7181   3129 FIORELLINO PLACE       WILSHIRE HOMES   BELLA VISTA        11/6/2006
7182   12020 BRYONY DRIVE          WILSHIRE HOMES   MERIDIAN           11/7/2006
7183   7905 ALOPHIA DRIVE          WILSHIRE HOMES   MERIDIAN           11/7/2006
7184   8000 LEVATA DRIVE           WILSHIRE HOMES   MERIDIAN           11/7/2006
7185   BLD L1-98 ANDERSON MILL     WILSHIRE HOMES   PARK AT AND M      11/8/2006
7186   15501 ECHO HILLS DRIVE      WILSHIRE HOMES   AVERY RNCH EAST    11/9/2006
7187   7515 ROARING SPRINGS DR     WILSHIRE HOMES   COVERED BRIDGE    11/13/2006
7188   8728 FENTON DRIVE           WILSHIRE HOMES   COVERED BRIDGE    11/13/2006
7189   BLD L3-101 ANDERSON MILL    WILSHIRE HOMES   PARK AT AND M     11/15/2006
7190   2818 FOUNTAIN GROVE COVE    WILSHIRE HOMES   SONOMA            11/16/2006
7191   6900 COVERED BRIDGE DRIVE   WILSHIRE HOMES   COVERED BRIDGE    11/16/2006
7192   2831 PIPER SONOMA PLACE     WILSHIRE HOMES   SONOMA            11/16/2006
7193   2661 RAVENWOOD DRIVE        WILSHIRE HOMES   SONOMA            11/17/2006
7194   2919 EAST PIPER SONOMA CT   WILSHIRE HOMES   SONOMA            11/22/2006
7195   2705 ROSEMOUNT COVE         WILSHIRE HOMES   SONOMA            11/22/2006
7196   3105 FIORELLINO PLACE       WILSHIRE HOMES   BELLA VISTA       11/27/2006
7197   12009 PEPPERIDGE DRIVE      WILSHIRE HOMES   MERIDIAN          11/28/2006
7198   10009 ROYAL NEW KENT DR     WILSHIRE HOMES   AVERY RNCH EAST   11/28/2006
7199   2721 ROSEMOUNT COVE         WILSHIRE HOMES   SONOMA            11/28/2006
7200   250 ABBOTT DRIVE            WILSHIRE HOMES   BELTERA            12/1/2006
7201   20616 COMMONS PARKWAY       WILSHIRE HOMES   ROWE LANE          12/1/2006
7202   3108 APPENNINI WAY          WILSHIRE HOMES   BELLA VISTA        12/4/2006
7203   140 GRAFTON LANE            WILSHIRE HOMES   BELTERA            12/6/2006


                                                                                   131
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 139 of 1053 PageID:
                                    17704

7204   15413 PRESTANCIA DRIVE      WILSHIRE HOMES              AVERY RNCH EAST    12/6/2006
7205   20620 COMMONS PARKWAY       WILSHIRE HOMES              ROWE LANE          12/6/2006
7206   11904 CHERISSE DRIVE        WILSHIRE HOMES              MERIDIAN           12/7/2006
7207   8713 FENTON DRIVE           WILSHIRE HOMES              COVERED BRIDGE     12/7/2006
7208   2620 RAVENWOOD DRIVE        WILSHIRE HOMES              SONOMA             12/7/2006
7209   20517 HUCKABEE BEND         WILSHIRE HOMES              ROWE LANE          12/7/2006
7210   2916 EAST PIPER SONOMA CT   WILSHIRE HOMES              SONOMA             12/7/2006
7211   7520 ROARING SPRINGS DR     WILSHIRE HOMES              COVERED BRIDGE     12/8/2006
7212   2557 RAVENWOOD DRIVE        WILSHIRE HOMES              SONOMA             12/8/2006
7213   12024 PEPPERIDGE DRIVE      WILSHIRE HOMES              MERIDIAN           12/8/2006
7214   8708 TOWANA TRAIL           WILSHIRE HOMES              COVERED BRIDGE    12/13/2006
7215   15520 BRODICK DRIVE         WILSHIRE HOMES              AVERY RNCH EAST   12/13/2006
7216   15416 BRODICK DRIVE         WILSHIRE HOMES              AVERY RNCH EAST   12/13/2006
7217   2509 RAVENWOOD DRIVE        WILSHIRE HOMES              SONOMA            12/18/2006
7218   2617 RAVENWOOD DRIVE        WILSHIRE HOMES              SONOMA            12/19/2006
7219   2705 BRINDISI WAY           WILSHIRE HOMES              BELLA VISTA       12/20/2006
7220   2902 LIVORNO COVE           WILSHIRE HOMES              BELLA VISTA       12/22/2006
7221   400 ARROWHEAD TRAIL         ** USE 1968(LENNAR HOMES)   RANCH AT BRUS       1/3/2006
7222   936 DARK HORSE LANE         ** USE 1968(LENNAR HOMES)   SHADOW CREEK        1/3/2006
7223   924 DARK HORSE LANE         ** USE 1968(LENNAR HOMES)   SHADOW CREEK        1/4/2006
7224   3804 JUNIPER HILLS          ** USE 1968(LENNAR HOMES)   RANCH AT BRUS       1/5/2006
7225   3138 EDGECREEK PLACE        ** USE 1968(LENNAR HOMES)   BEHRENS RANCH       1/5/2006
7226   3012 EDGECREEK PLACE        ** USE 1968(LENNAR HOMES)   BEHRENS RANCH       1/5/2006
7227   1104 ORCHARD FALLS DRIVE    ** USE 1968(LENNAR HOMES)   RED OAKS           1/10/2006
7228   310 ARROWHEAD TRAIL         ** USE 1968(LENNAR HOMES)   RANCH AT BRUS      1/10/2006
7229   3808 JUNIPER HILLS          ** USE 1968(LENNAR HOMES)   RANCH AT BRUS      1/10/2006
7230   3806 JUNIPER HILLS          ** USE 1968(LENNAR HOMES)   RANCH AT BRUS      1/10/2006
7231   613 ARROWHEAD TRAIL         ** USE 1968(LENNAR HOMES)   RANCH AT BRUS      1/11/2006
7232   611 ARROWHEAD TRAIL         ** USE 1968(LENNAR HOMES)   RANCH AT BRUS      1/11/2006
7233   609 ARROWHEAD TRAIL         ** USE 1968(LENNAR HOMES)   RANCH AT BRUS      1/11/2006
7234   18641 DRY POND DRIVE        ** USE 1968(LENNAR HOMES)   HIDDEN LAKE        1/11/2006
7235   18633 DRY POND DRIVE        ** USE 1968(LENNAR HOMES)   HIDDEN LAKE        1/12/2006
7236   18637 DRY POND DRIVE        ** USE 1968(LENNAR HOMES)   HIDDEN LAKE        1/12/2006
7237   401 SCARLET MAPLE DRIVE     ** USE 1968(LENNAR HOMES)   RED OAKS           1/13/2006
7238   11025 HARVEST TIME DRIVE    ** USE 1968(LENNAR HOMES)   PIONEER CROSS      1/13/2006
7239   18645 DRY POND DRIVE        ** USE 1968(LENNAR HOMES)   HIDDEN LAKE        1/16/2006
7240   18300 SHALLOW POOL DR.      ** USE 1968(LENNAR HOMES)   HIDDEN LAKE        1/16/2006
7241   3401 TRICKLING SPRINGS      ** USE 1968(LENNAR HOMES)   HIDDEN LAKE        1/16/2006
7242   18233 SHALLOW POOL DRIVE    ** USE 1968(LENNAR HOMES)   HIDDEN LAKE        1/19/2006
7243   587 SHADOW CREEK BLVD.      ** USE 1968(LENNAR HOMES)   SHADOW CREEK       1/19/2006
7244   145 COACH DRIVE             ** USE 1968(LENNAR HOMES)   SHADOW CREEK       1/20/2006
7245   575 SHADOW CREEK BLVD.      ** USE 1968(LENNAR HOMES)   SHADOW CREEK       1/24/2006
7246   407 SCARLET MAPLE DRIVE     ** USE 1968(LENNAR HOMES)   RED OAKS           1/25/2006
7247   160 COACH DRIVE             ** USE 1968(LENNAR HOMES)   SHADOW CREEK       1/25/2006
7248   18301 SHALLOW POOL DRIVE    ** USE 1968(LENNAR HOMES)   HIDDEN LAKE        1/26/2006
7249   409 SCARLET MAPLE DRIVE     ** USE 1968(LENNAR HOMES)   RED OAKS            2/1/2006
7250   402 SCARLET MAPLE DRIVE     ** USE 1968(LENNAR HOMES)   RED OAKS            2/1/2006
7251   400 SCARLET MAPLE DRIVE     ** USE 1968(LENNAR HOMES)   RED OAKS            2/1/2006
7252   3005 EDGECREEK PLACE        ** USE 1968(LENNAR HOMES)   BEHRENS RANCH       2/1/2006
7253   18625 DRY POND DRIVE        ** USE 1968(LENNAR HOMES)   HIDDEN LAKE         2/3/2006
7254   18629 DRY POND DRIVE        ** USE 1968(LENNAR HOMES)   HIDDEN LAKE         2/3/2006
7255   18620 DRY POND DRIVE        ** USE 1968(LENNAR HOMES)   HIDDEN LAKE         2/6/2006
7256   18229 SHALLOW POOL DRIVE    ** USE 1968(LENNAR HOMES)   HIDDEN LAKE         2/7/2006
7257   18616 DRY POND DRIVE        ** USE 1968(LENNAR HOMES)   HIDDEN LAKE         2/7/2006
7258   11021 HARVEST TIME          ** USE 1968(LENNAR HOMES)   PIONEER CROSS      2/13/2006


                                                                                              132
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 140 of 1053 PageID:
                                    17705

7259   3706 JUNIPER HILLS          ** USE 1968(LENNAR HOMES)   RANCH AT BRUS   2/14/2006
7260   404 SCARLET MAPLE DRIVE     ** USE 1968(LENNAR HOMES)   RED OAKS        2/14/2006
7261   4305 BANDICE LANE           ** USE 1968(LENNAR HOMES)   HIDDEN LAKE     2/14/2006
7262   4001 LAKE EDGE WAY          ** USE 1968(LENNAR HOMES)   HIDDEN LAKE     2/14/2006
7263   3016 EDGECREEK PLACE        ** USE 1968(LENNAR HOMES)   BEHRENS RANCH   2/15/2006
7264   4309 BANDICE LANE           ** USE 1968(LENNAR HOMES)   HIDDEN LAKE     2/16/2006
7265   4221 BANDICE LANE           ** USE 1968(LENNAR HOMES)   HIDDEN LAKE     2/20/2006
7266   4301 BANDICE LANE           ** USE 1968(LENNAR HOMES)   HIDDEN LAKE     2/20/2006
7267   423 MISTY MORN LANE         ** USE 1968(LENNAR HOMES)   RED OAKS        2/21/2006
7268   3710 TALL CEDARS ROAD       ** USE 1968(LENNAR HOMES)   RANCH AT BRUS   2/22/2006
7269   406 SCARLET MAPLE DRIVE     ** USE 1968(LENNAR HOMES)   RED OAKS        2/27/2006
7270   4132 GRAND VISTA CIRCLE     ** USE 1968(LENNAR HOMES)   TERAVISTA       2/27/2006
7271   4217 BANDICE LANE           ** USE 1968(LENNAR HOMES)   HIDDEN LAKE     2/27/2006
7272   4213 BANDICE LANE           ** USE 1968(LENNAR HOMES)   HIDDEN LAKE     2/27/2006
7273   4208 HIDDEN LAKE            ** USE 1968(LENNAR HOMES)   HIDDEN LAKE      3/2/2006
7274   4204 HIDDEN LAKE            ** USE 1968(LENNAR HOMES)   HIDDEN LAKE      3/2/2006
7275   4308 HIDDEN LAKE            ** USE 1968(LENNAR HOMES)   HIDDEN LAKE      3/2/2006
7276   4304 HIDDEN LAKE            ** USE 1968(LENNAR HOMES)   HIDDEN LAKE      3/2/2006
7277   570 SHADOW CREEK BLVD.      ** USE 1968(LENNAR HOMES)   SHADOW CREEK     3/2/2006
7278   922 SHADOW CREEK BLVD.      ** USE 1968(LENNAR HOMES)   SHADOW CREEK     3/2/2006
7279   921 SHADOW CREEK BLVD.      ** USE 1968(LENNAR HOMES)   SHADOW CREEK     3/3/2006
7280   1120 WINDING CREEK          ** USE 1968(LENNAR HOMES)   TERAVISTA        3/6/2006
7281   1104 WINDING CREEK          ** USE 1968(LENNAR HOMES)   TERAVISTA        3/6/2006
7282   11029 HARVEST TIME DR.      ** USE 1968(LENNAR HOMES)   PIONEER CROSS    3/6/2006
7283   4205 BANDICE LANE           ** USE 1968(LENNAR HOMES)   HIDDEN LAKE      3/7/2006
7284   4209 BANDICE LANE           ** USE 1968(LENNAR HOMES)   HIDDEN LAKE      3/7/2006
7285   11201 LONG SUMMER DRIVE     ** USE 1968(LENNAR HOMES)   PIONEER CROSS    3/8/2006
7286   1102 WINDING CREEK          ** USE 1968(LENNAR HOMES)   TERAVISTA        3/9/2006
7287   4102 PLACID CREEK WAY       ** USE 1968(LENNAR HOMES)   TERAVISTA       3/10/2006
7288   3130 EDGECREEK PLACE        ** USE 1968(LENNAR HOMES)   BEHRENS RANCH   3/10/2006
7289   3108 EDGECREEK PLACE        ** USE 1968(LENNAR HOMES)   BEHRENS RANCH   3/13/2006
7290   524 SHADOW CREEK BLVD       ** USE 1968(LENNAR HOMES)   SHADOW CREEK    3/13/2006
7291   540 SHADOW CREEK BLVD.      ** USE 1968(LENNAR HOMES)   SHADOW CREEK    3/13/2006
7292   18601 DRY POND DRIVE        ** USE 1968(LENNAR HOMES)   HIDDEN LAKE     3/13/2006
7293   18605 DRY POND DRIVE        ** USE 1968(LENNAR HOMES)   HIDDEN LAKE     3/13/2006
7294   3702 JUNIPER HILLS STREET   ** USE 1968(LENNAR HOMES)   RANCH AT BRUS   3/14/2006
7295   3004 EDGECREEK PLACE        ** USE 1968(LENNAR HOMES)   BEHRENS RANCH   3/14/2006
7296   556 SHADOW CREEK BLVD.      ** USE 1968(LENNAR HOMES)   SHADOW CREEK    3/15/2006
7297   533 SHADOW CREEK BLVD       ** USE 1968(LENNAR HOMES)   SHADOW CREEK    3/15/2006
7298   3710 JUNIPER HILLS          ** USE 1968(LENNAR HOMES)   RANCH AT BRUS   3/15/2006
7299   4112 PLACID CREEK WAY       ** USE 1968(LENNAR HOMES)   TERAVISTA       3/16/2006
7300   4020 LAKE EDGE WAY          ** USE 1968(LENNAR HOMES)   HIDDEN LAKE     3/20/2006
7301   4016 LAKE EDGE WAY          ** USE 1968(LENNAR HOMES)   HIDDEN LAKE     3/20/2006
7302   18613 DRY POND DRIVE        ** USE 1968(LENNAR HOMES)   HIDDEN LAKE     3/20/2006
7303   11020 SILO VALLEY DRIVE     ** USE 1968(LENNAR HOMES)   PIONEER CROSS   3/23/2006
7304   18609 DRY POND DRIVE        ** USE 1968(LENNAR HOMES)   HIDDEN LAKE     3/23/2006
7305   4200 HIDDEN LAKE            ** USE 1968(LENNAR HOMES)   HIDDEN LAKE     3/24/2006
7306   3708 JUNIPER HILLS          ** USE 1968(LENNAR HOMES)   RANCH AT BRUS   3/27/2006
7307   4112 HIDDEN LAKE            ** USE 1968(LENNAR HOMES)   HIDDEN LAKE     3/27/2006
7308   4212 HIDDEN LAKE            ** USE 1968(LENNAR HOMES)   HIDDEN LAKE     3/27/2006
7309   3009 EDGECREEK PLACE        ** USE 1968(LENNAR HOMES)   BEHRENS RANCH   3/31/2006
7310   1004 WINDING CREEK PLACE    ** USE 1968(LENNAR HOMES)   TERAVISTA        4/3/2006
7311   1006 WINDING CREEK PLACE    ** USE 1968(LENNAR HOMES)   TERAVISTA        4/3/2006
7312   425 MISTY MORN LANE         ** USE 1968(LENNAR HOMES)   RED OAKS         4/3/2006
7313   3101 EDGECREEK PLACE        ** USE 1968(LENNAR HOMES)   BEHRENS RANCH    4/4/2006


                                                                                           133
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 141 of 1053 PageID:
                                    17706

7314   4300 HIDDEN LAKE           ** USE 1968(LENNAR HOMES)   HIDDEN LAKE      4/4/2006
7315   418 MISTY MORN LANE        ** USE 1968(LENNAR HOMES)   RED OAKS         4/5/2006
7316   4201 BANDICE LANE          ** USE 1968(LENNAR HOMES)   HIDDEN LAKE      4/6/2006
7317   18500 SANDY BOTTOM DRIVE   ** USE 1968(LENNAR HOMES)   HIDDEN LAKE      4/6/2006
7318   4000 LAKE EDGE WAY         ** USE 1968(LENNAR HOMES)   HIDDEN LAKE     4/11/2006
7319   4004 LAKE EDGE WAY         ** USE 1968(LENNAR HOMES)   HIDDEN LAKE     4/11/2006
7320   4216 MEADOW VISTA LANE     ** USE 1968(LENNAR HOMES)   TERAVISTA       4/12/2006
7321   419 MISTY MORN LANE        ** USE 1968(LENNAR HOMES)   RED OAKS        4/12/2006
7322   18617 DRY POND DRIVE       ** USE 1968(LENNAR HOMES)   HIDDEN LAKE     4/17/2006
7323   1126 WINDING CREEK PLACE   ** USE 1968(LENNAR HOMES)   TERAVISTA       4/20/2006
7324   421 MISTY MORN LANE        ** USE 1968(LENNAR HOMES)   RED OAKS        4/20/2006
7325   18321 SHALLOW POOL DRIVE   ** USE 1968(LENNAR HOMES)   HIDDEN LAKE     4/21/2006
7326   18621 DRY POND DRIVE       ** USE 1968(LENNAR HOMES)   HIDDEN LAKE     4/21/2006
7327   3329 GOLDENOAK CIRCLE      ** USE 1968(LENNAR HOMES)   BEHRENS RANCH   4/24/2006
7328   3332 GOLDENOAK CIRCLE      ** USE 1968(LENNAR HOMES)   BEHRENS RANCH   4/26/2006
7329   904 FORK RIDGE PATH        ** USE 1968(LENNAR HOMES)   TERAVISTA       4/26/2006
7330   906 WINDING CREEK PLACE    ** USE 1968(LENNAR HOMES)   TERAVISTA       4/26/2006
7331   18325 SHALLOW POOL DR.     ** USE 1968(LENNAR HOMES)   HIDDEN LAKE      5/3/2006
7332   4013 LAKE EDGE WAY         ** USE 1968(LENNAR HOMES)   HIDDEN LAKE      5/5/2006
7333   18604 DRY POND DRIVE       ** USE 1968(LENNAR HOMES)   HIDDEN LAKE      5/5/2006
7334   3413 TRICKLING SPRINGS     ** USE 1968(LENNAR HOMES)   HIDDEN LAKE      5/5/2006
7335   3001 GOLDENOAK CIRCLE      ** USE 1968(LENNAR HOMES)   BEHRENS RANCH    5/8/2006
7336   18308 SHALLOW POOL DR.     ** USE 1968(LENNAR HOMES)   HIDDEN LAKE     5/10/2006
7337   18600 DRY POND DRIVE       ** USE 1968(LENNAR HOMES)   HIDDEN LAKE     5/12/2006
7338   1008 PLACID CREEK CT.      ** USE 1968(LENNAR HOMES)   TERAVISTA       5/15/2006
7339   1002 PLACID CREEK CT.      ** USE 1968(LENNAR HOMES)   TERAVISTA       5/15/2006
7340   3333 GOLDENOAK CIRCLE      ** USE 1968(LENNAR HOMES)   BEHRENS RANCH   5/16/2006
7341   18304 SHALLOW POOL DRIVE   ** USE 1968(LENNAR HOMES)   HIDDEN LAKE     5/17/2006
7342   4017 LAKE EDGE WAY         ** USE 1968(LENNAR HOMES)   HIDDEN LAKE     5/17/2006
7343   4025 LAKE EDGE WAY         ** USE 1968(LENNAR HOMES)   HIDDEN LAKE     5/18/2006
7344   4021 LAKE EDGE WAY         ** USE 1968(LENNAR HOMES)   HIDDEN LAKE     5/18/2006
7345   417 MISTY MORN LANE        ** USE 1968(LENNAR HOMES)   RED OAKS        5/22/2006
7346   18608 DRY POND DRIVE       ** USE 1968(LENNAR HOMES)   HIDDEN LAKE     5/23/2006
7347   1001 PLACID CREEK CT.      ** USE 1968(LENNAR HOMES)   TERAVISTA       5/24/2006
7348   415 MISTY MORN LANE        ** USE 1968(LENNAR HOMES)   RED OAKS        5/24/2006
7349   18612 DRY POND DRIVE       ** USE 1968(LENNAR HOMES)   HIDDEN LAKE     5/25/2006
7350   410 MISTY MORN LANE        ** USE 1968(LENNAR HOMES)   RED OAKS        5/31/2006
7351   405 SCARLET MAPLE DRIVE    ** USE 1968(LENNAR HOMES)   RED OAKS        5/31/2006
7352   1108 STONE SLOPE COURT     ** USE 1968(LENNAR HOMES)   TERAVISTA        6/1/2006
7353   4203 PLACID CREEK WAY      ** USE 1968(LENNAR HOMES)   TERAVISTA        6/1/2006
7354   412 MISTY MORN LANE        ** USE 1968(LENNAR HOMES)   RED OAKS         6/6/2006
7355   4211 MEADOW VISTA LANE     ** USE 1968(LENNAR HOMES)   TERAVISTA        6/7/2006
7356   4213 MEADOW VISTA LANE     ** USE 1968(LENNAR HOMES)   TERAVISTA        6/7/2006
7357   18316 SHALLOW POOL DRIVE   ** USE 1968(LENNAR HOMES)   HIDDEN LAKE      6/8/2006
7358   18312 SHALLOW POOL DRIVE   ** USE 1968(LENNAR HOMES)   HIDDEN LAKE      6/8/2006
7359   18501 BLUE POND DRIVE      ** USE 1968(LENNAR HOMES)   HIDDEN LAKE     6/12/2006
7360   18505 BLUE POND DRIVE      ** USE 1968(LENNAR HOMES)   HIDDEN LAKE     6/12/2006
7361   4441 ROLLING WATER DRIVE   ** USE 1968(LENNAR HOMES)   HIDDEN LAKE     6/12/2006
7362   4437 ROLLING WATER DRIVE   ** USE 1968(LENNAR HOMES)   HIDDEN LAKE     6/13/2006
7363   4012 LAKE EDGE WAY         ** USE 1968(LENNAR HOMES)   HIDDEN LAKE     6/14/2006
7364   4008 LAKE EDGE WAY         ** USE 1968(LENNAR HOMES)   HIDDEN LAKE     6/14/2006
7365   1101 STONE SLOPE COURT     ** USE 1968(LENNAR HOMES)   TERAVISTA       6/15/2006
7366   3704 VEILED FALLS          ** USE 1968(LENNAR HOMES)   HIDDEN LAKE     6/19/2006
7367   3708 VEILED FALLS          ** USE 1968(LENNAR HOMES)   HIDDEN LAKE     6/20/2006
7368   4205 MEADOW VISTA LANE     ** USE 1968(LENNAR HOMES)   TERAVISTA       6/22/2006


                                                                                          134
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 142 of 1053 PageID:
                                    17707

7369   4207 MEADOW VISTA LANE      ** USE 1968(LENNAR HOMES)   TERAVISTA        6/23/2006
7370   416 MISTY MORN LANE         ** USE 1968(LENNAR HOMES)   RED OAKS         6/26/2006
7371   414 MISTY MORN LANE         ** USE 1968(LENNAR HOMES)   RED OAKS         6/26/2006
7372   1129 WINDING CREEK          ** USE 1968(LENNAR HOMES)   TERAVISTA        6/30/2006
7373   18329 SHALLOW POOL DRIVE    ** USE 1968(LENNAR HOMES)   HIDDEN LAKE       7/5/2006
7374   4215 MEADOW VISTA LANE      ** USE 1968(LENNAR HOMES)   TERAVISTA         7/5/2006
7375   3405 TRICKLING SPRINGS      ** USE 1968(LENNAR HOMES)   HIDDEN LAKE       7/7/2006
7376   3409 TRICKLING SPRINGS      ** USE 1968(LENNAR HOMES)   HIDDEN LAKE       7/7/2006
7377   18721 SILENT WATER WAY      ** USE 1968(LENNAR HOMES)   HIDDEN LAKE       7/7/2006
7378   18333 SHALLOW POOL DRIVE    ** USE 1968(LENNAR HOMES)   HIDDEN LAKE      7/10/2006
7379   4201 MEADOW VISTA LANE      ** USE 1968(LENNAR HOMES)   TERAVISTA        7/11/2006
7380   4203 MEADOW VISTA LANE      ** USE 1968(LENNAR HOMES)   TERAVISTA        7/11/2006
7381   4316 VEILED FALLS           ** USE 1968(LENNAR HOMES)   HIDDEN LAKE      7/12/2006
7382   3337 GOLDENOAK CIRCLE       ** USE 1968(LENNAR HOMES)   BEHRENS RANCH    7/26/2006
7383   310 SADDLE RIDGE DRIVE      ** USE 1968(LENNAR HOMES)   RANCH AT BRUS    7/28/2006
7384   905 WOOD MESA DRIVE         ** USE 1968(LENNAR HOMES)   TERAVISTA        7/31/2006
7385   903 WOOD MESA DRIVE         ** USE 1968(LENNAR HOMES)   TERAVISTA        7/31/2006
7386   901 WOOD MESA DRIVE         ** USE 1968(LENNAR HOMES)   TERAVISTA         8/1/2006
7387   312 SADDLE RIDGE DRIVE      ** USE 1968(LENNAR HOMES)   RANCH AT BRUS     8/7/2006
7388   811 WOOD MESA DRIVE         ** USE 1968(LENNAR HOMES)   TERAVISTA         8/7/2006
7389   308 SADDLE RIDGE DRIVE      ** USE 1968(LENNAR HOMES)   RANCH AT BRUS     8/9/2006
7390   306 SADDLE RIDGE DRIVE      ** USE 1968(LENNAR HOMES)   RANCH AT BRUS    8/10/2006
7391   809 WOOD MESA DRIVE         ** USE 1968(LENNAR HOMES)   TERAVISTA        8/15/2006
7392   807 WOOD MESA DRIVE         ** USE 1968(LENNAR HOMES)   TERAVISTA        8/15/2006
7393   805 WOOD MESA DRIVE         ** USE 1968(LENNAR HOMES)   TERAVISTA        8/16/2006
7394   300 SADDLE RIDGE DRIVE      ** USE 1968(LENNAR HOMES)   RANCH AT BRUS    8/28/2006
7395   304 SADDLE RIDGE DRIVE      ** USE 1968(LENNAR HOMES)   RANCH AT BRUS    8/28/2006
7396   302 SADDLE RIDGE DRIVE      ** USE 1968(LENNAR HOMES)   RANCH AT BRUS    8/28/2006
7397   812 WOOD MESA DRIVE         ** USE 1968(LENNAR HOMES)   TERAVISTA        8/30/2006
7398   810 WOOD MESA DRIVE         ** USE 1968(LENNAR HOMES)   TERAVISTA        8/30/2006
7399   300 FLAGSTONE COURT         ** USE 1968(LENNAR HOMES)   RANCH AT BRUS     9/1/2006
7400   1200 MAGNOLIA COURT         ** USE 1968(LENNAR HOMES)   FOREST OAKS      9/18/2006
7401   1118 SHILOH STREET          ** USE 1968(LENNAR HOMES)   FOREST OAKS      9/18/2006
7402   1109 SHILOH STREET          ** USE 1968(LENNAR HOMES)   FOREST OAKS      9/18/2006
7403   302 FLAGSTONE COURT         ** USE 1968(LENNAR HOMES)   RANCH AT BRUS    9/19/2006
7404   806 WOOD MESA DRIVE         ** USE 1968(LENNAR HOMES)   TERAVISTA        9/19/2006
7405   808 WOOD MESA DRIVE         ** USE 1968(LENNAR HOMES)   TERAVISTA        9/19/2006
7406   1103 SHILOH STREET          ** USE 1968(LENNAR HOMES)   FOREST OAKS      9/20/2006
7407   802 WOOD MESA DRIVE         ** USE 1968(LENNAR HOMES)   TERAVISTA        9/22/2006
7408   804 WOOD MESA DRIVE         ** USE 1968(LENNAR HOMES)   TERAVISTA        9/22/2006
7409   304 FLAGSTONE COURT         ** USE 1968(LENNAR HOMES)   RANCH AT BRUS    9/28/2006
7410   300 GATEPOST COURT          ** USE 1968(LENNAR HOMES)   RANCH AT BRUS    9/28/2006
7411   302 GATEPOST COURT          ** USE 1968(LENNAR HOMES)   RANCH AT BRUS    9/29/2006
7412   306 GATEPOST COURT          ** USE 1968(LENNAR HOMES)   RANCH AT BRUS   10/17/2006
7413   1101 SHILOH STREET          ** USE 1968(LENNAR HOMES)   FOREST OAKS     10/20/2006
7414   304 GATEPOST COURT          ** USE 1968(LENNAR HOMES)   RANCH AT BRUS   10/20/2006
7415   3901 WILDERNESS PATH BEND   ** USE 1968(LENNAR HOMES)   RANCH AT BRUS   10/23/2006
7416   3903 WILDERNESS PATH BEND   ** USE 1968(LENNAR HOMES)   RANCH AT BRUS   10/23/2006
7417   714 WOOD MESA COURT         ** USE 1968(LENNAR HOMES)   TERAVISTA       10/24/2006
7418   712 WOOD MESA COURT         ** USE 1968(LENNAR HOMES)   TERAVISTA       10/24/2006
7419   715 WOOD MESA COURT         ** USE 1968(LENNAR HOMES)   TERAVISTA       10/26/2006
7420   717 WOOD MESA COURT         ** USE 1968(LENNAR HOMES)   TERAVISTA       10/26/2006
7421   1203 MAGNOLIA STREET        ** USE 1968(LENNAR HOMES)   FOREST OAKS      11/2/2006
7422   3907 WILDERNESS PATH        ** USE 1968(LENNAR HOMES)   RANCH AT BRUS    11/3/2006
7423   3905 WILDERNESS PATH        ** USE 1968(LENNAR HOMES)   RANCH AT BRUS    11/6/2006


                                                                                            135
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 143 of 1053 PageID:
                                    17708

7424   708 WOOD MESA COURT       ** USE 1968(LENNAR HOMES)   TERAVISTA         11/10/2006
7425   710 WOOD MESA COURT       ** USE 1968(LENNAR HOMES)   TERAVISTA         11/11/2006
7426   713 WOOD MESA COURT       ** USE 1968(LENNAR HOMES)   TERAVISTA         11/15/2006
7427   711 WOOD MESA COURT       ** USE 1968(LENNAR HOMES)   TERAVISTA         11/16/2006
7428   314 LEDGESTONE DRIVE      ** USE 1968(LENNAR HOMES)   LEDGESTONE        11/17/2006
7429   300 STEER ACRES COURT     ** USE 1968(LENNAR HOMES)   RANCH AT BRUS     11/17/2006
7430   3909 WILDERNESS PATH      ** USE 1968(LENNAR HOMES)   RANCH AT BRUS     11/17/2006
7431   370 LEDGESTONE DRIVE      ** USE 1968(LENNAR HOMES)   LEDGESTONE        11/21/2006
7432   344 LEDGESTONE DRIVE      ** USE 1968(LENNAR HOMES)   LEDGESTONE        11/28/2006
7433   358 LEDGESTONE DRIVE      ** USE 1968(LENNAR HOMES)   LEDGESTONE        11/28/2006
7434   389 LIMESTONE TRAIL       ** USE 1968(LENNAR HOMES)   LEDGESTONE        11/29/2006
7435   386 LIMESTONE TRAIL       ** USE 1968(LENNAR HOMES)   LEDGESTONE        11/29/2006
7436   907 SEDALIA STREET        ** USE 1968(LENNAR HOMES)   FOREST OAKS        12/7/2006
7437   706 WOOD MESA COURT       ** USE 1968(LENNAR HOMES)   TERAVISTA         12/11/2006
7438   704 WOOD MESA COURT       ** USE 1968(LENNAR HOMES)   TERAVISTA         12/11/2006
7439   300 LEDGESTONE DRIVE      ** USE 1968(LENNAR HOMES)   LEDGESTONE        12/12/2006
7440   902 SEDALIA STREET        ** USE 1968(LENNAR HOMES)   FOREST OAKS       12/12/2006
7441   904 SEDALIA STREET        ** USE 1968(LENNAR HOMES)   FOREST OAKS       12/12/2006
7442   4204 PLACID CREEK WAY     ** USE 1968(LENNAR HOMES)   TERAVISTA         12/13/2006
7443   302 STEER ACRES COURT     ** USE 1968(LENNAR HOMES)   RANCH AT BRUS     12/14/2006
7444   304 STEER ACRE COURT      ** USE 1968(LENNAR HOMES)   RANCH AT BRUS     12/14/2006
7445   1001 SEDALIA STREET       ** USE 1968(LENNAR HOMES)   FOREST OAKS       12/15/2006
7446   909 SEDALIA STREET        ** USE 1968(LENNAR HOMES)   FOREST OAKS       12/18/2006
7447   709 WOOD MESA COURT       ** USE 1968(LENNAR HOMES)   TERAVISTA         12/22/2006
7448   707 WOOD MESA COURT       ** USE 1968(LENNAR HOMES)   TERAVISTA         12/27/2006
7449   1310 KOTHMAN DRIVE        ARMADILLO HOMES             ENCLAVE AT BRUS     1/3/2006
7450   408 GETTYSBURG LOOP       ARMADILLO HOMES             SHANANDOAH          1/5/2006
7451   1127 ENCLAVE WAY          ARMADILLO HOMES             ENCLAVE AT BRUS     1/5/2006
7452   10904 GERALD ALLEN LOOP   ARMADILLO HOMES             SLAUGHTER CREEK     1/9/2006
7453   2109 BOYDS WAY            ARMADILLO HOMES             SLAUGHTER CREEK    1/10/2006
7454   10908 GERALD ALLEN LOOP   ARMADILLO HOMES             SLAUGHTER CREEK    1/12/2006
7455   2125 BOYDS WAY            ARMADILLO HOMES             SLAUGHTER CREEK    1/12/2006
7456   11013 GERALD ALLEN LOOP   ARMADILLO HOMES             SLAUGHTER CREEK    1/12/2006
7457   2021 BOYDS WAY            ARMADILLO HOMES             SLAUGHTER CREEK    1/12/2006
7458   2029 BOYDS WAY            ARMADILLO HOMES             SLAUGHTER CREEK    1/12/2006
7459   1100 CONCAN DRIVE         ARMADILLO HOMES             ENCLAVE AT BRUS    1/13/2006
7460   1118 CONCAN DRIVE         ARMADILLO HOMES             ENCLAVE AT BRUS    1/13/2006
7461   1406 PEARSALL LANE        ARMADILLO HOMES             ENCLAVE AT BRUS    1/16/2006
7462   104 OAKLAND COVE          ARMADILLO HOMES             OLD TOWN VILL.     1/17/2006
7463   605 RED BUD COVE          ARMADILLO HOMES             OLD TOWN VILL.     1/19/2006
7464   105 BLUEBONNET TRAIL      ARMADILLO HOMES             OLD TOWN VILL.     1/19/2006
7465   514 FRIENDSHIP COVE       ARMADILLO HOMES             OLD TOWN VILL.     1/19/2006
7466   2017 BOYDS WAY            ARMADILLO HOMES             SLAUGHTER CREEK    1/25/2006
7467   10920 GERALD ALLEN LOOP   ARMADILLO HOMES             SLAUGHTER CREEK    1/25/2006
7468   11009 GERALD ALLEN LOOP   ARMADILLO HOMES             SLAUGHTER CREEK    1/25/2006
7469   103 OAKLAND COVE          ARMADILLO HOMES             OLD TOWN VILL.     1/30/2006
7470   #108 10700 MACMORA ROAD   ARMADILLO HOMES             MACMORA COTTAGE     2/2/2006
7471   #110 10700 MACMORA ROAD   ARMADILLO HOMES             MACMORA COTTAGE     2/2/2006
7472   #109 10700 MACMORA ROAD   ARMADILLO HOMES             MACMORA COTTAGE     2/2/2006
7473   #102 10700 MACMORA ROAD   ARMADILLO HOMES             MACMORA COTTAGE    2/10/2006
7474   #105 10700 MACMORA ROAD   ARMADILLO HOMES             MACMORA COTTAGE    2/10/2006
7475   2100 BOYDS WAY            ARMADILLO HOMES             SLAUGHTER CREEK    2/13/2006
7476   2016 BOYDS WAY            ARMADILLO HOMES             SLAUGHTER CREEK    2/14/2006
7477   #101 10700 MACMORA ROAD   ARMADILLO HOMES             MACMORA COTTAGE    2/14/2006
7478   2032 BOYDS WAY            ARMADILLO HOMES             SLAUGHTER CREEK    2/14/2006


                                                                                            136
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 144 of 1053 PageID:
                                    17709

7479   #103 10700 MACMORA ROAD   ARMADILLO HOMES   MACMORA COTTAGE   2/14/2006
7480   #107 10700 MACMORA ROAD   ARMADILLO HOMES   MACMORA COTTAGE   2/15/2006
7481   #104 10700 MACMORA ROAD   ARMADILLO HOMES   MACMORA COTTAGE   2/23/2006
7482   2019 CONCAN DRIVE         ARMADILLO HOMES   ENCLAVE AT BRUS   3/17/2006
7483   2002 CONCAN DRIVE         ARMADILLO HOMES   ENCLAVE AT BRUS   3/17/2006
7484   2016 CONCAN DRIVE         ARMADILLO HOMES   ENCLAVE AT BRUS   3/21/2006
7485   1400 DELIA CHAPA LANE     ARMADILLO HOMES   ENCLAVE AT BRUS    4/3/2006
7486   1119 CONCAN DRIVE         ARMADILLO HOMES   ENCLAVE AT BRUS   4/10/2006
7487   1106 REAGAN WELLS DRIVE   ARMADILLO HOMES   ENCLAVE AT BRUS   4/14/2006
7488   2108 BOYDS WAY            ARMADILLO HOMES   SLAUGHTER CREEK   4/17/2006
7489   11001 GERALD ALLEN LOOP   ARMADILLO HOMES   SLAUGHTER CREEK   4/17/2006
7490   1101 CONCAN DRIVE         ARMADILLO HOMES   ENCLAVE AT BRUS   4/18/2006
7491   2005 CONCAN DRIVE         ARMADILLO HOMES   ENCLAVE AT BRUS   4/20/2006
7492   2003 CONCAN DRIVE         ARMADILLO HOMES   ENCLAVE AT BRUS   4/27/2006
7493   2003 BLEWETT DRIVE        ARMADILLO HOMES   ENCLAVE AT BRUS   4/28/2006
7494   1113 CONCAN DRIVE         ARMADILLO HOMES   ENCLAVE AT BRUS    5/1/2006
7495   303 BANDERA WOODS BLVD    ARMADILLO HOMES   COUNTY LINE        5/1/2006
7496   400 BANDERA WOODS BLVD    ARMADILLO HOMES   COUNTY LINE        5/1/2006
7497   103 JEFFERSON COVE        ARMADILLO HOMES   COUNTY LINE        5/1/2006
7498   2025 BOYDS WAY            ARMADILLO HOMES   SLAUGHTER CREEK    5/4/2006
7499   2128 BOYDS WAY            ARMADILLO HOMES   SLAUGHTER CREEK    5/4/2006
7500   2017 BLEWETT DRIVE        ARMADILLO HOMES   ENCLAVE AT BRUS    5/5/2006
7501   510 FRIENDSHIP COVE       ARMADILLO HOMES   OLD TOWN VILL.    5/16/2006
7502   1104 CONCAN DRIVE         ARMADILLO HOMES   ENCLAVE AT BRUS   5/17/2006
7503   1108 CONCAN DRIVE         ARMADILLO HOMES   ENCLAVE AT BRUS   5/17/2006
7504   1106 CONCAN DRIVE         ARMADILLO HOMES   ENCLAVE AT BRUS   5/17/2006
7505   113 JEFFERSON COVE        ARMADILLO HOMES   COUNTY LINE       5/17/2006
7506   412 BANDERA WOODS BLVD.   ARMADILLO HOMES   COUNTY LINE       5/17/2006
7507   105 JEFFERSON COVE        ARMADILLO HOMES   COUNTY LINE       5/19/2006
7508   305 BANDERA WOODS BLVD    ARMADILLO HOMES   COUNTY LINE       5/19/2006
7509   1121 ENCLAVE WAY          ARMADILLO HOMES   ENCLAVE AT BRUS   5/22/2006
7510   11017 GERALD ALLEN LOOP   ARMADILLO HOMES   SLAUGHTER CREEK   5/24/2006
7511   10817 GERALD ALLEN LOOP   ARMADILLO HOMES   SLAUGHTER CREEK   5/24/2006
7512   512 FRIENDSHIP COVE       ARMADILLO HOMES   OLD TOWN VILL.    5/25/2006
7513   117 BURNET FOREST COVE    ARMADILLO HOMES   COUNTY LINE        6/1/2006
7514   403 BANDERA WOODS BLVD.   ARMADILLO HOMES   COUNTY LINE        6/1/2006
7515   413 BANDERA WOODS BLVD.   ARMADILLO HOMES   COUNTY LINE        6/1/2006
7516   1101 ENCLAVE WAY          ARMADILLO HOMES   ENCLAVE AT BRUS    6/5/2006
7517   1523 REAGAN WELLS         ARMADILLO HOMES   ENCLAVE AT BRUS   6/12/2006
7518   409 BANDERA WOODS BLVD.   ARMADILLO HOMES   COUNTY LINE       6/14/2006
7519   414 BANDERA WOODS BLVD.   ARMADILLO HOMES   COUNTY LINE       6/14/2006
7520   416 BANDERA WOODS BLVD.   ARMADILLO HOMES   COUNTY LINE       6/14/2006
7521   116 BURNET FOREST COVE    ARMADILLO HOMES   COUNTY LINE       6/14/2006
7522   100 WILLIAMSON COVE       ARMADILLO HOMES   COUNTY LINE       6/28/2006
7523   110 JEFFERSON COVE        ARMADILLO HOMES   COUNTY LINE       6/28/2006
7524   104 WILLIAMSON COVE       ARMADILLO HOMES   COUNTY LINE       7/18/2006
7525   1117 CONCAN DRIVE         ARMADILLO HOMES   ENCLAVE AT BRUS   7/25/2006
7526   1109 CONCAN DRIVE         ARMADILLO HOMES   ENCLAVE AT BRUS   7/26/2006
7527   100 JEFFERSON COVE        ARMADILLO HOMES   COUNTY LINE        8/2/2006
7528   1110 ENCLAVE WAY          ARMADILLO HOMES   ENCLAVE AT BRUS    8/4/2006
7529   1112 ENCLAVE WAY          ARMADILLO HOMES   ENCLAVE AT BRUS    8/9/2006
7530   #112 10700 MACMORA ROAD   ARMADILLO HOMES   MACMORA COTTAGE   8/10/2006
7531   #114 10700 MACMORA ROAD   ARMADILLO HOMES   MACMORA COTTAGE   8/10/2006
7532   114 JEFFERSON COVE        ARMADILLO HOMES   COUNTY LINE       8/11/2006
7533   106 WILLIAMSON COVE       ARMADILLO HOMES   COUNTY LINE       8/11/2006


                                                                                 137
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 145 of 1053 PageID:
                                    17710

7534   #115 10700 MACMORA RD.      ARMADILLO HOMES            MACMORA COTTAGE    8/17/2006
7535   #118 10700 MACMORA ROAD     ARMADILLO HOMES            MACMORA COTTAGE    8/28/2006
7536   405 BANDERA WOODS BLVD.     ARMADILLO HOMES            COUNTY LINE        9/11/2006
7537   407 BANDERA WOODS BLVD.     ARMADILLO HOMES            COUNTY LINE        9/11/2006
7538   411 BANDERA WOODS BLVD.     ARMADILLO HOMES            COUNTY LINE        9/11/2006
7539   #113 10700 MACMORA ROAD     ARMADILLO HOMES            MACMORA COTTAGE    9/12/2006
7540   #111 10700 MACMORA ROAD     ARMADILLO HOMES            MACMORA COTTAGE    9/13/2006
7541   102 WILLIAMSON COVE         ARMADILLO HOMES            COUNTY LINE        9/18/2006
7542   1115 CONCAN DRIVE           ARMADILLO HOMES            ENCLAVE AT BRUS    9/22/2006
7543   #116 10700 MACMORA ROAD     ARMADILLO HOMES            MACMORA COTTAGE    9/26/2006
7544   #117 10700 MACMORA ROAD     ARMADILLO HOMES            MACMORA COTTAGE    9/26/2006
7545   1111 CONCAN DRIVE           ARMADILLO HOMES            ENCLAVE AT BRUS    9/28/2006
7546   1103 CONCAN DRIVE           ARMADILLO HOMES            ENCLAVE AT BRUS    9/28/2006
7547   2015 BLEWETT DRIVE          ARMADILLO HOMES            ENCLAVE AT BRUS    10/2/2006
7548   1105 CONCAN DRIVE           ARMADILLO HOMES            ENCLAVE AT BRUS    10/2/2006
7549   1110 CONCAN DRIVE           ARMADILLO HOMES            ENCLAVE AT BRUS    10/3/2006
7550   1107 CONCAN DRIVE           ARMADILLO HOMES            ENCLAVE AT BRUS    10/3/2006
7551   1414 DELIA CHAPA LANE       ARMADILLO HOMES            ENCLAVE AT BRUS    10/4/2006
7552   115 JEFFERSON COVE          ARMADILLO HOMES            COUNTY LINE       10/11/2006
7553   417 BANDERA WOODS BLVD.     ARMADILLO HOMES            COUNTY LINE       10/24/2006
7554   105 EMORY FIELDS DRIVE      ARMADILLO HOMES            EMORY FARMS       11/10/2006
7555   103 EMORY FIELDS DRIVE      ARMADILLO HOMES            EMORY FARMS       11/10/2006
7556   127 EMORY FIELDS DRIVE      ARMADILLO HOMES            EMORY FARMS       11/11/2006
7557   129 EMORY FIELDS DRIVE      ARMADILLO HOMES            EMORY FARMS       11/13/2006
7558   2011 BLEWETT DRIVE          ARMADILLO HOMES            ENCLAVE AT BRUS   11/14/2006
7559   2016 BLEWETT DRIVE          ARMADILLO HOMES            ENCLAVE AT BRUS   11/14/2006
7560   1003 NORTH ASH COVE         ARMADILLO HOMES            EMORY FARMS       11/22/2006
7561   #121 10700 MACMORA ROAD     ARMADILLO HOMES            MACMORA COTTAGE    12/1/2006
7562   #122 10700 MACMORA ROAD     ARMADILLO HOMES            MACMORA COTTAGE    12/1/2006
7563   1108 REAGAN WELLS DRIVE     ARMADILLO HOMES            ENCLAVE AT BRUS   12/18/2006
7564   1601 KNOWLES DRIVE          ARMADILLO HOMES            ENCLAVE AT BRUS   12/22/2006
7565   2905 DON HILL LANE          EMERALD CONSTRUCTION CO.   TAYLOR, TEXAS       3/4/2006
7566   2900 DON HILL LANE          EMERALD CONSTRUCTION CO.   TAYLOR, TEXAS      7/19/2006
7567   2806 DON HILL LANE          EMERALD CONSTRUCTION CO.   TAYLOR, TEXAS       8/4/2006
7568   2903 DON HILL LANE          EMERALD CONSTRUCTION CO.   TAYLOR, TEXAS     10/30/2006
7569   314 RIVERWALK DRIVE         PBC, INC.                  RIVERWALK          2/13/2006
7570   9600 BILLINGHAM TRAIL(PH)   PBC, INC.                  AVERY RANCH        4/20/2006
7571   5808 WHITEBROOK DRIVE       LELAND DANDRIDGE           LAS CIMAS          9/18/2006
7572   7206 GUNNISON PASS          LELAND DANDRIDGE           LAS CIMAS         10/31/2006
7573   7510 A LAZY CREEK DRIVE     LELAND DANDRIDGE           LAS CIMAS         11/29/2006
7574   7510 B LAZY CREEK DRIVE     LELAND DANDRIDGE           LAS CIMAS         11/29/2006
7575   7508 A LAZY CREEK DRIVE     LELAND DANDRIDGE           LAS CIMAS         11/29/2006
7576   7508 B LAZY CREEK DRIVE     LELAND DANDRIDGE           LAS CIMAS         11/29/2006
7577   7512 A LAZY CREEK DRIVE     LELAND DANDRIDGE           LAS CIMAS         11/29/2006
7578   7512 B LAZY CREEK DRIVE     LELAND DANDRIDGE           LAS CIMAS         11/29/2006
7579   7504 A LAZY CREEK DRIVE     LELAND DANDRIDGE           LAS CIMAS          12/1/2006
7580   7504 B LAZY CREEK DRIVE     LELAND DANDRIDGE           LAS CIMAS          12/1/2006
7581   7502 A LAZY CREEK DRIVE     LELAND DANDRIDGE           LAS CIMAS          12/1/2006
7582   7502 B LAZY CREEK DRIVE     LELAND DANDRIDGE           LAS CIMAS          12/1/2006
7583   7506 A LAZY CREEK DRIVE     LELAND DANDRIDGE           LAS CIMAS          12/1/2006
7584   7506 B LAZY CREEK DRIVE     LELAND DANDRIDGE           LAS CIMAS          12/1/2006
7585   7519 A LAZY CREEK DRIVE     LELAND DANDRIDGE           LAS CIMAS          12/7/2006
7586   7519 B LAZY CREEK DRIVE     LELAND DANDRIDGE           LAS CIMAS          12/7/2006
7587   7515 A LAZY CREEK DRIVE     LELAND DANDRIDGE           LAS CIMAS          12/7/2006
7588   7515 B LAZY CREEK DRIVE     LELAND DANDRIDGE           LAS CIMAS          12/7/2006


                                                                                             138
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 146 of 1053 PageID:
                                    17711

7589   7509 A LAZY CREEK DRIVE    LELAND DANDRIDGE   LAS CIMAS          12/7/2006
7590   7509 B LAZY CREEK DRIVE    LELAND DANDRIDGE   LAS CIMAS          12/7/2006
7591   7513 A LAZY CREEK DRIVE    LELAND DANDRIDGE   LAS CIMAS          12/7/2006
7592   7513 B LAZY CREEK DRIVE    LELAND DANDRIDGE   LAS CIMAS          12/7/2006
7593   7511 A LAZY CREEK DRIVE    LELAND DANDRIDGE   LAS CIMAS          12/7/2006
7594   7511 B LAZY CREEK DRIVE    LELAND DANDRIDGE   LAS CIMAS          12/7/2006
7595   7517 A LAZY CREEK DRIVE    LELAND DANDRIDGE   LAS CIMAS         12/13/2006
7596   7517 B LAZY CREEK DRIVE    LELAND DANDRIDGE   LAS CIMAS         12/13/2006
7597   2518 TERLINGUA DRIVE       NEWMARK            TWIN CREEKS CP      1/3/2006
7598   2707 IZORO BEND            NEWMARK            TWIN CREEKS CP      1/3/2006
7599   2504 CHAROLAIS COURT       NEWMARK            BEHRENS RANCH       1/3/2006
7600   2500 CHAROLIAS COURT       NEWMARK            BEHRENS RANCH       1/3/2006
7601   2508 CHAROLIAS COURT       NEWMARK            BEHRENS RANCH       1/3/2006
7602   10805 SPLIT STONE          NEWMARK            LA CROSSE           1/3/2006
7603   3719 TALL CEDARS           NEWMARK            RANCH AT BRUS       1/4/2006
7604   3717 TALL CEDARS ROAD      NEWMARK            RANCH AT BRUS       1/4/2006
7605   300 ARROWHEAD TRAIL        NEWMARK            RANCH AT BRUS       1/5/2006
7606   11413 HOLLISTER DRIVE      NEWMARK            SOMERSET ESTATE     1/5/2006
7607   704 HEGARTY DR.            NEWMARK            BUTTERCUP CREEK     1/5/2006
7608   600 ARROWHEAD TRAIL        NEWMARK            RANCH AT BRUS       1/5/2006
7609   3715 TALL CEDARS ROAD      NEWMARK            RANCH AT BRUS       1/5/2006
7610   2900 CENTENNIAL OLYMPIC.   NEWMARK            STEINER RANCH       1/6/2006
7611   2009 WAYWARD SUN DRIVE     NEWMARK            PIONEER CROSS       1/6/2006
7612   2824 CENTENNIAL OLYMPIC    NEWMARK            STEINER RANCH       1/6/2006
7613   2105 WESTFALIAN TRAIL      NEWMARK            STEINER RANCH       1/6/2006
7614   11813 LARCH VALLEY DRIVE   NEWMARK            PIONEER CROSS       1/6/2006
7615   11613 LARCH VALLEY DR.     NEWMARK            PIONEER CROSS       1/6/2006
7616   #24 1036 LIBERTY PARK      NEWMARK            TREEMONT            1/9/2006
7617   #32 1036 LIBERTY PARK      NEWMARK            TREEMONT            1/9/2006
7618   #37 1036 LIBERTY PARK      NEWMARK            TREEMONT            1/9/2006
7619   1309 QUAIL CREEK TRAIL     NEWMARK            FOREST OAKS         1/9/2006
7620   314 WATER OAK DRIVE        NEWMARK            FOREST OAKS         1/9/2006
7621   2503 ECHO WOOD PLACE       NEWMARK            BEHRENS RANCH       1/9/2006
7622   10816 SPLIT STONE WAY      NEWMARK            LA CROSSE           1/9/2006
7623   2824 STONECREEK PLACE      NEWMARK            BEHRENS RANCH       1/9/2006
7624   7612 JOURNEYVILLE DRIVE    NEWMARK            LANTANA            1/10/2006
7625   11312 HOLLISTER DRIVE      NEWMARK            SOMERSET ESTATE    1/10/2006
7626   603 ARROWHEAD TRAIL        NEWMARK            RANCH AT BRUS      1/10/2006
7627   531 VICTORIA DRIVE         NEWMARK            BUTTERCUP CREEK    1/10/2006
7628   #18 1036 LIBERTY PARK      NEWMARK            TREEMONT           1/10/2006
7629   310 LONGHORN RIDGE         NEWMARK            RANCH AT BRUS      1/11/2006
7630   607 JACOB TRAIL            NEWMARK            BUTTERCUP CREEK    1/11/2006
7631   7617 JOURNEYVILLE DRIVE    NEWMARK            LANTANA            1/11/2006
7632   3609 JUNIPER HILLS ST.     NEWMARK            RANCH AT BRUS      1/12/2006
7633   2516 CHAROLIAS COURT       NEWMARK            BEHRENS RANCH      1/12/2006
7634   2810 STONECREEK PLACE      NEWMARK            BEHRENS RANCH      1/12/2006
7635   7505 JOURNEYVILLE DRIVE    NEWMARK            LANTANA            1/13/2006
7636   401 MISTY MORN LANE        NEWMARK            RED OAKS           1/13/2006
7637   1311 QUAIL CREEK TRAIL     NEWMARK            FOREST OAKS        1/13/2006
7638   1613 BOWERTON DRIVE        NEWMARK            PIONEER CROSS      1/13/2006
7639   403 MISTY MORN LANE        NEWMARK            RED OAKS           1/16/2006
7640   405 MISTY MORN LANE        NEWMARK            RED OAKS           1/16/2006
7641   10801 SPLIT STONE WAY      NEWMARK            LA CROSSE          1/17/2006
7642   2520 CHAROLAIS COURT       NEWMARK            BEHRENS RANCH      1/17/2006
7643   10817 SPLIT STONE WAY      NEWMARK            LA CROSSE          1/17/2006


                                                                                    139
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 147 of 1053 PageID:
                                    17712

7644   1606 HUGHES DRIVE           NEWMARK       BUTTERCUP CREEK   1/18/2006
7645   601 HICKORY RUN DRIVE       NEWMARK       RED OAKS          1/18/2006
7646   600 HICKORY RUN DRIVE       NEWMARK       RED OAKS          1/18/2006
7647   2921 CENTENNIAL OLYMPIC     NEWMARK       STEINER RANCH     1/20/2006
7648   207 WALNUT CREEK            NEWMARK       FOREST OAKS       1/20/2006
7649   3627 PINE NEEDLE CIRCLE     NEWMARK       MAYFIELD RANCH    1/23/2006
7650   607 ARROWHEAD TRAIL         NEWMARK       RANCH AT BRUS     1/23/2006
7651   #14 A&B 1036 LIBERTY PARK   NEWMARK       TREEMONT          1/23/2006
7652   3716 CERULEAN WAY           NEWMARK       MAYFIELD RANCH    1/24/2006
7653   3810 SEBASTIAN COVE         NEWMARK       MAYFIELD RANCH    1/24/2006
7654   3809 SKY LANE               NEWMARK       MAYFIELD RANCH    1/24/2006
7655   155 GRAFTON LANE            NEWMARK       BELTERA           1/25/2006
7656   2133 WESTFALIAN             NEWMARK       STEINER RANCH     1/26/2006
7657   2129 WESTFALIAN             NEWMARK       STEINER RANCH     1/26/2006
7658   160 GRAFTON LANE            NEWMARK       BELTERA           1/26/2006
7659   410 ASPEN DRIVE             NEWMARK       BELTERA           1/26/2006
7660   13004 BLOOMFIELD HILLS      NEWMARK       STEINER RANCH     1/26/2006
7661   #54 1036 LIBERTY PARK       NEWMARK       TREEMONT          1/27/2006
7662   7329 JABORANDI DRIVE        NEWMARK       MERIDIAN          1/27/2006
7663   7325 JABORANDI DRIVE        NEWMARK       MERIDIAN          1/27/2006
7664   7313 JABORANDI DRIVE        NEWMARK       MERIDIAN          1/27/2006
7665   600 VICTORIA DRIVE          NEWMARK       BUTTERCUP CREEK   1/27/2006
7666   3709 PINE NEEDLE            NEWMARK       MAYFIELD RANCH    1/30/2006
7667   3753 CERULEAN WAY           NEWMARK       MAYFIELD RANCH    1/30/2006
7668   7533 BONNIEBROOK DRIVE      NEWMARK       LANTANA           1/30/2006
7669   7512 JOURNEYVILLE DRIVE     NEWMARK       LANTANA           1/30/2006
7670   3602 JUNIPER HILLS          NEWMARK       RANCH AT BRUS     1/30/2006
7671   1847 NELSON RANCH LOOP      NEWMARK       BUTTERCUP CREEK   1/31/2006
7672   1912 DRY SEASON TRAIL       NEWMARK       PIONEER CROSS     1/31/2006
7673   3724 PINE NEEDLE CIRCLE     NEWMARK       MAYFIELD RANCH    1/31/2006
7674   1838 NELSON RANCH LOOP      NEWMARK       BUTTERCUP CREEK   1/31/2006
7675   528 VICTORIA DRIVE          NEWMARK       BUTTERCUP CREEK   1/31/2006
7676   2121 WAYWARD SUN DRIVE      NEWMARK       PIONEER CROSS     1/31/2006
7677   #35 1036 LIBERTY PARK       NEWMARK       TREEMONT           2/1/2006
7678   10820 SPLIT STONE WAY       NEWMARK       LA CROSSE          2/1/2006
7679   3651 PINE NEEDLE CIRCLE     NEWMARK       MAYFIELD RANCH     2/1/2006
7680   10808 SPLIT STONE WAY       NEWMARK       LA CROSSE          2/1/2006
7681   3744 CERULEAN WAY           NEWMARK       MAYFIELD RANCH     2/1/2006
7682   805 TASHA COURT             NEWMARK       BUTTERCUP CREEK    2/2/2006
7683   3720 PINE NEEDLE CIRCLE     NEWMARK       MAYFIELD RANCH     2/2/2006
7684   3810 BRAM COVE              NEWMARK       MAYFIELD RANCH     2/3/2006
7685   11705 LARCH VALLEY DRIVE    NEWMARK       PIONEER CROSS      2/6/2006
7686   13024 APPALOOSA CHASE       NEWMARK       STEINER RANCH      2/6/2006
7687   #41 A&B 1036 LIBERTY PARK   NEWMARK       TREEMONT           2/6/2006
7688   3009 CENTENNIAL OLYMPIC     NEWMARK       STEINER RANCH      2/6/2006
7689   608 VICTORIA DRIVE          NEWMARK       BUTTERCUP CREEK    2/6/2006
7690   3800 REMINGTON ROAD         NEWMARK       RANCH AT BRUS      2/6/2006
7691   2116 HORSE WAGON            NEWMARK       PIONEER CROSS      2/6/2006
7692   2116 WAYWARD SUN DRIVE      NEWMARK       PIONEER CROSS      2/6/2006
7693   5912 TERRAVISTA DRIVE       NEWMARK       LANTANA            2/8/2006
7694   11401 GEORGIAN OAKS         NEWMARK       CIRCLE C RANCH     2/8/2006
7695   3665 PINE NEEDLE CIRCLE     NEWMARK       MAYFIELD RANCH     2/8/2006
7696   422 MADISON'S WAY           NEWMARK       BUTTERCUP CREEK    2/8/2006
7697   3749 PINE NEEDLE CIRCLE     NEWMARK       MAYFIELD RANCH     2/8/2006
7698   3822 VALLARTA LANE          NEWMARK       MAYFIELD RANCH     2/8/2006


                                                                               140
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 148 of 1053 PageID:
                                    17713

7699   1909 SHAKER TRAIL         NEWMARK         PIONEER CROSS      2/9/2006
7700   2435 SALORN WAY           NEWMARK         BEHRENS RANCH      2/9/2006
7701   11108 LONG WINTER DRIVE   NEWMARK         PIONEER CROSS      2/9/2006
7702   11008 LONG WINTER         NEWMARK         PIONEER CROSS      2/9/2006
7703   504 ARROWHEAD TRAIL       NEWMARK         RANCH AT BRUS     2/10/2006
7704   11012 LONG WINTER DRIVE   NEWMARK         PIONEER CROSS     2/10/2006
7705   1904 DRY SEASON           NEWMARK         PIONEER CROSS     2/10/2006
7706   7421 BONNIEBROOK DRIVE    NEWMARK         LANTANA           2/13/2006
7707   7633 MENLER DRIVE         NEWMARK         LANTANA           2/13/2006
7708   7608 MENLER DRIVE         NEWMARK         LANTANA           2/14/2006
7709   2423 SALORN WAY           NEWMARK         BEHRENS RANCH     2/14/2006
7710   11912 QUASSIA DRIVE       NEWMARK         MERIDIAN          2/15/2006
7711   306 WATER OAK DRIVE       NEWMARK         FOREST OAKS       2/16/2006
7712   2805 CENTENNIAL OLYMPIC   NEWMARK         STEINER RANCH     2/17/2006
7713   11417 HOLLISTER DRIVE     NEWMARK         SOMERSET ESTATE   2/20/2006
7714   617 VICTORIA DRIVE        NEWMARK         BUTTERCUP CREEK   2/21/2006
7715   508 VICTORIA DRIVE        NEWMARK         BUTTERCUP CREEK   2/21/2006
7716   411 SCARLET MAPLE         NEWMARK         RED OAKS          2/24/2006
7717   140 PAGOSA COURT          NEWMARK         BELTERA           2/24/2006
7718   600 JACOB TRAIL           NEWMARK         BUTTERCUP CREEK   2/27/2006
7719   111 BUCKSHOT WAY          NEWMARK         RANCH AT BRUS     2/27/2006
7720   11708 TIMBER HEIGHTS      NEWMARK         PIONEER CROSS     2/27/2006
7721   1801 HORSE WAGON          NEWMARK         PIONEER CROSS     2/27/2006
7722   602 JACOB TRAIL           NEWMARK         BUTTERCUP CREEK   2/28/2006
7723   2121 HORSE WAGON          NEWMARK         PIONEER CROSS      3/3/2006
7724   11509 PLOW HORSE COVE     NEWMARK         PIONEER CROSS      3/3/2006
7725   7804 CRANDALL ROAD        NEWMARK         SOMERSET ESTATE    3/6/2006
7726   11513 HOLLISTER DRIVE     NEWMARK         SOMERSET ESTATE    3/6/2006
7727   7917 CRANDALL ROAD        NEWMARK         SOMERSET ESTATE    3/7/2006
7728   3021 CENTENNIAL OLYMPIC   NEWMARK         STEINER RANCH      3/9/2006
7729   1920 WAYWARD SUN DRIVE    NEWMARK         PIONEER CROSS      3/9/2006
7730   1107 SHILOH STREET        NEWMARK         FOREST OAKS       3/10/2006
7731   7413 BONNIEBROOK DRIVE    NEWMARK         LANTANA           3/10/2006
7732   3724 CERULEAN WAY         NEWMARK         MAYFIELD RANCH    3/13/2006
7733   102 BUCK SHOT WAY         NEWMARK         RANCH AT BRUS     3/14/2006
7734   3601 JUNIPER HILLS        NEWMARK         RANCH AT BRUS     3/14/2006
7735   2029 WAYWARD SUN DRIVE    NEWMARK         PIONEER CROSS     3/15/2006
7736   7700 CRANDALL ROAD        NEWMARK         SOMERSET ESTATE   3/21/2006
7737   12524 CENTRAL PARK        NEWMARK         STEINER RANCH     3/22/2006
7738   10805 TRAIL WEARY DRIVE   NEWMARK         PIONEER CROSS     3/22/2006
7739   10813 SPLIT STONE WAY     NEWMARK         LA CROSSE         3/23/2006
7740   10817 TRAIL WEARY DRIVE   NEWMARK         PIONEER CROSS     3/23/2006
7741   2120 WAYWARD SUN DRIVE    NEWMARK         PIONEER CROSS     3/23/2006
7742   3905 WINCHESTER           NEWMARK         RANCH AT BRUS     3/27/2006
7743   13225 APPALOOSA CHASE     NEWMARK         STEINER RANCH     3/27/2006
7744   1816 SHAKER TRAIL         NEWMARK         PIONEER CROSS     3/27/2006
7745   1900 SHAKER TRAIL         NEWMARK         PIONEER CROSS     3/27/2006
7746   7509 JABORANDI DRIVE      NEWMARK         MERIDIAN          3/29/2006
7747   10812 SKY ROCK DRIVE      NEWMARK         LA CROSSE         3/29/2006
7748   11512 HOLLISTER DRIVE     NEWMARK         SOMERSET ESTATE   3/30/2006
7749   7821 CRANDALL ROAD        NEWMARK         SOMERSET ESTATE   3/30/2006
7750   7421 JABORANDI DRIVE      NEWMARK         MERIDIAN           4/3/2006
7751   3802 AZUR LANE            NEWMARK         MAYFIELD RANCH     4/3/2006
7752   3716 PINE NEEDLE CIRCLE   NEWMARK         MAYFIELD RANCH     4/3/2006
7753   2704 CULVER CLIFF         NEWMARK         TWIN CREEKS CP     4/5/2006


                                                                               141
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 149 of 1053 PageID:
                                    17714

7754   12104 CHERISSE DRIVE       NEWMARK        MERIDIAN          4/10/2006
7755   11901 QUASSIA DRIVE        NEWMARK        MERIDIAN          4/10/2006
7756   11905 QUASSIA DRIVE        NEWMARK        MERIDIAN          4/10/2006
7757   13012 APPALOOSA CHASE      NEWMARK        STEINER RANCH     4/10/2006
7758   13108 APPALOOSA CHASE      NEWMARK        STEINER RANCH     4/10/2006
7759   619 VICTORIA DRIVE         NEWMARK        BUTTERCUP CREEK   4/10/2006
7760   301 BRAMBLE DRIVE          NEWMARK        FOREST OAKS       4/10/2006
7761   10901 SPLIT STONE WAY      NEWMARK        LA CROSSE         4/11/2006
7762   7713 FELSPAR DRIVE         NEWMARK        SOMERSET ESTATE   4/11/2006
7763   6005 TERRAVISTA DRIVE      NEWMARK        LANTANA           4/12/2006
7764   8024 LEVATA DRIVE          NEWMARK        MERIDIAN          4/14/2006
7765   12917 BLOOMFIELD HILLS     NEWMARK        STEINER RANCH     4/14/2006
7766   11705 TIMBER HEIGHTS       NEWMARK        PIONEER CROSS     4/17/2006
7767   12900 BLOOMFIELD HILLS     NEWMARK        STEINER RANCH     4/19/2006
7768   13000 BLOOMFIELD HILLS     NEWMARK        STEINER RANCH     4/19/2006
7769   11625 TIMBER HEIGHTS DR.   NEWMARK        PIONEER CROSS     4/21/2006
7770   10817 CAP STONE DRIVE      NEWMARK        LA CROSSE         4/24/2006
7771   7500 BONNIEBROOK DRIVE     NEWMARK        LANTANA           4/24/2006
7772   1100 DRY CREEK COVE        NEWMARK        FOREST OAKS       4/24/2006
7773   3718 TALL CEDARS ROAD      NEWMARK        RANCH AT BRUS     4/24/2006
7774   304 LONGHORN RIDGE RD.     NEWMARK        RANCH AT BRUS     4/24/2006
7775   306 LONGHORN RIDGE         NEWMARK        RANCH AT BRUS     4/24/2006
7776   13217 APPALOOSA CHASE      NEWMARK        STEINER RANCH     4/25/2006
7777   2604 SHIRE RIDGE DRIVE     NEWMARK        STEINER RANCH     4/26/2006
7778   302 LONGHORN RIDGE RD.     NEWMARK        RANCH AT BRUS     4/27/2006
7779   107 BUCK SHOT WAY          NEWMARK        RANCH AT BRUS     4/27/2006
7780   115 MCBRIDE LANE           NEWMARK        RANCH AT BRUS     4/27/2006
7781   2703 MINGUS DRIVE          NEWMARK        TWIN CREEKS CP     5/1/2006
7782   518 VICTORIA DRIVE         NEWMARK        BUTTERCUP CREEK    5/1/2006
7783   10821 SPLIT STONE WAY      NEWMARK        LA CROSSE          5/2/2006
7784   7332 JABORANDI DRIVE       NEWMARK        MERIDIAN           5/2/2006
7785   7313 ROLLING STONE COVE    NEWMARK        LA CROSSE          5/2/2006
7786   10808 SKY ROCK DRIVE       NEWMARK        LA CROSSE          5/2/2006
7787   11613 HOLLISTER DRIVE      NEWMARK        SOMERSET ESTATE    5/4/2006
7788   11505 HOLLISTER DRIVE      NEWMARK        SOMERSET ESTATE    5/4/2006
7789   11925 CHERISSE DRIVE       NEWMARK        MERIDIAN           5/4/2006
7790   7424 WISTERIA VALLEY       NEWMARK        MERIDIAN           5/5/2006
7791   3635 PINE NEEDLE CIRCLE    NEWMARK        MAYFIELD RANCH     5/5/2006
7792   7916 LEVATA DRIVE          NEWMARK        MERIDIAN           5/5/2006
7793   3753 PINE NEEDLE CIRCLE    NEWMARK        MAYFIELD RANCH     5/5/2006
7794   2217 WESTFALIAN TRAIL      NEWMARK        STEINER RANCH      5/8/2006
7795   202 ARROWHEAD TRAIL        NEWMARK        RANCH AT BRUS      5/8/2006
7796   206 ARROWHEAD TRAIL        NEWMARK        RANCH AT BRUS      5/8/2006
7797   3220 PINE NEEDLE COVE      NEWMARK        MAYFIELD RANCH     5/9/2006
7798   13020 APPALOOSA CHASE      NEWMARK        STEINER RANCH     5/10/2006
7799   11905 BRYONY DRIVE         NEWMARK        MERIDIAN          5/10/2006
7800   12701 LIPIZZAN COURT       NEWMARK        STEINER RANCH     5/10/2006
7801   7425 BONNIEBROOK DRIVE     NEWMARK        LANTANA           5/11/2006
7802   12004 CHERISSE DRIVE       NEWMARK        MERIDIAN          5/12/2006
7803   12012 CHERISSE DRIVE       NEWMARK        MERIDIAN          5/12/2006
7804   525 VICTORIA DRIVE         NEWMARK        BUTTERCUP CREEK   5/12/2006
7805   12016 CHERISSE DRIVE       NEWMARK        MERIDIAN          5/15/2006
7806   11408 ARCHSTONE DRIVE      NEWMARK        SOMERSET ESTATE   5/15/2006
7807   11617 TIMBER HEIGHTS DR.   NEWMARK        PIONEER CROSS     5/15/2006
7808   11501 HOLLISTER DRIVE      NEWMARK        SOMERSET ESTATE   5/15/2006


                                                                               142
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 150 of 1053 PageID:
                                    17715

7809   7328 JABORANDI DRIVE        NEWMARK       MERIDIAN          5/16/2006
7810   11316 HOLLISTER DRIVE       NEWMARK       SOMERSET ESTATE   5/16/2006
7811   2529 LIPIZZAN DRIVE         NEWMARK       STEINER RANCH     5/17/2006
7812   3716 JUNIPER HILLS STREET   NEWMARK       RANCH AT BRUS     5/17/2006
7813   12928 APPALOOSA CHASE       NEWMARK       STEINER RANCH     5/17/2006
7814   402 MADISONS WAY            NEWMARK       BUTTERCUP CREEK   5/17/2006
7815   2705 CULVER CLIFF           NEWMARK       TWIN CREEKS CP    5/18/2006
7816   2024 WAYWARD SUN DRIVE      NEWMARK       PIONEER CROSS     5/18/2006
7817   504 RUMMEL RANCH RUN        NEWMARK       BUTTERCUP CREEK   5/19/2006
7818   2509 KOPPERL COURT          NEWMARK       TWIN CREEKS CP    5/19/2006
7819   2028 WAYWARD SUN DRIVE      NEWMARK       PIONEER CROSS     5/19/2006
7820   7629 MENLER DRIVE           NEWMARK       LANTANA           5/22/2006
7821   11420 GOSSAMER DRIVE        NEWMARK       PIONEER CROSS     5/22/2006
7822   11408 GOSSAMER DRIVE        NEWMARK       PIONEER CROSS     5/22/2006
7823   11701 TIMBER HEIGHTS        NEWMARK       PIONEER CROSS     5/22/2006
7824   2817 CENTENNIAL OLYMPIC     NEWMARK       STEINER RANCH     5/22/2006
7825   12916 BLOOMFIELD HILLS      NEWMARK       STEINER RANCH     5/22/2006
7826   2021 WAYWARD SUN DRIVE      NEWMARK       PIONEER CROSS     5/22/2006
7827   2605 TERLINGUA DRIVE        NEWMARK       TWIN CREEKS CP    5/23/2006
7828   7912 LEVATA DRIVE           NEWMARK       MERIDIAN          5/23/2006
7829   109 BUCKSHOT WAY            NEWMARK       RANCH AT BRUS     5/24/2006
7830   2500 LIPIZZAN DRIVE         NEWMARK       STEINER RANCH     5/24/2006
7831   11509 HOLLISTER DRIVE       NEWMARK       SOMERSET ESTATE   5/25/2006
7832   111 MCBRIDE LANE            NEWMARK       RANCH AT BRUS     5/25/2006
7833   607 VICTORIA COVE           NEWMARK       BUTTERCUP CREEK   5/26/2006
7834   8020 LEVATA DRIVE           NEWMARK       MERIDIAN          5/26/2006
7835   603 JACOB TRAIL             NEWMARK       BUTTERCUP CREEK   5/30/2006
7836   11529 TIMBER HEIGHTS DR.    NEWMARK       PIONEER CROSS     5/31/2006
7837   7416 MOON ROCK ROAD         NEWMARK       LA CROSSE         5/31/2006
7838   11621 TIMBER HEIGHTS DR.    NEWMARK       PIONEER CROSS      6/1/2006
7839   109 MCBRIDE LANE            NEWMARK       RANCH AT BRUS      6/2/2006
7840   3611 JUNIPER HILLS STREET   NEWMARK       RANCH AT BRUS      6/2/2006
7841   217 WATER OAK DRIVE         NEWMARK       FOREST OAKS        6/5/2006
7842   1103 DRY CREEK COVE         NEWMARK       FOREST OAKS        6/5/2006
7843   2702 CULVER CLIFF LANE      NEWMARK       TWIN CREEKS CP     6/5/2006
7844   4233 CANOAS DR. (SO)        NEWMARK       RIVER PLACE        6/6/2006
7845   4235 CANOAS DR. (SO)        NEWMARK       RIVER PLACE        6/6/2006
7846   3521 JOSH LN. (TO-S&W)      NEWMARK       RIVER PLACE        6/6/2006
7847   4315 CANOAS DR.(TO, S&W)    NEWMARK       RIVER PLACE        6/6/2006
7848   10703 WINCHELSEA DR. (TO)   NEWMARK       SPICE AT BULL      6/6/2006
7849   2220 WESTFALIAN TRAIL       NEWMARK       STEINER RANCH      6/7/2006
7850   11629 TIMBER HEIGHTS DR.    NEWMARK       PIONEER CROSS      6/7/2006
7851   11112 WET SEASON DRIVE      NEWMARK       PIONEER CROSS      6/7/2006
7852   12709 LIPIZZAN COURT        NEWMARK       STEINER RANCH      6/7/2006
7853   7504 BONNIEBROOK DRIVE      NEWMARK       LANTANA            6/8/2006
7854   7705 FELSPAR DRIVE          NEWMARK       SOMERSET ESTATE    6/8/2006
7855   7701 FELSPAR DRIVE          NEWMARK       SOMERSET ESTATE    6/8/2006
7856   11400 HOLLISTER DRIVE       NEWMARK       SOMERSET ESTATE    6/8/2006
7857   2404 DANCINGER LANE         NEWMARK       TWIN CREEKS CP     6/8/2006
7858   7612 MENLER DRIVE           NEWMARK       LANTANA            6/9/2006
7859   3607 JUNIPER HILLS STREET   NEWMARK       RANCH AT BRUS      6/9/2006
7860   3716 TALL CEDARS ROAD       NEWMARK       RANCH AT BRUS      6/9/2006
7861   3724 TALL CEDARS ROAD       NEWMARK       RANCH AT BRUS      6/9/2006
7862   2504 SHIRE RIDGE DRIVE      NEWMARK       STEINER RANCH     6/12/2006
7863   11917 CHERISSE DRIVE        NEWMARK       MERIDIAN          6/12/2006


                                                                               143
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 151 of 1053 PageID:
                                    17716

7864   12008 CHERISSE DRIVE       NEWMARK        MERIDIAN          6/12/2006
7865   11712 TIMBER HEIGHTS DR.   NEWMARK        PIONEER CROSS     6/12/2006
7866   11724 CHERISSE DRIVE       NEWMARK        MERIDIAN          6/12/2006
7867   302 ARROWHEAD TRAIL        NEWMARK        RANCH AT BRUS     6/13/2006
7868   2017 WAYWARD SUN DRIVE     NEWMARK        PIONEER CROSS     6/13/2006
7869   11508 HOLLISTER DRIVE      NEWMARK        SOMERSET ESTATE   6/13/2006
7870   10809 TRAIL WEARY DRIVE    NEWMARK        PIONEER CROSS     6/13/2006
7871   2412 LIPIZZAN DRIVE        NEWMARK        STEINER RANCH     6/14/2006
7872   2012 SHORT SUMMER DRIVE    NEWMARK        PIONEER CROSS     6/14/2006
7873   7805 CRANDALL ROAD         NEWMARK        SOMERSET ESTATE   6/14/2006
7874   12012 PEPPERIDGE DRIVE     NEWMARK        MERIDIAN          6/15/2006
7875   12033 PEPPERIDGE DRIVE     NEWMARK        MERIDIAN          6/15/2006
7876   10813 TRAIL WEARY DRIVE    NEWMARK        PIONEER CROSS     6/15/2006
7877   2401 SHIRE RIDGE DRIVE     NEWMARK        STEINER RANCH     6/16/2006
7878   7616 MENLER DRIVE          NEWMARK        LANTANA           6/16/2006
7879   7417 BONNIEBROOK DRIVE     NEWMARK        LANTANA           6/16/2006
7880   2924 CENTENNIAL OLYMPIC    NEWMARK        STEINER RANCH     6/16/2006
7881   510 VICTORIA DRIVE         NEWMARK        BUTTERCUP CREEK   6/19/2006
7882   1837 NELSON RANCH LOOP     NEWMARK        BUTTERCUP CREEK   6/20/2006
7883   2405 SHIRE RIDGE DRIVE     NEWMARK        STEINER RANCH     6/20/2006
7884   12004 BRYONY DRIVE         NEWMARK        MERIDIAN          6/20/2006
7885   12008 BRYONY DRIVE         NEWMARK        MERIDIAN          6/20/2006
7886   421 MADISONS WAY           NEWMARK        BUTTERCUP CREEK   6/20/2006
7887   606 VICTORIA DRIVE         NEWMARK        BUTTERCUP CREEK   6/20/2006
7888   305 BRAMBLE DRIVE          NEWMARK        FOREST OAKS       6/20/2006
7889   #53 1036 LIBERTY PARK      NEWMARK        TREEMONT          6/21/2006
7890   #39 1036 LIBERTY PARK      NEWMARK        TREEMONT          6/21/2006
7891   13200 APPALOOSA CHASE      NEWMARK        STEINER RANCH     6/21/2006
7892   7316 JABORANDI DRIVE       NEWMARK        MERIDIAN          6/21/2006
7893   12116 TIMBER HEIGHTS       NEWMARK        PIONEER CROSS     6/23/2006
7894   12104 TIMBER HEIGHTS       NEWMARK        PIONEER CROSS     6/26/2006
7895   204 ARROWHEAD TRAIL        NEWMARK        RANCH AT BRUS     6/26/2006
7896   208 ARROWHEAD TRAIL        NEWMARK        RANCH AT BRUS     6/26/2006
7897   12108 TIMBER HEIGHTS DR.   NEWMARK        PIONEER CROSS     6/26/2006
7898   #43 1036 LIBERTY PARK      NEWMARK        TREEMONT          6/27/2006
7899   7525 JABORANDI DRIVE       NEWMARK        MERIDIAN          6/27/2006
7900   215 WATER OAK DRIVE        NEWMARK        FOREST OAKS       6/28/2006
7901   2400 RIO MESA DRIVE        NEWMARK        STEINER RANCH     6/28/2006
7902   12929 BLOOMFIELD HILLS     NEWMARK        STEINER RANCH     6/28/2006
7903   2033 WAYWARD SUN DRIVE     NEWMARK        PIONEER CROSS     6/28/2006
7904   517 VICTORIA DRIVE         NEWMARK        BUTTERCUP CREEK   6/29/2006
7905   2607 TERLINGUA DRIVE       NEWMARK        TWIN CREEKS CP    6/30/2006
7906   2706 MINGUS DRIVE          NEWMARK        TWIN CREEKS CP     7/3/2006
7907   11304 LONG WINTER DRIVE    NEWMARK        PIONEER CROSS      7/3/2006
7908   207 ARROWHEAD TRAIL        NEWMARK        RANCH AT BRUS      7/3/2006
7909   7401 BONNIEBROOK DRIVE     NEWMARK        LANTANA            7/5/2006
7910   11412 GOSSAMER DRIVE       NEWMARK        PIONEER CROSS      7/5/2006
7911   7528 BONNIEBROOK DRIVE     NEWMARK        LANTANA            7/6/2006
7912   11909 BRYONY DRIVE         NEWMARK        MERIDIAN           7/6/2006
7913   2900 CENTENNIAL OLYMPIC    NEWMARK        STEINER RANCH      7/6/2006
7914   11809 CHERISSE DRIVE       NEWMARK        MERIDIAN           7/6/2006
7915   11901 BRYONY DRIVE         NEWMARK        MERIDIAN           7/6/2006
7916   11500 OLTON'S BLUFF        NEWMARK        PIONEER CROSS      7/6/2006
7917   3528 SHELLCASTLE LANE      NEWMARK        MAYFIELD RANCH     7/6/2006
7918   11412 HOLLISTER DRIVE      NEWMARK        SOMERSET ESTATE   7/10/2006


                                                                               144
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 152 of 1053 PageID:
                                    17717

7919   7920 LEVATA DRIVE           NEWMARK       MERIDIAN          7/10/2006
7920   11821 CHERISSE DRIVE        NEWMARK       MERIDIAN          7/10/2006
7921   #13 A&B 1036 LIBERTY PARK   NEWMARK       TREEMONT          7/11/2006
7922   3213 PINE NEEDLE COVE       NEWMARK       MAYFIELD RANCH    7/11/2006
7923   3741 PINE NEEDLE CIRCLE     NEWMARK       MAYFIELD RANCH    7/11/2006
7924   2925 CENTENNIAL OLYMPIC     NEWMARK       STEINER RANCH     7/12/2006
7925   7532 BONNIEBROOK DRIVE      NEWMARK       LANTANA           7/13/2006
7926   12020 PEPPERIDGE DRIVE      NEWMARK       MERIDIAN          7/13/2006
7927   7920 CRANDALL ROAD          NEWMARK       SOMERSET ESTATE   7/14/2006
7928   1857 NELSON RANCH LOOP      NEWMARK       BUTTERCUP CREEK   7/14/2006
7929   12016 PEPPERIDGE DRIVE      NEWMARK       MERIDIAN          7/17/2006
7930   3537 DOLOMITE TRAIL         NEWMARK       MAYFIELD RANCH    7/18/2006
7931   3669 PINE NEEDLE CIRCLE     NEWMARK       MAYFIELD RANCH    7/18/2006
7932   11312 WET SEASON DRIVE      NEWMARK       PIONEER CROSS     7/21/2006
7933   2112 WAYWARD SUN DRIVE      NEWMARK       PIONEER CROSS     7/21/2006
7934   11504 OLTON'S BLUFF         NEWMARK       PIONEER CROSS     7/21/2006
7935   #5 1036 LIBERTY PARK        NEWMARK       TREEMONT          7/24/2006
7936   3705 PINE NEEDLE CIRCLE     NEWMARK       MAYFIELD RANCH    7/25/2006
7937   11349 SPRINKLE CUT-OFF RD   NEWMARK       PIONEER CROSS     7/25/2006
7938   11345 SPRINKLE CUT-OFF RD   NEWMARK       PIONEER CROSS     7/25/2006
7939   303 BRAMBLE DRIVE           NEWMARK       FOREST OAKS       7/26/2006
7940   412 BUCK RIDGE ROAD         NEWMARK       RANCH AT BRUS     7/27/2006
7941   2000 HOFFMAN COURT          NEWMARK       BUTTERCUP CREEK   7/27/2006
7942   2505 KOPPERL COURT          NEWMARK       TWIN CREEKS CP    7/27/2006
7943   1202 MAGNOLIA COURT         NEWMARK       FOREST OAKS       7/27/2006
7944   7913 ALOPHIA DRIVE          NEWMARK       MERIDIAN          7/28/2006
7945   402 RIDGETOP BEND           NEWMARK       RANCH AT BRUS     7/28/2006
7946   11353 SPRINKLE CUT-OFF RD   NEWMARK       PIONEER CROSS     7/28/2006
7947   11108 WET SEASON DRIVE      NEWMARK       PIONEER CROSS     7/31/2006
7948   2000 WAYWARD SUN DRIVE      NEWMARK       PIONEER CROSS     7/31/2006
7949   505 VICTORIA DRIVE          NEWMARK       BUTTERCUP CREEK   7/31/2006
7950   #8 1036 LIBERTY PARK        NEWMARK       TREEMONT           8/1/2006
7951   1110 SHILOH STREET          NEWMARK       FOREST OAKS        8/1/2006
7952   417 RIDGETOP BEND           NEWMARK       RANCH AT BRUS      8/1/2006
7953   7513 JABORANDI DRIVE        NEWMARK       MERIDIAN           8/2/2006
7954   8001 ALOPHIA DRIVE          NEWMARK       MERIDIAN           8/2/2006
7955   5901 TERRAVISTA DRIVE       NEWMARK       LANTANA            8/3/2006
7956   11501 PLOW HORSE COVE       NEWMARK       PIONEER CROSS      8/3/2006
7957   512 VICTORIA DRIVE          NEWMARK       BUTTERCUP CREEK    8/3/2006
7958   11716 TIMBER HEIGHTS        NEWMARK       PIONEER CROSS      8/3/2006
7959   11720 TIMBER HEIGHTS        NEWMARK       PIONEER CROSS      8/3/2006
7960   11724 TIMBER HEIGHTS        NEWMARK       PIONEER CROSS      8/4/2006
7961   2400 DANCINGER LANE         NEWMARK       TWIN CREEKS CP     8/8/2006
7962   1113 SHILOH STREET          NEWMARK       FOREST OAKS       8/10/2006
7963   13221 APPALOOSA CHASE       NEWMARK       STEINER RANCH     8/14/2006
7964   415 RIDGETOP BEND           NEWMARK       RANCH AT BRUS     8/14/2006
7965   4000 BUCKHAVEN CV.          NEWMARK       RANCH AT BRUS     8/14/2006
7966   429 RIDGETOP BEND           NEWMARK       RANCH AT BRUS     8/14/2006
7967   2007 HOFFMAN COURT          NEWMARK       BUTTERCUP CREEK   8/17/2006
7968   506 RUMMEL RANCH            NEWMARK       BUTTERCUP CREEK   8/18/2006
7969   406 MADISONS WAY            NEWMARK       BUTTERCUP CREEK   8/18/2006
7970   2101 CALLING WOOD DRIVE     NEWMARK       PIONEER CROSS     8/18/2006
7971   411 MADISONS WAY            NEWMARK       BUTTERCUP CREEK   8/18/2006
7972   270 GRAFTON LANE            NEWMARK       BELTERA           8/21/2006
7973   140 ABBOTT DRIVE            NEWMARK       BELTERA           8/23/2006


                                                                               145
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 153 of 1053 PageID:
                                    17718

7974   260 TRINITY HILLS DRIVE    NEWMARK        BELTERA           8/25/2006
7975   113 MCBRIDE LANE           NEWMARK        RANCH AT BRUS     8/25/2006
7976   7917 ALOPHIA DRIVE         NEWMARK        MERIDIAN          8/28/2006
7977   11720 CHERISSE DRIVE       NEWMARK        MERIDIAN          8/28/2006
7978   11800 CHERISSE DRIVE       NEWMARK        MERIDIAN          8/28/2006
7979   312 LONGHORN RIDGE ROAD    NEWMARK        RANCH AT BRUS     8/28/2006
7980   3560 PINE NEEDLE CIRCLE    NEWMARK        MAYFIELD RANCH    8/29/2006
7981   415 MADISONS WAY           NEWMARK        BUTTERCUP CREEK   8/30/2006
7982   7709 FELSPAR DRIVE         NEWMARK        SOMERSET ESTATE   8/30/2006
7983   11921 QUASSIA DRIVE        NEWMARK        MERIDIAN          8/31/2006
7984   11517 FLUSHWING DRIVE      NEWMARK        PIONEER CROSS     8/31/2006
7985   506 ARROWHEAD TRAIL        NEWMARK        RANCH AT BRUS     8/31/2006
7986   11300 LONG WINTER DRIVE    NEWMARK        PIONEER CROSS      9/1/2006
7987   3604 PINE NEEDLE CIRCLE    NEWMARK        MAYFIELD RANCH     9/1/2006
7988   1916 BIRD CALL PASS        NEWMARK        PIONEER CROSS      9/5/2006
7989   1917 SORGHUM HILL DRIVE    NEWMARK        PIONEER CROSS      9/6/2006
7990   408 MADISONS WAY           NEWMARK        BUTTERCUP CREEK    9/6/2006
7991   1912 BIRD CALL PASS        NEWMARK        PIONEER CROSS      9/6/2006
7992   2108 WAYWARD SUN DRIVE     NEWMARK        PIONEER CROSS      9/6/2006
7993   #47 1036 LIBERTY PARK      NEWMARK        TREEMONT           9/6/2006
7994   #15 1036 LIBERTY PARK      NEWMARK        TREEMONT           9/6/2006
7995   2037 WAYWARD SUN DRIVE     NEWMARK        PIONEER CROSS      9/7/2006
7996   161 BRIGHTON LANE          NEWMARK        BELTERA            9/8/2006
7997   304 ARROWHEAD TRAIL        NEWMARK        RANCH AT BRUS      9/8/2006
7998   2001 MCILLWAIN COVE        NEWMARK        BUTTERCUP CREEK   9/11/2006
7999   270 TRINITY HILLS DRIVE    NEWMARK        BELTERA           9/11/2006
8000   306 ARROWHEAD TRAIL        NEWMARK        RANCH AT BRUS     9/11/2006
8001   2003 HOFFMAN COURT         NEWMARK        BUTTERCUP CREEK   9/11/2006
8002   1903 NELSON RANCH LOOP     NEWMARK        BUTTERCUP CREEK   9/11/2006
8003   12613 CENTRAL PARK         NEWMARK        STEINER RANCH     9/12/2006
8004   7408 WISTERIA VALLEY       NEWMARK        MERIDIAN          9/13/2006
8005   11700 CHERISSE DRIVE       NEWMARK        MERIDIAN          9/13/2006
8006   11825 CHERISSE DRIVE       NEWMARK        MERIDIAN          9/13/2006
8007   1872 NELSON RANCH LOOP     NEWMARK        BUTTERCUP CREEK   9/14/2006
8008   11429 FLUSHWING DRIVE      NEWMARK        PIONEER CROSS     9/18/2006
8009   7420 JABORANDI DRIVE       NEWMARK        MERIDIAN          9/19/2006
8010   7529 JABORANDI DRIVE       NEWMARK        MERIDIAN          9/19/2006
8011   #50 1036 LIBERTY PARK      NEWMARK        TREEMONT          9/20/2006
8012   527 VICTORIA DRIVE         NEWMARK        BUTTERCUP CREEK   9/20/2006
8013   12025 PEPPERIDGE DRIVE     NEWMARK        MERIDIAN          9/21/2006
8014   10700 SORGHUM HILL COVE    NEWMARK        PIONEER CROSS     9/21/2006
8015   7412 WISTERIA VALLEY       NEWMARK        MERIDIAN          9/21/2006
8016   602 VICTORIA DRIVE         NEWMARK        BUTTERCUP CREEK   9/21/2006
8017   7524 BONNIEBROOK DRIVE     NEWMARK        LANTANA           9/25/2006
8018   4005 BUCKHAVEN COVE        NEWMARK        RANCH AT BRUS     9/25/2006
8019   581 ASPEN DRIVE            NEWMARK        BELTERA           9/25/2006
8020   1916 DRY SEASON TRAIL      NEWMARK        PIONEER CROSS     9/26/2006
8021   413 MADISONS WAY           NEWMARK        BUTTERCUP CREEK   9/26/2006
8022   903 FRONTIER LANE          NEWMARK        RANCH AT BRUS     9/26/2006
8023   12029 PEPPERIDGE DRIVE     NEWMARK        MERIDIAN          9/27/2006
8024   12113 TIMBER HEIGHTS DR.   NEWMARK        PIONEER CROSS     9/27/2006
8025   11200 LONG WINTER DRIVE    NEWMARK        PIONEER CROSS     9/27/2006
8026   1908 BIRD CALL PASS        NEWMARK        PIONEER CROSS     9/28/2006
8027   502 FERN COURT             NEWMARK        BUTTERCUP CREEK   9/28/2006
8028   3718 JUNIPER HILLS         NEWMARK        RANCH AT BRUS     9/28/2006


                                                                               146
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 154 of 1053 PageID:
                                    17719

8029   305 SADDLE RIDGE DRIVE      NEWMARK       RANCH AT BRUS      9/28/2006
8030   11708 CHERISSE DRIVE        NEWMARK       MERIDIAN           9/29/2006
8031   2117 WAYWARD SUN DRIVE      NEWMARK       PIONEER CROSS      10/2/2006
8032   301 SHEA DRIVE              NEWMARK       BUTTERCUP CREEK    10/3/2006
8033   2124 WAYWARD SUN DRIVE      NEWMARK       PIONEER CROSS      10/4/2006
8034   308 ARROWHEAD TRAIL         NEWMARK       RANCH AT BRUS      10/4/2006
8035   11408 DAY CAMP (MODEL)      NEWMARK       PIONEER CROSS      10/4/2006
8036   2000 SHEA COVE              NEWMARK       BUTTERCUP CREEK    10/5/2006
8037   209 ARROWHEAD TRAIL         NEWMARK       RANCH AT BRUS      10/5/2006
8038   3712 JUNIPER HILLS STREET   NEWMARK       RANCH AT BRUS      10/5/2006
8039   11805 CHERISSE DRIVE        NEWMARK       MERIDIAN          10/11/2006
8040   307 FLAGSTONE COURT         NEWMARK       RANCH AT BRUS     10/11/2006
8041   1901 SORGHUM HILL DRIVE     NEWMARK       PIONEER CROSS     10/12/2006
8042   1905 SORGHUM HILL DRIVE     NEWMARK       PIONEER CROSS     10/12/2006
8043   2020 SORGHUM HILL DRIVE     NEWMARK       PIONEER CROSS     10/13/2006
8044   314 LAUREN TRAIL            NEWMARK       BUTTERCUP CREEK   10/13/2006
8045   11901 CHERISSE DRIVE        NEWMARK       MERIDIAN          10/16/2006
8046   1900 SORGHUM HILL DRIVE     NEWMARK       PIONEER CROSS     10/17/2006
8047   1929 SORGHUM HILL DRIVE     NEWMARK       PIONEER CROSS     10/18/2006
8048   11304 HOLLISTER DRIVE       NEWMARK       SOMERSET ESTATE   10/18/2006
8049   3513 DOLOMITE TRAIL         NEWMARK       MAYFIELD RANCH    10/19/2006
8050   12020 CHERISSE DRIVE        NEWMARK       MERIDIAN          10/20/2006
8051   6001 TERRAVISTA DRIVE       NEWMARK       LANTANA           10/23/2006
8052   3509 DOLOMITE TRAIL         NEWMARK       MAYFIELD RANCH    10/23/2006
8053   7425 JABORANDI DRIVE        NEWMARK       MERIDIAN          10/24/2006
8054   11329 LONG WINTER DRIVE     NEWMARK       PIONEER CROSS     10/24/2006
8055   5700 KEMPSON DRIVE          NEWMARK       LANTANA           10/26/2006
8056   5716 KEMPSON DRIVE          NEWMARK       LANTANA           10/26/2006
8057   271 TORRINGTON DRIVE        NEWMARK       BELTERA           10/26/2006
8058   5700 WALSER COVE            NEWMARK       LANTANA           10/26/2006
8059   2021 SORGHUM HILL DRIVE     NEWMARK       PIONEER CROSS     10/27/2006
8060   2017 SORGHUM HILL DRIVE     NEWMARK       PIONEER CROSS     10/27/2006
8061   321 GRAFTON LANE            NEWMARK       BELTERA           10/27/2006
8062   2009 SORGHUM HILL DRIVE     NEWMARK       PIONEER CROSS     10/27/2006
8063   405 RIDGETOP BEND           NEWMARK       RANCH AT BRUS     10/30/2006
8064   #49 1036 LIBERTY PARK       NEWMARK       TREEMONT          10/31/2006
8065   1925 SORGHUM HILL DRIVE     NEWMARK       PIONEER CROSS     10/31/2006
8066   1913 SORGHUM HILL DRIVE     NEWMARK       PIONEER CROSS     10/31/2006
8067   1921 SORGHUM HILL DRIVE     NEWMARK       PIONEER CROSS     10/31/2006
8068   12313 ARALIA RIDGE          NEWMARK       MERIDIAN           11/1/2006
8069   #11 1036 LIBERTY PARK       NEWMARK       TREEMONT           11/2/2006
8070   11921 CHERISSE DRIVE        NEWMARK       MERIDIAN           11/2/2006
8071   250 GRANITE LANE            NEWMARK       BELTERA            11/3/2006
8072   7917 MENLER DRIVE           NEWMARK       LANTANA            11/6/2006
8073   7728 JABORANDI DRIVE        NEWMARK       MERIDIAN           11/6/2006
8074   3508 PINE NEEDLE CIRCLE     NEWMARK       MAYFIELD RANCH     11/6/2006
8075   3504 PINE NEEDLE CIRCLE     NEWMARK       MAYFIELD RANCH     11/6/2006
8076   2037 SORGHUM HILL DRIVE     NEWMARK       PIONEER CROSS      11/7/2006
8077   7909 MENLER DRIVE           NEWMARK       LANTANA            11/7/2006
8078   5800 KEMPSON DRIVE          NEWMARK       LANTANA            11/7/2006
8079   11301 LONG WINTER DRIVE     NEWMARK       PIONEER CROSS      11/7/2006
8080   1116 SHILOH STREET          NEWMARK       FOREST OAKS       11/13/2006
8081   301 SADDLE RIDGE DRIVE      NEWMARK       RANCH AT BRUS     11/14/2006
8082   1205 MAGNOLIA COURT         NEWMARK       FOREST OAKS       11/16/2006
8083   3541 DOLOMITE TRAIL         NEWMARK       MAYFIELD RANCH    11/16/2006


                                                                                147
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 155 of 1053 PageID:
                                    17720

8084   #36 1036 LIBERTY PARK       NEWMARK       TREEMONT          11/17/2006
8085   #20 1036 LIBERTY PARK       NEWMARK       TREEMONT          11/17/2006
8086   12029 TIMBER HEIGHTS        NEWMARK       PIONEER CROSS     11/20/2006
8087   1933 SORGHUM HILL DRIVE     NEWMARK       PIONEER CROSS     11/20/2006
8088   #12 A&B 1036 LIBERTY PARK   NEWMARK       TREEMONT          11/22/2006
8089   2005 SORGHUM HILL DRIVE     NEWMARK       PIONEER CROSS     11/22/2006
8090   240 TORRINGTON DRIVE        NEWMARK       BELTERA           11/27/2006
8091   441 TORRINGTON DRIVE        NEWMARK       BELTERA           11/27/2006
8092   609 JACOB TRAIL             NEWMARK       BUTTERCUP CREEK   11/27/2006
8093   2000 MCILLWAIN COVE         NEWMARK       BUTTERCUP CREEK   11/27/2006
8094   611 VICTORIA COVE           NEWMARK       BUTTERCUP CREEK   11/27/2006
8095   909 FRONTIER LANE           NEWMARK       RANCH AT BRUS     11/27/2006
8096   311 SADDLE RIDGE DRIVE      NEWMARK       RANCH AT BRUS     11/28/2006
8097   1024 BRIGHTON PLACE         NEWMARK       LEGENDS VILLAGE   11/28/2006
8098   1020 BRIGHTON PLACE         NEWMARK       LEGENDS VILLAGE   11/28/2006
8099   2016 SORGHUM HILL DRIVE     NEWMARK       PIONEER CROSS     11/28/2006
8100   7900 MENLER DRIVE           NEWMARK       LANTANA           11/29/2006
8101   11404 HOLLISTER DRIVE       NEWMARK       SOMERSET ESTATE   11/30/2006
8102   7913 MENLER DRIVE           NEWMARK       LANTANA            12/4/2006
8103   5725 KEMPSON DRIVE          NEWMARK       LANTANA           12/11/2006
8104   307 GATEPOST COURT          NEWMARK       RANCH AT BRUS     12/11/2006
8105   313 SADDLE RIDGE DRIVE      NEWMARK       RANCH AT BRUS     12/11/2006
8106   601 ARROWHEAD TRAIL         NEWMARK       RANCH AT BRUS     12/12/2006
8107   917 BRIGHTON PLACE          NEWMARK       LEGENDS VILLAGE   12/12/2006
8108   913 BRIGHTON PLACE          NEWMARK       LEGENDS VILLAGE   12/12/2006
8109   #42 1036 LIBERTY PARK       NEWMARK       TREEMONT          12/13/2006
8110   4025 WILDERNESS PATH        NEWMARK       RANCH AT BRUS     12/14/2006
8111   2029 SORGHUM HILL DRIVE     NEWMARK       PIONEER CROSS     12/18/2006
8112   11617 HOLLISTER DRIVE       NEWMARK       SOMERSET ESTATE   12/18/2006
8113   516 VICTORIA DRIVE          NEWMARK       BUTTERCUP CREEK   12/18/2006
8114   5705 KEMPSON DRIVE          NEWMARK       LANTANA           12/18/2006
8115   2040 WAYWARD SUN DRIVE      NEWMARK       PIONEER CROSS     12/29/2006
8116   14005 BRIARCREEK LOOP       D.R. HORTON   BRIARCREEK          1/3/2006
8117   11608 PAUL E. ANDERSON DR   D.R. HORTON   OLYMPIC HEIGHTS     1/4/2006
8118   18101 GLACIER BAY STREET    D.R. HORTON   HIGHLAND PARK       1/4/2006
8119   18125 GLACIER BAY STREET    D.R. HORTON   HIGHLAND PARK       1/4/2006
8120   18105 GLACIER BAY STREET    D.R. HORTON   HIGHLAND PARK       1/4/2006
8121   18225 MAMMOTH CAVE BLVD.    D.R. HORTON   HIGHLAND PARK       1/4/2006
8122   2713 SUMMERWALK PLACE       D.R. HORTON   SETTLERS OVERLK     1/4/2006
8123   2705 SUMMERWALK PLACE       D.R. HORTON   SETTLERS OVERLK     1/4/2006
8124   3317 WINDING RIVER TRAIL    D.R. HORTON   STONE OAK           1/4/2006
8125   3225 CORRIGAN LANE          D.R. HORTON   SETTLERS CROSS      1/5/2006
8126   277 CULLEN BOULEVARD        D.R. HORTON   CULLEN COUNTRY      1/5/2006
8127   259 MARIBEL AVENUE          D.R. HORTON   CULLEN COUNTRY      1/5/2006
8128   18017 GLACIER BAY STREET    D.R. HORTON   HIGHLAND PARK       1/5/2006
8129   18117 GLACIER BAY STREET    D.R. HORTON   HIGHLAND PARK       1/5/2006
8130   18221 MAMMOTH CAVE BLVD.    D.R. HORTON   HIGHLAND PARK       1/5/2006
8131   3253 CORRIGAN LANE          D.R. HORTON   SETTLERS CROSS      1/7/2006
8132   2618 PEARSON WAY            D.R. HORTON   SETTLERS CROSS      1/7/2006
8133   3236 CORRIGAN LANE          D.R. HORTON   SETTLERS CROSS      1/7/2006
8134   3221 CORRIGAN LANE          D.R. HORTON   SETTLERS CROSS      1/7/2006
8135   3233 CORRIGAN LANE          D.R. HORTON   SETTLERS CROSS      1/7/2006
8136   905 REMINGTON DRIVE         D.R. HORTON   BENBROOK RANCH      1/9/2006
8137   11201 LOS COMANCHEROS RD    D.R. HORTON   AVERY RANCH         1/9/2006
8138   2914 FLEET DRIVE            D.R. HORTON   BAUERLE RANCH       1/9/2006


                                                                                148
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 156 of 1053 PageID:
                                    17721

8139   247 MARIBEL AVENUE          D.R. HORTON   CULLEN COUNTRY     1/9/2006
8140   4129 PEBBLE RIDGE COVE      D.R. HORTON   STONE OAK          1/9/2006
8141   209 ALTAMONT STREET         D.R. HORTON   RIVERWALK         1/10/2006
8142   18009 GLACIER BAY STREET    D.R. HORTON   HIGHLAND PARK     1/10/2006
8143   18229 MAMMOTH CAVE BLVD     D.R. HORTON   HIGHLAND PARK     1/10/2006
8144   11704 BUDLEY S DEGROOT LN   D.R. HORTON   OLYMPIC HEIGHTS   1/10/2006
8145   362 OXFORD DRIVE            D.R. HORTON   KENSINGTON        1/11/2006
8146   3257 CORRIGAN LANE          D.R. HORTON   SETTLERS CROSS    1/11/2006
8147   505 BULL CREEK PARKWAY      D.R. HORTON   CP TOWN CENTER    1/11/2006
8148   8622 BROCK CIRCLE           D.R. HORTON   GRAND OAKS        1/11/2006
8149   124 BALDWIN STREET          D.R. HORTON   RIVERWALK         1/11/2006
8150   114 BALDWIN STREET          D.R. HORTON   RIVERWALK         1/11/2006
8151   116 BALDWIN STREET          D.R. HORTON   RIVERWALK         1/11/2006
8152   120 BALDWIN STREET          D.R. HORTON   RIVERWALK         1/11/2006
8153   4125 PEBBLE RIDGE COVE      D.R. HORTON   STONE OAK         1/11/2006
8154   4121 PEBBLE RIDGE COVE      D.R. HORTON   STONE OAK         1/11/2006
8155   3329 WINDING RIVER TRAIL    D.R. HORTON   STONE OAK         1/11/2006
8156   3221 WINDING RIVER TRAIL    D.R. HORTON   STONE OAK         1/11/2006
8157   210 LOLLIPOP LANE           D.R. HORTON   FOREST OAKS       1/12/2006
8158   3245 CORRIGAN LANE          D.R. HORTON   SETTLERS CROSS    1/12/2006
8159   13805 BRIARCREEK LOOP       D.R. HORTON   BRIARCREEK        1/12/2006
8160   3213 CORRIGAN LANE          D.R. HORTON   SETTLERS CROSS    1/12/2006
8161   2912 FLEET DRIVE            D.R. HORTON   BAUERLE RANCH     1/12/2006
8162   1620 KINGSTON LACY BLVD.    D.R. HORTON   HIGHLAND PARK     1/12/2006
8163   15000 STAKED PLAINS LOOP    D.R. HORTON   AVERY RANCH       1/12/2006
8164   14920 STAKED PLAINS LOOP    D.R. HORTON   AVERY RANCH       1/12/2006
8165   14924 STAKED PLAINS LOOP    D.R. HORTON   AVERY RANCH       1/12/2006
8166   14904 STAKED PLAINS LOOP    D.R. HORTON   AVERY RANCH       1/12/2006
8167   14908 STAKED PLAINS LOOP    D.R. HORTON   AVERY RANCH       1/12/2006
8168   14916 STAKED PLAINS LOOP    D.R. HORTON   AVERY RANCH       1/12/2006
8169   14912 STAKED PLAINS LOOP    D.R. HORTON   AVERY RANCH       1/12/2006
8170   206 LOLLIPOP LANE           D.R. HORTON   FOREST OAKS       1/12/2006
8171   8401 DULCET DRIVE           D.R. HORTON   GRAND OAKS        1/13/2006
8172   18213 FLAT HEAD DRIVE       D.R. HORTON   BRIARCREEK        1/13/2006
8173   2152 SETTLERS PARK LOOP     D.R. HORTON   SETTLERS PARK     1/13/2006
8174   8414 DULCET DRIVE           D.R. HORTON   GRAND OAKS        1/16/2006
8175   4993 HARTSON                D.R. HORTON   PLUM CREEK        1/16/2006
8176   109 DECKER                  D.R. HORTON   PLUM CREEK        1/16/2006
8177   604 BULL CREEK PARKWAY      D.R. HORTON   CP TOWN CENTER    1/16/2006
8178   702 BULL CREEK PARKWAY      D.R. HORTON   CP TOWN CENTER    1/16/2006
8179   607 BULL CREEK PARKWAY      D.R. HORTON   CP TOWN CENTER    1/16/2006
8180   605 BULL CREEK PARKWAY      D.R. HORTON   CP TOWN CENTER    1/16/2006
8181   603 BULL CREEK PARKWAY      D.R. HORTON   CP TOWN CENTER    1/16/2006
8182   601 BULL CREEK PARKWAY      D.R. HORTON   CP TOWN CENTER    1/16/2006
8183   503 BULL CREEK PARKWAY      D.R. HORTON   CP TOWN CENTER    1/16/2006
8184   501 BULL CREEK PARKWAY      D.R. HORTON   CP TOWN CENTER    1/16/2006
8185   3201 CORRIGAN LANE          D.R. HORTON   SETTLERS CROSS    1/16/2006
8186   177 SALLE AVENUE            D.R. HORTON   CULLEN COUNTRY    1/16/2006
8187   18233 MAMMOTH CAVE BLVD.    D.R. HORTON   HIGHLAND PARK     1/16/2006
8188   700 BULL CREEK PARKWAY      D.R. HORTON   CP TOWN CENTER    1/16/2006
8189   3208 CORRIGAN LANE          D.R. HORTON   SETTLERS CROSS    1/16/2006
8190   2146 SETTLERS PARK LOOP     D.R. HORTON   SETTLERS PARK     1/16/2006
8191   2144 SETTLERS PARK LOOP     D.R. HORTON   SETTLERS PARK     1/16/2006
8192   219 ALTAMONT STREET         D.R. HORTON   RIVERWALK         1/17/2006
8193   215 ALTAMONT STREET         D.R. HORTON   RIVERWALK         1/17/2006


                                                                               149
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 157 of 1053 PageID:
                                    17722

8194   112 BALDWIN STREET          D.R. HORTON   RIVERWALK         1/17/2006
8195   2716 MOONMIST COVE          D.R. HORTON   SETTLERS OVERLK   1/17/2006
8196   11710 BUDLEY S DEGROOT DR   D.R. HORTON   OLYMPIC HEIGHTS   1/17/2006
8197   3325 WINDING RIVER TRAIL    D.R. HORTON   STONE OAK         1/17/2006
8198   11709 BUDLEY S DEGROOT LN   D.R. HORTON   OLYMPIC HEIGHTS   1/17/2006
8199   2140 SETTLERS PARK LOOP     D.R. HORTON   SETTLERS PARK     1/17/2006
8200   11712 BUDLEY S DEGROOT LN   D.R. HORTON   OLYMPIC HEIGHTS   1/17/2006
8201   2701 SUMMERWALK PLACE       D.R. HORTON   SETTLERS OVERLK   1/18/2006
8202   2721 SUMMERWALK PLACE       D.R. HORTON   SETTLERS OVERLK   1/18/2006
8203   2709 SUMMERWALK PLACE       D.R. HORTON   SETTLERS OVERLK   1/18/2006
8204   2726 MOONMIST COVE          D.R. HORTON   SETTLERS OVERLK   1/18/2006
8205   2604 BLUFFSTONE DRIVE       D.R. HORTON   SETTLERS OVERLK   1/18/2006
8206   4120 PEBBLE RIDGE COVE      D.R. HORTON   STONE OAK         1/18/2006
8207   1101 CORONATION WAY         D.R. HORTON   BRKFIELD CROSS    1/18/2006
8208   2638 PEARSON WAY            D.R. HORTON   SETTLERS CROSS    1/18/2006
8209   3236 CLINTON PLACE          D.R. HORTON   SETTLERS CROSS    1/18/2006
8210   2145 SETTLERS PARK LOOP     D.R. HORTON   SETTLERS PARK     1/18/2006
8211   2717 SUMMERWALK PLACE       D.R. HORTON   SETTLERS OVERLK   1/18/2006
8212   3301 WINDING RIVER TRAIL    D.R. HORTON   STONE OAK         1/18/2006
8213   3313 WINDING RIVER TRAIL    D.R. HORTON   STONE OAK         1/18/2006
8214   728 SAMPSON                 D.R. HORTON   PLUM CREEK        1/19/2006
8215   736 SAMPSON                 D.R. HORTON   PLUM CREEK        1/19/2006
8216   720 SAMPSON                 D.R. HORTON   PLUM CREEK        1/19/2006
8217   226 ALTAMONT STREET         D.R. HORTON   RIVERWALK         1/19/2006
8218   230 ALTAMONT STREET         D.R. HORTON   RIVERWALK         1/19/2006
8219   228 ALTAMONT STREET         D.R. HORTON   RIVERWALK         1/19/2006
8220   232 ALTAMONT STREET         D.R. HORTON   RIVERWALK         1/19/2006
8221   224 ALTAMONT STREET         D.R. HORTON   RIVERWALK         1/19/2006
8222   1521 DAVIS MOUNTAIN LOOP    D.R. HORTON   CP TOWN CENTER    1/19/2006
8223   1525 DAVIS MOUNTAIN LOOP    D.R. HORTON   CP TOWN CENTER    1/19/2006
8224   11607 PAUL E ANDERSON DR    D.R. HORTON   OLYMPIC HEIGHTS   1/19/2006
8225   11609 PAUL E ANDERSON DR    D.R. HORTON   OLYMPIC HEIGHTS   1/19/2006
8226   11611 PAUL E ANDERSON       D.R. HORTON   OLYMPIC HEIGHTS   1/19/2006
8227   11613 PAUL E ANDERSON DR    D.R. HORTON   OLYMPIC HEIGHTS   1/19/2006
8228   11617 PAUL E ANDERSON DR    D.R. HORTON   OLYMPIC HEIGHTS   1/19/2006
8229   11619 PAUL E ANDERSON DR    D.R. HORTON   OLYMPIC HEIGHTS   1/19/2006
8230   3265 CORRIGAN LANE          D.R. HORTON   SETTLERS CROSS    1/19/2006
8231   351 MARQUITOS DRIVE         D.R. HORTON   KENSINGTON        1/20/2006
8232   8312 MINNESOTA LANE         D.R. HORTON   GRAND OAKS        1/20/2006
8233   18121 GLACIER BAY STREET    D.R. HORTON   HIGHLAND PARK     1/20/2006
8234   11605 PAUL E ANDERSON DR.   D.R. HORTON   OLYMPIC HEIGHTS   1/20/2006
8235   11615 PAUL E ANDERSON DR    D.R. HORTON   OLYMPIC HEIGHTS   1/20/2006
8236   3321 WINDING RIVER TRAIL    D.R. HORTON   STONE OAK         1/20/2006
8237   11713 BUDLEY S DEGROOT LN   D.R. HORTON   OLYMPIC HEIGHTS   1/20/2006
8238   11715 BUDLEY S DEGROOT LN   D.R. HORTON   OLYMPIC HEIGHTS   1/20/2006
8239   8412 DULCET DRIVE           D.R. HORTON   GRAND OAKS        1/20/2006
8240   4101 ROCKY MOUNTAIN TRL.    D.R. HORTON   STONE OAK         1/20/2006
8241   14017 BRIARCREEK LOOP       D.R. HORTON   BRIARCREEK        1/20/2006
8242   14009 BRIARCREEK LOOP       D.R. HORTON   BRIARCREEK        1/20/2006
8243   4109 ROCKY MOUNTAIN TRAIL   D.R. HORTON   STONE OAK         1/20/2006
8244   11300 JIM THORPE LANE       D.R. HORTON   OLYMPIC HEIGHTS   1/20/2006
8245   1604 MAIN STREET            D.R. HORTON   CP TOWN CENTER    1/21/2006
8246   1600 MAIN STREET            D.R. HORTON   CP TOWN CENTER    1/21/2006
8247   606 BULL CREEK PARKWAY      D.R. HORTON   CP TOWN CENTER    1/21/2006
8248   608 BULL CREEK PARKWAY      D.R. HORTON   CP TOWN CENTER    1/21/2006


                                                                               150
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 158 of 1053 PageID:
                                    17723

8249   610 BULL CREEK PARKWAY      D.R. HORTON   CP TOWN CENTER    1/21/2006
8250   1513 MAIN STREET            D.R. HORTON   CP TOWN CENTER    1/21/2006
8251   15004 STAKED PLAINS LOOP    D.R. HORTON   AVERY RANCH       1/23/2006
8252   110 BALDWIN STREET          D.R. HORTON   RIVERWALK         1/23/2006
8253   2600 BLUFFSTONE DRIVE       D.R. HORTON   SETTLERS OVERLK   1/23/2006
8254   15204 ROSEHIP LANE          D.R. HORTON   BRKFIELD CROSS    1/23/2006
8255   15220 ROSEHIP LANE          D.R. HORTON   BRKFIELD CROSS    1/23/2006
8256   15216 ROSEHIP LANE          D.R. HORTON   BRKFIELD CROSS    1/23/2006
8257   14105 BRIARCREEK LOOP       D.R. HORTON   BRIARCREEK        1/23/2006
8258   8410 DULCET DRIVE           D.R. HORTON   GRAND OAKS        1/23/2006
8259   8403 DULCET DRIVE           D.R. HORTON   GRAND OAKS        1/23/2006
8260   8407 DULCET DRIVE           D.R. HORTON   GRAND OAKS        1/23/2006
8261   18224 FLAT HEAD DRIVE       D.R. HORTON   BRIARCREEK        1/23/2006
8262   2608 BUTLER WAY             D.R. HORTON   SETTLERS CROSS    1/23/2006
8263   18109 GLACIER BAY STREET    D.R. HORTON   HIGHLAND PARK     1/24/2006
8264   18013 GLACIER BAY STREET    D.R. HORTON   HIGHLAND PARK     1/24/2006
8265   804 RUBLES COURT            D.R. HORTON   BENBROOK RANCH    1/24/2006
8266   204 LOLLIPOP LANE           D.R. HORTON   FOREST OAKS       1/24/2006
8267   202 LOLLIPOP LANE           D.R. HORTON   FOREST OAKS       1/24/2006
8268   209 N. LYNNWOOD TRAIL       D.R. HORTON   FOREST OAKS       1/24/2006
8269   207 N. LYNNWOOD TRAIL       D.R. HORTON   FOREST OAKS       1/24/2006
8270   205 N. LYNNWOOD TRAIL       D.R. HORTON   FOREST OAKS       1/24/2006
8271   203 N. LYNNWOOD TRAIL       D.R. HORTON   FOREST OAKS       1/24/2006
8272   211 N. LYNNWOOD TRAIL       D.R. HORTON   FOREST OAKS       1/24/2006
8273   208 LOLLIPOP LANE           D.R. HORTON   FOREST OAKS       1/24/2006
8274   900 SOUTH BROOK DRIVE       D.R. HORTON   BENBROOK RANCH    1/24/2006
8275   902 SOUTH BROOK DRIVE       D.R. HORTON   BENBROOK RANCH    1/24/2006
8276   116 JOSHUA TREE CIRCLE      D.R. HORTON   HIGHLAND PARK     1/24/2006
8277   1121 BURGESS DRIVE          D.R. HORTON   BENBROOK RANCH    1/24/2006
8278   11209 LOS COMANCHEROS RD.   D.R. HORTON   AVERY RANCH       1/24/2006
8279   11213 LOS COMANCHEROS RD.   D.R. HORTON   AVERY RANCH       1/24/2006
8280   8620 WINTERSTEIN DRIVE      D.R. HORTON   GRAND OAKS        1/25/2006
8281   122 BALDWIN STREET          D.R. HORTON   RIVERWALK         1/25/2006
8282   231 ALTAMONT STREET         D.R. HORTON   RIVERWALK         1/25/2006
8283   220 ALTAMONT STREET         D.R. HORTON   RIVERWALK         1/25/2006
8284   218 ALTAMONT STREET         D.R. HORTON   RIVERWALK         1/25/2006
8285   18116 FLAT HEAD DRIVE       D.R. HORTON   BRIARCREEK        1/25/2006
8286   2608 BLUFFSTONE DRIVE       D.R. HORTON   SETTLERS OVERLK   1/26/2006
8287   2511 BLUFFSTONE DRIVE       D.R. HORTON   SETTLERS OVERLK   1/26/2006
8288   18113 GLACIER BAY STREET    D.R. HORTON   HIGHLAND PARK     1/26/2006
8289   18129 GLACIER BAY STREET    D.R. HORTON   HIGHLAND PARK     1/26/2006
8290   11711 BUDLEY S DEGROOT LN   D.R. HORTON   OLYMPIC HEIGHTS   1/26/2006
8291   11708 BUDLEY S DEGROOT LN   D.R. HORTON   OLYMPIC HEIGHTS   1/26/2006
8292   2725 SUMMERWALK PLACE       D.R. HORTON   SETTLERS OVERLK   1/26/2006
8293   1781 THOMPSON TRAIL         D.R. HORTON   TURTLE CREEK      1/26/2006
8294   1741 THOMPSON TRAIL         D.R. HORTON   TURTLE CREEK      1/26/2006
8295   1509 DAVIS MOUNTAIN         D.R. HORTON   CP TOWN CENTER    1/26/2006
8296   1513 DAVIS MOUNTAIN         D.R. HORTON   CP TOWN CENTER    1/26/2006
8297   1511 DAVIS MOUNTAIN         D.R. HORTON   CP TOWN CENTER    1/26/2006
8298   3341 WINDING RIVER TRAIL    D.R. HORTON   STONE OAK         1/26/2006
8299   3004 FLEET DRIVE            D.R. HORTON   BAUERLE RANCH     1/26/2006
8300   3000 FLEET DRIVE            D.R. HORTON   BAUERLE RANCH     1/26/2006
8301   11305 JIM THORPE LANE       D.R. HORTON   OLYMPIC HEIGHTS   1/26/2006
8302   11105 DODGE CATTLE DRIVE    D.R. HORTON   AVERY RANCH       1/26/2006
8303   2702 SUMMERWALK PLACE       D.R. HORTON   SETTLERS OVERLK   1/26/2006


                                                                               151
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 159 of 1053 PageID:
                                    17724

8304   2714 SUMMERWALK PLACE       D.R. HORTON   SETTLERS OVERLK   1/26/2006
8305   2718 SUMMERWALK PLACE       D.R. HORTON   SETTLERS OVERLK   1/26/2006
8306   189 SALLE AVENUE            D.R. HORTON   CULLEN COUNTRY    1/27/2006
8307   18213 MAMMOTH CAVE BLVD.    D.R. HORTON   HIGHLAND PARK     1/27/2006
8308   15213 ROSEHIP LANE          D.R. HORTON   BRKFIELD CROSS    1/27/2006
8309   15228 ROSEHIP LANE          D.R. HORTON   BRKFIELD CROSS    1/27/2006
8310   2616 BLUFFSTONE DRIVE       D.R. HORTON   SETTLERS OVERLK   1/27/2006
8311   905 WHITLEY DRIVE           D.R. HORTON   BENBROOK RANCH    1/27/2006
8312   3305 WINDING RIVER TRAIL    D.R. HORTON   STONE OAK         1/27/2006
8313   18324 FLAT HEAD DRIVE       D.R. HORTON   BRIARCREEK        1/27/2006
8314   1114 BURGESS DRIVE          D.R. HORTON   BENBROOK RANCH    1/27/2006
8315   1112 BURGESS DRIVE          D.R. HORTON   BENBROOK RANCH    1/27/2006
8316   1108 BURGESS DRIVE          D.R. HORTON   BENBROOK RANCH    1/27/2006
8317   2710 SUMMERWALK PLACE       D.R. HORTON   SETTLERS OVERLK   1/27/2006
8318   1104 PEPPERMINT TRAIL       D.R. HORTON   BROOKFIELD GLEN   1/27/2006
8319   1016 PEPPERMINT TRAIL       D.R. HORTON   BROOKFIELD GLEN   1/27/2006
8320   386 PADDINGTON DRIVE        D.R. HORTON   KENSINGTON        1/30/2006
8321   339 OXFORD DRIVE            D.R. HORTON   KENSINGTON        1/30/2006
8322   222 ALTAMONT STREET         D.R. HORTON   RIVERWALK         1/30/2006
8323   1123 BURGESS DRIVE          D.R. HORTON   BENBROOK RANCH    1/30/2006
8324   1115 BURGESS DRIVE          D.R. HORTON   BENBROOK RANCH    1/30/2006
8325   1117 BURGESS DRIVE          D.R. HORTON   BENBROOK RANCH    1/30/2006
8326   1119 BURGESS DRIVE          D.R. HORTON   BENBROOK RANCH    1/30/2006
8327   1125 BURGESS DRIVE          D.R. HORTON   BENBROOK RANCH    1/30/2006
8328   1110 BURGESS DRIVE          D.R. HORTON   BENBROOK RANCH    1/30/2006
8329   117 BALDWIN STREET          D.R. HORTON   RIVERWALK         1/30/2006
8330   113 BALDWIN STREET          D.R. HORTON   RIVERWALK         1/30/2006
8331   109 BALDWIN STREET          D.R. HORTON   RIVERWALK         1/30/2006
8332   1009 PEPPERMINT TRAIL       D.R. HORTON   BROOKFIELD GLEN   1/30/2006
8333   302 PADDINGTON DRIVE        D.R. HORTON   KENSINGTON        1/31/2006
8334   338 PADDINGTON DRIVE        D.R. HORTON   KENSINGTON        1/31/2006
8335   315 OXFORD DRIVE            D.R. HORTON   KENSINGTON        1/31/2006
8336   291 OXFORD DRIVE            D.R. HORTON   KENSINGTON        1/31/2006
8337   362 PADDINGTON DRIVE        D.R. HORTON   KENSINGTON        1/31/2006
8338   108 BALDWIN STREET          D.R. HORTON   RIVERWALK         1/31/2006
8339   11307 JIM THORPE LANE       D.R. HORTON   OLYMPIC HEIGHTS   1/31/2006
8340   11517 PAUL E. ANDERSON DR   D.R. HORTON   OLYMPIC HEIGHTS   1/31/2006
8341   111 BALDWIN STREET          D.R. HORTON   RIVERWALK         1/31/2006
8342   907 REMINGTON DRIVE         D.R. HORTON   BENBROOK RANCH     2/1/2006
8343   15224 ROSEHIP LANE          D.R. HORTON   BRKFIELD CROSS     2/1/2006
8344   915 WHITLEY DRIVE           D.R. HORTON   BENBROOK RANCH     2/1/2006
8345   909 WHITLEY DRIVE           D.R. HORTON   BENBROOK RANCH     2/1/2006
8346   3012 FLEET DRIVE            D.R. HORTON   BAUERLE RANCH      2/1/2006
8347   3008 FLEET DRIVE            D.R. HORTON   BAUERLE RANCH      2/1/2006
8348   3024 FLEET DRIVE            D.R. HORTON   BAUERLE RANCH      2/1/2006
8349   3020 FLEET DRIVE            D.R. HORTON   BAUERLE RANCH      2/1/2006
8350   911 WHITLEY DRIVE           D.R. HORTON   BENBROOK RANCH     2/1/2006
8351   1100 PEPPERMINT TRAIL       D.R. HORTON   BROOKFIELD GLEN    2/1/2006
8352   1109 WHITLEY DRIVE          D.R. HORTON   BENBROOK RANCH     2/2/2006
8353   907 WHITLEY DRIVE           D.R. HORTON   BENBROOK RANCH     2/2/2006
8354   1737 THOMPSON TRAIL         D.R. HORTON   TURTLE CREEK       2/2/2006
8355   1116 BURGESS DRIVE          D.R. HORTON   BENBROOK RANCH     2/2/2006
8356   11515 PAUL E. ANDERSON DR   D.R. HORTON   OLYMPIC HEIGHTS    2/2/2006
8357   11302 JIM THORPE LANE       D.R. HORTON   OLYMPIC HEIGHTS    2/2/2006
8358   208 N. LYNNWOOD TRAIL       D.R. HORTON   FOREST OAKS        2/3/2006


                                                                               152
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 160 of 1053 PageID:
                                    17725

8359   11217 JIM THORPE LANE       D.R. HORTON   OLYMPIC HEIGHTS   2/3/2006
8360   14904 MISTLETOE HEIGHTS     D.R. HORTON   AVERY RANCH       2/3/2006
8361   11304 JIM THORPE LANE       D.R. HORTON   OLYMPIC HEIGHTS   2/3/2006
8362   2625 PEARSON WAY            D.R. HORTON   SETTLERS CROSS    2/3/2006
8363   2634 PEARSON WAY            D.R. HORTON   SETTLERS CROSS    2/3/2006
8364   1016 BERRY BEND PATH        D.R. HORTON   TURTLE CREEK      2/4/2006
8365   1012 BERRY BEND PATH        D.R. HORTON   TURTLE CREEK      2/4/2006
8366   1745 THOMPSON TRAIL         D.R. HORTON   TURTLE CREEK      2/4/2006
8367   104 BALDWIN STREET          D.R. HORTON   RIVERWALK         2/4/2006
8368   102 BALDWIN STREET          D.R. HORTON   RIVERWALK         2/4/2006
8369   121 BALDWIN STREET          D.R. HORTON   RIVERWALK         2/4/2006
8370   1005 PEPPERMINT TRAIL       D.R. HORTON   BROOKFIELD GLEN   2/4/2006
8371   1108 PEPPERMINT TRAIL       D.R. HORTON   BROOKFIELD GLEN   2/4/2006
8372   107 BALDWIN STREET          D.R. HORTON   RIVERWALK         2/4/2006
8373   202 ALTAMONT STREET         D.R. HORTON   RIVERWALK         2/4/2006
8374   210 ALTAMONT STREET         D.R. HORTON   RIVERWALK         2/4/2006
8375   204 ALTAMONT STREET         D.R. HORTON   RIVERWALK         2/4/2006
8376   806 RUBLES COURT            D.R. HORTON   BENBROOK RANCH    2/6/2006
8377   100 JOSHUA TREE CIRCLE      D.R. HORTON   HIGHLAND PARK     2/6/2006
8378   1517 DAVIS MOUNTAIN LOOP    D.R. HORTON   CP TOWN CENTER    2/6/2006
8379   1519 DAVIS MOUNTAIN         D.R. HORTON   CP TOWN CENTER    2/6/2006
8380   112 JOSHUA TREE CIRCLE      D.R. HORTON   HIGHLAND PARK     2/6/2006
8381   104 JOSHUA TREE CIRCLE      D.R. HORTON   HIGHLAND PARK     2/6/2006
8382   3016 FLEET DRIVE            D.R. HORTON   BAUERLE RANCH     2/6/2006
8383   10717 STRAND STREET         D.R. HORTON   BAUERLE RANCH     2/6/2006
8384   3024 BELGRAVE FALLS LANE    D.R. HORTON   BAUERLE RANCH     2/6/2006
8385   245 CULLEN BOULEVARD        D.R. HORTON   CULLEN COUNTRY    2/7/2006
8386   233 CULLEN BOULEVARD        D.R. HORTON   CULLEN COUNTRY    2/7/2006
8387   327 OXFORD DRIVE            D.R. HORTON   KENSINGTON        2/7/2006
8388   8405 DULCET DRIVE           D.R. HORTON   GRAND OAKS        2/7/2006
8389   120 JOSHUA TREE CIRCLE      D.R. HORTON   HIGHLAND PARK     2/7/2006
8390   15001 STAKED PLAINS LOOP    D.R. HORTON   AVERY RANCH       2/7/2006
8391   15005 STAKED PLAINS LOOP    D.R. HORTON   AVERY RANCH       2/7/2006
8392   15009 STAKED PLAINS LOOP    D.R. HORTON   AVERY RANCH       2/7/2006
8393   11912 SPRINGS HEAD LOOP     D.R. HORTON   AVERY RANCH       2/7/2006
8394   12000 SPRINGS HEAD LOOP     D.R. HORTON   AVERY RANCH       2/7/2006
8395   11820 SPRINGS HEAD LOOP     D.R. HORTON   AVERY RANCH       2/7/2006
8396   4108 ROCKY MOUNTAIN TRAIL   D.R. HORTON   STONE OAK         2/7/2006
8397   4104 ROCKY MOUNTAIN TRAIL   D.R. HORTON   STONE OAK         2/7/2006
8398   4100 ROCKY MOUNTAIN TRAIL   D.R. HORTON   STONE OAK         2/7/2006
8399   1749 THOMPSON TRAIL         D.R. HORTON   TURTLE CREEK      2/8/2006
8400   118 BALDWIN STREET          D.R. HORTON   RIVERWALK         2/8/2006
8401   200 ALTAMONT STREET         D.R. HORTON   RIVERWALK         2/8/2006
8402   11308 JIM THORPE LANE       D.R. HORTON   OLYMPIC HEIGHTS   2/8/2006
8403   2141 SETTLERS PARK LOOP     D.R. HORTON   SETTLERS PARK     2/8/2006
8404   2807 AARON ROSS COVE        D.R. HORTON   SETTLERS PARK     2/8/2006
8405   15213 VALERIAN TEA DRIVE    D.R. HORTON   BROOKFIELD GLEN   2/8/2006
8406   1101 PEPPERMINT TRAIL       D.R. HORTON   BRKFIELD CROSS    2/8/2006
8407   2106 AARON ROSS WAY         D.R. HORTON   SETTLERS PARK     2/8/2006
8408   405 N LYNNWOOD TRAIL        D.R. HORTON   FOREST OAKS       2/9/2006
8409   11700 BUDLEY S DEGROOT LN   D.R. HORTON   OLYMPIC HEIGHTS   2/9/2006
8410   1003 PEYTON PLACE           D.R. HORTON   FOREST OAKS       2/9/2006
8411   11306 JIM THORPE LANE       D.R. HORTON   OLYMPIC HEIGHTS   2/9/2006
8412   11309 JIM THORPE LANE       D.R. HORTON   OLYMPIC HEIGHTS   2/9/2006
8413   11311 JIM THORPE LANE       D.R. HORTON   OLYMPIC HEIGHTS   2/9/2006


                                                                               153
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 161 of 1053 PageID:
                                    17726

8414   3333 WINDING RIVER TRAIL    D.R. HORTON   STONE OAK          2/9/2006
8415   4112 ROCKY MOUNTAIN TRAIL   D.R. HORTON   STONE OAK          2/9/2006
8416   3337 WINDING RIVER TRAIL    D.R. HORTON   STONE OAK          2/9/2006
8417   15205 VALERIAN TEA DRIVE    D.R. HORTON   BRKFIELD CROSS     2/9/2006
8418   3401 WINDING RIVER TRAIL    D.R. HORTON   STONE OAK          2/9/2006
8419   14013 BRIARCREEK LOOP       D.R. HORTON   BRIARCREEK        2/10/2006
8420   14001 BRIARCREEK LOOP       D.R. HORTON   BRIARCREEK        2/10/2006
8421   12037 SPRINGS HEAD LOOP     D.R. HORTON   AVERY RANCH       2/10/2006
8422   12041 SPRINGS HEAD LOOP     D.R. HORTON   AVERY RANCH       2/10/2006
8423   1523 DAVIS MOUNTAIN LOOP    D.R. HORTON   CP TOWN CENTER    2/13/2006
8424   1512 DAVIS MOUNTAIN LOOP    D.R. HORTON   CP TOWN CENTER    2/13/2006
8425   663 HOGAN                   D.R. HORTON   PLUM CREEK        2/13/2006
8426   1515 DAVIS MOUNTAIN         D.R. HORTON   CP TOWN CENTER    2/13/2006
8427   12036 SPRINGS HEAD LOOP     D.R. HORTON   AVERY RANCH       2/13/2006
8428   18300 FLAT HEAD DRIVE       D.R. HORTON   BRIARCREEK        2/13/2006
8429   12017 SPRINGS HEAD LOOP     D.R. HORTON   AVERY RANCH       2/13/2006
8430   11809 SPRINGS HEAD LOOP     D.R. HORTON   AVERY RANCH       2/13/2006
8431   11717 SPRINGS HEAD LOOP     D.R. HORTON   AVERY RANCH       2/13/2006
8432   11724 SPRINGS HEAD LOOP     D.R. HORTON   AVERY RANCH       2/13/2006
8433   15200 ROSEHIP LANE          D.R. HORTON   BRKFIELD CROSS    2/13/2006
8434   3020 BELGRAVE FALLS LANE    D.R. HORTON   BAUERLE RANCH     2/13/2006
8435   18221 FLAT HEAD DRIVE       D.R. HORTON   BRIARCREEK        2/13/2006
8436   15217 VALERIAN TEA DRIVE    D.R. HORTON   BROOKFIELD GLEN   2/13/2006
8437   15101 VALERIAN TEA DRIVE    D.R. HORTON   BRKFIELD CROSS    2/13/2006
8438   124 JOSHUA TREE CIRCLE      D.R. HORTON   HIGHLAND PARK     2/14/2006
8439   2722 SUMMERWALK PLACE       D.R. HORTON   SETTLERS OVERLK   2/14/2006
8440   115 BALDWIN STREET          D.R. HORTON   RIVERWALK         2/14/2006
8441   10812 WARDOUR LANE          D.R. HORTON   BAUERLE RANCH     2/14/2006
8442   3017 LYNNBROOK DRIVE        D.R. HORTON   BAUERLE RANCH     2/14/2006
8443   2604 BUTLER WAY             D.R. HORTON   SETTLERS CROSS    2/14/2006
8444   374 PADDINGTON DRIVE        D.R. HORTON   KENSINGTON        2/15/2006
8445   279 OXFORD DRIVE            D.R. HORTON   KENSINGTON        2/15/2006
8446   351 OXFORD DRIVE            D.R. HORTON   KENSINGTON        2/15/2006
8447   314 PADDINGTON DRIVE        D.R. HORTON   KENSINGTON        2/15/2006
8448   15201 ROSEHIP LANE          D.R. HORTON   BRKFIELD CROSS    2/15/2006
8449   15205 ROSEHIP LANE          D.R. HORTON   BRKFIELD CROSS    2/15/2006
8450   15221 ROSEHIP LANE          D.R. HORTON   BRKFIELD CROSS    2/15/2006
8451   1012 PEPPERMINT TRAIL       D.R. HORTON   BRKFIELD CROSS    2/15/2006
8452   921 PEPPERMINT TRAIL        D.R. HORTON   BRKFIELD CROSS    2/15/2006
8453   916 PEPPERMINT TRAIL        D.R. HORTON   BRKFIELD CROSS    2/15/2006
8454   1204 PEPPERMINT TRAIL       D.R. HORTON   BRKFIELD CROSS    2/15/2006
8455   15105 VALERIAN TEA DRIVE    D.R. HORTON   BRKFIELD CROSS    2/15/2006
8456   4105 PEBBLE RIDGE COVE      D.R. HORTON   STONE OAK         2/15/2006
8457   2122 AARON ROSS WAY         D.R. HORTON   SETTLERS PARK     2/15/2006
8458   2118 AARON ROSS WAY         D.R. HORTON   SETTLERS PARK     2/15/2006
8459   326 PADDINGTON DRIVE        D.R. HORTON   KENSINGTON        2/16/2006
8460   200 JOSHUA TREE CIRCLE      D.R. HORTON   HIGHLAND PARK     2/16/2006
8461   204 JOSHUA TREE CIRCLE      D.R. HORTON   HIGHLAND PARK     2/16/2006
8462   2706 SUMMERWALK PLACE       D.R. HORTON   SETTLERS OVERLK   2/16/2006
8463   3237 CLINTON PLACE          D.R. HORTON   SETTLERS CROSS    2/16/2006
8464   2601 PEARSON WAY            D.R. HORTON   SETTLERS CROSS    2/16/2006
8465   3005 FLEET DRIVE            D.R. HORTON   BAUERLE RANCH     2/16/2006
8466   15224 VALERIAN TEA DRIVE    D.R. HORTON   BROOKFIELD GLEN   2/16/2006
8467   1208 PEPPERMINT TRAIL       D.R. HORTON   BRKFIELD CROSS    2/16/2006
8468   15220 VALERIAN TEA DRIVE    D.R. HORTON   BROOKFIELD GLEN   2/16/2006


                                                                               154
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 162 of 1053 PageID:
                                    17727

8469   3217 CLINTON PLACE          D.R. HORTON   SETTLERS CROSS    2/16/2006
8470   10713 STRAND STREET         D.R. HORTON   BAUERLE RANCH     2/16/2006
8471   2609 PEARSON WAY            D.R. HORTON   SETTLERS CROSS    2/16/2006
8472   3201 CLINTON PLACE          D.R. HORTON   SETTLERS CROSS    2/16/2006
8473   15104 VALERIAN TEA DRIVE    D.R. HORTON   BRKFIELD CROSS    2/16/2006
8474   15112 VALERIAN TEA DRIVE    D.R. HORTON   BRKFIELD CROSS    2/16/2006
8475   15201 VALERIAN TEA DRIVE    D.R. HORTON   BRKFIELD CROSS    2/16/2006
8476   3017 FLEET DRIVE            D.R. HORTON   BAUERLE RANCH     2/16/2006
8477   3021 FLEET DRIVE            D.R. HORTON   BAUERLE RANCH     2/16/2006
8478   11704 SPRINGS HEAD LOOP     D.R. HORTON   AVERY RANCH       2/17/2006
8479   123 BALDWIN STREET          D.R. HORTON   RIVERWALK         2/17/2006
8480   200 LOLIPOP LANE            D.R. HORTON   FOREST OAKS       2/17/2006
8481   3013 LYNNBROOK DRIVE        D.R. HORTON   BAUERLE RANCH     2/17/2006
8482   3004 LYNNBROOK DRIVE        D.R. HORTON   BAUERLE RANCH     2/17/2006
8483   11720 SPRINGS HEAD LOOP     D.R. HORTON   AVERY RANCH       2/17/2006
8484   11824 SPRINGS HEAD LOOP     D.R. HORTON   AVERY RANCH       2/17/2006
8485   2130 AARON ROSS WAY         D.R. HORTON   SETTLERS PARK     2/17/2006
8486   15209 VALERIAN TEA DRIVE    D.R. HORTON   BRKFIELD CROSS    2/17/2006
8487   4133 PEBBLE RIDGE COVE      D.R. HORTON   STONE OAK         2/17/2006
8488   105 BALDWIN STREET          D.R. HORTON   RIVERWALK         2/17/2006
8489   2128 AARON ROSS WAY         D.R. HORTON   SETTLERS PARK     2/17/2006
8490   1004 BERRY BEND PATH        D.R. HORTON   TURTLE CREEK      2/20/2006
8491   11216 JIM THORPE LANE       D.R. HORTON   OLYMPIC HEIGHTS   2/20/2006
8492   2112 AARON ROSS WAY         D.R. HORTON   SETTLERS PARK     2/20/2006
8493   4128 ROCKY MOUNTAIN TRAIL   D.R. HORTON   STONE OAK         2/20/2006
8494   4124 ROCKY MOUNTAIN TRAIL   D.R. HORTON   STONE OAK         2/20/2006
8495   220 JOSHUA TREE CIRCLE      D.R. HORTON   HIGHLAND PARK     2/21/2006
8496   216 JOSHUA TREE CIRCLE      D.R. HORTON   HIGHLAND PARK     2/21/2006
8497   208 JOSHUA TREE CIRCLE      D.R. HORTON   HIGHLAND PARK     2/21/2006
8498   212 JOSHUA TREE CIRCLE      D.R. HORTON   HIGHLAND PARK     2/21/2006
8499   3000 BELGRAVE FALLS LANE    D.R. HORTON   BAUERLE RANCH     2/21/2006
8500   1200 PEPPERMINT TRAIL       D.R. HORTON   BRKFIELD CROSS    2/21/2006
8501   10805 STRAND STREET         D.R. HORTON   BAUERLE RANCH     2/21/2006
8502   1002 REMINGTON DRIVE        D.R. HORTON   BENBROOK RANCH    2/21/2006
8503   1000 REMINGTON DRIVE        D.R. HORTON   BENBROOK RANCH    2/21/2006
8504   1004 REMINGTON DRIVE        D.R. HORTON   BENBROOK RANCH    2/21/2006
8505   1008 REMINGTON DRIVE        D.R. HORTON   BENBROOK RANCH    2/21/2006
8506   10909 STRAND STREET         D.R. HORTON   BAUERLE RANCH     2/21/2006
8507   1100 REMINGTON DRIVE        D.R. HORTON   BENBROOK RANCH    2/21/2006
8508   1012 REMINGTON DRIVE        D.R. HORTON   BENBROOK RANCH    2/21/2006
8509   2116 AARON ROSS WAY         D.R. HORTON   SETTLERS PARK     2/21/2006
8510   1006 REMINGTON DRIVE        D.R. HORTON   BENBROOK RANCH    2/21/2006
8511   14204 BRIARCREEK LOOP       D.R. HORTON   BRIARCREEK        2/21/2006
8512   14200 BRIARCREEK LOOP       D.R. HORTON   BRIARCREEK        2/21/2006
8513   10809 STRAND STREET         D.R. HORTON   BAUERLE RANCH     2/21/2006
8514   14108 BRIARCREEK LOOP       D.R. HORTON   BRIARCREEK        2/21/2006
8515   14125 BRIARCREEK LOOP       D.R. HORTON   BRIARCREEK        2/21/2006
8516   11900 SPRINGS HEAD LOOP     D.R. HORTON   AVERY RANCH       2/22/2006
8517   11916 SPRINGS HEAD LOOP     D.R. HORTON   AVERY RANCH       2/22/2006
8518   3200 CLINTON PLACE          D.R. HORTON   SETTLERS CROSS    2/22/2006
8519   1112 PEPPERMINT TRAIL       D.R. HORTON   BRKFIELD CROSS    2/22/2006
8520   2104 AARON ROSS WAY         D.R. HORTON   SETTLERS PARK     2/22/2006
8521   15100 VALERIAN TEA DRIVE    D.R. HORTON   BRKFIELD CROSS    2/22/2006
8522   15108 VALERIAN TEA DRIVE    D.R. HORTON   BRKFIELD CROSS    2/22/2006
8523   1105 PEPPERMINT TRAIL       D.R. HORTON   BRKFIELD CROSS    2/22/2006


                                                                               155
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 163 of 1053 PageID:
                                    17728

8524   909 PEPPERMINT TRAIL       D.R. HORTON    BRKFIELD CROSS    2/22/2006
8525   1001 PEPPERMINT TRAIL      D.R. HORTON    BRKFIELD CROSS    2/22/2006
8526   15229 ROSEHIP LANE         D.R. HORTON    BRKFIELD CROSS    2/22/2006
8527   15225 ROSEHIP LANE         D.R. HORTON    BRKFIELD CROSS    2/22/2006
8528   2126 AARON ROSS WAY        D.R. HORTON    SETTLERS PARK     2/22/2006
8529   1008 PEPPERMINT TRAIL      D.R. HORTON    BRKFIELD CROSS    2/23/2006
8530   3004 BELGRAVE FALLS LANE   D.R. HORTON    BAUERLE RANCH     2/23/2006
8531   925 PEPPERMINT TRAIL       D.R. HORTON    BRKFIELD CROSS    2/23/2006
8532   1013 PEPPERMINT TRAIL      D.R. HORTON    BRKFIELD CROSS    2/23/2006
8533   1000 PEPPERMINT TRAIL      D.R. HORTON    BRKFIELD CROSS    2/23/2006
8534   4100 WHITECREST COVE       D.R. HORTON    STONE OAK         2/23/2006
8535   130 ALTAMONT STREET        D.R. HORTON    RIVERWALK         2/23/2006
8536   303 OXFORD DRIVE           D.R. HORTON    KENSINGTON        2/24/2006
8537   3220 CORRIGAN LANE         D.R. HORTON    SETTLERS CROSS    2/24/2006
8538   917 PEPPERMINT TRAIL       D.R. HORTON    BRKFIELD CROSS    2/24/2006
8539   913 PEPPERMINT TRAIL       D.R. HORTON    BRKFIELD CROSS    2/24/2006
8540   202 CRESTON STREET         D.R. HORTON    RIVERWALK         2/24/2006
8541   212 CRESTON STREET         D.R. HORTON    RIVERWALK         2/24/2006
8542   14016 BRIARCREEK LOOP      D.R. HORTON    BRIARCREEK        2/27/2006
8543   8409 DULCET DRIVE          D.R. HORTON    GRAND OAKS        2/27/2006
8544   10709 STRAND STREET        D.R. HORTON    BAUERLE RANCH     2/27/2006
8545   1017 PEPPERMINT TRAIL      D.R. HORTON    BRKFIELD CROSS    2/27/2006
8546   2114 AARON ROSS WAY        D.R. HORTON    SETTLERS PARK     2/27/2006
8547   15109 VALERIAN TEA DRIVE   D.R. HORTON    BRKFIELD CROSS    2/27/2006
8548   14112 BRIARCREEK LOOP      D.R. HORTON    BRIARCREEK        2/27/2006
8549   2101 CAMPFIELD PARKWAY     D.R. HORTON    GRAND OAKS        2/27/2006
8550   10705 STRAND STREET        D.R. HORTON    BAUERLE RANCH     2/27/2006
8551   10820 WARDOUR LANE         D.R. HORTON    BAUERLE RANCH     2/27/2006
8552   14116 BRIARCREEK LOOP      D.R. HORTON    BRIARCREEK        2/27/2006
8553   2917 LYNNBROOK DRIVE       D.R. HORTON    BAUERLE RANCH     2/28/2006
8554   14216 BRIARCREEK LOOP      D.R. HORTON    BRIARCREEK        2/28/2006
8555   15233 ROSEHIP LANE         D.R. HORTON    BRKFIELD CROSS    2/28/2006
8556   14208 BRIARCREEK LOOP      D.R. HORTON    BRIARCREEK        2/28/2006
8557   2108 AARON ROSS WAY        D.R. HORTON    SETTLERS PARK     2/28/2006
8558   14213 BRIARCREEK LOOP      D.R. HORTON    BRIARCREEK        2/28/2006
8559   214 ALTAMONT STREET        D.R. HORTON    RIVERWALK         2/28/2006
8560   1004 PEPPERMINT TRAIL      D.R. HORTON    BRKFIELD CROSS     3/1/2006
8561   125 BALDWIN STREET         D.R. HORTON    RIVERWALK          3/1/2006
8562   10808 WARDOUR LANE         D.R. HORTON    BAUERLE RANCH      3/1/2006
8563   214 CRESTON STREET         D.R. HORTON    RIVERWALK          3/1/2006
8564   11713 SPRINGS HEAD LOOP    D.R. HORTON    AVERY RANCH        3/1/2006
8565   12005 SPRINGS HEAD LOOP    D.R. HORTON    AVERY RANCH        3/1/2006
8566   12021 SPRINGS HEAD LOOP    D.R. HORTON    AVERY RANCH        3/1/2006
8567   11733 SPRINGS HEAD LOOP    D.R. HORTON    AVERY RANCH        3/1/2006
8568   210 CRESTON STREET         D.R. HORTON    RIVERWALK          3/1/2006
8569   1501 TUDOR HOUSE ROAD      D.R. HORTON    BROOKFIELD GLEN    3/1/2006
8570   1008 BERRY BEND PATH       D.R. HORTON    TURTLE CREEK       3/2/2006
8571   3008 LYNNBROOK DRIVE       D.R. HORTON    BAUERLE RANCH      3/2/2006
8572   14217 BRIARCREEK LOOP      D.R. HORTON    BRIARCREEK         3/2/2006
8573   14221 BRIARCREEK LOOP      D.R. HORTON    BRIARCREEK         3/2/2006
8574   10816 WARDOUR LANE         D.R. HORTON    BAUERLE RANCH      3/2/2006
8575   3009 FLEET DRIVE           D.R. HORTON    BAUERLE RANCH      3/2/2006
8576   11725 SPRINGS HEAD LOOP    D.R. HORTON    AVERY RANCH        3/2/2006
8577   101 BALDWIN STREET         D.R. HORTON    RIVERWALK          3/2/2006
8578   3225 CLINTON PLACE         D.R. HORTON    SETTLERS CROSS     3/2/2006


                                                                               156
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 164 of 1053 PageID:
                                    17729

8579   3213 CLINTON PLACE          D.R. HORTON   SETTLERS CROSS    3/2/2006
8580   1116 PEPPERMINT TRAIL       D.R. HORTON   BRKFIELD CROSS    3/3/2006
8581   14121 BRIARCREEK LOOP       D.R. HORTON   BRIARCREEK        3/3/2006
8582   4120 ROCKY MOUNTAIN TRAIL   D.R. HORTON   STONE OAK         3/3/2006
8583   12045 SPRINGS HEAD LOOP     D.R. HORTON   AVERY RANCH       3/3/2006
8584   11205 LOS COMANCHEROS RD.   D.R. HORTON   AVERY RANCH       3/3/2006
8585   11801 SPRINGS HEAD LOOP     D.R. HORTON   AVERY RANCH       3/3/2006
8586   11721 SPRINGS HEAD LOOP     D.R. HORTON   AVERY RANCH       3/3/2006
8587   3228 CORRIGAN LANE          D.R. HORTON   SETTLERS CROSS    3/3/2006
8588   2612 BUTLER WAY             D.R. HORTON   SETTLERS CROSS    3/3/2006
8589   2613 PEARSON WAY            D.R. HORTON   SETTLERS CROSS    3/3/2006
8590   1437 TUDOR HOUSE ROAD       D.R. HORTON   BROOKFIELD GLEN   3/3/2006
8591   3016 BELGRAVE FALLS LANE    D.R. HORTON   BAUERLE RANCH     3/4/2006
8592   3012 LYNNBROOK DRIVE        D.R. HORTON   BAUERLE RANCH     3/4/2006
8593   2628 BUTLER WAY             D.R. HORTON   SETTLERS CROSS    3/4/2006
8594   2617 PEARSON WAY            D.R. HORTON   SETTLERS CROSS    3/4/2006
8595   3205 CLINTON PLACE          D.R. HORTON   SETTLERS CROSS    3/4/2006
8596   18100 GREAT BASIN AVENUE    D.R. HORTON   HIGHLAND PARK     3/6/2006
8597   18104 GREAT BASIN AVENUE    D.R. HORTON   HIGHLAND PARK     3/6/2006
8598   350 PADDINGTON DRIVE        D.R. HORTON   KENSINGTON        3/6/2006
8599   363 OXFORD DRIVE            D.R. HORTON   KENSINGTON        3/6/2006
8600   1212 PEPPERMINT TRAIL       D.R. HORTON   BRKFIELD CROSS    3/6/2006
8601   1510 MAIN STREET            D.R. HORTON   CP TOWN CENTER    3/6/2006
8602   18112 GREAT BASIN AVENUE    D.R. HORTON   HIGHLAND PARK     3/6/2006
8603   338 MARQUITOS DRIVE         D.R. HORTON   KENSINGTON        3/6/2006
8604   278 MARQUITOS DRIVE         D.R. HORTON   KENSINGTON        3/6/2006
8605   8321 MINNESOTA LANE         D.R. HORTON   GRAND OAKS        3/6/2006
8606   1505 TUDOR HOUSE ROAD       D.R. HORTON   BROOKFIELD GLEN   3/6/2006
8607   3016 LYNNBROOK DRIVE        D.R. HORTON   BAUERLE RANCH     3/7/2006
8608   3005 LYNNBROOK DRIVE        D.R. HORTON   BAUERLE RANCH     3/7/2006
8609   1605 MAIN STREET            D.R. HORTON   CP TOWN CENTER    3/7/2006
8610   1607 MAIN STREET            D.R. HORTON   CP TOWN CENTER    3/7/2006
8611   1601 MAIN STREET            D.R. HORTON   CP TOWN CENTER    3/7/2006
8612   14117 BRIARCREEK LOOP       D.R. HORTON   BRIARCREEK        3/7/2006
8613   1603 MAIN STREET            D.R. HORTON   CP TOWN CENTER    3/7/2006
8614   116 CRESTON STREET          D.R. HORTON   RIVERWALK         3/7/2006
8615   114 CRESTON STREET          D.R. HORTON   RIVERWALK         3/7/2006
8616   212 ALTAMONT STREET         D.R. HORTON   RIVERWALK         3/7/2006
8617   1106 REMINGTON DRIVE        D.R. HORTON   BENBROOK RANCH    3/7/2006
8618   1114 REMINGTON DRIVE        D.R. HORTON   BENBROOK RANCH    3/7/2006
8619   1108 REMINGTON DRIVE        D.R. HORTON   BENBROOK RANCH    3/7/2006
8620   1104 REMINGTON DRIVE        D.R. HORTON   BENBROOK RANCH    3/7/2006
8621   2624 BUTLER WAY             D.R. HORTON   SETTLERS CROSS    3/7/2006
8622   2620 BUTLER WAY             D.R. HORTON   SETTLERS CROSS    3/7/2006
8623   3009 LYNNBROOK DRIVE        D.R. HORTON   BAUERLE RANCH     3/8/2006
8624   14212 BRIARCREEK LOOP       D.R. HORTON   BRIARCREEK        3/8/2006
8625   1602 MAIN STREET            D.R. HORTON   CP TOWN CENTER    3/8/2006
8626   326 MARQUITOS DRIVE         D.R. HORTON   KENSINGTON        3/8/2006
8627   18208 FLAT HEAD DRIVE       D.R. HORTON   BRIARCREEK        3/8/2006
8628   14205 BRIARCREEK LOOP       D.R. HORTON   BRIARCREEK        3/8/2006
8629   8318 DULCET DRIVE           D.R. HORTON   GRAND OAKS        3/8/2006
8630   1429 TUDOR HOUSE ROAD       D.R. HORTON   BROOKFIELD GLEN   3/8/2006
8631   1509 TUDOR HOUSE ROAD       D.R. HORTON   BROOKFIELD GLEN   3/8/2006
8632   1513 TUDOR HOUSE ROAD       D.R. HORTON   BROOKFIELD GLEN   3/8/2006
8633   1517 TUDOR HOUSE ROAD       D.R. HORTON   BROOKFIELD GLEN   3/8/2006


                                                                               157
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 165 of 1053 PageID:
                                    17730

8634   1521 TUDOR HOUSE ROAD       D.R. HORTON   BROOKFIELD GLEN    3/8/2006
8635   3212 CORRIGAN LANE          D.R. HORTON   SETTLERS CROSS     3/8/2006
8636   3204 CORRIGAN LANE          D.R. HORTON   SETTLERS CROSS     3/8/2006
8637   3233 CLINTON PLACE          D.R. HORTON   SETTLERS CROSS     3/8/2006
8638   3229 CLINTON PLACE          D.R. HORTON   SETTLERS CROSS     3/8/2006
8639   3025 FLEET DRIVE            D.R. HORTON   BAUERLE RANCH      3/9/2006
8640   10800 STRAND STREET         D.R. HORTON   BAUERLE RANCH      3/9/2006
8641   3008 BELGRAVE FALLS LANE    D.R. HORTON   BAUERLE RANCH      3/9/2006
8642   1433 TUDOR HOUSE ROAD       D.R. HORTON   BROOKFIELD GLEN    3/9/2006
8643   3209 CLINTON PLACE          D.R. HORTON   SETTLERS CROSS     3/9/2006
8644   3012 BELGRAVE FALLS LANE    D.R. HORTON   BAUERLE RANCH     3/10/2006
8645   10712 STRAND STREET         D.R. HORTON   BAUERLE RANCH     3/10/2006
8646   10716 STRAND STREET         D.R. HORTON   BAUERLE RANCH     3/10/2006
8647   3200 CORRIGAN LANE          D.R. HORTON   SETTLERS CROSS    3/10/2006
8648   12816 THOMAS JEFFERSON ST   D.R. HORTON   PRES. MEADOWS     3/10/2006
8649   12812 THOMAS JEFFERSON ST   D.R. HORTON   PRES. MEADOWS     3/10/2006
8650   12808 THOMAS JEFFERSON ST   D.R. HORTON   PRES. MEADOWS     3/10/2006
8651   12804 THOMAS JEFFERSON ST   D.R. HORTON   PRES. MEADOWS     3/10/2006
8652   3404 WINDING RIVER TRAIL    D.R. HORTON   STONE OAK         3/10/2006
8653   3221 CLINTON PLACE          D.R. HORTON   SETTLERS CROSS    3/10/2006
8654   809 BIG SPRING DRIVE        D.R. HORTON   CP TOWN CENTER    3/10/2006
8655   1508 COLORADO BEND DRIVE    D.R. HORTON   CP TOWN CENTER    3/10/2006
8656   1511 COLORADO BEND DRIVE    D.R. HORTON   CP TOWN CENTER    3/10/2006
8657   1609 COLORADO BEND DRIVE    D.R. HORTON   CP TOWN CENTER    3/10/2006
8658   1118 REMINGTON DRIVE        D.R. HORTON   BENBROOK RANCH    3/11/2006
8659   1116 REMINGTON DRIVE        D.R. HORTON   BENBROOK RANCH    3/11/2006
8660   1014 REMINGTON DRIVE        D.R. HORTON   BENBROOK RANCH    3/11/2006
8661   3417 WINDING RIVER TRAIL    D.R. HORTON   STONE OAK         3/11/2006
8662   18116 GREAT BASIN AVENUE    D.R. HORTON   HIGHLAND PARK     3/13/2006
8663   18120 GREAT BASIN AVENUE    D.R. HORTON   HIGHLAND PARK     3/13/2006
8664   12821 THOMAS JEFFERSON ST   D.R. HORTON   PRES. MEADOWS     3/13/2006
8665   12917 THOMAS JEFFERSON ST   D.R. HORTON   PRES. MEADOWS     3/13/2006
8666   12920 THOMAS JEFFERSON ST   D.R. HORTON   PRES. MEADOWS     3/13/2006
8667   1425 TUDOR HOUSE ROAD       D.R. HORTON   BROOKFIELD GLEN   3/13/2006
8668   3400 WINDING RIVER TRAIL    D.R. HORTON   STONE OAK         3/13/2006
8669   12820 THOMAS JEFFERSON ST   D.R. HORTON   PRES. MEADOWS     3/13/2006
8670   12817 THOMAS JEFFERSON ST   D.R. HORTON   PRES. MEADOWS     3/13/2006
8671   810 BULL CREEK PARKWAY      D.R. HORTON   CP TOWN CENTER    3/13/2006
8672   1515 LEGEND OAKS LANE       D.R. HORTON   CP TOWN CENTER    3/13/2006
8673   1606 COLORADO BEND DRIVE    D.R. HORTON   CP TOWN CENTER    3/13/2006
8674   11310 JIM THORPE LANE       D.R. HORTON   OLYMPIC HEIGHTS   3/14/2006
8675   11716 SPRINGS HEAD LOOP     D.R. HORTON   AVERY RANCH       3/15/2006
8676   15216 VALERIAN TEA DRIVE    D.R. HORTON   BRKFIELD CROSS    3/15/2006
8677   201 N LYNNWOOD TRAIL        D.R. HORTON   FOREST OAKS       3/15/2006
8678   14300 LEMONGRASS LANE       D.R. HORTON   BRKFIELD CROSS    3/15/2006
8679   14301 ALDERMINSTER LANE     D.R. HORTON   BRKFIELD CROSS    3/15/2006
8680   14301 LEMONGRASS LANE       D.R. HORTON   BRKFIELD CROSS    3/15/2006
8681   12013 SPRINGS HEAD LOOP     D.R. HORTON   AVERY RANCH       3/15/2006
8682   12025 SPRINGS HEAD LOOP     D.R. HORTON   AVERY RANCH       3/15/2006
8683   200 CRESTON STREET          D.R. HORTON   RIVERWALK         3/15/2006
8684   206 ALTAMONT STREET         D.R. HORTON   RIVERWALK         3/15/2006
8685   12829 THOMAS JEFFERSON ST   D.R. HORTON   PRES. MEADOWS     3/15/2006
8686   12901 THOMAS JEFFERSON ST   D.R. HORTON   PRES. MEADOWS     3/15/2006
8687   12904 THOMAS JEFFERSON ST   D.R. HORTON   PRES. MEADOWS     3/15/2006
8688   12824 THOMAS JEFFERSON ST   D.R. HORTON   PRES. MEADOWS     3/15/2006


                                                                               158
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 166 of 1053 PageID:
                                    17731

8689   11201 JIM THORPE LANE       D.R. HORTON   OLYMPIC HEIGHTS   3/15/2006
8690   11203 JIM THORPE LANE       D.R. HORTON   OLYMPIC HEIGHTS   3/15/2006
8691   4116 ROCKY MOUNTAIN TRAIL   D.R. HORTON   STONE OAK         3/15/2006
8692   4132 ROCKY MOUNTAIN TRAIL   D.R. HORTON   STONE OAK         3/15/2006
8693   4139 ROCKY MOUNTAIN TRAIL   D.R. HORTON   STONE OAK         3/15/2006
8694   4135 ROCKY MOUNTAIN TRAIL   D.R. HORTON   STONE OAK         3/15/2006
8695   204 CRESTON STREET          D.R. HORTON   RIVERWALK         3/15/2006
8696   206 CRESTON STREET          D.R. HORTON   RIVERWALK         3/15/2006
8697   15208 ROSEHIP LANE          D.R. HORTON   BRKFIELD CROSS    3/15/2006
8698   15209 ROSEHIP LANE          D.R. HORTON   BRKFIELD CROSS    3/15/2006
8699   3216 CORRIGAN LANE          D.R. HORTON   SETTLERS CROSS    3/15/2006
8700   4140 ROCKY MOUNTAIN TRL.    D.R. HORTON   STONE OAK         3/15/2006
8701   108 JOSHUA TREE CIRCLE      D.R. HORTON   HIGHLAND PARK     3/16/2006
8702   18108 GREAT BASIN AVENUE    D.R. HORTON   HIGHLAND PARK     3/16/2006
8703   18124 GREAT BASIN AVENUE    D.R. HORTON   HIGHLAND PARK     3/16/2006
8704   18128 GREAT BASIN AVENUE    D.R. HORTON   HIGHLAND PARK     3/16/2006
8705   18132 GREAT BASIN AVENUE    D.R. HORTON   HIGHLAND PARK     3/16/2006
8706   1110 REMINGTON DRIVE        D.R. HORTON   BENBROOK RANCH    3/16/2006
8707   2307 JESSE OWENS DRIVE      D.R. HORTON   OLYMPIC HEIGHTS   3/16/2006
8708   2305 JESSE OWENS DRIVE      D.R. HORTON   OLYMPIC HEIGHTS   3/16/2006
8709   14213 SUMATRA LANE          D.R. HORTON   BROOKFIELD GLEN   3/16/2006
8710   14133 SUMATRA LANE          D.R. HORTON   BROOKFIELD GLEN   3/16/2006
8711   1001 PEYTON PLACE           D.R. HORTON   FOREST OAKS       3/17/2006
8712   208 ALTAMONT STREET         D.R. HORTON   RIVERWALK         3/17/2006
8713   12813 THOMAS JEFFERSON ST   D.R. HORTON   PRES. MEADOWS     3/17/2006
8714   12916 THOMAS JEFFERSON ST   D.R. HORTON   PRES. MEADOWS     3/17/2006
8715   12908 THOMAS JEFFERSON ST   D.R. HORTON   PRES. MEADOWS     3/17/2006
8716   12900 THOMAS JEFFERSON ST   D.R. HORTON   PRES. MEADOWS     3/17/2006
8717   11621 BRUCE JENNER LANE     D.R. HORTON   OLYMPIC HEIGHTS   3/17/2006
8718   3241 CORRIGAN LANE          D.R. HORTON   SETTLERS CROSS    3/17/2006
8719   2303 JESSE OWENS DRIVE      D.R. HORTON   OLYMPIC HEIGHTS   3/17/2006
8720   2616 BUTLER WAY             D.R. HORTON   SETTLERS CROSS    3/17/2006
8721   2621 PEARSON WAY            D.R. HORTON   SETTLERS CROSS    3/17/2006
8722   14209 TEA ROOM COVE         D.R. HORTON   BROOKFIELD GLEN   3/17/2006
8723   1513 LEGEND OAKS LANE       D.R. HORTON   CP TOWN CENTER    3/17/2006
8724   913 WHITLEY DRIVE           D.R. HORTON   BENBROOK RANCH    3/20/2006
8725   18304 FLAT HEAD DRIVE       D.R. HORTON   BRIARCREEK        3/20/2006
8726   14101 BRIARCREEK LOOP       D.R. HORTON   BRIARCREEK        3/20/2006
8727   1112 REMINGTON DRIVE        D.R. HORTON   BENBROOK RANCH    3/20/2006
8728   2913 TODD TRAIL             D.R. HORTON   SETTLERS PARK     3/20/2006
8729   2920 TODD TRAIL             D.R. HORTON   SETTLERS PARK     3/20/2006
8730   290 MARQUITOS DRIVE         D.R. HORTON   KENSINGTON        3/20/2006
8731   422 PADDINGTON DRIVE        D.R. HORTON   KENSINGTON        3/20/2006
8732   399 MARQUITOS DRIVE         D.R. HORTON   KENSINGTON        3/20/2006
8733   #1 17905 KENAI FJORDS DR.   D.R. HORTON   HIGHLAND PARK     3/21/2006
8734   #2 17905 KENAI FJORDS DR.   D.R. HORTON   HIGHLAND PARK     3/21/2006
8735   #1 17909 KENAI FJORDS DR.   D.R. HORTON   HIGHLAND PARK     3/21/2006
8736   #2 17909 KENAI FJORDS DR.   D.R. HORTON   HIGHLAND PARK     3/21/2006
8737   #1 17913 KENAI FJORDS DR.   D.R. HORTON   HIGHLAND PARK     3/21/2006
8738   #2 17913 KENAI FJORDS DR.   D.R. HORTON   HIGHLAND PARK     3/21/2006
8739   11207 JIM THORPE LANE       D.R. HORTON   OLYMPIC HEIGHTS   3/21/2006
8740   11205 JIM THORPE LANE       D.R. HORTON   OLYMPIC HEIGHTS   3/21/2006
8741   2308 JESSE OWENS DRIVE      D.R. HORTON   OLYMPIC HEIGHTS   3/21/2006
8742   2211 JESSE OWENS DRIVE      D.R. HORTON   OLYMPIC HEIGHTS   3/21/2006
8743   14213 TEA ROOM COVE         D.R. HORTON   BROOKFIELD GLEN   3/21/2006


                                                                               159
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 167 of 1053 PageID:
                                    17732

8744   914 REMINGTON DRIVE         D.R. HORTON   BENBROOK RANCH    3/21/2006
8745   14209 SUMATRA LANE          D.R. HORTON   BROOKFIELD GLEN   3/21/2006
8746   3250 BLUE RIDGE DRIVE       D.R. HORTON   STONE OAK         3/21/2006
8747   912 REMINGTON DRIVE         D.R. HORTON   BENBROOK RANCH    3/21/2006
8748   10905 STRAND STREET         D.R. HORTON   BAUERLE RANCH     3/22/2006
8749   18108 FLAT HEAD DRIVE       D.R. HORTON   BRIARCREEK        3/22/2006
8750   13516 LYNDON B JOHNSON ST   D.R. HORTON   PRES. MEADOWS     3/22/2006
8751   12809 JOHN ADAMS STREET     D.R. HORTON   PRES. MEADOWS     3/22/2006
8752   3254 BLUE RIDGE DRIVE       D.R. HORTON   STONE OAK         3/22/2006
8753   3345 WINDING RIVER TRAIL    D.R. HORTON   STONE OAK         3/22/2006
8754   3258 BLUE RIDGE DRIVE       D.R. HORTON   STONE OAK         3/22/2006
8755   3412 WINDING RIVER TRAIL    D.R. HORTON   STONE OAK         3/22/2006
8756   4136 ROCKY MOUNTAIN TRAIL   D.R. HORTON   STONE OAK         3/22/2006
8757   13512 LYNDON B JOHNSON ST   D.R. HORTON   PRES. MEADOWS     3/23/2006
8758   12817 JOHN ADAMS STREET     D.R. HORTON   PRES. MEADOWS     3/23/2006
8759   12813 JOHN ADAMS STREET     D.R. HORTON   PRES. MEADOWS     3/23/2006
8760   13624 LYNDON B JOHNSON ST   D.R. HORTON   PRES. MEADOWS     3/23/2006
8761   14205 TEA ROOM COVE         D.R. HORTON   BROOKFIELD GLEN   3/23/2006
8762   908 MIDDLE BROOK DRIVE      D.R. HORTON   BENBROOK RANCH    3/24/2006
8763   12821 JOHN ADAMS STREET     D.R. HORTON   PRES. MEADOWS     3/24/2006
8764   13524 LYNDON B JOHNSON ST   D.R. HORTON   PRES. MEADOWS     3/24/2006
8765   13608 LYNDON B JOHNSON      D.R. HORTON   PRES. MEADOWS     3/24/2006
8766   2917 TODD TRAIL             D.R. HORTON   SETTLERS PARK     3/24/2006
8767   2500 WILMA RUDOLPH ROAD     D.R. HORTON   OLYMPIC HEIGHTS   3/24/2006
8768   13604 LYNDON B JOHNSON ST   D.R. HORTON   PRES. MEADOWS     3/24/2006
8769   12801 JOHN ADAMS STREET     D.R. HORTON   PRES. MEADOWS     3/24/2006
8770   14201 SUMATRA LANE          D.R. HORTON   BROOKFIELD GLEN   3/24/2006
8771   11502 PAUL E ANDERSON DR.   D.R. HORTON   OLYMPIC HEIGHTS   3/24/2006
8772   11504 PAUL E ANDERSON DR.   D.R. HORTON   OLYMPIC HEIGHTS   3/24/2006
8773   11506 PAUL E ANDERSON DR.   D.R. HORTON   OLYMPIC HEIGHTS   3/24/2006
8774   216 ALTAMONT STREET         D.R. HORTON   RIVERWALK         3/27/2006
8775   13504 LYNDON B JOHNSON ST   D.R. HORTON   PRES. MEADOWS     3/27/2006
8776   13500 LYNDON B JOHNSON ST   D.R. HORTON   PRES. MEADOWS     3/27/2006
8777   600 CULLEN BOULEVARD        D.R. HORTON   CULLEN COUNTRY    3/27/2006
8778   387 OXFORD DRIVE            D.R. HORTON   KENSINGTON        3/27/2006
8779   399 OXFORD DRIVE            D.R. HORTON   KENSINGTON        3/27/2006
8780   351 PADDINGTON DRIVE        D.R. HORTON   KENSINGTON        3/27/2006
8781   #2 17920 KENAI FJORDS       D.R. HORTON   HIGHLAND PARK     3/27/2006
8782   120 ALTAMONT STREET         D.R. HORTON   RIVERWALK         3/27/2006
8783   128 ALTAMONT STREET         D.R. HORTON   RIVERWALK         3/27/2006
8784   207 CRESTON STREET          D.R. HORTON   RIVERWALK         3/27/2006
8785   399 PADDINGTON DRIVE        D.R. HORTON   KENSINGTON        3/27/2006
8786   #1 17920 KENAI FJORDS       D.R. HORTON   HIGHLAND PARK     3/27/2006
8787   13501 LYNDON B JOHNSON ST   D.R. HORTON   PRES. MEADOWS     3/29/2006
8788   1118 BURGESS DRIVE          D.R. HORTON   BENBROOK RANCH    3/29/2006
8789   13505 LYNDON B JOHNSON      D.R. HORTON   PRES. MEADOWS     3/29/2006
8790   12805 JOHN ADAMS STREET     D.R. HORTON   PRES. MEADOWS     3/29/2006
8791   2905 TODD TRAIL             D.R. HORTON   SETTLERS PARK     3/29/2006
8792   11505 PAUL E ANDERSON DR.   D.R. HORTON   OLYMPIC HEIGHTS   3/29/2006
8793   2400 WILMA RUDOLPH ROAD     D.R. HORTON   OLYMPIC HEIGHTS   3/29/2006
8794   14205 SUMATRA LANE          D.R. HORTON   BROOKFIELD GLEN   3/29/2006
8795   411 OXFORD DRIVE            D.R. HORTON   KENSINGTON        3/29/2006
8796   11114 JIM THORPE LANE       D.R. HORTON   OLYMPIC HEIGHTS   3/29/2006
8797   2309 JESSE OWENS DRIVE      D.R. HORTON   OLYMPIC HEIGHTS   3/29/2006
8798   11500 PAUL E ANDERSON DR.   D.R. HORTON   OLYMPIC HEIGHTS   3/29/2006


                                                                               160
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 168 of 1053 PageID:
                                    17733

8799   11211 JIM THORPE LANE       D.R. HORTON   OLYMPIC HEIGHTS   3/29/2006
8800   12812 JOHN ADAMS STREET     D.R. HORTON   PRES. MEADOWS     3/29/2006
8801   12816 JOHN ADAMS STREET     D.R. HORTON   PRES. MEADOWS     3/29/2006
8802   3416 WINDING RIVER TRAIL    D.R. HORTON   STONE OAK         3/29/2006
8803   2149 SETTLERS PARK LOOP     D.R. HORTON   SETTLERS PARK     3/30/2006
8804   2120 AARON ROSS WAY         D.R. HORTON   SETTLERS PARK     3/30/2006
8805   11204 JIM THORPE LANE       D.R. HORTON   OLYMPIC HEIGHTS   3/30/2006
8806   901 WHITLEY DRIVE           D.R. HORTON   BENBROOK RANCH    3/30/2006
8807   398 PADDINGTON DRIVE        D.R. HORTON   KENSINGTON        3/30/2006
8808   11206 JIM THORPE LANE       D.R. HORTON   OLYMPIC HEIGHTS   3/30/2006
8809   3301 CAVE DOME PATH         D.R. HORTON   STONE OAK         3/30/2006
8810   1204 REMINGTON DRIVE        D.R. HORTON   BENBROOK RANCH    3/30/2006
8811   13513 LYNDON B JOHNSON ST   D.R. HORTON   PRES. MEADOWS     3/31/2006
8812   13509 LYNDON B JOHNSON ST   D.R. HORTON   PRES. MEADOWS     3/31/2006
8813   1200 REMINGTON DRIVE        D.R. HORTON   BENBROOK RANCH    3/31/2006
8814   13517 LYNDON B JOHNSON ST   D.R. HORTON   PRES. MEADOWS     3/31/2006
8815   12800 JOHN ADAMS STREET     D.R. HORTON   PRES. MEADOWS     3/31/2006
8816   12917 JOHN ADAMS STREET     D.R. HORTON   PRES. MEADOWS     3/31/2006
8817   2921 TODD TRAIL             D.R. HORTON   SETTLERS PARK     3/31/2006
8818   11116 JIM THORPE LANE       D.R. HORTON   OLYMPIC HEIGHTS   3/31/2006
8819   11509 PAUL E ANDERSON DR.   D.R. HORTON   OLYMPIC HEIGHTS   3/31/2006
8820   11507 PAUL E ANDERSON DR.   D.R. HORTON   OLYMPIC HEIGHTS   3/31/2006
8821   12825 JOHN ADAMS STREET     D.R. HORTON   PRES. MEADOWS     3/31/2006
8822   202 N LYNNWOOD TRAIL        D.R. HORTON   FOREST OAKS       3/31/2006
8823   12900 JOHN ADAMS STREET     D.R. HORTON   PRES. MEADOWS     3/31/2006
8824   1202 REMINGTON DRIVE        D.R. HORTON   BENBROOK RANCH    3/31/2006
8825   4017 MAYFIELD CAVE TRAIL    D.R. HORTON   STONE OAK         3/31/2006
8826   3300 CAVE DOME PATH         D.R. HORTON   STONE OAK         3/31/2006
8827   1107 REMINGTON DRIVE        D.R. HORTON   BENBROOK RANCH    3/31/2006
8828   2105 AARON ROSS WAY         D.R. HORTON   SETTLERS PARK      4/3/2006
8829   302 MARQUITOS DRIVE         D.R. HORTON   KENSINGTON         4/3/2006
8830   2916 TODD TRAIL             D.R. HORTON   SETTLERS PARK      4/3/2006
8831   11215 JIM THORPE LANE       D.R. HORTON   OLYMPIC HEIGHTS    4/3/2006
8832   11209 JIM THORPE LANE       D.R. HORTON   OLYMPIC HEIGHTS    4/3/2006
8833   12904 JOHN ADAMS STREET     D.R. HORTON   PRES. MEADOWS      4/3/2006
8834   411 MARQUITOS DRIVE         D.R. HORTON   KENSINGTON         4/3/2006
8835   363 PADDINGTON DRIVE        D.R. HORTON   KENSINGTON         4/3/2006
8836   458 PADDINGTON DRIVE        D.R. HORTON   KENSINGTON         4/3/2006
8837   459 PADDINGTON DRIVE        D.R. HORTON   KENSINGTON         4/3/2006
8838   410 PADDINGTON DRIVE        D.R. HORTON   KENSINGTON         4/3/2006
8839   #1 17917 KENAI FJORDS DR.   D.R. HORTON   HIGHLAND PARK      4/4/2006
8840   #2 17917 KENAI FJORDS DR.   D.R. HORTON   HIGHLAND PARK      4/4/2006
8841   2301 JESSE OWENS DRIVE      D.R. HORTON   OLYMPIC HEIGHTS    4/4/2006
8842   11504 KIM ZMESKAL PLACE     D.R. HORTON   OLYMPIC HEIGHTS    4/4/2006
8843   11506 KIM ZMESKAL PLACE     D.R. HORTON   OLYMPIC HEIGHTS    4/4/2006
8844   11510 KIM ZMESKAL PLACE     D.R. HORTON   OLYMPIC HEIGHTS    4/4/2006
8845   1616 KINGSTON LACY BLVD.    D.R. HORTON   HIGHLAND PARK      4/4/2006
8846   11511 PAUL E ANDERSON DR.   D.R. HORTON   OLYMPIC HEIGHTS    4/4/2006
8847   15217 ROSEHIP LANE          D.R. HORTON   BRKFIELD CROSS     4/4/2006
8848   15204 VALERIAN TEA DRIVE    D.R. HORTON   BRKFIELD CROSS     4/4/2006
8849   15200 VALERIAN TEA DRIVE    D.R. HORTON   BRKFIELD CROSS     4/4/2006
8850   314 MARQUITOS DRIVE         D.R. HORTON   KENSINGTON         4/4/2006
8851   13601 LYNDON B JOHNSON ST   D.R. HORTON   PRES. MEADOWS      4/5/2006
8852   13525 LYNDON B JOHNSON ST   D.R. HORTON   PRES. MEADOWS      4/5/2006
8853   13521 LYNDON B JOHNSON ST   D.R. HORTON   PRES. MEADOWS      4/5/2006


                                                                               161
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 169 of 1053 PageID:
                                    17734

8854   12033 SPRINGS HEAD LOOP     D.R. HORTON   AVERY RANCH       4/5/2006
8855   11508 KIM ZMESKAL PLACE     D.R. HORTON   OLYMPIC HEIGHTS   4/5/2006
8856   2304 JESSE OWENS DRIVE      D.R. HORTON   OLYMPIC HEIGHTS   4/5/2006
8857   11513 PAUL E ANDERSON DR.   D.R. HORTON   OLYMPIC HEIGHTS   4/5/2006
8858   2208 JESSE OWENS DRIVE      D.R. HORTON   OLYMPIC HEIGHTS   4/5/2006
8859   2210 JESSE OWENS DRIVE      D.R. HORTON   OLYMPIC HEIGHTS   4/5/2006
8860   11112 JIM THORPE LANE       D.R. HORTON   OLYMPIC HEIGHTS   4/5/2006
8861   12908 JOHN ADAMS STREET     D.R. HORTON   PRES. MEADOWS     4/5/2006
8862   12920 JOHN ADAMS STREET     D.R. HORTON   PRES. MEADOWS     4/5/2006
8863   11821 SPRINGS HEAD LOOP     D.R. HORTON   AVERY RANCH       4/5/2006
8864   12001 SPRINGS HEAD LOOP     D.R. HORTON   AVERY RANCH       4/5/2006
8865   12009 SPRINGS HEAD LOOP     D.R. HORTON   AVERY RANCH       4/5/2006
8866   3205 CORRIGAN LANE          D.R. HORTON   SETTLERS CROSS    4/5/2006
8867   14308 BRIARCREEK LOOP       D.R. HORTON   BRIARCREEK        4/5/2006
8868   13609 LYNDON B JOHNSON ST   D.R. HORTON   PRES. MEADOWS     4/6/2006
8869   13613 LYNDON B JOHNSON      D.R. HORTON   PRES. MEADOWS     4/6/2006
8870   13605 LYNDON B JOHNSON      D.R. HORTON   PRES. MEADOWS     4/6/2006
8871   13621 LYNDON B JOHNSON ST   D.R. HORTON   PRES. MEADOWS     4/6/2006
8872   12901 JOHN ADAMS STREET     D.R. HORTON   PRES. MEADOWS     4/6/2006
8873   13620 LYNDON B JOHNSON ST   D.R. HORTON   PRES. MEADOWS     4/6/2006
8874   11118 JIM THORPE LANE       D.R. HORTON   OLYMPIC HEIGHTS   4/6/2006
8875   8314 MINNESOTA LANE         D.R. HORTON   GRAND OAKS        4/6/2006
8876   8316 MINNESOTA LANE         D.R. HORTON   GRAND OAKS        4/6/2006
8877   18121 BUSBY DRIVE           D.R. HORTON   BRIARCREEK        4/6/2006
8878   14120 BRIARCREEK LOOP       D.R. HORTON   BRIARCREEK        4/6/2006
8879   14312 BRIARCREEK LOOP       D.R. HORTON   BRIARCREEK        4/6/2006
8880   14304 BRIARCREEK LOOP       D.R. HORTON   BRIARCREEK        4/6/2006
8881   14124 BRIARCREEK LOOP       D.R. HORTON   BRIARCREEK        4/6/2006
8882   122 ALTAMONT STREET         D.R. HORTON   RIVERWALK         4/6/2006
8883   126 ALTAMONT STREET         D.R. HORTON   RIVERWALK         4/6/2006
8884   260 MARIBEL AVENUE          D.R. HORTON   CULLEN COUNTRY    4/6/2006
8885   1111 REMINGTON DRIVE        D.R. HORTON   BENBROOK RANCH    4/6/2006
8886   800 RUBLES COURT            D.R. HORTON   BENBROOK RANCH    4/6/2006
8887   1113 REMINGTON DRIVE        D.R. HORTON   BENBROOK RANCH    4/6/2006
8888   1112 WHITLEY DRIVE          D.R. HORTON   BENBROOK RANCH    4/6/2006
8889   706 RUBLES COURT            D.R. HORTON   BENBROOK RANCH    4/6/2006
8890   11832 SPRINGS HEAD LOOP     D.R. HORTON   AVERY RANCH       4/7/2006
8891   11712 SPRINGS HEAD LOOP     D.R. HORTON   AVERY RANCH       4/7/2006
8892   11708 SPRINGS HEAD LOOP     D.R. HORTON   AVERY RANCH       4/7/2006
8893   11816 SPRINGS HEAD LOOP     D.R. HORTON   AVERY RANCH       4/7/2006
8894   15008 STAKED PLAINS LOOP    D.R. HORTON   AVERY RANCH       4/7/2006
8895   11709 SPRINGS HEAD LOOP     D.R. HORTON   AVERY RANCH       4/7/2006
8896   203 CRESTON STREET          D.R. HORTON   RIVERWALK         4/7/2006
8897   205 CRESTON STREET          D.R. HORTON   RIVERWALK         4/7/2006
8898   387 PADDINGTON DRIVE        D.R. HORTON   KENSINGTON        4/7/2006
8899   411 PADDINGTON DRIVE        D.R. HORTON   KENSINGTON        4/7/2006
8900   213 POLK                    D.R. HORTON   PLUM CREEK        4/7/2006
8901   205 POLK                    D.R. HORTON   PLUM CREEK        4/7/2006
8902   197 POLK                    D.R. HORTON   PLUM CREEK        4/7/2006
8903   1757 THOMPSON TRAIL         D.R. HORTON   TURTLE CREEK      4/7/2006
8904   1769 THOMPSON TRAIL         D.R. HORTON   TURTLE CREEK      4/7/2006
8905   1773 THOMPSON TRAIL         D.R. HORTON   TURTLE CREEK      4/7/2006
8906   118 ALTAMONT STREET         D.R. HORTON   RIVERWALK         4/7/2006
8907   211 CRESTON STREET          D.R. HORTON   RIVERWALK         4/7/2006
8908   1109 REMINGTON DRIVE        D.R. HORTON   BENBROOK RANCH    4/7/2006


                                                                               162
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 170 of 1053 PageID:
                                    17735

8909   209 CRESTON STREET          D.R. HORTON   RIVERWALK          4/7/2006
8910   216 CRESTON STREET          D.R. HORTON   RIVERWALK         4/10/2006
8911   248 MARIBEL AVENUE          D.R. HORTON   CULLEN COUNTRY    4/10/2006
8912   13617 LYNDON B JOHNSON ST   D.R. HORTON   PRES. MEADOWS     4/10/2006
8913   12905 JOHN ADAMS STREET     D.R. HORTON   PRES. MEADOWS     4/10/2006
8914   200 SALLE AVENUE            D.R. HORTON   CULLEN COUNTRY    4/10/2006
8915   610 CULLEN BOULEVARD        D.R. HORTON   CULLEN COUNTRY    4/10/2006
8916   1120 BURGESS DRIVE          D.R. HORTON   BENBROOK RANCH    4/10/2006
8917   423 PADDINGTON DRIVE        D.R. HORTON   KENSINGTON        4/10/2006
8918   4131 ROCKY MOUNTAIN TRAIL   D.R. HORTON   STONE OAK         4/10/2006
8919   1104 WHITLEY DRIVE          D.R. HORTON   BENBROOK RANCH    4/10/2006
8920   1106 WHITLEY DRIVE          D.R. HORTON   BENBROOK RANCH    4/10/2006
8921   1110 WHITLEY DRIVE          D.R. HORTON   BENBROOK RANCH    4/10/2006
8922   1011 REMINGTON DRIVE        D.R. HORTON   BENBROOK RANCH    4/10/2006
8923   1013 REMINGTON DRIVE        D.R. HORTON   BENBROOK RANCH    4/10/2006
8924   1009 REMINGTON DRIVE        D.R. HORTON   BENBROOK RANCH    4/10/2006
8925   1015 REMINGTON DRIVE        D.R. HORTON   BENBROOK RANCH    4/10/2006
8926   #1 17929 KENAI FJORDS DR.   D.R. HORTON   HIGHLAND PARK     4/11/2006
8927   199 SALLE AVENUE            D.R. HORTON   CULLEN COUNTRY    4/11/2006
8928   12825 THOMAS JEFFERSON ST   D.R. HORTON   PRES. MEADOWS     4/11/2006
8929   12804 JOHN ADAMS STREET     D.R. HORTON   PRES. MEADOWS     4/11/2006
8930   #1 17921 KENAI FJORDS DR    D.R. HORTON   HIGHLAND PARK     4/11/2006
8931   #2 17921 KENAI FJORDS DR    D.R. HORTON   HIGHLAND PARK     4/11/2006
8932   #1 17925 KENAI FJORDS DR    D.R. HORTON   HIGHLAND PARK     4/11/2006
8933   #2 17925 KENAI FJORDS DR    D.R. HORTON   HIGHLAND PARK     4/11/2006
8934   #2 17929 KENAI FJORDS DR.   D.R. HORTON   HIGHLAND PARK     4/11/2006
8935   12808 JOHN ADAMS STREET     D.R. HORTON   PRES. MEADOWS     4/11/2006
8936   435 PADDINGTON DRIVE        D.R. HORTON   KENSINGTON        4/11/2006
8937   12817 DWIGHT EISENHOWER     D.R. HORTON   PRES. MEADOWS     4/11/2006
8938   2653 SUMMERWALK PLACE       D.R. HORTON   SETTLERS OVERLK   4/11/2006
8939   12909 THOMAS JEFFERSON ST   D.R. HORTON   PRES. MEADOWS     4/11/2006
8940   3916 UPPER PASSAGE LANE     D.R. HORTON   STONE OAK         4/11/2006
8941   2402 WILMA RUDOLPH ROAD     D.R. HORTON   OLYMPIC HEIGHTS   4/12/2006
8942   375 OXFORD DRIVE            D.R. HORTON   KENSINGTON        4/12/2006
8943   2403 WILMA RUDOLPH ROAD     D.R. HORTON   OLYMPIC HEIGHTS   4/12/2006
8944   2401 WILMA RUDOLPH ROAD     D.R. HORTON   OLYMPIC HEIGHTS   4/12/2006
8945   2405 WILMA RUDOLPH ROAD     D.R. HORTON   OLYMPIC HEIGHTS   4/12/2006
8946   2404 WILMA RUDOLPH ROAD     D.R. HORTON   OLYMPIC HEIGHTS   4/12/2006
8947   2406 WILMA RUDOLPH ROAD     D.R. HORTON   OLYMPIC HEIGHTS   4/12/2006
8948   1102 REMINGTON DRIVE        D.R. HORTON   BENBROOK RANCH    4/12/2006
8949   434 PADDINGTON DRIVE        D.R. HORTON   KENSINGTON        4/12/2006
8950   2310 WILMA RUDOLPH ROAD     D.R. HORTON   OLYMPIC HEIGHTS   4/12/2006
8951   12909 DWIGHT EISENHOWER     D.R. HORTON   PRES. MEADOWS     4/12/2006
8952   12829 DWIGHT EISENHOWER     D.R. HORTON   PRES. MEADOWS     4/12/2006
8953   12913 DWIGHT EISENHOWER     D.R. HORTON   PRES. MEADOWS     4/12/2006
8954   12828 DWIGHT EISENHOWER     D.R. HORTON   PRES. MEADOWS     4/12/2006
8955   13808 BRIARCREEK LOOP       D.R. HORTON   BRIARCREEK        4/12/2006
8956   351 COVENT DRIVE            D.R. HORTON   KENSINGTON        4/12/2006
8957   398 OXFORD DRIVE            D.R. HORTON   KENSINGTON        4/12/2006
8958   13429 BRIARCREEK LOOP       D.R. HORTON   BRIARCREEK        4/12/2006
8959   3229 CORRIGAN LANE          D.R. HORTON   SETTLERS CROSS    4/12/2006
8960   3209 CORRIGAN LANE          D.R. HORTON   SETTLERS CROSS    4/12/2006
8961   11113 JIM THORPE LANE       D.R. HORTON   OLYMPIC HEIGHTS   4/13/2006
8962   11111 JIM THORPE LANE       D.R. HORTON   OLYMPIC HEIGHTS   4/13/2006
8963   11208 JIM THORPE LANE       D.R. HORTON   OLYMPIC HEIGHTS   4/13/2006


                                                                               163
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 171 of 1053 PageID:
                                    17736

8964   12820 JOHN ADAMS STREET     D.R. HORTON   PRES. MEADOWS     4/13/2006
8965   12821 DWIGHT EISENHOWER     D.R. HORTON   PRES. MEADOWS     4/13/2006
8966   12901 DWIGHT EISENHOWER     D.R. HORTON   PRES. MEADOWS     4/13/2006
8967   12801 DWIGHT EISENHOWER     D.R. HORTON   PRES. MEADOWS     4/13/2006
8968   1024 BERRY BEND PATH        D.R. HORTON   TURTLE CREEK      4/13/2006
8969   #2 17928 KENAI FJORDS DR.   D.R. HORTON   HIGHLAND PARK     4/13/2006
8970   #1 17928 KENAI FJORDS DR.   D.R. HORTON   HIGHLAND PARK     4/13/2006
8971   12813 DWIGHT EISENHOWER     D.R. HORTON   PRES. MEADOWS     4/13/2006
8972   165 POLK                    D.R. HORTON   PLUM CREEK        4/13/2006
8973   181 POLK                    D.R. HORTON   PLUM CREEK        4/13/2006
8974   2650 SUMMERWALK PLACE       D.R. HORTON   SETTLERS OVERLK   4/13/2006
8975   387 COVENT DRIVE            D.R. HORTON   KENSINGTON        4/13/2006
8976   1777 THOMPSON TRAIL         D.R. HORTON   TURTLE CREEK      4/13/2006
8977   2612 BLUFFSTONE DRIVE       D.R. HORTON   SETTLERS OVERLK   4/13/2006
8978   2707 MOONMIST COVE          D.R. HORTON   SETTLERS OVERLK   4/13/2006
8979   3409 WINDING RIVER TRAIL    D.R. HORTON   STONE OAK         4/13/2006
8980   11908 SPRINGS HEAD LOOP     D.R. HORTON   AVERY RANCH       4/14/2006
8981   11729 SPRINGS HEAD LOOP     D.R. HORTON   AVERY RANCH       4/14/2006
8982   11812 SPRINGS HEAD LOOP     D.R. HORTON   AVERY RANCH       4/14/2006
8983   12012 SPRINGS HEAD LOOP     D.R. HORTON   AVERY RANCH       4/14/2006
8984   11904 SPRINGS HEAD LOOP     D.R. HORTON   AVERY RANCH       4/14/2006
8985   11828 SPRINGS HEAD LOOP     D.R. HORTON   AVERY RANCH       4/14/2006
8986   11213 JIM THORPE LANE       D.R. HORTON   OLYMPIC HEIGHTS   4/17/2006
8987   14004 BRIARCREEK LOOP       D.R. HORTON   BRIARCREEK        4/17/2006
8988   327 COVENT DRIVE            D.R. HORTON   KENSINGTON        4/17/2006
8989   388 COVENT DRIVE            D.R. HORTON   KENSINGTON        4/17/2006
8990   13709 BRIARCREEK LOOP       D.R. HORTON   BRIARCREEK        4/17/2006
8991   2107 AARON ROSS WAY         D.R. HORTON   SETTLERS PARK     4/18/2006
8992   12805 DWIGHT EISENHOWER     D.R. HORTON   PRES. MEADOWS     4/18/2006
8993   12824 DWIGHT EISENHOWER     D.R. HORTON   PRES. MEADOWS     4/18/2006
8994   12809 DWIGHT EISENHOWER     D.R. HORTON   PRES. MEADOWS     4/18/2006
8995   12833 DWIGHT EISENHOWER     D.R. HORTON   PRES. MEADOWS     4/18/2006
8996   12905 DWIGHT EISENHOWER     D.R. HORTON   PRES. MEADOWS     4/18/2006
8997   17705 ICE AGE TRAILS ST.    D.R. HORTON   HIGHLAND PARK     4/18/2006
8998   315 COVENT DRIVE            D.R. HORTON   KENSINGTON        4/18/2006
8999   1753 THOMPSON TRAIL         D.R. HORTON   TURTLE CREEK      4/18/2006
9000   2908 TODD TRAIL             D.R. HORTON   SETTLERS PARK     4/18/2006
9001   116 ALTAMONT STREET         D.R. HORTON   RIVERWALK         4/18/2006
9002   1007 REMINGTON DRIVE        D.R. HORTON   BENBROOK RANCH    4/18/2006
9003   1101 REMINGTON DRIVE        D.R. HORTON   BENBROOK RANCH    4/18/2006
9004   1103 REMINGTON DRIVE        D.R. HORTON   BENBROOK RANCH    4/18/2006
9005   1105 REMINGTON DRIVE        D.R. HORTON   BENBROOK RANCH    4/18/2006
9006   2808 AARON ROSS COVE        D.R. HORTON   SETTLERS PARK     4/18/2006
9007   13625 LYNDON B JOHNSON      D.R. HORTON   PRES. MEADOWS     4/19/2006
9008   12809 THOMAS JEFFERSON ST   D.R. HORTON   PRES. MEADOWS     4/19/2006
9009   173 POLK                    D.R. HORTON   PLUM CREEK        4/19/2006
9010   189 POLK                    D.R. HORTON   PLUM CREEK        4/19/2006
9011   3204 CLINTON PLACE          D.R. HORTON   SETTLERS CROSS    4/19/2006
9012   3232 CLINTON PLACE          D.R. HORTON   SETTLERS CROSS    4/19/2006
9013   1508 MAIN STREET            D.R. HORTON   CP TOWN CENTER    4/19/2006
9014   1504 MAIN STREET            D.R. HORTON   CP TOWN CENTER    4/19/2006
9015   13600 LYNDON B JOHNSON      D.R. HORTON   PRES. MEADOWS     4/20/2006
9016   12900 DWIGHT EISENHOWER     D.R. HORTON   PRES. MEADOWS     4/20/2006
9017   17713 ICE AGE TRAILS ST.    D.R. HORTON   HIGHLAND PARK     4/20/2006
9018   17709 ICE AGE TRAILS ST.    D.R. HORTON   HIGHLAND PARK     4/20/2006


                                                                               164
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 172 of 1053 PageID:
                                    17737

9019   1100 WHITLEY DRIVE         D.R. HORTON    BENBROOK RANCH    4/20/2006
9020   3216 CLINTON PLACE         D.R. HORTON    SETTLERS CROSS    4/20/2006
9021   3208 CLINTON PLACE         D.R. HORTON    SETTLERS CROSS    4/20/2006
9022   3224 CLINTON PLACE         D.R. HORTON    SETTLERS CROSS    4/20/2006
9023   2912 TODD TRAIL            D.R. HORTON    SETTLERS PARK     4/20/2006
9024   18217 FLAT HEAD DRIVE      D.R. HORTON    BRIARCREEK        4/20/2006
9025   18204 FLAT HEAD DRIVE      D.R. HORTON    BRIARCREEK        4/20/2006
9026   18320 FLAT HEAD DRIVE      D.R. HORTON    BRIARCREEK        4/20/2006
9027   2407 WILMA RUDOLPH ROAD    D.R. HORTON    OLYMPIC HEIGHTS   4/21/2006
9028   2312 WILMA RUDOLPH ROAD    D.R. HORTON    OLYMPIC HEIGHTS   4/21/2006
9029   2408 WILMA RUDOLPH ROAD    D.R. HORTON    OLYMPIC HEIGHTS   4/21/2006
9030   1612 KINGSTON LACY BLVD.   D.R. HORTON    HIGHLAND PARK     4/24/2006
9031   149 POLK                   D.R. HORTON    PLUM CREEK        4/24/2006
9032   157 POLK                   D.R. HORTON    PLUM CREEK        4/24/2006
9033   374 MARQUITOS DRIVE        D.R. HORTON    KENSINGTON        4/24/2006
9034   291 COVENT DRIVE           D.R. HORTON    KENSINGTON        4/24/2006
9035   11805 SPRINGS HEAD LOOP    D.R. HORTON    AVERY RANCH       4/24/2006
9036   1608 KINGSTON LACY BLVD.   D.R. HORTON    HIGHLAND PARK     4/24/2006
9037   278 COVENT DRIVE           D.R. HORTON    KENSINGTON        4/24/2006
9038   2731 FAIRVIEW DRIVE        D.R. HORTON    SETTLERS OVERLK   4/24/2006
9039   1604 KINGSTON LACY BLVD.   D.R. HORTON    HIGHLAND PARK     4/24/2006
9040   4015 MAYFIELD CAVE TRAIL   D.R. HORTON    STONE OAK         4/24/2006
9041   4019 MAYFIELD CAVE TRAIL   D.R. HORTON    STONE OAK         4/24/2006
9042   12832 DWIGHT EISENHOWER    D.R. HORTON    PRES. MEADOWS     4/25/2006
9043   303 COVENT DRIVE           D.R. HORTON    KENSINGTON        4/25/2006
9044   350 MARQUITOS DRIVE        D.R. HORTON    KENSINGTON        4/25/2006
9045   446 PADDINGTON DRIVE       D.R. HORTON    KENSINGTON        4/25/2006
9046   339 COVENT DRIVE           D.R. HORTON    KENSINGTON        4/25/2006
9047   363 COVENT DRIVE           D.R. HORTON    KENSINGTON        4/25/2006
9048   2415 MELISSA OAKS LANE     D.R. HORTON    ONION CREEK       4/25/2006
9049   1512 MAIN STREET           D.R. HORTON    CP TOWN CENTER    4/25/2006
9050   2335 BLUFFSTONE DRIVE      D.R. HORTON    SETTLERS OVERLK   4/25/2006
9051   2712 FAIRVIEW DRIVE        D.R. HORTON    SETTLERS OVERLK   4/25/2006
9052   2341 BLUFFSTONE DRIVE      D.R. HORTON    SETTLERS OVERLK   4/25/2006
9053   2905 PERCEVAL LANE         D.R. HORTON    BAUERLE RANCH     4/26/2006
9054   12820 DWIGHT EISHENHOWER   D.R. HORTON    PRES. MEADOWS     4/26/2006
9055   12816 DWIGHT EISENHOWER    D.R. HORTON    PRES. MEADOWS     4/26/2006
9056   117 POLK                   D.R. HORTON    PLUM CREEK        4/26/2006
9057   125 POLK                   D.R. HORTON    PLUM CREEK        4/26/2006
9058   375 PADDINGTON DRIVE       D.R. HORTON    KENSINGTON        4/26/2006
9059   447 PADDINGTON DRIVE       D.R. HORTON    KENSINGTON        4/26/2006
9060   279 COVENT DRIVE           D.R. HORTON    KENSINGTON        4/26/2006
9061   2125 AARON ROSS WAY        D.R. HORTON    SETTLERS PARK     4/26/2006
9062   116 POLK                   D.R. HORTON    PLUM CREEK        4/26/2006
9063   108 POLK                   D.R. HORTON    PLUM CREEK        4/26/2006
9064   132 POLK                   D.R. HORTON    PLUM CREEK        4/26/2006
9065   11909 JOHNNY WEISMULLER    D.R. HORTON    OLYMPIC HEIGHTS   4/26/2006
9066   11901 JOHNNY WEISMULLER    D.R. HORTON    OLYMPIC HEIGHTS   4/26/2006
9067   213 CRESTON STREET         D.R. HORTON    RIVERWALK         4/26/2006
9068   208 CRESTON STREET         D.R. HORTON    RIVERWALK         4/26/2006
9069   2121 AARON ROSS WAY        D.R. HORTON    SETTLERS PARK     4/26/2006
9070   14820 LIPTON LANE          D.R. HORTON    BRKFIELD CROSS    4/26/2006
9071   2209 JESSE OWENS DRIVE     D.R. HORTON    OLYMPIC HEIGHTS   4/27/2006
9072   18136 GREAT BASIN AVENUE   D.R. HORTON    HIGHLAND PARK     4/27/2006
9073   13500 JOHN F KENNEDY ST.   D.R. HORTON    PRES. MEADOWS     4/27/2006


                                                                               165
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 173 of 1053 PageID:
                                    17738

9074   13504 JOHN F KENNEDY ST.    D.R. HORTON   PRES. MEADOWS     4/27/2006
9075   133 POLK                    D.R. HORTON   PLUM CREEK        4/27/2006
9076   141 POLK                    D.R. HORTON   PLUM CREEK        4/27/2006
9077   106 BALDWIN STREET          D.R. HORTON   RIVERWALK         4/27/2006
9078   2411 MELISSA OAKS LANE      D.R. HORTON   ONION CREEK       4/27/2006
9079   14209 BRIARCREEK LOOP       D.R. HORTON   BRIARCREEK        4/27/2006
9080   114 ALTAMONT STREET         D.R. HORTON   RIVERWALK         4/27/2006
9081   14804 LIPTON LANE           D.R. HORTON   BRKFIELD CROSS    4/27/2006
9082   14816 LIPTON LANE           D.R. HORTON   BRKFIELD CROSS    4/27/2006
9083   602 HOLBROOKE STREET        D.R. HORTON   RIVERWALK         4/27/2006
9084   112 ALTAMONT STREET         D.R. HORTON   RIVERWALK         4/27/2006
9085   604 HOLBROOKE STREET        D.R. HORTON   RIVERWALK         4/27/2006
9086   600 HOLBROOKE STREET        D.R. HORTON   RIVERWALK         4/27/2006
9087   410 OXFORD DRIVE            D.R. HORTON   KENSINGTON        4/27/2006
9088   908 BLACK CANYON STREET     D.R. HORTON   HIGHLAND PARK     4/27/2006
9089   13520 LYNDON B JOHNSON ST   D.R. HORTON   PRES. MEADOWS     4/28/2006
9090   2410 WILMA RUDOLPH ROAD     D.R. HORTON   OLYMPIC HEIGHTS   4/28/2006
9091   13508 JOHN F KENNEDY ST.    D.R. HORTON   PRES. MEADOWS     4/28/2006
9092   109 STEELE                  D.R. HORTON   PLUM CREEK        4/28/2006
9093   422 OXFORD DRIVE            D.R. HORTON   KENSINGTON        4/28/2006
9094   3228 CLINTON PLACE          D.R. HORTON   SETTLERS CROSS    4/28/2006
9095   2201 MELISSA OAKS LANE      D.R. HORTON   ONION CREEK       4/28/2006
9096   2909 TODD TRAIL             D.R. HORTON   SETTLERS PARK     4/28/2006
9097   115 ALTAMONT STREET         D.R. HORTON   RIVERWALK         4/28/2006
9098   148 STEELE                  D.R. HORTON   PLUM CREEK        4/28/2006
9099   1028 BERRY BEND PATH        D.R. HORTON   TURTLE CREEK       5/1/2006
9100   1032 BERRY BEND PATH        D.R. HORTON   TURTLE CREEK       5/1/2006
9101   13520 JOHN F KENNEDY ST.    D.R. HORTON   PRES. MEADOWS      5/1/2006
9102   12029 SPRINGS HEAD LOOP     D.R. HORTON   AVERY RANCH        5/1/2006
9103   386 MARQUITOS DRIVE         D.R. HORTON   KENSINGTON         5/1/2006
9104   13524 JOHN F KENNEDY ST.    D.R. HORTON   PRES. MEADOWS      5/1/2006
9105   1761 THOMPSON TRAIL         D.R. HORTON   TURTLE CREEK       5/1/2006
9106   1500 MAIN STREET            D.R. HORTON   CP TOWN CENTER     5/1/2006
9107   14708 LIPTON LANE           D.R. HORTON   BRKFIELD CROSS     5/1/2006
9108   14800 LIPTON LANE           D.R. HORTON   BRKFIELD CROSS     5/1/2006
9109   14720 LIPTON LANE           D.R. HORTON   BRKFIELD CROSS     5/1/2006
9110   14712 LIPTON LANE           D.R. HORTON   BRKFIELD CROSS     5/1/2006
9111   14716 LIPTON LANE           D.R. HORTON   BRKFIELD CROSS     5/1/2006
9112   296 COVENT DRIVE            D.R. HORTON   KENSINGTON         5/1/2006
9113   916 BLACK CANYON STREET     D.R. HORTON   HIGHLAND PARK      5/1/2006
9114   912 BLACK CANYON STREET     D.R. HORTON   HIGHLAND PARK      5/1/2006
9115   13612 LYNDON B JOHNSON      D.R. HORTON   PRES. MEADOWS      5/2/2006
9116   13616 LYNDON B JOHNSON ST   D.R. HORTON   PRES. MEADOWS      5/2/2006
9117   12908 DWIGHT EISENHOWER     D.R. HORTON   PRES. MEADOWS      5/2/2006
9118   12904 DWIGHT EISENHOWER     D.R. HORTON   PRES. MEADOWS      5/2/2006
9119   3001 FLEET DRIVE            D.R. HORTON   BAUERLE RANCH      5/2/2006
9120   13516 JOHN F KENNEDY ST.    D.R. HORTON   PRES. MEADOWS      5/2/2006
9121   13600 JOHN F KENNEDY ST     D.R. HORTON   PRES. MEADOWS      5/2/2006
9122   109 POLK                    D.R. HORTON   PLUM CREEK         5/2/2006
9123   13604 JOHN F KENNEDY ST.    D.R. HORTON   PRES. MEADOWS      5/2/2006
9124   2129 AARON ROSS WAY         D.R. HORTON   SETTLERS PARK      5/2/2006
9125   117 STEELE                  D.R. HORTON   PLUM CREEK         5/2/2006
9126   13512 JOHN F KENNEDY ST.    D.R. HORTON   PRES. MEADOWS      5/2/2006
9127   15116 VALERIAN TEA DRIVE    D.R. HORTON   BRKFIELD CROSS     5/2/2006
9128   423 OXFORD DRIVE            D.R. HORTON   KENSINGTON         5/2/2006


                                                                               166
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 174 of 1053 PageID:
                                    17739

9129   124 STEELE                  D.R. HORTON   PLUM CREEK         5/2/2006
9130   14812 LIPTON LANE           D.R. HORTON   BRKFIELD CROSS     5/2/2006
9131   3013 FLEET DRIVE            D.R. HORTON   BAUERLE RANCH      5/2/2006
9132   15208 VALERIAN TEA DRIVE    D.R. HORTON   BRKFIELD CROSS     5/2/2006
9133   284 MICHAELIS               D.R. HORTON   PLUM CREEK         5/3/2006
9134   107 AUCTION OAK             D.R. HORTON   PLUM CREEK         5/3/2006
9135   107 FRANKE                  D.R. HORTON   PLUM CREEK         5/3/2006
9136   115 B FRANKE                D.R. HORTON   PLUM CREEK         5/3/2006
9137   13612 JOHN F KENNEDY ST.    D.R. HORTON   PRES. MEADOWS      5/3/2006
9138   13608 JOHN F KENNEDY ST.    D.R. HORTON   PRES. MEADOWS      5/3/2006
9139   125 STEELE                  D.R. HORTON   PLUM CREEK         5/3/2006
9140   141 STEELE                  D.R. HORTON   PLUM CREEK         5/3/2006
9141   132 STEELE                  D.R. HORTON   PLUM CREEK         5/3/2006
9142   2608 CAMI PATH              D.R. HORTON   SETTLERS PARK      5/3/2006
9143   10801 STRAND STREET         D.R. HORTON   BAUERLE RANCH      5/3/2006
9144   14129 CEYLON TEA CIRCLE     D.R. HORTON   BROOKFIELD GLEN    5/3/2006
9145   612 HOLBROOKE STREET        D.R. HORTON   RIVERWALK          5/3/2006
9146   614 HOLBROOKE STREET        D.R. HORTON   RIVERWALK          5/3/2006
9147   11200 JIM THORPE LANE       D.R. HORTON   OLYMPIC HEIGHTS    5/4/2006
9148   1709 THOMPSON TRAIL         D.R. HORTON   TURTLE CREEK       5/4/2006
9149   1705 THOMPSON TRAIL         D.R. HORTON   TURTLE CREEK       5/4/2006
9150   1713 THOMPSON TRAIL         D.R. HORTON   TURTLE CREEK       5/4/2006
9151   12905 THOMAS JEFFERSON ST   D.R. HORTON   PRES. MEADOWS      5/5/2006
9152   124 ALTAMONT STREET         D.R. HORTON   RIVERWALK          5/5/2006
9153   12916 JOHN ADAMS STREET     D.R. HORTON   PRES. MEADOWS      5/5/2006
9154   14824 LIPTON LANE           D.R. HORTON   BRKFIELD CROSS     5/5/2006
9155   608 HOLBROOKE STREET        D.R. HORTON   RIVERWALK          5/5/2006
9156   603 HOLBROOKE STREET        D.R. HORTON   RIVERWALK          5/5/2006
9157   149 STEELE                  D.R. HORTON   PLUM CREEK         5/8/2006
9158   13616 JOHN F KENNEDY ST.    D.R. HORTON   PRES. MEADOWS      5/8/2006
9159   13620 JOHN F KENNEDY ST.    D.R. HORTON   PRES. MEADOWS      5/8/2006
9160   1765 THOMPSON TRAIL         D.R. HORTON   TURTLE CREEK       5/8/2006
9161   10813 STRAND STREET         D.R. HORTON   BAUERLE RANCH      5/8/2006
9162   2728 FAIRVIEW DRIVE         D.R. HORTON   SETTLERS OVERLK    5/8/2006
9163   2724 FAIRVIEW DRIVE         D.R. HORTON   SETTLERS OVERLK    5/8/2006
9164   2720 FAIRVIEW DRIVE         D.R. HORTON   SETTLERS OVERLK    5/8/2006
9165   2706 FAIRVIEW DRIVE         D.R. HORTON   SETTLERS OVERLK    5/8/2006
9166   2347 BLUFFSTONE DRIVE       D.R. HORTON   SETTLERS OVERLK    5/8/2006
9167   2334 BLUFFSTONE DRIVE       D.R. HORTON   SETTLERS OVERLK    5/8/2006
9168   2346 BLUFFSTONE DRIVE       D.R. HORTON   SETTLERS OVERLK    5/8/2006
9169   2124 AARON ROSS WAY         D.R. HORTON   SETTLERS PARK      5/8/2006
9170   2716 FAIRVIEW DRIVE         D.R. HORTON   SETTLERS OVERLK    5/8/2006
9171   616 HOLBROOKE STREET        D.R. HORTON   RIVERWALK          5/8/2006
9172   13821 BRIARCREEK LOOP       D.R. HORTON   BRIARCREEK         5/9/2006
9173   10901 STRAND STREET         D.R. HORTON   BAUERLE RANCH      5/9/2006
9174   1733 THOMPSON TRAIL         D.R. HORTON   TURTLE CREEK       5/9/2006
9175   2901 PERCEVAL LANE          D.R. HORTON   BAUERLE RANCH      5/9/2006
9176   14201 BRIARCREEK LOOP       D.R. HORTON   BRIARCREEK         5/9/2006
9177   337 LIBERTY STREET          D.R. HORTON   HUTTO SQUARE       5/9/2006
9178   333 LIBERTY STREET          D.R. HORTON   HUTTO SQUARE       5/9/2006
9179   1102 WHITLEY DRIVE          D.R. HORTON   BENBROOK RANCH    5/10/2006
9180   1114 WHITLEY DRIVE          D.R. HORTON   BENBROOK RANCH    5/10/2006
9181   1108 WHITLEY DRIVE          D.R. HORTON   BENBROOK RANCH    5/10/2006
9182   1014 WHITLEY DRIVE          D.R. HORTON   BENBROOK RANCH    5/10/2006
9183   13508 LYNDON B JOHNSON ST   D.R. HORTON   PRES. MEADOWS     5/10/2006


                                                                               167
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 175 of 1053 PageID:
                                    17740

9184   12912 JOHN ADAMS STREET     D.R. HORTON   PRES. MEADOWS     5/10/2006
9185   1115 REMINGTON DRIVE        D.R. HORTON   BENBROOK RANCH    5/10/2006
9186   1117 REMINGTON DRIVE        D.R. HORTON   BENBROOK RANCH    5/10/2006
9187   704 RUBLES COURT            D.R. HORTON   BENBROOK RANCH    5/10/2006
9188   1119 REMINGTON DRIVE        D.R. HORTON   BENBROOK RANCH    5/10/2006
9189   2727 FAIRVIEW DRIVE         D.R. HORTON   SETTLERS OVERLK   5/10/2006
9190   13528 LYNDON B JOHNSON      D.R. HORTON   PRES. MEADOWS     5/11/2006
9191   12825 DWIGHT EISENHOWER     D.R. HORTON   PRES. MEADOWS     5/11/2006
9192   326 COVENT DRIVE            D.R. HORTON   KENSINGTON        5/11/2006
9193   2804 AARON ROSS COVE        D.R. HORTON   SETTLERS PARK     5/11/2006
9194   #6 400 BULL CREEK PRKWY.    D.R. HORTON   CP TOWN CENTER    5/11/2006
9195   #5 400 BULL CREEK PKWY.     D.R. HORTON   CP TOWN CENTER    5/11/2006
9196   #4 400 BULL CREEK PKWY.     D.R. HORTON   CP TOWN CENTER    5/11/2006
9197   #3 400 BULL CREEK PKWY.     D.R. HORTON   CP TOWN CENTER    5/11/2006
9198   #1 400 BULL CREEK PKWY.     D.R. HORTON   CP TOWN CENTER    5/11/2006
9199   #2 400 BULL CREEK PKWY.     D.R. HORTON   CP TOWN CENTER    5/11/2006
9200   375 COVENT DRIVE            D.R. HORTON   KENSINGTON        5/11/2006
9201   319 LIBERTY STREET          D.R. HORTON   HUTTO SQUARE      5/11/2006
9202   329 LIBERTY STREET          D.R. HORTON   HUTTO SQUARE      5/11/2006
9203   325 LIBERTY STREET          D.R. HORTON   HUTTO SQUARE      5/11/2006
9204   313 LIBERTY STREET          D.R. HORTON   HUTTO SQUARE      5/11/2006
9205   119 BALDWIN STREET          D.R. HORTON   RIVERWALK         5/12/2006
9206   2609 BUTLER WAY             D.R. HORTON   SETTLERS CROSS    5/12/2006
9207   2605 BUTLER WAY             D.R. HORTON   SETTLERS CROSS    5/12/2006
9208   2340 BLUFFSTONE DRIVE       D.R. HORTON   SETTLERS OVERLK   5/12/2006
9209   3217 CORRIGAN LANE          D.R. HORTON   SETTLERS CROSS    5/12/2006
9210   2723 FAIRVIEW DRIVE         D.R. HORTON   SETTLERS OVERLK   5/12/2006
9211   2711 FAIRVIEW DRIVE         D.R. HORTON   SETTLERS OVERLK   5/12/2006
9212   2715 FAIRVIEW DRIVE         D.R. HORTON   SETTLERS OVERLK   5/12/2006
9213   2719 FAIRVIEW DRIVE         D.R. HORTON   SETTLERS OVERLK   5/12/2006
9214   613 HOLBROOKE STREET        D.R. HORTON   RIVERWALK         5/12/2006
9215   605 HOLBROOKE STREET        D.R. HORTON   RIVERWALK         5/12/2006
9216   611 HOLBROOKE STREET        D.R. HORTON   RIVERWALK         5/12/2006
9217   112 CRESTON STREET          D.R. HORTON   RIVERWALK         5/12/2006
9218   362 MARQUITOS DRIVE         D.R. HORTON   KENSINGTON        5/15/2006
9219   386 CARAWAY                 D.R. HORTON   PLUM CREEK        5/15/2006
9220   1717 THOMPSON TRAIL         D.R. HORTON   TURTLE CREEK      5/15/2006
9221   140 STEELE                  D.R. HORTON   PLUM CREEK        5/15/2006
9222   3918 UPPER PASSAGE LANE     D.R. HORTON   STONE OAK         5/15/2006
9223   14801 LIPTON LANE           D.R. HORTON   BRKFIELD CROSS    5/15/2006
9224   2735 FAIRVIEW DRIVE         D.R. HORTON   SETTLERS OVERLK   5/15/2006
9225   302 COVENT DRIVE            D.R. HORTON   KENSINGTON        5/15/2006
9226   418 COVENT DRIVE            D.R. HORTON   KENSINGTON        5/15/2006
9227   2000 GOLDEN SUNRISE LANE    D.R. HORTON   BROOKFIELD EST.   5/15/2006
9228   111 CRESTON STREET          D.R. HORTON   RIVERWALK         5/15/2006
9229   3349 WINDING RIVER TRAIL    D.R. HORTON   STONE OAK         5/15/2006
9230   #401 14100 AVERY RANCH BL   D.R. HORTON   AVERY RANCH       5/15/2006
9231   #404 14100 AVERY RANCH      D.R. HORTON   AVERY RANCH       5/15/2006
9232   #403 14100 AVERY RANCH      D.R. HORTON   AVERY RANCH       5/15/2006
9233   #402 14100 AVERY RANCH      D.R. HORTON   AVERY RANCH       5/15/2006
9234   294 B MICHAELIS             D.R. HORTON   PLUM CREEK        5/16/2006
9235   2913 PERCEVAL LANE          D.R. HORTON   BAUERLE RANCH     5/16/2006
9236   2804 TINMOUTH STREET        D.R. HORTON   BAUERLE RANCH     5/16/2006
9237   10732 KILKEE COVE           D.R. HORTON   AVERY RANCH       5/16/2006
9238   1502 MAIN STREET            D.R. HORTON   CP TOWN CENTER    5/16/2006


                                                                               168
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 176 of 1053 PageID:
                                    17741

9239   1514 MAIN STREET            D.R. HORTON   CP TOWN CENTER    5/16/2006
9240   1506 MAIN STREET            D.R. HORTON   CP TOWN CENTER    5/16/2006
9241   318 LIBERTY STREET          D.R. HORTON   HUTTO SQUARE      5/16/2006
9242   204 WHITFIELD STREET        D.R. HORTON   HUTTO SQUARE      5/16/2006
9243   208 WHITFIELD STREET        D.R. HORTON   HUTTO SQUARE      5/16/2006
9244   302 LIBERTY STREET          D.R. HORTON   HUTTO SQUARE      5/16/2006
9245   304 LIBERTY STREET          D.R. HORTON   HUTTO SQUARE      5/16/2006
9246   310 LIBERTY STREET          D.R. HORTON   HUTTO SQUARE      5/16/2006
9247   1507 DAVIS MOUNTAIN LOOP    D.R. HORTON   CP TOWN CENTER    5/16/2006
9248   1503 DAVIS MOUNTAIN LOOP    D.R. HORTON   CP TOWN CENTER    5/16/2006
9249   1322 DAVIS MOUNTAIN LOOP    D.R. HORTON   CP TOWN CENTER    5/16/2006
9250   1330 DAVIS MOUNTAIN LOOP    D.R. HORTON   CP TOWN CENTER    5/16/2006
9251   11202 JIM THORPE LANE       D.R. HORTON   OLYMPIC HEIGHTS   5/17/2006
9252   344 COVENT DRIVE            D.R. HORTON   KENSINGTON        5/17/2006
9253   2600 CAMI PATH              D.R. HORTON   SETTLERS PARK     5/17/2006
9254   2900 TODD TRAIL             D.R. HORTON   SETTLERS PARK     5/17/2006
9255   802 RUBLES COURT            D.R. HORTON   BENBROOK RANCH    5/17/2006
9256   903 WHITLEY DRIVE           D.R. HORTON   BENBROOK RANCH    5/17/2006
9257   702 RUBLES COURT            D.R. HORTON   BENBROOK RANCH    5/17/2006
9258   424 COVENT DRIVE            D.R. HORTON   KENSINGTON        5/17/2006
9259   454 COVENT DRIVE            D.R. HORTON   KENSINGTON        5/17/2006
9260   406 COVENT DRIVE            D.R. HORTON   KENSINGTON        5/17/2006
9261   366 COVENT DRIVE            D.R. HORTON   KENSINGTON        5/17/2006
9262   2306 JESSE OWENS DRIVE      D.R. HORTON   OLYMPIC HEIGHTS   5/17/2006
9263   133 STEELE                  D.R. HORTON   PLUM CREEK        5/18/2006
9264   442 COVENT DRIVE            D.R. HORTON   KENSINGTON        5/18/2006
9265   307 LIBERTY STREET          D.R. HORTON   HUTTO SQUARE      5/18/2006
9266   1505 DAVIS MOUNTAIN LOOP    D.R. HORTON   CP TOWN CENTER    5/18/2006
9267   1328 DAVIS MOUNTAIN LOOP    D.R. HORTON   CP TOWN CENTER    5/18/2006
9268   1334 DAVIS MOUNTAIN LOOP    D.R. HORTON   CP TOWN CENTER    5/18/2006
9269   112 FRANKE                  D.R. HORTON   PLUM CREEK        5/19/2006
9270   1020 BERRY BEND PATH        D.R. HORTON   TURTLE CREEK      5/19/2006
9271   442 CARAWAY                 D.R. HORTON   PLUM CREEK        5/19/2006
9272   2809 BLAKE STREET           D.R. HORTON   BAUERLE RANCH     5/19/2006
9273   112 STEELE                  D.R. HORTON   PLUM CREEK        5/19/2006
9274   #7 12120 JOHNNY WEISMULLE   D.R. HORTON   OLYMPIC HEIGHTS   5/19/2006
9275   11903 JOHNNY WEISMULLER     D.R. HORTON   OLYMPIC HEIGHTS   5/19/2006
9276   327 LIBERTY STREET          D.R. HORTON   HUTTO SQUARE      5/19/2006
9277   1502 DAVIS MOUNTAIN LOOP    D.R. HORTON   CP TOWN CENTER    5/19/2006
9278   1506 DAVIS MOUNTAIN LOOP    D.R. HORTON   CP TOWN CENTER    5/19/2006
9279   1501 DAVIS MOUNTAIN LOOP    D.R. HORTON   CP TOWN CENTER    5/19/2006
9280   12913 JOHN ADAMS STREET     D.R. HORTON   PRES. MEADOWS     5/22/2006
9281   331 LIBERTY STREET          D.R. HORTON   HUTTO SQUARE      5/22/2006
9282   323 LIBERTY STREET          D.R. HORTON   HUTTO SQUARE      5/22/2006
9283   13616 THEODORE ROOSEVELT    D.R. HORTON   PRES. MEADOWS     5/22/2006
9284   13612 THEODORE ROOSEVELT    D.R. HORTON   PRES. MEADOWS     5/22/2006
9285   13624 THEODORE ROOSEVELT    D.R. HORTON   PRES. MEADOWS     5/22/2006
9286   1504 DAVIS MOUNTAIN LOOP    D.R. HORTON   CP TOWN CENTER    5/22/2006
9287   1508 DAVIS MOUNTAIN LOOP    D.R. HORTON   CP TOWN CENTER    5/22/2006
9288   1510 DAVIS MOUNTAIN LOOP    D.R. HORTON   CP TOWN CENTER    5/22/2006
9289   1324 DAVIS MOUNTAIN LOOP    D.R. HORTON   CP TOWN CENTER    5/22/2006
9290   1332 DAVIS MOUNTAIN LOOP    D.R. HORTON   CP TOWN CENTER    5/22/2006
9291   418 CARAWAY                 D.R. HORTON   PLUM CREEK        5/23/2006
9292   466 COVENT DRIVE            D.R. HORTON   KENSINGTON        5/23/2006
9293   301 LIBERTY STREET          D.R. HORTON   HUTTO SQUARE      5/23/2006


                                                                               169
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 177 of 1053 PageID:
                                    17742

9294   303 LIBERTY STREET         D.R. HORTON    HUTTO SQUARE      5/23/2006
9295   317 LIBERTY STREET         D.R. HORTON    HUTTO SQUARE      5/23/2006
9296   311 LIBERTY STREET         D.R. HORTON    HUTTO SQUARE      5/23/2006
9297   305 LIBERTY STREET         D.R. HORTON    HUTTO SQUARE      5/23/2006
9298   2909 PERCEVAL LANE         D.R. HORTON    BAUERLE RANCH     5/24/2006
9299   8318 MINNESOTA LANE        D.R. HORTON    GRAND OAKS        5/24/2006
9300   904 BLACK CANYON STREET    D.R. HORTON    HIGHLAND PARK     5/24/2006
9301   801 MIDDLE BROOK DRIVE     D.R. HORTON    BENBROOK RANCH    5/24/2006
9302   805 MIDDLE BROOK DRIVE     D.R. HORTON    BENBROOK RANCH    5/24/2006
9303   14808 LIPTON LANE          D.R. HORTON    BRKFIELD CROSS    5/24/2006
9304   202 WHITFIELD STREET       D.R. HORTON    HUTTO SQUARE      5/24/2006
9305   200 WHITFIELD STREET       D.R. HORTON    HUTTO SQUARE      5/24/2006
9306   12909 JOHN ADAMS STREET    D.R. HORTON    PRES. MEADOWS     5/25/2006
9307   14809 LIPTON LANE          D.R. HORTON    BRKFIELD CROSS    5/25/2006
9308   14805 LIPTON LANE          D.R. HORTON    BRKFIELD CROSS    5/25/2006
9309   1701 GOLDEN SUNRISE LANE   D.R. HORTON    BRKFIELD CROSS    5/25/2006
9310   1705 GOLDEN SUNRISE LANE   D.R. HORTON    BRKFIELD CROSS    5/25/2006
9311   621 HOLBROOKE STREET       D.R. HORTON    RIVERWALK         5/25/2006
9312   619 HOLBROOKE STREET       D.R. HORTON    RIVERWALK         5/25/2006
9313   601 HOLBROOKE STREET       D.R. HORTON    RIVERWALK         5/25/2006
9314   1010 REMINGTON DRIVE       D.R. HORTON    BENBROOK RANCH    5/26/2006
9315   402 CARAWAY                D.R. HORTON    PLUM CREEK        5/26/2006
9316   809 MIDDLE BROOK DRIVE     D.R. HORTON    BENBROOK RANCH    5/26/2006
9317   811 MIDDLE BROOK DRIVE     D.R. HORTON    BENBROOK RANCH    5/26/2006
9318   1500 DAVIS MOUNTAIN LOOP   D.R. HORTON    CP TOWN CENTER    5/26/2006
9319   1314 DAVIS MOUNTAIN LOOP   D.R. HORTON    CP TOWN CENTER    5/26/2006
9320   2405 BLUFFSTONE DRIVE      D.R. HORTON    SETTLERS OVERLK   5/27/2006
9321   2404 BLUFFSTONE DRIVE      D.R. HORTON    SETTLERS OVERLK   5/27/2006
9322   2408 BLUFFSTONE DRIVE      D.R. HORTON    SETTLERS OVERLK   5/27/2006
9323   2400 BLUFFSTONE DRIVE      D.R. HORTON    SETTLERS OVERLK   5/27/2006
9324   2409 BLUFFSTONE DRIVE      D.R. HORTON    SETTLERS OVERLK   5/27/2006
9325   615 HOLBROOKE STREET       D.R. HORTON    RIVERWALK         5/27/2006
9326   607 HOLBROOKE STREET       D.R. HORTON    RIVERWALK         5/27/2006
9327   617 HOLBROOKE STREET       D.R. HORTON    RIVERWALK         5/27/2006
9328   3201 HENDERSON PATH        D.R. HORTON    SETTLERS CROSS    5/27/2006
9329   3217 HENDERSON PATH        D.R. HORTON    SETTLERS CROSS    5/27/2006
9330   813 MIDDLE BROOK DRIVE     D.R. HORTON    BENBROOK RANCH    5/30/2006
9331   909 MIDDLE BROOK DRIVE     D.R. HORTON    BENBROOK RANCH    5/30/2006
9332   911 MIDDLE BROOK DRIVE     D.R. HORTON    BENBROOK RANCH    5/30/2006
9333   1600 KINGSTON LACY BLVD.   D.R. HORTON    HIGHLAND PARK     5/30/2006
9334   1709 GOLDEN SUNRISE LANE   D.R. HORTON    BRKFIELD CROSS    5/30/2006
9335   15212 VALERIAN TEA DRIVE   D.R. HORTON    BRKFIELD CROSS    5/30/2006
9336   815 MIDDLE BROOK DRIVE     D.R. HORTON    BENBROOK RANCH    5/30/2006
9337   394 CARAWAY                D.R. HORTON    PLUM CREEK        5/31/2006
9338   410 CARAWAY                D.R. HORTON    PLUM CREEK        5/31/2006
9339   2601 BUTLER WAY            D.R. HORTON    SETTLERS CROSS    5/31/2006
9340   335 LIBERTY STREET         D.R. HORTON    HUTTO SQUARE      5/31/2006
9341   13608 THEODORE ROOSEVELT   D.R. HORTON    PRES. MEADOWS     5/31/2006
9342   1713 GOLDEN SUNRISE LANE   D.R. HORTON    BRKFIELD CROSS    5/31/2006
9343   13501 JOHN F KENNEDY ST.   D.R. HORTON    PRES. MEADOWS     5/31/2006
9344   13505 JOHN F KENNEDY ST.   D.R. HORTON    PRES. MEADOWS     5/31/2006
9345   13509 JOHN F KENNEDY ST.   D.R. HORTON    PRES. MEADOWS     5/31/2006
9346   104 WHITFIELD STREET       D.R. HORTON    HUTTO SQUARE      5/31/2006
9347   3237 HENDERSON PATH        D.R. HORTON    SETTLERS CROSS    5/31/2006
9348   426 CARAWAY                D.R. HORTON    PLUM CREEK         6/1/2006


                                                                               170
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 178 of 1053 PageID:
                                    17743

9349   434 CARAWAY                 D.R. HORTON   PLUM CREEK        6/1/2006
9350   450 CARAWAY                 D.R. HORTON   PLUM CREEK        6/2/2006
9351   466 CARAWAY                 D.R. HORTON   PLUM CREEK        6/2/2006
9352   14813 LIPTON LANE           D.R. HORTON   BRKFIELD CROSS    6/2/2006
9353   321 LIBERTY STREET          D.R. HORTON   HUTTO SQUARE      6/2/2006
9354   13513 JOHN F KENNEDY ST.    D.R. HORTON   PRES. MEADOWS     6/2/2006
9355   1508 KINGSTON LACY BLVD.    D.R. HORTON   HIGHLAND PARK     6/2/2006
9356   1512 KINGSTON LACY BLVD.    D.R. HORTON   HIGHLAND PARK     6/2/2006
9357   #1301 14100 AVERY RANCH     D.R. HORTON   AVERY RANCH       6/2/2006
9358   #1302 14100 AVERY RANCH     D.R. HORTON   AVERY RANCH       6/2/2006
9359   #1303 14100 AVERY RANCH     D.R. HORTON   AVERY RANCH       6/2/2006
9360   #1304 14100 AVERY RANCH     D.R. HORTON   AVERY RANCH       6/2/2006
9361   2117 AARON ROSS WAY         D.R. HORTON   SETTLERS PARK     6/2/2006
9362   13625 JOHN F KENNEDY ST.    D.R. HORTON   PRES. MEADOWS     6/2/2006
9363   14817 LIPTON LANE           D.R. HORTON   BRKFIELD CROSS    6/3/2006
9364   2401 BLUFFSTONE DRIVE       D.R. HORTON   SETTLERS OVERLK   6/3/2006
9365   3205 HENDERSON PATH         D.R. HORTON   SETTLERS CROSS    6/3/2006
9366   3233 HENDERSON PATH         D.R. HORTON   SETTLERS CROSS    6/3/2006
9367   #1201 14100 AVERY RANCH     D.R. HORTON   AVERY RANCH       6/3/2006
9368   #1202 14100 AVERY RANCH     D.R. HORTON   AVERY RANCH       6/3/2006
9369   #1203 14100 AVERY RANCH     D.R. HORTON   AVERY RANCH       6/3/2006
9370   #1204 14100 AVERY RANCH     D.R. HORTON   AVERY RANCH       6/3/2006
9371   106 AUCTION OAK             D.R. HORTON   PLUM CREEK        6/5/2006
9372   114 B AUCTION OAK           D.R. HORTON   PLUM CREEK        6/5/2006
9373   1511 MAIN STREET            D.R. HORTON   CP TOWN CENTER    6/5/2006
9374   2604 CAMI PATH              D.R. HORTON   SETTLERS PARK     6/6/2006
9375   1717 GOLDEN SUNRISE LANE    D.R. HORTON   BRKFIELD CROSS    6/6/2006
9376   609 HOLBROOKE STREET        D.R. HORTON   RIVERWALK         6/6/2006
9377   #1101 14100 AVERY RANCH     D.R. HORTON   AVERY RANCH       6/6/2006
9378   #1102 14100 AVERY RANCH     D.R. HORTON   AVERY RANCH       6/6/2006
9379   #1103 14100 AVERY RANCH     D.R. HORTON   AVERY RANCH       6/6/2006
9380   #1104 14100 AVERY RANCH     D.R. HORTON   AVERY RANCH       6/6/2006
9381   807 MIDDLE BROOK DRIVE      D.R. HORTON   BENBROOK RANCH    6/7/2006
9382   803 MIDDLE BROOK DRIVE      D.R. HORTON   BENBROOK RANCH    6/7/2006
9383   13624 JOHN F KENNEDY ST.    D.R. HORTON   PRES. MEADOWS     6/7/2006
9384   1801 GOLDEN SUNRISE LANE    D.R. HORTON   BRKFIELD CROSS    6/7/2006
9385   1721 THOMPSON TRAIL         D.R. HORTON   TURTLE CREEK      6/8/2006
9386   1000 BERRY BEND PATH        D.R. HORTON   TURTLE CREEK      6/8/2006
9387   #1401 14100 AVERY RANCH     D.R. HORTON   AVERY RANCH       6/8/2006
9388   #1402 14100 AVERY RANCH     D.R. HORTON   AVERY RANCH       6/8/2006
9389   #1403 14100 AVERY RANCH     D.R. HORTON   AVERY RANCH       6/8/2006
9390   #1404 14100 AVERY RANCH     D.R. HORTON   AVERY RANCH       6/8/2006
9391   618 HOLBROOKE STREET        D.R. HORTON   RIVERWALK         6/8/2006
9392   308 LIBERTY STREET          D.R. HORTON   HUTTO SQUARE      6/8/2006
9393   309 LIBERTY STREET          D.R. HORTON   HUTTO SQUARE      6/8/2006
9394   940 GREAT SAND DUNES AVE.   D.R. HORTON   HIGHLAND PARK     6/8/2006
9395   1817 GOLDEN SUNRISE LANE    D.R. HORTON   BRKFIELD CROSS    6/8/2006
9396   1821 GOLDEN SUNRISE LANE    D.R. HORTON   BRKFIELD CROSS    6/8/2006
9397   1813 GOLDEN SUNRISE LANE    D.R. HORTON   BRKFIELD CROSS    6/8/2006
9398   1809 GOLDEN SUNRISE LANE    D.R. HORTON   BRKFIELD CROSS    6/8/2006
9399   106 FRANKE                  D.R. HORTON   PLUM CREEK        6/9/2006
9400   458 CARAWAY                 D.R. HORTON   PLUM CREEK        6/9/2006
9401   2707 FAIRVIEW DRIVE         D.R. HORTON   SETTLERS OVERLK   6/9/2006
9402   #1 17924 KENAI FJORDS DR.   D.R. HORTON   HIGHLAND PARK     6/9/2006
9403   #2 17924 KENAI FJORDS DR.   D.R. HORTON   HIGHLAND PARK     6/9/2006


                                                                               171
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 179 of 1053 PageID:
                                    17744

9404   1825 GOLDEN SUNRISE LANE    D.R. HORTON   BRKFIELD CROSS     6/9/2006
9405   13628 THEODORE ROOSEVELT    D.R. HORTON   PRES. MEADOWS      6/9/2006
9406   2800 CLINTON COURT          D.R. HORTON   SETTLERS PARK     6/12/2006
9407   906 REMINGTON DRIVE         D.R. HORTON   BENBROOK RANCH    6/13/2006
9408   1805 GOLDEN SUNRISE LANE    D.R. HORTON   BRKFIELD CROSS    6/13/2006
9409   1908 GOLDEN SUNRISE LANE    D.R. HORTON   BRKFIELD CROSS    6/13/2006
9410   1912 GOLDEN SUNRISE LANE    D.R. HORTON   BRKFIELD CROSS    6/13/2006
9411   374 COVENT DRIVE            D.R. HORTON   KENSINGTON        6/14/2006
9412   308 COVENT DRIVE            D.R. HORTON   KENSINGTON        6/14/2006
9413   412 COVENT DRIVE            D.R. HORTON   KENSINGTON        6/14/2006
9414   1320 DAVIS MOUNTAIN LOOP    D.R. HORTON   CP TOWN CENTER    6/14/2006
9415   13704 THEODORE ROOSEVELT    D.R. HORTON   PRES. MEADOWS     6/14/2006
9416   13700 THEODORE ROOSEVELT    D.R. HORTON   PRES. MEADOWS     6/14/2006
9417   13640 THEODORE ROOSEVELT    D.R. HORTON   PRES. MEADOWS     6/14/2006
9418   13636 THEODORE ROOSEVELT    D.R. HORTON   PRES. MEADOWS     6/14/2006
9419   13632 THEODORE ROOSEVELT    D.R. HORTON   PRES. MEADOWS     6/14/2006
9420   1900 GOLDEN SUNRISE LANE    D.R. HORTON   BRKFIELD CROSS    6/14/2006
9421   904 REMINGTON DRIVE         D.R. HORTON   BENBROOK RANCH    6/15/2006
9422   910 REMINGTON DRIVE         D.R. HORTON   BENBROOK RANCH    6/15/2006
9423   12800 THOMAS JEFFERSON ST   D.R. HORTON   PRES. MEADOWS     6/15/2006
9424   360 COVENT DRIVE            D.R. HORTON   KENSINGTON        6/15/2006
9425   12812 DWIGHT EISENHOWER     D.R. HORTON   PRES. MEADOWS     6/15/2006
9426   12808 DWIGHT EISENHOWER     D.R. HORTON   PRES. MEADOWS     6/15/2006
9427   12804 DWIGHT EISENHOWER     D.R. HORTON   PRES. MEADOWS     6/15/2006
9428   12800 DWIGHT EISENHOWER     D.R. HORTON   PRES. MEADOWS     6/15/2006
9429   1316 DAVIS MOUNTAIN LOOP    D.R. HORTON   CP TOWN CENTER    6/15/2006
9430   1318 DAVIS MOUNTAIN LOOP    D.R. HORTON   CP TOWN CENTER    6/15/2006
9431   13609 JOHN F KENNEDY ST.    D.R. HORTON   PRES. MEADOWS     6/15/2006
9432   13605 JOHN F KENNEDY ST.    D.R. HORTON   PRES. MEADOWS     6/15/2006
9433   11804 DAVE SILK DRIVE       D.R. HORTON   RANCHO ALTO       6/16/2006
9434   1505 MAIN STREET            D.R. HORTON   CP TOWN CENTER    6/19/2006
9435   1507 MAIN STREET            D.R. HORTON   CP TOWN CENTER    6/19/2006
9436   1509 MAIN STREET            D.R. HORTON   CP TOWN CENTER    6/19/2006
9437   204 SWEET LEAF LANE         D.R. HORTON   BRKFIELD CROSS    6/19/2006
9438   209 SWEET LEAF LANE         D.R. HORTON   BRKFIELD CROSS    6/19/2006
9439   213 SWEET LEAF LANE         D.R. HORTON   BRKFIELD CROSS    6/19/2006
9440   13620 THEODORE ROOSEVELT    D.R. HORTON   PRES. MEADOWS     6/20/2006
9441   1721 O'CALLAHAN DRIVE       D.R. HORTON   RANCHO ALTO       6/20/2006
9442   11812 DAVE SILK DRIVE       D.R. HORTON   RANCHO ALTO       6/20/2006
9443   1708 O'CALLAHAN DRIVE       D.R. HORTON   RANCHO ALTO       6/20/2006
9444   1805 O'CALLAHAN DRIVE       D.R. HORTON   RANCHO ALTO       6/20/2006
9445   1709 O'CALLAHAN DRIVE       D.R. HORTON   RANCHO ALTO       6/20/2006
9446   200 SWEET LEAF LANE         D.R. HORTON   BRKFIELD CROSS    6/20/2006
9447   212 SWEET LEAF LANE         D.R. HORTON   BRKFIELD CROSS    6/20/2006
9448   1904 GOLDEN SUNRISE LANE    D.R. HORTON   BRKFIELD CROSS    6/20/2006
9449   3141 HENDERSON PATH         D.R. HORTON   SETTLERS CROSS    6/20/2006
9450   1012 WHITLEY DRIVE          D.R. HORTON   BENBROOK RANCH    6/20/2006
9451   1006 WHITLEY DRIVE          D.R. HORTON   BENBROOK RANCH    6/20/2006
9452   1010 WHITLEY DRIVE          D.R. HORTON   BENBROOK RANCH    6/20/2006
9453   1721 GOLDEN SUNRISE LANE    D.R. HORTON   BRKFIELD CROSS    6/21/2006
9454   1725 O'CALLAHAN DRIVE       D.R. HORTON   RANCHO ALTO       6/21/2006
9455   11800 DAVE SILK DRIVE       D.R. HORTON   RANCHO ALTO       6/21/2006
9456   1326 DAVIS MOUNTAIN LOOP    D.R. HORTON   CP TOWN CENTER    6/21/2006
9457   11816 DAVE SILK DRIVE       D.R. HORTON   RANCHO ALTO       6/22/2006
9458   101 LAVA BED DRIVE          D.R. HORTON   HIGHLAND PARK     6/22/2006


                                                                               172
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 180 of 1053 PageID:
                                    17745

9459   121 LAVA BED DRIVE          D.R. HORTON   HIGHLAND PARK     6/22/2006
9460   113 LAVA BED DRIVE          D.R. HORTON   HIGHLAND PARK     6/22/2006
9461   107 LAVA BED DRIVE          D.R. HORTON   HIGHLAND PARK     6/22/2006
9462   105 LAVA BED DRIVE          D.R. HORTON   HIGHLAND PARK     6/22/2006
9463   908 REMINGTON DRIVE         D.R. HORTON   BENBROOK RANCH    6/23/2006
9464   1500 KINGSTON LACY BLVD.    D.R. HORTON   HIGHLAND PARK     6/23/2006
9465   129 LAVA BED DRIVE          D.R. HORTON   HIGHLAND PARK     6/23/2006
9466   216 SWEET LEAF LANE         D.R. HORTON   BRKFIELD CROSS    6/23/2006
9467   3153 HENDERSON PATH         D.R. HORTON   SETTLERS CROSS    6/23/2006
9468   3213 HENDERSON PATH         D.R. HORTON   SETTLERS CROSS    6/23/2006
9469   113 ALTAMONT STREET         D.R. HORTON   RIVERWALK         6/23/2006
9470   911 REMINGTON DRIVE         D.R. HORTON   BENBROOK RANCH    6/26/2006
9471   111 ALTAMONT STREET         D.R. HORTON   RIVERWALK         6/26/2006
9472   13517 JOHN F KENNEDY ST.    D.R. HORTON   PRES. MEADOWS     6/27/2006
9473   #7 11508 STAKED PLAINS      D.R. HORTON   AVERY RANCH       6/27/2006
9474   128 LAVA BED DRIVE          D.R. HORTON   HIGHLAND PARK     6/28/2006
9475   14021 BRIARCREEK LOOP       D.R. HORTON   BRIARCREEK        6/28/2006
9476   12913 THOMAS JEFFERSON ST   D.R. HORTON   PRES. MEADOWS     6/29/2006
9477   13617 JOHN F KENNEDY ST.    D.R. HORTON   PRES. MEADOWS     6/29/2006
9478   13613 JOHN F KENNEDY ST.    D.R. HORTON   PRES. MEADOWS     6/29/2006
9479   1704 O'CALLAHAN DRIVE       D.R. HORTON   RANCHO ALTO       6/30/2006
9480   #1 601 CHERRY CREEK DR.     D.R. HORTON   CP TOWN CENTER    6/30/2006
9481   #3 601 CHERRY CREEK DR.     D.R. HORTON   CP TOWN CENTER    6/30/2006
9482   #4 601 CHERRY CREEK DR.     D.R. HORTON   CP TOWN CENTER    6/30/2006
9483   #2 601 CHERRY CREEK DR.     D.R. HORTON   CP TOWN CENTER    6/30/2006
9484   #5 601 CHERRY CREEK DR.     D.R. HORTON   CP TOWN CENTER    6/30/2006
9485   #6 601 CHERRY CREEK DR.     D.R. HORTON   CP TOWN CENTER    6/30/2006
9486   110 ALTAMONT STREET         D.R. HORTON   RIVERWALK         6/30/2006
9487   8322 EMPRESS BOULEVARD      D.R. HORTON   GRAND OAKS         7/3/2006
9488   104 LAVA BED DRIVE          D.R. HORTON   HIGHLAND PARK      7/3/2006
9489   100 LAVA BED DRIVE          D.R. HORTON   HIGHLAND PARK      7/3/2006
9490   208 SWEET LEAF LANE         D.R. HORTON   BRKFIELD CROSS     7/3/2006
9491   8323 EMPRESS BOULEVARD      D.R. HORTON   GRAND OAKS         7/6/2006
9492   124 LAVA BED DRIVE          D.R. HORTON   HIGHLAND PARK      7/7/2006
9493   112 LAVA BED DRIVE          D.R. HORTON   HIGHLAND PARK      7/7/2006
9494   936 GREAT SAND DUNES AVE.   D.R. HORTON   HIGHLAND PARK      7/7/2006
9495   10721 SYCAMORE HILLS RD.    D.R. HORTON   AVERY RANCH       7/10/2006
9496   117 LAVA BED DRIVE          D.R. HORTON   HIGHLAND PARK     7/13/2006
9497   3200 LYNNBROOK DRIVE        D.R. HORTON   BAUERLE RANCH     7/14/2006
9498   105 FIRE ISLAND DRIVE       D.R. HORTON   HIGHLAND PARK     7/14/2006
9499   113 FIREISLAND DRIVE        D.R. HORTON   HIGHLAND PARK     7/14/2006
9500   101 FIRE ISLAND DRIVE       D.R. HORTON   HIGHLAND PARK     7/14/2006
9501   125 LAVA BED DRIVE          D.R. HORTON   HIGHLAND PARK     7/17/2006
9502   3212 LYNNBROOK DRIVE        D.R. HORTON   BAUERLE RANCH     7/18/2006
9503   3204 LYNNBROOK DRIVE        D.R. HORTON   BAUERLE RANCH     7/20/2006
9504   112 FIRE ISLAND DRIVE       D.R. HORTON   HIGHLAND PARK     7/21/2006
9505   121 FIRE ISLAND DRIVE       D.R. HORTON   HIGHLAND PARK     7/21/2006
9506   116 FIRE ISLAND DRIVE       D.R. HORTON   HIGHLAND PARK     7/21/2006
9507   104 FIRE ISLAND DRIVE       D.R. HORTON   HIGHLAND PARK     7/21/2006
9508   120 FIRE ISLAND DRIVE       D.R. HORTON   HIGHLAND PARK     7/21/2006
9509   1804 GARNER DRIVE           D.R. HORTON   CP TOWN CENTER    7/24/2006
9510   1701 GARNER DRIVE           D.R. HORTON   CP TOWN CENTER    7/24/2006
9511   1703 GARNER DRIVE           D.R. HORTON   CP TOWN CENTER    7/24/2006
9512   1705 GARNER DRIVE           D.R. HORTON   CP TOWN CENTER    7/24/2006
9513   1803 GARNER DRIVE           D.R. HORTON   CP TOWN CENTER    7/24/2006


                                                                               173
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 181 of 1053 PageID:
                                    17746

9514   1802 GARNER DRIVE           D.R. HORTON   CP TOWN CENTER    7/25/2006
9515   1805 GARNER DRIVE           D.R. HORTON   CP TOWN CENTER    7/25/2006
9516   1800 GARNER DRIVE           D.R. HORTON   CP TOWN CENTER    7/25/2006
9517   14201 TEA ROOM COVE         D.R. HORTON   BROOKFIELD EST.   7/25/2006
9518   3208 LYNNBROOK DRIVE        D.R. HORTON   BAUERLE RANCH     7/26/2006
9519   2420 BUTLER WAY             D.R. HORTON   SETTLERS CROSS    7/28/2006
9520   115 A AUCTION               D.R. HORTON   PLUM CREEK         8/1/2006
9521   115 A FRANKE                D.R. HORTON   PLUM CREEK         8/1/2006
9522   1700 BIG BEND DRIVE         D.R. HORTON   CP TOWN CENTER     8/1/2006
9523   1702 BIG BEND DRIVE         D.R. HORTON   CP TOWN CENTER     8/1/2006
9524   1706 BIG BEND DRIVE         D.R. HORTON   CP TOWN CENTER     8/1/2006
9525   1710 BIG BEND DRIVE         D.R. HORTON   CP TOWN CENTER     8/1/2006
9526   2801 CLINTON COURT          D.R. HORTON   SETTLERS PARK      8/1/2006
9527   1708 BIG BEND DRIVE         D.R. HORTON   CP TOWN CENTER     8/1/2006
9528   1909 RALPH COX ROAD         D.R. HORTON   RANCHO ALTO        8/2/2006
9529   610 HOLBROOKE STREET        D.R. HORTON   RIVERWALK          8/2/2006
9530   606 HOLBROOKE STREET        D.R. HORTON   RIVERWALK          8/2/2006
9531   1005 CRESTON COVE           D.R. HORTON   RIVERWALK          8/2/2006
9532   10728 KILKEE COVE           D.R. HORTON   AVERY RANCH        8/3/2006
9533   3300 LYNNBROOK DRIVE        D.R. HORTON   BAUERLE RANCH      8/3/2006
9534   3316 LYNNBROOK DRIVE        D.R. HORTON   BAUERLE RANCH      8/3/2006
9535   117 FIRE ISLAND DRIVE       D.R. HORTON   HIGHLAND PARK      8/3/2006
9536   109 FIRE ISLAND DRIVE       D.R. HORTON   HIGHLAND PARK      8/3/2006
9537   100 FIRE ISLAND DRIVE       D.R. HORTON   HIGHLAND PARK      8/3/2006
9538   108 FIRE ISLAND DRIVE       D.R. HORTON   HIGHLAND PARK      8/3/2006
9539   1007 CRESTON COVE           D.R. HORTON   RIVERWALK          8/3/2006
9540   3100 LYNNBROOK DRIVE        D.R. HORTON   BAUERLE RANCH      8/4/2006
9541   3304 LYNNBROOK DRIVE        D.R. HORTON   BAUERLE RANCH      8/4/2006
9542   1009 CRESTON COVE           D.R. HORTON   RIVERWALK          8/4/2006
9543   3108 LYNNBROOK DRIVE        D.R. HORTON   BAUERLE RANCH      8/7/2006
9544   1801 GARNER DRIVE           D.R. HORTON   CP TOWN CENTER     8/7/2006
9545   1011 CRESTON COVE           D.R. HORTON   RIVERWALK          8/7/2006
9546   3112 LYNNBROOK DRIVE        D.R. HORTON   BAUERLE RANCH      8/8/2006
9547   1013 CRESTON COVE           D.R. HORTON   RIVERWALK          8/8/2006
9548   1015 CRESTON COVE           D.R. HORTON   RIVERWALK          8/8/2006
9549   1012 CRESTON COVE           D.R. HORTON   RIVERWALK          8/8/2006
9550   1010 CRESTON COVE           D.R. HORTON   RIVERWALK          8/8/2006
9551   1008 CRESTON COVE           D.R. HORTON   RIVERWALK          8/8/2006
9552   3104 LYNNBROOK DRIVE        D.R. HORTON   BAUERLE RANCH      8/9/2006
9553   1014 CRESTON COVE           D.R. HORTON   RIVERWALK         8/11/2006
9554   UNIT A 14001 CAMBOURNE DR   D.R. HORTON   PARKWAY           8/11/2006
9555   UNIT B 14001 CAMBOURNE DR   D.R. HORTON   PARKWAY           8/11/2006
9556   104 YUCCA HOUSE DRIVE       D.R. HORTON   HIGHLAND PARK     8/14/2006
9557   100 YUCCA HOUSE DRIVE       D.R. HORTON   HIGHLAND PARK     8/14/2006
9558   112 YUCCA HOUSE DRIVE       D.R. HORTON   HIGHLAND PARK     8/14/2006
9559   116 YUCCA HOUSE DRIVE       D.R. HORTON   HIGHLAND PARK     8/14/2006
9560   114 A AUCTION               D.R. HORTON   PLUM CREEK        8/15/2006
9561   294 A MICHAELIS             D.R. HORTON   PLUM CREEK        8/15/2006
9562   600 BRAZOS BEND DRIVE       D.R. HORTON   CP TOWN CENTER    8/15/2006
9563   602 BRAZOS BEND DRIVE       D.R. HORTON   CP TOWN CENTER    8/15/2006
9564   604 BRAZOS BEND DRIVE       D.R. HORTON   CP TOWN CENTER    8/15/2006
9565   608 BRAZOS BEND DRIVE       D.R. HORTON   CP TOWN CENTER    8/15/2006
9566   1705 BIG BEND DRIVE         D.R. HORTON   CP TOWN CENTER    8/15/2006
9567   1701 BIG BEND DRIVE         D.R. HORTON   CP TOWN CENTER    8/15/2006
9568   1703 BIG BEND DRIVE         D.R. HORTON   CP TOWN CENTER    8/15/2006


                                                                               174
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 182 of 1053 PageID:
                                    17747

9569   1709 BIG BEND DRIVE         D.R. HORTON   CP TOWN CENTER    8/15/2006
9570   1707 BIG BEND DRIVE         D.R. HORTON   CP TOWN CENTER    8/15/2006
9571   2805 CLINTON COURT          D.R. HORTON   SETTLERS PARK     8/15/2006
9572   2123 AARON ROSS WAY         D.R. HORTON   SETTLERS PARK     8/15/2006
9573   #1601 14100 AVERY RANCH     D.R. HORTON   AVERY RANCH       8/16/2006
9574   #1602 14100 AVERY RANCH     D.R. HORTON   AVERY RANCH       8/16/2006
9575   #1603 14100 AVERY RANCH     D.R. HORTON   AVERY RANCH       8/16/2006
9576   #1604 14100 AVERY RANCH     D.R. HORTON   AVERY RANCH       8/16/2006
9577   1704 BIG BEND DRIVE         D.R. HORTON   CP TOWN CENTER    8/16/2006
9578   1711 BIG BEND DRIVE         D.R. HORTON   CP TOWN CENTER    8/16/2006
9579   2804 CLINTON COURT          D.R. HORTON   SETTLERS PARK     8/16/2006
9580   #1501 14100 AVERY RANCH     D.R. HORTON   AVERY RANCH       8/18/2006
9581   #1502 14100 AVERY RANCH     D.R. HORTON   AVERY RANCH       8/18/2006
9582   #1503 14100 AVERY RANCH     D.R. HORTON   AVERY RANCH       8/18/2006
9583   #1504 14100 AVERY RANCH     D.R. HORTON   AVERY RANCH       8/18/2006
9584   606 BRAZOS BEND DRIVE       D.R. HORTON   CP TOWN CENTER    8/18/2006
9585   913 REMINGTON DRIVE         D.R. HORTON   BENBROOK RANCH    8/18/2006
9586   909 REMINGTON DRIVE         D.R. HORTON   BENBROOK RANCH    8/18/2006
9587   3317 BANKSIDE STREET        D.R. HORTON   BAUERLE RANCH     8/21/2006
9588   3404 LYNNBROOK DRIVE        D.R. HORTON   BAUERLE RANCH     8/21/2006
9589   2735 AMBERGLOW COURT        D.R. HORTON   SETTLERS OVERLK   8/21/2006
9590   2719 AMBERGLOW COURT        D.R. HORTON   SETTLERS OVERLK   8/21/2006
9591   2715 AMBERGLOW COURT        D.R. HORTON   SETTLERS OVERLK   8/21/2006
9592   2711 AMBERGLOW COURT        D.R. HORTON   SETTLERS OVERLK   8/21/2006
9593   2707 AMBERGLOW COURT        D.R. HORTON   SETTLERS OVERLK   8/21/2006
9594   10828 PALL MALL DRIVE       D.R. HORTON   BAUERLE RANCH     8/22/2006
9595   3112 BELGRAVE FALLS LANE    D.R. HORTON   BAUERLE RANCH     8/22/2006
9596   108 YUCCA HOUSE DRIVE       D.R. HORTON   HIGHLAND PARK     8/22/2006
9597   2731 AMBERGLOW COURT        D.R. HORTON   SETTLERS OVERLK   8/22/2006
9598   2727 AMBERGLOW              D.R. HORTON   SETTLERS OVERLK   8/22/2006
9599   3408 LYNNBROOK DRIVE        D.R. HORTON   BAUERLE RANCH     8/23/2006
9600   3412 LYNNBROOK DRIVE        D.R. HORTON   BAUERLE RANCH     8/23/2006
9601   1004 CRESTON COVE           D.R. HORTON   RIVERWALK         8/23/2006
9602   1003 CRESTON COVE           D.R. HORTON   RIVERWALK         8/23/2006
9603   2809 CLINTON COURT          D.R. HORTON   SETTLERS PARK     8/23/2006
9604   2723 AMBERGLOW COURT        D.R. HORTON   SETTLERS OVERLK   8/24/2006
9605   1302 DAVIS MOUNTAIN LOOP    D.R. HORTON   CP TOWN CENTER    8/24/2006
9606   1304 DAVIS MOUNTAIN LOOP    D.R. HORTON   CP TOWN CENTER    8/24/2006
9607   1308 DAVIS MOUNTAIN LOOP    D.R. HORTON   CP TOWN CENTER    8/24/2006
9608   500 BRAZOS BEND DRIVE       D.R. HORTON   CP TOWN CENTER    8/24/2006
9609   3320 LYNNBROOK DRIVE        D.R. HORTON   BAUERLE RANCH     8/25/2006
9610   3409 LYNNBROOK DRIVE        D.R. HORTON   BAUERLE RANCH     8/25/2006
9611   225 YUCCA HOUSE DRIVE       D.R. HORTON   HIGHLAND PARK     8/25/2006
9612   217 YUCCA HOUSE DRIVE       D.R. HORTON   HIGHLAND PARK     8/25/2006
9613   1306 DAVIS MOUNTAIN LOOP    D.R. HORTON   CP TOWN CENTER    8/25/2006
9614   1310 DAVIS MOUNTAIN LOOP    D.R. HORTON   CP TOWN CENTER    8/25/2006
9615   1312 DAVIS MOUNTAIN LOOP    D.R. HORTON   CP TOWN CENTER    8/25/2006
9616   3312 LYNNBROOK DRIVE        D.R. HORTON   BAUERLE RANCH     8/28/2006
9617   204 YUCCA HOUSE DRIVE       D.R. HORTON   HIGHLAND PARK     8/28/2006
9618   200 YUCCA HOUSE DRIVE       D.R. HORTON   HIGHLAND PARK     8/28/2006
9619   120 YUCCA HOUSE DRIVE       D.R. HORTON   HIGHLAND PARK     8/28/2006
9620   12912 THOMAS JEFFERSON ST   D.R. HORTON   PRES. MEADOWS     8/28/2006
9621   3212 BELGRAVE FALLS LANE    D.R. HORTON   BAUERLE RANCH     8/29/2006
9622   3101 LYNNBROOK DRIVE        D.R. HORTON   BAUERLE RANCH     8/29/2006
9623   533 SWEET LEAF LANE         D.R. HORTON   BRKFIELD CROSS    8/29/2006


                                                                               175
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 183 of 1053 PageID:
                                    17748

9624   405 SWEET LEAF LANE         D.R. HORTON   BRKFIELD CROSS    8/29/2006
9625   441 SWEET LEAF LANE         D.R. HORTON   BRKFIELD CROSS    8/29/2006
9626   409 SWEET LEAF LANE         D.R. HORTON   BRKFIELD CROSS    8/29/2006
9627   521 SWEET LEAF LANE         D.R. HORTON   BRKFIELD CROSS    8/29/2006
9628   413 SWEET LEAF LANE         D.R. HORTON   BRKFIELD CROSS    8/29/2006
9629   425 SWEET LEAF LANE         D.R. HORTON   BRKFIELD CROSS    8/29/2006
9630   437 SWEET LEAF LANE         D.R. HORTON   BRKFIELD CROSS    8/29/2006
9631   2436 BUTLER WAY             D.R. HORTON   SETTLERS CROSS    8/29/2006
9632   1116 WHITLEY DRIVE          D.R. HORTON   BENBROOK RANCH    8/30/2006
9633   525 SWEET LEAF LANE         D.R. HORTON   BRKFIELD CROSS    8/30/2006
9634   3208 HENDERSON PATH         D.R. HORTON   SETTLERS CROSS    8/30/2006
9635   2429 BUTLER WAY             D.R. HORTON   SETTLERS CROSS    8/30/2006
9636   2413 BUTLER WAY             D.R. HORTON   SETTLERS CROSS    8/30/2006
9637   3308 LYNNBROOK DRIVE        D.R. HORTON   BAUERLE RANCH     8/31/2006
9638   11808 DAVE SILK DRIVE       D.R. HORTON   RANCHO ALTO       8/31/2006
9639   12005 BUZZ SCHNEIDER LANE   D.R. HORTON   RANCHO ALTO       8/31/2006
9640   12021 BUZZ SCHNEIDER LANE   D.R. HORTON   RANCHO ALTO       8/31/2006
9641   12009 BUZZ SCHNEIDER LANE   D.R. HORTON   RANCHO ALTO       8/31/2006
9642   1008 WHITLEY DRIVE          D.R. HORTON   BENBROOK RANCH    8/31/2006
9643   212 YUCCA HOUSE DRIVE       D.R. HORTON   HIGHLAND PARK     8/31/2006
9644   417 SWEET LEAF LANE         D.R. HORTON   BRKFIELD CROSS    8/31/2006
9645   517 SWEET LEAF LANE         D.R. HORTON   BRKFIELD CROSS    8/31/2006
9646   501 SWEET LEAF LANE         D.R. HORTON   BRKFIELD CROSS    8/31/2006
9647   513 SWEET LEAF LANE         D.R. HORTON   BRKFIELD CROSS    8/31/2006
9648   429 SWEET LEAF LANE         D.R. HORTON   BRKFIELD CROSS    8/31/2006
9649   506 BRAZOS BEND DRIVE       D.R. HORTON   CP TOWN CENTER    8/31/2006
9650   3148 HENDERSON PATH         D.R. HORTON   SETTLERS CROSS    8/31/2006
9651   3145 HENDERSON PATH         D.R. HORTON   SETTLERS CROSS    8/31/2006
9652   10713 SYCAMORE HILLS RD.    D.R. HORTON   AVERY RANCH        9/1/2006
9653   12020 SPRINGS HEAD LOOP     D.R. HORTON   AVERY RANCH        9/1/2006
9654   12028 SPRINGS HEAD LOOP     D.R. HORTON   AVERY RANCH        9/1/2006
9655   12025 BUZZ SCHNEIDER LANE   D.R. HORTON   RANCHO ALTO        9/1/2006
9656   433 SWEET LEAF LANE         D.R. HORTON   BRKFIELD CROSS     9/1/2006
9657   3400 LYNNBROOK DRIVE        D.R. HORTON   BAUERLE RANCH      9/5/2006
9658   3413 LYNNBROOK DRIVE        D.R. HORTON   BAUERLE RANCH      9/5/2006
9659   505 SWEET LEAF LANE         D.R. HORTON   BRKFIELD CROSS     9/5/2006
9660   509 SWEET LEAF LANE         D.R. HORTON   BRKFIELD CROSS     9/5/2006
9661   339 LIBERTY STREET          D.R. HORTON   HUTTO SQUARE       9/6/2006
9662   3321 BANKSIDE STREET        D.R. HORTON   BAUERLE RANCH      9/7/2006
9663   3305 LYNNBROOK DRIVE        D.R. HORTON   BAUERLE RANCH      9/7/2006
9664   3105 LYNNBROOK DRIVE        D.R. HORTON   BAUERLE RANCH      9/7/2006
9665   529 SWEET LEAF LANE         D.R. HORTON   BRKFIELD CROSS     9/7/2006
9666   10217 LAREDO DRIVE          D.R. HORTON   SWEETWATER         9/7/2006
9667   3113 LYNNBROOK DRIVE        D.R. HORTON   BAUERLE RANCH      9/8/2006
9668   10215 LAREDO DRIVE          D.R. HORTON   SWEETWATER         9/8/2006
9669   1729 O'CALLAHAN DRIVE       D.R. HORTON   RANCHO ALTO       9/11/2006
9670   1429 DAVIS MOUNTAIN LOOP    D.R. HORTON   CP TOWN CENTER    9/12/2006
9671   1431 DAVIS MOUNTAIN LOOP    D.R. HORTON   CP TOWN CENTER    9/12/2006
9672   1433 DAVIS MOUNTAIN LOOP    D.R. HORTON   CP TOWN CENTER    9/12/2006
9673   3109 LYNNBROOK DRIVE        D.R. HORTON   BAUERLE RANCH     9/13/2006
9674   3229 HENDERSON PATH         D.R. HORTON   SETTLERS CROSS    9/13/2006
9675   10804 PALL MALL DRIVE       D.R. HORTON   BAUERLE RANCH     9/14/2006
9676   3405 LYNNBROOK DRIVE        D.R. HORTON   BAUERLE RANCH     9/14/2006
9677   1118 WHITLEY DRIVE          D.R. HORTON   BENBROOK RANCH    9/15/2006
9678   14317 STAKED PLAINS LOOP    D.R. HORTON   AVERY RANCH       9/18/2006


                                                                               176
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 184 of 1053 PageID:
                                    17749

9679   11413 LEMUEL LANE           D.R. HORTON   AVERY RANCH       9/18/2006
9680   14300 ROUNDTREE RANCH RD.   D.R. HORTON   AVERY RANCH       9/18/2006
9681   14308 ROUNDTREE RANCH       D.R. HORTON   AVERY RANCH       9/18/2006
9682   14312 ROUNDTREE RANCH       D.R. HORTON   AVERY RANCH       9/18/2006
9683   208 YUCCA HOUSE DRIVE       D.R. HORTON   HIGHLAND PARK     9/19/2006
9684   14408 STAKED PLAINS LOOP    D.R. HORTON   AVERY RANCH       9/19/2006
9685   14401 STAKED PLAINS LOOP    D.R. HORTON   AVERY RANCH       9/19/2006
9686   11408 DOG LEG DRIVE         D.R. HORTON   AVERY RANCH       9/19/2006
9687   14404 STAKED PLAINS LOOP    D.R. HORTON   AVERY RANCH       9/19/2006
9688   14402 STAKED PLAINS LOOP    D.R. HORTON   AVERY RANCH       9/19/2006
9689   11412 DOG LEG DRIVE         D.R. HORTON   AVERY RANCH       9/20/2006
9690   11409 LEMUEL LANE           D.R. HORTON   AVERY RANCH       9/20/2006
9691   11416 DOG LEG DRIVE         D.R. HORTON   AVERY RANCH       9/21/2006
9692   11617 MCDOWS HOLE LANE      D.R. HORTON   AVERY RANCH       9/21/2006
9693   11613 MCDOWS HOLE LANE      D.R. HORTON   AVERY RANCH       9/21/2006
9694   905 MIDDLE BROOK DRIVE      D.R. HORTON   BENBROOK RANCH    9/21/2006
9695   2408 BUTLER WAY             D.R. HORTON   SETTLERS CROSS    9/21/2006
9696   2415 PEARSON WAY            D.R. HORTON   SETTLERS CROSS    9/21/2006
9697   1712 O'CALLAHAN DRIVE       D.R. HORTON   RANCHO ALTO       9/22/2006
9698   1717 O'CALLAHAN DRIVE       D.R. HORTON   RANCHO ALTO       9/22/2006
9699   1801 O'CALLAHAN DRIVE       D.R. HORTON   RANCHO ALTO       9/22/2006
9700   1003 REMINGTON DRIVE        D.R. HORTON   BENBROOK RANCH    9/22/2006
9701   1005 REMINGTON DRIVE        D.R. HORTON   BENBROOK RANCH    9/22/2006
9702   3133 HENDERSON PATH         D.R. HORTON   SETTLERS CROSS    9/22/2006
9703   2404 BUTLER WAY             D.R. HORTON   SETTLERS CROSS    9/22/2006
9704   2524 BUTLER WAY             D.R. HORTON   SETTLERS CROSS    9/22/2006
9705   1300 DAVIS MOUNTAIN LOOP    D.R. HORTON   CP TOWN CENTER    9/25/2006
9706   502 BRAZOS BEND DRIVE       D.R. HORTON   CP TOWN CENTER    9/25/2006
9707   504 BRAZOS BEND DRIVE       D.R. HORTON   CP TOWN CENTER    9/25/2006
9708   508 BRAZOS BEND DRIVE       D.R. HORTON   CP TOWN CENTER    9/25/2006
9709   3416 LYNNBROOK DRIVE        D.R. HORTON   BAUERLE RANCH     9/26/2006
9710   213 YUCCA HOUSE DRIVE       D.R. HORTON   HIGHLAND PARK     9/26/2006
9711   221 YUCCA HOUSE DRIVE       D.R. HORTON   HIGHLAND PARK     9/26/2006
9712   216 YUCCA HOUSE DRIVE       D.R. HORTON   HIGHLAND PARK     9/26/2006
9713   14416 STAKED PLAINS LOOP    D.R. HORTON   AVERY RANCH       9/26/2006
9714   3204 BELGRAVE FALLS LANE    D.R. HORTON   BAUERLE RANCH     9/26/2006
9715   3408 BANKSIDE STREET        D.R. HORTON   BAUERLE RANCH     9/27/2006
9716   10813 PALL MALL DRIVE       D.R. HORTON   BAUERLE RANCH     9/28/2006
9717   3209 LYNNBROOK DRIVE        D.R. HORTON   BAUERLE RANCH     9/28/2006
9718   14909 LIPTON LANE           D.R. HORTON   BRKFIELD CROSS    9/29/2006
9719   14917 LIPTON LANE           D.R. HORTON   BRKFIELD CROSS    9/29/2006
9720   14905 LIPTON LANE           D.R. HORTON   BRKFIELD CROSS    9/29/2006
9721   14921 LIPTON LANE           D.R. HORTON   BRKFIELD CROSS    9/29/2006
9722   2412 BUTLER WAY             D.R. HORTON   SETTLERS CROSS    9/29/2006
9723   2441 BUTLER WAY             D.R. HORTON   SETTLERS CROSS    9/29/2006
9724   2432 BUTLER WAY             D.R. HORTON   SETTLERS CROSS    9/29/2006
9725   3137 HENDERSON PATH         D.R. HORTON   SETTLERS CROSS    9/29/2006
9726   10820 PALL MALL DRIVE       D.R. HORTON   BAUERLE RANCH     10/2/2006
9727   10809 PALL MALL DRIVE       D.R. HORTON   BAUERLE RANCH     10/2/2006
9728   10315 LAREDO DRIVE          D.R. HORTON   SWEETWATER        10/2/2006
9729   10317 LAREDO DRIVE          D.R. HORTON   SWEETWATER        10/2/2006
9730   3404 BANKSIDE STREET        D.R. HORTON   BAUERLE RANCH     10/3/2006
9731   10824 PALL MALL DRIVE       D.R. HORTON   BAUERLE RANCH     10/3/2006
9732   14317 ROUNTREE RANCH LANE   D.R. HORTON   AVERY RANCH       10/3/2006
9733   14221 ROUNTREE RANCH LANE   D.R. HORTON   AVERY RANCH       10/3/2006


                                                                               177
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 185 of 1053 PageID:
                                    17750

9734   14417 STAKED PLAINS LOOP    D.R. HORTON   AVERY RANCH       10/3/2006
9735   1110 MIDDLE BROOK DRIVE     D.R. HORTON   BENBROOK RANCH    10/3/2006
9736   1112 MIDDLE BROOK DRIVE     D.R. HORTON   BENBROOK RANCH    10/3/2006
9737   1116 MIDDLE BROOK DRIVE     D.R. HORTON   BENBROOK RANCH    10/3/2006
9738   1114 MIDDLE BROOK DRIVE     D.R. HORTON   BENBROOK RANCH    10/3/2006
9739   18117 BELFREY PASS          D.R. HORTON   BRIARCREEK        10/3/2006
9740   1609 REDWATER DRIVE         D.R. HORTON   SWEETWATER        10/3/2006
9741   1607 REDWATER DRIVE         D.R. HORTON   SWEETWATER        10/3/2006
9742   10725 HARLEY AVENUE         D.R. HORTON   BAUERLE RANCH     10/4/2006
9743   1006 SOUTH BROOK DRIVE      D.R. HORTON   BENBROOK RANCH    10/4/2006
9744   1008 SOUTH BROOK DRIVE      D.R. HORTON   BENBROOK RANCH    10/4/2006
9745   1000 CLAYTON DRIVE          D.R. HORTON   BENBROOK RANCH    10/4/2006
9746   1002 CLAYTON DRIVE          D.R. HORTON   BENBROOK RANCH    10/4/2006
9747   18121 BELFRY PASS           D.R. HORTON   BRIARCREEK        10/4/2006
9748   18101 BELFREY PASS          D.R. HORTON   BRIARCREEK        10/4/2006
9749   18029 BELFRY PASS           D.R. HORTON   BRIARCREEK        10/4/2006
9750   18125 BELFRY PASS           D.R. HORTON   BRIARCREEK        10/4/2006
9751   1605 REDWATER DRIVE         D.R. HORTON   SWEETWATER        10/4/2006
9752   1611 REDWATER DRIVE         D.R. HORTON   SWEETWATER        10/4/2006
9753   10328 MAYDELLE DRIVE        D.R. HORTON   SWEETWATER        10/4/2006
9754   3108 BELGRAVE FALLS LANE    D.R. HORTON   BAUERLE RANCH     10/5/2006
9755   10816 PALL MALL DRIVE       D.R. HORTON   BAUERLE RANCH     10/5/2006
9756   1701 O'CALLAHAN DRIVE       D.R. HORTON   RANCHO ALTO       10/5/2006
9757   14309 ROUNTREE RANCH LANE   D.R. HORTON   AVERY RANCH       10/5/2006
9758   14305 ROUNTREE RANCH LANE   D.R. HORTON   AVERY RANCH       10/5/2006
9759   14205 ROUNTREE RANCH LN     D.R. HORTON   AVERY RANCH       10/5/2006
9760   2433 BUTLER WAY             D.R. HORTON   SETTLERS CROSS    10/5/2006
9761   11609 MCDOWS HOLE LANE      D.R. HORTON   AVERY RANCH       10/5/2006
9762   3309 BANKSIDE STREET        D.R. HORTON   BAUERLE RANCH     10/6/2006
9763   14321 ROUNTREE RANCH LN     D.R. HORTON   AVERY RANCH       10/6/2006
9764   14313 ROUNTREE RANCH LANE   D.R. HORTON   AVERY RANCH       10/6/2006
9765   1700 O'CALLAHAN DRIVE       D.R. HORTON   RANCHO ALTO       10/6/2006
9766   304 SWEET LEAF LANE         D.R. HORTON   BRKFIELD CROSS    10/6/2006
9767   1325 GINGER SPICE LANE      D.R. HORTON   BRKFIELD CROSS    10/6/2006
9768   901 MIDDLE BROOK DRIVE      D.R. HORTON   BENBROOK RANCH    10/6/2006
9769   903 MIDDLE BROOK DRIVE      D.R. HORTON   BENBROOK RANCH    10/6/2006
9770   2440 BUTLER WAY             D.R. HORTON   SETTLERS CROSS    10/6/2006
9771   18113 BELFRY PASS           D.R. HORTON   BRIARCREEK        10/6/2006
9772   18012 BELFRY PASS           D.R. HORTON   BRIARCREEK        10/6/2006
9773   10912 STRAND STREET         D.R. HORTON   BAUERLE RANCH     10/9/2006
9774   10908 STRAND STREET         D.R. HORTON   BAUERLE RANCH     10/9/2006
9775   10817 PALL MALL DRIVE       D.R. HORTON   BAUERLE RANCH     10/9/2006
9776   10813 CHIPPENHOOK COURT     D.R. HORTON   BAUERLE RANCH     10/9/2006
9777   907 MIDDLE BROOK DRIVE      D.R. HORTON   BENBROOK RANCH    10/9/2006
9778   1705 O'CALLAHAN DRIVE       D.R. HORTON   RANCHO ALTO       10/9/2006
9779   1419 DAVIS MOUNTAIN LOOP    D.R. HORTON   CP TOWN CENTER    10/9/2006
9780   1417 DAVIS MOUNTAIN LOOP    D.R. HORTON   CP TOWN CENTER    10/9/2006
9781   1425 DAVIS MOUNTAIN LOOP    D.R. HORTON   CP TOWN CENTER    10/9/2006
9782   1427 DAVIS MOUNTAIN LOOP    D.R. HORTON   CP TOWN CENTER    10/9/2006
9783   1426 DAVIS MOUNTAIN LOOP    D.R. HORTON   CP TOWN CENTER    10/9/2006
9784   1432 DAVIS MOUNTAIN LOOP    D.R. HORTON   CP TOWN CENTER    10/9/2006
9785   1430 DAVIS MOUNTAIN LOOP    D.R. HORTON   CP TOWN CENTER    10/9/2006
9786   1428 DAVIS MOUNTAIN LOOP    D.R. HORTON   CP TOWN CENTER    10/9/2006
9787   1421 DAVIS MOUNTAIN LOOP    D.R. HORTON   CP TOWN CENTER    10/9/2006
9788   3144 HENDERSON PATH         D.R. HORTON   SETTLERS CROSS    10/9/2006


                                                                               178
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 186 of 1053 PageID:
                                    17751

9789   3140 HENDERSON PATH         D.R. HORTON   SETTLERS CROSS    10/9/2006
9790   2424 BUTLER WAY             D.R. HORTON   SETTLERS CROSS    10/9/2006
9791   2405 BUTLER WAY             D.R. HORTON   SETTLERS CROSS    10/9/2006
9792   3213 LYNNBROOK DRIVE        D.R. HORTON   BAUERLE RANCH    10/10/2006
9793   1601 REDWATER DRIVE         D.R. HORTON   SWEETWATER       10/10/2006
9794   14413 STAKED PLAINS LOOP    D.R. HORTON   AVERY RANCH      10/11/2006
9795   12017 BUZZ SCHNEIDER LANE   D.R. HORTON   RANCHO ALTO      10/11/2006
9796   12013 BUZZ SCHNEIDER LANE   D.R. HORTON   RANCHO ALTO      10/11/2006
9797   3225 HENDERSON PATH         D.R. HORTON   SETTLERS CROSS   10/11/2006
9798   10311 LAREDO DRIVE          D.R. HORTON   SWEETWATER       10/11/2006
9799   3221 HENDERSON PATH         D.R. HORTON   SETTLERS CROSS   10/11/2006
9800   305 RIVERWALK DRIVE         D.R. HORTON   RIVERWALK        10/11/2006
9801   307 RIVERWALK DRIVE         D.R. HORTON   RIVERWALK        10/11/2006
9802   311 RIVERWALK DRIVE         D.R. HORTON   RIVERWALK        10/11/2006
9803   10809 CHIPPENHOOK COURT     D.R. HORTON   BAUERLE RANCH    10/12/2006
9804   1423 DAVIS MOUNTAIN LOOP    D.R. HORTON   CP TOWN CENTER   10/12/2006
9805   10309 LAREDO DRIVE          D.R. HORTON   SWEETWATER       10/12/2006
9806   10313 LAREDO DRIVE          D.R. HORTON   SWEETWATER       10/12/2006
9807   1603 REDWATER DRIVE         D.R. HORTON   SWEETWATER       10/12/2006
9808   317 RIVERWALK DRIVE         D.R. HORTON   RIVERWALK        10/13/2006
9809   319 RIVERWALK DRIVE         D.R. HORTON   RIVERWALK        10/13/2006
9810   323 RIVERWALK DRIVE         D.R. HORTON   RIVERWALK        10/13/2006
9811   327 RIVERWALK DRIVE         D.R. HORTON   RIVERWALK        10/13/2006
9812   10800 PALL MALL DRIVE       D.R. HORTON   BAUERLE RANCH    10/16/2006
9813   1920 RALPH COX ROAD         D.R. HORTON   RANCHO ALTO      10/16/2006
9814   1202 BURGESS DRIVE          D.R. HORTON   BENBROOK RANCH   10/16/2006
9815   3400 BANKSIDE STREET        D.R. HORTON   BAUERLE RANCH    10/16/2006
9816   3205 LYNNBROOK DRIVE        D.R. HORTON   BAUERLE RANCH    10/17/2006
9817   308 SWEET LEAF LANE         D.R. HORTON   BRKFIELD CROSS   10/17/2006
9818   316 SWEET LEAF LANE         D.R. HORTON   BRKFIELD CROSS   10/17/2006
9819   18105 BELFRY PASS           D.R. HORTON   BRIARCREEK       10/17/2006
9820   315 RIVERWALK DRIVE         D.R. HORTON   RIVERWALK        10/17/2006
9821   701 MIDDLE BROOK DRIVE      D.R. HORTON   BENBROOK RANCH   10/18/2006
9822   703 MIDDLE BROOK DRIVE      D.R. HORTON   BENBROOK RANCH   10/18/2006
9823   705 MIDDLE BROOK DRIVE      D.R. HORTON   BENBROOK RANCH   10/18/2006
9824   3204 HENDERSON PATH         D.R. HORTON   SETTLERS CROSS   10/18/2006
9825   313 RIVERWALK DRIVE         D.R. HORTON   RIVERWALK        10/18/2006
9826   18300 BELFRY PASS           D.R. HORTON   BRIARCREEK       10/18/2006
9827   18308 BELFRY PASS           D.R. HORTON   BRIARCREEK       10/18/2006
9828   10306 LAREDO DRIVE          D.R. HORTON   SWEETWATER       10/18/2006
9829   10721 HARLEY AVENUE         D.R. HORTON   BAUERLE RANCH    10/19/2006
9830   416 SWEET LEAF LANE         D.R. HORTON   BRKFIELD CROSS   10/19/2006
9831   14933 LIPTON LANE           D.R. HORTON   BRKFIELD CROSS   10/19/2006
9832   2437 BUTLER WAY             D.R. HORTON   SETTLERS CROSS   10/19/2006
9833   2409 BUTLER WAY             D.R. HORTON   SETTLERS CROSS   10/19/2006
9834   18109 BELFRY PASS           D.R. HORTON   BRIARCREEK       10/19/2006
9835   18008 BELFRY PASS           D.R. HORTON   BRIARCREEK       10/19/2006
9836   3201 LYNNBROOK DRIVE        D.R. HORTON   BAUERLE RANCH    10/20/2006
9837   601 MIDDLE BROOK DRIVE      D.R. HORTON   BENBROOK RANCH   10/20/2006
9838   603 MIDDLE BROOK DRIVE      D.R. HORTON   BENBROOK RANCH   10/20/2006
9839   707 MIDDLE BROOK DRIVE      D.R. HORTON   BENBROOK RANCH   10/20/2006
9840   15312 STAKED PLAINS LOOP    D.R. HORTON   AVERY RANCH      10/20/2006
9841   14204 ROUNTREE RANCH LN     D.R. HORTON   AVERY RANCH      10/20/2006
9842   11421 DOG LEG DRIVE         D.R. HORTON   AVERY RANCH      10/20/2006
9843   3104 BELGRAVE FALLS LANE    D.R. HORTON   BAUERLE RANCH    10/23/2006


                                                                               179
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 187 of 1053 PageID:
                                    17752

9844   401 SWEET LEAF LANE         D.R. HORTON   BRKFIELD CROSS    10/23/2006
9845   14901 LIPTON LANE           D.R. HORTON   BRKFIELD CROSS    10/23/2006
9846   14913 LIPTON LANE           D.R. HORTON   BRKFIELD CROSS    10/23/2006
9847   10812 PALL MALL DRIVE       D.R. HORTON   BAUERLE RANCH     10/24/2006
9848   1713 O'CALLAHAN DRIVE       D.R. HORTON   RANCHO ALTO       10/24/2006
9849   1317 GINGER SPICE LANE      D.R. HORTON   BRKFIELD CROSS    10/24/2006
9850   205 YUCCA HOUSE DRIVE       D.R. HORTON   HIGHLAND PARK     10/25/2006
9851   209 YUCCA HOUSE DRIVE       D.R. HORTON   HIGHLAND PARK     10/25/2006
9852   3309 LYNNBROOK DRIVE        D.R. HORTON   BAUERLE RANCH     10/26/2006
9853   404 SWEET LEAF LANE         D.R. HORTON   BRKFIELD CROSS    10/26/2006
9854   932 GREAT SAND DUNES AVE.   D.R. HORTON   HIGHLAND PARK     10/26/2006
9855   1614 REDWATER DRIVE         D.R. HORTON   SWEETWATER        10/26/2006
9856   1706 MAIN STREET            D.R. HORTON   CP TOWN CENTER    10/26/2006
9857   1709 MAIN STREET            D.R. HORTON   CP TOWN CENTER    10/26/2006
9858   11516 MCDOWS HOLE LANE      D.R. HORTON   AVERY RANCH       10/27/2006
9859   3209 HENDERSON PATH         D.R. HORTON   SETTLERS CROSS    10/27/2006
9860   3212 HENDERSON PATH         D.R. HORTON   SETTLERS CROSS    10/27/2006
9861   14412 SHOWDOWN LANE         D.R. HORTON   AVERY RANCH       10/27/2006
9862   14400 SHOWDOWN LANE         D.R. HORTON   AVERY RANCH       10/27/2006
9863   14404 SHOWDOWN LANE         D.R. HORTON   AVERY RANCH       10/27/2006
9864   1612 REDWATER DRIVE         D.R. HORTON   SWEETWATER        10/27/2006
9865   10808 CHIPPENHOOK COURT     D.R. HORTON   BAUERLE RANCH     10/30/2006
9866   10812 CHIPPENHOOK COURT     D.R. HORTON   BAUERLE RANCH     10/30/2006
9867   10816 CHIPPENHOOK COURT     D.R. HORTON   BAUERLE RANCH     10/30/2006
9868   2428 BUTLER WAY             D.R. HORTON   SETTLERS CROSS    10/30/2006
9869   3149 HENDERSON PATH         D.R. HORTON   SETTLERS CROSS    10/30/2006
9870   321 RIVERWALK DRIVE         D.R. HORTON   RIVERWALK         10/30/2006
9871   325 RIVERWALK DRIVE         D.R. HORTON   RIVERWALK         10/30/2006
9872   309 RIVERWALK DRIVE         D.R. HORTON   RIVERWALK         10/30/2006
9873   14320 STAKED PLAINS LOOP    D.R. HORTON   AVERY RANCH       10/31/2006
9874   14312 HOMESTEAD VILLAGE     D.R. HORTON   AVERY RANCH       10/31/2006
9875   14420 HOMESTEAD VILLAGE     D.R. HORTON   AVERY RANCH       10/31/2006
9876   14300 HOMESTEAD VILLAGE     D.R. HORTON   AVERY RANCH       10/31/2006
9877   2509 WILMA RUDOLPH ROAD     D.R. HORTON   OLYMPIC HEIGHTS   10/31/2006
9878   2507 WILMA RUDOLPH ROAD     D.R. HORTON   OLYMPIC HEIGHTS   10/31/2006
9879   18320 BELFRY PASS           D.R. HORTON   BRIARCREEK        10/31/2006
9880   18316 BELFRY PASS           D.R. HORTON   BRIARCREEK        10/31/2006
9881   18324 BELFRY PASS           D.R. HORTON   BRIARCREEK        10/31/2006
9882   14320 HOMESTEAD VILLAGE     D.R. HORTON   AVERY RANCH       10/31/2006
9883   14524 HOMESTEAD VILLAGE     D.R. HORTON   AVERY RANCH        11/1/2006
9884   18332 BELFRY PASS           D.R. HORTON   BRIARCREEK         11/1/2006
9885   18312 BELFRY PASS           D.R. HORTON   BRIARCREEK         11/1/2006
9886   18328 BELFRY PASS           D.R. HORTON   BRIARCREEK         11/1/2006
9887   10201 OZONA DRIVE           D.R. HORTON   SWEETWATER         11/1/2006
9888   1600 REDWATER DRIVE         D.R. HORTON   SWEETWATER         11/1/2006
9889   1504 KINGSTON LACY BLVD.    D.R. HORTON   HIGHLAND PARK      11/1/2006
9890   3305 BANKSIDE STREET        D.R. HORTON   BAUERLE RANCH      11/2/2006
9891   11507 GEORGIA COLEMAN       D.R. HORTON   OLYMPIC HEIGHTS    11/2/2006
9892   913 GREAT SAND DUNES AVE.   D.R. HORTON   HIGHLAND PARK      11/2/2006
9893   1424 DAVIS MOUNTAIN LOOP    D.R. HORTON   CP TOWN CENTER     11/2/2006
9894   1416 DAVIS MOUNTAIN LOOP    D.R. HORTON   CP TOWN CENTER     11/2/2006
9895   1004 CLAYTON DRIVE          D.R. HORTON   BENBROOK RANCH     11/3/2006
9896   14428 HOMESTEAD VILLAGE     D.R. HORTON   AVERY RANCH        11/3/2006
9897   2511 WILMA RUDOLPH ROAD     D.R. HORTON   OLYMPIC HEIGHTS    11/3/2006
9898   1603 KEMAH DRIVE            D.R. HORTON   SWEETWATER         11/3/2006


                                                                                180
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 188 of 1053 PageID:
                                    17753

9899   10203 OZONA DRIVE           D.R. HORTON   SWEETWATER         11/3/2006
9900   15304 STAKED PLAINS LOOP    D.R. HORTON   AVERY RANCH        11/3/2006
9901   15316 STAKED PLAINS LOOP    D.R. HORTON   AVERY RANCH        11/3/2006
9902   15308 STAKED PLAINS LOOP    D.R. HORTON   AVERY RANCH        11/6/2006
9903   14316 HOMESTEAD VILLAGE     D.R. HORTON   AVERY RANCH        11/6/2006
9904   14424 HOMESTEAD VILLAGE     D.R. HORTON   AVERY RANCH        11/6/2006
9905   11505 GEORGIA COLEMAN       D.R. HORTON   OLYMPIC HEIGHTS    11/6/2006
9906   2506 WILMA RUDOLPH ROAD     D.R. HORTON   OLYMPIC HEIGHTS    11/6/2006
9907   14412 STAKED PLAINS LOOP    D.R. HORTON   AVERY RANCH        11/6/2006
9908   10205 OZONA DRIVE           D.R. HORTON   SWEETWATER         11/6/2006
9909   1610 REDWATER DRIVE         D.R. HORTON   SWEETWATER         11/6/2006
9910   14432 HOMESTEAD VILLAGE     D.R. HORTON   AVERY RANCH        11/7/2006
9911   1006 CLAYTON DRIVE          D.R. HORTON   BENBROOK RANCH     11/7/2006
9912   1606 REDWATER DRIVE         D.R. HORTON   SWEETWATER         11/7/2006
9913   3316 BANKSIDE STREET        D.R. HORTON   BAUERLE RANCH      11/8/2006
9914   18205 BELFRY PASS           D.R. HORTON   BRIARCREEK         11/8/2006
9915   18305 BELFRY PASS           D.R. HORTON   BRIARCREEK         11/8/2006
9916   18321 BELFRY PASS           D.R. HORTON   BRIARCREEK         11/8/2006
9917   18301 BELFRY PASS           D.R. HORTON   BRIARCREEK         11/8/2006
9918   18313 BELFRY PASS           D.R. HORTON   BRIARCREEK         11/8/2006
9919   18309 BELFRY PASS           D.R. HORTON   BRIARCREEK         11/8/2006
9920   18209 BELFRY PASS           D.R. HORTON   BRIARCREEK         11/8/2006
9921   201 SWEET LEAF LANE         D.R. HORTON   BRKFIELD CROSS     11/8/2006
9922   205 SWEET LEAF LANE         D.R. HORTON   BRKFIELD CROSS     11/8/2006
9923   2508 WILMA RUDOLPH ROAD     D.R. HORTON   OLYMPIC HEIGHTS    11/9/2006
9924   18213 BELFRY PASS           D.R. HORTON   BRIARCREEK         11/9/2006
9925   700 SOUTH BROOK DRIVE       D.R. HORTON   BENBROOK RANCH     11/9/2006
9926   602 SOUTH BROOK DRIVE       D.R. HORTON   BENBROOK RANCH     11/9/2006
9927   708 SOUTH BROOK DRIVE       D.R. HORTON   BENBROOK RANCH     11/9/2006
9928   11512 MCDOWS HOLE LANE      D.R. HORTON   AVERY RANCH       11/10/2006
9929   11508 MCDOWS HOLE LANE      D.R. HORTON   AVERY RANCH       11/10/2006
9930   14316 STAKED PLAINS LOOP    D.R. HORTON   AVERY RANCH       11/10/2006
9931   11417 DOG LEG DRIVE         D.R. HORTON   AVERY RANCH       11/10/2006
9932   11409 DOG LEG DRIVE         D.R. HORTON   AVERY RANCH       11/10/2006
9933   14504 HOMESTEAD VILLAGE     D.R. HORTON   AVERY RANCH       11/10/2006
9934   600 SOUTH BROOK DRIVE       D.R. HORTON   BENBROOK RANCH    11/10/2006
9935   11521 MCDOWS HOLE LANE      D.R. HORTON   AVERY RANCH       11/13/2006
9936   11520 MCDOWS HOLE LANE      D.R. HORTON   AVERY RANCH       11/13/2006
9937   18201 BELFRY PASS           D.R. HORTON   BRIARCREEK        11/13/2006
9938   18221 BELFRY PASS           D.R. HORTON   BRIARCREEK        11/13/2006
9939   18217 BELFRY PASS           D.R. HORTON   BRIARCREEK        11/13/2006
9940   1321 GINGER SPICE LANE      D.R. HORTON   BRKFIELD CROSS    11/13/2006
9941   1313 GINGER SPICE LANE      D.R. HORTON   BRKFIELD CROSS    11/14/2006
9942   115 B AUCTION OAK           D.R. HORTON   PLUM CREEK        11/15/2006
9943   14220 ROUNTREE RANCH LANE   D.R. HORTON   AVERY RANCH       11/15/2006
9944   14212 ROUNTREE RANCH LANE   D.R. HORTON   AVERY RANCH       11/15/2006
9945   14309 STAKED PLAINS LOOP    D.R. HORTON   AVERY RANCH       11/15/2006
9946   571 HOGAN                   D.R. HORTON   PLUM CREEK        11/15/2006
9947   2506 HASELWOOD LANE         D.R. HORTON   SETTLERS OVERLK   11/15/2006
9948   2534 HASELWOOD LANE         D.R. HORTON   SETTLERS OVERLK   11/15/2006
9949   2510 HASELWOOD LANE         D.R. HORTON   SETTLERS OVERLK   11/15/2006
9950   10717 SYCAMORE HILLS ROAD   D.R. HORTON   AVERY RANCH       11/16/2006
9951   2514 HASELWOOD LANE         D.R. HORTON   SETTLERS OVERLK   11/16/2006
9952   924 GREAT SAND DUNES AVE.   D.R. HORTON   HIGHLAND PARK     11/17/2006
9953   11413 DOG LEG DRIVE         D.R. HORTON   AVERY RANCH       11/17/2006


                                                                                181
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 189 of 1053 PageID:
                                    17754

 9954   11400 GEORGIA COLEMAN       D.R. HORTON   OLYMPIC HEIGHTS   11/17/2006
 9955   11401 GEORGIA COLEMAN       D.R. HORTON   OLYMPIC HEIGHTS   11/17/2006
 9956   11408 GEORGIA COLEMAN       D.R. HORTON   OLYMPIC HEIGHTS   11/17/2006
 9957   2530 HASELWOOD LANE         D.R. HORTON   SETTLERS OVERLK   11/17/2006
 9958   2522 HASELWOOD LANE         D.R. HORTON   SETTLERS OVERLK   11/17/2006
 9959   3313 BANKSIDE STREET        D.R. HORTON   BAUERLE RANCH     11/20/2006
 9960   18225 BELFRY PASS           D.R. HORTON   BRIARCREEK        11/20/2006
 9961   1609 KEMAH DRIVE            D.R. HORTON   SWEETWATER        11/20/2006
 9962   1607 KEMAH DRIVE            D.R. HORTON   SWEETWATER        11/20/2006
 9963   12213 BUZZ SCHNEIDER LANE   D.R. HORTON   RANCHO ALTO       11/20/2006
 9964   11500 GEORGIA COLEMAN       D.R. HORTON   OLYMPIC HEIGHTS   11/20/2006
 9965   11502 GEORGIA COLEMAN       D.R. HORTON   OLYMPIC HEIGHTS   11/20/2006
 9966   11504 GEORGIA COLEMAN       D.R. HORTON   OLYMPIC HEIGHTS   11/20/2006
 9967   2526 HASELWOOD LANE         D.R. HORTON   SETTLERS OVERLK   11/20/2006
 9968   12205 BUZZ SCHNEIDER LANE   D.R. HORTON   RANCHO ALTO       11/21/2006
 9969   1700 MCCLANNAHAN DRIVE      D.R. HORTON   RANCHO ALTO       11/21/2006
 9970   12217 BUZZ SCHNEIDER LANE   D.R. HORTON   RANCHO ALTO       11/21/2006
 9971   11403 GEORGIA COLEMAN       D.R. HORTON   OLYMPIC HEIGHTS   11/21/2006
 9972   11409 GEORGIA COLEMAN       D.R. HORTON   OLYMPIC HEIGHTS   11/21/2006
 9973   11506 GEORGIA COLEMAN       D.R. HORTON   OLYMPIC HEIGHTS   11/21/2006
 9974   11508 GEORGIA COLEMAN       D.R. HORTON   OLYMPIC HEIGHTS   11/21/2006
 9975   10308 LAREDO DRIVE          D.R. HORTON   SWEETWATER        11/22/2006
 9976   470 PADDINGTON DRIVE        D.R. HORTON   KENSINGTON        11/22/2006
 9977   471 PADDINGTON DRIVE        D.R. HORTON   KENSINGTON        11/22/2006
 9978   11601 MCDOWS HOLE LANE      D.R. HORTON   AVERY RANCH       11/27/2006
 9979   12209 BUZZ SCHNEIDER LANE   D.R. HORTON   RANCHO ALTO       11/27/2006
 9980   15320 STAKED PLAINS LOOP    D.R. HORTON   AVERY RANCH       11/27/2006
 9981   14408 SHOWDOWN LANE         D.R. HORTON   AVERY RANCH       11/27/2006
 9982   339 PADDINGTON DRIVE        D.R. HORTON   KENSINGTON        11/27/2006
 9983   398 MARQUITOS DRIVE         D.R. HORTON   KENSINGTON        11/27/2006
 9984   574 COVENT DRIVE            D.R. HORTON   KENSINGTON        11/27/2006
 9985   474 CARAWAY                 D.R. HORTON   PLUM CREEK        11/28/2006
 9986   10314 LAREDO DRIVE          D.R. HORTON   SWEETWATER        11/28/2006
 9987   10312 LAREDO DRIVE          D.R. HORTON   SWEETWATER        11/28/2006
 9988   2502 WILMA RUDOLPH ROAD     D.R. HORTON   OLYMPIC HEIGHTS   11/28/2006
 9989   2600 GEORGIA COLEMAN BEND   D.R. HORTON   OLYMPIC HEIGHTS   11/28/2006
 9990   2608 GEORGIA COLEMAN BEND   D.R. HORTON   OLYMPIC HEIGHTS   11/28/2006
 9991   2610 GEORGIA COLEMAN BEND   D.R. HORTON   OLYMPIC HEIGHTS   11/28/2006
 9992   11406 GEORGIA COLEMAN       D.R. HORTON   OLYMPIC HEIGHTS   11/28/2006
 9993   11407 GEORGIA COLEMAN       D.R. HORTON   OLYMPIC HEIGHTS   11/28/2006
 9994   216 KILLIAN LOOP            D.R. HORTON   RIVERWALK         11/28/2006
 9995   220 KILLIAN LOOP            D.R. HORTON   RIVERWALK         11/28/2006
 9996   12229 BUZZ SCHNEIDER LANE   D.R. HORTON   RANCHO ALTO       11/29/2006
 9997   12201 BUZZ SCHNEIDER LANE   D.R. HORTON   RANCHO ALTO       11/29/2006
 9998   10322 MAYDELLE DRIVE        D.R. HORTON   SWEETWATER        11/30/2006
 9999   10320 MAYDELLE DRIVE        D.R. HORTON   SWEETWATER        11/30/2006
10000   2510 WILMA RUDOLPH ROAD     D.R. HORTON   OLYMPIC HEIGHTS    12/1/2006
10001   10310 LAREDO DRIVE          D.R. HORTON   SWEETWATER         12/1/2006
10002   1605 KEMAH DRIVE            D.R. HORTON   SWEETWATER         12/1/2006
10003   2505 WILMA RUDOLPH ROAD     D.R. HORTON   OLYMPIC HEIGHTS    12/1/2006
10004   2606 GEORGIA COLEMAN BEND   D.R. HORTON   OLYMPIC HEIGHTS    12/1/2006
10005   12221 BUZZ SCHNEIDER LANE   D.R. HORTON   RANCHO ALTO        12/4/2006
10006   12225 BUZZ SCHNEIDER LANE   D.R. HORTON   RANCHO ALTO        12/4/2006
10007   1008 CLAYTON DRIVE          D.R. HORTON   BENBROOK RANCH     12/4/2006
10008   1010 CLAYTON DRIVE          D.R. HORTON   BENBROOK RANCH     12/4/2006


                                                                                 182
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 190 of 1053 PageID:
                                    17755

10009   201 YUCCA HOUSE DRIVE       D.R. HORTON   HIGHLAND PARK      12/5/2006
10010   11405 GEORGIA COLEMAN       D.R. HORTON   OLYMPIC HEIGHTS    12/7/2006
10011   2604 GEORGIA COLEMAN        D.R. HORTON   OLYMPIC HEIGHTS    12/7/2006
10012   14500 HOMESTEAD VILLAGE     D.R. HORTON   AVERY RANCH        12/8/2006
10013   14208 ROUNTREE RANCH LN     D.R. HORTON   AVERY RANCH        12/8/2006
10014   14508 HOMESTEAD VILLAGE     D.R. HORTON   AVERY RANCH        12/8/2006
10015   399 COVENT DRIVE            D.R. HORTON   KENSINGTON         12/8/2006
10016   #901 14100 AVERY RANCH      D.R. HORTON   AVERY RANCH       12/11/2006
10017   #902 14100 AVERY RANCH      D.R. HORTON   AVERY RANCH       12/11/2006
10018   #903 14100 AVERY RANCH      D.R. HORTON   AVERY RANCH       12/11/2006
10019   #904 14100 AVERY RANCH      D.R. HORTON   AVERY RANCH       12/11/2006
10020   222 KILLIAN LOOP            D.R. HORTON   RIVERWALK         12/13/2006
10021   226 KILLIAN LOOP            D.R. HORTON   RIVERWALK         12/13/2006
10022   228 KILLIAN LOOP            D.R. HORTON   RIVERWALK         12/14/2006
10023   2616 GEORGIA COLEMAN BEND   D.R. HORTON   OLYMPIC HEIGHTS   12/14/2006
10024   2614 GEORGIA COLEMAN        D.R. HORTON   OLYMPIC HEIGHTS   12/14/2006
10025   1422 DAVIS MOUNTAIN LOOP    D.R. HORTON   CP TOWN CENTER    12/15/2006
10026   1420 DAVIS MOUNTAIN LOOP    D.R. HORTON   CP TOWN CENTER    12/15/2006
10027   478 COVENT DRIVE            D.R. HORTON   KENSINGTON        12/15/2006
10028   2518 HASELWOOD LANE         D.R. HORTON   SETTLERS OVERLK   12/15/2006
10029   #6 401 BULL CREEK PKWY      D.R. HORTON   CP TOWN CENTER    12/15/2006
10030   #5 401 BULL CREEK PKWY      D.R. HORTON   CP TOWN CENTER    12/15/2006
10031   #1 401 BULL CREEK PKWY      D.R. HORTON   CP TOWN CENTER    12/15/2006
10032   #2 401 BULL CREEK PKWY      D.R. HORTON   CP TOWN CENTER    12/15/2006
10033   #3 401 BULL CREEK PKWY      D.R. HORTON   CP TOWN CENTER    12/15/2006
10034   #4 401 BULL CREEK PKWY      D.R. HORTON   CP TOWN CENTER    12/15/2006
10035   1418 DAVIS MOUNTAIN LOOP    D.R. HORTON   CP TOWN CENTER    12/18/2006
10036   2428 PEARSON WAY            D.R. HORTON   SETTLERS CROSS    12/18/2006
10037   2420 PEARSON WAY            D.R. HORTON   SETTLERS CROSS    12/18/2006
10038   2416 BUTLER WAY             D.R. HORTON   SETTLERS CROSS    12/18/2006
10039   2404 PEARSON WAY            D.R. HORTON   SETTLERS CROSS    12/18/2006
10040   2416 PEARSON WAY            D.R. HORTON   SETTLERS CROSS    12/18/2006
10041   2504 WILMA RUDOLPH ROAD     D.R. HORTON   OLYMPIC HEIGHTS   12/18/2006
10042   2612 GEORGIA COLEMAN BEND   D.R. HORTON   OLYMPIC HEIGHTS   12/18/2006
10043   1708 MAIN STREET            D.R. HORTON   CP TOWN CENTER    12/19/2006
10044   1806 GARNER DRIVE           D.R. HORTON   CP TOWN CENTER    12/19/2006
10045   1808 GARNER DRIVE           D.R. HORTON   CP TOWN CENTER    12/19/2006
10046   1800 HONEY CREEK LANE       D.R. HORTON   CP TOWN CENTER    12/19/2006
10047   1802 HONEY CREEK LANE       D.R. HORTON   CP TOWN CENTER    12/19/2006
10048   1806 HONEY CREEK LANE       D.R. HORTON   CP TOWN CENTER    12/19/2006
10049   1804 HONEY CREEK LANE       D.R. HORTON   CP TOWN CENTER    12/19/2006
10050   550 COVENT DRIVE            D.R. HORTON   KENSINGTON        12/19/2006
10051   562 COVENT DRIVE            D.R. HORTON   KENSINGTON        12/19/2006
10052   230 KILLIAN LOOP            D.R. HORTON   RIVERWALK         12/19/2006
10053   218 KILLIAN LOOP            D.R. HORTON   RIVERWALK         12/19/2006
10054   214 KILLIAN LOOP            D.R. HORTON   RIVERWALK         12/19/2006
10055   #1 408 N. CASCADES AVE      D.R. HORTON   HIGHLAND PARK     12/19/2006
10056   #2 408 N. CASCADES AVE      D.R. HORTON   HIGHLAND PARK     12/19/2006
10057   224 KILLIAN LOOP            D.R. HORTON   RIVERWALK         12/19/2006
10058   18317 BELFRY PASS           D.R. HORTON   BRIARCREEK        12/20/2006
10059   18224 BELFRY PASS           D.R. HORTON   BRIARCREEK        12/20/2006
10060   502 COVENT DRIVE            D.R. HORTON   KENSINGTON        12/20/2006
10061   514 COVENT DRIVE            D.R. HORTON   KENSINGTON        12/20/2006
10062   3304 BANKSIDE STREET        D.R. HORTON   BAUERLE RANCH     12/20/2006
10063   1704 MAIN STREET            D.R. HORTON   CP TOWN CENTER    12/21/2006


                                                                                 183
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 191 of 1053 PageID:
                                    17756

10064   490 COVENT DRIVE            D.R. HORTON                 KENSINGTON        12/21/2006
10065   300 SWEET LEAF LANE         D.R. HORTON                 BRKFIELD CROSS    12/22/2006
10066   312 SWEET LEAF LANE         D.R. HORTON                 BRKFIELD CROSS    12/22/2006
10067   526 COVENT DRIVE            D.R. HORTON                 KENSINGTON        12/22/2006
10068   538 COVENT DRIVE            D.R. HORTON                 KENSINGTON        12/22/2006
10069   18216 BELFRY PASS           D.R. HORTON                 BRIARCREEK        12/27/2006
10070   18212 BELFRY PASS           D.R. HORTON                 BRIARCREEK        12/27/2006
10071   18204 BELFRY PASS           D.R. HORTON                 BRIARCREEK        12/27/2006
10072   2703 GEORGIA COLEMAN BEND   D.R. HORTON                 OLYMPIC HEIGHTS   12/27/2006
10073   11406 JOHNNY WEISMULLER     D.R. HORTON                 OLYMPIC HEIGHTS   12/27/2006
10074   2705 GEORGIA COLEMAN        D.R. HORTON                 OLYMPIC HEIGHTS   12/27/2006
10075   2608 HASELWOOD LANE         D.R. HORTON                 SETTLERS OVERLK   12/27/2006
10076   2502 HASELWOOD LANE         D.R. HORTON                 SETTLERS OVERLK   12/27/2006
10077   2604 HASELWOOD LANE         D.R. HORTON                 SETTLERS OVERLK   12/27/2006
10078   2600 HASELWOOD LANE         D.R. HORTON                 SETTLERS OVERLK   12/27/2006
10079   14216 ROUNTREE RANCH LANE   D.R. HORTON                 AVERY RANCH       12/28/2006
10080   14929 LIPTON LANE           D.R. HORTON                 BRKFIELD CROSS    12/29/2006
10081   #14 SWIFTWATER TRAIL        WRIGHT HOMES, LLC           HILLS / LAKEWAY    6/13/2006
10082   1200 CANYON MAPLE ROAD      STANDARD PACIFIC OF TEXAS   SWENSON FARMS       1/3/2006
10083   2709 CHECKER DRIVE          STANDARD PACIFIC OF TEXAS   CYPRESS CANYON      1/3/2006
10084   1216 CANYON MAPLE RD.       STANDARD PACIFIC OF TEXAS   SWENSON FARMS       1/3/2006
10085   10112 WIND CAVE TRAIL       STANDARD PACIFIC OF TEXAS   PARKSIDE            1/3/2006
10086   10108 CHANNEL ISLAND        STANDARD PACIFIC OF TEXAS   PARKSIDE            1/3/2006
10087   10120 WIND CAVE TRAIL       STANDARD PACIFIC OF TEXAS   PARKSIDE            1/3/2006
10088   1404 MAYAPPLE STREET        STANDARD PACIFIC OF TEXAS   SWENSON FARMS       1/4/2006
10089   1229 CANYON MAPLE ROAD      STANDARD PACIFIC OF TEXAS   SWENSON FARMS       1/9/2006
10090   2609 NATIONAL PARK BLVD.    STANDARD PACIFIC OF TEXAS   PARKSIDE            1/9/2006
10091   2601 NATIONAL PARK BLVD.    STANDARD PACIFIC OF TEXAS   PARKSIDE            1/9/2006
10092   3717 FOSSILWOOD WAY         STANDARD PACIFIC OF TEXAS   MAYFIELD RANCH     1/10/2006
10093   1223 CANYON MAPLE ROAD      STANDARD PACIFIC OF TEXAS   SWENSON FARMS      1/10/2006
10094   3724 FOSSILWOOD WAY         STANDARD PACIFIC OF TEXAS   MAYFIELD RANCH     1/10/2006
10095   3700 FOSSILWOOD WAY         STANDARD PACIFIC OF TEXAS   MAYFIELD RANCH     1/10/2006
10096   10217 WIND CAVE TRAIL       STANDARD PACIFIC OF TEXAS   PARKSIDE           1/13/2006
10097   350 WILDHORSE CREEK         STANDARD PACIFIC OF TEXAS   WHISPERING HOLL    1/17/2006
10098   230 WILDHORSE CREEK         STANDARD PACIFIC OF TEXAS   WHISPERING HOLL    1/17/2006
10099   2704 LOVETT LANE            STANDARD PACIFIC OF TEXAS   CYPRESS CANYON     1/19/2006
10100   2712 CHECKER DRIVE          STANDARD PACIFIC OF TEXAS   CYPRESS CANYON     1/19/2006
10101   10109 WIND CAVE TRAIL       STANDARD PACIFIC OF TEXAS   PARKSIDE           1/19/2006
10102   10204 CHANNEL ISLAND        STANDARD PACIFIC OF TEXAS   PARKSIDE           1/19/2006
10103   3676 FOSSILWOOD WAY         STANDARD PACIFIC OF TEXAS   MAYFIELD RANCH     1/20/2006
10104   10116 CHANNEL ISLAND        STANDARD PACIFIC OF TEXAS   PARKSIDE           1/25/2006
10105   1215 CANYON MAPLE ROAD      STANDARD PACIFIC OF TEXAS   SWENSON FARMS      1/30/2006
10106   221 FRESNO SPRINGS          STANDARD PACIFIC OF TEXAS   WHISPERING HOLL    1/30/2006
10107   220 MIDDLE CREEK            STANDARD PACIFIC OF TEXAS   WHISPERING HOLL     2/2/2006
10108   251 FRESNO SPRINGS          STANDARD PACIFIC OF TEXAS   WHISPERING HOLL     2/2/2006
10109   10121 WIND CAVE TRAIL       STANDARD PACIFIC OF TEXAS   PARKSIDE            2/7/2006
10110   1014 HORNE DRIVE            STANDARD PACIFIC OF TEXAS   CYPRESS CANYON      2/9/2006
10111   1010 HORNE DRIVE            STANDARD PACIFIC OF TEXAS   CYPRESS CANYON      2/9/2006
10112   161 WILDHORSE CREEK         STANDARD PACIFIC OF TEXAS   WHISPERING HOLL     2/9/2006
10113   3721 FOSSILWOOD WAY         STANDARD PACIFIC OF TEXAS   MAYFIELD RANCH     2/14/2006
10114   1002 HORNE DRIVE            STANDARD PACIFIC OF TEXAS   CYPRESS CANYON     2/20/2006
10115   1000 HORNE DRIVE            STANDARD PACIFIC OF TEXAS   CYPRESS CANYON     2/20/2006
10116   3752 FOSSILWOOD WAY         STANDARD PACIFIC OF TEXAS   MAYFIELD RANCH     2/21/2006
10117   321 MIDDLE CREEK            STANDARD PACIFIC OF TEXAS   WHISPERING HOLL    2/23/2006
10118   220 WILDHORSE CREEK         STANDARD PACIFIC OF TEXAS   WHISPERING HOLL    2/24/2006


                                                                                               184
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 192 of 1053 PageID:
                                    17757

10119   1012 HORNE DRIVE           STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    2/27/2006
10120   1006 HORNE DRIVE           STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    2/27/2006
10121   331 WILDHORSE CREEK        STANDARD PACIFIC OF TEXAS   WHISPERING HOLL   2/27/2006
10122   2613 NATIONAL PARK         STANDARD PACIFIC OF TEXAS   PARKSIDE          2/28/2006
10123   1004 HORNE DRIVE           STANDARD PACIFIC OF TEXAS   CYPRESS CANYON     3/1/2006
10124   10125 WIND CAVE TRAIL      STANDARD PACIFIC OF TEXAS   PARKSIDE           3/1/2006
10125   10220 CHANNEL ISLAND       STANDARD PACIFIC OF TEXAS   PARKSIDE           3/2/2006
10126   10124 CHANNEL ISLAND       STANDARD PACIFIC OF TEXAS   PARKSIDE           3/2/2006
10127   2521 NATIONAL PARK BLVD.   STANDARD PACIFIC OF TEXAS   PARKSIDE           3/3/2006
10128   3748 FOSSILWOOD WAY        STANDARD PACIFIC OF TEXAS   MAYFIELD RANCH     3/6/2006
10129   3744 FOSSILWOOD WAY        STANDARD PACIFIC OF TEXAS   MAYFIELD RANCH     3/6/2006
10130   3740 FOSSILWOOD WAY        STANDARD PACIFIC OF TEXAS   MAYFIELD RANCH     3/6/2006
10131   200 WILDHORSE CREEK        STANDARD PACIFIC OF TEXAS   WHISPERING HOLL    3/7/2006
10132   2605 NATIONAL PARK         STANDARD PACIFIC OF TEXAS   PARKSIDE          3/14/2006
10133   10329 CHANNEL ISLAND       STANDARD PACIFIC OF TEXAS   PARKSIDE          3/14/2006
10134   10333 CHANNEL ISLAND       STANDARD PACIFIC OF TEXAS   PARKSIDE          3/14/2006
10135   10325 CHANNEL ISLAND       STANDARD PACIFIC OF TEXAS   PARKSIDE          3/14/2006
10136   1824 PETRIFIED FOREST      STANDARD PACIFIC OF TEXAS   PARKSIDE          3/14/2006
10137   1240 CANYON MAPLE RD.      STANDARD PACIFIC OF TEXAS   SWENSON FARMS     3/16/2006
10138   1027 HORNE DRIVE           STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    3/22/2006
10139   3661 FOSSILWOOD WAY        STANDARD PACIFIC OF TEXAS   MAYFIELD RANCH    3/22/2006
10140   1226 CANYON MAPLE ROAD     STANDARD PACIFIC OF TEXAS   SWENSON FARMS     3/23/2006
10141   3765 FOSSILWOOD WAY        STANDARD PACIFIC OF TEXAS   MAYFIELD RANCH    3/27/2006
10142   3732 FOSSILWOOD WAY        STANDARD PACIFIC OF TEXAS   MAYFIELD RANCH    3/27/2006
10143   351 WILDHORSE CREEK        STANDARD PACIFIC OF TEXAS   WHISPERING HOLL   3/27/2006
10144   3716 FOSSILWOOD WAY        STANDARD PACIFIC OF TEXAS   MAYFIELD RANCH     4/3/2006
10145   2720 LOVETT LANE           STANDARD PACIFIC OF TEXAS   CYPRESS CANYON     4/5/2006
10146   10205 ANAHUAC TRAIL        STANDARD PACIFIC OF TEXAS   PARKSIDE          4/10/2006
10147   10213 ANAHUAC TRAIL        STANDARD PACIFIC OF TEXAS   PARKSIDE          4/10/2006
10148   3722 GENTLE WINDS LANE     STANDARD PACIFIC OF TEXAS   MAYFIELD RANCH    4/12/2006
10149   2108 INDIANA DUNES DR.     STANDARD PACIFIC OF TEXAS   PARKSIDE          4/12/2006
10150   2112 INDIANA DUNES DRIVE   STANDARD PACIFIC OF TEXAS   PARKSIDE          4/12/2006
10151   2200 INDIANA DUNES         STANDARD PACIFIC OF TEXAS   PARKSIDE          4/12/2006
10152   10304 YELLOWSTONE DRIVE    STANDARD PACIFIC OF TEXAS   PARKSIDE          4/14/2006
10153   10308 ANAHUAC TRAIL        STANDARD PACIFIC OF TEXAS   PARKSIDE          4/14/2006
10154   10232 ANAHUAC TRAIL        STANDARD PACIFIC OF TEXAS   PARKSIDE          4/14/2006
10155   10208 BIG THICKET DRIVE    STANDARD PACIFIC OF TEXAS   PARKSIDE          4/14/2006
10156   1204 CANYON MAPLE RD.      STANDARD PACIFIC OF TEXAS   SWENSON FARMS     4/17/2006
10157   10300 YELLOWSTONE DRIVE    STANDARD PACIFIC OF TEXAS   PARKSIDE          4/18/2006
10158   10112 BIG THICKET DRIVE    STANDARD PACIFIC OF TEXAS   PARKSIDE          4/18/2006
10159   10305 BIG THICKET DRIVE    STANDARD PACIFIC OF TEXAS   PARKSIDE          4/18/2006
10160   10204 ANAHUAC TRAIL        STANDARD PACIFIC OF TEXAS   PARKSIDE          4/18/2006
10161   10133 ANAHUAC TRAIL        STANDARD PACIFIC OF TEXAS   PARKSIDE          4/18/2006
10162   10125 CHANNEL ISLAND DR.   STANDARD PACIFIC OF TEXAS   PARKSIDE          4/18/2006
10163   3714 GENTLE WINDS LANE     STANDARD PACIFIC OF TEXAS   MAYFIELD RANCH    4/19/2006
10164   3710 GENTLE WINDS LANE     STANDARD PACIFIC OF TEXAS   MAYFIELD RANCH    4/19/2006
10165   3718 GENTLE WINDS LANE     STANDARD PACIFIC OF TEXAS   MAYFIELD RANCH    4/20/2006
10166   3706 GENTLE WINDS LANE     STANDARD PACIFIC OF TEXAS   MAYFIELD RANCH    4/20/2006
10167   10108 BIG THICKET DRIVE    STANDARD PACIFIC OF TEXAS   PARKSIDE          4/20/2006
10168   10316 ANAHUAC TRAIL        STANDARD PACIFIC OF TEXAS   PARKSIDE          4/20/2006
10169   10301 YELLOWSTONE DRIVE    STANDARD PACIFIC OF TEXAS   PARKSIDE          4/20/2006
10170   10105 BIG THICKET DRIVE    STANDARD PACIFIC OF TEXAS   PARKSIDE          4/20/2006
10171   3725 GENTLE WINDS LANE     STANDARD PACIFIC OF TEXAS   MAYFIELD RANCH    4/22/2006
10172   3746 GENTLE WINDS LANE     STANDARD PACIFIC OF TEXAS   MAYFIELD RANCH    4/22/2006
10173   3734 GENTLE WINDS LANE     STANDARD PACIFIC OF TEXAS   MAYFIELD RANCH    4/22/2006


                                                                                             185
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 193 of 1053 PageID:
                                    17758

10174   3701 GENTLE WINDS LANE     STANDARD PACIFIC OF TEXAS   MAYFIELD RANCH    4/22/2006
10175   10317 ANAHUAC TRAIL        STANDARD PACIFIC OF TEXAS   PARKSIDE          4/24/2006
10176   1025 HORNE DRIVE           STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    4/25/2006
10177   1026 HORNE DRIVE           STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    4/25/2006
10178   1018 HORNE DRIVE           STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    4/25/2006
10179   1023 HORNE DRIVE           STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    4/25/2006
10180   2108 DRY TORTUGAS TRAIL    STANDARD PACIFIC OF TEXAS   PARKSIDE          4/26/2006
10181   2136 DRY TORTUGAS TRAIL    STANDARD PACIFIC OF TEXAS   PARKSIDE          4/26/2006
10182   191 POMPEY SPRINGS COURT   STANDARD PACIFIC OF TEXAS   WHISPERING HOLL   4/27/2006
10183   140 BAYOU BEND             STANDARD PACIFIC OF TEXAS   WHISPERING HOLL   4/27/2006
10184   10309 CHANNEL ISLAND DR.   STANDARD PACIFIC OF TEXAS   PARKSIDE           5/3/2006
10185   10109 BIG THICKET DRIVE    STANDARD PACIFIC OF TEXAS   PARKSIDE           5/4/2006
10186   390 MIDDLE CREEK           STANDARD PACIFIC OF TEXAS   WHISPERING HOLL    5/8/2006
10187   150 POMPEY SPRINGS CT.     STANDARD PACIFIC OF TEXAS   WHISPERING HOLL    5/8/2006
10188   111 POMPEY SPRINGS CT.     STANDARD PACIFIC OF TEXAS   WHISPERING HOLL    5/8/2006
10189   1641 COLDWATER HOLLOW      STANDARD PACIFIC OF TEXAS   WHISPERING HOLL    5/9/2006
10190   1409 MAYAPPLE STREET       STANDARD PACIFIC OF TEXAS   SWENSON FARMS     5/11/2006
10191   1220 CANYON MAPLE ROAD     STANDARD PACIFIC OF TEXAS   SWENSON FARMS     5/11/2006
10192   1228 CANYON MAPLE ROAD     STANDARD PACIFIC OF TEXAS   SWENSON FARMS     5/11/2006
10193   1224 CANYON MAPLE ROAD     STANDARD PACIFIC OF TEXAS   SWENSON FARMS     5/11/2006
10194   1238 CANYON MAPLE ROAD     STANDARD PACIFIC OF TEXAS   SWENSON FARMS     5/11/2006
10195   10117 CHANNEL ISLAND       STANDARD PACIFIC OF TEXAS   PARKSIDE          5/11/2006
10196   10309 ANAHUAC TRAIL        STANDARD PACIFIC OF TEXAS   PARKSIDE          5/12/2006
10197   2204 INDIANA DUNES         STANDARD PACIFIC OF TEXAS   PARKSIDE          5/12/2006
10198   10228 ANAHUAC TRAIL        STANDARD PACIFIC OF TEXAS   PARKSIDE          5/12/2006
10199   10213 BIG THICKET DRIVE    STANDARD PACIFIC OF TEXAS   PARKSIDE          5/15/2006
10200   320 WILDHORSE CREEK        STANDARD PACIFIC OF TEXAS   WHISPERING HOLL   5/16/2006
10201   140 PILOT GROVE COURT      STANDARD PACIFIC OF TEXAS   WHISPERING HOLL   5/16/2006
10202   160 POMPEY SPRINGS CT.     STANDARD PACIFIC OF TEXAS   WHISPERING HOLL   5/16/2006
10203   1022 HORNE DRIVE           STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    5/17/2006
10204   2714 CHECKER DRIVE         STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    5/17/2006
10205   3789 GENTLE WINDS LANE     STANDARD PACIFIC OF TEXAS   MAYFIELD RANCH    5/18/2006
10206   3749 GENTLE WINDS LANE     STANDARD PACIFIC OF TEXAS   MAYFIELD RANCH    5/18/2006
10207   3753 GENTLE WINDS LANE     STANDARD PACIFIC OF TEXAS   MAYFIELD RANCH    5/18/2006
10208   3773 GENTLE WINDS LANE     STANDARD PACIFIC OF TEXAS   MAYFIELD RANCH    5/18/2006
10209   3777 GENTLE WINDS LANE     STANDARD PACIFIC OF TEXAS   MAYFIELD RANCH    5/18/2006
10210   2706 BRUBECK BEND          STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    5/19/2006
10211   1015 HORNE DRIVE           STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    5/19/2006
10212   10117 BIG THICKET DRIVE    STANDARD PACIFIC OF TEXAS   PARKSIDE          5/22/2006
10213   4126 GRAND VISTA CIRCLE    STANDARD PACIFIC OF TEXAS   TERAVISTA         5/22/2006
10214   3781 GENTLE WINDS LANE     STANDARD PACIFIC OF TEXAS   MAYFIELD RANCH    5/23/2006
10215   3777 TURETELLA DRIVE       STANDARD PACIFIC OF TEXAS   MAYFIELD RANCH    5/24/2006
10216   3776 FOSSILWOOD WAY        STANDARD PACIFIC OF TEXAS   MAYFIELD RANCH    5/24/2006
10217   201 WILDHORSE CREEK        STANDARD PACIFIC OF TEXAS   WHISPERING HOLL   5/25/2006
10218   10137 ANAHUAC TRAIL        STANDARD PACIFIC OF TEXAS   PARKSIDE          5/26/2006
10219   10201 ANAHUAC TRAIL        STANDARD PACIFIC OF TEXAS   PARKSIDE          5/26/2006
10220   10209 BIG THICKET DRIVE    STANDARD PACIFIC OF TEXAS   PARKSIDE          5/26/2006
10221   2805 BRUBECK BEND          STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    5/26/2006
10222   2702 BRUBECK BEND          STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    5/26/2006
10223   2725 LOVETT LANE           STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    5/30/2006
10224   10304 BIG THICKET DRIVE    STANDARD PACIFIC OF TEXAS   PARKSIDE          5/30/2006
10225   10116 BIG THICKET DRIVE    STANDARD PACIFIC OF TEXAS   PARKSIDE          5/30/2006
10226   10312 ANAHUAC TRAIL        STANDARD PACIFIC OF TEXAS   PARKSIDE          5/31/2006
10227   10313 ANAHUAC TRAIL        STANDARD PACIFIC OF TEXAS   PARKSIDE          5/31/2006
10228   10225 ANAHUAC TRAIL        STANDARD PACIFIC OF TEXAS   PARKSIDE          5/31/2006


                                                                                             186
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 194 of 1053 PageID:
                                    17759

10229   10217 ANAHUAC TRAIL        STANDARD PACIFIC OF TEXAS   PARKSIDE           6/1/2006
10230   10221 ANAHUAC TRAIL        STANDARD PACIFIC OF TEXAS   PARKSIDE           6/1/2006
10231   330 WILDHORSE CREEK        STANDARD PACIFIC OF TEXAS   WHISPERING HOLL    6/1/2006
10232   10216 ANAHUAC TRAIL        STANDARD PACIFIC OF TEXAS   PARKSIDE           6/2/2006
10233   3766 GENTLE WINDS LANE     STANDARD PACIFIC OF TEXAS   MAYFIELD RANCH     6/2/2006
10234   150 PILOT GROVE COURT      STANDARD PACIFIC OF TEXAS   WHISPERING HOLL    6/5/2006
10235   131 PILOT GROVE COURT      STANDARD PACIFIC OF TEXAS   WHISPERING HOLL    6/5/2006
10236   340 WILDHORSE CREEK        STANDARD PACIFIC OF TEXAS   WHISPERING HOLL    6/7/2006
10237   241 FRESNO SPRINGS         STANDARD PACIFIC OF TEXAS   WHISPERING HOLL    6/7/2006
10238   331 MIDDLE CREEK           STANDARD PACIFIC OF TEXAS   WHISPERING HOLL    6/7/2006
10239   131 POMPEY SPRINGS         STANDARD PACIFIC OF TEXAS   WHISPERING HOLL    6/7/2006
10240   170 POMPEY SPRINGS CT.     STANDARD PACIFIC OF TEXAS   WHISPERING HOLL    6/7/2006
10241   121 POMPEY SPRINGS COURT   STANDARD PACIFIC OF TEXAS   WHISPERING HOLL    6/8/2006
10242   111 PILOT GROVE COURT      STANDARD PACIFIC OF TEXAS   WHISPERING HOLL    6/8/2006
10243   451 MIDDLE CREEK           STANDARD PACIFIC OF TEXAS   WHISPERING HOLL    6/8/2006
10244   2704 BRUBECK BEND          STANDARD PACIFIC OF TEXAS   CYPRESS CANYON     6/9/2006
10245   10300 BIG THICKET DRIVE    STANDARD PACIFIC OF TEXAS   PARKSIDE           6/9/2006
10246   2716 CHECKER DRIVE         STANDARD PACIFIC OF TEXAS   CYPRESS CANYON     6/9/2006
10247   2715 BRUBECK BEND          STANDARD PACIFIC OF TEXAS   CYPRESS CANYON     6/9/2006
10248   121 PILOT GROVE COURT      STANDARD PACIFIC OF TEXAS   WHISPERING HOLL    6/9/2006
10249   1218 CANYON MAPLE ROAD     STANDARD PACIFIC OF TEXAS   SWENSON FARMS     6/12/2006
10250   1230 CANYON MAPLE RPAD     STANDARD PACIFIC OF TEXAS   SWENSON FARMS     6/12/2006
10251   1234 CANYON MAPLE ROAD     STANDARD PACIFIC OF TEXAS   SWENSON FARMS     6/12/2006
10252   1208 CANYON MAPLE ROAD     STANDARD PACIFIC OF TEXAS   SWENSON FARMS     6/12/2006
10253   3785 GENTLE WINDS LANE     STANDARD PACIFIC OF TEXAS   MAYFIELD RANCH    6/12/2006
10254   2807 BRUBECK BEND          STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    6/12/2006
10255   3726 GENTLE WINDS LANE     STANDARD PACIFIC OF TEXAS   MAYFIELD RANCH    6/12/2006
10256   2809 BRUBECK BEND          STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    6/12/2006
10257   1016 CANYON MAPLE ROAD     STANDARD PACIFIC OF TEXAS   SWENSON FARMS     6/13/2006
10258   1206 CANYON MAPLE ROAD     STANDARD PACIFIC OF TEXAS   SWENSON FARMS     6/13/2006
10259   10229 CHANNEL ISLAND DR.   STANDARD PACIFIC OF TEXAS   PARKSIDE          6/15/2006
10260   3762 GENTLE WINDS LANE     STANDARD PACIFIC OF TEXAS   MAYFIELD RANCH    6/15/2006
10261   3741 GENTLE WINDS LANE     STANDARD PACIFIC OF TEXAS   MAYFIELD RANCH    6/15/2006
10262   3623 FOSSILWOOD WAY        STANDARD PACIFIC OF TEXAS   MAYFIELD RANCH    6/15/2006
10263   141 WILDHORSE CREEK        STANDARD PACIFIC OF TEXAS   WHISPERING HOLL   6/19/2006
10264   261 FRESNO SPRINGS         STANDARD PACIFIC OF TEXAS   WHISPERING HOLL   6/19/2006
10265   210 MIDDLE CREEK           STANDARD PACIFIC OF TEXAS   WHISPERING HOLL   6/19/2006
10266   130 BAYOU BEND             STANDARD PACIFIC OF TEXAS   WHISPERING HOLL   6/19/2006
10267   361 WILDHORSE CREEK        STANDARD PACIFIC OF TEXAS   WHISPERING HOLL   6/20/2006
10268   7713 MITRA DRIVE           STANDARD PACIFIC OF TEXAS   MERIDIAN          6/21/2006
10269   10305 CHANNEL ISLAND       STANDARD PACIFIC OF TEXAS   PARKSIDE          6/22/2006
10270   10124 ANAHUAC TRAIL        STANDARD PACIFIC OF TEXAS   PARKSIDE          6/22/2006
10271   10129 CHANNEL ISLAND DR.   STANDARD PACIFIC OF TEXAS   PARKSIDE          6/22/2006
10272   10125 ANAHUAC TRAIL        STANDARD PACIFIC OF TEXAS   PARKSIDE          6/22/2006
10273   1403 RIVER BIRCH WAY       STANDARD PACIFIC OF TEXAS   SWENSON FARMS     6/23/2006
10274   1405 RIVER BIRCH WAY       STANDARD PACIFIC OF TEXAS   SWENSON FARMS     6/23/2006
10275   1002 CANYON MAPLE ROAD     STANDARD PACIFIC OF TEXAS   SWENSON FARMS     6/23/2006
10276   1401 RIVER BIRCH WAY       STANDARD PACIFIC OF TEXAS   SWENSON FARMS     6/23/2006
10277   821 ZAPPA DRIVE            STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    6/23/2006
10278   823 ZAPPA DRIVE            STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    6/23/2006
10279   10224 ANAHUAC TRAIL        STANDARD PACIFIC OF TEXAS   PARKSIDE          6/27/2006
10280   10220 ANAHUAC TRAIL        STANDARD PACIFIC OF TEXAS   PARKSIDE          6/27/2006
10281   10208 ANAHUAC TRAIL        STANDARD PACIFIC OF TEXAS   PARKSIDE          6/27/2006
10282   10132 ANAHUAC TRAIL        STANDARD PACIFIC OF TEXAS   PARKSIDE          6/27/2006
10283   10136 ANAHUAC TRAIL        STANDARD PACIFIC OF TEXAS   PARKSIDE          6/27/2006


                                                                                             187
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 195 of 1053 PageID:
                                    17760

10284   10305 YELLOWSTONE DRIVE    STANDARD PACIFIC OF TEXAS   PARKSIDE          6/29/2006
10285   10113 BIG THICKET DRIVE    STANDARD PACIFIC OF TEXAS   PARKSIDE          6/29/2006
10286   2116 INDIANA DUNES DRIVE   STANDARD PACIFIC OF TEXAS   PARKSIDE          6/29/2006
10287   10220 BIG THICKET DRIVE    STANDARD PACIFIC OF TEXAS   PARKSIDE          6/29/2006
10288   3728 FOSSILWOOD WAY        STANDARD PACIFIC OF TEXAS   MAYFIELD RANCH    6/29/2006
10289   10301 BIG THICKET DRIVE    STANDARD PACIFIC OF TEXAS   PARKSIDE          6/30/2006
10290   3750 GENTLE WINDS LANE     STANDARD PACIFIC OF TEXAS   MAYFIELD RANCH     7/3/2006
10291   3754 GENTLE WINDS LANE     STANDARD PACIFIC OF TEXAS   MAYFIELD RANCH     7/3/2006
10292   10009 WIND CAVE TRAIL      STANDARD PACIFIC OF TEXAS   PARKSIDE           7/6/2006
10293   1214 CANYON MAPLE ROAD     STANDARD PACIFIC OF TEXAS   SWENSON FARMS      7/7/2006
10294   180 MIDDLE CREEK           STANDARD PACIFIC OF TEXAS   WHISPERING HOLL   7/10/2006
10295   110 POMPEY SPRINGS COURT   STANDARD PACIFIC OF TEXAS   WHISPERING HOLL   7/10/2006
10296   200 MIDDLE CREEK           STANDARD PACIFIC OF TEXAS   WHISPERING HOLL   7/10/2006
10297   190 MIDDLE CREEK           STANDARD PACIFIC OF TEXAS   WHISPERING HOLL   7/10/2006
10298   10200 ANAHUAC TRAIL        STANDARD PACIFIC OF TEXAS   PARKSIDE          7/11/2006
10299   10217 BIG THICKET DRIVE    STANDARD PACIFIC OF TEXAS   PARKSIDE          7/13/2006
10300   2212 VOYAGEURS LANE        STANDARD PACIFIC OF TEXAS   PARKSIDE          7/14/2006
10301   2220 VOYAGEURS LANE        STANDARD PACIFIC OF TEXAS   PARKSIDE          7/14/2006
10302   10209 ANAHUAC TRAIL        STANDARD PACIFIC OF TEXAS   PARKSIDE          7/14/2006
10303   1009 CANYON MAPLE ROAD     STANDARD PACIFIC OF TEXAS   SWENSON FARMS     7/18/2006
10304   10021 WIND CAVE TRAIL      STANDARD PACIFIC OF TEXAS   PARKSIDE          7/18/2006
10305   3757 GENTLE WINDS LANE     STANDARD PACIFIC OF TEXAS   MAYFIELD RANCH    7/18/2006
10306   3736 FOSSILWOOD WAY        STANDARD PACIFIC OF TEXAS   MAYFIELD RANCH    7/19/2006
10307   10205 BIG THICKET DRIVE    STANDARD PACIFIC OF TEXAS   PARKSIDE          7/20/2006
10308   241 BAYOU BEND             STANDARD PACIFIC OF TEXAS   WHISPERING HOLL   7/20/2006
10309   171 POMPEY SPRINGS COURT   STANDARD PACIFIC OF TEXAS   WHISPERING HOLL   7/21/2006
10310   1628 HIDDEN SPRINGS PATH   STANDARD PACIFIC OF TEXAS   TERAVISTA         7/21/2006
10311   1630 HIDDEN SPRINGS PATH   STANDARD PACIFIC OF TEXAS   TERAVISTA         7/21/2006
10312   1624 HIDDEN SPRINGS        STANDARD PACIFIC OF TEXAS   TERAVISTA         7/21/2006
10313   1626 HIDDEN SPRINGS        STANDARD PACIFIC OF TEXAS   TERAVISTA         7/21/2006
10314   1621 HIDDEN SPRINGS PATH   STANDARD PACIFIC OF TEXAS   TERAVISTA         7/24/2006
10315   819 ZAPPA DRIVE            STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    7/25/2006
10316   825 ZAPPA DRIVE            STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    7/25/2006
10317   4097 BLUFFSIDE LANE        STANDARD PACIFIC OF TEXAS   TERAVISTA         7/27/2006
10318   4099 BLUFFSIDE LANE        STANDARD PACIFIC OF TEXAS   TERAVISTA         7/27/2006
10319   1004 CANYON MAPLE RD.      STANDARD PACIFIC OF TEXAS   SWENSON FARMS     7/28/2006
10320   351 MIDDLE CREEK           STANDARD PACIFIC OF TEXAS   WHISPERING HOLL   7/31/2006
10321   1210 CANYON MAPLE ROAD     STANDARD PACIFIC OF TEXAS   SWENSON FARMS      8/2/2006
10322   441 MIDDLE CREEK           STANDARD PACIFIC OF TEXAS   WHISPERING HOLL    8/2/2006
10323   3733 GENTLE WINDS LANE     STANDARD PACIFIC OF TEXAS   MAYFIELD RANCH     8/2/2006
10324   3737 GENTLE WINDS LANE     STANDARD PACIFIC OF TEXAS   MAYFIELD RANCH     8/4/2006
10325   10120 ANAHUAC TRAIL        STANDARD PACIFIC OF TEXAS   PARKSIDE           8/4/2006
10326   12409 ALCANZA DRIVE        STANDARD PACIFIC OF TEXAS   MERIDIAN           8/4/2006
10327   12317 ALCANZA DRIVE        STANDARD PACIFIC OF TEXAS   MERIDIAN           8/8/2006
10328   12401 ALCANZA DRIVE        STANDARD PACIFIC OF TEXAS   MERIDIAN           8/8/2006
10329   10020 CHANNEL ISLAND       STANDARD PACIFIC OF TEXAS   PARKSIDE           8/9/2006
10330   3742 GENTLE WINDS LANE     STANDARD PACIFIC OF TEXAS   MAYFIELD RANCH     8/9/2006
10331   10608 BIG THICKET DRIVE    STANDARD PACIFIC OF TEXAS   PARKSIDE           8/9/2006
10332   10313 BIG THICKET DRIVE    STANDARD PACIFIC OF TEXAS   PARKSIDE           8/9/2006
10333   10600 BIG THICKET DRIVE    STANDARD PACIFIC OF TEXAS   PARKSIDE           8/9/2006
10334   2713 CHECKER DRIVE         STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    8/10/2006
10335   2702 LOVETT LANE           STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    8/10/2006
10336   817 ZAPPA DRIVE            STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    8/10/2006
10337   10405 BIG THICKET DRIVE    STANDARD PACIFIC OF TEXAS   PARKSIDE          8/11/2006
10338   10000 BUFFALO LAKE LANE    STANDARD PACIFIC OF TEXAS   PARKSIDE          8/11/2006


                                                                                             188
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 196 of 1053 PageID:
                                    17761

10339   2209 VOYAGEURS LANE        STANDARD PACIFIC OF TEXAS   PARKSIDE          8/14/2006
10340   2715 CHECKER DRIVE         STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    8/14/2006
10341   2719 CHECKER DRIVE         STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    8/14/2006
10342   2734 LOVETT LANE           STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    8/14/2006
10343   1111 CANYON MAPLE ROAD     STANDARD PACIFIC OF TEXAS   SWENSON FARMS     8/15/2006
10344   1001 CANYON MAPLE ROAD     STANDARD PACIFIC OF TEXAS   SWENSON FARMS     8/15/2006
10345   1000 CANYON MAPLE ROAD     STANDARD PACIFIC OF TEXAS   SWENSON FARMS     8/15/2006
10346   10120 BIG THICKET DRIVE    STANDARD PACIFIC OF TEXAS   PARKSIDE          8/18/2006
10347   10013 WIND CAVE TRAIL      STANDARD PACIFIC OF TEXAS   PARKSIDE          8/18/2006
10348   10104 BIG THICKET DRIVE    STANDARD PACIFIC OF TEXAS   PARKSIDE          8/18/2006
10349   10520 CHANNEL ISLAND DR.   STANDARD PACIFIC OF TEXAS   PARKSIDE          8/18/2006
10350   10408 YELLOWSTONE DRIVE    STANDARD PACIFIC OF TEXAS   PARKSIDE          8/18/2006
10351   10500 BIG THICKET DRIVE    STANDARD PACIFIC OF TEXAS   PARKSIDE          8/18/2006
10352   3705 GENTLE WINDS LANE     STANDARD PACIFIC OF TEXAS   MAYFIELD RANCH    8/23/2006
10353   150 BAYOU BEND             STANDARD PACIFIC OF TEXAS   WHISPERING HOLL   8/24/2006
10354   1630 COLDWATER HOLLOW      STANDARD PACIFIC OF TEXAS   WHISPERING HOLL   8/24/2006
10355   450 MIDDLE CREEK           STANDARD PACIFIC OF TEXAS   WHISPERING HOLL   8/24/2006
10356   10004 BUFFALO LAKE LANE    STANDARD PACIFIC OF TEXAS   PARKSIDE          8/25/2006
10357   3757 FOSSILWOOD WAY        STANDARD PACIFIC OF TEXAS   MAYFIELD RANCH    8/28/2006
10358   2504 MANCUSO BEND          STANDARD PACIFIC OF TEXAS   DEER CREEK        8/28/2006
10359   10117 ANAHUAC TRAIL        STANDARD PACIFIC OF TEXAS   PARKSIDE          8/30/2006
10360   2717 BRUBECK BEND          STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    8/30/2006
10361   10412 YELLOWSTONE DRIVE    STANDARD PACIFIC OF TEXAS   PARKSIDE          8/30/2006
10362   2803 BRUBECK BEND          STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    8/30/2006
10363   1623 HIDDEN SPRINGS PATH   STANDARD PACIFIC OF TEXAS   TERAVISTA         8/30/2006
10364   10417 YELLOWSTONE DRIVE    STANDARD PACIFIC OF TEXAS   PARKSIDE          8/31/2006
10365   10309 YELLOWSTONE DRIVE    STANDARD PACIFIC OF TEXAS   PARKSIDE          8/31/2006
10366   10612 BIG THICKET DRIVE    STANDARD PACIFIC OF TEXAS   PARKSIDE          8/31/2006
10367   12321 ALCANZA DRIVE        STANDARD PACIFIC OF TEXAS   MERIDIAN          8/31/2006
10368   10321 YELLOWSTONE DRIVE    STANDARD PACIFIC OF TEXAS   PARKSIDE          8/31/2006
10369   10616 BIG THICKET DRIVE    STANDARD PACIFIC OF TEXAS   PARKSIDE          8/31/2006
10370   10413 YELLOWSTONE DRIVE    STANDARD PACIFIC OF TEXAS   PARKSIDE          8/31/2006
10371   10121 CHANNEL ISLAND DR.   STANDARD PACIFIC OF TEXAS   PARKSIDE           9/1/2006
10372   10620 BIG THICKET DRIVE    STANDARD PACIFIC OF TEXAS   PARKSIDE           9/1/2006
10373   2721 GHOLSON DRIVE         STANDARD PACIFIC OF TEXAS   CYPRESS CANYON     9/1/2006
10374   829 ZAPPA DRIVE            STANDARD PACIFIC OF TEXAS   CYPRESS CANYON     9/5/2006
10375   831 ZAPPA DRIVE            STANDARD PACIFIC OF TEXAS   CYPRESS CANYON     9/5/2006
10376   3758 GENTLE WINDS LANE     STANDARD PACIFIC OF TEXAS   MAYFIELD RANCH     9/5/2006
10377   2717 CHECKER DRIVE         STANDARD PACIFIC OF TEXAS   CYPRESS CANYON     9/6/2006
10378   1100 ROWLEY DRIVE          STANDARD PACIFIC OF TEXAS   DEER CREEK         9/6/2006
10379   2721 CHECKER DRIVE         STANDARD PACIFIC OF TEXAS   CYPRESS CANYON     9/7/2006
10380   2712 BRUBECK BEND          STANDARD PACIFIC OF TEXAS   CYPRESS CANYON     9/8/2006
10381   1024 HORNE DRIVE           STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    9/12/2006
10382   10424 BIG THICKET DRIVE    STANDARD PACIFIC OF TEXAS   PARKSIDE          9/13/2006
10383   148 COLD SPRING            STANDARD PACIFIC OF TEXAS   MEADOWS AT BU     9/13/2006
10384   160 COLD SPRING            STANDARD PACIFIC OF TEXAS   MEADOWS AT BU     9/13/2006
10385   149 COLD SPRING            STANDARD PACIFIC OF TEXAS   MEADOWS AT BU     9/14/2006
10386   194 COLD SPRING            STANDARD PACIFIC OF TEXAS   MEADOWS AT BU     9/14/2006
10387   212 COLD SPRING            STANDARD PACIFIC OF TEXAS   MEADOWS AT BU     9/14/2006
10388   10308 YELLOWSTONE DRIVE    STANDARD PACIFIC OF TEXAS   PARKSIDE          9/18/2006
10389   10405 YELLOWSTONE DRIVE    STANDARD PACIFIC OF TEXAS   PARKSIDE          9/18/2006
10390   2509 MANCUSO BEND          STANDARD PACIFIC OF TEXAS   DEER CREEK        9/18/2006
10391   2801 BRUBECK BEND          STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    9/18/2006
10392   380 MIDDLE CREEK           STANDARD PACIFIC OF TEXAS   WHISPERING HOLL   9/21/2006
10393   370 MIDDLE CREEK           STANDARD PACIFIC OF TEXAS   WHISPERING HOLL   9/21/2006


                                                                                             189
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 197 of 1053 PageID:
                                    17762

10394   341 MIDDLE CREEK           STANDARD PACIFIC OF TEXAS   WHISPERING HOLL    9/21/2006
10395   1650 COLDWATER HOLLOW      STANDARD PACIFIC OF TEXAS   WHISPERING HOLL    9/22/2006
10396   3729 GENTLE WINDS LANE     STANDARD PACIFIC OF TEXAS   MAYFIELD RANCH     9/22/2006
10397   458 TRANQUILITY MOUNTAIN   STANDARD PACIFIC OF TEXAS   MEADOWS AT BU      9/22/2006
10398   2803 COSTELLO COURT        STANDARD PACIFIC OF TEXAS   CYPRESS CANYON     9/25/2006
10399   1640 COLDWATER HOLLOW      STANDARD PACIFIC OF TEXAS   WHISPERING HOLL    9/27/2006
10400   430 MIDDLE CREEK           STANDARD PACIFIC OF TEXAS   WHISPERING HOLL    9/27/2006
10401   3765 GENTLE WINDS LANE     STANDARD PACIFIC OF TEXAS   MAYFIELD RANCH     9/27/2006
10402   10212 BIG THICKET DRIVE    STANDARD PACIFIC OF TEXAS   PARKSIDE           9/29/2006
10403   10508 BIG THICKET DRIVE    STANDARD PACIFIC OF TEXAS   PARKSIDE           9/29/2006
10404   3713 GENTLE WINDS LANE     STANDARD PACIFIC OF TEXAS   MAYFIELD RANCH     9/29/2006
10405   10400 YELLOWSTONE DRIVE    STANDARD PACIFIC OF TEXAS   PARKSIDE           9/29/2006
10406   3780 TURETELLA DRIVE       STANDARD PACIFIC OF TEXAS   MAYFIELD RANCH     9/29/2006
10407   1107 LYNSENKO DRIVE        STANDARD PACIFIC OF TEXAS   DEER CREEK         9/29/2006
10408   10504 BIG THICKET DRIVE    STANDARD PACIFIC OF TEXAS   PARKSIDE           10/2/2006
10409   1103 ROWLEY DRIVE          STANDARD PACIFIC OF TEXAS   DEER CREEK         10/2/2006
10410   3709 GENTLE WINDS LANE     STANDARD PACIFIC OF TEXAS   MAYFIELD RANCH     10/2/2006
10411   204 COLD SPRING            STANDARD PACIFIC OF TEXAS   MEADOWS AT BU      10/3/2006
10412   2802 COSTELLO COURT        STANDARD PACIFIC OF TEXAS   CYPRESS CANYON     10/4/2006
10413   2801 COSTELLO COURT        STANDARD PACIFIC OF TEXAS   CYPRESS CANYON     10/4/2006
10414   10413 BIG THICKET DRIVE    STANDARD PACIFIC OF TEXAS   PARKSIDE           10/6/2006
10415   10516 BIG THICKET DRIVE    STANDARD PACIFIC OF TEXAS   PARKSIDE           10/6/2006
10416   10604 BIG THICKET DRIVE    STANDARD PACIFIC OF TEXAS   PARKSIDE           10/6/2006
10417   3785 FOSSILWOOD WAY        STANDARD PACIFIC OF TEXAS   MAYFIELD RANCH     10/6/2006
10418   1306 RHONDSTAT RUN         STANDARD PACIFIC OF TEXAS   CYPRESS CANYON     10/6/2006
10419   2722 GHOLSON DRIVE         STANDARD PACIFIC OF TEXAS   CYPRESS CANYON     10/9/2006
10420   10313 YELLOWSTONE DRIVE    STANDARD PACIFIC OF TEXAS   PARKSIDE          10/13/2006
10421   10404 YELLOWSTONE DRIVE    STANDARD PACIFIC OF TEXAS   PARKSIDE          10/13/2006
10422   10201 BIG THICKET DRIVE    STANDARD PACIFIC OF TEXAS   PARKSIDE          10/13/2006
10423   12417 ALCANZA DRIVE        STANDARD PACIFIC OF TEXAS   MERIDIAN          10/16/2006
10424   10312 YELLOWSTONE DRIVE    STANDARD PACIFIC OF TEXAS   PARKSIDE          10/16/2006
10425   10624 BIG THICKET DRIVE    STANDARD PACIFIC OF TEXAS   PARKSIDE          10/17/2006
10426   2714 LOVETT LANE           STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    10/17/2006
10427   2805 COSTELLO COURT        STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    10/18/2006
10428   3730 GENTLE WINDS LANE     STANDARD PACIFIC OF TEXAS   MAYFIELD RANCH    10/19/2006
10429   3789 FOSSILWOOD WAY        STANDARD PACIFIC OF TEXAS   MAYFIELD RANCH    10/19/2006
10430   2736 LOVETT LANE           STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    10/20/2006
10431   10512 CHANNEL ISLAND       STANDARD PACIFIC OF TEXAS   PARKSIDE          10/23/2006
10432   2810 RAMBLER VALLEY DR.    STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    10/23/2006
10433   2801 RAMBLER VALLEY DR.    STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    10/23/2006
10434   2804 RAMBLER VALLEY DR.    STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    10/23/2006
10435   1116 ROWLEY DRIVE          STANDARD PACIFIC OF TEXAS   DEER CREEK        10/24/2006
10436   150 CAMP CREEK COURT       STANDARD PACIFIC OF TEXAS   WHISPERING HOLL   10/25/2006
10437   120 CAMP CREEK COURT       STANDARD PACIFIC OF TEXAS   WHISPERING HOLL   10/25/2006
10438   222 COLD SPRING            STANDARD PACIFIC OF TEXAS   MEADOWS AT BU      11/1/2006
10439   837 ZAPPA DRIVE            STANDARD PACIFIC OF TEXAS   CYPRESS CANYON     11/2/2006
10440   1109 LYNSENKO DRIVE        STANDARD PACIFIC OF TEXAS   DEER CREEK         11/2/2006
10441   1101 ROWLEY DRIVE          STANDARD PACIFIC OF TEXAS   DEER CREEK         11/2/2006
10442   2607 MANCUSO BEND          STANDARD PACIFIC OF TEXAS   DEER CREEK         11/2/2006
10443   472 TRANQUILITY MOUNTAIN   STANDARD PACIFIC OF TEXAS   MEADOWS AT BU      11/2/2006
10444   160 CAMP CREEK COURT       STANDARD PACIFIC OF TEXAS   WHISPERING HOLL    11/2/2006
10445   833 ZAPPA DRIVE            STANDARD PACIFIC OF TEXAS   CYPRESS CANYON     11/3/2006
10446   827 ZAPPA DRIVE            STANDARD PACIFIC OF TEXAS   CYPRESS CANYON     11/3/2006
10447   3657 FOSSILWOOD WAY        STANDARD PACIFIC OF TEXAS   MAYFIELD RANCH     11/7/2006
10448   3761 GENTLE WINDS LANE     STANDARD PACIFIC OF TEXAS   MAYFIELD RANCH     11/7/2006


                                                                                              190
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 198 of 1053 PageID:
                                    17763

10449   3721 GENTLE WINDS LANE     STANDARD PACIFIC OF TEXAS   MAYFIELD RANCH     11/7/2006
10450   441 BAYOU BEND             STANDARD PACIFIC OF TEXAS   WHISPERING HOLL    11/8/2006
10451   841 ZAPPA DRIVE            STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    11/10/2006
10452   839 ZAPPA DRIVE            STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    11/10/2006
10453   3793 FOSSILWOOD WAY        STANDARD PACIFIC OF TEXAS   MAYFIELD RANCH    11/11/2006
10454   1115 LYNSENKO DRIVE        STANDARD PACIFIC OF TEXAS   DEER CREEK        11/13/2006
10455   2603 MANCUSO BEND          STANDARD PACIFIC OF TEXAS   DEER CREEK        11/14/2006
10456   181 CLEAR SPRINGS HOLLOW   STANDARD PACIFIC OF TEXAS   WHISPERING HOLL   11/15/2006
10457   411 BAYOU BEND             STANDARD PACIFIC OF TEXAS   WHISPERING HOLL   11/15/2006
10458   4093 BLUFFSIDE LANE        STANDARD PACIFIC OF TEXAS   TERAVISTA         11/15/2006
10459   1304 RHONDSTAT RUN         STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    11/16/2006
10460   110 CAMP CREEK COURT       STANDARD PACIFIC OF TEXAS   WHISPERING HOLL   11/16/2006
10461   10316 YELLOWSTONE DRIVE    STANDARD PACIFIC OF TEXAS   PARKSIDE          11/17/2006
10462   2723 CHECKER DRIVE         STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    11/20/2006
10463   2805 RAMBLER VALLEY DR.    STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    11/22/2006
10464   835 ZAPPA DRIVE            STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    11/28/2006
10465   3769 GENTLE WINDS LANE     STANDARD PACIFIC OF TEXAS   MAYFIELD RANCH    11/28/2006
10466   10525 CHANNEL ISLAND DR.   STANDARD PACIFIC OF TEXAS   PARKSIDE          11/29/2006
10467   10329 BIG THICKET DRIVE    STANDARD PACIFIC OF TEXAS   PARKSIDE          11/29/2006
10468   10520 BIG THICKET DRIVE    STANDARD PACIFIC OF TEXAS   PARKSIDE          11/29/2006
10469   10412 BIG THICKET DRIVE    STANDARD PACIFIC OF TEXAS   PARKSIDE          11/29/2006
10470   4095 BLUFFSIDE LANE        STANDARD PACIFIC OF TEXAS   TERAVISTA          12/1/2006
10471   2730 LOVETT LANE           STANDARD PACIFIC OF TEXAS   CYPRESS CANYON     12/4/2006
10472   130 CLEAR SPRINGS          STANDARD PACIFIC OF TEXAS   WHISPERING HOLL    12/6/2006
10473   130 CAMP CREEK COURT       STANDARD PACIFIC OF TEXAS   WHISPERING HOLL    12/6/2006
10474   10416 YELLOWSTONE DRIVE    STANDARD PACIFIC OF TEXAS   PARKSIDE           12/7/2006
10475   1619 HIDDEN SPRINGS PATH   STANDARD PACIFIC OF TEXAS   TERAVISTA          12/7/2006
10476   4096 BLUFFSIDE LANE        STANDARD PACIFIC OF TEXAS   TERAVISTA          12/7/2006
10477   12405 ALCANZA DRIVE        STANDARD PACIFIC OF TEXAS   MERIDIAN          12/12/2006
10478   1102 ROWLEY DRIVE          STANDARD PACIFIC OF TEXAS   DEER CREEK        12/12/2006
10479   2732 LOVETT LANE           STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    12/12/2006
10480   500 MIDDLE CREEK           STANDARD PACIFIC OF TEXAS   WHISPERING HOLL   12/13/2006
10481   161 CLEAR SPRINGS          STANDARD PACIFIC OF TEXAS   WHISPERING HOLL   12/13/2006
10482   140 CLEAR SPRINGS HOLLOW   STANDARD PACIFIC OF TEXAS   WHISPERING HOLL   12/13/2006
10483   10404 BIG THICKET DRIVE    STANDARD PACIFIC OF TEXAS   PARKSIDE          12/14/2006
10484   10512 BIG THICKET DRIVE    STANDARD PACIFIC OF TEXAS   PARKSIDE          12/14/2006
10485   10420 BIG THICKET DRIVE    STANDARD PACIFIC OF TEXAS   PARKSIDE          12/14/2006
10486   10105 ANAHUAC TRAIL        STANDARD PACIFIC OF TEXAS   PARKSIDE          12/14/2006
10487   481 MIDDLE CREEK           STANDARD PACIFIC OF TEXAS   WHISPERING HOLL   12/19/2006
10488   1200 RITTER DRIVE          STANDARD PACIFIC OF TEXAS   DEER CREEK        12/21/2006
10489   2501 MANCUSO BEND          STANDARD PACIFIC OF TEXAS   DEER CREEK        12/21/2006
10490   1114 ROWLEY DRIVE          STANDARD PACIFIC OF TEXAS   DEER CREEK        12/21/2006
10491   288 TRANQUILITY MOUNTAIN   STANDARD PACIFIC OF TEXAS   MEADOWS AT BU     12/28/2006
10492   310 TRANQUILITY MOUNTAIN   STANDARD PACIFIC OF TEXAS   MEADOWS AT BU     12/28/2006
10493   319 TRANQUILITY MOUNTAIN   STANDARD PACIFIC OF TEXAS   MEADOWS AT BU     12/28/2006
10494   3800 BRAM COVE             ** USE 1400(D.R.HORTON)     MAYFIELD RANCH      1/4/2006
10495   8013 LADERA VERDE DRIVE    ** USE 1400(D.R.HORTON)     ALTA MIRA           1/9/2006
10496   3840 CREST LANE            ** USE 1400(D.R.HORTON)     MAYFIELD RANCH     1/11/2006
10497   16309 ALMADEN DRIVE        ** USE 1400(D.R.HORTON)     AVERY RNCH EAST    1/17/2006
10498   4108 TWILIGHT COVE         ** USE 1400(D.R.HORTON)     MAYFIELD RANCH     1/19/2006
10499   4105 TWILIGHT COVE         ** USE 1400(D.R.HORTON)     MAYFIELD RANCH     1/19/2006
10500   4113 TWILIGHT COVE         ** USE 1400(D.R.HORTON)     MAYFIELD RANCH     1/19/2006
10501   4112 TWILIGHT COVE         ** USE 1400(D.R.HORTON)     MAYFIELD RANCH     1/19/2006
10502   9433 LISI ANNE DRIVE       ** USE 1400(D.R.HORTON)     AVERY RNCH EAST    1/25/2006
10503   16304 ALMADEN DRIVE        ** USE 1400(D.R.HORTON)     AVERY RNCH EAST    1/25/2006


                                                                                              191
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 199 of 1053 PageID:
                                    17764

10504   3804 CREST LANE           ** USE 1400(D.R.HORTON)   MAYFIELD RANCH    1/30/2006
10505   5724 FORT BENTON          ** USE 1400(D.R.HORTON)   TRAVIS COUNTRY     2/3/2006
10506   9500 LISI ANNE DRIVE      ** USE 1400(D.R.HORTON)   AVERY RNCH EAST    2/6/2006
10507   5728 FORT BENTON          ** USE 1400(D.R.HORTON)   TRAVIS COUNTRY     2/9/2006
10508   10009 LISI ANNE DRIVE     ** USE 1400(D.R.HORTON)   AVERY RNCH EAST   2/13/2006
10509   9909 LISI ANNE DRIVE      ** USE 1400(D.R.HORTON)   AVERY RNCH EAST   2/14/2006
10510   9917 LISI ANNE DRIVE      ** USE 1400(D.R.HORTON)   AVERY RNCH EAST   2/20/2006
10511   10012 LISI ANNE DRIVE     ** USE 1400(D.R.HORTON)   AVERY RNCH EAST   2/20/2006
10512   10016 LISI ANNE DRIVE     ** USE 1400(D.R.HORTON)   AVERY RNCH EAST   2/20/2006
10513   10032 LISI ANNE DRIVE     ** USE 1400(D.R.HORTON)   AVERY RNCH EAST   2/22/2006
10514   10020 LISI ANNE DRIVE     ** USE 1400(D.R.HORTON)   AVERY RNCH EAST   2/22/2006
10515   9428 LISI ANNE DRIVE      ** USE 1400(D.R.HORTON)   AVERY RNCH EAST   2/23/2006
10516   10036 LISI ANNE DRIVE     ** USE 1400(D.R.HORTON)   AVERY RNCH EAST   2/24/2006
10517   5808 SUNSET RIDGE         ** USE 1400(D.R.HORTON)   TRAVIS COUNTRY    2/28/2006
10518   5812 SUNSET RIDGE         ** USE 1400(D.R.HORTON)   TRAVIS COUNTRY    2/28/2006
10519   5816 SUNSET RIDGE         ** USE 1400(D.R.HORTON)   TRAVIS COUNTRY    2/28/2006
10520   11117 CLARO VISTA COVE    ** USE 1400(D.R.HORTON)   ALTA MIRA          3/1/2006
10521   11113 CLARO VISTA COVE    ** USE 1400(D.R.HORTON)   ALTA MIRA          3/2/2006
10522   8113 LADERA VERDE DRIVE   ** USE 1400(D.R.HORTON)   ALTA MIRA          3/3/2006
10523   11105 CLARO VISTA COVE    ** USE 1400(D.R.HORTON)   ALTA MIRA          3/7/2006
10524   11101 CLARO VISTA COVE    ** USE 1400(D.R.HORTON)   ALTA MIRA          3/7/2006
10525   8109 LADERA VERDE DRIVE   ** USE 1400(D.R.HORTON)   ALTA MIRA         3/13/2006
10526   9913 LISI ANNE DRIVE      ** USE 1400(D.R.HORTON)   AVERY RNCH EAST   3/13/2006
10527   8105 LADERA VERDE DRIVE   ** USE 1400(D.R.HORTON)   ALTA MIRA         3/13/2006
10528   7905 LADERA VERDE DRIVE   ** USE 1400(D.R.HORTON)   ALTA MIRA         3/14/2006
10529   11109 CLARO VISTA COVE    ** USE 1400(D.R.HORTON)   ALTA MIRA         3/14/2006
10530   7908 LADERA VERDE DRIVE   ** USE 1400(D.R.HORTON)   ALTA MIRA         3/14/2006
10531   4103 MASSEY WAY           ** USE 1400(D.R.HORTON)   MAYFIELD RANCH    3/14/2006
10532   8101 LADERA VERDE         ** USE 1400(D.R.HORTON)   ALTA MIRA         3/16/2006
10533   4108 MASSEY WAY           ** USE 1400(D.R.HORTON)   MAYFIELD RANCH    3/17/2006
10534   4112 MASSEY WAY           ** USE 1400(D.R.HORTON)   MAYFIELD RANCH    3/17/2006
10535   16508 BROADBAY DRIVE      ** USE 1400(D.R.HORTON)   AVERY RNCH EAST   3/20/2006
10536   16505 BROADBAY DRIVE      ** USE 1400(D.R.HORTON)   AVERY RNCH EAST   3/20/2006
10537   10001 LISI ANNE DRIVE     ** USE 1400(D.R.HORTON)   AVERY RNCH EAST   3/21/2006
10538   10017 LISI ANNE DRIVE     ** USE 1400(D.R.HORTON)   AVERY RNCH EAST   3/21/2006
10539   7916 LADERA VERDE DRIVE   ** USE 1400(D.R.HORTON)   ALTA MIRA         3/22/2006
10540   7904 LADERA VERDE DRIVE   ** USE 1400(D.R.HORTON)   ALTA MIRA         3/22/2006
10541   7900 LADERA VERDE DRIVE   ** USE 1400(D.R.HORTON)   ALTA MIRA         3/22/2006
10542   7913 LADERA VERDE DRIVE   ** USE 1400(D.R.HORTON)   ALTA MIRA         3/22/2006
10543   3836 CREST LANE           ** USE 1400(D.R.HORTON)   MAYFIELD RANCH    3/22/2006
10544   4008 MASSEY WAY           ** USE 1400(D.R.HORTON)   MAYFIELD RANCH    3/22/2006
10545   11121 CLARO VISTA COVE    ** USE 1400(D.R.HORTON)   ALTA MIRA         3/24/2006
10546   4132 MASSEY WAY           ** USE 1400(D.R.HORTON)   MAYFIELD RANCH    3/27/2006
10547   9709 BROADBAY COVE        ** USE 1400(D.R.HORTON)   AVERY RNCH EAST    4/3/2006
10548   8125 LADERA VERDE DRIVE   ** USE 1400(D.R.HORTON)   ALTA MIRA          4/4/2006
10549   5920 SUNSET RIDGE         ** USE 1400(D.R.HORTON)   TRAVIS COUNTRY     4/4/2006
10550   5708 SUNSET RIDGE         ** USE 1400(D.R.HORTON)   TRAVIS COUNTRY     4/4/2006
10551   5517 FORT BENTON DRIVE    ** USE 1400(D.R.HORTON)   TRAVIS COUNTRY     4/4/2006
10552   5501 FORT BENTON DRIVE    ** USE 1400(D.R.HORTON)   TRAVIS COUNTRY     4/4/2006
10553   4127 MASSEY WAY           ** USE 1400(D.R.HORTON)   MAYFIELD RANCH     4/4/2006
10554   11112 CLARO VISTA COVE    ** USE 1400(D.R.HORTON)   ALTA MIRA          4/5/2006
10555   10024 LISI ANNE DRIVE     ** USE 1400(D.R.HORTON)   AVERY RNCH EAST    4/5/2006
10556   5708 FORT BENTON DRIVE    ** USE 1400(D.R.HORTON)   TRAVIS COUNTRY     4/6/2006
10557   8116 LADERA VERDE DR.     ** USE 1400(D.R.HORTON)   ALTA MIRA          4/6/2006
10558   8136 LADERA VERDE DRIVE   ** USE 1400(D.R.HORTON)   ALTA MIRA         4/10/2006


                                                                                          192
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 200 of 1053 PageID:
                                    17765

10559   10025 LISI ANNE DRIVE     ** USE 1400(D.R.HORTON)   AVERY RNCH EAST   4/11/2006
10560   8120 LADERA VERDE DRIVE   ** USE 1400(D.R.HORTON)   ALTA MIRA         4/12/2006
10561   8009 LADERA VERDE DRIVE   ** USE 1400(D.R.HORTON)   ALTA MIRA         4/14/2006
10562   8008 LADERA VERDE DRIVE   ** USE 1400(D.R.HORTON)   ALTA MIRA         4/14/2006
10563   8128 LADERA VERDE DRIVE   ** USE 1400(D.R.HORTON)   ALTA MIRA         4/14/2006
10564   11116 CLARO VISTA COVE    ** USE 1400(D.R.HORTON)   ALTA MIRA         4/14/2006
10565   10021 LISI ANNE DRIVE     ** USE 1400(D.R.HORTON)   AVERY RNCH EAST   4/14/2006
10566   8520 COBBLESTONE          ** USE 1400(D.R.HORTON)   TRAVIS COUNTRY    4/17/2006
10567   9705 BROADBAY DRIVE       ** USE 1400(D.R.HORTON)   AVERY RNCH EAST   4/17/2006
10568   5513 FORT BENTON DRIVE    ** USE 1400(D.R.HORTON)   TRAVIS COUNTRY    4/17/2006
10569   5601 MEDICINE CREEK       ** USE 1400(D.R.HORTON)   TRAVIS COUNTRY    4/17/2006
10570   5605 MEDICINE CREEK       ** USE 1400(D.R.HORTON)   TRAVIS COUNTRY    4/17/2006
10571   8017 LADERA VERDE DRIVE   ** USE 1400(D.R.HORTON)   ALTA MIRA         4/19/2006
10572   11104 CLARO VISTA         ** USE 1400(D.R.HORTON)   ALTA MIRA         4/19/2006
10573   5709 SUNSET RIDGE         ** USE 1400(D.R.HORTON)   TRAVIS COUNTRY    4/19/2006
10574   5525 FORT BENTON DRIVE    ** USE 1400(D.R.HORTON)   TRAVIS COUNTRY    4/19/2006
10575   8137 LADERA VERDE DRIVE   ** USE 1400(D.R.HORTON)   ALTA MIRA         4/25/2006
10576   4104 MASSEY WAY           ** USE 1400(D.R.HORTON)   MAYFIELD RANCH    4/25/2006
10577   4128 MASSEY WAY           ** USE 1400(D.R.HORTON)   MAYFIELD RANCH    4/25/2006
10578   4120 MASSEY WAY           ** USE 1400(D.R.HORTON)   MAYFIELD RANCH    4/25/2006
10579   8129 LADERA VERDE DRIVE   ** USE 1400(D.R.HORTON)   ALTA MIRA         4/28/2006
10580   4121 MASSEY WAY           ** USE 1400(D.R.HORTON)   MAYFIELD RANCH    4/28/2006
10581   7901 LADERA VERDE DRIVE   ** USE 1400(D.R.HORTON)   ALTA MIRA         4/28/2006
10582   8133 LADERA VERDE DRIVE   ** USE 1400(D.R.HORTON)   ALTA MIRA         4/28/2006
10583   10008 LISI ANNE DRIVE     ** USE 1400(D.R.HORTON)   AVERY RNCH EAST    5/2/2006
10584   10033 LISI ANNE DRIVE     ** USE 1400(D.R.HORTON)   AVERY RNCH EAST    5/2/2006
10585   4100 MASSEY WAY           ** USE 1400(D.R.HORTON)   MAYFIELD RANCH     5/2/2006
10586   10041 LISI ANNE DRIVE     ** USE 1400(D.R.HORTON)   AVERY RNCH EAST    5/4/2006
10587   10029 LISI ANNE DRIVE     ** USE 1400(D.R.HORTON)   AVERY RNCH EAST    5/4/2006
10588   10109 LISI ANNE DRIVE     ** USE 1400(D.R.HORTON)   AVERY RNCH EAST    5/4/2006
10589   16513 BROADBAY DRIVE      ** USE 1400(D.R.HORTON)   AVERY RNCH EAST    5/4/2006
10590   8132 LADERA VERDE DRIVE   ** USE 1400(D.R.HORTON)   ALTA MIRA          5/5/2006
10591   5609 MEDICINE CREEK DR.   ** USE 1400(D.R.HORTON)   TRAVIS COUNTRY     5/5/2006
10592   5925 SUNSET RIDGE         ** USE 1400(D.R.HORTON)   TRAVIS COUNTRY     5/5/2006
10593   4124 MASSEY WAY           ** USE 1400(D.R.HORTON)   MAYFIELD RANCH     5/8/2006
10594   9708 BROADBAY COVE        ** USE 1400(D.R.HORTON)   AVERY RNCH EAST    5/9/2006
10595   9713 BROADBAY COVE        ** USE 1400(D.R.HORTON)   AVERY RNCH EAST   5/10/2006
10596   9712 BROADBAY COVE        ** USE 1400(D.R.HORTON)   AVERY RNCH EAST   5/10/2006
10597   9716 BROADBAY COVE        ** USE 1400(D.R.HORTON)   AVERY RNCH EAST   5/10/2006
10598   9720 BROADBAY COVE        ** USE 1400(D.R.HORTON)   AVERY RNCH EAST   5/16/2006
10599   10028 LISI ANNE DRIVE     ** USE 1400(D.R.HORTON)   AVERY RNCH EAST   5/18/2006
10600   5821 SUNSET RIDGE         ** USE 1400(D.R.HORTON)   TRAVIS COUNTRY    5/18/2006
10601   5701 SUNSET RIDGE         ** USE 1400(D.R.HORTON)   TRAVIS COUNTRY    5/18/2006
10602   9701 BROADBAY COVE        ** USE 1400(D.R.HORTON)   AVERY RNCH EAST   5/18/2006
10603   4116 MASSEY WAY           ** USE 1400(D.R.HORTON)   MAYFIELD RANCH    5/23/2006
10604   9908 LISI ANNE DRIVE      ** USE 1400(D.R.HORTON)   AVERY RNCH EAST   5/25/2006
10605   5829 SUNSET RIDGE         ** USE 1400(D.R.HORTON)   TRAVIS COUNTRY    5/26/2006
10606   10101 LISI ANNE DRIVE     ** USE 1400(D.R.HORTON)   AVERY RNCH EAST    6/1/2006
10607   9717 BROADBAY COVE        ** USE 1400(D.R.HORTON)   AVERY RNCH EAST    6/2/2006
10608   16525 BROADBAY DRIVE      ** USE 1400(D.R.HORTON)   AVERY RNCH EAST    6/5/2006
10609   3812 IRIS COVE            ** USE 1400(D.R.HORTON)   MAYFIELD RANCH     6/6/2006
10610   10113 LISI ANNE DRIVE     ** USE 1400(D.R.HORTON)   AVERY RNCH EAST    6/9/2006
10611   9824 RIAS WAY             ** USE 1400(D.R.HORTON)   AVERY RNCH EAST    6/9/2006
10612   5509 FORT BENTON DRIVE    ** USE 1400(D.R.HORTON)   TRAVIS COUNTRY    6/12/2006
10613   11720 VIA GRANDE DRIVE    ** USE 1400(D.R.HORTON)   ALTA MIRA         6/16/2006


                                                                                          193
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 201 of 1053 PageID:
                                    17766

10614   11609 VIA GRANDE DRIVE     ** USE 1400(D.R.HORTON)   ALTA MIRA          6/16/2006
10615   11820 VIA GRANDE DRIVE     ** USE 1400(D.R.HORTON)   ALTA MIRA          6/20/2006
10616   3808 IRIS COVE             ** USE 1400(D.R.HORTON)   MAYFIELD RANCH     6/21/2006
10617   11721 VIA GRANDE DRIVE     ** USE 1400(D.R.HORTON)   ALTA MIRA          6/27/2006
10618   2912 ALSATIA DRIVE         ** USE 1400(D.R.HORTON)   BAUERLE RANCH 2    6/28/2006
10619   2908 ALSATIA DRIVE         ** USE 1400(D.R.HORTON)   BAUERLE RANCH 2    6/28/2006
10620   2805 ONSLOW DRIVE          ** USE 1400(D.R.HORTON)   BAUERLE RANCH 2    6/28/2006
10621   11100 CLARO VISTA COVE     ** USE 1400(D.R.HORTON)   ALTA MIRA          6/29/2006
10622   11612 VIA GRANDE DRIVE     ** USE 1400(D.R.HORTON)   ALTA MIRA          6/30/2006
10623   2801 ONSLOW DRIVE          ** USE 1400(D.R.HORTON)   BAUERLE RANCH 2    6/30/2006
10624   7909 LADERA VERDE DRIVE    ** USE 1400(D.R.HORTON)   ALTA MIRA           7/3/2006
10625   2813 ONSLOW DRIVE          ** USE 1400(D.R.HORTON)   BAUERLE RANCH 2     7/3/2006
10626   11717 VIA GRANDE DRIVE     ** USE 1400(D.R.HORTON)   ALTA MIRA           7/5/2006
10627   8124 LADERA VERDE DRIVE    ** USE 1400(D.R.HORTON)   ALTA MIRA           7/5/2006
10628   11708 VIA GRANDE DRIVE     ** USE 1400(D.R.HORTON)   ALTA MIRA           7/6/2006
10629   8121 LADERA VERDE DRIVE    ** USE 1400(D.R.HORTON)   ALTA MIRA           7/6/2006
10630   2901 ONSLOW DRIVE          ** USE 1400(D.R.HORTON)   BAUERLE RANCH 2    7/12/2006
10631   2905 ONSLOW DRIVE          ** USE 1400(D.R.HORTON)   BAUERLE RANCH 2    7/14/2006
10632   2904 ALSATIA DRIVE         ** USE 1400(D.R.HORTON)   BAUERLE RANCH 2    7/18/2006
10633   8001 PAMPLONA VISTA COVE   ** USE 1400(D.R.HORTON)   ALTA MIRA          7/19/2006
10634   2817 ONSLOW DRIVE          ** USE 1400(D.R.HORTON)   BAUERLE RANCH 2    7/24/2006
10635   11616 VIA GRANDE DRIVE     ** USE 1400(D.R.HORTON)   ALTA MIRA          7/28/2006
10636   4135 MASSEY WAY            ** USE 1400(D.R.HORTON)   MAYFIELD RANCH      8/2/2006
10637   4131 MASSEY WAY            ** USE 1400(D.R.HORTON)   MAYFIELD RANCH      8/2/2006
10638   8101 TIERRA LINDA LANE     ** USE 1400(D.R.HORTON)   ALTA MIRA          8/10/2006
10639   2809 ONSLOW DRIVE          ** USE 1400(D.R.HORTON)   BAUERLE RANCH 2    8/23/2006
10640   11624 VIA GRANDE DRIVE     ** USE 1400(D.R.HORTON)   ALTA MIRA          8/28/2006
10641   11512 VIA GRANDE DRIVE     ** USE 1400(D.R.HORTON)   ALTA MIRA           9/6/2006
10642   11401 VIA GRANDE DRIVE     ** USE 1400(D.R.HORTON)   ALTA MIRA           9/6/2006
10643   5604 MEDICINE CREEK DR.    ** USE 1400(D.R.HORTON)   TRAVIS COUNTRY      9/7/2006
10644   10005 LISI ANNE DRIVE      ** USE 1400(D.R.HORTON)   AVERY RNCH EAST     9/8/2006
10645   16433 BROADBAY DRIVE       ** USE 1400(D.R.HORTON)   AVERY RNCH EAST     9/8/2006
10646   11501 VIA GRANDE DRIVE     ** USE 1400(D.R.HORTON)   ALTA MIRA          9/12/2006
10647   11716 VIA GRANDE DRIVE     ** USE 1400(D.R.HORTON)   ALTA MIRA          9/12/2006
10648   5612 MEDICINE CREEK        ** USE 1400(D.R.HORTON)   TRAVIS COUNTRY     9/12/2006
10649   16521 BROADBAY DRIVE       ** USE 1400(D.R.HORTON)   AVERY RNCH EAST    9/13/2006
10650   16517 BROADBAY DRIVE       ** USE 1400(D.R.HORTON)   AVERY RNCH EAST    9/19/2006
10651   10013 LISI ANNE DRIVE      ** USE 1400(D.R.HORTON)   AVERY RNCH EAST    9/19/2006
10652   5600 MEDICINE CREEK DR.    ** USE 1400(D.R.HORTON)   TRAVIS COUNTRY     9/25/2006
10653   2804 ALSATIA DRIVE         ** USE 1400(D.R.HORTON)   BAUERLE RANCH 2    9/26/2006
10654   11404 VIA GRANDE DRIVE     ** USE 1400(D.R.HORTON)   ALTA MIRA          9/28/2006
10655   2800 ALSATIA DRIVE         ** USE 1400(D.R.HORTON)   BAUERLE RANCH 2   10/16/2006
10656   2900 ALSATIA DRIVE         ** USE 1400(D.R.HORTON)   BAUERLE RANCH 2   10/17/2006
10657   2816 ALSATIA DRIVE         ** USE 1400(D.R.HORTON)   BAUERLE RANCH 2   10/19/2006
10658   5825 SUNSET RIDGE          ** USE 1400(D.R.HORTON)   TRAVIS COUNTRY    10/24/2006
10659   2812 ALSATIA DRIVE         ** USE 1400(D.R.HORTON)   BAUERLE RANCH 2   10/31/2006
10660   16509 BROADBAY DRIVE       ** USE 1400(D.R.HORTON)   AVERY RNCH EAST    11/1/2006
10661   2808 ALSATIA DRIVE         ** USE 1400(D.R.HORTON)   BAUERLE RANCH 2    11/3/2006
10662   10105 LISI ANNE DRIVE      ** USE 1400(D.R.HORTON)   AVERY RNCH EAST   11/15/2006
10663   11424 VIA GRANDE DRIVE     ** USE 1400(D.R.HORTON)   ALTA MIRA          12/6/2006
10664   8004 PAMPLONA VISTA CV.    ** USE 1400(D.R.HORTON)   ALTA MIRA          12/7/2006
10665   16512 BROADBAY DRIVE       ** USE 1400(D.R.HORTON)   AVERY RNCH EAST   12/11/2006
10666   16501 BROADBAY DRIVE       ** USE 1400(D.R.HORTON)   AVERY RNCH EAST   12/11/2006
10667   11520 VIA GRANDE DRIVE     ** USE 1400(D.R.HORTON)   ALTA MIRA         12/12/2006
10668   13061 ZEN GARDEN WAY       ALOHA HOMES, INC.         STEINER RANCH      8/21/2006


                                                                                            194
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 202 of 1053 PageID:
                                    17767

10669   120 QUARRY SPRINGS          IGNACIO N. PINA            SAN MARCOS        10/16/2006
10670   116 THORNWOOD               MILESTONE BUILDERS         GEORGETOWN         6/29/2006
10671   4803 SYDNEY HARBOUR COURT   HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD          1/4/2006
10672   5702 COBALT LANE            HORTON - KILLEEN/TEMPLE/   WHITE ROCK EST      1/4/2006
10673   5003 CAUSEWAY COURT         HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD          1/4/2006
10674   5706 COBALT LANE            HORTON - KILLEEN/TEMPLE/   WHITE ROCK EST      1/4/2006
10675   5001 CAUSEWAY COURT         HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD          1/4/2006
10676   5704 COBALT LANE            HORTON - KILLEEN/TEMPLE/   WHITE ROCK EST      1/4/2006
10677   5703 MOSAIC TRAIL           HORTON - KILLEEN/TEMPLE/   WHITE ROCK EST      1/4/2006
10678   4913 CAUSEWAY COURT         HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD          1/6/2006
10679   5105 CAUSEWAY COURT         HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD          1/6/2006
10680   5107 CAUSEWAY COURT         HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD          1/6/2006
10681   5803 MOSAIC TRAIL           HORTON - KILLEEN/TEMPLE/   WHITE ROCK EST      1/9/2006
10682   5005 CAUSEWAY COURT         HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD          1/9/2006
10683   4909 CAUSEWAY COURT         HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         1/12/2006
10684   5009 CAUSEWAY COURT         HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         1/12/2006
10685   5007 CAUSEWAY COURT         HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         1/12/2006
10686   4901 CAUSEWAY COURT         HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         1/12/2006
10687   4907 CAUSEWAY COURT         HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         1/12/2006
10688   5003 GOLDEN GATE DRIVE      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         1/17/2006
10689   4903 CAUSEWAY COURT         HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         1/17/2006
10690   5100 GOLDEN GATE DRIVE      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         1/17/2006
10691   5001 GOLDEN GATE DRIVE      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         1/17/2006
10692   5000 GOLDEN GATE DRIVE      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         1/17/2006
10693   4709 SYDNEY HARBOUR COURT   HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         1/20/2006
10694   5004 GOLDEN GATE DRIVE      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         1/20/2006
10695   7120 RICKEY DRIVE           HORTON - KILLEEN/TEMPLE/   VINEYARD           1/20/2006
10696   4905 SYDNEY HARBOUR COURT   HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         1/20/2006
10697   4807 SYDNEY HARBOUR COURT   HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         1/20/2006
10698   4808 SYDNEY HARBOUR COURT   HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         1/20/2006
10699   4805 GOLDEN GATE DRIVE      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         1/20/2006
10700   205 MEMORY LANE             HORTON - KILLEEN/TEMPLE/   SAVANNAH HEIGHT    1/23/2006
10701   231 MEMORY LANE             HORTON - KILLEEN/TEMPLE/   SAVANNAH HEIGHT    1/23/2006
10702   5104 GOLDEN GATE DRIVE      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         1/25/2006
10703   4911 CAUSEWAY COURT         HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         1/25/2006
10704   5109 CAUSEWAY COURT         HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         1/25/2006
10705   5102 GOLDEN GATE DRIVE      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         1/25/2006
10706   4904 SYDNEY HARBOUR COURT   HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         1/27/2006
10707   5103 CAUSEWAY COURT         HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         1/27/2006
10708   4908 SYDNEY HARBOUR COURT   HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         1/27/2006
10709   5000 SYDNEY HARBOUR COURT   HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         1/27/2006
10710   4906 SYDNEY HARBOUR COURT   HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         1/27/2006
10711   5004 SYDNEY HARBOUR COURT   HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD          2/1/2006
10712   4810 CAUSEWAY COURT         HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD          2/1/2006
10713   5310 CAUSEWAY COURT         HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD          2/1/2006
10714   5001 SYDNEY HARBOUR COURT   HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD          2/1/2006
10715   5010 CAUSEWAY COURT         HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD          2/1/2006
10716   5403 DONEGAL BAY COURT      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD          2/3/2006
10717   5406 DONEGAL BAY COURT      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD          2/3/2006
10718   5313 CAUSEWAY COURT         HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD          2/3/2006
10719   5400 CAUSEWAY COURT         HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD          2/3/2006
10720   5011 CAUSEWAY COURT         HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD          2/3/2006
10721   7119 RICKEY DRIVE           HORTON - KILLEEN/TEMPLE/   VINEYARD            2/9/2006
10722   7016 KEVIN DRIVE            HORTON - KILLEEN/TEMPLE/   VINEYARD           2/13/2006
10723   7027 BRANDON DRIVE          HORTON - KILLEEN/TEMPLE/   VINEYARD           2/13/2006


                                                                                              195
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 203 of 1053 PageID:
                                    17768

10724   7103 RICKEY DRIVE           HORTON - KILLEEN/TEMPLE/   VINEYARD          2/13/2006
10725   7127 RICKEY DRIVE           HORTON - KILLEEN/TEMPLE/   VINEYARD          2/13/2006
10726   7024 KEVIN DRIVE            HORTON - KILLEEN/TEMPLE/   VINEYARD          2/13/2006
10727   209 MEMORY LANE             HORTON - KILLEEN/TEMPLE/   SAVANNAH HEIGHT   2/15/2006
10728   2211 MEMORY LANE            HORTON - KILLEEN/TEMPLE/   SAVANNAH HEIGHT   2/15/2006
10729   2405 CAROLINE COURT         HORTON - KILLEEN/TEMPLE/   SAVANNAH HEIGHT   2/15/2006
10730   211 LOTTIE LANE             HORTON - KILLEEN/TEMPLE/   SAVANNAH HEIGHT   2/15/2006
10731   226 MEMORY LANE             HORTON - KILLEEN/TEMPLE/   SAVANNAH HEIGHT   2/15/2006
10732   7027 RICKEY DRIVE           HORTON - KILLEEN/TEMPLE/   VINEYARD          2/16/2006
10733   7016 RICKEY DRIVE           HORTON - KILLEEN/TEMPLE/   VINEYARD          2/16/2006
10734   7028 RICKEY DRIVE           HORTON - KILLEEN/TEMPLE/   VINEYARD          2/16/2006
10735   658 COASTAL DRIVE           HORTON - KILLEEN/TEMPLE/   VINEYARD          2/16/2006
10736   7112 RICKEY DRIVE           HORTON - KILLEEN/TEMPLE/   VINEYARD          2/16/2006
10737   4704 SYDNEY HARBOUR COURT   HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        2/23/2006
10738   4703 SYDNEY HARBOUR COURT   HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        2/23/2006
10739   7115 RICKEY DRIVE           HORTON - KILLEEN/TEMPLE/   VINEYARD          2/23/2006
10740   7123 RICKEY DRIVE           HORTON - KILLEEN/TEMPLE/   VINEYARD          2/23/2006
10741   4802 SYDNEY HARBOUR COURT   HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        2/23/2006
10742   4701 SYDNEY HARBOUR COURT   HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        2/23/2006
10743   4609 SYDNEY HARBOUR COURT   HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        2/23/2006
10744   5810 COBALT LANE            HORTON - KILLEEN/TEMPLE/   WHITE ROCK EST    2/23/2006
10745   4907 GOLDEN GATE DRIVE      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        2/23/2006
10746   4813 CAUSEWAY COURT         HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        2/24/2006
10747   5107 DONEGAL BAY COURT      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        2/24/2006
10748   4808 CAUSEWAY COURT         HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        2/24/2006
10749   5101 DONEGAL BAY COURT      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        2/24/2006
10750   4807 CAUSEWAY COURT         HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        2/24/2006
10751   4900 CAUSEWAY COURT         HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        2/24/2006
10752   5108 SYDNEY HARBOUR COURT   HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        2/27/2006
10753   5709 COBALT LANE            HORTON - KILLEEN/TEMPLE/   WHITE ROCK EST    2/27/2006
10754   2900 PHOENIX                HORTON - KILLEEN/TEMPLE/   FOX CREEK          3/2/2006
10755   3007 TUCSON                 HORTON - KILLEEN/TEMPLE/   FOX CREEK          3/2/2006
10756   1904 YUMA CIRCLE            HORTON - KILLEEN/TEMPLE/   FOX CREEK          3/2/2006
10757   1903 YUMA CIRCLE            HORTON - KILLEEN/TEMPLE/   FOX CREEK          3/2/2006
10758   5708 MOSAIC TRAIL           HORTON - KILLEEN/TEMPLE/   WHITE ROCK EST     3/2/2006
10759   4700 SYDNEY HARBOUR COURT   HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         3/8/2006
10760   4800 GOLDEN GATE DRIVE      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         3/8/2006
10761   5008 GOLDEN GATE DRIVE      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         3/8/2006
10762   4705 SYDNEY HARBOUR COURT   HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         3/8/2006
10763   243 SCARLET LANE            HORTON - KILLEEN/TEMPLE/   SAVANNAH HEIGHT    3/9/2006
10764   234 LOTTIE LANE             HORTON - KILLEEN/TEMPLE/   SAVANNAH HEIGHT    3/9/2006
10765   207 STARLIGHT DRIVE         HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS    3/14/2006
10766   7004 BRANDON DRIVE          HORTON - KILLEEN/TEMPLE/   VINEYARD          3/16/2006
10767   7124 RICKEY DRIVE           HORTON - KILLEEN/TEMPLE/   VINEYARD          3/16/2006
10768   7111 RICKEY DRIVE           HORTON - KILLEEN/TEMPLE/   VINEYARD          3/16/2006
10769   7108 RICKEY DRIVE           HORTON - KILLEEN/TEMPLE/   VINEYARD          3/16/2006
10770   5806 MOSAIC TRAIL           HORTON - KILLEEN/TEMPLE/   WHITE ROCK EST    3/16/2006
10771   211 STARLIGHT DRIVE         HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS    3/16/2006
10772   4804 CAUSEWAY COURT         HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        3/20/2006
10773   211 BIG TIMBER DRIVE        HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS    3/20/2006
10774   305 STARLIGHT DRIVE         HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS    3/20/2006
10775   7023 RICKEY DRIVE           HORTON - KILLEEN/TEMPLE/   VINEYARD          3/21/2006
10776   7019 RICKEY DRIVE           HORTON - KILLEEN/TEMPLE/   VINEYARD          3/21/2006
10777   223 STARLIGHT DRIVE         HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS    3/21/2006
10778   207 BIG TIMBER DRIVE        HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS    3/21/2006


                                                                                             196
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 204 of 1053 PageID:
                                    17769

10779   4607 SYDNEY HARBOUR COURT   HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        3/22/2006
10780   4904 GOLDEN GATE DRIVE      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        3/22/2006
10781   227 SCARLET LANE            HORTON - KILLEEN/TEMPLE/   SAVANNAH HEIGHT   3/22/2006
10782   237 SCARLET LANE            HORTON - KILLEEN/TEMPLE/   SAVANNAH HEIGHT   3/22/2006
10783   233 SCARLET LANE            HORTON - KILLEEN/TEMPLE/   SAVANNAH HEIGHT   3/22/2006
10784   235 SCARLET LANE            HORTON - KILLEEN/TEMPLE/   SAVANNAH HEIGHT   3/22/2006
10785   239 SCARLET LANE            HORTON - KILLEEN/TEMPLE/   SAVANNAH HEIGHT   3/22/2006
10786   7023 BRANDON DRIVE          HORTON - KILLEEN/TEMPLE/   VINEYARD          3/23/2006
10787   217 SCARLET LANE            HORTON - KILLEEN/TEMPLE/   SAVANNAH HEIGHT   3/23/2006
10788   211 SCARLET LANE            HORTON - KILLEEN/TEMPLE/   SAVANNAH HEIGHT   3/23/2006
10789   213 SCARLET LANE            HORTON - KILLEEN/TEMPLE/   SAVANNAH HEIGHT   3/23/2006
10790   219 SCARLET LANE            HORTON - KILLEEN/TEMPLE/   SAVANNAH HEIGHT   3/23/2006
10791   239 LOTTIE LANE             HORTON - KILLEEN/TEMPLE/   SAVANNAH HEIGHT   3/23/2006
10792   215 SCARLET LANE            HORTON - KILLEEN/TEMPLE/   SAVANNAH HEIGHT   3/23/2006
10793   5707 COBALT LANE            HORTON - KILLEEN/TEMPLE/   WHITE ROCK EST    3/24/2006
10794   5804 DRYSTONE LANE          HORTON - KILLEEN/TEMPLE/   WHITE ROCK EST    3/24/2006
10795   5801 COBALT LANE            HORTON - KILLEEN/TEMPLE/   WHITE ROCK EST    3/24/2006
10796   5710 DRYSTONE LANE          HORTON - KILLEEN/TEMPLE/   WHITE ROCK EST    3/24/2006
10797   5802 DRYSTONE LANE          HORTON - KILLEEN/TEMPLE/   WHITE ROCK EST    3/24/2006
10798   5800 DRYSTONE LANE          HORTON - KILLEEN/TEMPLE/   WHITE ROCK EST    3/24/2006
10799   5803 COBALT LANE            HORTON - KILLEEN/TEMPLE/   WHITE ROCK EST    3/24/2006
10800   2802 SCOTTSDALE             HORTON - KILLEEN/TEMPLE/   FOX CREEK          4/4/2006
10801   3015 SCOTTSDALE             HORTON - KILLEEN/TEMPLE/   FOX CREEK          4/4/2006
10802   7016 BRANDON DRIVE          HORTON - KILLEEN/TEMPLE/   VINEYARD           4/4/2006
10803   4907 DONEGAL BAY COURT      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         4/5/2006
10804   5011 DONEGAL BAY COURT      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         4/5/2006
10805   4905 DONEGAL BAY COURT      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         4/5/2006
10806   4901 GOLDEN GATE DRIVE      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         4/5/2006
10807   5105 DONEGAL BAY COURT      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        4/11/2006
10808   4809 GOLDEN GATE DRIVE      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        4/11/2006
10809   4902 GOLDEN GATE DRIVE      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        4/11/2006
10810   5311 DONEGAL BAY COURT      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        4/11/2006
10811   5013 DONEGAL BAY COURT      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        4/11/2006
10812   5007 DONEGAL BAY COURT      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        4/11/2006
10813   4903 GOLDEN GATE DRIVE      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        4/11/2006
10814   5209 DONEGAL BAY COURT      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        4/11/2006
10815   304 BIG TIMBER DRIVE        HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS    4/13/2006
10816   309 BIG TIMBER DRIVE        HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS    4/13/2006
10817   313 BIG TIMBER DRIVE        HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS    4/13/2006
10818   325 BIG TIMBER DRIVE        HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS    4/13/2006
10819   317 BIG TIMBER DRIVE        HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS    4/13/2006
10820   4901 DONEGAL BAY COURT      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        4/17/2006
10821   227 STARLIGHT DRIVE         HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS    4/17/2006
10822   321 BIG TIMBER DRIVE        HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS    4/17/2006
10823   227 BIG TIMBER DRIVE        HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS    4/17/2006
10824   223 BIG TIMBER DRIVE        HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS    4/17/2006
10825   4903 DONEGAL BAY COURT      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        4/17/2006
10826   4705 GOLDEN GATE DRIVE      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        4/19/2006
10827   4806 GOLDEN GATE DRIVE      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        4/19/2006
10828   4707 GOLDEN GATE DRIVE      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        4/19/2006
10829   4908 GOLDEN GATE DRIVE      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        4/19/2006
10830   4702 GOLDEN GATE DRIVE      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        4/19/2006
10831   4704 GOLDEN GATE DRIVE      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        4/19/2006
10832   5003 DONEGAL BAY COURT      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        4/19/2006
10833   4809 DONEGAL BAY COURT      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        4/19/2006


                                                                                             197
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 205 of 1053 PageID:
                                    17770

10834   4906 GOLDEN GATE DRIVE      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD       4/19/2006
10835   5005 DONEGAL BAY COURT      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD       4/21/2006
10836   215 BIG TIMBER DRIVE        HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS   4/21/2006
10837   5001 DONEGAL BAY COURT      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD       4/21/2006
10838   4911 DONEGAL BAY COURT      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD       4/24/2006
10839   5307 CAUSEWAY COURT         HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD       4/24/2006
10840   7020 KEVIN DRIVE            HORTON - KILLEEN/TEMPLE/   VINEYARD         4/25/2006
10841   703 REVIS DRIVE             HORTON - KILLEEN/TEMPLE/   VINEYARD         4/25/2006
10842   125 BIG TIMBER DRIVE        HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS    5/1/2006
10843   4800 DONEGAL BAY COURT      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        5/3/2006
10844   4803 DONEGAL BAY COURT      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        5/3/2006
10845   4804 DONEGAL BAY COURT      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        5/3/2006
10846   5903 COBALT LANE            HORTON - KILLEEN/TEMPLE/   WHITE ROCK EST   5/10/2006
10847   5706 MOSAIC TRAIL           HORTON - KILLEEN/TEMPLE/   WHITE ROCK EST   5/10/2006
10848   4609 CAUSEWAY COURT         HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD       5/10/2006
10849   5710 MOSAIC TRAIL           HORTON - KILLEEN/TEMPLE/   WHITE ROCK EST   5/10/2006
10850   5900 DRYSTONE LANE          HORTON - KILLEEN/TEMPLE/   WHITE ROCK EST   5/10/2006
10851   5711 COBALT                 HORTON - KILLEEN/TEMPLE/   WHITE ROCK EST   5/10/2006
10852   5708 DRYSTONE               HORTON - KILLEEN/TEMPLE/   WHITE ROCK EST   5/10/2006
10853   5712 DRYSTONE LANE          HORTON - KILLEEN/TEMPLE/   WHITE ROCK EST   5/15/2006
10854   5105 SYDNEY HARBOUR COURT   HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD       5/16/2006
10855   5107 SYDNEY HARBOUR COURT   HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD       5/16/2006
10856   4712 CAUSEWAY COURT         HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD       5/16/2006
10857   4800 CAUSEWAY COURT         HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD       5/16/2006
10858   4605 GOLDEN GATE DRIVE      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD       5/16/2006
10859   4603 GOLDEN GATE DRIVE      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD       5/16/2006
10860   4703 GOLDEN GATE DRIVE      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD       5/16/2006
10861   4802 CAUSEWAY COURT         HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD       5/17/2006
10862   5709 GRAPHITE DRIVE         HORTON - KILLEEN/TEMPLE/   WHITE ROCK EST   5/22/2006
10863   5900 COBALT LANE            HORTON - KILLEEN/TEMPLE/   WHITE ROCK EST   5/22/2006
10864   5708 COBALT LANE            HORTON - KILLEEN/TEMPLE/   WHITE ROCK EST   5/22/2006
10865   5900 MOSAIC TRAIL           HORTON - KILLEEN/TEMPLE/   WHITE ROCK EST   5/22/2006
10866   5901 GRAPHITE DRIVE         HORTON - KILLEEN/TEMPLE/   WHITE ROCK EST   5/22/2006
10867   4605 SYDNEY HARBOUR COURT   HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD       5/23/2006
10868   4603 SYDNEY HARBOUR COURT   HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD       5/23/2006
10869   5007 SYDNEY HARBOUR COURT   HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD       5/23/2006
10870   4606 GOLDEN GATE DRIVE      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD       5/23/2006
10871   808 DEVIN DRIVE             HORTON - KILLEEN/TEMPLE/   VINEYARD         5/23/2006
10872   7312 BRANDON DRIVE          HORTON - KILLEEN/TEMPLE/   VINEYARD         5/23/2006
10873   5002 SYDNEY HARBOUR COURT   HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD       5/24/2006
10874   4601 SYDNEY HARBOUR COURT   HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD       5/24/2006
10875   4507 SYDNEY HARBOUR COURT   HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD       5/24/2006
10876   4608 GOLDEN GATE DRIVE      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD       5/24/2006
10877   4803 CAUSEWAY COURT         HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD       5/24/2006
10878   5801 GRAPHITE DRIVE         HORTON - KILLEEN/TEMPLE/   WHITE ROCK EST   5/24/2006
10879   5707 MOSAIC TRAIL           HORTON - KILLEEN/TEMPLE/   WHITE ROCK EST   5/24/2006
10880   4509 SYDNEY HARBOUR COURT   HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD       5/24/2006
10881   4904 CAUSEWAY COURT         HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD       5/25/2006
10882   4811 CAUSEWAY COURT         HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD       5/25/2006
10883   4609 GOLDEN GATE DRIVE      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD       5/25/2006
10884   663 REVIS DRIVE             HORTON - KILLEEN/TEMPLE/   VINEYARD         5/26/2006
10885   707 REVIS DRIVE             HORTON - KILLEEN/TEMPLE/   VINEYARD         5/26/2006
10886   4602 GOLDEN GATE DRIVE      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD       5/26/2006
10887   2806 SCOTTSDALE             HORTON - KILLEEN/TEMPLE/   FOX CREEK         6/1/2006
10888   5903 GRAPHITE DRIVE         HORTON - KILLEEN/TEMPLE/   WHITE ROCK EST    6/1/2006


                                                                                            198
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 206 of 1053 PageID:
                                    17771

10889   4709 CAUSEWAY COURT         HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         6/1/2006
10890   4706 DONEGAL BAY COURT      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         6/1/2006
10891   224 BIG TIMBER DRIVE        HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS     6/2/2006
10892   5103 DONEGAL BAY COURT      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         6/2/2006
10893   303 BIG TIMBER              HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS     6/2/2006
10894   2219 MEMORY LANE            HORTON - KILLEEN/TEMPLE/   SAVANNAH HEIGHT    6/2/2006
10895   7020 BRANDON DRIVE          HORTON - KILLEEN/TEMPLE/   VINEYARD           6/2/2006
10896   7028 BRANDON DRIVE          HORTON - KILLEEN/TEMPLE/   VINEYARD           6/2/2006
10897   4706 SYDNEY HARBOUR COURT   HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         6/5/2006
10898   4408 SYDNEY HARBOUR COURT   HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         6/5/2006
10899   4403 SYDNEY HARBOUR COURT   HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         6/5/2006
10900   4404 SYDNEY HARBOUR COURT   HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         6/5/2006
10901   4405 SYDNEY HARBOUR COURT   HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         6/5/2006
10902   5903 MOSAIC TRAIL           HORTON - KILLEEN/TEMPLE/   WHITE ROCK EST     6/5/2006
10903   4707 CAUSEWAY COURT         HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         6/5/2006
10904   4801 SYDNEY HARBOUR COURT   HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         6/6/2006
10905   4809 SYDNEY HARBOUR COURT   HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         6/6/2006
10906   4901 SYDNEY HARBOUR COURT   HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         6/6/2006
10907   4900 SYDNEY HARBOUR COURT   HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         6/6/2006
10908   4501 SYDNEY HARBOUR COURT   HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         6/6/2006
10909   4704 CAUSEWAY COURT         HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         6/6/2006
10910   4701 CAUSEWAY COURT         HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         6/6/2006
10911   4509 GOLDEN GATE DRIVE      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         6/6/2006
10912   4806 CAUSEWAY COURT         HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         6/6/2006
10913   4805 CAUSEWAY COURT         HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         6/6/2006
10914   7108 BRANDON DRIVE          HORTON - KILLEEN/TEMPLE/   VINEYARD          6/12/2006
10915   4902 CAUSEWAY COURT         HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        6/12/2006
10916   5805 GRAPHITE DRIVE         HORTON - KILLEEN/TEMPLE/   WHITE ROCK EST    6/12/2006
10917   5807 GRAPHITE DRIVE         HORTON - KILLEEN/TEMPLE/   WHITE ROCK EST    6/12/2006
10918   4711 DONEGAL BAY COURT      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        6/12/2006
10919   4809 CAUSEWAY COURT         HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        6/12/2006
10920   4908 CAUSEWAY COURT         HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        6/12/2006
10921   4906 CAUSEWAY COURT         HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        6/12/2006
10922   5103 SYDNEY HARBOUR COURT   HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        6/15/2006
10923   4600 SYDNEY HARBOUR COURT   HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        6/15/2006
10924   4506 SYDNEY HARBOUR COURT   HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        6/15/2006
10925   4502 SYDNEY HARBOUR COURT   HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        6/15/2006
10926   4602 SYDNEY HARBOUR COURT   HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        6/20/2006
10927   4910 CAUSEWAY COURT         HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        6/20/2006
10928   5000 CAUSEWAY COURT         HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        6/20/2006
10929   4604 SYDNEY HARBOUR COURT   HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        6/22/2006
10930   213 LOTTIE LANE             HORTON - KILLEEN/TEMPLE/   SAVANNAH HEIGHT   6/22/2006
10931   208 FITZGERALD CIRCLE       HORTON - KILLEEN/TEMPLE/   SAVANNAH HEIGHT   6/22/2006
10932   5809 GRAPHITE DRIVE         HORTON - KILLEEN/TEMPLE/   WHITE ROCK EST    6/22/2006
10933   2422 CAROLINE COURT         HORTON - KILLEEN/TEMPLE/   SAVANNAH HEIGHT   6/22/2006
10934   5811 DRYSTONE LANE          HORTON - KILLEEN/TEMPLE/   WHITE ROCK EST    6/22/2006
10935   2205 MEMORY LANE            HORTON - KILLEEN/TEMPLE/   SAVANNAH HEIGHT   6/22/2006
10936   5802 COBALT LANE            HORTON - KILLEEN/TEMPLE/   WHITE ROCK EST    6/22/2006
10937   5813 DRYSTONE LANE          HORTON - KILLEEN/TEMPLE/   WHITE ROCK EST    6/22/2006
10938   5803 DRYSTONE LANE          HORTON - KILLEEN/TEMPLE/   WHITE ROCK EST    6/22/2006
10939   5809 DRYSTONE LANE          HORTON - KILLEEN/TEMPLE/   WHITE ROCK EST    6/22/2006
10940   5800 COBALT LANE            HORTON - KILLEEN/TEMPLE/   WHITE ROCK EST    6/22/2006
10941   4913 DONEGAL BAY COURT      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        6/26/2006
10942   5108 CAUSEWAY COURT         HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        6/26/2006
10943   5111 DONEGAL BAY COURT      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        6/26/2006


                                                                                             199
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 207 of 1053 PageID:
                                    17772

10944   5110 CAUSEWAY COURT         HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        6/26/2006
10945   4909 DONEGAL BAY COURT      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        6/26/2006
10946   4806 DONEGAL BAY COURT      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        6/26/2006
10947   4801 DONEGAL BAY            HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        6/26/2006
10948   4713 DONEGAL BAY COURT      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        6/27/2006
10949   4711 CAUSEWAY COURT         HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        6/27/2006
10950   4508 SYDNEY HARBOUR COURT   HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        6/27/2006
10951   711 REVIS DRIVE             HORTON - KILLEEN/TEMPLE/   VINEYARD          6/27/2006
10952   4713 CAUSEWAY COURT         HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        6/27/2006
10953   4708 CAUSEWAY COURT         HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        6/29/2006
10954   7008 BRANDON                HORTON - KILLEEN/TEMPLE/   VINEYARD          6/29/2006
10955   7012 BRANDON DRIVE          HORTON - KILLEEN/TEMPLE/   VINEYARD          6/29/2006
10956   4801 CAUSEWAY COURT         HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        6/29/2006
10957   4807 DONEGAL BAY COURT      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        6/30/2006
10958   4707 SYDNEY HARBOUR COURT   HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        6/30/2006
10959   4505 SYDNEY HARBOUR COURT   HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        6/30/2006
10960   5006 GOLDEN GATE DRIVE      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        6/30/2006
10961   4503 SYDNEY HARBOUR COURT   HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        6/30/2006
10962   4500 SYDNEY HARBOUR COURT   HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        6/30/2006
10963   5102 CAUSEWAY COURT         HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         7/3/2006
10964   7024 BRANDON                HORTON - KILLEEN/TEMPLE/   VINEYARD           7/3/2006
10965   4610 DONEGAL BAY            HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         7/3/2006
10966   4612 DONEGAL BAY COURT      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         7/3/2006
10967   4702 DONEGAL BAY COURT      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         7/3/2006
10968   4710 DONEGAL BAY COURT      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         7/3/2006
10969   313 STARLIGHT               HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS     7/7/2006
10970   4702 CAUSEWAY COURT         HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         7/7/2006
10971   4802 DONEGAL BAY            HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         7/7/2006
10972   4700 CAUSEWAY COURT         HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         7/7/2006
10973   4712 DONEGAL BAY            HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         7/7/2006
10974   5109 DONEGAL BAY            HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         7/7/2006
10975   5108 GOLDEN GATE DRIVE      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        7/10/2006
10976   4606 SYDNEY HARBOUR COURT   HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        7/10/2006
10977   9730 COW PAGE COURT         HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS    7/10/2006
10978   9820 COW PAGE COURT         HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS    7/10/2006
10979   5805 MOSAIC TRAIL           HORTON - KILLEEN/TEMPLE/   WHITE ROCK EST    7/13/2006
10980   5808 MOSAIC TRAIL           HORTON - KILLEEN/TEMPLE/   WHITE ROCK EST    7/13/2006
10981   5709 MOSAIC TRAIL           HORTON - KILLEEN/TEMPLE/   WHITE ROCK EST    7/13/2006
10982   228 BIG TIMBER              HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS    7/13/2006
10983   5809 MOSAIC TRAIL           HORTON - KILLEEN/TEMPLE/   WHITE ROCK EST    7/13/2006
10984   5710 COBALT LANE            HORTON - KILLEEN/TEMPLE/   WHITE ROCK EST    7/13/2006
10985   5800 MOSAIC TRAIL           HORTON - KILLEEN/TEMPLE/   WHITE ROCK EST    7/13/2006
10986   5213 DONEGAL BAY COURT      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        7/14/2006
10987   5301 CAUSEWAY COURT         HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        7/14/2006
10988   219 LOTTIE LANE             HORTON - KILLEEN/TEMPLE/   SAVANNAH HEIGHT   7/14/2006
10989   5805 DRYSTONE LANE          HORTON - KILLEEN/TEMPLE/   WHITE ROCK EST    7/14/2006
10990   222 LOTTIE LANE             HORTON - KILLEEN/TEMPLE/   SAVANNAH HEIGHT   7/14/2006
10991   204 LOTTIE LANE             HORTON - KILLEEN/TEMPLE/   SAVANNAH HEIGHT   7/14/2006
10992   207 LOTTIE LANE             HORTON - KILLEEN/TEMPLE/   SAVANNAH HEIGHT   7/14/2006
10993   209 SCARLETT LANE           HORTON - KILLEEN/TEMPLE/   SAVANNAH HEIGHT   7/14/2006
10994   3003 TUCSON                 HORTON - KILLEEN/TEMPLE/   FOX CREEK         7/17/2006
10995   5013 CAUSEWAY COURT         HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        7/17/2006
10996   3009 PHOENIX DRIVE          HORTON - KILLEEN/TEMPLE/   FOX CREEK         7/17/2006
10997   4813 DONEGAL BAY COURT      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        7/18/2006
10998   5002 CAUSEWAY COURT         HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        7/18/2006


                                                                                             200
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 208 of 1053 PageID:
                                    17773

10999   4912 CAUSEWAY COURT         HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        7/18/2006
11000   4608 CAUSEWAY COURT         HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        7/18/2006
11001   4710 CAUSEWAY COURT         HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        7/18/2006
11002   4805 DONEGAL BAY            HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        7/24/2006
11003   326 BIG TIMBER DRIVE        HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS    7/24/2006
11004   5206 WALTZ COURT            HORTON - KILLEEN/TEMPLE/   SAEGERT RANCH     7/25/2006
11005   5307 TWO-STEP PLACE         HORTON - KILLEEN/TEMPLE/   SAEGERT RANCH     7/25/2006
11006   5306 WESTERN SWING COURT    HORTON - KILLEEN/TEMPLE/   SAEGERT RANCH     7/25/2006
11007   5407 JITTERBUG              HORTON - KILLEEN/TEMPLE/   SAEGERT RANCH     7/25/2006
11008   2204 SCHOTTISCHE LANE       HORTON - KILLEEN/TEMPLE/   SAEGERT RANCH     7/25/2006
11009   5207 WALTZ COURT            HORTON - KILLEEN/TEMPLE/   SAEGERT RANCH     7/25/2006
11010   4704 DONEGAL BAY COURT      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        7/28/2006
11011   4501 GOLDEN GATE DRIVE      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        7/28/2006
11012   4402 GOLDEN GATE DRIVE      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        7/28/2006
11013   4608 DONEGAL BAY COURT      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        7/28/2006
11014   4409 GOLDEN GATE DRIVE      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        7/28/2006
11015   215 GRACIE COURT            HORTON - KILLEEN/TEMPLE/   SAVANNAH HEIGHT   7/28/2006
11016   4706 CAUSEWAY COURT         HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        7/31/2006
11017   5406 JITTERBUG              HORTON - KILLEEN/TEMPLE/   SAEGERT RANCH     7/31/2006
11018   5307 WESTERN SWING COURT    HORTON - KILLEEN/TEMPLE/   SAEGERT RANCH     7/31/2006
11019   5306 TWO STEP               HORTON - KILLEEN/TEMPLE/   SAEGERT RANCH     7/31/2006
11020   5111 CAUSEWAY COURT         HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        7/31/2006
11021   5804 MOSAIC TRAIL           HORTON - KILLEEN/TEMPLE/   WHITE ROCK EST    7/31/2006
11022   2213 MEMORY LANE            HORTON - KILLEEN/TEMPLE/   SAVANNAH HEIGHT    8/3/2006
11023   2428 CAROLINE COURT         HORTON - KILLEEN/TEMPLE/   SAVANNAH HEIGHT    8/3/2006
11024   4606 CAUSEWAY COURT         HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         8/4/2006
11025   4613 CAUSEWAY COURT         HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         8/4/2006
11026   4504 SYDNEY HARBOUR COURT   HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         8/7/2006
11027   5601 CHUCKWAGON CIRCLE      HORTON - KILLEEN/TEMPLE/   SAEGERT RANCH      8/7/2006
11028   9808 COW PAGE COURT         HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS     8/7/2006
11029   9819 COW PAGE COURT         HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS     8/7/2006
11030   4700 GOLDEN GATE DRIVE      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         8/9/2006
11031   5100 SYDNEY HARBOUR COURT   HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         8/9/2006
11032   4408 GOLDEN GATE DRIVE      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        8/10/2006
11033   121 BIG TIMBER DRIVE        HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS    8/15/2006
11034   304 PEANUT DRIVE            HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS    8/15/2006
11035   203 GRACIE COURT            HORTON - KILLEEN/TEMPLE/   SAVANNAH HEIGHT   8/15/2006
11036   235 MEMORY LANE             HORTON - KILLEEN/TEMPLE/   SAVANNAH HEIGHT   8/15/2006
11037   5806 COBALT LANE            HORTON - KILLEEN/TEMPLE/   WHITE ROCK EST    8/21/2006
11038   208 LOTTIE LANE             HORTON - KILLEEN/TEMPLE/   SAVANNAH HEIGHT   8/21/2006
11039   210 LOTTIE LANE             HORTON - KILLEEN/TEMPLE/   SAVANNAH HEIGHT   8/21/2006
11040   5705 COBALT LANE            HORTON - KILLEEN/TEMPLE/   WHITE ROCK EST    8/21/2006
11041   5706 DRYSTONE LANE          HORTON - KILLEEN/TEMPLE/   WHITE ROCK EST    8/21/2006
11042   4611 CAUSEWAY COURT         HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        8/22/2006
11043   4409 SYDNEY HARBOUR COURT   HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        8/22/2006
11044   4407 SYDNEY HARBOUR COURT   HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        8/22/2006
11045   5012 CAUSEWAY COURT         HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        8/22/2006
11046   5003 SYDNEY HARBOUR COURT   HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        8/28/2006
11047   4404 GOLDEN GATE DRIVE      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        8/28/2006
11048   4403 GOLDEN GATE DRIVE      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        8/28/2006
11049   4708 SYDNEY HARBOUR COURT   HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        8/28/2006
11050   5810 MOSAIC TRAIL           HORTON - KILLEEN/TEMPLE/   WHITE ROCK EST    8/28/2006
11051   9716 COW PAGE COURT         HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS    8/28/2006
11052   223 SCARLET LANE            HORTON - KILLEEN/TEMPLE/   SAVANNAH HEIGHT   8/28/2006
11053   4611 DONEGAL BAY COURT      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        8/28/2006


                                                                                             201
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 209 of 1053 PageID:
                                    17774

11054   5808 COBALT LANE            HORTON - KILLEEN/TEMPLE/   WHITE ROCK EST     8/30/2006
11055   221 SCARLET LANE            HORTON - KILLEEN/TEMPLE/   SAVANNAH HEIGHT    8/30/2006
11056   5102 SYDNEY HARBOUR COURT   HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         8/30/2006
11057   5103 GOLDEN GATE DRIVE      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD          9/1/2006
11058   5106 POLKA PLACE            HORTON - KILLEEN/TEMPLE/   SAEGERT RANCH       9/5/2006
11059   312 BIG TIMBER              HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS      9/5/2006
11060   320 PEANUT DRIVE            HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS      9/5/2006
11061   9819 RIVER LAND COURT       HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS      9/5/2006
11062   329 PEANUT DRIVE            HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS      9/5/2006
11063   4508 GOLDEN GATE DRIVE      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD          9/8/2006
11064   5005 COTTON COURT           HORTON - KILLEEN/TEMPLE/   SAEGERT RANCH       9/8/2006
11065   4705 DONEGAL BAY            HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD          9/8/2006
11066   225 SCARLET LANE            HORTON - KILLEEN/TEMPLE/   SAVANNAH HEIGHT    9/11/2006
11067   5004 COTTON COURT           HORTON - KILLEEN/TEMPLE/   SAEGERT RANCH      9/11/2006
11068   229 SCARLET LANE            HORTON - KILLEEN/TEMPLE/   SAVANNAH HEIGHT    9/11/2006
11069   5104 POLKA                  HORTON - KILLEEN/TEMPLE/   SAEGERT RANCH      9/11/2006
11070   231 SCARLET LANE            HORTON - KILLEEN/TEMPLE/   SAVANNAH HEIGHT    9/11/2006
11071   222 MEMORY LANE             HORTON - KILLEEN/TEMPLE/   SAVANNAH HEIGHT    9/11/2006
11072   5407 BARKEY                 HORTON - KILLEEN/TEMPLE/   SAEGERT RANCH      9/12/2006
11073   5204 WALTZ                  HORTON - KILLEEN/TEMPLE/   SAEGERT RANCH      9/12/2006
11074   4405 GOLDEN GATE DRIVE      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         9/15/2006
11075   5600 CHUCKWAGON             HORTON - KILLEEN/TEMPLE/   SAEGERT RANCH      9/15/2006
11076   5803 GRAPHITE DRIVE         HORTON - KILLEEN/TEMPLE/   WHITE ROCK EST     9/15/2006
11077   220 MEMORY LANE             HORTON - KILLEEN/TEMPLE/   SAVANNAH HEIGHT    9/15/2006
11078   4701 DONEGAL BAY COURT      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         9/15/2006
11079   245 SCARLET LANE            HORTON - KILLEEN/TEMPLE/   SAVANNAH HEIGHT    9/20/2006
11080   4605 CAUSEWAY COURT         HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         9/20/2006
11081   120 PEANUT DRIVE            HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS     9/21/2006
11082   9718 COW PAGE COURT         HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS     9/26/2006
11083   7104 BRANDON                HORTON - KILLEEN/TEMPLE/   VINEYARD           9/27/2006
11084   4700 DONEGAL BAY COURT      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         9/27/2006
11085   224 MEMORY LANE             HORTON - KILLEEN/TEMPLE/   SAVANNAH HEIGHT    9/27/2006
11086   4613 DONEGAL BAY COURT      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         9/27/2006
11087   4401 GOLDEN GATE DRIVE      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         9/28/2006
11088   4909 GOLDEN GATE DRIVE      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         9/28/2006
11089   5502 KNOB COURT             HORTON - KILLEEN/TEMPLE/   SAEGERT RANCH      9/29/2006
11090   5602 CHUCKWAGON             HORTON - KILLEEN/TEMPLE/   SAEGERT RANCH      9/29/2006
11091   5902 CHUCKWAGON             HORTON - KILLEEN/TEMPLE/   SAEGERT RANCH      9/29/2006
11092   5501 KNOB COURT             HORTON - KILLEEN/TEMPLE/   SAEGERT RANCH      9/29/2006
11093   5002 GOLDEN GATE DRIVE      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         9/29/2006
11094   232 LOTTIE LANE             HORTON - KILLEEN/TEMPLE/   SAVANNAH HEIGHT    9/29/2006
11095   4901 ROSE QUARTZ DRIVE      HORTON - KILLEEN/TEMPLE/   WHITE ROCK EST     10/3/2006
11096   5705 MOSAIC TRAIL           HORTON - KILLEEN/TEMPLE/   WHITE ROCK EST     10/3/2006
11097   5802 MOSAIC TRAIL           HORTON - KILLEEN/TEMPLE/   WHITE ROCK EST     10/3/2006
11098   4505 GOLDEN GATE DRIVE      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         10/4/2006
11099   4601 GOLDEN GATE DRIVE      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         10/4/2006
11100   4507 GOLDEN GATE DRIVE      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         10/4/2006
11101   2003 GREY FOX TRAIL         HORTON - KILLEEN/TEMPLE/   FOX CREEK          10/5/2006
11102   4601 CAUSEWAY COURT         HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         10/5/2006
11103   211 MEMORY LANE             HORTON - KILLEEN/TEMPLE/   SAVANNAH HEIGHT    10/5/2006
11104   5711 DRYSTONE LANE          HORTON - KILLEEN/TEMPLE/   WHITE ROCK EST     10/5/2006
11105   5801 DRYSTONE LANE          HORTON - KILLEEN/TEMPLE/   WHITE ROCK EST     10/7/2006
11106   5807 DRYSTONE LANE          HORTON - KILLEEN/TEMPLE/   WHITE ROCK EST    10/12/2006
11107   9808 RIVER LAND COURT       HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS    10/12/2006
11108   1809 LOBRECHT COVE          HORTON - KILLEEN/TEMPLE/   SAEGERT RANCH     10/17/2006


                                                                                              202
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 210 of 1053 PageID:
                                    17775

11109   4612 CAUSEWAY COURT         HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        10/17/2006
11110   4603 CAUSEWAY COURT         HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        10/17/2006
11111   4606 DONEGAL BAY COURT      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        10/17/2006
11112   4604 CAUSEWAY COURT         HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        10/17/2006
11113   4607 DONEGAL BAY COURT      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        10/17/2006
11114   4707 DONEGAL BAY COURT      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        10/19/2006
11115   4504 GOLDEN GATE DRIVE      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        10/19/2006
11116   4609 DONEGAL BAY COURT      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        10/19/2006
11117   5406 BARKEY COURT           HORTON - KILLEEN/TEMPLE/   SAEGERT RANCH     10/20/2006
11118   4509 CAUSEWAY COURT         HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        10/20/2006
11119   4513 DONEGAL BAY COURT      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        10/23/2006
11120   9807 RIVER LAND COURT       HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS    10/23/2006
11121   224 PEANUT DRIVE            HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS    10/23/2006
11122   4502 GOLDEN GATE DRIVE      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        10/24/2006
11123   5304 TWO STEP               HORTON - KILLEEN/TEMPLE/   SAEGERT RANCH     10/24/2006
11124   6711 AQUAMARINE DRIVE       HORTON - KILLEEN/TEMPLE/   WHITE ROCK EST    10/24/2006
11125   5603 CHUCKWAGON             HORTON - KILLEEN/TEMPLE/   SAEGERT RANCH     10/27/2006
11126   4406 GOLDEN GATE DRIVE      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        10/27/2006
11127   5901 DRYSTONE LANE          HORTON - KILLEEN/TEMPLE/   WHITE ROCK EST    10/31/2006
11128   4902 ROSE QUARTZ DRIVE      HORTON - KILLEEN/TEMPLE/   WHITE ROCK EST    10/31/2006
11129   4908 ROSE QUARTZ DRIVE      HORTON - KILLEEN/TEMPLE/   WHITE ROCK EST    10/31/2006
11130   5804 COBALT LANE            HORTON - KILLEEN/TEMPLE/   WHITE ROCK EST    10/31/2006
11131   5004 DONEGAL BAY COURT      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        10/31/2006
11132   5010 DONEGAL BAY COURT      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        10/31/2006
11133   5006 DONEGAL BAY COURT      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        10/31/2006
11134   5008 DONEGAL BAY COURT      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        10/31/2006
11135   5106 GOLDEN GATE DRIVE      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         11/1/2006
11136   5002 DONEGAL BAY COURT      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         11/1/2006
11137   5000 DONEGAL BAY COURT      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         11/1/2006
11138   2415 CAROLINE COURT         HORTON - KILLEEN/TEMPLE/   SAVANNAH HEIGHT    11/2/2006
11139   2016 GREY FOX TRAIL         HORTON - KILLEEN/TEMPLE/   FOX CREEK          11/6/2006
11140   4511 CAUSEWAY COURT         HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         11/6/2006
11141   4510 CAUSEWAY COURT         HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         11/6/2006
11142   4507 CAUSEWAY COURT         HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         11/6/2006
11143   4505 CAUSEWAY COURT         HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         11/6/2006
11144   5008 SYDNEY HARBOUR COURT   HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         11/7/2006
11145   209 LOTTIE LANE             HORTON - KILLEEN/TEMPLE/   SAVANNAH HEIGHT    11/7/2006
11146   9803 RIVER LAND COURT       HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS     11/7/2006
11147   241 SCARLET LANE            HORTON - KILLEEN/TEMPLE/   SAVANNAH HEIGHT    11/9/2006
11148   6819 AQUAMARINE DRIVE       HORTON - KILLEEN/TEMPLE/   WHITE ROCK EST     11/9/2006
11149   9726 COW PAGE COURT         HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS     11/9/2006
11150   9803 COW PAGE COURT         HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS     11/9/2006
11151   9727 RIVER LAND COURT       HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS     11/9/2006
11152   4406 SYDNEY HARBOUR COURT   HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        11/10/2006
11153   6713 AQUAMARINE DRIVE       HORTON - KILLEEN/TEMPLE/   WHITE ROCK EST    11/10/2006
11154   9812 RIVER LAND COURT       HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS    11/10/2006
11155   4812 CAUSEWAY COURT         HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        11/13/2006
11156   4503 GOLDEN GATE DRIVE      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        11/13/2006
11157   4508 DONEGAL BAY COURT      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        11/13/2006
11158   4509 DONEGAL BAY COURT      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        11/13/2006
11159   4703 CAUSEWAY COURT         HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        11/13/2006
11160   4703 DONEGAL BAY COURT      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        11/13/2006
11161   4607 CAUSEWAY COURT         HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        11/13/2006
11162   4600 CAUSEWAY COURT         HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        11/13/2006
11163   4508 CAUSEWAY COURT         HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        11/13/2006


                                                                                              203
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 211 of 1053 PageID:
                                    17776

11164   5101 GOLDEN GATE DRIVE     HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        11/14/2006
11165   2203 RYAN DRIVE            HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N     11/14/2006
11166   2301 RYAN DRIVE            HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N     11/14/2006
11167   2205 RYAN DRIVE            HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N     11/14/2006
11168   2308 VERNICE DRIVE         HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N     11/14/2006
11169   4705 CAUSEWAY COURT        HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        11/14/2006
11170   4602 CAUSEWAY COURT        HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        11/14/2006
11171   4513 CAUSEWAY COURT        HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        11/14/2006
11172   4900 ROSE QUARTZ DRIVE     HORTON - KILLEEN/TEMPLE/   WHITE ROCK EST    11/15/2006
11173   2308 RYAN DRIVE            HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N     11/15/2006
11174   2202 VERNICE DRIVE         HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N     11/15/2006
11175   4902 SELENITE COURT        HORTON - KILLEEN/TEMPLE/   WHITE ROCK EST    11/15/2006
11176   6401 NESSY DRIVE           HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        11/17/2006
11177   5005 GOLDEN GATE DRIVE     HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        11/17/2006
11178   6110 BLAYNEY DRIVE         HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        11/17/2006
11179   4203 AUBURN DRIVE          HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        11/17/2006
11180   2206 VERNICE DRIVE         HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N     11/20/2006
11181   2204 VERNICE DRIVE         HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N     11/20/2006
11182   215 LOTTIE LANE            HORTON - KILLEEN/TEMPLE/   SAVANNAH HEIGHT   11/22/2006
11183   2207 RYAN DRIVE            HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N     11/29/2006
11184   2302 VERNICE DRIVE         HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N     11/29/2006
11185   2208 VERNICE DRIVE         HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N     11/29/2006
11186   2303 ISABELLE DRIVE        HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N      12/4/2006
11187   2305 ISABELLE DRIVE        HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N      12/4/2006
11188   2307 ISABELLE DRIVE        HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N      12/4/2006
11189   2207 ISABELLE DRIVE        HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N      12/4/2006
11190   9820 RIVER LAND COURT      HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS     12/4/2006
11191   228 PEANUT DRIVE           HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS     12/4/2006
11192   2301 ISABELLE DRIVE        HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N      12/5/2006
11193   4709 DONEGAL BAY COURT     HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         12/5/2006
11194   2301 GRIFFIN DRIVE         HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N      12/6/2006
11195   2305 GRIFFIN DRIVE         HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N      12/6/2006
11196   2303 GRIFFIN DRIVE         HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N      12/6/2006
11197   2207 GRIFFIN DRIVE         HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N      12/6/2006
11198   6112 BLAYNEY DRIVE         HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         12/8/2006
11199   4205 AUBURN DRIVE          HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         12/8/2006
11200   316 PEANUT DRIVE           HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS    12/11/2006
11201   2201 RYAN DRIVE            HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N     12/12/2006
11202   3017 SCOTTSDALE DRIVE      HORTON - KILLEEN/TEMPLE/   FOX CREEK         12/12/2006
11203   2307 GRIFFIN DRIVE         HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N     12/12/2006
11204   4600 DONEGAL BAY COURT     HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        12/12/2006
11205   6308 NESSY DRIVE           HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        12/14/2006
11206   4603 DONEGAL BAY COURT     HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        12/14/2006
11207   6312 NESSY DRIVE           HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        12/18/2006
11208   6106 BLAYNEY DRIVE         HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        12/18/2006
11209   406 WEEPING WILLOW DRIVE   HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS    12/19/2006
11210   416 WEEPING WILLOW DRIVE   HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS    12/19/2006
11211   408 WEEPING WILLOW DRIVE   HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS    12/27/2006
11212   4604 DONEGAL BAY DRIVE     HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        12/28/2006
11213   4501 CAUSEWAY COURT        HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        12/28/2006
11214   5713 DRYSTONE LANE         HORTON - KILLEEN/TEMPLE/   WHITE ROCK EST    12/28/2006
11215   211 CLARK COVE             JAMES CARGILL              RUBY RANCH        12/14/2006
11216   2021 CUEVA DE ORO COVE     WILDE CUSTOM HOMES         LOST GOLD CAVE    10/26/2006
11217   12701 PALFREY DRIVE        PREPETITION MERCEDES       NORTHWOOD           1/6/2006
11218   12521 CENTRAL PARK         PREPETITION MERCEDES       STEINER RANCH       1/6/2006


                                                                                             204
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 212 of 1053 PageID:
                                    17777

11219   12537 CENTRAL PARK        PREPETITION MERCEDES   STEINER RANCH     1/6/2006
11220   11520 VIRIDIAN WAY        PREPETITION MERCEDES   CIRCLE C RANCH    1/9/2006
11221   12603 PALFREY DRIVE       PREPETITION MERCEDES   NORTHWOOD        1/10/2006
11222   7209 LAPIN COVE           PREPETITION MERCEDES   CIRCLE C RANCH   1/18/2006
11223   383 CULLEN BLVD.          PREPETITION MERCEDES   CULLEN COUNTRY   1/23/2006
11224   11309 VIRIDIAN WAY        PREPETITION MERCEDES   CIRCLE C RANCH   1/27/2006
11225   7409 MAGENTA LANE         PREPETITION MERCEDES   CIRCLE C RANCH   1/31/2006
11226   12613 PALFREY DRIVE       PREPETITION MERCEDES   NORTHWOOD        1/31/2006
11227   12509 PALFREY DRIVE       PREPETITION MERCEDES   NORTHWOOD        1/31/2006
11228   2929 CENTENNIAL OLYMPIC   PREPETITION MERCEDES   STEINER RANCH     2/3/2006
11229   11300 VIRIDIAN WAY        PREPETITION MERCEDES   CIRCLE C RANCH    2/6/2006
11230   11517 VIRIDIAN WAY        PREPETITION MERCEDES   CIRCLE C RANCH    2/8/2006
11231   11509 VIRIDIAN WAY        PREPETITION MERCEDES   CIRCLE C RANCH   2/13/2006
11232   11513 VIRIDIAN WAY        PREPETITION MERCEDES   CIRCLE C RANCH   2/16/2006
11233   11524 VIRIDIAN WAY        PREPETITION MERCEDES   CIRCLE C RANCH   2/16/2006
11234   7505 MAGENTA LANE         PREPETITION MERCEDES   CIRCLE C RANCH   2/20/2006
11235   11425 VIRIDIAN WAY        PREPETITION MERCEDES   CIRCLE C RANCH   2/20/2006
11236   113 LEAR AVENUE           PREPETITION MERCEDES   CULLEN COUNTRY   2/24/2006
11237   11312 VIRIDIAN WAY        PREPETITION MERCEDES   CIRCLE C RANCH    3/7/2006
11238   7508 MAGENTA LANE         PREPETITION MERCEDES   CIRCLE C RANCH    3/7/2006
11239   505 CULLEN DRIVE          PREPETITION MERCEDES   CULLEN COUNTRY    3/8/2006
11240   539 CULLEN BLVD.          PREPETITION MERCEDES   CULLEN COUNTRY    3/8/2006
11241   7025 VIRIDIAN LANE        PREPETITION MERCEDES   CIRCLE C RANCH   3/13/2006
11242   12515 PALFREY DRIVE       PREPETITION MERCEDES   NORTHWOOD        3/13/2006
11243   12504 PALFREY DRIVE       PREPETITION MERCEDES   NORTHWOOD        3/13/2006
11244   527 CULLEN BLVD.          PREPETITION MERCEDES   CULLEN COUNTRY   3/15/2006
11245   7120 VIRIDIAN LANE        PREPETITION MERCEDES   CIRCLE C RANCH   3/21/2006
11246   12502 PALFREY DRIVE       PREPETITION MERCEDES   NORTHWOOD        3/27/2006
11247   12505 PALFREY DRIVE       PREPETITION MERCEDES   NORTHWOOD        3/30/2006
11248   395 CULLEN BLVD.          PREPETITION MERCEDES   CULLEN COUNTRY    4/4/2006
11249   549 CULLEN BLVD.          PREPETITION MERCEDES   CULLEN COUNTRY    4/4/2006
11250   12703 PALFREY DRIVE       PREPETITION MERCEDES   NORTHWOOD        4/10/2006
11251   11317 VIRIDIAN WAY        PREPETITION MERCEDES   CIRCLE C RANCH   4/11/2006
11252   11413 VIRIDIAN WAY        PREPETITION MERCEDES   CIRCLE C RANCH   4/19/2006
11253   12609 LEE PARK LANE       PREPETITION MERCEDES   STEINER RANCH    4/21/2006
11254   12429 CENTRAL PARK        PREPETITION MERCEDES   STEINER RANCH    4/21/2006
11255   2325 GOLDEN GATE PARK     PREPETITION MERCEDES   STEINER RANCH    4/21/2006
11256   12601 PALFREY DRIVE       PREPETITION MERCEDES   NORTHWOOD        4/26/2006
11257   2405 GOLDEN GATE PARK     PREPETITION MERCEDES   STEINER RANCH    4/27/2006
11258   12621 LEE PARK LANE       PREPETITION MERCEDES   STEINER RANCH    4/27/2006
11259   7516 MAGENTA LANE         PREPETITION MERCEDES   CIRCLE C RANCH    5/2/2006
11260   12705 LEE PARK LANE       PREPETITION MERCEDES   STEINER RANCH     5/9/2006
11261   12625 LEE PARK LANE       PREPETITION MERCEDES   STEINER RANCH     5/9/2006
11262   2713 GOLDEN GATE PARK     PREPETITION MERCEDES   STEINER RANCH    5/10/2006
11263   7501 MAGENTA LANE         PREPETITION MERCEDES   CIRCLE C RANCH   5/11/2006
11264   12709 LEE PARK LANE       PREPETITION MERCEDES   STEINER RANCH    5/12/2006
11265   2321 GOLDEN GATE PARK     PREPETITION MERCEDES   STEINER RANCH    5/12/2006
11266   12325 CENTRAL PARK        PREPETITION MERCEDES   STEINER RANCH    5/17/2006
11267   12708 LEE PARK LANE       PREPETITION MERCEDES   STEINER RANCH    5/17/2006
11268   2605 GOLDEN GATE PARK     PREPETITION MERCEDES   STEINER RANCH    5/17/2006
11269   12329 CENTRAL PARK        PREPETITION MERCEDES   STEINER RANCH    5/17/2006
11270   7517 MAGENTA LANE         PREPETITION MERCEDES   CIRCLE C RANCH   5/19/2006
11271   11512 VIRIDIAN WAY        PREPETITION MERCEDES   CIRCLE C RANCH   5/23/2006
11272   7513 MAGENTA LANE         PREPETITION MERCEDES   CIRCLE C RANCH   5/23/2006
11273   533 CLARENCE COURT        PREPETITION MERCEDES   CULLEN COUNTRY   5/26/2006


                                                                                      205
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 213 of 1053 PageID:
                                    17778

11274   123 HARTKOPE STREET     PREPETITION MERCEDES   CULLEN COUNTRY   5/26/2006
11275   11416 VIRIDIAN WAY      PREPETITION MERCEDES   CIRCLE C RANCH   5/26/2006
11276   7404 MAGENTA LANE       PREPETITION MERCEDES   CIRCLE C RANCH   5/30/2006
11277   111 HARTKOPF STREET     PREPETITION MERCEDES   CULLEN COUNTRY    6/5/2006
11278   2601 GOLDEN GATE PARK   PREPETITION MERCEDES   STEINER RANCH     6/6/2006
11279   12501 MEMORIAL PARK     PREPETITION MERCEDES   STEINER RANCH     6/6/2006
11280   7212 LAPIN COVE         PREPETITION MERCEDES   CIRCLE C RANCH    6/6/2006
11281   12712 LEE PARK LANE     PREPETITION MERCEDES   STEINER RANCH    6/13/2006
11282   11304 VIRIDIAN WAY      PREPETITION MERCEDES   CIRCLE C RANCH   6/13/2006
11283   2305 GOLDEN GATE PARK   PREPETITION MERCEDES   STEINER RANCH    6/14/2006
11284   2701 GOLDEN GATE PARK   PREPETITION MERCEDES   STEINER RANCH    6/16/2006
11285   12328 CENTRAL PARK      PREPETITION MERCEDES   STEINER RANCH    6/16/2006
11286   11505 VIRIDIAN WAY      PREPETITION MERCEDES   CIRCLE C RANCH   6/16/2006
11287   12705 PALFREY DRIVE     PREPETITION MERCEDES   NORTHWOOD        6/19/2006
11288   2213 GOLDEN GATE PARK   PREPETITION MERCEDES   STEINER RANCH    6/21/2006
11289   495 CULLEN BLVD.        PREPETITION MERCEDES   CULLEN COUNTRY   6/28/2006
11290   12501 PALFREY DRIVE     PREPETITION MERCEDES   NORTHWOOD        6/28/2006
11291   571 CULLEN BOULEVARD    PREPETITION MERCEDES   CULLEN COUNTRY    7/3/2006
11292   525 CLARENCE COURT      PREPETITION MERCEDES   CULLEN COUNTRY   7/11/2006
11293   11308 VIRIDIAN WAY      PREPETITION MERCEDES   CIRCLE C RANCH   7/11/2006
11294   11400 VIRIDIAN WAY      PREPETITION MERCEDES   CIRCLE C RANCH   7/12/2006
11295   11316 VIRIDIAN WAY      PREPETITION MERCEDES   CIRCLE C RANCH   7/12/2006
11296   583 CULLEN BLVD.        PREPETITION MERCEDES   CULLEN COUNTRY   7/14/2006
11297   133 HARTKOPF STREET     PREPETITION MERCEDES   CULLEN COUNTRY   7/14/2006
11298   561 CULLEN BLVD.        PREPETITION MERCEDES   CULLEN COUNTRY   7/14/2006
11299   11429 VIRIDIAN WAY      PREPETITION MERCEDES   CIRCLE C RANCH   7/17/2006
11300   12717 LEE PARK LANE     PREPETITION MERCEDES   STEINER RANCH    7/19/2006
11301   12500 PALFREY DRIVE     PREPETITION MERCEDES   NORTHWOOD        7/20/2006
11302   2609 GOLDEN GATE PARK   PREPETITION MERCEDES   STEINER RANCH    7/21/2006
11303   1003 SUNFLOWER TRAIL    PREPETITION MERCEDES   SUNSET VALLEY    7/25/2006
11304   11408 VIRIDIAN WAY      PREPETITION MERCEDES   CIRCLE C RANCH   7/31/2006
11305   1010 SUNFLOWER TRAIL    PREPETITION MERCEDES   SUNSET VALLEY     8/4/2006
11306   1012 SUNFLOWER TRAIL    PREPETITION MERCEDES   SUNSET VALLEY     8/4/2006
11307   12424 CENTRAL PARK      PREPETITION MERCEDES   STEINER RANCH     8/8/2006
11308   12505 MEMORIAL PARK     PREPETITION MERCEDES   STEINER RANCH     8/8/2006
11309   11500 VIRIDIAN WAY      PREPETITION MERCEDES   CIRCLE C RANCH   8/10/2006
11310   402 CLARENCE COURT      PREPETITION MERCEDES   CULLEN COUNTRY   8/15/2006
11311   270 LEAR AVENUE         PREPETITION MERCEDES   CULLEN COUNTRY   8/15/2006
11312   125 LEAR AVENUE         PREPETITION MERCEDES   CULLEN COUNTRY   8/15/2006
11313   11516 VIRIDIAN WAY      PREPETITION MERCEDES   CIRCLE C RANCH   8/17/2006
11314   1014 SUNFLOWER TRAIL    PREPETITION MERCEDES   SUNSET VALLEY    8/18/2006
11315   1006 SUNFLOWER TRAIL    PREPETITION MERCEDES   SUNSET VALLEY    8/23/2006
11316   1018 SUNFLOWER TRAIL    PREPETITION MERCEDES   SUNSET VALLEY    8/24/2006
11317   12425 CENTRAL PARK      PREPETITION MERCEDES   STEINER RANCH    8/24/2006
11318   12413 CENTRAL PARK      PREPETITION MERCEDES   STEINER RANCH    8/24/2006
11319   468 CULLEN BLVD.        PREPETITION MERCEDES   CULLEN COUNTRY   8/29/2006
11320   265 LEAR AVENUE         PREPETITION MERCEDES   CULLEN COUNTRY   8/29/2006
11321   1020 SUNFLOWER TRAIL    PREPETITION MERCEDES   SUNSET VALLEY    8/29/2006
11322   253 LEAR AVENUE         PREPETITION MERCEDES   CULLEN COUNTRY   8/29/2006
11323   7208 LAPIN COVE         PREPETITION MERCEDES   CIRCLE C RANCH   8/29/2006
11324   11404 VIRIDIAN WAY      PREPETITION MERCEDES   CIRCLE C RANCH   8/31/2006
11325   7228 LAPIN COVE         PREPETITION MERCEDES   CIRCLE C RANCH    9/6/2006
11326   2409 GOLDEN GATE PARK   PREPETITION MERCEDES   STEINER RANCH     9/6/2006
11327   291 SALLE AVENUE        PREPETITION MERCEDES   CULLEN COUNTRY    9/8/2006
11328   1008 SUNFLOWER TRAIL    PREPETITION MERCEDES   SUNSET VALLEY     9/8/2006


                                                                                    206
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 214 of 1053 PageID:
                                    17779

11329   7405 MAGENTA LANE        PREPETITION MERCEDES        CIRCLE C RANCH     9/11/2006
11330   370 CLARENCE COURT       PREPETITION MERCEDES        CULLEN COUNTRY     9/14/2006
11331   2309 GOLDEN GATE PARK    PREPETITION MERCEDES        STEINER RANCH      9/15/2006
11332   484 CULLEN BLVD.         PREPETITION MERCEDES        CULLEN COUNTRY     9/18/2006
11333   7013 VIRIDIAN LANE       PREPETITION MERCEDES        CIRCLE C RANCH     9/21/2006
11334   11525 VIRIDIAN WAY       PREPETITION MERCEDES        CIRCLE C RANCH     9/21/2006
11335   7421 MAGENTA LANE        PREPETITION MERCEDES        CIRCLE C RANCH     9/22/2006
11336   7221 LAPIN COVE          PREPETITION MERCEDES        CIRCLE C RANCH     10/3/2006
11337   1011 SUNFLOWER TRAIL     PREPETITION MERCEDES        SUNSET VALLEY      10/3/2006
11338   1013 SUNFLOWER TRAIL     PREPETITION MERCEDES        SUNSET VALLEY      10/3/2006
11339   1015 SUNFLOWER TRAIL     PREPETITION MERCEDES        SUNSET VALLEY      10/3/2006
11340   11401 VIRIDIAN WAY       PREPETITION MERCEDES        CIRCLE C RANCH     10/5/2006
11341   11320 VIRIDIAN WAY       PREPETITION MERCEDES        CIRCLE C RANCH    10/16/2006
11342   11424 VIRIDIAN WAY       PREPETITION MERCEDES        CIRCLE C RANCH    10/16/2006
11343   11528 VIRIDIAN WAY       PREPETITION MERCEDES        CIRCLE C RANCH    10/16/2006
11344   13820 TERCEL TRACE       PREPETITION MERCEDES        SHADOW GLEN       10/18/2006
11345   13824 TERCEL TRACE       PREPETITION MERCEDES        SHADOW GLEN       10/18/2006
11346   11420 VIRIDIAN WAY       PREPETITION MERCEDES        CIRCLE C RANCH    10/19/2006
11347   11405 VIRIDIAN WAY       PREPETITION MERCEDES        CIRCLE C RANCH    10/20/2006
11348   11421 VIRIDIAN WAY       PREPETITION MERCEDES        CIRCLE C RANCH    10/20/2006
11349   11313 VIRIDIAN WAY       PREPETITION MERCEDES        CIRCLE C RANCH    10/23/2006
11350   1034 SUNFLOWER TRAIL     PREPETITION MERCEDES        SUNSET VALLEY     10/24/2006
11351   13813 TERCEL TRACE       PREPETITION MERCEDES        SHADOW GLEN       10/27/2006
11352   1024 SUNFLOWER TRAIL     PREPETITION MERCEDES        SUNSET VALLEY      11/1/2006
11353   12405 CENTRAL PARK       PREPETITION MERCEDES        STEINER RANCH      11/7/2006
11354   11521 VIRIDIAN WAY       PREPETITION MERCEDES        CIRCLE C RANCH     11/8/2006
11355   11412 VIRIDIAN WAY       PREPETITION MERCEDES        CIRCLE C RANCH     11/8/2006
11356   7009 VIRIDIAN WAY        PREPETITION MERCEDES        CIRCLE C RANCH    11/10/2006
11357   282 SALLE AVENUE         PREPETITION MERCEDES        CULLEN COUNTRY    11/13/2006
11358   424 CLARENCE COURT       PREPETITION MERCEDES        CULLEN COUNTRY    11/13/2006
11359   12312 CENTRAL PARK       PREPETITION MERCEDES        STEINER RANCH     11/15/2006
11360   1040 SUNFLOWER TRAIL     PREPETITION MERCEDES        SUNSET VALLEY     11/17/2006
11361   1028 SUNFLOWER TRAIL     PREPETITION MERCEDES        SUNSET VALLEY     11/17/2006
11362   13809 TERCEL TRACE       PREPETITION MERCEDES        SHADOW GLEN       11/20/2006
11363   292 SALLE AVENUE         PREPETITION MERCEDES        CULLEN COUNTRY    11/20/2006
11364   13612 GLEN CREEK COURT   PREPETITION MERCEDES        SHADOW GLEN       11/22/2006
11365   13816 TERCEL TRACE       PREPETITION MERCEDES        SHADOW GLEN       11/29/2006
11366   390 CLARENCE COURT       PREPETITION MERCEDES        CULLEN COUNTRY     12/4/2006
11367   1032 SUNFLOWER TRAIL     PREPETITION MERCEDES        SUNSET VALLEY      12/5/2006
11368   11305 VIRIDIAN WAY       PREPETITION MERCEDES        CIRCLE C RANCH     12/6/2006
11369   1030 SUNFLOWER TRAIL     PREPETITION MERCEDES        SUNSET VALLEY      12/7/2006
11370   1022 SUNFLOWER TRAIL     PREPETITION MERCEDES        SUNSET VALLEY      12/7/2006
11371   260 LEAR AVENUE          PREPETITION MERCEDES        CULLEN COUNTRY    12/13/2006
11372   11409 VIRIDIAN WAY       PREPETITION MERCEDES        CIRCLE C RANCH    12/14/2006
11373   2504 GOLDEN GATE PARK    PREPETITION MERCEDES        STEINER RANCH     12/21/2006
11374   113 FARM HOUSE ROAD      HOMES BY AVI (TEXAS), LP    BLANCO VISTA      12/18/2006
11375   105 FARM HOUSE ROAD      HOMES BY AVI (TEXAS), LP    BLANCO VISTA      12/18/2006
11376   101 FARM HOUSE RD        HOMES BY AVI (TEXAS), LP    BLANCO VISTA      12/18/2006
11377   109 FARM HOUSE ROAD      HOMES BY AVI (TEXAS), LP    BLANCO VISTA      12/18/2006
11378   17111 WHITETAIL RUN      ALTA VISTA CUSTOM HOMES,    GOLDENWOOD WEST   10/11/2006
11379   8724 BIG VIEW            C. PACKER                   RIVER PLACE       12/15/2006
11380   10312 MILKY WAY DRIVE    WGP HOLDINGS, LLC           RIVER PLACE       11/13/2006
11381   85 WALLER STREET         TRAVIS PEAK CONSTRUCTION,   AUSTIN            10/24/2006
11382   13220 CRYSTAL WAY        SANMAR HOMES INC.           HILLS OF TEXAS      1/3/2006
11383   13300 CRYSTAL WAY        SANMAR HOMES INC.           HILLS OF TEXAS      2/7/2006


                                                                                            207
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 215 of 1053 PageID:
                                    17780

11384   571 WOODLAND DRIVE          SANMAR HOMES INC.        CARL N            3/29/2006
11385   2521 WEST FITZHUGH RD       SANMAR HOMES INC.        DRIPPIN SPRING    7/13/2006
11386   404 N. CANYON WOOD DRIVE    SANMAR HOMES INC.        HILLS OF TEXAS    7/28/2006
11387   681 WOODLAND DRIVE          SANMAR HOMES INC.        HILLS OF TEXAS    11/8/2006
11388   11001 BALLY BUNION          WHITMORE, INC.           ONION CREEK        4/7/2006
11389   2541 C.R. 421               SHELLIE & KELLY MILLER   THRALL, TEXAS    12/15/2006
11390   4130 SPICEWOOD SPRINGS      MUSKIN COMPANY           CARL N             6/6/2006
11391   6212 KEN CARYL DRIVE        KB HOME                  SPRINGFIELD-KB     1/3/2006
11392   170 RUDY LANE               KB HOME                  WATERLEAF          1/4/2006
11393   118 BREAKAWAY ROAD          KB HOME                  SILVERADO          1/4/2006
11394   513 SANG SALOON ROAD        KB HOME                  SILVERADO          1/4/2006
11395   1633 EAST MESA PARK DRIVE   KB HOME                  CHISHOLM CROSS     1/4/2006
11396   3728 PALO PINTO COVE        KB HOME                  LAKESIDE           1/5/2006
11397   405 SUNRISE BLUFF           KB HOME                  SAGE MEADOWS       1/6/2006
11398   1864 BAYLAND STREET         KB HOME                  CHISHOLM CROSS     1/6/2006
11399   6308 RINGSBY ROAD           KB HOME                  SPRINGFIELD-KB     1/9/2006
11400   6310 RINGSBY ROAD           KB HOME                  SPRINGFIELD-KB     1/9/2006
11401   1847 BAYLAND STREET         KB HOME                  CHISHOLM CROSS    1/10/2006
11402   606 PADEN DRIVE             KB HOME                  SILVERADO         1/11/2006
11403   2309 SAGE CANYON DRIVE      KB HOME                  SILVERADO         1/11/2006
11404   2210 KASDAN PASS            KB HOME                  SILVERADO         1/16/2006
11405   401 BLANCO WOODS BLVD       KB HOME                  COUNTY LINE       1/16/2006
11406   100 BLANCO WOODS BLVD       KB HOME                  COUNTY LINE       1/16/2006
11407   1840 BAYLAND STREET         KB HOME                  CHISHOLM CROSS    1/17/2006
11408   7005 WALKUP LANE            KB HOME                  MCKINNEY PARK     1/18/2006
11409   4507 PEACH GROVE ROAD       KB HOME                  LOS ARBOLES       1/18/2006
11410   3521 CISCO TRAIL            KB HOME                  LAKESIDE          1/18/2006
11411   1544 GULF WAY               KB HOME                  LAKESIDE          1/18/2006
11412   1851 BAYLAND STREET         KB HOME                  CHISHOLM CROSS    1/18/2006
11413   1860 BAYLAND STREET         KB HOME                  CHISHOLM CROSS    1/18/2006
11414   1522 GULF WAY               KB HOME                  LAKESIDE          1/18/2006
11415   1303 CASA BLANCA COVE       KB HOME                  LAKESIDE          1/18/2006
11416   3657 TEXANA LOOP            KB HOME                  LAKESIDE          1/18/2006
11417   5506 APPLE ORCHARD LANE     KB HOME                  LOS ARBOLES       1/18/2006
11418   5605 APPLE ORCHARD LANE     KB HOME                  LOS ARBOLES       1/18/2006
11419   2503 PADEN CIRCLE           KB HOME                  SILVERADO         1/25/2006
11420   119 BREAKAWAY ROAD          KB HOME                  SILVERADO         1/25/2006
11421   218 RIM ROCK DRIVE          KB HOME                  WESTWOOD          1/26/2006
11422   8719 STARVIEW STREET        KB HOME                  SAGE MEADOWS      1/26/2006
11423   413 STARVIEW STREET         KB HOME                  SAGE MEADOWS      1/26/2006
11424   6809 WALKUP LANE            KB HOME                  MCKINNEY PARK     1/26/2006
11425   209 SUNNY BROOKE DRIVE      KB HOME                  WESTWOOD          1/27/2006
11426   6201 KEN CARYL DRIVE        KB HOME                  SPRINGFIELD-KB     2/1/2006
11427   3520 CISCO TRAIL            KB HOME                  LAKESIDE           2/1/2006
11428   7016 WALKUP LANE            KB HOME                  MCKINNEY PARK      2/1/2006
11429   7001 WALKUP LANE            KB HOME                  MCKINNEY PARK      2/1/2006
11430   124 BREAKAWAY ROAD          KB HOME                  SILVERADO          2/2/2006
11431   1331 ARIZONA MESA COVE      KB HOME                  CHISHOLM CROSS     2/2/2006
11432   2413 HOLLIS LANE            KB HOME                  SILVERADO          2/2/2006
11433   1320 ARIZONA MESA COVE      KB HOME                  CHISHOLM CROSS     2/7/2006
11434   6207 ROSEBOROUGH DRIVE      KB HOME                  SPRINGFIELD-KB     2/7/2006
11435   1700 CANDLELIGHT DRIVE      KB HOME                  WESTWOOD          2/10/2006
11436   2521 MIDNIGHT STAR DRIVE    KB HOME                  SILVERADO         2/13/2006
11437   618 PADEN DRIVE             KB HOME                  SILVERADO         2/13/2006
11438   425 STARVIEW STREET         KB HOME                  SAGE MEADOWS      2/13/2006


                                                                                           208
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 216 of 1053 PageID:
                                    17781

11439   7902 VERBANK VILLA DRIVE    KB HOME      SPRINGFIELD-KB    2/13/2006
11440   2500 PADEN CIRCLE           KB HOME      SILVERADO         2/14/2006
11441   2508 MCKENDRICK DRIVE       KB HOME      SILVERADO         2/14/2006
11442   2409 MCKENDRICK DRIVE       KB HOME      SILVERADO         2/14/2006
11443   211 SUNNY BROOKE DRIVE      KB HOME      WESTWOOD          2/15/2006
11444   2001 RIM ROCK DRIVE         KB HOME      WESTWOOD          2/15/2006
11445   1764 BAYLAND DRIVE          KB HOME      CHISHOLM CROSS    2/16/2006
11446   2411 MCKENDRICK DRIVE       KB HOME      SILVERADO         2/16/2006
11447   1520 GULF WAY               KB HOME      LAKESIDE          2/17/2006
11448   1518 GULF WAY               KB HOME      LAKESIDE          2/17/2006
11449   6908 WALKUP LANE            KB HOME      MCKINNEY PARK     2/17/2006
11450   7008 WALKUP LANE            KB HOME      MCKINNEY PARK     2/17/2006
11451   5605 VIEWPOINT DRIVE        KB HOME      LOS ARBOLES       2/20/2006
11452   6211 RINGSBY ROAD           KB HOME      SPRINGFIELD-KB    2/24/2006
11453   8014 VERBANK VILLA DRIVE    KB HOME      SPRINGFIELD-KB    2/24/2006
11454   6215 RINGSBY ROAD           KB HOME      SPRINGFIELD-KB    2/24/2006
11455   6205 ROSEBOROUGH DRIVE      KB HOME      SPRINGFIELD-KB    2/27/2006
11456   6209 RINGSBY ROAD           KB HOME      SPRINGFIELD-KB    2/27/2006
11457   1305 CASA BLANCA COVE       KB HOME      LAKESIDE          2/28/2006
11458   417 STARVIEW STREET         KB HOME      SAGE MEADOWS      2/28/2006
11459   8324 STARVIEW STREET        KB HOME      SAGE MEADOWS      2/28/2006
11460   8224 STARVIEW STREET        KB HOME      SAGE MEADOWS      2/28/2006
11461   1863 BAYLAND STREET         KB HOME      CHISHOLM CROSS    2/28/2006
11462   1609 EAST MESA PARK DRIVE   KB HOME      CHISHOLM CROSS    2/28/2006
11463   8605 SAGE MEADOW DRIVE      KB HOME      SAGE MEADOWS      2/28/2006
11464   1621 EAST MESA PARK DRIVE   KB HOME      CHISHOLM CROSS    2/28/2006
11465   8004 VERBANK VILLA DRIVE    KB HOME      SPRINGFIELD-KB     3/1/2006
11466   2507 MCKENDRICK DRIVE       KB HOME      SILVERADO          3/2/2006
11467   2202 EZRA COURT             KB HOME      SILVERADO          3/2/2006
11468   2204 EZRA COURT             KB HOME      SILVERADO          3/2/2006
11469   710 PADEN DRIVE             KB HOME      SILVERADO          3/2/2006
11470   616 PADEN DRIVE             KB HOME      SILVERADO          3/2/2006
11471   1308 ARIZONA MESA COVE      KB HOME      CHISHOLM CROSS     3/2/2006
11472   8010 RUNNING WATER DRIVE    KB HOME      SPRINGFIELD-KB     3/4/2006
11473   6206 KEN CARYL DRIVE        KB HOME      SPRINGFIELD-KB     3/4/2006
11474   4607 LYRA CIRCLE            KB HOME      LOS ARBOLES        3/6/2006
11475   206 COTTONTAIL DRIVE        KB HOME      WESTWOOD           3/6/2006
11476   7012 WALKUP LANE            KB HOME      MCKINNEY PARK      3/7/2006
11477   2201 SAGE CANYON DRIVE      KB HOME      SILVERADO          3/7/2006
11478   1859 BAYLAND STREET         KB HOME      CHISHOLM CROSS     3/8/2006
11479   421 STARVIEW STREET         KB HOME      SAGE MEADOWS      3/10/2006
11480   8412 STARVIEW STREET        KB HOME      SAGE MEADOWS      3/10/2006
11481   415 STARVIEW STREET         KB HOME      SAGE MEADOWS      3/10/2006
11482   409 GREENER DRIVE           KB HOME      WESTWOOD          3/11/2006
11483   2409 LAUREN LOOP            KB HOME      WESTWOOD          3/11/2006
11484   7004 WALKUP LANE            KB HOME      MCKINNEY PARK     3/13/2006
11485   6817 WALKUP LANE            KB HOME      MCKINNEY PARK     3/13/2006
11486   8109 VERBANK VILLA DRIVE    KB HOME      SPRINGFIELD       3/13/2006
11487   5613 APPLE ORCHARD LANE     KB HOME      LOS ARBOLES       3/13/2006
11488   2503 PETERSON DRIVE         KB HOME      SILVERADO         3/14/2006
11489   420 STARVIEW STREET         KB HOME      SAGE MEADOWS      3/14/2006
11490   6310 ROSEBOROUGH DRIVE      KB HOME      SPRINGFIELD-KB    3/16/2006
11491   1609 CANDLELIGHT DRIVE      KB HOME      WESTWOOD          3/16/2006
11492   400 GREENER DRIVE           KB HOME      WESTWOOD          3/16/2006
11493   1605 LIT CANDLE COVE        KB HOME      WESTWOOD          3/16/2006


                                                                               209
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 217 of 1053 PageID:
                                    17782

11494   1611 CANDLELIGHT DRIVE      KB HOME      WESTWOOD          3/16/2006
11495   1607 LIT CANDLE COVE        KB HOME      WESTWOOD          3/16/2006
11496   507 PASEO GRAND DRIVE       KB HOME      SILVERADO         3/20/2006
11497   8001 BANNOCK LANE           KB HOME      SPRINGFIELD-KB    3/21/2006
11498   1645 EAST MESA PARK DRIVE   KB HOME      CHISHOLM CROSS    3/21/2006
11499   1644 BAYLAND DRIVE          KB HOME      CHISHOLM CROSS    3/23/2006
11500   3717 PALO PINTO COVE        KB HOME      LAKESIDE          3/23/2006
11501   2207 SAGE CANYON DRIVE      KB HOME      SILVERADO         3/23/2006
11502   2519 PETERSON DRIVE         KB HOME      SILVERADO         3/23/2006
11503   702 PADEN DRIVE             KB HOME      SILVERADO         3/23/2006
11504   122 BREAKAWAY ROAD          KB HOME      SILVERADO         3/24/2006
11505   610 TRAIL DUST DRIVE        KB HOME      SILVERADO         3/24/2006
11506   1653 EAST MESA PARK DRIVE   KB HOME      CHISHOLM CROSS    3/31/2006
11507   1740 BAYLAND DRIVE          KB HOME      CHISHOLM CROSS    3/31/2006
11508   6808 QUINTON DRIVE          KB HOME      MCKINNEY PARK      4/3/2006
11509   6214 ROSEBOROUGH DRIVE      KB HOME      SPRINGFIELD-KB     4/3/2006
11510   1836 BAYLAND STREET         KB HOME      CHISHOLM CROSS     4/4/2006
11511   1844 BAYLAND STREET         KB HOME      CHISHOLM CROSS     4/4/2006
11512   1307 CASA BLANCA COVE       KB HOME      LAKESIDE           4/5/2006
11513   2112 CONN CREEK ROAD        KB HOME      SILVERADO          4/5/2006
11514   8608 QUINTON COVE           KB HOME      MCKINNEY PARK      4/5/2006
11515   704 PADEN DRIVE             KB HOME      SILVERADO          4/5/2006
11516   6200 KEN CARYL DRIVE        KB HOME      SPRINGFIELD-KB     4/5/2006
11517   7910 VERBANK VILLA DRIVE    KB HOME      SPRINGFIELD       4/11/2006
11518   6821 WALKUP LANE            KB HOME      MCKINNEY PARK     4/11/2006
11519   4617 PEACH GROVE ROAD       KB HOME      LOS ARBOLES       4/11/2006
11520   410 SUNRISE BLUFF           KB HOME      SAGE MEADOWS      4/13/2006
11521   419 STARVIEW STREET         KB HOME      SAGE MEADOWS      4/13/2006
11522   313 CROSSLAND COVE          KB HOME      WESTWOOD          4/13/2006
11523   8701 ALUM ROCK DRIVE        KB HOME      MCKINNEY PARK     4/13/2006
11524   8705 ALUM ROCK DRIVE        KB HOME      MCKINNEY PARK     4/13/2006
11525   706 PADEN DRIVE             KB HOME      SILVERADO         4/14/2006
11526   2114 CONN CREEK ROAD        KB HOME      SILVERADO         4/17/2006
11527   2520 MIDNIGHT STAR DRIVE    KB HOME      SILVERADO         4/17/2006
11528   2504 PADEN CIRCLE           KB HOME      SILVERADO         4/17/2006
11529   1327 ARIZONA MESA COVE      KB HOME      CHISHOLM CROSS    4/18/2006
11530   6904 QUINTON DRIVE          KB HOME      MCKINNEY PARK     4/18/2006
11531   1648 BAYLAND STREET         KB HOME      CHISHOLM CROSS    4/18/2006
11532   1629 EAST MESA PARK DRIVE   KB HOME      CHISHOLM CROSS    4/18/2006
11533   6820 QUINTON DRIVE          KB HOME      MCKINNEY PARK     4/18/2006
11534   1848 BAYLAND STREET         KB HOME      CHISHOLM CROSS    4/18/2006
11535   6208 ROSEBOROUHG DRIVE      KB HOME      SPRINGFIELD-KB    4/18/2006
11536   5801 CLEMENTINE LANE        KB HOME      LOS ARBOLES       4/20/2006
11537   5511 VIEWPOINT DRIVE        KB HOME      LOS ARBOLES       4/20/2006
11538   6213 RINGSBY ROAD           KB HOME      SPRINGFIELD-KB    4/20/2006
11539   1744 BAYLAND STREET         KB HOME      CHISHOLM CROSS    4/20/2006
11540   1856 BAYLAND STREET         KB HOME      CHISHOLM CROSS    4/20/2006
11541   1312 ARIZONA MESA COVE      KB HOME      CHISHOLM CROSS    4/20/2006
11542   423 STARVIEW STREET         KB HOME      SAGE MEADOWS      4/21/2006
11543   427 STARVIEW STREET         KB HOME      SAGE MEADOWS      4/21/2006
11544   6920 WALKUP LANE            KB HOME      MCKINNEY PARK     4/24/2006
11545   2507 PETERSON DRIVE         KB HOME      SILVERADO         4/24/2006
11546   613 WHISTLERS WALK          KB HOME      SILVERADO         4/26/2006
11547   509 PASEO GRAND DRIVE       KB HOME      SILVERADO         4/26/2006
11548   206 RAN ROAD                KB HOME      WESTWOOD          4/27/2006


                                                                               210
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 218 of 1053 PageID:
                                    17783

11549   1752 BAYLAND STREET         KB HOME      CHISHOLM CROSS    4/28/2006
11550   8623 STARVIEW STREET        KB HOME      SAGE MEADOWS       5/3/2006
11551   305 HARVEST MEADOW DRIVE    KB HOME      SAGE MEADOWS       5/3/2006
11552   2200 SAGE CANYON DRIVE      KB HOME      SILVERADO          5/3/2006
11553   2511 HENRY RIFLE ROAD       KB HOME      SILVERADO          5/3/2006
11554   320 STARVIEW STREET         KB HOME      SAGE MEADOWS       5/3/2006
11555   6311 ROSEBOROUGH DRIVE      KB HOME      SPRINGFIELD        5/3/2006
11556   8012 BANNOCK LANE           KB HOME      SPRINGFIELD-KB     5/3/2006
11557   1852 BAYLAND STREET         KB HOME      CHISHOLM CROSS     5/3/2006
11558   4612 LYRA CIRCLE            KB HOME      LOS ARBOLES        5/9/2006
11559   4619 PEACH GROVE ROAD       KB HOME      LOS ARBOLES        5/9/2006
11560   1636 BAYLAND STREET         KB HOME      CHISHOLM CROSS    5/10/2006
11561   6732 QUINTON DRIVE          KB HOME      MCKINNEY PARK     5/11/2006
11562   8015 BANNOCK LANE           KB HOME      SPRINGFIELD-KB    5/11/2006
11563   6210 ROSEBOROUGH DRIVE      KB HOME      SPRINGFIELD-KB    5/11/2006
11564   8012 VERBANK VILLA DRIVE    KB HOME      SPRINGFIELD-KB    5/12/2006
11565   8609 CURETON COVE           KB HOME      MCKINNEY PARK     5/12/2006
11566   610 PADEN DRIVE             KB HOME      SILVERADO         5/15/2006
11567   2201 EZRA COURT             KB HOME      SILVERADO         5/15/2006
11568   1625 EAST MESA PARK DRIVE   KB HOME      CHISHOLM CROSS    5/16/2006
11569   1726 EAST MESA PARK COVE    KB HOME      CHISHOLM CROSS    5/16/2006
11570   1736 BAYLAND STREET         KB HOME      CHISHOLM CROSS    5/16/2006
11571   8711 STARVIEW STREET        KB HOME      SAGE MEADOWS      5/17/2006
11572   217 RAN ROAD                KB HOME      WESTWOOD          5/17/2006
11573   8703 STARVIEW STREET        KB HOME      SAGE MEADOWS      5/17/2006
11574   313 FALLEN LEAF LANE        KB HOME      SAGE MEADOWS      5/17/2006
11575   8619 STARVIEW STREET        KB HOME      SAGE MEADOWS      5/17/2006
11576   207 RAN ROAD                KB HOME      WESTWOOD          5/17/2006
11577   216 RAN ROAD                KB HOME      WESTWOOD          5/17/2006
11578   5611 APPLE ORCHARD LANE     KB HOME      LOS ARBOLES       5/19/2006
11579   5307 VIEWPOINT DRIVE        KB HOME      LOS ARBOLES       5/19/2006
11580   1300 ARIZONA MESA COVE      KB HOME      CHISHOLM CROSS    5/23/2006
11581   4601 LYRA CIRCLE            KB HOME      LOS ARBOLES       5/23/2006
11582   2515 PETERSON DRIVE         KB HOME      SILVERADO         5/25/2006
11583   412 STARVIEW STREET         KB HOME      SAGE MEADOWS      5/25/2006
11584   410 STARVIEW STREET         KB HOME      SAGE MEADOWS      5/25/2006
11585   420 FALLEN LEAF LANE        KB HOME      SAGE MEADOWS      5/25/2006
11586   8416 STARVIEW STREET        KB HOME      SAGE MEADOWS      5/26/2006
11587   8724 STARVIEW STREET        KB HOME      SAGE MEADOWS      5/26/2006
11588   316 STARVIEW STREET         KB HOME      SAGE MEADOWS      5/26/2006
11589   8514 STARVIEW STREET        KB HOME      SAGE MEADOWS      5/26/2006
11590   602 PADEN DRIVE             KB HOME      SILVERADO         5/30/2006
11591   424 FALLEN LEAF LANE        KB HOME      SAGE MEADOWS      5/30/2006
11592   418 STARVIEW STREET         KB HOME      SAGE MEADOWS      5/30/2006
11593   416 FALLEN LEAF LANE        KB HOME      SAGE MEADOWS      5/30/2006
11594   1855 BAYLAND STREET         KB HOME      CHISHOLM CROSS    5/30/2006
11595   604 PADEN DRIVE             KB HOME      SILVERADO         5/30/2006
11596   404 SUNRISE BLUFF           KB HOME      SAGE MEADOWS      5/30/2006
11597   2503 MCKENDRICK DRIVE       KB HOME      SILVERADO         5/31/2006
11598   2501 MIDNIGHT STAR DRIVE    KB HOME      SILVERADO          6/1/2006
11599   2302 SAGE CANYON DRIVE      KB HOME      SILVERADO          6/1/2006
11600   6909 WALKUP LANE            KB HOME      MCKINNEY PARK      6/1/2006
11601   5700 CLEMENTINE LANE        KB HOME      LOS ARBOLES        6/1/2006
11602   5704 CLEMENTINE LANE        KB HOME      LOS ARBOLES        6/1/2006
11603   5507 APPLE ORCHARD LANE     KB HOME      LOS ARBOLES        6/1/2006


                                                                               211
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 219 of 1053 PageID:
                                    17784

11604   300 GREENER DRIVE          KB HOME       WESTWOOD           6/2/2006
11605   8604 CURETON COVE          KB HOME       MCKINNEY PARK      6/2/2006
11606   8604 KAMMEY COVE           KB HOME       MCKINNEY PARK      6/2/2006
11607   8613 KAMMEY COVE           KB HOME       MCKINNEY PARK      6/2/2006
11608   8605 QUINTON COVE          KB HOME       MCKINNEY PARK      6/2/2006
11609   8709 ALUM ROCK DRIVE       KB HOME       MCKINNEY PARK      6/2/2006
11610   1710 EAST MESA PARK COVE   KB HOME       CHISHOLM CROSS     6/6/2006
11611   1730 EAST MESA PARK COVE   KB HOME       CHISHOLM CROSS     6/6/2006
11612   7906 VERBANK VILLA DRIVE   KB HOME       SPRINGFIELD-KB     6/7/2006
11613   6204 KEN CARYL DRIVE       KB HOME       SPRINGFIELD        6/7/2006
11614   4610 MELLOW HOLLOW DR      KB HOME       LOS ARBOLES        6/7/2006
11615   202 LES COVE               KB HOME       WESTWOOD           6/8/2006
11616   6904 WALKUP LANE           KB HOME       MCKINNEY PARK      6/8/2006
11617   5611 VIEWPOINT DRIVE       KB HOME       LOS ARBOLES        6/9/2006
11618   1316 ARIZONA MESA COVE     KB HOME       CHISHOLM CROSS     6/9/2006
11619   7906 RINGSBY COVE          KB HOME       SPRINGFIELD       6/15/2006
11620   1839 BAYLAND STREET        KB HOME       CHISHOLM CROSS    6/19/2006
11621   1721 EAST MESA PARK CV     KB HOME       CHISHOLM CROSS    6/19/2006
11622   8015 RUNNING WATER DRIVE   KB HOME       SPRINGFIELD       6/21/2006
11623   1717 EAST MESA PARK CV     KB HOME       CHISHOLM CROSS    6/26/2006
11624   6824 QUINTON DRIVE         KB HOME       MCKINNEY PARK     6/27/2006
11625   8605 WILEY WAY             KB HOME       MCKINNEY PARK     6/27/2006
11626   5803 CLEMENTINE LANE       KB HOME       LOS ARBOLES       6/27/2006
11627   6900 WALKUP LANE           KB HOME       MCKINNEY PARK     6/27/2006
11628   6829 WALKUP LANE           KB HOME       MCKINNEY PARK     6/27/2006
11629   6712 QUINTON DRIVE         KB HOME       MCKINNEY PARK     6/27/2006
11630   8604 QUINTON COVE          KB HOME       MCKINNEY PARK     6/27/2006
11631   6908 QUINTON DRIVE         KB HOME       MCKINNEY PARK     6/27/2006
11632   6205 RINGSBY ROAD          KB HOME       SPRINGFIELD       6/28/2006
11633   7902 EUDORA LANE           KB HOME       SPRINGFIELD       6/28/2006
11634   1339 ARIZONA MESA COVE     KB HOME       CHISHOLM CROSS    6/30/2006
11635   8108 VERBANK VILLA DR      KB HOME       SPRINGFIELD        7/5/2006
11636   6816 QUINTON DRIVE         KB HOME       MCKINNEY PARK      7/5/2006
11637   18425 STAR GAZER           KB HOME       SPRING TRAILS      7/5/2006
11638   18421 STARGAZER            KB HOME       SPRING TRAILS      7/5/2006
11639   6724 QUINTON DRIVE         KB HOME       MCKINNEY PARK      7/5/2006
11640   6716 QUINTON DRIVE         KB HOME       MCKINNEY PARK      7/5/2006
11641   6605 QUINTON DRIVE         KB HOME       MCKINNEY PARK      7/5/2006
11642   7901 RINGSBY COVE          KB HOME       SPRINGFIELD        7/7/2006
11643   1336 ARIZONA MESA COVE     KB HOME       CHISHOLM CROSS    7/11/2006
11644   1343 ARIZONA MESA COVE     KB HOME       CHISHOLM CROSS    7/12/2006
11645   8601 CURETON COVE          KB HOME       MCKINNEY PARK     7/12/2006
11646   8608 KAMMEY COVE           KB HOME       MCKINNEY PARK     7/12/2006
11647   8008 VERBANK VILLA DRIVE   KB HOME       SPRINGFIELD       7/12/2006
11648   6204 ROSEBOROUGH DRIVE     KB HOME       SPRINGFIELD       7/12/2006
11649   6920 QUINTON DRIVE         KB HOME       MCKINNEY PARK     7/12/2006
11650   6621 QUINTON DRIVE         KB HOME       MCKINNEY PARK     7/12/2006
11651   6728 QUINTON DRIVE         KB HOME       MCKINNEY PARK     7/12/2006
11652   6801 WALKUP LANE           KB HOME       MCKINNEY PARK     7/12/2006
11653   1720 BAYLAND STREET        KB HOME       CHISHOLM CROSS    7/12/2006
11654   4604 MELLOW HOLLOW DRIVE   KB HOME       LOS ARBOLES       7/14/2006
11655   1725 EAST MESA PARK COVE   KB HOME       CHISHOLM CROSS    7/14/2006
11656   6828 QUINTON DRIVE         KB HOME       MCKINNEY PARK     7/19/2006
11657   4606 MELLOW HOLLOW DRIVE   KB HOME       LOS ARBOLES       7/20/2006
11658   8612 CURETON COVE          KB HOME       MCKINNEY PARK     7/20/2006


                                                                               212
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 220 of 1053 PageID:
                                    17785

11659   6901 WALKUP LANE            KB HOME      MCKINNEY PARK     7/20/2006
11660   6203 RINGSBY ROAD           KB HOME      SPRINGFIELD       7/21/2006
11661   8601 QUINTON COVE           KB HOME      MCKINNEY PARK     7/21/2006
11662   5505 SOUTH HEARSEY DRIVE    KB HOME      LOS ARBOLES       7/21/2006
11663   6313 KEN CARYL DRIVE        KB HOME      SPRINGFIELD       7/21/2006
11664   6200 ROSEBOROUGH DRIVE      KB HOME      SPRINGFIELD       7/21/2006
11665   5501 SOUTH HEARSEY DRIVE    KB HOME      LOS ARBOLES       7/21/2006
11666   1718 EAST MESA PARK COVE    KB HOME      CHISHOLM CROSS    7/24/2006
11667   1714 EAST MESA PARK COVE    KB HOME      CHISHOLM CROSS    7/26/2006
11668   1732 BAYLAND STREET         KB HOME      CHISHOLM CROSS    7/26/2006
11669   8106 VERBANK VILLA DRIVE    KB HOME      SPRINGFIELD       7/28/2006
11670   6900 QUINTON DRIVE          KB HOME      MCKINNEY PARK     7/28/2006
11671   6207 RINGSBY ROAD           KB HOME      SPRINGFIELD       7/28/2006
11672   5702 CLEMENTINE LANE        KB HOME      LOS ARBOLES       7/31/2006
11673   4613 PEACH GROVE ROAD       KB HOME      LOS ARBOLES       7/31/2006
11674   6206 ROSEBOROUGH DRIVE      KB HOME      SPRINGFIELD        8/2/2006
11675   1729 EAST MESA PARK COVE    KB HOME      CHISHOLM CROSS     8/2/2006
11676   8609 KAMMEY COVE            KB HOME      MCKINNEY PARK      8/3/2006
11677   4612 PEACH GROVE ROAD       KB HOME      LOS ARBOLES        8/4/2006
11678   1335 ARIZONA MESA COVE      KB HOME      CHISHOLM CROSS     8/8/2006
11679   6613 QUINTON DRIVE          KB HOME      MCKINNEY PARK      8/9/2006
11680   8632 WILEY WAY              KB HOME      MCKINNEY PARK      8/9/2006
11681   5405 VIEWPOINT DRIVE        KB HOME      LOS ARBOLES       8/10/2006
11682   8616 WILEY WAY              KB HOME      MCKINNEY PARK     8/17/2006
11683   1617 EAST MESA PARK COVE    KB HOME      CHISHOLM CROSS    8/18/2006
11684   6924 WALKUP LANE            KB HOME      MCKINNEY PARK     8/22/2006
11685   1304 ARIZONA MESA COVE      KB HOME      CHISHOLM CROSS    8/24/2006
11686   8624 WILEY WAY              KB HOME      MCKINNEY PARK     8/24/2006
11687   8628 WILEY WAY              KB HOME      MCKINNEY PARK     8/24/2006
11688   8904 IPSWICH BAY DRIVE      KB HOME      MCKINNEY PARK     8/29/2006
11689   8816 IPSWICH BAY DRIVE      KB HOME      MCKINNEY PARK     8/29/2006
11690   8900 IPSWICH BAY DRIVE      KB HOME      MCKINNEY PARK     8/29/2006
11691   6812 QUINTON DRIVE          KB HOME      MCKINNEY PARK     8/31/2006
11692   1823 BAYLAND STREET         KB HOME      CHISHOLM CROSS    8/31/2006
11693   1315 ARIZONA MESA COVE      KB HOME      CHISHOLM CROSS    8/31/2006
11694   1741 EAST MESA PARK COVE    KB HOME      CHISHOLM CROSS    8/31/2006
11695   8920 IPSWICH BAY DRIVE      KB HOME      MCKINNEY PARK     8/31/2006
11696   7904 VERBANK VILLA DRIVE    KB HOME      SPRINGFIELD        9/5/2006
11697   7908 VERBANK VILLA DRIVE    KB HOME      SPRINGFIELD        9/5/2006
11698   8916 IPSWICH BAY DRIVE      KB HOME      MCKINNEY PARK      9/6/2006
11699   9004 IPSWICH BAY DRIVE      KB HOME      MCKINNEY PARK      9/6/2006
11700   8924 IPSWICH BAY DRIVE      KB HOME      MCKINNEY PARK      9/6/2006
11701   9008 IPSWICH BAY DRIVE      KB HOME      MCKINNEY PARK      9/7/2006
11702   5502 APPLE ORCHARD LANE     KB HOME      LOS ARBOLES        9/7/2006
11703   9012 IPSWICH BAY DRIVE      KB HOME      MCKINNEY PARK      9/8/2006
11704   9016 IPSWICH BAY DRIVE      KB HOME      MCKINNEY PARK      9/8/2006
11705   4603 PEACH GROVE ROAD       KB HOME      LOS ARBOLES        9/8/2006
11706   1637 EAST MESA PARK DRIVE   KB HOME      CHISHOLM CROSS    9/12/2006
11707   6309 KEDINGTON STREET       KB HOME      MCKINNEY PARK     9/12/2006
11708   4615 PEACH GROVE ROAD       KB HOME      LOS ARBOLES       9/12/2006
11709   1657 EAST MESA PARK DRIVE   KB HOME      CHISHOLM CROSS    9/12/2006
11710   1705 EAST MESA PARK COVE    KB HOME      CHISHOLM CROSS    9/12/2006
11711   4610 LYRA CIRCLE            KB HOME      LOS ARBOLES       9/12/2006
11712   8704 WILEY WAY              KB HOME      MCKINNEY PARK     9/13/2006
11713   4502 MELLOW HOLLOW DRIVE    KB HOME      LOS ARBOLES       9/13/2006


                                                                               213
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 221 of 1053 PageID:
                                    17786

11714   6637 QUINTON DRIVE          KB HOME      MCKINNEY PARK     9/15/2006
11715   9005 IPSWICH BAY DRIVE      KB HOME      MCKINNEY PARK     9/19/2006
11716   6617 QUINTON DRIVE          KB HOME      MCKINNEY PARK     9/19/2006
11717   8928 IPSWICH BAY DRIVE      KB HOME      MCKINNEY PARK     9/19/2006
11718   9104 IPSWICH BAY DRIVE      KB HOME      MCKINNEY PARK     9/19/2006
11719   6916 QUINTON DRIVE          KB HOME      MCKINNEY PARK     9/20/2006
11720   6625 QUINTON DRIVE          KB HOME      MCKINNEY PARK     9/20/2006
11721   5507 SOUTH HEARSEY DRIVE    KB HOME      LOS ARBOLES       9/20/2006
11722   1608 BAYLAND STREET         KB HOME      CHISHOLM CROSS    9/20/2006
11723   4504 MELLOW HOLLOW DRIVE    KB HOME      LOS ARBOLES       9/20/2006
11724   5607 APPLE ORCHARD LANE     KB HOME      LOS ARBOLES       9/20/2006
11725   6824 WALKUP LANE            KB HOME      MCKINNEY PARK     9/20/2006
11726   5802 CLEMENTINE LANE        KB HOME      LOS ARBOLES       9/20/2006
11727   6317 KEDINGTON STREET       KB HOME      MCKINNEY PARK     9/27/2006
11728   4611 LYRA CIRCLE            KB HOME      LOS ARBOLES       9/27/2006
11729   4506 MELLOW HOLLOW DRIVE    KB HOME      LOS ARBOLES       9/27/2006
11730   1722 EAST MESA PARK COVE    KB HOME      CHISHOLM CROSS    9/29/2006
11731   6800 QUINTON DRIVE          KB HOME      MCKINNEY PARK     9/29/2006
11732   6609 QUINTON DRIVE          KB HOME      MCKINNEY PARK     10/2/2006
11733   9100 IPSWICH BAY DRIVE      KB HOME      MCKINNEY PARK     10/2/2006
11734   9024 IPSWICH BAY DRIVE      KB HOME      MCKINNEY PARK     10/4/2006
11735   9105 IPSWICH BAY DRIVE      KB HOME      MCKINNEY PARK     10/4/2006
11736   6312 KEDINGTON STREET       KB HOME      MCKINNEY PARK     10/5/2006
11737   6308 KEDINGTON STREET       KB HOME      MCKINNEY PARK     10/5/2006
11738   1733 EAST MESA PARK COVE    KB HOME      CHISHOLM CROSS    10/6/2006
11739   6202 ROSEBOROUGH DRIVE      KB HOME      SPRINGFIELD       10/6/2006
11740   1649 EAST MESA PARK DRIVE   KB HOME      CHISHOLM CROSS    10/6/2006
11741   6304 ROSEBOROUGH DRIVE      KB HOME      SPRINGFIELD      10/10/2006
11742   9017 IPSWICH BAY DRIVE      KB HOME      MCKINNEY PARK    10/10/2006
11743   4616 LYRA CIRCLE            KB HOME      LOS ARBOLES      10/11/2006
11744   5505 BEVIN COVE             KB HOME      LOS ARBOLES      10/11/2006
11745   6917 WALKUP LANE            KB HOME      MCKINNEY PARK    10/11/2006
11746   8700 WILEY WAY              KB HOME      MCKINNEY PARK    10/11/2006
11747   9113 IPSWICH BAY DRIVE      KB HOME      MCKINNEY PARK    10/23/2006
11748   4508 MELLOW HOLLOW DRIVE    KB HOME      LOS ARBOLES      10/23/2006
11749   1709 EAST MESA PARK COVE    KB HOME      CHISHOLM CROSS   10/24/2006
11750   1737 EAST MESA PARK COVE    KB HOME      CHISHOLM CROSS   10/30/2006
11751   9025 IPSWICH BAY DRIVE      KB HOME      MCKINNEY PARK    10/31/2006
11752   5312 APPLE ORCHARD LANE     KB HOME      LOS ARBOLES       11/1/2006
11753   8912 IPSWICH BAY DRIVE      KB HOME      MCKINNEY PARK     11/1/2006
11754   5705 CLEMENTINE LANE        KB HOME      LOS ARBOLES       11/1/2006
11755   8620 WILEY WAY              KB HOME      MCKINNEY PARK     11/2/2006
11756   6629 QUINTON DRIVE          KB HOME      MCKINNEY PARK     11/2/2006
11757   1832 BAYLAND STREET         KB HOME      CHISHOLM CROSS    11/8/2006
11758   6312 RINGSBY ROAD           KB HOME      SPRINGFIELD       11/9/2006
11759   8010 BANNOCK LANE           KB HOME      SPRINGFIELD       11/9/2006
11760   6313 KEDINGTON STREET       KB HOME      MCKINNEY PARK     11/9/2006
11761   6404 KEDINGTON STREET       KB HOME      MCKINNEY PARK     11/9/2006
11762   18701 PENCIL CACTUS DRIVE   KB HOME      SPRING TRAILS    11/13/2006
11763   6704 WALKUP LANE            KB HOME      MCKINNEY PARK    11/14/2006
11764   9000 IPSWICH BAY DRIVE      KB HOME      MCKINNEY PARK    11/14/2006
11765   1613 EAST MESA PARK DRIVE   KB HOME      CHISHOLM CROSS   11/15/2006
11766   1612 BAYLAND STREET         KB HOME      CHISHOLM CROSS   11/20/2006
11767   9020 IPSWICH BAY DRIVE      KB HOME      MCKINNEY PARK    11/20/2006
11768   5800 CLEMENTINE LANE        KB HOME      LOS ARBOLES      11/20/2006


                                                                               214
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 222 of 1053 PageID:
                                    17787

11769   8612 WILEY WAY              KB HOME                     MCKINNEY PARK     11/27/2006
11770   4604 PEACH GROVE ROAD       KB HOME                     LOS ARBOLES       11/27/2006
11771   5509 SOUTH HEARSEY DRIVE    KB HOME                     LOS ARBOLES        12/4/2006
11772   9120 IPSWICH BAY DRIVE      KB HOME                     MCKINNEY PARK      12/4/2006
11773   9108 IPSWICH BAY DRIVE      KB HOME                     MCKINNEY PARK      12/4/2006
11774   8621 WILEY WAY              KB HOME                     MCKINNEY PARK      12/4/2006
11775   6701 WALKUP LANE            KB HOME                     MCKINNEY PARK      12/6/2006
11776   4706 MELLOW HOLLOW DRIVE    KB HOME                     LOS ARBOLES        12/7/2006
11777   4703 MELLOW HOLLOW DRIVE    KB HOME                     LOS ARBOLES        12/7/2006
11778   5905 CLEMENTINE LANE        KB HOME                     LOS ARBOLES        12/7/2006
11779   4702 MELLOW HOLLOW DRIVE    KB HOME                     LOS ARBOLES        12/7/2006
11780   5907 CLEMENTINE LANE        KB HOME                     LOS ARBOLES        12/8/2006
11781   5913 CLEMENTINE LANE        KB HOME                     LOS ARBOLES        12/8/2006
11782   5911 CLEMENTINE LANE        KB HOME                     LOS ARBOLES        12/8/2006
11783   4611 PEACH GROVE ROAD       KB HOME                     LOS ARBOLES       12/11/2006
11784   9124 IPSWICH BAY DRIVE      KB HOME                     MCKINNEY PARK     12/11/2006
11785   9112 IPSWICH BAY DRIVE      KB HOME                     MCKINNEY PARK     12/12/2006
11786   1713 EAST MESA PARK COVE    KB HOME                     CHISHOLM CROSS    12/13/2006
11787   4608 MELLOW HOLLOW DRIVE    KB HOME                     LOS ARBOLES       12/13/2006
11788   4705 MELLOW HOLLOW DRIVE    KB HOME                     LOS ARBOLES       12/13/2006
11789   8717 ALUM ROCK DRIVE        KB HOME                     MCKINNEY PARK     12/14/2006
11790   8713 ALUM ROCK DRIVE        KB HOME                     MCKINNEY PARK     12/14/2006
11791   6301 KEDINGTON STREET       KB HOME                     MCKINNEY PARK     12/14/2006
11792   6413 KEDINGTON STREET       KB HOME                     MCKINNEY PARK     12/14/2006
11793   6201 RINGSBY ROAD           KB HOME                     SPRINGFIELD       12/14/2006
11794   9204 IPSWICH BAY DRIVE      KB HOME                     MCKINNEY PARK     12/14/2006
11795   6409 KEDINGTON STREET       KB HOME                     MCKINNEY PARK     12/14/2006
11796   6804 QUINTON DRIVE          KB HOME                     MCKINNEY PARK     12/18/2006
11797   6925 WALKUP LANE            KB HOME                     MCKINNEY PARK     12/18/2006
11798   6315 KEN CARYL DRIVE        KB HOME                     SPRINGFIELD       12/19/2006
11799   6407 KEN CARYL DRIVE        KB HOME                     SPRINGFIELD       12/19/2006
11800   1641 EAST MESA PARK DRIVE   KB HOME                     CHISHOLM CROSS    12/20/2006
11801   1835 BAYLAND STREET         KB HOME                     CHISHOLM CROSS    12/20/2006
11802   1804 BAYLAND STREET         KB HOME                     CHISHOLM CROSS    12/20/2006
11803   1820 BAYLAND STREET         KB HOME                     CHISHOLM CROSS    12/20/2006
11804   5608 APPLE ORCHARD LANE     KB HOME                     LOS ARBOLES       12/21/2006
11805   3216 BRASS BUTTONS TRAIL    DAVID KONRAD HOMES          APACHE SHORES       8/7/2006
11806   250 COUNTY ROAD 105         DANIEL RANGEL               SHANNON            8/17/2006
11807   7116 GREEN SHORES DRIVE     RICHARD BRIGHT CUSTOM HMS   GREEN SHORES       6/23/2006
11808   7304 MARCELL ST. UNIT A     IDEAL CUSTOM HOMES          AUSTIN             7/19/2006
11809   7304 MARCELL ST. UNIT B     IDEAL CUSTOM HOMES          AUSTIN             7/20/2006
11810   211 ALMQUIST STREET         LENNAR HOMES - AUSTIN       HUTTO PARKE         1/3/2006
11811   210 ALMQUIST STREET         LENNAR HOMES - AUSTIN       HUTTO PARKE         1/3/2006
11812   208 ALMQUIST STREET         LENNAR HOMES - AUSTIN       HUTTO PARKE         1/3/2006
11813   206 ALMQUIST STREET         LENNAR HOMES - AUSTIN       HUTTO PARKE         1/3/2006
11814   115 MAGNUM TRAIL            LENNAR HOMES - AUSTIN       HUNTER CROSSING     1/4/2006
11815   200 DARK HORSE LANE         LENNAR HOMES - AUSTIN       SHADOW CREEK        1/4/2006
11816   210 DARK HORSE LANE         LENNAR HOMES - AUSTIN       SHADOW CREEK        1/4/2006
11817   11400 DIMMIT STREET         LENNAR HOMES - AUSTIN       WILDHORSE CREEK     1/5/2006
11818   11402 DIMMIT STREET         LENNAR HOMES - AUSTIN       WILDHORSE CREEK     1/5/2006
11819   627 SHADOW CREEK BLVD.      LENNAR HOMES - AUSTIN       SHADOW CREEK        1/5/2006
11820   643 SHADOW CREEK BLVD.      LENNAR HOMES - AUSTIN       SHADOW CREEK        1/5/2006
11821   1001 ELMWOOD DRIVE          LENNAR HOMES - AUSTIN       G.TOWN VILLAGE      1/9/2006
11822   904 ELMWOOD DRIVE           LENNAR HOMES - AUSTIN       G.TOWN VILLAGE      1/9/2006
11823   113 BUSHMASTER BEND         LENNAR HOMES - AUSTIN       HUNTER CROSSING     1/9/2006


                                                                                               215
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 223 of 1053 PageID:
                                    17788

11824   117 MAGNUM TRAIL           LENNAR HOMES - AUSTIN   HUNTER CROSSING    1/9/2006
11825   611 HICKORY RUN DRIVE      LENNAR HOMES - AUSTIN   RED OAKS          1/10/2006
11826   608 HICKORY RUN DRIVE      LENNAR HOMES - AUSTIN   RED OAKS          1/11/2006
11827   10929 RELIANCE CREEK DR.   LENNAR HOMES - AUSTIN   PIONEER CROSS     1/11/2006
11828   10925 RELIANCE CREEK DR.   LENNAR HOMES - AUSTIN   PIONEER CROSS     1/11/2006
11829   302 HIDDEN BROOK LANE      LENNAR HOMES - AUSTIN   TERAVISTA         1/12/2006
11830   11404 DIMMIT STREET        LENNAR HOMES - AUSTIN   WILDHORSE CREEK   1/13/2006
11831   11406 DIMMIT STREET        LENNAR HOMES - AUSTIN   WILDHORSE CREEK   1/13/2006
11832   209 ALMQUIST STREET        LENNAR HOMES - AUSTIN   HUTTO PARKE       1/16/2006
11833   207 ALMQUIST STREET        LENNAR HOMES - AUSTIN   HUTTO PARKE       1/16/2006
11834   912 PORTCHESTER CASTLE     LENNAR HOMES - AUSTIN   HIGHLAND PARK     1/17/2006
11835   916 PORTCHESTER CASTLE     LENNAR HOMES - AUSTIN   HIGHLAND PARK     1/17/2006
11836   11410 DIMMIT STREET        LENNAR HOMES - AUSTIN   WILDHORSE CREEK   1/17/2006
11837   11408 DIMMIT STREET        LENNAR HOMES - AUSTIN   WILDHORSE CREEK   1/17/2006
11838   149 POPLARWOOD DRIVE       LENNAR HOMES - AUSTIN   AMBERWOOD         1/17/2006
11839   905 KENSINGTON CASTLE      LENNAR HOMES - AUSTIN   HIGHLAND PARK     1/18/2006
11840   900 KENSINGTON CASTLE      LENNAR HOMES - AUSTIN   HIGHLAND PARK     1/18/2006
11841   909 KENSINGTON CASTLE      LENNAR HOMES - AUSTIN   HIGHLAND PARK     1/18/2006
11842   908 PORTCHESTER CASTLE     LENNAR HOMES - AUSTIN   HIGHLAND PARK     1/23/2006
11843   19000 RAGLAN CASTLE        LENNAR HOMES - AUSTIN   HIGHLAND PARK     1/23/2006
11844   19004 RAGLAN CASTLE        LENNAR HOMES - AUSTIN   HIGHLAND PARK     1/23/2006
11845   204 ALMQUIST STREET        LENNAR HOMES - AUSTIN   HUTTO PARKE       1/23/2006
11846   202 ALMQUIST STREET        LENNAR HOMES - AUSTIN   HUTTO PARKE       1/23/2006
11847   116 POPLARWOOD DRIVE       LENNAR HOMES - AUSTIN   AMBERWOOD         1/24/2006
11848   133 POPLARWOOD DRIVE       LENNAR HOMES - AUSTIN   AMBERWOOD         1/24/2006
11849   908 KENSINGTON CASTLE      LENNAR HOMES - AUSTIN   HIGHLAND PARK     1/24/2006
11850   1001 KENSINGTON CASTLE     LENNAR HOMES - AUSTIN   HIGHLAND PARK     1/24/2006
11851   684 SHADOW CREEK BLVD.     LENNAR HOMES - AUSTIN   SHADOW CREEK      1/24/2006
11852   192 DARK HORSE LANE        LENNAR HOMES - AUSTIN   SHADOW CREEK      1/24/2006
11853   610 HICKORY RUN DRIVE      LENNAR HOMES - AUSTIN   RED OAKS          1/24/2006
11854   698 SHADOW CREEK BLVD.     LENNAR HOMES - AUSTIN   SHADOW CREEK      1/24/2006
11855   18400 DAWSON CREEK DR.     LENNAR HOMES - AUSTIN   HIDDEN LAKE       1/25/2006
11856   607 HICKORY RUN DRIVE      LENNAR HOMES - AUSTIN   RED OAKS          1/25/2006
11857   609 HICKORY RUN DRIVE      LENNAR HOMES - AUSTIN   RED OAKS          1/25/2006
11858   901 ELMWOOD DRIVE          LENNAR HOMES - AUSTIN   G.TOWN VILLAGE    1/25/2006
11859   902 ELMWOOD DRIVE          LENNAR HOMES - AUSTIN   G.TOWN VILLAGE    1/25/2006
11860   141 POPLARWOOD DRIVE       LENNAR HOMES - AUSTIN   AMBERWOOD         1/25/2006
11861   182 DARK HORSE LANE        LENNAR HOMES - AUSTIN   SHADOW CREEK      1/27/2006
11862   4024 LAKE EDGE WAY         LENNAR HOMES - AUSTIN   HIDDEN LAKE       1/30/2006
11863   10928 RELIANCE CREEK       LENNAR HOMES - AUSTIN   PIONEER CROSS     1/30/2006
11864   157 POPLARWOOD DRIVE       LENNAR HOMES - AUSTIN   AMBERWOOD         1/30/2006
11865   125 POPLARWOOD DRIVE       LENNAR HOMES - AUSTIN   AMBERWOOD         1/31/2006
11866   10924 RELIANCE CREEK       LENNAR HOMES - AUSTIN   PIONEER CROSS     1/31/2006
11867   10937 RELIANCE CREEK       LENNAR HOMES - AUSTIN   PIONEER CROSS     1/31/2006
11868   10933 RELIANCE CREEK       LENNAR HOMES - AUSTIN   PIONEER CROSS     1/31/2006
11869   606 HICKORY RUN DRIVE      LENNAR HOMES - AUSTIN   RED OAKS           2/2/2006
11870   111 BUSHMASTER BEND        LENNAR HOMES - AUSTIN   HUNTER CROSSING    2/2/2006
11871   109 BUSHMASTER BEND        LENNAR HOMES - AUSTIN   HUNTER CROSSING    2/2/2006
11872   108 THOMPSON TRAIL         LENNAR HOMES - AUSTIN   HUNTER CROSSING    2/2/2006
11873   110 THOMPSON TRAIL         LENNAR HOMES - AUSTIN   HUNTER CROSSING    2/2/2006
11874   172 DARK HORSE LANE        LENNAR HOMES - AUSTIN   SHADOW CREEK       2/2/2006
11875   162 DARK HORSE LANE        LENNAR HOMES - AUSTIN   SHADOW CREEK       2/2/2006
11876   4316 HIDDEN LAKE           LENNAR HOMES - AUSTIN   HIDDEN LAKE        2/3/2006
11877   4312 HIDDEN LAKE           LENNAR HOMES - AUSTIN   HIDDEN LAKE        2/3/2006
11878   602 HICKORY RUN DRIVE      LENNAR HOMES - AUSTIN   RED OAKS           2/3/2006


                                                                                         216
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 224 of 1053 PageID:
                                    17789

11879   905 ELMWOOD DRIVE        LENNAR HOMES - AUSTIN   G.TOWN VILLAGE     2/3/2006
11880   903 ELMWOOD DRIVE        LENNAR HOMES - AUSTIN   G.TOWN VILLAGE     2/3/2006
11881   11500 DIMMIT STREET      LENNAR HOMES - AUSTIN   WILDHORSE CREEK    2/6/2006
11882   11502 DIMMIT STREET      LENNAR HOMES - AUSTIN   WILDHORSE CREEK    2/6/2006
11883   909 BALMORAL CASTLE      LENNAR HOMES - AUSTIN   HIGHLAND PARK      2/6/2006
11884   11504 DIMMIT STREET      LENNAR HOMES - AUSTIN   WILDHORSE CREEK    2/6/2006
11885   11506 DIMMIT STREET      LENNAR HOMES - AUSTIN   WILDHORSE CREEK    2/6/2006
11886   904 BALMORAL CASTLE      LENNAR HOMES - AUSTIN   HIGHLAND PARK      2/7/2006
11887   900 BALMORAL CASTLE      LENNAR HOMES - AUSTIN   HIGHLAND PARK      2/7/2006
11888   505 ROSEDALE BLVD.       LENNAR HOMES - AUSTIN   G.TOWN VILLAGE     2/7/2006
11889   503 ROSEDALE BLVD.       LENNAR HOMES - AUSTIN   G.TOWN VILLAGE     2/7/2006
11890   111 THOMPSON TRAIL       LENNAR HOMES - AUSTIN   HUNTER CROSSING    2/8/2006
11891   109 THOMPSON TRAIL       LENNAR HOMES - AUSTIN   HUNTER CROSSING    2/8/2006
11892   913 BALMORAL CASTLE      LENNAR HOMES - AUSTIN   HIGHLAND PARK      2/9/2006
11893   156 POPLARWOOD DRIVE     LENNAR HOMES - AUSTIN   AMBERWOOD          2/9/2006
11894   164 POPLARWOOD DRIVE     LENNAR HOMES - AUSTIN   AMBERWOOD          2/9/2006
11895   172 POPLARWOOD DRIVE     LENNAR HOMES - AUSTIN   AMBERWOOD          2/9/2006
11896   155 DARK HORSE LANE      LENNAR HOMES - AUSTIN   SHADOW CREEK       2/9/2006
11897   284 COACH DRIVE          LENNAR HOMES - AUSTIN   SHADOW CREEK       2/9/2006
11898   205 ALMQUIST STREET      LENNAR HOMES - AUSTIN   HUTTO PARKE        2/9/2006
11899   203 ALMQUIST STREET      LENNAR HOMES - AUSTIN   HUTTO PARKE        2/9/2006
11900   604 HICKORY RUN DRIVE    LENNAR HOMES - AUSTIN   RED OAKS          2/13/2006
11901   905 BALMORAL CASTLE      LENNAR HOMES - AUSTIN   HIGHLAND PARK     2/13/2006
11902   4404 HIDDEN LAKE         LENNAR HOMES - AUSTIN   HIDDEN LAKE       2/14/2006
11903   4400 HIDDEN LAKE         LENNAR HOMES - AUSTIN   HIDDEN LAKE       2/14/2006
11904   901 BALMORAL CASTLE      LENNAR HOMES - AUSTIN   HIGHLAND PARK     2/17/2006
11905   11508 DIMMIT STREET      LENNAR HOMES - AUSTIN   WILDHORSE CREEK   2/17/2006
11906   904 PORTCHESTER CASTLE   LENNAR HOMES - AUSTIN   HIGHLAND PARK     2/17/2006
11907   4412 HIDDEN LAKE         LENNAR HOMES - AUSTIN   HIDDEN LAKE       2/17/2006
11908   137 DARK HORSE LANE      LENNAR HOMES - AUSTIN   SHADOW CREEK      2/17/2006
11909   136 DARK HORSE LANE      LENNAR HOMES - AUSTIN   SHADOW CREEK      2/17/2006
11910   4408 HIDDEN LAKE         LENNAR HOMES - AUSTIN   HIDDEN LAKE       2/20/2006
11911   904 KENSINGTON CASTLE    LENNAR HOMES - AUSTIN   HIGHLAND PARK     2/22/2006
11912   1224 CHERRYWOOD          LENNAR HOMES - AUSTIN   AMBERWOOD         2/22/2006
11913   1212 CHERRYWOOD          LENNAR HOMES - AUSTIN   AMBERWOOD         2/22/2006
11914   1218 CHERRYWOOD          LENNAR HOMES - AUSTIN   AMBERWOOD         2/22/2006
11915   452 FALCON LANE          LENNAR HOMES - AUSTIN   SUMMERLYNN        2/24/2006
11916   448 FALCON LANE          LENNAR HOMES - AUSTIN   SUMMERLYNN        2/24/2006
11917   207 SAUL STREET          LENNAR HOMES - AUSTIN   HUTTO PARKE       2/27/2006
11918   209 SAUL STREET          LENNAR HOMES - AUSTIN   HUTTO PARKE       2/27/2006
11919   212 MOURNING DOVE LANE   LENNAR HOMES - AUSTIN   SUMMERLYNN        2/27/2006
11920   4416 HIDDEN LAKE         LENNAR HOMES - AUSTIN   HIDDEN LAKE        3/1/2006
11921   114 THOMPSON TRAIL       LENNAR HOMES - AUSTIN   HUNTER CROSSING    3/1/2006
11922   112 THOMPSON TRAIL       LENNAR HOMES - AUSTIN   HUNTER CROSSING    3/1/2006
11923   11000 RELIANCE CREEK     LENNAR HOMES - AUSTIN   PIONEER CROSS      3/3/2006
11924   10932 RELIANCE CREEK     LENNAR HOMES - AUSTIN   PIONEER CROSS      3/3/2006
11925   399 SHADOW CREEK BLVD.   LENNAR HOMES - AUSTIN   SHADOW CREEK       3/3/2006
11926   456 FALCON LANE          LENNAR HOMES - AUSTIN   SUMMERLYNN         3/3/2006
11927   460 FALCON LANE          LENNAR HOMES - AUSTIN   SUMMERLYNN         3/3/2006
11928   500 FALCON LANE          LENNAR HOMES - AUSTIN   SUMMERLYNN         3/3/2006
11929   504 FALCON LANE          LENNAR HOMES - AUSTIN   SUMMERLYNN         3/3/2006
11930   509 ROSEDALE BLVD.       LENNAR HOMES - AUSTIN   G.TOWN VILLAGE     3/6/2006
11931   507 ROSEDALE BLVD.       LENNAR HOMES - AUSTIN   G.TOWN VILLAGE     3/6/2006
11932   413 SHADOW CREEK BLVD.   LENNAR HOMES - AUSTIN   SHADOW CREEK       3/6/2006
11933   19008 RAGLAN CASTLE      LENNAR HOMES - AUSTIN   HIGHLAND PARK      3/7/2006


                                                                                       217
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 225 of 1053 PageID:
                                    17790

11934   908 BALMORAL CASTLE        LENNAR HOMES - AUSTIN   HIGHLAND PARK      3/7/2006
11935   425 SHADOW CREEK BLVD.     LENNAR HOMES - AUSTIN   SHADOW CREEK       3/8/2006
11936   439 SHADOW CREEK BLVD.     LENNAR HOMES - AUSTIN   SHADOW CREEK       3/8/2006
11937   154 DARK HORSE LANE        LENNAR HOMES - AUSTIN   SHADOW CREEK       3/8/2006
11938   144 DARK HORSE LANE        LENNAR HOMES - AUSTIN   SHADOW CREEK       3/8/2006
11939   12120 ATHENS STREET        LENNAR HOMES - AUSTIN   WILDHORSE CREEK    3/9/2006
11940   12118 ATHENS STREET        LENNAR HOMES - AUSTIN   WILDHORSE CREEK    3/9/2006
11941   12116 ATHENS STREET        LENNAR HOMES - AUSTIN   WILDHORSE CREEK    3/9/2006
11942   4029 LAKE EDGE WAY         LENNAR HOMES - AUSTIN   HIDDEN LAKE       3/14/2006
11943   4033 LAKE EDGE WAY         LENNAR HOMES - AUSTIN   HIDDEN LAKE       3/14/2006
11944   300 SAUL STREET            LENNAR HOMES - AUSTIN   HUTTO PARKE       3/15/2006
11945   206 SAUL STREET            LENNAR HOMES - AUSTIN   HUTTO PARKE       3/15/2006
11946   11005 RELIANCE CREEK       LENNAR HOMES - AUSTIN   PIONEER CROSS     3/17/2006
11947   11001 RELIANCE CREEK       LENNAR HOMES - AUSTIN   PIONEER CROSS     3/17/2006
11948   11008 RELIANCE CREEK       LENNAR HOMES - AUSTIN   PIONEER CROSS     3/17/2006
11949   11004 RELIANCE CREEK       LENNAR HOMES - AUSTIN   PIONEER CROSS     3/17/2006
11950   308 GOLDEN EAGLE           LENNAR HOMES - AUSTIN   SUMMERLYNN        3/17/2006
11951   512 FALCON LANE            LENNAR HOMES - AUSTIN   SUMMERLYNN        3/17/2006
11952   216 MOURNING DOVE          LENNAR HOMES - AUSTIN   SUMMERLYNN        3/17/2006
11953   300 GOLDEN EAGLE           LENNAR HOMES - AUSTIN   SUMMERLYNN        3/20/2006
11954   304 GOLDEN EAGLE           LENNAR HOMES - AUSTIN   SUMMERLYNN        3/20/2006
11955   465 SHADOW CREEK BLVD.     LENNAR HOMES - AUSTIN   SHADOW CREEK      3/20/2006
11956   451 SHADOW CREEK BLVD.     LENNAR HOMES - AUSTIN   SHADOW CREEK      3/20/2006
11957   115 THOMPSON TRAIL         LENNAR HOMES - AUSTIN   HUNTER CROSSING   3/20/2006
11958   113 THOMPSON TRAIL         LENNAR HOMES - AUSTIN   HUNTER CROSSING   3/20/2006
11959   508 FALCON LANE            LENNAR HOMES - AUSTIN   SUMMERLYNN        3/20/2006
11960   12125 BASTROP STREET       LENNAR HOMES - AUSTIN   WILDHORSE CREEK   3/22/2006
11961   12123 BASTROP STREET       LENNAR HOMES - AUSTIN   WILDHORSE CREEK   3/22/2006
11962   916 BALMORAL CASTLE        LENNAR HOMES - AUSTIN   HIGHLAND PARK     3/24/2006
11963   920 BALMORAL CASTLE        LENNAR HOMES - AUSTIN   HIGHLAND PARK     3/24/2006
11964   921 ABBEYGLEN CASTLE DR.   LENNAR HOMES - AUSTIN   HIGHLAND PARK     3/30/2006
11965   917 ABBEYGLEN CASTLE DR.   LENNAR HOMES - AUSTIN   HIGHLAND PARK     3/30/2006
11966   11013 RELIANCE CREEK       LENNAR HOMES - AUSTIN   PIONEER CROSS     3/30/2006
11967   913 ABBEYGLEN CASTLE       LENNAR HOMES - AUSTIN   HIGHLAND PARK     3/30/2006
11968   11009 RELIANCE CREEK       LENNAR HOMES - AUSTIN   PIONEER CROSS      4/3/2006
11969   909 ABBEYGLEN CASTLE       LENNAR HOMES - AUSTIN   HIGHLAND PARK      4/3/2006
11970   372 DARK HORSE LANE        LENNAR HOMES - AUSTIN   SHADOW CREEK       4/5/2006
11971   382 DARK HORSE LANE        LENNAR HOMES - AUSTIN   SHADOW CREEK       4/5/2006
11972   312 GOLDEN EAGLE LANE      LENNAR HOMES - AUSTIN   SUMMERLYNN         4/6/2006
11973   364 DARK HORSE LANE        LENNAR HOMES - AUSTIN   SHADOW CREEK       4/6/2006
11974   101 PURPLE MARTIN COVE     LENNAR HOMES - AUSTIN   SUMMERLYNN         4/6/2006
11975   912 BALMORAL CASTLE        LENNAR HOMES - AUSTIN   HIGHLAND PARK      4/7/2006
11976   4105 LAKE EDGE WAY         LENNAR HOMES - AUSTIN   HIDDEN LAKE        4/7/2006
11977   4101 LAKE EDGE WAY         LENNAR HOMES - AUSTIN   HIDDEN LAKE        4/7/2006
11978   316 GOLDEN EAGLE LANE      LENNAR HOMES - AUSTIN   SUMMERLYNN        4/11/2006
11979   516 FALCON LANE            LENNAR HOMES - AUSTIN   SUMMERLYNN        4/11/2006
11980   493 SHADOW CREEK BLVD.     LENNAR HOMES - AUSTIN   SHADOW CREEK      4/13/2006
11981   479 SHADOW CREEK BLVD.     LENNAR HOMES - AUSTIN   SHADOW CREEK      4/13/2006
11982   203 SAUL STREET            LENNAR HOMES - AUSTIN   HUTTO PARKE       4/14/2006
11983   205 SAUL STREET            LENNAR HOMES - AUSTIN   HUTTO PARKE       4/14/2006
11984   1603 LIBERTY OAKS BLVD.    LENNAR HOMES - AUSTIN   RED OAKS          4/17/2006
11985   1607 LIBERTY OAKS BLVD.    LENNAR HOMES - AUSTIN   RED OAKS          4/17/2006
11986   101 MAGNUM TRAIL           LENNAR HOMES - AUSTIN   HUNTER CROSSING   4/17/2006
11987   103 MAGNUM TRAIL           LENNAR HOMES - AUSTIN   HUNTER CROSSING   4/17/2006
11988   505 SHADOW CREEK BLVD.     LENNAR HOMES - AUSTIN   SHADOW CREEK      4/18/2006


                                                                                         218
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 226 of 1053 PageID:
                                    17791

11989   519 SHADOW CREEK BLVD.     LENNAR HOMES - AUSTIN   SHADOW CREEK      4/18/2006
11990   320 GOLDEN EAGLE LANE      LENNAR HOMES - AUSTIN   SUMMERLYNN        4/18/2006
11991   105 PURPLE MARTIN COVE     LENNAR HOMES - AUSTIN   SUMMERLYNN        4/18/2006
11992   109 PURPLE MARTIN COVE     LENNAR HOMES - AUSTIN   SUMMERLYNN        4/18/2006
11993   4113 LAKE EDGE WAY         LENNAR HOMES - AUSTIN   HIDDEN LAKE       4/19/2006
11994   4109 LAKE EDGE WAY         LENNAR HOMES - AUSTIN   HIDDEN LAKE       4/19/2006
11995   328 GOLDEN EAGLE LANE      LENNAR HOMES - AUSTIN   SUMMERLYNN        4/19/2006
11996   324 GOLDEN EAGLE LANE      LENNAR HOMES - AUSTIN   SUMMERLYNN        4/19/2006
11997   11024 RELIANCE CREEK       LENNAR HOMES - AUSTIN   PIONEER CROSS     4/19/2006
11998   354 DARK HORSE LANE        LENNAR HOMES - AUSTIN   SHADOW CREEK      4/20/2006
11999   402 DARK HORSE LANE        LENNAR HOMES - AUSTIN   SHADOW CREEK      4/20/2006
12000   392 DARK HORSE LANE        LENNAR HOMES - AUSTIN   SHADOW CREEK      4/20/2006
12001   912 ABBEYGLEN CASTLE       LENNAR HOMES - AUSTIN   HIGHLAND PARK     4/24/2006
12002   908 ABBEYGLEN CASTLE       LENNAR HOMES - AUSTIN   HIGHLAND PARK     4/24/2006
12003   204 SAUL STREET            LENNAR HOMES - AUSTIN   HUTTO PARKE       4/25/2006
12004   202 SAUL STREET            LENNAR HOMES - AUSTIN   HUTTO PARKE       4/25/2006
12005   1601 LIBERTY OAKS BLVD.    LENNAR HOMES - AUSTIN   RED OAKS          4/26/2006
12006   1605 LIBERTY OAKS BLVD.    LENNAR HOMES - AUSTIN   RED OAKS          4/28/2006
12007   12119 BASTROP STREET       LENNAR HOMES - AUSTIN   WILDHORSE CREEK    5/1/2006
12008   12121 BASTROP STREET       LENNAR HOMES - AUSTIN   WILDHORSE CREEK    5/2/2006
12009   111 SAUL STREET            LENNAR HOMES - AUSTIN   HUTTO PARKE        5/3/2006
12010   920 ABBEYGLEN CASTLE       LENNAR HOMES - AUSTIN   HIGHLAND PARK      5/4/2006
12011   916 ABBEYGLEN CASTLE       LENNAR HOMES - AUSTIN   HIGHLAND PARK      5/4/2006
12012   11020 RELIANCE CREEK       LENNAR HOMES - AUSTIN   PIONEER CROSS      5/4/2006
12013   404 GOLDEN EAGLE LANE      LENNAR HOMES - AUSTIN   SUMMERLYNN         5/4/2006
12014   400 GOLDEN EAGLE LANE      LENNAR HOMES - AUSTIN   SUMMERLYNN         5/4/2006
12015   201 SAUL STREET            LENNAR HOMES - AUSTIN   HUTTO PARKE        5/5/2006
12016   121 PURPLE MARTIN COVE     LENNAR HOMES - AUSTIN   SUMMERLYNN         5/5/2006
12017   113 PURPLE MARTIN COVE     LENNAR HOMES - AUSTIN   SUMMERLYNN         5/5/2006
12018   117 PURPLE MARTIN COVE     LENNAR HOMES - AUSTIN   SUMMERLYNN         5/5/2006
12019   395 BLACK CAP RUN          LENNAR HOMES - AUSTIN   SHADOW CREEK       5/8/2006
12020   11016 RELIANCE CREEK DR.   LENNAR HOMES - AUSTIN   PIONEER CROSS      5/9/2006
12021   385 BLACK CAP RUN          LENNAR HOMES - AUSTIN   SHADOW CREEK      5/11/2006
12022   107 MAGNUM TRAIL           LENNAR HOMES - AUSTIN   HUNTER CROSSING   5/12/2006
12023   11017 RELIANCE CREEK       LENNAR HOMES - AUSTIN   PIONEER CROSS     5/15/2006
12024   11021 RELIANCE CREEK       LENNAR HOMES - AUSTIN   PIONEER CROSS     5/15/2006
12025   547 SHADOW CREEK BLVD.     LENNAR HOMES - AUSTIN   SHADOW CREEK      5/15/2006
12026   317 WEGSTROM STREET        LENNAR HOMES - AUSTIN   HUTTO PARKE       5/15/2006
12027   12115 BASTROP STREET       LENNAR HOMES - AUSTIN   WILDHORSE CREEK   5/18/2006
12028   12117 BASTROP STREET       LENNAR HOMES - AUSTIN   WILDHORSE CREEK   5/18/2006
12029   11012 RELIANCE CREEK DR.   LENNAR HOMES - AUSTIN   PIONEER CROSS     5/18/2006
12030   559 SHADOW CREEK BLVD.     LENNAR HOMES - AUSTIN   SHADOW CREEK      5/18/2006
12031   124 PURPLE MARTIN COVE     LENNAR HOMES - AUSTIN   SUMMERLYNN        5/18/2006
12032   125 PURPLE MARTIN COVE     LENNAR HOMES - AUSTIN   SUMMERLYNN        5/18/2006
12033   120 PURPLE MARTIN COVE     LENNAR HOMES - AUSTIN   SUMMERLYNN        5/18/2006
12034   4117 LAKE EDGE WAY         LENNAR HOMES - AUSTIN   HIDDEN LAKE       5/19/2006
12035   4121 LAKE EDGE WAY         LENNAR HOMES - AUSTIN   HIDDEN LAKE       5/19/2006
12036   709 FALCON LANE            LENNAR HOMES - AUSTIN   SUMMERLYNN        5/19/2006
12037   1004 A E                   LENNAR HOMES - AUSTIN   HIGHLAND PARK     5/22/2006
12038   705 FALCON LANE            LENNAR HOMES - AUSTIN   SUMMERLYNN        5/22/2006
12039   701 FALCON LANE            LENNAR HOMES - AUSTIN   SUMMERLYNN        5/22/2006
12040   11028 RELIANCE CREEK       LENNAR HOMES - AUSTIN   PIONEER CROSS     5/23/2006
12041   10812 LONG SUMMER DRIVE    LENNAR HOMES - AUSTIN   PIONEER CROSS     5/23/2006
12042   18320 LAKE EDGE COURT      LENNAR HOMES - AUSTIN   HIDDEN LAKE       5/24/2006
12043   4125 LAKE EDGE WAY         LENNAR HOMES - AUSTIN   HIDDEN LAKE       5/24/2006


                                                                                         219
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 227 of 1053 PageID:
                                    17792

12044   10808 LONG SUMMER DRIVE   LENNAR HOMES - AUSTIN   PIONEER CROSS     5/24/2006
12045   10809 LONG SUMMER DRIVE   LENNAR HOMES - AUSTIN   PIONEER CROSS     5/24/2006
12046   1841 AMBERWOOD LOOP       LENNAR HOMES - AUSTIN   AMBERWOOD         5/25/2006
12047   12113 BASTROP STREET      LENNAR HOMES - AUSTIN   WILDHORSE CREEK   5/25/2006
12048   12111 BASTROP STREET      LENNAR HOMES - AUSTIN   WILDHORSE CREEK   5/25/2006
12049   12105 BASTROP STREET      LENNAR HOMES - AUSTIN   WILDHORSE CREEK   5/25/2006
12050   105 MAGNUM TRAIL          LENNAR HOMES - AUSTIN   HUNTER CROSSING   5/25/2006
12051   10813 LONG SUMMER DRIVE   LENNAR HOMES - AUSTIN   PIONEER CROSS     5/25/2006
12052   12107 BASTROP STREET      LENNAR HOMES - AUSTIN   WILDHORSE CREEK   5/26/2006
12053   12109 BASTROP STREET      LENNAR HOMES - AUSTIN   WILDHORSE CREEK   5/26/2006
12054   924 ABBEYGLEN CASTLE      LENNAR HOMES - AUSTIN   HIGHLAND PARK     5/30/2006
12055   1000 ABBEYGLEN CASTLE     LENNAR HOMES - AUSTIN   HIGHLAND PARK     5/30/2006
12056   365 BLACK CAP RUN         LENNAR HOMES - AUSTIN   SHADOW CREEK      5/31/2006
12057   375 BLACK CAP RUN         LENNAR HOMES - AUSTIN   SHADOW CREEK      5/31/2006
12058   200 SAUL STREET           LENNAR HOMES - AUSTIN   HUTTO PARKE        6/2/2006
12059   107 SAUL STREET           LENNAR HOMES - AUSTIN   HUTTO PARKE        6/2/2006
12060   109 SAUL STREET           LENNAR HOMES - AUSTIN   HUTTO PARKE        6/2/2006
12061   10901 LONG SUMMER DRIVE   LENNAR HOMES - AUSTIN   PIONEER CROSS      6/2/2006
12062   1514 OAK TREE LANE        LENNAR HOMES - AUSTIN   RED OAKS           6/5/2006
12063   1512 OAK TREE LANE        LENNAR HOMES - AUSTIN   RED OAKS           6/5/2006
12064   1508 OAK TREE LANE        LENNAR HOMES - AUSTIN   RED OAKS           6/5/2006
12065   717 FALCON LANE           LENNAR HOMES - AUSTIN   SUMMERLYNN         6/5/2006
12066   713 FALCON LANE           LENNAR HOMES - AUSTIN   SUMMERLYNN         6/5/2006
12067   116 PURPLE MARTIN COVE    LENNAR HOMES - AUSTIN   SUMMERLYNN         6/5/2006
12068   112 PURPLE MARTIN COVE    LENNAR HOMES - AUSTIN   SUMMERLYNN         6/5/2006
12069   1509 OAK TREE LANE        LENNAR HOMES - AUSTIN   RED OAKS           6/6/2006
12070   1511 OAK TREE LANE        LENNAR HOMES - AUSTIN   RED OAKS           6/6/2006
12071   1510 OAK TREE LANE        LENNAR HOMES - AUSTIN   RED OAKS           6/6/2006
12072   670 SHADOW CREEK BLVD.    LENNAR HOMES - AUSTIN   SHADOW CREEK       6/6/2006
12073   335 BLACK CAP RUN         LENNAR HOMES - AUSTIN   SHADOW CREEK       6/6/2006
12074   18316 LAKE EDGE COURT     LENNAR HOMES - AUSTIN   HIDDEN LAKE        6/7/2006
12075   18312 LAKE EDGE COURT     LENNAR HOMES - AUSTIN   HIDDEN LAKE        6/7/2006
12076   1505 OAK TREE LANE        LENNAR HOMES - AUSTIN   RED OAKS           6/8/2006
12077   351 BLACK CAP RUN         LENNAR HOMES - AUSTIN   SHADOW CREEK       6/8/2006
12078   19021 RAGLAN CASTLE       LENNAR HOMES - AUSTIN   HIGHLAND PARK     6/13/2006
12079   19017 RAGLAN CASTLE       LENNAR HOMES - AUSTIN   HIGHLAND PARK     6/13/2006
12080   110 BUSHMASTER BEND       LENNAR HOMES - AUSTIN   HUNTER CROSSING   6/13/2006
12081   18304 LAKE EDGE COURT     LENNAR HOMES - AUSTIN   HIDDEN LAKE       6/13/2006
12082   18308 LAKE EDGE COURT     LENNAR HOMES - AUSTIN   HIDDEN LAKE       6/13/2006
12083   104 PURPLE MARTIN COVE    LENNAR HOMES - AUSTIN   SUMMERLYNN        6/14/2006
12084   108 PURPLE MARTIN COVE    LENNAR HOMES - AUSTIN   SUMMERLYNN        6/14/2006
12085   100 PURPLE MARTIN COVE    LENNAR HOMES - AUSTIN   SUMMERLYNN        6/14/2006
12086   316 RINEHARDT STREET      LENNAR HOMES - AUSTIN   HUTTO PARKE       6/14/2006
12087   314 RINEHARDT STREET      LENNAR HOMES - AUSTIN   HUTTO PARKE       6/14/2006
12088   1005 KENSINGTON CASTLE    LENNAR HOMES - AUSTIN   HIGHLAND PARK     6/16/2006
12089   809 FALCON LANE           LENNAR HOMES - AUSTIN   SUMMERLYNN        6/16/2006
12090   805 FALCON LANE           LENNAR HOMES - AUSTIN   SUMMERLYNN        6/16/2006
12091   801 FALCON LANE           LENNAR HOMES - AUSTIN   SUMMERLYNN        6/16/2006
12092   1000 KENSINGTON CASTLE    LENNAR HOMES - AUSTIN   HIGHLAND PARK     6/16/2006
12093   19009 RAGLAN CASTLE       LENNAR HOMES - AUSTIN   HIGHLAND PARK     6/16/2006
12094   19013 RAGLAN CASTLE       LENNAR HOMES - AUSTIN   HIGHLAND PARK     6/16/2006
12095   10904 LONG SUMMER DRIVE   LENNAR HOMES - AUSTIN   PIONEER CROSS     6/19/2006
12096   108 BUSHMASTER BEND       LENNAR HOMES - AUSTIN   HUNTER CROSSING   6/19/2006
12097   112 BUSHMASTER BEND       LENNAR HOMES - AUSTIN   HUNTER CROSSING   6/19/2006
12098   374 BLACK CAP RUN         LENNAR HOMES - AUSTIN   SHADOW CREEK      6/20/2006


                                                                                        220
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 228 of 1053 PageID:
                                    17793

12099   366 BLACK CAP RUN          LENNAR HOMES - AUSTIN   SHADOW CREEK      6/20/2006
12100   817 FALCON LANE            LENNAR HOMES - AUSTIN   SUMMERLYNN        6/20/2006
12101   813 FALCON LANE            LENNAR HOMES - AUSTIN   SUMMERLYNN        6/20/2006
12102   1004 KENSINGTON CASTLE     LENNAR HOMES - AUSTIN   HIGHLAND PARK     6/21/2006
12103   1008 KENSINGTON CASTLE     LENNAR HOMES - AUSTIN   HIGHLAND PARK     6/21/2006
12104   10912 LONG SUMMER DRIVE    LENNAR HOMES - AUSTIN   PIONEER CROSS     6/22/2006
12105   1013 KENSINGTON CASTLE     LENNAR HOMES - AUSTIN   HIGHLAND PARK     6/23/2006
12106   1021 KENSINGTON CASTLE     LENNAR HOMES - AUSTIN   HIGHLAND PARK     6/23/2006
12107   412 FALCON LANE            LENNAR HOMES - AUSTIN   SUMMERLYNN        6/23/2006
12108   408 FALCON LANE            LENNAR HOMES - AUSTIN   SUMMERLYNN        6/23/2006
12109   10900 LONG SUMMER DRIVE    LENNAR HOMES - AUSTIN   PIONEER CROSS     6/26/2006
12110   1009 KENSINGTON CASTLE     LENNAR HOMES - AUSTIN   HIGHLAND PARK     6/26/2006
12111   1503 OAK TREE LANE         LENNAR HOMES - AUSTIN   RED OAKS          6/26/2006
12112   1501 OAK TREE LANE         LENNAR HOMES - AUSTIN   RED OAKS          6/26/2006
12113   10908 LONG SUMMER DRIVE    LENNAR HOMES - AUSTIN   PIONEER CROSS     6/26/2006
12114   10905 LONG SUMMER DRIVE    LENNAR HOMES - AUSTIN   PIONEER CROSS     6/26/2006
12115   10909 LONG SUMMER DRIVE    LENNAR HOMES - AUSTIN   PIONEER CROSS     6/26/2006
12116   11606 HEREFORD STREET      LENNAR HOMES - AUSTIN   WILDHORSE CREEK   6/28/2006
12117   11609 HEREFORD STREET      LENNAR HOMES - AUSTIN   WILDHORSE CREEK   6/28/2006
12118   394 BLACK CAP RUN          LENNAR HOMES - AUSTIN   SHADOW CREEK      6/28/2006
12119   384 BLACK CAP RUN          LENNAR HOMES - AUSTIN   SHADOW CREEK      6/28/2006
12120   1017 KENSINGTON CASTLE     LENNAR HOMES - AUSTIN   HIGHLAND PARK     6/29/2006
12121   1012 KENSINGTON CASTLE     LENNAR HOMES - AUSTIN   HIGHLAND PARK     6/29/2006
12122   18600 CAISTEAL CASTLE      LENNAR HOMES - AUSTIN   HIGHLAND PARK     6/29/2006
12123   18824 CAISTEAL CASTLE      LENNAR HOMES - AUSTIN   HIGHLAND PARK     6/29/2006
12124   1016 KENSINGTON CASTLE     LENNAR HOMES - AUSTIN   HIGHLAND PARK     6/30/2006
12125   600 PEBBLESTONE WALK DR.   LENNAR HOMES - AUSTIN   RED OAKS           7/3/2006
12126   602 PEBBLESTONE WALK DR.   LENNAR HOMES - AUSTIN   RED OAKS           7/3/2006
12127   18300 LAKE EDGE COURT      LENNAR HOMES - AUSTIN   HIDDEN LAKE        7/5/2006
12128   103 SAUL STREET            LENNAR HOMES - AUSTIN   HUTTO PARKE        7/5/2006
12129   416 FALCON LANE            LENNAR HOMES - AUSTIN   SUMMERLYNN         7/5/2006
12130   424 FALCON LANE            LENNAR HOMES - AUSTIN   SUMMERLYNN         7/5/2006
12131   420 FALCON LANE            LENNAR HOMES - AUSTIN   SUMMERLYNN         7/5/2006
12132   346 BLACK CAP RUN          LENNAR HOMES - AUSTIN   SHADOW CREEK       7/6/2006
12133   356 BLACK CAP RUN          LENNAR HOMES - AUSTIN   SHADOW CREEK       7/6/2006
12134   833 DARK HORSE             LENNAR HOMES - AUSTIN   SHADOW CREEK       7/6/2006
12135   845 DARK HORSE             LENNAR HOMES - AUSTIN   SHADOW CREEK       7/6/2006
12136   112 BLACK CAP              LENNAR HOMES - AUSTIN   SHADOW CREEK       7/6/2006
12137   135 BLACK CAP              LENNAR HOMES - AUSTIN   SHADOW CREEK       7/7/2006
12138   211 HOUSEFINCH LOOP        LENNAR HOMES - AUSTIN   SUMMERLYNN         7/7/2006
12139   821 FALCON LANE            LENNAR HOMES - AUSTIN   SUMMERLYNN         7/7/2006
12140   215 HOUSEFINCH LOOP        LENNAR HOMES - AUSTIN   SUMMERLYNN         7/7/2006
12141   18305 LAKE EDGE COURT      LENNAR HOMES - AUSTIN   HIDDEN LAKE       7/10/2006
12142   18309 LAKE EDGE COURT      LENNAR HOMES - AUSTIN   HIDDEN LAKE       7/10/2006
12143   18301 LAKE EDGE COURT      LENNAR HOMES - AUSTIN   HIDDEN LAKE       7/11/2006
12144   113 MAGNUM TRAIL           LENNAR HOMES - AUSTIN   HUNTER CROSSING   7/11/2006
12145   18944 CHRIGHTON CASTLE     LENNAR HOMES - AUSTIN   HIGHLAND PARK     7/11/2006
12146   18940 CHRIGHTON CASTLE     LENNAR HOMES - AUSTIN   HIGHLAND PARK     7/11/2006
12147   18936 CHRIGHTON CASTLE     LENNAR HOMES - AUSTIN   HIGHLAND PARK     7/11/2006
12148   11005 LONG SUMMER DRIVE    LENNAR HOMES - AUSTIN   PIONEER CROSS     7/11/2006
12149   159 BLACK CAP RUN          LENNAR HOMES - AUSTIN   SHADOW CREEK      7/11/2006
12150   105 SAUL STREET            LENNAR HOMES - AUSTIN   HUTTO PARKE       7/12/2006
12151   101 SAUL STREET            LENNAR HOMES - AUSTIN   HUTTO PARKE       7/12/2006
12152   338 BLACK CAP RUN          LENNAR HOMES - AUSTIN   SHADOW CREEK      7/12/2006
12153   330 BLACK CAP RUN          LENNAR HOMES - AUSTIN   SHADOW CREEK      7/12/2006


                                                                                         221
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 229 of 1053 PageID:
                                    17794

12154   317 RINEHARDT STREET        LENNAR HOMES - AUSTIN   HUTTO PARKE     7/12/2006
12155   147 BLACK CAP RUN           LENNAR HOMES - AUSTIN   SHADOW CREEK    7/12/2006
12156   11001 LONG SUMMER DRIVE     LENNAR HOMES - AUSTIN   PIONEER CROSS   7/13/2006
12157   128 BLACK CAP RUN           LENNAR HOMES - AUSTIN   SHADOW CREEK    7/13/2006
12158   148 BLACK CAP RUN           LENNAR HOMES - AUSTIN   SHADOW CREEK    7/13/2006
12159   3605 LONG DAY DRIVE         LENNAR HOMES - AUSTIN   PIONEER CROSS   7/17/2006
12160   3601 LONG DAY DRIVE         LENNAR HOMES - AUSTIN   PIONEER CROSS   7/17/2006
12161   10913 LONG SUMMER DRIVE     LENNAR HOMES - AUSTIN   PIONEER CROSS   7/18/2006
12162   18932 CHRIGHTON CASTLE      LENNAR HOMES - AUSTIN   HIGHLAND PARK   7/18/2006
12163   1000 PENDRAGON CASTLE       LENNAR HOMES - AUSTIN   HIGHLAND PARK   7/18/2006
12164   1008 PENDRAGON CASTLE       LENNAR HOMES - AUSTIN   HIGHLAND PARK   7/18/2006
12165   1004 PENDRAGON CASTLE       LENNAR HOMES - AUSTIN   HIGHLAND PARK   7/18/2006
12166   3613 LONG DAY DRIVE         LENNAR HOMES - AUSTIN   PIONEER CROSS   7/19/2006
12167   3609 LONG DAY DRIVE         LENNAR HOMES - AUSTIN   PIONEER CROSS   7/19/2006
12168   413 FALCON LANE             LENNAR HOMES - AUSTIN   SUMMERLYNN      7/20/2006
12169   409 FALCON LANE             LENNAR HOMES - AUSTIN   SUMMERLYNN      7/20/2006
12170   223 HOUSEFINCH LOOP         LENNAR HOMES - AUSTIN   SUMMERLYNN      7/20/2006
12171   219 HOUSEFINCH LOOP         LENNAR HOMES - AUSTIN   SUMMERLYNN      7/20/2006
12172   601 PEBBLESTONE WALK        LENNAR HOMES - AUSTIN   RED OAKS        7/21/2006
12173   172 BLACK CAP RUN           LENNAR HOMES - AUSTIN   SHADOW CREEK    7/21/2006
12174   160 BLACK CAP RUN           LENNAR HOMES - AUSTIN   SHADOW CREEK    7/21/2006
12175   511 PEBBLESTONE WALK        LENNAR HOMES - AUSTIN   RED OAKS        7/24/2006
12176   509 PEBBLESTONE WALK        LENNAR HOMES - AUSTIN   RED OAKS        7/24/2006
12177   18928 CHRIGHTON CASTLE      LENNAR HOMES - AUSTIN   HIGHLAND PARK   7/24/2006
12178   1009 PENDRAGON CASTLE DR.   LENNAR HOMES - AUSTIN   HIGHLAND PARK   7/24/2006
12179   312 RINEHARDT STREET        LENNAR HOMES - AUSTIN   HUTTO PARKE     7/24/2006
12180   310 RINEHARDT STREET        LENNAR HOMES - AUSTIN   HUTTO PARKE     7/24/2006
12181   310 BLACK CAP RUN           LENNAR HOMES - AUSTIN   SHADOW CREEK    7/24/2006
12182   320 BLACK CAP RUN           LENNAR HOMES - AUSTIN   SHADOW CREEK    7/24/2006
12183   513 PEBBLESTONE WALK        LENNAR HOMES - AUSTIN   RED OAKS        7/25/2006
12184   18313 LAKE EDGE COURT       LENNAR HOMES - AUSTIN   HIDDEN LAKE     7/26/2006
12185   18317 LAKE EDGE COURT       LENNAR HOMES - AUSTIN   HIDDEN LAKE     7/26/2006
12186   18321 LAKE EDGE COURT       LENNAR HOMES - AUSTIN   HIDDEN LAKE     7/26/2006
12187   18325 LAKE EDGE COURT       LENNAR HOMES - AUSTIN   HIDDEN LAKE     7/26/2006
12188   194 BLACK CAP RUN           LENNAR HOMES - AUSTIN   SHADOW CREEK    7/26/2006
12189   184 BLACK CAP RUN           LENNAR HOMES - AUSTIN   SHADOW CREEK    7/26/2006
12190   1012 PENDRAGON CASTLE       LENNAR HOMES - AUSTIN   HIGHLAND PARK   7/27/2006
12191   1017 PENDRAGON CASTLE DR.   LENNAR HOMES - AUSTIN   HIGHLAND PARK   7/27/2006
12192   292 BLACK CAP RUN           LENNAR HOMES - AUSTIN   SHADOW CREEK    7/28/2006
12193   300 BLACK CAP RUN           LENNAR HOMES - AUSTIN   SHADOW CREEK    7/28/2006
12194   1025 PENDRAGON CASTLE DR.   LENNAR HOMES - AUSTIN   HIGHLAND PARK    8/2/2006
12195   1021 PENDRAGON CASTLE DR.   LENNAR HOMES - AUSTIN   HIGHLAND PARK    8/2/2006
12196   3621 LONG DAY DRIVE         LENNAR HOMES - AUSTIN   PIONEER CROSS    8/3/2006
12197   3617 LONG DAY DRIVE         LENNAR HOMES - AUSTIN   PIONEER CROSS    8/3/2006
12198   282 BLACK CAP RUN           LENNAR HOMES - AUSTIN   SHADOW CREEK     8/3/2006
12199   272 BLACK CAP RUN           LENNAR HOMES - AUSTIN   SHADOW CREEK     8/3/2006
12200   3629 LONG DAY DRIVE         LENNAR HOMES - AUSTIN   PIONEER CROSS    8/4/2006
12201   3625 LONG DAY DRIVE         LENNAR HOMES - AUSTIN   PIONEER CROSS    8/4/2006
12202   4108 LAKE EDGE WAY          LENNAR HOMES - AUSTIN   HIDDEN LAKE      8/7/2006
12203   4112 LAKE EDGE WAY          LENNAR HOMES - AUSTIN   HIDDEN LAKE      8/7/2006
12204   425 FALCON LANE             LENNAR HOMES - AUSTIN   SUMMERLYNN       8/9/2006
12205   421 FALCON LANE             LENNAR HOMES - AUSTIN   SUMMERLYNN       8/9/2006
12206   417 FALCON LANE             LENNAR HOMES - AUSTIN   SUMMERLYNN       8/9/2006
12207   834 DARK HORSE LANE         LENNAR HOMES - AUSTIN   SHADOW CREEK     8/9/2006
12208   844 DARK HORSE LANE         LENNAR HOMES - AUSTIN   SHADOW CREEK     8/9/2006


                                                                                        222
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 230 of 1053 PageID:
                                    17795

12209   204 HOUSEFINCH LOOP         LENNAR HOMES - AUSTIN   SUMMERLYNN       8/10/2006
12210   200 HOUSEFINCH LOOP         LENNAR HOMES - AUSTIN   SUMMERLYNN       8/10/2006
12211   208 HOUSEFINCH LOOP         LENNAR HOMES - AUSTIN   SUMMERLYNN       8/10/2006
12212   315 RINEHARDT STREET        LENNAR HOMES - AUSTIN   HUTTO PARKE      8/10/2006
12213   1016 PENDRAGON CASTLE DR.   LENNAR HOMES - AUSTIN   HIGHLAND PARK    8/14/2006
12214   313 RINEHARDT STREET        LENNAR HOMES - AUSTIN   HUTTO PARKE      8/14/2006
12215   3600 LONG DAY DRIVE         LENNAR HOMES - AUSTIN   PIONEER CROSS    8/14/2006
12216   308 RINEHARDT STREET        LENNAR HOMES - AUSTIN   HUTTO PARKE      8/14/2006
12217   306 RINEHARDT STREET        LENNAR HOMES - AUSTIN   HUTTO PARKE      8/14/2006
12218   1024 PENDRAGON CASTLE DR.   LENNAR HOMES - AUSTIN   HIGHLAND PARK    8/15/2006
12219   1020 PENDRAGON CASTLE DR.   LENNAR HOMES - AUSTIN   HIGHLAND PARK    8/15/2006
12220   810 DARK HORSE LANE         LENNAR HOMES - AUSTIN   SHADOW CREEK     8/15/2006
12221   822 DARK HORSE LANE         LENNAR HOMES - AUSTIN   SHADOW CREEK     8/15/2006
12222   3604 LONG DAY DRIVE         LENNAR HOMES - AUSTIN   PIONEER CROSS    8/16/2006
12223   4116 LAKE EDGE WAY          LENNAR HOMES - AUSTIN   HIDDEN LAKE      8/17/2006
12224   4120 LAKE EDGE WAY          LENNAR HOMES - AUSTIN   HIDDEN LAKE      8/17/2006
12225   1028 KENSINGTON CASTLE TR   LENNAR HOMES - AUSTIN   HIGHLAND PARK    8/22/2006
12226   1024 KENSINGTON CASTLE TR   LENNAR HOMES - AUSTIN   HIGHLAND PARK    8/22/2006
12227   313 BLACK CAP RUN           LENNAR HOMES - AUSTIN   SHADOW CREEK     8/22/2006
12228   323 BLACK CAP RUN           LENNAR HOMES - AUSTIN   SHADOW CREEK     8/22/2006
12229   605 PEBBLESTONE WALK DR.    LENNAR HOMES - AUSTIN   RED OAKS         8/23/2006
12230   1020 KENSINGTON CASTLE TR   LENNAR HOMES - AUSTIN   HIGHLAND PARK    8/23/2006
12231   428 FALCON LANE             LENNAR HOMES - AUSTIN   SUMMERLYNN       8/25/2006
12232   216 HOUSEFINCH LOOP         LENNAR HOMES - AUSTIN   SUMMERLYNN       8/25/2006
12233   432 FALCON LANE             LENNAR HOMES - AUSTIN   SUMMERLYNN       8/25/2006
12234   212 HOUSEFINCH LOOP         LENNAR HOMES - AUSTIN   SUMMERLYNN       8/25/2006
12235   293 BLACK CAP RUN           LENNAR HOMES - AUSTIN   SHADOW CREEK     8/25/2006
12236   303 BLACK CAP RUN           LENNAR HOMES - AUSTIN   SHADOW CREEK     8/29/2006
12237   798 DARK HORSE LANE         LENNAR HOMES - AUSTIN   SHADOW CREEK     8/30/2006
12238   784 DARK HORSE LANE         LENNAR HOMES - AUSTIN   SHADOW CREEK     8/30/2006
12239   603 PEBBLESTONE WALK DR.    LENNAR HOMES - AUSTIN   RED OAKS         8/31/2006
12240   4128 LAKE EDGE WAY          LENNAR HOMES - AUSTIN   HIDDEN LAKE       9/5/2006
12241   4124 LAKE EDGE WAY          LENNAR HOMES - AUSTIN   HIDDEN LAKE       9/5/2006
12242   1033 KENSINGSON CASTLE TR   LENNAR HOMES - AUSTIN   HIGHLAND PARK     9/5/2006
12243   436 FALCON LANE             LENNAR HOMES - AUSTIN   SUMMERLYNN        9/6/2006
12244   444 FALCON LANE             LENNAR HOMES - AUSTIN   SUMMERLYNN        9/6/2006
12245   763 DARK HORSE LANE         LENNAR HOMES - AUSTIN   SHADOW CREEK      9/7/2006
12246   273 BLACK CAP RUN           LENNAR HOMES - AUSTIN   SHADOW CREEK      9/7/2006
12247   283 BLACK CAP RUN           LENNAR HOMES - AUSTIN   SHADOW CREEK      9/7/2006
12248   3612 LONG DAY DRIVE         LENNAR HOMES - AUSTIN   PIONEER CROSS     9/8/2006
12249   3608 LONG DAY DRIVE         LENNAR HOMES - AUSTIN   PIONEER CROSS     9/8/2006
12250   4601 MADRID DRIVE           LENNAR HOMES - AUSTIN   G.TOWN VILLAGE    9/8/2006
12251   1505 LIBERTY OAKS BLVD.     LENNAR HOMES - AUSTIN   RED OAKS         9/11/2006
12252   1507 LIBERTY OAKS BLVD.     LENNAR HOMES - AUSTIN   RED OAKS         9/11/2006
12253   1029 KENSINGTON CASTLE TR   LENNAR HOMES - AUSTIN   HIGHLAND PARK    9/11/2006
12254   1036 KENSINGTON CASTLE      LENNAR HOMES - AUSTIN   HIGHLAND PARK    9/11/2006
12255   231 HOUSEFINCH LOOP         LENNAR HOMES - AUSTIN   SUMMERLYNN       9/11/2006
12256   235 HOUSEFINCH LOOP         LENNAR HOMES - AUSTIN   SUMMERLYNN       9/11/2006
12257   440 FALCON LANE             LENNAR HOMES - AUSTIN   SUMMERLYNN       9/11/2006
12258   227 HOUSEFINCH LOOP         LENNAR HOMES - AUSTIN   SUMMERLYNN       9/11/2006
12259   1025 KENSINGTON CASTLE TR   LENNAR HOMES - AUSTIN   HIGHLAND PARK    9/12/2006
12260   1032 KENSINGTON CASTLE      LENNAR HOMES - AUSTIN   HIGHLAND PARK    9/12/2006
12261   1037 KENSINGTON CASTLE      LENNAR HOMES - AUSTIN   HIGHLAND PARK    9/12/2006
12262   311 RINEHARDT STREET        LENNAR HOMES - AUSTIN   HUTTO PARKE      9/13/2006
12263   309 RINEHARDT STREET        LENNAR HOMES - AUSTIN   HUTTO PARKE      9/13/2006


                                                                                         223
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 231 of 1053 PageID:
                                    17796

12264   781 DARK HORSE LANE         LENNAR HOMES - AUSTIN   SHADOW CREEK     9/13/2006
12265   138 SLOAN ROAD              LENNAR HOMES - AUSTIN   SHADOW CREEK     9/13/2006
12266   10908 NIGHT CAMP DRIVE      LENNAR HOMES - AUSTIN   PIONEER CROSS    9/13/2006
12267   3616 LONG DAY DRIVE         LENNAR HOMES - AUSTIN   PIONEER CROSS    9/13/2006
12268   4510 MADRID DRIVE           LENNAR HOMES - AUSTIN   G.TOWN VILLAGE   9/14/2006
12269   4506 MADRID DRIVE           LENNAR HOMES - AUSTIN   G.TOWN VILLAGE   9/14/2006
12270   4602 MADRID DRIVE           LENNAR HOMES - AUSTIN   G.TOWN VILLAGE   9/14/2006
12271   4606 MADRID DRIVE           LENNAR HOMES - AUSTIN   G.TOWN VILLAGE   9/14/2006
12272   1040 KENSINGTON CASTLE      LENNAR HOMES - AUSTIN   HIGHLAND PARK    9/15/2006
12273   1100 KENSINGTON CASTLE      LENNAR HOMES - AUSTIN   HIGHLAND PARK    9/15/2006
12274   1104 KENSINGTON CASTLE      LENNAR HOMES - AUSTIN   HIGHLAND PARK    9/15/2006
12275   1501 LIBERTY OAKS BLVD      LENNAR HOMES - AUSTIN   RED OAKS         9/18/2006
12276   1503 LIBERTY OAKS BLVD      LENNAR HOMES - AUSTIN   RED OAKS         9/18/2006
12277   4200 LAKE EDGE WAY          LENNAR HOMES - AUSTIN   HIDDEN LAKE      9/18/2006
12278   764 DARK HORSE LANE         LENNAR HOMES - AUSTIN   SHADOW CREEK     9/18/2006
12279   4132 LAKE EDGE WAY          LENNAR HOMES - AUSTIN   HIDDEN LAKE      9/18/2006
12280   146 SLOAN ROAD              LENNAR HOMES - AUSTIN   SHADOW CREEK     9/18/2006
12281   204 WILEY STREET            LENNAR HOMES - AUSTIN   HUTTO PARKE      9/19/2006
12282   207 WILEY STREET            LENNAR HOMES - AUSTIN   HUTTO PARKE      9/19/2006
12283   307 RINEHARDT STREET        LENNAR HOMES - AUSTIN   HUTTO PARKE      9/20/2006
12284   429 FALCON LANE             LENNAR HOMES - AUSTIN   SUMMERLYNN       9/20/2006
12285   433 FALCON LANE             LENNAR HOMES - AUSTIN   SUMMERLYNN       9/20/2006
12286   774 DARK HORSE LANE         LENNAR HOMES - AUSTIN   SHADOW CREEK     9/21/2006
12287   156 SLOAN ROAD              LENNAR HOMES - AUSTIN   SHADOW CREEK     9/21/2006
12288   166 SLOAN ROAD              LENNAR HOMES - AUSTIN   SHADOW CREEK     9/21/2006
12289   243 HOUSEFINCH LOOP         LENNAR HOMES - AUSTIN   SUMMERLYNN       9/22/2006
12290   239 HOUSEFINCH LOOP         LENNAR HOMES - AUSTIN   SUMMERLYNN       9/22/2006
12291   18949 EDINBURGH CASTLE RD   LENNAR HOMES - AUSTIN   HIGHLAND PARK    9/22/2006
12292   18941 EDINBURGH CASTLE RD   LENNAR HOMES - AUSTIN   HIGHLAND PARK    9/22/2006
12293   18945 EDINBURGH CASTLE RD   LENNAR HOMES - AUSTIN   HIGHLAND PARK    9/25/2006
12294   1028 PENDRAGON CASTLE DR.   LENNAR HOMES - AUSTIN   HIGHLAND PARK    9/25/2006
12295   1032 PENDRAGON CASTLE DR.   LENNAR HOMES - AUSTIN   HIGHLAND PARK    9/25/2006
12296   4208 LAKE EDGE WAY          LENNAR HOMES - AUSTIN   HIDDEN LAKE      9/27/2006
12297   4212 LAKE EDGE WAY          LENNAR HOMES - AUSTIN   HIDDEN LAKE      9/27/2006
12298   747 DARK HORSE LANE         LENNAR HOMES - AUSTIN   SHADOW CREEK     9/27/2006
12299   733 DARK HORSE LANE         LENNAR HOMES - AUSTIN   SHADOW CREEK     9/27/2006
12300   18937 EDINBURGH CASTLE RD   LENNAR HOMES - AUSTIN   HIGHLAND PARK    9/27/2006
12301   1040 PENDRAGON CASTLE DR.   LENNAR HOMES - AUSTIN   HIGHLAND PARK    9/27/2006
12302   4204 LAKE EDGE WAY          LENNAR HOMES - AUSTIN   HIDDEN LAKE      9/28/2006
12303   1036 PENDRAGON CASTLE DR.   LENNAR HOMES - AUSTIN   HIGHLAND PARK    9/28/2006
12304   186 SLOAN ROAD              LENNAR HOMES - AUSTIN   SHADOW CREEK     9/29/2006
12305   176 SLOAN ROAD              LENNAR HOMES - AUSTIN   SHADOW CREEK     9/29/2006
12306   4507 MADRID DRIVE           LENNAR HOMES - AUSTIN   G.TOWN VILLAGE   10/2/2006
12307   1403 LIBERTY OAKS BLVD.     LENNAR HOMES - AUSTIN   RED OAKS         10/2/2006
12308   4614 MADRID DRIVE           LENNAR HOMES - AUSTIN   G.TOWN VILLAGE   10/2/2006
12309   4610 MADRID DRIVE           LENNAR HOMES - AUSTIN   G.TOWN VILLAGE   10/2/2006
12310   740 DARK HORSE LANE         LENNAR HOMES - AUSTIN   SHADOW CREEK     10/3/2006
12311   228 HOUSEFINCH LOOP         LENNAR HOMES - AUSTIN   SUMMERLYNN       10/3/2006
12312   224 HOUSEFINCH LOOP         LENNAR HOMES - AUSTIN   SUMMERLYNN       10/3/2006
12313   1405 LIBERTY OAKS BLVD.     LENNAR HOMES - AUSTIN   RED OAKS         10/4/2006
12314   752 DARK HORSE LANE         LENNAR HOMES - AUSTIN   SHADOW CREEK     10/4/2006
12315   18933 EDINBURGH CASTLE      LENNAR HOMES - AUSTIN   HIGHLAND PARK    10/5/2006
12316   220 HOUSEFINCH LOOP         LENNAR HOMES - AUSTIN   SUMMERLYNN       10/5/2006
12317   437 FALCON LANE             LENNAR HOMES - AUSTIN   SUMMERLYNN       10/5/2006
12318   4613 MADRID DRIVE           LENNAR HOMES - AUSTIN   G.TOWN VILLAGE   10/7/2006


                                                                                         224
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 232 of 1053 PageID:
                                    17797

12319   441 FALCON LANE             LENNAR HOMES - AUSTIN   SUMMERLYNN       10/13/2006
12320   1509 LIBERTY OAKS BLVD.     LENNAR HOMES - AUSTIN   RED OAKS         10/20/2006
12321   232 HOUSEFINCH LOOP         LENNAR HOMES - AUSTIN   SUMMERLYNN       10/23/2006
12322   445 FALCON LANE             LENNAR HOMES - AUSTIN   SUMMERLYNN       10/24/2006
12323   204 SLOAN ROAD              LENNAR HOMES - AUSTIN   SHADOW CREEK     10/25/2006
12324   718 DARK HORSE LANE         LENNAR HOMES - AUSTIN   SHADOW CREEK     10/25/2006
12325   1041 PENDRAGON CASTLE DR.   LENNAR HOMES - AUSTIN   HIGHLAND PARK    10/26/2006
12326   1037 PENDRAGON CASTLE DR.   LENNAR HOMES - AUSTIN   HIGHLAND PARK    10/26/2006
12327   1033 PENDRAGON CASTLE DR.   LENNAR HOMES - AUSTIN   HIGHLAND PARK    10/26/2006
12328   1029 PENDRAGON CASTLE DR.   LENNAR HOMES - AUSTIN   HIGHLAND PARK    10/26/2006
12329   4609 MADRID DRIVE           LENNAR HOMES - AUSTIN   G.TOWN VILLAGE   10/30/2006
12330   730 DARK HORSE LANE         LENNAR HOMES - AUSTIN   SHADOW CREEK     10/31/2006
12331   18313 DRY BROOK LOOP        LENNAR HOMES - AUSTIN   HIDDEN LAKE      10/31/2006
12332   18309 DRY BROOK LOOP        LENNAR HOMES - AUSTIN   HIDDEN LAKE      10/31/2006
12333   717 DARK HORSE LANE         LENNAR HOMES - AUSTIN   SHADOW CREEK     10/31/2006
12334   418 DARK HORSE LANE         LENNAR HOMES - AUSTIN   SHADOW CREEK     10/31/2006
12335   196 SLOAN ROAD              LENNAR HOMES - AUSTIN   SHADOW CREEK      11/1/2006
12336   18301 DRY BROOK LOOP        LENNAR HOMES - AUSTIN   HIDDEN LAKE       11/1/2006
12337   18305 DRY BROOK LOOP        LENNAR HOMES - AUSTIN   HIDDEN LAKE       11/1/2006
12338   214 SLOAN ROAD              LENNAR HOMES - AUSTIN   SHADOW CREEK      11/2/2006
12339   428 DARK HORSE LANE         LENNAR HOMES - AUSTIN   SHADOW CREEK      11/2/2006
12340   410 DARK HORSE LANE         LENNAR HOMES - AUSTIN   SHADOW CREEK      11/2/2006
12341   701 DARK HORSE LANE         LENNAR HOMES - AUSTIN   SHADOW CREEK      11/3/2006
12342   18321 DRY BROOK LOOP        LENNAR HOMES - AUSTIN   HIDDEN LAKE       11/3/2006
12343   18325 DRY BROOK LOOP        LENNAR HOMES - AUSTIN   HIDDEN LAKE       11/3/2006
12344   18317 DRY BROOK LOOP        LENNAR HOMES - AUSTIN   HIDDEN LAKE       11/3/2006
12345   3221 LONG DAY DRIVE         LENNAR HOMES - AUSTIN   PIONEER CROSS     11/3/2006
12346   3217 LONG DAY DRIVE         LENNAR HOMES - AUSTIN   PIONEER CROSS     11/3/2006
12347   3213 LONG DAY DRIVE         LENNAR HOMES - AUSTIN   PIONEER CROSS     11/6/2006
12348   4605 MADRID DRIVE           LENNAR HOMES - AUSTIN   G.TOWN VILLAGE    11/7/2006
12349   1122 BOXWOOD LOOP           LENNAR HOMES - AUSTIN   G.TOWN VILLAGE    11/7/2006
12350   3229 LONG DAY DRIVE         LENNAR HOMES - AUSTIN   PIONEER CROSS     11/7/2006
12351   3225 LONG DAY DRIVE         LENNAR HOMES - AUSTIN   PIONEER CROSS     11/7/2006
12352   698 DARK HORSE LANE         LENNAR HOMES - AUSTIN   SHADOW CREEK      11/7/2006
12353   708 DARK HORSE LANE         LENNAR HOMES - AUSTIN   SHADOW CREEK      11/7/2006
12354   18329 DRY BROOK LOOP        LENNAR HOMES - AUSTIN   HIDDEN LAKE      11/13/2006
12355   505 HICKORY RUN DRIVE       LENNAR HOMES - AUSTIN   RED OAKS         11/13/2006
12356   503 HICKORY RUN DRIVE       LENNAR HOMES - AUSTIN   RED OAKS         11/13/2006
12357   436 DARK HORSE LANE         LENNAR HOMES - AUSTIN   SHADOW CREEK     11/13/2006
12358   685 DARK HORSE LANE         LENNAR HOMES - AUSTIN   SHADOW CREEK     11/13/2006
12359   669 DARK HORSE LANE         LENNAR HOMES - AUSTIN   SHADOW CREEK     11/13/2006
12360   444 DARK HORSE LANE         LENNAR HOMES - AUSTIN   SHADOW CREEK     11/13/2006
12361   18809 CHRIGHTON CASTLE      LENNAR HOMES - AUSTIN   HIGHLAND PARK    11/14/2006
12362   18817 CHRIGHTON CASTLE      LENNAR HOMES - AUSTIN   HIGHLAND PARK    11/14/2006
12363   18813 CHRIGHTON CASTLE      LENNAR HOMES - AUSTIN   HIGHLAND PARK    11/14/2006
12364   4618 MADRID DRIVE           LENNAR HOMES - AUSTIN   G.TOWN VILLAGE   11/14/2006
12365   18800 CHRIGHTON CASTLE      LENNAR HOMES - AUSTIN   HIGHLAND PARK    11/14/2006
12366   217 SLOAN ROAD              LENNAR HOMES - AUSTIN   SHADOW CREEK     11/14/2006
12367   195 SLOAN ROAD              LENNAR HOMES - AUSTIN   SHADOW CREEK     11/14/2006
12368   507 HICKORY RUN DRIVE       LENNAR HOMES - AUSTIN   RED OAKS         11/15/2006
12369   11000 LIBERTY FARMS DR.     LENNAR HOMES - AUSTIN   PIONEER CROSS    11/17/2006
12370   11001 LIBERTY FARMS DR.     LENNAR HOMES - AUSTIN   PIONEER CROSS    11/17/2006
12371   11005 LIBERTY FARMS DR.     LENNAR HOMES - AUSTIN   PIONEER CROSS    11/17/2006
12372   18808 CHRIGHTON CASTLE      LENNAR HOMES - AUSTIN   HIGHLAND PARK    11/20/2006
12373   18804 CHRIGHTON CASTLE      LENNAR HOMES - AUSTIN   HIGHLAND PARK    11/20/2006


                                                                                          225
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 233 of 1053 PageID:
                                    17798

12374   686 DARK HORSE LANE         LENNAR HOMES - AUSTIN    SHADOW CREEK     11/21/2006
12375   674 DARK HORSE LANE         LENNAR HOMES - AUSTIN    SHADOW CREEK     11/21/2006
12376   11004 LIBERTY FARMS DRIVE   LENNAR HOMES - AUSTIN    PIONEER CROSS    11/27/2006
12377   11008 LIBERTY FARMS DRIVE   LENNAR HOMES - AUSTIN    PIONEER CROSS    11/27/2006
12378   409 SILENT SPRING DRIVE     LENNAR HOMES - AUSTIN    RED OAKS         11/28/2006
12379   1008 RIPLEY CASTLE COVE     LENNAR HOMES - AUSTIN    HIGHLAND PARK    11/29/2006
12380   18733 CHRIGHTON CASTLE      LENNAR HOMES - AUSTIN    HIGHLAND PARK    11/29/2006
12381   18333 DRY BROOK LOOP        LENNAR HOMES - AUSTIN    HIDDEN LAKE      11/29/2006
12382   18801 CHRIGHTON CASTLE      LENNAR HOMES - AUSTIN    HIGHLAND PARK     12/5/2006
12383   18805 CHRIGHTON CASTLE      LENNAR HOMES - AUSTIN    HIGHLAND PARK     12/5/2006
12384   1009 RIPLEY CASTLE COVE     LENNAR HOMES - AUSTIN    HIGHLAND PARK     12/5/2006
12385   18401 DRY BROOK LOOP        LENNAR HOMES - AUSTIN    HIDDEN LAKE       12/5/2006
12386   1126 BOXWOOD LOOP           LENNAR HOMES - AUSTIN    G.TOWN VILLAGE    12/7/2006
12387   1125 BOXWOOD LOOP           LENNAR HOMES - AUSTIN    G.TOWN VILLAGE    12/7/2006
12388   1012 RIPLEY CASTLE COVE     LENNAR HOMES - AUSTIN    HIGHLAND PARK     12/8/2006
12389   652 DARK HORSE LANE         LENNAR HOMES - AUSTIN    SHADOW CREEK     12/11/2006
12390   157 SLOAN ROAD              LENNAR HOMES - AUSTIN    SHADOW CREEK     12/11/2006
12391   664 DARK HORSE LANE         LENNAR HOMES - AUSTIN    SHADOW CREEK     12/11/2006
12392   18740 CHRIGHTON CASTLE      LENNAR HOMES - AUSTIN    HIGHLAND PARK    12/12/2006
12393   405 SILENT SPRING DRIVE     LENNAR HOMES - AUSTIN    RED OAKS         12/12/2006
12394   18736 CHRIGHTON CASTLE      LENNAR HOMES - AUSTIN    HIGHLAND PARK    12/12/2006
12395   169 SLOAN ROAD              LENNAR HOMES - AUSTIN    SHADOW CREEK     12/15/2006
12396   653 DARK HORSE LANE         LENNAR HOMES - AUSTIN    SHADOW CREEK     12/15/2006
12397   639 DARK HORSE LANE         LENNAR HOMES - AUSTIN    SHADOW CREEK     12/15/2006
12398   11013 LIBERTY FARMS DR.     LENNAR HOMES - AUSTIN    PIONEER CROSS    12/15/2006
12399   11009 LIBERTY FARMS DR.     LENNAR HOMES - AUSTIN    PIONEER CROSS    12/15/2006
12400   457 FALCON LANE             LENNAR HOMES - AUSTIN    SUMMERLYNN       12/15/2006
12401   407 SILENT SPRING DRIVE     LENNAR HOMES - AUSTIN    RED OAKS         12/18/2006
12402   1406 HARVEST BEND LANE      LENNAR HOMES - AUSTIN    RED OAKS         12/18/2006
12403   1500 HARVEST BEND LANE      LENNAR HOMES - AUSTIN    RED OAKS         12/18/2006
12404   236 HOUSEFINCH LOOP         LENNAR HOMES - AUSTIN    SUMMERLYNN       12/18/2006
12405   247 HOUSEFINCH LOOP         LENNAR HOMES - AUSTIN    SUMMERLYNN       12/18/2006
12406   1502 HARVEST BEND LANE      LENNAR HOMES - AUSTIN    RED OAKS         12/18/2006
12407   453 FALCON LANE             LENNAR HOMES - AUSTIN    SUMMERLYNN       12/18/2006
12408   449 FALCON LANE             LENNAR HOMES - AUSTIN    SUMMERLYNN       12/18/2006
12409   147 SLOAN ROAD              LENNAR HOMES - AUSTIN    SHADOW CREEK     12/19/2006
12410   137 SLOAN ROAD              LENNAR HOMES - AUSTIN    SHADOW CREEK     12/19/2006
12411   18409 DRY BROOK LOOP        LENNAR HOMES - AUSTIN    HIDDEN LAKE      12/20/2006
12412   18405 DRY BROOK LOOP        LENNAR HOMES - AUSTIN    HIDDEN LAKE      12/20/2006
12413   18417 DRY BROOK LOOP        LENNAR HOMES - AUSTIN    HIDDEN LAKE      12/20/2006
12414   18413 DRY BROOK LOOP        LENNAR HOMES - AUSTIN    HIDDEN LAKE      12/20/2006
12415   1504 HARVEST BEND LANE      LENNAR HOMES - AUSTIN    RED OAKS         12/22/2006
12416   18729 CHRIGHTON CASTLE      LENNAR HOMES - AUSTIN    HIGHLAND PARK    12/28/2006
12417   18725 CHRIGHTON CASTLE      LENNAR HOMES - AUSTIN    HIGHLAND PARK    12/28/2006
12418   18721 CHRIGHTON CASTLE      LENNAR HOMES - AUSTIN    HIGHLAND PARK    12/28/2006
12419   18732 CHRIGHTON CASTLE      LENNAR HOMES - AUSTIN    HIGHLAND PARK    12/28/2006
12420   1114 BOXWOOD LOOP           LENNAR HOMES - AUSTIN    G.TOWN VILLAGE   12/29/2006
12421   1118 BOXWOOD LOOP           LENNAR HOMES - AUSTIN    G.TOWN VILLAGE   12/29/2006
12422   1117 BOXWOOD LOOP           LENNAR HOMES - AUSTIN    G.TOWN VILLAGE   12/29/2006
12423   7609 CRACKLING CREEK        TRINITY LAND & HOMES     COVERED BRIDGE    1/27/2006
12424   1403 A-B BRIDGEWAY          MISCELLANEOUS ACCOUNTS   CARL N             6/6/2006
12425   1507 A-B BRIDGEWAY DRIVE    MISCELLANEOUS ACCOUNTS   CARL N             6/6/2006
12426   5814 GATESHEAD              MISCELLANEOUS ACCOUNTS   CARL N             6/6/2006
12427   3801 DORIS LANE             MISCELLANEOUS ACCOUNTS   ROUND ROCK         6/6/2006
12428   7209 SCENIC BROOK           MISCELLANEOUS ACCOUNTS   CARL N             6/6/2006


                                                                                           226
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 234 of 1053 PageID:
                                    17799

12429   2305 FRONTIER TRAIL        HABITAT FOR HUMANITY - RR   CHISOLM VALLEY      8/7/2006
12430   127 DAVIS LANE             KELLY WEBB                  SNOW WOODS         6/19/2006
12431   12701 HWY 29 WEST          HORIZON RETAIL CONST.       CARL N              6/6/2006
12432   670 RED HAWK ROAD          FOURSQUARE BUILDERS, LLC    JOHN G              6/6/2006
12433   3317 NORTHLAND DR          SUNTECH BUILDING SYSTEMS,   DALE B              6/6/2006
12434   2507 HARTFORD              RISHER MARTIN, LLC          CARL N              6/6/2006
12435   136 GRANITE PATH           ** USE 1968(LENNAR HOMES)   STONEWALL RANCH    1/19/2007
12436   140 GRANITE PATH           ** USE 1968(LENNAR HOMES)   STONEWALL RANCH    1/24/2007
12437   132 GRANITE PATH           ** USE 1968(LENNAR HOMES)   STONEWALL RANCH    1/24/2007
12438   124 GRANITE PATH           ** USE 1968(LENNAR HOMES)   STONEWALL RANCH    1/30/2007
12439   128 GRANITE PATH           ** USE 1968(LENNAR HOMES)   STONEWALL RANCH    1/30/2007
12440   949 SHADOW CREEK BLVD.     ** USE 1968(LENNAR HOMES)   SHADOW CREEK        2/8/2007
12441   198 BLACK FOREST ROAD      ** USE 1968(LENNAR HOMES)   SHADOW CREEK       2/14/2007
12442   212 BLACK FOREST ROAD      ** USE 1968(LENNAR HOMES)   SHADOW CREEK       2/14/2007
12443   206 BLACK FOREST ROAD      ** USE 1968(LENNAR HOMES)   SHADOW CREEK       2/14/2007
12444   182 BLACK FOREST ROAD      ** USE 1968(LENNAR HOMES)   SHADOW CREEK       2/14/2007
12445   190 BLACK FOREST ROAD      ** USE 1968(LENNAR HOMES)   SHADOW CREEK       2/14/2007
12446   473 QUARTER AVENUE         ** USE 1968(LENNAR HOMES)   SHADOW CREEK       2/14/2007
12447   463 QUARTER AVENUE         ** USE 1968(LENNAR HOMES)   SHADOW CREEK       2/14/2007
12448   453 QUARTER AVENUE         ** USE 1968(LENNAR HOMES)   SHADOW CREEK       2/15/2007
12449   120 GRANITE PATH           ** USE 1968(LENNAR HOMES)   STONEWALL RANCH    2/19/2007
12450   219 QUARRY LANE            ** USE 1968(LENNAR HOMES)   STONEWALL RANCH    2/19/2007
12451   174 BLACK FOREST ROAD      ** USE 1968(LENNAR HOMES)   SHADOW CREEK       2/28/2007
12452   166 BLACK FOREST ROAD      ** USE 1968(LENNAR HOMES)   SHADOW CREEK        3/7/2007
12453   160 BLACK FOREST ROAD      ** USE 1968(LENNAR HOMES)   SHADOW CREEK        3/7/2007
12454   483 QUARTER AVENUE         ** USE 1968(LENNAR HOMES)   SHADOW CREEK       3/22/2007
12455   458 QUARTER AVENUE         ** USE 1968(LENNAR HOMES)   SHADOW CREEK       3/22/2007
12456   144 BLACK FOREST ROAD      ** USE 1968(LENNAR HOMES)   SHADOW CREEK        4/4/2007
12457   152 BLACK FOREST ROAD      ** USE 1968(LENNAR HOMES)   SHADOW CREEK        4/4/2007
12458   138 BLACK FOREST ROAD      ** USE 1968(LENNAR HOMES)   SHADOW CREEK        4/4/2007
12459   132 BLACK FOREST ROAD      ** USE 1968(LENNAR HOMES)   SHADOW CREEK        4/4/2007
12460   482 QUARTER AVENUE         ** USE 1968(LENNAR HOMES)   SHADOW CREEK        4/5/2007
12461   470 QUARTER AVENUE         ** USE 1968(LENNAR HOMES)   SHADOW CREEK        4/6/2007
12462   1190 SHADOW CREEK BLVD.    ** USE 1968(LENNAR HOMES)   SHADOW CREEK       4/19/2007
12463   1172 SHADOW CREEK BLVD.    ** USE 1968(LENNAR HOMES)   SHADOW CREEK       4/19/2007
12464   1180 SHADOW CREEK BLVD.    ** USE 1968(LENNAR HOMES)   SHADOW CREEK       4/20/2007
12465   275 BLACK FOREST ROAD      ** USE 1968(LENNAR HOMES)   SHADOW CREEK       4/24/2007
12466   283 BLACK FOREST ROAD      ** USE 1968(LENNAR HOMES)   SHADOW CREEK       4/24/2007
12467   267 BLACK FOREST ROAD      ** USE 1968(LENNAR HOMES)   SHADOW CREEK       4/24/2007
12468   259 BLACK FOREST ROAD      ** USE 1968(LENNAR HOMES)   SHADOW CREEK       4/24/2007
12469   251 BLACK FOREST ROAD      ** USE 1968(LENNAR HOMES)   SHADOW CREEK       5/16/2007
12470   243 BLACK FOREST ROAD      ** USE 1968(LENNAR HOMES)   SHADOW CREEK       5/16/2007
12471   2703 CRYSTAL FALLS PKWY.   BRANDON CUSTOM HOMES        CRYSTAL FALLS     11/13/2007
12472   1001 STONE MNT.(GARAGE)    ROBILLARD CUSTOM HOMES      MARBLE FALLS       4/16/2007
12473   2110 FIRST VIEW            ROBILLARD CUSTOM HOMES      CRYSTAL FALLS      6/19/2007
12474   13372 WIRE ROAD            ROBILLARD CUSTOM HOMES      VISTA RIDGE       11/28/2007
12475   6012 WILCOTT COURT         SCOTT FELDER HOMES, LLC     INDEPENDENCE PK    2/27/2007
12476   10725 CAPSTONE DRIVE       STREETMAN (USE 1407)        LA CROSSE          1/12/2007
12477   10721 CAPSTONE DRIVE       STREETMAN (USE 1407)        LA CROSSE          1/12/2007
12478   7217 RED PEBBLE ROAD       STREETMAN (USE 1407)        LA CROSSE           2/7/2007
12479   7300 MOON ROCK ROAD        STREETMAN (USE 1407)        LA CROSSE           2/7/2007
12480   7305 MOON ROCK ROAD        STREETMAN (USE 1407)        LA CROSSE          2/13/2007
12481   10813 CAPSTONE DRIVE       STREETMAN (USE 1407)        LA CROSSE          2/20/2007
12482   7304 MOON ROCK ROAD        STREETMAN (USE 1407)        LA CROSSE          2/20/2007
12483   7213 RED PEBBLE ROAD       STREETMAN (USE 1407)        LA CROSSE          2/21/2007


                                                                                              227
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 235 of 1053 PageID:
                                    17800

12484   10805 CAPSTONE DRIVE        STREETMAN (USE 1407)   LA CROSSE          2/23/2007
12485   7224 MOON ROCK ROAD         STREETMAN (USE 1407)   LA CROSSE           3/5/2007
12486   7220 MOON ROCK ROAD         STREETMAN (USE 1407)   LA CROSSE           3/5/2007
12487   7212 MOON ROCK ROAD         STREETMAN (USE 1407)   LA CROSSE          3/28/2007
12488   7200 MOON ROCK ROAD         STREETMAN (USE 1407)   LA CROSSE          3/28/2007
12489   7216 MOON ROCK ROAD         STREETMAN (USE 1407)   LA CROSSE          4/18/2007
12490   10800 CAPSTONE DRIVE        STREETMAN (USE 1407)   LA CROSSE          4/30/2007
12491   7300 RED PEBBLE ROAD        STREETMAN (USE 1407)   LA CROSSE           5/1/2007
12492   7312 RED PEBBLE ROAD        STREETMAN (USE 1407)   LA CROSSE          5/15/2007
12493   7201 MOON ROCK ROAD         STREETMAN (USE 1407)   LA CROSSE          5/16/2007
12494   7212 RED PEBBLE ROAD        STREETMAN (USE 1407)   LA CROSSE          5/16/2007
12495   5205 TEXAS BLUEBELL DRIVE   STREETMAN (USE 1407)   W CYPRESS HILLS    5/21/2007
12496   5504 WILD FOXGLOVE ROAD     STREETMAN (USE 1407)   W CYPRESS HILLS    5/21/2007
12497   21713 AGARITO LANE          STREETMAN (USE 1407)   W CYPRESS HILLS     6/5/2007
12498   7308 RED PEBBLE ROAD        STREETMAN (USE 1407)   LA CROSSE           6/8/2007
12499   10717 CAPSTONE DRIVE        STREETMAN (USE 1407)   LA CROSSE           6/8/2007
12500   7217 MOON ROCK ROAD         STREETMAN (USE 1407)   LA CROSSE          6/11/2007
12501   7208 RED PEBBLE ROAD        STREETMAN (USE 1407)   LA CROSSE          6/11/2007
12502   5116 TEXAS BLUEBELL DRIVE   STREETMAN (USE 1407)   W CYPRESS HILLS    6/12/2007
12503   7220 RED PEBBLE ROAD        STREETMAN (USE 1407)   LA CROSSE          6/21/2007
12504   7216 RED PEBBLE ROAD        STREETMAN (USE 1407)   LA CROSSE          6/21/2007
12505   7225 MOON ROCK ROAD         STREETMAN (USE 1407)   LA CROSSE          6/22/2007
12506   7324 MOON ROCK ROAD         STREETMAN (USE 1407)   LA CROSSE          6/22/2007
12507   7221 RED PEBBLE ROAD        STREETMAN (USE 1407)   LA CROSSE          6/28/2007
12508   7213 MOON ROCK ROAD         STREETMAN (USE 1407)   LA CROSSE           7/3/2007
12509   21820 AGARITO LANE          STREETMAN (USE 1407)   W CYPRESS HILLS    7/10/2007
12510   7204 MOON ROCK ROAD         STREETMAN (USE 1407)   LA CROSSE           8/8/2007
12511   7208 MOON ROCK ROAD         STREETMAN (USE 1407)   LA CROSSE          8/13/2007
12512   10701 CAPSTONE DRIVE        STREETMAN (USE 1407)   LA CROSSE          8/13/2007
12513   10733 CAPSTONE DRIVE        STREETMAN (USE 1407)   LA CROSSE          8/13/2007
12514   7209 MOON ROCK ROAD         STREETMAN (USE 1407)   LA CROSSE          8/17/2007
12515   10804 CAPSTONE DRIVE        STREETMAN (USE 1407)   LA CROSSE          8/17/2007
12516   5625 TEXAS BLUEBELL DRIVE   STREETMAN (USE 1407)   W CYPRESS HILLS    8/31/2007
12517   2320 TOM MILLER STREET      STREETMAN (USE 1407)   MUELLER             9/4/2007
12518   2400 TOM MILLER STREET      STREETMAN (USE 1407)   MUELLER             9/6/2007
12519   2416 TOM MILLER STREET      STREETMAN (USE 1407)   MUELLER             9/7/2007
12520   2404 TOM MILLER STREET      STREETMAN (USE 1407)   MUELLER            9/10/2007
12521   5417 TEXAS BLUEBELL DRIVE   STREETMAN (USE 1407)   W CYPRESS HILLS    9/12/2007
12522   2408 TOM MILLER STREET      STREETMAN (USE 1407)   MUELLER            9/14/2007
12523   5505 TEXAS BLUEBELL DRIVE   STREETMAN (USE 1407)   W CYPRESS HILLS    9/21/2007
12524   2324 TOM MILLER STREET      STREETMAN (USE 1407)   MUELLER            9/21/2007
12525   7221 MOON ROCK ROAD         STREETMAN (USE 1407)   LA CROSSE          9/24/2007
12526   10801 CAPSTONE DRIVE        STREETMAN (USE 1407)   LA CROSSE          9/24/2007
12527   4208 SCALES STREET          STREETMAN (USE 1407)   MUELLER            9/28/2007
12528   4304 SCALES STREET          STREETMAN (USE 1407)   MUELLER            9/28/2007
12529   7205 MOON ROCK ROAD         STREETMAN (USE 1407)   LA CROSSE          10/3/2007
12530   4301 SCALES STREET          STREETMAN (USE 1407)   MUELLER           10/16/2007
12531   4320 SCALES STREET          STREETMAN (USE 1407)   MUELLER           10/24/2007
12532   7309 RED PEBBLE ROAD        STREETMAN (USE 1407)   LA CROSSE         10/30/2007
12533   10705 CAPSTONE DRIVE        STREETMAN (USE 1407)   LA CROSSE          11/2/2007
12534   2308 TOM MILLER STREET      STREETMAN (USE 1407)   MUELLER            11/2/2007
12535   2300 TOM MILLER STREET      STREETMAN (USE 1407)   MUELLER            11/7/2007
12536   10713 CAPSTONE DRIVE        STREETMAN (USE 1407)   LA CROSSE          11/8/2007
12537   10709 CAPSTONE DRIVE        STREETMAN (USE 1407)   LA CROSSE         11/12/2007
12538   7209 RED PEBBLE ROAD        STREETMAN (USE 1407)   LA CROSSE         11/12/2007


                                                                                          228
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 236 of 1053 PageID:
                                    17801

12539   22328 ROCK WREN ROAD        STREETMAN (USE 1407)   W CYPRESS HILLS    12/3/2007
12540   4300 SCALES STREET          STREETMAN (USE 1407)   MUELLER           12/11/2007
12541   2304 TOM MILLER STREET      STREETMAN (USE 1407)   MUELLER           12/13/2007
12542   22324 ROCK WREN ROAD        STREETMAN (USE 1407)   W CYPRESS HILLS   12/27/2007
12543   304 MEADOWLAND DRIVE        BRUCE HOMES, L.P.      YAUPON CREEK       2/28/2007
12544   102 OUTCROP VIEW LANE       BRUCE HOMES, L.P.      YAUPON CREEK       3/15/2007
12545   208 RIVULET LANE            BRUCE HOMES, L.P.      YAUPON CREEK        5/8/2007
12546   14401 PIPER GLEN            BRUCE HOMES, L.P.      FALCONHEAD          6/8/2007
12547   15500 BRODICK DRIVE         WILSHIRE HOMES         AVERY RNCH EAST     1/2/2007
12548   11721 CHERISSE DRIVE        WILSHIRE HOMES         MERIDIAN            1/9/2007
12549   2704 VINWOOD COVE           WILSHIRE HOMES         SONOMA             1/11/2007
12550   15620 ECHO HILLS DRIVE      WILSHIRE HOMES         AVERY RNCH EAST    1/11/2007
12551   2706 BRINDISI WAY           WILSHIRE HOMES         BELLA VISTA        1/19/2007
12552   7804 ALOPHIA DRIVE          WILSHIRE HOMES         MERIDIAN           1/19/2007
12553   271 ASPEN DRIVE             WILSHIRE HOMES         BELTERA            1/29/2007
12554   331 TORRINGTON DRIVE        WILSHIRE HOMES         BELTERA            1/29/2007
12555   12028 BRYONY DRIVE          WILSHIRE HOMES         MERIDIAN           1/30/2007
12556   15408 ECHO HILLS DRIVE      WILSHIRE HOMES         AVERY RNCH EAST    1/30/2007
12557   10005 ROYAL NEW KENT DR     WILSHIRE HOMES         AVERY RNCH EAST    1/31/2007
12558   8812 FENTON DRIVE           WILSHIRE HOMES         COVERED BRIDGE      2/2/2007
12559   8729 FENTON DRIVE           WILSHIRE HOMES         COVERED BRIDGE      2/5/2007
12560   7900 ALOPHIA DRIVE          WILSHIRE HOMES         MERIDIAN            2/5/2007
12561   20513 HUCKABEE BEND         WILSHIRE HOMES         ROWE LANE           2/6/2007
12562   2812 WEST PIPER SONOMA CT   WILSHIRE HOMES         SONOMA              2/7/2007
12563   20604 HUCKABEE BEND         WILSHIRE HOMES         ROWE LANE           2/9/2007
12564   20600 HUCKABEE BEND         WILSHIRE HOMES         ROWE LANE           2/9/2007
12565   310 GRAFTON LANE            WILSHIRE HOMES         BELTERA            2/12/2007
12566   240 BRIGHTON LANE           WILSHIRE HOMES         BELTERA            2/13/2007
12567   2312 DOVETAIL STREET        WILSHIRE HOMES         ROWE LANE          2/13/2007
12568   2716 ROSEMOUNT COVE         WILSHIRE HOMES         SONOMA             2/15/2007
12569   8717 FENTON DRIVE           WILSHIRE HOMES         COVERED BRIDGE     2/15/2007
12570   3005 LOMBARDI WAY           WILSHIRE HOMES         BELLA VISTA        2/19/2007
12571   201 CREEKSIDE DRIVE         WILSHIRE HOMES         RUBY RANCH         2/22/2007
12572   12024 BRYONY DRIVE          WILSHIRE HOMES         MERIDIAN           2/23/2007
12573   3004 JUNEAU DRIVE           WILSHIRE HOMES         BREAKAWAY PARK     2/26/2007
12574   2827 PIPER SONOMA PLACE     WILSHIRE HOMES         SONOMA             2/27/2007
12575   190 ABBOTT DRIVE            WILSHIRE HOMES         BELTERA            2/27/2007
12576   12009 CHERISSE DRIVE        WILSHIRE HOMES         MERIDIAN            3/2/2007
12577   200 ABBOTT DRIVE            WILSHIRE HOMES         BELTERA             3/2/2007
12578   2526 RAVENWOOD DRIVE        WILSHIRE HOMES         SONOMA              3/6/2007
12579   8706 FENTON DRIVE           WILSHIRE HOMES         COVERED BRIDGE     3/12/2007
12580   3101 CASTELLANO WAY         WILSHIRE HOMES         BELLA VISTA        3/16/2007
12581   7701 CRACKLING CREEK DR     WILSHIRE HOMES         COVERED BRIDGE     3/19/2007
12582   180 ABBOTT DRIVE            WILSHIRE HOMES         BELTERA            3/19/2007
12583   111 CHANCERY COURT          WILSHIRE HOMES         BELTERA            3/20/2007
12584   2812 FOUNTAIN GROVE COVE    WILSHIRE HOMES         SONOMA              4/3/2007
12585   11900 CHERISSE DRIVE        WILSHIRE HOMES         MERIDIAN            4/9/2007
12586   11713 CHERISSE DRIVE        WILSHIRE HOMES         MERIDIAN           4/10/2007
12587   11917 BRYONY DRIVE          WILSHIRE HOMES         MERIDIAN           4/10/2007
12588   2405 GAVIN TRAIL            WILSHIRE HOMES         ROWE LANE          4/18/2007
12589   15524 BRODICK DRIVE         WILSHIRE HOMES         AVERY RNCH EAST    4/19/2007
12590   980 COUNTY ROAD 262         WILSHIRE HOMES         GEORGETOWN         4/24/2007
12591   312 HARBOR DRIVE            WILSHIRE HOMES         SPICEWOOD, TX      4/27/2007
12592   2835 PIPER SONOMA PLACE     WILSHIRE HOMES         SONOMA             4/28/2007
12593   2417 DOVETAIL STREET        WILSHIRE HOMES         ROWE LANE          4/28/2007


                                                                                          229
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 237 of 1053 PageID:
                                    17802

12594   195 CORK LANE               WILSHIRE HOMES   BELTERA            5/1/2007
12595   15404 ECHO HILLS DRIVE      WILSHIRE HOMES   AVERY RNCH EAST    5/2/2007
12596   26801 MASTERS PARKWAY       WILSHIRE HOMES   SPICEWOOD, TX      5/3/2007
12597   3001 LOMBARDI WAY           WILSHIRE HOMES   BELLA VISTA        5/7/2007
12598   2553 RAVENWOOD DRIVE        WILSHIRE HOMES   SONOMA             5/8/2007
12599   460 TORRINGTON DRIVE        WILSHIRE HOMES   BELTERA            5/8/2007
12600   15421 ECHO HILLS DRIVE      WILSHIRE HOMES   AVERY RNCH EAST    5/8/2007
12601   240 GRAFTON LANE            WILSHIRE HOMES   BELTERA            5/9/2007
12602   20205 GRAND BANKS LANE      WILSHIRE HOMES   BLACKHAWK         5/10/2007
12603   2401 GAVIN TRAIL            WILSHIRE HOMES   ROWE LANE         5/10/2007
12604   2417 GAVIN TRAIL            WILSHIRE HOMES   ROWE LANE         5/10/2007
12605   20209 GRAND BANKS LANE      WILSHIRE HOMES   BLACKHAWK         5/11/2007
12606   160 TRINITY HILLS DRIVE     WILSHIRE HOMES   BELTERA           5/11/2007
12607   2805 WEST PIPER SONOMA CT   WILSHIRE HOMES   SONOMA            5/14/2007
12608   9904 ROYAL NEW KENT DRIVE   WILSHIRE HOMES   AVERY RNCH EAST   5/18/2007
12609   101 CHANCERY COURT          WILSHIRE HOMES   BELTERA           5/23/2007
12610   2816 WEST PIPER SONOMA CT   WILSHIRE HOMES   SONOMA            5/29/2007
12611   2317 DOVETAIL STREET        WILSHIRE HOMES   ROWE LANE         5/29/2007
12612   12001 CHERISSE DRIVE        WILSHIRE HOMES   MERIDIAN          5/29/2007
12613   9613 BUNDORAN DRIVE         WILSHIRE HOMES   AVERY RNCH EAST   5/31/2007
12614   2321 DOVETAIL STREET        WILSHIRE HOMES   ROWE LANE          6/1/2007
12615   2404 AMBLING TRAIL          WILSHIRE HOMES   ROWE LANE          6/1/2007
12616   2703 BENEVENTO WAY          WILSHIRE HOMES   BELLA VISTA        6/6/2007
12617   401 TORRINGTON DRIVE        WILSHIRE HOMES   BELTERA            6/6/2007
12618   2325 AMBLING TRAIL          WILSHIRE HOMES   ROWE LANE          6/7/2007
12619   2911 EAST PIPER SONOMA CT   WILSHIRE HOMES   SONOMA            6/11/2007
12620   15504 BRODICK DRIVE         WILSHIRE HOMES   AVERY RNCH EAST   6/11/2007
12621   9617 BUNDORAN DRIVE         WILSHIRE HOMES   AVERY RNCH EAST   6/13/2007
12622   1012 WALSH HILL TRAIL       WILSHIRE HOMES   WALSH TRAILS      6/14/2007
12623   1000 WALSH HILL TRAIL       WILSHIRE HOMES   WALSH TRAILS      6/15/2007
12624   1010 WALSH HILL TRAIL       WILSHIRE HOMES   WALSH TRAILS      6/15/2007
12625   711 WALSH HILL TRAIL        WILSHIRE HOMES   WALSH TRAILS      6/15/2007
12626   4501 WICKLOW MOUNTAIN TRL   WILSHIRE HOMES   WALSH TRAILS      6/15/2007
12627   713 WALSH HILL TRAIL        WILSHIRE HOMES   WALSH TRAILS      6/15/2007
12628   2309 AMBLING TRAIL          WILSHIRE HOMES   ROWE LANE         6/18/2007
12629   4520 THREE ARROWS COURT     WILSHIRE HOMES   WALSH TRAILS      6/19/2007
12630   7816 ALOPHIA DRIVE          WILSHIRE HOMES   MERIDIAN          6/19/2007
12631   2713 BRINDISI WAY           WILSHIRE HOMES   BELLA VISTA       6/19/2007
12632   4529 THREE ARROWS COURT     WILSHIRE HOMES   WALSH TRAILS      6/19/2007
12633   710 WILLIAMS WAY            WILSHIRE HOMES   WALSH TRAILS      6/19/2007
12634   15712 ECHO HILLS DRIVE      WILSHIRE HOMES   AVERY RNCH EAST   6/22/2007
12635   10016 ROYAL NEW KENT DR     WILSHIRE HOMES   AVERY RNCH EAST   6/22/2007
12636   15412 PRESTANCIA DRIVE      WILSHIRE HOMES   AVERY RNCH EAST   6/25/2007
12637   182 RUNNING WATER WAY       WILSHIRE HOMES   HIGHPOINT         6/25/2007
12638   2813 WEST PIPER SONOMA CT   WILSHIRE HOMES   SONOMA            6/29/2007
12639   126 BRIARPATCH COURT        WILSHIRE HOMES   HIGHPOINT         6/29/2007
12640   3200 APPENNINI WAY          WILSHIRE HOMES   BELLA VISTA        7/6/2007
12641   252 WILD ROSE DRIVE         WILSHIRE HOMES   HIGHPOINT          7/6/2007
12642   .9304 ROLLING OAKS TRAIL    WILSHIRE HOMES   SPICEWOOD EST.    7/11/2007
12643   189 GRAPEVINE COURT         WILSHIRE HOMES   HIGHPOINT         7/12/2007
12644   335 WILD ROSE DRIVE         WILSHIRE HOMES   HIGHPOINT         7/12/2007
12645   676 RUSK ROAD               WILSHIRE HOMES   SONOMA            7/13/2007
12646   900 WALSH HILL TRAIL        WILSHIRE HOMES   WALSH TRAILS      7/13/2007
12647   1004 WILLIAMS WAY           WILSHIRE HOMES   WALSH TRAILS      7/13/2007
12648   3205 APPENNINI WAY          WILSHIRE HOMES   BELLA VISTA       7/16/2007


                                                                                   230
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 238 of 1053 PageID:
                                    17803

12649   700 WALSH HILL TRAIL        WILSHIRE HOMES   WALSH TRAILS      7/16/2007
12650   323 WILD ROSE DRIVE         WILSHIRE HOMES   HIGHPOINT         7/17/2007
12651   20100 GRAND BANKS LANE      WILSHIRE HOMES   BLACKHAWK         7/17/2007
12652   2703 BRINDISI WAY           WILSHIRE HOMES   BELLA VISTA       7/17/2007
12653   3117 CASTELLANO WAY         WILSHIRE HOMES   BELLA VISTA       7/17/2007
12654   140 BRIARPATCH COURT        WILSHIRE HOMES   HIGHPOINT         7/17/2007
12655   173 BRIARPATCH COURT        WILSHIRE HOMES   HIGHPOINT         7/18/2007
12656   364 WILD ROSE DRIVE         WILSHIRE HOMES   HIGHPOINT         7/18/2007
12657   2674 RAVENWOOD DRIVE        WILSHIRE HOMES   SONOMA            7/19/2007
12658   2705 BENEVENTO WAY          WILSHIRE HOMES   BELLA VISTA       7/23/2007
12659   139 GRAPEVINE COURT         WILSHIRE HOMES   HIGHPOINT         7/25/2007
12660   180 TRINTY HILLS DRIVE      WILSHIRE HOMES   BELTERA            8/3/2007
12661   2600 RAVENWOOD DRIVE        WILSHIRE HOMES   SONOMA             8/6/2007
12662   17735 REEDS PARK DRIVE      WILSHIRE HOMES   JONESTOWN          8/7/2007
12663   20200 JACKIES RANCH RD      WILSHIRE HOMES   BLACKHAWK          8/7/2007
12664   337 STONEY POINT            WILSHIRE HOMES   HIGHPOINT          8/7/2007
12665   2907 MACARTHUR              WILSHIRE HOMES   LAGO VISTA         8/7/2007
12666   206 WILD ROSE DRIVE         WILSHIRE HOMES   HIGHPOINT          8/7/2007
12667   904 WALSH HILL TRAIL        WILSHIRE HOMES   WALSH TRAILS       8/9/2007
12668   20101 SANDPIPER PERCH CT    WILSHIRE HOMES   BLACKHAWK          8/9/2007
12669   20108 SANDPIPER PERCH CT    WILSHIRE HOMES   BLACKHAWK          8/9/2007
12670   20201 JACKIE'S RANCH RD     WILSHIRE HOMES   BLACKHAWK         8/13/2007
12671   2621 RAVENWOOD DRIVE        WILSHIRE HOMES   SONOMA            8/13/2007
12672   153 MALLARD COVE            WILSHIRE HOMES   HIGHPOINT         8/13/2007
12673   166 BLAZING STAR DRIVE      WILSHIRE HOMES   HIGHPOINT         8/13/2007
12674   119 MALLARD COVE            WILSHIRE HOMES   HIGHPOINT         8/14/2007
12675   20205 CHAYTON CIRCLE        WILSHIRE HOMES   BLACKHAWK         8/14/2007
12676   20201 CHAYTON CIRCLE        WILSHIRE HOMES   BLACKHAWK         8/14/2007
12677   15708 ECHO HILLS DRIVE      WILSHIRE HOMES   AVERY RNCH EAST   8/15/2007
12678   271 GRAFTON LANE            WILSHIRE HOMES   BELTERA           8/15/2007
12679   15429 BRODICK DRIVE         WILSHIRE HOMES   AVERY RNCH EAST   8/15/2007
12680   317 WILTSHIRE DRIVE         WILSHIRE HOMES   STAR RANCH        8/15/2007
12681   313 WILTSHIRE DRIVE         WILSHIRE HOMES   STAR RANCH        8/15/2007
12682   2533 RAVENWOOD DRIVE        WILSHIRE HOMES   SONOMA            8/17/2007
12683   108 WILTSHIRE DRIVE         WILSHIRE HOMES   STAR RANCH        8/20/2007
12684   10008 ECHO HILLS COURT      WILSHIRE HOMES   AVERY RNCH EAST   8/27/2007
12685   241 TRINITY HILLS LANE      WILSHIRE HOMES   BELTERA           8/29/2007
12686   150 TRINITY HILLS DRIVE     WILSHIRE HOMES   BELTERA           8/30/2007
12687   2903 EAST PIPER SONOMA CT   WILSHIRE HOMES   SONOMA            8/31/2007
12688   4525 THREE ARROWS COURT     WILSHIRE HOMES   WALSH TRAILS      8/31/2007
12689   3114 CASTELLANO WAY         WILSHIRE HOMES   BELLA VISTA       8/31/2007
12690   8901 OAK VALLEY ROAD        WILSHIRE HOMES   SOUTH VIEW EST.    9/4/2007
12691   140 COURTLAND CIRCLE        WILSHIRE HOMES   HIGHPOINT          9/4/2007
12692   217 RUNNING BROOK COVE      WILSHIRE HOMES   RIM ROCK           9/5/2007
12693   525 WILTSHIRE DRIVE         WILSHIRE HOMES   STAR RANCH        9/12/2007
12694   401 WILTSHIRE DRIVE         WILSHIRE HOMES   STAR RANCH        9/12/2007
12695   8208 ALOPHIA DRIVE          WILSHIRE HOMES   MERIDIAN          9/17/2007
12696   7825 WISTERIA VALLEY DR     WILSHIRE HOMES   MERIDIAN          9/18/2007
12697   17816 REGATTA VIEW DR       WILSHIRE HOMES   JONESTOWN         9/19/2007
12698   7513 LANTERN VIEW           WILSHIRE HOMES   JONESTOWN         9/19/2007
12699   15412 BANDON DRIVE          WILSHIRE HOMES   AVERY RNCH EAST   9/19/2007
12700   8204 ALOPHIA DRIVE          WILSHIRE HOMES   MERIDIAN          9/19/2007
12701   15421 BRODRICK DRIVE        WILSHIRE HOMES   AVERY RNCH EAST   9/20/2007
12702   2700 BRINDISI WAY           WILSHIRE HOMES   BELLA VISTA       9/21/2007
12703   311 GRAFTON LANE            WILSHIRE HOMES   BELTERA           9/24/2007


                                                                                   231
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 239 of 1053 PageID:
                                    17804

12704   379 QUINN DRIVE             WILSHIRE HOMES   DRIPPIN SPRING     9/24/2007
12705   11400 CHERISSE DRIVE        WILSHIRE HOMES   MERIDIAN           9/25/2007
12706   11604 CHERISSE DRIVE        WILSHIRE HOMES   MERIDIAN           9/25/2007
12707   301 TORRINGTON DRIVE        WILSHIRE HOMES   BELTERA            9/28/2007
12708   7916 WISTERIA VALLEY DR     WILSHIRE HOMES   MERIDIAN           10/1/2007
12709   17605 REED PARK ROAD        WILSHIRE HOMES   JONESTOWN          10/3/2007
12710   4528 THREE ARROWS COURT     WILSHIRE HOMES   WALSH TRAILS       10/3/2007
12711   17613 REED PARK ROAD        WILSHIRE HOMES   JONESTOWN          10/4/2007
12712   2613 RAVENWOOD DRIVE        WILSHIRE HOMES   SONOMA             10/8/2007
12713   11504 CHERISSE DRIVE        WILSHIRE HOMES   MERIDIAN           10/9/2007
12714   391 TORRINGTON DRIVE        WILSHIRE HOMES   BELTERA           10/12/2007
12715   3109 CASTELLANO WAY         WILSHIRE HOMES   BELLA VISTA       10/15/2007
12716   24 FALLING OAKS TRAIL       WILSHIRE HOMES   LAKEWAY           10/17/2007
12717   311 TORRINGTON DRIVE        WILSHIRE HOMES   BELTERA           10/23/2007
12718   2549 RAVENWOOD DRIVE        WILSHIRE HOMES   SONOMA            10/23/2007
12719   9304 ROLLING OAKS TRAIL     WILSHIRE HOMES   AUSTIN            10/24/2007
12720   7921 WISTERIA VALLEY DR     WILSHIRE HOMES   MERIDIAN          10/26/2007
12721   802 WILLIAMS WAY            WILSHIRE HOMES   WALSH TRAILS      10/29/2007
12722   20608 HUCKABEE BEND         WILSHIRE HOMES   ROWE LANE         10/29/2007
12723   2702 BRINDISI WAY           WILSHIRE HOMES   BELLA VISTA       10/30/2007
12724   704 ROSEMOUNT DRIVE         WILSHIRE HOMES   SONOMA            10/31/2007
12725   2800 FOUNTAIN GROVE COVE    WILSHIRE HOMES   SONOMA            10/31/2007
12726   8008 ALOPHIA DRIVE          WILSHIRE HOMES   MERIDIAN           11/5/2007
12727   8004 ALOPHIA DRIVE          WILSHIRE HOMES   MERIDIAN           11/5/2007
12728   11500 CHERISSE DRIVE        WILSHIRE HOMES   MERIDIAN           11/5/2007
12729   7920 WISTERIA VALLEY DR     WILSHIRE HOMES   MERIDIAN           11/5/2007
12730   11512 CHERISSE DRIVE        WILSHIRE HOMES   MERIDIAN           11/5/2007
12731   3116 CASTELLANO WAY         WILSHIRE HOMES   BELLA VISTA        11/7/2007
12732   4102 GRAND VISTA CIRCLE     WILSHIRE HOMES   TERAVISTA          11/9/2007
12733   4014 HARVEY PENICK DRIVE    WILSHIRE HOMES   FOREST CREEK      11/12/2007
12734   11617 CHERISSE DRIVE        WILSHIRE HOMES   MERIDIAN          11/12/2007
12735   397 WILD ROSE DRIVE         WILSHIRE HOMES   HIGHPOINT         11/15/2007
12736   4506 WICKLOW MOUNTAIN TRL   WILSHIRE HOMES   WALSH TRAILS      11/19/2007
12737   2916 RAMBLING CREEK LANE    WILSHIRE HOMES   BLACKHAWK         11/19/2007
12738   2809 MOVING WATER LANE      WILSHIRE HOMES   BLACKHAWK         11/19/2007
12739   3111 CASTELLANO WAY         WILSHIRE HOMES   BELLA VISTA       11/20/2007
12740   1002 WILLIAMS WAY           WILSHIRE HOMES   WALSH TRAILS      11/20/2007
12741   270 TORRINGTON DRIVE        WILSHIRE HOMES   BELTERA           11/21/2007
12742   147 ELDERBERRY ROAD         WILSHIRE HOMES   HIGHPOINT         11/28/2007
12743   7925 WISTERIA VALLEY DR     WILSHIRE HOMES   MERIDIAN          11/29/2007
12744   1917 KEMPWOOD LOOP          WILSHIRE HOMES   TERAVISTA         11/29/2007
12745   1915 KEMPWOOD LOOP          WILSHIRE HOMES   TERAVISTA         11/29/2007
12746   1919 KEMPWOOD LOOP          WILSHIRE HOMES   TERAVISTA         11/29/2007
12747   7905 WISTERIA VALLEY DR     WILSHIRE HOMES   MERIDIAN          11/30/2007
12748   192 GRAPEVINE COURT         WILSHIRE HOMES   HIGHPOINT          12/3/2007
12749   3010 LOMBARDI WAY           WILSHIRE HOMES   BELLA VISTA        12/6/2007
12750   398 BLAZING STAR DRIVE      WILSHIRE HOMES   HIGHPOINT         12/11/2007
12751   15313 BANDON DRIVE          WILSHIRE HOMES   AVERY RNCH EAST   12/11/2007
12752   2701 ROSEMOUNT COVE         WILSHIRE HOMES   SONOMA            12/11/2007
12753   10100 CHILTERN FOREST DR.   WILSHIRE HOMES   AVERY RNCH EAST   12/26/2007
12754   11409 CHERISSE DRIVE        WILSHIRE HOMES   MERIDIAN          12/26/2007
12755   8012 ALOPHIA DRIVE          WILSHIRE HOMES   MERIDIAN          12/26/2007
12756   11437 CHERISSE DRIVE        WILSHIRE HOMES   MERIDIAN          12/31/2007
12757   10508 MILKY WAY             ED HAMEL HOMES   RIVER PLACE        2/27/2007
12758   8300 BIG VIEW DRIVE         ED HAMEL HOMES   RIVER PLACE        5/17/2007


                                                                                    232
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 240 of 1053 PageID:
                                    17805

12759   8124 BIG VIEW DRIVE       ED HAMEL HOMES              RIVER PLACE       10/12/2007
12760   306 STEER ACRES COURT     ** USE 1968(LENNAR HOMES)   RANCH AT BRUS       1/3/2007
12761   308 STEER ACRES COURT     ** USE 1968(LENNAR HOMES)   RANCH AT BRUS       1/3/2007
12762   1004 SEDALIA STREET       ** USE 1968(LENNAR HOMES)   FOREST OAKS        1/11/2007
12763   1002 SEDALIA STREET       ** USE 1968(LENNAR HOMES)   FOREST OAKS        1/12/2007
12764   377 LIMESTONE TRAIL       ** USE 1968(LENNAR HOMES)   LEDGESTONE         1/22/2007
12765   372 LIMESTONE TRAIL       ** USE 1968(LENNAR HOMES)   LEDGESTONE         1/29/2007
12766   365 LIMESTONE TRAIL       ** USE 1968(LENNAR HOMES)   LEDGESTONE         1/29/2007
12767   358 LIMESTONE TRAIL       ** USE 1968(LENNAR HOMES)   LEDGESTONE         1/29/2007
12768   351 LIMESTONE TRAIL       ** USE 1968(LENNAR HOMES)   LEDGESTONE         1/29/2007
12769   4040 WILDERNESS PATH      ** USE 1968(LENNAR HOMES)   RANCH AT BRUS      1/30/2007
12770   382 LEDGE STONE DRIVE     ** USE 1968(LENNAR HOMES)   LEDGESTONE         1/31/2007
12771   389 LEDGE STONE DRIVE     ** USE 1968(LENNAR HOMES)   LEDGESTONE         1/31/2007
12772   310 STEER ACRES COURT     ** USE 1968(LENNAR HOMES)   RANCH AT BRUS      1/31/2007
12773   4038 WILDERNESS PATH      ** USE 1968(LENNAR HOMES)   RANCH AT BRUS      1/31/2007
12774   1006 SEDALIA STREET       ** USE 1968(LENNAR HOMES)   FOREST OAKS         2/1/2007
12775   1008 SEDALIA STREET       ** USE 1968(LENNAR HOMES)   FOREST OAKS         2/2/2007
12776   901 SEDALIA STREET        ** USE 1968(LENNAR HOMES)   FOREST OAKS         2/5/2007
12777   4036 WILDERNESS PATH      ** USE 1968(LENNAR HOMES)   RANCH AT BRUS       2/5/2007
12778   903 SEDALIA STREET        ** USE 1968(LENNAR HOMES)   FOREST OAKS         2/6/2007
12779   377 LEDGE STONE DRIVE     ** USE 1968(LENNAR HOMES)   LEDGESTONE          2/7/2007
12780   905 SEDALIA STREET        ** USE 1968(LENNAR HOMES)   FOREST OAKS         2/8/2007
12781   321 LIMESTONE TRAIL       ** USE 1968(LENNAR HOMES)   LEDGESTONE         2/13/2007
12782   342 LIMESTONE TRAIL       ** USE 1968(LENNAR HOMES)   LEDGESTONE         2/14/2007
12783   324 LIMESTONE TRAIL       ** USE 1968(LENNAR HOMES)   LEDGESTONE         2/14/2007
12784   406 LEDGESTONE DRIVE      ** USE 1968(LENNAR HOMES)   LEDGESTONE         2/15/2007
12785   394 LEDGESTONE DRIVE      ** USE 1968(LENNAR HOMES)   LEDGESTONE         2/15/2007
12786   407 LEDGESTONE DRIVE      ** USE 1968(LENNAR HOMES)   LEDGESTONE         2/16/2007
12787   333 LIMESTONE TRAIL       ** USE 1968(LENNAR HOMES)   LEDGESTONE         2/16/2007
12788   310 LIMESTONE TRAIL       ** USE 1968(LENNAR HOMES)   LEDGESTONE         2/16/2007
12789   1010 SEDALIA STREET       ** USE 1968(LENNAR HOMES)   FOREST OAKS        2/26/2007
12790   1003 SEDALIA STREET       ** USE 1968(LENNAR HOMES)   FOREST OAKS        2/27/2007
12791   213 RICHMOND STREET       ** USE 1968(LENNAR HOMES)   FOREST OAKS         3/2/2007
12792   103 SADDLE RIDGE DRIVE    ** USE 1968(LENNAR HOMES)   RANCH AT BRUS      3/26/2007
12793   1007 SEDALIA STREET       ** USE 1968(LENNAR HOMES)   FOREST OAKS         4/2/2007
12794   1005 SEDALIA STREET       ** USE 1968(LENNAR HOMES)   FOREST OAKS        4/10/2007
12795   311 LIMESTONE TRAIL       ** USE 1968(LENNAR HOMES)   LEDGESTONE         4/20/2007
12796   296 LIMESTONE TRAIL       ** USE 1968(LENNAR HOMES)   LEDGESTONE         4/20/2007
12797   132 RIDGE LINE DRIVE      ** USE 1968(LENNAR HOMES)   LEDGESTONE         4/23/2007
12798   4032 WILDERNESS PATH      ** USE 1968(LENNAR HOMES)   RANCH AT BRUS      4/30/2007
12799   4030 WILDERNESS PATH      ** USE 1968(LENNAR HOMES)   RANCH AT BRUS       5/1/2007
12800   101 SADDLE RIDGE DRIVE    ** USE 1968(LENNAR HOMES)   RANCH AT BRUS       5/9/2007
12801   2010 BLEWETT DRIVE        ARMADILLO HOMES             ENCLAVE AT BRUS     2/9/2007
12802   1109 ENCLAVE WAY          ARMADILLO HOMES             ENCLAVE AT BRUS    2/13/2007
12803   #106 10700 MACMORA ROAD   ARMADILLO HOMES             MACMORA COTTAGE    2/19/2007
12804   #120 10700 MACMORA ROAD   ARMADILLO HOMES             MACMORA COTTAGE    2/19/2007
12805   1112 CONCAN DRIVE         ARMADILLO HOMES             ENCLAVE AT BRUS    3/12/2007
12806   #119 10700 MACMORA ROAD   ARMADILLO HOMES             MACMORA COTTAGE    3/12/2007
12807   1120 BLEWETT DRIVE        ARMADILLO HOMES             ENCLAVE AT BRUS    3/12/2007
12808   2005 BLEWETT DRIVE        ARMADILLO HOMES             ENCLAVE AT BRUS    3/12/2007
12809   2018 BLEWITT DRIVE        ARMADILLO HOMES             ENCLAVE AT BRUS    3/21/2007
12810   101 EMORY FIELDS DRIVE    ARMADILLO HOMES             EMORY FARMS        3/29/2007
12811   131 EMORY FIELDS DRIVE    ARMADILLO HOMES             EMORY FARMS        3/29/2007
12812   2011 CONCAN DRIVE         ARMADILLO HOMES             ENCLAVE AT BRUS    4/13/2007
12813   1113 ENCLAVE WAY          ARMADILLO HOMES             ENCLAVE AT BRUS     5/3/2007


                                                                                             233
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 241 of 1053 PageID:
                                    17806

12814   1114 CONCAN DRIVE         ARMADILLO HOMES            ENCLAVE AT BRUS    5/16/2007
12815   1116 CONCAN DRIVE         ARMADILLO HOMES            ENCLAVE AT BRUS    5/16/2007
12816   128 EMORY FIELDS DRIVE    ARMADILLO HOMES            EMORY FARMS        5/17/2007
12817   1514 KOTHMAN DRIVE        ARMADILLO HOMES            ENCLAVE AT BRUS    5/21/2007
12818   2013 BLEWETT DRIVE        ARMADILLO HOMES            ENCLAVE AT BRUS    5/22/2007
12819   2001 CONCAN DRIVE         ARMADILLO HOMES            ENCLAVE AT BRUS     6/1/2007
12820   1516 KOTHMAN DRIVE        ARMADILLO HOMES            ENCLAVE AT BRUS     6/1/2007
12821   2007 BLEWETT DRIVE        ARMADILLO HOMES            ENCLAVE AT BRUS    6/18/2007
12822   100 EMORY FIELDS DRIVE    ARMADILLO HOMES            EMORY FARMS        6/21/2007
12823   107 EMORY FIELDS DRIVE    ARMADILLO HOMES            EMORY FARMS        7/10/2007
12824   125 EMORY FIELDS DRIVE    ARMADILLO HOMES            EMORY FARMS        7/10/2007
12825   2009 CONCAN DRIVE         ARMADILLO HOMES            ENCLAVE AT BRUS    7/12/2007
12826   2004 CONCAN DRIVE         ARMADILLO HOMES            ENCLAVE AT BRUS    7/12/2007
12827   122 EMORY FIELDS DRIVE    ARMADILLO HOMES            EMORY FARMS        7/13/2007
12828   1118 ENCLAVE WAY          ARMADILLO HOMES            ENCLAVE AT BRUS    7/18/2007
12829   1517 KOTHMAN DRIVE        ARMADILLO HOMES            ENCLAVE AT BRUS    7/25/2007
12830   115 EMORY FIELDS DRIVE    ARMADILLO HOMES            EMORY FARMS         8/1/2007
12831   119 EMORY FIELDS DRIVE    ARMADILLO HOMES            EMORY FARMS         8/2/2007
12832   1024 NORTH ASH COVE       ARMADILLO HOMES            EMORY FARMS         8/9/2007
12833   1025 NORTH ASH COVE       ARMADILLO HOMES            EMORY FARMS         8/9/2007
12834   124 EMORY FIELDS DRIVE    ARMADILLO HOMES            EMORY FARMS        8/15/2007
12835   1123 ENCLAVE WAY          ARMADILLO HOMES            ENCLAVE AT BRUS    8/21/2007
12836   2007 CONCAN DRIVE         ARMADILLO HOMES            ENCLAVE AT BRUS    9/10/2007
12837   1104 REAGAN WELLS DRIVE   ARMADILLO HOMES            ENCLAVE AT BRUS    9/25/2007
12838   1022 NORTH ASH COVE       ARMADILLO HOMES            EMORY FARMS        9/27/2007
12839   2021 CONCAN DRIVE         ARMADILLO HOMES            ENCLAVE AT BRUS    10/2/2007
12840   #303 1601 MIRIAM AVE      ARMADILLO HOMES            CHESTNUT PLAZA    10/12/2007
12841   #300 1601 MIRIAM AVE      ARMADILLO HOMES            CHESTNUT PLAZA    10/12/2007
12842   #316 1601 MIRIAM AVE      ARMADILLO HOMES            CHESTNUT PLAZA    10/12/2007
12843   #317 1601 MIRIAM AVE      ARMADILLO HOMES            CHESTNUT PLAZA    10/12/2007
12844   #315 1601 MIRIAM AVE      ARMADILLO HOMES            CHESTNUT PLAZA    10/12/2007
12845   #314 1601 MIRIAM AVE      ARMADILLO HOMES            CHESTNUT PLAZA    10/12/2007
12846   120 EMORY FIELDS DRIVE    ARMADILLO HOMES            EMORY FARMS       10/16/2007
12847   #305 1601 MIRIAM AVE      ARMADILLO HOMES            CHESTNUT PLAZA    10/17/2007
12848   #304 1601 MIRIAM AVE      ARMADILLO HOMES            CHESTNUT PLAZA    10/17/2007
12849   #312 1601 MIRIAM AVE      ARMADILLO HOMES            CHESTNUT PLAZA    10/25/2007
12850   #313 1601 MIRIAM AVE      ARMADILLO HOMES            CHESTNUT PLAZA    10/25/2007
12851   110 EMORY FIELDS DRIVE    ARMADILLO HOMES            EMORY FARMS       10/30/2007
12852   #310 1601 MIRIAM AVE      ARMADILLO HOMES            CHESTNUT PLAZA    11/13/2007
12853   #311 1601 MIRIAM AVE      ARMADILLO HOMES            CHESTNUT PLAZA    11/13/2007
12854   #306 1601 MIRIAM AVE      ARMADILLO HOMES            CHESTNUT PLAZA    11/13/2007
12855   #307 1601 MIRIAM AVE      ARMADILLO HOMES            CHESTNUT PLAZA    11/13/2007
12856   #308 1601 MIRIAM AVE      ARMADILLO HOMES            CHESTNUT PLAZA    11/13/2007
12857   #309 1601 MIRIAM AVE      ARMADILLO HOMES            CHESTNUT PLAZA    11/13/2007
12858   104 EMORY FIELDS DRIVE    ARMADILLO HOMES            EMORY FARMS       11/15/2007
12859   109 EMORY FIELDS DRIVE    ARMADILLO HOMES            EMORY FARMS       11/21/2007
12860   2008 CONCAN DRIVE         ARMADILLO HOMES            ENCLAVE AT BRUS   11/28/2007
12861   2010 CONCAN DRIVE         ARMADILLO HOMES            ENCLAVE AT BRUS    12/7/2007
12862   2017 CONCAN DRIVE         ARMADILLO HOMES            ENCLAVE AT BRUS   12/21/2007
12863   2901 DON HILL LANE        EMERALD CONSTRUCTION CO.   TAYLOR, TEXAS      2/14/2007
12864   2809 DON HILL LANE        EMERALD CONSTRUCTION CO.   TAYLOR, TEXAS      3/21/2007
12865   2807 DON HILL LANE        EMERALD CONSTRUCTION CO.   TAYLOR, TEXAS      4/25/2007
12866   2805 DON HILL DRIVE       EMERALD CONSTRUCTION CO.   TAYLOR, TEXAS       6/5/2007
12867   2803 DON HILL LANE        EMERALD CONSTRUCTION CO.   TAYLOR, TEXAS      6/19/2007
12868   2801 DON HILL LANE        EMERALD CONSTRUCTION CO.   TAYLOR, TEXAS      10/4/2007


                                                                                            234
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 242 of 1053 PageID:
                                    17807

12869   2802 DON HILL LANE         EMERALD CONSTRUCTION CO.    TAYLOR, TEXAS     10/29/2007
12870   2800 DON HILL LANE         EMERALD CONSTRUCTION CO.    TAYLOR, TEXAS      12/5/2007
12871   2116 BURNIE BISHOP PLACE   LEE EASTER, INC.            BUTTERCUP CREEK   11/29/2007
12872   719 COOMES PLACE           LEE EASTER, INC.            BUTTERCUP CREEK   12/10/2007
12873   5012 FINLEY DRIVE          H.L. AVEN HOMES, INC.       HARVEY K          11/26/2007
12874   140 VISTA LANE             COPPER CREEK CUSTOM HOMES   GABRIELS GROVE     8/14/2007
12875   #1 WATERFALL DRIVE         COPPER CREEK CUSTOM HOMES   HILLS / LAKEWAY    9/20/2007
12876   835 SANDY MOUNTAIN DRIVE   COPPER CREEK CUSTOM HOMES   KINGSLAND TEXAS    12/5/2007
12877   108 FIRE BIRD COVE         HEYL ENTERPRISES, INC.      LAKEWAY            8/22/2007
12878   7516 A LAZY CREEK DRIVE    LELAND DANDRIDGE            LAS CIMAS           2/7/2007
12879   7516 B LAZY CREEK DRIVE    LELAND DANDRIDGE            LAS CIMAS           2/7/2007
12880   7514 A LAZY CREEK DRIVE    LELAND DANDRIDGE            LAS CIMAS           2/7/2007
12881   7514 B LAZY CREEK DRIVE    LELAND DANDRIDGE            LAS CIMAS           2/7/2007
12882   7507 A LAZY CREEK DRIVE    LELAND DANDRIDGE            LAS CIMAS          2/21/2007
12883   7507 B LAZY CREEK DRIVE    LELAND DANDRIDGE            LAS CIMAS          2/21/2007
12884   7503 A LAZY CREEK DRIVE    LELAND DANDRIDGE            LAS CIMAS           3/6/2007
12885   7503 B LAZY CREEK DRIVE    LELAND DANDRIDGE            LAS CIMAS           3/6/2007
12886   1909 A EAST 13TH STREET    LELAND DANDRIDGE            HARVEY K           12/3/2007
12887   1909 B EAST 13TH STREET    LELAND DANDRIDGE            HARVEY K           12/3/2007
12888   5708 PECAN BROOK           LELAND DANDRIDGE            LAS CIMAS         12/28/2007
12889   5716 WALSER COVE           NEWMARK                     LANTANA             1/3/2007
12890   315 SHEA DRIVE             NEWMARK                     BUTTERCUP CREEK     1/3/2007
12891   309 SADDLE RIDGE DRIVE     NEWMARK                     RANCH AT BRUS       1/3/2007
12892   1868 NELSON RANCH LOOP     NEWMARK                     BUTTERCUP CREEK     1/4/2007
12893   303 SADDLE RIDGE DRIVE     NEWMARK                     RANCH AT BRUS       1/4/2007
12894   10724 SORGHUM HILL COVE    NEWMARK                     PIONEER CROSS       1/8/2007
12895   2032 WAYWARD SUN DRIVE     NEWMARK                     PIONEER CROSS       1/8/2007
12896   411 BUCK RIDGE ROAD        NEWMARK                     RANCH AT BRUS       1/9/2007
12897   3557 DOLOMITE TRAIL        NEWMARK                     MAYFIELD RANCH     1/10/2007
12898   3553 DOLOMITE TRAIL        NEWMARK                     MAYFIELD RANCH     1/10/2007
12899   #16 1036 LIBERTY PARK      NEWMARK                     TREEMONT           1/10/2007
12900   2001 SORGHUM HILL DRIVE    NEWMARK                     PIONEER CROSS      1/11/2007
12901   11116 WET SEASON DRIVE     NEWMARK                     PIONEER CROSS      1/11/2007
12902   11520 FLUSHWING DRIVE      NEWMARK                     PIONEER CROSS      1/11/2007
12903   7613 JABORANDI DRIVE       NEWMARK                     MERIDIAN           1/12/2007
12904   12309 ARALIA RIDGE DRIVE   NEWMARK                     MERIDIAN           1/19/2007
12905   10717 SORGHUM HILL COVE    NEWMARK                     PIONEER CROSS      1/19/2007
12906   2033 SORGHUM HILL DRIVE    NEWMARK                     PIONEER CROSS      1/19/2007
12907   11357 SPRINKLE CUT-OFF     NEWMARK                     PIONEER CROSS      1/19/2007
12908   7516 WISTERIA VALLEY       NEWMARK                     MERIDIAN           1/29/2007
12909   10801 TRAIL WEARY DRIVE    NEWMARK                     PIONEER CROSS      1/29/2007
12910   5809 KEMPSON DRIVE         NEWMARK                     LANTANA            1/30/2007
12911   7828 MENLER DRIVE          NEWMARK                     LANTANA            1/31/2007
12912   11609 HOLLISTER DRIVE      NEWMARK                     SOMERSET ESTATE     2/2/2007
12913   909 BRIGHTON PLACE         NEWMARK                     LEGENDS VILLAGE     2/6/2007
12914   1004 BRIGHTON PLACE        NEWMARK                     LEGENDS VILLAGE     2/6/2007
12915   924 BRIGHTON PLACE         NEWMARK                     LEGENDS VILLAGE     2/6/2007
12916   1000 BRIGHTON PLACE        NEWMARK                     LEGENDS VILLAGE     2/6/2007
12917   904 BRIGHTON PLACE         NEWMARK                     LEGENDS VILLAGE     2/6/2007
12918   #10 1036 LIBERTY PARK      NEWMARK                     TREEMONT            2/6/2007
12919   1904 SORGHUM HILL DRIVE    NEWMARK                     PIONEER CROSS       2/6/2007
12920   2025 SORGHUM HILL DRIVE    NEWMARK                     PIONEER CROSS       2/6/2007
12921   #17 1036 LIBERTY PARK      NEWMARK                     TREEMONT            2/7/2007
12922   3516 PINE NEEDLE CIRCLE    NEWMARK                     MAYFIELD RANCH      2/7/2007
12923   3512 PINE NEEDLE CIRCLE    NEWMARK                     MAYFIELD RANCH      2/7/2007


                                                                                              235
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 243 of 1053 PageID:
                                    17808

12924   305 FLAGSTONE COURT         NEWMARK      RANCH AT BRUS      2/8/2007
12925   #48 A&B 1036 LIBERTY PARK   NEWMARK      TREEMONT           2/8/2007
12926   3915 WILDERNESS PATH        NEWMARK      RANCH AT BRUS      2/8/2007
12927   301 GATEPOST COURT          NEWMARK      RANCH AT BRUS     2/12/2007
12928   5808 KEMPSON DRIVE          NEWMARK      LANTANA           2/12/2007
12929   307 SADDLE RIDGE DRIVE      NEWMARK      RANCH AT BRUS     2/15/2007
12930   317 SHEA DRIVE              NEWMARK      BUTTERCUP CREEK   2/15/2007
12931   400 RIDGETOP BEND           NEWMARK      RANCH AT BRUS     2/15/2007
12932   5713 KEMPSON DRIVE          NEWMARK      LANTANA           2/15/2007
12933   301 FLAGSTONE COURT         NEWMARK      RANCH AT BRUS     2/15/2007
12934   1009 BRIGHTON PLACE         NEWMARK      LEGENDS VILLAGE   2/16/2007
12935   10716 SORGHUM HILL COVE     NEWMARK      PIONEER CROSS     2/16/2007
12936   7912 JOURNEYVILLE DRIVE     NEWMARK      LANTANA           2/16/2007
12937   11701 CHERISSE DRIVE        NEWMARK      MERIDIAN          2/16/2007
12938   #6 A&B 1036 LIBERTY PARK    NEWMARK      TREEMONT          2/19/2007
12939   3444 PINE NEEDLE CIRCLE     NEWMARK      MAYFIELD RANCH    2/19/2007
12940   11401 SPRINKLE CUT-OFF      NEWMARK      PIONEER CROSS     2/19/2007
12941   11405 SPRINKLE CUT-OFF      NEWMARK      PIONEER CROSS     2/19/2007
12942   11521 HOLLISTER DRIVE       NEWMARK      SOMERSET ESTATE   2/19/2007
12943   #51 A&B 1036 LIBERTY PARK   NEWMARK      TREEMONT          2/20/2007
12944   5724 WALSER COVE            NEWMARK      LANTANA           2/20/2007
12945   11800 TIMBER HEIGHTS DR.    NEWMARK      PIONEER CROSS     2/20/2007
12946   11104 LONG WINTER DRIVE     NEWMARK      PIONEER CROSS     2/20/2007
12947   11920 TIMBER HEIGHTS DR.    NEWMARK      PIONEER CROSS     2/20/2007
12948   11361 SPRINKLE CUT-OFF      NEWMARK      PIONEER CROSS     2/21/2007
12949   11417 SPRINKLE CUT-OFF      NEWMARK      PIONEER CROSS     2/21/2007
12950   11413 SPRINKLE CUT-OFF      NEWMARK      PIONEER CROSS     2/21/2007
12951   #7 1036 LIBERTY PARK        NEWMARK      TREEMONT          2/22/2007
12952   3509 SHELLCASTLE LANE       NEWMARK      MAYFIELD RANCH    2/22/2007
12953   7713 JABORANDI DRIVE        NEWMARK      MERIDIAN          2/22/2007
12954   5816 KEMPSON DRIVE          NEWMARK      LANTANA           2/22/2007
12955   7717 JABORANDI DRIVE        NEWMARK      MERIDIAN          2/22/2007
12956   11308 HOLLISTER DRIVE       NEWMARK      SOMERSET ESTATE   2/23/2007
12957   11409 SPRINKLE CUT-OFF      NEWMARK      PIONEER CROSS     2/23/2007
12958   12304 ARALIA RIDGE DRIVE    NEWMARK      MERIDIAN          2/23/2007
12959   11605 HOLLISTER DRIVE       NEWMARK      SOMERSET ESTATE   2/23/2007
12960   12320 ARALIA RIDGE DRIVE    NEWMARK      MERIDIAN          2/26/2007
12961   309 STEER ACRES COURT       NEWMARK      RANCH AT BRUS     2/26/2007
12962   7609 JABORANDI DRIVE        NEWMARK      MERIDIAN          2/26/2007
12963   901 FRONTIER LANE           NEWMARK      RANCH AT BRUS     2/26/2007
12964   305 GATEPOST COURT          NEWMARK      RANCH AT BRUS     2/26/2007
12965   4001 WILDERNESS PATH        NEWMARK      RANCH AT BRUS     2/26/2007
12966   1013 BRIGHTON PLACE         NEWMARK      LEGENDS VILLAGE   2/26/2007
12967   431 RIDGETOP BEND           NEWMARK      RANCH AT BRUS     2/27/2007
12968   6013 WILCOTT COURT          NEWMARK      INDEPENDENCE PK   2/27/2007
12969   3545 DOLOMITE TRAIL         NEWMARK      MAYFIELD RANCH    2/28/2007
12970   3533 DOLOMITE TRAIL         NEWMARK      MAYFIELD RANCH    2/28/2007
12971   11908 QUASSIA DRIVE         NEWMARK      MERIDIAN           3/1/2007
12972   6016 WILCOTT COURT          NEWMARK      INDEPENDENCE PK    3/1/2007
12973   3551 PINE NEEDLE CIRCLE     NEWMARK      MAYFIELD RANCH     3/2/2007
12974   1850 NELSON RANCH LOOP      NEWMARK      BUTTERCUP CREEK    3/5/2007
12975   220 TRINITY HILLS DRIVE     NEWMARK      BELTERA            3/7/2007
12976   303 GATEPOST COURT          NEWMARK      RANCH AT BRUS      3/7/2007
12977   3436 PINE NEEDLE CIRCLE     NEWMARK      MAYFIELD RANCH     3/7/2007
12978   12328 ARALIA RIDGE DRIVE    NEWMARK      MERIDIAN           3/8/2007


                                                                               236
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 244 of 1053 PageID:
                                    17809

12979   3917 WILDERNESS PATH        NEWMARK      RANCH AT BRUS     3/13/2007
12980   11705 CHERISSE DRIVE        NEWMARK      MERIDIAN          3/19/2007
12981   #52 A&B 1036 LIBERTY PARK   NEWMARK      TREEMONT          3/20/2007
12982   301 STEER ACRES COURT       NEWMARK      RANCH AT BRUS     3/23/2007
12983   1037 REGENCY LANE           NEWMARK      LEGENDS VILLAGE   3/23/2007
12984   3440 PINE NEEDLE CIRCLE     NEWMARK      MAYFIELD RANCH    3/26/2007
12985   12037 TIMBER HEIGHTS DR.    NEWMARK      PIONEER CROSS     3/27/2007
12986   11516 OLTON'S BLUFF COVE    NEWMARK      PIONEER CROSS     3/27/2007
12987   11613 TIMBER HEIGHTS DR.    NEWMARK      PIONEER CROSS     3/27/2007
12988   2000 SHAKER TRAIL           NEWMARK      PIONEER CROSS     3/28/2007
12989   11513 FLUSHWING DRIVE       NEWMARK      PIONEER CROSS     3/29/2007
12990   7428 WISTERIA VALLEY DR.    NEWMARK      MERIDIAN          3/29/2007
12991   11309 LONG WINTER DRIVE     NEWMARK      PIONEER CROSS      4/2/2007
12992   1909 SORGHUM HILL DRIVE     NEWMARK      PIONEER CROSS      4/3/2007
12993   315 SADDLE RIDGE DRIVE      NEWMARK      RANCH AT BRUS      4/5/2007
12994   12324 ARALIA RIDGE DRIVE    NEWMARK      MERIDIAN           4/9/2007
12995   2037 AMUR DRIVE             NEWMARK      INDEPENDENCE PK   4/10/2007
12996   3520 PINE NEEDLE CIRCLE     NEWMARK      MAYFIELD RANCH    4/10/2007
12997   112 DESERT PRIMROSE DR.     NEWMARK      DOUBLE CREEK      4/11/2007
12998   2012 AMUR DRIVE             NEWMARK      INDEPENDENCE PK   4/11/2007
12999   1856 NELSON RANCH ROAD      NEWMARK      BUTTERCUP CREEK   4/12/2007
13000   5701 TERRAVISTA DRIVE       NEWMARK      LANTANA           4/13/2007
13001   2611 TERLINGUA DRIVE        NEWMARK      TWIN CREEKS CP    4/13/2007
13002   409 BUCK RIDGE ROAD         NEWMARK      RANCH AT BRUS     4/13/2007
13003   2011 TILLMAN DRIVE          NEWMARK      BUTTERCUP CREEK   4/16/2007
13004   2003 TILLMAN DRIVE          NEWMARK      BUTTERCUP CREEK   4/16/2007
13005   2016 AMUR DRIVE             NEWMARK      INDEPENDENCE PK   4/16/2007
13006   2041 AMUR DRIVE             NEWMARK      INDEPENDENCE PK   4/16/2007
13007   2105 AMUR DRIVE             NEWMARK      INDEPENDENCE PK   4/16/2007
13008   11704 CHERISSE DRIVE        NEWMARK      MERIDIAN          4/16/2007
13009   1016 REGENCY LANE           NEWMARK      LEGENDS VILLAGE   4/17/2007
13010   1308 QUAIL CREEK TRAIL      NEWMARK      FOREST OAKS       4/17/2007
13011   1302 QUAIL CREEK TRAIL      NEWMARK      FOREST OAKS       4/17/2007
13012   1304 QUAIL CREEK TRAIL      NEWMARK      FOREST OAKS       4/17/2007
13013   231 GRAFTON LANE            NEWMARK      BELTERA           4/18/2007
13014   519 VICTORIA DRIVE          NEWMARK      BUTTERCUP CREEK   4/18/2007
13015   12300 ARALIA RIDGE DRIVE    NEWMARK      MERIDIAN          4/18/2007
13016   418 MADISONS WAY            NEWMARK      BUTTERCUP CREEK   4/19/2007
13017   3714 JUNIPER HILLS STREET   NEWMARK      RANCH AT BRUS     4/20/2007
13018   3913 WILDERNESS PATH        NEWMARK      RANCH AT BRUS     4/23/2007
13019   3508 SHELLCASTLE LANE       NEWMARK      MAYFIELD RANCH    4/23/2007
13020   3521 PINE NEEDLE CIRCLE     NEWMARK      MAYFIELD RANCH    4/23/2007
13021   2009 HOFFMAN COURT          NEWMARK      BUTTERCUP CREEK   4/24/2007
13022   2710 MINGUS DRIVE           NEWMARK      TWIN CREEKS CP    4/24/2007
13023   2109 OLTON'S BLUFF DRIVE    NEWMARK      PIONEER CROSS     4/24/2007
13024   11124 WET SEASON DRIVE      NEWMARK      PIONEER CROSS     4/24/2007
13025   1916 WAYWARD SUN DRIVE      NEWMARK      PIONEER CROSS     4/24/2007
13026   1928 WAYWARD SUN DRIVE      NEWMARK      PIONEER CROSS     4/24/2007
13027   #4 A&B 1036 LIBERTY PARK    NEWMARK      TREEMONT          4/25/2007
13028   405 VICTORIA DRIVE          NEWMARK      BUTTERCUP CREEK   4/25/2007
13029   7732 JABORANDI DRIVE        NEWMARK      MERIDIAN          4/25/2007
13030   2008 AMUR DRIVE             NEWMARK      INDEPENDENCE PK   4/26/2007
13031   2121 OLTON'S BLUFF          NEWMARK      PIONEER CROSS     4/26/2007
13032   10701 SORGHUM HILL COVE     NEWMARK      PIONEER CROSS     4/26/2007
13033   7925 CRANDALL ROAD          NEWMARK      SOMERSET ESTATE   4/27/2007


                                                                               237
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 245 of 1053 PageID:
                                    17810

13034   403 WATER OAK DRIVE        NEWMARK       FOREST OAKS       4/27/2007
13035   529 VICTORIA DRIVE         NEWMARK       BUTTERCUP CREEK   4/27/2007
13036   604 VICTORIA DRIVE         NEWMARK       BUTTERCUP CREEK   4/27/2007
13037   1020 REGENCY LANE          NEWMARK       LEGENDS VILLAGE   4/28/2007
13038   2101 AMUR DRIVE            NEWMARK       INDEPENDENCE PK   4/30/2007
13039   2036 AMUR DRIVE            NEWMARK       INDEPENDENCE PK   4/30/2007
13040   2040 AMUR DRIVE            NEWMARK       INDEPENDENCE PK   4/30/2007
13041   2004 AMUR DRIVE            NEWMARK       INDEPENDENCE PK   4/30/2007
13042   #3 1036 LIBERTY PARK       NEWMARK       TREEMONT           5/1/2007
13043   2013 SORGHUM HILL DRIVE    NEWMARK       PIONEER CROSS      5/2/2007
13044   2001 TILLMAN DRIVE         NEWMARK       BUTTERCUP CREEK    5/2/2007
13045   #9 A&B 1036 LIBERTY PARK   NEWMARK       TREEMONT           5/3/2007
13046   2021 AMUR DRIVE            NEWMARK       INDEPENDENCE PK   5/10/2007
13047   307 SHEA DRIVE             NEWMARK       BUTTERCUP CREEK   5/10/2007
13048   2709 IZORO BEND            NEWMARK       TWIN CREEKS CP    5/11/2007
13049   251 TRINITY HILLS DRIVE    NEWMARK       BELTERA           5/11/2007
13050   7509 WISTERIA VALLEY DR.   NEWMARK       MERIDIAN          5/11/2007
13051   12112 TIMBER HEIGHTS DR.   NEWMARK       PIONEER CROSS     5/14/2007
13052   404 MADISONS WAY           NEWMARK       BUTTERCUP CREEK   5/14/2007
13053   420 MADISONS WAY           NEWMARK       BUTTERCUP CREEK   5/14/2007
13054   2013 TILLMAN DRIVE         NEWMARK       BUTTERCUP CREEK   5/15/2007
13055   2025 NELSON RANCH LOOP     NEWMARK       BUTTERCUP CREEK   5/15/2007
13056   2137 INDEPENDENCE DRIVE    NEWMARK       INDEPENDENCE PK   5/16/2007
13057   2019 MCILLWAIN COVE        NEWMARK       BUTTERCUP CREEK   5/16/2007
13058   7508 WISTERIA VALLEY DR.   NEWMARK       MERIDIAN          5/16/2007
13059   121 CHANCERY COURT         NEWMARK       BELTERA           5/16/2007
13060   2133 INDEPENDENCE DRIVE    NEWMARK       INDEPENDENCE PK   5/16/2007
13061   4019 WILDERNESS PATH       NEWMARK       RANCH AT BRUS     5/17/2007
13062   108 MORNING PRIMROSE       NEWMARK       DOUBLE CREEK      5/18/2007
13063   7409 JABORANDI DRIVE       NEWMARK       MERIDIAN          5/22/2007
13064   2000 AMUR DRIVE            NEWMARK       INDEPENDENCE PK   5/25/2007
13065   104 MORNING PRIMROSE       NEWMARK       DOUBLE CREEK      5/25/2007
13066   2104 AMUR DRIVE            NEWMARK       INDEPENDENCE PK   5/25/2007
13067   7605 JABORANDI DRIVE       NEWMARK       MERIDIAN          5/29/2007
13068   11116 DESERT WILLOW LOOP   NEWMARK       DOUBLE CREEK      5/31/2007
13069   11108 DESERT WILLOW        NEWMARK       DOUBLE CREEK      5/31/2007
13070   11104 DESERT WILLOW LOOP   NEWMARK       DOUBLE CREEK      5/31/2007
13071   2044 AMUR DRIVE            NEWMARK       INDEPENDENCE PK    6/1/2007
13072   120 MORNING PRIMROSE       NEWMARK       DOUBLE CREEK       6/1/2007
13073   200 TRINITY HILLS DRIVE    NEWMARK       BELTERA            6/1/2007
13074   2029 AMUR DRIVE            NEWMARK       INDEPENDENCE PK    6/4/2007
13075   2100 AMUR DRIVE            NEWMARK       INDEPENDENCE PK    6/4/2007
13076   2109 AMUR DRIVE            NEWMARK       INDEPENDENCE PK    6/5/2007
13077   251 GRAFTON LANE           NEWMARK       BELTERA            6/5/2007
13078   7508 JABORANDI DRIVE       NEWMARK       MERIDIAN           6/6/2007
13079   475 ASPEN DRIVE            NEWMARK       BELTERA            6/7/2007
13080   11400 SPRINKLE CUT OFF     NEWMARK       PIONEER CROSS      6/7/2007
13081   205 DESERT PRIMROSE DR.    NEWMARK       DOUBLE CREEK       6/8/2007
13082   7716 MENLER DRIVE          NEWMARK       LANTANA            6/8/2007
13083   2025 WAYWARD SUN DRIVE     NEWMARK       PIONEER CROSS     6/11/2007
13084   2017 AMUR DRIVE            NEWMARK       INDEPENDENCE PK   6/11/2007
13085   11709 CHERISSE DRIVE       NEWMARK       MERIDIAN          6/11/2007
13086   #46 1036 LIBERTY PARK      NEWMARK       TREEMONT          6/12/2007
13087   2045 AMUR DRIVE            NEWMARK       INDEPENDENCE PK   6/12/2007
13088   2129 INDEPENDENCE DRIVE    NEWMARK       INDEPENDENCE PK   6/12/2007


                                                                               238
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 246 of 1053 PageID:
                                    17811

13089   2025 AMUR DRIVE             NEWMARK      INDEPENDENCE PK   6/12/2007
13090   3549 DOLOMITE TRAIL         NEWMARK      MAYFIELD RANCH    6/12/2007
13091   3525 CHALKSTONE LANE        NEWMARK      MAYFIELD RANCH    6/12/2007
13092   3504 DOLOMITE TRAIL         NEWMARK      MAYFIELD RANCH    6/12/2007
13093   3525 PINE NEEDLE CIRCLE     NEWMARK      MAYFIELD RANCH    6/12/2007
13094   105 MORNING PRIMROSE CT.    NEWMARK      DOUBLE CREEK      6/13/2007
13095   190 TRINITY HILLS DRIVE     NEWMARK      BELTERA           6/14/2007
13096   11424 SPRINKLE CUT-OFF      NEWMARK      PIONEER CROSS     6/14/2007
13097   11412 SPRINKLE CUT-OFF      NEWMARK      PIONEER CROSS     6/14/2007
13098   521 VICTORIA DRIVE          NEWMARK      BUTTERCUP CREEK   6/15/2007
13099   2609 TERLINGUA DRIVE        NEWMARK      TWIN CREEKS CP    6/19/2007
13100   261 TRINITY HILLS DRIVE     NEWMARK      BELTERA           6/19/2007
13101   523 VICTORIA DRIVE          NEWMARK      BUTTERCUP CREEK   6/19/2007
13102   2116 INDEPENDENCE DRIVE     NEWMARK      INDEPENDENCE PK   6/19/2007
13103   7812 MELONCON COVE          NEWMARK      LANTANA           6/20/2007
13104   4017 WILDERNESS PATH BEND   NEWMARK      RANCH AT BRUS     6/25/2007
13105   2116 AMUR DRIVE             NEWMARK      INDEPENDENCE PK   6/25/2007
13106   11041 DESERT WILLOW LOOP    NEWMARK      DOUBLE CREEK      6/26/2007
13107   11109 DESERT WILLOW LOOP    NEWMARK      DOUBLE CREEK      6/26/2007
13108   7600 ESPINA DRIVE           NEWMARK      MERIDIAN          6/28/2007
13109   11436 FLUSHWING DRIVE       NEWMARK      PIONEER CROSS     6/29/2007
13110   11508 OLTON'S BLUFF COVE    NEWMARK      PIONEER CROSS     6/29/2007
13111   2129 AMUR DRIVE             NEWMARK      INDEPENDENCE PK    7/3/2007
13112   2128 INDEPENDENCE DRIVE     NEWMARK      INDEPENDENCE PK    7/6/2007
13113   #44 1036 LIBERTY PARK       NEWMARK      TREEMONT          7/10/2007
13114   7804 MENLER DRIVE           NEWMARK      LANTANA           7/10/2007
13115   11512 OLTON'S BLUFF COVE    NEWMARK      PIONEER CROSS     7/11/2007
13116   11404 SPRINKLE CUT-OFF      NEWMARK      PIONEER CROSS     7/11/2007
13117   11408 SPRINKLE CUT-OFF      NEWMARK      PIONEER CROSS     7/11/2007
13118   1932 WAYWARD SUN DRIVE      NEWMARK      PIONEER CROSS     7/12/2007
13119   110 CHANCERY COURT          NEWMARK      BELTERA           7/12/2007
13120   #45 1036 LIBERTY PARK       NEWMARK      TREEMONT          7/13/2007
13121   109 MORNING PRIMROSE        NEWMARK      DOUBLE CREEK      7/13/2007
13122   11136 DESERT WILLOW LOOP    NEWMARK      DOUBLE CREEK      7/13/2007
13123   12208 ARALIA RIDGE DRIVE    NEWMARK      MERIDIAN          7/13/2007
13124   7908 JOURNEYVILLE DRIVE     NEWMARK      LANTANA           7/13/2007
13125   2117 AMUR DRIVE             NEWMARK      INDEPENDENCE PK   7/16/2007
13126   2512 ST. JAMES PLACE        NEWMARK      LEGENDS VILLAGE   7/16/2007
13127   6017 TERRAVISTA DRIVE       NEWMARK      LANTANA           7/16/2007
13128   905 HYDE PARK DRIVE         NEWMARK      LEGENDS VILLAGE   7/16/2007
13129   7501 WISTERIA VALLEY DR.    NEWMARK      MERIDIAN          7/17/2007
13130   435 RIDGETOP BEND           NEWMARK      RANCH AT BRUS     7/18/2007
13131   414 BUCK RIDGE ROAD         NEWMARK      RANCH AT BRUS     7/18/2007
13132   2113 OLTON'S BLUFF DRIVE    NEWMARK      PIONEER CROSS     7/19/2007
13133   2036 WAYWARD SUN DRIVE      NEWMARK      PIONEER CROSS     7/19/2007
13134   2113 WAYWARD SUN DRIVE      NEWMARK      PIONEER CROSS     7/19/2007
13135   308 JEFFREY DRIVE           NEWMARK      BUTTERCUP CREEK   7/20/2007
13136   303 JEFFREY DRIVE           NEWMARK      BUTTERCUP CREEK   7/20/2007
13137   913 HYDE PARK DRIVE         NEWMARK      LEGENDS VILLAGE   7/23/2007
13138   306 JEFFREY DRIVE           NEWMARK      BUTTERCUP CREEK   7/23/2007
13139   1900 GENIVEIVE LANE         NEWMARK      EDGEWICK          7/24/2007
13140   1904 GENIVEIVE LANE         NEWMARK      EDGEWICK          7/24/2007
13141   10704 SORGHUM HILL COVE     NEWMARK      PIONEER CROSS     7/25/2007
13142   10713 SORGHUM HILL COVE     NEWMARK      PIONEER CROSS     7/25/2007
13143   5900 TERRAVISTA DRIVE       NEWMARK      LANTANA           7/26/2007


                                                                               239
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 247 of 1053 PageID:
                                    17812

13144   2125 AMUR DRIVE             NEWMARK      INDEPENDENCE PK   7/27/2007
13145   1806 NICHOLAS ZANE DRIVE    NEWMARK      BUTTERCUP CREEK   7/27/2007
13146   1924 WAYWARD SUN DRIVE      NEWMARK      PIONEER CROSS     7/31/2007
13147   206 CULPEPPER LANE          NEWMARK      BUTTERCUP CREEK   7/31/2007
13148   3608 JUNIPER HILLS STREET   NEWMARK      RANCH AT BRUS      8/1/2007
13149   3727 TALL CEDARS ROAD       NEWMARK      RANCH AT BRUS      8/1/2007
13150   11105 DESERT WILLOW LOOP    NEWMARK      DOUBLE CREEK       8/2/2007
13151   7505 ESPINA DRIVE           NEWMARK      MERIDIAN           8/6/2007
13152   11112 DESERT WILLOW LOOP    NEWMARK      DOUBLE CREEK       8/6/2007
13153   11124 DESERT WILLOW         NEWMARK      DOUBLE CREEK       8/6/2007
13154   12305 ARALIA RIDGE DRIVE    NEWMARK      MERIDIAN           8/6/2007
13155   1862 NELSON RANCH LOOP      NEWMARK      BUTTERCUP CREEK    8/6/2007
13156   3701 JUNIPER HILLS STREET   NEWMARK      RANCH AT BRUS      8/6/2007
13157   7800 MENLER DRIVE           NEWMARK      LANTANA            8/6/2007
13158   2233 INDEPENDENCE DRIVE     NEWMARK      INDEPENDENCE PK    8/7/2007
13159   2141 INDEPENDENCE DRIVE     NEWMARK      INDEPENDENCE PK    8/7/2007
13160   2124 INDEPENDENCE DRIVE     NEWMARK      INDEPENDENCE PK    8/8/2007
13161   11420 SPRINKLE CUT OFF      NEWMARK      PIONEER CROSS      8/8/2007
13162   2112 AMUR DRIVE             NEWMARK      INDEPENDENCE PK    8/9/2007
13163   2124 AMUR DRIVE             NEWMARK      INDEPENDENCE PK    8/9/2007
13164   10705 SORGHUM HILL COVE     NEWMARK      PIONEER CROSS      8/9/2007
13165   2213 INDEPENDENCE DRIVE     NEWMARK      INDEPENDENCE PK    8/9/2007
13166   2125 INDEPENDENCE DRIVE     NEWMARK      INDEPENDENCE PK    8/9/2007
13167   100 MORNING PRIMROSE        NEWMARK      DOUBLE CREEK      8/13/2007
13168   2100 WAYWARD SUN DRIVE      NEWMARK      PIONEER CROSS     8/14/2007
13169   11416 SPRINKLE CUT-OFF      NEWMARK      PIONEER CROSS     8/14/2007
13170   2104 WAYWARD SUN DRIVE      NEWMARK      PIONEER CROSS     8/14/2007
13171   7624 ESPINA DRIVE           NEWMARK      MERIDIAN          8/14/2007
13172   341 GRAFTON TRAIL           NEWMARK      BELTERA           8/14/2007
13173   12033 TIMBER HEIGHTS        NEWMARK      PIONEER CROSS     8/15/2007
13174   11120 DESERT WILLOW LOOP    NEWMARK      DOUBLE CREEK      8/15/2007
13175   2117 OLTON'S BLUFF DRIVE    NEWMARK      PIONEER CROSS     8/17/2007
13176   11204 LONG WINTER DRIVE     NEWMARK      PIONEER CROSS     8/17/2007
13177   1060 REGENCY LANE           NEWMARK      LEGENDS VILLAGE   8/17/2007
13178   1041 REGENCY LANE           NEWMARK      LEGENDS VILLAGE   8/17/2007
13179   2120 INDEPENDENCE DRIVE     NEWMARK      INDEPENDENCE PK   8/20/2007
13180   2108 AMUR DRIVE             NEWMARK      INDEPENDENCE PK   8/20/2007
13181   2209 INDEPENDENCE DRIVE     NEWMARK      INDEPENDENCE PK   8/20/2007
13182   2217 INDEPENDENCE DRIVE     NEWMARK      INDEPENDENCE PK   8/20/2007
13183   2121 AMUR DRIVE             NEWMARK      INDEPENDENCE PK   8/20/2007
13184   2201 INDEPENDENCE DRIVE     NEWMARK      INDEPENDENCE PK   8/20/2007
13185   3005 BOND DRIVE             NEWMARK      EDGEWICK          8/21/2007
13186   3009 BOND DRIVE             NEWMARK      EDGEWICK          8/21/2007
13187   1500 ELKINS LANE            NEWMARK      BUTTERCUP CREEK   8/21/2007
13188   5717 WALSER COVE            NEWMARK      LANTANA           8/22/2007
13189   6021 STONE PASS             NEWMARK      INDEPENDENCE PK   8/22/2007
13190   6005 STONE PASS             NEWMARK      INDEPENDENCE PK   8/22/2007
13191   2225 INDEPENDENCE DRIVE     NEWMARK      INDEPENDENCE PK   8/22/2007
13192   303 STEER ACRES COURT       NEWMARK      RANCH AT BRUS     8/22/2007
13193   2113 AMUR DRIVE             NEWMARK      INDEPENDENCE PK   8/23/2007
13194   8000 JOURNEYVILLE DRIVE     NEWMARK      LANTANA           8/23/2007
13195   7805 WISTERIA VALLEY DR.    NEWMARK      MERIDIAN          8/24/2007
13196   7816 WISTERIA VALLEY DR.    NEWMARK      MERIDIAN          8/24/2007
13197   305 STEER ACRES COURT       NEWMARK      RANCH AT BRUS     8/24/2007
13198   307 STEER ACRES COURT       NEWMARK      RANCH AT BRUS     8/24/2007


                                                                               240
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 248 of 1053 PageID:
                                    17813

13199   12200 TIMBER HEIGHTS DR.    NEWMARK      PIONEER CROSS     8/27/2007
13200   3504 SHELLCASTLE LANE       NEWMARK      MAYFIELD RANCH    8/27/2007
13201   11425 FLUSHWING DRIVE       NEWMARK      PIONEER CROSS     8/27/2007
13202   11432 SPRINKLE CUT-OFF      NEWMARK      PIONEER CROSS     8/28/2007
13203   10721 SORGHUM HILL COVE     NEWMARK      PIONEER CROSS     8/28/2007
13204   1502 ELKINS LANE            NEWMARK      BUTTERCUP CREEK   8/29/2007
13205   121 DESERT PRIMROSE DR.     NEWMARK      DOUBLE CREEK      8/30/2007
13206   1807 NICHOLAS ZANE DRIVE    NEWMARK      BUTTERCUP CREEK   8/31/2007
13207   11624 CHERISSE DRIVE        NEWMARK      MERIDIAN           9/4/2007
13208   11620 CHERISSE DRIVE        NEWMARK      MERIDIAN           9/4/2007
13209   11916 TIMBER HEIGHTS DR.    NEWMARK      PIONEER CROSS      9/4/2007
13210   1912 WAYWARD SUN DRIVE      NEWMARK      PIONEER CROSS      9/4/2007
13211   10912 DESERT WILLOW LOOP    NEWMARK      DOUBLE CREEK      9/10/2007
13212   2205 INDEPENDENCE DRIVE     NEWMARK      INDEPENDENCE PK   9/10/2007
13213   2221 INDEPENDENCE DRIVE     NEWMARK      INDEPENDENCE PK   9/10/2007
13214   7909 WISTERIA VALLEY DR.    NEWMARK      MERIDIAN          9/10/2007
13215   112 ROSE MALLOW WAY         NEWMARK      DOUBLE CREEK      9/10/2007
13216   4015 WILDERNESS PATH        NEWMARK      RANCH AT BRUS     9/10/2007
13217   11012 DESERT WILLOW LOOP    NEWMARK      DOUBLE CREEK      9/12/2007
13218   10928 DESERT WILLOW LOOP    NEWMARK      DOUBLE CREEK      9/12/2007
13219   7917 WISTERIA VALLEY DR.    NEWMARK      MERIDIAN          9/12/2007
13220   8116 ALOPHIA DRIVE          NEWMARK      MERIDIAN          9/12/2007
13221   8201 ALOPHIA DRIVE          NEWMARK      MERIDIAN          9/13/2007
13222   11436 CHERISSE DRIVE        NEWMARK      MERIDIAN          9/14/2007
13223   6001 STONE PASS             NEWMARK      INDEPENDENCE PK   9/17/2007
13224   8108 ALOPHIA DRIVE          NEWMARK      MERIDIAN          9/18/2007
13225   8120 ALOPHIA DRIVE          NEWMARK      MERIDIAN          9/18/2007
13226   3500 SHELLCASTLE LANE       NEWMARK      MAYFIELD RANCH    9/18/2007
13227   6017 STONE PASS             NEWMARK      INDEPENDENCE PK   9/18/2007
13228   3512 CHALKSTONE LANE        NEWMARK      MAYFIELD RANCH    9/18/2007
13229   10712 SORGHUM HILL COVE     NEWMARK      PIONEER CROSS     9/19/2007
13230   7913 WISTERIA VALLEY DR.    NEWMARK      MERIDIAN          9/20/2007
13231   303 FLAGSTONE COURT         NEWMARK      RANCH AT BRUS     9/20/2007
13232   6025 STONE PASS             NEWMARK      INDEPENDENCE PK   9/21/2007
13233   8112 ALOPHIA DRIVE          NEWMARK      MERIDIAN          9/21/2007
13234   6009 STONE PASS             NEWMARK      INDEPENDENCE PK   9/21/2007
13235   2200 INDEPENDENCE DRIVE     NEWMARK      INDEPENDENCE PK   9/21/2007
13236   113 MORNING PRIMROSE CT.    NEWMARK      DOUBLE CREEK      9/24/2007
13237   11004 DESERT WILLOW LOOP    NEWMARK      DOUBLE CREEK      9/24/2007
13238   410 TORRINGTON DRIVE        NEWMARK      BELTERA           9/24/2007
13239   10916 DESERT WILLOW LOOP    NEWMARK      DOUBLE CREEK      9/25/2007
13240   2140 INDEPENDENCE DRIVE     NEWMARK      INDEPENDENCE PK   9/25/2007
13241   3911 WILDERNESS PATH BEND   NEWMARK      RANCH AT BRUS     9/25/2007
13242   2112 INDEPENDENCE DRIVE     NEWMARK      INDEPENDENCE PK   9/26/2007
13243   2120 AMUR DRIVE             NEWMARK      INDEPENDENCE PK   9/27/2007
13244   202 SADDLE RIDGE DRIVE      NEWMARK      RANCH AT BRUS     9/28/2007
13245   3356 PINE NEEDLE CIRCLE     NEWMARK      MAYFIELD RANCH    9/28/2007
13246   100 ROSE MALLOW WAY         NEWMARK      DOUBLE CREEK      10/2/2007
13247   2924 BOND DRIVE             NEWMARK      EDGEWICK          10/4/2007
13248   1802 NICHOLAS ZANE DR.      NEWMARK      BUTTERCUP CREEK   10/4/2007
13249   7505 WISTERIA VALLEY DR.    NEWMARK      MERIDIAN          10/5/2007
13250   10709 SORGHUM HILL COVE     NEWMARK      PIONEER CROSS     10/5/2007
13251   12000 TIMBER HEIGHTS DR.    NEWMARK      PIONEER CROSS     10/5/2007
13252   11500 FLUSHWING DRIVE       NEWMARK      PIONEER CROSS     10/5/2007
13253   11008 DESERT WILLOW LOOP    NEWMARK      DOUBLE CREEK      10/8/2007


                                                                               241
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 249 of 1053 PageID:
                                    17814

13254   1001 HYDE PARK DRIVE        NEWMARK                     LEGENDS VILLAGE    10/9/2007
13255   2212 INDEPENDENCE DRIVE     NEWMARK                     INDEPENDENCE PK   10/10/2007
13256   2229 INDEPENDENCE DRIVE     NEWMARK                     INDEPENDENCE PK   10/10/2007
13257   7820 WISTERIA VALLEY DR.    NEWMARK                     MERIDIAN          10/11/2007
13258   1867 NELSON RANCH LOOP      NEWMARK                     BUTTERCUP CREEK   10/11/2007
13259   12300 TIMBER HEIGHTS        NEWMARK                     PIONEER CROSS     10/12/2007
13260   7512 ESPINA DRIVE           NEWMARK                     MERIDIAN          10/12/2007
13261   2531 ST. JAMES PLACE        NEWMARK                     LEGENDS VILLAGE   10/15/2007
13262   2136 INDEPENDENCE DRIVE     NEWMARK                     INDEPENDENCE PK   10/17/2007
13263   11020 DESERT WILLOW LOOP    NEWMARK                     DOUBLE CREEK      10/23/2007
13264   11432 CHERISSE DRIVE        NEWMARK                     MERIDIAN          10/23/2007
13265   250 TORRINGTON DRIVE        NEWMARK                     BELTERA           10/24/2007
13266   1804 ZACH RUSSELL DRIVE     NEWMARK                     BUTTERCUP CREEK   10/25/2007
13267   2007 MCILLWAIN COVE         NEWMARK                     BUTTERCUP CREEK   10/26/2007
13268   11040 DESERT WILLOW LOOP    NEWMARK                     DOUBLE CREEK      10/29/2007
13269   2581 ST. JAMES PLACE        NEWMARK                     LEGENDS VILLAGE   10/31/2007
13270   4029 WILDERNESS PATH        NEWMARK                     RANCH AT BRUS      11/1/2007
13271   4027 WILDERNESS PATH        NEWMARK                     RANCH AT BRUS      11/1/2007
13272   308 LONGHORN RIDGE ROAD     NEWMARK                     RANCH AT BRUS      11/7/2007
13273   2516 ST. JAMES PLACE        NEWMARK                     LEGENDS VILLAGE    11/7/2007
13274   212 SADDLE RIDGE DRIVE      NEWMARK                     RANCH AT BRUS      11/8/2007
13275   260 GRAFTON LANE            NEWMARK                     BELTERA            11/9/2007
13276   2008 SHORT SUMMER DRIVE     NEWMARK                     PIONEER CROSS     11/15/2007
13277   210 SADDLE RIDGE DRIVE      NEWMARK                     RANCH AT BRUS      12/4/2007
13278   2101 SHARON LANE UNIT A     STEPHENS-HAWKINS & ASSOC.   DOUG W             1/11/2007
13279   2101 SHARON LANE UNIT B     STEPHENS-HAWKINS & ASSOC.   DOUG W             1/11/2007
13280   2206 SUNNY SLOPE            STEPHENS-HAWKINS & ASSOC.   TARRYTOWN          6/26/2007
13281   2407 A ENFIELD ROAD         STEPHENS-HAWKINS & ASSOC.   AUSTIN              8/8/2007
13282   2407 B ENFIELD ROAD         STEPHENS-HAWKINS & ASSOC.   AUSTIN              8/8/2007
13283   #2 3000 SPEEDWAY            STEPHENS-HAWKINS & ASSOC.   HARVEY K          10/26/2007
13284   #3 3000 SPEEDWAY            STEPHENS-HAWKINS & ASSOC.   HARVEY K          10/26/2007
13285   #5 3000 SPEEDWAY            STEPHENS-HAWKINS & ASSOC.   HARVEY K          10/26/2007
13286   #1 3000 SPEEDWAY            STEPHENS-HAWKINS & ASSOC.   HARVEY K          10/26/2007
13287   #4 3000 SPEEDWAY            STEPHENS-HAWKINS & ASSOC.   HARVEY K          10/26/2007
13288   13236 VILLAMONTANA          STEPHENS-HAWKINS & ASSOC.   VILLAMONTANA      11/26/2007
13289   13220 VILLAMONTANA          STEPHENS-HAWKINS & ASSOC.   VILLAMONTANA       12/5/2007
13290   13240 VILLAMONTANA          STEPHENS-HAWKINS & ASSOC.   VILLAMONTANA       12/6/2007
13291   928 GREAT SAND DUNES AVE.   D.R. HORTON                 HIGHLAND PARK       1/2/2007
13292   2707 GEORGIA COLEMAN BEND   D.R. HORTON                 OLYMPIC HEIGHTS     1/2/2007
13293   18200 BELFRY PASS           D.R. HORTON                 BRIARCREEK          1/3/2007
13294   3312 BANKSIDE STREET        D.R. HORTON                 BAUERLE RANCH       1/4/2007
13295   107 JASMINE WAY             D.R. HORTON                 RIVERWALK           1/4/2007
13296   1201 CLAYTON DRIVE          D.R. HORTON                 BENBROOK RANCH      1/5/2007
13297   2701 GEORGIA COLEMAN        D.R. HORTON                 OLYMPIC HEIGHTS     1/8/2007
13298   1205 CLAYTON DRIVE          D.R. HORTON                 BENBROOK RANCH      1/8/2007
13299   11503 GEORGIA COLEMAN       D.R. HORTON                 OLYMPIC HEIGHTS     1/9/2007
13300   909 GREAT SAND DUNES AVE.   D.R. HORTON                 HIGHLAND PARK      1/10/2007
13301   #2 412 N. CASCADES AVE      D.R. HORTON                 HIGHLAND PARK      1/10/2007
13302   1113 CLAYTON DRIVE          D.R. HORTON                 BENBROOK RANCH     1/10/2007
13303   #1 500 N. CASCADES AVE      D.R. HORTON                 HIGHLAND PARK      1/10/2007
13304   #2 500 N. CASCADES AVE      D.R. HORTON                 HIGHLAND PARK      1/10/2007
13305   #1 416 N. CASCADES AVE      D.R. HORTON                 HIGHLAND PARK      1/10/2007
13306   2408 PEARSON WAY            D.R. HORTON                 SETTLERS CROSS     1/11/2007
13307   2411 PEARSON WAY            D.R. HORTON                 SETTLERS CROSS     1/11/2007
13308   2436 PEARSON WAY            D.R. HORTON                 SETTLERS CROSS     1/11/2007


                                                                                               242
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 250 of 1053 PageID:
                                    17815

13309   2424 PEARSON WAY            D.R. HORTON   SETTLERS CROSS    1/11/2007
13310   2432 PEARSON WAY            D.R. HORTON   SETTLERS CROSS    1/11/2007
13311   3100 BELGRAVE FALLS LANE    D.R. HORTON   BAUERLE RANCH     1/12/2007
13312   #1 412 N. CASCADES AVE      D.R. HORTON   HIGHLAND PARK     1/12/2007
13313   18220 BELFRY PASS           D.R. HORTON   BRIARCREEK        1/19/2007
13314   1203 CLAYTON DRIVE          D.R. HORTON   BENBROOK RANCH    1/24/2007
13315   13404 DWIGHT EISENHOWER C   D.R. HORTON   PRES. MEADOWS     1/24/2007
13316   13408 DWIGHT EISENHOWER C   D.R. HORTON   PRES. MEADOWS     1/24/2007
13317   504 CRESTON STREET          D.R. HORTON   RIVERWALK         1/24/2007
13318   18208 BELFRY PASS           D.R. HORTON   BRIARCREEK        1/26/2007
13319   11501 JOHNNY WEISMULLER     D.R. HORTON   OLYMPIC HEIGHTS   1/26/2007
13320   #2 416 N. CASCADES AVE      D.R. HORTON   HIGHLAND PARK     1/26/2007
13321   1705 MAIN STREET            D.R. HORTON   CP TOWN CENTER    1/29/2007
13322   2538 HASELWOOD LANE         D.R. HORTON   SETTLERS OVERLK   1/29/2007
13323   1107 CLAYTON DRIVE          D.R. HORTON   BENBROOK RANCH    1/29/2007
13324   1111 CLAYTON DRIVE          D.R. HORTON   BENBROOK RANCH    1/29/2007
13325   1115 CLAYTON DRIVE          D.R. HORTON   BENBROOK RANCH    1/29/2007
13326   2617 GEORGIA COLEMAN BEND   D.R. HORTON   OLYMPIC HEIGHTS   1/29/2007
13327   506 CRESTON STREET          D.R. HORTON   RIVERWALK         1/29/2007
13328   600 CRESTON STREET          D.R. HORTON   RIVERWALK         1/29/2007
13329   3320 BANKSIDE STREET        D.R. HORTON   BAUERLE RANCH     1/30/2007
13330   905 GREAT SAND DUNES AVE.   D.R. HORTON   HIGHLAND PARK     1/30/2007
13331   18112 BELFRY PASS           D.R. HORTON   BRIARCREEK        1/30/2007
13332   18108 BELFRY PASS           D.R. HORTON   BRIARCREEK        1/30/2007
13333   11405 JOHNNY WEISMULLER     D.R. HORTON   OLYMPIC HEIGHTS   1/30/2007
13334   13409 DWIGHT EISENHOWER C   D.R. HORTON   PRES. MEADOWS     1/30/2007
13335   2615 GEORGIA COLEMAN BEND   D.R. HORTON   OLYMPIC HEIGHTS   1/30/2007
13336   1707 MAIN STREET            D.R. HORTON   CP TOWN CENTER    1/31/2007
13337   813 GREAT SAND DUNES AVE    D.R. HORTON   HIGHLAND PARK     1/31/2007
13338   3401 LYNNBROOK DRIVE        D.R. HORTON   BAUERLE RANCH     1/31/2007
13339   13400 DWIGHT EISENHOWER C   D.R. HORTON   PRES. MEADOWS     1/31/2007
13340   12213 DWIGHT EISENHOWER C   D.R. HORTON   PRES. MEADOWS     1/31/2007
13341   1813 COPPER BREAKS LANE     D.R. HORTON   CP TOWN CENTER    1/31/2007
13342   .2 409 N. CASCADES AVE      D.R. HORTON   HIGHLAND PARK     1/31/2007
13343   .1 409 N. CASCADES AVE      D.R. HORTON   HIGHLAND PARK     1/31/2007
13344   1011 CLAYTON DRIVE          D.R. HORTON   BENBROOK RANCH    1/31/2007
13345   1013 CLAYTON DRIVE          D.R. HORTON   BENBROOK RANCH    1/31/2007
13346   #201 9201 BRODIE LANE       D.R. HORTON   BRODIE HEIGHTS    1/31/2007
13347   #202 9201 BRODIE LANE       D.R. HORTON   BRODIE HEIGHTS    1/31/2007
13348   #203 9201 BRODIE LANE       D.R. HORTON   BRODIE HEIGHTS    1/31/2007
13349   1617 TEA LEAF LANE          D.R. HORTON   BRKFIELD CROSS    1/31/2007
13350   1621 TEA LEAF LANE          D.R. HORTON   BRKFIELD CROSS    1/31/2007
13351   421 SWEET LEAF DRIVE        D.R. HORTON   BRKFIELD CROSS    1/31/2007
13352   400 SWEET LEAF LANE         D.R. HORTON   BRKFIELD CROSS    1/31/2007
13353   14925 LIPTON LANE           D.R. HORTON   BRKFIELD CROSS    1/31/2007
13354   10804 STRAND STREET         D.R. HORTON   BAUERLE RANCH      2/1/2007
13355   1811 COPPER BREAKS LANE     D.R. HORTON   CP TOWN CENTER     2/1/2007
13356   11409 JOHNNY WEISMULLER     D.R. HORTON   OLYMPIC HEIGHTS    2/1/2007
13357   11503 JOHNNY WEISMULLER     D.R. HORTON   OLYMPIC HEIGHTS    2/1/2007
13358   1613 TEA LEAF LANE          D.R. HORTON   BRKFIELD CROSS     2/1/2007
13359   11407 JOHNNY WEISMULLER     D.R. HORTON   OLYMPIC HEIGHTS    2/2/2007
13360   #1 508 N. CASCADES AVE      D.R. HORTON   HIGHLAND PARK      2/2/2007
13361   #2 508 N. CASCADES AVE      D.R. HORTON   HIGHLAND PARK      2/2/2007
13362   #1 504 N. CASCADES AVE      D.R. HORTON   HIGHLAND PARK      2/2/2007
13363   #2 504 N. CASCADES AVE      D.R. HORTON   HIGHLAND PARK      2/2/2007


                                                                                243
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 251 of 1053 PageID:
                                    17816

13364   1105 CLAYTON DRIVE          D.R. HORTON   BENBROOK RANCH    2/2/2007
13365   2623 HASELWOOD LANE         D.R. HORTON   SETTLERS OVERLK   2/2/2007
13366   18304 BELFRY PASS           D.R. HORTON   BRIARCREEK        2/5/2007
13367   901 GREAT SAND DUNES AVE.   D.R. HORTON   HIGHLAND PARK     2/5/2007
13368   18100 BELFRY PASS           D.R. HORTON   BRIARCREEK        2/5/2007
13369   18028 BELFRY PASS           D.R. HORTON   BRIARCREEK        2/5/2007
13370   18024 BELFRY PASS           D.R. HORTON   BRIARCREEK        2/5/2007
13371   18020 BELFRY PASS           D.R. HORTON   BRIARCREEK        2/5/2007
13372   3200 BELGRAVE FALLS LANE    D.R. HORTON   BAUERLE RANCH     2/5/2007
13373   #1 420 N. CASCADES AVE      D.R. HORTON   HIGHLAND PARK     2/5/2007
13374   #2 420 N. CASCADES AVE      D.R. HORTON   HIGHLAND PARK     2/5/2007
13375   1005 CLAYTON DRIVE          D.R. HORTON   BENBROOK RANCH    2/5/2007
13376   18016 BELFRY PASS           D.R. HORTON   BRIARCREEK        2/6/2007
13377   10808 STRAND STREET         D.R. HORTON   BAUERLE RANCH     2/6/2007
13378   11504 JOHNNY WEISMULLER     D.R. HORTON   OLYMPIC HEIGHTS   2/6/2007
13379   2611 GEORGIA COLEMAN BEND   D.R. HORTON   OLYMPIC HEIGHTS   2/6/2007
13380   1001 CLAYTON DRIVE          D.R. HORTON   BENBROOK RANCH    2/6/2007
13381   213 HYLTIN STREET           D.R. HORTON   HUTTO SQUARE      2/6/2007
13382   11500 JOHNNY WEISMULLER     D.R. HORTON   OLYMPIC HEIGHTS   2/7/2007
13383   11408 JOHNNY WEISMULLER     D.R. HORTON   OLYMPIC HEIGHTS   2/7/2007
13384   1109 CLAYTON DRIVE          D.R. HORTON   BENBROOK RANCH    2/7/2007
13385   1009 CLAYTON DRIVE          D.R. HORTON   BENBROOK RANCH    2/7/2007
13386   1007 CLAYTON DRIVE          D.R. HORTON   BENBROOK RANCH    2/7/2007
13387   1103 CLAYTON DRIVE          D.R. HORTON   BENBROOK RANCH    2/7/2007
13388   602 CRESTON STREET          D.R. HORTON   RIVERWALK         2/7/2007
13389   604 CRESTON STREET          D.R. HORTON   RIVERWALK         2/7/2007
13390   211 HYLTIN STREET           D.R. HORTON   HUTTO SQUARE      2/7/2007
13391   208 HYLTIN STREET           D.R. HORTON   HUTTO SQUARE      2/7/2007
13392   209 HYLTIN STREET           D.R. HORTON   HUTTO SQUARE      2/7/2007
13393   3317 LYNNBROOK DRIVE        D.R. HORTON   BAUERLE RANCH     2/8/2007
13394   1119 CLAYTON DRIVE          D.R. HORTON   BENBROOK RANCH    2/8/2007
13395   1117 CLAYTON DRIVE          D.R. HORTON   BENBROOK RANCH    2/8/2007
13396   1701 MCCLENNAHAN DRIVE      D.R. HORTON   RANCHO ALTO       2/8/2007
13397   1101 CLAYTON DRIVE          D.R. HORTON   BENBROOK RANCH    2/8/2007
13398   508 CRESTON STREET          D.R. HORTON   RIVERWALK         2/8/2007
13399   2619 HASELWOOD LANE         D.R. HORTON   SETTLERS OVERLK   2/8/2007
13400   227 HYLTIN STREET           D.R. HORTON   HUTTO SQUARE      2/8/2007
13401   210 HYLTIN STREET           D.R. HORTON   HUTTO SQUARE      2/8/2007
13402   227 KILLIAN LOOP            D.R. HORTON   RIVERWALK         2/8/2007
13403   11604 MCDOWS HOLE LANE      D.R. HORTON   AVERY RANCH       2/8/2007
13404   229 KILLIAN LOOP            D.R. HORTON   RIVERWALK         2/8/2007
13405   117 YUCCA HOUSE DRIVE       D.R. HORTON   HIGHLAND PARK     2/9/2007
13406   121 YUCCA HOUSE DRIVE       D.R. HORTON   HIGHLAND PARK     2/9/2007
13407   101 YUCCA HOUSE DRIVE       D.R. HORTON   HIGHLAND PARK     2/9/2007
13408   105 YUCCA HOUSE DRIVE       D.R. HORTON   HIGHLAND PARK     2/9/2007
13409   109 YUCCA HOUSE DRIVE       D.R. HORTON   HIGHLAND PARK     2/9/2007
13410   113 YUCCA HOUSE DRIVE       D.R. HORTON   HIGHLAND PARK     2/9/2007
13411   #801 14100 AVERY RANCH      D.R. HORTON   AVERY RANCH       2/9/2007
13412   #802 14100 AVERY RANCH      D.R. HORTON   AVERY RANCH       2/9/2007
13413   #803 14100 AVERY RANCH      D.R. HORTON   AVERY RANCH       2/9/2007
13414   #804 14100 AVERY RANCH      D.R. HORTON   AVERY RANCH       2/9/2007
13415   14325 STAKED PLAINS LP      D.R. HORTON   AVERY RANCH       2/9/2007
13416   2611 HASELWOOD LANE         D.R. HORTON   SETTLERS OVERLK   2/9/2007
13417   11405 DOG LEG DRIVE         D.R. HORTON   AVERY RANCH       2/9/2007
13418   225 KILLIAN LOOP            D.R. HORTON   RIVERWALK         2/9/2007


                                                                               244
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 252 of 1053 PageID:
                                    17817

13419   #5102 9201 BRODIE LN       D.R. HORTON   BRODIE HEIGHTS    2/10/2007
13420   #5101 9201 BRODIE LN       D.R. HORTON   BRODIE HEIGHTS    2/10/2007
13421   #5103 9201 BRODIE LN       D.R. HORTON   BRODIE HEIGHTS    2/10/2007
13422   #5201 9201 BRODIE LANE     D.R. HORTON   BRODIE HEIGHTS    2/10/2007
13423   #5202 9201 BRODIE LANE     D.R. HORTON   BRODIE HEIGHTS    2/10/2007
13424   #5203 9201 BRODIE LANE     D.R. HORTON   BRODIE HEIGHTS    2/10/2007
13425   11502 JOHNNY WEISMULLER    D.R. HORTON   OLYMPIC HEIGHTS   2/12/2007
13426   10303 LAREDO DRIVE         D.R. HORTON   SWEETWATER        2/12/2007
13427   1613 REDWATER DRIVE        D.R. HORTON   SWEETWATER        2/12/2007
13428   1633 TEA LEAF LANE         D.R. HORTON   BRKFIELD CROSS    2/12/2007
13429   2607 HASELWOOD LANE        D.R. HORTON   SETTLERS OVERLK   2/12/2007
13430   2616 HASELWOOD LANE        D.R. HORTON   SETTLERS OVERLK   2/12/2007
13431   2612 HASELWOOD LANE        D.R. HORTON   SETTLERS OVERLK   2/12/2007
13432   2620 HASELWOOD LANE        D.R. HORTON   SETTLERS OVERLK   2/12/2007
13433   1629 TEA LEAF LANE         D.R. HORTON   BRKFIELD CROSS    2/12/2007
13434   17840 GLACIER BAY STREET   D.R. HORTON   HIGHLAND PARK     2/13/2007
13435   1003 CLAYTON DRIVE         D.R. HORTON   BENBROOK RANCH    2/13/2007
13436   14420 STAKED PLAINS LP     D.R. HORTON   AVERY RANCH       2/13/2007
13437   219 KILLIAN LOOP           D.R. HORTON   RIVERWALK         2/13/2007
13438   223 KILLIAN LOOP           D.R. HORTON   RIVERWALK         2/13/2007
13439   217 KILLIAN LOOP           D.R. HORTON   RIVERWALK         2/13/2007
13440   11612 MCDOWS HOLE LANE     D.R. HORTON   AVERY RANCH       2/13/2007
13441   11616 MCDOWS HOLE LANE     D.R. HORTON   AVERY RANCH       2/13/2007
13442   111 JASMINE WAY            D.R. HORTON   RIVERWALK         2/13/2007
13443   109 JASMINE WAY            D.R. HORTON   RIVERWALK         2/13/2007
13444   113 JASMINE WAY            D.R. HORTON   RIVERWALK         2/13/2007
13445   17844 GLACIER BAY STREET   D.R. HORTON   HIGHLAND PARK     2/14/2007
13446   18104 BELFRY PASS          D.R. HORTON   BRIARCREEK        2/14/2007
13447   11409 BRUCE JENNER LANE    D.R. HORTON   OLYMPIC HEIGHTS   2/14/2007
13448   11503 BRUCE JENNER LANE    D.R. HORTON   OLYMPIC HEIGHTS   2/14/2007
13449   11501 BRUCE JENNER LANE    D.R. HORTON   OLYMPIC HEIGHTS   2/14/2007
13450   10305 LAREDO DRIVE         D.R. HORTON   SWEETWATER        2/14/2007
13451   1417 TEA LEAF LANE         D.R. HORTON   BRKFIELD CROSS    2/14/2007
13452   1501 TEA LEAF LANE         D.R. HORTON   BRKFIELD CROSS    2/14/2007
13453   1505 TEA LEAF LANE         D.R. HORTON   BRKFIELD CROSS    2/14/2007
13454   1421 TEA LEAF LANE         D.R. HORTON   BRKFIELD CROSS    2/14/2007
13455   1513 TEA LEAF LANE         D.R. HORTON   BRKFIELD CROSS    2/14/2007
13456   1413 TEA LEAF LANE         D.R. HORTON   BRKFIELD CROSS    2/14/2007
13457   1517 TEA LEAF LANE         D.R. HORTON   BRKFIELD CROSS    2/14/2007
13458   586 COVENT DRIVE           D.R. HORTON   KENSINGTON        2/15/2007
13459   435 OXFORD DRIVE           D.R. HORTON   KENSINGTON        2/15/2007
13460   11608 MCDOWS HOLE LANE     D.R. HORTON   AVERY RANCH       2/15/2007
13461   2615 HASELWOOD LOOP        D.R. HORTON   SETTLERS OVERLK   2/15/2007
13462   1625 PAVELICH PASS         D.R. HORTON   RANCHO ALTO       2/15/2007
13463   1509 TEA LEAF LANE         D.R. HORTON   BRKFIELD CROSS    2/15/2007
13464   1521 TEA LEAF LANE         D.R. HORTON   BRKFIELD CROSS    2/15/2007
13465   1525 TEA LEAF LANE         D.R. HORTON   BRKFIELD CROSS    2/15/2007
13466   1605 TEA LEAF LANE         D.R. HORTON   BRKFIELD CROSS    2/15/2007
13467   3308 BANKSIDE STREET       D.R. HORTON   BAUERLE RANCH     2/16/2007
13468   11407 BRUCE JENNER LANE    D.R. HORTON   OLYMPIC HEIGHTS   2/16/2007
13469   10307 LAREDO DRIVE         D.R. HORTON   SWEETWATER        2/16/2007
13470   #501 9201 BRODIE LANE      D.R. HORTON   BRODIE HEIGHTS    2/16/2007
13471   #502 9201 BRODIE LANE      D.R. HORTON   BRODIE HEIGHTS    2/16/2007
13472   #503 9201 BRODIE LANE      D.R. HORTON   BRODIE HEIGHTS    2/16/2007
13473   1529 TEA LEAF LANE         D.R. HORTON   BRKFIELD CROSS    2/16/2007


                                                                               245
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 253 of 1053 PageID:
                                    17818

13474   2639 HASELWOOD LANE         D.R. HORTON   SETTLERS OVERLK   2/16/2007
13475   908 A SEBASTIAN BEND        D.R. HORTON   PARKWAY           2/19/2007
13476   908 B SEBASTIAN BEND        D.R. HORTON   PARKWAY           2/19/2007
13477   14400 A HARRIS RIDGE BLVD   D.R. HORTON   PARKWAY           2/19/2007
13478   14400 B HARRIS RIDGE BLVD   D.R. HORTON   PARKWAY           2/19/2007
13479   12117 BUZZ SCHNEIDER LN     D.R. HORTON   RANCHO ALTO       2/19/2007
13480   12124 VERCHATO DRIVE        D.R. HORTON   RANCHO ALTO       2/19/2007
13481   12120 VERCHATO DRIVE        D.R. HORTON   RANCHO ALTO       2/19/2007
13482   1702 MAIN STREET            D.R. HORTON   CP TOWN CENTER    2/20/2007
13483   904 A SEBASTIAN BEND        D.R. HORTON   PARKWAY           2/20/2007
13484   904 B SEBASTIAN BEND        D.R. HORTON   PARKWAY           2/20/2007
13485   900 A SEBASTIAN BEND        D.R. HORTON   PARKWAY           2/20/2007
13486   900 B SEBASTIAN BEND        D.R. HORTON   PARKWAY           2/20/2007
13487   1612 KEMAH DRIVE            D.R. HORTON   SWEETWATER        2/20/2007
13488   1618 KEMAH DRIVE            D.R. HORTON   SWEETWATER        2/20/2007
13489   1700 KEMAH DRIVE            D.R. HORTON   SWEETWATER        2/20/2007
13490   821 GREAT SAND DUNES AVE.   D.R. HORTON   HIGHLAND PARK     2/21/2007
13491   14416 A HARRIS RIDGE BLVD   D.R. HORTON   PARKWAY           2/21/2007
13492   14416 B HARRIS RIDGE BLVD   D.R. HORTON   PARKWAY           2/21/2007
13493   14408 A HARRIS RIDGE BLVD   D.R. HORTON   PARKWAY           2/21/2007
13494   14408 B HARRIS RIDGE BLVD   D.R. HORTON   PARKWAY           2/21/2007
13495   14404 A HARRIS RIDGE BLVD   D.R. HORTON   PARKWAY           2/21/2007
13496   14404 B HARRIS RIDGE BLVD   D.R. HORTON   PARKWAY           2/21/2007
13497   14412 A HARRIS RIDGE BLVD   D.R. HORTON   PARKWAY           2/21/2007
13498   14412 B HARRIS RIDGE BLVD   D.R. HORTON   PARKWAY           2/21/2007
13499   215 KILLIAN LOOP            D.R. HORTON   RIVERWALK         2/21/2007
13500   115 JASMINE WAY             D.R. HORTON   RIVERWALK         2/21/2007
13501   3533 FITZROY AVENUE         D.R. HORTON   BAUERLE RANCH     2/21/2007
13502   3312 TAVISTOCK DRIVE        D.R. HORTON   BAUERLE RANCH     2/21/2007
13503   3308 TAVISTOCK DRIVE        D.R. HORTON   BAUERLE RANCH     2/21/2007
13504   3521 FITZROY AVENUE         D.R. HORTON   BAUERLE RANCH     2/21/2007
13505   817 GREAT SAND DUNES AVE.   D.R. HORTON   HIGHLAND PARK     2/22/2007
13506   1015 CLAYTON DRIVE          D.R. HORTON   BENBROOK RANCH    2/22/2007
13507   1409 DAVIS MOUNTAIN LOOP    D.R. HORTON   CP TOWN CENTER    2/22/2007
13508   1415 DAVIS MOUNTAIN LOOP    D.R. HORTON   CP TOWN CENTER    2/22/2007
13509   1413 DAVIS MOUNTAIN LOOP    D.R. HORTON   CP TOWN CENTER    2/22/2007
13510   12121 BUZZ SCHNEIDER LN     D.R. HORTON   RANCHO ALTO       2/22/2007
13511   2444 PEARSON WAY            D.R. HORTON   SETTLERS CROSS    2/22/2007
13512   2440 PEARSON WAY            D.R. HORTON   SETTLERS CROSS    2/22/2007
13513   2407 PEARSON WAY            D.R. HORTON   SETTLERS CROSS    2/22/2007
13514   1409 TEA LEAF LANE          D.R. HORTON   BRKFIELD CROSS    2/22/2007
13515   1321 TEA LEAF LANE          D.R. HORTON   BRKFIELD CROSS    2/22/2007
13516   1313 TEA LEAF LANE          D.R. HORTON   BRKFIELD CROSS    2/22/2007
13517   1309 TEA LEAF LANE          D.R. HORTON   BRKFIELD CROSS    2/22/2007
13518   1317 TEA LEAF LANE          D.R. HORTON   BRKFIELD CROSS    2/22/2007
13519   1703 MAIN STREET            D.R. HORTON   CP TOWN CENTER    2/23/2007
13520   14321 STAKED PLAINS LOOP    D.R. HORTON   AVERY RANCH       2/23/2007
13521   2627 HASELWOOD LANE         D.R. HORTON   SETTLERS OVERLK   2/23/2007
13522   2628 HASELWOOD LANE         D.R. HORTON   SETTLERS OVERLK   2/23/2007
13523   14520 HOMESTEAD VILLAGE     D.R. HORTON   AVERY RANCH       2/23/2007
13524   14404 HOMESTEAD VILLAGE     D.R. HORTON   AVERY RANCH       2/23/2007
13525   124 KILLIAN LOOP            D.R. HORTON   RIVERWALK         2/23/2007
13526   10808 PALL MALL DRIVE       D.R. HORTON   BAUERLE RANCH     2/26/2007
13527   2640 HASELWOOD LANE         D.R. HORTON   SETTLERS OVERLK   2/26/2007
13528   1708 KEMAH DRIVE            D.R. HORTON   SWEETWATER        2/26/2007


                                                                                246
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 254 of 1053 PageID:
                                    17819

13529   1704 KEMAH DRIVE           D.R. HORTON   SWEETWATER        2/26/2007
13530   1641 PAVELICH PASS         D.R. HORTON   RANCHO ALTO       2/26/2007
13531   2423 PEARSON WAY           D.R. HORTON   SETTLERS CROSS    2/26/2007
13532   2427 PEARSON WAY           D.R. HORTON   SETTLERS CROSS    2/26/2007
13533   1620 KEMAH DRIVE           D.R. HORTON   SWEETWATER        2/26/2007
13534   1702 KEMAH DRIVE           D.R. HORTON   SWEETWATER        2/26/2007
13535   1629 PAVELICH PASS         D.R. HORTON   RANCHO ALTO       2/26/2007
13536   11401 DOG LEG DRIVE        D.R. HORTON   AVERY RANCH       2/27/2007
13537   14408 HOMESTEAD VILLAGE    D.R. HORTON   AVERY RANCH       2/27/2007
13538   11605 MCDOWS HOLE LANE     D.R. HORTON   AVERY RANCH       2/27/2007
13539   204 KILLIAN LOOP           D.R. HORTON   RIVERWALK         2/27/2007
13540   206 KILLIAN LOOP           D.R. HORTON   RIVERWALK         2/27/2007
13541   126 KILLIAN LOOP           D.R. HORTON   RIVERWALK         2/27/2007
13542   221 KILLIAN LOOP           D.R. HORTON   RIVERWALK         2/27/2007
13543   128 KILLIAN LOOP           D.R. HORTON   RIVERWALK         2/27/2007
13544   2435 PEARSON WAY           D.R. HORTON   SETTLERS CROSS    2/27/2007
13545   200 KILLIAN LOOP           D.R. HORTON   RIVERWALK         2/27/2007
13546   2205 SETTLERS PARK LOOP    D.R. HORTON   SETTLERS PARK     2/27/2007
13547   1803 COPPER BREAKS LANE    D.R. HORTON   CP TOWN CENTER    2/28/2007
13548   1807 COPPER BREAKS LANE    D.R. HORTON   CP TOWN CENTER    2/28/2007
13549   1809 COPPER BREAKS LANE    D.R. HORTON   CP TOWN CENTER    2/28/2007
13550   #401 9201 BRODIE LN        D.R. HORTON   BRODIE HEIGHTS    2/28/2007
13551   #402 9201 BRODIE LN        D.R. HORTON   BRODIE HEIGHTS    2/28/2007
13552   #403 9201 BRODIE LN        D.R. HORTON   BRODIE HEIGHTS    2/28/2007
13553   1706 KEMAH DRIVE           D.R. HORTON   SWEETWATER        2/28/2007
13554   2439 PEARSON WAY           D.R. HORTON   SETTLERS CROSS    2/28/2007
13555   1305 TEA LEAF LANE         D.R. HORTON   BRKFIELD CROSS    2/28/2007
13556   2603 HASELWOOD LANE        D.R. HORTON   SETTLERS OVERLK   2/28/2007
13557   130 KILLIAN LOOP           D.R. HORTON   RIVERWALK         2/28/2007
13558   202 KILLIAN LOOP           D.R. HORTON   RIVERWALK         2/28/2007
13559   1616 KEMAH DRIVE           D.R. HORTON   SWEETWATER        2/28/2007
13560   1614 KEMAH DRIVE           D.R. HORTON   SWEETWATER        2/28/2007
13561   1805 COPPER BREAKS LANE    D.R. HORTON   CP TOWN CENTER    2/28/2007
13562   10408 MAYDELLE DRIVE       D.R. HORTON   SWEETWATER        2/28/2007
13563   1801 COPPER BREAKS LANE    D.R. HORTON   CP TOWN CENTER     3/1/2007
13564   1711 MAIN STREET           D.R. HORTON   CP TOWN CENTER     3/1/2007
13565   1715 MAIN STREET           D.R. HORTON   CP TOWN CENTER     3/1/2007
13566   502 CRESTON STREET         D.R. HORTON   RIVERWALK          3/1/2007
13567   1713 MAIN STREET           D.R. HORTON   CP TOWN CENTER     3/1/2007
13568   1405 TEA LEAF LANE         D.R. HORTON   BRKFIELD CROSS     3/1/2007
13569   3316 TAVISTOCK DRIVE       D.R. HORTON   BAUERLE RANCH      3/1/2007
13570   1401 TEA LEAF LANE         D.R. HORTON   BRKFIELD CROSS     3/1/2007
13571   208 KILLIAN LOOP           D.R. HORTON   RIVERWALK          3/1/2007
13572   1411 DAVIS MOUNTAIN LOOP   D.R. HORTON   CP TOWN CENTER     3/2/2007
13573   109 CRESTON STREET         D.R. HORTON   RIVERWALK          3/2/2007
13574   1712 KEMAH DRIVE           D.R. HORTON   SWEETWATER         3/2/2007
13575   1710 KEMAH DRIVE           D.R. HORTON   SWEETWATER         3/2/2007
13576   10414 MAYDELLE DRIVE       D.R. HORTON   SWEETWATER         3/2/2007
13577   10406 MAYDELLE DRIVE       D.R. HORTON   SWEETWATER         3/2/2007
13578   3517 LYNNBROOK DRIVE       D.R. HORTON   BAUERLE RANCH      3/5/2007
13579   3513 LYNNBROOK DRIVE       D.R. HORTON   BAUERLE RANCH      3/5/2007
13580   3521 LYNNBROOK DRIVE       D.R. HORTON   BAUERLE RANCH      3/5/2007
13581   14308 HOMESTEAD VILLAGE    D.R. HORTON   AVERY RANCH        3/5/2007
13582   11404 BRUCE JENNER LANE    D.R. HORTON   OLYMPIC HEIGHTS    3/5/2007
13583   3516 LYNNBROOK DRIVE       D.R. HORTON   BAUERLE RANCH      3/5/2007


                                                                               247
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 255 of 1053 PageID:
                                    17820

13584   1601 ROCKLAND DRIVE       D.R. HORTON    SWEETWATER         3/5/2007
13585   1603 ROCKLAND DRIVE       D.R. HORTON    SWEETWATER         3/5/2007
13586   10412 MAYDELLE DRIVE      D.R. HORTON    SWEETWATER         3/5/2007
13587   2542 HASELWOOD LANE       D.R. HORTON    SETTLERS OVERLK    3/5/2007
13588   10410 MAYDELLE DRIVE      D.R. HORTON    SWEETWATER         3/5/2007
13589   2209 SETTLERS PARK LOOP   D.R. HORTON    SETTLERS PARK      3/5/2007
13590   2208 SETTLERS PARK LOOP   D.R. HORTON    SETTLERS PARK      3/5/2007
13591   2636 HASELWOOD LANE       D.R. HORTON    SETTLERS OVERLK    3/5/2007
13592   2206 SETTLERS PARK LOOP   D.R. HORTON    SETTLERS PARK      3/5/2007
13593   #703 14100 AVERY RANCH    D.R. HORTON    AVERY RANCH        3/6/2007
13594   #702 14100 AVERY RANCH    D.R. HORTON    AVERY RANCH        3/6/2007
13595   #701 14100 AVERY RANCH    D.R. HORTON    AVERY RANCH        3/6/2007
13596   3505 LYNNBROOK DRIVE      D.R. HORTON    BAUERLE RANCH      3/6/2007
13597   2404 LYNNBROOK DRIVE      D.R. HORTON    BAUERLE RANCH      3/6/2007
13598   14412 ROUNTREE RANCH      D.R. HORTON    AVERY RANCH        3/6/2007
13599   122 KILLIAN LOOP          D.R. HORTON    RIVERWALK          3/6/2007
13600   11516 GOLD CAVE DRIVE     D.R. HORTON    AVERY RANCH        3/6/2007
13601   10206 LAREDO DRIVE        D.R. HORTON    SWEETWATER         3/6/2007
13602   10208 LAREDO DRIVE        D.R. HORTON    SWEETWATER         3/6/2007
13603   14400 HOMESTEAD VILLAGE   D.R. HORTON    AVERY RANCH        3/6/2007
13604   3513 BANKSIDE STREET      D.R. HORTON    BAUERLE RANCH      3/6/2007
13605   2204 SETTLERS PARK LOOP   D.R. HORTON    SETTLERS PARK      3/6/2007
13606   2207 SETTLERS PARK LOOP   D.R. HORTON    SETTLERS PARK      3/6/2007
13607   2210 SETTLERS PARK LOOP   D.R. HORTON    SETTLERS PARK      3/6/2007
13608   212 KILLIAN LOOP          D.R. HORTON    RIVERWALK          3/7/2007
13609   14304 HOMESTEAD VILLAGE   D.R. HORTON    AVERY RANCH        3/7/2007
13610   11408 BRUCE JENNER LANE   D.R. HORTON    OLYMPIC HEIGHTS    3/7/2007
13611   1118 MIDDLE BROOK DRIVE   D.R. HORTON    BENBROOK RANCH     3/7/2007
13612   10808 HARLEY AVENUE       D.R. HORTON    BAUERLE RANCH      3/7/2007
13613   1014 CLAYTON DRIVE        D.R. HORTON    BENBROOK RANCH     3/7/2007
13614   1100 CLAYTON DRIVE        D.R. HORTON    BENBROOK RANCH     3/7/2007
13615   1012 CLAYTON DRIVE        D.R. HORTON    BENBROOK RANCH     3/7/2007
13616   10210 LAREDO DRIVE        D.R. HORTON    SWEETWATER         3/7/2007
13617   2635 HASELWOOD DRIVE      D.R. HORTON    SETTLERS OVERLK    3/7/2007
13618   2647 HASELWOOD LANE       D.R. HORTON    SETTLERS OVERLK    3/7/2007
13619   2643 HASELWOOD LANE       D.R. HORTON    SETTLERS OVERLK    3/7/2007
13620   11402 BRUCE JENNER LANE   D.R. HORTON    OLYMPIC HEIGHTS    3/8/2007
13621   11400 BRUCE JENNER LANE   D.R. HORTON    OLYMPIC HEIGHTS    3/8/2007
13622   #1003 14100 AVERY RANCH   D.R. HORTON    AVERY RANCH        3/8/2007
13623   #1002 14100 AVERY RANCH   D.R. HORTON    AVERY RANCH        3/8/2007
13624   #1001 14100 AVERY RANCH   D.R. HORTON    AVERY RANCH        3/8/2007
13625   14516 HOMESTEAD VILLAGE   D.R. HORTON    AVERY RANCH        3/8/2007
13626   1637 PAVELICH PASS        D.R. HORTON    RANCHO ALTO        3/8/2007
13627   104 JASMINE WAY           D.R. HORTON    RIVERWALK          3/8/2007
13628   1601 TEA LEAF             D.R. HORTON    BRKFIELD CROSS     3/9/2007
13629   14412 HOMESTEAD VILLAGE   D.R. HORTON    AVERY RANCH        3/9/2007
13630   2601 SUMMERWALK PLACE     D.R. HORTON    SETTLERS OVERLK    3/9/2007
13631   106 JASMINE WAY           D.R. HORTON    RIVERWALK          3/9/2007
13632   108 JASMINE WAY           D.R. HORTON    RIVERWALK          3/9/2007
13633   11504 BRUCE JENNER LANE   D.R. HORTON    OLYMPIC HEIGHTS   3/12/2007
13634   1824 BILL BAKER DRIVE     D.R. HORTON    RANCHO ALTO       3/12/2007
13635   2655 HASELWOOD LANE       D.R. HORTON    SETTLERS OVERLK   3/12/2007
13636   105 JASMINE WAY           D.R. HORTON    RIVERWALK         3/12/2007
13637   3508 FITZROY AVENUE       D.R. HORTON    BAUERLE RANCH     3/13/2007
13638   3505 FITZROY AVENUE       D.R. HORTON    BAUERLE RANCH     3/13/2007


                                                                               248
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 256 of 1053 PageID:
                                    17821

13639   2508 BUTLER WAY            D.R. HORTON   SETTLERS CROSS    3/13/2007
13640   103 JASMINE WAY            D.R. HORTON   RIVERWALK         3/13/2007
13641   2515 PEARSON WAY           D.R. HORTON   SETTLERS CROSS    3/13/2007
13642   2631 HASELWOOD LANE        D.R. HORTON   SETTLERS OVERLK   3/14/2007
13643   2632 HASELWOOD LANE        D.R. HORTON   SETTLERS OVERLK   3/15/2007
13644   100 JASMINE WAY            D.R. HORTON   RIVERWALK         3/16/2007
13645   2531 BUTLER WAY            D.R. HORTON   SETTLERS CROSS    3/19/2007
13646   10901 PRATT LANE           D.R. HORTON   BAUERLE RANCH     3/19/2007
13647   1405 DAVIS MOUNTAIN LOOP   D.R. HORTON   CP TOWN CENTER    3/19/2007
13648   1403 DAVIS MOUNTAIN LOOP   D.R. HORTON   CP TOWN CENTER    3/19/2007
13649   1701 MAIN STREET           D.R. HORTON   CP TOWN CENTER    3/19/2007
13650   101 JASMINE WAY            D.R. HORTON   RIVERWALK         3/20/2007
13651   11505 BRUCE JENNER LANE    D.R. HORTON   OLYMPIC HEIGHTS   3/21/2007
13652   2408 LYNNBROOK DRIVE       D.R. HORTON   BAUERLE RANCH     3/21/2007
13653   11406 BRUCE JENNER LANE    D.R. HORTON   OLYMPIC HEIGHTS   3/21/2007
13654   11512 GOLD CAVE DRIVE      D.R. HORTON   AVERY RANCH       3/21/2007
13655   2651 HASELWOOD LANE        D.R. HORTON   SETTLERS OVERLK   3/21/2007
13656   2624 HASELWOOD LANE        D.R. HORTON   SETTLERS OVERLK   3/21/2007
13657   118 KILLIAN LOOP           D.R. HORTON   RIVERWALK         3/21/2007
13658   2219 SETTLERS PARK LOOP    D.R. HORTON   SETTLERS PARK     3/22/2007
13659   3003 LINDA LEE COVE        D.R. HORTON   SETTLERS PARK     3/22/2007
13660   402 CRESTON STREET         D.R. HORTON   RIVERWALK         3/22/2007
13661   102 JASMINE WAY            D.R. HORTON   RIVERWALK         3/23/2007
13662   2215 SETTLERS PARK LOOP    D.R. HORTON   SETTLERS PARK     3/23/2007
13663   2500 BUTLER WAY            D.R. HORTON   SETTLERS CROSS    3/23/2007
13664   404 CRESTON STREET         D.R. HORTON   RIVERWALK         3/23/2007
13665   3216 HENDERSON PATH        D.R. HORTON   SETTLERS CROSS    3/23/2007
13666   2212 SETTLERS PARK LOOP    D.R. HORTON   SETTLERS PARK     3/23/2007
13667   2214 SETTLERS PARK LOOP    D.R. HORTON   SETTLERS PARK     3/23/2007
13668   2648 HASELWOOD LANE        D.R. HORTON   SETTLERS OVERLK   3/24/2007
13669   112 JASMINE WAY            D.R. HORTON   RIVERWALK         3/24/2007
13670   114 JASMINE WAY            D.R. HORTON   RIVERWALK         3/24/2007
13671   406 CRESTON STREET         D.R. HORTON   RIVERWALK         3/24/2007
13672   3501 LYNNBROOK DRIVE       D.R. HORTON   BAUERLE RANCH     3/26/2007
13673   2521 BUTLER WAY            D.R. HORTON   SETTLERS CROSS    3/26/2007
13674   17832 GLACIER BAY STREET   D.R. HORTON   HIGHLAND PARK     3/26/2007
13675   2202 SETTLERS PARK LOOP    D.R. HORTON   SETTLERS PARK     3/26/2007
13676   2512 BUTLER WAY            D.R. HORTON   SETTLERS CROSS    3/26/2007
13677   17828 GLACIER BAY STREET   D.R. HORTON   HIGHLAND PARK     3/26/2007
13678   17824 GLACIER BAY STREET   D.R. HORTON   HIGHLAND PARK     3/26/2007
13679   2504 BUTLER WAY            D.R. HORTON   SETTLERS CROSS    3/27/2007
13680   110 JASMINE WAY            D.R. HORTON   RIVERWALK         3/27/2007
13681   11502 BRUCE JENNER LANE    D.R. HORTON   OLYMPIC HEIGHTS   3/28/2007
13682   500 CRESTON STREET         D.R. HORTON   RIVERWALK         3/28/2007
13683   2511 BUTLER WAY            D.R. HORTON   SETTLERS CROSS    3/29/2007
13684   3525 FITZROY AVENUE        D.R. HORTON   BAUERLE RANCH     3/30/2007
13685   3509 BANKSIDE STREET       D.R. HORTON   BAUERLE RANCH     3/30/2007
13686   1005 FLANAGAN DRIVE        D.R. HORTON   BENBROOK RANCH     4/2/2007
13687   2605 SUMMERWALK PLACE      D.R. HORTON   SETTLERS OVERLK    4/2/2007
13688   408 CRESTON STREET         D.R. HORTON   RIVERWALK          4/2/2007
13689   646 COVENT DRIVE           D.R. HORTON   KENSINGTON         4/3/2007
13690   1410 DAVIS MOUNTAIN LOOP   D.R. HORTON   CP TOWN CENTER     4/3/2007
13691   1407 DAVIS MOUNTAIN LP     D.R. HORTON   CP TOWN CENTER     4/3/2007
13692   1401 DAVIS MOUNTAIN LOOP   D.R. HORTON   CP TOWN CENTER     4/3/2007
13693   1414 DAVIS MOUNTAIN LOOP   D.R. HORTON   CP TOWN CENTER     4/3/2007


                                                                               249
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 257 of 1053 PageID:
                                    17822

13694   2614 SUMMERWALK PLACE       D.R. HORTON   SETTLERS OVERLK   4/3/2007
13695   #501 14100 AVERY RANCH      D.R. HORTON   AVERY RANCH       4/3/2007
13696   #502 14100 AVERY RANCH      D.R. HORTON   AVERY RANCH       4/3/2007
13697   #503 14100 AVERY RANCH      D.R. HORTON   AVERY RANCH       4/3/2007
13698   #504 14100 AVERY RANCH      D.R. HORTON   AVERY RANCH       4/3/2007
13699   2606 SUMMERWALK PLACE       D.R. HORTON   SETTLERS OVERLK   4/3/2007
13700   #603 14100 AVERY RANCH      D.R. HORTON   AVERY RANCH       4/4/2007
13701   #602 14100 AVERY RANCH      D.R. HORTON   AVERY RANCH       4/4/2007
13702   #601 14100 AVERY RANCH      D.R. HORTON   AVERY RANCH       4/4/2007
13703   601 BRAZOS BEND DRIVE       D.R. HORTON   CP TOWN CENTER    4/4/2007
13704   1412 DAVIS MOUNTAIN LOOP    D.R. HORTON   CP TOWN CENTER    4/4/2007
13705   14512 HOMESTEAD VILLAGE     D.R. HORTON   AVERY RANCH       4/4/2007
13706   #1502 9201 BRODIE LANE      D.R. HORTON   BRODIE HEIGHTS    4/4/2007
13707   #1501 9201 BRODIE LANE      D.R. HORTON   BRODIE HEIGHTS    4/4/2007
13708   #1303 9201 BRODIE LANE      D.R. HORTON   BRODIE HEIGHTS    4/4/2007
13709   #1302 9201 BRODIE LANE      D.R. HORTON   BRODIE HEIGHTS    4/4/2007
13710   #1301 9201 BRODIE LANE      D.R. HORTON   BRODIE HEIGHTS    4/4/2007
13711   #1503 9201 BRODIE LANE      D.R. HORTON   BRODIE HEIGHTS    4/4/2007
13712   #204 14100 AVERY RANCH      D.R. HORTON   AVERY RANCH       4/4/2007
13713   #203 14100 AVERY RANCH      D.R. HORTON   AVERY RANCH       4/4/2007
13714   #201 14100 AVERY RANCH      D.R. HORTON   AVERY RANCH       4/4/2007
13715   #202 14100 AVERY RANCH      D.R. HORTON   AVERY RANCH       4/4/2007
13716   2200 SETTLERS PARK LOOP     D.R. HORTON   SETTLERS PARK     4/4/2007
13717   3006 LINDA LEE COVE         D.R. HORTON   SETTLERS PARK     4/4/2007
13718   12105 DWIGHT EISENHOWER     D.R. HORTON   PRES. MEADOWS     4/5/2007
13719   13401 DWIGHT EISENHOWER C   D.R. HORTON   PRES. MEADOWS     4/5/2007
13720   12101 DWIGHT EISENHOWER     D.R. HORTON   PRES. MEADOWS     4/5/2007
13721   13405 DWIGHT EISENHOWER C   D.R. HORTON   PRES. MEADOWS     4/5/2007
13722   #1403 9201 BRODIE LANE      D.R. HORTON   BRODIE HEIGHTS    4/5/2007
13723   #1402 9201 BRODIE LANE      D.R. HORTON   BRODIE HEIGHTS    4/5/2007
13724   #1401 9201 BRODIE LANE      D.R. HORTON   BRODIE HEIGHTS    4/5/2007
13725   #4503 9201 BRODIE LANE      D.R. HORTON   BRODIE HEIGHTS    4/5/2007
13726   #4502 9201 BRODIE LANE      D.R. HORTON   BRODIE HEIGHTS    4/5/2007
13727   #4501 9201 BRODIE LANE      D.R. HORTON   BRODIE HEIGHTS    4/5/2007
13728   2617 SUMMERWALK PLACE       D.R. HORTON   SETTLERS OVERLK   4/5/2007
13729   2625 SUMMERWALK PLACE       D.R. HORTON   SETTLERS OVERLK   4/5/2007
13730   2610 SUMMERWALK PLACE       D.R. HORTON   SETTLERS OVERLK   4/5/2007
13731   2618 SUMMERWALK PLACE       D.R. HORTON   SETTLERS OVERLK   4/5/2007
13732   1705 LOST MAPLES LOOP       D.R. HORTON   CP TOWN CENTER    4/5/2007
13733   1002 WASHBURN DRIVE         D.R. HORTON   BENBROOK RANCH    4/6/2007
13734   1001 FLANAGAN DRIVE         D.R. HORTON   BENBROOK RANCH    4/6/2007
13735   1007 FLANAGAN DRIVE         D.R. HORTON   BENBROOK RANCH    4/6/2007
13736   1003 FLANAGAN DRIVE         D.R. HORTON   BENBROOK RANCH    4/6/2007
13737   1000 WASHBURN DRIVE         D.R. HORTON   BENBROOK RANCH    4/6/2007
13738   701 BRAZOS BEND DRIVE       D.R. HORTON   CP TOWN CENTER    4/6/2007
13739   12116 VERCHATO DRIVE        D.R. HORTON   RANCHO ALTO       4/6/2007
13740   #101 14100 AVERY RANCH      D.R. HORTON   AVERY RANCH       4/6/2007
13741   #102 14100 AVERY RANCH      D.R. HORTON   AVERY RANCH       4/6/2007
13742   #103 14100 AVERY RANCH      D.R. HORTON   AVERY RANCH       4/6/2007
13743   #104 14100 AVERY RANCH      D.R. HORTON   AVERY RANCH       4/6/2007
13744   1712 LOST MAPLES LOOP       D.R. HORTON   CP TOWN CENTER    4/6/2007
13745   17708 GOLDEN VALLEY DRIVE   D.R. HORTON   BRIARCREEK        4/6/2007
13746   17712 GOLDEN VALLEY DRIVE   D.R. HORTON   BRIARCREEK        4/6/2007
13747   17716 GOLDEN VALLEY DRIVE   D.R. HORTON   BRIARCREEK        4/6/2007
13748   748 COVENT DRIVE            D.R. HORTON   KENSINGTON        4/9/2007


                                                                               250
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 258 of 1053 PageID:
                                    17823

13749   #1603 9201 BRODIE LANE      D.R. HORTON   BRODIE HEIGHTS     4/9/2007
13750   #1602 9201 BRODIE LANE      D.R. HORTON   BRODIE HEIGHTS     4/9/2007
13751   #1601 9201 BRODIE LANE      D.R. HORTON   BRODIE HEIGHTS     4/9/2007
13752   #803 9201 BRODIE LANE       D.R. HORTON   BRODIE HEIGHTS     4/9/2007
13753   #802 9201 BRODIE LANE       D.R. HORTON   BRODIE HEIGHTS     4/9/2007
13754   #801 9201 BRODIE LANE       D.R. HORTON   BRODIE HEIGHTS     4/9/2007
13755   2622 SUMMERWALK PLACE       D.R. HORTON   SETTLERS OVERLK    4/9/2007
13756   #1 608 N CASCADES AVE       D.R. HORTON   HIGHLAND PARK      4/9/2007
13757   #2 608 N CASCADES AVE       D.R. HORTON   HIGHLAND PARK      4/9/2007
13758   1705 TEA LEAF DRIVE         D.R. HORTON   BRKFIELD CROSS     4/9/2007
13759   1700 TEA LEAF DRIVE         D.R. HORTON   BRKFIELD CROSS     4/9/2007
13760   1600 TEA LEAF DRIVE         D.R. HORTON   BRKFIELD CROSS     4/9/2007
13761   1508 TEA LEAF DRIVE         D.R. HORTON   BRKFIELD CROSS     4/9/2007
13762   1512 TEA LEAF DRIVE         D.R. HORTON   BRKFIELD CROSS     4/9/2007
13763   1516 TEA LEAF DRIVE         D.R. HORTON   BRKFIELD CROSS     4/9/2007
13764   2626 SUMMERWALK PLACE       D.R. HORTON   SETTLERS OVERLK    4/9/2007
13765   3313 LYNNBROOK DRIVE        D.R. HORTON   BAUERLE RANCH     4/10/2007
13766   256 PICADILLY DRIVE         D.R. HORTON   KENSINGTON        4/10/2007
13767   611 BRAZOS BEND DRIVE       D.R. HORTON   CP TOWN CENTER    4/10/2007
13768   705 BRAZOS BEND DRIVE       D.R. HORTON   CP TOWN CENTER    4/10/2007
13769   703 BRAZOS BEND DRIVE       D.R. HORTON   CP TOWN CENTER    4/10/2007
13770   603 BRAZOS BEND DRIVE       D.R. HORTON   CP TOWN CENTER    4/10/2007
13771   17836 GLACIER BAY STREET    D.R. HORTON   HIGHLAND PARK     4/10/2007
13772   3512 LYNNBROOK DRIVE        D.R. HORTON   BAUERLE RANCH     4/10/2007
13773   1704 TEA LEAF DRIVE         D.R. HORTON   BRKFIELD CROSS    4/10/2007
13774   1709 TEA LEAF DRIVE         D.R. HORTON   BRKFIELD CROSS    4/10/2007
13775   1624 TEA LEAF DRIVE         D.R. HORTON   BRKFIELD CROSS    4/10/2007
13776   17721 GOLDEN VALLEY DRIVE   D.R. HORTON   BRIARCREEK        4/10/2007
13777   17729 GOLDEN VALLEY DRIVE   D.R. HORTON   BRIARCREEK        4/10/2007
13778   17725 GOLDEN VALLEY DRIVE   D.R. HORTON   BRIARCREEK        4/10/2007
13779   17720 GOLDEN VALLEY DRIVE   D.R. HORTON   BRIARCREEK        4/10/2007
13780   2412 LYNNBROOK DRIVE        D.R. HORTON   BAUERLE RANCH     4/11/2007
13781   658 COVENT DRIVE            D.R. HORTON   KENSINGTON        4/11/2007
13782   1006 WASHBURN DRIVE         D.R. HORTON   BENBROOK RANCH    4/11/2007
13783   1011 FLANAGAN DRIVE         D.R. HORTON   BENBROOK RANCH    4/11/2007
13784   692 COVENT DRIVE            D.R. HORTON   KENSINGTON        4/11/2007
13785   10708 HARLEY AVENUE         D.R. HORTON   BAUERLE RANCH     4/11/2007
13786   707 BRAZOS BEND DRIVE       D.R. HORTON   CP TOWN CENTER    4/11/2007
13787   738 COVENT DRIVE            D.R. HORTON   KENSINGTON        4/11/2007
13788   1714 LOST MAPLES LOOP       D.R. HORTON   CP TOWN CENTER    4/11/2007
13789   680 COVENT DRIVE            D.R. HORTON   KENSINGTON        4/11/2007
13790   #4603 9201 BRODIE LANE      D.R. HORTON   BRODIE HEIGHTS    4/11/2007
13791   #4602 9201 BRODIE LANE      D.R. HORTON   BRODIE HEIGHTS    4/11/2007
13792   #4601 9201 BRODIE LANE      D.R. HORTON   BRODIE HEIGHTS    4/11/2007
13793   #4703 9201 BRODIE LANE      D.R. HORTON   BRODIE HEIGHTS    4/11/2007
13794   #4702 9201 BRODIE LANE      D.R. HORTON   BRODIE HEIGHTS    4/11/2007
13795   #4701 9201 BRODIE LANE      D.R. HORTON   BRODIE HEIGHTS    4/11/2007
13796   2637 SUMMERWALK PLACE       D.R. HORTON   SETTLERS OVERLK   4/11/2007
13797   1504 TEA LEAF DRIVE         D.R. HORTON   BRKFIELD CROSS    4/11/2007
13798   1520 TEA LEAF DRIVE         D.R. HORTON   BRKFIELD CROSS    4/11/2007
13799   11500 BRUCE JENNER LANE     D.R. HORTON   OLYMPIC HEIGHTS   4/12/2007
13800   916 GREAT SAND DUNES        D.R. HORTON   HIGHLAND PARK     4/12/2007
13801   1710 LOST MAPLES LOOP       D.R. HORTON   CP TOWN CENTER    4/12/2007
13802   #901 9201 BRODIE LANE       D.R. HORTON   BRODIE HEIGHTS    4/12/2007
13803   #902 9201 BRODIE LANE       D.R. HORTON   BRODIE HEIGHTS    4/12/2007


                                                                                251
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 259 of 1053 PageID:
                                    17824

13804   #903 9201 BRODIE LANE       D.R. HORTON   BRODIE HEIGHTS    4/12/2007
13805   920 GREAT SAND DUNES        D.R. HORTON   HIGHLAND PARK     4/12/2007
13806   912 GREAT SAND DUNES        D.R. HORTON   HIGHLAND PARK     4/12/2007
13807   2630 SUMMERWALK PLACE       D.R. HORTON   SETTLERS OVERLK   4/12/2007
13808   1703 LOST MAPLES LOOP       D.R. HORTON   CP TOWN CENTER    4/12/2007
13809   908 GREAT SAND DUNES        D.R. HORTON   HIGHLAND PARK     4/12/2007
13810   17808 GLACIER BAY STREET    D.R. HORTON   HIGHLAND PARK     4/12/2007
13811   1715 LOST MAPLES LOOP       D.R. HORTON   CP TOWN CENTER    4/12/2007
13812   1717 LOST MAPLES LOOP       D.R. HORTON   CP TOWN CENTER    4/12/2007
13813   1719 LOST MAPLES LOOP       D.R. HORTON   CP TOWN CENTER    4/12/2007
13814   1721 LOST MAPLES LOOP       D.R. HORTON   CP TOWN CENTER    4/12/2007
13815   2634 SUMMERWALK PLACE       D.R. HORTON   SETTLERS OVERLK   4/12/2007
13816   2638 SUMMERWALK PLACE       D.R. HORTON   SETTLERS OVERLK   4/12/2007
13817   239 HYLTIN STREET           D.R. HORTON   HUTTO SQUARE      4/12/2007
13818   237 HYLTIN STREET           D.R. HORTON   HUTTO SQUARE      4/12/2007
13819   247 HYLTIN STREET           D.R. HORTON   HUTTO SQUARE      4/12/2007
13820   235 HYLTIN STREET           D.R. HORTON   HUTTO SQUARE      4/12/2007
13821   231 HYLTIN STREET           D.R. HORTON   HUTTO SQUARE      4/12/2007
13822   222 PICADILLY DRIVE         D.R. HORTON   KENSINGTON        4/13/2007
13823   233 PICADILLY DRIVE         D.R. HORTON   KENSINGTON        4/13/2007
13824   1004 WASHBURN DRIVE         D.R. HORTON   BENBROOK RANCH    4/13/2007
13825   1008 WASHBURN DRIVE         D.R. HORTON   BENBROOK RANCH    4/13/2007
13826   726 COVENT DRIVE            D.R. HORTON   KENSINGTON        4/13/2007
13827   1003 AIKEN DRIVE            D.R. HORTON   BENBROOK RANCH    4/13/2007
13828   923 FLANAGAN DRIVE          D.R. HORTON   BENBROOK RANCH    4/13/2007
13829   925 FLANAGAN DRIVE          D.R. HORTON   BENBROOK RANCH    4/13/2007
13830   1820 BILL BAKER DRIVE       D.R. HORTON   RANCHO ALTO       4/13/2007
13831   234 PICADILLY DRIVE         D.R. HORTON   KENSINGTON        4/13/2007
13832   17804 GLACIER BAY STREET    D.R. HORTON   HIGHLAND PARK     4/13/2007
13833   2649 SUMMERWALK PLACE       D.R. HORTON   SETTLERS OVERLK   4/13/2007
13834   2641 SUMMERWALK PLACE       D.R. HORTON   SETTLERS OVERLK   4/13/2007
13835   301 HYLTIN STREET           D.R. HORTON   HUTTO SQUARE      4/13/2007
13836   400 CRESTON STREET          D.R. HORTON   RIVERWALK         4/16/2007
13837   #1203 9201 BRODIE LANE      D.R. HORTON   BRODIE HEIGHTS    4/16/2007
13838   #1202 9201 BRODIE LANE      D.R. HORTON   BRODIE HEIGHTS    4/16/2007
13839   #1201 9201 BRODIE LANE      D.R. HORTON   BRODIE HEIGHTS    4/16/2007
13840   17816 GLACIER BAY STREET    D.R. HORTON   HIGHLAND PARK     4/16/2007
13841   1001 SWEET LEAF LANE        D.R. HORTON   BRKFIELD CROSS    4/16/2007
13842   1620 TEA LEAF DRIVE         D.R. HORTON   BRKFIELD CROSS    4/16/2007
13843   1301 TEA LEAF DRIVE         D.R. HORTON   BRKFIELD CROSS    4/16/2007
13844   1708 TEA LEAF DRIVE         D.R. HORTON   BRKFIELD CROSS    4/16/2007
13845   306 CRESTON STREET          D.R. HORTON   RIVERWALK         4/16/2007
13846   905 A SEBASTIAN BEND        D.R. HORTON   PARKWAY           4/16/2007
13847   905 B SEBASTIAN BEND        D.R. HORTON   PARKWAY           4/16/2007
13848   901 A SEBASTIAN BEND        D.R. HORTON   PARKWAY           4/16/2007
13849   901 B SEBASTIAN BEND        D.R. HORTON   PARKWAY           4/16/2007
13850   11501 GEORGIA COLEMAN BND   D.R. HORTON   OLYMPIC HEIGHTS   4/17/2007
13851   116 KILLIAN LOOP            D.R. HORTON   RIVERWALK         4/17/2007
13852   813 A SEBASTIAN BEND        D.R. HORTON   PARKWAY           4/17/2007
13853   813 B SEBASTIAN BEND        D.R. HORTON   PARKWAY           4/17/2007
13854   809 A SEBASTIAN BEND        D.R. HORTON   PARKWAY           4/17/2007
13855   809 B SEBASTIAN BEND        D.R. HORTON   PARKWAY           4/17/2007
13856   1010 WASHBURN DRIVE         D.R. HORTON   BENBROOK RANCH    4/18/2007
13857   1012 WASHBURN DRIVE         D.R. HORTON   BENBROOK RANCH    4/18/2007
13858   #703 9201 BRODIE LANE       D.R. HORTON   BRODIE HEIGHTS    4/18/2007


                                                                                252
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 260 of 1053 PageID:
                                    17825

13859   #702 9201 BRODIE LANE       D.R. HORTON   BRODIE HEIGHTS    4/18/2007
13860   #701 9201 BRODIE LANE       D.R. HORTON   BRODIE HEIGHTS    4/18/2007
13861   1713 LOST MAPLES LOOP       D.R. HORTON   CP TOWN CENTER    4/18/2007
13862   #1003 9201 BRODIE LANE      D.R. HORTON   BRODIE HEIGHTS    4/18/2007
13863   #1002 9201 BRODIE LANE      D.R. HORTON   BRODIE HEIGHTS    4/18/2007
13864   #1001 9201 BRODIE LANE      D.R. HORTON   BRODIE HEIGHTS    4/18/2007
13865   #4803 9201 BRODIE LANE      D.R. HORTON   BRODIE HEIGHTS    4/18/2007
13866   #4802 9201 BRODIE LANE      D.R. HORTON   BRODIE HEIGHTS    4/18/2007
13867   #4801 9201 BRODIE LANE      D.R. HORTON   BRODIE HEIGHTS    4/18/2007
13868   #301 14100 AVERY RANCH      D.R. HORTON   AVERY RANCH       4/18/2007
13869   #302 14100 AVERY RANCH      D.R. HORTON   AVERY RANCH       4/18/2007
13870   #303 14100 AVERY RANCH      D.R. HORTON   AVERY RANCH       4/18/2007
13871   #304 14100 AVERY RANCH      D.R. HORTON   AVERY RANCH       4/18/2007
13872   101 KILLIAN LOOP            D.R. HORTON   RIVERWALK         4/18/2007
13873   1707 LOST MAPLES LOOP       D.R. HORTON   CP TOWN CENTER    4/18/2007
13874   1711 LOST MAPLES LOOP       D.R. HORTON   CP TOWN CENTER    4/18/2007
13875   915 AIKEN DRIVE             D.R. HORTON   BENBROOK RANCH    4/19/2007
13876   2629 SUMMERWALK PLACE       D.R. HORTON   SETTLERS OVERLK   4/19/2007
13877   302 CRESTON STREET          D.R. HORTON   RIVERWALK         4/19/2007
13878   17724 GOLDEN VALLEY DRIVE   D.R. HORTON   BRIARCREEK        4/19/2007
13879   17713 GOLDEN VALLEY DRIVE   D.R. HORTON   BRIARCREEK        4/19/2007
13880   821 A SEBASTIAN BEND        D.R. HORTON   PARKWAY           4/19/2007
13881   821 B SEBASTIAN BEND        D.R. HORTON   PARKWAY           4/19/2007
13882   817 A SEBASTIAN BEND        D.R. HORTON   PARKWAY           4/19/2007
13883   817 B SEBASTIAN BEND        D.R. HORTON   PARKWAY           4/19/2007
13884   2621 SUMMERWALK PLACE       D.R. HORTON   SETTLERS OVERLK   4/20/2007
13885   2609 SUMMERWALK PLACE       D.R. HORTON   SETTLERS OVERLK   4/20/2007
13886   1010 FLANAGAN DRIVE         D.R. HORTON   BENBROOK RANCH    4/20/2007
13887   1008 FLANAGAN DRIVE         D.R. HORTON   BENBROOK RANCH    4/20/2007
13888   1012 FLANAGAN DRIVE         D.R. HORTON   BENBROOK RANCH    4/20/2007
13889   17824 GOLDEN VALLEY DRIVE   D.R. HORTON   BRIARCREEK        4/20/2007
13890   2602 SUMMERWALK PLACE       D.R. HORTON   SETTLERS OVERLK   4/23/2007
13891   1004 FLANAGAN DRIVE         D.R. HORTON   BENBROOK RANCH    4/23/2007
13892   912 FLANAGAN DRIVE          D.R. HORTON   BENBROOK RANCH    4/23/2007
13893   914 FLANAGAN DRIVE          D.R. HORTON   BENBROOK RANCH    4/23/2007
13894   17812 GLACIER BAY STREET    D.R. HORTON   HIGHLAND PARK     4/23/2007
13895   1500 TEA LEAF DRIVE         D.R. HORTON   BRKFIELD CROSS    4/23/2007
13896   1009 FLANAGAN DRIVE         D.R. HORTON   BENBROOK RANCH    4/25/2007
13897   1006 GENTRY DRIVE           D.R. HORTON   BENBROOK RANCH    4/25/2007
13898   913 AIKEN DRIVE             D.R. HORTON   BENBROOK RANCH    4/25/2007
13899   2613 GEORGIA COLEMAN BEND   D.R. HORTON   OLYMPIC HEIGHTS   4/25/2007
13900   918 GENTRY DRIVE            D.R. HORTON   BENBROOK RANCH    4/25/2007
13901   1009 AIKEN DRIVE            D.R. HORTON   BENBROOK RANCH    4/25/2007
13902   2613 SUMMERWALK PLACE       D.R. HORTON   SETTLERS OVERLK   4/25/2007
13903   10713 CHIPPENHOOK COURT     D.R. HORTON   BAUERLE RANCH     4/25/2007
13904   10721 CHIPPENHOOK COURT     D.R. HORTON   BAUERLE RANCH     4/25/2007
13905   2633 SUMMERWALK PLACE       D.R. HORTON   SETTLERS OVERLK   4/25/2007
13906   103 KILLIAN LOOP            D.R. HORTON   RIVERWALK         4/25/2007
13907   2528 BUTLER WAY             D.R. HORTON   SETTLERS CROSS    4/25/2007
13908   121 ANDERSON STREET         D.R. HORTON   HUTTO SQUARE      4/25/2007
13909   123 ANDERSON STREET         D.R. HORTON   HUTTO SQUARE      4/25/2007
13910   119 ANDERSON STREET         D.R. HORTON   HUTTO SQUARE      4/25/2007
13911   127 ANDERSON STREET         D.R. HORTON   HUTTO SQUARE      4/25/2007
13912   131 ANDERSON STREET         D.R. HORTON   HUTTO SQUARE      4/25/2007
13913   914 GENTRY DRIVE            D.R. HORTON   BENBROOK RANCH    4/26/2007


                                                                                253
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 261 of 1053 PageID:
                                    17826

13914   1002 GENTRY DRIVE          D.R. HORTON   BENBROOK RANCH    4/26/2007
13915   921 FLANAGAN DRIVE         D.R. HORTON   BENBROOK RANCH    4/26/2007
13916   919 FLANAGAN DRIVE         D.R. HORTON   BENBROOK RANCH    4/26/2007
13917   916 FLANAGAN DRIVE         D.R. HORTON   BENBROOK RANCH    4/26/2007
13918   1006 FLANAGAN DRIVE        D.R. HORTON   BENBROOK RANCH    4/26/2007
13919   2505 PEARSON WAY           D.R. HORTON   SETTLERS CROSS    4/26/2007
13920   2443 PEARSON WAY           D.R. HORTON   SETTLERS CROSS    4/26/2007
13921   #1901 9201 BRODIE LANE     D.R. HORTON   BRODIE HEIGHTS    4/26/2007
13922   #1902 9201 BRODIE LANE     D.R. HORTON   BRODIE HEIGHTS    4/26/2007
13923   #1903 9201 BRODIE LANE     D.R. HORTON   BRODIE HEIGHTS    4/26/2007
13924   3500 LYNNBROOK DRIVE       D.R. HORTON   BAUERLE RANCH     4/27/2007
13925   17820 GLACIER BAY STREET   D.R. HORTON   HIGHLAND PARK     4/27/2007
13926   105 KILLIAN LOOP           D.R. HORTON   RIVERWALK         4/27/2007
13927   113 KILLIAN LOOP           D.R. HORTON   RIVERWALK         4/27/2007
13928   111 KILLIAN LOOP           D.R. HORTON   RIVERWALK         4/27/2007
13929   #2001 9201 BRODIE LANE     D.R. HORTON   BRODIE HEIGHTS    4/27/2007
13930   #2002 9201 BRODIE LANE     D.R. HORTON   BRODIE HEIGHTS    4/27/2007
13931   #2003 9201 BRODIE LANE     D.R. HORTON   BRODIE HEIGHTS    4/27/2007
13932   #2101 9201 BRODIE LANE     D.R. HORTON   BRODIE HEIGHTS    4/27/2007
13933   #2102 9201 BRODIE LANE     D.R. HORTON   BRODIE HEIGHTS    4/27/2007
13934   #5003 9201 BRODIE LANE     D.R. HORTON   BRODIE HEIGHTS    4/28/2007
13935   #5002 9201 BRODIE LANE     D.R. HORTON   BRODIE HEIGHTS    4/28/2007
13936   #5001 9201 BRODIE LANE     D.R. HORTON   BRODIE HEIGHTS    4/28/2007
13937   #4903 9201 BRODIE LANE     D.R. HORTON   BRODIE HEIGHTS    4/28/2007
13938   #4902 9201 BRODIE LANE     D.R. HORTON   BRODIE HEIGHTS    4/28/2007
13939   #4901 9201 BRODIE LANE     D.R. HORTON   BRODIE HEIGHTS    4/28/2007
13940   1013 FLANAGAN DRIVE        D.R. HORTON   BENBROOK RANCH    4/30/2007
13941   14516 A HARRIS RIDGE       D.R. HORTON   PARKWAY           4/30/2007
13942   14516 B HARRIS RIDGE       D.R. HORTON   PARKWAY           4/30/2007
13943   108 KILLIAN LOOP           D.R. HORTON   RIVERWALK         4/30/2007
13944   14529 B HARRIS RIDGE       D.R. HORTON   PARKWAY            5/1/2007
13945   14529 A HARRIS RIDGE       D.R. HORTON   PARKWAY            5/1/2007
13946   14525 A HARRIS RIDGE       D.R. HORTON   PARKWAY            5/1/2007
13947   14525 B HARRIS RIDGE       D.R. HORTON   PARKWAY            5/1/2007
13948   14521 B HARRIS RIDGE       D.R. HORTON   PARKWAY            5/1/2007
13949   14521 A HARRIS RIDGE       D.R. HORTON   PARKWAY            5/1/2007
13950   14517 A HARRIS RIDGE       D.R. HORTON   PARKWAY            5/1/2007
13951   14517 B HARRIS RIDGE       D.R. HORTON   PARKWAY            5/1/2007
13952   14520 A HARRIS RIDGE       D.R. HORTON   PARKWAY            5/1/2007
13953   14520 B HARRIS RIDGE       D.R. HORTON   PARKWAY            5/1/2007
13954   14512 A HARRIS RIDGE       D.R. HORTON   PARKWAY            5/1/2007
13955   14512 B HARRIS RIDGE       D.R. HORTON   PARKWAY            5/1/2007
13956   14508 A HARRIS RIDGE       D.R. HORTON   PARKWAY            5/1/2007
13957   14508 B HARRIS RIDGE       D.R. HORTON   PARKWAY            5/1/2007
13958   10301 MAYDELLE DRIVE       D.R. HORTON   SWEETWATER         5/1/2007
13959   10303 MAYDELLE DRIVE       D.R. HORTON   SWEETWATER         5/1/2007
13960   10305 MAYDELLE DRIVE       D.R. HORTON   SWEETWATER         5/1/2007
13961   10307 MAYDELLE DRIVE       D.R. HORTON   SWEETWATER         5/1/2007
13962   10309 MAYDELLE DRIVE       D.R. HORTON   SWEETWATER         5/1/2007
13963   10311 MAYDELLE DRIVE       D.R. HORTON   SWEETWATER         5/1/2007
13964   670 COVENT DRIVE           D.R. HORTON   KENSINGTON         5/2/2007
13965   #602 9201 BRODIE LANE      D.R. HORTON   BRODIE HEIGHTS     5/2/2007
13966   #601 9201 BRODIE LANE      D.R. HORTON   BRODIE HEIGHTS     5/2/2007
13967   3520 LYNNBROOK DRIVE       D.R. HORTON   BAUERLE RANCH      5/2/2007
13968   #603 9201 BRODIE LANE      D.R. HORTON   BRODIE HEIGHTS     5/2/2007


                                                                               254
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 262 of 1053 PageID:
                                    17827

13969   #1103 9201 BRODIE LANE    D.R. HORTON    BRODIE HEIGHTS    5/2/2007
13970   #1102 9201 BRODIE LANE    D.R. HORTON    BRODIE HEIGHTS    5/2/2007
13971   #1101 9201 BRODIE LANE    D.R. HORTON    BRODIE HEIGHTS    5/2/2007
13972   10800 HARLEY AVENUE       D.R. HORTON    BAUERLE RANCH     5/2/2007
13973   304 CRESTON STREET        D.R. HORTON    RIVERWALK         5/2/2007
13974   101 ANDERSON STREET       D.R. HORTON    HUTTO SQUARE      5/2/2007
13975   117 ANDERSON STREET       D.R. HORTON    HUTTO SQUARE      5/2/2007
13976   103 ANDERSON STREET       D.R. HORTON    HUTTO SQUARE      5/2/2007
13977   111 ANDERSON STREET       D.R. HORTON    HUTTO SQUARE      5/2/2007
13978   105 ANDERSON STREET       D.R. HORTON    HUTTO SQUARE      5/2/2007
13979   3516 FITZROY AVENUE       D.R. HORTON    BAUERLE RANCH     5/3/2007
13980   3512 FITZROY AVENUE       D.R. HORTON    BAUERLE RANCH     5/3/2007
13981   3520 FITZROY AVENUE       D.R. HORTON    BAUERLE RANCH     5/3/2007
13982   2642 SUMMERWALK PLACE     D.R. HORTON    SETTLERS OVERLK   5/3/2007
13983   2645 SUMMERWALK PLACE     D.R. HORTON    SETTLERS OVERLK   5/3/2007
13984   115 KILLIAN LOOP          D.R. HORTON    RIVERWALK         5/3/2007
13985   113 ANDERSON STREET       D.R. HORTON    HUTTO SQUARE      5/3/2007
13986   127 HOLLAND STREET        D.R. HORTON    HUTTO SQUARE      5/3/2007
13987   1723 LOST MAPLES LOOP     D.R. HORTON    CP TOWN CENTER    5/3/2007
13988   1803 LOST MAPLES LOOP     D.R. HORTON    CP TOWN CENTER    5/3/2007
13989   1807 LOST MAPLES LOOP     D.R. HORTON    CP TOWN CENTER    5/3/2007
13990   130 HOLLAND STREET        D.R. HORTON    HUTTO SQUARE      5/3/2007
13991   1801 LOST MAPLES LOOP     D.R. HORTON    CP TOWN CENTER    5/3/2007
13992   1805 LOST MAPLES LOOP     D.R. HORTON    CP TOWN CENTER    5/3/2007
13993   1809 LOST MAPLES LOOP     D.R. HORTON    CP TOWN CENTER    5/3/2007
13994   269 PICADILLY DRIVE       D.R. HORTON    KENSINGTON        5/4/2007
13995   1000 GENTRY DRIVE         D.R. HORTON    BENBROOK RANCH    5/4/2007
13996   1004 GENTRY DRIVE         D.R. HORTON    BENBROOK RANCH    5/4/2007
13997   918 FLANAGAN DRIVE        D.R. HORTON    BENBROOK RANCH    5/4/2007
13998   920 FLANAGAN DRIVE        D.R. HORTON    BENBROOK RANCH    5/4/2007
13999   1002 FLANAGAN DRIVE       D.R. HORTON    BENBROOK RANCH    5/4/2007
14000   1000 FLANAGAN DRIVE       D.R. HORTON    BENBROOK RANCH    5/4/2007
14001   14524 A HARRIS RIDGE      D.R. HORTON    PARKWAY           5/4/2007
14002   14524 B HARRIS RIDGE      D.R. HORTON    PARKWAY           5/4/2007
14003   14504 A HARRIS RIDGE      D.R. HORTON    PARKWAY           5/4/2007
14004   14504 B HARRIS RIDGE      D.R. HORTON    PARKWAY           5/4/2007
14005   1007 AIKEN DRIVE          D.R. HORTON    BENBROOK RANCH    5/7/2007
14006   1001 AIKEN DRIVE          D.R. HORTON    BENBROOK RANCH    5/7/2007
14007   919 AIKEN DRIVE           D.R. HORTON    BENBROOK RANCH    5/7/2007
14008   #1 705 N CASCADES AVE     D.R. HORTON    HIGHLAND PARK     5/7/2007
14009   917 AIKEN DRIVE           D.R. HORTON    BENBROOK RANCH    5/7/2007
14010   2520 BUTLER WAY           D.R. HORTON    SETTLERS CROSS    5/7/2007
14011   245 HYLTIN STREET         D.R. HORTON    HUTTO SQUARE      5/7/2007
14012   303 HYLTIN STREET         D.R. HORTON    HUTTO SQUARE      5/7/2007
14013   14912 EVENING MIST LANE   D.R. HORTON    BRKFIELD CROSS    5/7/2007
14014   14908 EVENING MIST LANE   D.R. HORTON    BRKFIELD CROSS    5/7/2007
14015   225 HYLTIN STREET         D.R. HORTON    HUTTO SQUARE      5/7/2007
14016   #4201 9201 BRODIE LANE    D.R. HORTON    BRODIE HEIGHTS    5/7/2007
14017   #4202 9201 BRODIE LANE    D.R. HORTON    BRODIE HEIGHTS    5/7/2007
14018   #4203 9201 BRODIE LANE    D.R. HORTON    BRODIE HEIGHTS    5/7/2007
14019   #4101 9201 BRODIE LANE    D.R. HORTON    BRODIE HEIGHTS    5/7/2007
14020   #4102 9201 BRODIE LANE    D.R. HORTON    BRODIE HEIGHTS    5/7/2007
14021   #4103 9201 BRODIE LANE    D.R. HORTON    BRODIE HEIGHTS    5/7/2007
14022   229 HYLTIN STREET         D.R. HORTON    HUTTO SQUARE      5/7/2007
14023   1005 AIKEN DRIVE          D.R. HORTON    BENBROOK RANCH    5/8/2007


                                                                               255
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 263 of 1053 PageID:
                                    17828

14024   14808 EVENING MIST LANE     D.R. HORTON   BRKFIELD CROSS    5/8/2007
14025   14904 EVENING MIST LANE     D.R. HORTON   BRKFIELD CROSS    5/8/2007
14026   14816 EVENING MIST LANE     D.R. HORTON   BRKFIELD CROSS    5/8/2007
14027   14804 EVENING MIST LANE     D.R. HORTON   BRKFIELD CROSS    5/8/2007
14028   #2103 9201 BRODIE LANE      D.R. HORTON   BRODIE HEIGHTS    5/8/2007
14029   112 KILLIAN LOOP            D.R. HORTON   RIVERWALK         5/8/2007
14030   1003 GENTRY DRIVE           D.R. HORTON   BENBROOK RANCH    5/8/2007
14031   257 PICADILLY DRIVE         D.R. HORTON   KENSINGTON        5/9/2007
14032   1912 RALPH COX ROAD         D.R. HORTON   RANCHO ALTO       5/9/2007
14033   #1 709 N CASCADES AVE       D.R. HORTON   HIGHLAND PARK     5/9/2007
14034   #2 709 N CASCADES AVE       D.R. HORTON   HIGHLAND PARK     5/9/2007
14035   716 COVENT DRIVE            D.R. HORTON   KENSINGTON        5/9/2007
14036   221 PICADILLY DRIVE         D.R. HORTON   KENSINGTON        5/9/2007
14037   704 COVENT DRIVE            D.R. HORTON   KENSINGTON        5/9/2007
14038   1610 YOAKUM STREET          D.R. HORTON   SWEETWATER        5/9/2007
14039   1608 YOAKUM STREET          D.R. HORTON   SWEETWATER        5/9/2007
14040   14805 FALLING STONE LANE    D.R. HORTON   BRKFIELD CROSS    5/9/2007
14041   14829 FALLING STONE LANE    D.R. HORTON   BRKFIELD CROSS    5/9/2007
14042   133 HOLMSTROM STREET        D.R. HORTON   HUTTO SQUARE      5/9/2007
14043   135 HOLMSTROM STREET        D.R. HORTON   HUTTO SQUARE      5/9/2007
14044   137 HOLMSTROM STREET        D.R. HORTON   HUTTO SQUARE      5/9/2007
14045   131 HOLLAND STREET          D.R. HORTON   HUTTO SQUARE      5/9/2007
14046   1716 LOST MAPLES LOOP       D.R. HORTON   CP TOWN CENTER    5/9/2007
14047   114 KILLIAN LOOP            D.R. HORTON   RIVERWALK         5/9/2007
14048   110 KILLIAN LOOP            D.R. HORTON   RIVERWALK         5/9/2007
14049   1718 LOST MAPLES LOOP       D.R. HORTON   CP TOWN CENTER    5/9/2007
14050   209 PICADILLY DRIVE         D.R. HORTON   KENSINGTON       5/10/2007
14051   17709 GOLDEN VALLEY DRIVE   D.R. HORTON   BRIARCREEK       5/10/2007
14052   14800 EVENING MIST LANE     D.R. HORTON   BRKFIELD CROSS   5/10/2007
14053   1513 FERN RIDGE LANE        D.R. HORTON   BRKFIELD CROSS   5/10/2007
14054   1517 FERN RIDGE LANE        D.R. HORTON   BRKFIELD CROSS   5/10/2007
14055   1505 FERN RIDGE LANE        D.R. HORTON   BRKFIELD CROSS   5/10/2007
14056   106 KILLIAN LOOP            D.R. HORTON   RIVERWALK        5/10/2007
14057   1001 REMINGTON DRIVE        D.R. HORTON   BENBROOK RANCH   5/11/2007
14058   1508 ROCKLAND DRIVE         D.R. HORTON   SWEETWATER       5/11/2007
14059   12001 BUZZ SCHNEIDER LANE   D.R. HORTON   RANCHO ALTO      5/11/2007
14060   2419 PEARSON WAY            D.R. HORTON   SETTLERS CROSS   5/11/2007
14061   #2201 9201 BRODIE LANE      D.R. HORTON   BRODIE HEIGHTS   5/11/2007
14062   #2202 9201 BRODIE LANE      D.R. HORTON   BRODIE HEIGHTS   5/11/2007
14063   #2203 9201 BRODIE LANE      D.R. HORTON   BRODIE HEIGHTS   5/11/2007
14064   2412 PEARSON WAY            D.R. HORTON   SETTLERS CROSS   5/11/2007
14065   2500 PEARSON WAY            D.R. HORTON   SETTLERS CROSS   5/11/2007
14066   107 KILLIAN LOOP            D.R. HORTON   RIVERWALK        5/11/2007
14067   3004 LINDA LEE COVE         D.R. HORTON   SETTLERS PARK    5/11/2007
14068   916 GENTRY DRIVE            D.R. HORTON   BENBROOK RANCH   5/14/2007
14069   185 PICADILLY DRIVE         D.R. HORTON   KENSINGTON       5/14/2007
14070   10717 CHIPPENHOOK COURT     D.R. HORTON   BAUERLE RANCH    5/14/2007
14071   107 ANDERSON STREET         D.R. HORTON   HUTTO SQUARE     5/14/2007
14072   10401 MAYDELLE DRIVE        D.R. HORTON   SWEETWATER       5/14/2007
14073   10403 MAYDELLE DRIVE        D.R. HORTON   SWEETWATER       5/14/2007
14074   2504 PEARSON WAY            D.R. HORTON   SETTLERS CROSS   5/14/2007
14075   2431 PEARSON WAY            D.R. HORTON   SETTLERS CROSS   5/14/2007
14076   2508 PEARSON WAY            D.R. HORTON   SETTLERS CROSS   5/14/2007
14077   133 HOLLAND STREET          D.R. HORTON   HUTTO SQUARE     5/14/2007
14078   2206 AARON ROSS WAY         D.R. HORTON   SETTLERS PARK    5/14/2007


                                                                               256
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 264 of 1053 PageID:
                                    17829

14079   #2301 9201 BRODIE LANE      D.R. HORTON   BRODIE HEIGHTS    5/14/2007
14080   #2303 9201 BRODIE LANE      D.R. HORTON   BRODIE HEIGHTS    5/14/2007
14081   #2302 9201 BRODIE LANE      D.R. HORTON   BRODIE HEIGHTS    5/14/2007
14082   2863 SHADOWPOINT COVE       D.R. HORTON   SETTLERS OVERLK   5/14/2007
14083   2516 BUTLER WAY             D.R. HORTON   SETTLERS CROSS    5/15/2007
14084   1512 ROCKLAND DRIVE         D.R. HORTON   SWEETWATER        5/15/2007
14085   1510 ROCKLAND DRIVE         D.R. HORTON   SWEETWATER        5/15/2007
14086   1517 ROCKLAND DRIVE         D.R. HORTON   SWEETWATER        5/15/2007
14087   2212 AARON ROSS WAY         D.R. HORTON   SETTLERS PARK     5/15/2007
14088   2208 AARON ROSS WAY         D.R. HORTON   SETTLERS PARK     5/15/2007
14089   2210 AARON ROSS WAY         D.R. HORTON   SETTLERS PARK     5/15/2007
14090   #4401 9201 BRODIE LANE      D.R. HORTON   BRODIE HEIGHTS    5/15/2007
14091   #4402 9201 BRODIE LANE      D.R. HORTON   BRODIE HEIGHTS    5/15/2007
14092   #4403 9201 BRODIE LANE      D.R. HORTON   BRODIE HEIGHTS    5/15/2007
14093   #1702 9201 BRODIE LANE      D.R. HORTON   BRODIE HEIGHTS    5/15/2007
14094   #1701 9201 BRODIE LANE      D.R. HORTON   BRODIE HEIGHTS    5/15/2007
14095   #1703 9201 BRODIE LANE      D.R. HORTON   BRODIE HEIGHTS    5/15/2007
14096   2503 BUTLER WAY             D.R. HORTON   SETTLERS CROSS    5/15/2007
14097   109 KILLIAN LOOP            D.R. HORTON   RIVERWALK         5/15/2007
14098   2867 SHADOWPOINT COVE       D.R. HORTON   SETTLERS OVERLK   5/15/2007
14099   1501 FERN RIDGE LANE        D.R. HORTON   BRKFIELD CROSS    5/16/2007
14100   14821 FALLING STONE LANE    D.R. HORTON   BRKFIELD CROSS    5/16/2007
14101   14813 FALLING STONE LANE    D.R. HORTON   BRKFIELD CROSS    5/16/2007
14102   14809 FALLING STONE LANE    D.R. HORTON   BRKFIELD CROSS    5/16/2007
14103   2864 SHADOWPOINT COVE       D.R. HORTON   SETTLERS OVERLK   5/16/2007
14104   197 PICADILLY DRIVE         D.R. HORTON   KENSINGTON        5/17/2007
14105   245 PICADILLY DRIVE         D.R. HORTON   KENSINGTON        5/17/2007
14106   3512 BANKSIDE STREET        D.R. HORTON   BAUERLE RANCH     5/17/2007
14107   3508 BANKSIDE DRIVE         D.R. HORTON   BAUERLE RANCH     5/17/2007
14108   900 GREAT SAND DUNES        D.R. HORTON   HIGHLAND PARK     5/17/2007
14109   1521 FERN RIDGE LANE        D.R. HORTON   BRKFIELD CROSS    5/17/2007
14110   14900 EVENING MIST LANE     D.R. HORTON   BRKFIELD CROSS    5/17/2007
14111   2856 SHADOWPOINT COVE       D.R. HORTON   SETTLERS OVERLK   5/17/2007
14112   2852 SHADOWPOINT COVE       D.R. HORTON   SETTLERS OVERLK   5/17/2007
14113   904 GREAT SAND DUNES        D.R. HORTON   HIGHLAND PARK     5/18/2007
14114   1509 FERN RIDGE LANE        D.R. HORTON   BRKFIELD CROSS    5/18/2007
14115   115 PICADILLY DRIVE         D.R. HORTON   KENSINGTON        5/18/2007
14116   2855 SHADOWPOINT COVE       D.R. HORTON   SETTLERS OVERLK   5/18/2007
14117   2532 BUTLER WAY             D.R. HORTON   SETTLERS CROSS    5/21/2007
14118   127 PICADILLY DRIVE         D.R. HORTON   KENSINGTON        5/21/2007
14119   139 PICADILLY DRIVE         D.R. HORTON   KENSINGTON        5/21/2007
14120   2851 SHADOWPOINT COVE       D.R. HORTON   SETTLERS OVERLK   5/21/2007
14121   15009 BOQUILLAS CANYON DR   D.R. HORTON   AVERY RANCH       5/21/2007
14122   2845 SHADOWPOINT COVE       D.R. HORTON   SETTLERS OVERLK   5/21/2007
14123   #2 705 N CASCADES AVE       D.R. HORTON   HIGHLAND PARK     5/22/2007
14124   1513 ROCKLAND DRIVE         D.R. HORTON   SWEETWATER        5/22/2007
14125   1515 ROCKLAND DRIVE         D.R. HORTON   SWEETWATER        5/22/2007
14126   14833 FALLING STONE LANE    D.R. HORTON   BRKFIELD CROSS    5/22/2007
14127   14825 FALLING STONE LANE    D.R. HORTON   BRKFIELD CROSS    5/22/2007
14128   2509 PEARSON WAY            D.R. HORTON   SETTLERS CROSS    5/22/2007
14129   14029 BOQUILLAS CANYON DR   D.R. HORTON   AVERY RANCH       5/22/2007
14130   15001 BOQUILLAS CANYON DR   D.R. HORTON   AVERY RANCH       5/22/2007
14131   14017 BOQUILLAS CANYON DR   D.R. HORTON   AVERY RANCH       5/22/2007
14132   14021 BOQUILLAS CANYON DR   D.R. HORTON   AVERY RANCH       5/22/2007
14133   14013 BOQUILLAS CANYON DR   D.R. HORTON   AVERY RANCH       5/22/2007


                                                                                257
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 265 of 1053 PageID:
                                    17830

14134   17704 ICE AGE TRAILS        D.R. HORTON   HIGHLAND PARK     5/23/2007
14135   2214 AARON ROSS WAY         D.R. HORTON   SETTLERS PARK     5/23/2007
14136   2204 AARON ROSS WAY         D.R. HORTON   SETTLERS PARK     5/23/2007
14137   125 ANDERSON STREET         D.R. HORTON   HUTTO SQUARE      5/23/2007
14138   129 ANDERSON STREET         D.R. HORTON   HUTTO SQUARE      5/23/2007
14139   14812 EVENING MIST LANE     D.R. HORTON   BRKFIELD CROSS    5/24/2007
14140   131 HOLMSTROM STREET        D.R. HORTON   HUTTO SQUARE      5/24/2007
14141   102 KILLIAN LOOP            D.R. HORTON   RIVERWALK         5/24/2007
14142   100 KILLIAN LOOP            D.R. HORTON   RIVERWALK         5/24/2007
14143   115 ANDERSON STREET         D.R. HORTON   HUTTO SQUARE      5/24/2007
14144   109 ANDERSON STREET         D.R. HORTON   HUTTO SQUARE      5/24/2007
14145   233 HYLTIN STREET           D.R. HORTON   HUTTO SQUARE      5/24/2007
14146   13500 RICHARD NIXON ST      D.R. HORTON   PRES. MEADOWS     5/24/2007
14147   13504 RICHARD NIXON ST      D.R. HORTON   PRES. MEADOWS     5/24/2007
14148   13508 RICHARD NIXON ST      D.R. HORTON   PRES. MEADOWS     5/24/2007
14149   11517 GOLD CAVE DRIVE       D.R. HORTON   AVERY FAR WEST    5/24/2007
14150   11513 GOLD CAVE DRIVE       D.R. HORTON   AVERY RANCH       5/24/2007
14151   1609 TEA LEAF DRIVE         D.R. HORTON   BRKFIELD CROSS    5/25/2007
14152   1625 TEA LEAF DR            D.R. HORTON   BRKFIELD CROSS    5/25/2007
14153   #2 600 N CASCADES AVE       D.R. HORTON   HIGHLAND PARK     5/25/2007
14154   17700 ICE AGE TRAILS        D.R. HORTON   HIGHLAND PARK     5/25/2007
14155   268 PICADILLY DRIVE         D.R. HORTON   KENSINGTON        5/25/2007
14156   #4301 9201 BRODIE LANE      D.R. HORTON   BRODIE HEIGHTS    5/25/2007
14157   #4302 9201 BRODIE LANE      D.R. HORTON   BRODIE HEIGHTS    5/25/2007
14158   #4303 9201 BRODIE LANE      D.R. HORTON   BRODIE HEIGHTS    5/25/2007
14159   #1801 9201 BRODIE LANE      D.R. HORTON   BRODIE HEIGHTS    5/25/2007
14160   #1802 9201 BRODIE LANE      D.R. HORTON   BRODIE HEIGHTS    5/25/2007
14161   #1803 9201 BRODIE LANE      D.R. HORTON   BRODIE HEIGHTS    5/25/2007
14162   #1 600 N CASCADES AVE       D.R. HORTON   HIGHLAND PARK     5/29/2007
14163   2917 PERCEVAL LANE          D.R. HORTON   BAUERLE RANCH     5/29/2007
14164   10709 PRATT LANE            D.R. HORTON   BAUERLE RANCH     5/29/2007
14165   17741 GOLDEN VALLEY DRIVE   D.R. HORTON   BRIARCREEK        5/29/2007
14166   17737 GOLDEN VALLEY DRIVE   D.R. HORTON   BRIARCREEK        5/29/2007
14167   1519 ROCKLAND DRIVE         D.R. HORTON   SWEETWATER        5/29/2007
14168   1606 YOAKUM STREET          D.R. HORTON   SWEETWATER        5/29/2007
14169   1612 YOAKUM STREET          D.R. HORTON   SWEETWATER        5/29/2007
14170   128 HOLLAND STREET          D.R. HORTON   HUTTO SQUARE      5/30/2007
14171   13525 JOHN F KENNEDY ST     D.R. HORTON   PRES. MEADOWS     5/30/2007
14172   13521 JOHN F KENNEDY ST     D.R. HORTON   PRES. MEADOWS     5/30/2007
14173   13512 RICHARD NIXON ST      D.R. HORTON   PRES. MEADOWS     5/30/2007
14174   13516 RICHARD NIXON ST      D.R. HORTON   PRES. MEADOWS     5/30/2007
14175   13520 RICHARD NIXON ST      D.R. HORTON   PRES. MEADOWS     5/30/2007
14176   104 KILLLIAN LOOP           D.R. HORTON   RIVERWALK         5/30/2007
14177   11404 DOG LEG DRIVE         D.R. HORTON   AVERY FAR WEST    5/30/2007
14178   300 CRESTON STREET          D.R. HORTON   RIVERWALK         5/31/2007
14179   2848 SHADOWPOINT COVE       D.R. HORTON   SETTLERS OVERLK   5/31/2007
14180   1701 TEA LEAF DRIVE         D.R. HORTON   BRKFIELD CROSS     6/1/2007
14181   17717 GOLDEN VALLEY DRIVE   D.R. HORTON   BRIARCREEK         6/4/2007
14182   129 HOLLAND STREET          D.R. HORTON   HUTTO SQUARE       6/4/2007
14183   163 PICADILLY DRIVE         D.R. HORTON   KENSINGTON         6/4/2007
14184   302 HYLTIN STREET           D.R. HORTON   HUTTO SQUARE       6/4/2007
14185   11501 ARROYO BLANCO DRIVE   D.R. HORTON   BAUERLE RANCH 2    6/4/2007
14186   #1705 14100 AVERY RANCH     D.R. HORTON   AVERY RANCH        6/5/2007
14187   #1704 14100 AVERY RANCH     D.R. HORTON   AVERY RANCH        6/5/2007
14188   #1703 14100 AVERY RANCH     D.R. HORTON   AVERY RANCH        6/5/2007


                                                                                258
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 266 of 1053 PageID:
                                    17831

14189   #1702 14100 AVERY RANCH     D.R. HORTON   AVERY RANCH        6/5/2007
14190   #1701 14100 AVERY RANCH     D.R. HORTON   AVERY RANCH        6/5/2007
14191   17733 GOLDEN VALLEY DRIVE   D.R. HORTON   BRIARCREEK         6/5/2007
14192   17728 GOLDEN VALLEY DRIVE   D.R. HORTON   BRIARCREEK         6/5/2007
14193   11509 ARROYO BLANCO DRIVE   D.R. HORTON   BAUERLE RANCH 2    6/5/2007
14194   14001 BOQUILLAS CANYON DR   D.R. HORTON   AVERY RANCH        6/5/2007
14195   14005 BOQUILLAS CANYON DR   D.R. HORTON   AVERY RANCH        6/5/2007
14196   14009 BOQUILLAS CANYON DR   D.R. HORTON   AVERY RANCH        6/5/2007
14197   1600 YOAKUM STREET          D.R. HORTON   SWEETWATER         6/6/2007
14198   1602 YOAKUM STREET          D.R. HORTON   SWEETWATER         6/6/2007
14199   1604 YOAKUM STREET          D.R. HORTON   SWEETWATER         6/6/2007
14200   2844 SHADOWPOINT COVE       D.R. HORTON   SETTLERS OVERLK    6/6/2007
14201   2841 SHADOWPOINT COVE       D.R. HORTON   SETTLERS OVERLK    6/6/2007
14202   3149 CORRIGAN LANE          D.R. HORTON   SETTLERS CROSS     6/6/2007
14203   15013 BOQUILLAS CANYON DR   D.R. HORTON   AVERY RANCH        6/7/2007
14204   17716 ICE AGE TRAILS        D.R. HORTON   HIGHLAND PARK      6/8/2007
14205   17720 ICE AGE TRAILS        D.R. HORTON   HIGHLAND PARK      6/8/2007
14206   2859 SHADOWPOINT COVE       D.R. HORTON   SETTLERS OVERLK    6/8/2007
14207   2809 SHADOWPOINT COVE       D.R. HORTON   SETTLERS OVERLK    6/8/2007
14208   11524 RUNNING BRUSH LANE    D.R. HORTON   AVERY RANCH        6/8/2007
14209   11513 ARROYO BLANCO DRIVE   D.R. HORTON   BAUERLE RANCH 2    6/9/2007
14210   11417 ARROYO BLANCO DRIVE   D.R. HORTON   BAUERLE RANCH 2    6/9/2007
14211   175 PICADILLY DRIVE         D.R. HORTON   KENSINGTON        6/11/2007
14212   10909 PRATT LANE            D.R. HORTON   BAUERLE RANCH     6/11/2007
14213   10809 PRATT LANE            D.R. HORTON   BAUERLE RANCH     6/11/2007
14214   2821 SHADOWPOINT COVE       D.R. HORTON   SETTLERS OVERLK   6/11/2007
14215   17712 ICE AGE TRAILS        D.R. HORTON   HIGHLAND PARK     6/12/2007
14216   17808 ICE AGE TRAILS        D.R. HORTON   HIGHLAND PARK     6/12/2007
14217   17804 ICE AGE TRAILS        D.R. HORTON   HIGHLAND PARK     6/12/2007
14218   17708 ICE AGE TRAILS        D.R. HORTON   HIGHLAND PARK     6/12/2007
14219   11412 LEMUEL LANE           D.R. HORTON   AVERY FAR WEST    6/12/2007
14220   10724 PRATT LANE            D.R. HORTON   BAUERLE RANCH     6/12/2007
14221   10720 PRATT LANE            D.R. HORTON   BAUERLE RANCH     6/12/2007
14222   15016 BOQUILLAS CANYON DR   D.R. HORTON   AVERY RANCH       6/12/2007
14223   10700 HARLEY AVENUE         D.R. HORTON   BAUERLE RANCH     6/13/2007
14224   3208 BELGRAVE FALLS LANE    D.R. HORTON   BAUERLE RANCH     6/13/2007
14225   816 GREAT SAND DUNES        D.R. HORTON   HIGHLAND PARK     6/13/2007
14226   10704 HARLEY AVENUE         D.R. HORTON   BAUERLE RANCH     6/13/2007
14227   14009 ROUNTREE RANCH LN     D.R. HORTON   AVERY FAR WEST    6/13/2007
14228   14005 ROUNTREE RANCH LN     D.R. HORTON   AVERY FAR WEST    6/13/2007
14229   14001 ROUNTREE RANCH LANE   D.R. HORTON   AVERY RANCH       6/13/2007
14230   1818 LOST MAPLES LOOP       D.R. HORTON   CP TOWN CENTER    6/13/2007
14231   1816 LOST MAPLES LOOP       D.R. HORTON   CP TOWN CENTER    6/13/2007
14232   709 BRAZOS BEND DRIVE       D.R. HORTON   CP TOWN CENTER    6/13/2007
14233   10724 HARLEY AVENUE         D.R. HORTON   BAUERLE RANCH     6/14/2007
14234   151 PICADILLY DRIVE         D.R. HORTON   KENSINGTON        6/14/2007
14235   1005 SWEET LEAF LANE        D.R. HORTON   BRKFIELD CROSS    6/14/2007
14236   14013 ROUNTREE RANCH LN     D.R. HORTON   AVERY FAR WEST    6/14/2007
14237   14017 ROUNTREE RANCH LN     D.R. HORTON   AVERY FAR WEST    6/14/2007
14238   3143 CORRIGAN LANE          D.R. HORTON   SETTLERS CROSS    6/14/2007
14239   14021 ROUNTREE RANCH LANE   D.R. HORTON   AVERY RANCH       6/14/2007
14240   1624 PAVELICH PASS          D.R. HORTON   RANCHO ALTO       6/15/2007
14241   3505 BANKSIDE STREET        D.R. HORTON   BAUERLE RANCH     6/15/2007
14242   10720 HARLEY AVENUE         D.R. HORTON   BAUERLE RANCH     6/15/2007
14243   3509 FITZROY AVENUE         D.R. HORTON   BAUERLE RANCH     6/15/2007


                                                                                259
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 267 of 1053 PageID:
                                    17832

14244   13608 RICHARD NIXON ST      D.R. HORTON   PRES. MEADOWS     6/15/2007
14245   13612 RICHARD NIXON ST      D.R. HORTON   PRES. MEADOWS     6/15/2007
14246   13616 RICHARD NIXON ST      D.R. HORTON   PRES. MEADOWS     6/15/2007
14247   11532 RUNNING BRUSH LANE    D.R. HORTON   AVERY FAR WEST    6/18/2007
14248   15000 BOQUILLAS CANYON      D.R. HORTON   AVERY FAR WEST    6/18/2007
14249   14101 ROUNTREE RANCH LANE   D.R. HORTON   AVERY FAR WEST    6/18/2007
14250   1019 AIKEN DRIVE            D.R. HORTON   BENBROOK RANCH    6/18/2007
14251   15008 BOQUILLAS CANYON DR   D.R. HORTON   AVERY RANCH       6/18/2007
14252   17812 ICE AGE TRAILS        D.R. HORTON   HIGHLAND PARK     6/19/2007
14253   17800 ICE AGE TRAILS        D.R. HORTON   HIGHLAND PARK     6/19/2007
14254   3509 TAVISTOCK DRIVE        D.R. HORTON   BAUERLE RANCH     6/19/2007
14255   808 GREAT SAND DUNES        D.R. HORTON   HIGHLAND PARK     6/19/2007
14256   10713 PRATT LANE            D.R. HORTON   BAUERLE RANCH     6/19/2007
14257   11600 RUNNING BRUSH LANE    D.R. HORTON   AVERY FAR WEST    6/19/2007
14258   11536 RUNNING BRUSH LANE    D.R. HORTON   AVERY FAR WEST    6/19/2007
14259   3504 LYNNBROOK DRIVE        D.R. HORTON   BAUERLE RANCH     6/19/2007
14260   243 HYLTIN STREET           D.R. HORTON   HUTTO SQUARE      6/19/2007
14261   2646 SUMMERWALK PLACE       D.R. HORTON   SETTLERS OVERLK   6/19/2007
14262   17800 GLACIER BAY STREET    D.R. HORTON   HIGHLAND PARK     6/21/2007
14263   711 BRAZOS BEND DRIVE       D.R. HORTON   CP TOWN CENTER    6/21/2007
14264   10801 HARLEY AVENUE         D.R. HORTON   BAUERLE RANCH     6/21/2007
14265   609 BRAZOS BEND DRIVE       D.R. HORTON   CP TOWN CENTER    6/21/2007
14266   607 BRAZOS BEND DRIVE       D.R. HORTON   CP TOWN CENTER    6/21/2007
14267   605 BRAZOS BEND DRIVE       D.R. HORTON   CP TOWN CENTER    6/21/2007
14268   2117 PEARSON WAY            D.R. HORTON   SETTLERS CROSS    6/21/2007
14269   1620 PAVELICH PASS          D.R. HORTON   RANCHO ALTO       6/22/2007
14270   3509 LYNNBROOK DRIVE        D.R. HORTON   BAUERLE RANCH     6/22/2007
14271   3513 TAVISTOCK DRIVE        D.R. HORTON   BAUERLE RANCH     6/22/2007
14272   14312 STAKED PLAINS LOOP    D.R. HORTON   AVERY RANCH       6/22/2007
14273   10805 HARLEY DRIVE          D.R. HORTON   BAUERLE RANCH     6/22/2007
14274   10809 HARLEY AVENUE         D.R. HORTON   BAUERLE RANCH     6/22/2007
14275   13524 RICHARD NIXON ST      D.R. HORTON   PRES. MEADOWS     6/22/2007
14276   13600 RICHARD NIXON ST      D.R. HORTON   PRES. MEADOWS     6/22/2007
14277   13604 RICHARD NIXON ST      D.R. HORTON   PRES. MEADOWS     6/22/2007
14278   3155 CORRIGAN LANE          D.R. HORTON   SETTLERS CROSS    6/22/2007
14279   820 GREAT SAND DUNES        D.R. HORTON   HIGHLAND PARK     6/25/2007
14280   13621 JOHN F KENNEDY ST     D.R. HORTON   PRES. MEADOWS     6/25/2007
14281   3517 FITZROY AVENUE         D.R. HORTON   BAUERLE RANCH     6/25/2007
14282   246 PICADILLY DRIVE         D.R. HORTON   KENSINGTON        6/26/2007
14283   11409 ARROYO BLANCO DRIVE   D.R. HORTON   BAUERLE RANCH 2   6/26/2007
14284   2218 SETTLERS PARK LOOP     D.R. HORTON   SETTLERS PARK     6/26/2007
14285   2817 SCOTIA BLUFF LOOP      D.R. HORTON   BAUERLE RANCH 2   6/28/2007
14286   2721 ALSATIA DRIVE          D.R. HORTON   BAUERLE RANCH 2   6/28/2007
14287   11413 ARROYO BLANCO DRIVE   D.R. HORTON   BAUERLE RANCH 2   6/28/2007
14288   10813 PRATT LANE            D.R. HORTON   BAUERLE RANCH     6/29/2007
14289   10725 CHIPPENHOOK COURT     D.R. HORTON   BAUERLE RANCH     6/29/2007
14290   10709 PALL MALL DRIVE       D.R. HORTON   BAUERLE RANCH     6/29/2007
14291   1633 PAVELICH PASS          D.R. HORTON   RANCHO ALTO       6/29/2007
14292   10704 PRATT LANE            D.R. HORTON   BAUERLE RANCH      7/2/2007
14293   812 GREAT SAND DUNES        D.R. HORTON   HIGHLAND PARK      7/3/2007
14294   126 ANDERSON STREET         D.R. HORTON   HUTTO SQUARE       7/3/2007
14295   14117 ROUNTREE RANCH LANE   D.R. HORTON   AVERY RANCH        7/3/2007
14296   14125 ROUNTREE RANCH LANE   D.R. HORTON   AVERY RANCH        7/3/2007
14297   132 ANDERSON STREET         D.R. HORTON   HUTTO SQUARE       7/3/2007
14298   218 DELBY STREET            D.R. HORTON   HUTTO SQUARE       7/3/2007


                                                                                260
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 268 of 1053 PageID:
                                    17833

14299   300 DELBY STREET            D.R. HORTON   HUTTO SQUARE       7/3/2007
14300   2700 AMBERGLOW COURT        D.R. HORTON   SETTLERS OVERLK    7/3/2007
14301   17821 KENAI FJORDS          D.R. HORTON   HIGHLAND PARK      7/6/2007
14302   17825 KENAI FJORDS          D.R. HORTON   HIGHLAND PARK      7/6/2007
14303   17817 KENAI FJORDS          D.R. HORTON   HIGHLAND PARK      7/9/2007
14304   2833 SHADOWPOINT COVE       D.R. HORTON   SETTLERS OVERLK    7/9/2007
14305   2220 SETTLERS PARK LOOP     D.R. HORTON   SETTLERS PARK      7/9/2007
14306   1916 RALPH COX ROAD         D.R. HORTON   RANCHO ALTO       7/10/2007
14307   17813 KENAI FJORDS          D.R. HORTON   HIGHLAND PARK     7/10/2007
14308   14121 ROUNTREE RANCH LANE   D.R. HORTON   AVERY RANCH       7/10/2007
14309   14124 ROUNTREE RANCH LANE   D.R. HORTON   AVERY RANCH       7/10/2007
14310   14112 ROUNTREE RANCH LANE   D.R. HORTON   AVERY RANCH       7/10/2007
14311   14108 ROUNTREE RANCH LANE   D.R. HORTON   AVERY RANCH       7/10/2007
14312   2837 SHADOWPOINT COVE       D.R. HORTON   SETTLERS OVERLK   7/10/2007
14313   14120 ROUNTREE RANCH LANE   D.R. HORTON   AVERY RANCH       7/10/2007
14314   2825 SHADOWPOINT COVE       D.R. HORTON   SETTLERS OVERLK   7/11/2007
14315   1816 BILL BAKER DRIVE       D.R. HORTON   RANCHO ALTO       7/12/2007
14316   308 DELBY STREET            D.R. HORTON   HUTTO SQUARE      7/12/2007
14317   14104 ROUNTREE RANCH LANE   D.R. HORTON   AVERY RANCH       7/12/2007
14318   1833 GOLDEN SUNRISE LANE    D.R. HORTON   BRKFIELD CROSS    7/12/2007
14319   2840 SHADOWPOINT COVE       D.R. HORTON   SETTLERS OVERLK   7/12/2007
14320   13601 JOHN F KENNEDY ST     D.R. HORTON   PRES. MEADOWS     7/13/2007
14321   14100 ROUNTREE RANCH LANE   D.R. HORTON   AVERY RANCH       7/13/2007
14322   1901 GOLDEN SUNRISE LANE    D.R. HORTON   BRKFIELD CROSS    7/13/2007
14323   2709 ALSATIA DRIVE          D.R. HORTON   BAUERLE RANCH 2   7/16/2007
14324   15524 STAKED PLAINS LOOP    D.R. HORTON   AVERY RANCH       7/16/2007
14325   14801 FALLING STONE LANE    D.R. HORTON   BRKFIELD CROSS    7/16/2007
14326   1829 GOLDEN SUNRISE LANE    D.R. HORTON   BRKFIELD CROSS    7/16/2007
14327   14116 ROUNTREE RANCH LANE   D.R. HORTON   AVERY RANCH       7/17/2007
14328   1200 CLAYTON DRIVE          D.R. HORTON   BENBROOK RANCH    7/17/2007
14329   1106 CLAYTON DRIVE          D.R. HORTON   BENBROOK RANCH    7/17/2007
14330   1114 CLAYTON DRIVE          D.R. HORTON   BENBROOK RANCH    7/17/2007
14331   1104 CLAYTON DRIVE          D.R. HORTON   BENBROOK RANCH    7/17/2007
14332   313 SWEET LEAF DRIVE        D.R. HORTON   BROOKFIELD GLEN   7/17/2007
14333   1709 LOST MAPLES LOOP       D.R. HORTON   CP TOWN CENTER    7/19/2007
14334   13609 RICHARD NIXON         D.R. HORTON   PRES. MEADOWS     7/19/2007
14335   13617 RICHARD NIXON ST      D.R. HORTON   PRES. MEADOWS     7/19/2007
14336   13621 RICHARD NIXON ST      D.R. HORTON   PRES. MEADOWS     7/19/2007
14337   11505 ARROYO BLANCO DRIVE   D.R. HORTON   BAUERLE RANCH 2   7/19/2007
14338   2207 AARON ROSS WAY         D.R. HORTON   SETTLERS PARK     7/19/2007
14339   2205 AARON ROSS WAY         D.R. HORTON   SETTLERS PARK     7/19/2007
14340   708 BRAZOS BEND DRIVE       D.R. HORTON   CP TOWN CENTER    7/19/2007
14341   509 BRAZOS BEND DRIVE       D.R. HORTON   CP TOWN CENTER    7/19/2007
14342   507 BRAZOS BEND DRIVE       D.R. HORTON   CP TOWN CENTER    7/19/2007
14343   210 PICADILLY DRIVE         D.R. HORTON   KENSINGTON        7/20/2007
14344   200 PICADILLY DRIVE         D.R. HORTON   KENSINGTON        7/20/2007
14345   1102 CLAYTON DRIVE          D.R. HORTON   BENBROOK RANCH    7/20/2007
14346   814 COVENT DRIVE            D.R. HORTON   KENSINGTON        7/20/2007
14347   105 LIDELL STREET           D.R. HORTON   HUTTO SQUARE      7/23/2007
14348   1110 CLAYTON DRIVE          D.R. HORTON   BENBROOK RANCH    7/23/2007
14349   1116 CLAYTON DRIVE          D.R. HORTON   BENBROOK RANCH    7/23/2007
14350   1108 CLAYTON DRIVE          D.R. HORTON   BENBROOK RANCH    7/23/2007
14351   1118 CLAYTON DRIVE          D.R. HORTON   BENBROOK RANCH    7/23/2007
14352   1112 CLAYTON DRIVE          D.R. HORTON   BENBROOK RANCH    7/23/2007
14353   154 PICADILLY DRIVE         D.R. HORTON   KENSINGTON        7/24/2007


                                                                                261
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 269 of 1053 PageID:
                                    17834

14354   188 PICADILLY DRIVE         D.R. HORTON   KENSINGTON        7/24/2007
14355   1202 CLAYTON DRIVE          D.R. HORTON   BENBROOK RANCH    7/24/2007
14356   1812 LOST MAPLES LOOP       D.R. HORTON   CP TOWN CENTER    7/25/2007
14357   1810 LOST MAPLES LOOP       D.R. HORTON   CP TOWN CENTER    7/25/2007
14358   144 PICADILLY DRIVE         D.R. HORTON   KENSINGTON        7/25/2007
14359   305 DELBY STREET            D.R. HORTON   HUTTO SQUARE      7/25/2007
14360   110 LIDELL STREET           D.R. HORTON   HUTTO SQUARE      7/25/2007
14361   130 ANDERSON STREET         D.R. HORTON   HUTTO SQUARE      7/25/2007
14362   122 PICADILLY DRIVE         D.R. HORTON   KENSINGTON        7/25/2007
14363   110 PICADILLY DRIVE         D.R. HORTON   KENSINGTON        7/25/2007
14364   2100 PEARSON WAY            D.R. HORTON   SETTLERS CROSS    7/25/2007
14365   2108 PEARSON WAY            D.R. HORTON   SETTLERS CROSS    7/25/2007
14366   2112 PEARSON WAY            D.R. HORTON   SETTLERS CROSS    7/25/2007
14367   2116 PEARSON WAY            D.R. HORTON   SETTLERS CROSS    7/25/2007
14368   505 BRAZOS BEND DRIVE       D.R. HORTON   CP TOWN CENTER    7/25/2007
14369   1801 MAIN STREET            D.R. HORTON   CP TOWN CENTER    7/25/2007
14370   1803 MAIN STREET            D.R. HORTON   CP TOWN CENTER    7/25/2007
14371   2104 PEARSON WAY            D.R. HORTON   SETTLERS CROSS    7/25/2007
14372   17833 KENAI FJORDS DRIVE    D.R. HORTON   HIGHLAND PARK     7/26/2007
14373   1808 LOST MAPLES LOOP       D.R. HORTON   CP TOWN CENTER    7/27/2007
14374   166 PICADILLY DRIVE         D.R. HORTON   KENSINGTON        7/27/2007
14375   178 PICADILLY DRIVE         D.R. HORTON   KENSINGTON        7/27/2007
14376   1204 CLAYTON DRIVE          D.R. HORTON   BENBROOK RANCH    7/31/2007
14377   303 DELBY STREET            D.R. HORTON   HUTTO SQUARE      7/31/2007
14378   132 PICADILLY DRIVE         D.R. HORTON   KENSINGTON        7/31/2007
14379   2216 SETTLERS PARK LOOP     D.R. HORTON   SETTLERS PARK     7/31/2007
14380   310 DELBY STREET            D.R. HORTON   HUTTO SQUARE       8/1/2007
14381   17829 KENAI FJORDS DRIVE    D.R. HORTON   HIGHLAND PARK      8/2/2007
14382   2813 ALSATIA DRIVE          D.R. HORTON   BAUERLE RANCH 2    8/2/2007
14383   2713 ALSATIA DRIVE          D.R. HORTON   BAUERLE RANCH 2    8/2/2007
14384   17809 KENAI FJORDS DRIVE    D.R. HORTON   HIGHLAND PARK      8/3/2007
14385   17805 KENAI FJORDS DRIVE    D.R. HORTON   HIGHLAND PARK      8/3/2007
14386   128 ANDERSON STREET         D.R. HORTON   HUTTO SQUARE       8/3/2007
14387   11509 GOLD CAVE DRIVE       D.R. HORTON   AVERY RANCH        8/3/2007
14388   13613 RICHARD NIXON ST      D.R. HORTON   PRES. MEADOWS      8/6/2007
14389   503 BRAZOS BEND DRIVE       D.R. HORTON   CP TOWN CENTER     8/6/2007
14390   501 BRAZOS BEND DRIVE       D.R. HORTON   CP TOWN CENTER     8/6/2007
14391   1902 MAIN STREET            D.R. HORTON   CP TOWN CENTER     8/6/2007
14392   306 DELBY STREET            D.R. HORTON   HUTTO SQUARE       8/8/2007
14393   307 DELBY STREET            D.R. HORTON   HUTTO SQUARE       8/8/2007
14394   311 DELBY STREET            D.R. HORTON   HUTTO SQUARE       8/8/2007
14395   309 DELBY STREET            D.R. HORTON   HUTTO SQUARE       8/9/2007
14396   11600 MCDOWS HOLE LANE      D.R. HORTON   AVERY RANCH        8/9/2007
14397   1813 SLATE CREEK DRIVE      D.R. HORTON   CRKVIEW FOREST    8/10/2007
14398   11405 ARROYO BLANCO DR      D.R. HORTON   BAUERLE RANCH 2   8/13/2007
14399   1809 MAIN STREET            D.R. HORTON   CP TOWN CENTER    8/13/2007
14400   2801 ALSATIA DRIVE          D.R. HORTON   BAUERLE RANCH 2   8/14/2007
14401   11504 ARROYO BLANCO DRIVE   D.R. HORTON   BAUERLE RANCH 2   8/20/2007
14402   1019 FLANAGAN DRIVE         D.R. HORTON   BENBROOK RANCH    8/20/2007
14403   #3301 14815 AVERY RANCH     D.R. HORTON   AVERY CHURCH      8/22/2007
14404   #3302 14815 AVERY RANCH     D.R. HORTON   AVERY CHURCH      8/22/2007
14405   #3303 14815 AVERY RANCH     D.R. HORTON   AVERY CHURCH      8/22/2007
14406   1018 FLANAGAN DRIVE         D.R. HORTON   BENBROOK RANCH    8/27/2007
14407   1616 CORN HILL LANE         D.R. HORTON   TURTLE CREEK       9/4/2007
14408   2625 CAMI PATH              D.R. HORTON   SETTLERS PARK      9/7/2007


                                                                                262
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 270 of 1053 PageID:
                                    17835

14409   11508 ARROYO BLANCO DRIVE   D.R. HORTON   BAUERLE RANCH 2   9/10/2007
14410   906 FLANAGAN DRIVE          D.R. HORTON   BENBROOK RANCH    9/13/2007
14411   10708 PRATT LANE            D.R. HORTON   BAUERLE RANCH     9/17/2007
14412   3529 FITZROY AVENUE         D.R. HORTON   BAUERLE RANCH     9/25/2007
14413   2805 SHADOWPOINT COVE       D.R. HORTON   SETTLERS OVERLK   9/25/2007
14414   2813 SHADOWPOINT COVE       D.R. HORTON   SETTLERS OVERLK   9/25/2007
14415   2817 SHADOWPOINT COVE       D.R. HORTON   SETTLERS OVERLK   9/25/2007
14416   2801 SHADOWPOINT COVE       D.R. HORTON   SETTLERS OVERLK   9/26/2007
14417   12101 VERCHOTA DRIVE        D.R. HORTON   RANCHO ALTO       9/26/2007
14418   1520 FERN RIDGE LANE        D.R. HORTON   BRKFIELD CROSS    9/27/2007
14419   1516 FERN RIDGE LANE        D.R. HORTON   BROOKFIELD GLEN   9/27/2007
14420   1512 FERN RIDGE LANE        D.R. HORTON   BRKFIELD CROSS    9/28/2007
14421   14901 EVENING MIST LANE     D.R. HORTON   BROOKFIELD GLEN   9/28/2007
14422   14905 EVENING MIST LANE     D.R. HORTON   BROOKFIELD GLEN   9/28/2007
14423   14817 FALLING STONE LANE    D.R. HORTON   BRKFIELD CROSS    10/1/2007
14424   14812 FALLING STONE LANE    D.R. HORTON   BRKFIELD CROSS    10/1/2007
14425   14804 FALLING STONE LANE    D.R. HORTON   BRKFIELD CROSS    10/1/2007
14426   1720 MCCLANNAHAN DRIVE      D.R. HORTON   RANCHO ALTO       10/1/2007
14427   14800 FALLING STONE LANE    D.R. HORTON   BROOKFIELD GLEN   10/1/2007
14428   14816 FALLING STONE LANE    D.R. HORTON   BROOKFIELD GLEN   10/1/2007
14429   14808 FALLING STONE LANE    D.R. HORTON   BROOKFIELD GLEN   10/1/2007
14430   17732 GOLDEN VALLEY DRIVE   D.R. HORTON   BRIARCREEK        10/2/2007
14431   17800 GOLDEN VALLEY DRIVE   D.R. HORTON   BRIARCREEK        10/2/2007
14432   17816 GOLDEN VALLEY DRIVE   D.R. HORTON   BRIARCREEK        10/3/2007
14433   17804 GOLDEN VALLEY DRIVE   D.R. HORTON   BRIARCREEK        10/3/2007
14434   14004 BOQUILLAS CANYON      D.R. HORTON   AVERY FAR WEST    10/3/2007
14435   14012 BOQUILLAS CANYON      D.R. HORTON   AVERY RANCH       10/3/2007
14436   14008 BOQUILLAS CANYON      D.R. HORTON   AVERY RANCH       10/3/2007
14437   15500 STAKED PLAINS LOOP    D.R. HORTON   AVERY RANCH       10/3/2007
14438   1817 MARCUS ABRAMS BLVD     D.R. HORTON   OLYMPIC HEIGHTS   10/3/2007
14439   1904 MARCUS ABRAMS BLVD     D.R. HORTON   OLYMPIC HEIGHTS   10/3/2007
14440   14000 BOQUILLAS CANYON DR   D.R. HORTON   AVERY RANCH       10/3/2007
14441   908 SWEET LEAF LANE         D.R. HORTON   BRKFIELD CROSS    10/3/2007
14442   912 SWEET LEAF LANE         D.R. HORTON   BRKFIELD CROSS    10/3/2007
14443   604 BOCA CHICA DRIVE        D.R. HORTON   CP TOWN CENTER    10/3/2007
14444   606 BOCA CHICA DRIVE        D.R. HORTON   CP TOWN CENTER    10/3/2007
14445   17801 GOLDEN VALLEY DRIVE   D.R. HORTON   BRIARCREEK        10/3/2007
14446   1014 GENTRY DRIVE           D.R. HORTON   BENBROOK RANCH    10/4/2007
14447   1001 GENTRY DRIVE           D.R. HORTON   BENBROOK RANCH    10/4/2007
14448   1012 GENTRY DRIVE           D.R. HORTON   BENBROOK RANCH    10/4/2007
14449   1008 GENTRY DRIVE           D.R. HORTON   BENBROOK RANCH    10/4/2007
14450   15424 STAKED PLAINS LOOP    D.R. HORTON   AVERY RANCH       10/4/2007
14451   920 SWEET LEAF LANE         D.R. HORTON   BROOKFIELD GLEN   10/4/2007
14452   2512 PEARSON WAY            D.R. HORTON   SETTLERS CROSS    10/4/2007
14453   2516 PEARSON WAY            D.R. HORTON   SETTLERS CROSS    10/4/2007
14454   916 SWEET LEAF LANE         D.R. HORTON   BROOKFIELD GLEN   10/4/2007
14455   1015 AIKEN DRIVE            D.R. HORTON   BENBROOK RANCH    10/5/2007
14456   1016 GENTRY DRIVE           D.R. HORTON   BENBROOK RANCH    10/5/2007
14457   1013 AIKEN DRIVE            D.R. HORTON   BENBROOK RANCH    10/5/2007
14458   3324 TAVISTOCK DRIVE        D.R. HORTON   BAUERLE RANCH     10/5/2007
14459   2806 SHADOWPOINT COVE       D.R. HORTON   SETTLERS OVERLK   10/5/2007
14460   2814 SHADOWPOINT COVE       D.R. HORTON   SETTLERS OVERLK   10/5/2007
14461   1901 MARCUS ABRAMS BLVD     D.R. HORTON   OLYMPIC HEIGHTS   10/5/2007
14462   710 BRAZOS BEND DRIVE       D.R. HORTON   CP TOWN CENTER    10/5/2007
14463   712 BRAZOS BEND DRIVE       D.R. HORTON   CP TOWN CENTER    10/5/2007


                                                                                263
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 271 of 1053 PageID:
                                    17836

14464   924 SWEET LEAF LANE         D.R. HORTON   BRKFIELD CROSS     10/5/2007
14465   600 BOCA CHICA DRIVE        D.R. HORTON   CP TOWN CENTER     10/5/2007
14466   602 BOCA CHICA DRIVE        D.R. HORTON   CP TOWN CENTER     10/5/2007
14467   608 BOCA CHICA DRIVE        D.R. HORTON   CP TOWN CENTER     10/5/2007
14468   17812 GOLDEN VALLEY DRIVE   D.R. HORTON   BRIARCREEK         10/8/2007
14469   17817 GOLDEN VALLEY DRIVE   D.R. HORTON   BRIARCREEK         10/8/2007
14470   17808 GOLDEN VALLEY DRIVE   D.R. HORTON   BRIARCREEK         10/8/2007
14471   14016 BOQUILLAS CANYON      D.R. HORTON   AVERY RANCH        10/8/2007
14472   14020 BOQUILLAS CANYON      D.R. HORTON   AVERY RANCH        10/8/2007
14473   10712 CHIPPENHOOK COURT     D.R. HORTON   BAUERLE RANCH      10/8/2007
14474   14824 FALLING STONE LANE    D.R. HORTON   BRKFIELD CROSS     10/8/2007
14475   15412 STAKED PLAINS LOOP    D.R. HORTON   AVERY RANCH        10/8/2007
14476   11700 SPRINGS HEAD LOOP     D.R. HORTON   AVERY RANCH        10/8/2007
14477   1004 WHITLEY DRIVE          D.R. HORTON   BENBROOK RANCH     10/9/2007
14478   1000 WHITLEY DRIVE          D.R. HORTON   BENBROOK RANCH     10/9/2007
14479   14025 BOQUILLAS CANYON      D.R. HORTON   AVERY RANCH        10/9/2007
14480   1905 GOLDEN SUNRISE LANE    D.R. HORTON   BRKFIELD CROSS     10/9/2007
14481   904 SWEET LEAF LANE         D.R. HORTON   BRKFIELD CROSS     10/9/2007
14482   900 SWEET LEAF LANE         D.R. HORTON   BRKFIELD CROSS     10/9/2007
14483   #1 421 N CASCADES AVE       D.R. HORTON   HIGHLAND PARK      10/9/2007
14484   #2 417 N CASCADES AVE       D.R. HORTON   HIGHLAND PARK      10/9/2007
14485   #1 417 N CASCADES AVE       D.R. HORTON   HIGHLAND PARK      10/9/2007
14486   14820 FALLING STONE LANE    D.R. HORTON   BROOKFIELD GLEN    10/9/2007
14487   2012 GOLDEN SUNRISE LANE    D.R. HORTON   BROOKFIELD GLEN    10/9/2007
14488   2822 SHADOWPOINT COVE       D.R. HORTON   SETTLERS OVERLK    10/9/2007
14489   13509 RICHARD NIXON ST      D.R. HORTON   PRES. MEADOWS     10/10/2007
14490   13505 RICHARD NIXON ST      D.R. HORTON   PRES. MEADOWS     10/10/2007
14491   15005 BOQUILLAS CANYON      D.R. HORTON   AVERY RANCH       10/10/2007
14492   800 BRAZOS BEND DRIVE       D.R. HORTON   CP TOWN CENTER    10/10/2007
14493   802 BRAZOS BEND DRIVE       D.R. HORTON   CP TOWN CENTER    10/10/2007
14494   804 BRAZOS BEND DRIVE       D.R. HORTON   CP TOWN CENTER    10/10/2007
14495   13513 RICHARD NIXON ST      D.R. HORTON   PRES. MEADOWS     10/10/2007
14496   13517 RICHARD NIXON ST      D.R. HORTON   PRES. MEADOWS     10/10/2007
14497   13521 RICHARD NIXON ST      D.R. HORTON   PRES. MEADOWS     10/10/2007
14498   2828 SHADOWPOINT COVE       D.R. HORTON   SETTLERS OVERLK   10/10/2007
14499   11913 BUZZ SCHNEIDER LANE   D.R. HORTON   RANCHO ALTO       10/11/2007
14500   13501 RICHARD NIXON ST      D.R. HORTON   PRES. MEADOWS     10/11/2007
14501   13500 DWIGHT EISENHOWER     D.R. HORTON   PRES. MEADOWS     10/11/2007
14502   2105 PEARSON WAY            D.R. HORTON   SETTLERS CROSS    10/11/2007
14503   1002 WHITLEY DRIVE          D.R. HORTON   BENBROOK RANCH    10/11/2007
14504   2832 SHADOWPOINT COVE       D.R. HORTON   SETTLERS OVERLK   10/11/2007
14505   913 SWEET LEAF LANE         D.R. HORTON   BRKFIELD CROSS    10/11/2007
14506   2836 SHADOWPOINT COVE       D.R. HORTON   SETTLERS OVERLK   10/12/2007
14507   917 SWEET LEAF LANE         D.R. HORTON   BRKFIELD CROSS    10/12/2007
14508   304 DELBY STREET            D.R. HORTON   HUTTO SQUARE      10/15/2007
14509   302 DELBY STREET            D.R. HORTON   HUTTO SQUARE      10/15/2007
14510   102 LIDELL STREET           D.R. HORTON   HUTTO SQUARE      10/15/2007
14511   313 DELBY STREET            D.R. HORTON   HUTTO SQUARE      10/15/2007
14512   3400 TAVISTOCK DRIVE        D.R. HORTON   BAUERLE RANCH     10/15/2007
14513   11109 JIM THORPE LANE       D.R. HORTON   OLYMPIC HEIGHTS   10/15/2007
14514   17809 GOLDEN VALLEY DRIVE   D.R. HORTON   BRIARCREEK        10/16/2007
14515   2860 SHADOWPOINT COVE       D.R. HORTON   SETTLERS OVERLK   10/16/2007
14516   2829 SHADOWPOINT COVE       D.R. HORTON   SETTLERS OVERLK   10/16/2007
14517   921 SWEET LEAF LANE         D.R. HORTON   BRKFIELD CROSS    10/16/2007
14518   925 SWEET LEAF LANE         D.R. HORTON   BRKFIELD CROSS    10/16/2007


                                                                                 264
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 272 of 1053 PageID:
                                    17837

14519   1721 MCCLANNAHAN DRIVE     D.R. HORTON   RANCHO ALTO      10/16/2007
14520   1811 LOST MAPLES LOOP      D.R. HORTON   CP TOWN CENTER   10/17/2007
14521   1813 LOST MAPLES LOOP      D.R. HORTON   CP TOWN CENTER   10/17/2007
14522   1806 LOST MAPLES LOOP      D.R. HORTON   CP TOWN CENTER   10/17/2007
14523   603 BOCA CHICA DRIVE       D.R. HORTON   CP TOWN CENTER   10/17/2007
14524   12104 VERCHOTA DRIVE       D.R. HORTON   RANCHO ALTO      10/17/2007
14525   1713 MCCLANNAHAN DRIVE     D.R. HORTON   RANCHO ALTO      10/17/2007
14526   1725 MCCLANNAHAN DRIVE     D.R. HORTON   RANCHO ALTO      10/17/2007
14527   15512 STAKED PLAINS LOOP   D.R. HORTON   AVERY RANCH      10/18/2007
14528   104 LIDELL STREET          D.R. HORTON   HUTTO SQUARE     10/18/2007
14529   108 LIDELL STREET          D.R. HORTON   HUTTO SQUARE     10/18/2007
14530   15508 STAKED PLAINS LOOP   D.R. HORTON   AVERY RANCH      10/18/2007
14531   1805 MAIN STREET           D.R. HORTON   CP TOWN CENTER   10/19/2007
14532   101 LIDELL STREET          D.R. HORTON   HUTTO SQUARE     10/19/2007
14533   113 OMAN STREET            D.R. HORTON   HUTTO SQUARE     10/19/2007
14534   107 LIDELL STREET          D.R. HORTON   HUTTO SQUARE     10/19/2007
14535   1709 MCCLANNAHAN DRIVE     D.R. HORTON   RANCHO ALTO      10/19/2007
14536   1705 MCCLANNAHAN DRIVE     D.R. HORTON   RANCHO ALTO      10/19/2007
14537   15504 STAKED PLAINS LOOP   D.R. HORTON   AVERY RANCH      10/23/2007
14538   10708 CHIPPENHOOK COURT    D.R. HORTON   BAUERLE RANCH    10/23/2007
14539   15416 STAKED PLAINS LOOP   D.R. HORTON   AVERY RANCH      10/23/2007
14540   #1 425 N CASCADE AVE       D.R. HORTON   HIGHLAND PARK    10/23/2007
14541   3317 TAVISTOCK DRIVE       D.R. HORTON   BAUERLE RANCH    10/23/2007
14542   #2 425 N CASCADES AVE      D.R. HORTON   HIGHLAND PARK    10/23/2007
14543   13525 RICHARD NIXON ST     D.R. HORTON   PRES. MEADOWS    10/23/2007
14544   13601 RICHARD NIXON ST     D.R. HORTON   PRES. MEADOWS    10/23/2007
14545   #2 421 N CASCADES AVE      D.R. HORTON   HIGHLAND PARK    10/23/2007
14546   12112 VERCHOTA DRIVE       D.R. HORTON   RANCHO ALTO      10/23/2007
14547   1804 MAIN STREET           D.R. HORTON   CP TOWN CENTER   10/23/2007
14548   1800 LOST MAPLES LOOP      D.R. HORTON   CP TOWN CENTER   10/24/2007
14549   1815 LOST MAPLES LOOP      D.R. HORTON   CP TOWN CENTER   10/24/2007
14550   1802 LOST MAPLES LOOP      D.R. HORTON   CP TOWN CENTER   10/24/2007
14551   3309 TAVISTOCK DRIVE       D.R. HORTON   BAUERLE RANCH    10/24/2007
14552   2218 AARON ROSS WAY        D.R. HORTON   SETTLERS PARK    10/24/2007
14553   2209 AARON ROSS WAY        D.R. HORTON   SETTLERS PARK    10/24/2007
14554   201 HYLTIN STREET          D.R. HORTON   HUTTO SQUARE     10/24/2007
14555   233 WATERLOO DRIVE         D.R. HORTON   KENSINGTON       10/24/2007
14556   267 WATERLOO DRIVE         D.R. HORTON   KENSINGTON       10/24/2007
14557   257 WATERLOO DRIVE         D.R. HORTON   KENSINGTON       10/24/2007
14558   245 WATERLOO DRIVE         D.R. HORTON   KENSINGTON       10/24/2007
14559   221 WATERLOO DRIVE         D.R. HORTON   KENSINGTON       10/24/2007
14560   12000 ERUZIONE DRIVE       D.R. HORTON   RANCHO ALTO      10/24/2007
14561   17832 KENAI FJORDS DRIVE   D.R. HORTON   HIGHLAND PARK    10/24/2007
14562   17824 KENAI FJORDS DRIVE   D.R. HORTON   HIGHLAND PARK    10/25/2007
14563   17820 KENAI FJORDS DRIVE   D.R. HORTON   HIGHLAND PARK    10/25/2007
14564   13605 RICHARD NIXON ST     D.R. HORTON   PRES. MEADOWS    10/25/2007
14565   12108 VERCHOTA DRIVE       D.R. HORTON   RANCHO ALTO      10/25/2007
14566   #1303 14815 AVERY RANCH    D.R. HORTON   AVERY CHURCH     10/25/2007
14567   #1302 14815 AVERY RANCH    D.R. HORTON   AVERY CHURCH     10/25/2007
14568   #1301 14815 AVERY RANCH    D.R. HORTON   AVERY CHURCH     10/25/2007
14569   1804 LOST MAPLES LOOP      D.R. HORTON   CP TOWN CENTER   10/26/2007
14570   1814 LOST MAPLES LOOP      D.R. HORTON   CP TOWN CENTER   10/26/2007
14571   3313 TAVISTOCK DRIVE       D.R. HORTON   BAUERLE RANCH    10/26/2007
14572   1704 MCCLANNAHAN DRIVE     D.R. HORTON   RANCHO ALTO      10/26/2007
14573   500 ROLLING OAK DRIVE      D.R. HORTON   TURTLE CREEK     10/26/2007


                                                                               265
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 273 of 1053 PageID:
                                    17838

14574   509 FREELAND PATH          D.R. HORTON   TURTLE CREEK      10/26/2007
14575   505 FREELAND PATH          D.R. HORTON   TURTLE CREEK      10/26/2007
14576   909 SWEET LEAF LANE        D.R. HORTON   BRKFIELD CROSS    10/26/2007
14577   #1501 14815 AVERY RANCH    D.R. HORTON   AVERY CHURCH      10/26/2007
14578   #1502 14815 AVERY RANCH    D.R. HORTON   AVERY CHURCH      10/26/2007
14579   #1503 14815 AVERY RANCH    D.R. HORTON   AVERY CHURCH      10/26/2007
14580   520 ROLLING OAK DRIVE      D.R. HORTON   TURTLE CREEK      10/27/2007
14581   516 ROLLING OAK DRIVE      D.R. HORTON   TURTLE CREEK      10/27/2007
14582   521 FREELAND PATH          D.R. HORTON   TURTLE CREEK      10/27/2007
14583   517 FREELAND PATH          D.R. HORTON   TURTLE CREEK      10/27/2007
14584   508 ROLLING OAK DRIVE      D.R. HORTON   TURTLE CREEK      10/29/2007
14585   504 ROLLING OAK DRIVE      D.R. HORTON   TURTLE CREEK      10/29/2007
14586   1011 GENTRY DRIVE          D.R. HORTON   BENBROOK RANCH    10/29/2007
14587   1005 GENTRY DRIVE          D.R. HORTON   BENBROOK RANCH    10/29/2007
14588   1009 GENTRY DRIVE          D.R. HORTON   BENBROOK RANCH    10/29/2007
14589   1011 AIKEN DRIVE           D.R. HORTON   BENBROOK RANCH    10/29/2007
14590   1013 GENTRY DRIVE          D.R. HORTON   BENBROOK RANCH    10/29/2007
14591   1007 GENTRY DRIVE          D.R. HORTON   BENBROOK RANCH    10/29/2007
14592   #1401 14815 AVERY RANCH    D.R. HORTON   AVERY CHURCH      10/29/2007
14593   #1402 14815 AVERY RANCH    D.R. HORTON   AVERY CHURCH      10/29/2007
14594   #1403 14815 AVERY RANCH    D.R. HORTON   AVERY CHURCH      10/29/2007
14595   1720 LOST MAPLES LOOP      D.R. HORTON   CP TOWN CENTER    10/30/2007
14596   3305 TAVISTOCK DRIVE       D.R. HORTON   BAUERLE RANCH     10/30/2007
14597   3513 FITZROY AVENUE        D.R. HORTON   BAUERLE RANCH     10/30/2007
14598   #2 413 N CASCADES AVE      D.R. HORTON   HIGHLAND PARK     10/30/2007
14599   #1 413 N CASCADES AVE      D.R. HORTON   HIGHLAND PARK     10/30/2007
14600   #1 409 N CASCADES AVE      D.R. HORTON   HIGHLAND PARK     10/30/2007
14601   #2 409 N. CASCADES AVE     D.R. HORTON   HIGHLAND PARK     10/30/2007
14602   1010 GENTRY DRIVE          D.R. HORTON   BENBROOK RANCH    10/30/2007
14603   902 WASHBURN DRIVE         D.R. HORTON   BENBROOK RANCH    10/30/2007
14604   17828 KENAI FJORDS DRIVE   D.R. HORTON   HIGHLAND PARK     10/31/2007
14605   3320 TAVISTOCK DRIVE       D.R. HORTON   BAUERLE RANCH     10/31/2007
14606   905 SWEET LEAF LANE        D.R. HORTON   BRKFIELD CROSS    10/31/2007
14607   825 SWEET LEAF LANE        D.R. HORTON   BROOKFIELD GLEN   10/31/2007
14608   #1901 14815 AVERY RANCH    D.R. HORTON   AVERY CHURCH      10/31/2007
14609   #1902 14815 AVERY RANCH    D.R. HORTON   AVERY CHURCH      10/31/2007
14610   #1903 14815 AVERY RANCH    D.R. HORTON   AVERY CHURCH      10/31/2007
14611   11517 VIA GRANDE DRIVE     D.R. HORTON   ALTA MIRA         10/31/2007
14612   2220 AARON ROSS WAY        D.R. HORTON   SETTLERS PARK      11/1/2007
14613   15420 STAKED PLAINS LOOP   D.R. HORTON   AVERY RANCH        11/1/2007
14614   1717 MCCLANNAHAN DRIVE     D.R. HORTON   RANCHO ALTO        11/1/2007
14615   1729 MCCLANNAHAN DRIVE     D.R. HORTON   RANCHO ALTO        11/1/2007
14616   1805 SLATE CREEK DRIVE     D.R. HORTON   CRKVIEW FOREST     11/1/2007
14617   1807 SLATE CREEK DRIVE     D.R. HORTON   CRKVIEW FOREST     11/1/2007
14618   1807 MAIN STREET           D.R. HORTON   CP TOWN CENTER     11/1/2007
14619   901 SWEET LEAF LANE        D.R. HORTON   BRKFIELD CROSS     11/2/2007
14620   820 SWEET LEAF LANE        D.R. HORTON   BROOKFIELD GLEN    11/2/2007
14621   14828 FALLING STONE LANE   D.R. HORTON   BRKFIELD CROSS     11/2/2007
14622   202 BALDWIN STREET         D.R. HORTON   RIVERWALK          11/2/2007
14623   204 BALDWIN STREET         D.R. HORTON   RIVERWALK          11/2/2007
14624   206 BALDWIN STREET         D.R. HORTON   RIVERWALK          11/2/2007
14625   15517 STAKED PLAINS LOOP   D.R. HORTON   AVERY RANCH        11/2/2007
14626   11400 VIA GRANDE DRIVE     D.R. HORTON   ALTA MIRA          11/2/2007
14627   11413 VIA GRANDE DR        D.R. HORTON   ALTA MIRA          11/2/2007
14628   512 ROLLING OAK DRIVE      D.R. HORTON   TURTLE CREEK       11/2/2007


                                                                                266
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 274 of 1053 PageID:
                                    17839

14629   17828 ICE AGE TRAILS        D.R. HORTON   HIGHLAND PARK      11/5/2007
14630   2222 AARON ROSS WAY         D.R. HORTON   SETTLERS PARK      11/5/2007
14631   5700 SUNSET RIDGE           D.R. HORTON   TRAVIS COUNTRY     11/5/2007
14632   1015 GENTRY DRIVE           D.R. HORTON   BENBROOK RANCH     11/5/2007
14633   10716 PRATT LANE            D.R. HORTON   BAUERLE RANCH      11/5/2007
14634   201 BALDWIN STREET          D.R. HORTON   RIVERWALK          11/5/2007
14635   203 BALDWIN STREET          D.R. HORTON   RIVERWALK          11/5/2007
14636   1014 FLANAGAN DRIVE         D.R. HORTON   BENBROOK RANCH     11/5/2007
14637   17805 GOLDEN VALLEY DRIVE   D.R. HORTON   BRIARCREEK         11/6/2007
14638   2223 SETTLERS PARK LOOP     D.R. HORTON   SETTLERS PARK      11/6/2007
14639   2227 SETTLERS PARK LOOP     D.R. HORTON   SETTLERS PARK      11/6/2007
14640   1808 MARCUS ABRAMS BLVD     D.R. HORTON   OLYMPIC HEIGHTS    11/6/2007
14641   207 BALDWIN STREET          D.R. HORTON   RIVERWALK          11/6/2007
14642   209 BALDWIN STREET          D.R. HORTON   RIVERWALK          11/6/2007
14643   211 BALDWIN STREET          D.R. HORTON   RIVERWALK          11/6/2007
14644   1810 MARCUS ABRAMS BLVD     D.R. HORTON   OLYMPIC HEIGHTS    11/6/2007
14645   11625 VIA GRANDE DRIVE      D.R. HORTON   ALTA MIRA          11/6/2007
14646   513 FREELAND PATH           D.R. HORTON   TURTLE CREEK       11/6/2007
14647   #1 513 N. CASCADES AVE      D.R. HORTON   HIGHLAND PARK      11/7/2007
14648   #2 509 N. CASCADES AVE      D.R. HORTON   HIGHLAND PARK      11/7/2007
14649   #1 509 N. CASCADES AVE      D.R. HORTON   HIGHLAND PARK      11/7/2007
14650   #2 513 N. CASCADES AVE      D.R. HORTON   HIGHLAND PARK      11/7/2007
14651   2805 ALSATIA DRIVE          D.R. HORTON   BAUERLE RANCH 2    11/7/2007
14652   128 PEMBROKE COVE           D.R. HORTON   KENSINGTON         11/7/2007
14653   114 PEMBROKE COVE           D.R. HORTON   KENSINGTON         11/7/2007
14654   205 BALDWIN STREET          D.R. HORTON   RIVERWALK          11/7/2007
14655   200 BALDWIN STREET          D.R. HORTON   RIVERWALK          11/7/2007
14656   15521 STAKED PLAINS LOOP    D.R. HORTON   AVERY RANCH        11/7/2007
14657   15529 STAKED PLAINS LOOP    D.R. HORTON   AVERY RANCH        11/7/2007
14658   15533 STAKED PLAINS LOOP    D.R. HORTON   AVERY RANCH        11/7/2007
14659   1628 PAVELICH PATH          D.R. HORTON   RANCHO ALTO        11/7/2007
14660   2809 ALSATIA DRIVE          D.R. HORTON   BAUERLE RANCH 2    11/7/2007
14661   #3201 1310 W PARMER LANE    D.R. HORTON   SCOFIELD FARMS     11/7/2007
14662   #3202 1310 W PARMER LANE    D.R. HORTON   SCOFIELD FARMS     11/7/2007
14663   #3203 1310 W PARMER LANE    D.R. HORTON   SCOFIELD FARMS     11/7/2007
14664   #1 505 N. CASCADES AVE      D.R. HORTON   HIGHLAND PARK      11/8/2007
14665   301 RIVERINE WAY            D.R. HORTON   CRKVIEW FOREST     11/8/2007
14666   1812 MARCUS ABRAMS BLVD     D.R. HORTON   OLYMPIC HEIGHTS    11/8/2007
14667   1816 MARCUS ABRAMS BLVD     D.R. HORTON   OLYMPIC HEIGHTS    11/8/2007
14668   10704 CHIPPENHOOK COURT     D.R. HORTON   BAUERLE RANCH      11/8/2007
14669   307 RIVERINE WAY            D.R. HORTON   CRKVIEW FOREST     11/8/2007
14670   305 RIVERINE WAY            D.R. HORTON   CRKVIEW FOREST     11/8/2007
14671   1803 SLATE CREEK DRIVE      D.R. HORTON   CRKVIEW FOREST     11/8/2007
14672   303 RIVERINE WAY            D.R. HORTON   CRKVIEW FOREST     11/8/2007
14673   #2803 1310 W. PARMER        D.R. HORTON   SCOFIELD FARMS     11/8/2007
14674   #2801 1310 W. PARMER        D.R. HORTON   SCOFIELD FARMS     11/8/2007
14675   #2802 1310 W. PARMER        D.R. HORTON   SCOFIELD FARMS     11/8/2007
14676   #2702 1310 W. PARMER        D.R. HORTON   SCOFIELD FARMS     11/8/2007
14677   #2703 1310 W. PARMER        D.R. HORTON   SCOFIELD FARMS     11/8/2007
14678   #2701 1310 W. PARMER        D.R. HORTON   SCOFIELD FARMS     11/8/2007
14679   #2 505 N. CASCADES AVE      D.R. HORTON   HIGHLAND PARK      11/9/2007
14680   15408 STAKED PLAINS LOOP    D.R. HORTON   AVERY RANCH        11/9/2007
14681   1903 GOLDEN ARROW AVENUE    D.R. HORTON   CRKVIEW FOREST     11/9/2007
14682   1806 MARCUS ABRAMS BLVD     D.R. HORTON   OLYMPIC HEIGHTS   11/12/2007
14683   1902 MARCUS ABRAMS BLVD     D.R. HORTON   OLYMPIC HEIGHTS   11/12/2007


                                                                                 267
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 275 of 1053 PageID:
                                    17840

14684   #1101 14815 AVERY RANCH     D.R. HORTON   AVERY CHURCH      11/12/2007
14685   #1102 14815 AVERY RANCH     D.R. HORTON   AVERY CHURCH      11/12/2007
14686   #1103 14815 AVERY RANCH     D.R. HORTON   AVERY CHURCH      11/12/2007
14687   911 FLANAGAN DRIVE          D.R. HORTON   BENBROOK RANCH    11/12/2007
14688   913 FLANAGAN DRIVE          D.R. HORTON   BENBROOK RANCH    11/12/2007
14689   920 WASHBURN DRIVE          D.R. HORTON   BENBROOK RANCH    11/12/2007
14690   922 WASHBURN DRIVE          D.R. HORTON   BENBROOK RANCH    11/12/2007
14691   #1 501 N. CASCADES AVE      D.R. HORTON   HIGHLAND PARK     11/13/2007
14692   #2 501 N. CASCADES AVE      D.R. HORTON   HIGHLAND PARK     11/13/2007
14693   11500 ARROYO BLANCO DRIVE   D.R. HORTON   BAUERLE RANCH 2   11/13/2007
14694   3401 TAVISTOCK DRIVE        D.R. HORTON   BAUERLE RANCH     11/13/2007
14695   #1 521 N CASCADES AVENUE    D.R. HORTON   HIGHLAND PARK     11/13/2007
14696   #2 521 N CASCADES AVENUE    D.R. HORTON   HIGHLAND PARK     11/13/2007
14697   #1 605 N CASCADES AVENUE    D.R. HORTON   HIGHLAND PARK     11/13/2007
14698   #2 605 N CASCADES AVENUE    D.R. HORTON   HIGHLAND PARK     11/13/2007
14699   1811 MAIN STREET            D.R. HORTON   CP TOWN CENTER    11/14/2007
14700   252 WATERLOO DRIVE          D.R. HORTON   KENSINGTON        11/14/2007
14701   219 BALDWIN STREET          D.R. HORTON   RIVERWALK         11/14/2007
14702   223 BALDWIN STREET          D.R. HORTON   RIVERWALK         11/14/2007
14703   700 SWEET LEAF LANE         D.R. HORTON   BRKFIELD CROSS    11/14/2007
14704   14900 FALLING STONE LANE    D.R. HORTON   BRKFIELD CROSS    11/14/2007
14705   2818 SHADOWPOINT COVE       D.R. HORTON   SETTLERS OVERLK   11/14/2007
14706   #2902 1310 W PARMER         D.R. HORTON   SCOFIELD FARMS    11/14/2007
14707   #2903 1310 W PARMER         D.R. HORTON   SCOFIELD FARMS    11/14/2007
14708   #2901 1310 W PARMER         D.R. HORTON   SCOFIELD FARMS    11/14/2007
14709   264 WATERLOO DRIVE          D.R. HORTON   KENSINGTON        11/15/2007
14710   115 PEMBROKE COVE           D.R. HORTON   KENSINGTON        11/15/2007
14711   214 BALDWIN STREET          D.R. HORTON   RIVERWALK         11/15/2007
14712   217 BALDWIN STREET          D.R. HORTON   RIVERWALK         11/15/2007
14713   210 BALDWIN STREET          D.R. HORTON   RIVERWALK         11/15/2007
14714   208 BALDWIN STREET          D.R. HORTON   RIVERWALK         11/15/2007
14715   212 BALDWIN STREET          D.R. HORTON   RIVERWALK         11/15/2007
14716   1803 BIG BEND DRIVE         D.R. HORTON   CP TOWN CENTER    11/15/2007
14717   1400 MORNING MIST LANE      D.R. HORTON   BROOKFIELD GLEN   11/15/2007
14718   610 BOCA CHICA DRIVE        D.R. HORTON   CP TOWN CENTER    11/16/2007
14719   612 BOCA CHICA DRIVE        D.R. HORTON   CP TOWN CENTER    11/16/2007
14720   614 BOCA CHICA DRIVE        D.R. HORTON   CP TOWN CENTER    11/16/2007
14721   918 WASHBURN DRIVE          D.R. HORTON   BENBROOK RANCH    11/16/2007
14722   924 WASHBURN DRIVE          D.R. HORTON   BENBROOK RANCH    11/16/2007
14723   1020 WASHBURN DRIVE         D.R. HORTON   BENBROOK RANCH    11/16/2007
14724   805 SWEET LEAF LANE         D.R. HORTON   BRKFIELD CROSS    11/16/2007
14725   1829 LOST MAPLES LOOP       D.R. HORTON   CP TOWN CENTER    11/19/2007
14726   1810 MAIN STREET            D.R. HORTON   CP TOWN CENTER    11/19/2007
14727   915 FLANAGAN DRIVE          D.R. HORTON   BENBROOK RANCH    11/19/2007
14728   909 FLANAGAN DRIVE          D.R. HORTON   BENBROOK RANCH    11/19/2007
14729   917 FLANAGAN DRIVE          D.R. HORTON   BENBROOK RANCH    11/19/2007
14730   821 SWEET LEAF LANE         D.R. HORTON   BRKFIELD CROSS    11/19/2007
14731   907 FLANAGAN DRIVE          D.R. HORTON   BENBROOK RANCH    11/19/2007
14732   15525 STAKED PLAINS LOOP    D.R. HORTON   AVERY RANCH       11/19/2007
14733   1819 LOST MAPLES LOOP       D.R. HORTON   CP TOWN CENTER    11/20/2007
14734   1808 MAIN STREET            D.R. HORTON   CP TOWN CENTER    11/20/2007
14735   215 BALDWIN STREET          D.R. HORTON   RIVERWALK         11/20/2007
14736   213 BALDWIN STREET          D.R. HORTON   RIVERWALK         11/20/2007
14737   1014 WASHBURN DRIVE         D.R. HORTON   BENBROOK RANCH    11/20/2007
14738   1016 WASHBURN DRIVE         D.R. HORTON   BENBROOK RANCH    11/20/2007


                                                                                 268
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 276 of 1053 PageID:
                                    17841

14739   10717 PALL MALL DRIVE      D.R. HORTON   BAUERLE RANCH    11/20/2007
14740   229 BALDWIN STREET         D.R. HORTON   RIVERWALK        11/20/2007
14741   809 SWEET LEAF LANE        D.R. HORTON   BRKFIELD CROSS   11/20/2007
14742   813 SWEET LEAF LANE        D.R. HORTON   BRKFIELD CROSS   11/20/2007
14743   817 SWEET LEAF LANE        D.R. HORTON   BRKFIELD CROSS   11/20/2007
14744   14904 FALLING STONE LANE   D.R. HORTON   BRKFIELD CROSS   11/20/2007
14745   1906 GOLDEN ARROW AVENUE   D.R. HORTON   CRKVIEW FOREST   11/20/2007
14746   1827 LOST MAPLES LOOP      D.R. HORTON   CP TOWN CENTER   11/20/2007
14747   10713 PALL MALL DRIVE      D.R. HORTON   BAUERLE RANCH    11/20/2007
14748   1016 FLANAGAN DRIVE        D.R. HORTON   BENBROOK RANCH   11/21/2007
14749   13501 GERALD FORD STREET   D.R. HORTON   PRES. MEADOWS    11/21/2007
14750   13500 ULYSSES S GRANT      D.R. HORTON   PRES. MEADOWS    11/21/2007
14751   13501 DWIGHT EISENHOWER    D.R. HORTON   PRES. MEADOWS    11/21/2007
14752   235 BALDWIN STREET         D.R. HORTON   RIVERWALK        11/21/2007
14753   231 BALDWIN STREET         D.R. HORTON   RIVERWALK        11/21/2007
14754   1908 GOLDEN ARROW AVENUE   D.R. HORTON   CRKVIEW FOREST   11/21/2007
14755   1912 GOLDEN ARROW AVENUE   D.R. HORTON   CRKVIEW FOREST   11/21/2007
14756   923 GENTRY DRIVE           D.R. HORTON   BENBROOK RANCH   11/21/2007
14757   13500 GERALD FORD STREET   D.R. HORTON   PRES. MEADOWS    11/21/2007
14758   801 B JANE AUSTEN TRAIL    D.R. HORTON   PARKWAY          11/21/2007
14759   801 A JANE AUSTEN TRAIL    D.R. HORTON   PARKWAY          11/21/2007
14760   805 A JANE AUSTEN TRAIL    D.R. HORTON   PARKWAY          11/21/2007
14761   805 B JANE AUSTEN TRAIL    D.R. HORTON   PARKWAY          11/21/2007
14762   801 BRAZOS BEND DRIVE      D.R. HORTON   CP TOWN CENTER   11/26/2007
14763   3409 TAVISTOCK DRIVE       D.R. HORTON   BAUERLE RANCH    11/26/2007
14764   717 B JANE AUSTEN TRAIL    D.R. HORTON   PARKWAY          11/26/2007
14765   713 A JANE AUSTEN TRAIL    D.R. HORTON   PARKWAY          11/26/2007
14766   713 B JANE AUSTEN TRAIL    D.R. HORTON   PARKWAY          11/26/2007
14767   709 B JANE AUSTEN TRAIL    D.R. HORTON   PARKWAY          11/26/2007
14768   709 A JANE AUSTEN TRAIL    D.R. HORTON   PARKWAY          11/26/2007
14769   10712 PRATT LANE           D.R. HORTON   BAUERLE RANCH    11/26/2007
14770   805 BRAZOS BEND DRIVE      D.R. HORTON   CP TOWN CENTER   11/27/2007
14771   13501 ULYSSES S GRANT ST   D.R. HORTON   PRES. MEADOWS    11/27/2007
14772   233 BALDWIN STREET         D.R. HORTON   RIVERWALK        11/27/2007
14773   801 SWEET LEAF LANE        D.R. HORTON   BRKFIELD CROSS   11/27/2007
14774   701 SWEET LEAF LANE        D.R. HORTON   BRKFIELD CROSS   11/27/2007
14775   645 SWEET LEAF LANE        D.R. HORTON   BRKFIELD CROSS   11/27/2007
14776   1904 GOLDEN ARROW AVENUE   D.R. HORTON   CRKVIEW FOREST   11/27/2007
14777   721 B JANE AUSTEN TRAIL    D.R. HORTON   PARKWAY          11/27/2007
14778   237 BALDWIN STREET         D.R. HORTON   RIVERWALK        11/27/2007
14779   717 A JANE AUSTEN TRAIL    D.R. HORTON   PARKWAY          11/27/2007
14780   721 A JANE AUSTEN TRAIL    D.R. HORTON   PARKWAY          11/27/2007
14781   1901 GOLDEN ARROW AVENUE   D.R. HORTON   CRKVIEW FOREST   11/27/2007
14782   1907 GOLDEN ARROW AVENUE   D.R. HORTON   CRKVIEW FOREST   11/27/2007
14783   109 LIDELL STREET          D.R. HORTON   HUTTO SQUARE     11/28/2007
14784   106 LIDELL STREET          D.R. HORTON   HUTTO SQUARE     11/28/2007
14785   103 LIDELL STREET          D.R. HORTON   HUTTO SQUARE     11/28/2007
14786   104 WALLIN STREET          D.R. HORTON   HUTTO SQUARE     11/28/2007
14787   102 WALLIN STREET          D.R. HORTON   HUTTO SQUARE     11/28/2007
14788   607 BOCA CHICA DRIVE       D.R. HORTON   CP TOWN CENTER   11/28/2007
14789   112 LIDELL STREET          D.R. HORTON   HUTTO SQUARE     11/29/2007
14790   106 WALLIN STREET          D.R. HORTON   HUTTO SQUARE     11/29/2007
14791   318 DELBY STREET           D.R. HORTON   HUTTO SQUARE     11/29/2007
14792   316 DELBY STREET           D.R. HORTON   HUTTO SQUARE     11/29/2007
14793   314 DELBY STREET           D.R. HORTON   HUTTO SQUARE     11/29/2007


                                                                               269
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 277 of 1053 PageID:
                                    17842

14794   239 BALDWIN STREET         D.R. HORTON             RIVERWALK         11/29/2007
14795   11421 RUNNING BRUSH LANE   D.R. HORTON             AVERY FAR WEST    11/29/2007
14796   11417 RUNNING BRUSH LANE   D.R. HORTON             AVERY RANCH       11/29/2007
14797   11425 RUNNING BRUSH LANE   D.R. HORTON             AVERY RANCH       11/29/2007
14798   11525 RUNNING BRUSH LANE   D.R. HORTON             AVERY RANCH       11/29/2007
14799   1821 LOST MAPLES LOOP      D.R. HORTON             CP TOWN CENTER    11/30/2007
14800   1817 LOST MAPLES LOOP      D.R. HORTON             CP TOWN CENTER    11/30/2007
14801   218 BALDWIN STREET         D.R. HORTON             RIVERWALK         11/30/2007
14802   216 BALDWIN STREET         D.R. HORTON             RIVERWALK         11/30/2007
14803   1801 BIG BEND DRIVE        D.R. HORTON             CP TOWN CENTER    11/30/2007
14804   1905 GOLDEN ARROW AVENUE   D.R. HORTON             CRKVIEW FOREST    11/30/2007
14805   1902 GOLDEN ARROW AVENUE   D.R. HORTON             CRKVIEW FOREST    11/30/2007
14806   1911 BIG BEND DRIVE        D.R. HORTON             CP TOWN CENTER    11/30/2007
14807   1816 BIG BEND DRIVE        D.R. HORTON             CP TOWN CENTER    11/30/2007
14808   1708 MCCLANNAHAN DRIVE     D.R. HORTON             RANCHO ALTO        12/4/2007
14809   1724 MCCLANNAHAN DRIVE     D.R. HORTON             RANCHO ALTO        12/4/2007
14810   1716 MCCLANNAHAN DRIVE     D.R. HORTON             RANCHO ALTO        12/4/2007
14811   1712 MCCLANNANHAN DRIVE    D.R. HORTON             RANCHO ALTO        12/4/2007
14812   3405 TAVISTOCK DRIVE       D.R. HORTON             BAUERLE RANCH      12/4/2007
14813   3413 TAVISTOCK DRIVE       D.R. HORTON             BAUERLE RANCH      12/4/2007
14814   3417 TAVISTOCK DRIVE       D.R. HORTON             BAUERLE RANCH      12/4/2007
14815   1909 BIG BEND DRIVE        D.R. HORTON             CP TOWN CENTER    12/10/2007
14816   1016 AIKEN DRIVE           D.R. HORTON             BENBROOK RANCH    12/11/2007
14817   2605 CAMI PATH             D.R. HORTON             SETTLERS PARK     12/11/2007
14818   1413 KENDALIA STREET       D.R. HORTON             SWEETWATER        12/13/2007
14819   1411 KENDALIA STREET       D.R. HORTON             SWEETWATER        12/13/2007
14820   1409 KENDALIA STREET       D.R. HORTON             SWEETWATER        12/13/2007
14821   2115 ROCKLAND DRIVE        D.R. HORTON             SWEETWATER        12/13/2007
14822   1808 BIG BEND DRIVE        D.R. HORTON             CP TOWN CENTER    12/13/2007
14823   10301 MARIETTA DRIVE       D.R. HORTON             SWEETWATER        12/13/2007
14824   10405 WYLIE DRIVE          D.R. HORTON             SWEETWATER        12/14/2007
14825   10407 WYLIE DRIVE          D.R. HORTON             SWEETWATER        12/14/2007
14826   10403 WYLIE DRIVE          D.R. HORTON             SWEETWATER        12/17/2007
14827   2113 ROCKLAND DRIVE        D.R. HORTON             SWEETWATER        12/18/2007
14828   2111 ROCKLAND DRIVE        D.R. HORTON             SWEETWATER        12/18/2007
14829   1405 KENDALIA STREET       D.R. HORTON             SWEETWATER        12/19/2007
14830   1401 KENDALIA STREET       D.R. HORTON             SWEETWATER        12/19/2007
14831   2107 ROCKLAND DRIVE        D.R. HORTON             SWEETWATER        12/19/2007
14832   2105 ROCKLAND DRIVE        D.R. HORTON             SWEETWATER        12/19/2007
14833   #1803 14100 AVERY RANCH    D.R. HORTON             AVERY RANCH       12/19/2007
14834   #1802 14100 AVERY RANCH    D.R. HORTON             AVERY RANCH       12/19/2007
14835   #1801 14100 AVERY RANCH    D.R. HORTON             AVERY RANCH       12/19/2007
14836   1816 O CALLAHAN DRIVE      D.R. HORTON             RANCHO ALTO       12/19/2007
14837   2109 ROCKLAND DRIVE        D.R. HORTON             SWEETWATER        12/20/2007
14838   501 FREELAND PATH          D.R. HORTON             TURTLE CREEK      12/27/2007
14839   644 GABRIEL MILLS DRIVE    D.R. HORTON             TURTLE CREEK      12/27/2007
14840   8008 PAMPLONA VISTA COVE   D.R. HORTON             ALTA MIRA         12/27/2007
14841   227 BALDWIN STREET         D.R. HORTON             RIVERWALK         12/31/2007
14842   10720 CHIPPENHOOK COURT    D.R. HORTON             BAUERLE RANCH     12/31/2007
14843   1018 WASHBURN DRIVE        D.R. HORTON             BENBROOK RANCH    12/31/2007
14844   1017 FLANAGAN DRIVE        D.R. HORTON             BENBROOK RANCH    12/31/2007
14845   1015 FLANAGAN DRIVE        D.R. HORTON             BENBROOK RANCH    12/31/2007
14846   2230 SETTLERS PARK LOOP    D.R. HORTON             SETTLERS PARK     12/31/2007
14847   2502 WEST 7TH STREET       SOLEDAD BUILDERS, LLC   AUSTIN              1/3/2007
14848   609 RIDGE VIEW COVE        SOLEDAD BUILDERS, LLC   GABRIELS OVLOOK    1/30/2007


                                                                                          270
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 278 of 1053 PageID:
                                    17843

14849   276 TRANQUILITY MOUNTAIN    STANDARD PACIFIC OF TEXAS   MEADOWS AT BU      1/3/2007
14850   10528 CHANNEL ISLAND DR.    STANDARD PACIFIC OF TEXAS   PARKSIDE          1/10/2007
14851   10401 BIG THICKET DRIVE     STANDARD PACIFIC OF TEXAS   PARKSIDE          1/10/2007
14852   10524 CHANNEL ISLAND DR.    STANDARD PACIFIC OF TEXAS   PARKSIDE          1/10/2007
14853   2803 RAMBLER VALLEY         STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    1/10/2007
14854   12201 ALCANZA DRIVE         STANDARD PACIFIC OF TEXAS   MERIDIAN          1/10/2007
14855   10400 BIG THICKET DRIVE     STANDARD PACIFIC OF TEXAS   PARKSIDE          1/10/2007
14856   10320 BIG THICKET DRIVE     STANDARD PACIFIC OF TEXAS   PARKSIDE          1/10/2007
14857   2807 RAMBLER VALLEY DR.     STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    1/10/2007
14858   10517 BIG THICKET DRIVE     STANDARD PACIFIC OF TEXAS   PARKSIDE          1/12/2007
14859   10501 CHANNEL ISLAND        STANDARD PACIFIC OF TEXAS   PARKSIDE          1/12/2007
14860   1900 PETRIFIED FOREST       STANDARD PACIFIC OF TEXAS   PARKSIDE          1/19/2007
14861   431 BAYOU BEND              STANDARD PACIFIC OF TEXAS   WHISPERING HOLL   1/22/2007
14862   10401 YELLOWSTONE DRIVE     STANDARD PACIFIC OF TEXAS   PARKSIDE          1/24/2007
14863   10309 BIG THICKET DRIVE     STANDARD PACIFIC OF TEXAS   PARKSIDE           2/1/2007
14864   299 TRANQUILITY MOUNTAIN    STANDARD PACIFIC OF TEXAS   MEADOWS AT BU      2/2/2007
14865   298 TRANQUILITY MOUNTAIN    STANDARD PACIFIC OF TEXAS   MEADOWS AT BU      2/2/2007
14866   1620 HIDDEN SPRINGS         STANDARD PACIFIC OF TEXAS   TERAVISTA          2/2/2007
14867   1608 HIDDEN SPRINGS PATH    STANDARD PACIFIC OF TEXAS   TERAVISTA          2/2/2007
14868   2803 CHECKER DRIVE          STANDARD PACIFIC OF TEXAS   CYPRESS CANYON     2/5/2007
14869   1112 CHALLA DRIVE           STANDARD PACIFIC OF TEXAS   DEER CREEK         2/6/2007
14870   140 CAMP CREEK COURT        STANDARD PACIFIC OF TEXAS   WHISPERING HOLL    2/7/2007
14871   10325 BIG THICKET DRIVE     STANDARD PACIFIC OF TEXAS   PARKSIDE           2/8/2007
14872   10317 BIG THICKET DRIVE     STANDARD PACIFIC OF TEXAS   PARKSIDE           2/8/2007
14873   10308 BIG THICKET DRIVE     STANDARD PACIFIC OF TEXAS   PARKSIDE           2/8/2007
14874   1121 ROWLEY DRIVE           STANDARD PACIFIC OF TEXAS   DEER CREEK         2/9/2007
14875   1108 ROWLEY DRIVE           STANDARD PACIFIC OF TEXAS   DEER CREEK         2/9/2007
14876   1101 LYNSENKO DRIVE         STANDARD PACIFIC OF TEXAS   DEER CREEK         2/9/2007
14877   2805 CHECKER DRIVE          STANDARD PACIFIC OF TEXAS   CYPRESS CANYON     2/9/2007
14878   843 ZAPPA DRIVE             STANDARD PACIFIC OF TEXAS   CYPRESS CANYON     2/9/2007
14879   1110 RITTER DRIVE           STANDARD PACIFIC OF TEXAS   DEER CREEK        2/12/2007
14880   801 ZAPPA DRIVE             STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    2/12/2007
14881   1112 ROWLEY DRIVE           STANDARD PACIFIC OF TEXAS   DEER CREEK        2/12/2007
14882   10409 BIG THICKET DRIVE     STANDARD PACIFIC OF TEXAS   PARKSIDE          2/13/2007
14883   10312 BIG THICKET DRIVE     STANDARD PACIFIC OF TEXAS   PARKSIDE          2/13/2007
14884   2601 MANCUSO BEND           STANDARD PACIFIC OF TEXAS   DEER CREEK        2/13/2007
14885   2808 RAMBLER VALLEY DRIVE   STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    2/13/2007
14886   12213 ALCANZA DRIVE         STANDARD PACIFIC OF TEXAS   MERIDIAN          2/13/2007
14887   2506 MANCUSO BEND           STANDARD PACIFIC OF TEXAS   DEER CREEK        2/14/2007
14888   10100 ANAHUAC TRAIL         STANDARD PACIFIC OF TEXAS   PARKSIDE          2/15/2007
14889   10104 ANAHUAC TRAIL         STANDARD PACIFIC OF TEXAS   PARKSIDE          2/15/2007
14890   3717 GENTLE WINDS LANE      STANDARD PACIFIC OF TEXAS   MAYFIELD RANCH    2/16/2007
14891   10324 YELLOWSTONE DRIVE     STANDARD PACIFIC OF TEXAS   PARKSIDE          2/19/2007
14892   10420 YELLOWSTONE DRIVE     STANDARD PACIFIC OF TEXAS   PARKSIDE          2/19/2007
14893   2827 CHECKER DRIVE          STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    2/20/2007
14894   2806 COSTELLO COURT         STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    2/21/2007
14895   521 MIDDLE CREEK            STANDARD PACIFIC OF TEXAS   WHISPERING HOLL   2/21/2007
14896   471 MIDDLE CREEK            STANDARD PACIFIC OF TEXAS   WHISPERING HOLL   2/21/2007
14897   10212 ANAHUAC TRAIL         STANDARD PACIFIC OF TEXAS   PARKSIDE          2/23/2007
14898   10320 YELLOWSTONE DRIVE     STANDARD PACIFIC OF TEXAS   PARKSIDE          2/23/2007
14899   171 CLEAR SPRINGS HOLLOW    STANDARD PACIFIC OF TEXAS   WHISPERING HOLL   2/23/2007
14900   3738 GENTLE WINDS LANE      STANDARD PACIFIC OF TEXAS   MAYFIELD RANCH    2/26/2007
14901   491 MIDDLE CREEK            STANDARD PACIFIC OF TEXAS   WHISPERING HOLL   2/26/2007
14902   1812 GREENSIDE TRAIL        STANDARD PACIFIC OF TEXAS   TERAVISTA         2/28/2007
14903   2811 CHECKER DRIVE          STANDARD PACIFIC OF TEXAS   CYPRESS CANYON     3/1/2007


                                                                                              271
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 279 of 1053 PageID:
                                    17844

14904   2813 CHECKER DRIVE         STANDARD PACIFIC OF TEXAS   CYPRESS CANYON     3/1/2007
14905   121 COLD SPRINGS           STANDARD PACIFIC OF TEXAS   MEADOWS AT BU      3/1/2007
14906   2408 MANCUSO BEND          STANDARD PACIFIC OF TEXAS   DEER CREEK         3/2/2007
14907   2807 CHECKER DRIVE         STANDARD PACIFIC OF TEXAS   CYPRESS CANYON     3/2/2007
14908   845 ZAPPA DRIVE            STANDARD PACIFIC OF TEXAS   CYPRESS CANYON     3/6/2007
14909   800 RIPPERTON RUN          STANDARD PACIFIC OF TEXAS   CYPRESS CANYON     3/6/2007
14910   802 RIPPERTON RUN          STANDARD PACIFIC OF TEXAS   CYPRESS CANYON     3/6/2007
14911   2809 CHECKER DRIVE         STANDARD PACIFIC OF TEXAS   CYPRESS CANYON     3/6/2007
14912   1810 GREENSIDE TRAIL       STANDARD PACIFIC OF TEXAS   TERAVISTA          3/8/2007
14913   4091 BLUFFSIDE LANE        STANDARD PACIFIC OF TEXAS   TERAVISTA          3/8/2007
14914   1715 GREENSIDE TRAIL       STANDARD PACIFIC OF TEXAS   TERAVISTA          3/9/2007
14915   1611 HIDDEN SPRINGS PATH   STANDARD PACIFIC OF TEXAS   TERAVISTA          3/9/2007
14916   139 COLD SPRING            STANDARD PACIFIC OF TEXAS   MEADOWS AT BU     3/13/2007
14917   131 COLD SPRING            STANDARD PACIFIC OF TEXAS   MEADOWS AT BU     3/13/2007
14918   801 RIPPERTON RUN          STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    3/15/2007
14919   1105 ROWLEY DRIVE          STANDARD PACIFIC OF TEXAS   DEER CREEK        3/22/2007
14920   1109 ROWLEY DRIVE          STANDARD PACIFIC OF TEXAS   DEER CREEK        3/22/2007
14921   4102 BLUFFSIDE LANE        STANDARD PACIFIC OF TEXAS   TERAVISTA         3/22/2007
14922   1117 ROWLEY DRIVE          STANDARD PACIFIC OF TEXAS   DEER CREEK        3/23/2007
14923   1113 ROWLEY DRIVE          STANDARD PACIFIC OF TEXAS   DEER CREEK        3/23/2007
14924   3796 FOSSILWOOD WAY        STANDARD PACIFIC OF TEXAS   MAYFIELD RANCH    3/28/2007
14925   10409 YELLOWSTONE DRIVE    STANDARD PACIFIC OF TEXAS   PARKSIDE          3/28/2007
14926   451 BAYOU BEND             STANDARD PACIFIC OF TEXAS   WHISPERING HOLL   3/28/2007
14927   309 TRANQUILITY MOUNTAIN   STANDARD PACIFIC OF TEXAS   MEADOWS AT BU     3/29/2007
14928   10416 BIG THICKET DRIVE    STANDARD PACIFIC OF TEXAS   PARKSIDE           4/2/2007
14929   10408 BIG THICKET DRIVE    STANDARD PACIFIC OF TEXAS   PARKSIDE           4/2/2007
14930   1110 CHALLA DRIVE          STANDARD PACIFIC OF TEXAS   DEER CREEK         4/2/2007
14931   2826 CHECKER DRIVE         STANDARD PACIFIC OF TEXAS   CYPRESS CANYON     4/3/2007
14932   7103 VILLITA AVENIDA       STANDARD PACIFIC OF TEXAS   HARVEY K           4/3/2007
14933   10313 CHANNEL ISLAND DR    STANDARD PACIFIC OF TEXAS   PARKSIDE           4/4/2007
14934   461 MIDDLE CREEK           STANDARD PACIFIC OF TEXAS   WHISPERING HOLL    4/6/2007
14935   4090 BLUFFSIDE LANE        STANDARD PACIFIC OF TEXAS   TERAVISTA          4/9/2007
14936   1604 HIDDEN SPRINGS PATH   STANDARD PACIFIC OF TEXAS   TERAVISTA          4/9/2007
14937   2820 CHECKER DRIVE         STANDARD PACIFIC OF TEXAS   CYPRESS CANYON     4/9/2007
14938   600 BASIE BEND             STANDARD PACIFIC OF TEXAS   CYPRESS CANYON     4/9/2007
14939   601 BASIE BEND             STANDARD PACIFIC OF TEXAS   CYPRESS CANYON     4/9/2007
14940   3793 GENTLE WINDS          STANDARD PACIFIC OF TEXAS   MAYFIELD RANCH    4/10/2007
14941   2809 COSTELLO COURT        STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    4/11/2007
14942   1106 ROWLEY DRIVE          STANDARD PACIFIC OF TEXAS   DEER CREEK        4/11/2007
14943   251 BAYOU BEND             STANDARD PACIFIC OF TEXAS   WHISPERING HOLL   4/11/2007
14944   2831 CHECKER DRIVE         STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    4/13/2007
14945   2828 CHECKER DRIVE         STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    4/13/2007
14946   2821 CHECKER DRIVE         STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    4/17/2007
14947   2807 COSTELLO COURT        STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    4/17/2007
14948   2816 CHECKER DRIVE         STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    4/17/2007
14949   10324 BIG THICKET DRIVE    STANDARD PACIFIC OF TEXAS   PARKSIDE          4/18/2007
14950   3792 TURTELLA DRIVE        STANDARD PACIFIC OF TEXAS   MAYFIELD RANCH    4/18/2007
14951   10505 BIG THICKET DRIVE    STANDARD PACIFIC OF TEXAS   PARKSIDE          4/18/2007
14952   3784 TURETELLA DRIVE       STANDARD PACIFIC OF TEXAS   MAYFIELD RANCH    4/18/2007
14953   421 BAYOU BEND             STANDARD PACIFIC OF TEXAS   WHISPERING HOLL   4/19/2007
14954   2818 CHECKER DRIVE         STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    4/20/2007
14955   3777 FOSSILWOOD WAY        STANDARD PACIFIC OF TEXAS   MAYFIELD RANCH    4/20/2007
14956   12205 ALCANZA DRIVE        STANDARD PACIFIC OF TEXAS   MERIDIAN          4/23/2007
14957   1616 HIDDEN SPRINGS PATH   STANDARD PACIFIC OF TEXAS   TERAVISTA         4/23/2007
14958   12316 ALCANZA DRIVE        STANDARD PACIFIC OF TEXAS   MERIDIAN          4/23/2007


                                                                                             272
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 280 of 1053 PageID:
                                    17845

14959   12321 SUNDARA DRIVE        STANDARD PACIFIC OF TEXAS   MERIDIAN          4/23/2007
14960   4092 BLUFFSIDE LANE        STANDARD PACIFIC OF TEXAS   TERAVISTA         4/23/2007
14961   1108 CHALLA DRIVE          STANDARD PACIFIC OF TEXAS   DEER CREEK        4/24/2007
14962   2728 LOVETT LANE           STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    4/24/2007
14963   1606 HIDDEN SPRINGS        STANDARD PACIFIC OF TEXAS   TERAVISTA         4/25/2007
14964   1111 ROWLEY DRIVE          STANDARD PACIFIC OF TEXAS   DEER CREEK        4/25/2007
14965   1104 ROWLEY DRIVE          STANDARD PACIFIC OF TEXAS   DEER CREEK        4/26/2007
14966   10128 ANAHUAC TRAIL        STANDARD PACIFIC OF TEXAS   PARKSIDE          4/27/2007
14967   10101 ANAHUAC TRAIL        STANDARD PACIFIC OF TEXAS   PARKSIDE           5/1/2007
14968   10116 ANAHUAC TRAIL        STANDARD PACIFIC OF TEXAS   PARKSIDE           5/1/2007
14969   2804 COSTELLO COURT        STANDARD PACIFIC OF TEXAS   CYPRESS CANYON     5/2/2007
14970   331 BAYOU BEND             STANDARD PACIFIC OF TEXAS   WHISPERING HOLL    5/7/2007
14971   301 BAYOU BEND             STANDARD PACIFIC OF TEXAS   WHISPERING HOLL    5/7/2007
14972   3745 GENTLE WINDS LANE     STANDARD PACIFIC OF TEXAS   MAYFIELD RANCH     5/7/2007
14973   3781 FOSSILWOOD WAY        STANDARD PACIFIC OF TEXAS   MAYFIELD RANCH     5/7/2007
14974   3701 FOSSILWOOD WAY        STANDARD PACIFIC OF TEXAS   MAYFIELD RANCH     5/7/2007
14975   1201 RITTER DRIVE          STANDARD PACIFIC OF TEXAS   DEER CREEK         5/8/2007
14976   1300 RHONDSTAT RUN         STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    5/15/2007
14977   10112 ANAHUAC TRAIL        STANDARD PACIFIC OF TEXAS   PARKSIDE          5/16/2007
14978   1808 GREENSIDE TRAIL       STANDARD PACIFIC OF TEXAS   TERAVISTA         5/18/2007
14979   1806 GREENSIDE TRAIL       STANDARD PACIFIC OF TEXAS   TERAVISTA         5/18/2007
14980   10417 BIG THICKET DRIVE    STANDARD PACIFIC OF TEXAS   PARKSIDE          5/21/2007
14981   10009 BUFFALO LAKE LANE    STANDARD PACIFIC OF TEXAS   PARKSIDE          5/21/2007
14982   3640 FOSSILWOOD WAY        STANDARD PACIFIC OF TEXAS   MAYFIELD RANCH    5/21/2007
14983   1119 ROWLEY DRIVE          STANDARD PACIFIC OF TEXAS   DEER CREEK        5/22/2007
14984   12300 ALCANZA DRIVE        STANDARD PACIFIC OF TEXAS   MERIDIAN          5/22/2007
14985   10316 BIG THICKET DRIVE    STANDARD PACIFIC OF TEXAS   PARKSIDE          5/23/2007
14986   261 BAYOU BEND             STANDARD PACIFIC OF TEXAS   WHISPERING HOLL   5/23/2007
14987   2825 CHECKER DRIVE         STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    5/24/2007
14988   2819 CHECKER DRIVE         STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    5/24/2007
14989   2822 CHECKER DRIVE         STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    5/24/2007
14990   311 BAYOU BEND             STANDARD PACIFIC OF TEXAS   WHISPERING HOLL   5/25/2007
14991   2829 CHECKER DRIVE         STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    5/29/2007
14992   110 CHALK DRAW COURT       STANDARD PACIFIC OF TEXAS   WHISPERING HOLL   5/29/2007
14993   120 CHALK DRAW COURT       STANDARD PACIFIC OF TEXAS   WHISPERING HOLL   5/29/2007
14994   2815 CHECKER DRIVE         STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    5/29/2007
14995   171 CHALK DRAW COURT       STANDARD PACIFIC OF TEXAS   WHISPERING HOLL   5/29/2007
14996   2823 CHECKER DRIVE         STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    5/30/2007
14997   2817 CHECKER DRIVE         STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    5/30/2007
14998   10321 BIG THICKET DRIVE    STANDARD PACIFIC OF TEXAS   PARKSIDE          5/31/2007
14999   10328 BIG THICKET DRIVE    STANDARD PACIFIC OF TEXAS   PARKSIDE           6/4/2007
15000   10001 CHANNEL ISLAND DR.   STANDARD PACIFIC OF TEXAS   PARKSIDE           6/4/2007
15001   490 MIDDLE CREEK           STANDARD PACIFIC OF TEXAS   WHISPERING HOLL    6/6/2007
15002   561 MIDDLE CREEK DRIVE     STANDARD PACIFIC OF TEXAS   WHISPERING HOLL    6/7/2007
15003   111 WILD WIND COVE         STANDARD PACIFIC OF TEXAS   WHISPERING HOLL    6/7/2007
15004   551 MIDDLE CREEK DRIVE     STANDARD PACIFIC OF TEXAS   WHISPERING HOLL    6/7/2007
15005   391 TRANQUILITY MOUNTAIN   STANDARD PACIFIC OF TEXAS   MEADOWS AT BU      6/8/2007
15006   141 WILD WIND COVE         STANDARD PACIFIC OF TEXAS   WHISPERING HOLL    6/8/2007
15007   111 COLD SPRING            STANDARD PACIFIC OF TEXAS   MEADOWS AT BU      6/8/2007
15008   159 COLD SPRING            STANDARD PACIFIC OF TEXAS   MEADOWS AT BU      6/8/2007
15009   2835 CHECKER DRIVE         STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    6/12/2007
15010   10008 BUFFALO LAKE LANE    STANDARD PACIFIC OF TEXAS   PARKSIDE          6/12/2007
15011   10024 ANAHUAC TRAIL        STANDARD PACIFIC OF TEXAS   PARKSIDE          6/12/2007
15012   10529 CHANNEL ISLAND DR.   STANDARD PACIFIC OF TEXAS   PARKSIDE          6/12/2007
15013   121 WILD WIND COVE         STANDARD PACIFIC OF TEXAS   WHISPERING HOLL   6/14/2007


                                                                                             273
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 281 of 1053 PageID:
                                    17846

15014   2824 CHECKER DRIVE          STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    6/14/2007
15015   2802 RAMBLER VALLEY DRIVE   STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    6/14/2007
15016   1618 HIDDEN SPRINGS PATH    STANDARD PACIFIC OF TEXAS   TERAVISTA         6/14/2007
15017   1711 GREENSIDE TRAIL        STANDARD PACIFIC OF TEXAS   TERAVISTA         6/14/2007
15018   2800 COSTELLO COURT         STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    6/18/2007
15019   2702 RAMBLER VALLEY DRIVE   STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    6/18/2007
15020   2806 RAMBLER VALLEY DRIVE   STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    6/19/2007
15021   1717 GREENSIDE TRAIL        STANDARD PACIFIC OF TEXAS   TERAVISTA         6/21/2007
15022   1208 RHONDSTAT RUN          STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    6/22/2007
15023   12209 ALCANZA DRIVE         STANDARD PACIFIC OF TEXAS   MERIDIAN          6/25/2007
15024   181 CHALK DRAW COURT        STANDARD PACIFIC OF TEXAS   WHISPERING HOLL    7/3/2007
15025   150 WILD WIND COVE          STANDARD PACIFIC OF TEXAS   WHISPERING HOLL    7/5/2007
15026   2855 ANGELINA DRIVE         STANDARD PACIFIC OF TEXAS   PALOMA LAKE       7/10/2007
15027   7508 MITRA DRIVE            STANDARD PACIFIC OF TEXAS   MERIDIAN          7/11/2007
15028   571 MIDDLE CREEK DRIVE      STANDARD PACIFIC OF TEXAS   WHISPERING HOLL   7/11/2007
15029   2908 CORTES COURT           STANDARD PACIFIC OF TEXAS   PALOMA LAKE       7/13/2007
15030   2859 ANGELINA DRIVE         STANDARD PACIFIC OF TEXAS   PALOMA LAKE       7/13/2007
15031   1730 GREENSIDE TRAIL        STANDARD PACIFIC OF TEXAS   TERAVISTA         7/17/2007
15032   2909 CORTES COURT           STANDARD PACIFIC OF TEXAS   PALOMA LAKE       7/17/2007
15033   7504 MITRA DRIVE            STANDARD PACIFIC OF TEXAS   MERIDIAN          7/19/2007
15034   12325 SUNDARA DRIVE         STANDARD PACIFIC OF TEXAS   MERIDIAN          7/19/2007
15035   720 MIDDLE CREEK DRIVE      STANDARD PACIFIC OF TEXAS   WHISPERING HOLL   7/19/2007
15036   10505 CHANNEL ISLAND        STANDARD PACIFIC OF TEXAS   PARKSIDE          7/20/2007
15037   10321 CHANNEL ISLAND        STANDARD PACIFIC OF TEXAS   PARKSIDE          7/23/2007
15038   2215 LAKE CLARK LANE        STANDARD PACIFIC OF TEXAS   PARKSIDE          7/23/2007
15039   1723 GREENSIDE TRAIL        STANDARD PACIFIC OF TEXAS   TERAVISTA         7/24/2007
15040   10516 CHANNEL ISLAND DR.    STANDARD PACIFIC OF TEXAS   PARKSIDE          7/24/2007
15041   1698 STONEHAVEN LANE        STANDARD PACIFIC OF TEXAS   TERAVISTA         7/24/2007
15042   1716 GREENSIDE TRAIL        STANDARD PACIFIC OF TEXAS   TERAVISTA         7/24/2007
15043   2833 CHECKER DRIVE          STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    7/31/2007
15044   153 LONE TREE HOLLOW        STANDARD PACIFIC OF TEXAS   MEADOWS AT BU      8/1/2007
15045   10005 BUFFALO LAKE LANE     STANDARD PACIFIC OF TEXAS   PARKSIDE           8/1/2007
15046   10028 ANAHUAC TRAIL         STANDARD PACIFIC OF TEXAS   PARKSIDE           8/2/2007
15047   700 MIDDLE CREEK DRIVE      STANDARD PACIFIC OF TEXAS   WHISPERING HOLL    8/3/2007
15048   10216 BIG THICKET DRIVE     STANDARD PACIFIC OF TEXAS   PARKSIDE           8/6/2007
15049   1302 RHONDSTAT RUN          STANDARD PACIFIC OF TEXAS   CYPRESS CANYON     8/9/2007
15050   600 MIDDLE CREEK DRIVE      STANDARD PACIFIC OF TEXAS   WHISPERING HOLL   8/13/2007
15051   541 MIDDLE CREEK DRIVE      STANDARD PACIFIC OF TEXAS   WHISPERING HOLL   8/13/2007
15052   10509 BIG THICKET DRIVE     STANDARD PACIFIC OF TEXAS   PARKSIDE          8/14/2007
15053   10012 BUFFALO LAKE LANE     STANDARD PACIFIC OF TEXAS   PARKSIDE          8/14/2007
15054   10016 BUFFALO LAKE LANE     STANDARD PACIFIC OF TEXAS   PARKSIDE          8/14/2007
15055   1709 GREENSIDE TRAIL        STANDARD PACIFIC OF TEXAS   TERAVISTA         8/15/2007
15056   1622 HIDDEN SPRINGS PATH    STANDARD PACIFIC OF TEXAS   TERAVISTA         8/15/2007
15057   2724 LOVETT LANE            STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    8/17/2007
15058   1696 STONEHAVEN LANE        STANDARD PACIFIC OF TEXAS   TERAVISTA         8/21/2007
15059   2832 ANGELINA DRIVE         STANDARD PACIFIC OF TEXAS   PALOMA LAKE       8/28/2007
15060   520 MIDDLE CREEK DRIVE      STANDARD PACIFIC OF TEXAS   WHISPERING HOLL   8/30/2007
15061   511 BAYOU BEND DRIVE        STANDARD PACIFIC OF TEXAS   WHISPERING HOLL   8/30/2007
15062   2835 ANGELINA DRIVE         STANDARD PACIFIC OF TEXAS   PALOMA LAKE        9/5/2007
15063   2827 ANGELINA DRIVE         STANDARD PACIFIC OF TEXAS   PALOMA LAKE        9/5/2007
15064   2828 ANGELINA DRIVE         STANDARD PACIFIC OF TEXAS   PALOMA LAKE        9/5/2007
15065   1900 TOM MILLER STREET      STANDARD PACIFIC OF TEXAS   MUELLER            9/7/2007
15066   1718 GREENSIDE TRAIL        STANDARD PACIFIC OF TEXAS   TERAVISTA         9/11/2007
15067   4098 BLUFFSIDE LANE         STANDARD PACIFIC OF TEXAS   TERAVISTA         9/11/2007
15068   2831 ANGELINA DRIVE         STANDARD PACIFIC OF TEXAS   PALOMA LAKE       9/12/2007


                                                                                              274
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 282 of 1053 PageID:
                                    17847

15069   3431 CORTES PLACE           STANDARD PACIFIC OF TEXAS   PALOMA LAKE       9/12/2007
15070   3423 CORTES PLACE           STANDARD PACIFIC OF TEXAS   PALOMA LAKE       9/12/2007
15071   4101 BLUFFSIDE LANE         STANDARD PACIFIC OF TEXAS   TERAVISTA         9/17/2007
15072   2820 ANGELINA DRIVE         STANDARD PACIFIC OF TEXAS   PALOMA LAKE       9/18/2007
15073   2824 ANGELINA DRIVE         STANDARD PACIFIC OF TEXAS   PALOMA LAKE       9/19/2007
15074   124 LONE TREE HOLLOW        STANDARD PACIFIC OF TEXAS   MEADOWS AT BU     9/19/2007
15075   114 LONE TREE HOLLOW        STANDARD PACIFIC OF TEXAS   MEADOWS AT BU     9/19/2007
15076   10513 BIG THICKET DRIVE     STANDARD PACIFIC OF TEXAS   PARKSIDE          9/20/2007
15077   4094 BLUFFSIDE LANE         STANDARD PACIFIC OF TEXAS   TERAVISTA         9/20/2007
15078   2816 ANGELINA DRIVE         STANDARD PACIFIC OF TEXAS   PALOMA LAKE       9/20/2007
15079   2836 ANGELINA DRIVE         STANDARD PACIFIC OF TEXAS   PALOMA LAKE       9/20/2007
15080   10317 YELLOWSTONE DRIVE     STANDARD PACIFIC OF TEXAS   PARKSIDE          9/20/2007
15081   3427 CORTES PLACE           STANDARD PACIFIC OF TEXAS   PALOMA LAKE       9/21/2007
15082   3439 CORTES PLACE           STANDARD PACIFIC OF TEXAS   PALOMA LAKE       9/21/2007
15083   520 BAYOU BEND DRIVE        STANDARD PACIFIC OF TEXAS   WHISPERING HOLL   9/21/2007
15084   2812 RAMBLER VALLEY DR.     STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    9/21/2007
15085   7500 MITRA DRIVE            STANDARD PACIFIC OF TEXAS   MERIDIAN          9/24/2007
15086   12313 SUNDARA DRIVE         STANDARD PACIFIC OF TEXAS   MERIDIAN          9/24/2007
15087   3435 CORTES PLACE           STANDARD PACIFIC OF TEXAS   PALOMA LAKE       9/24/2007
15088   2800 RAMBLER VALLEY DRIVE   STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    9/24/2007
15089   914 RIPPERTON RUN           STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    9/25/2007
15090   814 RIPPERTON RUN           STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    9/25/2007
15091   617 BASIE BEND              STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    9/25/2007
15092   3436 CORTES PLACE           STANDARD PACIFIC OF TEXAS   PALOMA LAKE       9/25/2007
15093   3443 CORTES PLACE           STANDARD PACIFIC OF TEXAS   PALOMA LAKE       9/25/2007
15094   126 TRANQUILITY MOUNTAIN    STANDARD PACIFIC OF TEXAS   MEADOWS AT BU     9/25/2007
15095   540 MIDDLE CREEK            STANDARD PACIFIC OF TEXAS   WHISPERING HOLL   9/25/2007
15096   616 BASIE BEND              STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    9/25/2007
15097   254 COLD SPRING             STANDARD PACIFIC OF TEXAS   MEADOWS AT BU     9/25/2007
15098   137 TRANQUILITY MOUNTAIN    STANDARD PACIFIC OF TEXAS   MEADOWS AT BU     9/25/2007
15099   440 MIDDLE CREEK            STANDARD PACIFIC OF TEXAS   WHISPERING HOLL   9/26/2007
15100   321 BAYOU BEND              STANDARD PACIFIC OF TEXAS   WHISPERING HOLL   9/26/2007
15101   12317 SUNDARA DRIVE         STANDARD PACIFIC OF TEXAS   MERIDIAN          9/27/2007
15102   2808 COSTELLO COURT         STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    9/27/2007
15103   2000 TOM MILLER STREET      STANDARD PACIFIC OF TEXAS   MUELLER           9/27/2007
15104   2004 TOM MILLER STREET      STANDARD PACIFIC OF TEXAS   MUELLER           9/27/2007
15105   2008 TOM MILLER STREET      STANDARD PACIFIC OF TEXAS   MUELLER           9/27/2007
15106   1713 GREENSIDE TRAIL        STANDARD PACIFIC OF TEXAS   TERAVISTA         9/28/2007
15107   1614 HIDDEN SPRINGS PATH    STANDARD PACIFIC OF TEXAS   TERAVISTA         10/1/2007
15108   4100 BLUFFSIDE LANE         STANDARD PACIFIC OF TEXAS   TERAVISTA         10/1/2007
15109   1700 STONEHAVEN LANE        STANDARD PACIFIC OF TEXAS   TERAVISTA         10/1/2007
15110   10428 BIG THICKET DRIVE     STANDARD PACIFIC OF TEXAS   PARKSIDE          10/2/2007
15111   807 RIPPERTON RUN           STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    10/2/2007
15112   810 RIPPERTON RUN           STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    10/2/2007
15113   3447 CORTES PLACE           STANDARD PACIFIC OF TEXAS   PALOMA LAKE       10/2/2007
15114   631 BASIE BEND              STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    10/2/2007
15115   2404 NATIONAL PARK BLVD.    STANDARD PACIFIC OF TEXAS   PARKSIDE          10/2/2007
15116   541 BAYOU BEND              STANDARD PACIFIC OF TEXAS   WHISPERING HOLL   10/2/2007
15117   804 RIPPERTON RUN           STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    10/2/2007
15118   805 RIPPERTON RUN           STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    10/2/2007
15119   10509 CHANNEL ISLAND DR.    STANDARD PACIFIC OF TEXAS   PARKSIDE          10/8/2007
15120   1210 RHONDSTAT RUN          STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    10/8/2007
15121   10108 ANAHUAC TRAIL         STANDARD PACIFIC OF TEXAS   PARKSIDE          10/8/2007
15122   161 CHALK DRAW COURT        STANDARD PACIFIC OF TEXAS   WHISPERING HOLL   10/8/2007
15123   185 BAYOU BEND              STANDARD PACIFIC OF TEXAS   WHISPERING HOLL   10/9/2007


                                                                                              275
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 283 of 1053 PageID:
                                    17848

15124   604 BASIE BEND              STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    10/11/2007
15125   602 BASIE BEND              STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    10/11/2007
15126   10501 BIG THICKET DRIVE     STANDARD PACIFIC OF TEXAS   PARKSIDE          10/12/2007
15127   12304 ALCANZA DRIVE         STANDARD PACIFIC OF TEXAS   MERIDIAN          10/12/2007
15128   10317 CHANNEL ISLAND DR.    STANDARD PACIFIC OF TEXAS   PARKSIDE          10/15/2007
15129   613 BASIE BEND              STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    10/15/2007
15130   619 BASIE BEND              STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    10/15/2007
15131   2108 TOM MILLER STREET      STANDARD PACIFIC OF TEXAS   MUELLER           10/15/2007
15132   2012 TOM MILLER STREET      STANDARD PACIFIC OF TEXAS   MUELLER           10/15/2007
15133   2100 TOM MILLER STREET      STANDARD PACIFIC OF TEXAS   MUELLER           10/15/2007
15134   2808 DIDDLEY COVE           STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    10/16/2007
15135   2617 NATIONAL PARK DRIVE    STANDARD PACIFIC OF TEXAS   PARKSIDE          10/16/2007
15136   280 COLD SPRING             STANDARD PACIFIC OF TEXAS   MEADOWS AT BU     10/17/2007
15137   1723 STONEHAVEN TRAIL       STANDARD PACIFIC OF TEXAS   TERAVISTA         10/18/2007
15138   10224 BIG THICKET DRIVE     STANDARD PACIFIC OF TEXAS   PARKSIDE          10/18/2007
15139   2809 RAMBLER VALLEY DR.     STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    10/19/2007
15140   131 WILD WIND COVE          STANDARD PACIFIC OF TEXAS   WHISPERING HOLL   10/19/2007
15141   640 MIDDLE CREEK DRIVE      STANDARD PACIFIC OF TEXAS   WHISPERING HOLL   10/19/2007
15142   10109 ANAHUAC TRAIL         STANDARD PACIFIC OF TEXAS   PARKSIDE          10/23/2007
15143   2811 RAMBLER VALLEY DRIVE   STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    10/25/2007
15144   710 MIDDLE CREEK DRIVE      STANDARD PACIFIC OF TEXAS   WHISPERING HOLL   10/26/2007
15145   2112 TOM MILLER STREET      STANDARD PACIFIC OF TEXAS   MUELLER           10/29/2007
15146   2200 TOM MILLER STREET      STANDARD PACIFIC OF TEXAS   MUELLER           10/29/2007
15147   2204 TOM MILLER STREET      STANDARD PACIFIC OF TEXAS   MUELLER           10/29/2007
15148   2104 TOM MILLER STREET      STANDARD PACIFIC OF TEXAS   MUELLER           10/30/2007
15149   820 RIPPERTON RUN           STANDARD PACIFIC OF TEXAS   CYPRESS CANYON     11/1/2007
15150   151 CHALK DRAW COURT        STANDARD PACIFIC OF TEXAS   WHISPERING HOLL    11/1/2007
15151   615 BASIE BEND              STANDARD PACIFIC OF TEXAS   CYPRESS CANYON     11/1/2007
15152   3444 CORTES PLACE           STANDARD PACIFIC OF TEXAS   PALOMA LAKE        11/5/2007
15153   10513 CHANNEL ISLAND        STANDARD PACIFIC OF TEXAS   PARKSIDE           11/5/2007
15154   2208 TOM MILLER STREET      STANDARD PACIFIC OF TEXAS   MUELLER            11/5/2007
15155   12312 ALCANZA DRIVE         STANDARD PACIFIC OF TEXAS   MERIDIAN           11/6/2007
15156   1921 ANTONE STREET          STANDARD PACIFIC OF TEXAS   MUELLER            11/6/2007
15157   1929 ANTONE STREET          STANDARD PACIFIC OF TEXAS   MUELLER            11/7/2007
15158   1937 ANTONE STREET          STANDARD PACIFIC OF TEXAS   MUELLER            11/7/2007
15159   1925 ANTONE STREET          STANDARD PACIFIC OF TEXAS   MUELLER            11/7/2007
15160   1941 ANTONE STREET          STANDARD PACIFIC OF TEXAS   MUELLER            11/7/2007
15161   1933 ANTONE STREET          STANDARD PACIFIC OF TEXAS   MUELLER            11/7/2007
15162   611 BASIE BEND              STANDARD PACIFIC OF TEXAS   CYPRESS CANYON     11/8/2007
15163   1717 STONEHAVEN LANE        STANDARD PACIFIC OF TEXAS   TERAVISTA          11/8/2007
15164   1912 TOM MILLER STREET      STANDARD PACIFIC OF TEXAS   MUELLER            11/8/2007
15165   621 BASIE BEND              STANDARD PACIFIC OF TEXAS   CYPRESS CANYON     11/9/2007
15166   171 TRANQUILITY MOUNTAIN    STANDARD PACIFIC OF TEXAS   MEADOWS AT BU      11/9/2007
15167   421 HOT SPRING VALLEY       STANDARD PACIFIC OF TEXAS   MEADOWS AT BU      11/9/2007
15168   461 HOT SPRING VALLEY       STANDARD PACIFIC OF TEXAS   MEADOWS AT BU      11/9/2007
15169   607 BASIE BEND              STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    11/12/2007
15170   610 BASIE BEND              STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    11/12/2007
15171   2800 DIDDLEY COVE           STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    11/12/2007
15172   606 BASIE BEND              STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    11/13/2007
15173   183 TRANQUILITY MOUNTAIN    STANDARD PACIFIC OF TEXAS   MEADOWS AT BU     11/14/2007
15174   193 TRANQUILITY MTN.        STANDARD PACIFIC OF TEXAS   MEADOWS AT BU     11/14/2007
15175   2001 ANTONE STREET          STANDARD PACIFIC OF TEXAS   MUELLER           11/14/2007
15176   2005 ANTONE STREET          STANDARD PACIFIC OF TEXAS   MUELLER           11/14/2007
15177   2009 ANTONE STREET          STANDARD PACIFIC OF TEXAS   MUELLER           11/14/2007
15178   2013 ANTONE STREET          STANDARD PACIFIC OF TEXAS   MUELLER           11/15/2007


                                                                                               276
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 284 of 1053 PageID:
                                    17849

15179   10521 CHANNEL ISLAND       STANDARD PACIFIC OF TEXAS   PARKSIDE          11/16/2007
15180   140 LILLIE ROBYN LANE      STANDARD PACIFIC OF TEXAS   WHISPERING HOLL   11/16/2007
15181   521 BAYOU BEND DRIVE       STANDARD PACIFIC OF TEXAS   WHISPERING HOLL   11/16/2007
15182   3440 CORTES PLACE          STANDARD PACIFIC OF TEXAS   PALOMA LAKE       11/16/2007
15183   130 LILLIE ROBYN LANE      STANDARD PACIFIC OF TEXAS   WHISPERING HOLL   11/16/2007
15184   609 BASIE BEND             STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    11/19/2007
15185   531 MIDDLE CREEK DRIVE     STANDARD PACIFIC OF TEXAS   WHISPERING HOLL   11/20/2007
15186   912 RIPPERTON RUN          STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    11/20/2007
15187   605 BASIE BEND             STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    11/26/2007
15188   130 MYSTIC SHADOW LANE     STANDARD PACIFIC OF TEXAS   WHISPERING HOLL   11/27/2007
15189   2017 ANTONE STREET         STANDARD PACIFIC OF TEXAS   MUELLER           11/28/2007
15190   171 SERENE HOLLOW          STANDARD PACIFIC OF TEXAS   WHISPERING HOLL   11/29/2007
15191   1694 GREENSIDE TRAIL       STANDARD PACIFIC OF TEXAS   TERAVISTA         11/30/2007
15192   2801 CHECKER DRIVE         STANDARD PACIFIC OF TEXAS   CYPRESS CANYON     12/3/2007
15193   2823 ANGELINA DRIVE        STANDARD PACIFIC OF TEXAS   PALOMA LAKE        12/3/2007
15194   1802 GREENSIDE TRAIL       STANDARD PACIFIC OF TEXAS   TERAVISTA          12/5/2007
15195   1617 HIDDEN SPRINGS PATH   STANDARD PACIFIC OF TEXAS   TERAVISTA          12/5/2007
15196   441 HOT SPRING VALLEY      STANDARD PACIFIC OF TEXAS   MEADOWS AT BU      12/7/2007
15197   809 RIPPERTON RUN          STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    12/10/2007
15198   1804 GREENSIDE TRAIL       STANDARD PACIFIC OF TEXAS   TERAVISTA         12/11/2007
15199   1625 HIDDEN SPRINGS PATH   STANDARD PACIFIC OF TEXAS   TERAVISTA         12/11/2007
15200   1612 HIDDEN SPRINGS PATH   STANDARD PACIFIC OF TEXAS   TERAVISTA         12/11/2007
15201   1613 HIDDEN SPRINGS PATH   STANDARD PACIFIC OF TEXAS   TERAVISTA         12/11/2007
15202   1800 GREENSIDE TRAIL       STANDARD PACIFIC OF TEXAS   TERAVISTA         12/11/2007
15203   4000 PINCKNEY STREET       STANDARD PACIFIC OF TEXAS   MUELLER           12/13/2007
15204   2021 ANTONE STREET         STANDARD PACIFIC OF TEXAS   MUELLER           12/13/2007
15205   4004 PINCKNEY STREET       STANDARD PACIFIC OF TEXAS   MUELLER           12/13/2007
15206   4001 CAMACHO STREET        STANDARD PACIFIC OF TEXAS   MUELLER           12/13/2007
15207   603 BASIE BEND             STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    12/14/2007
15208   451 HOT SPRING VALLEY      STANDARD PACIFIC OF TEXAS   MEADOWS AT BU     12/14/2007
15209   1645 HIDDEN SPRINGS PATH   STANDARD PACIFIC OF TEXAS   TERAVISTA         12/14/2007
15210   4017 CAMACHO STREET        STANDARD PACIFIC OF TEXAS   MUELLER           12/17/2007
15211   4013 CAMACHO STREET        STANDARD PACIFIC OF TEXAS   MUELLER           12/17/2007
15212   10517 CHANNEL ISLAND       STANDARD PACIFIC OF TEXAS   PARKSIDE          12/18/2007
15213   2032 ANTONE STREET         STANDARD PACIFIC OF TEXAS   MUELLER           12/18/2007
15214   2020 ANTONE STREET         STANDARD PACIFIC OF TEXAS   MUELLER           12/18/2007
15215   4021 CAMACHO STREET        STANDARD PACIFIC OF TEXAS   MUELLER           12/18/2007
15216   2008 ANTONE STREET         STANDARD PACIFIC OF TEXAS   MUELLER           12/19/2007
15217   431 HOT SPRING VALLEY      STANDARD PACIFIC OF TEXAS   MEADOWS AT BU     12/26/2007
15218   735 MIDDLE CREEK DRIVE     STANDARD PACIFIC OF TEXAS   WHISPERING HOLL   12/26/2007
15219   2815 ANGELINA DRIVE        STANDARD PACIFIC OF TEXAS   PALOMA LAKE       12/31/2007
15220   2809 SCOTIA BLUFF LOOP     ** USE 1400(D.R.HORTON)     BAUERLE RANCH 2     1/3/2007
15221   16520 BROADBAY DRIVE       ** USE 1400(D.R.HORTON)     AVERY RNCH EAST     1/4/2007
15222   11601 VIA GRANDE DRIVE     ** USE 1400(D.R.HORTON)     ALTA MIRA          1/10/2007
15223   11608 VIA GRANDE DRIVE     ** USE 1400(D.R.HORTON)     ALTA MIRA          1/11/2007
15224   16428 BROADBAY DRIVE       ** USE 1400(D.R.HORTON)     AVERY RNCH EAST    1/29/2007
15225   9724 RIAS WAY              ** USE 1400(D.R.HORTON)     AVERY RNCH EAST    1/30/2007
15226   9729 RIAS WAY              ** USE 1400(D.R.HORTON)     AVERY RNCH EAST    1/30/2007
15227   11613 VIA GRANDE DRIVE     ** USE 1400(D.R.HORTON)     ALTA MIRA           2/7/2007
15228   9812 RIAS WAY              ** USE 1400(D.R.HORTON)     AVERY RNCH EAST     2/9/2007
15229   11804 VIA GRANDE DRIVE     ** USE 1400(D.R.HORTON)     ALTA MIRA          2/13/2007
15230   11709 VIA GRANDE DRIVE     ** USE 1400(D.R.HORTON)     ALTA MIRA          2/15/2007
15231   11712 VIA GRANDE DRIVE     ** USE 1400(D.R.HORTON)     ALTA MIRA          2/15/2007
15232   9921 LISI ANNE DRIVE       ** USE 1400(D.R.HORTON)     AVERY RNCH EAST    2/15/2007
15233   9716 RIAS WAY              ** USE 1400(D.R.HORTON)     AVERY RNCH EAST     3/6/2007


                                                                                              277
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 285 of 1053 PageID:
                                    17850

15234   9813 RIAS WAY              ** USE 1400(D.R.HORTON)    AVERY RNCH EAST    3/9/2007
15235   11808 VIA GRANDE DRIVE     ** USE 1400(D.R.HORTON)    ALTA MIRA         3/21/2007
15236   16429 BROADBAY DRIVE       ** USE 1400(D.R.HORTON)    AVERY RNCH EAST   3/22/2007
15237   11821 VIA GRANDE DRIVE     ** USE 1400(D.R.HORTON)    ALTA MIRA         3/22/2007
15238   9804 RIAS WAY              ** USE 1400(D.R.HORTON)    AVERY RNCH EAST   3/22/2007
15239   2825 SCOTIA BLUFF LOOP     ** USE 1400(D.R.HORTON)    BAUERLE RANCH 2    4/3/2007
15240   2617 ALSATIA DRIVE         ** USE 1400(D.R.HORTON)    BAUERLE RANCH 2    4/3/2007
15241   11621 VIA GRANDE DRIVE     ** USE 1400(D.R.HORTON)    ALTA MIRA          4/5/2007
15242   8117 LADERA VERDE DRIVE    ** USE 1400(D.R.HORTON)    ALTA MIRA          4/6/2007
15243   11500 VIA GRANDE DRIVE     ** USE 1400(D.R.HORTON)    ALTA MIRA         4/10/2007
15244   5705 SUNSET RIDGE          ** USE 1400(D.R.HORTON)    TRAVIS COUNTRY    4/11/2007
15245   2609 ALSATIA DRIVE         ** USE 1400(D.R.HORTON)    BAUERLE RANCH 2   4/12/2007
15246   9816 RIAS WAY              ** USE 1400(D.R.HORTON)    AVERY RNCH EAST   4/12/2007
15247   9701 RIAS WAY              ** USE 1400(D.R.HORTON)    AVERY RNCH EAST   4/13/2007
15248   11701 VIA GRANDE DRIVE     ** USE 1400(D.R.HORTON)    ALTA MIRA         4/16/2007
15249   2705 ALSATIA DRIVE         ** USE 1400(D.R.HORTON)    BAUERLE RANCH 2   4/19/2007
15250   8012 PAMPLONA VISTA COVE   ** USE 1400(D.R.HORTON)    ALTA MIRA         4/30/2007
15251   11812 VIA GRANDE DRIVE     ** USE 1400(D.R.HORTON)    ALTA MIRA         4/30/2007
15252   11813 VIA GRANDE DRIVE     ** USE 1400(D.R.HORTON)    ALTA MIRA         4/30/2007
15253   8112 TIERRA LINDA LANE     ** USE 1400(D.R.HORTON)    ALTA MIRA          5/1/2007
15254   8000 PAMPLONA VISTA COVE   ** USE 1400(D.R.HORTON)    ALTA MIRA          5/8/2007
15255   8105 TIERRA LINDA LANE     ** USE 1400(D.R.HORTON)    ALTA MIRA          5/8/2007
15256   11816 VIA GRANDE DRIVE     ** USE 1400(D.R.HORTON)    ALTA MIRA          5/8/2007
15257   2605 ALSATIA DRIVE         ** USE 1400(D.R.HORTON)    BAUERLE RANCH 2    5/8/2007
15258   11801 VIA GRANDE DRIVE     ** USE 1400(D.R.HORTON)    ALTA MIRA          5/8/2007
15259   11824 VIA GRANDE DRIVE     ** USE 1400(D.R.HORTON)    ALTA MIRA         5/11/2007
15260   11700 VIA GRANDE DRIVE     ** USE 1400(D.R.HORTON)    ALTA MIRA         5/18/2007
15261   11504 VIA GRANDE DRIVE     ** USE 1400(D.R.HORTON)    ALTA MIRA         5/21/2007
15262   2601 ALSATIA DRIVE         ** USE 1400(D.R.HORTON)    BAUERLE RANCH 2   5/21/2007
15263   2621 ALSATIA DRIVE         ** USE 1400(D.R.HORTON)    BAUERLE RANCH 2   5/22/2007
15264   2813 SCOTIA BLUFF LOOP     ** USE 1400(D.R.HORTON)    BAUERLE RANCH 2    6/4/2007
15265   11620 VIA GRANDE DRIVE     ** USE 1400(D.R.HORTON)    ALTA MIRA         6/15/2007
15266   11825 VIA GRANDE DRIVE     ** USE 1400(D.R.HORTON)    ALTA MIRA         6/15/2007
15267   8104 TIERRA LINDA          ** USE 1400(D.R.HORTON)    ALTA MIRA         6/18/2007
15268   11828 VIA GRANDE DRIVE     ** USE 1400(D.R.HORTON)    ALTA MIRA         6/28/2007
15269   11412 VIA GRANDE DRIVE     ** USE 1400(D.R.HORTON)    ALTA MIRA         6/28/2007
15270   11420 VIA GRANDE DRIVE     ** USE 1400(D.R.HORTON)    ALTA MIRA          7/9/2007
15271   11800 VIA GRANDE DRIVE     ** USE 1400(D.R.HORTON)    ALTA MIRA         7/11/2007
15272   11704 VIA GRANDE DRIVE     ** USE 1400(D.R.HORTON)    ALTA MIRA         7/16/2007
15273   8108 TIERRA LINDA LANE     ** USE 1400(D.R.HORTON)    ALTA MIRA         7/16/2007
15274   11805 VIA GRANDE DRIVE     ** USE 1400(D.R.HORTON)    ALTA MIRA         7/17/2007
15275   11817 VIA GRANDE DRIVE     ** USE 1400(D.R.HORTON)    ALTA MIRA         7/23/2007
15276   11809 VIA GRANDE DRIVE     ** USE 1400(D.R.HORTON)    ALTA MIRA         7/23/2007
15277   2821 SCOTIA BLUFF LOOP     ** USE 1400(D.R.HORTON)    BAUERLE RANCH 2    8/1/2007
15278   8100 TIERRA LINDA LANE     ** USE 1400(D.R.HORTON)    ALTA MIRA          8/2/2007
15279   11508 VIA GRANDE DRIVE     ** USE 1400(D.R.HORTON)    ALTA MIRA         9/14/2007
15280   7016 DESTINY HILLS DRIVE   GREG LEACH                 DESTINY HILLS     2/21/2007
15281   13001 ZEN GARDENS WAY      ALOHA HOMES, INC.          STEINER RANCH     2/22/2007
15282   13000 ZEN GARDENS WAY      ALOHA HOMES, INC.          STEINER RANCH      3/7/2007
15283   110 PECOS COURT            MILESTONE BUILDERS         GEORGETOWN        8/21/2007
15284   4907 ROSE QUARTZ DRIVE     HORTON - KILLEEN/TEMPLE/   WHITE ROCK EST     1/2/2007
15285   6107 BLAYNEY DRIVE         HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         1/4/2007
15286   6104 BLAYNEY DRIVE         HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         1/4/2007
15287   4512 DONEGAL BAY COURT     HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         1/5/2007
15288   4503 CAUSEWAY COURT        HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         1/5/2007


                                                                                            278
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 286 of 1053 PageID:
                                    17851

15289   405 WEEPING WILLOW DRIVE    HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS    1/10/2007
15290   9812 COW PAGE COURT         HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS    1/12/2007
15291   4604 GOLDEN GATE DRIVE      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        1/24/2007
15292   4511 DONEGAL BAY COURT      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        1/24/2007
15293   9731 COW PAGE COURT         HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS    1/30/2007
15294   2207 MEMORY LANE            HORTON - KILLEEN/TEMPLE/   SAVANNAH HEIGHT   1/30/2007
15295   5801 MOSAIC TRAIL           HORTON - KILLEEN/TEMPLE/   WHITE ROCK EST     2/1/2007
15296   214 LOTTIE LANE             HORTON - KILLEEN/TEMPLE/   SAVANNAH HEIGHT    2/1/2007
15297   6813 AQUAMARINE DRIVE       HORTON - KILLEEN/TEMPLE/   WHITE ROCK EST     2/1/2007
15298   223 MEMORY LANE             HORTON - KILLEEN/TEMPLE/   SAVANNAH HEIGHT    2/2/2007
15299   4506 DONEGAL BAY COURT      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         2/8/2007
15300   5303 BIRMINGHAM DRIVE       HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2     2/8/2007
15301   4207 AUBURN DRIVE           HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         2/9/2007
15302   4505 DONEGAL BAY COURT      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        2/14/2007
15303   4610 CAUSEWAY COURT         HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        2/14/2007
15304   4504 CAUSEWAY COURT         HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        2/14/2007
15305   5901 MOSAIC TRAIL           HORTON - KILLEEN/TEMPLE/   WHITE ROCK EST    2/16/2007
15306   205 SCARLET LANE            HORTON - KILLEEN/TEMPLE/   SAVANNAH HEIGHT   2/20/2007
15307   4408 CAUSEWAY COURT         HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        2/20/2007
15308   432 WEEPING WILLOW DR       HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS    2/21/2007
15309   329 BIG TIMBER DRIVE        HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS    2/21/2007
15310   320 BIG TIMBER DRIVE        HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS    2/21/2007
15311   324 PEANUT DRIVE            HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS    2/22/2007
15312   420 WEEPING WILLOW DRIVE    HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS    2/22/2007
15313   328 PEANUT DRIVE            HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS    2/22/2007
15314   4413 DONEGAL BAY COURT      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        2/23/2007
15315   4906 ROSE QUARTZ DRIVE      HORTON - KILLEEN/TEMPLE/   WHITE ROCK EST    2/23/2007
15316   4602 DONEGAL BAY COURT      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        2/23/2007
15317   4503 DONEGAL BAY COURT      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        2/27/2007
15318   4407 GOLDEN GATE DRIVE      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        2/27/2007
15319   6715 AQUAMARINE DRIVE       HORTON - KILLEEN/TEMPLE/   WHITE ROCK EST     3/2/2007
15320   6717 AQUAMARINE DRIVE       HORTON - KILLEEN/TEMPLE/   WHITE ROCK EST     3/2/2007
15321   9723 COW PAGE COURT         HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS     3/5/2007
15322   4504 DONEGAL BAY COURT      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         3/5/2007
15323   4506 GOLDEN GATE DRIVE      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         3/8/2007
15324   4600 GOLDEN GATE DRIVE      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         3/9/2007
15325   4512 CAUSEWAY COURT         HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         3/9/2007
15326   4608 SYDNEY HARBOUR COURT   HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         3/9/2007
15327   6111 BLAYNEY DRIVE          HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         3/9/2007
15328   4410 CAUSEWAY COURT         HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         3/9/2007
15329   5508 BIRMINGHAM DRIVE       HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2    3/12/2007
15330   207 MEMORY LANE             HORTON - KILLEEN/TEMPLE/   SAVANNAH HEIGHT   3/12/2007
15331   6108 BLAYNEY DRIVE          HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        3/16/2007
15332   5709 DRYSTONE LANE          HORTON - KILLEEN/TEMPLE/   WHITE ROCK EST    3/21/2007
15333   4500 CAUSEWAY COURT         HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        3/21/2007
15334   4502 CAUSEWAY COURT         HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        3/21/2007
15335   5703 COBALT LANE            HORTON - KILLEEN/TEMPLE/   WHITE ROCK EST    3/21/2007
15336   5112 CAUSEWAY COURT         HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        3/22/2007
15337   9811 RIVER LAND COURT       HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS    3/22/2007
15338   5113 CAUSEWAY COURT         HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        3/22/2007
15339   6803 AQUAMARINE DRIVE       HORTON - KILLEEN/TEMPLE/   WHITE ROCK EST    3/26/2007
15340   5807 MOSAIC TRAIL           HORTON - KILLEEN/TEMPLE/   WHITE ROCK EST    3/26/2007
15341   6719 AQUAMARINE DRIVE       HORTON - KILLEEN/TEMPLE/   WHITE ROCK EST    3/26/2007
15342   219 MEMORY LANE             HORTON - KILLEEN/TEMPLE/   SAVANNAH HEIGHT   3/27/2007
15343   4510 DONEGAL BAY COURT      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        3/27/2007


                                                                                             279
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 287 of 1053 PageID:
                                    17852

15344   206 LOTTIE LANE            HORTON - KILLEEN/TEMPLE/   SAVANNAH HEIGHT   3/27/2007
15345   2208 ISABELLE DRIVE        HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N     3/30/2007
15346   6305 NESSY DRIVE           HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         4/5/2007
15347   6309 NESSY DRIVE           HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         4/5/2007
15348   428 WEEPING WILLOW DRIVE   HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS     4/5/2007
15349   6301 NESSY DRIVE           HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         4/9/2007
15350   6209 NESSY DRIVE           HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         4/9/2007
15351   325 PEANUT DRIVE           HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS     4/9/2007
15352   433 WEEPING WILLOW DRIVE   HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS     4/9/2007
15353   6303 NESSY DRIVE           HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        4/10/2007
15354   4902 SODALITE COURT        HORTON - KILLEEN/TEMPLE/   WHITE ROCK EST    4/10/2007
15355   4900 SODALITE COURT        HORTON - KILLEEN/TEMPLE/   WHITE ROCK EST    4/10/2007
15356   4601 DONEGAL BAY COURT     HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        4/10/2007
15357   4507 DONEGAL BAY COURT     HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        4/10/2007
15358   5207 DONEGAL BAY COURT     HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        4/13/2007
15359   4413 CAUSEWAY COURT        HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        4/13/2007
15360   4500 DONEGAL BAY COURT     HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        4/13/2007
15361   4411 CAUSEWAY COURT        HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        4/13/2007
15362   5201 DONEGAL BAY COURT     HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        4/13/2007
15363   5205 DONEGAL BAY COURT     HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        4/17/2007
15364   203 MEMORY LANE            HORTON - KILLEEN/TEMPLE/   SAVANNAH HEIGHT   4/18/2007
15365   9815 RIVER LAND COURT      HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS    4/18/2007
15366   310 PEANUT DRIVE           HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS    4/18/2007
15367   4903 SELENITE COURT        HORTON - KILLEEN/TEMPLE/   WHITE ROCK EST    4/19/2007
15368   6801 AQUAMARINE DRIVE      HORTON - KILLEEN/TEMPLE/   WHITE ROCK EST    4/19/2007
15369   6811 AQUAMARINE DRIVE      HORTON - KILLEEN/TEMPLE/   WHITE ROCK EST    4/19/2007
15370   332 PEANUT DRIVE           HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS    4/19/2007
15371   9815 COW PAGE COURT        HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS    4/19/2007
15372   409 WEEPING WILLOW DRIVE   HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS    4/19/2007
15373   4300 CESSNOCK DRIVE        HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        4/20/2007
15374   6205 BLAYNEY DRIVE         HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        4/20/2007
15375   6202 BLAYNEY DRIVE         HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        4/20/2007
15376   207 SCARLET LANE           HORTON - KILLEEN/TEMPLE/   SAVANNAH HEIGHT   4/23/2007
15377   4502 DONEGAL BAY COURT     HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        4/23/2007
15378   4605 DONEGAL BAY COURT     HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        4/23/2007
15379   5201 CAUSEWAY COURT        HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        4/26/2007
15380   5305 BIRMINGHAM DRIVE      HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2    4/26/2007
15381   5200 CAUSEWAY COURT        HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        4/26/2007
15382   4506 CAUSEWAY COURT        HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        4/26/2007
15383   4302 CESSNOCK DRIVE        HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        4/26/2007
15384   4501 DONEGAL BAY COURT     HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        4/26/2007
15385   4708 DONEGAL BAY COURT     HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        4/30/2007
15386   2203 ISABELLE DRIVE        HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N     4/30/2007
15387   5413 BIRMINGHAM DRIVE      HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2     5/2/2007
15388   6307 NESSY DRIVE           HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         5/2/2007
15389   4412 CAUSEWAY COURT        HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         5/2/2007
15390   4905 ROSE QUARTZ DRIVE     HORTON - KILLEEN/TEMPLE/   WHITE ROCK EST     5/3/2007
15391   2209 MEMORY LANE           HORTON - KILLEEN/TEMPLE/   SAVANNAH HEIGHT    5/3/2007
15392   4409 CAUSEWAY COURT        HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         5/3/2007
15393   4407 CAUSEWAY COURT        HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         5/3/2007
15394   4412 DONEGAL BAY COURT     HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         5/3/2007
15395   4410 DONEGAL BAY COURT     HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         5/3/2007
15396   4411 DONEGAL BAY COURT     HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         5/3/2007
15397   4903 ROSE QUARTZ DRIVE     HORTON - KILLEEN/TEMPLE/   WHITE ROCK EST     5/7/2007
15398   4304 CESSNOCK DRIVE        HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        5/11/2007


                                                                                            280
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 288 of 1053 PageID:
                                    17853

15399   215 MEMORY LANE          HORTON - KILLEEN/TEMPLE/   SAVANNAH HEIGHT   5/11/2007
15400   2304 ISABELLE DRIVE      HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N     5/14/2007
15401   2302 ISABELLE DRIVE      HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N     5/14/2007
15402   4904 SODALITE COURT      HORTON - KILLEEN/TEMPLE/   WHITE ROCK EST    5/15/2007
15403   6805 AQUAMARINE DRIVE    HORTON - KILLEEN/TEMPLE/   WHITE ROCK EST    5/15/2007
15404   4910 ROSE QUARTZ DRIVE   HORTON - KILLEEN/TEMPLE/   WHITE ROCK EST    5/15/2007
15405   6102 CHARLOTTE LANE      HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2    5/16/2007
15406   6201 EMILIE LANE         HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2    5/16/2007
15407   5200 GOLDEN GATE DRIVE   HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        5/17/2007
15408   6206 BLAYNEY DRIVE       HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        5/17/2007
15409   5300 GOLDEN GATE DRIVE   HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        5/17/2007
15410   5009 GOLDEN GATE DRIVE   HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        5/21/2007
15411   5304 GOLDEN GATE DRIVE   HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        5/21/2007
15412   6206 NESSY DRIVE         HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        5/22/2007
15413   6815 AQUAMARINE DRIVE    HORTON - KILLEEN/TEMPLE/   WHITE ROCK EST    5/22/2007
15414   6709 AQUAMARINE DRIVE    HORTON - KILLEEN/TEMPLE/   WHITE ROCK EST    5/22/2007
15415   6809 AQUAMARINE DRIVE    HORTON - KILLEEN/TEMPLE/   WHITE ROCK EST    5/22/2007
15416   9727 COW PAGE COURT      HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS    5/25/2007
15417   6807 AQUAMARINE DRIVE    HORTON - KILLEEN/TEMPLE/   WHITE ROCK EST    5/30/2007
15418   208 PEANUT DRIVE         HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS    5/30/2007
15419   321 PEANUT DRIVE         HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS    5/30/2007
15420   319 PEANUT DRIVE         HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS    5/30/2007
15421   216 PEANUT DRIVE         HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS    5/30/2007
15422   5416 BIRMINGHAM DRIVE    HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2    5/31/2007
15423   248 SCARLET LANE         HORTON - KILLEEN/TEMPLE/   SAVANNAH HEIGHT    6/1/2007
15424   5418 BIRMINGHAM DRIVE    HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2     6/1/2007
15425   6707 AQUAMARINE DRIVE    HORTON - KILLEEN/TEMPLE/   WHITE ROCK EST     6/5/2007
15426   5500 BIRMINGHAM DRIVE    HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2     6/5/2007
15427   323 PEANUT DRIVE         HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS     6/6/2007
15428   124 PEANUT DRIVE         HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS     6/6/2007
15429   9804 RIVER LAND COURT    HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS     6/6/2007
15430   5506 BIRMINGHAM DRIVE    HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2     6/7/2007
15431   2215 MEMORY LANE         HORTON - KILLEEN/TEMPLE/   SAVANNAH HEIGHT    6/7/2007
15432   5422 BIRMINGHAM DRIVE    HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2     6/7/2007
15433   5203 DONEGAL BAY COURT   HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        6/11/2007
15434   5204 SYDNEY HARBOUR      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        6/11/2007
15435   6213 NESSY DRIVE         HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        6/12/2007
15436   6204 BLAYNEY DRIVE       HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        6/12/2007
15437   5414 BIRMINGHAM DRIVE    HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2    6/12/2007
15438   5420 BIRMINGHAM DRIVE    HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2    6/12/2007
15439   6211 NESSY DRIVE         HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        6/13/2007
15440   2207 VERNICE DRIVE       HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N     6/13/2007
15441   5208 GOLDEN GATE DRIVE   HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        6/13/2007
15442   2304 GRIFFIN DRIVE       HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N     6/13/2007
15443   5207 GOLDEN GATE DRIVE   HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        6/13/2007
15444   2205 VERNICE DRIVE       HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N     6/13/2007
15445   2203 GRIFFIN DRIVE       HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N     6/13/2007
15446   2201 VERNICE DRIVE       HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N     6/13/2007
15447   5107 GOLDEN GATE DRIVE   HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        6/14/2007
15448   6208 NESSY DRIVE         HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        6/14/2007
15449   2206 ISABELLE DRIVE      HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N     6/14/2007
15450   9807 COW PAGE COURT      HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS    6/14/2007
15451   9715 COW PAGE COURT      HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS    6/14/2007
15452   5402 GOLDEN GATE DRIVE   HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        6/15/2007
15453   5504 BIRMINGHAM DRIVE    HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2    6/15/2007


                                                                                          281
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 289 of 1053 PageID:
                                    17854

15454   4500 GOLDEN GATE DRIVE    HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        6/19/2007
15455   5315 BIRMINGHAM DRIVE     HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2    6/19/2007
15456   5303 GOLDEN GATE DRIVE    HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        6/21/2007
15457   2205 ISABELLE DRIVE       HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N     6/21/2007
15458   2202 ISABELLE DRIVE       HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N     6/21/2007
15459   2201 ISABELLE DRIVE       HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N     6/21/2007
15460   6201 BLAYNEY DRIVE        HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        6/21/2007
15461   2201 GRIFFIN DRIVE        HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N     6/22/2007
15462   7007 RICKEY DRIVE         HORTON - KILLEEN/TEMPLE/   VINEYARD          6/22/2007
15463   2205 GRIFFIN DRIVE        HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N     6/25/2007
15464   2204 ISABELLE DRIVE       HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N     6/25/2007
15465   5007 GOLDEN GATE DRIVE    HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        6/26/2007
15466   6301 EMILIE LANE          HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2    6/26/2007
15467   5409 BIRMINGHAM DRIVE     HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2    6/26/2007
15468   5411 BIRMINGHAM DRIVE     HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2    6/26/2007
15469   2201 MEMORY LANE          HORTON - KILLEEN/TEMPLE/   SAVANNAH HEIGHT   6/26/2007
15470   4905 SELENITE COURT       HORTON - KILLEEN/TEMPLE/   WHITE ROCK EST    6/28/2007
15471   4901 SELENITE COURT       HORTON - KILLEEN/TEMPLE/   WHITE ROCK EST    6/28/2007
15472   4900 SELENITE COURT       HORTON - KILLEEN/TEMPLE/   WHITE ROCK EST    6/28/2007
15473   6817 AQUAMARINE DRIVE     HORTON - KILLEEN/TEMPLE/   WHITE ROCK EST    6/29/2007
15474   6202 CHARLOTTE LANE       HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2    6/29/2007
15475   5306 GOLDEN GATE DRIVE    HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        6/29/2007
15476   6300 CHARLOTTE LANE       HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2     7/6/2007
15477   5407 BIRMINGHAM DRIVE     HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2    7/11/2007
15478   6210 NESSY DRIVE          HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        7/11/2007
15479   9804 COW PAGE COURT       HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS    7/16/2007
15480   9816 COW PAGE COURT       HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS    7/16/2007
15481   5404 GOLDEN GATE DRIVE    HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        7/17/2007
15482   5209 GOLDEN GATE DRIVE    HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        7/17/2007
15483   333 PEANUT DRIVE          HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS    7/17/2007
15484   6208 CHARLOTTE LANE       HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2    7/18/2007
15485   10172 CHINA CREEK DRIVE   HORTON - KILLEEN/TEMPLE/   WILLOW BEND       7/20/2007
15486   10176 CHINA CREEK DRIVE   HORTON - KILLEEN/TEMPLE/   WILLOW BEND       7/20/2007
15487   6405 SERENA LANE          HORTON - KILLEEN/TEMPLE/   SENDERO WA        7/20/2007
15488   5203 CAUSEWAY COURT       HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        7/23/2007
15489   2112 GRIFFIN DRIVE        HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N     7/23/2007
15490   9723 TULLY WEARY LANE     HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS    7/23/2007
15491   6509 CRYSTAL COURT        HORTON - KILLEEN/TEMPLE/   SENDERO WA        7/23/2007
15492   6408 CRYSTAL COURT        HORTON - KILLEEN/TEMPLE/   SENDERO WA        7/24/2007
15493   4204 CESSNOCK DRIVE       HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        7/26/2007
15494   6404 SERENA LANE          HORTON - KILLEEN/TEMPLE/   SENDERO WA        7/26/2007
15495   6400 SERENA LANE          HORTON - KILLEEN/TEMPLE/   SENDERO WA        7/26/2007
15496   4206 CESSNOCK DRIVE       HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        7/27/2007
15497   10132 IRONHORSE TRAIL     HORTON - KILLEEN/TEMPLE/   WILLOW BEND       7/30/2007
15498   6421 SERENA LANE          HORTON - KILLEEN/TEMPLE/   SENDERO WA        7/30/2007
15499   4207 TUMUT LANE           HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         8/1/2007
15500   4900 FLUORITE COURT       HORTON - KILLEEN/TEMPLE/   WHITE ROCK EST     8/1/2007
15501   4210 TUMUT LANE           HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         8/2/2007
15502   5502 BIRMINGHAM DRIVE     HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2     8/3/2007
15503   5109 GOLDEN GATE DRIVE    HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         8/3/2007
15504   4206 TUMUT LANE           HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         8/3/2007
15505   6409 SERENA LANE          HORTON - KILLEEN/TEMPLE/   SENDERO WA         8/7/2007
15506   6509 SERENA LANE          HORTON - KILLEEN/TEMPLE/   SENDERO WA         8/7/2007
15507   6408 SERENA LANE          HORTON - KILLEEN/TEMPLE/   SENDERO WA         8/7/2007
15508   10177 CHINA CREEK DRIVE   HORTON - KILLEEN/TEMPLE/   WILLOW BEND        8/7/2007


                                                                                           282
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 290 of 1053 PageID:
                                    17855

15509   10109 ORCHID LANE          HORTON - KILLEEN/TEMPLE/   WILLOW BEND       8/7/2007
15510   4208 TUMUT LANE            HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        8/8/2007
15511   6407 BRIDGEWOOD DRIVE      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        8/8/2007
15512   4209 TUMUT LANE            HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        8/8/2007
15513   10204 SALEM WAY            HORTON - KILLEEN/TEMPLE/   WILLOW BEND       8/8/2007
15514   10108 PARKER SPRINGS DR    HORTON - KILLEEN/TEMPLE/   WILLOW BEND       8/8/2007
15515   4300 TUMUT LANE            HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        8/9/2007
15516   4302 TUMUT LANE            HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        8/9/2007
15517   4304 TUMUT LANE            HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD       8/10/2007
15518   6413 BRIDGEWOOD DRIVE      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD       8/10/2007
15519   6402 BLAYNEY DRIVE         HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD       8/10/2007
15520   4204 TUMUT LANE            HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD       8/14/2007
15521   5309 GOLDEN GATE DRIVE     HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD       8/15/2007
15522   6109 BLAYNEY DRIVE         HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD       8/15/2007
15523   412 WEEPING WILLOW DRIVE   HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS   8/16/2007
15524   9730 TULLY WEARY LANE      HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS   8/16/2007
15525   212 PEANUT DRIVE           HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS   8/16/2007
15526   4201 TUMUT LANE            HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD       8/20/2007
15527   9731 TULLY WEARY LANE      HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS   8/21/2007
15528   9816 TULLY WEARY LANE      HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS   8/21/2007
15529   6206 CHARLOTTE DRIVE       HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2   8/21/2007
15530   9803 TULLY WEARY LANE      HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS   8/24/2007
15531   5401 BIRMINGHAM DRIVE      HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2   8/24/2007
15532   5301 BIRMINGHAM DRIVE      HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2   8/24/2007
15533   5223 BIRMINGHAM DRIVE      HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2   8/24/2007
15534   6101 EMILIE LANE           HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2   8/24/2007
15535   9715 TULLY WEARY LANE      HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS   8/24/2007
15536   424 WEEPING WILLOW DRIVE   HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS   8/27/2007
15537   6409 BRIDGEWOOD DRIVE      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD       8/29/2007
15538   5307 GOLDEN GATE DRIVE     HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD       8/29/2007
15539   9811 TULLY WEARY LANE      HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS   8/30/2007
15540   417 WEEPING WILLOW DRIVE   HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS   8/30/2007
15541   5213 BIRMINGHAM DRIVE      HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2    9/6/2007
15542   5217 BIRMINGHAM DRIVE      HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2    9/6/2007
15543   6212 CHARLOTTE LANE        HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2    9/6/2007
15544   5219 BIRMINGHAM DRIVE      HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2    9/6/2007
15545   6112 CHARLOTTE LANE        HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2    9/6/2007
15546   5321 BIRMINGHAM DRIVE      HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2   9/11/2007
15547   6207 EMILIE LANE           HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2   9/11/2007
15548   6416 TIERRA DRIVE          HORTON - KILLEEN/TEMPLE/   SENDERO WA       9/14/2007
15549   6413 TIERRA DRIVE          HORTON - KILLEEN/TEMPLE/   SENDERO WA       9/14/2007
15550   6420 TIERRA DRIVE          HORTON - KILLEEN/TEMPLE/   SENDERO WA       9/14/2007
15551   6421 TIERRA DRIVE          HORTON - KILLEEN/TEMPLE/   SENDERO WA       9/14/2007
15552   337 PEANUT DRIVE           HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS   9/17/2007
15553   9913 TULLY WEARY LANE      HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS   9/17/2007
15554   6404 TIERRA DRIVE          HORTON - KILLEEN/TEMPLE/   SENDERO WA       9/18/2007
15555   6528 TIERRA DRIVE          HORTON - KILLEEN/TEMPLE/   SENDERO WA       9/18/2007
15556   6409 TIERRA DRIVE          HORTON - KILLEEN/TEMPLE/   SENDERO WA       9/18/2007
15557   6500 TIERRA DRIVE          HORTON - KILLEEN/TEMPLE/   SENDERO WA       9/18/2007
15558   6204 CHARLOTTE LANE        HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2   9/19/2007
15559   9727 TULLY WEARY LANE      HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS   9/21/2007
15560   6416 MUNDO DRIVE           HORTON - KILLEEN/TEMPLE/   SENDERO WA       9/21/2007
15561   6508 MUNDO DRIVE           HORTON - KILLEEN/TEMPLE/   SENDERO WA       9/21/2007
15562   6417 MUNDO DRIVE           HORTON - KILLEEN/TEMPLE/   SENDERO WA       9/21/2007
15563   6512 TIERRA DRIVE          HORTON - KILLEEN/TEMPLE/   SENDERO WA       9/21/2007


                                                                                           283
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 291 of 1053 PageID:
                                    17856

15564   6405 COLD WATER DRIVE      HORTON - KILLEEN/TEMPLE/   SENDERO WA         9/25/2007
15565   6508 TIERRA DRIVE          HORTON - KILLEEN/TEMPLE/   SENDERO WA         9/25/2007
15566   6532 MUNDO DRIVE           HORTON - KILLEEN/TEMPLE/   SENDERO WA         9/25/2007
15567   6524 MUNDO DRIVE           HORTON - KILLEEN/TEMPLE/   SENDERO WA         9/25/2007
15568   10129 CHINA CREEK DRIVE    HORTON - KILLEEN/TEMPLE/   WILLOW BEND        9/26/2007
15569   4211 TUMUT LANE            HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         10/2/2007
15570   6113 BLAYNEY DRIVE         HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         10/2/2007
15571   5405 BIRMINGHAM CIRCLE     HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2     10/2/2007
15572   6108 EMILIE LANE           HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2     10/5/2007
15573   6100 CHARLOTTE LANE        HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2     10/5/2007
15574   6106 CHARLOTTE LANE        HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2     10/5/2007
15575   5307 BIRMINGHAM DRIVE      HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2     10/5/2007
15576   6209 EMILIE LANE           HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2     10/5/2007
15577   6509 MUNDO DRIVE           HORTON - KILLEEN/TEMPLE/   SENDERO WA         10/9/2007
15578   6524 TIERRA DRIVE          HORTON - KILLEEN/TEMPLE/   SENDERO WA         10/9/2007
15579   336 PEANUT DRIVE           HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS    10/10/2007
15580   6424 TIERRA DRIVE          HORTON - KILLEEN/TEMPLE/   SENDERO WA        10/10/2007
15581   9820 TULLY WEARY LANE      HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS    10/10/2007
15582   6501 TIERRA DRIVE          HORTON - KILLEEN/TEMPLE/   SENDERO WA        10/10/2007
15583   6209 BLAYNEY DRIVE         HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        10/11/2007
15584   6504 MUNDO DRIVE           HORTON - KILLEEN/TEMPLE/   SENDERO WA        10/11/2007
15585   4303 TUMUT LANE            HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        10/11/2007
15586   6500 MUNDO DRIVE           HORTON - KILLEEN/TEMPLE/   SENDERO WA        10/11/2007
15587   6516 MUNDO DRIVE           HORTON - KILLEEN/TEMPLE/   SENDERO WA        10/12/2007
15588   421 WEEPING WILLOW DRIVE   HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS    10/15/2007
15589   6211 BLAYNEY DRIVE         HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        10/15/2007
15590   6203 EMILIE LANE           HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2    10/16/2007
15591   6211 EMILIE LANE           HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2    10/16/2007
15592   6210 CHARLOTTE LANE        HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2    10/16/2007
15593   6301 BLAYNEY DRIVE         HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        10/16/2007
15594   5305 GOLDEN GATE DRIVE     HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        10/16/2007
15595   6213 BLAYNEY DRIVE         HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        10/16/2007
15596   4305 TUMUT LANE            HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        10/19/2007
15597   425 WEEPING WILLOW DRIVE   HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS    10/19/2007
15598   9728 RIVERLAND COURT       HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS    10/19/2007
15599   5512 BIRMINGHAM DRIVE      HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2    10/23/2007
15600   6200 CHARLOTTE LANE        HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2    10/23/2007
15601   5323 BIRMINGHAM DRIVE      HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2    10/23/2007
15602   5313 BIRMINGHAM DRIVE      HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2    10/23/2007
15603   216 BIG TIMBER DRIVE       HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS    10/23/2007
15604   6528 MUNDO DRIVE           HORTON - KILLEEN/TEMPLE/   SENDERO WA        10/24/2007
15605   6411 BRIDGEWOOD DRIVE      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        10/24/2007
15606   2202 RYAN DRIVE            HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N     10/24/2007
15607   2003 GRIFFIN DRIVE         HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N     10/24/2007
15608   2001 GRIFFIN DRIVE         HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N     10/24/2007
15609   2109 ISABELLE DRIVE        HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N     10/24/2007
15610   1905 GRIFFIN DRIVE         HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N     10/24/2007
15611   5205 GOLDEN GATE DRIVE     HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        10/25/2007
15612   6100 EMILIE LANE           HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2    10/25/2007
15613   2203 MEMORY LANE           HORTON - KILLEEN/TEMPLE/   SAVANNAH HEIGHT   10/25/2007
15614   4901 SODALITE COURT        HORTON - KILLEEN/TEMPLE/   WHITE ROCK EST    10/25/2007
15615   5600 DRYSTONE LANE         HORTON - KILLEEN/TEMPLE/   WHITE ROCK EST    10/25/2007
15616   6520 MUNDO DRIVE           HORTON - KILLEEN/TEMPLE/   SENDERO WA        10/26/2007
15617   6420 MUNDO DRIVE           HORTON - KILLEEN/TEMPLE/   SENDERO WA        10/26/2007
15618   6703 AQUAMARINE DRIVE      HORTON - KILLEEN/TEMPLE/   WHITE ROCK EST    10/26/2007


                                                                                             284
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 292 of 1053 PageID:
                                    17857

15619   6705 AQUAMARINE DRIVE      HORTON - KILLEEN/TEMPLE/   WHITE ROCK EST   10/26/2007
15620   6205 EMILIE LANE           HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2   10/30/2007
15621   4903 SODALITE COURT        HORTON - KILLEEN/TEMPLE/   WHITE ROCK EST   10/30/2007
15622   6425 TIERRA DRIVE          HORTON - KILLEEN/TEMPLE/   SENDERO WA       10/31/2007
15623   6409 COLD WATER DRIVE      HORTON - KILLEEN/TEMPLE/   SENDERO WA       10/31/2007
15624   5301 GOLDEN GATE DRIVE     HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        11/1/2007
15625   5221 BIRMINGHAM CIRCLE     HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2    11/1/2007
15626   9730 RIVER LAND COURT      HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS    11/1/2007
15627   10136 IRONHORSE TRAIL      HORTON - KILLEEN/TEMPLE/   WILLOW BEND       11/2/2007
15628   4904 ROSE QUARTZ DRIVE     HORTON - KILLEEN/TEMPLE/   WHITE ROCK EST    11/5/2007
15629   4904 SELENITE COURT        HORTON - KILLEEN/TEMPLE/   WHITE ROCK EST    11/5/2007
15630   10161 CHINA CREEK DRIVE    HORTON - KILLEEN/TEMPLE/   WILLOW BEND       11/5/2007
15631   5215 BIRMINGHAM CIRCLE     HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2    11/5/2007
15632   6536 MUNDO DRIVE           HORTON - KILLEEN/TEMPLE/   SENDERO WA        11/5/2007
15633   10144 CHINA CREEK DRIVE    HORTON - KILLEEN/TEMPLE/   WILLOW BEND       11/6/2007
15634   9909 TULLY WEARY LANE      HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS    11/6/2007
15635   6405 BRIDGEWOOD DRIVE      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        11/6/2007
15636   9811 COW PAGE COURT        HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS    11/6/2007
15637   9816 RIVER LAND COURT      HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS    11/6/2007
15638   9804 TULLY WEARY LANE      HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS    11/6/2007
15639   4903 FLUORITE COURT        HORTON - KILLEEN/TEMPLE/   WHITE ROCK EST    11/6/2007
15640   4901 FLUORITE COURT        HORTON - KILLEEN/TEMPLE/   WHITE ROCK EST    11/6/2007
15641   10269 SALEM WAY            HORTON - KILLEEN/TEMPLE/   WILLOW BEND       11/6/2007
15642   10125 BARTON CREEK DRIVE   HORTON - KILLEEN/TEMPLE/   WILLOW BEND       11/7/2007
15643   6400 NESSY DRIVE           HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        11/8/2007
15644   4301 TUMUT LANE            HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        11/8/2007
15645   5202 GOLDEN GATE DRIVE     HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        11/8/2007
15646   6412 TIERRA DRIVE          HORTON - KILLEEN/TEMPLE/   SENDERO WA        11/9/2007
15647   2005 GRIFFIN DRIVE         HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N     11/9/2007
15648   2203 VERNICE DRIVE         HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N     11/9/2007
15649   1903 GRIFFIN DRIVE         HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N     11/9/2007
15650   2202 GRIFFIN DRIVE         HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N     11/9/2007
15651   6608 MUNDO DRIVE           HORTON - KILLEEN/TEMPLE/   SENDERO WA       11/12/2007
15652   6501 BRIDGEWOOD DRIVE      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD       11/13/2007
15653   2107 ISABELLE DRIVE        HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N    11/13/2007
15654   2103 ISABELLE DRIVE        HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N    11/13/2007
15655   2105 ISABELLE DRIVE        HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N    11/13/2007
15656   9718 TULLY WEARY LANE      HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS   11/14/2007
15657   5319 BIRMINGHAM CIRCLE     HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2   11/14/2007
15658   5311 BIRMINGHAM CIRCLE     HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2   11/14/2007
15659   5309 BIRMINGHAM DRIVE      HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2   11/14/2007
15660   9807 TULLY WEARY LANE      HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS   11/14/2007
15661   6300 EMILIE LANE           HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2   11/15/2007
15662   10205 SALEM COURT          HORTON - KILLEEN/TEMPLE/   WILLOW BEND      11/15/2007
15663   10133 BARTON CREEK DRIVE   HORTON - KILLEEN/TEMPLE/   WILLOW BEND      11/15/2007
15664   6613 AQUAMARINE DRIVE      HORTON - KILLEEN/TEMPLE/   WHITE ROCK EST   11/15/2007
15665   6611 AQUAMARINE DRIVE      HORTON - KILLEEN/TEMPLE/   WHITE ROCK EST   11/15/2007
15666   5403 BIRMINGHAM CIRCLE     HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2   11/16/2007
15667   6701 AQUAMARINE DRIVE      HORTON - KILLEEN/TEMPLE/   WHITE ROCK EST   11/16/2007
15668   6213 MELANIE DRIVE         HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2   11/16/2007
15669   6213 EMILIE LANE           HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2   11/16/2007
15670   413 WEEPING WILLOW DRIVE   HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS   11/19/2007
15671   4212 TUMUT LANE            HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD       11/20/2007
15672   2006 RYAN DRIVE            HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N    11/20/2007
15673   5317 BIRMINGHAM CIRCLE     HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2   11/21/2007


                                                                                            285
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 293 of 1053 PageID:
                                    17858

15674   429 WEEPING WILLOW DRIVE   HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS    11/29/2007
15675   2304 RYAN DRIVE            HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N     11/29/2007
15676   4212 CESSNOCK DRIVE        HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        11/30/2007
15677   6113 EMILIE LANE           HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2     12/3/2007
15678   6110 CHARLOTTE LANE        HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2     12/3/2007
15679   6501 COSTA DRIVE           HORTON - KILLEEN/TEMPLE/   SENDERO WA         12/4/2007
15680   4202 TUMUT LANE            HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         12/4/2007
15681   6403 BRIDGEWOOD DRIVE      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         12/4/2007
15682   5204 GOLDEN GATE DRIVE     HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         12/4/2007
15683   5206 GOLDEN GATE DRIVE     HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         12/4/2007
15684   6512 MUNDO DRIVE           HORTON - KILLEEN/TEMPLE/   SENDERO WA         12/5/2007
15685   203 SCARLET LANE           HORTON - KILLEEN/TEMPLE/   SAVANNAH HEIGHT    12/5/2007
15686   9719 COW PAGE COURT        HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS     12/5/2007
15687   9808 TULLY WEARY LANE      HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS     12/5/2007
15688   9722 TULLY WEARY LANE      HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS     12/5/2007
15689   6212 EMILIE LANE           HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2     12/5/2007
15690   6208 EMILIE LANE           HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2     12/5/2007
15691   2306 GRIFFIN DRIVE         HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N      12/5/2007
15692   2302 GRIFFIN DRIVE         HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N      12/5/2007
15693   5606 DRYSTONE LANE         HORTON - KILLEEN/TEMPLE/   WHITE ROCK EST     12/6/2007
15694   10193 CHINA CREEK DRIVE    HORTON - KILLEEN/TEMPLE/   WILLOW BEND        12/7/2007
15695   6509 TIERRA DRIVE          HORTON - KILLEEN/TEMPLE/   SENDERO WA        12/10/2007
15696   6521 TIERRA DRIVE          HORTON - KILLEEN/TEMPLE/   SENDERO WA        12/10/2007
15697   6533 MUNDO DRIVE           HORTON - KILLEEN/TEMPLE/   SENDERO WA        12/10/2007
15698   6517 MUNDO DRIVE           HORTON - KILLEEN/TEMPLE/   SENDERO WA        12/10/2007
15699   6525 MUNDO DRIVE           HORTON - KILLEEN/TEMPLE/   SENDERO WA        12/10/2007
15700   2208 GRIFFIN DRIVE         HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N     12/17/2007
15701   9716 TULLY WEARY LANE      HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS    12/18/2007
15702   6601 MUNDO DRIVE           HORTON - KILLEEN/TEMPLE/   SENDERO WA        12/20/2007
15703   6202 EMILIE LANE           HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2    12/20/2007
15704   6110 EMILIE LANE           HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2    12/20/2007
15705   6612 MUNDO DRIVE           HORTON - KILLEEN/TEMPLE/   SENDERO WA        12/21/2007
15706   1906 GRIFFIN DRIVE         HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N     12/21/2007
15707   407 WEEPING WILLOW DRIVE   HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS    12/28/2007
15708   6400 TIERRA DRIVE          HORTON - KILLEEN/TEMPLE/   SENDERO WA        12/31/2007
15709   10192 CHINA CREEK DRIVE    HORTON - KILLEEN/TEMPLE/   WILLOW BEND       12/31/2007
15710   11529 VIRIDIAN WAY         PREPETITION MERCEDES       CIRCLE C RANCH      1/3/2007
15711   11501 VIRIDIAN WAY         PREPETITION MERCEDES       CIRCLE C RANCH      1/9/2007
15712   1019 SUNFLOWER TRAIL       PREPETITION MERCEDES       SUNSET VALLEY      1/11/2007
15713   1021 SUNFLOWER TRAIL       PREPETITION MERCEDES       SUNSET VALLEY      1/11/2007
15714   1017 SUNFLOWER TRAIL       PREPETITION MERCEDES       SUNSET VALLEY      1/11/2007
15715   12508 MEMORIAL PARK        PREPETITION MERCEDES       STEINER RANCH      1/11/2007
15716   11605 SUN GLASS DRIVE      PREPETITION MERCEDES       SHADOW GLEN        1/12/2007
15717   2721 HIGHLAND TRAIL        PREPETITION MERCEDES       CRYSTAL FALLS      1/29/2007
15718   2719 HIGHLAND TRAIL        PREPETITION MERCEDES       CRYSTAL FALLS      1/29/2007
15719   1026 SUNFLOWER TRAIL       PREPETITION MERCEDES       SUNSET VALLEY      1/30/2007
15720   13708 LONG SHADOW DRIVE    PREPETITION MERCEDES       SHADOW GLEN         2/5/2007
15721   358 CLARENCE COURT         PREPETITION MERCEDES       CULLEN COUNTRY      2/6/2007
15722   270 SALLE AVENUE           PREPETITION MERCEDES       CULLEN COUNTRY      2/6/2007
15723   414 CLARENCE COURT         PREPETITION MERCEDES       CULLEN COUNTRY      2/6/2007
15724   281 SALLE AVENUE           PREPETITION MERCEDES       CULLEN COUNTRY     2/13/2007
15725   12332 CENTRAL PARK         PREPETITION MERCEDES       STEINER RANCH      2/13/2007
15726   1904 MISTY RIDGE           PREPETITION MERCEDES       CRYSTAL FALLS      2/14/2007
15727   1802 MISTY RIDGE           PREPETITION MERCEDES       CRYSTAL FALLS      2/14/2007
15728   1912 MISTY RIDGE           PREPETITION MERCEDES       CRYSTAL FALLS      2/15/2007


                                                                                             286
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 294 of 1053 PageID:
                                    17859

15729   1906 MISTY RIDGE          PREPETITION MERCEDES   CRYSTAL FALLS    2/15/2007
15730   11417 VIRIDIAN WAY        PREPETITION MERCEDES   CIRCLE C RANCH   2/16/2007
15731   7509 MAGENTA LANE         PREPETITION MERCEDES   CIRCLE C RANCH   2/20/2007
15732   2200 GOLDEN GATE PARK     PREPETITION MERCEDES   STEINER RANCH    2/21/2007
15733   2216 GOLDEN GATE PARK     PREPETITION MERCEDES   STEINER RANCH    2/26/2007
15734   2501 GOLDEN GATE PARK     PREPETITION MERCEDES   STEINER RANCH     3/5/2007
15735   1914 MISTY RIDGE          PREPETITION MERCEDES   CRYSTAL FALLS     3/5/2007
15736   2508 GOLDEN GATE PARK     PREPETITION MERCEDES   STEINER RANCH     3/8/2007
15737   1038 SUNFLOWER TRAIL      PREPETITION MERCEDES   SUNSET VALLEY    3/21/2007
15738   7000 VIRIDIAN LANE        PREPETITION MERCEDES   CIRCLE C RANCH   3/26/2007
15739   2316 GOLDEN GATE PARK     PREPETITION MERCEDES   STEINER RANCH     4/3/2007
15740   2600 GOLDEN GATE PARK     PREPETITION MERCEDES   STEINER RANCH    4/20/2007
15741   13717 LONG SHADOW         PREPETITION MERCEDES   SHADOW GLEN      4/23/2007
15742   269 SALLE AVENUE          PREPETITION MERCEDES   CULLEN COUNTRY   4/24/2007
15743   1047 SUNFLOWER TRAIL      PREPETITION MERCEDES   SUNSET VALLEY    4/25/2007
15744   2221 GOLDEN GATE PARK     PREPETITION MERCEDES   STEINER RANCH    4/27/2007
15745   12317 CENTRAL PARK        PREPETITION MERCEDES   STEINER RANCH    4/27/2007
15746   208 EAST LANE             PREPETITION MERCEDES   MANOR             5/9/2007
15747   2401 GOLDEN GATE PARK     PREPETITION MERCEDES   STEINER RANCH    5/10/2007
15748   2209 GOLDEN GATE PARK     PREPETITION MERCEDES   STEINER RANCH    5/14/2007
15749   1913 MISTY RIDGE          PREPETITION MERCEDES   CRYSTAL FALLS    5/16/2007
15750   1804 MISTY RIDGE          PREPETITION MERCEDES   CRYSTAL FALLS    5/16/2007
15751   2212 GOLDEN GATE PARK     PREPETITION MERCEDES   STEINER RANCH    5/18/2007
15752   1051 SUNFLOWER TRAIL      PREPETITION MERCEDES   SUNSET VALLEY    5/24/2007
15753   1049 SUNFLOWER TRAIL      PREPETITION MERCEDES   SUNSET VALLEY    5/24/2007
15754   13716 GLEN MARK DRIVE     PREPETITION MERCEDES   SHADOW GLEN      5/24/2007
15755   1044 SUNFLOWER TRAIL      PREPETITION MERCEDES   SUNSET VALLEY    5/29/2007
15756   12604 LEE PARK LANE       PREPETITION MERCEDES   STEINER RANCH    5/30/2007
15757   12600 MONTEREY PATH       PREPETITION MERCEDES   STEINER RANCH    5/30/2007
15758   312 PALO ALTO WAY         PREPETITION MERCEDES   STEINER RANCH     6/4/2007
15759   147 SHELF ROCK ROAD       PREPETITION MERCEDES   RIM ROCK          6/7/2007
15760   13709 FIELD STREAM LANE   PREPETITION MERCEDES   SHADOW GLEN      6/12/2007
15761   2118 GARLIC CREEK DRIVE   PREPETITION MERCEDES   GARLIC CREEK     6/12/2007
15762   2128 GARLIC CREEK DRIVE   PREPETITION MERCEDES   GARLIC CREEK     6/12/2007
15763   7425 MAGENTA LANE         PREPETITION MERCEDES   CIRCLE C RANCH   6/13/2007
15764   1057 SUNFLOWER TRAIL      PREPETITION MERCEDES   SUNSET VALLEY    6/13/2007
15765   1053 SUNFLOWER TRAIL      PREPETITION MERCEDES   SUNSET VALLEY    6/18/2007
15766   13825 FIELD STREAM LANE   PREPETITION MERCEDES   SHADOW GLEN      6/19/2007
15767   1910 CROSS DRAW           PREPETITION MERCEDES   CRYSTAL FALLS    6/21/2007
15768   1050 SUNFLOWER TRAIL      PREPETITION MERCEDES   SUNSET VALLEY    6/22/2007
15769   13805 GLEN MARK DRIVE     PREPETITION MERCEDES   SHADOW GLEN      6/26/2007
15770   1046 SUNFLOWER TRAIL      PREPETITION MERCEDES   SUNSET VALLEY    6/26/2007
15771   1042 SUNFLOWER TRAIL      PREPETITION MERCEDES   SUNSET VALLEY     7/9/2007
15772   2706 SUN MOUNTAIN         PREPETITION MERCEDES   CRYSTAL FALLS    7/10/2007
15773   312 EL SOCORRO LANE       PREPETITION MERCEDES   STEINER RANCH    7/10/2007
15774   12625 MONTEREY PATH       PREPETITION MERCEDES   STEINER RANCH    7/10/2007
15775   1902 MISTY RIDGE          PREPETITION MERCEDES   CRYSTAL FALLS    7/10/2007
15776   1170 HEEP RUN             PREPETITION MERCEDES   GARLIC CREEK     7/13/2007
15777   1148 HEEP RUN             PREPETITION MERCEDES   GARLIC CREEK     7/13/2007
15778   13816 LONG SHADOW DRIVE   PREPETITION MERCEDES   SHADOW GLEN      7/16/2007
15779   11725 SUN GLASS DRIVE     PREPETITION MERCEDES   SHADOW GLEN      7/16/2007
15780   1915 MISTY RIDGE          PREPETITION MERCEDES   CRYSTAL FALLS    7/18/2007
15781   1920 CROSS DRAW           PREPETITION MERCEDES   CRYSTAL FALLS    7/19/2007
15782   1922 MISTY RIDGE          PREPETITION MERCEDES   CRYSTAL FALLS    7/21/2007
15783   2217 GOLDEN GATE PARK     PREPETITION MERCEDES   STEINER RANCH    7/23/2007


                                                                                      287
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 295 of 1053 PageID:
                                    17860

15784   2505 GOLDEN GATE PARK      PREPETITION MERCEDES   STEINER RANCH    7/23/2007
15785   13829 FIELD STREAM LANE    PREPETITION MERCEDES   SHADOW GLEN      7/24/2007
15786   1113 HEEP RUN              PREPETITION MERCEDES   GARLIC CREEK     7/24/2007
15787   1160 HEEP RUN              PREPETITION MERCEDES   GARLIC CREEK     7/24/2007
15788   13809 FIELD STREAM LANE    PREPETITION MERCEDES   SHADOW GLEN      7/25/2007
15789   329 EL SOCORRO LANE        PREPETITION MERCEDES   STEINER RANCH     8/7/2007
15790   1048 SUNFLOWER TRAIL       PREPETITION MERCEDES   SUNSET VALLEY     8/9/2007
15791   1060 SUNFLOWER TRAIL       PREPETITION MERCEDES   SUNSET VALLEY     8/9/2007
15792   1056 SUNFLOWER TRAIL       PREPETITION MERCEDES   SUNSET VALLEY     8/9/2007
15793   13817 GLEN MARK DRIVE      PREPETITION MERCEDES   SHADOW GLEN      8/10/2007
15794   1138 HEEP RUN              PREPETITION MERCEDES   GARLIC CREEK     8/14/2007
15795   1917 MISTY RIDGE           PREPETITION MERCEDES   CRYSTAL FALLS    8/14/2007
15796   2711 SUN MOUNTAIN          PREPETITION MERCEDES   CRYSTAL FALLS    8/15/2007
15797   1913 CROSS DRAW            PREPETITION MERCEDES   CRYSTAL FALLS    8/17/2007
15798   598 SHELF ROCK ROAD        PREPETITION MERCEDES   RIM ROCK         8/17/2007
15799   566 SHELF ROCK ROAD        PREPETITION MERCEDES   RIM ROCK         8/17/2007
15800   241 SHELF ROCK ROAD        PREPETITION MERCEDES   RIM ROCK         8/17/2007
15801   265 SHELF ROCK ROAD        PREPETITION MERCEDES   RIM ROCK         8/17/2007
15802   629 SHELF ROCK ROAD        PREPETITION MERCEDES   RIM ROCK         8/17/2007
15803   1055 SUNFLOWER TRAIL       PREPETITION MERCEDES   SUNSET VALLEY    8/22/2007
15804   1067 SUNFLOWER TRAIL       PREPETITION MERCEDES   SUNSET VALLEY    8/24/2007
15805   12609 MONTEREY PATH        PREPETITION MERCEDES   STEINER RANCH    8/24/2007
15806   216 EL SOCORRO LANE        PREPETITION MERCEDES   STEINER RANCH    8/28/2007
15807   1277 HEEP RUN              PREPETITION MERCEDES   GARLIC CREEK     8/28/2007
15808   13713 FIELD STREAM LANE    PREPETITION MERCEDES   SHADOW GLEN      8/30/2007
15809   13805 FIELD STREAM         PREPETITION MERCEDES   SHADOW GLEN      8/30/2007
15810   1918 CROSS DRAW            PREPETITION MERCEDES   CRYSTAL FALLS     9/4/2007
15811   2001 CROSS DRAW            PREPETITION MERCEDES   CRYSTAL FALLS     9/4/2007
15812   1921 CROSS DRAW            PREPETITION MERCEDES   CRYSTAL FALLS     9/5/2007
15813   325 EL SOCORRO LANE        PREPETITION MERCEDES   STEINER RANCH    9/10/2007
15814   2521 GOLDEN GATE PARK      PREPETITION MERCEDES   STEINER RANCH    9/10/2007
15815   11509 SUN GLASS DRIVE      PREPETITION MERCEDES   SHADOW GLEN      9/13/2007
15816   1058 SUNFLOWER TRAIL       PREPETITION MERCEDES   SUNSET VALLEY    9/17/2007
15817   225 CLIFTON MOORE STREET   PREPETITION MERCEDES   GARLIC CREEK     9/18/2007
15818   1267 HEEP RUN              PREPETITION MERCEDES   GARLIC CREEK     9/20/2007
15819   1139 HEEP RUN              PREPETITION MERCEDES   GARLIC CREEK     9/20/2007
15820   1400 TALLY LOOP            PREPETITION MERCEDES   GARLIC CREEK     9/20/2007
15821   220 EL SOCORRO LANE        PREPETITION MERCEDES   STEINER RANCH    9/24/2007
15822   1084 HEEP RUN              PREPETITION MERCEDES   GARLIC CREEK     9/25/2007
15823   1919 MISTY RIDGE           PREPETITION MERCEDES   CRYSTAL FALLS    9/28/2007
15824   1412 TALLY LOOP            PREPETITION MERCEDES   GARLIC CREEK     10/8/2007
15825   13713 LONG SHADOW DRIVE    PREPETITION MERCEDES   SHADOW GLEN     10/11/2007
15826   13824 LONG SHADOW DRIVE    PREPETITION MERCEDES   SHADOW GLEN     10/11/2007
15827   1062 HEEP RUN              PREPETITION MERCEDES   GARLIC CREEK    10/16/2007
15828   128 CLIFTON MOORE STREET   PREPETITION MERCEDES   GARLIC CREEK    10/16/2007
15829   1127 HEEP RUN              PREPETITION MERCEDES   GARLIC CREEK    10/16/2007
15830   135 JAY GOULD WAY          PREPETITION MERCEDES   GARLIC CREEK    10/16/2007
15831   1920 MISTY RIDGE           PREPETITION MERCEDES   CRYSTAL FALLS   10/16/2007
15832   324 PALO ALTO WAY          PREPETITION MERCEDES   STEINER RANCH   10/23/2007
15833   2800 CENTENNIAL OLYMPIC    PREPETITION MERCEDES   STEINER RANCH   10/23/2007
15834   2712 SUN MOUNTAIN          PREPETITION MERCEDES   CRYSTAL FALLS   10/24/2007
15835   2722 SUN MOUNTAIN          PREPETITION MERCEDES   CRYSTAL FALLS   10/29/2007
15836   313 EL SOCORRO LANE        PREPETITION MERCEDES   STEINER RANCH    11/2/2007
15837   2704 SUN MOUNTAIN          PREPETITION MERCEDES   CRYSTAL FALLS    11/8/2007
15838   115 JAY GOULD WAY          PREPETITION MERCEDES   GARLIC CREEK    11/15/2007


                                                                                       288
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 296 of 1053 PageID:
                                    17861

15839   1072 HEEP RUN               PREPETITION MERCEDES        GARLIC CREEK    11/15/2007
15840   2713 SUN MOUNTAIN           PREPETITION MERCEDES        CRYSTAL FALLS   11/15/2007
15841   1062 SUNFLOWER TRAIL        PREPETITION MERCEDES        SUNSET VALLEY   12/11/2007
15842   113 TARBOX BROWN DRIVE      PREPETITION MERCEDES        GARLIC CREEK    12/18/2007
15843   4016 HARVEY PENNICK DRIVE   DUC LE                      FOREST CREEK      6/6/2007
15844   129 FARM HOUSE ROAD         HOMES BY AVI (TEXAS), LP    BLANCO VISTA     4/17/2007
15845   125 FARM HOUSE ROAD         HOMES BY AVI (TEXAS), LP    BLANCO VISTA     4/17/2007
15846   133 FARM HOUSE ROAD         HOMES BY AVI (TEXAS), LP    BLANCO VISTA      6/4/2007
15847   113 OLD SETTLERS DRIVE      HOMES BY AVI (TEXAS), LP    BLANCO VISTA      6/7/2007
15848   129 OLD SETTLERS DRIVE      HOMES BY AVI (TEXAS), LP    BLANCO VISTA      6/7/2007
15849   117 OLD SETTLERS DRIVE      HOMES BY AVI (TEXAS), LP    BLANCO VISTA      6/7/2007
15850   1223 TOM SAWYER             HOMES BY AVI (TEXAS), LP    SAWYER RANCH     6/11/2007
15851   121 OLD SETTLERS DRIVE      HOMES BY AVI (TEXAS), LP    BLANCO VISTA      8/7/2007
15852   109 OLD SETTLERS DRIVE      HOMES BY AVI (TEXAS), LP    BLANCO VISTA      8/7/2007
15853   101 OLD SETTLERS DRIVE      HOMES BY AVI (TEXAS), LP    BLANCO VISTA      8/9/2007
15854   130 SPLIT RAIL DRIVE        HOMES BY AVI (TEXAS), LP    BLANCO VISTA     8/13/2007
15855   134 FENCE LINE DRIVE        HOMES BY AVI (TEXAS), LP    BLANCO VISTA    12/10/2007
15856   2040 HAWTHORNE LOOP         ALTA VISTA CUSTOM HOMES,    RIM ROCK          6/7/2007
15857   13308 COLETO CREEK          TAYLOR MORRISON OF TEXAS,   STEINER RANCH    2/21/2007
15858   13416 COLETO CREEK          TAYLOR MORRISON OF TEXAS,   STEINER RANCH    2/28/2007
15859   11905 GRANITE BAY PLACE     TAYLOR MORRISON OF TEXAS,   STEINER RANCH     3/1/2007
15860   13613 COLETO CREEK          TAYLOR MORRISON OF TEXAS,   STEINER RANCH     3/7/2007
15861   13321 COLETO CREEK          TAYLOR MORRISON OF TEXAS,   STEINER RANCH    3/23/2007
15862   13301 COLETO CREEK          TAYLOR MORRISON OF TEXAS,   STEINER RANCH    3/28/2007
15863   1209 RED OAK VALLEY CT.     TAYLOR MORRISON OF TEXAS,   STEINER RANCH    4/11/2007
15864   11929 GRANITE BAY PLACE     TAYLOR MORRISON OF TEXAS,   STEINER RANCH    4/17/2007
15865   13221 COLETO CREEK          TAYLOR MORRISON OF TEXAS,   STEINER RANCH    4/19/2007
15866   12400 CALISTOGA WAY         TAYLOR MORRISON OF TEXAS,   STEINER RANCH    4/19/2007
15867   12404 CALISTOGA WAY         TAYLOR MORRISON OF TEXAS,   STEINER RANCH    4/20/2007
15868   12604 CALISTOGA WAY         TAYLOR MORRISON OF TEXAS,   STEINER RANCH    4/25/2007
15869   1204 HAWKS CANYON           TAYLOR MORRISON OF TEXAS,   STEINER RANCH     5/4/2007
15870   11812 GRANITE BAY PLACE     TAYLOR MORRISON OF TEXAS,   STEINER RANCH     5/8/2007
15871   12608 CALISTOGA WAY         TAYLOR MORRISON OF TEXAS,   STEINER RANCH     5/8/2007
15872   11801 GRANITE BAY PLACE     TAYLOR MORRISON OF TEXAS,   STEINER RANCH     5/8/2007
15873   12612 CALISTOGA WAY         TAYLOR MORRISON OF TEXAS,   STEINER RANCH    5/11/2007
15874   12616 CALISTOGA WAY         TAYLOR MORRISON OF TEXAS,   STEINER RANCH    5/11/2007
15875   11925 GRANITE BAY PLACE     TAYLOR MORRISON OF TEXAS,   STEINER RANCH    5/15/2007
15876   1200 HAWKS CANYON           TAYLOR MORRISON OF TEXAS,   STEINER RANCH    5/17/2007
15877   11908 GRANITE BAY PLACE     TAYLOR MORRISON OF TEXAS,   STEINER RANCH    5/17/2007
15878   13408 COLETO CREEK TRAIL    TAYLOR MORRISON OF TEXAS,   STEINER RANCH    5/22/2007
15879   13212 COLETO CREEK TRAIL    TAYLOR MORRISON OF TEXAS,   STEINER RANCH    5/22/2007
15880   11904 BRISTLEWOOD COVE      TAYLOR MORRISON OF TEXAS,   STEINER RANCH    5/30/2007
15881   11716 RED OAK VALLEY        TAYLOR MORRISON OF TEXAS,   STEINER RANCH     6/6/2007
15882   11721 RED OAK VALLEY        TAYLOR MORRISON OF TEXAS,   STEINER RANCH     6/7/2007
15883   2032 UNIVERSITY CLUB DR.    TAYLOR MORRISON OF TEXAS,   STEINER RANCH    6/18/2007
15884   11724 RED OAK VALLEY LANE   TAYLOR MORRISON OF TEXAS,   STEINER RANCH    6/21/2007
15885   1925 UNIVERSITY CLUB DR.    TAYLOR MORRISON OF TEXAS,   STEINER RANCH    6/21/2007
15886   12529 BELCARA PLACE         TAYLOR MORRISON OF TEXAS,   STEINER RANCH    6/21/2007
15887   12504 BELCARA PLACE         TAYLOR MORRISON OF TEXAS,   STEINER RANCH    6/22/2007
15888   1216 HAWKS CANYON           TAYLOR MORRISON OF TEXAS,   STEINER RANCH    6/25/2007
15889   11909 GRANITE BAY PLACE     TAYLOR MORRISON OF TEXAS,   STEINER RANCH    6/25/2007
15890   1301 HAWKS CANYON CIRCLE    TAYLOR MORRISON OF TEXAS,   STEINER RANCH    6/25/2007
15891   1909 UNIVERSITY CLUB DR.    TAYLOR MORRISON OF TEXAS,   STEINER RANCH    6/26/2007
15892   12616 BELCARA PLACE         TAYLOR MORRISON OF TEXAS,   STEINER RANCH     7/9/2007
15893   12505 BELCARA PLACE         TAYLOR MORRISON OF TEXAS,   STEINER RANCH    7/10/2007


                                                                                             289
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 297 of 1053 PageID:
                                    17862

15894   12525 BELCARA PLACE         TAYLOR MORRISON OF TEXAS,   STEINER RANCH      7/10/2007
15895   12700 BELCARA PLACE         TAYLOR MORRISON OF TEXAS,   STEINER RANCH      7/10/2007
15896   12509 BELCARA PLACE         TAYLOR MORRISON OF TEXAS,   STEINER RANCH      7/10/2007
15897   12516 BELCARA PLACE         TAYLOR MORRISON OF TEXAS,   STEINER RANCH      7/11/2007
15898   12512 BELCARA PLACE         TAYLOR MORRISON OF TEXAS,   STEINER RANCH      7/13/2007
15899   12600 CALISTOGA WAY         TAYLOR MORRISON OF TEXAS,   STEINER RANCH      7/17/2007
15900   312 CALISTOGA COURT         TAYLOR MORRISON OF TEXAS,   STEINER RANCH      7/17/2007
15901   12508 BELCARA PLACE         TAYLOR MORRISON OF TEXAS,   STEINER RANCH      7/17/2007
15902   308 CALISTOGA COURT         TAYLOR MORRISON OF TEXAS,   STEINER RANCH      7/17/2007
15903   12712 BELCARA PLACE         TAYLOR MORRISON OF TEXAS,   STEINER RANCH      7/18/2007
15904   12515 CALISTOGA WAY         TAYLOR MORRISON OF TEXAS,   STEINER RANCH      7/23/2007
15905   12601 CALISTOGA WAY         TAYLOR MORRISON OF TEXAS,   STEINER RANCH      7/23/2007
15906   12605 BELCARA PLACE         TAYLOR MORRISON OF TEXAS,   STEINER RANCH      7/23/2007
15907   13504 COLETO CREEK          TAYLOR MORRISON OF TEXAS,   STEINER RANCH      7/26/2007
15908   12509 CALISTOGA WAY         TAYLOR MORRISON OF TEXAS,   STEINER RANCH      7/31/2007
15909   1216 RED OAK VALLEY         TAYLOR MORRISON OF TEXAS,   STEINER RANCH       8/7/2007
15910   12620 BELCARA PLACE         TAYLOR MORRISON OF TEXAS,   STEINER RANCH       8/7/2007
15911   12705 BELCARA PLACE         TAYLOR MORRISON OF TEXAS,   STEINER RANCH       8/7/2007
15912   12605 CALISTOGA WAY         TAYLOR MORRISON OF TEXAS,   STEINER RANCH       8/7/2007
15913   1201 RED OAK VALLEY CT.     TAYLOR MORRISON OF TEXAS,   STEINER RANCH       8/9/2007
15914   1120 LAKEWOOD HILLS         TAYLOR MORRISON OF TEXAS,   STEINER RANCH      8/11/2007
15915   13500 COLETO CREEK TRAIL    TAYLOR MORRISON OF TEXAS,   STEINER RANCH      8/13/2007
15916   1212 RED OAK VALLEY COURT   TAYLOR MORRISON OF TEXAS,   STEINER RANCH      8/31/2007
15917   11733 RED OAK VALLEY        TAYLOR MORRISON OF TEXAS,   STEINER RANCH       9/7/2007
15918   12716 BELCARA PLACE         TAYLOR MORRISON OF TEXAS,   STEINER RANCH      9/20/2007
15919   13413 COLETO CREEK          TAYLOR MORRISON OF TEXAS,   STEINER RANCH      9/28/2007
15920   13417 COLETO CREEK          TAYLOR MORRISON OF TEXAS,   STEINER RANCH      10/1/2007
15921   12521 BELCARA PLACE         TAYLOR MORRISON OF TEXAS,   STEINER RANCH      10/3/2007
15922   12609 BELCARA PLACE         TAYLOR MORRISON OF TEXAS,   STEINER RANCH     10/17/2007
15923   1208 RED OAK VALLEY         TAYLOR MORRISON OF TEXAS,   STEINER RANCH     10/26/2007
15924   11813 GRANITE BAY PLACE     TAYLOR MORRISON OF TEXAS,   STEINER RANCH      11/7/2007
15925   11801 RANCHVIEW COURT       TAYLOR MORRISON OF TEXAS,   STEINER RANCH      11/9/2007
15926   11900 GRANITE BAY PLACE     TAYLOR MORRISON OF TEXAS,   STEINER RANCH     11/19/2007
15927   11824 GRANITE BAY PLACE     TAYLOR MORRISON OF TEXAS,   STEINER RANCH     11/19/2007
15928   1212 HAWKS CANYON CIRCLE    TAYLOR MORRISON OF TEXAS,   STEINER RANCH     11/30/2007
15929   .11809 RANCHVIEW COURT      TAYLOR MORRISON OF TEXAS,   STEINER RANCH     12/20/2007
15930   12508 CALISTOGA WAY         TAYLOR MORRISON OF TEXAS,   STEINER RANCH     12/27/2007
15931   375 CR 245 GEORGETOWN       LAKELINE CHURCH             GEORGETOWN          2/5/2007
15932   141 PARK PLACE              TEXAS HOME SERVICES         GABRIELS OVLOOK     3/2/2007
15933   1607 CHELSEA LANE           TRAVIS PEAK CONSTRUCTION,   TRAVIS HEIGHTS     6/11/2007
15934   1405 A&B BERGIN COURT       STEVE GILLEN BUILDER        GEORGETOWN         4/27/2007
15935   2204 A&B LACASA DRIVE       FTK PARTNERS, L.P.          BARTON HOLLOW       7/3/2007
15936   11157 HWY. 967              SANMAR HOMES INC.           HILLS OF TEXAS      3/6/2007
15937   1921 ZACH SCOTT STREET      DAVID WEEKLEY HOMES         MUELLER            9/20/2007
15938   1925 LITTLEFIELD STREET     DAVID WEEKLEY HOMES         MUELLER            9/20/2007
15939   1917 ZACH SCOTT STREET      DAVID WEEKLEY HOMES         MUELLER            9/20/2007
15940   1905 LITTLEFIELD STREET     DAVID WEEKLEY HOMES         MUELLER            9/20/2007
15941   1913 LITTLEFIELD STREET     DAVID WEEKLEY HOMES         MUELLER            9/20/2007
15942   1921 LITTLEFIELD STREET     DAVID WEEKLEY HOMES         MUELLER            9/20/2007
15943   1909 LITTLEFIELD STREET     DAVID WEEKLEY HOMES         MUELLER            9/20/2007
15944   1917 LITTLEFIELD STREET     DAVID WEEKLEY HOMES         MUELLER            9/21/2007
15945   1929 LITTLEFIELD STREET     DAVID WEEKLEY HOMES         MUELLER            9/27/2007
15946   4116 CAMACHO STREET         DAVID WEEKLEY HOMES         MUELLER            9/27/2007
15947   1937 LITTLEFIELD STREET     DAVID WEEKLEY HOMES         MUELLER            9/27/2007
15948   1933 LITTLEFIELD STREET     DAVID WEEKLEY HOMES         MUELLER            9/27/2007


                                                                                               290
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 298 of 1053 PageID:
                                    17863

15949   4108 CAMACHO STREET        DAVID WEEKLEY HOMES       MUELLER          9/28/2007
15950   4112 CAMACHO STREET        DAVID WEEKLEY HOMES       MUELLER          9/28/2007
15951   4100 CAMACHO STREET        DAVID WEEKLEY HOMES       MUELLER          10/1/2007
15952   4104 CAMACHO STREET        DAVID WEEKLEY HOMES       MUELLER          10/2/2007
15953   1936 MCCLOSKEY STREET      DAVID WEEKLEY HOMES       MUELLER          10/5/2007
15954   1932 MCCLOSKEY STREET      DAVID WEEKLEY HOMES       MUELLER          10/5/2007
15955   1928 MCCLOSKEY STREET      DAVID WEEKLEY HOMES       MUELLER          10/5/2007
15956   1920 MCCLOSKEY STREET      DAVID WEEKLEY HOMES       MUELLER         10/12/2007
15957   1924 MCCLOSKEY STREET      DAVID WEEKLEY HOMES       MUELLER         10/15/2007
15958   1916 MCCLOSKEY STREET      DAVID WEEKLEY HOMES       MUELLER         10/15/2007
15959   1912 MCCLOSKEY STREET      DAVID WEEKLEY HOMES       MUELLER         10/17/2007
15960   1904 MCCLOSKEY STREET      DAVID WEEKLEY HOMES       MUELLER         10/17/2007
15961   1908 MCCLOSKEY STREET      DAVID WEEKLEY HOMES       MUELLER         10/17/2007
15962   2001 ZACH SCOTT STREET     DAVID WEEKLEY HOMES       MUELLER          11/2/2007
15963   2005 ZACH SCOTT STREET     DAVID WEEKLEY HOMES       MUELLER          11/2/2007
15964   2009 ZACH SCOTT STREET     DAVID WEEKLEY HOMES       MUELLER          11/2/2007
15965   2013 ZACH SCOTT STREET     DAVID WEEKLEY HOMES       MUELLER          11/2/2007
15966   1933 MCCLOSKEY STREET      DAVID WEEKLEY HOMES       MUELLER          11/2/2007
15967   1925 MCCLOSKEY STREET      DAVID WEEKLEY HOMES       MUELLER          11/5/2007
15968   1929 MCCLOSKEY STREET      DAVID WEEKLEY HOMES       MUELLER          11/9/2007
15969   1937 MCCLOSKEY STREET      DAVID WEEKLEY HOMES       MUELLER          11/9/2007
15970   1921 MCCLOSKEY STREET      DAVID WEEKLEY HOMES       MUELLER          11/9/2007
15971   1913 MCCLOSKEY STREET      DAVID WEEKLEY HOMES       MUELLER         11/19/2007
15972   1917 MCCLOSKEY STREET      DAVID WEEKLEY HOMES       MUELLER         11/19/2007
15973   2017 ZACH SCOTT STREET     DAVID WEEKLEY HOMES       MUELLER         11/20/2007
15974   2021 ZACH SCOTT STREET     DAVID WEEKLEY HOMES       MUELLER         11/20/2007
15975   2025 ZACH SCOTT STREET     DAVID WEEKLEY HOMES       MUELLER         11/20/2007
15976   2029 ZACH SCOTT STREET     DAVID WEEKLEY HOMES       MUELLER         11/20/2007
15977   1909 MCCLOSKEY STREET      DAVID WEEKLEY HOMES       MUELLER         11/21/2007
15978   3933 SAHM STREET           DAVID WEEKLEY HOMES       MUELLER         11/27/2007
15979   3937 SAHM STREET           DAVID WEEKLEY HOMES       MUELLER         11/27/2007
15980   1905 MCCLOSKEY STREET      DAVID WEEKLEY HOMES       MUELLER         11/28/2007
15981   2033 ZACH SCOTT STREET     DAVID WEEKLEY HOMES       MUELLER          12/3/2007
15982   2037 ZACH SCOTT STREET     DAVID WEEKLEY HOMES       MUELLER          12/3/2007
15983   2041 ZACH SCOTT STREET     DAVID WEEKLEY HOMES       MUELLER          12/3/2007
15984   2045 ZACH SCOTT STREET     DAVID WEEKLEY HOMES       MUELLER          12/3/2007
15985   3925 SAHM STREET           DAVID WEEKLEY HOMES       MUELLER          12/3/2007
15986   3929 SAHM STREET           DAVID WEEKLEY HOMES       MUELLER          12/3/2007
15987   3921 SAHM STREET           DAVID WEEKLEY HOMES       MUELLER          12/3/2007
15988   3917 SAHM STREET           DAVID WEEKLEY HOMES       MUELLER          12/7/2007
15989   3909 SAHM STREET           DAVID WEEKLEY HOMES       MUELLER          12/7/2007
15990   3913 SAHM STREET           DAVID WEEKLEY HOMES       MUELLER         12/10/2007
15991   2016 MCCLOSKEY STREET      DAVID WEEKLEY HOMES       MUELLER         12/18/2007
15992   3905 SAHM STREET           DAVID WEEKLEY HOMES       MUELLER         12/18/2007
15993   2000 MCCLOSKEY STREET      DAVID WEEKLEY HOMES       MUELLER         12/27/2007
15994   2008 MCCLOSKEY STREET      DAVID WEEKLEY HOMES       MUELLER         12/28/2007
15995   7313 LOOKOUT BLUFF         PACIFIC SUMMIT PARTNERS   AVIARA           7/10/2007
15996   7317 LOOKOUT BLUFF         PACIFIC SUMMIT PARTNERS   AVIARA           7/10/2007
15997   7321 LOOKOUT BLUFF         PACIFIC SUMMIT PARTNERS   AVIARA           7/10/2007
15998   2824 OLD COURSE DRIVE      PACIFIC SUMMIT PARTNERS   STEINER RANCH    7/24/2007
15999   6301 UNIT A AVIARA DRIVE   PACIFIC SUMMIT PARTNERS   AVIARA           7/31/2007
16000   6301 UNIT D AVIARA DRIVE   PACIFIC SUMMIT PARTNERS   AVIARA           7/31/2007
16001   6301 UNIT B AVIARA DRIVE   PACIFIC SUMMIT PARTNERS   AVIARA           7/31/2007
16002   6301 UNIT C AVIARA DRIVE   PACIFIC SUMMIT PARTNERS   AVIARA           7/31/2007
16003   2820 OLD COURSE DRIVE      PACIFIC SUMMIT PARTNERS   STEINER RANCH     8/2/2007


                                                                                          291
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 299 of 1053 PageID:
                                    17864

16004   2816 OLD COURSE DRIVE      PACIFIC SUMMIT PARTNERS     STEINER RANCH       8/3/2007
16005   6308 AVIARA                PACIFIC SUMMIT PARTNERS     AVIARA            12/12/2007
16006   2732 OLD COURSE DRIVE      PACIFIC SUMMIT PARTNERS     STEINER RANCH     12/20/2007
16007   2724 OLD COURSE DRIVE      PACIFIC SUMMIT PARTNERS     STEINER RANCH     12/21/2007
16008   2728 OLD COURSE DRIVE      PACIFIC SUMMIT PARTNERS     STEINER RANCH     12/27/2007
16009   1710 CANDEE STREET         HABITAT FOR HUMANITY-GTWN   GEORGETOWN         5/16/2007
16010   1718 CANDEE STREET         HABITAT FOR HUMANITY-GTWN   GEORGETOWN         5/16/2007
16011   1715 LEANDER STREET        HABITAT FOR HUMANITY-GTWN   GEORGETOWN         5/17/2007
16012   207 HIGH RIVER RANCH DR.   GSC HOMES, LLC              HIGH RIVER RNCH    6/12/2007
16013   324 PICKETT LANE           GSC HOMES, LLC              LIBERTY HILL       11/7/2007
16014   4113 CAMACHO STREET        MUSKIN COMPANY              MUELLER            9/24/2007
16015   4109 CAMACHO STREET        MUSKIN COMPANY              MUELLER            9/24/2007
16016   4116 SCALES STREET         MUSKIN COMPANY              MUELLER            9/26/2007
16017   4117 CAMACHO STREET        MUSKIN COMPANY              MUELLER            9/26/2007
16018   4112 SCALES STREET         MUSKIN COMPANY              MUELLER            10/2/2007
16019   4108 SCALES STREET         MUSKIN COMPANY              MUELLER            10/2/2007
16020   16917 NORTHLAKE HILLS      NEUFFER CONSTRUCTION, LLC   JONESTOWN          6/18/2007
16021   3503 LAJITAS               NEUFFER CONSTRUCTION, LLC   CRYSTAL FALLS       7/5/2007
16022   1906 E. 10TH STREET        AUSTIN NEWCASTLE HOMES,LP   AUSTIN              7/2/2007
16023   1406 CLIFFORD              AUSTIN NEWCASTLE HOMES,LP   HARVEY K            9/5/2007
16024   1404 CLIFFORD              AUSTIN NEWCASTLE HOMES,LP   HARVEY K            9/5/2007
16025   1813 MAPLE AVE.            COOL RIVER CUSTOM HOMES     HARVEY K           8/20/2007
16026   1814 MAPLE AVE.            COOL RIVER CUSTOM HOMES     HARVEY K           10/9/2007
16027   1905 PEQUENO UNIT A        COOL RIVER CUSTOM HOMES     HARVEY K          10/15/2007
16028   1905 PEQUENO UNIT B        COOL RIVER CUSTOM HOMES     HARVEY K          10/15/2007
16029   1803 WINSTED LANE          MATT DUESING                TARRYTOWN         10/10/2007
16030   8212 ALOPHIA DRIVE         CANTERA CONSTRUCTION        MERIDIAN           9/25/2007
16031   400 CHAMA TRACE            STAN DERINGER               CHAMA TRACE        8/14/2007
16032   UNIT 31 1900 LITTLE ELM    PORTRAIT HOMES - TX. L.P.   CYPRESS CREEK      8/17/2007
16033   UNIT 32 1900 LITTLE ELM    PORTRAIT HOMES - TX. L.P.   CYPRESS CREEK      8/17/2007
16034   UNIT 33 1900 LITTLE ELM    PORTRAIT HOMES - TX. L.P.   CYPRESS CREEK      8/17/2007
16035   UNIT 34 1900 LITTLE ELM    PORTRAIT HOMES - TX. L.P.   CYPRESS CREEK      8/17/2007
16036   UNIT 35 1900 LITTLE ELM    PORTRAIT HOMES - TX. L.P.   CYPRESS CREEK      8/17/2007
16037   UNIT 40 1900 LITTLE ELM    PORTRAIT HOMES - TX. L.P.   CYPRESS CREEK      8/28/2007
16038   UNIT 41 1900 LITTLE ELM    PORTRAIT HOMES - TX. L.P.   CYPRESS CREEK      8/28/2007
16039   UNIT 42 1900 LITTLE ELM    PORTRAIT HOMES - TX. L.P.   CYPRESS CREEK      8/28/2007
16040   UNIT 43 1900 LITTLE ELM    PORTRAIT HOMES - TX. L.P.   CYPRESS CREEK      8/28/2007
16041   UNIT 52 1900 LITTLE ELM    PORTRAIT HOMES - TX. L.P.   CYPRESS CREEK       9/6/2007
16042   UNIT 53 1900 LITTLE ELM    PORTRAIT HOMES - TX. L.P.   CYPRESS CREEK       9/6/2007
16043   UNIT 54 1900 LITTLE ELM    PORTRAIT HOMES - TX. L.P.   CYPRESS CREEK       9/6/2007
16044   UNIT 55 1900 LITTLE ELM    PORTRAIT HOMES - TX. L.P.   CYPRESS CREEK       9/6/2007
16045   UNIT 48 1900 LITTLE ELM    PORTRAIT HOMES - TX. L.P.   CYPRESS CREEK      9/18/2007
16046   UNIT 49 1900 LITTLE ELM    PORTRAIT HOMES - TX. L.P.   CYPRESS CREEK      9/18/2007
16047   UNIT 50 1900 LITTLE ELM    PORTRAIT HOMES - TX. L.P.   CYPRESS CREEK      9/18/2007
16048   UNIT 51 1900 LITTLE ELM    PORTRAIT HOMES - TX. L.P.   CYPRESS CREEK      9/18/2007
16049   UNIT 56 1900 LITTLE ELM    PORTRAIT HOMES - TX. L.P.   CYPRESS CREEK      9/18/2007
16050   UNIT 57 1900 LITTLE ELM    PORTRAIT HOMES - TX. L.P.   CYPRESS CREEK      9/18/2007
16051   UNIT 58 1900 LITTLE ELM    PORTRAIT HOMES - TX. L.P.   CYPRESS CREEK      9/18/2007
16052   UNIT 59 1900 LITTLE ELM    PORTRAIT HOMES - TX. L.P.   CYPRESS CREEK      9/18/2007
16053   UNIT 60 1900 LITTLE ELM    PORTRAIT HOMES - TX. L.P.   CYPRESS CREEK      10/5/2007
16054   UNIT 61 1900 LITTLE ELM    PORTRAIT HOMES - TX. L.P.   CYPRESS CREEK      10/5/2007
16055   UNIT 62 1900 LITTLE ELM    PORTRAIT HOMES - TX. L.P.   CYPRESS CREEK      10/5/2007
16056   UNIT 63 1900 LITTLE ELM    PORTRAIT HOMES - TX. L.P.   CYPRESS CREEK      10/5/2007
16057   1900 LITTLE ELM TRAIL      PORTRAIT HOMES - TX. L.P.   CYPRESS CREEK     10/26/2007
16058   UNIT 64 1900 LITTLE ELM    PORTRAIT HOMES - TX. L.P.   CYPRESS CREEK     11/19/2007


                                                                                              292
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 300 of 1053 PageID:
                                    17865

16059   UNIT 66 1900 LITTLE ELM     PORTRAIT HOMES - TX. L.P.   CYPRESS CREEK    11/19/2007
16060   UNIT 67 1900 LITTLE ELM     PORTRAIT HOMES - TX. L.P.   CYPRESS CREEK    11/19/2007
16061   UNIT 65 1900 LITTLE ELM     PORTRAIT HOMES - TX. L.P.   CYPRESS CREEK    11/19/2007
16062   UNIT 68 1900 LITTLE ELM     PORTRAIT HOMES - TX. L.P.   CYPRESS CREEK     12/6/2007
16063   UNIT 70 1900 LITTLE ELM     PORTRAIT HOMES - TX. L.P.   CYPRESS CREEK     12/6/2007
16064   UNIT 69 1900 LITTLE ELM     PORTRAIT HOMES - TX. L.P.   CYPRESS CREEK     12/6/2007
16065   UNIT 75 1900 LITTLE ELM     PORTRAIT HOMES - TX. L.P.   CYPRESS CREEK    12/11/2007
16066   UNIT 76 1900 LITTLE ELM     PORTRAIT HOMES - TX. L.P.   CYPRESS CREEK    12/11/2007
16067   UNIT 77 1900 LITTLE ELM     PORTRAIT HOMES - TX. L.P.   CYPRESS CREEK    12/11/2007
16068   710 CHAMA TRACE             MARC MADELEY                CHAMA TRACE       9/21/2007
16069   1609 BAYLAND STREET         KB HOME                     CHISHOLM CROSS     1/2/2007
16070   9013 IPSWICH BAY DRIVE      KB HOME                     MCKINNEY PARK      1/4/2007
16071   6212 ROSBOROUGH DRIVE       KB HOME                     SPRINGFIELD        1/4/2007
16072   6306 ROSEBOROUGH DRIVE      KB HOME                     SPRINGFIELD        1/4/2007
16073   9109 IPSWICH BAY DRIVE      KB HOME                     MCKINNEY PARK      1/4/2007
16074   4701 MELLOW HOLLOW DRIVE    KB HOME                     LOS ARBOLES        1/4/2007
16075   1701 EAST MESA PARK COVE    KB HOME                     CHISHOLM CROSS     1/9/2007
16076   1728 BAYLAND STREET         KB HOME                     CHISHOLM CROSS    1/10/2007
16077   4510 MELLOW HOLLOW DRIVE    KB HOME                     LOS ARBOLES       1/12/2007
16078   4602 MELLOW HOLLOW DRIVE    KB HOME                     LOS ARBOLES       1/24/2007
16079   4512 MELLOW HOLLOW DRIVE    KB HOME                     LOS ARBOLES        2/2/2007
16080   9001 IPSWICH BAY DRIVE      KB HOME                     MCKINNEY PARK      2/2/2007
16081   5504 APPLE ORCHARD LANE     KB HOME                     LOS ARBOLES        2/7/2007
16082   5909 CLEMENTINE LANE        KB HOME                     LOS ARBOLES        2/7/2007
16083   18708 PENCIL CACTUS DRIVE   KB HOME                     SPRING TRAILS     2/12/2007
16084   18633 PENCIL CACTUS DRIVE   KB HOME                     SPRING TRAILS     2/12/2007
16085   18629 PENCIL CACTUS DRIVE   KB HOME                     SPRING TRAILS     2/12/2007
16086   18724 PENCIL CACTUS DRIVE   KB HOME                     SPRING TRAILS     2/12/2007
16087   18620 PENCIL CACTUS DRIVE   KB HOME                     SPRING TRAILS     2/12/2007
16088   6408 KEDINGTON STREET       KB HOME                     MCKINNEY PARK     2/14/2007
16089   1631 BAYLAND STREET         KB HOME                     CHISHOLM CROSS    2/14/2007
16090   1340 ARIZONA MESA COVE      KB HOME                     CHISHOLM CROSS    2/14/2007
16091   6320 KEDINGTON STREET       KB HOME                     MCKINNEY PARK     2/14/2007
16092   6304 KEDINGTON STREET       KB HOME                     MCKINNEY PARK     2/15/2007
16093   5805 CLEMENTINE LANE        KB HOME                     LOS ARBOLES       2/15/2007
16094   6316 KEDINGTON STREET       KB HOME                     MCKINNEY PARK     2/15/2007
16095   5606 APPLE ORCHARD LANE     KB HOME                     LOS ARBOLES       2/16/2007
16096   18608 PENCIL CACTUS DRIVE   KB HOME                     SPRING TRAILS     2/16/2007
16097   5610 APPLE ORCHARD LANE     KB HOME                     LOS ARBOLES       2/16/2007
16098   9200 IPSWICH BAY DRIVE      KB HOME                     MCKINNEY PARK     2/19/2007
16099   5915 CLEMENTINE LANE        KB HOME                     LOS ARBOLES       2/19/2007
16100   9116 IPSWICH BAY DRIVE      KB HOME                     MCKINNEY PARK     2/20/2007
16101   9132 IPSWICH BAY DRIVE      KB HOME                     MCKINNEY PARK     2/20/2007
16102   6324 KEDINGTON STREET       KB HOME                     MCKINNEY PARK     2/26/2007
16103   18716 PENCIL CACTUS DRIVE   KB HOME                     SPRING TRAILS      3/1/2007
16104   5910 CLEMENTINE LANE        KB HOME                     LOS ARBOLES        3/1/2007
16105   8608 WILEY WAY              KB HOME                     MCKINNEY PARK      3/1/2007
16106   4600 MELLOW HOLLOW DRIVE    KB HOME                     LOS ARBOLES        3/2/2007
16107   6405 KEDINGTON STREET       KB HOME                     MCKINNEY PARK      3/2/2007
16108   9021 IPSWICH BAY DRIVE      KB HOME                     MCKINNEY PARK      3/2/2007
16109   18604 PENCIL CACTUS DRIVE   KB HOME                     SPRING TRAILS      3/5/2007
16110   18616 PENCIL CACTUS DRIVE   KB HOME                     SPRING TRAILS      3/7/2007
16111   18621 PENCIL CACTUS DRIVE   KB HOME                     SPRING TRAILS      3/8/2007
16112   18712 PENCIL CACTUS DRIVE   KB HOME                     SPRING TRAILS      3/8/2007
16113   6429 KEDINGTON STREET       KB HOME                     MCKINNEY PARK      3/8/2007


                                                                                              293
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 301 of 1053 PageID:
                                    17866

16114   18705 PENCIL CACTUS DRIVE   KB HOME      SPRING TRAILS      3/8/2007
16115   5801 VIEWPOINT DRIVE        KB HOME      LOS ARBOLES       3/15/2007
16116   6736 CORNISH HEN LANE       KB HOME      MCKINNEY PARK     3/20/2007
16117   5918 CLEMENTINE LANE        KB HOME      LOS ARBOLES       3/20/2007
16118   401 SPRINGBROOK ROAD        KB HOME      SPRING TRAILS     3/26/2007
16119   4700 MELLOW HOLLOW DRIVE    KB HOME      LOS ARBOLES       3/27/2007
16120   5602 APPLE ORCHARD LANE     KB HOME      LOS ARBOLES       3/27/2007
16121   5603 APPLE ORCHARD LANE     KB HOME      LOS ARBOLES       3/27/2007
16122   5805 ANN JENE COURT         KB HOME      LOS ARBOLES       3/27/2007
16123   6401 KEDINGTON STREET       KB HOME      MCKINNEY PARK      4/4/2007
16124   6417 KEDINGTON STREET       KB HOME      MCKINNEY PARK      4/4/2007
16125   9129 IPSWICH BAY DRIVE      KB HOME      MCKINNEY PARK     4/17/2007
16126   18637 PENCIL CACTUS DRIVE   KB HOME      SPRING TRAILS     4/17/2007
16127   9128 IPSWICH BAY DRIVE      KB HOME      MCKINNEY PARK     4/17/2007
16128   8600 KAMMEY COVE            KB HOME      MCKINNEY PARK     4/18/2007
16129   6700 WALKUP LANE            KB HOME      MCKINNEY PARK     4/18/2007
16130   5505 APPLE ORCHARD LANE     KB HOME      LOS ARBOLES       4/18/2007
16131   4704 MELLOW HOLLOW DRIVE    KB HOME      LOS ARBOLES       4/18/2007
16132   9125 IPSWICH BAY DRIVE      KB HOME      MCKINNEY PARK     4/18/2007
16133   8010 VERBANK VILLA DRIVE    KB HOME      SPRINGFIELD       4/19/2007
16134   5604 APPLE ORCHARD LANE     KB HOME      LOS ARBOLES       4/23/2007
16135   5600 APPLE ORCHARD LANE     KB HOME      LOS ARBOLES       4/23/2007
16136   6720 QUINTON DRIVE          KB HOME      MCKINNEY PARK     4/23/2007
16137   5914 CLEMENTINE LANE        KB HOME      LOS ARBOLES       4/23/2007
16138   5801 ANN JENE COURT         KB HOME      LOS ARBOLES       4/23/2007
16139   6813 WALKUP LANE            KB HOME      MCKINNEY PARK     4/24/2007
16140   4611 MELLOW HOLLOW DRIVE    KB HOME      LOS ARBOLES       4/24/2007
16141   8905 PANADERO DRIVE         KB HOME      MCKINNEY PARK     4/24/2007
16142   6521 ALUM ROCK COVE         KB HOME      MCKINNEY PARK     4/24/2007
16143   4609 MELLOW HOLLOW DRIVE    KB HOME      LOS ARBOLES       4/24/2007
16144   413 SPRINGBROOK ROAD        KB HOME      SPRING TRAILS     4/26/2007
16145   405 SPRINGBROOK ROAD        KB HOME      SPRING TRAILS     4/26/2007
16146   6529 QUINTON DRIVE          KB HOME      MCKINNEY PARK     4/27/2007
16147   7903 RINGSBY COVE           KB HOME      SPRINGFIELD       4/27/2007
16148   5511 APPLE ORCHARD LANE     KB HOME      LOS ARBOLES       4/27/2007
16149   6525 QUINTON DRIVE          KB HOME      MCKINNEY PARK     4/27/2007
16150   5404 APPLE ORCHARD LANE     KB HOME      LOS ARBOLES        5/8/2007
16151   8813 PANADERO DRIVE         KB HOME      MCKINNEY PARK      5/9/2007
16152   8901 PANADERO DRIVE         KB HOME      MCKINNEY PARK      5/9/2007
16153   6913 WALKUP LANE            KB HOME      MCKINNEY PARK      5/9/2007
16154   5804 ANN JENE COURT         KB HOME      LOS ARBOLES       5/10/2007
16155   5917 CLEMENTINE LANE        KB HOME      LOS ARBOLES       5/10/2007
16156   5706 APPLE ORCHARD LANE     KB HOME      LOS ARBOLES       5/15/2007
16157   5708 APPLE ORCHARD LANE     KB HOME      LOS ARBOLES       5/15/2007
16158   18612 PENCIL CACTUS         KB HOME      SPRING TRAILS     5/16/2007
16159   18709 PENCIL CACTUS DRIVE   KB HOME      SPRING TRAILS     5/16/2007
16160   4613 MELLOW HOLLOW DRIVE    KB HOME      LOS ARBOLES       5/17/2007
16161   5811 VIEWPOINT DRIVE        KB HOME      LOS ARBOLES       5/18/2007
16162   6421 KEDINGTON STREET       KB HOME      MCKINNEY PARK     5/21/2007
16163   6416 KEDINGTON STREET       KB HOME      MCKINNEY PARK     5/21/2007
16164   6420 KEDINGTON STREET       KB HOME      MCKINNEY PARK     5/21/2007
16165   18713 PENCIL CACTUS DRIVE   KB HOME      SPRING TRAILS     5/23/2007
16166   5402 APPLE ORCHARD LANE     KB HOME      LOS ARBOLES       5/24/2007
16167   4505 MELLOW HOLLOW DRIVE    KB HOME      LOS ARBOLES       5/24/2007
16168   5601 APPLE ORCHARD LANE     KB HOME      LOS ARBOLES       5/24/2007


                                                                               294
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 302 of 1053 PageID:
                                    17867

16169   6901 DOYAL DRIVE            KB HOME      MCKINNEY PARK     5/29/2007
16170   8605 KAMMEY COVE            KB HOME      MCKINNEY PARK     5/29/2007
16171   6728 CORNISH HEN LANE       KB HOME      MCKINNEY PARK      6/1/2007
16172   5702 APPLE ORCHARD LANE     KB HOME      LOS ARBOLES        6/1/2007
16173   6817 DERBY DOWNS DRIVE      KB HOME      MCKINNEY PARK      6/1/2007
16174   18728 PENCIL CACTUS         KB HOME      SPRING TRAILS      6/7/2007
16175   9117 IPSWICH BAY DRIVE      KB HOME      MCKINNEY PARK      6/8/2007
16176   6521 QUINTON DRIVE          KB HOME      MCKINNEY PARK      6/8/2007
16177   9009 IPSWICH BAY DRIVE      KB HOME      MCKINNEY PARK      6/8/2007
16178   6809 DERBY DOWNS DRIVE      KB HOME      MCKINNEY PARK      6/8/2007
16179   6813 DERBY DOWNS DRIVE      KB HOME      MCKINNEY PARK      6/8/2007
16180   8812 IPSWICH BAY DRIVE      KB HOME      MCKINNEY PARK      6/8/2007
16181   6821 DERBY DOWNS DRIVE      KB HOME      MCKINNEY PARK      6/8/2007
16182   4613 CYPRESS BEND           KB HOME      LOS ARBOLES       6/11/2007
16183   5807 VIEWPOINT DRIVE        KB HOME      LOS ARBOLES       6/11/2007
16184   6712 CORNISH HEN LANE       KB HOME      MCKINNEY PARK     6/11/2007
16185   6808 CORNISH HEN LANE       KB HOME      MCKINNEY PARK     6/11/2007
16186   6800 DERBY DOWNS DRIVE      KB HOME      MCKINNEY PARK     6/11/2007
16187   6305 KEDINGTON STREET       KB HOME      MCKINNEY PARK     6/11/2007
16188   5501 VIEWPOINT DRIVE        KB HOME      LOS ARBOLES       6/14/2007
16189   5609 VIEWPOINT DRIVE        KB HOME      LOS ARBOLES       6/14/2007
16190   6740 CORNISH HEN LANE       KB HOME      MCKINNEY PARK     6/14/2007
16191   6732 CORNISH HEN LANE       KB HOME      MCKINNEY PARK     6/14/2007
16192   5201 NORTH HEARSEY DRIVE    KB HOME      LOS ARBOLES       6/18/2007
16193   5805 VIEWPOINT DRIVE        KB HOME      LOS ARBOLES       6/18/2007
16194   4604 CYPRESS BEND           KB HOME      LOS ARBOLES       6/18/2007
16195   8908 IPSWICH BAY DRIVE      KB HOME      MCKINNEY PARK     6/18/2007
16196   6513 ALUM ROCK COVE         KB HOME      MCKINNEY PARK     6/19/2007
16197   5809 VIEWPOINT DRIVE        KB HOME      LOS ARBOLES       6/21/2007
16198   7904 RINGSBY COVE           KB HOME      SPRINGFIELD       6/21/2007
16199   409 SPRINGBROOK ROAD        KB HOME      SPRING TRAILS     6/22/2007
16200   8516 FALL MEADOW LANE       KB HOME      MCKINNEY PARK      7/5/2007
16201   8608 CURETON COVE           KB HOME      MCKINNEY PARK      7/6/2007
16202   18721 PENCIL CACTUS DRIVE   KB HOME      SPRING TRAILS     7/11/2007
16203   701 WILLOW WALK DRIVE       KB HOME      SPRING TRAILS     7/11/2007
16204   9205 IPSWICH BAY DRIVE      KB HOME      MCKINNEY PARK     7/11/2007
16205   5806 ANN JENE COURT         KB HOME      LOS ARBOLES       7/16/2007
16206   5709 VIEWPOINT DRIVE        KB HOME      LOS ARBOLES       7/16/2007
16207   6804 DERBY DOWNS DRIVE      KB HOME      MCKINNEY PARK     7/16/2007
16208   6428 KEDINGTON STREET       KB HOME      MCKINNEY PARK     7/16/2007
16209   6804 CORNISH HEN LANE       KB HOME      MCKINNEY PARK     7/16/2007
16210   6425 KEDINGTON STREET       KB HOME      MCKINNEY PARK     7/17/2007
16211   5509 VIEWPOINT DRIVE        KB HOME      LOS ARBOLES       7/17/2007
16212   5803 VIEWPOINT DRIVE        KB HOME      LOS ARBOLES       7/17/2007
16213   4615 CYPRESS BEND           KB HOME      LOS ARBOLES       7/24/2007
16214   6728 DERBY DOWNS DRIVE      KB HOME      MCKINNEY PARK     7/24/2007
16215   5916 CLEMENTINE LANE        KB HOME      LOS ARBOLES       7/24/2007
16216   5107 NORTH HEARSEY DRIVE    KB HOME      LOS ARBOLES       7/24/2007
16217   6812 CORNISH HEN LANE       KB HOME      MCKINNEY PARK     7/24/2007
16218   8809 PANADERO DRIVE         KB HOME      MCKINNEY PARK     7/24/2007
16219   5109 NORTH HEARSEY DRIVE    KB HOME      LOS ARBOLES       7/24/2007
16220   8817 PANADERO DRIVE         KB HOME      MCKINNEY PARK     7/24/2007
16221   5205 VIEWPOINT DRIVE        KB HOME      LOS ARBOLES       7/24/2007
16222   6712 DERBY DOWNS DRIVE      KB HOME      MCKINNEY PARK     7/24/2007
16223   4507 MELLOW HOLLOW DRIVE    KB HOME      LOS ARBOLES       7/24/2007


                                                                               295
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 303 of 1053 PageID:
                                    17868

16224   8601 KAMMEY COVE            KB HOME      MCKINNEY PARK     7/25/2007
16225   8605 CURETON COVE           KB HOME      MCKINNEY PARK     7/25/2007
16226   6508 ALUM ROCK COVE         KB HOME      MCKINNEY PARK     7/25/2007
16227   6504 ALUM ROCK COVE         KB HOME      MCKINNEY PARK     7/25/2007
16228   6509 ALUM ROCK COVE         KB HOME      MCKINNEY PARK      8/2/2007
16229   6720 CORNISH HEN LANE       KB HOME      MCKINNEY PARK      8/2/2007
16230   6720 DERBY DOWNS DRIVE      KB HOME      MCKINNEY PARK      8/2/2007
16231   5209 VIEWPOINT DRIVE        KB HOME      LOS ARBOLES        8/3/2007
16232   5505 VIEWPOINT DRIVE        KB HOME      LOS ARBOLES        8/3/2007
16233   716 WILLOW WALK DRIVE       KB HOME      SPRING TRAILS      8/6/2007
16234   18725 PENCIL CACTUS DRIVE   KB HOME      SPRING TRAILS      8/6/2007
16235   416 SPRINGBROOK ROAD        KB HOME      SPRING TRAILS      8/6/2007
16236   18632 PENCIL CACTUS DRIVE   KB HOME      SPRING TRAILS      8/7/2007
16237   417 SPRINGBROOK ROAD        KB HOME      SPRING TRAILS      8/7/2007
16238   6804 WALKUP LANE            KB HOME      MCKINNEY PARK      8/8/2007
16239   8717 KEYNES LANE            KB HOME      MCKINNEY PARK      8/8/2007
16240   6816 CORNISH HEN LANE       KB HOME      MCKINNEY PARK      8/8/2007
16241   713 WILLOW WALK DRIVE       KB HOME      SPRING TRAILS      8/8/2007
16242   6517 QUINTON DRIVE          KB HOME      MCKINNEY PARK     8/13/2007
16243   6413 BAYTHORNE DRIVE        KB HOME      MCKINNEY PARK     8/13/2007
16244   6721 DERBY DOWNS DRIVE      KB HOME      MCKINNEY PARK     8/13/2007
16245   9121 IPSWICH BAY DRIVE      KB HOME      MCKINNEY PARK     8/14/2007
16246   5704 APPLE ORCHARD LANE     KB HOME      LOS ARBOLES       8/15/2007
16247   5601 VIEWPOINT DRIVE        KB HOME      LOS ARBOLES       8/21/2007
16248   705 WILLOW WALK DRIVE       KB HOME      SPRING TRAILS     8/22/2007
16249   708 WILLOW WALK DRIVE       KB HOME      SPRING TRAILS     8/22/2007
16250   704 WILLOW WALK DRIVE       KB HOME      SPRING TRAILS     8/22/2007
16251   328 SPRINGBROOK ROAD        KB HOME      SPRING TRAILS     8/23/2007
16252   18704 PENCIL CACTUS DRIVE   KB HOME      SPRING TRAILS     8/24/2007
16253   4607 MELLOW HOLLOW DRIVE    KB HOME      LOS ARBOLES       8/28/2007
16254   5705 VIEWPOINT DRIVE        KB HOME      LOS ARBOLES       8/28/2007
16255   5201 VIEWPOINT DRIVE        KB HOME      LOS ARBOLES       8/28/2007
16256   6705 WALKUP LANE            KB HOME      MCKINNEY PARK     8/28/2007
16257   6633 QUINTON DRIVE          KB HOME      MCKINNEY PARK     8/28/2007
16258   8712 KEYNES LANE            KB HOME      MCKINNEY PARK     8/30/2007
16259   6305 BAYTHORNE DRIVE        KB HOME      MCKINNEY PARK     8/30/2007
16260   6709 DERBY DOWNS DRIVE      KB HOME      MCKINNEY PARK     8/30/2007
16261   8725 KEYNES DRIVE           KB HOME      MCKINNEY PARK     8/30/2007
16262   404 SPRINGBROOK ROAD        KB HOME      SPRING TRAILS     8/31/2007
16263   717 WILLOW WALK DRIVE       KB HOME      SPRING TRAILS     8/31/2007
16264   5808 ANN JENE COURT         KB HOME      LOS ARBOLES        9/5/2007
16265   4503 MELLOW HOLLOW DRIVE    KB HOME      LOS ARBOLES        9/5/2007
16266   5209 NORTH HEARSEY DRIVE    KB HOME      LOS ARBOLES        9/5/2007
16267   4606 CYPRESS BEND           KB HOME      LOS ARBOLES        9/5/2007
16268   5711 VIEWPOINT DRIVE        KB HOME      LOS ARBOLES        9/5/2007
16269   5803 ANN JENE COURT         KB HOME      LOS ARBOLES        9/5/2007
16270   6601 QUINTON DRIVE          KB HOME      MCKINNEY PARK      9/6/2007
16271   8709 KEYNES LANE            KB HOME      MCKINNEY PARK      9/6/2007
16272   6912 QUINTON DRIVE          KB HOME      MCKINNEY PARK      9/6/2007
16273   6816 DERBY DOWNS DRIVE      KB HOME      MCKINNEY PARK      9/7/2007
16274   8900 WINTER HAVEN ROAD      KB HOME      MCKINNEY PARK      9/7/2007
16275   5713 VIEWPOINT DRIVE        KB HOME      LOS ARBOLES       9/12/2007
16276   6704 DERBY DOWNS DRIVE      KB HOME      MCKINNEY PARK     9/12/2007
16277   6412 KEDINGTON STREET       KB HOME      MCKINNEY PARK     9/12/2007
16278   6505 ALUM ROCK COVE         KB HOME      MCKINNEY PARK     9/13/2007


                                                                               296
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 304 of 1053 PageID:
                                    17869

16279   4608 CYPRESS BEND           KB HOME      LOS ARBOLES       9/13/2007
16280   8724 WILEY WAY              KB HOME      MCKINNEY PARK     9/13/2007
16281   5211 VIEWPOINT DRIVE        KB HOME      LOS ARBOLES       9/14/2007
16282   4700 CYPRESS BEND           KB HOME      LOS ARBOLES       9/14/2007
16283   8721 KEYNES LANE            KB HOME      MCKINNEY PARK     9/14/2007
16284   8713 KEYNES LANE            KB HOME      MCKINNEY PARK     9/14/2007
16285   604 WILLOW WALK DRIVE       KB HOME      SPRING TRAILS     9/17/2007
16286   617 WILLOW WALK DRIVE       KB HOME      SPRING TRAILS     9/17/2007
16287   6805 DERBY DOWNS DRIVE      KB HOME      MCKINNEY PARK     9/19/2007
16288   8720 WILEY WAY              KB HOME      MCKINNEY PARK     9/19/2007
16289   8809 WINTER HAVEN ROAD      KB HOME      MCKINNEY PARK     9/19/2007
16290   6301 BAYTHORNE DRIVE        KB HOME      MCKINNEY PARK     9/19/2007
16291   8901 NORWICH CASTLE DRIVE   KB HOME      MCKINNEY PARK     9/19/2007
16292   6824 DERBY DOWNS DRIVE      KB HOME      MCKINNEY PARK     9/21/2007
16293   609 WILLOW WALK DRIVE       KB HOME      SPRING TRAILS     9/24/2007
16294   8720 KEYNES LANE            KB HOME      MCKINNEY PARK     9/25/2007
16295   6512 ALUM ROCK COVE         KB HOME      MCKINNEY PARK     9/26/2007
16296   8909 CORNISH HEN COVE       KB HOME      MCKINNEY PARK     9/27/2007
16297   8812 WILEY WAY              KB HOME      MCKINNEY PARK     9/27/2007
16298   8905 CORNISH HEN COVE       KB HOME      MCKINNEY PARK     9/27/2007
16299   6417 BAYTHORNE DRIVE        KB HOME      MCKINNEY PARK     9/28/2007
16300   8813 WINTER HAVEN ROAD      KB HOME      MCKINNEY PARK     10/1/2007
16301   8601 KEYNES LANE            KB HOME      MCKINNEY PARK     10/1/2007
16302   4605 NUCKOLS CROSSING RD.   KB HOME      LOS ARBOLES       10/2/2007
16303   5603 VIEWPOINT DRIVE        KB HOME      LOS ARBOLES       10/8/2007
16304   6700 DERBY DOWNS DRIVE      KB HOME      MCKINNEY PARK     10/9/2007
16305   6825 DERBY DOWNS DRIVE      KB HOME      MCKINNEY PARK    10/10/2007
16306   8808 WILEY WAY              KB HOME      MCKINNEY PARK    10/10/2007
16307   5707 VIEWPOINT DRIVE        KB HOME      LOS ARBOLES      10/15/2007
16308   6321 KEDINGTON STREET       KB HOME      MCKINNEY PARK    10/15/2007
16309   8617 KEYNES LANE            KB HOME      MCKINNEY PARK    10/16/2007
16310   8801 WILEY WAY              KB HOME      MCKINNEY PARK    10/16/2007
16311   5607 VIEWPOINT DRIVE        KB HOME      LOS ARBOLES      10/18/2007
16312   10320 GRIZZLY OAK DRIVE     KB HOME      OAK AT TWIN C    10/19/2007
16313   709 WILLOW WALK DRIVE       KB HOME      SPRING TRAILS    10/29/2007
16314   605 WILLOW WALK DRIVE       KB HOME      SPRING TRAILS    10/29/2007
16315   4609 NUCKOLS CROSSING RD    KB HOME      LOS ARBOLES      10/30/2007
16316   5703 VIEWPOINT DRIVE        KB HOME      LOS ARBOLES      10/31/2007
16317   6724 DERBY DOWNS DRIVE      KB HOME      MCKINNEY PARK     11/2/2007
16318   8820 WILEY WAY              KB HOME      MCKINNEY PARK     11/2/2007
16319   8904 CORNISH HEN COVE       KB HOME      MCKINNEY PARK     11/5/2007
16320   4600 PEACH GROVE ROAD       KB HOME      LOS ARBOLES       11/5/2007
16321   6901 DERBY DOWNS DRIVE      KB HOME      MCKINNEY PARK     11/5/2007
16322   6501 ALUM ROCK COVE         KB HOME      MCKINNEY PARK     11/6/2007
16323   8809 WILEY WAY              KB HOME      MCKINNEY PARK     11/6/2007
16324   313 ANGEL OAK STREET        KB HOME      OAK AT TWIN C     11/8/2007
16325   309 ANGEL OAK STREET        KB HOME      OAK AT TWIN C    11/12/2007
16326   4605 MELLOW HOLLOW DRIVE    KB HOME      LOS ARBOLES      11/12/2007
16327   4701 NUCKOLS CROSSING RD    KB HOME      LOS ARBOLES      11/21/2007
16328   4609 PEACH GROVE ROAD       KB HOME      LOS ARBOLES       12/3/2007
16329   4707 NUCKOLS CROSSING RD    KB HOME      LOS ARBOLES       12/3/2007
16330   6820 DERBY DOWNS DRIVE      KB HOME      MCKINNEY PARK     12/3/2007
16331   8908 CORNISH HEN COVE       KB HOME      MCKINNEY PARK     12/4/2007
16332   6812 DERBY DOWNS DRIVE      KB HOME      MCKINNEY PARK     12/4/2007
16333   8800 WILEY WAY              KB HOME      MCKINNEY PARK     12/4/2007


                                                                               297
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 305 of 1053 PageID:
                                    17870

16334   305 ANGEL OAK STREET       KB HOME                     OAK AT TWIN C      12/5/2007
16335   6729 DERBY DOWNS DRIVE     KB HOME                     MCKINNEY PARK     12/10/2007
16336   4601 NUCKOLS CROSSING RD   KB HOME                     LOS ARBOLES       12/10/2007
16337   408 ANGEL OAK STREET       KB HOME                     OAK AT TWIN C     12/10/2007
16338   325 SPRINGBROOK ROAD       KB HOME                     SPRING TRAILS     12/11/2007
16339   521 WILLOW WALK DRIVE      KB HOME                     SPRING TRAILS     12/27/2007
16340   601 WILLOW WALK DRIVE      KB HOME                     SPRING TRAILS     12/27/2007
16341   6321 BAYTHORNE DRIVE       KB HOME                     MCKINNEY PARK     12/28/2007
16342   8805 WILEY WAY             KB HOME                     MCKINNEY PARK     12/28/2007
16343   8904 WINTER HAVEN ROAD     KB HOME                     MCKINNEY PARK     12/28/2007
16344   1515 SPRING CREEK RD.      RENFRO'S QUALITY SERVICES   FRANKIE            8/23/2007
16345   17304 LAKE SHORE DRIVE     JON C. COBB                 CARL N              2/6/2007
16346   31300 RANCH ROAD 12        JON C. COBB                 DRIPPING SPRING    5/19/2007
16347   12020 PRESERVE VISTA       RICHARD BRIGHT CUSTOM HMS   LAKEPOINT           3/1/2007
16348   4313 MYRTLE BEACH DRIVE    RICHARD BRIGHT CUSTOM HMS   FALCONHEAD         8/13/2007
16349   8716 BIG VIEW DRIVE        RICHARD BRIGHT CUSTOM HMS   RIVER PLACE       11/21/2007
16350   255 HOUSEFINCH LOOP        LENNAR HOMES - AUSTIN       SUMMERLYNN          1/2/2007
16351   251 HOUSEFINCH LOOP        LENNAR HOMES - AUSTIN       SUMMERLYNN          1/2/2007
16352   1501 HARVEST BEND LANE     LENNAR HOMES - AUSTIN       RED OAKS           1/10/2007
16353   259 HOUSEFINCH LOOP        LENNAR HOMES - AUSTIN       SUMMERLYNN         1/10/2007
16354   18429 DRY BROOK LOOP       LENNAR HOMES - AUSTIN       HIDDEN LAKE        1/11/2007
16355   18425 DRY BROOK LOOP       LENNAR HOMES - AUSTIN       HIDDEN LAKE        1/11/2007
16356   18421 DRY BROOK LOOP       LENNAR HOMES - AUSTIN       HIDDEN LAKE        1/11/2007
16357   11012 LIBERTY FARMS        LENNAR HOMES - AUSTIN       PIONEER CROSS      1/11/2007
16358   1506 HARVEST BEND LANE     LENNAR HOMES - AUSTIN       RED OAKS           1/11/2007
16359   630 DARK HORSE LANE        LENNAR HOMES - AUSTIN       SHADOW CREEK       1/11/2007
16360   642 DARK HORSE LANE        LENNAR HOMES - AUSTIN       SHADOW CREEK       1/11/2007
16361   18433 DRY BROOK LOOP       LENNAR HOMES - AUSTIN       HIDDEN LAKE        1/19/2007
16362   18424 DRY BROOK LOOP       LENNAR HOMES - AUSTIN       HIDDEN LAKE        1/19/2007
16363   263 HOUSEFINCH LOOP        LENNAR HOMES - AUSTIN       SUMMERLYNN         1/25/2007
16364   1121 BOXWOOD LP            LENNAR HOMES - AUSTIN       G.TOWN VILLAGE     1/29/2007
16365   244 HOUSEFINCH LOOP        LENNAR HOMES - AUSTIN       SUMMERLYNN         1/29/2007
16366   240 HOUSEFINCH LOOP        LENNAR HOMES - AUSTIN       SUMMERLYNN         1/29/2007
16367   627 DARK HORSE LANE        LENNAR HOMES - AUSTIN       SHADOW CREEK       1/30/2007
16368   1505 HARVEST BEND LANE     LENNAR HOMES - AUSTIN       RED OAKS           1/30/2007
16369   262 COACH DRIVE            LENNAR HOMES - AUSTIN       SHADOW CREEK       1/31/2007
16370   18720 CHRIGHTON CASTLE     LENNAR HOMES - AUSTIN       HIGHLAND PARK       2/1/2007
16371   18712 CHRIGHTON CASTLE     LENNAR HOMES - AUSTIN       HIGHLAND PARK       2/1/2007
16372   18716 CHRIGHTON CASTLE     LENNAR HOMES - AUSTIN       HIGHLAND PARK       2/1/2007
16373   101 PAINTED BUNTING        LENNAR HOMES - AUSTIN       SUMMERLYNN          2/1/2007
16374   461 FALCON LANE            LENNAR HOMES - AUSTIN       SUMMERLYNN          2/1/2007
16375   257 COACH DRIVE            LENNAR HOMES - AUSTIN       SHADOW CREEK        2/1/2007
16376   232 COACH DRIVE            LENNAR HOMES - AUSTIN       SHADOW CREEK        2/1/2007
16377   1106 BOXWOOD LOOP          LENNAR HOMES - AUSTIN       G.TOWN VILLAGE      2/2/2007
16378   1110 BOXWOOD LOOP          LENNAR HOMES - AUSTIN       G.TOWN VILLAGE      2/2/2007
16379   1113 BOXWOOD LOOP          LENNAR HOMES - AUSTIN       G.TOWN VILLAGE      2/5/2007
16380   1603 HARVEST BEND LANE     LENNAR HOMES - AUSTIN       RED OAKS            2/5/2007
16381   1601 HARVEST BEND LANE     LENNAR HOMES - AUSTIN       RED OAKS            2/5/2007
16382   105 PAINTED BUNTING COVE   LENNAR HOMES - AUSTIN       SUMMERLYNN          2/5/2007
16383   267 COACH DRIVE            LENNAR HOMES - AUSTIN       SHADOW CREEK        2/6/2007
16384   18728 CHRIGHTON CASTLE     LENNAR HOMES - AUSTIN       HIGHLAND PARK       2/7/2007
16385   615 DARK HORSE LANE        LENNAR HOMES - AUSTIN       SHADOW CREEK        2/7/2007
16386   18704 CHRIGHTON CASTLE     LENNAR HOMES - AUSTIN       HIGHLAND PARK       2/7/2007
16387   18700 CHRIGHTON CASTLE     LENNAR HOMES - AUSTIN       HIGHLAND PARK       2/7/2007
16388   456 DARK HORSE LANE        LENNAR HOMES - AUSTIN       SHADOW CREEK        2/8/2007


                                                                                              298
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 306 of 1053 PageID:
                                    17871

16389   18801 EDINBURGH CASTLE      LENNAR HOMES - AUSTIN   HIGHLAND PARK     2/9/2007
16390   11025 LIBERTY FARMS DRIVE   LENNAR HOMES - AUSTIN   PIONEER CROSS     2/9/2007
16391   11016 LIBERTY FARMS DR.     LENNAR HOMES - AUSTIN   PIONEER CROSS    2/12/2007
16392   11017 LIBERTY FARMS DR.     LENNAR HOMES - AUSTIN   PIONEER CROSS    2/12/2007
16393   11020 LIBERTY FARMS DRIVE   LENNAR HOMES - AUSTIN   PIONEER CROSS    2/12/2007
16394   11029 LIBERTY FARMS DRIVE   LENNAR HOMES - AUSTIN   PIONEER CROSS    2/12/2007
16395   11028 LIBERTY FARMS DRIVE   LENNAR HOMES - AUSTIN   PIONEER CROSS    2/12/2007
16396   11100 LIBERTY FARMS DRIVE   LENNAR HOMES - AUSTIN   PIONEER CROSS    2/12/2007
16397   11101 LIBERTY FARMS DRIVE   LENNAR HOMES - AUSTIN   PIONEER CROSS    2/12/2007
16398   18708 CHRIGHTON CASTLE BE   LENNAR HOMES - AUSTIN   HIGHLAND PARK    2/13/2007
16399   1503 HARVEST BEND LANE      LENNAR HOMES - AUSTIN   RED OAKS         2/13/2007
16400   242 COACH DRIVE             LENNAR HOMES - AUSTIN   SHADOW CREEK     2/13/2007
16401   247 COACH DRIVE             LENNAR HOMES - AUSTIN   SHADOW CREEK     2/13/2007
16402   18412 DRY BROOK LOOP        LENNAR HOMES - AUSTIN   HIDDEN LAKE      2/13/2007
16403   18416 DRY BROOK LOOP        LENNAR HOMES - AUSTIN   HIDDEN LAKE      2/13/2007
16404   18420 DRY BROOK LOOP        LENNAR HOMES - AUSTIN   HIDDEN LAKE      2/13/2007
16405   18724 CHRIGHTON CASTLE      LENNAR HOMES - AUSTIN   HIGHLAND PARK    2/14/2007
16406   18809 EDINBURGH CASTLE      LENNAR HOMES - AUSTIN   HIGHLAND PARK    2/16/2007
16407   11024 LIBERTY FARMS DRIVE   LENNAR HOMES - AUSTIN   PIONEER CROSS    2/19/2007
16408   11021 LIBERTY FARMS DRIVE   LENNAR HOMES - AUSTIN   PIONEER CROSS    2/19/2007
16409   616 DARK HORSE LANE         LENNAR HOMES - AUSTIN   SHADOW CREEK     2/19/2007
16410   18813 EDINBURGH CASTLE      LENNAR HOMES - AUSTIN   HIGHLAND PARK    2/19/2007
16411   18805 EDINBURGH CASTLE      LENNAR HOMES - AUSTIN   HIGHLAND PARK    2/26/2007
16412   1121 BOXWOOD LOOP           LENNAR HOMES - AUSTIN   G.TOWN VILLAGE    3/2/2007
16413   108 PAINTED BUNTING COVE    LENNAR HOMES - AUSTIN   SUMMERLYNN        3/2/2007
16414   466 DARK HORSE LANE         LENNAR HOMES - AUSTIN   SHADOW CREEK      3/6/2007
16415   476 DARK HORSE LANE         LENNAR HOMES - AUSTIN   SHADOW CREEK      3/6/2007
16416   496 DARK HORSE LANE         LENNAR HOMES - AUSTIN   SHADOW CREEK      3/7/2007
16417   18808 EDINBURGH CASTLE      LENNAR HOMES - AUSTIN   HIGHLAND PARK    3/20/2007
16418   288 HOUSEFINCH LOOP         LENNAR HOMES - AUSTIN   SUMMERLYNN       3/20/2007
16419   18824 EDINBURGH CASTLE      LENNAR HOMES - AUSTIN   HIGHLAND PARK    3/21/2007
16420   284 HOUSEFINCH LOOP         LENNAR HOMES - AUSTIN   SUMMERLYNN       3/22/2007
16421   276 HOUSEFINCH LOOP         LENNAR HOMES - AUSTIN   SUMMERLYNN       3/22/2007
16422   1013 GLADSTONE CASTLE       LENNAR HOMES - AUSTIN   HIGHLAND PARK    3/23/2007
16423   11104 LIBERTY FARMS DRIVE   LENNAR HOMES - AUSTIN   PIONEER CROSS    3/30/2007
16424   11105 LIBERTY FARMS DRIVE   LENNAR HOMES - AUSTIN   PIONEER CROSS    3/30/2007
16425   104 SANDPIPER COVE          LENNAR HOMES - AUSTIN   SUMMERLYNN        4/2/2007
16426   108 SANDPIPER COVE          LENNAR HOMES - AUSTIN   SUMMERLYNN        4/2/2007
16427   11108 LIBERTY FARMS DRIVE   LENNAR HOMES - AUSTIN   PIONEER CROSS     4/4/2007
16428   1605 HARVEST BEND LANE      LENNAR HOMES - AUSTIN   RED OAKS          4/5/2007
16429   1607 HARVEST BEND LANE      LENNAR HOMES - AUSTIN   RED OAKS          4/5/2007
16430   116 SANDPIPER COVE          LENNAR HOMES - AUSTIN   SUMMERLYNN        4/9/2007
16431   100 SANDPIPER COVE          LENNAR HOMES - AUSTIN   SUMMERLYNN        4/9/2007
16432   11113 LIBERTY FARMS DR.     LENNAR HOMES - AUSTIN   PIONEER CROSS    4/12/2007
16433   11109 LIBERTY FARMS DRIVE   LENNAR HOMES - AUSTIN   PIONEER CROSS    4/12/2007
16434   1609 HARVEST BEND LANE      LENNAR HOMES - AUSTIN   RED OAKS         4/12/2007
16435   1711 HARVEST BEND LANE      LENNAR HOMES - AUSTIN   RED OAKS         4/12/2007
16436   1709 HARVEST BEND LANE      LENNAR HOMES - AUSTIN   RED OAKS         4/13/2007
16437   272 HOUSEFINCH LOOP         LENNAR HOMES - AUSTIN   SUMMERLYNN       4/16/2007
16438   11117 LIBERTY FARMS DRIVE   LENNAR HOMES - AUSTIN   PIONEER CROSS    4/16/2007
16439   11112 LIBERTY FARMS DRIVE   LENNAR HOMES - AUSTIN   PIONEER CROSS    4/17/2007
16440   11116 LIBERTY FARMS DRIVE   LENNAR HOMES - AUSTIN   PIONEER CROSS    4/24/2007
16441   11120 LIBERTY FARMS DRIVE   LENNAR HOMES - AUSTIN   PIONEER CROSS    4/30/2007
16442   11121 LIBERTY FARMS DRIVE   LENNAR HOMES - AUSTIN   PIONEER CROSS    4/30/2007
16443   18825 EDINBURGH CASTLE      LENNAR HOMES - AUSTIN   HIGHLAND PARK    5/18/2007


                                                                                         299
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 307 of 1053 PageID:
                                    17872

16444   18821 EDINBURGH CASTLE     LENNAR HOMES - AUSTIN   HIGHLAND PARK      6/18/2007
16445   613 UPSON STREET           TRINITY LAND & HOMES    DOUG W             4/17/2007
16446   7001 COVERED BRIDGE DR.    TRINITY LAND & HOMES    COVERED BRIDGE     7/23/2007
16447   #2 A&B 1036 LIBERTY PARK   NEWMARK HOMES (TOUSA)   TREEMONT           7/18/2007
16448   .1870 NELSON RANCH LOOP    NEWMARK HOMES (TOUSA)   BUTTERCUP CREEK    7/24/2007
16449   1908 SORGHUM HILL DRIVE    NEWMARK HOMES (TOUSA)   PIONEER CROSS      8/16/2007
16450   212 ROSE MALLOW WAY        NEWMARK HOMES (TOUSA)   DOUBLE CREEK       9/20/2007
16451   2204 INDEPENDENCE DRIVE    NEWMARK HOMES (TOUSA)   INDEPENDENCE PK    9/25/2007
16452   7425 WISTERIA VALLEY DR.   NEWMARK HOMES (TOUSA)   MERIDIAN           9/27/2007
16453   8025 ALOPHIA DRIVE         NEWMARK HOMES (TOUSA)   MERIDIAN           10/2/2007
16454   2916 BOND DRIVE            NEWMARK HOMES (TOUSA)   EDGEWICK           10/4/2007
16455   2920 BOND DRIVE            NEWMARK HOMES (TOUSA)   EDGEWICK           10/4/2007
16456   3570 DOLOMITE TRAIL        NEWMARK HOMES (TOUSA)   MAYFIELD RANCH     10/8/2007
16457   200 DESERT PRIMROSE DR.    NEWMARK HOMES (TOUSA)   DOUBLE CREEK       10/8/2007
16458   2917 SAVILLE LOOP          NEWMARK HOMES (TOUSA)   EDGEWICK           10/9/2007
16459   2913 SAVILLE LOOP          NEWMARK HOMES (TOUSA)   EDGEWICK           10/9/2007
16460   2921 SAVILLE LOOP          NEWMARK HOMES (TOUSA)   EDGEWICK           10/9/2007
16461   2912 BOND DRIVE            NEWMARK HOMES (TOUSA)   EDGEWICK          10/10/2007
16462   6020 KELSING COVE          NEWMARK HOMES (TOUSA)   LANTANA           10/11/2007
16463   11428 SPRINKLE CUT-OFF     NEWMARK HOMES (TOUSA)   PIONEER CROSS     10/12/2007
16464   12224 TIMBER HEIGHTS DR.   NEWMARK HOMES (TOUSA)   PIONEER CROSS     10/12/2007
16465   2228 INDEPENDENCE DRIVE    NEWMARK HOMES (TOUSA)   INDEPENDENCE PK   10/17/2007
16466   2208 INDEPENDENCE DRIVE    NEWMARK HOMES (TOUSA)   INDEPENDENCE PK   10/17/2007
16467   3347 PINE NEEDLE CIRCLE    NEWMARK HOMES (TOUSA)   MAYFIELD RANCH    10/18/2007
16468   7501 ESPINA DRIVE          NEWMARK HOMES (TOUSA)   MERIDIAN          10/23/2007
16469   3513 SHELLCASTLE LANE      NEWMARK HOMES (TOUSA)   MAYFIELD RANCH    10/25/2007
16470   1865 NELSON RANCH LOOP     NEWMARK HOMES (TOUSA)   BUTTERCUP CREEK   10/25/2007
16471   2005 MCILLWAIN COVE        NEWMARK HOMES (TOUSA)   BUTTERCUP CREEK   10/26/2007
16472   7417 ESPINA DRIVE          NEWMARK HOMES (TOUSA)   MERIDIAN          10/26/2007
16473   12040 TIMBER HEIGHTS       NEWMARK HOMES (TOUSA)   PIONEER CROSS     10/30/2007
16474   2240 INDEPENDENCE DRIVE    NEWMARK HOMES (TOUSA)   INDEPENDENCE PK   10/31/2007
16475   1900 WAYWARD SUN DRIVE     NEWMARK HOMES (TOUSA)   PIONEER CROSS      11/2/2007
16476   2006 NELSON RANCH LOOP     NEWMARK HOMES (TOUSA)   BUTTERCUP CREEK    11/2/2007
16477   2908 BOND DRIVE            NEWMARK HOMES (TOUSA)   EDGEWICK           11/2/2007
16478   2905 SAVILLE LOOP          NEWMARK HOMES (TOUSA)   EDGEWICK           11/2/2007
16479   2909 SAVILLE LOOP          NEWMARK HOMES (TOUSA)   EDGEWICK           11/2/2007
16480   2900 BOND DRIVE            NEWMARK HOMES (TOUSA)   EDGEWICK           11/2/2007
16481   2829 SAVILLE LOOP          NEWMARK HOMES (TOUSA)   EDGEWICK           11/2/2007
16482   2825 SAVILLE LOOP          NEWMARK HOMES (TOUSA)   EDGEWICK           11/2/2007
16483   7417 WISTERIA VALLEY DR.   NEWMARK HOMES (TOUSA)   MERIDIAN           11/5/2007
16484   2216 INDEPENDENCE DRIVE    NEWMARK HOMES (TOUSA)   INDEPENDENCE PK    11/6/2007
16485   2220 INDEPENDENCE DRIVE    NEWMARK HOMES (TOUSA)   INDEPENDENCE PK    11/6/2007
16486   1032 REGENCY LANE          NEWMARK HOMES (TOUSA)   LEGENDS VILLAGE    11/6/2007
16487   2832 BOND DRIVE            NEWMARK HOMES (TOUSA)   EDGEWICK           11/6/2007
16488   2828 BOND DRIVE            NEWMARK HOMES (TOUSA)   EDGEWICK           11/6/2007
16489   7713 JOURNEYVILLE DRIVE    NEWMARK HOMES (TOUSA)   LANTANA            11/7/2007
16490   2008 NELSON RANCH LOOP     NEWMARK HOMES (TOUSA)   BUTTERCUP CREEK    11/9/2007
16491   2904 BOND DRIVE            NEWMARK HOMES (TOUSA)   EDGEWICK           11/9/2007
16492   3348 PINE NEEDLE CIRCLE    NEWMARK HOMES (TOUSA)   MAYFIELD RANCH    11/12/2007
16493   2901 SAVILLE LOOP          NEWMARK HOMES (TOUSA)   EDGEWICK          11/14/2007
16494   2012 MC ILLWAIN COVE       NEWMARK HOMES (TOUSA)   BUTTERCUP CREEK   11/14/2007
16495   2520 ST. JAMES PLACE       NEWMARK HOMES (TOUSA)   LEGENDS VILLAGE   11/15/2007
16496   11516 FLUSHWING DRIVE      NEWMARK HOMES (TOUSA)   PIONEER CROSS     11/16/2007
16497   2005 SHAKER TRAIL          NEWMARK HOMES (TOUSA)   PIONEER CROSS     11/16/2007
16498   11512 FLUSHWING DRIVE      NEWMARK HOMES (TOUSA)   PIONEER CROSS     11/16/2007


                                                                                          300
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 308 of 1053 PageID:
                                    17873

16499   2236 INDEPENDENCE DRIVE    NEWMARK HOMES (TOUSA)     INDEPENDENCE PK   11/19/2007
16500   10920 DESERT WILLOW        NEWMARK HOMES (TOUSA)     DOUBLE CREEK      11/19/2007
16501   11100 LONG WINTER DRIVE    NEWMARK HOMES (TOUSA)     PIONEER CROSS     11/20/2007
16502   6029 KELSING CV.           NEWMARK HOMES (TOUSA)     LANTANA           11/27/2007
16503   2800 BOND DRIVE            NEWMARK HOMES (TOUSA)     EDGEWICK          11/28/2007
16504   2732 BOND DRIVE            NEWMARK HOMES (TOUSA)     EDGEWICK          11/28/2007
16505   909 HYDE PARK DRIVE        NEWMARK HOMES (TOUSA)     LEGENDS VILLAGE   11/28/2007
16506   2824 BOND DRIVE            NEWMARK HOMES (TOUSA)     EDGEWICK          11/29/2007
16507   2821 SAVILLE LOOP          NEWMARK HOMES (TOUSA)     EDGEWICK          11/29/2007
16508   2817 SAVILLE LOOP          NEWMARK HOMES (TOUSA)     EDGEWICK          11/29/2007
16509   2816 BOND DRIVE            NEWMARK HOMES (TOUSA)     EDGEWICK          11/29/2007
16510   2813 SAVILLE LOOP          NEWMARK HOMES (TOUSA)     EDGEWICK          11/29/2007
16511   2113 CALLINGWOOD DRIVE     NEWMARK HOMES (TOUSA)     PIONEER CROSS     11/29/2007
16512   2820 BOND DRIVE            NEWMARK HOMES (TOUSA)     EDGEWICK          11/30/2007
16513   2728 BOND DRIVE            NEWMARK HOMES (TOUSA)     EDGEWICK          11/30/2007
16514   2108 CALLINGWOOD DRIVE     NEWMARK HOMES (TOUSA)     PIONEER CROSS     11/30/2007
16515   8117 ALOPHIA DRIVE         NEWMARK HOMES (TOUSA)     MERIDIAN          11/30/2007
16516   1040 REGENCY LANE          NEWMARK HOMES (TOUSA)     LEGENDS VILLAGE   11/30/2007
16517   3529 CHALKSTONE LANE       NEWMARK HOMES (TOUSA)     MAYFIELD RANCH     12/3/2007
16518   2030 NELSON RANCH LOOP     NEWMARK HOMES (TOUSA)     BUTTERCUP CREEK    12/4/2007
16519   2028 NELSON RANCH LOOP     NEWMARK HOMES (TOUSA)     BUTTERCUP CREEK    12/4/2007
16520   124 DESERT PRIMROSE DR.    NEWMARK HOMES (TOUSA)     DOUBLE CREEK       12/7/2007
16521   12120 TIMBER HEIGHTS       NEWMARK HOMES (TOUSA)     PIONEER CROSS      12/7/2007
16522   4037 WILDERNESS PATH       NEWMARK HOMES (TOUSA)     RANCH AT BRUS     12/10/2007
16523   11428 CHERISSE DRIVE       NEWMARK HOMES (TOUSA)     MERIDIAN          12/13/2007
16524   209 ROSE MALLOW WAY        NEWMARK HOMES (TOUSA)     DOUBLE CREEK      12/13/2007
16525   1608 ELKINS LANE           NEWMARK HOMES (TOUSA)     BUTTERCUP CREEK   12/17/2007
16526   3532 SHELLCASTLE LANE      NEWMARK HOMES (TOUSA)     MAYFIELD RANCH    12/17/2007
16527   3335 PINE NEEDLE CIRCLE    NEWMARK HOMES (TOUSA)     MAYFIELD RANCH    12/18/2007
16528   2132 INDEPENDENCE DRIVE    NEWMARK HOMES (TOUSA)     INDEPENDENCE PK   12/19/2007
16529   11024 DESERT WILLOW LOOP   NEWMARK HOMES (TOUSA)     DOUBLE CREEK      12/19/2007
16530   11128 DESERT WILLOW LOOP   NEWMARK HOMES (TOUSA)     DOUBLE CREEK      12/19/2007
16531   7808 MELONCON COVE         NEWMARK HOMES (TOUSA)     LANTANA           12/21/2007
16532   916 NEAL STREET            TRUEHOME DESIGN BUILD     HARVEY K            4/5/2008
16533   912 NEAL STREET            TRUEHOME DESIGN BUILD     HARVEY K            4/8/2008
16534   908 B NEAL STREET          TRUEHOME DESIGN BUILD     HARVEY K           4/14/2008
16535   908 A NEAL STREET          TRUEHOME DESIGN BUILD     HARVEY K           4/30/2008
16536   904 A NEAL STREET          TRUEHOME DESIGN BUILD     HARVEY K           5/29/2008
16537   904 B NEAL STREET          TRUEHOME DESIGN BUILD     HARVEY K           5/29/2008
16538   603 SOUTH 3RD STREET       JDRD INVESTMENTS, LLC     AUSTIN              7/8/2008
16539   2104 ARPDALE STREET        PETER STROBEL & ASSOC.,   SOUTH AUSTIN       1/28/2008
16540   3809 WILSON STREET         PETER STROBEL & ASSOC.,   SOUTH AUSTIN        2/6/2008
16541   103 INDIAN BEND DRIVE      PETER STROBEL & ASSOC.,   LAKEWAY             8/4/2008
16542   200 QUARRY SPRINGS         WORKMAN DEVELOPMENT       SAN MARCOS         1/28/2008
16543   880 OAK BLUFF TRAIL        WORKMAN DEVELOPMENT       SAN MARCOS          2/5/2008
16544   24 INDIAN PRINCESS         WORKMAN DEVELOPMENT       WIMBERLY           2/18/2008
16545   13 RIDGEWOOD               WORKMAN DEVELOPMENT       WIMBERLY           2/26/2008
16546   4200 LIMEKILN              WORKMAN DEVELOPMENT       SAN MARCOS         3/18/2008
16547   1976 QUAIL RUN             WORKMAN DEVELOPMENT       SAN MARCOS         7/18/2008
16548   430 WOODLAND TRAIL         WORKMAN DEVELOPMENT       SAN MARCOS        10/27/2008
16549   2112 FIRSTVIEW             ROBILLARD CUSTOM HOMES    CRYSTAL FALLS      5/30/2008
16550   2108 FIRSTVIEW             ROBILLARD CUSTOM HOMES    CRYSTAL FALLS     10/30/2008
16551   137 PARK LANE              ROBERT BORROUM-CLOSED!    SAN MARCOS         6/17/2008
16552   2726 LESLIE LANE           ROBERT BORROUM-CLOSED!    SAN MARCOS          7/1/2008
16553   4216 SCALES STREET         STREETMAN (USE 1407)      MUELLER             1/2/2008


                                                                                            301
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 309 of 1053 PageID:
                                    17874

16554   4312 SCALES STREET          STREETMAN (USE 1407)       MUELLER            1/17/2008
16555   4305 SCALES STREET          STREETMAN (USE 1407)       MUELLER            1/29/2008
16556   4317 SCALES STREET          STREETMAN (USE 1407)       MUELLER            3/14/2008
16557   5509 TEXAS BLUEBELL DRIVE   STREETMAN (USE 1407)       W CYPRESS HILLS    3/17/2008
16558   2420 TOM MILLER STREET      STREETMAN (USE 1407)       MUELLER            3/17/2008
16559   5616 TEXAS BLUEBELL DRIVE   STREETMAN (USE 1407)       W CYPRESS HILLS     5/1/2008
16560   4313 SCALES STREET          STREETMAN (USE 1407)       MUELLER             5/6/2008
16561   22225 RED YUCCA ROAD        STREETMAN (USE 1407)       W CYPRESS HILLS    5/13/2008
16562   22209 RED YUCCA ROAD        STREETMAN (USE 1407)       W CYPRESS HILLS     7/9/2008
16563   4033 MENDEZ STREET          STREETMAN (USE 1407)       MUELLER            7/17/2008
16564   4029 MENDEZ STREET          STREETMAN (USE 1407)       MUELLER            7/21/2008
16565   4325 SCALES STREET          STREETMAN (USE 1407)       MUELLER            7/25/2008
16566   4021 MENDEZ STREET          STREETMAN (USE 1407)       MUELLER            7/25/2008
16567   4009 MENDEZ STREET          STREETMAN (USE 1407)       MUELLER             8/4/2008
16568   4005 MENDEZ STREET          STREETMAN (USE 1407)       MUELLER             8/4/2008
16569   4025 MENDEZ STREET          STREETMAN (USE 1407)       MUELLER             8/4/2008
16570   2512 TOM MILLER STREET      STREETMAN (USE 1407)       MUELLER             8/6/2008
16571   GARAGE 2512 TOM MILLER ST   STREETMAN (USE 1407)       MUELLER             8/6/2008
16572   11117 CAPSTONE DRIVE        STREETMAN (USE 1407)       LA CROSSE           8/7/2008
16573   4013 MENDEZ STREET          STREETMAN (USE 1407)       MUELLER             8/8/2008
16574   4001 MENDEZ STREET          STREETMAN (USE 1407)       MUELLER             8/8/2008
16575   7508 MOON ROCK ROAD         STREETMAN (USE 1407)       LA CROSSE          8/11/2008
16576   7512 MOON ROCK ROAD         STREETMAN (USE 1407)       LA CROSSE          8/11/2008
16577   7516 MOON ROCK ROAD         STREETMAN (USE 1407)       LA CROSSE          8/12/2008
16578   11125 CAPSTONE DRIVE        STREETMAN (USE 1407)       LA CROSSE          8/14/2008
16579   11217 CAPSTONE DRIVE        STREETMAN (USE 1407)       LA CROSSE          8/27/2008
16580   7524 MOON ROCK ROAD         STREETMAN (USE 1407)       LA CROSSE          8/27/2008
16581   11205 CAPSTONE DRIVE        STREETMAN (USE 1407)       LA CROSSE          8/27/2008
16582   4212 SCALES STREET          STREETMAN (USE 1407)       MUELLER            8/29/2008
16583   2312 TOM MILLER STREET      STREETMAN (USE 1407)       MUELLER            8/29/2008
16584   11109 CAPSTONE DRIVE        STREETMAN (USE 1407)       LA CROSSE          8/29/2008
16585   11128 CAPSTONE DRIVE        STREETMAN (USE 1407)       LA CROSSE           9/4/2008
16586   11112 CAPSTONE DRIVE        STREETMAN (USE 1407)       LA CROSSE          9/15/2008
16587   7520 MOON ROCK ROAD         STREETMAN (USE 1407)       LA CROSSE          9/19/2008
16588   5517 WILD FOXGLOVE ROAD     STREETMAN (USE 1407)       W CYPRESS HILLS    9/19/2008
16589   5513 TEXAS BLUEBELL DRIVE   STREETMAN (USE 1407)       W CYPRESS HILLS    9/22/2008
16590   11113 CAPSTONE DRIVE        STREETMAN (USE 1407)       LA CROSSE          9/29/2008
16591   11121 CAPSTONE DRIVE        STREETMAN (USE 1407)       LA CROSSE         10/20/2008
16592   4217 CAMACHO STREET         STREETMAN (USE 1407)       MUELLER           10/24/2008
16593   2520 TOM MILLER STREET      STREETMAN (USE 1407)       MUELLER           10/27/2008
16594   2412 TOM MILLER STREET      STREETMAN (USE 1407)       MUELLER           11/11/2008
16595   4313 CAMACHO STREET         STREETMAN (USE 1407)       MUELLER           11/17/2008
16596   11120 CAPSTONE DRIVE        STREETMAN (USE 1407)       LA CROSSE          12/5/2008
16597   336 RIVER CHASE BLVD        HUNNICUTT / KRAUSE HOMES   RIVER CHASE       10/20/2008
16598   2908 APPENNINI COVE         WILSHIRE HOMES             BELLA VISTA        1/21/2008
16599   20104 SANDPIPER PERCH CT    WILSHIRE HOMES             BLACKHAWK          1/21/2008
16600   7900 WISTERIA VALLEY DR     WILSHIRE HOMES             MERIDIAN           1/23/2008
16601   15516 BRODICK DRIVE         WILSHIRE HOMES             AVERY RANCH        1/23/2008
16602   1918 KEMPWOOD LOOP          WILSHIRE HOMES             TERAVISTA          1/24/2008
16603   8109 ALOPHIA DRIVE          WILSHIRE HOMES             MERIDIAN           1/25/2008
16604   20105 SANDPIPER PERCH CT    WILSHIRE HOMES             BLACKHAWK          1/28/2008
16605   2517 RAVENWOOD DRIVE        WILSHIRE HOMES             SONOMA             1/30/2008
16606   7824 WISTERIA VALLEY DR     WILSHIRE HOMES             MERIDIAN           1/30/2008
16607   20505 HUCKABEE BEND         WILSHIRE HOMES             ROWE LANE          1/30/2008
16608   8101 ALOPHIA DRIVE          WILSHIRE HOMES             MERIDIAN           1/31/2008


                                                                                              302
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 310 of 1053 PageID:
                                    17875

16609   117 WATERFORD               WILSHIRE HOMES   GABRIELS OVLOOK    2/4/2008
16610   139 ROCKY SPOT DRIVE        WILSHIRE HOMES   HIGHPOINT          2/5/2008
16611   2624 RAVENWOOD DRIVE        WILSHIRE HOMES   SONOMA             2/5/2008
16612   2915 EAST PIPER SONOMA CT   WILSHIRE HOMES   SONOMA            2/11/2008
16613   2413 DOVETAIL STREET        WILSHIRE HOMES   ROWE LANE         2/19/2008
16614   1932 KEMPWOOD LOOP          WILSHIRE HOMES   TERAVISTA         2/20/2008
16615   11441 CHERISSE DRIVE        WILSHIRE HOMES   MERIDIAN          2/26/2008
16616   626 ROSEMOUNT DRIVE         WILSHIRE HOMES   SONOMA            2/27/2008
16617   11401 CHERISSE DRIVE        WILSHIRE HOMES   MERIDIAN          2/27/2008
16618   2409 DOVETAIL STREET        WILSHIRE HOMES   ROWE LANE         3/24/2008
16619   2707 BRINDISI WAY           WILSHIRE HOMES   BELLA VISTA       3/27/2008
16620   2711 BRINDISI WAY           WILSHIRE HOMES   BELLA VISTA       3/28/2008
16621   902 WALSH HILL TRAIL        WILSHIRE HOMES   WALSH TRAILS       4/2/2008
16622   8016 ALOPHIA DRIVE          WILSHIRE HOMES   MERIDIAN           4/3/2008
16623   11508 CHERISSE DRIVE        WILSHIRE HOMES   MERIDIAN           4/3/2008
16624   177 GRAPEVINE COURT         WILSHIRE HOMES   HIGHPOINT          4/7/2008
16625   167 ELDERBERRY ROAD         WILSHIRE HOMES   HIGHPOINT          4/7/2008
16626   111 ROCKY SPOT DRIVE        WILSHIRE HOMES   HIGHPOINT          4/9/2008
16627   4508 THREE ARROWS COURT     WILSHIRE HOMES   WALSH TRAILS      4/10/2008
16628   113 COURTLAND CIRCLE        WILSHIRE HOMES   HIGHPOINT         4/15/2008
16629   152 GRAPEVINE COURT         WILSHIRE HOMES   HIGHPOINT         4/15/2008
16630   20112 GRAND BANKS LANE      WILSHIRE HOMES   BLACKHAWK         4/16/2008
16631   1009 GLASGOW COVE           WILSHIRE HOMES   STAR RANCH        4/18/2008
16632   150 COURTLAND CIRCLE        WILSHIRE HOMES   HIGHPOINT         4/18/2008
16633   3103 CASTELLANO WAY         WILSHIRE HOMES   BELLA VISTA       4/21/2008
16634   11516 CHERISSE DRIVE        WILSHIRE HOMES   MERIDIAN          4/22/2008
16635   1902 KEMPWOOD COURT         WILSHIRE HOMES   TERAVISTA         4/23/2008
16636   20109 SANDPIPER PERCH CT    WILSHIRE HOMES   BLACKHAWK         4/24/2008
16637   2605 RAVENWOOD DRIVE        WILSHIRE HOMES   SONOMA            4/24/2008
16638   11501 CHERISSE DRIVE        WILSHIRE HOMES   MERIDIAN          4/25/2008
16639   716 WALSH HILL TRAIL        WILSHIRE HOMES   WALSH TRAILS      4/25/2008
16640   4523 THREE ARROWS COURT     WILSHIRE HOMES   WALSH TRAILS      4/25/2008
16641   2521 RAVENWOOD DRIVE        WILSHIRE HOMES   SONOMA            4/30/2008
16642   4517 THREE ARROWS COURT     WILSHIRE HOMES   WALSH TRAILS      5/12/2008
16643   2513 RAVENWOOD DRIVE        WILSHIRE HOMES   SONOMA            5/28/2008
16644   2665 RAVENWOOD DRIVE        WILSHIRE HOMES   SONOMA            5/30/2008
16645   702 WILLIAMS WAY            WILSHIRE HOMES   WALSH TRAILS       6/3/2008
16646   20100 SANDPIPER PERCH       WILSHIRE HOMES   BLACKHAWK          6/4/2008
16647   4519 THREE ARROWS COURT     WILSHIRE HOMES   WALSH TRAILS       6/4/2008
16648   20209 SANDPIPER SPOT CT     WILSHIRE HOMES   BLACKHAWK          6/6/2008
16649   20208 GRAND BANKS LANE      WILSHIRE HOMES   BLACKHAWK          6/9/2008
16650   20305 CHAYTON CIRCLE        WILSHIRE HOMES   BLACKHAWK          6/9/2008
16651   8113 ALOPHIA DRIVE          WILSHIRE HOMES   MERIDIAN          6/10/2008
16652   15409 BANDON DRIVE          WILSHIRE HOMES   AVERY RNCH EAST   6/10/2008
16653   1938 KEMPWOOD LOOP          WILSHIRE HOMES   TERAVISTA         6/11/2008
16654   1946 KEMPWOOD LOOP          WILSHIRE HOMES   TERAVISTA         6/11/2008
16655   15609 BANDON DRIVE          WILSHIRE HOMES   AVERY RNCH EAST   6/12/2008
16656   12024 CHERISSE DRIVE        WILSHIRE HOMES   MERIDIAN          6/12/2008
16657   115 BRIARPATCH COURT        WILSHIRE HOMES   HIGHPOINT         6/13/2008
16658   20201 SANDPIPER SPOT CT     WILSHIRE HOMES   BLACKHAWK         6/18/2008
16659   112 GRAPEVINE COURT         WILSHIRE HOMES   HIGHPOINT         6/19/2008
16660   2673 RAVENWOOD DRIVE        WILSHIRE HOMES   SONOMA            6/19/2008
16661   15517 BANDON DRIVE          WILSHIRE HOMES   AVERY RNCH EAST   6/20/2008
16662   7901 WISTERIA VALLEY DR     WILSHIRE HOMES   MERIDIAN          6/23/2008
16663   1911 KEMPWOOD LOOP          WILSHIRE HOMES   TERAVISTA         6/23/2008


                                                                                   303
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 311 of 1053 PageID:
                                    17876

16664   3106 LOMBARDI WAY           WILSHIRE HOMES   BELLA VISTA        6/25/2008
16665   4527 THREE ARROWS COURT     WILSHIRE HOMES   WALSH TRAILS        7/3/2008
16666   20724 MEAD BEND             WILSHIRE HOMES   ROWE LANE           7/9/2008
16667   2320 AMBLING TRAIL          WILSHIRE HOMES   ROWE LANE          7/16/2008
16668   11200 CHERISSE DRIVE        WILSHIRE HOMES   MERIDIAN           7/16/2008
16669   4518 THREE ARROWS COURT     WILSHIRE HOMES   WALSH TRAILS       7/21/2008
16670   4502 WICKLOW MOUNTAIN TR    WILSHIRE HOMES   WALSH TRAILS       7/21/2008
16671   11108 CHERISSE DRIVE        WILSHIRE HOMES   MERIDIAN           7/22/2008
16672   105 FARRINGTON LANE         WILSHIRE HOMES   STAR RANCH         7/22/2008
16673   15605 BANDON DRIVE          WILSHIRE HOMES   AVERY RNCH EAST    7/29/2008
16674   8613 ALOPHIA DRIVE          WILSHIRE HOMES   MERIDIAN            8/4/2008
16675   8600 ALOPHIA DRIVE          WILSHIRE HOMES   MERIDIAN            8/6/2008
16676   12117 BRYONY DRIVE          WILSHIRE HOMES   MERIDIAN            8/6/2008
16677   11029 CHERISSE DRIVE        WILSHIRE HOMES   MERIDIAN           8/11/2008
16678   8504 ALOPHIA DRIVE          WILSHIRE HOMES   MERIDIAN           8/11/2008
16679   11336 CHERISSE DRIVE        WILSHIRE HOMES   MERIDIAN           8/12/2008
16680   2321 GAVIN TRAIL            WILSHIRE HOMES   ROWE LANE          8/13/2008
16681   1964 KEMPWOOD LOOP          WILSHIRE HOMES   TERAVISTA          8/14/2008
16682   2316 DOVETAIL STREET        WILSHIRE HOMES   ROWE LANE          8/18/2008
16683   2312 AMBLING TRAIL          WILSHIRE HOMES   ROWE LANE          8/18/2008
16684   2416 GAVIN TRAIL            WILSHIRE HOMES   ROWE LANE          8/22/2008
16685   11113 CHERISSE DRIVE        WILSHIRE HOMES   MERIDIAN           8/27/2008
16686   622 ROSEMOUNT DRIVE         WILSHIRE HOMES   SONOMA              9/9/2008
16687   1905 KEMPWOOD COURT         WILSHIRE HOMES   TERAVISTA          9/11/2008
16688   11608 CHERISSE DRIVE        WILSHIRE HOMES   MERIDIAN           9/12/2008
16689   11621 CHERISSE DRIVE        WILSHIRE HOMES   MERIDIAN           9/12/2008
16690   714 WALSH HILL TRAIL        WILSHIRE HOMES   WALSH TRAILS       9/24/2008
16691   624 WILLIAMS WAY            WILSHIRE HOMES   WALSH TRAILS       9/24/2008
16692   11405 CHERISSE DRIVE        WILSHIRE HOMES   MERIDIAN           9/25/2008
16693   710 WALSH HILL TRAIL        WILSHIRE HOMES   WALSH TRAILS       9/25/2008
16694   11033 CHERISSE DRIVE        WILSHIRE HOMES   MERIDIAN           9/26/2008
16695   8500 ALOPHIA DRIVE          WILSHIRE HOMES   MERIDIAN           9/30/2008
16696   11020 CHERISSE DRIVE        WILSHIRE HOMES   MERIDIAN           10/3/2008
16697   164 GRAPEVINE COURT         WILSHIRE HOMES   HIGHPOINT          10/3/2008
16698   2413 AMBLING TRAIL          WILSHIRE HOMES   ROWE LANE          10/3/2008
16699   271 DAKOTA MOUNTAIN DRIVE   WILSHIRE HOMES   DRIPPIN SPRING     10/6/2008
16700   8401 ALOPHIA DRIVE          WILSHIRE HOMES   MERIDIAN           10/7/2008
16701   20205 SANDPIPER SPOT CT     WILSHIRE HOMES   BLACKHAWK          10/7/2008
16702   141 BRIARPATCH COURT        WILSHIRE HOMES   HIGHPOINT          10/9/2008
16703   1944 KEMPWOOD LOOP          WILSHIRE HOMES   TERAVISTA         10/10/2008
16704   8408 ALOPHIA DRIVE          WILSHIRE HOMES   MERIDIAN          10/10/2008
16705   711 WILLIAMS WAY            WILSHIRE HOMES   WALSH TRAILS      10/13/2008
16706   352 WILD ROSE DRIVE         WILSHIRE HOMES   HIGHPOINT         10/13/2008
16707   4524 THREE ARROWS COURT     WILSHIRE HOMES   WALSH TRAILS      10/13/2008
16708   8532 ALOPHIA DRIVE          WILSHIRE HOMES   MERIDIAN          10/13/2008
16709   704 WILLIAMS WAY            WILSHIRE HOMES   WALSH TRAILS      10/13/2008
16710   548 WILTSHIRE DRIVE         WILSHIRE HOMES   STAR RANCH        10/15/2008
16711   524 WILTSHIRE DRIVE         WILSHIRE HOMES   STAR RANCH        10/15/2008
16712   8404 ALOPHIA DRIVE          WILSHIRE HOMES   MERIDIAN          10/27/2008
16713   2304 AMBLING TRAIL          WILSHIRE HOMES   ROWE LANE         10/28/2008
16714   20612 HUCKABEE BEND         WILSHIRE HOMES   ROWE LANE          11/3/2008
16715   21012 NORTH RIDGE DRIVE     WILSHIRE HOMES   LAGO VISTA         11/3/2008
16716   2305 AMBLING TRAIL          WILSHIRE HOMES   ROWE LANE          11/3/2008
16717   1925 PARADISE RIDGE DRIVE   WILSHIRE HOMES   SONOMA             11/6/2008
16718   361 WILD ROSE DRIVE         WILSHIRE HOMES   HIGHPOINT          11/7/2008


                                                                                    304
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 312 of 1053 PageID:
                                    17877

16719   2401 DOVETAIL STREET      WILSHIRE HOMES    ROWE LANE         11/19/2008
16720   11209 CHERISSE DRIVE      WILSHIRE HOMES    MERIDIAN          11/19/2008
16721   1960 KEMPWOOD LOOP        WILSHIRE HOMES    TERAVISTA         11/19/2008
16722   612 ROSEMOUNT DRIVE       WILSHIRE HOMES    SONOMA            11/20/2008
16723   11037 CHERISSE DRIVE      WILSHIRE HOMES    MERIDIAN          11/21/2008
16724   8609 ALOPHIA DRIVE        WILSHIRE HOMES    MERIDIAN          12/11/2008
16725   178 GRAPEVINE COURT       WILSHIRE HOMES    HIGHPOINT         12/23/2008
16726   2012 CONCAN DRIVE         ARMADILLO HOMES   ENCLAVE AT BRUS    1/21/2008
16727   2006 CONCAN DRIVE         ARMADILLO HOMES   ENCLAVE AT BRUS    1/29/2008
16728   126 EMORY FIELDS DRIVE    ARMADILLO HOMES   EMORY FARMS        2/11/2008
16729   123 EMORY FIELDS DRIVE    ARMADILLO HOMES   EMORY FARMS        2/11/2008
16730   2009 BLEWETT DRIVE        ARMADILLO HOMES   ENCLAVE AT BRUS    2/18/2008
16731   108 EMORY FIELDS DRIVE    ARMADILLO HOMES   EMORY FARMS        2/18/2008
16732   #201 1601 MIRIAM AVE      ARMADILLO HOMES   CHESTNUT PLAZA     3/17/2008
16733   #200 1601 MIRIAM AVE      ARMADILLO HOMES   CHESTNUT PLAZA     3/17/2008
16734   114 EMORY FIELDS DRIVE    ARMADILLO HOMES   EMORY FARMS         4/2/2008
16735   2015 CONCAN DRIVE         ARMADILLO HOMES   ENCLAVE AT BRUS     4/8/2008
16736   118 EMORY FIELDS DRIVE    ARMADILLO HOMES   EMORY FARMS        4/16/2008
16737   1001 HONDO LANE           ARMADILLO HOMES   ENCLAVE AT BRUS    4/16/2008
16738   #205 1601 MIRIAM AVENUE   ARMADILLO HOMES   CHESTNUT PLAZA     4/18/2008
16739   #302 1601 MIRIAM AVENUE   ARMADILLO HOMES   CHESTNUT PLAZA     4/18/2008
16740   #301 1601 MIRIAM AVENUE   ARMADILLO HOMES   CHESTNUT PLAZA     4/18/2008
16741   #202 1601 MIRIAM AVE      ARMADILLO HOMES   CHESTNUT PLAZA     4/18/2008
16742   #204 1601 MIRIAM AVE      ARMADILLO HOMES   CHESTNUT PLAZA     4/18/2008
16743   #221 1601 MIRIAM AVENUE   ARMADILLO HOMES   CHESTNUT PLAZA     4/22/2008
16744   #222 1601 MIRIAM AVENUE   ARMADILLO HOMES   CHESTNUT PLAZA     4/22/2008
16745   #220 1601 MIRIAM AVENUE   ARMADILLO HOMES   CHESTNUT PLAZA     4/22/2008
16746   #219 1601 MIRIAM AVENUE   ARMADILLO HOMES   CHESTNUT PLAZA     4/22/2008
16747   #218 1601 MIRIAM AVENUE   ARMADILLO HOMES   CHESTNUT PLAZA      5/2/2008
16748   #217 1601 MIRIAM AVENUE   ARMADILLO HOMES   CHESTNUT PLAZA      5/2/2008
16749   #215 1601 MIRIAM AVENUE   ARMADILLO HOMES   CHESTNUT PLAZA      5/2/2008
16750   #216 1601 MIRIAM AVENUE   ARMADILLO HOMES   CHESTNUT PLAZA      5/2/2008
16751   112 EMORY FIELDS DRIVE    ARMADILLO HOMES   EMORY FARMS         5/2/2008
16752   #213 1601 MIRIAM AVENUE   ARMADILLO HOMES   CHESTNUT PLAZA      5/7/2008
16753   #214 1601 MIRIAM AVENUE   ARMADILLO HOMES   CHESTNUT PLAZA      5/7/2008
16754   #211 1601 MIRIAM AVENUE   ARMADILLO HOMES   CHESTNUT PLAZA      5/7/2008
16755   #212 1601 MIRIAM AVENUE   ARMADILLO HOMES   CHESTNUT PLAZA      5/7/2008
16756   #203 1601 MIRIAM AVENUE   ARMADILLO HOMES   CHESTNUT PLAZA      5/9/2008
16757   213 WELLS BEND            ARMADILLO HOMES   ENCLAVE AT BRUS    5/19/2008
16758   #209 1601 MIRIAM AVE      ARMADILLO HOMES   CHESTNUT PLAZA     5/27/2008
16759   #210 1601 MIRIAM AVE      ARMADILLO HOMES   CHESTNUT PLAZA     5/27/2008
16760   #206 1601 MIRIAM AVE      ARMADILLO HOMES   CHESTNUT PLAZA     5/27/2008
16761   #208 1601 MIRIAM AVE      ARMADILLO HOMES   CHESTNUT PLAZA     5/27/2008
16762   #207 1601 MIRIAM AVE      ARMADILLO HOMES   CHESTNUT PLAZA     5/27/2008
16763   1015 HONDO LANE           ARMADILLO HOMES   ENCLAVE AT BRUS    6/23/2008
16764   11753 EASY STREET         ARMADILLO HOMES   MORNINGSIDE         9/8/2008
16765   11720 CHANNING DRIVE      ARMADILLO HOMES   MORNINGSIDE        9/10/2008
16766   11712 CHANNING DRIVE      ARMADILLO HOMES   MORNINGSIDE        9/11/2008
16767   11708 CHANNING DRIVE      ARMADILLO HOMES   MORNINGSIDE        9/11/2008
16768   11716 CHANNING DRIVE      ARMADILLO HOMES   MORNINGSIDE        9/15/2008
16769   11705 CHANNING DRIVE      ARMADILLO HOMES   MORNINGSIDE        9/16/2008
16770   11709 CHANNING DRIVE      ARMADILLO HOMES   MORNINGSIDE        9/18/2008
16771   11701 CHANNING DRIVE      ARMADILLO HOMES   MORNINGSIDE        9/19/2008
16772   1000 HONDO LANE           ARMADILLO HOMES   ENCLAVE AT BRUS    9/23/2008
16773   11717 CHANNING DRIVE      ARMADILLO HOMES   MORNINGSIDE        10/1/2008


                                                                                   305
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 313 of 1053 PageID:
                                    17878

16774   11713 CHANNING DRIVE        ARMADILLO HOMES            MORNINGSIDE        10/1/2008
16775   2013 CONCAN DRIVE           ARMADILLO HOMES            ENCLAVE AT BRUS   11/19/2008
16776   2014 CONCAN DRIVE           ARMADILLO HOMES            ENCLAVE AT BRUS   11/20/2008
16777   2805 ZACHARY                EMERALD CONSTRUCTION CO.   TAYLOR, TEXAS      2/15/2008
16778   1209 LAUREL GLEN BLVD.      EMERALD CONSTRUCTION CO.   OAK RIDGE           7/9/2008
16779   1301 LAUREL GLEN BLVD.      EMERALD CONSTRUCTION CO.   OAK RIDGE           7/9/2008
16780   11703 QUARTZ CIRCLE         RONALD & DEBBIE LUZZO      ANDERSON MILL       3/4/2008
16781   3901 CLOUDY RIDGE           JOHN JONES                 WINDY HARBOR       9/23/2008
16782   5704 PECAN BROOK            LELAND DANDRIDGE           LAS CIMAS           1/2/2008
16783   5700 PURPLE SAGE            LELAND DANDRIDGE           LAS CIMAS           2/8/2008
16784   1300 A CHICON STREET        LELAND DANDRIDGE           HARVEY K           2/18/2008
16785   1300 B CHICON STREET        LELAND DANDRIDGE           HARVEY K           2/18/2008
16786   1304 CHICON STREET          LELAND DANDRIDGE           HARVEY K           3/18/2008
16787   221 BALDWIN STREET          D.R. HORTON                RIVERWALK           1/2/2008
16788   225 BALDWIN STREET          D.R. HORTON                RIVERWALK           1/2/2008
16789   11516 VIA GRANDE DRIVE      D.R. HORTON                ALTA MIRA           1/2/2008
16790   #401 1310 W PARMER          D.R. HORTON                SCOFIELD FARMS      1/2/2008
16791   #402 1310 W PARMER          D.R. HORTON                SCOFIELD FARMS      1/2/2008
16792   #403 1310 W PARMER          D.R. HORTON                SCOFIELD FARMS      1/2/2008
16793   312 DELBY STREET            D.R. HORTON                HUTTO SQUARE        1/3/2008
16794   10215 MAYDELLE DRIVE        D.R. HORTON                SWEETWATER          1/3/2008
16795   #2403 9201 BRODIE LANE      D.R. HORTON                BRODIE HEIGHTS      1/4/2008
16796   #2402 9201 BRODIE LANE      D.R. HORTON                BRODIE HEIGHTS      1/4/2008
16797   #2401 9201 BRODIE LANE      D.R. HORTON                BRODIE HEIGHTS      1/4/2008
16798   176 WATERLOO DRIVE          D.R. HORTON                KENSINGTON          1/4/2008
16799   10201 MAYDELLE DRIVE        D.R. HORTON                SWEETWATER          1/4/2008
16800   8212 TIERRA LINDA LANE      D.R. HORTON                ALTA MIRA           1/4/2008
16801   11505 RUNNING BRUSH LANE    D.R. HORTON                AVERY RANCH        1/15/2008
16802   10409 WYLIE DRIVE           D.R. HORTON                SWEETWATER         1/18/2008
16803   10401 WYLIE DRIVE           D.R. HORTON                SWEETWATER         1/18/2008
16804   1017 AIKEN DRIVE            D.R. HORTON                BENBROOK RANCH     1/25/2008
16805   1017 GENTRY DRIVE           D.R. HORTON                BENBROOK RANCH     1/25/2008
16806   1001 WASHBURN DRIVE         D.R. HORTON                BENBROOK RANCH     1/25/2008
16807   1011 WASHBURN DRIVE         D.R. HORTON                BENBROOK RANCH     1/25/2008
16808   929 WASHBURN DRIVE          D.R. HORTON                BENBROOK RANCH     1/25/2008
16809   1021 GENTRY DRIVE           D.R. HORTON                BENBROOK RANCH     1/28/2008
16810   1019 GENTRY DRIVE           D.R. HORTON                BENBROOK RANCH     1/28/2008
16811   11604 RUNNING BRUSH LANE    D.R. HORTON                AVERY RANCH        1/28/2008
16812   1806 MAIN STREET            D.R. HORTON                CP TOWN CENTER     1/29/2008
16813   241 BALDWIN STREET          D.R. HORTON                RIVERWALK          1/29/2008
16814   222 BALDWIN STREET          D.R. HORTON                RIVERWALK          1/29/2008
16815   14832 FALLING STONE LANE    D.R. HORTON                BRKFIELD CROSS     1/30/2008
16816   14836 FALLING STONE LANE    D.R. HORTON                BRKFIELD CROSS     1/30/2008
16817   804 SWEET LEAF LANE         D.R. HORTON                BRKFIELD CROSS     1/30/2008
16818   712 SWEET LEAF LANE         D.R. HORTON                BRKFIELD CROSS     1/30/2008
16819   808 SWEET LEAF LANE         D.R. HORTON                BRKFIELD CROSS     1/30/2008
16820   705 SWEET LEAF LANE         D.R. HORTON                BRKFIELD CROSS     1/30/2008
16821   721 SWEET LEAF LANE         D.R. HORTON                BRKFIELD CROSS     1/30/2008
16822   12100 VERCHOTA DRIVE        D.R. HORTON                RANCHO ALTO        1/30/2008
16823   11125 PERSIMMON GAP DRIVE   D.R. HORTON                AVERY RANCH        1/31/2008
16824   11129 PERSIMMON GAP DRIVE   D.R. HORTON                AVERY RANCH        1/31/2008
16825   700 A JANE AUSTEN TRAIL     D.R. HORTON                PARKWAY             2/1/2008
16826   700 B JANE AUSTEN TRAIL     D.R. HORTON                PARKWAY             2/1/2008
16827   708 A JANE AUSTEN TRAIL     D.R. HORTON                PARKWAY             2/1/2008
16828   708 B JANE AUSTEN TRAIL     D.R. HORTON                PARKWAY             2/1/2008


                                                                                              306
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 314 of 1053 PageID:
                                    17879

16829   12105 VERCHOTA DRIVE        D.R. HORTON   RANCHO ALTO       2/1/2008
16830   243 BALDWIN STREET          D.R. HORTON   RIVERWALK         2/1/2008
16831   343 ALTAMONT STREET         D.R. HORTON   RIVERWALK         2/1/2008
16832   12109 VERCHOTA DRIVE        D.R. HORTON   RANCHO ALTO       2/1/2008
16833   11133 PERSIMMON GAP DRIVE   D.R. HORTON   AVERY RANCH       2/1/2008
16834   14209 WILLOW TANK DRIVE     D.R. HORTON   AVERY RANCH       2/1/2008
16835   725 SWEET LEAF LANE         D.R. HORTON   BRKFIELD CROSS    2/1/2008
16836   705 A JANE AUSTEN TRAIL     D.R. HORTON   PARKWAY           2/4/2008
16837   705 B JANE AUSTEN TRAIL     D.R. HORTON   PARKWAY           2/4/2008
16838   701 A JANE AUSTEN TRAIL     D.R. HORTON   PARKWAY           2/4/2008
16839   701 B JANE AUSTEN TRAIL     D.R. HORTON   PARKWAY           2/4/2008
16840   10204 MAYDELLE DRIVE        D.R. HORTON   SWEETWATER        2/4/2008
16841   10203 MAYDELLE DRIVE        D.R. HORTON   SWEETWATER        2/4/2008
16842   1900 O CALLAHAN DRIVE       D.R. HORTON   RANCHO ALTO       2/4/2008
16843   10905 PRATT LANE            D.R. HORTON   BAUERLE RANCH     2/4/2008
16844   8200 TIERRA LINDA LANE      D.R. HORTON   ALTA MIRA         2/4/2008
16845   8204 TIERRA LINDA LANE      D.R. HORTON   ALTA MIRA         2/4/2008
16846   620 GABRIEL MILLS DRIVE     D.R. HORTON   TURTLE CREEK      2/5/2008
16847   616 GABRIEL MILLS DRIVE     D.R. HORTON   TURTLE CREEK      2/5/2008
16848   640 GABRIEL MILLS DRIVE     D.R. HORTON   TURTLE CREEK      2/5/2008
16849   14213 WILLOW TANK DRIVE     D.R. HORTON   AVERY RANCH       2/5/2008
16850   14217 WILLOW TANK DRIVE     D.R. HORTON   AVERY RANCH       2/5/2008
16851   14221 WILLOW TANK DRIVE     D.R. HORTON   AVERY RANCH       2/5/2008
16852   608 GABRIEL MILLS DRIVE     D.R. HORTON   TURTLE CREEK      2/6/2008
16853   709 SWEET LEAF LANE         D.R. HORTON   BRKFIELD CROSS    2/6/2008
16854   612 GABRIEL MILLS DRIVE     D.R. HORTON   TURTLE CREEK      2/6/2008
16855   1821 O CALLAHAN DRIVE       D.R. HORTON   RANCHO ALTO       2/6/2008
16856   10216 MAYDELLE DRIVE        D.R. HORTON   SWEETWATER        2/6/2008
16857   800 SWEET LEAF LANE         D.R. HORTON   BRKFIELD CROSS    2/6/2008
16858   600 GABRIEL MILLS DRIVE     D.R. HORTON   TURTLE CREEK      2/6/2008
16859   1736 MCCLANNAHAN DRIVE      D.R. HORTON   RANCHO ALTO       2/7/2008
16860   211 WATERLOO DRIVE          D.R. HORTON   KENSINGTON        2/7/2008
16861   199 WATERLOO DRIVE          D.R. HORTON   KENSINGTON        2/7/2008
16862   187 WATERLOO DRIVE          D.R. HORTON   KENSINGTON        2/7/2008
16863   11712 RUNNING BRUSH COVE    D.R. HORTON   AVERY RANCH       2/7/2008
16864   335 ALTAMONT STREET         D.R. HORTON   RIVERWALK         2/7/2008
16865   337 ALTAMONT STREET         D.R. HORTON   RIVERWALK         2/7/2008
16866   339 ALTAMONT STREET         D.R. HORTON   RIVERWALK         2/7/2008
16867   220 BALDWIN STREET          D.R. HORTON   RIVERWALK         2/7/2008
16868   11113 PERSIMMON GAP DRIVE   D.R. HORTON   AVERY RANCH       2/7/2008
16869   11101 PERSIMMON GAP DRIVE   D.R. HORTON   AVERY RANCH       2/7/2008
16870   7900 VIA VERDE DRIVE        D.R. HORTON   ALTA MIRA         2/7/2008
16871   #2603 9201 BRODIE LANE      D.R. HORTON   BRODIE HEIGHTS    2/8/2008
16872   #2602 9201 BRODIE LANE      D.R. HORTON   BRODIE HEIGHTS    2/8/2008
16873   #2601 9201 BRODIE LANE      D.R. HORTON   BRODIE HEIGHTS    2/8/2008
16874   #2503 9201 BRODIE LANE      D.R. HORTON   BRODIE HEIGHTS    2/8/2008
16875   #2502 9201 BRODIE LANE      D.R. HORTON   BRODIE HEIGHTS    2/8/2008
16876   #2501 9201 BRODIE LANE      D.R. HORTON   BRODIE HEIGHTS    2/8/2008
16877   10305 MARIETTA DRIVE        D.R. HORTON   SWEETWATER        2/8/2008
16878   10804 HARLEY AVENUE         D.R. HORTON   BAUERLE RANCH     2/8/2008
16879   10501 LINDSHIRE LANE        D.R. HORTON   BAUERLE RANCH     2/8/2008
16880   1903 BIG BEND DRIVE         D.R. HORTON   CP TOWN CENTER    2/8/2008
16881   10307 MARIETTA DRIVE        D.R. HORTON   SWEETWATER        2/8/2008
16882   11121 PERSIMMON GAP DRIVE   D.R. HORTON   AVERY RANCH       2/8/2008
16883   12108 ERUZIONE DRIVE        D.R. HORTON   RANCHO ALTO      2/11/2008


                                                                               307
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 315 of 1053 PageID:
                                    17880

16884   11117 PERSIMMON GAP DRIVE   D.R. HORTON   AVERY RANCH      2/11/2008
16885   10905 LOS ARCOS COVE        D.R. HORTON   ALTA MIRA        2/11/2008
16886   10900 LOS ARCOS COVE        D.R. HORTON   ALTA MIRA        2/11/2008
16887   704 A JANE AUSTEN TRAIL     D.R. HORTON   PARKWAY          2/12/2008
16888   704 B JANE AUSTEN TRAIL     D.R. HORTON   PARKWAY          2/12/2008
16889   175 WATERLOO DRIVE          D.R. HORTON   KENSINGTON       2/12/2008
16890   129 PEMBROKE COVE           D.R. HORTON   KENSINGTON       2/12/2008
16891   333 ALTAMONT STREET         D.R. HORTON   RIVERWALK        2/12/2008
16892   341 ALTAMONT STREET         D.R. HORTON   RIVERWALK        2/12/2008
16893   10904 TORNASOL LANE         D.R. HORTON   ALTA MIRA        2/12/2008
16894   1412 MORNING MIST LANE      D.R. HORTON   BRKFIELD CROSS   2/12/2008
16895   1404 MORNING MIST LANE      D.R. HORTON   BRKFIELD CROSS   2/12/2008
16896   1408 MORNING MIST LANE      D.R. HORTON   BRKFIELD CROSS   2/12/2008
16897   11513 RUNNING BRUSH LANE    D.R. HORTON   AVERY RANCH      2/13/2008
16898   11517 RUNNING BRUSH LANE    D.R. HORTON   AVERY RANCH      2/13/2008
16899   11529 RUNNING BRUSH LANE    D.R. HORTON   AVERY RANCH      2/13/2008
16900   2808 TINMOUTH DRIVE         D.R. HORTON   BAUERLE RANCH    2/13/2008
16901   1825 LOST MAPLES LOOP       D.R. HORTON   CP TOWN CENTER   2/14/2008
16902   1823 LOST MAPLES LOOP       D.R. HORTON   CP TOWN CENTER   2/14/2008
16903   1813 BIG BEND DRIVE         D.R. HORTON   CP TOWN CENTER   2/14/2008
16904   1805 BIG BEND DRIVE         D.R. HORTON   CP TOWN CENTER   2/14/2008
16905   1807 BIG BEND DRIVE         D.R. HORTON   CP TOWN CENTER   2/14/2008
16906   1811 BIG BEND DRIVE         D.R. HORTON   CP TOWN CENTER   2/14/2008
16907   1812 BIG BEND DRIVE         D.R. HORTON   CP TOWN CENTER   2/14/2008
16908   1504 MORNING MIST LANE      D.R. HORTON   BRKFIELD CROSS   2/14/2008
16909   1512 MORNING MIST LANE      D.R. HORTON   BRKFIELD CROSS   2/14/2008
16910   1520 MORNING MIST LANE      D.R. HORTON   BRKFIELD CROSS   2/14/2008
16911   11109 PERSIMMON GAP DRIVE   D.R. HORTON   AVERY RANCH      2/14/2008
16912   1508 MORNING MIST LANE      D.R. HORTON   BRKFIELD CROSS   2/14/2008
16913   812 SWEET LEAF LANE         D.R. HORTON   BRKFIELD CROSS   2/14/2008
16914   14133 WILLOW TANK DRIVE     D.R. HORTON   AVERY RANCH      2/15/2008
16915   #1201 14815 AVERY CHURCH    D.R. HORTON   AVERY CHURCH     2/15/2008
16916   #1202 14815 AVERY CHURCH    D.R. HORTON   AVERY CHURCH     2/15/2008
16917   #1203 14815 AVERY CHURCH    D.R. HORTON   AVERY CHURCH     2/15/2008
16918   1817 O CALLAHAN DRIVE       D.R. HORTON   RANCHO ALTO      2/18/2008
16919   1809 O CALLAHAN DRIVE       D.R. HORTON   RANCHO ALTO      2/18/2008
16920   10313 MARIETTA DRIVE        D.R. HORTON   SWEETWATER       2/18/2008
16921   10309 MARIETTA DRIVE        D.R. HORTON   SWEETWATER       2/18/2008
16922   1500 MORNING MIST LANE      D.R. HORTON   BRKFIELD CROSS   2/18/2008
16923   2216 AARON ROSS WAY         D.R. HORTON   SETTLERS PARK    2/18/2008
16924   914 WASHBURN DRIVE          D.R. HORTON   BENBROOK RANCH   2/18/2008
16925   1420 MORNING MIST LANE      D.R. HORTON   BRKFIELD CROSS   2/18/2008
16926   17829 GOLDEN VALLEY DRIVE   D.R. HORTON   BRIARCREEK       2/19/2008
16927   17825 GOLDEN VALLEY DRIVE   D.R. HORTON   BRIARCREEK       2/19/2008
16928   11509 RUNNING BRUSH LANE    D.R. HORTON   AVERY RANCH      2/19/2008
16929   10401 MARIETTA DRIVE        D.R. HORTON   SWEETWATER       2/19/2008
16930   10716 CHIPPENHOOK COURT     D.R. HORTON   BAUERLE RANCH    2/19/2008
16931   14205 WILLOW TANK DRIVE     D.R. HORTON   AVERY RANCH      2/19/2008
16932   14129 WILLOW TANK DRIVE     D.R. HORTON   AVERY RANCH      2/19/2008
16933   3301 TAVISTOCK DRIVE        D.R. HORTON   BAUERLE RANCH    2/19/2008
16934   14201 WILLOW TANK DRIVE     D.R. HORTON   AVERY RANCH      2/20/2008
16935   #1 601 N CASCADES AVENUE    D.R. HORTON   HIGHLAND PARK    2/20/2008
16936   #2 601 N CASCADES AVENUE    D.R. HORTON   HIGHLAND PARK    2/20/2008
16937   17832 GOLDEN VALLEY DRIVE   D.R. HORTON   BRIARCREEK       2/21/2008
16938   17820 GOLDEN VALLEY DRIVE   D.R. HORTON   BRIARCREEK       2/21/2008


                                                                               308
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 316 of 1053 PageID:
                                    17881

16939   #1 701 N CASCADES AVENUE   D.R. HORTON   HIGHLAND PARK     2/21/2008
16940   #2 701 N CASCADES AVENUE   D.R. HORTON   HIGHLAND PARK     2/21/2008
16941   188 WATERLOO DRIVE         D.R. HORTON   KENSINGTON        2/21/2008
16942   139 PEMBROKE COVE          D.R. HORTON   KENSINGTON        2/21/2008
16943   3504 BANKSIDE STREET       D.R. HORTON   BAUERLE RANCH     2/21/2008
16944   #1 517 N CASCADES AVENUE   D.R. HORTON   HIGHLAND PARK     2/21/2008
16945   #2 517 N CASCADES AVENUE   D.R. HORTON   HIGHLAND PARK     2/21/2008
16946   17828 GOLDEN VALLEY        D.R. HORTON   BRIARCREEK        2/21/2008
16947   1516 MORNING MIST LANE     D.R. HORTON   BRKFIELD CROSS    2/22/2008
16948   #903 14815 AVERY CHURCH    D.R. HORTON   AVERY CHURCH      2/22/2008
16949   #902 14815 AVERY CHURCH    D.R. HORTON   AVERY CHURCH      2/22/2008
16950   #901 14815 AVERY CHURCH    D.R. HORTON   AVERY CHURCH      2/22/2008
16951   #3701 9201 BRODIE LANE     D.R. HORTON   BRODIE HEIGHTS    2/22/2008
16952   #3702 9201 BRODIE LANE     D.R. HORTON   BRODIE HEIGHTS    2/22/2008
16953   #3703 9201 BRODIE LANE     D.R. HORTON   BRODIE HEIGHTS    2/22/2008
16954   11521 VIA GRANDE DRIVE     D.R. HORTON   ALTA MIRA         2/22/2008
16955   224 BALDWIN STREET         D.R. HORTON   RIVERWALK         2/23/2008
16956   226 BALDWIN STREET         D.R. HORTON   RIVERWALK         2/23/2008
16957   228 BALDWIN STREET         D.R. HORTON   RIVERWALK         2/23/2008
16958   110 ANDERSON STREET        D.R. HORTON   HUTTO SQUARE      2/23/2008
16959   111 LIDELL STREET          D.R. HORTON   HUTTO SQUARE      2/23/2008
16960   203 LIDELL STREET          D.R. HORTON   HUTTO SQUARE      2/23/2008
16961   205 LIDELL STREET          D.R. HORTON   HUTTO SQUARE      2/23/2008
16962   10212 MAYDELLE DRIVE       D.R. HORTON   SWEETWATER        2/25/2008
16963   10303 MARIETTA DRIVE       D.R. HORTON   SWEETWATER        2/25/2008
16964   2816 TINMOUTH STREET       D.R. HORTON   BAUERLE RANCH     2/25/2008
16965   2820 TINMOUTH DRIVE        D.R. HORTON   BAUERLE RANCH     2/25/2008
16966   2812 TINMOUTH STREET       D.R. HORTON   BAUERLE RANCH     2/25/2008
16967   10509 LINDSHIRE LANE       D.R. HORTON   BAUERLE RANCH     2/25/2008
16968   #3801 9201 BRODIE LANE     D.R. HORTON   BRODIE HEIGHTS    2/25/2008
16969   #3802 9201 BRODIE LANE     D.R. HORTON   BRODIE HEIGHTS    2/25/2008
16970   #3803 9201 BRODIE LANE     D.R. HORTON   BRODIE HEIGHTS    2/25/2008
16971   11421 VIA GRANDE DRIVE     D.R. HORTON   ALTA MIRA         2/25/2008
16972   11509 VIA GRANDE DRIVE     D.R. HORTON   ALTA MIRA         2/25/2008
16973   1005 WASHBURN DRIVE        D.R. HORTON   BENBROOK RANCH    2/25/2008
16974   908 GENTRY DRIVE           D.R. HORTON   BENBROOK RANCH    2/25/2008
16975   917 GENTRY DRIVE           D.R. HORTON   BENBROOK RANCH    2/25/2008
16976   915 GENTRY DRIVE           D.R. HORTON   BENBROOK RANCH    2/25/2008
16977   913 GENTRY DRIVE           D.R. HORTON   BENBROOK RANCH    2/25/2008
16978   910 GENTRY DRIVE           D.R. HORTON   BENBROOK RANCH    2/25/2008
16979   3321 TAVISTOCK DRIVE       D.R. HORTON   BAUERLE RANCH     2/26/2008
16980   10813 HARLEY AVENUE        D.R. HORTON   BAUERLE RANCH     2/26/2008
16981   232 BALDWIN STREET         D.R. HORTON   RIVERWALK         2/26/2008
16982   230 BALDWIN STREET         D.R. HORTON   RIVERWALK         2/26/2008
16983   632 GABRIEL MILLS DRIVE    D.R. HORTON   TURTLE CREEK      2/26/2008
16984   604 GABRIEL MILLS          D.R. HORTON   TURTLE CREEK      2/26/2008
16985   636 GABRIEL MILLS DRIVE    D.R. HORTON   TURTLE CREEK      2/26/2008
16986   628 GABRIEL MILLS DRIVE    D.R. HORTON   TURTLE CREEK      2/26/2008
16987   1017 WASHBURN DRIVE        D.R. HORTON   BENBROOK RANCH    2/26/2008
16988   1009 WASHBURN DRIVE        D.R. HORTON   BENBROOK RANCH    2/26/2008
16989   624 GABRIEL MILLS DRIVE    D.R. HORTON   TURTLE CREEK      2/27/2008
16990   14400 A CHARLES DICKENS    D.R. HORTON   PARKWAY           2/27/2008
16991   14400 B CHARLES DICKENS    D.R. HORTON   PARKWAY           2/27/2008
16992   14408 A CHARLES DICKENS    D.R. HORTON   PARKWAY           2/27/2008
16993   14408 B CHARLES DICKENS    D.R. HORTON   PARKWAY           2/27/2008


                                                                               309
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 317 of 1053 PageID:
                                    17882

16994   14401 A CHARLES DICKENS    D.R. HORTON   PARKWAY           2/27/2008
16995   14401 B CHARLES DICKENS    D.R. HORTON   PARKWAY           2/27/2008
16996   14405 A CHARLES DICKENS    D.R. HORTON   PARKWAY           2/27/2008
16997   14405 B CHARLES DICKENS    D.R. HORTON   PARKWAY           2/27/2008
16998   144 PEMBROKE COVE          D.R. HORTON   KENSINGTON        2/28/2008
16999   #502 1310 W PARMER         D.R. HORTON   SCOFIELD FARMS    2/28/2008
17000   #501 1310 W PARMER         D.R. HORTON   SCOFIELD FARMS    2/28/2008
17001   #503 1310 W PARMER         D.R. HORTON   SCOFIELD FARMS    2/28/2008
17002   13604 JAMES GARFIELD ST    D.R. HORTON   PRES. MEADOWS     2/28/2008
17003   13600 JAMES GARFIELD ST    D.R. HORTON   PRES. MEADOWS     2/28/2008
17004   13605 JAMES GARFIELD ST    D.R. HORTON   PRES. MEADOWS     2/28/2008
17005   13528 JAMES GARFIELD ST    D.R. HORTON   PRES. MEADOWS     2/28/2008
17006   13601 JAMES GARFIELD ST    D.R. HORTON   PRES. MEADOWS     2/28/2008
17007   2222 SETTLERS PARK LOOP    D.R. HORTON   SETTLERS PARK     2/28/2008
17008   1813 O CALLAHAN DRIVE      D.R. HORTON   RANCHO ALTO       2/29/2008
17009   10200 MAYDELLE DRIVE       D.R. HORTON   SWEETWATER        2/29/2008
17010   10205 MAYDELLE DRIVE       D.R. HORTON   SWEETWATER        2/29/2008
17011   10207 MAYDELLE DRIVE       D.R. HORTON   SWEETWATER        2/29/2008
17012   10206 MAYDELLE DRIVE       D.R. HORTON   SWEETWATER        2/29/2008
17013   12120 ERUZIONE DRIVE       D.R. HORTON   RANCHO ALTO       2/29/2008
17014   12116 ERUZIONE DRIVE       D.R. HORTON   RANCHO ALTO       2/29/2008
17015   1825 O CALLAHAN DRIVE      D.R. HORTON   RANCHO ALTO       2/29/2008
17016   10315 MARIETTA DRIVE       D.R. HORTON   SWEETWATER        2/29/2008
17017   116 ANDERSON STREET        D.R. HORTON   HUTTO SQUARE      2/29/2008
17018   120 ANDERSON STREET        D.R. HORTON   HUTTO SQUARE      2/29/2008
17019   14404 A CHARLES DICKENS    D.R. HORTON   PARKWAY           2/29/2008
17020   14404 B CHARLES DICKENS    D.R. HORTON   PARKWAY           2/29/2008
17021   17820 ICE AGE TRAILS       D.R. HORTON   HIGHLAND PARK      3/4/2008
17022   17816 ICE AGE TRAILS       D.R. HORTON   HIGHLAND PARK      3/4/2008
17023   637 SWEET LEAF LANE        D.R. HORTON   BRKFIELD CROSS     3/4/2008
17024   641 SWEET LEAF LANE        D.R. HORTON   BRKFIELD CROSS     3/4/2008
17025   625 SWEET LEAF LANE        D.R. HORTON   BRKFIELD CROSS     3/4/2008
17026   633 SWEET LEAF LANE        D.R. HORTON   BRKFIELD CROSS     3/4/2008
17027   629 SWEET LEAF LANE        D.R. HORTON   BRKFIELD CROSS     3/4/2008
17028   621 SWEET LEAF LANE        D.R. HORTON   BRKFIELD CROSS     3/4/2008
17029   17824 ICE AGE TRAILS       D.R. HORTON   HIGHLAND PARK      3/5/2008
17030   17816 KENAI FJORDS DRIVE   D.R. HORTON   HIGHLAND PARK      3/5/2008
17031   10705 PALL MALL DRIVE      D.R. HORTON   BAUERLE RANCH      3/5/2008
17032   10202 MAYDELLE DRIVE       D.R. HORTON   SWEETWATER         3/5/2008
17033   124 ANDERSON STREET        D.R. HORTON   HUTTO SQUARE       3/5/2008
17034   601 SWEET LEAF LANE        D.R. HORTON   BRKFIELD CROSS     3/5/2008
17035   1416 MORNING MIST LANE     D.R. HORTON   BRKFIELD CROSS     3/5/2008
17036   122 ANDERSON STREET        D.R. HORTON   HUTTO SQUARE       3/5/2008
17037   13529 JAMES GARFIELD ST    D.R. HORTON   PRES. MEADOWS      3/6/2008
17038   10209 MAYDELLE DRIVE       D.R. HORTON   SWEETWATER         3/7/2008
17039   10208 MAYDELLE DRIVE       D.R. HORTON   SWEETWATER         3/7/2008
17040   14908 FALLING STONE LANE   D.R. HORTON   BRKFIELD CROSS     3/8/2008
17041   14412 A CHARLES DICKENS    D.R. HORTON   PARKWAY            3/8/2008
17042   14413 A CHARLES DICKENS    D.R. HORTON   PARKWAY            3/8/2008
17043   14412 B CHARLES DICKENS    D.R. HORTON   PARKWAY            3/8/2008
17044   14413 B CHARLES DICKENS    D.R. HORTON   PARKWAY            3/8/2008
17045   145 PEMBROKE COVE          D.R. HORTON   KENSINGTON        3/11/2008
17046   236 BALDWIN STREET         D.R. HORTON   RIVERWALK         3/11/2008
17047   1820 O CALLAHAN DRIVE      D.R. HORTON   RANCHO ALTO       3/11/2008
17048   15509 STAKED PLAINS LOOP   D.R. HORTON   AVERY RANCH       3/12/2008


                                                                               310
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 318 of 1053 PageID:
                                    17883

17049   10214 MAYDELLE DRIVE       D.R. HORTON   SWEETWATER        3/12/2008
17050   12004 ERUZIONE DRIVE       D.R. HORTON   RANCHO ALTO       3/12/2008
17051   #2701 9201 BRODIE LANE     D.R. HORTON   BRODIE HEIGHTS    3/12/2008
17052   #2702 9201 BRODIE LANE     D.R. HORTON   BRODIE HEIGHTS    3/12/2008
17053   #2703 9201 BRODIE LANE     D.R. HORTON   BRODIE HEIGHTS    3/12/2008
17054   2121 CRAIG PATRICK WAY     D.R. HORTON   RANCHO ALTO       3/12/2008
17055   12000 HERB BROOKS DRIVE    D.R. HORTON   RANCHO ALTO       3/12/2008
17056   15505 STAKED PLAINS LOOP   D.R. HORTON   AVERY RANCH       3/12/2008
17057   240 BALDWIN STREET         D.R. HORTON   RIVERWALK         3/13/2008
17058   238 BALDWIN STREET         D.R. HORTON   RIVERWALK         3/13/2008
17059   234 BALDWIN STREET         D.R. HORTON   RIVERWALK         3/13/2008
17060   1922 GOLDEN ARROW AVENUE   D.R. HORTON   CRKVIEW FOREST    3/13/2008
17061   1911 GOLDEN ARROW AVENUE   D.R. HORTON   CRKVIEW FOREST    3/13/2008
17062   1915 SAND CREEK ROAD       D.R. HORTON   CRKVIEW FOREST    3/13/2008
17063   11429 RUNNING BRUSH LANE   D.R. HORTON   AVERY RANCH       3/14/2008
17064   15513 STAKED PLAINS LP     D.R. HORTON   AVERY RANCH       3/14/2008
17065   780 COVENT DRIVE           D.R. HORTON   KENSINGTON        3/14/2008
17066   1501 CORN HILL LANE        D.R. HORTON   TURTLE CREEK      3/14/2008
17067   1524 MORNING MIST LANE     D.R. HORTON   BRKFIELD CROSS    3/14/2008
17068   648 GABRIEL MILLS DRIVE    D.R. HORTON   TURTLE CREEK      3/14/2008
17069   11501 RUNNING BRUSH LANE   D.R. HORTON   AVERY RANCH       3/17/2008
17070   2232 SETTLERS PARK LOOP    D.R. HORTON   SETTLERS PARK     3/17/2008
17071   12028 HERB BROOKS DRIVE    D.R. HORTON   RANCHO ALTO       3/17/2008
17072   2140 O CALLAHAN DRIVE      D.R. HORTON   RANCHO ALTO       3/17/2008
17073   2225 SETTLERS PARK LOOP    D.R. HORTON   SETTLERS PARK     3/17/2008
17074   15501 STAKED PLAINS LOOP   D.R. HORTON   AVERY RANCH       3/18/2008
17075   15425 STAKED PLAINS LOOP   D.R. HORTON   AVERY RANCH       3/18/2008
17076   11620 RUNNING BRUSH LANE   D.R. HORTON   AVERY RANCH       3/18/2008
17077   11120 OLD QUARRY ROAD      D.R. HORTON   AVERY RANCH       3/18/2008
17078   11116 OLD QUARRY ROAD      D.R. HORTON   AVERY RANCH       3/18/2008
17079   11104 OLD QUARRY ROAD      D.R. HORTON   AVERY RANCH       3/19/2008
17080   11108 OLD QUARRY ROAD      D.R. HORTON   AVERY RANCH       3/19/2008
17081   11112 OLD QUARRY ROAD      D.R. HORTON   AVERY FAR WEST    3/19/2008
17082   12020 HERB BROOKS DRIVE    D.R. HORTON   RANCHO ALTO       3/19/2008
17083   14909 EVENING MIST LANE    D.R. HORTON   BRKFIELD CROSS    3/19/2008
17084   608 SWEET LEAF LANE        D.R. HORTON   BRKFIELD CROSS    3/19/2008
17085   604 SWEET LEAF LANE        D.R. HORTON   BRKFIELD CROSS    3/19/2008
17086   600 SWEET LEAF LANE        D.R. HORTON   BRKFIELD CROSS    3/19/2008
17087   624 SWEET LEAF LANE        D.R. HORTON   BRKFIELD CROSS    3/19/2008
17088   632 SWEET LEAF LANE        D.R. HORTON   BRKFIELD CROSS    3/19/2008
17089   11105 PERSIMON GAP DRIVE   D.R. HORTON   AVERY RANCH       3/20/2008
17090   10213 MAYDELLE DRIVE       D.R. HORTON   SWEETWATER        3/20/2008
17091   242 BALDWIN STREET         D.R. HORTON   RIVERWALK         3/20/2008
17092   10509 WYLIE DRIVE          D.R. HORTON   SWEETWATER        3/20/2008
17093   2102 ROCKLAND DRIVE        D.R. HORTON   SWEETWATER        3/20/2008
17094   2100 ROCKLAND DRIVE        D.R. HORTON   SWEETWATER        3/20/2008
17095   12004 HERB BROOKS DRIVE    D.R. HORTON   RANCHO ALTO       3/20/2008
17096   1019 WASHBURN DRIVE        D.R. HORTON   BENBROOK RANCH    3/21/2008
17097   1914 SAND CREEK ROAD       D.R. HORTON   CRKVIEW FOREST    3/21/2008
17098   613 SWEET LEAF LANE        D.R. HORTON   BRKFIELD CROSS    3/24/2008
17099   10218 MAYDELLE DRIVE       D.R. HORTON   SWEETWATER        3/25/2008
17100   1021 WASHBURN DRIVE        D.R. HORTON   BENBROOK RANCH    3/25/2008
17101   611 BOCA CHICA DRIVE       D.R. HORTON   CP TOWN CENTER    3/25/2008
17102   640 SWEET LEAF LANE        D.R. HORTON   BRKFIELD CROSS    3/25/2008
17103   2725 ALSATIA DRIVE         D.R. HORTON   BAUERLE RANCH 2   3/26/2008


                                                                               311
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 319 of 1053 PageID:
                                    17884

17104   2701 ALSATIA DRIVE         D.R. HORTON   BAUERLE RANCH 2   3/26/2008
17105   1015 WASHBURN DRIVE        D.R. HORTON   BENBROOK RANCH    3/26/2008
17106   1003 WASHBURN DRIVE        D.R. HORTON   BENBROOK RANCH    3/26/2008
17107   1013 WASHBURN DRIVE        D.R. HORTON   BENBROOK RANCH    3/26/2008
17108   10513 WYLIE DRIVE          D.R. HORTON   SWEETWATER        3/26/2008
17109   10511 WYLIE DRIVE          D.R. HORTON   SWEETWATER        3/26/2008
17110   2109 CRAIG PATRICK WAY     D.R. HORTON   RANCHO ALTO       3/26/2008
17111   12024 HERB BROOKS DRIVE    D.R. HORTON   RANCHO ALTO       3/26/2008
17112   1513 CORN HILL LANE        D.R. HORTON   TURTLE CREEK      3/26/2008
17113   1517 CORN HILL LANE        D.R. HORTON   TURTLE CREEK      3/26/2008
17114   1509 CORN HILL LANE        D.R. HORTON   TURTLE CREEK      3/26/2008
17115   1505 CORN HILL LANE        D.R. HORTON   TURTLE CREEK      3/26/2008
17116   1532 MORNING MIST LANE     D.R. HORTON   BRKFIELD CROSS    3/26/2008
17117   605 SWEET LEAF LANE        D.R. HORTON   BRKFIELD CROSS    3/26/2008
17118   620 SWEET LEAF LANE        D.R. HORTON   BRKFIELD CROSS    3/26/2008
17119   1528 MORNING MIST LANE     D.R. HORTON   BRKFIELD CROSS    3/26/2008
17120   3412 TAVISTOCK DRIVE       D.R. HORTON   BAUERLE RANCH     3/28/2008
17121   921 GENTRY DRIVE           D.R. HORTON   BENBROOK RANCH    3/28/2008
17122   922 GENTRY DRIVE           D.R. HORTON   BENBROOK RANCH    3/28/2008
17123   1020 GENTRY DRIVE          D.R. HORTON   BENBROOK RANCH    3/28/2008
17124   919 GENTRY DRIVE           D.R. HORTON   BENBROOK RANCH    3/28/2008
17125   920 GENTRY DRIVE           D.R. HORTON   BENBROOK RANCH    3/28/2008
17126   #3901 9201 BRODIE LANE     D.R. HORTON   BRODIE HEIGHTS    3/28/2008
17127   #3903 9201 BRODIE LANE     D.R. HORTON   BRODIE HEIGHTS    3/28/2008
17128   #3902 9201 BRODIE LANE     D.R. HORTON   BRODIE HEIGHTS    3/28/2008
17129   #3303 9201 BRODIE LANE     D.R. HORTON   BRODIE HEIGHTS    3/28/2008
17130   #3302 9201 BRODIE LANE     D.R. HORTON   BRODIE HEIGHTS    3/28/2008
17131   #3301 9201 BRODIE LANE     D.R. HORTON   BRODIE HEIGHTS    3/28/2008
17132   616 SWEET LEAF LANE        D.R. HORTON   BRKFIELD CROSS    3/29/2008
17133   612 SWEET LEAF LANE        D.R. HORTON   BRKFIELD CROSS    3/29/2008
17134   14504 A CHARLES DICKENS    D.R. HORTON   PARKWAY           3/29/2008
17135   14504 B CHARLES DICKENS    D.R. HORTON   PARKWAY           3/29/2008
17136   14508 A CHARLES DICKENS    D.R. HORTON   PARKWAY           3/29/2008
17137   14508 B CHARLES DICKENS    D.R. HORTON   PARKWAY           3/29/2008
17138   532 SWEET LEAF LANE        D.R. HORTON   BRKFIELD CROSS    3/29/2008
17139   536 SWEET LEAF LANE        D.R. HORTON   BRKFIELD CROSS    3/29/2008
17140   106 ANDERSON STREET        D.R. HORTON   HUTTO SQUARE      3/31/2008
17141   108 ANDERSON STREET        D.R. HORTON   HUTTO SQUARE      3/31/2008
17142   201 LIDELL STREET          D.R. HORTON   HUTTO SQUARE      3/31/2008
17143   112 ANDERSON STREET        D.R. HORTON   HUTTO SQUARE      3/31/2008
17144   #2001 14815 AVERY CHURCH   D.R. HORTON   AVERY CHURCH      3/31/2008
17145   #1001 14815 AVERY CHURCH   D.R. HORTON   AVERY CHURCH      3/31/2008
17146   #1002 14815 AVERY CHURCH   D.R. HORTON   AVERY CHURCH      3/31/2008
17147   #1003 14815 AVERY CHURCH   D.R. HORTON   AVERY CHURCH      3/31/2008
17148   #2003 14815 AVERY CHURCH   D.R. HORTON   AVERY CHURCH      3/31/2008
17149   #2002 14815 AVERY CHURCH   D.R. HORTON   AVERY CHURCH      3/31/2008
17150   927 WASHBURN DRIVE         D.R. HORTON   BENBROOK RANCH     4/1/2008
17151   925 WASHBURN DRIVE         D.R. HORTON   BENBROOK RANCH     4/1/2008
17152   921 WASHBURN DRIVE         D.R. HORTON   BENBROOK RANCH     4/1/2008
17153   919 WASHBURN DRIVE         D.R. HORTON   BENBROOK RANCH     4/1/2008
17154   917 WASHBURN DRIVE         D.R. HORTON   BENBROOK RANCH     4/1/2008
17155   14308 MARATHON ROAD        D.R. HORTON   AVERY RANCH        4/1/2008
17156   #703 14815 AVERY CHURCH    D.R. HORTON   AVERY CHURCH       4/1/2008
17157   #701 14815 AVERY CHURCH    D.R. HORTON   AVERY CHURCH       4/1/2008
17158   #702 14815 AVERY CHURCH    D.R. HORTON   AVERY CHURCH       4/1/2008


                                                                               312
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 320 of 1053 PageID:
                                    17885

17159   151 WATERLOO DRIVE          D.R. HORTON   KENSINGTON       4/2/2008
17160   163 WATERLOO DRIVE          D.R. HORTON   KENSINGTON       4/2/2008
17161   141 WATERLOO DRIVE          D.R. HORTON   KENSINGTON       4/2/2008
17162   1810 BIG BEND DRIVE         D.R. HORTON   CP TOWN CENTER   4/2/2008
17163   1809 BIG BEND DRIVE         D.R. HORTON   CP TOWN CENTER   4/2/2008
17164   1901 BIG BEND DRIVE         D.R. HORTON   CP TOWN CENTER   4/2/2008
17165   1817 BIG BEND DRIVE         D.R. HORTON   CP TOWN CENTER   4/2/2008
17166   628 SWEET LEAF LANE         D.R. HORTON   BRKFIELD CROSS   4/2/2008
17167   109 OMAN STREET             D.R. HORTON   HUTTO SQUARE     4/2/2008
17168   528 SWEET LEAF LANE         D.R. HORTON   BRKFIELD CROSS   4/2/2008
17169   3408 TAVISTOCK DRIVE        D.R. HORTON   BAUERLE RANCH    4/3/2008
17170   792 COVENT DRIVE            D.R. HORTON   KENSINGTON       4/3/2008
17171   117 WATERLOO DRIVE          D.R. HORTON   KENSINGTON       4/3/2008
17172   129 WATERLOO DRIVE          D.R. HORTON   KENSINGTON       4/3/2008
17173   804 COVENT DRIVE            D.R. HORTON   KENSINGTON       4/3/2008
17174   609 SWEET LEAF LANE         D.R. HORTON   BRKFIELD CROSS   4/3/2008
17175   617 SWEET LEAF LANE         D.R. HORTON   BRKFIELD CROSS   4/3/2008
17176   13513 JAMES GARFIELD ST     D.R. HORTON   PRES. MEADOWS    4/3/2008
17177   13505 JAMES GARFIELD ST     D.R. HORTON   PRES. MEADOWS    4/3/2008
17178   13509 JAMES GARFIELD ST     D.R. HORTON   PRES. MEADOWS    4/3/2008
17179   1616 MORNING MIST LANE      D.R. HORTON   BRKFIELD CROSS   4/3/2008
17180   1612 MORNING MIST LANE      D.R. HORTON   BRKFIELD CROSS   4/3/2008
17181   524 SWEET LEAF LANE         D.R. HORTON   BRKFIELD CROSS   4/3/2008
17182   1536 MORNING MIST LANE      D.R. HORTON   BRKFIELD CROSS   4/3/2008
17183   1604 MORNING MIST LANE      D.R. HORTON   BRKFIELD CROSS   4/3/2008
17184   2825 BLAKE STREET           D.R. HORTON   BAUERLE RANCH    4/4/2008
17185   3417 LYNNBROOK DRIVE        D.R. HORTON   BAUERLE RANCH    4/4/2008
17186   #2801 9201 BRODIE LANE      D.R. HORTON   BRODIE HEIGHTS   4/4/2008
17187   #2802 9201 BRODIE LANE      D.R. HORTON   BRODIE HEIGHTS   4/4/2008
17188   #2803 9201 BRODIE LANE      D.R. HORTON   BRODIE HEIGHTS   4/4/2008
17189   1814 BIG BEND DRIVE         D.R. HORTON   CP TOWN CENTER   4/4/2008
17190   14416 B CHARLES DICKENS     D.R. HORTON   PARKWAY          4/4/2008
17191   14417 A CHARLES DICKENS     D.R. HORTON   PARKWAY          4/4/2008
17192   14420 A CHARLES DICKENS     D.R. HORTON   PARKWAY          4/4/2008
17193   14416 A CHARLES DICKENS     D.R. HORTON   PARKWAY          4/4/2008
17194   14417 B CHARLES DICKENS     D.R. HORTON   PARKWAY          4/4/2008
17195   14420 B CHARLES DICKENS     D.R. HORTON   PARKWAY          4/4/2008
17196   1905 BIG BEND DRIVE         D.R. HORTON   CP TOWN CENTER   4/4/2008
17197   1600 MORNING MIST LANE      D.R. HORTON   BRKFIELD CROSS   4/4/2008
17198   1815 BIG BEND DRIVE         D.R. HORTON   CP TOWN CENTER   4/4/2008
17199   10403 MARIETTA DRIVE        D.R. HORTON   SWEETWATER       4/5/2008
17200   10407 MARIETTA DRIVE        D.R. HORTON   SWEETWATER       4/5/2008
17201   10405 MARIETTA DRIVE        D.R. HORTON   SWEETWATER       4/5/2008
17202   13517 JAMES GARFIELD ST     D.R. HORTON   PRES. MEADOWS    4/5/2008
17203   13521 JAMES GARFIELD ST     D.R. HORTON   PRES. MEADOWS    4/5/2008
17204   13525 JAMES GARFIELD ST     D.R. HORTON   PRES. MEADOWS    4/5/2008
17205   17813 GOLDEN VALLEY DRIVE   D.R. HORTON   BRIARCREEK       4/7/2008
17206   1900 MAIN STREET            D.R. HORTON   CP TOWN CENTER   4/7/2008
17207   605 BOCA CHICA DRIVE        D.R. HORTON   CP TOWN CENTER   4/7/2008
17208   1901 MAIN STREET            D.R. HORTON   CP TOWN CENTER   4/7/2008
17209   #3103 9201 BRODIE LANE      D.R. HORTON   BRODIE HEIGHTS   4/7/2008
17210   #3101 9201 BRODIE LANE      D.R. HORTON   BRODIE HEIGHTS   4/7/2008
17211   #3102 9201 BRODIE LANE      D.R. HORTON   BRODIE HEIGHTS   4/7/2008
17212   909 AIKEN DRIVE             D.R. HORTON   BENBROOK RANCH   4/7/2008
17213   912 GENTRY DRIVE            D.R. HORTON   BENBROOK RANCH   4/7/2008


                                                                               313
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 321 of 1053 PageID:
                                    17886

17214   921 AIKEN DRIVE             D.R. HORTON   BENBROOK RANCH     4/7/2008
17215   1018 GENTRY DRIVE           D.R. HORTON   BENBROOK RANCH     4/7/2008
17216   911 AIKEN DRIVE             D.R. HORTON   BENBROOK RANCH     4/7/2008
17217   165 REGENT COVE             D.R. HORTON   KENSINGTON         4/8/2008
17218   164 REGENT COVE             D.R. HORTON   KENSINGTON         4/8/2008
17219   157 REGENT COVE             D.R. HORTON   KENSINGTON         4/8/2008
17220   10203 GARBACZ DRIVE         D.R. HORTON   SWEETWATER         4/8/2008
17221   10205 GARBACZ DRIVE         D.R. HORTON   SWEETWATER         4/8/2008
17222   321 ALTAMONT STREET         D.R. HORTON   RIVERWALK          4/8/2008
17223   609 BOCA CHICA DRIVE        D.R. HORTON   CP TOWN CENTER     4/8/2008
17224   1604 CORN HILL LANE         D.R. HORTON   TURTLE CREEK       4/8/2008
17225   1601 CORN HILL LANE         D.R. HORTON   TURTLE CREEK       4/8/2008
17226   114 ANDERSON STREET         D.R. HORTON   HUTTO SQUARE       4/8/2008
17227   118 ANDERSON STREET         D.R. HORTON   HUTTO SQUARE       4/8/2008
17228   319 ALTAMONT STREET         D.R. HORTON   RIVERWALK          4/8/2008
17229   #2901 9201 BRODIE LANE      D.R. HORTON   BRODIE HEIGHTS     4/9/2008
17230   #2902 9201 BRODIE LANE      D.R. HORTON   BRODIE HEIGHTS     4/9/2008
17231   #2903 9201 BRODIE LANE      D.R. HORTON   BRODIE HEIGHTS     4/9/2008
17232   610 COVENT DRIVE            D.R. HORTON   KENSINGTON         4/9/2008
17233   598 COVENT DRIVE            D.R. HORTON   KENSINGTON         4/9/2008
17234   11612 RUNNING BRUSH LANE    D.R. HORTON   AVERY RANCH       4/10/2008
17235   317 ALTAMONT STREET         D.R. HORTON   RIVERWALK         4/10/2008
17236   315 ALTAMONT STREET         D.R. HORTON   RIVERWALK         4/10/2008
17237   17821 GOLDEN VALLEY DRIVE   D.R. HORTON   BRIARCREEK        4/11/2008
17238   #2 613 N CASCADES AVENUE    D.R. HORTON   HIGHLAND PARK     4/11/2008
17239   #1 613 N CASCADES AVENUE    D.R. HORTON   HIGHLAND PARK     4/11/2008
17240   8528 HARRIER DRIVE          D.R. HORTON   PARMER VILLAGE    4/11/2008
17241   8524 HARRIER DRIVE          D.R. HORTON   PARMER VILLAGE    4/11/2008
17242   18713 GREAT FALLS DRIVE     D.R. HORTON   BRIARCREEK        4/11/2008
17243   18712 GREAT FALLS DRIVE     D.R. HORTON   BRIARCREEK        4/11/2008
17244   18624 GREAT FALLS DRIVE     D.R. HORTON   BRIARCREEK        4/11/2008
17245   18412 BELFRY PASS           D.R. HORTON   BRIARCREEK        4/11/2008
17246   10505 LINDSHIRE LANE        D.R. HORTON   BAUERLE RANCH     4/14/2008
17247   7813 VIA VERDE DRIVE        D.R. HORTON   ALTA MIRA         4/14/2008
17248   1021 AIKEN DRIVE            D.R. HORTON   BENBROOK RANCH    4/14/2008
17249   11616 RUNNING BRUSH LANE    D.R. HORTON   AVERY RANCH       4/15/2008
17250   #3402 9201 BRODIE LANE      D.R. HORTON   BRODIE HEIGHTS    4/15/2008
17251   #3401 9201 BRODIE LANE      D.R. HORTON   BRODIE HEIGHTS    4/15/2008
17252   8612 HARRIER DRIVE          D.R. HORTON   PARMER VILLAGE    4/15/2008
17253   13620 OYSTERCATCHER DRIVE   D.R. HORTON   PARMER VILLAGE    4/15/2008
17254   13624 OYSTERCATCHER DRIVE   D.R. HORTON   PARMER VILLAGE    4/15/2008
17255   13616 PINE WARBLER DRIVE    D.R. HORTON   PARMER VILLAGE    4/15/2008
17256   #3403 9201 BRODIE LANE      D.R. HORTON   BRODIE HEIGHTS    4/15/2008
17257   2659 HASELWOOD LANE         D.R. HORTON   SETTLERS OVERLK   4/15/2008
17258   2235 SETTLERS PARK LOOP     D.R. HORTON   SETTLERS PARK     4/15/2008
17259   11648 RUNNING BRUSH LANE    D.R. HORTON   AVERY RANCH       4/16/2008
17260   8616 HARRIER DRIVE          D.R. HORTON   PARMER VILLAGE    4/16/2008
17261   8608 HARRIER DRIVE          D.R. HORTON   PARMER VILLAGE    4/16/2008
17262   13616 OYSTERCATCHER DRIVE   D.R. HORTON   PARMER VILLAGE    4/16/2008
17263   8636 HARRIER DRIVE          D.R. HORTON   PARMER VILLAGE    4/16/2008
17264   13613 PINE WARBLER DRIVE    D.R. HORTON   PARMER VILLAGE    4/16/2008
17265   8640 HARRIER DRIVE          D.R. HORTON   PARMER VILLAGE    4/16/2008
17266   13617 PINE WARBLER DRIVE    D.R. HORTON   PARMER VILLAGE    4/16/2008
17267   13617 OYSTERCATCHER DRIVE   D.R. HORTON   PARMER VILLAGE    4/16/2008
17268   8644 HARRIER DRIVE          D.R. HORTON   PARMER VILLAGE    4/16/2008


                                                                                314
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 322 of 1053 PageID:
                                    17887

17269   1521 CORN HILL LANE         D.R. HORTON   TURTLE CREEK     4/17/2008
17270   11201 PERSIMMON GAP DRIVE   D.R. HORTON   AVERY RANCH      4/17/2008
17271   14304 MARATHON ROAD         D.R. HORTON   AVERY RANCH      4/17/2008
17272   14316 MARATHON ROAD         D.R. HORTON   AVERY RANCH      4/17/2008
17273   11225 PERSIMMON GAP DRIVE   D.R. HORTON   AVERY RANCH      4/17/2008
17274   18417 BELFREY PASS          D.R. HORTON   BRIARCREEK       4/17/2008
17275   18404 BELFREY PASS          D.R. HORTON   BRIARCREEK       4/17/2008
17276   1202 HENSLEY DRIVE          D.R. HORTON   BENBROOK RANCH   4/17/2008
17277   12209 ERUZIONE DRIVE        D.R. HORTON   RANCHO ALTO      4/17/2008
17278   327 ALTAMONT STREET         D.R. HORTON   RIVERWALK        4/18/2008
17279   313 ALTAMONT STREET         D.R. HORTON   RIVERWALK        4/18/2008
17280   11100 OLD QUARRY ROAD       D.R. HORTON   AVERY RANCH      4/18/2008
17281   14300 MARATHON ROAD         D.R. HORTON   AVERY RANCH      4/18/2008
17282   803 BRAZOS BEND DRIVE       D.R. HORTON   CP TOWN CENTER   4/18/2008
17283   1907 BIG BEND DRIVE         D.R. HORTON   CP TOWN CENTER   4/18/2008
17284   331 ALTAMONT STREET         D.R. HORTON   RIVERWALK        4/18/2008
17285   329 ALTAMONT STREET         D.R. HORTON   RIVERWALK        4/18/2008
17286   3404 TAVISTOCK DRIVE        D.R. HORTON   BAUERLE RANCH    4/21/2008
17287   323 ALTAMONT STREET         D.R. HORTON   RIVERWALK        4/21/2008
17288   14312 MARATHON ROAD         D.R. HORTON   AVERY RANCH      4/21/2008
17289   13621 OYSTERCATCHER DRIVE   D.R. HORTON   PARMER VILLAGE   4/21/2008
17290   13628 OYSTERCATCHER DRIVE   D.R. HORTON   PARMER VILLAGE   4/21/2008
17291   8632 HARRIER DRIVE          D.R. HORTON   PARMER VILLAGE   4/21/2008
17292   2231 SETTLERS PARK LOOP     D.R. HORTON   SETTLERS PARK    4/21/2008
17293   13612 PINE WARBLER DRIVE    D.R. HORTON   PARMER VILLAGE   4/21/2008
17294   10908 LOS ARCOS COVE        D.R. HORTON   ALTA MIRA        4/21/2008
17295   11633 RUNNING BRUSH LANE    D.R. HORTON   AVERY RANCH      4/21/2008
17296   2217 AARON ROSS WAY         D.R. HORTON   SETTLERS PARK    4/21/2008
17297   12121 ERUZIONE DRIVE        D.R. HORTON   RANCHO ALTO      4/21/2008
17298   325 ALTAMONT STREET         D.R. HORTON   RIVERWALK        4/21/2008
17299   7925 VIA VERDE DRIVE        D.R. HORTON   ALTA MIRA        4/21/2008
17300   1605 CORN HILL LANE         D.R. HORTON   TURTLE CREEK     4/22/2008
17301   #1 609 N CASCADES AVENUE    D.R. HORTON   HIGHLAND PARK    4/22/2008
17302   #2 609 N CASCADES AVENUE    D.R. HORTON   HIGHLAND PARK    4/22/2008
17303   315 PADDINGTON DRIVE        D.R. HORTON   KENSINGTON       4/22/2008
17304   14224 MARATHON ROAD         D.R. HORTON   AVERY RANCH      4/22/2008
17305   14228 MARATHON ROAD         D.R. HORTON   AVERY RANCH      4/22/2008
17306   11208 PERSIMMONS GAP DR     D.R. HORTON   AVERY RANCH      4/22/2008
17307   1301 HENSLEY DRIVE          D.R. HORTON   BENBROOK RANCH   4/22/2008
17308   12205 ERUZIONE DRIVE        D.R. HORTON   RANCHO ALTO      4/22/2008
17309   11644 RUNNING BRUSH LANE    D.R. HORTON   AVERY RANCH      4/23/2008
17310   12213 ERUZIONE DRIVE        D.R. HORTON   RANCHO ALTO      4/23/2008
17311   11229 PERSIMMON GAP DRIVE   D.R. HORTON   AVERY RANCH      4/23/2008
17312   11629 RUNNING BRUSH LANE    D.R. HORTON   AVERY RANCH      4/23/2008
17313   14232 MARATHON ROAD         D.R. HORTON   AVERY RANCH      4/23/2008
17314   14217 MARATHON ROAD         D.R. HORTON   AVERY RANCH      4/23/2008
17315   107 SAN ANTONIO RIVER       D.R. HORTON   RIVERWALK        4/23/2008
17316   18717 GREAT FALL DRIVE      D.R. HORTON   BRIARCREEK       4/23/2008
17317   18705 GREAT FALLS DRIVE     D.R. HORTON   BRIARCREEK       4/23/2008
17318   18721 GREAT FALLS DRIVE     D.R. HORTON   BRIARCREEK       4/23/2008
17319   2104 ROCKLAND DRIVE         D.R. HORTON   SWEETWATER       4/24/2008
17320   2106 ROCKLAND DRIVE         D.R. HORTON   SWEETWATER       4/24/2008
17321   1407 KENDALIA STREET        D.R. HORTON   SWEETWATER       4/24/2008
17322   1732 MCCLANNHAN DRIVE       D.R. HORTON   RANCHO ALTO      4/24/2008
17323   12117 ERUZIONE DRIVE        D.R. HORTON   RANCHO ALTO      4/24/2008


                                                                               315
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 323 of 1053 PageID:
                                    17888

17324   11233 PERSIMMON GAP DRIVE   D.R. HORTON   AVERY RANCH       4/24/2008
17325   11641 RUNNING BRUSH LANE    D.R. HORTON   AVERY RANCH       4/24/2008
17326   1918 GOLDEN ARROW AVENUE    D.R. HORTON   CRKVIEW FOREST    4/24/2008
17327   2813 BLAKE STREET           D.R. HORTON   BAUERLE RANCH     4/25/2008
17328   102 ANDERSON STREET         D.R. HORTON   HUTTO SQUARE      4/25/2008
17329   104 ANDERSON STREET         D.R. HORTON   HUTTO SQUARE      4/25/2008
17330   327 WIMBERLEY STREET        D.R. HORTON   HUTTO SQUARE      4/25/2008
17331   1728 MCCLANNAHAN DRIVE      D.R. HORTON   RANCHO ALTO       4/25/2008
17332   13508 JAMES GARFIELD ST     D.R. HORTON   PRES. MEADOWS     4/26/2008
17333   13512 JAMES GARFIELD ST     D.R. HORTON   PRES. MEADOWS     4/26/2008
17334   13500 JAMES GARFIELD ST     D.R. HORTON   PRES. MEADOWS     4/26/2008
17335   13504 JAMES GARFIELD ST     D.R. HORTON   PRES. MEADOWS     4/26/2008
17336   2108 ROCKLAND DRIVE         D.R. HORTON   SWEETWATER        4/28/2008
17337   2110 ROCKLAND DRIVE         D.R. HORTON   SWEETWATER        4/28/2008
17338   10200 GARBACZ DRIVE         D.R. HORTON   SWEETWATER        4/28/2008
17339   13524 JAMES GARFIELD ST     D.R. HORTON   PRES. MEADOWS     4/28/2008
17340   18709 GREAT FALLS DRIVE     D.R. HORTON   BRIARCREEK        4/28/2008
17341   2120 O'CALLAHAN DRIVE       D.R. HORTON   RANCHO ALTO       4/28/2008
17342   622 COVENT DRIVE            D.R. HORTON   KENSINGTON        4/29/2008
17343   327 PADDINGTON DRIVE        D.R. HORTON   KENSINGTON        4/29/2008
17344   325 WIMBERLEY STREET        D.R. HORTON   HUTTO SQUARE      4/29/2008
17345   137 REGENT COVE             D.R. HORTON   KENSINGTON        4/29/2008
17346   11016 TORNASOL LANE         D.R. HORTON   ALTA MIRA         4/29/2008
17347   502 GLACIAL STREAM LANE     D.R. HORTON   CRKVIEW FOREST    4/29/2008
17348   1916 GOLDEN ARROW AVENUE    D.R. HORTON   CRKVIEW FOREST    4/29/2008
17349   321 WIMBERLEY STREET        D.R. HORTON   HUTTO SQUARE      4/30/2008
17350   323 WIMBERLEY STREET        D.R. HORTON   HUTTO SQUARE      4/30/2008
17351   11720 RUNNING BRUSH COVE    D.R. HORTON   AVERY RANCH        5/1/2008
17352   329 WIMBERLEY STREET        D.R. HORTON   HUTTO SQUARE       5/1/2008
17353   910 WASHBURN DRIVE          D.R. HORTON   BENBROOK RANCH     5/1/2008
17354   331 WIMBERLEY STREET        D.R. HORTON   HUTTO SQUARE       5/1/2008
17355   8208 TIERRA LINDA LANE      D.R. HORTON   ALTA MIRA          5/1/2008
17356   1006 AIKEN DRIVE            D.R. HORTON   BENBROOK RANCH     5/2/2008
17357   1008 AIKEN DRIVE            D.R. HORTON   BENBROOK RANCH     5/2/2008
17358   901 WASHBURN DRIVE          D.R. HORTON   BENBROOK RANCH     5/2/2008
17359   18700 GREAT FALLS DRIVE     D.R. HORTON   BRIARCREEK         5/5/2008
17360   18724 GREAT FALLS DRIVE     D.R. HORTON   BRIARCREEK         5/5/2008
17361   18800 GREAT FALLS DRIVE     D.R. HORTON   BRIARCREEK         5/5/2008
17362   906 WASHBURN DRIVE          D.R. HORTON   BENBROOK RANCH     5/7/2008
17363   2901 ALSATIA DRIVE          D.R. HORTON   BAUERLE RANCH 2    5/8/2008
17364   7820 VIA VERDE DRIVE        D.R. HORTON   ALTA MIRA          5/8/2008
17365   8009 PAMPLONA VISTA COVE    D.R. HORTON   ALTA MIRA          5/8/2008
17366   18408 BELFREY PASS          D.R. HORTON   BRIARCREEK         5/9/2008
17367   18409 BELFRY PASS           D.R. HORTON   BRIARCREEK         5/9/2008
17368   18704 GREAT FALLS DRIVE     D.R. HORTON   BRIARCREEK         5/9/2008
17369   348 ALTAMONT STREET         D.R. HORTON   RIVERWALK          5/9/2008
17370   101 SAN ANTONIO RIVER WAL   D.R. HORTON   RIVERWALK          5/9/2008
17371   500 GLACIAL STREAM LANE     D.R. HORTON   CRKVIEW FOREST    5/13/2008
17372   504 GLACIAL STREAM LANE     D.R. HORTON   CRKVIEW FOREST    5/13/2008
17373   11220 OLD QUARRY ROAD       D.R. HORTON   AVERY RANCH       5/15/2008
17374   1920 GOLDEN ARROW AVENUE    D.R. HORTON   CRKVIEW FOREST    5/15/2008
17375   138 PEMBROKE COVE           D.R. HORTON   KENSINGTON        5/16/2008
17376   912 WASHBURN DRIVE          D.R. HORTON   BENBROOK RANCH    5/16/2008
17377   907 WASHBURN DRIVE          D.R. HORTON   BENBROOK RANCH    5/16/2008
17378   913 WASHBURN DRIVE          D.R. HORTON   BENBROOK RANCH    5/16/2008


                                                                                316
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 324 of 1053 PageID:
                                    17889

17379   10507 WYLIE DRIVE           D.R. HORTON   SWEETWATER        5/19/2008
17380   12112 ERUZIONE DRIVE        D.R. HORTON   RANCHO ALTO       5/19/2008
17381   525 FREELAND PATH           D.R. HORTON   TURTLE CREEK      5/19/2008
17382   12201 ERUZIONE DRIVE        D.R. HORTON   RANCHO ALTO       5/19/2008
17383   12212 ERUZIONE DRIVE        D.R. HORTON   RANCHO ALTO       5/19/2008
17384   10512 WYLIE DRIVE           D.R. HORTON   SWEETWATER        5/19/2008
17385   10514 WYLIE DRIVE           D.R. HORTON   SWEETWATER        5/19/2008
17386   517 ROLLING OAK DRIVE       D.R. HORTON   TURTLE CREEK      5/19/2008
17387   521 ROLLING OAK DRIVE       D.R. HORTON   TURTLE CREEK      5/19/2008
17388   524 ROLLING OAK DRIVE       D.R. HORTON   TURTLE CREEK      5/19/2008
17389   525 ROLLING OAK DRIVE       D.R. HORTON   TURTLE CREEK      5/19/2008
17390   11624 RUNNING BRUSH LANE    D.R. HORTON   AVERY RANCH       5/20/2008
17391   14500 A CHARLES DICKENS     D.R. HORTON   PARKWAY           5/20/2008
17392   14500 B CHARLES DICKENS     D.R. HORTON   PARKWAY           5/20/2008
17393   14501 A CHARLES DICKENS     D.R. HORTON   PARKWAY           5/20/2008
17394   14501 B CHARLES DICKENS     D.R. HORTON   PARKWAY           5/20/2008
17395   14505 A CHARLES DICKENS     D.R. HORTON   PARKWAY           5/20/2008
17396   14505 B CHARLES DICKENS     D.R. HORTON   PARKWAY           5/20/2008
17397   11205 PERSIMMON GAP DRIVE   D.R. HORTON   AVERY RANCH       5/20/2008
17398   916 WASHBURN DRIVE          D.R. HORTON   BENBROOK RANCH    5/20/2008
17399   14513 B CHARLES DICKENS     D.R. HORTON   PARKWAY           5/20/2008
17400   14513 A CHARLES DICKENS     D.R. HORTON   PARKWAY           5/20/2008
17401   18420 BELFRY DRIVE          D.R. HORTON   BRIARCREEK        5/20/2008
17402   18801 GREAT FALLS DRIVE     D.R. HORTON   BRIARCREEK        5/20/2008
17403   10901 LOS ARCOS COVE        D.R. HORTON   ALTA MIRA         5/20/2008
17404   10201 GARBACZ DRIVE         D.R. HORTON   SWEETWATER        5/21/2008
17405   1812 MAIN STREET            D.R. HORTON   CP TOWN CENTER    5/21/2008
17406   12120 RANCHO ALTO ROAD      D.R. HORTON   RANCHO ALTO       5/21/2008
17407   12112 RANCHO ALTO ROAD      D.R. HORTON   RANCHO ALTO       5/21/2008
17408   1500 BIG THICKET DRIVE      D.R. HORTON   CP TOWN CENTER    5/21/2008
17409   11708 RUNNING BRUSH COVE    D.R. HORTON   AVERY RANCH       5/22/2008
17410   11637 RUNNING BRUSH COVE    D.R. HORTON   AVERY RANCH       5/22/2008
17411   1814 MARCUS ABRAMS BLVD     D.R. HORTON   OLYMPIC HEIGHTS   5/22/2008
17412   11224 PERSIMMON GAP DRIVE   D.R. HORTON   AVERY FAR WEST    5/23/2008
17413   12600 GEORGE BUSH COURT     D.R. HORTON   PRES. MEADOWS     5/24/2008
17414   18416 BELFRY PASS           D.R. HORTON   BRIARCREEK        5/24/2008
17415   12601 GEORGE BUSH COURT     D.R. HORTON   PRES. MEADOWS     5/24/2008
17416   12605 GEORGE BUSH COURT     D.R. HORTON   PRES. MEADOWS     5/24/2008
17417   12609 GEORGE BUSH COURT     D.R. HORTON   PRES. MEADOWS     5/24/2008
17418   14509 A CHARLES DICKENS     D.R. HORTON   PARKWAY           5/27/2008
17419   #3501 9201 BRODIE LANE      D.R. HORTON   BRODIE HEIGHTS    5/27/2008
17420   #3502 9201 BRODIE LANE      D.R. HORTON   BRODIE HEIGHTS    5/27/2008
17421   #3503 9201 BRODIE LANE      D.R. HORTON   BRODIE HEIGHTS    5/27/2008
17422   #3601 9201 BRODIE LANE      D.R. HORTON   BRODIE HEIGHTS    5/27/2008
17423   #3602 9201 BRODIE LANE      D.R. HORTON   BRODIE HEIGHTS    5/27/2008
17424   #3603 9201 BRODIE LANE      D.R. HORTON   BRODIE HEIGHTS    5/27/2008
17425   1506 BIG THICKET DRIVE      D.R. HORTON   CP TOWN CENTER    5/27/2008
17426   14509 B CHARLES DICKENS     D.R. HORTON   PARKWAY           5/27/2008
17427   11632 RUNNING BRUSH LANE    D.R. HORTON   AVERY RANCH       5/28/2008
17428   2913 ALSATIA DRIVE          D.R. HORTON   BAUERLE RANCH 2   5/28/2008
17429   #3201 9201 BRODIE LANE      D.R. HORTON   BRODIE HEIGHTS    5/28/2008
17430   #3202 9201 BRODIE LANE      D.R. HORTON   BRODIE HEIGHTS    5/28/2008
17431   #3203 9201 BRODIE LANE      D.R. HORTON   BRODIE HEIGHTS    5/28/2008
17432   10513 MARFA DRIVE           D.R. HORTON   SWEETWATER        5/28/2008
17433   11416 VIA GRANDE DRIVE      D.R. HORTON   ALTA MIRA         5/29/2008


                                                                                317
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 325 of 1053 PageID:
                                    17890

17434   901 FLANAGAN DRIVE          D.R. HORTON   BENBROOK RANCH    5/29/2008
17435   #2502 1310 W PARMER         D.R. HORTON   SCOFIELD FARMS    5/30/2008
17436   #2501 1310 W PARMER         D.R. HORTON   SCOFIELD FARMS    5/30/2008
17437   #2503 1310 W PARMER         D.R. HORTON   SCOFIELD FARMS    5/30/2008
17438   1526 BIG THICKET DRIVE      D.R. HORTON   CP TOWN CENTER    5/30/2008
17439   1514 BIG THICKET DRIVE      D.R. HORTON   CP TOWN CENTER    5/30/2008
17440   1512 BIG THICKET DRIVE      D.R. HORTON   CP TOWN CENTER    5/30/2008
17441   1508 BIG THICKET DRIVE      D.R. HORTON   CP TOWN CENTER    5/30/2008
17442   1604 BIG THICKET DRIVE      D.R. HORTON   CP TOWN CENTER    5/30/2008
17443   11200 BELLOW FALLS AVENUE   D.R. HORTON   BAUERLE RANCH 2   5/30/2008
17444   8209 TIERRA LINDA LANE      D.R. HORTON   ALTA MIRA         5/30/2008
17445   #3001 9201 BRODIE LANE      D.R. HORTON   BRODIE HEIGHTS     6/2/2008
17446   #3002 9201 BRODIE LANE      D.R. HORTON   BRODIE HEIGHTS     6/2/2008
17447   #3003 9201 BRODIE LANE      D.R. HORTON   BRODIE HEIGHTS     6/2/2008
17448   15417 STAKED PLAINS LOOP    D.R. HORTON   AVERY RANCH        6/3/2008
17449   11709 RUNNING BRUSH COVE    D.R. HORTON   AVERY RANCH        6/3/2008
17450   15421 STAKED PLAINS LOOP    D.R. HORTON   AVERY RANCH        6/3/2008
17451   11700 RUNNING BRUSH COVE    D.R. HORTON   AVERY RANCH        6/3/2008
17452   11704 RUNNING BRUSH COVE    D.R. HORTON   AVERY RANCH        6/3/2008
17453   1910 SAND CREEK ROAD        D.R. HORTON   CRKVIEW FOREST     6/3/2008
17454   601 ROLLING OAK DRIVE       D.R. HORTON   TURTLE CREEK       6/4/2008
17455   12200 ERUZIONE DRIVE        D.R. HORTON   RANCHO ALTO        6/4/2008
17456   10513 LINDSHIRE LANE        D.R. HORTON   BAUERLE RANCH      6/4/2008
17457   1914 GOLDEN ARROW AVENUE    D.R. HORTON   CRKVIEW FOREST     6/5/2008
17458   1522 BIG THICKET DRIVE      D.R. HORTON   CP TOWN CENTER     6/5/2008
17459   1502 BIG THICKET DRIVE      D.R. HORTON   CP TOWN CENTER     6/5/2008
17460   710 ALAMO PLAZA DRIVE       D.R. HORTON   CP TOWN CENTER     6/5/2008
17461   1510 BIG THICKET DRIVE      D.R. HORTON   CP TOWN CENTER     6/5/2008
17462   1001 BIG SPRING DRIVE       D.R. HORTON   CP TOWN CENTER     6/5/2008
17463   10510 WYLIE DRIVE           D.R. HORTON   SWEETWATER         6/6/2008
17464   279 PICADILLY DRIVE         D.R. HORTON   KENSINGTON         6/6/2008
17465   12001 HERB BROOKS DRIVE     D.R. HORTON   RANCHO ALTO        6/6/2008
17466   12204 ERUZIONE DRIVE        D.R. HORTON   RANCHO ALTO        6/6/2008
17467   8005 PAMPLOMA VISTA COVE    D.R. HORTON   ALTA MIRA          6/6/2008
17468   #2603 1310 W PARMER         D.R. HORTON   SCOFIELD FARMS     6/9/2008
17469   #2602 1310 W PARMER         D.R. HORTON   SCOFIELD FARMS     6/9/2008
17470   #2601 1310 W PARMER         D.R. HORTON   SCOFIELD FARMS     6/9/2008
17471   2113 CRAIG PATRICK WAY      D.R. HORTON   RANCHO ALTO        6/9/2008
17472   1000 BIG SPRING DRIVE       D.R. HORTON   CP TOWN CENTER     6/9/2008
17473   1002 BIG SPRING DRIVE       D.R. HORTON   CP TOWN CENTER     6/9/2008
17474   11921 BUZZ SCHNEIDER LANE   D.R. HORTON   RANCHO ALTO        6/9/2008
17475   #601 1310 W PARMER          D.R. HORTON   SCOFIELD FARMS    6/11/2008
17476   #603 1310 W PARMER          D.R. HORTON   SCOFIELD FARMS    6/11/2008
17477   #602 1310 W PARMER          D.R. HORTON   SCOFIELD FARMS    6/11/2008
17478   #4001 9201 BRODIE LANE      D.R. HORTON   BRODIE HEIGHTS    6/12/2008
17479   #4002 9201 BRODIE LANE      D.R. HORTON   BRODIE HEIGHTS    6/12/2008
17480   #4003 9201 BRODIE LANE      D.R. HORTON   BRODIE HEIGHTS    6/12/2008
17481   816 SWEET LEAF LANE         D.R. HORTON   BRKFIELD CROSS    6/12/2008
17482   12125 ERUZIONE DRIVE        D.R. HORTON   RANCHO ALTO       6/13/2008
17483   12113 ERUZIONE DRIVE        D.R. HORTON   RANCHO ALTO       6/13/2008
17484   11521 RUNNING BRUSH LANE    D.R. HORTON   AVERY RANCH       6/17/2008
17485   11528 RUNNING BRUSH LANE    D.R. HORTON   AVERY RANCH       6/17/2008
17486   8624 HARRIER DRIVE          D.R. HORTON   PARMER VILLAGE    6/18/2008
17487   8620 HARRIER DRIVE          D.R. HORTON   PARMER VILLAGE    6/18/2008
17488   1518 BIG THICKET DRIVE      D.R. HORTON   CP TOWN CENTER    6/23/2008


                                                                                318
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 326 of 1053 PageID:
                                    17891

17489   #801 1310 W PARMER         D.R. HORTON   SCOFIELD FARMS    6/25/2008
17490   #802 1310 W PARMER         D.R. HORTON   SCOFIELD FARMS    6/25/2008
17491   #803 1310 W PARMER         D.R. HORTON   SCOFIELD FARMS    6/25/2008
17492   1606 BIG THICKET DRIVE     D.R. HORTON   CP TOWN CENTER    6/25/2008
17493   7929 VIA VERDE DRIVE       D.R. HORTON   ALTA MIRA         6/25/2008
17494   1916 SAND CREEK ROAD       D.R. HORTON   CRKVIEW FOREST    6/25/2008
17495   #701 1310 W PARMER         D.R. HORTON   SCOFIELD FARMS    6/26/2008
17496   #702 1310 W PARMER         D.R. HORTON   SCOFIELD FARMS    6/26/2008
17497   #703 1310 W PARMER         D.R. HORTON   SCOFIELD FARMS    6/26/2008
17498   8613 ROCK PIGEON DRIVE     D.R. HORTON   PARMER VILLAGE    6/26/2008
17499   #2401 1310 W PARMER        D.R. HORTON   SCOFIELD FARMS    6/27/2008
17500   #2402 1310 W PARMER        D.R. HORTON   SCOFIELD FARMS    6/27/2008
17501   #2403 1310 W PARMER        D.R. HORTON   SCOFIELD FARMS    6/27/2008
17502   1913 GOLDEN ARROW AVENUE   D.R. HORTON   CRKVIEW FOREST     7/1/2008
17503   602 ALAMO PLAZA DRIVE      D.R. HORTON   CP TOWN CENTER     7/3/2008
17504   1913 SAND CREEK ROAD       D.R. HORTON   CRKVIEW FOREST     7/3/2008
17505   1909 GOLDEN ARROW AVENUE   D.R. HORTON   CRKVIEW FOREST     7/7/2008
17506   918 AIKEN DRIVE            D.R. HORTON   BENBROOK RANCH    7/14/2008
17507   1002 AIKEN DRIVE           D.R. HORTON   BENBROOK RANCH    7/14/2008
17508   1014 AIKEN DRIVE           D.R. HORTON   BENBROOK RANCH    7/14/2008
17509   908 AIKEN DRIVE            D.R. HORTON   BENBROOK RANCH    7/14/2008
17510   501 ROLLING OAK DRIVE      D.R. HORTON   TURTLE CREEK      7/15/2008
17511   505 ROLLING OAK DRIVE      D.R. HORTON   TURTLE CREEK      7/15/2008
17512   509 ROLLING OAK DRIVE      D.R. HORTON   TURTLE CREEK      7/15/2008
17513   513 ROLLING OAK DRIVE      D.R. HORTON   TURTLE CREEK      7/15/2008
17514   2100 O CALLAHAN DRIVE      D.R. HORTON   RANCHO ALTO       7/15/2008
17515   2116 CRAIG PATRICK WAY     D.R. HORTON   RANCHO ALTO       7/15/2008
17516   2124 CRAIG PATRICK WAY     D.R. HORTON   RANCHO ALTO       7/15/2008
17517   1524 BIG THICKET DRIVE     D.R. HORTON   CP TOWN CENTER    7/16/2008
17518   1517 BIG THICKET DRIVE     D.R. HORTON   CP TOWN CENTER    7/16/2008
17519   2104 O CALLAHAN DRIVE      D.R. HORTON   RANCHO ALTO       7/17/2008
17520   11628 RUNNING BRUSH LANE   D.R. HORTON   AVERY RANCH       7/18/2008
17521   2211 SETTLERS PARK LOOP    D.R. HORTON   SETTLERS PARK     7/18/2008
17522   1516 BIG THICKET DRIVE     D.R. HORTON   CP TOWN CENTER    7/18/2008
17523   1528 BIG THICKET DRIVE     D.R. HORTON   CP TOWN CENTER    7/18/2008
17524   1009 BIG SPRING DRIVE      D.R. HORTON   CP TOWN CENTER    7/18/2008
17525   1501 BIG THICKET DRIVE     D.R. HORTON   CP TOWN CENTER    7/18/2008
17526   908 WASHBURN DRIVE         D.R. HORTON   BENBROOK RANCH    7/21/2008
17527   1504 BIG THICKET DRIVE     D.R. HORTON   CP TOWN CENTER    7/21/2008
17528   11408 VIA GRANDE DRIVE     D.R. HORTON   ALTA MIRA         7/22/2008
17529   10908 TORNASOL LANE        D.R. HORTON   ALTA MIRA         7/22/2008
17530   2621 CAMI PATH             D.R. HORTON   SETTLERS PARK     7/23/2008
17531   319 WIMBERLEY STREET       D.R. HORTON   HUTTO SQUARE      7/23/2008
17532   317 WIMBERLEY STREET       D.R. HORTON   HUTTO SQUARE      7/23/2008
17533   1602 BIG THICKET DRIVE     D.R. HORTON   CP TOWN CENTER    7/24/2008
17534   1600 BIG THICKET DRIVE     D.R. HORTON   CP TOWN CENTER    7/24/2008
17535   1214 HENSLEY DRIVE         D.R. HORTON   BENBROOK RANCH    7/24/2008
17536   2125 O'CALLAHAN DRIVE      D.R. HORTON   RANCHO ALTO       7/28/2008
17537   12208 ERUZIONE DRIVE       D.R. HORTON   RANCHO ALTO       7/28/2008
17538   12116 RANCHO ALTO ROAD     D.R. HORTON   RANCHO ALTO       7/28/2008
17539   13609 PINE WARBLER DRIVE   D.R. HORTON   PARMER VILLAGE    7/28/2008
17540   309 WIMBERLEY STREET       D.R. HORTON   HUTTO SQUARE      7/30/2008
17541   18128 RYEGATE DRIVE        D.R. HORTON   BRIARCREEK        7/30/2008
17542   11305 BRIARCREEK LOOP      D.R. HORTON   BRIARCREEK        7/30/2008
17543   14004 CHISOS TRAIL         D.R. HORTON   AVERY RANCH        8/1/2008


                                                                               319
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 327 of 1053 PageID:
                                    17892

17544   156 REGENT COVE             D.R. HORTON   KENSINGTON        8/1/2008
17545   18400 BELFRY PASS           D.R. HORTON   BRIARCREEK        8/1/2008
17546   14316 BRIARCREEK LOOP       D.R. HORTON   BRIARCREEK        8/1/2008
17547   731 COVENT DRIVE            D.R. HORTON   KENSINGTON        8/6/2008
17548   162 REGENT COVE             D.R. HORTON   KENSINGTON        8/6/2008
17549   126 REGENT COVE             D.R. HORTON   KENSINGTON        8/6/2008
17550   114 REGENT COVE             D.R. HORTON   KENSINGTON        8/7/2008
17551   745 COVENT DRIVE            D.R. HORTON   KENSINGTON        8/7/2008
17552   #801 14815 AVERY CHURCH     D.R. HORTON   AVERY CHURCH      8/8/2008
17553   #802 14815 AVERY CHURCH     D.R. HORTON   AVERY CHURCH      8/8/2008
17554   #803 14815 AVERY CHURCH     D.R. HORTON   AVERY CHURCH      8/8/2008
17555   2009 JIM CRAIG COURT        D.R. HORTON   RANCHO ALTO       8/8/2008
17556   11025 TORNASOL LANE         D.R. HORTON   ALTA MIRA         8/8/2008
17557   11009 TORNASOL LANE         D.R. HORTON   ALTA MIRA         8/8/2008
17558   10912 TORNASOL LANE         D.R. HORTON   ALTA MIRA         8/8/2008
17559   #501 14815 AVERY CHURCH     D.R. HORTON   AVERY CHURCH      8/8/2008
17560   #502 14815 AVERY CHURCH     D.R. HORTON   AVERY CHURCH      8/8/2008
17561   #503 14815 AVERY CHURCH     D.R. HORTON   AVERY CHURCH      8/8/2008
17562   #2101 14815 AVERY CHURCH    D.R. HORTON   AVERY CHURCH     8/12/2008
17563   #2102 14815 AVERY CHURCH    D.R. HORTON   AVERY CHURCH     8/12/2008
17564   #2103 14815 AVERY CHURCH    D.R. HORTON   AVERY CHURCH     8/12/2008
17565   1920 SAND CREEK ROAD        D.R. HORTON   CRKVIEW FOREST   8/12/2008
17566   164 WATERLOO DRIVE          D.R. HORTON   KENSINGTON       8/12/2008
17567   761 COVENT DRIVE            D.R. HORTON   KENSINGTON       8/13/2008
17568   2116 O'CALLAHAN DRIVE       D.R. HORTON   RANCHO ALTO      8/14/2008
17569   2005 JIM CRAIG COURT        D.R. HORTON   RANCHO ALTO      8/15/2008
17570   605 ROLLING OAK DRIVE       D.R. HORTON   TURTLE CREEK     8/15/2008
17571   #39 1901 CLARKSVILLE LANE   D.R. HORTON   CP TOWN CENTER   8/18/2008
17572   #40 1901 CLARKSVILLE LANE   D.R. HORTON   CP TOWN CENTER   8/18/2008
17573   1801 SLATE CREEK DRIVE      D.R. HORTON   CRKVIEW FOREST   8/18/2008
17574   777 COVENT DRIVE            D.R. HORTON   KENSINGTON       8/19/2008
17575   11029 TORNASOL LANE         D.R. HORTON   ALTA MIRA        8/20/2008
17576   13516 JAMES GARFIELD ST     D.R. HORTON   PRES. MEADOWS    8/21/2008
17577   1910 GOLDEN ARROW AVENUE    D.R. HORTON   CRKVIEW FOREST   8/21/2008
17578   136 REGENT COVE             D.R. HORTON   KENSINGTON       8/21/2008
17579   789 COVENT DRIVE            D.R. HORTON   KENSINGTON       8/21/2008
17580   146 REGENT COVE             D.R. HORTON   KENSINGTON       8/21/2008
17581   13520 JAMES GARFIELD ST     D.R. HORTON   PRES. MEADOWS    8/22/2008
17582   14000 CHISOS TRAIL          D.R. HORTON   AVERY RANCH      8/22/2008
17583   14008 CHISOS TRAIL          D.R. HORTON   AVERY RANCH      8/22/2008
17584   813 COVENT DRIVE            D.R. HORTON   KENSINGTON       8/22/2008
17585   11716 RUNNING BRUSH COVE    D.R. HORTON   AVERY RANCH      8/25/2008
17586   1904 SAND CREEK ROAD        D.R. HORTON   CRKVIEW FOREST   8/26/2008
17587   13608 OYSTERCATCHER DRIVE   D.R. HORTON   PARMER VILLAGE   8/26/2008
17588   13600 OYSTERCATCHER DRIVE   D.R. HORTON   PARMER VILLAGE   8/26/2008
17589   13612 OYSTERCATHCER DRIVE   D.R. HORTON   PARMER VILLAGE   8/26/2008
17590   350 ALTAMONT STREET         D.R. HORTON   RIVERWALK        8/28/2008
17591   344 ALTAMONT STREET         D.R. HORTON   RIVERWALK        8/29/2008
17592   316 ALTAMONT STREET         D.R. HORTON   RIVERWALK         9/2/2008
17593   312 ALTAMONT STREET         D.R. HORTON   RIVERWALK         9/2/2008
17594   109 SAN ANTONIO RIVER WAL   D.R. HORTON   RIVERWALK         9/2/2008
17595   2120 CRAIG PATRICK WAY      D.R. HORTON   RANCHO ALTO       9/3/2008
17596   1904 MAIN STREET            D.R. HORTON   CP TOWN CENTER    9/3/2008
17597   12005 HERB BROOKS DRIVE     D.R. HORTON   RANCHO ALTO       9/3/2008
17598   2117 CRAIG PATRICK WAY      D.R. HORTON   RANCHO ALTO       9/3/2008


                                                                               320
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 328 of 1053 PageID:
                                    17893

17599   11220 PERSIMMON GAP DRIVE   D.R. HORTON   AVERY RANCH       9/4/2008
17600   14516 B CHARLES DICKENS     D.R. HORTON   PARKWAY           9/4/2008
17601   14516 A CHARLES DICKENS     D.R. HORTON   PARKWAY           9/4/2008
17602   14512 B CHARLES DICKENS     D.R. HORTON   PARKWAY           9/4/2008
17603   14512 A CHARLES DICKENS     D.R. HORTON   PARKWAY           9/4/2008
17604   11216 PERSIMMON GAP DRIVE   D.R. HORTON   AVERY RANCH       9/4/2008
17605   11212 PERSIMMON GAP DRIVE   D.R. HORTON   AVERY RANCH       9/4/2008
17606   10500 WYLIE DRIVE           D.R. HORTON   SWEETWATER        9/4/2008
17607   10502 WYLIE DRIVE           D.R. HORTON   SWEETWATER        9/4/2008
17608   14221 MARATHON ROAD         D.R. HORTON   AVERY RANCH       9/5/2008
17609   10506 WYLIE DRIVE           D.R. HORTON   SWEETWATER        9/5/2008
17610   10504 WYLIE DRIVE           D.R. HORTON   SWEETWATER        9/5/2008
17611   10508 WYLIE DRIVE           D.R. HORTON   SWEETWATER        9/5/2008
17612   #303 14815 AVERY CHURCH     D.R. HORTON   AVERY CHURCH      9/8/2008
17613   #302 14815 AVERY CHURCH     D.R. HORTON   AVERY CHURCH      9/8/2008
17614   #301 14815 AVERY CHURCH     D.R. HORTON   AVERY CHURCH      9/8/2008
17615   8809 WOOD STORK DRIVE       D.R. HORTON   PARMER VILLAGE    9/8/2008
17616   8805 WOOD STORK DRIVE       D.R. HORTON   PARMER VILLAGE    9/8/2008
17617   10901 TORNASOL LANE         D.R. HORTON   ALTA MIRA         9/9/2008
17618   #603 14815 AVERY CHURCH     D.R. HORTON   AVERY CHURCH     9/10/2008
17619   #602 14815 AVERY CHURCH     D.R. HORTON   AVERY CHURCH     9/10/2008
17620   #601 14815 AVERY CHURCH     D.R. HORTON   AVERY CHURCH     9/10/2008
17621   1900 SAND CREEK ROAD        D.R. HORTON   CRKVIEW FOREST   9/12/2008
17622   1902 SAND CREEK ROAD        D.R. HORTON   CRKVIEW FOREST   9/12/2008
17623   1921 SAND CREEK ROAD        D.R. HORTON   CRKVIEW FOREST   9/12/2008
17624   801 COVENT DRIVE            D.R. HORTON   KENSINGTON       9/12/2008
17625   1911 SAND CREEK ROAD        D.R. HORTON   CRKVIEW FOREST   9/12/2008
17626   905 WASHBURN DRIVE          D.R. HORTON   BENBROOK RANCH   9/15/2008
17627   903 WASHBURN DRIVE          D.R. HORTON   BENBROOK RANCH   9/15/2008
17628   912 AIKEN DRIVE             D.R. HORTON   BENBROOK RANCH   9/15/2008
17629   11213 PERSIMMON GAP DRIVE   D.R. HORTON   AVERY FAR WEST   9/16/2008
17630   11209 PERSIMMON GAP DRIVE   D.R. HORTON   AVERY RANCH      9/16/2008
17631   1004 AIKEN DRIVE            D.R. HORTON   BENBROOK RANCH   9/16/2008
17632   11204 PERSIMMON GAP DRIVE   D.R. HORTON   AVERY RANCH      9/16/2008
17633   910 AIKEN DRIVE             D.R. HORTON   BENBROOK RANCH   9/16/2008
17634   1909 GOLDEN SUNRISE LANE    D.R. HORTON   BRKFIELD CROSS   9/16/2008
17635   1913 GOLDEN SUNRISE LANE    D.R. HORTON   BRKFIELD CROSS   9/16/2008
17636   1917 GOLDEN SUNRISE LANE    D.R. HORTON   BRKFIELD CROSS   9/16/2008
17637   217 SWEET LEAF LANE         D.R. HORTON   BRKFIELD CROSS   9/16/2008
17638   2121 O'CALLAHAN DRIVE       D.R. HORTON   RANCHO ALTO      9/16/2008
17639   2016 JIM CRAIG COURT        D.R. HORTON   RANCHO ALTO      9/16/2008
17640   2020 JIM CRAIG COURT        D.R. HORTON   RANCHO ALTO      9/16/2008
17641   11212 OLD QUARRY ROAD       D.R. HORTON   AVERY RANCH      9/17/2008
17642   13501 JAMES GARFIELD ST     D.R. HORTON   PRES. MEADOWS    9/17/2008
17643   12608 GEORGE BUSH COURT     D.R. HORTON   PRES. MEADOWS    9/17/2008
17644   11216 OLD QUARRY ROAD       D.R. HORTON   AVERY RANCH      9/18/2008
17645   12604 GEORGE BUSH COURT     D.R. HORTON   PRES. MEADOWS    9/18/2008
17646   330 ALTAMONT STREET         D.R. HORTON   RIVERWALK        9/18/2008
17647   105 SAN ANTONIO RIVER WA    D.R. HORTON   RIVERWALK        9/18/2008
17648   1509 DISCOVERY BOULEVARD    D.R. HORTON   CP TOWN CENTER   9/18/2008
17649   2013 JIM CRAIG COURT        D.R. HORTON   RANCHO ALTO      9/18/2008
17650   14517 B CHARLES DICKENS     D.R. HORTON   PARKWAY          9/19/2008
17651   14517 A CHARLES DICKENS     D.R. HORTON   PARKWAY          9/19/2008
17652   14524 A CHARLES DICKENS     D.R. HORTON   PARKWAY          9/19/2008
17653   14524 B CHARLES DICKENS     D.R. HORTON   PARKWAY          9/19/2008


                                                                               321
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 329 of 1053 PageID:
                                    17894

17654   7817 VIA VERDE DRIVE        D.R. HORTON   ALTA MIRA          9/19/2008
17655   8729 WOOD STORK DRIVE       D.R. HORTON   PARMER VILLAGE     9/19/2008
17656   10921 TORNASOL LANE         D.R. HORTON   ALTA MIRA          9/19/2008
17657   318 ALTAMONT STREET         D.R. HORTON   RIVERWALK          9/22/2008
17658   2213 AARON ROSS WAY         D.R. HORTON   SETTLERS PARK      9/22/2008
17659   1609 CORN HILL LANE         D.R. HORTON   TURTLE CREEK       9/22/2008
17660   609 ROLLING OAK DRIVE       D.R. HORTON   TURTLE CREEK       9/22/2008
17661   1608 CORN HILL LANE         D.R. HORTON   TURTLE CREEK       9/22/2008
17662   10503 MARFA DRIVE           D.R. HORTON   SWEETWATER         9/23/2008
17663   10503 WYLIE DRIVE           D.R. HORTON   SWEETWATER         9/23/2008
17664   314 ALTAMONT STREET         D.R. HORTON   RIVERWALK          9/23/2008
17665   2213 SETTLERS PARK LOOP     D.R. HORTON   SETTLERS PARK      9/23/2008
17666   12124 ERUZIONE DRIVE        D.R. HORTON   RANCHO ALTO        9/23/2008
17667   8733 WOOD STORK DRIVE       D.R. HORTON   PARMER VILLAGE     9/23/2008
17668   621 ROLLING OAK DRIVE       D.R. HORTON   TURTLE CREEK       9/23/2008
17669   10505 MARFA DRIVE           D.R. HORTON   SWEETWATER         9/24/2008
17670   1000 AIKEN DRIVE            D.R. HORTON   BENBROOK RANCH     9/24/2008
17671   1012 AIKEN DRIVE            D.R. HORTON   BENBROOK RANCH     9/24/2008
17672   308 ALTAMONT STREET         D.R. HORTON   RIVERWALK          9/24/2008
17673   10501 WYLIE DRIVE           D.R. HORTON   SWEETWATER         9/24/2008
17674   10509 MARFA DRIVE           D.R. HORTON   SWEETWATER         9/24/2008
17675   8725 WOOD STORK DRIVE       D.R. HORTON   PARMER VILLAGE     9/24/2008
17676   716 CRATERS OF THE MOON     D.R. HORTON   HIGHLAND PARK      9/24/2008
17677   706 CRATERS OF THE MOON     D.R. HORTON   HIGHLAND PARK      9/24/2008
17678   10501 MARFA DRIVE           D.R. HORTON   SWEETWATER         9/25/2008
17679   902 AIKEN DRIVE             D.R. HORTON   BENBROOK RANCH     9/25/2008
17680   1608 MORNING MIST LANE      D.R. HORTON   BRKFIELD CROSS     9/25/2008
17681   802 CRATERS OF THE MOON     D.R. HORTON   HIGHLAND PARK      9/25/2008
17682   800 CRATERS OF THE MOON     D.R. HORTON   HIGHLAND PARK      9/25/2008
17683   718 CRATERS OF THE MOON     D.R. HORTON   HIGHLAND PARK      9/25/2008
17684   14520 A CHARLES DICKENS     D.R. HORTON   PARKWAY            9/26/2008
17685   714 CRATERS OF THE MOON     D.R. HORTON   HIGHLAND PARK      9/26/2008
17686   14520 B CHARLES DICKENS     D.R. HORTON   PARKWAY            9/26/2008
17687   500 SWEET LEAF LANE         D.R. HORTON   BRKFIELD CROSS     9/30/2008
17688   504 SWEET LEAF LANE         D.R. HORTON   BRKFIELD CROSS     9/30/2008
17689   708 CRATERS OF THE MOON     D.R. HORTON   HIGHLAND PARK      9/30/2008
17690   1918 SAND CREEK ROAD        D.R. HORTON   CRKVIEW FOREST     9/30/2008
17691   2001 JIM CRAIG COURT        D.R. HORTON   RANCHO ALTO        10/9/2008
17692   #37 1901 CLARKSVILLE LANE   D.R. HORTON   CP TOWN CENTER    10/10/2008
17693   #38 1901 CLARKSVILLE LANE   D.R. HORTON   CP TOWN CENTER    10/10/2008
17694   8720 WOOD STORK DRIVE       D.R. HORTON   PARMER VILLAGE    10/13/2008
17695   1909 SAND CREEK             D.R. HORTON   CRKVIEW FOREST    10/14/2008
17696   18101 MAMMOTH CAVE BLVD.    D.R. HORTON   HIGHLAND PARK     10/20/2008
17697   11113 OLD QUARRY ROAD       D.R. HORTON   AVERY RANCH        11/3/2008
17698   11101 OLD QUARRY ROAD       D.R. HORTON   AVERY RANCH        11/6/2008
17699   13525 OYSTERCATCHER DRIVE   D.R. HORTON   PARMER VILLAGE    11/10/2008
17700   303 WIMBERLEY STREET        D.R. HORTON   HUTTO SQUARE      11/11/2008
17701   307 WIMBERLEY STREET        D.R. HORTON   HUTTO SQUARE      11/11/2008
17702   311 WIMBERLEY STREET        D.R. HORTON   HUTTO SQUARE      11/11/2008
17703   301 WIMBERLEY STREET        D.R. HORTON   HUTTO SQUARE      11/11/2008
17704   305 WIMBERLEY STREET        D.R. HORTON   HUTTO SQUARE      11/11/2008
17705   1008 BIG SPRING DRIVE       D.R. HORTON   CP TOWN CENTER    11/11/2008
17706   1006 BIG SPRING DRIVE       D.R. HORTON   CP TOWN CENTER    11/11/2008
17707   1007 BIG SPRING DRIVE       D.R. HORTON   CP TOWN CENTER    11/13/2008
17708   2832 BLUFFSTONE DRIVE       D.R. HORTON   SETTLERS OVERLK   11/14/2008


                                                                                 322
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 330 of 1053 PageID:
                                    17895

17709   2828 BLUFFSTONE DRIVE       D.R. HORTON                 SETTLERS OVERLK   11/14/2008
17710   #35 1901 CLARKSVILLE LANE   D.R. HORTON                 CP TOWN CENTER    11/14/2008
17711   #36 1901 CLARKSVILLE LANE   D.R. HORTON                 CP TOWN CENTER    11/14/2008
17712   2720 HERRINGTON COVE        D.R. HORTON                 SETTLERS OVERLK   11/17/2008
17713   2840 BLUFFSTONE DRIVE       D.R. HORTON                 SETTLERS OVERLK   11/17/2008
17714   2716 HERRINGTON COVE        D.R. HORTON                 SETTLERS OVERLK   11/17/2008
17715   3005 LINDA LEE COVE         D.R. HORTON                 SETTLERS PARK     11/20/2008
17716   12009 HERB BROOKS DR.       D.R. HORTON                 RANCHO ALTO       11/20/2008
17717   1300 HENSLEY DRIVE          D.R. HORTON                 BENBROOK RANCH    11/20/2008
17718   1408 PORTCHESTER CASTLE     D.R. HORTON                 HIGHLAND PARK     11/24/2008
17719   1424 PORTCHESTER CASTLE     D.R. HORTON                 HIGHLAND PARK     11/25/2008
17720   914 AIKEN DRIVE             D.R. HORTON                 BENBROOK RANCH     12/1/2008
17721   10720 N. CANOA HILLS TRL    D.R. HORTON                 AVERY RANCH        12/2/2008
17722   1412 PORTCHESTER CASTLE     D.R. HORTON                 HIGHLAND PARK      12/2/2008
17723   1416 PORTCHESTER CASTLE     D.R. HORTON                 HIGHLAND PARK      12/2/2008
17724   2609 CAMI PATH              D.R. HORTON                 SETTLERS PARK      12/3/2008
17725   18830 OBED RIVER DRIVE      D.R. HORTON                 HIGHLAND PARK      12/3/2008
17726   1721 SUTER STREET           D.R. HORTON                 RANCHO ALTO        12/4/2008
17727   1725 SUTER STREET           D.R. HORTON                 RANCHO ALTO        12/4/2008
17728   1306 HENSLEY DRIVE          D.R. HORTON                 BENBROOK RANCH     12/4/2008
17729   1308 HENSLEY DRIVE          D.R. HORTON                 BENBROOK RANCH     12/4/2008
17730   19513 DRIFTING MEADOWS DR   D.R. HORTON                 FALCON POINT       12/8/2008
17731   12201 BROTEN STREET         D.R. HORTON                 RANCHO ALTO        12/8/2008
17732   12129 BROTEN STREET         D.R. HORTON                 RANCHO ALTO        12/9/2008
17733   19517 DRIFTING MEADOWS DR   D.R. HORTON                 FALCON POINT      12/11/2008
17734   7912 VIA VERDE DRIVE        D.R. HORTON                 ALTA MIRA         12/11/2008
17735   322 ALTAMONT STREET         D.R. HORTON                 RIVERWALK         12/11/2008
17736   324 ALTAMONT STREET         D.R. HORTON                 RIVERWALK         12/11/2008
17737   311 ALTAMONT STREET         D.R. HORTON                 RIVERWALK         12/11/2008
17738   306 ALTAMONT STREET         D.R. HORTON                 RIVERWALK         12/12/2008
17739   309 ALTAMONT STREET         D.R. HORTON                 RIVERWALK         12/12/2008
17740   310 ALTAMONT STREET         D.R. HORTON                 RIVERWALK         12/16/2008
17741   8713 BLACKVIERO DRIVE       D.R. HORTON                 PARMER VILLAGE    12/16/2008
17742   909 WASHBURN DRIVE          D.R. HORTON                 BENBROOK RANCH    12/29/2008
17743   1711 STONEHAVEN LANE        STANDARD PACIFIC OF TEXAS   TERAVISTA           1/3/2008
17744   182 BLOSSOM VALLE STREAM    STANDARD PACIFIC OF TEXAS   MEADOWS AT BU       1/3/2008
17745   170 BLOSSOM VALLE STREAM    STANDARD PACIFIC OF TEXAS   MEADOWS AT BU       1/3/2008
17746   221 LILLIE ROBYN LANE       STANDARD PACIFIC OF TEXAS   WHISPERING HOLL     1/3/2008
17747   612 BASIE BEND              STANDARD PACIFIC OF TEXAS   CYPRESS CANYON      1/7/2008
17748   2604 TOM MILLER STREET      STANDARD PACIFIC OF TEXAS   MUELLER             1/7/2008
17749   1643 HIDDEN SPRINGS PATH    STANDARD PACIFIC OF TEXAS   TERAVISTA           1/7/2008
17750   2600 TOM MILLER STREET      STANDARD PACIFIC OF TEXAS   MUELLER             1/9/2008
17751   2037 ANTONE STREET          STANDARD PACIFIC OF TEXAS   MUELLER             1/9/2008
17752   2041 ANTONE STREET          STANDARD PACIFIC OF TEXAS   MUELLER             1/9/2008
17753   4008 PINCKNEY STREET        STANDARD PACIFIC OF TEXAS   MUELLER            1/10/2008
17754   2029 EMMA LONG STREET       STANDARD PACIFIC OF TEXAS   MUELLER            1/10/2008
17755   2033 EMMA LONG STREET       STANDARD PACIFIC OF TEXAS   MUELLER            1/10/2008
17756   2017 EMMA LONG STREET       STANDARD PACIFIC OF TEXAS   MUELLER            1/10/2008
17757   4012 PINCKNEY STREET        STANDARD PACIFIC OF TEXAS   MUELLER            1/14/2008
17758   2025 EMMA LONG STREET       STANDARD PACIFIC OF TEXAS   MUELLER            1/14/2008
17759   1629 HIDDEN SPRINGS PATH    STANDARD PACIFIC OF TEXAS   TERAVISTA          1/15/2008
17760   411 HOT SPRING VALLEY       STANDARD PACIFIC OF TEXAS   MEADOWS AT BU      1/18/2008
17761   2021 EMMA LONG STREET       STANDARD PACIFIC OF TEXAS   MUELLER            1/22/2008
17762   2013 EMMA LONG STREET       STANDARD PACIFIC OF TEXAS   MUELLER            1/22/2008
17763   181 SERENE HOLLOW           STANDARD PACIFIC OF TEXAS   WHISPERING HOLL    1/30/2008


                                                                                               323
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 331 of 1053 PageID:
                                    17896

17764   2009 EMMA LONG STREET       STANDARD PACIFIC OF TEXAS   MUELLER           1/31/2008
17765   201 LILLIE ROBYN LANE       STANDARD PACIFIC OF TEXAS   WHISPERING HOLL    2/4/2008
17766   731 MIDDLE CREEK DRIVE      STANDARD PACIFIC OF TEXAS   WHISPERING HOLL    2/4/2008
17767   803 RIPPERTON RUN           STANDARD PACIFIC OF TEXAS   CYPRESS CANYON     2/8/2008
17768   2726 LOVETT LANE            STANDARD PACIFIC OF TEXAS   CYPRESS CANYON     2/8/2008
17769   1004 RHONDSTAT RUN          STANDARD PACIFIC OF TEXAS   CYPRESS CANYON     2/8/2008
17770   2904 ETTA JAMES COVE        STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    2/12/2008
17771   2804 MANCINI COVE           STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    2/12/2008
17772   140 SERENE HOLLOW           STANDARD PACIFIC OF TEXAS   WHISPERING HOLL   2/12/2008
17773   192 BLOSSOM VALLE STREAM    STANDARD PACIFIC OF TEXAS   MEADOWS AT BU     2/13/2008
17774   2008 EMMA LONG STREET       STANDARD PACIFIC OF TEXAS   MUELLER           2/14/2008
17775   211 LILLIE ROBYN LANE       STANDARD PACIFIC OF TEXAS   WHISPERING HOLL   2/15/2008
17776   812 RIPPERTON RUN           STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    2/20/2008
17777   2016 EMMA LONG STREET       STANDARD PACIFIC OF TEXAS   MUELLER           2/20/2008
17778   2012 EMMA LONG STREET       STANDARD PACIFIC OF TEXAS   MUELLER           2/20/2008
17779   2900 ETTA JAMES COVE        STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    2/22/2008
17780   2513 ARMATRADING DRIVE      STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    2/27/2008
17781   4107 GRAND VISTA            STANDARD PACIFIC OF TEXAS   TERAVISTA         2/27/2008
17782   4016 PINCKNEY STREET        STANDARD PACIFIC OF TEXAS   MUELLER           2/27/2008
17783   1721 GREENSIDE TRAIL        STANDARD PACIFIC OF TEXAS   TERAVISTA         2/27/2008
17784   2032 EMMA LONG STREET       STANDARD PACIFIC OF TEXAS   MUELLER           2/29/2008
17785   4024 PINCKNEY STREET        STANDARD PACIFIC OF TEXAS   MUELLER           2/29/2008
17786   4028 PINCKNEY STREET        STANDARD PACIFIC OF TEXAS   MUELLER           2/29/2008
17787   818 RIPPERTON RUN           STANDARD PACIFIC OF TEXAS   CYPRESS CANYON     3/4/2008
17788   2028 EMMA LONG STREET       STANDARD PACIFIC OF TEXAS   MUELLER            3/4/2008
17789   2905 ETTA JAMES COVE        STANDARD PACIFIC OF TEXAS   CYPRESS CANYON     3/6/2008
17790   7317 MITRA DRIVE            STANDARD PACIFIC OF TEXAS   MERIDIAN           3/7/2008
17791   2012 ANTONE STREET          STANDARD PACIFIC OF TEXAS   MUELLER           3/11/2008
17792   2024 ANTONE STREET          STANDARD PACIFIC OF TEXAS   MUELLER           3/11/2008
17793   2016 ANTONE STREET          STANDARD PACIFIC OF TEXAS   MUELLER           3/11/2008
17794   2028 ANTONE STREET          STANDARD PACIFIC OF TEXAS   MUELLER           3/11/2008
17795   7313 MITRA DRIVE            STANDARD PACIFIC OF TEXAS   MERIDIAN          3/11/2008
17796   1640 HIDDEN SPRINGS PATH    STANDARD PACIFIC OF TEXAS   TERAVISTA         3/13/2008
17797   19412 SANGREMON WAY         STANDARD PACIFIC OF TEXAS   AVALON            3/13/2008
17798   19417 SANGREMON WAY         STANDARD PACIFIC OF TEXAS   AVALON            3/14/2008
17799   2029 MCCLOSKEY STREET       STANDARD PACIFIC OF TEXAS   MUELLER           3/24/2008
17800   2020 EMMA LONG STREET       STANDARD PACIFIC OF TEXAS   MUELLER           3/24/2008
17801   2804 ANGELINA DRIVE         STANDARD PACIFIC OF TEXAS   PALOMA LAKE       3/25/2008
17802   1698 GREENSIDE TRAIL        STANDARD PACIFIC OF TEXAS   TERAVISTA         3/25/2008
17803   2025 MCCLOSKEY STREET       STANDARD PACIFIC OF TEXAS   MUELLER           3/25/2008
17804   418 PARADISE MOUNTAIN       STANDARD PACIFIC OF TEXAS   MEADOWS AT BU     3/25/2008
17805   152 TRANQUILITY MOUNTAIN    STANDARD PACIFIC OF TEXAS   MEADOWS AT BU     3/25/2008
17806   806 RIPPERTON RUN           STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    3/28/2008
17807   2009 MCCLOSKEY STREET       STANDARD PACIFIC OF TEXAS   MUELLER            4/1/2008
17808   2013 MCCLOSKEY STREET       STANDARD PACIFIC OF TEXAS   MUELLER            4/1/2008
17809   2017 MCCLOSKEY STREET       STANDARD PACIFIC OF TEXAS   MUELLER            4/1/2008
17810   3416 ST CHRISTOPHER COURT   STANDARD PACIFIC OF TEXAS   PALOMA LAKE        4/1/2008
17811   3432 CORTES PLACE           STANDARD PACIFIC OF TEXAS   PALOMA LAKE        4/1/2008
17812   4225 MATTIE STREET          STANDARD PACIFIC OF TEXAS   MUELLER            4/1/2008
17813   1817 HIDDEN SPRINGS PATH    STANDARD PACIFIC OF TEXAS   TERAVISTA          4/2/2008
17814   19605 MOORLYNCH AVENUE      STANDARD PACIFIC OF TEXAS   AVALON             4/3/2008
17815   1615 HIDDEN SPRINGS PATH    STANDARD PACIFIC OF TEXAS   TERAVISTA          4/4/2008
17816   4229 MATTIE STREET          STANDARD PACIFIC OF TEXAS   MUELLER            4/8/2008
17817   4233 MATTIE STREET          STANDARD PACIFIC OF TEXAS   MUELLER            4/8/2008
17818   7213 MITRA DRIVE            STANDARD PACIFIC OF TEXAS   MERIDIAN           4/9/2008


                                                                                              324
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 332 of 1053 PageID:
                                    17897

17819   4221 MATTIE STREET         STANDARD PACIFIC OF TEXAS   MUELLER           4/10/2008
17820   4029 CAMACHO STREET        STANDARD PACIFIC OF TEXAS   MUELLER           4/11/2008
17821   4209 MATTIE STREET         STANDARD PACIFIC OF TEXAS   MUELLER           4/11/2008
17822   12317 TERRANOVA COVE       STANDARD PACIFIC OF TEXAS   MERIDIAN          4/16/2008
17823   3671 ROSALINA LOOP         STANDARD PACIFIC OF TEXAS   PALOMA LAKE       4/16/2008
17824   1692 GREENSIDE TRAIL       STANDARD PACIFIC OF TEXAS   TERAVISTA         4/17/2008
17825   1702 GREENSIDE TRAIL       STANDARD PACIFIC OF TEXAS   TERAVISTA         4/23/2008
17826   1704 GREENSIDE TRAIL       STANDARD PACIFIC OF TEXAS   TERAVISTA         4/23/2008
17827   2903 ETTA JAMES COVE       STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    4/25/2008
17828   196 LILLIE ROBYN LANE      STANDARD PACIFIC OF TEXAS   WHISPERING HOLL   4/25/2008
17829   1696 GREENSIDE TRAIL       STANDARD PACIFIC OF TEXAS   TERAVISTA         4/28/2008
17830   2801 MANCINI COVE          STANDARD PACIFIC OF TEXAS   CYPRESS CANYON     5/5/2008
17831   608 BASIE BEND             STANDARD PACIFIC OF TEXAS   CYPRESS CANYON     5/5/2008
17832   19424 SANGREMON WAY        STANDARD PACIFIC OF TEXAS   AVALON             5/6/2008
17833   19421 MELWAS WAY           STANDARD PACIFIC OF TEXAS   AVALON             5/6/2008
17834   19409 MELWAS WAY           STANDARD PACIFIC OF TEXAS   AVALON             5/6/2008
17835   2033 MCCLOSKEY STREET      STANDARD PACIFIC OF TEXAS   MUELLER            5/7/2008
17836   2024 EMMA LONG STREET      STANDARD PACIFIC OF TEXAS   MUELLER            5/7/2008
17837   1713 STONEHAVEN LANE       STANDARD PACIFIC OF TEXAS   TERAVISTA          5/8/2008
17838   2805 MANCINI COVE          STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    5/12/2008
17839   816 RIPPERTON RUN          STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    5/12/2008
17840   12308 TERRANOVA COVE       STANDARD PACIFIC OF TEXAS   MERIDIAN          5/12/2008
17841   1610 HIDDEN SPRINGS PATH   STANDARD PACIFIC OF TEXAS   TERAVISTA         5/12/2008
17842   808 RIPPERTON RUN          STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    5/13/2008
17843   130 SERENE HOLLOW          STANDARD PACIFIC OF TEXAS   WHISPERING HOLL   5/13/2008
17844   1627 HIDDEN SPRINGS PATH   STANDARD PACIFIC OF TEXAS   TERAVISTA         5/15/2008
17845   1105 RHONDSTAT RUN         STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    5/16/2008
17846   141 LILLIE ROBYN LANE      STANDARD PACIFIC OF TEXAS   WHISPERING HOLL   5/19/2008
17847   1112 RHONDSTAT RUN         STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    5/20/2008
17848   1006 RHONDSTAT RUN         STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    5/20/2008
17849   3424 CORTES PLACE          STANDARD PACIFIC OF TEXAS   PALOMA LAKE       5/21/2008
17850   19624 SANGREMON WAY        STANDARD PACIFIC OF TEXAS   AVALON            5/21/2008
17851   2802 MANCINI COVE          STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    5/27/2008
17852   401 TRANQUILITY MOUNTAIN   STANDARD PACIFIC OF TEXAS   MEADOWS AT BU     5/28/2008
17853   12212 BUVANA DRIVE         STANDARD PACIFIC OF TEXAS   MERIDIAN          5/29/2008
17854   618 BASIE BEND             STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    5/29/2008
17855   1719 GREENSIDE TRAIL       STANDARD PACIFIC OF TEXAS   TERAVISTA         5/29/2008
17856   19517 MELWAS WAY           STANDARD PACIFIC OF TEXAS   AVALON            5/29/2008
17857   288 COLD SPRING            STANDARD PACIFIC OF TEXAS   MEADOWS AT BU     5/29/2008
17858   186 LILLIE ROBYN LANE      STANDARD PACIFIC OF TEXAS   WHISPERING HOLL    6/2/2008
17859   601 BAYOU BEND DRIVE       STANDARD PACIFIC OF TEXAS   WHISPERING HOLL    6/2/2008
17860   127 LONE TREE HOLLOW       STANDARD PACIFIC OF TEXAS   MEADOWS AT BU      6/3/2008
17861   138 TRANQUILITY MOUNTAIN   STANDARD PACIFIC OF TEXAS   MEADOWS AT BU      6/3/2008
17862   1809 HIDDEN SPRINGS PATH   STANDARD PACIFIC OF TEXAS   TERAVISTA          6/6/2008
17863   7408 MITRA DRIVE           STANDARD PACIFIC OF TEXAS   MERIDIAN           6/6/2008
17864   19408 SANGREMON WAY        STANDARD PACIFIC OF TEXAS   AVALON             6/9/2008
17865   906 RIPPERTON RUN          STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    6/10/2008
17866   12204 BUVANA DRIVE         STANDARD PACIFIC OF TEXAS   MERIDIAN          6/10/2008
17867   12320 ALCANZA DRIVE        STANDARD PACIFIC OF TEXAS   MERIDIAN          6/10/2008
17868   2800 MANCINI COVE          STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    6/12/2008
17869   12308 BUVANA DRIVE         STANDARD PACIFIC OF TEXAS   MERIDIAN          6/13/2008
17870   7217 MITRA DRIVE           STANDARD PACIFIC OF TEXAS   MERIDIAN          6/13/2008
17871   4025 CAMACHO STREET        STANDARD PACIFIC OF TEXAS   MUELLER           6/16/2008
17872   1719 STONEHAVEN LANE       STANDARD PACIFIC OF TEXAS   TERAVISTA         6/16/2008
17873   1721 STONEHAVEN LANE       STANDARD PACIFIC OF TEXAS   TERAVISTA         6/16/2008


                                                                                             325
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 333 of 1053 PageID:
                                    17898

17874   1687 HIDDEN SPRINGS PATH    STANDARD PACIFIC OF TEXAS   TERAVISTA         6/16/2008
17875   4003 BLUESTONE WAY          STANDARD PACIFIC OF TEXAS   TERAVISTA         6/16/2008
17876   292 COLD SPRING             STANDARD PACIFIC OF TEXAS   MEADOWS AT BU     6/17/2008
17877   12312 TERRANOVA COVE        STANDARD PACIFIC OF TEXAS   MERIDIAN          6/17/2008
17878   381 TRANQUILITY MOUNTAIN    STANDARD PACIFIC OF TEXAS   MEADOWS AT BU     6/18/2008
17879   3600 GLASTONBURY TRAILS     STANDARD PACIFIC OF TEXAS   AVALON            6/19/2008
17880   7416 MITRA DRIVE            STANDARD PACIFIC OF TEXAS   MERIDIAN          6/20/2008
17881   19408 MOORLYNCH AVENUE      STANDARD PACIFIC OF TEXAS   AVALON            6/20/2008
17882   19516 SANGREMON WAY         STANDARD PACIFIC OF TEXAS   AVALON            6/20/2008
17883   19428 MELWAS WAY            STANDARD PACIFIC OF TEXAS   AVALON            6/20/2008
17884   19409 SANGREMON WAY         STANDARD PACIFIC OF TEXAS   AVALON            6/23/2008
17885   19516 MELWAS WAY            STANDARD PACIFIC OF TEXAS   AVALON            6/23/2008
17886   1631 HIDDEN SPRINGS PATH    STANDARD PACIFIC OF TEXAS   TERAVISTA         6/26/2008
17887   1104 RHONDSTAT RUN          STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    6/30/2008
17888   2803 MANCINI COVE           STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    6/30/2008
17889   530 MIDDLE CREEK DRIVE      STANDARD PACIFIC OF TEXAS   WHISPERING HOLL    7/1/2008
17890   510 MIDDLE CREEK DRIVE      STANDARD PACIFIC OF TEXAS   WHISPERING HOLL    7/1/2008
17891   620 MIDDLE CREEK DRIVE      STANDARD PACIFIC OF TEXAS   WHISPERING HOLL    7/1/2008
17892   610 MIDDLE CREEK DRIVE      STANDARD PACIFIC OF TEXAS   WHISPERING HOLL    7/1/2008
17893   630 MIDDLE CREEK DRIVE      STANDARD PACIFIC OF TEXAS   WHISPERING HOLL    7/1/2008
17894   12413 ALCANZA DRIVE         STANDARD PACIFIC OF TEXAS   MERIDIAN           7/2/2008
17895   3609 GLASTONBURY TRAIL      STANDARD PACIFIC OF TEXAS   AVALON             7/8/2008
17896   19500 MELWAS WAY            STANDARD PACIFIC OF TEXAS   AVALON             7/8/2008
17897   19313 MELWAS WAY            STANDARD PACIFIC OF TEXAS   AVALON             7/8/2008
17898   640 BAYOU BEND DRIVE        STANDARD PACIFIC OF TEXAS   WHISPERING HOLL   7/10/2008
17899   7420 MITRA DRIVE            STANDARD PACIFIC OF TEXAS   MERIDIAN          7/14/2008
17900   12517 ALCANZA DRIVE         STANDARD PACIFIC OF TEXAS   MERIDIAN          7/14/2008
17901   3408 ST CHRISTOPHER COURT   STANDARD PACIFIC OF TEXAS   PALOMA LAKE       7/14/2008
17902   1706 GREENSIDE TRAIL        STANDARD PACIFIC OF TEXAS   TERAVISTA         7/15/2008
17903   143 LONE TREE HOLLOW        STANDARD PACIFIC OF TEXAS   MEADOWS AT BU     7/15/2008
17904   427 TRANQUILITY MOUNTAIN    STANDARD PACIFIC OF TEXAS   MEADOWS AT BU     7/15/2008
17905   1101 RHONDSTAT RUN          STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    7/16/2008
17906   1638 HIDDEN SPRINGS PATH    STANDARD PACIFIC OF TEXAS   TERAVISTA         7/16/2008
17907   19512 MELWAS WAY            STANDARD PACIFIC OF TEXAS   AVALON            7/22/2008
17908   19420 MELWAS WAY            STANDARD PACIFIC OF TEXAS   AVALON            7/24/2008
17909   7316 MITRA DRIVE            STANDARD PACIFIC OF TEXAS   MERIDIAN          7/28/2008
17910   272 COLD SPRING             STANDARD PACIFIC OF TEXAS   MEADOWS AT BU     7/29/2008
17911   627 BASIE BEND              STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    7/29/2008
17912   910 RIPPERTON RUN           STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    7/29/2008
17913   614 BASIE BEND              STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    7/29/2008
17914   625 BASIE BEND              STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    7/29/2008
17915   290 PARADISE MOUNTAIN       STANDARD PACIFIC OF TEXAS   MEADOWS AT BU     7/29/2008
17916   280 PARADISE MOUNTAIN       STANDARD PACIFIC OF TEXAS   MEADOWS AT BU     7/29/2008
17917   822 RIPPERTON RUN           STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    7/31/2008
17918   1715 STONEHAVEN LANE        STANDARD PACIFIC OF TEXAS   TERAVISTA          8/5/2008
17919   2922 MAGELLAN WAY           STANDARD PACIFIC OF TEXAS   PALOMA LAKE        8/5/2008
17920   3613 GLASTONBURY TRAIL      STANDARD PACIFIC OF TEXAS   AVALON             8/5/2008
17921   1722 HIDDEN SPRINGS PATH    STANDARD PACIFIC OF TEXAS   TERAVISTA          8/5/2008
17922   12512 ALCANZA DRIVE         STANDARD PACIFIC OF TEXAS   MERIDIAN           8/8/2008
17923   1107 RHONDSTAT RUN          STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    8/11/2008
17924   19424 MELWAS WAY            STANDARD PACIFIC OF TEXAS   AVALON            8/11/2008
17925   19520 MELWAS WAY            STANDARD PACIFIC OF TEXAS   AVALON            8/11/2008
17926   629 BASIE BEND              STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    8/14/2008
17927   12208 BUVANA DRIVE          STANDARD PACIFIC OF TEXAS   MERIDIAN          8/14/2008
17928   623 BASIE BEND              STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    8/14/2008


                                                                                              326
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 334 of 1053 PageID:
                                    17899

17929   900 RIPPERTON RUN           STANDARD PACIFIC OF TEXAS   CYPRESS CANYON     8/14/2008
17930   1710 GREENSIDE TRAIL        STANDARD PACIFIC OF TEXAS   TERAVISTA          8/18/2008
17931   19616 SANGREMON WAY         STANDARD PACIFIC OF TEXAS   AVALON             8/18/2008
17932   1728 GREENSIDE TRAIL        STANDARD PACIFIC OF TEXAS   TERAVISTA          8/21/2008
17933   2902 ETTA JAMES COVE        STANDARD PACIFIC OF TEXAS   CYPRESS CANYON     8/22/2008
17934   19413 MELWAS WAY            STANDARD PACIFIC OF TEXAS   AVALON             8/25/2008
17935   3604 GLASTONBURY TRAIL      STANDARD PACIFIC OF TEXAS   AVALON             8/25/2008
17936   19421 SANGREMON WAY         STANDARD PACIFIC OF TEXAS   AVALON             8/25/2008
17937   4020 PINCKNEY STREET        STANDARD PACIFIC OF TEXAS   MUELLER            8/26/2008
17938   2807 DIDDLEY COVE           STANDARD PACIFIC OF TEXAS   CYPRESS CANYON     8/29/2008
17939   501 BAYOU BEND DRIVE        STANDARD PACIFIC OF TEXAS   WHISPERING HOLL    8/29/2008
17940   808 CANYON SPRINGS DRIVE    STANDARD PACIFIC OF TEXAS   CYPRESS CANYON      9/2/2008
17941   3424 ST CHRISTOPHER COURT   STANDARD PACIFIC OF TEXAS   PALOMA LAKE         9/3/2008
17942   908 RIPPERTON RUN           STANDARD PACIFIC OF TEXAS   CYPRESS CANYON      9/8/2008
17943   902 RIPPERTON RUN           STANDARD PACIFIC OF TEXAS   CYPRESS CANYON      9/8/2008
17944   19600 SANGREMON WAY         STANDARD PACIFIC OF TEXAS   AVALON              9/8/2008
17945   531 BAYOU BEND DRIVE        STANDARD PACIFIC OF TEXAS   WHISPERING HOLL     9/8/2008
17946   19425 SANGREMON WAY         STANDARD PACIFIC OF TEXAS   AVALON              9/9/2008
17947   2930 MAGELLAN WAY           STANDARD PACIFIC OF TEXAS   PALOMA LAKE         9/9/2008
17948   2843 ANGELINA DRIVE         STANDARD PACIFIC OF TEXAS   PALOMA LAKE        9/11/2008
17949   2839 ANGELINA DRIVE         STANDARD PACIFIC OF TEXAS   PALOMA LAKE        9/16/2008
17950   3672 ROSALINA LOOP          STANDARD PACIFIC OF TEXAS   PALOMA LAKE        9/16/2008
17951   4232 GOCHMAN STREET         STANDARD PACIFIC OF TEXAS   MUELLER            9/17/2008
17952   1206 RHONDSTAT RUN          STANDARD PACIFIC OF TEXAS   CYPRESS CANYON     9/18/2008
17953   2900 ST CHRISTINA COURT     STANDARD PACIFIC OF TEXAS   PALOMA LAKE        9/24/2008
17954   140 CHALK DRAW COURT        STANDARD PACIFIC OF TEXAS   WHISPERING HOLL    9/25/2008
17955   19416 MELWAS WAY            STANDARD PACIFIC OF TEXAS   AVALON             9/29/2008
17956   2049 ANTONE STREET          STANDARD PACIFIC OF TEXAS   MUELLER            9/29/2008
17957   19529 BRUE STREET           STANDARD PACIFIC OF TEXAS   AVALON             9/29/2008
17958   130 CHALK DRAW COURT        STANDARD PACIFIC OF TEXAS   WHISPERING HOLL    10/1/2008
17959   1002 RHONDSTAT RUN          STANDARD PACIFIC OF TEXAS   CYPRESS CANYON     10/2/2008
17960   1815 HIDDEN SPRINGS PATH    STANDARD PACIFIC OF TEXAS   TERAVISTA          10/3/2008
17961   4001 BLUESTONE LANE         STANDARD PACIFIC OF TEXAS   TERAVISTA          10/3/2008
17962   3412 ST. CHRISTOPHER CT.    STANDARD PACIFIC OF TEXAS   PALOMA LAKE        10/6/2008
17963   2800 ANGELINA DRIVE         STANDARD PACIFIC OF TEXAS   PALOMA LAKE        10/6/2008
17964   4208 GOCHMAN STREET         STANDARD PACIFIC OF TEXAS   MUELLER            10/9/2008
17965   19504 MELWAS WAY            STANDARD PACIFIC OF TEXAS   AVALON             10/9/2008
17966   1110 RHONDSTAT RUN          STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    10/15/2008
17967   2806 DIDDLEY COVE           STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    10/21/2008
17968   2901 ETTA JAMES COVE        STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    10/21/2008
17969   2738 LOVETT LANE            STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    10/22/2008
17970   2803 DIDDLEY COVE           STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    10/22/2008
17971   2804 DIDDLEY COVE           STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    10/27/2008
17972   2803 ANGELINA DRIVE         STANDARD PACIFIC OF TEXAS   PALOMA LAKE       10/28/2008
17973   621 BAYOU BEND DRIVE        STANDARD PACIFIC OF TEXAS   WHISPERING HOLL   10/30/2008
17974   170 MYSTIC SHADOW LANE      STANDARD PACIFIC OF TEXAS   WHISPERING HOLL   10/30/2008
17975   19400 MOORLYNCH AVENUE      STANDARD PACIFIC OF TEXAS   AVALON            10/31/2008
17976   2926 MAGELLAN WAY           STANDARD PACIFIC OF TEXAS   PALOMA LAKE        11/3/2008
17977   3428 CORTES PLACE           STANDARD PACIFIC OF TEXAS   PALOMA LAKE        11/3/2008
17978   151 SERENE HOLLOW           STANDARD PACIFIC OF TEXAS   WHISPERING HOLL    11/4/2008
17979   3664 ROSALINA LOOP          STANDARD PACIFIC OF TEXAS   PALOMA LAKE        11/4/2008
17980   3660 ROSALINA LOOP          STANDARD PACIFIC OF TEXAS   PALOMA LAKE        11/4/2008
17981   904 RIPPERTON RUN           STANDARD PACIFIC OF TEXAS   CYPRESS CANYON     11/5/2008
17982   2805 DIDDLEY COVE           STANDARD PACIFIC OF TEXAS   CYPRESS CANYON     11/5/2008
17983   19617 MOORLYNCH AVENUE      STANDARD PACIFIC OF TEXAS   AVALON             11/7/2008


                                                                                               327
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 335 of 1053 PageID:
                                    17900

17984   2101 ANTONE STREET         STANDARD PACIFIC OF TEXAS   MUELLER          11/10/2008
17985   711 CANYON SPRINGS DRIVE   STANDARD PACIFIC OF TEXAS   CYPRESS CANYON   11/24/2008
17986   12201 BUVANA DRIVE         STANDARD PACIFIC OF TEXAS   MERIDIAN          12/3/2008
17987   3409 PEAT MOORS COVE       STANDARD PACIFIC OF TEXAS   AVALON           12/30/2008
17988   3401 PEAT MOORS COVE       STANDARD PACIFIC OF TEXAS   AVALON           12/30/2008
17989   2812 ANGELINA DRIVE        STANDARD PACIFIC OF TEXAS   PALOMA LAKE      12/30/2008
17990   6401 COURTYARD DRIVE       ANTHONY SCHOTT              DOUG W            3/13/2008
17991   6413 MUNDO DRIVE           HORTON - KILLEEN/TEMPLE/    SENDERO WA         1/2/2008
17992   6613 MUNDO DRIVE           HORTON - KILLEEN/TEMPLE/    SENDERO WA         1/2/2008
17993   6210 EMILIE LANE           HORTON - KILLEEN/TEMPLE/    SAVANNAH HGT 2     1/2/2008
17994   5602 DRYSTONE LANE         HORTON - KILLEEN/TEMPLE/    WHITE ROCK EST     1/2/2008
17995   5704 DRYSTONE LANE         HORTON - KILLEEN/TEMPLE/    WHITE ROCK EST     1/3/2008
17996   6513 MUNDO DRIVE           HORTON - KILLEEN/TEMPLE/    SENDERO WA         1/4/2008
17997   6521 MUNDO DRIVE           HORTON - KILLEEN/TEMPLE/    SENDERO WA         1/4/2008
17998   9726 TULLY WEARY LANE      HORTON - KILLEEN/TEMPLE/    WINDMILL FARMS     1/4/2008
17999   10121 ORCHID LANE          HORTON - KILLEEN/TEMPLE/    WILLOW BEND       1/14/2008
18000   4909 ROSE QUARTZ DRIVE     HORTON - KILLEEN/TEMPLE/    WHITE ROCK EST    1/15/2008
18001   6903 AQUAMARINE DRIVE      HORTON - KILLEEN/TEMPLE/    WHITE ROCK EST    1/15/2008
18002   6505 MUNDO DRIVE           HORTON - KILLEEN/TEMPLE/    SENDERO WA        1/15/2008
18003   6517 TIERRA DRIVE          HORTON - KILLEEN/TEMPLE/    SENDERO WA        1/16/2008
18004   9731 RIVER LAND COURT      HORTON - KILLEEN/TEMPLE/    WINDMILL FARMS    1/16/2008
18005   6513 TIERRA DRIVE          HORTON - KILLEEN/TEMPLE/    SENDERO WA        1/17/2008
18006   6537 MUNDO DRIVE           HORTON - KILLEEN/TEMPLE/    SENDERO WA        1/17/2008
18007   2004 RYAN DRIVE            HORTON - KILLEEN/TEMPLE/    HOUSE CREEK N     1/18/2008
18008   2109 RYAN DRIVE            HORTON - KILLEEN/TEMPLE/    HOUSE CREEK N     1/18/2008
18009   2002 RYAN DRIVE            HORTON - KILLEEN/TEMPLE/    HOUSE CREEK N     1/18/2008
18010   2110 GRIFFIN DRIVE         HORTON - KILLEEN/TEMPLE/    HOUSE CREEK N     1/18/2008
18011   5211 BIRMINGHAM CIRCLE     HORTON - KILLEEN/TEMPLE/    SAVANNAH HGT 2    1/21/2008
18012   5600 BIRMINGHAM CIRCLE     HORTON - KILLEEN/TEMPLE/    SAVANNAH HGT 2    1/21/2008
18013   6108 CHARLOTTE LANE        HORTON - KILLEEN/TEMPLE/    SAVANNAH HGT 2    1/21/2008
18014   9905 TULLY WEARY LANE      HORTON - KILLEEN/TEMPLE/    WINDMILL FARMS    1/22/2008
18015   6529 MUNDO DRIVE           HORTON - KILLEEN/TEMPLE/    SENDERO WA        1/23/2008
18016   10220 SALEM WAY            HORTON - KILLEEN/TEMPLE/    WILLOW BEND       1/23/2008
18017   6541 MUNDO DRIVE           HORTON - KILLEEN/TEMPLE/    SENDERO WA        1/24/2008
18018   4902 FLUORITE COURT        HORTON - KILLEEN/TEMPLE/    WHITE ROCK EST    1/24/2008
18019   6417 TIERRA DRIVE          HORTON - KILLEEN/TEMPLE/    SENDERO WA        1/30/2008
18020   9719 TULLY WEARY LANE      HORTON - KILLEEN/TEMPLE/    WINDMILL FARMS    1/31/2008
18021   9722 COW PAGE COURT        HORTON - KILLEEN/TEMPLE/    WINDMILL FARMS    1/31/2008
18022   4205 TUMUT LANE            HORTON - KILLEEN/TEMPLE/    BRIDGEWOOD        1/31/2008
18023   4208 CESSNOCK DRIVE        HORTON - KILLEEN/TEMPLE/    BRIDGEWOOD        1/31/2008
18024   6500 COLD WATER DRIVE      HORTON - KILLEEN/TEMPLE/    SENDERO WA         2/1/2008
18025   6608 COLD WATER DRIVE      HORTON - KILLEEN/TEMPLE/    SENDERO WA         2/4/2008
18026   6516 COLD WATER DRIVE      HORTON - KILLEEN/TEMPLE/    SENDERO WA         2/5/2008
18027   1901 GRIFFIN DRIVE         HORTON - KILLEEN/TEMPLE/    HOUSE CREEK N      2/5/2008
18028   6205 MELANIE DRIVE         HORTON - KILLEEN/TEMPLE/    SAVANNAH HGT 2     2/5/2008
18029   6204 EMILIE LANE           HORTON - KILLEEN/TEMPLE/    SAVANNAH HGT 2     2/5/2008
18030   5203 BIRMINGHAM CIRCLE     HORTON - KILLEEN/TEMPLE/    SAVANNAH HGT 2     2/5/2008
18031   2204 GRIFFIN DRIVE         HORTON - KILLEEN/TEMPLE/    HOUSE CREEK N      2/6/2008
18032   2206 GRIFFIN DRIVE         HORTON - KILLEEN/TEMPLE/    HOUSE CREEK N      2/6/2008
18033   1904 GRIFFIN DRIVE         HORTON - KILLEEN/TEMPLE/    HOUSE CREEK N      2/6/2008
18034   2108 ISABELLE DRIVE        HORTON - KILLEEN/TEMPLE/    HOUSE CREEK N      2/6/2008
18035   6516 TIERRA DRIVE          HORTON - KILLEEN/TEMPLE/    SENDERO WA         2/6/2008
18036   6505 COLD WATER DRIVE      HORTON - KILLEEN/TEMPLE/    SENDERO WA         2/6/2008
18037   4904 FLUORITE COURT        HORTON - KILLEEN/TEMPLE/    WHITE ROCK EST     2/7/2008
18038   5707 DRYSTONE LANE         HORTON - KILLEEN/TEMPLE/    WHITE ROCK EST     2/7/2008


                                                                                             328
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 336 of 1053 PageID:
                                    17901

18039   6408 MUNDO DRIVE          HORTON - KILLEEN/TEMPLE/   SENDERO WA        2/13/2008
18040   6604 COLD WATER DRIVE     HORTON - KILLEEN/TEMPLE/   SENDERO WA        2/13/2008
18041   6504 TIERRA DRIVE         HORTON - KILLEEN/TEMPLE/   SENDERO WA        2/14/2008
18042   6206 EMILIE LANE          HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2    2/18/2008
18043   6525 COLD WATER DRIVE     HORTON - KILLEEN/TEMPLE/   SENDERO WA        2/18/2008
18044   6505 TIERRA DRIVE         HORTON - KILLEEN/TEMPLE/   SENDERO WA        2/18/2008
18045   6520 TIERRA DRIVE         HORTON - KILLEEN/TEMPLE/   SENDERO WA        2/18/2008
18046   6537 COLD WATER DRIVE     HORTON - KILLEEN/TEMPLE/   SENDERO WA        2/19/2008
18047   10125 IRONHORSE TRAIL     HORTON - KILLEEN/TEMPLE/   WILLOW BEND       2/20/2008
18048   5705 DRYSTONE LANE        HORTON - KILLEEN/TEMPLE/   WHITE ROCK EST    2/22/2008
18049   5604 DRYSTONE LANE        HORTON - KILLEEN/TEMPLE/   WHITE ROCK EST    2/22/2008
18050   5701 COBALT LANE          HORTON - KILLEEN/TEMPLE/   WHITE ROCK EST    2/25/2008
18051   6104 EMILIE LANE          HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2    2/25/2008
18052   5514 BIRMINGHAM CIRCLE    HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2    2/25/2008
18053   2110 ISABELLA DRIVE       HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N     2/26/2008
18054   2104 ISABELLE DRIVE       HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N     2/26/2008
18055   2001 ISABELLA DRIVE       HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N     2/28/2008
18056   6512 COLD WATER DRIVE     HORTON - KILLEEN/TEMPLE/   SENDERO WA        2/28/2008
18057   9921 TULLY WEARY LANE     HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS    2/29/2008
18058   9823 TULLY WEARY LANE     HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS    2/29/2008
18059   10208 SALEM WAY           HORTON - KILLEEN/TEMPLE/   WILLOW BEND       2/29/2008
18060   2110 VERNICE DRIVE        HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N      3/5/2008
18061   6112 EMILIE LANE          HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2     3/8/2008
18062   6106 EMILIE LANE          HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2     3/8/2008
18063   5209 BIRMINGHAM CIRCLE    HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2     3/8/2008
18064   2106 ISABELLE DRIVE       HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N     3/11/2008
18065   1908 GRIFFIN DRIVE        HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N     3/11/2008
18066   9917 TULLY WEARY LANE     HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS    3/11/2008
18067   4213 TUMUT LANE           HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        3/11/2008
18068   2008 RYAN DRIVE           HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N     3/11/2008
18069   6200 EMILIE LANE          HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2    3/12/2008
18070   5516 BIRMINGHAM CIRCLE    HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2    3/12/2008
18071   6301 MELANIE DRIVE        HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2    3/13/2008
18072   2109 VERNICE DRIVE        HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N     3/13/2008
18073   6102 EMILIE LANE          HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2    3/13/2008
18074   2101 ISABELLE DRIVE       HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N     3/13/2008
18075   6101 MELANIE DRIVE        HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2    3/17/2008
18076   5614 BIRMINGHAM CIRCLE    HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2    3/21/2008
18077   2306 RYAN DRIVE           HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N     3/21/2008
18078   5502 RED PINE DRIVE       HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL   3/24/2008
18079   5504 RED PINE DRIVE       HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL   3/24/2008
18080   6309 BLAYNEY DRIVE        HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        3/26/2008
18081   6212 NESSY DRIVE          HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        3/26/2008
18082   6412 MUNDO DRIVE          HORTON - KILLEEN/TEMPLE/   SENDERO WA        3/28/2008
18083   6504 COLD WATER DRIVE     HORTON - KILLEEN/TEMPLE/   SENDERO WA        3/28/2008
18084   10145 CHINA CREEK DRIVE   HORTON - KILLEEN/TEMPLE/   WILLOW BEND       3/28/2008
18085   6524 COLD WATER DRIVE     HORTON - KILLEEN/TEMPLE/   SENDERO WA        3/31/2008
18086   6401 BLAYNEY DRIVE        HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        3/31/2008
18087   6706 BAYBERRY DRIVE       HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL   3/31/2008
18088   2005 ISABELLA DRIVE       HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N     3/31/2008
18089   6301 CHARLOTTE LANE       HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2     4/3/2008
18090   5518 BIRMINGHAM DRIVE     HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2     4/3/2008
18091   6313 BLAYNEY DRIVE        HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         4/3/2008
18092   6203 BLAYNEY DRIVE        HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         4/3/2008
18093   6303 BLAYNEY DRIVE        HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         4/3/2008


                                                                                           329
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 337 of 1053 PageID:
                                    17902

18094   6311 NESSY DRIVE          HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         4/3/2008
18095   6600 COLD WATER DRIVE     HORTON - KILLEEN/TEMPLE/   SENDERO WA         4/7/2008
18096   6532 COLD WATER DRIVE     HORTON - KILLEEN/TEMPLE/   SENDERO WA         4/7/2008
18097   6708 BAYBERRY DRIVE       HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL    4/8/2008
18098   6545 MUNDO DRIVE          HORTON - KILLEEN/TEMPLE/   SENDERO WA         4/8/2008
18099   6513 COLD WATER DRIVE     HORTON - KILLEEN/TEMPLE/   SENDERO WA         4/8/2008
18100   6604 MUNDO DRIVE          HORTON - KILLEEN/TEMPLE/   SENDERO WA         4/9/2008
18101   6609 COLD WATER DRIVE     HORTON - KILLEEN/TEMPLE/   SENDERO WA         4/9/2008
18102   6609 MUNDO DRIVE          HORTON - KILLEEN/TEMPLE/   SENDERO WA         4/9/2008
18103   10132 CHINA CREEK DRIVE   HORTON - KILLEEN/TEMPLE/   WILLOW BEND       4/11/2008
18104   10120 CHINA CREEK DRIVE   HORTON - KILLEEN/TEMPLE/   WILLOW BEND       4/11/2008
18105   5202 SYDNEY HARBOUR CT    HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        4/14/2008
18106   5406 BIRMINGHAM DRIVE     HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2    4/14/2008
18107   6612 COLD WATER DRIVE     HORTON - KILLEEN/TEMPLE/   SENDERO WA        4/14/2008
18108   5404 BIRMINGHAM DRIVE     HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2    4/14/2008
18109   5408 BIRMINGHAM DRIVE     HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2    4/14/2008
18110   6213 CHARLOTTE LANE       HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2    4/14/2008
18111   6505 COSTA DRIVE          HORTON - KILLEEN/TEMPLE/   SENDERO WA        4/14/2008
18112   6709 GOLDEN OAK LANE      HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL   4/15/2008
18113   2006 GRIFFIN DRIVE        HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N     4/15/2008
18114   2104 GRIFFIN DRIVE        HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N     4/15/2008
18115   6707 GOLDEN OAK LANE      HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL   4/15/2008
18116   5500 HOLLY OAK LANE       HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL   4/15/2008
18117   2008 GRIFFIN DRIVE        HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N     4/15/2008
18118   2007 ISABELLE DRIVE       HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N     4/15/2008
18119   2102 GRIFFIN DRIVE        HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N     4/15/2008
18120   2301 VERNICE DRIVE        HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N     4/15/2008
18121   6703 GOLDEN OAK LANE      HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL   4/15/2008
18122   2302 RYAN DRIVE           HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N     4/15/2008
18123   2003 ISABELLE DRIVE       HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N     4/15/2008
18124   6307 BLAYNEY DRIVE        HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        4/16/2008
18125   6310 NESSY DRIVE          HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        4/16/2008
18126   5606 BIRMINGHAM CIRCLE    HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2    4/16/2008
18127   5612 BIRMINGHAM CIRCLE    HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2    4/16/2008
18128   5610 BIRMINGHAM CIRCLE    HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2    4/16/2008
18129   6313 NESSY DRIVE          HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        4/16/2008
18130   9812 TULLY WEARY LANE     HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS    4/16/2008
18131   6400 MUNDO DRIVE          HORTON - KILLEEN/TEMPLE/   SENDERO WA        4/17/2008
18132   6401 MUNDO DRIVE          HORTON - KILLEEN/TEMPLE/   SENDERO WA        4/17/2008
18133   6508 COLD WATER DRIVE     HORTON - KILLEEN/TEMPLE/   SENDERO WA        4/17/2008
18134   6107 MELANIE DRIVE        HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2    4/22/2008
18135   2303 VERNICE DRIVE        HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N     4/22/2008
18136   6201 CHARLOTTE LANE       HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2    4/22/2008
18137   6209 CHARLOTTE LANE       HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2    4/22/2008
18138   2107 RYAN DRIVE           HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N     4/22/2008
18139   6401 COLD WATER DRIVE     HORTON - KILLEEN/TEMPLE/   SENDERO WA        4/22/2008
18140   6705 GOLDEN OAK LANE      HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL   4/24/2008
18141   6707 BAYBERRY DRIVE       HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL   4/24/2008
18142   6101 CHARLOTTE LANE       HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2    4/25/2008
18143   6203 MELANIE DRIVE        HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2    4/25/2008
18144   6305 BLAYNEY DRIVE        HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        4/28/2008
18145   6311 BLAYNEY DRIVE        HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        4/28/2008
18146   6207 BLAYNEY DRIVE        HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        4/28/2008
18147   4203 TUMUT LANE           HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        4/28/2008
18148   5702 DRYSTONE LANE        HORTON - KILLEEN/TEMPLE/   WHITE ROCK EST    4/29/2008


                                                                                           330
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 338 of 1053 PageID:
                                    17903

18149   5402 RED PINE DRIVE     HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL   4/29/2008
18150   2108 VERNICE DRIVE      HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N     4/30/2008
18151   6201 MELANIE DRIVE      HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2    4/30/2008
18152   6605 COLD WATER DRIVE   HORTON - KILLEEN/TEMPLE/   SENDERO WA         5/2/2008
18153   6608 COSTA DRIVE        HORTON - KILLEEN/TEMPLE/   SENDERO WA         5/2/2008
18154   6300 MELANIE DRIVE      HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2     5/5/2008
18155   6104 CHARLOTTE LANE     HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2     5/5/2008
18156   6709 BAYBERRY DRIVE     HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL    5/5/2008
18157   6211 CHARLOTTE LANE     HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2     5/7/2008
18158   4210 CESSNOCK DRIVE     HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         5/9/2008
18159   6701 BAYBERRY DRIVE     HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL    5/9/2008
18160   6302 NESSY DRIVE        HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        5/12/2008
18161   6306 NESSY DRIVE        HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        5/12/2008
18162   6304 NESSY DRIVE        HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        5/12/2008
18163   6300 NESSY DRIVE        HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        5/12/2008
18164   6544 COLD WATER DRIVE   HORTON - KILLEEN/TEMPLE/   SENDERO WA        5/12/2008
18165   6545 COLD WATER DRIVE   HORTON - KILLEEN/TEMPLE/   SENDERO WA        5/12/2008
18166   6520 COLD WATER DRIVE   HORTON - KILLEEN/TEMPLE/   SENDERO WA        5/13/2008
18167   5402 BIRMINGHAM DRIVE   HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2    5/13/2008
18168   6105 MELANIE DRIVE      HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2    5/13/2008
18169   6109 MELANIE DRIVE      HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2    5/13/2008
18170   9815 TULLY WEARY LANE   HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS    5/13/2008
18171   5701 DRYSTONE LANE      HORTON - KILLEEN/TEMPLE/   WHITE ROCK EST    5/13/2008
18172   9819 TULLY WEARY LANE   HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS    5/13/2008
18173   6805 BAYBERRY DRIVE     HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL   5/13/2008
18174   2204 RYAN DRIVE         HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N     5/15/2008
18175   5502 HOLLY OAK LANE     HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL   5/15/2008
18176   5504 HOLLY OAK LANE     HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL   5/15/2008
18177   5503 BRIDGEWOOD DRIVE   HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        5/15/2008
18178   6711 BAYBERRY DRIVE     HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL   5/19/2008
18179   5506 HOLLY OAK LANE     HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL   5/19/2008
18180   6536 COSTA DRIVE        HORTON - KILLEEN/TEMPLE/   SENDERO WA        5/21/2008
18181   6508 COSTA DRIVE        HORTON - KILLEEN/TEMPLE/   SENDERO WA        5/21/2008
18182   6513 COSTA DRIVE        HORTON - KILLEEN/TEMPLE/   SENDERO WA        5/21/2008
18183   6604 COSTA DRIVE        HORTON - KILLEEN/TEMPLE/   SENDERO WA        5/22/2008
18184   6533 COLD WATER DRIVE   HORTON - KILLEEN/TEMPLE/   SENDERO WA        5/22/2008
18185   6807 BAYBERRY DRIVE     HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL   5/22/2008
18186   2206 RYAN DRIVE         HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N     5/22/2008
18187   4202 CESSNOCK DRIVE     HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        5/23/2008
18188   5307 WILLIAMETTA LANE   HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        5/23/2008
18189   5305 WILLIAMETTE LANE   HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        5/23/2008
18190   5308 WILLIAMETTE LANE   HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        5/23/2008
18191   5400 WILLIAMETTE LANE   HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        5/23/2008
18192   6421 MUNDO DRIVE        HORTON - KILLEEN/TEMPLE/   SENDERO WA        5/24/2008
18193   6703 BAYBERRY DRIVE     HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL   5/28/2008
18194   6803 BAYBERRY DRIVE     HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL   5/28/2008
18195   6801 GOLDEN OAK LANE    HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL   5/28/2008
18196   5508 LIONS GATE LANE    HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        5/28/2008
18197   5510 LIONS GATE LANE    HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        5/28/2008
18198   5604 LIONS GATE LANE    HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        5/28/2008
18199   6509 COLD WATER DRIVE   HORTON - KILLEEN/TEMPLE/   SENDERO WA        5/28/2008
18200   6801 BAYBERRY DRIVE     HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL   5/28/2008
18201   6501 COLD WATER DRIVE   HORTON - KILLEEN/TEMPLE/   SENDERO WA        5/28/2008
18202   2001 VERNICE DRIVE      HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N     5/28/2008
18203   6203 CHARLOTTE LANE     HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2    5/29/2008


                                                                                         331
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 339 of 1053 PageID:
                                    17904

18204   6205 CHARLOTTE DRIVE       HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2    5/29/2008
18205   5410 BIRMINGHAM DRIVE      HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2    5/29/2008
18206   5520 BIRMINGHAM CIRCLE     HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2    5/29/2008
18207   5604 BIRMINGHAM CIRCLE     HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2    5/29/2008
18208   4700 GREEN MEADOW STREET   HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        5/29/2008
18209   2208 RYAN DRIVE            HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N     5/29/2008
18210   6605 MUNDO DRIVE           HORTON - KILLEEN/TEMPLE/   SENDERO WA        5/29/2008
18211   6501 MUNDO DRIVE           HORTON - KILLEEN/TEMPLE/   SENDERO WA        5/30/2008
18212   6901 AQUAMARINE DRIVE      HORTON - KILLEEN/TEMPLE/   WHITE ROCK EST     6/2/2008
18213   5410 HOLLY OAK LANE        HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL    6/2/2008
18214   5601 LIONS GATE LANE       HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         6/2/2008
18215   6800 BAYBERRY DRIVE        HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL    6/2/2008
18216   6711 GOLDEN OAK LANE       HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL    6/2/2008
18217   6710 BAYBERRY DRIVE        HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL    6/2/2008
18218   6806 BAYBERRY DRIVE        HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL    6/2/2008
18219   6504 COSTA DRIVE           HORTON - KILLEEN/TEMPLE/   SENDERO WA         6/3/2008
18220   6500 COSTA DRIVE           HORTON - KILLEEN/TEMPLE/   SENDERO WA         6/3/2008
18221   5603 LIONS GATE LANE       HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         6/4/2008
18222   5602 LIONS GATE LANE       HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         6/4/2008
18223   5512 LIONS GATE LANE       HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         6/4/2008
18224   2004 ISABELLE DRIVE        HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N      6/4/2008
18225   5600 LIONS GATE LANE       HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         6/4/2008
18226   5313 LIONS GATE LANE       HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         6/4/2008
18227   5315 LIONS GATE LANE       HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         6/4/2008
18228   6524 COSTA DRIVE           HORTON - KILLEEN/TEMPLE/   SENDERO WA         6/4/2008
18229   208 BIG TIMBER DRIVE       HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS     6/5/2008
18230   4705 GREEN MEADOW STREET   HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         6/6/2008
18231   10007 TULLY WEARY LANE     HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS     6/6/2008
18232   10003 TULLY WEARY LANE     HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS     6/6/2008
18233   5309 LIONS GATE LANE       HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         6/9/2008
18234   5311 LIONS GATE LANE       HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         6/9/2008
18235   5302 GOLDEN GATE DRIVE     HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         6/9/2008
18236   2006 ISABELLE DRIVE        HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N      6/9/2008
18237   2108 GRIFFIN DRIVE         HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N      6/9/2008
18238   5307 LIONS GATE LANE       HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         6/9/2008
18239   6613 COLD WATER DRIVE      HORTON - KILLEEN/TEMPLE/   SENDERO WA         6/9/2008
18240   4706 GREEN MEADOW STREET   HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        6/10/2008
18241   6803 GOLDEN OAK LANE       HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL   6/10/2008
18242   5607 DRYSTONE LANE         HORTON - KILLEEN/TEMPLE/   WHITE ROCK EST    6/10/2008
18243   5605 DRYSTONE LANE         HORTON - KILLEEN/TEMPLE/   WHITE ROCK EST    6/10/2008
18244   5312 ALLEGANY DRIVE        HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        6/10/2008
18245   5305 LIONS GATE LANE       HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        6/10/2008
18246   5703 DRYSTONE LANE         HORTON - KILLEEN/TEMPLE/   WHITE ROCK EST    6/10/2008
18247   5310 BIRMINGHAM DRIVE      HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2    6/10/2008
18248   5308 ALLEGANY DRIVE        HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        6/11/2008
18249   5314 ALLEGANY DRIVE        HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        6/11/2008
18250   5310 ALLEGANY DRIVE        HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        6/11/2008
18251   6533 COSTA DRIVE           HORTON - KILLEEN/TEMPLE/   SENDERO WA        6/11/2008
18252   5306 BIRMINGHAM DRIVE      HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2    6/12/2008
18253   6532 COSTA DRIVE           HORTON - KILLEEN/TEMPLE/   SENDERO WA        6/12/2008
18254   5601 DRYSTONE LANE         HORTON - KILLEEN/TEMPLE/   WHITE ROCK EST    6/13/2008
18255   5603 DRYSTONE LANE         HORTON - KILLEEN/TEMPLE/   WHITE ROCK EST    6/13/2008
18256   6528 COSTA DRIVE           HORTON - KILLEEN/TEMPLE/   SENDERO WA        6/13/2008
18257   5310 BRIDGEWOOD DRIVE      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        6/14/2008
18258   5302 ALLEGANY DRIVE        HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        6/14/2008


                                                                                            332
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 340 of 1053 PageID:
                                    17905

18259   5304 ALLEGANY DRIVE        HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        6/14/2008
18260   5306 ALLEGANY DRIVE        HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        6/14/2008
18261   4303 JACK BARNES AVENUE    HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        6/17/2008
18262   5304 WILLIAMETTE LANE      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        6/17/2008
18263   4305 JACK BARNES AVENUE    HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        6/17/2008
18264   5504 BRIDGEWOOD DRIVE      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        6/17/2008
18265   5309 WILLIAMETTE LANE      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        6/17/2008
18266   2110 LINDSEY DRIVE         HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N     6/17/2008
18267   10160 CHINA CREEK DRIVE    HORTON - KILLEEN/TEMPLE/   WILLOW BEND       6/18/2008
18268   5322 BIRMINGHAM DRIVE      HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2    6/19/2008
18269   5400 BIRMINGHAM DRIVE      HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2    6/19/2008
18270   5314 BIRMINGHAM DRIVE      HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2    6/19/2008
18271   5408 LIONS GATE LANE       HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        6/19/2008
18272   6103 MELANIE DRIVE         HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2    6/19/2008
18273   6103 EMILIE LANE           HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2    6/19/2008
18274   6113 CHARLOTTE LANE        HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2    6/19/2008
18275   6100 MELANIE DRIVE         HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2    6/23/2008
18276   5602 BIRMINGHAM CIRCLE     HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2    6/23/2008
18277   212 BIG TIMBER DRIVE       HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS    6/23/2008
18278   5119 BIRMINGHAM CIRCLE     HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2    6/23/2008
18279   5123 BIRMINGHAM CIRCLE     HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2    6/23/2008
18280   6804 ROSITA OAK DRIVE      HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL   6/24/2008
18281   6804 BAYBERRY DRIVE        HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL   6/24/2008
18282   6103 CHARLOTTE LANE        HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2    6/24/2008
18283   6706 ROSITA OAK DRIVE      HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL   6/24/2008
18284   6802 BAYBERRY DRIVE        HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL   6/24/2008
18285   6705 ROSITA OAK DRIVE      HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL   6/26/2008
18286   5306 WILLIAMETTE LANE      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        6/26/2008
18287   5408 RED PINE DRIVE        HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL   6/26/2008
18288   6540 COSTA DRIVE           HORTON - KILLEEN/TEMPLE/   SENDERO WA        6/26/2008
18289   5514 LIONS GATE LANE       HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        6/30/2008
18290   5511 LIONS GATE LANE       HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        6/30/2008
18291   2102 RYAN DRIVE            HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N     6/30/2008
18292   5407 BRIDGEWOOD DRIVE      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        6/30/2008
18293   5515 LIONS GATE LANE       HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        6/30/2008
18294   10105 ORCHID LANE          HORTON - KILLEEN/TEMPLE/   WILLOW BEND        7/1/2008
18295   5121 BIRMINGHAM CIRCLE     HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2     7/2/2008
18296   4905 BRIDGEWOOD DRIVE      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         7/7/2008
18297   4903 BRIDGEWOOD DRIVE      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         7/7/2008
18298   2102 ISABELLE DRIVE        HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N      7/7/2008
18299   1910 GRIFFIN DRIVE         HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N      7/7/2008
18300   6512 COSTA DRIVE           HORTON - KILLEEN/TEMPLE/   SENDERO WA         7/7/2008
18301   6516 COSTA DRIVE           HORTON - KILLEEN/TEMPLE/   SENDERO WA         7/7/2008
18302   5415 BRIDGEWOOD DRIVE      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         7/8/2008
18303   4703 GREEN MEADOW STREET   HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         7/8/2008
18304   6111 MELAINE DRIVE         HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2     7/8/2008
18305   6520 COSTA DRIVE           HORTON - KILLEEN/TEMPLE/   SENDERO WA         7/8/2008
18306   10104 PARKER SPRINGS DR    HORTON - KILLEEN/TEMPLE/   WILLOW BEND        7/9/2008
18307   10148 CHINA CREEK DRIVE    HORTON - KILLEEN/TEMPLE/   WILLOW BEND        7/9/2008
18308   6802 ROSITA OAK DRIVE      HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL   7/14/2008
18309   6601 COLD WATER DRIVE      HORTON - KILLEEN/TEMPLE/   SENDERO WA        7/21/2008
18310   6409 MUNDO DRIVE           HORTON - KILLEEN/TEMPLE/   SENDERO WA        7/21/2008
18311   6111 CHARLOTTE LANE        HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2    7/22/2008
18312   1902 GRIFFIN DRIVE         HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N     7/23/2008
18313   5301 WILLAMETTE LANE       HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        7/23/2008


                                                                                            333
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 341 of 1053 PageID:
                                    17906

18314   5303 WILLAMETTE LANE       HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        7/23/2008
18315   5302 WILLAMETTE LANE       HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        7/23/2008
18316   5404 BRIDGEWOOD DRIVE      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        7/23/2008
18317   2106 GRIFFIN DRIVE         HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N     7/24/2008
18318   2002 ISABELLE DRIVE        HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N     7/24/2008
18319   2110 RYAN DRIVE            HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N     7/24/2008
18320   2002 GAIL DRIVE            HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N     7/24/2008
18321   5320 BIRMINGHAM CIRCLE     HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2    7/30/2008
18322   5406 RED PINE DRIVE        HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL   7/31/2008
18323   6404 MUNDO DRIVE           HORTON - KILLEEN/TEMPLE/   SENDERO WA         8/1/2008
18324   6509 COSTA DRIVE           HORTON - KILLEEN/TEMPLE/   SENDERO WA         8/4/2008
18325   10133 CHINA CREEK DRIVE    HORTON - KILLEEN/TEMPLE/   WILLOW BEND        8/4/2008
18326   6109 CHARLOTTE LANE        HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2     8/5/2008
18327   6210 MELANIE DRIVE         HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2     8/5/2008
18328   6107 CHARLOTTE LANE        HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2     8/5/2008
18329   2105 GRIFFIN DRIVE         HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N      8/7/2008
18330   6105 CHARLOTTE LANE        HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2     8/7/2008
18331   2101 GRIFFIN DRIVE         HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N      8/7/2008
18332   2103 GRIFFIN DRIVE         HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N      8/7/2008
18333   5509 LIONS GATE LANE       HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         8/7/2008
18334   5408 BRIDGEWOOD DRIVE      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         8/7/2008
18335   6540 COLD WATER DRIVE      HORTON - KILLEEN/TEMPLE/   SENDERO WA         8/7/2008
18336   6700 COSTA DRIVE           HORTON - KILLEEN/TEMPLE/   SENDERO WA         8/7/2008
18337   6408 TIERRA DRIVE          HORTON - KILLEEN/TEMPLE/   SENDERO WA         8/8/2008
18338   5301 LIONS GATE LANE       HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        8/11/2008
18339   5300 ALLEGANY DRIVE        HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        8/11/2008
18340   2001 RYAN DRIVE            HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N     8/11/2008
18341   6202 MELANIE DRIVE         HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2    8/12/2008
18342   10153 CHINA CREEK DRIVE    HORTON - KILLEEN/TEMPLE/   WILLOW BEND       8/14/2008
18343   5316 BIRMINGHAM CIRCLE     HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2    8/20/2008
18344   6707 ROSITA OAK DRIVE      HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL   8/20/2008
18345   6212 MELANIE DRIVE         HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2    8/20/2008
18346   2104 RYAN DRIVE            HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N     8/20/2008
18347   5309 BRIDGEWOOD DRIVE      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        8/22/2008
18348   4608 GREEN MEADOW STREET   HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        8/22/2008
18349   5414 LIONS GATE LANE       HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        8/22/2008
18350   10124 CHINA CREEK DRIVE    HORTON - KILLEEN/TEMPLE/   WILLOW BEND       8/26/2008
18351   10188 CHINA CREEK DRIVE    HORTON - KILLEEN/TEMPLE/   WILLOW BEND       8/26/2008
18352   10116 IRONHORSE TRAIL      HORTON - KILLEEN/TEMPLE/   WILLOW BEND       8/27/2008
18353   6401 TIERRA DRIVE          HORTON - KILLEEN/TEMPLE/   SENDERO WA        8/27/2008
18354   10157 CHINA CREEK DRIVE    HORTON - KILLEEN/TEMPLE/   WILLOW BEND       8/27/2008
18355   10241 SALEM WAY            HORTON - KILLEEN/TEMPLE/   WILLOW BEND       8/27/2008
18356   10169 CHINA CREEK DRIVE    HORTON - KILLEEN/TEMPLE/   WILLOW BEND       8/27/2008
18357   10165 CHINA CREEK DRIVE    HORTON - KILLEEN/TEMPLE/   WILLOW BEND       8/27/2008
18358   6702 ROSITA OAK DRIVE      HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL   8/28/2008
18359   5310 LIONS GATE LANE       HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        8/29/2008
18360   5308 LIONS GATE LANE       HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        8/29/2008
18361   10200 SALEM WAY            HORTON - KILLEEN/TEMPLE/   WILLOW BEND       8/29/2008
18362   5302 LIONS GATE LANE       HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         9/2/2008
18363   5312 LIONS GATE LANE       HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         9/2/2008
18364   5400 LIONS GATE LANE       HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         9/2/2008
18365   10224 SALEM WAY            HORTON - KILLEEN/TEMPLE/   WILLOW BEND        9/2/2008
18366   5318 BIRMINGHAM CIRCLE     HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2     9/3/2008
18367   4301 JACK BARNES AVE.      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         9/3/2008
18368   5306 LIONS GATE LANE       HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         9/3/2008


                                                                                            334
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 342 of 1053 PageID:
                                    17907

18369   5300 LIONS GATE LANE     HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD          9/3/2008
18370   5304 LIONS GATE LANE     HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD          9/3/2008
18371   5502 LIONS GATE LANE     HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD          9/3/2008
18372   2004 GAIL DRIVE          HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N       9/4/2008
18373   2003 VERNICE DRIVE       HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N       9/8/2008
18374   6206 MELANIE DRIVE       HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2      9/9/2008
18375   5608 BIRMINGHAM CIRCLE   HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2     9/10/2008
18376   6106 MELANIE DRIVE       HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2     9/11/2008
18377   5201 BIRMINGHAM CIRCLE   HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2     9/11/2008
18378   2108 RYAN DRIVE          HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N      9/11/2008
18379   6701 MUNDO DRIVE         HORTON - KILLEEN/TEMPLE/   SENDERO WA         9/11/2008
18380   6541 COLD WATER DRIVE    HORTON - KILLEEN/TEMPLE/   SENDERO WA         9/11/2008
18381   5905 BRIDGEWOOD DRIVE    HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         9/12/2008
18382   6709 ROSITA OAK DRIVE    HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL    9/18/2008
18383   6705 BAYBERRY DRIVE      HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL    9/18/2008
18384   6207 CHARLOTTE LANE      HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2     9/19/2008
18385   6113 MELANIE DRIVE       HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2     9/19/2008
18386   5408 HOLLY OAK DRIVE     HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL    9/22/2008
18387   5620 BIRMINGHAM CIRCLE   HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2     9/22/2008
18388   5412 BRIDGEWOOD DRIVE    HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         9/24/2008
18389   5605 LIONS GATE LANE     HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         9/24/2008
18390   6600 COSTA DRIVE         HORTON - KILLEEN/TEMPLE/   SENDERO WA         9/25/2008
18391   6529 COSTA DRIVE         HORTON - KILLEEN/TEMPLE/   SENDERO WA         9/25/2008
18392   6806 ROSITA OAK DRIVE    HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL    9/26/2008
18393   5410 BRIDGEWOOD DRIVE    HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         9/29/2008
18394   6805 ROSITA OAK DRIVE    HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL    9/29/2008
18395   5512 BRIDGEWOOD DRIVE    HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         9/29/2008
18396   5215 LIONS GATE LANE     HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         10/1/2008
18397   5212 LIONS GATE LANE     HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         10/1/2008
18398   5211 LIONS GATE LANE     HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         10/1/2008
18399   5210 LIONS GATE LANE     HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         10/1/2008
18400   6104 MELAINE DRIVE       HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2     10/1/2008
18401   6102 MELANIE DRIVE       HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2     10/1/2008
18402   5214 LIONS GATE LANE     HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         10/2/2008
18403   5213 LIONS GATE LANE     HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         10/2/2008
18404   6101 SUELLEN LANE        HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2     10/2/2008
18405   6110 MELANIE DRIVE       HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2     10/2/2008
18406   6809 ROSITA OAK DRIVE    HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL    10/6/2008
18407   2005 RYAN DRIVE          HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N      10/6/2008
18408   5117 BIRMINGHAM CIRCLE   HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2     10/6/2008
18409   2102 VERNICE DRIVE       HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N      10/6/2008
18410   6809 BAYBERRY DRIVE      HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL    10/8/2008
18411   5314 LIONS GATE LANE     HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         10/8/2008
18412   5406 LIONS GATE LANE     HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         10/8/2008
18413   5401 WILLAMETTE LANE     HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        10/10/2008
18414   10200 SALEM COURT        HORTON - KILLEEN/TEMPLE/   WILLOW BEND       10/13/2008
18415   5401 LIONS GATE LANE     HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        10/13/2008
18416   6301 SUELLEN LANE        HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2    10/13/2008
18417   6803 ROSITA OAK DRIVE    HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL   10/14/2008
18418   6703 ROSITA OAK DRIVE    HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL   10/14/2008
18419   5310 HOLLY OAK LANE      HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL   10/14/2008
18420   6800 ROSITA OAK DRIVE    HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL   10/15/2008
18421   5406 BRIDGEWOOD DRIVE    HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        10/20/2008
18422   10248 PEONY LANE         HORTON - KILLEEN/TEMPLE/   WILLOW BEND       10/22/2008
18423   6112 MELANIE DRIVE       HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2    10/22/2008


                                                                                           335
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 343 of 1053 PageID:
                                    17908

18424   6200 MELANIE DRIVE          HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2    10/22/2008
18425   6521 COLD WATER DRIVE       HORTON - KILLEEN/TEMPLE/   SENDERO WA        10/24/2008
18426   6609 COSTA DRIVE            HORTON - KILLEEN/TEMPLE/   SENDERO WA        10/24/2008
18427   6612 COSTA DRIVE            HORTON - KILLEEN/TEMPLE/   SENDERO WA        10/24/2008
18428   6700 COLD WATER DRIVE       HORTON - KILLEEN/TEMPLE/   SENDERO WA        10/24/2008
18429   5500 BRIDGEWOOD DRIVE       HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         11/6/2008
18430   6105 EMILIE LANE            HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2     11/7/2008
18431   10152 CHINA CREEK DRIVE     HORTON - KILLEEN/TEMPLE/   WILLOW BEND       11/11/2008
18432   6701 COSTA DRIVE            HORTON - KILLEEN/TEMPLE/   SENDERO WA        11/11/2008
18433   6613 COSTA DRIVE            HORTON - KILLEEN/TEMPLE/   SENDERO WA        11/12/2008
18434   6808 ROSITA OAK DRIVE       HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL   11/14/2008
18435   6807 ROSITA OAK DRIVE       HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL   11/14/2008
18436   6801 ROSITA OAK DRIVE       HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL   11/14/2008
18437   5508 HOLLY OAK LANE         HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL   11/17/2008
18438   4707 GREEN MEADOW STREET    HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        11/19/2008
18439   6107 SUELLEN LANE           HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2    11/19/2008
18440   5308 BIRMINGHAM CIRCLE      HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2    11/21/2008
18441   6201 SUELLEN LANE           HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2    11/21/2008
18442   6809 INDIAN HAWTHORNE DR    HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL   11/24/2008
18443   6804 INDIAN HAWTHORNE DR    HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL   11/25/2008
18444   2003 RYAN DRIVE             HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N     11/25/2008
18445   5402 WILLAMETTE LANE        HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        11/26/2008
18446   5401 ENGLISH OAK DRIVE      HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL    12/2/2008
18447   5507 ENGLISH OAK DRIVE      HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL    12/2/2008
18448   5310 WILLAMETTE LANE        HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         12/4/2008
18449   6601 COSTA DRIVE            HORTON - KILLEEN/TEMPLE/   SENDERO WA         12/4/2008
18450   6536 COLD WATER DRIVE       HORTON - KILLEEN/TEMPLE/   SENDERO WA         12/4/2008
18451   1011 STARLIGHT DRIVE        HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS     12/5/2008
18452   1003 STARLIGHT DRIVE        HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS     12/5/2008
18453   1127 EVERGREEN FARM DR      HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS    12/12/2008
18454   6700 MUNDO DRIVE            HORTON - KILLEEN/TEMPLE/   SENDERO WA        12/15/2008
18455   6111 SUELLEN LANE           HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2    12/16/2008
18456   6706 INDIAN HAWTHORNE DR    HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL   12/18/2008
18457   5505 ENGLISH OAK DRIVE      HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL   12/18/2008
18458   5403 ENGLISH OAK DRIVE      HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL   12/18/2008
18459   5405 ENGLISH OAK DRIVE      HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL   12/18/2008
18460   1008 STARLIGHT DRIVE        HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS    12/18/2008
18461   1004 STARLIGHT DRIVE        HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS    12/18/2008
18462   5503 ENGLISH OAK DRIVE      HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL   12/19/2008
18463   10265 SALEM WAY             HORTON - KILLEEN/TEMPLE/   WILLOW BEND       12/22/2008
18464   10185 CHINA CREEK DRIVE     HORTON - KILLEEN/TEMPLE/   WILLOW BEND       12/22/2008
18465   6517 COLD WATER DRIVE       HORTON - KILLEEN/TEMPLE/   SENDERO WA        12/22/2008
18466   5501 ENGLISH OAK DRIVE      HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL   12/23/2008
18467   5411 ENGLISH OAK DRIVE      HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL   12/23/2008
18468   1020 STARLIGHT DRIVE        HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS    12/23/2008
18469   1016 STARLIGHT DRIVE        HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS    12/23/2008
18470   1012 STARLIGHT DRIVE        HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS    12/23/2008
18471   5409 ENGLISH OAK DRIVE      HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL   12/30/2008
18472   5407 ENGLISH OAK DRIVE      HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL   12/30/2008
18473   1115 EVERGREEN FARM DRIVE   HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS    12/30/2008
18474   4603 GREEN MEADOW ST        HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        12/30/2008
18475   13713 GLEN MARK DRIVE       PREPETITION MERCEDES       SHADOW GLEN         1/4/2008
18476   13709 GLEN MARK DRIVE       PREPETITION MERCEDES       SHADOW GLEN         1/4/2008
18477   1035 SUNFLOWER TRAIL        PREPETITION MERCEDES       SUNSET VALLEY       1/4/2008
18478   328 EL SOCORRO LANE         PREPETITION MERCEDES       STEINER RANCH       1/7/2008


                                                                                              336
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 344 of 1053 PageID:
                                    17909

18479   1002 SUNFLOWER TRAIL       PREPETITION MERCEDES   SUNSET VALLEY    1/7/2008
18480   1064 SUNFLOWER TRAIL       PREPETITION MERCEDES   SUNSET VALLEY    1/8/2008
18481   340 EL SOCORRO LANE        PREPETITION MERCEDES   STEINER RANCH   1/17/2008
18482   13717 FIELD STREAM LANE    PREPETITION MERCEDES   SHADOW GLEN     1/22/2008
18483   131 QUARRY LAKE ESTATES    PREPETITION MERCEDES   QUARRY LAKE     1/22/2008
18484   132 QUARRY LAKE ESTATES    PREPETITION MERCEDES   QUARRY LAKE     1/22/2008
18485   324 EL SOCORRO LANE        PREPETITION MERCEDES   STEINER RANCH   1/24/2008
18486   130 QUARRY PARK COVE       PREPETITION MERCEDES   QUARRY LAKE     1/28/2008
18487   2005 CROSS DRAW            PREPETITION MERCEDES   CRYSTAL FALLS   1/28/2008
18488   1915 CROSS DRAW            PREPETITION MERCEDES   CRYSTAL FALLS   1/28/2008
18489   1923 CROSS DRAW            PREPETITION MERCEDES   CRYSTAL FALLS    2/4/2008
18490   12617 MONTEREY PATH        PREPETITION MERCEDES   STEINER RANCH    2/5/2008
18491   105 QUARRY BLUFF COVE      PREPETITION MERCEDES   QUARRY LAKE      2/6/2008
18492   129 TARBOX BROWN DRIVE     PREPETITION MERCEDES   GARLIC CREEK    2/11/2008
18493   276 TARBOX BROWN DRIVE     PREPETITION MERCEDES   GARLIC CREEK    2/11/2008
18494   308 EL SOCORRO LANE        PREPETITION MERCEDES   STEINER RANCH   2/11/2008
18495   226 CLIFTON MOORE STREET   PREPETITION MERCEDES   GARLIC CREEK    2/12/2008
18496   12608 MONTEREY PATH        PREPETITION MERCEDES   STEINER RANCH   2/14/2008
18497   128 QUARRY LAKE ESTATES    PREPETITION MERCEDES   QUARRY LAKE     2/15/2008
18498   419 SHELF ROCK ROAD        PREPETITION MERCEDES   RIM ROCK        2/19/2008
18499   145 TARBOX BROWN DRIVE     PREPETITION MERCEDES   GARLIC CREEK    2/19/2008
18500   178 TARBOX BROWN DRIVE     PREPETITION MERCEDES   GARLIC CREEK    2/20/2008
18501   332 EL SOCORRO LANE        PREPETITION MERCEDES   STEINER RANCH   2/22/2008
18502   341 EL SOCORRO LANE        PREPETITION MERCEDES   STEINER RANCH   2/22/2008
18503   12713 MONTEREY PATH        PREPETITION MERCEDES   STEINER RANCH   2/28/2008
18504   13816 GLEN MARK DRIVE      PREPETITION MERCEDES   SHADOW GLEN      3/4/2008
18505   11705 SUN GLASS DRIVE      PREPETITION MERCEDES   SHADOW GLEN      3/4/2008
18506   109 QUARRY PARK COVE       PREPETITION MERCEDES   QUARRY LAKE      3/4/2008
18507   112 CLIFTON MOORE STREET   PREPETITION MERCEDES   GARLIC CREEK     3/4/2008
18508   109 QUARRY BLUFF COVE      PREPETITION MERCEDES   QUARRY LAKE      3/5/2008
18509   12704 MONTEREY PATH        PREPETITION MERCEDES   STEINER RANCH    3/6/2008
18510   308 PALO ALTO WAY          PREPETITION MERCEDES   STEINER RANCH    3/6/2008
18511   12717 MONTEREY PATH        PREPETITION MERCEDES   STEINER RANCH   3/11/2008
18512   199 CLIFTON MOORE STREET   PREPETITION MERCEDES   GARLIC CREEK    3/12/2008
18513   140 CLIFTON MOORE STREET   PREPETITION MERCEDES   GARLIC CREEK    3/12/2008
18514   209 CLIFTON MOORE STREET   PREPETITION MERCEDES   GARLIC CREEK    3/12/2008
18515   1353 TALLEY LOOP           PREPETITION MERCEDES   GARLIC CREEK    3/12/2008
18516   177 CLIFTON MOORE STREET   PREPETITION MERCEDES   GARLIC CREEK    3/12/2008
18517   11513 SUN GLASS DRIVE      PREPETITION MERCEDES   SHADOW GLEN     3/20/2008
18518   214 CLIFTON MOORE STREET   PREPETITION MERCEDES   GARLIC CREEK    3/24/2008
18519   2003 CROSS DRAW            PREPETITION MERCEDES   CRYSTAL FALLS   3/24/2008
18520   1052 SUNFLOWER TRAIL       PREPETITION MERCEDES   SUNSET VALLEY   3/26/2008
18521   11709 SUN GLASS DRIVE      PREPETITION MERCEDES   SHADOW GLEN      4/4/2008
18522   11712 SUN GLASS DRIVE      PREPETITION MERCEDES   SHADOW GLEN      4/4/2008
18523   12700 MONTEREY PATH        PREPETITION MERCEDES   STEINER RANCH    4/9/2008
18524   325 PALO ALTO WAY          PREPETITION MERCEDES   STEINER RANCH    4/9/2008
18525   12701 MONTEREY PATH        PREPETITION MERCEDES   STEINER RANCH   4/10/2008
18526   1065 SUNFLOWER TRAIL       PREPETITION MERCEDES   SUNSET VALLEY   4/14/2008
18527   1037 SUNFLOWER TRAIL       PREPETITION MERCEDES   SUNSET VALLEY   4/14/2008
18528   1365 TALLEY LOOP           PREPETITION MERCEDES   GARLIC CREEK    4/15/2008
18529   1379 TALLEY LOOP           PREPETITION MERCEDES   GARLIC CREEK    4/15/2008
18530   1817 CROSS DRAW            PREPETITION MERCEDES   CRYSTAL FALLS   4/21/2008
18531   1709 TRUSTWORTHY           PREPETITION MERCEDES   CRYSTAL FALLS   4/22/2008
18532   127 QUARRY LAKE ESTATE     PREPETITION MERCEDES   QUARRY LAKE     4/22/2008
18533   126 QUARRY PARK COVE       PREPETITION MERCEDES   QUARRY LAKE     4/22/2008


                                                                                      337
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 345 of 1053 PageID:
                                    17910

18534   2278 GARLIC CREEK DRIVE     PREPETITION MERCEDES   GARLIC CREEK      4/23/2008
18535   1804 CROSS DRAW             PREPETITION MERCEDES   CRYSTAL FALLS     4/25/2008
18536   120 QUARRY LAKE ESTATES     PREPETITION MERCEDES   QUARRY LAKE       4/28/2008
18537   201 QUARRY LAKE ESTATES     PREPETITION MERCEDES   QUARRY LAKE       4/28/2008
18538   1900 TALL CHIEF             PREPETITION MERCEDES   CRYSTAL FALLS     4/28/2008
18539   181 SHELF ROCK ROAD         PREPETITION MERCEDES   RIM ROCK          4/30/2008
18540   208 QUARRY LAKE ESTATES     PREPETITION MERCEDES   QUARRY LAKE       4/30/2008
18541   1705 CROSS DRAW             PREPETITION MERCEDES   CRYSTAL FALLS      5/1/2008
18542   1808 TALL CHIEF             PREPETITION MERCEDES   CRYSTAL FALLS      5/2/2008
18543   2246 GARLIC CREEK DRIVE     PREPETITION MERCEDES   GARLIC CREEK       5/5/2008
18544   2429 TURTLE MOUNTAIN BEND   PREPETITION MERCEDES   BEAR CREEK         5/5/2008
18545   531 SHELF ROCK ROAD         PREPETITION MERCEDES   RIM ROCK           5/8/2008
18546   121 QUARRY PARK COVE        PREPETITION MERCEDES   QUARRY LAKE       5/13/2008
18547   1004 SUNFLOWER TRAIL        PREPETITION MERCEDES   SUNSET VALLEY     5/13/2008
18548   1066 SUNFLOWER TRAIL        PREPETITION MERCEDES   SUNSET VALLEY     5/15/2008
18549   5000 MISS JULIE LANE        PREPETITION MERCEDES   ENCHANTED FORST   5/15/2008
18550   3815 REMINGTON ROAD         PREPETITION MERCEDES   RANCH AT BRUS     5/15/2008
18551   12415 ENCHANTED FOREST DR   PREPETITION MERCEDES   ENCHANTED FORST   5/15/2008
18552   264 TARBOX BROWN DRIVE      PREPETITION MERCEDES   GARLIC CREEK      5/16/2008
18553   161 SEEP ROCK COVE          PREPETITION MERCEDES   RIM ROCK          5/16/2008
18554   100 MCBRIDE LANE            PREPETITION MERCEDES   RANCH AT BRUS     5/19/2008
18555   105 N. SADDLE RIDGE DRIVE   PREPETITION MERCEDES   RANCH AT BRUS     5/19/2008
18556   3906 REMINGTON ROAD         PREPETITION MERCEDES   RANCH AT BRUS     5/19/2008
18557   1033 SUNFLOWER TRAIL        PREPETITION MERCEDES   SUNSET VALLEY     5/20/2008
18558   2705 PROSPERITY             PREPETITION MERCEDES   CRYSTAL FALLS     5/22/2008
18559   1813 TALL CHIEF             PREPETITION MERCEDES   CRYSTAL FALLS     5/23/2008
18560   1817 TALL CHIEF             PREPETITION MERCEDES   CRYSTAL FALLS     5/23/2008
18561   1701 CROSS DRAW             PREPETITION MERCEDES   CRYSTAL FALLS     5/23/2008
18562   2000 TALL CHIEF             PREPETITION MERCEDES   CRYSTAL FALLS     5/27/2008
18563   166 SEEP ROCK COVE          PREPETITION MERCEDES   RIM ROCK           6/2/2008
18564   2262 GARLIC CREEK DRIVE     PREPETITION MERCEDES   GARLIC CREEK       6/4/2008
18565   1029 SUNFLOWER TRAIL        PREPETITION MERCEDES   SUNSET VALLEY      6/6/2008
18566   1005 SUNFLOWER TRAIL        PREPETITION MERCEDES   SUNSET VALLEY      6/9/2008
18567   462 SHELF ROCK ROAD         PREPETITION MERCEDES   RIM ROCK          6/10/2008
18568   2175 GARLIC CREEK DRIVE     PREPETITION MERCEDES   GARLIC CREEK      6/11/2008
18569   187 CLIFTON MOORE ST.       PREPETITION MERCEDES   GARLIC CREEK      6/11/2008
18570   1822 CROSS DRAW             PREPETITION MERCEDES   CRYSTAL FALLS     6/16/2008
18571   1814 CROSS DRAW             PREPETITION MERCEDES   CRYSTAL FALLS     6/16/2008
18572   328 PALO ALTO WAY           PREPETITION MERCEDES   STEINER RANCH     6/16/2008
18573   3911 REMINGTON ROAD         PREPETITION MERCEDES   RANCH AT BRUS     6/17/2008
18574   329 PALO ALTO WAY           PREPETITION MERCEDES   STEINER RANCH     6/17/2008
18575   12519 ENCHANTED FOREST      PREPETITION MERCEDES   ENCHANTED FORST   6/19/2008
18576   12517 ENCHANTED FOREST      PREPETITION MERCEDES   ENCHANTED FORST   6/19/2008
18577   12512 ENCHANTED FOREST      PREPETITION MERCEDES   ENCHANTED FORST   6/19/2008
18578   12518 ENCHANTED FOREST      PREPETITION MERCEDES   ENCHANTED FORST   6/20/2008
18579   12505 ENCHANTED FOREST      PREPETITION MERCEDES   ENCHANTED FORST   6/20/2008
18580   2187 GARLIC CREEK DRIVE     PREPETITION MERCEDES   GARLIC CREEK      6/24/2008
18581   1033 HEEP RUN               PREPETITION MERCEDES   GARLIC CREEK      6/24/2008
18582   250 TARBOX BROWN DRIVE      PREPETITION MERCEDES   GARLIC CREEK      6/24/2008
18583   1031 SUNFLOWER TRAIL        PREPETITION MERCEDES   SUNSET VALLEY     6/25/2008
18584   12716 MONTEREY PATH         PREPETITION MERCEDES   STEINER RANCH     6/30/2008
18585   118 QUARRY PARK COVE        PREPETITION MERCEDES   QUARRY LAKE       6/30/2008
18586   209 QUARRY LAKE ESTATE      PREPETITION MERCEDES   QUARRY LAKE       6/30/2008
18587   122 SEEP ROCK COVE          PREPETITION MERCEDES   RIM ROCK           7/1/2008
18588   176 SEEP ROCK COVE          PREPETITION MERCEDES   RIM ROCK           7/1/2008


                                                                                         338
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 346 of 1053 PageID:
                                    17911

18589   12523 ENCHANTED FOREST      PREPETITION MERCEDES   ENCHANTED FORST     7/2/2008
18590   12419 ENCHANTED FOREST      PREPETITION MERCEDES   ENCHANTED FORST     7/2/2008
18591   1001 SUNFLOWER TRAIL        PREPETITION MERCEDES   SUNSET VALLEY       7/2/2008
18592   3903 REMINGTON RUN          PREPETITION MERCEDES   RANCH AT BRUS       7/2/2008
18593   7912 TEXAS PLUME ROAD       PREPETITION MERCEDES   WESTHILL            7/9/2008
18594   7904 TEXAS PLUME ROAD       PREPETITION MERCEDES   WESTHILL            7/9/2008
18595   2313 TURTLE MOUNTAIN        PREPETITION MERCEDES   BEAR CREEK         7/10/2008
18596   340 PALO ALTO WAY           PREPETITION MERCEDES   STEINER RANCH      7/11/2008
18597   7900 TEXAS PLUME ROAD       PREPETITION MERCEDES   WESTHILL           7/14/2008
18598   7916 TEXAS PLUME ROAD       PREPETITION MERCEDES   WESTHILL           7/14/2008
18599   7908 TEXAS PLUME ROAD       PREPETITION MERCEDES   WESTHILL           7/14/2008
18600   12507 ENCHANTED FOREST DR   PREPETITION MERCEDES   ENCHANTED FORST    7/15/2008
18601   2408 TURTLE MOUNTAIN        PREPETITION MERCEDES   BEAR CREEK         7/15/2008
18602   12527 ENCHANTED FOREST DR   PREPETITION MERCEDES   ENCHANTED FORST    7/15/2008
18603   2714 SUN MOUNTAIN           PREPETITION MERCEDES   CRYSTAL FALLS      7/16/2008
18604   412 SHELF ROCK ROAD         PREPETITION MERCEDES   RIM ROCK           7/17/2008
18605   1907 TALL CHIEF             PREPETITION MERCEDES   CRYSTAL FALLS      7/23/2008
18606   12509 ENCHANTED FOREST DR   PREPETITION MERCEDES   ENCHANTED FORST    7/24/2008
18607   577 SHELF ROCK ROAD         PREPETITION MERCEDES   RIM ROCK           7/25/2008
18608   547 SHELF ROCK ROAD         PREPETITION MERCEDES   RIM ROCK           7/25/2008
18609   12503 ENCHANTED FOREST DR   PREPETITION MERCEDES   ENCHANTED FORST    7/29/2008
18610   100 N. SADDLE RIDGE DRIVE   PREPETITION MERCEDES   RANCH AT BRUS       8/7/2008
18611   1824 CROSS DRAW             PREPETITION MERCEDES   CRYSTAL FALLS       8/7/2008
18612   1711 CROSS DRAW             PREPETITION MERCEDES   CRYSTAL FALLS      8/11/2008
18613   1829 TALL CHIEF             PREPETITION MERCEDES   CRYSTAL FALLS      8/11/2008
18614   12529 ENCHANTED FOREST DR   PREPETITION MERCEDES   ENCHANTED FORST    8/11/2008
18615   2413 TURTLE MOUNTAIN BEND   PREPETITION MERCEDES   BEAR CREEK         8/13/2008
18616   2308 TURTLE MOUNTAIN BEND   PREPETITION MERCEDES   BEAR CREEK         8/13/2008
18617   2802 COURAGEOUS             PREPETITION MERCEDES   CRYSTAL FALLS      8/14/2008
18618   1806 TALL CHIEF             PREPETITION MERCEDES   CRYSTAL FALLS      8/14/2008
18619   3930 BOWSTRING BEND         PREPETITION MERCEDES   RANCH AT BRUS      8/14/2008
18620   679 SHELF ROCK ROAD         PREPETITION MERCEDES   RIM ROCK           8/14/2008
18621   2228 GARLIC CREEK DRIVE     PREPETITION MERCEDES   GARLIC CREEK       8/14/2008
18622   1413 TALLEY LOOP            PREPETITION MERCEDES   GARLIC CREEK       8/19/2008
18623   101 QUARRY PARK COVE        PREPETITION MERCEDES   QUARRY LAKE        8/28/2008
18624   2705 SUN MOUNTAIN           PREPETITION MERCEDES   CRYSTAL FALLS       9/3/2008
18625   1813 CROSS DRAW             PREPETITION MERCEDES   CRYSTAL FALLS       9/4/2008
18626   108 QUARRY LAKE ESTATES     PREPETITION MERCEDES   QUARRY LAKE         9/5/2008
18627   1232 HEEP RUN               PREPETITION MERCEDES   GARLIC CREEK       9/11/2008
18628   164 CLIFTON MOORE ST.       PREPETITION MERCEDES   GARLIC CREEK       9/12/2008
18629   12419 DORSETT ROAD          PREPETITION MERCEDES   ENCHANTED FORST    9/15/2008
18630   1182 HEEP RUN               PREPETITION MERCEDES   GARLIC CREEK       9/15/2008
18631   2707 PROSPERITY             PREPETITION MERCEDES   CRYSTAL FALLS      9/15/2008
18632   12724 BISMARK DRIVE         PREPETITION MERCEDES   BEAR CREEK         9/17/2008
18633   3820 REMINGTON ROAD         PREPETITION MERCEDES   RANCH AT BRUS      9/22/2008
18634   3822 REMINGTON ROAD         PREPETITION MERCEDES   RANCH AT BRUS      9/22/2008
18635   3913 REMINGTON ROAD         PREPETITION MERCEDES   RANCH AT BRUS      9/22/2008
18636   103 N. SADDLE RIDGE DRIVE   PREPETITION MERCEDES   RANCH AT BRUS      9/29/2008
18637   225 SHORTHORN STREET        PREPETITION MERCEDES   RANCH AT BRUS      10/1/2008
18638   2004 FIRST VIEW             PREPETITION MERCEDES   CRYSTAL FALLS      10/6/2008
18639   1816 TALL CHIEF             PREPETITION MERCEDES   CRYSTAL FALLS      10/7/2008
18640   2709 PROSPERITY             PREPETITION MERCEDES   CRYSTAL FALLS      10/7/2008
18641   7816 GINGERS COVE           PREPETITION MERCEDES   WESTHILL          10/14/2008
18642   108 N. SADDLE RIDGE         PREPETITION MERCEDES   RANCH AT BRUS     10/14/2008
18643   7812 GINGERS COVE           PREPETITION MERCEDES   WESTHILL          10/14/2008


                                                                                          339
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 347 of 1053 PageID:
                                    17912

18644   7800 GINGERS COVE           PREPETITION MERCEDES        WESTHILL        10/15/2008
18645   7804 GINGERS COVE           PREPETITION MERCEDES        WESTHILL        10/15/2008
18646   7800 TEXAS PLUME ROAD       PREPETITION MERCEDES        WESTHILL        10/21/2008
18647   7808 GINGERS COVE           PREPETITION MERCEDES        WESTHILL        10/21/2008
18648   238 TARBOX BROWN DRIVE      PREPETITION MERCEDES        GARLIC CREEK    10/21/2008
18649   1329 TALLEY LOOP            PREPETITION MERCEDES        GARLIC CREEK    10/24/2008
18650   1324 TALLEY LOOP            PREPETITION MERCEDES        GARLIC CREEK    10/24/2008
18651   2811 PROSPERITY             PREPETITION MERCEDES        CRYSTAL FALLS   10/28/2008
18652   7809 GINGERS COVE           PREPETITION MERCEDES        WESTHILL         11/3/2008
18653   7817 GINGERS COVE           PREPETITION MERCEDES        WESTHILL         11/3/2008
18654   7815 GINGERS COVE           PREPETITION MERCEDES        WESTHILL         11/4/2008
18655   7805 GINGERS COVE           PREPETITION MERCEDES        WESTHILL        11/12/2008
18656   7801 GINGERS COVE           PREPETITION MERCEDES        WESTHILL        11/12/2008
18657   7804 TEXAS PLUME ROAD       PREPETITION MERCEDES        WESTHILL        11/14/2008
18658   145 SILO STREET             HOMES BY AVI (TEXAS), LP    BLANCO VISTA      3/5/2008
18659   102 FENCELINE DRIVE         HOMES BY AVI (TEXAS), LP    BLANCO VISTA      3/5/2008
18660   118 FENCE LINE DRIVE        HOMES BY AVI (TEXAS), LP    BLANCO VISTA    11/24/2008
18661   4517 MERLE DRIVE            ALTA VISTA CUSTOM HOMES,    SOUTH AUSTIN     1/12/2008
18662   9107 GALLANT FOX DRIVE      ALTA VISTA CUSTOM HOMES,    FOX RUN RIDGE    8/18/2008
18663   3813 TONKAWA TRAIL          ALTA VISTA CUSTOM HOMES,                     9/16/2008
18664   112 WATERWAY                DON TRAHAN HOMES            LAKE LBJ          7/2/2008
18665   13517 COLETO CREEK          TAYLOR MORRISON OF TEXAS,   STEINER RANCH    1/22/2008
18666   13513 COLETO CREEK TRAIL    TAYLOR MORRISON OF TEXAS,   STEINER RANCH     2/5/2008
18667   16105 OZARKS PATH           TAYLOR MORRISON OF TEXAS,   FALCONHEAD       2/13/2008
18668   16101 OZARKS PATH           TAYLOR MORRISON OF TEXAS,   FALCONHEAD       2/13/2008
18669   1312 HAWKS CANYON CIRCLE    TAYLOR MORRISON OF TEXAS,   STEINER RANCH    2/20/2008
18670   12520 BELCARA PLACE         TAYLOR MORRISON OF TEXAS,   STEINER RANCH    2/29/2008
18671   11117 MUDDLER COVE          TAYLOR MORRISON OF TEXAS,   SENNA HILLS      3/13/2008
18672   2324 GILIA DRIVE            TAYLOR MORRISON OF TEXAS,   SENNA HILLS      3/17/2008
18673   12512 CALISTOGA WAY         TAYLOR MORRISON OF TEXAS,   STEINER RANCH    3/21/2008
18674   15300 SPILLMAN RANCH        TAYLOR MORRISON OF TEXAS,   FALCONHEAD       3/27/2008
18675   209 EMERALD RIDGE DRIVE     TAYLOR MORRISON OF TEXAS,   STEINER RANCH     4/1/2008
18676   2100 UNIVERSITY CLUB DR.    TAYLOR MORRISON OF TEXAS,   STEINER RANCH     4/4/2008
18677   10716 STRAW FLOWER DR.      TAYLOR MORRISON OF TEXAS,   SENNA HILLS       4/4/2008
18678   11112 MUDDLER COVE          TAYLOR MORRISON OF TEXAS,   SENNA HILLS       4/9/2008
18679   15304 SPILLMAN RANCH LOOP   TAYLOR MORRISON OF TEXAS,   FALCONHEAD        4/9/2008
18680   11116 MUDDLER COVE          TAYLOR MORRISON OF TEXAS,   SENNA HILLS       4/9/2008
18681   13525 COLETO CREEK TRAIL    TAYLOR MORRISON OF TEXAS,   STEINER RANCH    4/14/2008
18682   10612 PREZIA DRIVE          TAYLOR MORRISON OF TEXAS,   SENNA HILLS      4/14/2008
18683   4624 MONT BLANC DRIVE       TAYLOR MORRISON OF TEXAS,   FALCONHEAD       4/17/2008
18684   4620 MONT BLANC DRIVE       TAYLOR MORRISON OF TEXAS,   FALCONHEAD       4/18/2008
18685   16013 SNOWDONIA COVE        TAYLOR MORRISON OF TEXAS,   FALCONHEAD       4/18/2008
18686   4704 MONT BLANC DRIVE       TAYLOR MORRISON OF TEXAS,   FALCONHEAD       4/18/2008
18687   4708 MONT BLANC DRIVE       TAYLOR MORRISON OF TEXAS,   FALCONHEAD       4/18/2008
18688   2205 RIVINA DRIVE           TAYLOR MORRISON OF TEXAS,   SENNA HILLS      4/21/2008
18689   2212 RIVINA DRIVE           TAYLOR MORRISON OF TEXAS,   SENNA HILLS      4/21/2008
18690   2220 GILIA DRIVE            TAYLOR MORRISON OF TEXAS,   SENNA HILLS      4/24/2008
18691   2224 GILIA DRIVE            TAYLOR MORRISON OF TEXAS,   SENNA HILLS      4/25/2008
18692   221 EMERALD RIDGE DRIVE     TAYLOR MORRISON OF TEXAS,   STEINER RANCH     5/1/2008
18693   10908 BIDENS PLACE          TAYLOR MORRISON OF TEXAS,   SENNA HILLS       5/1/2008
18694   10609 STRAW FLOWER DRIVE    TAYLOR MORRISON OF TEXAS,   SENNA HILLS       5/7/2008
18695   11937 GRANITE BAY           TAYLOR MORRISON OF TEXAS,   STEINER RANCH     5/7/2008
18696   11912 GRANITE BAY           TAYLOR MORRISON OF TEXAS,   STEINER RANCH     5/7/2008
18697   11917 GRANITE BAY           TAYLOR MORRISON OF TEXAS,   STEINER RANCH     5/7/2008
18698   4213 VAIL DIVIDE            TAYLOR MORRISON OF TEXAS,   FALCONHEAD        5/7/2008


                                                                                             340
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 348 of 1053 PageID:
                                    17913

18699   10813 GAILLARDIA DRIVE     TAYLOR MORRISON OF TEXAS,   SENNA HILLS      5/7/2008
18700   11820 GRANITE BAY          TAYLOR MORRISON OF TEXAS,   STEINER RANCH    5/8/2008
18701   4217 VAIL DIVIDE           TAYLOR MORRISON OF TEXAS,   FALCONHEAD       5/8/2008
18702   301 EMERALD RIDGE DRIVE    TAYLOR MORRISON OF TEXAS,   STEINER RANCH   5/20/2008
18703   11905 MONTCLAIR BEND       TAYLOR MORRISON OF TEXAS,   STEINER RANCH   5/20/2008
18704   228 MEDITERRA POINT        TAYLOR MORRISON OF TEXAS,   STEINER RANCH   5/20/2008
18705   1316 HAWKS CANYON DRIVE    TAYLOR MORRISON OF TEXAS,   STEINER RANCH   5/21/2008
18706   16005 SNOWDONIA COVE       TAYLOR MORRISON OF TEXAS,   FALCONHEAD      5/21/2008
18707   10716 GAILLARDIA DRIVE     TAYLOR MORRISON OF TEXAS,   SENNA HILLS     5/27/2008
18708   10509 PREZIA DRIVE         TAYLOR MORRISON OF TEXAS,   SENNA HILLS     5/27/2008
18709   2301 GILIA DRIVE           TAYLOR MORRISON OF TEXAS,   SENNA HILLS     5/27/2008
18710   2221 GILIA DRIVE           TAYLOR MORRISON OF TEXAS,   SENNA HILLS     5/29/2008
18711   2317 GILIA DRIVE           TAYLOR MORRISON OF TEXAS,   SENNA HILLS     5/29/2008
18712   4600 MONT BLANC DRIVE      TAYLOR MORRISON OF TEXAS,   FALCONHEAD      5/29/2008
18713   10917 BIDENS PLACE         TAYLOR MORRISON OF TEXAS,   SENNA HILLS     5/30/2008
18714   2201 RIVINA DRIVE          TAYLOR MORRISON OF TEXAS,   SENNA HILLS      6/2/2008
18715   216 MEDITERRA POINT        TAYLOR MORRISON OF TEXAS,   STEINER RANCH    6/2/2008
18716   11900 MONTCLAIR BEND       TAYLOR MORRISON OF TEXAS,   STEINER RANCH    6/2/2008
18717   212 MEDITERRA POINT        TAYLOR MORRISON OF TEXAS,   STEINER RANCH    6/2/2008
18718   12201 AZURE SHORES COURT   TAYLOR MORRISON OF TEXAS,   STEINER RANCH    6/3/2008
18719   12117 AZURE SHORES COURT   TAYLOR MORRISON OF TEXAS,   STEINER RANCH    6/3/2008
18720   11916 MONTCLAIR BEND       TAYLOR MORRISON OF TEXAS,   STEINER RANCH    6/3/2008
18721   11912 MONTCLAIR BEND       TAYLOR MORRISON OF TEXAS,   STEINER RANCH    6/3/2008
18722   10916 BIDENS PLACE         TAYLOR MORRISON OF TEXAS,   SENNA HILLS      6/4/2008
18723   4533 MONT BLANC DRIVE      TAYLOR MORRISON OF TEXAS,   FALCONHEAD       6/4/2008
18724   213 MEDITERRA POINT        TAYLOR MORRISON OF TEXAS,   STEINER RANCH    6/5/2008
18725   208 MEDITERRA POINTE       TAYLOR MORRISON OF TEXAS,   STEINER RANCH    6/5/2008
18726   16017 SNOWDONIA COVE       TAYLOR MORRISON OF TEXAS,   FALCONHEAD       6/9/2008
18727   12613 BELCARA PLACE        TAYLOR MORRISON OF TEXAS,   STEINER RANCH    6/9/2008
18728   2217 GILIA DRIVE           TAYLOR MORRISON OF TEXAS,   SENNA HILLS     6/10/2008
18729   12601 BELCARA PLACE        TAYLOR MORRISON OF TEXAS,   STEINER RANCH   6/10/2008
18730   316 CALISTOGA COURT        TAYLOR MORRISON OF TEXAS,   STEINER RANCH   6/10/2008
18731   11817 GRANITE BAY PLACE    TAYLOR MORRISON OF TEXAS,   STEINER RANCH   6/12/2008
18732   12709 BELCARA PLACE        TAYLOR MORRISON OF TEXAS,   STEINER RANCH   6/13/2008
18733   12208 AZURE SHORES COURT   TAYLOR MORRISON OF TEXAS,   STEINER RANCH   6/24/2008
18734   12109 AZURE SHORES COURT   TAYLOR MORRISON OF TEXAS,   STEINER RANCH   6/26/2008
18735   1213 HAWKS CANYON          TAYLOR MORRISON OF TEXAS,   STEINER RANCH   6/26/2008
18736   1321 HAWKS CANYON          TAYLOR MORRISON OF TEXAS,   STEINER RANCH   6/26/2008
18737   2221 RIVINA DRIVE          TAYLOR MORRISON OF TEXAS,   SENNA HILLS     6/26/2008
18738   15304 SNOWMASS HEIGHTS     TAYLOR MORRISON OF TEXAS,   FALCONHEAD      6/27/2008
18739   220 MEDITERRA POINTE       TAYLOR MORRISON OF TEXAS,   STEINER RANCH   6/30/2008
18740   12016 MONTCLAIR BEND       TAYLOR MORRISON OF TEXAS,   STEINER RANCH   6/30/2008
18741   221 MEDITERRA POINT        TAYLOR MORRISON OF TEXAS,   STEINER RANCH   7/11/2008
18742   12012 MONTCLAIR BEND       TAYLOR MORRISON OF TEXAS,   STEINER RANCH   7/11/2008
18743   10712 GAILLARDIA DRIVE     TAYLOR MORRISON OF TEXAS,   SENNA HILLS     7/14/2008
18744   10805 GAILLARDIA DRIVE     TAYLOR MORRISON OF TEXAS,   SENNA HILLS     7/14/2008
18745   12000 MONTCLAIR BEND       TAYLOR MORRISON OF TEXAS,   STEINER RANCH   7/15/2008
18746   11908 MONTCLAIR BEND       TAYLOR MORRISON OF TEXAS,   STEINER RANCH   7/22/2008
18747   11904 MONTCLAIR BEND       TAYLOR MORRISON OF TEXAS,   STEINER RANCH   7/22/2008
18748   16025 SNOWDONIA COVE       TAYLOR MORRISON OF TEXAS,   FALCONHEAD      7/23/2008
18749   15300 SNOWMASS HEIGHTS     TAYLOR MORRISON OF TEXAS,   FALCONHEAD      7/24/2008
18750   3924 VAIL DIVIDE           TAYLOR MORRISON OF TEXAS,   FALCONHEAD      7/24/2008
18751   12024 MONTCLAIR BEND       TAYLOR MORRISON OF TEXAS,   STEINER RANCH   7/25/2008
18752   3928 VAIL DIVIDE           TAYLOR MORRISON OF TEXAS,   FALCONHEAD      7/25/2008
18753   3900 VAIL DIVIDE           TAYLOR MORRISON OF TEXAS,   FALCONHEAD      7/28/2008


                                                                                           341
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 349 of 1053 PageID:
                                    17914

18754   12321 EDENVALE PATH         TAYLOR MORRISON OF TEXAS,   STEINER RANCH    7/29/2008
18755   12609 CALISTOGA WAY         TAYLOR MORRISON OF TEXAS,   STEINER RANCH    7/29/2008
18756   12116 MONTCLAIR BEND        TAYLOR MORRISON OF TEXAS,   STEINER RANCH    7/29/2008
18757   10900 GAILLARDIA DRIVE      TAYLOR MORRISON OF TEXAS,   SENNA HILLS      7/29/2008
18758   10908 GAILLARDIA DRIVE      TAYLOR MORRISON OF TEXAS,   SENNA HILLS      7/29/2008
18759   4505 MONT BLANC DRIVE       TAYLOR MORRISON OF TEXAS,   FALCONHEAD       7/30/2008
18760   12001 AZURE SHORES COURT    TAYLOR MORRISON OF TEXAS,   STEINER RANCH     8/1/2008
18761   1224 HAWKS CANYON           TAYLOR MORRISON OF TEXAS,   STEINER RANCH     8/4/2008
18762   12200 AZURE SHORES COURT    TAYLOR MORRISON OF TEXAS,   STEINER RANCH     8/4/2008
18763   4012 VAIL DIVIDE            TAYLOR MORRISON OF TEXAS,   FALCONHEAD        8/4/2008
18764   2220 RIVINA DRIVE           TAYLOR MORRISON OF TEXAS,   SENNA HILLS       8/5/2008
18765   12325 EDENVALE PATH         TAYLOR MORRISON OF TEXAS,   STEINER RANCH     8/6/2008
18766   1917 UNIVERSITY CLUB DR.    TAYLOR MORRISON OF TEXAS,   STEINER RANCH     8/6/2008
18767   11901 GRANITE BAY PLACE     TAYLOR MORRISON OF TEXAS,   STEINER RANCH    8/15/2008
18768   2200 RIVINA DRIVE           TAYLOR MORRISON OF TEXAS,   SENNA HILLS      8/26/2008
18769   11804 IRON HORSE COVE       TAYLOR MORRISON OF TEXAS,   STEINER RANCH    8/29/2008
18770   4009 VAIL DIVIDE            TAYLOR MORRISON OF TEXAS,   FALCONHEAD        9/2/2008
18771   10708 GAILLARDIA DRIVE      TAYLOR MORRISON OF TEXAS,   SENNA HILLS       9/3/2008
18772   12200 MONTCLAIR BEND        TAYLOR MORRISON OF TEXAS,   STEINER RANCH     9/3/2008
18773   15308 SNOWMASS HEIGHTS      TAYLOR MORRISON OF TEXAS,   FALCONHEAD        9/8/2008
18774   12013 AZURE SHORES COURT    TAYLOR MORRISON OF TEXAS,   STEINER RANCH    9/19/2008
18775   10505 PREZIA DRIVE          TAYLOR MORRISON OF TEXAS,   SENNA HILLS      9/19/2008
18776   12220 MONTCLAIR BEND        TAYLOR MORRISON OF TEXAS,   STEINER RANCH    9/24/2008
18777   4632 MONT BLANC DRIVE       TAYLOR MORRISON OF TEXAS,   FALCONHEAD       9/29/2008
18778   12304 MONTCLAIR BEND        TAYLOR MORRISON OF TEXAS,   STEINER RANCH    10/6/2008
18779   10909 BIDENS PLACE          TAYLOR MORRISON OF TEXAS,   SENNA HILLS     10/14/2008
18780   12108 MONTCLAIR BEND        TAYLOR MORRISON OF TEXAS,   STEINER RANCH   10/16/2008
18781   12308 MONTCLAIR BEND        TAYLOR MORRISON OF TEXAS,   STEINER RANCH   10/31/2008
18782   12213 PALISADES PARKWAY     TAYLOR MORRISON OF TEXAS,   STEINER RANCH    11/5/2008
18783   12317 PALISADES PARKWAY     TAYLOR MORRISON OF TEXAS,   STEINER RANCH    11/6/2008
18784   VILLA 28 408 LOMAX COVE     TAYLOR MORRISON OF TEXAS,   STEINER RANCH   11/10/2008
18785   VILLA 29 412 LOMAX COVE     TAYLOR MORRISON OF TEXAS,   STEINER RANCH   11/10/2008
18786   VILLA 31 405 LOMAX COVE     TAYLOR MORRISON OF TEXAS,   STEINER RANCH   11/12/2008
18787   VILLA 35 500 VAUGHAN COVE   TAYLOR MORRISON OF TEXAS,   STEINER RANCH   11/13/2008
18788   VILLA 25 400 MAQUIRE CV.    TAYLOR MORRISON OF TEXAS,   STEINER RANCH   11/13/2008
18789   VILLA 32 409 LOMAX COVE     TAYLOR MORRISON OF TEXAS,   STEINER RANCH   11/13/2008
18790   VILLA 27 404 LOMAX COVE     TAYLOR MORRISON OF TEXAS,   STEINER RANCH   11/13/2008
18791   VILLA 2 704 BOONE COVE      TAYLOR MORRISON OF TEXAS,   STEINER RANCH   11/14/2008
18792   VILLA 3 708 BOON COVE       TAYLOR MORRISON OF TEXAS,   STEINER RANCH   11/14/2008
18793   12020 MONTCLAIR BEND        TAYLOR MORRISON OF TEXAS,   STEINER RANCH   11/17/2008
18794   VILLA 7 717 BOONE COVE      TAYLOR MORRISON OF TEXAS,   STEINER RANCH   11/18/2008
18795   VILLA 8 713 BOON COVE       TAYLOR MORRISON OF TEXAS,   STEINER RANCH   11/18/2008
18796   VILLA 9 709 BOON COVE       TAYLOR MORRISON OF TEXAS,   STEINER RANCH   11/18/2008
18797   VILLA 10 705 BOON COVE      TAYLOR MORRISON OF TEXAS,   STEINER RANCH   11/18/2008
18798   VILLA 11 701 BOON COVE      TAYLOR MORRISON OF TEXAS,   STEINER RANCH   11/18/2008
18799   VILLA 1 700 BOONE COVE      TAYLOR MORRISON OF TEXAS,   STEINER RANCH   11/19/2008
18800   VILLA 34 504 VAUGHN COVE    TAYLOR MORRISON OF TEXAS,   STEINER RANCH   11/20/2008
18801   VILLA 24 404 MAQUIRE COVE   TAYLOR MORRISON OF TEXAS,   STEINER RANCH   11/20/2008
18802   VILLA 26 400 LOMAX COVE     TAYLOR MORRISON OF TEXAS,   STEINER RANCH   11/20/2008
18803   12121 PALISADES PARKWAY     TAYLOR MORRISON OF TEXAS,   STEINER RANCH   11/20/2008
18804   2313 GILIA DRIVE            TAYLOR MORRISON OF TEXAS,   SENNA HILLS     11/21/2008
18805   12004 MONTCLAIR BEND        TAYLOR MORRISON OF TEXAS,   STEINER RANCH   11/21/2008
18806   VILLA 30 401 LOMAX COVE     TAYLOR MORRISON OF TEXAS,   STEINER RANCH   11/25/2008
18807   212 BERRYESSA PASS          TAYLOR MORRISON OF TEXAS,   STEINER RANCH   12/11/2008
18808   12513 TIERRA GRANDE TRAIL   TAYLOR MORRISON OF TEXAS,   STEINER RANCH   12/12/2008


                                                                                             342
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 350 of 1053 PageID:
                                    17915

18809   12313 PALISADES PARKWAY    TAYLOR MORRISON OF TEXAS,   STEINER RANCH     12/29/2008
18810   2504 C SOUTH 5TH STREET    TRAVIS PEAK CONSTRUCTION,   SOUTH AUSTIN        4/7/2008
18811   2504 D SOUTH 5TH STREET    TRAVIS PEAK CONSTRUCTION,   SOUTH AUSTIN        4/7/2008
18812   2506 A SOUTH 5TH STREET    TRAVIS PEAK CONSTRUCTION,   SOUTH AUSTIN        4/8/2008
18813   2506 B SOUTH 5TH STREET    TRAVIS PEAK CONSTRUCTION,   SOUTH AUSTIN        4/8/2008
18814   101 WINDCREST COVE         STEVE GILLEN BUILDER        FOREST CREEK        2/7/2008
18815   1209 FITZHUGH RD (REMOD)   SANMAR HOMES INC.                              10/3/2008
18816   24313 STILLMAN VALLEY RD   MIKE HOLLOWAY               FLORENCE           2/28/2008
18817   801 F.M. 3405              TODD KEITH                  GEORGETOWN AREA    2/11/2008
18818   UNIT 9 3340 DACY LANE      VINTAGE LIVING, LLC         KYLE               3/17/2008
18819   UNIT 11 3340 DACY LANE     VINTAGE LIVING, LLC         KYLE               3/17/2008
18820   UNIT 13 3340 DACY LANE     VINTAGE LIVING, LLC         KYLE               3/17/2008
18821   UNIT 17 3340 DACY LANE     VINTAGE LIVING, LLC         KYLE               3/17/2008
18822   UNIT 15 3340 DACY LANE     VINTAGE LIVING, LLC         KYLE               3/17/2008
18823   UNIT 19 3340 DACY LANE     VINTAGE LIVING, LLC         KYLE               3/17/2008
18824   UNIT 2 3340 DACY LANE      VINTAGE LIVING, LLC         KYLE               3/17/2008
18825   UNIT 4 3340 DACY LANE      VINTAGE LIVING, LLC         KYLE               3/17/2008
18826   UNIT 6 3340 DACY LANE      VINTAGE LIVING, LLC         KYLE               8/15/2008
18827   UNIT 8 3340 DACY LANE      VINTAGE LIVING, LLC         KYLE               8/15/2008
18828   UNIT 10 3340 DACY LANE     VINTAGE LIVING, LLC         KYLE               8/15/2008
18829   UNIT 12 3340 DACY LANE     VINTAGE LIVING, LLC         KYLE               8/15/2008
18830   UNIT 14 3340 DACY LANE     VINTAGE LIVING, LLC         KYLE               8/15/2008
18831   UNIT 16 3340 DACY LANE     VINTAGE LIVING, LLC         KYLE               8/15/2008
18832   UNIT 18 3340 DACY LANE     VINTAGE LIVING, LLC         KYLE               8/15/2008
18833   208 MEADOW WOODS DRIVE     FINE LINE CUSTOM HOMES,     HAYS COUNTY        4/28/2008
18834   360 STACY ANN COVE         FINE LINE CUSTOM HOMES,     DRIPPING SPRING   10/24/2008
18835   14800 CROSSCREEK           FINE LINE CUSTOM HOMES,     BEAR CREEK EST.   11/17/2008
18836   7240 TUNISIA LOOP #3       ACTUS LEND LEASE, LLC       FORT HOOD          5/23/2008
18837   7237 TUNISIA LOOP #4       ACTUS LEND LEASE, LLC       FORT HOOD           6/4/2008
18838   7234 TUNISIA LOOP #7       ACTUS LEND LEASE, LLC       FORT HOOD           6/5/2008
18839   7235 TUNISIA LOOP #8       ACTUS LEND LEASE, LLC       FORT HOOD           6/5/2008
18840   7236 TUNISIA LOOP #6       ACTUS LEND LEASE, LLC       FORT HOOD           6/5/2008
18841   7231 TUNISIA LOOP #12      ACTUS LEND LEASE, LLC       FORT HOOD           6/6/2008
18842   7238 TUNISIA LOOP #5       ACTUS LEND LEASE, LLC       FORT HOOD          6/10/2008
18843   7229 REMAGEN STREET #14    ACTUS LEND LEASE, LLC       FORT HOOD          6/16/2008
18844   7233 TUNISIA LOOP #10      ACTUS LEND LEASE, LLC       FORT HOOD          6/17/2008
18845   7226 TUNISIA LOOP #15      ACTUS LEND LEASE, LLC       FORT HOOD          6/17/2008
18846   7224 TUNISIA LOOP          ACTUS LEND LEASE, LLC       FORT HOOD          6/17/2008
18847   7230 TUNISIA LOOP          ACTUS LEND LEASE, LLC       FORT HOOD          6/19/2008
18848   7228 TUNISIA LOOP          ACTUS LEND LEASE, LLC       FORT HOOD          6/19/2008
18849   7222 TUNISIA LOOP          ACTUS LEND LEASE, LLC       FORT HOOD          6/19/2008
18850   7232 TUNISIA LOOP          ACTUS LEND LEASE, LLC       FORT HOOD          6/23/2008
18851   7217 TUNISIA LOOP #18      ACTUS LEND LEASE, LLC       FORT HOOD          6/24/2008
18852   7223 REMAGEN STREET #16    ACTUS LEND LEASE, LLC       FORT HOOD          6/25/2008
18853   7220 TUNISIA LOOP #21      ACTUS LEND LEASE, LLC       FORT HOOD          6/25/2008
18854   7215 TUNISIA LOOP #20      ACTUS LEND LEASE, LLC       FORT HOOD          6/27/2008
18855   7218 TUNISIA LOOP #23      ACTUS LEND LEASE, LLC       FORT HOOD          6/27/2008
18856   7216 TUNISIA LOOP #25      ACTUS LEND LEASE, LLC       FORT HOOD           7/1/2008
18857   7213 TUNISIA LOOP #22      ACTUS LEND LEASE, LLC       FORT HOOD           7/7/2008
18858   7211 TUNISIA LOOP #24      ACTUS LEND LEASE, LLC       FORT HOOD           7/8/2008
18859   7214 TUNISIA LOOP #26      ACTUS LEND LEASE, LLC       FORT HOOD           7/8/2008
18860   7212 TUNISIA LOOP #27      ACTUS LEND LEASE, LLC       FORT HOOD           7/9/2008
18861   7241 MOROCCO STREET #30    ACTUS LEND LEASE, LLC       FORT HOOD          7/10/2008
18862   7242 TUNISIA LOOP #1       ACTUS LEND LEASE, LLC       FORT HOOD          7/16/2008
18863   7239 TUNISIA LOOP #2       ACTUS LEND LEASE, LLC       FORT HOOD          7/17/2008


                                                                                              343
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 351 of 1053 PageID:
                                    17916

18864   7243 MOROCCO STREET #32   ACTUS LEND LEASE, LLC   FORT HOOD   7/17/2008
18865   7245 MOROCCO STREET #34   ACTUS LEND LEASE, LLC   FORT HOOD   7/18/2008
18866   7227 REMAGEN STREET #37   ACTUS LEND LEASE, LLC   FORT HOOD   7/22/2008
18867   7225 REMAGEN STREET #36   ACTUS LEND LEASE, LLC   FORT HOOD   7/22/2008
18868   7221 REMAGEN STREET #44   ACTUS LEND LEASE, LLC   FORT HOOD   7/22/2008
18869   7204 MOROCCO STREET #48   ACTUS LEND LEASE, LLC   FORT HOOD   7/24/2008
18870   7202 MOROCCO STREET #50   ACTUS LEND LEASE, LLC   FORT HOOD   7/24/2008
18871   7200 MOROCCO STREET #52   ACTUS LEND LEASE, LLC   FORT HOOD   7/25/2008
18872   7219 REMAGEN STREET #45   ACTUS LEND LEASE, LLC   FORT HOOD   7/25/2008
18873   7198 MOROCCO STREET #54   ACTUS LEND LEASE, LLC   FORT HOOD   7/28/2008
18874   7210 TUNISIA LOOP #56     ACTUS LEND LEASE, LLC   FORT HOOD   7/28/2008
18875   7244 MOROCCO STREET #28   ACTUS LEND LEASE, LLC   FORT HOOD   7/31/2008
18876   7246 MOROCCO STREET #29   ACTUS LEND LEASE, LLC   FORT HOOD   7/31/2008
18877   7248 MOROCCO STREET #31   ACTUS LEND LEASE, LLC   FORT HOOD   7/31/2008
18878   7250 MOROCCO STREET #33   ACTUS LEND LEASE, LLC   FORT HOOD   7/31/2008
18879   7175 REMAGEN STREET #35   ACTUS LEND LEASE, LLC   FORT HOOD    8/5/2008
18880   7203 MOROCCO STREET #47   ACTUS LEND LEASE, LLC   FORT HOOD    8/5/2008
18881   7201 MOROCCO STREET #49   ACTUS LEND LEASE, LLC   FORT HOOD    8/5/2008
18882   7199 MOROCCO STREET #51   ACTUS LEND LEASE, LLC   FORT HOOD    8/7/2008
18883   7197 MOROCCO STREET #53   ACTUS LEND LEASE, LLC   FORT HOOD    8/8/2008
18884   7207 TUNISIA LOOP #57     ACTUS LEND LEASE, LLC   FORT HOOD   8/12/2008
18885   7181 REMAGEN STREET #46   ACTUS LEND LEASE, LLC   FORT HOOD   8/12/2008
18886   7208 TUNISIA LOOP #58     ACTUS LEND LEASE, LLC   FORT HOOD   8/13/2008
18887   7209 TUNISIA LOOP #55     ACTUS LEND LEASE, LLC   FORT HOOD   8/13/2008
18888   7206 TUNISIA LOOP #60     ACTUS LEND LEASE, LLC   FORT HOOD   8/14/2008
18889   7195 TUNISIA LOOP #61     ACTUS LEND LEASE, LLC   FORT HOOD   8/18/2008
18890   7191 TUNISIA LOOP #65     ACTUS LEND LEASE, LLC   FORT HOOD   8/18/2008
18891   7193 TUNISIA LOOP #63     ACTUS LEND LEASE, LLC   FORT HOOD   8/20/2008
18892   7196 TUNISIA LOOP #62     ACTUS LEND LEASE, LLC   FORT HOOD   8/22/2008
18893   7190 TUNISIA LOOP #67     ACTUS LEND LEASE, LLC   FORT HOOD   8/22/2008
18894   7194 TUNISIA LOOP #64     ACTUS LEND LEASE, LLC   FORT HOOD   8/25/2008
18895   7189 TUNISIA LOOP #69     ACTUS LEND LEASE, LLC   FORT HOOD   8/26/2008
18896   7187 TUNISIA LOOP #71     ACTUS LEND LEASE, LLC   FORT HOOD   8/27/2008
18897   7192 TUNISIA LOOP #66     ACTUS LEND LEASE, LLC   FORT HOOD   8/28/2008
18898   7188 TUNISIA LOOP #68     ACTUS LEND LEASE, LLC   FORT HOOD   8/28/2008
18899   7186 TUNISIA LOOP #70     ACTUS LEND LEASE, LLC   FORT HOOD   8/29/2008
18900   7184 TUNISIA LOOP #72     ACTUS LEND LEASE, LLC   FORT HOOD    9/2/2008
18901   7185 TUNISIA LOOP #73     ACTUS LEND LEASE, LLC   FORT HOOD    9/2/2008
18902   7182 TUNISIA LOOP #74     ACTUS LEND LEASE, LLC   FORT HOOD    9/3/2008
18903   7180 TUNISIA LOOP #76     ACTUS LEND LEASE, LLC   FORT HOOD    9/3/2008
18904   7183 TUNISIA LOOP #75     ACTUS LEND LEASE, LLC   FORT HOOD    9/4/2008
18905   7178 TUNISIA LOOP #77     ACTUS LEND LEASE, LLC   FORT HOOD    9/4/2008
18906   7177 REMAGEN STREET #78   ACTUS LEND LEASE, LLC   FORT HOOD    9/8/2008
18907   7179 REMAGEN STREET #79   ACTUS LEND LEASE, LLC   FORT HOOD    9/9/2008
18908   7173 REMAGEN STREET #80   ACTUS LEND LEASE, LLC   FORT HOOD   9/10/2008
18909   7171 REMAGEN STREET #81   ACTUS LEND LEASE, LLC   FORT HOOD   9/12/2008
18910   7176 TUNISIA LOOP #82     ACTUS LEND LEASE, LLC   FORT HOOD   9/16/2008
18911   7160 LORRAINE LOOP #96    ACTUS LEND LEASE, LLC   FORT HOOD   9/18/2008
18912   7162 LORRAINE LOOP #94    ACTUS LEND LEASE, LLC   FORT HOOD   9/19/2008
18913   7158 LORRAINE LOOP #102   ACTUS LEND LEASE, LLC   FORT HOOD   9/22/2008
18914   7156 LORRAINE LOOP #103   ACTUS LEND LEASE, LLC   FORT HOOD   9/22/2008
18915   7174 LORRAINE LOOP #83    ACTUS LEND LEASE, LLC   FORT HOOD   9/23/2008
18916   7172 LORRAINE LOOP #85    ACTUS LEND LEASE, LLC   FORT HOOD   9/24/2008
18917   7170 LORRAINE LOOP #87    ACTUS LEND LEASE, LLC   FORT HOOD   9/26/2008
18918   7154 LORRAINE LOOP #104   ACTUS LEND LEASE, LLC   FORT HOOD   9/29/2008


                                                                                  344
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 352 of 1053 PageID:
                                    17917

18919   7152 LORRAINE LOOP #106   ACTUS LEND LEASE, LLC   FORT HOOD    9/30/2008
18920   7150 LORRAINE LOOP #108   ACTUS LEND LEASE, LLC   FORT HOOD    9/30/2008
18921   7167 LORRAINE LOOP #84    ACTUS LEND LEASE, LLC   FORT HOOD    10/1/2008
18922   7165 LORRAINE LOOP #86    ACTUS LEND LEASE, LLC   FORT HOOD    10/2/2008
18923   7163 LORRAINE LOOP #88    ACTUS LEND LEASE, LLC   FORT HOOD    10/8/2008
18924   7161 LORRAINE LOOP #90    ACTUS LEND LEASE, LLC   FORT HOOD    10/9/2008
18925   7168 LORRAINE LOOP #89    ACTUS LEND LEASE, LLC   FORT HOOD   10/10/2008
18926   7166 LORRAINE LOOP #91    ACTUS LEND LEASE, LLC   FORT HOOD   10/13/2008
18927   7164 LORRAINE LOOP #92    ACTUS LEND LEASE, LLC   FORT HOOD   10/13/2008
18928   7148 LORRAINE LOOP #110   ACTUS LEND LEASE, LLC   FORT HOOD   10/14/2008
18929   7146 LORRAINE LOOP #112   ACTUS LEND LEASE, LLC   FORT HOOD   10/17/2008
18930   7145 LORRAINE LOOP #111   ACTUS LEND LEASE, LLC   FORT HOOD   10/20/2008
18931   7149 LORRAINE LOOP #107   ACTUS LEND LEASE, LLC   FORT HOOD   10/21/2008
18932   7147 LORRAINE LOOP #109   ACTUS LEND LEASE, LLC   FORT HOOD   10/21/2008
18933   7251 BASTOGNE COURT       ACTUS LEND LEASE, LLC   FORT HOOD   10/23/2008
18934   7155 LORRAINE LOOP #97    ACTUS LEND LEASE, LLC   FORT HOOD   10/27/2008
18935   7151 LORRAINE LOOP #105   ACTUS LEND LEASE, LLC   FORT HOOD   10/27/2008
18936   7157 LORRAINE LOOP #95    ACTUS LEND LEASE, LLC   FORT HOOD   10/28/2008
18937   7159 LORRAINE LOOP #93    ACTUS LEND LEASE, LLC   FORT HOOD   10/29/2008
18938   7254 BASTOGNE COURT       ACTUS LEND LEASE, LLC   FORT HOOD   10/31/2008
18939   7252 BASTOGNE COURT       ACTUS LEND LEASE, LLC   FORT HOOD    11/4/2008
18940   7141 ARDENNES LOOP #114   ACTUS LEND LEASE, LLC   FORT HOOD    11/4/2008
18941   7255 BASTOGNE COURT       ACTUS LEND LEASE, LLC   FORT HOOD    11/6/2008
18942   7144 ARDENNES LOOP #113   ACTUS LEND LEASE, LLC   FORT HOOD    11/7/2008
18943   7253 BASTOGNE COURT       ACTUS LEND LEASE, LLC   FORT HOOD   11/12/2008
18944   7139 ARDENNES LOOP #116   ACTUS LEND LEASE, LLC   FORT HOOD   11/14/2008
18945   7142 ARDENNES LOOP #115   ACTUS LEND LEASE, LLC   FORT HOOD   11/17/2008
18946   7137 ARDENNES LOOP        ACTUS LEND LEASE, LLC   FORT HOOD   11/18/2008
18947   7140 ARDENNES LOOP #117   ACTUS LEND LEASE, LLC   FORT HOOD   11/19/2008
18948   7135 ARDENNES LOOP #120   ACTUS LEND LEASE, LLC   FORT HOOD   11/20/2008
18949   7138 ARDENNES LOOP #119   ACTUS LEND LEASE, LLC   FORT HOOD   11/21/2008
18950   7136 ARDENNES LOOP #121   ACTUS LEND LEASE, LLC   FORT HOOD   11/24/2008
18951   7134 ARDENNES LOOP #123   ACTUS LEND LEASE, LLC   FORT HOOD   11/25/2008
18952   7205 TUNISIA LOOP #59     ACTUS LEND LEASE, LLC   FORT HOOD   11/26/2008
18953   7132 ARDENNES LOOP #124   ACTUS LEND LEASE, LLC   FORT HOOD   11/26/2008
18954   7133 ARDENNES LOOP #122   ACTUS LEND LEASE, LLC   FORT HOOD    12/1/2008
18955   7130 ARDENNES LOOP #125   ACTUS LEND LEASE, LLC   FORT HOOD    12/1/2008
18956   7127 ARDENNES LOOP #126   ACTUS LEND LEASE, LLC   FORT HOOD    12/2/2008
18957   7125 ARDENNES LOOP #128   ACTUS LEND LEASE, LLC   FORT HOOD    12/3/2008
18958   7128 ARDENNES LOOP #127   ACTUS LEND LEASE, LLC   FORT HOOD    12/4/2008
18959   7126 ARDENNES LOOP #129   ACTUS LEND LEASE, LLC   FORT HOOD    12/5/2008
18960   7123 ARDENNES LOOP #130   ACTUS LEND LEASE, LLC   FORT HOOD    12/8/2008
18961   7124 ARDENNES LOOP #131   ACTUS LEND LEASE, LLC   FORT HOOD    12/9/2008
18962   7121 ARDENNES LOOP #132   ACTUS LEND LEASE, LLC   FORT HOOD   12/10/2008
18963   7120 ARDENNES LOOP #134   ACTUS LEND LEASE, LLC   FORT HOOD   12/11/2008
18964   7122 ARDENNES LOOP #133   ACTUS LEND LEASE, LLC   FORT HOOD   12/11/2008
18965   7117 ARDENNES LOOP #135   ACTUS LEND LEASE, LLC   FORT HOOD   12/15/2008
18966   7115 ARDENNES LOOP #137   ACTUS LEND LEASE, LLC   FORT HOOD   12/16/2008
18967   7118 ARDENNES LOOP #136   ACTUS LEND LEASE, LLC   FORT HOOD   12/17/2008
18968   7116 ARDENNES LOOP #138   ACTUS LEND LEASE, LLC   FORT HOOD   12/18/2008
18969   7114 ARDENNES LOOP #140   ACTUS LEND LEASE, LLC   FORT HOOD   12/18/2008
18970   7112 ARDENNES LOOP #142   ACTUS LEND LEASE, LLC   FORT HOOD   12/22/2008
18971   7111 ARDENNES LOOP #141   ACTUS LEND LEASE, LLC   FORT HOOD   12/29/2008
18972   7113 ARDENNES LOOP #139   ACTUS LEND LEASE, LLC   FORT HOOD   12/30/2008
18973   1049 C.R. 149             LARAMIE SERVICES        WEIR          5/7/2008


                                                                                   345
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 353 of 1053 PageID:
                                    17918

18974   #5 MISTY CIRCLE           RIVERSIDE CUSTOM HOMES      WIMBERLY           6/5/2008
18975   3 STONE CREEK CIRCLE      THREE OAKS HOMES, LLC       WIMBERLY           7/7/2008
18976   111 HALMAR COVE           TEXAS OUTDOOR POWER         GEORGETOWN         9/3/2008
18977   17701 NAVIGATION LANE     REGISTER-DIXON CONST.,LLC   JONESTOWN         7/28/2008
18978   7324 QUIET BROOK PLACE    REGISTER-DIXON CONST.,LLC   LAGO VISTA        11/5/2008
18979   1408 SOUTH 3RD STREET     RIVERSIDE HOMES             AUSTIN             8/5/2008
18980   1406 SOUTH 3RD STREET     RIVERSIDE HOMES             AUSTIN             8/5/2008
18981   8032 RIVIERA ESTATES      HORNE BROTHERS, INC.        VOLENTE            9/2/2008
18982   1460 CR 313               SONTERRA FELLOWSHIP         JARRELL TEXAS     9/12/2008
18983   11617 LEAPWOOD PLACE      SINGLE STONE HOMES, INC.    LEAPWOOD PLACE     9/4/2008
18984   3169 THURMAN ROAD         ESTANCIA CUSTOM HOMES       POOL PLACE        10/6/2008
18985   1220 LARKSPUR             HEATH ROBINSON              TEMPLE           11/21/2008
18986   1949 ZACH SCOTT STREET    DAVID WEEKLEY HOMES         MUELLER           1/14/2008
18987   1953 ZACH SCOTT STREET    DAVID WEEKLEY HOMES         MUELLER           1/23/2008
18988   2004 MCCLOSKEY STREET     DAVID WEEKLEY HOMES         MUELLER           1/23/2008
18989   2012 MCCLOSKEY STREET     DAVID WEEKLEY HOMES         MUELLER           1/24/2008
18990   3936 CAL RODGERS STREET   DAVID WEEKLEY HOMES         MUELLER           1/31/2008
18991   3928 CAL RODGERS STREET   DAVID WEEKLEY HOMES         MUELLER            2/1/2008
18992   3924 CAL RODGERS STREET   DAVID WEEKLEY HOMES         MUELLER            2/7/2008
18993   3925 CAL RODGERS STREET   DAVID WEEKLEY HOMES         MUELLER           2/13/2008
18994   3920 CAL RODGERS STREET   DAVID WEEKLEY HOMES         MUELLER           2/14/2008
18995   3932 CAL RODGERS STREET   DAVID WEEKLEY HOMES         MUELLER           2/14/2008
18996   3917 CAL RODGERS STREET   DAVID WEEKLEY HOMES         MUELLER           2/21/2008
18997   2012 ZACH SCOTT STREET    DAVID WEEKLEY HOMES         MUELLER           2/22/2008
18998   2008 ZACH SCOTT STREET    DAVID WEEKLEY HOMES         MUELLER           2/22/2008
18999   2004 ZACH SCOTT STREET    DAVID WEEKLEY HOMES         MUELLER           2/22/2008
19000   2000 ZACH SCOTT STREET    DAVID WEEKLEY HOMES         MUELLER           2/22/2008
19001   3913 CAL RODGERS STREET   DAVID WEEKLEY HOMES         MUELLER           2/26/2008
19002   3921 CAL RODGERS STREET   DAVID WEEKLEY HOMES         MUELLER           2/26/2008
19003   3909 CAL RODGERS STREET   DAVID WEEKLEY HOMES         MUELLER           3/11/2008
19004   1945 ZACH SCOTT STREET    DAVID WEEKLEY HOMES         MUELLER           3/12/2008
19005   1941 ZACH SCOTT STREET    DAVID WEEKLEY HOMES         MUELLER           3/12/2008
19006   1937 ZACH SCOTT STREET    DAVID WEEKLEY HOMES         MUELLER           3/12/2008
19007   3901 CAL RODGERS STREET   DAVID WEEKLEY HOMES         MUELLER           3/18/2008
19008   3813 CAL RODGERS STREET   DAVID WEEKLEY HOMES         MUELLER           3/18/2008
19009   3809 CAL RODGERS STREET   DAVID WEEKLEY HOMES         MUELLER           3/27/2008
19010   1933 ZACH SCOTT STREET    DAVID WEEKLEY HOMES         MUELLER            4/1/2008
19011   2016 ZACH SCOTT STREET    DAVID WEEKLEY HOMES         MUELLER            4/1/2008
19012   2020 ZACH SCOTT STREET    DAVID WEEKLEY HOMES         MUELLER            4/1/2008
19013   2024 ZACH SCOTT STREET    DAVID WEEKLEY HOMES         MUELLER            4/1/2008
19014   2028 ZACH SCOTT STREET    DAVID WEEKLEY HOMES         MUELLER            4/1/2008
19015   1944 LITTLEFIELD STREET   DAVID WEEKLEY HOMES         MUELLER            4/1/2008
19016   1948 LITTLEFIELD STREET   DAVID WEEKLEY HOMES         MUELLER            4/1/2008
19017   3905 CAL RODGERS STREET   DAVID WEEKLEY HOMES         MUELLER            4/4/2008
19018   3916 CAL RODGERS STREET   DAVID WEEKLEY HOMES         MUELLER            4/4/2008
19019   2032 ZACH SCOTT STREET    DAVID WEEKLEY HOMES         MUELLER           4/10/2008
19020   2036 ZACH SCOTT STREET    DAVID WEEKLEY HOMES         MUELLER           4/10/2008
19021   2040 ZACH SCOTT STREET    DAVID WEEKLEY HOMES         MUELLER           4/10/2008
19022   2044 ZACH SCOTT STREET    DAVID WEEKLEY HOMES         MUELLER           4/10/2008
19023   1940 LITTLEFIELD STREET   DAVID WEEKLEY HOMES         MUELLER           4/11/2008
19024   2049 ZACH SCOTT STREET    DAVID WEEKLEY HOMES         MUELLER           4/15/2008
19025   2053 ZACH SCOTT STREET    DAVID WEEKLEY HOMES         MUELLER           4/15/2008
19026   2057 ZACH SCOTT STREET    DAVID WEEKLEY HOMES         MUELLER           4/15/2008
19027   2061 ZACH SCOTT STREET    DAVID WEEKLEY HOMES         MUELLER           4/15/2008
19028   1936 LITTLEFIELD STREET   DAVID WEEKLEY HOMES         MUELLER           4/16/2008


                                                                                            346
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 354 of 1053 PageID:
                                    17919

19029   1928 LITTLEFIELD STREET   DAVID WEEKLEY HOMES   MUELLER    4/21/2008
19030   1932 LITTLEFIELD STREET   DAVID WEEKLEY HOMES   MUELLER    4/22/2008
19031   1920 LITTLEFIELD STREET   DAVID WEEKLEY HOMES   MUELLER    4/23/2008
19032   1924 LITTLEFIELD STREET   DAVID WEEKLEY HOMES   MUELLER    4/23/2008
19033   1912 LITTLEFIELD STREET   DAVID WEEKLEY HOMES   MUELLER     5/2/2008
19034   2101 ZACH SCOTT STREET    DAVID WEEKLEY HOMES   MUELLER     5/6/2008
19035   2105 ZACH SCOTT STREET    DAVID WEEKLEY HOMES   MUELLER     5/6/2008
19036   2109 ZACH SCOTT STREET    DAVID WEEKLEY HOMES   MUELLER     5/6/2008
19037   2113 ZACH SCOTT STREET    DAVID WEEKLEY HOMES   MUELLER     5/6/2008
19038   1929 ZACH SCOTT STREET    DAVID WEEKLEY HOMES   MUELLER     5/9/2008
19039   1908 LITTLEFIELD STREET   DAVID WEEKLEY HOMES   MUELLER     5/9/2008
19040   1916 LITTLEFIELD STREET   DAVID WEEKLEY HOMES   MUELLER    5/19/2008
19041   4101 SCALES STREET        DAVID WEEKLEY HOMES   MUELLER    5/20/2008
19042   1904 LITTLEFIELD STREET   DAVID WEEKLEY HOMES   MUELLER    5/20/2008
19043   2064 ZACH SCOTT STREET    DAVID WEEKLEY HOMES   MUELLER    5/22/2008
19044   2060 ZACH SCOTT STREET    DAVID WEEKLEY HOMES   MUELLER    5/22/2008
19045   2056 ZACH SCOTT STREET    DAVID WEEKLEY HOMES   MUELLER    5/22/2008
19046   2052 ZACH SCOTT STREET    DAVID WEEKLEY HOMES   MUELLER    5/22/2008
19047   2048 ZACH SCOTT STREET    DAVID WEEKLEY HOMES   MUELLER    5/22/2008
19048   2121 ZACH SCOTT STREET    DAVID WEEKLEY HOMES   MUELLER    5/22/2008
19049   2117 ZACH SCOTT STREET    DAVID WEEKLEY HOMES   MUELLER    5/22/2008
19050   2125 ZACH SCOTT STREET    DAVID WEEKLEY HOMES   MUELLER    5/22/2008
19051   4109 SCALES STREET        DAVID WEEKLEY HOMES   MUELLER    5/23/2008
19052   4105 SCALES STREET        DAVID WEEKLEY HOMES   MUELLER    5/23/2008
19053   4113 SCALES STREET        DAVID WEEKLEY HOMES   MUELLER    5/28/2008
19054   2100 ZACH SCOTT STREET    DAVID WEEKLEY HOMES   MUELLER     6/5/2008
19055   2104 ZACH SCOTT STREET    DAVID WEEKLEY HOMES   MUELLER     6/5/2008
19056   2108 ZACH SCOTT STREET    DAVID WEEKLEY HOMES   MUELLER     6/5/2008
19057   2112 ZACH SCOTT STREET    DAVID WEEKLEY HOMES   MUELLER     6/5/2008
19058   2116 ZACH SCOTT STREET    DAVID WEEKLEY HOMES   MUELLER     6/5/2008
19059   4121 SCALES STREET        DAVID WEEKLEY HOMES   MUELLER     6/5/2008
19060   4117 SCALES STREET        DAVID WEEKLEY HOMES   MUELLER     6/6/2008
19061   2132 ZACH SCOTT STREET    DAVID WEEKLEY HOMES   MUELLER    6/17/2008
19062   2128 ZACH SCOTT STREET    DAVID WEEKLEY HOMES   MUELLER    6/17/2008
19063   2124 ZACH SCOTT STREET    DAVID WEEKLEY HOMES   MUELLER    6/17/2008
19064   2120 ZACH SCOTT STREET    DAVID WEEKLEY HOMES   MUELLER    6/17/2008
19065   4152 MATTIE STREET        DAVID WEEKLEY HOMES   MUELLER     7/3/2008
19066   4148 MATTIE STREET        DAVID WEEKLEY HOMES   MUELLER     7/3/2008
19067   4144 MATTIE STREET        DAVID WEEKLEY HOMES   MUELLER     7/3/2008
19068   4140 MATTIE STREET        DAVID WEEKLEY HOMES   MUELLER     7/3/2008
19069   4136 MATTIE STREET        DAVID WEEKLEY HOMES   MUELLER     7/3/2008
19070   4132 MATTIE STREET        DAVID WEEKLEY HOMES   MUELLER     7/3/2008
19071   4128 MATTIE STREET        DAVID WEEKLEY HOMES   MUELLER     7/3/2008
19072   4125 SCALES STREET        DAVID WEEKLEY HOMES   MUELLER     7/7/2008
19073   4129 SCALES STREET        DAVID WEEKLEY HOMES   MUELLER    7/16/2008
19074   3912 CAL RODGERS STREET   DAVID WEEKLEY HOMES   MUELLER    7/17/2008
19075   4124 MATTIE STREET        DAVID WEEKLEY HOMES   MUELLER    7/21/2008
19076   4120 MATTIE STREET        DAVID WEEKLEY HOMES   MUELLER    7/21/2008
19077   4116 MATTIE STREET        DAVID WEEKLEY HOMES   MUELLER    7/21/2008
19078   4112 MATTIE STREET        DAVID WEEKLEY HOMES   MUELLER    7/21/2008
19079   4108 MATTIE STREET        DAVID WEEKLEY HOMES   MUELLER    7/21/2008
19080   4104 MATTIE STREET        DAVID WEEKLEY HOMES   MUELLER    7/21/2008
19081   4100 MATTIE STREET        DAVID WEEKLEY HOMES   MUELLER    7/21/2008
19082   3908 CAL RODGERS STREET   DAVID WEEKLEY HOMES   MUELLER    7/22/2008
19083   3904 CAL RODGERS STREET   DAVID WEEKLEY HOMES   MUELLER    7/26/2008


                                                                               347
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 355 of 1053 PageID:
                                    17920

19084   3900 CAL RODGERS STREET     DAVID WEEKLEY HOMES       MUELLER    7/31/2008
19085   3808 CAL RODGERS STREET     DAVID WEEKLEY HOMES       MUELLER     8/2/2008
19086   3812 CAL RODGERS STREET     DAVID WEEKLEY HOMES       MUELLER     8/4/2008
19087   3812 MATTIE STREET          DAVID WEEKLEY HOMES       MUELLER    8/15/2008
19088   3817 MATTIE STREET          DAVID WEEKLEY HOMES       MUELLER    8/15/2008
19089   3825 MATTIE STREET          DAVID WEEKLEY HOMES       MUELLER    8/18/2008
19090   3816 MATTIE STREET          DAVID WEEKLEY HOMES       MUELLER    8/26/2008
19091   3913 MATTIE STREET          DAVID WEEKLEY HOMES       MUELLER    8/28/2008
19092   3821 MATTIE STREET          DAVID WEEKLEY HOMES       MUELLER     9/2/2008
19093   4311 BELLVUE AVENUE         DAVID WEEKLEY HOMES       AUSTIN      9/3/2008
19094   3909 MATTIE STREET          DAVID WEEKLEY HOMES       MUELLER     9/3/2008
19095   4133 SCALES STREET          DAVID WEEKLEY HOMES       MUELLER     9/3/2008
19096   3813 MATTIE STREET          DAVID WEEKLEY HOMES       MUELLER    9/10/2008
19097   2213 ZACH SCOTT STREET      DAVID WEEKLEY HOMES       MUELLER    9/10/2008
19098   2217 ZACH SCOTT STREET      DAVID WEEKLEY HOMES       MUELLER    9/10/2008
19099   2221 ZACH SCOTT STREET      DAVID WEEKLEY HOMES       MUELLER    9/10/2008
19100   2225 ZACH SCOTT STREET      DAVID WEEKLEY HOMES       MUELLER    9/10/2008
19101   2201 ZACH SCOTT STREET      DAVID WEEKLEY HOMES       MUELLER    9/22/2008
19102   2205 ZACH SCOTT STREET      DAVID WEEKLEY HOMES       MUELLER    9/22/2008
19103   2209 ZACH SCOTT STREET      DAVID WEEKLEY HOMES       MUELLER    9/22/2008
19104   4116 GOCHMAN STREET         DAVID WEEKLEY HOMES       MUELLER    9/29/2008
19105   4101 MATTIE STREET          DAVID WEEKLEY HOMES       MUELLER    10/2/2008
19106   4125 MATTIE STREET          DAVID WEEKLEY HOMES       MUELLER    10/2/2008
19107   4121 MATTIE STREET          DAVID WEEKLEY HOMES       MUELLER    10/2/2008
19108   4105 MATTIE STREET          DAVID WEEKLEY HOMES       MUELLER    10/2/2008
19109   4109 MATTIE STREET          DAVID WEEKLEY HOMES       MUELLER    10/2/2008
19110   3824 MATTIE STREET          DAVID WEEKLEY HOMES       MUELLER    10/2/2008
19111   4113 MATTIE STREET          DAVID WEEKLEY HOMES       MUELLER    10/3/2008
19112   4117 MATTIE STREET          DAVID WEEKLEY HOMES       MUELLER    10/3/2008
19113   4129 MATTIE STREET          DAVID WEEKLEY HOMES       MUELLER    10/8/2008
19114   4133 MATTIE STREET          DAVID WEEKLEY HOMES       MUELLER    10/8/2008
19115   4137 MATTIE STREET          DAVID WEEKLEY HOMES       MUELLER    10/8/2008
19116   4141 MATTIE STREET          DAVID WEEKLEY HOMES       MUELLER    10/8/2008
19117   4145 MATTIE STREET          DAVID WEEKLEY HOMES       MUELLER    10/8/2008
19118   4149 MATTIE STREET          DAVID WEEKLEY HOMES       MUELLER    10/8/2008
19119   4153 MATTIE STREET          DAVID WEEKLEY HOMES       MUELLER    10/8/2008
19120   2249 ZACH SCOTT STREET      DAVID WEEKLEY HOMES       MUELLER   10/27/2008
19121   2253 ZACH SCOTT STREET      DAVID WEEKLEY HOMES       MUELLER   10/27/2008
19122   2257 ZACH SCOTT STREET      DAVID WEEKLEY HOMES       MUELLER   10/27/2008
19123   2261 ZACH SCOTT STREET      DAVID WEEKLEY HOMES       MUELLER   10/27/2008
19124   4120 THREADGILL STREET      DAVID WEEKLEY HOMES       MUELLER    11/5/2008
19125   4132 GOCHMAN STREET         DAVID WEEKLEY HOMES       MUELLER   11/10/2008
19126   3905 MATTIE STREET          DAVID WEEKLEY HOMES       MUELLER   11/21/2008
19127   4133 GOCHMAN STREET         DAVID WEEKLEY HOMES       MUELLER    12/4/2008
19128   2133 MCCLOSKEY STREET       DAVID WEEKLEY HOMES       MUELLER    12/8/2008
19129   2200 ZACH SCOTT STREET      DAVID WEEKLEY HOMES       MUELLER   12/18/2008
19130   2204 ZACH SCOTT STREET      DAVID WEEKLEY HOMES       MUELLER   12/18/2008
19131   2212 ZACH SCOTT STREET      DAVID WEEKLEY HOMES       MUELLER   12/18/2008
19132   2208 ZACH SCOTT STREET      DAVID WEEKLEY HOMES       MUELLER   12/18/2008
19133   6017 PIRUN                  CHIP GRAVES COMPANY       AUSTIN     5/12/2008
19134   7300 UNIT A SUNSET HEIGHT   PACIFIC SUMMIT PARTNERS   AVIARA      1/7/2008
19135   7300 UNIT B SUNSET HEIGHT   PACIFIC SUMMIT PARTNERS   AVIARA      1/7/2008
19136   7300 UNIT C SUNSET HEIGHT   PACIFIC SUMMIT PARTNERS   AVIARA      1/7/2008
19137   7300 UNIT D SUNSET HEIGHT   PACIFIC SUMMIT PARTNERS   AVIARA      1/7/2008
19138   7305 RIMCREST COVE          PACIFIC SUMMIT PARTNERS   AVIARA     1/16/2008


                                                                                     348
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 356 of 1053 PageID:
                                    17921

19139   7301 RIMCREST COVE          PACIFIC SUMMIT PARTNERS     AVIARA            1/16/2008
19140   7308 UNIT A SUNSET HEIGHT   PACIFIC SUMMIT PARTNERS     AVIARA            1/29/2008
19141   7308 UNIT B SUNSET HEIGHT   PACIFIC SUMMIT PARTNERS     AVIARA            1/29/2008
19142   7308 UNIT C SUNSET HEIGHT   PACIFIC SUMMIT PARTNERS     AVIARA            1/29/2008
19143   7308 UNIT D SUNSET HEIGHT   PACIFIC SUMMIT PARTNERS     AVIARA            1/29/2008
19144   7313 RIMCREST COVE          PACIFIC SUMMIT PARTNERS     AVIARA            1/29/2008
19145   7309 RIMCREST COVE          PACIFIC SUMMIT PARTNERS     AVIARA            1/29/2008
19146   7317 RIMCREST COVE          PACIFIC SUMMIT PARTNERS     AVIARA            1/29/2008
19147   637 SPEEDHORSE              GSC HOMES, LLC              FRANKIE           4/14/2008
19148   4229 GOCHMAN STREET         MUSKIN COMPANY              MUELLER           7/22/2008
19149   4221 GOCHMAN STREET         MUSKIN COMPANY              MUELLER           7/22/2008
19150   4225 GOCHMAN STREET         MUSKIN COMPANY              MUELLER           7/24/2008
19151   4224 THREADGILL STREET      MUSKIN COMPANY              MUELLER           7/25/2008
19152   4228 THREADGILL STREET      MUSKIN COMPANY              MUELLER           7/26/2008
19153   4220 THREADGILL STREET      MUSKIN COMPANY              MUELLER           7/30/2008
19154   1825 CARLOTTA LANE          MUSKIN COMPANY              DOUG W            10/3/2008
19155   1420 MIRADOR                NEUFFER CONSTRUCTION, LLC   CRYSTAL FALLS     6/16/2008
19156   7301 CHIMNEY CORNERS        NEUFFER CONSTRUCTION, LLC   NORTHWEST HILLS   7/31/2008
19157   4699 S. HWY 281             NEUFFER CONSTRUCTION, LLC   LAMPASAS           9/9/2008
19158   3405 BLUMIE STREET          VALERIO CONCRETE, INC.      JOHN G            3/13/2008
19159   3403 BLUMIE STREET          VALERIO CONCRETE, INC.      JOHN G            3/13/2008
19160   1304 ALAMO STREET           AUSTIN NEWCASTLE HOMES,LP   HARVEY K          7/24/2008
19161   2208 B S.L. DAVIS AVE       COOL RIVER CUSTOM HOMES     AUSTIN            2/28/2008
19162   2208 A S.L. DAVIS AVE       COOL RIVER CUSTOM HOMES     AUSTIN            2/28/2008
19163   1212 WOODLAND AVE UNIT B    COOL RIVER CUSTOM HOMES     HARVEY K          4/25/2008
19164   1212 WOODLAND AVE UNIT A    COOL RIVER CUSTOM HOMES     HARVEY K          4/25/2008
19165   2101 E 20TH UNIT A          COOL RIVER CUSTOM HOMES     HARVEY K          5/12/2008
19166   2101 E 20TH UNIT B          COOL RIVER CUSTOM HOMES     HARVEY K          5/12/2008
19167   1803 A EAST 18TH STREET     COOL RIVER CUSTOM HOMES     AUSTIN            7/22/2008
19168   1803 B EAST 18TH STREET     COOL RIVER CUSTOM HOMES     AUSTIN            7/22/2008
19169   UNIT 71 1900 LITTLE ELM     PORTRAIT HOMES - TX. L.P.   CYPRESS CREEK      2/4/2008
19170   UNIT 73 1900 LITTLE ELM     PORTRAIT HOMES - TX. L.P.   CYPRESS CREEK      2/4/2008
19171   UNIT 72 1900 LITTLE ELM     PORTRAIT HOMES - TX. L.P.   CYPRESS CREEK      2/4/2008
19172   UNIT 74 1900 LITTLE ELM     PORTRAIT HOMES - TX. L.P.   CYPRESS CREEK      2/4/2008
19173   UNIT 78 1900 LITTLE ELM     PORTRAIT HOMES - TX. L.P.   CYPRESS CREEK     2/15/2008
19174   UNIT 79 1900 LITTLE ELM     PORTRAIT HOMES - TX. L.P.   CYPRESS CREEK     2/15/2008
19175   UNIT 80 1900 LITTLE ELM     PORTRAIT HOMES - TX. L.P.   CYPRESS CREEK     2/15/2008
19176   UNIT 81 1900 LITTLE ELM     PORTRAIT HOMES - TX. L.P.   CYPRESS CREEK     2/15/2008
19177   UNIT 82 1900 LITTLE ELM     PORTRAIT HOMES - TX. L.P.   CYPRESS CREEK     2/15/2008
19178   UNIT 83 1900 LITTLE ELM     PORTRAIT HOMES - TX. L.P.   CYPRESS CREEK     3/20/2008
19179   UNIT 84 1900 LITTLE ELM     PORTRAIT HOMES - TX. L.P.   CYPRESS CREEK     3/20/2008
19180   UNIT 85 1900 LITTLE ELM     PORTRAIT HOMES - TX. L.P.   CYPRESS CREEK     3/20/2008
19181   UNIT 86 1900 LITTLE ELM     PORTRAIT HOMES - TX. L.P.   CYPRESS CREEK     3/20/2008
19182   UNIT 91 1900 LITTLE ELM     PORTRAIT HOMES - TX. L.P.   CYPRESS CREEK      4/2/2008
19183   UNIT 92 1900 LITTLE ELM     PORTRAIT HOMES - TX. L.P.   CYPRESS CREEK      4/2/2008
19184   UNIT 93 1900 LITTLE ELM     PORTRAIT HOMES - TX. L.P.   CYPRESS CREEK      4/2/2008
19185   UNIT 94 1900 LITTLE ELM     PORTRAIT HOMES - TX. L.P.   CYPRESS CREEK      4/2/2008
19186   UNIT 95 1900 LITTLE ELM     PORTRAIT HOMES - TX. L.P.   CYPRESS CREEK      4/2/2008
19187   11237 LOST MAPLE TRAIL      PORTRAIT HOMES - TX. L.P.   RAVENSCROFT       4/28/2008
19188   11241 LOST MAPLES TRAIL     PORTRAIT HOMES - TX. L.P.   RAVENSCROFT       4/28/2008
19189   11245 LOST MAPLES TRAIL     PORTRAIT HOMES - TX. L.P.   RAVENSCROFT       4/28/2008
19190   11249 LOST MAPLES TRAIL     PORTRAIT HOMES - TX. L.P.   RAVENSCROFT       4/28/2008
19191   11129 LOST MAPLES TRAIL     PORTRAIT HOMES - TX. L.P.   RAVENSCROFT       4/28/2008
19192   11133 LOST MAPLES TRAIL     PORTRAIT HOMES - TX. L.P.   RAVENSCROFT       4/28/2008
19193   11137 LOST MAPLES TRAIL     PORTRAIT HOMES - TX. L.P.   RAVENSCROFT       4/28/2008


                                                                                              349
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 357 of 1053 PageID:
                                    17922

19194   11141 LOST MAPLES TRAIL     PORTRAIT HOMES - TX. L.P.   RAVENSCROFT     4/28/2008
19195   11201 LOST MAPLES TRAIL     PORTRAIT HOMES - TX. L.P.   RAVENSCROFT     4/30/2008
19196   11205 LOST MAPLES TRAIL     PORTRAIT HOMES - TX. L.P.   RAVENSCROFT     4/30/2008
19197   11209 LOST MAPLES TRAIL     PORTRAIT HOMES - TX. L.P.   RAVENSCROFT     4/30/2008
19198   11213 LOST MAPLES TRAIL     PORTRAIT HOMES - TX. L.P.   RAVENSCROFT     4/30/2008
19199   11136 LOST MAPLES TRAIL     PORTRAIT HOMES - TX. L.P.   RAVENSCROFT      5/9/2008
19200   11132 LOST MAPLES TRAIL     PORTRAIT HOMES - TX. L.P.   RAVENSCROFT      5/9/2008
19201   11128 LOST MAPLES TRAIL     PORTRAIT HOMES - TX. L.P.   RAVENSCROFT      5/9/2008
19202   11124 LOST MAPLES TRAIL     PORTRAIT HOMES - TX. L.P.   RAVENSCROFT     5/13/2008
19203   11120 LOST MAPLES TRAIL     PORTRAIT HOMES - TX. L.P.   RAVENSCROFT     5/13/2008
19204   11116 LOST MAPLES TRAIL     PORTRAIT HOMES - TX. L.P.   RAVENSCROFT     5/13/2008
19205   11437 LOST MAPLE (POOL H)   PORTRAIT HOMES - TX. L.P.   RAVENSCROFT     5/15/2008
19206   UNIT 96 1900 LITTLE ELM     PORTRAIT HOMES - TX. L.P.   CYPRESS CREEK   5/16/2008
19207   UNIT 97 1900 LITTLE ELM     PORTRAIT HOMES - TX. L.P.   CYPRESS CREEK   5/16/2008
19208   UNIT 98 1900 LITTLE ELM     PORTRAIT HOMES - TX. L.P.   CYPRESS CREEK   5/16/2008
19209   UNIT 87 1900 LITTLE ELM     PORTRAIT HOMES - TX. L.P.   CYPRESS CREEK   5/16/2008
19210   UNIT 88 1900 LITTLE ELM     PORTRAIT HOMES - TX. L.P.   CYPRESS CREEK   5/16/2008
19211   UNIT 89 1900 LITTLE ELM     PORTRAIT HOMES - TX. L.P.   CYPRESS CREEK   5/16/2008
19212   UNIT 90 1900 LITTLE ELM     PORTRAIT HOMES - TX. L.P.   CYPRESS CREEK   5/16/2008
19213   11108 LOST MAPLES TRAIL     PORTRAIT HOMES - TX. L.P.   RAVENSCROFT      6/6/2008
19214   11104 LOST MAPLES TARIL     PORTRAIT HOMES - TX. L.P.   RAVENSCROFT      6/6/2008
19215   11100 LOST MAPLES TRAIL     PORTRAIT HOMES - TX. L.P.   RAVENSCROFT      6/6/2008
19216   11113 LOST MAPLES TRAIL     PORTRAIT HOMES - TX. L.P.   RAVENSCROFT     6/20/2008
19217   11117 LOST MAPLES TRAIL     PORTRAIT HOMES - TX. L.P.   RAVENSCROFT     6/20/2008
19218   11121 LOST MAPLES TRAIL     PORTRAIT HOMES - TX. L.P.   RAVENSCROFT     6/20/2008
19219   11101 LOST MAPLES TRAIL     PORTRAIT HOMES - TX. L.P.   RAVENSCROFT     6/23/2008
19220   11105 LOST MAPLES TRAIL     PORTRAIT HOMES - TX. L.P.   RAVENSCROFT     6/23/2008
19221   11109 LOST MAPLES TRAIL     PORTRAIT HOMES - TX. L.P.   RAVENSCROFT     6/23/2008
19222   1721 MONAHANS LANE          PORTRAIT HOMES - TX. L.P.   RAVENSCROFT     7/25/2008
19223   1725 MONAHANS LANE          PORTRAIT HOMES - TX. L.P.   RAVENSCROFT     7/25/2008
19224   1729 MONAHANS LANE          PORTRAIT HOMES - TX. L.P.   RAVENSCROFT     7/25/2008
19225   1733 MONAHANS LANE          PORTRAIT HOMES - TX. L.P.   RAVENSCROFT     7/25/2008
19226   UNIT 102 1900 LITTLE ELM    PORTRAIT HOMES - TX. L.P.   CYPRESS CREEK    8/6/2008
19227   UNIT 103 1900 LITTLE ELM    PORTRAIT HOMES - TX. L.P.   CYPRESS CREEK    8/6/2008
19228   UNIT 104 1900 LITTLE ELM    PORTRAIT HOMES - TX. L.P.   CYPRESS CREEK    8/6/2008
19229   UNIT 105 1900 LITTLE ELM    PORTRAIT HOMES - TX. L.P.   CYPRESS CREEK    8/6/2008
19230   11213 BRIGHT LEAF TERRACE   PORTRAIT HOMES - TX. L.P.   RAVENSCROFT     8/13/2008
19231   11217 BRIGHT LEAF TERRACE   PORTRAIT HOMES - TX. L.P.   RAVENSCROFT     8/13/2008
19232   11221 BRIGHT LEAF TERRACE   PORTRAIT HOMES - TX. L.P.   RAVENSCROFT     8/13/2008
19233   11140 BRIGHT LEAF TERRACE   PORTRAIT HOMES - TX. L.P.   RAVENSCROFT     8/22/2008
19234   11136 BRIGHT LEAF TERRACE   PORTRAIT HOMES - TX. L.P.   RAVENSCROFT     8/22/2008
19235   11132 BRIGHT LEAF TERRACE   PORTRAIT HOMES - TX. L.P.   RAVENSCROFT     8/22/2008
19236   11128 BRIGHT LEAF TERRACE   PORTRAIT HOMES - TX. L.P.   RAVENSCROFT     8/22/2008
19237   8604 KEYNES LANE            KB HOME                     MCKINNEY PARK    1/4/2008
19238   6500 ALUM ROCK COVE         KB HOME                     MCKINNEY PARK    1/4/2008
19239   10212 ENGLISH OAK DRIVE     KB HOME                     OAK AT TWIN C   1/18/2008
19240   8724 IPSWICH BAY DRIVE      KB HOME                     MCKINNEY PARK    2/5/2008
19241   8605 IPSWICH BAY DRIVE      KB HOME                     MCKINNEY PARK    2/6/2008
19242   6713 DERBY DOWNS DRIVE      KB HOME                     MCKINNEY PARK    2/6/2008
19243   620 SPRINGBROOK TRL- POOL   KB HOME                     SPRING TRAILS    2/6/2008
19244   6724 CORNISH HEN LANE       KB HOME                     MCKINNEY PARK   2/15/2008
19245   8600 STURMER STREET         KB HOME                     MCKINNEY PARK   2/15/2008
19246   10236 ENGLISH OAK DRIVE     KB HOME                     OAK AT TWIN C   2/15/2008
19247   513 WILLOW WALK DRIVE       KB HOME                     SPRING TRAILS   2/22/2008
19248   8813 WILEY WAY              KB HOME                     MCKINNEY PARK   2/25/2008


                                                                                            350
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 358 of 1053 PageID:
                                    17923

19249   6409 BAYTHORN DRIVE         KB HOME      MCKINNEY PARK     2/25/2008
19250   10301 GRIZZLY OAK DRIVE     KB HOME      OAK AT TWIN C     2/27/2008
19251   400 WILLOW WALK DRIVE       KB HOME      SPRING TRAILS     2/27/2008
19252   4607 NUCKOLS CROSSING       KB HOME      LOS ARBOLES       2/28/2008
19253   504 WILLOW WALK DRIVE       KB HOME      SPRING TRAILS     2/28/2008
19254   4703 NUCKOLS CROSSING       KB HOME      LOS ARBOLES        3/5/2008
19255   8720 IPSWICH BAY DRIVE      KB HOME      MCKINNEY PARK      3/7/2008
19256   5111 NORTH HEARSEY DRIVE    KB HOME      LOS ARBOLES        3/8/2008
19257   712 WILLOW WALK DRIVE       KB HOME      SPRING TRAILS     3/11/2008
19258   6900 DERBY DOWNS DRIVE      KB HOME      MCKINNEY PARK     3/14/2008
19259   7400 DERBY DOWNS DRIVE      KB HOME      MCKINNEY PARK     3/27/2008
19260   7412 DERBY DOWNS DRIVE      KB HOME      MCKINNEY PARK     3/27/2008
19261   7413 DERBY DOWNS DRIVE      KB HOME      MCKINNEY PARK     3/27/2008
19262   5211 NORTH HEARSEY DRIVE    KB HOME      LOS ARBOLES       3/27/2008
19263   8912 CORNISH HEN COVE       KB HOME      MCKINNEY PARK     3/28/2008
19264   8708 IPSWICH BAY DRIVE      KB HOME      MCKINNEY PARK     3/28/2008
19265   305 KISSING OAK DRIVE       KB HOME      OAK AT TWIN C     3/31/2008
19266   10317 ENGLISH OAK DRIVE     KB HOME      OAK AT TWIN C     3/31/2008
19267   5203 VIEWPOINT DRIVE        KB HOME      LOS ARBOLES       3/31/2008
19268   10109 AUCTION OAK DRIVE     KB HOME      OAK AT TWIN C     3/31/2008
19269   19320 PENCIL CACTUS DRIVE   KB HOME      SPRING TRAILS      4/2/2008
19270   GARAGE 19320 PENCIL CACTS   KB HOME      SPRING TRAILS      4/2/2008
19271   18625 PENCIL CACTUS DRIVE   KB HOME      SPRING TRAILS      4/2/2008
19272   400 SPRINGBROOK ROAD        KB HOME      SPRING TRAILS      4/2/2008
19273   9401 EDMUNDSBURY DRIVE      KB HOME      MCKINNEY PARK      4/7/2008
19274   9405 EDMUNDSBURY DRIVE      KB HOME      MCKINNEY PARK      4/8/2008
19275   8613 KEYNES LANE            KB HOME      MCKINNEY PARK     4/10/2008
19276   8721 STURMER STREET         KB HOME      MCKINNEY PARK     4/10/2008
19277   404 CHINESE ELM COURT       KB HOME      OAK AT TWIN C     4/11/2008
19278   7324 DERBY DOWNS DRIVE      KB HOME      MCKINNEY PARK     4/15/2008
19279   4500 LYRA CIRCLE            KB HOME      LOS ARBOLES       4/15/2008
19280   8800 IPSWICH BAY DRIVE      KB HOME      MCKINNEY PARK     4/15/2008
19281   5105 NORTH HEARSEY DRIVE    KB HOME      LOS ARBOLES       4/15/2008
19282   7421 DERBY DOWNS DRIVE      KB HOME      MCKINNEY PARK     4/15/2008
19283   500 SPRINGBROOK ROAD        KB HOME      SPRING TRAILS     4/16/2008
19284   9101 IPSWICH BAY DRIVE      KB HOME      MCKINNEY PARK     4/23/2008
19285   8609 KEYNES LANE            KB HOME      MCKINNEY PARK     4/24/2008
19286   19232 PENCIL CACTUS DRIVE   KB HOME      SPRING TRAILS     4/24/2008
19287   6401 BAYTHORNE DRIVE        KB HOME      MCKINNEY PARK     4/30/2008
19288   10201 SALEM WAY             KB HOME      OAK AT TWIN C     4/30/2008
19289   6904 DERBY DOWNS DRIVE      KB HOME      MCKINNEY PARK      5/1/2008
19290   18717 PENCIL CACTUS DRIVE   KB HOME      SPRING TRAILS      5/2/2008
19291   19332 PENCIL CACTUS DRIVE   KB HOME      SPRING TRAILS      5/2/2008
19292   18720 PENCIL CACTUS DRIVE   KB HOME      SPRING TRAILS      5/2/2008
19293   212 KISSING OAK DRIVE       KB HOME      OAK AT TWIN C      5/5/2008
19294   4603 NUCKOLS CROSSING RD    KB HOME      LOS ARBOLES        5/6/2008
19295   8901 CORNISH HEN COVE       KB HOME      MCKINNEY PARK      5/6/2008
19296   8816 WILEY WAY              KB HOME      MCKINNEY PARK      5/6/2008
19297   5703 CLEMENTINE LANE        KB HOME      LOS ARBOLES        5/6/2008
19298   332 ANGEL OAK STREET        KB HOME      OAK AT TWIN C      5/7/2008
19299   10105 AUCTION OAK DRIVE     KB HOME      OAK AT TWIN C      5/7/2008
19300   10209 SALEM OAK COVE        KB HOME      OAK AT TWIN C      5/7/2008
19301   6708 CORNISH HEN LANE       KB HOME      MCKINNEY PARK      5/8/2008
19302   8600 IPSWICH BAY DRIVE      KB HOME      MCKINNEY PARK      5/9/2008
19303   5504 BEVIN COURT            KB HOME      LOS ARBOLES       5/12/2008


                                                                               351
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 359 of 1053 PageID:
                                    17924

19304   10205 SALEM OAK COVE        KB HOME      OAK AT TWIN C     5/12/2008
19305   6801 DERBY DOWNS DRIVE      KB HOME      MCKINNEY PARK     5/12/2008
19306   5912 CLEMENTINE LANE        KB HOME      LOS ARBOLES       5/12/2008
19307   8725 STURMER STREET         KB HOME      MCKINNEY PARK     5/12/2008
19308   7409 DERBY DOWNS DRIVE      KB HOME      MCKINNEY PARK     5/12/2008
19309   10200 SALEM OAK COVE        KB HOME      OAK AT TWIN C     5/21/2008
19310   509 WILLOW WALK DRIVE       KB HOME      SPRING TRAILS     5/27/2008
19311   508 WILLOW WALK DRIVE       KB HOME      SPRING TRAILS     5/28/2008
19312   324 SPRINGBROOK ROAD        KB HOME      SPRING TRAILS      6/3/2008
19313   19329 PENCIL CACTUS DRIVE   KB HOME      SPRING TRAILS      6/3/2008
19314   412 SPRINGBROOK ROAD        KB HOME      SPRING TRAILS      6/3/2008
19315   404 WILLOW WALK DRIVE       KB HOME      SPRING TRAILS      6/3/2008
19316   305 HOGG PECAN PASS         KB HOME      OAK AT TWIN C      6/4/2008
19317   7309 DERBY DOWNS DRIVE      KB HOME      MCKINNEY PARK      6/5/2008
19318   8704 IPSWICH BAY DRIVE      KB HOME      MCKINNEY PARK      6/5/2008
19319   6204 BUMPSTEAD DRIVE        KB HOME      MCKINNEY PARK      6/5/2008
19320   7305 DERBY DOWNS DRIVE      KB HOME      MCKINNEY PARK      6/5/2008
19321   8804 WILEY WAY              KB HOME      MCKINNEY PARK      6/5/2008
19322   19333 PENCIL CATUS DRIVE    KB HOME      SPRING TRAILS     6/10/2008
19323   10213 SALEM OAK COVE        KB HOME      OAK AT TWIN C     6/11/2008
19324   517 WILLOW WALK DRIVE       KB HOME      SPRING TRAILS     6/12/2008
19325   19228 PENCIL CACTUS DRIVE   KB HOME      SPRING TRAILS     6/12/2008
19326   10208 SALEM OAK COVE        KB HOME      OAK AT TWIN C     6/17/2008
19327   208 KISSING OAK DRIVE       KB HOME      OAK AT TWIN C     6/19/2008
19328   4603 CYPRESS BEND           KB HOME      LOS ARBOLES       6/25/2008
19329   7321 DERBY DOWNS DRIVE      KB HOME      MCKINNEY PARK     6/25/2008
19330   19325 PENCIL CACTUS DR      KB HOME      SPRING TRAILS     6/25/2008
19331   301 KISSING OAK DRIVE       KB HOME      OAK AT TWIN C     6/25/2008
19332   6913 DERBY DOWN DRIVE       KB HOME      MCKINNEY PARK     6/26/2008
19333   9421 EDMUNDSBURY DRIVE      KB HOME      MCKINNEY PARK     6/27/2008
19334   18700 PENCIL CACTUS DRIVE   KB HOME      SPRING TRAILS     6/30/2008
19335   8724 STURMER STREET         KB HOME      MCKINNEY PARK     6/30/2008
19336   6325 KEDINGTON STREET       KB HOME      MCKINNEY PARK     6/30/2008
19337   8612 IPSWICH BAY DRIVE      KB HOME      MCKINNEY PARK     6/30/2008
19338   9424 EDMUNDSBURY DRIVE      KB HOME      MCKINNEY PARK      7/2/2008
19339   7316 DERBY DOWNS DRIVE      KB HOME      MCKINNEY PARK      7/2/2008
19340   7212 DERBY DOWNS DRIVE      KB HOME      MCKINNEY PARK      7/2/2008
19341   7224 DERBY DOWNS DRIVE      KB HOME      MCKINNEY PARK      7/2/2008
19342   200 KISSING OAK DRIVE       KB HOME      OAK AT TWIN C      7/9/2008
19343   19324 PENCIL CACTUS DRIVE   KB HOME      SPRING TRAILS     7/11/2008
19344   7317 DERBY DOWN DRIVE       KB HOME      MCKINNEY PARK     7/14/2008
19345   19224 PENCIL CACTUS DRIVE   KB HOME      SPRING TRAILS     7/14/2008
19346   600 AUTUMN SAGE WAY         KB HOME      SPRING TRAILS     7/14/2008
19347   19212 PENCIL CACTUS DRIVE   KB HOME      SPRING TRAILS     7/15/2008
19348   221 HOGG PECAN PASS         KB HOME      OAK AT TWIN C     7/15/2008
19349   8900 CORNISH HEN COVE       KB HOME      MCKINNEY PARK     7/16/2008
19350   7300 DERBY DOWNS DRIVE      KB HOME      MCKINNEY PARK     7/16/2008
19351   213 HOGG PECAN PASS         KB HOME      OAK AT TWIN C     7/21/2008
19352   7401 DERBY DOWNS DRIVE      KB HOME      MCKINNEY PARK     7/23/2008
19353   19220 PENCIL CACTUS DRIVE   KB HOME      SPRING TRAILS     7/30/2008
19354   6313 BAYTHORNE DRIVE        KB HOME      MCKINNEY PARK      8/2/2008
19355   19313 PENCIL CACTUS DRIVE   KB HOME      SPRING TRAILS      8/8/2008
19356   408 SPRINGBROOK ROAD        KB HOME      SPRING TRAILS      8/8/2008
19357   10217 GRIZZLY OAK DRIVE     KB HOME      OAK AT TWIN C     8/15/2008
19358   9417 EDMUNDSBURY DRIVE      KB HOME      MCKINNEY PARK     8/15/2008


                                                                               352
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 360 of 1053 PageID:
                                    17925

19359   10324 GRIZZLY OAK DRIVE     KB HOME                     OAK AT TWIN C     8/20/2008
19360   7417 DERBY DOWNS DRIVE      KB HOME                     MCKINNEY PARK     8/21/2008
19361   7313 DERBY DOWNS DRIVE      KB HOME                     MCKINNEY PARK     8/25/2008
19362   8808 IPSWICH BAY DRIVE      KB HOME                     MCKINNEY PARK     8/25/2008
19363   7408 DERBY DOWNS DRIVE      KB HOME                     MCKINNEY PARK     8/25/2008
19364   8901 WINTER HAVEN ROAD      KB HOME                     MCKINNEY PARK     8/25/2008
19365   19305 PENCIL CACTUS DRIVE   KB HOME                     SPRING TRAILS     8/26/2008
19366   321 SPRINGBROOK ROAD        KB HOME                     SPRING TRAILS     8/28/2008
19367   10305 ENGLISH OAK DRIVE     KB HOME                     OAK AT TWIN C      9/2/2008
19368   8705 KEYNES LANE            KB HOME                     MCKINNEY PARK      9/2/2008
19369   8608 IPSWICH BAY DRIVE      KB HOME                     MCKINNEY PARK      9/2/2008
19370   7228 DERBY DOWNS DRIVE      KB HOME                     MCKINNEY PARK      9/5/2008
19371   19208 PENCIL CACTUS DRIVE   KB HOME                     SPRING TRAILS     9/16/2008
19372   601 LONESOME LILLY WAY      KB HOME                     SPRING TRAILS     9/17/2008
19373   19217 PENCIL CACTUS DRIVE   KB HOME                     SPRING TRAILS     9/17/2008
19374   6317 BAYTHORNE DRIVE        KB HOME                     MCKINNEY PARK     9/17/2008
19375   19233 PENCIL CACTUS DRIVE   KB HOME                     SPRING TRAILS     9/18/2008
19376   10113 AUCTION OAK DRIVE     KB HOME                     OAK AT TWIN C     9/26/2008
19377   6909 DERBY DOWNS DRIVE      KB HOME                     MCKINNEY PARK     10/1/2008
19378   613 SPRINGBROOK ROAD        KB HOME                     SPRING TRAILS    10/24/2008
19379   7004 DERBY DOWNS DRIVE      KB HOME                     MCKINNEY PARK    10/27/2008
19380   301 HOGG PECAN PASS         KB HOME                     OAK AT TWIN C    10/29/2008
19381   7008 DERBY DOWNS DRIVE      KB HOME                     MCKINNEY PARK     11/5/2008
19382   6325 BAYTHORNE DRIVE        KB HOME                     MCKINNEY PARK    11/19/2008
19383   6424 KEDINGTON STREET       KB HOME                     MCKINNEY PARK    11/20/2008
19384   216 KISSING OAK DRIVE       KB HOME                     OAK AT TWIN C     12/2/2008
19385   6808 DERBY DOWNS DRIVE      KB HOME                     MCKINNEY PARK     12/8/2008
19386   9413 EDMUNDSBURY DRIVE      KB HOME                     MCKINNEY PARK    12/11/2008
19387   7325 DERBY DOWNS DRIVE      KB HOME                     MCKINNEY PARK    12/11/2008
19388   7301 DERBY DOWNS DRIVE      KB HOME                     MCKINNEY PARK    12/15/2008
19389   8616 IPSWICH BAY DRIVE      KB HOME                     MCKINNEY PARK    12/17/2008
19390   7404 DERBY DOWNS DRIVE      KB HOME                     MCKINNEY PARK    12/22/2008
19391   3215 BRASS BUTTONS TRAIL    DAVID KONRAD HOMES          APACHE SHORES      1/2/2008
19392   3314 THOMAS KINCHEON ST     DANIEL RANGEL               SOUTH AUSTIN      4/17/2008
19393   7109 VIA CORRETO DRIVE      RICHARD BRIGHT CUSTOM HMS   DOUG W             6/2/2008
19394   8110 TWO COVES DRIVE        RICHARD BRIGHT CUSTOM HMS   DOUG W           10/13/2008
19395   1228 BLUFF WOODS DRIVE      RICHARD BRIGHT CUSTOM HMS   RIM ROCK         10/22/2008
19396   3805 SUGARLOAF DRIVE        KEVIN STARK                 FALCONHEAD        7/11/2008
19397   6927 COVERED BRIDGE DR.     TRINITY LAND & HOMES        COVERED BRIDGE    3/19/2008
19398   4414 SHOALWOOD AVENUE       TRINITY LAND & HOMES        DOUG W             7/8/2008
19399   1908 GARDEN STREET          MISCELLANEOUS ACCOUNTS                        3/14/2008
19400   1903 W. 32ND ST             MISCELLANEOUS ACCOUNTS      AUSTIN             6/5/2008
19401   4213 AVE D                  MISCELLANEOUS ACCOUNTS                        6/25/2008
19402   9307 GLENLAKE DRIVE         MISCELLANEOUS ACCOUNTS                        7/28/2008
19403   7801 WATSON STREET(REMOD)   MISCELLANEOUS ACCOUNTS                        10/1/2008
19404   3801 AVENUE G               MISCELLANEOUS ACCOUNTS      AUSTIN            10/2/2008
19405   506 CHURCH STREET           MISCELLANEOUS ACCOUNTS      HUTTO            10/22/2008
19406   3423 COWDEN DRIVE           MISCELLANEOUS ACCOUNTS      STEINER RANCH    10/23/2008
19407   1312 MISSOURI AVE           MISCELLANEOUS ACCOUNTS      KILLEEN           11/4/2008
19408   9802 VIKKI TERRACE (REMOD   MISCELLANEOUS ACCOUNTS      TRAVIS COUNTY     12/1/2008
19409   1505 EAST 14TH              PLUMB & SQUARE BLDG.SVC.                       7/8/2008
19410   903 WEST 18TH STREET        HEARTLAND CUSTOM HOMES &    AUSTIN            11/4/2008
19411   2525 RAVENWOOD DRIVE        WILSHIRE - RBC              SONOMA           10/22/2008
19412   805 RUSK ROAD               WILSHIRE - RBC              SONOMA           10/22/2008
19413   3213 APPENNINI WAY          WILSHIRE - RBC              BELLA VISTA      10/27/2008


                                                                                              353
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 361 of 1053 PageID:
                                    17926

19414   6701 JESTER BLVD.           WILSHIRE - RBC          JESTER ESTATES    11/10/2008
19415   3416 PINE NEEDLE CIRCLE     NEWMARK HOMES (TOUSA)   MAYFIELD RANCH      1/3/2008
19416   2105 CALLINGWOOD DRIVE      NEWMARK HOMES (TOUSA)   PIONEER CROSS       1/3/2008
19417   319 SHEA DRIVE              NEWMARK HOMES (TOUSA)   BUTTERCUP CREEK     1/3/2008
19418   1708 ELKINS LANE            NEWMARK HOMES (TOUSA)   BUTTERCUP CREEK     1/4/2008
19419   2013 AMUR DRIVE             NEWMARK HOMES (TOUSA)   INDEPENDENCE PK     1/7/2008
19420   116 ROSE MALLOW WAY         NEWMARK HOMES (TOUSA)   DOUBLE CREEK        1/7/2008
19421   2100 NOBLEMAN DRIVE         NEWMARK HOMES (TOUSA)   PIONEER CROSS       1/7/2008
19422   300 TORRINGTON DRIVE        NEWMARK HOMES (TOUSA)   BELTERA            1/16/2008
19423   12128 TIMBER HEIGHTS DR.    NEWMARK HOMES (TOUSA)   PIONEER CROSS      1/16/2008
19424   4021 WILDERNESS PATH        NEWMARK HOMES (TOUSA)   RANCH AT BRUS      1/17/2008
19425   1710 ELKINS LANE            NEWMARK HOMES (TOUSA)   BUTTERCUP CREEK    1/24/2008
19426   11028 DESERT WILLOW LOOP    NEWMARK HOMES (TOUSA)   DOUBLE CREEK       1/24/2008
19427   104 ARROWHEAD TRAIL         NEWMARK HOMES (TOUSA)   RANCH AT BRUS      1/24/2008
19428   1612 ELKINS LANE            NEWMARK HOMES (TOUSA)   BUTTERCUP CREEK    1/28/2008
19429   3501 CHALKSTONE LANE        NEWMARK HOMES (TOUSA)   MAYFIELD RANCH     1/29/2008
19430   108 ARROWHEAD TRAIL         NEWMARK HOMES (TOUSA)   RANCH AT BRUS      1/29/2008
19431   7805 JOURNEYVILLE DRIVE     NEWMARK HOMES (TOUSA)   LANTANA            1/31/2008
19432   340 GRAFTON LANE            NEWMARK HOMES (TOUSA)   BELTERA             2/7/2008
19433   202 BROKEN ARROW DRIVE      NEWMARK HOMES (TOUSA)   RANCH AT BRUS      2/11/2008
19434   203 BROKEN ARROW DRIVE      NEWMARK HOMES (TOUSA)   RANCH AT BRUS      2/12/2008
19435   2716 BOND DRIVE             NEWMARK HOMES (TOUSA)   EDGEWICK           2/13/2008
19436   2724 BOND DRIVE             NEWMARK HOMES (TOUSA)   EDGEWICK           2/13/2008
19437   2808 BOND DRIVE             NEWMARK HOMES (TOUSA)   EDGEWICK           2/13/2008
19438   2804 BOND DRIVE             NEWMARK HOMES (TOUSA)   EDGEWICK           2/13/2008
19439   2116 CALLINGWOOD DRIVE      NEWMARK HOMES (TOUSA)   PIONEER CROSS      2/14/2008
19440   7400 ESPINA DRIVE           NEWMARK HOMES (TOUSA)   MERIDIAN           2/18/2008
19441   2720 BOND DRIVE             NEWMARK HOMES (TOUSA)   EDGEWICK           2/20/2008
19442   10720 SORGHUM HILL COVE     NEWMARK HOMES (TOUSA)   PIONEER CROSS      2/26/2008
19443   3817 AVERY WOOD LANE        NEWMARK HOMES (TOUSA)   RANCH AT BRUS      2/28/2008
19444   2117 CALLINGWOOD DRIVE      NEWMARK HOMES (TOUSA)   PIONEER CROSS      2/29/2008
19445   2224 INDEPENDENCE DRIVE     NEWMARK HOMES (TOUSA)   INDEPENDENCE PK     3/4/2008
19446   204 SADDLE RIDGE DRIVE      NEWMARK HOMES (TOUSA)   RANCH AT BRUS       3/4/2008
19447   206 SADDLE RIDGE DRIVE      NEWMARK HOMES (TOUSA)   RANCH AT BRUS       3/4/2008
19448   421 TORRINGTON DRIVE        NEWMARK HOMES (TOUSA)   BELTERA             3/6/2008
19449   280 GRAFTON LANE            NEWMARK HOMES (TOUSA)   BELTERA             3/6/2008
19450   7604 ESPINA DRIVE           NEWMARK HOMES (TOUSA)   MERIDIAN            3/7/2008
19451   7404 ESPINA DRIVE           NEWMARK HOMES (TOUSA)   MERIDIAN            3/7/2008
19452   3520 CHALKSTONE LANE        NEWMARK HOMES (TOUSA)   MAYFIELD RANCH     3/11/2008
19453   2005 SHEA COVE              NEWMARK HOMES (TOUSA)   BUTTERCUP CREEK    3/11/2008
19454   204 CULPEPPER LANE          NEWMARK HOMES (TOUSA)   BUTTERCUP CREEK    3/11/2008
19455   11616 CHERISSE DRIVE        NEWMARK HOMES (TOUSA)   MERIDIAN           3/11/2008
19456   7716 JOURNEYVILLE DRIVE     NEWMARK HOMES (TOUSA)   LANTANA            3/11/2008
19457   6008 KELSING COVE           NEWMARK HOMES (TOUSA)   LANTANA            3/13/2008
19458   3578 DOLOMITE TRAIL         NEWMARK HOMES (TOUSA)   MAYFIELD RANCH     3/19/2008
19459   117 N. SADDLE RIDGE DRIVE   NEWMARK HOMES (TOUSA)   RANCH AT BRUS      3/19/2008
19460   118 N. SADDLE RIDGE DR.     NEWMARK HOMES (TOUSA)   RANCH AT BRUS      3/19/2008
19461   7601 ESPINA DRIVE           NEWMARK HOMES (TOUSA)   MERIDIAN           3/25/2008
19462   2200 AMUR DRIVE             NEWMARK HOMES (TOUSA)   INDEPENDENCE PK    3/27/2008
19463   11612 CHERISSE DRIVE        NEWMARK HOMES (TOUSA)   MERIDIAN           3/27/2008
19464   7533 WISTERIA VALLEY DR.    NEWMARK HOMES (TOUSA)   MERIDIAN           3/27/2008
19465   200 BROKEN ARROW DRIVE      NEWMARK HOMES (TOUSA)   RANCH AT BRUS      3/27/2008
19466   6008 STONE PASS             NEWMARK HOMES (TOUSA)   INDEPENDENCE PK    3/28/2008
19467   6016 STONE PASS             NEWMARK HOMES (TOUSA)   INDEPENDENCE PK    3/28/2008
19468   2232 INDEPENDENCE DRIVE     NEWMARK HOMES (TOUSA)   INDEPENDENCE PK    3/28/2008


                                                                                           354
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 362 of 1053 PageID:
                                    17927

19469   10713 DESERT WILLOW LOOP    NEWMARK HOMES (TOUSA)   DOUBLE CREEK      3/31/2008
19470   11132 DESERT WILLOW LOOP    NEWMARK HOMES (TOUSA)   DOUBLE CREEK      3/31/2008
19471   208 DESERT PRIMROSE DR.     NEWMARK HOMES (TOUSA)   DOUBLE CREEK      3/31/2008
19472   3819 REMINGTON ROAD         NEWMARK HOMES (TOUSA)   RANCH AT BRUS      4/3/2008
19473   107 N. SADDLE RIDGE         NEWMARK HOMES (TOUSA)   RANCH AT BRUS      4/3/2008
19474   431 TORRINGTON DRIVE        NEWMARK HOMES (TOUSA)   BELTERA            4/4/2008
19475   6004 STONE PASS             NEWMARK HOMES (TOUSA)   INDEPENDENCE PK    4/4/2008
19476   11037 DESERT WILLOW LOOP    NEWMARK HOMES (TOUSA)   DOUBLE CREEK       4/7/2008
19477   1809 ZACH RUSSELL DRIVE     NEWMARK HOMES (TOUSA)   BUTTERCUP CREEK    4/8/2008
19478   3934 BOWSTRING BEND         NEWMARK HOMES (TOUSA)   RANCH AT BRUS      4/8/2008
19479   3936 BOWSTRING BEND         NEWMARK HOMES (TOUSA)   RANCH AT BRUS      4/8/2008
19480   3932 BOWSTRING BEND         NEWMARK HOMES (TOUSA)   RANCH AT BRUS      4/8/2008
19481   2208 AMUR DRIVE             NEWMARK HOMES (TOUSA)   INDEPENDENCE PK    4/8/2008
19482   2217 AMUR DRIVE             NEWMARK HOMES (TOUSA)   INDEPENDENCE PK    4/9/2008
19483   2201 AMUR DRIVE             NEWMARK HOMES (TOUSA)   INDEPENDENCE PK    4/9/2008
19484   2204 AMUR DRIVE             NEWMARK HOMES (TOUSA)   INDEPENDENCE PK    4/9/2008
19485   2213 AMUR DRIVE             NEWMARK HOMES (TOUSA)   INDEPENDENCE PK    4/9/2008
19486   3324 PINE NEEDLE CIRCLE     NEWMARK HOMES (TOUSA)   MAYFIELD RANCH    4/10/2008
19487   3301 PINE NEEDLE CIRCLE     NEWMARK HOMES (TOUSA)   MAYFIELD RANCH    4/10/2008
19488   3574 DOLOMITE TRAIL         NEWMARK HOMES (TOUSA)   MAYFIELD RANCH    4/10/2008
19489   7305 JABORANDI DRIVE        NEWMARK HOMES (TOUSA)   MERIDIAN          4/10/2008
19490   8021 ALOPHIA DRIVE          NEWMARK HOMES (TOUSA)   MERIDIAN          4/10/2008
19491   7613 ESPINA DRIVE           NEWMARK HOMES (TOUSA)   MERIDIAN          4/11/2008
19492   12608 TIMBER HEIGHTS        NEWMARK HOMES (TOUSA)   PIONEER CROSS     4/11/2008
19493   7421 WISTERIA VALLEY        NEWMARK HOMES (TOUSA)   MERIDIAN          4/11/2008
19494   1701 ELKINS LANE            NEWMARK HOMES (TOUSA)   BUTTERCUP CREEK   4/14/2008
19495   11017 DESERT WILLOW LOOP    NEWMARK HOMES (TOUSA)   DOUBLE CREEK      4/14/2008
19496   6000 STONE PASS             NEWMARK HOMES (TOUSA)   INDEPENDENCE PK   4/15/2008
19497   2205 AMUR DRIVE             NEWMARK HOMES (TOUSA)   INDEPENDENCE PK   4/15/2008
19498   2133 NOBLEMAN DRIVE         NEWMARK HOMES (TOUSA)   PIONEER CROSS     4/15/2008
19499   2129 NOBLEMAN DRIVE         NEWMARK HOMES (TOUSA)   PIONEER CROSS     4/15/2008
19500   7800 JOURNEYVILLE DRIVE     NEWMARK HOMES (TOUSA)   LANTANA           4/16/2008
19501   3900 REMINGTON ROAD         NEWMARK HOMES (TOUSA)   RANCH AT BRUS     4/17/2008
19502   330 TORRINGTON DRIVE        NEWMARK HOMES (TOUSA)   BELTERA           4/17/2008
19503   520 ASPEN DRIVE             NEWMARK HOMES (TOUSA)   BELTERA           4/17/2008
19504   2125 NOBLEMAN DRIVE         NEWMARK HOMES (TOUSA)   PIONEER CROSS     4/18/2008
19505   2216 AMUR DRIVE             NEWMARK HOMES (TOUSA)   INDEPENDENCE PK   4/21/2008
19506   2212 BUFFALO TUNDRA DRIVE   NEWMARK HOMES (TOUSA)   PIONEER CROSS     4/23/2008
19507   2313 INDEPENDENCE DRIVE     NEWMARK HOMES (TOUSA)   INDEPENDENCE PK   4/23/2008
19508   2317 INDEPENDENCE DRIVE     NEWMARK HOMES (TOUSA)   INDEPENDENCE PK   4/24/2008
19509   2005 NELSON RANCH LOOP      NEWMARK HOMES (TOUSA)   BUTTERCUP CREEK   4/24/2008
19510   7309 JABORANDI DRIVE        NEWMARK HOMES (TOUSA)   MERIDIAN          4/25/2008
19511   8009 ALOPHIA DRIVE          NEWMARK HOMES (TOUSA)   MERIDIAN          4/29/2008
19512   11412 CHERISSE DRIVE        NEWMARK HOMES (TOUSA)   MERIDIAN          4/29/2008
19513   2212 AMUR DRIVE             NEWMARK HOMES (TOUSA)   INDEPENDENCE PK   4/29/2008
19514   2312 INDEPENDENCE DRIVE     NEWMARK HOMES (TOUSA)   INDEPENDENCE PK   4/29/2008
19515   3803 CAMPFIRE DRIVE         NEWMARK HOMES (TOUSA)   RANCH AT BRUS     4/30/2008
19516   2316 INDEPENDENCE DRIVE     NEWMARK HOMES (TOUSA)   INDEPENDENCE PK    5/1/2008
19517   320 GRAFTON LANE            NEWMARK HOMES (TOUSA)   BELTERA            5/5/2008
19518   2225 AMUR DRIVE             NEWMARK HOMES (TOUSA)   INDEPENDENCE PK    5/6/2008
19519   2309 AMUR DRIVE             NEWMARK HOMES (TOUSA)   INDEPENDENCE PK    5/6/2008
19520   2003 SHEA COVE              NEWMARK HOMES (TOUSA)   BUTTERCUP CREEK    5/6/2008
19521   2209 AMUR DRIVE             NEWMARK HOMES (TOUSA)   INDEPENDENCE PK    5/6/2008
19522   7620 ESPINA DRIVE           NEWMARK HOMES (TOUSA)   MERIDIAN           5/8/2008
19523   7628 ESPINA DRIVE           NEWMARK HOMES (TOUSA)   MERIDIAN           5/8/2008


                                                                                          355
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 363 of 1053 PageID:
                                    17928

19524   3305 PINE NEEDLE CIRCLE    NEWMARK HOMES (TOUSA)   MAYFIELD RANCH     5/8/2008
19525   1900 TRIPSHAW LANE         NEWMARK HOMES (TOUSA)   EDGEWICK           5/8/2008
19526   3316 PINE NEEDLE CIRCLE    NEWMARK HOMES (TOUSA)   MAYFIELD RANCH     5/8/2008
19527   2308 INDEPENDENCE DRIVE    NEWMARK HOMES (TOUSA)   INDEPENDENCE PK    5/9/2008
19528   7609 ESPINA DRIVE          NEWMARK HOMES (TOUSA)   MERIDIAN          5/12/2008
19529   2305 AMUR DRIVE            NEWMARK HOMES (TOUSA)   INDEPENDENCE PK   5/13/2008
19530   1904 TRIPSHAW LANE         NEWMARK HOMES (TOUSA)   EDGEWICK          5/16/2008
19531   1802 ZACH RUSSEL DRIVE     NEWMARK HOMES (TOUSA)   BUTTERCUP CREEK   5/16/2008
19532   3916 BOWSTRING BEND        NEWMARK HOMES (TOUSA)   RANCH AT BRUS     5/19/2008
19533   3918 BOWSTRING BEND        NEWMARK HOMES (TOUSA)   RANCH AT BRUS     5/19/2008
19534   11504 FLUSHWING DRIVE      NEWMARK HOMES (TOUSA)   PIONEER CROSS     5/21/2008
19535   210 TRINITY HILLS DRIVE    NEWMARK HOMES (TOUSA)   BELTERA           5/22/2008
19536   2701 BOND DRIVE            NEWMARK HOMES (TOUSA)   EDGEWICK          5/23/2008
19537   3920 BOWSTRING BEND        NEWMARK HOMES (TOUSA)   RANCH AT BRUS     5/23/2008
19538   2705 BOND DRIVE            NEWMARK HOMES (TOUSA)   EDGEWICK          5/27/2008
19539   6009 KELSING COVE          NEWMARK HOMES (TOUSA)   LANTANA           5/27/2008
19540   10924 DESERT WILLOW LOOP   NEWMARK HOMES (TOUSA)   DOUBLE CREEK      5/30/2008
19541   719 NELSON RANCH ROAD      NEWMARK HOMES (TOUSA)   BUTTERCUP CREEK   5/30/2008
19542   7829 TUSMAN DRIVE          NEWMARK HOMES (TOUSA)   LANTANA            6/2/2008
19543   201 CULPEPPER LANE         NEWMARK HOMES (TOUSA)   BUTTERCUP CREEK    6/3/2008
19544   3555 PINE NEEDLE CIRCLE    NEWMARK HOMES (TOUSA)   MAYFIELD RANCH     6/4/2008
19545   11421 CHERISSE DRIVE       NEWMARK HOMES (TOUSA)   MERIDIAN           6/4/2008
19546   8005 ALOPHIA DRIVE         NEWMARK HOMES (TOUSA)   MERIDIAN           6/4/2008
19547   7809 TUSMAN DRIVE          NEWMARK HOMES (TOUSA)   LANTANA            6/4/2008
19548   2004 HOFFMAN COURT         NEWMARK HOMES (TOUSA)   BUTTERCUP CREEK    6/6/2008
19549   7812 TUSMAN LANE           NEWMARK HOMES (TOUSA)   LANTANA            6/6/2008
19550   7824 OTEKA COVE            NEWMARK HOMES (TOUSA)   LANTANA            6/9/2008
19551   7617 ESPINA DRIVE          NEWMARK HOMES (TOUSA)   MERIDIAN          6/10/2008
19552   2026 NELSON RANCH LOOP     NEWMARK HOMES (TOUSA)   BUTTERCUP CREEK   6/12/2008
19553   6005 KELSING COVE          NEWMARK HOMES (TOUSA)   LANTANA           6/16/2008
19554   11908 TIMBER HEIGHTS DR.   NEWMARK HOMES (TOUSA)   PIONEER CROSS     6/17/2008
19555   2109 CALLINGWOOD DRIVE     NEWMARK HOMES (TOUSA)   PIONEER CROSS     6/17/2008
19556   11509 CHERISSE DRIVE       NEWMARK HOMES (TOUSA)   MERIDIAN          6/19/2008
19557   330 GRAFTON LANE           NEWMARK HOMES (TOUSA)   BELTERA           6/20/2008
19558   2300 INDEPENDENCE DRIVE    NEWMARK HOMES (TOUSA)   INDEPENDENCE PK   6/24/2008
19559   10908 DESERT WILLOW LOOP   NEWMARK HOMES (TOUSA)   DOUBLE CREEK      6/24/2008
19560   3904 BOWSTRING BEND        NEWMARK HOMES (TOUSA)   RANCH AT BRUS     6/24/2008
19561   102 N. SADDLE RIDGE DR.    NEWMARK HOMES (TOUSA)   RANCH AT BRUS     6/25/2008
19562   3910 BOWSTRING BEND        NEWMARK HOMES (TOUSA)   RANCH AT BRUS     6/25/2008
19563   121 MORNING PRIMROSE CT.   NEWMARK HOMES (TOUSA)   DOUBLE CREEK      6/26/2008
19564   11001 DESERT WILLOW LOOP   NEWMARK HOMES (TOUSA)   DOUBLE CREEK      6/27/2008
19565   1874 NELSON RANCH LOOP     NEWMARK HOMES (TOUSA)   BUTTERCUP CREEK    7/2/2008
19566   2524 ST. JAMES PLACE       NEWMARK HOMES (TOUSA)   LEGENDS VILLAGE    7/3/2008
19567   11625 CHERISSE DRIVE       NEWMARK HOMES (TOUSA)   MERIDIAN           7/3/2008
19568   3344 PINE NEEDLE CIRCLE    NEWMARK HOMES (TOUSA)   MAYFIELD RANCH     7/8/2008
19569   2021 NELSON RANCH LOOP     NEWMARK HOMES (TOUSA)   BUTTERCUP CREEK    7/8/2008
19570   10720 DESERT WILLOW LOOP   NEWMARK HOMES (TOUSA)   DOUBLE CREEK      7/14/2008
19571   12204 TIMBER HEIGHTS DR.   NEWMARK HOMES (TOUSA)   PIONEER CROSS     7/14/2008
19572   106 ARROWHEAD TRAIL        NEWMARK HOMES (TOUSA)   RANCH AT BRUS     7/15/2008
19573   2220 AMUR DRIVE            NEWMARK HOMES (TOUSA)   INDEPENDENCE PK   7/16/2008
19574   2324 INDEPENDENCE DRIVE    NEWMARK HOMES (TOUSA)   INDEPENDENCE PK   7/16/2008
19575   3908 BOWSTRING BEND        NEWMARK HOMES (TOUSA)   RANCH AT BRUS     7/16/2008
19576   2009 MCILLWAIN COVE        NEWMARK HOMES (TOUSA)   BUTTERCUP CREEK   7/16/2008
19577   1873 NELSON RANCH LOOP     NEWMARK HOMES (TOUSA)   BUTTERCUP CREEK   7/16/2008
19578   3500 DOLOMITE TRAIL        NEWMARK HOMES (TOUSA)   MAYFIELD RANCH    7/17/2008


                                                                                         356
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 364 of 1053 PageID:
                                    17929

19579   3412 PINE NEEDLE CIRCLE    NEWMARK HOMES (TOUSA)   MAYFIELD RANCH     7/17/2008
19580   2409 INDEPENDENCE DRIVE    NEWMARK HOMES (TOUSA)   INDEPENDENCE PK    7/18/2008
19581   11505 CHERISSE DRIVE       NEWMARK HOMES (TOUSA)   MERIDIAN           7/18/2008
19582   2301 AMUR DRIVE            NEWMARK HOMES (TOUSA)   INDEPENDENCE PK    7/21/2008
19583   2325 INDEPENDENCE DRIVE    NEWMARK HOMES (TOUSA)   INDEPENDENCE PK    7/21/2008
19584   2404 INDEPENDENCE DRIVE    NEWMARK HOMES (TOUSA)   INDEPENDENCE PK    7/23/2008
19585   2405 INDEPENDENCE DRIVE    NEWMARK HOMES (TOUSA)   INDEPENDENCE PK    7/23/2008
19586   1813 ZACH RUSSELL DRIVE    NEWMARK HOMES (TOUSA)   BUTTERCUP CREEK    7/24/2008
19587   3905 BOWSTRING BEND        NEWMARK HOMES (TOUSA)   RANCH AT BRUS      7/30/2008
19588   1900 TRAMSON DRIVE         NEWMARK HOMES (TOUSA)   EDGEWICK           7/31/2008
19589   1904 TRAMSON DRIVE         NEWMARK HOMES (TOUSA)   EDGEWICK           7/31/2008
19590   7909 TUSMAN DRIVE          NEWMARK HOMES (TOUSA)   LANTANA             8/1/2008
19591   3902 BOWSTRING BEND        NEWMARK HOMES (TOUSA)   RANCH AT BRUS       8/1/2008
19592   2320 INDEPENDENCE DRIVE    NEWMARK HOMES (TOUSA)   INDEPENDENCE PK     8/2/2008
19593   2304 INDEPENDENCE DRIVE    NEWMARK HOMES (TOUSA)   INDEPENDENCE PK     8/6/2008
19594   11413 CHERISSE DRIVE       NEWMARK HOMES (TOUSA)   MERIDIAN            8/8/2008
19595   1817 CARLSON DRIVE         NEWMARK HOMES (TOUSA)   EDGEWICK           8/11/2008
19596   420 TORRINGTON DRIVE       NEWMARK HOMES (TOUSA)   BELTERA            8/11/2008
19597   2008 SHEA COVE             NEWMARK HOMES (TOUSA)   BUTTERCUP CREEK    8/11/2008
19598   256 MIRAFIELD LANE         NEWMARK HOMES (TOUSA)   BELTERA            8/13/2008
19599   1863 NELSON RANCH LOOP     NEWMARK HOMES (TOUSA)   BUTTERCUP CREEK    8/14/2008
19600   4031 WILDERNESS PATH       NEWMARK HOMES (TOUSA)   RANCH AT BRUS      8/15/2008
19601   2700 SAVILLE LOOP          NEWMARK HOMES (TOUSA)   EDGEWICK           8/25/2008
19602   3922 BOWSTRING BEND        NEWMARK HOMES (TOUSA)   RANCH AT BRUS      8/25/2008
19603   498 VICTORIA DRIVE         NEWMARK HOMES (TOUSA)   BUTTERCUP CREEK    8/26/2008
19604   2333 AMUR DRIVE            NEWMARK HOMES (TOUSA)   INDEPENDENCE PK    8/28/2008
19605   2325 AMUR DRIVE            NEWMARK HOMES (TOUSA)   INDEPENDENCE PK    8/29/2008
19606   11605 CHERISSE DRIVE       NEWMARK HOMES (TOUSA)   MERIDIAN            9/3/2008
19607   7804 JOURNEYVILLE          NEWMARK HOMES (TOUSA)   LANTANA             9/8/2008
19608   12404 TIMBER HEIGHTS DR.   NEWMARK HOMES (TOUSA)   PIONEER CROSS      9/11/2008
19609   2317 AMUR DRIVE            NEWMARK HOMES (TOUSA)   INDEPENDENCE PK    9/15/2008
19610   3509 CHALKSTONE LANE       NEWMARK HOMES (TOUSA)   MAYFIELD RANCH     9/17/2008
19611   2400 INDEPENDENCE DRIVE    NEWMARK HOMES (TOUSA)   INDEPENDENCE PK    9/17/2008
19612   11021 CHERISSE DRIVE       NEWMARK HOMES (TOUSA)   MERIDIAN           9/19/2008
19613   2121 NOBLEMAN DRIVE        NEWMARK HOMES (TOUSA)   PIONEER CROSS      9/30/2008
19614   13221 MESA VERDE DRIVE     NEWMARK HOMES (TOUSA)   BELTERA           10/13/2008
19615   7833 OTEKA COVE            NEWMARK HOMES (TOUSA)   LANTANA           10/16/2008
19616   11025 CHERISSE DRIVE       NEWMARK HOMES (TOUSA)   MERIDIAN          10/20/2008
19617   2412 LIGHTFOOT TRAIL       NEWMARK HOMES (TOUSA)   INDEPENDENCE PK   10/24/2008
19618   407 VICTORIA DRIVE         NEWMARK HOMES (TOUSA)   BUTTERCUP CREEK   10/27/2008
19619   7717 JOURNEYVILLE DRIVE    NEWMARK HOMES (TOUSA)   LANTANA           10/29/2008
19620   136 GALLOWAY LANE          NEWMARK HOMES (TOUSA)   BELTERA           10/31/2008
19621   2010 SHEA COVE             NEWMARK HOMES (TOUSA)   BUTTERCUP CREEK    11/3/2008
19622   1870 NELSON RANCH LOOP     NEWMARK HOMES (TOUSA)   BUTTERCUP CREEK    11/3/2008
19623   7817 JOURNEYVILLE DRIVE    NEWMARK HOMES (TOUSA)   LANTANA            11/7/2008
19624   3823 CAMPFIRE DRIVE        NEWMARK HOMES (TOUSA)   RANCH AT BRUS      11/7/2008
19625   10905 DESERT WILLOW LOOP   NEWMARK HOMES (TOUSA)   DOUBLE CREEK      11/13/2008
19626   1804 NICHOLAS ZANE DRIVE   NEWMARK HOMES (TOUSA)   BUTTERCUP CREEK   11/19/2008
19627   10728 DESERT WILLOW LOOP   NEWMARK HOMES (TOUSA)   DOUBLE CREEK      11/26/2008
19628   10804 DESERT WILLOW LOOP   NEWMARK HOMES (TOUSA)   DOUBLE CREEK      11/26/2008
19629   3800 AVERY WOODS LANE      NEWMARK HOMES (TOUSA)   RANCH AT BRUS     11/26/2008
19630   11417 CHERISSE DRIVE       NEWMARK HOMES (TOUSA)   MERIDIAN           12/2/2008
19631   115 MERION DRIVE           NEWMARK HOMES (TOUSA)   BELTERA            12/8/2008
19632   4002 AVERY WOODS LANE      NEWMARK HOMES (TOUSA)   RANCH AT BRUS      12/9/2008
19633   3827 CAMPFIRE DRIVE        NEWMARK HOMES (TOUSA)   RANCH AT BRUS      12/9/2008


                                                                                          357
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 365 of 1053 PageID:
                                    17930

19634   2309 ERICA KAITLIN LANE     NEWMARK HOMES (TOUSA)     BUTTERCUP CREEK   12/11/2008
19635   3517 SHELLCASTLE LANE       NEWMARK HOMES (TOUSA)     MAYFIELD RANCH    12/19/2008
19636   3500 PINE NEEDLE CIRCLE     NEWMARK HOMES (TOUSA)     MAYFIELD RANCH    12/19/2008
19637   3901 BOWSTRING BEND         NEWMARK HOMES (TOUSA)     RANCH AT BRUS     12/29/2008
19638   329 SHEA DRIVE              NEWMARK HOMES (TOUSA)     BUTTERCUP CREEK   12/30/2008
19639   12425 ENCHANTED FOREST DR   MERCEDES HOMES, INC.      ENCHANTED FORST    6/23/2008
19640   2312 TURTLE MOUNTAIN        MERCEDES HOMES, INC.      BEAR CREEK         6/27/2008
19641   12521 ENCHANTED FOREST      MERCEDES HOMES, INC.      ENCHANTED FORST     7/8/2008
19642   12720 BISMARK DRIVE         MERCEDES HOMES, INC.      BEAR CREEK         7/10/2008
19643   12525 ENCHANTED FOREST DR   MERCEDES HOMES, INC.      ENCHANTED FORST    7/29/2008
19644   2125 TURTLE MOUNTAIN BEND   MERCEDES HOMES, INC.      BEAR CREEK         9/11/2008
19645   3908 REMINGTON ROAD         MERCEDES HOMES, INC.      RANCH AT BRUS      9/26/2008
19646   215 BARZONA BEND            MERCEDES HOMES, INC.      RANCH AT BRUS      10/3/2008
19647   1816 CROSS DRAW             MERCEDES HOMES, INC.      CRYSTAL FALLS      10/7/2008
19648   105 SHORTHORN STREET        MERCEDES HOMES, INC.      RANCH AT BRUS      10/9/2008
19649   2220 TURTLE MOUNTAIN        MERCEDES HOMES, INC.      BEAR CREEK        10/14/2008
19650   101 SHORTHORN STREET        MERCEDES HOMES, INC.      RANCH AT BRUS     10/23/2008
19651   2015 CORNELIA TRIMBLE WAY   MERCEDES HOMES, INC.      GARLIC CREEK      10/24/2008
19652   300 BARZONA BEND            MERCEDES HOMES, INC.      RANCH AT BRUS     10/28/2008
19653   4107 CHARBRAY COURT         MERCEDES HOMES, INC.      RANCH AT BRUS     10/28/2008
19654   2169 SID ALLENS DRIVE       MERCEDES HOMES, INC.      GARLIC CREEK      11/12/2008
19655   1249 TALLY LOOP             MERCEDES HOMES, INC.      GARLIC CREEK      11/17/2008
19656   1709 CROSS DRAW             MERCEDES HOMES, INC.      CRYSTAL FALLS     11/20/2008
19657   249 SOUTHERN SUNSET COVE    MERCEDES HOMES, INC.      RIM ROCK          11/24/2008
19658   1344 FLINT ROCK LOOP        MERCEDES HOMES, INC.      RIM ROCK          11/24/2008
19659   2225 TURTLE MOUNTAIN        MERCEDES HOMES, INC.      BEAR CREEK        11/25/2008
19660   13112 BISMARK DRIVE         MERCEDES HOMES, INC.      BEAR CREEK         12/8/2008
19661   2014 SID ALLENS DRIVE       MERCEDES HOMES, INC.      GARLIC CREEK       12/9/2008
19662   2163 GARLIC CREEK DRIVE     MERCEDES HOMES, INC.      GARLIC CREEK      12/15/2008
19663   1045 HEEP RUN               MERCEDES HOMES, INC.      GARLIC CREEK      12/16/2008
19664   101 QUARRY BLUFF COVE       MERCEDES HOMES, INC.      QUARRY LAKE       12/31/2008




        3714 GOODNIGHT TR.          BRANDON CUSTOM HOMES      CRYSTAL FALLS      3/20/2009
        1005 CEDAR PARK DRIVE       BRANDON CUSTOM HOMES      CEDAR PARK         4/10/2009
        14000 TIMBERLINE TRAIL      BRANDON CUSTOM HOMES      SOUTH AUSTIN        7/2/2009
        3 CHANDON LANE              PETER STROBEL & ASSOC.,   LAKEWAY            2/13/2009
        453 PARADISE HILLS          WORKMAN DEVELOPMENT       NEW BRAUNFELS      4/21/2009
        7 RIDGEWOOD                 WORKMAN DEVELOPMENT       WIMBERLY           5/11/2009
        1994 QUAIL RUN              WORKMAN DEVELOPMENT       SAN MARCOS         7/29/2009
        1107 JEWELL STREET          ROBILLARD CUSTOM HOMES    AUSTIN             9/21/2009
        2501 ZENNOR COURT           ROBILLARD CUSTOM HOMES    TWIN CREEKS CP    10/27/2009
        13 HIGH TRAIL               SAMUEL MORRISETT          LAKEWAY            1/16/2009
        10800 DESERT WILLOW LOOP    SCOTT FELDER HOMES, LLC   DOUBLE CREEK       7/22/2009
        10808 DESERT WILLOW LOOP    SCOTT FELDER HOMES, LLC   DOUBLE CREEK       7/22/2009
        11016 DESERT WILLOW         SCOTT FELDER HOMES, LLC   DOUBLE CREEK       7/22/2009
        11036 DESERT WILLOW LOOP    SCOTT FELDER HOMES, LLC   DOUBLE CREEK       7/22/2009
        2425 LIGHTFOOT TRAIL        SCOTT FELDER HOMES, LLC   INDEPENDENCE PK    7/23/2009
        6017 RUTLEDGE LANE          SCOTT FELDER HOMES, LLC   INDEPENDENCE PK    7/23/2009
        3924 BOWSTRING BEND         SCOTT FELDER HOMES, LLC   RANCH AT BRUS      7/24/2009
        2525 LIGHTFOOT TRAIL        SCOTT FELDER HOMES, LLC   INDEPENDENCE PK    7/27/2009
        11013 CHERISSE DRIVE        SCOTT FELDER HOMES, LLC   MERIDIAN           7/29/2009


                                                                                             358
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 366 of 1053 PageID:
                                    17931

   2433 INDEPENDENCE DRIVE    SCOTT FELDER HOMES, LLC   INDEPENDENCE PK    7/29/2009
   8601 ALOPHIA DRIVE         SCOTT FELDER HOMES, LLC   MERIDIAN            8/3/2009
   2401 LIGHTFOOT TRAIL       SCOTT FELDER HOMES, LLC   INDEPENDENCE PK     8/3/2009
   2228 AMUR DRIVE            SCOTT FELDER HOMES, LLC   INDEPENDENCE PK     8/3/2009
   11125 CHERISSE DRIVE       SCOTT FELDER HOMES, LLC   MERIDIAN            8/4/2009
   5900 RUTLEDGE LANE         SCOTT FELDER HOMES, LLC   INDEPENDENCE PK     8/5/2009
   5912 RUTLEDGE LANE         SCOTT FELDER HOMES, LLC   INDEPENDENCE PK     8/5/2009
   6008 RUTLEDGE LANE         SCOTT FELDER HOMES, LLC   INDEPENDENCE PK    8/18/2009
   11100 CHERISSE DRIVE       SCOTT FELDER HOMES, LLC   MERIDIAN           8/19/2009
   2112 CALLINGWOOD DRIVE     SCOTT FELDER HOMES, LLC   PIONEER CROSS      8/24/2009
   2413 INDEPENDENCE DRIVE    SCOTT FELDER HOMES, LLC   INDEPENDENCE PK    8/25/2009
   2124 TIN CAN DRIVE         SCOTT FELDER HOMES, LLC   PIONEER CROSS      8/25/2009
   2429 INDEPENDENCE DRIVE    SCOTT FELDER HOMES, LLC   INDEPENDENCE PK    8/26/2009
   2121 CALLINGWOOD DRIVE     SCOTT FELDER HOMES, LLC   PIONEER CROSS      8/26/2009
   8528 ALOPHIA DRIVE         SCOTT FELDER HOMES, LLC   MERIDIAN           8/27/2009
   2128 TIN CAN DRIVE         SCOTT FELDER HOMES, LLC   PIONEER CROSS      8/27/2009
   2413 AMUR DRIVE            SCOTT FELDER HOMES, LLC   INDEPENDENCE PK     9/2/2009
   11000 DESERT WILLOW        SCOTT FELDER HOMES, LLC   DOUBLE CREEK        9/2/2009
   2424 INDEPENDENCE DRIVE    SCOTT FELDER HOMES, LLC   INDEPENDENCE PK     9/8/2009
   8324 ALOPHIA DRIVE         SCOTT FELDER HOMES, LLC   MERIDIAN            9/8/2009
   2416 LIGHTFOOT TRAIL       SCOTT FELDER HOMES, LLC   INDEPENDENCE PK    9/29/2009
   11921 TIMBER HEIGHTS       SCOTT FELDER HOMES, LLC   PIONEER CROSS      10/7/2009
   2316 AMUR DRIVE            SCOTT FELDER HOMES, LLC   INDEPENDENCE PK    10/8/2009
   2401 INDEPENDENCE DRIVE    SCOTT FELDER HOMES, LLC   INDEPENDENCE PK    10/8/2009
   11032 DESERT WILLOW        SCOTT FELDER HOMES, LLC   DOUBLE CREEK      10/12/2009
   120 N. SADDLE RIDGE DR.    SCOTT FELDER HOMES, LLC   RANCH AT BRUS     10/16/2009
   10828 DESERT WILLOW        SCOTT FELDER HOMES, LLC   DOUBLE CREEK      10/16/2009
   3825 CAMPFIRE DRIVE        SCOTT FELDER HOMES, LLC   RANCH AT BRUS     10/21/2009
   112 MORNING PRIMROSE       SCOTT FELDER HOMES, LLC   DOUBLE CREEK      10/21/2009
   117 MORNING PRIMROSE       SCOTT FELDER HOMES, LLC   DOUBLE CREEK      10/23/2009
   11129 CHERISSE DRIVE       SCOTT FELDER HOMES, LLC   MERIDIAN          10/27/2009
   2220 BUFFALO TUNDRA DR.    SCOTT FELDER HOMES, LLC   PIONEER CROSS      11/2/2009
   5901 RUTLEDGE LANE         SCOTT FELDER HOMES, LLC   INDEPENDENCE PK    11/2/2009
   3900 BOWSTRING BEND        SCOTT FELDER HOMES, LLC   RANCH AT BRUS      11/3/2009
   205 ROSE MALLOW WAY        SCOTT FELDER HOMES, LLC   DOUBLE CREEK       11/4/2009
   208 ROSE MALLOW WAY        SCOTT FELDER HOMES, LLC   DOUBLE CREEK       11/4/2009
   11033 DESERT WILLOW        SCOTT FELDER HOMES, LLC   DOUBLE CREEK       11/4/2009
   2421 LIGHTFOOT TRAIL       SCOTT FELDER HOMES, LLC   INDEPENDENCE PK    11/5/2009
   106 N. SADDLE RIDGE DR.    SCOTT FELDER HOMES, LLC   RANCH AT BRUS      11/9/2009
   3817 REMINGTON ROAD        SCOTT FELDER HOMES, LLC   RANCH AT BRUS     11/25/2009
   10724 DESERT WILLOW LOOP   SCOTT FELDER HOMES, LLC   DOUBLE CREEK      11/30/2009
   11029 DESERT WILLOW        SCOTT FELDER HOMES, LLC   DOUBLE CREEK      11/30/2009
   3109 CABALLO RANCH BLVD    SCOTT FELDER HOMES, LLC   CABALLO RANCH      12/4/2009
   3106 HERRADURA DRIVE       SCOTT FELDER HOMES, LLC   CABALLO RANCH      12/7/2009
   11900 TIMBER HEIGHTS DR    SCOTT FELDER HOMES, LLC   PIONEER CROSS      12/8/2009
   2200 BUFFALO TUNDRA DR.    SCOTT FELDER HOMES, LLC   PIONEER CROSS      12/9/2009
   11524 FLUSHWING DRIVE      SCOTT FELDER HOMES, LLC   PIONEER CROSS     12/11/2009
   3625 GLASTONBURY TRAIL     SCOTT FELDER HOMES, LLC   AVALON            12/17/2009
   2429 LIGHTFOOT TRAIL       SCOTT FELDER HOMES, LLC   INDEPENDENCE PK   12/21/2009
   2409 AMUR DRIVE            SCOTT FELDER HOMES, LLC   INDEPENDENCE PK   12/21/2009
   10700 DESERT WILLOW LOOP   SCOTT FELDER HOMES, LLC   DOUBLE CREEK      12/23/2009
   11124 CHERISSE DRIVE       SCOTT FELDER HOMES, LLC   MERIDIAN          12/28/2009
   20104 WEARYALL HILL LN.    SCOTT FELDER HOMES, LLC   AVALON            12/28/2009
   20100 WEARYALL HILL LN.    SCOTT FELDER HOMES, LLC   AVALON            12/28/2009
   4000 BERKMAN DRIVE         STREETMAN (USE 1407)      MUELLER             2/6/2009


                                                                                       359
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 367 of 1053 PageID:
                                    17932

   4004 BERKMAN DRIVE          STREETMAN (USE 1407)        MUELLER             2/6/2009
   4008 BERKMAN DRIVE          STREETMAN (USE 1407)        MUELLER             2/6/2009
   4012 BERKMAN DRIVE          STREETMAN (USE 1407)        MUELLER             2/6/2009
   4016 BERKMAN DRIVE          STREETMAN (USE 1407)        MUELLER             2/6/2009
   2316 TOM MILLER STREET      STREETMAN (USE 1407)        MUELLER             2/6/2009
   4317 CAMACHO STREET         STREETMAN (USE 1407)        MUELLER            2/16/2009
   21800 AGARITO LANE          STREETMAN (USE 1407)        W CYPRESS HILLS    2/26/2009
   4020 BERKMAN DRIVE          STREETMAN (USE 1407)        MUELLER            3/23/2009
   4024 BERKMAN DRIVE          STREETMAN (USE 1407)        MUELLER            3/23/2009
   4028 BERKMAN DRIVE          STREETMAN (USE 1407)        MUELLER            3/23/2009
   4032 BERKMAN DRIVE          STREETMAN (USE 1407)        MUELLER            3/23/2009
   4036 BERKMAN DRIVE          STREETMAN (USE 1407)        MUELLER            3/23/2009
   4040 BERKMAN DRIVE          STREETMAN (USE 1407)        MUELLER            3/23/2009
   11209 CAPSTONE DRIVE        STREETMAN (USE 1407)        LA CROSSE          3/23/2009
   22204 ROCK WREN ROAD        STREETMAN (USE 1407)        W CYPRESS HILLS    3/24/2009
   11220 CAPSTONE DRIVE        STREETMAN (USE 1407)        LA CROSSE          3/25/2009
   5629 TEXAS BLUEBELL DRIVE   STREETMAN (USE 1407)        W CYPRESS HILLS     4/9/2009
   5517 TEXAS BLUEBELL DRIVE   STREETMAN (USE 1407)        W CYPRESS HILLS    4/14/2009
   11212 CAPSTONE DRIVE        STREETMAN (USE 1407)        LA CROSSE          4/15/2009
   11216 CAPSTONE DRIVE        STREETMAN (USE 1407)        LA CROSSE           5/1/2009
   11201 CAPSTONE DRIVE        STREETMAN (USE 1407)        LA CROSSE           5/1/2009
   11200 CAPSTONE DRIVE        STREETMAN (USE 1407)        LA CROSSE           5/1/2009
   4309 SCALES STREET          STREETMAN (USE 1407)        MUELLER            5/11/2009
   4321 SCALES STREET          STREETMAN (USE 1407)        MUELLER            5/12/2009
   22229 RED YUCCA ROAD        STREETMAN (USE 1407)        W CYPRESS HILLS    5/21/2009
   4044 BERKMAN DRIVE          STREETMAN (USE 1407)        MUELLER             6/4/2009
   4048 BERKMAN DRIVE          STREETMAN (USE 1407)        MUELLER             6/4/2009
   4052 BERKMAN DRIVE          STREETMAN (USE 1407)        MUELLER             6/4/2009
   4056 BERKMAN DRIVE          STREETMAN (USE 1407)        MUELLER             6/4/2009
   4060 BERKMAN DRIVE          STREETMAN (USE 1407)        MUELLER             6/4/2009
   11213 CAPSTONE DRIVE        STREETMAN (USE 1407)        LA CROSSE           6/8/2009
   11129 CAPSTONE DRIVE        STREETMAN (USE 1407)        LA CROSSE           6/8/2009
   5409 WILD FOXGLOVE ROAD     STREETMAN (USE 1407)        W CYPRESS HILLS    6/26/2009
   4316 SCALES STREET          STREETMAN (USE 1407)        MUELLER             7/9/2009
   11208 CAPSTONE DRIVE        STREETMAN (USE 1407)        LA CROSSE          7/20/2009
   11204 CAPSTONE DRIVE        STREETMAN (USE 1407)        LA CROSSE          7/20/2009
   21924 AGARITO LANE          STREETMAN (USE 1407)        W CYPRESS HILLS    7/23/2009
   11221 CAPSTONE DRIVE        STREETMAN (USE 1407)        LA CROSSE          7/23/2009
   22224 RED YUCCA ROAD        STREETMAN (USE 1407)        W CYPRESS HILLS    8/20/2009
   22228 RED YUCCA ROAD        STREETMAN (USE 1407)        W CYPRESS HILLS    8/20/2009
   2500 TOM MILLER STREET      STREETMAN (USE 1407)        MUELLER            8/28/2009
   5500 TEXAS BLUEBELL         STREETMAN (USE 1407)        W CYPRESS HILLS    9/11/2009
   4324 SCALES STREET          STREETMAN (USE 1407)        MUELLER           10/19/2009
   7328 MOON ROCK ROAD         STREETMAN (USE 1407)        CIRCLE C RANCH     11/4/2009
   5501 WILD FOXGLOVE          STREETMAN (USE 1407)        W CYPRESS HILLS    11/5/2009
   22332 ROCK WREN             STREETMAN (USE 1407)        W CYPRESS HILLS    12/8/2009
   5528 WILD FOXGLOVE RD       STREETMAN (USE 1407)        W CYPRESS HILLS    12/8/2009
   4308 SCALES STREET          STREETMAN (USE 1407)        MUELLER           12/14/2009
   5521 TEXAS BLUEBELL         STREETMAN (USE 1407)        W CYPRESS HILLS   12/28/2009
   5421 TEXAS BLUEBELL DR      STREETMAN (USE 1407)        W CYPRESS HILLS   12/31/2009
   22317 ROCK WREN             STREETMAN (USE 1407)        W CYPRESS HILLS   12/31/2009
   1503 SPRING GARDEN RD-RM    CAPSTONE CUSTOM HOMES,INC   AUSTIN             2/17/2009
   3139 EANES CIRCLE           CAPSTONE CUSTOM HOMES,INC   DALE B            10/29/2009
   1507 EVA STREET             CAPSTONE CUSTOM HOMES,INC   AUSTIN            12/22/2009
   10408 WHITNEY TRACE         KOSIER CONSTRUCTION         WILLOW BEND        11/6/2009


                                                                                          360
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 368 of 1053 PageID:
                                    17933

   629 STRADA LUCA             HUNNICUTT / KRAUSE HOMES   FLORENCE            2/3/2009
   333 BELTORRE DRIVE          HUNNICUTT / KRAUSE HOMES   BELTORRE           5/29/2009
   119 RIVER CHASE BLVD.       HUNNICUTT / KRAUSE HOMES   RIVER CHASE         9/3/2009
   900 CR 207A                 WILSHIRE HOMES             BERTRAM             1/7/2009
   903 WALSH HILL TRAIL        WILSHIRE HOMES             WALSH TRAILS       1/14/2009
   404 LAKESIDE DRIVE          WILSHIRE HOMES             GABRIELS OVLOOK    1/20/2009
   1907 KEMPWOOD COURT         WILSHIRE HOMES             TERAVISTA          1/30/2009
   2913 CUERO COVE             WILSHIRE HOMES             WOOD GLEN          2/12/2009
   11431 RIMROCK TRAIL         WILSHIRE HOMES             TRAVIS COUNTY      2/23/2009
   20204 SANDPIPER SPOT CT.    WILSHIRE HOMES             BLACKHAWK          2/24/2009
   1940 KEMPWOOD LOOP          WILSHIRE HOMES             TERAVISTA          2/24/2009
   4516 THREE ARROWS COURT     WILSHIRE HOMES             WALSH TRAILS        3/5/2009
   2301 GAVIN TRAIL            WILSHIRE HOMES             ROWE LANE          3/16/2009
   2321 AMBLING TRAIL          WILSHIRE HOMES             ROWE LANE          3/16/2009
   12121 BRYONY DRIVE          WILSHIRE HOMES             MERIDIAN           3/23/2009
   151 GRAPEVINE COURT         WILSHIRE HOMES             HIGHPOINT          3/24/2009
   2707 BENEVENTO WAY          WILSHIRE HOMES             BELLA VISTA        3/25/2009
   20109 CHAYTON CIRCLE        WILSHIRE HOMES             BLACKHAWK          4/23/2009
   381 TORRINGTON DRIVE        WILSHIRE HOMES             BELTERA             5/1/2009
   20805 MEAD BEND             WILSHIRE HOMES             ROWE LANE          5/22/2009
   4504 WICKLOW MOUNTAIN TRL   WILSHIRE HOMES             WALSH TRAILS       5/26/2009
   545 WILTSHIRE DRIVE         WILSHIRE HOMES             STAR RANCH         5/26/2009
   20721 MEAD BEND             WILSHIRE HOMES             ROWE LANE          5/28/2009
   4500 WICKLOW MOUNTAIN TRL   WILSHIRE HOMES             WALSH TRAILS        6/3/2009
   12113 BRYONY DRIVE          WILSHIRE HOMES             MERIDIAN            6/4/2009
   186 GRAPEVINE COURT         WILSHIRE HOMES             HIGHPOINT           6/9/2009
   1000 WILTSHIRE COVE         WILSHIRE HOMES             STAR RANCH         6/15/2009
   11024 CHERISSE DRIVE        WILSHIRE HOMES             MERIDIAN           6/17/2009
   185 ELDERBERRY ROAD         WILSHIRE HOMES             HIGHPOINT          6/17/2009
   1009 WILTSHIRE COVE         WILSHIRE HOMES             STAR RANCH         6/24/2009
   2308 AMBLING TRAIL          WILSHIRE HOMES             ROWE LANE          6/29/2009
   20309 CHAYTON CIRCLE        WILSHIRE HOMES             BLACKHAWK          6/29/2009
   2304 GAVIN TRAIL            WILSHIRE HOMES             ROWE LANE          6/30/2009
   11121 CHERISSE DRIVE        WILSHIRE HOMES             MERIDIAN            7/9/2009
   8405 ALOPHIA DRIVE          WILSHIRE HOMES             MERIDIAN            7/9/2009
   8521 ALOPHIA DRIVE          WILSHIRE HOMES             MERIDIAN           7/13/2009
   2325 DOVETAIL STREET        WILSHIRE HOMES             ROWE LANE          7/31/2009
   2708 BENEVENTO WAY          WILSHIRE HOMES             BELLA VISTA         8/3/2009
   11000 CHERISSE DRIVE        WILSHIRE HOMES             MERIDIAN           8/12/2009
   937 LITTLE BEAR ROAD        WILSHIRE HOMES             ELLIOT RANCH       8/26/2009
   5100 LOOKOUT RIDGE DR       WILSHIRE HOMES             MARBLE FALLS       9/16/2009
   123 MESA VISTA DRIVE        WILSHIRE HOMES             MESA VISTA         11/3/2009
   129 WATERFORD LANE          WILSHIRE HOMES             GABRIELS OVLOOK    11/9/2009
   517 WILTSHIRE DRIVE         WILSHIRE HOMES             STAR RANCH        11/11/2009
   213 COMANCHE CIRCLE         WILSHIRE HOMES             LOOKOUT B.CREEK   11/30/2009
   4 LONG CREEK ROAD           WILSHIRE HOMES             DRIPPING SPRING   12/22/2009
   203 RIVULET LANE            SIERRA CUSTOM HOMES, LLC   LAKEWAY            12/7/2009
   1403 GREENWOOD AVENUE       ALI INVESTMENTS, LLC       AUSTIN             7/14/2009
   3702 GILBERT STREET         YORK CONSTRUCTION, INC.    AUSTIN             8/21/2009
   4709 MONTE CARMELO          YORK CONSTRUCTION, INC.    SPANISH OAKS       9/16/2009
   1512 BLUEBONNET             ED HAMEL HOMES             AUSTIN             1/20/2009
   11740 CHANNING DRIVE        ARMADILLO HOMES            MORNINGSIDE         1/7/2009
   1324 ST. STANISLAWS DRIVE   ARMADILLO HOMES            MORNINGSIDE         1/7/2009
   1312 ST. STANISLAWS DRIVE   ARMADILLO HOMES            MORNINGSIDE         3/9/2009
   11724 CHANNING DRIVE        ARMADILLO HOMES            MORNINGSIDE        3/26/2009


                                                                                         361
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 369 of 1053 PageID:
                                    17934

   11745 CHANNING DRIVE        ARMADILLO HOMES             MORNINGSIDE         4/6/2009
   11721 CHANNING DRIVE        ARMADILLO HOMES             MORNINGSIDE        4/20/2009
   11728 CHANNING DRIVE        ARMADILLO HOMES             MORNINGSIDE        4/24/2009
   1316 ST. STANISLAWS DRIVE   ARMADILLO HOMES             MORNINGSIDE         5/4/2009
   11729 CHANNING DRIVE        ARMADILLO HOMES             MORNINGSIDE        5/12/2009
   1308 ST. STANISLAWS DRIVE   ARMADILLO HOMES             MORNINGSIDE        5/22/2009
   11725 CHANNING DRIVE        ARMADILLO HOMES             MORNINGSIDE         6/1/2009
   11741 CHANNING DRIVE        ARMADILLO HOMES             MORNINGSIDE         6/9/2009
   11732 CHANNING DRIVE        ARMADILLO HOMES             MORNINGSIDE        6/12/2009
   1304 ST. STAINSLAWS         ARMADILLO HOMES             MORNINGSIDE        6/12/2009
   1328 ST. STANISLAWS DRIVE   ARMADILLO HOMES             MORNINGSIDE        6/29/2009
   11733 CHANNING DRIVE        ARMADILLO HOMES             MORNINGSIDE        6/30/2009
   11737 CHANNING DRIVE        ARMADILLO HOMES             MORNINGSIDE        6/30/2009
   1320 ST. STANISLAWS DRIVE   ARMADILLO HOMES             MORNINGSIDE        7/16/2009
   11736 CHANNING DRIVE        ARMADILLO HOMES             MORNINGSIDE        7/20/2009
   1212 ST. STANISLAWS         ARMADILLO HOMES             MORNINGSIDE        8/24/2009
   1321 ST. STANISLAWS DR      ARMADILLO HOMES             MORNINGSIDE        8/24/2009
   1325 ST. STANISLAWS DR      ARMADILLO HOMES             MORNINGSIDE         9/8/2009
   1216 ST. STANISLAWS DR      ARMADILLO HOMES             MORNINGSIDE         9/8/2009
   1208 ST. STANISLAWS DR      ARMADILLO HOMES             MORNINGSIDE        9/16/2009
   11700 ALEXS LANE            ARMADILLO HOMES             MORNINGSIDE        9/30/2009
   1300 ST. STANISLAWS DR      ARMADILLO HOMES             MORNINGSIDE        10/5/2009
   1213 ZACHARYS WAY           ARMADILLO HOMES             MORNINGSIDE        10/5/2009
   11724 EASY STREET           ARMADILLO HOMES             MORNINGSIDE       10/21/2009
   11744 ALEXS LANE            ARMADILLO HOMES             MORNINGSIDE       10/21/2009
   11708 ALEXS LANE            ARMADILLO HOMES             MORNINGSIDE       11/11/2009
   11704 ALEXS LANE            ARMADILLO HOMES             MORNINGSIDE       11/12/2009
   1209 ZACHARYS WAY           ARMADILLO HOMES             MORNINGSIDE       11/17/2009
   1205 ZACHARYS WAY           ARMADILLO HOMES             MORNINGSIDE       11/19/2009
   1705 NEWNING AVE.           STEPHENS-HAWKINS & ASSOC.   AUSTIN             1/19/2009
   3911 A VALLEY VIEW          STEPHENS-HAWKINS & ASSOC.   AUSTIN             3/25/2009
   3911 B VALLEY VIEW          STEPHENS-HAWKINS & ASSOC.   AUSTIN             3/25/2009
   3917 A VALLEY VIEW          STEPHENS-HAWKINS & ASSOC.   AUSTIN             3/25/2009
   3917 B VALLEY VIEW          STEPHENS-HAWKINS & ASSOC.   AUSTIN             3/25/2009
   1905 SAND CREEK ROAD        D.R. HORTON                 CRKVIEW FOREST     1/14/2009
   2740 HERRINGTON COVE        D.R. HORTON                 SETTLERS OVERLK    1/15/2009
   394 BUCKINGHAM DRIVE        D.R. HORTON                 KENSINGTON         1/16/2009
   11100 PERSIMMON GAP         D.R. HORTON                 AVERY RANCH        1/16/2009
   2735 HERRINGTON COVE        D.R. HORTON                 SETTLERS OVERLK    1/16/2009
   2743 HERRINGTON COVE        D.R. HORTON                 SETTLERS OVERLK    1/16/2009
   405 BUCKINGHAM DRIVE        D.R. HORTON                 KENSINGTON         1/19/2009
   12125 BROTEN STREET         D.R. HORTON                 RANCHO ALTO        1/19/2009
   12117 BROTEN STREET         D.R. HORTON                 RANCHO ALTO        1/19/2009
   #2301 14815 AVERY RANCH     D.R. HORTON                 AVERY CHURCH       1/19/2009
   #2302 14815 AVERY RANCH     D.R. HORTON                 AVERY CHURCH       1/19/2009
   #2303 14815 AVERY RANCH     D.R. HORTON                 AVERY CHURCH       1/19/2009
   11109 OLD QUARRY ROAD       D.R. HORTON                 AVERY RANCH        1/19/2009
   911 WASHBURN DRIVE          D.R. HORTON                 BENBROOK RANCH     1/20/2009
   920 AIKEN DRIVE             D.R. HORTON                 BENBROOK RANCH     1/20/2009
   906 AIKEN DRIVE             D.R. HORTON                 BENBROOK RANCH     1/20/2009
   904 AIKEN DRIVE             D.R. HORTON                 BENBROOK RANCH     1/20/2009
   382 BUCKINGHAM DRIVE        D.R. HORTON                 KENSINGTON         1/20/2009
   11013 TORNASOL LANE         D.R. HORTON                 ALTA MIRA          1/20/2009
   11116 PERSIMMON GAP         D.R. HORTON                 AVERY RANCH        1/20/2009
   12605 JAMES POLK STREET     D.R. HORTON                 PRES. MEADOWS      1/20/2009


                                                                                          362
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 370 of 1053 PageID:
                                    17935

   12601 JAMES POLK STREET     D.R. HORTON       PRES. MEADOWS     1/20/2009
   11112 PERSIMMON GAP         D.R. HORTON       AVERY RANCH       1/20/2009
   12613 JAMES POLK STREET     D.R. HORTON       PRES. MEADOWS     1/20/2009
   12609 JAMES POLK STREET     D.R. HORTON       PRES. MEADOWS     1/20/2009
   2001 ROCKLAND DRIVE         D.R. HORTON       SWEETWATER        1/20/2009
   2005 ROCKLAND DRIVE         D.R. HORTON       SWEETWATER        1/20/2009
   1304 HENSLEY DRIVE          D.R. HORTON       BENBROOK RANCH    1/20/2009
   #201 14815 AVERY RANCH      D.R. HORTON       AVERY CHURCH      1/21/2009
   #202 14815 AVERY RANCH      D.R. HORTON       AVERY CHURCH      1/21/2009
   #203 14815 AVERY RANCH      D.R. HORTON       AVERY CHURCH      1/21/2009
   12113 BROTEN STREET         D.R. HORTON       RANCHO ALTO       1/21/2009
   11201 OLD QUARRY ROAD       D.R. HORTON       AVERY RANCH       1/21/2009
   11105 OLD QUARRY ROAD       D.R. HORTON       AVERY FAR WEST    1/21/2009
   2836 BLUFFSTONE             D.R. HORTON       SETTLERS OVERLK   1/21/2009
   2007 ROCKLAND DRIVE         D.R. HORTON       SWEETWATER        1/21/2009
   2003 ROCKLAND DRIVE         D.R. HORTON       SWEETWATER        1/21/2009
   2737 CRIMSON SKY COURT      D.R. HORTON       SETTLERS OVERLK   1/22/2009
   8701 BLACKVIERO DRIVE       D.R. HORTON       PARMER VILLAGE    1/22/2009
   10508 MARFA DRIVE           D.R. HORTON       SWEETWATER        1/22/2009
   506 GLACIAL STREAM LANE     D.R. HORTON       CRKVIEW FOREST    1/22/2009
   1917 SAND CREEK ROAD        D.R. HORTON       CRKVIEW FOREST    1/22/2009
   313 WIMBERLEY STREET        D.R. HORTON       HUTTO SQUARE      1/23/2009
   1906 MAIN STREET            D.R. HORTON       CP TOWN CENTER    1/23/2009
   12625 WILLIAM HARRISON ST   D.R. HORTON       PRES. MEADOWS     1/23/2009
   2708 HERRINGTON COVE        D.R. HORTON       SETTLERS OVERLK   1/23/2009
   2617 CAMI PATH              D.R. HORTON       SETTLERS PARK     1/26/2009
   315 WIMBERLEY STREET        D.R. HORTON       HUTTO SQUARE      1/26/2009
   1200 HENSLEY DRIVE          D.R. HORTON       BENBROOK RANCH    1/29/2009
   508 SWEET LEAF LANE         D.R. HORTON       BRKFIELD CROSS    1/29/2009
   516 SWEET LEAF LANE         D.R. HORTON       BRKFIELD CROSS    1/29/2009
   1916 GOLDEN SUNRISE LANE    D.R. HORTON       BRKFIELD CROSS    1/29/2009
   702 SOUTH BROOK             D.R. HORTON       BENBROOK RANCH     2/2/2009
   706 SOUTH BROOK             D.R. HORTON       BENBROOK RANCH     2/2/2009
   2723 HERRINGTON COVE        D.R. HORTON       SETTLERS OVERLK    2/2/2009
   2736 HERRINGTON COVE        D.R. HORTON       SETTLERS OVERLK    2/2/2009
   1018 AIKEN DRIVE            D.R. HORTON       BENBROOK RANCH     2/2/2009
   12209 BROTEN STREET         D.R. HORTON       RANCHO ALTO        2/3/2009
   1805 SUTER STREET           D.R. HORTON       RANCHO ALTO        2/3/2009
   1801 SUTER STREET           D.R. HORTON       RANCHO ALTO        2/3/2009
   328 ALTAMONT STREET         D.R. HORTON       RIVERWALK          2/3/2009
   326 ALTAMONT STREET         D.R. HORTON       RIVERWALK          2/3/2009
   14125 WILLOW TANK DRIVE     D.R. HORTON       AVERY RANCH        2/3/2009
   512 SWEET LEAF LANE         D.R. HORTON       BRKFIELD CROSS     2/4/2009
   11917 BUZZ SCHNEIDER LANE   D.R. HORTON       RANCHO ALTO        2/4/2009
   10500 MAYDELLE DRIVE        D.R. HORTON       SWEETWATER         2/4/2009
   520 SWEET LEAF LANE         D.R. HORTON       BRKFIELD CROSS     2/5/2009
   2234 SETTLERS PARK LOOP     D.R. HORTON       SETTLERS PARK      2/5/2009
   1907 ROCKLAND DRIVE         D.R. HORTON       SWEETWATER         2/5/2009
   1905 ROCKLAND DRIVE         D.R. HORTON       SWEETWATER         2/5/2009
   12621 WILLIAM HARRISON ST   D.R. HORTON       PRES. MEADOWS      2/5/2009
   427 BUCKINGHAM DRIVE        D.R. HORTON       KENSINGTON         2/5/2009
   1906 SAND CREEK ROAD        D.R. HORTON       CRKVIEW FOREST     2/5/2009
   1912 SAND CREEK ROAD        D.R. HORTON       CRKVIEW FOREST     2/5/2009
   13613 OYSTERCATCHER DRIVE   D.R. HORTON       PARMER VILLAGE     2/5/2009
   13608 PINE WARBLER DRIVE    D.R. HORTON       PARMER VILLAGE     2/5/2009


                                                                               363
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 371 of 1053 PageID:
                                    17936

   441 BUCKINGHAM DRIVE        D.R. HORTON       KENSINGTON         2/6/2009
   14205 MARATHON ROAD         D.R. HORTON       AVERY FAR WEST     2/6/2009
   10909 LOS ARCOS COVE        D.R. HORTON       ALTA MIRA          2/6/2009
   326 WIMBERLEY STREET        D.R. HORTON       HUTTO SQUARE       2/6/2009
   11120 PERSIMMON GAP         D.R. HORTON       AVERY FAR WEST     2/6/2009
   2728 HERRINGTON COVE        D.R. HORTON       SETTLERS OVERLK    2/6/2009
   2724 HERRINGTON COVE        D.R. HORTON       SETTLERS OVERLK    2/6/2009
   12613 WILLIAM HARRISON ST   D.R. HORTON       PRES. MEADOWS      2/6/2009
   332 WIMBERLEY STREET        D.R. HORTON       HUTTO SQUARE       2/9/2009
   330 WIMBERLEY STREET        D.R. HORTON       HUTTO SQUARE       2/9/2009
   14600 A WALT WHITMAN TRL    D.R. HORTON       PARKWAY           2/10/2009
   14600 B WALT WHITMAN TR     D.R. HORTON       PARKWAY           2/10/2009
   3001 LINDA LEE COVE         D.R. HORTON       SETTLERS PARK     2/10/2009
   12617 WILLIAM HARRISON ST   D.R. HORTON       PRES. MEADOWS     2/10/2009
   2732 HERRINGTON COVE        D.R. HORTON       SETTLERS OVERLK   2/10/2009
   14604 A WALT WHITMAN TRL    D.R. HORTON       PARKWAY           2/10/2009
   14604 B WALT WHITMAN TRL    D.R. HORTON       PARKWAY           2/10/2009
   807 BRAZOS BEND DRIVE       D.R. HORTON       CP TOWN CENTER    2/11/2009
   307 ALTAMONT STREET         D.R. HORTON       RIVERWALK         2/11/2009
   809 BRAZOS BEND DRIVE       D.R. HORTON       CP TOWN CENTER    2/11/2009
   10511 MAYDELLE DRIVE        D.R. HORTON       SWEETWATER        2/11/2009
   10509 MAYDELLE DRIVE        D.R. HORTON       SWEETWATER        2/11/2009
   #2301 1310 W. PARMER        D.R. HORTON       SCOFIELD FARMS    2/11/2009
   #2302 1310 W. PARMER        D.R. HORTON       SCOFIELD FARMS    2/11/2009
   #2303 1310 W. PARMER        D.R. HORTON       SCOFIELD FARMS    2/11/2009
   2700 HERRINGTON COVE        D.R. HORTON       SETTLERS OVERLK   2/12/2009
   1400 PORTCHESTER CASTLE     D.R. HORTON       HIGHLAND PARK     2/12/2009
   1504 PORTCHESTER CASTLE     D.R. HORTON       HIGHLAND PARK     2/12/2009
   2712 HERRINGTON COVE        D.R. HORTON       SETTLERS OVERLK   2/12/2009
   1500 PORTCHESTER CASTLE     D.R. HORTON       HIGHLAND PARK     2/13/2009
   1508 PORTCHESTER CASTLE     D.R. HORTON       HIGHLAND PARK     2/13/2009
   11005 TORNASOL LANE         D.R. HORTON       ALTA MIRA         2/13/2009
   1420 PORTCHESTER CASTLE     D.R. HORTON       HIGHLAND PARK     2/16/2009
   14236 MARATHON ROAD         D.R. HORTON       AVERY RANCH       2/16/2009
   11124 PERSIMMON GAP         D.R. HORTON       AVERY RANCH       2/16/2009
   11200 PERSIMMON GAP DRIVE   D.R. HORTON       AVERY RANCH       2/16/2009
   328 WIMBERLEY STREET        D.R. HORTON       HUTTO SQUARE      2/19/2009
   12213 BROTEN STREET         D.R. HORTON       RANCHO ALTO       2/19/2009
   12217 BROTEN STREET         D.R. HORTON       RANCHO ALTO       2/19/2009
   1210 HENSLEY DRIVE          D.R. HORTON       BENBROOK RANCH    2/19/2009
   1005 BIG SPRING DRIVE       D.R. HORTON       CP TOWN CENTER    2/20/2009
   12205 BROTEN STREET         D.R. HORTON       RANCHO ALTO       2/20/2009
   720 ALAMO PLAZA DRIVE       D.R. HORTON       CP TOWN CENTER    2/20/2009
   716 ALAMO PLAZA DRIVE       D.R. HORTON       CP TOWN CENTER    2/20/2009
   2727 HERRINGTON COVE        D.R. HORTON       SETTLERS OVERLK   2/23/2009
   305 ALTAMONT STREET         D.R. HORTON       RIVERWALK         2/24/2009
   13604 OYSTERCATCHER DRIVE   D.R. HORTON       PARMER VILLAGE    2/24/2009
   11121 OLD QUARRY ROAD       D.R. HORTON       AVERY FAR WEST    2/25/2009
   324 WIMBERLEY STREET        D.R. HORTON       HUTTO SQUARE      2/25/2009
   303 ALTAMONT STREET         D.R. HORTON       RIVERWALK         2/25/2009
   322 WIMBERLEY STREET        D.R. HORTON       HUTTO SQUARE      2/25/2009
   301 BALDWIN STREET          D.R. HORTON       RIVERWALK         2/26/2009
   1813 QUIET MEADOWS COVE     D.R. HORTON       FALCON POINT      2/26/2009
   1316 HENSLEY DRIVE          D.R. HORTON       BENBROOK RANCH    2/27/2009
   1010 AIKEN DRIVE            D.R. HORTON       BENBROOK RANCH    2/27/2009


                                                                               364
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 372 of 1053 PageID:
                                    17937

   12221 BROTEN STREET         D.R. HORTON       RANCHO ALTO       2/27/2009
   19601 COPPER POINT COVE     D.R. HORTON       FALCON POINT      2/27/2009
   19605 COPPER POINT COVE     D.R. HORTON       FALCON POINT      2/27/2009
   1809 QUIET MEADOWS COVE     D.R. HORTON       FALCON POINT      2/27/2009
   1305 HENSLEY DRIVE          D.R. HORTON       BENBROOK RANCH    2/27/2009
   905 AIKEN DRIVE             D.R. HORTON       BENBROOK RANCH    2/27/2009
   11125 OLD QUARRY ROAD       D.R. HORTON       AVERY FAR WEST    2/27/2009
   11205 OLD QUARRY ROAD       D.R. HORTON       AVERY FAR WEST    2/27/2009
   1805 QUIET MEADOWS COVE     D.R. HORTON       FALCON POINT       3/2/2009
   19708 DRIFTING MEADOWS DR   D.R. HORTON       FALCON POINT       3/2/2009
   19613 COPPER POINT COVE     D.R. HORTON       FALCON POINT       3/2/2009
   1919 SAND CREEK DRIVE       D.R. HORTON       CRKVIEW FOREST     3/2/2009
   1900 GOLDEN ARROW AVE       D.R. HORTON       CRKVIEW FOREST     3/2/2009
   12121 BROTEN STREET         D.R. HORTON       RANCHO ALTO        3/2/2009
   11001 TORNASOL LANE         D.R. HORTON       ALTA MIRA          3/2/2009
   370 BUCKINGHAM DRIVE        D.R. HORTON       KENSINGTON         3/2/2009
   710 CRATERS OF THE MOON     D.R. HORTON       HIGHLAND PARK      3/3/2009
   13520 OYSTERCATCHER DRIVE   D.R. HORTON       PARMER VILLAGE     3/3/2009
   714 ALAMO PLAZA DRIVE       D.R. HORTON       CP TOWN CENTER     3/3/2009
   636 SWEET LEAF LANE         D.R. HORTON       BRKFIELD CROSS     3/3/2009
   718 ALAMO PLAZA DRIVE       D.R. HORTON       CP TOWN CENTER     3/3/2009
   720 CRATERS OF THE MOON     D.R. HORTON       HIGHLAND PARK      3/4/2009
   304 ALTAMONT STREET         D.R. HORTON       RIVERWALK          3/4/2009
   19609 COPPER POINT COVE     D.R. HORTON       FALCON POINT       3/4/2009
   404 BUCKINGHAM DRIVE        D.R. HORTON       KENSINGTON         3/4/2009
   417 BUCKINGHAM DRIVE        D.R. HORTON       KENSINGTON         3/4/2009
   11008 TORNASOL LANE         D.R. HORTON       ALTA MIRA          3/4/2009
   309 SWEET LEAF LANE         D.R. HORTON       BRKFIELD CROSS     3/5/2009
   305 SWEET LEAF LANE         D.R. HORTON       BRKFIELD CROSS     3/5/2009
   11021 TORNASOL LANE         D.R. HORTON       ALTA MIRA          3/5/2009
   712 CRATERS OF THE MOON     D.R. HORTON       HIGHLAND PARK      3/6/2009
   342 ALTAMONT STREET         D.R. HORTON       RIVERWALK          3/6/2009
   712 ALAMO PLAZA DRIVE       D.R. HORTON       CP TOWN CENTER     3/6/2009
   2704 HERRINGTON COVE        D.R. HORTON       SETTLERS OVERLK    3/6/2009
   11208 OLD QUARRY ROAD       D.R. HORTON       AVERY RANCH        3/6/2009
   303 BALDWIN STREET          D.R. HORTON       RIVERWALK          3/9/2009
   320 ALTAMONT STREET         D.R. HORTON       RIVERWALK          3/9/2009
   8728 WOOD STORK DRIVE       D.R. HORTON       PARMER VILLAGE     3/9/2009
   8609 ROCK PIGEON DRIVE      D.R. HORTON       PARMER VILLAGE     3/9/2009
   8724 WOOD STORK DRIVE       D.R. HORTON       PARMER VILLAGE     3/9/2009
   2013 GOLDEN SUNRISE LANE    D.R. HORTON       BRKFIELD CROSS     3/9/2009
   1319 LOGAN DRIVE            D.R. HORTON       BENBROOK RANCH     3/9/2009
   13304 WILLIAM HARRISON CT   D.R. HORTON       PRES. MEADOWS      3/9/2009
   902 FLANAGAN DRIVE          D.R. HORTON       BENBROOK RANCH     3/9/2009
   1216 HENSLEY DRIVE          D.R. HORTON       BENBROOK RANCH     3/9/2009
   400 WIMBERLEY               D.R. HORTON       HUTTO SQUARE      3/10/2009
   13300 WILLIAM HARRISON CT   D.R. HORTON       PRES. MEADOWS     3/10/2009
   2820 BLUFFSTONE DRIVE       D.R. HORTON       SETTLERS OVERLK   3/13/2009
   13309 WILLIAM HARRISON CT   D.R. HORTON       PRES. MEADOWS     3/18/2009
   1220 HENSLEY DRIVE          D.R. HORTON       BENBROOK RANCH    3/18/2009
   908 FLANAGAN DRIVE          D.R. HORTON       BENBROOK RANCH    3/18/2009
   2860 HEARTHSONG LOOP        D.R. HORTON       SETTLERS OVERLK   3/18/2009
   1813 INDIAN LODGE DRIVE     D.R. HORTON       CP TOWN CENTER    3/19/2009
   2216 CHRISTOFF LOOP         D.R. HORTON       RANCHO ALTO       3/19/2009
   2005 GOLDEN SUNRISE LANE    D.R. HORTON       BRKFIELD CROSS    3/19/2009


                                                                               365
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 373 of 1053 PageID:
                                    17938

   2008 GOLDEN SUNRISE LANE    D.R. HORTON       BRKFIELD CROSS    3/19/2009
   2009 GOLDEN SUNRISE LANE    D.R. HORTON       BRKFIELD CROSS    3/19/2009
   804 CRATERS OF THE MOON     D.R. HORTON       HIGHLAND PARK     3/19/2009
   810 CRATERS OF THE MOON     D.R. HORTON       HIGHLAND PARK     3/19/2009
   1907 SAND CREEK ROAD        D.R. HORTON       CRKVIEW FOREST    3/20/2009
   1908 SAND CREEK ROAD        D.R. HORTON       CRKVIEW FOREST    3/20/2009
   1901 SAND CREEK ROAD        D.R. HORTON       CRKVIEW FOREST    3/20/2009
   10916 TORNASOL LANE         D.R. HORTON       ALTA MIRA         3/20/2009
   1903 SAND CREEK ROAD        D.R. HORTON       CRKVIEW FOREST    3/23/2009
   2929 TODD TRAIL             D.R. HORTON       SETTLERS PARK     3/23/2009
   2211 AARON ROSS WAY         D.R. HORTON       SETTLERS PARK     3/23/2009
   806 CRATERS OF THE MOON     D.R. HORTON       HIGHLAND PARK     3/23/2009
   812 CRATERS OF THE MOON     D.R. HORTON       HIGHLAND PARK     3/23/2009
   808 CRATERS OF THE MOON     D.R. HORTON       HIGHLAND PARK     3/23/2009
   442 BUCKINGHAM DRIVE        D.R. HORTON       KENSINGTON        3/23/2009
   910 FLANAGAN DRIVE          D.R. HORTON       BENBROOK RANCH    3/23/2009
   1605 DISCOVERY BLVD         D.R. HORTON       CP TOWN CENTER    3/23/2009
   900 AIKEN DRIVE             D.R. HORTON       BENBROOK RANCH    3/23/2009
   301 SWEET LEAF LANE         D.R. HORTON       BRKFIELD CROSS    3/24/2009
   2220 CHRISTOFF LOOP         D.R. HORTON       RANCHO ALTO       3/24/2009
   2212 CHRISTOFF LOOP         D.R. HORTON       RANCHO ALTO       3/24/2009
   10507 MARFA DRIVE           D.R. HORTON       SWEETWATER        3/24/2009
   13529 OYSTERCATHCER DRIVE   D.R. HORTON       PARMER VILLAGE    3/24/2009
   2006 ROCKLAND DRIVE         D.R. HORTON       SWEETWATER        3/24/2009
   1307 HENSLEY DRIVE          D.R. HORTON       BENBROOK RANCH    3/25/2009
   2000 ROCKLAND DRIVE         D.R. HORTON       SWEETWATER        3/25/2009
   1913 ROCKLAND DRIVE         D.R. HORTON       SWEETWATER        3/25/2009
   2816 HEARTHSONG LOOP        D.R. HORTON       SETTLERS OVERLK   3/26/2009
   2816 BLUFFSTONE DRIVE       D.R. HORTON       SETTLERS OVERLK   3/26/2009
   923 WASHBURN DRIVE          D.R. HORTON       BENBROOK RANCH    3/26/2009
   2812 HEARTHSONG LOOP        D.R. HORTON       SETTLERS OVERLK   3/26/2009
   14608 A WALT WHITMAN TRL    D.R. HORTON       PARKWAY           3/26/2009
   14608 B WALT WHITMAN TRL    D.R. HORTON       PARKWAY           3/26/2009
   14616 A WALT WHITMAN TRL    D.R. HORTON       PARKWAY           3/26/2009
   14616 B WALT WHITMAN TRL    D.R. HORTON       PARKWAY           3/26/2009
   1612 CORN HILL LANE         D.R. HORTON       TURTLE CREEK      3/27/2009
   427 BLOOMSBURY DRIVE        D.R. HORTON       KENSINGTON        3/27/2009
   2731 HERRINGTON COVE        D.R. HORTON       SETTLERS OVERLK   3/30/2009
   613 ROLLING OAK DRIVE       D.R. HORTON       TURTLE CREEK      3/30/2009
   617 ROLLING OAK DRIVE       D.R. HORTON       TURTLE CREEK      3/30/2009
   2839 HEARTHSONG LOOP        D.R. HORTON       SETTLERS OVERLK   3/30/2009
   906 GENTRY DRIVE            D.R. HORTON       BENBROOK RANCH    3/31/2009
   14908 LIPTON LANE           D.R. HORTON       BRKFIELD CROSS    3/31/2009
   14620 A WALT WHITMAN TRL    D.R. HORTON       PARKWAY           3/31/2009
   14620 B WALT WHITMAN TRL    D.R. HORTON       PARKWAY           3/31/2009
   11225 OLD QUARRY ROAD       D.R. HORTON       AVERY RANCH        4/1/2009
   11209 OLD QUARRY ROAD       D.R. HORTON       AVERY RANCH        4/1/2009
   11221 OLD QUARRY ROAD       D.R. HORTON       AVERY FAR WEST     4/1/2009
   1401 PORTCHESTER CASTLE     D.R. HORTON       HIGHLAND PARK      4/2/2009
   2300 CHRISTOFF LOOP         D.R. HORTON       RANCHO ALTO        4/2/2009
   12212 BROTEN STREET         D.R. HORTON       RANCHO ALTO        4/2/2009
   #2401 14815 AVERY CHURCH    D.R. HORTON       AVERY CHURCH       4/2/2009
   #2402 14815 AVERY CHURCH    D.R. HORTON       AVERY CHURCH       4/2/2009
   #2403 14815 AVERY CHURCH    D.R. HORTON       AVERY CHURCH       4/2/2009
   2859 HEARTHSONG LOOP        D.R. HORTON       SETTLERS OVERLK    4/2/2009


                                                                               366
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 374 of 1053 PageID:
                                    17939

   2863 HEARTHSONG LOOP        D.R. HORTON       SETTLERS OVERLK    4/2/2009
   8736 WOOD STORK DRIVE       D.R. HORTON       PARMER VILLAGE     4/3/2009
   12216 BROTEN STREET         D.R. HORTON       RANCHO ALTO        4/3/2009
   8733 BLACKVIERO DRIVE       D.R. HORTON       PARMER VILLAGE     4/3/2009
   8737 BLACKVIERO DRIVE       D.R. HORTON       PARMER VILLAGE     4/3/2009
   #101 14815 AVERY CHURCH     D.R. HORTON       AVERY CHURCH       4/3/2009
   #102 14815 AVERY CHURCH     D.R. HORTON       AVERY CHURCH       4/3/2009
   #103 14815 AVERY CHURCH     D.R. HORTON       AVERY CHURCH       4/3/2009
   2855 HEARTHSONG LOOP        D.R. HORTON       SETTLERS OVERLK    4/3/2009
   2852 HEARTHSONG LOOP        D.R. HORTON       SETTLERS OVERLK    4/3/2009
   8705 BLACKVIERO DRIVE       D.R. HORTON       PARMER VILLAGE     4/6/2009
   8717 BLACKVIERO DRIVE       D.R. HORTON       PARMER VILLAGE     4/6/2009
   8708 WOOD STORK DRIVE       D.R. HORTON       PARMER VILLAGE     4/6/2009
   8712 WOOD STORK DRIVE       D.R. HORTON       PARMER VILLAGE     4/6/2009
   2008 ROCKLAND DRIVE         D.R. HORTON       SWEETWATER         4/6/2009
   1909 ROCKLAND DRIVE         D.R. HORTON       SWEETWATER         4/6/2009
   2851 HEARTHSONG LOOP        D.R. HORTON       SETTLERS OVERLK    4/6/2009
   2848 HEARTHSONG LOOP        D.R. HORTON       SETTLERS OVERLK    4/6/2009
   8732 WOOD STORK DRIVE       D.R. HORTON       PARMER VILLAGE     4/7/2009
   8700 WOOD STORK DRIVE       D.R. HORTON       PARMER VILLAGE     4/7/2009
   1204 HENSLEY DRIVE          D.R. HORTON       BENBROOK RANCH     4/7/2009
   1203 LOGAN DRIVE            D.R. HORTON       BENBROOK RANCH     4/7/2009
   7913 VIA VERDE DRIVE        D.R. HORTON       ALTA MIRA          4/7/2009
   7905 VIA VERDE DRIVE        D.R. HORTON       ALTA MIRA          4/7/2009
   11020 TORNASOL LANE         D.R. HORTON       ALTA MIRA          4/7/2009
   713 CRATERS OF THE MOON     D.R. HORTON       HIGHLAND PARK      4/8/2009
   707 CRATERS OF THE MOON     D.R. HORTON       HIGHLAND PARK      4/8/2009
   715 CRATERS OF THE MOON     D.R. HORTON       HIGHLAND PARK      4/8/2009
   711 CRATERS OF THE MOON     D.R. HORTON       HIGHLAND PARK      4/8/2009
   709 CRATERS OF THE MOON     D.R. HORTON       HIGHLAND PARK      4/8/2009
   12204 BROTEN STREET         D.R. HORTON       RANCHO ALTO        4/8/2009
   2002 ROCKLAND DRIVE         D.R. HORTON       SWEETWATER         4/9/2009
   13509 OYSTERCATCHER DRIVE   D.R. HORTON       PARMER VILLAGE     4/9/2009
   1515 BIG THICKET DRIVE      D.R. HORTON       CP TOWN CENTER    4/13/2009
   1511 BIG THICKET DRIVE      D.R. HORTON       CP TOWN CENTER    4/13/2009
   1509 BIG THICKET DRIVE      D.R. HORTON       CP TOWN CENTER    4/13/2009
   904 FLANAGAN DRIVE          D.R. HORTON       BENBROOK RANCH    4/13/2009
   1213 HENSLEY DRIVE          D.R. HORTON       BENBROOK RANCH    4/13/2009
   905 FLANAGAN DRIVE          D.R. HORTON       BENBROOK RANCH    4/13/2009
   1004 BIG SPRINGS DRIVE      D.R. HORTON       CP TOWN CENTER    4/13/2009
   1503 BIG THICKET DRIVE      D.R. HORTON       CP TOWN CENTER    4/13/2009
   1513 BIG THICKET DRIVE      D.R. HORTON       CP TOWN CENTER    4/13/2009
   1003 BIG SPRING DRIVE       D.R. HORTON       CP TOWN CENTER    4/14/2009
   320 WIMBERLEY STREET        D.R. HORTON       HUTTO SQUARE      4/14/2009
   318 WIMBERLEY STREET        D.R. HORTON       HUTTO SQUARE      4/14/2009
   1312 HENSLEY DRIVE          D.R. HORTON       BENBROOK RANCH    4/14/2009
   1302 HENSLEY DRIVE          D.R. HORTON       BENBROOK RANCH    4/14/2009
   2308 CHRISTOFF LOOP         D.R. HORTON       RANCHO ALTO       4/15/2009
   2304 CHRISTOFF LOOP         D.R. HORTON       RANCHO ALTO       4/15/2009
   314 WIMBERLEY STREET        D.R. HORTON       HUTTO SQUARE      4/15/2009
   316 WIMBERLEY STREET        D.R. HORTON       HUTTO SQUARE      4/15/2009
   904 WASHBURN DRIVE          D.R. HORTON       BENBROOK RANCH    4/15/2009
   903 FLANAGAN DRIVE          D.R. HORTON       BENBROOK RANCH    4/15/2009
   13604 THEODORE ROOSEVELT    D.R. HORTON       PRES. MEADOWS     4/15/2009
   13600 THEODORE ROOSEVELT    D.R. HORTON       PRES. MEADOWS     4/15/2009


                                                                               367
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 375 of 1053 PageID:
                                    17940

   10504 MARFA DRIVE           D.R. HORTON       SWEETWATER        4/15/2009
   10506 MARFA DRIVE           D.R. HORTON       SWEETWATER        4/15/2009
   2228 CHRISTOFF LOOP         D.R. HORTON       RANCHO ALTO       4/16/2009
   2217 CHRISTOFF LOOP         D.R. HORTON       RANCHO ALTO       4/16/2009
   1201 LOGAN DRIVE            D.R. HORTON       BENBROOK RANCH    4/16/2009
   10502 MARFA DRIVE           D.R. HORTON       SWEETWATER        4/16/2009
   14613 A WALT WHITMAN TR     D.R. HORTON       PARKWAY           4/16/2009
   14613 B WALT WHITMAN TR     D.R. HORTON       PARKWAY           4/16/2009
   14612 A WALT WHITMAN TR     D.R. HORTON       PARKWAY           4/16/2009
   14612 B WALT WHITMAN TR     D.R. HORTON       PARKWAY           4/16/2009
   14121 WILLOW TANK DRIVE     D.R. HORTON       AVERY FAR WEST    4/16/2009
   11117 OLD QUARRY DRIVE      D.R. HORTON       AVERY FAR WEST    4/16/2009
   14117 WILLOW TANK DRIVE     D.R. HORTON       AVERY FAR WEST    4/16/2009
   1309 PORTCHESTER CASTLE     D.R. HORTON       HIGHLAND PARK     4/17/2009
   1305 PORTCHESTER CASTLE     D.R. HORTON       HIGHLAND PARK     4/17/2009
   2601 CAMI PATH              D.R. HORTON       SETTLERS PARK     4/17/2009
   1507 BIG THICKET DRIVE      D.R. HORTON       CP TOWN CENTER    4/20/2009
   12208 BROTEN STREET         D.R. HORTON       RANCHO ALTO       4/20/2009
   907 AIKEN DRIVE             D.R. HORTON       BENBROOK RANCH    4/20/2009
   1702 SANDHILL DRIVE         D.R. HORTON       CP TOWN CENTER    4/20/2009
   336 ALTAMONT STREET         D.R. HORTON       RIVERWALK         4/20/2009
   8800 WOOD STORK DRIVE       D.R. HORTON       PARMER VILLAGE    4/21/2009
   8716 WOOD STORK DRIVE       D.R. HORTON       PARMER VILLAGE    4/21/2009
   8709 BLACKVIERO DRIVE       D.R. HORTON       PARMER VILLAGE    4/21/2009
   721 CRATERS OF THE MOON     D.R. HORTON       HIGHLAND PARK     4/21/2009
   719 CRATERS OF THE MOON     D.R. HORTON       HIGHLAND PARK     4/21/2009
   338 ALTAMONT STREET         D.R. HORTON       RIVERWALK         4/21/2009
   416 BUCKINGHAM DRIVE        D.R. HORTON       KENSINGTON        4/21/2009
   14113 WILLOW TANK DRIVE     D.R. HORTON       AVERY FAR WEST    4/21/2009
   1621 WEST MEADOW TRAIL      D.R. HORTON       TERAVISTA         4/21/2009
   1505 BIG THICKET DRIVE      D.R. HORTON       CP TOWN CENTER    4/22/2009
   801 CRATERS OF THE MOON     D.R. HORTON       HIGHLAND PARK     4/22/2009
   340 ALTAMONT STREET         D.R. HORTON       RIVERWALK         4/22/2009
   332 ALTAMONT STREET         D.R. HORTON       RIVERWALK         4/22/2009
   334 ALTAMONT STREET         D.R. HORTON       RIVERWALK         4/22/2009
   1524 WEST MEADOW TRAIL      D.R. HORTON       TERAVISTA         4/22/2009
   14609 A WALT WHITMAN TR     D.R. HORTON       PARKWAY           4/23/2009
   14609 B WALT WHITMAN TR     D.R. HORTON       PARKWAY           4/23/2009
   1704 SANDHILL DRIVE         D.R. HORTON       CP TOWN CENTER    4/23/2009
   1409 PORTCHESTER CASTLE     D.R. HORTON       HIGHLAND PARK     4/23/2009
   346 ALTAMONT STREET         D.R. HORTON       RIVERWALK         4/23/2009
   1526 WEST MEADOW TRAIL      D.R. HORTON       TERAVISTA         4/23/2009
   1501 GREENSIDE DRIVE        D.R. HORTON       TERAVISTA         4/23/2009
   1606 GREENSIDE DRIVE        D.R. HORTON       TERAVISTA         4/23/2009
   717 CRATERS OF THE MOON     D.R. HORTON       HIGHLAND PARK     4/23/2009
   2934 TODD TRAIL             D.R. HORTON       SETTLERS PARK     4/24/2009
   2824 BLUFFSTONE DRIVE       D.R. HORTON       SETTLERS OVERLK   4/24/2009
   312 WIMBERLEY STREET        D.R. HORTON       HUTTO SQUARE      4/24/2009
   14040 TURKEY HOLLOW TRAIL   D.R. HORTON       AVERY FAR WEST    4/24/2009
   310 WIMBERLEY STREET        D.R. HORTON       HUTTO SQUARE      4/24/2009
   308 WIMBERLEY STREET        D.R. HORTON       HUTTO SQUARE      4/24/2009
   #2101 1310 W. PARMER        D.R. HORTON       SCOFIELD FARMS    4/24/2009
   #2102 1310 W. PARMER        D.R. HORTON       SCOFIELD FARMS    4/24/2009
   #2103 1310 W. PARMER        D.R. HORTON       SCOFIELD FARMS    4/24/2009
   11209 MCKINNEY SPRING DR    D.R. HORTON       AVERY FAR WEST    4/24/2009


                                                                               368
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 376 of 1053 PageID:
                                    17941

   1314 HENSLEY DRIVE          D.R. HORTON       BENBROOK RANCH    4/27/2009
   1208 HENSLEY DRIVE          D.R. HORTON       BENBROOK RANCH    4/27/2009
   1212 HENSLEY DRIVE          D.R. HORTON       BENBROOK RANCH    4/27/2009
   14900 LIPTON LANE           D.R. HORTON       BRKFIELD CROSS    4/28/2009
   14904 LIPTON LANE           D.R. HORTON       BRKFIELD CROSS    4/28/2009
   306 WIMBERLEY STREET        D.R. HORTON       HUTTO SQUARE      4/28/2009
   103 SAN ANTONIO STREET      D.R. HORTON       RIVERWALK         4/28/2009
   2001 GOLDEN SUNRISE LANE    D.R. HORTON       BRKFIELD CROSS    4/28/2009
   411 RIVERINE WAY            D.R. HORTON       CRKVIEW FOREST    4/30/2009
   405 RIVERINE WAY            D.R. HORTON       CRKVIEW FOREST    4/30/2009
   309 RIVERINE WAY            D.R. HORTON       CRKVIEW FOREST    4/30/2009
   1801 SAND CREEK ROAD        D.R. HORTON       CRKVIEW FOREST    4/30/2009
   407 RIVERINE WAY            D.R. HORTON       CRKVIEW FOREST    4/30/2009
   403 RIVERINE WAY            D.R. HORTON       CRKVIEW FOREST    4/30/2009
   1807 GOLDEN ARROW AVE       D.R. HORTON       CRKVIEW FOREST    4/30/2009
   1804 SAND CREEK ROAD        D.R. HORTON       CRKVIEW FOREST    4/30/2009
   1808 SAND CREEK ROAD        D.R. HORTON       CRKVIEW FOREST    4/30/2009
   1405 PORTCHESTER CASTLE     D.R. HORTON       HIGHLAND PARK      5/1/2009
   1512 PORTCHESTER CASTLE     D.R. HORTON       HIGHLAND PARK      5/1/2009
   814 CRATERS OF THE MOON     D.R. HORTON       HIGHLAND PARK      5/1/2009
   610 ALAMO PLAZA DRIVE       D.R. HORTON       CP TOWN CENTER     5/1/2009
   1310 HENSLEY DRIVE          D.R. HORTON       BENBROOK RANCH     5/4/2009
   2843 HEARTHSONG LOOP        D.R. HORTON       SETTLERS OVERLK    5/4/2009
   11217 MCKINNEY SPRINGS DR   D.R. HORTON       AVERY FAR WEST     5/4/2009
   11213 MCKINNEY SPRING DR    D.R. HORTON       AVERY FAR WEST     5/4/2009
   14104 MARATHON ROAD         D.R. HORTON       AVERY FAR WEST     5/4/2009
   1206 HENSLEY DRIVE          D.R. HORTON       BENBROOK RANCH     5/4/2009
   900 WASHBURN DRIVE          D.R. HORTON       BENBROOK RANCH     5/4/2009
   10644 ROYAL TARA COVE       D.R. HORTON       AVERY RANCH        5/4/2009
   1710 SANDHILL DRIVE         D.R. HORTON       CP TOWN CENTER     5/4/2009
   1814 INDIAN LODGE DIRVE     D.R. HORTON       CP TOWN CENTER     5/4/2009
   2856 HEARTHSONG LOOP        D.R. HORTON       SETTLERS OVERLK    5/4/2009
   1703 COMFORT LANE           D.R. HORTON       SWEETWATER         5/4/2009
   304 WIMBERLEY STREET        D.R. HORTON       HUTTO SQUARE       5/5/2009
   1520 BIG THICKET DRIVE      D.R. HORTON       CP TOWN CENTER     5/5/2009
   308 BALDWIN STREET          D.R. HORTON       RIVERWALK          5/5/2009
   305 BALDWIN STREET          D.R. HORTON       RIVERWALK          5/5/2009
   #2 18521 MAMMOTH CAVE       D.R. HORTON       HIGHLAND PARK      5/5/2009
   #1 18521 MAMMOTH CAVE       D.R. HORTON       HIGHLAND PARK      5/5/2009
   10500 MARFA DRIVE           D.R. HORTON       SWEETWATER         5/5/2009
   1705 COMFORT LANE           D.R. HORTON       SWEETWATER         5/5/2009
   1707 COMFORT LANE           D.R. HORTON       SWEETWATER         5/5/2009
   2312 CHRISTOFF LOOP         D.R. HORTON       RANCHO ALTO        5/6/2009
   1007 WASHBURN DRIVE         D.R. HORTON       BENBROOK RANCH     5/6/2009
   1207 LOGAN DRIVE            D.R. HORTON       BENBROOK RANCH     5/6/2009
   1209 LOGAN DRIVE            D.R. HORTON       BENBROOK RANCH     5/6/2009
   805 CRATERS OF THE MOON     D.R. HORTON       HIGHLAND PARK      5/6/2009
   1211 LOGAN DRIVE            D.R. HORTON       BENBROOK RANCH     5/6/2009
   1809 FRANKLIN MOUNTAIN DR   D.R. HORTON       CP TOWN CENTER     5/6/2009
   1813 FRANKLIN MOUNTAIN DR   D.R. HORTON       CP TOWN CENTER     5/6/2009
   1807 FRANKLIN MOUNTAIN DR   D.R. HORTON       CP TOWN CENTER     5/6/2009
   1811 FRANKLIN MOUNTAIN DR   D.R. HORTON       CP TOWN CENTER     5/6/2009
   11017 TORNASOL LANE         D.R. HORTON       ALTA MIRA          5/6/2009
   300 WIMBERLEY STREET        D.R. HORTON       HUTTO SQUARE       5/7/2009
   11221 MCKINNEY SPRINGS DR   D.R. HORTON       AVERY FAR WEST     5/7/2009


                                                                               369
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 377 of 1053 PageID:
                                    17942

   916 AIKEN DRIVE             D.R. HORTON       BENBROOK RANCH     5/7/2009
   1213 LOGAN DRIVE            D.R. HORTON       BENBROOK RANCH     5/7/2009
   1205 LOGAN DRIVE            D.R. HORTON       BENBROOK RANCH     5/7/2009
   8640 WHITE IBIS DRIVE       D.R. HORTON       PARMER VILLAGE     5/8/2009
   818 CRATERS OF THE MOON     D.R. HORTON       HIGHLAND PARK      5/8/2009
   14109 WILLOW TANK DRIVE     D.R. HORTON       AVERY FAR WEST     5/8/2009
   11213 OLD QUARRY ROAD       D.R. HORTON       AVERY FAR WEST     5/8/2009
   10900 TORNASOL LANE         D.R. HORTON       ALTA MIRA          5/8/2009
   13244 RING STREET           D.R. HORTON       MANOR CARRIAGE     5/8/2009
   2004 GOLDEN SUNRISE LANE    D.R. HORTON       BRKFIELD CROSS    5/11/2009
   10632 ROYAL TARA COVE       D.R. HORTON       AVERY RANCH       5/11/2009
   10628 ROYAL TARA COVE       D.R. HORTON       AVERY RANCH       5/11/2009
   1003 BARCLAY DRIVE          D.R. HORTON       BENBROOK RANCH    5/12/2009
   1100 SOUTH BROOK DRIVE      D.R. HORTON       BENBROOK RANCH    5/12/2009
   19617 COPPER POINT COVE     D.R. HORTON       FALCON POINT      5/12/2009
   19612 COPPER POINT COVE     D.R. HORTON       FALCON POINT      5/12/2009
   8813 WOOD STORK DRIVE       D.R. HORTON       PARMER VILLAGE    5/12/2009
   7904 VIA VERDE DRIVE        D.R. HORTON       ALTA MIRA         5/13/2009
   302 WIMBERLEY STREET        D.R. HORTON       HUTTO SQUARE      5/14/2009
   14409 ROUNDTREE RANCH LN    D.R. HORTON       AVERY FAR WEST    5/14/2009
   2744 BLUFFSTONE DRIVE       D.R. HORTON       SETTLERS OVERLK   5/14/2009
   2800 HEARTHSONG LOOP        D.R. HORTON       SETTLERS OVERLK   5/14/2009
   2804 HEARTHSONG LOOP        D.R. HORTON       SETTLERS OVERLK   5/14/2009
   1805 FRANKLIN MOUNTAIN DR   D.R. HORTON       CP TOWN CENTER    5/14/2009
   1803 FRANKLIN MOUNTAIN DR   D.R. HORTON       CP TOWN CENTER    5/14/2009
   1311 LOGAN DRIVE            D.R. HORTON       BENBROOK RANCH    5/14/2009
   1701 COMFORT LANE           D.R. HORTON       SWEETWATER        5/14/2009
   1805 GOLDEN ARROW AVE.      D.R. HORTON       CRKVIEW FOREST    5/14/2009
   304 BALDWIN STREET          D.R. HORTON       RIVERWALK         5/15/2009
   306 BALDWIN STREET          D.R. HORTON       RIVERWALK         5/15/2009
   307 BALDWIN STREET          D.R. HORTON       RIVERWALK         5/15/2009
   2828 HEARTHSONG LOOP        D.R. HORTON       SETTLERS OVERLK   5/15/2009
   19616 COPPER POINT COVE     D.R. HORTON       FALCON POINT      5/15/2009
   19608 COPPER POINT COVE     D.R. HORTON       FALCON POINT      5/15/2009
   2844 HEARTHSONG DRIVE       D.R. HORTON       SETTLERS OVERLK   5/15/2009
   1903 MAIN STREET            D.R. HORTON       CP TOWN CENTER    5/15/2009
   1800 SAND CREEK ROAD        D.R. HORTON       CRKVIEW FOREST    5/15/2009
   2804 BLUFFSTONE DRIVE       D.R. HORTON       SETTLERS OVERLK   5/15/2009
   12112 BROTEN STREET         D.R. HORTON       RANCHO ALTO       5/18/2009
   8801 WOOD STORK DRIVE       D.R. HORTON       PARMER VILLAGE    5/18/2009
   13437 SAGE GROUSE DRIVE     D.R. HORTON       PARMER VILLAGE    5/18/2009
   8725 BLACKVIERO DRIVE       D.R. HORTON       PARMER VILLAGE    5/18/2009
   #401 14815 AVERY CHURCH     D.R. HORTON       AVERY CHURCH      5/18/2009
   #402 14815 AVERY CHURCH     D.R. HORTON       AVERY CHURCH      5/18/2009
   #403 14815 AVERY CHURCH     D.R. HORTON       AVERY CHURCH      5/18/2009
   1700 COMFORT LANE           D.R. HORTON       SWEETWATER        5/18/2009
   2004 ROCKLAND DRIVE         D.R. HORTON       SWEETWATER        5/18/2009
   808 A EMILY DICKENSON DR    D.R. HORTON       PARKWAY           5/18/2009
   808 B EMILY DICKENSON DR    D.R. HORTON       PARKWAY           5/18/2009
   413 RIVERINE WAY            D.R. HORTON       CRKVIEW FOREST    5/18/2009
   1803 GOLDEN ARROW AVE.      D.R. HORTON       CRKVIEW FOREST    5/18/2009
   915 WASHBURN DRIVE          D.R. HORTON       BENBROOK RANCH    5/19/2009
   1704 COMFORT LANE           D.R. HORTON       SWEETWATER        5/19/2009
   10501 MAYDELLE DRIVE        D.R. HORTON       SWEETWATER        5/19/2009
   2800 BLUFFSTONE DRIVE       D.R. HORTON       SETTLERS OVERLK   5/19/2009


                                                                               370
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 378 of 1053 PageID:
                                    17943

   812 A EMILY DICKENSON DR    D.R. HORTON       PARKWAY           5/19/2009
   812 B EMILY DICKENSON       D.R. HORTON       PARKWAY           5/19/2009
   2933 TODD TRAIL             D.R. HORTON       SETTLERS PARK     5/20/2009
   2739 HERRINGTON COVE        D.R. HORTON       SETTLERS OVERLK   5/20/2009
   8729 BLACKVIERO DRIVE       D.R. HORTON       PARMER VILLAGE    5/20/2009
   2812 BLUFFSTONE DRIVE       D.R. HORTON       SETTLERS OVERLK   5/20/2009
   13528 OYSTERCATCHER DRIVE   D.R. HORTON       PARMER VILLAGE    5/20/2009
   10648 ROYAL TARA COVE       D.R. HORTON       AVERY RANCH       5/21/2009
   12128 BROTEN STREET         D.R. HORTON       RANCHO ALTO       5/21/2009
   12116 BROTEN STREET         D.R. HORTON       RANCHO ALTO       5/21/2009
   12124 BROTEN STREET         D.R. HORTON       RANCHO ALTO       5/21/2009
   #2501 14815 AVERY RANCH     D.R. HORTON       AVERY CHURCH      5/21/2009
   #2502 14815 AVERY RANCH     D.R. HORTON       AVERY CHURCH      5/21/2009
   #2503 14815 AVERY RANCH     D.R. HORTON       AVERY CHURCH      5/21/2009
   19600 COPPER POINT COVE     D.R. HORTON       FALCON POINT      5/22/2009
   2744 HERRINGTON COVE        D.R. HORTON       SETTLERS OVERLK   5/22/2009
   2808 BLUFFSTONE DRIVE       D.R. HORTON       SETTLERS OVERLK   5/22/2009
   2701 OVERTON STREET         D.R. HORTON       SETTLERS OVERLK   5/22/2009
   1808 INDIAN LODGE DRIVE     D.R. HORTON       CP TOWN CENTER    5/22/2009
   1812 INDIAN LODGE DRIVE     D.R. HORTON       CP TOWN CENTER    5/22/2009
   1810 INDIAN LODGE DRIVE     D.R. HORTON       CP TOWN CENTER    5/22/2009
   13521 OYSTERCATCHER DRIVE   D.R. HORTON       PARMER VILLAGE    5/22/2009
   13532 OYSTERCATHCER DRIVE   D.R. HORTON       PARMER VILLAGE    5/22/2009
   #2201 1310 W. PARMER        D.R. HORTON       SCOFIELD FARMS    5/22/2009
   #2202 1310 W. PARMER        D.R. HORTON       SCOFIELD FARMS    5/22/2009
   #2203 1310 W. PARMER        D.R. HORTON       SCOFIELD FARMS    5/22/2009
   1325 PORTCHESTER CASTLE     D.R. HORTON       HIGHLAND PARK     5/26/2009
   1321 PORTCHESTER CASLTE     D.R. HORTON       HIGHLAND PARK     5/26/2009
   1801 FRANKLIN MOUNTAIN      D.R. HORTON       CP TOWN CENTER    5/26/2009
   1219 LOGAN DRIVE            D.R. HORTON       BENBROOK RANCH    5/26/2009
   1315 LOGAN DRIVE            D.R. HORTON       BENBROOK RANCH    5/26/2009
   1215 LOGAN DRIVE            D.R. HORTON       BENBROOK RANCH    5/26/2009
   1313 LOGAN DRIVE            D.R. HORTON       BENBROOK RANCH    5/26/2009
   1217 LOGAN DRIVE            D.R. HORTON       BENBROOK RANCH    5/26/2009
   322 BALDWIN STREET          D.R. HORTON       RIVERWALK         5/27/2009
   316 BALDWIN STREET          D.R. HORTON       RIVERWALK         5/27/2009
   314 BALDWIN STREET          D.R. HORTON       RIVERWALK         5/27/2009
   318 BALDWIN STREET          D.R. HORTON       RIVERWALK         5/27/2009
   312 BALDWIN STREET          D.R. HORTON       RIVERWALK         5/27/2009
   320 BALDWIN STREET          D.R. HORTON       RIVERWALK         5/27/2009
   9612 SWEETGUM DRIVE         D.R. HORTON       SAGE MEADOW       5/27/2009
   12200 BROTEN STREET         D.R. HORTON       RANCHO ALTO       5/28/2009
   317 BALDWIN STREET          D.R. HORTON       RIVERWALK         5/28/2009
   319 BALDWIN STREET          D.R. HORTON       RIVERWALK         5/28/2009
   313 BALDWIN STREET          D.R. HORTON       RIVERWALK         5/28/2009
   315 BALDWIN STREET          D.R. HORTON       RIVERWALK         5/28/2009
   201 ANDERSON STREET         D.R. HORTON       HUTTO SQUARE      5/28/2009
   200 ANDERSON STREET         D.R. HORTON       HUTTO SQUARE      5/28/2009
   #2 18525 MAMMOTH CAVE       D.R. HORTON       HIGHLAND PARK     5/28/2009
   #1 18524 MAMMOTH CAVE       D.R. HORTON       HIGHLAND PARK     5/28/2009
   #2 18524 MAMMOTH CAVE       D.R. HORTON       HIGHLAND PARK     5/28/2009
   #1 18532 MAMMOTH CAVE       D.R. HORTON       HIGHLAND PARK     5/28/2009
   #2 18532 MAMMOTH CAVE       D.R. HORTON       HIGHLAND PARK     5/28/2009
   14220 CANYON TRAIL          D.R. HORTON       AVERY RANCH       5/28/2009
   12220 BROTEN STREET         D.R. HORTON       RANCHO ALTO       5/28/2009


                                                                               371
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 379 of 1053 PageID:
                                    17944

   8716 BLACKVIERO DRIVE       D.R. HORTON       PARMER VILLAGE    5/29/2009
   13524 OYSTERCATCHER DRIVE   D.R. HORTON       PARMER VILLAGE    5/29/2009
   11221 PERSIMMON GAP DRIVE   D.R. HORTON       AVERY FAR WEST    5/29/2009
   14301 ROUNTREE RANCH LANE   D.R. HORTON       AVERY FAR WEST    5/29/2009
   1317 LOGAN DRIVE            D.R. HORTON       BENBROOK RANCH    5/29/2009
   1811 INDIAN LODGE DRIVE     D.R. HORTON       CP TOWN CENTER    5/29/2009
   13540 OYSTERCATCHER DRIVE   D.R. HORTON       PARMER VILLAGE     6/1/2009
   913 A SEBASTIAN BEND        D.R. HORTON       PARKWAY            6/1/2009
   913 B SEBASTIAN BEND        D.R. HORTON       PARKWAY            6/1/2009
   14500 A HARRIS RIDGE BLVD   D.R. HORTON       PARKWAY            6/1/2009
   14500 B HARRIS RIDGE BLVD   D.R. HORTON       PARKWAY            6/1/2009
   917 A SEBASTIAN BEND        D.R. HORTON       PARKWAY            6/1/2009
   917 B SEBASTIAN BEND        D.R. HORTON       PARKWAY            6/1/2009
   #1 18525 MAMMOTH CAVE       D.R. HORTON       HIGHLAND PARK      6/1/2009
   14401 ROUNTREE RANCH LANE   D.R. HORTON       AVERY FAR WEST     6/1/2009
   1800 QUIET MEADOWS COVE     D.R. HORTON       FALCON POINT       6/1/2009
   1801 QUIET MEADOWS COVE     D.R. HORTON       FALCON POINT       6/1/2009
   401 WIMBERLEY STREET        D.R. HORTON       HUTTO SQUARE       6/2/2009
   402 WIMBERLEY STREET        D.R. HORTON       HUTTO SQUARE       6/2/2009
   1313 PORTCHESTER CASTLE     D.R. HORTON       HIGHLAND PARK      6/2/2009
   1317 PORTCHESTER CASTLE     D.R. HORTON       HIGHLAND PARK      6/2/2009
   8704 WOOD STORK DRIVE       D.R. HORTON       PARMER VILLAGE     6/2/2009
   8745 BLACKVIERO DRIVE       D.R. HORTON       PARMER VILLAGE     6/2/2009
   19701 COPPER POINT COVE     D.R. HORTON       FALCON POINT       6/2/2009
   19717 DRIFTING MEADOWS DR   D.R. HORTON       FALCON POINT       6/2/2009
   19709 DRIFTING MEADOWS DR   D.R. HORTON       FALCON POINT       6/2/2009
   19713 DRIFTING MEADOWS DR   D.R. HORTON       FALCON POINT       6/3/2009
   #1 18533 MAMMOTH CAVE       D.R. HORTON       HIGHLAND PARK      6/4/2009
   #2 18533 MAMMOTH CAVE       D.R. HORTON       HIGHLAND PARK      6/4/2009
   #1 18520 MAMMOTH CAVE       D.R. HORTON       HIGHLAND PARK      6/4/2009
   #2 18520 MAMMOTH CAVE       D.R. HORTON       HIGHLAND PARK      6/4/2009
   1221 LOGAN DRIVE            D.R. HORTON       BENBROOK RANCH     6/4/2009
   409 RIVERINE WAY            D.R. HORTON       CRKVIEW FOREST     6/4/2009
   1800 GOLDEN ARROW AVE.      D.R. HORTON       CRKVIEW FOREST     6/4/2009
   19801 DRIFTING MEADOWS DR   D.R. HORTON       FALCON POINT       6/5/2009
   19805 DRIFTING MEADOWS DR   D.R. HORTON       FALCON POINT       6/5/2009
   10909 TORNASOL LANE         D.R. HORTON       ALTA MIRA          6/5/2009
   13533 OYSTERCATHCER DRIVE   D.R. HORTON       PARMER VILLAGE     6/5/2009
   14037 TURKEY HOLLOW TRAIL   D.R. HORTON       AVERY FAR WEST     6/9/2009
   1301 PORTCHESTER CASTLE     D.R. HORTON       HIGHLAND PARK      6/9/2009
   14217 ROUNTREE RANCH LN     D.R. HORTON       AVERY FAR WEST     6/9/2009
   207 HYLTIN STREET           D.R. HORTON       HUTTO SQUARE      6/10/2009
   311 RIVERINE WAY            D.R. HORTON       CRKVIEW FOREST    6/10/2009
   401 RIVERINE WAY            D.R. HORTON       CRKVIEW FOREST    6/10/2009
   1309 LOGAN DRIVE            D.R. HORTON       BENBROOK RANCH    6/12/2009
   1307 LOGAN DRIVE            D.R. HORTON       BENBROOK RANCH    6/12/2009
   909 GENTRY DRIVE            D.R. HORTON       BENBROOK RANCH    6/15/2009
   903 GENTRY DRIVE            D.R. HORTON       BENBROOK RANCH    6/15/2009
   904 GENTRY DRIVE            D.R. HORTON       BENBROOK RANCH    6/15/2009
   907 GENTRY DRIVE            D.R. HORTON       BENBROOK RANCH    6/15/2009
   905 GENTRY DRIVE            D.R. HORTON       BENBROOK RANCH    6/15/2009
   902 GENTRY DRIVE            D.R. HORTON       BENBROOK RANCH    6/15/2009
   14416 A LEWIS CARROLL LN    D.R. HORTON       PARKWAY           6/15/2009
   14416 B LEWIS CARROLL LN    D.R. HORTON       PARKWAY           6/15/2009
   14412 A LEWIS CARROLL LN    D.R. HORTON       PARKWAY           6/15/2009


                                                                               372
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 380 of 1053 PageID:
                                    17945

   14412 B LEWIS CARROLL LN    D.R. HORTON       PARKWAY           6/15/2009
   1522 WEST MEADOW TRAIL      D.R. HORTON       TERAVISTA         6/16/2009
   1508 GREENSIDE DRIVE        D.R. HORTON       TERAVISTA         6/16/2009
   12120 BROTEN STREET         D.R. HORTON       RANCHO ALTO       6/17/2009
   14105 MARATHON ROAD         D.R. HORTON       AVERY FAR WEST    6/17/2009
   11000 TORNASOL LANE         D.R. HORTON       ALTA MIRA         6/17/2009
   329 BALDWIN STREET          D.R. HORTON       RIVERWALK         6/19/2009
   326 BALDWIN STREET          D.R. HORTON       RIVERWALK         6/19/2009
   310 BALDWIN STREET          D.R. HORTON       RIVERWALK         6/19/2009
   2824 HEARTHSONG LOOP        D.R. HORTON       SETTLERS OVERLK   6/19/2009
   324 BALDWIN STREET          D.R. HORTON       RIVERWALK         6/22/2009
   1801 GOLDEN ARROW AVE.      D.R. HORTON       CRKVIEW FOREST    6/22/2009
   1806 SAND CREEK ROAD        D.R. HORTON       CRKVIEW FOREST    6/22/2009
   13200 RING STREET           D.R. HORTON       MANOR CARRIAGE    6/23/2009
   13213 HIGH SIERRA ST.       D.R. HORTON       MANOR CARRIAGE    6/23/2009
   13220 HIGH SIERRA STREET    D.R. HORTON       MANOR CARRIAGE    6/23/2009
   11217 OLD QUARRY ROAD       D.R. HORTON       AVERY FAR WEST    6/23/2009
   14036 TURKEY HOLLOW TRAIL   D.R. HORTON       AVERY FAR WEST    6/23/2009
   2224 CHRISTOFF LOOP         D.R. HORTON       RANCHO ALTO       6/24/2009
   13216 HIGH SIERRA ST.       D.R. HORTON       MANOR CARRIAGE    6/24/2009
   2316 CHRISTOFF LOOP         D.R. HORTON       RANCHO ALTO       6/24/2009
   13201 RING STEET            D.R. HORTON       MANOR CARRIAGE    6/25/2009
   2716 OVERTON STREET         D.R. HORTON       SETTLERS OVERLK   6/25/2009
   10633 ROYAL TARA COVE       D.R. HORTON       AVERY RANCH       6/25/2009
   2712 OVERTON STREET         D.R. HORTON       SETTLERS OVERLK   6/25/2009
   2010 ROCKLAND DRIVE         D.R. HORTON       SWEETWATER        6/25/2009
   8744 BLACKVIERO DRIVE       D.R. HORTON       PARMER VILLAGE    6/25/2009
   8704 BLACKVIERO DRIVE       D.R. HORTON       PARMER VILLAGE    6/25/2009
   10920 TORNASOL LANE         D.R. HORTON       ALTA MIRA         6/25/2009
   #1802 14815 AVERY RANCH     D.R. HORTON       AVERY CHURCH      6/25/2009
   #1801 14815 AVERY RANCH     D.R. HORTON       AVERY CHURCH      6/25/2009
   #1803 14815 AVERY RANCH     D.R. HORTON       AVERY CHURCH      6/25/2009
   #1601 14815 AVERY RANCH     D.R. HORTON       AVERY CHURCH      6/25/2009
   #1602 14815 AVERY RANCH     D.R. HORTON       AVERY CHURCH      6/25/2009
   #1603 14815 AVERY RANCH     D.R. HORTON       AVERY CHURCH      6/25/2009
   13208 HIGH SIERRA STREET    D.R. HORTON       MANOR CARRIAGE    6/26/2009
   13204 RING STREET           D.R. HORTON       MANOR CARRIAGE    6/26/2009
   2744 HEARTHSONG LOOP        D.R. HORTON       SETTLERS OVERLK   6/26/2009
   2012 ROCKLAND DRIVE         D.R. HORTON       SWEETWATER        6/26/2009
   1506 GREENSIDE DRIVE        D.R. HORTON       TERAVISTA         6/26/2009
   1520 SUGARBERRY             D.R. HORTON       SAGE MEADOW       6/29/2009
   13232 RING STREET           D.R. HORTON       MANOR CARRIAGE    6/29/2009
   13228 RING STREET           D.R. HORTON       MANOR CARRIAGE    6/29/2009
   11012 TORNASOL LANE         D.R. HORTON       ALTA MIRA         6/29/2009
   #1701 14815 AVERY RANCH     D.R. HORTON       AVERY CHURCH      6/29/2009
   #1702 14815 AVERY RANCH     D.R. HORTON       AVERY CHURCH      6/29/2009
   #1703 14815 AVERY RANCH     D.R. HORTON       AVERY CHURCH      6/29/2009
   1603 GREENSIDE DRIVE        D.R. HORTON       TERAVISTA         6/29/2009
   393 BLOOMSBURY DRIVE        D.R. HORTON       KENSINGTON        6/30/2009
   124 BLOOMSBURY DRIVE        D.R. HORTON       KENSINGTON        6/30/2009
   119 BLOOMSBURY DRIVE        D.R. HORTON       KENSINGTON        6/30/2009
   813 CRATERS OF THE MOON     D.R. HORTON       HIGHLAND PARK     6/30/2009
   281 BUCKINGHAM DRIVE        D.R. HORTON       KENSINGTON        6/30/2009
   807 CRATERS OF THE MOON     D.R. HORTON       HIGHLAND PARK     6/30/2009
   815 CRATERS OF THE MOON     D.R. HORTON       HIGHLAND PARK     6/30/2009


                                                                               373
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 381 of 1053 PageID:
                                    17946

   811 CRATERS OF THE MOON     D.R. HORTON       HIGHLAND PARK     6/30/2009
   816 CRATERS OF THE MOON     D.R. HORTON       HIGHLAND PARK     6/30/2009
   8700 BLACKVIERO DRIVE       D.R. HORTON       PARMER VILLAGE    6/30/2009
   13513 OYSTERCATCHER DRIVE   D.R. HORTON       PARMER VILLAGE    6/30/2009
   1805 SAND CREEK ROAD        D.R. HORTON       CRKVIEW FOREST    6/30/2009
   1803 SAND CREEK ROAD        D.R. HORTON       CRKVIEW FOREST    6/30/2009
   381 BLOOMSBURY DRIVE        D.R. HORTON       KENSINGTON         7/1/2009
   383 BUCKINGHAM DRIVE        D.R. HORTON       KENSINGTON         7/1/2009
   13216 RING STREET           D.R. HORTON       MANOR CARRIAGE     7/1/2009
   13201 HIGH SIERRA STREET    D.R. HORTON       MANOR CARRIAGE     7/1/2009
   13220 RING STREET           D.R. HORTON       MANOR CARRIAGE     7/1/2009
   1802 GOLDEN ARROW AVE.      D.R. HORTON       CRKVIEW FOREST     7/2/2009
   1809 GOLDEN ARROW AVE.      D.R. HORTON       CRKVIEW FOREST     7/2/2009
   1811 GOLDEN ARROW AVE.      D.R. HORTON       CRKVIEW FOREST     7/2/2009
   1802 SAND CREEK ROAD        D.R. HORTON       CRKVIEW FOREST     7/2/2009
   232 BUCKINGHAM DRIVE        D.R. HORTON       KENSINGTON         7/6/2009
   172 BUCKINGHAM DRIVE        D.R. HORTON       KENSINGTON         7/6/2009
   348 BUCKINGHAM DRIVE        D.R. HORTON       KENSINGTON         7/6/2009
   395 BUCKINGHAM DRIVE        D.R. HORTON       KENSINGTON         7/6/2009
   14012 MARATHON ROAD         D.R. HORTON       AVERY FAR WEST     7/6/2009
   14109 MARATHON ROAD         D.R. HORTON       AVERY FAR WEST     7/6/2009
   7916 VIA VERDE DRIVE        D.R. HORTON       ALTA MIRA          7/6/2009
   11205 MCKINNEY SPRING       D.R. HORTON       AVERY FAR WEST     7/6/2009
   1600 SUGARBERRY             D.R. HORTON       SAGE MEADOW        7/7/2009
   1608 SUGARBERRY             D.R. HORTON       SAGE MEADOW        7/7/2009
   1604 SUGARBERRY             D.R. HORTON       SAGE MEADOW        7/7/2009
   604 ALAMO PLAZA DRIVE       D.R. HORTON       CP TOWN CENTER     7/7/2009
   606 ALAMO PLAZA DRIVE       D.R. HORTON       CP TOWN CENTER     7/7/2009
   608 ALAMO PLAZA DRIVE       D.R. HORTON       CP TOWN CENTER     7/7/2009
   12636 WILLIAM HARRISON ST   D.R. HORTON       PRES. MEADOWS      7/7/2009
   11201 MCKINNEY SPRING DR    D.R. HORTON       AVERY FAR WEST     7/8/2009
   1510 GREENSIDE DRIVE        D.R. HORTON       TERAVISTA          7/8/2009
   8804 WOOD STORK DRIVE       D.R. HORTON       PARMER VILLAGE     7/8/2009
   2840 HEARTHSONG LOOP        D.R. HORTON       SETTLERS OVERLK    7/8/2009
   14008 MARATHON ROAD         D.R. HORTON       AVERY FAR WEST     7/8/2009
   371 BLOOMSBURY DRIVE        D.R. HORTON       KENSINGTON         7/9/2009
   337 BUCKINGHAM DRIVE        D.R. HORTON       KENSINGTON         7/9/2009
   349 BUCKINGHAM DRIVE        D.R. HORTON       KENSINGTON         7/9/2009
   1818 INDIAN LODGE DRIVE     D.R. HORTON       CP TOWN CENTER     7/9/2009
   1817 INDIAN LODGE DRIVE     D.R. HORTON       CP TOWN CENTER     7/9/2009
   8801 WHITE IBIS DRIVE       D.R. HORTON       PARMER VILLAGE     7/9/2009
   13405 SAGE GROUSE DRIVE     D.R. HORTON       PARMER VILLAGE     7/9/2009
   13501 OYSTERCATCHER DRIVE   D.R. HORTON       PARMER VILLAGE     7/9/2009
   8740 BLACKVIERO DRIVE       D.R. HORTON       PARMER VILLAGE     7/9/2009
   13536 OYSTERCATCHER DRIVE   D.R. HORTON       PARMER VILLAGE     7/9/2009
   13505 OYSTERCATHCER DRIVE   D.R. HORTON       PARMER VILLAGE     7/9/2009
   2748 HEARTHSONG LOOP        D.R. HORTON       SETTLERS OVERLK    7/9/2009
   2700 OVERTON STREET         D.R. HORTON       SETTLERS OVERLK    7/9/2009
   269 BLOOMSBURY DRIVE        D.R. HORTON       KENSINGTON        7/10/2009
   293 BLOOMSBURY DRIVE        D.R. HORTON       KENSINGTON        7/10/2009
   347 BLOOMSBURY DRIVE        D.R. HORTON       KENSINGTON        7/10/2009
   14405 ROUNTREE RANCH LANE   D.R. HORTON       AVERY FAR WEST    7/10/2009
   10507 MAYDELLE DRIVE        D.R. HORTON       SWEETWATER        7/10/2009
   10505 MAYDELLE DRIVE        D.R. HORTON       SWEETWATER        7/10/2009
   2847 HEARTHSONG LOOP        D.R. HORTON       SETTLERS OVERLK   7/10/2009


                                                                               374
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 382 of 1053 PageID:
                                    17947

   2720 OVERTON STREET         D.R. HORTON       SETTLERS OVERLK   7/10/2009
   2836 HEARTHSONG LOOP        D.R. HORTON       SETTLERS OVERLK   7/10/2009
   2752 HEARTHSONG LOOP        D.R. HORTON       SETTLERS OVERLK   7/10/2009
   2844 BLUFFSTONE DRIVE       D.R. HORTON       SETTLERS OVERLK   7/10/2009
   10503 MAYDELLE DRIVE        D.R. HORTON       SWEETWATER        7/10/2009
   10502 MAYDELLE DRIVE        D.R. HORTON       SWEETWATER        7/10/2009
   1804 GOLDEN ARROW AVE.      D.R. HORTON       CRKVIEW FOREST    7/10/2009
   13401 SAGE GROUSE DRIVE     D.R. HORTON       PARMER VILLAGE    7/13/2009
   13204 HIGH SIERRA STREET    D.R. HORTON       MANOR CARRIAGE    7/13/2009
   1820 INDIAN LODGE DRIVE     D.R. HORTON       CP TOWN CENTER    7/13/2009
   8708 BLACKVIERO DRIVE       D.R. HORTON       PARMER VILLAGE    7/13/2009
   2705 OVERTON STREET         D.R. HORTON       SETTLERS OVERLK   7/13/2009
   2708 OVERTON STREET         D.R. HORTON       SETTLERS OVERLK   7/13/2009
   2704 OVERTON STREET         D.R. HORTON       SETTLERS OVERLK   7/13/2009
   1801 INDIAN LODGE DRIVE     D.R. HORTON       CP TOWN CENTER    7/13/2009
   1708 SANDHILLS DRIVE        D.R. HORTON       CP TOWN CENTER    7/13/2009
   10645 ROYAL TARA COVE       D.R. HORTON       AVERY RANCH       7/14/2009
   1802 ENCHANTED ROCK DRIVE   D.R. HORTON       CP TOWN CENTER    7/14/2009
   10649 ROYAL TARA DRIVE      D.R. HORTON       AVERY RANCH       7/14/2009
   13224 RING STREET           D.R. HORTON       MANOR CARRIAGE    7/14/2009
   911 GENTRY DRIVE            D.R. HORTON       BENBROOK RANCH    7/14/2009
   8721 BLACKVIERO DRIVE       D.R. HORTON       PARMER VILLAGE    7/14/2009
   1702 COMFORT LANE           D.R. HORTON       SWEETWATER        7/14/2009
   1911 ROCKLAND DRIVE         D.R. HORTON       SWEETWATER        7/14/2009
   2014 ROCKLAND DRIVE         D.R. HORTON       SWEETWATER        7/14/2009
   1801 ROCKLAND DRIVE         D.R. HORTON       SWEETWATER        7/14/2009
   1803 ROCKLAND DRIVE         D.R. HORTON       SWEETWATER        7/14/2009
   10511 MARFA DRIVE           D.R. HORTON       SWEETWATER        7/14/2009
   8713 WHITE IBIS DRIVE       D.R. HORTON       PARMER VILLAGE    7/14/2009
   1305 LOGAN DRIVE            D.R. HORTON       BENBROOK RANCH    7/14/2009
   1301 LOGAN DRIVE            D.R. HORTON       BENBROOK RANCH    7/14/2009
   1303 LOGAN DRIVE            D.R. HORTON       BENBROOK RANCH    7/14/2009
   2945 TODD TRAIL             D.R. HORTON       SETTLERS PARK     7/14/2009
   1806 ENCHANTED ROCK DRIVE   D.R. HORTON       CP TOWN CENTER    7/14/2009
   1810 ENCHANTED ROCK DRIVE   D.R. HORTON       CP TOWN CENTER    7/14/2009
   1101 SOUTH BROOK DRIVE      D.R. HORTON       BENBROOK RANCH    7/15/2009
   1815 INDIAN LODGE DRIVE     D.R. HORTON       CP TOWN CENTER    7/15/2009
   #901 1310 W. PARMER         D.R. HORTON       SCOFIELD FARMS    7/15/2009
   #902 1310 W. PARMER         D.R. HORTON       SCOFIELD FARMS    7/15/2009
   #903 1310 W. PARMER         D.R. HORTON       SCOFIELD FARMS    7/15/2009
   10637 ROYAL TARA COVE       D.R. HORTON       AVERY RANCH       7/16/2009
   18901 OBED RIVER DRIVE      D.R. HORTON       HIGHLAND PARK     7/16/2009
   10641 ROYAL TARA COVE       D.R. HORTON       AVERY RANCH       7/17/2009
   817 CRATERS OF THE MOON     D.R. HORTON       HIGHLAND PARK     7/17/2009
   803 CRATERS OF THE MOON     D.R. HORTON       HIGHLAND PARK     7/17/2009
   1807 ROCKLAND DRIVE         D.R. HORTON       SWEETWATER        7/17/2009
   1805 ROCKLAND DRIVE         D.R. HORTON       SWEETWATER        7/17/2009
   14112 WILLOW TANK DRIVE     D.R. HORTON       AVERY FAR WEST    7/17/2009
   2938 TODD TRAIL             D.R. HORTON       SETTLERS PARK     7/17/2009
   14229 CANYON TRAIL          D.R. HORTON       AVERY FAR WEST    7/17/2009
   1819 INDIAN LODGE DRIVE     D.R. HORTON       CP TOWN CENTER    7/17/2009
   2942 TODD TRAIL             D.R. HORTON       SETTLERS PARK     7/20/2009
   14004 MARATHON ROAD         D.R. HORTON       AVERY FAR WEST    7/20/2009
   1809 INDIAN LODGE DRIVE     D.R. HORTON       CP TOWN CENTER    7/20/2009
   1812 ENCHANTED ROCK DRIVE   D.R. HORTON       CP TOWN CENTER    7/20/2009


                                                                               375
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 383 of 1053 PageID:
                                    17948

   809 CRATERS OF THE MOON     D.R. HORTON       HIGHLAND PARK     7/21/2009
   608 LAKEMONT DRIVE          D.R. HORTON       RIVERWALK         7/21/2009
   606 LAKEMONT DRIVE          D.R. HORTON       RIVERWALK         7/21/2009
   604 LAKEMONT DRIVE          D.R. HORTON       RIVERWALK         7/21/2009
   323 COMAL RUN               D.R. HORTON       RIVERWALK         7/21/2009
   319 COMAL RUN               D.R. HORTON       RIVERWALK         7/21/2009
   14116 WILLOW TANK DRIVE     D.R. HORTON       AVERY FAR WEST    7/21/2009
   9628 BEECHNUT DRIVE         D.R. HORTON       SAGE MEADOW       7/21/2009
   1609 SUGARBERRY LANE        D.R. HORTON       SAGE MEADOW       7/21/2009
   1613 SUGARBERRY LANE        D.R. HORTON       SAGE MEADOW       7/21/2009
   8741 BLACKVIERO DRIVE       D.R. HORTON       PARMER VILLAGE    7/21/2009
   8805 WHITE IBIS DRIVE       D.R. HORTON       PARMER VILLAGE    7/21/2009
   13413 SAGE GROUSE DRIVE     D.R. HORTON       PARMER VILLAGE    7/21/2009
   405 BLOOMSBURY DRIVE        D.R. HORTON       KENSINGTON        7/22/2009
   9608 BEECHNUT DRIVE         D.R. HORTON       SAGE MEADOW       7/22/2009
   9616 BEECHNUT DRIVE         D.R. HORTON       SAGE MEADOW       7/22/2009
   18521 GREAT FALLS DRIVE     D.R. HORTON       BRIARCREEK        7/22/2009
   18517 GREAT FALLS DRIVE     D.R. HORTON       BRIARCREEK        7/22/2009
   18513 GREAT FALLS DRIVE     D.R. HORTON       BRIARCREEK        7/22/2009
   11108 PANTHER JUNCTION      D.R. HORTON       AVERY FAR WEST    7/23/2009
   14108 WILLOW TANK DRIVE     D.R. HORTON       AVERY FAR WEST    7/23/2009
   2705 HEARTHSONG LOOP        D.R. HORTON       SETTLERS OVERLK   7/23/2009
   14105 WILLOW TANK DRIVE     D.R. HORTON       AVERY FAR WEST    7/23/2009
   10924 TORNASOL LANE         D.R. HORTON       ALTA MIRA         7/23/2009
   2832 HEARTHSONG LOOP        D.R. HORTON       SETTLERS OVERLK   7/23/2009
   1814 ENCHANTED ROCK DRIVE   D.R. HORTON       CP TOWN CENTER    7/23/2009
   2864 HEARTHSONG LOOP        D.R. HORTON       SETTLERS OVERLK   7/23/2009
   7924 VIA VERDE DRIVE        D.R. HORTON       ALTA MIRA         7/23/2009
   7909 VIA VERDE DRIVE        D.R. HORTON       ALTA MIRA         7/23/2009
   11116 PANTHER JUNCTION TR   D.R. HORTON       AVERY FAR WEST    7/24/2009
   14032 TURKEY HOLLOW TRAIL   D.R. HORTON       AVERY FAR WEST    7/24/2009
   1808 ENCHANTED ROCK DRIVE   D.R. HORTON       CP TOWN CENTER    7/24/2009
   13232 HIGH SIERRA STREET    D.R. HORTON       MANOR CARRIAGE    7/24/2009
   13233 HIGH SIERRA STREET    D.R. HORTON       MANOR CARRIAGE    7/24/2009
   13217 HIGH SIERRA STREET    D.R. HORTON       MANOR CARRIAGE    7/27/2009
   13228 HIGH SIERRA STREET    D.R. HORTON       MANOR CARRIAGE    7/27/2009
   1800 ENCHANTED ROCK DRIVE   D.R. HORTON       CP TOWN CENTER    7/27/2009
   13224 HIGH SIERRA STREET    D.R. HORTON       MANOR CARRIAGE    7/27/2009
   11024 TORNASOL LANE         D.R. HORTON       ALTA MIRA         7/27/2009
   1804 ENCHANTED ROCK DRIVE   D.R. HORTON       CP TOWN CENTER    7/27/2009
   2820 HEARTHSONG LOOP        D.R. HORTON       SETTLERS OVERLK   7/27/2009
   18424 GREAT FALLS DRIVE     D.R. HORTON       BRIARCREEK        7/28/2009
   13225 HIGH SIERRA STREET    D.R. HORTON       MANOR CARRIAGE    7/28/2009
   13221 HIGH SIERRA STREET    D.R. HORTON       MANOR CARRIAGE    7/28/2009
   13229 HIGH SIERRA STREET    D.R. HORTON       MANOR CARRIAGE    7/28/2009
   18404 GREAT FALLS DRIVE     D.R. HORTON       BRIARCREEK        7/28/2009
   18408 GREAT FALLS DRIVE     D.R. HORTON       BRIARCREEK        7/28/2009
   317 COMAL RUN               D.R. HORTON       RIVERWALK         7/29/2009
   309 COMAL RUN               D.R. HORTON       RIVERWALK         7/29/2009
   18412 GREAT FALLS DRIVE     D.R. HORTON       BRIARCREEK        7/29/2009
   18416 GREAT FALLS DRIVE     D.R. HORTON       BRIARCREEK        7/29/2009
   18432 GREAT FALLS DRIVE     D.R. HORTON       BRIARCREEK        7/29/2009
   18313 GREAT FALLS DRIVE     D.R. HORTON       BRIARCREEK        7/29/2009
   18428 GREAT FALLS DRIVE     D.R. HORTON       BRIARCREEK        7/29/2009
   2313 CHRISTOFF LOOP         D.R. HORTON       RANCHO ALTO       7/30/2009


                                                                               376
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 384 of 1053 PageID:
                                    17949

   18309 GREAT FALLS DRIVE   D.R. HORTON         BRIARCREEK        7/30/2009
   18829 OBED RIVER DRIVE    D.R. HORTON         HIGHLAND PARK     7/30/2009
   11400 DAY CAMP LANE       D.R. HORTON         PIONEER CROSS     7/30/2009
   12516 TIMBER HEIGHTS DR   D.R. HORTON         PIONEER CROSS     7/30/2009
   18316 GREAT FALLS DRIVE   D.R. HORTON         BRIARCREEK        7/30/2009
   18400 GREAT FALLS DRIVE   D.R. HORTON         BRIARCREEK        7/30/2009
   18320 GREAT FALLS DRIVE   D.R. HORTON         BRIARCREEK        7/30/2009
   8624 WHITE IBIS DRIVE     D.R. HORTON         PARMER VILLAGE    7/30/2009
   2740 HEARTHSONG LOOP      D.R. HORTON         SETTLERS OVERLK   7/30/2009
   9620 BEECHNUT DRIVE       D.R. HORTON         SAGE MEADOW       7/30/2009
   9612 BEECHNUT DRIVE       D.R. HORTON         SAGE MEADOW       7/30/2009
   9624 BEECHNUT DRIVE       D.R. HORTON         SAGE MEADOW       7/30/2009
   1605 SUGARBERRY LANE      D.R. HORTON         SAGE MEADOW       7/30/2009
   9600 BEECHNUT DRIVE       D.R. HORTON         SAGE MEADOW       7/30/2009
   13208 RING STREET         D.R. HORTON         MANOR CARRIAGE    7/31/2009
   11312 FRIENDSHIP DRIVE    D.R. HORTON         PIONEER CROSS     7/31/2009
   11308 FRIENDSHIP DRIVE    D.R. HORTON         PIONEER CROSS     7/31/2009
   13212 RING STREET         D.R. HORTON         MANOR CARRIAGE    7/31/2009
   18308 GREAT FALLS DRIVE   D.R. HORTON         BRIARCREEK        7/31/2009
   18329 GREAT FALLS DRIVE   D.R. HORTON         BRIARCREEK        7/31/2009
   14217 CANYON TRAIL        D.R. HORTON         AVERY FAR WEST    7/31/2009
   810 ROYAL BURGESS DRIVE   D.R. HORTON         FOREST CREEK      7/31/2009
   900 ROYAL BURGESS DRIVE   D.R. HORTON         FOREST CREEK      7/31/2009
   18509 GREAT FALLS DRIVE   D.R. HORTON         BRIARCREEK         8/3/2009
   7932 VIA VERDE DRIVE      D.R. HORTON         ALTA MIRA          8/3/2009
   2117 NOBLEMAN DRIVE       D.R. HORTON         PIONEER CROSS      8/3/2009
   2113 NOBLEMAN DRIVE       D.R. HORTON         PIONEER CROSS      8/3/2009
   18325 GREAT FALLS DRIVE   D.R. HORTON         BRIARCREEK         8/3/2009
   18321 GREAT FALLS DRIVE   D.R. HORTON         BRIARCREEK         8/3/2009
   18405 GREAT FALLS DRIVE   D.R. HORTON         BRIARCREEK         8/3/2009
   19708 COPPER POINT COVE   D.R. HORTON         FALCON POINT       8/3/2009
   19712 COPPER POINT COVE   D.R. HORTON         FALCON POINT       8/3/2009
   1504 TRANQUILITY LANE     D.R. HORTON         FALCON POINT       8/3/2009
   2321 CHRISTOFF LOOP       D.R. HORTON         RANCHO ALTO        8/3/2009
   14201 CANYON TRAIL        D.R. HORTON         AVERY FAR WEST     8/4/2009
   321 COMAL RUN             D.R. HORTON         RIVERWALK          8/4/2009
   1625 ROCKLAND DRIVE       D.R. HORTON         SWEETWATER         8/4/2009
   1624 ROCKLAND DRIVE       D.R. HORTON         SWEETWATER         8/4/2009
   18312 GREAT FALLS DRIVE   D.R. HORTON         BRIARCREEK         8/4/2009
   18324 GREAT FALLS DRIVE   D.R. HORTON         BRIARCREEK         8/4/2009
   18413 GREAT FALLS DRIVE   D.R. HORTON         BRIARCREEK         8/4/2009
   13505 SAGE GROUSE DRIVE   D.R. HORTON         PARMER VILLAGE     8/4/2009
   1606 WEST MEADOW TRAIL    D.R. HORTON         TERAVISTA          8/4/2009
   1604 WEST MEADOW TRAIL    D.R. HORTON         TERAVISTA          8/4/2009
   1608 GREENSIDE DRIVE      D.R. HORTON         TERAVISTA          8/4/2009
   1602 WEST MEADOW TRAIL    D.R. HORTON         TERAVISTA          8/4/2009
   1608 WEST MEADOW TRAIL    D.R. HORTON         TERAVISTA          8/4/2009
   812 ROYAL BURGESS DRIVE   D.R. HORTON         FOREST CREEK       8/4/2009
   1821 GOLDEN ARROW AVE.    D.R. HORTON         CRKVIEW FOREST     8/4/2009
   2309 CHRISTOFF LOOP       D.R. HORTON         RANCHO ALTO        8/4/2009
   2209 CHRISTOFF LOOP       D.R. HORTON         RANCHO ALTO        8/4/2009
   1211 HENSLEY DRIVE        D.R. HORTON         BENBROOK RANCH     8/5/2009
   18328 GREAT FALLS DRIVE   D.R. HORTON         BRIARCREEK         8/5/2009
   1810 ROCKLAND DRIVE       D.R. HORTON         SWEETWATER         8/5/2009
   11917 TIMBER HEIGHTS DR   D.R. HORTON         PIONEER CROSS      8/5/2009


                                                                               377
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 385 of 1053 PageID:
                                    17950

   11913 TIMBER HEIGHTS DR   D.R. HORTON         PIONEER CROSS      8/5/2009
   18401 GREAT FALLS DRIVE   D.R. HORTON         BRIARCREEK         8/5/2009
   2717 OVERTON STREET       D.R. HORTON         SETTLERS OVERLK    8/5/2009
   13400 FOREST SAGE ST.     D.R. HORTON         MANOR CARRIAGE     8/5/2009
   13404 FOREST SAGE ST.     D.R. HORTON         MANOR CARRIAGE     8/5/2009
   101 HALE ERWIN COVE       D.R. HORTON         FOREST CREEK       8/5/2009
   105 HALE ERWIN COVE       D.R. HORTON         FOREST CREEK       8/5/2009
   1207 HENSLEY DRIVE        D.R. HORTON         BENBROOK RANCH     8/5/2009
   14221 CANYON TRAIL        D.R. HORTON         AVERY FAR WEST     8/6/2009
   331 BALDWIN STREET        D.R. HORTON         RIVERWALK          8/6/2009
   1622 ROCKLAND DRIVE       D.R. HORTON         SWEETWATER         8/6/2009
   2716 HEARTHSONG LOOP      D.R. HORTON         SETTLERS OVERLK    8/6/2009
   2709 HEARTHSONG LOOP      D.R. HORTON         SETTLERS OVERLK    8/6/2009
   221 LIDELL STREET         D.R. HORTON         HUTTO SQUARE       8/6/2009
   223 LIDELL STREET         D.R. HORTON         HUTTO SQUARE       8/6/2009
   103 HALE ERWIN COVE       D.R. HORTON         FOREST CREEK       8/6/2009
   102 HALE ERWIN COVE       D.R. HORTON         FOREST CREEK       8/6/2009
   1806 GOLDEN ARROW AVE     D.R. HORTON         CRKVIEW FOREST     8/6/2009
   1209 HENSLEY DRIVE        D.R. HORTON         BENBROOK RANCH     8/7/2009
   1620 ROCKLAND DRIVE       D.R. HORTON         SWEETWATER         8/7/2009
   1808 ROCKLAND DRIVE       D.R. HORTON         SWEETWATER         8/7/2009
   13321 FOREST SAGE ST.     D.R. HORTON         MANOR CARRIAGE     8/7/2009
   11100 PANTHER JUNCTION    D.R. HORTON         AVERY FAR WEST     8/7/2009
   219 LIDELL STREET         D.R. HORTON         HUTTO SQUARE       8/7/2009
   18416 LITTLE SKY DRIVE    D.R. HORTON         BRIARCREEK        8/10/2009
   19713 COPPER POINT COVE   D.R. HORTON         FALCON POINT      8/10/2009
   1812 ROCKLAND DRIVE       D.R. HORTON         SWEETWATER        8/10/2009
   2104 BEAVER PELT COVE     D.R. HORTON         PIONEER CROSS     8/10/2009
   2216 BUFFALO TUNDRA       D.R. HORTON         PIONEER CROSS     8/10/2009
   12512 TIMBER HEIGHTS DR   D.R. HORTON         PIONEER CROSS     8/10/2009
   100 LEE TREVINO COVE      D.R. HORTON         FOREST CREEK      8/10/2009
   2208 BUFFALO TUNDRA DR    D.R. HORTON         PIONEER CROSS     8/10/2009
   1815 GOLDEN ARROW AVE     D.R. HORTON         CRKVIEW FOREST    8/10/2009
   214 LIDELL STREET         D.R. HORTON         HUTTO SQUARE      8/11/2009
   213 LIDELL STREET         D.R. HORTON         HUTTO SQUARE      8/11/2009
   207 LIDELL STREET         D.R. HORTON         HUTTO SQUARE      8/11/2009
   210 LIDELL STREET         D.R. HORTON         HUTTO SQUARE      8/11/2009
   215 LIDELL STREET         D.R. HORTON         HUTTO SQUARE      8/11/2009
   209 LIDELL STREET         D.R. HORTON         HUTTO SQUARE      8/11/2009
   2713 OVERTON STREET       D.R. HORTON         SETTLERS OVERLK   8/11/2009
   2709 OVERTON STREET       D.R. HORTON         SETTLERS OVERLK   8/11/2009
   2717 HEARTHSONG LOOP      D.R. HORTON         SETTLERS OVERLK   8/11/2009
   7908 VIA VERDE DRIVE      D.R. HORTON         ALTA MIRA         8/11/2009
   7901 VIA VERDE DRIVE      D.R. HORTON         ALTA MIRA         8/11/2009
   10929 TORNASOL LANE       D.R. HORTON         ALTA MIRA         8/12/2009
   206 LIDELL STREET         D.R. HORTON         HUTTO SQUARE      8/12/2009
   13229 RING STREET         D.R. HORTON         MANOR CARRIAGE    8/12/2009
   13225 RING STREET         D.R. HORTON         MANOR CARRIAGE    8/12/2009
   211 LIDELL STREET         D.R. HORTON         HUTTO SQUARE      8/12/2009
   208 LIDELL STREET         D.R. HORTON         HUTTO SQUARE      8/12/2009
   1907 MAIN STREET          D.R. HORTON         CP TOWN CENTER    8/12/2009
   13209 HIGH SIERRA ST      D.R. HORTON         MANOR CARRIAGE    8/12/2009
   13212 HIGH SIERRA ST      D.R. HORTON         MANOR CARRIAGE    8/12/2009
   1816 INDIAN LODGE DRIVE   D.R. HORTON         CP TOWN CENTER    8/13/2009
   225 LIDELL STREET         D.R. HORTON         HUTTO SQUARE      8/13/2009


                                                                               378
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 386 of 1053 PageID:
                                    17951

   1616 SUGARBERRY LANE       D.R. HORTON        SAGE MEADOW       8/13/2009
   1513 HUCKLEBERRY LANE      D.R. HORTON        SAGE MEADOW       8/13/2009
   2700 HEARTHSONG LOOP       D.R. HORTON        SETTLERS OVERLK   8/13/2009
   2736 HEARTHSONG LOOP       D.R. HORTON        SETTLERS OVERLK   8/13/2009
   2713 HEARTHSONG LOOP       D.R. HORTON        SETTLERS OVERLK   8/13/2009
   1905 MAIN STREET           D.R. HORTON        CP TOWN CENTER    8/13/2009
   1908 MAIN STREET           D.R. HORTON        CP TOWN CENTER    8/13/2009
   13209 RING STREET          D.R. HORTON        MANOR CARRIAGE    8/14/2009
   217 LIDELL STREET          D.R. HORTON        HUTTO SQUARE      8/14/2009
   1417 HUCKLEBERRY LANE      D.R. HORTON        SAGE MEADOW       8/14/2009
   1505 HUCKLEBERRY LANE      D.R. HORTON        SAGE MEADOW       8/14/2009
   10925 TORNASOL LANE        D.R. HORTON        ALTA MIRA         8/14/2009
   824 ABBEYGLEN CASTLE DR    D.R. HORTON        HIGHLAND PARK     8/14/2009
   821 ABBEYGLEN CASTLE DR    D.R. HORTON        HIGHLAND PARK     8/14/2009
   901 ABBEYGLEN CASTLE DR    D.R. HORTON        HIGHLAND PARK     8/14/2009
   19716 DRIFTING MEADOWS     D.R. HORTON        FALCON POINT      8/15/2009
   1500 TRANQUILITY LANE      D.R. HORTON        FALCON POINT      8/15/2009
   19709 COPPER POINT COVE    D.R. HORTON        FALCON POINT      8/15/2009
   19705 COPPER POINT COVE    D.R. HORTON        FALCON POINT      8/15/2009
   1517 HUCKLEBERRY LANE      D.R. HORTON        SAGE MEADOW       8/17/2009
   1421 HUCKLEBERRY LANE      D.R. HORTON        SAGE MEADOW       8/17/2009
   900 ABBEYGLEN CASTLE DR    D.R. HORTON        HIGHLAND PARK     8/17/2009
   904 ABBEYGLEN CASTLE DR    D.R. HORTON        HIGHLAND PARK     8/17/2009
   13321 HIGH SIERRA ST.      D.R. HORTON        MANOR CARRIAGE    8/18/2009
   13205 HIGH SIERRA ST.      D.R. HORTON        MANOR CARRIAGE    8/18/2009
   327 BALDWIN STREET         D.R. HORTON        RIVERWALK         8/18/2009
   1917 DRY SEASON TRAIL      D.R. HORTON        PIONEER CROSS     8/18/2009
   1509 HUCKLEBERRY LANE      D.R. HORTON        SAGE MEADOW       8/18/2009
   1605 GREENSIDE DRIVE       D.R. HORTON        TERAVISTA         8/18/2009
   13313 HIGH SIERRA ST       D.R. HORTON        MANOR CARRIAGE    8/18/2009
   13304 HIGH SIERRA ST       D.R. HORTON        MANOR CARRIAGE    8/18/2009
   13317 HIGH SIERRA ST       D.R. HORTON        MANOR CARRIAGE    8/18/2009
   13217 RING STREET          D.R. HORTON        MANOR CARRIAGE    8/18/2009
   13244 HIGH SIERRA ST       D.R. HORTON        MANOR CARRIAGE    8/18/2009
   13300 HIGH SIERRA ST       D.R. HORTON        MANOR CARRIAGE    8/18/2009
   13248 HIGH SIERRA ST       D.R. HORTON        MANOR CARRIAGE    8/18/2009
   13221 RING STREET          D.R. HORTON        MANOR CARRIAGE    8/18/2009
   1501 HUCKLEBERRY LANE      D.R. HORTON        SAGE MEADOW       8/19/2009
   9520 BEECHNUT DRIVE        D.R. HORTON        SAGE MEADOW       8/19/2009
   9508 BEECHNUT DRIVE        D.R. HORTON        SAGE MEADOW       8/19/2009
   212 LIDELL STREET          D.R. HORTON        HUTTO SQUARE      8/20/2009
   13309 HIGH SIERRA ST       D.R. HORTON        MANOR CARRIAGE    8/20/2009
   13240 HIGH SIERRA ST       D.R. HORTON        MANOR CARRIAGE    8/20/2009
   13312 HIGH SIERRA ST       D.R. HORTON        MANOR CARRIAGE    8/20/2009
   13308 HIGH SIERRA ST       D.R. HORTON        MANOR CARRIAGE    8/20/2009
   14120 MARATHON ROAD        D.R. HORTON        AVERY RANCH       8/20/2009
   13236 HIGH SIERRA ST.      D.R. HORTON        MANOR CARRIAGE    8/21/2009
   13301 HIGH SIERRA ST       D.R. HORTON        MANOR CARRIAGE    8/21/2009
   13305 HIGH SIERRA ST       D.R. HORTON        MANOR CARRIAGE    8/21/2009
   13316 HIGH SIERRA ST       D.R. HORTON        MANOR CARRIAGE    8/24/2009
   18512 GREAT FALLS DRIVE    D.R. HORTON        BRIARCREEK        8/24/2009
   1003 CRATERS OF THE MOON   D.R. HORTON        HIGHLAND PARK     8/24/2009
   907 CRATERS OF THE MOON    D.R. HORTON        HIGHLAND PARK     8/24/2009
   7928 VIA VERDE DRIVE       D.R. HORTON        ALTA MIRA         8/24/2009
   9516 BEECHNUT DRIVE        D.R. HORTON        SAGE MEADOW       8/24/2009


                                                                               379
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 387 of 1053 PageID:
                                    17952

   8800 WHITE IBIS DRIVE     D.R. HORTON         PARMER VILLAGE    8/25/2009
   13200 HIGH SIERRA ST      D.R. HORTON         MANOR CARRIAGE    8/26/2009
   13320 HIGH SIERRA ST      D.R. HORTON         MANOR CARRIAGE    8/26/2009
   12600 TIMBER HEIGHTS DR   D.R. HORTON         PIONEER CROSS     8/27/2009
   11728 TIMBER HEIGHTS DR   D.R. HORTON         PIONEER CROSS     8/27/2009
   18905 CARLISLE CASTLE     D.R. HORTON         HIGHLAND PARK     8/27/2009
   18900 EDINBURGH CASTLE    D.R. HORTON         HIGHLAND PARK     8/27/2009
   18913 CARLISLE CASTLE     D.R. HORTON         HIGHLAND PARK     8/27/2009
   9604 BEECHNUT DRIVE       D.R. HORTON         SAGE MEADOW       8/27/2009
   1617 SUGARBERRY LANE      D.R. HORTON         SAGE MEADOW       8/27/2009
   184 BUCKINGHAM DRIVE      D.R. HORTON         KENSINGTON        8/28/2009
   13332 HIGH SIERRA ST      D.R. HORTON         MANOR CARRIAGE    8/28/2009
   18912 CARLISLE CASTLE     D.R. HORTON         HIGHLAND PARK     8/28/2009
   18924 CARLISLE CASTLE     D.R. HORTON         HIGHLAND PARK     8/28/2009
   18405 LITTLE SKY DRIVE    D.R. HORTON         BRIARCREEK         9/4/2009
   18408 LITTLE SKY DRIVE    D.R. HORTON         BRIARCREEK         9/4/2009
   18409 LITTLE SKY DRIVE    D.R. HORTON         BRIARCREEK         9/4/2009
   1809 SUTER STREET         D.R. HORTON         RANCHO ALTO        9/9/2009
   13328 HIGH SIERRA ST      D.R. HORTON         MANOR CARRIAGE     9/9/2009
   13329 HIGH SIERRA ST      D.R. HORTON         MANOR CARRIAGE     9/9/2009
   13324 HIGH SIERRA ST      D.R. HORTON         MANOR CARRIAGE     9/9/2009
   13325 HIGH SIERRA ST      D.R. HORTON         MANOR CARRIAGE     9/9/2009
   300 TOM KITE DRIVE        D.R. HORTON         FOREST CREEK       9/9/2009
   210 TOM KITE DRIVE        D.R. HORTON         FOREST CREEK       9/9/2009
   308 TOM KITE DRIVE        D.R. HORTON         FOREST CREEK       9/9/2009
   208 TOM KITE DRIVE        D.R. HORTON         FOREST CREEK       9/9/2009
   18317 GREAT FALLS DRIVE   D.R. HORTON         BRIARCREEK        9/10/2009
   18609 GREAT FALLS DRIVE   D.R. HORTON         BRIARCREEK        9/10/2009
   902 ROYAL BURGESS DRIVE   D.R. HORTON         FOREST CREEK      9/10/2009
   18613 GREAT FALLS DRIVE   D.R. HORTON         BRIARCREEK        9/11/2009
   18413 LITTLE SKY DRIVE    D.R. HORTON         BRIARCREEK        9/11/2009
   18409 GREAT FALLS DRIVE   D.R. HORTON         BRIARCREEK        9/14/2009
   10732 NORTH CANOA HILLS   D.R. HORTON         AVERY RANCH       9/15/2009
   18404 LITTLE SKY DRIVE    D.R. HORTON         BRIARCREEK        9/15/2009
   2732 BLUFFSTONE DRIVE     D.R. HORTON         SETTLERS OVERLK   9/15/2009
   218 LIDELL STREET         D.R. HORTON         HUTTO SQUARE      9/17/2009
   224 LIDELL STREET         D.R. HORTON         HUTTO SQUARE      9/17/2009
   13417 SAGE GROUSE DRIVE   D.R. HORTON         PARMER VILLAGE    9/18/2009
   300 LIDELL STREET         D.R. HORTON         HUTTO SQUARE      9/18/2009
   306 LIDELL STREET         D.R. HORTON         HUTTO SQUARE      9/18/2009
   308 LIDELL STREET         D.R. HORTON         HUTTO SQUARE      9/18/2009
   302 LIDELL STREET         D.R. HORTON         HUTTO SQUARE      9/18/2009
   220 LIDELL STREET         D.R. HORTON         HUTTO SQUARE      9/18/2009
   13433 SAGE GROUSE DRIVE   D.R. HORTON         PARMER VILLAGE    9/18/2009
   222 LIDELL STREET         D.R. HORTON         HUTTO SQUARE      9/18/2009
   13501 SAGE GROUSE DRIVE   D.R. HORTON         PARMER VILLAGE    9/18/2009
   13409 SAGE GROUSE DRIVE   D.R. HORTON         PARMER VILLAGE    9/18/2009
   13509 SAGE GROUSE DRIVE   D.R. HORTON         PARMER VILLAGE    9/18/2009
   13513 SAGE GROUSE DRIVE   D.R. HORTON         PARMER VILLAGE    9/18/2009
   #2201 14815 AVERY RANCH   D.R. HORTON         AVERY CHURCH      9/21/2009
   #2202 14815 AVERY RANCH   D.R. HORTON         AVERY CHURCH      9/21/2009
   #2203 14815 AVERY RANCH   D.R. HORTON         AVERY CHURCH      9/21/2009
   172 CADDIS COVE           D.R. HORTON         BROOKSIDE         9/21/2009
   152 CADDIS COVE           D.R. HORTON         BROOKSIDE         9/21/2009
   148 CADDIS COVE           D.R. HORTON         BROOKSIDE         9/21/2009


                                                                               380
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 388 of 1053 PageID:
                                    17953

   117 CADDIS COVE           D.R. HORTON         BROOKSIDE         9/21/2009
   204 CADDIS COVE           D.R. HORTON         BROOKSIDE         9/21/2009
   109 CADDIS COVE           D.R. HORTON         BROOKSIDE         9/21/2009
   304 LIDELL STREET         D.R. HORTON         HUTTO SQUARE      9/21/2009
   13517 SAGE GROUSE DRIVE   D.R. HORTON         PARMER VILLAGE    9/21/2009
   176 OTONO LOOP            D.R. HORTON         BROOKSIDE         9/23/2009
   112 CADDIS COVE           D.R. HORTON         BROOKSIDE         9/23/2009
   132 CADDIS COVE           D.R. HORTON         BROOKSIDE         9/23/2009
   109 KYPE COVE             D.R. HORTON         BROOKSIDE         9/23/2009
   133 KYPE COVE             D.R. HORTON         BROOKSIDE         9/23/2009
   188 CADDIS COVE           D.R. HORTON         BROOKSIDE         9/23/2009
   2228 SETTLERS PARK LOOP   D.R. HORTON         SETTLERS PARK     9/23/2009
   216 LIDELL STREET         D.R. HORTON         HUTTO SQUARE      9/23/2009
   8736 WHITE IBIS DRIVE     D.R. HORTON         PARMER VILLAGE    9/23/2009
   1610 WEST MEADOW TRAIL    D.R. HORTON         TERAVISTA         9/23/2009
   1706 SANDHILL DRIVE       D.R. HORTON         CP TOWN CENTER    9/23/2009
   1612 WEST MEADOW TRAIL    D.R. HORTON         TERAVISTA         9/24/2009
   13413 FOREST SAGE ST      D.R. HORTON         MANOR CARRIAGE    9/24/2009
   13405 FOREST SAGE ST      D.R. HORTON         MANOR CARRIAGE    9/24/2009
   104 CRAIG PERRY COVE      D.R. HORTON         FOREST CREEK      9/25/2009
   102 CRAIG PERRY COVE      D.R. HORTON         FOREST CREEK      9/25/2009
   164 FERRULE DRIVE         D.R. HORTON         BROOKSIDE         9/28/2009
   1816 ENCHANTED ROCK DR    D.R. HORTON         CP TOWN CENTER    9/28/2009
   132 FERRULE DRIVE         D.R. HORTON         BROOKSIDE         9/29/2009
   124 FERRULE DRIVE         D.R. HORTON         BROOKSIDE         9/29/2009
   12113 VERCHOTA DRIVE      D.R. HORTON         RANCHO ALTO       9/29/2009
   #2801 14815 AVERY RANCH   D.R. HORTON         AVERY CHURCH      9/29/2009
   #2802 14815 AVERY RANCH   D.R. HORTON         AVERY CHURCH      9/29/2009
   #2803 14815 AVERY RANCH   D.R. HORTON         AVERY CHURCH      9/29/2009
   13213 RING STREET         D.R. HORTON         MANOR CARRIAGE    9/29/2009
   13205 RING STREET         D.R. HORTON         MANOR CARRIAGE    9/29/2009
   13320 FOREST SAGE ST      D.R. HORTON         MANOR CARRIAGE    9/29/2009
   13308 FOREST SAGE ST      D.R. HORTON         MANOR CARRIAGE    9/29/2009
   13309 FOREST SAGE ST      D.R. HORTON         MANOR CARRIAGE    9/29/2009
   14113 CANYON TRAIL        D.R. HORTON         AVERY FAR WEST    9/29/2009
   140 FERRULE DRIVE         D.R. HORTON         BROOKSIDE         9/30/2009
   244 CADDIS COVE           D.R. HORTON         BROOKSIDE         9/30/2009
   212 CADDIS COVE           D.R. HORTON         BROOKSIDE         9/30/2009
   903 AIKEN DRIVE           D.R. HORTON         BENBROOK RANCH    9/30/2009
   1303 HENSLEY DRIVE        D.R. HORTON         BENBROOK RANCH    9/30/2009
   9512 BEECHNUT DRIVE       D.R. HORTON         SAGE MEADOW       9/30/2009
   1521 HUCKLEBERRY LANE     D.R. HORTON         SAGE MEADOW       9/30/2009
   18532 GREAT FALLS DRIVE   D.R. HORTON         BRIARCREEK        9/30/2009
   180 CADDIS COVE           D.R. HORTON         BROOKSIDE         10/1/2009
   205 CADDIS COVE           D.R. HORTON         BROOKSIDE         10/1/2009
   18524 GREAT FALLS DRIVE   D.R. HORTON         BRIARCREEK        10/1/2009
   14112 MARATHON ROAD       D.R. HORTON         AVERY FAR WEST    10/1/2009
   14417 ROUNTREE RANCH LN   D.R. HORTON         AVERY FAR WEST    10/1/2009
   14225 CANYON TRAIL        D.R. HORTON         AVERY FAR WEST    10/1/2009
   100 CRAIG PARRY COVE      D.R. HORTON         FOREST CREEK      10/1/2009
   1819 GOLDEN ARROW AVE     D.R. HORTON         CRKVIEW FOREST    10/1/2009
   1810 GOLDEN ARROW AVE     D.R. HORTON         CRKVIEW FOREST    10/1/2009
   13316 FOREST SAGE ST      D.R. HORTON         MANOR CARRIAGE    10/2/2009
   13312 FOREST SAGE ST      D.R. HORTON         MANOR CARRIAGE    10/2/2009
   18516 GREAT FALLS DRIVE   D.R. HORTON         BRIARCREEK        10/2/2009


                                                                               381
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 389 of 1053 PageID:
                                    17954

   1818 ENCHANTED ROCK DR    D.R. HORTON         CP TOWN CENTER     10/2/2009
   1822 ENCHANTED ROCK DR    D.R. HORTON         CP TOWN CENTER     10/2/2009
   1820 ENCHANTED ROCK DR    D.R. HORTON         CP TOWN CENTER     10/2/2009
   1807 ENCHANTED ROCK DR    D.R. HORTON         CP TOWN CENTER     10/2/2009
   121 FERRULE DRIVE         D.R. HORTON         BROOKSIDE          10/5/2009
   156 FERRULE DRIVE         D.R. HORTON         BROOKSIDE          10/5/2009
   2405 CHRISTOFF LOOP       D.R. HORTON         RANCHO ALTO        10/5/2009
   2409 CHRISTOFF LOOP       D.R. HORTON         RANCHO ALTO        10/5/2009
   2401 CHRISTOFF LOOP       D.R. HORTON         RANCHO ALTO        10/5/2009
   2317 CHRISTOFF LOOP       D.R. HORTON         RANCHO ALTO        10/5/2009
   1620 SUGARBERRY LANE      D.R. HORTON         SAGE MEADOW        10/6/2009
   14101 WILLOW TANK DRIVE   D.R. HORTON         AVERY FAR WEST     10/6/2009
   227 LIDELL STREET         D.R. HORTON         HUTTO SQUARE       10/7/2009
   301 LIDELL STREET         D.R. HORTON         HUTTO SQUARE       10/7/2009
   1808 GOLDEN ARROW AVE     D.R. HORTON         CRKVIEW FOREST     10/7/2009
   101 CRESTON STREET        D.R. HORTON         RIVERWALK          10/8/2009
   18412 LITTLE SKY DRIVE    D.R. HORTON         BRIARCREEK         10/8/2009
   18612 GREAT FALLS DRIVE   D.R. HORTON         BRIARCREEK         10/8/2009
   13401 FOREST SAGE ST      D.R. HORTON         MANOR CARRIAGE     10/8/2009
   13333 HIGH SIERRA ST      D.R. HORTON         MANOR CARRIAGE     10/8/2009
   13416 FOREST SAGE ST      D.R. HORTON         MANOR CARRIAGE     10/8/2009
   11128 FRIENDSHIP DRIVE    D.R. HORTON         PIONEER CROSS     10/12/2009
   11732 TIMBER HEIGHTS DR   D.R. HORTON         PIONEER CROSS     10/12/2009
   337 BALDWIN STREET        D.R. HORTON         RIVERWALK         10/12/2009
   333 BALDWIN STREET        D.R. HORTON         RIVERWALK         10/12/2009
   335 BALDWIN STREET        D.R. HORTON         RIVERWALK         10/15/2009
   1072 FOUR SEASONS FARM    D.R. HORTON         FOUR SEASONS      10/16/2009
   346 SUMMER DRIVE          D.R. HORTON         FOUR SEASONS      10/16/2009
   262 SUMMER DRIVE          D.R. HORTON         FOUR SEASONS      10/19/2009
   310 SUMMER DRIVE          D.R. HORTON         FOUR SEASONS      10/19/2009
   303 LIDELL STREET         D.R. HORTON         HUTTO SQUARE      10/20/2009
   305 LIDELL STREET         D.R. HORTON         HUTTO SQUARE      10/20/2009
   309 LIDELL STREET         D.R. HORTON         HUTTO SQUARE      10/20/2009
   1125 FOUR SEASONS FARM    D.R. HORTON         FOUR SEASONS      10/20/2009
   299 PRIMAVERA LOOP        D.R. HORTON         FOUR SEASONS      10/20/2009
   251 PRIMAVERA LOOP        D.R. HORTON         FOUR SEASONS      10/20/2009
   1413 SWEETGUM COURT       D.R. HORTON         SAGE MEADOW       10/20/2009
   306 GRUTSCH DRIVE         D.R. HORTON         HUNTER CROSSING   10/21/2009
   331 BIRD DOG BEND         D.R. HORTON         HUNTER CROSSING   10/21/2009
   326 BIRD DOG BEND         D.R. HORTON         HUNTER CROSSING   10/21/2009
   304 GRUTSCH DRIVE         D.R. HORTON         HUNTER CROSSING   10/21/2009
   330 BIRD DOG BEND         D.R. HORTON         HUNTER CROSSING   10/21/2009
   313 GRUTSCH DRIVE         D.R. HORTON         HUNTER CROSSING   10/21/2009
   250 SUMMER DRIVE          D.R. HORTON         FOUR SEASONS      10/23/2009
   311 PRIMAVERA LOOP        D.R. HORTON         FOUR SEASONS      10/23/2009
   1137 FOUR SEASONS FARM    D.R. HORTON         FOUR SEASONS      10/23/2009
   303 GRUTSCH DRIVE         D.R. HORTON         HUNTER CROSSING   10/23/2009
   302 GRUTSCH DRIVE         D.R. HORTON         HUNTER CROSSING   10/23/2009
   308 GRUTSCH DRIVE         D.R. HORTON         HUNTER CROSSING   10/23/2009
   307 GRUTSCH DRIVE         D.R. HORTON         HUNTER CROSSING   10/23/2009
   311 GRUTSCH DRIVE         D.R. HORTON         HUNTER CROSSING   10/23/2009
   305 GRUTSCH DRIVE         D.R. HORTON         HUNTER CROSSING   10/23/2009
   300 GRUTSCH DRIVE         D.R. HORTON         HUNTER CROSSING   10/23/2009
   18420 LITTLE SKY DRIVE    D.R. HORTON         BRIARCREEK        10/23/2009
   18421 LITTLE SKY DRIVE    D.R. HORTON         BRIARCREEK        10/23/2009


                                                                                382
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 390 of 1053 PageID:
                                    17955

   309 GRUTSCH DRIVE          D.R. HORTON                 HUNTER CROSSING   10/23/2009
   1161 FOUR SEASONS FARM     D.R. HORTON                 FOUR SEASONS      10/29/2009
   13420 FOREST SAGE ST       D.R. HORTON                 MANOR CARRIAGE    10/29/2009
   2711 JACKI DRIVE           D.R. HORTON                 SETTLERS OVERLK   10/30/2009
   1420 HUCKLEBERRY LANE      D.R. HORTON                 SAGE MEADOW        11/2/2009
   263 PRIMAVERA LOOP         D.R. HORTON                 FOUR SEASONS       11/2/2009
   13313 FOREST SAGE ST       D.R. HORTON                 MANOR CARRIAGE     11/2/2009
   13317 FOREST SAGE ST       D.R. HORTON                 MANOR CARRIAGE     11/2/2009
   12508 TIMBER HEIGHTS DR    D.R. HORTON                 PIONEER CROSS      11/3/2009
   1629 ROCKLAND DRIVE        D.R. HORTON                 SWEETWATER         11/5/2009
   18620 GREAT FALLS DRIVE    D.R. HORTON                 BRIARCREEK        11/20/2009
   1516 SUGARBERRY LANE       D.R. HORTON                 SAGE MEADOW       11/24/2009
   1814 GOLDEN ARROW AVE.     D.R. HORTON                 CRKVIEW FOREST    11/25/2009
   1815 SAND CREEK ROAD       D.R. HORTON                 CRKVIEW FOREST    11/25/2009
   8637 WHITE IBIS DRIVE      D.R. HORTON                 PARMER VILLAGE     12/2/2009
   2400 CHRISTOFF LOOP        D.R. HORTON                 RANCHO ALTO        12/3/2009
   2416 CHRISTOFF LOOP        D.R. HORTON                 RANCHO ALTO        12/3/2009
   2413 CHRISTOFF LOOP        D.R. HORTON                 RANCHO ALTO        12/3/2009
   2412 CHRISTOFF LOOP        D.R. HORTON                 RANCHO ALTO        12/3/2009
   8625 WHITE IBIS DRIVE      D.R. HORTON                 PARMER VILLAGE     12/7/2009
   8629 WHITE IBIS DRIVE      D.R. HORTON                 PARMER VILLAGE     12/7/2009
   8736 BLACKVIERO DRIVE      D.R. HORTON                 PARMER VILLAGE     12/8/2009
   124 CADDIS COVE            D.R. HORTON                 BROOKSIDE          12/8/2009
   18608 GREAT FALLS DRIVE    D.R. HORTON                 BRIARCREEK         12/8/2009
   8821 WHITE IBIS DRIVE      D.R. HORTON                 PARMER VILLAGE     12/8/2009
   10905 TORNASOL LANE        D.R. HORTON                 ALTA MIRA          12/9/2009
   1017 GLADSTONE CASTLE      D.R. HORTON                 HIGHLAND PARK     12/11/2009
   10913 TORNASOL LANE        D.R. HORTON                 ALTA MIRA         12/11/2009
   1025 GLADSTONE CASTLE      D.R. HORTON                 HIGHLAND PARK     12/14/2009
   2108 NOBLEMAN DRIVE        D.R. HORTON                 PIONEER CROSS     12/14/2009
   1626 ROCKLAND DRIVE        D.R. HORTON                 SWEETWATER        12/15/2009
   18504 GREAT FALLS DRIVE    D.R. HORTON                 BRIARCREEK        12/15/2009
   18528 GREAT FALLS DRIVE    D.R. HORTON                 BRIARCREEK        12/15/2009
   2724 BLUFFSTONE DRIVE      D.R. HORTON                 SETTLERS OVERLK   12/17/2009
   #2901 14815 AVERY RANCH    D.R. HORTON                 AVERY CHURCH      12/17/2009
   #2902 14815 AVERY RANCH    D.R. HORTON                 AVERY CHURCH      12/17/2009
   #2903 14815 AVERY RANCH    D.R. HORTON                 AVERY CHURCH      12/17/2009
   2731 JACKI DR              D.R. HORTON                 SETTLERS OVERLK   12/18/2009
   2417 CHRISTOFF LOOP        D.R. HORTON                 RANCHO ALTO       12/21/2009
   2408 CHRISTOFF LOOP        D.R. HORTON                 RANCHO ALTO       12/21/2009
   11825 BIG SKY DRIVE        D.R. HORTON                 BRIARCREEK        12/22/2009
   18508 GREAT FALLS DRIVE    D.R. HORTON                 BRIARCREEK        12/22/2009
   11809 BIG SKY DRIVE        D.R. HORTON                 BRIARCREEK        12/22/2009
   2320 CHRISTOFF LOOP        D.R. HORTON                 RANCHO ALTO       12/23/2009
   2213 CHRISTOFF LOOP        D.R. HORTON                 RANCHO ALTO       12/23/2009
   1616 WEST MEADOW TRAIL     D.R. HORTON                 TERAVISTA         12/28/2009
   2404 CHRISTOFF LOOP        D.R. HORTON                 RANCHO ALTO       12/29/2009
   11817 BIG SKY DRIVE        D.R. HORTON                 BRIARCREEK        12/29/2009
   538 MEADOWLARK             SOLEDAD BUILDERS, LLC       MARAVILLA HILLS    6/17/2009
   10077 CIRCLEVIEW           SOLEDAD BUILDERS, LLC       DALE B             10/1/2009
   707 CANYON SPRINGS DRIVE   STANDARD PACIFIC OF TEXAS   CYPRESS CANYON      1/8/2009
   2740 LOVETT LANE           STANDARD PACIFIC OF TEXAS   CYPRESS CANYON      1/8/2009
   7200 MITRA DRIVE           STANDARD PACIFIC OF TEXAS   MERIDIAN           1/13/2009
   12301 TERRANOVA COVE       STANDARD PACIFIC OF TEXAS   MERIDIAN           1/13/2009
   2113 ANTONE STREET         STANDARD PACIFIC OF TEXAS   MUELLER            1/14/2009


                                                                                         383
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 391 of 1053 PageID:
                                    17956

   4213 MATTIE STREET          STANDARD PACIFIC OF TEXAS   MUELLER           1/14/2009
   3404 ST CHRISTOPHER COURT   STANDARD PACIFIC OF TEXAS   PALOMA LAKE       1/14/2009
   3417 ST CHRISTOPHER COURT   STANDARD PACIFIC OF TEXAS   PALOMA LAKE       1/26/2009
   1691 HIDDEN SPRINGS PATH    STANDARD PACIFIC OF TEXAS   TERAVISTA         2/16/2009
   3422 GUADALAJARA STREET     STANDARD PACIFIC OF TEXAS   PALOMA LAKE       2/19/2009
   1813 HIDDEN SPRINGS PATH    STANDARD PACIFIC OF TEXAS   TERAVISTA         2/20/2009
   1009 CANYON SPRINGS DRIVE   STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    2/26/2009
   1811 HIDDEN SPRINGS PATH    STANDARD PACIFIC OF TEXAS   TERAVISTA          3/2/2009
   1700 GREENSIDE TRAIL        STANDARD PACIFIC OF TEXAS   TERAVISTA          3/4/2009
   1634 HIDDEN SPRINGS PATH    STANDARD PACIFIC OF TEXAS   TERAVISTA          3/4/2009
   1689 HIDDEN SPRINGS PATH    STANDARD PACIFIC OF TEXAS   TERAVISTA          3/5/2009
   1636 HIDDEN SPRINGS PATH    STANDARD PACIFIC OF TEXAS   TERAVISTA          3/9/2009
   811 CANYON SPRINGS          STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    3/10/2009
   2907 LADY DAY COVE          STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    3/10/2009
   20213 WEARYALL HILL LANE    STANDARD PACIFIC OF TEXAS   AVALON            3/23/2009
   19516 BRIDIE PATH           STANDARD PACIFIC OF TEXAS   AVALON            3/23/2009
   19405 BRIDIE PATH           STANDARD PACIFIC OF TEXAS   AVALON            3/23/2009
   2909 LADY DAY COVE          STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    3/23/2009
   3663 ROSALINA LOOP          STANDARD PACIFIC OF TEXAS   PALOMA LAKE       3/24/2009
   1633 HIDDEN SPRINGS PATH    STANDARD PACIFIC OF TEXAS   TERAVISTA         3/24/2009
   1632 HIDDEN SPRINGS PATH    STANDARD PACIFIC OF TEXAS   TERAVISTA         3/24/2009
   760 MIDDLE CREEK DRIVE      STANDARD PACIFIC OF TEXAS   WHISPERING HOLL   3/26/2009
   1001 RHONDSTAT RUN          STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    3/31/2009
   4005 CAMACHO STREET         STANDARD PACIFIC OF TEXAS   MUELLER            4/1/2009
   3400 PEAT MOORS COVE        STANDARD PACIFIC OF TEXAS   AVALON             4/3/2009
   19520 BRIDIE PATH           STANDARD PACIFIC OF TEXAS   AVALON             4/3/2009
   4009 CAMACHO STREET         STANDARD PACIFIC OF TEXAS   MUELLER            4/8/2009
   19409 BRIDIE PATH           STANDARD PACIFIC OF TEXAS   AVALON             4/8/2009
   2021 MCCLOSKEY STREET       STANDARD PACIFIC OF TEXAS   MUELLER            4/8/2009
   2847 ANGELINA DRIVE         STANDARD PACIFIC OF TEXAS   PALOMA LAKE        4/8/2009
   3628 ROSALINA LOOP          STANDARD PACIFIC OF TEXAS   PALOMA LAKE        4/8/2009
   19401 BRIDIE PATH           STANDARD PACIFIC OF TEXAS   AVALON            4/14/2009
   2801 DIDDLEY COVE           STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    4/14/2009
   2802 DIDDLEY COVE           STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    4/14/2009
   161 SERENE HOLLOW           STANDARD PACIFIC OF TEXAS   WHISPERING HOLL   4/15/2009
   19417 BRIDIE PATH           STANDARD PACIFIC OF TEXAS   AVALON            4/21/2009
   1200 RHONDSTAT RUN          STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    4/22/2009
   3405 PEAT MOORS COVE        STANDARD PACIFIC OF TEXAS   AVALON            4/24/2009
   802 ZAPPA DRIVE             STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    4/24/2009
   3659 ROSALINA LOOP          STANDARD PACIFIC OF TEXAS   PALOMA LAKE       4/27/2009
   3668 ROSALINA LOOP          STANDARD PACIFIC OF TEXAS   PALOMA LAKE       4/27/2009
   3648 ROSALINA LOOP          STANDARD PACIFIC OF TEXAS   PALOMA LAKE        5/1/2009
   19509 MOORLYNCH AVENUE      STANDARD PACIFIC OF TEXAS   AVALON             5/4/2009
   2905 ST CHRISTINA COURT     STANDARD PACIFIC OF TEXAS   PALOMA LAKE        5/4/2009
   19428 SANGREMON WAY         STANDARD PACIFIC OF TEXAS   AVALON             5/5/2009
   3637 ROSALINA LOOP          STANDARD PACIFIC OF TEXAS   PALOMA LAKE        5/7/2009
   2105 ANTONE STREET          STANDARD PACIFIC OF TEXAS   MUELLER           5/12/2009
   3420 ST. CHRISTOPHER CT.    STANDARD PACIFIC OF TEXAS   PALOMA LAKE       5/12/2009
   1109 CANYON SPRINGS         STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    5/14/2009
   3667 ROSALINA LOOP          STANDARD PACIFIC OF TEXAS   PALOMA LAKE       5/15/2009
   12304 TERRANOVA COVE        STANDARD PACIFIC OF TEXAS   MERIDIAN          5/18/2009
   12309 BUVANA DRIVE          STANDARD PACIFIC OF TEXAS   MERIDIAN          5/18/2009
   2807 KRUPA COURT            STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    5/19/2009
   2910 LADY DAY COVE          STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    5/26/2009
   2909 MAGELLAN WAY           STANDARD PACIFIC OF TEXAS   PALOMA LAKE       5/27/2009


                                                                                         384
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 392 of 1053 PageID:
                                    17957

   3641 ROSALINA LOOP          STANDARD PACIFIC OF TEXAS   PALOMA LAKE       5/27/2009
   2840 ANGELINA DRIVE         STANDARD PACIFIC OF TEXAS   PALOMA LAKE       5/27/2009
   19701 MOORLYNCH AVENUE      STANDARD PACIFIC OF TEXAS   AVALON            5/29/2009
   3404 CORTES PLACE           STANDARD PACIFIC OF TEXAS   PALOMA LAKE        6/1/2009
   2905 MAGELLAN WAY           STANDARD PACIFIC OF TEXAS   PALOMA LAKE        6/2/2009
   2803 KRUPA COURT            STANDARD PACIFIC OF TEXAS   CYPRESS CANYON     6/3/2009
   3656 ROSALINA LOOP          STANDARD PACIFIC OF TEXAS   PALOMA LAKE        6/3/2009
   1101 CANYON SPRINGS DRIVE   STANDARD PACIFIC OF TEXAS   CYPRESS CANYON     6/4/2009
   3644 ROSALINA LOOP          STANDARD PACIFIC OF TEXAS   PALOMA LAKE        6/5/2009
   2808 ANGELINA DRIVE         STANDARD PACIFIC OF TEXAS   PALOMA LAKE        6/5/2009
   3430 GUADALAJARA STREET     STANDARD PACIFIC OF TEXAS   PALOMA LAKE        6/5/2009
   807 CANYON SPRINGS          STANDARD PACIFIC OF TEXAS   CYPRESS CANYON     6/9/2009
   3412 PEAT MOORS COVE        STANDARD PACIFIC OF TEXAS   AVALON            6/15/2009
   3724 ROSALINA LOOP          STANDARD PACIFIC OF TEXAS   PALOMA LAKE       6/15/2009
   3408 PEAT MOORS COVE        STANDARD PACIFIC OF TEXAS   AVALON            6/15/2009
   3400 ST CHRISTOPHER CT.     STANDARD PACIFIC OF TEXAS   PALOMA LAKE       6/17/2009
   2620 TOM MILLER             STANDARD PACIFIC OF TEXAS   MUELLER           6/18/2009
   1003 CANYON SPRINGS         STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    6/19/2009
   761 MIDDLE CREEK DRIVE      STANDARD PACIFIC OF TEXAS   WHISPERING HOLL   6/22/2009
   195 MYSTIC SHADOW LANE      STANDARD PACIFIC OF TEXAS   WHISPERING HOLL   6/22/2009
   771 MIDDLE CREEK DRIVE      STANDARD PACIFIC OF TEXAS   WHISPERING HOLL   6/22/2009
   3404 PEAT MOORS COVE        STANDARD PACIFIC OF TEXAS   AVALON            6/22/2009
   19512 BRIDIE PATH           STANDARD PACIFIC OF TEXAS   AVALON            6/22/2009
   591 BAYOU BEND DRIVE        STANDARD PACIFIC OF TEXAS   WHISPERING HOLL   6/23/2009
   611 BAYOU BEND DRIVE        STANDARD PACIFIC OF TEXAS   WHISPERING HOLL   6/24/2009
   3720 ROSALINA LOOP          STANDARD PACIFIC OF TEXAS   PALOMA LAKE       6/26/2009
   2632 TOM MILLER STREET      STANDARD PACIFIC OF TEXAS   MUELLER           6/30/2009
   225 MYSTIC SHADOW LANE      STANDARD PACIFIC OF TEXAS   WHISPERING HOLL   6/30/2009
   2612 TOM MILLER STREET      STANDARD PACIFIC OF TEXAS   MUELLER            7/2/2009
   19413 BRIDIE PATH           STANDARD PACIFIC OF TEXAS   AVALON             7/2/2009
   215 MYSTIC SHADOW           STANDARD PACIFIC OF TEXAS   WHISPERING HOLL    7/7/2009
   205 MYSTIC SHADOW           STANDARD PACIFIC OF TEXAS   WHISPERING HOLL    7/7/2009
   770 MIDDLE CREEK            STANDARD PACIFIC OF TEXAS   WHISPERING HOLL    7/8/2009
   190 MYSTIC SHADOW           STANDARD PACIFIC OF TEXAS   WHISPERING HOLL    7/8/2009
   2911 LADY DAY COVE          STANDARD PACIFIC OF TEXAS   CYPRESS CANYON     7/9/2009
   905 CANYON SPRINGS          STANDARD PACIFIC OF TEXAS   CYPRESS CANYON     7/9/2009
   2608 TOM MILLER             STANDARD PACIFIC OF TEXAS   MUELLER           7/10/2009
   3425 ST. CHRISTOPHER CT.    STANDARD PACIFIC OF TEXAS   PALOMA LAKE       7/10/2009
   2848 ANGELINA DRIVE         STANDARD PACIFIC OF TEXAS   PALOMA LAKE       7/10/2009
   201 ATLANTA PARK DRIVE      STANDARD PACIFIC OF TEXAS   PARKSIDE MAYFLD   7/10/2009
   901 CANYON SPRINGS          STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    7/13/2009
   1102 CANYON SPRINGS DR.     STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    7/15/2009
   3732 ROSALINA LOOP          STANDARD PACIFIC OF TEXAS   PALOMA LAKE       7/16/2009
   3636 ROSALINA LOOP          STANDARD PACIFIC OF TEXAS   PALOMA LAKE       7/16/2009
   1917 ANTONE STREET          STANDARD PACIFIC OF TEXAS   MUELLER           7/17/2009
   4217 MATTIE STREET          STANDARD PACIFIC OF TEXAS   MUELLER           7/20/2009
   2109 ANTONE STREET          STANDARD PACIFIC OF TEXAS   MUELLER           7/21/2009
   540 BAYOU BEND DRIVE        STANDARD PACIFIC OF TEXAS   WHISPERING HOLL   7/23/2009
   530 BAYOU BEND DRIVE        STANDARD PACIFIC OF TEXAS   WHISPERING HOLL   7/23/2009
   2700 TOM MILLER STREET      STANDARD PACIFIC OF TEXAS   MUELLER           7/23/2009
   581 BAYOU BEND DRIVE        STANDARD PACIFIC OF TEXAS   WHISPERING HOLL   7/23/2009
   2801 KRUPA COURT            STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    7/24/2009
   3647 ROSALINA LOOP          STANDARD PACIFIC OF TEXAS   PALOMA LAKE       7/27/2009
   1005 RHONDSTAT RUN          STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    7/28/2009
   19404 MOORLYNCH AVENUE      STANDARD PACIFIC OF TEXAS   AVALON            7/28/2009


                                                                                         385
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 393 of 1053 PageID:
                                    17958

   205 ABILENE LANE           STANDARD PACIFIC OF TEXAS   PARKSIDE MAYFLD    7/28/2009
   209 ABILENE LANE           STANDARD PACIFIC OF TEXAS   PARKSIDE MAYFLD    7/28/2009
   213 ABILENE LANE           STANDARD PACIFIC OF TEXAS   PARKSIDE MAYFLD    7/28/2009
   19504 SANGREMON WAY        STANDARD PACIFIC OF TEXAS   AVALON             7/29/2009
   2844 ANGELINA DRIVE        STANDARD PACIFIC OF TEXAS   PALOMA LAKE        7/31/2009
   20125 WEARYALL HILL LN     STANDARD PACIFIC OF TEXAS   AVALON              8/4/2009
   2904 LADY DAY COVE         STANDARD PACIFIC OF TEXAS   CYPRESS CANYON      8/5/2009
   19601 SANGREMON WAY        STANDARD PACIFIC OF TEXAS   AVALON              8/5/2009
   19620 SANGREMON WAY        STANDARD PACIFIC OF TEXAS   AVALON              8/6/2009
   19517 SANGREMON WAY        STANDARD PACIFIC OF TEXAS   AVALON              8/6/2009
   19521 BRUE STREET          STANDARD PACIFIC OF TEXAS   AVALON              8/7/2009
   19508 BRIDIE PATH          STANDARD PACIFIC OF TEXAS   AVALON              8/7/2009
   1908 TOM MILLER STREET     STANDARD PACIFIC OF TEXAS   MUELLER            8/10/2009
   19316 MELWAS WAY           STANDARD PACIFIC OF TEXAS   AVALON             8/10/2009
   809 CANYON SPRINGS         STANDARD PACIFIC OF TEXAS   CYPRESS CANYON     8/12/2009
   2802 ELY COURT             STANDARD PACIFIC OF TEXAS   CYPRESS CANYON     8/12/2009
   781 MIDDLE CREEK DRIVE     STANDARD PACIFIC OF TEXAS   WHISPERING HOLL    8/13/2009
   2624 TOM MILLER            STANDARD PACIFIC OF TEXAS   MUELLER            8/14/2009
   12301 BUVANA DRIVE         STANDARD PACIFIC OF TEXAS   MERIDIAN           8/17/2009
   2727 CHECKER DRIVE         STANDARD PACIFIC OF TEXAS   CYPRESS CANYON     8/17/2009
   2725 CHECKER DRIVE         STANDARD PACIFIC OF TEXAS   CYPRESS CANYON     8/17/2009
   3431 GUADALAJARA STREET    STANDARD PACIFIC OF TEXAS   PALOMA LAKE        8/18/2009
   3728 ROSALINA LOOP         STANDARD PACIFIC OF TEXAS   PALOMA LAKE        8/18/2009
   3348 CORTES PLACE          STANDARD PACIFIC OF TEXAS   PALOMA LAKE        8/18/2009
   191 GHOST CREEK            STANDARD PACIFIC OF TEXAS   WHISPERING HOLL    8/19/2009
   19500 SANGREMON WAY        STANDARD PACIFIC OF TEXAS   AVALON             8/21/2009
   20121 WEARYALL HILL LANE   STANDARD PACIFIC OF TEXAS   AVALON             8/25/2009
   3716 ROSALINA LOOP         STANDARD PACIFIC OF TEXAS   PALOMA LAKE         9/1/2009
   3413 PEAT MOORS COVE       STANDARD PACIFIC OF TEXAS   AVALON              9/3/2009
   19528 MELWAS WAY           STANDARD PACIFIC OF TEXAS   AVALON              9/3/2009
   3736 ROSALINA LOOP         STANDARD PACIFIC OF TEXAS   PALOMA LAKE         9/9/2009
   19613 MOORLYNCH AVE.       STANDARD PACIFIC OF TEXAS   AVALON             9/10/2009
   19405 MOORLYNCH AVE.       STANDARD PACIFIC OF TEXAS   AVALON             9/10/2009
   3653 ROSALINA LOOP         STANDARD PACIFIC OF TEXAS   PALOMA LAKE        9/21/2009
   344 ATLANTA PARK DRIVE     STANDARD PACIFIC OF TEXAS   PARKSIDE MAYFLD    9/24/2009
   2805 KRUPA COURT           STANDARD PACIFIC OF TEXAS   CYPRESS CANYON     9/24/2009
   2718 CHECKER DRIVE         STANDARD PACIFIC OF TEXAS   CYPRESS CANYON     9/29/2009
   2729 CHECKER DRIVE         STANDARD PACIFIC OF TEXAS   CYPRESS CANYON     9/29/2009
   19413 MOORLYNCH AVE        STANDARD PACIFIC OF TEXAS   AVALON             9/29/2009
   415 ATLANTA PARK DRIVE     STANDARD PACIFIC OF TEXAS   PARKSIDE MAYFLD    9/30/2009
   19401 MOORLYNCH AVE.       STANDARD PACIFIC OF TEXAS   AVALON             10/1/2009
   3676 ROSALINA LOOP         STANDARD PACIFIC OF TEXAS   PALOMA LAKE        10/5/2009
   19705 MOORLYNCH AVE.       STANDARD PACIFIC OF TEXAS   AVALON             10/6/2009
   19313 MOORLYNCH AVE.       STANDARD PACIFIC OF TEXAS   AVALON             10/6/2009
   12321 TERRANOVA COVE       STANDARD PACIFIC OF TEXAS   MERIDIAN           10/8/2009
   20201 WEARYALL HILL LN.    STANDARD PACIFIC OF TEXAS   AVALON             10/8/2009
   20117 WEARYALL HILL LN.    STANDARD PACIFIC OF TEXAS   AVALON            10/12/2009
   12217 BUVANA DRIVE         STANDARD PACIFIC OF TEXAS   MERIDIAN          10/19/2009
   12308 ALCANZA DRIVE        STANDARD PACIFIC OF TEXAS   MERIDIAN          10/19/2009
   12401 BUVANA DRIVE         STANDARD PACIFIC OF TEXAS   MERIDIAN          10/19/2009
   3712 ROSALINA LOOP         STANDARD PACIFIC OF TEXAS   PALOMA LAKE       10/19/2009
   3426 GUADALAJARA STREET    STANDARD PACIFIC OF TEXAS   PALOMA LAKE       10/20/2009
   2628 TOM MILLER STREET     STANDARD PACIFIC OF TEXAS   MUELLER           10/21/2009
   314 CADDO LAKE DRIVE       STANDARD PACIFIC OF TEXAS   PARKSIDE MAYFLD   10/21/2009
   2808 KRUPA COURT           STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    10/23/2009


                                                                                         386
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 394 of 1053 PageID:
                                    17959

   19609 MOORLYNCH AVENUE     STANDARD PACIFIC OF TEXAS   AVALON            10/23/2009
   2804 ELY COURT             STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    10/27/2009
   2901 MAGELLAN WAY          STANDARD PACIFIC OF TEXAS   PALOMA LAKE       10/27/2009
   3400 CORTES PLACE          STANDARD PACIFIC OF TEXAS   PALOMA LAKE       10/27/2009
   3652 ROSALINA LOOP         STANDARD PACIFIC OF TEXAS   PALOMA LAKE       10/27/2009
   2904 ANGELINA DRIVE        STANDARD PACIFIC OF TEXAS   PALOMA LAKE       10/27/2009
   2933 MAGELLAN WAY          STANDARD PACIFIC OF TEXAS   PALOMA LAKE       10/28/2009
   2905 LADY DAY COVE         STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    10/30/2009
   411 ATLANTA PARK DRIVE     STANDARD PACIFIC OF TEXAS   PARKSIDE MAYFLD    11/2/2009
   2908 LADY DAY COVE         STANDARD PACIFIC OF TEXAS   CYPRESS CANYON     11/5/2009
   2937 MAGELLAN WAY          STANDARD PACIFIC OF TEXAS   PALOMA LAKE        11/5/2009
   3708 ROSALINA LOOP         STANDARD PACIFIC OF TEXAS   PALOMA LAKE        11/5/2009
   2909 ST CHRISTINA COURT    STANDARD PACIFIC OF TEXAS   PALOMA LAKE        11/6/2009
   2811 ANGELINA DR           STANDARD PACIFIC OF TEXAS   PALOMA LAKE        11/6/2009
   4216 GOCHMAN STREET        STANDARD PACIFIC OF TEXAS   MUELLER            11/9/2009
   2045 ANTONE STREET         STANDARD PACIFIC OF TEXAS   MUELLER            11/9/2009
   19609 SANGREMON WAY        STANDARD PACIFIC OF TEXAS   AVALON             11/9/2009
   2803 ELY COURT             STANDARD PACIFIC OF TEXAS   CYPRESS CANYON     11/9/2009
   404 ATLANTA PARK DRIVE     STANDARD PACIFIC OF TEXAS   PARKSIDE MAYFLD   11/10/2009
   316 ATLANTA PARK DRIVE     STANDARD PACIFIC OF TEXAS   PARKSIDE MAYFLD   11/10/2009
   1008 RHONDSTAT RUN         STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    11/13/2009
   180 MYSTIC SHADOW          STANDARD PACIFIC OF TEXAS   WHISPERING HOLL   11/23/2009
   2807 ANGELINA DRIVE        STANDARD PACIFIC OF TEXAS   PALOMA LAKE       11/24/2009
   3416 CORTES PLACE          STANDARD PACIFIC OF TEXAS   PALOMA LAKE       11/24/2009
   19709 MOORLYNCH AVENUE     STANDARD PACIFIC OF TEXAS   AVALON             12/1/2009
   2212 TOM MILLER            STANDARD PACIFIC OF TEXAS   MUELLER            12/2/2009
   780 MIDDLE CREEK           STANDARD PACIFIC OF TEXAS   WHISPERING HOLL    12/3/2009
   1204 RHONDSTAT RUN         STANDARD PACIFIC OF TEXAS   CYPRESS CANYON     12/3/2009
   12321 BUVANA DRIVE         STANDARD PACIFIC OF TEXAS   MERIDIAN           12/4/2009
   616 BAYOU BEND DRIVE       STANDARD PACIFIC OF TEXAS   WHISPERING HOLL    12/9/2009
   2906 LADY DAY COVE         STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    12/10/2009
   3301 MENDIPS LANE          STANDARD PACIFIC OF TEXAS   AVALON            12/14/2009
   108 COPPER LAKE LANE       STANDARD PACIFIC OF TEXAS   PARKSIDE MAYFLD   12/14/2009
   416 ATLANTA PARK DRIVE     STANDARD PACIFIC OF TEXAS   PARKSIDE MAYFLD   12/14/2009
   2804 KRUPA COURT           STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    12/14/2009
   7212 MITRA DRIVE           STANDARD PACIFIC OF TEXAS   MERIDIAN          12/15/2009
   3421 ST CHRISTOPHER CT.    STANDARD PACIFIC OF TEXAS   PALOMA LAKE       12/15/2009
   320 ATLANTA PARK DRIVE     STANDARD PACIFIC OF TEXAS   PARKSIDE MAYFLD   12/18/2009
   2941 MAGELLAN WAY          STANDARD PACIFIC OF TEXAS   PALOMA LAKE       12/18/2009
   19508 SANGREMON WAY        STANDARD PACIFIC OF TEXAS   AVALON            12/29/2009
   318 CADDO LAKE DRIVE       STANDARD PACIFIC OF TEXAS   PARKSIDE MAYFLD   12/30/2009
   713 CANYON SPRINGS DR.     STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    12/30/2009
   5513 LIONS GATE LANE       HORTON - KILLEEN/TEMPLE/    BRIDGEWOOD          1/6/2009
   5115 BIRMINGHAM CIRCLE     HORTON - KILLEEN/TEMPLE/    SAVANNAH HGT 2      1/7/2009
   6204 MELANIE DRIVE         HORTON - KILLEEN/TEMPLE/    SAVANNAH HGT 2      1/7/2009
   2105 RYAN DRIVE            HORTON - KILLEEN/TEMPLE/    HOUSE CREEK N       1/8/2009
   10257 SALEM WAY            HORTON - KILLEEN/TEMPLE/    WILLOW BEND         1/9/2009
   10149 CHINA CREEK DRIVE    HORTON - KILLEEN/TEMPLE/    WILLOW BEND         1/9/2009
   10181 CHINA CREEK DRIVE    HORTON - KILLEEN/TEMPLE/    WILLOW BEND        1/12/2009
   6808 BAYBERRY DRIVE        HORTON - KILLEEN/TEMPLE/    SPANISH OAK KIL    1/13/2009
   5404 RED PINE DRIVE        HORTON - KILLEEN/TEMPLE/    SPANISH OAK KIL    1/13/2009
   923 EVERGREEN FARM DRIVE   HORTON - KILLEEN/TEMPLE/    WINDMILL FARMS     1/13/2009
   121 STARLIGHT DRIVE        HORTON - KILLEEN/TEMPLE/    WINDMILL FARMS     1/13/2009
   4606 GREEN MEADOW STREET   HORTON - KILLEEN/TEMPLE/    BRIDGEWOOD         1/22/2009
   4612 GREEN MEADOW STREET   HORTON - KILLEEN/TEMPLE/    BRIDGEWOOD         1/22/2009


                                                                                         387
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 395 of 1053 PageID:
                                    17960

   4600 GREEN MEADOW STREET    HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        1/22/2009
   5300 WILLAMETTE LANE        HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        1/22/2009
   5618 BIRMINGHAM CIRCLE      HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2    1/26/2009
   10137 CHINA CREEK DRIVE     HORTON - KILLEEN/TEMPLE/   WILLOW BEND       1/26/2009
   10113 ORCHID LANE           HORTON - KILLEEN/TEMPLE/   WILLOW BEND       1/27/2009
   10128 ORCHID LANE           HORTON - KILLEEN/TEMPLE/   WILLOW BEND       1/27/2009
   5203 WILLAMETTE LANE        HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        1/30/2009
   5305 ENGLISH OAK DRIVE      HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL    2/4/2009
   5311 ENGLISH OAK DRIVE      HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL    2/4/2009
   5506 BRIDGEWOOD DRIVE       HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         2/6/2009
   5403 GOLDEN GATE DRIVE      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         2/6/2009
   10113 IRONHORSE TRAIL       HORTON - KILLEEN/TEMPLE/   WILLOW BEND        2/6/2009
   5202 LIONS GATE LANE        HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         2/6/2009
   5112 LIONS GATE LANE        HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         2/6/2009
   5208 LIONS GATE LANE        HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         2/6/2009
   5508 BRIDGEWOOD DRIVE       HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        2/11/2009
   5207 LIONS GATE LANE        HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        2/11/2009
   5510 BRIDGEWOOD DRIVE       HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        2/11/2009
   10261 SALEM WAY             HORTON - KILLEEN/TEMPLE/   WILLOW BEND       2/11/2009
   2101 RYAN DRIVE             HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N     2/12/2009
   2106 RYAN DRIVE             HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N     2/12/2009
   2109 GRIFFIN DRIVE          HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N     2/12/2009
   2107 GRIFFIN DRIVE          HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N     2/12/2009
   6702 INDIAN HAWTHORNE DR    HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL   2/13/2009
   5405 BRIDGEWOOD DRIVE       HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        2/13/2009
   5114 LIONS GATE LANE        HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        2/13/2009
   5204 LIONS GATE LANE        HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        2/13/2009
   5616 BIRMINGHAM CIRCLE      HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2    2/16/2009
   922 STARLIGHT DRIVE         HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS    2/16/2009
   6710 GOLDEN OAK LANE        HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL   2/19/2009
   6802 GOLDEN OAK LANE        HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL   2/19/2009
   6702 GOLDEN OAK LANE        HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL   2/20/2009
   6708 GOLDEN OAK LANE        HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL   2/20/2009
   10117 CHINA CREEK DRIVE     HORTON - KILLEEN/TEMPLE/   WILLOW BEND       2/20/2009
   6704 BAYBERRY DRIVE         HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL   2/23/2009
   5401 BRIDGEWOOD DRIVE       HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        2/24/2009
   1015 EVERGREEN FARM DRIVE   HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS    2/24/2009
   10117 ORCHID LANE           HORTON - KILLEEN/TEMPLE/   WILLOW BEND       2/25/2009
   6205 SUELLEN LANE           HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2    2/25/2009
   5207 WILLAMETTE LANE        HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        2/25/2009
   6711 INDIAN HAWTHORNE DR    HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL   2/26/2009
   6708 INDIAN HAWTHORNE DR    HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL   2/26/2009
   5306 HOLLY OAK LANE         HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL   2/26/2009
   6703 INDIAN HAWTHORNE DR.   HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL   2/27/2009
   6802 INDIAN HAWTHORNE DR    HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL   2/27/2009
   10105 ORION DRIVE           HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS    2/27/2009
   5700 BIRMINGHAM CIRCLE      HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2     3/2/2009
   5312 BIRMINGHAM CIRCLE      HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2     3/2/2009
   5400 ALLEGANY DRIVE         HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         3/3/2009
   5608 LIONS GATE LANE        HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         3/3/2009
   10253 SALEM WAY             HORTON - KILLEEN/TEMPLE/   WILLOW BEND        3/4/2009
   6704 GOLDEN OAK LANE        HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL    3/4/2009
   5209 LIONS GATE LANE        HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         3/5/2009
   5200 LIONS GATE LANE        HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         3/5/2009
   10124 IRONHORSE TRAIL       HORTON - KILLEEN/TEMPLE/   WILLOW BEND        3/5/2009


                                                                                        388
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 396 of 1053 PageID:
                                    17961

   5307 BRIDGEWOOD DRIVE       HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         3/6/2009
   5212 ALLEGANY DRIVE         HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         3/6/2009
   5403 BRIDGEWOOD DRIVE       HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         3/9/2009
   5500 LIONS GATE LANE        HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         3/9/2009
   6701 COLD WATER DRIVE       HORTON - KILLEEN/TEMPLE/   SENDERO WA         3/9/2009
   4702 GREEN MEADOW STREET    HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        3/10/2009
   5506 LIONS GATE LANE        HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        3/10/2009
   5410 LIONS GATE LANE        HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        3/10/2009
   4602 GREEN MEADOW STREET    HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        3/10/2009
   4601 GREEN MEADOW STREET    HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        3/10/2009
   5412 LIONS GATE LANE        HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        3/10/2009
   10212 SALEM WAY             HORTON - KILLEEN/TEMPLE/   WILLOW BEND       3/10/2009
   5504 LIONS GATE LANE        HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        3/16/2009
   4604 GREEN MEADOW STREET    HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        3/16/2009
   245 COAL DRIVE              HORTON - KILLEEN/TEMPLE/   SONTERRA          3/17/2009
   224 BAUXITE DRIVE           HORTON - KILLEEN/TEMPLE/   SONTERRA          3/17/2009
   201 BAUXITE DRIVE           HORTON - KILLEEN/TEMPLE/   SONTERRA          3/17/2009
   5300 HOLLY OAK LANE         HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL   3/20/2009
   6700 GOLDEN OAK LANE        HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL   3/20/2009
   6706 GOLDEN OAK LANE        HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL   3/20/2009
   5201 WILLAMETTE LANE        HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        3/20/2009
   1003 EVERGREEN FARM DRIVE   HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS    3/20/2009
   6105 SUELLEN LANE           HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2    3/23/2009
   6113 SUELLEN LANE           HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2    3/23/2009
   6700 TIERRA DRIVE           HORTON - KILLEEN/TEMPLE/   SENDERO WA        3/23/2009
   6532 TIERRA DRIVE           HORTON - KILLEEN/TEMPLE/   SENDERO WA        3/23/2009
   2301 LINDSEY DRIVE          HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N     3/23/2009
   5311 BRIDGEWOOD DRIVE       HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        3/24/2009
   5302 BRIDGEWOOD DRIVE       HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        3/24/2009
   6609 SERENA LANE            HORTON - KILLEEN/TEMPLE/   SENDERO WA        3/24/2009
   6613 CRYSTAL COURT          HORTON - KILLEEN/TEMPLE/   SENDERO WA        3/24/2009
   6537 COSTA DRIVE            HORTON - KILLEEN/TEMPLE/   SENDERO WA        3/25/2009
   4704 GREEN MEADOW STREET    HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        3/27/2009
   4700 LOOKOUT MOUNTAIN LN    HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        3/27/2009
   5206 LIONS GATE LANE        HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        3/27/2009
   5210 WILLAMETTE LANE        HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        3/27/2009
   5205 WILLAMETTE LANE        HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        3/27/2009
   4612 LOOKOUT MOUNTAIN LN    HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        3/30/2009
   4608 LOOKOUT MOUNTAIN LN    HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        3/30/2009
   4613 LOOKOUT MOUNTAIN LN    HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        3/30/2009
   1015 STARLIGHT DRIVE        HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS    3/30/2009
   4610 LOOKOUT MOUNTAIN LN    HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        3/30/2009
   6544 SERENA LANE            HORTON - KILLEEN/TEMPLE/   SENDERO WA        3/30/2009
   1132 STARLIGHT DRIVE        HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS    3/30/2009
   6708 ROSITA OAK DRIVE       HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL   3/31/2009
   6701 ROSITA OAK DRIVE       HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL   3/31/2009
   6704 ROSITA OAK DRIVE       HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL   3/31/2009
   5303 LIONS GATE LANE        HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        3/31/2009
   5115 LIONS GATE LANE        HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        3/31/2009
   6710 MODESTO ROAD           HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL    4/1/2009
   6100 SUELLEN LANE           HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2     4/1/2009
   6701 MODESTO ROAD           HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL    4/1/2009
   259 COAL DRIVE              HORTON - KILLEEN/TEMPLE/   SONTERRA           4/2/2009
   5307 ENGLISH OAK DRIVE      HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL    4/3/2009
   5304 HOLLY OAK LANE         HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL    4/3/2009


                                                                                        389
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 397 of 1053 PageID:
                                    17962

   5509 ENGLISH OAK DRIVE     HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL    4/3/2009
   6425 SERENA LANE           HORTON - KILLEEN/TEMPLE/   SENDERO WA         4/3/2009
   10117 IRONHORSE TRAIL      HORTON - KILLEEN/TEMPLE/   WILLOW BEND        4/3/2009
   6610 GOLDEN OAK LANE       HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL    4/6/2009
   6800 GOLDEN OAK LANE       HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL    4/6/2009
   6800 INDIAN HAWTHORNE DR   HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL    4/8/2009
   6801 INDIAN HAWTHORNE DR   HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL    4/8/2009
   6102 SUELLEN LANE          HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2     4/8/2009
   6702 BAYBERRY DRIVE        HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL    4/9/2009
   5400 GOLDEN GATE DRIVE     HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         4/9/2009
   228 BAUXITE DRIVE          HORTON - KILLEEN/TEMPLE/   SONTERRA          4/10/2009
   10105 IRONHORSE TRAIL      HORTON - KILLEEN/TEMPLE/   WILLOW BEND       4/13/2009
   4602 LOOKOUT MOUNTAIN LN   HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        4/14/2009
   4613 GREEN MEADOW STREET   HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        4/14/2009
   5106 WILLAMETTE LANE       HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        4/14/2009
   5206 WILLAMETTE LANE       HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        4/14/2009
   5617 BIRMINGHAM CIRCLE     HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2    4/14/2009
   5711 BIRMINGHAM CIRCLE     HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2    4/14/2009
   10216 SALEM WAY            HORTON - KILLEEN/TEMPLE/   WILLOW BEND       4/14/2009
   6612 TIERRA DRIVE          HORTON - KILLEEN/TEMPLE/   SENDERO WA        4/14/2009
   5203 LIONS GATE LANE       HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        4/16/2009
   4609 LOOKOUT MOUNTAIN LN   HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        4/16/2009
   5204 BRIDGEWOOD DRIVE      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        4/16/2009
   5201 LIONS GATE LANE       HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        4/16/2009
   5414 BRIDGEWOOD DRIVE      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        4/16/2009
   5107 LIONS GATE LANE       HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        4/16/2009
   1108 STARLIGHT DRIVE       HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS    4/21/2009
   1024 STARLIGHT DRIVE       HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS    4/21/2009
   1104 STARLIGHT DRIVE       HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS    4/21/2009
   5402 BRIDGEWOOD DRIVE      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        4/22/2009
   5101 BIRMINGHAM CIRCLE     HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2    4/22/2009
   5209 WILLAMETTE LANE       HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        4/22/2009
   1112 STARLIGHT DRIVE       HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS    4/23/2009
   5704 BIRMINGHAM CIRCLE     HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2    4/23/2009
   4610 GREEN MEADOW STREET   HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        4/23/2009
   6808 INDIAN HAWTHORNE DR   HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL   4/28/2009
   1007 STARLIGHT DRIVE       HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS    4/28/2009
   5406 HOLLY OAK LANE        HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL   4/28/2009
   6805 GOLDEN OAK LANE       HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL   4/28/2009
   2103 VERNICE DRIVE         HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N     4/28/2009
   6711 ROSITA OAK DRIVE      HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL   4/28/2009
   5718 BIRMINGHAM CIRCLE     HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2    4/30/2009
   6807 MODESTO ROAD          HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL   4/30/2009
   6710 ROSITA OAK DRIVE      HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL   4/30/2009
   5701 BIRMINGHAM CIRCLE     HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2    4/30/2009
   5621 BIRMINGHAM CIRCLE     HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2    4/30/2009
   5623 BIRMINGHAM CIRCLE     HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2    4/30/2009
   10245 SALEM WAY            HORTON - KILLEEN/TEMPLE/   WILLOW BEND        5/1/2009
   5110 WILLAMETTE LANE       HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         5/5/2009
   4607 LOOKOUT MOUNTAIN LN   HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         5/5/2009
   2002 VERNICE DRIVE         HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N      5/5/2009
   4703 LOOKOUT MONTAIN LN    HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         5/5/2009
   4611 LOOKOUT MOUNTAIN LN   HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         5/5/2009
   4603 LOOKOUT MOUNTAIN LN   HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         5/5/2009
   5208 WILLAMETTE LANE       HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         5/5/2009


                                                                                       390
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 398 of 1053 PageID:
                                    17963

   10277 PEONY LANE           HORTON - KILLEEN/TEMPLE/   WILLOW BEND        5/5/2009
   10249 SALEM WAY            HORTON - KILLEEN/TEMPLE/   WILLOW BEND        5/5/2009
   2103 RYAN DRIVE            HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N      5/6/2009
   2104 VERNICE DRIVE         HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N      5/6/2009
   5301 ENGLISH OAK DRIVE     HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL    5/7/2009
   6702 MODESTO ROAD          HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL    5/7/2009
   5303 ENGLISH OAK DRIVE     HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL    5/7/2009
   6108 MELANIE DRIVE         HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2     5/8/2009
   5522 BIRMINGHAM CIRCLE     HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2     5/8/2009
   2207 LINDSEY DRIVE         HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N      5/8/2009
   5619 BIRMINGHAM CIRCLE     HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2     5/8/2009
   2303 LINDSEY DRIVE         HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N      5/8/2009
   10261 PEONY LANE           HORTON - KILLEEN/TEMPLE/   WILLOW BEND       5/11/2009
   10189 CHINA CREEK DRIVE    HORTON - KILLEEN/TEMPLE/   WILLOW BEND       5/11/2009
   6533 CRYSTAL COURT         HORTON - KILLEEN/TEMPLE/   SENDERO WA        5/11/2009
   6533 TIERRA DRIVE          HORTON - KILLEEN/TEMPLE/   SENDERO WA        5/11/2009
   1023 STARLIGHT DRIVE       HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS    5/11/2009
   6537 CRYSTAL COURT         HORTON - KILLEEN/TEMPLE/   SENDERO WA        5/11/2009
   6508 SERENA LANE           HORTON - KILLEEN/TEMPLE/   SENDERO WA        5/12/2009
   6525 COSTA DRIVE           HORTON - KILLEEN/TEMPLE/   SENDERO WA        5/12/2009
   6705 MODESTO ROAD          HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL   5/12/2009
   6529 COLD WATER DRIVE      HORTON - KILLEEN/TEMPLE/   SENDERO WA        5/12/2009
   5703 BIRMINGHAM CIRCLE     HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2    5/12/2009
   6801 MODESTO ROAD          HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL   5/13/2009
   5309 ENGLISH OAK DRIVE     HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL   5/14/2009
   6704 INDIAN HAWTHORNE DR   HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL   5/15/2009
   1128 STARLIGHT DRIVE       HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS    5/15/2009
   9904 ORION DRIVE           HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS    5/15/2009
   5111 WILLAMETTE LANE       HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        5/19/2009
   5308 BRIDGEWOOD DRIVE      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        5/19/2009
   5501 BRIDGEWOOD DRIVE      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        5/19/2009
   5109 WILLAMETTE LANE       HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        5/19/2009
   5400 BRIDGEWOOD DRIVE      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        5/19/2009
   5607 LIONS GATE LANE       HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        5/20/2009
   5606 LIONS GATE LANE       HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        5/20/2009
   10273 PEONY LANE           HORTON - KILLEEN/TEMPLE/   WILLOW BEND       5/20/2009
   10173 CHINA CREEK DRIVE    HORTON - KILLEEN/TEMPLE/   WILLOW BEND       5/20/2009
   10265 PEONY LANE           HORTON - KILLEEN/TEMPLE/   WILLOW BEND       5/20/2009
   5404 LIONS GATE LANE       HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        5/21/2009
   5402 LIONS GATE LANE       HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        5/21/2009
   4701 GREEN MEADOW STREET   HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        5/21/2009
   4605 GREEN MEADOW STREET   HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        5/21/2009
   4604 LOOKOUT MOUNTAIN LN   HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        5/21/2009
   1019 STARLIGHT DRIVE       HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS    5/21/2009
   6405 TIERRA DRIVE          HORTON - KILLEEN/TEMPLE/   SENDERO WA        5/21/2009
   6405 MUNDO DRIVE           HORTON - KILLEEN/TEMPLE/   SENDERO WA        5/21/2009
   6540 TIERRA DRIVE          HORTON - KILLEEN/TEMPLE/   SENDERO WA        5/26/2009
   6545 TIERRA DRIVE          HORTON - KILLEEN/TEMPLE/   SENDERO WA        5/26/2009
   5402 HOLLY OAK LANE        HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL   5/27/2009
   6807 INDIAN HAWTHORNE DR   HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL   5/27/2009
   6707 MODESTO ROAD          HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL   5/27/2009
   6708 MODESTO ROAD          HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL   5/29/2009
   6710 INDIAN HAWTHORNE DR   HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL   5/29/2009
   6533 SERENA LANE           HORTON - KILLEEN/TEMPLE/   SENDERO WA         6/1/2009
   6544 CRYSTAL COURT         HORTON - KILLEEN/TEMPLE/   SENDERO WA         6/1/2009


                                                                                       391
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 399 of 1053 PageID:
                                    17964

   5208 ALEGANY DRIVE          HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         6/2/2009
   5200 BRIDGEWOOD DRIVE       HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         6/2/2009
   6803 MODESTO ROAD           HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL    6/2/2009
   6605 SERENA LANE            HORTON - KILLEEN/TEMPLE/   SENDERO WA         6/2/2009
   5705 BIRMINGHAM CIRCLE      HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2     6/2/2009
   4607 GREEN MEADOW STREET    HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         6/2/2009
   6545 SERENA LANE            HORTON - KILLEEN/TEMPLE/   SENDERO WA         6/2/2009
   6537 SERENA LANE            HORTON - KILLEEN/TEMPLE/   SENDERO WA         6/2/2009
   2004 GRIFFIN DRIVE          HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N      6/2/2009
   2205 LINDSEY DRIVE          HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N      6/2/2009
   2002 GRIFFIN DRIVE          HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N      6/2/2009
   2004 VERNICE DRIVE          HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N      6/2/2009
   217 STARLIGHT DRIVE         HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS     6/3/2009
   1120 STARLIGHT DRIVE        HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS     6/3/2009
   1116 STARLIGHT DRIVE        HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS     6/3/2009
   7002 GOLDEN OAK LANE        HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL    6/4/2009
   4611 GREEN MEADOW STREET    HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         6/4/2009
   4609 GREEN MEADOW STREET    HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         6/4/2009
   922 EVERGREEN FARM DRIVE    HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS     6/4/2009
   1004 EVERGREEN FARM DRIVE   HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS     6/4/2009
   1124 STARLIGHT DRIVE        HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS     6/4/2009
   10100 PARKER SPRINGS DR     HORTON - KILLEEN/TEMPLE/   WILLOW BEND        6/5/2009
   10245 MARIGOLD LANE         HORTON - KILLEEN/TEMPLE/   WILLOW BEND        6/5/2009
   10130 ORCHID LANE           HORTON - KILLEEN/TEMPLE/   WILLOW BEND        6/5/2009
   6605 CRYSTAL COURT          HORTON - KILLEEN/TEMPLE/   SENDERO WA         6/5/2009
   6541 CRYSTAL COURT          HORTON - KILLEEN/TEMPLE/   SENDERO WA         6/5/2009
   10124 ORCHID LANE           HORTON - KILLEEN/TEMPLE/   WILLOW BEND        6/5/2009
   5702 BIRMINGHAM CIRCLE      HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2     6/8/2009
   5113 LIONS GATE LANE        HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         6/8/2009
   5205 LIONS GATE LANE        HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         6/8/2009
   6210 SUELLEN LANE           HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2     6/8/2009
   5111 BIRMINGAM CIRCLE       HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2     6/9/2009
   6207 MELANIE DRIVE          HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2     6/9/2009
   6209 MELANIE DRIVE          HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2     6/9/2009
   6541 SERENA LANE            HORTON - KILLEEN/TEMPLE/   SENDERO WA        6/11/2009
   6609 CRYSTAL COURT          HORTON - KILLEEN/TEMPLE/   SENDERO WA        6/11/2009
   5110 LIONS GATE LANE        HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        6/11/2009
   5108 LIONS GATE LANE        HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        6/11/2009
   6540 CRYSTAL COURT          HORTON - KILLEEN/TEMPLE/   SENDERO WA        6/11/2009
   6703 MODESTO ROAD           HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL   6/15/2009
   5304 BRIDGEWOOD DRIVE       HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        6/15/2009
   6211 MELANIE DRIVE          HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2    6/15/2009
   6805 INDIAN HAWTHORNE DR    HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL   6/15/2009
   5707 BIRMINGHAM CIRCLE      HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2    6/16/2009
   6108 SUELLEN LANE           HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2    6/16/2009
   6106 SUELLEN LANE           HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2    6/16/2009
   6110 SUELLEN LANE           HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2    6/16/2009
   6112 SUELLEN LANE           HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2    6/16/2009
   6528 COLD WATER DRIVE       HORTON - KILLEEN/TEMPLE/   SENDERO WA        6/16/2009
   2106 VERNICE DRIVE          HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N     6/16/2009
   10269 PEONY LANE            HORTON - KILLEEN/TEMPLE/   WILLOW BEND       6/16/2009
   6208 MELANIE DRIVE          HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2    6/16/2009
   5709 BIRMINGHAM CIRCLE      HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2    6/16/2009
   2109 LINDSEY DRIVE          HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N     6/16/2009
   2103 LINDSEY DRIVE          HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N     6/16/2009


                                                                                        392
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 400 of 1053 PageID:
                                    17965

   5111 LIONS GATE LANE        HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        6/17/2009
   5109 LIONS GATE LANE        HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        6/17/2009
   5214 ALLEGANY DRIVE         HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        6/19/2009
   5306 BRIDGEWOOD DRIVE       HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        6/19/2009
   4701 LOOKOUT MOUNTAIN LN    HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        6/19/2009
   5903 BRIDGEWOOD DRIVE       HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        6/22/2009
   5300 BRIDGEWOOD DRIVE       HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        6/22/2009
   5211 BRIDGEWOOD DRIVE       HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        6/22/2009
   6601 SERENA LANE            HORTON - KILLEEN/TEMPLE/   SENDERO WA        6/22/2009
   1103 STARLIGHT DRIVE        HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS    6/23/2009
   5011 BRIDGEWOOD DRIVE       HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        6/25/2009
   6901 MODESTO ROAD           HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL   6/25/2009
   4307 JACK BARNES AVE        HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        6/26/2009
   5301 BRIDGEWOOD DRIVE       HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        6/26/2009
   5303 BRIDGEWOOD DRIVE       HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        6/26/2009
   5210 ALLEGANY DRIVE         HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        6/26/2009
   4605 LOOKOUT MOUNTAIN LN    HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        6/26/2009
   6709 MODESTO ROAD           HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL   6/29/2009
   6536 TIERRA DRIVE           HORTON - KILLEEN/TEMPLE/   SENDERO WA        6/29/2009
   6612 CRYSTAL COURT          HORTON - KILLEEN/TEMPLE/   SENDERO WA        6/29/2009
   5103 BIRMINGHAM CIRCLE      HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2     7/6/2009
   5305 BRIDGEWOOD DRIVE       HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         7/7/2009
   104 COAL DRIVE              HORTON - KILLEEN/TEMPLE/   SONTERRA           7/7/2009
   239 BAUXITE DRIVE           HORTON - KILLEEN/TEMPLE/   SONTERRA           7/7/2009
   5710 BIRMINGHAM CIRCLE      HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2     7/8/2009
   4601 HONEYSTREET BRIDGE     HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         7/9/2009
   4610 HONEYSTREET BRIDGE     HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         7/9/2009
   5404 HOLLY OAK LANE         HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL   7/13/2009
   4606 LOOKOUT MOUNTAIN LN    HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        7/16/2009
   4612 HONEYSTREET BRIDGE     HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        7/20/2009
   1123 EVERGREEN FARM DRIVE   HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS    7/20/2009
   1120 EVERGREEN FARM DRIVE   HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS    7/20/2009
   5101 BRIDGEWOOD DRIVE       HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        7/20/2009
   4613 HONEYSTREET BRIDGE     HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        7/20/2009
   5311 WILLAMETTE LANE        HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        7/20/2009
   4605 HONEYSTREET BRIDGE     HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        7/20/2009
   6106 MALACHI LANE           HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2    7/20/2009
   6600 CRYSTAL COURT          HORTON - KILLEEN/TEMPLE/   SENDERO WA        7/20/2009
   6613 TIERRA DRIVE           HORTON - KILLEEN/TEMPLE/   SENDERO WA        7/20/2009
   5107 WILLAMETTE LANE        HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        7/20/2009
   5200 WILLAMETTE LANE        HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        7/20/2009
   5615 BIRMINGHAM CIRCLE      HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2    7/22/2009
   2105 LINDSEY DRIVE          HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N     7/23/2009
   6903 MODESTO ROAD           HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL   7/24/2009
   5200 ALLEGANY DRIVE         HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        7/24/2009
   5202 ALLEGANY DRIVE         HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        7/24/2009
   5204 ALLEGANY DRIVE         HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        7/24/2009
   5206 ALLEGANY DRIVE         HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        7/24/2009
   6809 MODESTO ROAD           HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL   7/28/2009
   5104 WILLAMETTE LANE        HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        7/28/2009
   5507 LIONS GATE LANE        HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        7/28/2009
   2305 LINDSEY DRIVE          HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N     7/28/2009
   2308 ISABELLE DRIVE         HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N     7/28/2009
   2303 RYAN DRIVE             HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N     7/28/2009
   2101 VERNICE DRIVE          HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N     7/28/2009


                                                                                        393
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 401 of 1053 PageID:
                                    17966

   2306 ISABELLE DRIVE         HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N     7/28/2009
   2304 VERNICE DRIVE          HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N     7/28/2009
   2107 LINDSEY DRIVE          HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N     7/28/2009
   215 COAL DRIVE              HORTON - KILLEEN/TEMPLE/   SONTERRA          7/29/2009
   6706 MODESTO ROAD           HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL   7/31/2009
   6609 AQUAMARINE DRIVE       HORTON - KILLEEN/TEMPLE/   WHITE ROCK EST    7/31/2009
   10120 IRONHORSE TRAIL       HORTON - KILLEEN/TEMPLE/   WILLOW BEND       7/31/2009
   6206 SUELLEN LANE           HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2    7/31/2009
   6608 SERENA LANE            HORTON - KILLEEN/TEMPLE/   SENDERO WA         8/3/2009
   6608 TIERRA DRIVE           HORTON - KILLEEN/TEMPLE/   SENDERO WA         8/3/2009
   4606 HONEYSTREET BRIDGE     HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         8/4/2009
   5716 BIRMINGHAM CIRCLE      HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2     8/4/2009
   4602 HONEYSTREET BRIDGE     HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         8/4/2009
   6904 GOLDEN OAK LANE        HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL    8/7/2009
   5107 BIRMINGHAM CIRCLE      HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2     8/7/2009
   5100 WILLAMETTE LANE        HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         8/7/2009
   6908 GOLDEN OAK LANE        HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL    8/7/2009
   6902 GOLDEN OAK LANE        HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL    8/7/2009
   5306 ENGLISH OAK DRIVE      HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL   8/12/2009
   7004 GOLDEN OAK LANE        HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL   8/12/2009
   219 BAUXITE DRIVE           HORTON - KILLEEN/TEMPLE/   SONTERRA          8/13/2009
   4604 HONEYSTREET BRIDGE     HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        8/14/2009
   5104 ALLEGANY DRIVE         HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        8/14/2009
   5102 ALLEGANY DRIVE         HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        8/14/2009
   4607 HONEYSTREET BRIDGE     HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        8/17/2009
   4706 LOOKOUT MOUNTAIN       HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        8/17/2009
   5401 RED PINE DRIVE         HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL   8/19/2009
   6701 INDIAN HAWTHORNE       HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL   8/19/2009
   4609 HONEYSTREET BRIDGE     HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        8/21/2009
   4611 HONEYSTREET BRIDGE     HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        8/21/2009
   1107 STARLIGHT DRIVE        HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS    8/21/2009
   918 STARLIGHT DRIVE         HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS    8/21/2009
   10008 ORION DRIVE           HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS    8/21/2009
   1107 EVERGREEN FARM DR      HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS    8/21/2009
   6700 CRYSTAL COURT          HORTON - KILLEEN/TEMPLE/   SENDERO WA        8/21/2009
   6541 TIERRA DRIVE           HORTON - KILLEEN/TEMPLE/   SENDERO WA        8/21/2009
   1119 EVERGREEN FARM DRIVE   HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS    8/21/2009
   4608 HONEYSTREET BRIDGE     HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        8/24/2009
   4603 HONEYSTREET BRIDGE     HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        8/24/2009
   2107 VERNICE DRIVE          HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N     8/24/2009
   2105 VERNICE DRIVE          HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N     8/24/2009
   101 COAL DRIVE              HORTON - KILLEEN/TEMPLE/   SONTERRA          8/24/2009
   5101 WILLAMETTE LANE        HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        8/25/2009
   5204 WILLAMETTE LANE        HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        8/25/2009
   6213 SUELLEN LANE           HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2    8/25/2009
   6109 SUELLEN LANE           HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2    8/25/2009
   6544 TIERRA DRIVE           HORTON - KILLEEN/TEMPLE/   SENDERO WA        8/25/2009
   6536 SERENA LANE            HORTON - KILLEEN/TEMPLE/   SENDERO WA        8/25/2009
   6605 COSTA DRIVE            HORTON - KILLEEN/TEMPLE/   SENDERO WA        8/25/2009
   6604 TIERRA DRIVE           HORTON - KILLEEN/TEMPLE/   SENDERO WA        8/25/2009
   5112 ALLEGANY DRIVE         HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        8/26/2009
   6203 SUELLEN LANE           HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2    8/26/2009
   5114 ALLEGANY DRIVE         HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        8/26/2009
   6537 TIERRA DRIVE           HORTON - KILLEEN/TEMPLE/   SENDERO WA        8/27/2009
   5106 LIONS GATE LANE        HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        8/28/2009


                                                                                        394
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 402 of 1053 PageID:
                                    17967

   5106 ALLEGANY DRIVE      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        8/28/2009
   5110 ALLEGANY DRIVE      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        8/28/2009
   5104 LIONS GATE LANE     HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        8/28/2009
   5210 BRIDGEWOOD DRIVE    HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        8/31/2009
   7000 GOLDEN OAK LANE     HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL   8/31/2009
   6103 SUELLEN LANE        HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2    8/31/2009
   6810 GOLDEN OAK LANE     HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL   8/31/2009
   5113 BIRMINGHAM CIRCLE   HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2    8/31/2009
   5109 BIRMINGHAM CIRCLE   HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2    8/31/2009
   6806 GOLDEN OAK LANE     HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL   8/31/2009
   5010 WILLAMETTE LANE     HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         9/1/2009
   2201 LINDSEY DRIVE       HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N      9/1/2009
   5207 BRIDGEWOOD DRIVE    HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         9/1/2009
   5108 ALLEGANY DRIVE      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         9/2/2009
   6211 SUELLEN LANE        HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2     9/2/2009
   5009 WILLAMETTE LANE     HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         9/2/2009
   6804 GOLDEN OAK LANE     HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL    9/4/2009
   1119 STARLIGHT DRIVE     HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS     9/4/2009
   1123 STARLIGHT DRIVE     HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS     9/4/2009
   215 BAUXITE DRIVE        HORTON - KILLEEN/TEMPLE/   SONTERRA           9/4/2009
   1115 STARLIGHT DRIVE     HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS     9/8/2009
   5310 ENGLISH OAK DRIVE   HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL    9/9/2009
   6910 GOLDEN OAK LANE     HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL    9/9/2009
   5506 ENGLISH OAK DRIVE   HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL    9/9/2009
   6900 GOLDEN OAK LANE     HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL    9/9/2009
   6906 GOLDEN OAK LANE     HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL    9/9/2009
   6541 COSTA DRIVE         HORTON - KILLEEN/TEMPLE/   SENDERO WA         9/9/2009
   6608 CRYSTAL COURT       HORTON - KILLEEN/TEMPLE/   SENDERO WA         9/9/2009
   6711 MODESTO ROAD        HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL   9/10/2009
   10237 MARIGOLD LANE      HORTON - KILLEEN/TEMPLE/   WILLOW BEND       9/10/2009
   10241 MARIGOLD LANE      HORTON - KILLEEN/TEMPLE/   WILLOW BEND       9/10/2009
   5105 WILLAMETTE LANE     HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        9/11/2009
   4602 BLACK FOREST LANE   HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        9/11/2009
   2307 SCOTT DRIVE         HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N     9/17/2009
   5405 GOLDEN GATE DRIVE   HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        9/17/2009
   1016 EVERGREEN FARM DR   HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS    9/17/2009
   5308 GOLDEN GATE DRIVE   HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        9/17/2009
   5401 GOLDEN GATE DRIVE   HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        9/17/2009
   6701 TIERRA DRIVE        HORTON - KILLEEN/TEMPLE/   SENDERO WA        9/17/2009
   2203 LINDSEY DRIVE       HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N     9/18/2009
   1907 SCOTT DRIVE         HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N     9/18/2009
   2305 SCOTT DRIVE         HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N     9/18/2009
   1911 SCOTT DRIVE         HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N     9/18/2009
   236 COAL DRIVE           HORTON - KILLEEN/TEMPLE/   SONTERRA          9/18/2009
   10200 MARIGOLD LANE      HORTON - KILLEEN/TEMPLE/   WILLOW BEND       9/21/2009
   6200 SUELLEN LANE        HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2    9/21/2009
   6212 SUELLEN LANE        HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2    9/21/2009
   1008 EVERGREEN FARM DR   HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS    9/24/2009
   1012 EVERGREEN FARM DR   HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS    9/24/2009
   1111 STARLIGHT DRIVE     HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS    9/24/2009
   5105 BIRMINGHAM CIRCLE   HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2    9/24/2009
   9920 ORION DRIVE         HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS    9/24/2009
   1024 EVERGREEN FARM DR   HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS    9/24/2009
   1020 EVERGREEN FARM DR   HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS    9/24/2009
   4705 LOOKOUT MOUNTAIN    HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        9/29/2009


                                                                                     395
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 403 of 1053 PageID:
                                    17968

   6600 TIERRA DRIVE         HORTON - KILLEEN/TEMPLE/   SENDERO WA         9/30/2009
   6540 SERENA LANE          HORTON - KILLEEN/TEMPLE/   SENDERO WA         9/30/2009
   6532 SERENA LANE          HORTON - KILLEEN/TEMPLE/   SENDERO WA         9/30/2009
   4604 BLACK FORREST LANE   HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         10/1/2009
   6806 INDIAN HAWTHORN DR   HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL    10/2/2009
   6805 MODESTO ROAD         HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL    10/2/2009
   6709 INDIAN HAWTHORNE     HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL    10/2/2009
   6704 MODESTO ROAD         HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL    10/2/2009
   6707 INDIAN HAWTHORNE     HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL    10/2/2009
   1903 SCOTT DRIVE          HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N      10/2/2009
   1909 SCOTT DRIVE          HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N      10/2/2009
   1905 SCOTT DRIVE          HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N      10/2/2009
   5008 WILLAMETTE LANE      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         10/5/2009
   4704 LOOKOUT MOUNTAIN     HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         10/5/2009
   5502 ENGLISH OAK DRIVE    HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL    10/5/2009
   5400 ENGLISH OAK DRIVE    HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL    10/5/2009
   5102 LIONS GATE LANE      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         10/8/2009
   4612 BLACK FOREST LANE    HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         10/8/2009
   5105 LIONS GATE LANE      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         10/8/2009
   5508 ENGLISH OAK DRIVE    HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL    10/8/2009
   5500 ENGLISH OAK DRIVE    HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL    10/8/2009
   5103 LIONS GATE LANE      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         10/8/2009
   5209 BRIDGEWOOD DRIVE     HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        10/12/2009
   6521 COSTA DRIVE          HORTON - KILLEEN/TEMPLE/   SENDERO WA        10/12/2009
   5011 WILLAMETTE LANE      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        10/20/2009
   6209 SUELLEN LANE         HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2    10/20/2009
   5504 ENGLISH OAK DRIVE    HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL   10/20/2009
   5410 ENGLISH OAK DRIVE    HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL   10/20/2009
   10209 MARIGOLD LANE       HORTON - KILLEEN/TEMPLE/   WILLOW BEND       10/22/2009
   4600 HONEYSTREET BRIDGE   HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        10/28/2009
   10201 SALAM WAY           HORTON - KILLEEN/TEMPLE/   WILLOW BEND       10/29/2009
   1913 SCOTT DRIVE          HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N     10/30/2009
   2301 SCOTT DRIVE          HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N     10/30/2009
   1104 EVERGREEN FARMS DR   HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS     11/2/2009
   1108 EVERGREEN FARMS DR   HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS     11/2/2009
   5304 ENGLISH OAK DRIVE    HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL    11/3/2009
   5708 BIRMINGHAM CIRCLE    HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2     11/3/2009
   6204 SUELLEN LANE         HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2     11/3/2009
   5713 BIRMINGHAM CIRCLE    HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2     11/3/2009
   6207 SUELLEN LANE         HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2     11/3/2009
   6705 INDIAN HAWTHORNE     HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL    11/3/2009
   6104 SUELLEN LANE         HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2     11/3/2009
   5706 BIRMINGHAM CIRCLE    HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2     11/4/2009
   1112 EVERGREEN FARM DR    HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS     11/4/2009
   6808 MODESTO ROAD         HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL    11/5/2009
   6609 TIERRA DRIVE         HORTON - KILLEEN/TEMPLE/   SENDERO WA         11/5/2009
   6704 SERENA LANE          HORTON - KILLEEN/TEMPLE/   SENDERO WA         11/5/2009
   6701 SERENA LANE          HORTON - KILLEEN/TEMPLE/   SENDERO WA         11/5/2009
   5308 ENGLISH OAK DRIVE    HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL    11/5/2009
   10256 MARIGOLD LANE       HORTON - KILLEEN/TEMPLE/   WILLOW BEND        11/6/2009
   10203 MARIGOLD LANE       HORTON - KILLEEN/TEMPLE/   WILLOW BEND        11/6/2009
   6517 COSTA DRIVE          HORTON - KILLEEN/TEMPLE/   SENDERO WA         11/9/2009
   6605 TIERRA DRIVE         HORTON - KILLEEN/TEMPLE/   SENDERO WA         11/9/2009
   5102 WILLAMETTE LANE      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         11/9/2009
   4702 LOOKOUT MOUNTAIN     HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         11/9/2009


                                                                                       396
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 404 of 1053 PageID:
                                    17969

   6601 TIERRA DRIVE         HORTON - KILLEEN/TEMPLE/   SENDERO WA         11/9/2009
   6604 SERENA LANE          HORTON - KILLEEN/TEMPLE/   SENDERO WA         11/9/2009
   5012 WILLAMETTE LANE      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         11/9/2009
   6525 TIERRA DRIVE         HORTON - KILLEEN/TEMPLE/   SENDERO WA         11/9/2009
   6532 CRYSTAL COURT        HORTON - KILLEEN/TEMPLE/   SENDERO WA         11/9/2009
   5100 LIONS GATE LANE      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         11/9/2009
   5101 LIONS GATE LANE      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         11/9/2009
   6111 EMILIE LANE          HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2    11/10/2009
   6202 SUELLEN LANE         HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2    11/10/2009
   5714 BIRMINGHAM CIRCLE    HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2    11/10/2009
   5712 BIRMINGHAM CIRCLE    HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2    11/10/2009
   228 COAL DRIVE            HORTON - KILLEEN/TEMPLE/   SONTERRA          11/10/2009
   220 BAUXITE DRIVE         HORTON - KILLEEN/TEMPLE/   SONTERRA          11/10/2009
   6802 MODESTO ROAD         HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL   11/12/2009
   4701 HONEYSTREET BRIDGE   HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        11/13/2009
   4703 HONEYSTREET BRIDGE   HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        11/13/2009
   4600 LOOKOUT MOUNTAIN     HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        11/16/2009
   4601 LOOKOUT MOUNTAIN     HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        11/16/2009
   4702 HONEYSTREET BRIDGE   HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        11/18/2009
   4700 HONEYSTREET BRIDGE   HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        11/18/2009
   5013 ALLEGANY DRIVE       HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        11/18/2009
   5011 ALLEGANY DRIVE       HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        11/18/2009
   5012 ALLEGANY DRIVE       HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        11/18/2009
   5009 ALLEGANY DRIVE       HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        11/18/2009
   5717 BIRMINGHAM CIRCLE    HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2    11/19/2009
   6208 SUELLEN LANE         HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2    11/19/2009
   232 COAL DRIVE            HORTON - KILLEEN/TEMPLE/   SONTERRA          11/20/2009
   6712 COLD WATER DRIVE     HORTON - KILLEEN/TEMPLE/   SENDERO WA        11/23/2009
   6708 COSTA DRIVE          HORTON - KILLEEN/TEMPLE/   SENDERO WA        11/23/2009
   2001 SCOTT DRIVE          HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N     11/23/2009
   4606 BLACK FOREST LANE    HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        11/24/2009
   6808 GOLDEN OAK LANE      HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL   11/25/2009
   7007 GOLDEN OAK LANE      HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL    12/1/2009
   5208 BRIDGEWOOD DRIVE     HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         12/1/2009
   5404 ENGLISH OAK DRIVE    HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL    12/1/2009
   7200 GOLDEN OAK LANE      HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL    12/1/2009
   6803 INDIAN HAWTHORNE     HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL    12/2/2009
   2101 SCOTT DRIVE          HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N      12/7/2009
   2105 SCOTT DRIVE          HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N      12/7/2009
   5201 BRIDGEWOOD DRIVE     HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         12/9/2009
   5206 BRIDGEWOOD DRIVE     HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         12/9/2009
   5203 BRIDGEWOOD DRIVE     HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         12/9/2009
   5205 BRIDGEWOOD DRIVE     HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         12/9/2009
   9924 ORION DRIVE          HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS     12/9/2009
   5302 ENGLISH OAK DRIVE    HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL   12/11/2009
   6300 SUELLEN LANE         HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2    12/11/2009
   10252 MARIGOLD LANE       HORTON - KILLEEN/TEMPLE/   WILLOW BEND       12/11/2009
   6104 MALACHI LANE         HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2    12/11/2009
   10225 MARIGOLD LANE       HORTON - KILLEEN/TEMPLE/   WILLOW BEND       12/11/2009
   5715 BIRMINGHAM CIRCLE    HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2    12/14/2009
   6109 EMILIE LANE          HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2    12/14/2009
   10205 MARIGOLD LANE       HORTON - KILLEEN/TEMPLE/   WILLOW BEND       12/15/2009
   7006 GOLDEN OAK LANE      HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL   12/16/2009
   4600 BLACK FOREST LANE    HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        12/16/2009
   5010 ALLEGANY DRIVE       HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        12/16/2009


                                                                                       397
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 405 of 1053 PageID:
                                    17970

   7301 GOLDEN OAK LANE        HORTON - KILLEEN/TEMPLE/    SPANISH OAK KIL   12/21/2009
   1116 EVERGREEN FARM DR      HORTON - KILLEEN/TEMPLE/    WINDMILL FARMS    12/21/2009
   240 COAL DRIVE              HORTON - KILLEEN/TEMPLE/    SONTERRA          12/23/2009
   6724 COLD WATER DRIVE       HORTON - KILLEEN/TEMPLE/    SENDERO WA        12/28/2009
   6724 COSTA DRIVE            HORTON - KILLEEN/TEMPLE/    SENDERO WA        12/28/2009
   2005 SCOTT DRIVE            HORTON - KILLEEN/TEMPLE/    HOUSE CREEK N     12/29/2009
   410 BONAIRE COURT           GRAND HAVEN HOMES, LP       ROUGH HOLLOW      11/12/2009
   408 BONAIRE CT.             GRAND HAVEN HOMES, LP       ROUGH HOLLOW      11/12/2009
   406 BONAIRE COURT           GRAND HAVEN HOMES, LP       ROUGH HOLLOW      11/16/2009
   101 SILO STREET             HOMES BY AVI (TEXAS), LP    BLANCO VISTA       2/11/2009
   106 FARM HOUSE ROAD         HOMES BY AVI (TEXAS), LP    BLANCO VISTA       3/31/2009
   110 FARM HOUSE              HOMES BY AVI (TEXAS), LP    BLANCO VISTA        4/9/2009
   137 SILO STREET             HOMES BY AVI (TEXAS), LP    BLANCO VISTA        5/4/2009
   105 SILO STREET             HOMES BY AVI (TEXAS), LP    BLANCO VISTA        6/3/2009
   121 SILO STREET             HOMES BY AVI (TEXAS), LP    BLANCO VISTA        6/3/2009
   146 FENCE LINE DRIVE        HOMES BY AVI (TEXAS), LP    BLANCO VISTA        6/3/2009
   126 FENCE LINE DRIVE        HOMES BY AVI (TEXAS), LP    BLANCO VISTA        6/3/2009
   141 SILO STREET             HOMES BY AVI (TEXAS), LP    BLANCO VISTA       6/24/2009
   517 EASTON DRIVE            HOMES BY AVI (TEXAS), LP    BLANCO VISTA       7/13/2009
   110 HAY BARN STREET         HOMES BY AVI (TEXAS), LP    BLANCO VISTA       7/22/2009
   114 SILO STREET             HOMES BY AVI (TEXAS), LP    BLANCO VISTA        8/6/2009
   125 SILO STREET             HOMES BY AVI (TEXAS), LP    BLANCO VISTA       8/20/2009
   129 SILO STREET             HOMES BY AVI (TEXAS), LP    BLANCO VISTA       8/27/2009
   125 OLD SETTLERS DRIVE      HOMES BY AVI (TEXAS), LP    BLANCO VISTA        9/3/2009
   161 HUCK FINN TRAIL         HOMES BY AVI (TEXAS), LP    SAWYER RANCH      10/29/2009
   473 TRANQUILITY MOUNTAIN    HOMES BY AVI (TEXAS), LP    MEADOWS AT BU      11/6/2009
   975 HOT SPRING VALLEY       HOMES BY AVI (TEXAS), LP    MEADOWS AT BU     11/13/2009
   1053 HOT SPRING VALLEY      HOMES BY AVI (TEXAS), LP    MEADOWS AT BU     11/16/2009
   159 BLOSSOM VALLEY STREAM   HOMES BY AVI (TEXAS), LP    MEADOWS AT BU     11/18/2009
   171 BLOSSOM VALLEY STREAM   HOMES BY AVI (TEXAS), LP    MEADOWS AT BU     11/18/2009
   116 MARABELLA WAY           CLEAR ROCK HOMES, LLC       BELTORRE          11/23/2009
   4690 COUNTY ROAD 233        CLEAR ROCK HOMES, LLC       FLORENCE           12/9/2009
   12533 TIERRA GRANDE TRAIL   TAYLOR MORRISON OF TEXAS,   STEINER RANCH       1/8/2009
   12009 AZURE SHORES DRIVE    TAYLOR MORRISON OF TEXAS,   STEINER RANCH       1/9/2009
   4704 SNAKE EAGLE COVE       TAYLOR MORRISON OF TEXAS,   FALCONHEAD         1/13/2009
   12637 TIERRA GRANDE TR.     TAYLOR MORRISON OF TEXAS,   STEINER RANCH      1/19/2009
   12217 PALISADES PARKWAY     TAYLOR MORRISON OF TEXAS,   STEINER RANCH      1/19/2009
   2217 RIVINA DRIVE           TAYLOR MORRISON OF TEXAS,   SENNA HILLS        1/19/2009
   11808 IRON HORSE COVE       TAYLOR MORRISON OF TEXAS,   STEINER RANCH      1/21/2009
   12104 MONTCLAIR BEND        TAYLOR MORRISON OF TEXAS,   STEINER RANCH      1/22/2009
   1404 HAWK'S CANYON CIR.     TAYLOR MORRISON OF TEXAS,   STEINER RANCH      1/22/2009
   4113 VAIL DIVIDE            TAYLOR MORRISON OF TEXAS,   FALCONHEAD         1/22/2009
   12316 EDENVALE PATH         TAYLOR MORRISON OF TEXAS,   STEINER RANCH       2/5/2009
   3632 AQUAMARINE DRIVE       TAYLOR MORRISON OF TEXAS,   WALSH RANCH         2/5/2009
   224 MEDITERRA POINT         TAYLOR MORRISON OF TEXAS,   STEINER RANCH      2/10/2009
   10915 GAILLARDIA DRIVE      TAYLOR MORRISON OF TEXAS,   SENNA HILLS        2/12/2009
   217 MEDITERRA POINT         TAYLOR MORRISON OF TEXAS,   STEINER RANCH      2/13/2009
   2820 SAINT RODRIGO COURT    TAYLOR MORRISON OF TEXAS,   PALOMA LAKE        2/16/2009
   12633 TIERRA GRANDE TRAIL   TAYLOR MORRISON OF TEXAS,   STEINER RANCH      2/17/2009
   12705 TIERRA GRANDE TRAIL   TAYLOR MORRISON OF TEXAS,   STEINER RANCH      2/17/2009
   12508 TIERRA GRANDE TRAIL   TAYLOR MORRISON OF TEXAS,   STEINER RANCH      2/20/2009
   12505 TIERRA GRANDE TRAIL   TAYLOR MORRISON OF TEXAS,   STEINER RANCH      2/25/2009
   12609 TIERRA GRANDE TRAIL   TAYLOR MORRISON OF TEXAS,   STEINER RANCH      2/25/2009
   12501 TIERRA GRANDE TRAIL   TAYLOR MORRISON OF TEXAS,   STEINER RANCH      2/27/2009
   12625 TIERRA GRANDE TRAIL   TAYLOR MORRISON OF TEXAS,   STEINER RANCH      2/27/2009


                                                                                          398
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 406 of 1053 PageID:
                                    17971

   12712 TIERRA GRANDE TRAIL   TAYLOR MORRISON OF TEXAS,   STEINER RANCH     2/27/2009
   221 TIERRA GRANDE COURT     TAYLOR MORRISON OF TEXAS,   STEINER RANCH      3/3/2009
   2024 UNIVERSITY CLUB DR.    TAYLOR MORRISON OF TEXAS,   STEINER RANCH     3/13/2009
   213 TIERRA GRANDE COURT     TAYLOR MORRISON OF TEXAS,   STEINER RANCH     3/13/2009
   12612 TIERRA GRANDE TRAIL   TAYLOR MORRISON OF TEXAS,   STEINER RANCH     3/19/2009
   VILLA 5 729 BOONE COVE      TAYLOR MORRISON OF TEXAS,   STEINER RANCH      4/3/2009
   VILLA 6 725 BOONE COVE      TAYLOR MORRISON OF TEXAS,   STEINER RANCH      4/3/2009
   217 TIERRA GRANDE COURT     TAYLOR MORRISON OF TEXAS,   STEINER RANCH      4/9/2009
   205 TIERRA GRANDE COURT     TAYLOR MORRISON OF TEXAS,   STEINER RANCH      5/1/2009
   12729 TIERRA GRANDE TRAIL   TAYLOR MORRISON OF TEXAS,   STEINER RANCH      5/6/2009
   225 TIERRA GRANDE COURT     TAYLOR MORRISON OF TEXAS,   STEINER RANCH      5/6/2009
   12305 PALISADES PARKWAY     TAYLOR MORRISON OF TEXAS,   STEINER RANCH     5/11/2009
   12304 PALISADES PARKWAY     TAYLOR MORRISON OF TEXAS,   STEINER RANCH     5/12/2009
   12529 TIERRA GRANDE TRAIL   TAYLOR MORRISON OF TEXAS,   STEINER RANCH     5/19/2009
   12700 TIERRA GRANDE TRAIL   TAYLOR MORRISON OF TEXAS,   STEINER RANCH     5/19/2009
   12716 TIERRA GRANDE TRAIL   TAYLOR MORRISON OF TEXAS,   STEINER RANCH     5/19/2009
   12913 BRIGHT SKY OVERLOOK   TAYLOR MORRISON OF TEXAS,   STEINER RANCH     5/21/2009
   12725 TIERRA GRANDE TRAIL   TAYLOR MORRISON OF TEXAS,   STEINER RANCH     5/28/2009
   12720 TIERRA GRANDE TRAIL   TAYLOR MORRISON OF TEXAS,   STEINER RANCH      6/1/2009
   12517 TIERRA GRANDE TRAIL   TAYLOR MORRISON OF TEXAS,   STEINER RANCH      6/5/2009
   12421 TIERRA GRANDE TRAIL   TAYLOR MORRISON OF TEXAS,   STEINER RANCH     6/10/2009
   12600 TIERRA GRANDE         TAYLOR MORRISON OF TEXAS,   STEINER RANCH     6/18/2009
   12801 TIERRA GRANDE TRAIL   TAYLOR MORRISON OF TEXAS,   STEINER RANCH     6/23/2009
   12805 TIERRA GRANDE TRAIL   TAYLOR MORRISON OF TEXAS,   STEINER RANCH     6/23/2009
   101 TIERRA GRANDE CT.       TAYLOR MORRISON OF TEXAS,   STEINER RANCH     6/24/2009
   12728 TIERRA GRANDE TRAIL   TAYLOR MORRISON OF TEXAS,   STEINER RANCH     6/24/2009
   12708 TIERRA GRANDE TRAIL   TAYLOR MORRISON OF TEXAS,   STEINER RANCH     6/24/2009
   12601 TIERRA GRANDE         TAYLOR MORRISON OF TEXAS,   STEINER RANCH      7/8/2009
   229 TIERRA GRANDE COURT     TAYLOR MORRISON OF TEXAS,   STEINER RANCH     7/10/2009
   109 TIERRA GRANDE CT.       TAYLOR MORRISON OF TEXAS,   STEINER RANCH     7/14/2009
   12704 TIERRA GRANDE TR      TAYLOR MORRISON OF TEXAS,   STEINER RANCH     7/14/2009
   12733 TIERRA GRANDE TR      TAYLOR MORRISON OF TEXAS,   STEINER RANCH     7/29/2009
   12425 TIERRA GRANDE         TAYLOR MORRISON OF TEXAS,   STEINER RANCH      8/3/2009
   121 TIERRA GRANDE COURT     TAYLOR MORRISON OF TEXAS,   STEINER RANCH      8/7/2009
   12721 TIERRA GRANDE TR      TAYLOR MORRISON OF TEXAS,   STEINER RANCH      8/7/2009
   12724 TIERRA GRANDE TR      TAYLOR MORRISON OF TEXAS,   STEINER RANCH     8/10/2009
   12113 PALISADES PKWY        TAYLOR MORRISON OF TEXAS,   STEINER RANCH     8/12/2009
   12308 PALISADES PARKWAY     TAYLOR MORRISON OF TEXAS,   STEINER RANCH     8/21/2009
   12613 TIERRA GRANDE TR.     TAYLOR MORRISON OF TEXAS,   STEINER RANCH      9/3/2009
   12117 PALISADES PKWY        TAYLOR MORRISON OF TEXAS,   STEINER RANCH      9/3/2009
   12216 PALISADES PKWY        TAYLOR MORRISON OF TEXAS,   STEINER RANCH     9/21/2009
   1809 HELIOTROPE COURT       TAYLOR MORRISON OF TEXAS,   SENNA HILLS       9/28/2009
   1900 HELIOTROPE COURT       TAYLOR MORRISON OF TEXAS,   SENNA HILLS       10/6/2009
   1908 HELIOTROPE COURT       TAYLOR MORRISON OF TEXAS,   SENNA HILLS      10/20/2009
   12504 TIERRA GRANDE         TAYLOR MORRISON OF TEXAS,   STEINER RANCH    11/10/2009
   12605 TIERRA GRANDE         TAYLOR MORRISON OF TEXAS,   STEINER RANCH    11/10/2009
   1516 ACACIA BUD DRIVE       TAYLOR MORRISON OF TEXAS,   SENNA HILLS      11/12/2009
   1808 HELIOTROPE COURT       TAYLOR MORRISON OF TEXAS,   SENNA HILLS      11/18/2009
   105 TIERRA GRANDE COURT     TAYLOR MORRISON OF TEXAS,   STEINER RANCH     12/8/2009
   100 FOLSOM COURT            BRAD MARSHALL HOMES         ESCALARA RANCH    7/10/2009
   1307 W. 10TH STREET         TRAVIS PEAK CONSTRUCTION,   AUSTIN             5/7/2009
   2453 GREAT OAKS DRIVE       FINE LINE CUSTOM HOMES,     SAN MARCOS        2/26/2009
   255 TUSCANY VILLA DRIVE     FINE LINE CUSTOM HOMES,     WIMBERLY          10/7/2009
   7109 ARDENNES LOOP #143     ACTUS LEND LEASE, LLC       FORT HOOD          1/7/2009
   7110 ARDENNES LOOP #144     ACTUS LEND LEASE, LLC       FORT HOOD          1/8/2009


                                                                                         399
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 407 of 1053 PageID:
                                    17972

   7256 BASTOGNE COURT        ACTUS LEND LEASE, LLC       FORT HOOD         1/12/2009
   7108 ARDENNES LOOP #146    ACTUS LEND LEASE, LLC       FORT HOOD         1/13/2009
   7107 ARDENNES LOOP #145    ACTUS LEND LEASE, LLC       FORT HOOD         1/14/2009
   7106 ARDENNES LOOP #147    ACTUS LEND LEASE, LLC       FORT HOOD         1/15/2009
   7105 ARDENNES LOOP #148    ACTUS LEND LEASE, LLC       FORT HOOD         1/15/2009
   7104 ARDENNES LOOP #149    ACTUS LEND LEASE, LLC       FORT HOOD         1/16/2009
   7102 NORMANDY CT. #100     ACTUS LEND LEASE, LLC       FORT HOOD         1/20/2009
   7101 NORMANDY CT.#99       ACTUS LEND LEASE, LLC       FORT HOOD          2/4/2009
   7103 NORMANDY CT.          ACTUS LEND LEASE, LLC       FORT HOOD         2/12/2009
   7100 NORMANDY CT. #98      ACTUS LEND LEASE, LLC       FORT HOOD         2/24/2009
   2001 HILLTOP DRIVE         THREE OAKS HOMES, LLC       WIMBERLY         11/17/2009
   3330 EAGLE RIDGE DRIVE     TOWN & COUNTRY DESIGN &     HARKER HEIGHTS     1/6/2009
   102 RODEO CIRCLE           TOWN & COUNTRY DESIGN &     HARKER HEIGHTS    5/11/2009
   17507 BREAKWATER DRIVE     REGISTER-DIXON CONST.,LLC   JONESTOWN          4/1/2009
   1012 A HARWOOD PLACE       RIVERSIDE HOMES             AUSTIN            10/8/2009
   1012 B HARWOOD PLACE       RIVERSIDE HOMES             AUSTIN            10/8/2009
   11612 LEAPWOOD PLACE       SINGLE STONE HOMES, INC.    LEAPWOOD PLACE    5/18/2009
   11600 LEAPWOOD PLACE       SINGLE STONE HOMES, INC.    LEAPWOOD PLACE    5/18/2009
   200 VALLEY VISTA           HARVEST BUILDERS, LLC       WIMBERLY          7/31/2009
   3009 WOODY COVE            ROBERT D. CAUDILL, SR.      FOREST RIDGE      3/17/2009
   107 LAKEWOOD DRIVE         KURT POOLE                  CEDAR PARK        2/19/2009
   15215 GENERAL WILLIAMSON   PATRIOT BUILDERS, LP        CARDINAL HILLS    6/29/2009
   15212 GENERAL WILLIAMSON   PATRIOT BUILDERS, LP        CARDINAL HILLS     7/9/2009
   1604 MAPLE AVE. UNIT 1     PATRIOT BUILDERS, LP        AUSTIN             9/8/2009
   1604 MAPLE AVE. UNIT 2     PATRIOT BUILDERS, LP        AUSTIN            10/1/2009
   208 HOWARD LANE            JUNIPER CUSTOM HOMES, LLC   CIERRA VISTA       4/6/2009
   33109 EQUESTRIAN WAY       JUNIPER CUSTOM HOMES, LLC   WALBERG TEXAS     8/28/2009
   2053 GOLDEN BEAR           MAJESTIC HOMES              FOREST CREEK      4/17/2009
   2125 MCCLOSKEY STREET      DAVID WEEKLEY HOMES         MUELLER           1/16/2009
   11202 SPICEWOOD PARKWAY    DAVID WEEKLEY HOMES         SPICEWOOD EST.    1/21/2009
   2216 ZACH SCOTT STREET     DAVID WEEKLEY HOMES         MUELLER           2/10/2009
   2220 ZACH SCOTT STREET     DAVID WEEKLEY HOMES         MUELLER           2/10/2009
   2224 ZACH SCOTT STREET     DAVID WEEKLEY HOMES         MUELLER           2/10/2009
   2228 ZACH SCOTT STREET     DAVID WEEKLEY HOMES         MUELLER           2/10/2009
   4112 THREADGILL STREET     DAVID WEEKLEY HOMES         MUELLER           2/10/2009
   4116 THREADGILL STREET     DAVID WEEKLEY HOMES         MUELLER           2/10/2009
   4244 BERKMAN DRIVE         DAVID WEEKLEY HOMES         MUELLER           2/12/2009
   4248 BERKMAN DRIVE         DAVID WEEKLEY HOMES         MUELLER           2/12/2009
   4252 BERKMAN DRIVE         DAVID WEEKLEY HOMES         MUELLER           2/12/2009
   4256 BERKMAN DRIVE         DAVID WEEKLEY HOMES         MUELLER           2/12/2009
   4260 BERKMAN DRIVE         DAVID WEEKLEY HOMES         MUELLER           2/12/2009
   4100 GOCHMAN STREET        DAVID WEEKLEY HOMES         MUELLER            3/5/2009
   4112 GOCHMAN STREET        DAVID WEEKLEY HOMES         MUELLER           3/10/2009
   2128 MCCLOSKEY STREET      DAVID WEEKLEY HOMES         MUELLER           3/13/2009
   3904 MATTIE STREET         DAVID WEEKLEY HOMES         MUELLER           3/20/2009
   2232 ZACH SCOTT STREET     DAVID WEEKLEY HOMES         MUELLER           3/20/2009
   2236 ZACH SCOTT STREET     DAVID WEEKLEY HOMES         MUELLER           3/20/2009
   2240 ZACH SCOTT STREET     DAVID WEEKLEY HOMES         MUELLER           3/20/2009
   2244 ZACH SCOTT STREET     DAVID WEEKLEY HOMES         MUELLER           3/20/2009
   2124 MCCLOSKEY STREET      DAVID WEEKLEY HOMES         MUELLER           3/24/2009
   4129 GOCHMAN STREET        DAVID WEEKLEY HOMES         MUELLER           3/26/2009
   4120 GOCHMAN STREET        DAVID WEEKLEY HOMES         MUELLER           4/16/2009
   2248 ZACH SCOTT STREET     DAVID WEEKLEY HOMES         MUELLER            5/5/2009
   2252 ZACH SCOTT STREET     DAVID WEEKLEY HOMES         MUELLER            5/5/2009
   2256 ZACH SCOTT STREET     DAVID WEEKLEY HOMES         MUELLER            5/5/2009


                                                                                        400
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 408 of 1053 PageID:
                                    17973

   2260 ZACH SCOTT STREET   DAVID WEEKLEY HOMES         MUELLER             5/5/2009
   2149 MCCLOSKEY STREET    DAVID WEEKLEY HOMES         MUELLER             5/5/2009
   3901 MATTIE STREET       DAVID WEEKLEY HOMES         MUELLER            5/13/2009
   3908 MATTIE STREET       DAVID WEEKLEY HOMES         MUELLER            5/13/2009
   2141 MCCLOSKEY STREET    DAVID WEEKLEY HOMES         MUELLER            5/15/2009
   2245 ZACH SCOTT STREET   DAVID WEEKLEY HOMES         MUELLER            5/18/2009
   2241 ZACH SCOTT STREET   DAVID WEEKLEY HOMES         MUELLER            5/18/2009
   2237 ZACH SCOTT STREET   DAVID WEEKLEY HOMES         MUELLER            5/18/2009
   2233 ZACH SCOTT STREET   DAVID WEEKLEY HOMES         MUELLER            5/18/2009
   2144 MCCLOSKEY STREET    DAVID WEEKLEY HOMES         MUELLER            6/18/2009
   4220 BERKMAN DRIVE       DAVID WEEKLEY HOMES         MUELLER            6/19/2009
   4224 BERKMAN DRIVE       DAVID WEEKLEY HOMES         MUELLER            6/19/2009
   4228 BERKMAN STREET      DAVID WEEKLEY HOMES         MUELLER            6/19/2009
   4232 BERKMAN DRIVE       DAVID WEEKLEY HOMES         MUELLER            6/19/2009
   4236 BERKMAN DRIVE       DAVID WEEKLEY HOMES         MUELLER            6/19/2009
   4240 BERKMAN DRIVE       DAVID WEEKLEY HOMES         MUELLER            6/19/2009
   2129 MCCLOSKEY STREET    DAVID WEEKLEY HOMES         MUELLER            6/24/2009
   4117 GOCHMAN STREET      DAVID WEEKLEY HOMES         MUELLER            6/24/2009
   4108 THREADGILL STREET   DAVID WEEKLEY HOMES         MUELLER            6/26/2009
   4128 THREADGILL STREET   DAVID WEEKLEY HOMES         MUELLER             7/6/2009
   4113 THREADGILL STREET   DAVID WEEKLEY HOMES         MUELLER             7/6/2009
   4125 THREADGILL STREET   DAVID WEEKLEY HOMES         MUELLER             7/6/2009
   4105 THREADGILL STREET   DAVID WEEKLEY HOMES         MUELLER             7/6/2009
   4133 THREADGILL STREET   DAVID WEEKLEY HOMES         MUELLER             7/6/2009
   4128 GOCHMAN STREET      DAVID WEEKLEY HOMES         MUELLER             7/7/2009
   4129 THREADGILL STREET   DAVID WEEKLEY HOMES         MUELLER            7/20/2009
   4200 BERKMAN DRIVE       DAVID WEEKLEY HOMES         MUELLER             8/6/2009
   4204 BERKMAN DRIVE       DAVID WEEKLEY HOMES         MUELLER             8/6/2009
   4208 BERKMAN DRIVE       DAVID WEEKLEY HOMES         MUELLER             8/6/2009
   4212 BERKMAN DRIVE       DAVID WEEKLEY HOMES         MUELLER             8/6/2009
   4216 BERKMAN DRIVE       DAVID WEEKLEY HOMES         MUELLER             8/6/2009
   3820 MATTIE STREET       DAVID WEEKLEY HOMES         MUELLER             8/7/2009
   2283 PARK PLACE CIRCLE   DAVID WEEKLEY HOMES         ARBOR PLACE        8/10/2009
   2279 PARK PLACE CIRCLE   DAVID WEEKLEY HOMES         ARBOR PLACE        8/10/2009
   2140 MCCLOSKEY STREET    DAVID WEEKLEY HOMES         MUELLER            8/13/2009
   4104 GOCHMAN STREET      DAVID WEEKLEY HOMES         MUELLER            8/20/2009
   3900 MATTIE STREET       DAVID WEEKLEY HOMES         MUELLER            8/21/2009
   4121 THREADGILL STREET   DAVID WEEKLEY HOMES         MUELLER            8/27/2009
   2136 MCCLOSKEY STREET    DAVID WEEKLEY HOMES         MUELLER             9/4/2009
   4109 THREADGILL STREET   DAVID WEEKLEY HOMES         MUELLER            9/23/2009
   4141 THREADGILL STREET   DAVID WEEKLEY HOMES         MUELLER            9/23/2009
   2137 MCCLOSKEY STREET    DAVID WEEKLEY HOMES         MUELLER            9/30/2009
   2132 MCCLOSKEY STREET    DAVID WEEKLEY HOMES         MUELLER            10/1/2009
   4137 THREADGILL STREET   DAVID WEEKLEY HOMES         MUELLER            10/6/2009
   4125 GOCHMAN STREET      DAVID WEEKLEY HOMES         MUELLER           10/23/2009
   4140 BERKMAN DRIVE       DAVID WEEKLEY HOMES         MUELLER            11/3/2009
   4144 BERKMAN DRIVE       DAVID WEEKLEY HOMES         MUELLER            11/3/2009
   4148 BERKMAN DRIVE       DAVID WEEKLEY HOMES         MUELLER            11/3/2009
   4152 BERKMAN DRIVE       DAVID WEEKLEY HOMES         MUELLER            11/3/2009
   4156 BERKMAN DRIVE       DAVID WEEKLEY HOMES         MUELLER            11/3/2009
   4124 GOCHMAN STREET      DAVID WEEKLEY HOMES         MUELLER           11/18/2009
   4108 GOCHMAN STREET      DAVID WEEKLEY HOMES         MUELLER           12/11/2009
   3912 MATTIE STREET       DAVID WEEKLEY HOMES         MUELLER           12/30/2009
   1606 NELSON RANCH LOOP   SITTERLE HOMES-AUSTIN,LLC   BUTTERCUP CREEK    10/5/2009
   4003 REMINGTON ROAD      SITTERLE HOMES-AUSTIN,LLC   RANCH AT BRUS      10/5/2009


                                                                                       401
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 409 of 1053 PageID:
                                    17974

   4106 REMINGTON ROAD         SITTERLE HOMES-AUSTIN,LLC   RANCH AT BRUS      10/5/2009
   1513 ELKINS LANE            SITTERLE HOMES-AUSTIN,LLC   BUTTERCUP CREEK    10/6/2009
   1214 BLUFF WOODS DRIVE      JENKINS CUSTOM HOMES, INC   RIM ROCK           4/24/2009
   800 WATERCLIFF DRIVE        JENKINS CUSTOM HOMES, INC   LAKE TRAVIS        7/31/2009
   151 DRIFTING SANDS DRIVE    JENKINS CUSTOM HOMES, INC   DRIPPING SPRING   10/13/2009
   119 APPLEHEAD ISLAND DR.    JENKINS CUSTOM HOMES, INC   HORSESHOE BAY     11/17/2009
   10009 SHAWNEE               RUSS DAVIS HOMES, INC.      WACO                6/1/2009
   5115 GANYMEDE DR-REMODEL    MATT GOODSELL               AUSTIN             8/31/2009
   677 WOODBROOK TRAIL         VALERIO CONCRETE, INC.      HAYS COUNTY         8/3/2009
   1112 MYRTLE STREET          AUSTIN NEWCASTLE HOMES,LP   AUSTIN             2/25/2009
   1306 ALAMO STREET           AUSTIN NEWCASTLE HOMES,LP   AUSTIN            11/30/2009
   2009 E. 14TH STREET         AUSTIN NEWCASTLE HOMES,LP   AUSTIN            11/30/2009
   5114 LAMPASAS LANE          OMEGA BUILDERS, LP          BELTON             6/23/2009
   5615 ALEXANDRIA DRIVE       OMEGA BUILDERS, LP          WYNDHAM HILL       11/5/2009
   414 WYNDHAM HILL PKWY       OMEGA BUILDERS, LP          WYNDHAM HILL       11/5/2009
   2507 GARDEN BROOK TRAIL     OMEGA BUILDERS, LP          RED ROCK HILLS    11/17/2009
   2509 RED VALLEY DRIVE       OMEGA BUILDERS, LP          RED ROCK HILLS    12/17/2009
   8812 MILTON LEASE DRIVE     KB HOME                     MCKINNEY PARK       1/7/2009
   18628 PENCIL CACTUS DRIVE   KB HOME                     SPRING TRAILS       1/9/2009
   7308 DERBY DOWNS DRIVE      KB HOME                     MCKINNEY PARK       1/9/2009
   408 WILLOW WALK DRIVE       KB HOME                     SPRING TRAILS       1/9/2009
   6716 DERBY DOWNS DRIVE      KB HOME                     MCKINNEY PARK      1/12/2009
   8800 MILTON LEASE DRIVE     KB HOME                     MCKINNEY PARK      1/12/2009
   8816 MILTON LEASE DRIVE     KB HOME                     MCKINNEY PARK      1/14/2009
   7304 DERBY DOWNS DRIVE      KB HOME                     MCKINNEY PARK      1/14/2009
   6920 DERBY DOWNS DRIVE      KB HOME                     MCKINNEY PARK      1/15/2009
   6916 DERBY DOWNS DRIVE      KB HOME                     MCKINNEY PARK      1/15/2009
   3115 CHISOLM TRAIL          DAVID KONRAD HOMES          APACHE SHORES     10/27/2009
   3420 FOOTHILL TERRACE       DANIEL A. DAY               DOUG W             6/29/2009
   907 E. 38TH STREET          MISCELLANEOUS ACCOUNTS      AUSTIN              1/9/2009
   7100 GRIGSBY                MISCELLANEOUS ACCOUNTS      AUSTIN             1/16/2009
   18224 CENTER ST.(REMODEL)   MISCELLANEOUS ACCOUNTS      JONESTOWN          3/18/2009
   1606 WINDSOR RD             MISCELLANEOUS ACCOUNTS      AUSTIN              4/8/2009
   2620 C.R. 255               MISCELLANEOUS ACCOUNTS      GEORGETOWN AREA    6/12/2009
   3002 LOVELAND COVE(REMOD)   MISCELLANEOUS ACCOUNTS      AUSTIN             8/10/2009
   1103 WAYSIDE (REMODEL)      TERRY MORRIS                                    4/1/2009
   12102 SAGE HEN CIRCLE(REM   C.E.C. AND ASSOCIATES,INC   AUSTIN             7/29/2009
   3002 WELTON CLIFF DR-RMDL   EASTMAN HOMES, LLC          AUSTIN             7/16/2009
   1101 GROVE BLDG 800         RENAISSANCE PROPERTIES      CARL N              9/8/2009
   1101 GROVE BLDG 500         RENAISSANCE PROPERTIES      CARL N             9/24/2009
   1101 GROVE BLDG 100         RENAISSANCE PROPERTIES      CARL N             10/6/2009
   1101 GROVE BLDG 200         RENAISSANCE PROPERTIES      CARL N            10/15/2009
   1101 GROVE BLDG 300         RENAISSANCE PROPERTIES      CARL N            12/28/2009
   6203 CAPE CORAL DRIVE       AKA BUILDERS RESIDENTIAL    DALE B            12/10/2009
   104 THISTLE COURT           FOURSQUARE BUILDERS, LLC    DALE B             12/9/2009
   110 VICTORIA COURT (RMDL)   REMODEL - C.O.D.            DRIPPING SPRING    4/25/2009
   3012 GONZALES STREET-RMDL   REMODEL - C.O.D.            AUSTIN             5/14/2009
   200 E. MAIN ST. SUITE A     REMODEL - C.O.D.            ROUND ROCK          6/2/2009
   6609 CASIMIR COVE           REMODEL - C.O.D.            AUSTIN              7/1/2009
   1207 MARSHALL LN-REMODEL    REMODEL - C.O.D.            AUSTIN              7/8/2009
   12800 PARMER #209           REMODEL - C.O.D.            DALE B             7/30/2009
   3907 AVE F                  REMODEL - C.O.D.            DALE B             8/28/2009
   MCCLENDON RANCH HOUSE       REMODEL - C.O.D.            DALE B              9/8/2009
   2923 E. MLK BLVD.           REMODEL - C.O.D.            DALE B            10/19/2009
   1001 LONG COVE - CABANA     REMODEL - C.O.D.            ROUND ROCK        11/23/2009


                                                                                          402
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 410 of 1053 PageID:
                                    17975

   700 ROSEMOUNT DRIVE         WILSHIRE - RBC          SONOMA              6/8/2009
   2308 GAVIN TRAIL            WILSHIRE - RBC          ROWE LANE          6/26/2009
   20108 GRAND BANKS LN.       WILSHIRE - RBC          BLACKHAWK          6/29/2009
   113 GRAPEVINE COURT         WILSHIRE - RBC          HIGHPOINT          8/11/2009
   20809 MEAD BEND             WILSHIRE - RBC          ROWE LANE          8/12/2009
   8517 ALOPHIA DRIVE          WILSHIRE - RBC          MERIDIAN           8/12/2009
   2408 AMBLING TRAIL          WILSHIRE - RBC          ROWE LANE           9/1/2009
   2409 GAVIN TRAIL            WILSHIRE - RBC          ROWE LANE           9/1/2009
   12100 BRYONY DRIVE          WILSHIRE - RBC          MERIDIAN            9/3/2009
   12112 BRYONY DRIVE          WILSHIRE - RBC          MERIDIAN            9/9/2009
   20217 CHAYTON CIRCLE        WILSHIRE - RBC          BLACKHAWK          9/21/2009
   20104 GRAND BANKS LANE      WILSHIRE - RBC          BLACKHAWK          10/2/2009
   2901 MOVING WATER LANE      WILSHIRE - RBC          BLACKHAWK          10/2/2009
   120 ABBOTT DRIVE            WILSHIRE - RBC          BELTERA           10/20/2009
   2625 RAVENWOOD DRIVE        WILSHIRE - RBC          SONOMA            10/21/2009
   20125 CHAYTON CIRCLE        WILSHIRE - RBC          BLACKHAWK         10/27/2009
   11112 CHERISSE DRIVE        WILSHIRE - RBC          MERIDIAN          10/28/2009
   126 COURTLAND CIRCLE        WILSHIRE - RBC          HIGHPOINT         10/29/2009
   4526 THREE ARROWS COURT     WILSHIRE - RBC          WALSH TRAILS       11/3/2009
   4505 WICKLOW MOUNTAIN TRL   WILSHIRE - RBC          WALSH TRAILS       11/5/2009
   310 WILD ROSE DRIVE         WILSHIRE - RBC          HIGHPOINT         11/18/2009
   340 WILD ROSE DRIVE         WILSHIRE - RBC          HIGHPOINT         11/19/2009
   1916 KEMPWOOD LOOP          WILSHIRE - RBC          TERAVISTA         11/23/2009
   20616 HUCKABEE BEND         WILSHIRE - RBC          ROWE LANE         12/10/2009
   163 GRAPEVINE COURT         WILSHIRE - RBC          HIGHPOINT         12/16/2009
   4514 THREE ARROWS COURT     RGW CONTRACTORS, LLC    WALSH TRAILS      12/21/2009
   716 WILLIAMS WAY            RGW CONTRACTORS, LLC    WALSH TRAILS      12/21/2009
   10824 DESERT WILLOW LOOP    NEWMARK HOMES (TOUSA)   DOUBLE CREEK        1/7/2009
   12109 TIMBER HEIGHTS DR.    NEWMARK HOMES (TOUSA)   PIONEER CROSS       1/8/2009
   11404 CHERISSE DRIVE        NEWMARK HOMES (TOUSA)   MERIDIAN           1/13/2009
   11601 CHERISSE DRIVE        NEWMARK HOMES (TOUSA)   MERIDIAN           1/13/2009
   7800 TUSMAN DRIVE           NEWMARK HOMES (TOUSA)   LANTANA            1/13/2009
   2023 NELSON RANCH LOOP      NEWMARK HOMES (TOUSA)   BUTTERCUP CREEK    1/13/2009
   114 N. SADDLE RIDGE DRIVE   NEWMARK HOMES (TOUSA)   RANCH AT BRUS      1/16/2009
   2015 MCILLWAIN COVE         NEWMARK HOMES (TOUSA)   BUTTERCUP CREEK    1/20/2009
   1815 ZACH RUSSELL DRIVE     NEWMARK HOMES (TOUSA)   BUTTERCUP CREEK    1/20/2009
   7809 JOURNEYVILLE DRIVE     NEWMARK HOMES (TOUSA)   LANTANA            1/27/2009
   3352 PINE NEEDLE CIRCLE     NEWMARK HOMES (TOUSA)   MAYFIELD RANCH     1/29/2009
   11125 FRIENDSHIP DRIVE      NEWMARK HOMES (TOUSA)   PIONEER CROSS      1/29/2009
   1871 NELSON RANCH LOOP      NEWMARK HOMES (TOUSA)   BUTTERCUP CREEK    1/30/2009
   7812 OTEKA COVE             NEWMARK HOMES (TOUSA)   LANTANA             2/2/2009
   3902 REMINGTON ROAD         NEWMARK HOMES (TOUSA)   RANCH AT BRUS       2/6/2009
   12612 TIMBER HEIGHTS DR.    NEWMARK HOMES (TOUSA)   PIONEER CROSS      2/10/2009
   11113 FRIENDSHIP DRIVE      NEWMARK HOMES (TOUSA)   PIONEER CROSS      2/10/2009
   5809 LECKRONE COVE          NEWMARK HOMES (TOUSA)   LANTANA            2/13/2009
   2313 AMUR DRIVE             NEWMARK HOMES (TOUSA)   INDEPENDENCE PK    2/20/2009
   11117 DESERT WILLOW LOOP    NEWMARK HOMES (TOUSA)   DOUBLE CREEK       2/24/2009
   7913 TUSMAN DRIVE           NEWMARK HOMES (TOUSA)   LANTANA            2/27/2009
   116 MORNING PRIMROSE        NEWMARK HOMES (TOUSA)   DOUBLE CREEK       2/27/2009
   2421 INDEPENDENCE DRIVE     NEWMARK HOMES (TOUSA)   INDEPENDENCE PK     3/2/2009
   3339 PINE NEEDLE CIRCLE     NEWMARK HOMES (TOUSA)   MAYFIELD RANCH      3/3/2009
   12220 TIMBER HEIGHTS DR.    NEWMARK HOMES (TOUSA)   PIONEER CROSS       3/3/2009
   2224 AMUR DRIVE             NEWMARK HOMES (TOUSA)   INDEPENDENCE PK     3/6/2009
   2416 INDEPENDENCE DRIVE     NEWMARK HOMES (TOUSA)   INDEPENDENCE PK     3/6/2009
   2417 INDEPENDENCE DRIVE     NEWMARK HOMES (TOUSA)   INDEPENDENCE PK     3/6/2009


                                                                                      403
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 411 of 1053 PageID:
                                    17976

   2408 LIGHTFOOT TRAIL        NEWMARK HOMES (TOUSA)     INDEPENDENCE PK     3/9/2009
   6021 RUTLEDGE LANE          NEWMARK HOMES (TOUSA)     INDEPENDENCE PK    3/16/2009
   2329 AMUR DRIVE             NEWMARK HOMES (TOUSA)     INDEPENDENCE PK    3/23/2009
   3826 CAMPFIRE DRIVE         NEWMARK HOMES (TOUSA)     RANCH AT BRUS      3/26/2009
   3904 REMINGTON ROAD         NEWMARK HOMES (TOUSA)     RANCH AT BRUS      3/27/2009
   2408 AMUR DRIVE             NEWMARK HOMES (TOUSA)     INDEPENDENCE PK     4/2/2009
   2328 AMUR DRIVE             NEWMARK HOMES (TOUSA)     INDEPENDENCE PK     4/3/2009
   10716 DESERT WILLOW LOOP    NEWMARK HOMES (TOUSA)     DOUBLE CREEK        4/7/2009
   6024 RUTLEDGE LANE          NEWMARK HOMES (TOUSA)     INDEPENDENCE PK     4/7/2009
   11101 DESERT WILLOW LOOP    NEWMARK HOMES (TOUSA)     DOUBLE CREEK        4/7/2009
   10612 DESERT WILLOW LOOP    NEWMARK HOMES (TOUSA)     DOUBLE CREEK        4/7/2009
   11904 TIMBER HEIGHTS DR.    NEWMARK HOMES (TOUSA)     PIONEER CROSS       4/8/2009
   11036 CHERISSE DRIVE        NEWMARK HOMES (TOUSA)     MERIDIAN           4/10/2009
   8620 ALOPHIA DRIVE          NEWMARK HOMES (TOUSA)     MERIDIAN           4/10/2009
   12104 BRYONY DRIVE          NEWMARK HOMES (TOUSA)     MERIDIAN           4/10/2009
   12108 BRYONY DRIVE          NEWMARK HOMES (TOUSA)     MERIDIAN           4/10/2009
   11120 FRIENDSHIP DRIVE      NEWMARK HOMES (TOUSA)     PIONEER CROSS      4/16/2009
   10704 DESERT WILLOW LOOP    NEWMARK HOMES (TOUSA)     DOUBLE CREEK       4/21/2009
   1706 TALL CHIEF             MERCEDES HOMES, INC.      CRYSTAL FALLS       1/8/2009
   123 QUARRY LAKE ESTATES     MERCEDES HOMES, INC.      QUARRY LAKE         1/9/2009
   115 N. SADDLE RIDGE DRIVE   MERCEDES HOMES, INC.      RANCH AT BRUS      1/12/2009
   1326 FLINT ROCK LOOP        MERCEDES HOMES, INC.      RIM ROCK           1/12/2009
   110 N. SADDLE RIDGE DRIVE   MERCEDES HOMES, INC.      RANCH AT BRUS      1/12/2009
   1911 TALL CHIEF             MERCEDES HOMES, INC.      CRYSTAL FALLS      1/14/2009
   1704 TRUSTWORTHY            MERCEDES HOMES, INC.      CRYSTAL FALLS      1/14/2009
   113 N. SADDLE RIDGE DR.     MERCEDES HOMES, INC.      RANCH AT BRUS      1/23/2009
   1909 TALL CHIEF             MERCEDES HOMES, INC.      CRYSTAL FALLS      2/20/2009
   4106 CHARBRAY COURT         MERCEDES HOMES, INC.      RANCH AT BRUS      2/24/2009
   1157 TALLEY LOOP            MERCEDES HOMES, INC.      GARLIC CREEK        3/3/2009
   1257 HEEP RUN               MERCEDES HOMES, INC.      GARLIC CREEK        3/6/2009
   1167 TALLEY LOOP            MERCEDES HOMES, INC.      GARLIC CREEK        3/9/2009
   1179 TALLEY LOOP            MERCEDES HOMES, INC.      GARLIC CREEK       3/10/2009
   2034 CORNELIA TRIMBLE       MERCEDES HOMES, INC.      GARLIC CREEK       3/13/2009
   2146 CORNELIA TRIMBLE       MERCEDES HOMES, INC.      GARLIC CREEK       3/16/2009
   4104 CHARBRAY COURT         MERCEDES HOMES, INC.      RANCH AT BRUS      3/16/2009
   202 CLIFTON MOORE STREET    MERCEDES HOMES, INC.      GARLIC CREEK       3/18/2009
   2123 CORNELIA TRIMBLE       MERCEDES HOMES, INC.      GARLIC CREEK       4/16/2009
   2213 TURTLE MOUNTAIN BEND   MERCEDES HOMES, INC.      BEAR CREEK          5/7/2009




   1101 CR 271                 GENERATIONS CHURCH        LEANDER           12/14/2010
   456 HORSE TRAIL             BRANDON CUSTOM HOMES      DRIPPING SPRING    6/16/2010
   185 MADERA WAY              BRANDON CUSTOM HOMES      DRIPPING SPRING   12/31/2010
   1 ROSEWOOD CIRCLE           WORKMAN DEVELOPMENT       WIMBERLY            1/4/2010
   11 SPRINGWOOD               WORKMAN DEVELOPMENT       WIMBERLY           3/18/2010
   1407 THOUSAND OAKS LOOP     WORKMAN DEVELOPMENT       SAN MARCOS         4/20/2010
   218 SHADY BLUFF             WORKMAN DEVELOPMENT       WIMBERLY           9/16/2010
   37 RIDGEWOOD                WORKMAN DEVELOPMENT       WIMBERLY           12/3/2010
   705 THERESA COVE            ROBILLARD CUSTOM HOMES    CEDAR PARK         5/14/2010
   8509 ALOPHIA DRIVE          SCOTT FELDER HOMES, LLC   MERIDIAN            1/5/2010
   1910 CAMINO ALEMEDA         SCOTT FELDER HOMES, LLC   CABALLO RANCH      1/12/2010
   11508 FLUSHWING DRIVE       SCOTT FELDER HOMES, LLC   PIONEER CROSS      1/14/2010


                                                                                        404
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 412 of 1053 PageID:
                                    17977

   104 GALLOWAY DRIVE         SCOTT FELDER HOMES, LLC   RANCH AT BRUS     1/19/2010
   8308 ALOPHIA DRIVE         SCOTT FELDER HOMES, LLC   MERIDIAN          1/25/2010
   12124 TIMBER HEIGHTS       SCOTT FELDER HOMES, LLC   PIONEER CROSS     1/27/2010
   102 GALLOWAY DRIVE         SCOTT FELDER HOMES, LLC   RANCH AT BRUS      2/2/2010
   11804 TIMBER HEIGHTS       SCOTT FELDER HOMES, LLC   PIONEER CROSS     2/16/2010
   3828 CAMPFIRE DRIVE        SCOTT FELDER HOMES, LLC   RANCH AT BRUS     2/18/2010
   804 S. FRONTIER LANE       SCOTT FELDER HOMES, LLC   RANCH AT BRUS     2/18/2010
   11116 FRIENDSHIP DRIVE     SCOTT FELDER HOMES, LLC   PIONEER CROSS     2/18/2010
   2108 HORSE WAGON           SCOTT FELDER HOMES, LLC   PIONEER CROSS     2/18/2010
   204 DESERT PRIMROSE DR.    SCOTT FELDER HOMES, LLC   DOUBLE CREEK      2/22/2010
   11305 CHERISSE DRIVE       SCOTT FELDER HOMES, LLC   MERIDIAN          2/26/2010
   3914 BOWSTRING BEND        SCOTT FELDER HOMES, LLC   RANCH AT BRUS     2/26/2010
   11128 CHERISSE DRIVE       SCOTT FELDER HOMES, LLC   MERIDIAN           3/3/2010
   3804 AVERY WOODS LANE      SCOTT FELDER HOMES, LLC   RANCH AT BRUS      3/4/2010
   10820 DESERT WILLOW LOOP   SCOTT FELDER HOMES, LLC   DOUBLE CREEK       3/5/2010
   6016 RUTLEDGE LANE         SCOTT FELDER HOMES, LLC   INDEPENDENCE PK    3/9/2010
   106 GALLOWAY DRIVE         SCOTT FELDER HOMES, LLC   RANCH AT BRUS      3/9/2010
   808 S. FRONTIER LANE       SCOTT FELDER HOMES, LLC   RANCH AT BRUS      3/9/2010
   4000 AVERY WOODS LANE      SCOTT FELDER HOMES, LLC   RANCH AT BRUS     3/10/2010
   603 S. FRONTIER LANE       SCOTT FELDER HOMES, LLC   RANCH AT BRUS     3/10/2010
   8413 ALOPHIA DRIVE         SCOTT FELDER HOMES, LLC   MERIDIAN          3/11/2010
   10805 DESERT WILLOW LOOP   SCOTT FELDER HOMES, LLC   DOUBLE CREEK      3/11/2010
   12200 LOSTWOOD CIRCLE      SCOTT FELDER HOMES, LLC   BEAR CREEK        3/15/2010
   6025 RUTLEDGE LANE         SCOTT FELDER HOMES, LLC   INDEPENDENCE PK   3/22/2010
   2409 LIGHTFOOT TRAIL       SCOTT FELDER HOMES, LLC   INDEPENDENCE PK   3/22/2010
   2321 AMUR DRIVE            SCOTT FELDER HOMES, LLC   INDEPENDENCE PK   3/22/2010
   2417 AMUR DRIVE            SCOTT FELDER HOMES, LLC   INDEPENDENCE PK   3/22/2010
   3802 AVERY WOODS LANE      SCOTT FELDER HOMES, LLC   RANCH AT BRUS     3/23/2010
   3912 BOWSTRING BEND        SCOTT FELDER HOMES, LLC   RANCH AT BRUS     3/23/2010
   2332 AMUR DRIVE            SCOTT FELDER HOMES, LLC   INDEPENDENCE PK   3/24/2010
   11100 DESERT WILLOW        SCOTT FELDER HOMES, LLC   DOUBLE CREEK      3/25/2010
   2420 INDEPENDENCE DRIVE    SCOTT FELDER HOMES, LLC   INDEPENDENCE PK    4/1/2010
   6020 RUTLEDGE LANE         SCOTT FELDER HOMES, LLC   INDEPENDENCE PK    4/2/2010
   11912 TIMBER HEIGHTS       SCOTT FELDER HOMES, LLC   PIONEER CROSS      4/7/2010
   11925 TIMBER HEIGHTS DR    SCOTT FELDER HOMES, LLC   PIONEER CROSS      4/7/2010
   12100 TIMBER HEIGHTS DR    SCOTT FELDER HOMES, LLC   PIONEER CROSS      4/7/2010
   2425 AMUR DRIVE            SCOTT FELDER HOMES, LLC   INDEPENDENCE PK    4/8/2010
   10801 DESERT WILLOW LOOP   SCOTT FELDER HOMES, LLC   DOUBLE CREEK       4/8/2010
   8524 ALOPHIA DRIVE         SCOTT FELDER HOMES, LLC   MERIDIAN           4/8/2010
   125 DESERT PRIMROSE DR.    SCOTT FELDER HOMES, LLC   DOUBLE CREEK       4/8/2010
   121 ROSE MALLOW WAY        SCOTT FELDER HOMES, LLC   DOUBLE CREEK       4/8/2010
   5908 RUTLEDGE LANE         SCOTT FELDER HOMES, LLC   INDEPENDENCE PK   4/12/2010
   5904 RUTLEDGE LANE         SCOTT FELDER HOMES, LLC   INDEPENDENCE PK   4/12/2010
   116 N. SADDLE RIDGE        SCOTT FELDER HOMES, LLC   RANCH AT BRUS     4/16/2010
   201 DESERT PRIMROSE DR.    SCOTT FELDER HOMES, LLC   DOUBLE CREEK      4/20/2010
   11513 CHERISSE DRIVE       SCOTT FELDER HOMES, LLC   MERIDIAN          4/23/2010
   11208 CHERISSE DRIVE       SCOTT FELDER HOMES, LLC   MERIDIAN          4/23/2010
   2428 INDEPENDENCE DRIVE    SCOTT FELDER HOMES, LLC   INDEPENDENCE PK   4/23/2010
   2425 INDEPENDENCE DRIVE    SCOTT FELDER HOMES, LLC   INDEPENDENCE PK   4/26/2010
   11137 DESERT WILLOW        SCOTT FELDER HOMES, LLC   DOUBLE CREEK      4/30/2010
   2509 LIGHTFOOT TRAIL       SCOTT FELDER HOMES, LLC   INDEPENDENCE PK    5/3/2010
   201 ROSE MALLOW WAY        SCOTT FELDER HOMES, LLC   DOUBLE CREEK       5/4/2010
   309 GATEPOST COURT         SCOTT FELDER HOMES, LLC   RANCH AT BRUS     5/17/2010
   10900 DESERT WILLOW        SCOTT FELDER HOMES, LLC   DOUBLE CREEK      5/18/2010
   11408 CHERISSE DRIVE       SCOTT FELDER HOMES, LLC   MERIDIAN          5/24/2010


                                                                                      405
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 413 of 1053 PageID:
                                    17978

   11212 CHERISSE DRIVE      SCOTT FELDER HOMES, LLC   MERIDIAN           5/24/2010
   2513 LIGHTFOOT TRAIL      SCOTT FELDER HOMES, LLC   INDEPENDENCE PK    5/24/2010
   2421 AMUR DRIVE           SCOTT FELDER HOMES, LLC   INDEPENDENCE PK    5/24/2010
   8513 ALOPHIA DRIVE        SCOTT FELDER HOMES, LLC   MERIDIAN            6/4/2010
   104 N. SADDLE RIDGE       SCOTT FELDER HOMES, LLC   RANCH AT BRUS      6/14/2010
   8409 ALOPHIA DRIVE        SCOTT FELDER HOMES, LLC   MERIDIAN            7/1/2010
   206 BROKEN ARROW DRIVE    SCOTT FELDER HOMES, LLC   RANCH AT BRUS       7/8/2010
   3703 TRAILHEAD COURT      SCOTT FELDER HOMES, LLC   RANCH AT BRUS      7/13/2010
   12105 CHERISSE DRIVE      SCOTT FELDER HOMES, LLC   MERIDIAN           7/14/2010
   2601 LIGHTFOOT TRAIL      SCOTT FELDER HOMES, LLC   INDEPENDENCE PK    7/15/2010
   10816 DESERT WILLOW       SCOTT FELDER HOMES, LLC   DOUBLE CREEK       7/19/2010
   806 S. FRONTIER LANE      SCOTT FELDER HOMES, LLC   RANCH AT BRUS      7/22/2010
   100 GALLOWAY DRIVE        SCOTT FELDER HOMES, LLC   RANCH AT BRUS      7/23/2010
   2609 LIGHTFOOT TRAIL      SCOTT FELDER HOMES, LLC   INDEPENDENCE PK    7/26/2010
   2517 LIGHTFOOT TRAIL      SCOTT FELDER HOMES, LLC   INDEPENDENCE PK    7/27/2010
   8312 ALOPHIA DRIVE        SCOTT FELDER HOMES, LLC   MERIDIAN            8/2/2010
   8121 ALOPHIA DRIVE        SCOTT FELDER HOMES, LLC   MERIDIAN           8/12/2010
   2625 LIGHTFOOT TRAIL      SCOTT FELDER HOMES, LLC   INDEPENDENCE PK    8/16/2010
   2809 BEAR SPRINGS TR.     SCOTT FELDER HOMES, LLC   BEAR CREEK         8/30/2010
   2408 INDEPENDENCE DR.     SCOTT FELDER HOMES, LLC   INDEPENDENCE PK    8/31/2010
   12109 BRYONY DRIVE        SCOTT FELDER HOMES, LLC   MERIDIAN            9/9/2010
   4021 GLOUCESTER DRIVE     SCOTT FELDER HOMES, LLC   RANCH AT BRUS      9/14/2010
   10904 DESERT WILLOW       SCOTT FELDER HOMES, LLC   DOUBLE CREEK       9/16/2010
   4019 GLOUCESTER DRIVE     SCOTT FELDER HOMES, LLC   RANCH AT BRUS      9/22/2010
   2429 AMUR DRIVE           SCOTT FELDER HOMES, LLC   INDEPENDENCE PK    9/28/2010
   6000 RUTLEDGE LANE        SCOTT FELDER HOMES, LLC   INDEPENDENCE PK    10/1/2010
   120 DESERT PRIMROSE       SCOTT FELDER HOMES, LLC   DOUBLE CREEK      10/14/2010
   10604 DESERT WILLOW       SCOTT FELDER HOMES, LLC   DOUBLE CREEK      10/14/2010
   11333 CHERISSE DRIVE      SCOTT FELDER HOMES, LLC   MERIDIAN          10/21/2010
   2412 INDEPENDENCE DRIVE   SCOTT FELDER HOMES, LLC   INDEPENDENCE PK   10/22/2010
   3938 BOWSTRING BEND       SCOTT FELDER HOMES, LLC   RANCH AT BRUS      11/1/2010
   12208 LOSTWOOD CIRCLE     SCOTT FELDER HOMES, LLC   BEAR CREEK         11/3/2010
   3907 REMINGTON ROAD       SCOTT FELDER HOMES, LLC   RANCH AT BRUS     11/17/2010
   2512 AMUR DRIVE           SCOTT FELDER HOMES, LLC   INDEPENDENCE PK   11/18/2010
   201 CROSSWIND COURT       SCOTT FELDER HOMES, LLC   RANCH AT BRUS      12/2/2010
   11329 CHERISSE DRIVE      SCOTT FELDER HOMES, LLC   MERIDIAN          12/28/2010
   3701 TRAILHEAD COURT      SCOTT FELDER HOMES, LLC   RANCH AT BRUS     12/31/2010
   2504 TOM MILLER STREET    STREETMAN (USE 1407)      MUELLER            2/15/2010
   2508 TOM MILLER STREET    STREETMAN (USE 1407)      MUELLER            2/17/2010
   22313 ROCK WREN           STREETMAN (USE 1407)      W CYPRESS HILLS    2/22/2010
   4204 SCALES STREET        STREETMAN (USE 1407)      MUELLER             3/1/2010
   1025 RUTHERFORD WEST      STREETMAN (USE 1407)      DRIPPING SPRING    3/15/2010
   2516 TOM MILLER STREET    STREETMAN (USE 1407)      MUELLER            3/15/2010
   22217 RED YUCCA           STREETMAN (USE 1407)      W CYPRESS HILLS    4/16/2010
   22316 ROCK WREN ROAD      STREETMAN (USE 1407)      W CYPRESS HILLS    4/16/2010
   5301 TEXAS BLUEBELL DR    STREETMAN (USE 1407)      W CYPRESS HILLS    4/23/2010
   22213 RED YUCCA           STREETMAN (USE 1407)      W CYPRESS HILLS     5/5/2010
   21700 AGARITO LN.         STREETMAN (USE 1407)      W CYPRESS HILLS    5/10/2010
   5317 TEXAS BLUEBELL DR    STREETMAN (USE 1407)      W CYPRESS HILLS     6/1/2010
   22336 ROCK WREN ROAD      STREETMAN (USE 1407)      W CYPRESS HILLS    6/24/2010
   21721 AGARITO LANE        STREETMAN (USE 1407)      W CYPRESS HILLS    7/16/2010
   21932 AGARITO LANE        STREETMAN (USE 1407)      W CYPRESS HILLS     8/4/2010
   22320 ROCK WREN ROAD      STREETMAN (USE 1407)      W CYPRESS HILLS    9/17/2010
   5313 TEXAS BLUEBELL DR    STREETMAN (USE 1407)      W CYPRESS HILLS    10/6/2010
   22221 RED YUCCA ROAD      STREETMAN (USE 1407)      W CYPRESS HILLS    10/6/2010


                                                                                      406
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 414 of 1053 PageID:
                                    17979

   21940 AGARITO LANE         STREETMAN (USE 1407)        W CYPRESS HILLS   11/29/2010
   2013 PEACH TREE STREET     CAPSTONE CUSTOM HOMES,INC   AUSTIN             2/26/2010
   401 BEARDSLEY LANE         CAPSTONE CUSTOM HOMES,INC   ROB ROY             4/1/2010
   10412 WHITNEY TRACE        KOSIER CONSTRUCTION         WILLOW BEND        5/24/2010
   20200 SANDPIPER SPOT CT    MHI CENTRAL TEXAS, LLC      BLACKHAWK         12/15/2010
   201 MARBELLA WAY           HUNNICUTT / KRAUSE HOMES    BELTORRE           8/11/2010
   212 POTTER LANE            HUNNICUTT / KRAUSE HOMES    SUN CITY           9/21/2010
   218 RICHMOND STREET        ARTHUR CORKER, III          CEDAR PARK         3/12/2010
   16810 SHIPSHAW RIVER DR.   ARTHUR CORKER, III          BLOCKHOUSE         11/1/2010
   201 ANGELA DRIVE           WILSHIRE HOMES              CIERRA VISTA       1/25/2010
   151 COURTLAND CIRCLE       WILSHIRE HOMES              HIGHPOINT          1/25/2010
   8 WATERFALL DRIVE          WILSHIRE HOMES              HILLS / LAKEWAY     2/4/2010
   21314 MOUNT VIEW DRIVE     WILSHIRE HOMES              LAGO VISTA         2/19/2010
   208 KATI LANE              WILSHIRE HOMES              WALSH TRAILS        3/8/2010
   328 SPRING HOLLOW          WILSHIRE HOMES              BERTRAM             3/9/2010
   8601 ZYLE ROAD             WILSHIRE HOMES              SOUTH AUSTIN       3/24/2010
   20704 HUCKABEE BEND        WILSHIRE HOMES              ROWE LANE          3/30/2010
   6726 JESTER BLVD           WILSHIRE HOMES              CANYON RIDGE       4/12/2010
   2633 RAVENWOOD DRIVE       WILSHIRE HOMES              SONOMA             4/12/2010
   18 NORTH PEAK ROAD         WILSHIRE HOMES              WESTLAKE           5/11/2010
   7609 CALCUTTA RUN DRIVE    WILSHIRE HOMES              JONESTOWN          6/16/2010
   805 BEL AIRE DRIVE         WILSHIRE HOMES              GRANITE SHOALS     6/28/2010
   100 WATER OAK CIRCLE       WILSHIRE HOMES              LAKE BUCHANNAN     6/28/2010
   409 WILD ROSE DRIVE        WILSHIRE HOMES              HIGHPOINT          7/29/2010
   409 BLAZING STAR DRIVE     WILSHIRE HOMES              HIGHPOINT          7/30/2010
   1910 CASA GRANDE DRIVE     WILSHIRE HOMES              AUSTIN LAKE HLS    8/10/2010
   1965 KEMPWOOD LOOP         WILSHIRE HOMES              TERAVISTA          8/12/2010
   1947 KEMPWOOD LOOP         WILSHIRE HOMES              TERAVISTA          8/13/2010
   189 GABRIEL'S LOOP         WILSHIRE HOMES              ROUND ROCK         9/24/2010
   2703 PALOMINO DRIVE        WILSHIRE HOMES              AUSTIN LAKE EST   10/11/2010
   13609 MONTVIEW DRIVE       WILSHIRE HOMES              WINDMILL BLUFF    10/22/2010
   209 RIVULET LANE           SIERRA CUSTOM HOMES, LLC    LAKEWAY            5/12/2010
   207 RIVULET LANE           SIERRA CUSTOM HOMES, LLC    LAKEWAY            9/16/2010
   205 BLACK WOLF RUN         SIERRA CUSTOM HOMES, LLC    FLINTROCK FALLS    10/7/2010
   1917 MILES AVE             JAMAIL CUSTOM HOMES         SOUTH AUSTIN       1/13/2010
   100 BELL MEADOWS           GREENPRINT HOMES            BELL MEADOW        3/24/2010
   12301 PRATOLINA DRIVE      RIZZO CONSTRUCTION, INC.    MERIDIAN           3/23/2010
   157 NOLTE BOEHL RD.        DOUG KERSH                  WESTHOFF           2/15/2010
   104 FOX CREEK CIRCLE       DOUG KERSH                  SAN MARCOS          3/5/2010
   5404 ENCINO OAKS           VALE CONSTRUCTION           SPANISH OAK KIL     4/9/2010
   101 SARAHS LANE            VALE CONSTRUCTION           CIERRA VISTA       4/12/2010
   220 SARAHS LANE            VALE CONSTRUCTION           CIERRA VISTA       4/12/2010
   7301 ANDALUCIA             VALE CONSTRUCTION           ANDALUCIA          4/22/2010
   301 SARAHS LANE            VALE CONSTRUCTION           CIERRA VISTA       4/26/2010
   100 HOWARD LANE            VALE CONSTRUCTION           CIERRA VISTA       4/27/2010
   117 ANGELA'S               VALE CONSTRUCTION           CIERRA VISTA       4/28/2010
   7211 ANDALUCIA             VALE CONSTRUCTION           ANDALUCIA          4/30/2010
   7106 ALMOND                VALE CONSTRUCTION           ANDALUCIA          5/18/2010
   739 A TURLEY DRIVE         S & G VENTURES, INC.        TEMPLE             1/19/2010
   739 B TURLEY DRIVE         S & G VENTURES, INC.        TEMPLE             1/19/2010
   731 A TURLEY DRIVE         S & G VENTURES, INC.        TEMPLE             1/19/2010
   731 B TURLEY DRIVE         S & G VENTURES, INC.        TEMPLE             1/19/2010
   723 A TURLEY DRIVE         S & G VENTURES, INC.        TEMPLE             1/19/2010
   723 B TURLEY DRIVE         S & G VENTURES, INC.        TEMPLE             1/19/2010
   715 A TURLEY DRIVE         S & G VENTURES, INC.        TEMPLE              3/3/2010


                                                                                         407
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 415 of 1053 PageID:
                                    17980

   715 B TURLEY DRIVE        S & G VENTURES, INC.    TEMPLE              3/3/2010
   335 RAINBOW DRIVE         JESSE BLACKWELL         WOODWAY            1/27/2010
   1316 RANCHERS CLUB LANE   GDH VENTURES            DRIFTWOOD           3/8/2010
   305 BELO DRIVE            REVOLUTION HOMES        SPLAWN RANCH       2/20/2010
   401 BELO DRIVE            REVOLUTION HOMES        SPLAWN RANCH       2/20/2010
   303 BELO DRIVE            REVOLUTION HOMES        SPLAWN RANCH       2/20/2010
   503 CURTIS LANE           REVOLUTION HOMES        SPLAWN RANCH        4/6/2010
   505 CURTIS LANE           REVOLUTION HOMES        SPLAWN RANCH        4/7/2010
   125 GATEWAY CIRCLE        REVOLUTION HOMES        GATESVILLE         5/11/2010
   1202 A CAVALRY LANE       REVOLUTION HOMES        KILLEEN            6/24/2010
   1202 B CAVALRY LANE       REVOLUTION HOMES        KILLEEN            6/24/2010
   108 GREENACRES            REVOLUTION HOMES        GATESVILLE         9/16/2010
   20010 HODDE               TERRY HATCHER           PFLUGERVILLE       4/12/2010
   4312 BELLVUE AVENUE       HALTON CUSTOM HOMES     AUSTIN             4/22/2010
   293 OTONO LOOP            TERRY RAY INVESTMENTS   BROOKSIDE          5/11/2010
   415 WINDMILL ROAD         CHRIS DENTON            BURNET TEXAS        6/1/2010
   405 GETTYSBURG LOOP       ROGELIO RANGEL          ELGIN             11/11/2010
   1512 WILLOW WAY           D.R. HORTON             TURTLE CREEK        1/6/2010
   1508 WILLOW WAY           D.R. HORTON             TURTLE CREEK        1/6/2010
   14105 CANYON TRAIL        D.R. HORTON             AVERY FAR WEST      1/6/2010
   14109 CANYON TRAIL        D.R. HORTON             AVERY FAR WEST      1/6/2010
   14101 CANYON TRAIL        D.R. HORTON             AVERY FAR WEST      1/6/2010
   14121 CANYON TRAIL        D.R. HORTON             AVERY RANCH         1/7/2010
   14117 CANYON TRAIL        D.R. HORTON             AVERY RANCH         1/7/2010
   14205 CANYON TRAIL        D.R. HORTON             AVERY RANCH         1/7/2010
   11112 PANTHER JUNCTION    D.R. HORTON             AVERY FAR WEST      1/7/2010
   1500 WILLOW WAY           D.R. HORTON             TURTLE CREEK        1/8/2010
   1504 WILLOW WAY           D.R. HORTON             TURTLE CREEK        1/8/2010
   14104 WILLOW TANK DRIVE   D.R. HORTON             AVERY RANCH         1/8/2010
   14100 WILLOW TANK DRIVE   D.R. HORTON             AVERY FAR WEST      1/8/2010
   14108 MARATHON ROAD       D.R. HORTON             AVERY RANCH         1/8/2010
   14000 MARATHON ROAD       D.R. HORTON             AVERY RANCH         1/8/2010
   14116 MARATHON ROAD       D.R. HORTON             AVERY RANCH         1/8/2010
   10917 TORNASOL LANE       D.R. HORTON             ALTA MIRA          1/14/2010
   7920 VIA VERDE DRIVE      D.R. HORTON             ALTA MIRA          1/15/2010
   1800 MARCUS ABRAMS BLVD   D.R. HORTON             OLYMPIC HEIGHTS    1/20/2010
   11300 FRIENDSHIP DRIVE    D.R. HORTON             PIONEER CROSS      1/21/2010
   2204 BUFFALO TUNDRA DR    D.R. HORTON             PIONEER CROSS      1/21/2010
   2104 NOBLEMAN DRIVE       D.R. HORTON             PIONEER CROSS      1/22/2010
   1218 HENSLEY DRIVE        D.R. HORTON             BENBROOK RANCH     1/22/2010
   11309 FRIENDSHIP DRIVE    D.R. HORTON             PIONEER CROSS      1/25/2010
   1601 SUGARBERRY LANE      D.R. HORTON             SAGE MEADOW        1/25/2010
   1401 SWEETGUM COURT       D.R. HORTON             SAGE MEADOW        1/25/2010
   303 PADDINGTON DRIVE      D.R. HORTON             KENSINGTON         1/27/2010
   11204 FRIENDSHIP DRIVE    D.R. HORTON             PIONEER CROSS      1/30/2010
   8712 WHITE IBIS DRIVE     D.R. HORTON             PARMER VILLAGE      2/3/2010
   8825 WHITE IBIS DRIVE     D.R. HORTON             PARMER VILLAGE      2/3/2010
   13429 SAGE GROUSE DRIVE   D.R. HORTON             PARMER VILLAGE      2/3/2010
   13425 SAGE GROUSE DRIVE   D.R. HORTON             PARMER VILLAGE      2/3/2010
   8820 WHITE IBIS DRIVE     D.R. HORTON             PARMER VILLAGE      2/3/2010
   13308 PRAIRIE SAGE COVE   D.R. HORTON             MANOR CARRIAGE      2/4/2010
   2937 TODD TRAIL           D.R. HORTON             SETTLERS PARK      2/10/2010
   1607 GREENSIDE DRIVE      D.R. HORTON             TERAVISTA          2/10/2010
   1711 ROCKLAND DRIVE       D.R. HORTON             SWEETWATER         2/10/2010
   9729 A SOLANA VISTA LP    D.R. HORTON             COLINA VISTA       2/11/2010


                                                                                    408
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 416 of 1053 PageID:
                                    17981

   9729 B SOLANA VISTA LP    D.R. HORTON         COLINA VISTA      2/11/2010
   1912 ROCKLAND DRIVE       D.R. HORTON         SWEETWATER        2/11/2010
   1609 GREENSIDE DRIVE      D.R. HORTON         TERAVISTA         2/11/2010
   18900 CHRIGHTON CASTLE    D.R. HORTON         HIGHLAND PARK     2/12/2010
   2740 BLUFFSTONE DRIVE     D.R. HORTON         SETTLERS OVERLK   2/12/2010
   18904 CHRIGHTON CASTLE    D.R. HORTON         HIGHLAND PARK     2/15/2010
   602 LAKEMONT DRIVE        D.R. HORTON         RIVERWALK         2/15/2010
   1611 GREENSIDE DRIVE      D.R. HORTON         TERAVISTA         2/15/2010
   309 BALDWIN STREET        D.R. HORTON         RIVERWALK         2/15/2010
   1811 SAND CREEK ROAD      D.R. HORTON         CRKVIEW FOREST    2/15/2010
   1813 SAND CREEK ROAD      D.R. HORTON         CRKVIEW FOREST    2/15/2010
   1807 SAND CREEK ROAD      D.R. HORTON         CRKVIEW FOREST    2/15/2010
   1813 GOLDEN ARROW AVE     D.R. HORTON         CRKVIEW FOREST    2/15/2010
   1809 SAND CREEK ROAD      D.R. HORTON         CRKVIEW FOREST    2/15/2010
   2736 BLUFFSTONE DRIVE     D.R. HORTON         SETTLERS OVERLK   2/16/2010
   2704 HEARTHSONG LOOP      D.R. HORTON         SETTLERS OVERLK   2/16/2010
   2720 HEARTHSONG LOOP      D.R. HORTON         SETTLERS OVERLK   2/16/2010
   323 BALDWIN STREET        D.R. HORTON         RIVERWALK         2/16/2010
   2949 TODD TRAIL           D.R. HORTON         SETTLERS PARK     2/16/2010
   2712 HEARTHSONG LOOP      D.R. HORTON         SETTLERS OVERLK   2/16/2010
   2732 HEARTHSONG LOOP      D.R. HORTON         SETTLERS OVERLK   2/16/2010
   2728 HEARTHSONG LOOP      D.R. HORTON         SETTLERS OVERLK   2/16/2010
   1900 RALPH COX ROAD       D.R. HORTON         RANCHO ALTO       2/16/2010
   2728 BLUFFSTONE DRIVE     D.R. HORTON         SETTLERS OVERLK   2/16/2010
   2724 HEARTHSONG LOOP      D.R. HORTON         SETTLERS OVERLK   2/16/2010
   1904 RALPH COX ROAD       D.R. HORTON         RANCHO ALTO       2/16/2010
   1908 RALPH COX ROAD       D.R. HORTON         RANCHO ALTO       2/17/2010
   8816 WHITE IBIS DRIVE     D.R. HORTON         PARMER VILLAGE    2/17/2010
   8808 WHITE IBIS DRIVE     D.R. HORTON         PARMER VILLAGE    2/17/2010
   8813 WHITE IBIS DRIVE     D.R. HORTON         PARMER VILLAGE    2/17/2010
   1800 ROCKLAND DRIVE       D.R. HORTON         SWEETWATER        2/17/2010
   311 BALDWIN STREET        D.R. HORTON         RIVERWALK         2/18/2010
   1900 ROCKLAND DRIVE       D.R. HORTON         SWEETWATER        2/18/2010
   1500 HUCKLEBERRY LANE     D.R. HORTON         SAGE MEADOW       2/18/2010
   1504 HUCKLEBERRY LANE     D.R. HORTON         SAGE MEADOW       2/18/2010
   2116 BUFFALO TUNDRA DR    D.R. HORTON         PIONEER CROSS     2/19/2010
   2719 JACKI DRIVE          D.R. HORTON         SETTLERS OVERLK   2/19/2010
   286 PRIMAVERA LOOP        D.R. HORTON         FOUR SEASONS      2/19/2010
   2120 BUFFALO TUNDRA DR    D.R. HORTON         PIONEER CROSS     2/19/2010
   274 PRIMAVERA LOOP        D.R. HORTON         FOUR SEASONS      2/19/2010
   13312 PRAIRIE SAGE COVE   D.R. HORTON         MANOR CARRIAGE    2/20/2010
   13409 FOREST SAGE ST      D.R. HORTON         MANOR CARRIAGE    2/20/2010
   2112 BUFFALO TUNDRA DR    D.R. HORTON         PIONEER CROSS     2/20/2010
   13305 FOREST SAGE ST      D.R. HORTON         MANOR CARRIAGE    2/20/2010
   13408 FOREST SAGE ST      D.R. HORTON         MANOR CARRIAGE    2/20/2010
   13412 FOREST SAGE ST      D.R. HORTON         MANOR CARRIAGE    2/20/2010
   328 BALDWIN STREET        D.R. HORTON         RIVERWALK         2/22/2010
   1908 ROCKLAND DRIVE       D.R. HORTON         SWEETWATER        2/22/2010
   301 ALTAMONT STREET       D.R. HORTON         RIVERWALK         2/22/2010
   330 BALDWIN STREET        D.R. HORTON         RIVERWALK         2/22/2010
   13421 SAGE GROUSE DRIVE   D.R. HORTON         PARMER VILLAGE    2/22/2010
   1904 ROCKLAND DRIVE       D.R. HORTON         SWEETWATER        2/22/2010
   1707 ROCKLAND DRIVE       D.R. HORTON         SWEETWATER        2/23/2010
   1627 ROCKLAND DRIVE       D.R. HORTON         SWEETWATER        2/23/2010
   11821 BIG SKY DRIVE       D.R. HORTON         BRIARCREEK        2/23/2010


                                                                               409
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 417 of 1053 PageID:
                                    17982

   11813 BIG SKY DRIVE       D.R. HORTON         BRIARCREEK        2/23/2010
   2957 TODD TRAIL           D.R. HORTON         SETTLERS PARK     2/24/2010
   1516 HUCKLEBERRY LANE     D.R. HORTON         SAGE MEADOW       2/24/2010
   1612 SUGARBERRY LANE      D.R. HORTON         SAGE MEADOW       2/24/2010
   1819 SAND CREEK ROAD      D.R. HORTON         CRKVIEW FOREST    2/24/2010
   2720 BLUFFSTONE DRIVE     D.R. HORTON         SETTLERS OVERLK   2/24/2010
   1520 HUCKLEBERRY LANE     D.R. HORTON         SAGE MEADOW       2/24/2010
   1156 ESTIVAL DRIVE        D.R. HORTON         FOUR SEASONS      2/24/2010
   1630 ROCKLAND DRIVE       D.R. HORTON         SWEETWATER        2/24/2010
   1512 HUCKLEBERRY LANE     D.R. HORTON         SAGE MEADOW       2/24/2010
   8720 WHITE IBIS DRIVE     D.R. HORTON         PARMER VILLAGE    2/24/2010
   1905 RALPH COX ROAD       D.R. HORTON         RANCHO ALTO       2/25/2010
   11828 TIMBER HEIGHTS DR   D.R. HORTON         PIONEER CROSS     2/25/2010
   18500 GREAT FALLS DRIVE   D.R. HORTON         BRIARCREEK        2/25/2010
   1913 RALPH COX ROAD       D.R. HORTON         RANCHO ALTO       2/25/2010
   1168 ESTIVAL DRIVE        D.R. HORTON         FOUR SEASONS      2/25/2010
   1180 ESTIVAL DRIVE        D.R. HORTON         FOUR SEASONS      2/25/2010
   302 ALTAMONT STREET       D.R. HORTON         RIVERWALK         2/25/2010
   18520 GREAT FALLS DRIVE   D.R. HORTON         BRIARCREEK        2/25/2010
   2024 DRY SEASON TRAIL     D.R. HORTON         PIONEER CROSS     2/25/2010
   14413 ROUNTREE RANCH LN   D.R. HORTON         AVERY FAR WEST    2/26/2010
   12216 ERUZIONE DRIVE      D.R. HORTON         RANCHO ALTO       2/26/2010
   322 PRIMAVERA LOOP        D.R. HORTON         FOUR SEASONS      2/26/2010
   1192 ESTIVAL DRIVE        D.R. HORTON         FOUR SEASONS      2/26/2010
   12220 ERUZIONE DRIVE      D.R. HORTON         RANCHO ALTO       2/26/2010
   1620 GREENSIDE DRIVE      D.R. HORTON         TERAVISTA         2/26/2010
   1508 HUCKLEBERRY LANE     D.R. HORTON         SAGE MEADOW       2/27/2010
   1618 GREENSIDE DRIVE      D.R. HORTON         TERAVISTA         2/27/2010
   1616 GREENSIDE DRIVE      D.R. HORTON         TERAVISTA         2/27/2010
   12500 TIMBER HEIGHTS DR   D.R. HORTON         PIONEER CROSS      3/1/2010
   1521 SUGARBERRY LANE      D.R. HORTON         SAGE MEADOW        3/1/2010
   334 PRIMAVERA LOOP        D.R. HORTON         FOUR SEASONS       3/1/2010
   1517 SUGARBERRY LANE      D.R. HORTON         SAGE MEADOW        3/1/2010
   346 PRIMAVERA LOOP        D.R. HORTON         FOUR SEASONS       3/1/2010
   19712 DRIFTING MEADOWS    D.R. HORTON         FALCON POINT       3/1/2010
   19700 COPPER POINT COVE   D.R. HORTON         FALCON POINT       3/1/2010
   14209 ROUNTREE RANCH LN   D.R. HORTON         AVERY FAR WEST     3/2/2010
   251 SUMMER DRIVE          D.R. HORTON         FOUR SEASONS       3/2/2010
   2953 TODD TRAIL           D.R. HORTON         SETTLERS PARK      3/2/2010
   8720 BLACKVIERO DRIVE     D.R. HORTON         PARMER VILLAGE     3/2/2010
   8709 WHITE IBIS DRIVE     D.R. HORTON         PARMER VILLAGE     3/2/2010
   8705 WHITE IBIS DRIVE     D.R. HORTON         PARMER VILLAGE     3/2/2010
   8641 WHITE IBIS DRIVE     D.R. HORTON         PARMER VILLAGE     3/2/2010
   8633 WHITE IBIS DRIVE     D.R. HORTON         PARMER VILLAGE     3/2/2010
   8712 BLACKVIERO DRIVE     D.R. HORTON         PARMER VILLAGE     3/2/2010
   8701 WHITE IBIS DRIVE     D.R. HORTON         PARMER VILLAGE     3/2/2010
   2941 TODD TRAIL           D.R. HORTON         SETTLERS PARK      3/3/2010
   2108 BUFFALO TUNDRA DR    D.R. HORTON         PIONEER CROSS      3/3/2010
   1818 GOLDEN ARROW AVE     D.R. HORTON         CRKVIEW FOREST     3/3/2010
   1817 SAND CREEK ROAD      D.R. HORTON         CRKVIEW FOREST     3/3/2010
   18833 EDINBURGH CASTLE    D.R. HORTON         HIGHLAND PARK      3/4/2010
   18929 CHRIGHTON CASTLE    D.R. HORTON         HIGHLAND PARK      3/4/2010
   12609 WILLIAM HARRISON    D.R. HORTON         PRES. MEADOWS      3/4/2010
   12605 WILLIAM HARRISON    D.R. HORTON         PRES. MEADOWS      3/4/2010
   12601 WILLIAM HARRISON    D.R. HORTON         PRES. MEADOWS      3/4/2010


                                                                               410
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 418 of 1053 PageID:
                                    17983

   1816 GOLDEN ARROW AVE     D.R. HORTON         CRKVIEW FOREST     3/4/2010
   1812 GOLDEN ARROW AVE     D.R. HORTON         CRKVIEW FOREST     3/4/2010
   11905 BIG SKY DRIVE       D.R. HORTON         BRIARCREEK         3/5/2010
   812 KINGSTON LACY BLVD    D.R. HORTON         HIGHLAND PARK      3/5/2010
   11909 BIG SKY DRIVE       D.R. HORTON         BRIARCREEK         3/5/2010
   18812 CHRIGHTON CASTLE    D.R. HORTON         HIGHLAND PARK      3/5/2010
   11900 BIG SKY DRIVE       D.R. HORTON         BRIARCREEK         3/5/2010
   11913 BIG SKY DRIVE       D.R. HORTON         BRIARCREEK         3/5/2010
   #1001 1310 W. PARMER      D.R. HORTON         SCOFIELD FARMS     3/5/2010
   #1002 1310 W. PARMER      D.R. HORTON         SCOFIELD FARMS     3/5/2010
   #1003 1310 W. PARMER      D.R. HORTON         SCOFIELD FARMS     3/5/2010
   1620 WILLOW WAY           D.R. HORTON         TURTLE CREEK       3/8/2010
   11908 BIG SKY DRIVE       D.R. HORTON         BRIARCREEK         3/8/2010
   11744 TIMBER HEIGHTS DR   D.R. HORTON         PIONEER CROSS      3/9/2010
   18800 ALNWICK CASTLE DR   D.R. HORTON         HIGHLAND PARK      3/9/2010
   11416 DAY CAMP LANE       D.R. HORTON         PIONEER CROSS      3/9/2010
   1409 SWEETGUM COURT       D.R. HORTON         SAGE MEADOW        3/9/2010
   12004 TIMBER HEIGHTS DR   D.R. HORTON         PIONEER CROSS      3/9/2010
   13305 RING DRIVE          D.R. HORTON         MANOR CARRIAGE    3/10/2010
   11829 BIG SKY DRIVE       D.R. HORTON         BRIARCREEK        3/10/2010
   1803 INDIAN LODGE DRIVE   D.R. HORTON         CP TOWN CENTER    3/10/2010
   1811 ENCHANTED ROCK DR    D.R. HORTON         CP TOWN CENTER    3/10/2010
   1815 ENCHANTED ROCK DR    D.R. HORTON         CP TOWN CENTER    3/10/2010
   1809 ENCHANTED ROCK DR    D.R. HORTON         CP TOWN CENTER    3/10/2010
   1817 ENCHANTED ROCK DR    D.R. HORTON         CP TOWN CENTER    3/10/2010
   1813 ENCHANTED ROCK DR    D.R. HORTON         CP TOWN CENTER    3/10/2010
   1807 INDIAN LODGE DRIVE   D.R. HORTON         CP TOWN CENTER    3/10/2010
   13317 RING DRIVE          D.R. HORTON         MANOR CARRIAGE    3/10/2010
   11901 BIG SKY DRIVE       D.R. HORTON         BRIARCREEK        3/11/2010
   13309 PRAIRIE SAGE COVE   D.R. HORTON         MANOR CARRIAGE    3/11/2010
   13413 INDIAN OAK BEND     D.R. HORTON         MANOR CARRIAGE    3/11/2010
   1613 WAXBERRY LANE        D.R. HORTON         SAGE MEADOW       3/11/2010
   1517 WAXBERRY LANE        D.R. HORTON         SAGE MEADOW       3/11/2010
   1605 WAXBERRY LANE        D.R. HORTON         SAGE MEADOW       3/11/2010
   11904 BIG SKY DRIVE       D.R. HORTON         BRIARCREEK        3/11/2010
   #3001 14815 AVERY RANCH   D.R. HORTON         AVERY CHURCH      3/11/2010
   #3002 14815 AVERY RANCH   D.R. HORTON         AVERY CHURCH      3/11/2010
   #3003 14815 AVERY RANCH   D.R. HORTON         AVERY CHURCH      3/11/2010
   13304 PRAIRIE SAGE COVE   D.R. HORTON         MANOR CARRIAGE    3/12/2010
   13201 PECAN HILL COVE     D.R. HORTON         MANOR CARRIAGE    3/12/2010
   12616 CAMELLIA COVE       D.R. HORTON         MANOR CARRIAGE    3/12/2010
   13325 RING DRIVE          D.R. HORTON         MANOR CARRIAGE    3/12/2010
   13205 PECAN HILL COVE     D.R. HORTON         MANOR CARRIAGE    3/12/2010
   18604 GREAT FALLS DRIVE   D.R. HORTON         BRIARCREEK        3/13/2010
   18536 GREAT FALLS DRIVE   D.R. HORTON         BRIARCREEK        3/13/2010
   18600 GREAT FALLS DRIVE   D.R. HORTON         BRIARCREEK        3/13/2010
   18829 EDINBURGH CASTLE    D.R. HORTON         HIGHLAND PARK     3/15/2010
   11500 DAY CAMP LANE       D.R. HORTON         PIONEER CROSS     3/15/2010
   11109 FRIENDSHIP DRIVE    D.R. HORTON         PIONEER CROSS     3/15/2010
   13420 INDIAN OAK BEND     D.R. HORTON         MANOR CARRIAGE    3/16/2010
   2708 HEARTHSONG LOOP      D.R. HORTON         SETTLERS OVERLK   3/17/2010
   1805 INDIAN LODGE DRIVE   D.R. HORTON         CP TOWN CENTER    3/18/2010
   1821 INDIAN LODGE DRIVE   D.R. HORTON         CP TOWN CENTER    3/18/2010
   1822 INDIAN LODGE DRIVE   D.R. HORTON         CP TOWN CENTER    3/18/2010
   905 CRATERS OF THE MOON   D.R. HORTON         HIGHLAND PARK     3/22/2010


                                                                               411
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 419 of 1053 PageID:
                                    17984

   903 CRATERS OF THE MOON   D.R. HORTON         HIGHLAND PARK     3/22/2010
   901 CRATERS OF THE MOON   D.R. HORTON         HIGHLAND PARK     3/22/2010
   11208 MCKINNEY SPRING     D.R. HORTON         AVERY RANCH       3/22/2010
   11212 MCKINNEY SPRING     D.R. HORTON         AVERY RANCH       3/22/2010
   11224 MCKINNEY SPRING     D.R. HORTON         AVERY FAR WEST    3/22/2010
   11216 MCKINNEY SPRING     D.R. HORTON         AVERY FAR WEST    3/22/2010
   257 VERANO CIRCLE         D.R. HORTON         FOUR SEASONS      3/22/2010
   286 VERANO DRIVE          D.R. HORTON         FOUR SEASONS      3/22/2010
   11928 TIMBER HEIGHTS DR   D.R. HORTON         PIONEER CROSS     3/23/2010
   11924 TIMBER HEIGHTS DR   D.R. HORTON         PIONEER CROSS     3/23/2010
   2112 TIN CAN DRIVE        D.R. HORTON         PIONEER CROSS     3/23/2010
   245 VERANO CIRCLE         D.R. HORTON         FOUR SEASONS      3/23/2010
   1036 ESTIVAL DRIVE        D.R. HORTON         FOUR SEASONS      3/23/2010
   1012 ESTIVAL DRIVE        D.R. HORTON         FOUR SEASONS      3/23/2010
   14224 CANYON TRAIL        D.R. HORTON         AVERY FAR WEST    3/23/2010
   13301 FOREST SAGE ST      D.R. HORTON         MANOR CARRIAGE    3/24/2010
   2116 TIN CAN DRIVE        D.R. HORTON         PIONEER CROSS     3/25/2010
   2120 TIN CAN DRIVE        D.R. HORTON         PIONEER CROSS     3/25/2010
   2125 TIN CAN DRIVE        D.R. HORTON         PIONEER CROSS     3/25/2010
   1521 WAXBERRY LANE        D.R. HORTON         SAGE MEADOW       3/29/2010
   105 SANDY LYLE COVE       D.R. HORTON         FOREST CREEK      3/29/2010
   11220 MCKINNEY SPRING     D.R. HORTON         AVERY FAR WEST    3/30/2010
   14408 BRIARCREEK LOOP     D.R. HORTON         BRIARCREEK         4/2/2010
   14412 BRIARCREEK LOOP     D.R. HORTON         BRIARCREEK         4/2/2010
   14400 BRIARCREEK LOOP     D.R. HORTON         BRIARCREEK         4/2/2010
   14045 TURKEY HOLLOW TRL   D.R. HORTON         AVERY FAR WEST     4/8/2010
   1245 FOUR SEASONS FARM    D.R. HORTON         FOUR SEASONS       4/9/2010
   1261 FOUR SEASONS FARM    D.R. HORTON         FOUR SEASONS       4/9/2010
   478 FALL CIRCLE           D.R. HORTON         FOUR SEASONS      4/12/2010
   9701 A SOLANA VISTA LP    D.R. HORTON         COLINA VISTA      4/12/2010
   9701 B SOLANA VISTA LP    D.R. HORTON         COLINA VISTA      4/12/2010
   330 ALMQUIST STREET       D.R. HORTON         HUTTO SQUARE      4/12/2010
   1817 GOLDEN ARROW AVE.    D.R. HORTON         CRKVIEW FOREST    4/15/2010
   #3601 14815 AVERY RANCH   D.R. HORTON         AVERY CHURCH      4/15/2010
   #3602 14815 AVERY RANCH   D.R. HORTON         AVERY CHURCH      4/15/2010
   #3603 14815 AVERY RANCH   D.R. HORTON         AVERY CHURCH      4/15/2010
   1909 MAIN STREET          D.R. HORTON         CP TOWN CENTER    4/16/2010
   1910 MAIN STREET          D.R. HORTON         CP TOWN CENTER    4/16/2010
   1501 WILLOW WAY           D.R. HORTON         TURTLE CREEK      4/19/2010
   1617 WILLOW WAY           D.R. HORTON         TURTLE CREEK      4/19/2010
   1505 WILLOW WAY           D.R. HORTON         TURTLE CREEK      4/19/2010
   #1201 1310 W. PARMER      D.R. HORTON         SCOFIELD FARMS    4/20/2010
   #1202 1310 W. PARMER      D.R. HORTON         SCOFIELD FARMS    4/20/2010
   #1203 1310 W. PARMER      D.R. HORTON         SCOFIELD FARMS    4/20/2010
   #1101 1310 W. PARMER      D.R. HORTON         SCOFIELD FARMS    4/20/2010
   #1102 1310 W. PARMER      D.R. HORTON         SCOFIELD FARMS    4/20/2010
   #1103 1310 W. PARMER      D.R. HORTON         SCOFIELD FARMS    4/20/2010
   9625 A SOLANA VISTA LP    D.R. HORTON         COLINA VISTA      4/20/2010
   9625 B SOLANA VISTA LP    D.R. HORTON         COLINA VISTA      4/20/2010
   9621 A SOLANA VISTA LP    D.R. HORTON         COLINA VISTA      4/20/2010
   9621 B SOLANA VISTA LP    D.R. HORTON         COLINA VISTA      4/20/2010
   9617 B SOLANA VISTA LP    D.R. HORTON         COLINA VISTA      4/20/2010
   9617 A SOLANA VISTA LP    D.R. HORTON         COLINA VISTA      4/20/2010
   9705 A SOLANA VISTA LP    D.R. HORTON         COLINA VISTA      4/20/2010
   9705 B SOLANA VISTA LP    D.R. HORTON         COLINA VISTA      4/20/2010


                                                                               412
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 420 of 1053 PageID:
                                    17985

   107 CRAIG PERRY COVE      D.R. HORTON         FOREST CREEK      4/21/2010
   #5401 3101 DAVIS LANE     D.R. HORTON         BRODIE HEIGHTS    4/22/2010
   #5402 3101 DAVIS LANE     D.R. HORTON         BRODIE HEIGHTS    4/22/2010
   #5403 3101 DAVIS LANE     D.R. HORTON         BRODIE HEIGHTS    4/22/2010
   #5301 3101 DAVIS LANE     D.R. HORTON         BRODIE HEIGHTS    4/22/2010
   #5302 3101 DAVIS LANE     D.R. HORTON         BRODIE HEIGHTS    4/22/2010
   #5303 3101 DAVIS LANE     D.R. HORTON         BRODIE HEIGHTS    4/22/2010
   #5501 3101 DAVIS LANE     D.R. HORTON         BRODIE HEIGHTS    4/23/2010
   #5502 3101 DAVIS LANE     D.R. HORTON         BRODIE HEIGHTS    4/23/2010
   #5503 3101 DAVIS LANE     D.R. HORTON         BRODIE HEIGHTS    4/23/2010
   1231 FOUR SEASONS FARM    D.R. HORTON         FOUR SEASONS      4/26/2010
   7320 A COLINA VISTA LP    D.R. HORTON         COLINA VISTA      4/27/2010
   7320 B COLINA VISTA LP    D.R. HORTON         COLINA VISTA      4/27/2010
   7328 A COLINA VISTA LP    D.R. HORTON         COLINA VISTA      4/27/2010
   7328 B COLINA VISTA LP    D.R. HORTON         COLINA VISTA      4/27/2010
   11200 MCKINNEY SPRING     D.R. HORTON         AVERY FAR WEST    4/28/2010
   11204 MCKINNEY SPRING     D.R. HORTON         AVERY FAR WEST    4/28/2010
   9709 A SOLANA VISTA LP    D.R. HORTON         COLINA VISTA      4/30/2010
   9709 B SOLANA VISTA LP    D.R. HORTON         COLINA VISTA      4/30/2010
   9717 A SOLANA VISTA LP    D.R. HORTON         COLINA VISTA      4/30/2010
   9717 B SOLANA VISTA LP    D.R. HORTON         COLINA VISTA      4/30/2010
   9613 A SOLANA VISTA LP    D.R. HORTON         COLINA VISTA       5/3/2010
   9613 B SOLANA VISTA LP    D.R. HORTON         COLINA VISTA       5/3/2010
   9713 A SOLANA VISTA LP    D.R. HORTON         COLINA VISTA       5/3/2010
   9713 B SOLANA VISTA LP    D.R. HORTON         COLINA VISTA       5/3/2010
   189 OTONO LOOP            D.R. HORTON         BROOKSIDE          5/4/2010
   7316 A COLINA VISTA LP    D.R. HORTON         COLINA VISTA       5/4/2010
   7316 B COLINA VISTA LP    D.R. HORTON         COLINA VISTA       5/4/2010
   181 OTONO LOOP            D.R. HORTON         BROOKSIDE          5/5/2010
   9609 A SOLANA VISTA LP    D.R. HORTON         COLINA VISTA       5/5/2010
   9609 B SOLANA VISTA LP    D.R. HORTON         COLINA VISTA       5/5/2010
   322 ALMQUIST STREET       D.R. HORTON         HUTTO PARKE        5/5/2010
   9601 A SOLANA VISTA LP    D.R. HORTON         COLINA VISTA       5/6/2010
   328 ALMQUIST STREET       D.R. HORTON         HUTTO PARKE        5/6/2010
   9601 B SOLANA VISTA LP    D.R. HORTON         COLINA VISTA       5/6/2010
   7312 A COLINA VISTA LP    D.R. HORTON         COLINA VISTA       5/6/2010
   7312 B COLINA VISTA LP    D.R. HORTON         COLINA VISTA       5/6/2010
   11112 MCKINNEY SPRING     D.R. HORTON         AVERY FAR WEST    5/12/2010
   11108 MCKINNEY SPRING     D.R. HORTON         AVERY FAR WEST    5/12/2010
   11116 MCKINNEY SPRING     D.R. HORTON         AVERY FAR WEST    5/17/2010
   #2701 14815 AVERY RANCH   D.R. HORTON         AVERY CHURCH      5/17/2010
   #2702 14815 AVERY RANCH   D.R. HORTON         AVERY CHURCH      5/17/2010
   #2703 14815 AVERY RANCH   D.R. HORTON         AVERY CHURCH      5/17/2010
   165 OTONO LOOP            D.R. HORTON         BROOKSIDE         5/18/2010
   157 OTONO LOOP            D.R. HORTON         BROOKSIDE         5/18/2010
   133 OTONO LOOP            D.R. HORTON         BROOKSIDE         5/18/2010
   318 ALMQUIST STREET       D.R. HORTON         HUTTO PARKE       5/18/2010
   324 ALMQUIST STREET       D.R. HORTON         HUTTO PARKE       5/18/2010
   320 ALMQUIST STREET       D.R. HORTON         HUTTO PARKE       5/18/2010
   316 ALMQUIST STREET       D.R. HORTON         HUTTO PARKE       5/18/2010
   326 ALMQUIST STREET       D.R. HORTON         HUTTO PARKE       5/18/2010
   11000 LA ROCA COVE        D.R. HORTON         ALTA MIRA         5/18/2010
   11001 LA ROCA COVE        D.R. HORTON         ALTA MIRA         5/18/2010
   125 OTONO LOOP            D.R. HORTON         BROOKSIDE         5/19/2010
   156 KYPE COVE             D.R. HORTON         BROOKSIDE         5/20/2010


                                                                               413
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 421 of 1053 PageID:
                                    17986

   406 FALL DRIVE            D.R. HORTON         FOUR SEASONS      5/21/2010
   10917 SHORT SPRINGS DR    D.R. HORTON         PIONEER CROSS     5/21/2010
   3401 SAVAGE SPRINGS DR    D.R. HORTON         PIONEER CROSS     5/21/2010
   11328 CHURCH CANYON DR    D.R. HORTON         PIONEER CROSS     5/21/2010
   141 OTONO LOOP            D.R. HORTON         BROOKSIDE         5/24/2010
   506 NOTTINGHAM LOOP       D.R. HORTON         KENSINGTON        5/24/2010
   353 NOTTINGHAM LOOP       D.R. HORTON         KENSINGTON        5/24/2010
   357 NOTTINGHAM LOOP       D.R. HORTON         KENSINGTON        5/24/2010
   405 NOTTINGHAM LOOP       D.R. HORTON         KENSINGTON        5/24/2010
   117 OTONO LOOP            D.R. HORTON         BROOKSIDE         5/24/2010
   8829 WHITE IBIS DRIVE     D.R. HORTON         PARMER VILLAGE    5/24/2010
   #5601 3101 DAVIS LANE     D.R. HORTON         BRODIE HEIGHTS    5/25/2010
   #5602 3101 DAVIS LANE     D.R. HORTON         BRODIE HEIGHTS    5/25/2010
   #5603 3101 DAVIS LANE     D.R. HORTON         BRODIE HEIGHTS    5/25/2010
   1706 ROCKLAND DRIVE       D.R. HORTON         SWEETWATER        5/26/2010
   1708 ROCKLAND DRIVE       D.R. HORTON         SWEETWATER        5/26/2010
   11013 LA ROCA COVE        D.R. HORTON         ALTA MIRA         5/26/2010
   312 TOM KITE DRIVE        D.R. HORTON         FOREST CREEK      5/26/2010
   3500 SAVAGE SPRINGS DR    D.R. HORTON         PIONEER CROSS     5/26/2010
   310 TOM KITE DRIVE        D.R. HORTON         FOREST CREEK      5/26/2010
   #1303 1310 W. PARMER      D.R. HORTON         SCOFIELD FARMS    5/26/2010
   #1302 1310 W. PARMER      D.R. HORTON         SCOFIELD FARMS    5/26/2010
   #1301 1310 W. PARMER      D.R. HORTON         SCOFIELD FARMS    5/26/2010
   11005 LA ROCA COVE        D.R. HORTON         ALTA MIRA         5/26/2010
   1601 WAXBERRY LANE        D.R. HORTON         SAGE MEADOW       5/27/2010
   1609 WAXBERRY LANE        D.R. HORTON         SAGE MEADOW       5/27/2010
   301 COMAL RUN             D.R. HORTON         RIVERWALK          6/2/2010
   305 COMAL RUN             D.R. HORTON         RIVERWALK          6/2/2010
   712 GABRIEL MILLS DRIVE   D.R. HORTON         TURTLE CREEK       6/2/2010
   1513 WILLOW WAY           D.R. HORTON         TURTLE CREEK       6/2/2010
   1605 WILLOW WAY           D.R. HORTON         TURTLE CREEK       6/2/2010
   1601 WILLOW WAY           D.R. HORTON         TURTLE CREEK       6/2/2010
   2712 BLUFFSTONE DRIVE     D.R. HORTON         SETTLERS OVERLK    6/2/2010
   413 NOTTINGHAM LOOP       D.R. HORTON         KENSINGTON         6/3/2010
   409 NOTTINGHAM LOOP       D.R. HORTON         KENSINGTON         6/3/2010
   418 NOTTINGHAM LOOP       D.R. HORTON         KENSINGTON         6/3/2010
   240 NOTTINGHAM LOOP       D.R. HORTON         KENSINGTON         6/4/2010
   338 NOTTINGHAM LOOP       D.R. HORTON         KENSINGTON         6/4/2010
   349 NOTTINGHAM LOOP       D.R. HORTON         KENSINGTON         6/4/2010
   11316 CHURCH CANYON DR    D.R. HORTON         PIONEER CROSS      6/8/2010
   1513 WAXBERRY LANE        D.R. HORTON         SAGE MEADOW       6/10/2010
   1416 HUCKLEBERRY LANE     D.R. HORTON         SAGE MEADOW       6/11/2010
   1617 WAXBERRY LANE        D.R. HORTON         SAGE MEADOW       6/11/2010
   8009 VIA VERDE DRIVE      D.R. HORTON         ALTA MIRA         6/11/2010
   2600 KERRI STRUG COVE     D.R. HORTON         OLYMPIC HEIGHTS   6/15/2010
   105 CRAIG PARRY COVE      D.R. HORTON         FOREST CREEK      6/15/2010
   197 OTONO LOOP            D.R. HORTON         BROOKSIDE         6/17/2010
   1221 FOUR SEASONS FARM    D.R. HORTON         FOUR SEASONS      6/17/2010
   1821 ENCHANTED ROCK DR    D.R. HORTON         CP TOWN CENTER    6/18/2010
   14033 TURKEY HOLLOW TRL   D.R. HORTON         AVERY FAR WEST    6/18/2010
   1819 ENCHANTED ROCK DR    D.R. HORTON         CP TOWN CENTER    6/18/2010
   811 PALO DURO DRIVE       D.R. HORTON         CP TOWN CENTER    6/18/2010
   813 PALO DURO DRIVE       D.R. HORTON         CP TOWN CENTER    6/18/2010
   1823 ENCHANTED ROCK DR    D.R. HORTON         CP TOWN CENTER    6/18/2010
   11104 MCKINNEY SPRING     D.R. HORTON         AVERY FAR WEST    6/21/2010


                                                                               414
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 422 of 1053 PageID:
                                    17987

   10629 ROYAL TARA COVE     D.R. HORTON         AVERY RANCH       6/21/2010
   2735 JACKI DRIVE          D.R. HORTON         SETTLERS OVERLK   6/21/2010
   2715 JACKI DRIVE          D.R. HORTON         SETTLERS OVERLK   6/21/2010
   802 ROYAL BURGESS DRIVE   D.R. HORTON         FOREST CREEK      6/22/2010
   402 PAYNE STEWART DRIVE   D.R. HORTON         FOREST CREEK      6/22/2010
   403 PAYNE STEWART DRIVE   D.R. HORTON         FOREST CREEK      6/22/2010
   8728 BLACKVIERO DRIVE     D.R. HORTON         PARMER VILLAGE    6/23/2010
   149 KYPE COVE             D.R. HORTON         BROOKSIDE         6/23/2010
   298 VERANO DRIVE          D.R. HORTON         FOUR SEASONS      6/24/2010
   8732 BLACKVIERO DRIVE     D.R. HORTON         PARMER VILLAGE    6/24/2010
   149 OTONO LOOP            D.R. HORTON         BROOKSIDE         6/24/2010
   1405 SWEETGUM COURT       D.R. HORTON         SAGE MEADOW       6/24/2010
   #1401 1310 W. PARMER      D.R. HORTON         SCOFIELD FARMS    6/24/2010
   #1402 1310 W. PARMER      D.R. HORTON         SCOFIELD FARMS    6/24/2010
   #1403 1310 W. PARMER      D.R. HORTON         SCOFIELD FARMS    6/24/2010
   2601 YANDALL DRIVE        D.R. HORTON         OLYMPIC HEIGHTS   6/25/2010
   325 BALDWIN STREET        D.R. HORTON         RIVERWALK         6/25/2010
   340 OUTFITTER DRIVE       D.R. HORTON         HUNTER CROSSING   6/25/2010
   342 OUTFITTER DRIVE       D.R. HORTON         HUNTER CROSSING   6/25/2010
   338 OUTFITTER DRIVE       D.R. HORTON         HUNTER CROSSING   6/25/2010
   344 OUTFITTER DRIVE       D.R. HORTON         HUNTER CROSSING   6/25/2010
   #3201 14815 AVERY RANCH   D.R. HORTON         AVERY CHURCH      6/25/2010
   #3202 14815 AVERY RANCH   D.R. HORTON         AVERY CHURCH      6/25/2010
   #3203 14815 AVERY RANCH   D.R. HORTON         AVERY CHURCH      6/25/2010
   307 COMAL RUN             D.R. HORTON         RIVERWALK         6/25/2010
   321 BALDWIN STREET        D.R. HORTON         RIVERWALK         6/25/2010
   2605 YANDALL DRIVE        D.R. HORTON         OLYMPIC HEIGHTS   6/28/2010
   11104 PANTHER JUNCTION    D.R. HORTON         AVERY FAR WEST    6/28/2010
   9721 A SOLANA VISTA LP    D.R. HORTON         COLINA VISTA      6/29/2010
   9721 B SOLANA VISTA LP    D.R. HORTON         COLINA VISTA      6/29/2010
   301 GRUTSCH DRIVE         D.R. HORTON         HUNTER CROSSING   6/30/2010
   335 SUMMER DRIVE          D.R. HORTON         FOUR SEASONS      6/30/2010
   1517 GREENSIDE DRIVE      D.R. HORTON         TERAVISTA          7/2/2010
   1521 TRANQUILITY LANE     D.R. HORTON         FALCON POINT      7/12/2010
   704 EAST 45-1/2 STREET    D.R. HORTON         AUSTIN            7/13/2010
   2615 YANDALL DRIVE        D.R. HORTON         OLYMPIC HEIGHTS   7/15/2010
   2603 YANDALL DRIVE        D.R. HORTON         OLYMPIC HEIGHTS   7/15/2010
   1384 ESTIVAL CIRCLE       D.R. HORTON         FOUR SEASONS      7/15/2010
   8121 VIA VERDE DRIVE      D.R. HORTON         ALTA MIRA         7/15/2010
   1809 SLATE CREEK DRIVE    D.R. HORTON         CRKVIEW FOREST    7/16/2010
   2613 YANDALL DRIVE        D.R. HORTON         OLYMPIC HEIGHTS   7/19/2010
   2117 TIN CAN DRIVE        D.R. HORTON         PIONEER CROSS     7/19/2010
   2607 YANDALL DRIVE        D.R. HORTON         OLYMPIC HEIGHTS   7/21/2010
   109 OTONO LOOP            D.R. HORTON         BROOKSIDE         7/21/2010
   2137 TIN CAN DRIVE        D.R. HORTON         PIONEER CROSS     7/21/2010
   2129 TIN CAN DRIVE        D.R. HORTON         PIONEER CROSS     7/21/2010
   132 KYPE COVE             D.R. HORTON         BROOKSIDE         7/22/2010
   213 OTONO LOOP            D.R. HORTON         BROOKSIDE         7/23/2010
   1810 SAND CREEK ROAD      D.R. HORTON         CRKVIEW FOREST    7/26/2010
   124 KYPE COVE             D.R. HORTON         BROOKSIDE         7/27/2010
   350 OUTFITTER DRIVE       D.R. HORTON         HUNTER CROSSING   7/28/2010
   111 DEVONSHIRE DRIVE      D.R. HORTON         KENSINGTON        7/29/2010
   8725 WHITE IBIS DRIVE     D.R. HORTON         PARMER VILLAGE    7/29/2010
   8717 WHITE IBIS DRIVE     D.R. HORTON         PARMER VILLAGE    7/29/2010
   8721 WHITE IBIS DRIVE     D.R. HORTON         PARMER VILLAGE    7/29/2010


                                                                               415
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 423 of 1053 PageID:
                                    17988

   11204 OLD QUARRY ROAD     D.R. HORTON         AVERY FAR WEST    7/30/2010
   1610 GREENSIDE DRIVE      D.R. HORTON         TERAVISTA         7/30/2010
   1513 GREENSIDE DRIVE      D.R. HORTON         TERAVISTA         7/30/2010
   804 ROYAL BURGESS DRIVE   D.R. HORTON         FOREST CREEK       8/2/2010
   1515 GREENSIDE DRIVE      D.R. HORTON         TERAVISTA          8/2/2010
   1511 GREENSIDE DRIVE      D.R. HORTON         TERAVISTA          8/2/2010
   701 ALAMO PLAZA DRIVE     D.R. HORTON         CP TOWN CENTER     8/3/2010
   806 ROYAL BURGESS DRIVE   D.R. HORTON         FOREST CREEK       8/3/2010
   8724 BLACKVIERO DRIVE     D.R. HORTON         PARMER VILLAGE     8/3/2010
   341 BIRD DOG BEND         D.R. HORTON         HUNTER CROSSING    8/4/2010
   351 OUTFITTER DRIVE       D.R. HORTON         HUNTER CROSSING    8/4/2010
   346 OUTFITTER DRIVE       D.R. HORTON         HUNTER CROSSING    8/5/2010
   348 OUTFITTER DRIVE       D.R. HORTON         HUNTER CROSSING    8/5/2010
   9509 SWEETGUM DRIVE       D.R. HORTON         SAGE MEADOW        8/5/2010
   9501 SWEETGUM DRIVE       D.R. HORTON         SAGE MEADOW        8/5/2010
   9505 SWEETGUM DRIVE       D.R. HORTON         SAGE MEADOW        8/5/2010
   8028 VIA VERDE DRIVE      D.R. HORTON         ALTA MIRA          8/6/2010
   10901 LA ESTRELLA COVE    D.R. HORTON         ALTA MIRA          8/6/2010
   11540 CHURCH CANYON DR    D.R. HORTON         PIONEER CROSS      8/6/2010
   9517 SWEETGUM DRIVE       D.R. HORTON         SAGE MEADOW        8/6/2010
   9513 SWEETGUM DRIVE       D.R. HORTON         SAGE MEADOW        8/6/2010
   1197 FOUR SEASONS FARM    D.R. HORTON         FOUR SEASONS       8/9/2010
   8012 VIA VERDE DRIVE      D.R. HORTON         ALTA MIRA          8/9/2010
   8105 VIA VERDE DRIVE      D.R. HORTON         ALTA MIRA          8/9/2010
   9504 BEECHNUT DRIVE       D.R. HORTON         SAGE MEADOW       8/12/2010
   11509 TIMBER HEIGHTS DR   D.R. HORTON         PIONEER CROSS     8/13/2010
   106 SANDY LYLE COVE       D.R. HORTON         FOREST CREEK      8/16/2010
   11121 FRIENDSHIP DRIVE    D.R. HORTON         PIONEER CROSS     8/16/2010
   19704 COPPER POINT COVE   D.R. HORTON         FALCON POINT      8/17/2010
   1505 TRANQUILITY LANE     D.R. HORTON         FALCON POINT      8/18/2010
   239 NOTTINGHAM LOOP       D.R. HORTON         KENSINGTON        8/25/2010
   1275 FOUR SEASONS FARM    D.R. HORTON         FOUR SEASONS      8/26/2010
   14025 TURKEY HOLLOW TRL   D.R. HORTON         AVERY FAR WEST     9/9/2010
   313 LIDELL STREET         D.R. HORTON         HUTTO SQUARE      9/10/2010
   1907 RIPPLE CREEK COURT   D.R. HORTON         CRKVIEW FOREST    9/14/2010
   1814 CONN CREEK ROAD      D.R. HORTON         CRKVIEW FOREST    9/15/2010
   2716 BLUFFSTONE DRIVE     D.R. HORTON         SETTLERS OVERLK   9/17/2010
   2727 JACKI DRIVE          D.R. HORTON         SETTLERS OVERLK   9/17/2010
   1525 GREENSIDE DRIVE      D.R. HORTON         TERAVISTA         9/17/2010
   821 PALO DURO DRIVE       D.R. HORTON         CP TOWN CENTER    9/17/2010
   815 PALO DURO DRIVE       D.R. HORTON         CP TOWN CENTER    9/17/2010
   817 PALO DURO DRIVE       D.R. HORTON         CP TOWN CENTER    9/17/2010
   819 PALO DURO DRIVE       D.R. HORTON         CP TOWN CENTER    9/17/2010
   14116 CANYON TRAIL        D.R. HORTON         AVERY FAR WEST    9/17/2010
   335 BIRD DOG BEND         D.R. HORTON         HUNTER CROSSING   9/20/2010
   329 BIRD DOG BEND         D.R. HORTON         HUNTER CROSSING   9/20/2010
   337 BIRD DOG BEND         D.R. HORTON         HUNTER CROSSING   9/20/2010
   339 BIRD DOG BEND         D.R. HORTON         HUNTER CROSSING   9/20/2010
   1805 CONN CREEK ROAD      D.R. HORTON         CRKVIEW FOREST    9/20/2010
   1806 CONN CREEK ROAD      D.R. HORTON         CRKVIEW FOREST    9/20/2010
   1810 CONN CREEK ROAD      D.R. HORTON         CRKVIEW FOREST    9/20/2010
   1809 CONN CREEK ROAD      D.R. HORTON         CRKVIEW FOREST    9/20/2010
   1523 GREENSIDE DRIVE      D.R. HORTON         TERAVISTA         9/20/2010
   1521 GREENSIDE DRIVE      D.R. HORTON         TERAVISTA         9/20/2010
   2240 SETTLERS PARK LOOP   D.R. HORTON         SETTLERS PARK     9/20/2010


                                                                               416
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 424 of 1053 PageID:
                                    17989

   #8901 3101 DAVIS LANE     D.R. HORTON         BRODIE HEIGHTS     9/20/2010
   #8902 3101 DAVIS LANE     D.R. HORTON         BRODIE HEIGHTS     9/20/2010
   #8903 3101 DAVIS LANE     D.R. HORTON         BRODIE HEIGHTS     9/20/2010
   308 ALMQUIST STREET       D.R. HORTON         HUTTO PARKE        9/21/2010
   2701 HEARTHSONG LOOP      D.R. HORTON         SETTLERS OVERLK    9/22/2010
   2121 TIN CAN DRIVE        D.R. HORTON         PIONEER CROSS      9/22/2010
   12616 TIMBER HIEGHTS DR   D.R. HORTON         PIONEER CROSS      9/22/2010
   382 VERANO CIRCLE         D.R. HORTON         FOUR SEASONS       9/22/2010
   1315 FOUR SEASONS FARM    D.R. HORTON         FOUR SEASONS       9/22/2010
   1807 CONN CREEK ROAD      D.R. HORTON         CRKVIEW FOREST     9/23/2010
   2108 TIN CAN DRIVE        D.R. HORTON         PIONEER CROSS      9/23/2010
   2113 TIN CAN DRIVE        D.R. HORTON         PIONEER CROSS      9/23/2010
   1312 ESTIVAL CIRCLE       D.R. HORTON         FOUR SEASONS       9/23/2010
   900 CRATERS OF THE MOON   D.R. HORTON         HIGHLAND PARK      9/24/2010
   8828 WHITE IBIS DRIVE     D.R. HORTON         PARMER VILLAGE     9/27/2010
   902 CRATERS OF THE MOON   D.R. HORTON         HIGHLAND PARK      9/28/2010
   1520 TRANQUILITY LANE     D.R. HORTON         FALCON POINT       9/30/2010
   2209 BUFFALO TUNDRA DR.   D.R. HORTON         PIONEER CROSS      10/4/2010
   2109 TIN CAN DRIVE        D.R. HORTON         PIONEER CROSS      10/4/2010
   1709 ROCKLAND DRIVE       D.R. HORTON         SWEETWATER         10/4/2010
   1513 TRANQUILITY LANE     D.R. HORTON         FALCON POINT       10/5/2010
   8700 WHITE IBIS DRIVE     D.R. HORTON         PARMER VILLAGE     10/7/2010
   14112 CANYON TRAIL        D.R. HORTON         AVERY RANCH       10/13/2010
   14200 CANYON TRAIL        D.R. HORTON         AVERY RANCH       10/13/2010
   11200 OLD QUARRY ROAD     D.R. HORTON         AVERY RANCH       10/13/2010
   14108 CANYON TRAIL        D.R. HORTON         AVERY RANCH       10/13/2010
   2217 BUFFALO TUNDRA DR    D.R. HORTON         PIONEER CROSS     10/15/2010
   304 ALMQUIST STREET       D.R. HORTON         HUTTO PARKE       10/15/2010
   310 ALMQUIST STREET       D.R. HORTON         HUTTO PARKE       10/15/2010
   306 ALMQUIST STREET       D.R. HORTON         HUTTO PARKE       10/15/2010
   314 ALMQUIST STREET       D.R. HORTON         HUTTO PARKE       10/15/2010
   413 VERANO CIRCLE         D.R. HORTON         FOUR SEASONS      10/18/2010
   302 ALMQUIST STREET       D.R. HORTON         HUTTO PARKE       10/18/2010
   312 COMAL RUN             D.R. HORTON         RIVERWALK         10/18/2010
   310 COMAL RUN             D.R. HORTON         RIVERWALK         10/18/2010
   302 COMAL RUN             D.R. HORTON         RIVERWALK         10/18/2010
   917 CRATERS OF THE MOON   D.R. HORTON         HIGHLAND PARK     10/19/2010
   909 CRATERS OF THE MOON   D.R. HORTON         HIGHLAND PARK     10/19/2010
   915 CRATERS OF THE MOON   D.R. HORTON         HIGHLAND PARK     10/19/2010
   911 CRATERS OF THE MOON   D.R. HORTON         HIGHLAND PARK     10/19/2010
   371 NOTTINGHAM LOOP       D.R. HORTON         KENSINGTON        10/20/2010
   425 VERANO CIRCLE         D.R. HORTON         FOUR SEASONS      10/20/2010
   312 LIDELL STREET         D.R. HORTON         HUTTO SQUARE      10/21/2010
   320 LIDELL STREET         D.R. HORTON         HUTTO SQUARE      10/21/2010
   311 LIDELL STREET         D.R. HORTON         HUTTO SQUARE      10/21/2010
   418 VERANO CIRCLE         D.R. HORTON         FOUR SEASONS      10/21/2010
   370 VERANO CIRCLE         D.R. HORTON         FOUR SEASONS      10/21/2010
   1614 WEST MEADOW TRAIL    D.R. HORTON         TERAVISTA         10/21/2010
   1612 GREENSIDE DRIVE      D.R. HORTON         TERAVISTA         10/21/2010
   361 NOTTINGHAM LOOP       D.R. HORTON         KENSINGTON        10/22/2010
   401 NOTTINGHAM LOOP       D.R. HORTON         KENSINGTON        10/22/2010
   1613 GREENSIDE DRIVE      D.R. HORTON         TERAVISTA         10/22/2010
   1619 GREENSIDE DRIVE      D.R. HORTON         TERAVISTA         10/22/2010
   1617 GREENSIDE DRIVE      D.R. HORTON         TERAVISTA         10/22/2010
   1902 ROCKLAND DRIVE       D.R. HORTON         SWEETWATER        10/25/2010


                                                                                417
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 425 of 1053 PageID:
                                    17990

   913 CRATERS OF THE MOON   D.R. HORTON         HIGHLAND PARK     10/25/2010
   1804 ROCKLAND DRIVE       D.R. HORTON         SWEETWATER        10/25/2010
   1288 ESTIVAL CIRCLE       D.R. HORTON         FOUR SEASONS      10/25/2010
   8804 WHITE IBIS DRIVE     D.R. HORTON         PARMER VILLAGE    10/25/2010
   1703 ROCKLAND DRIVE       D.R. HORTON         SWEETWATER        10/27/2010
   359 SUMMER DRIVE          D.R. HORTON         FOUR SEASONS      10/27/2010
   1377 ESTIVAL CIRCLE       D.R. HORTON         FOUR SEASONS      10/27/2010
   1512 TRANQUILITY LANE     D.R. HORTON         FALCON POINT      10/28/2010
   333 BIRD DOG BEND         D.R. HORTON         HUNTER CROSSING   10/29/2010
   328 BIRD DOG BEND         D.R. HORTON         HUNTER CROSSING    11/3/2010
   18817 EDINBURGH CASTLE    D.R. HORTON         HIGHLAND PARK      11/4/2010
   327 BIRD DOG BEND         D.R. HORTON         HUNTER CROSSING    11/4/2010
   425 PRIMAVERA LOOP        D.R. HORTON         FOUR SEASONS       11/4/2010
   724 GABRIEL MILLS DRIVE   D.R. HORTON         TURTLE CREEK       11/4/2010
   18816 EDINBURGH CASTLE    D.R. HORTON         HIGHLAND PARK      11/5/2010
   11133 FRIENDSHIP DRIVE    D.R. HORTON         PIONEER CROSS      11/5/2010
   18812 EDINBURGH CASTLE    D.R. HORTON         HIGHLAND PARK      11/8/2010
   #8801 3101 DAVIS LANE     D.R. HORTON         BRODIE HEIGHTS     11/8/2010
   #8802 3101 DAVIS LANE     D.R. HORTON         BRODIE HEIGHTS     11/8/2010
   #8803 3101 DAVIS LANE     D.R. HORTON         BRODIE HEIGHTS     11/8/2010
   18820 EDINBURGH CASTLE    D.R. HORTON         HIGHLAND PARK      11/9/2010
   1009 GLADSTONE CASTLE     D.R. HORTON         HIGHLAND PARK      11/9/2010
   347 SUMMER DRIVE          D.R. HORTON         FOUR SEASONS       11/9/2010
   394 VERANO CIRCLE         D.R. HORTON         FOUR SEASONS       11/9/2010
   1264 ESTIVAL DRIVE        D.R. HORTON         FOUR SEASONS       11/9/2010
   #3401 14815 AVERY RANCH   D.R. HORTON         AVERY CHURCH       11/9/2010
   #3402 14815 AVERY RANCH   D.R. HORTON         AVERY CHURCH       11/9/2010
   #3403 14815 AVERY RANCH   D.R. HORTON         AVERY CHURCH       11/9/2010
   2723 JACKI DRIVE          D.R. HORTON         SETTLERS OVERLK   11/11/2010
   1826 ENCHANTED ROCK DR    D.R. HORTON         CP TOWN CENTER    11/11/2010
   2954 TODD TRAIL           D.R. HORTON         SETTLERS PARK     11/11/2010
   2950 TODD TRAIL           D.R. HORTON         SETTLERS PARK     11/11/2010
   708 GABRIEL MILLS DRIVE   D.R. HORTON         TURTLE CREEK      11/15/2010
   728 GABRIEL MILLS DRIVE   D.R. HORTON         TURTLE CREEK      11/15/2010
   1824 ENCHANTED ROCK DR    D.R. HORTON         CP TOWN CENTER    11/15/2010
   2721 OVERTON STREET       D.R. HORTON         SETTLERS OVERLK   11/15/2010
   716 GABRIEL MILLS DRIVE   D.R. HORTON         TURTLE CREEK      11/15/2010
   732 GABRIEL MILLS DRIVE   D.R. HORTON         TURTLE CREEK      11/15/2010
   1803 CONN CREEK ROAD      D.R. HORTON         CRKVIEW FOREST    11/15/2010
   11005 ARBOLE COVE         D.R. HORTON         ALTA MIRA         11/16/2010
   8021 VIA VERDE DRIVE      D.R. HORTON         ALTA MIRA         11/16/2010
   905 ABBEYGLEN CASTLE DR   D.R. HORTON         HIGHLAND PARK     11/16/2010
   11129 FRIENDSHIP DRIVE    D.R. HORTON         PIONEER CROSS     11/16/2010
   13417 FOREST SAGE ST      D.R. HORTON         MANOR CARRIAGE    11/16/2010
   11100 MCKINNEY SPRING     D.R. HORTON         AVERY RANCH       11/16/2010
   14029 TURKEY HOLLOW TRL   D.R. HORTON         AVERY RANCH       11/16/2010
   14117 MARATHON ROAD       D.R. HORTON         AVERY RANCH       11/17/2010
   502 FALL CIRCLE           D.R. HORTON         FOUR SEASONS      11/19/2010
   116 KYPE COVE             D.R. HORTON         BROOKSIDE         11/19/2010
   304 COMAL RUN             D.R. HORTON         RIVERWALK         11/22/2010
   13300 PRAIRIE SAGE CV     D.R. HORTON         MANOR CARRIAGE    11/22/2010
   4206 GRAND VISTA CIRCLE   D.R. HORTON         TERAVISTA         11/22/2010
   2225 BUFFALO TUNDRA DR    D.R. HORTON         PIONEER CROSS     11/24/2010
   1825 ENCHANTED ROCK DR    D.R. HORTON         CP TOWN CENTER    11/24/2010
   14216 CANYON TRAIL        D.R. HORTON         AVERY RANCH       11/24/2010


                                                                                418
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 426 of 1053 PageID:
                                    17991

   306 TOM KITE DRIVE         D.R. HORTON                 FOREST CREEK      11/29/2010
   310 GRUTSCH DRIVE          D.R. HORTON                 HUNTER CROSSING    12/1/2010
   312 ALMQUIST STREET        D.R. HORTON                 HUTTO SQUARE       12/1/2010
   13413 LITTLE GULL DRIVE    D.R. HORTON                 PARMER VILLAGE     12/2/2010
   12624 TIMBER HEIGHTS DR    D.R. HORTON                 PIONEER CROSS      12/2/2010
   2236 SETTLERS PARK LOOP    D.R. HORTON                 SETTLERS PARK      12/2/2010
   1906 CONN CREEK ROAD       D.R. HORTON                 CRKVIEW FOREST     12/2/2010
   1902 RIPPLE CREEK CT       D.R. HORTON                 CRKVIEW FOREST     12/2/2010
   1903 RIPPLE CREEK CT       D.R. HORTON                 CRKVIEW FOREST     12/2/2010
   524 GLACIAL STREAM LANE    D.R. HORTON                 CRKVIEW FOREST     12/2/2010
   1509 WILLOW WAY            D.R. HORTON                 TURTLE CREEK       12/6/2010
   10905 LA ESTRELLA COVE     D.R. HORTON                 ALTA MIRA          12/7/2010
   1808 CONN CREEK ROAD       D.R. HORTON                 CRKVIEW FOREST     12/7/2010
   1900 CONN CREEK ROAD       D.R. HORTON                 CRKVIEW FOREST     12/7/2010
   503 YAZOO CREEK LANE       D.R. HORTON                 CRKVIEW FOREST     12/7/2010
   8809 WHITE IBIS DRIVE      D.R. HORTON                 PARMER VILLAGE     12/7/2010
   1001 CRATERS OF THE MOON   D.R. HORTON                 HIGHLAND PARK      12/8/2010
   800 ALAMO PLAZA DRIVE      D.R. HORTON                 CP TOWN CENTER     12/8/2010
   2946 TODD TRAIL            D.R. HORTON                 SETTLERS PARK      12/8/2010
   215 PAUL AZINGER COURT     D.R. HORTON                 FOREST CREEK       12/9/2010
   111 TOM KITE COVE          D.R. HORTON                 FOREST CREEK       12/9/2010
   705 ALAMO PLAZA DRIVE      D.R. HORTON                 CP TOWN CENTER    12/15/2010
   #704 14001 AVERY RANCH     D.R. HORTON                 AVERY RANCH       12/15/2010
   #703 14001 AVERY RANCH     D.R. HORTON                 AVERY RANCH       12/15/2010
   #702 14001 AVERY RANCH     D.R. HORTON                 AVERY RANCH       12/15/2010
   #701 14001 AVERY RANCH     D.R. HORTON                 AVERY RANCH       12/15/2010
   #8301 3101 DAVIS LANE      D.R. HORTON                 BRODIE HEIGHTS    12/16/2010
   #8302 3101 DAVIS LANE      D.R. HORTON                 BRODIE HEIGHTS    12/16/2010
   #8303 3101 DAVIS LANE      D.R. HORTON                 BRODIE HEIGHTS    12/16/2010
   736 GABRIEL MILLS DRIVE    D.R. HORTON                 TURTLE CREEK      12/17/2010
   1804 CONN CREEK ROAD       D.R. HORTON                 CRKVIEW FOREST    12/20/2010
   2213 BUFFALO TUNDRA DR     D.R. HORTON                 PIONEER CROSS     12/21/2010
   315 LIDELL STREET          D.R. HORTON                 HUTTO SQUARE      12/21/2010
   307 LIDELL STREET          D.R. HORTON                 HUTTO SQUARE      12/21/2010
   #2601 14815 AVERY RANCH    D.R. HORTON                 AVERY CHURCH      12/22/2010
   #2602 14815 AVERY RANCH    D.R. HORTON                 AVERY CHURCH      12/22/2010
   #2603 14815 AVERY RANCH    D.R. HORTON                 AVERY CHURCH      12/22/2010
   100 HALE IRWIN COVE        D.R. HORTON                 FOREST CREEK      12/28/2010
   13509 PIPING PLOVER DR     D.R. HORTON                 PARMER VILLAGE    12/29/2010
   202 HALE IRWIN DRIVE       D.R. HORTON                 FOREST CREEK      12/29/2010
   2958 TODD TRAIL            D.R. HORTON                 SETTLERS PARK     12/29/2010
   14113 MARATHON ROAD        D.R. HORTON                 AVERY RANCH       12/29/2010
   703 ALAMO PLAZA DRIVE      D.R. HORTON                 CP TOWN CENTER    12/29/2010
   707 ALAMO PLAZA DRIVE      D.R. HORTON                 CP TOWN CENTER    12/29/2010
   526 GLACIAL STREAM LANE    D.R. HORTON                 CRKVIEW FOREST    12/30/2010
   1813 CONN CREEK ROAD       D.R. HORTON                 CRKVIEW FOREST    12/30/2010
   522 GLACIAL STREAM LANE    D.R. HORTON                 CRKVIEW FOREST    12/30/2010
   8600 WOOD STORK DRIVE      D.R. HORTON                 PARMER VILLAGE    12/30/2010
   1812 CONN CREEK ROAD       D.R. HORTON                 CRKVIEW FOREST    12/31/2010
   1811 CONN CREEK ROAD       D.R. HORTON                 CRKVIEW FOREST    12/31/2010
   973 LITTLE BEAR ROAD       SOLEDAD BUILDERS, LLC       ELLIOT RANCH       1/11/2010
   3300 GLENROSE              SOLEDAD BUILDERS, LLC       DALE B             1/12/2010
   4703 FINLEY                SOLEDAD BUILDERS, LLC       DALE B              6/8/2010
   10211 DAVID MOORE DRIVE    SOLEDAD BUILDERS, LLC       JOHN G              9/1/2010
   230 GHOST CREEK            STANDARD PACIFIC OF TEXAS   WHISPERING HOLL     1/6/2010


                                                                                         419
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 427 of 1053 PageID:
                                    17992

   300 CHOKE CANYON LANE     STANDARD PACIFIC OF TEXAS   PARKSIDE MAYFLD    1/8/2010
   19512 SANGREMON WAY       STANDARD PACIFIC OF TEXAS   AVALON            1/13/2010
   3405 ST CHRISTOPHER CT.   STANDARD PACIFIC OF TEXAS   PALOMA LAKE       1/13/2010
   19612 MOORLYNCH AVE.      STANDARD PACIFIC OF TEXAS   AVALON            1/13/2010
   312 ATLANTA PARK DRIVE    STANDARD PACIFIC OF TEXAS   PARKSIDE MAYFLD   1/25/2010
   148 COPPER LAKE LANE      STANDARD PACIFIC OF TEXAS   PARKSIDE MAYFLD   1/25/2010
   407 ATLANTA PARK DRIVE    STANDARD PACIFIC OF TEXAS   PARKSIDE MAYFLD   1/26/2010
   2942 MAGELLAN WAY         STANDARD PACIFIC OF TEXAS   PALOMA LAKE       1/26/2010
   12317 BUVANA DRIVE        STANDARD PACIFIC OF TEXAS   MERIDIAN          1/27/2010
   2918 MAGELLAN WAY         STANDARD PACIFIC OF TEXAS   PALOMA LAKE       1/27/2010
   4228 GOCHMAN STREET       STANDARD PACIFIC OF TEXAS   MUELLER           1/30/2010
   2704 TOM MILLER STREET    STANDARD PACIFIC OF TEXAS   MUELLER            2/2/2010
   327 ATLANTA PARK DRIVE    STANDARD PACIFIC OF TEXAS   PARKSIDE MAYFLD    2/5/2010
   119 COPPER LAKE LANE      STANDARD PACIFIC OF TEXAS   PARKSIDE MAYFLD   2/10/2010
   322 CADDO LAKE DRIVE      STANDARD PACIFIC OF TEXAS   PARKSIDE MAYFLD   2/17/2010
   428 ATLANTA PARK DRIVE    STANDARD PACIFIC OF TEXAS   PARKSIDE MAYFLD   2/17/2010
   419 ATLANTA PARK DRIVE    STANDARD PACIFIC OF TEXAS   PARKSIDE MAYFLD   2/18/2010
   232 CHOKE CANYON LANE     STANDARD PACIFIC OF TEXAS   PARKSIDE MAYFLD   2/22/2010
   19408 BRUE STREET         STANDARD PACIFIC OF TEXAS   AVALON            2/24/2010
   1100 CANYON SPRINGS DR.   STANDARD PACIFIC OF TEXAS   CYPRESS CANYON     3/2/2010
   2901 ST CHRISTINA COURT   STANDARD PACIFIC OF TEXAS   PALOMA LAKE        3/4/2010
   120 COPPER LAKE LANE      STANDARD PACIFIC OF TEXAS   PARKSIDE MAYFLD    3/9/2010
   3700 ROSALINA LOOP        STANDARD PACIFIC OF TEXAS   PALOMA LAKE        3/9/2010
   3640 ROSALINA LOOP        STANDARD PACIFIC OF TEXAS   PALOMA LAKE       3/10/2010
   351 ATLANTA PARK DRIVE    STANDARD PACIFIC OF TEXAS   PARKSIDE MAYFLD   3/12/2010
   185 MYSTIC SHADOW         STANDARD PACIFIC OF TEXAS   WHISPERING HOLL   3/19/2010
   323 ATLANTA PARK DRIVE    STANDARD PACIFIC OF TEXAS   PARKSIDE MAYFLD   3/22/2010
   310 CADDO LAKE DRIVE      STANDARD PACIFIC OF TEXAS   PARKSIDE MAYFLD   3/25/2010
   3500 ROSALINA LOOP        STANDARD PACIFIC OF TEXAS   PALOMA LAKE       3/29/2010
   20105 WEARYALL HILL LN.   STANDARD PACIFIC OF TEXAS   AVALON            3/29/2010
   20101 WEARYALL HILL LN.   STANDARD PACIFIC OF TEXAS   AVALON            3/29/2010
   2902 LADY DAY COVE        STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    3/30/2010
   144 COPPER LAKE LANE      STANDARD PACIFIC OF TEXAS   PARKSIDE MAYFLD   3/30/2010
   2808 ELY COURT            STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    3/30/2010
   19412 MOORLYNCH AVENUE    STANDARD PACIFIC OF TEXAS   AVALON            3/31/2010
   2806 ELY COURT            STANDARD PACIFIC OF TEXAS   CYPRESS CANYON     4/2/2010
   1104 CANYON SPRINGS       STANDARD PACIFIC OF TEXAS   CYPRESS CANYON     4/2/2010
   2805 ELY COURT            STANDARD PACIFIC OF TEXAS   CYPRESS CANYON     4/2/2010
   630 BAYOU BEND DRIVE      STANDARD PACIFIC OF TEXAS   WHISPERING HOLL    4/6/2010
   903 CANYON SPRINGS DR.    STANDARD PACIFIC OF TEXAS   CYPRESS CANYON     4/7/2010
   2806 KRUPA COURT          STANDARD PACIFIC OF TEXAS   CYPRESS CANYON     4/7/2010
   907 CANYON SPRINGS        STANDARD PACIFIC OF TEXAS   CYPRESS CANYON     4/8/2010
   2802 KRUPA COURT          STANDARD PACIFIC OF TEXAS   CYPRESS CANYON     4/8/2010
   2810 ELY COURT            STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    4/12/2010
   339 ATLANTA PARK DRIVE    STANDARD PACIFIC OF TEXAS   PARKSIDE MAYFLD   4/12/2010
   810 CANYON SPRINGS        STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    4/13/2010
   4224 GOCHMAN STREET       STANDARD PACIFIC OF TEXAS   MUELLER           4/16/2010
   408 ATLANTA PARK DRIVE    STANDARD PACIFIC OF TEXAS   PARKSIDE MAYFLD   4/16/2010
   19421 BRIDIE PATH         STANDARD PACIFIC OF TEXAS   AVALON            4/21/2010
   319 ATLANTA PARK DRIVE    STANDARD PACIFIC OF TEXAS   PARKSIDE MAYFLD   4/22/2010
   1108 RHONDSTAT RUN        STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    4/23/2010
   4220 GOCHMAN STREET       STANDARD PACIFIC OF TEXAS   MUELLER           4/26/2010
   19416 MOORLYNCH AVENUE    STANDARD PACIFIC OF TEXAS   AVALON            4/26/2010
   3412 CORTES PLACE         STANDARD PACIFIC OF TEXAS   PALOMA LAKE       4/27/2010
   3409 ST CHRISTOPHER CT.   STANDARD PACIFIC OF TEXAS   PALOMA LAKE       4/30/2010


                                                                                       420
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 428 of 1053 PageID:
                                    17993

   4212 GOCHMAN STREET       STANDARD PACIFIC OF TEXAS   MUELLER            5/3/2010
   350 ATLANTA PARK DRIVE    STANDARD PACIFIC OF TEXAS   PARKSIDE MAYFLD    5/3/2010
   7320 MITRA DRIVE          STANDARD PACIFIC OF TEXAS   MERIDIAN           5/4/2010
   7304 MITRA DRIVE          STANDARD PACIFIC OF TEXAS   MERIDIAN           5/5/2010
   19501 MOORLYNCH AVE.      STANDARD PACIFIC OF TEXAS   AVALON             5/7/2010
   703 CANYON SPRINGS DR.    STANDARD PACIFIC OF TEXAS   CYPRESS CANYON     5/7/2010
   12505 ALCANZA DRIVE       STANDARD PACIFIC OF TEXAS   MERIDIAN          5/10/2010
   2700 EMILIA LANE          STANDARD PACIFIC OF TEXAS   PALOMA LAKE       5/11/2010
   1202 RHONDSTAT RUN        STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    5/11/2010
   2720 EMILIA LANE          STANDARD PACIFIC OF TEXAS   PALOMA LAKE       5/11/2010
   3300 GUADALAJARA STREET   STANDARD PACIFIC OF TEXAS   PALOMA LAKE       5/14/2010
   3501 PENELOPE WAY         STANDARD PACIFIC OF TEXAS   PALOMA LAKE       5/14/2010
   1904 TOM MILLER STREET    STANDARD PACIFIC OF TEXAS   MUELLER           5/17/2010
   332 SERENE HOLLOW         STANDARD PACIFIC OF TEXAS   WHISPERING HOLL   5/18/2010
   240 MYSTIC SHADOW         STANDARD PACIFIC OF TEXAS   WHISPERING HOLL   5/18/2010
   790 MIDDLE CREEK          STANDARD PACIFIC OF TEXAS   WHISPERING HOLL   5/18/2010
   3704 ROSALINA LOOP        STANDARD PACIFIC OF TEXAS   PALOMA LAKE       5/20/2010
   3675 ROSALINA LOOP        STANDARD PACIFIC OF TEXAS   PALOMA LAKE       5/20/2010
   2719 EMILIA LANE          STANDARD PACIFIC OF TEXAS   PALOMA LAKE       5/20/2010
   229 SERENE HOLLOW         STANDARD PACIFIC OF TEXAS   WHISPERING HOLL   5/24/2010
   253 SERENE HOLLOW         STANDARD PACIFIC OF TEXAS   WHISPERING HOLL   5/24/2010
   3420 CORTES PLACE         STANDARD PACIFIC OF TEXAS   PALOMA LAKE       5/25/2010
   3500 PENELOPE WAY         STANDARD PACIFIC OF TEXAS   PALOMA LAKE       5/25/2010
   3632 ROSALINA LOOP        STANDARD PACIFIC OF TEXAS   PALOMA LAKE       5/25/2010
   2708 EMILIA LANE          STANDARD PACIFIC OF TEXAS   PALOMA LAKE       5/25/2010
   3540 ROSALINA LOOP        STANDARD PACIFIC OF TEXAS   PALOMA LAKE       5/25/2010
   436 ATLANTA PARK DRIVE    STANDARD PACIFIC OF TEXAS   PARKSIDE MAYFLD   5/26/2010
   7300 MITRA DRIVE          STANDARD PACIFIC OF TEXAS   MERIDIAN          5/27/2010
   1010 RHONDSTAT RUN        STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    5/27/2010
   19409 BRUE STREET         STANDARD PACIFIC OF TEXAS   AVALON            5/28/2010
   3608 GLASTONBURY TRAIL    STANDARD PACIFIC OF TEXAS   AVALON            5/28/2010
   136 COPPER LAKE LANE      STANDARD PACIFIC OF TEXAS   PARKSIDE MAYFLD   5/28/2010
   3612 GLASTONBURY TRAIL    STANDARD PACIFIC OF TEXAS   AVALON            5/28/2010
   348 ATLANTA PARK DRIVE    STANDARD PACIFIC OF TEXAS   PARKSIDE MAYFLD    6/2/2010
   245 MYSTIC SHADOW         STANDARD PACIFIC OF TEXAS   WHISPERING HOLL    6/2/2010
   304 ATLANTA PARK DRIVE    STANDARD PACIFIC OF TEXAS   PARKSIDE MAYFLD    6/2/2010
   249 SERENE HOLLOW         STANDARD PACIFIC OF TEXAS   WHISPERING HOLL    6/3/2010
   705 CANYON SPRINGS        STANDARD PACIFIC OF TEXAS   CYPRESS CANYON     6/4/2010
   239 SERENE HOLLOW         STANDARD PACIFIC OF TEXAS   WHISPERING HOLL    6/8/2010
   900 CANYON SPRINGS        STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    6/16/2010
   3401 ST CHRISTOPHER CT.   STANDARD PACIFIC OF TEXAS   PALOMA LAKE       6/16/2010
   1106 RHONDSTAT RUN        STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    6/18/2010
   800 MIDDLE CREEK          STANDARD PACIFIC OF TEXAS   WHISPERING HOLL   6/22/2010
   327 SERENE HOLLOW         STANDARD PACIFIC OF TEXAS   WHISPERING HOLL   6/22/2010
   818 MIDDLE CREEK          STANDARD PACIFIC OF TEXAS   WHISPERING HOLL   6/22/2010
   3535 ROSALINA LOOP        STANDARD PACIFIC OF TEXAS   PALOMA LAKE       6/22/2010
   2712 TOM MILLER STREET    STANDARD PACIFIC OF TEXAS   MUELLER           6/23/2010
   7216 MITRA DRIVE          STANDARD PACIFIC OF TEXAS   MERIDIAN          6/25/2010
   112 COPPER LAKE LANE      STANDARD PACIFIC OF TEXAS   PARKSIDE MAYFLD   6/28/2010
   1102 RHONDSTAT RUN        STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    6/29/2010
   2934 MAGELLAN WAY         STANDARD PACIFIC OF TEXAS   PALOMA LAKE        7/1/2010
   806 CANYON SPRINGS DR     STANDARD PACIFIC OF TEXAS   CYPRESS CANYON     7/6/2010
   3408 CORTES PLACE         STANDARD PACIFIC OF TEXAS   PALOMA LAKE        7/6/2010
   2938 MAGELLAN WAY         STANDARD PACIFIC OF TEXAS   PALOMA LAKE        7/6/2010
   3604 ROSALINA LOOP        STANDARD PACIFIC OF TEXAS   PALOMA LAKE        7/6/2010


                                                                                       421
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 429 of 1053 PageID:
                                    17994

   2708 TOM MILLER STREET    STANDARD PACIFIC OF TEXAS   MUELLER            7/8/2010
   19708 MOORLYNCH AVE.      STANDARD PACIFIC OF TEXAS   AVALON             7/9/2010
   19600 MOORLYNCH AVENUE    STANDARD PACIFIC OF TEXAS   AVALON             7/9/2010
   3608 ROSALINA LOOP        STANDARD PACIFIC OF TEXAS   PALOMA LAKE       7/12/2010
   804 CANYON SPRINGS DR.    STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    7/13/2010
   1100 RHONDSTAT RUN        STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    7/20/2010
   202 TAVISH TRAIL          STANDARD PACIFIC OF TEXAS   ROUGH HOLLOW      7/20/2010
   219 SERENE HOLLOW         STANDARD PACIFIC OF TEXAS   WHISPERING HOLL   7/21/2010
   709 CANYON SPRINGS DR.    STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    7/21/2010
   2700 ZEPPELIN DRIVE       STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    7/22/2010
   12305 BUVANA DRIVE        STANDARD PACIFIC OF TEXAS   MERIDIAN          7/23/2010
   308 ATLANTA PARK DRIVE    STANDARD PACIFIC OF TEXAS   PARKSIDE MAYFLD   7/26/2010
   103 COPPER LAKE LANE      STANDARD PACIFIC OF TEXAS   PARKSIDE MAYFLD   7/26/2010
   801 MIDDLE CREEK          STANDARD PACIFIC OF TEXAS   WHISPERING HOLL   7/27/2010
   19417 MOORLYNCH AVENUE    STANDARD PACIFIC OF TEXAS   AVALON            7/27/2010
   3004 MAGELLAN WAY         STANDARD PACIFIC OF TEXAS   PALOMA LAKE       7/27/2010
   289 SERENE HOLLOW         STANDARD PACIFIC OF TEXAS   WHISPERING HOLL   7/29/2010
   715 CANYON SPRINGS DR.    STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    7/30/2010
   3304 CORTES PLACE         STANDARD PACIFIC OF TEXAS   PALOMA LAKE        8/3/2010
   3305 GUADALAJARA ST.      STANDARD PACIFIC OF TEXAS   PALOMA LAKE        8/3/2010
   3308 CORTES PLACE         STANDARD PACIFIC OF TEXAS   PALOMA LAKE        8/3/2010
   207 TAVISH TRAIL          STANDARD PACIFIC OF TEXAS   ROUGH HOLLOW       8/5/2010
   1003 RHONDSTAT RUN        STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    8/10/2010
   211 TAVISH TRAIL          STANDARD PACIFIC OF TEXAS   ROUGH HOLLOW      8/12/2010
   288 SERENE HOLLOW         STANDARD PACIFIC OF TEXAS   WHISPERING HOLL   8/16/2010
   12421 BUVANA DRIVE        STANDARD PACIFIC OF TEXAS   MERIDIAN          8/17/2010
   19405 BRUE STREET         STANDARD PACIFIC OF TEXAS   AVALON            8/20/2010
   19501 BRIDIE PATH         STANDARD PACIFIC OF TEXAS   AVALON            8/20/2010
   213 N. FRONTIER LANE      STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     8/20/2010
   1561 COOL SPRING WAY      STANDARD PACIFIC OF TEXAS   HIGHPOINT         8/20/2010
   213 TAVISH TRAIL          STANDARD PACIFIC OF TEXAS   ROUGH HOLLOW      8/23/2010
   3001 COLUMBUS LOOP        STANDARD PACIFIC OF TEXAS   PALOMA LAKE       8/24/2010
   3328 CORTES PLACE         STANDARD PACIFIC OF TEXAS   PALOMA LAKE       8/24/2010
   215 TAVISH TRAIL          STANDARD PACIFIC OF TEXAS   ROUGH HOLLOW      8/25/2010
   3301 GUADALAJARA STREET   STANDARD PACIFIC OF TEXAS   PALOMA LAKE       8/27/2010
   12404 BUVANA DRIVE        STANDARD PACIFIC OF TEXAS   MERIDIAN          8/30/2010
   6708 MITRA DRIVE          STANDARD PACIFIC OF TEXAS   MERIDIAN          8/30/2010
   264 SERENE HOLLOW         STANDARD PACIFIC OF TEXAS   WHISPERING HOLL   8/30/2010
   3332 CORTES PLACE         STANDARD PACIFIC OF TEXAS   PALOMA LAKE       8/30/2010
   19604 SANGREMON WAY       STANDARD PACIFIC OF TEXAS   AVALON            8/31/2010
   3549 ROSALINA LOOP        STANDARD PACIFIC OF TEXAS   PALOMA LAKE       8/31/2010
   6704 MITRA DRIVE          STANDARD PACIFIC OF TEXAS   MERIDIAN           9/2/2010
   6613 MITRA DRIVE          STANDARD PACIFIC OF TEXAS   MERIDIAN           9/3/2010
   347 ATLANTA PARK DR.      STANDARD PACIFIC OF TEXAS   PARKSIDE MAYFLD    9/3/2010
   201 ABILENE LANE          STANDARD PACIFIC OF TEXAS   PARKSIDE MAYFLD   9/15/2010
   231 CHOKE CANYON LANE     STANDARD PACIFIC OF TEXAS   PARKSIDE MAYFLD   9/15/2010
   6616 MITRA DRIVE          STANDARD PACIFIC OF TEXAS   MERIDIAN          9/17/2010
   6621 MITRA DRIVE          STANDARD PACIFIC OF TEXAS   MERIDIAN          9/17/2010
   216 TAVISH TRAIL          STANDARD PACIFIC OF TEXAS   ROUGH HOLLOW      9/20/2010
   3313 GLASTONBURY TRAIL    STANDARD PACIFIC OF TEXAS   AVALON            9/21/2010
   3317 GLASTONBURY TRAIL    STANDARD PACIFIC OF TEXAS   AVALON            9/21/2010
   6721 MITRA DRIVE          STANDARD PACIFIC OF TEXAS   MERIDIAN          9/24/2010
   104 COPPER LAKE LANE      STANDARD PACIFIC OF TEXAS   PARKSIDE MAYFLD   9/24/2010
   3504 ROSALINA LOOP        STANDARD PACIFIC OF TEXAS   PALOMA LAKE       9/24/2010
   3600 ROSALINA LOOP        STANDARD PACIFIC OF TEXAS   PALOMA LAKE       9/24/2010


                                                                                       422
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 430 of 1053 PageID:
                                    17995

   3321 GLASTONBURY TRAIL    STANDARD PACIFIC OF TEXAS   AVALON             9/27/2010
   791 MIDDLE CREEK          STANDARD PACIFIC OF TEXAS   WHISPERING HOLL    9/28/2010
   3508 ROSALINA LOOP        STANDARD PACIFIC OF TEXAS   PALOMA LAKE        9/28/2010
   3316 GUADALAJARA STREET   STANDARD PACIFIC OF TEXAS   PALOMA LAKE        9/28/2010
   12409 BUVANA DRIVE        STANDARD PACIFIC OF TEXAS   MERIDIAN           10/1/2010
   217 TAVISH TRL.           STANDARD PACIFIC OF TEXAS   ROUGH HOLLOW       10/4/2010
   20113 WEARYALL HILL LN.   STANDARD PACIFIC OF TEXAS   AVALON             10/5/2010
   3512 ROSALINA LOOP        STANDARD PACIFIC OF TEXAS   PALOMA LAKE        10/6/2010
   1007 CANYON SPRINGS       STANDARD PACIFIC OF TEXAS   CYPRESS CANYON     10/7/2010
   1105 CANYON SPRINGS       STANDARD PACIFIC OF TEXAS   CYPRESS CANYON     10/7/2010
   1107 CANYON SPRINGS       STANDARD PACIFIC OF TEXAS   CYPRESS CANYON     10/7/2010
   400 ATLANTA PARK DRIVE    STANDARD PACIFIC OF TEXAS   PARKSIDE MAYFLD    10/7/2010
   1103 CANYON SPRINGS DR.   STANDARD PACIFIC OF TEXAS   CYPRESS CANYON     10/7/2010
   218 TAVISH TRAIL          STANDARD PACIFIC OF TEXAS   ROUGH HOLLOW      10/11/2010
   235 MYSTIC SHADOW         STANDARD PACIFIC OF TEXAS   WHISPERING HOLL   10/14/2010
   6517 MITRA DRIVE          STANDARD PACIFIC OF TEXAS   MERIDIAN          10/18/2010
   3312 CORTES PLACE         STANDARD PACIFIC OF TEXAS   PALOMA LAKE       10/28/2010
   309 SERENE HOLLOW         STANDARD PACIFIC OF TEXAS   WHISPERING HOLL   10/29/2010
   261 SERENE HOLLOW         STANDARD PACIFIC OF TEXAS   WHISPERING HOLL   10/29/2010
   2711 EMILIA LANE          STANDARD PACIFIC OF TEXAS   PALOMA LAKE        11/1/2010
   1001 CANYON SPRINGS       STANDARD PACIFIC OF TEXAS   CYPRESS CANYON     11/5/2010
   3520 ROSALINA LOOP        STANDARD PACIFIC OF TEXAS   PALOMA LAKE        11/9/2010
   459 WILD ROSE DRIVE       STANDARD PACIFIC OF TEXAS   HIGHPOINT         11/10/2010
   442 WILD ROSE DRIVE       STANDARD PACIFIC OF TEXAS   HIGHPOINT         11/10/2010
   909 CANYON SPRINGS DR.    STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    11/11/2010
   828 MIDDLE CREEK          STANDARD PACIFIC OF TEXAS   WHISPERING HOLL   11/12/2010
   421 WILD ROSE DRIVE       STANDARD PACIFIC OF TEXAS   HIGHPOINT         11/15/2010
   456 WILD ROSE DRIVE       STANDARD PACIFIC OF TEXAS   HIGHPOINT         11/15/2010
   447 WILD ROSE DRIVE       STANDARD PACIFIC OF TEXAS   HIGHPOINT         11/15/2010
   433 WILD ROSE DRIVE       STANDARD PACIFIC OF TEXAS   HIGHPOINT         11/18/2010
   3516 ROSALINA LOOP        STANDARD PACIFIC OF TEXAS   PALOMA LAKE       11/24/2010
   1009 RHONDSTAT RUN        STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    11/29/2010
   6605 MITRA DRIVE          STANDARD PACIFIC OF TEXAS   MERIDIAN           12/1/2010
   3589 ROSALINA LOOP        STANDARD PACIFIC OF TEXAS   PALOMA LAKE        12/6/2010
   330 CADDO LAKE DRIVE      STANDARD PACIFIC OF TEXAS   PARKSIDE MAYFLD    12/9/2010
   402 WESTER ROSS LANE      STANDARD PACIFIC OF TEXAS   ROUGH HOLLOW      12/17/2010
   6608 MITRA DRIVE          STANDARD PACIFIC OF TEXAS   MERIDIAN          12/17/2010
   3556 ROSALINA LOOP        STANDARD PACIFIC OF TEXAS   PALOMA LAKE       12/21/2010
   532 ARBORS CIRCLE         DOUGLAS HEYDEN              ELGIN              6/21/2010
   306 WELLS BEND            LLOYD WAYNE HOMES           ENCLAVE AT BRUS    6/30/2010
   1907 WHEATON TRAIL        LLOYD WAYNE HOMES           GANN RANCH         9/20/2010
   5110 BRIDGEWOOD DRIVE     HORTON - KILLEEN/TEMPLE/    BRIDGEWOOD          1/4/2010
   5202 WILLAMETTE LANE      HORTON - KILLEEN/TEMPLE/    BRIDGEWOOD          1/4/2010
   5108 BRIDGEWOOD DRIVE     HORTON - KILLEEN/TEMPLE/    BRIDGEWOOD          1/4/2010
   4608 BLACK FORREST LANE   HORTON - KILLEEN/TEMPLE/    BRIDGEWOOD          1/4/2010
   5109 BRIDGEWOOD DRIVE     HORTON - KILLEEN/TEMPLE/    BRIDGEWOOD          1/4/2010
   5107 BRIDGEWOOD DRIVE     HORTON - KILLEEN/TEMPLE/    BRIDGEWOOD          1/4/2010
   6721 CRYSTAL COURT        HORTON - KILLEEN/TEMPLE/    SENDERO WA          1/4/2010
   5012 LIONS GATE LANE      HORTON - KILLEEN/TEMPLE/    BRIDGEWOOD          1/4/2010
   5100 ALLEGANY DRIVE       HORTON - KILLEEN/TEMPLE/    BRIDGEWOOD          1/4/2010
   7104 GOLDEN OAK LANE      HORTON - KILLEEN/TEMPLE/    SPANISH OAK KIL     1/5/2010
   5719 BIRMINGHAM CIRCLE    HORTON - KILLEEN/TEMPLE/    SAVANNAH HGT 2      1/5/2010
   7011 GOLDEN OAK LANE      HORTON - KILLEEN/TEMPLE/    SPANISH OAK KIL     1/5/2010
   5023 BIRMINGHAM DRIVE     HORTON - KILLEEN/TEMPLE/    SAVANNAH HGT 2      1/5/2010
   6107 EMILIE LANE          HORTON - KILLEEN/TEMPLE/    SAVANNAH HGT 2      1/5/2010


                                                                                        423
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 431 of 1053 PageID:
                                    17996

   2107 SCOTT DRIVE          HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N      1/5/2010
   6601 CRYSTAL COURT        HORTON - KILLEEN/TEMPLE/   SENDERO WA         1/6/2010
   7205 GOLDEN OAK LANE      HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL    1/7/2010
   7207 GOLDEN OAK LANE      HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL    1/7/2010
   10132 ORCHID LANE         HORTON - KILLEEN/TEMPLE/   WILLOW BEND       1/11/2010
   5402 ENGLISH OAK DRIVE    HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL   1/12/2010
   5308 HOLLY OAK LANE       HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL   1/12/2010
   2303 SCOTT DRIVE          HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N     1/12/2010
   6108 MALACHI LANE         HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2    1/13/2010
   6800 MODESTO ROAD         HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL   1/13/2010
   7010 GOLDEN OAK LANE      HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL   1/14/2010
   1007 EVERGREEN FARM DR    HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS    1/14/2010
   1011 EVERGREEN FARMS DR   HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS    1/14/2010
   10013 ORION DRIVE         HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS    1/14/2010
   240 BAUXITE DRIVE         HORTON - KILLEEN/TEMPLE/   SONTERRA          1/14/2010
   216 BAUXITE DRIVE         HORTON - KILLEEN/TEMPLE/   SONTERRA          1/14/2010
   3809 BROKEN ARROW DRIVE   HORTON - KILLEEN/TEMPLE/   QUAIL ESTATES     1/14/2010
   2209 SCOTT DRIVE          HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N     1/15/2010
   2207 SCOTT DRIVE          HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N     1/15/2010
   5007 ALLEGANY DRIVE       HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        1/18/2010
   5111 BRIDGEWOOD DRIVE     HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        1/18/2010
   1019 EVERGREEN FARM DR    HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS    1/20/2010
   10208 MARIGOLD LANE       HORTON - KILLEEN/TEMPLE/   WILLOW BEND       1/20/2010
   10212 MARIGOLD LANE       HORTON - KILLEEN/TEMPLE/   WILLOW BEND       1/20/2010
   5105 BRIDGEWOOD DRIVE     HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        1/22/2010
   5104 BRIDGEWOOD DRIVE     HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        1/22/2010
   5103 BRIDGEWOOD DRIVE     HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        1/22/2010
   5106 BRIDGEWOOD DRIVE     HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        1/22/2010
   5108 WILLAMETTE LANE      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        1/25/2010
   5013 WILLAMETTE LANE      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        1/25/2010
   5005 LIONS GATE LANE      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        1/25/2010
   6708 SERENA LANE          HORTON - KILLEEN/TEMPLE/   SENDERO WA        1/25/2010
   6545 CRYSTAL COURT        HORTON - KILLEEN/TEMPLE/   SENDERO WA        1/25/2010
   6705 SERENA LANE          HORTON - KILLEEN/TEMPLE/   SENDERO WA        1/25/2010
   211 COAL DRIVE            HORTON - KILLEEN/TEMPLE/   SONTERRA          1/25/2010
   7201 GOLDEN OAK LANE      HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL   1/27/2010
   7105 GOLDEN OAK LANE      HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL   1/27/2010
   212 BAUXITE DRIVE         HORTON - KILLEEN/TEMPLE/   SONTERRA          1/27/2010
   5021 BIRMINGHAM DRIVE     HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 3    1/28/2010
   1023 EVERGREEN FARM DR    HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS    1/28/2010
   5301 SOUTHERN BELLE DR    HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 3     2/1/2010
   6113 MALACHI LANE         HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 3     2/1/2010
   5303 SOUTHERN BELLE DR    HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 3     2/1/2010
   5309 SOUTHERN BELLE DR    HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 3     2/1/2010
   6109 MALACHI LANE         HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 3     2/1/2010
   5017 BIRMINGHAM DRIVE     HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 3     2/1/2010
   5305 SOUTHERN BELLE DR    HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 3     2/1/2010
   5019 BIRMINGHAM CIRCLE    HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 3     2/1/2010
   5406 ENGLISH OAK DRIVE    HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL    2/4/2010
   7203 GOLDEN OAK LANE      HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL    2/4/2010
   7101 GOLDEN OAK LANE      HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL    2/4/2010
   6600 SERENA LANE          HORTON - KILLEEN/TEMPLE/   SENDERO WA         2/5/2010
   6704 COSTA DRIVE          HORTON - KILLEEN/TEMPLE/   SENDERO WA         2/5/2010
   6705 TIERRA DRIVE         HORTON - KILLEEN/TEMPLE/   SENDERO WA         2/5/2010
   223 BAUXITE DRIVE         HORTON - KILLEEN/TEMPLE/   SONTERRA          2/15/2010


                                                                                      424
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 432 of 1053 PageID:
                                    17997

   263 COAL DRIVE            HORTON - KILLEEN/TEMPLE/   SONTERRA          2/15/2010
   6811 MODESTO ROAD         HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL   2/17/2010
   6716 COLD WATER DRIVE     HORTON - KILLEEN/TEMPLE/   SENDERO WA        2/17/2010
   6709 SERENA LANE          HORTON - KILLEEN/TEMPLE/   SENDERO WA        2/17/2010
   244 COAL DRIVE            HORTON - KILLEEN/TEMPLE/   SONTERRA          2/17/2010
   109 COAL DRIVE            HORTON - KILLEEN/TEMPLE/   SONTERRA          2/17/2010
   5013 BIRMINGHAM DRIVE     HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2    2/18/2010
   6101 MALACHI LANE         HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2    2/18/2010
   5408 ENGLISH OAK DRIVE    HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL   2/19/2010
   6905 OSBALDO DRIVE        HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL   2/19/2010
   903 STARLIGHT DRIVE       HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS    2/19/2010
   6536 CRYSTAL COURT        HORTON - KILLEEN/TEMPLE/   SENDERO WA        2/19/2010
   907 STARLIGHT DRIVE       HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS    2/19/2010
   6700 SERENA LANE          HORTON - KILLEEN/TEMPLE/   SENDERO WA        2/19/2010
   911 STARLIGHT DRIVE       HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS    2/19/2010
   915 STARLIGHT DRIVE       HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS    2/19/2010
   4700 BLACK FOREST LANE    HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        2/22/2010
   4706 BLACK FOREST LANE    HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        2/22/2010
   2006 SCOTT DRIVE          HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N     2/22/2010
   3616 QUAIL RIDGE DRIVE    HORTON - KILLEEN/TEMPLE/   QUAIL ESTATES     2/24/2010
   6717 SERENA LANE          HORTON - KILLEEN/TEMPLE/   SENDERO WA        2/25/2010
   6712 SERENA LANE          HORTON - KILLEEN/TEMPLE/   SENDERO WA        2/25/2010
   10217 MARIGOLD LANE       HORTON - KILLEEN/TEMPLE/   WILLOW BEND       2/26/2010
   7102 GOLDEN OAK LANE      HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL   2/26/2010
   7103 GOLDEN OAK LANE      HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL   2/26/2010
   7211 GOLDEN OAK LANE      HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL   2/26/2010
   3611 QUAIL RIDGE DRIVE    HORTON - KILLEEN/TEMPLE/   QUAIL ESTATES     2/26/2010
   6804 MODESTO ROAD         HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL   2/26/2010
   7300 GOLDEN OAK LANE      HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL   2/26/2010
   2205 SCOTT DRIVE          HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N      3/1/2010
   6806 MODESTO ROAD         HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL    3/1/2010
   2103 SCOTT DRIVE          HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N      3/1/2010
   924 SUGAR BROOK DRIVE     HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS     3/1/2010
   5006 ALLEGANY DRIVE       HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         3/2/2010
   5103 WILLAMETTE LANE      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         3/2/2010
   5001 WILLAMETTE LANE      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         3/2/2010
   6604 CRYSTAL COURT        HORTON - KILLEEN/TEMPLE/   SENDERO WA         3/2/2010
   6721 COLD WATER DRIVE     HORTON - KILLEEN/TEMPLE/   SENDERO WA         3/2/2010
   6529 TIERRA DRIVE         HORTON - KILLEEN/TEMPLE/   SENDERO WA         3/2/2010
   5008 LIONS GATE LANE      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         3/2/2010
   4915 LIONS GATE LANE      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         3/2/2010
   5010 LIONS GATE LANE      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         3/2/2010
   5003 LIONS GATE LANE      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         3/2/2010
   5001 LIONS GATE LANE      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         3/2/2010
   7108 GOLDEN OAK LANE      HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL    3/3/2010
   224 COAL DRIVE            HORTON - KILLEEN/TEMPLE/   SONTERRA           3/3/2010
   3612 QUAIL RIDGE DRIVE    HORTON - KILLEEN/TEMPLE/   QUAIL ESTATES      3/4/2010
   919 SUGAR BROOK DRIVE     HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS     3/4/2010
   5008 ALLEGANY DRIVE       HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         3/5/2010
   5015 BIRMINGHAM DRIVE     HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 3     3/5/2010
   3903 SCENIC TRAIL DRIVE   HORTON - KILLEEN/TEMPLE/   QUAIL ESTATES      3/5/2010
   5014 ALLEGANY DRIVE       HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         3/5/2010
   6720 COLD WATER DRIVE     HORTON - KILLEEN/TEMPLE/   SENDERO WA         3/8/2010
   6720 MUNDO DRIVE          HORTON - KILLEEN/TEMPLE/   SENDERO WA         3/8/2010
   5009 BIRMINGHAM DRIVE     HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 3     3/8/2010


                                                                                      425
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 433 of 1053 PageID:
                                    17998

   6102 MALACHI LANE         HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 3     3/8/2010
   6709 CRYSTAL COURT        HORTON - KILLEEN/TEMPLE/   SENDERO WA        3/10/2010
   6721 COSTA DRIVE          HORTON - KILLEEN/TEMPLE/   SENDERO WA        3/10/2010
   113 COAL DRIVE            HORTON - KILLEEN/TEMPLE/   SONTERRA          3/11/2010
   105 COAL DRIVE            HORTON - KILLEEN/TEMPLE/   SONTERRA          3/11/2010
   216 COAL DRIVE            HORTON - KILLEEN/TEMPLE/   SONTERRA          3/11/2010
   1111 EVERGREEN FARM DR    HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS    3/15/2010
   6100 MALACHI LANE         HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 3    3/15/2010
   6717 COLD WATER DRIVE     HORTON - KILLEEN/TEMPLE/   SENDERO WA        3/15/2010
   6713 SERENA LANE          HORTON - KILLEEN/TEMPLE/   SENDERO WA        3/15/2010
   10233 MARIGOLD LANE       HORTON - KILLEEN/TEMPLE/   WILLOW BEND       3/15/2010
   6701 CRYSTAL COURT        HORTON - KILLEEN/TEMPLE/   SENDERO WA        3/15/2010
   5303 SULFUR SPRINGS DR    HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL   3/17/2010
   5400 HOLLY OAK LANE       HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL   3/17/2010
   5302 HOLLY OAK LANE       HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL   3/17/2010
   5000 WILLAMETTE LANE      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        3/17/2010
   2003 SCOTT DRIVE          HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N     3/17/2010
   2201 SCOTT DRIVE          HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N     3/17/2010
   3905 SCENIC TRAIL DRIVE   HORTON - KILLEEN/TEMPLE/   QUAIL ESTATES     3/18/2010
   2302 SCOTT DRIVE          HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N     3/18/2010
   2304 SCOTT DRIVE          HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N     3/18/2010
   3603 QUAIL RIDGE DRIVE    HORTON - KILLEEN/TEMPLE/   QUAIL ESTATES     3/19/2010
   3607 QUAIL RIDGE DRIVE    HORTON - KILLEEN/TEMPLE/   QUAIL ESTATES     3/19/2010
   10221 MARIGOLD LANE       HORTON - KILLEEN/TEMPLE/   WILLOW BEND       3/22/2010
   4911 LIONS GATE LANE      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        3/22/2010
   6728 COLD WATER DRIVE     HORTON - KILLEEN/TEMPLE/   SENDERO WA        3/22/2010
   6704 CRYSTAL COURT        HORTON - KILLEEN/TEMPLE/   SENDERO WA        3/22/2010
   10232 MARIGOLD LANE       HORTON - KILLEEN/TEMPLE/   WILLOW BEND       3/22/2010
   6712 MUNDO DRIVE          HORTON - KILLEEN/TEMPLE/   SENDERO WA        3/22/2010
   1012 SUGAR BROOK DRIVE    HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS    3/22/2010
   5004 LIONS GATE LANE      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        3/22/2010
   3603 BLANCO DRIVE         HORTON - KILLEEN/TEMPLE/   QUAIL ESTATES     3/22/2010
   6725 MUNDO DRIVE          HORTON - KILLEEN/TEMPLE/   SENDERO WA        3/22/2010
   2002 SCOTT DRIVE          HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N     3/23/2010
   2004 SCOTT DRIVE          HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N     3/23/2010
   6112 MALACHI LANE         HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2    3/24/2010
   5102 BRIDGEWOOD DRIVE     HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        3/24/2010
   5010 BRIDGEWOOD DRIVE     HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        3/24/2010
   5009 BRIDGEWOOD DRIVE     HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        3/24/2010
   5013 LIONS GATE LANE      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        3/25/2010
   1004 SUGAR BROOK DRIVE    HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS    3/25/2010
   3609 QUAIL RIDGE DRIVE    HORTON - KILLEEN/TEMPLE/   QUAIL ESTATES     3/26/2010
   10213 SALEM WAY           HORTON - KILLEEN/TEMPLE/   WILLOW BEND       3/26/2010
   10248 MARIGOLD LANE       HORTON - KILLEEN/TEMPLE/   WILLOW BEND       3/26/2010
   10229 MARIGOLD LANE       HORTON - KILLEEN/TEMPLE/   WILLOW BEND       3/26/2010
   252 COAL DRIVE            HORTON - KILLEEN/TEMPLE/   SONTERRA          3/26/2010
   209 BAUXITE DRIVE         HORTON - KILLEEN/TEMPLE/   SONTERRA          3/26/2010
   1008 SUGAR BROOK DRIVE    HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS    3/26/2010
   6709 COSTA DRIVE          HORTON - KILLEEN/TEMPLE/   SENDERO WA        3/29/2010
   6720 CRYSTAL COURT        HORTON - KILLEEN/TEMPLE/   SENDERO WA        3/29/2010
   6708 COLD WATER DRIVE     HORTON - KILLEEN/TEMPLE/   SENDERO WA        3/29/2010
   10220 MARIGOLD LANE       HORTON - KILLEEN/TEMPLE/   WILLOW BEND       3/30/2010
   1912 SCOTT DRIVE          HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N     3/30/2010
   10204 MARIGOLD LANE       HORTON - KILLEEN/TEMPLE/   WILLOW BEND       3/30/2010
   5307 SOUTHERN BELLE DR    HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 3    3/30/2010


                                                                                      426
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 434 of 1053 PageID:
                                    17999

   10213 MARIGOLD LANE       HORTON - KILLEEN/TEMPLE/   WILLOW BEND       3/30/2010
   5308 SULFUR SPRINGS DR    HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL   3/31/2010
   6111 LANA COURT           HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2    3/31/2010
   5007 BIRMINGHAM DRIVE     HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 3    3/31/2010
   923 SUGAR BROOK DRIVE     HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS    3/31/2010
   5011 BIRMINGHAM DRIVE     HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 3    3/31/2010
   919 EVERGREEN FARM DR     HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS    3/31/2010
   4704 BLACK FOREST LANE    HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         4/1/2010
   3602 QUAIL RIDGE DRIVE    HORTON - KILLEEN/TEMPLE/   QUAIL ESTATES      4/1/2010
   1103 EVERGREEN FARM DR    HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS     4/1/2010
   2203 SCOTT DRIVE          HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N      4/1/2010
   6709 TIERRA DRIVE         HORTON - KILLEEN/TEMPLE/   SENDERO WA         4/2/2010
   6705 COSTA DRIVE          HORTON - KILLEEN/TEMPLE/   SENDERO WA         4/2/2010
   3900 STONE CREEK DRIVE    HORTON - KILLEEN/TEMPLE/   QUAIL ESTATES      4/2/2010
   3913 SCENIC TRAIL DRIVE   HORTON - KILLEEN/TEMPLE/   QUAIL ESTATES      4/2/2010
   5003 ALLEGANY DRIVE       HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         4/5/2010
   5004 ALLEGANY DRIVE       HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         4/5/2010
   5012 SORCERER COURT       HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         4/5/2010
   5002 ALLEGANY DRIVE       HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         4/5/2010
   5014 SORCERER COURT       HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         4/5/2010
   5015 ALLEGANY DRIVE       HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         4/5/2010
   5005 ALLEGANY DRIVE       HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         4/5/2010
   5004 WILLAMETTE LANE      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         4/5/2010
   5005 WILLAMETTE LANE      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         4/5/2010
   3919 SCENIC TRAIL DRIVE   HORTON - KILLEEN/TEMPLE/   QUAIL ESTATES      4/5/2010
   5002 WILLAMETTE LANE      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         4/5/2010
   4910 WILLAMETTE LANE      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         4/5/2010
   3620 QUAIL RIDGE DRIVE    HORTON - KILLEEN/TEMPLE/   QUAIL ESTATES      4/7/2010
   3615 QUAIL RIDGE DRIVE    HORTON - KILLEEN/TEMPLE/   QUAIL ESTATES      4/7/2010
   919 STARLIGHT DRIVE       HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS     4/7/2010
   923 STARLIGHT DRIVE       HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS     4/7/2010
   10209 SALEM WAY           HORTON - KILLEEN/TEMPLE/   WILLOW BEND        4/8/2010
   3605 BLANCO DRIVE         HORTON - KILLEEN/TEMPLE/   QUAIL ESTATES      4/8/2010
   7208 GOLDEN OAK LANE      HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL    4/9/2010
   7209 GOLDEN OAK LANE      HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL    4/9/2010
   4610 BLACK FOREST LANE    HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         4/9/2010
   7008 GOLDEN OAK LANE      HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL    4/9/2010
   7204 GOLDEN OAK LANE      HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL    4/9/2010
   6728 COSTA DRIVE          HORTON - KILLEEN/TEMPLE/   SENDERO WA         4/9/2010
   6724 TIERRA DRIVE         HORTON - KILLEEN/TEMPLE/   SENDERO WA         4/9/2010
   7206 GOLDEN OAK LANE      HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL    4/9/2010
   6716 MUNDO DRIVE          HORTON - KILLEEN/TEMPLE/   SENDERO WA         4/9/2010
   6720 TIERRA DRIVE         HORTON - KILLEEN/TEMPLE/   SENDERO WA         4/9/2010
   6107 MALACHI LANE         HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 3    4/13/2010
   6107 LANA COURT           HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 3    4/13/2010
   6705 CRYSTAL COURT        HORTON - KILLEEN/TEMPLE/   SENDERO WA        4/14/2010
   5312 SULFUR SPRINGS DR    HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL   4/16/2010
   6904 OSBALDO DRIVE        HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL   4/20/2010
   6105 LANA COURT           HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 3    4/20/2010
   6709 MUNDO DRIVE          HORTON - KILLEEN/TEMPLE/   SENDERO WA        4/22/2010
   5000 ALLEGANY DRIVE       HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        4/23/2010
   402 SANDRA SUE DRIVE      HORTON - KILLEEN/TEMPLE/   SPLAWN RANCH      4/23/2010
   400 SANDRA SUE DRIVE      HORTON - KILLEEN/TEMPLE/   SPLAWN RANCH      4/23/2010
   409 SANDRA SUE DRIVE      HORTON - KILLEEN/TEMPLE/   SPLAWN RANCH      4/26/2010
   406 SANDRA SUE DRIVE      HORTON - KILLEEN/TEMPLE/   SPLAWN RANCH      4/26/2010


                                                                                      427
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 435 of 1053 PageID:
                                    18000

   408 SANDRA SUE DRIVE      HORTON - KILLEEN/TEMPLE/   SPLAWN RANCH      4/26/2010
   405 SANDRA SUE DRIVE      HORTON - KILLEEN/TEMPLE/   SPLAWN RANCH      4/27/2010
   407 SANDRA SUE DRIVE      HORTON - KILLEEN/TEMPLE/   SPLAWN RANCH      4/27/2010
   6725 TIERRA DRIVE         HORTON - KILLEEN/TEMPLE/   SENDERO WA        4/30/2010
   7107 GOLDEN OAK LANE      HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL    5/3/2010
   5309 SULFUR SPRINGS DR    HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL    5/3/2010
   1011 SUGAR BROOK DRIVE    HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS     5/5/2010
   6724 MUNDO DRIVE          HORTON - KILLEEN/TEMPLE/   SENDERO WA        5/11/2010
   6717 CRYSTAL COURT        HORTON - KILLEEN/TEMPLE/   SENDERO WA        5/11/2010
   208 BAUXITE DRIVE         HORTON - KILLEEN/TEMPLE/   SONTERRA          5/12/2010
   4906 WILLAMETTE LANE      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        5/17/2010
   6713 TIERRA DRIVE         HORTON - KILLEEN/TEMPLE/   SENDERO WA        5/17/2010
   5009 LIONS GATE LANE      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        5/17/2010
   5007 LIONS GATE LANE      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        5/17/2010
   6105 MALACHI LANE         HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 3    5/18/2010
   6102 LANA COURT           HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 3    5/18/2010
   6103 MALACHI LANE         HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 3    5/18/2010
   1910 SCOTT DRIVE          HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N     5/19/2010
   2206 SCOTT DRIVE          HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N     5/19/2010
   1003 SUGARBROOK DRIVE     HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS    5/20/2010
   1007 SUGAR BROOK DRIVE    HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS    5/20/2010
   1104 SUGAR BROOK DR       HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS    5/20/2010
   208 COAL DRIVE            HORTON - KILLEEN/TEMPLE/   SONTERRA          5/20/2010
   5012 BRIDGEWOOD DRIVE     HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        5/21/2010
   1015 SUGAR BROOK DRIVE    HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS    5/25/2010
   2117 MEMORY LANE          HORTON - KILLEEN/TEMPLE/   SAVANNAH HEIGHT   5/25/2010
   5007 BRIDGEWOOD DRIVE     HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        5/25/2010
   2119 MEMORY LANE          HORTON - KILLEEN/TEMPLE/   SAVANNAH HEIGHT   5/25/2010
   10236 MARIGOLD LANE       HORTON - KILLEEN/TEMPLE/   WILLOW BEND       5/25/2010
   5100 BRIDGEWOOD DRIVE     HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        5/25/2010
   3901 SCENIC TRAIL DRIVE   HORTON - KILLEEN/TEMPLE/   QUAIL ESTATES     5/25/2010
   5311 SOUTHERN BELLE DR    HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2    5/25/2010
   5011 LIONS GATE LANE      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        5/26/2010
   5006 LIONS GATE LANE      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        5/26/2010
   6104 LANA COURT           HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 3    5/26/2010
   5305 SULFUR SPRINGS DR    HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL   5/27/2010
   5307 SULFUR SPRINGS DR    HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL   5/27/2010
   6704 MUNDO DRIVE          HORTON - KILLEEN/TEMPLE/   SENDERO WA        5/28/2010
   4706 HONEYSTREET BRIDGE   HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        5/28/2010
   4705 HONEYSTREET BRIDGE   HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        5/28/2010
   4704 HONEYSTREET BRIDGE   HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        5/28/2010
   6708 MUNDO DRIVE          HORTON - KILLEEN/TEMPLE/   SENDERO WA        5/28/2010
   6704 TIERRA DRIVE         HORTON - KILLEEN/TEMPLE/   SENDERO WA         6/1/2010
   6712 TIERRA DRIVE         HORTON - KILLEEN/TEMPLE/   SENDERO WA         6/1/2010
   6713 COSTA DRIVE          HORTON - KILLEEN/TEMPLE/   SENDERO WA         6/1/2010
   5401 SOUTHERN BELLE DR    HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2     6/2/2010
   5005 BRIDGEWOOD DRIVE     HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         6/2/2010
   5006 BRIDGEWOOD DRIVE     HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         6/2/2010
   5003 BRIDGEWOOD DRIVE     HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         6/2/2010
   6101 LANA COURT           HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 3     6/4/2010
   5003 BIRMINGHAM DRIVE     HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 3     6/4/2010
   5002 BRIDGEWOOD DRIVE     HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         6/4/2010
   5004 BRIDGEWOOD DRIVE     HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         6/4/2010
   5005 BIRMINGHAM DRIVE     HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 3     6/4/2010
   4702 BLACK FOREST LANE    HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         6/4/2010


                                                                                      428
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 436 of 1053 PageID:
                                    18001

   5405 SOUTHERN BELLE DR   HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 3     6/7/2010
   4915 ALLEGANY DRIVE      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         6/7/2010
   5001 ALLEGANY DRIVE      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         6/7/2010
   4703 BLACK FOREST LANE   HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         6/7/2010
   2106 SCOTT DRIVE         HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N      6/8/2010
   2003 TERRY DRIVE         HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N      6/8/2010
   1908 SCOTT DRIVE         HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N      6/8/2010
   2108 SCOTT DRIVE         HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N      6/8/2010
   6721 TIERRA DRIVE        HORTON - KILLEEN/TEMPLE/   SENDERO WA        6/10/2010
   6717 TIERRA DRIVE        HORTON - KILLEEN/TEMPLE/   SENDERO WA        6/10/2010
   1016 SUGAR BROOK DRIVE   HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS    6/10/2010
   1020 SUGAR BROOK DRIVE   HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS    6/10/2010
   5409 SOUTHERN BELLE DR   HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 3    6/11/2010
   5403 SOUTHERN BELLE DR   HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 3    6/11/2010
   5407 SOUTHERN BELLE DR   HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 3    6/11/2010
   300 SANDRA SUE DRIVE     HORTON - KILLEEN/TEMPLE/   SPLAWN RANCH      6/14/2010
   2306 SCOTT DRIVE         HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N     6/14/2010
   401 SANDRA SUE DRIVE     HORTON - KILLEEN/TEMPLE/   SPLAWN RANCH      6/14/2010
   306 SANDRA SUE DRIVE     HORTON - KILLEEN/TEMPLE/   SPLAWN RANCH      6/14/2010
   5001 BRIDGEWOOD DRIVE    HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        6/14/2010
   5008 BRIDGEWOOD DRIVE    HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        6/14/2010
   2202 SCOTT DRIVE         HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N     6/14/2010
   2204 SCOTT DRIVE         HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N     6/14/2010
   6737 TIERRA DRIVE        HORTON - KILLEEN/TEMPLE/   SENDERO WA        6/15/2010
   2307 TERRY DRIVE         HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N     6/15/2010
   6111 MALACHI LANE        HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 3    6/15/2010
   6200 MALACHI LANE        HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 3    6/15/2010
   1902 SCOTT DRIVE         HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N     6/15/2010
   6110 MALACHI LANE        HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 3    6/15/2010
   248 COAL DRIVE           HORTON - KILLEEN/TEMPLE/   SONTERRA          6/16/2010
   232 BAUXITE DRIVE        HORTON - KILLEEN/TEMPLE/   SONTERRA          6/16/2010
   10240 MARIGOLD LANE      HORTON - KILLEEN/TEMPLE/   WILLOW BEND       6/17/2010
   10244 MARIGOLD LANE      HORTON - KILLEEN/TEMPLE/   WILLOW BEND       6/17/2010
   1019 SUGAR BROOK DRIVE   HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS    6/17/2010
   1023 SUGAR BROOK DRIVE   HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS    6/17/2010
   10204 SALEM COURT        HORTON - KILLEEN/TEMPLE/   WILLOW BEND       6/17/2010
   5302 SULFUR SPRINGS DR   HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL   6/18/2010
   5304 SULFUR SPRINGS DR   HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL   6/18/2010
   6717 COSTA DRIVE         HORTON - KILLEEN/TEMPLE/   SENDERO WA        6/21/2010
   6725 COSTA DRIVE         HORTON - KILLEEN/TEMPLE/   SENDERO WA        6/21/2010
   1124 EVERGREEN FARM DR   HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS    6/21/2010
   918 EVERGREEN FARM DR    HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS    6/21/2010
   2305 TERRY DRIVE         HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N     6/21/2010
   2303 TERRY DRIVE         HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N     6/21/2010
   7202 GOLDEN OAK LANE     HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL   6/22/2010
   7109 GOLDEN OAK LANE     HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL   6/22/2010
   7111 GOLDEN OAK LANE     HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL   6/22/2010
   7210 GOLDEN OAK LANE     HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL   6/22/2010
   7009 GOLDEN OAK LANE     HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL   6/24/2010
   404 SANDRA SUE DRIVE     HORTON - KILLEEN/TEMPLE/   SPLAWN RANCH      6/24/2010
   7106 GOLDEN OAK LANE     HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL   6/24/2010
   7100 GOLDEN OAK LANE     HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL   6/24/2010
   6713 CRYSTAL COURT       HORTON - KILLEEN/TEMPLE/   SENDERO WA        6/25/2010
   7110 GOLDEN OAK LANE     HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL   6/25/2010
   10216 MARIGOLD LANE      HORTON - KILLEEN/TEMPLE/   WILLOW BEND       6/25/2010


                                                                                     429
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 437 of 1053 PageID:
                                    18002

   10228 MARIGOLD LANE       HORTON - KILLEEN/TEMPLE/   WILLOW BEND       6/25/2010
   6705 MUNDO DRIVE          HORTON - KILLEEN/TEMPLE/   SENDERO WA        6/25/2010
   10224 MARIGOLD LANE       HORTON - KILLEEN/TEMPLE/   WILLOW BEND       6/25/2010
   4705 BLACK FOREST LANE    HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        6/25/2010
   1906 SCOTT DRIVE          HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N     6/25/2010
   2005 TERRY DRIVE          HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N     6/25/2010
   5306 SULFUR SPRINGS DR    HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL   6/28/2010
   3604 QUAIL RIDGE DRIVE    HORTON - KILLEEN/TEMPLE/   QUAIL ESTATES     6/28/2010
   6716 TIERRA DRIVE         HORTON - KILLEEN/TEMPLE/   SENDERO WA        6/29/2010
   6733 CRYSTAL DRIVE        HORTON - KILLEEN/TEMPLE/   SENDERO WA        6/29/2010
   6721 MUNDO DRIVE          HORTON - KILLEEN/TEMPLE/   SENDERO WA        6/29/2010
   6736 COSTA DRIVE          HORTON - KILLEEN/TEMPLE/   SENDERO WA        6/29/2010
   5007 WILLAMETTE LANE      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        6/29/2010
   4904 WILLEMETTE LANE      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        6/29/2010
   6108 LANA COURT           HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 3    6/29/2010
   5001 BIRMINGHAM DRIVE     HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 3    6/29/2010
   4701 BLACK FOREST LANE    HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         7/2/2010
   6736 TIERRA DRIVE         HORTON - KILLEEN/TEMPLE/   SENDERO WA         7/6/2010
   3921 SCENIC TRAIL DR      HORTON - KILLEEN/TEMPLE/   QUAIL ESTATES      7/7/2010
   1111 SUGAR BROOK DRIVE    HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS     7/7/2010
   2001 TERRY DRIVE          HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N      7/7/2010
   3609 BLANCO DRIVE         HORTON - KILLEEN/TEMPLE/   QUAIL ESTATES      7/8/2010
   6103 LANA COURT           HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 3     7/9/2010
   5507 SULFUR SPRINGS DR    HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL   7/14/2010
   10145 SALEM WAY           HORTON - KILLEEN/TEMPLE/   WILLOW BEND       7/14/2010
   10205 SALEM WAY           HORTON - KILLEEN/TEMPLE/   WILLOW BEND       7/14/2010
   6106 LANA COURT           HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 3    7/14/2010
   10149 SALEM WAY           HORTON - KILLEEN/TEMPLE/   WILLOW BEND       7/14/2010
   6708 TIERRA DRIVE         HORTON - KILLEEN/TEMPLE/   SENDERO WA        7/16/2010
   308 SANDRA SUE DRIVE      HORTON - KILLEEN/TEMPLE/   SPLAWN RANCH      7/16/2010
   3912 SCENIC TRAIL DRIVE   HORTON - KILLEEN/TEMPLE/   QUAIL ESTATES     7/19/2010
   5509 SULFUR SPRINGS DR    HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL   7/20/2010
   208 SCARLET LANE          HORTON - KILLEEN/TEMPLE/   SAVANNAH HEIGHT   7/20/2010
   1107 SUGAR BROOK DR       HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS    7/20/2010
   1108 SUGAR BROOK DRIVE    HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS    7/20/2010
   400 ROWDY DRIVE           HORTON - KILLEEN/TEMPLE/   SPLAWN RANCH      7/22/2010
   1803 TERRY DRIVE          HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N     7/22/2010
   5313 SULFUR SPRINGS DR    HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL   7/22/2010
   5311 SULFUR SPRING DR     HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL   7/22/2010
   5513 SULFUR SPRINGS DR    HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL   7/23/2010
   7001 OSBALDO DRIVE        HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL   7/26/2010
   5503 SULFUR SPRINGS DR    HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL   7/26/2010
   6913 OSBALDO DRIVE        HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL   7/26/2010
   104 SPLAWN RANCH DRIVE    HORTON - KILLEEN/TEMPLE/   SPLAWN RANCH      7/28/2010
   6728 TIERRA DRIVE         HORTON - KILLEEN/TEMPLE/   SENDERO WA        7/28/2010
   6103 SUE ANNE DRIVE       HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 3    7/28/2010
   5310 SULFUR SPRING DR     HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL   7/30/2010
   5401 SULFUR SPRING DR     HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL   7/30/2010
   4909 WILLAMETTE LANE      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        7/30/2010
   10136 ORCHID LANE         HORTON - KILLEEN/TEMPLE/   WILLOW BEND        8/2/2010
   4905 LIONS GATE LANE      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         8/3/2010
   9908 ORION DRIVE          HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS     8/5/2010
   9912 ORION DRIVE          HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS     8/5/2010
   5409 SULFUR SPRING DR     HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL    8/6/2010
   1904 SCOTT DRIVE          HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N      8/6/2010


                                                                                      430
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 438 of 1053 PageID:
                                    18003

   6732 TIERRA DRIVE         HORTON - KILLEEN/TEMPLE/   SENDERO WA         8/6/2010
   1805 TERRY DRIVE          HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N      8/6/2010
   4911 WILLAMETTE LANE      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         8/9/2010
   4903 LIONS GATE LANE      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         8/9/2010
   500 SANDRA SUE DRIVE      HORTON - KILLEEN/TEMPLE/   SPLAWN RANCH      8/12/2010
   3904 SCENIC TRAIL DRIVE   HORTON - KILLEEN/TEMPLE/   QUAIL ESTATES     8/12/2010
   3605 QUAIL RIDGE DRIVE    HORTON - KILLEEN/TEMPLE/   QUAIL ESTATES     8/16/2010
   3916 SCENIC TRAIL DRIVE   HORTON - KILLEEN/TEMPLE/   QUAIL ESTATES     8/16/2010
   5014 LIONS GATE LANE      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        8/17/2010
   5000 BRIDGEWOOD DRIVE     HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        8/17/2010
   4912 ALLEGANY DRIVE       HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        8/18/2010
   1903 TERRY DRIVE          HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N     8/18/2010
   1024 SUGAR BROOK DRIVE    HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS    8/19/2010
   6101 SUE ANNE DRIVE       HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 3    8/19/2010
   5406 GOLDEN GATE DRIVE    HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        8/24/2010
   4910 ALLEGANY DRIVE       HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        8/25/2010
   4923 BIRMINGHAM DRIVE     HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 3    8/26/2010
   2208 SCOTT DRIVE          HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N     8/26/2010
   5517 SULFUR SPRING DR     HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL    9/1/2010
   7000 OSBALDO DRIVE        HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL    9/1/2010
   3908 SCENIC TRAIL DRIVE   HORTON - KILLEEN/TEMPLE/   QUAIL ESTATES      9/1/2010
   6100 LANA COURT           HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 3     9/1/2010
   6724 CRYSTAL DRIVE        HORTON - KILLEEN/TEMPLE/   SENDERO WA         9/2/2010
   6910 OSBALDO DRIVE        HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL    9/2/2010
   236 BAUXITE DRIVE         HORTON - KILLEEN/TEMPLE/   SONTERRA           9/2/2010
   6712 CRYSTAL COURT        HORTON - KILLEEN/TEMPLE/   SENDERO WA         9/2/2010
   6716 CRYSTAL COURT        HORTON - KILLEEN/TEMPLE/   SENDERO WA         9/2/2010
   6110 SUE ANNE DRIVE       HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 3     9/2/2010
   5519 SULFUR SPRINGS DR    HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL    9/3/2010
   4908 WILLAMETTE LANE      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         9/3/2010
   5003 WILLAMETTE LANE      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         9/3/2010
   5006 WILLAMETTE LANE      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         9/7/2010
   1119 SUGAR BROOK DRIVE    HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS     9/7/2010
   4913 LIONS GATE LANE      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         9/7/2010
   4907 WILLAMETTE LANE      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         9/7/2010
   5205 BIRMINGHAM CIRCLE    HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2    9/15/2010
   5207 BIRMINGHAM CIRCLE    HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 2    9/15/2010
   4902 WILLAMETTE LANE      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        9/15/2010
   4900 WILLAMETTE LANE      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        9/15/2010
   6729 COLD WATER DRIVE     HORTON - KILLEEN/TEMPLE/   SENDERO WA        9/16/2010
   6737 COLD WATER DRIVE     HORTON - KILLEEN/TEMPLE/   SENDERO WA        9/16/2010
   6704 COLD WATER DRIVE     HORTON - KILLEEN/TEMPLE/   SENDERO WA        9/16/2010
   6109 LANA COURT           HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 3    9/16/2010
   4921 BIRMINGHAM DRIVE     HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 3    9/16/2010
   6110 LANA COURT           HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 3    9/16/2010
   5403 SULFUR SPRINGS DR    HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL   9/17/2010
   6705 COLD WATER DRIVE     HORTON - KILLEEN/TEMPLE/   SENDERO WA        9/17/2010
   6717 MUNDO DRIVE          HORTON - KILLEEN/TEMPLE/   SENDERO WA        9/17/2010
   5008 SORCERER COURT       HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        9/17/2010
   5010 SORCERER COURT       HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        9/17/2010
   5301 SULFUR SPRING DR     HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL   9/17/2010
   4909 LIONS GATE LANE      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        9/17/2010
   4907 LIONS GATE LANE      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        9/17/2010
   1901 TERRY DRIVE          HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N     9/20/2010
   4911 BRIDGEWOOD DRIVE     HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        9/20/2010


                                                                                      431
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 439 of 1053 PageID:
                                    18004

   3902 SCENIC TRAIL DRIVE   HORTON - KILLEEN/TEMPLE/   QUAIL ESTATES      9/20/2010
   200 COAL DRIVE            HORTON - KILLEEN/TEMPLE/   SONTERRA           9/20/2010
   6906 OSBALDO DRIVE        HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL    9/21/2010
   6909 OSBALDO DRIVE        HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL    9/21/2010
   5510 SULFUR SPRINGS DR    HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL    9/22/2010
   10225 SALEM WAY           HORTON - KILLEEN/TEMPLE/   WILLOW BEND        9/22/2010
   6907 OSBALDO DRIVE        HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL    9/22/2010
   7003 COKUI DRIVE          HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL    9/23/2010
   10013 BARTON CREEK DR     HORTON - KILLEEN/TEMPLE/   WILLOW BEND        9/24/2010
   6708 CRYSTAL COURT        HORTON - KILLEEN/TEMPLE/   SENDERO WA         9/24/2010
   4914 ALLEGANY DRIVE       HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         9/27/2010
   401 ROWDY DRIVE           HORTON - KILLEEN/TEMPLE/   SPLAWN RANCH       9/27/2010
   4910 BRIDGEWOOD DRIVE     HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         9/27/2010
   1909 TERRY DRIVE          HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N      9/27/2010
   5505 SULFUR SPRING DR     HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL    9/29/2010
   10005 BARTON CREEK DR     HORTON - KILLEEN/TEMPLE/   WILLOW BEND        9/30/2010
   10001 BARTON CREEK DR     HORTON - KILLEEN/TEMPLE/   WILLOW BEND        9/30/2010
   5006 SORCERER COURT       HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         10/1/2010
   5002 LIONS GATE LANE      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         10/1/2010
   4912 LIONS GATE LANE      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         10/1/2010
   4910 LIONS GATE LANE      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         10/1/2010
   5701 SOUTHERN BELLE DR    HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 3     10/4/2010
   304 SANDRA SUE DRIVE      HORTON - KILLEEN/TEMPLE/   SPLAWN RANCH       10/5/2010
   5009 SORCERER COURT       HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD         10/8/2010
   1907 TERRY DRIVE          HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N      10/8/2010
   6528 CRYSTAL COURT        HORTON - KILLEEN/TEMPLE/   SENDERO WA        10/11/2010
   3606 QUAIL RIDGE DRIVE    HORTON - KILLEEN/TEMPLE/   QUAIL ESTATES     10/13/2010
   3905 HICKORY VIEW         HORTON - KILLEEN/TEMPLE/   QUAIL ESTATES     10/19/2010
   3920 HICKORY VIEW         HORTON - KILLEEN/TEMPLE/   QUAIL ESTATES     10/19/2010
   4919 BIRMINGHAM DRIVE     HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 3    10/20/2010
   4917 BIRMINGHAM DRIVE     HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 3    10/20/2010
   4915 BIRMINGHAM DRIVE     HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 3    10/20/2010
   6911 OSBALDO DRIVE        HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL   10/21/2010
   5511 SULFUR SPRING DR     HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL   10/21/2010
   5501 SOUTHERN BELLE DR    HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 3    10/21/2010
   10113 ORION DRIVE         HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS    10/22/2010
   1103 SUGAR BROOK DRIVE    HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS    10/22/2010
   4909 BRIDGEWOOD DRIVE     HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        10/22/2010
   4810 WILLAMETTE LANE      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        10/22/2010
   920 SUGAR BROOK DRIVE     HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS    10/22/2010
   5015 LIONS GATE LANE      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        10/22/2010
   1112 SUGAR BROOK DRIVE    HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS    10/22/2010
   5000 LIONS GATE LANE      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        10/25/2010
   6733 COLD WATER DRIVE     HORTON - KILLEEN/TEMPLE/   SENDERO WA        10/25/2010
   6725 COLD WATER DRIVE     HORTON - KILLEEN/TEMPLE/   SENDERO WA        10/25/2010
   6712 COSTA DRIVE          HORTON - KILLEEN/TEMPLE/   SENDERO WA        10/25/2010
   6709 COLD WATER DRIVE     HORTON - KILLEEN/TEMPLE/   SENDERO WA        10/25/2010
   5515 SULFUR SPRINGS       HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL   10/26/2010
   302 SANDRA SUE DRIVE      HORTON - KILLEEN/TEMPLE/   SPLAWN RANCH      10/26/2010
   2301 TERRY DRIVE          HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N     10/26/2010
   407 ROWDY DRIVE           HORTON - KILLEEN/TEMPLE/   SPLAWN RANCH      10/26/2010
   403 SANDRA SUE DRIVE      HORTON - KILLEEN/TEMPLE/   SPLAWN RANCH      10/26/2010
   2207 TERRY DRIVE          HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N     10/26/2010
   2104 SCOTT DRIVE          HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N     10/26/2010
   409 ROWDY DRIVE           HORTON - KILLEEN/TEMPLE/   SPLAWN RANCH      10/26/2010


                                                                                       432
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 440 of 1053 PageID:
                                    18005

   1115 SUGAR BROOK DRIVE     HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS   10/27/2010
   2102 SCOTT DRIVE           HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N    10/27/2010
   243 BAUXITE DRIVE          HORTON - KILLEEN/TEMPLE/   SONTERRA         10/27/2010
   235 BAUXITE DRIVE          HORTON - KILLEEN/TEMPLE/   SONTERRA         10/27/2010
   260 COAL DRIVE             HORTON - KILLEEN/TEMPLE/   SONTERRA         10/27/2010
   10117 ORION DRIVE          HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS   10/28/2010
   501 SANDRA SUE DRIVE       HORTON - KILLEEN/TEMPLE/   SPLAWN RANCH     10/28/2010
   1905 TERRY DRIVE           HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N    10/28/2010
   6729 TIERRA DRIVE          HORTON - KILLEEN/TEMPLE/   SENDERO WA       10/29/2010
   2210 SCOTT DRIVE           HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N     11/2/2010
   6106 SUE ANNE DRIVE        HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 3    11/3/2010
   6733 COSTA DRIVE           HORTON - KILLEEN/TEMPLE/   SENDERO WA        11/5/2010
   6720 COSTA DRIVE           HORTON - KILLEEN/TEMPLE/   SENDERO WA        11/5/2010
   4922 BIRMINGHAM DRIVE      HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 3    11/5/2010
   120 COAL DRIVE             HORTON - KILLEEN/TEMPLE/   SONTERRA          11/8/2010
   10221 SALEM WAY            HORTON - KILLEEN/TEMPLE/   WILLOW BEND       11/8/2010
   6713 MUNDO DRIVE           HORTON - KILLEEN/TEMPLE/   SENDERO WA       11/11/2010
   4809 WILLAMETTE LANE       HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD       11/11/2010
   4905 WILLAMETTE LANE       HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD       11/11/2010
   3909 HICKORY VIEW          HORTON - KILLEEN/TEMPLE/   QUAIL ESTATES    11/16/2010
   4918 BIRMINGHAM DRIVE      HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 3   11/16/2010
   2101 TERRY DRIVE           HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N    11/17/2010
   4902 LIONS GATE LANE       HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD       11/17/2010
   4914 LIONS GATE LANE       HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD       11/18/2010
   3600 QUAIL RIDGE DRIVE     HORTON - KILLEEN/TEMPLE/   QUAIL ESTATES    11/22/2010
   10009 BARTON CREEK DRIVE   HORTON - KILLEEN/TEMPLE/   WILLOW BEND      11/22/2010
   10029 IRONHORSE TRAIL      HORTON - KILLEEN/TEMPLE/   WILLOW BEND      11/22/2010
   10138 ORCHID LANE          HORTON - KILLEEN/TEMPLE/   WILLOW BEND      11/22/2010
   4807 BIRMINGHAM DRIVE      HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 3   11/22/2010
   10217 SALEM WAY            HORTON - KILLEEN/TEMPLE/   WILLOW BEND      11/22/2010
   10153 SALEM WAY            HORTON - KILLEEN/TEMPLE/   WILLOW BEND      11/22/2010
   6524 CRYSTAL COURT         HORTON - KILLEEN/TEMPLE/   SENDERO WA       11/23/2010
   10109 ORION DRIVE          HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS   11/23/2010
   1804 TERRY DRIVE           HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N    11/23/2010
   2203 TERRY DRIVE           HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N    11/23/2010
   2205 TERRY DRIVE           HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N    11/23/2010
   4903 WILLAMETTE LANE       HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD       11/30/2010
   6540 MUNDO DRIVE           HORTON - KILLEEN/TEMPLE/   SENDERO WA        12/1/2010
   5209 RANCH MEADOW ST       HORTON - KILLEEN/TEMPLE/   RIMES RANCH       12/1/2010
   1116 SUGAR BROOK DRIVE     HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS    12/2/2010
   2103 TERRY DRIVE           HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N     12/6/2010
   2105 TERRY DRIVE           HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N     12/6/2010
   5102 RIMES RANCH DRIVE     HORTON - KILLEEN/TEMPLE/   RIMES RANCH       12/7/2010
   5201 RANCH MEADOW ST       HORTON - KILLEEN/TEMPLE/   RIMES RANCH      12/13/2010
   5205 RANCH MEADOW ST       HORTON - KILLEEN/TEMPLE/   RIMES RANCH      12/13/2010
   5203 RANCH MEADOW ST       HORTON - KILLEEN/TEMPLE/   RIMES RANCH      12/13/2010
   5207 RANCH MEADOW ST       HORTON - KILLEEN/TEMPLE/   RIMES RANCH      12/13/2010
   5104 RIMES RANCH DRIVE     HORTON - KILLEEN/TEMPLE/   RIMES RANCH      12/15/2010
   5100 RIMES RANCH DRIVE     HORTON - KILLEEN/TEMPLE/   RIMES RANCH      12/15/2010
   6716 SERENA LANE           HORTON - KILLEEN/TEMPLE/   SENDERO WA       12/15/2010
   6728 CRYSTAL DRIVE         HORTON - KILLEEN/TEMPLE/   SENDERO WA       12/15/2010
   9916 ORION DRIVE           HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS   12/20/2010
   4808 WILLAMETTE LANE       HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD       12/20/2010
   501 ROWDY DRIVE            HORTON - KILLEEN/TEMPLE/   SPLAWN RANCH     12/20/2010
   405 ROWDY DRIVE            HORTON - KILLEEN/TEMPLE/   SPLAWN RANCH     12/20/2010


                                                                                       433
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 441 of 1053 PageID:
                                    18006

   403 ROWDY DRIVE             HORTON - KILLEEN/TEMPLE/    SPLAWN RANCH      12/20/2010
   10007 ORION DRIVE           HORTON - KILLEEN/TEMPLE/    WINDMILL FARMS    12/22/2010
   9928 ORION DRIVE            HORTON - KILLEEN/TEMPLE/    WINDMILL FARMS    12/22/2010
   1120 SUGAR BROOK DRIVE      HORTON - KILLEEN/TEMPLE/    WINDMILL FARMS    12/22/2010
   4815 BIRMINGHAM CIRCLE      HORTON - KILLEEN/TEMPLE/    SAVANNAH HGT 3    12/22/2010
   203 FRED PATRICK DRIVE      HORTON - KILLEEN/TEMPLE/    SPLAWN RANCH      12/22/2010
   205 FRED PATRICK DRIVE      HORTON - KILLEEN/TEMPLE/    SPLAWN RANCH      12/23/2010
   6736 COLD WATER DRIVE       HORTON - KILLEEN/TEMPLE/    SENDERO WA        12/29/2010
   4802 OLD HOMESTEAD ST       HORTON - KILLEEN/TEMPLE/    RIMES RANCH       12/29/2010
   4803 OLD HOMESTEAD ST       HORTON - KILLEEN/TEMPLE/    RIMES RANCH       12/29/2010
   2201 TERRY DRIVE            HORTON - KILLEEN/TEMPLE/    HOUSE CREEK N     12/30/2010
   2107 TERRY DRIVE            HORTON - KILLEEN/TEMPLE/    HOUSE CREEK N     12/30/2010
   4809 OLD HOMESTEAD ST       HORTON - KILLEEN/TEMPLE/    RIMES RANCH       12/30/2010
   4805 OLD HOMESTEAD ST       HORTON - KILLEEN/TEMPLE/    RIMES RANCH       12/30/2010
   2102 TERRY DRIVE            HORTON - KILLEEN/TEMPLE/    HOUSE CREEK N     12/31/2010
   4803 BAYER HOLLOW DRIVE     HORTON - KILLEEN/TEMPLE/    RIMES RANCH       12/31/2010
   315 BONAIRE COURT           GRAND HAVEN HOMES, LP       ROUGH HOLLOW       6/29/2010
   1912 HARVEST DANCE DR.      GRAND HAVEN HOMES, LP       CRYSTAL FALLS     10/26/2010
   120 KILDRUMMY LANE          GRAND HAVEN HOMES, LP       ROUGH HOLLOW      12/15/2010
   1832 HARVEST DANCE          GRAND HAVEN HOMES, LP       CRYSTAL FALLS     12/16/2010
   1825 HARVEST DANCE          GRAND HAVEN HOMES, LP       CRYSTAL FALLS     12/29/2010
   1916 HARVEST DANCE DR.      GRAND HAVEN HOMES, LP       CRYSTAL FALLS     12/29/2010
   2302 BONITA STREET          CAPITALTEXAS CONST., INC.   AUSTIN             10/5/2010
   509 EASTON DRIVE            HOMES BY AVI (TEXAS), LP    BLANCO VISTA       2/18/2010
   114 FENCE LINE DRIVE        HOMES BY AVI (TEXAS), LP    BLANCO VISTA       2/25/2010
   130 SILO STREET             HOMES BY AVI (TEXAS), LP    BLANCO VISTA        3/4/2010
   431 OLD MILL ROAD           HOMES BY AVI (TEXAS), LP    SAWYER RANCH       3/15/2010
   106 FENCE LINE DRIVE        HOMES BY AVI (TEXAS), LP    BLANCO VISTA       3/15/2010
   137 BLOSSOM VALLEY STREAM   HOMES BY AVI (TEXAS), LP    MEADOWS AT BU      3/18/2010
   987 HOT SPRING VALLEY       HOMES BY AVI (TEXAS), LP    MEADOWS AT BU      3/18/2010
   1065 HOT SPRING VALLEY      HOMES BY AVI (TEXAS), LP    MEADOWS AT BU      3/19/2010
   967 HOT SPRINGS VALLEY      HOMES BY AVI (TEXAS), LP    MEADOWS AT BU      3/31/2010
   243 BLOSSOM VALLEY STREAM   HOMES BY AVI (TEXAS), LP    MEADOWS AT BU      4/20/2010
   209 BLOSSOM VALLEY STREAM   HOMES BY AVI (TEXAS), LP    MEADOWS AT BU      4/20/2010
   909 HOT SPRING VALLEY       HOMES BY AVI (TEXAS), LP    MEADOWS AT BU      4/20/2010
   1351 TOM SAWYER             HOMES BY AVI (TEXAS), LP    SAWYER RANCH       4/26/2010
   138 FENCE LINE DRIVE        HOMES BY AVI (TEXAS), LP    BLANCO VISTA       5/28/2010
   110 FENCE LINE DRIVE        HOMES BY AVI (TEXAS), LP    BLANCO VISTA       5/28/2010
   193 BLOSSOM VALLEY          HOMES BY AVI (TEXAS), LP    MEADOWS AT BU       6/2/2010
   603 EASTON DRIVE            HOMES BY AVI (TEXAS), LP    BLANCO VISTA       6/22/2010
   610 IRVIN DRIVE             HOMES BY AVI (TEXAS), LP    BLANCO VISTA       6/25/2010
   149 BLOSSOM VALLEY STREAM   HOMES BY AVI (TEXAS), LP    MEADOWS AT BU      7/22/2010
   947 HOT SPRING VALLEY       HOMES BY AVI (TEXAS), LP    MEADOWS AT BU      9/30/2010
   6601 C.R. 245               CLEAR ROCK HOMES, LLC       FLORENCE           7/16/2010
   2511 HARTFORD ROAD          SHELTER DESIGN AND          AUSTIN             7/22/2010
   3620 C.R. 330               LINDER, SEAN & SARA         BURNET TEXAS        8/3/2010
   17900 FAWNS CROSSING        PAUL CHEE                   DRIPPING SPRING     8/4/2010
   2602 DE SOTO                BLUE MOON BUILDERS          AUSTIN LAKE EST   10/20/2010
   9001 ROBINSON FAMILY ROAD   WGP HOLDINGS, LLC           MADRONE RANCH       5/7/2010
   1617 WESTLAKE DRIVE         BLUE HORSE BLDG.& DESIGN    WESTLAKE          10/27/2010
   817 STOW DRIVE              AGAVE CUSTOM HOMES          BRIARCLIFF        11/23/2010
   1014 DELMAR                 MATT SWIHART                SAN MARCOS         11/4/2010
   12825 TIERRA GRANDE         TAYLOR MORRISON OF TEXAS,   STEINER RANCH       1/5/2010
   117 TIERRA GRANDE COURT     TAYLOR MORRISON OF TEXAS,   STEINER RANCH       1/5/2010
   12737 TIERRA GRANDE         TAYLOR MORRISON OF TEXAS,   STEINER RANCH      1/11/2010


                                                                                          434
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 442 of 1053 PageID:
                                    18007

   12709 TIERRA GRANDE       TAYLOR MORRISON OF TEXAS,   STEINER RANCH      1/12/2010
   1813 HELIOTROPE COURT     TAYLOR MORRISON OF TEXAS,   SENNA HILLS        1/21/2010
   12821 TIERRA GRANDE TR.   TAYLOR MORRISON OF TEXAS,   STEINER RANCH       2/8/2010
   209 TIERRA GRANDE CT.     TAYLOR MORRISON OF TEXAS,   STEINER RANCH       2/8/2010
   12717 TIERRA GRANDE TR.   TAYLOR MORRISON OF TEXAS,   STEINER RANCH      2/16/2010
   1904 HELIOTROPE COURT     TAYLOR MORRISON OF TEXAS,   SENNA HILLS        2/24/2010
   12521 TIERRA GRANDE TR.   TAYLOR MORRISON OF TEXAS,   STEINER RANCH      2/26/2010
   1913 HELIOTROPE COURT     TAYLOR MORRISON OF TEXAS,   SENNA HILLS         3/8/2010
   12500 TIERRA GRANDE TR.   TAYLOR MORRISON OF TEXAS,   STEINER RANCH      3/11/2010
   113 TIERRA GRANDE CT.     TAYLOR MORRISON OF TEXAS,   STEINER RANCH      3/12/2010
   1812 HELIOTROPE COURT     TAYLOR MORRISON OF TEXAS,   SENNA HILLS        3/19/2010
   1508 ACACIA BUD DRIVE     TAYLOR MORRISON OF TEXAS,   SENNA HILLS        4/13/2010
   12104 PALISADES PARKWAY   TAYLOR MORRISON OF TEXAS,   STEINER RANCH      4/13/2010
   201 TIERRA GRANDE COURT   TAYLOR MORRISON OF TEXAS,   STEINER RANCH      4/14/2010
   11812 PALISADES PARKWAY   TAYLOR MORRISON OF TEXAS,   STEINER RANCH      4/15/2010
   12732 TIERRA GRANDE TR.   TAYLOR MORRISON OF TEXAS,   STEINER RANCH      4/16/2010
   101 PALISADES COVE        TAYLOR MORRISON OF TEXAS,   STEINER RANCH      4/19/2010
   12617 TIERRA GRANDE TR.   TAYLOR MORRISON OF TEXAS,   STEINER RANCH      4/27/2010
   11821 PALISADES PARKWAY   TAYLOR MORRISON OF TEXAS,   STEINER RANCH       5/4/2010
   11704 PALISADES PARKWAY   TAYLOR MORRISON OF TEXAS,   STEINER RANCH      5/10/2010
   11813 PALISADES PARKWAY   TAYLOR MORRISON OF TEXAS,   STEINER RANCH      5/13/2010
   11804 PALISADES PKWY      TAYLOR MORRISON OF TEXAS,   STEINER RANCH      5/13/2010
   105 PALISADES PARKWAY     TAYLOR MORRISON OF TEXAS,   STEINER RANCH      5/19/2010
   12901 TIERRA GRANDE       TAYLOR MORRISON OF TEXAS,   STEINER RANCH      5/25/2010
   10705 GAILLARDIA DRIVE    TAYLOR MORRISON OF TEXAS,   SENNA HILLS        5/27/2010
   11705 PALISADES PKWY      TAYLOR MORRISON OF TEXAS,   STEINER RANCH      6/10/2010
   12736 TIERRA GRANDE       TAYLOR MORRISON OF TEXAS,   STEINER RANCH      6/15/2010
   11916 PALISADES PARKWAY   TAYLOR MORRISON OF TEXAS,   STEINER RANCH      6/22/2010
   11932 PALISADES PKWY      TAYLOR MORRISON OF TEXAS,   STEINER RANCH      6/29/2010
   11917 PALISADES PKWY      TAYLOR MORRISON OF TEXAS,   STEINER RANCH      7/15/2010
   11716 PALISADES PARKWAY   TAYLOR MORRISON OF TEXAS,   STEINER RANCH      7/26/2010
   100 PALISADES COVE        TAYLOR MORRISON OF TEXAS,   STEINER RANCH      7/26/2010
   11933 PALISADES PKWY      TAYLOR MORRISON OF TEXAS,   STEINER RANCH      8/11/2010
   11925 PALISADES PKWY      TAYLOR MORRISON OF TEXAS,   STEINER RANCH      8/24/2010
   11712 PALISADES PKWY      TAYLOR MORRISON OF TEXAS,   STEINER RANCH       9/1/2010
   11825 PALISADES PKWY      TAYLOR MORRISON OF TEXAS,   STEINER RANCH      9/24/2010
   11708 PALISADES PKWY      TAYLOR MORRISON OF TEXAS,   STEINER RANCH     10/11/2010
   1909 HELIOTROPE COURT     TAYLOR MORRISON OF TEXAS,   SENNA HILLS       10/12/2010
   11908 PALISADES PKWY      TAYLOR MORRISON OF TEXAS,   STEINER RANCH     10/15/2010
   11929 PALISADES PKWY      TAYLOR MORRISON OF TEXAS,   STEINER RANCH     10/15/2010
   11921 PALISADES PKWY      TAYLOR MORRISON OF TEXAS,   STEINER RANCH     10/18/2010
   11808 PALISADES PKWY      TAYLOR MORRISON OF TEXAS,   STEINER RANCH     10/20/2010
   1801 HELIOTROPE COURT     TAYLOR MORRISON OF TEXAS,   SENNA HILLS        11/5/2010
   12001 PALISADES PKWY      TAYLOR MORRISON OF TEXAS,   STEINER RANCH     11/12/2010
   1800 HELIOTROPE COURT     TAYLOR MORRISON OF TEXAS,   SENNA HILLS        12/6/2010
   1901 HELIOTROPE COURT     TAYLOR MORRISON OF TEXAS,   SENNA HILLS       12/13/2010
   1905 HELIOTROPE COURT     TAYLOR MORRISON OF TEXAS,   SENNA HILLS       12/13/2010
   11912 PALISADES PKWY      TAYLOR MORRISON OF TEXAS,   STEINER RANCH     12/20/2010
   104 PALISADES COVE        TAYLOR MORRISON OF TEXAS,   STEINER RANCH     12/23/2010
   11924 PALISADES PKWY      TAYLOR MORRISON OF TEXAS,   STEINER RANCH     12/23/2010
   302 ARIA DRIVE            BRAD MARSHALL HOMES         DALE B             1/12/2010
   323 HIGHLAND SPRING LN    BRAD MARSHALL HOMES         GEORGETOWN AREA    4/15/2010
   00 SAMPLEY                BRAD MARSHALL HOMES         DRIPPING SPRING   12/13/2010
   16138 CLARA VAN           BRAD MARSHALL HOMES         LAKEWAY           12/29/2010
   2726 E HWY 190 #102       LAKESIDE FIXTURE, LTD       CARL N             11/8/2010


                                                                                        435
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 443 of 1053 PageID:
                                    18008

   1075 C.R. 271              LAKELINE CHURCH             LEANDER           10/25/2010
   5818 RR 165 - BLANCO       SANMAR HOMES INC.           CARL N              5/6/2010
   10815 OAKWOOD CIRCLE       LUKE PARKER HOMES (DBA)     DRIPPING SPRNGS     3/2/2010
   10810 TIMBER CIRCLE        LUKE PARKER HOMES (DBA)     DRIPPING SPRNGS     3/2/2010
   17608 PANORAMA DRIVE       LUKE PARKER HOMES (DBA)     DRIPPING SPRNGS    4/28/2010
   901 PANORAMA DRIVE         LUKE PARKER HOMES (DBA)     DRIPPING SPRNGS    4/28/2010
   10108 LONGHORN SKYWAY      LUKE PARKER HOMES (DBA)     DRIPPING SPRNGS     5/5/2010
   17401 DEER CREEK SKYVIEW   LUKE PARKER HOMES (DBA)     DRIPPING SPRNGS    5/21/2010
   10033 LONGHORN SKYWAY      LUKE PARKER HOMES (DBA)     DRIPPING SPRNGS    6/22/2010
   73 SADDLE ROCK RIDGE       THREE OAKS HOMES, LLC       WIMBERLY           2/26/2010
   11 HUCKLEBERRY LANE        THREE OAKS HOMES, LLC       WIMBERLY           10/1/2010
   44 SADDLE ROCK RIDGE       THREE OAKS HOMES, LLC       JOHN G            10/14/2010
   11528 LEAPWOOD PLACE       SINGLE STONE HOMES, INC.    LEAPWOOD PLACE      3/2/2010
   11621 LEAPWOOD PLACE       SINGLE STONE HOMES, INC.    LEAPWOOD PLACE     5/11/2010
   5406 A BENNETT AVENUE      PATRIOT BUILDERS, LP        AUSTIN             2/10/2010
   5406 B BENNETT AVENUE      PATRIOT BUILDERS, LP        AUSTIN             2/10/2010
   5308 A WOODROW AVENUE      PATRIOT BUILDERS, LP        AUSTIN             3/22/2010
   5308 B WOODROW AVENUE      PATRIOT BUILDERS, LP        AUSTIN             3/22/2010
   1600 MAPLE AVE. UNIT 1     PATRIOT BUILDERS, LP        AUSTIN              5/5/2010
   1600 MAPLE AVE. UNIT 2     PATRIOT BUILDERS, LP        AUSTIN              5/5/2010
   2202 EAST 9TH STREET       PATRIOT BUILDERS, LP        AUSTIN             7/22/2010
   7605 A MEADOR AVENUE       PATRIOT BUILDERS, LP        AUSTIN             10/5/2010
   7607 A MEADOR AVENUE       PATRIOT BUILDERS, LP        AUSTIN             10/5/2010
   7605 B MEADOR AVENUE       PATRIOT BUILDERS, LP        AUSTIN             10/5/2010
   7607 B MEADOR AVENUE       PATRIOT BUILDERS, LP        AUSTIN             10/5/2010
   7603 MEADOR AVENUE         PATRIOT BUILDERS, LP        AUSTIN             11/4/2010
   115 PARK PLACE             JUNIPER CUSTOM HOMES, LLC   GABRIELS OVLOOK    4/19/2010
   30201 LIVE OAK TRAILS      JUNIPER CUSTOM HOMES, LLC   GEORGETOWN AREA    4/23/2010
   355 WESTBURY LANE          JUNIPER CUSTOM HOMES, LLC   GEORGETOWN          6/3/2010
   50 IVA BELL LANE           JUNIPER CUSTOM HOMES, LLC   LIBERTY HILL       7/20/2010
   102 QUARRY LAKE EST.DR.    JUNIPER CUSTOM HOMES, LLC   QUARRY LAKE        11/4/2010
   2264 PARK PLACE CIRCLE     DAVID WEEKLEY HOMES         ARBOR PLACE        1/13/2010
   4120 BERKMAN DRIVE         DAVID WEEKLEY HOMES         MUELLER            1/28/2010
   4124 BERKMAN DRIVE         DAVID WEEKLEY HOMES         MUELLER            1/28/2010
   4128 BERKMAN DRIVE         DAVID WEEKLEY HOMES         MUELLER            1/28/2010
   4132 BERKMAN DRIVE         DAVID WEEKLEY HOMES         MUELLER            1/28/2010
   4136 BERKMAN DRIVE         DAVID WEEKLEY HOMES         MUELLER            1/28/2010
   4121 GOCHMAN STREET        DAVID WEEKLEY HOMES         MUELLER            2/19/2010
   4113 GOCHMAN STREET        DAVID WEEKLEY HOMES         MUELLER            2/19/2010
   3808 MATTIE STREET         DAVID WEEKLEY HOMES         MUELLER             3/9/2010
   1925 ZACH SCOTT STREET     DAVID WEEKLEY HOMES         MUELLER            3/12/2010
   3809 MATTIE STREET         DAVID WEEKLEY HOMES         MUELLER            3/17/2010
   4400 AVENUE F              DAVID WEEKLEY HOMES         AUSTIN              4/1/2010
   4117 THREADGILL STREET     DAVID WEEKLEY HOMES         MUELLER             4/5/2010
   4116 BERKMAN DRIVE         DAVID WEEKLEY HOMES         MUELLER            4/28/2010
   4112 BERKMAN DRIVE         DAVID WEEKLEY HOMES         MUELLER            4/28/2010
   4108 BERKMAN DRIVE         DAVID WEEKLEY HOMES         MUELLER            4/28/2010
   4104 BERKMAN DRIVE         DAVID WEEKLEY HOMES         MUELLER            4/28/2010
   4100 BERKMAN DRIVE         DAVID WEEKLEY HOMES         MUELLER            4/28/2010
   3504 BEAR CLAW             DAVID WEEKLEY HOMES         CRYSTAL FALLS      6/23/2010
   4124 THREADGILL STREET     DAVID WEEKLEY HOMES         MUELLER            7/13/2010
   4101 THREADGILL STREET     DAVID WEEKLEY HOMES         MUELLER            7/13/2010
   2145 MCCLOSKEY STREET      DAVID WEEKLEY HOMES         MUELLER            7/13/2010
   13205 EL CAMINO ROAD       DAVID WEEKLEY HOMES         AUSTIN             7/28/2010
   13616 HYMEADOW CIRCLE      DAVID WEEKLEY HOMES         LAKE CREEK         9/30/2010


                                                                                         436
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 444 of 1053 PageID:
                                    18009

   13429 HYMEADOW CIRCLE      DAVID WEEKLEY HOMES         LAKE CREEK        10/13/2010
   13521 HYMEADOW CIRCLE      DAVID WEEKLEY HOMES         LAKE CREEK        10/13/2010
   2204 LINDELL AVENUE        DAVID WEEKLEY HOMES         AUSTIN            11/30/2010
   240 DOS LAGOS DRIVE        DAVID WEEKLEY HOMES         DRIPPING SPRING   12/21/2010
   198 BRADSHAW DRIVE         SITTERLE HOMES-AUSTIN,LLC   BELTERA             1/7/2010
   4005 REMINGTON ROAD        SITTERLE HOMES-AUSTIN,LLC   RANCH AT BRUS      1/21/2010
   1511 ELKINS LANE           SITTERLE HOMES-AUSTIN,LLC   BUTTERCUP CREEK    1/30/2010
   2608 DALEA STREET          SITTERLE HOMES-AUSTIN,LLC   BEHRENS RANCH      2/22/2010
   191 NAPLES LANE            SITTERLE HOMES-AUSTIN,LLC   BELTERA            3/15/2010
   3072 PORTULACA DRIVE       SITTERLE HOMES-AUSTIN,LLC   BEHRENS RANCH       4/7/2010
   1910 NELSON RANCH LOOP     SITTERLE HOMES-AUSTIN,LLC   BUTTERCUP CREEK    5/20/2010
   2961 DESERT CANDLE DR.     SITTERLE HOMES-AUSTIN,LLC   BEHRENS RANCH      5/21/2010
   2949 DESERT CANDLE DR.     SITTERLE HOMES-AUSTIN,LLC   BEHRENS RANCH      5/26/2010
   3829 CAMPFIRE DRIVE        SITTERLE HOMES-AUSTIN,LLC   RANCH AT BRUS       6/1/2010
   3819 CAMPFIRE DRIVE        SITTERLE HOMES-AUSTIN,LLC   RANCH AT BRUS       6/3/2010
   2938 DESERT CANDLE DR      SITTERLE HOMES-AUSTIN,LLC   BEHRENS RANCH       6/4/2010
   4017 GLOUCESTER DRIVE      SITTERLE HOMES-AUSTIN,LLC   RANCH AT BRUS      6/14/2010
   2306 ERICA KAITLIN LN.     SITTERLE HOMES-AUSTIN,LLC   BUTTERCUP CREEK    6/18/2010
   4015 GLOUCESTER DRIVE      SITTERLE HOMES-AUSTIN,LLC   RANCH AT BRUS      6/22/2010
   3903 BOWSTRING BEND        SITTERLE HOMES-AUSTIN,LLC   RANCH AT BRUS      6/28/2010
   327 SHEA DRIVE             SITTERLE HOMES-AUSTIN,LLC   BUTTERCUP CREEK    6/28/2010
   3805 CAMPFIRE DRIVE        SITTERLE HOMES-AUSTIN,LLC   RANCH AT BRUS       7/2/2010
   4001 REMINGTON ROAD        SITTERLE HOMES-AUSTIN,LLC   RANCH AT BRUS       7/2/2010
   2629 DALEA STREET          SITTERLE HOMES-AUSTIN,LLC   BEHRENS RANCH       7/9/2010
   1503 ELKINS LANE           SITTERLE HOMES-AUSTIN,LLC   BUTTERCUP CREEK    7/13/2010
   2632 DALEA STREET          SITTERLE HOMES-AUSTIN,LLC   BEHRENS RANCH      7/15/2010
   4004 GLOUCESTER DRIVE      SITTERLE HOMES-AUSTIN,LLC   RANCH AT BRUS      7/23/2010
   113 NAPLES LANE            SITTERLE HOMES-AUSTIN,LLC   BELTERA            8/13/2010
   316 NAPLES LANE            SITTERLE HOMES-AUSTIN,LLC   BELTERA            8/18/2010
   2953 DESERT CANDLE DR.     SITTERLE HOMES-AUSTIN,LLC   BEHRENS RANCH      8/26/2010
   179 KINLOCH COURT          SITTERLE HOMES-AUSTIN,LLC   BELTERA            8/30/2010
   2304 ERICA KAITLIN LN.     SITTERLE HOMES-AUSTIN,LLC   BUTTERCUP CREEK    8/31/2010
   1603 ELKINS LANE           SITTERLE HOMES-AUSTIN,LLC   BUTTERCUP CREEK    9/23/2010
   2942 DESERT CANDLE DRIVE   SITTERLE HOMES-AUSTIN,LLC   BEHRENS RANCH     11/19/2010
   3061 PORTULACA DRIVE       SITTERLE HOMES-AUSTIN,LLC   BEHRENS RANCH     11/19/2010
   4002 GLOUCESTER DRIVE      SITTERLE HOMES-AUSTIN,LLC   RANCH AT BRUS     12/31/2010
   301 BISSET COURT           JENKINS CUSTOM HOMES, INC   ROUGH HOLLOW       2/24/2010
   20109 LINCOLN COVE         JENKINS CUSTOM HOMES, INC   LAGO VISTA         7/16/2010
   214 THE TRAILS PARKWAY     JENKINS CUSTOM HOMES, INC   HORSESHOE BAY      7/20/2010
   302 APPALOOSA LANE         RUSS DAVIS HOMES, INC.      WACO               7/19/2010
   2800 RIDERS WAY            RUSS DAVIS HOMES, INC.      WACO              11/15/2010
   4209 CAMACHO STREET        MUSKIN COMPANY              MUELLER            2/15/2010
   2106 KINNEY AVENUE         MUSKIN COMPANY              AUSTIN             3/12/2010
   800 OAKLAND AVE.           MUSKIN COMPANY              AUSTIN             3/22/2010
   2805 HUBBARD CIRCLE        MUSKIN COMPANY              ROLLINGWOOD        6/24/2010
   4301 CAMACHO STREET        MUSKIN COMPANY              MUELLER            6/28/2010
   2408 INDIAN TRAIL          MUSKIN COMPANY              TARRYTOWN           8/5/2010
   4205 CAMACHO STREET        MUSKIN COMPANY              MUELLER            9/17/2010
   1183 POQUITO               AUSTIN NEWCASTLE HOMES,LP   AUSTIN             6/24/2010
   1101 NORTH MAYS            TEXAS BAPTIST CHILDREN'S    DALE B             1/26/2010
   3021 BENT TREE DRIVE       OMEGA BUILDERS, LP          BELLA CHARCA        1/6/2010
   5712 BUTTERFLY COURT       OMEGA BUILDERS, LP          BENTWOOD           1/19/2010
   5627 FAIR HILL DR.         OMEGA BUILDERS, LP          WYNDHAM HILL       2/24/2010
   3014 BENT TREE DRIVE       OMEGA BUILDERS, LP          BELLA CHARCA       3/23/2010
   2511 RED VALLEY DRIVE      OMEGA BUILDERS, LP          RED ROCK HILLS      4/2/2010


                                                                                         437
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 445 of 1053 PageID:
                                    18010

   413 COVENTRY DRIVE          OMEGA BUILDERS, LP          WYNDHAM HILL        4/5/2010
   2005 RED FOX DRIVE          OMEGA BUILDERS, LP          BELLA CHARCA       4/21/2010
   2009 RED FOX DRIVE          OMEGA BUILDERS, LP          BELLA CHARCA       4/22/2010
   1119 NEUBERRY CLIFFE        OMEGA BUILDERS, LP          TEMPLE              6/8/2010
   2013 RED FOX DRIVE          OMEGA BUILDERS, LP          BELLA CHARCA       6/24/2010
   3010 BENT TREE DRIVE        OMEGA BUILDERS, LP          BELLA CHARCA       6/24/2010
   1108 ABBEY RIDGE DRIVE      OMEGA BUILDERS, LP          HERITAGE PLACE     7/30/2010
   1104 ABBEY RIDGE DRIVE      OMEGA BUILDERS, LP          HERITAGE PLACE     7/30/2010
   5715 BUTTERFLY COURT        OMEGA BUILDERS, LP          BENTWOOD           8/13/2010
   142 VINE STREET             OMEGA BUILDERS, LP          HIGH CREST         8/20/2010
   7628 TERRA COTTA COVE       OMEGA BUILDERS, LP          TEMPLE WESTOOD     8/20/2010
   7705 TERRA COTTA COVE       OMEGA BUILDERS, LP          TEMPLE WESTOOD     8/25/2010
   1220 NEUBERRY CLIFFE        OMEGA BUILDERS, LP          TEMPLE WESTOOD     8/31/2010
   3009 AMBER FOREST TRAIL     OMEGA BUILDERS, LP          RED ROCK HILLS     9/14/2010
   3001 AMBER FOREST TRAIL     OMEGA BUILDERS, LP          RED ROCK HILLS     9/14/2010
   7511 EVANWOOD DRIVE         OMEGA BUILDERS, LP          TEMPLE WESTOOD     9/15/2010
   3101 AMBER FOREST TRAIL     OMEGA BUILDERS, LP          RED ROCK HILLS     9/20/2010
   3003 AMBER FOREST TRAIL     OMEGA BUILDERS, LP          RED ROCK HILLS     10/8/2010
   253 VINE STREET             OMEGA BUILDERS, LP          HIGH CREST        10/12/2010
   3002 AMBER FOREST TRAIL     OMEGA BUILDERS, LP          RED ROCK HILLS    10/13/2010
   5811 ALEXANDRIA DRIVE       OMEGA BUILDERS, LP          WYNDHAM HILL      10/28/2010
   415 DANDRIDGE DRIVE         OMEGA BUILDERS, LP          WYNDHAM HILL      10/28/2010
   5611 FAIR HILL DRIVE        OMEGA BUILDERS, LP          WYNDHAM HILL      10/28/2010
   7923 REDBRUSH DRIVE         OMEGA BUILDERS, LP          WESTFIELD TMPLE   11/17/2010
   7827 REDBRUSH DRIVE         OMEGA BUILDERS, LP          WESTFIELD TMPLE   11/17/2010
   326 EMERALD RIDGE DRIVE     OMEGA BUILDERS, LP          WESTFIELD TMPLE   11/17/2010
   7722 BRIDGEPOINTE DR.       OMEGA BUILDERS, LP          WESTFIELD TMPLE   11/17/2010
   7820 BRIDGEPOINTE DRIVE     OMEGA BUILDERS, LP          WESTFIELD TMPLE   11/17/2010
   3104 AMBER FOREST TRAIL     OMEGA BUILDERS, LP          RED ROCK HILLS    11/22/2010
   7820 FIELDSTONE DRIVE       OMEGA BUILDERS, LP          WESTFIELD TMPLE    12/6/2010
   5615 FAIR HILL DRIVE        OMEGA BUILDERS, LP          WYNDHAM HILL      12/10/2010
   5611 ALEXANDRIA DRIVE       OMEGA BUILDERS, LP          WYNDHAM HILL      12/10/2010
   1219 BRANCHWOOD WAY         OMEGA BUILDERS, LP          TEMPLE WESTOOD    12/23/2010
   3025 BENT TREE DRIVE        OMEGA BUILDERS, LP          BELLA CHARCA      12/29/2010
   7607 EVANWOOD DRIVE         OMEGA BUILDERS, LP          TEMPLE WESTOOD    12/31/2010
   2111 BIG HORN DRIVE         JOYCE E. GOLD               CRYSTAL FALLS     12/22/2010
   1609 PALMA PLAZA            DANIEL A. DAY               AUSTIN             2/11/2010
   3925 BALCONES               DANIEL A. DAY               DOUG W            12/20/2010
   2005 RIVER HILLS ROAD       RICHARD BRIGHT CUSTOM HMS   AUSTIN             2/19/2010
   2005 RIVER HILLS-ADD BATH   RICHARD BRIGHT CUSTOM HMS   DALE B             8/25/2010
   8400 BELLANCIA DRIVE        RICHARD BRIGHT CUSTOM HMS   BELVEDERE         11/17/2010
   300 PROVINES DRIVE          MISCELLANEOUS ACCOUNTS      CARL N             5/25/2010
   101 E. LIBERTY              MISCELLANEOUS ACCOUNTS      CARL N             6/24/2010
   1525 CYPRESS CREEK # N      MISCELLANEOUS ACCOUNTS      CARL N              7/8/2010
   1401 LAKE BLUFF COVE        MISCELLANEOUS ACCOUNTS      CARL N             7/14/2010
   1503 W. ST. JOHNS           TERRY MORRIS                DALE B             10/6/2010
   517 KODIAK TRAIL            EASTMAN HOMES, LLC          CEDAR PARK         6/28/2010
   4000 BUCKHAVEN COVE         EASTMAN HOMES, LLC          DALE B              8/5/2010
   1101 GROVE BLDG 400         RENAISSANCE PROPERTIES      CARL N              6/8/2010
   569 HIDDEN CREEK            FOURSQUARE BUILDERS, LLC    DALE B             8/10/2010
   13650 TRAUTWEIN ROAD        INTEGRITY BUILDERS, DBA     SUNSET CANYON      7/16/2010
   245 SANDY CREEK COVE        INTEGRITY BUILDERS, DBA     RIM ROCK           8/23/2010
   18317 FLAGLER DRIVE         INTEGRITY BUILDERS, DBA     BELVEDERE         12/15/2010
   805 W. UNIVERSITY DRIVE     IE2 CONSTRUCTION, INC.      CARL N             4/15/2010
   9901 N. CAPITAL TX. HWY.    D'ANGELO CONSTRUCTION,      CARL N             4/26/2010


                                                                                          438
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 446 of 1053 PageID:
                                    18011

   225 RAMSAY ST BLDG#1        TUCKER MACH DEVELOPMENT,    SAN MARCOS        4/16/2010
   225 RAMSAY ST BLDG#2        TUCKER MACH DEVELOPMENT,    SAN MARCOS        4/16/2010
   225 RAMSAY ST BLDG#4        TUCKER MACH DEVELOPMENT,    DALE B             6/1/2010
   225 RAMSAY ST BLDG#3        TUCKER MACH DEVELOPMENT,    DALE B            6/14/2010
   4951 HWY 281 SOUTH          M.D.S. BUILDERS OF TEXAS,   CARL N            4/29/2010
   3206 HARRIS PARK            RISHER MARTIN, LLC          DALE B            8/19/2010
   11901 JOHNSON RD            HUE LAM BUDDHIST CENTER     CARL N            5/17/2010
   101 FALCON COVE             POWELL CUSTOM HOMES, L.P.   FRANKIE           6/14/2010
   506 KONSTANTY - CABANA      CUSTOM BUILDERS OF AUSTIN   DALE B           10/12/2010
   4105 BENNEDICT              CUSTOM BUILDERS OF AUSTIN   DOUG W           11/17/2010
   11501 CEDARCLIFF DRIVE      ERICKSON PREMIUM CONST.     DALE B            7/14/2010
   8409 SILVER MOUNTAIN COVE   ERICKSON PREMIUM CONST.     DALE B            8/24/2010
   1907 PALO DURO              MEZGER HOMES, LLC           DALE B            7/27/2010
   1200 MARCY                  TOWNBRIDGE HOMES, LLC       JOHN G           12/17/2010
   1710 WETHERSFIELD           REMODEL - C.O.D.            DALE B             3/8/2010
   4207 AVE D                  REMODEL - C.O.D.            DALE B            4/28/2010
   913 JOHANNA                 REMODEL - C.O.D.            DALE B            5/18/2010
   3314 HEMLOCK AVE            REMODEL - C.O.D.            DALE B            7/21/2010
   120 POPPY HILLS COVE        REMODEL - C.O.D.            DALE B            8/17/2010
   1802 MORROW ST              REMODEL - C.O.D.            DOUG W            9/24/2010
   16928 MOUSETRAP DR.         REMODEL - C.O.D.            HOANG             10/5/2010
   11502 BOULDER LN            REMODEL - C.O.D.            DOUG W            10/7/2010
   11502 BOULDER LN            REMODEL - C.O.D.            DOUG W            10/7/2010
   11502 BOULDER LANE          REMODEL - C.O.D.            DOUG W            10/7/2010
   1802 RIDGEWOOD COURT        REMODEL - C.O.D.            HARKER HEIGHTS   11/18/2010
   321 TORRINGTON DRIVE        WILSHIRE - RBC              BELTERA           1/22/2010
   166 BRIARPATCH COURT        WILSHIRE - RBC              HIGHPOINT          2/1/2010
   11317 CHERISSE DRIVE        WILSHIRE - RBC              MERIDIAN          2/16/2010
   159 TANAGER CIRCLE          WILSHIRE - RBC              HIGHPOINT         2/19/2010
   409 EAST NAKOMA             WILSHIRE - RBC              STAR RANCH        2/25/2010
   1954 KEMPWOOD LOOP          WILSHIRE - RBC              TERAVISTA         2/27/2010
   719 WALSH HILL TRAIL        WILSHIRE - RBC              WALSH TRAILS       3/8/2010
   2424 AMBLING TRAIL          WILSHIRE - RBC              ROWE LANE         3/11/2010
   1005 WILTSHIRE COVE         WILSHIRE - RBC              STAR RANCH         4/7/2010
   2641 RAVENWOOD DRIVE        WILSHIRE - RBC              SONOMA             4/8/2010
   127 GRAPEVINE COURT         WILSHIRE - RBC              HIGHPOINT         4/26/2010
   1968 KEMPWOOD LOOP          WILSHIRE - RBC              TERAVISTA         4/27/2010
   1966 KEMPWOOD LOOP          WILSHIRE - RBC              TERAVISTA         4/29/2010
   112 COURTLAND CIRCLE        WILSHIRE - RBC              HIGHPOINT         4/29/2010
   402 WILD ROSE DRIVE         WILSHIRE - RBC              HIGHPOINT         4/30/2010
   1005 GLASGOW COVE           WILSHIRE - RBC              STAR RANCH        4/30/2010
   8320 ALOPHIA DRIVE          WILSHIRE - RBC              MERIDIAN           5/4/2010
   126 GRAPEVINE COURT         WILSHIRE - RBC              HIGHPOINT          5/4/2010
   8536 ALOPHIA DRIVE          WILSHIRE - RBC              MERIDIAN           5/5/2010
   20800 HUCKABEE BEND         WILSHIRE - RBC              ROWE LANE          5/6/2010
   1909 PARADISE RIDGE DR      WILSHIRE - RBC              SONOMA            5/10/2010
   141 COURTLAND CIRCLE        WILSHIRE - RBC              HIGHPOINT         5/10/2010
   11117 CHERISSE DRIVE        WILSHIRE - RBC              MERIDIAN          5/13/2010
   11313 CHERISSE DRIVE        WILSHIRE - RBC              MERIDIAN          5/20/2010
   127 COURTLAND CIRCLE        WILSHIRE - RBC              HIGHPOINT         5/26/2010
   20904 WINDMILL RANCH        WILSHIRE - RBC              ROWE LANE         5/26/2010
   4521 THREE ARROWS COURT     WILSHIRE - RBC              WALSH TRAILS      6/15/2010
   709 WILLIAMS WAY            WILSHIRE - RBC              WALSH TRAILS      6/15/2010
   152 BRIARPATCH COURT        WILSHIRE - RBC              HIGHPOINT         6/15/2010
   1953 KEMPWOOD CIRCLE        WILSHIRE - RBC              TERAVISTA         6/15/2010


                                                                                         439
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 447 of 1053 PageID:
                                    18012

   301 WILD ROSE DRIVE       WILSHIRE - RBC            HIGHPOINT          6/15/2010
   601 WILTSHIRE DRIVE       WILSHIRE - RBC            STAR RANCH         6/17/2010
   11332 CHERISSE DRIVE      WILSHIRE - RBC            MERIDIAN           6/18/2010
   12109 CHERISSE DRIVE      WILSHIRE - RBC            MERIDIAN           6/18/2010
   20117 GRAND BANKS LANE    WILSHIRE - RBC            BLACKHAWK          6/25/2010
   8316 ALOPHIA DRIVE        WILSHIRE - RBC            MERIDIAN           6/30/2010
   401 EAST NAKOMA           WILSHIRE - RBC            STAR RANCH         6/30/2010
   4502 THREE ARROWS CT      WILSHIRE - RBC            WALSH TRAILS       6/30/2010
   11324 CHERISSE DRIVE      WILSHIRE - RBC            MERIDIAN            7/1/2010
   129 BRIARPATCH COURT      WILSHIRE - RBC            HIGHPOINT           7/1/2010
   12113 CHERISSE DRIVE      WILSHIRE - RBC            MERIDIAN            7/8/2010
   625 WALSH HILL TRAIL      WILSHIRE - RBC            WALSH TRAILS       7/19/2010
   1004 WILTSHIRE COVE       WILSHIRE - RBC            STAR RANCH         7/21/2010
   140 GRAPEVINE COURT       WILSHIRE - RBC            HIGHPOINT          7/21/2010
   20201 GRAND BANKS LANE    WILSHIRE - RBC            BLACKHAWK          8/10/2010
   20113 CHAYTON CIRCLE      WILSHIRE - RBC            BLACKHAWK          8/10/2010
   2645 RAVENWOOD DRIVE      WILSHIRE - RBC            SONOMA             8/12/2010
   1908 KEMPWOOD COURT       WILSHIRE - RBC            TERAVISTA          8/31/2010
   1913 KEMPWOOD LOOP        WILSHIRE - RBC            TERAVISTA          8/31/2010
   706 WALSH HILL TRAIL      WILSHIRE - RBC            WALSH TRAILS        9/9/2010
   20208 SANDPIPER SPOT CT   WILSHIRE - RBC            BLACKHAWK          9/13/2010
   2609 RAVENWOOD DRIVE      WILSHIRE - RBC            SONOMA             9/15/2010
   700 WILLIAMS WAY          WILSHIRE - RBC            WALSH TRAILS       9/16/2010
   2529 RAVENWOOD DRIVE      WILSHIRE - RBC            SONOMA             9/16/2010
   2629 RAVENWOOD DRIVE      WILSHIRE - RBC            SONOMA             9/24/2010
   385 WILD ROSE DRIVE       WILSHIRE - RBC            HIGHPOINT          9/27/2010
   2501 RAVENWOOD DRIVE      WILSHIRE - RBC            SONOMA             9/30/2010
   605 ROSEMOUNT DRIVE       WILSHIRE - RBC            SONOMA             10/1/2010
   11717 CHERISSE DRIVE      WILSHIRE - RBC            MERIDIAN           10/1/2010
   121 ROCKY SPOT DRIVE      WILSHIRE - RBC            HIGHPOINT          10/4/2010
   2542 RAVENWOOD DRIVE      WILSHIRE - RBC            SONOMA             10/5/2010
   1958 KEMPWOOD LOOP        WILSHIRE - RBC            TERAVISTA         10/26/2010
   3212 FALCONERS WAY        WILSHIRE - RBC            BLACKHAWK          11/8/2010
   218 WILD ROSE DRIVE       WILSHIRE - RBC            HIGHPOINT         11/11/2010
   715 WILLIAMS WAY          WILSHIRE - RBC            WALSH TRAILS      11/12/2010
   905 WALSH HILL TRAIL      WILSHIRE - RBC            WALSH TRAILS      11/16/2010
   707 WILLIAMS WAY          WILSHIRE - RBC            WALSH TRAILS      11/29/2010
   1956 KEMPWOOD LOOP        WILSHIRE - RBC            TERAVISTA          12/8/2010
   2400 DOVETAIL STREET      WILSHIRE - RBC            ROWE LANE         12/10/2010
   20501 HUCKABEE BEND       WILSHIRE - RBC            ROWE LANE         12/20/2010
   2805 MOVING WATER LANE    WILSHIRE - RBC            BLACKHAWK         12/31/2010
   20105 GRAND BANKS LANE    RGW CONTRACTORS, LLC      BLACKHAWK           1/5/2010
   20716 MEAD BEND           RGW CONTRACTORS, LLC      ROWE LANE           1/5/2010
   1942 KEMPWOOD LOOP        RGW CONTRACTORS, LLC      TERAVISTA           1/6/2010
   20101 CHAYTON CIRCLE      RGW CONTRACTORS, LLC      BLACKHAWK           1/6/2010
   11204 CHERISSE DRIVE      RGW CONTRACTORS, LLC      MERIDIAN           1/25/2010
   11205 CHERISSE DRIVE      RGW CONTRACTORS, LLC      MERIDIAN           1/27/2010




   224 TERRACE DRIVE         PETER STROBEL & ASSOC.,   SPICEWOOD, TX       3/3/2011
   1 CHANDON LANE            PETER STROBEL & ASSOC.,   LAKEWAY            3/11/2011
   203 MESQUITE TRAIL        PETER STROBEL & ASSOC.,   WIMBERLY, TEXAS    5/23/2011


                                                                                      440
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 448 of 1053 PageID:
                                    18013

   201 MESQUITE TRAIL        PETER STROBEL & ASSOC.,   WIMBERLY, TEXAS    6/15/2011
   600 LONG SHOT             PETER STROBEL & ASSOC.,   HORSESHOE BAY       8/1/2011
   40 CREEKSIDE DRIVE        WORKMAN DEVELOPMENT       WIMBERLY           3/21/2011
   3730 LIME KILN ROAD       WORKMAN DEVELOPMENT       SAN MARCOS         7/29/2011
   12 OLD MINE COURT         WORKMAN DEVELOPMENT       WIMBERLY            9/7/2011
   16 SPRUCEWOOD             WORKMAN DEVELOPMENT       WIMBERLY          11/14/2011
   14 SPRUCEWOOD             WORKMAN DEVELOPMENT       WIMBERLY          11/14/2011
   701 THERESA COVE          ROBILLARD CUSTOM HOMES    CEDAR PARK         6/13/2011
   2903 CRYSTAL FALLS PKWY   ROBILLARD CUSTOM HOMES    CRYSTAL FALLS      9/23/2011
   11016 CHERISSE DRIVE      SCOTT FELDER HOMES, LLC   MERIDIAN            1/4/2011
   6004 WIPPLE WAY           SCOTT FELDER HOMES, LLC   INDEPENDENCE PK    1/12/2011
   2605 AMUR DRIVE           SCOTT FELDER HOMES, LLC   INDEPENDENCE PK    1/17/2011
   8505 ALOPHIA DRIVE        SCOTT FELDER HOMES, LLC   MERIDIAN           1/24/2011
   6000 WIPPLE WAY           SCOTT FELDER HOMES, LLC   INDEPENDENCE PK    1/27/2011
   112 N. SADDLE RIDGE       SCOTT FELDER HOMES, LLC   RANCH AT BRUS      2/21/2011
   12600 BISMARK DRIVE       SCOTT FELDER HOMES, LLC   BEAR CREEK         2/22/2011
   10717 DESERT WILLOW       SCOTT FELDER HOMES, LLC   DOUBLE CREEK       2/25/2011
   12528 BISMARK DRIVE       SCOTT FELDER HOMES, LLC   BEAR CREEK          3/2/2011
   11012 CHERISSE DRIVE      SCOTT FELDER HOMES, LLC   MERIDIAN            3/4/2011
   111 N. SADDLE RIDGE       SCOTT FELDER HOMES, LLC   RANCH AT BRUS       3/7/2011
   2504 AMUR DRIVE           SCOTT FELDER HOMES, LLC   INDEPENDENCE PK     3/9/2011
   2321 INDEPENDENCE DRIVE   SCOTT FELDER HOMES, LLC   INDEPENDENCE PK    3/18/2011
   11301 CHERISSE DRIVE      SCOTT FELDER HOMES, LLC   MERIDIAN           3/22/2011
   10712 DESERT WILLOW       SCOTT FELDER HOMES, LLC   DOUBLE CREEK       3/25/2011
   6004 RUTLEDGE LANE        SCOTT FELDER HOMES, LLC   INDEPENDENCE PK    3/28/2011
   200 SADDLE RIDGE DRIVE    SCOTT FELDER HOMES, LLC   RANCH AT BRUS      3/30/2011
   11201 CHERISSE DRIVE      SCOTT FELDER HOMES, LLC   MERIDIAN            4/1/2011
   12101 BRYONY DRIVE        SCOTT FELDER HOMES, LLC   MERIDIAN            4/1/2011
   201 BROKEN ARROW DRIVE    SCOTT FELDER HOMES, LLC   RANCH AT BRUS       4/8/2011
   2420 AMUR DRIVE           SCOTT FELDER HOMES, LLC   INDEPENDENCE PK    4/13/2011
   10708 DESERT WILLOW       SCOTT FELDER HOMES, LLC   DOUBLE CREEK       4/28/2011
   109 N. SADDLE RIDGE DR.   SCOTT FELDER HOMES, LLC   RANCH AT BRUS      4/28/2011
   3906 BOWSTRING BEND       SCOTT FELDER HOMES, LLC   RANCH AT BRUS      4/28/2011
   2400 AMUR DRIVE           SCOTT FELDER HOMES, LLC   INDEPENDENCE PK     5/2/2011
   11312 CHERISSE DRIVE      SCOTT FELDER HOMES, LLC   MERIDIAN            5/3/2011
   12105 BRYONY DRIVE        SCOTT FELDER HOMES, LLC   MERIDIAN            5/3/2011
   10608 DESERT WILLOW       SCOTT FELDER HOMES, LLC   DOUBLE CREEK        5/3/2011
   104 ROSE MALLOW WAY       SCOTT FELDER HOMES, LLC   DOUBLE CREEK        5/3/2011
   2424 AMUR DRIVE           SCOTT FELDER HOMES, LLC   INDEPENDENCE PK     5/5/2011
   2505 AMUR DRIVE           SCOTT FELDER HOMES, LLC   INDEPENDENCE PK    5/11/2011
   11309 CHERISSE DRIVE      SCOTT FELDER HOMES, LLC   MERIDIAN           5/13/2011
   3818 AVERY WOODS LANE     SCOTT FELDER HOMES, LLC   RANCH AT BRUS      5/13/2011
   6008 WHIPPLE WAY          SCOTT FELDER HOMES, LLC   INDEPENDENCE PK    5/17/2011
   2609 AMUR DRIVE           SCOTT FELDER HOMES, LLC   INDEPENDENCE PK    5/20/2011
   6108 WHIPPLE WAY          SCOTT FELDER HOMES, LLC   INDEPENDENCE PK     6/2/2011
   6112 WHIPPLE WAY          SCOTT FELDER HOMES, LLC   INDEPENDENCE PK     6/3/2011
   6104 WHIPPLE WAY          SCOTT FELDER HOMES, LLC   INDEPENDENCE PK     6/7/2011
   2608 LIGHTFOOT TRAIL      SCOTT FELDER HOMES, LLC   INDEPENDENCE PK     6/9/2011
   2604 LIGHTFOOT TRAIL      SCOTT FELDER HOMES, LLC   INDEPENDENCE PK    6/14/2011
   2605 LIGHTFOOT TRAIL      SCOTT FELDER HOMES, LLC   INDEPENDENCE PK    6/14/2011
   3213 HERRADURA DRIVE      SCOTT FELDER HOMES, LLC   CABALLO RANCH      6/17/2011
   13413 HYMEADOW CIRCLE     SCOTT FELDER HOMES, LLC   LAKE CREEK         6/20/2011
   1575 COOL SPRING WAY      SCOTT FELDER HOMES, LLC   HIGHPOINT          6/23/2011
   3910 AVERY WOODS LANE     SCOTT FELDER HOMES, LLC   RANCH AT BRUS      6/24/2011
   3909 REMINGTON ROAD       SCOTT FELDER HOMES, LLC   RANCH AT BRUS      6/29/2011


                                                                                      441
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 449 of 1053 PageID:
                                    18014

   6020 WHIPPLE WAY         SCOTT FELDER HOMES, LLC     INDEPENDENCE PK     7/6/2011
   6116 WHIPPLE WAY         SCOTT FELDER HOMES, LLC     INDEPENDENCE PK     7/6/2011
   6016 WHIPPLE WAY         SCOTT FELDER HOMES, LLC     INDEPENDENCE PK     7/6/2011
   6012 WHIPPLE WAY         SCOTT FELDER HOMES, LLC     INDEPENDENCE PK     7/6/2011
   3114 MADISINA DRIVE      SCOTT FELDER HOMES, LLC     CABALLO RANCH      7/11/2011
   13125 HYMEADOW CIRCLE    SCOTT FELDER HOMES, LLC     LAKE CREEK         7/12/2011
   2517 AMUR DRIVE          SCOTT FELDER HOMES, LLC     INDEPENDENCE PK    7/25/2011
   3105 MADISINA DRIVE      SCOTT FELDER HOMES, LLC     CABALLO RANCH      7/27/2011
   1907 CAMINO ALEMEDA      SCOTT FELDER HOMES, LLC     CABALLO RANCH      7/28/2011
   1803 PRADERA PATH        SCOTT FELDER HOMES, LLC     CABALLO RANCH      7/28/2011
   2620 LIGHTFOOT TRAIL     SCOTT FELDER HOMES, LLC     INDEPENDENCE PK     8/1/2011
   11628 CHERISSE DRIVE     SCOTT FELDER HOMES, LLC     MERIDIAN            8/3/2011
   2521 LIGHTFOOT TRAIL     SCOTT FELDER HOMES, LLC     INDEPENDENCE PK     8/4/2011
   13013 HYMEADOW CIRCLE    SCOTT FELDER HOMES, LLC     LAKE CREEK          8/8/2011
   3203 HERRADURA DRIVE     SCOTT FELDER HOMES, LLC     CABALLO RANCH       8/8/2011
   2613 LIGHTFOOT TRAIL     SCOTT FELDER HOMES, LLC     INDEPENDENCE PK    8/10/2011
   13312 HYMEADOW CIRCLE    SCOTT FELDER HOMES, LLC     LAKE CREEK         8/19/2011
   13324 HYMEADOW CIRCLE    SCOTT FELDER HOMES, LLC     LAKE CREEK         8/23/2011
   1075 ARBOR CANYON PASS   SCOTT FELDER HOMES, LLC     RIM ROCK           8/24/2011
   259 PINE POST COVE       SCOTT FELDER HOMES, LLC     RIM ROCK           8/24/2011
   208 SADDLE RIDGE DRIVE   SCOTT FELDER HOMES, LLC     RANCH AT BRUS      8/26/2011
   3908 AVERY WOODS LANE    SCOTT FELDER HOMES, LLC     RANCH AT BRUS      8/30/2011
   6100 WHIPPLE WAY         SCOTT FELDER HOMES, LLC     INDEPENDENCE PK     9/8/2011
   2428 AMUR DRIVE          SCOTT FELDER HOMES, LLC     INDEPENDENCE PK     9/8/2011
   271 PINE POST COVE       SCOTT FELDER HOMES, LLC     RIM ROCK            9/9/2011
   6009 WHIPPLE WAY         SCOTT FELDER HOMES, LLC     INDEPENDENCE PK    9/14/2011
   13004 HYMEADOW CIRCLE    SCOTT FELDER HOMES, LLC     LAKE CREEK         9/14/2011
   2529 AMUR DRIVE          SCOTT FELDER HOMES, LLC     INDEPENDENCE PK    9/27/2011
   121 N. SADDLE RIDGE      SCOTT FELDER HOMES, LLC     RANCH AT BRUS      10/3/2011
   8616 ALOPHIA DRIVE       SCOTT FELDER HOMES, LLC     MERIDIAN           10/4/2011
   3910 REMINGTON ROAD      SCOTT FELDER HOMES, LLC     RANCH AT BRUS      10/4/2011
   1804 PRADERA PATH        SCOTT FELDER HOMES, LLC     CABALLO RANCH      10/5/2011
   8624 ALOPHIA DRIVE       SCOTT FELDER HOMES, LLC     MERIDIAN           10/5/2011
   2008 MANADA TRAIL        SCOTT FELDER HOMES, LLC     CABALLO RANCH     10/10/2011
   3810 AVERY WOODS LANE    SCOTT FELDER HOMES, LLC     RANCH AT BRUS     10/11/2011
   2501 AMUR DRIVE          SCOTT FELDER HOMES, LLC     INDEPENDENCE PK   10/17/2011
   6024 WHIPPLE WAY         SCOTT FELDER HOMES, LLC     INDEPENDENCE PK   10/26/2011
   13225 HYMEADOW CIRCLE    SCOTT FELDER HOMES, LLC     LAKE CREEK         11/2/2011
   1912 CAMINO ALEMEDA      SCOTT FELDER HOMES, LLC     CABALLO RANCH      11/3/2011
   802 S. FRONTIER LANE     SCOTT FELDER HOMES, LLC     RANCH AT BRUS      11/4/2011
   11320 CHERISSE DRIVE     SCOTT FELDER HOMES, LLC     MERIDIAN          11/10/2011
   648 BIG MEADOW ROAD      SCOTT FELDER HOMES, LLC     HIGHPOINT         11/11/2011
   112 GOODWATER COURT      SCOTT FELDER HOMES, LLC     HIGHPOINT         11/11/2011
   2833 BEAR SPRINGS TR.    SCOTT FELDER HOMES, LLC     BEAR CREEK        11/14/2011
   12300 LOSTWOOD CIRCLE    SCOTT FELDER HOMES, LLC     BEAR CREEK        11/14/2011
   2401 AMUR DRIVE          SCOTT FELDER HOMES, LLC     INDEPENDENCE PK   11/28/2011
   2601 AMUR DRIVE          SCOTT FELDER HOMES, LLC     INDEPENDENCE PK   11/30/2011
   1530 FLINT ROCK LOOP     SCOTT FELDER HOMES, LLC     RIM ROCK           12/5/2011
   13024 HYMEADOW CIRCLE    SCOTT FELDER HOMES, LLC     LAKE CREEK        12/12/2011
   2516 AMUR DRIVE          SCOTT FELDER HOMES, LLC     INDEPENDENCE PK   12/12/2011
   16006 OAK ARBOR TRAIL    ENDEAVOR CUSTOM HOMES ONE   BUDA              10/31/2011
   6721 BLARWOOD DRIVE      STREETMAN (USE 1407)        BERKLEY COURT      9/30/2011
   6725 BLARWOOD DRIVE      STREETMAN (USE 1407)        BERKLEY COURT      9/30/2011
   6729 BLARWOOD DRIVE      STREETMAN (USE 1407)        BERKLEY COURT     10/17/2011
   6733 BLARWOOD DRIVE      STREETMAN (USE 1407)        BERKLEY COURT     10/17/2011


                                                                                       442
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 450 of 1053 PageID:
                                    18015

   6737 BLARWOOD DRIVE         STREETMAN (USE 1407)        BERKLEY COURT     10/24/2011
   6741 BLARWOOD DRIVE         STREETMAN (USE 1407)        BERKLEY COURT     10/24/2011
   6717 BLARWOOD DRIVE         STREETMAN (USE 1407)        BERKLEY COURT      11/2/2011
   6713 BLARWOOD DRIVE         STREETMAN (USE 1407)        BERKLEY COURT      11/9/2011
   4607 RAMSEY AVENUE          LOCO GRANDE ENTERPRISES,    AUSTIN             6/20/2011
   902 SOUTH CENTER            BRUCE HOMES, L.P.           SOUTH AUSTIN      11/22/2011
   902 A SOUTH CENTER          BRUCE HOMES, L.P.           SOUTH AUSTIN      11/22/2011
   902 B SOUTH CENTER          BRUCE HOMES, L.P.           SOUTH AUSTIN      11/22/2011
   8720 CHALK KNOLL            CAPSTONE CUSTOM HOMES,INC   BARTON CREEK       1/21/2011
   7110 RYAN DRIVE             CAPSTONE CUSTOM HOMES,INC   DOUG W              6/9/2011
   2907 STRATFORD DRIVE        CAPSTONE CUSTOM HOMES,INC   DOUG W              6/9/2011
   10409 WHITNEY TRACE         KOSIER CONSTRUCTION         WILLOW BEND        2/10/2011
   36 NORTH SHORE CIRCLE       KOSIER CONSTRUCTION         WACO               7/25/2011
   14800 FLAT TOP RANCH ROAD   ZBRANEK & HOLT CUSTOM       AUSTIN            12/27/2011
   4324 GREATVIEW DRIVE        MHI CENTRAL TEXAS, LLC      TERAVISTA          1/24/2011
   901 WALSH HILL TRAIL        MHI CENTRAL TEXAS, LLC      WALSH TRAILS       2/10/2011
   13108 ZEN GARDENS WAY       MHI CENTRAL TEXAS, LLC      STEINER RANCH      2/11/2011
   376 WILD ROSE DRIVE         MHI CENTRAL TEXAS, LLC      HIGHPOINT          2/23/2011
   153 BRIARPATCH COURT        MHI CENTRAL TEXAS, LLC      HIGHPOINT          2/28/2011
   2420 AMBLING TRAIL          MHI CENTRAL TEXAS, LLC      ROWE LANE           3/1/2011
   1936 KEMPWOOD LOOP          MHI CENTRAL TEXAS, LLC      TERAVISTA          3/11/2011
   20117 CHAYTON CIRCLE        MHI CENTRAL TEXAS, LLC      BLACKHAWK          3/21/2011
   1301 C.R. 285               MHI CENTRAL TEXAS, LLC      HIGH RIVER RNCH     4/4/2011
   2817 MOVING WATER LANE      MHI CENTRAL TEXAS, LLC      BLACKHAWK           4/8/2011
   217 STONEY POINT ROAD       MHI CENTRAL TEXAS, LLC      HIGHPOINT          4/11/2011
   1943 KEMPWOOD LOOP          MHI CENTRAL TEXAS, LLC      TERAVISTA          4/14/2011
   2632 RAVENWOOD DRIVE        MHI CENTRAL TEXAS, LLC      SONOMA             4/18/2011
   2636 RAVENWOOD DRIVE        MHI CENTRAL TEXAS, LLC      SONOMA             4/18/2011
   4308 GREATVIEW DRIVE        MHI CENTRAL TEXAS, LLC      TERAVISTA          4/22/2011
   2669 RAVENWOOD DRIVE        MHI CENTRAL TEXAS, LLC      SONOMA             4/25/2011
   7715 TRAILSIDE EST BLVD     MHI CENTRAL TEXAS, LLC      EAST AUSTIN        4/29/2011
   220 SUMMER WOOD COURT       MHI CENTRAL TEXAS, LLC      GABRIELS OVLOOK    5/10/2011
   1904 KEMPWOOD COURT         MHI CENTRAL TEXAS, LLC      TERAVISTA          5/10/2011
   708 WALSH HILL TRAIL        MHI CENTRAL TEXAS, LLC      WALSH TRAILS       5/11/2011
   801 WILLIAMS WAY            MHI CENTRAL TEXAS, LLC      WALSH TRAILS       5/11/2011
   703 WILLIAMS WAY            MHI CENTRAL TEXAS, LLC      WALSH TRAILS       5/11/2011
   3224 FALCONERS WAY          MHI CENTRAL TEXAS, LLC      BLACKHAWK          5/11/2011
   1914 KEMPWOOD LOOP          MHI CENTRAL TEXAS, LLC      TERAVISTA          5/11/2011
   258 STONEY POINT ROAD       MHI CENTRAL TEXAS, LLC      HIGHPOINT          5/16/2011
   101 FARRINGTON LANE         MHI CENTRAL TEXAS, LLC      STAR RANCH         5/24/2011
   109 FARRINGTON LANE         MHI CENTRAL TEXAS, LLC      STAR RANCH         5/24/2011
   20301 CHAYTON CIRCLE        MHI CENTRAL TEXAS, LLC      BLACKHAWK          5/24/2011
   20208 JACKIES RANCH RD      MHI CENTRAL TEXAS, LLC      BLACKHAWK          5/26/2011
   20105 CHAYTON CIRCLE        MHI CENTRAL TEXAS, LLC      BLACKHAWK           6/1/2011
   2537 RAVENWOOD DRIVE        MHI CENTRAL TEXAS, LLC      SONOMA              6/1/2011
   520 WILTSHIRE DRIVE         MHI CENTRAL TEXAS, LLC      STAR RANCH          6/2/2011
   2600 SAN JUAN DRIVE         MHI CENTRAL TEXAS, LLC      AUSTIN LAKE EST     6/2/2011
   301 WESTWOOD TERRACE        MHI CENTRAL TEXAS, LLC      AUSTIN             6/14/2011
   14404 GERONIMO              MHI CENTRAL TEXAS, LLC      LEANDER            6/14/2011
   114 BRIARPATCH COURT        MHI CENTRAL TEXAS, LLC      HIGHPOINT          6/17/2011
   2628 RAVENWOOD DRIVE        MHI CENTRAL TEXAS, LLC      SONOMA             6/23/2011
   113 BLAZING STAR DRIVE      MHI CENTRAL TEXAS, LLC      HIGHPOINT           7/1/2011
   20209 CHAYTON CIRCLE        MHI CENTRAL TEXAS, LLC      BLACKHAWK           7/5/2011
   3300 FALCONERS WAY          MHI CENTRAL TEXAS, LLC      BLACKHAWK           7/8/2011
   212 #3 N. TUMBLEWEED TRL    MHI CENTRAL TEXAS, LLC      AUSTIN             7/11/2011


                                                                                          443
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 451 of 1053 PageID:
                                    18016

   705 WILLIAMS WAY            MHI CENTRAL TEXAS, LLC     WALSH TRAILS       7/11/2011
   113 WILTSHIRE DRIVE         MHI CENTRAL TEXAS, LLC     STAR RANCH         7/12/2011
   4310 GREATVIEW DRIVE        MHI CENTRAL TEXAS, LLC     TERAVISTA          7/15/2011
   161 ROCKY SPOT DRIVE        MHI CENTRAL TEXAS, LLC     HIGHPOINT          7/19/2011
   620 WILLIAMS WAY            MHI CENTRAL TEXAS, LLC     WALSH TRAILS       7/25/2011
   13700 LONE RIDER TRAIL      MHI CENTRAL TEXAS, LLC     BEE CAVE           7/29/2011
   4314 GREATVIEW DRIVE        MHI CENTRAL TEXAS, LLC     TERAVISTA           8/1/2011
   3007 APPENNINI WAY          MHI CENTRAL TEXAS, LLC     BELLA VISTA         8/5/2011
   3208 FALCONERS WAY          MHI CENTRAL TEXAS, LLC     BLACKHAWK           8/9/2011
   125 STONEY POINT ROAD       MHI CENTRAL TEXAS, LLC     HIGHPOINT          8/11/2011
   3201 FALCONERS WAY          MHI CENTRAL TEXAS, LLC     BLACKHAWK          8/18/2011
   171 STONEY POINT ROAD       MHI CENTRAL TEXAS, LLC     HIGHPOINT          8/22/2011
   1205 ASH TREE COURT         MHI CENTRAL TEXAS, LLC     TERAVISTA          8/31/2011
   261 STONEY POINT ROAD       MHI CENTRAL TEXAS, LLC     HIGHPOINT           9/6/2011
   100 W. 33RD STREET          BECKWORTH DESIGN BUILD     CARL N            11/16/2011
   LOT 2 CR 324                KLM CUSTOM HOMES           WALBERG TEXAS      9/21/2011
   #13 WARFIELD DRIVE-GARAGE   KLM CUSTOM HOMES           LEANDER           10/14/2011
   #13 WARFIELD DR. HOUSE      KLM CUSTOM HOMES           LEANDER           10/14/2011
   1928 RUNNING CREEK DRIVE    HUNNICUTT / KRAUSE HOMES   FRANKIE            2/11/2011
   3204 ALAMOCITOS CREEK       SARATOGA HOMES/HOURIGAN    GOODNIGHT RANCH     3/3/2011
   6709 ALVIN DRIVE            SARATOGA HOMES/HOURIGAN    DEORSAM ESTATES     3/3/2011
   6900 DEORSAM LOOP           SARATOGA HOMES/HOURIGAN    DEORSAM ESTATES    3/18/2011
   6812 DEORSAM LOOP           SARATOGA HOMES/HOURIGAN    DEORSAM ESTATES    3/25/2011
   2701 CAMP COOPER DRIVE      SARATOGA HOMES/HOURIGAN    GOODNIGHT RANCH    3/25/2011
   2703 CAMP COOPER DRIVE      SARATOGA HOMES/HOURIGAN    GOODNIGHT RANCH    3/25/2011
   2705 CAMP COOPER DRIVE      SARATOGA HOMES/HOURIGAN    GOODNIGHT RANCH    3/25/2011
   2704 CAMP COOPER DRIVE      SARATOGA HOMES/HOURIGAN    GOODNIGHT RANCH    3/25/2011
   1916 ALAMO BOUND            SARATOGA HOMES/HOURIGAN    CRYSTAL FALLS      3/29/2011
   2702 CAMP COOPER            SARATOGA HOMES/HOURIGAN    GOODNIGHT RANCH    3/30/2011
   2706 CAMP COOPER DRIVE      SARATOGA HOMES/HOURIGAN    GOODNIGHT RANCH    4/18/2011
   1913 ALAMO BOUND            SARATOGA HOMES/HOURIGAN    CRYSTAL FALLS      4/22/2011
   2708 CAMP COOPER            SARATOGA HOMES/HOURIGAN    GOODNIGHT RANCH    7/13/2011
   2502 HIGHLAND TRAIL         SARATOGA HOMES/HOURIGAN    CRYSTAL FALLS      7/13/2011
   2710 CAMP COOPER            SARATOGA HOMES/HOURIGAN    GOODNIGHT RANCH    7/14/2011
   2707 CAMP COOPER            SARATOGA HOMES/HOURIGAN    GOODNIGHT RANCH    7/15/2011
   2801 CAMP COOPER            SARATOGA HOMES/HOURIGAN    GOODNIGHT RANCH    7/18/2011
   2709 CAMP COOPER            SARATOGA HOMES/HOURIGAN    GOODNIGHT RANCH    7/18/2011
   2711 CAMP COOPER            SARATOGA HOMES/HOURIGAN    GOODNIGHT RANCH    7/18/2011
   2802 CAMP COOPER            SARATOGA HOMES/HOURIGAN    GOODNIGHT RANCH    7/19/2011
   2803 CAMP COOPER            SARATOGA HOMES/HOURIGAN    GOODNIGHT RANCH    7/19/2011
   2804 CAMP COOPER            SARATOGA HOMES/HOURIGAN    GOODNIGHT RANCH    7/19/2011
   2800 CAMP COOPER            SARATOGA HOMES/HOURIGAN    GOODNIGHT RANCH     8/5/2011
   1915 ALAMO BOUND            SARATOGA HOMES/HOURIGAN    CRYSTAL FALLS      8/25/2011
   2504 HIGHLAND TRAIL         SARATOGA HOMES/HOURIGAN    CRYSTAL FALLS     10/19/2011
   1924 WHEATON TRAIL          ARTHUR CORKER, III         CEDAR PARK         6/14/2011
   1506 NEW YORK AVE           WILSHIRE HOMES             AUSTIN             1/10/2011
   211 RIVULET LANE            SIERRA CUSTOM HOMES, LLC   LAKEWAY            2/11/2011
   205 BLACK WOLF (CASITA)     SIERRA CUSTOM HOMES, LLC   FLINTROCK FALLS     3/2/2011
   205 RIVULET LANE            SIERRA CUSTOM HOMES, LLC   LAKEWAY            6/24/2011
   210 COSTA BELLA DRIVE       SIERRA CUSTOM HOMES, LLC   LAKEWAY            9/12/2011
   1310 GREENWOOD AVE.         ALI INVESTMENTS, LLC       AUSTIN             6/22/2011
   2003 EAST 13TH STREET       ED HAMEL HOMES             AUSTIN            11/22/2011
   4516 CANYON RIDGE           PATCO CONSTRUCTION, LC     TEMPLE             5/31/2011
   4520 CANYON RIDGE           PATCO CONSTRUCTION, LC     TEMPLE             5/31/2011
   4608 CANYON RIDGE DRIVE     PATCO CONSTRUCTION, LC     TEMPLE             7/14/2011


                                                                                         444
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 452 of 1053 PageID:
                                    18017

   4612 CANYON RIDGE DRIVE   PATCO CONSTRUCTION, LC   TEMPLE             7/14/2011
   4416 CANYON RIDGE DRIVE   PATCO CONSTRUCTION, LC   TEMPLE             7/14/2011
   4616 CANYON RIDGE DRIVE   PATCO CONSTRUCTION, LC   TEMPLE             7/28/2011
   9500 TAYLOR RENEA         REVOLUTION HOMES         SPLAWN RANCH       4/11/2011
   9502 TAYLOR RENEA         REVOLUTION HOMES         SPLAWN RANCH       4/11/2011
   9504 TAYLOR RENEA         REVOLUTION HOMES         SPLAWN RANCH       4/11/2011
   9506 TAYLOR RENEE DRIVE   REVOLUTION HOMES         SPLAWN RANCH       4/27/2011
   9508 TAYLOR RENEA         REVOLUTION HOMES         SPLAWN RANCH       6/14/2011
   9600 TAYLOR RENEE         REVOLUTION HOMES         SPLAWN RANCH      11/21/2011
   4314 BELLVUE AVENUE       HALTON CUSTOM HOMES      AUSTIN              8/5/2011
   1909 WEST 38TH STREET     HALTON CUSTOM HOMES      AUSTIN             11/7/2011
   327 COMAL RUN             D.R. HORTON              RIVERWALK           1/4/2011
   325 COMAL RUN             D.R. HORTON              RIVERWALK           1/4/2011
   308 COMAL RUN             D.R. HORTON              RIVERWALK           1/4/2011
   300 COMAL RUN             D.R. HORTON              RIVERWALK           1/4/2011
   8112 VIA VERDE DRIVE      D.R. HORTON              ALTA MIRA           1/5/2011
   11009 LA ROCA COVE        D.R. HORTON              ALTA MIRA           1/5/2011
   #5701 3101 DAVIS LANE     D.R. HORTON              BRODIE HEIGHTS      1/5/2011
   #5702 3101 DAVIS LANE     D.R. HORTON              BRODIE HEIGHTS      1/5/2011
   #5703 3101 DAVIS LANE     D.R. HORTON              BRODIE HEIGHTS      1/5/2011
   1627 GREENSIDE DRIVE      D.R. HORTON              TERAVISTA           1/5/2011
   720 GABRIEL MILLS DRIVE   D.R. HORTON              TURTLE CREEK        1/5/2011
   731 GABRIEL MILLS LN      D.R. HORTON              TURTLE CREEK        1/5/2011
   #3501 14815 AVERY RANCH   D.R. HORTON              AVERY CHURCH        1/5/2011
   #3502 14815 AVERY RANCH   D.R. HORTON              AVERY CHURCH        1/5/2011
   #3503 14815 AVERY RANCH   D.R. HORTON              AVERY CHURCH        1/5/2011
   2106 BLUFFSTONE DRIVE     D.R. HORTON              SETTLERS PARK       1/7/2011
   318 NOTTINGHAM LOOP       D.R. HORTON              KENSINGTON         1/10/2011
   8109 VIA VERDE DRIVE      D.R. HORTON              ALTA MIRA          1/11/2011
   8032 VIA VERDE DRIVE      D.R. HORTON              ALTA MIRA          1/11/2011
   2102 BLUFFSTONE DRIVE     D.R. HORTON              SETTLERS OVERLK    1/11/2011
   709 ALAMO PLAZA DRIVE     D.R. HORTON              CP TOWN CENTER     1/12/2011
   802 ALAMO PLAZA DRIVE     D.R. HORTON              CP TOWN CENTER     1/12/2011
   804 ALAMO PLAZA DRIVE     D.R. HORTON              CP TOWN CENTER     1/12/2011
   711 ALAMO PLAZA DRIVE     D.R. HORTON              CP TOWN CENTER     1/12/2011
   321 LIDELL STREET         D.R. HORTON              HUTTO SQUARE       1/13/2011
   319 LIDELL STREET         D.R. HORTON              HUTTO SQUARE       1/13/2011
   310 LIDELL STREET         D.R. HORTON              HUTTO SQUARE       1/13/2011
   317 LIDELL STREET         D.R. HORTON              HUTTO SQUARE       1/13/2011
   10301 LAREDO DRIVE        D.R. HORTON              SWEETWATER         1/13/2011
   10300 LAREDO DRIVE        D.R. HORTON              SWEETWATER         1/13/2011
   1102 SOUTH BROOK DRIVE    D.R. HORTON              BENBROOK RANCH     1/13/2011
   1109 SOUTH BROOK DRIVE    D.R. HORTON              BENBROOK RANCH     1/13/2011
   1103 SOUTH BROOK DRIVE    D.R. HORTON              BENBROOK RANCH     1/13/2011
   #2502 14001 AVERY RANCH   D.R. HORTON              AVERY RANCH        1/13/2011
   #2503 14001 AVERY RANCH   D.R. HORTON              AVERY RANCH        1/13/2011
   #2504 14001 AVERY RANCH   D.R. HORTON              AVERY RANCH        1/13/2011
   203 HYLTIN STREET         D.R. HORTON              HUTTO SQUARE       1/14/2011
   205 HYLTIN STREET         D.R. HORTON              HUTTO SQUARE       1/14/2011
   11304 RUNNING BRUSH LN    D.R. HORTON              AVERY RANCH        1/14/2011
   11308 RUNNING BRUSH LN    D.R. HORTON              AVERY RANCH        1/14/2011
   11400 RUNNING BRUSH LN    D.R. HORTON              AVERY RANCH        1/14/2011
   11312 RUNNING BRUSH LN    D.R. HORTON              AVERY RANCH        1/14/2011
   382 PRIMAVERA LOOP        D.R. HORTON              FOUR SEASONS       1/14/2011
   13437 LITTLE GULL DRIVE   D.R. HORTON              PARMER VILLAGE     1/14/2011


                                                                                     445
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 453 of 1053 PageID:
                                    18018

   2701 AMBERGLOW COURT      D.R. HORTON         SETTLERS CROSS    1/14/2011
   8824 WHITE IBIS DRIVE     D.R. HORTON         PARMER VILLAGE    1/17/2011
   8732 WHITE IBIS DRIVE     D.R. HORTON         PARMER VILLAGE    1/17/2011
   11124 FRIENDSHIP DRIVE    D.R. HORTON         PIONEER CROSS     1/17/2011
   11105 FRIENDSHIP DRIVE    D.R. HORTON         PIONEER CROSS     1/17/2011
   314 COMAL RUN             D.R. HORTON         RIVERWALK         1/18/2011
   1700 REDWATER DRIVE       D.R. HORTON         SWEETWATER        1/19/2011
   1701 KEMAH DRIVE          D.R. HORTON         SWEETWATER        1/19/2011
   #2601 14001 AVERY RANCH   D.R. HORTON         AVERY RANCH       1/19/2011
   #2602 14001 AVERY RANCH   D.R. HORTON         AVERY RANCH       1/19/2011
   #2603 14001 AVERY RANCH   D.R. HORTON         AVERY RANCH       1/19/2011
   #2604 14001 AVERY RANCH   D.R. HORTON         AVERY RANCH       1/19/2011
   #2501 14001 AVERY RANCH   D.R. HORTON         AVERY RANCH       1/19/2011
   713 ALAMO PLAZA DRIVE     D.R. HORTON         CP TOWN CENTER    1/19/2011
   9420 BEECHNUT DRIVE       D.R. HORTON         SAGE MEADOW       1/20/2011
   9500 BEECHNUT DRIVE       D.R. HORTON         SAGE MEADOW       1/20/2011
   9416 BEECHNUT DRIVE       D.R. HORTON         SAGE MEADOW       1/20/2011
   1519 GREENSIDE DRIVE      D.R. HORTON         TERAVISTA         1/20/2011
   #1501 1310 W. PARMER      D.R. HORTON         SCOFIELD FARMS    1/21/2011
   #1502 1310 W. PARMER      D.R. HORTON         SCOFIELD FARMS    1/21/2011
   #1503 1310 W. PARMER      D.R. HORTON         SCOFIELD FARMS    1/21/2011
   2107 SETTLER'S PARK LP    D.R. HORTON         SETTLERS PARK     1/24/2011
   14028 TURKEY HOLLOW TRL   D.R. HORTON         AVERY FAR WEST    1/25/2011
   705 WINDSOR CASTLE DR     D.R. HORTON         HIGHLAND PARK     1/25/2011
   18917 EDINBURGH CASTLE    D.R. HORTON         HIGHLAND PARK     1/25/2011
   1631 ROCKLAND DRIVE       D.R. HORTON         SWEETWATER        1/25/2011
   #3101 14815 AVERY RANCH   D.R. HORTON         AVERY CHURCH      1/25/2011
   #3102 14815 AVERY RANCH   D.R. HORTON         AVERY CHURCH      1/25/2011
   #3103 14815 AVERY RANCH   D.R. HORTON         AVERY CHURCH      1/25/2011
   316 COMAL RUN             D.R. HORTON         RIVERWALK         1/25/2011
   1801 CONN CREEK ROAD      D.R. HORTON         CRKVIEW FOREST    1/25/2011
   601 KINGSTON LACY BLVD    D.R. HORTON         HIGHLAND PARK     1/26/2011
   613 KINGSTON LACY BLVD    D.R. HORTON         HIGHLAND PARK     1/26/2011
   2132 AARON ROSS WAY       D.R. HORTON         SETTLERS PARK     1/26/2011
   8117 VIA VERDE DRIVE      D.R. HORTON         ALTA MIRA         1/26/2011
   8024 VIA VERDE DRIVE      D.R. HORTON         ALTA MIRA         1/26/2011
   18804 EDINBURGH CASTLE    D.R. HORTON         HIGHLAND PARK     1/27/2011
   302 TOM KITE DRIVE        D.R. HORTON         FOREST CREEK      1/27/2011
   1702 REDWATER DRIVE       D.R. HORTON         SWEETWATER        1/27/2011
   304 TOM KITE DRIVE        D.R. HORTON         FOREST CREEK      1/27/2011
   #8001 3101 DAVIS LANE     D.R. HORTON         BRODIE HEIGHTS    1/28/2011
   #8002 3101 DAVIS LANE     D.R. HORTON         BRODIE HEIGHTS    1/28/2011
   #8003 3101 DAVIS LANE     D.R. HORTON         BRODIE HEIGHTS    1/28/2011
   #8601 3101 DAVIS LANE     D.R. HORTON         BRODIE HEIGHTS    1/28/2011
   #8602 3101 DAVIS LANE     D.R. HORTON         BRODIE HEIGHTS    1/28/2011
   #8603 3101 DAVIS LANE     D.R. HORTON         BRODIE HEIGHTS    1/28/2011
   2125 BUFFALO TUNDRA DR    D.R. HORTON         PIONEER CROSS     1/28/2011
   2117 BUFFALO TUNDRA DR    D.R. HORTON         PIONEER CROSS     1/28/2011
   1705 ROCKLAND DRIVE       D.R. HORTON         SWEETWATER        1/31/2011
   1700 ROCKLAND DRIVE       D.R. HORTON         SWEETWATER        1/31/2011
   #8201 3101 DAVIS LANE     D.R. HORTON         BRODIE HEIGHTS    1/31/2011
   #8202 3101 DAVIS LANE     D.R. HORTON         BRODIE HEIGHTS    1/31/2011
   #8203 3101 DAVIS LANE     D.R. HORTON         BRODIE HEIGHTS    1/31/2011
   11416 RUNNING BRUSH LN    D.R. HORTON         AVERY RANCH       1/31/2011
   2221 BUFFALO TUNDRA DR    D.R. HORTON         PIONEER CROSS     1/31/2011


                                                                               446
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 454 of 1053 PageID:
                                    18019

   2205 BUFFALO TUNDRA DR      D.R. HORTON       PIONEER CROSS     1/31/2011
   721 GABRIEL MILLS DRIVE     D.R. HORTON       TURTLE CREEK       2/1/2011
   14209 CANYON TRAIL          D.R. HORTON       AVERY FAR WEST     2/1/2011
   14204 CANYON TRAIL          D.R. HORTON       AVERY FAR WEST     2/1/2011
   1060 ESTIVAL DRIVE          D.R. HORTON       FOUR SEASONS       2/2/2011
   #8701 3101 DAVIS LANE       D.R. HORTON       BRODIE HEIGHTS     2/2/2011
   #8702 3101 DAVIS LANE       D.R. HORTON       BRODIE HEIGHTS     2/2/2011
   #8703 3101 DAVIS LANE       D.R. HORTON       BRODIE HEIGHTS     2/2/2011
   501 YAZOO CREEK             D.R. HORTON       CRKVIEW FOREST     2/3/2011
   11132 FRIENDSHIP DRIVE      D.R. HORTON       PIONEER CROSS      2/7/2011
   13409 LITTLE GULL DRIVE     D.R. HORTON       PARMER VILLAGE     2/8/2011
   13245 FOREST SAGE ST.       D.R. HORTON       MANOR CARRIAGE     2/8/2011
   13212 FOREST SAGE ST.       D.R. HORTON       MANOR CARRIAGE     2/8/2011
   1810 FRANKLIN MOUNTAIN      D.R. HORTON       CP TOWN CENTER     2/8/2011
   1812 FRANKLIN MOUNTAIN      D.R. HORTON       CP TOWN CENTER     2/8/2011
   11412 RUNNING BRUSH LN      D.R. HORTON       AVERY RANCH       2/10/2011
   13205 FOREST SAGE ST.       D.R. HORTON       MANOR CARRIAGE    2/10/2011
   717 ALAMO PLAZA DRIVE       D.R. HORTON       CP TOWN CENTER    2/10/2011
   1902 CONN CREEK ROAD        D.R. HORTON       CRKVIEW FOREST    2/10/2011
   11009 ARBOLE COVE           D.R. HORTON       ALTA MIRA         2/11/2011
   8208 VIA VERDE DRIVE        D.R. HORTON       ALTA MIRA         2/11/2011
   11404 RUNNING BRUSH LN      D.R. HORTON       AVERY RANCH       2/11/2011
   11408 RUNNING BRUSH LN      D.R. HORTON       AVERY RANCH       2/11/2011
   743 GABRIEL MILLS DRIVE     D.R. HORTON       TURTLE CREEK      2/14/2011
   735 GABRIEL MILLS DRIVE     D.R. HORTON       TURTLE CREEK      2/14/2011
   2238 SETTLERS PARK LOOP     D.R. HORTON       SETTLERS PARK     2/14/2011
   11008 LA ROCA COVE          D.R. HORTON       ALTA MIRA         2/14/2011
   721 ALAMO PLAZA DRIVE       D.R. HORTON       CP TOWN CENTER    2/14/2011
   807 ALAMO PLAZA DRIVE       D.R. HORTON       CP TOWN CENTER    2/14/2011
   805 ALAMO PLAZA DRIVE       D.R. HORTON       CP TOWN CENTER    2/14/2011
   8612 WOOD STORK DRIVE       D.R. HORTON       PARMER VILLAGE    2/14/2011
   1925 CONN CREEK ROAD        D.R. HORTON       CRKVIEW FOREST    2/15/2011
   1923 CONN CREEK ROAD        D.R. HORTON       CRKVIEW FOREST    2/15/2011
   1901 CONN CREEK ROAD        D.R. HORTON       CRKVIEW FOREST    2/15/2011
   353 VERANO CIRCLE           D.R. HORTON       FOUR SEASONS      2/16/2011
   8604 WHITE IBIS DRIVE       D.R. HORTON       PARMER VILLAGE    2/16/2011
   8600 WHITE IBIS DRIVE       D.R. HORTON       PARMER VILLAGE    2/16/2011
   13237 FOREST SAGE ST        D.R. HORTON       MANOR CARRIAGE    2/16/2011
   7304 A COLINA VISTA LP      D.R. HORTON       COLINA VISTA      2/17/2011
   7304 B COLINA VISTA LP      D.R. HORTON       COLINA VISTA      2/17/2011
   7308 A COLINA VISTA LP      D.R. HORTON       COLINA VISTA      2/17/2011
   7308 B COLINA VISTA LP      D.R. HORTON       COLINA VISTA      2/17/2011
   719 ALAMO PLAZA DRIVE       D.R. HORTON       CP TOWN CENTER    2/17/2011
   1901 ENCHANTED ROCK DRIVE   D.R. HORTON       CP TOWN CENTER    2/17/2011
   #1601 1310 W. PARMER        D.R. HORTON       SCOFIELD FARMS    2/18/2011
   #1602 1310 W. PARMER        D.R. HORTON       SCOFIELD FARMS    2/18/2011
   #1603 1310 W. PARMER        D.R. HORTON       SCOFIELD FARMS    2/18/2011
   252 NOTTINGHAM LOOP         D.R. HORTON       KENSINGTON        2/18/2011
   11300 RUNNING BRUSH LN      D.R. HORTON       AVERY FAR WEST    2/18/2011
   11516 RUNNING BRUSH LN      D.R. HORTON       AVERY FAR WEST    2/18/2011
   11504 RUNNING BRUSH LN      D.R. HORTON       AVERY FAR WEST    2/21/2011
   11428 RUNNING BRUSH LN      D.R. HORTON       AVERY RANCH       2/21/2011
   11424 RUNNING BRUSH LN      D.R. HORTON       AVERY FAR WEST    2/21/2011
   13241 FOREST SAGE ST        D.R. HORTON       MANOR CARRIAGE    2/22/2011
   13240 FOREST SAGE ST        D.R. HORTON       MANOR CARRIAGE    2/22/2011


                                                                               447
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 455 of 1053 PageID:
                                    18020

   13233 FOREST SAGE ST      D.R. HORTON         MANOR CARRIAGE    2/22/2011
   801 ROYAL BURGESS DRIVE   D.R. HORTON         FOREST CREEK      2/23/2011
   101 PAUL AZINGER DRIVE    D.R. HORTON         FOREST CREEK      2/23/2011
   919 CRATERS OF THE MOON   D.R. HORTON         HIGHLAND PARK     2/24/2011
   8541 INCA DOVE DRIVE      D.R. HORTON         PARMER VILLAGE    2/24/2011
   1800 FRANKLIN MOUNTAIN    D.R. HORTON         CP TOWN CENTER    2/24/2011
   9409 SWEETGUM DRIVE       D.R. HORTON         SAGE MEADOW       2/25/2011
   9413 SWEETGUM DRIVE       D.R. HORTON         SAGE MEADOW       2/25/2011
   1612 WAXBERRY LANE        D.R. HORTON         SAGE MEADOW       2/25/2011
   1616 WAXBERRY LANE        D.R. HORTON         SAGE MEADOW       2/25/2011
   1208 KINGSTON LACY BLVD   D.R. HORTON         HIGHLAND PARK     2/25/2011
   1204 KINGSTON LACY BLVD   D.R. HORTON         HIGHLAND PARK     2/25/2011
   13220 FOREST SAGE ST      D.R. HORTON         MANOR CARRIAGE    2/25/2011
   #8101 3101 DAVIS LANE     D.R. HORTON         BRODIE HEIGHTS    2/25/2011
   #8102 3101 DAVIS LANE     D.R. HORTON         BRODIE HEIGHTS    2/25/2011
   #8103 3101 DAVIS LANE     D.R. HORTON         BRODIE HEIGHTS    2/25/2011
   8604 WOOD STORK DRIVE     D.R. HORTON         PARMER VILLAGE    2/25/2011
   8608 WOOD STORK DRIVE     D.R. HORTON         PARMER VILLAGE    2/25/2011
   8505 WHITE IBIS DRIVE     D.R. HORTON         PARMER VILLAGE    2/26/2011
   904 CRATERS OF THE MOON   D.R. HORTON         HIGHLAND PARK      3/1/2011
   2134 AARON ROSS WAY       D.R. HORTON         SETTLERS PARK      3/1/2011
   2201 BUFFALO TUNDRA       D.R. HORTON         PIONEER CROSS      3/1/2011
   13436 NIGHT HERON DRIVE   D.R. HORTON         PARMER VILLAGE     3/1/2011
   100 SANDY LYLE COVE       D.R. HORTON         FOREST CREEK       3/1/2011
   11505 TIMBER HEIGHTS DR   D.R. HORTON         PIONEER CROSS      3/1/2011
   908 CRATERS OF THE MOON   D.R. HORTON         HIGHLAND PARK      3/1/2011
   906 CRATERS OF THE MOON   D.R. HORTON         HIGHLAND PARK      3/1/2011
   #1801 1310 W. PARMER      D.R. HORTON         SCOFIELD FARMS     3/1/2011
   #1802 1310 W. PARMER      D.R. HORTON         SCOFIELD FARMS     3/1/2011
   #1803 1310 W. PARMER      D.R. HORTON         SCOFIELD FARMS     3/1/2011
   #1701 1310 W. PARMER      D.R. HORTON         SCOFIELD FARMS     3/1/2011
   #1702 1310 W. PARMER      D.R. HORTON         SCOFIELD FARMS     3/1/2011
   #1703 1310 W. PARMER      D.R. HORTON         SCOFIELD FARMS     3/1/2011
   11001 ARBOLE COVE         D.R. HORTON         ALTA MIRA          3/2/2011
   8008 VIA VERDE DRIVE      D.R. HORTON         ALTA MIRA          3/2/2011
   315 COMAL RUN             D.R. HORTON         RIVERWALK          3/2/2011
   1000 NIOBRARA RIVER DR    D.R. HORTON         HIGHLAND PARK      3/3/2011
   928 NIOBRARA RIVER DR     D.R. HORTON         HIGHLAND PARK      3/3/2011
   318 COMAL RUN             D.R. HORTON         RIVERWALK          3/3/2011
   311 COMAL RUN             D.R. HORTON         RIVERWALK          3/3/2011
   1806 FRANKLIN MOUNTAIN    D.R. HORTON         CP TOWN CENTER     3/3/2011
   1808 FRANKLIN MOUNTAIN    D.R. HORTON         CP TOWN CENTER     3/3/2011
   723 ALAMO PLAZA DRIVE     D.R. HORTON         CP TOWN CENTER     3/3/2011
   1604 WAXBERRY LANE        D.R. HORTON         SAGE MEADOW        3/4/2011
   1608 WAXBERRY LANE        D.R. HORTON         SAGE MEADOW        3/4/2011
   #9101 3101 DAVIS LANE     D.R. HORTON         BRODIE HEIGHTS     3/4/2011
   #9102 3101 DAVIS LANE     D.R. HORTON         BRODIE HEIGHTS     3/4/2011
   #9103 3101 DAVIS LANE     D.R. HORTON         BRODIE HEIGHTS     3/4/2011
   #9001 3101 DAVIS LANE     D.R. HORTON         BRODIE HEIGHTS     3/7/2011
   #9002 3101 DAVIS LANE     D.R. HORTON         BRODIE HEIGHTS     3/7/2011
   #9003 3101 DAVIS LANE     D.R. HORTON         BRODIE HEIGHTS     3/7/2011
   11412 DAY CAMP LANE       D.R. HORTON         PIONEER CROSS      3/7/2011
   2105 BUFFALO TUNDRA DR    D.R. HORTON         PIONEER CROSS      3/7/2011
   1621 GREENSIDE DRIVE      D.R. HORTON         TERAVISTA          3/7/2011
   1620 WEST MEADOW TRAIL    D.R. HORTON         TERAVISTA          3/7/2011


                                                                               448
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 456 of 1053 PageID:
                                    18021

   801 ALAMO PLAZA DRIVE      D.R. HORTON        CP TOWN CENTER     3/7/2011
   803 ALAMO PLAZA DRIVE      D.R. HORTON        CP TOWN CENTER     3/7/2011
   715 ALAMO PLAZA            D.R. HORTON        CP TOWN CENTER     3/7/2011
   #8401 3101 DAVIS LANE      D.R. HORTON        BRODIE HEIGHTS     3/7/2011
   #8402 3101 DAVIS LANE      D.R. HORTON        BRODIE HEIGHTS     3/7/2011
   #8403 3101 DAVIS LANE      D.R. HORTON        BRODIE HEIGHTS     3/7/2011
   1200 KINGSTON LACY BLVD    D.R. HORTON        HIGHLAND PARK      3/8/2011
   924 NIOBRARA RIVER DR      D.R. HORTON        HIGHLAND PARK      3/8/2011
   287 NOTTINGHAM LOOP        D.R. HORTON        KENSINGTON         3/8/2011
   442 VERANO DRIVE           D.R. HORTON        FOUR SEASONS       3/8/2011
   329 VERANO DRIVE           D.R. HORTON        FOUR SEASONS       3/8/2011
   1002 CRATERS OF THE MOON   D.R. HORTON        HIGHLAND PARK      3/8/2011
   317 VERANO CIRCLE          D.R. HORTON        FOUR SEASONS       3/8/2011
   326 COMAL RUN              D.R. HORTON        RIVERWALK          3/8/2011
   322 COMAL RUN              D.R. HORTON        RIVERWALK          3/8/2011
   1072 ESTIVAL DRIVE         D.R. HORTON        FOUR SEASONS       3/8/2011
   320 COMAL RUN              D.R. HORTON        RIVERWALK          3/8/2011
   313 COMAL RUN              D.R. HORTON        RIVERWALK          3/9/2011
   1612 MUSKET VALLEY TRL     D.R. HORTON        PIONEER CROSS      3/9/2011
   8728 WHITE IBIS DRIVE      D.R. HORTON        PARMER VILLAGE     3/9/2011
   8812 WHITE IBIS DRIVE      D.R. HORTON        PARMER VILLAGE     3/9/2011
   11432 RUNNING BRUSH LN     D.R. HORTON        AVERY FAR WEST    3/10/2011
   739 GABRIEL MILLS DRIVE    D.R. HORTON        TURTLE CREEK      3/10/2011
   11500 RUNNING BRUSH LN     D.R. HORTON        AVERY RANCH       3/10/2011
   752 GABRIEL MILLS DRIVE    D.R. HORTON        TURTLE CREEK      3/10/2011
   713 GABRIEL MILLS DRIVE    D.R. HORTON        TURTLE CREEK      3/10/2011
   751 GABRIEL MILLS DRIVE    D.R. HORTON        TURTLE CREEK      3/10/2011
   747 GABRIEL MILLS DRIVE    D.R. HORTON        TURTLE CREEK      3/10/2011
   740 GABRIEL MILLS DRIVE    D.R. HORTON        TURTLE CREEK      3/10/2011
   748 GABRIEL MILLS DRIVE    D.R. HORTON        TURTLE CREEK      3/10/2011
   201 WILD CAT DRIVE         D.R. HORTON        HUNTER CROSSING   3/10/2011
   1906 RIPPLE CREEK COURT    D.R. HORTON        CRKVIEW FOREST    3/10/2011
   771 GABRIEL MILLS DRIVE    D.R. HORTON        TURTLE CREEK      3/10/2011
   1701 ROCKLAND DRIVE        D.R. HORTON        SWEETWATER        3/11/2011
   717 NIOBRARA RIVER DR      D.R. HORTON        HIGHLAND PARK     3/14/2011
   528 GLACIAL STREAM LANE    D.R. HORTON        CRKVIEW FOREST    3/14/2011
   1909 CONN CREEK ROAD       D.R. HORTON        CRKVIEW FOREST    3/14/2011
   1907 CONN CREEK ROAD       D.R. HORTON        CRKVIEW FOREST    3/14/2011
   733 NIOBRARA RIVER DR      D.R. HORTON        HIGHLAND PARK     3/14/2011
   721 NIOBRARA RIVER DR      D.R. HORTON        HIGHLAND PARK     3/14/2011
   729 NIOBRARA RIVER DR      D.R. HORTON        HIGHLAND PARK     3/14/2011
   #1901 1310 W. PARMER       D.R. HORTON        SCOFIELD FARMS    3/14/2011
   #1902 1310 W. PARMER       D.R. HORTON        SCOFIELD FARMS    3/14/2011
   #1903 1310 W. PARMER       D.R. HORTON        SCOFIELD FARMS    3/14/2011
   702 ROYAL BURGESS DRIVE    D.R. HORTON        FOREST CREEK      3/15/2011
   11512 RUNNING BRUSH LN     D.R. HORTON        AVERY RANCH       3/15/2011
   11520 RUNNING BRUSH LN     D.R. HORTON        AVERY RANCH       3/15/2011
   11508 RUNNING BRUSH LN     D.R. HORTON        AVERY RANCH       3/15/2011
   216 WILD CAT DRIVE         D.R. HORTON        HUNTER CROSSING   3/15/2011
   218 WILD CAT DRIVE         D.R. HORTON        HUNTER CROSSING   3/15/2011
   214 WILD CAT DRIVE         D.R. HORTON        HUNTER CROSSING   3/15/2011
   305 VERANO DRIVE           D.R. HORTON        FOUR SEASONS      3/16/2011
   394 PRIMAVERA LOOP         D.R. HORTON        FOUR SEASONS      3/16/2011
   8213 VIA VERDE DRIVE       D.R. HORTON        ALTA MIRA         3/16/2011
   8209 VIA VERDE DRIVE       D.R. HORTON        ALTA MIRA         3/16/2011


                                                                               449
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 457 of 1053 PageID:
                                    18022

   8200 VIA VERDE DRIVE      D.R. HORTON         ALTA MIRA         3/16/2011
   324 COMAL RUN             D.R. HORTON         RIVERWALK         3/17/2011
   11004 ARBOLE COVE         D.R. HORTON         ALTA MIRA         3/17/2011
   8016 VIA VERDE DRIVE      D.R. HORTON         ALTA MIRA         3/17/2011
   2113 BUFFALO TUNDRA DR    D.R. HORTON         PIONEER CROSS     3/18/2011
   1628 ROCKLAND DRIVE       D.R. HORTON         SWEETWATER        3/18/2011
   212 WILD CAT DRIVE        D.R. HORTON         HUNTER CROSSING   3/18/2011
   208 WILD CAT DRIVE        D.R. HORTON         HUNTER CROSSING   3/18/2011
   1910 ROCKLAND DRIVE       D.R. HORTON         SWEETWATER        3/18/2011
   #2401 14001 AVERY RANCH   D.R. HORTON         AVERY RANCH       3/21/2011
   #2402 14001 AVERY RANCH   D.R. HORTON         AVERY RANCH       3/21/2011
   #2403 14001 AVERY RANCH   D.R. HORTON         AVERY RANCH       3/21/2011
   #2404 14001 AVERY RANCH   D.R. HORTON         AVERY RANCH       3/21/2011
   725 NIOBRARA RIVER DR     D.R. HORTON         HIGHLAND PARK     3/22/2011
   104 TOM KITE COVE         D.R. HORTON         FOREST CREEK      3/22/2011
   8537 INCA DOVE DRIVE      D.R. HORTON         PARMER VILLAGE    3/22/2011
   201 HALE IRWIN DRIVE      D.R. HORTON         FOREST CREEK      3/22/2011
   755 GABRIEL MILLS DRIVE   D.R. HORTON         TURTLE CREEK      3/23/2011
   756 GABRIEL MILLS DRIVE   D.R. HORTON         TURTLE CREEK      3/23/2011
   760 GABRIEL MILLS DRIVE   D.R. HORTON         TURTLE CREEK      3/23/2011
   759 GABRIEL MILLS DRIVE   D.R. HORTON         TURTLE CREEK      3/23/2011
   259 NOTTINGHAM LOOP       D.R. HORTON         KENSINGTON        3/24/2011
   394 FALL DRIVE            D.R. HORTON         FOUR SEASONS      3/24/2011
   13217 FOREST SAGE ST      D.R. HORTON         MANOR CARRIAGE    3/24/2011
   713 NIOBRARA RIVER DR     D.R. HORTON         HIGHLAND PARK     3/25/2011
   101 CRAIG PARRY COVE      D.R. HORTON         FOREST CREEK      3/25/2011
   13221 FOREST SAGE ST      D.R. HORTON         MANOR CARRIAGE    3/25/2011
   13232 FOREST SAGE ST      D.R. HORTON         MANOR CARRIAGE    3/25/2011
   13225 FOREST SAGE ST      D.R. HORTON         MANOR CARRIAGE    3/25/2011
   496 NOTTINGHAM LOOP       D.R. HORTON         KENSINGTON        3/28/2011
   1800 CONN CREEK ROAD      D.R. HORTON         CRKVIEW FOREST    3/30/2011
   1906 ROCKLAND DRIVE       D.R. HORTON         SWEETWATER        3/30/2011
   510 GLACIAL STREAM LANE   D.R. HORTON         CRKVIEW FOREST    3/30/2011
   214 PAUL AZINGER COURT    D.R. HORTON         FOREST CREEK       4/1/2011
   11008 ARBOLES COVE        D.R. HORTON         ALTA MIRA          4/4/2011
   8504 WOOD STORK DRIVE     D.R. HORTON         PARMER VILLAGE     4/4/2011
   8520 WOOD STORK DRIVE     D.R. HORTON         PARMER VILLAGE     4/5/2011
   518 GLACIAL STREAM LANE   D.R. HORTON         CRKVIEW FOREST     4/5/2011
   10302 MAYDELLE DRIVE      D.R. HORTON         SWEETWATER         4/6/2011
   10300 MAYDELLE DRIVE      D.R. HORTON         SWEETWATER         4/6/2011
   288 NOTTINGHAM LOOP       D.R. HORTON         KENSINGTON         4/6/2011
   113 LAVACA LOOP           D.R. HORTON         RIVERWALK          4/7/2011
   115 LAVACA LOOP           D.R. HORTON         RIVERWALK          4/7/2011
   #601 14001 AVERY RANCH    D.R. HORTON         AVERY RANCH        4/8/2011
   #602 14001 AVERY RANCH    D.R. HORTON         AVERY RANCH        4/8/2011
   #603 14001 AVERY RANCH    D.R. HORTON         AVERY RANCH        4/8/2011
   #604 14001 AVERY RANCH    D.R. HORTON         AVERY RANCH        4/8/2011
   8512 WOOD STORK DRIVE     D.R. HORTON         PARMER VILLAGE     4/8/2011
   8817 WHITE IBIS DRIVE     D.R. HORTON         PARMER VILLAGE     4/8/2011
   260 NOTTINGHAM LOOP       D.R. HORTON         KENSINGTON         4/8/2011
   13204 FOREST SAGE ST      D.R. HORTON         MANOR CARRIAGE     4/8/2011
   13224 FOREST SAGE ST      D.R. HORTON         MANOR CARRIAGE     4/8/2011
   13216 FOREST SAGE ST      D.R. HORTON         MANOR CARRIAGE     4/8/2011
   11420 RUNNING BRUSH LN    D.R. HORTON         AVERY RANCH       4/11/2011
   1913 CONN CREEK ROAD      D.R. HORTON         CRKVIEW FOREST    4/11/2011


                                                                               450
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 458 of 1053 PageID:
                                    18023

   1908 CONN CREEK ROAD      D.R. HORTON         CRKVIEW FOREST    4/11/2011
   1910 CONN CREEK ROAD      D.R. HORTON         CRKVIEW FOREST    4/11/2011
   8716 WHITE IBIS DRIVE     D.R. HORTON         PARMER VILLAGE    4/12/2011
   #2003 1310 W. PARMER      D.R. HORTON         SCOFIELD FARMS    4/13/2011
   #2002 1310 W. PARMER      D.R. HORTON         SCOFIELD FARMS    4/13/2011
   #2001 1310 W. PARMER      D.R. HORTON         SCOFIELD FARMS    4/13/2011
   260 OTONO LOOP            D.R. HORTON         FOUR SEASONS      4/14/2011
   270 NOTTINGHAM LOOP       D.R. HORTON         KENSINGTON        4/14/2011
   280 NOTTINGHAM LOOP       D.R. HORTON         KENSINGTON        4/14/2011
   341 VERANO CIRCLE         D.R. HORTON         FOUR SEASONS      4/14/2011
   1903 ENCHANTED ROCK DR    D.R. HORTON         CP TOWN CENTER    4/14/2011
   1905 ENCHANTED ROCK DR    D.R. HORTON         CP TOWN CENTER    4/14/2011
   1827 ENCHANTED ROCK DR    D.R. HORTON         CP TOWN CENTER    4/14/2011
   1907 ENCHANTED ROCK       D.R. HORTON         CP TOWN CENTER    4/14/2011
   13216 PINE NEEDLE ST      D.R. HORTON         MANOR CARRIAGE    4/14/2011
   1921 CONN CREEK ROAD      D.R. HORTON         CRKVIEW FOREST    4/14/2011
   516 GLACIAL STREAM LANE   D.R. HORTON         CRKVIEW FOREST    4/14/2011
   916 CRATERS OF THE MOON   D.R. HORTON         HIGHLAND PARK     4/15/2011
   103 LAVACA LOOP           D.R. HORTON         RIVERWALK         4/15/2011
   #8501 3101 DAVIS LANE     D.R. HORTON         BRODIE HEIGHTS    4/15/2011
   #8502 3101 DAVIS LANE     D.R. HORTON         BRODIE HEIGHTS    4/15/2011
   #8503 3101 DAVIS LANE     D.R. HORTON         BRODIE HEIGHTS    4/15/2011
   1904 CONN CREEK ROAD      D.R. HORTON         CRKVIEW FOREST    4/15/2011
   1914 CONN CREEK ROAD      D.R. HORTON         CRKVIEW FOREST    4/15/2011
   285 OTONO LOOP            D.R. HORTON         FOUR SEASONS      4/18/2011
   1521 BEEBRUSH LANE        D.R. HORTON         SAGE MEADOW       4/18/2011
   1517 BEEBRUSH LANE        D.R. HORTON         SAGE MEADOW       4/18/2011
   101 LAVACA LOOP           D.R. HORTON         RIVERWALK         4/18/2011
   268 OTONO LOOP            D.R. HORTON         FOUR SEASONS      4/18/2011
   1513 BEEBRUSH LANE        D.R. HORTON         SAGE MEADOW       4/18/2011
   8516 WOOD STORK DRIVE     D.R. HORTON         PARMER VILLAGE    4/18/2011
   8508 WOOD STORK DRIVE     D.R. HORTON         PARMER VILLAGE    4/18/2011
   914 CRATERS OF THE MOON   D.R. HORTON         HIGHLAND PARK     4/19/2011
   #2801 14001 AVERY RANCH   D.R. HORTON         AVERY RANCH       4/19/2011
   #2802 14001 AVERY RANCH   D.R. HORTON         AVERY RANCH       4/19/2011
   #2803 14001 AVERY RANCH   D.R. HORTON         AVERY RANCH       4/19/2011
   #2804 14001 AVERY RANCH   D.R. HORTON         AVERY RANCH       4/19/2011
   8724 WHITE IBIS DRIVE     D.R. HORTON         PARMER VILLAGE    4/19/2011
   8708 WHITE IBIS DRIVE     D.R. HORTON         PARMER VILLAGE    4/19/2011
   1712 ROCKLAND DRIVE       D.R. HORTON         SWEETWATER        4/19/2011
   1710 ROCKLAND DRIVE       D.R. HORTON         SWEETWATER        4/19/2011
   1806 ROCKLAND DRIVE       D.R. HORTON         SWEETWATER        4/19/2011
   805 NIOBRARA RIVER DR     D.R. HORTON         HIGHLAND PARK     4/19/2011
   918 CRATERS OF THE MOON   D.R. HORTON         HIGHLAND PARK     4/20/2011
   334 FALL DRIVE            D.R. HORTON         FOUR SEASONS      4/20/2011
   1108 SUNNY MEADOWS LOOP   D.R. HORTON         TERAVISTA 2       4/20/2011
   1113 SUNNY MEADOWS LOOP   D.R. HORTON         TERAVISTA 2       4/20/2011
   1106 SUNNY MEADOWS LOOP   D.R. HORTON         TERAVISTA 2       4/20/2011
   920 CRATERS OF THE MOON   D.R. HORTON         HIGHLAND PARK     4/20/2011
   #2201 14001 AVERY RANCH   D.R. HORTON         AVERY RANCH       4/20/2011
   #2202 14001 AVERY RANCH   D.R. HORTON         AVERY RANCH       4/20/2011
   #2203 14001 AVERY RANCH   D.R. HORTON         AVERY RANCH       4/20/2011
   #2204 14001 AVERY RANCH   D.R. HORTON         AVERY RANCH       4/20/2011
   2121 BUFFALO TUNDRA DR    D.R. HORTON         PIONEER CROSS     4/21/2011
   253 OTONO LOOP            D.R. HORTON         FOUR SEASONS      4/21/2011


                                                                               451
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 459 of 1053 PageID:
                                    18024

   261 OTONO LOOP             D.R. HORTON        FOUR SEASONS      4/21/2011
   300 NOTTINGHAM TRAIL       D.R. HORTON        KENSINGTON        4/21/2011
   501 FALL CIRCLE            D.R. HORTON        FOUR SEASONS      4/21/2011
   1802 CONN CREEK ROAD       D.R. HORTON        CRKVIEW FOREST    4/21/2011
   206 WILD CAT DRIVE         D.R. HORTON        HUNTER CROSSING   4/21/2011
   263 SUMMER DRIVE           D.R. HORTON        FOUR SEASONS      4/21/2011
   302 WILD CAT DRIVE         D.R. HORTON        HUNTER CROSSING   4/21/2011
   348 OTONO LOOP             D.R. HORTON        FOUR SEASONS      4/22/2011
   813 NIOBRARA RIVER DR      D.R. HORTON        HIGHLAND PARK     4/22/2011
   809 NIOBRARA RIVER DR      D.R. HORTON        HIGHLAND PARK     4/22/2011
   #3001 1310 W. PARMER       D.R. HORTON        SCOFIELD FARMS    4/22/2011
   #3002 1310 W. PARMER       D.R. HORTON        SCOFIELD FARMS    4/22/2011
   #3003 1310 W. PARMER       D.R. HORTON        SCOFIELD FARMS    4/22/2011
   909 HERITAGE SPRINGS TR    D.R. HORTON        TURTLE CREEK      4/25/2011
   300 WILD CAT DRIVE         D.R. HORTON        HUNTER CROSSING   4/25/2011
   106 PAUL AZINGER DRIVE     D.R. HORTON        FOREST CREEK      4/25/2011
   727 GABRIEL MILLS DRIVE    D.R. HORTON        TURTLE CREEK      4/25/2011
   801 NIOBRARA RIVER DR      D.R. HORTON        HIGHLAND PARK     4/25/2011
   220 WILD CAT DRIVE         D.R. HORTON        HUNTER CROSSING   4/25/2011
   200 HALE IRWIN DRIVE       D.R. HORTON        FOREST CREEK      4/25/2011
   1914 ROCKLAND DRIVE        D.R. HORTON        SWEETWATER        4/26/2011
   1704 REDWATER DRIVE        D.R. HORTON        SWEETWATER        4/26/2011
   1802 ROCKLAND DRIVE        D.R. HORTON        SWEETWATER        4/26/2011
   9417 SWEETGUM DRIVE        D.R. HORTON        SAGE MEADOW       4/26/2011
   1000 CRATERS OF THE MOON   D.R. HORTON        HIGHLAND PARK     4/26/2011
   111 PAUL AZINGER DRIVE     D.R. HORTON        FOREST CREEK      4/26/2011
   110 PAUL AZINGER DRIVE     D.R. HORTON        FOREST CREEK      4/26/2011
   #101 1310 W. PARMER        D.R. HORTON        SCOFIELD FARMS    4/26/2011
   #102 1310 W. PARMER        D.R. HORTON        SCOFIELD FARMS    4/26/2011
   #103 1310 W. PARMER        D.R. HORTON        SCOFIELD FARMS    4/26/2011
   500 COMAL RUN              D.R. HORTON        RIVERWALK         4/27/2011
   476 NOTTINGHAM LOOP        D.R. HORTON        KENSINGTON        4/27/2011
   389 NOTTINGHAM LOOP        D.R. HORTON        KENSINGTON        4/27/2011
   408 COMAL RUN              D.R. HORTON        RIVERWALK         4/27/2011
   486 NOTTINGHAM LOOP        D.R. HORTON        KENSINGTON        4/27/2011
   #7901 3101 DAVIS LANE      D.R. HORTON        BRODIE HEIGHTS    4/28/2011
   #7902 3101 DAVIS LANE      D.R. HORTON        BRODIE HEIGHTS    4/28/2011
   #7903 3101 DAVIS LANE      D.R. HORTON        BRODIE HEIGHTS    4/28/2011
   #303 1310 W. PARMER        D.R. HORTON        SCOFIELD FARMS    4/28/2011
   #302 1310 W. PARMER        D.R. HORTON        SCOFIELD FARMS    4/28/2011
   #301 1310 W. PARMER        D.R. HORTON        SCOFIELD FARMS    4/28/2011
   11000 ARBOLE COVE          D.R. HORTON        ALTA MIRA         4/28/2011
   9325 SWEETGUM DRIVE        D.R. HORTON        SAGE MEADOW       4/28/2011
   1525 BEEBRUSH LANE         D.R. HORTON        SAGE MEADOW       4/29/2011
   103 CRAIG PARRY COVE       D.R. HORTON        FOREST CREEK      4/29/2011
   #201 1310 W. PARMER        D.R. HORTON        SCOFIELD FARMS    4/29/2011
   #202 1310 W. PARMER        D.R. HORTON        SCOFIELD FARMS    4/29/2011
   #203 1310 W. PARMER        D.R. HORTON        SCOFIELD FARMS    4/29/2011
   1109 SUNNY MEADOWS LOOP    D.R. HORTON        TERAVISTA 2        5/2/2011
   1622 WESTMEADOW TRAIL      D.R. HORTON        TERAVISTA          5/2/2011
   13305 PINE NEEDLE ST       D.R. HORTON        MANOR CARRIAGE     5/2/2011
   301 OTONO LOOP             D.R. HORTON        FOUR SEASONS       5/3/2011
   767 GABRIEL MILLS DRIVE    D.R. HORTON        TURTLE CREEK       5/3/2011
   744 GABRIEL MILLS DRIVE    D.R. HORTON        TURTLE CREEK       5/3/2011
   1613 WILLOW WAY            D.R. HORTON        TURTLE CREEK       5/3/2011


                                                                               452
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 460 of 1053 PageID:
                                    18025

   275 SUMMER DRIVE          D.R. HORTON         FOUR SEASONS       5/3/2011
   312 OTONO LOOP            D.R. HORTON         FOUR SEASONS       5/3/2011
   203 HALE IRWIN DRIVE      D.R. HORTON         FOREST CREEK       5/3/2011
   1706 REDWATER DRIVE       D.R. HORTON         SWEETWATER         5/4/2011
   1111 SUNNY MEADOWS LOOP   D.R. HORTON         TERAVISTA 2        5/4/2011
   1115 SUNNY MEADOWS LOOP   D.R. HORTON         TERAVISTA 2        5/4/2011
   1801 COLORADO BEND DR     D.R. HORTON         CP TOWN CENTER     5/4/2011
   1805 COLORADO BEND DR     D.R. HORTON         CP TOWN CENTER     5/4/2011
   1807 COLORADO BEND DR     D.R. HORTON         CP TOWN CENTER     5/4/2011
   1713 COLORADO BEND DR     D.R. HORTON         CP TOWN CENTER     5/4/2011
   1803 COLORADO BEND DR     D.R. HORTON         CP TOWN CENTER     5/4/2011
   1715 COLORADO BEND DR     D.R. HORTON         CP TOWN CENTER     5/4/2011
   1912 CONN CREEK ROAD      D.R. HORTON         CRKVIEW FOREST     5/4/2011
   322 FALL DRIVE            D.R. HORTON         FOUR SEASONS       5/5/2011
   311 FALL DRIVE            D.R. HORTON         FOUR SEASONS       5/5/2011
   502 COMAL RUN             D.R. HORTON         RIVERWALK          5/5/2011
   #3101 1310 W. PARMER      D.R. HORTON         SCOFIELD FARMS     5/5/2011
   #3102 1310 W. PARMER      D.R. HORTON         SCOFIELD FARMS     5/5/2011
   #3103 1310 W. PARMER      D.R. HORTON         SCOFIELD FARMS     5/5/2011
   111 LAVACA LOOP           D.R. HORTON         RIVERWALK          5/5/2011
   504 COMAL RUN             D.R. HORTON         RIVERWALK          5/5/2011
   117 LAVACA LOOP           D.R. HORTON         RIVERWALK          5/5/2011
   298 SUMMER DRIVE          D.R. HORTON         FOUR SEASONS       5/6/2011
   109 LAVACA LOOP           D.R. HORTON         RIVERWALK          5/6/2011
   107 LAVACA LOOP           D.R. HORTON         RIVERWALK          5/6/2011
   13228 FOREST SAGE ST      D.R. HORTON         MANOR CARRIAGE     5/9/2011
   13229 FOREST SAGE ST      D.R. HORTON         MANOR CARRIAGE     5/9/2011
   10904 LA ESTRELLA COVE    D.R. HORTON         ALTA MIRA          5/9/2011
   11004 LA ROCA COVE        D.R. HORTON         ALTA MIRA          5/9/2011
   13237 PINE NEEDLE ST      D.R. HORTON         MANOR CARRIAGE    5/10/2011
   105 LAVACA LOOP           D.R. HORTON         RIVERWALK         5/10/2011
   10214 LAREDO DRIVE        D.R. HORTON         SWEETWATER        5/10/2011
   10213 LAREDO DRIVE        D.R. HORTON         SWEETWATER        5/10/2011
   13225 PINE NEEDLE ST      D.R. HORTON         MANOR CARRIAGE    5/10/2011
   13236 FOREST SAGE ST      D.R. HORTON         MANOR CARRIAGE    5/10/2011
   13208 FOREST SAGE ST      D.R. HORTON         MANOR CARRIAGE    5/10/2011
   10302 LAREDO DRIVE        D.R. HORTON         SWEETWATER        5/10/2011
   479 FALL CIRCLE           D.R. HORTON         FOUR SEASONS      5/11/2011
   910 ALAMO PLAZA DRIVE     D.R. HORTON         CP TOWN CENTER    5/11/2011
   914 ALAMO PLAZA DRIVE     D.R. HORTON         CP TOWN CENTER    5/11/2011
   912 ALAMO PLAZA DRIVE     D.R. HORTON         CP TOWN CENTER    5/11/2011
   #2701 14001 AVERY RANCH   D.R. HORTON         AVERY RANCH       5/12/2011
   #2702 14001 AVERY RANCH   D.R. HORTON         AVERY RANCH       5/12/2011
   #2703 14001 AVERY RANCH   D.R. HORTON         AVERY RANCH       5/12/2011
   #2704 14001 AVERY RANCH   D.R. HORTON         AVERY RANCH       5/12/2011
   #1901 14001 AVERY RANCH   D.R. HORTON         AVERY RANCH       5/12/2011
   #1902 14001 AVERY RANCH   D.R. HORTON         AVERY RANCH       5/12/2011
   #1903 14001 AVERY RANCH   D.R. HORTON         AVERY RANCH       5/12/2011
   #1904 14001 AVERY RANCH   D.R. HORTON         AVERY RANCH       5/12/2011
   10304 MAYDELLE DRIVE      D.R. HORTON         SWEETWATER        5/13/2011
   10216 LAREDO DRIVE        D.R. HORTON         SWEETWATER        5/13/2011
   10304 LAREDO DRIVE        D.R. HORTON         SWEETWATER        5/13/2011
   1703 KEMAH DRIVE          D.R. HORTON         SWEETWATER        5/13/2011
   204 HALE IRWIN DRIVE      D.R. HORTON         FOREST CREEK      5/13/2011
   514 GLACIAL STREAM LANE   D.R. HORTON         CRKVIEW FOREST    5/13/2011


                                                                               453
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 461 of 1053 PageID:
                                    18026

   817 NIOBRARA RIVER DR     D.R. HORTON         HIGHLAND PARK     5/16/2011
   10212 LAREDO DRIVE        D.R. HORTON         SWEETWATER        5/16/2011
   2109 BUFFALO TUNDRA       D.R. HORTON         PIONEER CROSS     5/16/2011
   900 ALAMO PLAZA DRIVE     D.R. HORTON         CP TOWN CENTER    5/17/2011
   902 ALAMO PLAZA DRIVE     D.R. HORTON         CP TOWN CENTER    5/17/2011
   13200 FOREST SAGE ST      D.R. HORTON         MANOR CARRIAGE    5/17/2011
   920 ALAMO PLAZA DRIVE     D.R. HORTON         CP TOWN CENTER    5/17/2011
   1916 CONN CREEK ROAD      D.R. HORTON         CRKVIEW FOREST    5/18/2011
   13213 PINE NEEDLE ST      D.R. HORTON         MANOR CARRIAGE    5/18/2011
   1922 CONN CREEK ROAD      D.R. HORTON         CRKVIEW FOREST    5/18/2011
   13233 PINE NEEDLE ST      D.R. HORTON         MANOR CARRIAGE    5/18/2011
   13221 PINE NEEDLE ST      D.R. HORTON         MANOR CARRIAGE    5/18/2011
   10218 LAREDO DRIVE        D.R. HORTON         SWEETWATER        5/19/2011
   210 WILD CAT DRIVE        D.R. HORTON         HUNTER CROSSING   5/19/2011
   904 ALAMO PLAZA DRIVE     D.R. HORTON         CP TOWN CENTER    5/19/2011
   1077 FOUR SEASONS FARM    D.R. HORTON         FOUR SEASONS      5/20/2011
   764 GABRIEL MILLS DRIVE   D.R. HORTON         TURTLE CREEK      5/23/2011
   768 GABRIEL MILLS DRIVE   D.R. HORTON         TURTLE CREEK      5/23/2011
   7324 A COLINA VISTA LP    D.R. HORTON         COLINA VISTA      5/23/2011
   7324 B COLINA VISTA LP    D.R. HORTON         COLINA VISTA      5/23/2011
   821 NIOBRARA RIVER DR     D.R. HORTON         HIGHLAND PARK     5/23/2011
   379 NOTTINGHAM LOOP       D.R. HORTON         KENSINGTON        5/23/2011
   #5801 3101 DAVIS LANE     D.R. HORTON         BRODIE HEIGHTS    5/23/2011
   #5802 3101 DAVIS LANE     D.R. HORTON         BRODIE HEIGHTS    5/23/2011
   #5803 3101 DAVIS LANE     D.R. HORTON         BRODIE HEIGHTS    5/23/2011
   1148 FOUR SEASONS FARM    D.R. HORTON         FOUR SEASONS      5/23/2011
   1211 SUNNY MEADOWS LOOP   D.R. HORTON         TERAVISTA 2       5/23/2011
   1209 SUNNY MEADOWS LOOP   D.R. HORTON         TERAVISTA 2       5/23/2011
   520 GLACIAL STREAM LANE   D.R. HORTON         CRKVIEW FOREST    5/23/2011
   1911 CONN CREEK ROAD      D.R. HORTON         CRKVIEW FOREST    5/23/2011
   100 LAVACA LOOP           D.R. HORTON         RIVERWALK         5/24/2011
   1203 SUNNY MEADOWS LOOP   D.R. HORTON         TERAVISTA 2       5/24/2011
   13304 PINE NEEDLE ST      D.R. HORTON         MANOR CARRIAGE    5/24/2011
   1205 SUNNY MEADOWS LOOP   D.R. HORTON         TERAVISTA 2       5/24/2011
   1207 SUNNY MEADOWS LOOP   D.R. HORTON         TERAVISTA 2       5/24/2011
   13300 PINE NEEDLE ST      D.R. HORTON         MANOR CARRIAGE    5/24/2011
   13308 PINE NEEDLE ST      D.R. HORTON         MANOR CARRIAGE    5/24/2011
   1089 FOUR SEASONS FARM    D.R. HORTON         FOUR SEASONS      5/25/2011
   1700 DISCOVERY BLVD       D.R. HORTON         CP TOWN CENTER    5/25/2011
   1702 DISCOVERY BLVD       D.R. HORTON         CP TOWN CENTER    5/25/2011
   1117 SUNNY MEADOWS LOOP   D.R. HORTON         TERAVISTA 2       5/26/2011
   13208 PINE NEEDLE ST      D.R. HORTON         MANOR CARRIAGE    5/27/2011
   13240 PINE NEEDLE ST      D.R. HORTON         MANOR CARRIAGE    5/27/2011
   13400 PINE NEEDLE ST      D.R. HORTON         MANOR CARRIAGE    5/28/2011
   13409 PINE NEEDLE ST      D.R. HORTON         MANOR CARRIAGE    5/28/2011
   1704 ROCKLAND DRIVE       D.R. HORTON         SWEETWATER        5/31/2011
   1702 ROCKLAND DRIVE       D.R. HORTON         SWEETWATER        5/31/2011
   917 HERITAGE SPRINGS TR   D.R. HORTON         TURTLE CREEK      5/31/2011
   530 GLACIAL STREAM LANE   D.R. HORTON         CRKVIEW FOREST     6/1/2011
   8020 VIA VERDE DRIVE      D.R. HORTON         ALTA MIRA          6/2/2011
   600 LAKEMONT DRIVE        D.R. HORTON         RIVERWALK          6/2/2011
   508 GLACIAL STREAM LANE   D.R. HORTON         CRKVIEW FOREST     6/2/2011
   534 GLACIAL STREAM LANE   D.R. HORTON         CRKVIEW FOREST     6/2/2011
   1600 WAXBERRY LANE        D.R. HORTON         SAGE MEADOW        6/3/2011
   1623 GREENSIDE DRIVE      D.R. HORTON         TERAVISTA          6/3/2011


                                                                               454
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 462 of 1053 PageID:
                                    18027

   1516 WAXBERRY LANE        D.R. HORTON         SAGE MEADOW        6/6/2011
   9404 BEECHNUT DRIVE       D.R. HORTON         SAGE MEADOW        6/6/2011
   813 ABBEYGLEN CASTLE DR   D.R. HORTON         HIGHLAND PARK      6/6/2011
   9412 BEECHNUT DRIVE       D.R. HORTON         SAGE MEADOW        6/7/2011
   9400 BEECHNUT DRIVE       D.R. HORTON         SAGE MEADOW        6/7/2011
   9408 BEECHNUT DRIVE       D.R. HORTON         SAGE MEADOW        6/7/2011
   812 ABBEYGLEN CASTLE DR   D.R. HORTON         HIGHLAND PARK      6/7/2011
   805 ABBEYGLEN CASTLE DR   D.R. HORTON         HIGHLAND PARK      6/7/2011
   901 ALAMO PLAZA DRIVE     D.R. HORTON         CP TOWN CENTER     6/7/2011
   13209 PINE NEEDLE ST      D.R. HORTON         MANOR CARRIAGE     6/7/2011
   13228 PINE NEEDLE ST      D.R. HORTON         MANOR CARRIAGE     6/7/2011
   13220 PINE NEEDLE ST      D.R. HORTON         MANOR CARRIAGE     6/7/2011
   1900 ENCHANTED ROCK DR    D.R. HORTON         CP TOWN CENTER     6/8/2011
   1910 RIPPLE CREEK COURT   D.R. HORTON         CRKVIEW FOREST     6/9/2011
   916 ALAMO PLAZA DRIVE     D.R. HORTON         CP TOWN CENTER     6/9/2011
   #5901 3101 DAVIS LANE     D.R. HORTON         BRODIE HEIGHTS     6/9/2011
   #5902 3101 DAVIS LANE     D.R. HORTON         BRODIE HEIGHTS     6/9/2011
   #5903 3101 DAVIS LANE     D.R. HORTON         BRODIE HEIGHTS     6/9/2011
   1610 DISCOVERY BLVD       D.R. HORTON         CP TOWN CENTER     6/9/2011
   941 HERITAGE SPRINGS TR   D.R. HORTON         TURTLE CREEK      6/10/2011
   102 LAVACA LOOP           D.R. HORTON         RIVERWALK         6/10/2011
   108 LAVACA LOOP           D.R. HORTON         RIVERWALK         6/10/2011
   506 COMAL RUN             D.R. HORTON         RIVERWALK         6/10/2011
   104 LAVACA LOOP           D.R. HORTON         RIVERWALK         6/10/2011
   1919 CONN CREEK ROAD      D.R. HORTON         CRKVIEW FOREST    6/11/2011
   13509 NIGHT HERON DRIVE   D.R. HORTON         PARMER VILLAGE    6/11/2011
   8613 WOOD STORK DRIVE     D.R. HORTON         PARMER VILLAGE    6/11/2011
   8609 WOOD STORK DRIVE     D.R. HORTON         PARMER VILLAGE    6/11/2011
   8508 WHITE IBIS DRIVE     D.R. HORTON         PARMER VILLAGE    6/11/2011
   19017 BLAIR CASTLE CT     D.R. HORTON         HIGHLAND PARK     6/13/2011
   299 FALL DRIVE            D.R. HORTON         FOUR SEASONS      6/13/2011
   263 FALL DRIVE            D.R. HORTON         FOUR SEASONS      6/14/2011
   #501 14001 AVERY RANCH    D.R. HORTON         AVERY RANCH       6/14/2011
   #502 14001 AVERY RANCH    D.R. HORTON         AVERY RANCH       6/14/2011
   #503 14001 AVERY RANCH    D.R. HORTON         AVERY RANCH       6/14/2011
   #504 14001 AVERY RANCH    D.R. HORTON         AVERY RANCH       6/14/2011
   1918 CONN CREEK ROAD      D.R. HORTON         CRKVIEW FOREST    6/17/2011
   1905 CONN CREEK ROAD      D.R. HORTON         CRKVIEW FOREST    6/17/2011
   106 LAVACA LOOP           D.R. HORTON         RIVERWALK         6/20/2011
   10900 LA ESTRELLA COVE    D.R. HORTON         ALTA MIRA         6/21/2011
   8509 INCA DOVE DRIVE      D.R. HORTON         PARMER VILLAGE    6/21/2011
   8501 INCA DOVE DRIVE      D.R. HORTON         PARMER VILLAGE    6/21/2011
   8505 INCA DOVE DRIVE      D.R. HORTON         PARMER VILLAGE    6/21/2011
   925 HERITAGE SPRINGS TR   D.R. HORTON         TURTLE CREEK      6/22/2011
   8204 VIA VERDE DRIVE      D.R. HORTON         ALTA MIRA         6/22/2011
   8521 INCA DOVE DRIVE      D.R. HORTON         PARMER VILLAGE    6/22/2011
   8513 INCA DOVE DRIVE      D.R. HORTON         PARMER VILLAGE    6/22/2011
   119 LAVACA LOOP           D.R. HORTON         RIVERWALK         6/23/2011
   110 LAVACA LOOP           D.R. HORTON         RIVERWALK         6/23/2011
   1908 RIPPLE CREEK COURT   D.R. HORTON         CRKVIEW FOREST    6/24/2011
   1915 CONN CREEK ROAD      D.R. HORTON         CRKVIEW FOREST    6/25/2011
   8100 VIA VERDE DRIVE      D.R. HORTON         ALTA MIRA         6/28/2011
   13901 MARATHON ROAD       D.R. HORTON         AVERY FAR WEST    6/29/2011
   11113 WYOLA BEND          D.R. HORTON         AVERY FAR WEST    6/29/2011
   11117 WYOLA BEND          D.R. HORTON         AVERY FAR WEST    6/29/2011


                                                                               455
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 463 of 1053 PageID:
                                    18028

   1613 BLUEWOOD LANE        D.R. HORTON         SAGE MEADOW       6/30/2011
   1302 SUNNY MEADOWS LOOP   D.R. HORTON         TERAVISTA 2       6/30/2011
   #6001 3101 DAVIS LANE     D.R. HORTON         BRODIE HEIGHTS    6/30/2011
   #6002 3101 DAVIS LANE     D.R. HORTON         BRODIE HEIGHTS    6/30/2011
   #6003 3101 DAVIS LANE     D.R. HORTON         BRODIE HEIGHTS    6/30/2011
   1106 SOUTH BROOK DRIVE    D.R. HORTON         BENBROOK RANCH    6/30/2011
   1104 SOUTH BROOK DRIVE    D.R. HORTON         BENBROOK RANCH    6/30/2011
   920 NIOBRARA RIVER DR     D.R. HORTON         HIGHLAND PARK     6/30/2011
   916 NIOBRARA RIVER DR     D.R. HORTON         HIGHLAND PARK     6/30/2011
   508 COMAL RUN             D.R. HORTON         RIVERWALK         6/30/2011
   1096 ESTIVAL DRIVE        D.R. HORTON         FOUR SEASONS       7/1/2011
   13909 MARATHON ROAD       D.R. HORTON         AVERY FAR WEST     7/1/2011
   13913 MARATHON ROAD       D.R. HORTON         AVERY FAR WEST     7/1/2011
   11101 WYOLA BEND          D.R. HORTON         AVERY FAR WEST     7/2/2011
   11109 WYOLA BEND          D.R. HORTON         AVERY FAR WEST     7/2/2011
   360 OTONO LOOP            D.R. HORTON         FOUR SEASONS       7/5/2011
   11200 FRIENDSHIP DRIVE    D.R. HORTON         PIONEER CROSS      7/5/2011
   817 ABBEYGLEN CASTLE DR   D.R. HORTON         HIGHLAND PARK      7/6/2011
   1708 COLORADO BEND DR     D.R. HORTON         CP TOWN CENTER     7/7/2011
   1714 COLORADO BEND DR     D.R. HORTON         CP TOWN CENTER     7/7/2011
   8036 VIA VERDE DRIVE      D.R. HORTON         ALTA MIRA          7/8/2011
   14001 TURKEY HOLLOW TRL   D.R. HORTON         AVERY FAR WEST     7/8/2011
   11209 WYOLA BEND          D.R. HORTON         AVERY FAR WEST     7/8/2011
   8124 VIA VERDE DRIVE      D.R. HORTON         ALTA MIRA          7/8/2011
   1710 COLORADO BEND DR     D.R. HORTON         CP TOWN CENTER     7/8/2011
   13917 MARATHON ROAD       D.R. HORTON         AVERY FAR WEST    7/11/2011
   11105 WYOLA BEND          D.R. HORTON         AVERY FAR WEST    7/12/2011
   13921 MARATHON ROAD       D.R. HORTON         AVERY FAR WEST    7/12/2011
   820 ABBEYGLEN CASTLE DR   D.R. HORTON         HIGHLAND PARK     7/12/2011
   18929 EDINBURGH CASTLE    D.R. HORTON         HIGHLAND PARK     7/12/2011
   11201 WYOLA BEND          D.R. HORTON         AVERY FAR WEST    7/12/2011
   1909 RIPPLE CREEK COURT   D.R. HORTON         CRKVIEW FOREST    7/12/2011
   816 ABBEYGLEN CASTLE DR   D.R. HORTON         HIGHLAND PARK     7/12/2011
   #6101 3101 DAVIS LANE     D.R. HORTON         BRODIE HEIGHTS    7/13/2011
   #6102 3101 DAVIS LANE     D.R. HORTON         BRODIE HEIGHTS    7/13/2011
   #6103 3101 DAVIS LANE     D.R. HORTON         BRODIE HEIGHTS    7/13/2011
   1312 KINGSTON LACY BLVD   D.R. HORTON         HIGHLAND PARK     7/14/2011
   8500 WOOD STORK DRIVE     D.R. HORTON         PARMER VILLAGE    7/14/2011
   11222 WYOLA BEND          D.R. HORTON         AVERY FAR WEST    7/18/2011
   1084 ESTIVAL DRIVE        D.R. HORTON         FOUR SEASONS      7/19/2011
   1110 SUNNY MEADOWS LOOP   D.R. HORTON         TERAVISTA 2       7/19/2011
   532 GLACIAL STREAM LANE   D.R. HORTON         CRKVIEW FOREST    7/22/2011
   1213 SUNNY MEADOWS LOOP   D.R. HORTON         TERAVISTA 2       7/26/2011
   13312 PINE NEEDLE ST      D.R. HORTON         MANOR CARRIAGE    7/26/2011
   14009 TURKEY HOLLOW DR    D.R. HORTON         AVERY FAR WEST    7/27/2011
   11213 WYOLA BEND          D.R. HORTON         AVERY FAR WEST    7/27/2011
   11217 WYOLA BEND          D.R. HORTON         AVERY FAR WEST    7/27/2011
   205 HALE IRWIN DRIVE      D.R. HORTON         FOREST CREEK      7/28/2011
   803 ROYAL BURGESS DRIVE   D.R. HORTON         FOREST CREEK      7/28/2011
   1924 CONN CREEK ROAD      D.R. HORTON         CRKVIEW FOREST    7/28/2011
   1920 CONN CREEK ROAD      D.R. HORTON         CRKVIEW FOREST    7/28/2011
   512 GLACIAL STREAM LANE   D.R. HORTON         CRKVIEW FOREST    7/28/2011
   11225 WYOLA BEND          D.R. HORTON         AVERY FAR WEST    7/29/2011
   13313 PINE NEEDLE ST      D.R. HORTON         MANOR CARRIAGE    7/30/2011
   13224 PINE NEEDLE ST      D.R. HORTON         MANOR CARRIAGE    7/30/2011


                                                                               456
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 464 of 1053 PageID:
                                    18029

   13236 PINE NEEDLE ST      D.R. HORTON         MANOR CARRIAGE    7/30/2011
   13309 PINE NEEDLE ST      D.R. HORTON         MANOR CARRIAGE    7/30/2011
   13232 PINE NEEDLE ST      D.R. HORTON         MANOR CARRIAGE     8/1/2011
   917 NIOBRARA RIVER DR     D.R. HORTON         HIGHLAND PARK      8/3/2011
   13929 TURKEY HOLLOW TRL   D.R. HORTON         AVERY RANCH        8/5/2011
   1806 COLORADO BEND DR.    D.R. HORTON         CP TOWN CENTER     8/9/2011
   13217 PINE NEEDLE ST      D.R. HORTON         MANOR CARRIAGE    8/11/2011
   1902 ENCHANTED ROCK DR    D.R. HORTON         CP TOWN CENTER    8/11/2011
   1906 ENCHANTED ROCK DR    D.R. HORTON         CP TOWN CENTER    8/11/2011
   14005 TURKEY HOLLOW TRL   D.R. HORTON         AVERY RANCH       8/12/2011
   1904 ENCHANTED ROCK DR    D.R. HORTON         CP TOWN CENTER    8/12/2011
   13921 TURKEY HOLLOW TR    D.R. HORTON         AVERY FAR WEST    8/15/2011
   13922 TURKEY HOLLOW TRL   D.R. HORTON         AVERY FAR WEST    8/15/2011
   918 ALAMO PLAZA DRIVE     D.R. HORTON         CP TOWN CENTER    8/15/2011
   1397 ESTIVAL CIRCLE       D.R. HORTON         FOUR SEASONS      8/16/2011
   1520 WAXBERRY LANE        D.R. HORTON         SAGE MEADOW       8/18/2011
   1905 RIPPLE CREEK CT.     D.R. HORTON         CRKVIEW FOREST    8/19/2011
   8628 WHITE IBIS DRIVE     D.R. HORTON         PARMER VILLAGE    8/19/2011
   8632 WHITE IBIS DRIVE     D.R. HORTON         PARMER VILLAGE    8/19/2011
   13433 LITTLE GULL DRIVE   D.R. HORTON         PARMER VILLAGE    8/19/2011
   8832 WHITE IBIS DRIVE     D.R. HORTON         PARMER VILLAGE    8/19/2011
   8113 VIA VERDE DRIVE      D.R. HORTON         ALTA MIRA         8/23/2011
   8636 WHITE IBIS DRIVE     D.R. HORTON         PARMER VILLAGE    8/23/2011
   8212 VIA VERDE DRIVE      D.R. HORTON         ALTA MIRA         8/23/2011
   1220 KINGSTON LACY BLVD   D.R. HORTON         HIGHLAND PARK     8/24/2011
   8016 LADERA VERDE DRIVE   D.R. HORTON         ALTA MIRA         8/24/2011
   1609 WILLOW WAY           D.R. HORTON         TURTLE CREEK      8/24/2011
   13229 PINE NEEDLE ST      D.R. HORTON         MANOR CARRIAGE    8/24/2011
   #6301 3101 DAVIS LANE     D.R. HORTON         BRODIE HEIGHTS    8/25/2011
   #6302 3101 DAVIS LANE     D.R. HORTON         BRODIE HEIGHTS    8/25/2011
   #6303 3101 DAVIS LANE     D.R. HORTON         BRODIE HEIGHTS    8/25/2011
   #6501 3101 DAVIS LANE     D.R. HORTON         BRODIE HEIGHTS    8/25/2011
   #6502 3101 DAVIS LANE     D.R. HORTON         BRODIE HEIGHTS    8/25/2011
   #6503 3101 DAVIS LANE     D.R. HORTON         BRODIE HEIGHTS    8/25/2011
   125 LAVACA LOOP           D.R. HORTON         RIVERWALK         8/26/2011
   127 LAVACA LOOP           D.R. HORTON         RIVERWALK         8/26/2011
   121 LAVACA LOOP           D.R. HORTON         RIVERWALK         8/26/2011
   123 LAVACA LOOP           D.R. HORTON         RIVERWALK         8/26/2011
   1308 KINGSTON LACY BLVD   D.R. HORTON         HIGHLAND PARK     8/29/2011
   1711 COLORADO BEND DR     D.R. HORTON         CP TOWN CENTER    8/31/2011
   1601 BLUEWOOD LANE        D.R. HORTON         SAGE MEADOW        9/1/2011
   13316 PINE NEEDLE ST      D.R. HORTON         MANOR CARRIAGE     9/2/2011
   13317 PINE NEEDLE ST      D.R. HORTON         MANOR CARRIAGE     9/2/2011
   13213 FOREST SAGE ST      D.R. HORTON         MANOR CARRIAGE     9/3/2011
   13209 FOREST SAGE ST      D.R. HORTON         MANOR CARRIAGE     9/3/2011
   13404 PINE NEEDLE ST      D.R. HORTON         MANOR CARRIAGE     9/6/2011
   13201 FOREST SAGE ST      D.R. HORTON         MANOR CARRIAGE     9/6/2011
   1704 COLORADO BEND DR     D.R. HORTON         CP TOWN CENTER     9/6/2011
   11316 WYOLA BEND          D.R. HORTON         AVERY FAR WEST     9/7/2011
   808 ABBEYGLEN CASTLE DR   D.R. HORTON         HIGHLAND PARK     9/12/2011
   1628 BIG THICKET DRIVE    D.R. HORTON         CP TOWN CENTER    9/12/2011
   1630 BIG THICKET DRIVE    D.R. HORTON         CP TOWN CENTER    9/12/2011
   11234 WYOLA BEND          D.R. HORTON         AVERY RANCH       9/13/2011
   #2001 14001 AVERY RANCH   D.R. HORTON         AVERY RANCH       9/13/2011
   #2002 14001 AVERY RANCH   D.R. HORTON         AVERY RANCH       9/13/2011


                                                                               457
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 465 of 1053 PageID:
                                    18030

   #2003 14001 AVERY RANCH   D.R. HORTON         AVERY RANCH        9/13/2011
   #2004 14001 AVERY RANCH   D.R. HORTON         AVERY RANCH        9/13/2011
   9421 SWEETGUM DRIVE       D.R. HORTON         SAGE MEADOW        9/14/2011
   1301 SUNNY MEADOWS LOOP   D.R. HORTON         TERAVISTA 2        9/15/2011
   1300 SUNNY MEADOWS LOOP   D.R. HORTON         TERAVISTA 2        9/15/2011
   1608 BIG THICKET DRIVE    D.R. HORTON         CP TOWN CENTER     9/15/2011
   1618 BIG THICKET DRIVE    D.R. HORTON         CP TOWN CENTER     9/15/2011
   1917 CONN CREEK ROAD      D.R. HORTON         CRKVIEW FOREST     9/16/2011
   505 YAZOO CREEK LANE      D.R. HORTON         CRKVIEW FOREST     9/16/2011
   1512 BEEBRUSH LANE        D.R. HORTON         SAGE MEADOW        9/19/2011
   1616 BIG THICKET DRIVE    D.R. HORTON         CP TOWN CENTER     9/19/2011
   1612 BIG THICKET DRIVE    D.R. HORTON         CP TOWN CENTER     9/19/2011
   1614 BIG THICKET DRIVE    D.R. HORTON         CP TOWN CENTER     9/19/2011
   8020 LADERA VERDE DRIVE   D.R. HORTON         ALTA MIRA          9/20/2011
   9425 SWEETGUM DRIVE       D.R. HORTON         SAGE MEADOW        9/21/2011
   13320 PINE NEEDLE ST      D.R. HORTON         MANOR CARRIAGE     9/22/2011
   13205 PINE NEEDLE ST      D.R. HORTON         MANOR CARRIAGE     9/22/2011
   13325 PINE NEEDLE ST      D.R. HORTON         MANOR CARRIAGE     9/22/2011
   13321 PINE NEEDLE ST      D.R. HORTON         MANOR CARRIAGE     9/22/2011
   13212 PINE NEEDLE ST      D.R. HORTON         MANOR CARRIAGE     9/22/2011
   286 FALL DRIVE            D.R. HORTON         FOUR SEASONS       9/23/2011
   #2 617 N. CASCADES AVE    D.R. HORTON         HIGHLAND PARK      9/23/2011
   #1 617 N. CASCADES AVE    D.R. HORTON         HIGHLAND PARK      9/23/2011
   1304 SUNNY MEADOW LOOP    D.R. HORTON         TERAVISTA 2        9/27/2011
   1309 SUNNY MEADOWS LOOP   D.R. HORTON         TERAVISTA 2        9/27/2011
   1201 SUNNY MEADOWS LOOP   D.R. HORTON         TERAVISTA 2        9/27/2011
   8417 HARRIER DRIVE        D.R. HORTON         PARMER VILLAGE     9/28/2011
   7300 A BANDERA RANCH TR   D.R. HORTON         COLINA VISTA       9/29/2011
   7300 B BANDERA RANCH TR   D.R. HORTON         COLINA VISTA       9/29/2011
   13401 PINE NEEDLE ST      D.R. HORTON         MANOR CARRIAGE     9/30/2011
   1401 SUNNY MEADOWS LOOP   D.R. HORTON         TERAVISTA 2        10/3/2011
   1609 BLUEWOOD LANE        D.R. HORTON         SAGE MEADOW        10/4/2011
   1601 PEPPERBARK LANE      D.R. HORTON         SAGE MEADOW        10/4/2011
   #2301 14001 AVERY RANCH   D.R. HORTON         AVERY RANCH        10/4/2011
   #2302 14001 AVERY RANCH   D.R. HORTON         AVERY RANCH        10/4/2011
   #2303 14001 AVERY RANCH   D.R. HORTON         AVERY RANCH        10/4/2011
   #2304 14001 AVERY RANCH   D.R. HORTON         AVERY RANCH        10/4/2011
   217 WILD CAT DRIVE        D.R. HORTON         HUNTER CROSSING    10/6/2011
   215 WILD CAT DRIVE        D.R. HORTON         HUNTER CROSSING    10/6/2011
   9404 A SOLANA VISTA LP    D.R. HORTON         COLINA VISTA       10/7/2011
   9404 B SOLANA VISTA LP    D.R. HORTON         COLINA VISTA       10/7/2011
   913 NIOBRARA RIVER DR     D.R. HORTON         HIGHLAND PARK      10/7/2011
   406 COMAL RUN             D.R. HORTON         RIVERWALK          10/7/2011
   133 LAVACA LOOP           D.R. HORTON         RIVERWALK          10/7/2011
   402 COMAL RUN             D.R. HORTON         RIVERWALK          10/7/2011
   400 COMAL RUN             D.R. HORTON         RIVERWALK          10/7/2011
   223 WILD CAT DRIVE        D.R. HORTON         HUNTER CROSSING   10/10/2011
   221 WILD CAT DRIVE        D.R. HORTON         HUNTER CROSSING   10/10/2011
   11218 WYOLA BEND          D.R. HORTON         AVERY FAR WEST    10/10/2011
   11226 WYOLA BEND          D.R. HORTON         AVERY FAR WEST    10/10/2011
   11221 WYOLA BEND          D.R. HORTON         AVERY FAR WEST    10/10/2011
   13920 MARATHON ROAD       D.R. HORTON         AVERY FAR WEST    10/11/2011
   13916 MARATHON ROAD       D.R. HORTON         AVERY FAR WEST    10/11/2011
   303 WILD CAT DRIVE        D.R. HORTON         HUNTER CROSSING   10/12/2011
   1610 BIG THICKET DRIVE    D.R. HORTON         CP TOWN CENTER    10/13/2011


                                                                                458
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 466 of 1053 PageID:
                                    18031

   1903 CONN CREEK ROAD       D.R. HORTON        CRKVIEW FOREST    10/13/2011
   1904 RIPPLE CREEK COURT    D.R. HORTON        CRKVIEW FOREST    10/13/2011
   203 PACK HORSE DRIVE       D.R. HORTON        HUNTER CROSSING   10/13/2011
   404 COMAL RUN              D.R. HORTON        RIVERWALK         10/14/2011
   205 PACK HORSE DRIVE       D.R. HORTON        HUNTER CROSSING   10/14/2011
   220 PACK HORSE DRIVE       D.R. HORTON        HUNTER CROSSING   10/14/2011
   218 PACK HORSE DRIVE       D.R. HORTON        HUNTER CROSSING   10/15/2011
   212 PACK HORSE DRIVE       D.R. HORTON        HUNTER CROSSING   10/15/2011
   211 WILD CAT DRIVE         D.R. HORTON        HUNTER CROSSING   10/15/2011
   209 WILD CAT DRIVE         D.R. HORTON        HUNTER CROSSING   10/15/2011
   210 PACK HORSE DRIVE       D.R. HORTON        HUNTER CROSSING   10/15/2011
   209 PACK HORSE DRIVE       D.R. HORTON        HUNTER CROSSING   10/15/2011
   215 PACK HORSE DRIVE       D.R. HORTON        HUNTER CROSSING   10/17/2011
   207 WILD CAT DRIVE         D.R. HORTON        HUNTER CROSSING   10/17/2011
   213 PACK HORSE DRIVE       D.R. HORTON        HUNTER CROSSING   10/17/2011
   205 WILD CAT DRIVE         D.R. HORTON        HUNTER CROSSING   10/17/2011
   1901 RIPPLE CREEK COURT    D.R. HORTON        CRKVIEW FOREST    10/18/2011
   219 WILD CAT DRIVE         D.R. HORTON        HUNTER CROSSING   10/18/2011
   213 WILD CAT DRIVE         D.R. HORTON        HUNTER CROSSING   10/18/2011
   8001 CAMINITA COVE         D.R. HORTON        ALTA MIRA         10/19/2011
   9400 B SOLANA VISTA LP     D.R. HORTON        COLINA VISTA      10/24/2011
   9400 A SOLANA VISTA LP     D.R. HORTON        COLINA VISTA      10/24/2011
   13412 PINE NEEDLE ST       D.R. HORTON        MANOR CARRIAGE    10/27/2011
   905 HERITAGE SPRINGS TR    D.R. HORTON        TURTLE CREEK       11/2/2011
   1622 BIG THICKET DRIVE     D.R. HORTON        CP TOWN CENTER     11/3/2011
   1620 BIG THICKET DRIVE     D.R. HORTON        CP TOWN CENTER     11/3/2011
   1624 BIG THICKET DRIVE     D.R. HORTON        CP TOWN CENTER     11/3/2011
   1626 BIG THICKET DRIVE     D.R. HORTON        CP TOWN CENTER     11/3/2011
   1905 LAMINAR CREEK RD      D.R. HORTON        CRKVIEW FOREST     11/4/2011
   1716 COLORADO BEND DR      D.R. HORTON        CP TOWN CENTER     11/4/2011
   1702 ZILKER DRIVE          D.R. HORTON        CP TOWN CENTER     11/4/2011
   8704 WHITE IBIS DRIVE      D.R. HORTON        PARMER VILLAGE     11/7/2011
   1512 WAXBERRY LANE         D.R. HORTON        SAGE MEADOW        11/8/2011
   430 NOTTINGHAM LOOP        D.R. HORTON        KENSINGTON         11/8/2011
   448 NOTTINGHAM LOOP        D.R. HORTON        KENSINGTON         11/8/2011
   1605 BLUEWOOD LANE         D.R. HORTON        SAGE MEADOW        11/9/2011
   7521 A COLINA VISTA LP     D.R. HORTON        COLINA VISTA      11/10/2011
   7521 B COLINA VISTA LP     D.R. HORTON        COLINA VISTA      11/10/2011
   929 HERITAGE SPRINGS TRL   D.R. HORTON        TURTLE CREEK      11/10/2011
   1600 BLUEWOOD LANE         D.R. HORTON        SAGE MEADOW       11/11/2011
   200 PACK HORSE DRIVE       D.R. HORTON        HUNTER CROSSING   11/16/2011
   1804 COLORADO BEND DR      D.R. HORTON        CP TOWN CENTER    11/16/2011
   1700 ZILKER DRIVE          D.R. HORTON        CP TOWN CENTER    11/16/2011
   1802 COLORADO BEND DR      D.R. HORTON        CP TOWN CENTER    11/16/2011
   1911 LAMINAR CREEK ROAD    D.R. HORTON        CRKVIEW FOREST    11/18/2011
   1910 LAMINAR CREEK ROAD    D.R. HORTON        CRKVIEW FOREST    11/18/2011
   1916 LAMINAR CREEK ROAD    D.R. HORTON        CRKVIEW FOREST    11/18/2011
   1907 LAMINAR CREEK ROAD    D.R. HORTON        CRKVIEW FOREST    11/18/2011
   #401 14001 AVERY RANCH     D.R. HORTON        AVERY RANCH       11/21/2011
   #402 14001 AVERY RANCH     D.R. HORTON        AVERY RANCH       11/21/2011
   #403 14001 AVERY RANCH     D.R. HORTON        AVERY RANCH       11/21/2011
   #404 14001 AVERY RANCH     D.R. HORTON        AVERY RANCH       11/21/2011
   438 NOTTINGHAM LOOP        D.R. HORTON        KENSINGTON        11/22/2011
   308 NOTTINGHAM LOOP        D.R. HORTON        KENSINGTON        11/22/2011
   1516 BEEBRUSH LANE         D.R. HORTON        SAGE MEADOW       11/22/2011


                                                                                459
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 467 of 1053 PageID:
                                    18032

   9320 BEECHNUT DRIVE        D.R. HORTON        SAGE MEADOW       11/22/2011
   1303 SUNNY MEADOWS LOOP    D.R. HORTON        TERAVISTA 2       11/23/2011
   13324 PINE NEEDLE ST       D.R. HORTON        MANOR CARRIAGE    11/28/2011
   13301 PINE NEEDLE ST       D.R. HORTON        MANOR CARRIAGE    11/28/2011
   1908 LAMINAR CREEK ROAD    D.R. HORTON        CRKVIEW FOREST    11/29/2011
   1903 LAMINAR CREEK ROAD    D.R. HORTON        CRKVIEW FOREST    11/29/2011
   1403 SUNNY MEADOWS LOOP    D.R. HORTON        TERAVISTA 2       11/30/2011
   913 HERITAGE SPRINGS TR    D.R. HORTON        TURTLE CREEK      11/30/2011
   921 HERITAGE SPRINGS TR    D.R. HORTON        TURTLE CREEK      11/30/2011
   928 HERITAGE SPRINGS TRL   D.R. HORTON        TURTLE CREEK       12/1/2011
   9408 A SOLANA VISTA LP     D.R. HORTON        COLINA VISTA       12/1/2011
   9408 B SOLANA VISTA LP     D.R. HORTON        COLINA VISTA       12/1/2011
   1004 NIOBRARA RIVER DR     D.R. HORTON        HIGHLAND PARK      12/1/2011
   1407 SUNNY MEADOW LOOP     D.R. HORTON        TERAVISTA 2        12/1/2011
   1411 SUNNY MEADOW LOOP     D.R. HORTON        TERAVISTA 2        12/1/2011
   13521 PIPING PLOVER DR     D.R. HORTON        PARMER VILLAGE     12/1/2011
   13413 PINE NEEDLE ST       D.R. HORTON        MANOR CARRIAGE     12/1/2011
   8008 CAMINITA COVE         D.R. HORTON        ALTA MIRA          12/5/2011
   1605 PEPPERBARK LANE       D.R. HORTON        SAGE MEADOW        12/6/2011
   1819 SALINE CREEK DRIVE    D.R. HORTON        CRKVIEW FOREST     12/9/2011
   1914 LAMINAR CREEK ROAD    D.R. HORTON        CRKVIEW FOREST     12/9/2011
   214 PACK HORSE DRIVE       D.R. HORTON        HUNTER CROSSING    12/9/2011
   216 PACK HORSE DRIVE       D.R. HORTON        HUNTER CROSSING    12/9/2011
   1915 LAMINAR CREEK ROAD    D.R. HORTON        CRKVIEW FOREST    12/10/2011
   1917 LAMINAR CREEK ROAD    D.R. HORTON        CRKVIEW FOREST    12/10/2011
   211 PACK HORSE DRIVE       D.R. HORTON        HUNTER CROSSING   12/12/2011
   1912 LAMINAR CREEK ROAD    D.R. HORTON        CRKVIEW FOREST    12/12/2011
   1802 LAMINAR CREEK ROAD    D.R. HORTON        CRKVIEW FOREST    12/12/2011
   207 PACK HORSE DRIVE       D.R. HORTON        HUNTER CROSSING   12/12/2011
   1405 SUNNY MEADOW LOOP     D.R. HORTON        TERAVISTA 2       12/13/2011
   1508 BEEBRUSH LANE         D.R. HORTON        SAGE MEADOW       12/13/2011
   1520 BEEBRUSH LANE         D.R. HORTON        SAGE MEADOW       12/13/2011
   901 NIOBRARA RIVER DR      D.R. HORTON        HIGHLAND PARK     12/13/2011
   1706 COLORADO BEND DR      D.R. HORTON        CP TOWN CENTER    12/13/2011
   829 NIOBRARA RIVER DR      D.R. HORTON        HIGHLAND PARK     12/13/2011
   825 NIOBRARA RIVER DR      D.R. HORTON        HIGHLAND PARK     12/13/2011
   937 HERITAGE SPRINGS TR    D.R. HORTON        TURTLE CREEK      12/14/2011
   763 GABRIEL MILLS DRIVE    D.R. HORTON        TURTLE CREEK      12/14/2011
   708 ROLLING OAK DRIVE      D.R. HORTON        TURTLE CREEK      12/14/2011
   933 HERITAGE SPRINGS DR    D.R. HORTON        TURTLE CREEK      12/14/2011
   932 HERITAGE SPRINGS DR    D.R. HORTON        TURTLE CREEK      12/14/2011
   140 LAVACA LOOP            D.R. HORTON        RIVERWALK         12/14/2011
   208 PACK HORSE DRIVE       D.R. HORTON        HUNTER CROSSING   12/14/2011
   138 LAVACA LOOP            D.R. HORTON        RIVERWALK         12/14/2011
   #6201 3101 DAVIS LANE      D.R. HORTON        BRODIE HEIGHTS    12/15/2011
   #6202 3101 DAVIS LANE      D.R. HORTON        BRODIE HEIGHTS    12/15/2011
   #6203 3101 DAVIS LANE      D.R. HORTON        BRODIE HEIGHTS    12/15/2011
   131 LAVACA LOOP            D.R. HORTON        RIVERWALK         12/16/2011
   129 LAVACA LOOP            D.R. HORTON        RIVERWALK         12/19/2011
   8005 CAMINITA COVE         D.R. HORTON        ALTA MIRA         12/21/2011
   300 PACK HORSE DRIVE       D.R. HORTON        HUNTER CROSSING   12/21/2011
   507 YAZOO CREEK LANE       D.R. HORTON        CRKVIEW FOREST    12/22/2011
   1700 SANDHILLS DRIVE       D.R. HORTON        CP TOWN CENTER    12/22/2011
   1712 COLORADO BEND DR      D.R. HORTON        CP TOWN CENTER    12/27/2011
   1800 COLORADO BEND DR      D.R. HORTON        CP TOWN CENTER    12/27/2011


                                                                                460
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 468 of 1053 PageID:
                                    18033

   1509 BEEBRUSH LANE          D.R. HORTON                 SAGE MEADOW       12/28/2011
   11238 WYOLA BEND            D.R. HORTON                 AVERY FAR WEST    12/28/2011
   1708 ZILKER DRIVE           D.R. HORTON                 CP TOWN CENTER    12/28/2011
   458 NOTTINGHAM LOOP         D.R. HORTON                 KENSINGTON        12/28/2011
   1813 SALINE CREEK DR        D.R. HORTON                 CRKVIEW FOREST    12/29/2011
   1811 SALINE CREEK DRIVE     D.R. HORTON                 CRKVIEW FOREST    12/29/2011
   200 WILD CAT DRIVE          D.R. HORTON                 HUNTER CROSSING   12/30/2011
   1 JASPERWOOD COURT          WRIGHT HOMES, LLC           HILLS / LAKEWAY    2/18/2011
   523 RIVER RANCH CIRCLE      NORDSTROM CUSTOM HOMES      RIVER RANCH       10/31/2011
   1406 DWYCE DRIVE            SOLEDAD BUILDERS, LLC       DOUG W             3/18/2011
   1708 LINSCOMB AVE           SOLEDAD BUILDERS, LLC       JOHN G             6/22/2011
   238 W. OVERLOOK MTN.        SOLEDAD BUILDERS, LLC       ELLIOT RANCH       7/21/2011
   704 WESTON                  SOLEDAD BUILDERS, LLC       DOUG W            11/16/2011
   3316 CORTES PLACE           STANDARD PACIFIC OF TEXAS   PALOMA LAKE         1/7/2011
   276 SERENE HOLLOW           STANDARD PACIFIC OF TEXAS   WHISPERING HOLL    1/11/2011
   269 SERENE HOLLOW           STANDARD PACIFIC OF TEXAS   WHISPERING HOLL    1/11/2011
   651 WILD ROSE DRIVE         STANDARD PACIFIC OF TEXAS   HIGHPOINT          1/11/2011
   216 SERENE HOLLOW           STANDARD PACIFIC OF TEXAS   WHISPERING HOLL    1/25/2011
   319 SERENE HOLLOW           STANDARD PACIFIC OF TEXAS   WHISPERING HOLL    1/25/2011
   1005 CANYON SPRINGS DRIVE   STANDARD PACIFIC OF TEXAS   CYPRESS CANYON     1/26/2011
   2601 ARMATRADING DRIVE      STANDARD PACIFIC OF TEXAS   CYPRESS CANYON     1/26/2011
   471 WILD ROSE               STANDARD PACIFIC OF TEXAS   HIGHPOINT          1/26/2011
   336 ATLANTA PARK DR.        STANDARD PACIFIC OF TEXAS   PARKSIDE MAYFLD    1/27/2011
   20109 WEARYALL HILL LN.     STANDARD PACIFIC OF TEXAS   AVALON             1/31/2011
   19604 MOORLYNCH AVE.        STANDARD PACIFIC OF TEXAS   AVALON             1/31/2011
   347 SERENE HOLLOW           STANDARD PACIFIC OF TEXAS   WHISPERING HOLL    1/31/2011
   808 MIDDLE CREEK            STANDARD PACIFIC OF TEXAS   WHISPERING HOLL    1/31/2011
   337 SERENE HOLLOW           STANDARD PACIFIC OF TEXAS   WHISPERING HOLL    1/31/2011
   115 COPPER LAKE LANE        STANDARD PACIFIC OF TEXAS   PARKSIDE MAYFLD     2/3/2011
   1007 RHONDSTAT RUN          STANDARD PACIFIC OF TEXAS   CYPRESS CANYON      2/3/2011
   19505 MOORLYNCH AVENUE      STANDARD PACIFIC OF TEXAS   AVALON              2/7/2011
   19612 SANGREMON WAY         STANDARD PACIFIC OF TEXAS   AVALON             2/17/2011
   2604 ARMATRADING DRIVE      STANDARD PACIFIC OF TEXAS   CYPRESS CANYON     2/18/2011
   303 SPANISH MUSTANG DR.     STANDARD PACIFIC OF TEXAS   RANCH AT BRUS      2/22/2011
   307 SPANISH MUSTANG DR.     STANDARD PACIFIC OF TEXAS   RANCH AT BRUS      2/22/2011
   2009 A SIMOND AVENUE        STANDARD PACIFIC OF TEXAS   MUELLER            2/24/2011
   2009 B SIMOND AVENUE        STANDARD PACIFIC OF TEXAS   MUELLER            2/24/2011
   2009 C SIMOND AVENUE        STANDARD PACIFIC OF TEXAS   MUELLER            2/24/2011
   2009 D SIMOND AVENUE        STANDARD PACIFIC OF TEXAS   MUELLER            2/24/2011
   305 SPANISH MUSTANG DR.     STANDARD PACIFIC OF TEXAS   RANCH AT BRUS      2/24/2011
   3300 MENDIPS LANE           STANDARD PACIFIC OF TEXAS   AVALON             2/26/2011
   2917 MAGELLAN WAY           STANDARD PACIFIC OF TEXAS   PALOMA LAKE        2/26/2011
   3012 MAGELLAN WAY           STANDARD PACIFIC OF TEXAS   PALOMA LAKE        2/26/2011
   19608 MOORLYNCH AVENUE      STANDARD PACIFIC OF TEXAS   AVALON             2/28/2011
   2603 ARMATRADING DRIVE      STANDARD PACIFIC OF TEXAS   CYPRESS CANYON      3/1/2011
   848 MIDDLE CREEK            STANDARD PACIFIC OF TEXAS   WHISPERING HOLL     3/2/2011
   346 SERENE HOLLOW           STANDARD PACIFIC OF TEXAS   WHISPERING HOLL     3/2/2011
   3539 ROSALINA LOOP          STANDARD PACIFIC OF TEXAS   PALOMA LAKE         3/2/2011
   309 SPANISH MUSTANG DR.     STANDARD PACIFIC OF TEXAS   RANCH AT BRUS       3/3/2011
   313 SPANISH MUSTANG DR.     STANDARD PACIFIC OF TEXAS   RANCH AT BRUS       3/3/2011
   3317 GUADALAJARA ST.        STANDARD PACIFIC OF TEXAS   PALOMA LAKE         3/4/2011
   2600 MELEKHIN BEND          STANDARD PACIFIC OF TEXAS   CYPRESS CANYON      3/8/2011
   3308 GUADALAJARA STREET     STANDARD PACIFIC OF TEXAS   PALOMA LAKE        3/11/2011
   311 SPANISH MUSTANG DR.     STANDARD PACIFIC OF TEXAS   RANCH AT BRUS      3/15/2011
   3304 GUADALAJARA STREET     STANDARD PACIFIC OF TEXAS   PALOMA LAKE        3/15/2011


                                                                                          461
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 469 of 1053 PageID:
                                    18034

   233 DAKOTA DRIVE          STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     3/16/2011
   3580 ROSALINA LOOP        STANDARD PACIFIC OF TEXAS   PALOMA LAKE       3/16/2011
   642 WILD ROSE DRIVE       STANDARD PACIFIC OF TEXAS   HIGHPOINT         3/17/2011
   299 SERENE HOLLOW         STANDARD PACIFIC OF TEXAS   WHISPERING HOLL   3/18/2011
   248 MYSTIC SHADOW         STANDARD PACIFIC OF TEXAS   WHISPERING HOLL   3/18/2011
   2704 EMILIA LANE          STANDARD PACIFIC OF TEXAS   PALOMA LAKE       3/23/2011
   3564 ROSALINA LOOP        STANDARD PACIFIC OF TEXAS   PALOMA LAKE       3/23/2011
   332 ATLANTA PARK DRIVE    STANDARD PACIFIC OF TEXAS   PARKSIDE MAYFLD   3/30/2011
   2013 A SIMOND AVENUE      STANDARD PACIFIC OF TEXAS   MUELLER            4/6/2011
   2013 C SIMOND AVENUE      STANDARD PACIFIC OF TEXAS   MUELLER            4/6/2011
   2013 D SIMOND AVENUE      STANDARD PACIFIC OF TEXAS   MUELLER            4/6/2011
   2013 B SIMOND AVENUE      STANDARD PACIFIC OF TEXAS   MUELLER            4/6/2011
   2017 A SIMOND AVENUE      STANDARD PACIFIC OF TEXAS   MUELLER            4/7/2011
   2017 B SIMOND AVENUE      STANDARD PACIFIC OF TEXAS   MUELLER            4/7/2011
   2017 C SIMOND AVENUE      STANDARD PACIFIC OF TEXAS   MUELLER            4/7/2011
   2017 D SIMOND AVENUE      STANDARD PACIFIC OF TEXAS   MUELLER            4/7/2011
   2021 A SIMOND AVENUE      STANDARD PACIFIC OF TEXAS   MUELLER           4/11/2011
   2021 B SIMOND AVENUE      STANDARD PACIFIC OF TEXAS   MUELLER           4/11/2011
   2021 C SIMOND AVENUE      STANDARD PACIFIC OF TEXAS   MUELLER           4/11/2011
   2021 D SIMOND AVENUE      STANDARD PACIFIC OF TEXAS   MUELLER           4/11/2011
   318 SERENE HOLLOW         STANDARD PACIFIC OF TEXAS   WHISPERING HOLL   4/11/2011
   20001 WEARYALL HILL LN.   STANDARD PACIFIC OF TEXAS   AVALON            4/11/2011
   322 SPANISH MUSTANG DR.   STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     4/11/2011
   4206 TIGER HORSE TRAIL    STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     4/11/2011
   324 SPANISH MUSTANG DR.   STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     4/11/2011
   227 DAKOTA DRIVE          STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     4/12/2011
   231 DAKOTA DRIVE          STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     4/12/2011
   2025 A SIMOND AVENUE      STANDARD PACIFIC OF TEXAS   MUELLER           4/13/2011
   2025 B SIMOND AVENUE      STANDARD PACIFIC OF TEXAS   MUELLER           4/13/2011
   2025 C SIMOND AVENUE      STANDARD PACIFIC OF TEXAS   MUELLER           4/13/2011
   2025 D SIMOND AVENUE      STANDARD PACIFIC OF TEXAS   MUELLER           4/13/2011
   2950 MAGELLAN WAY         STANDARD PACIFIC OF TEXAS   PALOMA LAKE       4/13/2011
   3596 ROSALINA LOOP        STANDARD PACIFIC OF TEXAS   PALOMA LAKE       4/13/2011
   412 ATLANTA PARK DRIVE    STANDARD PACIFIC OF TEXAS   PARKSIDE MAYFLD   4/14/2011
   105 EDINBURGH ISLE CT.    STANDARD PACIFIC OF TEXAS   ROUGH HOLLOW      4/15/2011
   639 WILD ROSE DRIVE       STANDARD PACIFIC OF TEXAS   HIGHPOINT         4/19/2011
   3576 ROSALINA LOOP        STANDARD PACIFIC OF TEXAS   PALOMA LAKE       4/19/2011
   340 ATLANTA PARK DRIVE    STANDARD PACIFIC OF TEXAS   PARKSIDE MAYFLD   4/20/2011
   124 COPPER LAKE LANE      STANDARD PACIFIC OF TEXAS   PARKSIDE MAYFLD   4/20/2011
   6612 MITRA DRIVE          STANDARD PACIFIC OF TEXAS   MERIDIAN          4/21/2011
   2801 ELY COURT            STANDARD PACIFIC OF TEXAS   CYPRESS CANYON    4/21/2011
   6512 MITRA DRIVE          STANDARD PACIFIC OF TEXAS   MERIDIAN          4/22/2011
   101 CHOKE CANYON LANE     STANDARD PACIFIC OF TEXAS   PARKSIDE MAYFLD   4/22/2011
   468 WILD ROSE DRIVE       STANDARD PACIFIC OF TEXAS   HIGHPOINT         4/22/2011
   6333 ANTIGO LANE          STANDARD PACIFIC OF TEXAS   AVANA             4/25/2011
   400 CADDO LAKE DRIVE      STANDARD PACIFIC OF TEXAS   PARKSIDE MAYFLD   4/25/2011
   3624 ROSALINA LOOP        STANDARD PACIFIC OF TEXAS   PALOMA LAKE       4/25/2011
   19913 WEARYALL HILL       STANDARD PACIFIC OF TEXAS   AVALON            4/26/2011
   581 WILD ROSE DRIVE       STANDARD PACIFIC OF TEXAS   HIGHPOINT         4/27/2011
   519 WILD ROSE DRIVE       STANDARD PACIFIC OF TEXAS   HIGHPOINT         4/28/2011
   132 COPPER LAKE LANE      STANDARD PACIFIC OF TEXAS   PARKSIDE MAYFLD   4/29/2011
   2904 CORTES COURT         STANDARD PACIFIC OF TEXAS   PALOMA LAKE       4/29/2011
   2724 EMILIA LANE          STANDARD PACIFIC OF TEXAS   PALOMA LAKE       4/29/2011
   6705 MITRA DRIVE          STANDARD PACIFIC OF TEXAS   MERIDIAN           5/3/2011
   858 MIDDLE CREEK          STANDARD PACIFIC OF TEXAS   WHISPERING HOLL    5/4/2011


                                                                                       462
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 470 of 1053 PageID:
                                    18035

   3528 ROSALINA LOOP        STANDARD PACIFIC OF TEXAS   PALOMA LAKE        5/4/2011
   2605 ARMATRADING DRIVE    STANDARD PACIFIC OF TEXAS   CYPRESS CANYON     5/5/2011
   19616 MOORLYNCH AVE.      STANDARD PACIFIC OF TEXAS   AVALON             5/6/2011
   2716 EMILIA LANE          STANDARD PACIFIC OF TEXAS   PALOMA LAKE        5/9/2011
   3592 ROSALINA LOOP        STANDARD PACIFIC OF TEXAS   PALOMA LAKE        5/9/2011
   424 ATLANTA PARK DR.      STANDARD PACIFIC OF TEXAS   PARKSIDE MAYFLD   5/10/2011
   3612 ROSALINA LOOP        STANDARD PACIFIC OF TEXAS   PALOMA LAKE       5/11/2011
   279 SERENE HOLLOW         STANDARD PACIFIC OF TEXAS   WHISPERING HOLL   5/13/2011
   304 TAVISH TRAIL          STANDARD PACIFIC OF TEXAS   ROUGH HOLLOW      5/16/2011
   6313 ANTIGO LANE          STANDARD PACIFIC OF TEXAS   AVANA             5/16/2011
   6317 ANTIGO LANE          STANDARD PACIFIC OF TEXAS   AVANA             5/16/2011
   540 WILD ROSE DRIVE       STANDARD PACIFIC OF TEXAS   HIGHPOINT         5/18/2011
   3597 ROSALINA LOOP        STANDARD PACIFIC OF TEXAS   PALOMA LAKE       5/19/2011
   3588 ROSALINA LOOP        STANDARD PACIFIC OF TEXAS   PALOMA LAKE       5/19/2011
   301 ATLANTA PARK DRIVE    STANDARD PACIFIC OF TEXAS   PARKSIDE MAYFLD   5/20/2011
   3584 ROSALINA LOOP        STANDARD PACIFIC OF TEXAS   PALOMA LAKE       5/25/2011
   6504 MITRA DRIVE          STANDARD PACIFIC OF TEXAS   MERIDIAN          5/26/2011
   838 MIDDLE CREEK          STANDARD PACIFIC OF TEXAS   WHISPERING HOLL    6/1/2011
   228 SERENE HOLLOW         STANDARD PACIFIC OF TEXAS   WHISPERING HOLL    6/1/2011
   3524 ROSALINA LOOP        STANDARD PACIFIC OF TEXAS   PALOMA LAKE        6/3/2011
   627 WILD ROSE DRIVE       STANDARD PACIFIC OF TEXAS   HIGHPOINT          6/6/2011
   2946 MAGELLAN WAY         STANDARD PACIFIC OF TEXAS   PALOMA LAKE        6/6/2011
   3568 ROSALINA LOOP        STANDARD PACIFIC OF TEXAS   PALOMA LAKE        6/6/2011
   3000 MAGELLAN WAY         STANDARD PACIFIC OF TEXAS   PALOMA LAKE        6/6/2011
   324 ATLANTA PARK DRIVE    STANDARD PACIFIC OF TEXAS   PARKSIDE MAYFLD    6/7/2011
   123 WALKING HORSE WAY     STANDARD PACIFIC OF TEXAS   RANCH AT BRUS      6/9/2011
   6709 MITRA DRIVE          STANDARD PACIFIC OF TEXAS   MERIDIAN          6/13/2011
   257 SERENE HOLLOW         STANDARD PACIFIC OF TEXAS   WHISPERING HOLL   6/17/2011
   4209 GALICENO LANE        STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     6/20/2011
   19608 SANGREMON WAY       STANDARD PACIFIC OF TEXAS   AVALON            6/20/2011
   6309 ANTIGO LANE          STANDARD PACIFIC OF TEXAS   AVANA             6/22/2011
   420 WILD ROSE DRIVE       STANDARD PACIFIC OF TEXAS   HIGHPOINT         6/23/2011
   3320 CORTES PLACE         STANDARD PACIFIC OF TEXAS   PALOMA LAKE       6/23/2011
   3543 ROSALINA LOOP        STANDARD PACIFIC OF TEXAS   PALOMA LAKE       6/23/2011
   3309 GLASTONBURY TRAIL    STANDARD PACIFIC OF TEXAS   AVALON            6/24/2011
   19713 MOORLYNCH AVENUE    STANDARD PACIFIC OF TEXAS   AVALON            6/27/2011
   3409 GLASTONBURY TRAIL    STANDARD PACIFIC OF TEXAS   AVALON            6/27/2011
   603 WILD ROSE DRIVE       STANDARD PACIFIC OF TEXAS   HIGHPOINT         6/27/2011
   2723 EMILIA LANE          STANDARD PACIFIC OF TEXAS   PALOMA LAKE       6/28/2011
   12405 BUVANA DRIVE        STANDARD PACIFIC OF TEXAS   MERIDIAN           7/1/2011
   4219 BUCKSKIN ROAD        STANDARD PACIFIC OF TEXAS   RANCH AT BRUS      7/1/2011
   4215 BUCKSKIN ROAD        STANDARD PACIFIC OF TEXAS   RANCH AT BRUS      7/1/2011
   4217 BUCKSKIN ROAD        STANDARD PACIFIC OF TEXAS   RANCH AT BRUS      7/1/2011
   4202 THOROUGHBRED TRAIL   STANDARD PACIFIC OF TEXAS   RANCH AT BRUS      7/1/2011
   329 SPANISH MUSTANG DR.   STANDARD PACIFIC OF TEXAS   RANCH AT BRUS      7/1/2011
   4200 THOROUGHBRED TRAIL   STANDARD PACIFIC OF TEXAS   RANCH AT BRUS      7/1/2011
   4204 THOROUGHBRED TRAIL   STANDARD PACIFIC OF TEXAS   RANCH AT BRUS      7/6/2011
   2712 EMILIA LANE          STANDARD PACIFIC OF TEXAS   PALOMA LAKE        7/7/2011
   328 ATLANTA PARK DRIVE    STANDARD PACIFIC OF TEXAS   PARKSIDE MAYFLD    7/8/2011
   271 FRESNO SPRINGS        STANDARD PACIFIC OF TEXAS   WHISPERING HOLL   7/11/2011
   3401 GLASTONBURY TRAIL    STANDARD PACIFIC OF TEXAS   AVALON            7/11/2011
   3405 GLASTONBURY TRAIL    STANDARD PACIFIC OF TEXAS   AVALON            7/11/2011
   7000 MITRA DRIVE          STANDARD PACIFIC OF TEXAS   MERIDIAN          7/12/2011
   309 ATLANTA PARK DRIVE    STANDARD PACIFIC OF TEXAS   PARKSIDE MAYFLD   7/13/2011
   319 SPANISH MUSTANG DR.   STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     7/14/2011


                                                                                       463
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 471 of 1053 PageID:
                                    18036

   3325 GUADALAJARA STREET   STANDARD PACIFIC OF TEXAS   PALOMA LAKE       7/14/2011
   2900 ANGELINA DRIVE       STANDARD PACIFIC OF TEXAS   PALOMA LAKE       7/15/2011
   6816 MITRA DRIVE          STANDARD PACIFIC OF TEXAS   MERIDIAN          7/18/2011
   315 SPANISH MUSTANG DR.   STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     7/18/2011
   4208 TIGER HORSE TRAIL    STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     7/18/2011
   333 SPANISH MUSTANG       STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     7/18/2011
   2852 ANGELINA DRIVE       STANDARD PACIFIC OF TEXAS   PALOMA LAKE       7/18/2011
   564 WILD ROSE DRIVE       STANDARD PACIFIC OF TEXAS   HIGHPOINT         7/21/2011
   492 WILD ROSE DRIVE       STANDARD PACIFIC OF TEXAS   HIGHPOINT         7/21/2011
   7308 PURNIMA COVE         STANDARD PACIFIC OF TEXAS   MERIDIAN          7/25/2011
   300 CLYDESDALE DRIVE      STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     7/25/2011
   305 ATLANTA PARK DRIVE    STANDARD PACIFIC OF TEXAS   PARKSIDE MAYFLD   7/26/2011
   420 ATLANTA PARK DRIVE    STANDARD PACIFIC OF TEXAS   PARKSIDE MAYFLD   7/26/2011
   3544 ROSALINA LOOP        STANDARD PACIFIC OF TEXAS   PALOMA LAKE       7/29/2011
   4107 ARROW WOOD ROAD      STANDARD PACIFIC OF TEXAS   RANCH AT BRUS      8/2/2011
   4105 ARROW WOOD ROAD      STANDARD PACIFIC OF TEXAS   RANCH AT BRUS      8/2/2011
   4103 ARROW WOOD ROAD      STANDARD PACIFIC OF TEXAS   RANCH AT BRUS      8/3/2011
   6912 MITRA DRIVE          STANDARD PACIFIC OF TEXAS   MERIDIAN           8/4/2011
   6924 MITRA DRIVE          STANDARD PACIFIC OF TEXAS   MERIDIAN           8/8/2011
   3418 GUADALAJARA STREET   STANDARD PACIFIC OF TEXAS   PALOMA LAKE        8/8/2011
   3536 ROSALINA LOOP        STANDARD PACIFIC OF TEXAS   PALOMA LAKE       8/11/2011
   3000 COLUMBUS LOOP        STANDARD PACIFIC OF TEXAS   PALOMA LAKE       8/11/2011
   6617 ANTIGO LANE          STANDARD PACIFIC OF TEXAS   AVANA             8/12/2011
   19916 WEARYALL HILL LN.   STANDARD PACIFIC OF TEXAS   AVALON            8/16/2011
   4205 OLDENBURG LANE       STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     8/18/2011
   6417 ANTIGO LANE          STANDARD PACIFIC OF TEXAS   AVANA             8/19/2011
   6404 ANTIGO LANE          STANDARD PACIFIC OF TEXAS   AVANA             8/19/2011
   4218 BUCKSKIN ROAD        STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     8/19/2011
   4216 BUCKSKIN ROAD        STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     8/19/2011
   503 SPANISH MUSTANG DR.   STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     8/22/2011
   505 SPANISH MUSTANG DR.   STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     8/22/2011
   3572 ROSALINA LOOP        STANDARD PACIFIC OF TEXAS   PALOMA LAKE       8/23/2011
   3413 GLASTONBURY TRAIL    STANDARD PACIFIC OF TEXAS   AVALON            8/24/2011
   19532 MELWAS WAY          STANDARD PACIFIC OF TEXAS   AVALON            8/24/2011
   509 SPANISH MUSTANG DR.   STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     8/25/2011
   6508 ANTIGO LANE          STANDARD PACIFIC OF TEXAS   AVANA             8/26/2011
   19505 BRIDIE PATH         STANDARD PACIFIC OF TEXAS   AVALON            8/26/2011
   507 SPANISH MUSTANG DR.   STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     8/29/2011
   6520 ANTIGO LANE          STANDARD PACIFIC OF TEXAS   AVANA             8/30/2011
   4211 BUCKSKIN ROAD        STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     8/30/2011
   19912 WEARYALL HILL LN.   STANDARD PACIFIC OF TEXAS   AVALON            8/31/2011
   432 ATLANTA PARK DRIVE    STANDARD PACIFIC OF TEXAS   PARKSIDE MAYFLD    9/2/2011
   100 ADMIRAL NIMITZ CT.    STANDARD PACIFIC OF TEXAS   PARKSIDE MAYFLD    9/6/2011
   6217 ANTIGO LANE          STANDARD PACIFIC OF TEXAS   AVANA              9/7/2011
   6405 ANTIGO LANE          STANDARD PACIFIC OF TEXAS   AVANA              9/7/2011
   6613 ANTIGO LANE          STANDARD PACIFIC OF TEXAS   AVANA              9/7/2011
   618 WILD ROSE DRIVE       STANDARD PACIFIC OF TEXAS   HIGHPOINT          9/9/2011
   3593 ROSALINA LOOP        STANDARD PACIFIC OF TEXAS   PALOMA LAKE        9/9/2011
   4216 THOROUGHBRED TRAIL   STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     9/12/2011
   313 CADDO LAKE DRIVE      STANDARD PACIFIC OF TEXAS   PARKSIDE MAYFLD   9/15/2011
   483 WILD ROSE DRIVE       STANDARD PACIFIC OF TEXAS   HIGHPOINT         9/15/2011
   630 WILD ROSE DRIVE       STANDARD PACIFIC OF TEXAS   HIGHPOINT         9/15/2011
   3536 PENELOPE WAY         STANDARD PACIFIC OF TEXAS   PALOMA LAKE       9/15/2011
   3504 PENELOPE WAY         STANDARD PACIFIC OF TEXAS   PALOMA LAKE       9/16/2011
   3633 PENELOPE WAY         STANDARD PACIFIC OF TEXAS   PALOMA LAKE       9/19/2011


                                                                                       464
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 472 of 1053 PageID:
                                    18037

   6221 ANTIGO LANE          STANDARD PACIFIC OF TEXAS   AVANA              9/21/2011
   4214 THOROUGHBRED TRAIL   STANDARD PACIFIC OF TEXAS   RANCH AT BRUS      9/22/2011
   4212 THOROUGHBRED TRAIL   STANDARD PACIFIC OF TEXAS   RANCH AT BRUS      9/22/2011
   4210 THOROUGHBRED TRAIL   STANDARD PACIFIC OF TEXAS   RANCH AT BRUS      9/22/2011
   6604 ANTIGO LANE          STANDARD PACIFIC OF TEXAS   AVANA              9/23/2011
   2008 A SIMOND AVENUE      STANDARD PACIFIC OF TEXAS   MUELLER            9/27/2011
   2008 B SIMOND AVENUE      STANDARD PACIFIC OF TEXAS   MUELLER            9/27/2011
   2008 C SIMOND AVENUE      STANDARD PACIFIC OF TEXAS   MUELLER            9/27/2011
   2008 D SIMOND AVENUE      STANDARD PACIFIC OF TEXAS   MUELLER            9/27/2011
   2012 A SIMOND AVENUE      STANDARD PACIFIC OF TEXAS   MUELLER            9/27/2011
   2012 B SIMOND AVENUE      STANDARD PACIFIC OF TEXAS   MUELLER            9/27/2011
   2012 C SIMOND AVENUE      STANDARD PACIFIC OF TEXAS   MUELLER            9/27/2011
   2012 D SIMOND AVENUE      STANDARD PACIFIC OF TEXAS   MUELLER            9/27/2011
   6413 ANTIGO LANE          STANDARD PACIFIC OF TEXAS   AVANA              9/28/2011
   144 DRY RUN CIRCLE        STANDARD PACIFIC OF TEXAS   HIGHPOINT          9/28/2011
   128 COPPER LAKE LANE      STANDARD PACIFIC OF TEXAS   PARKSIDE MAYFLD    9/30/2011
   209 ATLANTA PARK DRIVE    STANDARD PACIFIC OF TEXAS   PARKSIDE MAYFLD    9/30/2011
   2016 A SIMOND AVENUE      STANDARD PACIFIC OF TEXAS   MUELLER            10/1/2011
   2016 B SIMOND AVENUE      STANDARD PACIFIC OF TEXAS   MUELLER            10/1/2011
   2016 C SIMOND AVENUE      STANDARD PACIFIC OF TEXAS   MUELLER            10/1/2011
   2016 D SIMOND AVENUE      STANDARD PACIFIC OF TEXAS   MUELLER            10/1/2011
   6813 MITRA DRIVE          STANDARD PACIFIC OF TEXAS   MERIDIAN           10/3/2011
   677 WILD ROSE DRIVE       STANDARD PACIFIC OF TEXAS   HIGHPOINT          10/4/2011
   3336 CORTES PLACE         STANDARD PACIFIC OF TEXAS   PALOMA LAKE        10/5/2011
   6608 ANTIGO LANE          STANDARD PACIFIC OF TEXAS   AVANA              10/5/2011
   3552 ROSALINA LOOP        STANDARD PACIFIC OF TEXAS   PALOMA LAKE        10/5/2011
   7020 MITRA DRIVE          STANDARD PACIFIC OF TEXAS   MERIDIAN           10/6/2011
   100 COPPER LAKE LANE      STANDARD PACIFIC OF TEXAS   PARKSIDE MAYFLD    10/6/2011
   6528 ANTIGO LANE          STANDARD PACIFIC OF TEXAS   AVANA              10/6/2011
   205 ATLANTA PARK DRIVE    STANDARD PACIFIC OF TEXAS   PARKSIDE MAYFLD   10/10/2011
   4210 BUCKSKIN ROAD        STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     10/13/2011
   3532 ROSALINA LOOP        STANDARD PACIFIC OF TEXAS   PALOMA LAKE       10/14/2011
   3516 PENELOPE WAY         STANDARD PACIFIC OF TEXAS   PALOMA LAKE       10/14/2011
   6321 ANTIGO LANE          STANDARD PACIFIC OF TEXAS   AVANA             10/17/2011
   6412 ANTIGO LANE          STANDARD PACIFIC OF TEXAS   AVANA             10/17/2011
   6408 ANTIGO LANE          STANDARD PACIFIC OF TEXAS   AVANA             10/17/2011
   4217 ARROW WOOD RD.       STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     10/18/2011
   6213 ANTIGO LANE          STANDARD PACIFIC OF TEXAS   AVANA             10/19/2011
   103 EDINBURGH ISLE CT.    STANDARD PACIFIC OF TEXAS   ROUGH HOLLOW      10/21/2011
   3300 CORTES PLACE         STANDARD PACIFIC OF TEXAS   PALOMA LAKE       10/21/2011
   3301 CORTES PLACE         STANDARD PACIFIC OF TEXAS   PALOMA LAKE       10/21/2011
   3548 ROSALINA LOOP        STANDARD PACIFIC OF TEXAS   PALOMA LAKE       10/25/2011
   6416 ANTIGO LANE          STANDARD PACIFIC OF TEXAS   AVANA             10/28/2011
   6421 ANTIGO LANE          STANDARD PACIFIC OF TEXAS   AVANA             10/28/2011
   6501 ANTIGO LANE          STANDARD PACIFIC OF TEXAS   AVANA             10/28/2011
   335 ATLANTA PARK          STANDARD PACIFIC OF TEXAS   PARKSIDE MAYFLD   10/31/2011
   3312 GUADALAJARA          STANDARD PACIFIC OF TEXAS   PALOMA LAKE        11/1/2011
   3508 PENELOPE WAY         STANDARD PACIFIC OF TEXAS   PALOMA LAKE        11/4/2011
   3321 GUADALAJARA          STANDARD PACIFIC OF TEXAS   PALOMA LAKE        11/4/2011
   6409 ANTIGO LANE          STANDARD PACIFIC OF TEXAS   AVANA              11/7/2011
   6600 ANTIGO LANE          STANDARD PACIFIC OF TEXAS   AVANA              11/7/2011
   6500 ANTIGO LANE          STANDARD PACIFIC OF TEXAS   AVANA              11/8/2011
   214 TAVISH TRAIL          STANDARD PACIFIC OF TEXAS   ROUGH HOLLOW       11/9/2011
   308 WESTER ROSS LANE      STANDARD PACIFIC OF TEXAS   ROUGH HOLLOW      11/10/2011
   3532 PENELOPE WAY         STANDARD PACIFIC OF TEXAS   PALOMA LAKE       11/17/2011


                                                                                        465
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 473 of 1053 PageID:
                                    18038

   2020 A SIMOND AVENUE        STANDARD PACIFIC OF TEXAS   MUELLER           11/21/2011
   2020 B SIMOND AVENUE        STANDARD PACIFIC OF TEXAS   MUELLER           11/21/2011
   2020 C SIMOND AVENUE        STANDARD PACIFIC OF TEXAS   MUELLER           11/21/2011
   2020 D SIMOND AVENUE        STANDARD PACIFIC OF TEXAS   MUELLER           11/21/2011
   6305 ANTIGO LANE            STANDARD PACIFIC OF TEXAS   AVANA             11/22/2011
   6205 ANTIGO LANE            STANDARD PACIFIC OF TEXAS   AVANA             11/22/2011
   4201 OLDENBURG LANE         STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     11/22/2011
   4216 ARROW WOOD RD.         STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     11/29/2011
   4207 GALICENO LANE          STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     11/29/2011
   4202 SHIRE STREET           STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     11/29/2011
   613 WILD ROSE DRIVE         STANDARD PACIFIC OF TEXAS   HIGHPOINT         11/30/2011
   6812 MITRA DRIVE            STANDARD PACIFIC OF TEXAS   MERIDIAN           12/2/2011
   325 SPANISH MUSTANG DR.     STANDARD PACIFIC OF TEXAS   RANCH AT BRUS      12/5/2011
   321 SPANISH MUSTANG DR.     STANDARD PACIFIC OF TEXAS   RANCH AT BRUS      12/5/2011
   3540 PENELOPE WAY           STANDARD PACIFIC OF TEXAS   PALOMA LAKE        12/5/2011
   7016 MITRA DRIVE            STANDARD PACIFIC OF TEXAS   MERIDIAN           12/9/2011
   3305 CORTES PLACE           STANDARD PACIFIC OF TEXAS   PALOMA LAKE       12/13/2011
   4211 OLDENBURG LANE         STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     12/13/2011
   6401 ANTIGO LANE            STANDARD PACIFIC OF TEXAS   AVANA             12/14/2011
   3512 PENELOPE WAY           STANDARD PACIFIC OF TEXAS   PALOMA LAKE       12/29/2011
   3520 PENELOPE WAY           STANDARD PACIFIC OF TEXAS   PALOMA LAKE       12/29/2011
   3629 PENELOPE WAY           STANDARD PACIFIC OF TEXAS   PALOMA LAKE       12/29/2011
   1917 DRY SEASON (REMODEL)   MYRON D. SMITH              PIONEER CROSS      5/17/2011
   3319 EAGLE RIDGE DRIVE      MICHAEL DECKER CUSTOM       HARKER HEIGHTS      9/8/2011
   2503 NIGHTSHADE DRIVE       LLOYD WAYNE HOMES           GANN RANCH         9/15/2011
   4708 OLD HOMESTEAD ST       HORTON - KILLEEN/TEMPLE/    RIMES RANCH         1/4/2011
   4912 BIRMINGHAM CIRCLE      HORTON - KILLEEN/TEMPLE/    SAVANNAH HGT 3      1/4/2011
   4804 BAYER HOLLOW DRIVE     HORTON - KILLEEN/TEMPLE/    RIMES RANCH         1/4/2011
   4805 BAYER HOLLOW DRIVE     HORTON - KILLEEN/TEMPLE/    RIMES RANCH         1/4/2011
   10203 ORION DRIVE           HORTON - KILLEEN/TEMPLE/    WINDMILL FARMS      1/5/2011
   3902 HICKORY VIEW           HORTON - KILLEEN/TEMPLE/    QUAIL ESTATES       1/5/2011
   6732 COSTA DRIVE            HORTON - KILLEEN/TEMPLE/    SENDERO WA          1/7/2011
   4914 BIRMINGHAM CIRCLE      HORTON - KILLEEN/TEMPLE/    SAVANNAH HGT 3     1/10/2011
   4908 BRIDGEWOOD DRIVE       HORTON - KILLEEN/TEMPLE/    BRIDGEWOOD         1/14/2011
   4908 LIONS GATE LANE        HORTON - KILLEEN/TEMPLE/    BRIDGEWOOD         1/17/2011
   5501 SULFUR SPRING DR       HORTON - KILLEEN/TEMPLE/    SPANISH OAK KIL    1/19/2011
   6725 SERENA LANE            HORTON - KILLEEN/TEMPLE/    SENDERO WA         1/20/2011
   9605 ZAYDEN DRIVE           HORTON - KILLEEN/TEMPLE/    SPLAWN RANCH       1/24/2011
   9603 ZAYDEN DRIVE           HORTON - KILLEEN/TEMPLE/    SPLAWN RANCH       1/24/2011
   9706 SHIMLA DRIVE           HORTON - KILLEEN/TEMPLE/    YOWELL RANCH       1/25/2011
   3601 BLANCO DRIVE           HORTON - KILLEEN/TEMPLE/    QUAIL ESTATES      1/25/2011
   9702 SHIMLA DRIVE           HORTON - KILLEEN/TEMPLE/    YOWELL RANCH       1/26/2011
   9704 SHIMLA DRIVE           HORTON - KILLEEN/TEMPLE/    YOWELL RANCH       1/26/2011
   9708 SHIMLA DRIVE           HORTON - KILLEEN/TEMPLE/    YOWELL RANCH       1/26/2011
   2104 TERRY DRIVE            HORTON - KILLEEN/TEMPLE/    HOUSE CREEK N      1/26/2011
   5206 RANCH MEADOW ST        HORTON - KILLEEN/TEMPLE/    RIMES RANCH        1/27/2011
   9904 BIRCH TREE DRIVE       HORTON - KILLEEN/TEMPLE/    WINDMILL FARMS     1/27/2011
   4807 BAYER HOLLOW DRIVE     HORTON - KILLEEN/TEMPLE/    RIMES RANCH        1/27/2011
   9608 SHIMLA DRIVE           HORTON - KILLEEN/TEMPLE/    YOWELL RANCH       1/28/2011
   9610 SHIMLA DRIVE           HORTON - KILLEEN/TEMPLE/    YOWELL RANCH       1/28/2011
   10123 ORION DRIVE           HORTON - KILLEEN/TEMPLE/    WINDMILL FARMS     1/28/2011
   6544 MUNDO DRIVE            HORTON - KILLEEN/TEMPLE/    SENDERO WA         1/28/2011
   6600 MUNDO DRIVE            HORTON - KILLEEN/TEMPLE/    SENDERO WA         1/28/2011
   10012 SALEM WAY             HORTON - KILLEEN/TEMPLE/    WILLOW BEND        1/31/2011
   3406 CRICKLEWOOD DRIVE      HORTON - KILLEEN/TEMPLE/    YOWELL RANCH       1/31/2011


                                                                                          466
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 474 of 1053 PageID:
                                    18039

   9606 SHIMLA DRIVE         HORTON - KILLEEN/TEMPLE/   YOWELL RANCH      1/31/2011
   9616 SHIMLA DRIVE         HORTON - KILLEEN/TEMPLE/   YOWELL RANCH      1/31/2011
   9614 SHIMLA DRIVE         HORTON - KILLEEN/TEMPLE/   YOWELL RANCH      1/31/2011
   3902 STONE CREEK DRIVE    HORTON - KILLEEN/TEMPLE/   QUAIL ESTATES      2/3/2011
   2110 TERRY DRIVE          HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N      2/3/2011
   3402 CRICKLEWOOD DRIVE    HORTON - KILLEEN/TEMPLE/   YOWELL RANCH       2/7/2011
   3400 CRICKLEWOOD DRIVE    HORTON - KILLEEN/TEMPLE/   YOWELL RANCH       2/7/2011
   9504 GLYNHILL COURT       HORTON - KILLEEN/TEMPLE/   YOWELL RANCH       2/7/2011
   6725 CRYSTAL COURT        HORTON - KILLEEN/TEMPLE/   SENDERO WA         2/8/2011
   6713 COLD WATER DRIVE     HORTON - KILLEEN/TEMPLE/   SENDERO WA         2/8/2011
   3408 CRICKLEWOOD DRIVE    HORTON - KILLEEN/TEMPLE/   YOWELL RANCH      2/10/2011
   3410 CRICKLEWOOD DRIVE    HORTON - KILLEEN/TEMPLE/   YOWELL RANCH      2/10/2011
   4807 OLD HOMESTEAD ST     HORTON - KILLEEN/TEMPLE/   RIMES RANCH       2/10/2011
   9612 SHIMLA DRIVE         HORTON - KILLEEN/TEMPLE/   YOWELL RANCH      2/14/2011
   9503 ZAYDEN DRIVE         HORTON - KILLEEN/TEMPLE/   SPLAWN RANCH      2/14/2011
   9607 ZAYDEN DRIVE         HORTON - KILLEEN/TEMPLE/   SPLAWN RANCH      2/14/2011
   5512 SULFUR SPRINGS DR.   HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL   2/14/2011
   9700 SHIMLA DRIVE         HORTON - KILLEEN/TEMPLE/   YOWELL RANCH      2/14/2011
   9604 SHIMLA DRIVE         HORTON - KILLEEN/TEMPLE/   YOWELL RANCH      2/14/2011
   6729 MUNDO DRIVE          HORTON - KILLEEN/TEMPLE/   SENDERO WA        2/15/2011
   6721 SERENA LANE          HORTON - KILLEEN/TEMPLE/   SENDERO WA        2/15/2011
   3915 HICKORY VIEW         HORTON - KILLEEN/TEMPLE/   QUAIL ESTATES     2/15/2011
   4907 BIRMINGHAM CIRCLE    HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 3    2/15/2011
   6728 MUNDO DRIVE          HORTON - KILLEEN/TEMPLE/   SENDERO WA        2/16/2011
   3920 SCENIC TRAIL DRIVE   HORTON - KILLEEN/TEMPLE/   QUAIL ESTATES     2/16/2011
   3909 SCENIC TRAIL DRIVE   HORTON - KILLEEN/TEMPLE/   QUAIL ESTATES     2/16/2011
   4808 BAYER HOLLOW DRIVE   HORTON - KILLEEN/TEMPLE/   RIMES RANCH       2/17/2011
   4809 BAYER HOLLOW DRIVE   HORTON - KILLEEN/TEMPLE/   RIMES RANCH       2/17/2011
   4806 BAYER HOLLOW DRIVE   HORTON - KILLEEN/TEMPLE/   RIMES RANCH       2/17/2011
   4804 OLD HOMESTEAD ST     HORTON - KILLEEN/TEMPLE/   RIMES RANCH       2/18/2011
   4900 BAYER HOLLOW DRIVE   HORTON - KILLEEN/TEMPLE/   RIMES RANCH       2/18/2011
   5007 SORCERER COURT       HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        2/21/2011
   4901 WILLAMETTE LANE      HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        2/21/2011
   3404 CRICKLEWOOD DRIVE    HORTON - KILLEEN/TEMPLE/   YOWELL RANCH      2/21/2011
   4802 BAYER HOLLOW DRIVE   HORTON - KILLEEN/TEMPLE/   RIMES RANCH       2/23/2011
   4902 BAYER HOLLOW DRIVE   HORTON - KILLEEN/TEMPLE/   RIMES RANCH       2/23/2011
   6729 COSTA DRIVE          HORTON - KILLEEN/TEMPLE/   SENDERO WA        2/24/2011
   4903 BAYER HOLLOW DRIVE   HORTON - KILLEEN/TEMPLE/   RIMES RANCH       2/24/2011
   4901 BAYER HOLLOW DRIVE   HORTON - KILLEEN/TEMPLE/   RIMES RANCH       2/24/2011
   4806 OLD HOMESTEAD ST     HORTON - KILLEEN/TEMPLE/   RIMES RANCH       2/24/2011
   6732 COLD WATER DRIVE     HORTON - KILLEEN/TEMPLE/   SENDERO WA        2/24/2011
   6716 COSTA DRIVE          HORTON - KILLEEN/TEMPLE/   SENDERO WA        2/24/2011
   10008 ROUGH CREEK         HORTON - KILLEEN/TEMPLE/   WILLOW BEND       2/24/2011
   4808 OLD HOMESTEAD ST     HORTON - KILLEEN/TEMPLE/   RIMES RANCH       2/25/2011
   6720 SERENA LANE          HORTON - KILLEEN/TEMPLE/   SENDERO WA        2/25/2011
   5005 SORCERER COURT       HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        2/28/2011
   4904 BIRMINGHAM CIRCLE    HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 3    2/28/2011
   4911 BIRMINGHAM CIRCLE    HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 3    2/28/2011
   6107 SUE ANNE DRIVE       HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 3    2/28/2011
   6109 SUE ANNE DRIVE       HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 3    2/28/2011
   10127 ORION DRIVE         HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS    2/28/2011
   4709 OLD HOMESTEAD ST     HORTON - KILLEEN/TEMPLE/   RIMES RANCH        3/2/2011
   1123 SUGAR BROOK DRIVE    HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS     3/2/2011
   10132 PARKER SPRINGS      HORTON - KILLEEN/TEMPLE/   WILLOW BEND        3/3/2011
   10005 ROUGH CREEK         HORTON - KILLEEN/TEMPLE/   WILLOW BEND        3/3/2011


                                                                                      467
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 475 of 1053 PageID:
                                    18040

   9937 IRONHORSE TRAIL      HORTON - KILLEEN/TEMPLE/   WILLOW BEND        3/3/2011
   10013 IRONHORSE TRAIL     HORTON - KILLEEN/TEMPLE/   WILLOW BEND        3/3/2011
   5200 RANCH MEADOW ST      HORTON - KILLEEN/TEMPLE/   RIMES RANCH        3/3/2011
   9929 IRONHORSE TRAIL DR   HORTON - KILLEEN/TEMPLE/   WILLOW BEND        3/3/2011
   3903 STONE CREEK DRIVE    HORTON - KILLEEN/TEMPLE/   QUAIL ESTATES      3/4/2011
   1124 SUGAR BROOK DRIVE    HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS     3/4/2011
   10004 ORION DRIVE         HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS     3/4/2011
   9933 IRONHORSE TRAIL DR   HORTON - KILLEEN/TEMPLE/   WILLOW BEND        3/4/2011
   10017 IRONHORSE TRAIL     HORTON - KILLEEN/TEMPLE/   WILLOW BEND        3/4/2011
   10189 PARKER SPRINGS DR   HORTON - KILLEEN/TEMPLE/   WILLOW BEND        3/4/2011
   9901 IRONHORSE TRAIL DR   HORTON - KILLEEN/TEMPLE/   WILLOW BEND        3/4/2011
   4814 BIRMINGHAM CIRCLE    HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 3     3/8/2011
   4810 BIRMINGHAM CIRCLE    HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 3     3/8/2011
   4909 BIRMINGHAM CIRCLE    HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 3     3/8/2011
   10156 PARKER SPRINGS DR   HORTON - KILLEEN/TEMPLE/   WILLOW BEND        3/8/2011
   10137 PARKER SPRINGS DR   HORTON - KILLEEN/TEMPLE/   WILLOW BEND        3/8/2011
   10133 PARKER SPRINGS DR   HORTON - KILLEEN/TEMPLE/   WILLOW BEND        3/8/2011
   10160 PARKER SPRINGS DR   HORTON - KILLEEN/TEMPLE/   WILLOW BEND        3/8/2011
   10025 IRONHORSE TRAIL     HORTON - KILLEEN/TEMPLE/   WILLOW BEND        3/9/2011
   10021 IRONHORSE TRAIL     HORTON - KILLEEN/TEMPLE/   WILLOW BEND        3/9/2011
   7101 OSBALDO DRIVE        HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL   3/10/2011
   6105 SUE ANNE DRIVE       HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 3    3/10/2011
   7013 OSBALDO DRIVE        HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL   3/10/2011
   2108 TERRY DRIVE          HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N     3/11/2011
   2202 TERRY DRIVE          HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N     3/11/2011
   2008 TERRY DRIVE          HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N     3/14/2011
   10012 ORION DRIVE         HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS    3/15/2011
   4908 OLD HOMESTEAD ST     HORTON - KILLEEN/TEMPLE/   RIMES RANCH       3/15/2011
   5006 BAYER HOLLOW DRIVE   HORTON - KILLEEN/TEMPLE/   RIMES RANCH       3/15/2011
   5203 RIMES COURT          HORTON - KILLEEN/TEMPLE/   RIMES RANCH       3/15/2011
   9617 FRATELLI COURT       HORTON - KILLEEN/TEMPLE/   YOWELL RANCH      3/16/2011
   201 FRED PATRICK DRIVE    HORTON - KILLEEN/TEMPLE/   SPLAWN RANCH      3/16/2011
   9505 ZAYDEN DRIVE         HORTON - KILLEEN/TEMPLE/   SPLAWN RANCH      3/16/2011
   256 COAL DRIVE            HORTON - KILLEEN/TEMPLE/   SONTERRA          3/17/2011
   117 COAL DRIVE            HORTON - KILLEEN/TEMPLE/   SONTERRA          3/17/2011
   264 COAL DRIVE            HORTON - KILLEEN/TEMPLE/   SONTERRA          3/17/2011
   7100 OSBALDO DRIVE        HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL   3/18/2011
   9921 IRONHORSE TRAIL DR   HORTON - KILLEEN/TEMPLE/   WILLOW BEND       3/21/2011
   9502 GLYNHILL COURT       HORTON - KILLEEN/TEMPLE/   YOWELL RANCH      3/21/2011
   9700 FRATELLI COURT       HORTON - KILLEEN/TEMPLE/   YOWELL RANCH      3/21/2011
   2304 TERRY DRIVE          HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N     3/21/2011
   1802 TERRY DRIVE          HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N     3/21/2011
   10153 PARKER SPRINGS DR   HORTON - KILLEEN/TEMPLE/   WILLOW BEND       3/21/2011
   9920 IRONHORSE TRAIL      HORTON - KILLEEN/TEMPLE/   WILLOW BEND       3/21/2011
   5204 SULFUR SPRING DR     HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL   3/22/2011
   4708 BAYER HOLLOW DRIVE   HORTON - KILLEEN/TEMPLE/   RIMES RANCH       3/23/2011
   7003 OSBALDO DRIVE        HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL   3/23/2011
   7001 COKUI DRIVE          HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL   3/23/2011
   4900 OLD HOMESTEAD ST     HORTON - KILLEEN/TEMPLE/   RIMES RANCH       3/23/2011
   4901 OLD HOMESTEAD ST     HORTON - KILLEEN/TEMPLE/   RIMES RANCH       3/23/2011
   4905 OLD HOMESTEAD ST     HORTON - KILLEEN/TEMPLE/   RIMES RANCH       3/23/2011
   5000 BAYER HOLLOW DRIVE   HORTON - KILLEEN/TEMPLE/   RIMES RANCH       3/24/2011
   6909 MODESTO ROAD         HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL   3/24/2011
   4908 BAYER HOLLOW DRIVE   HORTON - KILLEEN/TEMPLE/   RIMES RANCH       3/24/2011
   4906 BAYER HOLLOW DRIVE   HORTON - KILLEEN/TEMPLE/   RIMES RANCH       3/24/2011


                                                                                      468
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 476 of 1053 PageID:
                                    18041

   5002 BAYER HOLLOW DRIVE   HORTON - KILLEEN/TEMPLE/   RIMES RANCH       3/25/2011
   4801 BAYER HOLLOW DRIVE   HORTON - KILLEEN/TEMPLE/   RIMES RANCH       3/25/2011
   5004 BAYER HOLLOW DRIVE   HORTON - KILLEEN/TEMPLE/   RIMES RANCH       3/25/2011
   4907 BAYER HOLLOW DRIVE   HORTON - KILLEEN/TEMPLE/   RIMES RANCH       3/28/2011
   4909 BAYER HOLLOW DRIVE   HORTON - KILLEEN/TEMPLE/   RIMES RANCH       3/28/2011
   10024 BIRCH TREE DRIVE    HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS    3/29/2011
   4905 BAYER HOLLOW DRIVE   HORTON - KILLEEN/TEMPLE/   RIMES RANCH       3/30/2011
   4904 BAYER HOLLOW DRIVE   HORTON - KILLEEN/TEMPLE/   RIMES RANCH       3/30/2011
   9602 SHIMLA DRIVE         HORTON - KILLEEN/TEMPLE/   YOWELL RANCH      3/30/2011
   3405 CRICKLEWOOD DRIVE    HORTON - KILLEEN/TEMPLE/   YOWELL RANCH      3/30/2011
   3910 STONE CREEK DRIVE    HORTON - KILLEEN/TEMPLE/   QUAIL ESTATES     3/30/2011
   4801 OLD HOMESTEAD ST     HORTON - KILLEEN/TEMPLE/   RIMES RANCH       3/31/2011
   10207 ORION DRIVE         HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS    3/31/2011
   10020 BIRCH TREE DRIVE    HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS    3/31/2011
   9800 IRONHORSE TRAIL      HORTON - KILLEEN/TEMPLE/   WILLOW BEND       3/31/2011
   10021 BIRCH TREE DRIVE    HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS    3/31/2011
   4903 OLD HOMESTEAD ST     HORTON - KILLEEN/TEMPLE/   RIMES RANCH        4/1/2011
   5005 BAYER HOLLOW DRIVE   HORTON - KILLEEN/TEMPLE/   RIMES RANCH        4/1/2011
   4907 OLD HOMESTEAD ST     HORTON - KILLEEN/TEMPLE/   RIMES RANCH        4/1/2011
   9612 FRATELLI COURT       HORTON - KILLEEN/TEMPLE/   YOWELL RANCH       4/1/2011
   3411 CRICKLEWOOD DRIVE    HORTON - KILLEEN/TEMPLE/   YOWELL RANCH       4/1/2011
   5204 RANCH MEADOW ST      HORTON - KILLEEN/TEMPLE/   RIMES RANCH        4/4/2011
   5202 RANCH MEADOW ST      HORTON - KILLEEN/TEMPLE/   RIMES RANCH        4/4/2011
   10141 PARKER SPRINGS DR   HORTON - KILLEEN/TEMPLE/   WILLOW BEND        4/5/2011
   5108 RANCH MEADOW ST      HORTON - KILLEEN/TEMPLE/   RIMES RANCH        4/6/2011
   5507 RIMES COURT          HORTON - KILLEEN/TEMPLE/   RIMES RANCH        4/6/2011
   5106 RANCH MEADOW ST      HORTON - KILLEEN/TEMPLE/   RIMES RANCH        4/6/2011
   5509 RIMES COURT          HORTON - KILLEEN/TEMPLE/   RIMES RANCH        4/6/2011
   5505 RIMES COURT          HORTON - KILLEEN/TEMPLE/   RIMES RANCH        4/6/2011
   116 COAL DRIVE            HORTON - KILLEEN/TEMPLE/   SONTERRA           4/6/2011
   5503 RIMES COURT          HORTON - KILLEEN/TEMPLE/   RIMES RANCH        4/7/2011
   9905 BIRCH TREE DRIVE     HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS     4/7/2011
   10017 BIRCH TREE DRIVE    HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS     4/7/2011
   10013 BIRCH TREE DRIVE    HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS     4/7/2011
   5409 RIMES COURT          HORTON - KILLEEN/TEMPLE/   RIMES RANCH        4/8/2011
   5501 RIMES COURT          HORTON - KILLEEN/TEMPLE/   RIMES RANCH        4/8/2011
   5202 RIMES COURT          HORTON - KILLEEN/TEMPLE/   RIMES RANCH       4/12/2011
   4906 BRIDGEWOOD DRIVE     HORTON - KILLEEN/TEMPLE/   BRIDGEWOOD        4/12/2011
   5205 RIMES COURT          HORTON - KILLEEN/TEMPLE/   RIMES RANCH       4/12/2011
   7005 OSBALDO DRIVE        HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL   4/14/2011
   2405 BLACK ORCHID DRIVE   HORTON - KILLEEN/TEMPLE/   SUNFLOWER EST.    4/14/2011
   2403 BLACK ORCHID DRIVE   HORTON - KILLEEN/TEMPLE/   SUNFLOWER EST.    4/14/2011
   2407 BLACK ORCHID DRIVE   HORTON - KILLEEN/TEMPLE/   SUNFLOWER EST.    4/14/2011
   2409 BLACK ORCHID DRIVE   HORTON - KILLEEN/TEMPLE/   SUNFLOWER EST.    4/14/2011
   2503 BLACK ORCHID DRIVE   HORTON - KILLEEN/TEMPLE/   SUNFLOWER EST.    4/14/2011
   2501 BLACK ORCHID DRIVE   HORTON - KILLEEN/TEMPLE/   SUNFLOWER EST.    4/14/2011
   2505 BLACK ORCHID DRIVE   HORTON - KILLEEN/TEMPLE/   SUNFLOWER EST.    4/14/2011
   2507 BLACK ORCHID DRIVE   HORTON - KILLEEN/TEMPLE/   SUNFLOWER EST.    4/15/2011
   9909 IRONHORSE TRAIL DR   HORTON - KILLEEN/TEMPLE/   WILLOW BEND       4/15/2011
   10016 BIRCH TREE DRIVE    HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS    4/18/2011
   10025 BIRCH TREE DRIVE    HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS    4/18/2011
   2509 BLACK ORCHID DRIVE   HORTON - KILLEEN/TEMPLE/   SUNFLOWER EST.    4/18/2011
   2601 BLACK ORCHID DRIVE   HORTON - KILLEEN/TEMPLE/   SUNFLOWER EST.    4/18/2011
   10008 BIRCH TREE DRIVE    HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS    4/18/2011
   108 CONDRA LANE           HORTON - KILLEEN/TEMPLE/   SONTERRA          4/19/2011


                                                                                      469
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 477 of 1053 PageID:
                                    18042

   3401 CRICKLEWOOD DRIVE    HORTON - KILLEEN/TEMPLE/   YOWELL RANCH      4/21/2011
   9616 FRATELLI COURT       HORTON - KILLEEN/TEMPLE/   YOWELL RANCH      4/21/2011
   10149 PARKER SPRINGS      HORTON - KILLEEN/TEMPLE/   WILLOW BEND       4/21/2011
   6907 MODESTO ROAD         HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL   4/25/2011
   7011 OSBALDO DRIVE        HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL   4/25/2011
   5503 SOUTHERN BELLE DR    HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 3    4/27/2011
   5311 FRISCO DRIVE         HORTON - KILLEEN/TEMPLE/   RIMES RANCH       4/27/2011
   1806 TERRY DRIVE          HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N     4/28/2011
   6600 SENDERO LANE         HORTON - KILLEEN/TEMPLE/   SENDERO WA        4/28/2011
   6604 SENDERO LANE         HORTON - KILLEEN/TEMPLE/   SENDERO WA        4/28/2011
   6612 SENDERO LANE         HORTON - KILLEEN/TEMPLE/   SENDERO WA        4/28/2011
   6620 SENDERO LANE         HORTON - KILLEEN/TEMPLE/   SENDERO WA        4/28/2011
   6609 SENDERO LANE         HORTON - KILLEEN/TEMPLE/   SENDERO WA        4/29/2011
   6616 SENDERO LANE         HORTON - KILLEEN/TEMPLE/   SENDERO WA        4/29/2011
   112 COAL DRIVE            HORTON - KILLEEN/TEMPLE/   SONTERRA          4/29/2011
   5001 BAYER HOLLOW DRIVE   HORTON - KILLEEN/TEMPLE/   RIMES RANCH        5/3/2011
   9909 BIRCH TREE DRIVE     HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS     5/3/2011
   6632 SENDERO LANE         HORTON - KILLEEN/TEMPLE/   SENDERO WA         5/3/2011
   6624 SENDERO LANE         HORTON - KILLEEN/TEMPLE/   SENDERO WA         5/3/2011
   6636 SENDERO LANE         HORTON - KILLEEN/TEMPLE/   SENDERO WA         5/3/2011
   6637 SENDERO LANE         HORTON - KILLEEN/TEMPLE/   SENDERO WA         5/4/2011
   6628 SENDERO LANE         HORTON - KILLEEN/TEMPLE/   SENDERO WA         5/4/2011
   6629 SENDERO LANE         HORTON - KILLEEN/TEMPLE/   SENDERO WA         5/4/2011
   9304 CRICKET DRIVE        HORTON - KILLEEN/TEMPLE/   SPLAWN RANCH       5/6/2011
   9208 CRICKET DRIVE        HORTON - KILLEEN/TEMPLE/   SPLAWN RANCH       5/6/2011
   10004 BIRCH TREE DRIVE    HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS     5/9/2011
   2302 TERRY DRIVE          HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N      5/9/2011
   10012 BIRCH TREE DRIVE    HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS     5/9/2011
   5303 RIMES COURT          HORTON - KILLEEN/TEMPLE/   RIMES RANCH       5/10/2011
   9701 FRATELLI COURT       HORTON - KILLEEN/TEMPLE/   YOWELL RANCH      5/10/2011
   6600 BURLING STREET       HORTON - KILLEEN/TEMPLE/   SENDERO WA        5/10/2011
   2204 TERRY DRIVE          HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N     5/10/2011
   6617 SENDERO LANE         HORTON - KILLEEN/TEMPLE/   SENDERO WA        5/10/2011
   6621 SENDERO LANE         HORTON - KILLEEN/TEMPLE/   SENDERO WA        5/10/2011
   6648 SENDERO LANE         HORTON - KILLEEN/TEMPLE/   SENDERO WA        5/10/2011
   3900 SCENIC TRAIL DRIVE   HORTON - KILLEEN/TEMPLE/   QUAIL ESTATES     5/10/2011
   3918 HICKORY VIEW         HORTON - KILLEEN/TEMPLE/   QUAIL ESTATES     5/10/2011
   3407 CRICKLEWOOD DRIVE    HORTON - KILLEEN/TEMPLE/   YOWELL RANCH      5/10/2011
   6632 BURLING STREET       HORTON - KILLEEN/TEMPLE/   SENDERO WA        5/10/2011
   3311 CRICKLEWOOD DRIVE    HORTON - KILLEEN/TEMPLE/   YOWELL RANCH      5/11/2011
   10136 PARKER SPRINGS DR   HORTON - KILLEEN/TEMPLE/   WILLOW BEND       5/11/2011
   9610 FRATELLI COURT       HORTON - KILLEEN/TEMPLE/   YOWELL RANCH      5/11/2011
   3310 CRICKLEWOOD DRIVE    HORTON - KILLEEN/TEMPLE/   YOWELL RANCH      5/11/2011
   9928 IRONHORSE TRAIL      HORTON - KILLEEN/TEMPLE/   WILLOW BEND       5/11/2011
   5607 SOUTHERN BELLE DR    HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 3    5/12/2011
   2004 TERRY DRIVE          HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N     5/12/2011
   6633 SENDERO LANE         HORTON - KILLEEN/TEMPLE/   SENDERO WA        5/16/2011
   10005 BIRCH TREE DRIVE    HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS    5/17/2011
   9914 MAPLE WOOD COURT     HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS    5/17/2011
   10009 BIRCH TREE DRIVE    HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS    5/17/2011
   212 COAL DRIVE            HORTON - KILLEEN/TEMPLE/   SONTERRA          5/17/2011
   2106 TERRY DRIVE          HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N     5/18/2011
   202 SPLAWN RANCH DRIVE    HORTON - KILLEEN/TEMPLE/   SPLAWN RANCH      5/20/2011
   2508 BLACK ORCHID DRIVE   HORTON - KILLEEN/TEMPLE/   SUNFLOWER EST.    5/20/2011
   3910 SCENIC TRAIL DRIVE   HORTON - KILLEEN/TEMPLE/   QUAIL ESTATES     5/20/2011


                                                                                      470
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 478 of 1053 PageID:
                                    18043

   2602 BLACK ORCHID DRIVE   HORTON - KILLEEN/TEMPLE/   SUNFLOWER EST.    5/23/2011
   9821 IRONHORSE TRAIL      HORTON - KILLEEN/TEMPLE/   WILLOW BEND       5/23/2011
   6625 BURLING STREET       HORTON - KILLEEN/TEMPLE/   SENDERO WA        5/23/2011
   6645 BURLING STREET       HORTON - KILLEEN/TEMPLE/   SENDERO WA        5/23/2011
   3607 BLANCO DRIVE         HORTON - KILLEEN/TEMPLE/   QUAIL ESTATES     5/24/2011
   6616 BURLING STREET       HORTON - KILLEEN/TEMPLE/   SENDERO WA        5/24/2011
   2306 TERRY DRIVE          HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N     5/24/2011
   2206 TERRY DRIVE          HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N     5/24/2011
   7008 OSBALDO DRIVE        HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL   5/25/2011
   2208 TERRY DRIVE          HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N     5/27/2011
   2006 TERRY DRIVE          HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N     5/27/2011
   209 FOSTER LANE           HORTON - KILLEEN/TEMPLE/   SONTERRA          5/27/2011
   105 FOSTER LANE           HORTON - KILLEEN/TEMPLE/   SONTERRA          5/28/2011
   4908 BIRMINGHAM CIRCLE    HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 3    5/31/2011
   5505 SOUTHERN BELLE DR    HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 3    5/31/2011
   9909 MAPLE WOOD COURT     HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS    5/31/2011
   9908 MAPLE WOOD COURT     HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS    5/31/2011
   1805 COY DRIVE            HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N      6/1/2011
   2004 COY DRIVE            HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N      6/1/2011
   3611 BLANCO DRIVE         HORTON - KILLEEN/TEMPLE/   QUAIL ESTATES      6/1/2011
   3914 SCENIC TRAIL DRIVE   HORTON - KILLEEN/TEMPLE/   QUAIL ESTATES      6/1/2011
   7004 OSBALDO DRIVE        HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL    6/1/2011
   9302 CRICKET DRIVE        HORTON - KILLEEN/TEMPLE/   SPLAWN RANCH       6/3/2011
   3300 CRICKLEWOOD DRIVE    HORTON - KILLEEN/TEMPLE/   YOWELL RANCH       6/3/2011
   1516 STARLIGHT DRIVE      HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS     6/4/2011
   9601 ZAYDEN DRIVE         HORTON - KILLEEN/TEMPLE/   SPLAWN RANCH       6/6/2011
   10165 PARKER SPRINGS DR   HORTON - KILLEEN/TEMPLE/   WILLOW BEND        6/7/2011
   6624 BURLING STREET       HORTON - KILLEEN/TEMPLE/   SENDERO WA         6/7/2011
   6628 BURLING STREET       HORTON - KILLEEN/TEMPLE/   SENDERO WA         6/7/2011
   1803 COY DRIVE            HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N      6/8/2011
   2008 MIKE DRIVE           HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N      6/8/2011
   5003 BAYER HOLLOW DRIVE   HORTON - KILLEEN/TEMPLE/   RIMES RANCH        6/8/2011
   9200 CRICKET DRIVE        HORTON - KILLEEN/TEMPLE/   SPLAWN RANCH       6/8/2011
   9908 BIRCH TREE DRIVE     HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS     6/9/2011
   3614 QUAIL RIDGE DRIVE    HORTON - KILLEEN/TEMPLE/   QUAIL ESTATES      6/9/2011
   1421 STARLIGHT DRIVE      HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS     6/9/2011
   6505 CRYSTAL COURT        HORTON - KILLEEN/TEMPLE/   SENDERO WA         6/9/2011
   3917 SCENIC TRAIL DRIVE   HORTON - KILLEEN/TEMPLE/   QUAIL ESTATES     6/10/2011
   3912 HICKORY VIEW         HORTON - KILLEEN/TEMPLE/   QUAIL ESTATES     6/10/2011
   213 FOSTER LANE           HORTON - KILLEEN/TEMPLE/   SONTERRA          6/13/2011
   101 FOSTER LANE           HORTON - KILLEEN/TEMPLE/   SONTERRA          6/13/2011
   206 SPLAWN RANCH DRIVE    HORTON - KILLEEN/TEMPLE/   SPLAWN RANCH      6/15/2011
   9306 CRICKET DRIVE        HORTON - KILLEEN/TEMPLE/   SPLAWN RANCH      6/15/2011
   9613 SHIMLA DRIVE         HORTON - KILLEEN/TEMPLE/   YOWELL RANCH      6/17/2011
   9615 SHIMLA DRIVE         HORTON - KILLEEN/TEMPLE/   YOWELL RANCH      6/17/2011
   2603 BLACK ORCHID DRIVE   HORTON - KILLEEN/TEMPLE/   SUNFLOWER EST.    6/20/2011
   2606 BLACK ORCHID DRIVE   HORTON - KILLEEN/TEMPLE/   SUNFLOWER EST.    6/20/2011
   4906 OLD HOMESTEAD ST     HORTON - KILLEEN/TEMPLE/   RIMES RANCH       6/20/2011
   3409 CRICKLEWOOD DRIVE    HORTON - KILLEEN/TEMPLE/   YOWELL RANCH      6/20/2011
   6516 SENDERO LANE         HORTON - KILLEEN/TEMPLE/   SENDERO WA        6/20/2011
   6612 BURLING STREET       HORTON - KILLEEN/TEMPLE/   SENDERO WA        6/20/2011
   6633 BURLING STREET       HORTON - KILLEEN/TEMPLE/   SENDERO WA        6/20/2011
   10140 PARKER SPRINGS DR   HORTON - KILLEEN/TEMPLE/   WILLOW BEND       6/21/2011
   9206 CRICKET DRIVE        HORTON - KILLEEN/TEMPLE/   SPLAWN RANCH      6/22/2011
   3608 QUAIL RIDGE DRIVE    HORTON - KILLEEN/TEMPLE/   QUAIL ESTATES     6/24/2011


                                                                                      471
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 479 of 1053 PageID:
                                    18044

   1517 STARLIGHT DRIVE      HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS    6/24/2011
   3917 HICKORY VIEW         HORTON - KILLEEN/TEMPLE/   QUAIL ESTATES     6/24/2011
   3909 STONE CREEK DRIVE    HORTON - KILLEEN/TEMPLE/   QUAIL ESTATES     6/24/2011
   5605 SOUTHERN BELLE DR    HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 3    6/25/2011
   5509 SOUTHERN BELLE DR    HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 3    6/25/2011
   5301 RIMES COURT          HORTON - KILLEEN/TEMPLE/   RIMES RANCH       6/28/2011
   6545 SENDERO LANE         HORTON - KILLEEN/TEMPLE/   SENDERO WA        6/28/2011
   4808 BIRMINGHAM CIRCLE    HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 3    6/30/2011
   10161 PARKER SPRINGS DR   HORTON - KILLEEN/TEMPLE/   WILLOW BEND       6/30/2011
   9917 IRONHORSE TRAIL DR   HORTON - KILLEEN/TEMPLE/   WILLOW BEND       6/30/2011
   7010 OSBALDO DRIVE        HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL    7/5/2011
   9904 MAPLE WOOD COURT     HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS     7/6/2011
   2003 MIKE DRIVE           HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N      7/6/2011
   5403 RIMES COURT          HORTON - KILLEEN/TEMPLE/   RIMES RANCH        7/6/2011
   1513 STARLIGHT DRIVE      HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS     7/6/2011
   6548 SENDERO LANE         HORTON - KILLEEN/TEMPLE/   SENDERO WA         7/6/2011
   5407 RIMES COURT          HORTON - KILLEEN/TEMPLE/   RIMES RANCH        7/6/2011
   6516 BURLING STREET       HORTON - KILLEEN/TEMPLE/   SENDERO WA         7/6/2011
   6520 SENDERO LANE         HORTON - KILLEEN/TEMPLE/   SENDERO WA         7/6/2011
   6504 SENDERO LANE         HORTON - KILLEEN/TEMPLE/   SENDERO WA         7/7/2011
   5307 FRISCO DRIVE         HORTON - KILLEEN/TEMPLE/   RIMES RANCH        7/8/2011
   203 JAYCEE DRIVE          HORTON - KILLEEN/TEMPLE/   SPLAWN RANCH       7/8/2011
   5001 OLD HOMESTEAD ST     HORTON - KILLEEN/TEMPLE/   RIMES RANCH        7/8/2011
   4909 OLD HOMESTEAD ST     HORTON - KILLEEN/TEMPLE/   RIMES RANCH        7/8/2011
   3307 CRICKLEWOOD DRIVE    HORTON - KILLEEN/TEMPLE/   YOWELL RANCH      7/11/2011
   5611 SOUTHERN BELLE DR    HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 3    7/11/2011
   6905 MODESTO ROAD         HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL   7/12/2011
   10157 PARKER SPRINGS DR   HORTON - KILLEEN/TEMPLE/   WILLOW BEND       7/12/2011
   4806 BIRMINGHAM CIRCLE    HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 3    7/13/2011
   1910 COY DRIVE            HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N     7/14/2011
   2002 COY DRIVE            HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N     7/14/2011
   1908 COY DRIVE            HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N     7/14/2011
   207 JAYCEE DRIVE          HORTON - KILLEEN/TEMPLE/   SPLAWN RANCH      7/14/2011
   4902 OLD HOMESTEAD ST     HORTON - KILLEEN/TEMPLE/   RIMES RANCH       7/14/2011
   3302 CRICKLEWOOD DRIVE    HORTON - KILLEEN/TEMPLE/   YOWELL RANCH      7/15/2011
   2006 MIKE DRIVE           HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N     7/15/2011
   6649 BURLING STREET       HORTON - KILLEEN/TEMPLE/   SENDERO WA        7/15/2011
   6513 SENDERO LANE         HORTON - KILLEEN/TEMPLE/   SENDERO WA        7/15/2011
   4904 OLD HOMESTEAD ST     HORTON - KILLEEN/TEMPLE/   RIMES RANCH       7/15/2011
   4800 OLD HOMESTEAD ST     HORTON - KILLEEN/TEMPLE/   RIMES RANCH       7/15/2011
   10145 PARKER SPRINGS DR   HORTON - KILLEEN/TEMPLE/   WILLOW BEND       7/15/2011
   6613 SENDERO LANE         HORTON - KILLEEN/TEMPLE/   SENDERO WA        7/15/2011
   6625 SENDERO LANE         HORTON - KILLEEN/TEMPLE/   SENDERO WA        7/15/2011
   6517 SENDERO LANE         HORTON - KILLEEN/TEMPLE/   SENDERO WA        7/15/2011
   9917 MAPLE WOOD COURT     HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS    7/18/2011
   3610 QUAIL RIDGE DRIVE    HORTON - KILLEEN/TEMPLE/   QUAIL ESTATES     7/18/2011
   6513 BURLING STREET       HORTON - KILLEEN/TEMPLE/   SENDERO WA        7/18/2011
   3915 SCENIC TRAIL         HORTON - KILLEEN/TEMPLE/   QUAIL ESTATES     7/19/2011
   5204 RIMES COURT          HORTON - KILLEEN/TEMPLE/   RIMES RANCH       7/19/2011
   5206 RIMES COURT          HORTON - KILLEEN/TEMPLE/   RIMES RANCH       7/19/2011
   5201 RIMES COURT          HORTON - KILLEEN/TEMPLE/   RIMES RANCH       7/19/2011
   5306 RIMES COURT          HORTON - KILLEEN/TEMPLE/   RIMES RANCH       7/19/2011
   5207 RIMES COURT          HORTON - KILLEEN/TEMPLE/   RIMES RANCH       7/19/2011
   4805 BIRMINGHAM CIRCLE    HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 3    7/20/2011
   6608 BURLING STREET       HORTON - KILLEEN/TEMPLE/   SENDERO WA        7/20/2011


                                                                                      472
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 480 of 1053 PageID:
                                    18045

   6649 SENDERO LANE         HORTON - KILLEEN/TEMPLE/   SENDERO WA        7/20/2011
   10144 PARKER SPRINGS DR   HORTON - KILLEEN/TEMPLE/   WILLOW BEND       7/20/2011
   10152 PARKER SPRINGS DR   HORTON - KILLEEN/TEMPLE/   WILLOW BEND       7/20/2011
   205 JAYCEE DRIVE          HORTON - KILLEEN/TEMPLE/   SPLAWN RANCH      7/22/2011
   5405 RIMES COURT          HORTON - KILLEEN/TEMPLE/   RIMES RANCH       7/22/2011
   5310 RIMES COURT          HORTON - KILLEEN/TEMPLE/   RIMES RANCH       7/22/2011
   1904 TERRY DRIVE          HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N     7/22/2011
   4803 BIRMINGHAM CIRCLE    HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 3    7/22/2011
   3906 SCENIC TRAIL DRIVE   HORTON - KILLEEN/TEMPLE/   QUAIL ESTATES     7/26/2011
   1509 STARLIGHT DRIVE      HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS    7/26/2011
   1520 STARLIGHT DRIVE      HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS    7/26/2011
   205 BAUXITE DRIVE         HORTON - KILLEEN/TEMPLE/   SONTERRA          7/26/2011
   1906 COY DRIVE            HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N     7/28/2011
   1327 STARLIGHT DRIVE      HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS    7/28/2011
   3309 CRICKLEWOOD DRIVE    HORTON - KILLEEN/TEMPLE/   YOWELL RANCH      7/29/2011
   204 BAUXITE DRIVE         HORTON - KILLEEN/TEMPLE/   SONTERRA          7/29/2011
   6524 BURLING STREET       HORTON - KILLEEN/TEMPLE/   SENDERO WA         8/1/2011
   6500 SENDERO LANE         HORTON - KILLEEN/TEMPLE/   SENDERO WA         8/1/2011
   6544 SENDERO LANE         HORTON - KILLEEN/TEMPLE/   SENDERO WA         8/1/2011
   6601 SENDERO LANE         HORTON - KILLEEN/TEMPLE/   SENDERO WA         8/2/2011
   6604 BURLING STREET       HORTON - KILLEEN/TEMPLE/   SENDERO WA         8/2/2011
   3306 CRICKLEWOOD DRIVE    HORTON - KILLEEN/TEMPLE/   YOWELL RANCH       8/3/2011
   3313 CRICKELWOOD DRIVE    HORTON - KILLEEN/TEMPLE/   YOWELL RANCH       8/3/2011
   4920 BIRMINGHAM CIRCLE    HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 3     8/4/2011
   5703 SOUTHERN BELLE DR    HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 3     8/4/2011
   5009 OLD HOMESTEAD ST     HORTON - KILLEEN/TEMPLE/   RIMES RANCH        8/5/2011
   5401 RIMES COURT          HORTON - KILLEEN/TEMPLE/   RIMES RANCH        8/5/2011
   5101 OLD HOMESTEAD ST     HORTON - KILLEEN/TEMPLE/   RIMES RANCH        8/5/2011
   5609 SOUTHERN BELLE DR    HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 3     8/8/2011
   9308 CRICKET DRIVE        HORTON - KILLEEN/TEMPLE/   SPLAWN RANCH       8/8/2011
   9400 CRICKET DRIVE        HORTON - KILLEEN/TEMPLE/   SPLAWN RANCH       8/8/2011
   5305 RIMES COURT          HORTON - KILLEEN/TEMPLE/   RIMES RANCH       8/12/2011
   204 COAL DRIVE            HORTON - KILLEEN/TEMPLE/   SONTERRA          8/15/2011
   6644 BURLING STREET       HORTON - KILLEEN/TEMPLE/   SENDERO WA        8/16/2011
   6521 SENDERO LANE         HORTON - KILLEEN/TEMPLE/   SENDERO WA        8/16/2011
   1906 TERRY DRIVE          HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N     8/17/2011
   6533 BURLING STREET       HORTON - KILLEEN/TEMPLE/   SENDERO WA        8/17/2011
   6620 BURLING STREET       HORTON - KILLEEN/TEMPLE/   SENDERO WA        8/17/2011
   2607 BLACK ORCHID DRIVE   HORTON - KILLEEN/TEMPLE/   SUNFLOWER EST.    8/18/2011
   2600 BLACK ORCHID DRIVE   HORTON - KILLEEN/TEMPLE/   SUNFLOWER EST.    8/18/2011
   2604 BLACK ORCHID DRIVE   HORTON - KILLEEN/TEMPLE/   SUNFLOWER EST.    8/18/2011
   5304 RIMES COURT          HORTON - KILLEEN/TEMPLE/   RIMES RANCH       8/20/2011
   5007 BAYER HOLLOW DRIVE   HORTON - KILLEEN/TEMPLE/   RIMES RANCH       8/20/2011
   5008 BAYER HOLLOW DRIVE   HORTON - KILLEEN/TEMPLE/   RIMES RANCH       8/20/2011
   6508 SENDERO LANE         HORTON - KILLEEN/TEMPLE/   SENDERO WA        8/22/2011
   6644 SENDERO LANE         HORTON - KILLEEN/TEMPLE/   SENDERO WA        8/22/2011
   2001 MIKE DRIVE           HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N     8/23/2011
   9925 IRONHORSE TRAIL DR   HORTON - KILLEEN/TEMPLE/   WILLOW BEND       8/23/2011
   7109 COKUI DRIVE          HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL   8/25/2011
   3303 CRICKLEWOOD DRIVE    HORTON - KILLEEN/TEMPLE/   YOWELL RANCH      8/26/2011
   9613 FRATELLI COURT       HORTON - KILLEEN/TEMPLE/   YOWELL RANCH      8/29/2011
   6537 BURLING STREET       HORTON - KILLEEN/TEMPLE/   SENDERO WA        8/30/2011
   3914 STONE CREEK DRIVE    HORTON - KILLEEN/TEMPLE/   QUAIL ESTATES     8/31/2011
   9516 SHIMLA DRIVE         HORTON - KILLEEN/TEMPLE/   YOWELL RANCH       9/2/2011
   10004 ROUGH CREEK COURT   HORTON - KILLEEN/TEMPLE/   WILLOW BEND        9/2/2011


                                                                                      473
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 481 of 1053 PageID:
                                    18046

   604 AMBER LANE            HORTON - KILLEEN/TEMPLE/   SONTERRA            9/3/2011
   608 AMBER LANE            HORTON - KILLEEN/TEMPLE/   SONTERRA            9/3/2011
   612 AMBER LANE            HORTON - KILLEEN/TEMPLE/   SONTERRA            9/3/2011
   6645 DEMING DRIVE         HORTON - KILLEEN/TEMPLE/   SENDERO WA          9/7/2011
   6641 BURLING STREET       HORTON - KILLEEN/TEMPLE/   SENDERO WA         9/12/2011
   1902 TERRY DRIVE          HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N      9/15/2011
   200 BAUXITE DRIVE         HORTON - KILLEEN/TEMPLE/   SONTERRA           9/16/2011
   1505 STARLIGHT DRIVE      HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS     9/16/2011
   3918 SCENIC TRAIL DRIVE   HORTON - KILLEEN/TEMPLE/   QUAIL ESTATES      9/17/2011
   9204 CRICKET DRIVE        HORTON - KILLEEN/TEMPLE/   SPLAWN RANCH       9/19/2011
   5507 SOUTHERN BELLE DR    HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 3     9/20/2011
   4812 BIRMINGHAM CIRCLE    HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 3     9/20/2011
   5405 SULFUR SPRING DR     HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL    9/20/2011
   5200 SULFUR SPRINGS DR    HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL    9/20/2011
   7005 COKUI DRIVE          HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL    9/20/2011
   7007 COKUI DRIVE          HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL    9/20/2011
   6640 DEMING DRIVE         HORTON - KILLEEN/TEMPLE/   SENDERO WA         9/20/2011
   5603 SOUTHERN BELLE DR    HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 3     9/21/2011
   4804 BIRMINGHAM CIRCLE    HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 3     9/21/2011
   221 BILES LANE            HORTON - KILLEEN/TEMPLE/   SONTERRA           9/21/2011
   220 COAL DRIVE            HORTON - KILLEEN/TEMPLE/   SONTERRA           9/21/2011
   9509 ZAYDEN DRIVE         HORTON - KILLEEN/TEMPLE/   SPLAWN RANCH       9/22/2011
   6501 SENDERO LANE         HORTON - KILLEEN/TEMPLE/   SENDERO WA         9/22/2011
   6537 SENDERO LANE         HORTON - KILLEEN/TEMPLE/   SENDERO WA         9/22/2011
   6529 DEMING DRIVE         HORTON - KILLEEN/TEMPLE/   SENDERO WA         9/22/2011
   2006 COY DRIVE            HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N      9/23/2011
   9608 FRATELLI COURT       HORTON - KILLEEN/TEMPLE/   YOWELL RANCH       9/26/2011
   9603 SHIMLA DRIVE         HORTON - KILLEEN/TEMPLE/   YOWELL RANCH       9/26/2011
   7012 OSBALDO DRIVE        HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL    9/26/2011
   3308 CRICKLEWOOD DRIVE    HORTON - KILLEEN/TEMPLE/   YOWELL RANCH       9/26/2011
   7002 OSBALDO DRIVE        HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL    9/26/2011
   9913 IRONHORSE TRAIL DR   HORTON - KILLEEN/TEMPLE/   WILLOW BEND        9/26/2011
   9924 IRONHORSE TRAIL      HORTON - KILLEEN/TEMPLE/   WILLOW BEND        9/26/2011
   9701 SHIMLA DRIVE         HORTON - KILLEEN/TEMPLE/   YOWELL RANCH       9/27/2011
   9910 MAPLE WOOD COURT     HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS     9/27/2011
   6544 BURLING STREET       HORTON - KILLEEN/TEMPLE/   SENDERO WA         9/29/2011
   1425 STARLIGHT DRIVE      HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS     9/30/2011
   3618 QUAIL RIDGE DRIVE    HORTON - KILLEEN/TEMPLE/   QUAIL ESTATES      10/3/2011
   1906 MIKE DRIVE           HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N      10/4/2011
   205 AZURITE DRIVE         HORTON - KILLEEN/TEMPLE/   SONTERRA           10/4/2011
   7112 COKUI DRIVE          HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL    10/5/2011
   4906 BIRMINGHAM CIRCLE    HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 3     10/5/2011
   4809 BIRMINGHAM CIRCLE    HORTON - KILLEEN/TEMPLE/   SAVANNAH HGT 3     10/5/2011
   1904 COY DRIVE            HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N      10/6/2011
   7110 COKUI DRIVE          HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL    10/6/2011
   6509 SENDERO LANE         HORTON - KILLEEN/TEMPLE/   SENDERO WA         10/7/2011
   3304 CRICKLEWOOD DRIVE    HORTON - KILLEEN/TEMPLE/   YOWELL RANCH       10/7/2011
   6604 DEMING DRIVE         HORTON - KILLEEN/TEMPLE/   SENDERO WA         10/7/2011
   6629 BURLING STREET       HORTON - KILLEEN/TEMPLE/   SENDERO WA         10/7/2011
   6624 DEMING DRIVE         HORTON - KILLEEN/TEMPLE/   SENDERO WA         10/7/2011
   2002 TERRY DRIVE          HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N     10/10/2011
   1908 TERRY DRIVE          HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N     10/10/2011
   9517 SHIMLA DRIVE         HORTON - KILLEEN/TEMPLE/   YOWELL RANCH      10/11/2011
   9601 SHIMLA DRIVE         HORTON - KILLEEN/TEMPLE/   YOWELL RANCH      10/11/2011
   9515 SHIMLA DRIVE         HORTON - KILLEEN/TEMPLE/   YOWELL RANCH      10/12/2011


                                                                                       474
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 482 of 1053 PageID:
                                    18047

   6509 BURLING STREET       HORTON - KILLEEN/TEMPLE/   SENDERO WA        10/17/2011
   9940 IRONHORSE TRAIL      HORTON - KILLEEN/TEMPLE/   WILLOW BEND       10/17/2011
   5000 GREEN MEADOW ST      HORTON - KILLEEN/TEMPLE/   RIMES RANCH       10/18/2011
   9402 CRICKET DRIVE        HORTON - KILLEEN/TEMPLE/   SPLAWN RANCH      10/20/2011
   6500 DEMING DRIVE         HORTON - KILLEEN/TEMPLE/   SENDERO WA        10/20/2011
   6504 BURLING STREET       HORTON - KILLEEN/TEMPLE/   SENDERO WA        10/27/2011
   6629 DEMING DRIVE         HORTON - KILLEEN/TEMPLE/   SENDERO WA        10/27/2011
   6504 DEMING DRIVE         HORTON - KILLEEN/TEMPLE/   SENDERO WA        10/27/2011
   3208 CRICKLEWOOD DRIVE    HORTON - KILLEEN/TEMPLE/   YOWELL RANCH       11/2/2011
   2808 BLACK ORCHID DRIVE   HORTON - KILLEEN/TEMPLE/   SUNFLOWER EST.    11/11/2011
   2707 BLACK ORCHID DRIVE   HORTON - KILLEEN/TEMPLE/   SUNFLOWER EST.    11/11/2011
   10108 CHINA CREEK DRIVE   HORTON - KILLEEN/TEMPLE/   WILLOW BEND       11/17/2011
   7006 OSBALDO DRIVE        HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL   11/28/2011
   4709 BAYER HOLLOW DRIVE   HORTON - KILLEEN/TEMPLE/   RIMES RANCH       11/28/2011
   3901 HICKORY VIEW         HORTON - KILLEEN/TEMPLE/   QUAIL ESTATES     11/28/2011
   1910 TERRY DRIVE          HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N     11/29/2011
   1901 MIKE DRIVE           HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N     11/29/2011
   1805 MIKE DRIVE           HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N     11/29/2011
   9916 IRONHORSE TRAIL      HORTON - KILLEEN/TEMPLE/   WILLOW BEND       11/29/2011
   9816 IRONHORSE TRAIL      HORTON - KILLEEN/TEMPLE/   WILLOW BEND       11/29/2011
   5003 OLD HOMESTEAD ST     HORTON - KILLEEN/TEMPLE/   RIMES RANCH       11/30/2011
   3904 STONE CREEK DRIVE    HORTON - KILLEEN/TEMPLE/   QUAIL ESTATES      12/1/2011
   3622 QUAIL RIDGE DRIVE    HORTON - KILLEEN/TEMPLE/   QUAIL ESTATES      12/1/2011
   3907 SCENIC TRAIL DRIVE   HORTON - KILLEEN/TEMPLE/   QUAIL ESTATES      12/2/2011
   9406 CRICKET DRIVE        HORTON - KILLEEN/TEMPLE/   SPLAWN RANCH       12/2/2011
   5202 SULFUR SPRING DR     HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL    12/8/2011
   1209 STARLIGHT DRIVE      HORTON - KILLEEN/TEMPLE/   WINDMILL FARMS     12/9/2011
   6908 OSBALDO DRIVE        HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL    12/9/2011
   6641 DEMING DRIVE         HORTON - KILLEEN/TEMPLE/   SENDERO WA        12/13/2011
   102 CEDAR BLUFF COURT     HORTON - KILLEEN/TEMPLE/   THE RIDGE         12/15/2011
   100 CEDAR BLUFF COURT     HORTON - KILLEEN/TEMPLE/   THE RIDGE         12/15/2011
   1909 MIKE DRIVE           HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N     12/22/2011
   1907 MIKE DRIVE           HORTON - KILLEEN/TEMPLE/   HOUSE CREEK N     12/22/2011
   7103 COKUI DRIVE          HORTON - KILLEEN/TEMPLE/   SPANISH OAK KIL   12/27/2011
   3908 STONE CREEK DRIVE    HORTON - KILLEEN/TEMPLE/   QUAIL ESTATES     12/28/2011
   305 TAVISH TRAIL          GRAND HAVEN HOMES, LP      ROUGH HOLLOW       1/25/2011
   133 KILDRUMMY LANE        GRAND HAVEN HOMES, LP      ROUGH HOLLOW       1/27/2011
   1816 HARVEST DANCE DR.    GRAND HAVEN HOMES, LP      CRYSTAL FALLS      2/10/2011
   303 TAVISH TRAIL          GRAND HAVEN HOMES, LP      ROUGH HOLLOW       2/21/2011
   1813 HARVEST DANCE        GRAND HAVEN HOMES, LP      CRYSTAL FALLS      2/24/2011
   2304 GIFT HORSE PASS      GRAND HAVEN HOMES, LP      CRYSTAL FALLS       3/3/2011
   1824 HARVEST DANCE        GRAND HAVEN HOMES, LP      CRYSTAL FALLS       3/3/2011
   1840 HARVEST DANCE        GRAND HAVEN HOMES, LP      CRYSTAL FALLS      3/23/2011
   1801 HARVEST DANCE DR.    GRAND HAVEN HOMES, LP      CRYSTAL FALLS      3/29/2011
   301 TAVISH TRAIL          GRAND HAVEN HOMES, LP      ROUGH HOLLOW       3/30/2011
   1836 HARVEST DANCE DR.    GRAND HAVEN HOMES, LP      CRYSTAL FALLS       4/4/2011
   314 DUFFY LANE            GRAND HAVEN HOMES, LP      ROUGH HOLLOW       4/15/2011
   405 DUFFY LANE            GRAND HAVEN HOMES, LP      ROUGH HOLLOW       4/15/2011
   316 DUFFY LANE            GRAND HAVEN HOMES, LP      ROUGH HOLLOW       5/23/2011
   1820 HARVEST DANCE DR.    GRAND HAVEN HOMES, LP      CRYSTAL FALLS       6/1/2011
   1817 HARVEST DANCE        GRAND HAVEN HOMES, LP      CRYSTAL FALLS       6/1/2011
   1924 HARVEST DANCE DR.    GRAND HAVEN HOMES, LP      CRYSTAL FALLS       6/2/2011
   1841 HARVEST DANCE DR.    GRAND HAVEN HOMES, LP      CRYSTAL FALLS       6/6/2011
   1952 HARVEST DANCE        GRAND HAVEN HOMES, LP      CRYSTAL FALLS       6/6/2011
   129 KILDRUMMY LANE        GRAND HAVEN HOMES, LP      ROUGH HOLLOW        7/7/2011


                                                                                       475
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 483 of 1053 PageID:
                                    18048

   113 KILDRUMMY LANE        GRAND HAVEN HOMES, LP       ROUGH HOLLOW        7/7/2011
   1752 HARVEST DANCE        GRAND HAVEN HOMES, LP       CRYSTAL FALLS      7/29/2011
   1011 WAYSIDE DRIVE        CAPITALTEXAS CONST., INC.   AUSTIN            11/30/2011
   10600 MILKY WAY           LAKE HILLS CUSTOM HOMES,    RIVER PLACE        7/25/2011
   4223 LAGO VIENTO          LAKE HILLS CUSTOM HOMES,    WATER DIST.17      10/6/2011
   3007 KUSKOKWIM ROAD       LAKE HILLS CUSTOM HOMES,    CEDAR PARK        10/21/2011
   201 BELTORRE DRIVE        CLEAR ROCK HOMES, LLC       BELTORRE           9/13/2011
   2272 C.R. 152             BLUE MOON BUILDERS          GEORGETOWN         1/13/2011
   429 GRAPE CREEK ROAD      BLUE MOON BUILDERS          JOHNSON CITY       3/30/2011
   17901 FLAGLER DRIVE       BLUE HORSE BLDG.& DESIGN    BELVEDERE          3/25/2011
   2277 LOST CREEK ROAD      BLUE HORSE BLDG.& DESIGN    DRIPPING SPRING    7/28/2011
   405 ROY CREEK             AGAVE CUSTOM HOMES          SUNSET CANYON      9/12/2011
   810 PAISLEY DRIVE         AGAVE CUSTOM HOMES          BRIARCLIFF         9/28/2011
   10728 SENNA HILLS DRIVE   TAYLOR MORRISON OF TEXAS,   SENNA HILLS        1/28/2011
   1805 HELIOTROPE COURT     TAYLOR MORRISON OF TEXAS,   SENNA HILLS         2/8/2011
   1709 MILAGRO DRIVE        TAYLOR MORRISON OF TEXAS,   SENNA HILLS        2/24/2011
   12009 PALISADES PKWY      TAYLOR MORRISON OF TEXAS,   STEINER RANCH       3/7/2011
   11905 PALISADES PKWY      TAYLOR MORRISON OF TEXAS,   STEINER RANCH       3/7/2011
   11920 PALISADES PKWY      TAYLOR MORRISON OF TEXAS,   STEINER RANCH       4/4/2011
   108 PALISADES COVE        TAYLOR MORRISON OF TEXAS,   STEINER RANCH       4/7/2011
   11809 PALISADES PKWY      TAYLOR MORRISON OF TEXAS,   STEINER RANCH       4/7/2011
   10724 SENNA HILLS DR.     TAYLOR MORRISON OF TEXAS,   SENNA HILLS        5/13/2011
   10713 GAILLARDIA DR.      TAYLOR MORRISON OF TEXAS,   SENNA HILLS        5/18/2011
   308 PIEDMONT HILLS PASS   TAYLOR MORRISON OF TEXAS,   STEINER RANCH      5/18/2011
   10500 PREZIA DRIVE        TAYLOR MORRISON OF TEXAS,   SENNA HILLS         6/2/2011
   10640 SENNA HILLS DRIVE   TAYLOR MORRISON OF TEXAS,   SENNA HILLS        6/16/2011
   11909 PALISADES PKWY      TAYLOR MORRISON OF TEXAS,   STEINER RANCH      7/25/2011
   11805 PALISADES PKWY      TAYLOR MORRISON OF TEXAS,   STEINER RANCH      7/28/2011
   11713 PALISADES PKWY      TAYLOR MORRISON OF TEXAS,   STEINER RANCH       8/5/2011
   11901 PALISADES PKWY      TAYLOR MORRISON OF TEXAS,   STEINER RANCH      8/24/2011
   11709 PALISADES PKWY      TAYLOR MORRISON OF TEXAS,   STEINER RANCH      8/29/2011
   205 PIEDMONT HILLS PASS   TAYLOR MORRISON OF TEXAS,   STEINER RANCH       9/9/2011
   10720 SENNA HILLS DRIVE   TAYLOR MORRISON OF TEXAS,   SENNA HILLS        9/15/2011
   213 PIEDMONT HILLS PASS   TAYLOR MORRISON OF TEXAS,   STEINER RANCH      9/15/2011
   12100 LABRADOR BAY CT.    TAYLOR MORRISON OF TEXAS,   STEINER RANCH      9/16/2011
   121 PIEDMONT HILLS PASS   TAYLOR MORRISON OF TEXAS,   STEINER RANCH      9/19/2011
   10644 SENNA HILLS DRIVE   TAYLOR MORRISON OF TEXAS,   SENNA HILLS        9/20/2011
   10501 PREZIA DRIVE        TAYLOR MORRISON OF TEXAS,   SENNA HILLS       10/11/2011
   212 PIEDMONT HILLS PASS   TAYLOR MORRISON OF TEXAS,   STEINER RANCH     10/12/2011
   300 PIEDMONT HILLS PASS   TAYLOR MORRISON OF TEXAS,   STEINER RANCH     10/20/2011
   113 PIEDMONT HILLS PASS   TAYLOR MORRISON OF TEXAS,   STEINER RANCH     10/25/2011
   112 PIEDMONT HILLS PASS   TAYLOR MORRISON OF TEXAS,   STEINER RANCH     10/27/2011
   12005 PALISADES PKWY      TAYLOR MORRISON OF TEXAS,   STEINER RANCH      11/4/2011
   11801 PALISADES PKWY      TAYLOR MORRISON OF TEXAS,   STEINER RANCH      12/9/2011
   116 PIEDMONT HILLS PASS   TAYLOR MORRISON OF TEXAS,   STEINER RANCH     12/12/2011
   216 PIEDMONT HILLS PASS   TAYLOR MORRISON OF TEXAS,   STEINER RANCH     12/20/2011
   117 FOLSOM COURT          BRAD MARSHALL HOMES         ESCALARA RANCH     2/21/2011
   17807 MOON RISE COVE      BRAD MARSHALL HOMES         JONESTOWN           4/6/2011
   1306 ROARING FORK         BRAD MARSHALL HOMES         CRYSTAL FALLS      5/19/2011
   20501 LIVE OAK STREET     CATTLES CONSTRUCTION        LEANDER             3/9/2011
   13605 MONTVIEW DRIVE      SMITH BUILDERS              WINDMILL RUN       3/17/2011
   4414 LAREINA DRIVE        JKIRSTEN CORPORATION        JOHN G            11/14/2011
   17521 PANORAMA DRIVE      LUKE PARKER HOMES (DBA)     DRIPPING SPRNGS    2/22/2011
   17525 PANORAMA DRIVE      LUKE PARKER HOMES (DBA)     DRIPPING SPRNGS    8/23/2011
   11500 MORNINGSUN DRIVE    J BYRON CUSTOM HOMES, LLC   SOUTH AUSTIN       11/9/2011


                                                                                        476
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 484 of 1053 PageID:
                                    18049

   1310 PROGRESS               FINE LINE CUSTOM HOMES,     JOHN G             7/19/2011
   13219 MADRONE MOUNTAIN      FINE LINE CUSTOM HOMES,     TRAVIS COUNTY      9/14/2011
   116 HALMAR COVE             TEXAS OUTDOOR POWER         CARL N             9/15/2011
   11506 HEATHROW DR           REGISTER-DIXON CONST.,LLC   FRANKIE             6/9/2011
   11608 LEAPWOOD PLACE        SINGLE STONE HOMES, INC.    LEAPWOOD PLACE     7/22/2011
   11616 LEAPWOOD PLACE        SINGLE STONE HOMES, INC.    LEAPWOOD PLACE    10/31/2011
   1807 EAST 16TH STREET       PATRIOT BUILDERS, LP        AUSTIN             1/20/2011
   1809 EAST 16TH STREET       PATRIOT BUILDERS, LP        AUSTIN             1/20/2011
   4008 NORTH HILLS - MASTER   PATRIOT BUILDERS, LP        DOUG W             5/24/2011
   3609 VINELAND DRIVE         PATRIOT BUILDERS, LP        AUSTIN              8/8/2011
   2902 EAST 13TH STREET       PATRIOT BUILDERS, LP        AUSTIN            10/17/2011
   2705 EAST 13TH STREET       PATRIOT BUILDERS, LP        AUSTIN            11/21/2011
   837 PONDEROSA LOOP          PATRIOT BUILDERS, LP        BASTROP           12/20/2011
   16000 PALAMINO RANCH DR.    JUNIPER CUSTOM HOMES, LLC   LEANDER            1/24/2011
   16000 PALAMINO RANCH-BARN   JUNIPER CUSTOM HOMES, LLC   LEANDER            1/24/2011
   411 BLESSING RANCH ROAD     JUNIPER CUSTOM HOMES, LLC   LIBERTY HILL       4/13/2011
   116 QUARRY LAKE EST DR.     JUNIPER CUSTOM HOMES, LLC   QUARRY LAKE        4/18/2011
   115 QUARRY LAKE EST DR.     JUNIPER CUSTOM HOMES, LLC   LIBERTY HILL        6/8/2011
   237 LANDON'S WAY            JUNIPER CUSTOM HOMES, LLC   GEORGETOWN AREA     9/1/2011
   252 CR 261                  JUNIPER CUSTOM HOMES, LLC   GEORGETOWN AREA   11/21/2011
   13501 HYMEADOW CIRCLE       DAVID WEEKLEY HOMES         LAKE CREEK         2/16/2011
   13213 HYMEADOW CIRCLE       DAVID WEEKLEY HOMES         LAKE CREEK         2/21/2011
   13124 HYMEADOW CIRCLE       DAVID WEEKLEY HOMES         LAKE CREEK         2/25/2011
   409 CASCADE CIRCLE          DAVID WEEKLEY HOMES         POINT VENTURE      2/28/2011
   13020 HYMEADOW              DAVID WEEKLEY HOMES         LAKE CREEK          3/8/2011
   13401 HYMEADOW CIRCLE       DAVID WEEKLEY HOMES         LAKE CREEK         3/21/2011
   13320 HYMEADOW CIRCLE       DAVID WEEKLEY HOMES         LAKE CREEK          4/5/2011
   13500 HYMEADOW CIRCLE       DAVID WEEKLEY HOMES         LAKE CREEK          4/5/2011
   13121 HYMEADOW CIRCLE       DAVID WEEKLEY HOMES         LAKE CREEK         4/27/2011
   13425 HYMEADOW CIRCLE       DAVID WEEKLEY HOMES         LAKE CREEK          5/2/2011
   13400 HYMEADOW CIRCLE       DAVID WEEKLEY HOMES         LAKE CREEK          5/6/2011
   13117 HYMEADOW CIRCLE       DAVID WEEKLEY HOMES         LAKE CREEK          5/9/2011
   13029 HYMEADOW CIRCLE       DAVID WEEKLEY HOMES         LAKE CREEK         5/23/2011
   11100 MONTANA SPRINGS       DAVID WEEKLEY HOMES         MARBLE FALLS       6/16/2011
   4301 MATTIE STREET          DAVID WEEKLEY HOMES         MUELLER            6/27/2011
   13021 HYMEADOW CIRCLE       DAVID WEEKLEY HOMES         LAKE CREEK         6/28/2011
   13113 HYMEADOW CIRCLE       DAVID WEEKLEY HOMES         LAKE CREEK          7/5/2011
   13412 HYMEADOW CIRCLE       DAVID WEEKLEY HOMES         LAKE CREEK         7/12/2011
   13421 HYMEADOW CIRCLE       DAVID WEEKLEY HOMES         LAKE CREEK         7/20/2011
   13416 HYMEADOW CIRCLE       DAVID WEEKLEY HOMES         LAKE CREEK          8/8/2011
   13617 HYMEADOW CIRCLE       DAVID WEEKLEY HOMES         LAKE CREEK         8/16/2011
   4305 MATTIE STREET          DAVID WEEKLEY HOMES         MUELLER            8/30/2011
   13108 HYMEADOW CIRCLE       DAVID WEEKLEY HOMES         LAKE CREEK         8/30/2011
   5504 MERRYWING CIRCLE       DAVID WEEKLEY HOMES         RIVER PLACE         9/8/2011
   334 PASEO ROBLES            DAVID WEEKLEY HOMES         LAMPASAS           9/20/2011
   5010 N. FRESCO DRIVE        DAVID WEEKLEY HOMES         AUSTIN            10/21/2011
   13216 BARTENY COVE          DAVID WEEKLEY HOMES         AUSTIN             11/9/2011
   13308 HYMEADOW CIRCLE       DAVID WEEKLEY HOMES         LAKE CREEK        11/11/2011
   13613 HYMEADOW CIRCLE       DAVID WEEKLEY HOMES         LAKE CREEK         12/8/2011
   146 KINLOCH COURT           SITTERLE HOMES-AUSTIN,LLC   BELTERA            1/13/2011
   3029 PORTULACA DRIVE        SITTERLE HOMES-AUSTIN,LLC   BEHRENS RANCH      1/17/2011
   704 NAPLES LANE             SITTERLE HOMES-AUSTIN,LLC   BELTERA            1/19/2011
   3073 PORTULACA DRIVE        SITTERLE HOMES-AUSTIN,LLC   BEHRENS RANCH      1/24/2011
   211 NAPLES LANE             SITTERLE HOMES-AUSTIN,LLC   BELTERA            1/27/2011
   4000 GLOUCESTER DRIVE       SITTERLE HOMES-AUSTIN,LLC   RANCH AT BRUS       2/1/2011


                                                                                          477
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 485 of 1053 PageID:
                                    18050

   1611 ELKINS LANE          SITTERLE HOMES-AUSTIN,LLC   BUTTERCUP CREEK    3/21/2011
   4006 GLOUCESTER DRIVE     SITTERLE HOMES-AUSTIN,LLC   RANCH AT BRUS      3/31/2011
   204 LOEFFLER DRIVE        SITTERLE HOMES-AUSTIN,LLC   BUTTERCUP CREEK     5/9/2011
   3033 PORTULACA DRIVE      SITTERLE HOMES-AUSTIN,LLC   BEHRENS RANCH      5/17/2011
   1601 ELKINS LANE          SITTERLE HOMES-AUSTIN,LLC   BUTTERCUP CREEK    5/20/2011
   500 VICTORIA DRIVE        SITTERLE HOMES-AUSTIN,LLC   BUTTERCUP CREEK    5/25/2011
   1909 NELSON RANCH LOOP    SITTERLE HOMES-AUSTIN,LLC   BUTTERCUP CREEK     6/7/2011
   170 KINLOCH COURT         SITTERLE HOMES-AUSTIN,LLC   BELTERA            6/14/2011
   301 NAPLES LANE           SITTERLE HOMES-AUSTIN,LLC   BELTERA            6/27/2011
   1839 NELSON RANCH LOOP    SITTERLE HOMES-AUSTIN,LLC   BUTTERCUP CREEK    6/28/2011
   3028 PORTULACA DRIVE      SITTERLE HOMES-AUSTIN,LLC   BEHRENS RANCH      7/14/2011
   2945 DESERT CANDLE        SITTERLE HOMES-AUSTIN,LLC   BEHRENS RANCH      7/15/2011
   2625 DALEA STREET         SITTERLE HOMES-AUSTIN,LLC   BEHRENS RANCH       8/8/2011
   147 BRADSHAW DRIVE        SITTERLE HOMES-AUSTIN,LLC   BELTERA             9/6/2011
   2628 DALEA STREET         SITTERLE HOMES-AUSTIN,LLC   BEHRENS RANCH      9/12/2011
   540 DRIFTING WIND RUN     SITTERLE HOMES-AUSTIN,LLC   DRIPPING SPRING   10/13/2011
   208 CULPEPPER LANE        SITTERLE HOMES-AUSTIN,LLC   BUTTERCUP CREEK   10/21/2011
   2401 ERICA KAITLIN LANE   SITTERLE HOMES-AUSTIN,LLC   BUTTERCUP CREEK   10/28/2011
   655 NAPLES LANE           SITTERLE HOMES-AUSTIN,LLC   BELTERA            11/7/2011
   2941 DESERT CANDLE DR.    SITTERLE HOMES-AUSTIN,LLC   BEHRENS RANCH      11/9/2011
   1917 NELSON RANCH LOOP    SITTERLE HOMES-AUSTIN,LLC   BUTTERCUP CREEK   11/21/2011
   1287 E HWY 21             SITTERLE HOMES-AUSTIN,LLC   PAIGE TEXAS       11/22/2011
   146 BRADSHAW DRIVE        SITTERLE HOMES-AUSTIN,LLC   BELTERA           11/30/2011
   136 ABAMILLO DRIVE        SITTERLE HOMES-AUSTIN,LLC   THE COLONY        12/12/2011
   12304 MUHLY COVE          JENKINS CUSTOM HOMES, INC   SPANISH OAKS        1/6/2011
   1716 VALENTINO COVE       JENKINS CUSTOM HOMES, INC   SPICEWOOD, TX       1/7/2011
   1501 RR 620 SUITE C       JENKINS CUSTOM HOMES, INC   CARL N              2/8/2011
   134 PAINTBRUSH            JENKINS CUSTOM HOMES, INC   HORSESHOE BAY      7/15/2011
   112 STONE MANOR           RUSS DAVIS HOMES, INC.      WACO               3/10/2011
   10013 ADOBE COURT         RUSS DAVIS HOMES, INC.      WACO               3/16/2011
   3021 WHISTLER DRIVE       RUSS DAVIS HOMES, INC.      WACO                5/9/2011
   112 ELLIS FARMS           RUSS DAVIS HOMES, INC.      WACO               11/4/2011
   116 ELLIS FARMS           RUSS DAVIS HOMES, INC.      WACO               11/7/2011
   4305 CAMACHO STREET       MUSKIN COMPANY              MUELLER            1/10/2011
   304 BRIARWOOD TRAIL       MUSKIN COMPANY              AUSTIN             1/20/2011
   4309 CAMACHO STREET       MUSKIN COMPANY              MUELLER            5/17/2011
   4233 CAMACHO STREET       MUSKIN COMPANY              MUELLER            5/17/2011
   1216 WEST 22ND            MUSKIN COMPANY              CARL N             7/18/2011
   3203 THREE RIVERS DRIVE   MUSKIN COMPANY              WESTLAKE           12/7/2011
   CRYSTAL FALLS PAVILLION   NEUFFER CONSTRUCTION, LLC   CRYSTAL FALLS      2/18/2011
   1908 EAST 14TH STREET     AUSTIN NEWCASTLE HOMES,LP   AUSTIN             3/28/2011
   1404 POQUITO              AUSTIN NEWCASTLE HOMES,LP   AUSTIN             3/28/2011
   1405 E. 13TH STREET       AUSTIN NEWCASTLE HOMES,LP   AUSTIN             9/26/2011
   2019 EAST 11TH STREET     AUSTIN NEWCASTLE HOMES,LP   AUSTIN             10/5/2011
   1006 PROSPECT             AUSTIN NEWCASTLE HOMES,LP   AUSTIN            10/17/2011
   147 CAPSTONE STREET       OMEGA BUILDERS, LP          HIGH CREST          1/4/2011
   7712 TERRA COTTA COVE     OMEGA BUILDERS, LP          TEMPLE WESTOOD      1/5/2011
   7128 VALLEY MIST DRIVE    OMEGA BUILDERS, LP          VALLEY RANCH        1/7/2011
   3008 AMBER FOREST TRAIL   OMEGA BUILDERS, LP          RED ROCK HILLS     1/19/2011
   7819 FIELDSTONE DRIVE     OMEGA BUILDERS, LP          WESTFIELD TMPLE    2/17/2011
   1124 WESTWOOD HILLS       OMEGA BUILDERS, LP          TEMPLE WESTOOD     2/18/2011
   3006 AMBER FOREST TRAIL   OMEGA BUILDERS, LP          RED ROCK HILLS     2/21/2011
   2403 BELLMONT             OMEGA BUILDERS, LP          HERITAGE PLACE     2/21/2011
   175 CAPSTONE DRIVE        OMEGA BUILDERS, LP          HIGH CREST         2/21/2011
   7010 VALLEY MIST DRIVE    OMEGA BUILDERS, LP          VALLEY RANCH       2/25/2011


                                                                                        478
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 486 of 1053 PageID:
                                    18051

   7815 BRIDGEPOINT DRIVE    OMEGA BUILDERS, LP   WESTFIELD TMPLE    2/28/2011
   5627 ALEXANDRIA DRIVE     OMEGA BUILDERS, LP   WYNDHAM HILL       3/10/2011
   5631 ALEXANDRIA DRIVE     OMEGA BUILDERS, LP   WYNDHAM HILL       3/10/2011
   7815 REDBRUSH DRIVE       OMEGA BUILDERS, LP   WESTFIELD TMPLE    3/14/2011
   7811 REDBRUSH DRIVE       OMEGA BUILDERS, LP   WESTFIELD TMPLE    3/14/2011
   1116 PROVIDENCE PARK      OMEGA BUILDERS, LP   HERITAGE PLACE     3/16/2011
   3106 AMBER FOREST TRAIL   OMEGA BUILDERS, LP   RED ROCK HILLS     3/31/2011
   416 DANDRIDGE DRIVE       OMEGA BUILDERS, LP   WYNDHAM HILL        4/8/2011
   5603 ALEXANDRIA DRIVE     OMEGA BUILDERS, LP   WYNDHAM HILL       4/14/2011
   413 EMERALD RIDGE DRIVE   OMEGA BUILDERS, LP   WESTFIELD TMPLE    4/15/2011
   409 EMERALD RIDGE DRIVE   OMEGA BUILDERS, LP   WESTFIELD TMPLE    4/15/2011
   5607 ALEXANDRIA           OMEGA BUILDERS, LP   WYNDHAM HILL        5/3/2011
   2908 BELLMONT DRIVE       OMEGA BUILDERS, LP   HERITAGE PLACE      5/3/2011
   7822 BRIDGEPOINT DRIVE    OMEGA BUILDERS, LP   WESTFIELD TMPLE    5/17/2011
   3005 AMBER FOREST         OMEGA BUILDERS, LP   RED ROCK HILLS     5/17/2011
   1041 BALD EAGLE DRIVE     OMEGA BUILDERS, LP   BELLA CHARCA       5/23/2011
   330 EMERALD RIDGE DRIVE   OMEGA BUILDERS, LP   WESTFIELD TMPLE    5/31/2011
   7913 BRIDGEPOINTE DRIVE   OMEGA BUILDERS, LP   WESTFIELD TMPLE    5/31/2011
   421 EMERALD RIDGE DRIVE   OMEGA BUILDERS, LP   WESTFIELD TMPLE    5/31/2011
   1219 NEUBERRY CLIFFE      OMEGA BUILDERS, LP   TEMPLE WESTOOD      6/4/2011
   2903 BURLINGTON DR        OMEGA BUILDERS, LP   HERITAGE PLACE      6/4/2011
   1019 ABBEY RIDGE DRIVE    OMEGA BUILDERS, LP   HERITAGE PLACE      6/4/2011
   1023 ABBEY RIDGE DRIVE    OMEGA BUILDERS, LP   HERITAGE PLACE      6/4/2011
   1115 WESTWOOD HILLS       OMEGA BUILDERS, LP   TEMPLE WESTOOD      6/8/2011
   3103 AMBER FOREST TRAIL   OMEGA BUILDERS, LP   RED ROCK HILLS     6/16/2011
   5831 ALEXANDRIA DRIVE     OMEGA BUILDERS, LP   WYNDHAM HILL       6/16/2011
   425 EMERALD RIDGE DRIVE   OMEGA BUILDERS, LP   WESTFIELD TMPLE    6/21/2011
   1204 BRANCHWOOD WAY       OMEGA BUILDERS, LP   TEMPLE WESTOOD     6/23/2011
   422 EMERALD RIDGE DRIVE   OMEGA BUILDERS, LP   WESTFIELD TMPLE    6/24/2011
   4021 WOODHAVEN DRIVE      OMEGA BUILDERS, LP   BELLA CHARCA       6/28/2011
   1231 NEUBERRY CLIFFE      OMEGA BUILDERS, LP   TEMPLE WESTOOD      7/5/2011
   418 EMERALD RIDGE DRIVE   OMEGA BUILDERS, LP   WESTFIELD TMPLE    7/11/2011
   7710 TERRA COTTA COVE     OMEGA BUILDERS, LP   TEMPLE WESTOOD     7/12/2011
   7916 WOODBURY DRIVE       OMEGA BUILDERS, LP   WESTFIELD TMPLE    7/20/2011
   5623 ALEXANDRIA DRIVE     OMEGA BUILDERS, LP   WYNDHAM HILL       7/29/2011
   5619 ALEXANDRIA DRIVE     OMEGA BUILDERS, LP   WYNDHAM HILL       7/29/2011
   1125 BRANCHWOOD WAY       OMEGA BUILDERS, LP   TEMPLE WESTOOD      8/3/2011
   5916 ALEXANDRIA DRIVE     OMEGA BUILDERS, LP   WYNDHAM HILL       8/20/2011
   7806 WOODBURY DRIVE       OMEGA BUILDERS, LP   WESTFIELD TMPLE    8/24/2011
   7810 WOODBURY DRIVE       OMEGA BUILDERS, LP   WESTFIELD TMPLE    8/24/2011
   2600 TWIN RIDGE COURT     OMEGA BUILDERS, LP   RED ROCK HILLS      9/3/2011
   2601 TWIN RIDGE COURT     OMEGA BUILDERS, LP   RED ROCK HILLS      9/3/2011
   2504 TWIN RIDGE COURT     OMEGA BUILDERS, LP   RED ROCK HILLS      9/8/2011
   410 WESTCHESTER COURT     OMEGA BUILDERS, LP   WYNDHAM HILL        9/8/2011
   1208 BRANCHWOOD WAY       OMEGA BUILDERS, LP   TEMPLE WESTOOD     9/14/2011
   7823 WOODBURY DRIVE       OMEGA BUILDERS, LP   WESTFIELD TMPLE    9/15/2011
   422 WEDGWOOD DRIVE        OMEGA BUILDERS, LP   WYNDHAM HILL       9/29/2011
   2606 TWIN RIDGE           OMEGA BUILDERS, LP   RED ROCK HILLS     9/29/2011
   5833 FAIR HILL DRIVE      OMEGA BUILDERS, LP   WYNDHAM HILL       10/5/2011
   186 VINE STREET           OMEGA BUILDERS, LP   HIGH CREST         10/6/2011
   2505 TWIN RIDGE COURT     OMEGA BUILDERS, LP   RED ROCK HILLS     10/7/2011
   7603 EVANWOOD DRIVE       OMEGA BUILDERS, LP   TEMPLE WESTOOD    10/11/2011
   89 RICHLAND DRIVE         OMEGA BUILDERS, LP   LAKEWOOD CAMPUS   10/12/2011
   3529 VALLEY PARK DRIVE    OMEGA BUILDERS, LP   VALLEY RANCH      10/13/2011
   6905 VALLEY MIST DRIVE    OMEGA BUILDERS, LP   VALLEY RANCH      10/26/2011


                                                                                 479
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 487 of 1053 PageID:
                                    18052

   2404 STONEHAM             OMEGA BUILDERS, LP          HERITAGE PLACE     11/3/2011
   405 COVENTRY DRIVE        OMEGA BUILDERS, LP          WYNDHAM HILL       11/4/2011
   2510 TWIN RIDGE COURT     OMEGA BUILDERS, LP          RED ROCK HILLS     11/9/2011
   2512 TWIN RIDGE COURT     OMEGA BUILDERS, LP          RED ROCK HILLS    11/11/2011
   136 CHERING DRIVE         OMEGA BUILDERS, LP          NORTH CLIFFE      11/28/2011
   7819 WOODBURY DRIVE       OMEGA BUILDERS, LP          WESTFIELD TMPLE   11/29/2011
   1115 ABBEY RIDGE          OMEGA BUILDERS, LP          HERITAGE PLACE    11/30/2011
   5829 FAIR HILL DRIVE      OMEGA BUILDERS, LP          WYNDHAM HILL      11/30/2011
   2509 TWIN RIDGE COURT     OMEGA BUILDERS, LP          RED ROCK HILLS    12/15/2011
   321 WEDGEWOOD DRIVE       OMEGA BUILDERS, LP          WYNDHAM HILL      12/15/2011
   164 CHERING DRIVE         OMEGA BUILDERS, LP          NORTH CLIFFE      12/19/2011
   2911 CHISOLM TRAIL        DAVID KONRAD HOMES          APACHE SHORES      3/21/2011
   8305 VERDE MESA COVE      J.B. WADE ENTERPRISE, INC   BELVEDERE          1/17/2011
   1606 PALMA PLAZA          DANIEL A. DAY               DOUG W             7/26/2011
   2903 CHISHOLM TRAIL       CARTER BRUCE, LLC           APACHE SHORES       3/7/2011
   2905 CHISHOLM TRAIL       CARTER BRUCE, LLC           APACHE SHORES      5/19/2011
   225 DAWN RIVER            RICHARD BRIGHT CUSTOM HMS   DALE B             5/24/2011
   17725 FLAGLER DRIVE       RICHARD BRIGHT CUSTOM HMS   BELVEDERE           8/9/2011
   1402 BARCLAY DR. #E       RICHARD BRIGHT CUSTOM HMS   BARCLAY WOODS     10/24/2011
   17621 REEDS PARK ROAD     BRIAN LOTT                  JONESTOWN           4/7/2011
   151 FAWN MEADOW DRIVE     MISCELLANEOUS ACCOUNTS      DRIPPING SPRING    11/8/2011
   201 E. 4TH ST UNIT 246    MR. HANDYMAN OF NW AUSTIN   CARL N             5/18/2011
   11036 ARROYO CANYON       FOURSQUARE BUILDERS, LLC    TRAVIS COUNTY      3/10/2011
   2501 HOMEDALE DR          FOURSQUARE BUILDERS, LLC    JOHN G              7/5/2011
   403 GRACIOSA COVE         FOURSQUARE BUILDERS, LLC    DOUG W            11/16/2011
   17800 FLAGLER DRIVE       INTEGRITY BUILDERS, DBA     BELVEDERE           8/2/2011
   8301 BELLANCIA DR-HOUSE   INTEGRITY BUILDERS, DBA     BELVEDERE          9/26/2011
   11809 RANCHVIEW COURT     INTEGRITY BUILDERS, DBA     STEINER RANCH      11/4/2011
   122 ESCAVERA COVE         INTEGRITY BUILDERS, DBA     FLINTROCK FALLS   11/29/2011
   #211 KNIGHTSGATE          TUCKER MACH DEVELOPMENT,    CARL N             2/14/2011
   #212 KNIGHTSGATE          TUCKER MACH DEVELOPMENT,    CARL N             2/14/2011
   #214 KNIGHTSGATE          TUCKER MACH DEVELOPMENT,    CARL N             2/14/2011
   #213 KNIGHTSGATE          TUCKER MACH DEVELOPMENT,    CARL N             2/14/2011
   #215 KNIGHTSGATE          TUCKER MACH DEVELOPMENT,    CARL N             2/14/2011
   #221 KNIGHTSGATE          TUCKER MACH DEVELOPMENT,    CARL N             2/14/2011
   #222 KNIGHTSGATE          TUCKER MACH DEVELOPMENT,    CARL N             2/14/2011
   #224 KNIGHTSGATE          TUCKER MACH DEVELOPMENT,    CARL N             2/14/2011
   #223 KNIGHTSGATE          TUCKER MACH DEVELOPMENT,    CARL N             2/14/2011
   #225 KNIGHTSGATE          TUCKER MACH DEVELOPMENT,    CARL N             2/14/2011
   #231 KNIGHTSGATE          TUCKER MACH DEVELOPMENT,    CARL N             2/14/2011
   #232 KNIGHTSGATE          TUCKER MACH DEVELOPMENT,    CARL N             2/14/2011
   #234 KNIGHTSGATE          TUCKER MACH DEVELOPMENT,    CARL N             2/14/2011
   #233 KNIGHTSGATE          TUCKER MACH DEVELOPMENT,    CARL N             2/14/2011
   #235 KNIGHTSGATE          TUCKER MACH DEVELOPMENT,    CARL N             2/14/2011
   #111 KNIGHTSGATE          TUCKER MACH DEVELOPMENT,    CARL N             2/16/2011
   #112 KNIGHTSGATE          TUCKER MACH DEVELOPMENT,    CARL N             2/16/2011
   #114 KNIGHTSGATE          TUCKER MACH DEVELOPMENT,    CARL N             2/16/2011
   #113 KNIGHTSGATE          TUCKER MACH DEVELOPMENT,    CARL N             2/16/2011
   #115 KNIGHTSGATE          TUCKER MACH DEVELOPMENT,    CARL N             2/16/2011
   #121 KNIGHTSGATE          TUCKER MACH DEVELOPMENT,    CARL N             2/16/2011
   #122 KNIGHTSGATE          TUCKER MACH DEVELOPMENT,    CARL N             2/16/2011
   #124 KNIGHTSGATE          TUCKER MACH DEVELOPMENT,    CARL N             2/16/2011
   #123 KNIGHTSGATE          TUCKER MACH DEVELOPMENT,    CARL N             2/16/2011
   #125 KNIGHTSGATE          TUCKER MACH DEVELOPMENT,    CARL N             2/16/2011
   #131 KNIGHTSGATE          TUCKER MACH DEVELOPMENT,    CARL N             2/16/2011


                                                                                        480
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 488 of 1053 PageID:
                                    18053

   #132 KNIGHTSGATE           TUCKER MACH DEVELOPMENT,    CARL N           2/16/2011
   #134 KNIGHTSGATE           TUCKER MACH DEVELOPMENT,    CARL N           2/16/2011
   #133 KNIGHTSGATE           TUCKER MACH DEVELOPMENT,    CARL N           2/16/2011
   #135 KNIGHTSGATE           TUCKER MACH DEVELOPMENT,    CARL N           2/16/2011
   #411 KNIGHTSGATE           TUCKER MACH DEVELOPMENT,    CARL N           2/18/2011
   #422 KNIGHTSGATE           TUCKER MACH DEVELOPMENT,    CARL N           2/18/2011
   #412 KNIGHTSGATE           TUCKER MACH DEVELOPMENT,    CARL N           2/18/2011
   #414 KNIGHTSGATE           TUCKER MACH DEVELOPMENT,    CARL N           2/18/2011
   #413 KNIGHTSGATE           TUCKER MACH DEVELOPMENT,    CARL N           2/18/2011
   #415 KNIGHTSGATE           TUCKER MACH DEVELOPMENT,    CARL N           2/18/2011
   #421 KNIGHTSGATE           TUCKER MACH DEVELOPMENT,    CARL N           2/18/2011
   #424 KNIGHTSGATE           TUCKER MACH DEVELOPMENT,    CARL N           2/18/2011
   #423 KNIGHTSGATE           TUCKER MACH DEVELOPMENT,    CARL N           2/18/2011
   #425 KNIGHTSGATE           TUCKER MACH DEVELOPMENT,    CARL N           2/18/2011
   #431 KNIGHTSGATE           TUCKER MACH DEVELOPMENT,    CARL N           2/18/2011
   #432 KNIGHTSGATE           TUCKER MACH DEVELOPMENT,    CARL N           2/18/2011
   #434 KNIGHTSGATE           TUCKER MACH DEVELOPMENT,    CARL N           2/18/2011
   #433 KNIGHTSGATE           TUCKER MACH DEVELOPMENT,    CARL N           2/18/2011
   #435 KNIGHTSGATE           TUCKER MACH DEVELOPMENT,    CARL N           2/18/2011
   #311 KNIGHTSGATE           TUCKER MACH DEVELOPMENT,    CARL N           2/22/2011
   #312 KNIGHTSGATE           TUCKER MACH DEVELOPMENT,    CARL N           2/22/2011
   #314 KNIGHTSGATE           TUCKER MACH DEVELOPMENT,    CARL N           2/22/2011
   #313 KNIGHTSGATE           TUCKER MACH DEVELOPMENT,    CARL N           2/22/2011
   #315 KNIGHTSGATE           TUCKER MACH DEVELOPMENT,    CARL N           2/22/2011
   #321 KNIGHTSGATE           TUCKER MACH DEVELOPMENT,    CARL N           2/22/2011
   #322 KNIGHTSGATE           TUCKER MACH DEVELOPMENT,    CARL N           2/22/2011
   #324 KNIGHTSGATE           TUCKER MACH DEVELOPMENT,    CARL N           2/22/2011
   #323 KNIGHTSGATE           TUCKER MACH DEVELOPMENT,    CARL N           2/22/2011
   #325 KNIGHTSGATE           TUCKER MACH DEVELOPMENT,    CARL N           2/22/2011
   #331 KNIGHTSGATE           TUCKER MACH DEVELOPMENT,    CARL N           2/22/2011
   #332 KNIGHTSGATE           TUCKER MACH DEVELOPMENT,    CARL N           2/22/2011
   #334 KNIGHTSGATE           TUCKER MACH DEVELOPMENT,    CARL N           2/22/2011
   #333 KNIGHTSGATE           TUCKER MACH DEVELOPMENT,    CARL N           2/22/2011
   #335 KNIGHTSGATE           TUCKER MACH DEVELOPMENT,    CARL N           2/22/2011
   KNIGHTSGATE REC CENTER     TUCKER MACH DEVELOPMENT,    CARL N           2/23/2011
   4613 EDGEMONT              RISHER MARTIN, LLC          DOUG W            3/1/2011
   1905 CETONA COURT          RISHER MARTIN, LLC          AUSTIN            5/3/2011
   4524 BURNET ROAD           RISHER MARTIN, LLC          CARL N           7/20/2011
   610 SANDY HARBOR DRIVE     ERICKSON PREMIUM CONST.     HORSESHOE BAY    5/17/2011
   1114 MARCY STREET          TOWNBRIDGE HOMES, LLC       JOHN G           8/23/2011
   7709 MESA DR.              PREMIER PARTNERS HOMES      DOUG W            3/2/2011
   1600 LAKECLIFF HILLS LN    PREMIER PARTNERS HOMES      STEINER RANCH    6/22/2011
   7202 RUNNING ROPE          PREMIER PARTNERS HOMES      DOUG W            7/1/2011
   1504 JOHNNY MILLER TRAIL   PREMIER PARTNERS HOMES      DOUG W           11/3/2011
   12533 MAIDENHAIR LANE      PREMIER PARTNERS HOMES      SPANISH OAKS    11/14/2011
   375 C.R 245                NEWCHURCH GEORGETOWN        CARL N            3/4/2011
   1903 N MAIN STREET         CELLULAR SALES OF TEXAS I   CARL N            4/7/2011
   6641 TASAJILLO TRAIL       CARRIE RENDON               CIRCLE C 2        5/6/2011
   1957 GRANDVIEW DRIVE       CHIPMAN CONSTRUCTION, DBA   FRANKIE           5/2/2011
   16677 SYPERT SCHOOL ROAD   CHIPMAN CONSTRUCTION, DBA   SALADO, TEXAS    11/3/2011
   4007 AVENUE F              787 PROPERTIES              AUSTIN           7/28/2011
   2541 EVANS ROAD            J.D. HUNT CONSTRUCTION CO   CARL N           8/10/2011
   1100 CENTER RIDGE DR       HAHNER FOREMAN & HARNESS,   CARL N          10/14/2011
   2401 PEARL                 KAPPA ALPHA THETA BLDG.     CARL N           7/11/2011
   #1112 9415 MCNEIL          FMF CONSTRUCTION, LLC       RIBELIN RANCH   10/11/2011


                                                                                       481
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 489 of 1053 PageID:
                                    18054

   9415 MCNEIL LAUNDRY         FMF CONSTRUCTION, LLC       AUSTIN           10/12/2011
   #1325 9415 MCNEIL           FMF CONSTRUCTION, LLC       RIBELIN RANCH    12/22/2011
   #112 9415 MCNEIL            FMF CONSTRUCTION, LLC       RIBELIN RANCH    12/30/2011
   #114 9415 MCNEIL            FMF CONSTRUCTION, LLC       RIBELIN RANCH    12/30/2011
   #113 9415 MCNEIL            FMF CONSTRUCTION, LLC       RIBELIN RANCH    12/30/2011
   1410 DELONEY                URBAN HOME BUILDERS, LLC    DOUG W           12/14/2011
   604 MARY ST                 REMODEL - C.O.D.            JOHN G            2/18/2011
   103 EAST CANYON CIRCLE      REMODEL - C.O.D.            JOHN G            3/15/2011
   4003 AVE B                  REMODEL - C.O.D.            DOUG W            3/22/2011
   4110 AVE C                  REMODEL - C.O.D.            DOUG W            3/22/2011
   5220 KEENE COVE             REMODEL - C.O.D.            DOUG W            6/20/2011
   13251 KERRVILLE FLKWY       REMODEL - C.O.D.            DOUG W            7/11/2011
   4402 BALCONES DR            REMODEL - C.O.D.            DOUG W            7/18/2011
   5106 BEVERLY SKYLINE        REMODEL - C.O.D.            DOUG W             8/9/2011
   105 NELRAY BLVD             REMODEL - C.O.D.            DOUG W             8/9/2011
   2662 RAVENWOOD DRIVE        WILSHIRE - RBC              SONOMA            1/17/2011
   2616 RAVENWOOD DRIVE        WILSHIRE - RBC              SONOMA            1/17/2011
   20712 HUCKABEE BEND         WILSHIRE - RBC              ROWE LANE         1/17/2011
   4513 THREE ARROWS COURT     WILSHIRE - RBC              WALSH TRAILS      1/24/2011
   1900 KEMPWOOD COURT         WILSHIRE - RBC              TERAVISTA         1/26/2011
   20900 WINDMILL RANCH AVE.   WILSHIRE - RBC              ROWE LANE         2/10/2011




   3312 CRICKLEWOOD DRIVE      HORTON - KILLEEN/TEMPLE/    YOWELL RANCH       1/2/2012
   3413 CAYUGA DRIVE           HORTON - KILLEEN/TEMPLE/    THE RIDGE          1/2/2012
   609 A PEACOCK               LD CONST. & RMDL, LLC       AUSTIN             1/3/2012
   609 B PEACOCK               LD CONST. & RMDL, LLC       AUSTIN             1/3/2012
   6612 DEMING DRIVE           HORTON - KILLEEN/TEMPLE/    SENDERO WA         1/3/2012
   11312 WYOLA BEND            D.R. HORTON                 AVERY FAR WEST     1/3/2012
   8524 WHITE IBIS DRIVE       D.R. HORTON                 PARMER VILLAGE     1/3/2012
   1704 ZILKER DRIVE           D.R. HORTON                 CP TOWN CENTER     1/3/2012
   18605 SALT RIVER BAY DR     D.R. HORTON                 HIGHLAND PARK      1/3/2012
   18609 SALT RIVER BAY DR     D.R. HORTON                 HIGHLAND PARK      1/3/2012
   9316 BEECHNUT DRIVE         D.R. HORTON                 SAGE MEADOW        1/3/2012
   #2101 14001 AVERY RANCH     D.R. HORTON                 AVERY RANCH        1/3/2012
   #2102 14001 AVERY RANCH     D.R. HORTON                 AVERY RANCH        1/3/2012
   #2103 14001 AVERY RANCH     D.R. HORTON                 AVERY RANCH        1/3/2012
   #2104 14001 AVERY RANCH     D.R. HORTON                 AVERY RANCH        1/3/2012
   10148 PARKER SPRINGS DR     HORTON - KILLEEN/TEMPLE/    WILLOW BEND        1/3/2012
   6628 DEMING DRIVE           HORTON - KILLEEN/TEMPLE/    SENDERO WA         1/3/2012
   1814 LAMINAR CREEK ROAD     D.R. HORTON                 CRKVIEW FOREST     1/3/2012
   1808 COLORADO BEND DR       D.R. HORTON                 CP TOWN CENTER     1/3/2012
   5120 GUN CLUB ROAD          CHIPMAN CONSTRUCTION, DBA   TEMPLE             1/3/2012
   8317 BELLANCIA DRIVE        RICHARD BRIGHT CUSTOM HMS   BELVEDERE          1/4/2012
   6301 ANTIGO LANE            STANDARD PACIFIC OF TEXAS   AVANA              1/4/2012
   1809 MIKE DRIVE             HORTON - KILLEEN/TEMPLE/    HOUSE CREEK N      1/4/2012
   6601 ANTIGO LANE            STANDARD PACIFIC OF TEXAS   AVANA              1/4/2012
   1905 MIKE DRIVE             HORTON - KILLEEN/TEMPLE/    HOUSE CREEK N      1/4/2012
   1903 MIKE DRIVE             HORTON - KILLEEN/TEMPLE/    HOUSE CREEK N      1/4/2012
   102 SANDY LYLE COVE         D.R. HORTON                 FOREST CREEK       1/4/2012
   903 ROYAL BURGESS DRIVE     D.R. HORTON                 FOREST CREEK       1/4/2012


                                                                                         482
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 490 of 1053 PageID:
                                    18055

   6420 ANTIGO LANE          STANDARD PACIFIC OF TEXAS   AVANA              1/5/2012
   8004 CAMINITA COVE        D.R. HORTON                 ALTA MIRA          1/5/2012
   6528 DEMING DRIVE         HORTON - KILLEEN/TEMPLE/    SENDERO WA         1/5/2012
   328 NOTTINGHAM LOOP       D.R. HORTON                 KENSINGTON         1/5/2012
   11300 WYOLA BEND          D.R. HORTON                 AVERY FAR WEST     1/5/2012
   8000 CAMINITA COVE        D.R. HORTON                 ALTA MIRA          1/5/2012
   146 LAVACA LOOP           D.R. HORTON                 RIVERWALK          1/5/2012
   144 LAVACA LOOP           D.R. HORTON                 RIVERWALK          1/5/2012
   1917 RIVER ROCK TRAIL     HORTON - KILLEEN/TEMPLE/    THE RIDGE          1/5/2012
   129 PAUL AZINGER DRIVE    D.R. HORTON                 FOREST CREEK       1/5/2012
   13424 PINE NEEDLE ST      D.R. HORTON                 MANOR CARRIAGE     1/5/2012
   202 PACK HORSE DRIVE      D.R. HORTON                 HUNTER CROSSING    1/6/2012
   8524 INCA DOVE DRIVE      D.R. HORTON                 PARMER VILLAGE     1/6/2012
   #6601 3101 DAVIS LANE     D.R. HORTON                 BRODIE HEIGHTS     1/6/2012
   #6602 3101 DAVIS LANE     D.R. HORTON                 BRODIE HEIGHTS     1/6/2012
   #6603 3101 DAVIS LANE     D.R. HORTON                 BRODIE HEIGHTS     1/6/2012
   #6401 3101 DAVIS LANE     D.R. HORTON                 BRODIE HEIGHTS     1/6/2012
   #6402 3101 DAVIS LANE     D.R. HORTON                 BRODIE HEIGHTS     1/6/2012
   #6403 3101 DAVIS LANE     D.R. HORTON                 BRODIE HEIGHTS     1/6/2012
   1922 RIVER ROCK TRAIL     HORTON - KILLEEN/TEMPLE/    THE RIDGE          1/6/2012
   210 PAUL AZINGER COURT    D.R. HORTON                 FOREST CREEK       1/6/2012
   8520 INCA DOVE DRIVE      D.R. HORTON                 PARMER VILLAGE     1/6/2012
   912 NIOBRARA RIVER DR     D.R. HORTON                 HIGHLAND PARK      1/7/2012
   905 NIOBRARA RIVER DR     D.R. HORTON                 HIGHLAND PARK      1/7/2012
   909 NIOBRARA RIVER DR     D.R. HORTON                 HIGHLAND PARK      1/7/2012
   205 LISA LANE             LAKE HILLS CUSTOM HOMES,    DOUG W            1/10/2012
   211 CHERING DRIVE         OMEGA BUILDERS, LP          NORTH CLIFFE      1/10/2012
   153 CHERING DRIVE         OMEGA BUILDERS, LP          NORTH CLIFFE      1/10/2012
   9831 ORION DRIVE          HORTON - KILLEEN/TEMPLE/    WINDMILL FARMS    1/10/2012
   3606 PENELOPE WAY         STANDARD PACIFIC OF TEXAS   PALOMA LAKE       1/10/2012
   2821 BURLINGTON           OMEGA BUILDERS, LP          HERITAGE PLACE    1/10/2012
   1212 BRANCHWOOD WAY       OMEGA BUILDERS, LP          TEMPLE WESTOOD    1/10/2012
   9317 SWEETGUM DRIVE       D.R. HORTON                 SAGE MEADOW       1/10/2012
   9321 SWEETGUM DRIVE       D.R. HORTON                 SAGE MEADOW       1/10/2012
   3704 BONNELL DRIVE        DAVID WEEKLEY HOMES         AUSTIN            1/11/2012
   1201 STAGECOACH RANCH     DAVID WEEKLEY HOMES         DRIPPING SPRING   1/11/2012
   1808 COY DRIVE            HORTON - KILLEEN/TEMPLE/    HOUSE CREEK N     1/11/2012
   1902 COY DRIVE            HORTON - KILLEEN/TEMPLE/    HOUSE CREEK N     1/11/2012
   8536 WHITE IBIS DRIVE     D.R. HORTON                 PARMER VILLAGE    1/11/2012
   7107 COKUI DRIVE          HORTON - KILLEEN/TEMPLE/    SPANISH OAK KIL   1/11/2012
   201 PIEDMONT HILLS PASS   TAYLOR MORRISON OF TEXAS,   STEINER RANCH     1/11/2012
   11913 PALISADES PKWY      TAYLOR MORRISON OF TEXAS,   STEINER RANCH     1/11/2012
   801 COSPER CREEK DRIVE    REVOLUTION HOMES            SPLAWN RANCH      1/11/2012
   325 NOTTINGHAM LOOP       D.R. HORTON                 KENSINGTON        1/12/2012
   1500 RICES CROSSING LN    D.R. HORTON                 TURTLE CREEK      1/12/2012
   17712 GREAT BASIN AVE     D.R. HORTON                 HIGHLAND PARK     1/12/2012
   1906 RIVER ROCK TRAIL     HORTON - KILLEEN/TEMPLE/    THE RIDGE         1/12/2012
   712 ROLLING OAK DRIVE     D.R. HORTON                 TURTLE CREEK      1/12/2012
   1809 SALINE CREEK DRIVE   D.R. HORTON                 CRKVIEW FOREST    1/12/2012
   1308 OLD 19TH UNIT 1      RISHER MARTIN, LLC          AUSTIN            1/13/2012
   6126 SIERRA LEON          DAVID WEEKLEY HOMES         BARR II           1/13/2012
   11604 SIERRA NEVADA       DAVID WEEKLEY HOMES         BARR II           1/13/2012
   6130 SIERRA LEON          DAVID WEEKLEY HOMES         BARR II           1/13/2012
   4601 PLACID PLACE         DAVID WEEKLEY HOMES         AUSTIN            1/13/2012
   11304 WYOLA BEND          D.R. HORTON                 AVERY FAR WEST    1/13/2012


                                                                                       483
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 491 of 1053 PageID:
                                    18056

   11308 WYOLA BEND           D.R. HORTON                 AVERY FAR WEST    1/13/2012
   17716 GREAT BASIN AVE      D.R. HORTON                 HIGHLAND PARK     1/13/2012
   234 ELDERBERRY ROAD        STANDARD PACIFIC OF TEXAS   HIGHPOINT         1/13/2012
   6608 SENDERO LANE          HORTON - KILLEEN/TEMPLE/    SENDERO WA        1/13/2012
   2524 AMUR DRIVE            SCOTT FELDER HOMES, LLC     INDEPENDENCE PK   1/13/2012
   13512 RED EGRET DRIVE      D.R. HORTON                 PARMER VILLAGE    1/13/2012
   2617 LIGHTFOOT TRAIL       SCOTT FELDER HOMES, LLC     INDEPENDENCE PK   1/13/2012
   1308 OLD 19TH UNIT 2       RISHER MARTIN, LLC          AUSTIN            1/16/2012
   6605 ANTIGO LANE           STANDARD PACIFIC OF TEXAS   AVANA             1/16/2012
   17700 GREAT BASIN AVE      D.R. HORTON                 HIGHLAND PARK     1/16/2012
   1604 OAK FOREST            GLAZIER HOMES, L.L.C.       ROUND ROCK        1/16/2012
   136 LAVACA LOOP            D.R. HORTON                 RIVERWALK         1/16/2012
   131 BASS COVE              SCOTT FELDER HOMES, LLC     HIGHPOINT         1/16/2012
   10725 DESERT WILLOW LOOP   SCOTT FELDER HOMES, LLC     DOUBLE CREEK      1/16/2012
   1308 OLD 19TH UNIT 3       RISHER MARTIN, LLC          AUSTIN            1/17/2012
   1705 TAYLOR GAINES         VINSON RADKE INVESTMENTS,   AUSTIN            1/17/2012
   8512 INCA DOVE DRIVE       D.R. HORTON                 PARMER VILLAGE    1/17/2012
   460 NAPLES LANE            SITTERLE HOMES-AUSTIN,LLC   BELTERA           1/17/2012
   8540 INCA DOVE DRIVE       D.R. HORTON                 PARMER VILLAGE    1/17/2012
   5606 ALEXANDRIA DRIVE      OMEGA BUILDERS, LP          WYNDHAM HILL      1/17/2012
   5718 FAIR HILL DRIVE       OMEGA BUILDERS, LP          WYNDHAM HILL      1/17/2012
   8508 INCA DOVE DRIVE       D.R. HORTON                 PARMER VILLAGE    1/17/2012
   3917 THREADGILL STREET     MUSKIN COMPANY              MUELLER           1/17/2012
   3921 THREADGILL STREET     MUSKIN COMPANY              MUELLER           1/17/2012
   3925 THREADGILL STREET     MUSKIN COMPANY              MUELLER           1/17/2012
   5919 ALEXANDRIA DRIVE      OMEGA BUILDERS, LP          WYNDHAM HILL      1/17/2012
   604 COSPER                 REVOLUTION HOMES            SPLAWN RANCH      1/17/2012
   2905 EAST 13TH STREET      PATRIOT BUILDERS, LP        AUSTIN            1/18/2012
   7612 LAZY RIVER COVE       ED HAMEL HOMES              AUSTIN            1/18/2012
   9405 SWEETGUM DRIVE        D.R. HORTON                 SAGE MEADOW       1/18/2012
   9824 IRONHORSE TRAIL       HORTON - KILLEEN/TEMPLE/    WILLOW BEND       1/18/2012
   9936 IRONHORSE TRAIL       HORTON - KILLEEN/TEMPLE/    WILLOW BEND       1/18/2012
   4218 ARROW WOOD ROAD       STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     1/18/2012
   1706 ZILKER DRIVE          D.R. HORTON                 CP TOWN CENTER    1/18/2012
   1803 SALINE CREEK DRIVE    D.R. HORTON                 CRKVIEW FOREST    1/18/2012
   200 PIEDMONT HILLS PASS    TAYLOR MORRISON OF TEXAS,   STEINER RANCH     1/18/2012
   108 PIEDMONT HILLS PASS    TAYLOR MORRISON OF TEXAS,   STEINER RANCH     1/18/2012
   3521 PENELOPE WAY          STANDARD PACIFIC OF TEXAS   PALOMA LAKE       1/18/2012
   474 MOSS ROSE RD.          OTHO K. DUBOISE IV          DRIFTWOOD         1/19/2012
   1707 GRAYWOOD COVE         LD CONST. & RMDL, LLC       AUSTIN            1/19/2012
   2706 BLACK ORCHID DRIVE    HORTON - KILLEEN/TEMPLE/    SUNFLOWER EST.    1/19/2012
   2800 BLACK ORCHID DRIVE    HORTON - KILLEEN/TEMPLE/    SUNFLOWER EST.    1/19/2012
   2802 BLACK ORCHID DRIVE    HORTON - KILLEEN/TEMPLE/    SUNFLOWER EST.    1/19/2012
   9402 ZAYDEN DRIVE          HORTON - KILLEEN/TEMPLE/    SPLAWN RANCH      1/19/2012
   200 SPLAWN RANCH DRIVE     HORTON - KILLEEN/TEMPLE/    SPLAWN RANCH      1/19/2012
   9306 ZAYDEN DRIVE          HORTON - KILLEEN/TEMPLE/    SPLAWN RANCH      1/19/2012
   9400 ZAYDEN DRIVE          HORTON - KILLEEN/TEMPLE/    SPLAWN RANCH      1/19/2012
   9308 ZAYDEN DRIVE          HORTON - KILLEEN/TEMPLE/    SPLAWN RANCH      1/19/2012
   #1312 9415 MCNEIL          FMF CONSTRUCTION, LLC       RIBELIN RANCH     1/20/2012
   2293 E. COMMON ST          MUSKIN COMPANY              CARL N            1/20/2012
   4211 GALICENO LANE         STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     1/20/2012
   591 WILD ROSE DRIVE        STANDARD PACIFIC OF TEXAS   HIGHPOINT         1/20/2012
   7907 WOODBURY DRIVE        OMEGA BUILDERS, LP          WESTFIELD TMPLE   1/20/2012
   7924 WOODBURY DRIVE        OMEGA BUILDERS, LP          WESTFIELD TMPLE   1/20/2012
   13917 TURKEY HOLLOW TRL    D.R. HORTON                 AVERY FAR WEST    1/20/2012


                                                                                        484
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 492 of 1053 PageID:
                                    18057

   7912 WOODBURY DRIVE        OMEGA BUILDERS, LP          WESTFIELD TMPLE   1/20/2012
   9404 CRICKET DRIVE         HORTON - KILLEEN/TEMPLE/    SPLAWN RANCH      1/20/2012
   13005 MEDINA RIVER WAY     PATRIOT BUILDERS, LP        STEINER RANCH     1/23/2012
   202 BRIZENDINE AVE         ISBELL CONSTRUCTION, LTD    FLORENCE          1/23/2012
   10000 SALEM WAY            HORTON - KILLEEN/TEMPLE/    WILLOW BEND       1/23/2012
   13105 HYMEADOW CIRCLE      SCOTT FELDER HOMES, LLC     LAKE CREEK        1/23/2012
   3505 PENELOPE WAY          STANDARD PACIFIC OF TEXAS   PALOMA LAKE       1/23/2012
   3008 MAGELLAN WAY          STANDARD PACIFIC OF TEXAS   PALOMA LAKE       1/23/2012
   109 MONTGOMERY COURT       THREE OAKS HOMES, LLC       JOHN G            1/24/2012
   9401 SWEETGUM DRIVE        D.R. HORTON                 SAGE MEADOW       1/24/2012
   4906 GREEN MEADOW ST       HORTON - KILLEEN/TEMPLE/    RIMES RANCH       1/24/2012
   4909 GREEN MEADOW ST       HORTON - KILLEEN/TEMPLE/    RIMES RANCH       1/24/2012
   4908 GREEN MEADOW ST       HORTON - KILLEEN/TEMPLE/    RIMES RANCH       1/24/2012
   4905 GREEN MEADOW ST       HORTON - KILLEEN/TEMPLE/    RIMES RANCH       1/24/2012
   4904 GREEN MEADOW ST       HORTON - KILLEEN/TEMPLE/    RIMES RANCH       1/24/2012
   141 LAVACA LOOP            D.R. HORTON                 RIVERWALK         1/24/2012
   142 LAVACA LOOP            D.R. HORTON                 RIVERWALK         1/24/2012
   4220 ARROW WOOD ROAD       STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     1/26/2012
   1306 SUNNY MEADOWS LOOP    D.R. HORTON                 TERAVISTA 2       1/26/2012
   1313 SUNNY MEADOWS LOOP    D.R. HORTON                 TERAVISTA 2       1/26/2012
   1311 SUNNY MEADOWS LOOP    D.R. HORTON                 TERAVISTA 2       1/26/2012
   1310 SUNNY MEADOWS LOOP    D.R. HORTON                 TERAVISTA 2       1/26/2012
   1800 LAMINAR CREEK ROAD    D.R. HORTON                 CRKVIEW FOREST    1/26/2012
   601 YAZOO CREEK LANE       D.R. HORTON                 CRKVIEW FOREST    1/26/2012
   1906 LAMINAR CREEK ROAD    D.R. HORTON                 CRKVIEW FOREST    1/26/2012
   1805 ZILKER DRIVE          D.R. HORTON                 CP TOWN CENTER    1/26/2012
   137 LAVACA LOOP            D.R. HORTON                 RIVERWALK         1/26/2012
   8525 INCA DOVE DRIVE       D.R. HORTON                 PARMER VILLAGE    1/26/2012
   8504 INCA DOVE DRIVE       D.R. HORTON                 PARMER VILLAGE    1/26/2012
   135 LAVACA LOOP            D.R. HORTON                 RIVERWALK         1/26/2012
   8517 INCA DOVE DRIVE       D.R. HORTON                 PARMER VILLAGE    1/26/2012
   119 QUARRY LAKE EST, DR,   JUNIPER CUSTOM HOMES, LLC   QUARRY LAKE       1/27/2012
   #301 14001 AVERY RANCH     D.R. HORTON                 AVERY RANCH       1/27/2012
   #302 14001 AVERY RANCH     D.R. HORTON                 AVERY RANCH       1/27/2012
   #303 14001 AVERY RANCH     D.R. HORTON                 AVERY RANCH       1/27/2012
   #304 14001 AVERY RANCH     D.R. HORTON                 AVERY RANCH       1/27/2012
   2704 BLACK ORCHID DRIVE    HORTON - KILLEEN/TEMPLE/    SUNFLOWER EST.    1/28/2012
   2702 BLACK ORCHID DRIVE    HORTON - KILLEEN/TEMPLE/    SUNFLOWER EST.    1/28/2012
   9304 ZAYDEN DRIVE          HORTON - KILLEEN/TEMPLE/    SPLAWN RANCH      1/28/2012
   2024 A SIMOND AVENUE       STANDARD PACIFIC OF TEXAS   MUELLER           1/30/2012
   2024 B SIMOND AVENUE       STANDARD PACIFIC OF TEXAS   MUELLER           1/30/2012
   2024 C SIMOND AVENUE       STANDARD PACIFIC OF TEXAS   MUELLER           1/30/2012
   2024 D SIMOND AVENUE       STANDARD PACIFIC OF TEXAS   MUELLER           1/30/2012
   5105 DUVAL STREET -HOUSE   CHESTER WILSON              AUSTIN            1/30/2012
   5105 DUVAL STREET-GARAGE   CHESTER WILSON              AUSTIN            1/30/2012
   4803 WOODVIEW AVE          DAVID WEEKLEY HOMES         AUSTIN            1/30/2012
   9610 TAYLOR RENEE          REVOLUTION HOMES            SPLAWN RANCH      1/30/2012
   6528 SENDERO LANE          HORTON - KILLEEN/TEMPLE/    SENDERO WA        1/30/2012
   6617 BURLING STREET        HORTON - KILLEEN/TEMPLE/    SENDERO WA        1/30/2012
   1816 LAMINAR CREEK RD      D.R. HORTON                 CRKVIEW FOREST    1/30/2012
   3107 MADISINA DRIVE        SCOTT FELDER HOMES, LLC     CABALLO RANCH     1/30/2012
   611 YAZOO CREEK LANE       D.R. HORTON                 CRKVIEW FOREST    1/30/2012
   5308 RIMES COURT           HORTON - KILLEEN/TEMPLE/    RIMES RANCH       1/31/2012
   5208 RIMES COURT           HORTON - KILLEEN/TEMPLE/    RIMES RANCH       1/31/2012
   5302 RIMES COURT           HORTON - KILLEEN/TEMPLE/    RIMES RANCH       1/31/2012


                                                                                        485
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 493 of 1053 PageID:
                                    18058

   5300 RIMES COURT          HORTON - KILLEEN/TEMPLE/    RIMES RANCH       1/31/2012
   1807 ZILKER DRIVE         D.R. HORTON                 CP TOWN CENTER    1/31/2012
   1803 ZILKER DRIVE         D.R. HORTON                 CP TOWN CENTER    1/31/2012
   1604 WILLOW WAY           D.R. HORTON                 TURTLE CREEK      1/31/2012
   1608 WILLOW WAY           D.R. HORTON                 TURTLE CREEK      1/31/2012
   1600 WILLOW WAY           D.R. HORTON                 TURTLE CREEK      1/31/2012
   13930 TURKEY HOLLOW TRL   D.R. HORTON                 AVERY FAR WEST    1/31/2012
   1913 LAMINAR CREEK ROAD   D.R. HORTON                 CRKVIEW FOREST    1/31/2012
   13517 RED EGRET DRIVE     D.R. HORTON                 PARMER VILLAGE    1/31/2012
   #133 9415 MCNEIL          FMF CONSTRUCTION, LLC       RIBELIN RANCH      2/1/2012
   13117 LUNA MONTANA WAY    SCOTT FELDER HOMES, LLC     DOUG W             2/1/2012
   1922 SOUTH 11TH STREET    RUSS DAVIS HOMES, INC.      WACO               2/1/2012
   5309 FRISCO DRIVE         HORTON - KILLEEN/TEMPLE/    RIMES RANCH        2/1/2012
   5305 FRISCO DRIVE         HORTON - KILLEEN/TEMPLE/    RIMES RANCH        2/1/2012
   2502 TWIN RIDGE COURT     OMEGA BUILDERS, LP          RED ROCK HILLS     2/1/2012
   13900 MARATHON ROAD       D.R. HORTON                 AVERY FAR WEST     2/1/2012
   #3001 14001 AVERY RANCH   D.R. HORTON                 AVERY RANCH        2/1/2012
   #3002 14001 AVERY RANCH   D.R. HORTON                 AVERY RANCH        2/1/2012
   #3003 14001 AVERY RANCH   D.R. HORTON                 AVERY RANCH        2/1/2012
   #3004 14001 AVERY RANCH   D.R. HORTON                 AVERY RANCH        2/1/2012
   3916 HICKORY VIEW         HORTON - KILLEEN/TEMPLE/    QUAIL ESTATES      2/1/2012
   #102 9415 MCNEIL          FMF CONSTRUCTION, LLC       RIBELIN RANCH      2/2/2012
   #104 9415 MCNEIL          FMF CONSTRUCTION, LLC       RIBELIN RANCH      2/2/2012
   #106 9415 MCNEIL          FMF CONSTRUCTION, LLC       RIBELIN RANCH      2/2/2012
   #108 9415 MCNEIL          FMF CONSTRUCTION, LLC       RIBELIN RANCH      2/2/2012
   #1314 9415 MCNEIL         FMF CONSTRUCTION, LLC       RIBELIN RANCH      2/2/2012
   #1316 9415 MCNEIL         FMF CONSTRUCTION, LLC       RIBELIN RANCH      2/2/2012
   #1318 9415 MCNEIL         FMF CONSTRUCTION, LLC       RIBELIN RANCH      2/2/2012
   #1313 9415 MCNEIL         FMF CONSTRUCTION, LLC       RIBELIN RANCH      2/2/2012
   #1315 9415 MCNEIL         FMF CONSTRUCTION, LLC       RIBELIN RANCH      2/2/2012
   #1322 9415 MCNEIL         FMF CONSTRUCTION, LLC       RIBELIN RANCH      2/2/2012
   #1324 9415 MCNEIL         FMF CONSTRUCTION, LLC       RIBELIN RANCH      2/2/2012
   #1326 9415 MCNEIL         FMF CONSTRUCTION, LLC       RIBELIN RANCH      2/2/2012
   #1328 9415 MCNEIL         FMF CONSTRUCTION, LLC       RIBELIN RANCH      2/2/2012
   #1321 9415 MCNEIL         FMF CONSTRUCTION, LLC       RIBELIN RANCH      2/2/2012
   #1323 9415 MCNEIL         FMF CONSTRUCTION, LLC       RIBELIN RANCH      2/2/2012
   #1327 9415 MCNEIL         FMF CONSTRUCTION, LLC       RIBELIN RANCH      2/2/2012
   #1332 9415 MCNEIL         FMF CONSTRUCTION, LLC       RIBELIN RANCH      2/2/2012
   #1334 9415 MCNEIL         FMF CONSTRUCTION, LLC       RIBELIN RANCH      2/2/2012
   #1336 9415 MCNEIL         FMF CONSTRUCTION, LLC       RIBELIN RANCH      2/2/2012
   #1338 9415 MCNEIL         FMF CONSTRUCTION, LLC       RIBELIN RANCH      2/2/2012
   #1331 9415 MCNEIL         FMF CONSTRUCTION, LLC       RIBELIN RANCH      2/2/2012
   #1333 9415 MCNEIL         FMF CONSTRUCTION, LLC       RIBELIN RANCH      2/2/2012
   #1335 9415 MCNEIL         FMF CONSTRUCTION, LLC       RIBELIN RANCH      2/2/2012
   #1337 9415 MCNEIL         FMF CONSTRUCTION, LLC       RIBELIN RANCH      2/2/2012
   11608 SIERRA NEVADA       DAVID WEEKLEY HOMES         BARR II            2/2/2012
   6509 ESTANA LANE          STANDARD PACIFIC OF TEXAS   AVANA              2/2/2012
   13926 TURKEY HOLLOW TRL   D.R. HORTON                 AVERY FAR WEST     2/2/2012
   9221 SWEETGUM DRIVE       D.R. HORTON                 SAGE MEADOW        2/2/2012
   9700 ROGANO COURT         HORTON - KILLEEN/TEMPLE/    YOWELL RANCH       2/2/2012
   9617 ROGANO COURT         HORTON - KILLEEN/TEMPLE/    YOWELL RANCH       2/2/2012
   6005 WHIPPLE WAY          SCOTT FELDER HOMES, LLC     INDEPENDENCE PK    2/2/2012
   115 KINLOCH COURT         SITTERLE HOMES-AUSTIN,LLC   BELTERA            2/2/2012
   8500 INCA DOVE DRIVE      D.R. HORTON                 PARMER VILLAGE     2/2/2012
   463 NOTTINGHAM LOOP       D.R. HORTON                 KENSINGTON         2/2/2012


                                                                                       486
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 494 of 1053 PageID:
                                    18059

   3421 CAYUGA DRIVE         HORTON - KILLEEN/TEMPLE/    THE RIDGE         2/2/2012
   11230 WYOLA BEND          D.R. HORTON                 AVERY FAR WEST    2/2/2012
   #2901 14001 AVERY RANCH   D.R. HORTON                 AVERY RANCH       2/2/2012
   #2902 14001 AVERY RANCH   D.R. HORTON                 AVERY RANCH       2/2/2012
   #2903 14001 AVERY RANCH   D.R. HORTON                 AVERY RANCH       2/2/2012
   #2904 14001 AVERY RANCH   D.R. HORTON                 AVERY RANCH       2/2/2012
   2404 LIGHTFOOT TRAIL      SCOTT FELDER HOMES, LLC     INDEPENDENCE PK   2/2/2012
   #202 9415 MCNEIL          FMF CONSTRUCTION, LLC       RIBELIN RANCH     2/3/2012
   #212 9415 MCNEIL          FMF CONSTRUCTION, LLC       RIBELIN RANCH     2/3/2012
   #214 9415 MCNEIL          FMF CONSTRUCTION, LLC       RIBELIN RANCH     2/3/2012
   #216 9415 MCNEIL          FMF CONSTRUCTION, LLC       RIBELIN RANCH     2/3/2012
   #218 9415 MCNEIL          FMF CONSTRUCTION, LLC       RIBELIN RANCH     2/3/2012
   #211 9415 MCNEIL          FMF CONSTRUCTION, LLC       RIBELIN RANCH     2/3/2012
   #213 9415 MCNEIL          FMF CONSTRUCTION, LLC       RIBELIN RANCH     2/3/2012
   #215 9415 MCNEIL          FMF CONSTRUCTION, LLC       RIBELIN RANCH     2/3/2012
   #217 9415 MCNEIL          FMF CONSTRUCTION, LLC       RIBELIN RANCH     2/3/2012
   #222 9415 MCNEIL          FMF CONSTRUCTION, LLC       RIBELIN RANCH     2/3/2012
   #224 9415 MCNEIL          FMF CONSTRUCTION, LLC       RIBELIN RANCH     2/3/2012
   #226 9415 MCNEIL          FMF CONSTRUCTION, LLC       RIBELIN RANCH     2/3/2012
   #228 9415 MCNEIL          FMF CONSTRUCTION, LLC       RIBELIN RANCH     2/3/2012
   #221 9415 MCNEIL          FMF CONSTRUCTION, LLC       RIBELIN RANCH     2/3/2012
   #223 9415 MCNEIL          FMF CONSTRUCTION, LLC       RIBELIN RANCH     2/3/2012
   #225 9415 MCNEIL          FMF CONSTRUCTION, LLC       RIBELIN RANCH     2/3/2012
   #227 9415 MCNEIL          FMF CONSTRUCTION, LLC       RIBELIN RANCH     2/3/2012
   #232 9415 MCNEIL          FMF CONSTRUCTION, LLC       RIBELIN RANCH     2/3/2012
   #234 9415 MCNEIL          FMF CONSTRUCTION, LLC       RIBELIN RANCH     2/3/2012
   #236 9415 MCNEIL          FMF CONSTRUCTION, LLC       RIBELIN RANCH     2/3/2012
   #238 9415 MCNEIL          FMF CONSTRUCTION, LLC       RIBELIN RANCH     2/3/2012
   #231 9415 MCNEIL          FMF CONSTRUCTION, LLC       RIBELIN RANCH     2/3/2012
   #233 9415 MCNEIL          FMF CONSTRUCTION, LLC       RIBELIN RANCH     2/3/2012
   #235 9415 MCNEIL          FMF CONSTRUCTION, LLC       RIBELIN RANCH     2/3/2012
   #237 9415 MCNEIL          FMF CONSTRUCTION, LLC       RIBELIN RANCH     2/3/2012
   10008 WEST CAVE LOOP      BRANDON CUSTOM HOMES        DRIPPING SPRING   2/3/2012
   7312 RUNNING ROPE         DAVID WEEKLEY HOMES         AUSTIN            2/3/2012
   2521 AMUR DRIVE           SCOTT FELDER HOMES, LLC     INDEPENDENCE PK   2/3/2012
   13918 TURKEY HOLLOW TRL   D.R. HORTON                 AVERY FAR WEST    2/3/2012
   9508 SHIMLA DRIVE         HORTON - KILLEEN/TEMPLE/    YOWELL RANCH      2/3/2012
   473 NOTTINGHAM LOOP       D.R. HORTON                 KENSINGTON        2/3/2012
   6540 DEMING DRIVE         HORTON - KILLEEN/TEMPLE/    SENDERO WA        2/3/2012
   3403 CRICKLEWOOD DRIVE    HORTON - KILLEEN/TEMPLE/    YOWELL RANCH      2/3/2012
   13508 RED EGRET DRIVE     D.R. HORTON                 PARMER VILLAGE    2/3/2012
   1810 SALINE CREEK DRIVE   D.R. HORTON                 CRKVIEW FOREST    2/3/2012
   101 RIVER HILLS           REMODEL - C.O.D.            HOANG             2/6/2012
   3614 PENELOPE WAY         STANDARD PACIFIC OF TEXAS   PALOMA LAKE       2/6/2012
   9303 CRICKET DRIVE        HORTON - KILLEEN/TEMPLE/    SPLAWN RANCH      2/6/2012
   9406 ZAYDEN DRIVE         HORTON - KILLEEN/TEMPLE/    SPLAWN RANCH      2/6/2012
   9302 ZAYDEN DRIVE         HORTON - KILLEEN/TEMPLE/    SPLAWN RANCH      2/6/2012
   3329 GUADALAJARA          STANDARD PACIFIC OF TEXAS   PALOMA LAKE       2/6/2012
   3023 SEA JAY DRIVE        OPUS HOMES, LLC             WESTGATE          2/6/2012
   3021 SEA JAY DRIVE        OPUS HOMES, LLC             WESTGATE          2/6/2012
   #6701 3101 DAVIS LANE     D.R. HORTON                 BRODIE HEIGHTS    2/6/2012
   #6702 3101 DAVIS LANE     D.R. HORTON                 BRODIE HEIGHTS    2/6/2012
   #6703 3101 DAVIS LANE     D.R. HORTON                 BRODIE HEIGHTS    2/6/2012
   3414 GUADLALJARA STREET   STANDARD PACIFIC OF TEXAS   PALOMA LAKE       2/6/2012
   2520 AMUR DRIVE           SCOTT FELDER HOMES, LLC     INDEPENDENCE PK   2/6/2012


                                                                                      487
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 495 of 1053 PageID:
                                    18060

   13000 HYMEADOW CIRCLE     DAVID WEEKLEY HOMES         LAKE CREEK         2/6/2012
   5117 BEDROCK WAY          HORTON - KILLEEN/TEMPLE/    STONEGATE          2/6/2012
   14021 TURKEY HOLLOW TRL   D.R. HORTON                 AVERY FAR WEST     2/7/2012
   2605 TWIN RIDGE COURT     OMEGA BUILDERS, LP          RED ROCK HILLS     2/7/2012
   921 NIOBRARA RIVER DR     D.R. HORTON                 HIGHLAND PARK      2/7/2012
   925 NIOBRARA RIVER DR     D.R. HORTON                 HIGHLAND PARK      2/7/2012
   143 LAVACA LOOP           D.R. HORTON                 RIVERWALK          2/7/2012
   139 LAVACA LOOP           D.R. HORTON                 RIVERWALK          2/7/2012
   912 CRATERS OF THE MOON   D.R. HORTON                 HIGHLAND PARK      2/7/2012
   910 CRATERS OF THE MOON   D.R. HORTON                 HIGHLAND PARK      2/7/2012
   5705 SOUTHERN BELLE DR    HORTON - KILLEEN/TEMPLE/    SAVANNAH HGT 3     2/7/2012
   6606 GOLDEN OAK LANE      HORTON - KILLEEN/TEMPLE/    SPANISH OAK KIL    2/7/2012
   10177 PARKER SPRINGS DR   HORTON - KILLEEN/TEMPLE/    WILLOW BEND        2/7/2012
   1619 BIG THICKET DRIVE    D.R. HORTON                 CP TOWN CENTER     2/7/2012
   1615 BIG THICKET DRIVE    D.R. HORTON                 CP TOWN CENTER     2/7/2012
   9514 SHIMLA DRIVE         HORTON - KILLEEN/TEMPLE/    YOWELL RANCH       2/8/2012
   9513 SHIMLA DRIVE         HORTON - KILLEEN/TEMPLE/    YOWELL RANCH       2/8/2012
   5303 FRISCO DRIVE         HORTON - KILLEEN/TEMPLE/    RIMES RANCH        2/8/2012
   4212 BUCKSKIN ROAD        STANDARD PACIFIC OF TEXAS   RANCH AT BRUS      2/8/2012
   5002 GREEN MEADOW ST      HORTON - KILLEEN/TEMPLE/    RIMES RANCH        2/8/2012
   18611 MAMMOTH CAVE BLVD   D.R. HORTON                 HIGHLAND PARK      2/8/2012
   1908 MIKE DRIVE           HORTON - KILLEEN/TEMPLE/    HOUSE CREEK N      2/8/2012
   18601 MAMMOTH CAVE BLVD   D.R. HORTON                 HIGHLAND PARK      2/8/2012
   175 VINE STREET           OMEGA BUILDERS, LP          HIGH CREST         2/8/2012
   631 NORTHCLIFFE DRIVE     OMEGA BUILDERS, LP          NORTH CLIFFE       2/8/2012
   2528 AMUR DRIVE           SCOTT FELDER HOMES, LLC     INDEPENDENCE PK    2/8/2012
   18605 MAMMOTH CAVE BLVD   D.R. HORTON                 HIGHLAND PARK      2/8/2012
   1409 SUNNY MEADOW LOOP    D.R. HORTON                 TERAVISTA 2        2/8/2012
   6629 ESTANA LANE          STANDARD PACIFIC OF TEXAS   AVANA              2/9/2012
   6521 ESTANA LANE          STANDARD PACIFIC OF TEXAS   AVANA              2/9/2012
   6525 ESTANA LANE          STANDARD PACIFIC OF TEXAS   AVANA              2/9/2012
   6524 ESTANA LANE          STANDARD PACIFIC OF TEXAS   AVANA              2/9/2012
   9600 SHIMLA DRIVE         HORTON - KILLEEN/TEMPLE/    YOWELL RANCH       2/9/2012
   9605 SHIMLA DRIVE         HORTON - KILLEEN/TEMPLE/    YOWELL RANCH       2/9/2012
   501 NOTTINGHAM LOOP       D.R. HORTON                 KENSINGTON         2/9/2012
   13925 TURKEY HOLLOW TRL   D.R. HORTON                 AVERY FAR WEST     2/9/2012
   466 NOTTINGHAM LOOP       D.R. HORTON                 KENSINGTON         2/9/2012
   491 NOTTINGHAM LOOP       D.R. HORTON                 KENSINGTON         2/9/2012
   4800 BAYER HOLLOW DRIVE   HORTON - KILLEEN/TEMPLE/    RIMES RANCH        2/9/2012
   6613 SERENA LANE          HORTON - KILLEEN/TEMPLE/    SENDERO WA         2/9/2012
   1120 ABBEY RIDGE          OMEGA BUILDERS, LP          HERITAGE PLACE     2/9/2012
   1703 DISCOVERY BLVD       D.R. HORTON                 CP TOWN CENTER     2/9/2012
   1701 DISCOVERY BLVD       D.R. HORTON                 CP TOWN CENTER     2/9/2012
   1609 BIG THICKET DRIVE    D.R. HORTON                 CP TOWN CENTER     2/9/2012
   1613 BIG THICKET DRIVE    D.R. HORTON                 CP TOWN CENTER     2/9/2012
   1119 ABBEY RIDGE          OMEGA BUILDERS, LP          HERITAGE PLACE     2/9/2012
   6540 BURLING STREET       HORTON - KILLEEN/TEMPLE/    SENDERO WA         2/9/2012
   9607 SHIMLA DRIVE         HORTON - KILLEEN/TEMPLE/    YOWELL RANCH      2/10/2012
   9609 SHIMLA DRIVE         HORTON - KILLEEN/TEMPLE/    YOWELL RANCH      2/10/2012
   453 NOTTINGHAM LOOP       D.R. HORTON                 KENSINGTON        2/10/2012
   417 NOTTINGHAM LOOP       D.R. HORTON                 KENSINGTON        2/10/2012
   4321 CAMACHO STREET       MUSKIN COMPANY              MUELLER           2/10/2012
   18603 MAMMOTH CAVE BLVD   D.R. HORTON                 HIGHLAND PARK     2/10/2012
   1808 SALINE CREEK DRIVE   D.R. HORTON                 CRKVIEW FOREST    2/10/2012
   2405 AMUR DRIVE           SCOTT FELDER HOMES, LLC     INDEPENDENCE PK   2/10/2012


                                                                                       488
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 496 of 1053 PageID:
                                    18061

   6529 SENDERO LANE         HORTON - KILLEEN/TEMPLE/    SENDERO WA        2/10/2012
   6525 SENDERO LANE         HORTON - KILLEEN/TEMPLE/    SENDERO WA        2/10/2012
   1104 SUNNY MEADOWS LOOP   D.R. HORTON                 TERAVISTA 2       2/11/2012
   1100 SUNNY MEADOWS LOOP   D.R. HORTON                 TERAVISTA 2       2/11/2012
   1102 SUNNY MEADOWS LOOP   D.R. HORTON                 TERAVISTA 2       2/11/2012
   2511 FRIAR TUCK           DANIEL A. DAY               DOUG W            2/13/2012
   2508 AMUR DRIVE           SCOTT FELDER HOMES, LLC     INDEPENDENCE PK   2/13/2012
   2405 LIGHTFOOT TRAIL      SCOTT FELDER HOMES, LLC     INDEPENDENCE PK   2/13/2012
   2907 CHISHOLM TRAIL       CARTER BRUCE, LLC           APACHE SHORES     2/14/2012
   772 GABRIEL MILLS DRIVE   D.R. HORTON                 TURTLE CREEK      2/14/2012
   1513 SUGARBERRY LANE      D.R. HORTON                 SAGE MEADOW       2/14/2012
   1705 DISCOVERY BLVD       D.R. HORTON                 CP TOWN CENTER    2/14/2012
   2913 CHISHOLM TRAIL       DAVID KONRAD HOMES          APACHE SHORES     2/15/2012
   6633 ESTANA LANE          STANDARD PACIFIC OF TEXAS   AVANA             2/15/2012
   1807 MIKE DRIVE           HORTON - KILLEEN/TEMPLE/    HOUSE CREEK N     2/15/2012
   1801 ZACH RUSSELL DRIVE   DAVID WEEKLEY HOMES         BUTTERCUP CREEK   2/15/2012
   9300 CRICKET DRIVE        HORTON - KILLEEN/TEMPLE/    SPLAWN RANCH      2/15/2012
   9403 CRICKET DRIVE        HORTON - KILLEEN/TEMPLE/    SPLAWN RANCH      2/15/2012
   9401 CRICKET DRIVE        HORTON - KILLEEN/TEMPLE/    SPLAWN RANCH      2/15/2012
   8536 INCA DOVE DRIVE      D.R. HORTON                 PARMER VILLAGE    2/15/2012
   8532 INCA DOVE DRIVE      D.R. HORTON                 PARMER VILLAGE    2/15/2012
   8000 VIA VERDE DRIVE      D.R. HORTON                 ALTA MIRA         2/15/2012
   2201 BARTON SPRINGS RD    FLINTCO, LLC                CARL N            2/15/2012
   9312 BEECHNUT DRIVE       D.R. HORTON                 SAGE MEADOW       2/16/2012
   9304 BEECHNUT DRIVE       D.R. HORTON                 SAGE MEADOW       2/16/2012
   9224 BEECHNUT DRIVE       D.R. HORTON                 SAGE MEADOW       2/16/2012
   1504 BEEBRUSH LANE        D.R. HORTON                 SAGE MEADOW       2/16/2012
   5203 FLINT ROCK LANE      HORTON - KILLEEN/TEMPLE/    STONEGATE         2/16/2012
   5117 FLINT ROCK LANE      HORTON - KILLEEN/TEMPLE/    STONEGATE         2/16/2012
   212 BILES LANE            HORTON - KILLEEN/TEMPLE/    SONTERRA          2/16/2012
   213 BILES LANE            HORTON - KILLEEN/TEMPLE/    SONTERRA          2/16/2012
   1315 SUNNY MEADOWS LOOP   D.R. HORTON                 TERAVISTA 2       2/16/2012
   805 ROYAL BURGESS DRIVE   D.R. HORTON                 FOREST CREEK      2/16/2012
   700 ROYAL BURGESS DRIVE   D.R. HORTON                 FOREST CREEK      2/16/2012
   136 PAUL AZINGER DRIVE    D.R. HORTON                 FOREST CREEK      2/16/2012
   130 PAUL AZINGER DRIVE    D.R. HORTON                 FOREST CREEK      2/16/2012
   600 SPANISH MUSTANG       STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     2/17/2012
   4202 GALICENO LANE        STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     2/17/2012
   1927 NELSON RANCH LOOP    SITTERLE HOMES-AUSTIN,LLC   BUTTERCUP CREEK   2/17/2012
   9308 BEECHNUT DRIVE       D.R. HORTON                 SAGE MEADOW       2/17/2012
   5211 FLINT ROCK LANE      HORTON - KILLEEN/TEMPLE/    STONEGATE         2/17/2012
   5121 FLINT ROCK LANE      HORTON - KILLEEN/TEMPLE/    STONEGATE         2/17/2012
   112 BILES LANE            HORTON - KILLEEN/TEMPLE/    SONTERRA          2/17/2012
   104 BILES LANE            HORTON - KILLEEN/TEMPLE/    SONTERRA          2/17/2012
   108 COAL DRIVE            HORTON - KILLEEN/TEMPLE/    SONTERRA          2/17/2012
   110 N IH 35 STE 230       BECKWORTH DESIGN BUILD      CARL N            2/19/2012
   9415 MCNEIL CLUBHOUSE     FMF CONSTRUCTION, LLC       AUSTIN            2/20/2012
   #302 9415 MCNEIL          FMF CONSTRUCTION, LLC       RIBELIN RANCH     2/20/2012
   #304 9415 MCNEIL          FMF CONSTRUCTION, LLC       RIBELIN RANCH     2/20/2012
   #306 9415 MCNEIL          FMF CONSTRUCTION, LLC       RIBELIN RANCH     2/20/2012
   #308 9415 MCNEIL          FMF CONSTRUCTION, LLC       RIBELIN RANCH     2/20/2012
   #312 9415 MCNEIL          FMF CONSTRUCTION, LLC       RIBELIN RANCH     2/20/2012
   #314 9415 MCNEIL          FMF CONSTRUCTION, LLC       RIBELIN RANCH     2/20/2012
   #316 9415 MCNEIL          FMF CONSTRUCTION, LLC       RIBELIN RANCH     2/20/2012
   #318 9415 MCNEIL          FMF CONSTRUCTION, LLC       RIBELIN RANCH     2/20/2012


                                                                                       489
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 497 of 1053 PageID:
                                    18062

   #311 9415 MCNEIL           FMF CONSTRUCTION, LLC      RIBELIN RANCH    2/20/2012
   #313 9415 MCNEIL           FMF CONSTRUCTION, LLC      RIBELIN RANCH    2/20/2012
   #315 9415 MCNEIL           FMF CONSTRUCTION, LLC      RIBELIN RANCH    2/20/2012
   #317 9415 MCNEIL           FMF CONSTRUCTION, LLC      RIBELIN RANCH    2/20/2012
   #322 9415 MCNEIL           FMF CONSTRUCTION, LLC      RIBELIN RANCH    2/20/2012
   #324 9415 MCNEIL           FMF CONSTRUCTION, LLC      RIBELIN RANCH    2/20/2012
   #326 9415 MCNEIL           FMF CONSTRUCTION, LLC      RIBELIN RANCH    2/20/2012
   #328 9415 MCNEIL           FMF CONSTRUCTION, LLC      RIBELIN RANCH    2/20/2012
   #321 9415 MCNEIL           FMF CONSTRUCTION, LLC      RIBELIN RANCH    2/20/2012
   #323 9415 MCNEIL           FMF CONSTRUCTION, LLC      RIBELIN RANCH    2/20/2012
   #325 9415 MCNEIL           FMF CONSTRUCTION, LLC      RIBELIN RANCH    2/20/2012
   #327 9415 MCNEIL           FMF CONSTRUCTION, LLC      RIBELIN RANCH    2/20/2012
   #332 9415 MCNEIL           FMF CONSTRUCTION, LLC      RIBELIN RANCH    2/20/2012
   #334 9415 MCNEIL           FMF CONSTRUCTION, LLC      RIBELIN RANCH    2/20/2012
   #336 9415 MCNEIL           FMF CONSTRUCTION, LLC      RIBELIN RANCH    2/20/2012
   #338 9415 MCNEIL           FMF CONSTRUCTION, LLC      RIBELIN RANCH    2/20/2012
   #331 9415 MCNEIL           FMF CONSTRUCTION, LLC      RIBELIN RANCH    2/20/2012
   #333 9415 MCNEIL           FMF CONSTRUCTION, LLC      RIBELIN RANCH    2/20/2012
   #335 9415 MCNEIL           FMF CONSTRUCTION, LLC      RIBELIN RANCH    2/20/2012
   #337 9415 MCNEIL           FMF CONSTRUCTION, LLC      RIBELIN RANCH    2/20/2012
   18607 MAMMOTH CAVE BLVD    D.R. HORTON                HIGHLAND PARK    2/20/2012
   616 AMBER LANE             HORTON - KILLEEN/TEMPLE/   SONTERRA         2/20/2012
   13428 NIGHT HERON DRIVE    D.R. HORTON                PARMER VILLAGE   2/20/2012
   128 PAUL AZINGER DRIVE     D.R. HORTON                FOREST CREEK     2/20/2012
   101 SANDY LYLE COVE        D.R. HORTON                FOREST CREEK     2/20/2012
   212 AZURITE DRIVE          HORTON - KILLEEN/TEMPLE/   SONTERRA         2/20/2012
   148 LAVACA LOOP            D.R. HORTON                RIVERWALK        2/20/2012
   212 ADRIANA LANE           D.R. HORTON                HUTTO SQUARE     2/20/2012
   #201 14001 AVERY RANCH     D.R. HORTON                AVERY RANCH      2/20/2012
   #202 14001 AVERY RANCH     D.R. HORTON                AVERY RANCH      2/20/2012
   #203 14001 AVERY RANCH     D.R. HORTON                AVERY RANCH      2/20/2012
   #204 14001 AVERY RANCH     D.R. HORTON                AVERY RANCH      2/20/2012
   6509 DEMING DRIVE          HORTON - KILLEEN/TEMPLE/   SENDERO WA       2/21/2012
   6533 SENDERO LANE          HORTON - KILLEEN/TEMPLE/   SENDERO WA       2/21/2012
   6625 DEMING DRIVE          HORTON - KILLEEN/TEMPLE/   SENDERO WA       2/21/2012
   6605 BURLING STREET        HORTON - KILLEEN/TEMPLE/   SENDERO WA       2/21/2012
   6601 BURLING STREET        HORTON - KILLEEN/TEMPLE/   SENDERO WA       2/21/2012
   6609 BURLING STREET        HORTON - KILLEEN/TEMPLE/   SENDERO WA       2/21/2012
   147 LAVACA LOOP            D.R. HORTON                RIVERWALK        2/21/2012
   145 LAVACA LOOP            D.R. HORTON                RIVERWALK        2/21/2012
   316 LIDELL STREET          D.R. HORTON                HUTTO SQUARE     2/21/2012
   216 ADRIANA LANE           D.R. HORTON                HUTTO SQUARE     2/21/2012
   214 ADRIANA LANE           D.R. HORTON                HUTTO SQUARE     2/21/2012
   20021 ROD & GUN CLUB RD.   JGW INVESTMENTS, LLC       SPICEWOOD, TX    2/21/2012
   2300 LIVE OAK CIRCLE       REMODEL - C.O.D.           HOANG            2/22/2012
   10169 PARKER SPRINGS DR    HORTON - KILLEEN/TEMPLE/   WILLOW BEND      2/22/2012
   9908 IRONHORSE TRAIL       HORTON - KILLEEN/TEMPLE/   WILLOW BEND      2/22/2012
   9812 IRONHORSE TRAIL       HORTON - KILLEEN/TEMPLE/   WILLOW BEND      2/22/2012
   9905 IRONHORSE TRAIL       HORTON - KILLEEN/TEMPLE/   WILLOW BEND      2/22/2012
   10173 PARKER SPRINGS DR    HORTON - KILLEEN/TEMPLE/   WILLOW BEND      2/22/2012
   600 COMAL RUN              D.R. HORTON                RIVERWALK        2/22/2012
   510 COMAL RUN              D.R. HORTON                RIVERWALK        2/22/2012
   318 LIDELL STREET          D.R. HORTON                HUTTO SQUARE     2/22/2012
   218 ADRIANA LANE           D.R. HORTON                HUTTO SQUARE     2/22/2012
   #1202 9415 MCNEIL          FMF CONSTRUCTION, LLC      RIBELIN RANCH    2/23/2012


                                                                                      490
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 498 of 1053 PageID:
                                    18063

   #1204 9415 MCNEIL         FMF CONSTRUCTION, LLC       RIBELIN RANCH     2/23/2012
   #1206 9415 MCNEIL         FMF CONSTRUCTION, LLC       RIBELIN RANCH     2/23/2012
   #1208 9415 MCNEIL         FMF CONSTRUCTION, LLC       RIBELIN RANCH     2/23/2012
   #1212 9415 MCNEIL         FMF CONSTRUCTION, LLC       RIBELIN RANCH     2/23/2012
   #1214 9415 MCNEIL         FMF CONSTRUCTION, LLC       RIBELIN RANCH     2/23/2012
   #1216 9415 MCNEIL         FMF CONSTRUCTION, LLC       RIBELIN RANCH     2/23/2012
   #1218 9415 MCNEIL         FMF CONSTRUCTION, LLC       RIBELIN RANCH     2/23/2012
   #1213 9415 MCNEIL         FMF CONSTRUCTION, LLC       RIBELIN RANCH     2/23/2012
   #1215 9415 MCNEIL         FMF CONSTRUCTION, LLC       RIBELIN RANCH     2/23/2012
   #1222 9415 MCNEIL         FMF CONSTRUCTION, LLC       RIBELIN RANCH     2/23/2012
   #1224 9415 MCNEIL         FMF CONSTRUCTION, LLC       RIBELIN RANCH     2/23/2012
   #1226 9415 MCNEIL         FMF CONSTRUCTION, LLC       RIBELIN RANCH     2/23/2012
   #1228 9415 MCNEIL         FMF CONSTRUCTION, LLC       RIBELIN RANCH     2/23/2012
   #1221 9415 MCNEIL         FMF CONSTRUCTION, LLC       RIBELIN RANCH     2/23/2012
   #1223 9415 MCNEIL         FMF CONSTRUCTION, LLC       RIBELIN RANCH     2/23/2012
   #1225 9415 MCNEIL         FMF CONSTRUCTION, LLC       RIBELIN RANCH     2/23/2012
   #1227 9415 MCNEIL         FMF CONSTRUCTION, LLC       RIBELIN RANCH     2/23/2012
   #1232 9415 MCNEIL         FMF CONSTRUCTION, LLC       RIBELIN RANCH     2/23/2012
   #1234 9415 MCNEIL         FMF CONSTRUCTION, LLC       RIBELIN RANCH     2/23/2012
   #1236 9415 MCNEIL         FMF CONSTRUCTION, LLC       RIBELIN RANCH     2/23/2012
   #1238 9415 MCNEIL         FMF CONSTRUCTION, LLC       RIBELIN RANCH     2/23/2012
   #1231 9415 MCNEIL         FMF CONSTRUCTION, LLC       RIBELIN RANCH     2/23/2012
   #1233 9415 MCNEIL         FMF CONSTRUCTION, LLC       RIBELIN RANCH     2/23/2012
   #1235 9415 MCNEIL         FMF CONSTRUCTION, LLC       RIBELIN RANCH     2/23/2012
   132 COUNTY ROAD           DESIGN TECH HOMES, LP       BASTROP           2/23/2012
   9611 SHIMLA DRIVE         HORTON - KILLEEN/TEMPLE/    YOWELL RANCH      2/23/2012
   116 PERPETUATION DRIVE    PROMINENCE HOMES, LLC       LAKEWAY           2/23/2012
   118 PERPETUATION DRIVE    PROMINENCE HOMES, LLC       LAKEWAY           2/23/2012
   443 NOTTINGHAM LOOP       D.R. HORTON                 KENSINGTON        2/23/2012
   308 GATEPOST COURT        SCOTT FELDER HOMES, LLC     RANCH AT BRUS     2/23/2012
   387 WHISPERING WIND WAY   SCOTT FELDER HOMES, LLC     HIGHPOINT         2/23/2012
   222 ADRIANA LANE          D.R. HORTON                 HUTTO SQUARE      2/23/2012
   220 ADRIANA LANE          D.R. HORTON                 HUTTO SQUARE      2/23/2012
   #1237 9415 MCNEIL         FMF CONSTRUCTION, LLC       RIBELIN RANCH     2/24/2012
   6138 SIERRA LEON          DAVID WEEKLEY HOMES         BARR II           2/24/2012
   6134 SIERRA LEON          DAVID WEEKLEY HOMES         BARR II           2/24/2012
   4306 A BERKMAN DRIVE      STANDARD PACIFIC OF TEXAS   MUELLER           2/24/2012
   4306 B BERKMAN DRIVE      STANDARD PACIFIC OF TEXAS   MUELLER           2/24/2012
   4306 C BERKMAN DRIVE      STANDARD PACIFIC OF TEXAS   MUELLER           2/24/2012
   4306 D BERKMAN DRIVE      STANDARD PACIFIC OF TEXAS   MUELLER           2/24/2012
   4306 E BERKMAN DRIVE      STANDARD PACIFIC OF TEXAS   MUELLER           2/24/2012
   4306 F BERKMAN DRIVE      STANDARD PACIFIC OF TEXAS   MUELLER           2/24/2012
   6800 MITRA DRIVE          STANDARD PACIFIC OF TEXAS   MERIDIAN          2/24/2012
   481 NOTTINGHAM LOOP       D.R. HORTON                 KENSINGTON        2/24/2012
   9617 SHIMLA DRIVE         HORTON - KILLEEN/TEMPLE/    YOWELL RANCH      2/27/2012
   3413 CRICKLEWOOD DRIVE    HORTON - KILLEEN/TEMPLE/    YOWELL RANCH      2/27/2012
   9609 FRATELLI COURT       HORTON - KILLEEN/TEMPLE/    YOWELL RANCH      2/27/2012
   307 NOTTINGHAM LOOP       D.R. HORTON                 KENSINGTON        2/27/2012
   5207 FLINT ROCK LANE      HORTON - KILLEEN/TEMPLE/    STONEGATE         2/27/2012
   5205 SANDSTONE DRIVE      HORTON - KILLEEN/TEMPLE/    STONEGATE         2/27/2012
   910 PANORAMA              LUKE PARKER HOMES (DBA)     DRIPPING SPRNGS   2/27/2012
   3602 PENELOPE WAY         STANDARD PACIFIC OF TEXAS   PALOMA LAKE       2/27/2012
   8500 HARRIER DRIVE        D.R. HORTON                 PARMER VILLAGE    2/27/2012
   13016 HYMEADOW CIRCLE     DAVID WEEKLEY HOMES         LAKE CREEK        2/27/2012
   13120 HYMEADOW CIRCLE     DAVID WEEKLEY HOMES         LAKE CREEK        2/27/2012


                                                                                       491
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 499 of 1053 PageID:
                                    18064

   2401 SPRING CREEK DRIVE   REMODEL - C.O.D.            AUSTIN            2/28/2012
   6512 ESTANA LANE          STANDARD PACIFIC OF TEXAS   AVANA             2/28/2012
   4707 OLD HOMESTEAD ST     HORTON - KILLEEN/TEMPLE/    RIMES RANCH       2/28/2012
   5301 FRISCO DRIVE         HORTON - KILLEEN/TEMPLE/    RIMES RANCH       2/28/2012
   8004 VIA VERDE DRIVE      D.R. HORTON                 ALTA MIRA         2/28/2012
   1105 SUNNY MEADOWS LOOP   D.R. HORTON                 TERAVISTA 2       2/28/2012
   1005 SUNNY MEADOWS LOOP   D.R. HORTON                 TERAVISTA 2       2/28/2012
   1001 SUNNY MEADOWS LOOP   D.R. HORTON                 TERAVISTA 2       2/28/2012
   1003 SUNNY MEADOWS LOOP   D.R. HORTON                 TERAVISTA 2       2/28/2012
   1803 ZACH RUSSELL DRIVE   DAVID WEEKLEY HOMES         BUTTERCUP CREEK   2/28/2012
   6621 ESTANA LANE          STANDARD PACIFIC OF TEXAS   AVANA             2/29/2012
   3402 SHORELINE DRIVE      HORTON - KILLEEN/TEMPLE/    THE RIDGE         2/29/2012
   6628 ESTANA LANE          STANDARD PACIFIC OF TEXAS   AVANA             2/29/2012
   198 SHERIDAN LOOP         J C BUILDERS                NORTH CLIFFE      2/29/2012
   190 SHERIDAN LOOP         J C BUILDERS                NORTH CLIFFE      2/29/2012
   3914 HICKORY VIEW         HORTON - KILLEEN/TEMPLE/    QUAIL ESTATES     2/29/2012
   3417 CAYUGA DRIVE         HORTON - KILLEEN/TEMPLE/    THE RIDGE         2/29/2012
   3911 HICKORY VIEW         HORTON - KILLEEN/TEMPLE/    QUAIL ESTATES     2/29/2012
   1806 COY DRIVE            HORTON - KILLEEN/TEMPLE/    HOUSE CREEK N     2/29/2012
   1818 SALINE CREEK DRIVE   D.R. HORTON                 CRKVIEW FOREST    2/29/2012
   13521 RED EGRET DRIVE     D.R. HORTON                 PARMER VILLAGE    2/29/2012
   2416 AMUR DRIVE           SCOTT FELDER HOMES, LLC     INDEPENDENCE PK   2/29/2012
   139 PINES PARK DR.        NEIL KENAGY                 BASTROP           2/29/2012
   6516 ESTANA LANE          STANDARD PACIFIC OF TEXAS   AVANA              3/1/2012
   6537 ESTANA LANE          STANDARD PACIFIC OF TEXAS   AVANA              3/1/2012
   6520 ESTANA LANE          STANDARD PACIFIC OF TEXAS   AVANA              3/1/2012
   3206 CRICKLEWOOD DRIVE    HORTON - KILLEEN/TEMPLE/    YOWELL RANCH       3/1/2012
   3205 CRICKLEWOOD DRIVE    HORTON - KILLEEN/TEMPLE/    YOWELL RANCH       3/1/2012
   LOT 64 RAINBOW DRIVE      BRITT KNIGHTON              WOODWAY            3/1/2012
   5915 FAIR HILL DRIVE      OMEGA BUILDERS, LP          WYNDHAM HILL       3/1/2012
   9913 MAPLEWOOD COURT      HORTON - KILLEEN/TEMPLE/    WINDMILL FARMS     3/1/2012
   200 ELDERBERRY ROAD       STANDARD PACIFIC OF TEXAS   HIGHPOINT          3/1/2012
   13429 LITTLE GULL DRIVE   D.R. HORTON                 PARMER VILLAGE     3/1/2012
   #1114 9415 MCNEIL         FMF CONSTRUCTION, LLC       RIBELIN RANCH      3/2/2012
   #1116 9415 MCNEIL         FMF CONSTRUCTION, LLC       RIBELIN RANCH      3/2/2012
   #1111 9415 MCNEIL         FMF CONSTRUCTION, LLC       RIBELIN RANCH      3/2/2012
   #1113 9415 MCNEIL         FMF CONSTRUCTION, LLC       RIBELIN RANCH      3/2/2012
   #1122 9415 MCNEIL         FMF CONSTRUCTION, LLC       RIBELIN RANCH      3/2/2012
   #1124 9415 MCNEIL         FMF CONSTRUCTION, LLC       RIBELIN RANCH      3/2/2012
   #1126 9415 MCNEIL         FMF CONSTRUCTION, LLC       RIBELIN RANCH      3/2/2012
   #1121 9415 MCNEIL         FMF CONSTRUCTION, LLC       RIBELIN RANCH      3/2/2012
   #1125 9415 MCNEIL         FMF CONSTRUCTION, LLC       RIBELIN RANCH      3/2/2012
   #1123 9415 MCNEIL         FMF CONSTRUCTION, LLC       RIBELIN RANCH      3/2/2012
   #1132 9415 MCNEIL         FMF CONSTRUCTION, LLC       RIBELIN RANCH      3/2/2012
   #1134 9415 MCNEIL         FMF CONSTRUCTION, LLC       RIBELIN RANCH      3/2/2012
   #1136 9415 MCNEIL         FMF CONSTRUCTION, LLC       RIBELIN RANCH      3/2/2012
   #1131 9415 MCNEIL         FMF CONSTRUCTION, LLC       RIBELIN RANCH      3/2/2012
   #1135 9415 MCNEIL         FMF CONSTRUCTION, LLC       RIBELIN RANCH      3/2/2012
   #1133 9415 MCNEIL         FMF CONSTRUCTION, LLC       RIBELIN RANCH      3/2/2012
   1809 WALNUT AVENUE        PATRIOT BUILDERS, LP        AUSTIN             3/2/2012
   5200 RIMES COURT          HORTON - KILLEEN/TEMPLE/    RIMES RANCH        3/2/2012
   6621 BURLING STREET       HORTON - KILLEEN/TEMPLE/    SENDERO WA         3/2/2012
   4907 GREEN MEADOW ST      HORTON - KILLEEN/TEMPLE/    RIMES RANCH        3/2/2012
   6605 SENDERO LANE         HORTON - KILLEEN/TEMPLE/    SENDERO WA         3/2/2012
   6541 SENDERO LANE         HORTON - KILLEEN/TEMPLE/    SENDERO WA         3/2/2012


                                                                                       492
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 500 of 1053 PageID:
                                    18065

   4221 BUCKSKIN ROAD        STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     3/2/2012
   6620 DEMING DRIVE         HORTON - KILLEEN/TEMPLE/    SENDERO WA        3/2/2012
   6408 COSTA DRIVE          HORTON - KILLEEN/TEMPLE/    SENDERO WA        3/2/2012
   221 PIEDMONT HILLS PASS   TAYLOR MORRISON OF TEXAS,   STEINER RANCH     3/2/2012
   13908 MARATHON ROAD       D.R. HORTON                 AVERY FAR WEST    3/2/2012
   885 HERITAGE SPRINGS TR   D.R. HORTON                 TURTLE CREEK      3/2/2012
   13904 MARATHON ROAD       D.R. HORTON                 AVERY FAR WEST    3/2/2012
   873 HERITAGE SPRINGS TR   D.R. HORTON                 TURTLE CREEK      3/2/2012
   881 HERITAGE SPRINGS TR   D.R. HORTON                 TURTLE CREEK      3/2/2012
   889 HERITAGE SPRINGS TR   D.R. HORTON                 TURTLE CREEK      3/2/2012
   2501 LIGHTFOOT TRAIL      SCOTT FELDER HOMES, LLC     INDEPENDENCE PK   3/2/2012
   #1601 14001 AVERY RANCH   D.R. HORTON                 AVERY RANCH       3/2/2012
   #1602 14001 AVERY RANCH   D.R. HORTON                 AVERY RANCH       3/2/2012
   #1603 14001 AVERY RANCH   D.R. HORTON                 AVERY RANCH       3/2/2012
   #1604 14001 AVERY RANCH   D.R. HORTON                 AVERY RANCH       3/2/2012
   9612 ORION DRIVE          HORTON - KILLEEN/TEMPLE/    WINDMILL FARMS    3/2/2012
   9700 TAYLOR RENEE DR.     REVOLUTION HOMES            SPLAWN RANCH      3/2/2012
   4300 A BERKMAN DRIVE      STANDARD PACIFIC OF TEXAS   MUELLER           3/5/2012
   4300 B BERKMAN DRIVE      STANDARD PACIFIC OF TEXAS   MUELLER           3/5/2012
   4300 C BERKMAN DRIVE      STANDARD PACIFIC OF TEXAS   MUELLER           3/5/2012
   4300 D BERKMAN DRIVE      STANDARD PACIFIC OF TEXAS   MUELLER           3/5/2012
   4300 E BERKMAN DRIVE      STANDARD PACIFIC OF TEXAS   MUELLER           3/5/2012
   4300 F BERKMAN DRIVE      STANDARD PACIFIC OF TEXAS   MUELLER           3/5/2012
   1811 WALNUT AVENUE        PATRIOT BUILDERS, LP        AUSTIN            3/5/2012
   158 ABAMILLO DRIVE        SITTERLE HOMES-AUSTIN,LLC   THE COLONY        3/5/2012
   6529 BURLING STREET       HORTON - KILLEEN/TEMPLE/    SENDERO WA        3/5/2012
   6613 BURLING STREET       HORTON - KILLEEN/TEMPLE/    SENDERO WA        3/5/2012
   9201 ZAYDEN DRIVE         HORTON - KILLEEN/TEMPLE/    SPLAWN RANCH      3/5/2012
   116 DESERT PRIMROSE       SCOTT FELDER HOMES, LLC     DOUBLE CREEK      3/5/2012
   279 NOTTINGHAM LOOP       D.R. HORTON                 KENSINGTON        3/5/2012
   9305 CRICKET DRIVE        HORTON - KILLEEN/TEMPLE/    SPLAWN RANCH      3/5/2012
   9611 ORION DRIVE          HORTON - KILLEEN/TEMPLE/    WINDMILL FARMS    3/5/2012
   9616 ORION DRIVE          HORTON - KILLEEN/TEMPLE/    WINDMILL FARMS    3/5/2012
   9615 ORION DRIVE          HORTON - KILLEEN/TEMPLE/    WINDMILL FARMS    3/5/2012
   337 YORKS CROSSING        J BYRON CUSTOM HOMES, LLC   DRIFTWOOD         3/6/2012
   7116 MITRA DRIVE          STANDARD PACIFIC OF TEXAS   MERIDIAN          3/6/2012
   3305 CRICKLEWOOD DRIVE    HORTON - KILLEEN/TEMPLE/    YOWELL RANCH      3/6/2012
   3204 CRICKLEWOOD DRIVE    HORTON - KILLEEN/TEMPLE/    YOWELL RANCH      3/6/2012
   107 ALTAMONT STREET       D.R. HORTON                 RIVERWALK         3/6/2012
   2501 TWIN RIDGE COURT     OMEGA BUILDERS, LP          RED ROCK HILLS    3/6/2012
   1024 FOUR SEASONS FARM    D.R. HORTON                 FOUR SEASONS      3/6/2012
   1059 FOUR SEASONS FARM    D.R. HORTON                 FOUR SEASONS      3/6/2012
   9309 CRICKET DRIVE        HORTON - KILLEEN/TEMPLE/    SPLAWN RANCH      3/6/2012
   9307 CRICKET DRIVE        HORTON - KILLEEN/TEMPLE/    SPLAWN RANCH      3/6/2012
   8007 WOODBURY DRIVE       OMEGA BUILDERS, LP          WESTFIELD TMPLE   3/6/2012
   104 TOM KITE DRIVE        D.R. HORTON                 FOREST CREEK      3/6/2012
   206 TOM KITE DRIVE        D.R. HORTON                 FOREST CREEK      3/6/2012
   204 TOM KITE DRIVE        D.R. HORTON                 FOREST CREEK      3/6/2012
   1807 LAMINAR CREEK ROAD   D.R. HORTON                 CRKVIEW FOREST    3/6/2012
   6225 ANTIGO LANE          STANDARD PACIFIC OF TEXAS   AVANA             3/7/2012
   9611 FRATELLI COURT       HORTON - KILLEEN/TEMPLE/    YOWELL RANCH      3/7/2012
   9808 IRONHORSE TRAIL      HORTON - KILLEEN/TEMPLE/    WILLOW BEND       3/7/2012
   3105 BLACK ORCHID DRIVE   HORTON - KILLEEN/TEMPLE/    SUNFLOWER EST.    3/7/2012
   9804 IRONHORSE TRAIL      HORTON - KILLEEN/TEMPLE/    WILLOW BEND       3/7/2012
   220 FOSTER LANE           HORTON - KILLEEN/TEMPLE/    SONTERRA          3/7/2012


                                                                                      493
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 501 of 1053 PageID:
                                    18066

   9506 SHIMLA DRIVE         HORTON - KILLEEN/TEMPLE/    YOWELL RANCH      3/7/2012
   2933 DESERT CANDLE        SITTERLE HOMES-AUSTIN,LLC   BEHRENS RANCH     3/7/2012
   13912 MARATHON ROAD       D.R. HORTON                 AVERY FAR WEST    3/7/2012
   8545 WHITE IBIS DRIVE     D.R. HORTON                 PARMER VILLAGE    3/7/2012
   9507 SHIMLA DRIVE         HORTON - KILLEEN/TEMPLE/    YOWELL RANCH      3/7/2012
   120 SOAPSTONE DRIVE       HORTON - KILLEEN/TEMPLE/    SONTERRA          3/7/2012
   13405 HYMEADOW CIRCLE     DAVID WEEKLEY HOMES         LAKE CREEK        3/7/2012
   1815 LAMINAR CREEK ROAD   D.R. HORTON                 CRKVIEW FOREST    3/7/2012
   #116 9415 MCNEIL          FMF CONSTRUCTION, LLC       RIBELIN RANCH     3/8/2012
   #118 9415 MCNEIL          FMF CONSTRUCTION, LLC       RIBELIN RANCH     3/8/2012
   #115 9415 MCNEIL          FMF CONSTRUCTION, LLC       RIBELIN RANCH     3/8/2012
   #122 9415 MCNEIL          FMF CONSTRUCTION, LLC       RIBELIN RANCH     3/8/2012
   #124 9415 MCNEIL          FMF CONSTRUCTION, LLC       RIBELIN RANCH     3/8/2012
   #126 9415 MCNEIL          FMF CONSTRUCTION, LLC       RIBELIN RANCH     3/8/2012
   #128 9415 MCNEIL          FMF CONSTRUCTION, LLC       RIBELIN RANCH     3/8/2012
   #121 9415 MCNEIL          FMF CONSTRUCTION, LLC       RIBELIN RANCH     3/8/2012
   #123 9415 MCNEIL          FMF CONSTRUCTION, LLC       RIBELIN RANCH     3/8/2012
   #125 9415 MCNEIL          FMF CONSTRUCTION, LLC       RIBELIN RANCH     3/8/2012
   #127 9415 MCNEIL          FMF CONSTRUCTION, LLC       RIBELIN RANCH     3/8/2012
   #132 9415 MCNEIL          FMF CONSTRUCTION, LLC       RIBELIN RANCH     3/8/2012
   #134 9415 MCNEIL          FMF CONSTRUCTION, LLC       RIBELIN RANCH     3/8/2012
   #136 9415 MCNEIL          FMF CONSTRUCTION, LLC       RIBELIN RANCH     3/8/2012
   #138 9415 MCNEIL          FMF CONSTRUCTION, LLC       RIBELIN RANCH     3/8/2012
   #131 9415 MCNEIL          FMF CONSTRUCTION, LLC       RIBELIN RANCH     3/8/2012
   #135 9415 MCNEIL          FMF CONSTRUCTION, LLC       RIBELIN RANCH     3/8/2012
   #137 9415 MCNEIL          FMF CONSTRUCTION, LLC       RIBELIN RANCH     3/8/2012
   9313 SWEETGUM DRIVE       D.R. HORTON                 SAGE MEADOW       3/8/2012
   9309 SWEETGUM DRIVE       D.R. HORTON                 SAGE MEADOW       3/8/2012
   9603 FRATELLI COURT       HORTON - KILLEEN/TEMPLE/    YOWELL RANCH      3/8/2012
   10812 DESERT WILLOW       SCOTT FELDER HOMES, LLC     DOUBLE CREEK      3/8/2012
   297 NOTTINGHAM LOOP       D.R. HORTON                 KENSINGTON        3/8/2012
   9616 ROGANO COURT         HORTON - KILLEEN/TEMPLE/    YOWELL RANCH      3/8/2012
   142 ABAMILLO DRIVE        SITTERLE HOMES-AUSTIN,LLC   THE COLONY        3/8/2012
   113 EAST TANGLEBRIAR CT   D.R. HORTON                 BASTROP           3/8/2012
   4039 WILDERNESS PATH      SCOTT FELDER HOMES, LLC     RANCH AT BRUS     3/8/2012
   1818 LAMINAR CREEK ROAD   D.R. HORTON                 CRKVIEW FOREST    3/8/2012
   8528 INCA DOVE DRIVE      D.R. HORTON                 PARMER VILLAGE    3/8/2012
   #1012 9415 MCNEIL         FMF CONSTRUCTION, LLC       RIBELIN RANCH     3/9/2012
   #1014 9415 MCNEIL         FMF CONSTRUCTION, LLC       RIBELIN RANCH     3/9/2012
   #1016 9415 MCNEIL         FMF CONSTRUCTION, LLC       RIBELIN RANCH     3/9/2012
   #1011 9415 MCNEIL         FMF CONSTRUCTION, LLC       RIBELIN RANCH     3/9/2012
   #1013 9415 MCNEIL         FMF CONSTRUCTION, LLC       RIBELIN RANCH     3/9/2012
   #1022 9415 MCNEIL         FMF CONSTRUCTION, LLC       RIBELIN RANCH     3/9/2012
   #1024 9415 MCNEIL         FMF CONSTRUCTION, LLC       RIBELIN RANCH     3/9/2012
   #1026 9415 MCNEIL         FMF CONSTRUCTION, LLC       RIBELIN RANCH     3/9/2012
   #1021 9415 MCNEIL         FMF CONSTRUCTION, LLC       RIBELIN RANCH     3/9/2012
   #1023 9415 MCNEIL         FMF CONSTRUCTION, LLC       RIBELIN RANCH     3/9/2012
   #1025 9415 MCNEIL         FMF CONSTRUCTION, LLC       RIBELIN RANCH     3/9/2012
   #1032 9415 MCNEIL         FMF CONSTRUCTION, LLC       RIBELIN RANCH     3/9/2012
   #1034 9415 MCNEIL         FMF CONSTRUCTION, LLC       RIBELIN RANCH     3/9/2012
   #1036 9415 MCNEIL         FMF CONSTRUCTION, LLC       RIBELIN RANCH     3/9/2012
   #1031 9415 MCNEIL         FMF CONSTRUCTION, LLC       RIBELIN RANCH     3/9/2012
   #1033 9415 MCNEIL         FMF CONSTRUCTION, LLC       RIBELIN RANCH     3/9/2012
   #1035 9415 MCNEIL         FMF CONSTRUCTION, LLC       RIBELIN RANCH     3/9/2012
   901 COUNTY RD 342         KLM CUSTOM HOMES            FRANKIE          3/12/2012


                                                                                      494
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 502 of 1053 PageID:
                                    18067

   7321 A BANDERA RANCH TR   D.R. HORTON                 COLINA VISTA      3/12/2012
   7321 B BANDERA RACNH TR   D.R. HORTON                 COLINA VISTA      3/12/2012
   269 NOTTINGHAM LOOP       D.R. HORTON                 KENSINGTON        3/12/2012
   1012 FOUR SEASONS FARM    D.R. HORTON                 FOUR SEASONS      3/12/2012
   251 NOTTINGHAM LOOP       D.R. HORTON                 KENSINGTON        3/12/2012
   2513 AMUR DRIVE           SCOTT FELDER HOMES, LLC     INDEPENDENCE PK   3/12/2012
   2404 AMUR DRIVE           SCOTT FELDER HOMES, LLC     INDEPENDENCE PK   3/12/2012
   613 YAZOO CREEK LANE      D.R. HORTON                 CRKVIEW FOREST    3/12/2012
   1817 LAMINAR CREEK ROAD   D.R. HORTON                 CRKVIEW FOREST    3/12/2012
   323 NAPLES LANE           SITTERLE HOMES-AUSTIN,LLC   BELTERA           3/12/2012
   869 HERITAGE SPRINGS TR   D.R. HORTON                 TURTLE CREEK      3/12/2012
   604 COMAL RUN             D.R. HORTON                 RIVERWALK         3/12/2012
   6029 KELSING COVE         URBAN HOME BUILDERS, LLC    AUSTIN            3/13/2012
   702 THERESA COVE          ROBILLARD CUSTOM HOMES      CEDAR PARK        3/13/2012
   3911 SCENIC TRAIL DRIVE   HORTON - KILLEEN/TEMPLE/    QUAIL ESTATES     3/13/2012
   1300 KINGSTON LACY BLVD   D.R. HORTON                 HIGHLAND PARK     3/13/2012
   1304 KINGSTON LACY BLVD   D.R. HORTON                 HIGHLAND PARK     3/13/2012
   13112 HYMEADOW CIRCLE     SCOTT FELDER HOMES, LLC     LAKE CREEK        3/13/2012
   602 COMAL RUN             D.R. HORTON                 RIVERWALK         3/13/2012
   13405 LITTLE GULL DRIVE   D.R. HORTON                 PARMER VILLAGE    3/13/2012
   2202 SCHRIBER             TOWNBRIDGE HOMES, LLC       AUSTIN            3/14/2012
   4208 GALICENO LANE        STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     3/14/2012
   2002 MIKE DRIVE           HORTON - KILLEEN/TEMPLE/    HOUSE CREEK N     3/14/2012
   #6801 3101 DAVIS LANE     D.R. HORTON                 BRODIE HEIGHTS    3/14/2012
   #6802 3101 DAVIS LANE     D.R. HORTON                 BRODIE HEIGHTS    3/14/2012
   #6803 3101 DAVIS LANE     D.R. HORTON                 BRODIE HEIGHTS    3/14/2012
   7601 LAZY RIVER CV.       LAKE HILLS CUSTOM HOMES,    AUSTIN            3/15/2012
   4901 BIRMINGHAM CIRCLE    HORTON - KILLEEN/TEMPLE/    SAVANNAH HGT 3    3/15/2012
   4903 BIRMINGHAM CIRCLE    HORTON - KILLEEN/TEMPLE/    SAVANNAH HGT 3    3/15/2012
   4905 BIRMINGHAM CIRCLE    HORTON - KILLEEN/TEMPLE/    SAVANNAH HGT 3    3/15/2012
   9300 BEECHNUT DRIVE       D.R. HORTON                 SAGE MEADOW       3/15/2012
   3000 BLACK ORCHID DRIVE   HORTON - KILLEEN/TEMPLE/    SUNFLOWER EST.    3/15/2012
   201 FOSTER LANE           HORTON - KILLEEN/TEMPLE/    SONTERRA          3/15/2012
   1084 FOUR SEASONS FARM    D.R. HORTON                 FOUR SEASONS      3/15/2012
   205 FOSTER LANE           HORTON - KILLEEN/TEMPLE/    SONTERRA          3/15/2012
   1065 FOUR SEASONS FARM    D.R. HORTON                 FOUR SEASONS      3/15/2012
   274 FALL DRIVE            D.R. HORTON                 FOUR SEASONS      3/15/2012
   #902 9415 MCNEIL          FMF CONSTRUCTION, LLC       RIBELIN RANCH     3/16/2012
   #904 9415 MCNEIL          FMF CONSTRUCTION, LLC       RIBELIN RANCH     3/16/2012
   #906 9415 MCNEIL          FMF CONSTRUCTION, LLC       RIBELIN RANCH     3/16/2012
   #908 9415 MCNEIL          FMF CONSTRUCTION, LLC       RIBELIN RANCH     3/16/2012
   #912 9415 MCNEIL          FMF CONSTRUCTION, LLC       RIBELIN RANCH     3/16/2012
   #914 9415 MCNEIL          FMF CONSTRUCTION, LLC       RIBELIN RANCH     3/16/2012
   #916 9415 MCNEIL          FMF CONSTRUCTION, LLC       RIBELIN RANCH     3/16/2012
   #918 9415 MCNEIL          FMF CONSTRUCTION, LLC       RIBELIN RANCH     3/16/2012
   #911 9415 MCNEIL          FMF CONSTRUCTION, LLC       RIBELIN RANCH     3/16/2012
   #913 9415 MCNEIL          FMF CONSTRUCTION, LLC       RIBELIN RANCH     3/16/2012
   #915 9415 MCNEIL          FMF CONSTRUCTION, LLC       RIBELIN RANCH     3/16/2012
   #917 9415 MCNEIL          FMF CONSTRUCTION, LLC       RIBELIN RANCH     3/16/2012
   #922 9415 MCNEIL          FMF CONSTRUCTION, LLC       RIBELIN RANCH     3/16/2012
   #924 9415 MCNEIL          FMF CONSTRUCTION, LLC       RIBELIN RANCH     3/16/2012
   #926 9415 MCNEIL          FMF CONSTRUCTION, LLC       RIBELIN RANCH     3/16/2012
   #928 9415 MCNEIL          FMF CONSTRUCTION, LLC       RIBELIN RANCH     3/16/2012
   #921 9415 MCNEIL          FMF CONSTRUCTION, LLC       RIBELIN RANCH     3/16/2012
   #923 9415 MCNEIL          FMF CONSTRUCTION, LLC       RIBELIN RANCH     3/16/2012


                                                                                       495
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 503 of 1053 PageID:
                                    18068

   #925 9415 MCNEIL           FMF CONSTRUCTION, LLC       RIBELIN RANCH     3/16/2012
   #927 9415 MCNEIL           FMF CONSTRUCTION, LLC       RIBELIN RANCH     3/16/2012
   #932 9415 MCNEIL           FMF CONSTRUCTION, LLC       RIBELIN RANCH     3/16/2012
   #934 9415 MCNEIL           FMF CONSTRUCTION, LLC       RIBELIN RANCH     3/16/2012
   #936 9415 MCNEIL           FMF CONSTRUCTION, LLC       RIBELIN RANCH     3/16/2012
   #938 9415 MCNEIL           FMF CONSTRUCTION, LLC       RIBELIN RANCH     3/16/2012
   #931 9415 MCNEIL           FMF CONSTRUCTION, LLC       RIBELIN RANCH     3/16/2012
   #933 9415 MCNEIL           FMF CONSTRUCTION, LLC       RIBELIN RANCH     3/16/2012
   #935 9415 MCNEIL           FMF CONSTRUCTION, LLC       RIBELIN RANCH     3/16/2012
   #937 9415 MCNEIL           FMF CONSTRUCTION, LLC       RIBELIN RANCH     3/16/2012
   10314 WAGON ROAD WEST      MISCELLANEOUS ACCOUNTS      JOHN G            3/16/2012
   1108 KINGSTON LACY BLVD    D.R. HORTON                 HIGHLAND PARK     3/16/2012
   171 CYPRESS SPRINGS DR     PAUL PENNINGTON             DRIFTWOOD         3/16/2012
   4900 BIRMINGHAM CIRCLE     HORTON - KILLEEN/TEMPLE/    SAVANNAH HGT 3    3/17/2012
   4902 BIRMINGHAM CIRCLE     HORTON - KILLEEN/TEMPLE/    SAVANNAH HGT 3    3/17/2012
   4910 BIRMINGHAM CIRCLE     HORTON - KILLEEN/TEMPLE/    SAVANNAH HGT 3    3/17/2012
   2608 TWIN RIDGE COURT      OMEGA BUILDERS, LP          RED ROCK HILLS    3/19/2012
   #6901 3101 DAVIS LANE      D.R. HORTON                 BRODIE HEIGHTS    3/19/2012
   #6902 3101 DAVIS LANE      D.R. HORTON                 BRODIE HEIGHTS    3/19/2012
   #6903 3101 DAVIS LANE      D.R. HORTON                 BRODIE HEIGHTS    3/19/2012
   1206 WESTWOOD HILLS BLVD   OMEGA BUILDERS, LP          TEMPLE WESTOOD    3/19/2012
   1001 NIOBRARA RIVER DR     D.R. HORTON                 HIGHLAND PARK     3/19/2012
   1101 SORRELL COURT         ROBILLARD CUSTOM HOMES      MASON CREEK       3/19/2012
   1224 KINGSTON LACY BLVD    D.R. HORTON                 HIGHLAND PARK     3/19/2012
   13417 HYMEADOW CIRCLE      SCOTT FELDER HOMES, LLC     LAKE CREEK        3/19/2012
   13201 PINE NEEDLE ST       D.R. HORTON                 MANOR CARRIAGE    3/19/2012
   13405 PINE NEEDLE ST       D.R. HORTON                 MANOR CARRIAGE    3/19/2012
   13416 PINE NEEDLE ST       D.R. HORTON                 MANOR CARRIAGE    3/19/2012
   10 ROCKY RIVER COVE        DANIEL A. DAY               DOUG W            3/21/2012
   1800 JUSTIN LANE           PATRIOT BUILDERS, LP        AUSTIN            3/21/2012
   2506 BLACK ORCHID DRIVE    HORTON - KILLEEN/TEMPLE/    SUNFLOWER EST.    3/21/2012
   1910 MIKE DRIVE            HORTON - KILLEEN/TEMPLE/    HOUSE CREEK N     3/21/2012
   1802 COY DRIVE             HORTON - KILLEEN/TEMPLE/    HOUSE CREEK N     3/21/2012
   2906 BLACK ORCHID DRIVE    HORTON - KILLEEN/TEMPLE/    SUNFLOWER EST.    3/21/2012
   6605 ESTANA LANE           STANDARD PACIFIC OF TEXAS   AVANA             3/21/2012
   4808 GREEN MEADOW ST       HORTON - KILLEEN/TEMPLE/    RIMES RANCH       3/21/2012
   4806 GREEN MEADOW ST       HORTON - KILLEEN/TEMPLE/    RIMES RANCH       3/21/2012
   4903 GREEN MEADOW STREET   HORTON - KILLEEN/TEMPLE/    RIMES RANCH       3/21/2012
   425 NOTTINGHAM LOOP        D.R. HORTON                 KENSINGTON        3/21/2012
   1412 HUCKLEBERRY LANE      D.R. HORTON                 SAGE MEADOW       3/21/2012
   6009 WILCOTT COURT         SCOTT FELDER HOMES, LLC     INDEPENDENCE PK   3/21/2012
   2509 AMUR DRIVE            SCOTT FELDER HOMES, LLC     INDEPENDENCE PK   3/22/2012
   700 CR 179                 JOURNEY BIBLE FELLOWSHIP    CARL N            3/22/2012
   149 LAVACA LOOP            D.R. HORTON                 RIVERWALK         3/22/2012
   1216 KINGSTON LACY BLVD    D.R. HORTON                 HIGHLAND PARK     3/22/2012
   13416 NIGHT HERON DRIVE    D.R. HORTON                 PARMER VILLAGE    3/22/2012
   13408 NIGHT HERON DRIVE    D.R. HORTON                 PARMER VILLAGE    3/22/2012
   #812 9415 MCNEIL           FMF CONSTRUCTION, LLC       RIBELIN RANCH     3/23/2012
   #811 9415 MCNEIL           FMF CONSTRUCTION, LLC       RIBELIN RANCH     3/23/2012
   #822 9415 MCNEIL           FMF CONSTRUCTION, LLC       RIBELIN RANCH     3/23/2012
   #821 9415 MCNEIL           FMF CONSTRUCTION, LLC       RIBELIN RANCH     3/23/2012
   4413 BARROW AVENUE         MUSKIN COMPANY              AUSTIN            3/23/2012
   9604 TAYLOR RENEE DR.      REVOLUTION HOMES            SPLAWN RANCH      3/23/2012
   2412 AMUR DRIVE            SCOTT FELDER HOMES, LLC     INDEPENDENCE PK   3/23/2012
   208 ADRIANA LANE           D.R. HORTON                 HUTTO SQUARE      3/24/2012


                                                                                        496
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 504 of 1053 PageID:
                                    18069

   314 LIDELL STREET          D.R. HORTON                 HUTTO SQUARE     3/24/2012
   210 ADRIANA LANE           D.R. HORTON                 HUTTO SQUARE     3/24/2012
   16804 FOREST WAY - HOUSE   JENKINS CUSTOM HOMES, INC   DOUG W           3/26/2012
   9512 SHIMLA DRIVE          HORTON - KILLEEN/TEMPLE/    YOWELL RANCH     3/26/2012
   6613 ESTANA LANE           STANDARD PACIFIC OF TEXAS   AVANA            3/26/2012
   9900 IRONHORSE TRAIL       HORTON - KILLEEN/TEMPLE/    WILLOW BEND      3/26/2012
   9606 FRATELLI COURT        HORTON - KILLEEN/TEMPLE/    YOWELL RANCH     3/26/2012
   9817 IRONHORSE TRAIL       HORTON - KILLEEN/TEMPLE/    WILLOW BEND      3/26/2012
   9605 FRATELLI COURT        HORTON - KILLEEN/TEMPLE/    YOWELL RANCH     3/26/2012
   3110 CRICKLEWOOD DRIVE     HORTON - KILLEEN/TEMPLE/    YOWELL RANCH     3/26/2012
   9516 FRATELLI COURT        HORTON - KILLEEN/TEMPLE/    YOWELL RANCH     3/26/2012
   3203 CRICKLEWOOD DRIVE     HORTON - KILLEEN/TEMPLE/    YOWELL RANCH     3/26/2012
   108 ROSE MALLOW WAY        SCOTT FELDER HOMES, LLC     DOUBLE CREEK     3/26/2012
   12012 PRESERVE VISTA       FIG + COMPANY BUILDERS,     LAKEPOINT        3/27/2012
   4208 CANOAS                DAVID WEEKLEY HOMES         RIVER PLACE      3/27/2012
   13011 MEDINA RIVER         PATRIOT BUILDERS, LP        STEINER RANCH    3/27/2012
   9932 IRONHORSE TRAIL       HORTON - KILLEEN/TEMPLE/    WILLOW BEND      3/27/2012
   433 NOTTINGHAM LOOP        D.R. HORTON                 KENSINGTON       3/27/2012
   8516 INCA DOVE DRIVE       D.R. HORTON                 PARMER VILLAGE   3/27/2012
   1308 SUNNY MEADOWS LOOP    D.R. HORTON                 TERAVISTA 2      3/27/2012
   335 NOTTINGHAM LOOP        D.R. HORTON                 KENSINGTON       3/27/2012
   345 NOTTINGHAM LOOP        D.R. HORTON                 KENSINGTON       3/27/2012
   3818 REMINGTON ROAD        SCOTT FELDER HOMES, LLC     RANCH AT BRUS    3/27/2012
   5401 FRISCO DRIVE          HORTON - KILLEEN/TEMPLE/    RIMES RANCH      3/28/2012
   5004 GREEN MEADOW ST       HORTON - KILLEEN/TEMPLE/    RIMES RANCH      3/28/2012
   929 NIOBRARA RIVER DR      D.R. HORTON                 HIGHLAND PARK    3/28/2012
   206 ADRIANA LANE           D.R. HORTON                 HUTTO SQUARE     3/28/2012
   204 ADRIANA LANE           D.R. HORTON                 HUTTO SQUARE     3/28/2012
   1621 BIG THICKET DRIVE     D.R. HORTON                 CP TOWN CENTER   3/28/2012
   317 SPANISH MUSTANG        STANDARD PACIFIC OF TEXAS   RANCH AT BRUS    3/29/2012
   1005 NIOBRARA RIVER DR     D.R. HORTON                 HIGHLAND PARK    3/29/2012
   330 SPANISH MUSTANG DR.    STANDARD PACIFIC OF TEXAS   RANCH AT BRUS    3/29/2012
   9404 ZAYDEN DRIVE          HORTON - KILLEEN/TEMPLE/    SPLAWN RANCH     3/29/2012
   13200 HYMEADOW CIRCLE      SCOTT FELDER HOMES, LLC     LAKE CREEK       3/29/2012
   1800 SALINE CREEK DRIVE    D.R. HORTON                 CRKVIEW FOREST   3/29/2012
   104 SANDY LYLE COVE        D.R. HORTON                 FOREST CREEK     3/29/2012
   #1801 14001 AVERY RANCH    D.R. HORTON                 AVERY RANCH      3/29/2012
   #1802 14001 AVERY RANCH    D.R. HORTON                 AVERY RANCH      3/29/2012
   #1803 14001 AVERY RANCH    D.R. HORTON                 AVERY RANCH      3/29/2012
   #1804 14001 AVERY RANCH    D.R. HORTON                 AVERY RANCH      3/29/2012
   2300 WILLIAMS DRIVE        TRENT CHRISTIANSON          CARL N           3/29/2012
   #204 9415 MCNEIL           FMF CONSTRUCTION, LLC       RIBELIN RANCH    3/30/2012
   #206 9415 MCNEIL           FMF CONSTRUCTION, LLC       RIBELIN RANCH    3/30/2012
   #712 9415 MCNEIL           FMF CONSTRUCTION, LLC       RIBELIN RANCH    3/30/2012
   #714 9415 MCNEIL           FMF CONSTRUCTION, LLC       RIBELIN RANCH    3/30/2012
   #716 9415 MCNEIL           FMF CONSTRUCTION, LLC       RIBELIN RANCH    3/30/2012
   #718 9415 MCNEIL           FMF CONSTRUCTION, LLC       RIBELIN RANCH    3/30/2012
   #713 9415 MCNEIL           FMF CONSTRUCTION, LLC       RIBELIN RANCH    3/30/2012
   #715 9415 MCNEIL           FMF CONSTRUCTION, LLC       RIBELIN RANCH    3/30/2012
   #722 9415 MCNEIL           FMF CONSTRUCTION, LLC       RIBELIN RANCH    3/30/2012
   #724 9415 MCNEIL           FMF CONSTRUCTION, LLC       RIBELIN RANCH    3/30/2012
   #726 9415 MCNEIL           FMF CONSTRUCTION, LLC       RIBELIN RANCH    3/30/2012
   #728 9415 MCNEIL           FMF CONSTRUCTION, LLC       RIBELIN RANCH    3/30/2012
   #721 9415 MCNEIL           FMF CONSTRUCTION, LLC       RIBELIN RANCH    3/30/2012
   #723 9415 MCNEIL           FMF CONSTRUCTION, LLC       RIBELIN RANCH    3/30/2012


                                                                                       497
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 505 of 1053 PageID:
                                    18070

   #725 9415 MCNEIL          FMF CONSTRUCTION, LLC       RIBELIN RANCH     3/30/2012
   #727 9415 MCNEIL          FMF CONSTRUCTION, LLC       RIBELIN RANCH     3/30/2012
   #732 9415 MCNEIL          FMF CONSTRUCTION, LLC       RIBELIN RANCH     3/30/2012
   #734 9415 MCNEIL          FMF CONSTRUCTION, LLC       RIBELIN RANCH     3/30/2012
   #736 9415 MCNEIL          FMF CONSTRUCTION, LLC       RIBELIN RANCH     3/30/2012
   #738 9415 MCNEIL          FMF CONSTRUCTION, LLC       RIBELIN RANCH     3/30/2012
   #731 9415 MCNEIL          FMF CONSTRUCTION, LLC       RIBELIN RANCH     3/30/2012
   #733 9415 MCNEIL          FMF CONSTRUCTION, LLC       RIBELIN RANCH     3/30/2012
   #735 9415 MCNEIL          FMF CONSTRUCTION, LLC       RIBELIN RANCH     3/30/2012
   #737 9415 MCNEIL          FMF CONSTRUCTION, LLC       RIBELIN RANCH     3/30/2012
   5209 RIMES COURT          HORTON - KILLEEN/TEMPLE/    RIMES RANCH       3/30/2012
   2301 ERICA KAITLIN LN.    SITTERLE HOMES-AUSTIN,LLC   BUTTERCUP CREEK   3/30/2012
   1608 BLUEWOOD LANE        D.R. HORTON                 SAGE MEADOW       3/30/2012
   1612 BLUEWOOD LANE        D.R. HORTON                 SAGE MEADOW       3/30/2012
   4807 GREEN MEADOW ST      HORTON - KILLEEN/TEMPLE/    RIMES RANCH       3/30/2012
   4901 GREEN MEADOW ST      HORTON - KILLEEN/TEMPLE/    RIMES RANCH       3/30/2012
   5006 GREEN MEADOW ST      HORTON - KILLEEN/TEMPLE/    RIMES RANCH       3/30/2012
   231 HILLVIEW TRAIL        REGISTER-DIXON CONST.,LLC   DRIPPING SPRING    4/2/2012
   6512 SENDERO LANE         HORTON - KILLEEN/TEMPLE/    SENDERO WA         4/2/2012
   6517 BURLING STREET       HORTON - KILLEEN/TEMPLE/    SENDERO WA         4/2/2012
   4213 OLDENBURG LANE       STANDARD PACIFIC OF TEXAS   RANCH AT BRUS      4/2/2012
   6416 COSTA DRIVE          HORTON - KILLEEN/TEMPLE/    SENDERO WA         4/2/2012
   107 CRESTON STREET        D.R. HORTON                 RIVERWALK          4/2/2012
   110 CRESTON STREET        D.R. HORTON                 RIVERWALK          4/2/2012
   6400 COLD WATER DRIVE     HORTON - KILLEEN/TEMPLE/    SENDERO WA         4/2/2012
   2201 ERICA KAITLIN LANE   DAVID WEEKLEY HOMES         BUTTERCUP CREEK    4/2/2012
   4023 WILDERNESS PATH      SCOTT FELDER HOMES, LLC     RANCH AT BRUS      4/2/2012
   1905 FRAZIER AVE. HOUSE   AGAVE CUSTOM HOMES          AUSTIN             4/3/2012
   1905 FRAZIER AVE.-GUEST   AGAVE CUSTOM HOMES          AUSTIN             4/3/2012
   205 GLENFIDDICH LANE      STANDARD PACIFIC OF TEXAS   ROUGH HOLLOW       4/3/2012
   3924 BERKMAN DRIVE        MUSKIN COMPANY              MUELLER            4/3/2012
   323 SPANISH MUSTANG       STANDARD PACIFIC OF TEXAS   RANCH AT BRUS      4/3/2012
   513 SPANISH MUSTANG       STANDARD PACIFIC OF TEXAS   RANCH AT BRUS      4/3/2012
   3014 SEA JAY DRIVE        OPUS HOMES, LLC             WESTGATE           4/3/2012
   3012 SEA JAY DRIVE        OPUS HOMES, LLC             WESTGATE           4/3/2012
   1315 STARLIGHT DRIVE      HORTON - KILLEEN/TEMPLE/    WINDMILL FARMS     4/3/2012
   9620 ORION DRIVE          HORTON - KILLEEN/TEMPLE/    WINDMILL FARMS     4/3/2012
   9510 SHIMLA DRIVE         HORTON - KILLEEN/TEMPLE/    YOWELL RANCH       4/3/2012
   2204 A SCHRIBER           TOWNBRIDGE HOMES, LLC       JOHN G             4/4/2012
   2204 B SCHRIBER           TOWNBRIDGE HOMES, LLC       JOHN G             4/4/2012
   7010 COKUI DRIVE          HORTON - KILLEEN/TEMPLE/    SPANISH OAK KIL    4/4/2012
   315 NOTTINGHAM LOOP       D.R. HORTON                 KENSINGTON         4/4/2012
   3524 PENELOPE WAY         STANDARD PACIFIC OF TEXAS   PALOMA LAKE        4/4/2012
   204 PACK HORSE DRIVE      D.R. HORTON                 HUNTER CROSSING    4/4/2012
   843 HERITAGE SPRINGS TR   D.R. HORTON                 TURTLE CREEK       4/4/2012
   5407 SULFUR SPRINGS DR    HORTON - KILLEEN/TEMPLE/    SPANISH OAK KIL    4/4/2012
   7011 COKUI DRIVE          HORTON - KILLEEN/TEMPLE/    SPANISH OAK KIL    4/4/2012
   3215 HERRADURA DRIVE      SCOTT FELDER HOMES, LLC     CABALLO RANCH      4/4/2012
   861 HERITAGE SPRINGS TR   D.R. HORTON                 TURTLE CREEK       4/4/2012
   3266 HESTERWAY            CHIPMAN CONSTRUCTION, DBA   FRANKIE            4/4/2012
   433 SPORTSPLEX            JCF BRIDGE & CONCRETE,INC   CARL N             4/4/2012
   6023 FAIR HILL DRIVE      OMEGA BUILDERS, LP          WYNDHAM HILL       4/5/2012
   6024 ALEXANDRIA DRIVE     OMEGA BUILDERS, LP          WYNDHAM HILL       4/5/2012
   13332 HYMEADOW CIRCLE     SCOTT FELDER HOMES, LLC     LAKE CREEK         4/5/2012
   1608 OAK FOREST           GLAZIER HOMES, L.L.C.       ROUND ROCK         4/5/2012


                                                                                       498
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 506 of 1053 PageID:
                                    18071

   200 TOM KITE DRIVE          D.R. HORTON                 FOREST CREEK       4/5/2012
   102 TOM KITE COVE           D.R. HORTON                 FOREST CREEK       4/5/2012
   704 ROYAL BURGESS DRIVE     D.R. HORTON                 FOREST CREEK       4/5/2012
   7317 A COLINA VISTA LP      D.R. HORTON                 COLINA VISTA       4/5/2012
   7317 B COLINA VISTA LP      D.R. HORTON                 COLINA VISTA       4/5/2012
   200 BILES LANE              HORTON - KILLEEN/TEMPLE/    SONTERRA           4/5/2012
   204 BILES LANE              HORTON - KILLEEN/TEMPLE/    SONTERRA           4/5/2012
   #612 9415 MCNEIL            FMF CONSTRUCTION, LLC       RIBELIN RANCH      4/6/2012
   #614 9415 MCNEIL            FMF CONSTRUCTION, LLC       RIBELIN RANCH      4/6/2012
   #616 9415 MCNEIL            FMF CONSTRUCTION, LLC       RIBELIN RANCH      4/6/2012
   #613 9415 MCNEIL            FMF CONSTRUCTION, LLC       RIBELIN RANCH      4/6/2012
   #615 9415 MCNEIL            FMF CONSTRUCTION, LLC       RIBELIN RANCH      4/6/2012
   #622 9415 MCNEIL            FMF CONSTRUCTION, LLC       RIBELIN RANCH      4/6/2012
   #624 9415 MCNEIL            FMF CONSTRUCTION, LLC       RIBELIN RANCH      4/6/2012
   #626 9415 MCNEIL            FMF CONSTRUCTION, LLC       RIBELIN RANCH      4/6/2012
   #621 9415 MCNEIL            FMF CONSTRUCTION, LLC       RIBELIN RANCH      4/6/2012
   #623 9415 MCNEIL            FMF CONSTRUCTION, LLC       RIBELIN RANCH      4/6/2012
   #625 9415 MCNEIL            FMF CONSTRUCTION, LLC       RIBELIN RANCH      4/6/2012
   #632 9415 MCNEIL            FMF CONSTRUCTION, LLC       RIBELIN RANCH      4/6/2012
   #634 9415 MCNEIL            FMF CONSTRUCTION, LLC       RIBELIN RANCH      4/6/2012
   #636 9415 MCNEIL            FMF CONSTRUCTION, LLC       RIBELIN RANCH      4/6/2012
   #631 9415 MCNEIL            FMF CONSTRUCTION, LLC       RIBELIN RANCH      4/6/2012
   #633 9415 MCNEIL            FMF CONSTRUCTION, LLC       RIBELIN RANCH      4/6/2012
   #635 9415 MCNEIL            FMF CONSTRUCTION, LLC       RIBELIN RANCH      4/6/2012
   10813 DESERT WILLOW         SCOTT FELDER HOMES, LLC     DOUBLE CREEK       4/6/2012
   18609 MAMMOTH CAVE BLVD     D.R. HORTON                 HIGHLAND PARK      4/6/2012
   3610 PENELOPE WAY           STANDARD PACIFIC OF TEXAS   PALOMA LAKE        4/6/2012
   #7801 3101 DAVIS LANE       D.R. HORTON                 BRODIE HEIGHTS     4/6/2012
   #7802 3101 DAVIS LANE       D.R. HORTON                 BRODIE HEIGHTS     4/6/2012
   #7803 3101 DAVIS LANE       D.R. HORTON                 BRODIE HEIGHTS     4/6/2012
   5307 MARSH CREEK-M/B,TNKL   PREMIER PARTNERS HOMES      DOUG W             4/9/2012
   3006 BLACK ORCHID DRIVE     HORTON - KILLEEN/TEMPLE/    SUNFLOWER EST.     4/9/2012
   1509 WAXBERRY LANE          D.R. HORTON                 SAGE MEADOW        4/9/2012
   1803 MIKE DRIVE             HORTON - KILLEEN/TEMPLE/    HOUSE CREEK N      4/9/2012
   3106 BLACK ORCHID DRIVE     HORTON - KILLEEN/TEMPLE/    SUNFLOWER EST.     4/9/2012
   13204 HYMEADOW CIRCLE       DAVID WEEKLEY HOMES         LAKE CREEK         4/9/2012
   528 PRAIRIE LARK DRIVE      OMEGA BUILDERS, LP          WESTFIELD TMPLE    4/9/2012
   1903 VALLE VERDE DR.        SCOTT FELDER HOMES, LLC     CABALLO RANCH      4/9/2012
   8015 WOODBURY DRIVE         OMEGA BUILDERS, LP          WESTFIELD TMPLE    4/9/2012
   8220 183A TOLL ROAD         PREMIER ATHLETIC COMPLEX    CARL N             4/9/2012
   5109 RIMES COURT            HORTON - KILLEEN/TEMPLE/    RIMES RANCH       4/10/2012
   3201 CRICKLEWOOD DRIVE      HORTON - KILLEEN/TEMPLE/    YOWELL RANCH      4/10/2012
   13508 HYMEADOW CIRCLE       DAVID WEEKLEY HOMES         LAKE CREEK        4/10/2012
   1816 SALINE CREEK DRIVE     D.R. HORTON                 CRKVIEW FOREST    4/10/2012
   229 SHERIDON LOOP           BUCKNER SAND & GRAVEL,LLC   NORTH CLIFFE      4/10/2012
   231 SHERIDON LOOP           BUCKNER SAND & GRAVEL,LLC   NORTH CLIFFE      4/10/2012
   1992 HILLTOP DR             THREE OAKS HOMES, LLC       WIMBERLY          4/11/2012
   805 JESSIE STREET           PRIDE OF AUSTIN HOMES,LLC   AUSTIN            4/11/2012
   116 SARAHS LANE             DRENNAN DAY CUSTOM HOMES    CIERRA VISTA      4/11/2012
   2525 AMUR DRIVE             SCOTT FELDER HOMES, LLC     INDEPENDENCE PK   4/11/2012
   156 DRY RUN CIRCLE          STANDARD PACIFIC OF TEXAS   HIGHPOINT         4/11/2012
   120 ROSE MALLOW WAY         SCOTT FELDER HOMES, LLC     DOUBLE CREEK      4/11/2012
   1901 LAMINAR CREEK ROAD     D.R. HORTON                 CRKVIEW FOREST    4/11/2012
   13316 HYMEADOW CIRCLE       DAVID WEEKLEY HOMES         LAKE CREEK        4/11/2012
   636 CHRISTINA DRIVE         KOSIER CONSTRUCTION         ROBINSON          4/11/2012


                                                                                         499
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 507 of 1053 PageID:
                                    18072

   100 TOM KITE COVE         D.R. HORTON                 FOREST CREEK     4/11/2012
   1306 WALNUT AVENUE        PRIDE OF AUSTIN HOMES,LLC   AUSTIN           4/12/2012
   3904 HICKORY VIEW         HORTON - KILLEEN/TEMPLE/    QUAIL ESTATES    4/12/2012
   2509 E. 16TH STREET       AUSTIN NEWCASTLE HOMES,LP   AUSTIN           4/12/2012
   11005 DESERT WILLOW       SCOTT FELDER HOMES, LLC     DOUBLE CREEK     4/12/2012
   9909 HOUSTON DRIVE        KAMMAN, INC.                WACO             4/12/2012
   9905 HOUSTON DRIVE        KAMMAN, INC.                WACO             4/12/2012
   13221 HYMEADOW CIRCLE     SCOTT FELDER HOMES, LLC     LAKE CREEK       4/12/2012
   2609 TWIN RIDGE           OMEGA BUILDERS, LP          RED ROCK HILLS   4/12/2012
   1109 WEST 22 1/2 STREET   CHESTER WILSON              AUSTIN           4/12/2012
   #502 9415 MCNEIL          FMF CONSTRUCTION, LLC       RIBELIN RANCH    4/13/2012
   #504 9415 MCNEIL          FMF CONSTRUCTION, LLC       RIBELIN RANCH    4/13/2012
   #506 9415 MCNEIL          FMF CONSTRUCTION, LLC       RIBELIN RANCH    4/13/2012
   #508 9415 MCNEIL          FMF CONSTRUCTION, LLC       RIBELIN RANCH    4/13/2012
   #512 9415 MCNEIL          FMF CONSTRUCTION, LLC       RIBELIN RANCH    4/13/2012
   #514 9415 MCNEIL          FMF CONSTRUCTION, LLC       RIBELIN RANCH    4/13/2012
   #516 9415 MCNEIL          FMF CONSTRUCTION, LLC       RIBELIN RANCH    4/13/2012
   #518 9415 MCNEIL          FMF CONSTRUCTION, LLC       RIBELIN RANCH    4/13/2012
   #513 9415 MCNEIL          FMF CONSTRUCTION, LLC       RIBELIN RANCH    4/13/2012
   #515 9415 MCNEIL          FMF CONSTRUCTION, LLC       RIBELIN RANCH    4/13/2012
   #522 9415 MCNEIL          FMF CONSTRUCTION, LLC       RIBELIN RANCH    4/13/2012
   #524 9415 MCNEIL          FMF CONSTRUCTION, LLC       RIBELIN RANCH    4/13/2012
   #526 9415 MCNEIL          FMF CONSTRUCTION, LLC       RIBELIN RANCH    4/13/2012
   #528 9415 MCNEIL          FMF CONSTRUCTION, LLC       RIBELIN RANCH    4/13/2012
   #521 9415 MCNEIL          FMF CONSTRUCTION, LLC       RIBELIN RANCH    4/13/2012
   #523 9415 MCNEIL          FMF CONSTRUCTION, LLC       RIBELIN RANCH    4/13/2012
   #525 9415 MCNEIL          FMF CONSTRUCTION, LLC       RIBELIN RANCH    4/13/2012
   #527 9415 MCNEIL          FMF CONSTRUCTION, LLC       RIBELIN RANCH    4/13/2012
   #532 9415 MCNEIL          FMF CONSTRUCTION, LLC       RIBELIN RANCH    4/13/2012
   #534 9415 MCNEIL          FMF CONSTRUCTION, LLC       RIBELIN RANCH    4/13/2012
   #536 9415 MCNEIL          FMF CONSTRUCTION, LLC       RIBELIN RANCH    4/13/2012
   #538 9415 MCNEIL          FMF CONSTRUCTION, LLC       RIBELIN RANCH    4/13/2012
   #531 9415 MCNEIL          FMF CONSTRUCTION, LLC       RIBELIN RANCH    4/13/2012
   #533 9415 MCNEIL          FMF CONSTRUCTION, LLC       RIBELIN RANCH    4/13/2012
   #535 9415 MCNEIL          FMF CONSTRUCTION, LLC       RIBELIN RANCH    4/13/2012
   #537 9415 MCNEIL          FMF CONSTRUCTION, LLC       RIBELIN RANCH    4/13/2012
   6536 ESTANA LANE          STANDARD PACIFIC OF TEXAS   AVANA            4/13/2012
   221 DAKOTA DRIVE          STANDARD PACIFIC OF TEXAS   RANCH AT BRUS    4/13/2012
   6521 DEMING DRIVE         HORTON - KILLEEN/TEMPLE/    SENDERO WA       4/13/2012
   601 SPANISH MUSTANG       STANDARD PACIFIC OF TEXAS   RANCH AT BRUS    4/13/2012
   4204 TIGER HORSE TRAIL    STANDARD PACIFIC OF TEXAS   RANCH AT BRUS    4/13/2012
   6616 DEMING DRIVE         HORTON - KILLEEN/TEMPLE/    SENDERO WA       4/13/2012
   109 FOSTER LANE           HORTON - KILLEEN/TEMPLE/    SONTERRA         4/13/2012
   617 AMBER LANE            HORTON - KILLEEN/TEMPLE/    SONTERRA         4/13/2012
   621 AMBER LANE            HORTON - KILLEEN/TEMPLE/    SONTERRA         4/13/2012
   2004 MIKE DRIVE           HORTON - KILLEEN/TEMPLE/    HOUSE CREEK N    4/14/2012
   2304 MIKE DRIVE           HORTON - KILLEEN/TEMPLE/    HOUSE CREEK N    4/14/2012
   7300 PURNIMA COVE         STANDARD PACIFIC OF TEXAS   MERIDIAN         4/16/2012
   306 TAVISH TRAIL          STANDARD PACIFIC OF TEXAS   ROUGH HOLLOW     4/16/2012
   335 SPANISH MUSTANG       STANDARD PACIFIC OF TEXAS   RANCH AT BRUS    4/16/2012
   400 FRIESIAN LANE         STANDARD PACIFIC OF TEXAS   RANCH AT BRUS    4/16/2012
   4300 ZACHARYS RUN         STANDARD PACIFIC OF TEXAS   RANCH AT BRUS    4/16/2012
   1500 BEEBRUSH LANE        D.R. HORTON                 SAGE MEADOW      4/17/2012
   310 ELDERBERRY ROAD       STANDARD PACIFIC OF TEXAS   HIGHPOINT        4/17/2012
   9917 HOUSTON DRIVE        KAMMAN, INC.                WACO             4/17/2012


                                                                                      500
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 508 of 1053 PageID:
                                    18073

   9913 HOUSTON DRIVE        KAMMAN, INC.                WACO              4/17/2012
   315 WHISPERING WIND WAY   SCOTT FELDER HOMES, LLC     HIGHPOINT         4/17/2012
   5601 SOUTHERN BELLE DR    HORTON - KILLEEN/TEMPLE/    SAVANNAH HGT 3    4/17/2012
   206 SCARLET LANE          HORTON - KILLEEN/TEMPLE/    SAVANNAH HEIGHT   4/17/2012
   5514 SULFUR SPRING DR     HORTON - KILLEEN/TEMPLE/    SPANISH OAK KIL   4/17/2012
   1611 BIG THICKET DRIVE    D.R. HORTON                 CP TOWN CENTER    4/17/2012
   1623 BIG THICKET DRIVE    D.R. HORTON                 CP TOWN CENTER    4/17/2012
   13505 PIPING PLOVER DR    D.R. HORTON                 PARMER VILLAGE    4/17/2012
   847 HERITAGE SPRINGS TR   D.R. HORTON                 TURTLE CREEK      4/17/2012
   113 PAUL AZINGER DRIVE    D.R. HORTON                 FOREST CREEK      4/17/2012
   821 GABRIEL MILLS DRIVE   D.R. HORTON                 TURTLE CREEK      4/17/2012
   6521 BURLING STREET       HORTON - KILLEEN/TEMPLE/    SENDERO WA        4/18/2012
   9820 IRONHORSE TRAIL      HORTON - KILLEEN/TEMPLE/    WILLOW BEND       4/18/2012
   1607 BIG THICKET DRIVE    D.R. HORTON                 CP TOWN CENTER    4/18/2012
   1707 DISCOVERY BLVD.      D.R. HORTON                 CP TOWN CENTER    4/18/2012
   1709 DISCOVERY BLVD.      D.R. HORTON                 CP TOWN CENTER    4/18/2012
   117 PAUL AZINGER DRIVE    D.R. HORTON                 FOREST CREEK      4/18/2012
   27 WHISPERING VALLEY      WORKMAN DEVELOPMENT         WIMBERLY          4/18/2012
   313 ALDEA COVE            CLEAR ROCK HOMES, LLC       BELTORRE          4/19/2012
   3903 HICKORY VIEW         HORTON - KILLEEN/TEMPLE/    QUAIL ESTATES     4/19/2012
   6641 SENDERO LANE         HORTON - KILLEEN/TEMPLE/    SENDERO WA        4/19/2012
   3344 CORTES PLACE         STANDARD PACIFIC OF TEXAS   PALOMA LAKE       4/19/2012
   5108 RIMES COURT          HORTON - KILLEEN/TEMPLE/    RIMES RANCH       4/19/2012
   5103 OLD HOMESTEAD ST     HORTON - KILLEEN/TEMPLE/    RIMES RANCH       4/19/2012
   6501 BURLING STREET       HORTON - KILLEEN/TEMPLE/    SENDERO WA        4/19/2012
   #7101 3101 DAVIS LANE     D.R. HORTON                 BRODIE HEIGHTS    4/19/2012
   #7102 3101 DAVIS LANE     D.R. HORTON                 BRODIE HEIGHTS    4/19/2012
   #7103 3101 DAVIS LANE     D.R. HORTON                 BRODIE HEIGHTS    4/19/2012
   1804 LAMINAR CREEK ROAD   D.R. HORTON                 CRKVIEW FOREST    4/19/2012
   605 YAZOO CREEK LANE      D.R. HORTON                 CRKVIEW FOREST    4/19/2012
   1801 LAMINAR CREEK ROAD   D.R. HORTON                 CRKVIEW FOREST    4/19/2012
   3313 GUADALAJARA          STANDARD PACIFIC OF TEXAS   PALOMA LAKE       4/20/2012
   5107 RIMES COURT          HORTON - KILLEEN/TEMPLE/    RIMES RANCH       4/20/2012
   3528 PENELOPE WAY         STANDARD PACIFIC OF TEXAS   PALOMA LAKE       4/20/2012
   1919 LAMINAR CREEK ROAD   D.R. HORTON                 CRKVIEW FOREST    4/20/2012
   3800 CASSAVA DRIVE        MUSKIN COMPANY              AUSTIN            4/23/2012
   510 WESTER ROSS LANE      STANDARD PACIFIC OF TEXAS   ROUGH HOLLOW      4/23/2012
   6138 ALEXANDRIA DRIVE     OMEGA BUILDERS, LP          WYNDHAM HILL      4/23/2012
   9504 SHIMLA DRIVE         HORTON - KILLEEN/TEMPLE/    YOWELL RANCH      4/23/2012
   9600 FRATELLI COURT       HORTON - KILLEEN/TEMPLE/    YOWELL RANCH      4/23/2012
   3112 CRICKLEWOOD DRIVE    HORTON - KILLEEN/TEMPLE/    YOWELL RANCH      4/23/2012
   7818 WOODBURY DRIVE       OMEGA BUILDERS, LP          WESTFIELD TMPLE   4/23/2012
   13933 TURKEY HOLLOW TRL   D.R. HORTON                 AVERY FAR WEST    4/24/2012
   4214 BUCKSKIN ROAD        STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     4/24/2012
   2505 LIGHTFOOT TRAIL      SCOTT FELDER HOMES, LLC     INDEPENDENCE PK   4/24/2012
   11320 WYOLA BEND          D.R. HORTON                 AVERY RANCH       4/24/2012
   233 PINE POST COVE        SCOTT FELDER HOMES, LLC     RIM ROCK          4/24/2012
   109 BETHEL STREET         CLEAR ROCK HOMES, LLC       BELTORRE          4/24/2012
   1505 ROCKY MOUND LANE     ROBILLARD CUSTOM HOMES      CEDAR PARK        4/24/2012
   1201 A MARCY STREET       PATRIOT BUILDERS, LP        AUSTIN            4/24/2012
   1201 B MARCY STREET       PATRIOT BUILDERS, LP        AUSTIN            4/24/2012
   313 ROCK HOUSE DRIVE      JUNIPER CUSTOM HOMES, LLC   CARRINGTON RNCH   4/25/2012
   4100 ZACHARYS RUN         STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     4/25/2012
   2904 BLACK ORCHID DRIVE   HORTON - KILLEEN/TEMPLE/    SUNFLOWER EST.    4/25/2012
   9220 BEECHNUT DRIVE       D.R. HORTON                 SAGE MEADOW       4/25/2012


                                                                                       501
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 509 of 1053 PageID:
                                    18074

   9216 BEECHNUT DRIVE       D.R. HORTON                 SAGE MEADOW       4/25/2012
   9204 ZAYDEN DRIVE         HORTON - KILLEEN/TEMPLE/    SPLAWN RANCH      4/25/2012
   103 WILD CAT DRIVE        D.R. HORTON                 HUNTER CROSSING   4/25/2012
   13513 RED EGRET DRIVE     D.R. HORTON                 PARMER VILLAGE    4/25/2012
   4350 E. WHITESTONE        GLAZIER HOMES, L.L.C.       ROUND ROCK        4/25/2012
   4210 GALICENO LANE        STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     4/26/2012
   117 WALKING HORSE WAY     STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     4/26/2012
   9101 SWEETGUM DRIVE       D.R. HORTON                 SAGE MEADOW       4/26/2012
   229 DAKOTA DRIVE          STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     4/26/2012
   10208 TWIN LAKE LOOP      LUKE PARKER HOMES (DBA)     DRIPPING SPRNGS   4/26/2012
   3601 MESQUITE BRANCH DR   HORTON - KILLEEN/TEMPLE/    QUAIL ESTATES     4/26/2012
   13412 NIGHT HERON DRIVE   D.R. HORTON                 PARMER VILLAGE    4/26/2012
   13432 NIGHT HERON DRIVE   D.R. HORTON                 PARMER VILLAGE    4/26/2012
   7216 A COLINA VISTA       D.R. HORTON                 COLINA VISTA      4/26/2012
   7216 B COLINA VISTA LP    D.R. HORTON                 COLINA VISTA      4/26/2012
   #402 9415 MCNEIL          FMF CONSTRUCTION, LLC       RIBELIN RANCH     4/27/2012
   #404 9415 MCNEIL          FMF CONSTRUCTION, LLC       RIBELIN RANCH     4/27/2012
   #406 9415 MCNEIL          FMF CONSTRUCTION, LLC       RIBELIN RANCH     4/27/2012
   #408 9415 MCNEIL          FMF CONSTRUCTION, LLC       RIBELIN RANCH     4/27/2012
   #412 9415 MCNEIL          FMF CONSTRUCTION, LLC       RIBELIN RANCH     4/27/2012
   #414 9415 MCNEIL          FMF CONSTRUCTION, LLC       RIBELIN RANCH     4/27/2012
   #416 9415 MCNEIL          FMF CONSTRUCTION, LLC       RIBELIN RANCH     4/27/2012
   #418 9415 MCNEIL          FMF CONSTRUCTION, LLC       RIBELIN RANCH     4/27/2012
   #413 9415 MCNEIL          FMF CONSTRUCTION, LLC       RIBELIN RANCH     4/27/2012
   #415 9415 MCNEIL          FMF CONSTRUCTION, LLC       RIBELIN RANCH     4/27/2012
   #417 9415 MCNEIL          FMF CONSTRUCTION, LLC       RIBELIN RANCH     4/27/2012
   #422 9415 MCNEIL          FMF CONSTRUCTION, LLC       RIBELIN RANCH     4/27/2012
   #424 9415 MCNEIL          FMF CONSTRUCTION, LLC       RIBELIN RANCH     4/27/2012
   #426 9415 MCNEIL          FMF CONSTRUCTION, LLC       RIBELIN RANCH     4/27/2012
   #428 9415 MCNEIL          FMF CONSTRUCTION, LLC       RIBELIN RANCH     4/27/2012
   #421 9415 MCNEIL          FMF CONSTRUCTION, LLC       RIBELIN RANCH     4/27/2012
   #423 9415 MCNEIL          FMF CONSTRUCTION, LLC       RIBELIN RANCH     4/27/2012
   #425 9415 MCNEIL          FMF CONSTRUCTION, LLC       RIBELIN RANCH     4/27/2012
   #427 9415 MCNEIL          FMF CONSTRUCTION, LLC       RIBELIN RANCH     4/27/2012
   #432 9415 MCNEIL          FMF CONSTRUCTION, LLC       RIBELIN RANCH     4/27/2012
   #434 9415 MCNEIL          FMF CONSTRUCTION, LLC       RIBELIN RANCH     4/27/2012
   #436 9415 MCNEIL          FMF CONSTRUCTION, LLC       RIBELIN RANCH     4/27/2012
   #438 9415 MCNEIL          FMF CONSTRUCTION, LLC       RIBELIN RANCH     4/27/2012
   #431 9415 MCNEIL          FMF CONSTRUCTION, LLC       RIBELIN RANCH     4/27/2012
   #433 9415 MCNEIL          FMF CONSTRUCTION, LLC       RIBELIN RANCH     4/27/2012
   #435 9415 MCNEIL          FMF CONSTRUCTION, LLC       RIBELIN RANCH     4/27/2012
   #437 9415 MCNEIL          FMF CONSTRUCTION, LLC       RIBELIN RANCH     4/27/2012
   129 SWEET BRIAR CIRCLE    RUSS DAVIS HOMES, INC.      WACO              4/27/2012
   12914 SCHLEICHER TRAIL    JKIRSTEN CORPORATION        STEINER RANCH     4/30/2012
   10004 IRONHORSE TRAIL     HORTON - KILLEEN/TEMPLE/    WILLOW BEND       4/30/2012
   2202 ALEXANDER AVENUE     PATRIOT BUILDERS, LP        AUSTIN            4/30/2012
   4200 SHIRE STREET         STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     4/30/2012
   4204 SHIRE STREET         STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     4/30/2012
   9904 IRONHORSE TRAIL      HORTON - KILLEEN/TEMPLE/    WILLOW BEND       4/30/2012
   10181 PARKER SPRINGS DR   HORTON - KILLEEN/TEMPLE/    WILLOW BEND       4/30/2012
   10000 IRONHORSE TRAIL     HORTON - KILLEEN/TEMPLE/    WILLOW BEND       4/30/2012
   911 HAWTHORNE LOOP        SCOTT FELDER HOMES, LLC     RIM ROCK          4/30/2012
   2900 CORTES COURT         STANDARD PACIFIC OF TEXAS   PALOMA LAKE       4/30/2012
   9912 IRONHORSE TRAIL      HORTON - KILLEEN/TEMPLE/    WILLOW BEND       4/30/2012
   10809 DESERT WILLOW       SCOTT FELDER HOMES, LLC     DOUBLE CREEK      4/30/2012


                                                                                       502
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 510 of 1053 PageID:
                                    18075

   17017 SOUTH RIDGE LANE     JENKINS CUSTOM HOMES, INC   WATER DIST.17     5/1/2012
   507 A WEST NORTH LOOP      CHESTER WILSON              AUSTIN            5/1/2012
   507 B WEST NORTH LOOP      CHESTER WILSON              AUSTIN            5/1/2012
   1509 SUGARBERRY LANE       D.R. HORTON                 SAGE MEADOW       5/1/2012
   2305 LYLA LANE             D.R. HORTON                 HAZLEWOOD         5/1/2012
   2011 NELSON RANCH          SITTERLE HOMES-AUSTIN,LLC   BUTTERCUP CREEK   5/1/2012
   2009 NELSON RANCH LOOP     SITTERLE HOMES-AUSTIN,LLC   BUTTERCUP CREEK   5/1/2012
   447 WHISPERING WIND WAY    SCOTT FELDER HOMES, LLC     HIGHPOINT         5/1/2012
   11612 SIERRA NEVADA        DAVID WEEKLEY HOMES         BARR II           5/2/2012
   2300 SPARTA ROAD           BAIRD DESIGN BUILDERS,LLC   BELTON            5/2/2012
   402 CISCO COVE             STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     5/2/2012
   9703 ORION DRIVE           HORTON - KILLEEN/TEMPLE/    WINDMILL FARMS    5/2/2012
   9619 ORION DRIVE           HORTON - KILLEEN/TEMPLE/    WINDMILL FARMS    5/2/2012
   9901 HOUSTON DRIVE         RUSS DAVIS HOMES, INC.      WACO              5/2/2012
   9832 ORION DRIVE           HORTON - KILLEEN/TEMPLE/    WINDMILL FARMS    5/2/2012
   109 HILL DRIVE             THREE OAKS HOMES, LLC       WIMBERLY          5/2/2012
   607 YAZOO CREEK LANE       D.R. HORTON                 CRKVIEW FOREST    5/2/2012
   1806 SALINE CREEK DRIVE    D.R. HORTON                 CRKVIEW FOREST    5/2/2012
   13209 HYMEADOW CIRCLE      DAVID WEEKLEY HOMES         LAKE CREEK        5/2/2012
   2603 TWIN RIDGE COURT      OMEGA BUILDERS, LP          RED ROCK HILLS    5/2/2012
   5929 FAIR HILL DRIVE       OMEGA BUILDERS, LP          WYNDHAM HILL      5/2/2012
   6528 ESTANA LANE           STANDARD PACIFIC OF TEXAS   AVANA             5/3/2012
   6532 ESTANA LANE           STANDARD PACIFIC OF TEXAS   AVANA             5/3/2012
   404 CISCO COVE             STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     5/3/2012
   4205 GALICENO LANE         STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     5/3/2012
   1617 BIG THICKET DRIVE     D.R. HORTON                 CP TOWN CENTER    5/3/2012
   1605 BIG THICKET DRIVE     D.R. HORTON                 CP TOWN CENTER    5/3/2012
   4102 ZACHARYS RUN          STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     5/3/2012
   9104 BEECHNUT DRIVE        D.R. HORTON                 SAGE MEADOW       5/3/2012
   6525 BURLING STREET        HORTON - KILLEEN/TEMPLE/    SENDERO WA        5/3/2012
   6524 DEMING DRIVE          HORTON - KILLEEN/TEMPLE/    SENDERO WA        5/3/2012
   3912 REMINGTON ROAD        SCOTT FELDER HOMES, LLC     RANCH AT BRUS     5/3/2012
   9409 A SOLANA VISTA LP     D.R. HORTON                 COLINA VISTA      5/3/2012
   9409 B SOLANA VISTA LP     D.R. HORTON                 COLINA VISTA      5/3/2012
   2001 HOLLY STREET          AUSTIN NEWCASTLE HOMES,LP   AUSTIN            5/4/2012
   9602 FRATELLI COURT        HORTON - KILLEEN/TEMPLE/    YOWELL RANCH      5/4/2012
   3509 PENELOPE WAY          STANDARD PACIFIC OF TEXAS   PALOMA LAKE       5/4/2012
   3016 MAGELLAN WAY          STANDARD PACIFIC OF TEXAS   PALOMA LAKE       5/4/2012
   13501 PIPING PLOVER DR     D.R. HORTON                 PARMER VILLAGE    5/4/2012
   13237 HIGH SIERRA ST       D.R. HORTON                 MANOR CARRIAGE    5/4/2012
   1805 SALINE CREEK DRIVE    D.R. HORTON                 CRKVIEW FOREST    5/4/2012
   1805 LAMINAR CREEK ROAD    D.R. HORTON                 CRKVIEW FOREST    5/4/2012
   344 BELTORRE DRIVE         CLEAR ROCK HOMES, LLC       BELTORRE          5/5/2012
   15 TREEHAVEN LANE          WRIGHT HOMES, LLC           HILLS / LAKEWAY   5/7/2012
   109 PROSPECTOR LANE        ARTHUR CORKER, III          STONEWALL RANCH   5/7/2012
   3604 FOXGLOVE LANE         HORTON - KILLEEN/TEMPLE/    SUNFLOWER EST.    5/7/2012
   2302 MIKE DRIVE            HORTON - KILLEEN/TEMPLE/    HOUSE CREEK N     5/7/2012
   3606 FOXGLOVE LANE         HORTON - KILLEEN/TEMPLE/    SUNFLOWER EST.    5/7/2012
   6528 BURLING STREET        HORTON - KILLEEN/TEMPLE/    SENDERO WA        5/7/2012
   2102 MIKE DRIVE            HORTON - KILLEEN/TEMPLE/    HOUSE CREEK N     5/7/2012
   924 HERITAGE SPRINGS TR    D.R. HORTON                 TURTLE CREEK      5/7/2012
   1700 LIME KILN ROAD        WORKMAN DEVELOPMENT         SAN MARCOS        5/7/2012
   208 HARMON ROAD            DAVID WEEKLEY HOMES         BASTROP           5/8/2012
   839 HERITAGE SPRINGS TRL   D.R. HORTON                 TURTLE CREEK      5/8/2012
   3602 FOXGLOVE LANE         HORTON - KILLEEN/TEMPLE/    SUNFLOWER EST.    5/8/2012


                                                                                       503
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 511 of 1053 PageID:
                                    18076

   124 BIG TIMBER DRIVE        HORTON - KILLEEN/TEMPLE/    WINDMILL FARMS     5/8/2012
   11217 PERSIMMON GAP         D.R. HORTON                 AVERY FAR WEST     5/8/2012
   1711 DISCOVERY BLVD.        D.R. HORTON                 CP TOWN CENTER     5/8/2012
   2601 S. IH 35-VOO DOO BBQ   BENGE GENERAL CONTRACTING   CARL N             5/8/2012
   6600 ESTANA LANE            STANDARD PACIFIC OF TEXAS   AVANA              5/9/2012
   9624 ORION DRIVE            HORTON - KILLEEN/TEMPLE/    WINDMILL FARMS     5/9/2012
   9623 ORION DRIVE            HORTON - KILLEEN/TEMPLE/    WINDMILL FARMS     5/9/2012
   3600 FOXGLOVE LANE          HORTON - KILLEEN/TEMPLE/    SUNFLOWER EST.     5/9/2012
   13609 HYMEADOW CIRCLE       SCOTT FELDER HOMES, LLC     LAKE CREEK         5/9/2012
   11009 DESERT WILLOW         SCOTT FELDER HOMES, LLC     DOUBLE CREEK      5/10/2012
   9109 SWEETGUM DRIVE         D.R. HORTON                 SAGE MEADOW       5/10/2012
   7111 COKUI DRIVE            HORTON - KILLEEN/TEMPLE/    SPANISH OAK KIL   5/10/2012
   206 PACK HORSE DRIVE        D.R. HORTON                 HUNTER CROSSING   5/10/2012
   204 WILD CAT DRIVE          D.R. HORTON                 HUNTER CROSSING   5/10/2012
   9105 SWEETGUM DRIVE         D.R. HORTON                 SAGE MEADOW       5/11/2012
   9112 BEECHNUT DRIVE         D.R. HORTON                 SAGE MEADOW       5/11/2012
   4206 SHIRE STREET           STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     5/11/2012
   13017 HYMEADOW CIRCLE       SCOTT FELDER HOMES, LLC     LAKE CREEK        5/11/2012
   1413 STARLIGHT DRIVE        HORTON - KILLEEN/TEMPLE/    WINDMILL FARMS    5/11/2012
   109 FRED PATRICK DRIVE      HORTON - KILLEEN/TEMPLE/    SPLAWN RANCH      5/14/2012
   11627 Q RANCH ROAD          DAVID WEEKLEY HOMES         BARR II           5/15/2012
   13509 HYMEADOW CIRCLE       SCOTT FELDER HOMES, LLC     LAKE CREEK        5/15/2012
   1037 BALD EAGLE DRIVE       OMEGA BUILDERS, LP          BELLA CHARCA      5/15/2012
   2957 DESERT CANDLE DR.      SITTERLE HOMES-AUSTIN,LLC   BEHRENS RANCH     5/15/2012
   9301 CRICKET DRIVE          HORTON - KILLEEN/TEMPLE/    SPLAWN RANCH      5/15/2012
   18610 MAMMOTH CAVE BLVD     D.R. HORTON                 HIGHLAND PARK     5/16/2012
   877 HERITAGE SPRINGS TR     D.R. HORTON                 TURTLE CREEK      5/16/2012
   835 HERITAGE SPRINGS TR     D.R. HORTON                 TURTLE CREEK      5/16/2012
   13408 HYMEADOW CIRCLE       SCOTT FELDER HOMES, LLC     LAKE CREEK        5/16/2012
   3321 CORTES PLACE           STANDARD PACIFIC OF TEXAS   PALOMA LAKE       5/16/2012
   3309 CORTES PLACE           STANDARD PACIFIC OF TEXAS   PALOMA LAKE       5/16/2012
   #101 14001 AVERY RANCH      D.R. HORTON                 AVERY RANCH       5/16/2012
   #102 14001 AVERY RANCH      D.R. HORTON                 AVERY RANCH       5/16/2012
   #103 14001 AVERY RANCH      D.R. HORTON                 AVERY RANCH       5/16/2012
   #104 14001 AVERY RANCH      D.R. HORTON                 AVERY RANCH       5/16/2012
   #411 9415 MCNEIL            FMF CONSTRUCTION, LLC       RIBELIN RANCH     5/17/2012
   9300 ZAYDEN DRIVE           HORTON - KILLEEN/TEMPLE/    SPLAWN RANCH      5/17/2012
   1124 ABBEY RIDGE            OMEGA BUILDERS, LP          HERITAGE PLACE    5/17/2012
   208 BILES LANE              HORTON - KILLEEN/TEMPLE/    SONTERRA          5/17/2012
   108 BILES LANE              HORTON - KILLEEN/TEMPLE/    SONTERRA          5/17/2012
   204 AZURITE DRIVE           HORTON - KILLEEN/TEMPLE/    SONTERRA          5/17/2012
   1317 SUNNY MEADOWS LOOP     D.R. HORTON                 TERAVISTA 2       5/17/2012
   1103 SUNNY MEADOWS LOOP     D.R. HORTON                 TERAVISTA 2       5/17/2012
   1101 SUNNY MEADOWS LOOP     D.R. HORTON                 TERAVISTA 2       5/17/2012
   219 COAL DRIVE              HORTON - KILLEEN/TEMPLE/    SONTERRA          5/17/2012
   341 MUSTANG MESA            JUNIPER CUSTOM HOMES, LLC   SUNDANCE RANCH    5/18/2012
   9809 IRONHORSE TRAIL        HORTON - KILLEEN/TEMPLE/    WILLOW BEND       5/18/2012
   2005 MIKE DRIVE             HORTON - KILLEEN/TEMPLE/    HOUSE CREEK N     5/18/2012
   13608 HYMEADOW CIRCLE       SCOTT FELDER HOMES, LLC     LAKE CREEK        5/18/2012
   1107 SUNNY MEADOW LOOP      D.R. HORTON                 TERAVISTA 2       5/18/2012
   200 CROSSWIND COURT         SCOTT FELDER HOMES, LLC     RANCH AT BRUS     5/19/2012
   1804 SALINE CREEK DRIVE     D.R. HORTON                 CRKVIEW FOREST    5/19/2012
   18602 MAMMOTH CAVE BLVD     D.R. HORTON                 HIGHLAND PARK     5/21/2012
   18604 MAMMOTH CAVE BLVD     D.R. HORTON                 HIGHLAND PARK     5/21/2012
   18606 MAMMOTH CAVE BLVD     D.R. HORTON                 HIGHLAND PARK     5/21/2012


                                                                                         504
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 512 of 1053 PageID:
                                    18077

   #7301 3101 DAVIS LANE     D.R. HORTON                 BRODIE HEIGHTS    5/21/2012
   #7302 3101 DAVIS LANE     D.R. HORTON                 BRODIE HEIGHTS    5/21/2012
   #7303 3101 DAVIS LANE     D.R. HORTON                 BRODIE HEIGHTS    5/21/2012
   1319 STARLIGHT DRIVE      HORTON - KILLEEN/TEMPLE/    WINDMILL FARMS    5/21/2012
   5704 CHEROKEE DRAW        DAVID WEEKLEY HOMES         SWEETWATER DW     5/21/2012
   3801 CAMPFIRE DRIVE       SCOTT FELDER HOMES, LLC     RANCH AT BRUS     5/21/2012
   11808 TEDFORD STREET      GREGORY GRIFFIN, P.E.       AUSTIN            5/22/2012
   415 RIVER RAPIDS RD.      FINE LINE CUSTOM HOMES,     WIMBERLY, TEXAS   5/22/2012
   301 MOURNING DOVE         THREE OAKS HOMES, LLC       JOHN G            5/22/2012
   115 PAUL AZINGER DRIVE    D.R. HORTON                 FOREST CREEK      5/22/2012
   520 WILD ROSE DRIVE       STANDARD PACIFIC OF TEXAS   HIGHPOINT         5/22/2012
   5707 SOUTHERN BELLE DR    HORTON - KILLEEN/TEMPLE/    SAVANNAH HGT 3    5/22/2012
   4214 GALICENO LANE        STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     5/22/2012
   3415 CAYUGA DRIVE         HORTON - KILLEEN/TEMPLE/    THE RIDGE         5/22/2012
   3109 CRICKLEWOOD DRIVE    HORTON - KILLEEN/TEMPLE/    YOWELL RANCH      5/22/2012
   3613 QUAIL RIDGE DRIVE    HORTON - KILLEEN/TEMPLE/    QUAIL ESTATES     5/22/2012
   3906 DEER RIDGE           HORTON - KILLEEN/TEMPLE/    QUAIL ESTATES     5/22/2012
   9912 HOUSTON DRIVE        RUSS DAVIS HOMES, INC.      WACO              5/22/2012
   9908 HOUSTON DRIVE        RUSS DAVIS HOMES, INC.      WACO              5/22/2012
   13505 HYMEADOW CIRCLE     SCOTT FELDER HOMES, LLC     LAKE CREEK        5/23/2012
   464 WHISPERING WIND WAY   SCOTT FELDER HOMES, LLC     HIGHPOINT         5/23/2012
   5709 SOUTHERN BELLE DR    HORTON - KILLEEN/TEMPLE/    SAVANNAH HGT 3    5/23/2012
   18600 MAMMOTH CAVE BLVD   D.R. HORTON                 HIGHLAND PARK     5/23/2012
   5123 SANDSTONE DRIVE      HORTON - KILLEEN/TEMPLE/    STONEGATE         5/23/2012
   11013 DESERT WILLOW       SCOTT FELDER HOMES, LLC     DOUBLE CREEK      5/23/2012
   634 CHRISTINA DRIVE       KOSIER CONSTRUCTION         ROBINSON          5/23/2012
   406 BRAHMAN ROAD          STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     5/24/2012
   4201 GALICENO LANE        STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     5/24/2012
   2621 LIGHTFOOT TRAIL      SCOTT FELDER HOMES, LLC     INDEPENDENCE PK   5/24/2012
   2616 LIGHTFOOT TRAIL      SCOTT FELDER HOMES, LLC     INDEPENDENCE PK   5/24/2012
   206 CHERING DRIVE         OMEGA BUILDERS, LP          NORTH CLIFFE      5/24/2012
   8011 WOODBURY DRIVE       OMEGA BUILDERS, LP          WESTFIELD TMPLE   5/24/2012
   524 PRAIRIE LARK DRIVE    OMEGA BUILDERS, LP          WESTFIELD TMPLE   5/24/2012
   520 PRAIRIE LARK          OMEGA BUILDERS, LP          WESTFIELD TMPLE   5/24/2012
   820 GABRIEL MILLS DRIVE   D.R. HORTON                 TURTLE CREEK      5/24/2012
   7316 A BANDERA RANCH TR   D.R. HORTON                 COLINA VISTA      5/24/2012
   7316 B BANDERA RANCH TR   D.R. HORTON                 COLINA VISTA      5/24/2012
   8537 WHITE IBIS DRIVE     D.R. HORTON                 PARMER VILLAGE    5/24/2012
   201 LOTTIE LANE           HORTON - KILLEEN/TEMPLE/    SAVANNAH HEIGHT   5/25/2012
   #901 14001 AVERY RANCH    D.R. HORTON                 AVERY RANCH       5/25/2012
   #902 14001 AVERY RANCH    D.R. HORTON                 AVERY RANCH       5/25/2012
   #903 14001 AVERY RANCH    D.R. HORTON                 AVERY RANCH       5/25/2012
   #904 14001 AVERY RANCH    D.R. HORTON                 AVERY RANCH       5/25/2012
   4207 OLDENBURG LANE       STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     5/25/2012
   3001 BLACK ORCHID DRIVE   HORTON - KILLEEN/TEMPLE/    SUNFLOWER EST.    5/25/2012
   1906 VALLE VERDE DRIVE    SCOTT FELDER HOMES, LLC     CABALLO RANCH     5/25/2012
   8529 WHITE IBIS DRIVE     D.R. HORTON                 PARMER VILLAGE    5/25/2012
   824 NIOBRARA RIVER DR     D.R. HORTON                 HIGHLAND PARK     5/25/2012
   816 NIOBRARA RIVER DR     D.R. HORTON                 HIGHLAND PARK     5/26/2012
   820 NIOBRARA RIVER DR     D.R. HORTON                 HIGHLAND PARK     5/26/2012
   172 DRY RUN CIRCLE        STANDARD PACIFIC OF TEXAS   HIGHPOINT         5/29/2012
   507 WILD ROSE DRIVE       STANDARD PACIFIC OF TEXAS   HIGHPOINT         5/29/2012
   3625 PENELOPE WAY         STANDARD PACIFIC OF TEXAS   PALOMA LAKE       5/29/2012
   3024 MAGELLAN WAY         STANDARD PACIFIC OF TEXAS   PALOMA LAKE       5/29/2012
   6001 WILCOTT COURT        SCOTT FELDER HOMES, LLC     INDEPENDENCE PK   5/29/2012


                                                                                       505
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 513 of 1053 PageID:
                                    18078

   6005 WILCOTT COURT        SCOTT FELDER HOMES, LLC     INDEPENDENCE PK   5/29/2012
   3531 PENELOPE WAY         STANDARD PACIFIC OF TEXAS   PALOMA LAKE       5/29/2012
   2913 MAGELLAN WAY         STANDARD PACIFIC OF TEXAS   PALOMA LAKE       5/29/2012
   10817 DESERT WILLOW       SCOTT FELDER HOMES, LLC     DOUBLE CREEK      5/29/2012
   8509 WHITE IBIS DRIVE     D.R. HORTON                 PARMER VILLAGE    5/29/2012
   8533 WHITE IBIS DRIVE     D.R. HORTON                 PARMER VILLAGE    5/29/2012
   8517 WHITE IBIS DRIVE     D.R. HORTON                 PARMER VILLAGE    5/29/2012
   4512 RICHMOND AVENUE      TOWNBRIDGE HOMES, LLC       JOHN G            5/30/2012
   1203 A MARCY STREET       PATRIOT BUILDERS, LP        JOHN G            5/30/2012
   1203 B MARCY STREET       PATRIOT BUILDERS, LP        JOHN G            5/30/2012
   5119 SANDSTONE DRIVE      HORTON - KILLEEN/TEMPLE/    STONEGATE         5/30/2012
   10005 HOUSTON DRIVE       SAUNDERS HOMES              WACO              5/30/2012
   5209 SANDSTONE DRIVE      HORTON - KILLEEN/TEMPLE/    STONEGATE         5/30/2012
   10008 HOUSTON DRIVE       SAUNDERS HOMES              WACO              5/30/2012
   2612 LIGHTFOOT TRAIL      SCOTT FELDER HOMES, LLC     INDEPENDENCE PK   5/30/2012
   1323 STARLIGHT DRIVE      HORTON - KILLEEN/TEMPLE/    WINDMILL FARMS    5/30/2012
   9813 IRONHORSE TRAIL      HORTON - KILLEEN/TEMPLE/    WILLOW BEND       5/30/2012
   9701 ROGANO COURT         HORTON - KILLEEN/TEMPLE/    YOWELL RANCH      5/30/2012
   9511 SHIMLA DRIVE         HORTON - KILLEEN/TEMPLE/    YOWELL RANCH      5/30/2012
   217 BILES LANE            HORTON - KILLEEN/TEMPLE/    SONTERRA          5/30/2012
   100 BILES LANE            HORTON - KILLEEN/TEMPLE/    SONTERRA          5/30/2012
   5118 SANDSTONE DRIVE      HORTON - KILLEEN/TEMPLE/    STONEGATE         5/30/2012
   211 ADRIANA LANE          D.R. HORTON                 HUTTO SQUARE      5/30/2012
   203 ADRIANA LANE          D.R. HORTON                 HUTTO SQUARE      5/30/2012
   209 ADRIANA LANE          D.R. HORTON                 HUTTO SQUARE      5/30/2012
   207 ADRIANA LANE          D.R. HORTON                 HUTTO SQUARE      5/30/2012
   7325 A BANDERA RANCH TR   D.R. HORTON                 COLINA VISTA      5/30/2012
   7325 B BANDERA RANCH TR   D.R. HORTON                 COLINA VISTA      5/30/2012
   2500 NIGHTSHADE           LLOYD WAYNE HOMES           GANN RANCH        5/31/2012
   618 THRASHER STREET       AUSTIN NEWCASTLE HOMES,LP   AUSTIN            5/31/2012
   5106 RIMES COURT          HORTON - KILLEEN/TEMPLE/    RIMES RANCH       5/31/2012
   3340 CORTES PLACE         STANDARD PACIFIC OF TEXAS   PALOMA LAKE       5/31/2012
   3011 EAST 16TH STREET     PATRIOT BUILDERS, LP        AUSTIN            5/31/2012
   5500 RED PINE DRIVE       HORTON - KILLEEN/TEMPLE/    SPANISH OAK KIL   5/31/2012
   3100 HERRERO PATH         SCOTT FELDER HOMES, LLC     CABALLO RANCH     5/31/2012
   202 ADRIANA LANE          D.R. HORTON                 HUTTO SQUARE      5/31/2012
   1902 LAMINAR CREEK ROAD   D.R. HORTON                 CRKVIEW FOREST    5/31/2012
   1806 LAMINAR CREEK ROAD   D.R. HORTON                 CRKVIEW FOREST    5/31/2012
   1808 LAMINAR CREEK ROAD   D.R. HORTON                 CRKVIEW FOREST    5/31/2012
   9401 A SOLANA VISTA LP    D.R. HORTON                 COLINA VISTA       6/1/2012
   9401 B SOLANA VISTA LP    D.R. HORTON                 COLINA VISTA       6/1/2012
   6524 SENDERO LANE         HORTON - KILLEEN/TEMPLE/    SENDERO WA         6/1/2012
   3603 MESQUITE BRANCH DR   HORTON - KILLEEN/TEMPLE/    QUAIL ESTATES      6/1/2012
   6513 DEMING DRIVE         HORTON - KILLEEN/TEMPLE/    SENDERO WA         6/1/2012
   2357 LYLA LANE            D.R. HORTON                 HAZLEWOOD          6/2/2012
   2349 LYLA LANE            D.R. HORTON                 HAZLEWOOD          6/2/2012
   2345 LYLA LANE            D.R. HORTON                 HAZLEWOOD          6/2/2012
   7316 PURNIMA COVE         STANDARD PACIFIC OF TEXAS   MERIDIAN           6/4/2012
   9607 FRATELLI COURT       HORTON - KILLEEN/TEMPLE/    YOWELL RANCH       6/4/2012
   166 DRY RUN CIRCLE        STANDARD PACIFIC OF TEXAS   HIGHPOINT          6/4/2012
   9514 FRATELLI COURT       HORTON - KILLEEN/TEMPLE/    YOWELL RANCH       6/4/2012
   5932 ALEXANDRIA DRIVE     OMEGA BUILDERS, LP          WYNDHAM HILL       6/4/2012
   2025 INDEPENDENCE DRIVE   SCOTT FELDER HOMES, LLC     INDEPENDENCE PK    6/4/2012
   131 KINLOCH COURT         SITTERLE HOMES-AUSTIN,LLC   BELTERA            6/4/2012
   2336 LYLA LANE            D.R. HORTON                 HAZLEWOOD          6/4/2012


                                                                                       506
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 514 of 1053 PageID:
                                    18079

   10901 DESERT WILLOW         SCOTT FELDER HOMES, LLC     DOUBLE CREEK       6/5/2012
   3907 DEER RIDGE             HORTON - KILLEEN/TEMPLE/    QUAIL ESTATES      6/5/2012
   13408 PINE NEEDLE ST        D.R. HORTON                 MANOR CARRIAGE     6/5/2012
   2353 LYLA LANE              D.R. HORTON                 HAZLEWOOD          6/5/2012
   8525 WHITE IBIS DRIVE       D.R. HORTON                 PARMER VILLAGE     6/5/2012
   8521 WHITE IBIS DRIVE       D.R. HORTON                 PARMER VILLAGE     6/5/2012
   8513 WHITE IBIS DRIVE       D.R. HORTON                 PARMER VILLAGE     6/5/2012
   5145 N 620 SUITE G-160      MISCELLANEOUS ACCOUNTS      CARL N             6/5/2012
   204 ROSE MALLOW WAY         SCOTT FELDER HOMES, LLC     DOUBLE CREEK       6/6/2012
   4216 ZACHARYS RUN           STANDARD PACIFIC OF TEXAS   RANCH AT BRUS      6/6/2012
   5122 SANDSTONE DRIVE        HORTON - KILLEEN/TEMPLE/    STONEGATE          6/6/2012
   13201 HYMEADOW CIRCLE       SCOTT FELDER HOMES, LLC     LAKE CREEK         6/6/2012
   2009 AMUR DRIVE             SCOTT FELDER HOMES, LLC     INDEPENDENCE PK    6/6/2012
   2001 AMUR DRIVE             SCOTT FELDER HOMES, LLC     INDEPENDENCE PK    6/6/2012
   1203 BRANCHWOOD WAY         OMEGA BUILDERS, LP          TEMPLE WESTOOD     6/6/2012
   3004 KERBEY LANE            FOURSQUARE BUILDERS, LLC    AUSTIN             6/7/2012
   555 SIERRA LOMA             FINE LINE CUSTOM HOMES,     WIMBERLY, TEXAS    6/7/2012
   1608 BUFFALO GAP ROAD       JENKINS CUSTOM HOMES, INC   WATER DIST.17      6/7/2012
   1408 OLYMPUS                THREE OAKS HOMES, LLC       DOUG W             6/7/2012
   4208 THOROUGHBRED TRAIL     STANDARD PACIFIC OF TEXAS   RANCH AT BRUS      6/7/2012
   202 PAUL AZINGER COURT      D.R. HORTON                 FOREST CREEK       6/7/2012
   211 PAUL AZINGER COURT      D.R. HORTON                 FOREST CREEK       6/7/2012
   804 NIOBRARA RIVER DR       D.R. HORTON                 HIGHLAND PARK      6/7/2012
   808 NIOBRARA RIVER DR       D.R. HORTON                 HIGHLAND PARK      6/7/2012
   2348 LYLA LANE              D.R. HORTON                 HAZLEWOOD          6/7/2012
   2340 LYLA LANE              D.R. HORTON                 HAZLEWOOD          6/7/2012
   2007 E. 17TH STREET         AUSTIN NEWCASTLE HOMES,LP   AUSTIN             6/7/2012
   3100 BLACK ORCHID DRIVE     HORTON - KILLEEN/TEMPLE/    SUNFLOWER EST.     6/8/2012
   11756 RIM ROCK - GUEST      MISCELLANEOUS ACCOUNTS      CARL N             6/8/2012
   142 GOODWATER COURT         SCOTT FELDER HOMES, LLC     HIGHPOINT          6/8/2012
   2803 BLACK ORCHID DRIVE     HORTON - KILLEEN/TEMPLE/    SUNFLOWER EST.     6/8/2012
   2801 BLACK ORCHID DRIVE     HORTON - KILLEEN/TEMPLE/    SUNFLOWER EST.     6/8/2012
   1800 DISCOVERY BLVD         D.R. HORTON                 CP TOWN CENTER     6/8/2012
   2709 BLACK ORCHID DRIVE     HORTON - KILLEEN/TEMPLE/    SUNFLOWER EST.     6/8/2012
   2705 BLACK ORCHID DRIVE     HORTON - KILLEEN/TEMPLE/    SUNFLOWER EST.     6/8/2012
   11756 RIM ROCK-HOUSE        MISCELLANEOUS ACCOUNTS      JOHN G             6/8/2012
   CABELA DR - NOAHS STORAGE   NATIONAL DEVELOPMENT        CARL N            6/11/2012
   11623 Q RANCH ROAD          DAVID WEEKLEY HOMES         BARR II           6/11/2012
   203 GLENFIDDICH LANE        STANDARD PACIFIC OF TEXAS   ROUGH HOLLOW      6/11/2012
   2937 DESERT CANDLE          SITTERLE HOMES-AUSTIN,LLC   BEHRENS RANCH     6/11/2012
   4902 GREEN MEADOW ST        HORTON - KILLEEN/TEMPLE/    RIMES RANCH       6/11/2012
   205 SIMMONS DRIVE           DAVID WEEKLEY HOMES         BUTTERCUP CREEK   6/11/2012
   158 GOODWATER COURT         SCOTT FELDER HOMES, LLC     HIGHPOINT         6/11/2012
   8541 WHITE IBIS DRIVE       D.R. HORTON                 PARMER VILLAGE    6/11/2012
   1811 LAMINAR CREEK ROAD     D.R. HORTON                 CRKVIEW FOREST    6/11/2012
   11900 RR 620 N              BUILDER HOMESITE, INC.      CARL N            6/11/2012
   13129 HYMEADOW CIRCLE       SCOTT FELDER HOMES, LLC     LAKE CREEK        6/12/2012
   6604 ESTANA LANE            STANDARD PACIFIC OF TEXAS   AVANA             6/12/2012
   205 ADRIANA LANE            D.R. HORTON                 HUTTO SQUARE      6/12/2012
   217 ADRIANA LANE            D.R. HORTON                 HUTTO SQUARE      6/12/2012
   213 ADRIANA LANE            D.R. HORTON                 HUTTO SQUARE      6/12/2012
   #7001 3101 DAVIS LANE       D.R. HORTON                 BRODIE HEIGHTS    6/12/2012
   #7002 3101 DAVIS LANE       D.R. HORTON                 BRODIE HEIGHTS    6/12/2012
   #7003 3101 DAVIS LANE       D.R. HORTON                 BRODIE HEIGHTS    6/12/2012
   1917 DEER FIELD WAY         HORTON - KILLEEN/TEMPLE/    SUTTON PLACE      6/12/2012


                                                                                         507
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 515 of 1053 PageID:
                                    18080

   2511 TWIN RIDGE COURT     OMEGA BUILDERS, LP          RED ROCK HILLS   6/12/2012
   5923 FAIR HILL DRIVE      OMEGA BUILDERS, LP          WYNDHAM HILL     6/12/2012
   310 VERANO DRIVE          D.R. HORTON                 FOUR SEASONS     6/13/2012
   504 WILD ROSE DRIVE       STANDARD PACIFIC OF TEXAS   HIGHPOINT        6/13/2012
   3407 SHORELINE DRIVE      HORTON - KILLEEN/TEMPLE/    THE RIDGE        6/13/2012
   812 NIOBRARA RIVER DR     D.R. HORTON                 HIGHLAND PARK    6/13/2012
   5217 SANDSTONE DRIVE      HORTON - KILLEEN/TEMPLE/    STONEGATE        6/13/2012
   204 PAUL AZINGER COURT    D.R. HORTON                 FOREST CREEK     6/13/2012
   206 PAUL AZINGER COURT    D.R. HORTON                 FOREST CREEK     6/13/2012
   18608 MAMMOTH COVE BLVD   D.R. HORTON                 HIGHLAND PARK    6/13/2012
   309 BELTORRE DRIVE        CLEAR ROCK HOMES, LLC       BELTORRE         6/13/2012
   7308 A BANDERA RANCH TR   D.R. HORTON                 COLINA VISTA     6/13/2012
   7308 B BANDERA RANCH TR   D.R. HORTON                 COLINA VISTA     6/13/2012
   9808 ORION DRIVE          HORTON - KILLEEN/TEMPLE/    WINDMILL FARMS   6/13/2012
   1704 DISCOVERY BLVD       D.R. HORTON                 CP TOWN CENTER   6/13/2012
   6536 BURLING STREET       HORTON - KILLEEN/TEMPLE/    SENDERO WA       6/14/2012
   13417 PINE NEEDLE ST      D.R. HORTON                 MANOR CARRIAGE   6/14/2012
   9217 SWEETGUM DRIVE       D.R. HORTON                 SAGE MEADOW      6/14/2012
   1505 WAXBERRY LANE        D.R. HORTON                 SAGE MEADOW      6/14/2012
   13420 PINE NEEDLE ST      D.R. HORTON                 MANOR CARRIAGE   6/14/2012
   13204 PINE NEEDLE ST      D.R. HORTON                 MANOR CARRIAGE   6/14/2012
   1810 LAMINAR CREEK ROAD   D.R. HORTON                 CRKVIEW FOREST   6/14/2012
   1802 SALINE CREEK DRIVE   D.R. HORTON                 CRKVIEW FOREST   6/14/2012
   4033 WILDERNESS PATH      SCOTT FELDER HOMES, LLC     RANCH AT BRUS    6/14/2012
   2344 LYLA LANE            D.R. HORTON                 HAZLEWOOD        6/15/2012
   215 ADRIANA LANE          D.R. HORTON                 HUTTO SQUARE     6/15/2012
   4811 GREEN MEADOW ST      HORTON - KILLEEN/TEMPLE/    RIMES RANCH      6/15/2012
   3513 PENELOPE WAY         STANDARD PACIFIC OF TEXAS   PALOMA LAKE      6/15/2012
   6133 FAIR HILL DRIVE      OMEGA BUILDERS, LP          WYNDHAM HILL     6/15/2012
   #7501 3101 DAVIS LANE     D.R. HORTON                 BRODIE HEIGHTS   6/15/2012
   #7502 3101 DAVIS LANE     D.R. HORTON                 BRODIE HEIGHTS   6/15/2012
   #7503 3101 DAVIS LANE     D.R. HORTON                 BRODIE HEIGHTS   6/15/2012
   4802 GREEN MEADOW ST      HORTON - KILLEEN/TEMPLE/    RIMES RANCH      6/15/2012
   6517 DEMING DRIVE         HORTON - KILLEEN/TEMPLE/    SENDERO WA       6/18/2012
   1408 HUCKLEBERRY LANE     D.R. HORTON                 SAGE MEADOW      6/18/2012
   13517 HYMEADOW CIRCLE     SCOTT FELDER HOMES, LLC     LAKE CREEK       6/18/2012
   215 POSSUM TROT           GLAZIER HOMES, L.L.C.       LIBERTY HILL     6/18/2012
   2621 DALEA STREET         SITTERLE HOMES-AUSTIN,LLC   BEHRENS RANCH    6/18/2012
   124 ELLIS FARMS           RUSS DAVIS HOMES, INC.      WACO             6/18/2012
   6632 DEMING DRIVE         HORTON - KILLEEN/TEMPLE/    SENDERO WA       6/18/2012
   6504 ESTANA LANE          STANDARD PACIFIC OF TEXAS   AVANA            6/19/2012
   1904 VALLE VERDE DRIVE    SCOTT FELDER HOMES, LLC     CABALLO RANCH    6/19/2012
   1212 KINGSTON LACY BLVD   D.R. HORTON                 HIGHLAND PARK    6/19/2012
   4206 THOROUGHBRED TRAIL   STANDARD PACIFIC OF TEXAS   RANCH AT BRUS    6/19/2012
   663 WILD ROSE DRIVE       STANDARD PACIFIC OF TEXAS   HIGHPOINT        6/19/2012
   9213 SWEETGUM DRIVE       D.R. HORTON                 SAGE MEADOW      6/19/2012
   137 LANGTRY LANE          HORTON - KILLEEN/TEMPLE/    SONTERRA         6/19/2012
   316 AZURITE DRIVE         HORTON - KILLEEN/TEMPLE/    SONTERRA         6/19/2012
   5125 QUARTZ COURT         HORTON - KILLEEN/TEMPLE/    STONEGATE        6/19/2012
   121 LANGTRY LANE          HORTON - KILLEEN/TEMPLE/    SONTERRA         6/19/2012
   124 SOAPSTONE DRIVE       HORTON - KILLEEN/TEMPLE/    SONTERRA         6/19/2012
   6517 ESTANA LANE          STANDARD PACIFIC OF TEXAS   AVANA            6/20/2012
   15215 ORIGINS LANE        PROMINENCE HOMES, LLC       WATER DIST.17    6/20/2012
   15213 ORIGINS LANE        PROMINENCE HOMES, LLC       LAKEWAY          6/20/2012
   9200 BEECHNUT DRIVE       D.R. HORTON                 SAGE MEADOW      6/20/2012


                                                                                      508
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 516 of 1053 PageID:
                                    18081

   9108 BEECHNUT DRIVE       D.R. HORTON                 SAGE MEADOW       6/20/2012
   4810 GREEN MEADOW ST      HORTON - KILLEEN/TEMPLE/    RIMES RANCH       6/20/2012
   4900 GREEN MEADOW ST      HORTON - KILLEEN/TEMPLE/    RIMES RANCH       6/20/2012
   5019 LEDGESTONE TRAIL     HORTON - KILLEEN/TEMPLE/    STONEGATE         6/20/2012
   821 HERITAGE SPRINGS TR   D.R. HORTON                 TURTLE CREEK      6/20/2012
   5001 GREEN MEADOW ST      HORTON - KILLEEN/TEMPLE/    RIMES RANCH       6/20/2012
   726 BERMUDA STREET        JENKINS CUSTOM HOMES, INC   LAKEWAY           6/21/2012
   6917 MITRA DRIVE          STANDARD PACIFIC OF TEXAS   MERIDIAN          6/21/2012
   2304 ALLISON WAY          SITTERLE HOMES-AUSTIN,LLC   BUTTERCUP CREEK   6/21/2012
   4210 OLDENBURG LANE       STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     6/21/2012
   10721 DESERT WILLOW       SCOTT FELDER HOMES, LLC     DOUBLE CREEK      6/21/2012
   1902 VALLE VERDE DR.      SCOTT FELDER HOMES, LLC     CABALLO RANCH     6/21/2012
   10021 DESPERADO DRIVE     HORTON - KILLEEN/TEMPLE/    WILLOW BEND       6/21/2012
   6516 DEMING DRIVE         HORTON - KILLEEN/TEMPLE/    SENDERO WA        6/21/2012
   6601 DEMING DRIVE         HORTON - KILLEEN/TEMPLE/    SENDERO WA        6/21/2012
   8409 HARRIER DRIVE        D.R. HORTON                 PARMER VILLAGE    6/21/2012
   7517 A COLINA VISTA LP    D.R. HORTON                 COLINA VISTA      6/21/2012
   7517 B COLINA VISTA LP    D.R. HORTON                 COLINA VISTA      6/21/2012
   1802 SINGLETON AVENUE     KRISMAR PROPERTIES, INC.    AUSTIN            6/22/2012
   10825 DESERT WILLOW       SCOTT FELDER HOMES, LLC     DOUBLE CREEK      6/22/2012
   4809 GREEN MEADOW ST      HORTON - KILLEEN/TEMPLE/    RIMES RANCH       6/22/2012
   4805 GREEN MEADOW ST      HORTON - KILLEEN/TEMPLE/    RIMES RANCH       6/22/2012
   13625 HYMEADOW CIRCLE     SCOTT FELDER HOMES, LLC     LAKE CREEK        6/22/2012
   4803 GREEN MEADOW ST      HORTON - KILLEEN/TEMPLE/    RIMES RANCH       6/22/2012
   15309 ORIGINS LANE        PROMINENCE HOMES, LLC       LAKEWAY           6/25/2012
   15307 ORIGINS LANE        PROMINENCE HOMES, LLC       LAKEWAY           6/25/2012
   3211 HERRADURA DRIVE      SCOTT FELDER HOMES, LLC     CABALLO RANCH     6/25/2012
   2925 MAGELLAN WAY         STANDARD PACIFIC OF TEXAS   PALOMA LAKE       6/25/2012
   13813 TURKEY HOLLOW TRL   D.R. HORTON                 AVERY FAR WEST    6/25/2012
   210 GASPAR BEND           DAVID WEEKLEY HOMES         BUTTERCUP CREEK   6/25/2012
   13817 TURKEY HOLLOW TRL   D.R. HORTON                 AVERY FAR WEST    6/25/2012
   3 STEPPING STONE COURT    WORKMAN DEVELOPMENT         WIMBERLY          6/25/2012
   808 GABRIEL MILLS DRIVE   D.R. HORTON                 TURTLE CREEK      6/26/2012
   813 HERITAGE SPRINGS TR   D.R. HORTON                 TURTLE CREEK      6/26/2012
   114 DRY RUN CIRCLE        STANDARD PACIFIC OF TEXAS   HIGHPOINT         6/26/2012
   800 GABRIEL MILLS DRIVE   D.R. HORTON                 TURTLE CREEK      6/26/2012
   4804 GREEN MEADOW ST      HORTON - KILLEEN/TEMPLE/    RIMES RANCH       6/26/2012
   4800 GREEN MEADOW ST      HORTON - KILLEEN/TEMPLE/    RIMES RANCH       6/26/2012
   2302 ALLISON WAY          DAVID WEEKLEY HOMES         BUTTERCUP CREEK   6/26/2012
   1105 A LAMBIE STREET      AUSTIN NEWCASTLE HOMES,LP   AUSTIN            6/26/2012
   1105 B LAMBIE STREET      AUSTIN NEWCASTLE HOMES,LP   AUSTIN            6/26/2012
   2515 TWIN RIDGE           OMEGA BUILDERS, LP          RED ROCK HILLS    6/26/2012
   12007 WEATHERFORD DRIVE   OMEGA BUILDERS, LP          TEMPLE            6/26/2012
   9608 TAYLOR RENEE DRIVE   REVOLUTION HOMES            SPLAWN RANCH      6/26/2012
   9702 TAYLOR RENEE         REVOLUTION HOMES            SPLAWN RANCH      6/26/2012
   5112 SULFUR SPRINGS DR    HORTON - KILLEEN/TEMPLE/    SPANISH OAK KIL   6/27/2012
   219 ADRIANA LANE          D.R. HORTON                 HUTTO SQUARE      6/27/2012
   4202 TIGER HORSE TRAIL    STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     6/27/2012
   3906 STONE CREEK DRIVE    HORTON - KILLEEN/TEMPLE/    QUAIL ESTATES     6/27/2012
   3912 STONE CREEK DRIVE    HORTON - KILLEEN/TEMPLE/    QUAIL ESTATES     6/27/2012
   5204 SANDSTONE DRIVE      HORTON - KILLEEN/TEMPLE/    STONEGATE         6/27/2012
   604 PRAIRIE LARK DRIVE    OMEGA BUILDERS, LP          WESTFIELD TMPLE   6/27/2012
   2604 DALEA STREET         SITTERLE HOMES-AUSTIN,LLC   BEHRENS RANCH     6/27/2012
   13905 TURKEY HOLLOW TRL   D.R. HORTON                 AVERY FAR WEST    6/27/2012
   703 THERESA COVE          ROBILLARD CUSTOM HOMES      BUTTERCUP CREEK   6/27/2012


                                                                                       509
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 517 of 1053 PageID:
                                    18082

   11631 Q RANCH ROAD        DAVID WEEKLEY HOMES         BARR II           6/28/2012
   282 ELDERBERRY ROAD       STANDARD PACIFIC OF TEXAS   HIGHPOINT         6/28/2012
   664 BIG MEADOW ROAD       SCOTT FELDER HOMES, LLC     HIGHPOINT         6/28/2012
   9515 FRATELLI COURT       HORTON - KILLEEN/TEMPLE/    YOWELL RANCH      6/28/2012
   9513 FRATELLI COURT       HORTON - KILLEEN/TEMPLE/    YOWELL RANCH      6/28/2012
   209 TAVISH TRAIL          STANDARD PACIFIC OF TEXAS   ROUGH HOLLOW      6/29/2012
   15219 ORIGINS LANE        PROMINENCE HOMES, LLC       WATER DIST.17     6/29/2012
   15217 ORIGINS LANE        PROMINENCE HOMES, LLC       WATER DIST.17     6/29/2012
   2500 AMUR DRIVE           SCOTT FELDER HOMES, LLC     INDEPENDENCE PK   6/29/2012
   4220 BUCKSKIN ROAD        STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     6/29/2012
   1409 STARLIGHT DRIVE      HORTON - KILLEEN/TEMPLE/    WINDMILL FARMS    6/29/2012
   9509 SHIMLA DRIVE         HORTON - KILLEEN/TEMPLE/    YOWELL RANCH      6/29/2012
   9509 FRATELLI COURT       HORTON - KILLEEN/TEMPLE/    YOWELL RANCH      6/29/2012
   13821 TURKEY HOLLOW TRL   D.R. HORTON                 AVERY FAR WEST    6/30/2012
   13809 TURKEY HOLLOW TRL   D.R. HORTON                 AVERY FAR WEST    6/30/2012
   13909 TURKEY HOLLOW TRL   D.R. HORTON                 AVERY FAR WEST    6/30/2012
   261 BARBER                THREE OAKS HOMES, LLC       JOHN G             7/2/2012
   293 ELDERBERRY ROAD       STANDARD PACIFIC OF TEXAS   HIGHPOINT          7/2/2012
   1417 STARLIGHT DRIVE      HORTON - KILLEEN/TEMPLE/    WINDMILL FARMS     7/2/2012
   3113 CRICKLEWOOD DRIVE    HORTON - KILLEEN/TEMPLE/    YOWELL RANCH       7/2/2012
   3103 CRICKLEWOOD DRIVE    HORTON - KILLEEN/TEMPLE/    YOWELL RANCH       7/2/2012
   3200 CRICKLEWOOD DRIVE    HORTON - KILLEEN/TEMPLE/    YOWELL RANCH       7/2/2012
   9116 BEECHNUT DRIVE       D.R. HORTON                 SAGE MEADOW        7/2/2012
   3537 PENELOPE WAY         STANDARD PACIFIC OF TEXAS   PALOMA LAKE        7/2/2012
   354 WHISPERING WIND WAY   SCOTT FELDER HOMES, LLC     HIGHPOINT          7/2/2012
   299 VINE STREET           OMEGA BUILDERS, LP          HIGH CREST         7/2/2012
   6512 ANTIGO LANE          STANDARD PACIFIC OF TEXAS   AVANA              7/3/2012
   7108 MITRA DRIVE          STANDARD PACIFIC OF TEXAS   MERIDIAN           7/3/2012
   7004 MITRA DRIVE          STANDARD PACIFIC OF TEXAS   MERIDIAN           7/3/2012
   930 O'NEILL RANCH RD.     SITTERLE HOMES-AUSTIN,LLC   DRIPPING SPRING    7/3/2012
   3301 CRICKLEWOOD DRIVE    HORTON - KILLEEN/TEMPLE/    YOWELL RANCH       7/3/2012
   311 CATHERINE DRIVE       SITTERLE HOMES-AUSTIN,LLC   BUTTERCUP CREEK    7/3/2012
   3613 PENELOPE WAY         STANDARD PACIFIC OF TEXAS   PALOMA LAKE        7/3/2012
   216 GASPAR BEND           DAVID WEEKLEY HOMES         BUTTERCUP CREEK    7/3/2012
   639 NORTHCLIFFE DRIVE     OMEGA BUILDERS, LP          NORTH CLIFFE       7/3/2012
   645 NORTHCLIFFE DRIVE     OMEGA BUILDERS, LP          NORTH CLIFFE       7/3/2012
   669 CARDINAL DRIVE        DESIGN TECH HOMES, LP       BASTROP            7/3/2012
   #1101 14001 AVERY RANCH   D.R. HORTON                 AVERY RANCH        7/4/2012
   #1102 14001 AVERY RANCH   D.R. HORTON                 AVERY RANCH        7/4/2012
   #1103 14001 AVERY RANCH   D.R. HORTON                 AVERY RANCH        7/4/2012
   #1104 14001 AVERY RANCH   D.R. HORTON                 AVERY RANCH        7/4/2012
   2109 RIO GRANDE           URBAN HOME BUILDERS, LLC    AUSTIN             7/5/2012
   101 OAK GLEN COVE         RIVENDALE HOMES TEXAS,LLC   LAKEWAY            7/5/2012
   523 RIVER RANCH CABANA    NORDSTROM CUSTOM HOMES      RIVER RANCH        7/5/2012
   20110 ROD & GUN CLUB RD   JGW INVESTMENTS, LLC        SPICEWOOD, TX      7/5/2012
   2003 B EAST 13TH STREET   ED HAMEL HOMES              AUSTIN             7/5/2012
   604 WILD ROSE DRIVE       STANDARD PACIFIC OF TEXAS   HIGHPOINT          7/5/2012
   10628 DESERT WILLOW       SCOTT FELDER HOMES, LLC     DOUBLE CREEK       7/5/2012
   1900 VALLE VERDE DR.      SCOTT FELDER HOMES, LLC     CABALLO RANCH      7/5/2012
   306 FLAGSTONE COURT       SCOTT FELDER HOMES, LLC     RANCH AT BRUS      7/5/2012
   100 LIBERTY OAKS          DRENNAN DAY CUSTOM HOMES    LIBERTY HILL       7/5/2012
   8509 WOOD STORK DRIVE     D.R. HORTON                 PARMER VILLAGE     7/5/2012
   2403 ERICA KAITLIN LANE   DAVID WEEKLEY HOMES         BUTTERCUP CREEK    7/5/2012
   12305 BUFFALO GROVE CV.   SCOTT FELDER HOMES, LLC     SHADY HOLLOW       7/6/2012
   116 LIGHTFOOT TRAIL       SITTERLE HOMES-AUSTIN,LLC   THE COLONY         7/6/2012


                                                                                       510
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 518 of 1053 PageID:
                                    18083

   3905 DEER RIDGE           HORTON - KILLEEN/TEMPLE/    QUAIL ESTATES      7/6/2012
   5518 SULFUR SPRINGS DR    HORTON - KILLEEN/TEMPLE/    SPANISH OAK KIL    7/6/2012
   3908 DEER RIDGE           HORTON - KILLEEN/TEMPLE/    QUAIL ESTATES      7/6/2012
   9707 ORION DRIVE          HORTON - KILLEEN/TEMPLE/    WINDMILL FARMS     7/6/2012
   65 RICHLAND DRIVE         OMEGA BUILDERS, LP          TEMPLE             7/6/2012
   720 NIOBRARA RIVER DR     D.R. HORTON                 HIGHLAND PARK      7/6/2012
   732 NIOBRARA RIVER DR     D.R. HORTON                 HIGHLAND PARK      7/6/2012
   724 NIOBRARA RIVER DR     D.R. HORTON                 HIGHLAND PARK      7/6/2012
   1104 KINGSTON LACY BLVD   D.R. HORTON                 HIGHLAND PARK      7/6/2012
   6520 DEMING DRIVE         HORTON - KILLEEN/TEMPLE/    SENDERO WA         7/6/2012
   6613 DEMING DRIVE         HORTON - KILLEEN/TEMPLE/    SENDERO WA         7/6/2012
   6017 WILCOTT COURT        SCOTT FELDER HOMES, LLC     INDEPENDENCE PK    7/9/2012
   5516 SULFUR SPRINGS DR    HORTON - KILLEEN/TEMPLE/    SPANISH OAK KIL    7/9/2012
   7009 OSBALDO DRIVE        HORTON - KILLEEN/TEMPLE/    SPANISH OAK KIL    7/9/2012
   9804 ORION DRIVE          HORTON - KILLEEN/TEMPLE/    WINDMILL FARMS     7/9/2012
   6912 OSBALDO DRIVE        HORTON - KILLEEN/TEMPLE/    SPANISH OAK KIL    7/9/2012
   5411 SULFUR SPRING DR     HORTON - KILLEEN/TEMPLE/    SPANISH OAK KIL    7/9/2012
   7022 VALLEY MIST DRIVE    OMEGA BUILDERS, LP          VALLEY RANCH       7/9/2012
   7512 A COLINA VISTA LP    D.R. HORTON                 COLINA VISTA       7/9/2012
   7512 B COLINA VISTA LP    D.R. HORTON                 COLINA VISTA       7/9/2012
   7509 A COLINA VISTA LP    D.R. HORTON                 COLINA VISTA       7/9/2012
   7509 B COLINA VISTA LP    D.R. HORTON                 COLINA VISTA       7/9/2012
   7520 A COLINA VISTA LP    D.R. HORTON                 COLINA VISTA       7/9/2012
   7520 B COLINA VISTA LP    D.R. HORTON                 COLINA VISTA       7/9/2012
   103 OAK GLEN COVE         RIVENDALE HOMES TEXAS,LLC   LAKEWAY           7/10/2012
   6504 ANTIGO LANE          STANDARD PACIFIC OF TEXAS   AVANA             7/10/2012
   4108 ZACHERYS RUN         STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     7/10/2012
   10620 DESERT WILLOW       SCOTT FELDER HOMES, LLC     DOUBLE CREEK      7/10/2012
   13805 TURKEY HOLLOW TRL   D.R. HORTON                 AVERY FAR WEST    7/10/2012
   603 SPANISH MUSTANG DR.   STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     7/10/2012
   700 NIOBRARA RIVER DR     D.R. HORTON                 HIGHLAND PARK     7/10/2012
   105 WILD CAT DRIVE        D.R. HORTON                 HUNTER CROSSING   7/10/2012
   2307 ERICA KAITLIN        SITTERLE HOMES-AUSTIN,LLC   BUTTERCUP CREEK   7/10/2012
   7814 WOODBURY DRIVE       OMEGA BUILDERS, LP          WESTFIELD TMPLE   7/10/2012
   15905 DINK PEARSON LANE   STREETMAN (USE 1407)        PEARSON PLACE     7/10/2012
   7208 ARROYO SECO          PATRIOT BUILDERS, LP        AUSTIN            7/11/2012
   2001 JESSE DRIVE          HORTON - KILLEEN/TEMPLE/    HOUSE CREEK N     7/11/2012
   2208 MIKE DRIVE           HORTON - KILLEEN/TEMPLE/    HOUSE CREEK N     7/11/2012
   9209 CRICKET DRIVE        HORTON - KILLEEN/TEMPLE/    SPLAWN RANCH      7/11/2012
   9203 CRICKET DRIVE        HORTON - KILLEEN/TEMPLE/    SPLAWN RANCH      7/11/2012
   9206 ZAYDEN DRIVE         HORTON - KILLEEN/TEMPLE/    SPLAWN RANCH      7/11/2012
   9208 ZAYDEN DRIVE         HORTON - KILLEEN/TEMPLE/    SPLAWN RANCH      7/11/2012
   704 NIOBRARA RIVER DR     D.R. HORTON                 HIGHLAND PARK     7/11/2012
   1100 KINGSTON LACY BLVD   D.R. HORTON                 HIGHLAND PARK     7/11/2012
   6532 DEMING DRIVE         HORTON - KILLEEN/TEMPLE/    SENDERO WA        7/11/2012
   8516 WHITE IBIS DRIVE     D.R. HORTON                 PARMER VILLAGE    7/11/2012
   8520 WHITE IBIS DRIVE     D.R. HORTON                 PARMER VILLAGE    7/11/2012
   1206 ROCKY RIDGE TRAIL    HORTON - KILLEEN/TEMPLE/    SUTTON PLACE      7/12/2012
   9403 ZAYDEN DRIVE         HORTON - KILLEEN/TEMPLE/    SPLAWN RANCH      7/12/2012
   716 NIOBRARA RIVER DR     D.R. HORTON                 HIGHLAND PARK     7/12/2012
   1229 APRIL MEADOWS LOOP   D.R. HORTON                 TERAVISTA 2       7/12/2012
   1233 APRIL MEADOWS LOOP   D.R. HORTON                 TERAVISTA 2       7/12/2012
   1317 APRIL MEADOWS LOOP   D.R. HORTON                 TERAVISTA 2       7/12/2012
   1301 APRIL MEADOWS LOOP   D.R. HORTON                 TERAVISTA 2       7/12/2012
   1401 APRIL MEADOWS LOOP   D.R. HORTON                 TERAVISTA 2       7/12/2012


                                                                                       511
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 519 of 1053 PageID:
                                    18084

   13328 HYMEADOW CIRCLE     DAVID WEEKLEY HOMES         LAKE CREEK        7/12/2012
   13409 HYMEADOW CIRCLE     DAVID WEEKLEY HOMES         LAKE CREEK        7/12/2012
   1204 ROCKY RIDGE TRAIL    HORTON - KILLEEN/TEMPLE/    SUTTON PLACE      7/13/2012
   5005 OLD HOMESTEAD ST     HORTON - KILLEEN/TEMPLE/    RIMES RANCH       7/13/2012
   4709 GREEN MEADOW ST      HORTON - KILLEEN/TEMPLE/    RIMES RANCH       7/13/2012
   5007 OLD HOMESTEAD ST     HORTON - KILLEEN/TEMPLE/    RIMES RANCH       7/13/2012
   5000 OLD HOMESTEAD ST     HORTON - KILLEEN/TEMPLE/    RIMES RANCH       7/13/2012
   5210 SANDSTONE DRIVE      HORTON - KILLEEN/TEMPLE/    STONEGATE         7/13/2012
   219 CHERING DRIVE         OMEGA BUILDERS, LP          NORTH CLIFFE      7/13/2012
   219 BELLA COLINAS DRIVE   PREMIER PARTNERS HOMES      DOUG W            7/13/2012
   3008 EAST 13TH STREET     PATRIOT BUILDERS, LP        AUSTIN            7/16/2012
   1700 VALENTINO COVE       JENKINS CUSTOM HOMES, INC   SPICEWOOD, TX     7/16/2012
   4801 GREEN MEADOW ST      HORTON - KILLEEN/TEMPLE/    RIMES RANCH       7/16/2012
   4708 GREEN MEADOW ST      HORTON - KILLEEN/TEMPLE/    RIMES RANCH       7/16/2012
   1305 APRIL MEADOWS LOOP   D.R. HORTON                 TERAVISTA 2       7/16/2012
   1309 APRIL MEADOWS LOOP   D.R. HORTON                 TERAVISTA 2       7/16/2012
   5213 SANDSTONE DRIVE      HORTON - KILLEEN/TEMPLE/    STONEGATE         7/16/2012
   1805 PRADERA PATH         SCOTT FELDER HOMES, LLC     CABALLO RANCH     7/16/2012
   332 NAPLES LANE           SITTERLE HOMES-AUSTIN,LLC   BELTERA           7/16/2012
   2017 RED FOX DRIVE        OMEGA BUILDERS, LP          BELLA CHARCA      7/16/2012
   200 TUSCANY VILLA DRIVE   FINE LINE CUSTOM HOMES,     WIMBERLY          7/17/2012
   718 RIVER RANCH CIRCLE    NORDSTROM CUSTOM HOMES      RIVER RANCH       7/17/2012
   18601 SALT RIVER BAY DR   D.R. HORTON                 HIGHLAND PARK     7/17/2012
   1313 APRIL MEADOWS LOOP   D.R. HORTON                 TERAVISTA 2       7/17/2012
   5313 SANDSTONE DRIVE      HORTON - KILLEEN/TEMPLE/    STONEGATE         7/17/2012
   15106 HARKEY COVE         LAKE HILLS CUSTOM HOMES,    APPLE SPRINGS     7/18/2012
   111 OAK GLEN COVE         RIVENDALE HOMES TEXAS,LLC   LAKEWAY           7/18/2012
   3907 HICKORY VIEW         HORTON - KILLEEN/TEMPLE/    QUAIL ESTATES     7/18/2012
   3913 HICKORY VIEW         HORTON - KILLEEN/TEMPLE/    QUAIL ESTATES     7/18/2012
   1715 DISCOVERY BLVD       D.R. HORTON                 CP TOWN CENTER    7/18/2012
   212 GASPAR BEND           DAVID WEEKLEY HOMES         BUTTERCUP CREEK   7/18/2012
   226 CHERING DRIVE         OMEGA BUILDERS, LP          NORTH CLIFFE      7/18/2012
   232 CHERING DRIVE         OMEGA BUILDERS, LP          NORTH CLIFFE      7/18/2012
   200 FOSTER LANE           HORTON - KILLEEN/TEMPLE/    SONTERRA          7/19/2012
   2133 AMUR DRIVE           SCOTT FELDER HOMES, LLC     INDEPENDENCE PK   7/19/2012
   132 SOAPSTONE DRIVE       HORTON - KILLEEN/TEMPLE/    SONTERRA          7/19/2012
   6500 BURLING STREET       HORTON - KILLEEN/TEMPLE/    SENDERO WA        7/19/2012
   3041 PORTULACA DR.        SITTERLE HOMES-AUSTIN,LLC   BEHRENS RANCH     7/19/2012
   303 CATHERINE DRIVE       DAVID WEEKLEY HOMES         BUTTERCUP CREEK   7/19/2012
   2013 MANADA TRAIL         SCOTT FELDER HOMES, LLC     CABALLO RANCH     7/19/2012
   6609 DEMING DRIVE         HORTON - KILLEEN/TEMPLE/    SENDERO WA        7/19/2012
   6532 SENDERO LANE         HORTON - KILLEEN/TEMPLE/    SENDERO WA        7/19/2012
   6608 DEMING DRIVE         HORTON - KILLEEN/TEMPLE/    SENDERO WA        7/19/2012
   348 RIVER CHASE BLVD.     HUNNICUTT / KRAUSE HOMES    RIVER CHASE       7/20/2012
   55 LYNN STREET            AUSTIN NEWCASTLE HOMES,LP   AUSTIN            7/20/2012
   1800 VALLE VERDE DRIVE    SCOTT FELDER HOMES, LLC     CABALLO RANCH     7/20/2012
   209 BILES LANE            HORTON - KILLEEN/TEMPLE/    SONTERRA          7/20/2012
   4203 OLDENBURG LANE       STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     7/21/2012
   13524 PIPING PLOVER DR    D.R. HORTON                 PARMER VILLAGE    7/21/2012
   13512 NIGHT HERON DRIVE   D.R. HORTON                 PARMER VILLAGE    7/21/2012
   8300 BELLANCIA            INTEGRITY BUILDERS, DBA     BELVEDERE         7/23/2012
   2311 ERICA KAITLIN LANE   DAVID WEEKLEY HOMES         BUTTERCUP CREEK   7/23/2012
   203 DAKOTA DRIVE          STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     7/23/2012
   3900 HICKORY VIEW         HORTON - KILLEEN/TEMPLE/    QUAIL ESTATES     7/23/2012
   1804 COY DRIVE            HORTON - KILLEEN/TEMPLE/    HOUSE CREEK N     7/23/2012


                                                                                       512
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 520 of 1053 PageID:
                                    18085

   1909 JESSE DRIVE            HORTON - KILLEEN/TEMPLE/    HOUSE CREEK N     7/23/2012
   6316 ANTIGO LANE            STANDARD PACIFIC OF TEXAS   AVANA             7/24/2012
   301 AGUJA COURT             SCOTT FELDER HOMES, LLC     ROUGH HOLLOW      7/24/2012
   6625 ESTANA LANE            STANDARD PACIFIC OF TEXAS   AVANA             7/24/2012
   3103 BLACK ORCHID DRIVE     HORTON - KILLEEN/TEMPLE/    SUNFLOWER EST.    7/24/2012
   2701 BLACK ORCHID DRIVE     HORTON - KILLEEN/TEMPLE/    SUNFLOWER EST.    7/24/2012
   6620 ESTANA LANE            STANDARD PACIFIC OF TEXAS   AVANA             7/24/2012
   1512 FLINT ROCK LOOP        SCOTT FELDER HOMES, LLC     RIM ROCK          7/24/2012
   104 TOM WATSON COVE         D.R. HORTON                 FOREST CREEK      7/24/2012
   2924 ANGELINA DRIVE         STANDARD PACIFIC OF TEXAS   PALOMA LAKE       7/24/2012
   418 WESTCHESTER COURT       OMEGA BUILDERS, LP          WYNDHAM HILL      7/24/2012
   3210 VINEYARD TRAIL         HORTON - KILLEEN/TEMPLE/    TUSCANY MEADOWS   7/24/2012
   2005 PENNSYLVANIA AVE       AUSTIN NEWCASTLE HOMES,LP   AUSTIN            7/25/2012
   2504 BLACK ORCHID DRIVE     HORTON - KILLEEN/TEMPLE/    SUNFLOWER EST.    7/25/2012
   2609 BLACK ORCHID DRIVE     HORTON - KILLEEN/TEMPLE/    SUNFLOWER EST.    7/25/2012
   2605 BLACK ORCHID DRIVE     HORTON - KILLEEN/TEMPLE/    SUNFLOWER EST.    7/25/2012
   3740 CR 207                 SITTERLE HOMES-AUSTIN,LLC   LIBERTY HILL      7/25/2012
   5221 SANDSTONE DRIVE        HORTON - KILLEEN/TEMPLE/    STONEGATE         7/25/2012
   5511 SOUTHERN BELLE DR      HORTON - KILLEEN/TEMPLE/    SAVANNAH HGT 3    7/25/2012
   1380 HAWTHORNE LOOP         SCOTT FELDER HOMES, LLC     RIM ROCK          7/25/2012
   2021 INDEPENDENCE DRIVE     SCOTT FELDER HOMES, LLC     INDEPENDENCE PK   7/25/2012
   13245 HIGH SIERRA ST        D.R. HORTON                 MANOR CARRIAGE    7/25/2012
   13241 HIGH SIERRA ST        D.R. HORTON                 MANOR CARRIAGE    7/25/2012
   15809 PEARSON BROTHERS DR   STREETMAN (USE 1407)        PEARSON PLACE     7/25/2012
   6536 SENDERO LANE           HORTON - KILLEEN/TEMPLE/    SENDERO WA        7/25/2012
   6501 DEMING DRIVE           HORTON - KILLEEN/TEMPLE/    SENDERO WA        7/25/2012
   6605 DEMING DRIVE           HORTON - KILLEEN/TEMPLE/    SENDERO WA        7/25/2012
   6617 DEMING DRIVE           HORTON - KILLEEN/TEMPLE/    SENDERO WA        7/25/2012
   7606 RED VALLEY DRIVE       OMEGA BUILDERS, LP          TEMPLE WESTOOD    7/25/2012
   3517 PENELOPE WAY           STANDARD PACIFIC OF TEXAS   PALOMA LAKE       7/26/2012
   2301 JESSE DRIVE            HORTON - KILLEEN/TEMPLE/    HOUSE CREEK N     7/26/2012
   3107 CABALLO RANCH BLVD     SCOTT FELDER HOMES, LLC     CABALLO RANCH     7/26/2012
   2207 JESSE DRIVE            HORTON - KILLEEN/TEMPLE/    HOUSE CREEK N     7/26/2012
   1209 SHINNECOCK HILLS DR    GLAZIER HOMES, L.L.C.       SERENADA          7/26/2012
   9508 FRATELLI COURT         HORTON - KILLEEN/TEMPLE/    YOWELL RANCH      7/27/2012
   9505 SHIMLA DRIVE           HORTON - KILLEEN/TEMPLE/    YOWELL RANCH      7/27/2012
   3102 CRICKLEWOOD DRIVE      HORTON - KILLEEN/TEMPLE/    YOWELL RANCH      7/27/2012
   13304 FOREST SAGE ST        D.R. HORTON                 MANOR CARRIAGE    7/27/2012
   9512 FRATELLI COURT         HORTON - KILLEEN/TEMPLE/    YOWELL RANCH      7/27/2012
   9517 FRATELLI COURT         HORTON - KILLEEN/TEMPLE/    YOWELL RANCH      7/27/2012
   9611 ROGANO COURT           HORTON - KILLEEN/TEMPLE/    YOWELL RANCH      7/27/2012
   200 ADRIANA LANE            D.R. HORTON                 HUTTO SQUARE      7/27/2012
   5408 CHEROKEE DRAW ROAD     DAVID WEEKLEY HOMES         SWEETWATER DW     7/27/2012
   227 ADRIANA LANE            D.R. HORTON                 HUTTO SQUARE      7/27/2012
   223 ADRIANA LANE            D.R. HORTON                 HUTTO SQUARE      7/27/2012
   6308 ANTIGO LANE            STANDARD PACIFIC OF TEXAS   AVANA             7/30/2012
   6300 ANTIGO LANE            STANDARD PACIFIC OF TEXAS   AVANA             7/30/2012
   6913 MITRA DRIVE            STANDARD PACIFIC OF TEXAS   MERIDIAN          7/30/2012
   1907 JESSE DRIVE            HORTON - KILLEEN/TEMPLE/    HOUSE CREEK N     7/30/2012
   213 QUARRY LAKE ESTATE      JUNIPER CUSTOM HOMES, LLC   LIBERTY HILL      7/30/2012
   1708 DISCOVERY BLVD.        D.R. HORTON                 CP TOWN CENTER    7/30/2012
   15924 PEARSON BROTHERS DR   STREETMAN (USE 1407)        PEARSON PLACE     7/30/2012
   9212 BEECHNUT DRIVE         D.R. HORTON                 SAGE MEADOW       7/30/2012
   217 PACK HORSE DRIVE        D.R. HORTON                 HUNTER CROSSING   7/30/2012
   2929 DESERT CANDLE DR.      SITTERLE HOMES-AUSTIN,LLC   BEHRENS RANCH     7/31/2012


                                                                                         513
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 521 of 1053 PageID:
                                    18086

   4201 SHIRE STREET         STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     7/31/2012
   803 SIENA COURT           HORTON - KILLEEN/TEMPLE/    TUSCANY MEADOWS   7/31/2012
   805 SIENA COURT           HORTON - KILLEEN/TEMPLE/    TUSCANY MEADOWS   7/31/2012
   6525 DEMING DRIVE         HORTON - KILLEEN/TEMPLE/    SENDERO WA        7/31/2012
   806 SIENA COURT           HORTON - KILLEEN/TEMPLE/    TUSCANY MEADOWS   7/31/2012
   2005 AMUR DRIVE           SCOTT FELDER HOMES, LLC     INDEPENDENCE PK   7/31/2012
   7314 VALLEY MIST DRIVE    OMEGA BUILDERS, LP          VALLEY RANCH      7/31/2012
   11601 YEADON WAY          D.R. HORTON                 AVERY FAR WEST    7/31/2012
   224 ADRIANA LANE          D.R. HORTON                 HUTTO SQUARE      7/31/2012
   305 CATHERINE DRIVE       DAVID WEEKLEY HOMES         BUTTERCUP CREEK   7/31/2012
   6532 BURLING STREET       HORTON - KILLEEN/TEMPLE/    SENDERO WA        7/31/2012
   6312 ANTIGO LANE          STANDARD PACIFIC OF TEXAS   AVANA              8/1/2012
   1504 RICES CROSSING LN    D.R. HORTON                 TURTLE CREEK       8/1/2012
   5711 SOUTHERN BELLE DR    HORTON - KILLEEN/TEMPLE/    SAVANNAH HGT 3     8/1/2012
   4106 ZACHARYS RUN         STANDARD PACIFIC OF TEXAS   RANCH AT BRUS      8/1/2012
   4813 BIRMINGHAM CIRCLE    HORTON - KILLEEN/TEMPLE/    SAVANNAH HGT 3     8/1/2012
   4811 BIRMINGHAM CIRCLE    HORTON - KILLEEN/TEMPLE/    SAVANNAH HGT 3     8/1/2012
   1218 ABBEY RIDGE          OMEGA BUILDERS, LP          HERITAGE PLACE     8/1/2012
   7612 RED VALLEY WAY       OMEGA BUILDERS, LP          TEMPLE WESTOOD     8/1/2012
   102 WILD CAT DRIVE        D.R. HORTON                 HUNTER CROSSING    8/1/2012
   104 WILD CAT DRIVE        D.R. HORTON                 HUNTER CROSSING    8/1/2012
   1802 VALLE VERDE DRIVE    SCOTT FELDER HOMES, LLC     CABALLO RANCH      8/2/2012
   2206 MIKE DRIVE           HORTON - KILLEEN/TEMPLE/    HOUSE CREEK N      8/2/2012
   2204 MIKE DRIVE           HORTON - KILLEEN/TEMPLE/    HOUSE CREEK N      8/2/2012
   1900 LAMINAR CREEK ROAD   D.R. HORTON                 CRKVIEW FOREST     8/2/2012
   1812 LAMINAR CREEK ROAD   D.R. HORTON                 CRKVIEW FOREST     8/2/2012
   13237 RING STREET         D.R. HORTON                 MANOR CARRIAGE     8/2/2012
   712 NIOBRARA RIVER DR     D.R. HORTON                 HIGHLAND PARK      8/2/2012
   728 NIOBRARA RIVER DR     D.R. HORTON                 HIGHLAND PARK      8/2/2012
   201 ADRIANA LANE          D.R. HORTON                 HUTTO SQUARE       8/2/2012
   9704 TAYLOR RENEE         REVOLUTION HOMES            SPLAWN RANCH       8/2/2012
   5411 SOUTHERN BELLE DR    HORTON - KILLEEN/TEMPLE/    SAVANNAH HGT 3     8/3/2012
   375 NAPLES LANE           SITTERLE HOMES-AUSTIN,LLC   BELTERA            8/3/2012
   6108 SUE ANNE DRIVE       HORTON - KILLEEN/TEMPLE/    SAVANNAH HGT 3     8/3/2012
   13233 RING STREET         D.R. HORTON                 MANOR CARRIAGE     8/3/2012
   13240 RING STREET         D.R. HORTON                 MANOR CARRIAGE     8/3/2012
   9209 SWEETGUM DRIVE       D.R. HORTON                 SAGE MEADOW        8/3/2012
   9208 BEECHNUT DRIVE       D.R. HORTON                 SAGE MEADOW        8/3/2012
   2208 ALLISON WAY          SITTERLE HOMES-AUSTIN,LLC   BUTTERCUP CREEK    8/3/2012
   #1001 14001 AVERY RANCH   D.R. HORTON                 AVERY RANCH        8/3/2012
   #1002 14001 AVERY RANCH   D.R. HORTON                 AVERY RANCH        8/3/2012
   #1003 14001 AVERY RANCH   D.R. HORTON                 AVERY RANCH        8/3/2012
   #1004 14001 AVERY RANCH   D.R. HORTON                 AVERY RANCH        8/3/2012
   104 ELLIS FARMS ROAD      RUSS DAVIS HOMES, INC.      WACO               8/3/2012
   1700 HIGH LONESOME        LAKE HILLS CUSTOM HOMES,    LEANDER            8/4/2012
   221 ADRIANA LANE          D.R. HORTON                 HUTTO SQUARE       8/4/2012
   203 SIMMONS DRIVE         DAVID WEEKLEY HOMES         BUTTERCUP CREEK    8/4/2012
   9207 ZAYDEN DRIVE         HORTON - KILLEEN/TEMPLE/    SPLAWN RANCH       8/6/2012
   4202 OLDENBURG LANE       STANDARD PACIFIC OF TEXAS   RANCH AT BRUS      8/6/2012
   2005 JESSE DRIVE          HORTON - KILLEEN/TEMPLE/    HOUSE CREEK N      8/6/2012
   9205 ZAYDEN DRIVE         HORTON - KILLEEN/TEMPLE/    SPLAWN RANCH       8/6/2012
   2104 MIKE DRIVE           HORTON - KILLEEN/TEMPLE/    HOUSE CREEK N      8/6/2012
   3509 SKY KISS             GLAZIER HOMES, L.L.C.       CRYSTAL FALLS      8/6/2012
   6621 DEMING DRIVE         HORTON - KILLEEN/TEMPLE/    SENDERO WA         8/6/2012
   2205 JESSE DRIVE          HORTON - KILLEEN/TEMPLE/    HOUSE CREEK N      8/6/2012


                                                                                       514
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 522 of 1053 PageID:
                                    18087

   6520 BURLING STREET       HORTON - KILLEEN/TEMPLE/    SENDERO WA         8/6/2012
   4007 RAMSEY AVENUE        BEAR CREEK HOMES, INC.      AUSTIN             8/7/2012
   302 TAVISH TRAIL          STANDARD PACIFIC OF TEXAS   ROUGH HOLLOW       8/7/2012
   4219 ARROW WOOD ROAD      STANDARD PACIFIC OF TEXAS   RANCH AT BRUS      8/7/2012
   710 HAWTHORNE LOOP        SCOTT FELDER HOMES, LLC     RIM ROCK           8/7/2012
   2202 MIKE DRIVE           HORTON - KILLEEN/TEMPLE/    HOUSE CREEK N      8/7/2012
   2106 MIKE DRIVE           HORTON - KILLEEN/TEMPLE/    HOUSE CREEK N      8/7/2012
   2204 ALLISON WAY          DAVID WEEKLEY HOMES         BUTTERCUP CREEK    8/7/2012
   7001 MITRA DRIVE          STANDARD PACIFIC OF TEXAS   MERIDIAN           8/8/2012
   4325 CAMACHO STREET       MUSKIN COMPANY              MUELLER            8/8/2012
   326 SPANISH MUSTANG       STANDARD PACIFIC OF TEXAS   RANCH AT BRUS      8/8/2012
   501 SPANISH MUSTANG DR.   STANDARD PACIFIC OF TEXAS   RANCH AT BRUS      8/8/2012
   812 SIENA COURT           HORTON - KILLEEN/TEMPLE/    TUSCANY MEADOWS    8/8/2012
   808 SIENA COURT           HORTON - KILLEEN/TEMPLE/    TUSCANY MEADOWS    8/8/2012
   124 ROSE MALLOW WAY       SCOTT FELDER HOMES, LLC     DOUBLE CREEK       8/8/2012
   10632 DESERT WILLOW       SCOTT FELDER HOMES, LLC     DOUBLE CREEK       8/8/2012
   9201 SWEETGUM DRIVE       D.R. HORTON                 SAGE MEADOW        8/8/2012
   5905 HOPKINS DRIVE        HORTON - KILLEEN/TEMPLE/    ALTA VISTA         8/8/2012
   5911 HOPKINS DRIVE        HORTON - KILLEEN/TEMPLE/    ALTA VISTA         8/8/2012
   8301 BELLANCIA PAVILION   INTEGRITY BUILDERS, DBA     BELVEDERE          8/8/2012
   1804 LAKESHORE DRIVE      BLUE HORSE BLDG.& DESIGN    WESTLAKE           8/9/2012
   11619 Q RANCH ROAD        DAVID WEEKLEY HOMES         BARR II            8/9/2012
   7622 CRACKLING CREEK      JKIRSTEN CORPORATION        COVERED BRIDGE     8/9/2012
   6601 ESTANA LANE          STANDARD PACIFIC OF TEXAS   AVANA              8/9/2012
   4208 OLDENBURG LANE       STANDARD PACIFIC OF TEXAS   RANCH AT BRUS      8/9/2012
   13912 TURKEY HOLLOW TRL   D.R. HORTON                 AVERY FAR WEST     8/9/2012
   800 NIOBRARA RIVER DR     D.R. HORTON                 HIGHLAND PARK      8/9/2012
   7505 A COLINA VISTA LP    D.R. HORTON                 COLINA VISTA       8/9/2012
   7505 B COLINA VISTA LP    D.R. HORTON                 COLINA VISTA       8/9/2012
   11125 DESERT WILLOW       SCOTT FELDER HOMES, LLC     DOUBLE CREEK       8/9/2012
   3024 PORTULACA DRIVE      SITTERLE HOMES-AUSTIN,LLC   BEHRENS RANCH      8/9/2012
   4209 OLDENBURG LANE       STANDARD PACIFIC OF TEXAS   RANCH AT BRUS      8/9/2012
   413 WYNDHAM HILL PKWY     OMEGA BUILDERS, LP          WYNDHAM HILL       8/9/2012
   11600 YEADON WAY          D.R. HORTON                 AVERY RANCH        8/9/2012
   2006 HOPI TRAIL           GREENBELT HOMES, LLC        AUSTIN            8/10/2012
   331 SPANISH MUSTANG DR.   STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     8/10/2012
   13425 PINE NEEDLE ST      D.R. HORTON                 MANOR CARRIAGE    8/10/2012
   810 SIENA COURT           HORTON - KILLEEN/TEMPLE/    TUSCANY MEADOWS   8/10/2012
   13236 RING STREET         D.R. HORTON                 MANOR CARRIAGE    8/10/2012
   226 ADRIANA LANE          D.R. HORTON                 HUTTO SQUARE      8/10/2012
   2404 BLACK ORCHID DRIVE   HORTON - KILLEEN/TEMPLE/    SUNFLOWER EST.    8/10/2012
   2402 BLACK ORCHID DRIVE   HORTON - KILLEEN/TEMPLE/    SUNFLOWER EST.    8/10/2012
   2406 BLACK ORCHID DRIVE   HORTON - KILLEEN/TEMPLE/    SUNFLOWER EST.    8/10/2012
   1904 LAMINAR CREEK RD     D.R. HORTON                 CRKVIEW FOREST    8/10/2012
   1819 LAMINAR CREEK ROAD   D.R. HORTON                 CRKVIEW FOREST    8/10/2012
   1713 DISCOVERY BLVD.      D.R. HORTON                 CP TOWN CENTER    8/10/2012
   9600 SOUTH IH 35 B-200    J.B. MOORE CONSTRUCTION     CARL N            8/10/2012
   1810 A HARVEY STREET      PATRIOT BUILDERS, LP        AUSTIN            8/13/2012
   1810 B HARVEY STREET      PATRIOT BUILDERS, LP        AUSTIN            8/13/2012
   11121 DESERT WILLOW       SCOTT FELDER HOMES, LLC     DOUBLE CREEK      8/13/2012
   2408 BLACK ORCHID DRIVE   HORTON - KILLEEN/TEMPLE/    SUNFLOWER EST.    8/13/2012
   2500 BLACK ORCHID DRIVE   HORTON - KILLEEN/TEMPLE/    SUNFLOWER EST.    8/13/2012
   6512 BURLING STREET       HORTON - KILLEEN/TEMPLE/    SENDERO WA        8/13/2012
   208 PAUL AZINGER COURT    D.R. HORTON                 FOREST CREEK      8/13/2012
   213 PAUL AZINGER COURT    D.R. HORTON                 FOREST CREEK      8/13/2012


                                                                                       515
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 523 of 1053 PageID:
                                    18088

   301 SASSAFRAS STREET      D.R. HORTON                 HUTTO HIGHLANDS   8/13/2012
   6533 DEMING DRIVE         HORTON - KILLEEN/TEMPLE/    SENDERO WA        8/13/2012
   1033 BALD EAGLE           OMEGA BUILDERS, LP          BELLA CHARCA      8/13/2012
   167 CHERING DRIVE         OMEGA BUILDERS, LP          NORTH CLIFFE      8/13/2012
   716 NAPLES LANE           SITTERLE HOMES-AUSTIN,LLC   BELTERA           8/13/2012
   13934 TURKEY HOLLOW TRL   D.R. HORTON                 AVERY FAR WEST    8/14/2012
   11214 WYOLA BEND          D.R. HORTON                 AVERY FAR WEST    8/14/2012
   102 POPPY HILLS COVE S    REMODEL - C.O.D.            HOANG             8/14/2012
   108 AZURITE DRIVE         HORTON - KILLEEN/TEMPLE/    SONTERRA          8/14/2012
   4215 ARROW WOOD ROAD      STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     8/14/2012
   1112 KINGSTON LACY BLVD   D.R. HORTON                 HIGHLAND PARK     8/14/2012
   2502 BLACK ORCHID DRIVE   HORTON - KILLEEN/TEMPLE/    SUNFLOWER EST.    8/14/2012
   2703 BLACK ORCHID DRIVE   HORTON - KILLEEN/TEMPLE/    SUNFLOWER EST.    8/14/2012
   13248 RING STREET         D.R. HORTON                 MANOR CARRIAGE    8/14/2012
   1814 SALINE CREEK DRIVE   D.R. HORTON                 CRKVIEW FOREST    8/14/2012
   101 BALSAM STREET         D.R. HORTON                 HUTTO HIGHLANDS   8/14/2012
   100 BALSAM STREET         D.R. HORTON                 HUTTO HIGHLANDS   8/14/2012
   132 SASSAFRAS STREET      D.R. HORTON                 HUTTO HIGHLANDS   8/14/2012
   134 SASSAFRAS STREET      D.R. HORTON                 HUTTO HIGHLANDS   8/14/2012
   5901 STANFORD DRIVE       HORTON - KILLEEN/TEMPLE/    ALTA VISTA        8/14/2012
   5911 STANFORD DRIVE       HORTON - KILLEEN/TEMPLE/    ALTA VISTA        8/14/2012
   2925 DESERT CANDLE DR.    SITTERLE HOMES-AUSTIN,LLC   BEHRENS RANCH     8/14/2012
   13424 NIGHT HERON DRIVE   D.R. HORTON                 PARMER VILLAGE    8/14/2012
   #208 9415 MCNEIL          FMF CONSTRUCTION, LLC       RIBELIN RANCH     8/15/2012
   2517 A DURWOOD STREET     TOWNBRIDGE HOMES, LLC       JOHN G            8/15/2012
   2517 B DURWOOD STREET     TOWNBRIDGE HOMES, LLC       JOHN G            8/15/2012
   3549 PENELOPE WAY         STANDARD PACIFIC OF TEXAS   PALOMA LAKE       8/15/2012
   605 AMBER LANE            HORTON - KILLEEN/TEMPLE/    SONTERRA          8/15/2012
   9129 SWEETGUM DRIVE       D.R. HORTON                 SAGE MEADOW       8/15/2012
   5309 SANDSTONE DRIVE      HORTON - KILLEEN/TEMPLE/    STONEGATE         8/15/2012
   601 AMBER LANE            HORTON - KILLEEN/TEMPLE/    SONTERRA          8/15/2012
   117 AXIS TRAIL            DAVID WEEKLEY HOMES         BASTROP           8/15/2012
   5225 SANDSTONE DRIVE      HORTON - KILLEEN/TEMPLE/    STONEGATE         8/15/2012
   200 HOWARD LANE           DRENNAN DAY CUSTOM HOMES    CIERRA VISTA      8/15/2012
   5905 STANFORD DRIVE       HORTON - KILLEEN/TEMPLE/    ALTA VISTA        8/15/2012
   204 ARREZO LANE           D.R. HORTON                 RANCHO SIENNA     8/15/2012
   209 AZURITE DRIVE         HORTON - KILLEEN/TEMPLE/    SONTERRA          8/16/2012
   128 SOAPSTONE DRIVE       HORTON - KILLEEN/TEMPLE/    SONTERRA          8/16/2012
   101 LANGTRY LANE          HORTON - KILLEEN/TEMPLE/    SONTERRA          8/16/2012
   6533 ESTANA LANE          STANDARD PACIFIC OF TEXAS   AVANA             8/16/2012
   6412 COSTA DRIVE          HORTON - KILLEEN/TEMPLE/    SENDERO WA        8/16/2012
   108 LANGTRY LANE          HORTON - KILLEEN/TEMPLE/    SONTERRA          8/16/2012
   11133 DESERT WILLOW       SCOTT FELDER HOMES, LLC     DOUBLE CREEK      8/16/2012
   208 ARREZO LANE           D.R. HORTON                 RANCHO SIENNA     8/16/2012
   216 ARREZO LANE           D.R. HORTON                 RANCHO SIENNA     8/16/2012
   116 FLORENZ LANE          D.R. HORTON                 RANCHO SIENNA     8/16/2012
   159 SAN MINIATO STREET    D.R. HORTON                 RANCHO SIENNA     8/16/2012
   112 SAN MATTEO STREET     D.R. HORTON                 RANCHO SIENNA     8/16/2012
   160 SAN MINIATO STREET    D.R. HORTON                 RANCHO SIENNA     8/16/2012
   301 SAN MATTEO STREET     D.R. HORTON                 RANCHO SIENNA     8/16/2012
   803 A DAWSON ROAD         PRIDE OF AUSTIN HOMES,LLC   AUSTIN            8/17/2012
   803 B DAWSON ROAD         PRIDE OF AUSTIN HOMES,LLC   AUSTIN            8/17/2012
   507 WESTER ROSS LANE      STANDARD PACIFIC OF TEXAS   ROUGH HOLLOW      8/17/2012
   480 WILD ROSE DRIVE       STANDARD PACIFIC OF TEXAS   HIGHPOINT         8/17/2012
   136 SASSAFRAS STREET      D.R. HORTON                 HUTTO HIGHLANDS   8/17/2012


                                                                                       516
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 524 of 1053 PageID:
                                    18089

   2908 ANGELINA DRIVE        STANDARD PACIFIC OF TEXAS   PALOMA LAKE       8/17/2012
   1803 DISCOVERY BLVD.       D.R. HORTON                 CP TOWN CENTER    8/17/2012
   2017 HAMILTON AVENUE       AUSTIN NEWCASTLE HOMES,LP   AUSTIN            8/20/2012
   113 ROSE MALLOW WAY        SCOTT FELDER HOMES, LLC     DOUBLE CREEK      8/20/2012
   9905 IVANLENES HOPE DR     STREETMAN (USE 1407)        PEARSON PLACE     8/20/2012
   13104 HYMEADOW CIRCLE      SCOTT FELDER HOMES, LLC     LAKE CREEK        8/20/2012
   1409 APRIL MEADOWS LOOP    D.R. HORTON                 TERAVISTA 2       8/20/2012
   1221 APRIL MEADOWS LOOP    D.R. HORTON                 TERAVISTA 2       8/20/2012
   1225 APRIL MEADOWS LOOP    D.R. HORTON                 TERAVISTA 2       8/20/2012
   1400 APRIL MEADOWS LOOP    D.R. HORTON                 TERAVISTA 2       8/20/2012
   200 SAN MATTEO STREET      D.R. HORTON                 RANCHO SIENNA     8/20/2012
   7312 PURNIMA COVE          STANDARD PACIFIC OF TEXAS   MERIDIAN          8/21/2012
   6609 ESTANA LANE           STANDARD PACIFIC OF TEXAS   AVANA             8/21/2012
   2003 JESSE DRIVE           HORTON - KILLEEN/TEMPLE/    HOUSE CREEK N     8/21/2012
   408 CISCO COVE             STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     8/21/2012
   1307 SUNNY MEADOWS LOOP    D.R. HORTON                 TERAVISTA 2       8/21/2012
   2203 JESSE DRIVE           HORTON - KILLEEN/TEMPLE/    HOUSE CREEK N     8/21/2012
   1305 SUNNY MEADOWS LOOP    D.R. HORTON                 TERAVISTA 2       8/21/2012
   1216 APRIL MEADOWS LOOP    D.R. HORTON                 TERAVISTA 2       8/21/2012
   12212 WATERFORD RUN WAY    D.R. HORTON                 STONEWATER        8/21/2012
   200 CR 319                 KLM CUSTOM HOMES            GRANGER           8/21/2012
   113 HIGH RIVER RANCH RD.   JUNIPER CUSTOM HOMES, LLC   LIBERTY HILL      8/22/2012
   9401 ZAYDEN DRIVE          HORTON - KILLEEN/TEMPLE/    SPLAWN RANCH      8/22/2012
   3622 PENELOPE WAY          STANDARD PACIFIC OF TEXAS   PALOMA LAKE       8/22/2012
   5865 STANFORD DRIVE        HORTON - KILLEEN/TEMPLE/    ALTA VISTA        8/22/2012
   1410 CR 324                KLM CUSTOM HOMES            GRANGER           8/22/2012
   12406 WATERFORD RUN WAY    D.R. HORTON                 STONEWATER        8/22/2012
   12410 WATERFORD RUN WAY    D.R. HORTON                 STONEWATER        8/22/2012
   12408 WATERFORD RUN WAY    D.R. HORTON                 STONEWATER        8/22/2012
   12404 WATERFORD RUN WAY    D.R. HORTON                 STONEWATER        8/22/2012
   12402 WATERFORD RUN WAY    D.R. HORTON                 STONEWATER        8/22/2012
   1706 DISCOVERY BLVD        D.R. HORTON                 CP TOWN CENTER    8/22/2012
   1717 DISCOVERY BLVD        D.R. HORTON                 CP TOWN CENTER    8/22/2012
   6400 ANTIGO LANE           STANDARD PACIFIC OF TEXAS   AVANA             8/23/2012
   6524 ANTIGO LANE           STANDARD PACIFIC OF TEXAS   AVANA             8/23/2012
   1908 VALLE VERDE DR.       SCOTT FELDER HOMES, LLC     CABALLO RANCH     8/23/2012
   3104 CRICKLEWOOD DRIVE     HORTON - KILLEEN/TEMPLE/    YOWELL RANCH      8/23/2012
   9601 FRATELLI COURT        HORTON - KILLEEN/TEMPLE/    YOWELL RANCH      8/23/2012
   3105 CRICKLEWOOD DRIVE     HORTON - KILLEEN/TEMPLE/    YOWELL RANCH      8/23/2012
   4206 OLDENBURG LANE        STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     8/23/2012
   5728 HUNTINGTON DRIVE      HORTON - KILLEEN/TEMPLE/    ALTA VISTA        8/23/2012
   9604 FRATELLI COURT        HORTON - KILLEEN/TEMPLE/    YOWELL RANCH      8/23/2012
   9510 FRATELLI COURT        HORTON - KILLEEN/TEMPLE/    YOWELL RANCH      8/23/2012
   6404 COSTA DRIVE           HORTON - KILLEEN/TEMPLE/    SENDERO WA        8/23/2012
   6536 DEMING DRIVE          HORTON - KILLEEN/TEMPLE/    SENDERO WA        8/23/2012
   6640 BURLING STREET        HORTON - KILLEEN/TEMPLE/    SENDERO WA        8/23/2012
   6505 BURLING STREET        HORTON - KILLEEN/TEMPLE/    SENDERO WA        8/23/2012
   912 COPPER RIDGE LOOP      OMEGA BUILDERS, LP          TEMPLE WESTOOD    8/23/2012
   2028 NESTLEWOOD DRIVE      D.R. HORTON                 PIONEER CROSS     8/23/2012
   2206 ALLISON WAY           DAVID WEEKLEY HOMES         BUTTERCUP CREEK   8/23/2012
   1408 UNIVERSITY CLUB DR.   LAKE HILLS CUSTOM HOMES,    STEINER RANCH     8/24/2012
   1910 RIVER ROCK TRAIL      HORTON - KILLEEN/TEMPLE/    THE RIDGE         8/24/2012
   5305 SANDSTONE DRIVE       HORTON - KILLEEN/TEMPLE/    STONEGATE         8/24/2012
   5804 HUNTINGTON DRIVE      HORTON - KILLEEN/TEMPLE/    ALTA VISTA        8/24/2012
   1400 HAWTHORNE LOOP        SCOTT FELDER HOMES, LLC     RIM ROCK          8/24/2012


                                                                                        517
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 525 of 1053 PageID:
                                    18090

   8400 HARRIER DRIVE         D.R. HORTON                 PARMER VILLAGE    8/24/2012
   905 ALAMO PLAZA DRIVE      D.R. HORTON                 CP TOWN CENTER    8/24/2012
   1017 ALAMO PLAZA DRIVE     D.R. HORTON                 CP TOWN CENTER    8/24/2012
   926 ALAMO PLAZA DRIVE      D.R. HORTON                 CP TOWN CENTER    8/24/2012
   820 SIENA COURT            HORTON - KILLEEN/TEMPLE/    TUSCANY MEADOWS   8/27/2012
   5122 QUARTZ COURT          HORTON - KILLEEN/TEMPLE/    STONEGATE         8/27/2012
   5810 HUNTINGTON DRIVE      HORTON - KILLEEN/TEMPLE/    ALTA VISTA        8/27/2012
   307 ELDERBERRY ROAD        STANDARD PACIFIC OF TEXAS   HIGHPOINT         8/27/2012
   1801 NICHOLAS ZANE DR.     SITTERLE HOMES-AUSTIN,LLC   BUTTERCUP CREEK   8/27/2012
   12414 WATERFORD RUN WAY    D.R. HORTON                 STONEWATER        8/27/2012
   12412 WATERFORD RUN WAY    D.R. HORTON                 STONEWATER        8/27/2012
   15817 PEARSON BROS DRIVE   STREETMAN (USE 1407)        PEARSON PLACE     8/27/2012
   4501 #23 WESTLAKE DR.      SCOTT FELDER HOMES, LLC     DAVENPORT RANCH   8/27/2012
   208 WESTER ROSS LANE       STANDARD PACIFIC OF TEXAS   ROUGH HOLLOW      8/28/2012
   3544 PENELOPE WAY          STANDARD PACIFIC OF TEXAS   PALOMA LAKE       8/28/2012
   3548 PENELOPE WAY          STANDARD PACIFIC OF TEXAS   PALOMA LAKE       8/28/2012
   2912 ANGELINA DRIVE        STANDARD PACIFIC OF TEXAS   PALOMA LAKE       8/28/2012
   212 SIMMONS DRIVE          SITTERLE HOMES-AUSTIN,LLC   BUTTERCUP CREEK   8/28/2012
   13911 TURKEY HOLLOW TRL    D.R. HORTON                 AVERY FAR WEST    8/28/2012
   13916 TURKEY HOLLOW TRL    D.R. HORTON                 AVERY FAR WEST    8/28/2012
   13913 TURKEY HOLLOW TRL    D.R. HORTON                 AVERY FAR WEST    8/28/2012
   228 ADRIANA LANE           D.R. HORTON                 HUTTO SQUARE      8/28/2012
   101 ADRIANA LANE           D.R. HORTON                 HUTTO SQUARE      8/28/2012
   102 ADRIANA LANE           D.R. HORTON                 HUTTO SQUARE      8/28/2012
   923 ALAMO PLAZA DRIVE      D.R. HORTON                 CP TOWN CENTER    8/28/2012
   919 ALAMO PLAZA DRIVE      D.R. HORTON                 CP TOWN CENTER    8/28/2012
   1806 ZILKER DRIVE          D.R. HORTON                 CP TOWN CENTER    8/28/2012
   917 ALAMO PLAZA DRIVE      D.R. HORTON                 CP TOWN CENTER    8/28/2012
   9708 TAYLOR RENEE          REVOLUTION HOMES            SPLAWN RANCH      8/28/2012
   106 WAVERLY SPIRE COURT    STANDARD PACIFIC OF TEXAS   ROUGH HOLLOW      8/29/2012
   814 SIENA COURT            HORTON - KILLEEN/TEMPLE/    TUSCANY MEADOWS   8/29/2012
   13300 FOREST SAGE ST       D.R. HORTON                 MANOR CARRIAGE    8/29/2012
   2948 ANGELINA DRIVE        STANDARD PACIFIC OF TEXAS   PALOMA LAKE       8/29/2012
   807 SIENA COURT            HORTON - KILLEEN/TEMPLE/    TUSCANY MEADOWS   8/29/2012
   107 TOM WATSON COVE        D.R. HORTON                 FOREST CREEK      8/29/2012
   205 PAUL AZINGER COURT     D.R. HORTON                 FOREST CREEK      8/29/2012
   6505 SENDERO LANE          HORTON - KILLEEN/TEMPLE/    SENDERO WA        8/29/2012
   927 ALAMO PLAZA DRIVE      D.R. HORTON                 CP TOWN CENTER    8/29/2012
   929 ALAMO PLAZA DRIVE      D.R. HORTON                 CP TOWN CENTER    8/29/2012
   911 ALAMO PLAZA DRIVE      D.R. HORTON                 CP TOWN CENTER    8/29/2012
   907 ALAMO PLAZA DRIVE      D.R. HORTON                 CP TOWN CENTER    8/29/2012
   4916 BIRMINGHAM CIRCLE     HORTON - KILLEEN/TEMPLE/    SAVANNAH HGT 3    8/30/2012
   4802 BIRMINGHAM CIRCLE     HORTON - KILLEEN/TEMPLE/    SAVANNAH HGT 3    8/30/2012
   4207 BUCKSKIN ROAD         STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     8/30/2012
   #1301 14001 AVERY RANCH    D.R. HORTON                 AVERY RANCH       8/30/2012
   #1302 14001 AVERY RANCH    D.R. HORTON                 AVERY RANCH       8/30/2012
   #1303 14001 AVERY RANCH    D.R. HORTON                 AVERY RANCH       8/30/2012
   #1304 14001 AVERY RANCH    D.R. HORTON                 AVERY RANCH       8/30/2012
   8612 WHITE IBIS DRIVE      D.R. HORTON                 PARMER VILLAGE    8/30/2012
   8608 WHITE IBIS DRIVE      D.R. HORTON                 PARMER VILLAGE    8/30/2012
   11504 HARPSTER BEND        D.R. HORTON                 AVERY FAR WEST    8/30/2012
   1801 DISCOVERY BLVD.       D.R. HORTON                 CP TOWN CENTER    8/30/2012
   498 NORTH COUNTY LINE RD   KLM CUSTOM HOMES            ELGIN             8/30/2012
   10932 WORN SOLE DRIVE      D.R. HORTON                 PIONEER CROSS     8/30/2012
   10925 WORN SOLE DRIVE      D.R. HORTON                 PIONEER CROSS     8/30/2012


                                                                                        518
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 526 of 1053 PageID:
                                    18091

   503 LEISURE LANE          DESIGN TECH HOMES, LP       BLUEBONNET ACRS   8/31/2012
   5008 GREEN MEADOW ST      HORTON - KILLEEN/TEMPLE/    RIMES RANCH       8/31/2012
   3002 BLACK ORCHID DRIVE   HORTON - KILLEEN/TEMPLE/    SUNFLOWER EST.    8/31/2012
   622 NORTHCLIFFE DRIVE     OMEGA BUILDERS, LP          NORTH CLIFFE      8/31/2012
   7605 RED VALLEY WAY       OMEGA BUILDERS, LP          TEMPLE WESTOOD    8/31/2012
   322 ELDERBERRY ROAD       STANDARD PACIFIC OF TEXAS   HIGHPOINT         8/31/2012
   110 VOYAGER COVE          D.R. HORTON                 POST OAK          8/31/2012
   283 GODDARD               D.R. HORTON                 POST OAK          8/31/2012
   8512 WHITE IBIS DRIVE     D.R. HORTON                 PARMER VILLAGE    8/31/2012
   891 HAWTHORNE LOOP        SCOTT FELDER HOMES, LLC     RIM ROCK          8/31/2012
   100 ADRIANA LANE          D.R. HORTON                 HUTTO SQUARE      8/31/2012
   2015 MANADA TRAIL         SCOTT FELDER HOMES, LLC     CABALLO RANCH      9/1/2012
   10917 WORN SOLE DRIVE     D.R. HORTON                 PIONEER CROSS      9/1/2012
   10924 WORN SOLE DRIVE     D.R. HORTON                 PIONEER CROSS      9/1/2012
   10909 WORN SOLE DRIVE     D.R. HORTON                 PIONEER CROSS      9/1/2012
   10921 WORN SOLE DRIVE     D.R. HORTON                 PIONEER CROSS      9/1/2012
   3319 DALTON STREET        JKIRSTEN CORPORATION        JOHN G             9/4/2012
   301 SPANISH MUSTANG       STANDARD PACIFIC OF TEXAS   RANCH AT BRUS      9/4/2012
   3714 MESQUITE BRANCH DR   HORTON - KILLEEN/TEMPLE/    QUAIL ESTATES      9/4/2012
   4212 GALICENO LANE        STANDARD PACIFIC OF TEXAS   RANCH AT BRUS      9/4/2012
   3011 SEA JAY DRIVE        OPUS HOMES, LLC             WESTGATE           9/4/2012
   3009 SEA JAY DRIVE        OPUS HOMES, LLC             WESTGATE           9/4/2012
   18018 MONTECITO BLVD      LUKE PARKER HOMES (DBA)     DRIPPING SPRNGS    9/4/2012
   9909 IVALENES HOPE DR     STREETMAN (USE 1407)        PEARSON PLACE      9/4/2012
   1512 SUGARBERRY LANE      D.R. HORTON                 SAGE MEADOW        9/4/2012
   107 TYLEE CIRCLE          SITTERLE HOMES-AUSTIN,LLC   THE COLONY         9/4/2012
   3377 VINEYARD TRAIL       HORTON - KILLEEN/TEMPLE/    TUSCANY MEADOWS    9/5/2012
   3375 VINEYARD TRAIL       HORTON - KILLEEN/TEMPLE/    TUSCANY MEADOWS    9/5/2012
   6612 ESTANA LANE          STANDARD PACIFIC OF TEXAS   AVANA              9/5/2012
   109 WOODLAND TRAIL        DAVID WEEKLEY HOMES         LEANDER            9/5/2012
   15813 PEARSON BROS DR     STREETMAN (USE 1407)        PEARSON PLACE      9/5/2012
   232 STENNIS               D.R. HORTON                 POST OAK           9/5/2012
   236 GODDARD               D.R. HORTON                 POST OAK           9/5/2012
   249 GODDARD               D.R. HORTON                 POST OAK           9/5/2012
   235 GODDARD               D.R. HORTON                 POST OAK           9/5/2012
   2301 BOWMAN AVE           SOLEDAD BUILDERS, LLC       AUSTIN             9/6/2012
   3379 VINEYARD TRAIL       HORTON - KILLEEN/TEMPLE/    TUSCANY MEADOWS    9/6/2012
   501 BARTON BEND           RKL CUSTOM HOMES, LLC       DRIPPING SPRING    9/6/2012
   13914 TURKEY HOLLOW TRL   D.R. HORTON                 AVERY FAR WEST     9/6/2012
   9204 BEECHNUT DRIVE       D.R. HORTON                 SAGE MEADOW        9/6/2012
   13241 RING STREET         D.R. HORTON                 MANOR CARRIAGE     9/6/2012
   6540 SENDERO LANE         HORTON - KILLEEN/TEMPLE/    SENDERO WA         9/6/2012
   3417 EAGLE RIDGE LANE     SCOTT FELDER HOMES, LLC     BLACKHAWK          9/6/2012
   5126 QUARTZ COURT         HORTON - KILLEEN/TEMPLE/    STONEGATE          9/7/2012
   6023 ALEXANDRIA DRIVE     OMEGA BUILDERS, LP          WYNDHAM HILL       9/7/2012
   7238 VALLEY MIST DRIVE    OMEGA BUILDERS, LP          VALLEY RANCH       9/7/2012
   #7601 3101 DAVIS LANE     D.R. HORTON                 BRODIE HEIGHTS     9/7/2012
   #7602 3101 DAVIS LANE     D.R. HORTON                 BRODIE HEIGHTS     9/7/2012
   #7603 3101 DAVIS LANE     D.R. HORTON                 BRODIE HEIGHTS     9/7/2012
   103 SANDY LYLE COVE       D.R. HORTON                 FOREST CREEK       9/7/2012
   5405 SANDSTONE DRIVE      HORTON - KILLEEN/TEMPLE/    STONEGATE          9/7/2012
   406 GOODNIGHT DRIVE       REGISTER-DIXON CONST.,LLC   CIMARRON HILLS     9/8/2012
   613 PIGEON FORGE          DRENNAN DAY CUSTOM HOMES    PFLUGERVILLE      9/10/2012
   1505 SUGARBERRY LANE      D.R. HORTON                 SAGE MEADOW       9/10/2012
   #7701 3101 DAVIS LANE     D.R. HORTON                 BRODIE HEIGHTS    9/10/2012


                                                                                       519
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 527 of 1053 PageID:
                                    18092

   #7702 3101 DAVIS LANE       D.R. HORTON                 BRODIE HEIGHTS    9/10/2012
   #7703 3101 DAVIS LANE       D.R. HORTON                 BRODIE HEIGHTS    9/10/2012
   199 PINE POST COVE          SCOTT FELDER HOMES, LLC     RIM ROCK          9/10/2012
   4501 #5 WESTLAKE DR.        SCOTT FELDER HOMES, LLC     DAVENPORT RANCH   9/10/2012
   4501 #4 WESTLAKE DRIVE      SCOTT FELDER HOMES, LLC     DAVENPORT RANCH   9/10/2012
   3416 EAGLE RIDGE LANE       SCOTT FELDER HOMES, LLC     BLACKHAWK         9/10/2012
   2004 HOLLY STREET           AUSTIN NEWCASTLE HOMES,LP   AUSTIN            9/11/2012
   9001 ROBINSON FAMILY BARN   WGP HOLDINGS, LLC           MADRONE RANCH     9/11/2012
   4308 ZACHERYS RUN           STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     9/11/2012
   10020 DESPERADO DRIVE       HORTON - KILLEEN/TEMPLE/    WILLOW BEND       9/11/2012
   2201 JESSE DRIVE            HORTON - KILLEEN/TEMPLE/    HOUSE CREEK N     9/11/2012
   128 LANGTRY LANE            HORTON - KILLEEN/TEMPLE/    SONTERRA          9/11/2012
   9209 ZAYDEN DRIVE           HORTON - KILLEEN/TEMPLE/    SPLAWN RANCH      9/11/2012
   312 AZURITE DRIVE           HORTON - KILLEEN/TEMPLE/    SONTERRA          9/11/2012
   104 LANGTRY LANE            HORTON - KILLEEN/TEMPLE/    SONTERRA          9/11/2012
   15303 ORIGINS LANE          PROMINENCE HOMES, LLC       LAKEWAY           9/11/2012
   15305 ORIGINS LANE          PROMINENCE HOMES, LLC       LAKEWAY           9/11/2012
   103 ADRIANA LANE            D.R. HORTON                 HUTTO SQUARE      9/11/2012
   1413 HUCKLEBERRY LANE       D.R. HORTON                 SAGE MEADOW       9/11/2012
   1311 STARLIGHT DRIVE        HORTON - KILLEEN/TEMPLE/    WINDMILL FARMS    9/11/2012
   171 SHAWNEE TRAIL           J.M. WILLIS HOMES, INC.     DRIPPING SPRING   9/12/2012
   4309 MATTIE STREET          DAVID WEEKLEY HOMES         MUELLER           9/12/2012
   4904 WEST PARK DRIVE        DAVID WEEKLEY HOMES         AUSTIN            9/12/2012
   9203 ZAYDEN DRIVE           HORTON - KILLEEN/TEMPLE/    SPLAWN RANCH      9/12/2012
   8548 WHITE IBIS DRIVE       D.R. HORTON                 PARMER VILLAGE    9/12/2012
   8540 WHITE IBIS DRIVE       D.R. HORTON                 PARMER VILLAGE    9/12/2012
   201 JAYCEE DRIVE            HORTON - KILLEEN/TEMPLE/    SPLAWN RANCH      9/12/2012
   223 CHERING DRIVE           OMEGA BUILDERS, LP          NORTH CLIFFE      9/12/2012
   1816 WEST 37TH STREET       VK CONSTRUCTION             CARL N            9/12/2012
   136 STABLE OAKS             DRENNAN DAY CUSTOM HOMES    LIBERTY HILL      9/13/2012
   2103 JESSE DRIVE            HORTON - KILLEEN/TEMPLE/    HOUSE CREEK N     9/13/2012
   13121 VILLA MONTANA WAY     SCOTT FELDER HOMES, LLC     DOUG W            9/13/2012
   13117 VILLA MONTANA WAY     SCOTT FELDER HOMES, LLC     DOUG W            9/13/2012
   209 PAUL AZINGER COURT      D.R. HORTON                 FOREST CREEK      9/13/2012
   106 TOM KITE COVE           D.R. HORTON                 FOREST CREEK      9/13/2012
   2007 JESSE DRIVE            HORTON - KILLEEN/TEMPLE/    HOUSE CREEK N     9/13/2012
   651 NORTHCLIFFE DRIVE       OMEGA BUILDERS, LP          NORTH CLIFFE      9/13/2012
   220 SIMMONS DRIVE           SITTERLE HOMES-AUSTIN,LLC   BUTTERCUP CREEK   9/14/2012
   13901 TURKEY HOLLOW TRL     D.R. HORTON                 AVERY FAR WEST    9/14/2012
   13420 NIGHT HERON DRIVE     D.R. HORTON                 PARMER VILLAGE    9/14/2012
   8413 HARRIER DRIVE          D.R. HORTON                 PARMER VILLAGE    9/14/2012
   7105 COKUI DRIVE            HORTON - KILLEEN/TEMPLE/    SPANISH OAK KIL   9/15/2012
   7012 COKUI DRIVE            HORTON - KILLEEN/TEMPLE/    SPANISH OAK KIL   9/15/2012
   800 STONEWALL RIDGE         GREENBELT HOMES, LLC        DOUG W            9/17/2012
   6508 ESTANA LANE            STANDARD PACIFIC OF TEXAS   AVANA             9/17/2012
   135 DRY RUN CIRCLE          STANDARD PACIFIC OF TEXAS   HIGHPOINT         9/17/2012
   3025 PORTULACA DRIVE        SITTERLE HOMES-AUSTIN,LLC   BEHRENS RANCH     9/17/2012
   132 SAN MINIATO STREET      D.R. HORTON                 RANCHO SIENNA     9/17/2012
   226 TAVISH TRAIL            STANDARD PACIFIC OF TEXAS   ROUGH HOLLOW      9/18/2012
   3913 DEER RIDGE             HORTON - KILLEEN/TEMPLE/    QUAIL ESTATES     9/18/2012
   6604 GOLDEN OAK LANE        HORTON - KILLEEN/TEMPLE/    SPANISH OAK KIL   9/18/2012
   2022 DEER FIELD             HORTON - KILLEEN/TEMPLE/    SUTTON PLACE      9/18/2012
   4211 SHIRE STREET           STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     9/19/2012
   8616 WHITE IBIS DRIVE       D.R. HORTON                 PARMER VILLAGE    9/19/2012
   10001 DOUBLE EAGLE PASS     STREETMAN (USE 1407)        PEARSON PLACE     9/19/2012


                                                                                         520
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 528 of 1053 PageID:
                                    18093

   161 BRADSHAW DRIVE         SITTERLE HOMES-AUSTIN,LLC   BELTERA          9/19/2012
   6636 DEMING DRIVE          HORTON - KILLEEN/TEMPLE/    SENDERO WA       9/19/2012
   6637 DEMING DRIVE          HORTON - KILLEEN/TEMPLE/    SENDERO WA       9/19/2012
   6637 BURLING STREET        HORTON - KILLEEN/TEMPLE/    SENDERO WA       9/19/2012
   626 NEWPORT DRIVE          RIVENDALE HOMES TEXAS,LLC   BRIARCLIFF       9/20/2012
   408 WESTER ROSS LANE       STANDARD PACIFIC OF TEXAS   ROUGH HOLLOW     9/20/2012
   107 GLENFIDDICH LANE       STANDARD PACIFIC OF TEXAS   ROUGH HOLLOW     9/20/2012
   200 VALLEY OAKS LOOP       JOHN DEANE                  GEORGETOWN       9/20/2012
   671 NAPLES LANE            SITTERLE HOMES-AUSTIN,LLC   BELTERA          9/20/2012
   3409 CAYUGA DRIVE          HORTON - KILLEEN/TEMPLE/    THE RIDGE        9/20/2012
   5007 LEDGESTONE TRAIL      HORTON - KILLEEN/TEMPLE/    STONEGATE        9/20/2012
   5801 SOUTHERN BELLE DR     HORTON - KILLEEN/TEMPLE/    SAVANNAH HGT 3   9/20/2012
   1915 DEER FIELD WAY        HORTON - KILLEEN/TEMPLE/    SUTTON PLACE     9/20/2012
   404 OLD PEAK ROAD          D.R. HORTON                 PINNACLE         9/20/2012
   402 OLD PEAK ROAD          D.R. HORTON                 PINNACLE         9/20/2012
   406 OLD PEAK ROAD          D.R. HORTON                 PINNACLE         9/20/2012
   3006 EAST 13TH STREET      PATRIOT BUILDERS, LP        AUSTIN           9/20/2012
   9602 ROGANO COURT          HORTON - KILLEEN/TEMPLE/    YOWELL RANCH     9/21/2012
   6609 ANTIGO LANE           STANDARD PACIFIC OF TEXAS   AVANA            9/21/2012
   6617 ESTANA LANE           STANDARD PACIFIC OF TEXAS   AVANA            9/21/2012
   362 GODDARD                D.R. HORTON                 POST OAK         9/21/2012
   18003 LINKHILL DRIVE       D.R. HORTON                 MONTEBELLA       9/21/2012
   18001 LINKHILL DRIVE       D.R. HORTON                 MONTEBELLA       9/21/2012
   9613 ROGANO COURT          HORTON - KILLEEN/TEMPLE/    YOWELL RANCH     9/21/2012
   9609 ROGANO COURT          HORTON - KILLEEN/TEMPLE/    YOWELL RANCH     9/21/2012
   2851 ANGELINA DRIVE        STANDARD PACIFIC OF TEXAS   PALOMA LAKE      9/21/2012
   113 WALKING HORSE WAY      STANDARD PACIFIC OF TEXAS   RANCH AT BRUS    9/21/2012
   3020 MAGELLAN WAY          STANDARD PACIFIC OF TEXAS   PALOMA LAKE      9/21/2012
   893 HERITAGE SPRINGS TRL   D.R. HORTON                 TURTLE CREEK     9/21/2012
   1501 RICES CROSSING LN     D.R. HORTON                 TURTLE CREEK     9/21/2012
   812 GABRIEL MILLS DRIVE    D.R. HORTON                 TURTLE CREEK     9/21/2012
   17605 SLY FOX              D.R. HORTON                 MONTEBELLA       9/21/2012
   500 MOSS ROSE DR           ENDEAVOR CUSTOM HOMES ONE   JOHN G           9/24/2012
   302 CRESTONE STREAM        SITTERLE HOMES-AUSTIN,LLC   WATER DIST.17    9/24/2012
   13801 EVERGREEN WAY        BEAR CREEK HOMES, INC.      HAYS COUNTY      9/24/2012
   15800 PEARSON BROS DR      STREETMAN (USE 1407)        PEARSON PLACE    9/24/2012
   515 SPANISH MUSTANG DR.    STANDARD PACIFIC OF TEXAS   RANCH AT BRUS    9/24/2012
   #1201 14001 AVERY RANCH    D.R. HORTON                 AVERY RANCH      9/24/2012
   #1202 14001 AVERY RANCH    D.R. HORTON                 AVERY RANCH      9/24/2012
   #1203 14001 AVERY RANCH    D.R. HORTON                 AVERY RANCH      9/24/2012
   #1204 14001 AVERY RANCH    D.R. HORTON                 AVERY RANCH      9/24/2012
   3104 HERRERO PATH          SCOTT FELDER HOMES, LLC     CABALLO RANCH    9/24/2012
   108 WAVERLY SPIRE COURT    STANDARD PACIFIC OF TEXAS   ROUGH HOLLOW     9/25/2012
   7101 MITRA DRIVE           STANDARD PACIFIC OF TEXAS   MERIDIAN         9/25/2012
   4420 A RED RIVER           CHESTER WILSON              AUSTIN           9/25/2012
   4420 B RED RIVER           CHESTER WILSON              AUSTIN           9/25/2012
   13421 PINE NEEDLE ST       D.R. HORTON                 MANOR CARRIAGE   9/25/2012
   13304 HYMEADOW CIRCLE      SCOTT FELDER HOMES, LLC     LAKE CREEK       9/25/2012
   403 OLD PEAK ROAD          D.R. HORTON                 PINNACLE         9/25/2012
   311 OLD PEAK ROAD          D.R. HORTON                 PINNACLE         9/25/2012
   408 BROAD PEAK ROAD        D.R. HORTON                 PINNACLE         9/25/2012
   315 OLD PEAK ROAD          D.R. HORTON                 PINNACLE         9/25/2012
   3517 EAGLE RIDGE LANE      SCOTT FELDER HOMES, LLC     BLACKHAWK        9/25/2012
   1404 HUCKLEBERRY LANE      D.R. HORTON                 SAGE MEADOW      9/25/2012
   1501 SUGARBERRY LANE       D.R. HORTON                 SAGE MEADOW      9/25/2012


                                                                                       521
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 529 of 1053 PageID:
                                    18094

   1400 HUCKLEBERRY LANE     D.R. HORTON                 SAGE MEADOW       9/25/2012
   1501 WAXBERRY LANE        D.R. HORTON                 SAGE MEADOW       9/25/2012
   13621 HYMEADOW CIRCLE     DAVID WEEKLEY HOMES         LAKE CREEK        9/25/2012
   931 ALAMO PLAZA DRIVE     D.R. HORTON                 CP TOWN CENTER    9/25/2012
   1019 ALAMO PLAZA DRIVE    D.R. HORTON                 CP TOWN CENTER    9/25/2012
   1003 ALAMO PLAZA DRIVE    D.R. HORTON                 CP TOWN CENTER    9/25/2012
   509 YAZOO CREEK LANE      D.R. HORTON                 CRKVIEW FOREST    9/25/2012
   3412 EAGLE RIDGE          SCOTT FELDER HOMES, LLC     BLACKHAWK         9/25/2012
   529 RIVER RANCH CIRCLE    NORDSTROM CUSTOM HOMES      RIVER RANCH       9/26/2012
   9604 ROGANO COURT         HORTON - KILLEEN/TEMPLE/    YOWELL RANCH      9/26/2012
   154 AXIS TRAIL            DAVID WEEKLEY HOMES         BASTROP           9/26/2012
   13801 TURKEY HOLLOW TRL   D.R. HORTON                 AVERY FAR WEST    9/26/2012
   13717 TURKEY HOLLOW TRL   D.R. HORTON                 AVERY FAR WEST    9/26/2012
   2901 BLACK ORCHID DRIVE   HORTON - KILLEEN/TEMPLE/    SUNFLOWER EST.    9/26/2012
   2905 BLACK ORCHID DRIVE   HORTON - KILLEEN/TEMPLE/    SUNFLOWER EST.    9/26/2012
   2903 BLACK ORCHID DRIVE   HORTON - KILLEEN/TEMPLE/    SUNFLOWER EST.    9/26/2012
   2907 BLACK ORCHID DRIVE   HORTON - KILLEEN/TEMPLE/    SUNFLOWER EST.    9/26/2012
   2805 BLACK ORCHID DRIVE   HORTON - KILLEEN/TEMPLE/    SUNFLOWER EST.    9/26/2012
   2809 BLACK ORCHID DRIVE   HORTON - KILLEEN/TEMPLE/    SUNFLOWER EST.    9/26/2012
   410 BROAD PEAK ROAD       D.R. HORTON                 PINNACLE          9/26/2012
   6508 DEMING DRIVE         HORTON - KILLEEN/TEMPLE/    SENDERO WA        9/26/2012
   2902 BLACK ORCHID DRIVE   HORTON - KILLEEN/TEMPLE/    SUNFLOWER EST.    9/26/2012
   2208 JESSE DRIVE          HORTON - KILLEEN/TEMPLE/    HOUSE CREEK N     9/26/2012
   6508 BURLING STREET       HORTON - KILLEEN/TEMPLE/    SENDERO WA        9/26/2012
   6636 BURLING STREET       HORTON - KILLEEN/TEMPLE/    SENDERO WA        9/26/2012
   1013 ALAMO PLAZA DRIVE    D.R. HORTON                 CP TOWN CENTER    9/26/2012
   12310 WATERFORD RUN WAY   D.R. HORTON                 STONEWATER        9/26/2012
   12314 WATERFORD RUN WAY   D.R. HORTON                 STONEWATER        9/26/2012
   12308 WATERFORD RUN WAY   D.R. HORTON                 STONEWATER        9/26/2012
   12306 WATERFORD RUN WAY   D.R. HORTON                 STONEWATER        9/26/2012
   17708 LINKHILL DRIVE      D.R. HORTON                 MONTEBELLA        9/26/2012
   546 WHISPERING WIND WAY   SCOTT FELDER HOMES, LLC     HIGHPOINT         9/26/2012
   9904 DESPERADO DRIVE      HORTON - KILLEEN/TEMPLE/    WILLOW BEND       9/26/2012
   9921 DESPERADO DRIVE      HORTON - KILLEEN/TEMPLE/    WILLOW BEND       9/26/2012
   10809 WORN SOLE DRIVE     D.R. HORTON                 PIONEER CROSS     9/27/2012
   10833 WORN SOLE DRIVE     D.R. HORTON                 PIONEER CROSS     9/27/2012
   4200 TIGER HORSE TRAIL    STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     9/27/2012
   3202 CRICKLEWOOD DRIVE    HORTON - KILLEEN/TEMPLE/    YOWELL RANCH      9/27/2012
   4913 BIRMINGHAM CIRCLE    HORTON - KILLEEN/TEMPLE/    SAVANNAH HGT 3    9/27/2012
   13628 HYMEADOW CIRCLE     DAVID WEEKLEY HOMES         LAKE CREEK        9/27/2012
   10204 THOMAS LANE         LUKE PARKER HOMES (DBA)     DRIPPING SPRNGS   9/27/2012
   1005 ALAMO PLAZA DRIVE    D.R. HORTON                 CP TOWN CENTER    9/27/2012
   1008 ALAMO PLAZA DRIVE    D.R. HORTON                 CP TOWN CENTER    9/27/2012
   511 YAZOO CREEK LANE      D.R. HORTON                 CRKVIEW FOREST    9/27/2012
   120 BIG TIMBER DRIVE      HORTON - KILLEEN/TEMPLE/    WINDMILL FARMS    9/27/2012
   136 FLORENZ LANE          D.R. HORTON                 RANCHO SIENNA     9/27/2012
   2290 C.R. 232             CLEAR ROCK HOMES, LLC       FLORENCE          9/28/2012
   2624 DALEA STREET         SITTERLE HOMES-AUSTIN,LLC   BEHRENS RANCH     9/28/2012
   4717 BULL CREEK ROAD      MX3 HOMES, LLC              AUSTIN            9/28/2012
   2905 CORTES COURT         STANDARD PACIFIC OF TEXAS   PALOMA LAKE       9/28/2012
   1918 LAMINAR CREEK ROAD   D.R. HORTON                 CRKVIEW FOREST    9/28/2012
   1813 LAMINAR CREEK ROAD   D.R. HORTON                 CRKVIEW FOREST    9/28/2012
   1803 LAMINAR CREEK ROAD   D.R. HORTON                 CRKVIEW FOREST    9/28/2012
   3309 GUADALAJARA          STANDARD PACIFIC OF TEXAS   PALOMA LAKE       9/28/2012
   13612 HYMEDOW CIRCLE      DAVID WEEKLEY HOMES         LAKE CREEK        9/28/2012


                                                                                       522
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 530 of 1053 PageID:
                                    18095

   4102 BURNET ROAD            DAVID WEEKLEY HOMES         AUSTIN           10/1/2012
   9506 FRATELLI COURT         HORTON - KILLEEN/TEMPLE/    YOWELL RANCH     10/1/2012
   3003 BLACK ORCHID DRIVE     HORTON - KILLEEN/TEMPLE/    SUNFLOWER EST.   10/1/2012
   3005 BLACK ORCHID DRIVE     HORTON - KILLEEN/TEMPLE/    SUNFLOWER EST.   10/1/2012
   3007 BLACK ORCHID DRIVE     HORTON - KILLEEN/TEMPLE/    SUNFLOWER EST.   10/1/2012
   3101 BLACK ORCHID DRIVE     HORTON - KILLEEN/TEMPLE/    SUNFLOWER EST.   10/1/2012
   12317 STONERIDGE GAP LN     D.R. HORTON                 STONEWATER       10/1/2012
   12403 STONERIDGE GAP LN     D.R. HORTON                 STONEWATER       10/1/2012
   12401 STONERIDGE GAP LN     D.R. HORTON                 STONEWATER       10/1/2012
   12315 STONERIDGE GAP LN     D.R. HORTON                 STONEWATER       10/1/2012
   108 TUSCANY DRIVE           D.R. HORTON                 RANCHO SIENNA    10/1/2012
   17809 LINKHILL DRIVE        D.R. HORTON                 MONTEBELLA       10/1/2012
   17901 LINKVIEW DRIVE        D.R. HORTON                 MONTEBELLA       10/1/2012
   1128 BRANCHWOOD WAY         OMEGA BUILDERS, LP          TEMPLE WESTOOD   10/1/2012
   4104 ZACHERYS RUN           STANDARD PACIFIC OF TEXAS   RANCH AT BRUS    10/2/2012
   4213 ARROW WOOD ROAD        STANDARD PACIFIC OF TEXAS   RANCH AT BRUS    10/2/2012
   2121 MC BEE STREET          STANDARD PACIFIC OF TEXAS   MUELLER          10/2/2012
   2113 MC BEE STREET          STANDARD PACIFIC OF TEXAS   MUELLER          10/2/2012
   1007 ALAMO PLAZA DRIVE      D.R. HORTON                 CP TOWN CENTER   10/2/2012
   925 ALAMO PLAZA DRIVE       D.R. HORTON                 CP TOWN CENTER   10/2/2012
   915 ALAMO PLAZA DRIVE       D.R. HORTON                 CP TOWN CENTER   10/2/2012
   7305 A COLINA VISTA LP      D.R. HORTON                 COLINA VISTA     10/2/2012
   7305 B COLINA VISTA LP      D.R. HORTON                 COLINA VISTA     10/2/2012
   934 ALAMO PLAZA DRIVE       D.R. HORTON                 CP TOWN CENTER   10/2/2012
   939 ALAMO PLAZA DRIVE       D.R. HORTON                 CP TOWN CENTER   10/2/2012
   935 ALAMO PLAZA DRIVE       D.R. HORTON                 CP TOWN CENTER   10/2/2012
   936 ALAMO PLAZA DRIVE       D.R. HORTON                 CP TOWN CENTER   10/2/2012
   937 ALAMO PLAZA DRIVE       D.R. HORTON                 CP TOWN CENTER   10/2/2012
   1015 ALAMO PLAZA DRIVE      D.R. HORTON                 CP TOWN CENTER   10/2/2012
   4386 CR 305 AJ BRAUER FAB   AJ BRAUER FAB               FRANKIE          10/2/2012
   3110 WINDSOR                M.D.S. BUILDERS OF TEXAS,   CARL N           10/2/2012
   10805 WORN SOLE DRIVE       D.R. HORTON                 PIONEER CROSS    10/3/2012
   10817 WORN SOLE DRIVE       D.R. HORTON                 PIONEER CROSS    10/3/2012
   10825 WORN SOLE DRIVE       D.R. HORTON                 PIONEER CROSS    10/3/2012
   10813 WORN SOLE DRIVE       D.R. HORTON                 PIONEER CROSS    10/3/2012
   10829 WORN SOLE DRIVE       D.R. HORTON                 PIONEER CROSS    10/3/2012
   10821 WORN SOLE DRIVE       D.R. HORTON                 PIONEER CROSS    10/3/2012
   5023 LEDGESTONE TRAIL       HORTON - KILLEEN/TEMPLE/    STONEGATE        10/3/2012
   13605 HYMEADOW CIRCLE       SCOTT FELDER HOMES, LLC     LAKE CREEK       10/3/2012
   504 AMBER LANE              HORTON - KILLEEN/TEMPLE/    SONTERRA         10/3/2012
   133 PAUL AZINGER DRIVE      D.R. HORTON                 FOREST CREEK     10/3/2012
   131 PAUL AZINGER DRIVE      D.R. HORTON                 FOREST CREEK     10/3/2012
   3202 A MERRIE LYNN AVE.     MX3 HOMES, LLC              AUSTIN           10/3/2012
   3202 B MERRIE LYNN AVE.     MX3 HOMES, LLC              AUSTIN           10/3/2012
   7304 A BANDERA RANCH        D.R. HORTON                 COLINA VISTA     10/3/2012
   7304 B BANDERA RANCH        D.R. HORTON                 COLINA VISTA     10/3/2012
   126 SPANISH TRAIL           SITTERLE HOMES-AUSTIN,LLC   THE COLONY       10/3/2012
   4209 ARROW WOOD RD.         STANDARD PACIFIC OF TEXAS   RANCH AT BRUS    10/4/2012
   2109 MC BEE STREET          STANDARD PACIFIC OF TEXAS   MUELLER          10/4/2012
   3102 HERRERO PATH           SCOTT FELDER HOMES, LLC     CABALLO RANCH    10/4/2012
   9929 DESPERADO DRIVE        HORTON - KILLEEN/TEMPLE/    WILLOW BEND      10/4/2012
   9925 DESPERADO DRIVE        HORTON - KILLEEN/TEMPLE/    WILLOW BEND      10/4/2012
   1925 BARNETT DRIVE          D.R. HORTON                 GANN RANCH       10/4/2012
   1906 WHEATON TRAIL          D.R. HORTON                 GANN RANCH       10/4/2012
   1927 BARNETT DRIVE          D.R. HORTON                 GANN RANCH       10/4/2012


                                                                                        523
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 531 of 1053 PageID:
                                    18096

   1914 BARNETT DRIVE        D.R. HORTON                 GANN RANCH         10/4/2012
   10013 DOUBLE EAGLE PASS   STREETMAN (USE 1407)        PEARSON PLACE      10/4/2012
   9913 DESPERADO DRIVE      HORTON - KILLEEN/TEMPLE/    WILLOW BEND        10/4/2012
   18213 PAINTED HORSE CV    DAVID WEEKLEY HOMES         SWEETWATER DW      10/4/2012
   6605 TOLLBRIDGE ROAD      ASHFORD HOMES, DBA          BELTON             10/5/2012
   1915 HIGH RIDGE TRAIL     HORTON - KILLEEN/TEMPLE/    SUTTON PLACE       10/5/2012
   3065 PORTULACA DRIVE      SITTERLE HOMES-AUSTIN,LLC   BEHRENS RANCH      10/5/2012
   100 SASSAFRAS STREET      D.R. HORTON                 HUTTO HIGHLANDS    10/5/2012
   708 NIOBRARA RIVER DR     D.R. HORTON                 HIGHLAND PARK      10/5/2012
   5933 FAIR HILL DRIVE      OMEGA BUILDERS, LP          WYNDHAM HILL       10/5/2012
   1912 BARNETT DRIVE        D.R. HORTON                 GANN RANCH         10/5/2012
   7305 AMBER MEADOW LOOP    OMEGA BUILDERS, LP          TEMPLE WESTOOD     10/5/2012
   9909 DESPERADO DRIVE      HORTON - KILLEEN/TEMPLE/    WILLOW BEND        10/5/2012
   9912 DESPERADO DRIVE      HORTON - KILLEEN/TEMPLE/    WILLOW BEND        10/5/2012
   9905 DESPERADO DRIVE      HORTON - KILLEEN/TEMPLE/    WILLOW BEND        10/5/2012
   11508 HARPSTER BEND       D.R. HORTON                 AVERY FAR WEST     10/5/2012
   13705 TURKEY HOLLOW TRL   D.R. HORTON                 AVERY FAR WEST     10/5/2012
   2415 ERICA KAITLIN        DAVID WEEKLEY HOMES         BUTTERCUP CREEK    10/5/2012
   4210 SHIRE STREET         STANDARD PACIFIC OF TEXAS   RANCH AT BRUS      10/8/2012
   3618 PENELOPE WAY         STANDARD PACIFIC OF TEXAS   PALOMA LAKE        10/8/2012
   #7201 3101 DAVIS LANE     D.R. HORTON                 BRODIE HEIGHTS     10/8/2012
   #7202 3101 DAVIS LANE     D.R. HORTON                 BRODIE HEIGHTS     10/8/2012
   #7203 3101 DAVIS LANE     D.R. HORTON                 BRODIE HEIGHTS     10/8/2012
   3317 CORTES PLACE         STANDARD PACIFIC OF TEXAS   PALOMA LAKE        10/8/2012
   817 HERITAGE SPRINGS TR   D.R. HORTON                 TURTLE CREEK       10/8/2012
   11600 FAUBIAN LANE        D.R. HORTON                 AVERY FAR WEST     10/8/2012
   804 GABRIEL MILLS DRIVE   D.R. HORTON                 TURTLE CREEK       10/8/2012
   2519 NIGHTSHADE DRIVE     D.R. HORTON                 GANN RANCH         10/8/2012
   1906 PAINT ROCK COVE      D.R. HORTON                 GANN RANCH         10/8/2012
   1907 CAP ROCK LANE        D.R. HORTON                 GANN RANCH         10/8/2012
   2901 CORTES COURT         STANDARD PACIFIC OF TEXAS   PALOMA LAKE        10/8/2012
   2932 ANGELINA DRIVE       STANDARD PACIFIC OF TEXAS   PALOMA LAKE        10/8/2012
   572 WHISPERING WIND WAY   SCOTT FELDER HOMES, LLC     HIGHPOINT          10/8/2012
   201 GLENFIDDICH LANE      STANDARD PACIFIC OF TEXAS   ROUGH HOLLOW       10/9/2012
   3710 MESQUITE BRANCH DR   HORTON - KILLEEN/TEMPLE/    QUAIL ESTATES      10/9/2012
   5409 SANDSTONE DRIVE      HORTON - KILLEEN/TEMPLE/    STONEGATE          10/9/2012
   6633 DEMING DRIVE         HORTON - KILLEEN/TEMPLE/    SENDERO WA         10/9/2012
   9933 DESPERADO DRIVE      HORTON - KILLEEN/TEMPLE/    WILLOW BEND        10/9/2012
   2455 BOWLES RANCH ROAD    OMEGA BUILDERS, LP          HIGH CREST         10/9/2012
   1911 CAP ROCK LANE        D.R. HORTON                 GANN RANCH         10/9/2012
   2525 PRESERVE TRAIL       D.R. HORTON                 GANN RANCH         10/9/2012
   2408 ROSEGLEN DRIVE       D.R. HORTON                 GANN RANCH         10/9/2012
   9917 DESPERADO DRIVE      HORTON - KILLEEN/TEMPLE/    WILLOW BEND        10/9/2012
   12400 WATERFORD RUN WAY   D.R. HORTON                 STONEWATER         10/9/2012
   12405 STONERIDGE GAP LN   D.R. HORTON                 STONEWATER         10/9/2012
   12409 STONERIDGE GAP LN   D.R. HORTON                 STONEWATER         10/9/2012
   12312 WATERFORD RUN WAY   D.R. HORTON                 STONEWATER         10/9/2012
   1010 A JUNIPER STREET     AUSTIN NEWCASTLE HOMES,LP   AUSTIN            10/10/2012
   1010 B JUNIPER STREET     AUSTIN NEWCASTLE HOMES,LP   AUSTIN            10/10/2012
   105 GLENFIDDICH LANE      STANDARD PACIFIC OF TEXAS   ROUGH HOLLOW      10/10/2012
   2401 BLACK ORCHID DRIVE   HORTON - KILLEEN/TEMPLE/    SUNFLOWER EST.    10/10/2012
   2400 BLACK ORCHID DRIVE   HORTON - KILLEEN/TEMPLE/    SUNFLOWER EST.    10/10/2012
   3004 BLACK ORCHID DRIVE   HORTON - KILLEEN/TEMPLE/    SUNFLOWER EST.    10/10/2012
   2700 BLACK ORCHID DRIVE   HORTON - KILLEEN/TEMPLE/    SUNFLOWER EST.    10/10/2012
   3907 STONE CREEK DRIVE    HORTON - KILLEEN/TEMPLE/    QUAIL ESTATES     10/10/2012


                                                                                        524
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 532 of 1053 PageID:
                                    18097

   3718 MESQUITE BRANCH DR   HORTON - KILLEEN/TEMPLE/    QUAIL ESTATES     10/10/2012
   2206 JESSE DRIVE          HORTON - KILLEEN/TEMPLE/    HOUSE CREEK N     10/10/2012
   3712 MESQUITE BRANCH DR   HORTON - KILLEEN/TEMPLE/    QUAIL ESTATES     10/10/2012
   5015 LEDGESTONE TRAIL     HORTON - KILLEEN/TEMPLE/    STONEGATE         10/10/2012
   130 SASSAFRAS STREET      D.R. HORTON                 HUTTO HIGHLANDS   10/10/2012
   200 SASSAFRAS STREET      D.R. HORTON                 HUTTO HIGHLANDS   10/10/2012
   202 SASSAFRAS STREET      D.R. HORTON                 HUTTO HIGHLANDS   10/10/2012
   204 SASSAFRAS STREET      D.R. HORTON                 HUTTO HIGHLANDS   10/10/2012
   8003 WOODBURY DRIVE       OMEGA BUILDERS, LP          WESTFIELD TMPLE   10/10/2012
   7017 MITRA DRIVE          STANDARD PACIFIC OF TEXAS   MERIDIAN          10/11/2012
   7712 MITRA DRIVE          STANDARD PACIFIC OF TEXAS   MERIDIAN          10/11/2012
   9307 ZAYDEN DRIVE         HORTON - KILLEEN/TEMPLE/    SPLAWN RANCH      10/11/2012
   9405 ZAYDEN DRIVE         HORTON - KILLEEN/TEMPLE/    SPLAWN RANCH      10/11/2012
   903 ALAMO PLAZA DRIVE     D.R. HORTON                 CP TOWN CENTER    10/11/2012
   511 SPANISH MUSTANG       STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     10/11/2012
   9301 SWEETGUM DRIVE       D.R. HORTON                 SAGE MEADOW       10/11/2012
   #7401 3101 DAVIS LANE     D.R. HORTON                 BRODIE HEIGHTS    10/11/2012
   #7402 3101 DAVIS LANE     D.R. HORTON                 BRODIE HEIGHTS    10/11/2012
   #7403 3101 DAVIS LANE     D.R. HORTON                 BRODIE HEIGHTS    10/11/2012
   216 SIMMONS DRIVE         DAVID WEEKLEY HOMES         BUTTERCUP CREEK   10/11/2012
   2105 MC BEE STREET        STANDARD PACIFIC OF TEXAS   MUELLER           10/12/2012
   2101 MC BEE STREET        STANDARD PACIFIC OF TEXAS   MUELLER           10/12/2012
   2413 LYLA LANE            D.R. HORTON                 HAZLEWOOD         10/12/2012
   2405 LYLA LANE            D.R. HORTON                 HAZLEWOOD         10/12/2012
   9205 SWEETGUM DRIVE       D.R. HORTON                 SAGE MEADOW       10/12/2012
   4017 WOODHAVEN DRIVE      OMEGA BUILDERS, LP          BELLA CHARCA      10/12/2012
   13025 HYMEADOW CIRCLE     DAVID WEEKLEY HOMES         LAKE CREEK        10/12/2012
   13601 HYMEADOW CIRCLE     DAVID WEEKLEY HOMES         LAKE CREEK        10/12/2012
   2417 ERICA KAITLIN LANE   DAVID WEEKLEY HOMES         BUTTERCUP CREEK   10/12/2012
   928 ALAMO PLAZA DRIVE     D.R. HORTON                 CP TOWN CENTER    10/12/2012
   933 ALAMO PLAZA DRIVE     D.R. HORTON                 CP TOWN CENTER    10/12/2012
   9301 ZAYDEN DRIVE         HORTON - KILLEEN/TEMPLE/    SPLAWN RANCH      10/15/2012
   9303 ZAYDEN DRIVE         HORTON - KILLEEN/TEMPLE/    SPLAWN RANCH      10/15/2012
   2202 JESSE DRIVE          HORTON - KILLEEN/TEMPLE/    HOUSE CREEK N     10/15/2012
   2204 JESSE DRIVE          HORTON - KILLEEN/TEMPLE/    HOUSE CREEK N     10/15/2012
   3106 HERRERO PATH         SCOTT FELDER HOMES, LLC     CABALLO RANCH     10/15/2012
   1903 PRADERA PATH         SCOTT FELDER HOMES, LLC     CABALLO RANCH     10/15/2012
   1006 ALAMO PLAZA DRIVE    D.R. HORTON                 CP TOWN CENTER    10/15/2012
   505 A WEST NORTH LOOP     CHESTER WILSON              AUSTIN            10/16/2012
   505 B WEST NORTH LOOP     CHESTER WILSON              AUSTIN            10/16/2012
   105 TOM WATSON COVE       D.R. HORTON                 FOREST CREEK      10/16/2012
   7101 COKUI DRIVE          HORTON - KILLEEN/TEMPLE/    SPANISH OAK KIL   10/16/2012
   7104 COKUI DRIVE          HORTON - KILLEEN/TEMPLE/    SPANISH OAK KIL   10/16/2012
   6529 ESTANA LANE          STANDARD PACIFIC OF TEXAS   AVANA             10/16/2012
   13509 RED EGRET DRIVE     D.R. HORTON                 PARMER VILLAGE    10/16/2012
   4213 BUCKSKIN ROAD        STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     10/16/2012
   4520 RUIZ STREET          STANDARD PACIFIC OF TEXAS   MUELLER           10/16/2012
   3313 CORTES PLACE         STANDARD PACIFIC OF TEXAS   PALOMA LAKE       10/16/2012
   635 CHRISTINA DRIVE       KOSIER CONSTRUCTION         ROBINSON          10/16/2012
   1804 ZILKER DRIVE         D.R. HORTON                 CP TOWN CENTER    10/16/2012
   1710 DISCOVERY BLVD       D.R. HORTON                 CP TOWN CENTER    10/16/2012
   455 OLD MILL RD.          BRANDON CUSTOM HOMES        DRIPPING SPRING   10/17/2012
   3385 VINEYARD TRAIL       HORTON - KILLEEN/TEMPLE/    TUSCANY MEADOWS   10/17/2012
   7709 MITRA DRIVE          STANDARD PACIFIC OF TEXAS   MERIDIAN          10/17/2012
   7313 A COLINA VISTA LP    D.R. HORTON                 COLINA VISTA      10/17/2012


                                                                                        525
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 533 of 1053 PageID:
                                    18098

   7313 B COLINA VISTA LP    D.R. HORTON                 COLINA VISTA     10/17/2012
   #1701 14001 AVERY RANCH   D.R. HORTON                 AVERY RANCH      10/17/2012
   #1702 14001 AVERY RANCH   D.R. HORTON                 AVERY RANCH      10/17/2012
   #1703 14001 AVERY RANCH   D.R. HORTON                 AVERY RANCH      10/17/2012
   1807 SALINE CREEK DRIVE   D.R. HORTON                 CRKVIEW FOREST   10/17/2012
   1812 SALINE CREEK DRIVE   D.R. HORTON                 CRKVIEW FOREST   10/17/2012
   18005 LINKHILL DRIVE      D.R. HORTON                 MONTEBELLA       10/17/2012
   401 BRAHMAN ROAD          STANDARD PACIFIC OF TEXAS   RANCH AT BRUS    10/18/2012
   3068 PORTULACA DRIVE      SITTERLE HOMES-AUSTIN,LLC   BEHRENS RANCH    10/18/2012
   4524 RUIZ STREET          STANDARD PACIFIC OF TEXAS   MUELLER          10/18/2012
   1715 CAMINO ALEMEDA       SCOTT FELDER HOMES, LLC     CABALLO RANCH    10/18/2012
   1401 RICES CROSSING       D.R. HORTON                 TURTLE CREEK     10/18/2012
   9305 SWEETGUM DRIVE       D.R. HORTON                 SAGE MEADOW      10/18/2012
   5513 CHEROKEE DRAW ROAD   DAVID WEEKLEY HOMES         SWEETWATER DW    10/18/2012
   1806 DISCOVERY BLVD       D.R. HORTON                 CP TOWN CENTER   10/18/2012
   13713 TURKEY HOLLOW TRL   D.R. HORTON                 AVERY FAR WEST   10/18/2012
   2005 EAST 13TH STREET     ED HAMEL HOMES              AUSTIN           10/19/2012
   9606 ROGANO COURT         HORTON - KILLEEN/TEMPLE/    YOWELL RANCH     10/19/2012
   9608 ROGANO COURT         HORTON - KILLEEN/TEMPLE/    YOWELL RANCH     10/19/2012
   9600 ROGANO COURT         HORTON - KILLEEN/TEMPLE/    YOWELL RANCH     10/19/2012
   9603 ROGANO COURT         HORTON - KILLEEN/TEMPLE/    YOWELL RANCH     10/19/2012
   9610 ROGANO COURT         HORTON - KILLEEN/TEMPLE/    YOWELL RANCH     10/19/2012
   9605 ROGANO COURT         HORTON - KILLEEN/TEMPLE/    YOWELL RANCH     10/19/2012
   9612 ROGANO COURT         HORTON - KILLEEN/TEMPLE/    YOWELL RANCH     10/19/2012
   9607 ROGANO COURT         HORTON - KILLEEN/TEMPLE/    YOWELL RANCH     10/19/2012
   227 AVALANCHE AVE.        D.R. HORTON                 PINNACLE         10/19/2012
   6017 FAIR HILL DRIVE      OMEGA BUILDERS, LP          WYNDHAM HILL     10/19/2012
   2005 NESTLEWOOD DRIVE     D.R. HORTON                 PIONEER CROSS    10/19/2012
   2001 NESTLEWOOD DRIVE     D.R. HORTON                 PIONEER CROSS    10/19/2012
   2009 NESTLEWOOD DRIVE     D.R. HORTON                 PIONEER CROSS    10/19/2012
   710 CLOVER LANE           RILEY SCOTT HOMES, LLC      TEMPLE           10/22/2012
   9511 FRATELLI COURT       HORTON - KILLEEN/TEMPLE/    YOWELL RANCH     10/22/2012
   3621 PENELOPE WAY         STANDARD PACIFIC OF TEXAS   PALOMA LAKE      10/22/2012
   3207 CRICKLEWOOD DRIVE    HORTON - KILLEEN/TEMPLE/    YOWELL RANCH     10/22/2012
   9205 CRICKET DRIVE        HORTON - KILLEEN/TEMPLE/    SPLAWN RANCH     10/22/2012
   9956 DESPERADO DRIVE      HORTON - KILLEEN/TEMPLE/    WILLOW BEND      10/22/2012
   9952 DESPERADO DRIVE      HORTON - KILLEEN/TEMPLE/    WILLOW BEND      10/22/2012
   9125 SWEETGUM DRIVE       D.R. HORTON                 SAGE MEADOW      10/22/2012
   4504 RUIZ STREET          STANDARD PACIFIC OF TEXAS   MUELLER          10/22/2012
   2004 NESTLEWOOD DRIVE     D.R. HORTON                 PIONEER CROSS    10/22/2012
   2012 NESTLEWOOD DRIVE     D.R. HORTON                 PIONEER CROSS    10/22/2012
   9113 SWEETGUM DRIVE       D.R. HORTON                 SAGE MEADOW      10/22/2012
   2008 NESTLEWOOD DRIVE     D.R. HORTON                 PIONEER CROSS    10/22/2012
   865 HERITAGE SPRINGS TR   D.R. HORTON                 TURTLE CREEK     10/22/2012
   809 HERITAGE SPRINGS TR   D.R. HORTON                 TURTLE CREEK     10/22/2012
   3006 SEA JAY DRIVE        OPUS HOMES, LLC             WESTGATE         10/23/2012
   3004 SEA JAY DRIVE        OPUS HOMES, LLC             WESTGATE         10/23/2012
   2107 JESSE DRIVE          HORTON - KILLEEN/TEMPLE/    HOUSE CREEK N    10/23/2012
   2101 JESSE DRIVE          HORTON - KILLEEN/TEMPLE/    HOUSE CREEK N    10/23/2012
   9960 DESPERADO DRIVE      HORTON - KILLEEN/TEMPLE/    WILLOW BEND      10/23/2012
   328 SPANISH MUSTANG DR.   STANDARD PACIFIC OF TEXAS   RANCH AT BRUS    10/23/2012
   223 DAKOTA DRIVE          STANDARD PACIFIC OF TEXAS   RANCH AT BRUS    10/23/2012
   13208 HYMEADOW CIRCLE     DAVID WEEKLEY HOMES         LAKE CREEK       10/23/2012
   208 MCCOY LANE            D.R. HORTON                 GLENWOOD         10/23/2012
   214 MCCOY LANE            D.R. HORTON                 GLENWOOD         10/23/2012


                                                                                       526
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 534 of 1053 PageID:
                                    18099

   206 MCCOY LANE             D.R. HORTON                 GLENWOOD         10/23/2012
   210 MCCOY LANE             D.R. HORTON                 GLENWOOD         10/23/2012
   216 MCCOY LANE             D.R. HORTON                 GLENWOOD         10/23/2012
   13709 TURKEY HOLLOW TRL    D.R. HORTON                 AVERY FAR WEST   10/23/2012
   3248 HESTER WAY            OMEGA BUILDERS, LP          SALADO, TEXAS    10/23/2012
   6608 ESTANA LANE           STANDARD PACIFIC OF TEXAS   AVANA            10/24/2012
   4512 RUIZ STREET           STANDARD PACIFIC OF TEXAS   MUELLER          10/24/2012
   2856 ANGELINA DRIVE        STANDARD PACIFIC OF TEXAS   PALOMA LAKE      10/24/2012
   13425 LITTLE GULL DRIVE    D.R. HORTON                 PARMER VILLAGE   10/24/2012
   13417 LITTLE GULL DRIVE    D.R. HORTON                 PARMER VILLAGE   10/24/2012
   13421 LITTLE GULL DRIVE    D.R. HORTON                 PARMER VILLAGE   10/24/2012
   1802 DISCOVERY BLVD        D.R. HORTON                 CP TOWN CENTER   10/24/2012
   8528 WHITE IBIS DRIVE      D.R. HORTON                 PARMER VILLAGE   10/24/2012
   8532 WHITE IBIS DRIVE      D.R. HORTON                 PARMER VILLAGE   10/24/2012
   1505 RICES CROSSING LANE   D.R. HORTON                 TURTLE CREEK     10/24/2012
   2020 DEER FIELD WAY        HORTON - KILLEEN/TEMPLE/    SUTTON PLACE     10/25/2012
   2105 JESSE DRIVE           HORTON - KILLEEN/TEMPLE/    HOUSE CREEK N    10/25/2012
   2117 MC BEE STREET         STANDARD PACIFIC OF TEXAS   MUELLER          10/25/2012
   3401 SHORELINE DRIVE       HORTON - KILLEEN/TEMPLE/    THE RIDGE        10/25/2012
   407 FRIESIAN LANE          STANDARD PACIFIC OF TEXAS   RANCH AT BRUS    10/25/2012
   405 BROAD PEAK ROAD        D.R. HORTON                 PINNACLE         10/25/2012
   407 BROAD PEAK ROAD        D.R. HORTON                 PINNACLE         10/25/2012
   828 NIOBRARA RIVER DR      D.R. HORTON                 HIGHLAND PARK    10/25/2012
   1808 LARCHMONT DRIVE       JKIRSTEN CORPORATION        AUSTIN           10/26/2012
   409 OLD PEAK ROAD          D.R. HORTON                 PINNACLE         10/26/2012
   407 OLD PEAK ROAD          D.R. HORTON                 PINNACLE         10/26/2012
   307 OLD PEAK ROAD          D.R. HORTON                 PINNACLE         10/26/2012
   405 OLD PEAK ROAD          D.R. HORTON                 PINNACLE         10/26/2012
   412 BROAD PEAK ROAD        D.R. HORTON                 PINNACLE         10/26/2012
   411 OLD PEAK ROAD          D.R. HORTON                 PINNACLE         10/26/2012
   120 FLORENZ LANE           D.R. HORTON                 RANCHO SIENNA    10/26/2012
   3324 CORTES PLACE          STANDARD PACIFIC OF TEXAS   PALOMA LAKE      10/26/2012
   1905 VALLE VERDE DR.       SCOTT FELDER HOMES, LLC     CABALLO RANCH    10/26/2012
   10009 DOUBLE EAGLE PASS    STREETMAN (USE 1407)        PEARSON PLACE    10/26/2012
   8544 WHITE IBIS DRIVE      D.R. HORTON                 PARMER VILLAGE   10/26/2012
   9121 SWEETGUM DRIVE        D.R. HORTON                 SAGE MEADOW      10/26/2012
   564 WHISPERING WIND WAY    SCOTT FELDER HOMES, LLC     HIGHPOINT        10/26/2012
   4209 BUCKSKIN ROAD         STANDARD PACIFIC OF TEXAS   RANCH AT BRUS    10/27/2012
   115 WALKING HORSE WAY      STANDARD PACIFIC OF TEXAS   RANCH AT BRUS    10/27/2012
   602 SPANISH MUSTANG        STANDARD PACIFIC OF TEXAS   RANCH AT BRUS    10/27/2012
   15202 ORIGINS LANE         PROMINENCE HOMES, LLC       WATER DIST.17    10/29/2012
   15204 ORIGINS LANE         PROMINENCE HOMES, LLC       LAKEWAY          10/29/2012
   15206 ORIGINS LANE         PROMINENCE HOMES, LLC       LAKEWAY          10/29/2012
   15208 ORIGINS LANE         PROMINENCE HOMES, LLC       WATER DIST.17    10/29/2012
   4508 RUIZ STREET           STANDARD PACIFIC OF TEXAS   MUELLER          10/29/2012
   4516 RUIZ STREET           STANDARD PACIFIC OF TEXAS   MUELLER          10/29/2012
   1000 LOST PINES LANE       D.R. HORTON                 CP TOWN CENTER   10/29/2012
   1002 LOST PINES LANE       D.R. HORTON                 CP TOWN CENTER   10/29/2012
   1004 LOST PINES LANE       D.R. HORTON                 CP TOWN CENTER   10/29/2012
   1006 LOST PINES LANE       D.R. HORTON                 CP TOWN CENTER   10/29/2012
   1008 LOST PINES LANE       D.R. HORTON                 CP TOWN CENTER   10/29/2012
   1010 LOST PINES LANE       D.R. HORTON                 CP TOWN CENTER   10/29/2012
   1012 LOST PINES LANE       D.R. HORTON                 CP TOWN CENTER   10/29/2012
   1014 LOST PINES LANE       D.R. HORTON                 CP TOWN CENTER   10/29/2012
   504 WESTER ROSS LANE       STANDARD PACIFIC OF TEXAS   ROUGH HOLLOW     10/30/2012


                                                                                        527
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 535 of 1053 PageID:
                                    18100

   2804 BLACK ORCHID DRIVE   HORTON - KILLEEN/TEMPLE/    SUNFLOWER EST.    10/30/2012
   203 LOTTIE LANE           HORTON - KILLEEN/TEMPLE/    SAVANNAH HEIGHT   10/30/2012
   205 LOTTIE LANE           HORTON - KILLEEN/TEMPLE/    SAVANNAH HEIGHT   10/30/2012
   4801 BIRMINGHAM CIRCLE    HORTON - KILLEEN/TEMPLE/    SAVANNAH HGT 3    10/30/2012
   1129 BOLDMERE DRIVE       RUSS DAVIS HOMES, INC.      WACO              10/30/2012
   2302 ERICA KAITLIN LANE   SITTERLE HOMES-AUSTIN,LLC   BUTTERCUP CREEK   10/30/2012
   2803 GOODWIN AVENUE       PATRIOT BUILDERS, LP        AUSTIN            10/30/2012
   1417 APRIL MEADOWS LOOP   D.R. HORTON                 TERAVISTA 2       10/30/2012
   1412 APRIL MEADOWS LOOP   D.R. HORTON                 TERAVISTA 2       10/30/2012
   1405 APRIL MEADOWS LOOP   D.R. HORTON                 TERAVISTA 2       10/30/2012
   1413 APRIL MEADOWS LOOP   D.R. HORTON                 TERAVISTA 2       10/30/2012
   204 MCCOY LANE            D.R. HORTON                 GLENWOOD          10/30/2012
   212 MCCOY LANE            D.R. HORTON                 GLENWOOD          10/30/2012
   202 MCCOY LANE            D.R. HORTON                 GLENWOOD          10/30/2012
   4528 RUIZ STREET          STANDARD PACIFIC OF TEXAS   MUELLER           10/30/2012
   13516 PIPING PLOVER DR    D.R. HORTON                 PARMER VILLAGE    10/30/2012
   270 ELDERBERRY ROAD       STANDARD PACIFIC OF TEXAS   HIGHPOINT         10/30/2012
   5704 COMANCHE DIVIDE CV   DAVID WEEKLEY HOMES         SWEETWATER DW     10/30/2012
   13012 HYMEADOW CIRCLE     DAVID WEEKLEY HOMES         LAKE CREEK        10/30/2012
   206 SIMMONS DRIVE         DAVID WEEKLEY HOMES         BUTTERCUP CREEK   10/30/2012
   403 BRAHMAN ROAD          STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     10/31/2012
   4532 RUIZ STREET          STANDARD PACIFIC OF TEXAS   MUELLER           10/31/2012
   7516 A COLINA VISTA       D.R. HORTON                 COLINA VISTA      10/31/2012
   7516 B COLINA VISTA       D.R. HORTON                 COLINA VISTA      10/31/2012
   1404 APRIL MEADOWS LOOP   D.R. HORTON                 TERAVISTA 2       10/31/2012
   15909 PEARSON BROTHERS    STREETMAN (USE 1407)        PEARSON PLACE     10/31/2012
   3541 PENELOPE WAY         STANDARD PACIFIC OF TEXAS   PALOMA LAKE       10/31/2012
   #9201 3101 DAVIS LANE     D.R. HORTON                 BRODIE HEIGHTS    10/31/2012
   #9202 3101 DAVIS LANE     D.R. HORTON                 BRODIE HEIGHTS    10/31/2012
   #9203 3101 DAVIS LANE     D.R. HORTON                 BRODIE HEIGHTS    10/31/2012
   2947 ANGELINA DRIVE       STANDARD PACIFIC OF TEXAS   PALOMA LAKE       10/31/2012
   1125 APRIL MEADOWS LOOP   D.R. HORTON                 TERAVISTA 2       10/31/2012
   3373 VINEYARD TRAIL       HORTON - KILLEEN/TEMPLE/    TUSCANY MEADOWS    11/1/2012
   3371 VINEYARD TRAIL       HORTON - KILLEEN/TEMPLE/    TUSCANY MEADOWS    11/1/2012
   1331 STONE RIDGE MOUNT    DESIGN TECH HOMES, LP       MARBLE FALLS       11/1/2012
   801 SIENA COURT           HORTON - KILLEEN/TEMPLE/    TUSCANY MEADOWS    11/1/2012
   9616 SWEETGUM DRIVE       D.R. HORTON                 SAGE MEADOW        11/1/2012
   7301 A BANDERA RANCH      D.R. HORTON                 COLINA VISTA       11/1/2012
   7301 B BANDERA RANCH      D.R. HORTON                 COLINA VISTA       11/1/2012
   209 JAYCEE DRIVE          HORTON - KILLEEN/TEMPLE/    SPLAWN RANCH       11/1/2012
   4501 #10 WESTLAKE DRIVE   SCOTT FELDER HOMES, LLC     DAVENPORT RANCH    11/1/2012
   3210 HERRERO PATH         SCOTT FELDER HOMES, LLC     CABALLO RANCH      11/1/2012
   2507 TWIN RIDGE COURT     OMEGA BUILDERS, LP          RED ROCK HILLS     11/1/2012
   411 BELLA MONTAGNA        LAKE HILLS CUSTOM HOMES,    WATER DIST.17      11/2/2012
   165 PAIGE DRIVE           JUNIPER CUSTOM HOMES, LLC   QUARRY LAKE        11/2/2012
   9507 ZAYDEN DRIVE         HORTON - KILLEEN/TEMPLE/    SPLAWN RANCH       11/2/2012
   9309 ZAYDEN DRIVE         HORTON - KILLEEN/TEMPLE/    SPLAWN RANCH       11/2/2012
   3421 EAGLE RIDGE LANE     SCOTT FELDER HOMES, LLC     BLACKHAWK          11/2/2012
   7920 WOODBURY DRIVE       OMEGA BUILDERS, LP          WESTFIELD TMPLE    11/2/2012
   6134 ALEXANDRIA DRIVE     OMEGA BUILDERS, LP          WYNDHAM HILL       11/2/2012
   1607 BAUERLE AVENUE       INTEGRITY BUILDERS, DBA     AUSTIN             11/5/2012
   605 SPANISH MUSTANG       STANDARD PACIFIC OF TEXAS   RANCH AT BRUS      11/5/2012
   1508 RICES CROSSING LN    D.R. HORTON                 TURTLE CREEK       11/5/2012
   204 SAN MATTEO STREET     D.R. HORTON                 RANCHO SIENNA      11/5/2012
   217 SAN MATTEO STREET     D.R. HORTON                 RANCHO SIENNA      11/5/2012


                                                                                        528
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 536 of 1053 PageID:
                                    18101

   13101 HYMEADOW CIRCLE     SCOTT FELDER HOMES, LLC     LAKE CREEK         11/6/2012
   1704 CANTERBURY STREET    AUSTIN NEWCASTLE HOMES,LP   SHANNON            11/6/2012
   2916 ANGELINA DRIVE       STANDARD PACIFIC OF TEXAS   PALOMA LAKE        11/6/2012
   15921 PEARSON BROTHERS    STREETMAN (USE 1407)        PEARSON PLACE      11/6/2012
   9948 DESPERADO DRIVE      HORTON - KILLEEN/TEMPLE/    WILLOW BEND        11/7/2012
   4500 RUIZ STREET          STANDARD PACIFIC OF TEXAS   MUELLER            11/7/2012
   9989 DESPERADO DRIVE      HORTON - KILLEEN/TEMPLE/    WILLOW BEND        11/7/2012
   9985 DESPERADO DRIVE      HORTON - KILLEEN/TEMPLE/    WILLOW BEND        11/7/2012
   10001 DESPERADO DRIVE     HORTON - KILLEEN/TEMPLE/    WILLOW BEND        11/7/2012
   18007 LINKHILL DRIVE      D.R. HORTON                 MONTEBELLA         11/7/2012
   13701 TURKEY HOLLOW TRL   D.R. HORTON                 AVERY FAR WEST     11/7/2012
   202 TOM KITE DRIVE        D.R. HORTON                 FOREST CREEK       11/7/2012
   606 ROYAL BURGESS DRIVE   D.R. HORTON                 FOREST CREEK       11/7/2012
   13513 PIPING PLOVER DR    D.R. HORTON                 PARMER VILLAGE     11/7/2012
   13517 PIPING PLOVER DR    D.R. HORTON                 PARMER VILLAGE     11/7/2012
   13520 PIPING PLOVER DR    D.R. HORTON                 PARMER VILLAGE     11/7/2012
   2400 OAKHAVEN CIRCLE      ENDEAVOR CUSTOM HOMES ONE   AUSTIN             11/8/2012
   12325 AQUAPLEX DRIVE      SOLEDAD BUILDERS, LLC       BUDA               11/8/2012
   2907 EAST 13TH STREET     PATRIOT BUILDERS, LP        AUSTIN             11/8/2012
   2205 ERICA KAITLIN LANE   SITTERLE HOMES-AUSTIN,LLC   BUTTERCUP CREEK    11/8/2012
   4111 ARROW WOOD ROAD      STANDARD PACIFIC OF TEXAS   RANCH AT BRUS      11/8/2012
   4109 ARROW WOOD ROAD      STANDARD PACIFIC OF TEXAS   RANCH AT BRUS      11/8/2012
   5317 SANDSTONE DRIVE      HORTON - KILLEEN/TEMPLE/    STONEGATE          11/8/2012
   304 ARREZO LANE           D.R. HORTON                 RANCHO SIENNA      11/8/2012
   145 FLORENZ LANE          D.R. HORTON                 RANCHO SIENNA      11/8/2012
   200 ARREZO LANE           D.R. HORTON                 RANCHO SIENNA      11/8/2012
   2065 FLINT ROCK LOOP      SCOTT FELDER HOMES, LLC     RIM ROCK           11/8/2012
   209 STEWART DRIVE         D.R. HORTON                 GLENWOOD           11/8/2012
   1017 STEWART DRIVE        D.R. HORTON                 GLENWOOD           11/8/2012
   207 STEWART DRIVE         D.R. HORTON                 GLENWOOD           11/8/2012
   1019 STEWART DRIVE        D.R. HORTON                 GLENWOOD           11/8/2012
   141 FLORENZ LANE          D.R. HORTON                 RANCHO SIENNA      11/8/2012
   3111 CRICKLEWOOD DRIVE    HORTON - KILLEEN/TEMPLE/    YOWELL RANCH       11/9/2012
   4221 ARROW WOOD ROAD      STANDARD PACIFIC OF TEXAS   RANCH AT BRUS      11/9/2012
   2920 ANGELINA DRIVE       STANDARD PACIFIC OF TEXAS   PALOMA LAKE        11/9/2012
   618 PRAIRIE LARK          OMEGA BUILDERS, LP          WESTFIELD TMPLE    11/9/2012
   2409 LYLA LANE            D.R. HORTON                 HAZLEWOOD          11/9/2012
   11500 HARPSTER BEND       D.R. HORTON                 AVERY FAR WEST     11/9/2012
   11601 FAUBIAN LANE        D.R. HORTON                 AVERY FAR WEST     11/9/2012
   201 STEWART DRIVE         D.R. HORTON                 GLENWOOD           11/9/2012
   217 CLOUD ROAD            D.R. HORTON                 GLENWOOD           11/9/2012
   805 RIDGE OAK             THREE OAKS HOMES, LLC       JOHN G            11/12/2012
   15228 GLEN HEATHER DR.    PROMINENCE HOMES, LLC       WATER DIST.17     11/12/2012
   15226 GLEN HEATHER DR.    PROMINENCE HOMES, LLC       WATER DIST.17     11/12/2012
   15224 GLEN HEATHER DR.    PROMINENCE HOMES, LLC       WATER DIST.17     11/12/2012
   15222 GLEN HEATHER DR.    PROMINENCE HOMES, LLC       WATER DIST.17     11/12/2012
   2431 BOWLES RANCH ROAD    OMEGA BUILDERS, LP          HIGH CREST        11/12/2012
   689 WILD ROSE DRIVE       STANDARD PACIFIC OF TEXAS   HIGHPOINT         11/12/2012
   13525 HYMEADOW CIRCLE     DAVID WEEKLEY HOMES         LAKE CREEK        11/12/2012
   3045 PORTULACA DRIVE      SITTERLE HOMES-AUSTIN,LLC   BEHRENS RANCH     11/13/2012
   4203 GALICENO LANE        STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     11/13/2012
   6616 ESTANA LANE          STANDARD PACIFIC OF TEXAS   AVANA             11/13/2012
   9968 DESPERADO DRIVE      HORTON - KILLEEN/TEMPLE/    WILLOW BEND       11/13/2012
   9964 DESPERADO DRIVE      HORTON - KILLEEN/TEMPLE/    WILLOW BEND       11/13/2012
   10013 DESPERADO DRIVE     HORTON - KILLEEN/TEMPLE/    WILLOW BEND       11/13/2012


                                                                                        529
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 537 of 1053 PageID:
                                    18102

   2617 DALEA STREET         SITTERLE HOMES-AUSTIN,LLC   BEHRENS RANCH     11/13/2012
   2021 NESTLEWOOD DRIVE     D.R. HORTON                 PIONEER CROSS     11/13/2012
   7508 A COLINA VISTA LP    D.R. HORTON                 COLINA VISTA      11/13/2012
   7508 B COLINA VISTA LP    D.R. HORTON                 COLINA VISTA      11/13/2012
   1807 PRADERA PATH         SCOTT FELDER HOMES, LLC     CABALLO RANCH     11/13/2012
   215 MCCOY LANE            D.R. HORTON                 GLENWOOD          11/13/2012
   626 COTTONSEED RUN        NORDSTROM CUSTOM HOMES      SAN MARCOS        11/13/2012
   2203 ALLISON WAY          DAVID WEEKLEY HOMES         BUTTERCUP CREEK   11/13/2012
   17905 LINKHILL DRIVE      D.R. HORTON                 MONTEBELLA        11/13/2012
   3108 CRICKLEWOOD DRIVE    HORTON - KILLEEN/TEMPLE/    YOWELL RANCH      11/14/2012
   3107 CRICKLEWOOD DRIVE    HORTON - KILLEEN/TEMPLE/    YOWELL RANCH      11/14/2012
   4501 MATTIE STREET        STREETMAN (USE 1407)        MUELLER           11/14/2012
   4505 MATTIE STREET        STREETMAN (USE 1407)        MUELLER           11/14/2012
   4509 MATTIE STREET        STREETMAN (USE 1407)        MUELLER           11/14/2012
   4513 MATTIE STREET        STREETMAN (USE 1407)        MUELLER           11/14/2012
   4517 MATTIE STREET        STREETMAN (USE 1407)        MUELLER           11/14/2012
   4521 MATTIE STREET        STREETMAN (USE 1407)        MUELLER           11/14/2012
   4525 MATTIE STREET        STREETMAN (USE 1407)        MUELLER           11/14/2012
   1203 WESTWOOD HILLS       OMEGA BUILDERS, LP          TEMPLE WESTOOD    11/14/2012
   9207 CRICKET DRIVE        HORTON - KILLEEN/TEMPLE/    SPLAWN RANCH      11/14/2012
   9202 ZAYDEN DRIVE         HORTON - KILLEEN/TEMPLE/    SPLAWN RANCH      11/14/2012
   1101 LARKHALL DRIVE       AGAVE CUSTOM HOMES          BRIARCLIFF        11/15/2012
   313 CATHERINE DRIVE       SITTERLE HOMES-AUSTIN,LLC   BUTTERCUP CREEK   11/15/2012
   215 NICK FALDO TRAIL      D.R. HORTON                 FOREST CREEK      11/15/2012
   1200 APRIL MEADOWS LOOP   D.R. HORTON                 TERAVISTA 2       11/15/2012
   1212 APRIL MEADOWS LOOP   D.R. HORTON                 TERAVISTA 2       11/15/2012
   608 ROYAL BURGESS DRIVE   D.R. HORTON                 FOREST CREEK      11/15/2012
   16508 JACKSON STREET      J BYRON CUSTOM HOMES, LLC   VOLENTE           11/16/2012
   6304 ANTIGO LANE          STANDARD PACIFIC OF TEXAS   AVANA             11/16/2012
   406 CISCO COVE            STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     11/16/2012
   604 ROYAL BURGESS DRIVE   D.R. HORTON                 FOREST CREEK      11/16/2012
   1116 APRIL MEADOWS LOOP   D.R. HORTON                 TERAVISTA 2       11/16/2012
   17903 LINKHILL DRIVE      D.R. HORTON                 MONTEBELLA        11/16/2012
   215 DAKOTA DRIVE          STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     11/17/2012
   2401 LYLA LANE            D.R. HORTON                 HAZLEWOOD         11/17/2012
   5307 AVENUE G             MUSKIN COMPANY              AUSTIN            11/19/2012
   4306 ZACHARYS RUN         STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     11/19/2012
   12307 STONERIDGE GAP LN   D.R. HORTON                 STONEWATER        11/19/2012
   1124 BRANCHWOOD WAY       OMEGA BUILDERS, LP          TEMPLE WESTOOD    11/19/2012
   100 PEARLAND STREET       D.R. HORTON                 HUTTO HIGHLANDS   11/19/2012
   3103 HERRADURA DRIVE      SCOTT FELDER HOMES, LLC     CABALLO RANCH     11/19/2012
   905 COLUMBUS STREET       PRIDE OF AUSTIN HOMES,LLC   AUSTIN            11/20/2012
   1000 COCKRILL COURT       D.R. HORTON                 HUTTO HIGHLANDS   11/20/2012
   2306 JESSE DRIVE          HORTON - KILLEEN/TEMPLE/    HOUSE CREEK N     11/21/2012
   2304 JESSE DRIVE          HORTON - KILLEEN/TEMPLE/    HOUSE CREEK N     11/21/2012
   211 NICK FALDO TRAIL      D.R. HORTON                 FOREST CREEK      11/21/2012
   7300 A COLINA VISTA LP    D.R. HORTON                 COLINA VISTA      11/21/2012
   7300 B COLINA VISTA LP    D.R. HORTON                 COLINA VISTA      11/21/2012
   220 HENDELSON LANE        D.R. HORTON                 HUTTO HIGHLANDS   11/21/2012
   603 YAZOO CREEK LANE      D.R. HORTON                 CRKVIEW FOREST    11/23/2012
   609 YAZOO CREEK LANE      D.R. HORTON                 CRKVIEW FOREST    11/23/2012
   516 LOOKOUT TREE LANE     D.R. HORTON                 TURTLE CREEK      11/26/2012
   520 LOOKOUT TREE LANE     D.R. HORTON                 TURTLE CREEK      11/26/2012
   524 LOOKOUT TREE LANE     D.R. HORTON                 TURTLE CREEK      11/26/2012
   528 LOOKOUT TREE LANE     D.R. HORTON                 TURTLE CREEK      11/26/2012


                                                                                        530
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 538 of 1053 PageID:
                                    18103

   13028 HYMEADOW CIRCLE     SCOTT FELDER HOMES, LLC     LAKE CREEK        11/26/2012
   206 SASSAFRAS STREET      D.R. HORTON                 HUTTO HIGHLANDS   11/26/2012
   #1501 14001 AVERY RANCH   D.R. HORTON                 AVERY RANCH       11/26/2012
   #1502 14001 AVERY RANCH   D.R. HORTON                 AVERY RANCH       11/26/2012
   #1503 14001 AVERY RANCH   D.R. HORTON                 AVERY RANCH       11/26/2012
   #1504 14001 AVERY RANCH   D.R. HORTON                 AVERY RANCH       11/26/2012
   508 WESTER ROSS LANE      STANDARD PACIFIC OF TEXAS   ROUGH HOLLOW      11/27/2012
   117 QUARRY PARK COVE      JUNIPER CUSTOM HOMES, LLC   QUARRY LAKE       11/27/2012
   1505 BEEBRUSH LANE        D.R. HORTON                 SAGE MEADOW       11/27/2012
   802 SIENA COURT           HORTON - KILLEEN/TEMPLE/    TUSCANY MEADOWS   11/27/2012
   7009 COVERED BRIDGE DR    DESIGN TECH HOMES, LP       COVERED BRIDGE    11/28/2012
   4207 BENNEDICT LANE       REGISTER-DIXON CONST.,LLC   CARL N            11/28/2012
   5004 SORCERER COURT       HORTON - KILLEEN/TEMPLE/    BRIDGEWOOD        11/28/2012
   2734 BELLMONT             OMEGA BUILDERS, LP          HERITAGE PLACE    11/28/2012
   809 SIENA COURT           HORTON - KILLEEN/TEMPLE/    TUSCANY MEADOWS   11/28/2012
   5412 CHEROKEE DRAW ROAD   DAVID WEEKLEY HOMES         SWEETWATER DW     11/28/2012
   9710 TAYLOR RENEE DRIVE   REVOLUTION HOMES            SPLAWN RANCH      11/28/2012
   9800 TAYLOR RENEE DRIVE   REVOLUTION HOMES            SPLAWN RANCH      11/28/2012
   1813 DISCOVERY BLVD       D.R. HORTON                 CP TOWN CENTER    11/29/2012
   1810 DISCOVERY BLVD       D.R. HORTON                 CP TOWN CENTER    11/29/2012
   500 LOOKOUT TREE LANE     D.R. HORTON                 TURTLE CREEK      11/29/2012
   504 LOOKOUT TREE LANE     D.R. HORTON                 TURTLE CREEK      11/29/2012
   508 LOOKOUT TREE LANE     D.R. HORTON                 TURTLE CREEK      11/29/2012
   512 LOOKOUT TREE LANE     D.R. HORTON                 TURTLE CREEK      11/29/2012
   11129 DESERT WILLOW       SCOTT FELDER HOMES, LLC     DOUBLE CREEK      11/29/2012
   10624 DESERT WILLOW       SCOTT FELDER HOMES, LLC     DOUBLE CREEK      11/29/2012
   1800 ZILKER DRIVE         D.R. HORTON                 CP TOWN CENTER    11/29/2012
   208 SASSAFRAS STREET      D.R. HORTON                 HUTTO HIGHLANDS   11/29/2012
   2510 PRESERVE TRAIL       D.R. HORTON                 GANN RANCH        11/29/2012
   2509 PRESERVE TRAIL       D.R. HORTON                 GANN RANCH        11/29/2012
   2513 PRESERVE TRAIL       D.R. HORTON                 GANN RANCH        11/29/2012
   1003 LAUDER DRIVE         AGAVE CUSTOM HOMES          BRIARCLIFF        11/30/2012
   1416 APRIL MEADOWS LOOP   D.R. HORTON                 TERAVISTA 2       11/30/2012
   1408 APRIL MEADOWS LOOP   D.R. HORTON                 TERAVISTA 2       11/30/2012
   13520 HYMEADOW CIRCLE     DAVID WEEKLEY HOMES         LAKE CREEK        11/30/2012
   331 WHISPERING WIND WAY   SCOTT FELDER HOMES, LLC     HIGHPOINT         11/30/2012
   11613 HARPSTER BEND       D.R. HORTON                 AVERY FAR WEST     12/1/2012
   11617 HARPSTER BEND       D.R. HORTON                 AVERY FAR WEST     12/1/2012
   11621 HARPSTER BEND       D.R. HORTON                 AVERY FAR WEST     12/1/2012
   2600 CANTERBURY STREET    AUSTIN NEWCASTLE HOMES,LP   SHANNON            12/3/2012
   9305 ZAYDEN DRIVE         HORTON - KILLEEN/TEMPLE/    SPLAWN RANCH       12/3/2012
   300 HENDELSON LANE        D.R. HORTON                 HUTTO HIGHLANDS    12/3/2012
   1421 APRIL MEADOWS LOOP   D.R. HORTON                 TERAVISTA 2        12/3/2012
   7500 A COLINA VISTA       D.R. HORTON                 COLINA VISTA       12/3/2012
   7500 B COLINA VISTA LP    D.R. HORTON                 COLINA VISTA       12/3/2012
   13512 HYMEADOW CIRCLE     SCOTT FELDER HOMES, LLC     LAKE CREEK         12/3/2012
   3018 SEA JAY DRIVE        OPUS HOMES, LLC             WESTGATE           12/3/2012
   3016 SEA JAY DRIVE        OPUS HOMES, LLC             WESTGATE           12/3/2012
   238 CHERING DRIVE         OMEGA BUILDERS, LP          NORTH CLIFFE       12/3/2012
   113 QUARRY PARK COVE      JUNIPER CUSTOM HOMES, LLC   QUARRY LAKE        12/4/2012
   301 PACK HORSE DRIVE      D.R. HORTON                 HUNTER CROSSING    12/4/2012
   308 WILD CAT DRIVE        D.R. HORTON                 HUNTER CROSSING    12/4/2012
   304 WILD CAT DRIVE        D.R. HORTON                 HUNTER CROSSING    12/4/2012
   306 WILD CAT DRIVE        D.R. HORTON                 HUNTER CROSSING    12/4/2012
   310 WILD CAT DRIVE        D.R. HORTON                 HUNTER CROSSING    12/4/2012


                                                                                        531
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 539 of 1053 PageID:
                                    18104

   1508 SUGARBERRY LANE        D.R. HORTON                 SAGE MEADOW        12/4/2012
   9608 SWEETGUM DRIVE         D.R. HORTON                 SAGE MEADOW        12/4/2012
   622 PRAIRIE LARK            OMEGA BUILDERS, LP          WESTFIELD TMPLE    12/4/2012
   432 PRAIRIE LARK            OMEGA BUILDERS, LP          WESTFIELD TMPLE    12/4/2012
   5413 SANDSTONE DRIVE        HORTON - KILLEEN/TEMPLE/    STONEGATE          12/4/2012
   1409 HUCKLEBERRY LANE       D.R. HORTON                 SAGE MEADOW        12/5/2012
   9604 SWEETGUM DRIVE         D.R. HORTON                 SAGE MEADOW        12/5/2012
   9600 SWEETGUM DRIVE         D.R. HORTON                 SAGE MEADOW        12/5/2012
   3104 BLACK ORCHID DRIVE     HORTON - KILLEEN/TEMPLE/    SUNFLOWER EST.     12/5/2012
   12313 STONERIDGE GAP LN     D.R. HORTON                 STONEWATER         12/5/2012
   3903 DEER RIDGE             HORTON - KILLEEN/TEMPLE/    QUAIL ESTATES      12/5/2012
   213 NICK FALDO TRAIL        D.R. HORTON                 FOREST CREEK       12/5/2012
   216 NICK FALDO TRAIL        D.R. HORTON                 FOREST CREEK       12/5/2012
   218 NICK FALDO TRAIL        D.R. HORTON                 FOREST CREEK       12/5/2012
   212 NICK FALDO TRAIL        D.R. HORTON                 FOREST CREEK       12/5/2012
   214 NICK FALDO TRAIL        D.R. HORTON                 FOREST CREEK       12/5/2012
   217 NICK FALDO TRAIL        D.R. HORTON                 FOREST CREEK       12/5/2012
   4208 BUCKSKIN ROAD          STANDARD PACIFIC OF TEXAS   RANCH AT BRUS      12/6/2012
   3901 DEER RIDGE             HORTON - KILLEEN/TEMPLE/    QUAIL ESTATES      12/6/2012
   12311 STONERIDGE GAP LN     D.R. HORTON                 STONEWATER         12/6/2012
   4200 OLDENBURG LANE         STANDARD PACIFIC OF TEXAS   RANCH AT BRUS      12/6/2012
   3605 PENELOPE WAY           STANDARD PACIFIC OF TEXAS   PALOMA LAKE        12/6/2012
   3609 PENELOPE WAY           STANDARD PACIFIC OF TEXAS   PALOMA LAKE        12/6/2012
   3713 MESQUITE BRANCH DR     HORTON - KILLEEN/TEMPLE/    QUAIL ESTATES      12/6/2012
   6645 SENDERO LANE           HORTON - KILLEEN/TEMPLE/    SENDERO WA         12/6/2012
   6733 TIERRA DRIVE           HORTON - KILLEEN/TEMPLE/    SENDERO WA         12/6/2012
   9817 ORION DRIVE            HORTON - KILLEEN/TEMPLE/    WINDMILL FARMS     12/6/2012
   312 WILD CAT DRIVE          D.R. HORTON                 HUNTER CROSSING    12/7/2012
   4201 BUCKSKIN ROAD          STANDARD PACIFIC OF TEXAS   RANCH AT BRUS      12/7/2012
   316 WILD CAT DRIVE          D.R. HORTON                 HUNTER CROSSING    12/7/2012
   314 WILD CAT DRIVE          D.R. HORTON                 HUNTER CROSSING    12/7/2012
   3617 PENELOPE WAY           STANDARD PACIFIC OF TEXAS   PALOMA LAKE        12/7/2012
   208 SIMMONS DRIVE           DAVID WEEKLEY HOMES         BUTTERCUP CREEK    12/7/2012
   3309 VINEYARD TRAIL         HORTON - KILLEEN/TEMPLE/    TUSCANY MEADOWS    12/8/2012
   3307 VINEYARD TRAIL         HORTON - KILLEEN/TEMPLE/    TUSCANY MEADOWS    12/8/2012
   816 SIENA COURT             HORTON - KILLEEN/TEMPLE/    TUSCANY MEADOWS    12/8/2012
   3381 VINEYARD TRAIL         HORTON - KILLEEN/TEMPLE/    TUSCANY MEADOWS   12/10/2012
   9908 CANEY CREEK DRIVE      HORTON - KILLEEN/TEMPLE/    WILLOW BEND       12/10/2012
   9841 SHALLOW CREEK DR       HORTON - KILLEEN/TEMPLE/    WILLOW BEND       12/10/2012
   1214 ABBEY RIDGE            OMEGA BUILDERS, LP          HERITAGE PLACE    12/10/2012
   4407 LAKEWAY BL.REMODEL     SIERRA CUSTOM HOMES, LLC    CARL N            12/10/2012
   7310 VALLEY MIST DRIVE      OMEGA BUILDERS, LP          VALLEY RANCH      12/10/2012
   704 COSPER CREEK            REVOLUTION HOMES            SPLAWN RANCH      12/10/2012
   5001 EVIDENCE COVE          BLUE HORSE BLDG.& DESIGN    SPICEWOOD, TX     12/11/2012
   1817 SALINE CREEK DRIVE     D.R. HORTON                 CRKVIEW FOREST    12/11/2012
   15821 PEARSON BROTHERS DR   STREETMAN (USE 1407)        PEARSON PLACE     12/11/2012
   1815 SALINE CREEK DRIVE     D.R. HORTON                 CRKVIEW FOREST    12/11/2012
   5300 SPANISH CLUBS BLVD     PREMIER PARTNERS HOMES      DOUG W            12/11/2012
   164 KINLOCH COURT           SITTERLE HOMES-AUSTIN,LLC   BELTERA           12/12/2012
   13100 HYMEADOW CIRCLE       SCOTT FELDER HOMES, LLC     LAKE CREEK        12/12/2012
   2033 NESTLEWOOD DRIVE       D.R. HORTON                 PIONEER CROSS     12/12/2012
   1905 DEER FIELD WAY         HORTON - KILLEEN/TEMPLE/    SUTTON PLACE      12/12/2012
   #9301 3101 DAVIS LANE       D.R. HORTON                 BRODIE HEIGHTS    12/12/2012
   #9302 3101 DAVIS LANE       D.R. HORTON                 BRODIE HEIGHTS    12/12/2012
   #9303 3101 DAVIS LANE       D.R. HORTON                 BRODIE HEIGHTS    12/12/2012


                                                                                          532
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 540 of 1053 PageID:
                                    18105

   4205 BUCKSKIN ROAD        STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     12/12/2012
   3701 MESQUITE BRANCH DR   HORTON - KILLEEN/TEMPLE/    QUAIL ESTATES     12/12/2012
   9976 DESPERADO DRIVE      HORTON - KILLEEN/TEMPLE/    WILLOW BEND       12/12/2012
   9825 SHALLOW CREEK DR     HORTON - KILLEEN/TEMPLE/    WILLOW BEND       12/12/2012
   909 ALAMO PLAZA DRIVE     D.R. HORTON                 CP TOWN CENTER    12/12/2012
   1808 DISCOVERY BLVD.      D.R. HORTON                 CP TOWN CENTER    12/12/2012
   12303 STONERIDGE GAP LN   D.R. HORTON                 STONEWATER        12/12/2012
   12305 STONERIDGE GAP LN   D.R. HORTON                 STONEWATER        12/12/2012
   3106 CABALLO RANCH BLVD   SCOTT FELDER HOMES, LLC     CABALLO RANCH     12/12/2012
   111 PAINT PONY            ARTHUR CORKER, III          LIBERTY HILL      12/13/2012
   3305 VINEYARD TRAIL       HORTON - KILLEEN/TEMPLE/    TUSCANY MEADOWS   12/13/2012
   3607 MESQUITE BRANCH DR   HORTON - KILLEEN/TEMPLE/    QUAIL ESTATES     12/13/2012
   921 ALAMO PLAZA DRIVE     D.R. HORTON                 CP TOWN CENTER    12/13/2012
   1804 DISCOVERY BLVD.      D.R. HORTON                 CP TOWN CENTER    12/13/2012
   110 CRAZY CROSS           WORKMAN DEVELOPMENT         WIMBERLY          12/13/2012
   239 CHERING DRIVE         OMEGA BUILDERS, LP          NORTH CLIFFE      12/14/2012
   2036 NESTLEWOOD DRIVE     D.R. HORTON                 PIONEER CROSS     12/14/2012
   2016 NESTLEWOOD DRIVE     D.R. HORTON                 PIONEER CROSS     12/14/2012
   12309 STONERIDGE GAP LN   D.R. HORTON                 STONEWATER        12/14/2012
   1816 GREEN HAVEN DRIVE    OMEGA BUILDERS, LP          RED ROCK HILLS    12/14/2012
   6640 SENDERO LANE         HORTON - KILLEEN/TEMPLE/    SENDERO WA        12/14/2012
   11605 HARPSTER BEND       D.R. HORTON                 AVERY FAR WEST    12/17/2012
   5011 LEDGESTONE TRAIL     HORTON - KILLEEN/TEMPLE/    STONEGATE         12/17/2012
   11608 HARPSTER BEND       D.R. HORTON                 AVERY FAR WEST    12/17/2012
   11604 HARPSTER BEND       D.R. HORTON                 AVERY FAR WEST    12/17/2012
   2032 NESTLEWOOD DRIVE     D.R. HORTON                 PIONEER CROSS     12/17/2012
   2024 NESTLEWOOD DRIVE     D.R. HORTON                 PIONEER CROSS     12/17/2012
   #9401 3101 DAVIS LANE     D.R. HORTON                 BRODIE HEIGHTS    12/17/2012
   #9402 3101 DAVIS LANE     D.R. HORTON                 BRODIE HEIGHTS    12/17/2012
   #9403 3101 DAVIS LANE     D.R. HORTON                 BRODIE HEIGHTS    12/17/2012
   6011 ALEXANDRIA DRIVE     OMEGA BUILDERS, LP          WYNDHAM HILL      12/17/2012
   1812 SAND CREEK ROAD      D.R. HORTON                 CRKVIEW FOREST    12/18/2012
   1816 SAND CREEK ROAD      D.R. HORTON                 CRKVIEW FOREST    12/18/2012
   11512 HARPSTER BEND       D.R. HORTON                 AVERY FAR WEST    12/18/2012
   1818 SAND CREEK ROAD      D.R. HORTON                 CRKVIEW FOREST    12/18/2012
   1409 RICES CROSSING LN    D.R. HORTON                 TURTLE CREEK      12/18/2012
   1408 RICES CROSSING LN    D.R. HORTON                 TURTLE CREEK      12/18/2012
   801 GABRIEL MILLS DRIVE   D.R. HORTON                 TURTLE CREEK      12/18/2012
   144 ELLIS FARMS ROAD      RUSS DAVIS HOMES, INC.      WACO              12/18/2012
   15900 PEARSON BROTHERS    STREETMAN (USE 1407)        PEARSON PLACE     12/18/2012
   9517 ROGANO COURT         HORTON - KILLEEN/TEMPLE/    YOWELL RANCH      12/19/2012
   4208 ZACHERYS RUN         STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     12/19/2012
   709 CURTIS DRIVE          HORTON - KILLEEN/TEMPLE/    COSPER RIDGE      12/19/2012
   801 CURTIS DRIVE          HORTON - KILLEEN/TEMPLE/    COSPER RIDGE      12/19/2012
   805 CURTIS DRIVE          HORTON - KILLEEN/TEMPLE/    COSPER RIDGE      12/19/2012
   803 CURTIS DRIVE          HORTON - KILLEEN/TEMPLE/    COSPER RIDGE      12/19/2012
   311 BRIARWOOD TRAIL       HALTON CUSTOM HOMES         CARL N            12/20/2012
   5816 HUNTINGTON DRIVE     HORTON - KILLEEN/TEMPLE/    ALTA VISTA        12/20/2012
   9117 SWEETGUM DRIVE       D.R. HORTON                 SAGE MEADOW       12/21/2012
   402 FRIESIAN LANE         STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     12/21/2012
   13008 HYMEADOW CIRCLE     SCOTT FELDER HOMES, LLC     LAKE CREEK        12/21/2012
   200 ROSE MALLOW WAY       SCOTT FELDER HOMES, LLC     DOUBLE CREEK      12/21/2012
   1307 STARLIGHT DRIVE      HORTON - KILLEEN/TEMPLE/    WINDMILL FARMS    12/21/2012
   531 WHISPERING WIND WAY   SCOTT FELDER HOMES, LLC     HIGHPOINT         12/21/2012
   7328 AMBER MEADOW LOOP    OMEGA BUILDERS, LP          TEMPLE WESTOOD    12/26/2012


                                                                                        533
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 541 of 1053 PageID:
                                    18106

   3017 SEA JAY DRIVE          OPUS HOMES, LLC             WESTGATE          12/26/2012
   3019 SEA JAY DRIVE          OPUS HOMES, LLC             WESTGATE          12/26/2012
   9807 ORION DRIVE            HORTON - KILLEEN/TEMPLE/    WINDMILL FARMS    12/26/2012
   7005 MITRA DRIVE            STANDARD PACIFIC OF TEXAS   MERIDIAN          12/27/2012
   283 HACIENDA PLACE          COLE HAYDEN                 DRIPPING SPRING   12/27/2012
   1909 LAMINAR CREEK ROAD     D.R. HORTON                 CRKVIEW FOREST    12/27/2012
   927 PRIVATE ROAD 1236       DAVID WEEKLEY HOMES         LAMPASAS          12/27/2012
   9803 ORION DRIVE            HORTON - KILLEEN/TEMPLE/    WINDMILL FARMS    12/27/2012
   1814 SAND CREEK ROAD        D.R. HORTON                 CRKVIEW FOREST    12/27/2012
   1817 GREEN HAVEN DRIVE      OMEGA BUILDERS, LP          RED ROCK HILLS    12/29/2012
   15820 PEARSON BROTHERS      STREETMAN (USE 1407)        PEARSON PLACE     12/29/2012
   408 AZURITE DRIVE           HORTON - KILLEEN/TEMPLE/    SONTERRA          12/29/2012
   500 AZURITE DRIVE           HORTON - KILLEEN/TEMPLE/    SONTERRA          12/29/2012
   150 WELLESLEY COURT         SITTERLE HOMES-AUSTIN,LLC   BELTERA           12/31/2012




   4200 GALICENO LANE          STANDARD PACIFIC OF TEXAS   RANCH AT BRUS       1/2/2013
   400 ALMARION                MUSKIN COMPANY              SHANNON A           1/2/2013
   286 CHERING DRIVE           OMEGA BUILDERS, LP          NORTH CLIFFE        1/2/2013
   149 WELLESLEY COURT         SITTERLE HOMES-AUSTIN,LLC   BELTERA             1/2/2013
   18109 PAINTED HORSE CV      DAVID WEEKLEY HOMES         SWEETWATER DW       1/2/2013
   340 WELLINGTON DRIVE        SITTERLE HOMES-AUSTIN,LLC   BELTERA             1/2/2013
   218 CLOUD ROAD              D.R. HORTON                 GLENWOOD            1/3/2013
   1801 PRADERA PATH           SCOTT FELDER HOMES, LLC     CABALLO RANCH       1/3/2013
   216 CLOUD ROAD              D.R. HORTON                 GLENWOOD            1/3/2013
   818 SIENA COURT             HORTON - KILLEEN/TEMPLE/    TUSCANY MEADOWS     1/4/2013
   3707 MESQUITE BRANCH DR     HORTON - KILLEEN/TEMPLE/    QUAIL ESTATES       1/4/2013
   5417 SANDSTONE DRIVE        HORTON - KILLEEN/TEMPLE/    STONEGATE           1/4/2013
   111 QUARRY LAKE ESTATES     JUNIPER CUSTOM HOMES, LLC   QUARRY LAKE         1/5/2013
   1801 SALINE CREEK DRIVE     D.R. HORTON                 CRKVIEW FOREST      1/5/2013
   219 CLOUD ROAD              D.R. HORTON                 GLENWOOD            1/5/2013
   4314 DUVAL ST               MISCELLANEOUS ACCOUNTS      CARL N              1/7/2013
   1808 REDD STREET            TOWNBRIDGE HOMES, LLC       JOHN G              1/7/2013
   15824 PEARSON BROTHERS      STREETMAN (USE 1407)        PEARSON PLACE       1/7/2013
   221 CLOUD ROAD              D.R. HORTON                 GLENWOOD            1/7/2013
   908 COPPER RIDGE LOOP       OMEGA BUILDERS, LP          TEMPLE WESTOOD      1/7/2013
   413 OLD PEAK ROAD           D.R. HORTON                 PINNACLE            1/8/2013
   410 OLD PEAK ROAD           D.R. HORTON                 PINNACLE            1/8/2013
   3605 MESQUITE BRANCH DR     HORTON - KILLEEN/TEMPLE/    QUAIL ESTATES       1/8/2013
   110 N. IH 35 - SUITE #125   BECKWORTH DESIGN BUILD      CARL N              1/8/2013
   6220 ANTIGO LANE            STANDARD PACIFIC OF TEXAS   AVANA              1/10/2013
   4203 BUCKSKIN ROAD          STANDARD PACIFIC OF TEXAS   RANCH AT BRUS      1/10/2013
   410 GREEN SLOPE LANE        D.R. HORTON                 PINNACLE           1/11/2013
   22452 TEX ST HWY 85         CREEKSIDE CONSTRUCTION      DOUG W             1/11/2013
   105 PINE BARRENS COURT      PRIDE OF AUSTIN HOMES,LLC   FLINTROCK FALLS    1/15/2013
   409 GREEN SLOPE LANE        D.R. HORTON                 PINNACLE           1/15/2013
   2411 TWIN RIDGE             OMEGA BUILDERS, LP          RED ROCK HILLS     1/15/2013
   2400 SPRING CREEK COURT     OMEGA BUILDERS, LP          RED ROCK HILLS     1/15/2013
   2017 FLINT ROCK LOOP        SCOTT FELDER HOMES, LLC     RIM ROCK           1/15/2013
   211 GASPAR BEND             DAVID WEEKLEY HOMES         BUTTERCUP CREEK    1/15/2013
   4206 GALICENO LANE          STANDARD PACIFIC OF TEXAS   RANCH AT BRUS      1/16/2013
   11612 HARPSTER BEND         D.R. HORTON                 AVERY FAR WEST     1/16/2013


                                                                                          534
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 542 of 1053 PageID:
                                    18107

   2605 DALEA STREET         SITTERLE HOMES-AUSTIN,LLC   BEHRENS RANCH     1/16/2013
   5003 PLACID PLACE         DAVID WEEKLEY HOMES         AUSTIN            1/17/2013
   825 NOATAK TRAIL          D.R. HORTON                 HIGHLAND PARK     1/17/2013
   18613 SALT RIVER BAY DR   D.R. HORTON                 HIGHLAND PARK     1/17/2013
   18921 OBED RIVER DRIVE    D.R. HORTON                 HIGHLAND PARK     1/17/2013
   4205 THOROUGHBRED TRAIL   STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     1/17/2013
   18909 SALT RIVER BAY DR   D.R. HORTON                 HIGHLAND PARK     1/17/2013
   1500 BARTON SPRINGS       M.D.S. BUILDERS OF TEXAS,   CARL N            1/17/2013
   210 SIMMONS DRIVE         DAVID WEEKLEY HOMES         BUTTERCUP CREEK   1/17/2013
   908 SUGAREE AVE.          D.R. HORTON                 CRESTVIEW         1/18/2013
   928 SUGAREE AVE.          D.R. HORTON                 CRESTVIEW         1/18/2013
   916 SUGAREE AVE.          D.R. HORTON                 CRESTVIEW         1/18/2013
   109 ROSE MALLOW WAY       SCOTT FELDER HOMES, LLC     DOUBLE CREEK      1/18/2013
   18925 OBED RIVER DRIVE    D.R. HORTON                 HIGHLAND PARK     1/18/2013
   3107 BLACK ORCHID DRIVE   HORTON - KILLEEN/TEMPLE/    SUNFLOWER EST.    1/18/2013
   3102 BLACK ORCHID DRIVE   HORTON - KILLEEN/TEMPLE/    SUNFLOWER EST.    1/18/2013
   4302 BONNELL VISTA -A-    BRIAN BARBER                AUSTIN            1/18/2013
   215 SIMMONS DRIVE         DAVID WEEKLEY HOMES         BUTTERCUP CREEK   1/18/2013
   18113 PAINTED HORSE CV    DAVID WEEKLEY HOMES         SWEETWATER DW     1/18/2013
   120 RIVER HILLS RD. #2    RICHARD BRIGHT CUSTOM HMS   DOUG W            1/19/2013
   920 SUGAREE AVE.          D.R. HORTON                 CRESTVIEW         1/19/2013
   924 SUGAREE AVE.          D.R. HORTON                 CRESTVIEW         1/19/2013
   11600 HARPSTER BEND       D.R. HORTON                 AVERY FAR WEST    1/21/2013
   18909 OBED RIVER DRIVE    D.R. HORTON                 HIGHLAND PARK     1/21/2013
   18917 SALT RIVER BAY DR   D.R. HORTON                 HIGHLAND PARK     1/21/2013
   3007 SEA JAY DRIVE        OPUS HOMES, LLC             WESTGATE          1/21/2013
   3005 SEA JAY DRIVE        OPUS HOMES, LLC             WESTGATE          1/21/2013
   3905 STONE CREEK DRIVE    HORTON - KILLEEN/TEMPLE/    QUAIL ESTATES     1/21/2013
   7539 RED VALLEY DRIVE     OMEGA BUILDERS, LP          TEMPLE WESTOOD    1/21/2013
   13624 HYMEADOW CIRCLE     DAVID WEEKLEY HOMES         LAKE CREEK        1/21/2013
   709 CRESTONE STREAM       SITTERLE HOMES-AUSTIN,LLC   SERENE HILLS      1/21/2013
   214 THE TRAILS CASITA     JENKINS CUSTOM HOMES, INC   HORSESHOE BAY     1/21/2013
   2013 NESTLEWOOD DRIVE     D.R. HORTON                 PIONEER CROSS     1/21/2013
   2017 NESTLEWOOD DRIVE     D.R. HORTON                 PIONEER CROSS     1/21/2013
   2512 PRESERVE TRAIL       D.R. HORTON                 GANN RANCH        1/21/2013
   4313 MATTIE STREET        DAVID WEEKLEY HOMES         MUELLER           1/22/2013
   12501 ALCANZA DRIVE       STANDARD PACIFIC OF TEXAS   MERIDIAN          1/22/2013
   2106 JESSE DRIVE          HORTON - KILLEEN/TEMPLE/    HOUSE CREEK N     1/22/2013
   2104 JESSE DRIVE          HORTON - KILLEEN/TEMPLE/    HOUSE CREEK N     1/22/2013
   9813 ORION DRIVE          HORTON - KILLEEN/TEMPLE/    WINDMILL FARMS    1/22/2013
   9708 ORION DRIVE          HORTON - KILLEEN/TEMPLE/    WINDMILL FARMS    1/22/2013
   3711 MESQUITE BRANCH DR   HORTON - KILLEEN/TEMPLE/    QUAIL ESTATES     1/22/2013
   178 DRY RUN CIRCLE        STANDARD PACIFIC OF TEXAS   HIGHPOINT         1/22/2013
   505 WHISPERING WIND WAY   SCOTT FELDER HOMES, LLC     HIGHPOINT         1/22/2013
   147 DRY RUN CIRCLE        STANDARD PACIFIC OF TEXAS   HIGHPOINT         1/22/2013
   2607 BIGHORN              MISCELLANEOUS ACCOUNTS      SHANNON           1/22/2013
   404 WESTER ROSS LANE      STANDARD PACIFIC OF TEXAS   ROUGH HOLLOW      1/23/2013
   14606 FRIENDSWOOD         J BYRON CUSTOM HOMES, LLC   DRIFTWOOD         1/23/2013
   18901 SALT RIVER BAY DR   D.R. HORTON                 HIGHLAND PARK     1/23/2013
   857 HERITAGE SPRINGS TR   D.R. HORTON                 TURTLE CREEK      1/23/2013
   18905 SALT RIVER BAY DR   D.R. HORTON                 HIGHLAND PARK     1/23/2013
   6512 DEMING DRIVE         HORTON - KILLEEN/TEMPLE/    SENDERO WA        1/23/2013
   10255 TWIN LAKE LOOP      LUKE PARKER HOMES (DBA)     DRIPPING SPRNGS   1/23/2013
   5812 LIPAN APACHE BEND    DAVID WEEKLEY HOMES         SWEETWATER DW     1/23/2013
   1917 GOLDEN ARROW AVE.    D.R. HORTON                 CRKVIEW FOREST    1/23/2013


                                                                                       535
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 543 of 1053 PageID:
                                    18108

   18917 OBED RIVER DRIVE    D.R. HORTON                 HIGHLAND PARK     1/23/2013
   412 OLD PEAK ROAD         D.R. HORTON                 PINNACLE          1/23/2013
   414 OLD PEAK ROAD         D.R. HORTON                 PINNACLE          1/23/2013
   409 BROAD PEAK ROAD       D.R. HORTON                 PINNACLE          1/23/2013
   411 BROAD PEAK ROAD       D.R. HORTON                 PINNACLE          1/23/2013
   2514 PRESERVE TRAIL       D.R. HORTON                 GANN RANCH        1/23/2013
   12601 DANIEL BOONE DR     MARK MARONEY                JOHN G            1/24/2013
   18913 SALT RIVER BAY DR   D.R. HORTON                 HIGHLAND PARK     1/24/2013
   372 WELLINGTON DRIVE      SITTERLE HOMES-AUSTIN,LLC   BELTERA           1/24/2013
   221 INDIGO LANE           OPUS HOMES, LLC             CIMARRON HILLS    1/24/2013
   121 OAK TRAIL DRIVE       OPUS HOMES, LLC             CIMARRON HILLS    1/24/2013
   9928 CANEY CREEK DRIVE    HORTON - KILLEEN/TEMPLE/    WILLOW BEND       1/24/2013
   3508 PARKMILL DRIVE       HORTON - KILLEEN/TEMPLE/    YOWELL RANCH      1/24/2013
   109 MARBELLA WAY          CLEAR ROCK HOMES, LLC       BELTORRE          1/24/2013
   18621 SALT RIVER BAY DR   D.R. HORTON                 HIGHLAND PARK     1/24/2013
   18913 OBED RIVER DRIVE    D.R. HORTON                 HIGHLAND PARK     1/24/2013
   18617 SALT RIVER BAY DR   D.R. HORTON                 HIGHLAND PARK     1/24/2013
   2029 NESTLEWOOD DRIVE     D.R. HORTON                 PIONEER CROSS     1/24/2013
   2025 NESTLEWOOD DRIVE     D.R. HORTON                 PIONEER CROSS     1/24/2013
   10017 DESPERADO DRIVE     HORTON - KILLEEN/TEMPLE/    WILLOW BEND       1/24/2013
   9829 SHALLOW CREEK DR.    HORTON - KILLEEN/TEMPLE/    WILLOW BEND       1/24/2013
   2307 RYAN DRIVE           HORTON - KILLEEN/TEMPLE/    HOUSE CREEK N     1/25/2013
   2305 RYAN DRIVE           HORTON - KILLEEN/TEMPLE/    HOUSE CREEK N     1/25/2013
   559 NAPLES LANE           SITTERLE HOMES-AUSTIN,LLC   BELTERA           1/25/2013
   581 NAPLES LANE           SITTERLE HOMES-AUSTIN,LLC   BELTERA           1/25/2013
   3036 PORTULACA DRIVE      SITTERLE HOMES-AUSTIN,LLC   BEHRENS RANCH     1/25/2013
   4207 THOROUGHBRED TR.     STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     1/25/2013
   6500 CLEAR BROOK DRIVE    HORTON - KILLEEN/TEMPLE/    THE LANDING       1/25/2013
   6502 CLEAR BROOK DRIVE    HORTON - KILLEEN/TEMPLE/    THE LANDING       1/25/2013
   6504 CLEAR BROOK DRIVE    HORTON - KILLEEN/TEMPLE/    THE LANDING       1/25/2013
   6506 CLEAR BROOK DRIVE    HORTON - KILLEEN/TEMPLE/    THE LANDING       1/25/2013
   310 CATHERINE DRIVE       DAVID WEEKLEY HOMES         BUTTERCUP CREEK   1/25/2013
   209 INDIGO LANE           OPUS HOMES, LLC             CIMARRON HILLS    1/26/2013
   133 LANGTRY LANE          HORTON - KILLEEN/TEMPLE/    SONTERRA          1/26/2013
   125 LANGTRY LANE          HORTON - KILLEEN/TEMPLE/    SONTERRA          1/26/2013
   230 MALLET COURT          JKIRSTEN CORPORATION        HAYS COUNTY       1/28/2013
   2352 LYLA LANE            D.R. HORTON                 HAZLEWOOD         1/28/2013
   1449 APRIL MEADOWS LOOP   D.R. HORTON                 TERAVISTA 2       1/28/2013
   9812 ORION DRIVE          HORTON - KILLEEN/TEMPLE/    WINDMILL FARMS    1/28/2013
   5215 SHALE ROCK RUN       HORTON - KILLEEN/TEMPLE/    STONEGATE         1/28/2013
   219 DAKOTA DRIVE          STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     1/28/2013
   2935 ANGELINA DRIVE       STANDARD PACIFIC OF TEXAS   PALOMA LAKE       1/28/2013
   15912 PEARSON BROTHERS    STREETMAN (USE 1407)        PEARSON PLACE     1/28/2013
   9704 ORION DRIVE          HORTON - KILLEEN/TEMPLE/    WINDMILL FARMS    1/28/2013
   #1401 14001 AVERY RANCH   D.R. HORTON                 AVERY RANCH       1/28/2013
   #1402 14001 AVERY RANCH   D.R. HORTON                 AVERY RANCH       1/28/2013
   #1403 14001 AVERY RANCH   D.R. HORTON                 AVERY RANCH       1/28/2013
   #1404 14001 AVERY RANCH   D.R. HORTON                 AVERY RANCH       1/28/2013
   9912 CANEY CREEK DRIVE    HORTON - KILLEEN/TEMPLE/    WILLOW BEND       1/28/2013
   2308 JESSE DRIVE          HORTON - KILLEEN/TEMPLE/    HOUSE CREEK N     1/29/2013
   5823 HUNTINGTON DRIVE     HORTON - KILLEEN/TEMPLE/    ALTA VISTA        1/29/2013
   4529 MATTIE STREET        STREETMAN (USE 1407)        MUELLER           1/29/2013
   4545 MATTIE STREET        STREETMAN (USE 1407)        MUELLER           1/29/2013
   4549 MATTIE STREET        STREETMAN (USE 1407)        MUELLER           1/29/2013
   4533 MATTIE STREET        STREETMAN (USE 1407)        MUELLER           1/29/2013


                                                                                       536
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 544 of 1053 PageID:
                                    18109

   4537 MATTIE STREET         STREETMAN (USE 1407)        MUELLER          1/29/2013
   4541 MATTIE STREET         STREETMAN (USE 1407)        MUELLER          1/29/2013
   4553 MATTIE STREET         STREETMAN (USE 1407)        MUELLER          1/29/2013
   1811 SLATE CREEK DRIVE     D.R. HORTON                 CRKVIEW FOREST   1/29/2013
   14302 CUMMINGS WAY         D.R. HORTON                 STONEWATER       1/29/2013
   2302 JESSE DRIVE           HORTON - KILLEEN/TEMPLE/    HOUSE CREEK N    1/29/2013
   2505 PRESERVE TRAIL        D.R. HORTON                 GANN RANCH       1/29/2013
   2501 PRESERVE TRAIL        D.R. HORTON                 GANN RANCH       1/29/2013
   1819 SLATE CREEK DRIVE     D.R. HORTON                 CRKVIEW FOREST   1/29/2013
   1811 DISCOVERY BLVD.       D.R. HORTON                 CP TOWN CENTER   1/29/2013
   1809 DISCOVERY BLVD.       D.R. HORTON                 CP TOWN CENTER   1/29/2013
   1815 SLATE CREEK DRIVE     D.R. HORTON                 CRKVIEW FOREST   1/29/2013
   5701 COMANCHE DIVIDE CV    DAVID WEEKLEY HOMES         SWEETWATER DW    1/29/2013
   2610 TWIN RIDGE COURT      OMEGA BUILDERS, LP          RED ROCK HILLS   1/30/2013
   1817 SLATE CREEK DRIVE     D.R. HORTON                 CRKVIEW FOREST   1/30/2013
   930 ALAMO PLAZA DRIVE      D.R. HORTON                 CP TOWN CENTER   1/30/2013
   932 ALAMO PLAZA DRIVE      D.R. HORTON                 CP TOWN CENTER   1/30/2013
   1804 RIDGEWOOD COURT       J C BUILDERS                HARKER HEIGHTS   1/30/2013
   6508 CLEAR BROOK DRIVE     HORTON - KILLEEN/TEMPLE/    THE LANDING      1/30/2013
   584 WILD ROSE DRIVE        STANDARD PACIFIC OF TEXAS   HIGHPOINT        1/31/2013
   209 MCCOY LANE             D.R. HORTON                 GLENWOOD         1/31/2013
   103 MCCOY LANE             D.R. HORTON                 GLENWOOD         1/31/2013
   6134 FAIR HILL DRIVE       OMEGA BUILDERS, LP          WYNDHAM HILL     1/31/2013
   3106 CRICKLEWOOD DRIVE     HORTON - KILLEEN/TEMPLE/    YOWELL RANCH     1/31/2013
   1926 WHEATON TRAIL         D.R. HORTON                 GANN RANCH       1/31/2013
   2503 PRESERVE TRAIL        D.R. HORTON                 GANN RANCH       1/31/2013
   7322 AMBER MEADOW LOOP     OMEGA BUILDERS, LP          TEMPLE WESTOOD   1/31/2013
   9515 ROGANO COURT          HORTON - KILLEEN/TEMPLE/    YOWELL RANCH     1/31/2013
   1900 PURSLEY               LUKE PARKER HOMES (DBA)     JOHN G           1/31/2013
   22705 MARY NELL            PREMIER PARTNERS HOMES      DOUG W            2/1/2013
   6801 ESTANA LANE           STANDARD PACIFIC OF TEXAS   AVANA             2/1/2013
   2328 LYLA LANE             D.R. HORTON                 HAZLEWOOD         2/1/2013
   9512 ROGANO COURT          HORTON - KILLEEN/TEMPLE/    YOWELL RANCH      2/1/2013
   6115 ALEXANDRIA DRIVE      OMEGA BUILDERS, LP          WYNDHAM HILL      2/1/2013
   2400 REPUBLIC TRAILS       D.R. HORTON                 HAZLEWOOD         2/1/2013
   775 HERITAGE SPRINGS TR    D.R. HORTON                 TURTLE CREEK      2/2/2013
   404 GROSSETO LANE          D.R. HORTON                 RANCHO SIENNA     2/2/2013
   700 CORTONA COVE           D.R. HORTON                 RANCHO SIENNA     2/2/2013
   1901 VALLE VERDE DR.       SCOTT FELDER HOMES, LLC     CABALLO RANCH     2/2/2013
   205 MCCOY LANE             D.R. HORTON                 GLENWOOD          2/4/2013
   211 MCCOY LANE             D.R. HORTON                 GLENWOOD          2/4/2013
   690 HAWTHORNE LOOP         SCOTT FELDER HOMES, LLC     RIM ROCK          2/4/2013
   105 MCCOY LANE             D.R. HORTON                 GLENWOOD          2/4/2013
   6400 CREEK LAND ROAD       HORTON - KILLEEN/TEMPLE/    THE LANDING       2/4/2013
   2940 ANGELINA DRIVE        STANDARD PACIFIC OF TEXAS   PALOMA LAKE       2/4/2013
   6306 CREEK LAND ROAD       HORTON - KILLEEN/TEMPLE/    THE LANDING       2/4/2013
   129 CROCKER DRIVE          HORTON - KILLEEN/TEMPLE/    ALTA VISTA        2/4/2013
   6308 CREEK LAND ROAD       HORTON - KILLEEN/TEMPLE/    THE LANDING       2/4/2013
   6402 CREEK LAND ROAD       HORTON - KILLEEN/TEMPLE/    THE LANDING       2/4/2013
   14900 AVERY RANCH #C-400   VK CONSTRUCTION             CARL N            2/4/2013
   108 COG HILL COURT         SIERRA CUSTOM HOMES, LLC    DALE C            2/5/2013
   401 SPANISH MUSTANG DR.    STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     2/5/2013
   7504 A COLINA VISTA LP     D.R. HORTON                 COLINA VISTA      2/5/2013
   7504 B COLINA VISTA LP     D.R. HORTON                 COLINA VISTA      2/5/2013
   #801 14001 AVERY RANCH     D.R. HORTON                 AVERY RANCH       2/5/2013


                                                                                       537
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 545 of 1053 PageID:
                                    18110

   #802 14001 AVERY RANCH     D.R. HORTON                 AVERY RANCH        2/5/2013
   #803 14001 AVERY RANCH     D.R. HORTON                 AVERY RANCH        2/5/2013
   6525 TEJAS DRIVE           HORTON - KILLEEN/TEMPLE/    SENDERO WA         2/5/2013
   6505 DEMING DRIVE          HORTON - KILLEEN/TEMPLE/    SENDERO WA         2/5/2013
   6513 TEJAS DRIVE           HORTON - KILLEEN/TEMPLE/    SENDERO WA         2/5/2013
   2307 VERNICE DRIVE         HORTON - KILLEEN/TEMPLE/    HOUSE CREEK N      2/5/2013
   6404 CREEK LAND ROAD       HORTON - KILLEEN/TEMPLE/    THE LANDING        2/5/2013
   2101 HOLLY STREET          AUSTIN NEWCASTLE HOMES,LP   SHANNON            2/6/2013
   3002 EAST 16TH STREET      MX3 HOMES, LLC              AUSTIN             2/6/2013
   18905 OBED RIVER DRIVE     D.R. HORTON                 HIGHLAND PARK      2/6/2013
   57 ANTHONY STREET          AUSTIN NEWCASTLE HOMES,LP   SHANNON            2/6/2013
   14306 CUMMINGS WAY         D.R. HORTON                 STONEWATER         2/6/2013
   14304 CUMMINGS WAY         D.R. HORTON                 STONEWATER         2/6/2013
   2007 NELSON RANCH LOOP     SITTERLE HOMES-AUSTIN,LLC   BUTTERCUP CREEK    2/6/2013
   206 LOEFFLER DRIVE         SITTERLE HOMES-AUSTIN,LLC   BUTTERCUP CREEK    2/6/2013
   10017 DOUBLE EAGLE PASS    STREETMAN (USE 1407)        PEARSON PLACE      2/6/2013
   2511 PRESERVE TRAIL        D.R. HORTON                 GANN RANCH         2/6/2013
   2506 PRESERVE TRAIL        D.R. HORTON                 GANN RANCH         2/6/2013
   2507 PRESERVE TRAIL        D.R. HORTON                 GANN RANCH         2/6/2013
   113 FOSTER LANE            HORTON - KILLEEN/TEMPLE/    SONTERRA           2/6/2013
   109 LANGTRY LANE           HORTON - KILLEEN/TEMPLE/    SONTERRA           2/6/2013
   18301 ANGEL VALLEY DRIVE   KLM CUSTOM HOMES            JONESTOWN          2/6/2013
   2319 SUMMIT RIDGE          NAJAH CORP.                 SAN MARCOS         2/7/2013
   4210 ZACHERYS RUN          STANDARD PACIFIC OF TEXAS   RANCH AT BRUS      2/7/2013
   8517 WOOD STORK DRIVE      D.R. HORTON                 PARMER VILLAGE     2/7/2013
   13512 PIPING PLOVER DR     D.R. HORTON                 PARMER VILLAGE     2/7/2013
   6620 CASCADE DRIVE         HORTON - KILLEEN/TEMPLE/    SENDERO WA         2/7/2013
   6500 TEJAS DRIVE           HORTON - KILLEEN/TEMPLE/    SENDERO WA         2/7/2013
   114 MCCOY CIRCLE           SITTERLE HOMES-AUSTIN,LLC   THE COLONY         2/7/2013
   204 FOSTER LANE            HORTON - KILLEEN/TEMPLE/    SONTERRA           2/7/2013
   112 LANGTRY LANE           HORTON - KILLEEN/TEMPLE/    SONTERRA           2/7/2013
   119 PAUL AZINGER DRIVE     D.R. HORTON                 FOREST CREEK       2/7/2013
   137 PAUL AZINGER DRIVE     D.R. HORTON                 FOREST CREEK       2/7/2013
   139 PAUL AZINGER DRIVE     D.R. HORTON                 FOREST CREEK       2/7/2013
   2404 LYLA LANE             D.R. HORTON                 HAZLEWOOD          2/7/2013
   13516 RED EGRET DRIVE      D.R. HORTON                 PARMER VILLAGE     2/8/2013
   809 NOATAK TRAIL           D.R. HORTON                 HIGHLAND PARK      2/8/2013
   13520 RED EGRET DRIVE      D.R. HORTON                 PARMER VILLAGE     2/8/2013
   829 NOATAK TRAIL           D.R. HORTON                 HIGHLAND PARK      2/8/2013
   15925 PEARSON BROTHERS     STREETMAN (USE 1407)        PEARSON PLACE      2/8/2013
   1008 JEWELL STREET         PRIDE OF AUSTIN HOMES,LLC   AUSTIN             2/8/2013
   9993 DESPERADO DRIVE       HORTON - KILLEEN/TEMPLE/    WILLOW BEND        2/8/2013
   7317 A BANDERA RANCH TR    D.R. HORTON                 COLINA VISTA       2/8/2013
   7317 B BANDERA RANCH TL    D.R. HORTON                 COLINA VISTA       2/8/2013
   2421 LYLA LANE             D.R. HORTON                 HAZLEWOOD          2/8/2013
   2332 LYLA LANE             D.R. HORTON                 HAZLEWOOD          2/8/2013
   135 PAUL AZINGER DRIVE     D.R. HORTON                 FOREST CREEK       2/8/2013
   11616 HARPSTER BEND        D.R. HORTON                 AVERY FAR WEST    2/11/2013
   103 WAVERLY PLACE          STANDARD PACIFIC OF TEXAS   ROUGH HOLLOW      2/11/2013
   15205 GLEN HEATHER         PROMINENCE HOMES, LLC       WATER DIST.17     2/11/2013
   15207 GLEN HEATHER         PROMINENCE HOMES, LLC       WATER DIST.17     2/11/2013
   6028 ALEXANDRIA DRIVE      OMEGA BUILDERS, LP          WYNDHAM HILL      2/11/2013
   5917 STANFORD DRIVE        HORTON - KILLEEN/TEMPLE/    ALTA VISTA        2/11/2013
   207 PAUL AZINGER COURT     D.R. HORTON                 FOREST CREEK      2/11/2013
   7025 ESTANA LANE           STANDARD PACIFIC OF TEXAS   AVANA             2/12/2013


                                                                                        538
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 546 of 1053 PageID:
                                    18111

   1305 WOOD                  RUSS DAVIS HOMES, INC.      WACO              2/12/2013
   817 NOATAK TRAIL           D.R. HORTON                 HIGHLAND PARK     2/12/2013
   6717 ESTANA LANE           STANDARD PACIFIC OF TEXAS   AVANA             2/12/2013
   813 NOATAK TRAIL           D.R. HORTON                 HIGHLAND PARK     2/12/2013
   1903 BARNETT DRIVE         LLOYD WAYNE HOMES           GANN RANCH        2/12/2013
   311 WILD CAT DRIVE         D.R. HORTON                 HUNTER CROSSING   2/12/2013
   318 WILD CAT DRIVE         D.R. HORTON                 HUNTER CROSSING   2/12/2013
   322 WILD CAT DRIVE         D.R. HORTON                 HUNTER CROSSING   2/12/2013
   307 WILD CAT DRIVE         D.R. HORTON                 HUNTER CROSSING   2/12/2013
   326 WILD CAT DRIVE         D.R. HORTON                 HUNTER CROSSING   2/12/2013
   309 WILD CAT DRIVE         D.R. HORTON                 HUNTER CROSSING   2/12/2013
   15201 GLEN HEATHER DR.     PROMINENCE HOMES, LLC       WATER DIST.17     2/13/2013
   15203 GLEN HEATHER DR.     PROMINENCE HOMES, LLC       WATER DIST.17     2/13/2013
   8521 WOOD STORK DRIVE      D.R. HORTON                 PARMER VILLAGE    2/13/2013
   5815 MOUNT BONNELL         CARTER BRUCE, LLC           SHANNON           2/13/2013
   907 MADISON FORK           SITTERLE HOMES-AUSTIN,LLC   WATER DIST.17     2/13/2013
   9510 ROGANO COURT          HORTON - KILLEEN/TEMPLE/    YOWELL RANCH      2/13/2013
   7021 ESTANA LANE           STANDARD PACIFIC OF TEXAS   AVANA             2/14/2013
   11713 QUINTANA COVE        STANDARD PACIFIC OF TEXAS   AVANA             2/14/2013
   6636 TEJAS DRIVE           HORTON - KILLEEN/TEMPLE/    SENDERO WA        2/14/2013
   5410 RED PINE DRIVE        HORTON - KILLEEN/TEMPLE/    SPANISH OAK KIL   2/14/2013
   6501 TEJAS DRIVE           HORTON - KILLEEN/TEMPLE/    SENDERO WA        2/14/2013
   805 HERITAGE SPRINGS TR    D.R. HORTON                 TURTLE CREEK      2/14/2013
   3612 PARKMILL DRIVE        HORTON - KILLEEN/TEMPLE/    YOWELL RANCH      2/14/2013
   6624 TEJAS DRIVE           HORTON - KILLEEN/TEMPLE/    SENDERO WA        2/14/2013
   106 MOONSHINE              SERENITY BLDRS.OF TX, LLC   HORSESHOE BAY     2/14/2013
   117 BLUE HERRON LANE       SITTERLE HOMES-AUSTIN,LLC   CIMARRON HILLS    2/15/2013
   503 MONARCH AVENUE         ROBILLARD CUSTOM HOMES      CEDAR PARK        2/15/2013
   9516 A SOLANA VISTA LP     D.R. HORTON                 COLINA VISTA      2/15/2013
   9516 B SOLANA VISTA LP     D.R. HORTON                 COLINA VISTA      2/15/2013
   9725 A SOLANA VISTA LP     D.R. HORTON                 COLINA VISTA      2/15/2013
   9725 B SOLANA VISTA LOOP   D.R. HORTON                 COLINA VISTA      2/15/2013
   4904 BRIDGEWOOD DRIVE      HORTON - KILLEEN/TEMPLE/    BRIDGEWOOD        2/15/2013
   18100 KIOWA DRAW COVE      DAVID WEEKLEY HOMES         SWEETWATER DW     2/15/2013
   5908 LIPAN APACHE BEND     DAVID WEEKLEY HOMES         SWEETWATER DW     2/15/2013
   816 GABRIEL MILLS DRIVE    D.R. HORTON                 TURTLE CREEK      2/16/2013
   805 NOATAK TRAIL           D.R. HORTON                 HIGHLAND PARK     2/16/2013
   3813 JUNIPER TRACE         JENKINS CUSTOM HOMES, INC   SHANNON A         2/16/2013
   14312 LAURINBURG DRIVE     STANDARD PACIFIC OF TEXAS   AVERY STATION     2/18/2013
   14316 LAURINBURG DRIVE     STANDARD PACIFIC OF TEXAS   AVERY STATION     2/18/2013
   14408 LAURINBURG DRIVE     STANDARD PACIFIC OF TEXAS   AVERY STATION     2/18/2013
   6500 CASCADE DRIVE         HORTON - KILLEEN/TEMPLE/    SENDERO WA        2/18/2013
   6501 CASCADE DRIVE         HORTON - KILLEEN/TEMPLE/    SENDERO WA        2/18/2013
   3906 HICKORY VIEW          HORTON - KILLEEN/TEMPLE/    QUAIL ESTATES     2/18/2013
   6517 CASCADE DRIVE         HORTON - KILLEEN/TEMPLE/    SENDERO WA        2/18/2013
   2115 MANADA TRAIL          SCOTT FELDER HOMES, LLC     CABALLO RANCH     2/18/2013
   2881 CEDAR HOLLOW          CLEAR ROCK HOMES, LLC       GEORGETOWN        2/19/2013
   6913 PLAINS CREST DRIVE    D.R. HORTON                 STONEY RIDGE      2/19/2013
   6909 PLAINS CREST DRIVE    D.R. HORTON                 STONEY RIDGE      2/19/2013
   6920 PLAINS CREST DRIVE    D.R. HORTON                 STONEY RIDGE      2/19/2013
   6924 PLAINS CREST DRIVE    D.R. HORTON                 STONEY RIDGE      2/19/2013
   105 ROSE MALLOW WAY        SCOTT FELDER HOMES, LLC     DOUBLE CREEK      2/19/2013
   5127 QUARTZ COURT          HORTON - KILLEEN/TEMPLE/    STONEGATE         2/19/2013
   7311 AMBER MEADOW LOOP     OMEGA BUILDERS, LP          TEMPLE WESTOOD    2/19/2013
   3060 PORTULACA DRIVE       SITTERLE HOMES-AUSTIN,LLC   BEHRENS RANCH     2/19/2013


                                                                                        539
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 547 of 1053 PageID:
                                    18112

   6917 PLAINS CREST DRIVE   D.R. HORTON                 STONEY RIDGE     2/19/2013
   10600 DESERT WILLOW       SCOTT FELDER HOMES, LLC     DOUBLE CREEK     2/19/2013
   12411 WATERFORD RUN WAY   D.R. HORTON                 STONEWATER       2/19/2013
   12413 WATERFORD RUN WAY   D.R. HORTON                 STONEWATER       2/19/2013
   12415 WATERFORD RUN WAY   D.R. HORTON                 STONEWATER       2/19/2013
   9413 A SOLANA VISTA LP    D.R. HORTON                 COLINA VISTA     2/20/2013
   9413 B SOLANA VISTA LP    D.R. HORTON                 COLINA VISTA     2/20/2013
   6912 PLAINS CREST DRIVE   D.R. HORTON                 STONEY RIDGE     2/20/2013
   2944 ANGELINA DRIVE       STANDARD PACIFIC OF TEXAS   PALOMA LAKE      2/20/2013
   3103 VERDURA WAY          SCOTT FELDER HOMES, LLC     CABALLO RANCH    2/20/2013
   12405 WATERFORD RUN WAY   D.R. HORTON                 STONEWATER       2/20/2013
   12407 WATERFORD RUN WAY   D.R. HORTON                 STONEWATER       2/20/2013
   814 CHALLENGER            LUKE PARKER HOMES (DBA)     LAKEWAY          2/21/2013
   410 S. RONAY DR.          LUKE PARKER HOMES (DBA)     BRIARCLIFF       2/21/2013
   217 FRIO RIVER TRAIL      D.R. HORTON                 RIVERWALK        2/21/2013
   220 ARREZO LANE           D.R. HORTON                 RANCHO SIENNA    2/21/2013
   4212 ZACHERYS RUN         STANDARD PACIFIC OF TEXAS   RANCH AT BRUS    2/21/2013
   308 ARREZO LANE           D.R. HORTON                 RANCHO SIENNA    2/21/2013
   163 DRY RUN CIRCLE        STANDARD PACIFIC OF TEXAS   HIGHPOINT        2/21/2013
   12409 WATERFORD RUN WAY   D.R. HORTON                 STONEWATER       2/21/2013
   509 A S. MEADOWLARK ST    D.R. HORTON                 CARDINAL HILLS   2/21/2013
   509 B S. MEADOWLARK ST    D.R. HORTON                 CARDINAL HILLS   2/21/2013
   203 MCCOY LANE            D.R. HORTON                 GLENWOOD         2/21/2013
   707 COSPER CREEK DRIVE    REVOLUTION HOMES            COSPER RIDGE     2/21/2013
   204 NUECES RIVER TRAIL    D.R. HORTON                 RIVERWALK        2/22/2013
   216 FRIO RIVER TRAIL      D.R. HORTON                 RIVERWALK        2/22/2013
   202 NUECES RIVER TRAIL    D.R. HORTON                 RIVERWALK        2/22/2013
   10705 COPPER BASIN COVE   STANDARD PACIFIC OF TEXAS   AVERY STATION    2/22/2013
   213 FRIO RIVER TRAIL      D.R. HORTON                 RIVERWALK        2/22/2013
   6621 CASCADE DRIVE        HORTON - KILLEEN/TEMPLE/    SENDERO WA       2/22/2013
   219 FRIO RIVER TRAIL      D.R. HORTON                 RIVERWALK        2/22/2013
   6521 TEJAS DRIVE          HORTON - KILLEEN/TEMPLE/    SENDERO WA       2/22/2013
   105 LANGTRY LANE          HORTON - KILLEEN/TEMPLE/    SONTERRA         2/22/2013
   208 FOSTER LANE           HORTON - KILLEEN/TEMPLE/    SONTERRA         2/22/2013
   124 LANGTRY LANE          HORTON - KILLEEN/TEMPLE/    SONTERRA         2/22/2013
   132 LANGTRY LANE          HORTON - KILLEEN/TEMPLE/    SONTERRA         2/22/2013
   420 AMBER LANE            HORTON - KILLEEN/TEMPLE/    SONTERRA         2/22/2013
   513 A S. MEADOWLARK ST    D.R. HORTON                 CARDINAL HILLS   2/22/2013
   513 B S. MEADOWLARK ST    D.R. HORTON                 CARDINAL HILLS   2/22/2013
   3102 PASEO DE RANCHEROS   SCOTT FELDER HOMES, LLC     CABALLO RANCH    2/22/2013
   201 MCCOY LANE            D.R. HORTON                 GLENWOOD         2/22/2013
   1501 BEEBRUSH LANE        D.R. HORTON                 SAGE MEADOW      2/25/2013
   206 WESTER ROSS LANE      STANDARD PACIFIC OF TEXAS   ROUGH HOLLOW     2/25/2013
   14012 GENESEE TRAIL       STANDARD PACIFIC OF TEXAS   AVERY STATION    2/25/2013
   5200 KATY CREEK LANE      HORTON - KILLEEN/TEMPLE/    THE LANDING      2/25/2013
   2305 VERNICE DRIVE        HORTON - KILLEEN/TEMPLE/    HOUSE CREEK N    2/25/2013
   2102 JESSE DRIVE          HORTON - KILLEEN/TEMPLE/    HOUSE CREEK N    2/25/2013
   2306 VERNICE DRIVE        HORTON - KILLEEN/TEMPLE/    HOUSE CREEK N    2/25/2013
   7320 A BANDERA RANCH TR   D.R. HORTON                 COLINA VISTA     2/25/2013
   7320 B BANDERA RANCH TR   D.R. HORTON                 COLINA VISTA     2/25/2013
   828 CHATHAM ROAD          MICHAEL DECKER CUSTOM       NORTH CLIFFE     2/26/2013
   1601 MAPLE AVENUE         AUSTIN NEWCASTLE HOMES,LP   SHANNON          2/26/2013
   808 WALNUT CANYON BLVD    D.R. HORTON                 HIGHLAND PARK    2/26/2013
   821 WALNUT CANYON BLVD    D.R. HORTON                 HIGHLAND PARK    2/26/2013
   4204 OLDENBURG LANE       STANDARD PACIFIC OF TEXAS   RANCH AT BRUS    2/26/2013


                                                                                      540
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 548 of 1053 PageID:
                                    18113

   707 CURTIS DRIVE          HORTON - KILLEEN/TEMPLE/    COSPER RIDGE      2/26/2013
   705 CURTIS DRIVE          HORTON - KILLEEN/TEMPLE/    COSPER RIDGE      2/26/2013
   428 PRAIRIE LARK          OMEGA BUILDERS, LP          WESTFIELD TMPLE   2/26/2013
   812 WALNUT CANYON BLVD.   D.R. HORTON                 HIGHLAND PARK     2/26/2013
   813 WALNUT CANYON BLVD.   D.R. HORTON                 HIGHLAND PARK     2/26/2013
   1805 DISCOVERY BLVD.      D.R. HORTON                 CP TOWN CENTER    2/26/2013
   218 PINE POST COVE        SCOTT FELDER HOMES, LLC     RIM ROCK          2/26/2013
   709 COSPER CREEK DRIVE    REVOLUTION HOMES            COSPER RIDGE      2/26/2013
   2008 PAYNE                MX3 HOMES, LLC              AUSTIN            2/26/2013
   218 FRIO RIVER TRAIL      D.R. HORTON                 RIVERWALK         2/27/2013
   220 FRIO RIVER TRAIL      D.R. HORTON                 RIVERWALK         2/27/2013
   2006 DEER FIELD WAY       HORTON - KILLEEN/TEMPLE/    SUTTON PLACE      2/27/2013
   817 SIENA COURT           HORTON - KILLEEN/TEMPLE/    TUSCANY MEADOWS   2/27/2013
   11805 ROSARIO COVE        STANDARD PACIFIC OF TEXAS   AVANA             2/27/2013
   6905 PLAINS CREST DRIVE   D.R. HORTON                 STONEY RIDGE      2/27/2013
   9816 ORION DRIVE          HORTON - KILLEEN/TEMPLE/    WINDMILL FARMS    2/27/2013
   317 SAM HOUSTON DRIVE     D.R. HORTON                 THE COLONY        2/27/2013
   301 SAM HOUSTON DRIVE     D.R. HORTON                 THE COLONY        2/27/2013
   313 SAM HOUSTON DRIVE     D.R. HORTON                 THE COLONY        2/27/2013
   254 SAM HOUSTON DRIVE     SITTERLE HOMES-AUSTIN,LLC   THE COLONY        2/27/2013
   4907 BRIDGEWOOD DRIVE     HORTON - KILLEEN/TEMPLE/    BRIDGEWOOD        2/27/2013
   320 WILD CAT DRIVE        D.R. HORTON                 HUNTER CROSSING   2/27/2013
   811 GABRIEL MILLS DRIVE   D.R. HORTON                 TURTLE CREEK      2/28/2013
   223 FRIO RIVER TRAIL      D.R. HORTON                 RIVERWALK         2/28/2013
   225 FRIO RIVER TRAIL      D.R. HORTON                 RIVERWALK         2/28/2013
   205 DAKOTA DRIVE          STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     2/28/2013
   315 CATHERINE DRIVE       SITTERLE HOMES-AUSTIN,LLC   BUTTERCUP CREEK   2/28/2013
   228 CIMARRON HILLS TR.    SITTERLE HOMES-AUSTIN,LLC   CIMARRON HILLS    2/28/2013
   2305 ERICA KAITLIN        SITTERLE HOMES-AUSTIN,LLC   BUTTERCUP CREEK   2/28/2013
   500 OLD PEAK ROAD         D.R. HORTON                 PINNACLE          2/28/2013
   416 OLD PEAK ROAD         D.R. HORTON                 PINNACLE          2/28/2013
   504 OLD PEAK ROAD         D.R. HORTON                 PINNACLE          2/28/2013
   747 HERITAGE SPRINGS TR   D.R. HORTON                 TURTLE CREEK      2/28/2013
   6616 CASCADE DRIVE        HORTON - KILLEEN/TEMPLE/    SENDERO WA        2/28/2013
   6517 TEJAS DRIVE          HORTON - KILLEEN/TEMPLE/    SENDERO WA        2/28/2013
   6513 CASCADE DRIVE        HORTON - KILLEEN/TEMPLE/    SENDERO WA        2/28/2013
   2004 COCKRILL COVE        D.R. HORTON                 HUTTO HIGHLANDS   2/28/2013
   2002 COCKRILL COVE        D.R. HORTON                 HUTTO HIGHLANDS   2/28/2013
   2006 COCKRILL COVE        D.R. HORTON                 HUTTO HIGHLANDS   2/28/2013
   407 CISCO COVE            STANDARD PACIFIC OF TEXAS   RANCH AT BRUS      3/1/2013
   3389 VINEYARD TRAIL       HORTON - KILLEEN/TEMPLE/    TUSCANY MEADOWS    3/1/2013
   3391 VINEYARD TRAIL       HORTON - KILLEEN/TEMPLE/    TUSCANY MEADOWS    3/1/2013
   3383 VINEYARD TRAIL       HORTON - KILLEEN/TEMPLE/    TUSCANY MEADOWS    3/1/2013
   5847 STANFORD DRIVE       HORTON - KILLEEN/TEMPLE/    ALTA VISTA         3/1/2013
   5853 STANFORD DRIVE       HORTON - KILLEEN/TEMPLE/    ALTA VISTA         3/1/2013
   9421 A SOLANA VISTA LP    D.R. HORTON                 COLINA VISTA       3/1/2013
   9421 B SOLANA VISTA LP    D.R. HORTON                 COLINA VISTA       3/1/2013
   7309 A COLINA VISTA LP    D.R. HORTON                 COLINA VISTA       3/1/2013
   7309 B COLINA VISTA       D.R. HORTON                 COLINA VISTA       3/1/2013
   5859 STANFORD DRIVE       HORTON - KILLEEN/TEMPLE/    ALTA VISTA         3/1/2013
   9405 A SOLANA VISTA LP    D.R. HORTON                 COLINA VISTA       3/1/2013
   9405 B SOLANA VISTA LP    D.R. HORTON                 COLINA VISTA       3/1/2013
   702 COSPER CREEK DRIVE    REVOLUTION HOMES            SPLAWN RANCH       3/1/2013
   226 FRIO RIVER TRAIL      D.R. HORTON                 RIVERWALK          3/2/2013
   222 FRIO RIVER TRAIL      D.R. HORTON                 RIVERWALK          3/2/2013


                                                                                       541
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 549 of 1053 PageID:
                                    18114

   227 FRIO RIVER TRAIL      D.R. HORTON                 RIVERWALK         3/2/2013
   228 FRIO RIVER TRAIL      D.R. HORTON                 RIVERWALK         3/2/2013
   224 FRIO RIVER TRAIL      D.R. HORTON                 RIVERWALK         3/2/2013
   200 NUECES RIVER TRAIL    D.R. HORTON                 RIVERWALK         3/4/2013
   1928 WHEATON TRAIL        D.R. HORTON                 GANN RANCH        3/4/2013
   7009 ESTANA LANE          STANDARD PACIFIC OF TEXAS   AVANA             3/4/2013
   2500 PRESERVE TRAIL       D.R. HORTON                 GANN RANCH        3/4/2013
   221 FRIO RIVER TRAIL      D.R. HORTON                 RIVERWALK         3/4/2013
   229 FRIO RIVER TRAIL      D.R. HORTON                 RIVERWALK         3/4/2013
   211 FRIO RIVER TRAIL      D.R. HORTON                 RIVERWALK         3/4/2013
   3052 PORTULACA DRIVE      SITTERLE HOMES-AUSTIN,LLC   BEHRENS RANCH     3/4/2013
   3805 BROKEN ARROW DRIVE   HORTON - KILLEEN/TEMPLE/    QUAIL ESTATES     3/4/2013
   2936 ANGELINA DRIVE       STANDARD PACIFIC OF TEXAS   PALOMA LAKE       3/4/2013
   7916 BRIDGEPOINTE DRIVE   OMEGA BUILDERS, LP          WESTFIELD TMPLE   3/4/2013
   8011 FIELDSTONE DRIVE     OMEGA BUILDERS, LP          WESTFIELD TMPLE   3/4/2013
   5421 CHEROKEE DRAW ROAD   DAVID WEEKLEY HOMES         SWEETWATER DW     3/4/2013
   10005 LONGHORN SKYWAY     NEW IMAGE CONSTRUCTION      DRIPPING SPRING   3/5/2013
   205 QUARRY LAKE ESTATE    JUNIPER CUSTOM HOMES, LLC   LIBERTY HILL      3/5/2013
   319 ELDERBERRY ROAD       STANDARD PACIFIC OF TEXAS   HIGHPOINT         3/5/2013
   405 A S. MEADOWLARK ST    D.R. HORTON                 CARDINAL HILLS    3/5/2013
   405 B S. MEADOWLARK ST    D.R. HORTON                 CARDINAL HILLS    3/5/2013
   507 A S. MEADOWLARK       D.R. HORTON                 CARDINAL HILLS    3/5/2013
   507 B S. MEADOWLARK       D.R. HORTON                 CARDINAL HILLS    3/5/2013
   2904 WINDING SHORE LANE   SCOTT FELDER HOMES, LLC     BLACKHAWK         3/5/2013
   2908 MISTY SHORE LANE     SCOTT FELDER HOMES, LLC     BLACKHAWK         3/5/2013
   321 PARK PLACE DRIVE      ROB & NATALIE SKELTON       GABRIELS OVLOOK   3/6/2013
   14400 LAURINBURG DRIVE    STANDARD PACIFIC OF TEXAS   AVERY STATION     3/6/2013
   209 NICK FALDO TRAIL      D.R. HORTON                 FOREST CREEK      3/6/2013
   1405 WILLOW WAY           D.R. HORTON                 TURTLE CREEK      3/6/2013
   210 NICK FALDO TRAIL      D.R. HORTON                 FOREST CREEK      3/6/2013
   206 NICK FALDO TRAIL      D.R. HORTON                 FOREST CREEK      3/6/2013
   2403 SPRING CREEK COURT   OMEGA BUILDERS, LP          RED ROCK HILLS    3/6/2013
   4808 BRIDGEWOOD DRIVE     HORTON - KILLEEN/TEMPLE/    BRIDGEWOOD        3/6/2013
   4810 BRIDGEWOOD DRIVE     HORTON - KILLEEN/TEMPLE/    BRIDGEWOOD        3/6/2013
   4900 BRIDGEWOOD DRIVE     HORTON - KILLEEN/TEMPLE/    BRIDGEWOOD        3/6/2013
   4902 BRIDGEWOOD DRIVE     HORTON - KILLEEN/TEMPLE/    BRIDGEWOOD        3/6/2013
   4906 LIONS GATE LANE      HORTON - KILLEEN/TEMPLE/    BRIDGEWOOD        3/6/2013
   6302 KATY CREEK LANE      HORTON - KILLEEN/TEMPLE/    THE LANDING       3/6/2013
   1972 RUNNING CREEK        HUNNICUTT / KRAUSE HOMES    DALE C            3/7/2013
   13409 LOIS                AGAVE CUSTOM HOMES          SHANNON A         3/7/2013
   7012 ESTANA LANE          STANDARD PACIFIC OF TEXAS   AVANA             3/7/2013
   129 FLORENZ LANE          D.R. HORTON                 RANCHO SIENNA     3/7/2013
   408 GROSSETO LANE         D.R. HORTON                 RANCHO SIENNA     3/7/2013
   317 GRAND OAKS LANE       SITTERLE HOMES-AUSTIN,LLC   CIMARRON HILLS    3/7/2013
   6901 PLAINS CREST DRIVE   D.R. HORTON                 STONEY RIDGE      3/7/2013
   6821 PLAINS CREST DRIVE   D.R. HORTON                 STONEY RIDGE      3/7/2013
   6813 PLAINS CREST DRIVE   D.R. HORTON                 STONEY RIDGE      3/7/2013
   6916 PLAINS CREST DRIVE   D.R. HORTON                 STONEY RIDGE      3/7/2013
   6817 PLAINS CREST DRIVE   D.R. HORTON                 STONEY RIDGE      3/7/2013
   18105 KIOWA DRAW COVE     DAVID WEEKLEY HOMES         SWEETWATER DW     3/7/2013
   6304 KATY CREEK LANE      HORTON - KILLEEN/TEMPLE/    THE LANDING       3/7/2013
   5505 CHEROKEE DRAW ROAD   DAVID WEEKLEY HOMES         SWEETWATER DW     3/7/2013
   771 HERITAGE SPRINGS TR   D.R. HORTON                 TURTLE CREEK      3/8/2013
   7917 FIELD STONE DRIVE    OMEGA BUILDERS, LP          WESTFIELD TMPLE   3/8/2013
   6621 TEJAS DRIVE          HORTON - KILLEEN/TEMPLE/    SENDERO WA        3/8/2013


                                                                                      542
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 550 of 1053 PageID:
                                    18115

   6516 TEJAS DRIVE            HORTON - KILLEEN/TEMPLE/    SENDERO WA         3/8/2013
   9512 A SOLANA VISTA LP      D.R. HORTON                 COLINA VISTA       3/8/2013
   9512 B SOLANA VISTA LP      D.R. HORTON                 COLINA VISTA       3/8/2013
   7513 A COLINA VISTA LP      D.R. HORTON                 COLINA VISTA       3/8/2013
   7513 B COLINA VISTA LP      D.R. HORTON                 COLINA VISTA       3/8/2013
   7321 B COLINA VISTA LP      D.R. HORTON                 COLINA VISTA       3/8/2013
   7321 A COLINA VISTA LP      D.R. HORTON                 COLINA VISTA       3/8/2013
   15916 PEARSON BROTHERS      STREETMAN (USE 1407)        PEARSON PLACE      3/8/2013
   216 FOSTER LANE             HORTON - KILLEEN/TEMPLE/    SONTERRA           3/8/2013
   304 AZURITE DRIVE           HORTON - KILLEEN/TEMPLE/    SONTERRA           3/8/2013
   9932 CANEY CREEK DRIVE      HORTON - KILLEEN/TEMPLE/    WILLOW BEND        3/8/2013
   809 WALNUT CANYON BLVD.     D.R. HORTON                 HIGHLAND PARK     3/11/2013
   801 WALNUT CANYON BLVD.     D.R. HORTON                 HIGHLAND PARK     3/11/2013
   805 WALNUT CANYON BLVD      D.R. HORTON                 HIGHLAND PARK     3/11/2013
   800 WALNUT CANYON BLVD.     D.R. HORTON                 HIGHLAND PARK     3/11/2013
   804 WALNUT CANYON BLVD.     D.R. HORTON                 HIGHLAND PARK     3/11/2013
   15913 PEARSON BROTHERS DR   STREETMAN (USE 1407)        PEARSON PLACE     3/11/2013
   302 WELLINGTON DRIVE        SITTERLE HOMES-AUSTIN,LLC   BELTERA           3/11/2013
   1810 POQUITO STREET         MX3 HOMES, LLC              CENTRAL AUSTIN    3/11/2013
   1812 POQUITO STREET         MISCELLANEOUS ACCOUNTS      CENTRAL AUSTIN    3/11/2013
   1307 ALAMO STREET           MX3 HOMES, LLC              SHANNON           3/11/2013
   1430 HAWTHORNE LOOP         SCOTT FELDER HOMES, LLC     RIM ROCK          3/11/2013
   3111 PASEO DE RANCHEROS     SCOTT FELDER HOMES, LLC     CABALLO RANCH     3/11/2013
   213 MARBELLA WAY            CLEAR ROCK HOMES, LLC       BELTORRE          3/12/2013
   217 DAKOTA DRIVE            STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     3/12/2013
   5810 WOODED CREEK           J C BUILDERS                DEERFIELD TMPLE   3/12/2013
   5720 WOODED CREEK           J C BUILDERS                DEERFIELD TMPLE   3/12/2013
   3108 MISTY SHORE LANE       SCOTT FELDER HOMES, LLC     BLACKHAWK         3/12/2013
   2821 MISTY SHORE LANE       SCOTT FELDER HOMES, LLC     BLACKHAWK         3/12/2013
   200 MCCOY LANE              D.R. HORTON                 GLENWOOD          3/12/2013
   112 BETHEL STREET           CLEAR ROCK HOMES, LLC       BELTORRE          3/12/2013
   633 CHRISTINA DRIVE         KOSIER CONSTRUCTION         ROBINSON          3/13/2013
   11725 QUINTANA COVE         STANDARD PACIFIC OF TEXAS   AVANA             3/13/2013
   204 NICK FALDO TRAIL        D.R. HORTON                 FOREST CREEK      3/13/2013
   801 NOATAK TRAIL            D.R. HORTON                 HIGHLAND PARK     3/13/2013
   13908 LOLETA WAY            D.R. HORTON                 AVERY FAR WEST    3/13/2013
   505 A S. MEADOWLARK         D.R. HORTON                 CARDINAL HILLS    3/13/2013
   505 B S. MEADOWLARK         D.R. HORTON                 CARDINAL HILLS    3/13/2013
   184 WILLOW WALK             STANDARD PACIFIC OF TEXAS   HIGHPOINT         3/13/2013
   739 HERITAGE SPRINGS TR     D.R. HORTON                 TURTLE CREEK      3/13/2013
   1400 WILLOW WAY             D.R. HORTON                 TURTLE CREEK      3/13/2013
   743 HERITAGE SPRINGS TR     D.R. HORTON                 TURTLE CREEK      3/13/2013
   5405 RED PINE DRIVE         HORTON - KILLEEN/TEMPLE/    SPANISH OAK KIL   3/13/2013
   5407 RED PINE DRIVE         HORTON - KILLEEN/TEMPLE/    SPANISH OAK KIL   3/13/2013
   7108 COKUI RIVE             HORTON - KILLEEN/TEMPLE/    SPANISH OAK KIL   3/13/2013
   5403 RED PINE DRIVE         HORTON - KILLEEN/TEMPLE/    SPANISH OAK KIL   3/13/2013
   211 SIMMONS DRIVE           DAVID WEEKLEY HOMES         BUTTERCUP CREEK   3/13/2013
   3502 PUMPKIN RIDGE          GLAZIER HOMES, L.L.C.       CRYSTAL FALLS     3/14/2013
   6209 ANTIGO LANE            STANDARD PACIFIC OF TEXAS   AVANA             3/14/2013
   2300 ALLISON WAY            SITTERLE HOMES-AUSTIN,LLC   BUTTERCUP CREEK   3/14/2013
   6821 BARSTOW COURT          STREETMAN (USE 1407)        BARSTOW COURT     3/14/2013
   124 LIMESTONE DRIVE         OPUS HOMES, LLC             CIMARRON HILLS    3/14/2013
   15905 PEARSON BROTHERS      STREETMAN (USE 1407)        PEARSON PLACE     3/14/2013
   336 BELTORRE DRIVE          CLEAR ROCK HOMES, LLC       BELTORRE          3/14/2013
   208 CIMARRON HILLS TR.      SITTERLE HOMES-AUSTIN,LLC   CIMARRON HILLS    3/14/2013


                                                                                         543
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 551 of 1053 PageID:
                                    18116

   6604 CASCADE DRIVE        HORTON - KILLEEN/TEMPLE/    SENDERO WA        3/14/2013
   6625 TEJAS DRIVE          HORTON - KILLEEN/TEMPLE/    SENDERO WA        3/14/2013
   6516 CASCADE DRIVE        HORTON - KILLEEN/TEMPLE/    SENDERO WA        3/14/2013
   971 HAWTHORNE LOOP        SCOTT FELDER HOMES, LLC     RIM ROCK          3/14/2013
   6600 CASCADE DRIVE        HORTON - KILLEEN/TEMPLE/    SENDERO WA        3/14/2013
   1071 CALICHE              THREE OAKS HOMES, LLC       WIMBERLY          3/15/2013
   1100 APRIL MEADOWS LOOP   D.R. HORTON                 TERAVISTA 2       3/15/2013
   13504 NIGHT HERON DRIVE   D.R. HORTON                 PARMER VILLAGE    3/15/2013
   3606 PARKMILL DRIVE       HORTON - KILLEEN/TEMPLE/    YOWELL RANCH      3/15/2013
   6641 TEJAS DRIVE          HORTON - KILLEEN/TEMPLE/    SENDERO WA        3/15/2013
   1550 HAWTHORNE LOOP       SCOTT FELDER HOMES, LLC     RIM ROCK          3/15/2013
   511 B S. MEADOWLARK ST    D.R. HORTON                 CARDINAL HILLS    3/15/2013
   511 A S. MEADOWLARK ST    D.R. HORTON                 CARDINAL HILLS    3/15/2013
   631 CHRISTINA DRIVE       KOSIER CONSTRUCTION         ROBINSON          3/15/2013
   9507 ROGANO COURT         HORTON - KILLEEN/TEMPLE/    YOWELL RANCH      3/15/2013
   9824 ORION DRIVE          HORTON - KILLEEN/TEMPLE/    WINDMILL FARMS    3/15/2013
   6029 FAIR HILL DRIVE      OMEGA BUILDERS, LP          WYNDHAM HILL      3/15/2013
   6637 TEJAS DRIVE          HORTON - KILLEEN/TEMPLE/    SENDERO WA        3/15/2013
   751 HERITAGE SPRINGS TR   D.R. HORTON                 TURTLE CREEK      3/16/2013
   1104 APRIL MEADOWS LOOP   D.R. HORTON                 TERAVISTA 2       3/16/2013
   8408 HARRIER DRIVE        D.R. HORTON                 PARMER VILLAGE    3/16/2013
   13513 NIGHT HERON DRIVE   D.R. HORTON                 PARMER VILLAGE    3/16/2013
   1401 WILLOW WAY           D.R. HORTON                 TURTLE CREEK      3/16/2013
   8412 HARRIER DRIVE        D.R. HORTON                 PARMER VILLAGE    3/16/2013
   17600 FLAGLER DRIVE       RICHARD BRIGHT CUSTOM HMS   BELVEDERE         3/18/2013
   6813 ESTANA LANE          STANDARD PACIFIC OF TEXAS   AVANA             3/18/2013
   6809 ESTANA LANE          STANDARD PACIFIC OF TEXAS   AVANA             3/18/2013
   11825 ROSARIO COVE        STANDARD PACIFIC OF TEXAS   AVANA             3/18/2013
   3 CROCKER DRIVE           HORTON - KILLEEN/TEMPLE/    ALTA VISTA        3/18/2013
   307 CATHERINE DRIVE       SITTERLE HOMES-AUSTIN,LLC   BUTTERCUP CREEK   3/18/2013
   300 AZURITE DRIVE         HORTON - KILLEEN/TEMPLE/    SONTERRA          3/18/2013
   212 FOSTER LANE           HORTON - KILLEEN/TEMPLE/    SONTERRA          3/18/2013
   9828 ORION DRIVE          HORTON - KILLEEN/TEMPLE/    WINDMILL FARMS    3/18/2013
   613 AMBER LANE            HORTON - KILLEEN/TEMPLE/    SONTERRA          3/18/2013
   129 LANGRTY LANE          HORTON - KILLEEN/TEMPLE/    SONTERRA          3/18/2013
   6520 TEJAS DRIVE          HORTON - KILLEEN/TEMPLE/    SENDERO WA        3/18/2013
   6609 TEJAS DRIVE          HORTON - KILLEEN/TEMPLE/    SENDERO WA        3/18/2013
   6520 VISTA VIEW DRIVE     HORTON - KILLEEN/TEMPLE/    SENDERO WA        3/18/2013
   631 A PASEO DEL PLATA     ASHFORD HOMES, DBA          CANYON RIDGE      3/19/2013
   631 B PASEO DEL PLATA     ASHFORD HOMES, DBA          CANYON RIDGE      3/19/2013
   6800 BARSTOW COURT        STREETMAN (USE 1407)        BARSTOW COURT     3/19/2013
   15208 GLEN HEATHER DR.    PROMINENCE HOMES, LLC       WATER DIST.17     3/19/2013
   15206 GLEN HEATHER DR.    PROMINENCE HOMES, LLC       WATER DIST.17     3/19/2013
   15218 GLEN HEATHER        PROMINENCE HOMES, LLC       WATER DIST.17     3/19/2013
   15216 GLEN HEATHER DR.    PROMINENCE HOMES, LLC       WATER DIST.17     3/19/2013
   313 WILD CAT DRIVE        D.R. HORTON                 HUNTER CROSSING   3/19/2013
   317 WILD CAT DRIVE        D.R. HORTON                 HUNTER CROSSING   3/19/2013
   324 WILD CAT DRIVE        D.R. HORTON                 HUNTER CROSSING   3/19/2013
   315 WILD CAT DRIVE        D.R. HORTON                 HUNTER CROSSING   3/19/2013
   319 WILD CAT DRIVE        D.R. HORTON                 HUNTER CROSSING   3/19/2013
   321 WILD CAT DRIVE        D.R. HORTON                 HUNTER CROSSING   3/19/2013
   2003 PALOS VERDES         ROBILLARD CUSTOM HOMES      CRYSTAL FALLS     3/20/2013
   285 ELM FOREST LOOP       LUKE PARKER HOMES (DBA)     CEDAR CREEK       3/20/2013
   529 HERITAGE SPRINGS TR   D.R. HORTON                 TURTLE CREEK      3/20/2013
   15805 PEARSON BROTHERS    STREETMAN (USE 1407)        PEARSON PLACE     3/20/2013


                                                                                       544
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 552 of 1053 PageID:
                                    18117

   1409 WILLOW WAY           D.R. HORTON                 TURTLE CREEK      3/20/2013
   525 HERITAGE SPRINGS TR   D.R. HORTON                 TURTLE CREEK      3/20/2013
   200 SCARLET LANE          HORTON - KILLEEN/TEMPLE/    SAVANNAH HEIGHT   3/20/2013
   201 SCARLET LANE          HORTON - KILLEEN/TEMPLE/    SAVANNAH HEIGHT   3/20/2013
   8116 BRIDGEPOINTE DRIVE   OMEGA BUILDERS, LP          WESTFIELD TMPLE   3/20/2013
   8012 BRIDGEPOINTE DRIVE   OMEGA BUILDERS, LP          WESTFIELD TMPLE   3/20/2013
   3413 EAGLE RIDGE LANE     SCOTT FELDER HOMES, LLC     BLACKHAWK         3/20/2013
   7501 A COLINA VISTA LP    D.R. HORTON                 COLINA VISTA      3/20/2013
   7501 B COLINA VISTA LP    D.R. HORTON                 COLINA VISTA      3/20/2013
   412 GROSSETO LANE         D.R. HORTON                 RANCHO SIENNA     3/20/2013
   635 A PASEO DEL PLATA     ASHFORD HOMES, DBA          CANYON RIDGE      3/21/2013
   635 B PASEO DEL PLATA     ASHFORD HOMES, DBA          CANYON RIDGE      3/21/2013
   820 WALNUT CANYON BLVD.   D.R. HORTON                 HIGHLAND PARK     3/21/2013
   824 WALNUT CANYON BLVD.   D.R. HORTON                 HIGHLAND PARK     3/21/2013
   11628 YEADON WAY          D.R. HORTON                 AVERY FAR WEST    3/21/2013
   8513 WOOD STORK DRIVE     D.R. HORTON                 PARMER VILLAGE    3/21/2013
   11612 YEADON WAY          D.R. HORTON                 AVERY FAR WEST    3/21/2013
   8404 HARRIER DRIVE        D.R. HORTON                 PARMER VILLAGE    3/21/2013
   8504 HARRIER DRIVE        D.R. HORTON                 PARMER VILLAGE    3/21/2013
   1112 APRIL MEADOWS LOOP   D.R. HORTON                 TERAVISTA 2       3/21/2013
   13517 NIGHT HERON DRIVE   D.R. HORTON                 PARMER VILLAGE    3/21/2013
   13500 NIGHT HERON DRIVE   D.R. HORTON                 PARMER VILLAGE    3/21/2013
   13508 NIGHT HERON DRIVE   D.R. HORTON                 PARMER VILLAGE    3/21/2013
   8508 HARRIER DRIVE        D.R. HORTON                 PARMER VILLAGE    3/21/2013
   13521 NIGHT HERON DRIVE   D.R. HORTON                 PARMER VILLAGE    3/21/2013
   5910 HUNTINGTON DRIVE     HORTON - KILLEEN/TEMPLE/    ALTA VISTA        3/21/2013
   406 WYNDCREST DRIVE       OMEGA BUILDERS, LP          WYNDHAM HILL      3/21/2013
   511 SADDLERIDGE           THREE OAKS HOMES, LLC       WIMBERLY          3/22/2013
   1108 APRIL MEADOWS LOOP   D.R. HORTON                 TERAVISTA 2       3/22/2013
   2007 COCKRILL COVE        D.R. HORTON                 HUTTO HIGHLANDS   3/22/2013
   212 ELDERBERRY ROAD       STANDARD PACIFIC OF TEXAS   HIGHPOINT         3/22/2013
   245 CHERING DRIVE         OMEGA BUILDERS, LP          NORTH CLIFFE      3/22/2013
   101 PEARLAND STREET       D.R. HORTON                 HUTTO HIGHLANDS   3/22/2013
   201 COLTHORPE LANE        D.R. HORTON                 HUTTO HIGHLANDS   3/22/2013
   300 BAXENDALE STREET      D.R. HORTON                 HUTTO HIGHLANDS   3/22/2013
   200 COLTHORPE LANE        D.R. HORTON                 HUTTO HIGHLANDS   3/22/2013
   117 LANGTRY LANE          HORTON - KILLEEN/TEMPLE/    SONTERRA          3/22/2013
   205 BILES LANE            HORTON - KILLEEN/TEMPLE/    SONTERRA          3/22/2013
   601 GOLDEN BEAR           LAKE HILLS CUSTOM HOMES,    FLINTROCK FALLS   3/25/2013
   2065 COUNTY ROAD 280      LAKE HILLS CUSTOM HOMES,    LEANDER           3/25/2013
   124 NUECES RIVER TRAIL    D.R. HORTON                 RIVERWALK         3/25/2013
   215 FRIO RIVER TRAIL      D.R. HORTON                 RIVERWALK         3/25/2013
   120 NUECES RIVER TRAIL    D.R. HORTON                 RIVERWALK         3/25/2013
   126 NUECES RIVER TRAIL    D.R. HORTON                 RIVERWALK         3/25/2013
   114 NUECES RIVER TRAIL    D.R. HORTON                 RIVERWALK         3/25/2013
   4501 #12 WESTLAKE DRIVE   SCOTT FELDER HOMES, LLC     DAVENPORT RANCH   3/25/2013
   6620 TEJAS DRIVE          HORTON - KILLEEN/TEMPLE/    SENDERO WA        3/25/2013
   5921 HUNTINGTON DRIVE     HORTON - KILLEEN/TEMPLE/    ALTA VISTA        3/25/2013
   6613 TEJAS DRIVE          HORTON - KILLEEN/TEMPLE/    SENDERO WA        3/25/2013
   6609 CASCADE DRIVE        HORTON - KILLEEN/TEMPLE/    SENDERO WA        3/25/2013
   317 BRUNSWICK STREET      OMEGA BUILDERS, LP          WYNDHAM HILL      3/25/2013
   11608 YEADON WAY          D.R. HORTON                 AVERY FAR WEST    3/26/2013
   11604 YEADON WAY          D.R. HORTON                 AVERY FAR WEST    3/26/2013
   1812 DISCOVERY BLVD.      D.R. HORTON                 CP TOWN CENTER    3/26/2013
   6909 BARSTOW COURT        STREETMAN (USE 1407)        BARSTOW COURT     3/26/2013


                                                                                       545
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 553 of 1053 PageID:
                                    18118

   6920 BARSTOW COURT        STREETMAN (USE 1407)        BARSTOW COURT     3/26/2013
   3315 VINEYARD TRAIL       HORTON - KILLEEN/TEMPLE/    TUSCANY MEADOWS   3/26/2013
   3314 VINEYARD TRAIL       HORTON - KILLEEN/TEMPLE/    TUSCANY MEADOWS   3/26/2013
   11613 YEADON WAY          D.R. HORTON                 AVERY FAR WEST    3/26/2013
   300 SASSAFRAS STREET      D.R. HORTON                 HUTTO HIGHLANDS   3/26/2013
   111 NUECES RIVER TRAIL    D.R. HORTON                 RIVERWALK         3/26/2013
   109 NUECES RIVER TRAIL    D.R. HORTON                 RIVERWALK         3/26/2013
   3064 PORTULACA DRIVE      SITTERLE HOMES-AUSTIN,LLC   BEHRENS RANCH     3/26/2013
   904 SUGAREE AVE           D.R. HORTON                 CRESTVIEW         3/27/2013
   10821 DESERT WILLOW       SCOTT FELDER HOMES, LLC     DOUBLE CREEK      3/27/2013
   413 BROAD PEAK ROAD       D.R. HORTON                 PINNACLE          3/27/2013
   403 BROAD PEAK ROAD       D.R. HORTON                 PINNACLE          3/27/2013
   1110 HAWKEYE POINT RD     D.R. HORTON                 PINNACLE          3/27/2013
   103 NUECES RIVER TRAIL    D.R. HORTON                 RIVERWALK         3/27/2013
   107 NUECES RIVER TRAIL    D.R. HORTON                 RIVERWALK         3/27/2013
   113 NUECES RIVER TRAIL    D.R. HORTON                 RIVERWALK         3/27/2013
   105 NUECES RIVER TRAIL    D.R. HORTON                 RIVERWALK         3/27/2013
   9820 ORION DRIVE          HORTON - KILLEEN/TEMPLE/    WINDMILL FARMS    3/27/2013
   1405 STARLIGHT DRIVE      HORTON - KILLEEN/TEMPLE/    WINDMILL FARMS    3/27/2013
   827 WILD ROSE DRIVE       STANDARD PACIFIC OF TEXAS   HIGHPOINT         3/27/2013
   173 DRY RUN CIRCLE        STANDARD PACIFIC OF TEXAS   HIGHPOINT         3/27/2013
   5302 KATY CREEK LANE      HORTON - KILLEEN/TEMPLE/    THE LANDING       3/27/2013
   5206 KATY CREEK LANE      HORTON - KILLEEN/TEMPLE/    THE LANDING       3/27/2013
   5204 KATY CREEK LANE      HORTON - KILLEEN/TEMPLE/    THE LANDING       3/27/2013
   5208 KATY CREEK LANE      HORTON - KILLEEN/TEMPLE/    THE LANDING       3/27/2013
   5202 KATY CREEK LANE      HORTON - KILLEEN/TEMPLE/    THE LANDING       3/27/2013
   700 COSPER RIDGE          REVOLUTION HOMES            SPLAWN RANCH      3/27/2013
   705 COSPER RIDGE          REVOLUTION HOMES            COSPER RIDGE      3/27/2013
   408 GREEN SLOPE LANE      D.R. HORTON                 PINNACLE          3/28/2013
   208 NICK FALDO TRAIL      D.R. HORTON                 FOREST CREEK      3/28/2013
   3107 EAST 14 1/2 STREET   PATRIOT BUILDERS, LP        SHANNON           3/28/2013
   168 ABAMILLO DRIVE        SITTERLE HOMES-AUSTIN,LLC   THE COLONY        3/28/2013
   6909 ESTANA LANE          STANDARD PACIFIC OF TEXAS   AVANA             3/28/2013
   2005 FIRST VIEW           BROOKVILLE HOMES            CRYSTAL FALLS     3/28/2013
   100 TOM WATSON COVE       D.R. HORTON                 FOREST CREEK      3/28/2013
   122 NUECES RIVER TRAIL    D.R. HORTON                 RIVERWALK         3/28/2013
   101 NUECES RIVER TRAIL    D.R. HORTON                 RIVERWALK         3/28/2013
   301 HENDELSON LANE        D.R. HORTON                 HUTTO HIGHLANDS   3/28/2013
   424 PRAIRIE LARK          OMEGA BUILDERS, LP          WESTFIELD TMPLE   3/28/2013
   3525 PENELOPE WAY         STANDARD PACIFIC OF TEXAS   PALOMA LAKE       3/28/2013
   18937 OBED RIVER DRIVE    D.R. HORTON                 HIGHLAND PARK     3/28/2013
   12209 STONERIDGE GAP LN   D.R. HORTON                 STONEWATER        3/28/2013
   12213 STONERIDGE GAP LN   D.R. HORTON                 STONEWATER        3/28/2013
   11620 HARPSTER BEND       D.R. HORTON                 AVERY FAR WEST    3/29/2013
   1809 LAMINAR CREEK ROAD   D.R. HORTON                 CRKVIEW FOREST    3/29/2013
   11632 YEADON WAY          D.R. HORTON                 AVERY FAR WEST    3/29/2013
   404 GREEN SLOPE LANE      D.R. HORTON                 PINNACLE          3/29/2013
   733 NOATAK TRAIL          D.R. HORTON                 HIGHLAND PARK     3/29/2013
   820 NOATAK TRAIL          D.R. HORTON                 HIGHLAND PARK     3/29/2013
   19001 OBED RIVER DRIVE    D.R. HORTON                 HIGHLAND PARK     3/29/2013
   5928 ALEXANDRIA DRIVE     OMEGA BUILDERS, LP          WYNDHAM HILL      3/29/2013
   3208 HERRERO PATH         SCOTT FELDER HOMES, LLC     CABALLO RANCH     3/29/2013
   4217 PALOMINO BEND        STANDARD PACIFIC OF TEXAS   RANCH AT BRUS      4/1/2013
   813 SIENA COURT           HORTON - KILLEEN/TEMPLE/    TUSCANY MEADOWS    4/1/2013
   811 SIENA COURT           HORTON - KILLEEN/TEMPLE/    TUSCANY MEADOWS    4/1/2013


                                                                                       546
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 554 of 1053 PageID:
                                    18119

   804 SIENA COURT           HORTON - KILLEEN/TEMPLE/    TUSCANY MEADOWS   4/1/2013
   816 NOATAK TRAIL          D.R. HORTON                 HIGHLAND PARK     4/1/2013
   299 CHERING DRIVE         OMEGA BUILDERS, LP          NORTH CLIFFE      4/1/2013
   10004 DESPERADO DRIVE     HORTON - KILLEEN/TEMPLE/    WILLOW BEND       4/1/2013
   9944 CANEY CREEK DRIVE    HORTON - KILLEEN/TEMPLE/    WILLOW BEND       4/1/2013
   9940 CANEY CREEK DRIVE    HORTON - KILLEEN/TEMPLE/    WILLOW BEND       4/1/2013
   5701 A COUGAR DRIVE       JKIRSTEN CORPORATION        SHANNON           4/2/2013
   5701 B COUGAR DRIVE       JKIRSTEN CORPORATION        SHANNON           4/2/2013
   5701 C COUGAR DRIVE       JKIRSTEN CORPORATION        SHANNON           4/2/2013
   5701 D COUGAR DRIVE       JKIRSTEN CORPORATION        SHANNON           4/2/2013
   213 GASPAR BEND           SITTERLE HOMES-AUSTIN,LLC   BUTTERCUP CREEK   4/2/2013
   6516 ANTIGO LANE          STANDARD PACIFIC OF TEXAS   AVANA             4/2/2013
   4214 ZACHERYS RUN         STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     4/2/2013
   4206 ZACHERYS RUN         STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     4/2/2013
   11717 QUINTANA COVE       STANDARD PACIFIC OF TEXAS   AVANA             4/2/2013
   11720 QUINTANA COVE       STANDARD PACIFIC OF TEXAS   AVANA             4/2/2013
   9601 ROGANO COURT         HORTON - KILLEEN/TEMPLE/    YOWELL RANCH      4/2/2013
   3604 LORNE DRIVE          HORTON - KILLEEN/TEMPLE/    YOWELL RANCH      4/2/2013
   6617 CASCADE DRIVE        HORTON - KILLEEN/TEMPLE/    SENDERO WA        4/2/2013
   6613 CASCADE DRIVE        HORTON - KILLEEN/TEMPLE/    SENDERO WA        4/2/2013
   9514 ROGANO COURT         HORTON - KILLEEN/TEMPLE/    YOWELL RANCH      4/2/2013
   3510 PARKMILL DRIVE       HORTON - KILLEEN/TEMPLE/    YOWELL RANCH      4/2/2013
   9516 ROGANO COURT         HORTON - KILLEEN/TEMPLE/    YOWELL RANCH      4/2/2013
   808 NOATAK TRAIL          D.R. HORTON                 HIGHLAND PARK     4/2/2013
   2200 MANADA TRAIL         SCOTT FELDER HOMES, LLC     CABALLO RANCH     4/2/2013
   6606 KATY CREEK LANE      HORTON - KILLEEN/TEMPLE/    THE LANDING       4/2/2013
   6602 KATY CREEK LANE      HORTON - KILLEEN/TEMPLE/    THE LANDING       4/2/2013
   205 GASPAR BEND           SITTERLE HOMES-AUSTIN,LLC   BUTTERCUP CREEK   4/3/2013
   609 SPANISH MUSTANG DR.   STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     4/3/2013
   1521 STARLIGHT DRIVE      HORTON - KILLEEN/TEMPLE/    WINDMILL FARMS    4/3/2013
   1603 STARLIGHT DRIVE      HORTON - KILLEEN/TEMPLE/    WINDMILL FARMS    4/3/2013
   5300 KATY CREEK LANE      HORTON - KILLEEN/TEMPLE/    THE LANDING       4/3/2013
   2301 ALLISON WAY          DAVID WEEKLEY HOMES         BUTTERCUP CREEK   4/3/2013
   6604 CLEAR BROOK DRIVE    HORTON - KILLEEN/TEMPLE/    THE LANDING       4/3/2013
   6600 CLEAR BROOK DRIVE    HORTON - KILLEEN/TEMPLE/    THE LANDING       4/3/2013
   11609 HARPSTER BEND       D.R. HORTON                 AVERY FAR WEST    4/4/2013
   403 SPANISH MUSTANG       STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     4/4/2013
   401 CISCO COVE            STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     4/4/2013
   403 CISCO COVE            STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     4/4/2013
   2002 DEER FIELD WAY       HORTON - KILLEEN/TEMPLE/    SUTTON PLACE      4/4/2013
   1001 ALAMO PLAZA DRIVE    D.R. HORTON                 CP TOWN CENTER    4/4/2013
   1010 ALAMO PLAZA DRIVE    D.R. HORTON                 CP TOWN CENTER    4/4/2013
   1903 DISCOVERY BLVD.      D.R. HORTON                 CP TOWN CENTER    4/4/2013
   1807 DISCOVERY BLVD.      D.R. HORTON                 CP TOWN CENTER    4/4/2013
   1901 DISCOVERY BLVD.      D.R. HORTON                 CP TOWN CENTER    4/4/2013
   108 NUECES RIVER TRAIL    D.R. HORTON                 RIVERWALK         4/4/2013
   213 SIMMONS DRIVE         DAVID WEEKLEY HOMES         BUTTERCUP CREEK   4/4/2013
   10700 COPPER BASIN COVE   STANDARD PACIFIC OF TEXAS   AVERY STATION     4/5/2013
   7051 BENDING TRAIL        RUSS DAVIS HOMES, INC.      WACO              4/5/2013
   5852 STANFORD DRIVE       HORTON - KILLEEN/TEMPLE/    ALTA VISTA        4/5/2013
   1011 ALAMO PLAZA DRIVE    D.R. HORTON                 CP TOWN CENTER    4/5/2013
   1902 DISCOVERY BLVD.      D.R. HORTON                 CP TOWN CENTER    4/5/2013
   1905 DISCOVERY BLVD.      D.R. HORTON                 CP TOWN CENTER    4/5/2013
   5840 STANFORD DRIVE       HORTON - KILLEEN/TEMPLE/    ALTA VISTA        4/5/2013
   5834 STANFORD DRIVE       HORTON - KILLEEN/TEMPLE/    ALTA VISTA        4/5/2013


                                                                                      547
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 555 of 1053 PageID:
                                    18120

   5846 STANFORD DRIVE         HORTON - KILLEEN/TEMPLE/    ALTA VISTA         4/5/2013
   9945 CANEY CREEK DRIVE      HORTON - KILLEEN/TEMPLE/    WILLOW BEND        4/5/2013
   1905 W. 38TH STREET         HALTON CUSTOM HOMES         AUSTIN             4/8/2013
   3313 VINEYARD TRAIL         HORTON - KILLEEN/TEMPLE/    TUSCANY MEADOWS    4/8/2013
   2609 DALEA STREET           SITTERLE HOMES-AUSTIN,LLC   BEHRENS RANCH      4/8/2013
   6629 TEJAS DRIVE            HORTON - KILLEEN/TEMPLE/    SENDERO WA         4/8/2013
   11617 FAUBIAN LANE          D.R. HORTON                 AVERY FAR WEST     4/8/2013
   13521 SAGE GROUSE DRIVE     D.R. HORTON                 PARMER VILLAGE     4/8/2013
   2324 LYLA LANE              D.R. HORTON                 HAZLEWOOD          4/8/2013
   8600 HARRIER DRIVE          D.R. HORTON                 PARMER VILLAGE     4/8/2013
   141 SOAPSTONE DRIVE         HORTON - KILLEEN/TEMPLE/    SONTERRA           4/8/2013
   109 CROCKER DRIVE           HORTON - KILLEEN/TEMPLE/    ALTA VISTA         4/8/2013
   1902 DEER FIELD WAY         HORTON - KILLEEN/TEMPLE/    SUTTON PLACE       4/8/2013
   6018 ALEXANDRIA DRIVE       OMEGA BUILDERS, LP          WYNDHAM HILL       4/8/2013
   323 BRUNSWICK STREET        OMEGA BUILDERS, LP          WYNDHAM HILL       4/8/2013
   4302 ZACHERYS RUN           STANDARD PACIFIC OF TEXAS   RANCH AT BRUS      4/9/2013
   111 WALKING HORSE WAY       STANDARD PACIFIC OF TEXAS   RANCH AT BRUS      4/9/2013
   4218 REMINGTON ROAD         STANDARD PACIFIC OF TEXAS   RANCH AT BRUS      4/9/2013
   225 DAKOTA DRIVE            STANDARD PACIFIC OF TEXAS   RANCH AT BRUS      4/9/2013
   3037 PORTULACA DRIVE        SITTERLE HOMES-AUSTIN,LLC   BEHRENS RANCH      4/9/2013
   4211 THOROUGHBRED TRAIL     STANDARD PACIFIC OF TEXAS   RANCH AT BRUS      4/9/2013
   1908 DISCOVERY BLVD.        D.R. HORTON                 CP TOWN CENTER     4/9/2013
   1904 DISCOVERY BLVD.        D.R. HORTON                 CP TOWN CENTER     4/9/2013
   120 CONDRA LANE             HORTON - KILLEEN/TEMPLE/    SONTERRA           4/9/2013
   120 LANGTRY LANE            HORTON - KILLEEN/TEMPLE/    SONTERRA           4/9/2013
   3203 PRADERA COVE           SCOTT FELDER HOMES, LLC     CABALLO RANCH      4/9/2013
   12315 WATERFORD RUN WAY     D.R. HORTON                 STONEWATER         4/9/2013
   12403 WATERFORD RUN WAY     D.R. HORTON                 STONEWATER         4/9/2013
   12313 WATERFORD RUN WAY     D.R. HORTON                 STONEWATER         4/9/2013
   12401 WATERFORD RUN WAY     D.R. HORTON                 STONEWATER         4/9/2013
   816 WALNUT CANYON DRIVE     D.R. HORTON                 HIGHLAND PARK     4/10/2013
   821 NOATAK TRAIL            D.R. HORTON                 HIGHLAND PARK     4/10/2013
   817 WALNUT CANYON BLVD.     D.R. HORTON                 HIGHLAND PARK     4/10/2013
   8002 FIELDSTONE DR          OMEGA BUILDERS, LP          WESTFIELD TMPLE   4/10/2013
   5811 HUNTINGTON DRIVE       HORTON - KILLEEN/TEMPLE/    ALTA VISTA        4/10/2013
   7104 BOWDITCH DRIVE         SOLEDAD BUILDERS, LLC       DOUG W            4/11/2013
   1600 ULIT AVENUE            AUSTIN NEWCASTLE HOMES,LP   SHANNON           4/11/2013
   1716 ANTIGUA COVE           NORDSTROM CUSTOM HOMES      NEW BRAUNFELS     4/11/2013
   11817 ROSARIO COVE          STANDARD PACIFIC OF TEXAS   AVANA             4/11/2013
   1919 NELSON RANCH LOOP      SITTERLE HOMES-AUSTIN,LLC   BUTTERCUP CREEK   4/11/2013
   2304 AUGUSTINE              RUSS DAVIS HOMES, INC.      WACO              4/11/2013
   2300 AUGUSTINE              RUSS DAVIS HOMES, INC.      WACO              4/11/2013
   15808 PEARSON BROTHERS DR   STREETMAN (USE 1407)        PEARSON PLACE     4/11/2013
   11625 FAUBIAN LANE          D.R. HORTON                 AVERY FAR WEST    4/11/2013
   11621 FAUBIAN LANE          D.R. HORTON                 AVERY FAR WEST    4/11/2013
   314 SAN ANTONIO RIVER       D.R. HORTON                 RIVERWALK         4/11/2013
   6816 BARSTOW COURT          STREETMAN (USE 1407)        BARSTOW COURT     4/11/2013
   6805 BARSTOW COURT          STREETMAN (USE 1407)        BARSTOW COURT     4/11/2013
   903 E. 13TH STREET          AUSTIN NEWCASTLE HOMES,LP   SHANNON           4/12/2013
   119 WALKING HORSE WAY       STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     4/12/2013
   3100 EAST 12TH STREET       PATRIOT BUILDERS, LP        SHANNON           4/12/2013
   6913 BARSTOW COURT          STREETMAN (USE 1407)        BARSTOW COURT     4/12/2013
   13912 LOLETA WAY            D.R. HORTON                 AVERY FAR WEST    4/12/2013
   14213 MARATHON ROAD         D.R. HORTON                 AVERY FAR WEST    4/12/2013
   11633 YEADON WAY            D.R. HORTON                 AVERY FAR WEST    4/12/2013


                                                                                         548
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 556 of 1053 PageID:
                                    18121

   11613 FAUBIAN LANE        D.R. HORTON                 AVERY FAR WEST    4/12/2013
   18929 OBED RIVER DRIVE    D.R. HORTON                 HIGHLAND PARK     4/12/2013
   6302 MUSTANG CREEK ROAD   HORTON - KILLEEN/TEMPLE/    THE LANDING       4/12/2013
   812 NOATAK TRAIL          D.R. HORTON                 HIGHLAND PARK     4/12/2013
   804 NOATAK TRAIL          D.R. HORTON                 HIGHLAND PARK     4/12/2013
   11705 QUINTANA COVE       STANDARD PACIFIC OF TEXAS   AVANA             4/15/2013
   6721 ESTANA LANE          STANDARD PACIFIC OF TEXAS   AVANA             4/15/2013
   703 CURTIS DRIVE          HORTON - KILLEEN/TEMPLE/    COSPER RIDGE      4/15/2013
   607 HAILIE DRIVE          HORTON - KILLEEN/TEMPLE/    COSPER RIDGE      4/15/2013
   105 OAK GLEN COVE         RIVENDALE HOMES TEXAS,LLC   LAKEWAY           4/15/2013
   302 SASSAFRAS STREET      D.R. HORTON                 HUTTO HIGHLANDS   4/15/2013
   14212 GENESSEE TRAIL      STANDARD PACIFIC OF TEXAS   AVERY STATION     4/15/2013
   2 TWIN SPRINGS ROAD       GLAZIER HOMES, L.L.C.       GEORGETOWN        4/15/2013
   214 GASPAR BEND           DAVID WEEKLEY HOMES         BUTTERCUP CREEK   4/15/2013
   611 HAILIE DRIVE          HORTON - KILLEEN/TEMPLE/    COSPER RIDGE      4/15/2013
   200 SARAH'S LANE          DRENNAN DAY CUSTOM HOMES    CIERRA VISTA      4/16/2013
   285 TUSCANY VILLA DR.     FINE LINE CUSTOM HOMES,     WIMBERLY          4/16/2013
   3311 VINEYARD TRAIL       HORTON - KILLEEN/TEMPLE/    TUSCANY MEADOWS   4/16/2013
   9201 CRICKET DRIVE        HORTON - KILLEEN/TEMPLE/    SPLAWN RANCH      4/16/2013
   9202 CRICKET DRIVE        HORTON - KILLEEN/TEMPLE/    SPLAWN RANCH      4/16/2013
   15825 PEARSON BROTHERS    STREETMAN (USE 1407)        PEARSON PLACE     4/16/2013
   2412 LYLA LANE            D.R. HORTON                 HAZLEWOOD         4/16/2013
   5532 WISDOM COURT         HORTON - KILLEEN/TEMPLE/    WHITE WING        4/16/2013
   5529 WISDOM COURT         HORTON - KILLEEN/TEMPLE/    WHITE WING        4/16/2013
   482 WHISPERING WIND WAY   SCOTT FELDER HOMES, LLC     HIGHPOINT         4/16/2013
   10616 DESERT WILLOW       SCOTT FELDER HOMES, LLC     DOUBLE CREEK      4/16/2013
   880 WILD ROSE DRIVE       STANDARD PACIFIC OF TEXAS   HIGHPOINT         4/16/2013
   1900 DISCOVERY BLVD.      D.R. HORTON                 CP TOWN CENTER    4/16/2013
   6804 BARSTOW COURT        STREETMAN (USE 1407)        BARSTOW COURT     4/17/2013
   11616 YEADON WAY          D.R. HORTON                 AVERY FAR WEST    4/17/2013
   11601 HARPSTER BEND       D.R. HORTON                 AVERY FAR WEST    4/17/2013
   13525 NIGHT HERON DRIVE   D.R. HORTON                 PARMER VILLAGE    4/17/2013
   400 BRAHMAN ROAD          STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     4/17/2013
   9937 CANEY CREEK DRIVE    HORTON - KILLEEN/TEMPLE/    WILLOW BEND       4/17/2013
   10009 DESPERADO DRIVE     HORTON - KILLEEN/TEMPLE/    WILLOW BEND       4/17/2013
   9941 CANEY CREEK DRIVE    HORTON - KILLEEN/TEMPLE/    WILLOW BEND       4/17/2013
   12309 WATERFORD RUN WAY   D.R. HORTON                 STONEWATER        4/17/2013
   12311 WATERFORD RUN WAY   D.R. HORTON                 STONEWATER        4/17/2013
   9520 A SOLANA VISTA LP    D.R. HORTON                 COLINA VISTA      4/17/2013
   9520 B SOLANA VISTA LP    D.R. HORTON                 COLINA VISTA      4/17/2013
   115 CROCKER DRIVE         HORTON - KILLEEN/TEMPLE/    ALTA VISTA        4/17/2013
   3106 VERDURA WAY          SCOTT FELDER HOMES, LLC     CABALLO RANCH     4/17/2013
   102 EDINBURGH ISLE CT.    STANDARD PACIFIC OF TEXAS   ROUGH HOLLOW      4/18/2013
   4204 GALICENO LANE        STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     4/18/2013
   6406 CREEK LAND ROAD      HORTON - KILLEEN/TEMPLE/    THE LANDING       4/18/2013
   6409 CREEK LAND ROAD      HORTON - KILLEEN/TEMPLE/    THE LANDING       4/18/2013
   3200 MYSTIC SUMMITT DR.   STANDARD PACIFIC OF TEXAS   TWIN CREEKS CP    4/18/2013
   5805 HUNTINGTON DRIVE     HORTON - KILLEEN/TEMPLE/    ALTA VISTA        4/18/2013
   6407 CREEK LAND ROAD      HORTON - KILLEEN/TEMPLE/    THE LANDING       4/18/2013
   6502 CREEK LAND ROAD      HORTON - KILLEEN/TEMPLE/    THE LANDING       4/18/2013
   106 NUECES RIVER TRAIL    D.R. HORTON                 RIVERWALK         4/18/2013
   104 NUECES RIVER TRAIL    D.R. HORTON                 RIVERWALK         4/18/2013
   214 SIMMONS DRIVE         DAVID WEEKLEY HOMES         BUTTERCUP CREEK   4/18/2013
   630 A PASEO DEL PLATA     ASHFORD HOMES, DBA          CANYON RIDGE      4/19/2013
   630 B PASEO DEL PLATA     ASHFORD HOMES, DBA          CANYON RIDGE      4/19/2013


                                                                                       549
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 557 of 1053 PageID:
                                    18122

   634 A PASEO DEL PLATA      ASHFORD HOMES, DBA          CANYON RIDGE      4/19/2013
   634 B PASEO DEL PLATA      ASHFORD HOMES, DBA          CANYON RIDGE      4/19/2013
   5511 REYNOLDS ROAD         TOWNBRIDGE HOMES, LLC       JOHN G            4/19/2013
   912 SUGAREE AVE.           D.R. HORTON                 CRESTVIEW         4/19/2013
   1420 APRIL MEADOWS LOOP    D.R. HORTON                 TERAVISTA 2       4/19/2013
   626 A PASEO DEL PLATA      ASHFORD HOMES, DBA          CANYON RIDGE      4/22/2013
   626 B PASEO DEL PLATA      ASHFORD HOMES, DBA          CANYON RIDGE      4/22/2013
   7616 LENAPE TRAIL          RIVENDALE HOMES TEXAS,LLC   TRAVIS COUNTY     4/22/2013
   2404 WEBBERVILLE ROAD      TRUEHOME DESIGN BUILD       SHANNON           4/22/2013
   1915 GOLDEN ARROW AVE.     D.R. HORTON                 CRKVIEW FOREST    4/22/2013
   316 WELLINGTON DRIVE       SITTERLE HOMES-AUSTIN,LLC   BELTERA           4/22/2013
   6616 TEJAS DRIVE           HORTON - KILLEEN/TEMPLE/    SENDERO WA        4/22/2013
   207 NICK FALDO TRAIL       D.R. HORTON                 FOREST CREEK      4/22/2013
   275 WILLOW WALK            STANDARD PACIFIC OF TEXAS   HIGHPOINT         4/22/2013
   2408 WEBBERVILLE ROAD      TRUEHOME DESIGN BUILD       SHANNON           4/22/2013
   2416 WEBBERVILLE ROAD      TRUEHOME DESIGN BUILD       SHANNON           4/22/2013
   2420 WEBBERVILLE ROAD      TRUEHOME DESIGN BUILD       SHANNON           4/22/2013
   6508 TEJAS DRIVE           HORTON - KILLEEN/TEMPLE/    SENDERO WA        4/22/2013
   7329 AMBER MEADOW LOOP     OMEGA BUILDERS, LP          TEMPLE WESTOOD    4/22/2013
   7538 RED VALLEY WAY        OMEGA BUILDERS, LP          TEMPLE WESTOOD    4/22/2013
   18108 PAINTED HORSE CV     DAVID WEEKLEY HOMES         SWEETWATER DW     4/22/2013
   5416 CHEROKEE DRAW ROAD    DAVID WEEKLEY HOMES         SWEETWATER DW     4/22/2013
   121 WALKING HORSE WAY      STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     4/23/2013
   10701 COPPER BASIN COVE    STANDARD PACIFIC OF TEXAS   AVERY STATION     4/23/2013
   6805 ESTANA LANE           STANDARD PACIFIC OF TEXAS   AVANA             4/23/2013
   2917 CHISOLM TRAIL         DAVID KONRAD HOMES          APACHE SHORES     4/23/2013
   11805 QUINTANA COVE        STANDARD PACIFIC OF TEXAS   AVANA             4/23/2013
   6821 ESTANA LANE           STANDARD PACIFIC OF TEXAS   AVANA             4/23/2013
   273 WELLINGTON DRIVE       SITTERLE HOMES-AUSTIN,LLC   BELTERA           4/23/2013
   2108 MANADA TRAIL          SCOTT FELDER HOMES, LLC     CABALLO RANCH     4/23/2013
   2400 LYLA LANE             D.R. HORTON                 HAZLEWOOD         4/23/2013
   13125 KELLIE'S FARM LN     D.R. HORTON                 NORTH SHIELDS     4/23/2013
   13520 NIGHT HERON DRIVE    D.R. HORTON                 PARMER VILLAGE    4/23/2013
   5517 PINCUSHION DAISY DR   STREETMAN (USE 1407)        GREY ROCK RIDGE   4/23/2013
   202 WESTER ROSS LANE       STANDARD PACIFIC OF TEXAS   ROUGH HOLLOW      4/24/2013
   1112 HAWKEYE POINT RD      D.R. HORTON                 PINNACLE          4/24/2013
   1908 DEER FIELD WAY        HORTON - KILLEEN/TEMPLE/    SUTTON PLACE      4/24/2013
   5409 RED PINE DRIVE        HORTON - KILLEEN/TEMPLE/    SPANISH OAK KIL   4/24/2013
   3508 LORNE DRIVE           HORTON - KILLEEN/TEMPLE/    YOWELL RANCH      4/24/2013
   1318 STARLIGHT DRIVE       HORTON - KILLEEN/TEMPLE/    WINDMILL FARMS    4/24/2013
   1322 STARLIGHT DRIVE       HORTON - KILLEEN/TEMPLE/    WINDMILL FARMS    4/24/2013
   3705 MESQUITE BRANCH DR    HORTON - KILLEEN/TEMPLE/    QUAIL ESTATES     4/24/2013
   9417 A SOLANA VISTA LP     D.R. HORTON                 COLINA VISTA      4/24/2013
   9417 B SOLANA VISTA LP     D.R. HORTON                 COLINA VISTA      4/24/2013
   18932 OBED RIVER DRIVE     D.R. HORTON                 HIGHLAND PARK     4/24/2013
   19005 OBED RIVER DRIVE     D.R. HORTON                 HIGHLAND PARK     4/24/2013
   18928 OBED RIVER DRIVE     D.R. HORTON                 HIGHLAND PARK     4/24/2013
   2109 COLINAS VERDAS RD.    SCOTT FELDER HOMES, LLC     CABALLO RANCH     4/24/2013
   7615 LENAPE TRAIL          RIVENDALE HOMES TEXAS,LLC   TRAVIS COUNTY     4/25/2013
   1200 HAWKEYE POINT RD      D.R. HORTON                 PINNACLE          4/25/2013
   1114 HAWKEYE POINT RD      D.R. HORTON                 PINNACLE          4/25/2013
   7017 ESTANA LANE           STANDARD PACIFIC OF TEXAS   AVANA             4/25/2013
   5533 WISDOM COURT          HORTON - KILLEEN/TEMPLE/    WHITE WING        4/25/2013
   1805 GREEN HAVEN DRIVE     OMEGA BUILDERS, LP          RED ROCK HILLS    4/25/2013
   15816 PEARSON BROTHERS     STREETMAN (USE 1407)        PEARSON PLACE     4/25/2013


                                                                                        550
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 558 of 1053 PageID:
                                    18123

   5536 WISDOM COURT           HORTON - KILLEEN/TEMPLE/    WHITE WING        4/25/2013
   1410 HAWTHORNE LOOP         SCOTT FELDER HOMES, LLC     RIM ROCK          4/25/2013
   15917 PEARSON BROTHERS DR   STREETMAN (USE 1407)        PEARSON PLACE     4/25/2013
   15901 PEARSON BROTHERS DR   STREETMAN (USE 1407)        PEARSON PLACE     4/25/2013
   8002 BRIDGEPOINTE DR.       OMEGA BUILDERS, LP          WESTFIELD TMPLE   4/25/2013
   208 MARBELLA WAY            CLEAR ROCK HOMES, LLC       BELTORRE          4/25/2013
   5 SPRINGWOOD                WORKMAN DEVELOPMENT         WIMBERLY          4/25/2013
   8 SADDLE ROCK RIDGE         WORKMAN DEVELOPMENT         WIMBERLY          4/25/2013
   100 CANYON LOOKOUT          LAKE HILLS CUSTOM HOMES,    GEORGETOWN        4/26/2013
   316 SARAH'S LANE            DRENNAN DAY CUSTOM HOMES    CIERRA VISTA      4/26/2013
   4217 THOROUGHBRED TRAIL     STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     4/26/2013
   1202 HAWKEYE POINT RD       D.R. HORTON                 PINNACLE          4/26/2013
   1204 HAWKEYE POINT RD       D.R. HORTON                 PINNACLE          4/26/2013
   1206 HAWKEYE POINT RD       D.R. HORTON                 PINNACLE          4/26/2013
   1300 HAWKEYE POINT RD       D.R. HORTON                 PINNACLE          4/26/2013
   336 AVALANCHE AVE.          D.R. HORTON                 PINNACLE          4/26/2013
   12120 STONEY MEADOW         D.R. HORTON                 STONEY RIDGE      4/26/2013
   1800 POQUITO STREET         MX3 HOMES, LLC              CENTRAL AUSTIN    4/26/2013
   102 PINNACLE DRIVE          D.R. HORTON                 PINNACLE          4/26/2013
   12200 STONEY MEADOW DR      D.R. HORTON                 STONEY RIDGE      4/26/2013
   18920 OBED RIVER DRIVE      D.R. HORTON                 HIGHLAND PARK     4/26/2013
   18924 OBED RIVER DRIVE      D.R. HORTON                 HIGHLAND PARK     4/26/2013
   2105 E 22ND STREET          PATRIOT BUILDERS, LP        SHANNON           4/26/2013
   6405 CREEK LAND ROAD        HORTON - KILLEEN/TEMPLE/    THE LANDING       4/27/2013
   6408 CREEK LAND ROAD        HORTON - KILLEEN/TEMPLE/    THE LANDING       4/27/2013
   6501 CREEK LAND ROAD        HORTON - KILLEEN/TEMPLE/    THE LANDING       4/27/2013
   6606 CLEAR BROOK DRIVE      HORTON - KILLEEN/TEMPLE/    THE LANDING       4/27/2013
   6500 CREEK LAND ROAD        HORTON - KILLEEN/TEMPLE/    THE LANDING       4/27/2013
   6608 CLEAR BROOK DRIVE      HORTON - KILLEEN/TEMPLE/    THE LANDING       4/27/2013
   14313 GENESSEE TRAIL        STANDARD PACIFIC OF TEXAS   AVERY STATION     4/29/2013
   2613. DALEA STREET(FIRE)    SITTERLE HOMES-AUSTIN,LLC   BEHRENS RANCH     4/29/2013
   14024 GENESEE TRAIL         STANDARD PACIFIC OF TEXAS   AVERY STATION     4/29/2013
   3208 MYSTIC SUMMITT DR.     STANDARD PACIFIC OF TEXAS   TWIN CREEKS CP    4/29/2013
   3911 STONE CREEK DRIVE      HORTON - KILLEEN/TEMPLE/    QUAIL ESTATES     4/29/2013
   4212 SHIRE STREET           STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     4/29/2013
   124 HOBBY HORSE-HOUSE       KLM CUSTOM HOMES            SUNDANCE RANCH    4/29/2013
   2112 COLINAS VERDAS RD.     SCOTT FELDER HOMES, LLC     CABALLO RANCH     4/29/2013
   1024 LOST PINES LANE        D.R. HORTON                 CP TOWN CENTER    4/29/2013
   1026 LOST PINES LANE        D.R. HORTON                 CP TOWN CENTER    4/29/2013
   1028 LOST PINES LANE        D.R. HORTON                 CP TOWN CENTER    4/29/2013
   1030 LOST PINES LANE        D.R. HORTON                 CP TOWN CENTER    4/29/2013
   7313 A BANDERA RANCH TRL    D.R. HORTON                 COLINA VISTA      4/30/2013
   7313 B BANDERA RANCH TRL    D.R. HORTON                 COLINA VISTA      4/30/2013
   1910 DISCOVERY BLVD.        D.R. HORTON                 CP TOWN CENTER    4/30/2013
   1906 DISCOVERY BLVD.        D.R. HORTON                 CP TOWN CENTER    4/30/2013
   3112 MISTY SHORE LANE       SCOTT FELDER HOMES, LLC     BLACKHAWK         4/30/2013
   305 WILD CAT DRIVE          D.R. HORTON                 HUNTER CROSSING   4/30/2013
   323 WILD CAT DRIVE          D.R. HORTON                 HUNTER CROSSING   4/30/2013
   302 PACK HORSE DRIVE        D.R. HORTON                 HUNTER CROSSING   4/30/2013
   3329 EAGLE RIDGE LANE       SCOTT FELDER HOMES, LLC     BLACKHAWK         4/30/2013
   2916 WINDING SHORE LANE     SCOTT FELDER HOMES, LLC     BLACKHAWK         4/30/2013
   6820 BARSTOW COURT          STREETMAN (USE 1407)        BARSTOW COURT     4/30/2013
   325 WILD CAT DRIVE          D.R. HORTON                 HUNTER CROSSING   4/30/2013
   6900 BARSTOW COURT          STREETMAN (USE 1407)        BARSTOW COURT     4/30/2013
   6921 BARSTOW COURT          STREETMAN (USE 1407)        BARSTOW COURT     4/30/2013


                                                                                         551
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 559 of 1053 PageID:
                                    18124

   4209 PALOMINO BEND         STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     5/1/2013
   4314 REMINGTON ROAD        STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     5/1/2013
   4904 LIONS GATE LANE       HORTON - KILLEEN/TEMPLE/    BRIDGEWOOD        5/1/2013
   3202 MYSTIC SUMMITT DR.    STANDARD PACIFIC OF TEXAS   TWIN CREEKS CP    5/1/2013
   3057 PORTULACA DRIVE       SITTERLE HOMES-AUSTIN,LLC   BEHRENS RANCH     5/1/2013
   2707 FEATHERGRASS COURT    STANDARD PACIFIC OF TEXAS   TWIN CREEKS CP    5/1/2013
   216 BILES LANE             HORTON - KILLEEN/TEMPLE/    SONTERRA          5/1/2013
   5925 STANFORD DRIVE        HORTON - KILLEEN/TEMPLE/    ALTA VISTA        5/1/2013
   5905 HUNTINGTON DRIVE      HORTON - KILLEEN/TEMPLE/    ALTA VISTA        5/1/2013
   3267 VINEYARD TRAIL        HORTON - KILLEEN/TEMPLE/    TUSCANY MEADOWS   5/1/2013
   719 HERITAGE SPRINGS TR    D.R. HORTON                 TURTLE CREEK      5/1/2013
   711 HERITAGE SPRINGS TR    D.R. HORTON                 TURTLE CREEK      5/1/2013
   715 HERITAGE SPRINGS TR    D.R. HORTON                 TURTLE CREEK      5/1/2013
   7438 AMBER MEADOW LOOP     OMEGA BUILDERS, LP          TEMPLE WESTOOD    5/1/2013
   508 AMBER LANE             HORTON - KILLEEN/TEMPLE/    SONTERRA          5/1/2013
   5400 DUVAL STREET          MUSKIN COMPANY              AUSTIN            5/2/2013
   63 LYNN STREET             MX3 HOMES, LLC              CENTRAL AUSTIN    5/2/2013
   7020 ESTANA LANE           STANDARD PACIFIC OF TEXAS   AVANA             5/2/2013
   8403 NICOLA TRAIL          OPUS HOMES, LLC             WESTGATE          5/2/2013
   8405 NICOLA TRAIL          OPUS HOMES, LLC             WESTGATE          5/2/2013
   815 SIENA COURT            HORTON - KILLEEN/TEMPLE/    TUSCANY MEADOWS   5/2/2013
   3044 PORTULACA DRIVE       SITTERLE HOMES-AUSTIN,LLC   BEHRENS RANCH     5/2/2013
   3545 PENELOPE WAY          STANDARD PACIFIC OF TEXAS   PALOMA LAKE       5/2/2013
   2860 ANGELINA DRIVE        STANDARD PACIFIC OF TEXAS   PALOMA LAKE       5/2/2013
   4501 #13 WESTLAKE DRIVE    SCOTT FELDER HOMES, LLC     DAVENPORT RANCH   5/2/2013
   12204 CARDINAL FLOWER DR   STREETMAN (USE 1407)        GREY ROCK RIDGE   5/2/2013
   61 NORTH SHORE             KOSIER CONSTRUCTION         WACO              5/2/2013
   113 QUARRY BLUFF COVE      JUNIPER CUSTOM HOMES, LLC   QUARRY LAKE       5/3/2013
   5504 WISDOM COURT          HORTON - KILLEEN/TEMPLE/    WHITE WING        5/3/2013
   3911 DEER RIDGE            HORTON - KILLEEN/TEMPLE/    QUAIL ESTATES     5/3/2013
   5537 WISDOM COURT          HORTON - KILLEEN/TEMPLE/    WHITE WING        5/3/2013
   13516 NIGHT HERON DRIVE    D.R. HORTON                 PARMER VILLAGE    5/3/2013
   8601 ROCK PIGEON DRIVE     D.R. HORTON                 PARMER VILLAGE    5/3/2013
   15730 HAMILTON POOL RD     MARK MOULCKERS, AIA         DOUG W            5/3/2013
   2404 TWIN RIDGE COURT      OMEGA BUILDERS, LP          RED ROCK HILLS    5/3/2013
   500 A SOUTH PARK           RISHER MARTIN, LLC          AUSTIN            5/6/2013
   500 B SOUTH PARK           RISHER MARTIN, LLC          AUSTIN            5/6/2013
   586 B BUTLER RANCH RD.     BEAR CREEK HOMES, INC.      DRIPPING SPRING   5/6/2013
   401 SAN ANTONIO RIVER      D.R. HORTON                 RIVERWALK         5/6/2013
   315 SAN ANTONIO RIVER      D.R. HORTON                 RIVERWALK         5/6/2013
   608 CRESTON STREET         D.R. HORTON                 RIVERWALK         5/6/2013
   203 RIO ANCHO BLVD         DRENNAN DAY CUSTOM HOMES    LIBERTY HILL      5/6/2013
   729 NOATAK TRAIL           D.R. HORTON                 HIGHLAND PARK     5/6/2013
   721 NOATAK TRAIL           D.R. HORTON                 HIGHLAND PARK     5/6/2013
   202 NICK FALDO TRAIL       D.R. HORTON                 FOREST CREEK      5/6/2013
   1302 COLETO STREET         PATRIOT BUILDERS, LP        SHANNON           5/6/2013
   109 WALKING HORSE WAY      STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     5/7/2013
   606 SPANISH MUSTANG DR.    STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     5/7/2013
   612 SPANISH MUSTANG DR.    STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     5/7/2013
   3720 MESQUITE BRANCH DR    HORTON - KILLEEN/TEMPLE/    QUAIL ESTATES     5/7/2013
   5501 E. HWY 29             STEWART BUILDERS, INC.      FRANKIE           5/7/2013
   4206 REMINGTON ROAD        STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     5/7/2013
   610 SPANISH MUSTANG DR.    STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     5/7/2013
   4203 ARROW WOOD RD.        STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     5/7/2013
   735 HERITAGE SPRINGS TR    D.R. HORTON                 TURTLE CREEK      5/7/2013


                                                                                       552
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 560 of 1053 PageID:
                                    18125

   1111 ABBEY RIDGE          OMEGA BUILDERS, LP          HERITAGE PLACE     5/7/2013
   625 HERITAGE SPRINGS TR   D.R. HORTON                 TURTLE CREEK       5/7/2013
   1412 WILLOW WAY           D.R. HORTON                 TURTLE CREEK       5/7/2013
   403 SAN ANTONIO RIVER     D.R. HORTON                 RIVERWALK          5/8/2013
   8512 HARRIER DRIVE        D.R. HORTON                 PARMER VILLAGE     5/8/2013
   709 NOATAK TRAIL          D.R. HORTON                 HIGHLAND PARK      5/8/2013
   723 HERITAGE SPRINGS TR   D.R. HORTON                 TURTLE CREEK       5/8/2013
   717 NOATAK TRAIL          D.R. HORTON                 HIGHLAND PARK      5/8/2013
   713 NOATAK TRAIL          D.R. HORTON                 HIGHLAND PARK      5/8/2013
   8003 FIELDSTONE DR.       OMEGA BUILDERS, LP          WESTFIELD TMPLE    5/8/2013
   3337 EAGLE RIDGE LANE     SCOTT FELDER HOMES, LLC     BLACKHAWK          5/8/2013
   8120 BRIDGEPOINTE DR.     OMEGA BUILDERS, LP          WESTFIELD TMPLE    5/8/2013
   405 CROSS DRIVE           OMEGA BUILDERS, LP          WYNDHAM HILL       5/8/2013
   5417 CHEROKEE DRAW ROAD   DAVID WEEKLEY HOMES         SWEETWATER DW      5/8/2013
   680 TORO PASS             AGAVE CUSTOM HOMES          WIMBERLY           5/9/2013
   18921 SALT RIVER BAY DR   D.R. HORTON                 HIGHLAND PARK      5/9/2013
   4212 REMINGTON ROAD       STANDARD PACIFIC OF TEXAS   RANCH AT BRUS      5/9/2013
   725 NOATAK TRAIL          D.R. HORTON                 HIGHLAND PARK      5/9/2013
   8012 FIELDSTONE DRIVE     OMEGA BUILDERS, LP          WESTFIELD TMPLE    5/9/2013
   136 PRAIRIE GRASS COVE    SCOTT FELDER HOMES, LLC     RIM ROCK           5/9/2013
   3113 PASEO DE RANCHEROS   SCOTT FELDER HOMES, LLC     CABALLO RANCH      5/9/2013
   2305 ALLISON WAY          SITTERLE HOMES-AUSTIN,LLC   BUTTERCUP CREEK   5/11/2013
   100 NUECES RIVER TRAIL    D.R. HORTON                 RIVERWALK         5/11/2013
   102 NUECES RIVER TRAIL    D.R. HORTON                 RIVERWALK         5/11/2013
   1405 RICES CROSSING LN    D.R. HORTON                 TURTLE CREEK      5/11/2013
   1109 SNOW GOOSE           D.R. HORTON                 MAGNOLIA CREEK    5/11/2013
   1202 SNOW GOOSE           D.R. HORTON                 MAGNOLIA CREEK    5/11/2013
   1200 SNOW GOOSE           D.R. HORTON                 MAGNOLIA CREEK    5/11/2013
   1203 SNOW GOOSE           D.R. HORTON                 MAGNOLIA CREEK    5/11/2013
   401 BRANDON WAY           REGISTER-DIXON CONST.,LLC   AUSTIN            5/13/2013
   631 A KACIE DRIVE         ASHFORD HOMES, DBA          CANYON RIDGE      5/13/2013
   631 B KACIE DRIVE         ASHFORD HOMES, DBA          CANYON RIDGE      5/13/2013
   629 A KACIE DRIVE         ASHFORD HOMES, DBA          CANYON RIDGE      5/13/2013
   629 B KACIE DRIVE         ASHFORD HOMES, DBA          CANYON RIDGE      5/13/2013
   11812 ROSARIO COVE        STANDARD PACIFIC OF TEXAS   AVANA             5/13/2013
   506 WESTER ROSS LANE      STANDARD PACIFIC OF TEXAS   ROUGH HOLLOW      5/13/2013
   103 WALKING HORSE WAY     STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     5/13/2013
   13404 NIGHT HERON DRIVE   D.R. HORTON                 PARMER VILLAGE    5/13/2013
   8520 HARRIER DRIVE        D.R. HORTON                 PARMER VILLAGE    5/13/2013
   13400 NIGHT HERON DRIVE   D.R. HORTON                 PARMER VILLAGE    5/13/2013
   731 HERITAGE SPRINGS TR   D.R. HORTON                 TURTLE CREEK      5/13/2013
   11609 FAUBIAN LANE        D.R. HORTON                 AVERY FAR WEST    5/13/2013
   11616 FAUBIAN LANE        D.R. HORTON                 AVERY FAR WEST    5/13/2013
   14013 TURKEY HOLLOW TRL   D.R. HORTON                 AVERY FAR WEST    5/13/2013
   11620 FAUBIAN LANE        D.R. HORTON                 AVERY FAR WEST    5/13/2013
   14017 TURKEY HOLLOW TRL   D.R. HORTON                 AVERY FAR WEST    5/13/2013
   13525 SAGE GROUSE DRIVE   D.R. HORTON                 PARMER VILLAGE    5/13/2013
   625 A KACIE DRIVE         ASHFORD HOMES, DBA          CANYON RIDGE      5/14/2013
   625 B KACIE DRIVE         ASHFORD HOMES, DBA          CANYON RIDGE      5/14/2013
   3387 VINEYARD TRAIL       HORTON - KILLEEN/TEMPLE/    TUSCANY MEADOWS   5/14/2013
   6908 PLAINS CREST DRIVE   D.R. HORTON                 STONEY RIDGE      5/14/2013
   12117 STONEY MEADOW       D.R. HORTON                 STONEY RIDGE      5/14/2013
   203 PAUL AZINGER COURT    D.R. HORTON                 FOREST CREEK      5/14/2013
   102 TOM WATSON COVE       D.R. HORTON                 FOREST CREEK      5/14/2013
   2400 WEBBERVILLE ROAD     TRUEHOME DESIGN BUILD       SHANNON           5/14/2013


                                                                                       553
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 561 of 1053 PageID:
                                    18126

   162 SARAHS SPRING COVE     SCOTT FELDER HOMES, LLC     RIM ROCK          5/14/2013
   5501 PINCUSHION DAISY DR   STREETMAN (USE 1407)        GREY ROCK RIDGE   5/14/2013
   1907 DISCOVERY BLVD.       D.R. HORTON                 CP TOWN CENTER    5/14/2013
   1909 DISCOVERY BLVD.       D.R. HORTON                 CP TOWN CENTER    5/14/2013
   12301 WATERFORD RUN WAY    D.R. HORTON                 STONEWATER        5/14/2013
   12415 STONERIDGE GAP LN    D.R. HORTON                 STONEWATER        5/14/2013
   108 CEDAR GLEN COVE        RIVENDALE HOMES TEXAS,LLC   LAKEWAY           5/15/2013
   112 MARSHALL COURT         HUNNICUTT / KRAUSE HOMES    DALE C            5/15/2013
   10904 CROSBYTON LANE       STANDARD PACIFIC OF TEXAS   AVERY STATION     5/15/2013
   189 DRIFTWOOD COURT        DAVID WEEKLEY HOMES         DRIPPING SPRING   5/15/2013
   402 BRAHMAN ROAD           STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     5/15/2013
   4204 ZACHERYS RUN          STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     5/15/2013
   6812 PLAINS CREST DRIVE    D.R. HORTON                 STONEY RIDGE      5/15/2013
   6816 PLAINS CREST DRIVE    D.R. HORTON                 STONEY RIDGE      5/15/2013
   6900 PLAINS CREST DRIVE    D.R. HORTON                 STONEY RIDGE      5/15/2013
   12301 STONERIDGE GAP LN    D.R. HORTON                 STONEWATER        5/15/2013
   5208 AVENUE G              CHESTER WILSON              AUSTIN            5/16/2013
   3703 MESQUITE BRANCH DR    HORTON - KILLEEN/TEMPLE/    QUAIL ESTATES     5/16/2013
   302 SAN ANTONIO RIVER      D.R. HORTON                 RIVERWALK         5/16/2013
   333 PRECIPICE WAY          D.R. HORTON                 PINNACLE          5/16/2013
   1022 LOST PINES LANE       D.R. HORTON                 CP TOWN CENTER    5/16/2013
   1020 LOST PINES LANE       D.R. HORTON                 CP TOWN CENTER    5/16/2013
   6127 ALEXANDRIA DRIVE      OMEGA BUILDERS, LP          WYNDHAM HILL      5/16/2013
   12307 WATERFORD RUN WAY    D.R. HORTON                 STONEWATER        5/16/2013
   12300 WATERFORD RUN WAY    D.R. HORTON                 STONEWATER        5/16/2013
   6128 ALEXANDRIA DRIVE      OMEGA BUILDERS, LP          WYNDHAM HILL      5/16/2013
   541 NOGALES                BLUE HORSE BLDG.& DESIGN    DRIPPIN SPRING    5/16/2013
   849 CR 213                 JUNIPER CUSTOM HOMES, LLC   BERTRAM, TEXAS    5/17/2013
   11605 FAUBIAN LANE         D.R. HORTON                 AVERY FAR WEST    5/17/2013
   1018 LOST PINES LANE       D.R. HORTON                 CP TOWN CENTER    5/17/2013
   1016 LOST PINES LANE       D.R. HORTON                 CP TOWN CENTER    5/17/2013
   11629 YEADON WAY           D.R. HORTON                 AVERY FAR WEST    5/17/2013
   1001 APRIL MEADOWS LOOP    D.R. HORTON                 TERAVISTA 2       5/17/2013
   1445 APRIL MEADOWS LOOP    D.R. HORTON                 TERAVISTA 2       5/17/2013
   1109 APRIL MEADOWS LOOP    D.R. HORTON                 TERAVISTA 2       5/17/2013
   1117 APRIL MEADOWS LOOP    D.R. HORTON                 TERAVISTA 2       5/17/2013
   1217 APRIL MEADOWS LOOP    D.R. HORTON                 TERAVISTA 2       5/17/2013
   207 CANEY STREET           AUSTIN NEWCASTLE HOMES,LP   CENTRAL AUSTIN    5/20/2013
   3393 VINEYARD TRAIL        HORTON - KILLEEN/TEMPLE/    TUSCANY MEADOWS   5/20/2013
   5521 WISDOM COURT          HORTON - KILLEEN/TEMPLE/    WHITE WING        5/20/2013
   3395 VINEYARD TRAIL        HORTON - KILLEEN/TEMPLE/    TUSCANY MEADOWS   5/20/2013
   4808 CR 327                KLM CUSTOM HOMES            GRANGER           5/20/2013
   909 CR 342                 KLM CUSTOM HOMES            GRANGER           5/20/2013
   10005 DESPERADO DRIVE      HORTON - KILLEEN/TEMPLE/    WILLOW BEND       5/20/2013
   6808 PLAINS CREST DRIVE    D.R. HORTON                 STONEY RIDGE      5/20/2013
   6904 PLAINS CREST DRIVE    D.R. HORTON                 STONEY RIDGE      5/20/2013
   6138 FAIR HILL DRIVE       OMEGA BUILDERS, LP          WYNDHAM HILL      5/20/2013
   12303 WATERFORD RUN WAY    D.R. HORTON                 STONEWATER        5/20/2013
   12417 WATERFORD RUN WAY    D.R. HORTON                 STONEWATER        5/20/2013
   4609 MATTIE STREET         STREETMAN (USE 1407)        MUELLER           5/20/2013
   4613 MATTIE STREET         STREETMAN (USE 1407)        MUELLER           5/20/2013
   4617 MATTIE STREET         STREETMAN (USE 1407)        MUELLER           5/20/2013
   4621 MATTIE STREET         STREETMAN (USE 1407)        MUELLER           5/20/2013
   4625 MATTIE STREET         STREETMAN (USE 1407)        MUELLER           5/20/2013
   300 LAURELWOOD TRAIL       MUSKIN COMPANY              ROLLINGWOOD       5/21/2013


                                                                                        554
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 562 of 1053 PageID:
                                    18127

   1404 STARLIGHT DRIVE      HORTON - KILLEEN/TEMPLE/    WINDMILL FARMS    5/21/2013
   6637 CASCADE DRIVE        HORTON - KILLEEN/TEMPLE/    SENDERO WA        5/21/2013
   3810 BROKEN ARROW DRIVE   HORTON - KILLEEN/TEMPLE/    QUAIL ESTATES     5/21/2013
   6808 BARSTOW COURT        STREETMAN (USE 1407)        BARSTOW COURT     5/21/2013
   1101 APRIL MEADOWS LOOP   D.R. HORTON                 TERAVISTA 2       5/21/2013
   119 CROCKER DRIVE         HORTON - KILLEEN/TEMPLE/    ALTA VISTA        5/21/2013
   7 CROCKER DRIVE           HORTON - KILLEEN/TEMPLE/    ALTA VISTA        5/21/2013
   6612 CASCADE DRIVE        HORTON - KILLEEN/TEMPLE/    SENDERO WA        5/21/2013
   1909 CAMINO ALEMEDA       SCOTT FELDER HOMES, LLC     CABALLO RANCH     5/21/2013
   7533 RED VALLEY WAY       OMEGA BUILDERS, LP          TEMPLE WESTOOD    5/21/2013
   6812 BARSTOW COURT        STREETMAN (USE 1407)        BARSTOW COURT     5/21/2013
   6925 BARSTOW COURT        STREETMAN (USE 1407)        BARSTOW COURT     5/21/2013
   6904 BARSTOW COURT        STREETMAN (USE 1407)        BARSTOW COURT     5/21/2013
   6912 BARSTOW COURT        STREETMAN (USE 1407)        BARSTOW COURT     5/21/2013
   4316 REMINGTON ROAD       STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     5/22/2013
   9528 A SOLANA VISTA LP    D.R. HORTON                 COLINA VISTA      5/22/2013
   9528 B SOLANA VISTA LP    D.R. HORTON                 COLINA VISTA      5/22/2013
   7325 A COLINA VISTA LP    D.R. HORTON                 COLINA VISTA      5/22/2013
   7325 B COLINA VISTA LP    D.R. HORTON                 COLINA VISTA      5/22/2013
   207 SAN ANTONIO RIVER     D.R. HORTON                 RIVERWALK         5/22/2013
   604 SPANISH MUSTANG DR.   STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     5/22/2013
   4101 ARROW WOOD RD.       STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     5/22/2013
   900 SUGAREE AVE           D.R. HORTON                 CRESTVIEW         5/22/2013
   3305 MYSTIC SUMMITT DR.   STANDARD PACIFIC OF TEXAS   TWIN CREEKS CP    5/22/2013
   330 AVALANCHE AVE.        D.R. HORTON                 PINNACLE          5/22/2013
   408 OLD PEAK ROAD         D.R. HORTON                 PINNACLE          5/22/2013
   1208 HAWKEYE POINT ROAD   D.R. HORTON                 PINNACLE          5/22/2013
   207 GREEN SLOPE LANE      D.R. HORTON                 PINNACLE          5/22/2013
   314 OLD PEAK ROAD         D.R. HORTON                 PINNACLE          5/22/2013
   309 CATHERINE DRIVE       DAVID WEEKLEY HOMES         BUTTERCUP CREEK   5/22/2013
   11809 ROSARIO COVE        STANDARD PACIFIC OF TEXAS   AVANA             5/23/2013
   606 OLD PEAK ROAD         D.R. HORTON                 PINNACLE          5/23/2013
   5921 STANFORD DRIVE       HORTON - KILLEEN/TEMPLE/    ALTA VISTA        5/23/2013
   3265 VINEYARD TRAIL       HORTON - KILLEEN/TEMPLE/    TUSCANY MEADOWS   5/23/2013
   4218 ZACHERYS RUN         STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     5/23/2013
   6612 TEJAS DRIVE          HORTON - KILLEEN/TEMPLE/    SENDERO WA        5/23/2013
   8532 HARRIER DRIVE        D.R. HORTON                 PARMER VILLAGE    5/23/2013
   6804 PLAINS CREST DRIVE   D.R. HORTON                 STONEY RIDGE      5/23/2013
   6512 CASCADE DRIVE        HORTON - KILLEEN/TEMPLE/    SENDERO WA        5/23/2013
   609 AMBER LANE            HORTON - KILLEEN/TEMPLE/    SONTERRA          5/23/2013
   267 WILLOW WALK           STANDARD PACIFIC OF TEXAS   HIGHPOINT         5/23/2013
   18109 KIOWA DRAW COVE     DAVID WEEKLEY HOMES         SWEETWATER DW     5/23/2013
   506 OLD PEAK ROAD         D.R. HORTON                 PINNACLE          5/23/2013
   590 HAWTHORNE LOOP        POLLEI CONSTRUCTION         RIM ROCK          5/24/2013
   4416 F BERKMAN DRIVE      STANDARD PACIFIC OF TEXAS   MUELLER           5/24/2013
   4416 E BERKMAN DRIVE      STANDARD PACIFIC OF TEXAS   MUELLER           5/24/2013
   4416 D BERKMAN DRIVE      STANDARD PACIFIC OF TEXAS   MUELLER           5/24/2013
   4416 C BERKMAN DRIVE      STANDARD PACIFIC OF TEXAS   MUELLER           5/24/2013
   4416 B BERKMAN DRIVE      STANDARD PACIFIC OF TEXAS   MUELLER           5/24/2013
   4416 A BERKMAN DRIVE      STANDARD PACIFIC OF TEXAS   MUELLER           5/24/2013
   1326 STARLIGHT DRIVE      HORTON - KILLEEN/TEMPLE/    WINDMILL FARMS    5/24/2013
   1408 STARLIGHT DRIVE      HORTON - KILLEEN/TEMPLE/    WINDMILL FARMS    5/24/2013
   9615 FRATELLI COURT       HORTON - KILLEEN/TEMPLE/    YOWELL RANCH      5/24/2013
   9615 ADEEL DRIVE          HORTON - KILLEEN/TEMPLE/    YOWELL RANCH      5/24/2013
   19009 OBED RIVER DRIVE    D.R. HORTON                 HIGHLAND PARK     5/24/2013


                                                                                       555
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 563 of 1053 PageID:
                                    18128

   2700 RAE DELL AVENUE      ENDEAVOR CUSTOM HOMES ONE   CARL N            5/24/2013
   705 NOATAK TRAIL          D.R. HORTON                 HIGHLAND PARK     5/24/2013
   220 SAN MATTEO STREET     D.R. HORTON                 RANCHO SIENNA     5/24/2013
   207 FRIO RIVER TRAIL      D.R. HORTON                 RIVERWALK         5/26/2013
   209 FRIO RIVER TRAIL      D.R. HORTON                 RIVERWALK         5/26/2013
   9508 ROGANO COURT         HORTON - KILLEEN/TEMPLE/    YOWELL RANCH      5/27/2013
   9509 ROGANO COURT         HORTON - KILLEEN/TEMPLE/    YOWELL RANCH      5/27/2013
   3509 PARKMILL DRIVE       HORTON - KILLEEN/TEMPLE/    YOWELL RANCH      5/27/2013
   3512 LORNE DRIVE          HORTON - KILLEEN/TEMPLE/    YOWELL RANCH      5/27/2013
   1735 CANYON WAY           NORDSTROM CUSTOM HOMES      NEW BRAUNFELS     5/27/2013
   4400 A BERKMAN DRIVE      STANDARD PACIFIC OF TEXAS   MUELLER           5/28/2013
   4400 B BERKMAN DRIVE      STANDARD PACIFIC OF TEXAS   MUELLER           5/28/2013
   4400 D BERKMAN DRIVE      STANDARD PACIFIC OF TEXAS   MUELLER           5/28/2013
   4400 E BERKMAN DRIVE      STANDARD PACIFIC OF TEXAS   MUELLER           5/28/2013
   4400 F BERKMAN DRIVE      STANDARD PACIFIC OF TEXAS   MUELLER           5/28/2013
   4400 C BERKMAN DRIVE      STANDARD PACIFIC OF TEXAS   MUELLER           5/28/2013
   11709 QUINTANA COVE       STANDARD PACIFIC OF TEXAS   AVANA             5/28/2013
   6921 ESTANA LANE          STANDARD PACIFIC OF TEXAS   AVANA             5/28/2013
   2356 LYLA LANE            D.R. HORTON                 HAZLEWOOD         5/28/2013
   8400 CALERA DR            MARK MOULCKERS, AIA         BARTON CREEK      5/28/2013
   244 AMES COVE             D.R. HORTON                 POST OAK          5/28/2013
   1911 DISCOVERY BLVD.      D.R. HORTON                 CP TOWN CENTER    5/28/2013
   256 AMES COVE             D.R. HORTON                 POST OAK          5/28/2013
   104 POTTER LANE           HUNNICUTT / KRAUSE HOMES    DALE C            5/29/2013
   118 NUECES RIVER TRAIL    D.R. HORTON                 RIVERWALK         5/29/2013
   10709 COPPER BASIN COVE   STANDARD PACIFIC OF TEXAS   AVERY STATION     5/29/2013
   4933 LEDGESTONE TRAIL     HORTON - KILLEEN/TEMPLE/    STONEGATE         5/29/2013
   110 NUECES RIVER TRAIL    D.R. HORTON                 RIVERWALK         5/29/2013
   108 SARAH'S LANE          DRENNAN DAY CUSTOM HOMES    CIERRA VISTA      5/29/2013
   419 SPANISH MUSTANG       STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     5/29/2013
   213 DAKOTA DRIVE          STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     5/29/2013
   20400 HORNED OWL TRAIL    SCOTT FELDER HOMES, LLC     BLACKHAWK         5/29/2013
   3005 WINDING SHORE LANE   SCOTT FELDER HOMES, LLC     BLACKHAWK         5/29/2013
   3332 EAGLE RIDGE LANE     SCOTT FELDER HOMES, LLC     BLACKHAWK         5/29/2013
   7333 AMBER MEADOW LOOP    OMEGA BUILDERS, LP          TEMPLE WESTOOD    5/29/2013
   4211 PALOMINO BEND        STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     5/30/2013
   1912 NELSON RANCH LOOP    SITTERLE HOMES-AUSTIN,LLC   BUTTERCUP CREEK   5/30/2013
   2419 ERICA KAITLIN LANE   SITTERLE HOMES-AUSTIN,LLC   BUTTERCUP CREEK   5/30/2013
   11816 QUINTANA COVE       STANDARD PACIFIC OF TEXAS   AVANA             5/30/2013
   7324 A BANDERA RANCH TR   D.R. HORTON                 COLINA VISTA      5/30/2013
   7324 B BANDERA RANCH TR   D.R. HORTON                 COLINA VISTA      5/30/2013
   9614 ROGANO COURT         HORTON - KILLEEN/TEMPLE/    YOWELL RANCH      5/30/2013
   9817 SHALLOW CREEK DR     HORTON - KILLEEN/TEMPLE/    WILLOW BEND       5/30/2013
   17503 BREAKWATER DR       JENKINS CUSTOM HOMES, INC   DALE C            5/30/2013
   9925 CANEY CREEK DRIVE    HORTON - KILLEEN/TEMPLE/    WILLOW BEND       5/30/2013
   10005 DOUBLE EAGLE PASS   STREETMAN (USE 1407)        PEARSON PLACE     5/30/2013
   11721 QUINTANA COVE       STANDARD PACIFIC OF TEXAS   AVANA             5/30/2013
   281 AMES COVE             D.R. HORTON                 POST OAK          5/30/2013
   10012 DESPERADO DRIVE     HORTON - KILLEEN/TEMPLE/    WILLOW BEND       5/31/2013
   10008 DESPERADO DRIVE     HORTON - KILLEEN/TEMPLE/    WILLOW BEND       5/31/2013
   209 GREEN SLOPE LANE      D.R. HORTON                 PINNACLE          5/31/2013
   308 PACK HORSE DRIVE      D.R. HORTON                 HUNTER CROSSING   5/31/2013
   415 OLD PEAK ROAD         D.R. HORTON                 PINNACLE          5/31/2013
   502 OLD PEAK ROAD         D.R. HORTON                 PINNACLE          5/31/2013
   508 OLD PEAK ROAD         D.R. HORTON                 PINNACLE          5/31/2013


                                                                                       556
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 564 of 1053 PageID:
                                    18129

   304 PACK HORSE DRIVE        D.R. HORTON                 HUNTER CROSSING   5/31/2013
   306 PACK HORSE DRIVE        D.R. HORTON                 HUNTER CROSSING   5/31/2013
   2939 ANGELINA DRIVE         STANDARD PACIFIC OF TEXAS   PALOMA LAKE       5/31/2013
   1411 ROARING FORK           GLAZIER HOMES, L.L.C.       CRYSTAL FALLS     5/31/2013
   2943 ANGELINA DRIVE         STANDARD PACIFIC OF TEXAS   PALOMA LAKE       5/31/2013
   3301 MOSSY GROVE COURT      STANDARD PACIFIC OF TEXAS   TWIN CREEKS CP     6/1/2013
   1000 DRAKE COVE             D.R. HORTON                 MAGNOLIA CREEK     6/1/2013
   916 MALLARD LAKE TRAIL      D.R. HORTON                 MAGNOLIA CREEK     6/1/2013
   1101 SNOW GOOSE             D.R. HORTON                 MAGNOLIA CREEK     6/1/2013
   4702 TIMBERLINE             VILLANI & GRAHAM (C.O.D.)   ROLLINGWOOD        6/3/2013
   14117 GENESEE TRAIL         STANDARD PACIFIC OF TEXAS   AVERY STATION      6/3/2013
   10016 DESPERADO DRIVE       HORTON - KILLEEN/TEMPLE/    WILLOW BEND        6/3/2013
   3049 PORTULACA DRIVE        SITTERLE HOMES-AUSTIN,LLC   BEHRENS RANCH      6/3/2013
   2616 DALEA STREET           SITTERLE HOMES-AUSTIN,LLC   BEHRENS RANCH      6/3/2013
   132 STABLE OAKS             DRENNAN DAY CUSTOM HOMES    LIBERTY HILL       6/3/2013
   1915 NELSON RANCH LOOP      SITTERLE HOMES-AUSTIN,LLC   BUTTERCUP CREEK    6/3/2013
   9511 ROGANO COURT           HORTON - KILLEEN/TEMPLE/    YOWELL RANCH       6/3/2013
   5003 LEDGESTONE TRAIL       HORTON - KILLEEN/TEMPLE/    STONEGATE          6/3/2013
   1813 GREEN HAVEN DRIVE      OMEGA BUILDERS, LP          RED ROCK HILLS     6/3/2013
   8605 ROCK PIGEON DRIVE      D.R. HORTON                 PARMER VILLAGE     6/3/2013
   4937 LEDGESTONE TRAIL       HORTON - KILLEEN/TEMPLE/    STONEGATE          6/3/2013
   1105 DRAKE COVE             D.R. HORTON                 MAGNOLIA CREEK     6/3/2013
   2206 A SCHRIBER             TOWNBRIDGE HOMES, LLC       AUSTIN             6/4/2013
   2206 B SCHRIBER             TOWNBRIDGE HOMES, LLC       AUSTIN             6/4/2013
   2208 A SCHRIBER             TOWNBRIDGE HOMES, LLC       AUSTIN             6/4/2013
   2208 B SCHRIBER             TOWNBRIDGE HOMES, LLC       AUSTIN             6/4/2013
   3608 LORNE DRIVE            HORTON - KILLEEN/TEMPLE/    YOWELL RANCH       6/4/2013
   9513 ROGANO COURT           HORTON - KILLEEN/TEMPLE/    YOWELL RANCH       6/4/2013
   9609 ADEEL DRIVE            HORTON - KILLEEN/TEMPLE/    YOWELL RANCH       6/4/2013
   4501 #6 WESTLAKE DRIVE      SCOTT FELDER HOMES, LLC     DAVENPORT RANCH    6/4/2013
   109 TOM KITE COVE           D.R. HORTON                 FOREST CREEK       6/4/2013
   2928 ANGELINA DRIVE         STANDARD PACIFIC OF TEXAS   PALOMA LAKE        6/4/2013
   136 LIMESTONE DRIVE         OPUS HOMES, LLC             CIMARRON HILLS     6/4/2013
   132 LIMESTONE DRIVE         OPUS HOMES, LLC             CIMARRON HILLS     6/4/2013
   3601 PENELOPE WAY           STANDARD PACIFIC OF TEXAS   PALOMA LAKE        6/4/2013
   3040 PORTULACA DRIVE        SITTERLE HOMES-AUSTIN,LLC   BEHRENS RANCH      6/4/2013
   150 VINCA SHADOW COURT      SITTERLE HOMES-AUSTIN,LLC   DRIPPING SPRING    6/5/2013
   101 EDINBURGH ISLE CT.      STANDARD PACIFIC OF TEXAS   ROUGH HOLLOW       6/5/2013
   3207 WINGED ELM DRIVE       STANDARD PACIFIC OF TEXAS   TWIN CREEKS CP     6/5/2013
   3206 MYSTIC SUMMITT DR.     STANDARD PACIFIC OF TEXAS   TWIN CREEKS CP     6/5/2013
   1106 SNOW GOOSE             D.R. HORTON                 MAGNOLIA CREEK     6/5/2013
   1208 SNOW GOOSE             D.R. HORTON                 MAGNOLIA CREEK     6/5/2013
   1200 CANADIAN COVE          D.R. HORTON                 MAGNOLIA CREEK     6/5/2013
   503 A S. MEADOWLARK ST      D.R. HORTON                 CARDINAL HILLS     6/5/2013
   503 B S. MEADOWLARK ST      D.R. HORTON                 CARDINAL HILLS     6/5/2013
   720 NOATAK TRAIL            D.R. HORTON                 HIGHLAND PARK      6/5/2013
   716 NOATAK TRAIL            D.R. HORTON                 HIGHLAND PARK      6/5/2013
   702 W. ANNIE STREET         DAVID WEEKLEY HOMES         AUSTIN             6/6/2013
   9857 F.M. 1331 MAIN HOUSE   JUNIPER CUSTOM HOMES, LLC   FRANKIE            6/6/2013
   9857 F.M. 1331 GARAGE APT   JUNIPER CUSTOM HOMES, LLC   FRANKIE            6/6/2013
   8319 NICOLA TRAIL           OPUS HOMES, LLC             WESTGATE           6/6/2013
   262 WELLINGTON DRIVE        SITTERLE HOMES-AUSTIN,LLC   BELTERA            6/6/2013
   123 CROCKER DRIVE           HORTON - KILLEEN/TEMPLE/    ALTA VISTA         6/6/2013
   5517 WISDOM COURT           HORTON - KILLEEN/TEMPLE/    WHITE WING         6/6/2013
   5512 WISDOM COURT           HORTON - KILLEEN/TEMPLE/    WHITE WING         6/6/2013


                                                                                         557
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 565 of 1053 PageID:
                                    18130

   257 AMES COVE               D.R. HORTON                 POST OAK           6/6/2013
   268 AMES COVE               D.R. HORTON                 POST OAK           6/6/2013
   7401 AMBER MEADOW LOOP      OMEGA BUILDERS, LP          TEMPLE WESTOOD     6/6/2013
   7432 AMBER MEADOW LOOP      OMEGA BUILDERS, LP          TEMPLE WESTOOD     6/6/2013
   145 NAPLES LANE             SITTERLE HOMES-AUSTIN,LLC   BELTERA            6/6/2013
   113 FIREFALL LANE           SCOTT FELDER HOMES, LLC     HIGHPOINT          6/6/2013
   2317 REPUBLIC TRAILS BL     D.R. HORTON                 HAZLEWOOD          6/6/2013
   2328 REPUBLIC TRAILS BLVD   D.R. HORTON                 HAZLEWOOD          6/6/2013
   5801 SHOALWOOD              VK CONSTRUCTION             CARL N             6/6/2013
   11513 SHOREVIEW OVERLOOK    JKIRSTEN CORPORATION        STEINER RANCH      6/7/2013
   9949 CANEY CREEK DRIVE      HORTON - KILLEEN/TEMPLE/    WILLOW BEND        6/7/2013
   5503 A CLAY AVENUE          PRIDE OF AUSTIN HOMES,LLC   AUSTIN             6/7/2013
   19017 OBED RIVER DRIVE      D.R. HORTON                 HIGHLAND PARK      6/7/2013
   18933 OBED RIVER DRIVE      D.R. HORTON                 HIGHLAND PARK      6/7/2013
   19013 OBED RIVER DRIVE      D.R. HORTON                 HIGHLAND PARK      6/7/2013
   9824 SHALLOW CREEK DR       HORTON - KILLEEN/TEMPLE/    WILLOW BEND        6/7/2013
   2312 REPUBLIC TRAILS BLVD   D.R. HORTON                 HAZLEWOOD          6/7/2013
   2316 REPUBLIC TRAILS BLVD   D.R. HORTON                 HAZLEWOOD          6/7/2013
   2325 REPUBLIC TRAILS BLVD   D.R. HORTON                 HAZLEWOOD          6/7/2013
   2324 REPUBLIC TRAILS BLVD   D.R. HORTON                 HAZLEWOOD          6/7/2013
   19004 OBED RIVER DRIVE      D.R. HORTON                 HIGHLAND PARK      6/7/2013
   708 CORTONA COVE            D.R. HORTON                 RANCHO SIENNA      6/8/2013
   216 SAN MATTEO STREET       D.R. HORTON                 RANCHO SIENNA      6/8/2013
   137 SAN MINIATO STREET      D.R. HORTON                 RANCHO SIENNA      6/8/2013
   600 CORTONA COVE            D.R. HORTON                 RANCHO SIENNA      6/8/2013
   8401 NICOLA TRAIL           OPUS HOMES, LLC             WESTGATE          6/10/2013
   7013 COKUI DRIVE            HORTON - KILLEEN/TEMPLE/    SPANISH OAK KIL   6/10/2013
   3204 MYSTIC SUMMITT DR.     STANDARD PACIFIC OF TEXAS   TWIN CREEKS CP    6/10/2013
   7106 COKUI DRIVE            HORTON - KILLEEN/TEMPLE/    SPANISH OAK KIL   6/10/2013
   7102 COKUI DRIVE            HORTON - KILLEEN/TEMPLE/    SPANISH OAK KIL   6/10/2013
   13524 NIGHT HERON DRIVE     D.R. HORTON                 PARMER VILLAGE    6/10/2013
   103 EAGLE VALLEY LANE       DRENNAN DAY CUSTOM HOMES    RIO ANCHO         6/10/2013
   5417 PINCUSHION DAISY       STREETMAN (USE 1407)        GREY ROCK RIDGE   6/10/2013
   5401 ALLAMANDA DRIVE        STREETMAN (USE 1407)        GREY ROCK RIDGE   6/10/2013
   12216 CARDINAL FLOWERS DR   STREETMAN (USE 1407)        GREY ROCK RIDGE   6/10/2013
   5509 PINCUSHION DAISY       STREETMAN (USE 1407)        GREY ROCK RIDGE   6/10/2013
   3100 VERDURA WAY            SCOTT FELDER HOMES, LLC     CABALLO RANCH     6/10/2013
   2106 MANADA TRAIL           SCOTT FELDER HOMES, LLC     CABALLO RANCH     6/10/2013
   9944 DESPERADO DRIVE        HORTON - KILLEEN/TEMPLE/    WILLOW BEND       6/10/2013
   9937 DESPERADO DRIVE        HORTON - KILLEEN/TEMPLE/    WILLOW BEND       6/10/2013
   2503 A SOUTH 6TH STREET     DANIEL A. DAY               AUSTIN            6/11/2013
   2807 SUGAR MAPLE            STANDARD PACIFIC OF TEXAS   TWIN CREEKS CP    6/11/2013
   2503 B SOUTH 6TH STREET     DANIEL A. DAY               AUSTIN            6/11/2013
   3303 MYSTIC SUMMIT DR.      STANDARD PACIFIC OF TEXAS   TWIN CREEKS CP    6/11/2013
   2037 NESTLEWOOD DRIVE       D.R. HORTON                 PIONEER CROSS     6/11/2013
   421 SPANISH MUSTANG DR.     STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     6/11/2013
   5503 B CLAY AVENUE          PRIDE OF AUSTIN HOMES,LLC   AUSTIN            6/11/2013
   5503 C CLAY AVENUE          PRIDE OF AUSTIN HOMES,LLC   AUSTIN            6/11/2013
   7305 A BANDERA RANCH TL     D.R. HORTON                 COLINA VISTA      6/11/2013
   7305 B BANDERA RANCH TL     D.R. HORTON                 COLINA VISTA      6/11/2013
   6617 TEJAS DRIVE            HORTON - KILLEEN/TEMPLE/    SENDERO WA        6/11/2013
   6625 CASCADE DRIVE          HORTON - KILLEEN/TEMPLE/    SENDERO WA        6/11/2013
   1802 PRADERA PATH           SCOTT FELDER HOMES, LLC     CABALLO RANCH     6/11/2013
   5705 COMANCHE DIVIDE CV     DAVID WEEKLEY HOMES         SWEETWATER DW     6/11/2013
   7309 A BANDERA RANCH TR     D.R. HORTON                 COLINA VISTA      6/11/2013


                                                                                         558
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 566 of 1053 PageID:
                                    18131

   7309 B BANDERA RANCH TRL    D.R. HORTON                 COLINA VISTA      6/11/2013
   135 TONAKAWA RIDGE          CLEAR ROCK HOMES, LLC       LOOKOUT B.CREEK   6/12/2013
   11801 QUINTANA COVE         STANDARD PACIFIC OF TEXAS   AVANA             6/12/2013
   6817 ESTANA LANE            STANDARD PACIFIC OF TEXAS   AVANA             6/12/2013
   3709 MESQUITE BRANCH DR     HORTON - KILLEEN/TEMPLE/    QUAIL ESTATES     6/12/2013
   821 SIENA COURT             HORTON - KILLEEN/TEMPLE/    TUSCANY MEADOWS   6/12/2013
   1908 RIVER ROCK TRAIL       HORTON - KILLEEN/TEMPLE/    THE RIDGE         6/12/2013
   1048 SUGAREE AVENUE         D.R. HORTON                 CRESTVIEW         6/12/2013
   822 SIENA COURT             HORTON - KILLEEN/TEMPLE/    TUSCANY MEADOWS   6/12/2013
   3312 VINEYARD TRAIL         HORTON - KILLEEN/TEMPLE/    TUSCANY MEADOWS   6/12/2013
   12305 WATERFORD RUN WAY     D.R. HORTON                 STONEWATER        6/12/2013
   12416 WATERFORD RUN WAY     D.R. HORTON                 STONEWATER        6/12/2013
   280 AMES COVE               D.R. HORTON                 POST OAK          6/12/2013
   1806 GREEN HAVEN DRIVE      OMEGA BUILDERS, LP          RED ROCK HILLS    6/12/2013
   1044 SUGAREE AVENUE         D.R. HORTON                 CRESTVIEW         6/12/2013
   1040 SUGAREE AVENUE         D.R. HORTON                 CRESTVIEW         6/12/2013
   1036 SUGAREE AVENUE         D.R. HORTON                 CRESTVIEW         6/12/2013
   1032 SUGAREE AVENUE         D.R. HORTON                 CRESTVIEW         6/12/2013
   14408 CUMMINGS WAY          D.R. HORTON                 STONEWATER        6/12/2013
   12203 WATERFORD RUN WAY     D.R. HORTON                 STONEWATER        6/12/2013
   19008 OBED RIVER DRIVE      D.R. HORTON                 HIGHLAND PARK     6/12/2013
   245 AMES COVE               D.R. HORTON                 POST OAK          6/12/2013
   6608 TEJAS DRIVE            HORTON - KILLEEN/TEMPLE/    SENDERO WA        6/12/2013
   6505 TEJAS DRIVE            HORTON - KILLEEN/TEMPLE/    SENDERO WA        6/12/2013
   6905 ESTANA LANE            STANDARD PACIFIC OF TEXAS   AVANA             6/13/2013
   2041 NESTLEWOOD DRIVE       D.R. HORTON                 PIONEER CROSS     6/13/2013
   18936 OBED RIVER DRIVE      D.R. HORTON                 HIGHLAND PARK     6/13/2013
   232 AMES COVE               D.R. HORTON                 POST OAK          6/13/2013
   233 AMES COVE               D.R. HORTON                 POST OAK          6/13/2013
   19012 OBED RIVER DRIVE      D.R. HORTON                 HIGHLAND PARK     6/13/2013
   415 SPANISH MUSTANG DR.     STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     6/13/2013
   405 CISCO COVE              STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     6/13/2013
   15812 PEARSON BROTHERS DR   STREETMAN (USE 1407)        PEARSON PLACE     6/13/2013
   145 MARBELLA WAY            CLEAR ROCK HOMES, LLC       BELTORRE          6/13/2013
   724 NOATAK TRAIL            D.R. HORTON                 HIGHLAND PARK     6/13/2013
   19000 OBED RIVER DRIVE      D.R. HORTON                 HIGHLAND PARK     6/13/2013
   800 NOATAK TRAIL            D.R. HORTON                 HIGHLAND PARK     6/13/2013
   269 AMES COVE               D.R. HORTON                 POST OAK          6/13/2013
   9820 STRATUS DRIVE          D.R. HORTON                 MONTEBELLA        6/13/2013
   17703 LINKWOOD DRIVE        D.R. HORTON                 MONTEBELLA        6/13/2013
   7301 A COLINA VISTA LP      D.R. HORTON                 COLINA VISTA      6/13/2013
   7301 B COLINA VISTA LP      D.R. HORTON                 COLINA VISTA      6/13/2013
   6536 CASCADE DRIVE          HORTON - KILLEEN/TEMPLE/    SENDERO WA        6/13/2013
   6525 CASCADE DRIVE          HORTON - KILLEEN/TEMPLE/    SENDERO WA        6/13/2013
   909 CAVALIER LANE           D.R. HORTON                 CRESTVIEW         6/14/2013
   609 HAILIE DRIVE            HORTON - KILLEEN/TEMPLE/    COSPER RIDGE      6/14/2013
   2620 DALEA STREET           SITTERLE HOMES-AUSTIN,LLC   BEHRENS RANCH     6/14/2013
   800 SIENA COURT             HORTON - KILLEEN/TEMPLE/    TUSCANY MEADOWS   6/14/2013
   3303 VINEYARD TRAIL         HORTON - KILLEEN/TEMPLE/    TUSCANY MEADOWS   6/14/2013
   1809 GREEN HAVEN DRIVE      OMEGA BUILDERS, LP          RED ROCK HILLS    6/14/2013
   9524 A SOLANA VISTA LP      D.R. HORTON                 COLINA VISTA      6/14/2013
   9524 B SOLANA VISTA LP      D.R. HORTON                 COLINA VISTA      6/14/2013
   501 A S. MEADOWLARK ST      D.R. HORTON                 CARDINAL HILLS    6/14/2013
   501 B S. MEADOWLARK ST      D.R. HORTON                 CARDINAL HILLS    6/14/2013
   1106 BASALT COURT           HORTON - KILLEEN/TEMPLE/    STONEGATE         6/14/2013


                                                                                         559
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 567 of 1053 PageID:
                                    18132

   9905 STRATUS DRIVE          D.R. HORTON                 MONTEBELLA       6/14/2013
   9909 STRATUS DRIVE          D.R. HORTON                 MONTEBELLA       6/14/2013
   9901 STRATUS DRIVE          D.R. HORTON                 MONTEBELLA       6/14/2013
   6529 TEJAS DRIVE            HORTON - KILLEEN/TEMPLE/    SENDERO WA       6/14/2013
   2407 TWIN RIDGE COURT       OMEGA BUILDERS, LP          RED ROCK HILLS   6/14/2013
   4708 BULL CREEK ROAD        MX3 HOMES, LLC              AUSTIN           6/17/2013
   6602 CLEAR BROOK DRIVE      HORTON - KILLEEN/TEMPLE/    THE LANDING      6/17/2013
   100 MERGANSER ST            GUSMARO RANGEL (PRE-PAY)    KYLE             6/17/2013
   1038 LOST PINES LANE        D.R. HORTON                 CP TOWN CENTER   6/17/2013
   1036 LOST PINES LANE        D.R. HORTON                 CP TOWN CENTER   6/17/2013
   1034 LOST PINES LANE        D.R. HORTON                 CP TOWN CENTER   6/17/2013
   1032 LOST PINES LANE        D.R. HORTON                 CP TOWN CENTER   6/17/2013
   2321 REPUBLIC TRAILS BLVD   D.R. HORTON                 HAZLEWOOD        6/17/2013
   604 OLD PEAK ROAD           D.R. HORTON                 PINNACLE         6/17/2013
   602 OLD PEAK ROAD           D.R. HORTON                 PINNACLE         6/17/2013
   600 OLD PEAK ROAD           D.R. HORTON                 PINNACLE         6/17/2013
   303 OLD PEAK ROAD           D.R. HORTON                 PINNACLE         6/17/2013
   510 OLD PEAK ROAD           D.R. HORTON                 PINNACLE         6/17/2013
   213 SAN MATTEO STREET       D.R. HORTON                 RANCHO SIENNA    6/17/2013
   6502 KATY CREEK LANE        HORTON - KILLEEN/TEMPLE/    THE LANDING      6/17/2013
   300 ARREZO LANE             D.R. HORTON                 RANCHO SIENNA    6/17/2013
   347 BRUNSWICK STREET        OMEGA BUILDERS, LP          WYNDHAM HILL     6/17/2013
   311 BRUNSWICK STREET        OMEGA BUILDERS, LP          WYNDHAM HILL     6/17/2013
   3517 PLOVER RUN TRAIL       SCOTT FELDER HOMES, LLC     BLACKHAWK        6/17/2013
   10905 CROSBYTON LANE        STANDARD PACIFIC OF TEXAS   AVERY STATION    6/18/2013
   1208 APRIL MEADOWS LOOP     D.R. HORTON                 TERAVISTA 2      6/18/2013
   1105 APRIL MEADOWS LOOP     D.R. HORTON                 TERAVISTA 2      6/18/2013
   1129 APRIL MEADOWS LOOP     D.R. HORTON                 TERAVISTA 2      6/18/2013
   105 WATERFORD LN            RICHARD BRIGHT CUSTOM HMS   DALE C           6/19/2013
   159 WELLINGTON DRIVE        SITTERLE HOMES-AUSTIN,LLC   BELTERA          6/19/2013
   1416 STARLIGHT DRIVE        HORTON - KILLEEN/TEMPLE/    WINDMILL FARMS   6/19/2013
   404 BRAHMAN ROAD            STANDARD PACIFIC OF TEXAS   RANCH AT BRUS    6/19/2013
   1300 HIGH LONESOME          GLAZIER HOMES, L.L.C.       CRYSTAL FALLS    6/19/2013
   3204 A MERRIE LYNN AVE.     MX3 HOMES, LLC              CENTRAL AUSTIN   6/19/2013
   3204 B MERRIE LYNN AVE.     MX3 HOMES, LLC              CENTRAL AUSTIN   6/19/2013
   1310 STARLIGHT DRIVE        HORTON - KILLEEN/TEMPLE/    WINDMILL FARMS   6/19/2013
   9817 STRATUS DRIVE          D.R. HORTON                 MONTEBELLA       6/19/2013
   9821 STRATUS DRIVE          D.R. HORTON                 MONTEBELLA       6/19/2013
   2412 WEBBERVILLE ROAD       TRUEHOME DESIGN BUILD       SHANNON          6/20/2013
   103 TOM WATSON COVE         D.R. HORTON                 FOREST CREEK     6/20/2013
   3102 NEAL STREET            PATRIOT BUILDERS, LP        SHANNON          6/20/2013
   11804 QUINTANA COVE         STANDARD PACIFIC OF TEXAS   AVANA            6/20/2013
   314 TOM KITE DRIVE          D.R. HORTON                 FOREST CREEK     6/20/2013
   205 ANGELA                  DRENNAN DAY CUSTOM HOMES    CIERRA VISTA     6/20/2013
   1512 STARLIGHT DRIVE        HORTON - KILLEEN/TEMPLE/    WINDMILL FARMS   6/20/2013
   611 SPANISH MUSTANG         STANDARD PACIFIC OF TEXAS   RANCH AT BRUS    6/20/2013
   613 SPANISH MUSTANG         STANDARD PACIFIC OF TEXAS   RANCH AT BRUS    6/20/2013
   704 CORTONA COVE            D.R. HORTON                 RANCHO SIENNA    6/20/2013
   124 FLORENZ LANE            D.R. HORTON                 RANCHO SIENNA    6/20/2013
   2108 COLINAS VERDAS RD.     SCOTT FELDER HOMES, LLC     CABALLO RANCH    6/20/2013
   6605 CASCADE DRIVE          HORTON - KILLEEN/TEMPLE/    SENDERO WA       6/20/2013
   2109 MANADA TRAIL           SCOTT FELDER HOMES, LLC     CABALLO RANCH    6/20/2013
   3511 PARKMILL DRIVE         HORTON - KILLEEN/TEMPLE/    YOWELL RANCH     6/21/2013
   3513 PARKMILL DRIVE         HORTON - KILLEEN/TEMPLE/    YOWELL RANCH     6/21/2013
   3032 PORTULACA DRIVE        SITTERLE HOMES-AUSTIN,LLC   BEHRENS RANCH    6/21/2013


                                                                                        560
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 568 of 1053 PageID:
                                    18133

   9704 ADEEL DRIVE          HORTON - KILLEEN/TEMPLE/    YOWELL RANCH      6/21/2013
   19016 OBED RIVER DRIVE    D.R. HORTON                 HIGHLAND PARK     6/21/2013
   3509 LORNE DRIVE          HORTON - KILLEEN/TEMPLE/    YOWELL RANCH      6/21/2013
   6605 TEJAS DRIVE          HORTON - KILLEEN/TEMPLE/    SENDERO WA        6/21/2013
   6604 TEJAS DRIVE          HORTON - KILLEEN/TEMPLE/    SENDERO WA        6/21/2013
   5925 ALEXANDRIA DRIVE     OMEGA BUILDERS, LP          WYNDHAM HILL      6/21/2013
   1008 DRAKE COVE           D.R. HORTON                 MAGNOLIA CREEK    6/21/2013
   304 SARAH'S LANE          DRENNAN DAY CUSTOM HOMES    CIERRA VISTA      6/22/2013
   1203 DRAKE COVE           D.R. HORTON                 MAGNOLIA CREEK    6/22/2013
   1103 DRAKE COVE           D.R. HORTON                 MAGNOLIA CREEK    6/22/2013
   1100 CANADIAN COVE        D.R. HORTON                 MAGNOLIA CREEK    6/22/2013
   4401 F MATTIE STREET      STANDARD PACIFIC OF TEXAS   MUELLER           6/24/2013
   4401 E MATTIE STREET      STANDARD PACIFIC OF TEXAS   MUELLER           6/24/2013
   4401 D MATTIE STREET      STANDARD PACIFIC OF TEXAS   MUELLER           6/24/2013
   4401 C MATTIE STREET      STANDARD PACIFIC OF TEXAS   MUELLER           6/24/2013
   4401 B MATTIE STREET      STANDARD PACIFIC OF TEXAS   MUELLER           6/24/2013
   4401 A MATTIE STREET      STANDARD PACIFIC OF TEXAS   MUELLER           6/24/2013
   10712 COPPER BASIN COVE   STANDARD PACIFIC OF TEXAS   AVERY STATION     6/24/2013
   6729 ESTANA LANE          STANDARD PACIFIC OF TEXAS   AVANA             6/24/2013
   11821 ROSARIO COVE        STANDARD PACIFIC OF TEXAS   AVANA             6/24/2013
   476 NAPLES LANE           SITTERLE HOMES-AUSTIN,LLC   BELTERA           6/24/2013
   145 ABAMILLO DRIVE        SITTERLE HOMES-AUSTIN,LLC   THE COLONY        6/24/2013
   6908 BARSTOW COURT        STREETMAN (USE 1407)        BARSTOW COURT     6/24/2013
   9821 SHALLOW CREEK DR     HORTON - KILLEEN/TEMPLE/    WILLOW BEND       6/24/2013
   9801 SHALLOW CREEK DR     HORTON - KILLEEN/TEMPLE/    WILLOW BEND       6/24/2013
   5108 ALLAMANDA DRIVE      STREETMAN (USE 1407)        GREY ROCK RIDGE   6/24/2013
   4208 SHIRE STREET         STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     6/25/2013
   7304 AMBER MEADOW LOOP    OMEGA BUILDERS, LP          TEMPLE WESTOOD    6/25/2013
   4207 PALOMINO BEND        STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     6/25/2013
   1802 GREEN HAVEN DRIVE    OMEGA BUILDERS, LP          RED ROCK HILLS    6/25/2013
   104 WILLOW WALK           STANDARD PACIFIC OF TEXAS   HIGHPOINT         6/25/2013
   19 CROCKER DRIVE          HORTON - KILLEEN/TEMPLE/    ALTA VISTA        6/25/2013
   25 CROCKER DRIVE          HORTON - KILLEEN/TEMPLE/    ALTA VISTA        6/25/2013
   111 SANDPIPER COVE        SCOTT FELDER HOMES, LLC     HIGHPOINT         6/25/2013
   132 DRY RUN CIRCLE        STANDARD PACIFIC OF TEXAS   HIGHPOINT         6/25/2013
   5906 HUNTINGTON DRIVE     HORTON - KILLEEN/TEMPLE/    ALTA VISTA        6/25/2013
   4916 SCENIC LAKE DRIVE    D.R. HORTON                 TERAVISTA 2       6/25/2013
   3616 ROSALINA LOOP        STANDARD PACIFIC OF TEXAS   PALOMA LAKE       6/26/2013
   822 TERRA COTTA COURT     HORTON - KILLEEN/TEMPLE/    TUSCANY MEADOWS   6/26/2013
   116 LANGTRY LANE          HORTON - KILLEEN/TEMPLE/    SONTERRA          6/26/2013
   100 AZURITE DRIVE         HORTON - KILLEEN/TEMPLE/    SONTERRA          6/26/2013
   501 AMBER LANE            HORTON - KILLEEN/TEMPLE/    SONTERRA          6/26/2013
   100 LANGTRY LANE          HORTON - KILLEEN/TEMPLE/    SONTERRA          6/26/2013
   129 SOAPSTONE DRIVE       HORTON - KILLEEN/TEMPLE/    SONTERRA          6/26/2013
   509 AMBER LANE            HORTON - KILLEEN/TEMPLE/    SONTERRA          6/26/2013
   113 LANGTRY LANE          HORTON - KILLEEN/TEMPLE/    SONTERRA          6/26/2013
   104 AZURITE DRIVE         HORTON - KILLEEN/TEMPLE/    SONTERRA          6/26/2013
   4501 #15 WESTLAKE DRIVE   SCOTT FELDER HOMES, LLC     DAVENPORT RANCH   6/26/2013
   17701 LINKWOOD DRIVE      D.R. HORTON                 MONTEBELLA        6/26/2013
   9816 STRATUS DRIVE        D.R. HORTON                 MONTEBELLA        6/26/2013
   12207 STONERIDGE GAP LN   D.R. HORTON                 STONEWATER        6/26/2013
   12211 STONERIDGE GAP LN   D.R. HORTON                 STONEWATER        6/26/2013
   3620 ROSALINA LOOP        STANDARD PACIFIC OF TEXAS   PALOMA LAKE       6/27/2013
   11201 ZIMMERMAN LANE      SCOTT FELDER HOMES, LLC     AUSTIN            6/27/2013
   11137 ZIMMERMAN LANE      SCOTT FELDER HOMES, LLC     AUSTIN            6/27/2013


                                                                                       561
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 569 of 1053 PageID:
                                    18134

   11141 ZIMMERMAN LANE        SCOTT FELDER HOMES, LLC     AUSTIN            6/27/2013
   11205 ZIMMERMAN LANE        SCOTT FELDER HOMES, LLC     AUSTIN            6/27/2013
   825 TERRA COTTA COURT       HORTON - KILLEEN/TEMPLE/    TUSCANY MEADOWS   6/27/2013
   614 SPANISH MUSTANG DR.     STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     6/27/2013
   2424 MOLLY LANE             D.R. HORTON                 HAZLEWOOD         6/27/2013
   605 COSPER                  REVOLUTION HOMES            COSPER RIDGE      6/27/2013
   9706 TAYLOR RENEE           REVOLUTION HOMES            COSPER RIDGE      6/27/2013
   2320 REPUBLIC TRAILS DR     D.R. HORTON                 HAZLEWOOD         6/27/2013
   309 SAN ANTONIO RIVER       D.R. HORTON                 RIVERWALK         6/27/2013
   816 TERRA COTTA COURT       HORTON - KILLEEN/TEMPLE/    TUSCANY MEADOWS   6/27/2013
   16804 FOREST WAY-POOLBATH   JENKINS CUSTOM HOMES, INC   DALE C            6/27/2013
   2804 ROLLINGWOOD DRIVE      J BYRON CUSTOM HOMES, LLC   ROLLINGWOOD       6/28/2013
   1158 BLUFF WOODS DRIVE      BEAR CREEK HOMES, INC.      DRIFTWOOD         6/28/2013
   3101 FUNSTON STREET         DAVID WEEKLEY HOMES         AUSTIN            6/28/2013
   4205 SHIRE STREET           STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     6/28/2013
   4203 SHIRE STREET           STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     6/28/2013
   913 CAVALIER LANE           D.R. HORTON                 CRESTVIEW         6/28/2013
   1204 STARLIGHT DRIVE        HORTON - KILLEEN/TEMPLE/    WINDMILL FARMS    6/28/2013
   808 COPPER RIDGE LOOP       OMEGA BUILDERS, LP          TEMPLE WESTOOD    6/28/2013
   311 SAN ANTONIO RIVER       D.R. HORTON                 RIVERWALK         6/28/2013
   307 SAN ANTONIO RIVER       D.R. HORTON                 RIVERWALK         6/28/2013
   201 FRIO RIVER TRAIL        D.R. HORTON                 RIVERWALK         6/29/2013
   313 SAN ANTONIO RIVER       D.R. HORTON                 RIVERWALK         6/29/2013
   105 FRIO RIVER TRAIL        D.R. HORTON                 RIVERWALK         6/29/2013
   104 BISSET COURT (106)      SERENITY BLDRS.OF TX, LLC   ROUGH HOLLOW       7/1/2013
   601 CARGILL DRIVE           MATT GOODSELL               BRIARCLIFF         7/1/2013
   3510 LORNE DRIVE            HORTON - KILLEEN/TEMPLE/    YOWELL RANCH       7/1/2013
   3607 PARKMILL DRIVE         HORTON - KILLEEN/TEMPLE/    YOWELL RANCH       7/1/2013
   3609 PARKMILL DRIVE         HORTON - KILLEEN/TEMPLE/    YOWELL RANCH       7/1/2013
   3610 PARKMILL DRIVE         HORTON - KILLEEN/TEMPLE/    YOWELL RANCH       7/1/2013
   3511 LORNE DRIVE            HORTON - KILLEEN/TEMPLE/    YOWELL RANCH       7/1/2013
   100 EAGLE VALLEY LANE       DRENNAN DAY CUSTOM HOMES    RIO ANCHO          7/1/2013
   8006 FIELDSTONE DRIVE       OMEGA BUILDERS, LP          WESTFIELD TMPLE    7/1/2013
   116 NUECES RIVER TRAIL      D.R. HORTON                 RIVERWALK          7/1/2013
   203 FRIO RIVER TRAIL        D.R. HORTON                 RIVERWALK          7/1/2013
   2703 FEATHERGRASS COURT     STANDARD PACIFIC OF TEXAS   TWIN CREEKS CP     7/2/2013
   15801 PEARSON BROTHERS      STREETMAN (USE 1407)        PEARSON PLACE      7/2/2013
   1508 STARLIGHT DRIVE        HORTON - KILLEEN/TEMPLE/    WINDMILL FARMS     7/2/2013
   2216 MOONLIGHT TRACE        JENKINS CUSTOM HOMES, INC   BRIARCLIFF         7/2/2013
   15904 PEARSON BROTHERS      STREETMAN (USE 1407)        PEARSON PLACE      7/2/2013
   2404 BELLMONT               OMEGA BUILDERS, LP          HERITAGE PLACE     7/2/2013
   2404 SPRING CREEK COURT     OMEGA BUILDERS, LP          RED ROCK HILLS     7/2/2013
   703 COSPER                  REVOLUTION HOMES            COSPER RIDGE       7/2/2013
   3014 NEAL STREET            PATRIOT BUILDERS, LP        SHANNON            7/2/2013
   1408 WILLOW WAY             D.R. HORTON                 TURTLE CREEK       7/2/2013
   1404 WILLOW WAY             D.R. HORTON                 TURTLE CREEK       7/2/2013
   504 A PASEO DEL PLATA       ASHFORD HOMES, DBA          CANYON RIDGE       7/3/2013
   1601 NELSON RANCH LOOP      SITTERLE HOMES-AUSTIN,LLC   BUTTERCUP CREEK    7/3/2013
   14305 GENESEE TRAIL         STANDARD PACIFIC OF TEXAS   AVERY STATION      7/3/2013
   2411 ERICA KAITLIN LANE     SITTERLE HOMES-AUSTIN,LLC   BUTTERCUP CREEK    7/3/2013
   12208 CARDINAL FLOWER DR    STREETMAN (USE 1407)        GREY ROCK RIDGE    7/3/2013
   753 WILD ROSE DRIVE         STANDARD PACIFIC OF TEXAS   HIGHPOINT          7/3/2013
   296 ELDERBERRY ROAD         STANDARD PACIFIC OF TEXAS   HIGHPOINT          7/3/2013
   497 WILD ROSE DR.           STANDARD PACIFIC OF TEXAS   HIGHPOINT          7/3/2013
   1441 APRIL MEADOWS LOOP     D.R. HORTON                 TERAVISTA 2        7/3/2013


                                                                                         562
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 570 of 1053 PageID:
                                    18135

   5401 PINCUSHION DAISY     STREETMAN (USE 1407)        GREY ROCK RIDGE    7/3/2013
   504 B PASEO DEL PLATA     ASHFORD HOMES, DBA          CANYON RIDGE       7/3/2013
   144 MARBELLA WAY          CLEAR ROCK HOMES, LLC       BELTORRE           7/5/2013
   2106 A E. 13TH STREET     AUSTIN NEWCASTLE HOMES,LP   CENTRAL AUSTIN     7/5/2013
   2106 B E. 13TH STREET     AUSTIN NEWCASTLE HOMES,LP   CENTRAL AUSTIN     7/5/2013
   7007 OSBALDO DRIVE        HORTON - KILLEEN/TEMPLE/    SPANISH OAK KIL    7/5/2013
   5208 SULFUR SPRINGS DR    HORTON - KILLEEN/TEMPLE/    SPANISH OAK KIL    7/5/2013
   14205 GENESEE TRAIL       STANDARD PACIFIC OF TEXAS   AVERY STATION      7/5/2013
   8402 NICOLA TRAIL         OPUS HOMES, LLC             WESTGATE           7/5/2013
   1504 STARLIGHT DRIVE      HORTON - KILLEEN/TEMPLE/    WINDMILL FARMS     7/5/2013
   107 TOM KITE COVE         D.R. HORTON                 FOREST CREEK       7/5/2013
   105 TOM KITE COVE         D.R. HORTON                 FOREST CREEK       7/5/2013
   215 LIGNITE DRIVE         HORTON - KILLEEN/TEMPLE/    SONTERRA           7/8/2013
   260 PINE POST COVE        SCOTT FELDER HOMES, LLC     RIM ROCK           7/8/2013
   400 AZURITE DRIVE         HORTON - KILLEEN/TEMPLE/    SONTERRA           7/8/2013
   224 LIGNITE DRIVE         HORTON - KILLEEN/TEMPLE/    SONTERRA           7/8/2013
   12205 STONEY MEADOW DR    D.R. HORTON                 STONEY RIDGE       7/8/2013
   5508 CHEROKEE DRAW ROAD   DAVID WEEKLEY HOMES         SWEETWATER DW      7/8/2013
   12512 STONERIDGE GAP LN   D.R. HORTON                 STONEWATER         7/8/2013
   12514 STONERIDGE GAP LN   D.R. HORTON                 STONEWATER         7/8/2013
   341 BRUNSWICK STREET      OMEGA BUILDERS, LP          WYNDHAM HILL       7/8/2013
   245 SAM HOUSTON           SITTERLE HOMES-AUSTIN,LLC   THE COLONY         7/8/2013
   18217 PAINTED HORSE CV    DAVID WEEKLEY HOMES         SWEETWATER DW      7/8/2013
   406 WESTER ROSS LANE      STANDARD PACIFIC OF TEXAS   ROUGH HOLLOW       7/9/2013
   111 GLENFIDDICH LANE      STANDARD PACIFIC OF TEXAS   ROUGH HOLLOW       7/9/2013
   1511 INGLEWOOD STREET     JKIRSTEN CORPORATION        SHANNON            7/9/2013
   3108 VERDURA WAY          SCOTT FELDER HOMES, LLC     CABALLO RANCH      7/9/2013
   7300 EASY WIND DRIVE      D.R. HORTON                 CRESTVIEW          7/9/2013
   7304 EASY WIND DRIVE      D.R. HORTON                 CRESTVIEW          7/9/2013
   727 HERITAGE SPRINGS TR   D.R. HORTON                 TURTLE CREEK       7/9/2013
   12308 JAMIE DRIVE         D.R. HORTON                 STONEWATER         7/9/2013
   12310 JAMIE DRIVE         D.R. HORTON                 STONEWATER         7/9/2013
   12508 STONERIDGE GAP LN   D.R. HORTON                 STONEWATER         7/9/2013
   12510 STONERIDGE GAP LN   D.R. HORTON                 STONEWATER         7/9/2013
   12306 JAMIE DRIVE         D.R. HORTON                 STONEWATER         7/9/2013
   12312 JAMIE DRIVE         D.R. HORTON                 STONEWATER         7/9/2013
   103 FRIO RIVER TRAIL      D.R. HORTON                 RIVERWALK          7/9/2013
   17 LONE STAR TRAIL        MARK MARONEY                WIMBERLY           7/9/2013
   20408 HORNED OWL TRAIL    SCOTT FELDER HOMES, LLC     BLACKHAWK          7/9/2013
   1202 COTTON               ED HAMEL HOMES              AUSTIN            7/10/2013
   9505 ROGANO COURT         HORTON - KILLEEN/TEMPLE/    YOWELL RANCH      7/10/2013
   6306 MUSTANG CREEK ROAD   HORTON - KILLEEN/TEMPLE/    THE LANDING       7/10/2013
   10809 CROSBYTON LANE      STANDARD PACIFIC OF TEXAS   AVERY STATION     7/10/2013
   14412 LAURINBURG DRIVE    STANDARD PACIFIC OF TEXAS   AVERY STATION     7/10/2013
   14405 LAURINBURG DRIVE    STANDARD PACIFIC OF TEXAS   AVERY STATION     7/10/2013
   5117 SHALE ROCK RUN       HORTON - KILLEEN/TEMPLE/    STONEGATE         7/10/2013
   9702 ADEEL DRIVE          HORTON - KILLEEN/TEMPLE/    YOWELL RANCH      7/10/2013
   5316 SPANISH OAKS BLVD    JENKINS CUSTOM HOMES, INC   SPANISH OAKS      7/10/2013
   9506 ROGANO COURT         HORTON - KILLEEN/TEMPLE/    YOWELL RANCH      7/10/2013
   5121 SHALE ROCK RUN       HORTON - KILLEEN/TEMPLE/    STONEGATE         7/10/2013
   3048 PORTULACA DRIVE      SITTERLE HOMES-AUSTIN,LLC   BEHRENS RANCH     7/11/2013
   400 CRESTONE STREAM       SITTERLE HOMES-AUSTIN,LLC   SERENE HILLS      7/11/2013
   10709 CANTON JACK ROAD    STANDARD PACIFIC OF TEXAS   AVERY STATION     7/11/2013
   6800 PLAINS CREST DRIVE   D.R. HORTON                 STONEY RIDGE      7/11/2013
   412 AZURITE DRIVE         HORTON - KILLEEN/TEMPLE/    SONTERRA          7/11/2013


                                                                                       563
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 571 of 1053 PageID:
                                    18136

   213 AZURITE DRIVE         HORTON - KILLEEN/TEMPLE/    SONTERRA          7/11/2013
   137 SOAPSTONE DRIVE       HORTON - KILLEEN/TEMPLE/    SONTERRA          7/11/2013
   4304 ZACHERYS RUN         STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     7/11/2013
   212 ARREZO LANE           D.R. HORTON                 RANCHO SIENNA     7/11/2013
   121 SOAPSTONE DRIVE       HORTON - KILLEEN/TEMPLE/    SONTERRA          7/11/2013
   411 A S. MEADOWLARK ST    D.R. HORTON                 CARDINAL HILLS    7/11/2013
   411 B S. MEADOWLARK ST    D.R. HORTON                 CARDINAL HILLS    7/11/2013
   108 EMMALYN DRIVE         RUSS DAVIS HOMES, INC.      ELLIS FARM        7/11/2013
   413 CASA VERDE            JUNIPER CUSTOM HOMES, LLC   MISSION OAKS      7/12/2013
   3408 CRYSTAL HILL DRIVE   STANDARD PACIFIC OF TEXAS   TWIN CREEKS CP    7/12/2013
   8400 NICOLA TRAIL         OPUS HOMES, LLC             WESTGATE          7/12/2013
   3307 MYSTIC SUMMIT DR.    STANDARD PACIFIC OF TEXAS   TWIN CREEKS CP    7/12/2013
   12504 STONERIDGE GAP LN   D.R. HORTON                 STONEWATER        7/12/2013
   12506 STONERIDGE GAP LN   D.R. HORTON                 STONEWATER        7/12/2013
   19024 OBED RIVER DRIVE    D.R. HORTON                 HIGHLAND PARK     7/12/2013
   19029 OBED RIVER DRIVE    D.R. HORTON                 HIGHLAND PARK     7/12/2013
   19025 OBED RIVER DRIVE    D.R. HORTON                 HIGHLAND PARK     7/12/2013
   112 EMMALYN DRIVE         RUSS DAVIS HOMES, INC.      ELLIS FARM        7/12/2013
   3069 PORTULACA DRIVE      SITTERLE HOMES-AUSTIN,LLC   BEHRENS RANCH     7/13/2013
   19028 OBED RIVER DRIVE    D.R. HORTON                 HIGHLAND PARK     7/13/2013
   708 NOATAK TRAIL          D.R. HORTON                 HIGHLAND PARK     7/13/2013
   15002 GLEN HEATHER DR.    PROMINENCE HOMES, LLC       WATER DIST.17     7/16/2013
   15004 GLEN HEATHER DR.    PROMINENCE HOMES, LLC       WATER DIST.17     7/16/2013
   15006 GLEN HEATHER DR.    PROMINENCE HOMES, LLC       WATER DIST.17     7/16/2013
   15008 GLEN HEATHER DR.    PROMINENCE HOMES, LLC       WATER DIST.17     7/16/2013
   1600 GOFORTH ROAD         NATIONAL DEVELOPMENT        CARL N            7/16/2013
   3405 CAYUGA DRIVE         HORTON - KILLEEN/TEMPLE/    THE RIDGE         7/16/2013
   3803 BROKEN ARROW DRIVE   HORTON - KILLEEN/TEMPLE/    QUAIL ESTATES     7/16/2013
   112 NUECES RIVER TRAIL    D.R. HORTON                 RIVERWALK         7/16/2013
   34 RICHLAND DRIVE         OMEGA BUILDERS, LP          LAKEWOOD CAMPUS   7/16/2013
   212 WINNSBORO WAY         OMEGA BUILDERS, LP          LAKEWOOD CAMPUS   7/16/2013
   806 CRESTONE STREAM       SITTERLE HOMES-AUSTIN,LLC   SERENE HILLS      7/17/2013
   1300 CANTERBURY STREET    AUSTIN NEWCASTLE HOMES,LP   CENTRAL AUSTIN    7/17/2013
   401 SECRETARIAT           JKIRSTEN CORPORATION        POLO CLUB         7/17/2013
   413 A S. MEADOWLARK ST    D.R. HORTON                 CARDINAL HILLS    7/17/2013
   413 B S. MEADOWLARK ST    D.R. HORTON                 CARDINAL HILLS    7/17/2013
   15908 PEARSON BROTHERS    STREETMAN (USE 1407)        PEARSON PLACE     7/17/2013
   5305 MARTIN AVENUE        CHESTER WILSON              AUSTIN            7/18/2013
   819 SIENA COURT           HORTON - KILLEEN/TEMPLE/    TUSCANY MEADOWS   7/18/2013
   5505 PINCUSHION DAISY     STREETMAN (USE 1407)        GREY ROCK RIDGE   7/18/2013
   12101 STONEY MEADOW       D.R. HORTON                 STONEY RIDGE      7/18/2013
   12309 JAMIE DRIVE         D.R. HORTON                 STONEWATER        7/18/2013
   713 WALNUT CANYON BLVD.   D.R. HORTON                 HIGHLAND PARK     7/18/2013
   12207 WATERFORD RUN WAY   D.R. HORTON                 STONEWATER        7/18/2013
   12200 WATERFORD RUN WAY   D.R. HORTON                 STONEWATER        7/18/2013
   12209 WATERFORD RUN WAY   D.R. HORTON                 STONEWATER        7/18/2013
   600 HAWTHORNE LOOP        SCOTT FELDER HOMES, LLC     RIM ROCK          7/18/2013
   1910 E 10TH STREET        PATRIOT BUILDERS, LP        SHANNON           7/19/2013
   17705 LINKVIEW DRIVE      D.R. HORTON                 MONTEBELLA        7/19/2013
   17700 LINKVIEW DRIVE      D.R. HORTON                 MONTEBELLA        7/19/2013
   17702 LINKVIEW DRIVE      D.R. HORTON                 MONTEBELLA        7/19/2013
   11015 SLY BEAVER DRIVE    D.R. HORTON                 PIONEER CROSS     7/22/2013
   11027 SLY BEAVER DRIVE    D.R. HORTON                 PIONEER CROSS     7/22/2013
   11023 SLY BEAVER DRIVE    D.R. HORTON                 PIONEER CROSS     7/22/2013
   2212 A SCHRIBER           TOWNBRIDGE HOMES, LLC       AUSTIN            7/22/2013


                                                                                       564
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 572 of 1053 PageID:
                                    18137

   2212 B SCHRIBER           TOWNBRIDGE HOMES, LLC       AUSTIN            7/22/2013
   2210 A SCHRIBER           TOWNBRIDGE HOMES, LLC       AUSTIN            7/22/2013
   2210 B SCHRIBER           TOWNBRIDGE HOMES, LLC       AUSTIN            7/22/2013
   9913 STRATUS DRIVE        D.R. HORTON                 MONTEBELLA        7/22/2013
   5025 SILTSTONE LOOP       HORTON - KILLEEN/TEMPLE/    WHITE ROCK EST    7/22/2013
   619 SPANISH MUSTANG DR.   STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     7/23/2013
   11005 SLY BEAVER DRIVE    D.R. HORTON                 PIONEER CROSS     7/23/2013
   11011 SLY BEAVER DRIVE    D.R. HORTON                 PIONEER CROSS     7/23/2013
   4209 THOROUGHBRED TRAIL   STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     7/23/2013
   1040 LOST PINES LANE      D.R. HORTON                 CP TOWN CENTER    7/23/2013
   1042 LOST PINES LANE      D.R. HORTON                 CP TOWN CENTER    7/23/2013
   1044 LOST PINES LANE      D.R. HORTON                 CP TOWN CENTER    7/23/2013
   1046 LOST PINES LANE      D.R. HORTON                 CP TOWN CENTER    7/23/2013
   104 EMMALYN DRIVE         RUSS DAVIS HOMES, INC.      ELLIS FARM        7/23/2013
   4417 A MATTIE STREET      STANDARD PACIFIC OF TEXAS   MUELLER           7/24/2013
   4417 B MATTIE STREET      STANDARD PACIFIC OF TEXAS   MUELLER           7/24/2013
   4417 C MATTIE STREET      STANDARD PACIFIC OF TEXAS   MUELLER           7/24/2013
   4417 D MATTIE STREET      STANDARD PACIFIC OF TEXAS   MUELLER           7/24/2013
   4417 E MATTIE STREET      STANDARD PACIFIC OF TEXAS   MUELLER           7/24/2013
   4417 F MATTIE STREET      STANDARD PACIFIC OF TEXAS   MUELLER           7/24/2013
   1021 H.K. ALLEN PARKWAY   HORTON - KILLEEN/TEMPLE/    STONEGATE         7/24/2013
   4941 LEDGESTONE TRAIL     HORTON - KILLEEN/TEMPLE/    STONEGATE         7/24/2013
   612 LOOKOUT TREE LANE     D.R. HORTON                 TURTLE CREEK      7/24/2013
   608 LOOKOUT TREE LANE     D.R. HORTON                 TURTLE CREEK      7/24/2013
   15920 PEARSON BROTHERS    STREETMAN (USE 1407)        PEARSON PLACE     7/24/2013
   6601 CREEK LAND ROAD      HORTON - KILLEEN/TEMPLE/    THE LANDING       7/24/2013
   6507 CREEK LAND ROAD      HORTON - KILLEEN/TEMPLE/    THE LANDING       7/24/2013
   604 LOOKOUT TREE LANE     D.R. HORTON                 TURTLE CREEK      7/24/2013
   600 LOOKOUT TREE LANE     D.R. HORTON                 TURTLE CREEK      7/24/2013
   2538 A SOL WILSON AVE     MX3 HOMES, LLC              CENTRAL AUSTIN    7/24/2013
   2538 B SOL WILSON AVE.    MX3 HOMES, LLC              CENTRAL AUSTIN    7/24/2013
   104 GABRIEL VISTA EAST    JEFF WATSON HOMES, INC.     GEORGETOWN AREA   7/25/2013
   2808 A WEST 44TH STREET   CHESTER WILSON              AUSTIN            7/25/2013
   2808 B WEST 44TH STREET   CHESTER WILSON              AUSTIN            7/25/2013
   1600 CORONADO             LLOYD WAYNE HOMES           CRYSTAL FALLS     7/25/2013
   151 SHAWNEE TRAIL         J.M. WILLIS HOMES, INC.     DRIPPING SPRING   7/25/2013
   936 WILD ROSE DRIVE       STANDARD PACIFIC OF TEXAS   HIGHPOINT         7/25/2013
   12307 JAMIE DRIVE         D.R. HORTON                 STONEWATER        7/25/2013
   6520 CASCADE DRIVE        HORTON - KILLEEN/TEMPLE/    SENDERO WA        7/25/2013
   6608 CASCADE DRIVE        HORTON - KILLEEN/TEMPLE/    SENDERO WA        7/25/2013
   302 CHERING DRIVE         OMEGA BUILDERS, LP          NORTH CLIFFE      7/25/2013
   6401 CREEK LAND ROAD      HORTON - KILLEEN/TEMPLE/    THE LANDING       7/26/2013
   6303 CREEK LAND ROAD      HORTON - KILLEEN/TEMPLE/    THE LANDING       7/26/2013
   6309 CREEK LAND ROAD      HORTON - KILLEEN/TEMPLE/    THE LANDING       7/26/2013
   6307 CREEK LAND ROAD      HORTON - KILLEEN/TEMPLE/    THE LANDING       7/26/2013
   6403 CREEK LAND ROAD      HORTON - KILLEEN/TEMPLE/    THE LANDING       7/26/2013
   625 SPANISH MUSTANG       STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     7/26/2013
   5018 LEDGESTONE TRAIL     HORTON - KILLEEN/TEMPLE/    STONEGATE         7/26/2013
   11019 SLY BEAVER DRIVE    D.R. HORTON                 PIONEER CROSS     7/26/2013
   205 FRIO RIVER TRAIL      D.R. HORTON                 RIVERWALK         7/26/2013
   2407 BLUFFVIEW DRIVE      HARVEST BUILDERS, LLC       CARL N            7/26/2013
   8007 FIELDSTONE DRIVE     OMEGA BUILDERS, LP          WESTFIELD TMPLE   7/26/2013
   5413 CHEROKEE DRAW ROAD   DAVID WEEKLEY HOMES         SWEETWATER DW     7/26/2013
   2925 GRAND OAKS LOOP      STANDARD PACIFIC OF TEXAS   TWIN CREEKS CP    7/26/2013
   10937 SLY BEAVER DRIVE    D.R. HORTON                 PIONEER CROSS     7/27/2013


                                                                                       565
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 573 of 1053 PageID:
                                    18138

   11617 YEADON WAY          D.R. HORTON                 AVERY FAR WEST    7/27/2013
   11609 YEADON WAY          D.R. HORTON                 AVERY FAR WEST    7/27/2013
   1000 A MORROW STREET      RENAISSANCE PROPERTIES      AUSTIN            7/29/2013
   1000 B MORROW STREET      RENAISSANCE PROPERTIES      AUSTIN            7/29/2013
   101 STEPHANIE LANE        RIVENDALE HOMES TEXAS,LLC   WATER DIST.17     7/29/2013
   6304 MUSTANG CREEK ROAD   HORTON - KILLEEN/TEMPLE/    THE LANDING       7/29/2013
   10936 SLY BEAVER DRIVE    D.R. HORTON                 PIONEER CROSS     7/29/2013
   107 WALKING HORSE WAY     STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     7/29/2013
   10932 SLY BEAVER DRIVE    D.R. HORTON                 PIONEER CROSS     7/29/2013
   20513 HORNED OWL TRAIL    SCOTT FELDER HOMES, LLC     BLACKHAWK         7/29/2013
   3500 EAGLE RIDGE LANE     SCOTT FELDER HOMES, LLC     BLACKHAWK         7/29/2013
   5935 ALEXANDRIA DRIVE     OMEGA BUILDERS, LP          WYNDHAM HILL      7/29/2013
   7013 ESTANA LANE          STANDARD PACIFIC OF TEXAS   AVANA             7/30/2013
   7005 ESTANA LANE          STANDARD PACIFIC OF TEXAS   AVANA             7/30/2013
   3602 PARKMILL DRIVE       HORTON - KILLEEN/TEMPLE/    YOWELL RANCH      7/30/2013
   9405 CRICKET DRIVE        HORTON - KILLEEN/TEMPLE/    SPLAWN RANCH      7/30/2013
   607 CURTIS DRIVE          HORTON - KILLEEN/TEMPLE/    COSPER RIDGE      7/30/2013
   609 CURTIS DRIVE          HORTON - KILLEEN/TEMPLE/    COSPER RIDGE      7/30/2013
   701 CURTIS DRIVE          HORTON - KILLEEN/TEMPLE/    COSPER RIDGE      7/30/2013
   605 CURTIS DRIVE          HORTON - KILLEEN/TEMPLE/    COSPER RIDGE      7/30/2013
   5317 ALLAMANDA DRIVE      STREETMAN (USE 1407)        GREY ROCK RIDGE   7/30/2013
   378 APPALOSSA RUN         DRENNAN DAY CUSTOM HOMES    SUNDANCE RANCH    7/30/2013
   5528 ALLAMANDA DRIVE      STREETMAN (USE 1407)        GREY ROCK RIDGE   7/30/2013
   6916 BARSTOW COURT        STREETMAN (USE 1407)        BARSTOW COURT     7/30/2013
   22003 PLOCKTON DRIVE      RIVENDALE HOMES TEXAS,LLC   BRIARCLIFF        7/31/2013
   21901 PLOCKTON DRIVE      RIVENDALE HOMES TEXAS,LLC   BRIARCLIFF        7/31/2013
   804 TERRA COTTA COURT     HORTON - KILLEEN/TEMPLE/    TUSCANY MEADOWS   7/31/2013
   10928 SLY BEAVER DRIVE    D.R. HORTON                 PIONEER CROSS     7/31/2013
   2524 MCDONALD WAY         D.R. HORTON                 PIONEER CROSS     7/31/2013
   12116 STONEY MEADOW       D.R. HORTON                 STONEY RIDGE      7/31/2013
   11605 YEADON WAY          D.R. HORTON                 AVERY FAR WEST    7/31/2013
   12124 STONEY MEADOW       D.R. HORTON                 STONEY RIDGE      7/31/2013
   215 GASPAR BEND           DAVID WEEKLEY HOMES         BUTTERCUP CREEK   7/31/2013
   3214 HERRADURA DRIVE      SCOTT FELDER HOMES, LLC     CABALLO RANCH     7/31/2013
   12105 STONEY MEADOW       D.R. HORTON                 STONEY RIDGE      7/31/2013
   1909 PRADERA PATH         SCOTT FELDER HOMES, LLC     CABALLO RANCH     7/31/2013
   2413 BOWLES RANCH ROAD    OMEGA BUILDERS, LP          HIGH CREST        7/31/2013
   26 RIDGEWOOD              WORKMAN DEVELOPMENT         WIMBERLY          7/31/2013
   2520 MCDONALD WAY         D.R. HORTON                 PIONEER CROSS      8/1/2013
   228 LIGNITE DRIVE         HORTON - KILLEEN/TEMPLE/    SONTERRA           8/1/2013
   204 LIGNITE DRIVE         HORTON - KILLEEN/TEMPLE/    SONTERRA           8/1/2013
   8006 BRIDGEPOINTE DRIVE   OMEGA BUILDERS, LP          WESTFIELD TMPLE    8/1/2013
   127 PINE POST COVE        SCOTT FELDER HOMES, LLC     RIM ROCK           8/1/2013
   281 SHALLOWWATER COVE     SCOTT FELDER HOMES, LLC     RIM ROCK           8/1/2013
   208 LIGNITE DRIVE         HORTON - KILLEEN/TEMPLE/    SONTERRA           8/1/2013
   293 AMES COVE             D.R. HORTON                 POST OAK           8/1/2013
   213 STONE RIVER DRIVE     SCOTT FELDER HOMES, LLC     HIGHPOINT          8/1/2013
   216 LIGNITE DRIVE         HORTON - KILLEEN/TEMPLE/    SONTERRA           8/1/2013
   220 LIGNITE DRIVE         HORTON - KILLEEN/TEMPLE/    SONTERRA           8/1/2013
   212 LIGNITE DRIVE         HORTON - KILLEEN/TEMPLE/    SONTERRA           8/1/2013
   310 SOUTH DAVIS UNIT A    RILEY SCOTT HOMES, LLC      BELTON             8/1/2013
   310 SOUTH DAVIS UNIT B    RILEY SCOTT HOMES, LLC      BELTON             8/1/2013
   310 SOUTH DAVIS UNIT C    RILEY SCOTT HOMES, LLC      BELTON             8/1/2013
   7425 AMBER MEADOW LOOP    OMEGA BUILDERS, LP          TEMPLE WESTOOD     8/1/2013
   11708 QUINTANA COVE       STANDARD PACIFIC OF TEXAS   AVANA              8/2/2013


                                                                                       566
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 574 of 1053 PageID:
                                    18139

   1433 APRIL MEADOWS LOOP   D.R. HORTON                 TERAVISTA 2       8/2/2013
   9940 DESPERADO DRIVE      HORTON - KILLEEN/TEMPLE/    WILLOW BEND       8/2/2013
   701 NOATAK TRAIL          D.R. HORTON                 HIGHLAND PARK     8/2/2013
   11624 YEADON WAY          D.R. HORTON                 AVERY FAR WEST    8/2/2013
   11625 YEADON WAY          D.R. HORTON                 AVERY FAR WEST    8/2/2013
   1425 APRIL MEADOWS LOOP   D.R. HORTON                 TERAVISTA 2       8/2/2013
   1429 APRIL MEADOWS LOOP   D.R. HORTON                 TERAVISTA 2       8/2/2013
   11612 FAUBIAN LANE        D.R. HORTON                 AVERY FAR WEST    8/2/2013
   712 NOATAK TRAIL          D.R. HORTON                 HIGHLAND PARK     8/2/2013
   2931 ANGELINA DRIVE       STANDARD PACIFIC OF TEXAS   PALOMA LAKE       8/2/2013
   4501 #7 WESTLAKE DRIVE    SCOTT FELDER HOMES, LLC     DAVENPORT RANCH   8/2/2013
   19021 OBED RIVER DRIVE    D.R. HORTON                 HIGHLAND PARK     8/3/2013
   19033 OBED RIVER DRIVE    D.R. HORTON                 HIGHLAND PARK     8/3/2013
   103 TOM KITE COVE         D.R. HORTON                 FOREST CREEK      8/3/2013
   221 AVALANCHE AVE.        D.R. HORTON                 PINNACLE          8/3/2013
   222 PRECIPICE WAY         D.R. HORTON                 PINNACLE          8/3/2013
   10708 COPPER BASIN COVE   STANDARD PACIFIC OF TEXAS   AVERY STATION     8/5/2013
   3100 NEAL STREET          PATRIOT BUILDERS, LP        SHANNON           8/5/2013
   3012 NEAL STREET          PATRIOT BUILDERS, LP        SHANNON           8/5/2013
   303 PACK HORSE DRIVE      D.R. HORTON                 HUNTER CROSSING   8/5/2013
   305 PACK HORSE DRIVE      D.R. HORTON                 HUNTER CROSSING   8/5/2013
   311 PACK HORSE DRIVE      D.R. HORTON                 HUNTER CROSSING   8/5/2013
   313 PACK HORSE DRIVE      D.R. HORTON                 HUNTER CROSSING   8/5/2013
   307 PACK HORSE DRIVE      D.R. HORTON                 HUNTER CROSSING   8/5/2013
   3056 PORTULACA DRIVE      SITTERLE HOMES-AUSTIN,LLC   BEHRENS RANCH     8/5/2013
   101 TOM KITE COVE         D.R. HORTON                 FOREST CREEK      8/5/2013
   3212 HERRADURA DRIVE      SCOTT FELDER HOMES, LLC     CABALLO RANCH     8/5/2013
   6139 ALEXANDRIA DRIVE     OMEGA BUILDERS, LP          WYNDHAM HILL      8/5/2013
   7100 COKUI DRIVE          HORTON - KILLEEN/TEMPLE/    SPANISH OAK KIL   8/6/2013
   168 WELLINGTON DRIVE      SITTERLE HOMES-AUSTIN,LLC   BELTERA           8/6/2013
   7008 COKUI DRIVE          HORTON - KILLEEN/TEMPLE/    SPANISH OAK KIL   8/6/2013
   103 CROCKER DRIVE         HORTON - KILLEEN/TEMPLE/    ALTA VISTA        8/6/2013
   808 TERRA COTTA COURT     HORTON - KILLEEN/TEMPLE/    TUSCANY MEADOWS   8/6/2013
   7006 COKUI DRIVE          HORTON - KILLEEN/TEMPLE/    SPANISH OAK KIL   8/6/2013
   5909 HUNTINGTON DRIVE     HORTON - KILLEEN/TEMPLE/    ALTA VISTA        8/6/2013
   195 WILLOW WALK           STANDARD PACIFIC OF TEXAS   HIGHPOINT         8/6/2013
   336 ELDERBERRY ROAD       STANDARD PACIFIC OF TEXAS   HIGHPOINT         8/6/2013
   252 WILLOW WALK           STANDARD PACIFIC OF TEXAS   HIGHPOINT         8/6/2013
   225 WELLINGTON DRIVE      SITTERLE HOMES-AUSTIN,LLC   BELTERA           8/6/2013
   2071 LA VENTANA PKWY      ENDEAVOR CUSTOM HOMES ONE   DRIFTWOOD         8/6/2013
   1601 BERENE               CAPSTONE CUSTOM HOMES,INC   CARL N            8/6/2013
   1706 CANTERBURY STREET    AUSTIN NEWCASTLE HOMES,LP   CENTRAL AUSTIN    8/7/2013
   303 LIVE OAK DRIVE        THREE OAKS HOMES, LLC       WIMBERLY          8/7/2013
   11820 QUINTANA COVE       STANDARD PACIFIC OF TEXAS   AVANA             8/7/2013
   2705 FEATHERGRASS CT.     STANDARD PACIFIC OF TEXAS   TWIN CREEKS CP    8/7/2013
   9604 ORION DRIVE          HORTON - KILLEEN/TEMPLE/    WINDMILL FARMS    8/7/2013
   1306 STARLIGHT DRIVE      HORTON - KILLEEN/TEMPLE/    WINDMILL FARMS    8/7/2013
   407 SPANISH MUSTANG DR.   STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     8/7/2013
   6917 BARSTOW COURT        STREETMAN (USE 1407)        BARSTOW COURT     8/7/2013
   1010 BALD EAGLE DRIVE     OMEGA BUILDERS, LP          BELLA CHARCA      8/7/2013
   604 CORTONA COVE          D.R. HORTON                 RANCHO SIENNA     8/7/2013
   132 FLORENZ LANE          D.R. HORTON                 RANCHO SIENNA     8/7/2013
   5904 LIPAN APACHE BEND    DAVID WEEKLEY HOMES         SWEETWATER DW     8/7/2013
   630 CHRISTINA DRIVE       KOSIER CONSTRUCTION         ROBINSON          8/7/2013
   28 RICHLAND DRIVE         OMEGA BUILDERS, LP          LAKEWOOD CAMPUS   8/7/2013


                                                                                      567
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 575 of 1053 PageID:
                                    18140

   101 CORTONA LANE          D.R. HORTON                 RANCHO SIENNA      8/7/2013
   14304 GENESEE TRAIL       STANDARD PACIFIC OF TEXAS   AVERY STATION      8/8/2013
   11813 ROSARIO COVE        STANDARD PACIFIC OF TEXAS   AVANA              8/8/2013
   10925 PILGRAMAGE DRIVE    D.R. HORTON                 PIONEER CROSS      8/8/2013
   779 HERITAGE SPRINGS TR   D.R. HORTON                 TURTLE CREEK       8/8/2013
   2309 REPUBLIC TRAILS BL   D.R. HORTON                 HAZLEWOOD          8/8/2013
   141 PAUL AZINGER DRIVE    D.R. HORTON                 FOREST CREEK       8/8/2013
   370 WHISPERING WIND WAY   SCOTT FELDER HOMES, LLC     HIGHPOINT          8/8/2013
   154 GOODWATER COURT       SCOTT FELDER HOMES, LLC     HIGHPOINT          8/8/2013
   605 STOW DRIVE            LUKE PARKER HOMES (DBA)     BRIARCLIFF         8/8/2013
   109 TUSCANY DRIVE         D.R. HORTON                 RANCHO SIENNA      8/8/2013
   218 GASPAR BEND           DAVID WEEKLEY HOMES         BUTTERCUP CREEK    8/8/2013
   15009 GLEN HEATHER DR.    PROMINENCE HOMES, LLC       WATER DIST.17      8/9/2013
   15007 GLEN HEATHER DR.    PROMINENCE HOMES, LLC       WATER DIST.17      8/9/2013
   15005 GLEN HEATHER DR.    PROMINENCE HOMES, LLC       WATER DIST.17      8/9/2013
   15003 GLEN HEATHER DR.    PROMINENCE HOMES, LLC       WATER DIST.17      8/9/2013
   500 A WEST 51ST STREET    CHESTER WILSON              AUSTIN             8/9/2013
   500 B WEST 51ST STREET    CHESTER WILSON              AUSTIN             8/9/2013
   406 A WEST 51ST STREET    CHESTER WILSON              AUSTIN             8/9/2013
   406 B WEST 51ST STREET    CHESTER WILSON              AUSTIN             8/9/2013
   408 A WEST 51ST STREET    CHESTER WILSON              AUSTIN             8/9/2013
   408 B WEST 51ST STREET    CHESTER WILSON              AUSTIN             8/9/2013
   502 A WEST 51ST STREET    CHESTER WILSON              AUSTIN             8/9/2013
   502 B WEST 51ST STREET    CHESTER WILSON              AUSTIN             8/9/2013
   759 HERITAGE SPRINGS TR   D.R. HORTON                 TURTLE CREEK       8/9/2013
   763 HERITAGE SPRINGS TR   D.R. HORTON                 TURTLE CREEK       8/9/2013
   11829 ROSARIO COVE        STANDARD PACIFIC OF TEXAS   AVANA             8/12/2013
   11808 ROSARIO COVE        STANDARD PACIFIC OF TEXAS   AVANA             8/12/2013
   3400 SHORELINE DRIVE      HORTON - KILLEEN/TEMPLE/    THE RIDGE         8/12/2013
   1801 GREEN HAVEN          OMEGA BUILDERS, LP          RED ROCK HILLS    8/12/2013
   13116 CANYON VIEW 1       KLM CUSTOM HOMES            CEDAR PARK        8/12/2013
   13116 CANYON VIEW 2       KLM CUSTOM HOMES            JONESTOWN         8/12/2013
   200 COLLARED DOVE COVE    D.R. HORTON                 MEADOWS AT KY     8/12/2013
   211 COLLARED DOVE COVE    D.R. HORTON                 MEADOWS AT KY     8/12/2013
   201 COLLARED DOVE COVE    D.R. HORTON                 MEADOWS AT KY     8/12/2013
   221 PURPLE MARTIN AVE     D.R. HORTON                 MEADOWS AT KY     8/12/2013
   12508 PADUA DRIVE         STANDARD PACIFIC OF TEXAS   AVANA             8/12/2013
   1308 RICHCREEK ROAD       THREE OAKS HOMES, LLC       CENTRAL AUSTIN    8/13/2013
   200 SIMMONS DRIVE         SITTERLE HOMES-AUSTIN,LLC   BUTTERCUP CREEK   8/13/2013
   104 EDINBURGH ISLE CT.    STANDARD PACIFIC OF TEXAS   ROUGH HOLLOW      8/13/2013
   2907 A EAST 14TH STREET   MX3 HOMES, LLC              CENTRAL AUSTIN    8/13/2013
   2907 B EAST 14TH STREET   MX3 HOMES, LLC              CENTRAL AUSTIN    8/13/2013
   2307 ALLISON WAY          SITTERLE HOMES-AUSTIN,LLC   BUTTERCUP CREEK   8/13/2013
   2612 DALEA STREET         SITTERLE HOMES-AUSTIN,LLC   BEHRENS RANCH     8/13/2013
   1437 APRIL MEADOWS LOOP   D.R. HORTON                 TERAVISTA 2       8/13/2013
   309 PACK HORSE DRIVE      D.R. HORTON                 HUNTER CROSSING   8/13/2013
   4629 MATTIE STREET        STREETMAN (USE 1407)        MUELLER           8/13/2013
   4633 MATTIE STREET        STREETMAN (USE 1407)        MUELLER           8/13/2013
   4637 MATTIE STREET        STREETMAN (USE 1407)        MUELLER           8/13/2013
   4641 MATTIE STREET        STREETMAN (USE 1407)        MUELLER           8/13/2013
   4645 MATTIE STREET        STREETMAN (USE 1407)        MUELLER           8/13/2013
   615 SPANISH MUSTANG DR.   STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     8/13/2013
   4304 REMINGTON ROAD       STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     8/13/2013
   1133 APRIL MEADOWS LOOP   D.R. HORTON                 TERAVISTA 2       8/13/2013
   1204 APRIL MEADOWS LOOP   D.R. HORTON                 TERAVISTA 2       8/13/2013


                                                                                       568
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 576 of 1053 PageID:
                                    18141

   9529 A SOLANA VISTA LP      D.R. HORTON                 COLINA VISTA      8/13/2013
   9529 B SOLANA VISTA LP      D.R. HORTON                 COLINA VISTA      8/13/2013
   321 GASPAR BEND             DAVID WEEKLEY HOMES         BUTTERCUP CREEK   8/13/2013
   804 COPPER RIDGE LOOP       OMEGA BUILDERS, LP          TEMPLE WESTOOD    8/13/2013
   305 CAMINO ARBOLAGO         LAKE HILLS CUSTOM HOMES,    LAKEWAY           8/14/2013
   6604 KATY CREEK LANE        HORTON - KILLEEN/TEMPLE/    THE LANDING       8/14/2013
   5304 KATY CREEK LANE        HORTON - KILLEEN/TEMPLE/    THE LANDING       8/14/2013
   6600 KATY CREEK LANE        HORTON - KILLEEN/TEMPLE/    THE LANDING       8/14/2013
   9952 CANEY CREEK DRIVE      HORTON - KILLEEN/TEMPLE/    WILLOW BEND       8/14/2013
   6501 LA SOL LANE            HORTON - KILLEEN/TEMPLE/    SENDERO WA        8/14/2013
   5306 KATY CREEK LANE        HORTON - KILLEEN/TEMPLE/    THE LANDING       8/14/2013
   4211 ARROW WOOD RD.         STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     8/14/2013
   9924 CANEY CREEK DRIVE      HORTON - KILLEEN/TEMPLE/    WILLOW BEND       8/14/2013
   5308 KATY CREEK LANE        HORTON - KILLEEN/TEMPLE/    THE LANDING       8/14/2013
   755 HERITAGE SPRINGS TR     D.R. HORTON                 TURTLE CREEK      8/14/2013
   12202 WATERFORD RUN WAY     D.R. HORTON                 STONEWATER        8/14/2013
   12205 WATERFORD RUN WAY     D.R. HORTON                 STONEWATER        8/14/2013
   12204 WATERFORD RUN WAY     D.R. HORTON                 STONEWATER        8/14/2013
   12206 WATERFORD RUN WAY     D.R. HORTON                 STONEWATER        8/14/2013
   800 TERRA COTTA COURT       HORTON - KILLEEN/TEMPLE/    TUSCANY MEADOWS   8/14/2013
   400 DRY GULCH BEND          STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     8/14/2013
   2816 MISTY SHORE LANE       SCOTT FELDER HOMES, LLC     BLACKHAWK         8/14/2013
   7220 A COLINA VISTA LP      D.R. HORTON                 COLINA VISTA      8/14/2013
   7220 B COLINA VISTA LP      D.R. HORTON                 COLINA VISTA      8/14/2013
   513 HERITAGE SPRINGS TR     D.R. HORTON                 TURTLE CREEK      8/14/2013
   601 HERITAGE SPRINGS TR     D.R. HORTON                 TURTLE CREEK      8/14/2013
   5701 CHEROKEE DRAW ROAD     DAVID WEEKLEY HOMES         SWEETWATER DW     8/14/2013
   621 HERITAGE SPRINGS TR     D.R. HORTON                 TURTLE CREEK      8/14/2013
   633 HERITAGE SPRINGS TR     D.R. HORTON                 TURTLE CREEK      8/14/2013
   113 CEDAR GLEN COVE         RIVENDALE HOMES TEXAS,LLC   LAKEWAY           8/15/2013
   111 CEDAR GLEN COVE         RIVENDALE HOMES TEXAS,LLC   LAKEWAY           8/15/2013
   109 CEDAR GLEN COVE         RIVENDALE HOMES TEXAS,LLC   LAKEWAY           8/15/2013
   6602 COOL CREEK DRIVE       HORTON - KILLEEN/TEMPLE/    THE LANDING       8/15/2013
   14209 GENESEE TRAIL         STANDARD PACIFIC OF TEXAS   AVERY STATION     8/15/2013
   3102 STARDUST DRIVE         DAVID WEEKLEY HOMES         AUSTIN            8/15/2013
   6641 VISTA VIEW DRIVE       HORTON - KILLEEN/TEMPLE/    SENDERO WA        8/15/2013
   6645 VISTA VIEW DRIVE       HORTON - KILLEEN/TEMPLE/    SENDERO WA        8/15/2013
   7004 COKUI DRIVE            HORTON - KILLEEN/TEMPLE/    SPANISH OAK KIL   8/15/2013
   6505 CREEK LAND ROAD        HORTON - KILLEEN/TEMPLE/    THE LANDING       8/15/2013
   121 COLLARED DOVE COVE      D.R. HORTON                 MEADOWS AT KY     8/15/2013
   4706 BULL CREEK ROAD        MX3 HOMES, LLC              AUSTIN            8/15/2013
   532 LOOKOUT TREE LANE       D.R. HORTON                 TURTLE CREEK      8/15/2013
   536 LOOKOUT TREE LANE       D.R. HORTON                 TURTLE CREEK      8/15/2013
   540 LOOKOUT TREE LANE       D.R. HORTON                 TURTLE CREEK      8/15/2013
   544 LOOKOUT TREE LANE       D.R. HORTON                 TURTLE CREEK      8/15/2013
   3200 PRADERA COVE           SCOTT FELDER HOMES, LLC     CABALLO RANCH     8/15/2013
   3000 WINDING SHORE LANE     SCOTT FELDER HOMES, LLC     BLACKHAWK         8/15/2013
   2313 REPUBLIC TRAILS BLVD   D.R. HORTON                 HAZLEWOOD         8/15/2013
   2329 REPUBLIC TRAILS BL     D.R. HORTON                 HAZLEWOOD         8/15/2013
   150 CHERING DRIVE           OMEGA BUILDERS, LP          NORTH CLIFFE      8/15/2013
   7009 COKUI DRIVE            HORTON - KILLEEN/TEMPLE/    SPANISH OAK KIL   8/16/2013
   5829 HUNTINGTON DRIVE       HORTON - KILLEEN/TEMPLE/    ALTA VISTA        8/16/2013
   5924 HUNTINGTON DRIVE       HORTON - KILLEEN/TEMPLE/    ALTA VISTA        8/16/2013
   141 COLLARED DOVE COVE      D.R. HORTON                 MEADOWS AT KY     8/16/2013
   161 COLLARED DOVE COVE      D.R. HORTON                 MEADOWS AT KY     8/16/2013


                                                                                         569
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 577 of 1053 PageID:
                                    18142

   5817 HUNTINGTON DRIVE     HORTON - KILLEEN/TEMPLE/    ALTA VISTA        8/16/2013
   5913 HUNTINGTON DRIVE     HORTON - KILLEEN/TEMPLE/    ALTA VISTA        8/16/2013
   4203 LAZY RIVER BEND      STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     8/16/2013
   4201 LAZY RIVER BEND      STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     8/16/2013
   17712 LINKVIEW DRIVE      D.R. HORTON                 MONTEBELLA        8/16/2013
   417 WYNDHAM HILL PKWY     OMEGA BUILDERS, LP          WYNDHAM HILL      8/16/2013
   17705 LINKWOOD DRIVE      D.R. HORTON                 MONTEBELLA        8/17/2013
   17714 LINKVIEW DRIVE      D.R. HORTON                 MONTEBELLA        8/17/2013
   922 EAST 52ND STREET      MX3 HOMES, LLC              AUSTIN            8/19/2013
   9614 ADEEL DRIVE          HORTON - KILLEEN/TEMPLE/    YOWELL RANCH      8/19/2013
   9616 ADEEL DRIVE          HORTON - KILLEEN/TEMPLE/    YOWELL RANCH      8/19/2013
   3021 PORTULACA DRIVE      SITTERLE HOMES-AUSTIN,LLC   BEHRENS RANCH     8/19/2013
   1201 APRIL MEADOWS LOOP   D.R. HORTON                 TERAVISTA 2       8/19/2013
   6029 ALEXANDRIA           OMEGA BUILDERS, LP          WYNDHAM HILL      8/19/2013
   180 COLLARED DOVE COVE    D.R. HORTON                 MEADOWS AT KY     8/20/2013
   3404 CRYSTAL HILL DRIVE   STANDARD PACIFIC OF TEXAS   TWIN CREEKS CP    8/20/2013
   138 SANDPIPER COVE        SCOTT FELDER HOMES, LLC     HIGHPOINT         8/20/2013
   105 TUSCANY DRIVE         D.R. HORTON                 RANCHO SIENNA     8/20/2013
   6813 BARSTOW COURT        STREETMAN (USE 1407)        BARSTOW COURT     8/20/2013
   17716 LINKVIEW DRIVE      D.R. HORTON                 MONTEBELLA        8/20/2013
   1205 ROCK MILL LANE       D.R. HORTON                 TERAVISTA 2       8/20/2013
   1111 ROCK MILL LANE       D.R. HORTON                 TERAVISTA 2       8/20/2013
   1107 ROCK MILL LANE       D.R. HORTON                 TERAVISTA 2       8/20/2013
   308 SAN ANTONIO RIVER     D.R. HORTON                 RIVERWALK         8/21/2013
   17707 LINKWOOD DRIVE      D.R. HORTON                 MONTEBELLA        8/21/2013
   16000 PONTEVEDRA          ZBRANEK & HOLT CUSTOM       SPANISH OAKS      8/21/2013
   1103 ROCK MILL LANE       D.R. HORTON                 TERAVISTA 2       8/21/2013
   1115 ROCK MILL LANE       D.R. HORTON                 TERAVISTA 2       8/21/2013
   1201 ROCK MILL LANE       D.R. HORTON                 TERAVISTA 2       8/21/2013
   2406 EMILY COVE           DAVID WEEKLEY HOMES         BUTTERCUP CREEK   8/21/2013
   7437 AMBER MEADOW LOOP    OMEGA BUILDERS, LP          TEMPLE WESTOOD    8/21/2013
   220 MARBELLA WAY          CLEAR ROCK HOMES, LLC       BELTORRE          8/22/2013
   500 CRYSTAL MEADOW        BRANDON CUSTOM HOMES        KYLE              8/22/2013
   258 ELDERBERRY ROAD       STANDARD PACIFIC OF TEXAS   HIGHPOINT         8/22/2013
   8317 NICOLA TRAIL         OPUS HOMES, LLC             WESTGATE          8/22/2013
   8315 NICOLA TRAIL         OPUS HOMES, LLC             WESTGATE          8/22/2013
   8311 NICOLA TRAIL         OPUS HOMES, LLC             WESTGATE          8/22/2013
   8313 NICOLA TRAIL         OPUS HOMES, LLC             WESTGATE          8/22/2013
   306 SAN ANTONIO RIVER     D.R. HORTON                 RIVERWALK         8/22/2013
   2408 EMILY COVE           DAVID WEEKLEY HOMES         BUTTERCUP CREEK   8/22/2013
   109 GLENFIDDICH LANE      STANDARD PACIFIC OF TEXAS   ROUGH HOLLOW      8/23/2013
   9412 A SOLANA VISTA LP    D.R. HORTON                 COLINA VISTA      8/23/2013
   9412 B SOLANA VISTA LP    D.R. HORTON                 COLINA VISTA      8/23/2013
   140 CHADWICK DRIVE        GLAZIER HOMES, L.L.C.       ESCALARA RANCH    8/23/2013
   767 HERITAGE SPRINGS TR   D.R. HORTON                 TURTLE CREEK      8/23/2013
   820 VILLA LUGANO DRIVE    OMEGA BUILDERS, LP          LAKEWOOD VILLAS   8/23/2013
   #301 9201 BRODIE LANE     D.R. HORTON                 BRODIE HEIGHTS    8/23/2013
   #302 9201 BRODIE LANE     D.R. HORTON                 BRODIE HEIGHTS    8/23/2013
   #303 9201 BRODIE LANE     D.R. HORTON                 BRODIE HEIGHTS    8/23/2013
   190 COLLARD DOVE COVE     D.R. HORTON                 MEADOWS AT KY     8/24/2013
   160 COLLARED DOVE COVE    D.R. HORTON                 MEADOWS AT KY     8/24/2013
   304 SAN ANTONIO RIVER     D.R. HORTON                 RIVERWALK         8/24/2013
   181 COLLARED DOVE COVE    D.R. HORTON                 MEADOWS AT KY     8/24/2013
   122 LAURA                 ARTHUR CORKER, III          LIBERTY HILL      8/26/2013
   9700 ADEEL DRIVE          HORTON - KILLEEN/TEMPLE/    YOWELL RANCH      8/26/2013


                                                                                       570
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 578 of 1053 PageID:
                                    18143

   7016 ESTANA LANE           STANDARD PACIFIC OF TEXAS   AVANA             8/26/2013
   608 SPANISH MUSTANG DR.    STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     8/26/2013
   9833 SHALLOW CREEK DR      HORTON - KILLEEN/TEMPLE/    WILLOW BEND       8/26/2013
   9828 SHALLOW CREEK DR      HORTON - KILLEEN/TEMPLE/    WILLOW BEND       8/26/2013
   401 PEMBERTON WAY          JKIRSTEN CORPORATION        POLO CLUB         8/26/2013
   #101 9201 BRODIE LANE      D.R. HORTON                 BRODIE HEIGHTS    8/26/2013
   #102 9201 BRODIE LANE      D.R. HORTON                 BRODIE HEIGHTS    8/26/2013
   #103 9201 BRODIE LANE      D.R. HORTON                 BRODIE HEIGHTS    8/26/2013
   405 WYNDCREST DRIVE        OMEGA BUILDERS, LP          WYNDHAM HILL      8/26/2013
   921 CAVALIER LANE          D.R. HORTON                 CRESTVIEW         8/27/2013
   6804 ESTANA LANE           STANDARD PACIFIC OF TEXAS   AVANA             8/27/2013
   205 HOWARD                 DRENNAN DAY CUSTOM HOMES    CIERRA VISTA      8/27/2013
   6728 ESTANA LANE           STANDARD PACIFIC OF TEXAS   AVANA             8/27/2013
   905 CAVALIER LANE          D.R. HORTON                 CRESTVIEW         8/27/2013
   929 CAVALIER LANE          D.R. HORTON                 CRESTVIEW         8/27/2013
   292 AMES COVE              D.R. HORTON                 POST OAK          8/27/2013
   9836 SHALLOW CREEK DRIVE   HORTON - KILLEEN/TEMPLE/    WILLOW BEND       8/27/2013
   1213 APRIL MEADOWS LOOP    D.R. HORTON                 TERAVISTA 2       8/27/2013
   12201 STONEY MEADOW        D.R. HORTON                 STONEY RIDGE      8/27/2013
   9840 SHALLOW CREEK DR      HORTON - KILLEEN/TEMPLE/    WILLOW BEND       8/27/2013
   17706 LINKVIEW DRIVE       D.R. HORTON                 MONTEBELLA        8/27/2013
   17704 LINKVIEW DRIVE       D.R. HORTON                 MONTEBELLA        8/27/2013
   401 CASA VERDE DRIVE       JUNIPER CUSTOM HOMES, LLC   MISSION OAKS      8/28/2013
   9936 CANEY CREEK DRIVE     HORTON - KILLEEN/TEMPLE/    WILLOW BEND       8/28/2013
   917 CAVALIER LANE          D.R. HORTON                 CRESTVIEW         8/28/2013
   14100 GENESEE TRAIL        STANDARD PACIFIC OF TEXAS   AVERY STATION     8/28/2013
   9997 DESPERADO DRIVE       HORTON - KILLEEN/TEMPLE/    WILLOW BEND       8/28/2013
   17710 LINKVIEW DRIVE       D.R. HORTON                 MONTEBELLA        8/28/2013
   17708 LINKVIEW DRIVE       D.R. HORTON                 MONTEBELLA        8/28/2013
   #101 1620 BRYANT DRIVE     D.R. HORTON                 CITYSIDE          8/28/2013
   #102 1620 BRYANT DRIVE     D.R. HORTON                 CITYSIDE          8/28/2013
   #103 1620 BRYANT DRIVE     D.R. HORTON                 CITYSIDE          8/28/2013
   #104 1620 BRYANT DRIVE     D.R. HORTON                 CITYSIDE          8/28/2013
   337 BELTORRE DRIVE         CLEAR ROCK HOMES, LLC       BELTORRE          8/28/2013
   2404 ALLISON WAY           DAVID WEEKLEY HOMES         BUTTERCUP CREEK   8/28/2013
   667 NORTHCLIFFE DRIVE      OMEGA BUILDERS, LP          NORTH CLIFFE      8/28/2013
   1800 RICHCREEK             PATRIOT BUILDERS, LP        SHANNON           8/29/2013
   6901 ESTANA LANE           STANDARD PACIFIC OF TEXAS   AVANA             8/29/2013
   901 CAVALIER LANE          D.R. HORTON                 CRESTVIEW         8/29/2013
   7032 ESTANA LANE           STANDARD PACIFIC OF TEXAS   AVANA             8/29/2013
   9613 ADEEL DRIVE           HORTON - KILLEEN/TEMPLE/    YOWELL RANCH      8/29/2013
   9608 ADEEL DRIVE           HORTON - KILLEEN/TEMPLE/    YOWELL RANCH      8/29/2013
   3604 PARKMILL DRIVE        HORTON - KILLEEN/TEMPLE/    YOWELL RANCH      8/29/2013
   9611 ADEEL DRIVE           HORTON - KILLEEN/TEMPLE/    YOWELL RANCH      8/29/2013
   401 DRY GULCH BEND         STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     8/29/2013
   10821 CROSBYTON LANE       STANDARD PACIFIC OF TEXAS   AVERY STATION     8/29/2013
   6516 VISTA VIEW DRIVE      HORTON - KILLEEN/TEMPLE/    SENDERO WA        8/29/2013
   10820 CROSBYTON LANE       STANDARD PACIFIC OF TEXAS   AVERY STATION     8/29/2013
   6512 TEJAS DRIVE           HORTON - KILLEEN/TEMPLE/    SENDERO WA        8/29/2013
   103 HAWKINS COURT          D.R. HORTON                 GLENWOOD          8/29/2013
   2412 TWIN RIDGE COURT      OMEGA BUILDERS, LP          RED ROCK HILLS    8/29/2013
   10917 CROSBYTON LANE       STANDARD PACIFIC OF TEXAS   AVERY STATION     8/30/2013
   807 TERRA COTTA COURT      HORTON - KILLEEN/TEMPLE/    TUSCANY MEADOWS   8/30/2013
   810 TERRA COTTA COURT      HORTON - KILLEEN/TEMPLE/    TUSCANY MEADOWS   8/30/2013
   819 TERRA COTTA COURT      HORTON - KILLEEN/TEMPLE/    TUSCANY MEADOWS   8/30/2013


                                                                                        571
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 579 of 1053 PageID:
                                    18144

   2012 PEACH TREE STREET      MUSKIN COMPANY              AUSTIN            8/30/2013
   3204 PRADERA COVE           SCOTT FELDER HOMES, LLC     CABALLO RANCH     8/30/2013
   227 STONE RIVER DR.         SCOTT FELDER HOMES, LLC     HIGHPOINT         8/30/2013
   5312 LIPAN APACHE BEND      DAVID WEEKLEY HOMES         SWEETWATER DW     8/30/2013
   3311 MYSTIC SUMMIT DR.      STANDARD PACIFIC OF TEXAS   TWIN CREEKS CP    8/31/2013
   107 HAWKINS COURT           D.R. HORTON                 GLENWOOD          8/31/2013
   105 HAWKINS COURT           D.R. HORTON                 GLENWOOD          8/31/2013
   111 HAWKINS COURT           D.R. HORTON                 GLENWOOD          8/31/2013
   109 HAWKINS COURT           D.R. HORTON                 GLENWOOD          8/31/2013
   109 ADOBE COVE              JUNIPER CUSTOM HOMES, LLC   MISSION OAKS       9/3/2013
   14312 GENESEE TRAIL         STANDARD PACIFIC OF TEXAS   AVERY STATION      9/3/2013
   6800 ESTANA LANE            STANDARD PACIFIC OF TEXAS   AVANA              9/3/2013
   11800 QUINTANA COVE         STANDARD PACIFIC OF TEXAS   AVANA              9/3/2013
   11405 SATCHEL DRIVE         D.R. HORTON                 PIONEER CROSS      9/3/2013
   11401 SATCHEL DRIVE         D.R. HORTON                 PIONEER CROSS      9/3/2013
   17701 LINKVIEW DRIVE        D.R. HORTON                 MONTEBELLA         9/3/2013
   220 CHERING DRIVE           OMEGA BUILDERS, LP          NORTH CLIFFE       9/3/2013
   17711 LINKVIEW DRIVE        D.R. HORTON                 MONTEBELLA         9/3/2013
   17715 LINKVIEW DRIVE        D.R. HORTON                 MONTEBELLA         9/3/2013
   406 BANBURY DRIVE           OMEGA BUILDERS, LP          WYNDHAM HILL       9/3/2013
   2308 REPUBLIC TRAILS BLVD   D.R. HORTON                 HAZLEWOOD          9/4/2013
   11417 SATCHEL DRIVE         D.R. HORTON                 PIONEER CROSS      9/4/2013
   11413 SATCHEL DRIVE         D.R. HORTON                 PIONEER CROSS      9/4/2013
   1101 ROCK MILL LANE         D.R. HORTON                 TERAVISTA 2        9/4/2013
   405 DRY GULCH BEND          STANDARD PACIFIC OF TEXAS   RANCH AT BRUS      9/4/2013
   5516 ALLAMANDA DRIVE        STREETMAN (USE 1407)        GREY ROCK RIDGE    9/4/2013
   8309 NICOLA TRAIL           OPUS HOMES, LLC             WESTGATE           9/4/2013
   8305 NICOLA TRAIL           OPUS HOMES, LLC             WESTGATE           9/4/2013
   500 A WEST 55 1/2 ST.       CHESTER WILSON              AUSTIN             9/4/2013
   500 B WEST 55 1/2 ST.       CHESTER WILSON              AUSTIN             9/4/2013
   5300 SILTSTONE LOOP         HORTON - KILLEEN/TEMPLE/    WHITE ROCK EST     9/4/2013
   5224 SILTSTONE LOOP         HORTON - KILLEEN/TEMPLE/    WHITE ROCK EST     9/4/2013
   5302 SILTSTONE LOOP         HORTON - KILLEEN/TEMPLE/    WHITE ROCK EST     9/4/2013
   6200 TANZANITE DRIVE        HORTON - KILLEEN/TEMPLE/    WHITE ROCK EST     9/4/2013
   101 STEWART DRIVE           D.R. HORTON                 GLENWOOD           9/4/2013
   2510 KIMBOLTON DRIVE        OMEGA BUILDERS, LP          CASTLEGATE         9/4/2013
   2512 KIMBOLTON DRIVE        OMEGA BUILDERS, LP          CASTLEGATE         9/4/2013
   305 EVOLUTIONS PATH         PROMINENCE HOMES, LLC       WATER DIST.17      9/5/2013
   307 EVOLUTIONS PATH         PROMINENCE HOMES, LLC       WATER DIST.17      9/5/2013
   15220 GLEN HEATHER DR.      PROMINENCE HOMES, LLC       WATER DIST.17      9/5/2013
   4308 REMINGTON ROAD         STANDARD PACIFIC OF TEXAS   RANCH AT BRUS      9/5/2013
   603 CURTIS DRIVE            HORTON - KILLEEN/TEMPLE/    COSPER RIDGE       9/5/2013
   601 CURTIS DRIVE            HORTON - KILLEEN/TEMPLE/    COSPER RIDGE       9/5/2013
   108 SPLAWN RANCH DRIVE      HORTON - KILLEEN/TEMPLE/    SPLAWN RANCH       9/5/2013
   10704 CANTON JACK ROAD      STANDARD PACIFIC OF TEXAS   AVERY STATION      9/5/2013
   204 WESTER ROSS LANE        STANDARD PACIFIC OF TEXAS   ROUGH HOLLOW       9/6/2013
   15207 ORIGINS LANE          PROMINENCE HOMES, LLC       WATER DIST.17      9/6/2013
   301 EVOLUTIONS PATH         PROMINENCE HOMES, LLC       WATER DIST.17      9/6/2013
   303 EVOLUTIONS PATH         PROMINENCE HOMES, LLC       WATER DIST.17      9/6/2013
   202 SIMMONS DRIVE           SITTERLE HOMES-AUSTIN,LLC   BUTTERCUP CREEK    9/6/2013
   101 HAWKINS COURT           D.R. HORTON                 GLENWOOD           9/6/2013
   117 HAWKINS COURT           D.R. HORTON                 GLENWOOD           9/6/2013
   120 HAWKINS COURT           D.R. HORTON                 GLENWOOD           9/6/2013
   113 HAWKINS COURT           D.R. HORTON                 GLENWOOD           9/6/2013
   2201 MANANDA TRAIL          SCOTT FELDER HOMES, LLC     CABALLO RANCH      9/6/2013


                                                                                         572
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 580 of 1053 PageID:
                                    18145

   101 BETHEL STREET          CLEAR ROCK HOMES, LLC       BELTORRE           9/6/2013
   2403 EMILY COVE            DAVID WEEKLEY HOMES         BUTTERCUP CREEK    9/6/2013
   4901 BRIDGEWOOD DRIVE      HORTON - KILLEEN/TEMPLE/    BRIDGEWOOD         9/7/2013
   6508 KATY CREEK LANE       HORTON - KILLEEN/TEMPLE/    THE LANDING        9/7/2013
   6506 KATY CREEK LANE       HORTON - KILLEEN/TEMPLE/    THE LANDING        9/7/2013
   3077 PORTULACA DRIVE       SITTERLE HOMES-AUSTIN,LLC   BEHRENS RANCH      9/9/2013
   6901 BARSTOW COURT         STREETMAN (USE 1407)        BARSTOW COURT      9/9/2013
   12113 STONEY MEADOW        D.R. HORTON                 STONEY RIDGE       9/9/2013
   207 WILLOW WALK            STANDARD PACIFIC OF TEXAS   HIGHPOINT          9/9/2013
   7301 WOLVERINE STREET      D.R. HORTON                 CRESTVIEW          9/9/2013
   7305 WOLVERINE STREET      D.R. HORTON                 CRESTVIEW          9/9/2013
   7309 WOLVERINE STREET      D.R. HORTON                 CRESTVIEW          9/9/2013
   7313 WOLVERINE STREET      D.R. HORTON                 CRESTVIEW          9/9/2013
   7317 WOLVERINE STREET      D.R. HORTON                 CRESTVIEW          9/9/2013
   114 HAWKINS COURT          D.R. HORTON                 GLENWOOD           9/9/2013
   17205 DEER CREEK SKYVIEW   LUKE PARKER HOMES (DBA)     DRIPPING SPRING    9/9/2013
   8 ROCK HOLLOW CIRCLE       WORKMAN DEVELOPMENT         WIMBERLY           9/9/2013
   121 TUSCANY DRIVE          D.R. HORTON                 RANCHO SIENNA     9/10/2013
   6541 CASCADE DRIVE         HORTON - KILLEEN/TEMPLE/    SENDERO WA        9/10/2013
   312 ARREZO LANE            D.R. HORTON                 RANCHO SIENNA     9/10/2013
   6529 VISTA VIEW DRIVE      HORTON - KILLEEN/TEMPLE/    SENDERO WA        9/10/2013
   6521 VISTA VIEW DRIVE      HORTON - KILLEEN/TEMPLE/    SENDERO WA        9/10/2013
   417 SPANISH MUSTANG        STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     9/10/2013
   118 HAWKINS COURT          D.R. HORTON                 GLENWOOD          9/10/2013
   115 HAWKINS COURT          D.R. HORTON                 GLENWOOD          9/10/2013
   119 HAWKINS COURT          D.R. HORTON                 GLENWOOD          9/10/2013
   305 LAUREN TRAIL           SITTERLE HOMES-AUSTIN,LLC   BUTTERCUP CREEK   9/10/2013
   2409 EMILY COVE            SITTERLE HOMES-AUSTIN,LLC   BUTTERCUP CREEK   9/10/2013
   6121 ALEXANDRIA DRIVE      OMEGA BUILDERS, LP          WYNDHAM HILL      9/10/2013
   7925 BRIDGEPOINT DRIVE     OMEGA BUILDERS, LP          WESTFIELD TMPLE   9/10/2013
   268 CHERING DRIVE          OMEGA BUILDERS, LP          NORTH CLIFFE      9/10/2013
   305 BRUNSWICK STREET       OMEGA BUILDERS, LP          WYNDHAM HILL      9/10/2013
   12101 MUSKET RIM           PREMIER PARTNERS HOMES      SPANISH OAKS      9/11/2013
   1016 SUGAREE AVENUE        D.R. HORTON                 CRESTVIEW         9/11/2013
   1020 SUGAREE AVENUE        D.R. HORTON                 CRESTVIEW         9/11/2013
   1024 SUGAREE AVENUE        D.R. HORTON                 CRESTVIEW         9/11/2013
   1028 SUGAREE AVENUE        D.R. HORTON                 CRESTVIEW         9/11/2013
   407 PRESA DRIVE            HOUSE OF FLOORS, INC.       JAY VOLEK         9/11/2013
   144 HERITAGE HOLLOW CV.    SCOTT FELDER HOMES, LLC     HARRISON HILLS    9/11/2013
   5713 CHEROKEE DRAW ROAD    DAVID WEEKLEY HOMES         SWEETWATER DW     9/11/2013
   4210 RAINY CREEK LANE      STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     9/11/2013
   144 VALLEY VIEW            SITTERLE HOMES-AUSTIN,LLC   THE COLONY        9/11/2013
   813 CR 342                 KLM CUSTOM HOMES            GRANGER           9/11/2013
   6911 FM 620 #A-100         MARK MARONEY                CARL N            9/11/2013
   11824 ROSARIO COVE         STANDARD PACIFIC OF TEXAS   AVANA             9/12/2013
   625 AMBER LANE             HORTON - KILLEEN/TEMPLE/    SONTERRA          9/12/2013
   217 AZURITE DRIVE          HORTON - KILLEEN/TEMPLE/    SONTERRA          9/12/2013
   100 LONGWOOD CIRCLE        KOSIER CONSTRUCTION         ELLIS FARM        9/12/2013
   5520 ALLAMANDA DRIVE       STREETMAN (USE 1407)        GREY ROCK RIDGE   9/12/2013
   6608 KATY CREEK LANE       HORTON - KILLEEN/TEMPLE/    THE LANDING       9/12/2013
   353 AMES COVE              D.R. HORTON                 POST OAK          9/12/2013
   2907 GRAND OAKS LOOP       STANDARD PACIFIC OF TEXAS   TWIN CREEKS CP    9/12/2013
   6500 KATY CREEK LANE       HORTON - KILLEEN/TEMPLE/    THE LANDING       9/12/2013
   201 AZURITE DRIVE          HORTON - KILLEEN/TEMPLE/    SONTERRA          9/12/2013
   112 AZURITE DRIVE          HORTON - KILLEEN/TEMPLE/    SONTERRA          9/12/2013


                                                                                        573
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 581 of 1053 PageID:
                                    18146

   352 AMES COVE             D.R. HORTON                 POST OAK          9/12/2013
   2403 TWIN RIDGE DRIVE     OMEGA BUILDERS, LP          RED ROCK HILLS    9/12/2013
   572 NAPLES LANE           SITTERLE HOMES-AUSTIN,LLC   BELTERA           9/13/2013
   1005 BRENTWOOD STREET     D.R. HORTON                 AUSTIN            9/13/2013
   303 STONE RIVER DRIVE     SCOTT FELDER HOMES, LLC     HIGHPOINT         9/13/2013
   5858 HUNTINGTON DRIVE     HORTON - KILLEEN/TEMPLE/    ALTA VISTA        9/13/2013
   5846 HUNTINGTON DRIVE     HORTON - KILLEEN/TEMPLE/    ALTA VISTA        9/13/2013
   5852 HUNTINGTON DRIVE     HORTON - KILLEEN/TEMPLE/    ALTA VISTA        9/13/2013
   5920 HUNTINGTON DRIVE     HORTON - KILLEEN/TEMPLE/    ALTA VISTA        9/13/2013
   5902 HUNTINGTON DRIVE     HORTON - KILLEEN/TEMPLE/    ALTA VISTA        9/13/2013
   5916 HUNTINGTON DRIVE     HORTON - KILLEEN/TEMPLE/    ALTA VISTA        9/13/2013
   6602 CREEK LAND ROAD      HORTON - KILLEEN/TEMPLE/    THE LANDING       9/14/2013
   1209 APRIL MEADOWS LOOP   D.R. HORTON                 TERAVISTA 2       9/14/2013
   1205 APRIL MEADOWS LOOP   D.R. HORTON                 TERAVISTA 2       9/14/2013
   6304 CREEK LAND ROAD      HORTON - KILLEEN/TEMPLE/    THE LANDING       9/14/2013
   6509 CREEK LAND ROAD      HORTON - KILLEEN/TEMPLE/    THE LANDING       9/14/2013
   4205 AVENUE H             MUSKIN COMPANY              HYDE PARK         9/16/2013
   1602 A HASKELL STREET     AUSTIN NEWCASTLE HOMES,LP   CENTRAL AUSTIN    9/16/2013
   1602 B HASKELL STREET     AUSTIN NEWCASTLE HOMES,LP   CENTRAL AUSTIN    9/16/2013
   502 WESTER ROSS LANE      STANDARD PACIFIC OF TEXAS   ROUGH HOLLOW      9/16/2013
   9416 A SOLANA VISTA LP    D.R. HORTON                 COLINA VISTA      9/16/2013
   9416 B SOLANA VISTA LP    D.R. HORTON                 COLINA VISTA      9/16/2013
   9936 DESPERADO DRIVE      HORTON - KILLEEN/TEMPLE/    WILLOW BEND       9/16/2013
   112 HAWKINS COURT         D.R. HORTON                 GLENWOOD          9/16/2013
   116 HAWKINS COURT         D.R. HORTON                 GLENWOOD          9/16/2013
   10000 DESPERADO DRIVE     HORTON - KILLEEN/TEMPLE/    WILLOW BEND       9/16/2013
   704 THERESA COVE          ROBILLARD CUSTOM HOMES      BUTTERCUP CREEK   9/16/2013
   2402 ALLISON WAY          SITTERLE HOMES-AUSTIN,LLC   BUTTERCUP CREEK   9/16/2013
   1137 APRIL MEADOWS LOOP   D.R. HORTON                 TERAVISTA 2       9/16/2013
   1121 APRIL MEADOWS LOOP   D.R. HORTON                 TERAVISTA 2       9/16/2013
   1113 APRIL MEADOWS LOOP   D.R. HORTON                 TERAVISTA 2       9/16/2013
   3309 KESTREL LORE CT.     SCOTT FELDER HOMES, LLC     BLACKHAWK         9/16/2013
   301 RIVER RANCH CIRCLE    NORDSTROM CUSTOM HOMES      RIVER RANCH       9/17/2013
   11501 SATCHEL DRIVE       D.R. HORTON                 PIONEER CROSS     9/17/2013
   617 SPANISH MUSTANG DR.   STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     9/17/2013
   9603 ORION DRIVE          HORTON - KILLEEN/TEMPLE/    WINDMILL FARMS    9/17/2013
   4306 REMINGTON ROAD       STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     9/17/2013
   7033 ESTANA LANE          STANDARD PACIFIC OF TEXAS   AVANA             9/17/2013
   5400 KATY CREEK LANE      HORTON - KILLEEN/TEMPLE/    THE LANDING       9/17/2013
   14105 GENESEE TRAIL       STANDARD PACIFIC OF TEXAS   AVERY STATION     9/17/2013
   820 HAWTHORNE LOOP        SCOTT FELDER HOMES, LLC     RIM ROCK          9/17/2013
   319 GASPAR BEND           DAVID WEEKLEY HOMES         BUTTERCUP CREEK   9/17/2013
   19020 OBED RIVER DRIVE    D.R. HORTON                 HIGHLAND PARK     9/17/2013
   6528 LA SOL LANE          HORTON - KILLEEN/TEMPLE/    SENDERO WA        9/18/2013
   11505 SATCHEL DRIVE       D.R. HORTON                 PIONEER CROSS     9/18/2013
   4203 PALOMINO BEND        STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     9/18/2013
   4213 THOROUGHBRED TRAIL   STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     9/18/2013
   213 RANCH RIDGE RD.       SCOTT FELDER HOMES, LLC     HARRISON HILLS    9/18/2013
   195 RANCH RIDGE DR.       SCOTT FELDER HOMES, LLC     HARRISON HILLS    9/18/2013
   620 HAWTHORNE LOOP        SCOTT FELDER HOMES, LLC     RIM ROCK          9/18/2013
   333 STONE RIVER DRIVE     SCOTT FELDER HOMES, LLC     HIGHPOINT         9/18/2013
   6005 ALEXANDRIA DRIVE     OMEGA BUILDERS, LP          WYNDHAM HILL      9/18/2013
   1912 DISCOVERY BLVD.      D.R. HORTON                 CP TOWN CENTER    9/18/2013
   6500 VISTA VIEW DRIVE     HORTON - KILLEEN/TEMPLE/    SENDERO WA        9/18/2013
   6508 VISTA VIEW DRIVE     HORTON - KILLEEN/TEMPLE/    SENDERO WA        9/18/2013


                                                                                       574
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 582 of 1053 PageID:
                                    18147

   925 CAVALIER LANE         D.R. HORTON                 CRESTVIEW         9/19/2013
   9901 LENAPE COVE          JKIRSTEN CORPORATION        CARL N            9/19/2013
   17809 LINKVIEW DRIVE      D.R. HORTON                 MONTEBELLA        9/19/2013
   10039 LONGHORN SKYWAY     LUKE PARKER HOMES (DBA)     CARL N            9/19/2013
   341 AMES COVE             D.R. HORTON                 POST OAK          9/19/2013
   305 AMES COVE             D.R. HORTON                 POST OAK          9/19/2013
   317 AMES COVE             D.R. HORTON                 POST OAK          9/19/2013
   11604 FAUBIAN LANE        D.R. HORTON                 AVERY FAR WEST    9/19/2013
   17807 LINKVIEW DRIVE      D.R. HORTON                 MONTEBELLA        9/19/2013
   329 AMES COVE             D.R. HORTON                 POST OAK          9/19/2013
   5033 DIAMANTE DRIVE       D.R. HORTON                 SOLA VISTA        9/19/2013
   6516 LA SOL LANE          HORTON - KILLEEN/TEMPLE/    SENDERO WA        9/19/2013
   4009 WOODHAVEN DRIVE      OMEGA BUILDERS, LP          BELLA CHARCA      9/20/2013
   409 SPANISH MUSTANG DR.   STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     9/23/2013
   3001 PASEO DE CHARROS     SCOTT FELDER HOMES, LLC     CABALLO RANCH     9/23/2013
   #501 1620 BRYANT DRIVE    D.R. HORTON                 CITYSIDE          9/23/2013
   #502 1620 BRYANT DRIVE    D.R. HORTON                 CITYSIDE          9/23/2013
   #503 1620 BRYANT DRIVE    D.R. HORTON                 CITYSIDE          9/23/2013
   #504 1620 BRYANT DRIVE    D.R. HORTON                 CITYSIDE          9/23/2013
   #505 1620 BRYANT DRIVE    D.R. HORTON                 CITYSIDE          9/23/2013
   #506 1620 BRYANT DRIVE    D.R. HORTON                 CITYSIDE          9/23/2013
   6407 A HOPKINS DRIVE      CARTER BRUCE, LLC           HUDSON BEND       9/23/2013
   6407 B HOPKINS DRIVE      CARTER BRUCE, LLC           HUDSON BEND       9/23/2013
   4501 #17 WESTLAKE DRIVE   SCOTT FELDER HOMES, LLC     DAVENPORT RANCH   9/23/2013
   316 AMES COVE             D.R. HORTON                 POST OAK          9/23/2013
   328 AMES COVE             D.R. HORTON                 POST OAK          9/23/2013
   340 AMES COVE             D.R. HORTON                 POST OAK          9/23/2013
   704 NOATAK TRAIL          D.R. HORTON                 HIGHLAND PARK     9/23/2013
   18104 PAINTED HORSE CV    DAVID WEEKLEY HOMES         SWEETWATER DW     9/23/2013
   196 SHALLOW WATER COVE    THREE OAKS HOMES, LLC       RIM ROCK          9/24/2013
   11716 QUINTANA COVE       STANDARD PACIFIC OF TEXAS   AVANA             9/24/2013
   11701 QUINTANA COVE       STANDARD PACIFIC OF TEXAS   AVANA             9/24/2013
   1011 CRESTONE STREAM      SITTERLE HOMES-AUSTIN,LLC   SERENE HILLS      9/24/2013
   9203 LAKE POINTE DRIVE    HORTON - KILLEEN/TEMPLE/    LAKE POINTE       9/24/2013
   9207 LAKE POINTE DRIVE    HORTON - KILLEEN/TEMPLE/    LAKE POINTE       9/24/2013
   7401 WOLVERINE STREET     D.R. HORTON                 CRESTVIEW         9/25/2013
   7405 WOLVERINE STREET     D.R. HORTON                 CRESTVIEW         9/25/2013
   7409 WOLVERINE STREET     D.R. HORTON                 CRESTVIEW         9/25/2013
   7413 WOLVERINE STREET     D.R. HORTON                 CRESTVIEW         9/25/2013
   #401 1620 BRYANT DRIVE    D.R. HORTON                 CITYSIDE          9/25/2013
   #402 1620 BRYANT DRIVE    D.R. HORTON                 CITYSIDE          9/25/2013
   #403 1620 BRYANT DRIVE    D.R. HORTON                 CITYSIDE          9/25/2013
   #404 1620 BRYANT DRIVE    D.R. HORTON                 CITYSIDE          9/25/2013
   #405 1620 BRYANT DRIVE    D.R. HORTON                 CITYSIDE          9/25/2013
   #406 1620 BRYANT DRIVE    D.R. HORTON                 CITYSIDE          9/25/2013
   17811 LINKVIEW DRIVE      D.R. HORTON                 MONTEBELLA        9/25/2013
   505 MONARCH AVENUE        ROBILLARD CUSTOM HOMES      CEDAR PARK        9/25/2013
   17814 LINKVIEW DRIVE      D.R. HORTON                 MONTEBELLA        9/25/2013
   327 PACK HORSE DRIVE      D.R. HORTON                 HUNTER CROSSING   9/25/2013
   310 PACK HORSE DRIVE      D.R. HORTON                 HUNTER CROSSING   9/25/2013
   314 PACK HORSE DRIVE      D.R. HORTON                 HUNTER CROSSING   9/25/2013
   316 PACK HORSE DRIVE      D.R. HORTON                 HUNTER CROSSING   9/25/2013
   312 PACK HORSE DRIVE      D.R. HORTON                 HUNTER CROSSING   9/25/2013
   4705 ROWENA AVENUE        DAVID WEEKLEY HOMES         AUSTIN            9/26/2013
   4213 PALOMINO BEND        STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     9/26/2013


                                                                                       575
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 583 of 1053 PageID:
                                    18148

   5110 KATY CREEK LANE      HORTON - KILLEEN/TEMPLE/    THE LANDING       9/26/2013
   10933 SLY BEAVER DRIVE    D.R. HORTON                 PIONEER CROSS     9/26/2013
   6127 FAIR HILL DRIVE      OMEGA BUILDERS, LP          WYNDHAM HILL      9/26/2013
   7419 AMBER MEADOW LOOP    OMEGA BUILDERS, LP          TEMPLE WESTOOD    9/26/2013
   5108 KATY CREEK LANE      HORTON - KILLEEN/TEMPLE/    THE LANDING       9/26/2013
   6109 OAKCLAIRE DRIVE      DESIGN TECH HOMES, LP       SOUTH AUSTIN      9/27/2013
   3710 LAJITAS              JUNIPER CUSTOM HOMES, LLC   CRYSTAL FALLS     9/27/2013
   11508 SATCHEL DRIVE       D.R. HORTON                 PIONEER CROSS     9/27/2013
   11504 SATCHEL DRIVE       D.R. HORTON                 PIONEER CROSS     9/27/2013
   8213 NICOLA TRAIL         OPUS HOMES, LLC             WESTGATE          9/27/2013
   8215 NICOLA TRAIL         OPUS HOMES, LLC             WESTGATE          9/27/2013
   8209 NICOLA TRAIL         OPUS HOMES, LLC             WESTGATE          9/27/2013
   8211 NICOLA TRAIL         OPUS HOMES, LLC             WESTGATE          9/27/2013
   10925 SLY BEAVER DRIVE    D.R. HORTON                 PIONEER CROSS     9/27/2013
   11001 SLY BEAVER DRIVE    D.R. HORTON                 PIONEER CROSS     9/27/2013
   317 PACK HORSE DRIVE      D.R. HORTON                 HUNTER CROSSING   9/27/2013
   2401 EMILY COVE           DAVID WEEKLEY HOMES         BUTTERCUP CREEK   9/27/2013
   323 SAM HOUSTON DRIVE     D.R. HORTON                 THE COLONY        9/27/2013
   404 DRY GULCH BEND        STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     9/28/2013
   402 DRY GULCH BEND        STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     9/28/2013
   12411 CHERRY LAUREL       MARK MOULCKERS, AIA         SPANISH OAKS      9/28/2013
   11828 ROSARIO COVE        STANDARD PACIFIC OF TEXAS   AVANA             9/30/2013
   6508 MUSTANG CREEK ROAD   HORTON - KILLEEN/TEMPLE/    THE LANDING       9/30/2013
   405 FRIESIAN LANE         STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     9/30/2013
   412 CHEYENNE LANE         STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     9/30/2013
   6506 MUSTANG CREEK ROAD   HORTON - KILLEEN/TEMPLE/    THE LANDING       9/30/2013
   17804 LINKVIEW DRIVE      D.R. HORTON                 MONTEBELLA        9/30/2013
   17718 LINKVIEW DRIVE      D.R. HORTON                 MONTEBELLA        9/30/2013
   409 A S. MEADOWLARK ST    D.R. HORTON                 CARDINAL HILLS    9/30/2013
   409 B S. MEADOWLARK ST    D.R. HORTON                 CARDINAL HILLS    9/30/2013
   2907 BURLINGTON           OMEGA BUILDERS, LP          HERITAGE PLACE    9/30/2013
   11408 SATCHEL DRIVE       D.R. HORTON                 PIONEER CROSS     10/1/2013
   11400 SATCHEL DRIVE       D.R. HORTON                 PIONEER CROSS     10/1/2013
   12201 WATERFORD RUN WAY   D.R. HORTON                 STONEWATER        10/1/2013
   408 TEAL ST               C&A BUILDERS, INC.          LAKEWAY           10/1/2013
   5866 HUNTINGTON DRIVE     HORTON - KILLEEN/TEMPLE/    ALTA VISTA        10/1/2013
   23 CROCKER DRIVE          HORTON - KILLEEN/TEMPLE/    ALTA VISTA        10/1/2013
   7308 EASY WIND DRIVE      D.R. HORTON                 CRESTVIEW         10/1/2013
   7312 EASY WIND DRIVE      D.R. HORTON                 CRESTVIEW         10/1/2013
   7316 EASY WIND DRIVE      D.R. HORTON                 CRESTVIEW         10/1/2013
   7320 EASY WIND DRIVE      D.R. HORTON                 CRESTVIEW         10/1/2013
   7413 AMBER MEADOW LOOP    OMEGA BUILDERS, LP          TEMPLE WESTOOD    10/1/2013
   7713 EL DORADO DR         VK CONSTRUCTION             CARL N            10/1/2013
   11412 SATCHEL DRIVE       D.R. HORTON                 PIONEER CROSS     10/2/2013
   11416 SATCHEL DRIVE       D.R. HORTON                 PIONEER CROSS     10/2/2013
   216 AZURITE DRIVE         HORTON - KILLEEN/TEMPLE/    SONTERRA          10/2/2013
   10916 CROSBYTON LANE      STANDARD PACIFIC OF TEXAS   AVERY STATION     10/2/2013
   4215 THOROUGHBRED TRAIL   STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     10/2/2013
   5516 A DUVAL STREET       PATRIOT BUILDERS, LP        AUSTIN            10/2/2013
   5516 B DUVAL STREET       PATRIOT BUILDERS, LP        AUSTIN            10/2/2013
   316 SAN ANTONIO RIVER     D.R. HORTON                 RIVERWALK         10/2/2013
   312 SAN ANTONIO RIVER     D.R. HORTON                 RIVERWALK         10/2/2013
   310 SAN ANTONIO RIVER     D.R. HORTON                 RIVERWALK         10/2/2013
   #701 13400 BRIARWICK DR   D.R. HORTON                 PARMER VILLAGE    10/2/2013
   #702 13400 BRIARWICK DR   D.R. HORTON                 PARMER VILLAGE    10/2/2013


                                                                                       576
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 584 of 1053 PageID:
                                    18149

   #703 13400 BRIARWICK DR    D.R. HORTON                 PARMER VILLAGE    10/2/2013
   60 RICHLAND DRIVE          OMEGA BUILDERS, LP          LAKEWOOD CAMPUS   10/2/2013
   #801 13400 BRIARWICK DR    D.R. HORTON                 PARMER VILLAGE    10/2/2013
   #802 13400 BRIARWICK DR    D.R. HORTON                 PARMER VILLAGE    10/2/2013
   #803 13400 BRIARWICK DR    D.R. HORTON                 PARMER VILLAGE    10/2/2013
   222 ELDERBERRY ROAD        STANDARD PACIFIC OF TEXAS   HIGHPOINT         10/3/2013
   11801 ROSARIO COVE         STANDARD PACIFIC OF TEXAS   AVANA             10/3/2013
   806 TERRA COTTA COURT      HORTON - KILLEEN/TEMPLE/    TUSCANY MEADOWS   10/3/2013
   803 TERRA COTTA COURT      HORTON - KILLEEN/TEMPLE/    TUSCANY MEADOWS   10/3/2013
   6925 ESTANA LANE           STANDARD PACIFIC OF TEXAS   AVANA             10/3/2013
   5604 CHEROKEE DRAW ROAD    DAVID WEEKLEY HOMES         SWEETWATER DW     10/3/2013
   1203 FAWN LILY DRIVE       HORTON - KILLEEN/TEMPLE/    LAKE POINTE       10/3/2013
   3001 WINDING SHORE LANE    SCOTT FELDER HOMES, LLC     BLACKHAWK         10/3/2013
   1101 OGDEN DRIVE           DAVID WEEKLEY HOMES         AUSTIN LAKE HLS   10/4/2013
   124 ESCAVERA COVE          MATT SITRA CUSTOM HOMES,    FLINTROCK FALLS   10/4/2013
   204 CASA VERDE             JUNIPER CUSTOM HOMES, LLC   MISSION OAKS      10/4/2013
   6540 LA SOL LANE           HORTON - KILLEEN/TEMPLE/    SENDERO WA        10/4/2013
   6524 CASCADE DRIVE         HORTON - KILLEEN/TEMPLE/    SENDERO WA        10/4/2013
   300 LAUREN TRAIL           DAVID WEEKLEY HOMES         BUTTERCUP CREEK   10/4/2013
   209 LANGTRY LANE           HORTON - KILLEEN/TEMPLE/    SONTERRA          10/4/2013
   109 FLOWER SMITH LANE      HORTON - KILLEEN/TEMPLE/    SONTERRA          10/4/2013
   105 FLOWER SMITH LANE      HORTON - KILLEEN/TEMPLE/    SONTERRA          10/4/2013
   12224 IRON BLUFF PLACE     PREMIER PARTNERS HOMES      SPANISH OAKS      10/7/2013
   4312 REMINGTON ROAD        STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     10/7/2013
   645 HERITAGE SPRINGS TR    D.R. HORTON                 TURTLE CREEK      10/7/2013
   17818 LINKVIEW DRIVE       D.R. HORTON                 MONTEBELLA        10/7/2013
   1131 FAWN LILY DRIVE       HORTON - KILLEEN/TEMPLE/    LAKE POINTE       10/7/2013
   2510 DIAZ ST               DAVID SAJOVICH (PRE-PAY)    SHANNON           10/7/2013
   2911 BURLINGTON            OMEGA BUILDERS, LP          HERITAGE PLACE    10/7/2013
   6035 ALEXANDRIA DRIVE      OMEGA BUILDERS, LP          WYNDHAM HILL      10/7/2013
   211 N. FRONTIER            STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     10/7/2013
   2509 WARKWORTH LANE        OMEGA BUILDERS, LP          CASTLEGATE        10/7/2013
   2508 KIMBOLTON DRIVE       OMEGA BUILDERS, LP          CASTLEGATE        10/7/2013
   4501 #11 WESTLAKE DRIVE    SCOTT FELDER HOMES, LLC     DAVENPORT RANCH   10/8/2013
   11821 QUINTANA COVE        STANDARD PACIFIC OF TEXAS   AVANA             10/8/2013
   3305 CRYSTAL HILL DRIVE    STANDARD PACIFIC OF TEXAS   TWIN CREEKS CP    10/8/2013
   407 DRY GULCH BEND         STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     10/8/2013
   617 HERITAGE SPRINGS TR    D.R. HORTON                 TURTLE CREEK      10/8/2013
   641 HERITAGE SPRINGS TR    D.R. HORTON                 TURTLE CREEK      10/8/2013
   613 HERITAGE SPRINGS TR    D.R. HORTON                 TURTLE CREEK      10/8/2013
   17609 LINKWOOD DRIVE       D.R. HORTON                 MONTEBELLA        10/8/2013
   17808 LINKVIEW DRIVE       D.R. HORTON                 MONTEBELLA        10/8/2013
   17903 LINKVIEW DRIVE       D.R. HORTON                 MONTEBELLA        10/8/2013
   11324 WYOLA BEND           D.R. HORTON                 AVERY FAR WEST    10/8/2013
   17806 LINKVIEW DRIVE       D.R. HORTON                 MONTEBELLA        10/8/2013
   2400 WINDMILL RUN          FINE LINE CUSTOM HOMES,     WIMBERLY          10/9/2013
   1004 E 13TH ST UNIT B      ED HAMEL HOMES              AUSTIN            10/9/2013
   1004 E 13TH ST UNIT A      ED HAMEL HOMES              AUSTIN            10/9/2013
   1117 FAIRMOUNT             LD CONST. & RMDL, LLC       AUSTIN            10/9/2013
   3004 PALOMINO PASS         SCOTT FELDER HOMES, LLC     CABALLO RANCH     10/9/2013
   125 STARLIGHT DRIVE        HORTON - KILLEEN/TEMPLE/    WINDMILL FARMS    10/9/2013
   1139 FAWN LILY DRIVE       HORTON - KILLEEN/TEMPLE/    LAKE POINTE       10/9/2013
   1183 A PANDORA STREET      MX3 HOMES, LLC              CENTRAL AUSTIN    10/9/2013
   1183 B PANDORA STREET      MX3 HOMES, LLC              CENTRAL AUSTIN    10/9/2013
   124 HOBBY HORSE-ADDITION   KLM CUSTOM HOMES            DALE C            10/9/2013


                                                                                        577
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 585 of 1053 PageID:
                                    18150

   418 WYNDHAM HILL PKWY      OMEGA BUILDERS, LP          WYNDHAM HILL       10/9/2013
   8016 FIELDSTONE DRIVE      OMEGA BUILDERS, LP          WESTFIELD TMPLE    10/9/2013
   331 BISSET COURT           RISHER MARTIN, LLC          ROUGH HOLLOW      10/10/2013
   17816 LINKVIEW DRIVE       D.R. HORTON                 MONTEBELLA        10/10/2013
   791 WILD ROSE DRIVE        STANDARD PACIFIC OF TEXAS   HIGHPOINT         10/10/2013
   14213 GENESSE TRAIL        STANDARD PACIFIC OF TEXAS   AVERY STATION     10/10/2013
   14401 LAURINBURG DRIVE     STANDARD PACIFIC OF TEXAS   AVERY STATION     10/10/2013
   901 WILD ROSE DR.          STANDARD PACIFIC OF TEXAS   HIGHPOINT         10/10/2013
   609 HERITAGE SPRINGS TR    D.R. HORTON                 TURTLE CREEK      10/10/2013
   17813 LINKVIEW DRIVE       D.R. HORTON                 MONTEBELLA        10/10/2013
   209 SAN ANTONIO RIVER      D.R. HORTON                 RIVERWALK         10/10/2013
   606 CRESTON STREET         D.R. HORTON                 RIVERWALK         10/10/2013
   303 SAN ANTONIO RIVER      D.R. HORTON                 RIVERWALK         10/10/2013
   308 ROCK MILL LOOP         D.R. HORTON                 TERAVISTA 2       10/10/2013
   304 ROCK MILL LOOP         D.R. HORTON                 TERAVISTA 2       10/10/2013
   312 ROCK MILL LOOP         D.R. HORTON                 TERAVISTA 2       10/10/2013
   2904 RAE DELL AVENUE       URBAN HOME BUILDERS, LLC    AUSTIN            10/11/2013
   700 SKYLINE SUMMIT VISTA   THREE OAKS HOMES, LLC       WIMBERLY          10/11/2013
   14309 GENESEE TRAIL        STANDARD PACIFIC OF TEXAS   AVERY STATION     10/11/2013
   1314 STARLIGHT DRIVE       HORTON - KILLEEN/TEMPLE/    WINDMILL FARMS    10/11/2013
   10817 CROSBYTON LANE       STANDARD PACIFIC OF TEXAS   AVERY STATION     10/11/2013
   6607 CLEAR BROOK DRIVE     HORTON - KILLEEN/TEMPLE/    THE LANDING       10/11/2013
   6504 KATY CREEK LANE       HORTON - KILLEEN/TEMPLE/    THE LANDING       10/11/2013
   106 HAWKINS COURT          D.R. HORTON                 GLENWOOD          10/11/2013
   1002 MITCHELL DRIVE        D.R. HORTON                 GLENWOOD          10/11/2013
   124 FLOWER SMITH LANE      HORTON - KILLEEN/TEMPLE/    SONTERRA          10/12/2013
   205 LANGTRY LANE           HORTON - KILLEEN/TEMPLE/    SONTERRA          10/12/2013
   121 FLOWER SMITH LANE      HORTON - KILLEEN/TEMPLE/    SONTERRA          10/12/2013
   125 FLOWER SMITH LANE      HORTON - KILLEEN/TEMPLE/    SONTERRA          10/12/2013
   11700 HARPSTER BEND        D.R. HORTON                 AVERY FAR WEST    10/12/2013
   215 VAILCO LANE            JKIRSTEN CORPORATION        WATER DIST.17     10/14/2013
   19831 LAKEHURST LOOP       PREMIER PARTNERS HOMES      DOUG W            10/14/2013
   18316 CLOUDMORE LANE       D.R. HORTON                 WESTWIND          10/14/2013
   13700 SIERRA WIND LANE     D.R. HORTON                 WESTWIND          10/14/2013
   13636 SIERRA WIND LANE     D.R. HORTON                 WESTWIND          10/14/2013
   21632 DIAMANTE COVE        D.R. HORTON                 SOLA VISTA        10/14/2013
   21616 DIAMANTE COVE        D.R. HORTON                 SOLA VISTA        10/14/2013
   15203 ORIGINS LANE         PROMINENCE HOMES, LLC       WATER DIST.17     10/15/2013
   15205 ORIGINS LANE         PROMINENCE HOMES, LLC       WATER DIST.17     10/15/2013
   11500 SATCHEL DRIVE        D.R. HORTON                 PIONEER CROSS     10/15/2013
   9605 ADEEL DRIVE           HORTON - KILLEEN/TEMPLE/    YOWELL RANCH      10/15/2013
   3513 LORNE DRIVE           HORTON - KILLEEN/TEMPLE/    YOWELL RANCH      10/15/2013
   13913 CAROLINA LANE        SCOTT FELDER HOMES, LLC     AVERY STATION     10/15/2013
   207 DAKOTA DRIVE           STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     10/15/2013
   1135 FAWN LILY DRIVE       HORTON - KILLEEN/TEMPLE/    LAKE POINTE       10/15/2013
   908 MITCHELL DRIVE         D.R. HORTON                 GLENWOOD          10/15/2013
   110 HAWKINS COURT          D.R. HORTON                 GLENWOOD          10/15/2013
   2425 BILLY PAT ROAD        D.R. HORTON                 HAZLEWOOD         10/15/2013
   11812 QUINTANA COVE        STANDARD PACIFIC OF TEXAS   AVANA             10/17/2013
   #1101 13400 BRIARWICK      D.R. HORTON                 PARMER VILLAGE    10/17/2013
   #1102 13400 BRIARWICK      D.R. HORTON                 PARMER VILLAGE    10/17/2013
   #1103 13400 BRIARWICK      D.R. HORTON                 PARMER VILLAGE    10/17/2013
   #1104 13400 BRIARWICK      D.R. HORTON                 PARMER VILLAGE    10/17/2013
   #2801 13400 BRIARWICK      D.R. HORTON                 PARMER VILLAGE    10/17/2013
   #2802 13400 BRIARWICK      D.R. HORTON                 PARMER VILLAGE    10/17/2013


                                                                                         578
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 586 of 1053 PageID:
                                    18151

   #2803 13400 BRIARWICK    D.R. HORTON                 PARMER VILLAGE    10/17/2013
   #2804 13400 BRIARWICK    D.R. HORTON                 PARMER VILLAGE    10/17/2013
   #2701 13400 BRIARWICK    D.R. HORTON                 PARMER VILLAGE    10/17/2013
   #2702 13400 BRIARWICK    D.R. HORTON                 PARMER VILLAGE    10/17/2013
   #2703 13400 BRIARWICK    D.R. HORTON                 PARMER VILLAGE    10/17/2013
   311 GASPAR BEND          DAVID WEEKLEY HOMES         BUTTERCUP CREEK   10/17/2013
   2417 BILLY PAT ROAD      D.R. HORTON                 HAZLEWOOD         10/17/2013
   2429 BILLY PAT ROAD      D.R. HORTON                 HAZLEWOOD         10/17/2013
   303 GASPAR BEND          DAVID WEEKLEY HOMES         BUTTERCUP CREEK   10/17/2013
   3002 PASEO DE CHARROS    SCOTT FELDER HOMES, LLC     CABALLO RANCH     10/17/2013
   6108 TANZANITE DRIVE     HORTON - KILLEEN/TEMPLE/    WHITE ROCK EST    10/18/2013
   160 JERNIGAN             D.R. HORTON                 POST OAK          10/18/2013
   351 VOYAGER COVE         D.R. HORTON                 POST OAK          10/18/2013
   201 SCONE DRIVE          AGAVE CUSTOM HOMES          BRIARCLIFF        10/21/2013
   2316 BILLY PAT ROAD      D.R. HORTON                 HAZLEWOOD         10/21/2013
   213 LANGTRY LANE         HORTON - KILLEEN/TEMPLE/    SONTERRA          10/21/2013
   505 AMBER LANE           HORTON - KILLEEN/TEMPLE/    SONTERRA          10/22/2013
   125 SOAPSTONE DRIVE      HORTON - KILLEEN/TEMPLE/    SONTERRA          10/22/2013
   315 PACK HORSE DRIVE     D.R. HORTON                 HUNTER CROSSING   10/22/2013
   17904 LINKVIEW DRIVE     D.R. HORTON                 MONTEBELLA        10/22/2013
   406 CROSS DRIVE          OMEGA BUILDERS, LP          WYNDHAM HILL      10/22/2013
   404 AZURITE DRIVE        HORTON - KILLEEN/TEMPLE/    SONTERRA          10/22/2013
   416 AZURITE DRIVE        HORTON - KILLEEN/TEMPLE/    SONTERRA          10/22/2013
   8115 FIELDSTONE DRIVE    OMEGA BUILDERS, LP          WESTFIELD TMPLE   10/22/2013
   701 CR 144               GREX                        FRANKIE           10/22/2013
   240 WILLOW WALK          STANDARD PACIFIC OF TEXAS   HIGHPOINT         10/23/2013
   815 WILD ROSE DR.        STANDARD PACIFIC OF TEXAS   HIGHPOINT         10/23/2013
   321 GRAND OAKS LANE      SITTERLE HOMES-AUSTIN,LLC   CIMARRON HILLS    10/23/2013
   17905 LINKVIEW DRIVE     D.R. HORTON                 MONTEBELLA        10/23/2013
   104 FLOWER SMITH LANE    HORTON - KILLEEN/TEMPLE/    SONTERRA          10/23/2013
   116 FLOWER SMITH LANE    HORTON - KILLEEN/TEMPLE/    SONTERRA          10/23/2013
   108 FLOWER SMITH LANE    HORTON - KILLEEN/TEMPLE/    SONTERRA          10/23/2013
   120 FLOWER SMITH LANE    HORTON - KILLEEN/TEMPLE/    SONTERRA          10/23/2013
   17902 LINKVIEW DRIVE     D.R. HORTON                 MONTEBELLA        10/23/2013
   111 LEE TREVINO COVE     D.R. HORTON                 FOREST CREEK      10/23/2013
   121 CHERING DRIVE        OMEGA BUILDERS, LP          NORTH CLIFFE      10/23/2013
   6104 TANZANITE DRIVE     HORTON - KILLEEN/TEMPLE/    WHITE ROCK EST    10/24/2013
   6106 TANZANITE DRIVE     HORTON - KILLEEN/TEMPLE/    WHITE ROCK EST    10/24/2013
   6110 TANZANITE DRIVE     HORTON - KILLEEN/TEMPLE/    WHITE ROCK EST    10/24/2013
   8716 BELLANCIA DRIVE     AWE STRUCT, LLC             BELVEDERE         10/24/2013
   5866 STANFORD DRIVE      HORTON - KILLEEN/TEMPLE/    ALTA VISTA        10/24/2013
   5902 STANFORD DRIVE      HORTON - KILLEEN/TEMPLE/    ALTA VISTA        10/24/2013
   220 GASPAR BEND          DAVID WEEKLEY HOMES         BUTTERCUP CREEK   10/24/2013
   131 COLLARED DOVE COVE   D.R. HORTON                 MEADOWS AT KY     10/24/2013
   151 COLLARED DOVE COVE   D.R. HORTON                 MEADOWS AT KY     10/24/2013
   122 CHERRING DRIVE       OMEGA BUILDERS, LP          NORTH CLIFFE      10/24/2013
   108 LEE TREVINO COVE     D.R. HORTON                 FOREST CREEK      10/24/2013
   106 LEE TREVINO COVE     D.R. HORTON                 FOREST CREEK      10/24/2013
   3208 HIDDEN HILLS        STANDARD PACIFIC OF TEXAS   TWIN CREEKS CP    10/25/2013
   167 DRIFTWOOD COURT      BRANDON CUSTOM HOMES        DRIPPING SPRING   10/25/2013
   300 GROSSETO LANE        D.R. HORTON                 RANCHO SIENNA     10/25/2013
   1901 MCCARTY LN          FINE LINE CUSTOM HOMES,     SAN MARCOS        10/25/2013
   178 WELLINGTON DRIVE     SITTERLE HOMES-AUSTIN,LLC   BELTERA           10/25/2013
   1914 DISCOVERY BLVD.     D.R. HORTON                 CP TOWN CENTER    10/25/2013
   109 CORTONA LANE         D.R. HORTON                 RANCHO SIENNA     10/25/2013


                                                                                       579
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 587 of 1053 PageID:
                                    18152

   2413 BILLY PAT ROAD       D.R. HORTON                 HAZLEWOOD         10/25/2013
   305 SAN ANTONIO RIVER     D.R. HORTON                 RIVERWALK         10/25/2013
   2313 BILLY PAT ROAD       D.R. HORTON                 HAZLEWOOD         10/25/2013
   313 GASPAR BEND           DAVID WEEKLEY HOMES         BUTTERCUP CREEK   10/25/2013
   2513 MUZZIE LANE          D.R. HORTON                 HAZLEWOOD         10/26/2013
   301 SAN ANTONIO RIVER     D.R. HORTON                 RIVERWALK         10/26/2013
   101 TOM WATSON COVE       D.R. HORTON                 FOREST CREEK      10/26/2013
   107 LEE TREVINO COVE      D.R. HORTON                 FOREST CREEK      10/26/2013
   2521 MUZZIE LANE          D.R. HORTON                 HAZLEWOOD         10/26/2013
   2505 MUZZIE LANE          D.R. HORTON                 HAZLEWOOD         10/26/2013
   105 BLACK WOLF            C&A BUILDERS, INC.          FLINTROCK FALLS   10/28/2013
   8608 CALERA DR            RIVENDALE HOMES TEXAS,LLC   BARTON CREEK      10/28/2013
   5617 FOXFIELD LN          FOURSQUARE BUILDERS, LLC    DOUG W            10/28/2013
   111 WAVERLY SPIRE CT      STANDARD PACIFIC OF TEXAS   ROUGH HOLLOW      10/29/2013
   503 WESTER ROSS           STANDARD PACIFIC OF TEXAS   ROUGH HOLLOW      10/29/2013
   350 WELLINGTON DRIVE      SITTERLE HOMES-AUSTIN,LLC   BELTERA           10/29/2013
   5120 ALLAMANDA DRIVE      STREETMAN (USE 1407)        GREY ROCK RIDGE   10/29/2013
   17810 LINKVIEW DRIVE      D.R. HORTON                 MONTEBELLA        10/29/2013
   5920 STANFORD DRIVE       HORTON - KILLEEN/TEMPLE/    ALTA VISTA        10/29/2013
   13628 SIERRA WIND LANE    D.R. HORTON                 WESTWIND          10/29/2013
   18300 ROCK SAGE COVE      D.R. HORTON                 WESTWIND          10/29/2013
   13632 SIERRA WIND LANE    D.R. HORTON                 WESTWIND          10/29/2013
   17910 LINKVIEW DRIVE      D.R. HORTON                 MONTEBELLA        10/29/2013
   17906 LINKVIEW DRIVE      D.R. HORTON                 MONTEBELLA        10/29/2013
   5929 ALEXANDRIA DRIVE     OMEGA BUILDERS, LP          WYNDHAM HILL      10/29/2013
   1173 NAVASOTA STREET      AUSTIN NEWCASTLE HOMES,LP   CENTRAL AUSTIN    10/30/2013
   922 ELECTRA ST            FOURSQUARE BUILDERS, LLC    LAKEWAY           10/30/2013
   3202 WINGED ELM DRIVE     STANDARD PACIFIC OF TEXAS   TWIN CREEKS CP    10/30/2013
   13904 LOLETA WAY          D.R. HORTON                 AVERY FAR WEST    10/30/2013
   13900 LOLETA WAY          D.R. HORTON                 AVERY FAR WEST    10/30/2013
   18309 ROCK SAGE COVE      D.R. HORTON                 WESTWIND          10/30/2013
   18308 ROCK SAGE COVE      D.R. HORTON                 WESTWIND          10/30/2013
   1000 MITCHELL DRIVE       D.R. HORTON                 GLENWOOD          10/30/2013
   906 MITCHELL DRIVE        D.R. HORTON                 GLENWOOD          10/30/2013
   824 TERRA COTTA COURT     HORTON - KILLEEN/TEMPLE/    TUSCANY MEADOWS   10/31/2013
   204 SIMMONS DRIVE         SITTERLE HOMES-AUSTIN,LLC   BUTTERCUP CREEK   10/31/2013
   2509 MUZZIE LANE          D.R. HORTON                 HAZLEWOOD         10/31/2013
   410 ROYAL BURGESS DRIVE   D.R. HORTON                 FOREST CREEK      10/31/2013
   148 JERNIGAN              D.R. HORTON                 POST OAK          10/31/2013
   124 JERNIGAN              D.R. HORTON                 POST OAK          10/31/2013
   2421 BILLY PAT ROAD       D.R. HORTON                 HAZLEWOOD         10/31/2013
   313 LAUREN TRAIL          DAVID WEEKLEY HOMES         BUTTERCUP CREEK   10/31/2013
   12208 STONEY MEADOW DR    D.R. HORTON                 STONEY RIDGE       11/1/2013
   18301 ROCK SAGE COVE      D.R. HORTON                 WESTWIND           11/1/2013
   11509 SATCHEL DRIVE       D.R. HORTON                 PIONEER CROSS      11/1/2013
   11516 SATCHEL DRIVE       D.R. HORTON                 PIONEER CROSS      11/1/2013
   11409 SATCHEL DRIVE       D.R. HORTON                 PIONEER CROSS      11/1/2013
   11513 SATCHEL DRIVE       D.R. HORTON                 PIONEER CROSS      11/1/2013
   408 ROYAL BURGESS DRIVE   D.R. HORTON                 FOREST CREEK       11/1/2013
   11624 FAUBIAN LANE        D.R. HORTON                 AVERY FAR WEST     11/1/2013
   101 KRISTI LANE           JUNIPER CUSTOM HOMES, LLC   LIBERTY HILL       11/4/2013
   4918 LEDGESTONE TRAIL     HORTON - KILLEEN/TEMPLE/    STONEGATE          11/5/2013
   3010 NEAL STREET          PATRIOT BUILDERS, LP        SHANNON            11/5/2013
   3807 CAMPFIRE DRIVE       SITTERLE HOMES-AUSTIN,LLC   RANCH AT BRUS      11/5/2013
   2706 A EAST 13TH STREET   MX3 HOMES, LLC              CENTRAL AUSTIN     11/5/2013


                                                                                        580
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 588 of 1053 PageID:
                                    18153

   2706 B EAST 13TH STREET     MX3 HOMES, LLC              CENTRAL AUSTIN     11/5/2013
   117 TUSCANY DRIVE           D.R. HORTON                 RANCHO SIENNA      11/5/2013
   101 TUSCANY DRIVE           D.R. HORTON                 RANCHO SIENNA      11/5/2013
   9503 GLEN LAKE              MATT SITRA CUSTOM HOMES,    AUSTIN             11/6/2013
   2710 EAST 12TH STREET       MX3 HOMES, LLC              CENTRAL AUSTIN     11/6/2013
   2706 EAST 12TH STREET       MX3 HOMES, LLC              CENTRAL AUSTIN     11/6/2013
   2708 EAST 12TH STREET       MX3 HOMES, LLC              CENTRAL AUSTIN     11/6/2013
   3400 BURBA LANE             DRENNAN DAY CUSTOM HOMES    LIBERTY HILL       11/6/2013
   1306 RUTH AVE-REAR HOUSE    MUSKIN COMPANY              AUSTIN             11/6/2013
   6109 ALEXANDRIA DRIVE       OMEGA BUILDERS, LP          WYNDHAM HILL       11/6/2013
   1118 PLATEAU TRAIL          D.R. HORTON                 PINNACLE           11/6/2013
   1004 SUGAREE AVENUE         D.R. HORTON                 CRESTVIEW          11/6/2013
   1008 SUGAREE AVENUE         D.R. HORTON                 CRESTVIEW          11/6/2013
   1012 SUGAREE AVENUE         D.R. HORTON                 CRESTVIEW          11/6/2013
   1120 PLATEAU TRAIL          D.R. HORTON                 PINNACLE           11/6/2013
   5402 KATY CREEK LANE        HORTON - KILLEEN/TEMPLE/    THE LANDING        11/7/2013
   6611 KATY CREEK LANE        HORTON - KILLEEN/TEMPLE/    THE LANDING        11/7/2013
   414 CHEYENNE LANE           STANDARD PACIFIC OF TEXAS   RANCH AT BRUS      11/7/2013
   4202 RAINY CREEK LANE       STANDARD PACIFIC OF TEXAS   RANCH AT BRUS      11/7/2013
   6507 MUSTANG CREEK ROAD     HORTON - KILLEEN/TEMPLE/    THE LANDING        11/7/2013
   11512 SATCHEL DRIVE         D.R. HORTON                 PIONEER CROSS      11/7/2013
   112 JERNIGAN                D.R. HORTON                 POST OAK           11/7/2013
   136 JERNIGAN                D.R. HORTON                 POST OAK           11/7/2013
   2253 CACTUS VALLEY DR       D.R. HORTON                 HAZLEWOOD          11/7/2013
   2312 BILLY PAT ROAD         D.R. HORTON                 HAZLEWOOD          11/7/2013
   3213 MAYFIELD RANCH COVE    M/I HOMES OF AUSTIN, LLC    MAYFIELD RANCH     11/7/2013
   1124 PLATEAU TRAIL          D.R. HORTON                 PINNACLE           11/7/2013
   3304 CRYSTAL HILL DR.       STANDARD PACIFIC OF TEXAS   TWIN CREEKS CP     11/8/2013
   18304 ROCK SAGE COVE        D.R. HORTON                 WESTWIND           11/8/2013
   1105 1/2 FIESTA STREET      MX3 HOMES, LLC              CENTRAL AUSTIN     11/8/2013
   6600 MUSTANG CREEK ROAD     HORTON - KILLEEN/TEMPLE/    THE LANDING        11/8/2013
   6602 MUSTANG CREEK ROAD     HORTON - KILLEEN/TEMPLE/    THE LANDING        11/8/2013
   1126 PLATEAU TRAIL          D.R. HORTON                 PINNACLE           11/8/2013
   1122 PLATEAU TRAIL          D.R. HORTON                 PINNACLE           11/8/2013
   2408 MOLLY LANE             D.R. HORTON                 HAZLEWOOD          11/9/2013
   2508 LEONARDS PASS          D.R. HORTON                 HAZLEWOOD          11/9/2013
   2536 MUZZIE LANE            D.R. HORTON                 HAZLEWOOD          11/9/2013
   1102 HAWKEYE POINT ROAD     D.R. HORTON                 PINNACLE           11/9/2013
   3325 EAGLE RIDGE LANE       SCOTT FELDER HOMES, LLC     BLACKHAWK          11/9/2013
   1012 PLATEAU TRAIL          D.R. HORTON                 PINNACLE           11/9/2013
   6216 ANTIGO LANE            STANDARD PACIFIC OF TEXAS   AVANA             11/11/2013
   12129 STONEY MEADOW DRIVE   D.R. HORTON                 STONEY RIDGE      11/11/2013
   12204 STONEY MEADOW DR      D.R. HORTON                 STONEY RIDGE      11/11/2013
   1407 HARVEY STREET          MX3 HOMES, LLC              CENTRAL AUSTIN    11/11/2013
   12109 STONEY MEADOW         D.R. HORTON                 STONEY RIDGE      11/11/2013
   12125 STONEY MEADOW         D.R. HORTON                 STONEY RIDGE      11/11/2013
   12121 STONEY MEADOW         D.R. HORTON                 STONEY RIDGE      11/11/2013
   102 MCCOY CIRCLE            D.R. HORTON                 THE COLONY        11/11/2013
   437 VOYAGER COVE            D.R. HORTON                 POST OAK          11/11/2013
   304 AMES COVE               D.R. HORTON                 POST OAK          11/11/2013
   1008 PLATEAU TRAIL          D.R. HORTON                 PINNACLE          11/11/2013
   1004 PLATEAU TRAIL          D.R. HORTON                 PINNACLE          11/11/2013
   4004 SINCLAIR               URBAN HOME BUILDERS, LLC    CARL N            11/12/2013
   17802 LINKVIEW DRIVE        D.R. HORTON                 MONTEBELLA        11/12/2013
   820 TERRA COTTA COURT       HORTON - KILLEEN/TEMPLE/    TUSCANY MEADOWS   11/12/2013


                                                                                          581
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 589 of 1053 PageID:
                                    18154

   5865 HUNTINGTON DRIVE       HORTON - KILLEEN/TEMPLE/    ALTA VISTA        11/12/2013
   17605 LINKWOOD DRIVE        D.R. HORTON                 MONTEBELLA        11/12/2013
   5901 HUNTINGTON DRIVE       HORTON - KILLEEN/TEMPLE/    ALTA VISTA        11/12/2013
   1007 FISCHER STORE RD       RON FREEMAN (C.O.D.)        WIMBERLY          11/12/2013
   17719 LINKVIEW DRIVE        D.R. HORTON                 MONTEBELLA        11/12/2013
   7613 LENAPE TRAIL           STEVE HUGHES CUSTOM HOMES   OVERLOOK EST S    11/12/2013
   224 SHERIDAN LOOP           OMEGA BUILDERS, LP          NORTH CLIFFE      11/12/2013
   4009 KNOLLWOOD              MUSKIN COMPANY              CARL N            11/12/2013
   701 HAILIE DRIVE            HORTON - KILLEEN/TEMPLE/    COSPER RIDGE      11/13/2013
   815 TERRA COTTA COURT       HORTON - KILLEEN/TEMPLE/    TUSCANY MEADOWS   11/13/2013
   105 WALKING HORSE WAY       STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     11/13/2013
   665 HERITAGE SPRINGS TR     D.R. HORTON                 TURTLE CREEK      11/13/2013
   604 CODY JAMES DRIVE        HORTON - KILLEEN/TEMPLE/    COSPER RIDGE      11/13/2013
   606 CODY JAMES DRIVE        HORTON - KILLEEN/TEMPLE/    COSPER RIDGE      11/13/2013
   700 CODY JAMES DRIVE        HORTON - KILLEEN/TEMPLE/    COSPER RIDGE      11/13/2013
   608 CODY JAMES DRIVE        HORTON - KILLEEN/TEMPLE/    COSPER RIDGE      11/13/2013
   6624 HEINE FARM RD UNIT 3   D.R. HORTON                 STONEY RIDGE      11/13/2013
   1202 PLATEAU TRAIL          D.R. HORTON                 PINNACLE          11/13/2013
   1128 PLATEAU TRAIL          D.R. HORTON                 PINNACLE          11/13/2013
   1310 GARDEN STREET          MX3 HOMES, LLC              CENTRAL AUSTIN    11/14/2013
   12208 WATERFORD RUN WAY     D.R. HORTON                 STONEWATER        11/14/2013
   3302 VINEYARD TRAIL         HORTON - KILLEEN/TEMPLE/    TUSCANY MEADOWS   11/14/2013
   104 HAWKINS COURT           D.R. HORTON                 GLENWOOD          11/14/2013
   108 HAWKINS COURT           D.R. HORTON                 GLENWOOD          11/14/2013
   3266 VINEYARD TRAIL         HORTON - KILLEEN/TEMPLE/    TUSCANY MEADOWS   11/14/2013
   2916 MISTY SHORE LANE       SCOTT FELDER HOMES, LLC     BLACKHAWK         11/14/2013
   10012 JANET LOOP            CAPSTONE CUSTOM HOMES,INC   CARL N            11/14/2013
   501 GRANGER ROAD            D.R. HORTON                 PINNACLE          11/14/2013
   4209 SHIRE STREET           STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     11/14/2013
   4207 SHIRE STREET           STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     11/14/2013
   1002 PLATEAU TRAIL          D.R. HORTON                 PINNACLE          11/14/2013
   2417 STONEHAM               OMEGA BUILDERS, LP          HERITAGE PLACE    11/14/2013
   2508 WARKWORTH LANE         OMEGA BUILDERS, LP          CASTLEGATE        11/14/2013
   5606 CRAGGY POINT           SOLEDAD BUILDERS, LLC       CARL N            11/14/2013
   2506 WARKWORTH LANE         OMEGA BUILDERS, LP          CASTLEGATE        11/14/2013
   10704 COPPER BASIN COVE     STANDARD PACIFIC OF TEXAS   AVERY STATION     11/15/2013
   1109 BASALT COURT           HORTON - KILLEEN/TEMPLE/    STONEGATE         11/15/2013
   5421 SANDSTONE DRIVE        HORTON - KILLEEN/TEMPLE/    STONEGATE         11/15/2013
   4214 REMINGTON ROAD         STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     11/15/2013
   629 HERITAGE SPRINGS TR     D.R. HORTON                 TURTLE CREEK      11/15/2013
   2528 LEONARDS PASS          D.R. HORTON                 HAZLEWOOD         11/15/2013
   1603 DISCOVERY BLVD.        D.R. HORTON                 CP TOWN CENTER    11/15/2013
   4501 #14 WESTLAKE DR.       SCOTT FELDER HOMES, LLC     DAVENPORT RANCH   11/15/2013
   2324 BELLMONT               OMEGA BUILDERS, LP          HERITAGE PLACE    11/15/2013
   1916 DISCOVERY BLVD.        D.R. HORTON                 CP TOWN CENTER    11/15/2013
   6110 ALEXANDRIA DRIVE       OMEGA BUILDERS, LP          WYNDHAM HILL      11/15/2013
   10902 TWISTED ELM DR.       STANDARD PACIFIC OF TEXAS   FOUR POINTS       11/18/2013
   1607 STARLIGHT DRIVE        HORTON - KILLEEN/TEMPLE/    WINDMILL FARMS    11/18/2013
   1412 STARLIGHT DRIVE        HORTON - KILLEEN/TEMPLE/    WINDMILL FARMS    11/18/2013
   9920 CANEY CREEK DRIVE      HORTON - KILLEEN/TEMPLE/    WILLOW BEND       11/18/2013
   9916 CANEY CREEK DRIVE      HORTON - KILLEEN/TEMPLE/    WILLOW BEND       11/18/2013
   1424 STARLIGHT DRIVE        HORTON - KILLEEN/TEMPLE/    WINDMILL FARMS    11/18/2013
   6325 ANTIGO LANE            STANDARD PACIFIC OF TEXAS   AVANA             11/18/2013
   3308 VINEYARD TRAIL         HORTON - KILLEEN/TEMPLE/    TUSCANY MEADOWS   11/18/2013
   13812 LOLETA WAY            D.R. HORTON                 AVERY FAR WEST    11/18/2013


                                                                                          582
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 590 of 1053 PageID:
                                    18155

   5241 DIAMANTE DRIVE       D.R. HORTON                 SOLA VISTA        11/18/2013
   1907 PRADERA PATH         SCOTT FELDER HOMES, LLC     CABALLO RANCH     11/18/2013
   3209 ROCKY TOP            STANDARD PACIFIC OF TEXAS   TWIN CREEKS CP    11/19/2013
   4212 RAINY CREEK LANE     STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     11/19/2013
   100 FLOWER SMITH LANE     HORTON - KILLEEN/TEMPLE/    SONTERRA          11/19/2013
   200 FLOWER SMITH LANE     HORTON - KILLEEN/TEMPLE/    SONTERRA          11/19/2013
   113 FLOWER SMITH LANE     HORTON - KILLEEN/TEMPLE/    SONTERRA          11/19/2013
   101 FLOWER SMITH LANE     HORTON - KILLEEN/TEMPLE/    SONTERRA          11/19/2013
   2516 LEONARDS PASS        D.R. HORTON                 HAZLEWOOD         11/19/2013
   6500 LA SOL LANE          HORTON - KILLEEN/TEMPLE/    SENDERO WA        11/19/2013
   404 FRIESIAN LANE         STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     11/19/2013
   2232 JAKE PICKLE PASS     D.R. HORTON                 HAZLEWOOD         11/19/2013
   2529 MUZZIE LANE          D.R. HORTON                 HAZLEWOOD         11/19/2013
   2409 BOWEN STREET         D.R. HORTON                 HAZLEWOOD         11/19/2013
   403 FRIESIAN LANE         STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     11/19/2013
   117 FLOWER SMITH LANE     HORTON - KILLEEN/TEMPLE/    SONTERRA          11/19/2013
   6517 LA SOL LANE          HORTON - KILLEEN/TEMPLE/    SENDERO WA        11/19/2013
   2324 JAKE PICKLE PASS     D.R. HORTON                 HAZLEWOOD         11/19/2013
   3303 CRYSTAL HILL DRIVE   STANDARD PACIFIC OF TEXAS   TWIN CREEKS CP    11/19/2013
   408 COPPER RIDGE LOOP     OMEGA BUILDERS, LP          TEMPLE WESTOOD    11/19/2013
   1207 LARKHALL DRIVE       AGAVE CUSTOM HOMES          BRIARCLIFF        11/20/2013
   6801 BARSTOW COURT        STREETMAN (USE 1407)        BARSTOW COURT     11/20/2013
   18305 ROCK SAGE COVE      D.R. HORTON                 WESTWIND          11/20/2013
   13816 LOLETA WAY          D.R. HORTON                 AVERY FAR WEST    11/20/2013
   17812 LINKVIEW DRIVE      D.R. HORTON                 MONTEBELLA        11/20/2013
   411 SPANISH MUSTANG DR.   STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     11/20/2013
   3210 ROCKY TOP            STANDARD PACIFIC OF TEXAS   TWIN CREEKS CP    11/21/2013
   13704 SIERRA WIND LANE    D.R. HORTON                 WESTWIND          11/21/2013
   133 SOAPSTONE DRIVE       HORTON - KILLEEN/TEMPLE/    SONTERRA          11/21/2013
   136 SOAPSTONE DRIVE       HORTON - KILLEEN/TEMPLE/    SONTERRA          11/21/2013
   308 AZURITE DRIVE         HORTON - KILLEEN/TEMPLE/    SONTERRA          11/21/2013
   320 AZURITE DRIVE         HORTON - KILLEEN/TEMPLE/    SONTERRA          11/21/2013
   5325 DIAMANTE DRIVE       D.R. HORTON                 SOLA VISTA        11/21/2013
   4501 #16 WESTLAKE DR      SCOTT FELDER HOMES, LLC     DAVENPORT RANCH   11/21/2013
   294 CHERING DRIVE         OMEGA BUILDERS, LP          NORTH CLIFFE      11/21/2013
   412 PARKFIELD LANE        OMEGA BUILDERS, LP          WESTFIELD TMPLE   11/21/2013
   802 TERRA COTTA COURT     HORTON - KILLEEN/TEMPLE/    TUSCANY MEADOWS   11/22/2013
   6611 GOLDEN OAK LANE      HORTON - KILLEEN/TEMPLE/    SPANISH OAK KIL   11/22/2013
   135 QUARRY LAKE ESTATES   JUNIPER CUSTOM HOMES, LLC   QUARRY LAKE       11/22/2013
   1103 SPARROW LANE         CLAYTON HUNTER (C.O.D.)     WATER DIST.17     11/22/2013
   5608 CHEROKEE DRAW ROAD   DAVID WEEKLEY HOMES         SWEETWATER DW     11/22/2013
   903 STOW DRIVE            LUKE PARKER HOMES (DBA)     BRIARCLIFF        11/22/2013
   8324 VERDE MESA COVE      BLUE HORSE BLDG.& DESIGN    BELVEDERE         11/26/2013
   2112 A HASKELL STREET     AUSTIN NEWCASTLE HOMES,LP   CENTRAL AUSTIN    11/26/2013
   2112 B HASKELL STREET     AUSTIN NEWCASTLE HOMES,LP   CENTRAL AUSTIN    11/26/2013
   913 WILD ROSE DRIVE       STANDARD PACIFIC OF TEXAS   HIGHPOINT         11/26/2013
   121 PRAIRIE GRASS COVE    SCOTT FELDER HOMES, LLC     RIM ROCK          11/26/2013
   1530 HAWTHORNE LOOP       SCOTT FELDER HOMES, LLC     RIM ROCK          11/26/2013
   109 CLEAR RIDGE COVE      SCOTT FELDER HOMES, LLC     WATER OAK         11/26/2013
   1125 PLATEAU TRAIL        D.R. HORTON                 PINNACLE          11/26/2013
   1127 PLATEAU TRAIL        D.R. HORTON                 PINNACLE          11/26/2013
   1121 PLATEAU TRAIL        D.R. HORTON                 PINNACLE          11/26/2013
   1123 PLATEAU TRAIL        D.R. HORTON                 PINNACLE          11/26/2013
   17801 LINKVIEW DRIVE      D.R. HORTON                 MONTEBELLA        11/26/2013
   280 SOUTH PARK ROAD       THREE OAKS HOMES, LLC       WIMBERLY          11/27/2013


                                                                                        583
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 591 of 1053 PageID:
                                    18156

   4717 MONTE CARMELO PL     C&A BUILDERS, INC.          SPANISH OAKS      11/27/2013
   220 SWALLOWTAIL DRIVE     SCOTT FELDER HOMES, LLC     HIGHPOINT         11/27/2013
   6608 GOLDEN OAK LANE      HORTON - KILLEEN/TEMPLE/    SPANISH OAK KIL   11/27/2013
   119 STEWART DRIVE         D.R. HORTON                 GLENWOOD          11/27/2013
   113 STEWART DRIVE         D.R. HORTON                 GLENWOOD          11/27/2013
   115 STEWART DRIVE         D.R. HORTON                 GLENWOOD          11/27/2013
   1117 PLATEAU TRAIL        D.R. HORTON                 PINNACLE          11/27/2013
   1119 PLATEAU TRAIL        D.R. HORTON                 PINNACLE          11/27/2013
   3011 PASEO DE CHARROS     SCOTT FELDER HOMES, LLC     CABALLO RANCH     11/27/2013
   600 AMBER LANE            HORTON - KILLEEN/TEMPLE/    SONTERRA          11/30/2013
   400 CHEYENNE LANE         STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     11/30/2013
   500 AMBER LANE            HORTON - KILLEEN/TEMPLE/    SONTERRA          11/30/2013
   10105 LONGHORN SKYWAY     LUKE PARKER HOMES (DBA)     CARL N             12/2/2013
   312 WELLINGTON DRIVE      SITTERLE HOMES-AUSTIN,LLC   BELTERA            12/3/2013
   6621 VISTA VIEW DRIVE     HORTON - KILLEEN/TEMPLE/    SENDERO WA         12/3/2013
   6604 LA SOL LANE          HORTON - KILLEEN/TEMPLE/    SENDERO WA         12/3/2013
   5405 PINCUSHION DAISY     STREETMAN (USE 1407)        GREY ROCK RIDGE    12/3/2013
   5600 CHEROKEE DRAW ROAD   DAVID WEEKLEY HOMES         SWEETWATER DW      12/3/2013
   3408 A BLUMIE STREET      JKIRSTEN CORPORATION        SOUTH AUSTIN       12/3/2013
   3408 B BLUMIE STREET      JKIRSTEN CORPORATION        SOUTH AUSTIN       12/3/2013
   5512 ALLAMANDA DRIVE      STREETMAN (USE 1407)        GREY ROCK RIDGE    12/3/2013
   5524 ALLAMANDA DRIVE      STREETMAN (USE 1407)        GREY ROCK RIDGE    12/3/2013
   123 SHALLOWWATER COVE     SCOTT FELDER HOMES, LLC     RIM ROCK           12/3/2013
   4501 #27 WESTLAKE DR      SCOTT FELDER HOMES, LLC     DAVENPORT RANCH    12/3/2013
   6600 TEJAS DRIVE          HORTON - KILLEEN/TEMPLE/    SENDERO WA         12/3/2013
   6528 CASCADE DRIVE        HORTON - KILLEEN/TEMPLE/    SENDERO WA         12/4/2013
   150 COLLARED DOVE COVE    D.R. HORTON                 MEADOWS AT KY      12/4/2013
   7321 WOLVERINE STREET     D.R. HORTON                 CRESTVIEW          12/4/2013
   7325 WOLVERINE STREET     D.R. HORTON                 CRESTVIEW          12/4/2013
   7329 WOLVERINE STREET     D.R. HORTON                 CRESTVIEW          12/4/2013
   7333 WOLVERINE STREET     D.R. HORTON                 CRESTVIEW          12/4/2013
   5501 RED PINE DRIVE       HORTON - KILLEEN/TEMPLE/    SPANISH OAK KIL    12/4/2013
   5503 RED PINE DRIVE       HORTON - KILLEEN/TEMPLE/    SPANISH OAK KIL    12/4/2013
   5411 RED PINE DRIVE       HORTON - KILLEEN/TEMPLE/    SPANISH OAK KIL    12/4/2013
   6532 CASCADE DRIVE        HORTON - KILLEEN/TEMPLE/    SENDERO WA         12/4/2013
   13720 LOLETA WAY          D.R. HORTON                 AVERY FAR WEST     12/4/2013
   13712 LOLETA WAY          D.R. HORTON                 AVERY FAR WEST     12/4/2013
   13708 LOLETA WAY          D.R. HORTON                 AVERY FAR WEST     12/4/2013
   7417 WOLVERINE STREET     D.R. HORTON                 CRESTVIEW          12/4/2013
   7421 WOLVERINE STREET     D.R. HORTON                 CRESTVIEW          12/4/2013
   7425 WOLVERINE STREET     D.R. HORTON                 CRESTVIEW          12/4/2013
   7429 WOLVERINE STREET     D.R. HORTON                 CRESTVIEW          12/4/2013
   760 GREEN VALLEY DRIVE    D.R. HORTON                 BASTROP            12/4/2013
   804 A EAST 45TH STREET    CHESTER WILSON              AUSTIN             12/5/2013
   804 B EAST 45TH STREET    CHESTER WILSON              AUSTIN             12/5/2013
   1215 FAWN LILY DRIVE      HORTON - KILLEEN/TEMPLE/    LAKE POINTE        12/5/2013
   1143 FAWN LILY DRIVE      HORTON - KILLEEN/TEMPLE/    LAKE POINTE        12/5/2013
   1207 FAWN LILY DRIVE      HORTON - KILLEEN/TEMPLE/    LAKE POINTE        12/5/2013
   1211 FAWN LILY DRIVE      HORTON - KILLEEN/TEMPLE/    LAKE POINTE        12/5/2013
   7412 EASY WIND DRIVE      D.R. HORTON                 CRESTVIEW          12/5/2013
   7416 EASY WIND DRIVE      D.R. HORTON                 CRESTVIEW          12/5/2013
   7420 EASY WIND DRIVE      D.R. HORTON                 CRESTVIEW          12/5/2013
   7424 EASY WIND DRIVE      D.R. HORTON                 CRESTVIEW          12/5/2013
   107 STEWART DRIVE         D.R. HORTON                 GLENWOOD           12/5/2013
   7428 EASY WIND DRIVE      D.R. HORTON                 CRESTVIEW          12/5/2013


                                                                                        584
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 592 of 1053 PageID:
                                    18157

   7432 EASY WIND DRIVE      D.R. HORTON                 CRESTVIEW          12/5/2013
   7436 EASY WIND DRIVE      D.R. HORTON                 CRESTVIEW          12/5/2013
   7440 EASY WIND DRIVE      D.R. HORTON                 CRESTVIEW          12/5/2013
   17803 LINKVIEW DRIVE      D.R. HORTON                 MONTEBELLA         12/6/2013
   17805 LINKVIEW DRIVE      D.R. HORTON                 MONTEBELLA         12/6/2013
   2404 EMILY COVE           DAVID WEEKLEY HOMES         BUTTERCUP CREEK    12/6/2013
   231 VOYAGER COVE          D.R. HORTON                 POST OAK           12/6/2013
   243 VOYAGER COVE          D.R. HORTON                 POST OAK           12/6/2013
   111 STEWART DRIVE         D.R. HORTON                 GLENWOOD           12/7/2013
   109 STEWART DRIVE         D.R. HORTON                 GLENWOOD           12/7/2013
   533 HERITAGE SPRINGS TR   D.R. HORTON                 TURTLE CREEK       12/7/2013
   521 HERITAGE SPRINGS TR   D.R. HORTON                 TURTLE CREEK       12/7/2013
   3813 VERANO DR            METROPOLITAN CUSTOM HOMES   BARTON CREEK       12/9/2013
   126 GOODWATER CT          SCOTT FELDER HOMES, LLC     HIGHPOINT          12/9/2013
   205 MARBELLA WAY          CLEAR ROCK HOMES, LLC       BELTORRE           12/9/2013
   5840 HUNTINGTON DRIVE     HORTON - KILLEEN/TEMPLE/    ALTA VISTA        12/10/2013
   803 TUSCAN ROAD           HORTON - KILLEEN/TEMPLE/    TUSCANY MEADOWS   12/10/2013
   5841 HUNTINGTON DRIVE     HORTON - KILLEEN/TEMPLE/    ALTA VISTA        12/10/2013
   5853 HUNTINGTON DRIVE     HORTON - KILLEEN/TEMPLE/    ALTA VISTA        12/10/2013
   6612 SERENA LANE          HORTON - KILLEEN/TEMPLE/    SENDERO WA        12/10/2013
   117 STEWART DRIVE         D.R. HORTON                 GLENWOOD          12/10/2013
   511 GRANGER ROAD          D.R. HORTON                 PINNACLE          12/10/2013
   319 PACK HORSE DRIVE      D.R. HORTON                 HUNTER CROSSING   12/10/2013
   203 WILD CAT DRIVE        D.R. HORTON                 HUNTER CROSSING   12/10/2013
   318 PACK HORSE DRIVE      D.R. HORTON                 HUNTER CROSSING   12/10/2013
   321 PACK HORSE DRIVE      D.R. HORTON                 HUNTER CROSSING   12/10/2013
   6575 COUNTY ROAD 434      TRENT CHRISTIANSON          DALE C            12/10/2013
   1003 HAWKEYE POINT ROAD   D.R. HORTON                 PINNACLE          12/10/2013
   6513 VISTA VIEW DRIVE     HORTON - KILLEEN/TEMPLE/    SENDERO WA        12/10/2013
   109 LEE TREVINO COVE      D.R. HORTON                 FOREST CREEK      12/10/2013
   6601 TEJAS DRIVE          HORTON - KILLEEN/TEMPLE/    SENDERO WA        12/11/2013
   801 TERRA COTTA COURT     HORTON - KILLEEN/TEMPLE/    TUSCANY MEADOWS   12/11/2013
   6549 VISTA VIEW DRIVE     HORTON - KILLEEN/TEMPLE/    SENDERO WA        12/11/2013
   805 TUSCAN ROAD           HORTON - KILLEEN/TEMPLE/    TUSCANY MEADOWS   12/11/2013
   2921 DESERT CANDLE DR.    SITTERLE HOMES-AUSTIN,LLC   BEHRENS RANCH     12/11/2013
   170 SHAWNEE TRAIL         J.M. WILLIS HOMES, INC.     DRIPPING SPRING   12/11/2013
   3301 CR 287               DRENNAN DAY CUSTOM HOMES    LIBERTY HILL      12/11/2013
   1429 BISCUIT DRIVE        D.R. HORTON                 PIONEER CROSS     12/11/2013
   112 CIBOLO RIDGE DR       SCOTT FELDER HOMES, LLC     WATER OAK         12/11/2013
   267 VOYAGER COVE          D.R. HORTON                 POST OAK          12/11/2013
   255 VOYAGER COVE          D.R. HORTON                 POST OAK          12/11/2013
   8003 BRIDGEPOINT DRIVE    OMEGA BUILDERS, LP          WESTFIELD TMPLE   12/11/2013
   8007 BRIDGEPOINTE DRIVE   OMEGA BUILDERS, LP          WESTFIELD TMPLE   12/11/2013
   2 DEWDROP CV              MATT SITRA CUSTOM HOMES,    LAKEWAY           12/12/2013
   407 CHEYENNE LANE         STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     12/12/2013
   4204 RAINY CREEK LANE     STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     12/12/2013
   801 PHEASANT MEADOW       DRENNAN DAY CUSTOM HOMES    RIO ANCHO         12/12/2013
   17800 LINKVIEW DRIVE      D.R. HORTON                 MONTEBELLA        12/12/2013
   5001 A WOODROW AVENUE     PRIDE OF AUSTIN HOMES,LLC   AUSTIN            12/12/2013
   5001 B WOODROW AVENUE     PRIDE OF AUSTIN HOMES,LLC   AUSTIN            12/12/2013
   637 HERITAGE SPRINGS TR   D.R. HORTON                 TURTLE CREEK      12/12/2013
   707 HERITAGE SPRINGS TR   D.R. HORTON                 TURTLE CREEK      12/12/2013
   2408 ALLISON WAY          DAVID WEEKLEY HOMES         BUTTERCUP CREEK   12/12/2013
   5221 DIAMANTE DRIVE       D.R. HORTON                 SOLA VISTA        12/12/2013
   3307 MOSSY GROVE CT.      STANDARD PACIFIC OF TEXAS   TWIN CREEKS CP    12/13/2013


                                                                                        585
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 593 of 1053 PageID:
                                    18158

   10912 CROSBYTON LANE      STANDARD PACIFIC OF TEXAS   AVERY STATION     12/13/2013
   6609 KATY CREEK LANE      HORTON - KILLEEN/TEMPLE/    THE LANDING       12/13/2013
   6605 CLEAR BROOK DRIVE    HORTON - KILLEEN/TEMPLE/    THE LANDING       12/13/2013
   6605 KATY CREEK LANE      HORTON - KILLEEN/TEMPLE/    THE LANDING       12/13/2013
   6609 CLEAR BROOK DRIVE    HORTON - KILLEEN/TEMPLE/    THE LANDING       12/13/2013
   6607 KATY CREEK LANE      HORTON - KILLEEN/TEMPLE/    THE LANDING       12/13/2013
   13909 CAROLINA LANE       DAVID WEEKLEY HOMES         AVERY STATION     12/13/2013
   3301 VINEYARD TRAIL       HORTON - KILLEEN/TEMPLE/    TUSCANY MEADOWS   12/16/2013
   6532 VISTA VIEW DRIVE     HORTON - KILLEEN/TEMPLE/    SENDERO WA        12/16/2013
   5207 SHALE ROCK RUN       HORTON - KILLEEN/TEMPLE/    STONEGATE         12/16/2013
   1544 SANDSTONE LOOP       HORTON - KILLEEN/TEMPLE/    STONEGATE         12/16/2013
   910 MITCHELL DRIVE        D.R. HORTON                 GLENWOOD          12/16/2013
   2520 MUZZIE LANE          D.R. HORTON                 HAZLEWOOD         12/16/2013
   2532 MUZZIE LANE          D.R. HORTON                 HAZLEWOOD         12/16/2013
   11608 SATCHEL DRIVE       D.R. HORTON                 PIONEER CROSS     12/16/2013
   8406 NICOLA TRAIL         OPUS HOMES, LLC             WESTGATE          12/16/2013
   8404 NICOLA TRAIL         OPUS HOMES, LLC             WESTGATE          12/16/2013
   3020 SEA JAY DRIVE        OPUS HOMES, LLC             WESTGATE          12/16/2013
   6540 VISTA VIEW DRIVE     HORTON - KILLEEN/TEMPLE/    SENDERO WA        12/16/2013
   279 VOYAGER COVE          D.R. HORTON                 POST OAK          12/16/2013
   327 VOYAGER COVE          D.R. HORTON                 POST OAK          12/16/2013
   291 VOYAGER COVE          D.R. HORTON                 POST OAK          12/16/2013
   315 VOYAGER COVE          D.R. HORTON                 POST OAK          12/16/2013
   303 VOYAGER COVE          D.R. HORTON                 POST OAK          12/16/2013
   5116 ALLAMANDA DRIVE      STREETMAN (USE 1407)        GREY ROCK RIDGE   12/17/2013
   125 W. CREEK COVE         JOHN STANLEY DERINGER III   DRIPPING SPRING   12/17/2013
   17901 LINKVIEW DRIVE      D.R. HORTON                 MONTEBELLA        12/17/2013
   2540 MUZZIE LANE          D.R. HORTON                 HAZLEWOOD         12/17/2013
   11616 SATCHEL DRIVE       D.R. HORTON                 PIONEER CROSS     12/17/2013
   11604 SATCHEL DRIVE       D.R. HORTON                 PIONEER CROSS     12/17/2013
   11009 SLY BEAVER DRIVE    D.R. HORTON                 PIONEER CROSS     12/17/2013
   112 FLOWER SMITH LANE     HORTON - KILLEEN/TEMPLE/    SONTERRA          12/17/2013
   7506 GHOLSON RD           KOSIER CONSTRUCTION         WACO              12/17/2013
   1209 SNOW GOOSE           D.R. HORTON                 MAGNOLIA CREEK    12/17/2013
   416 AMBER LANE            HORTON - KILLEEN/TEMPLE/    SONTERRA          12/17/2013
   424 AMBER LANE            HORTON - KILLEEN/TEMPLE/    SONTERRA          12/17/2013
   208 AZURITE DRIVE         HORTON - KILLEEN/TEMPLE/    SONTERRA          12/17/2013
   128 FLOWER SMITH LANE     HORTON - KILLEEN/TEMPLE/    SONTERRA          12/17/2013
   3016 MISTY SHORE LN       SCOTT FELDER HOMES, LLC     BLACKHAWK         12/17/2013
   6122 ALEXANDRIA DRIVE     OMEGA BUILDERS, LP          WYNDHAM HILL      12/17/2013
   1204 COTTON               ED HAMEL HOMES              AUSTIN            12/18/2013
   1706 E. 38TH MAIN HOUSE   RISHER MARTIN, LLC          CARL N            12/18/2013
   1706 E. 38TH CASITA       RISHER MARTIN, LLC          CARL N            12/18/2013
   6521 CASCADE DRIVE        HORTON - KILLEEN/TEMPLE/    SENDERO WA        12/18/2013
   3302 MYSTIC SUMMIT DR.    STANDARD PACIFIC OF TEXAS   TWIN CREEKS CP    12/18/2013
   325 PACK HORSE DRIVE      D.R. HORTON                 HUNTER CROSSING   12/18/2013
   320 PACK HORSE DRIVE      D.R. HORTON                 HUNTER CROSSING   12/18/2013
   323 PACK HORSE DRIVE      D.R. HORTON                 HUNTER CROSSING   12/18/2013
   401 CHEYENNE LANE         STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     12/18/2013
   10913 SLY BEAVER DRIVE    D.R. HORTON                 PIONEER CROSS     12/18/2013
   17900 LINKVIEW DRIVE      D.R. HORTON                 MONTEBELLA        12/18/2013
   409 CHEYENNE LANE         STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     12/18/2013
   17912 LINKVIEW DRIVE      D.R. HORTON                 MONTEBELLA        12/18/2013
   318 GASPAR BEND           DAVID WEEKLEY HOMES         BUTTERCUP CREEK   12/18/2013
   3019 EAST 17TH STREET     MX3 HOMES, LLC              CENTRAL AUSTIN    12/18/2013


                                                                                        586
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 594 of 1053 PageID:
                                    18159

   1005 PLATEAU TRAIL        D.R. HORTON                 PINNACLE          12/18/2013
   1014 PLATEAU TRAIL        D.R. HORTON                 PINNACLE          12/18/2013
   1003 PLATEAU TRAIL        D.R. HORTON                 PINNACLE          12/18/2013
   4611 ZACHARYS RUN         CHESMAR HOMES AUSTIN, LTD   WALSH TRAILS      12/18/2013
   6620 LA SOL LANE          HORTON - KILLEEN/TEMPLE/    SENDERO WA        12/19/2013
   6520 LA SOL LANE          HORTON - KILLEEN/TEMPLE/    SENDERO WA        12/19/2013
   701 WILD ROSE DR.         STANDARD PACIFIC OF TEXAS   HIGHPOINT         12/19/2013
   6524 TEJAS DRIVE          HORTON - KILLEEN/TEMPLE/    SENDERO WA        12/19/2013
   5112 ALLAMANDA DRIVE      STREETMAN (USE 1407)        GREY ROCK RIDGE   12/19/2013
   5413 PINCUSHION DAISY     STREETMAN (USE 1407)        GREY ROCK RIDGE   12/19/2013
   6509 TEJAS DRIVE          HORTON - KILLEEN/TEMPLE/    SENDERO WA        12/19/2013
   3309 MYSTIC SUMMIT DR.    STANDARD PACIFIC OF TEXAS   TWIN CREEKS CP    12/19/2013
   750 ONION CREEK RANCH     CAPSTONE CUSTOM HOMES,INC   CARL N            12/19/2013
   6504 TEJAS DRIVE          HORTON - KILLEEN/TEMPLE/    SENDERO WA        12/19/2013
   2537 MUZZIE LANE          D.R. HORTON                 HAZLEWOOD         12/19/2013
   316 ROCK MILL LOOP        D.R. HORTON                 TERAVISTA 2       12/19/2013
   105 LEE TREVINO COVE      D.R. HORTON                 FOREST CREEK      12/19/2013
   1207 WESTWOOD HILLS       OMEGA BUILDERS, LP          TEMPLE WESTOOD    12/19/2013
   8115 BRIDGEPOINT DRIVE    OMEGA BUILDERS, LP          WESTFIELD TMPLE   12/19/2013
   5304 BEECHMOOR            MARK MARONEY                CARL N            12/19/2013
   2426 WEBBERVILLE ROAD     TRUEHOME DESIGN BUILD       SHANNON           12/20/2013
   6533 TEJAS DRIVE          HORTON - KILLEEN/TEMPLE/    SENDERO WA        12/20/2013
   6628 TEJAS DRIVE          HORTON - KILLEEN/TEMPLE/    SENDERO WA        12/20/2013
   4209 RAINY CREEK LANE     STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     12/20/2013
   4215 RAINY CREEK          STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     12/20/2013
   12216 STONEY MEADOW DR.   D.R. HORTON                 STONEY RIDGE      12/20/2013
   12212 STONEY MEADOW DR    D.R. HORTON                 STONEY RIDGE      12/20/2013
   11605 SATCHEL DRIVE       D.R. HORTON                 PIONEER CROSS     12/20/2013
   2533 MUZZIE LANE          D.R. HORTON                 HAZLEWOOD         12/20/2013
   406 A ZENNIA STREET       MUSKIN COMPANY              HYDE PARK         12/23/2013
   406 B ZENNIA STREET       MUSKIN COMPANY              HYDE PARK         12/23/2013
   6600 GOLDEN OAK LANE      HORTON - KILLEEN/TEMPLE/    SPANISH OAK KIL   12/23/2013
   6602 GOLDEN OAK LANE      HORTON - KILLEEN/TEMPLE/    SPANISH OAK KIL   12/23/2013
   206 RIVER RANCH CIRCLE    NORDSTROM CUSTOM HOMES      RIVER RANCH       12/23/2013
   2308 BILLY PAT ROAD       D.R. HORTON                 HAZLEWOOD         12/23/2013
   2913 A GOVALLE AVENUE     MX3 HOMES, LLC              CENTRAL AUSTIN    12/23/2013
   2913 B GOVALLE AVENUE     MX3 HOMES, LLC              CENTRAL AUSTIN    12/23/2013
   2917 A GOVALLE AVENUE     MX3 HOMES, LLC              CENTRAL AUSTIN    12/23/2013
   2917 B GOVALLE AVENUE     MX3 HOMES, LLC              CENTRAL AUSTIN    12/23/2013
   6017 ALEXANDRIA DRIVE     OMEGA BUILDERS, LP          WYNDHAM HILL      12/23/2013
   7324 EASY WIND DRIVE      D.R. HORTON                 CRESTVIEW         12/23/2013
   7328 EASY WIND DRIVE      D.R. HORTON                 CRESTVIEW         12/23/2013
   7332 EASY WIND DRIVE      D.R. HORTON                 CRESTVIEW         12/23/2013
   303 WALSH GLEN DRIVE      CHESMAR HOMES AUSTIN, LTD   WALSH TRAILS      12/23/2013
   6012 ALEXANDRIA DRIVE     OMEGA BUILDERS, LP          WYNDHAM HILL      12/23/2013
   10917 SLY BEAVER DRIVE    D.R. HORTON                 PIONEER CROSS     12/24/2013
   10921 SLY BEAVER DRIVE    D.R. HORTON                 PIONEER CROSS     12/24/2013
   17 LA QUINTA              THREE OAKS HOMES, LLC       WIMBERLY          12/26/2013
   6609 GOLDEN OAK LANE      HORTON - KILLEEN/TEMPLE/    SPANISH OAK KIL   12/26/2013
   6701 GOLDEN OAK LANE      HORTON - KILLEEN/TEMPLE/    SPANISH OAK KIL   12/26/2013
   7004 HEINE FARM UNIT #1   D.R. HORTON                 STONEY RIDGE      12/26/2013
   7004 HEINE FARM UNIT #2   D.R. HORTON                 STONEY RIDGE      12/26/2013
   2712 EAST 12TH STREET     MX3 HOMES, LLC              CENTRAL AUSTIN    12/26/2013
   1010 PLATEAU TRAIL        D.R. HORTON                 PINNACLE          12/26/2013
   100 JERNIGAN              D.R. HORTON                 POST OAK          12/26/2013


                                                                                        587
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 595 of 1053 PageID:
                                    18160

   5808 LIPAN APACHE BEND     DAVID WEEKLEY HOMES         SWEETWATER DW     12/26/2013
   3008 NEAL STREET           PATRIOT BUILDERS, LP        SHANNON           12/27/2013
   5210 SULFUR SPRINGS DR     HORTON - KILLEEN/TEMPLE/    SPANISH OAK KIL   12/27/2013
   7002 COKUI DRIVE           HORTON - KILLEEN/TEMPLE/    SPANISH OAK KIL   12/27/2013
   11 CROCKER DRIVE           HORTON - KILLEEN/TEMPLE/    ALTA VISTA        12/27/2013
   15 CROCKER DRIVE           HORTON - KILLEEN/TEMPLE/    ALTA VISTA        12/27/2013
   1209 CHESTNUT              DAVID SAJOVICH (PRE-PAY)    CENTRAL AUSTIN    12/27/2013
   5822 HUNTINGTON DRIVE      HORTON - KILLEEN/TEMPLE/    ALTA VISTA        12/27/2013
   405 CHEYENNE LANE          STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     12/27/2013
   403 CHEYENNE LANE          STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     12/27/2013
   #601 13400 BRIARWICK DR    D.R. HORTON                 PARMER VILLAGE    12/27/2013
   #602 13400 BRIARWICK DR    D.R. HORTON                 PARMER VILLAGE    12/27/2013
   #603 13400 BRIARWICK DR    D.R. HORTON                 PARMER VILLAGE    12/27/2013
   #604 13400 BRIARWICK DR    D.R. HORTON                 PARMER VILLAGE    12/27/2013
   5508 WISDOM COURT          HORTON - KILLEEN/TEMPLE/    WHITE WING        12/30/2013
   949 WILD ROSE DRIVE        STANDARD PACIFIC OF TEXAS   HIGHPOINT         12/30/2013
   163 FIREFALL LANE          SCOTT FELDER HOMES, LLC     HIGHPOINT         12/30/2013
   1409 A SANCHEZ STREET      MX3 HOMES, LLC              CENTRAL AUSTIN    12/30/2013
   1409 B SANCHEZ STREET      MX3 HOMES, LLC              CENTRAL AUSTIN    12/30/2013
   12215 STONERIDGE GAP LN    D.R. HORTON                 STONEWATER        12/30/2013
   12217 STONERIDGE GAP LN    D.R. HORTON                 STONEWATER        12/30/2013
   5524 WISDOM COURT          HORTON - KILLEEN/TEMPLE/    WHITE WING        12/30/2013
   2502 WARKWORTH LANE        OMEGA BUILDERS, LP          CASTLEGATE        12/30/2013
   2504 WARKWORTH LANE        OMEGA BUILDERS, LP          CASTLEGATE        12/30/2013
   217 SHALLOWWATER COVE      SCOTT FELDER HOMES, LLC     RIM ROCK          12/31/2013
   1420 STARLIGHT DRIVE       HORTON - KILLEEN/TEMPLE/    WINDMILL FARMS    12/31/2013
   1123 FAWN LILY DRIVE       HORTON - KILLEEN/TEMPLE/    LAKE POINTE       12/31/2013
   10011 TULLY WEARY LANE     HORTON - KILLEEN/TEMPLE/    WINDMILL FARMS    12/31/2013
   9825 ORION DRIVE           HORTON - KILLEEN/TEMPLE/    WINDMILL FARMS    12/31/2013
   201 GRAND OAKS LANE        SITTERLE HOMES-AUSTIN,LLC   CIMARRON HILLS    12/31/2013
   1119 FAWN LILY DRIVE       HORTON - KILLEEN/TEMPLE/    LAKE POINTE       12/31/2013
   404 WALSH GLEN DRIVE       CHESMAR HOMES AUSTIN, LTD   WALSH TRAILS      12/31/2013




   285 MOSS ROSE LN           KOEHN DEVELOPMENT CO.       DRIFTWOOD           1/2/2014
   509 WEST CROSLIN STREET    DANIEL A. DAY               AUSTIN              1/2/2014
   5841 STANFORD DRIVE        HORTON - KILLEEN/TEMPLE/    ALTA VISTA          1/2/2014
   802 TUSCAN ROAD            HORTON - KILLEEN/TEMPLE/    TUSCANY MEADOWS     1/2/2014
   4921 CELANOVA              ZBRANEK & HOLT CUSTOM       SPANISH OAKS        1/2/2014
   1733 ANTIGUA COVE          NORDSTROM CUSTOM HOMES      NEW BRAUNFELS       1/2/2014
   #1401 13400 BRIARWICK DR   D.R. HORTON                 PARMER VILLAGE      1/2/2014
   #1402 13400 BRIARWICK DR   D.R. HORTON                 PARMER VILLAGE      1/2/2014
   #1403 13400 BRIARWICK DR   D.R. HORTON                 PARMER VILLAGE      1/2/2014
   #1404 13400 BRIARWICK DR   D.R. HORTON                 PARMER VILLAGE      1/2/2014
   #1405 13400 BRIARWICK DR   D.R. HORTON                 PARMER VILLAGE      1/2/2014
   1701 CHICON STREET         MUSKIN COMPANY              CENTRAL AUSTIN      1/3/2014
   416 W.JOHANNA              TRUEHOME DESIGN BUILD       CARL N              1/3/2014
   4208 REMINGTON ROAD        STANDARD PACIFIC OF TEXAS   RANCH AT BRUS       1/3/2014
   8100 MOON RISE TRAIL       KLM CUSTOM HOMES            JONESTOWN           1/3/2014
   8207 NICOLA TRAIL          OPUS HOMES, LLC             WESTGATE            1/3/2014
   8205 NICOLA TRAIL          OPUS HOMES, LLC             WESTGATE            1/3/2014
   9908 DESPERADO DRIVE       HORTON - KILLEEN/TEMPLE/    WILLOW BEND         1/3/2014


                                                                                         588
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 596 of 1053 PageID:
                                    18161

   11600 SATCHEL DRIVE        D.R. HORTON                 PIONEER CROSS      1/3/2014
   1424 BISCUIT DRIVE         D.R. HORTON                 PIONEER CROSS      1/3/2014
   1436 BISCUIT DRIVE         D.R. HORTON                 PIONEER CROSS      1/3/2014
   1428 BISCUIT DRIVE         D.R. HORTON                 PIONEER CROSS      1/3/2014
   2402 EMILY COVE            DAVID WEEKLEY HOMES         BUTTERCUP CREEK    1/3/2014
   236 FOSTER LANE            HORTON - KILLEEN/TEMPLE/    SONTERRA           1/3/2014
   224 FOSTER LANE            HORTON - KILLEEN/TEMPLE/    SONTERRA           1/3/2014
   232 FOSTER LANE            HORTON - KILLEEN/TEMPLE/    SONTERRA           1/3/2014
   3401 EAGLE RIDGE LN        SCOTT FELDER HOMES, LLC     BLACKHAWK          1/4/2014
   3125 MISTY SHORE LN        SCOTT FELDER HOMES, LLC     BLACKHAWK          1/4/2014
   103 LEE TREVINO COVE       D.R. HORTON                 FOREST CREEK       1/4/2014
   5858 STANFORD DRIVE        HORTON - KILLEEN/TEMPLE/    ALTA VISTA         1/6/2014
   14504 LAURINBURG DRIVE     STANDARD PACIFIC OF TEXAS   AVERY STATION      1/6/2014
   14113 GENESEE TRAIL        STANDARD PACIFIC OF TEXAS   AVERY STATION      1/6/2014
   4208 RAINY CREEK LANE      STANDARD PACIFIC OF TEXAS   RANCH AT BRUS      1/6/2014
   616 SPANISH MUSTANG DR.    STANDARD PACIFIC OF TEXAS   RANCH AT BRUS      1/6/2014
   2900 IRON WOOD COURT       STANDARD PACIFIC OF TEXAS   TWIN CREEKS CP     1/6/2014
   3301 MYSTIC SUMMIT DR.     STANDARD PACIFIC OF TEXAS   TWIN CREEKS CP     1/6/2014
   409 DRY GULCH BEND         STANDARD PACIFIC OF TEXAS   RANCH AT BRUS      1/6/2014
   7431 AMBER MEADOW LOOP     OMEGA BUILDERS, LP          TEMPLE WESTOOD     1/6/2014
   520 COPPER RIDGE LOOP      OMEGA BUILDERS, LP          TEMPLE WESTOOD     1/6/2014
   1907 EVA STREET            MUSKIN COMPANY              AUSTIN             1/7/2014
   14025 GENESEE TRAIL        STANDARD PACIFIC OF TEXAS   AVERY STATION      1/7/2014
   3306 VINEYARD TRAIL        HORTON - KILLEEN/TEMPLE/    TUSCANY MEADOWS    1/7/2014
   584 NAPLES LANE            SITTERLE HOMES-AUSTIN,LLC   BELTERA            1/7/2014
   11817 QUINTANA COVE        STANDARD PACIFIC OF TEXAS   AVANA              1/7/2014
   3505 PARKMILL DRIVE        HORTON - KILLEEN/TEMPLE/    YOWELL RANCH       1/7/2014
   1224 FALLING HILLS DR      SCOTT FELDER HOMES, LLC     WATER OAK          1/7/2014
   1236 FALLING HILLS DR      SCOTT FELDER HOMES, LLC     WATER OAK          1/7/2014
   6529 LA SOL LANE           HORTON - KILLEEN/TEMPLE/    SENDERO WA         1/7/2014
   6609 LA SOL LANE           HORTON - KILLEEN/TEMPLE/    SENDERO WA         1/7/2014
   10706 INDIAN SCOUT TR      FOURSQUARE BUILDERS, LLC    CARL N             1/8/2014
   405 BRAHMAN ROAD           STANDARD PACIFIC OF TEXAS   RANCH AT BRUS      1/8/2014
   2305 BILLY PAT ROAD        D.R. HORTON                 HAZLEWOOD          1/8/2014
   2516 MUZZIE LANE           D.R. HORTON                 HAZLEWOOD          1/8/2014
   135 APPALOOSA COVE         CLEAR ROCK HOMES, LLC       JARRELL TEXAS      1/8/2014
   1210 WESTWOOD HILLS BLVD   OMEGA BUILDERS, LP          TEMPLE WESTOOD     1/8/2014
   5201 MOHAWK DRIVE          HORTON - KILLEEN/TEMPLE/    THE LANDING        1/8/2014
   5111 MOHAWK DRIVE          HORTON - KILLEEN/TEMPLE/    THE LANDING        1/8/2014
   324 PACK HORSE DRIVE       D.R. HORTON                 HUNTER CROSSING    1/9/2014
   322 PACK HORSE DRIVE       D.R. HORTON                 HUNTER CROSSING    1/9/2014
   3306 CRYSTAL HILL DRIVE    STANDARD PACIFIC OF TEXAS   TWIN CREEKS CP     1/9/2014
   1420 BISCUIT DRIVE         D.R. HORTON                 PIONEER CROSS      1/9/2014
   632 LOOKOUT TREE LANE      D.R. HORTON                 TURTLE CREEK       1/9/2014
   636 LOOKOUT TREE LANE      D.R. HORTON                 TURTLE CREEK       1/9/2014
   640 LOOKOUT TREE LANE      D.R. HORTON                 TURTLE CREEK       1/9/2014
   644 LOOKOUT TREE LANE      D.R. HORTON                 TURTLE CREEK       1/9/2014
   104 LEE TREVINO COVE       D.R. HORTON                 FOREST CREEK       1/9/2014
   228 FOSTER LANE            HORTON - KILLEEN/TEMPLE/    SONTERRA           1/9/2014
   62 SPRUCEWOOD              WORKMAN DEVELOPMENT         WIMBERLY           1/9/2014
   2528 MUZZIE LANE           D.R. HORTON                 HAZLEWOOD         1/10/2014
   2524 MUZZIE LANE           D.R. HORTON                 HAZLEWOOD         1/10/2014
   803 WILD ROSE DRIVE        STANDARD PACIFIC OF TEXAS   HIGHPOINT         1/10/2014
   2301 CACTUS VALLEY DR      D.R. HORTON                 HAZLEWOOD         1/10/2014
   1413 WILLOW WAY            D.R. HORTON                 TURTLE CREEK      1/11/2014


                                                                                        589
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 597 of 1053 PageID:
                                    18162

   661 HERITAGE SPRINGS TR   D.R. HORTON                 TURTLE CREEK      1/11/2014
   1086 COVERED BRIDGE DR    RICHARD BRIGHT CUSTOM HMS   JOHN G            1/13/2014
   14313 LAURINBURG DRIVE    STANDARD PACIFIC OF TEXAS   AVERY STATION     1/13/2014
   14020 GENESEE TRAIL       STANDARD PACIFIC OF TEXAS   AVERY STATION     1/13/2014
   716 CRESTONE STREAM       SITTERLE HOMES-AUSTIN,LLC   SERENE HILLS      1/13/2014
   519 WHISPERING WIND WAY   SCOTT FELDER HOMES, LLC     HIGHPOINT         1/13/2014
   616 LOOKOUT TREE LANE     D.R. HORTON                 TURTLE CREEK      1/13/2014
   620 LOOKOUT TREE LANE     D.R. HORTON                 TURTLE CREEK      1/13/2014
   624 LOOKOUT TREE LANE     D.R. HORTON                 TURTLE CREEK      1/13/2014
   628 LOOKOUT TREE LANE     D.R. HORTON                 TURTLE CREEK      1/13/2014
   196 SWALLOWTAIL DR        SCOTT FELDER HOMES, LLC     HIGHPOINT         1/13/2014
   6540 CASCADE DRIVE        HORTON - KILLEEN/TEMPLE/    SENDERO WA        1/13/2014
   6512 LA SOL LANE          HORTON - KILLEEN/TEMPLE/    SENDERO WA        1/13/2014
   181 GABRIEL'S LOOP        JUNIPER CUSTOM HOMES, LLC   GABRIELS OVLOOK   1/14/2014
   12608 PADUA DRIVE         STANDARD PACIFIC OF TEXAS   AVANA             1/14/2014
   12617 PADUA DRIVE         STANDARD PACIFIC OF TEXAS   AVANA             1/14/2014
   1514 RICHCREEK            SOLEDAD BUILDERS, LLC       CARL N            1/14/2014
   1415 ROARING FORK         GLAZIER HOMES, L.L.C.       CRYSTAL FALLS     1/14/2014
   1601 DISCOVERY BLVD.      D.R. HORTON                 CP TOWN CENTER    1/14/2014
   15117 GLEN HEATHER DR.    PROMINENCE HOMES, LLC       WATER DIST.17     1/14/2014
   15119 GLEN HEATHER DR.    PROMINENCE HOMES, LLC       WATER DIST.17     1/14/2014
   2409 BILLY PAT ROAD       D.R. HORTON                 HAZLEWOOD         1/14/2014
   2416 BILLY PAT ROAD       D.R. HORTON                 HAZLEWOOD         1/14/2014
   10913 HIDDEN CAVES WAY    STANDARD PACIFIC OF TEXAS   FOUR POINTS       1/15/2014
   10917 HIDDEN CAVES WAY    STANDARD PACIFIC OF TEXAS   FOUR POINTS       1/15/2014
   1061 HAWTHORNE LOOP       SCOTT FELDER HOMES, LLC     RIM ROCK          1/15/2014
   11809 QUINTANA COVE       STANDARD PACIFIC OF TEXAS   AVANA             1/15/2014
   1200 ROCKY RIDGE TRAIL    HORTON - KILLEEN/TEMPLE/    SUTTON PLACE      1/15/2014
   3508 PLOVER RUN TR        SCOTT FELDER HOMES, LLC     BLACKHAWK         1/15/2014
   6133 ALEXANDRIA DRIVE     OMEGA BUILDERS, LP          WYNDHAM HILL      1/15/2014
   8119 BRIDGEPOINTE DRIVE   OMEGA BUILDERS, LP          WESTFIELD TMPLE   1/15/2014
   2408 BILLY PAT ROAD       D.R. HORTON                 HAZLEWOOD         1/15/2014
   2404 BILLY PAT ROAD       D.R. HORTON                 HAZLEWOOD         1/15/2014
   12213 STONEY MEADOW       D.R. HORTON                 STONEY RIDGE      1/16/2014
   2421 ERICA KAITLIN        SITTERLE HOMES-AUSTIN,LLC   BUTTERCUP CREEK   1/16/2014
   12701 PADUA DRIVE         STANDARD PACIFIC OF TEXAS   AVANA             1/16/2014
   306 LAUREN TRAIL          SITTERLE HOMES-AUSTIN,LLC   BUTTERCUP CREEK   1/16/2014
   4006 A VALLEY VIEW        TOWNBRIDGE HOMES, LLC       JOHN G            1/16/2014
   4006 B VALLEY VIEW        TOWNBRIDGE HOMES, LLC       JOHN G            1/16/2014
   1108 HAWKEYE POINT ROAD   D.R. HORTON                 PINNACLE          1/16/2014
   15121 GLEN HEATHER DR.    PROMINENCE HOMES, LLC       WATER DIST.17     1/16/2014
   15113 GLEN HEATHER DR.    PROMINENCE HOMES, LLC       WATER DIST.17     1/16/2014
   15115 GLEN HEATHER DR.    PROMINENCE HOMES, LLC       WATER DIST.17     1/16/2014
   1913 HIGH RIDGE TRAIL     HORTON - KILLEEN/TEMPLE/    SUTTON PLACE      1/16/2014
   800 TUSCAN ROAD           HORTON - KILLEEN/TEMPLE/    TUSCANY MEADOWS   1/16/2014
   659 NORTHCLIFFE DRIVE     OMEGA BUILDERS, LP          NORTH CLIFFE      1/16/2014
   1301 HAWKEYE POINT RD     D.R. HORTON                 PINNACLE          1/16/2014
   1305 HAWKEYE POINT RD     D.R. HORTON                 PINNACLE          1/16/2014
   1200 PLATEAU TRAIL        D.R. HORTON                 PINNACLE          1/16/2014
   569 MESSER RANCH ROAD     MICHAEL DECKER CUSTOM       BELTON            1/17/2014
   5206 SULFUR SPRINGS DR    HORTON - KILLEEN/TEMPLE/    SPANISH OAK KIL   1/17/2014
   2525 MUZZIE LANE          D.R. HORTON                 HAZLEWOOD         1/17/2014
   12300 CARDINAL FLOWER     STREETMAN (USE 1407)        GREY ROCK RIDGE   1/17/2014
   700 NOATAK TRAIL          D.R. HORTON                 HIGHLAND PARK     1/17/2014
   15101 GLEN HEATHER DR.    PROMINENCE HOMES, LLC       WATER DIST.17     1/17/2014


                                                                                       590
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 598 of 1053 PageID:
                                    18163

   15103 GLEN HEATHER DR.      PROMINENCE HOMES, LLC       WATER DIST.17     1/17/2014
   3408 PLOVER RUN TR          SCOTT FELDER HOMES, LLC     BLACKHAWK         1/17/2014
   2512 LEONARDS PASS          D.R. HORTON                 HAZLEWOOD         1/17/2014
   2524 LEONARDS PASS          D.R. HORTON                 HAZLEWOOD         1/17/2014
   2532 LEONARDS PASS          D.R. HORTON                 HAZLEWOOD         1/17/2014
   2504 LEONARDS PASS          D.R. HORTON                 HAZLEWOOD         1/17/2014
   2412 BILLY PAT ROAD         D.R. HORTON                 HAZLEWOOD         1/17/2014
   4201 PALOMINO BEND          STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     1/18/2014
   112 STEWART DRIVE           D.R. HORTON                 GLENWOOD          1/18/2014
   106 STEWART DRIVE           D.R. HORTON                 GLENWOOD          1/18/2014
   114 STEWART DRIVE           D.R. HORTON                 GLENWOOD          1/18/2014
   110 STEWART DRIVE           D.R. HORTON                 GLENWOOD          1/18/2014
   5300 SULFUR SPRINGS DR      HORTON - KILLEEN/TEMPLE/    SPANISH OAK KIL   1/20/2014
   205 EVOLUTIONS PATH         PROMINENCE HOMES, LLC       WATER DIST.17     1/20/2014
   201 EVOLUTIONS PATH         PROMINENCE HOMES, LLC       WATER DIST.17     1/20/2014
   203 EVOLUTIONS PATH         PROMINENCE HOMES, LLC       WATER DIST.17     1/20/2014
   207 EVOLUTIONS PATH         PROMINENCE HOMES, LLC       WATER DIST.17     1/20/2014
   5924 STANFORD DRIVE         HORTON - KILLEEN/TEMPLE/    ALTA VISTA        1/20/2014
   140 COLLARED DOVE COVE      D.R. HORTON                 MEADOWS AT KY     1/20/2014
   130 COLLARED DOVE COVE      D.R. HORTON                 MEADOWS AT KY     1/20/2014
   615 WINNSBORO COVE          D.R. HORTON                 SOMERVILLE        1/20/2014
   611 WINNSBORO COVE          D.R. HORTON                 SOMERVILLE        1/20/2014
   218 WINNSBORO WAY           OMEGA BUILDERS, LP          LAKEWOOD CAMPUS   1/20/2014
   5925 HUNTINGTON DRIVE       HORTON - KILLEEN/TEMPLE/    ALTA VISTA        1/20/2014
   20500 HORNED OWL TR         SCOTT FELDER HOMES, LLC     BLACKHAWK         1/20/2014
   2405 EMILY COVE             DAVID WEEKLEY HOMES         BUTTERCUP CREEK   1/20/2014
   7500 EASY WIND DRIVE        D.R. HORTON                 CRESTVIEW         1/21/2014
   7504 EASY WIND DRIVE        D.R. HORTON                 CRESTVIEW         1/21/2014
   7508 EASY WIND DRIVE        D.R. HORTON                 CRESTVIEW         1/21/2014
   7512 EASY WIND DRIVE        D.R. HORTON                 CRESTVIEW         1/21/2014
   10911 HIDDEN CAVES WAY      STANDARD PACIFIC OF TEXAS   FOUR POINTS       1/21/2014
   10909 HIDDEN CAVES WAY      STANDARD PACIFIC OF TEXAS   FOUR POINTS       1/21/2014
   5801 HUNTINGTON DRIVE       HORTON - KILLEEN/TEMPLE/    ALTA VISTA        1/21/2014
   7501 WOLVERINE STREET       D.R. HORTON                 CRESTVIEW         1/21/2014
   7505 WOLVERINE STREET       D.R. HORTON                 CRESTVIEW         1/21/2014
   7509 WOLVERINE STREET       D.R. HORTON                 CRESTVIEW         1/21/2014
   7513 WOLVERINE STREET       D.R. HORTON                 CRESTVIEW         1/21/2014
   908 CRESTONE STREAM DR.     SITTERLE HOMES-AUSTIN,LLC   SERENE HILLS      1/21/2014
   20505 HORNED OWL TR         SCOTT FELDER HOMES, LLC     BLACKHAWK         1/21/2014
   5120 SILTSTONE LOOP         HORTON - KILLEEN/TEMPLE/    WHITE ROCK EST    1/21/2014
   1004 MITCHELL DRIVE         D.R. HORTON                 GLENWOOD          1/21/2014
   1005 HAWKEYE POINT ROAD     D.R. HORTON                 PINNACLE          1/21/2014
   1007 HAWKEYE POINT ROAD     D.R. HORTON                 PINNACLE          1/21/2014
   932 LOST PINES LANE         D.R. HORTON                 CP TOWN CENTER    1/21/2014
   910 LOST PINES LANE         D.R. HORTON                 CP TOWN CENTER    1/21/2014
   918 LOST PINES LANE         D.R. HORTON                 CP TOWN CENTER    1/21/2014
   6624 HEINE FARM RD UNIT 1   D.R. HORTON                 STONEY RIDGE      1/22/2014
   2205 EAST 9TH STREET        MX3 HOMES, LLC              CENTRAL AUSTIN    1/22/2014
   2805 SUGAR MAPLE            STANDARD PACIFIC OF TEXAS   TWIN CREEKS CP    1/22/2014
   209 ANGELA                  DRENNAN DAY CUSTOM HOMES    CIERRA VISTA      1/22/2014
   421 WYNDHAM HILL PKWY       OMEGA BUILDERS, LP          WYNDHAM HILL      1/22/2014
   6624 HEINE FARM RD UNIT 2   D.R. HORTON                 STONEY RIDGE      1/22/2014
   1011 HAWKEYE POINT ROAD     D.R. HORTON                 PINNACLE          1/22/2014
   908 LOST PINES LANE         D.R. HORTON                 CP TOWN CENTER    1/22/2014
   912 LOST PINES LANE         D.R. HORTON                 CP TOWN CENTER    1/22/2014


                                                                                         591
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 599 of 1053 PageID:
                                    18164

   916 LOST PINES LANE       D.R. HORTON                 CP TOWN CENTER    1/22/2014
   906 LOST PINES LANE       D.R. HORTON                 CP TOWN CENTER    1/22/2014
   200 LIGNITE DRIVE         HORTON - KILLEEN/TEMPLE/    SONTERRA          1/22/2014
   129 FLOWER SMITH LANE     HORTON - KILLEEN/TEMPLE/    SONTERRA          1/22/2014
   5516 WISDOM COURT         HORTON - KILLEEN/TEMPLE/    WHITE WING        1/23/2014
   1307 A BRENTWOOD          MUSKIN COMPANY              AUSTIN            1/23/2014
   4206 RAINY CREEK LANE     STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     1/23/2014
   3718 LAJITAS              SCOTT FELDER HOMES, LLC     CRYSTAL FALLS     1/23/2014
   1307 B BRENTWOOD          MUSKIN COMPANY              AUSTIN            1/23/2014
   904 LOST PINES LANE       D.R. HORTON                 CP TOWN CENTER    1/23/2014
   902 LOST PINES LANE       D.R. HORTON                 CP TOWN CENTER    1/23/2014
   2541 MUZZIE LANE          D.R. HORTON                 HAZLEWOOD         1/23/2014
   1001 HAWKEYE POINT RD     D.R. HORTON                 PINNACLE          1/25/2014
   1111 PLATEAU TRAIL        D.R. HORTON                 PINNACLE          1/25/2014
   5528 WISDOM COURT         HORTON - KILLEEN/TEMPLE/    WHITE WING        1/25/2014
   5212 SULFUR SPRINGS DR    HORTON - KILLEEN/TEMPLE/    SPANISH OAK KIL   1/27/2014
   128 SANDPIPER CV          SCOTT FELDER HOMES, LLC     HIGHPOINT         1/27/2014
   8602 LAKE POINT DRIVE     HORTON - KILLEEN/TEMPLE/    LAKE POINTE       1/27/2014
   111 COLLARED DOVE COVE    D.R. HORTON                 MEADOWS AT KY     1/27/2014
   404 COPPER RIDGE LOOP     OMEGA BUILDERS, LP          TEMPLE WESTOOD    1/27/2014
   8109 BRIDGEPOINTE DRIVE   OMEGA BUILDERS, LP          WESTFIELD TMPLE   1/27/2014
   120 CHICKADEE COVE        D.R. HORTON                 MEADOWS AT KY     1/27/2014
   2913 WINDING SHORE LN     SCOTT FELDER HOMES, LLC     BLACKHAWK         1/27/2014
   2410 EMILY COVE           DAVID WEEKLEY HOMES         BUTTERCUP CREEK   1/27/2014
   2005 HOLLY STREET         MX3 HOMES, LLC              CENTRAL AUSTIN    1/28/2014
   321 ROCK MILL LOOP        D.R. HORTON                 TERAVISTA 2       1/28/2014
   6917 ESTANA LANE          STANDARD PACIFIC OF TEXAS   AVANA             1/29/2014
   2005 A SL DAVIS           MX3 HOMES, LLC              CENTRAL AUSTIN    1/29/2014
   2005 B SL DAVIS           MX3 HOMES, LLC              CENTRAL AUSTIN    1/29/2014
   2007 A SL DAVIS           MX3 HOMES, LLC              CENTRAL AUSTIN    1/29/2014
   2007 B SL DAVIS           MX3 HOMES, LLC              CENTRAL AUSTIN    1/29/2014
   2525 MCDONALD WAY         D.R. HORTON                 PIONEER CROSS     1/29/2014
   2512 MCDONALD WAY         D.R. HORTON                 PIONEER CROSS     1/29/2014
   2529 MCDONALD WAY         D.R. HORTON                 PIONEER CROSS     1/29/2014
   2517 MCDONALD WAY         D.R. HORTON                 PIONEER CROSS     1/29/2014
   920 LOST PINES LANE       D.R. HORTON                 CP TOWN CENTER    1/29/2014
   900 LOST PINES LANE       D.R. HORTON                 CP TOWN CENTER    1/29/2014
   810 KENSPUR LANE          SITTERLE HOMES-AUSTIN,LLC   SERENE HILLS      1/29/2014
   6536 VISTA VIEW DRIVE     HORTON - KILLEEN/TEMPLE/    SENDERO WA        1/29/2014
   18313 ROCK SAGE COVE      D.R. HORTON                 WESTWIND          1/29/2014
   6532 LA SOL LANE          HORTON - KILLEEN/TEMPLE/    SENDERO WA        1/29/2014
   18312 ROCK SAGE COVE      D.R. HORTON                 WESTWIND          1/29/2014
   320 ROCK MILL LOOP        D.R. HORTON                 TERAVISTA 2       1/29/2014
   324 ROCK MILL LOOP        D.R. HORTON                 TERAVISTA 2       1/29/2014
   946 WILD ROSE DR.         STANDARD PACIFIC OF TEXAS   HIGHPOINT         1/30/2014
   6213 SPANISH OAKS CLUB    MARK MOULCKERS, AIA         SPANISH OAKS      1/30/2014
   669 HERITAGE SPRINGS TR   D.R. HORTON                 TURTLE CREEK      1/30/2014
   657 HERITAGE SPRINGS TR   D.R. HORTON                 TURTLE CREEK      1/30/2014
   653 HERITAGE SPRINGS TR   D.R. HORTON                 TURTLE CREEK      1/30/2014
   11621 YEADON WAY          D.R. HORTON                 AVERY FAR WEST    1/30/2014
   143 PAUL AZINGER DRIVE    D.R. HORTON                 FOREST CREEK      1/30/2014
   151 CHICKADEE COVE        D.R. HORTON                 MEADOWS AT KY     1/30/2014
   706 LEAH DRIVE            HORTON - KILLEEN/TEMPLE/    FIVE AND ONE      1/30/2014
   141 CHICKADEE COVE        D.R. HORTON                 MEADOWS AT KY     1/30/2014
   9832 SHALLOW CREEK DR     HORTON - KILLEEN/TEMPLE/    WILLOW BEND       1/30/2014


                                                                                       592
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 600 of 1053 PageID:
                                    18165

   5707 AVENUE D               MX3 HOMES, LLC              AUSTIN            1/31/2014
   102 LEE TREVINO COVE        D.R. HORTON                 FOREST CREEK      1/31/2014
   1028 PLATEAU TRAIL          D.R. HORTON                 PINNACLE          1/31/2014
   1026 PLATEAU TRAIL          D.R. HORTON                 PINNACLE          1/31/2014
   102 EAGLE VALLEY            DRENNAN DAY CUSTOM HOMES    RIO ANCHO         1/31/2014
   1112 ROANOKE DRIVE          OMEGA BUILDERS, LP          HERITAGE PLACE    1/31/2014
   1115 PLATEAU TRAIL          D.R. HORTON                 PINNACLE           2/1/2014
   922 LOST PINES LANE         D.R. HORTON                 CP TOWN CENTER     2/1/2014
   309 ROCK MILL LOOP          D.R. HORTON                 TERAVISTA 2        2/1/2014
   926 LOST PINES LANE         D.R. HORTON                 CP TOWN CENTER     2/1/2014
   934 LOST PINES LANE         D.R. HORTON                 CP TOWN CENTER     2/1/2014
   936 LOST PINES LANE         D.R. HORTON                 CP TOWN CENTER     2/1/2014
   65 CHICON STREET            PATRIOT BUILDERS, LP        CENTRAL AUSTIN     2/3/2014
   621 SPANISH MUSTANG DR.     STANDARD PACIFIC OF TEXAS   RANCH AT BRUS      2/3/2014
   148 FLORENZ LANE            D.R. HORTON                 RANCHO SIENNA      2/3/2014
   144 FLORENZ LANE            D.R. HORTON                 RANCHO SIENNA      2/3/2014
   153 FLORENZ LANE            D.R. HORTON                 RANCHO SIENNA      2/3/2014
   18213 CRIMSON APPLE WAY     CHESMAR HOMES AUSTIN, LTD   FALCON POINT       2/3/2014
   8355 POISON OAK ROAD UN10   RILEY SCOTT HOMES, LLC      TEMPLE             2/4/2014
   737 WILD ROSE DRIVE         STANDARD PACIFIC OF TEXAS   HIGHPOINT          2/4/2014
   265 MCKELLAR LN             GLEN SCREWS CONST., LLC     DRIPPING SPRING    2/4/2014
   263 BLUFF WOODS DR          SCOTT FELDER HOMES, LLC     RIM ROCK           2/4/2014
   14100 MARATHON ROAD         D.R. HORTON                 AVERY FAR WEST     2/4/2014
   2517 TWIN RIDGE COURT       OMEGA BUILDERS, LP          RED ROCK HILLS     2/4/2014
   #603 1620 BRYANT DRIVE      D.R. HORTON                 CITYSIDE           2/4/2014
   #602 1620 BRYANT DRIVE      D.R. HORTON                 CITYSIDE           2/4/2014
   #601 1620 BRYANT DRIVE      D.R. HORTON                 CITYSIDE           2/4/2014
   5121 QUARTZ COURT           HORTON - KILLEEN/TEMPLE/    STONEGATE          2/4/2014
   5847 HUNTINGTON DRIVE       HORTON - KILLEEN/TEMPLE/    ALTA VISTA         2/4/2014
   568 SILVER CREEK            ENDEAVOR CUSTOM HOMES ONE   FRANKIE            2/5/2014
   11601 SATCHEL DRIVE         D.R. HORTON                 PIONEER CROSS      2/5/2014
   11609 SATCHEL DRIVE         D.R. HORTON                 PIONEER CROSS      2/5/2014
   2403 STEVEN COURT           SITTERLE HOMES-AUSTIN,LLC   BUTTERCUP CREEK    2/5/2014
   131 CHICKADEE COVE          D.R. HORTON                 MEADOWS AT KY      2/5/2014
   111 CHICKADEE COVE          D.R. HORTON                 MEADOWS AT KY      2/5/2014
   121 CHICKADEE COVE          D.R. HORTON                 MEADOWS AT KY      2/5/2014
   1432 BISCUIT DRIVE          D.R. HORTON                 PIONEER CROSS      2/5/2014
   1437 BISCUIT DRIVE          D.R. HORTON                 PIONEER CROSS      2/5/2014
   930 LOST PINES LANE         D.R. HORTON                 CP TOWN CENTER     2/5/2014
   914 LOST PINES LANE         D.R. HORTON                 CP TOWN CENTER     2/5/2014
   312 LAUREN TRAIL            SITTERLE HOMES-AUSTIN,LLC   BUTTERCUP CREEK    2/5/2014
   5714 SAM HOUSTON CIRCLE     DANIEL A. DAY               DOUG W             2/6/2014
   188 WELLINGTON DRIVE        SITTERLE HOMES-AUSTIN,LLC   BELTERA            2/6/2014
   401 TREY DRIVE              HORTON - KILLEEN/TEMPLE/    FIVE AND ONE       2/6/2014
   309 TREY DRIVE              HORTON - KILLEEN/TEMPLE/    FIVE AND ONE       2/6/2014
   305 TREY DRIVE              HORTON - KILLEEN/TEMPLE/    FIVE AND ONE       2/6/2014
   18320 ROCK SAGE COVE        D.R. HORTON                 WESTWIND           2/6/2014
   18316 ROCK SAGE COVE        D.R. HORTON                 WESTWIND           2/6/2014
   611 BLUFF WOODS DR          SCOTT FELDER HOMES, LLC     RIM ROCK           2/7/2014
   2520 LEONARDS PASS          D.R. HORTON                 HAZLEWOOD          2/7/2014
   2525 LEONARDS PASS          D.R. HORTON                 HAZLEWOOD          2/7/2014
   328 ROCK MILL LOOP          D.R. HORTON                 TERAVISTA 2        2/7/2014
   3101 MISTY SHORE LN         SCOTT FELDER HOMES, LLC     BLACKHAWK          2/7/2014
   6504 MUSTANG CREEK ROAD     HORTON - KILLEEN/TEMPLE/    THE LANDING        2/7/2014
   924 LOST PINES LANE         D.R. HORTON                 CP TOWN CENTER     2/8/2014


                                                                                         593
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 601 of 1053 PageID:
                                    18166

   700 LOST PINES LANE       D.R. HORTON                 CP TOWN CENTER     2/8/2014
   702 LOST PINES LANE       D.R. HORTON                 CP TOWN CENTER     2/8/2014
   704 LOST PINES LANE       D.R. HORTON                 CP TOWN CENTER     2/8/2014
   706 LOST PINES LANE       D.R. HORTON                 CP TOWN CENTER     2/8/2014
   124 B CAREFREE CIR        C&A BUILDERS, INC.          LAKEWAY           2/10/2014
   1018 CRESTONE STREAM      SITTERLE HOMES-AUSTIN,LLC   SERENE HILLS      2/10/2014
   1405 BISCUIT DRIVE        D.R. HORTON                 PIONEER CROSS     2/10/2014
   410 CHEYENNE LANE         STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     2/10/2014
   5211 SILTSTONE LOOP       HORTON - KILLEEN/TEMPLE/    WHITE ROCK EST    2/10/2014
   1433 BISCUIT DRIVE        D.R. HORTON                 PIONEER CROSS     2/10/2014
   5014 LEDGESTONE TRAIL     HORTON - KILLEEN/TEMPLE/    STONEGATE         2/10/2014
   2529 LEONARDS PASS        D.R. HORTON                 HAZLEWOOD         2/10/2014
   3400 EAGLE RIDGE LN       SCOTT FELDER HOMES, LLC     BLACKHAWK         2/10/2014
   6400 MUSTANG CREEK ROAD   HORTON - KILLEEN/TEMPLE/    THE LANDING       2/10/2014
   3601 LORNE DRIVE          HORTON - KILLEEN/TEMPLE/    YOWELL RANCH      2/10/2014
   1505 RABB                 RICHARD BRIGHT CUSTOM HMS   CARL N            2/10/2014
   705 E. SUMMIT             AGAVE CUSTOM HOMES          BRIARCLIFF        2/11/2014
   10904 TWISTED ELM DR.     STANDARD PACIFIC OF TEXAS   FOUR POINTS       2/11/2014
   11104 TWISTED ELM         STANDARD PACIFIC OF TEXAS   FOUR POINTS       2/11/2014
   5409 PINCUSHION DAISY     STREETMAN (USE 1407)        GREY ROCK RIDGE   2/11/2014
   #804 1620 BRYANT DRIVE    D.R. HORTON                 CITYSIDE          2/11/2014
   #803 1620 BRYANT DRIVE    D.R. HORTON                 CITYSIDE          2/11/2014
   #802 1620 BRYANT DRIVE    D.R. HORTON                 CITYSIDE          2/11/2014
   #801 1620 BRYANT DRIVE    D.R. HORTON                 CITYSIDE          2/11/2014
   2407 ALLISON WAY          SITTERLE HOMES-AUSTIN,LLC   BUTTERCUP CREEK   2/11/2014
   3600 VERANO DR            STEVE HUGHES CUSTOM HOMES   BARTON CREEK      2/12/2014
   18301 FRIENDSHIP HILL     D.R. HORTON                 HIGHLAND PARK     2/12/2014
   18305 FRIENDSHIP HILL     D.R. HORTON                 HIGHLAND PARK     2/12/2014
   #701 1620 BRYANT DRIVE    D.R. HORTON                 CITYSIDE          2/12/2014
   #702 1620 BRYANT DRIVE    D.R. HORTON                 CITYSIDE          2/12/2014
   #703 1620 BRYANT DRIVE    D.R. HORTON                 CITYSIDE          2/12/2014
   1409 BISCUIT DRIVE        D.R. HORTON                 PIONEER CROSS     2/12/2014
   419 DANDRIDGE DRIVE       OMEGA BUILDERS, LP          WYNDHAM HILL      2/12/2014
   1116 ROANOKE DRIVE        OMEGA BUILDERS, LP          HERITAGE PLACE    2/12/2014
   101 CREEK MEADOW COVE     GLAZIER HOMES, L.L.C.       LEANDER           2/12/2014
   44 ACACIA DRIVE           DOUG MUNRO (C.O.D.)         WIMBERLY          2/13/2014
   4501 CONNER MASON COVE    CHESMAR HOMES AUSTIN, LTD   WALSH TRAILS      2/13/2014
   150 CHICKADEE COVE        D.R. HORTON                 MEADOWS AT KY     2/13/2014
   140 CHICKADEE COVE        D.R. HORTON                 MEADOWS AT KY     2/13/2014
   2803 GOODWIN AVE UNIT B   PATRIOT BUILDERS, LP        CARL N            2/13/2014
   244 VOYAGER COVE          D.R. HORTON                 POST OAK          2/13/2014
   328 VOYAGER COE           D.R. HORTON                 POST OAK          2/13/2014
   416 WHISPERING WIND WAY   SCOTT FELDER HOMES, LLC     HIGHPOINT         2/14/2014
   4500 CONNOR MASON COVE    CHESMAR HOMES AUSTIN, LTD   WALSH TRAILS      2/14/2014
   928 LOST PINES LANE       D.R. HORTON                 CP TOWN CENTER    2/14/2014
   241 WELLINGTON DRIVE      SITTERLE HOMES-AUSTIN,LLC   BELTERA           2/14/2014
   605 HERITAGE SPRINGS TR   D.R. HORTON                 TURTLE CREEK      2/14/2014
   649 HERITAGE SPRINGS TR   D.R. HORTON                 TURTLE CREEK      2/14/2014
   2405 BILLY PAT ROAD       D.R. HORTON                 HAZLEWOOD         2/14/2014
   101 ADORNO LANE           D.R. HORTON                 RANCHO SIENNA     2/14/2014
   913 WALNUT CANYON BLVD.   D.R. HORTON                 HIGHLAND PARK     2/14/2014
   5200 ALLAMANDA DRIVE      STREETMAN (USE 1407)        GREY ROCK RIDGE   2/14/2014
   5201 ALLAMANDA DRIVE      STREETMAN (USE 1407)        GREY ROCK RIDGE   2/14/2014
   2412 MOLLY LANE           D.R. HORTON                 HAZLEWOOD         2/14/2014
   149 FLORENZ LANE          D.R. HORTON                 RANCHO SIENNA     2/14/2014


                                                                                       594
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 602 of 1053 PageID:
                                    18167

   14109 GENESEE TRAIL       STANDARD PACIFIC OF TEXAS   AVERY STATION     2/15/2014
   2308 JAKE PICKLE PASS     D.R. HORTON                 HAZLEWOOD         2/15/2014
   908 WALNUT CANYON BLVD.   D.R. HORTON                 HIGHLAND PARK     2/15/2014
   901 WALNUT CANYON BLVD.   D.R. HORTON                 HIGHLAND PARK     2/15/2014
   2407 EMILY COVE           SITTERLE HOMES-AUSTIN,LLC   BUTTERCUP CREEK   2/15/2014
   128 TUSCANY WAY           JUNIPER CUSTOM HOMES, LLC   FOUNTAINWOOD      2/17/2014
   4501 #21 WESTLAKE DR      SCOTT FELDER HOMES, LLC     DAVENPORT RANCH   2/17/2014
   506 A HUMMINGBIRD LANE    D.R. HORTON                 CARDINAL HILLS    2/17/2014
   506 B HUMMINGBIRD LANE    D.R. HORTON                 CARDINAL HILLS    2/17/2014
   515 A S. MEADOWLARK       D.R. HORTON                 CARDINAL HILLS    2/17/2014
   515 B S. MEADOWLARK       D.R. HORTON                 CARDINAL HILLS    2/17/2014
   1207 ROCKY RIDGE TRAIL    HORTON - KILLEEN/TEMPLE/    SUTTON PLACE      2/17/2014
   11102 TWISTED ELM DRIVE   STANDARD PACIFIC OF TEXAS   FOUR POINTS       2/17/2014
   3407 CAYUGA DRIVE         HORTON - KILLEEN/TEMPLE/    THE RIDGE         2/17/2014
   10906 TWISTED ELM         STANDARD PACIFIC OF TEXAS   FOUR POINTS       2/17/2014
   6529 CASCADE DRIVE        HORTON - KILLEEN/TEMPLE/    SENDERO WA        2/17/2014
   10900 CROSBYTON LANE      STANDARD PACIFIC OF TEXAS   AVERY STATION     2/18/2014
   12708 PADUA DRIVE         STANDARD PACIFIC OF TEXAS   AVANA             2/18/2014
   102 TOM KITE DRIVE        D.R. HORTON                 FOREST CREEK      2/18/2014
   3305 MOSSY GROVE COURT    STANDARD PACIFIC OF TEXAS   TWIN CREEKS CP    2/18/2014
   6416 TRISSINO DRIVE       STANDARD PACIFIC OF TEXAS   AVANA             2/18/2014
   1118 GARDEN GREEN DRIVE   HORTON - KILLEEN/TEMPLE/    LAKE POINTE       2/18/2014
   12209 STONEY MEADOW       D.R. HORTON                 STONEY RIDGE      2/18/2014
   904 WALNUT CANYON BLVD.   D.R. HORTON                 HIGHLAND PARK     2/18/2014
   113 ADORNO LANE           D.R. HORTON                 RANCHO SIENNA     2/18/2014
   268 VOYAGER COVE          D.R. HORTON                 POST OAK          2/18/2014
   316 VOYAGER COVE          D.R. HORTON                 POST OAK          2/18/2014
   256 VOYAGER COVE          D.R. HORTON                 POST OAK          2/18/2014
   280 VOYAGER COVE          D.R. HORTON                 POST OAK          2/18/2014
   304 VOYAGER COVE          D.R. HORTON                 POST OAK          2/18/2014
   11704 HARPSTER BEND       D.R. HORTON                 AVERY FAR WEST    2/18/2014
   3808 BROKEN ARROW DRIVE   HORTON - KILLEEN/TEMPLE/    QUAIL ESTATES     2/18/2014
   400 ARREZO LANE           D.R. HORTON                 RANCHO SIENNA     2/18/2014
   923 WILD ROSE DR.         STANDARD PACIFIC OF TEXAS   HIGHPOINT         2/19/2014
   713 WILD ROSE DRIVE       STANDARD PACIFIC OF TEXAS   HIGHPOINT         2/19/2014
   17908 LINKVIEW DRIVE      D.R. HORTON                 MONTEBELLA        2/19/2014
   917 WALNUT CANYON BLVD.   D.R. HORTON                 HIGHLAND PARK     2/19/2014
   909 WALNUT CANYON BLVD.   D.R. HORTON                 HIGHLAND PARK     2/19/2014
   905 WALNUT CANYON BLVD.   D.R. HORTON                 HIGHLAND PARK     2/19/2014
   198 CHERING DRIVE         OMEGA BUILDERS, LP          NORTH CLIFFE      2/19/2014
   2401 BILLY PAT ROAD       D.R. HORTON                 HAZLEWOOD         2/19/2014
   812 TUSCAN ROAD           HORTON - KILLEEN/TEMPLE/    TUSCANY MEADOWS   2/19/2014
   5203 SHALE ROCK RUN       HORTON - KILLEEN/TEMPLE/    STONEGATE         2/19/2014
   4300 REMINGTON ROAD       STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     2/20/2014
   6704 SERLIO DRIVE         STANDARD PACIFIC OF TEXAS   AVANA             2/20/2014
   6708 SERLIO DRIVE         STANDARD PACIFIC OF TEXAS   AVANA             2/20/2014
   11612 SATCHEL DRIVE       D.R. HORTON                 PIONEER CROSS     2/20/2014
   921 WALNUT CANYON BLVD.   D.R. HORTON                 HIGHLAND PARK     2/20/2014
   912 WALNUT CANYON BLVD.   D.R. HORTON                 HIGHLAND PARK     2/20/2014
   708 LOST PINES LANE       D.R. HORTON                 CP TOWN CENTER    2/20/2014
   710 LOST PINES LANE       D.R. HORTON                 CP TOWN CENTER    2/20/2014
   410 WALSH GLEN DRIVE      CHESMAR HOMES AUSTIN, LTD   WALSH TRAILS      2/20/2014
   408 WALSH GLEN DRIVE      CHESMAR HOMES AUSTIN, LTD   WALSH TRAILS      2/20/2014
   508 PARKFIELD LANE        OMEGA BUILDERS, LP          WESTFIELD TMPLE   2/20/2014
   6408 CLEAR BROOK DRIVE    HORTON - KILLEEN/TEMPLE/    THE LANDING       2/20/2014


                                                                                       595
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 603 of 1053 PageID:
                                    18168

   308 COOPERS CROWN LN       SCOTT FELDER HOMES, LLC     ROUGH HOLLOW      2/21/2014
   #1301 13400 BRIARWICK      D.R. HORTON                 PARMER VILLAGE    2/21/2014
   #1302 13400 BRIARWICK      D.R. HORTON                 PARMER VILLAGE    2/21/2014
   #1303 13400 BRIARWICK      D.R. HORTON                 PARMER VILLAGE    2/21/2014
   #1304 13400 BRIARWICK      D.R. HORTON                 PARMER VILLAGE    2/21/2014
   #1305 13400 BRIARWICK      D.R. HORTON                 PARMER VILLAGE    2/21/2014
   724 LOST PINES LANE        D.R. HORTON                 CP TOWN CENTER    2/21/2014
   726 LOST PINES LANE        D.R. HORTON                 CP TOWN CENTER    2/21/2014
   728 LOST PINES LANE        D.R. HORTON                 CP TOWN CENTER    2/21/2014
   730 LOST PINES LANE        D.R. HORTON                 CP TOWN CENTER    2/21/2014
   712 LOST PINES LANE        D.R. HORTON                 CP TOWN CENTER    2/21/2014
   714 LOST PINES LANE        D.R. HORTON                 CP TOWN CENTER    2/21/2014
   504 A HUMMINGBIRD LANE     D.R. HORTON                 CARDINAL HILLS    2/21/2014
   504 B HUMMINGBIRD LANE     D.R. HORTON                 CARDINAL HILLS    2/21/2014
   18108 CRIMSON APPLE WAY    CHESMAR HOMES AUSTIN, LTD   FALCON POINT      2/21/2014
   18124 CRIMSON APPLE WAY    CHESMAR HOMES AUSTIN, LTD   FALCON POINT      2/21/2014
   18120 CRIMSON APPLE WAY    CHESMAR HOMES AUSTIN, LTD   FALCON POINT      2/21/2014
   5540 WISDOM COURT          HORTON - KILLEEN/TEMPLE/    WHITE WING        2/22/2014
   4201 ARROW WOOD ROAD       STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     2/24/2014
   900 WALNUT CANYON BLVD.    D.R. HORTON                 HIGHLAND PARK     2/24/2014
   120 COLLARED DOVE COVE     D.R. HORTON                 MEADOWS AT KY     2/24/2014
   12605 ORBA DRIVE           STANDARD PACIFIC OF TEXAS   AVANA             2/24/2014
   235 SAM HOUSTON DR.        SITTERLE HOMES-AUSTIN,LLC   THE COLONY        2/24/2014
   400 NAPLES LANE            SITTERLE HOMES-AUSTIN,LLC   BELTERA           2/24/2014
   181 CHICKADEE COVE         D.R. HORTON                 MEADOWS AT KY     2/24/2014
   2400 ALLISON WAY           SITTERLE HOMES-AUSTIN,LLC   BUTTERCUP CREEK   2/24/2014
   406 WALSH GLEN DRIVE       CHESMAR HOMES AUSTIN, LTD   WALSH TRAILS      2/24/2014
   701 COSPER                 REVOLUTION HOMES            COSPER RIDGE      2/24/2014
   609 COSPER                 REVOLUTION HOMES            COSPER RIDGE      2/24/2014
   51 CRAZY CROSS             WORKMAN DEVELOPMENT         WIMBERLY          2/24/2014
   18001 MORETO LOOP          D.R. HORTON                 PFLGER. HEIGHTS   2/24/2014
   2300 WILLIAMS (REM 2014)   TRENT CHRISTIANSON          CARL N            2/24/2014
   628 GALSTON DRIVE          JKIRSTEN CORPORATION        BRIARCLIFF        2/25/2014
   4406 AVENUE F              ALLEN DARBONNE              CARL N            2/25/2014
   7308 WHITE OAK             TIM LOTT (PREPAY ACCT)      LAGO VISTA        2/25/2014
   6121 FAIR HILL DRIVE       OMEGA BUILDERS, LP          WYNDHAM HILL      2/25/2014
   3806 BROKEN ARROW DRIVE    HORTON - KILLEEN/TEMPLE/    QUAIL ESTATES     2/25/2014
   6006 ALEXANDRIA DRIVE      OMEGA BUILDERS, LP          WYNDHAM HILL      2/25/2014
   1001 WINDING WAY           CHESMAR HOMES AUSTIN, LTD   WATER OAK         2/25/2014
   18521 MORETO LOOP          D.R. HORTON                 PFLGER. HEIGHTS   2/25/2014
   18513 MORETO LOOP          D.R. HORTON                 PFLGER. HEIGHTS   2/25/2014
   413 COPPER RIDGE LOOP      OMEGA BUILDERS, LP          TEMPLE WESTOOD    2/25/2014
   116 EMMALYN DRIVE          RUSS DAVIS HOMES, INC.      ELLIS FARM        2/25/2014
   309 COOPERS CROWN LN       SCOTT FELDER HOMES, LLC     ROUGH HOLLOW      2/26/2014
   114 BLACK WOLF RUN         SIERRA CUSTOM HOMES, LLC    FLINTROCK FALLS   2/26/2014
   18300 CLOUDMORE LANE       D.R. HORTON                 WESTWIND          2/26/2014
   18304 CLOUDMORE LANE       D.R. HORTON                 WESTWIND          2/26/2014
   716 LOST PINES LANE        D.R. HORTON                 CP TOWN CENTER    2/26/2014
   718 LOST PINES LANE        D.R. HORTON                 CP TOWN CENTER    2/26/2014
   720 LOST PINES LANE        D.R. HORTON                 CP TOWN CENTER    2/26/2014
   722 LOST PINES LANE        D.R. HORTON                 CP TOWN CENTER    2/26/2014
   5222 SILTSTONE LOOP        HORTON - KILLEEN/TEMPLE/    WHITE ROCK EST    2/26/2014
   18308 CLOUDMORE LANE       D.R. HORTON                 WESTWIND          2/27/2014
   18301 CLOUDMORE LANE       D.R. HORTON                 WESTWIND          2/27/2014
   6720 TEULADA DRIVE         STANDARD PACIFIC OF TEXAS   AVANA             2/27/2014


                                                                                        596
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 604 of 1053 PageID:
                                    18169

   12624 CRICOLI DRIVE        STANDARD PACIFIC OF TEXAS   AVANA             2/27/2014
   339 VOYAGER COVE           D.R. HORTON                 POST OAK          2/27/2014
   4501 #3 WESTLAKE DR        SCOTT FELDER HOMES, LLC     DAVENPORT RANCH   2/27/2014
   #901 1620 BRYANT DRIVE     D.R. HORTON                 CITYSIDE          2/27/2014
   #902 1620 BRYANT DRIVE     D.R. HORTON                 CITYSIDE          2/27/2014
   #903 1620 BRYANT DRIVE     D.R. HORTON                 CITYSIDE          2/27/2014
   #904 1620 BRYANT DRIVE     D.R. HORTON                 CITYSIDE          2/27/2014
   18505 MORETO LOOP          D.R. HORTON                 PFLGER. HEIGHTS   2/27/2014
   100 EMMALYN DRIVE          RUSS DAVIS HOMES, INC.      ELLIS FARM        2/27/2014
   6501 CLEAR BROOK DRIVE     HORTON - KILLEEN/TEMPLE/    THE LANDING       2/27/2014
   6503 CLEAR BROOK DRIVE     HORTON - KILLEEN/TEMPLE/    THE LANDING       2/27/2014
   6505 CLEAR BROOK DRIVE     HORTON - KILLEEN/TEMPLE/    THE LANDING       2/27/2014
   6507 CLEAR BROOK DRIVE     HORTON - KILLEEN/TEMPLE/    THE LANDING       2/27/2014
   6509 CLEAR BROOK DRIVE     HORTON - KILLEEN/TEMPLE/    THE LANDING       2/27/2014
   145 HIGH RIVER RANCH DR    KLM CUSTOM HOMES            LIBERTY HILL      2/28/2014
   18303 CLOUDMORE LANE       D.R. HORTON                 WESTWIND          2/28/2014
   925 WALNUT CANYON BLVD.    D.R. HORTON                 HIGHLAND PARK     2/28/2014
   404 ARREZO LANE            D.R. HORTON                 RANCHO SIENNA     2/28/2014
   18309 CLOUDMORE LANE       D.R. HORTON                 WESTWIND          2/28/2014
   3905 COLE VALLEY LN        M/I HOMES OF AUSTIN, LLC    HIGHLAND MAYFLD   2/28/2014
   608 COSPER                 REVOLUTION HOMES            COSPER RIDGE      2/28/2014
   101 LEE TREVINO COVE       D.R. HORTON                 FOREST CREEK      2/28/2014
   18417 MORETO LOOP          D.R. HORTON                 PFLGER. HEIGHTS   2/28/2014
   18501 MORETO LOOP          D.R. HORTON                 PFLGER. HEIGHTS   2/28/2014
   312 ALDEA COVE             CLEAR ROCK HOMES, LLC       BELTORRE          2/28/2014
   732 LOST PINES LANE        D.R. HORTON                 CP TOWN CENTER     3/1/2014
   734 LOST PINES LANE        D.R. HORTON                 CP TOWN CENTER     3/1/2014
   736 LOST PINES LANE        D.R. HORTON                 CP TOWN CENTER     3/1/2014
   800 LOST PINES LANE        D.R. HORTON                 CP TOWN CENTER     3/1/2014
   110 VINCA DRIVE            BRANDON CUSTOM HOMES        LAKEWAY            3/3/2014
   12620 CRICOLI DRIVE        STANDARD PACIFIC OF TEXAS   AVANA              3/3/2014
   4113 ARROW WOOD ROAD       STANDARD PACIFIC OF TEXAS   RANCH AT BRUS      3/3/2014
   208 SWALLOWTAIL DR         SCOTT FELDER HOMES, LLC     HIGHPOINT          3/3/2014
   13820 LOLETA WAY           D.R. HORTON                 AVERY FAR WEST     3/3/2014
   316 GASPAR BEND            SITTERLE HOMES-AUSTIN,LLC   BUTTERCUP CREEK    3/3/2014
   12304 CARDINAL FLOWER DR   STREETMAN (USE 1407)        GREY ROCK RIDGE    3/3/2014
   605 FAIR OAKS DRIVE        CHESMAR HOMES AUSTIN, LTD   WATER OAK          3/3/2014
   1216 FALLING HILLS DR.     CHESMAR HOMES AUSTIN, LTD   WATER OAK          3/3/2014
   7305 VALLEY MIST DRIVE     OMEGA BUILDERS, LP          VALLEY RANCH       3/3/2014
   1016 PLATEAU TRAIL         D.R. HORTON                 PINNACLE           3/4/2014
   505 GRANGER ROAD           D.R. HORTON                 PINNACLE           3/4/2014
   509 GRANGER ROAD           D.R. HORTON                 PINNACLE           3/4/2014
   507 GRANGER ROAD           D.R. HORTON                 PINNACLE           3/4/2014
   503 GRANGER ROAD           D.R. HORTON                 PINNACLE           3/4/2014
   400 RAGING RIVER ROAD      STANDARD PACIFIC OF TEXAS   RANCH AT BRUS      3/4/2014
   5106 SPRUCE COVE           AUSTIN NEWCASTLE HOMES,LP   SOUTH AUSTIN       3/5/2014
   411 CHEYENE LANE           STANDARD PACIFIC OF TEXAS   RANCH AT BRUS      3/5/2014
   6700 SERLIO DRIVE          STANDARD PACIFIC OF TEXAS   AVANA              3/5/2014
   401 ENCHANTED HILLTOP      SCOTT FELDER HOMES, LLC     ROUGH HOLLOW       3/5/2014
   623 SPANISH MUSTANG DR.    STANDARD PACIFIC OF TEXAS   RANCH AT BRUS      3/5/2014
   802 LOST PINES LANE        D.R. HORTON                 CP TOWN CENTER     3/5/2014
   804 LOST PINES LANE        D.R. HORTON                 CP TOWN CENTER     3/5/2014
   806 LOST PINES LANE        D.R. HORTON                 CP TOWN CENTER     3/5/2014
   808 LOST PINES LANE        D.R. HORTON                 CP TOWN CENTER     3/5/2014
   18116 CRIMSON APPLE WAY    CHESMAR HOMES AUSTIN, LTD   FALCON POINT       3/5/2014


                                                                                        597
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 605 of 1053 PageID:
                                    18170

   5417 ALLAMANDA DRIVE      STREETMAN (USE 1407)        GREY ROCK RIDGE    3/5/2014
   120 MARBELLA WAY          CLEAR ROCK HOMES, LLC       BELTORRE           3/5/2014
   202 LAKESIDE COVE         NORDSTROM CUSTOM HOMES      RIVER RANCH        3/6/2014
   7001 ESTANA LANE          STANDARD PACIFIC OF TEXAS   AVANA              3/6/2014
   12517 PADUA DRIVE         STANDARD PACIFIC OF TEXAS   AVANA              3/6/2014
   404 A HUMMINGBIRD LANE    D.R. HORTON                 CARDINAL HILLS     3/6/2014
   404 B HUMMINGBIRD LANE    D.R. HORTON                 CARDINAL HILLS     3/6/2014
   2105 MANADA TR            SCOTT FELDER HOMES, LLC     CABALLO RANCH      3/6/2014
   6301 CREEK LAND ROAD      HORTON - KILLEEN/TEMPLE/    THE LANDING        3/6/2014
   6503 CREEK LAND ROAD      HORTON - KILLEEN/TEMPLE/    THE LANDING        3/6/2014
   6305 CREEK LAND ROAD      HORTON - KILLEEN/TEMPLE/    THE LANDING        3/6/2014
   6636 LA SOL LANE          HORTON - KILLEEN/TEMPLE/    SENDERO WA         3/6/2014
   6632 LA SOL LANE          HORTON - KILLEEN/TEMPLE/    SENDERO WA         3/6/2014
   410 WESTER ROSS LANE      STANDARD PACIFIC OF TEXAS   ROUGH HOLLOW       3/7/2014
   8101 BELLANCIA DR         J.M. WILLIS HOMES, INC.     BELVEDERE          3/7/2014
   12821 CRICOLI DRIVE       STANDARD PACIFIC OF TEXAS   AVANA              3/7/2014
   490 NAPLES LANE           SITTERLE HOMES-AUSTIN,LLC   BELTERA            3/7/2014
   12825 CRICOLI DRIVE       STANDARD PACIFIC OF TEXAS   AVANA              3/7/2014
   3818 SKYVIEW WAY          M/I HOMES OF AUSTIN, LLC    HIGHLAND MAYFLD    3/7/2014
   3916 COLE VALLEY LN       M/I HOMES OF AUSTIN, LLC    HIGHLAND MAYFLD    3/7/2014
   302 LAUREN TRAIL          DAVID WEEKLEY HOMES         BUTTERCUP CREEK    3/7/2014
   329 BRUNSWICK STREET      OMEGA BUILDERS, LP          WYNDHAM HILL       3/7/2014
   6139 FAIR HILL DRIVE      OMEGA BUILDERS, LP          WYNDHAM HILL       3/7/2014
   6617 LA SOL LANE          HORTON - KILLEEN/TEMPLE/    SENDERO WA         3/7/2014
   6628 LA SOL LANE          HORTON - KILLEEN/TEMPLE/    SENDERO WA         3/7/2014
   6612 LA SOL LANE          HORTON - KILLEEN/TEMPLE/    SENDERO WA         3/7/2014
   6625 VISTA VIEW DRIVE     HORTON - KILLEEN/TEMPLE/    SENDERO WA         3/7/2014
   6629 VISTA VIEW DRIVE     HORTON - KILLEEN/TEMPLE/    SENDERO WA         3/7/2014
   165 BLACKSTONE COVE       SCOTT FELDER HOMES, LLC     RIM ROCK          3/10/2014
   620 NEWPORT DRIVE         LUKE PARKER HOMES (DBA)     BRIARCLIFF        3/10/2014
   634 GALSTON               LUKE PARKER HOMES (DBA)     BRIARCLIFF        3/10/2014
   2413 MCDONALD WAY         D.R. HORTON                 PIONEER CROSS     3/10/2014
   2513 MCDONALD WAY         D.R. HORTON                 PIONEER CROSS     3/10/2014
   2417 MCDONALD WAY         D.R. HORTON                 PIONEER CROSS     3/10/2014
   2409 MCDONALD WAY         D.R. HORTON                 PIONEER CROSS     3/10/2014
   2408 MCDONALD WAY         D.R. HORTON                 PIONEER CROSS     3/10/2014
   610 COSPER                REVOLUTION HOMES            COSPER RIDGE      3/10/2014
   2011 A HASKELL STREET     MX3 HOMES, LLC              CENTRAL AUSTIN    3/11/2014
   2011 B HASKELL STREET     MX3 HOMES, LLC              CENTRAL AUSTIN    3/11/2014
   402 A HUMMINGBIRD LANE    D.R. HORTON                 CARDINAL HILLS    3/11/2014
   402 B HUMMINGBIRD LANE    D.R. HORTON                 CARDINAL HILLS    3/11/2014
   1235 FALLING HILLS DR     SCOTT FELDER HOMES, LLC     WATER OAK         3/11/2014
   1106 HAWKEYE POINT ROAD   D.R. HORTON                 PINNACLE          3/11/2014
   1000 HAWKEYE POINT ROAD   D.R. HORTON                 PINNACLE          3/11/2014
   1302 HAWKEYE POINT ROAD   D.R. HORTON                 PINNACLE          3/11/2014
   1104 HAWKEYE POINT ROAD   D.R. HORTON                 PINNACLE          3/11/2014
   412 ZENITH ROAD           D.R. HORTON                 PINNACLE          3/11/2014
   412 A HUMMINGBIRD LANE    D.R. HORTON                 CARDINAL HILLS    3/11/2014
   412 B HUMMINGBIRD LANE    D.R. HORTON                 CARDINAL HILLS    3/11/2014
   2521 MCDONALD WAY         D.R. HORTON                 PIONEER CROSS     3/11/2014
   2501 MCDONALD WAY         D.R. HORTON                 PIONEER CROSS     3/11/2014
   3603 PARKMILL DRIVE       HORTON - KILLEEN/TEMPLE/    YOWELL RANCH      3/11/2014
   3605 PARKMILL DRIVE       HORTON - KILLEEN/TEMPLE/    YOWELL RANCH      3/11/2014
   10915 HIDDEN CAVES WAY    STANDARD PACIFIC OF TEXAS   FOUR POINTS       3/12/2014
   1103 OAK MEADOW           CAPSTONE CUSTOM HOMES,INC   CARL N            3/12/2014


                                                                                       598
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 606 of 1053 PageID:
                                    18171

   105 GRAND OAKS LANE       SITTERLE HOMES-AUSTIN,LLC   CIMARRON HILLS    3/12/2014
   2501 WARKWORTH LANE       OMEGA BUILDERS, LP          CASTLEGATE        3/12/2014
   2500 WARKWORTH LANE       OMEGA BUILDERS, LP          CASTLEGATE        3/12/2014
   1305 FAWN LILY DRIVE      HORTON - KILLEEN/TEMPLE/    LAKE POINTE       3/12/2014
   232 VOYAGER COVE          D.R. HORTON                 POST OAK          3/12/2014
   292 VOYAGER COVE          D.R. HORTON                 POST OAK          3/12/2014
   413 VOYAGER COVE          D.R. HORTON                 POST OAK          3/12/2014
   145 FIREFALL LN           SCOTT FELDER HOMES, LLC     HIGHPOINT         3/12/2014
   9805 SHALLOW CREEK DR     HORTON - KILLEEN/TEMPLE/    WILLOW BEND       3/12/2014
   9933 CANEY CREEK DRIVE    HORTON - KILLEEN/TEMPLE/    WILLOW BEND       3/12/2014
   5912 GUNNISON TURN COVE   CHESMAR HOMES AUSTIN, LTD   SWEETWATER DW     3/12/2014
   9996 DESPERADO DRIVE      HORTON - KILLEEN/TEMPLE/    WILLOW BEND       3/12/2014
   106 EDINBURGH ISLE        STANDARD PACIFIC OF TEXAS   ROUGH HOLLOW      3/13/2014
   2756 GRAND OAKS LOOP      STANDARD PACIFIC OF TEXAS   TWIN CREEKS CP    3/13/2014
   511 HURST CREEK RD        C&A BUILDERS, INC.          LAKEWAY           3/13/2014
   2317 JAKE PICKLE PASS     D.R. HORTON                 HAZLEWOOD         3/13/2014
   2517 LEONARDS PASS        D.R. HORTON                 HAZLEWOOD         3/13/2014
   2208 JULIA LANE           D.R. HORTON                 HAZLEWOOD         3/13/2014
   2220 JULIA LANE           D.R. HORTON                 HAZLEWOOD         3/13/2014
   127 FIREFALL LN           SCOTT FELDER HOMES, LLC     HIGHPOINT         3/13/2014
   12516 STONERIDGE GAP LN   D.R. HORTON                 STONEWATER        3/13/2014
   9612 ADEEL DRIVE          HORTON - KILLEEN/TEMPLE/    YOWELL RANCH      3/13/2014
   110 WAVERLY SPIRE CT.     STANDARD PACIFIC OF TEXAS   ROUGH HOLLOW      3/14/2014
   349 CIMARRON HILLS        SITTERLE HOMES-AUSTIN,LLC   CIMARRON HILLS    3/14/2014
   2927 GRAND OAKS LOOP      STANDARD PACIFIC OF TEXAS   TWIN CREEKS CP    3/14/2014
   147 WILLOW WALK           STANDARD PACIFIC OF TEXAS   HIGHPOINT         3/14/2014
   135 WILLOW WALK           STANDARD PACIFIC OF TEXAS   HIGHPOINT         3/14/2014
   309 LAUREN TRAIL          SITTERLE HOMES-AUSTIN,LLC   BUTTERCUP CREEK   3/14/2014
   18112 CRIMSON APPLE WAY   CHESMAR HOMES AUSTIN, LTD   FALCON POINT      3/14/2014
   4210 REMINGTON ROAD       STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     3/15/2014
   821 TUMLINSON FORT WAY    D.R. HORTON                 TURTLE CREEK      3/15/2014
   4302 REMINGTON ROAD       STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     3/15/2014
   2505 MCDONALD WAY         D.R. HORTON                 PIONEER CROSS     3/15/2014
   10929 SLY BEAVER DRIVE    D.R. HORTON                 PIONEER CROSS     3/15/2014
   2509 MCDONALD WAY         D.R. HORTON                 PIONEER CROSS     3/15/2014
   212 BELLA CIMA DR         C&A BUILDERS, INC.          COSTA BELLA       3/17/2014
   12616 CRICOLI DRIVE       STANDARD PACIFIC OF TEXAS   AVANA             3/17/2014
   12709 CRICOLI DRIVE       STANDARD PACIFIC OF TEXAS   AVANA             3/17/2014
   130 CHICKADEE COVE        D.R. HORTON                 MEADOWS AT KY     3/17/2014
   170 CHICKADEE COVE        D.R. HORTON                 MEADOWS AT KY     3/17/2014
   534 RIVER BLUFF CIRCLE    D.R. HORTON                 KATY CROSSING     3/17/2014
   180 CHICKADEE COVE        D.R. HORTON                 MEADOWS AT KY     3/17/2014
   912 CAVALIER LANE         D.R. HORTON                 CRESTVIEW         3/17/2014
   914 CAVALIER LANE         D.R. HORTON                 CRESTVIEW         3/17/2014
   910 CAVALIER LANE         D.R. HORTON                 CRESTVIEW         3/17/2014
   5509 WISDOM COURT         HORTON - KILLEEN/TEMPLE/    WHITE WING        3/17/2014
   1120 ROANOKE DRIVE        OMEGA BUILDERS, LP          HERITAGE PLACE    3/17/2014
   5924 ALEXANDRIA DRIVE     OMEGA BUILDERS, LP          WYNDHAM HILL      3/17/2014
   6813 VITRUVIUS DRIVE      STANDARD PACIFIC OF TEXAS   AVANA             3/18/2014
   6816 VITRUVIUS DRIVE      STANDARD PACIFIC OF TEXAS   AVANA             3/18/2014
   7029 ESTANA LANE          STANDARD PACIFIC OF TEXAS   AVANA             3/18/2014
   4205 ARROW WOOD ROAD      STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     3/18/2014
   11100 TWISTED ELM DR      STANDARD PACIFIC OF TEXAS   FOUR POINTS       3/18/2014
   801 TUMLINSON FORT WAY    D.R. HORTON                 TURTLE CREEK      3/18/2014
   811 TUMLINSON FORT WAY    D.R. HORTON                 TURTLE CREEK      3/18/2014


                                                                                       599
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 607 of 1053 PageID:
                                    18172

   13716 LOLETA WAY          D.R. HORTON                 AVERY FAR WEST    3/18/2014
   2533 LEONARDS PASS        D.R. HORTON                 HAZLEWOOD         3/18/2014
   841 TUMLINSON FORT WAY    D.R. HORTON                 TURTLE CREEK      3/18/2014
   2212 JULIA LANE           D.R. HORTON                 HAZLEWOOD         3/18/2014
   900 MITCHELL DRIVE        D.R. HORTON                 GLENWOOD          3/18/2014
   902 MITCHELL DRIVE        D.R. HORTON                 GLENWOOD          3/18/2014
   904 MITCHELL DRIVE        D.R. HORTON                 GLENWOOD          3/18/2014
   601 FAIR OAKS DRIVE       CHESMAR HOMES AUSTIN, LTD   WATER OAK         3/18/2014
   808 MITCHELL DRIVE        D.R. HORTON                 GLENWOOD          3/18/2014
   6209 AUGUSTA NATIONAL     MUSKIN COMPANY              CARL N            3/18/2014
   5505 WISDOM COURT         HORTON - KILLEEN/TEMPLE/    WHITE WING        3/18/2014
   6413 TRISSINO DRIVE       STANDARD PACIFIC OF TEXAS   AVANA             3/19/2014
   12713 CRICOLI DRIVE       STANDARD PACIFIC OF TEXAS   AVANA             3/19/2014
   18304 MAMMOTH CAVE BLVD   D.R. HORTON                 HIGHLAND PARK     3/19/2014
   4501 #19 WESTLAKE DR      SCOTT FELDER HOMES, LLC     DAVENPORT RANCH   3/19/2014
   18302 MAMMOTH CAVE BLVD   D.R. HORTON                 HIGHLAND PARK     3/19/2014
   819 TUSCAN ROAD           HORTON - KILLEEN/TEMPLE/    TUSCANY MEADOWS   3/19/2014
   3264 VINEYARD TRAIL       HORTON - KILLEEN/TEMPLE/    TUSCANY MEADOWS   3/19/2014
   3268 VINEYARD TRAIL       HORTON - KILLEEN/TEMPLE/    TUSCANY MEADOWS   3/19/2014
   3102 VERDURA WAY          SCOTT FELDER HOMES, LLC     CABALLO RANCH     3/19/2014
   3814 SKYVIEW WAY          M/I HOMES OF AUSTIN, LLC    HIGHLAND MAYFLD   3/19/2014
   416 RIVER RANCH CIRCLE    NORDSTROM CUSTOM HOMES      RIVER RANCH       3/19/2014
   806 MITCHELL DRIVE        D.R. HORTON                 GLENWOOD          3/19/2014
   804 MITCHELL DRIVE        D.R. HORTON                 GLENWOOD          3/19/2014
   800 MITCHELL DRIVE        D.R. HORTON                 GLENWOOD          3/19/2014
   802 MITCHELL DRIVE        D.R. HORTON                 GLENWOOD          3/19/2014
   101 OAK HOLLOW            THREE OAKS HOMES, LLC       BUDA              3/20/2014
   802 SHADY BLUFF COVE      MX3 HOMES, LLC              FOREST RIDGE      3/20/2014
   12701 CRICOLI DRIVE       STANDARD PACIFIC OF TEXAS   AVANA             3/20/2014
   11804 ROSARIO COVE        STANDARD PACIFIC OF TEXAS   AVANA             3/20/2014
   3104 HIDDEN HILLS LANE    STANDARD PACIFIC OF TEXAS   TWIN CREEKS CP    3/20/2014
   908 CAVALIER LANE         D.R. HORTON                 CRESTVIEW         3/20/2014
   902 CAVALIER LANE         D.R. HORTON                 CRESTVIEW         3/20/2014
   904 CAVALIER LANE         D.R. HORTON                 CRESTVIEW         3/20/2014
   18310 MAMMOTH CAVE BLVD   D.R. HORTON                 HIGHLAND PARK     3/20/2014
   18308 MAMMOTH CAVE BLVD   D.R. HORTON                 HIGHLAND PARK     3/20/2014
   2317 MOLLY LANE           D.R. HORTON                 HAZLEWOOD         3/20/2014
   710 PALO DURO LOOP        D.R. HORTON                 SOMERVILLE        3/20/2014
   3021 MISTY SHORE LN       SCOTT FELDER HOMES, LLC     BLACKHAWK         3/20/2014
   105 CORTONA LANE          D.R. HORTON                 RANCHO SIENNA     3/20/2014
   508 AZURITE DRIVE         HORTON - KILLEEN/TEMPLE/    SONTERRA          3/20/2014
   504 AZURITE DRIVE         HORTON - KILLEEN/TEMPLE/    SONTERRA          3/20/2014
   7109 PUZZLE PATH          STANDARD PACIFIC OF TEXAS   FOUR POINTS       3/21/2014
   3106 MILLSTREAM DRIVE     STANDARD PACIFIC OF TEXAS   TWIN CREEKS CP    3/21/2014
   5516 PINCUSHION DAISY     STREETMAN (USE 1407)        GREY ROCK RIDGE   3/21/2014
   11008 TWISTED ELM DRIVE   STANDARD PACIFIC OF TEXAS   FOUR POINTS       3/21/2014
   814 TERRA COTTA COURT     HORTON - KILLEEN/TEMPLE/    TUSCANY MEADOWS   3/21/2014
   3300 VINEYARD TRAIL       HORTON - KILLEEN/TEMPLE/    TUSCANY MEADOWS   3/21/2014
   5300 ALLAMANDA DRIVE      STREETMAN (USE 1407)        GREY ROCK RIDGE   3/21/2014
   103 SCURLOCK COURT        D.R. HORTON                 GLENWOOD          3/21/2014
   209 DAKOTA DRIVE          STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     3/21/2014
   313 ROCK MILL LOOP        D.R. HORTON                 TERAVISTA 2       3/21/2014
   305 ROCK MILL LOOP        D.R. HORTON                 TERAVISTA 2       3/21/2014
   607 SPANISH MUSTANG DR.   STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     3/21/2014
   516 AZURITE DRIVE         HORTON - KILLEEN/TEMPLE/    SONTERRA          3/21/2014


                                                                                       600
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 608 of 1053 PageID:
                                    18173

   512 AZURITE DRIVE           HORTON - KILLEEN/TEMPLE/    SONTERRA          3/21/2014
   1241 ENCHANTED OAK GARAGE   BRANDON CUSTOM HOMES        DRIPPING SPRING   3/24/2014
   1241 ENCHANTED OAKS DR      BRANDON CUSTOM HOMES        DRIPPING SPRING   3/24/2014
   542 NAPLES LANE             SITTERLE HOMES-AUSTIN,LLC   BELTERA           3/24/2014
   304 E. LIVE OAK STREET      JACI PIERCE                 HUTTO             3/24/2014
   402 RAGING RIVER ROAD       STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     3/24/2014
   3829 SKYVIEW WAY            M/I HOMES OF AUSTIN, LLC    HIGHLAND MAYFLD   3/24/2014
   3905 SKYVIEW CV             M/I HOMES OF AUSTIN, LLC    HIGHLAND MAYFLD   3/24/2014
   305 JOE BATES DRIVE         D.R. HORTON                 NRTHSIDE MEADOW   3/24/2014
   605 JOPPA ROAD              D.R. HORTON                 NRTHSIDE MEADOW   3/24/2014
   1408 BISCUIT DRIVE          D.R. HORTON                 PIONEER CROSS     3/24/2014
   3809 SKYVIEW WAY            M/I HOMES OF AUSTIN, LLC    HIGHLAND MAYFLD   3/24/2014
   1800 PRADERA PATH           SCOTT FELDER HOMES, LLC     CABALLO RANCH     3/24/2014
   113 WALLOPS                 D.R. HORTON                 POST OAK          3/24/2014
   601 JOPPA ROAD              D.R. HORTON                 NRTHSIDE MEADOW   3/25/2014
   616 SAWYER TRAIL            D.R. HORTON                 NRTHSIDE MEADOW   3/25/2014
   608 SAWYER TRAIL            D.R. HORTON                 NRTHSIDE MEADOW   3/25/2014
   2908 WINDING SHORE LN       SCOTT FELDER HOMES, LLC     BLACKHAWK         3/25/2014
   3004 PASEO DE CHARROS       SCOTT FELDER HOMES, LLC     CABALLO RANCH     3/25/2014
   425 VOYAGER COVE            D.R. HORTON                 POST OAK          3/25/2014
   401 VOYAGER COVE            D.R. HORTON                 POST OAK          3/25/2014
   449 VOYAGER COVE            D.R. HORTON                 POST OAK          3/25/2014
   18416 MORETO LOOP           D.R. HORTON                 PFLGER. HEIGHTS   3/25/2014
   18512 MORETO LOOP           D.R. HORTON                 PFLGER. HEIGHTS   3/25/2014
   6603 CLEAR BROOK DRIVE      HORTON - KILLEEN/TEMPLE/    THE LANDING       3/25/2014
   6402 MUSTANG CREEK ROAD     HORTON - KILLEEN/TEMPLE/    THE LANDING       3/25/2014
   6034 ALEXANDRIA DRIVE       OMEGA BUILDERS, LP          WYNDHAM HILL      3/25/2014
   2917 WINDING SHORE LN       SCOTT FELDER HOMES, LLC     BLACKHAWK         3/25/2014
   245 PEMBERTON WAY-GARAGE    JKIRSTEN CORPORATION        DRIPPING SPRING   3/25/2014
   1301 B CASEY                TOWNBRIDGE HOMES, LLC       SOUTH AUSTIN      3/26/2014
   1301 A CASEY                TOWNBRIDGE HOMES, LLC       SOUTH AUSTIN      3/26/2014
   1305 A CASEY                TOWNBRIDGE HOMES, LLC       SOUTH AUSTIN      3/26/2014
   1303 B CASEY                TOWNBRIDGE HOMES, LLC       SOUTH AUSTIN      3/26/2014
   1303 A CASEY                TOWNBRIDGE HOMES, LLC       SOUTH AUSTIN      3/26/2014
   1305 B CASEY                TOWNBRIDGE HOMES, LLC       SOUTH AUSTIN      3/26/2014
   624 SAWYER TRAIL            D.R. HORTON                 NRTHSIDE MEADOW   3/26/2014
   619 PALO DURO LOOP          D.R. HORTON                 SOMERVILLE        3/26/2014
   113 CLEAR RIDGE CV          SCOTT FELDER HOMES, LLC     WATER OAK         3/26/2014
   107 SCURLOCK COURT          D.R. HORTON                 GLENWOOD          3/26/2014
   6308 MUSTANG CREEK ROAD     HORTON - KILLEEN/TEMPLE/    THE LANDING       3/26/2014
   2315 MANADA TR              SCOTT FELDER HOMES, LLC     CABALLO RANCH     3/26/2014
   533 TRINITY BEND            D.R. HORTON                 TURTLE CREEK      3/26/2014
   6407 CLEAR BROOK DRIVE      HORTON - KILLEEN/TEMPLE/    THE LANDING       3/26/2014
   3000 MISTY SHORE LN         SCOTT FELDER HOMES, LLC     BLACKHAWK         3/26/2014
   6404 MUSTANG CREEK ROAD     HORTON - KILLEEN/TEMPLE/    THE LANDING       3/26/2014
   505 WESTER ROSS LANE        STANDARD PACIFIC OF TEXAS   ROUGH HOLLOW      3/27/2014
   4200 RAINY CREEK LANE       STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     3/27/2014
   10000 TWIN LAKE LOOP        LUKE PARKER HOMES (DBA)     CARL N            3/27/2014
   18312 MAMMOTH CAVE BLVD     D.R. HORTON                 HIGHLAND PARK     3/27/2014
   18400 MAMMOTH CAVE BLVD     D.R. HORTON                 HIGHLAND PARK     3/27/2014
   18322 MAMMOTH CAVE BLVD     D.R. HORTON                 HIGHLAND PARK     3/27/2014
   18324 MAMMOTH CAVE BLVD     D.R. HORTON                 HIGHLAND PARK     3/27/2014
   2406 ALLISON WAY            DAVID WEEKLEY HOMES         BUTTERCUP CREEK   3/27/2014
   608 ALLENS CREEK WAY        D.R. HORTON                 SOMERVILLE        3/27/2014
   635 ALLENS CREEK WAY        D.R. HORTON                 SOMERVILLE        3/27/2014


                                                                                         601
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 609 of 1053 PageID:
                                    18174

   108 STEWART DRIVE         D.R. HORTON                 GLENWOOD          3/27/2014
   111 SCURLOCK COURT        D.R. HORTON                 GLENWOOD          3/27/2014
   104 SCURLOCK COURT        D.R. HORTON                 GLENWOOD          3/27/2014
   100 SCURLOCK COURT        D.R. HORTON                 GLENWOOD          3/27/2014
   102 SCURLOCK COURT        D.R. HORTON                 GLENWOOD          3/27/2014
   10917 PILGRAMAGE DRIVE    D.R. HORTON                 PIONEER CROSS     3/28/2014
   2404 MCDONALD WAY         D.R. HORTON                 PIONEER CROSS     3/28/2014
   1122 GARDEN GREEN DRIVE   HORTON - KILLEEN/TEMPLE/    LAKE POINTE       3/28/2014
   1903 BRUSHY BEND DRIVE    GLAZIER HOMES, L.L.C.       ROUND ROCK        3/28/2014
   3608 PARKMILL DRIVE       HORTON - KILLEEN/TEMPLE/    YOWELL RANCH      3/28/2014
   950 THOUSAND OAKS         COPPER RIDGE INV., INC.     LIBERTY HILL      3/28/2014
   925 THOUSAND OAKS         COPPER RIDGE INV., INC.     LIBERTY HILL      3/28/2014
   833 THOUSAND OAKS         COPPER RIDGE INV., INC.     LIBERTY HILL      3/28/2014
   820 THOUSAND OAKS         COPPER RIDGE INV., INC.     LIBERTY HILL      3/28/2014
   18408 MAMMOTH CAVE BLVD   D.R. HORTON                 HIGHLAND PARK     3/29/2014
   18406 MAMMOTH CAVE BLVD   D.R. HORTON                 HIGHLAND PARK     3/29/2014
   18404 MAMMOTH CAVE BLVD   D.R. HORTON                 HIGHLAND PARK     3/29/2014
   317 ROCK MILL LOOP        D.R. HORTON                 TERAVISTA 2       3/29/2014
   18500 MORETO LOOP         D.R. HORTON                 PFLGER. HEIGHTS   3/29/2014
   2107 EAST 9TH STREET      MX3 HOMES, LLC              CENTRAL AUSTIN    3/31/2014
   2317 SOUTH 3RD STREET     MX3 HOMES, LLC              CENTRAL AUSTIN    3/31/2014
   911 BANYON STREET         D.R. HORTON                 CRESTVIEW         3/31/2014
   906 CAVALIER LANE         D.R. HORTON                 CRESTVIEW         3/31/2014
   18402 MAMMOTH CAVE BLVD   D.R. HORTON                 HIGHLAND PARK     3/31/2014
   6504 VISTA VIEW DRIVE     HORTON - KILLEEN/TEMPLE/    SENDERO WA        3/31/2014
   3600 PARKMILL DRIVE       HORTON - KILLEEN/TEMPLE/    YOWELL RANCH      3/31/2014
   3611 PARKMILL DRIVE       HORTON - KILLEEN/TEMPLE/    YOWELL RANCH      3/31/2014
   5928 GUNNISON TURN RD     CHESMAR HOMES AUSTIN, LTD   SWEETWATER DW     3/31/2014
   5932 GUNNISON TURN RD     CHESMAR HOMES AUSTIN, LTD   SWEETWATER DW     3/31/2014
   907 BANYON STREET         D.R. HORTON                 CRESTVIEW         3/31/2014
   335 BRUNSWICK STREET      OMEGA BUILDERS, LP          WYNDHAM HILL      3/31/2014
   5913 GUNNISON TURN RD     CHESMAR HOMES AUSTIN, LTD   SWEETWATER DW     3/31/2014
   5917 GUNNISON TURN RD     CHESMAR HOMES AUSTIN, LTD   SWEETWATER DW     3/31/2014
   9988 DESPERADO DRIVE      HORTON - KILLEEN/TEMPLE/    WILLOW BEND       3/31/2014
   3110 PASEO DE RANCHEROS   SCOTT FELDER HOMES, LLC     CABALLO RANCH     3/31/2014
   6412 TRISSINO DRIVE       STANDARD PACIFIC OF TEXAS   AVANA              4/1/2014
   612 SAWYER TRAIL          D.R. HORTON                 NRTHSIDE MEADOW    4/1/2014
   620 SAWYER TRAIL          D.R. HORTON                 NRTHSIDE MEADOW    4/1/2014
   609 JOPPA ROAD            D.R. HORTON                 NRTHSIDE MEADOW    4/1/2014
   1412 BISCUIT DRIVE        D.R. HORTON                 PIONEER CROSS      4/1/2014
   2401 MCDONALD WAY         D.R. HORTON                 PIONEER CROSS      4/1/2014
   219 WILLOW WALK           STANDARD PACIFIC OF TEXAS   HIGHPOINT          4/1/2014
   519 RIVER BLUFF CIRCLE    D.R. HORTON                 KATY CROSSING      4/1/2014
   101 SCURLOCK COURT        D.R. HORTON                 GLENWOOD           4/1/2014
   105 SCURLOCK COURT        D.R. HORTON                 GLENWOOD           4/1/2014
   2508 MCDONALD WAY         D.R. HORTON                 PIONEER CROSS      4/1/2014
   160 CHICKADEE COVE        D.R. HORTON                 MEADOWS AT KY      4/1/2014
   108 SCURLOCK COURT        D.R. HORTON                 GLENWOOD           4/1/2014
   109 SCURLOCK COURT        D.R. HORTON                 GLENWOOD           4/1/2014
   515 RIVER BLUFF CIRCLE    D.R. HORTON                 KATY CROSSING      4/1/2014
   400 RIVER BLUFF CIRCLE    D.R. HORTON                 KATY CROSSING      4/1/2014
   6533 CASCADE DRIVE        HORTON - KILLEEN/TEMPLE/    SENDERO WA         4/1/2014
   6532 TEJAS DRIVE          HORTON - KILLEEN/TEMPLE/    SENDERO WA         4/1/2014
   100 WALLOPS               D.R. HORTON                 POST OAK           4/1/2014
   112 WALLOPS               D.R. HORTON                 POST OAK           4/1/2014


                                                                                       602
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 610 of 1053 PageID:
                                    18175

   3704 VERANO DR             SAGIV'S, LLC                BARTON CREEK      4/2/2014
   6508 TANZANITE DRIVE       HORTON - KILLEEN/TEMPLE/    WHITE ROCK EST    4/2/2014
   4213 RAINY CREEK LANE      STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     4/2/2014
   2607 MOUNTAIN HIGH DRIVE   WORKMAN DEVELOPMENT         SAN MARCOS        4/2/2014
   8614 OPEN PRAIRIE DRIVE    HORTON - KILLEEN/TEMPLE/    LAKE POINTE       4/2/2014
   1127 FAWN LILY DRIVE       HORTON - KILLEEN/TEMPLE/    LAKE POINTE       4/2/2014
   529 TRINITY BEND           D.R. HORTON                 TURTLE CREEK      4/2/2014
   1206 FAWN LILY DR          HORTON - KILLEEN/TEMPLE/    LAKE POINTE       4/2/2014
   6548 VISTA VIEW DR         HORTON - KILLEEN/TEMPLE/    SENDERO WA        4/2/2014
   4501 #26 WESTLAKE DR       SCOTT FELDER HOMES, LLC     DAVENPORT RANCH   4/2/2014
   5728 STANFORD DRIVE        HORTON - KILLEEN/TEMPLE/    ALTA VISTA        4/2/2014
   221 GASPAR BEND            DAVID WEEKLEY HOMES         BUTTERCUP CREEK   4/2/2014
   9929 CANEY CREEK DRIVE     HORTON - KILLEEN/TEMPLE/    WILLOW BEND       4/2/2014
   507 EL PASO                CAPSTONE CUSTOM HOMES,INC   JOHN G            4/3/2014
   400 A W. 51ST STREET       CHESTER WILSON              AUSTIN            4/3/2014
   400 B W. 51ST STREET       CHESTER WILSON              AUSTIN            4/3/2014
   402 A W. 51ST STREET       CHESTER WILSON              AUSTIN            4/3/2014
   402 B W. 51ST STREET       CHESTER WILSON              AUSTIN            4/3/2014
   413 SPANISH MUSTANG DR.    STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     4/3/2014
   6808 SERLIO DRIVE          STANDARD PACIFIC OF TEXAS   AVANA             4/3/2014
   408 CHEYENNE LANE          STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     4/3/2014
   900 CAVALIER LANE          D.R. HORTON                 CRESTVIEW         4/3/2014
   4306 STILES LANE           STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     4/3/2014
   110 SCURLOCK COURT         D.R. HORTON                 GLENWOOD          4/3/2014
   115 SCURLOCK COURT         D.R. HORTON                 GLENWOOD          4/3/2014
   113 SCURLOCK COURT         D.R. HORTON                 GLENWOOD          4/3/2014
   112 SCURLOCK COURT         D.R. HORTON                 GLENWOOD          4/3/2014
   525 TRINITY BEND           D.R. HORTON                 TURTLE CREEK      4/3/2014
   352 VOYAGER COVE           D.R. HORTON                 POST OAK          4/3/2014
   364 VOYAGER COVE           D.R. HORTON                 POST OAK          4/3/2014
   709 PALO DURO LOOP         D.R. HORTON                 SOMERVILLE        4/3/2014
   701 PALO DURO LOOP         D.R. HORTON                 SOMERVILLE        4/3/2014
   1214 COTTON STREET         AUSTIN NEWCASTLE HOMES,LP   CENTRAL AUSTIN    4/4/2014
   2607 MOUNTAIN DR GARAGE    WORKMAN DEVELOPMENT         SAN MARCOS        4/4/2014
   4017 VERANO DR             SAGIV'S, LLC                BARTON CREEK      4/4/2014
   1219 FAWN LILY DRIVE       HORTON - KILLEEN/TEMPLE/    LAKE POINTE       4/4/2014
   2504 MCDONALD WAY          D.R. HORTON                 PIONEER CROSS     4/4/2014
   10921 PILGRAMAGE DRIVE     D.R. HORTON                 PIONEER CROSS     4/4/2014
   2421 MCDONALD WAY          D.R. HORTON                 PIONEER CROSS     4/4/2014
   3507 PARKMILL DRIVE        HORTON - KILLEEN/TEMPLE/    YOWELL RANCH      4/4/2014
   521 TRINITY BEND           D.R. HORTON                 TURTLE CREEK      4/4/2014
   726 PALO DURO LOOP         D.R. HORTON                 SOMERVILLE        4/4/2014
   714 PALO DURO LOOP         D.R. HORTON                 SOMERVILLE        4/4/2014
   722 PALO DURO LOOP         D.R. HORTON                 SOMERVILLE        4/4/2014
   3503 PARKMILL DRIVE        HORTON - KILLEEN/TEMPLE/    YOWELL RANCH      4/4/2014
   9980 DESPERADO DRIVE       HORTON - KILLEEN/TEMPLE/    WILLOW BEND       4/4/2014
   9813 SHALLOW CREEK DRIVE   HORTON - KILLEEN/TEMPLE/    WILLOW BEND       4/4/2014
   4302 STILES LANE           STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     4/5/2014
   500 APACHE DRIVE           STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     4/5/2014
   300 STILES COVE            STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     4/5/2014
   408 DRY GULCH BEND         STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     4/7/2014
   18318 MAMMOTH CAVE BLVD    D.R. HORTON                 HIGHLAND PARK     4/7/2014
   4300 APACHE COVE           STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     4/7/2014
   #1201 13400 BRIARWICK DR   D.R. HORTON                 PARMER VILLAGE    4/7/2014
   #1202 13400 BRIARWICK DR   D.R. HORTON                 PARMER VILLAGE    4/7/2014


                                                                                       603
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 611 of 1053 PageID:
                                    18176

   #1203 13400 BRIARWICK     D.R. HORTON                 PARMER VILLAGE     4/7/2014
   20405 HORNED OWL TR       SCOTT FELDER HOMES, LLC     BLACKHAWK          4/7/2014
   340 VOYAGER COVE          D.R. HORTON                 POST OAK           4/7/2014
   9837 SHALLOW CREEK DR     HORTON - KILLEEN/TEMPLE/    WILLOW BEND        4/7/2014
   1856 RUNNING CREEK        OMEGA BUILDERS, LP          JAY VOLEK          4/7/2014
   9905 CIRRUS DRIVE         D.R. HORTON                 MONTEBELLA         4/7/2014
   9984 DESPERADO DRIVE      HORTON - KILLEEN/TEMPLE/    WILLOW BEND        4/7/2014
   245 LA SERENA LOOP        JENKINS CUSTOM HOMES, INC   HORSESHOE BAY      4/8/2014
   201 PAUL AZINGER COURT    D.R. HORTON                 FOREST CREEK       4/8/2014
   18303 MAMMOTH CAVE BLVD   D.R. HORTON                 HIGHLAND PARK      4/8/2014
   3805 SKYVIEW WAY          M/I HOMES OF AUSTIN, LLC    HIGHLAND MAYFLD    4/8/2014
   #1501 13400 BRIARWICK     D.R. HORTON                 PARMER VILLAGE     4/8/2014
   #1502 13400 BRIARWICK     D.R. HORTON                 PARMER VILLAGE     4/8/2014
   #1503 13400 BRIARWICK     D.R. HORTON                 PARMER VILLAGE     4/8/2014
   #1504 13400 BRIARWICK     D.R. HORTON                 PARMER VILLAGE     4/8/2014
   #1505 13400 BRIARWICK     D.R. HORTON                 PARMER VILLAGE     4/8/2014
   3505 PLOVER RUN TR        SCOTT FELDER HOMES, LLC     BLACKHAWK          4/8/2014
   621 JOPPA ROAD            D.R. HORTON                 NRTHSIDE MEADOW    4/8/2014
   625 JOPPA ROAD            D.R. HORTON                 NRTHSIDE MEADOW    4/8/2014
   637 JOPPA ROAD            D.R. HORTON                 NRTHSIDE MEADOW    4/8/2014
   730 PALO DURO LOOP        D.R. HORTON                 SOMERVILLE         4/8/2014
   3505 LORNE DRIVE          HORTON - KILLEEN/TEMPLE/    YOWELL RANCH       4/8/2014
   623 PALO DURO LOOP        D.R. HORTON                 SOMERVILLE         4/8/2014
   3506 PARKMILL DRIVE       HORTON - KILLEEN/TEMPLE/    YOWELL RANCH       4/8/2014
   5113 SILTSTONE LOOP       HORTON - KILLEEN/TEMPLE/    WHITE ROCK EST     4/8/2014
   1102 PLATEAU TRAIL        D.R. HORTON                 PINNACLE           4/8/2014
   3200 GARDEN VILLA LANE    MX3 HOMES, LLC              CENTRAL AUSTIN     4/9/2014
   1300 B PAYNE AVENUE       MX3 HOMES, LLC              CENTRAL AUSTIN     4/9/2014
   1300 A PAYNE AVENUE       MX3 HOMES, LLC              CENTRAL AUSTIN     4/9/2014
   1504 A INGLEWOOD          JKIRSTEN CORPORATION        CARL N             4/9/2014
   1504 B INGLEWOOD          JKIRSTEN CORPORATION        CARL N             4/9/2014
   600 SAWYER TRAIL          D.R. HORTON                 NRTHSIDE MEADOW    4/9/2014
   1404 BISCUIT DRIVE        D.R. HORTON                 PIONEER CROSS      4/9/2014
   18316 MAMMOTH CAVE BLVD   D.R. HORTON                 HIGHLAND PARK      4/9/2014
   1416 BISCUIT DRIVE        D.R. HORTON                 PIONEER CROSS      4/9/2014
   617 JOPPA ROAD            D.R. HORTON                 NRTHSIDE MEADOW    4/9/2014
   9603 ADEEL DRIVE          HORTON - KILLEEN/TEMPLE/    YOWELL RANCH       4/9/2014
   9607 ADEEL DRIVE          HORTON - KILLEEN/TEMPLE/    YOWELL RANCH       4/9/2014
   9924 DESPERADO DRIVE      HORTON - KILLEEN/TEMPLE/    WILLOW BEND        4/9/2014
   9614 FRATELLI COURT       HORTON - KILLEEN/TEMPLE/    YOWELL RANCH       4/9/2014
   2904 SANTA ROSITA DR      M/I HOMES OF AUSTIN, LLC    PALOMA LAKE        4/9/2014
   704 SAWYER TRAIL          D.R. HORTON                 NRTHSIDE MEADOW    4/9/2014
   1227 WESTWOOD HILLS       OMEGA BUILDERS, LP          TEMPLE WESTOOD     4/9/2014
   3215 BRIDLE PATH          MUSKIN COMPANY              AUSTIN            4/10/2014
   12613 PADUA DRIVE         STANDARD PACIFIC OF TEXAS   AVANA             4/10/2014
   6720 ESTANA LANE          STANDARD PACIFIC OF TEXAS   AVANA             4/10/2014
   4213 SHIRE STREET         STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     4/10/2014
   6701 VITRUVIUS DRIVE      STANDARD PACIFIC OF TEXAS   AVANA             4/10/2014
   538 RIVER BLUFF CIRCLE    D.R. HORTON                 KATY CROSSING     4/10/2014
   3203 ROCKY TOP            STANDARD PACIFIC OF TEXAS   TWIN CREEKS CP    4/10/2014
   542 RIVER BLUFF CIRCLE    D.R. HORTON                 KATY CROSSING     4/10/2014
   4713 RUIZ STREET          STANDARD PACIFIC OF TEXAS   MUELLER           4/10/2014
   4715 RUIZ STREET          STANDARD PACIFIC OF TEXAS   MUELLER           4/10/2014
   4717 RUIZ STREET          STANDARD PACIFIC OF TEXAS   MUELLER           4/10/2014
   4719 RUIZ STREET          STANDARD PACIFIC OF TEXAS   MUELLER           4/10/2014


                                                                                       604
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 612 of 1053 PageID:
                                    18177

   4721 RUIZ STREET          STANDARD PACIFIC OF TEXAS   MUELLER           4/10/2014
   4723 RUIZ STREET          STANDARD PACIFIC OF TEXAS   MUELLER           4/10/2014
   517 HERITAGE SPRINGS TR   D.R. HORTON                 TURTLE CREEK      4/10/2014
   2224 JULIA LANE           D.R. HORTON                 HAZLEWOOD         4/10/2014
   2200 JULIA LANE           D.R. HORTON                 HAZLEWOOD         4/10/2014
   2405 STEVEN COURT         SITTERLE HOMES-AUSTIN,LLC   BUTTERCUP CREEK   4/10/2014
   10713 CANTON JACK ROAD    STANDARD PACIFIC OF TEXAS   AVERY STATION     4/11/2014
   215 WOODLANDS COURT       SCOTT FELDER HOMES, LLC     ROUGH HOLLOW      4/11/2014
   3908 SKYVIEW CV           M/I HOMES OF AUSTIN, LLC    HIGHLAND MAYFLD   4/11/2014
   5425 SANDSTONE DRIVE      HORTON - KILLEEN/TEMPLE/    STONEGATE         4/11/2014
   5211 SHALE ROCK RUN       HORTON - KILLEEN/TEMPLE/    STONEGATE         4/11/2014
   708 MITCHELL DRIVE        D.R. HORTON                 GLENWOOD          4/11/2014
   3920 COLE VALLEY LN       M/I HOMES OF AUSTIN, LLC    HIGHLAND MAYFLD   4/11/2014
   5508 PINCUSHION DAISY     STREETMAN (USE 1407)        GREY ROCK RIDGE   4/11/2014
   5304 ALLAMANDA DRIVE      STREETMAN (USE 1407)        GREY ROCK RIDGE   4/11/2014
   5106 KATY CREEK LANE      HORTON - KILLEEN/TEMPLE/    THE LANDING       4/11/2014
   14000 TYBURN TR           SCOTT FELDER HOMES, LLC     AVERY STATION     4/11/2014
   706 MITCHELL DRIVE        D.R. HORTON                 GLENWOOD          4/11/2014
   710 MITCHELL DRIVE        D.R. HORTON                 GLENWOOD          4/11/2014
   6115 FAIR HILL DRIVE      OMEGA BUILDERS, LP          WYNDHAM HILL      4/11/2014
   6509 MUSTANG CREEK ROAD   HORTON - KILLEEN/TEMPLE/    THE LANDING       4/11/2014
   4207 ARROW WOOD ROAD      STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     4/12/2014
   511 RIVER BLUFF CIRCLE    D.R. HORTON                 KATY CROSSING     4/12/2014
   531 RIVER BLUFF CIRCLE    D.R. HORTON                 KATY CROSSING     4/12/2014
   634 RIVER BLUFF CIRCLE    D.R. HORTON                 KATY CROSSING     4/12/2014
   530 RIVER BLUFF CIRCLE    D.R. HORTON                 KATY CROSSING     4/12/2014
   527 RIVER BLUFF CIRCLE    D.R. HORTON                 KATY CROSSING     4/12/2014
   121 DILLO TRAIL           JUNIPER CUSTOM HOMES, LLC   CARRINGTON RNCH   4/14/2014
   116 SCURLOCK COURT        D.R. HORTON                 GLENWOOD          4/14/2014
   6703 S. LAKEWOOD DRIVE    MISCELLANEOUS ACCOUNTS      GEORGETOWN        4/14/2014
   4008 C VALLEY VIEW        TOWNBRIDGE HOMES, LLC       JOHN G            4/15/2014
   4008 D VALLEY VIEW        TOWNBRIDGE HOMES, LLC       JOHN G            4/15/2014
   4008 E VALLEY VIEW        TOWNBRIDGE HOMES, LLC       JOHN G            4/15/2014
   4008 F VALLEY VIEW        TOWNBRIDGE HOMES, LLC       JOHN G            4/15/2014
   1911 W 36TH ST            HALTON CUSTOM HOMES         AUSTIN            4/15/2014
   11010 TWISTED ELM DRIVE   STANDARD PACIFIC OF TEXAS   FOUR POINTS       4/15/2014
   7201 PUZZLE PATH          STANDARD PACIFIC OF TEXAS   FOUR POINTS       4/15/2014
   718 PALO DURO LOOP        D.R. HORTON                 SOMERVILLE        4/15/2014
   734 PALO DURO LOOP        D.R. HORTON                 SOMERVILLE        4/15/2014
   738 PALO DURO LOOP        D.R. HORTON                 SOMERVILLE        4/15/2014
   101 WALLOPS               D.R. HORTON                 POST OAK          4/15/2014
   388 VOYAGER COVE          D.R. HORTON                 POST OAK          4/15/2014
   191 COLLARD DOVE COVE     D.R. HORTON                 MEADOWS AT KY     4/15/2014
   261 PURPLE MARTIN AVE     D.R. HORTON                 MEADOWS AT KY     4/15/2014
   241 PURPLE MARTIN AVE     D.R. HORTON                 MEADOWS AT KY     4/15/2014
   251 PURPLE MARTIN AVE     D.R. HORTON                 MEADOWS AT KY     4/15/2014
   18317 ROCK SAGE COVE      D.R. HORTON                 WESTWIND          4/15/2014
   1601 COLORADO BEND DR     D.R. HORTON                 CP TOWN CENTER    4/15/2014
   1604 COLORADO BEND DR     D.R. HORTON                 CP TOWN CENTER    4/15/2014
   1600 COLORADO BEND DR     D.R. HORTON                 CP TOWN CENTER    4/15/2014
   376 VOYAGER COVE          D.R. HORTON                 POST OAK          4/15/2014
   5353 HERMAN LANE          KEITH KAUFHOLD (C.O.D.)     BASTROP           4/16/2014
   18320 MAMMOTH CAVE BLVD   D.R. HORTON                 HIGHLAND PARK     4/16/2014
   6704 TEULADA DRIVE        STANDARD PACIFIC OF TEXAS   AVANA             4/16/2014
   12501 ORBA DRIVE          STANDARD PACIFIC OF TEXAS   AVANA             4/16/2014


                                                                                       605
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 613 of 1053 PageID:
                                    18178

   6805 TEULADA DRIVE        STANDARD PACIFIC OF TEXAS   AVANA             4/16/2014
   1223 FAWN LILY DRIVE      HORTON - KILLEEN/TEMPLE/    LAKE POINTE       4/16/2014
   12516 CRICOLI DRIVE       STANDARD PACIFIC OF TEXAS   AVANA             4/16/2014
   8610 OPEN PRAIRIE         HORTON - KILLEEN/TEMPLE/    LAKE POINTE       4/16/2014
   6502 MUSTANG CREEK ROAD   HORTON - KILLEEN/TEMPLE/    THE LANDING       4/16/2014
   18408 MORETO LOOP         D.R. HORTON                 PFLGER. HEIGHTS   4/16/2014
   9920 DESPERADO DRIVE      HORTON - KILLEEN/TEMPLE/    WILLOW BEND       4/16/2014
   10916 PILGRIMAGE DRIVE    D.R. HORTON                 PIONEER CROSS     4/16/2014
   10920 PILGRAMAGE DRIVE    D.R. HORTON                 PIONEER CROSS     4/16/2014
   9 WARFIELD                KLM CUSTOM HOMES            LEANDER           4/16/2014
   10924 PILGRAMAGE DRIVE    D.R. HORTON                 PIONEER CROSS     4/16/2014
   1021 HAWTHORNE LOOP       SCOTT FELDER HOMES, LLC     RIM ROCK          4/16/2014
   9932 DESPERADO DRIVE      HORTON - KILLEEN/TEMPLE/    WILLOW BEND       4/16/2014
   3317 HEMLOCK AVE.         AUSTIN NEWCASTLE HOMES,LP   CENTRAL AUSTIN    4/17/2014
   18306 MAMMOTH CAVE BLVD   D.R. HORTON                 HIGHLAND PARK     4/17/2014
   18314 MAMMOTH CAVE BLVD   D.R. HORTON                 HIGHLAND PARK     4/17/2014
   817 TUSCAN ROAD           HORTON - KILLEEN/TEMPLE/    TUSCANY MEADOWS   4/17/2014
   1126 GARDEN GREEN DRIVE   HORTON - KILLEEN/TEMPLE/    LAKE POINTE       4/17/2014
   742 PALO DURO LOOP        D.R. HORTON                 SOMERVILLE        4/17/2014
   746 PALO DURO LOOP        D.R. HORTON                 SOMERVILLE        4/17/2014
   18420 MORETO LOOP         D.R. HORTON                 PFLGER. HEIGHTS   4/17/2014
   503 APACHE DRIVE          STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     4/17/2014
   508 APACHE DRIVE          STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     4/17/2014
   1132 GARDEN GREEN DRIVE   HORTON - KILLEEN/TEMPLE/    LAKE POINTE       4/17/2014
   14016 TYBURN TR           SCOTT FELDER HOMES, LLC     AVERY STATION     4/17/2014
   807 TUSCAN ROAD           HORTON - KILLEEN/TEMPLE/    TUSCANY MEADOWS   4/17/2014
   18421 MORETO LOOP         D.R. HORTON                 PFLGER. HEIGHTS   4/17/2014
   3825 SKYVIEW WAY          M/I HOMES OF AUSTIN, LLC    HIGHLAND MAYFLD   4/17/2014
   18414 MAMMOTH CAVE BLVD   D.R. HORTON                 HIGHLAND PARK     4/17/2014
   18418 MAMMOTH CAVE BLVD   D.R. HORTON                 HIGHLAND PARK     4/17/2014
   700 MITCHELL DRIVE        D.R. HORTON                 GLENWOOD          4/17/2014
   704 MITCHELL DRIVE        D.R. HORTON                 GLENWOOD          4/17/2014
   702 MITCHELL DRIVE        D.R. HORTON                 GLENWOOD          4/17/2014
   633 JOPPA ROAD            D.R. HORTON                 NRTHSIDE MEADOW   4/17/2014
   628 SAWYER TRAIL          D.R. HORTON                 NRTHSIDE MEADOW   4/17/2014
   11004 STEELTON CV         SCOTT FELDER HOMES, LLC     AVERY STATION     4/17/2014
   12513 PADUA DRIVE         STANDARD PACIFIC OF TEXAS   AVANA             4/18/2014
   3837 SKYVIEW WAY          M/I HOMES OF AUSTIN, LLC    HIGHLAND MAYFLD   4/18/2014
   12616 PADUA DRIVE         STANDARD PACIFIC OF TEXAS   AVANA             4/18/2014
   805 TERRA COTTA           HORTON - KILLEEN/TEMPLE/    TUSCANY MEADOWS   4/18/2014
   4211 RAINY CREEK LANE     STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     4/18/2014
   18420 MAMMOTH CAVE BLVD   D.R. HORTON                 HIGHLAND PARK     4/18/2014
   18416 MAMMOTH CAVE BLVD   D.R. HORTON                 HIGHLAND PARK     4/18/2014
   18403 MAMMOTH CAVE BLVD   D.R. HORTON                 HIGHLAND PARK     4/18/2014
   8121 FIELDSTONE DRIVE     OMEGA BUILDERS, LP          WESTFIELD TMPLE   4/18/2014
   627 ALLENS CREEK WAY      D.R. HORTON                 SOMERVILLE        4/19/2014
   18504 MORETO LOOP         D.R. HORTON                 PFLGER. HEIGHTS   4/19/2014
   18508 MORETO LOOP         D.R. HORTON                 PFLGER. HEIGHTS   4/19/2014
   18516 MORETO LOOP         D.R. HORTON                 PFLGER. HEIGHTS   4/19/2014
   18413 MORETO LOOP         D.R. HORTON                 PFLGER. HEIGHTS   4/19/2014
   623 ALLENS CREEK WAY      D.R. HORTON                 SOMERVILLE        4/21/2014
   18410 MAMMOTH CAVE BLVD   D.R. HORTON                 HIGHLAND PARK     4/21/2014
   5805 STANFORD DRIVE       HORTON - KILLEEN/TEMPLE/    ALTA VISTA        4/21/2014
   5822 STANFORD DRIVE       HORTON - KILLEEN/TEMPLE/    ALTA VISTA        4/21/2014
   18412 MAMMOTH CAVE BLVD   D.R. HORTON                 HIGHLAND PARK     4/21/2014


                                                                                       606
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 614 of 1053 PageID:
                                    18179

   2541 LEONARDS PASS        D.R. HORTON                 HAZLEWOOD        4/21/2014
   11013 STEELTON COVE       SCOTT FELDER HOMES, LLC     AVERY STATION    4/21/2014
   18117 MAMMOTH CAVE BLVD   D.R. HORTON                 HIGHLAND PARK    4/21/2014
   6406 MUSTANG CREEK ROAD   HORTON - KILLEEN/TEMPLE/    THE LANDING      4/21/2014
   6402 CLEAR BROOK DRIVE    HORTON - KILLEEN/TEMPLE/    THE LANDING      4/21/2014
   6409 CLEAR BROOK DRIVE    HORTON - KILLEEN/TEMPLE/    THE LANDING      4/21/2014
   6601 CLEAR BROOK DRIVE    HORTON - KILLEEN/TEMPLE/    THE LANDING      4/21/2014
   6408 MUSTANG CREEK ROAD   HORTON - KILLEEN/TEMPLE/    THE LANDING      4/21/2014
   18300 MAMMOTH CAVE BLVD   D.R. HORTON                 HIGHLAND PARK    4/22/2014
   616 ALLENS CREEK WAY      D.R. HORTON                 SOMERVILLE       4/22/2014
   913 DREAM CATCHER DRIVE   GLAZIER HOMES, L.L.C.       CRYSTAL FALLS    4/22/2014
   612 ALLENS CREEK WAY      D.R. HORTON                 SOMERVILLE       4/22/2014
   609 ALLENS CREEK WAY      D.R. HORTON                 SOMERVILLE       4/22/2014
   613 ALLENS CREEK WAY      D.R. HORTON                 SOMERVILLE       4/22/2014
   1306 LIKENESS ROAD        AGAVE CUSTOM HOMES          PALEFACE         4/22/2014
   14100 TYBURN TR           SCOTT FELDER HOMES, LLC     AVERY STATION    4/22/2014
   4726 BERKMAN DRIVE        STANDARD PACIFIC OF TEXAS   MUELLER          4/22/2014
   4728 BERKMAN DRIVE        STANDARD PACIFIC OF TEXAS   MUELLER          4/22/2014
   4730 BERKMAN DRIVE        STANDARD PACIFIC OF TEXAS   MUELLER          4/22/2014
   100 IVA BELL              DRENNAN DAY CUSTOM HOMES    LIBERTY HILL     4/23/2014
   6501 TRISSINO DRIVE       STANDARD PACIFIC OF TEXAS   AVANA            4/23/2014
   12621 ORBA DRIVE          STANDARD PACIFIC OF TEXAS   AVANA            4/23/2014
   4720 BERKMAN DRIVE        STANDARD PACIFIC OF TEXAS   MUELLER          4/23/2014
   4722 BERKMAN DRIVE        STANDARD PACIFIC OF TEXAS   MUELLER          4/23/2014
   4724 BERKMAN DRIVE        STANDARD PACIFIC OF TEXAS   MUELLER          4/23/2014
   6708 TEULADA DRIVE        STANDARD PACIFIC OF TEXAS   AVANA            4/23/2014
   303 APACHE DRIVE          STANDARD PACIFIC OF TEXAS   RANCH AT BRUS    4/23/2014
   4205 LAZY RIVER BEND      STANDARD PACIFIC OF TEXAS   RANCH AT BRUS    4/23/2014
   302 RAGING RIVER ROAD     STANDARD PACIFIC OF TEXAS   RANCH AT BRUS    4/23/2014
   4723 PAGE STREET          STANDARD PACIFIC OF TEXAS   MUELLER          4/23/2014
   4721 PAGE STREET          STANDARD PACIFIC OF TEXAS   MUELLER          4/23/2014
   4719 PAGE STREET          STANDARD PACIFIC OF TEXAS   MUELLER          4/23/2014
   4708 BERKMAN DRIVE        STANDARD PACIFIC OF TEXAS   MUELLER          4/23/2014
   4710 BERKMAN DRIVE        STANDARD PACIFIC OF TEXAS   MUELLER          4/23/2014
   4712 BERKMAN DRIVE        STANDARD PACIFIC OF TEXAS   MUELLER          4/23/2014
   4709 PAGE STREET          STANDARD PACIFIC OF TEXAS   MUELLER          4/23/2014
   4711 PAGE STREET          STANDARD PACIFIC OF TEXAS   MUELLER          4/23/2014
   4713 PAGE STREET          STANDARD PACIFIC OF TEXAS   MUELLER          4/23/2014
   11017 WYNNEWOOD ST        SCOTT FELDER HOMES, LLC     AVERY STATION    4/23/2014
   320 WELLINGTON DRIVE      SITTERLE HOMES-AUSTIN,LLC   BELTERA          4/23/2014
   12500 CRICOLI DRIVE       STANDARD PACIFIC OF TEXAS   AVANA            4/23/2014
   212 BRADSHAW              SITTERLE HOMES-AUSTIN,LLC   BELTERA          4/23/2014
   10813 CROSBYTON LANE      STANDARD PACIFIC OF TEXAS   AVERY STATION    4/24/2014
   7203 PUZZLE PATH          STANDARD PACIFIC OF TEXAS   FOUR POINTS      4/24/2014
   12513 ORBA DRIVE          STANDARD PACIFIC OF TEXAS   AVANA            4/24/2014
   4929 LEDGESTONE TRAIL     HORTON - KILLEEN/TEMPLE/    STONEGATE        4/24/2014
   5118 FLINT ROCK LANE      HORTON - KILLEEN/TEMPLE/    STONEGATE        4/24/2014
   4714 BERKMAN DRIVE        STANDARD PACIFIC OF TEXAS   MUELLER          4/24/2014
   4716 BERKMAN DRIVE        STANDARD PACIFIC OF TEXAS   MUELLER          4/24/2014
   4718 BERKMAN DRIVE        STANDARD PACIFIC OF TEXAS   MUELLER          4/24/2014
   6809 SERLIO DRIVE         STANDARD PACIFIC OF TEXAS   AVANA            4/24/2014
   4925 LEDGESTONE TRAIL     HORTON - KILLEEN/TEMPLE/    STONEGATE        4/24/2014
   5729 STANFORD DRIVE       HORTON - KILLEEN/TEMPLE/    ALTA VISTA       4/24/2014
   2305 JAKE PICKLE PASS     D.R. HORTON                 HAZLEWOOD        4/24/2014
   #1601 13400 BRIARWICK     D.R. HORTON                 PARMER VILLAGE   4/24/2014


                                                                                      607
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 615 of 1053 PageID:
                                    18180

   #1602 13400 BRIARWICK     D.R. HORTON                 PARMER VILLAGE    4/24/2014
   #1603 13400 BRIARWICK     D.R. HORTON                 PARMER VILLAGE    4/24/2014
   #1604 13400 BRIARWICK     D.R. HORTON                 PARMER VILLAGE    4/24/2014
   2405 BOWEN STREET         D.R. HORTON                 HAZLEWOOD         4/24/2014
   2316 JAKE PICKLE PASS     D.R. HORTON                 HAZLEWOOD         4/24/2014
   #1605 13400 BRIARWICK     D.R. HORTON                 PARMER VILLAGE    4/24/2014
   9610 ADEEL DRIVE          HORTON - KILLEEN/TEMPLE/    YOWELL RANCH      4/24/2014
   308 LAUREN TRAIL          DAVID WEEKLEY HOMES         BUTTERCUP CREEK   4/24/2014
   330 WELLINGTON DRIVE      SITTERLE HOMES-AUSTIN,LLC   BELTERA           4/24/2014
   10918 HIDDEN CAVES WAY    STANDARD PACIFIC OF TEXAS   FOUR POINTS       4/25/2014
   790 WILD ROSE DRIVE       STANDARD PACIFIC OF TEXAS   HIGHPOINT         4/25/2014
   4921 LEDGESTONE TRAIL     HORTON - KILLEEN/TEMPLE/    STONEGATE         4/25/2014
   778 WILD ROSE DRIVE       STANDARD PACIFIC OF TEXAS   HIGHPOINT         4/25/2014
   10911 TWISTED ELM DRIVE   STANDARD PACIFIC OF TEXAS   FOUR POINTS       4/25/2014
   505 APACHE DRIVE          STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     4/25/2014
   4917 LEDGESTONE TRAIL     HORTON - KILLEEN/TEMPLE/    STONEGATE         4/25/2014
   6406 CLEAR BROOK DRIVE    HORTON - KILLEEN/TEMPLE/    THE LANDING       4/25/2014
   10909 SLY BEAVER DRIVE    D.R. HORTON                 PIONEER CROSS     4/25/2014
   1000 PLATEAU TRAIL        D.R. HORTON                 PINNACLE          4/25/2014
   517 TRINITY BEND          D.R. HORTON                 TURTLE CREEK      4/25/2014
   109 ESPARZA COURT         D.R. HORTON                 GLENWOOD          4/25/2014
   2956 SANTA ROSITA DR      M/I HOMES OF AUSTIN, LLC    PALOMA LAKE       4/25/2014
   111 ESPARZA COURT         D.R. HORTON                 GLENWOOD          4/25/2014
   1404 RICES CROSSING LN    D.R. HORTON                 TURTLE CREEK      4/25/2014
   2960 SANTA ROSITA DR      M/I HOMES OF AUSTIN, LLC    PALOMA LAKE       4/25/2014
   105 ESPARZA COURT         D.R. HORTON                 GLENWOOD          4/25/2014
   3018 BENT TREE DRIVE      OMEGA BUILDERS, LP          BELLA CHARCA      4/25/2014
   604 COPPER RIDGE LOOP     OMEGA BUILDERS, LP          TEMPLE WESTOOD    4/25/2014
   11708 HARPSTER BEND       D.R. HORTON                 AVERY FAR WEST    4/26/2014
   18317 MAMMOTH CAVE BLVD   D.R. HORTON                 HIGHLAND PARK     4/26/2014
   18305 MAMMOTH CAVE BLVD   D.R. HORTON                 HIGHLAND PARK     4/26/2014
   18313 MAMMOTH CAVE BLVD   D.R. HORTON                 HIGHLAND PARK     4/26/2014
   18301 MAMMOTH CAVE BLVD   D.R. HORTON                 HIGHLAND PARK     4/26/2014
   2705 MADELENA CT          M/I HOMES OF AUSTIN, LLC    PALOMA LAKE       4/26/2014
   1210 A GARDEN STREET      MX3 HOMES, LLC              CENTRAL AUSTIN    4/28/2014
   1210 B GARDEN STREET      MX3 HOMES, LLC              CENTRAL AUSTIN    4/28/2014
   7008 ESTANA LANE          STANDARD PACIFIC OF TEXAS   AVANA             4/28/2014
   2521 LEONARDS PASS        D.R. HORTON                 HAZLEWOOD         4/28/2014
   2249 CACTUS VALLEY        D.R. HORTON                 HAZLEWOOD         4/28/2014
   2328 JAKE PICKLE PASS     D.R. HORTON                 HAZLEWOOD         4/28/2014
   2309 BILLY PAT ROAD       D.R. HORTON                 HAZLEWOOD         4/28/2014
   141 MARBELLA WAY          CLEAR ROCK HOMES, LLC       BELTORRE          4/28/2014
   6400 CLEAR BROOK DRIVE    HORTON - KILLEEN/TEMPLE/    THE LANDING       4/28/2014
   2716 SANTA BONITA LN      M/I HOMES OF AUSTIN, LLC    PALOMA LAKE       4/28/2014
   2400 BILLY PAT ROAD       D.R. HORTON                 HAZLEWOOD         4/28/2014
   103 TYLEE CIRCLE          SITTERLE HOMES-AUSTIN,LLC   COLONY            4/28/2014
   18009 CRIMSON APPLE       CHESMAR HOMES AUSTIN, LTD   FALCON POINT      4/28/2014
   107 VALLEY VIEW DRIVE     SITTERLE HOMES-AUSTIN,LLC   COLONY            4/28/2014
   1012 HAWKEYE POINT ROAD   D.R. HORTON                 PINNACLE          4/28/2014
   1010 HAWKEYE POINT ROAD   D.R. HORTON                 PINNACLE          4/28/2014
   2317 BILLY PAT ROAD       D.R. HORTON                 HAZLEWOOD         4/28/2014
   1904 TREVINO              MARK MARONEY                CARL N            4/28/2014
   409 TREY DRIVE            HORTON - KILLEEN/TEMPLE/    FIVE AND ONE      4/29/2014
   18307 MAMMOTH CAVE BLVD   D.R. HORTON                 HIGHLAND PARK     4/29/2014
   3006 NEAL ST              PATRIOT BUILDERS, LP        CARL N            4/29/2014


                                                                                       608
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 616 of 1053 PageID:
                                    18181

   116 CLEAR RIDGE CV        SCOTT FELDER HOMES, LLC     WATER OAK         4/29/2014
   407 TREY DRIVE            HORTON - KILLEEN/TEMPLE/    FIVE AND ONE      4/29/2014
   1220 H.K. ALLEN PKWY      HORTON - KILLEEN/TEMPLE/    STONEGATE         4/29/2014
   114 SCURLOCK COURT        D.R. HORTON                 GLENWOOD          4/29/2014
   117 SCURLOCK COURT        D.R. HORTON                 GLENWOOD          4/29/2014
   18321 MAMMOTH CAVE BLVD   D.R. HORTON                 HIGHLAND PARK     4/29/2014
   18323 MAMMOTH CAVE BLVD   D.R. HORTON                 HIGHLAND PARK     4/29/2014
   18309 MAMMOTH CAVE BLVD   D.R. HORTON                 HIGHLAND PARK     4/29/2014
   18422 MAMMOTH CAVE BLVD   D.R. HORTON                 HIGHLAND PARK     4/29/2014
   18319 MAMMOTH CAVE BLVD   D.R. HORTON                 HIGHLAND PARK     4/29/2014
   18401 MAMMOTH CAVE BLVD   D.R. HORTON                 HIGHLAND PARK     4/29/2014
   2216 TOULOUSE DR          JKIRSTEN CORPORATION        SOUTH AUSTIN      4/29/2014
   2220 TOULOUSE DR          JKIRSTEN CORPORATION        SOUTH AUSTIN      4/29/2014
   1006 HAWKEYE POINT ROAD   D.R. HORTON                 PINNACLE          4/29/2014
   1100 WINDING WAY DR       SCOTT FELDER HOMES, LLC     WATER OAK         4/29/2014
   115 ESPARZA COURT         D.R. HORTON                 GLENWOOD          4/29/2014
   112 ESPARZA COURT         D.R. HORTON                 GLENWOOD          4/29/2014
   113 ESPARZA COURT         D.R. HORTON                 GLENWOOD          4/29/2014
   2944 SANTA ROSITA DR      M/I HOMES OF AUSTIN, LLC    PALOMA LAKE       4/29/2014
   2948 SANTA ROSITA DR      M/I HOMES OF AUSTIN, LLC    PALOMA LAKE       4/29/2014
   112 SUNSET PEAK           JUNIPER CUSTOM HOMES, LLC   BERTRAM, TEXAS    4/30/2014
   18509 MORETO LOOP         D.R. HORTON                 PFLGER. HEIGHTS   4/30/2014
   18517 MORETO LOOP         D.R. HORTON                 PFLGER. HEIGHTS   4/30/2014
   11000 STEELTON COVE       SCOTT FELDER HOMES, LLC     AVERY STATION     4/30/2014
   801 SWEET GRASS LANE      SITTERLE HOMES-AUSTIN,LLC   SERENE HILLS      4/30/2014
   1009 HAWKEYE POINT ROAD   D.R. HORTON                 PINNACLE          4/30/2014
   1002 HAWKEYE POINT ROAD   D.R. HORTON                 PINNACLE          4/30/2014
   1004 HAWKEYE POINT ROAD   D.R. HORTON                 PINNACLE          4/30/2014
   2709 MADELENA CT          M/I HOMES OF AUSTIN, LLC    PALOMA LAKE       4/30/2014
   3512 PLOVER RUN TR        SCOTT FELDER HOMES, LLC     BLACKHAWK         4/30/2014
   20509 HORNED OWL TR       SCOTT FELDER HOMES, LLC     BLACKHAWK         4/30/2014
   300 RAGING RIVER ROAD     STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     4/30/2014
   18104 CRIMSON APPLE       CHESMAR HOMES AUSTIN, LTD   FALCON POINT      4/30/2014
   6116 ALEXANDRIA DRIVE     OMEGA BUILDERS, LP          WYNDHAM HILL      4/30/2014
   18501 TANNER BAYOU LOOP   CHESMAR HOMES AUSTIN, LTD   SWEETWATER DW     4/30/2014
   11012 STRASBURG LN        SCOTT FELDER HOMES, LLC     AVERY STATION     4/30/2014
   609 LAKE ESTATES DR       RICHARD BRIGHT CUSTOM HMS   LAKEWAY            5/1/2014
   11704 QUINTANA COVE       STANDARD PACIFIC OF TEXAS   AVANA              5/1/2014
   5811 STANFORD DRIVE       HORTON - KILLEEN/TEMPLE/    ALTA VISTA         5/1/2014
   5816 STANFORD DRIVE       HORTON - KILLEEN/TEMPLE/    ALTA VISTA         5/1/2014
   1208 H.K. ALLEN PARKWAY   HORTON - KILLEEN/TEMPLE/    STONEGATE          5/1/2014
   1212 H.K. ALLEN PARKWAY   HORTON - KILLEEN/TEMPLE/    STONEGATE          5/1/2014
   5817 STANFORD DRIVE       HORTON - KILLEEN/TEMPLE/    ALTA VISTA         5/1/2014
   5859 HUNTINGTON DRIVE     HORTON - KILLEEN/TEMPLE/    ALTA VISTA         5/1/2014
   3401 GRANITE BASIN CRT    STANDARD PACIFIC OF TEXAS   TWIN CREEKS CP     5/1/2014
   1216 H.K. ALLEN PKWY      HORTON - KILLEEN/TEMPLE/    STONEGATE          5/1/2014
   18601 MORETO LOOP         D.R. HORTON                 PFLGER. HEIGHTS    5/1/2014
   121 STEWART DRIVE         D.R. HORTON                 GLENWOOD           5/1/2014
   3300 KESTREL LORE CT      SCOTT FELDER HOMES, LLC     BLACKHAWK          5/1/2014
   2940 SANTA ROSITA DR      M/I HOMES OF AUSTIN, LLC    PALOMA LAKE        5/1/2014
   2924 SANTA ROSITA DR      M/I HOMES OF AUSTIN, LLC    PALOMA LAKE        5/1/2014
   710 ROGART DRIVE          AGAVE CUSTOM HOMES          BRIARCLIFF         5/1/2014
   304 LAUREN TRAIL          DAVID WEEKLEY HOMES         BUTTERCUP CREEK    5/1/2014
   713 WINNSBORO DRIVE       D.R. HORTON                 SOMERVILLE         5/2/2014
   412 RIVER BLUFF CIRCLE    D.R. HORTON                 KATY CROSSING      5/2/2014


                                                                                       609
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 617 of 1053 PageID:
                                    18182

   5804 STANFORD DRIVE         HORTON - KILLEEN/TEMPLE/    ALTA VISTA        5/2/2014
   3500 PARKMILL DRIVE         HORTON - KILLEEN/TEMPLE/    YOWELL RANCH      5/2/2014
   3502 PARKMILL DRIVE         HORTON - KILLEEN/TEMPLE/    YOWELL RANCH      5/2/2014
   709 WINNSBORO DRIVE         D.R. HORTON                 SOMERVILLE        5/2/2014
   9606 ADEEL DRIVE            HORTON - KILLEEN/TEMPLE/    YOWELL RANCH      5/2/2014
   9602 ADEEL DRIVE            HORTON - KILLEEN/TEMPLE/    YOWELL RANCH      5/2/2014
   9604 ADEEL DRIVE            HORTON - KILLEEN/TEMPLE/    YOWELL RANCH      5/2/2014
   403 HUNTING LODGE LN S.     D.R. HORTON                 HUNTER CROSSING   5/2/2014
   11001 STRASBURG LN          SCOTT FELDER HOMES, LLC     AVERY STATION     5/2/2014
   100 ESPARZA COURT           D.R. HORTON                 GLENWOOD          5/2/2014
   101 ESPARZA COURT           D.R. HORTON                 GLENWOOD          5/2/2014
   102 ESPARZA COURT           D.R. HORTON                 GLENWOOD          5/2/2014
   1114 H.K. ALLEN PKWY        HORTON - KILLEEN/TEMPLE/    STONEGATE         5/5/2014
   1110 H.K. ALLEN PARKWAY     HORTON - KILLEEN/TEMPLE/    STONEGATE         5/5/2014
   6816 SERLIO DRIVE           STANDARD PACIFIC OF TEXAS   AVANA             5/5/2014
   14317 LAURINBURG DRIVE      STANDARD PACIFIC OF TEXAS   AVERY STATION     5/5/2014
   301 ROCK MILL LOOP          D.R. HORTON                 TERAVISTA         5/5/2014
   15912 DINK PEARSON          STREETMAN (USE 1407)        PEARSON PLACE     5/5/2014
   15904 DINK PEARSON LANE     STREETMAN (USE 1407)        PEARSON PLACE     5/5/2014
   241 GEODE LANE              HORTON - KILLEEN/TEMPLE/    SONTERRA          5/5/2014
   249 GEODE LANE              HORTON - KILLEEN/TEMPLE/    SONTERRA          5/5/2014
   240 GEODE LANE              HORTON - KILLEEN/TEMPLE/    SONTERRA          5/5/2014
   245 GEODE LANE              HORTON - KILLEEN/TEMPLE/    SONTERRA          5/5/2014
   18405 TANNER BAYOU LP       CHESMAR HOMES AUSTIN, LTD   SWEETWATER DW     5/5/2014
   233 GEODE LANE              HORTON - KILLEEN/TEMPLE/    SONTERRA          5/5/2014
   257 GEODE LANE              HORTON - KILLEEN/TEMPLE/    SONTERRA          5/5/2014
   237 GEODE LANE              HORTON - KILLEEN/TEMPLE/    SONTERRA          5/5/2014
   2908 TORO CANYON            BLUE HORSE BLDG.& DESIGN    CARL N            5/6/2014
   6812 SERLIO DRIVE           STANDARD PACIFIC OF TEXAS   AVANA             5/6/2014
   307 TREY DRIVE              HORTON - KILLEEN/TEMPLE/    FIVE AND ONE      5/6/2014
   302 KYLAR STREET            HORTON - KILLEEN/TEMPLE/    FIVE AND ONE      5/6/2014
   12820 CRICOLI DRIVE         STANDARD PACIFIC OF TEXAS   AVANA             5/6/2014
   8700 BELLANCIA DR           AWE STRUCT, LLC             BELVEDERE         5/6/2014
   2420 MOLLY LANE             D.R. HORTON                 HAZLEWOOD         5/6/2014
   1027 PLATEAU TRAIL          D.R. HORTON                 PINNACLE          5/6/2014
   1025 PLATEAU TRAIL          D.R. HORTON                 PINNACLE          5/6/2014
   18024 CRIMSON APPLE WAY     CHESMAR HOMES AUSTIN, LTD   FALCON POINT      5/6/2014
   113 CIBOLO RIDGE DRIVE      CHESMAR HOMES AUSTIN, LTD   WATER OAK         5/6/2014
   2410 QUANAH PARKER TR       C&A BUILDERS, INC.          WATER DIST.17     5/7/2014
   613 JOPPA ROAD              D.R. HORTON                 NRTHSIDE MEADOW   5/7/2014
   10908 CROSBYTON LANE        STANDARD PACIFIC OF TEXAS   AVERY STATION     5/7/2014
   700 SAWYER TRAIL            D.R. HORTON                 NRTHSIDE MEADOW   5/7/2014
   1006 PLATEAU TRAIL          D.R. HORTON                 PINNACLE          5/7/2014
   14209 TYBURN TR             SCOTT FELDER HOMES, LLC     AVERY STATION     5/7/2014
   6308 CLEAR BROOK DRIVE      HORTON - KILLEEN/TEMPLE/    THE LANDING       5/7/2014
   6503 MUSTANG CREEK ROAD     HORTON - KILLEEN/TEMPLE/    THE LANDING       5/7/2014
   256 GEODE LANE              HORTON - KILLEEN/TEMPLE/    SONTERRA          5/7/2014
   11008 STEELTON CV           SCOTT FELDER HOMES, LLC     AVERY STATION     5/7/2014
   1109 PLATEAU TRAIL          D.R. HORTON                 PINNACLE          5/7/2014
   708 SAWYER TRAIL            D.R. HORTON                 NRTHSIDE MEADOW   5/7/2014
   641 JOPPA ROAD              D.R. HORTON                 NRTHSIDE MEADOW   5/7/2014
   408 PARKFIELD LANE          OMEGA BUILDERS, LP          WESTFIELD TMPLE   5/7/2014
   504 PARKFIELD LANE          OMEGA BUILDERS, LP          WESTFIELD TMPLE   5/7/2014
   10105 LITTLE CREEK CIRCLE   CAPSTONE CUSTOM HOMES,INC   DRIPPING SPRING   5/8/2014
   8321 VERDE MESA COVE        SIERRA CUSTOM HOMES, LLC    BELVEDERE         5/8/2014


                                                                                        610
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 618 of 1053 PageID:
                                    18183

   1017 PLATEAU TRAIL        D.R. HORTON                 PINNACLE           5/8/2014
   1113 PLATEAU TRAIL        D.R. HORTON                 PINNACLE           5/8/2014
   1007 PLATEAU TRAIL        D.R. HORTON                 PINNACLE           5/8/2014
   1013 HAWKEYE POINT ROAD   D.R. HORTON                 PINNACLE           5/8/2014
   1103 PLATEAU TRAIL        D.R. HORTON                 PINNACLE           5/8/2014
   1107 FAWN LILY            HORTON - KILLEEN/TEMPLE/    LAKE POINTE        5/9/2014
   6820 VITRUVIUS DRIVE      STANDARD PACIFIC OF TEXAS   AVANA              5/9/2014
   5828 STANFORD DRIVE       HORTON - KILLEEN/TEMPLE/    ALTA VISTA         5/9/2014
   5810 STANFORD DRIVE       HORTON - KILLEEN/TEMPLE/    ALTA VISTA         5/9/2014
   7111 PUZZLE PATH          STANDARD PACIFIC OF TEXAS   FOUR POINTS        5/9/2014
   11002 TWISTED ELM DRIVE   STANDARD PACIFIC OF TEXAS   FOUR POINTS        5/9/2014
   15908 DINK PEARSON        STREETMAN (USE 1407)        PEARSON PLACE      5/9/2014
   155 BLUFF WOODS DR        SCOTT FELDER HOMES, LLC     RIM ROCK           5/9/2014
   9901 CIRRUS DRIVE         D.R. HORTON                 MONTEBELLA         5/9/2014
   1802 ZILKER DRIVE         D.R. HORTON                 CP TOWN CENTER     5/9/2014
   100 WILSON COURT          D.R. HORTON                 GLENWOOD          5/10/2014
   102 WILSON COURT          D.R. HORTON                 GLENWOOD          5/10/2014
   104 ESPARZA COURT         D.R. HORTON                 GLENWOOD          5/10/2014
   107 ESPARZA COURT         D.R. HORTON                 GLENWOOD          5/10/2014
   108 ESPARZA COURT         D.R. HORTON                 GLENWOOD          5/10/2014
   400 A HUMMINGBIRD LANE    D.R. HORTON                 CARDINAL HILLS    5/12/2014
   400 B HUMMINGBIRD LANE    D.R. HORTON                 CARDINAL HILLS    5/12/2014
   1548 SANDSTONE LOOP       HORTON - KILLEEN/TEMPLE/    STONEGATE         5/12/2014
   1106 H.K. ALLEN PARKWAY   HORTON - KILLEEN/TEMPLE/    STONEGATE         5/12/2014
   1304 H.K. ALLEN PKWY      HORTON - KILLEEN/TEMPLE/    STONEGATE         5/12/2014
   840 WILD ROSE             STANDARD PACIFIC OF TEXAS   HIGHPOINT         5/12/2014
   7028 ESTANA LANE          STANDARD PACIFIC OF TEXAS   AVANA             5/12/2014
   13704 LOLETA WAY          D.R. HORTON                 AVERY FAR WEST    5/12/2014
   321 ALDEA COVE            CLEAR ROCK HOMES, LLC       BELTORRE          5/12/2014
   828 WILD ROSE DRIVE       STANDARD PACIFIC OF TEXAS   HIGHPOINT         5/12/2014
   12417 WALTER VAUGHN DR    D.R. HORTON                 STONEWATER        5/12/2014
   12411 WALTER VAUGHN DR    D.R. HORTON                 STONEWATER        5/12/2014
   12415 WALTER VAUGHN DR    D.R. HORTON                 STONEWATER        5/12/2014
   12413 WALTER VAUGHN DR    D.R. HORTON                 STONEWATER        5/12/2014
   11012 STEELTON COVE       DAVID WEEKLEY HOMES         AVERY STATION     5/12/2014
   1402 EAST 11TH STREET     MX3 HOMES, LLC              CENTRAL AUSTIN    5/13/2014
   4005 HAIGHT ST            M/I HOMES OF AUSTIN, LLC    HIGHLAND MAYFLD   5/13/2014
   308 WELLINGTON DRIVE      SITTERLE HOMES-AUSTIN,LLC   BELTERA           5/13/2014
   327 RANCH RIDGE DR        SCOTT FELDER HOMES, LLC     HARRISON HILLS    5/13/2014
   18621 MORETO LOOP         D.R. HORTON                 PFLGER. HEIGHTS   5/13/2014
   18405 MORETO LOOP         D.R. HORTON                 PFLGER. HEIGHTS   5/13/2014
   18613 MORETO LOOP         D.R. HORTON                 PFLGER. HEIGHTS   5/13/2014
   18701 MORETO LOOP         D.R. HORTON                 PFLGER. HEIGHTS   5/13/2014
   18617 MORETO LOOP         D.R. HORTON                 PFLGER. HEIGHTS   5/13/2014
   126 CIMARRON HILLS TR     SITTERLE HOMES-AUSTIN,LLC   CIMARRON HILLS    5/13/2014
   3006 PALOMINOS PASS       SCOTT FELDER HOMES, LLC     CABALLO RANCH     5/13/2014
   100 ROCK MILL LOOP        D.R. HORTON                 TERAVISTA 2       5/13/2014
   112 ROCK MILL LOOP        D.R. HORTON                 TERAVISTA 2       5/13/2014
   219 GASPAR BEND           DAVID WEEKLEY HOMES         BUTTERCUP CREEK   5/13/2014
   1510 COLORADO BEND DR     D.R. HORTON                 CP TOWN CENTER    5/13/2014
   4008 B VALLEY VIEW        TOWNBRIDGE HOMES, LLC       JOHN G            5/14/2014
   4008 A VALLEY VIEW        TOWNBRIDGE HOMES, LLC       JOHN G            5/14/2014
   629 JOPPA ROAD            D.R. HORTON                 NRTHSIDE MEADOW   5/14/2014
   5729 HUNTINGTON           HORTON - KILLEEN/TEMPLE/    ALTA VISTA        5/14/2014
   1820 MATHERS MILL TRAIL   D.R. HORTON                 TURTLE CREEK      5/14/2014


                                                                                       611
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 619 of 1053 PageID:
                                    18184

   1836 MATHERS MILL TRAIL    D.R. HORTON                 TURTLE CREEK      5/14/2014
   1844 MATHERS MILL TRAIL    D.R. HORTON                 TURTLE CREEK      5/14/2014
   101 ROCK MILL LOOP         D.R. HORTON                 TERAVISTA 2       5/14/2014
   109 ROCK MILL LOOP         D.R. HORTON                 TERAVISTA 2       5/14/2014
   105 ROCK MILL LOOP         D.R. HORTON                 TERAVISTA 2       5/14/2014
   121 ROCK MILL LOOP         D.R. HORTON                 TERAVISTA 2       5/14/2014
   113 ROCK MILL LOOP         D.R. HORTON                 TERAVISTA 2       5/14/2014
   117 ROCK MILL LOOP         D.R. HORTON                 TERAVISTA 2       5/14/2014
   3104 NEAL ST               PATRIOT BUILDERS, LP        CARL N            5/15/2014
   244 CHERING DRIVE          OMEGA BUILDERS, LP          NORTH CLIFFE      5/15/2014
   712 COPPER RIDGE LOOP      OMEGA BUILDERS, LP          TEMPLE WESTOOD    5/15/2014
   2904 MISTY SHORE LN        SCOTT FELDER HOMES, LLC     BLACKHAWK         5/15/2014
   310 BARBUDA DRIVE          FLAIR BUILDERS, LLC         ROUGH HOLLOW      5/16/2014
   10903 HIDDEN CAVES WAY     STANDARD PACIFIC OF TEXAS   FOUR POINTS       5/16/2014
   4119 LAZY RIVER            STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     5/16/2014
   6004 GUNNISON TURN ROAD    DAVID WEEKLEY HOMES         SWEETWATER DW     5/16/2014
   8304 BELL MOUNTAIN DRIVE   CLEAR ROCK HOMES, LLC       LONG CANYON       5/19/2014
   323 RIVER RANCH CIRCLE     NORDSTROM CUSTOM HOMES      RIVER RANCH       5/19/2014
   1507 ROCKY MOUND           ROBILLARD CUSTOM HOMES      CEDAR PARK        5/19/2014
   3600 LORNE DRIVE           HORTON - KILLEEN/TEMPLE/    YOWELL RANCH      5/19/2014
   612 JOPPA ROAD             D.R. HORTON                 NRTHSIDE MEADOW   5/19/2014
   628 JOPPA ROAD             D.R. HORTON                 NRTHSIDE MEADOW   5/19/2014
   624 JOPPA ROAD             D.R. HORTON                 NRTHSIDE MEADOW   5/19/2014
   620 JOPPA ROAD             D.R. HORTON                 NRTHSIDE MEADOW   5/19/2014
   14013 TYBURN TRAIL         DAVID WEEKLEY HOMES         AVERY STATION     5/19/2014
   601 SAWYER TRAIL           D.R. HORTON                 NRTHSIDE MEADOW   5/19/2014
   1233 FAWN LILY DRIVE       HORTON - KILLEEN/TEMPLE/    LAKE POINTE       5/20/2014
   1227 FAWN LILY DRIVE       HORTON - KILLEEN/TEMPLE/    LAKE POINTE       5/20/2014
   1226 FAWN LILY DRIVE       HORTON - KILLEEN/TEMPLE/    LAKE POINTE       5/20/2014
   1103 FAWN LILY DRIVE       HORTON - KILLEEN/TEMPLE/    LAKE POINTE       5/20/2014
   6302 CLEAR BROOK DRIVE     HORTON - KILLEEN/TEMPLE/    THE LANDING       5/20/2014
   6306 CLEAR BROOK DRIVE     HORTON - KILLEEN/TEMPLE/    THE LANDING       5/20/2014
   6404 CLEAR BROOK DRIVE     HORTON - KILLEEN/TEMPLE/    THE LANDING       5/20/2014
   1222 FAWN LILY DRIVE       HORTON - KILLEEN/TEMPLE/    LAKE POINTE       5/20/2014
   228 GEODE LANE             HORTON - KILLEEN/TEMPLE/    SONTERRA          5/20/2014
   248 GEODE LANE             HORTON - KILLEEN/TEMPLE/    SONTERRA          5/20/2014
   252 GEODE LANE             HORTON - KILLEEN/TEMPLE/    SONTERRA          5/20/2014
   244 GEODE LANE             HORTON - KILLEEN/TEMPLE/    SONTERRA          5/20/2014
   236 GEODE LANE             HORTON - KILLEEN/TEMPLE/    SONTERRA          5/20/2014
   232 GEODE LANE             HORTON - KILLEEN/TEMPLE/    SONTERRA          5/20/2014
   12405 WALTER VAUGHN DR     D.R. HORTON                 STONEWATER        5/20/2014
   109 GEODE LANE             HORTON - KILLEEN/TEMPLE/    SONTERRA          5/20/2014
   6304 CLEAR BROOK DRIVE     HORTON - KILLEEN/TEMPLE/    THE LANDING       5/20/2014
   608 PALO DURO LOOP         D.R. HORTON                 SOMERVILLE        5/21/2014
   10107 LONGHORN SKYWAY      LUKE PARKER HOMES (DBA)     DRIPPING SPRING   5/21/2014
   14309 LAURINBURG DRIVE     STANDARD PACIFIC OF TEXAS   AVERY STATION     5/21/2014
   2101 HIGH LONESOME         GLAZIER HOMES, L.L.C.       CRYSTAL FALLS     5/21/2014
   18005 CRIMSON APPLE WAY    CHESMAR HOMES AUSTIN, LTD   FALCON POINT      5/21/2014
   10104 LONGHORN SKYWAY      LUKE PARKER HOMES (DBA)     DRIPPING SPRING   5/21/2014
   10204 LONGHORN SKYWAY      LUKE PARKER HOMES (DBA)     DRIPPING SPRING   5/21/2014
   3713 MEDICINE HAT          GLAZIER HOMES, L.L.C.       CRYSTAL FALLS     5/21/2014
   18016 CRIMSON APPLE WAY    CHESMAR HOMES AUSTIN, LTD   FALCON POINT      5/21/2014
   252 WELLINGTON DR          SITTERLE HOMES-AUSTIN,LLC   BELTERA           5/21/2014
   2517 MUZZIE LANE           D.R. HORTON                 HAZLEWOOD         5/21/2014
   313 JOE BATES DRIVE        D.R. HORTON                 NRTHSIDE MEADOW   5/21/2014


                                                                                        612
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 620 of 1053 PageID:
                                    18185

   17912 LINKHILL DRIVE      D.R. HORTON                 MONTEBELLA        5/21/2014
   8407 NICOLA TR            OPUS HOMES, LLC             WESTGATE          5/22/2014
   8409 NICOLA TR            OPUS HOMES, LLC             WESTGATE          5/22/2014
   7101 PUZZLE PATH          STANDARD PACIFIC OF TEXAS   FOUR POINTS       5/22/2014
   8607 OPEN PRAIRIE DRIVE   HORTON - KILLEEN/TEMPLE/    LAKE POINTE       5/22/2014
   #1701 13400 BRIARWICK     D.R. HORTON                 PARMER VILLAGE    5/22/2014
   #1702 13400 BRIARWICK     D.R. HORTON                 PARMER VILLAGE    5/22/2014
   #1703 13400 BRIARWICK     D.R. HORTON                 PARMER VILLAGE    5/22/2014
   #1704 13400 BRIARWICK     D.R. HORTON                 PARMER VILLAGE    5/22/2014
   #1705 13400 BRIARWICK     D.R. HORTON                 PARMER VILLAGE    5/22/2014
   6601 MUSTANG CREEK ROAD   HORTON - KILLEEN/TEMPLE/    THE LANDING       5/22/2014
   6505 MUSTANG CREEK ROAD   HORTON - KILLEEN/TEMPLE/    THE LANDING       5/22/2014
   5101 MOHAWK DRIVE         HORTON - KILLEEN/TEMPLE/    THE LANDING       5/22/2014
   9517 ADEEL DRIVE          HORTON - KILLEEN/TEMPLE/    YOWELL RANCH      5/22/2014
   12403 WALTER VAUGHN DR    D.R. HORTON                 STONEWATER        5/22/2014
   103 ESPARZA COURT         D.R. HORTON                 GLENWOOD          5/22/2014
   112 WILSON COURT          D.R. HORTON                 GLENWOOD          5/22/2014
   110 WILSON COURT          D.R. HORTON                 GLENWOOD          5/22/2014
   317 JOE BATES DRIVE       D.R. HORTON                 NRTHSIDE MEADOW   5/22/2014
   321 JOE BATES DRIVE       D.R. HORTON                 NRTHSIDE MEADOW   5/22/2014
   325 JOE BATES DRIVE       D.R. HORTON                 NRTHSIDE MEADOW   5/22/2014
   617 JESS MAYNARD TRAIL    D.R. HORTON                 NRTHSIDE MEADOW   5/22/2014
   5820 MARKHAM DRIVE        OMEGA BUILDERS, LP          WYNDHAM HILL      5/22/2014
   8117 BELLANCIA DR         RICHARD BRIGHT CUSTOM HMS   BELVEDERE         5/23/2014
   1140 GARDEN GREEN DRIVE   HORTON - KILLEEN/TEMPLE/    LAKE POINTE       5/23/2014
   9600 ADEEL DRIVE          HORTON - KILLEEN/TEMPLE/    YOWELL RANCH      5/23/2014
   1140 FAWN LILY DRIVE      HORTON - KILLEEN/TEMPLE/    LAKE POINTE       5/23/2014
   9601 ADEEL DRIVE          HORTON - KILLEEN/TEMPLE/    YOWELL RANCH      5/23/2014
   8611 OPEN PRAIRIE DRIVE   HORTON - KILLEEN/TEMPLE/    LAKE POINTE       5/23/2014
   12307 WALTER VAUGHN DR    D.R. HORTON                 STONEWATER        5/23/2014
   227 CHERING DRIVE         OMEGA BUILDERS, LP          NORTH CLIFFE      5/23/2014
   11021 WYNNEWOOD ST        SCOTT FELDER HOMES, LLC     AVERY STATION     5/23/2014
   4216 REMINGTON ROAD       STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     5/23/2014
   8615 OPEN PRAIRIE DRIVE   HORTON - KILLEEN/TEMPLE/    LAKE POINTE       5/23/2014
   750 PALO DURO LOOP        D.R. HORTON                 SOMERVILLE        5/23/2014
   2204 MANADA TR            SCOTT FELDER HOMES, LLC     CABALLO RANCH     5/23/2014
   10908 WYNNEWOOD STREET    DAVID WEEKLEY HOMES         AVERY STATION     5/23/2014
   613 JESS MAYNARD TRAIL    D.R. HORTON                 NRTHSIDE MEADOW   5/26/2014
   2320 JAKE PICKLE PASS     D.R. HORTON                 HAZLEWOOD         5/26/2014
   2312 JAKE PICKLE PASS     D.R. HORTON                 HAZLEWOOD         5/27/2014
   117 CAREFREE CIRCLE       BRANDON CUSTOM HOMES        LAKEWAY           5/28/2014
   140 WILLOW WALK           STANDARD PACIFIC OF TEXAS   HIGHPOINT         5/28/2014
   8603 OPEN PRAIRIE DRIVE   HORTON - KILLEEN/TEMPLE/    LAKE POINTE       5/28/2014
   1144 GARDEN GREEN DRIVE   HORTON - KILLEEN/TEMPLE/    LAKE POINTE       5/28/2014
   1214 FAWN LILY DRIVE      HORTON - KILLEEN/TEMPLE/    LAKE POINTE       5/28/2014
   1309 FAWN LILY DRIVE      HORTON - KILLEEN/TEMPLE/    LAKE POINTE       5/28/2014
   2713 SANTA BONITA LN      M/I HOMES OF AUSTIN, LLC    PALOMA LAKE       5/28/2014
   1828 MATHERS MILL TRAIL   D.R. HORTON                 TURTLE CREEK      5/28/2014
   12309 WALTER VAUGHN DR    D.R. HORTON                 STONEWATER        5/28/2014
   12401 WALTER VAUGHN DR    D.R. HORTON                 STONEWATER        5/28/2014
   2204 COLINAS VERDAS       SCOTT FELDER HOMES, LLC     CABALLO RANCH     5/28/2014
   902 BANYON STREET         D.R. HORTON                 CRESTVIEW         5/28/2014
   307 LAUREN TRAIL          SITTERLE HOMES-AUSTIN,LLC   BUTTERCUP CREEK   5/28/2014
   906 BANYON STREET         D.R. HORTON                 CRESTVIEW         5/28/2014
   5908 GUNNISON TURN ROAD   CHESMAR HOMES AUSTIN, LTD   SWEETWATER DW     5/28/2014


                                                                                       613
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 621 of 1053 PageID:
                                    18186

   300 POTTERS PEAK WAY      D.R. HORTON                 PINNACLE          5/28/2014
   1024 PLATEAU TRAIL        D.R. HORTON                 PINNACLE          5/28/2014
   1110 PLATEAU TRAIL        D.R. HORTON                 PINNACLE          5/28/2014
   3008 MISTY SHORE LN       SCOTT FELDER HOMES, LLC     BLACKHAWK         5/28/2014
   10901 HIDDEN CAVES WAY    STANDARD PACIFIC OF TEXAS   FOUR POINTS       5/29/2014
   903 BANYON STREET         D.R. HORTON                 CRESTVIEW         5/29/2014
   910 BANYON STREET         D.R. HORTON                 CRESTVIEW         5/29/2014
   17907 LINKHILL DRIVE      D.R. HORTON                 MONTEBELLA        5/29/2014
   901 BANYON STREET         D.R. HORTON                 CRESTVIEW         5/29/2014
   905 BANYON STREET         D.R. HORTON                 CRESTVIEW         5/29/2014
   3321 EAGLE RIDGE LN       SCOTT FELDER HOMES, LLC     BLACKHAWK         5/29/2014
   18411 MAMMOTH CAVE BLVD   D.R. HORTON                 HIGHLAND PARK     5/29/2014
   18413 MAMMOTH CAVE BLVD   D.R. HORTON                 HIGHLAND PARK     5/29/2014
   17904 LINKHILL DRIVE      D.R. HORTON                 MONTEBELLA        5/29/2014
   6525 VISTA VIEW DRIVE     HORTON - KILLEEN/TEMPLE/    SENDERO WA        5/30/2014
   12409 WALTER VAUGHN DR    D.R. HORTON                 STONEWATER        5/30/2014
   12414 WALTER VAUGHN DR    D.R. HORTON                 STONEWATER        5/30/2014
   12416 WALTER VAUGHN DR    D.R. HORTON                 STONEWATER        5/30/2014
   11017 STEELTON CV         SCOTT FELDER HOMES, LLC     AVERY STATION     5/30/2014
   6512 VISTA VIEW DRIVE     HORTON - KILLEEN/TEMPLE/    SENDERO WA        5/30/2014
   11005 STRASBURG LN        SCOTT FELDER HOMES, LLC     AVERY STATION     5/30/2014
   616 JOPPA ROAD            D.R. HORTON                 NRTHSIDE MEADOW   5/30/2014
   #2501 13400 BRIARWICK     D.R. HORTON                 PARMER VILLAGE    5/30/2014
   #2502 13400 BRIARWICK     D.R. HORTON                 PARMER VILLAGE    5/30/2014
   #2503 13400 BRIARWICK     D.R. HORTON                 PARMER VILLAGE    5/30/2014
   #2504 13400 BRIARWICK     D.R. HORTON                 PARMER VILLAGE    5/30/2014
   12418 WALTER VAUGHN DR    D.R. HORTON                 STONEWATER        5/30/2014
   10921 WYNNEWOOD ST        SCOTT FELDER HOMES, LLC     AVERY STATION     5/30/2014
   18417 MAMMOTH CAVE BLVD   D.R. HORTON                 HIGHLAND PARK     5/30/2014
   609 SAWYER TRAIL          D.R. HORTON                 NRTHSIDE MEADOW   5/30/2014
   12410 WALTER VAUGHN DR    D.R. HORTON                 STONEWATER        5/31/2014
   18401 MORETO LOOP         D.R. HORTON                 PFLGER. HEIGHTS   5/31/2014
   18709 MORETO LOOP         D.R. HORTON                 PFLGER. HEIGHTS   5/31/2014
   18204 MORETO LOOP         D.R. HORTON                 PFLGER. HEIGHTS   5/31/2014
   18409 MORETO LOOP         D.R. HORTON                 PFLGER. HEIGHTS   5/31/2014
   102 CEDAR GLEN CV         RIVENDALE HOMES TEXAS,LLC   LAKEWAY            6/2/2014
   803 SWEET GRASS LANE      SITTERLE HOMES-AUSTIN,LLC   SERENE HILLS       6/2/2014
   4205 PALOMINO BEND        STANDARD PACIFIC OF TEXAS   RANCH AT BRUS      6/2/2014
   6608 LA SOL LANE          HORTON - KILLEEN/TEMPLE/    SENDERO WA         6/2/2014
   6521 LA SOL LANE          HORTON - KILLEEN/TEMPLE/    SENDERO WA         6/2/2014
   406 DRY GULCH BEND        STANDARD PACIFIC OF TEXAS   RANCH AT BRUS      6/2/2014
   49 RICHLAND DRIVE         OMEGA BUILDERS, LP          LAKEWOOD CAMPUS    6/2/2014
   403 A S. MEADOWLARK ST    D.R. HORTON                 CARDINAL HILLS     6/2/2014
   403 B S. MEADOWLARK ST    D.R. HORTON                 CARDINAL HILLS     6/2/2014
   18419 MAMMOTH CAVE BLVD   D.R. HORTON                 HIGHLAND PARK      6/2/2014
   617 SAWYER TRAIL          D.R. HORTON                 NRTHSIDE MEADOW    6/2/2014
   613 SAWYER TRAIL          D.R. HORTON                 NRTHSIDE MEADOW    6/2/2014
   17909 LINKVIEW DRIVE      D.R. HORTON                 MONTEBELLA         6/3/2014
   1308 H.K. ALLEN PARKWAY   HORTON - KILLEEN/TEMPLE/    STONEGATE          6/3/2014
   620 ALLENS CREEK WAY      D.R. HORTON                 SOMERVILLE         6/3/2014
   9909 CIRRUS DRIVE         D.R. HORTON                 MONTEBELLA         6/3/2014
   6537 CASCADE DRIVE        HORTON - KILLEEN/TEMPLE/    SENDERO WA         6/3/2014
   6528 TEJAS DRIVE          HORTON - KILLEEN/TEMPLE/    SENDERO WA         6/3/2014
   513 TRINITY BEND          D.R. HORTON                 TURTLE CREEK       6/3/2014
   1824 MATHERS MILL TRAIL   D.R. HORTON                 TURTLE CREEK       6/3/2014


                                                                                       614
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 622 of 1053 PageID:
                                    18187

   509 TRINITY BEND          D.R. HORTON                 TURTLE CREEK      6/3/2014
   1840 MATHERS MILL TRAIL   D.R. HORTON                 TURTLE CREEK      6/3/2014
   17909 CRIMSON APPLE       CHESMAR HOMES AUSTIN, LTD   FALCON POINT      6/3/2014
   18112 MORETO LOOP         D.R. HORTON                 PFLGER. HEIGHTS   6/3/2014
   520 COVENTRY DRIVE        OMEGA BUILDERS, LP          WYNDHAM HILL      6/3/2014
   18415 MAMMOTH CAVE BLVD   D.R. HORTON                 HIGHLAND PARK     6/3/2014
   1832 MATHERS MILL TRAIL   D.R. HORTON                 TURTLE CREEK      6/3/2014
   450 WINDING TRAIL         FINE LINE CUSTOM HOMES,     WIMBERLY          6/4/2014
   255 N. SHOWHORSE          JUNIPER CUSTOM HOMES, LLC   SUNDANCE RANCH    6/4/2014
   14201 GENESEE TRAIL       STANDARD PACIFIC OF TEXAS   AVERY STATION     6/4/2014
   654 WILD ROSE DRIVE       STANDARD PACIFIC OF TEXAS   HIGHPOINT         6/4/2014
   190 CHICKADEE COVE        D.R. HORTON                 MEADOWS AT KY     6/4/2014
   9992 DESPERADO DRIVE      HORTON - KILLEEN/TEMPLE/    WILLOW BEND       6/4/2014
   9972 DESPERADO DRIVE      HORTON - KILLEEN/TEMPLE/    WILLOW BEND       6/4/2014
   5501 WISDOM COURT         HORTON - KILLEEN/TEMPLE/    WHITE WING        6/4/2014
   #2301 13400 BRAIRWICK     D.R. HORTON                 PARMER VILLAGE    6/4/2014
   #2302 13400 BRIARWICK     D.R. HORTON                 PARMER VILLAGE    6/4/2014
   #2303 13400 BRIARWICK     D.R. HORTON                 PARMER VILLAGE    6/4/2014
   #2304 13400 BRIARWICK     D.R. HORTON                 PARMER VILLAGE    6/4/2014
   101 KINGFISHER LANE       D.R. HORTON                 MEADOWS AT KY     6/4/2014
   171 CHICKADEE COVE        D.R. HORTON                 MEADOWS AT KY     6/4/2014
   110 KINGFISHER LANE       D.R. HORTON                 MEADOWS AT KY     6/4/2014
   14225 WILLIAMSPORT ST     DAVID WEEKLEY HOMES         AVERY STATION     6/4/2014
   1556 SANDSTONE DRIVE      HORTON - KILLEEN/TEMPLE/    STONEGATE         6/5/2014
   9809 SHALLOW CREEK DR     HORTON - KILLEEN/TEMPLE/    WILLOW BEND       6/5/2014
   101 AMMONITE LANE         HORTON - KILLEEN/TEMPLE/    SONTERRA          6/5/2014
   9928 DESPERADO DRIVE      HORTON - KILLEEN/TEMPLE/    WILLOW BEND       6/5/2014
   3506 LORNE DRIVE          HORTON - KILLEEN/TEMPLE/    YOWELL RANCH      6/5/2014
   3500 LORNE DRIVE          HORTON - KILLEEN/TEMPLE/    YOWELL RANCH      6/5/2014
   1552 SANDSTONE LOOP       HORTON - KILLEEN/TEMPLE/    STONEGATE         6/5/2014
   913 CANNONEER LANE        D.R. HORTON                 CRESTVIEW         6/5/2014
   914 BANYON STREET         D.R. HORTON                 CRESTVIEW         6/5/2014
   913 BANYON STREET         D.R. HORTON                 CRESTVIEW         6/5/2014
   915 CANNONEER LANE        D.R. HORTON                 CRESTVIEW         6/5/2014
   915 BANYON STREET         D.R. HORTON                 CRESTVIEW         6/5/2014
   1101 PLATEAU TRAIL        D.R. HORTON                 PINNACLE          6/5/2014
   1107 PLATEAU TRAIL        D.R. HORTON                 PINNACLE          6/5/2014
   106 WILSON COURT          D.R. HORTON                 GLENWOOD          6/5/2014
   108 WILSON COURT          D.R. HORTON                 GLENWOOD          6/5/2014
   639 RIVER BLUFF CIRCLE    D.R. HORTON                 KATY CROSSING     6/5/2014
   546 RIVER BLUFF CIRCLE    D.R. HORTON                 KATY CROSSING     6/5/2014
   18407 MAMMOTH CAVE BLVD   D.R. HORTON                 HIGHLAND PARK     6/5/2014
   18409 MAMMOTH CAVE BLVD   D.R. HORTON                 HIGHLAND PARK     6/5/2014
   1016 HAWKEYE POINT ROAD   D.R. HORTON                 PINNACLE          6/5/2014
   10080 WEST CAVE LOOP      BRANDON CUSTOM HOMES        DRIPPING SPRING   6/6/2014
   145 COURTNEE'S WAY        CREEKSIDE CONSTRUCTION      GEORGETOWN        6/6/2014
   6700 VITRUVIUS DRIVE      STANDARD PACIFIC OF TEXAS   AVANA             6/6/2014
   3405 STERLING HEIGHTS     STANDARD PACIFIC OF TEXAS   TWIN CREEKS CP    6/6/2014
   300 APACHE DRIVE          STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     6/6/2014
   10917 WYNNEWOOD ST        SCOTT FELDER HOMES, LLC     AVERY STATION     6/6/2014
   1023 PLATEAU TRAIL        D.R. HORTON                 PINNACLE          6/6/2014
   517 COVENTRY DRIVE        OMEGA BUILDERS, LP          WYNDHAM HILL      6/6/2014
   1019 PLATEAU TRAIL        D.R. HORTON                 PINNACLE          6/6/2014
   513 COVENTRY DRIVE        OMEGA BUILDERS, LP          WYNDHAM HILL      6/6/2014
   11724 MUSKET RIM          PREMIER PARTNERS HOMES      SPANISH OAKS      6/9/2014


                                                                                      615
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 623 of 1053 PageID:
                                    18188

   104 WILSON COURT          D.R. HORTON                 GLENWOOD           6/9/2014
   111 WILSON COURT          D.R. HORTON                 GLENWOOD           6/9/2014
   2206 MANADA TR            SCOTT FELDER HOMES, LLC     CABALLO RANCH      6/9/2014
   11000 TWISTED ELM DRIVE   STANDARD PACIFIC OF TEXAS   FOUR POINTS       6/10/2014
   6812 VITRUVIUS DRIVE      STANDARD PACIFIC OF TEXAS   AVANA             6/10/2014
   7200 PUZZLE PATH          STANDARD PACIFIC OF TEXAS   FOUR POINTS       6/10/2014
   3300 CRYSTAL HILL DRIVE   STANDARD PACIFIC OF TEXAS   TWIN CREEKS CP    6/10/2014
   10907 HIDDEN CAVES WAY    STANDARD PACIFIC OF TEXAS   FOUR POINTS       6/10/2014
   3877 SKYVIEW WAY          M/I HOMES OF AUSTIN, LLC    HIGHLAND MAYFLD   6/10/2014
   3869 SKYVIEW WAY          M/I HOMES OF AUSTIN, LLC    HIGHLAND MAYFLD   6/10/2014
   14232 WILLIAMSPORT ST     DAVID WEEKLEY HOMES         AVERY STATION     6/10/2014
   518 A S. MEADOWLARK ST    D.R. HORTON                 CARDINAL HILLS    6/10/2014
   518 B S. MEADOWLARK ST    D.R. HORTON                 CARDINAL HILLS    6/10/2014
   3003 PASEO DE CHARROS     SCOTT FELDER HOMES, LLC     CABALLO RANCH     6/10/2014
   107 WILSON COURT          D.R. HORTON                 GLENWOOD          6/10/2014
   109 WILSON COURT          D.R. HORTON                 GLENWOOD          6/10/2014
   1515 DISCOVERY BLVD       D.R. HORTON                 CP TOWN CENTER    6/10/2014
   1314 PASADENA             ROBILLARD CUSTOM HOMES      CARL N            6/11/2014
   5220 DIAMANTE DRIVE       D.R. HORTON                 SOLA VISTA        6/11/2014
   13700 LOLETA WAY          D.R. HORTON                 AVERY FAR WEST    6/11/2014
   #1001 1620 BRYANT DRIVE   D.R. HORTON                 CITYSIDE          6/11/2014
   #1002 1620 BRYANT DRIVE   D.R. HORTON                 CITYSIDE          6/11/2014
   #1003 1620 BRYANT DRIVE   D.R. HORTON                 CITYSIDE          6/11/2014
   #1004 1620 BRYANT DRIVE   D.R. HORTON                 CITYSIDE          6/11/2014
   2401 MANADA TR            SCOTT FELDER HOMES, LLC     CABALLO RANCH     6/11/2014
   120 WAGON GAP CT.         SITTERLE HOMES-AUSTIN,LLC   THE COLONY        6/11/2014
   209 HUNTING LODGE LN N.   D.R. HORTON                 HUNTER CROSSING   6/11/2014
   205 HUNTING LODGE LN N.   D.R. HORTON                 HUNTER CROSSING   6/11/2014
   213 HUNTING LODGE LN N.   D.R. HORTON                 HUNTER CROSSING   6/11/2014
   17900 CRIMSON APPLE WAY   CHESMAR HOMES AUSTIN, LTD   FALCON POINT      6/11/2014
   3417 PLOVER RUN TR        SCOTT FELDER HOMES, LLC     BLACKHAWK         6/11/2014
   211 HUNTING LODGE LN N.   D.R. HORTON                 HUNTER CROSSING   6/11/2014
   1816 MATHERS MILL TRAIL   D.R. HORTON                 TURTLE CREEK      6/11/2014
   616 PALO DURO LOOP        D.R. HORTON                 SOMERVILLE        6/11/2014
   705 WINNSBORO DRIVE       D.R. HORTON                 SOMERVILLE        6/11/2014
   12407 WALTER VAUGHN DR    D.R. HORTON                 STONEWATER        6/11/2014
   3413 PLOVER RUN TR        SCOTT FELDER HOMES, LLC     BLACKHAWK         6/11/2014
   12828 CRICOLI DRIVE       STANDARD PACIFIC OF TEXAS   AVANA             6/12/2014
   3106 NEAL ST              PATRIOT BUILDERS, LP        CARL N            6/12/2014
   6401 TRISSINO DRIVE       STANDARD PACIFIC OF TEXAS   AVANA             6/12/2014
   12404 WALTER VAUGHN DR    D.R. HORTON                 STONEWATER        6/12/2014
   1118 H K ALLEN PARKWAY    HORTON - KILLEEN/TEMPLE/    STONEGATE         6/12/2014
   221 HUNTING LODGE LN N.   D.R. HORTON                 HUNTER CROSSING   6/12/2014
   12408 WALTER VAUGHN DR    D.R. HORTON                 STONEWATER        6/12/2014
   2412 MCDONALD WAY         D.R. HORTON                 PIONEER CROSS     6/12/2014
   570 HAWTHORNE LOOP        SCOTT FELDER HOMES, LLC     RIM ROCK          6/12/2014
   14713 JOY LEE LANE        D.R. HORTON                 STONEWATER        6/12/2014
   708 COPPER RIDGE          OMEGA BUILDERS, LP          TEMPLE WESTOOD    6/12/2014
   17901 CRIMSON APPLE WAY   CHESMAR HOMES AUSTIN, LTD   FALCON POINT      6/12/2014
   219 HUNTING LODGE LN N.   D.R. HORTON                 HUNTER CROSSING   6/12/2014
   14703 JOY LEE LANE        D.R. HORTON                 STONEWATER        6/12/2014
   301 HUNTING LODGE LN N.   D.R. HORTON                 HUNTER CROSSING   6/12/2014
   523 RIVER BLUFF CIRCLE    D.R. HORTON                 KATY CROSSING     6/12/2014
   8520 CARRANZO DRIVE       REGISTER-DIXON CONST.,LLC   BARTON CREEK      6/13/2014
   668 WILD ROSE DRIVE       STANDARD PACIFIC OF TEXAS   HIGHPOINT         6/13/2014


                                                                                       616
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 624 of 1053 PageID:
                                    18189

   405 TREY DRIVE            HORTON - KILLEEN/TEMPLE/    FIVE AND ONE      6/13/2014
   403 TREY DRIVE            HORTON - KILLEEN/TEMPLE/    FIVE AND ONE      6/13/2014
   104 AMMONITE LANE         HORTON - KILLEEN/TEMPLE/    SONTERRA          6/13/2014
   109 AMMONITE LANE         HORTON - KILLEEN/TEMPLE/    SONTERRA          6/13/2014
   12406 WALTER VAUGHN DR    D.R. HORTON                 STONEWATER        6/13/2014
   12402 WALTER VAUGHN DR    D.R. HORTON                 STONEWATER        6/13/2014
   501 TREY DRIVE            HORTON - KILLEEN/TEMPLE/    FIVE AND ONE      6/13/2014
   12212 CARDINAL FLOWER     STREETMAN (USE 1407)        GREY ROCK RIDGE   6/13/2014
   605 SAWYER TRAIL          D.R. HORTON                 NRTHSIDE MEADOW   6/13/2014
   195 WELLINGTON DR.        SITTERLE HOMES-AUSTIN,LLC   BELTERA           6/13/2014
   14708 JOY LEE LANE        D.R. HORTON                 STONEWATER        6/13/2014
   766 PALO DURO LOOP        D.R. HORTON                 SOMERVILLE        6/13/2014
   108 AMMONITE LANE         HORTON - KILLEEN/TEMPLE/    SONTERRA          6/14/2014
   105 AMMONITE LANE         HORTON - KILLEEN/TEMPLE/    SONTERRA          6/14/2014
   201 GEODE LANE            HORTON - KILLEEN/TEMPLE/    SONTERRA          6/14/2014
   100 AMMONITE LANE         HORTON - KILLEEN/TEMPLE/    SONTERRA          6/14/2014
   5214 FLINT ROCK LANE      HORTON - KILLEEN/TEMPLE/    STONEGATE         6/14/2014
   5214 SHALE ROCK RUN       HORTON - KILLEEN/TEMPLE/    STONEGATE         6/14/2014
   253 GEODE LANE            HORTON - KILLEEN/TEMPLE/    SONTERRA          6/14/2014
   101 WILSON COURT          D.R. HORTON                 GLENWOOD          6/14/2014
   103 WILSON COURT          D.R. HORTON                 GLENWOOD          6/14/2014
   105 WILSON COURT          D.R. HORTON                 GLENWOOD          6/14/2014
   3302 CRYSTAL HILL DRIVE   STANDARD PACIFIC OF TEXAS   TWIN CREEKS CP    6/16/2014
   14701 JOY LEE LANE        D.R. HORTON                 STONEWATER        6/16/2014
   12412 WALTER VAUGHN DR    D.R. HORTON                 STONEWATER        6/16/2014
   904 BANYON STREET         D.R. HORTON                 CRESTVIEW         6/16/2014
   908 BANYON STREET         D.R. HORTON                 CRESTVIEW         6/16/2014
   907 CANNONEER LANE        D.R. HORTON                 CRESTVIEW         6/16/2014
   14705 JOY LEE LANE        D.R. HORTON                 STONEWATER        6/16/2014
   11005 WYNNEWOOD ST        SCOTT FELDER HOMES, LLC     AVERY STATION     6/16/2014
   137 WALLOPS               D.R. HORTON                 POST OAK          6/16/2014
   125 WALLOPS               D.R. HORTON                 POST OAK          6/16/2014
   149 WALLOPS               D.R. HORTON                 POST OAK          6/16/2014
   909 CANNONEER LANE        D.R. HORTON                 CRESTVIEW         6/16/2014
   14200 WILLIAMSPORT ST     DAVID WEEKLEY HOMES         AVERY STATION     6/16/2014
   1616 WILLOW WAY           D.R. HORTON                 TURTLE CREEK      6/16/2014
   620 PALO DURO LOOP        D.R. HORTON                 SOMERVILLE        6/16/2014
   1624 WILLOW WAY           D.R. HORTON                 TURTLE CREEK      6/16/2014
   4001 FIRSTVIEW DRIVE      HALTON CUSTOM HOMES         AUSTIN            6/17/2014
   2316 SANTA ROSA STREET    MX3 HOMES, LLC              CENTRAL AUSTIN    6/17/2014
   303 TREY DRIVE            HORTON - KILLEEN/TEMPLE/    FIVE AND ONE      6/17/2014
   14609 JOY LEE LANE        D.R. HORTON                 STONEWATER        6/17/2014
   14613 JOY LEE LANE        D.R. HORTON                 STONEWATER        6/17/2014
   1002 BALD EAGLE DRIVE     OMEGA BUILDERS, LP          BELLA CHARCA      6/17/2014
   522 A S. MEADOWLARK ST    D.R. HORTON                 CARDINAL HILLS    6/17/2014
   522 B S. MEADOWLARK ST    D.R. HORTON                 CARDINAL HILLS    6/17/2014
   175 SWALLOWTAIL DR        SCOTT FELDER HOMES, LLC     HIGHPOINT         6/17/2014
   6202 TANZANITE DRIVE      HORTON - KILLEEN/TEMPLE/    WHITE ROCK EST    6/17/2014
   217 BOLD SUNDOWN          SITTERLE HOMES-AUSTIN,LLC   CLEARWATER RNCH   6/17/2014
   5400 C.R. 424             MATT BALUSEK & KELLIE       TAYLOR, TEXAS     6/18/2014
   14707 JOY LEE LANE        D.R. HORTON                 STONEWATER        6/18/2014
   217 HUNTING LODGE LN N.   D.R. HORTON                 HUNTER CROSSING   6/18/2014
   #2601 13400 BRIARWICK     D.R. HORTON                 PARMER VILLAGE    6/18/2014
   #2602 13400 BRIARWICK     D.R. HORTON                 PARMER VILLAGE    6/18/2014
   #2603 13400 BRIARWICK     D.R. HORTON                 PARMER VILLAGE    6/18/2014


                                                                                       617
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 625 of 1053 PageID:
                                    18190

   14607 JOY LEE LANE        D.R. HORTON                 STONEWATER        6/18/2014
   215 HUNTING LODGE LN N.   D.R. HORTON                 HUNTER CROSSING   6/18/2014
   600 PALO DURO LOOP        D.R. HORTON                 SOMERVILLE        6/18/2014
   #1101 1620 BRYANT DRIVE   D.R. HORTON                 CITYSIDE          6/18/2014
   #1102 1620 BRYANT DRIVE   D.R. HORTON                 CITYSIDE          6/18/2014
   #1103 1620 BRYANT DRIVE   D.R. HORTON                 CITYSIDE          6/18/2014
   #1201 1620 BRYANT DRIVE   D.R. HORTON                 CITYSIDE          6/18/2014
   #1202 1620 BRYANT DRIVE   D.R. HORTON                 CITYSIDE          6/18/2014
   #1203 1620 BRYANT DRIVE   D.R. HORTON                 CITYSIDE          6/18/2014
   4207 RAINY CREEK LANE     STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     6/19/2014
   14709 JOY LEE LANE        D.R. HORTON                 STONEWATER        6/19/2014
   402 CHEYENNE LANE         STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     6/19/2014
   13060 ZEN GARDEN          FLAIR BUILDERS, LLC         STEINER RANCH     6/19/2014
   3853 SKYVIEW WAY          M/I HOMES OF AUSTIN, LLC    HIGHLAND MAYFLD   6/19/2014
   2408 STONEHAM             OMEGA BUILDERS, LP          HERITAGE PLACE    6/19/2014
   106 ESPARZA COURT         D.R. HORTON                 GLENWOOD          6/19/2014
   529 PARKFIELD LANE        OMEGA BUILDERS, LP          WESTFIELD TMPLE   6/19/2014
   5809 MARKHAM DRIVE        OMEGA BUILDERS, LP          WYNDHAM HILL      6/19/2014
   239 STONE RIVER DR        SCOTT FELDER HOMES, LLC     HIGHPOINT         6/19/2014
   285 CHERING DRIVE         OMEGA BUILDERS, LP          NORTH CLIFFE      6/19/2014
   9904 CIRRUS DRIVE         D.R. HORTON                 MONTEBELLA        6/19/2014
   9906 CIRRUS DRIVE         D.R. HORTON                 MONTEBELLA        6/19/2014
   611 PALO DURO LOOP        D.R. HORTON                 SOMERVILLE        6/19/2014
   762 PALO DURO LOOP        D.R. HORTON                 SOMERVILLE        6/19/2014
   162 FIREFALL LN           SCOTT FELDER HOMES, LLC     HIGHPOINT         6/19/2014
   #1301 1620 BRYANT DRIVE   D.R. HORTON                 CITYSIDE          6/19/2014
   #1302 1620 BRYANT DRIVE   D.R. HORTON                 CITYSIDE          6/19/2014
   #1303 1620 BRYANT DRIVE   D.R. HORTON                 CITYSIDE          6/19/2014
   #1304 1620 BRYANT DRIVE   D.R. HORTON                 CITYSIDE          6/19/2014
   6110 STONEHAVEN DRIVE     HORTON - KILLEEN/TEMPLE/    ALTA VISTA        6/20/2014
   6203 AMBROSE CIRCLE       HORTON - KILLEEN/TEMPLE/    ALTA VISTA        6/20/2014
   105 DRUSE LANE            HORTON - KILLEEN/TEMPLE/    SONTERRA          6/20/2014
   205 KYANITE               HORTON - KILLEEN/TEMPLE/    SONTERRA          6/20/2014
   109 ZOISITE LANE          HORTON - KILLEEN/TEMPLE/    SONTERRA          6/20/2014
   6329 ANTIGO LANE          STANDARD PACIFIC OF TEXAS   AVANA             6/20/2014
   14710 JOY LEE LANE        D.R. HORTON                 STONEWATER        6/20/2014
   14711 JOY LEE LANE        D.R. HORTON                 STONEWATER        6/20/2014
   161 WALLOPS               D.R. HORTON                 POST OAK          6/20/2014
   173 WALLOPS               D.R. HORTON                 POST OAK          6/20/2014
   912 BANYON STREET         D.R. HORTON                 CRESTVIEW         6/20/2014
   216 ANGELA DRIVE          DRENNAN DAY CUSTOM HOMES    CIERRA VISTA      6/20/2014
   2411 STEVEN COURT         SITTERLE HOMES-AUSTIN,LLC   BUTTERCUP CREEK   6/20/2014
   911 CANNONEER LANE        D.R. HORTON                 CRESTVIEW         6/20/2014
   14009 TYBURN TRAIL        DAVID WEEKLEY HOMES         AVERY STATION     6/20/2014
   426 COVENTRY DRIVE        OMEGA BUILDERS, LP          WYNDHAM HILL      6/20/2014
   3101 MEDIA DR             SCOTT FELDER HOMES, LLC     CABALLO RANCH     6/20/2014
   9516 ADEEL DRIVE          HORTON - KILLEEN/TEMPLE/    YOWELL RANCH      6/21/2014
   6500 MUSTANG CREEK ROAD   HORTON - KILLEEN/TEMPLE/    THE LANDING       6/21/2014
   9512 ADEEL DRIVE          HORTON - KILLEEN/TEMPLE/    YOWELL RANCH      6/21/2014
   9506 ADEEL DRIVE          HORTON - KILLEEN/TEMPLE/    YOWELL RANCH      6/21/2014
   10905 WYNNEWOOD ST        SCOTT FELDER HOMES, LLC     AVERY STATION     6/23/2014
   11813 QUINTANA COVE       STANDARD PACIFIC OF TEXAS   AVANA             6/23/2014
   910 CANNONEER LANE        D.R. HORTON                 CRESTVIEW         6/23/2014
   912 CANNONEER LANE        D.R. HORTON                 CRESTVIEW         6/23/2014
   914 CANNONEER LANE        D.R. HORTON                 CRESTVIEW         6/23/2014


                                                                                       618
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 626 of 1053 PageID:
                                    18191

   916 CANNONEER LANE        D.R. HORTON                 CRESTVIEW         6/23/2014
   918 CANNONEER LANE        D.R. HORTON                 CRESTVIEW         6/23/2014
   18608 TANNER BAYOU LOOP   DAVID WEEKLEY HOMES         SWEETWATER DW     6/23/2014
   321 SARAHS LANE           DRENNAN DAY CUSTOM HOMES    CIERRA VISTA      6/23/2014
   17914 LINKVIEW DRIVE      D.R. HORTON                 MONTEBELLA        6/23/2014
   5216 ALLAMANDA DRIVE      STREETMAN (USE 1407)        GREY ROCK RIDGE   6/23/2014
   5413 ALLAMANDA DRIVE      STREETMAN (USE 1407)        GREY ROCK RIDGE   6/23/2014
   301 POTTERS PEAK WAY      D.R. HORTON                 PINNACLE          6/23/2014
   101 BUFFALO TRAIL         DRENNAN DAY CUSTOM HOMES    RIO ANCHO         6/23/2014
   14017 GENESEE TRAIL       STANDARD PACIFIC OF TEXAS   AVERY STATION     6/24/2014
   14308 LAURINBURG DRIVE    STANDARD PACIFIC OF TEXAS   AVERY STATION     6/24/2014
   900 BANYON STREET         D.R. HORTON                 CRESTVIEW         6/24/2014
   14012 TYBURN TR           SCOTT FELDER HOMES, LLC     AVERY STATION     6/24/2014
   602 MITCHELL DRIVE        D.R. HORTON                 GLENWOOD          6/24/2014
   110 ESPARZA COURT         D.R. HORTON                 GLENWOOD          6/24/2014
   197 WALLOPS               D.R. HORTON                 POST OAK          6/24/2014
   221 WALLOPS               D.R. HORTON                 POST OAK          6/24/2014
   233 WALLOPS               D.R. HORTON                 POST OAK          6/24/2014
   185 WALLOPS               D.R. HORTON                 POST OAK          6/24/2014
   209 WALLOPS               D.R. HORTON                 POST OAK          6/24/2014
   13912 TYBURN TR           SCOTT FELDER HOMES, LLC     AVERY STATION     6/24/2014
   705 PALO DURO LOOP        D.R. HORTON                 SOMERVILLE        6/24/2014
   3925 COLE VALLEY LN       M/I HOMES OF AUSTIN, LLC    HIGHLAND MAYFLD   6/24/2014
   106 SCURLOCK COURT        D.R. HORTON                 GLENWOOD          6/24/2014
   1400 RICES CROSSING LN.   D.R. HORTON                 TURTLE CREEK      6/24/2014
   903 CANNONEER LANE        D.R. HORTON                 CRESTVIEW         6/24/2014
   861 HAWTHORNE LOOP        SCOTT FELDER HOMES, LLC     RIM ROCK          6/24/2014
   1612 WILLOW WAY           D.R. HORTON                 TURTLE CREEK      6/24/2014
   1621 WILLOW WAY           D.R. HORTON                 TURTLE CREEK      6/24/2014
   1804 MATHERS MILL TRAIL   D.R. HORTON                 TURTLE CREEK      6/24/2014
   2203 A EAST 14TH STREET   MX3 HOMES, LLC              CENTRAL AUSTIN    6/25/2014
   2203 B EAST 14TH STREET   MX3 HOMES, LLC              CENTRAL AUSTIN    6/25/2014
   12808 CRICOLI DRIVE       STANDARD PACIFIC OF TEXAS   AVANA             6/25/2014
   3505 BEAR CLAW            JUNIPER CUSTOM HOMES, LLC   CRYSTAL FALLS     6/25/2014
   2103 EAST 9TH STREET      AUSTIN NEWCASTLE HOMES,LP   CENTRAL AUSTIN    6/25/2014
   2709 SANTA BONITA LN      M/I HOMES OF AUSTIN, LLC    PALOMA LAKE       6/25/2014
   251 TOWER ROAD            CLEAR ROCK HOMES, LLC       GEORGETOWN        6/25/2014
   5220 SILTSTONE LOOP       HORTON - KILLEEN/TEMPLE/    WHITE ROCK EST    6/25/2014
   4210 STILES LANE          STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     6/25/2014
   4207 LAZY RIVER BEND      STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     6/25/2014
   9812 IVALENES HOPE DR     STREETMAN (USE 1407)        PEARSON PLACE     6/25/2014
   11005 STEELTON COVE       DAVID WEEKLEY HOMES         AVERY STATION     6/25/2014
   7024 ESTANA LANE          STANDARD PACIFIC OF TEXAS   AVANA             6/25/2014
   14001 TYBURN TRAIL        DAVID WEEKLEY HOMES         AVERY STATION     6/25/2014
   110 OAK GLEN CV           RIVENDALE HOMES TEXAS,LLC   LAKEWAY           6/26/2014
   108 OAK GLEN CV           RIVENDALE HOMES TEXAS,LLC   LAKEWAY           6/26/2014
   5917 HUNTINGTON DRIVE     HORTON - KILLEEN/TEMPLE/    ALTA VISTA        6/26/2014
   6007 AMBROSE CIRCLE       HORTON - KILLEEN/TEMPLE/    ALTA VISTA        6/26/2014
   6015 AMBROSE CIRCLE       HORTON - KILLEEN/TEMPLE/    ALTA VISTA        6/26/2014
   12600 CRICOLI DRIVE       STANDARD PACIFIC OF TEXAS   AVANA             6/26/2014
   #2402 13400 BRIARWICK     D.R. HORTON                 PARMER VILLAGE    6/26/2014
   #2403 13400 BRIARWICK     D.R. HORTON                 PARMER VILLAGE    6/26/2014
   #2404 13400 BRIARWICK     D.R. HORTON                 PARMER VILLAGE    6/26/2014
   #2401 13400 BRIARWICK     D.R. HORTON                 PARMER VILLAGE    6/26/2014
   14712 JOY LEE LANE        D.R. HORTON                 STONEWATER        6/26/2014


                                                                                       619
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 627 of 1053 PageID:
                                    18192

   14714 JOY LEE LANE       D.R. HORTON                 STONEWATER        6/26/2014
   6012 STONEHAVEN DRIVE    HORTON - KILLEEN/TEMPLE/    ALTA VISTA        6/26/2014
   9900 CIRRUS DRIVE        D.R. HORTON                 MONTEBELLA        6/26/2014
   18309 FRIENDSHIP HILL    D.R. HORTON                 HIGHLAND PARK     6/26/2014
   100 CIBOLO RIDGE DR      SCOTT FELDER HOMES, LLC     WATER OAK         6/26/2014
   11821 LA BARZOLA BEND    RISHER MARTIN, LLC          SPANISH OAKS      6/27/2014
   11004 PILGRIMAGE DRIVE   D.R. HORTON                 PIONEER CROSS     6/27/2014
   431 PARKFIELD LANE       OMEGA BUILDERS, LP          WESTFIELD TMPLE   6/27/2014
   425 PARKFIELD LANE       OMEGA BUILDERS, LP          WESTFIELD TMPLE   6/27/2014
   10501 IVALENES HOPE DR   STREETMAN (USE 1407)        PEARSON PLACE     6/27/2014
   503 PARKFIELD LANE       OMEGA BUILDERS, LP          WESTFIELD TMPLE   6/27/2014
   2313 JAKE PICKLE PASS    D.R. HORTON                 HAZLEWOOD         6/27/2014
   9816 IVALENES HOPE DR    STREETMAN (USE 1407)        PEARSON PLACE     6/27/2014
   4708 MONTE CARMELO PL    RIVENDALE HOMES TEXAS,LLC   SPANISH OAKS      6/30/2014
   1113 BASALT COURT        HORTON - KILLEEN/TEMPLE/    STONEGATE         6/30/2014
   604 PALO DURO LOOP       D.R. HORTON                 SOMERVILLE        6/30/2014
   1110 BASALT COURT        HORTON - KILLEEN/TEMPLE/    STONEGATE         6/30/2014
   14611 JOY LEE LANE       D.R. HORTON                 STONEWATER        6/30/2014
   105 CLEAR RIDGE CV       SCOTT FELDER HOMES, LLC     WATER OAK         6/30/2014
   403 DRY GULCH BEND       STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     6/30/2014
   131 HACIENDA PLACE       COLE HAYDEN                 DRIPPING SPRING   6/30/2014
   701 WINNSBORO DRIVE      D.R. HORTON                 SOMERVILLE        6/30/2014
   12303 TIMBER ARCH LANE   D.R. HORTON                 STONEWATER        6/30/2014
   242 WELLINGTON DR        SITTERLE HOMES-AUSTIN,LLC   BELTERA           6/30/2014
   101 DRUSE LANE           HORTON - KILLEEN/TEMPLE/    SONTERRA          6/30/2014
   319 STONE RIVER DR       SCOTT FELDER HOMES, LLC     HIGHPOINT         6/30/2014
   301 WELLINGTON DR        SITTERLE HOMES-AUSTIN,LLC   BELTERA           6/30/2014
   104 HONDO GAP LANE       HORTON - KILLEEN/TEMPLE/    SONTERRA          6/30/2014
   523 PARKFIELD LANE       OMEGA BUILDERS, LP          WESTFIELD TMPLE   6/30/2014
   116 SUNRISE CIRCLE       JUNIPER CUSTOM HOMES, LLC   LIBERTY HILL      6/30/2014
   11708 MUSKET RIM         PREMIER PARTNERS HOMES      SPANISH OAKS       7/1/2014
   6724 ESTANA LANE         STANDARD PACIFIC OF TEXAS   AVANA              7/1/2014
   11808 QUINTANA COVE      STANDARD PACIFIC OF TEXAS   AVANA              7/1/2014
   2123 GARCIA STREET       STANDARD PACIFIC OF TEXAS   MUELLER            7/1/2014
   2129 GARCIA STREET       STANDARD PACIFIC OF TEXAS   MUELLER            7/1/2014
   2125 GARCIA STREET       STANDARD PACIFIC OF TEXAS   MUELLER            7/1/2014
   2127 GARCIA STREET       STANDARD PACIFIC OF TEXAS   MUELLER            7/1/2014
   6544 VISTA VIEW DRIVE    HORTON - KILLEEN/TEMPLE/    SENDERO WA         7/1/2014
   113 WILSON COURT         D.R. HORTON                 GLENWOOD           7/1/2014
   111 KINGFISHER LANE      D.R. HORTON                 MEADOWS AT KY      7/1/2014
   6545 VISTA VIEW DRIVE    HORTON - KILLEEN/TEMPLE/    SENDERO WA         7/1/2014
   608 COPPER RIDGE LOOP    OMEGA BUILDERS, LP          TEMPLE WESTOOD     7/1/2014
   274 CHERING DRIVE        OMEGA BUILDERS, LP          NORTH CLIFFE       7/1/2014
   108 HONDO GAP LANE       HORTON - KILLEEN/TEMPLE/    SONTERRA           7/1/2014
   109 HONDO GAP LANE       HORTON - KILLEEN/TEMPLE/    SONTERRA           7/1/2014
   112 HONDO GAP LANE       HORTON - KILLEEN/TEMPLE/    SONTERRA           7/1/2014
   113 HONDO GAP LANE       HORTON - KILLEEN/TEMPLE/    SONTERRA           7/1/2014
   3000 NEAL ST             PATRIOT BUILDERS, LP        CARL N             7/1/2014
   4913 LEDGESTONE TRAIL    HORTON - KILLEEN/TEMPLE/    STONEGATE          7/2/2014
   1105 BASALT COURT        HORTON - KILLEEN/TEMPLE/    STONEGATE          7/2/2014
   4914 LEDGESTONE TRAIL    HORTON - KILLEEN/TEMPLE/    STONEGATE          7/2/2014
   4501 #31 WESTLAKE DR     SCOTT FELDER HOMES, LLC     DAVENPORT RANCH    7/2/2014
   14721 JOY LEE LANE       D.R. HORTON                 STONEWATER         7/2/2014
   14706 JOY LEE LANE       D.R. HORTON                 STONEWATER         7/2/2014
   14716 JOY LEE LANE       D.R. HORTON                 STONEWATER         7/2/2014


                                                                                      620
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 628 of 1053 PageID:
                                    18193

   559 FITZHUGH              JENKINS CUSTOM HOMES, INC   CARL N            7/2/2014
   6537 LA SOL LANE          HORTON - KILLEEN/TEMPLE/    SENDERO WA        7/2/2014
   6533 LA SOL LANE          HORTON - KILLEEN/TEMPLE/    SENDERO WA        7/2/2014
   4501 #20 WESTLAKE DR      SCOTT FELDER HOMES, LLC     DAVENPORT RANCH   7/2/2014
   328 RANCH RIDGE DR        SCOTT FELDER HOMES, LLC     HARRISON HILLS    7/2/2014
   615 PALO DURO LOOP        D.R. HORTON                 SOMERVILLE        7/2/2014
   6613 LA SOL LANE          HORTON - KILLEEN/TEMPLE/    SENDERO WA        7/2/2014
   485 GODDARD               D.R. HORTON                 POST OAK          7/2/2014
   112 SARAH'S LANE          DRENNAN DAY CUSTOM HOMES    CIERRA VISTA      7/2/2014
   201 HUNTING LODGE LN N.   D.R. HORTON                 HUNTER CROSSING   7/2/2014
   112 ADORNO LANE           D.R. HORTON                 RANCHO SIENNA     7/2/2014
   107 FRED PATRICK DRIVE    HORTON - KILLEEN/TEMPLE/    SPLAWN RANCH      7/2/2014
   161 FLORENZ LANE          D.R. HORTON                 RANCHO SIENNA     7/2/2014
   300 HIGH COUNTRY ROAD     MARK MARONEY                CARL N            7/3/2014
   2122 PHILOMENA STREET     STANDARD PACIFIC OF TEXAS   MUELLER           7/3/2014
   2128 PHILOMENA STREET     STANDARD PACIFIC OF TEXAS   MUELLER           7/3/2014
   2124 PHILOMENA STREET     STANDARD PACIFIC OF TEXAS   MUELLER           7/3/2014
   2126 PHILOMENA STREET     STANDARD PACIFIC OF TEXAS   MUELLER           7/3/2014
   6517 VISTA VIEW DRIVE     HORTON - KILLEEN/TEMPLE/    SENDERO WA        7/3/2014
   6632 TEJAS DRIVE          HORTON - KILLEEN/TEMPLE/    SENDERO WA        7/3/2014
   312 RANCH RIDGE DR        SCOTT FELDER HOMES, LLC     HARRISON HILLS    7/3/2014
   229 DAWN DR               JUNIPER CUSTOM HOMES, LLC   LIBERTY HILL      7/3/2014
   304 APACHE DRIVE          STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     7/3/2014
   313 POTTERS PEAK WAY      D.R. HORTON                 PINNACLE          7/3/2014
   315 POTTERS PEAK WAY      D.R. HORTON                 PINNACLE          7/3/2014
   911 MOUNTAINEER LANE      D.R. HORTON                 CRESTVIEW         7/3/2014
   913 MOUNTAINEER LANE      D.R. HORTON                 CRESTVIEW         7/3/2014
   915 MOUNTAINEER LANE      D.R. HORTON                 CRESTVIEW         7/3/2014
   917 MOUNTAINEER LANE      D.R. HORTON                 CRESTVIEW         7/3/2014
   919 MOUNTAINEER LANE      D.R. HORTON                 CRESTVIEW         7/3/2014
   309 POTTERS PEAK WAY      D.R. HORTON                 PINNACLE          7/3/2014
   311 POTTERS PEAK WAY      D.R. HORTON                 PINNACLE          7/3/2014
   606 BROOKLYN KAY DRIVE    REVOLUTION HOMES            COSPER RIDGE      7/4/2014
   608 BROOKLYN KAY DRIVE    REVOLUTION HOMES            COSPER RIDGE      7/4/2014
   604 BROOKLYN KAY DRIVE    REVOLUTION HOMES            COSPER RIDGE      7/4/2014
   105 DAWN DR               JUNIPER CUSTOM HOMES, LLC   LIBERTY HILL      7/5/2014
   9824 IVALENES HOPE DR     STREETMAN (USE 1407)        PEARSON PLACE     7/5/2014
   6006 AMBROSE CIRCLE       HORTON - KILLEEN/TEMPLE/    ALTA VISTA        7/7/2014
   5805 NASCO DRIVE UNIT B   MX3 HOMES, LLC              CENTRAL AUSTIN    7/7/2014
   1206 A SINGLETON AVE      MX3 HOMES, LLC              CENTRAL AUSTIN    7/7/2014
   1206 B SINGLETON AVE      MX3 HOMES, LLC              CENTRAL AUSTIN    7/7/2014
   1115 FAWN LILY DRIVE      HORTON - KILLEEN/TEMPLE/    LAKE POINTE       7/7/2014
   144 WATSON COURT          JONES & MYERS PROPERTIES    BUDA              7/7/2014
   13518 GALLERIA CIRCLE     J BYRON CUSTOM HOMES, LLC   BEE CAVE          7/7/2014
   13522 GALLERIA CIRCLE     J BYRON CUSTOM HOMES, LLC   BEE CAVE          7/7/2014
   13520 GALLERIA CIRCLE     J BYRON CUSTOM HOMES, LLC   BEE CAVE          7/7/2014
   521 GODDARD               D.R. HORTON                 POST OAK          7/7/2014
   422 WYNDHAM HILL PKWY     OMEGA BUILDERS, LP          WYNDHAM HILL      7/7/2014
   509 GODDARD               D.R. HORTON                 POST OAK          7/7/2014
   401 GODDARD               D.R. HORTON                 POST OAK          7/7/2014
   1016 WINDING WAY DR       SCOTT FELDER HOMES, LLC     WATER OAK         7/7/2014
   3399 VINEYARD TRAIL       HORTON - KILLEEN/TEMPLE/    TUSCANY MEADOWS   7/7/2014
   502 WYNDHAM HILL PKWY     OMEGA BUILDERS, LP          WYNDHAM HILL      7/7/2014
   1161 CASTLE BLUFF CIR.    HORTON - KILLEEN/TEMPLE/    CASTLE BLUFF      7/7/2014
   3502 A SOUTH 2ND STREET   MX3 HOMES, LLC              CENTRAL AUSTIN    7/8/2014


                                                                                      621
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 629 of 1053 PageID:
                                    18194

   3502 B SOUTH 2ND STREET   MX3 HOMES, LLC              CENTRAL AUSTIN     7/8/2014
   3315 MOSSY GROVE COURT    STANDARD PACIFIC OF TEXAS   TWIN CREEKS CP     7/8/2014
   12609 ORBA DRIVE          STANDARD PACIFIC OF TEXAS   AVANA              7/8/2014
   209 AGAVE BLOOM CV        SCOTT FELDER HOMES, LLC     ROUGH HOLLOW       7/8/2014
   207 ENCHANTED HILLTOP     SCOTT FELDER HOMES, LLC     ROUGH HOLLOW       7/8/2014
   132 MARBELLA WAY          CLEAR ROCK HOMES, LLC       BELTORRE           7/8/2014
   114 ESPARZA COURT         D.R. HORTON                 GLENWOOD           7/8/2014
   12309 TIMBER ARCH LANE    D.R. HORTON                 STONEWATER         7/8/2014
   12311 TIMBER ARCH LANE    D.R. HORTON                 STONEWATER         7/8/2014
   108 ADORNO LANE           D.R. HORTON                 RANCHO SIENNA      7/8/2014
   901 CANNONEER LANE        D.R. HORTON                 CRESTVIEW          7/8/2014
   109 RANCHO TRAIL          SITTERLE HOMES-AUSTIN,LLC   RANCHO SIENNA      7/8/2014
   6011 AMBROSE CIRCLE       HORTON - KILLEEN/TEMPLE/    ALTA VISTA         7/9/2014
   6002 AMBROSE CIRCLE       HORTON - KILLEEN/TEMPLE/    ALTA VISTA         7/9/2014
   3022 SEA JAY DR           OPUS HOMES, LLC             WESTGATE           7/9/2014
   6805 SERLIO DRIVE         STANDARD PACIFIC OF TEXAS   AVANA              7/9/2014
   406 RAGING RIVER ROAD     STANDARD PACIFIC OF TEXAS   RANCH AT BRUS      7/9/2014
   6103 AMBROSE CIRCLE       HORTON - KILLEEN/TEMPLE/    ALTA VISTA         7/9/2014
   6712 TEULADA DRIVE        STANDARD PACIFIC OF TEXAS   AVANA              7/9/2014
   909 BANYON STREET         D.R. HORTON                 CRESTVIEW          7/9/2014
   300 RUGGED EARTH          JKIRSTEN CORPORATION        DRIPPING SPRING    7/9/2014
   608 JOPPA ROAD            D.R. HORTON                 NRTHSIDE MEADOW    7/9/2014
   2101 ARIELLA DRIVE        D.R. HORTON                 GANN RANCH         7/9/2014
   2104 ARIELLA DRIVE        D.R. HORTON                 GANN RANCH         7/9/2014
   2312 MAYFIELD WAY         D.R. HORTON                 GANN RANCH         7/9/2014
   2314 MAYFIELD WAY         D.R. HORTON                 GANN RANCH         7/9/2014
   2306 MAYFIELD WAY         D.R. HORTON                 GANN RANCH         7/9/2014
   505 COVENTRY DRIVE        OMEGA BUILDERS, LP          WYNDHAM HILL       7/9/2014
   2305 MAYFIELD WAY         D.R. HORTON                 GANN RANCH         7/9/2014
   509 COVENTRY DRIVE        OMEGA BUILDERS, LP          WYNDHAM HILL       7/9/2014
   304 POTTERS PEAK WAY      D.R. HORTON                 PINNACLE           7/9/2014
   1018 PLATEAU TRAIL        D.R. HORTON                 PINNACLE           7/9/2014
   1112 PLATEAU TRAIL        D.R. HORTON                 PINNACLE           7/9/2014
   306 POTTERS PEAK WAY      D.R. HORTON                 PINNACLE           7/9/2014
   203 COOPERS CROWN LN      SCOTT FELDER HOMES, LLC     ROUGH HOLLOW      7/10/2014
   303 KYLAR DRIVE           HORTON - KILLEEN/TEMPLE/    FIVE AND ONE      7/10/2014
   311 TREY DRIVE            HORTON - KILLEEN/TEMPLE/    FIVE AND ONE      7/10/2014
   304 CHRISLYN STREET       HORTON - KILLEEN/TEMPLE/    FIVE AND ONE      7/10/2014
   4121 LAZY RIVER           STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     7/10/2014
   404 CHEYENNE LANE         STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     7/10/2014
   406 CHEYENNE LANE         STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     7/10/2014
   12307 TIMBER ARCH LANE    D.R. HORTON                 STONEWATER        7/10/2014
   11017 STRASBURG LN        SCOTT FELDER HOMES, LLC     AVERY STATION     7/10/2014
   236 RANCH RIDGE DR        SCOTT FELDER HOMES, LLC     HARRISON HILLS    7/10/2014
   12401 TIMBER ARCH LANE    D.R. HORTON                 STONEWATER        7/10/2014
   12403 TIMBER ARCH LANE    D.R. HORTON                 STONEWATER        7/10/2014
   18604 TANNER BAYOU LOOP   DAVID WEEKLEY HOMES         SWEETWATER DW     7/10/2014
   6008 GUNNISON TURN ROAD   DAVID WEEKLEY HOMES         SWEETWATER DW     7/10/2014
   120 BRIAR PARK DRIVE      D.R. HORTON                 TERAVISTA 2       7/10/2014
   128 BRIAR PARK DRIVE      D.R. HORTON                 TERAVISTA 2       7/10/2014
   520 A S. MEADOWLARK ST    D.R. HORTON                 CARDINAL HILLS    7/11/2014
   520 B S. MEADOWLARK ST    D.R. HORTON                 CARDINAL HILLS    7/11/2014
   7112 PUZZLE PATH          STANDARD PACIFIC OF TEXAS   FOUR POINTS       7/11/2014
   497 GODDARD               D.R. HORTON                 POST OAK          7/11/2014
   533 GODDARD               D.R. HORTON                 POST OAK          7/11/2014


                                                                                       622
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 630 of 1053 PageID:
                                    18195

   5500 PINCUSHION DAISY     STREETMAN (USE 1407)        GREY ROCK RIDGE   7/11/2014
   218 RANCH RIDGE DR        SCOTT FELDER HOMES, LLC     HARRISON HILLS    7/11/2014
   545 GODDARD               D.R. HORTON                 POST OAK          7/11/2014
   5513 PINCUSHION DAISY     STREETMAN (USE 1407)        GREY ROCK RIDGE   7/11/2014
   5416 PINCUSHION DAISY     STREETMAN (USE 1407)        GREY ROCK RIDGE   7/11/2014
   3501 PARKMILL DRIVE       HORTON - KILLEEN/TEMPLE/    YOWELL RANCH      7/11/2014
   #3001 1620 BRYANT DRIVE   D.R. HORTON                 CITYSIDE          7/11/2014
   #3002 1620 BRYANT DRIVE   D.R. HORTON                 CITYSIDE          7/11/2014
   #3003 1620 BRYANT DRIVE   D.R. HORTON                 CITYSIDE          7/11/2014
   711 COPPER RIDGE LOOP     OMEGA BUILDERS, LP          TEMPLE WESTOOD    7/11/2014
   715 COPPER RIDGE LOOP     OMEGA BUILDERS, LP          TEMPLE WESTOOD    7/11/2014
   2308 PRUETT               URBAN HOME BUILDERS, LLC    CARL N            7/11/2014
   3615 PARKMILL DRIVE       HORTON - KILLEEN/TEMPLE/    YOWELL RANCH      7/11/2014
   #3101 1620 BRYANT DRIVE   D.R. HORTON                 CITYSIDE          7/12/2014
   #3102 1620 BRYANT DRIVE   D.R. HORTON                 CITYSIDE          7/12/2014
   #3103 1620 BRYANT DRIVE   D.R. HORTON                 CITYSIDE          7/12/2014
   4304 STILES LANE          STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     7/14/2014
   6701 SERLIO DRIVE         STANDARD PACIFIC OF TEXAS   AVANA             7/14/2014
   14201 WILLIAMSPORT ST     SCOTT FELDER HOMES, LLC     AVERY STATION     7/14/2014
   5504 RAVINE RIDGE COVE    A.J. MESSER CONSTRUCTION    CARL N            7/14/2014
   3901 SANSOME LN           M/I HOMES OF AUSTIN, LLC    HIGHLAND MAYFLD   7/14/2014
   2115 GARCIA STREET        STANDARD PACIFIC OF TEXAS   MUELLER           7/14/2014
   2121 GARCIA STREET        STANDARD PACIFIC OF TEXAS   MUELLER           7/14/2014
   2117 GARCIA STREET        STANDARD PACIFIC OF TEXAS   MUELLER           7/14/2014
   2119 GARCIA STREET        STANDARD PACIFIC OF TEXAS   MUELLER           7/14/2014
   14017 TYBURN TR           SCOTT FELDER HOMES, LLC     AVERY STATION     7/14/2014
   3000 BEVERLY ROAD         SOLEDAD BUILDERS, LLC       CARL N            7/14/2014
   17909 LINKHILL DRIVE      D.R. HORTON                 MONTEBELLA        7/14/2014
   143 WELLESLEY CT.         SITTERLE HOMES-AUSTIN,LLC   BELTERA           7/14/2014
   17709 LINKWOOD DRIVE      D.R. HORTON                 MONTEBELLA        7/14/2014
   6524 LA SOL LANE          HORTON - KILLEEN/TEMPLE/    SENDERO WA        7/14/2014
   6525 LA SOL LANE          HORTON - KILLEEN/TEMPLE/    SENDERO WA        7/14/2014
   1102 GARDEN GREEN DRIVE   HORTON - KILLEEN/TEMPLE/    LAKE POINTE       7/14/2014
   6537 VISTA VIEW DRIVE     HORTON - KILLEEN/TEMPLE/    SENDERO WA        7/14/2014
   14121 LAURINBURG DRIVE    STANDARD PACIFIC OF TEXAS   AVERY STATION     7/15/2014
   630 RIVER BLUFF CIRCLE    D.R. HORTON                 KATY CROSSING     7/15/2014
   136 WALLOPS               D.R. HORTON                 POST OAK          7/15/2014
   124 WALLOPS               D.R. HORTON                 POST OAK          7/15/2014
   3502 LORNE DRIVE          HORTON - KILLEEN/TEMPLE/    YOWELL RANCH      7/15/2014
   6107 AMBROSE CIRCLE       HORTON - KILLEEN/TEMPLE/    ALTA VISTA        7/15/2014
   603 PHEASANT MEADOW       DRENNAN DAY CUSTOM HOMES    RIO ANCHO         7/15/2014
   104 BRIAR PARK DRIVE      D.R. HORTON                 TERAVISTA 2       7/15/2014
   1209 CEDAR AVENUE         ALT-W, LLC                  CENTRAL AUSTIN    7/15/2014
   116 BRIAR PARK DRIVE      D.R. HORTON                 TERAVISTA 2       7/15/2014
   109 BRIAR PARK DRIVE      D.R. HORTON                 TERAVISTA 2       7/15/2014
   3419 CAYUGA DRIVE         HORTON - KILLEEN/TEMPLE/    THE RIDGE         7/15/2014
   224 WILLOW WALK           STANDARD PACIFIC OF TEXAS   HIGHPOINT         7/16/2014
   203 HUNTING LODGE LN N.   D.R. HORTON                 HUNTER CROSSING   7/16/2014
   212 ALDEA STREET          CLEAR ROCK HOMES, LLC       BELTORRE          7/16/2014
   2500 MCDONALD WAY         D.R. HORTON                 PIONEER CROSS     7/16/2014
   14224 LAURINBURG DRIVE    STANDARD PACIFIC OF TEXAS   AVERY STATION     7/16/2014
   320 SWALLOWTAIL DR        SCOTT FELDER HOMES, LLC     HIGHPOINT         7/16/2014
   113 BRIAR PARK DRIVE      D.R. HORTON                 TERAVISTA 2       7/16/2014
   117 BRIAR PARK DRIVE      D.R. HORTON                 TERAVISTA 2       7/16/2014
   2400 MCDONALD WAY         D.R. HORTON                 PIONEER CROSS     7/16/2014


                                                                                       623
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 631 of 1053 PageID:
                                    18196

   691 GOLDEN EAGLE          BRANDON CUSTOM HOMES        DRIPPING SPRING   7/17/2014
   4215 PALOMINO BEND        STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     7/17/2014
   12512 CRICOLI DRIVE       STANDARD PACIFIC OF TEXAS   AVANA 2           7/17/2014
   3901 COLE VALLEY LN       M/I HOMES OF AUSTIN, LLC    HIGHLAND MAYFLD   7/17/2014
   4202 REMINGTON ROAD       STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     7/17/2014
   404 RAGING RIVER ROAD     STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     7/17/2014
   3004 NEAL ST              PATRIOT BUILDERS, LP        CARL N            7/17/2014
   3002 NEAL ST              PATRIOT BUILDERS, LP        CARL N            7/17/2014
   9 HARMONY LANE            WORKMAN DEVELOPMENT         WIMBERLY          7/17/2014
   705 SWEET GRASS LN.       SITTERLE HOMES-AUSTIN,LLC   WATER DIST.17     7/17/2014
   1210 FAWN LILY DRIVE      HORTON - KILLEEN/TEMPLE/    LAKE POINTE       7/17/2014
   6813 SERLIO DRIVE         STANDARD PACIFIC OF TEXAS   AVANA             7/18/2014
   6716 ESTANA LANE          STANDARD PACIFIC OF TEXAS   AVANA             7/18/2014
   12405 TIMBER ARCH LANE    D.R. HORTON                 STONEWATER        7/18/2014
   2413 STONEHAM             OMEGA BUILDERS, LP          HERITAGE PLACE    7/18/2014
   214 CHERING DRIVE         OMEGA BUILDERS, LP          NORTH CLIFFE      7/18/2014
   2236 JAKE PICKLE PASS     D.R. HORTON                 HAZLEWOOD         7/18/2014
   12400 WALTER VAUGHN DR    D.R. HORTON                 STONEWATER        7/18/2014
   3504 B SOUTH 2ND STREET   MX3 HOMES, LLC              CENTRAL AUSTIN    7/21/2014
   720 A PEDERNALES STREET   MX3 HOMES, LLC              CENTRAL AUSTIN    7/21/2014
   720 B PEDERNALES STREET   MX3 HOMES, LLC              CENTRAL AUSTIN    7/21/2014
   14715 JOY LEE LANE        D.R. HORTON                 STONEWATER        7/21/2014
   3409 STERLING HEIGHTS     STANDARD PACIFIC OF TEXAS   TWIN CREEKS CP    7/21/2014
   12305 TIMBER ARCH LANE    D.R. HORTON                 STONEWATER        7/21/2014
   3501 PLOVER RUN TR        SCOTT FELDER HOMES, LLC     BLACKHAWK         7/21/2014
   1540 SANDSTONE LOOP       HORTON - KILLEEN/TEMPLE/    STONEGATE         7/21/2014
   1704 POQUITO STREET       MX3 HOMES, LLC              CENTRAL AUSTIN    7/22/2014
   6913 ESTANA LANE          STANDARD PACIFIC OF TEXAS   AVANA             7/22/2014
   11800 ROSARIO COVE        STANDARD PACIFIC OF TEXAS   AVANA             7/22/2014
   6633 TEJAS DRIVE          HORTON - KILLEEN/TEMPLE/    SENDERO WA        7/22/2014
   486 GODDARD               D.R. HORTON                 POST OAK          7/22/2014
   245 BILES LANE            HORTON - KILLEEN/TEMPLE/    SONTERRA          7/22/2014
   313 BILES LANE            HORTON - KILLEEN/TEMPLE/    SONTERRA          7/22/2014
   185 SHALLOWWATER CV       SCOTT FELDER HOMES, LLC     RIM ROCK          7/22/2014
   462 GODDARD               D.R. HORTON                 POST OAK          7/22/2014
   474 GODDARD               D.R. HORTON                 POST OAK          7/22/2014
   18209 MORETO LOOP         D.R. HORTON                 PFLGER. HEIGHTS   7/22/2014
   309 GASPAR BEND           DAVID WEEKLEY HOMES         BUTTERCUP CREEK   7/22/2014
   427 WYNDHAM HILL PKWY     OMEGA BUILDERS, LP          WYNDHAM HILL      7/22/2014
   201 GASPAR BEND           DAVID WEEKLEY HOMES         BUTTERCUP CREEK   7/22/2014
   6624 LA SOL LANE          HORTON - KILLEEN/TEMPLE/    SENDERO WA        7/22/2014
   7107 PUZZLE PATH          STANDARD PACIFIC OF TEXAS   FOUR POINTS       7/23/2014
   11712 QUINTANA COVE       STANDARD PACIFIC OF TEXAS   AVANA             7/23/2014
   10916 HIDDEN CAVES WAY    STANDARD PACIFIC OF TEXAS   FOUR POINTS       7/23/2014
   11816 ROSARIO COVE        STANDARD PACIFIC OF TEXAS   AVANA             7/23/2014
   14719 JOY LEE LANE        D.R. HORTON                 STONEWATER        7/23/2014
   1101 WINDING WAY DR       SCOTT FELDER HOMES, LLC     WATER OAK         7/23/2014
   2516 MCDONALD WAY         D.R. HORTON                 PIONEER CROSS     7/23/2014
   10912 PILGRIMAGE DRIVE    D.R. HORTON                 PIONEER CROSS     7/23/2014
   2740 MADELENA CT          M/I HOMES OF AUSTIN, LLC    PALOMA LAKE       7/23/2014
   2407 ERICA KAITLIN LN     DAVID WEEKLEY HOMES         BUTTERCUP CREEK   7/23/2014
   9916 DESPERADO DRIVE      HORTON - KILLEEN/TEMPLE/    WILLOW BEND       7/23/2014
   6625 LA SOL LANE          HORTON - KILLEEN/TEMPLE/    SENDERO WA        7/23/2014
   6629 LA SOL LANE          HORTON - KILLEEN/TEMPLE/    SENDERO WA        7/23/2014
   3873 SKYVIEW WAY          M/I HOMES OF AUSTIN, LLC    HIGHLAND MAYFLD   7/24/2014


                                                                                       624
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 632 of 1053 PageID:
                                    18197

   109 EMMALYN DRIVE         RUSS DAVIS HOMES, INC.      ELLIS FARM        7/24/2014
   5833 WORTHING DRIVE       OMEGA BUILDERS, LP          WYNDHAM HILL      7/24/2014
   6533 VISTA VIEW DRIVE     HORTON - KILLEEN/TEMPLE/    SENDERO WA        7/24/2014
   1111 ROANOKE DRIVE        OMEGA BUILDERS, LP          HERITAGE PLACE    7/24/2014
   1119 ROANOKE DRIVE        OMEGA BUILDERS, LP          HERITAGE PLACE    7/24/2014
   6300 CLEAR BROOK DRIVE    HORTON - KILLEEN/TEMPLE/    THE LANDING       7/24/2014
   6403 CLEAR BROOK DRIVE    HORTON - KILLEEN/TEMPLE/    THE LANDING       7/24/2014
   6501 MUSTANG CREEK ROAD   HORTON - KILLEEN/TEMPLE/    THE LANDING       7/24/2014
   730 PEDERNALES STREET     MX3 HOMES, LLC              CENTRAL AUSTIN    7/25/2014
   4115 LAZY RIVER BEND      STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     7/25/2014
   1625 WILLOW WAY           D.R. HORTON                 TURTLE CREEK      7/25/2014
   6601 LA SOL LANE          HORTON - KILLEEN/TEMPLE/    SENDERO WA        7/25/2014
   10503 BRYSON DRIVE        OMEGA BUILDERS, LP          GROVES AT LAKEW   7/25/2014
   6536 LA SOL LANE          HORTON - KILLEEN/TEMPLE/    SENDERO WA        7/25/2014
   2051 WILLOW WAY           D.R. HORTON                 TURTLE CREEK      7/25/2014
   6541 LA SOL LANE          HORTON - KILLEEN/TEMPLE/    SENDERO WA        7/25/2014
   905 CANNONEER LANE        D.R. HORTON                 CRESTVIEW         7/25/2014
   18317 MORETO LOOP         D.R. HORTON                 PFLGER. HEIGHTS   7/25/2014
   18105 MORETO LOOP         D.R. HORTON                 PFLGER. HEIGHTS   7/25/2014
   509 HERITAGE SPRINGS TR   D.R. HORTON                 TURTLE CREEK      7/26/2014
   831 TUMLINSON FORT WAY    D.R. HORTON                 TURTLE CREEK      7/26/2014
   2055 WILLOW WAY           D.R. HORTON                 TURTLE CREEK      7/26/2014
   724 PEDERNALES STREET     MX3 HOMES, LLC              CENTRAL AUSTIN    7/28/2014
   716 A PEDERNALES STREET   MX3 HOMES, LLC              CENTRAL AUSTIN    7/28/2014
   716 B PEDERNALES STREET   MX3 HOMES, LLC              CENTRAL AUSTIN    7/28/2014
   1003 A TAULBEE LANE       MX3 HOMES, LLC              CENTRAL AUSTIN    7/28/2014
   1003 B TAULBEE LANE       MX3 HOMES, LLC              CENTRAL AUSTIN    7/28/2014
   6717 TEULADA DRIVE        STANDARD PACIFIC OF TEXAS   AVANA             7/28/2014
   4117 LAZY RIVER BEND      STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     7/28/2014
   4113 LAZY RIVER BEND      STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     7/28/2014
   305 STILES COVE           STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     7/28/2014
   104 STEEL SHOT COURT      D.R. HORTON                 HUNTER CROSSING   7/28/2014
   105 STEEL SHOT COURT      D.R. HORTON                 HUNTER CROSSING   7/28/2014
   103 STEEL SHOT COURT      D.R. HORTON                 HUNTER CROSSING   7/28/2014
   8 DOGWOOD                 WORKMAN DEVELOPMENT         WIMBERLY          7/28/2014
   106 STEEL SHOT COURT      D.R. HORTON                 HUNTER CROSSING   7/28/2014
   1407 A HOLLY STREET       AUSTIN NEWCASTLE HOMES,LP   CENTRAL AUSTIN    7/29/2014
   1407 B HOLLY STREET       AUSTIN NEWCASTLE HOMES,LP   CENTRAL AUSTIN    7/29/2014
   114 WILSON COURT          D.R. HORTON                 GLENWOOD          7/29/2014
   4400 STILES LANE          STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     7/29/2014
   22409 BRIARCLIFF DRIVE    LUKE PARKER HOMES (DBA)     BRIARCLIFF        7/29/2014
   510 GODDARD               D.R. HORTON                 POST OAK          7/29/2014
   522 GODDARD               D.R. HORTON                 POST OAK          7/29/2014
   309 GRAND OAKS LN.        SITTERLE HOMES-AUSTIN,LLC   CIMARRON HILLS    7/29/2014
   2206 BARNETT              D.R. HORTON                 GANN RANCH        7/29/2014
   2200 BARNETT              D.R. HORTON                 GANN RANCH        7/29/2014
   541 JESS MAYNARD TRAIL    D.R. HORTON                 NRTHSIDE MEADOW   7/29/2014
   609 JESS MAYNARD TRAIL    D.R. HORTON                 NRTHSIDE MEADOW   7/29/2014
   621 JESS MAYNARD TRAIL    D.R. HORTON                 NRTHSIDE MEADOW   7/29/2014
   12310 TIMBER ARCH LANE    D.R. HORTON                 STONEWATER        7/30/2014
   12304 TIMBER ARCH LANE    D.R. HORTON                 STONEWATER        7/30/2014
   2900 A W. 44TH ST         CHESTER WILSON              AUSTIN            7/30/2014
   1104 WINDING WAY DR       SCOTT FELDER HOMES, LLC     WATER OAK         7/30/2014
   2900 B W. 44TH ST         CHESTER WILSON              AUSTIN            7/30/2014
   2709 SANTA ROSITA CV      M/I HOMES OF AUSTIN, LLC    PALOMA LAKE       7/30/2014


                                                                                       625
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 633 of 1053 PageID:
                                    18198

   18317 CLOUDMORE LANE      D.R. HORTON                 WESTWIND          7/30/2014
   18312 CLOUDMORE LANE      D.R. HORTON                 WESTWIND          7/30/2014
   301 BILES LANE            HORTON - KILLEEN/TEMPLE/    SONTERRA          7/30/2014
   237 BILES LANE            HORTON - KILLEEN/TEMPLE/    SONTERRA          7/30/2014
   305 BILES LANE            HORTON - KILLEEN/TEMPLE/    SONTERRA          7/30/2014
   309 BILES LANE            HORTON - KILLEEN/TEMPLE/    SONTERRA          7/30/2014
   108 BRIAR PARK DRIVE      D.R. HORTON                 TERAVISTA 2       7/30/2014
   249 BILES LANE            HORTON - KILLEEN/TEMPLE/    SONTERRA          7/30/2014
   1905 PRADERA PATH         SCOTT FELDER HOMES, LLC     CABALLO RANCH     7/31/2014
   212 HUNTING LODGE LN N.   D.R. HORTON                 HUNTER CROSSING   7/31/2014
   213 MOSSBERG LANE         D.R. HORTON                 HUNTER CROSSING   7/31/2014
   2903 GRAND OAKS LOOP      STANDARD PACIFIC OF TEXAS   TWIN CREEKS CP    7/31/2014
   498 GODDARD               D.R. HORTON                 POST OAK          7/31/2014
   450 GODDARD               D.R. HORTON                 POST OAK          7/31/2014
   6700 TEULADA DRIVE        STANDARD PACIFIC OF TEXAS   AVANA             7/31/2014
   2107 MANADA TR            SCOTT FELDER HOMES, LLC     CABALLO RANCH     7/31/2014
   145 RANCH RIDGE DR        SCOTT FELDER HOMES, LLC     HARRISON HILLS    7/31/2014
   12221 COTTAGE PROMENADE   SCOTT FELDER HOMES, LLC     THE SPRINGS       7/31/2014
   537 JESS MAYNARD TRAIL    D.R. HORTON                 NRTHSIDE MEADOW   7/31/2014
   121 PR 951                KLM CUSTOM HOMES            GRANGER           7/31/2014
   7407 SENGER PLACE         STANDARD PACIFIC OF TEXAS   FOUR POINTS        8/1/2014
   7401 SENGER PLACE         STANDARD PACIFIC OF TEXAS   FOUR POINTS        8/1/2014
   7405 SENGER PLACE         STANDARD PACIFIC OF TEXAS   FOUR POINTS        8/1/2014
   7403 SENGER PLACE         STANDARD PACIFIC OF TEXAS   FOUR POINTS        8/1/2014
   209 MOSSBERG LANE         D.R. HORTON                 HUNTER CROSSING    8/1/2014
   203 MOSSBERG LANE         D.R. HORTON                 HUNTER CROSSING    8/1/2014
   101 STEEL SHOT COURT      D.R. HORTON                 HUNTER CROSSING    8/1/2014
   211 MOSSBERG LANE         D.R. HORTON                 HUNTER CROSSING    8/1/2014
   205 MOSSBERG LANE         D.R. HORTON                 HUNTER CROSSING    8/1/2014
   103 CARBINE COURT         D.R. HORTON                 HUNTER CROSSING    8/1/2014
   8309 VERDE MESA CV        ARBOGAST CUSTOM HOMES, LP   BELVEDERE          8/1/2014
   102 STEEL SHOT COURT      D.R. HORTON                 HUNTER CROSSING    8/1/2014
   1032 COTTON PATCH TRAIL   D.R. HORTON                 MAGNOLIA CREEK     8/2/2014
   9808 IVALENES HOPE DR     STREETMAN (USE 1407)        PEARSON PLACE      8/2/2014
   1109 COTTON PATCH TRAIL   D.R. HORTON                 MAGNOLIA CREEK     8/2/2014
   191 WINNING COLORS        JKIRSTEN CORPORATION        DRIPPING SPRING    8/4/2014
   10904 HIDDEN CAVES WAY    STANDARD PACIFIC OF TEXAS   FOUR POINTS        8/4/2014
   12817 CRICOLI DRIVE       STANDARD PACIFIC OF TEXAS   AVANA              8/4/2014
   12700 CRICOLI DRIVE       STANDARD PACIFIC OF TEXAS   AVANA              8/4/2014
   1252 BEARKAT CANYON DR    SCOTT FELDER HOMES, LLC     HARRISON HILLS     8/4/2014
   10311 WINDY POINTE DR.    OMEGA BUILDERS, LP          GROVES AT LAKEW    8/4/2014
   334 SWALLOWTAIL DR        SCOTT FELDER HOMES, LLC     HIGHPOINT          8/4/2014
   1116 PLATEAU TRAIL        D.R. HORTON                 PINNACLE           8/4/2014
   1111 FAWN LILY DRIVE      HORTON - KILLEEN/TEMPLE/    LAKE POINTE        8/4/2014
   1910 DEER FIELD WAY       HORTON - KILLEEN/TEMPLE/    SUTTON PLACE       8/4/2014
   2000 DEER FIELD WAY       HORTON - KILLEEN/TEMPLE/    SUTTON PLACE       8/4/2014
   1912 DEER FIELD WAY       HORTON - KILLEEN/TEMPLE/    SUTTON PLACE       8/4/2014
   216 MARBELLA WAY          CLEAR ROCK HOMES, LLC       BELTORRE           8/5/2014
   14004 LAURINBURG DRIVE    STANDARD PACIFIC OF TEXAS   AVERY STATION      8/5/2014
   1803 CANDO CT             C&A BUILDERS, INC.          LAKEWAY            8/5/2014
   628 NAPLES LANE           SITTERLE HOMES-AUSTIN,LLC   BELTERA            8/5/2014
   12609 PADUA DRIVE         STANDARD PACIFIC OF TEXAS   AVANA              8/5/2014
   108 WIGEON                GUSMARO RANGEL (PRE-PAY)    KYLE               8/5/2014
   170 WALLOPS               D.R. HORTON                 POST OAK           8/5/2014
   18321 FRIENDSHIP HILL     D.R. HORTON                 HIGHLAND PARK      8/5/2014


                                                                                       626
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 634 of 1053 PageID:
                                    18199

   6505 CASCADE DRIVE        HORTON - KILLEEN/TEMPLE/    SENDERO WA         8/5/2014
   6505 LA SOL LANE          HORTON - KILLEEN/TEMPLE/    SENDERO WA         8/5/2014
   6605 LA SOL LANE          HORTON - KILLEEN/TEMPLE/    SENDERO WA         8/5/2014
   303 POTTERS PEAK WAY      D.R. HORTON                 PINNACLE           8/5/2014
   305 POTTERS PEAK WAY      D.R. HORTON                 PINNACLE           8/5/2014
   307 POTTERS PEAK WAY      D.R. HORTON                 PINNACLE           8/5/2014
   6800 SERLIO DRIVE         STANDARD PACIFIC OF TEXAS   AVANA              8/6/2014
   2405 MCDONALD WAY         D.R. HORTON                 PIONEER CROSS      8/6/2014
   9820 IVALENES HOPE DR     STREETMAN (USE 1407)        PEARSON PLACE      8/6/2014
   1178 BEARKAT CANYON DR    SCOTT FELDER HOMES, LLC     HARRISON HILLS     8/6/2014
   1905 TAWAKONI DRIVE       D.R. HORTON                 SOMERVILLE         8/6/2014
   612 PALO DURO LOOP        D.R. HORTON                 SOMERVILLE         8/6/2014
   631 ALLENS CREEK WAY      D.R. HORTON                 SOMERVILLE         8/6/2014
   2308 AUGUSTINE            RUSS DAVIS HOMES, INC.      WACO               8/6/2014
   6504 CASCADE DRIVE        HORTON - KILLEEN/TEMPLE/    SENDERO WA         8/6/2014
   1611 NEUBERRY CLIFFE      OMEGA BUILDERS, LP          TEMPLE WESTOOD     8/6/2014
   18609 MORETO LOOP         D.R. HORTON                 PFLGER. HEIGHTS    8/6/2014
   1022 PLATEAU TRAIL        D.R. HORTON                 PINNACLE           8/6/2014
   1901 TAWAKONI DRIVE       D.R. HORTON                 SOMERVILLE         8/6/2014
   1913 TAWAKONI DRIVE       D.R. HORTON                 SOMERVILLE         8/6/2014
   6537 TEJAS DRIVE          HORTON - KILLEEN/TEMPLE/    SENDERO WA         8/6/2014
   12809 CRICOLI DRIVE       STANDARD PACIFIC OF TEXAS   AVANA 2            8/7/2014
   101 PERPETUATION          PROMINENCE HOMES, LLC       WATER DIST.17      8/7/2014
   103 PERPETUATION DR       PROMINENCE HOMES, LLC       WATER DIST.17      8/7/2014
   105 PERPETUATION DR.      PROMINENCE HOMES, LLC       WATER DIST.17      8/7/2014
   1402 WESTWOOD HILLS       OMEGA BUILDERS, LP          TEMPLE WESTOOD     8/7/2014
   504 COPPER RIDGE LOOP     OMEGA BUILDERS, LP          TEMPLE WESTOOD     8/7/2014
   103 MAJESTIC VIEW COURT   HORTON - KILLEEN/TEMPLE/    SUTTON PLACE       8/7/2014
   3403 SHORELINE DRIVE      HORTON - KILLEEN/TEMPLE/    THE RIDGE          8/7/2014
   16224 MARCELLO DRIVE      D.R. HORTON                 SORENTO            8/7/2014
   610 BROOKLYNN KAY DRIVE   REVOLUTION HOMES            COSPER RIDGE       8/7/2014
   10905 CANTON JACK ROAD    STANDARD PACIFIC OF TEXAS   AVERY STATION      8/8/2014
   429 ALSATIAN LANE         D.R. HORTON                 MAGNOLIA CREEK     8/8/2014
   900 CANNONEER LANE        D.R. HORTON                 CRESTVIEW          8/8/2014
   902 CANNONEER LANE        D.R. HORTON                 CRESTVIEW          8/8/2014
   904 CANNONEER LANE        D.R. HORTON                 CRESTVIEW          8/8/2014
   906 CANNONEER LANE        D.R. HORTON                 CRESTVIEW          8/8/2014
   908 CANNONEER LANE        D.R. HORTON                 CRESTVIEW          8/8/2014
   1004 BRYCE CANYON DRIVE   D.R. HORTON                 HIGHLAND PARK      8/8/2014
   4204 REMINGTON ROAD       STANDARD PACIFIC OF TEXAS   RANCH AT BRUS      8/8/2014
   501 TRINITY BEND          D.R. HORTON                 TURTLE CREEK       8/8/2014
   120 ROCK MILL LOOP        D.R. HORTON                 TERAVISTA 2        8/8/2014
   2316 MOLLY LANE           D.R. HORTON                 HAZLEWOOD          8/8/2014
   2308 MOLLY LANE           D.R. HORTON                 HAZLEWOOD          8/8/2014
   1852 MATHERS MILL TRAIL   D.R. HORTON                 TURTLE CREEK       8/8/2014
   412 ALSATIAN LANE         D.R. HORTON                 MAGNOLIA CREEK     8/9/2014
   421 ALSATIAN LANE         D.R. HORTON                 MAGNOLIA CREEK     8/9/2014
   428 ALSATIAN LANE         D.R. HORTON                 MAGNOLIA CREEK     8/9/2014
   425 ALSATIAN LANE         D.R. HORTON                 MAGNOLIA CREEK     8/9/2014
   1918 TAWAKONI DRIVE       D.R. HORTON                 SOMERVILLE         8/9/2014
   3504 A SOUTH 2ND STREET   MX3 HOMES, LLC              CENTRAL AUSTIN    8/11/2014
   14205 TYBURN TR           SCOTT FELDER HOMES, LLC     AVERY STATION     8/11/2014
   2114 PHILOMENA STREET     STANDARD PACIFIC OF TEXAS   MUELLER           8/11/2014
   2120 PHILOMENA STREET     STANDARD PACIFIC OF TEXAS   MUELLER           8/11/2014
   2116 PHILOMENA STREET     STANDARD PACIFIC OF TEXAS   MUELLER           8/11/2014


                                                                                       627
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 635 of 1053 PageID:
                                    18200

   2118 PHILOMENA STREET     STANDARD PACIFIC OF TEXAS   MUELLER           8/11/2014
   505 TREY DRIVE            HORTON - KILLEEN/TEMPLE/    FIVE AND ONE      8/11/2014
   4112 RAINY CREEK LANE     STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     8/11/2014
   20508 HORNED OWL TR       SCOTT FELDER HOMES, LLC     BLACKHAWK         8/11/2014
   1406 WESTWOOD HILLS       OMEGA BUILDERS, LP          TEMPLE WESTOOD    8/11/2014
   306 KYLAR STREET          HORTON - KILLEEN/TEMPLE/    FIVE AND ONE      8/11/2014
   9908 CIRRUS DRIVE         D.R. HORTON                 MONTEBELLA        8/12/2014
   6817 VITRUVIUS DRIVE      STANDARD PACIFIC OF TEXAS   AVANA             8/12/2014
   1100 PLATEAU TRAIL        D.R. HORTON                 PINNACLE          8/12/2014
   122 PRAIRIE GRASS CV      SCOTT FELDER HOMES, LLC     RIM ROCK          8/12/2014
   12406 TIMBER ARCH LANE    D.R. HORTON                 STONEWATER        8/12/2014
   12407 TIMBER ARCH LANE    D.R. HORTON                 STONEWATER        8/12/2014
   1020 THOUSAND OAKS TR.    COPPER RIDGE INV., INC.     LIBERTY HILL      8/12/2014
   1129 THOUSAND OAKS TR     COPPER RIDGE INV., INC.     LIBERTY HILL      8/12/2014
   1101 THOUSAND OAKS TR     COPPER RIDGE INV., INC.     LIBERTY HILL      8/12/2014
   1030 THOUSAND OAKS TR     COPPER RIDGE INV., INC.     LIBERTY HILL      8/12/2014
   1109 THOUSAND OAKS TR     COPPER RIDGE INV., INC.     LIBERTY HILL      8/12/2014
   821 THOUSAND OAKS TR.     COPPER RIDGE INV., INC.     LIBERTY HILL      8/12/2014
   12404 TIMBER ARCH LANE    D.R. HORTON                 STONEWATER        8/12/2014
   12801 CRICOLI DRIVE       STANDARD PACIFIC OF TEXAS   AVANA             8/13/2014
   901 MOUNTAINEER LANE      D.R. HORTON                 CRESTVIEW         8/13/2014
   903 MOUNTAINEER LANE      D.R. HORTON                 CRESTVIEW         8/13/2014
   905 MOUNTAINEER LANE      D.R. HORTON                 CRESTVIEW         8/13/2014
   907 MOUNTAINEER LANE      D.R. HORTON                 CRESTVIEW         8/13/2014
   909 MOUNTAINEER LANE      D.R. HORTON                 CRESTVIEW         8/13/2014
   5501 ALLAMANDA DRIVE      STREETMAN (USE 1407)        GREY ROCK RIDGE   8/13/2014
   1410 WESTWOOD HILLS       OMEGA BUILDERS, LP          TEMPLE WESTOOD    8/13/2014
   #1901 13400 BRIARWICK     D.R. HORTON                 PARMER VILLAGE    8/13/2014
   #1902 13400 BRIARWICK     D.R. HORTON                 PARMER VILLAGE    8/13/2014
   #1903 13400 BRIARWICK     D.R. HORTON                 PARMER VILLAGE    8/13/2014
   #1904 13400 BRIARWICK     D.R. HORTON                 PARMER VILLAGE    8/13/2014
   #1905 13400 BRIARWICK     D.R. HORTON                 PARMER VILLAGE    8/13/2014
   1405 LUBBOCK DRIVE        HORTON - KILLEEN/TEMPLE/    HEARTWOOD PARK    8/13/2014
   413 ALSATIAN LANE         D.R. HORTON                 MAGNOLIA CREEK    8/14/2014
   3612 VERANO DR            METROPOLITAN CUSTOM HOMES   BARTON CREEK      8/14/2014
   408 ALSATIAN LANE         D.R. HORTON                 MAGNOLIA CREEK    8/14/2014
   6804 VITRUVIUS DRIVE      STANDARD PACIFIC OF TEXAS   AVANA             8/14/2014
   10128 LONGHORN SKYWAY     LUKE PARKER HOMES (DBA)     DRIPPING SPRING   8/14/2014
   406 HAPPY COW LANE        STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     8/14/2014
   9905 LITTLE CREEK CIR.    CAPSTONE CUSTOM HOMES,INC   DRIPPING SPRING   8/14/2014
   305 GASPAR BEND           SITTERLE HOMES-AUSTIN,LLC   BUTTERCUP CREEK   8/14/2014
   16404 PALLAZO DRIVE       D.R. HORTON                 SORENTO           8/14/2014
   16412 PALLAZO DRIVE       D.R. HORTON                 SORENTO           8/14/2014
   1 BRETT COVE              FOURSQUARE BUILDERS, LLC    ROLLINGWOOD       8/15/2014
   301 STILES COVE           STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     8/15/2014
   2002 BURNIE BISHOP PL     DAVID WEEKLEY HOMES         BUTTERCUP CREEK   8/15/2014
   1909 TAWAKONI DRIVE       D.R. HORTON                 SOMERVILLE        8/15/2014
   293 BLUFF WOODS DR        SCOTT FELDER HOMES, LLC     RIM ROCK          8/15/2014
   12400 TIMBER ARCH LANE    D.R. HORTON                 STONEWATER        8/15/2014
   12402 TIMBER ARCH LANE    D.R. HORTON                 STONEWATER        8/15/2014
   883 SAD WILLOW PASS       SCOTT FELDER HOMES, LLC     RIM ROCK          8/15/2014
   505 TRINITY BEND          D.R. HORTON                 TURTLE CREEK      8/15/2014
   851 TUMLINSON FORT WAY    D.R. HORTON                 TURTLE CREEK      8/15/2014
   1848 MATHERS MILL TRAIL   D.R. HORTON                 TURTLE CREEK      8/15/2014
   #1801 13400 BRIARWICK     D.R. HORTON                 PARMER VILLAGE    8/16/2014


                                                                                       628
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 636 of 1053 PageID:
                                    18201

   #1802 13400 BRIARWICK     D.R. HORTON                 PARMER VILLAGE    8/16/2014
   #1803 13400 BRIARWICK     D.R. HORTON                 PARMER VILLAGE    8/16/2014
   #1804 13400 BRIARWICK     D.R. HORTON                 PARMER VILLAGE    8/16/2014
   #1805 13400 BRIARWICK     D.R. HORTON                 PARMER VILLAGE    8/16/2014
   23709 REPLICA ROAD        CAPSTONE CUSTOM HOMES,INC   PALEFACE          8/18/2014
   434 ISLAND OAKS LANE      BEAR CREEK HOMES, INC.      DRIFTWOOD         8/18/2014
   509 CURTIS DRIVE          HORTON - KILLEEN/TEMPLE/    COSPER RIDGE      8/18/2014
   609 BROOKLYN KAY DRIVE    HORTON - KILLEEN/TEMPLE/    COSPER RIDGE      8/18/2014
   188 WALLOPS               D.R. HORTON                 POST OAK          8/18/2014
   3904 DEER RIDGE           HORTON - KILLEEN/TEMPLE/    QUAIL ESTATES     8/18/2014
   10413 BRYSON DRIVE        OMEGA BUILDERS, LP          GROVES AT LAKEW   8/18/2014
   611 BROOKLYNN KAY DRIVE   HORTON - KILLEEN/TEMPLE/    COSPER RIDGE      8/18/2014
   607 BROOKLYNN KAY DRIVE   HORTON - KILLEEN/TEMPLE/    COSPER RIDGE      8/18/2014
   605 BROOKLYNN KAY DRIVE   HORTON - KILLEEN/TEMPLE/    COSPER RIDGE      8/18/2014
   3807 BROKEN ARROW DRIVE   HORTON - KILLEEN/TEMPLE/    QUAIL ESTATES     8/18/2014
   1012 COTTON PATCH TRAIL   D.R. HORTON                 MAGNOLIA CREEK    8/19/2014
   10912 CANTON JACK ROAD    STANDARD PACIFIC OF TEXAS   AVERY STATION     8/19/2014
   10900 CANTON JACK ROAD    STANDARD PACIFIC OF TEXAS   AVERY STATION     8/19/2014
   916 BRYCE CANYON DRIVE    D.R. HORTON                 HIGHLAND PARK     8/19/2014
   1000 BRYCE CANYON DRIVE   D.R. HORTON                 HIGHLAND PARK     8/19/2014
   747 PALO DURO LOOP        D.R. HORTON                 SOMERVILLE        8/19/2014
   2305 CACTUS VALLEY DR     D.R. HORTON                 HAZLEWOOD         8/19/2014
   137 BRIAR PARK DRIVE      D.R. HORTON                 TERAVISTA 2       8/19/2014
   18409 FRIENDSHIP HILL     D.R. HORTON                 HIGHLAND PARK     8/19/2014
   125 BRIAR PARK DRIVE      D.R. HORTON                 TERAVISTA 2       8/19/2014
   145 BRIAR PARK DRIVE      D.R. HORTON                 TERAVISTA 2       8/19/2014
   3912 VERANO DR            RIVENDALE HOMES TEXAS,LLC   BARTON CREEK      8/20/2014
   5500 SAMUEL HUSTON AVE    AUSTIN NEWCASTLE HOMES,LP   CENTRAL AUSTIN    8/20/2014
   16420 PALLAZO DRIVE       D.R. HORTON                 SORENTO           8/20/2014
   4701 RUIZ STREET          STANDARD PACIFIC OF TEXAS   MUELLER           8/20/2014
   4703 RUIZ STREET          STANDARD PACIFIC OF TEXAS   MUELLER           8/20/2014
   4705 RUIZ STREET          STANDARD PACIFIC OF TEXAS   MUELLER           8/20/2014
   4707 RUIZ STREET          STANDARD PACIFIC OF TEXAS   MUELLER           8/20/2014
   4709 RUIZ STREET          STANDARD PACIFIC OF TEXAS   MUELLER           8/20/2014
   4711 RUIZ STREET          STANDARD PACIFIC OF TEXAS   MUELLER           8/20/2014
   754 PALO DURO LOOP        D.R. HORTON                 SOMERVILLE        8/20/2014
   261 WELLINGTON DR.        SITTERLE HOMES-AUSTIN,LLC   BELTERA           8/20/2014
   208 WELLINGTON DR.        SITTERLE HOMES-AUSTIN,LLC   BELTERA           8/20/2014
   534 GODDARD               D.R. HORTON                 POST OAK          8/20/2014
   17907 LINKVIEW DRIVE      D.R. HORTON                 MONTEBELLA        8/20/2014
   751 PALO DURO LOOP        D.R. HORTON                 SOMERVILLE        8/20/2014
   206 WALLOPS               D.R. HORTON                 POST OAK          8/20/2014
   16424 PALLAZO DRIVE       D.R. HORTON                 SORENTO           8/20/2014
   1903 A EAST 17TH STREET   AUSTIN NEWCASTLE HOMES,LP   CENTRAL AUSTIN    8/21/2014
   1903 B EAST 17TH STREET   AUSTIN NEWCASTLE HOMES,LP   CENTRAL AUSTIN    8/21/2014
   3856 SKYVIEW WAY          M/I HOMES OF AUSTIN, LLC    HIGHLAND MAYFLD   8/21/2014
   6637 VISTA VIEW DRIVE     HORTON - KILLEEN/TEMPLE/    SENDERO WA        8/21/2014
   10412 FINDLEY DRIVE       OMEGA BUILDERS, LP          GROVES AT LAKEW   8/21/2014
   7306 VALLEY MIST DRIVE    OMEGA BUILDERS, LP          VALLEY RANCH      8/21/2014
   7709 KENDALL HILL DRIVE   OMEGA BUILDERS, LP          TEMPLE WESTOOD    8/21/2014
   6552 VISTA VIEW DRIVE     HORTON - KILLEEN/TEMPLE/    SENDERO WA        8/21/2014
   6556 VISTA VIEW DRIVE     HORTON - KILLEEN/TEMPLE/    SENDERO WA        8/21/2014
   6800 TEULADA DRIVE        STANDARD PACIFIC OF TEXAS   AVANA             8/21/2014
   18333 FRIENDSHIP HILL     D.R. HORTON                 HIGHLAND PARK     8/21/2014
   18413 FRIENDSHIP HILL     D.R. HORTON                 HIGHLAND PARK     8/21/2014


                                                                                       629
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 637 of 1053 PageID:
                                    18202

   18337 FRIENDSHIP HILL     D.R. HORTON                 HIGHLAND PARK     8/21/2014
   6603 MUSTANG CREEK ROAD   HORTON - KILLEEN/TEMPLE/    THE LANDING       8/21/2014
   6405 CLEAR BROOK DRIVE    HORTON - KILLEEN/TEMPLE/    THE LANDING       8/21/2014
   18417 FRIENDSHIP HILL     D.R. HORTON                 HIGHLAND PARK     8/21/2014
   473 GODDARD               D.R. HORTON                 POST OAK          8/21/2014
   18313 FRIENDSHIP HILL     D.R. HORTON                 HIGHLAND PARK     8/21/2014
   18421 FRIENDSHIP HILL     D.R. HORTON                 HIGHLAND PARK     8/21/2014
   12411 TIMBER ARCH LANE    D.R. HORTON                 STONEWATER        8/21/2014
   12413 TIMBER ARCH LANE    D.R. HORTON                 STONEWATER        8/21/2014
   12415 TIMBER ARCH LANE    D.R. HORTON                 STONEWATER        8/21/2014
   201 MOSSBERG LANE         D.R. HORTON                 HUNTER CROSSING   8/22/2014
   4100 BISON BEND           STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     8/22/2014
   6405 TRISSINO DRIVE       STANDARD PACIFIC OF TEXAS   AVANA             8/22/2014
   4111 LAZY RIVER BEND      STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     8/22/2014
   142 WELLESLEY CT.         SITTERLE HOMES-AUSTIN,LLC   BELTERA           8/22/2014
   4104 RAINY CREEK LANE     STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     8/22/2014
   6508 CASCADE DRIVE        HORTON - KILLEEN/TEMPLE/    SENDERO WA        8/22/2014
   3103 PASEO DE RANCHEROS   SCOTT FELDER HOMES, LLC     CABALLO RANCH     8/22/2014
   4122 RAINY CREEK LANE     STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     8/22/2014
   207 SIMMONS DR            SITTERLE HOMES-AUSTIN,LLC   BUTTERCUP CREEK   8/22/2014
   303 LAUREN TR             SITTERLE HOMES-AUSTIN,LLC   BUTTERCUP CREEK   8/22/2014
   6601 CASCADE DRIVE        HORTON - KILLEEN/TEMPLE/    SENDERO WA        8/22/2014
   385 WELLINGTON DR         SITTERLE HOMES-AUSTIN,LLC   BELTERA           8/22/2014
   107 STEEL SHOT COURT      D.R. HORTON                 HUNTER CROSSING   8/22/2014
   301 LAUREN TRAIL          DAVID WEEKLEY HOMES         BUTTERCUP CREEK   8/22/2014
   12409 TIMBER ARCH LANE    D.R. HORTON                 STONEWATER        8/22/2014
   3200 ROCKY TOP            STANDARD PACIFIC OF TEXAS   TWIN CREEKS CP    8/23/2014
   105 MARBELLA WAY          CLEAR ROCK HOMES, LLC       BELTORRE          8/23/2014
   13900 TYBURN TR           SCOTT FELDER HOMES, LLC     AVERY STATION     8/25/2014
   10800 CANTON JACK ROAD    STANDARD PACIFIC OF TEXAS   AVERY STATION     8/25/2014
   1096 BEARKAT CANYON DR    SCOTT FELDER HOMES, LLC     HARRISON HILLS    8/25/2014
   2014 DEER FIELD WAY       HORTON - KILLEEN/TEMPLE/    SUTTON PLACE      8/25/2014
   1209 TERRACE VIEW DR      SCOTT FELDER HOMES, LLC     OAK SAN GABRIEL   8/25/2014
   6207 AMBROSE CIRCLE       HORTON - KILLEEN/TEMPLE/    ALTA VISTA        8/25/2014
   6010 AMBROSE CIRCLE       HORTON - KILLEEN/TEMPLE/    ALTA VISTA        8/25/2014
   6003 AMBROSE CIRCLE       HORTON - KILLEEN/TEMPLE/    ALTA VISTA        8/25/2014
   6018 AMBROSE CIRCLE       HORTON - KILLEEN/TEMPLE/    ALTA VISTA        8/25/2014
   306 SWALLOWTAIL DR        SCOTT FELDER HOMES, LLC     HIGHPOINT         8/25/2014
   151 SWALLOWTAIL DR        SCOTT FELDER HOMES, LLC     HIGHPOINT         8/25/2014
   #2201 13400 BRIARWICK     D.R. HORTON                 PARMER VILLAGE    8/25/2014
   #2202 13400 BRIARWICK     D.R. HORTON                 PARMER VILLAGE    8/25/2014
   #2203 13400 BRIARWICK     D.R. HORTON                 PARMER VILLAGE    8/25/2014
   #2204 13400 BRIARWICK     D.R. HORTON                 PARMER VILLAGE    8/25/2014
   1833 MATHERS MILL TRAIL   D.R. HORTON                 TURTLE CREEK      8/25/2014
   1020 COTTON PATCH TRAIL   D.R. HORTON                 MAGNOLIA CREEK    8/26/2014
   16417 AVENTURA AVENUE     D.R. HORTON                 SORENTO           8/26/2014
   16421 AVENTURA AVENUE     D.R. HORTON                 SORENTO           8/26/2014
   4402 STILES LANE          STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     8/26/2014
   1202 ROCKY RIDGE TRAIL    HORTON - KILLEEN/TEMPLE/    SUTTON PLACE      8/26/2014
   2201 ALLISON WAY          SITTERLE HOMES-AUSTIN,LLC   BUTTERCUP CREEK   8/26/2014
   12713 PADUA DRIVE         STANDARD PACIFIC OF TEXAS   AVANA             8/26/2014
   5508 ALLAMANDA DRIVE      STREETMAN (USE 1407)        GREY ROCK RIDGE   8/26/2014
   105 HONDO GAP LANE        HORTON - KILLEEN/TEMPLE/    SONTERRA          8/26/2014
   317 BILES LANE            HORTON - KILLEEN/TEMPLE/    SONTERRA          8/26/2014
   5105 SILTSTONE LOOP       HORTON - KILLEEN/TEMPLE/    WHITE ROCK EST    8/26/2014


                                                                                       630
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 638 of 1053 PageID:
                                    18203

   53 RICHLAND DRIVE          OMEGA BUILDERS, LP          LAKEWOOD CAMPUS   8/26/2014
   16229 MARCELLO DRIVE       D.R. HORTON                 SORENTO           8/26/2014
   1200 COTTON                ED HAMEL HOMES              AUSTIN            8/27/2014
   6212 ANTIGO LANE           STANDARD PACIFIC OF TEXAS   AVANA             8/27/2014
   6709 SERLIO DRIVE          STANDARD PACIFIC OF TEXAS   AVANA             8/27/2014
   141 BRIAR PARK DRIVE       D.R. HORTON                 TERAVISTA 2       8/27/2014
   121 BRIAR PARK DRIVE       D.R. HORTON                 TERAVISTA 2       8/27/2014
   2216 NICHOLAS              RUSS DAVIS HOMES, INC.      CHAPEL RIDGE      8/27/2014
   129 BRIAR PARK DRIVE       D.R. HORTON                 TERAVISTA 2       8/27/2014
   124 ROCK MILL LOOP         D.R. HORTON                 TERAVISTA 2       8/27/2014
   128 ROCK MILL LOOP         D.R. HORTON                 TERAVISTA 2       8/27/2014
   2713 BURLINGTON            OMEGA BUILDERS, LP          HERITAGE PLACE    8/27/2014
   3053 PORTULACA DR          SITTERLE HOMES-AUSTIN,LLC   BEHRENS RANCH     8/28/2014
   198 WELLINGTON DR          SITTERLE HOMES-AUSTIN,LLC   BELTERA           8/28/2014
   4100 VERANO DR             ALT-W, LLC                  BARTON CREEK      8/28/2014
   277 CHERING DRIVE          OMEGA BUILDERS, LP          NORTH CLIFFE      8/28/2014
   5513 WISDOM COURT          HORTON - KILLEEN/TEMPLE/    WHITE WING        8/28/2014
   3811 ASHBURY RD            M/I HOMES OF AUSTIN, LLC    HIGHLAND MAYFLD   8/28/2014
   252 CHERING DRIVE          OMEGA BUILDERS, LP          NORTH CLIFFE      8/28/2014
   5520 WISDOM COURT          HORTON - KILLEEN/TEMPLE/    WHITE WING        8/28/2014
   4118 RAINY CREEK LANE      STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     8/29/2014
   4017 LAZY RIVER BEND       STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     8/29/2014
   292 WELLINGTON DR          SITTERLE HOMES-AUSTIN,LLC   BELTERA           8/29/2014
   272 WELLINGTON DR          SITTERLE HOMES-AUSTIN,LLC   BELTERA           8/29/2014
   743 PALO DURO LOOP         D.R. HORTON                 SOMERVILLE        8/29/2014
   3200 WINGED ELM DRIVE      STANDARD PACIFIC OF TEXAS   TWIN CREEKS CP    8/29/2014
   2505 LEONARDS PASS         D.R. HORTON                 HAZLEWOOD         8/29/2014
   3317 EAGLE RIDGE LN        SCOTT FELDER HOMES, LLC     BLACKHAWK         8/29/2014
   2405 MOLLY LANE            D.R. HORTON                 HAZLEWOOD         8/29/2014
   18400 FRIENDSHIP HILL      D.R. HORTON                 HIGHLAND PARK     8/29/2014
   18408 FRIENDSHIP HILL      D.R. HORTON                 HIGHLAND PARK     8/29/2014
   103 PORTO CIMA CT-CABANA   MATT SITRA CUSTOM HOMES,    FLINTROCK FALLS   8/29/2014
   18312 WIND TREE LANE       D.R. HORTON                 WESTWIND          8/30/2014
   1015 PLATEAU TRAIL         D.R. HORTON                 PINNACLE          8/30/2014
   1009 PLATEAU TRAIL         D.R. HORTON                 PINNACLE          8/30/2014
   424 ALSATIAN LANE          D.R. HORTON                 MAGNOLIA CREEK     9/2/2014
   3724 MESQUITE BRANCH DR    HORTON - KILLEEN/TEMPLE/    QUAIL ESTATES      9/2/2014
   3722 MESQUITE BRANCH DR    HORTON - KILLEEN/TEMPLE/    QUAIL ESTATES      9/2/2014
   557 GODDARD                D.R. HORTON                 POST OAK           9/2/2014
   506 WYNDHAM HILL PKWY      OMEGA BUILDERS, LP          WYNDHAM HILL       9/2/2014
   512 WYNDHAM HILL PKWY      OMEGA BUILDERS, LP          WYNDHAM HILL       9/2/2014
   433 ALSATIAN LANE          D.R. HORTON                 MAGNOLIA CREEK     9/3/2014
   416 ALSATIAN LANE          D.R. HORTON                 MAGNOLIA CREEK     9/3/2014
   417 ALSATIAN LANE          D.R. HORTON                 MAGNOLIA CREEK     9/3/2014
   432 ALSATIAN LANE          D.R. HORTON                 MAGNOLIA CREEK     9/3/2014
   1028 COTTON PATCH TRAIL    D.R. HORTON                 MAGNOLIA CREEK     9/3/2014
   1024 COTTON PATCH TRAIL    D.R. HORTON                 MAGNOLIA CREEK     9/3/2014
   10909 TWISTED ELM DRIVE    STANDARD PACIFIC OF TEXAS   FOUR POINTS        9/3/2014
   10905 HIDDEN CAVES         STANDARD PACIFIC OF TEXAS   FOUR POINTS        9/3/2014
   1117 WINDING WAY DR        SCOTT FELDER HOMES, LLC     WATER OAK          9/3/2014
   5204 ALLAMANDA DRIVE       STREETMAN (USE 1407)        GREY ROCK RIDGE    9/3/2014
   1106 PLATEAU TRAIL         D.R. HORTON                 PINNACLE           9/3/2014
   425 GODDARD                D.R. HORTON                 POST OAK           9/3/2014
   413 GODDARD                D.R. HORTON                 POST OAK           9/3/2014
   461 GODDARD                D.R. HORTON                 POST OAK           9/3/2014


                                                                                        631
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 639 of 1053 PageID:
                                    18204

   18325 FRIENDSHIP HILL     D.R. HORTON                 HIGHLAND PARK      9/4/2014
   5217 SILTSTONE LOOP       HORTON - KILLEEN/TEMPLE/    WHITE ROCK EST     9/4/2014
   5219 SILTSTONE LOOP       HORTON - KILLEEN/TEMPLE/    WHITE ROCK EST     9/4/2014
   5221 SILTSTONE LOOP       HORTON - KILLEEN/TEMPLE/    WHITE ROCK EST     9/4/2014
   813 TERRA COTTA COURT     HORTON - KILLEEN/TEMPLE/    TUSCANY MEADOWS    9/4/2014
   6813 TEULADA DRIVE        STANDARD PACIFIC OF TEXAS   AVANA              9/4/2014
   817 TERRA COTTA COURT     HORTON - KILLEEN/TEMPLE/    TUSCANY MEADOWS    9/4/2014
   1164 BEARKAT CANYON DR    SCOTT FELDER HOMES, LLC     HARRISON HILLS     9/4/2014
   18336 FRIENDSHIP HILL     D.R. HORTON                 HIGHLAND PARK      9/4/2014
   1114 PLATEAU TRAIL        D.R. HORTON                 PINNACLE           9/4/2014
   1108 PLATEAU TRAIL        D.R. HORTON                 PINNACLE           9/4/2014
   2804 SUGAR MAPLE          STANDARD PACIFIC OF TEXAS   TWIN CREEKS CP     9/5/2014
   5605 A JEFF DAVIS AVE.    SEWANAKA, LLC               CENTRAL AUSTIN     9/5/2014
   5605 B JEFF DAVIS AVE.    SEWANAKA, LLC               CENTRAL AUSTIN     9/5/2014
   2405 MANADA TR            SCOTT FELDER HOMES, LLC     CABALLO RANCH      9/5/2014
   18329 FRIENDSHIP HILL     D.R. HORTON                 HIGHLAND PARK      9/5/2014
   18433 FRIENDSHIP HILL     D.R. HORTON                 HIGHLAND PARK      9/5/2014
   18321 MORETO LOOP         D.R. HORTON                 PFLGER. HEIGHTS    9/5/2014
   1112 WINDING WAY DR       SCOTT FELDER HOMES, LLC     WATER OAK          9/5/2014
   108 CIBOLO RIDGE DR       SCOTT FELDER HOMES, LLC     WATER OAK          9/5/2014
   214 HUNTING LODGE LN N.   D.R. HORTON                 HUNTER CROSSING    9/5/2014
   105 CARBINE COURT         D.R. HORTON                 HUNTER CROSSING    9/5/2014
   16401 AVENTURA AVENUE     D.R. HORTON                 SORENTO            9/6/2014
   12412 TIMBER ARCH LANE    D.R. HORTON                 STONEWATER         9/6/2014
   12410 TIMBER ARCH LANE    D.R. HORTON                 STONEWATER         9/6/2014
   12408 TIMBER ARCH LANE    D.R. HORTON                 STONEWATER         9/6/2014
   409 ALSATIAN LANE         D.R. HORTON                 MAGNOLIA CREEK     9/8/2014
   6704 VITRUVIUS DRIVE      STANDARD PACIFIC OF TEXAS   AVANA 2            9/8/2014
   4102 RAINY CREEK LANE     STANDARD PACIFIC OF TEXAS   RANCH AT BRUS      9/8/2014
   133 BRIAR PARK DRIVE      D.R. HORTON                 TERAVISTA 2        9/8/2014
   116 ROCK MILL LOOP        D.R. HORTON                 TERAVISTA 2        9/8/2014
   16405 AVENTURA AVE.       D.R. HORTON                 SORENTO            9/8/2014
   18324 FRIENDSHIP HILL     D.R. HORTON                 HIGHLAND PARK      9/8/2014
   17711 LINKWOOD DRIVE      D.R. HORTON                 MONTEBELLA         9/8/2014
   18328 FRIENDSHIP HILL     D.R. HORTON                 HIGHLAND PARK      9/8/2014
   209 HOWARD                DRENNAN DAY CUSTOM HOMES    CIERRA VISTA       9/8/2014
   7363 WEST ADAMS AVENUE    OMEGA BUILDERS, LP          TEMPLE             9/9/2014
   2106 INDIAN TRAIL         BEAR CREEK HOMES, INC.      AUSTIN             9/9/2014
   3804 BROKEN ARROW DRIVE   HORTON - KILLEEN/TEMPLE/    QUAIL ESTATES      9/9/2014
   10311 FINDLEY DRIVE       OMEGA BUILDERS, LP          GROVES AT LAKEW    9/9/2014
   1505 LONG SHADOW LN       SCOTT FELDER HOMES, LLC     OAK SAN GABRIEL    9/9/2014
   438 GODDARD               D.R. HORTON                 POST OAK           9/9/2014
   558 GODDARD               D.R. HORTON                 POST OAK           9/9/2014
   6409 MUSTANG CREEK ROAD   HORTON - KILLEEN/TEMPLE/    THE LANDING        9/9/2014
   6807 COOL CREEK DRIVE     HORTON - KILLEEN/TEMPLE/    THE LANDING        9/9/2014
   908 BRYCE CANYON DRIVE    D.R. HORTON                 HIGHLAND PARK      9/9/2014
   912 BRYCE CANYON DRIVE    D.R. HORTON                 HIGHLAND PARK      9/9/2014
   449 GODDARD               D.R. HORTON                 POST OAK           9/9/2014
   307 DUCKHORN PASS         MATT SITRA CUSTOM HOMES,    SERENE HILLS      9/10/2014
   3206 HIDDEN HILLS LANE    STANDARD PACIFIC OF TEXAS   TWIN CREEKS CP    9/10/2014
   6801 SERLIO DRIVE         STANDARD PACIFIC OF TEXAS   AVANA 2           9/10/2014
   507 APACHE DRIVE          STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     9/10/2014
   500 DRY GULCH BEND        STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     9/10/2014
   18401 FRIENDSHIP HILL     D.R. HORTON                 HIGHLAND PARK     9/10/2014
   205 LONGFIELD DR          SCOTT FELDER HOMES, LLC     OAK SAN GABRIEL   9/10/2014


                                                                                       632
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 640 of 1053 PageID:
                                    18205

   3124 MISTY SHORE LN       SCOTT FELDER HOMES, LLC     BLACKHAWK         9/10/2014
   18332 FRIENDSHIP HILL     D.R. HORTON                 HIGHLAND PARK     9/10/2014
   1501 LONG SHADOW LN       SCOTT FELDER HOMES, LLC     OAK SAN GABRIEL   9/10/2014
   #2101 13400 BRIARWICK     D.R. HORTON                 PARMER VILLAGE    9/10/2014
   #2102 13400 BRIARWICK     D.R. HORTON                 PARMER VILLAGE    9/10/2014
   #2103 13400 BRIARWICK     D.R. HORTON                 PARMER VILLAGE    9/10/2014
   #2104 13400 BRIARWICK     D.R. HORTON                 PARMER VILLAGE    9/10/2014
   904 BRYCE CANYON DRIVE    D.R. HORTON                 HIGHLAND PARK     9/10/2014
   900 BRYCE CANYON DRIVE    D.R. HORTON                 HIGHLAND PARK     9/10/2014
   3004 MISTY SHORE LN       SCOTT FELDER HOMES, LLC     BLACKHAWK         9/10/2014
   6616 LA SOL LANE          HORTON - KILLEEN/TEMPLE/    SENDERO WA        9/10/2014
   6616 VISTA VIEW DRIVE     HORTON - KILLEEN/TEMPLE/    SENDERO WA        9/10/2014
   502 FIFE DRIVE            LUKE PARKER HOMES (DBA)     BRIARCLIFF        9/11/2014
   22204 SHOTTS DRIVE        LUKE PARKER HOMES (DBA)     BRIARCLIFF        9/11/2014
   18705 MORETO LOOP         D.R. HORTON                 PFLGER. HEIGHTS   9/11/2014
   18405 FRIENDSHIP HILL     D.R. HORTON                 HIGHLAND PARK     9/11/2014
   18425 FRIENDSHIP HILL     D.R. HORTON                 HIGHLAND PARK     9/11/2014
   18713 MORETO LOOP         D.R. HORTON                 PFLGER. HEIGHTS   9/11/2014
   4001 HAIGHT ST            M/I HOMES OF AUSTIN, LLC    HIGHLAND MAYFLD   9/11/2014
   5416 ALLAMANDA DRIVE      STREETMAN (USE 1407)        GREY ROCK RIDGE   9/11/2014
   505 WYNDHAM HILL PKWY     OMEGA BUILDERS, LP          WYNDHAM HILL      9/11/2014
   6407 MUSTANG CREEK ROAD   HORTON - KILLEEN/TEMPLE/    THE LANDING       9/11/2014
   5212 ALLAMANDA DRIVE      STREETMAN (USE 1407)        GREY ROCK RIDGE   9/11/2014
   302 APACHE DRIVE          STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     9/11/2014
   18432 FRIENDSHIP HILL     D.R. HORTON                 HIGHLAND PARK     9/11/2014
   525 JESS MAYNARD TRAIL    D.R. HORTON                 NRTHSIDE MEADOW   9/11/2014
   2312 MOLLY LANE           D.R. HORTON                 HAZLEWOOD         9/11/2014
   18208 MORETO LOOP         D.R. HORTON                 PFLGER. HEIGHTS   9/11/2014
   18120 MORETO LOOP         D.R. HORTON                 PFLGER. HEIGHTS   9/11/2014
   18220 MORETO LOOP         D.R. HORTON                 PFLGER. HEIGHTS   9/11/2014
   18101 MORETO LOOP         D.R. HORTON                 PFLGER. HEIGHTS   9/11/2014
   12308 TIMBER ARCH LANE    D.R. HORTON                 STONEWATER        9/12/2014
   12306 TIMBER ARCH LANE    D.R. HORTON                 STONEWATER        9/12/2014
   4108 RAINY CREEK LANE     STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     9/12/2014
   14720 JOY LEE LANE        D.R. HORTON                 STONEWATER        9/12/2014
   14509 JOY LEE LANE        D.R. HORTON                 STONEWATER        9/12/2014
   12414 TIMBER ARCH LANE    D.R. HORTON                 STONEWATER        9/12/2014
   5124 ALLAMANDA DRIVE      STREETMAN (USE 1407)        GREY ROCK RIDGE   9/12/2014
   408 HAPPY COW LANE        STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     9/12/2014
   302 POTTERS PEAK WAY      D.R. HORTON                 PINNACLE          9/12/2014
   1105 PLATEAU TRAIL        D.R. HORTON                 PINNACLE          9/12/2014
   308 POTTERS PEAK WAY      D.R. HORTON                 PINNACLE          9/12/2014
   410 ZENITH ROAD           D.R. HORTON                 PINNACLE          9/12/2014
   1013 PLATEAU TRAIL        D.R. HORTON                 PINNACLE          9/12/2014
   14209 LAURINBURG DRIVE    STANDARD PACIFIC OF TEXAS   AVERY STATION     9/15/2014
   18320 CLOUDMORE LANE      D.R. HORTON                 WESTWIND          9/15/2014
   14021 TYBURN TRAIL        SCOTT FELDER HOMES, LLC     AVERY STATION     9/15/2014
   1917 TAWAKONI DRIVE       D.R. HORTON                 SOMERVILLE        9/15/2014
   37 WINGREEN LOOP          C&A BUILDERS, INC.          HILLS / LAKEWAY   9/15/2014
   14308 TYBURN TR           SCOTT FELDER HOMES, LLC     AVERY STATION     9/15/2014
   510 DRY GULCH BEND        STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     9/15/2014
   4120 BISON BEND           STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     9/15/2014
   3002 PALOMINOS PASS       SCOTT FELDER HOMES, LLC     CABALLO RANCH     9/15/2014
   18109 MORETO LOOP         D.R. HORTON                 PFLGER. HEIGHTS   9/15/2014
   18113 MORETO LOOP         D.R. HORTON                 PFLGER. HEIGHTS   9/15/2014


                                                                                       633
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 641 of 1053 PageID:
                                    18206

   303 LANGELY               D.R. HORTON                 POST OAK          9/15/2014
   5528 PINERY DRIVE         HORTON - KILLEEN/TEMPLE/    FLAT ROCK         9/15/2014
   5512 PINERY DRIVE         HORTON - KILLEEN/TEMPLE/    FLAT ROCK         9/15/2014
   5524 PINERY DRIVE         HORTON - KILLEEN/TEMPLE/    FLAT ROCK         9/15/2014
   207 AGAVE BLOOM CV        SCOTT FELDER HOMES, LLC     ROUGH HOLLOW      9/16/2014
   3833 SKYVIEW WAY          M/I HOMES OF AUSTIN, LLC    HIGHLAND MAYFLD   9/16/2014
   715 WYNDHAM HILL PKWY     OMEGA BUILDERS, LP          WYNDHAM HILL      9/16/2014
   3822 SKYVIEW WAY          M/I HOMES OF AUSTIN, LLC    HIGHLAND MAYFLD   9/16/2014
   5917 WORTHING DRIVE       OMEGA BUILDERS, LP          WYNDHAM HILL      9/16/2014
   210 MOSSBERG LANE         D.R. HORTON                 HUNTER CROSSING   9/16/2014
   212 MOSSBERG LANE         D.R. HORTON                 HUNTER CROSSING   9/16/2014
   216 MOSSBERG LANE         D.R. HORTON                 HUNTER CROSSING   9/16/2014
   214 MOSSBERG LANE         D.R. HORTON                 HUNTER CROSSING   9/16/2014
   731 PALO DURO LOOP        D.R. HORTON                 SOMERVILLE        9/16/2014
   125 LIMESTONE DR          OPUS HOMES, LLC             CIMARRON HILLS    9/16/2014
   121 LIMESTONE DR          OPUS HOMES, LLC             CIMARRON HILLS    9/16/2014
   5214 SILTSTONE LOOP       HORTON - KILLEEN/TEMPLE/    WHITE ROCK EST    9/17/2014
   5218 SILTSTONE LOOP       HORTON - KILLEEN/TEMPLE/    WHITE ROCK EST    9/17/2014
   5216 SILTSTONE LOOP       HORTON - KILLEEN/TEMPLE/    WHITE ROCK EST    9/17/2014
   18429 FRIENDSHIP HILL     D.R. HORTON                 HIGHLAND PARK     9/17/2014
   18510 MAMMOTH CAVE BLVD   D.R. HORTON                 HIGHLAND PARK     9/17/2014
   18508 MAMMOTH CAVE BLVD   D.R. HORTON                 HIGHLAND PARK     9/17/2014
   18505 MAMMOTH CAVE BLVD   D.R. HORTON                 HIGHLAND PARK     9/17/2014
   18500 MAMMOTH CAVE BLVD   D.R. HORTON                 HIGHLAND PARK     9/17/2014
   18507 MAMMOTH CAVE BLVD   D.R. HORTON                 HIGHLAND PARK     9/17/2014
   18502 MAMMOTH CAVE BLVD   D.R. HORTON                 HIGHLAND PARK     9/17/2014
   416 PARKFIELD LANE        OMEGA BUILDERS, LP          WESTFIELD TMPLE   9/17/2014
   5215 SILTSTONE LOOP       HORTON - KILLEEN/TEMPLE/    WHITE ROCK EST    9/17/2014
   3504 PARKMILL DRIVE       HORTON - KILLEEN/TEMPLE/    YOWELL RANCH      9/17/2014
   205 COOPERS CROWN LN      SCOTT FELDER HOMES, LLC     ROUGH HOLLOW      9/18/2014
   119 RANCH RIDGE DR        SCOTT FELDER HOMES, LLC     HARRISON HILLS    9/18/2014
   3601 PARKMILL DRIVE       HORTON - KILLEEN/TEMPLE/    YOWELL RANCH      9/18/2014
   3606 LORNE DRIVE          HORTON - KILLEEN/TEMPLE/    YOWELL RANCH      9/18/2014
   9515 ADEEL DRIVE          HORTON - KILLEEN/TEMPLE/    YOWELL RANCH      9/18/2014
   9514 ADEEL DRIVE          HORTON - KILLEEN/TEMPLE/    YOWELL RANCH      9/18/2014
   18117 MORETO LOOP         D.R. HORTON                 PFLGER. HEIGHTS   9/18/2014
   6123 AMBROSE CIRCLE       HORTON - KILLEEN/TEMPLE/    ALTA VISTA        9/18/2014
   6215 AMBROSE CIRCLE       HORTON - KILLEEN/TEMPLE/    ALTA VISTA        9/18/2014
   6022 AMBROSE CIRCLE       HORTON - KILLEEN/TEMPLE/    ALTA VISTA        9/18/2014
   735 PALO DURO LOOP        D.R. HORTON                 SOMERVILLE        9/18/2014
   825 HERITAGE SPRINGS TR   D.R. HORTON                 TURTLE CREEK      9/18/2014
   #501 13400 BRIARWICK DR   D.R. HORTON                 PARMER VILLAGE    9/18/2014
   #502 13400 BRIARWICK DR   D.R. HORTON                 PARMER VILLAGE    9/18/2014
   #503 13400 BRIARWICK DR   D.R. HORTON                 PARMER VILLAGE    9/18/2014
   #504 13400 BRIARWICK DR   D.R. HORTON                 PARMER VILLAGE    9/18/2014
   18520 MORETO LOOP         D.R. HORTON                 PFLGER. HEIGHTS   9/18/2014
   18313 CLOUDMORE LANE      D.R. HORTON                 WESTWIND          9/19/2014
   3909 DEER RIDGE           HORTON - KILLEEN/TEMPLE/    QUAIL ESTATES     9/19/2014
   9504 ADEEL DRIVE          HORTON - KILLEEN/TEMPLE/    YOWELL RANCH      9/19/2014
   302 STILES COVE           STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     9/19/2014
   3037 WHITETAIL TRAIL      OMEGA BUILDERS, LP          BELLA CHARCA      9/19/2014
   3912 SKYVIEW COVE         M/I HOMES OF AUSTIN, LLC    HIGHLAND MAYFLD   9/19/2014
   129 SWALLOWTAIL DR        SCOTT FELDER HOMES, LLC     HIGHPOINT         9/19/2014
   6014 AMBROSE CIRCLE       HORTON - KILLEEN/TEMPLE/    ALTA VISTA        9/19/2014
   558 NAPLES LN             SITTERLE HOMES-AUSTIN,LLC   BELTERA           9/19/2014


                                                                                       634
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 642 of 1053 PageID:
                                    18207

   1402 ALGUNO ROAD          MARK LONGBINE               AUSTIN            9/22/2014
   16413 AVENTURA AVENUE     D.R. HORTON                 SORENTO           9/22/2014
   758 PALO DURO LOOP        D.R. HORTON                 SOMERVILLE        9/22/2014
   108 CARBINE COURT         D.R. HORTON                 HUNTER CROSSING   9/22/2014
   112 CARBINE COURT         D.R. HORTON                 HUNTER CROSSING   9/22/2014
   114 CARBINE COURT         D.R. HORTON                 HUNTER CROSSING   9/22/2014
   460 LANGELY               D.R. HORTON                 POST OAK          9/22/2014
   448 LANGELY               D.R. HORTON                 POST OAK          9/22/2014
   436 LANGELY               D.R. HORTON                 POST OAK          9/22/2014
   2416 MOLLY LANE           D.R. HORTON                 HAZLEWOOD         9/22/2014
   1841 MATHERS MILL TRAIL   D.R. HORTON                 TURTLE CREEK      9/22/2014
   400 LANGELY               D.R. HORTON                 POST OAK          9/22/2014
   124 BRIAR PARK DRIVE      D.R. HORTON                 TERAVISTA 2       9/23/2014
   101 BRIAR PARK DRIVE      D.R. HORTON                 TERAVISTA 2       9/23/2014
   521 ARCHSTONE LOOP        OMEGA BUILDERS, LP          HIGH CREST        9/23/2014
   8623 OPEN PRAIRIE DRIVE   HORTON - KILLEEN/TEMPLE/    LAKE POINTE       9/23/2014
   3504 LORNE DRIVE          HORTON - KILLEEN/TEMPLE/    YOWELL RANCH      9/23/2014
   1106 EMERALD GATE DRIVE   HORTON - KILLEEN/TEMPLE/    LAKE POINTE       9/23/2014
   739 PALO DURO LOOP        D.R. HORTON                 SOMERVILLE        9/23/2014
   9412 CENTENNIAL DRIVE     HORTON - KILLEEN/TEMPLE/    FLAT ROCK         9/23/2014
   9425 CENTENNIAL DRIVE     HORTON - KILLEEN/TEMPLE/    FLAT ROCK         9/23/2014
   9417 CENTENNIAL DRIVE     HORTON - KILLEEN/TEMPLE/    FLAT ROCK         9/23/2014
   2313 MOLLY LANE           D.R. HORTON                 HAZLEWOOD         9/23/2014
   813 ELECTRA               BILL HAYES                  LAKEWAY           9/23/2014
   16505 PALLAZO DRIVE       D.R. HORTON                 SORENTO           9/23/2014
   4302 APACHE COVE          STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     9/24/2014
   5213 ALLAMANDA DRIVE      STREETMAN (USE 1407)        GREY ROCK RIDGE   9/24/2014
   1124 ROANOKE DRIVE        OMEGA BUILDERS, LP          HERITAGE PLACE    9/24/2014
   5412 PINCUSION DAISY DR   STREETMAN (USE 1407)        GREY ROCK RIDGE   9/24/2014
   3507 LORNE DRIVE          HORTON - KILLEEN/TEMPLE/    YOWELL RANCH      9/24/2014
   2209 COLINAS VERDAS       SCOTT FELDER HOMES, LLC     CABALLO RANCH     9/24/2014
   210 HUNTING LODGE LANE    D.R. HORTON                 HUNTER CROSSING   9/24/2014
   9429 CENTENNIAL DRIVE     HORTON - KILLEEN/TEMPLE/    FLAT ROCK         9/24/2014
   5516 PINERY DRIVE         HORTON - KILLEEN/TEMPLE/    FLAT ROCK         9/24/2014
   2401 MOLLY LANE           D.R. HORTON                 HAZLEWOOD         9/24/2014
   2309 MOLLY LANE           D.R. HORTON                 HAZLEWOOD         9/24/2014
   2321 MOLLY LANE           D.R. HORTON                 HAZLEWOOD         9/24/2014
   4112 BISON BEND           STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     9/25/2014
   2807 GRAND OAKS LOOP      STANDARD PACIFIC OF TEXAS   TWIN CREEKS CP    9/25/2014
   6019 AMBROSE CIRCLE       HORTON - KILLEEN/TEMPLE/    ALTA VISTA        9/25/2014
   6027 AMBROSE CIRCLE       HORTON - KILLEEN/TEMPLE/    ALTA VISTA        9/25/2014
   401 JOE BATES DRIVE       D.R. HORTON                 NRTHSIDE MEADOW   9/25/2014
   18217 MORETO LOOP         D.R. HORTON                 PFLGER. HEIGHTS   9/25/2014
   18216 MORETO LOOP         D.R. HORTON                 PFLGER. HEIGHTS   9/25/2014
   10620 CANNON MARK WAY     STANDARD PACIFIC OF TEXAS   AVERY STATION     9/26/2014
   2705 LYONS ROAD           AUSTIN NEWCASTLE HOMES,LP   CENTRAL AUSTIN    9/26/2014
   1717 KNIGHTS CHANCE LN    JENKINS CUSTOM HOMES, INC   SPICEWOOD, TX     9/26/2014
   10621 CANNON MARK WAY     STANDARD PACIFIC OF TEXAS   AVERY STATION     9/26/2014
   12200 COTTAGE PROMENADE   SCOTT FELDER HOMES, LLC     THE SPRINGS       9/26/2014
   12202 COTTAGE PROMENADE   SCOTT FELDER HOMES, LLC     THE SPRINGS       9/26/2014
   12204 COTTAGE PROMENADE   SCOTT FELDER HOMES, LLC     THE SPRINGS       9/26/2014
   18213 MORETO LOOP         D.R. HORTON                 PFLGER. HEIGHTS   9/26/2014
   1803 E 16TH STREET        PATRIOT BUILDERS, LP        CENTRAL AUSTIN    9/26/2014
   240 FOSTER LANE           HORTON - KILLEEN/TEMPLE/    SONTERRA          9/27/2014
   18116 MORETO LOOP         D.R. HORTON                 PFLGER. HEIGHTS   9/27/2014


                                                                                       635
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 643 of 1053 PageID:
                                    18208

   1500 POCO BUENO CT        ARBOGAST CUSTOM HOMES, LP   SPICEWOOD, TX     9/29/2014
   153 WELLESLEY CT          SITTERLE HOMES-AUSTIN,LLC   BELTERA           9/29/2014
   212 UMBRELLA SKY          SITTERLE HOMES-AUSTIN,LLC   CLEARWATER RNCH   9/29/2014
   511 PARKFIELD LANE        OMEGA BUILDERS, LP          WESTFIELD TMPLE   9/29/2014
   3716 MESQUITE BRANCH DR   HORTON - KILLEEN/TEMPLE/    QUAIL ESTATES     9/29/2014
   125 LAS CASAS WAY         SCOTT FELDER HOMES, LLC     SANTA RITA RNCH   9/29/2014
   10601 CANNON MARK WAY     STANDARD PACIFIC OF TEXAS   AVERY STATION     9/30/2014
   10609 CANNON MARK WAY     STANDARD PACIFIC OF TEXAS   AVERY STATION     9/30/2014
   805 GABRIEL MILLS DRIVE   D.R. HORTON                 TURTLE CREEK      9/30/2014
   424 LANGELY               D.R. HORTON                 POST OAK          9/30/2014
   18120 RYEGATE DRIVE       D.R. HORTON                 BRIARCREEK        9/30/2014
   16524 PALLAZO DRIVE       D.R. HORTON                 SORENTO           9/30/2014
   1837 MATHERS MILL TRAIL   D.R. HORTON                 TURTLE CREEK      9/30/2014
   1829 MATHERS MILL TRAIL   D.R. HORTON                 TURTLE CREEK      9/30/2014
   315 GASPAR BEND           SITTERLE HOMES-AUSTIN,LLC   BUTTERCUP CREEK   9/30/2014
   412 LANGELY               D.R. HORTON                 POST OAK          9/30/2014
   388 LANGELY               D.R. HORTON                 POST OAK          9/30/2014
   376 LANGELY               D.R. HORTON                 POST OAK          9/30/2014
   411 LANGELY               D.R. HORTON                 POST OAK          9/30/2014
   16233 MARCELLO DRIVE      D.R. HORTON                 SORENTO           9/30/2014
   500 ALSATIAN LANE         D.R. HORTON                 MAGNOLIA CREEK    10/1/2014
   1016 COTTON PATCH TRAIL   D.R. HORTON                 MAGNOLIA CREEK    10/1/2014
   6713 VITRUVIUS DRIVE      STANDARD PACIFIC OF TEXAS   AVANA 2           10/1/2014
   4310 STILES LANE          STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     10/1/2014
   21633 DIAMANTE COVE       D.R. HORTON                 SOLA VISTA        10/1/2014
   14301 TYBURN TR           SCOTT FELDER HOMES, LLC     AVERY STATION     10/1/2014
   2409 STEVEN CT.           SITTERLE HOMES-AUSTIN,LLC   BUTTERCUP CREEK   10/1/2014
   5525 WISDOM COURT         HORTON - KILLEEN/TEMPLE/    WHITE WING        10/1/2014
   299 RANCH RIDGE DR        SCOTT FELDER HOMES, LLC     HARRISON HILLS    10/1/2014
   16504 PALLAZO DRIVE       D.R. HORTON                 SORENTO           10/1/2014
   6513 LA SOL LANE          HORTON - KILLEEN/TEMPLE/    SENDERO WA        10/1/2014
   6541 VISTA VIEW DRIVE     HORTON - KILLEEN/TEMPLE/    SENDERO WA        10/1/2014
   607 PALO DURO LOOP        D.R. HORTON                 SOMERVILLE        10/2/2014
   3909 SKYVIEW CV           M/I HOMES OF AUSTIN, LLC    HIGHLAND MAYFLD   10/2/2014
   225 BILES LANE            HORTON - KILLEEN/TEMPLE/    SONTERRA          10/2/2014
   300 FOSTER LANE           HORTON - KILLEEN/TEMPLE/    SONTERRA          10/2/2014
   229 BILES LANE            HORTON - KILLEEN/TEMPLE/    SONTERRA          10/2/2014
   9441 CENTENNIAL DRIVE     HORTON - KILLEEN/TEMPLE/    FLAT ROCK         10/2/2014
   9453 CENTENNIAL DRIVE     HORTON - KILLEEN/TEMPLE/    FLAT ROCK         10/2/2014
   241 BILES LANE            HORTON - KILLEEN/TEMPLE/    SONTERRA          10/2/2014
   108 MARBELLA WAY          CLEAR ROCK HOMES, LLC       BELTORRE          10/2/2014
   9436 CENTENNIAL DRIVE     HORTON - KILLEEN/TEMPLE/    FLAT ROCK         10/2/2014
   18312 FRIENDSHIP HILL     D.R. HORTON                 HIGHLAND PARK     10/2/2014
   14513 JOY LEE LANE        D.R. HORTON                 STONEWATER        10/2/2014
   14601 JOY LEE LANE        D.R. HORTON                 STONEWATER        10/2/2014
   18416 FRIENDSHIP HILL     D.R. HORTON                 HIGHLAND PARK     10/2/2014
   18412 FRIENDSHIP HILL     D.R. HORTON                 HIGHLAND PARK     10/2/2014
   375 LANGELY               D.R. HORTON                 POST OAK          10/2/2014
   387 LANGELY               D.R. HORTON                 POST OAK          10/2/2014
   4001 TEAFF STREET         DAVID WEEKLEY HOMES         MUELLER           10/2/2014
   10914 HIDDEN CAVES WAY    STANDARD PACIFIC OF TEXAS   FOUR POINTS       10/3/2014
   18320 FRIENDSHIP HILL     D.R. HORTON                 HIGHLAND PARK     10/3/2014
   674 ARCHSTONE LOOP        OMEGA BUILDERS, LP          HIGH CREST        10/3/2014
   18316 FRIENDSHIP HILL     D.R. HORTON                 HIGHLAND PARK     10/3/2014
   6700 COOL CREEK DRIVE     HORTON - KILLEEN/TEMPLE/    THE LANDING       10/3/2014


                                                                                       636
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 644 of 1053 PageID:
                                    18209

   6406 KATY CREEK LANE      HORTON - KILLEEN/TEMPLE/    THE LANDING       10/3/2014
   6408 KATY CREEK LANE      HORTON - KILLEEN/TEMPLE/    THE LANDING       10/3/2014
   9408 CENTENNIAL DRIVE     HORTON - KILLEEN/TEMPLE/    FLAT ROCK         10/3/2014
   18424 FRIENDSHIP HILL     D.R. HORTON                 HIGHLAND PARK     10/3/2014
   18212 MORETO LOOP         D.R. HORTON                 PFLGER. HEIGHTS   10/3/2014
   5837 WORTHING DRIVE       OMEGA BUILDERS, LP          WYNDHAM HILL      10/3/2014
   1718 NEUBERRY CLIFFE      OMEGA BUILDERS, LP          TEMPLE WESTOOD    10/3/2014
   5501 PINERY DRIVE         HORTON - KILLEEN/TEMPLE/    FLAT ROCK         10/3/2014
   4015 TEAFF STREET         DAVID WEEKLEY HOMES         MUELLER           10/3/2014
   1020 PLATEAU TRAIL        D.R. HORTON                 PINNACLE          10/4/2014
   314 POTTERS PEAK WAY      D.R. HORTON                 PINNACLE          10/4/2014
   312 POTTERS PEAK WAY      D.R. HORTON                 PINNACLE          10/4/2014
   316 POTTERS PEAK WAY      D.R. HORTON                 PINNACLE          10/4/2014
   12304 WALTER VAUGHN DR    D.R. HORTON                 STONEWATER        10/6/2014
   6401 CLEAR BROOK DRIVE    HORTON - KILLEEN/TEMPLE/    THE LANDING       10/6/2014
   6309 CLEAR BROOK DRIVE    HORTON - KILLEEN/TEMPLE/    THE LANDING       10/6/2014
   3207 ROCKY TOP            STANDARD PACIFIC OF TEXAS   TWIN CREEKS CP    10/6/2014
   14237 GILFORD DRIVE       D.R. HORTON                 BRIARCREEK        10/6/2014
   14603 JOY LEE LANE        D.R. HORTON                 STONEWATER        10/6/2014
   14511 JOY LEE LANE        D.R. HORTON                 STONEWATER        10/6/2014
   14605 JOY LEE LANE        D.R. HORTON                 STONEWATER        10/6/2014
   16433 AVENTURA AVENUE     D.R. HORTON                 SORENTO           10/6/2014
   4015 LAZY RIVER BEND      STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     10/6/2014
   10407 MARGRA LN           FINE LINE CUSTOM HOMES,     SOUTH AUSTIN      10/6/2014
   11700 QUINTANA COVE       STANDARD PACIFIC OF TEXAS   AVANA             10/7/2014
   5313 ALLAMANDA DRIVE      STREETMAN (USE 1407)        GREY ROCK RIDGE   10/7/2014
   18517 APPLIO CLAUDIO DR   D.R. HORTON                 SORENTO           10/7/2014
   16441 AVENTURA AVENUE     D.R. HORTON                 SORENTO           10/7/2014
   5309 ALLAMANADA DRIVE     STREETMAN (USE 1407)        GREY ROCK RIDGE   10/7/2014
   2701 SORIN STREET         DAVID WEEKLEY HOMES         MUELLER           10/7/2014
   2703 SORIN STREET         DAVID WEEKLEY HOMES         MUELLER           10/7/2014
   2705 SORIN STREET         DAVID WEEKLEY HOMES         MUELLER           10/7/2014
   2707 SORIN STREET         DAVID WEEKLEY HOMES         MUELLER           10/7/2014
   4001 VAUGHAN STREET       DAVID WEEKLEY HOMES         MUELLER           10/7/2014
   12524 TRIPLE CREEK DR     MATT SITRA CUSTOM HOMES,    DRIPPIN SPRING    10/8/2014
   14201 GILFORD DRIVE       D.R. HORTON                 BRIARCREEK        10/8/2014
   14221 GILFORD DRIVE       D.R. HORTON                 BRIARCREEK        10/8/2014
   14213 GILFORD DRIVE       D.R. HORTON                 BRIARCREEK        10/8/2014
   14233 GILFORD DRIVE       D.R. HORTON                 BRIARCREEK        10/8/2014
   14225 GILFORD DRIVE       D.R. HORTON                 BRIARCREEK        10/8/2014
   14217 GILFORD DRIVE       D.R. HORTON                 BRIARCREEK        10/8/2014
   260 UNBRIDLED             JKIRSTEN CORPORATION        POLO CLUB         10/8/2014
   5509 ALLAMANDA DRIVE      STREETMAN (USE 1407)        GREY ROCK RIDGE   10/8/2014
   18506 MAMMOTH CAVE        D.R. HORTON                 HIGHLAND PARK     10/8/2014
   399 LANGELY               D.R. HORTON                 POST OAK          10/8/2014
   18000 BUSBY DRIVE         D.R. HORTON                 BRIARCREEK        10/8/2014
   18400 WEATHERBY LANE      D.R. HORTON                 WESTWIND          10/8/2014
   5409 ALLAMANDA DRIVE      STANDARD PACIFIC OF TEXAS   GREY ROCK RIDGE   10/8/2014
   607 COSPER CREEK          REVOLUTION HOMES            COSPER RIDGE      10/8/2014
   611 COSPER CREEK          REVOLUTION HOMES            COSPER RIDGE      10/8/2014
   412 GOODNIGHT DR          HUNNICUTT / KRAUSE HOMES    CIMARRON HILLS    10/9/2014
   2806 HATLEY DR            BRF HOMES, INC.             ROLLINGWOOD       10/9/2014
   18501 MAMMOTH CAVE BLVD   D.R. HORTON                 HIGHLAND PARK     10/9/2014
   18504 MAMMOTH CAVE BLVD   D.R. HORTON                 HIGHLAND PARK     10/9/2014
   12206 COTTAGE PROMENADE   SCOTT FELDER HOMES, LLC     THE SPRINGS       10/9/2014


                                                                                       637
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 645 of 1053 PageID:
                                    18210

   18017 MORETO LOOP          D.R. HORTON                 PFLGER. HEIGHTS    10/9/2014
   2409 MOLLY LANE            D.R. HORTON                 HAZLEWOOD          10/9/2014
   18503 MAMMOTH CAVE BLVD    D.R. HORTON                 HIGHLAND PARK      10/9/2014
   16445 AVENTURA AVENUE      D.R. HORTON                 SORENTO            10/9/2014
   16520 PALLAZO DRIVE        D.R. HORTON                 SORENTO            10/9/2014
   504 APACHE DRIVE           STANDARD PACIFIC OF TEXAS   RANCH AT BRUS      10/9/2014
   502 APACHE DRIVE           STANDARD PACIFIC OF TEXAS   RANCH AT BRUS      10/9/2014
   11000 PILGRIMAGE DRIVE     D.R. HORTON                 PIONEER CROSS      10/9/2014
   5504 RAVINE RIDGE (POOL)   A.J. MESSER CONSTRUCTION    CARL N             10/9/2014
   12601 PADUA DRIVE          STANDARD PACIFIC OF TEXAS   AVANA 2           10/10/2014
   1622 NEFF DRIVE            HORTON - KILLEEN/TEMPLE/    HEARTWOOD PARK    10/10/2014
   1626 NEFF DRIVE            HORTON - KILLEEN/TEMPLE/    HEARTWOOD PARK    10/10/2014
   1630 NEFF DRIVE            HORTON - KILLEEN/TEMPLE/    HEARTWOOD PARK    10/10/2014
   6816 TEULADA DRIVE         STANDARD PACIFIC OF TEXAS   AVANA 2           10/10/2014
   12704 CRICOLI DRIVE        STANDARD PACIFIC OF TEXAS   AVANA 2           10/10/2014
   5517 ALLAMANDA DRIVE       STREETMAN (USE 1407)        GREY ROCK RIDGE   10/10/2014
   16516 PALLAZO DRIVE        D.R. HORTON                 SORENTO           10/10/2014
   102 CARBINE COURT          D.R. HORTON                 HUNTER CROSSING   10/10/2014
   100 CARBINE COURT          D.R. HORTON                 HUNTER CROSSING   10/10/2014
   6800 VITRUVIUS DRIVE       STANDARD PACIFIC OF TEXAS   AVANA 2           10/13/2014
   18428 FRIENDSHIP HILL      D.R. HORTON                 HIGHLAND PARK     10/13/2014
   18420 FRIENDSHIP HILL      D.R. HORTON                 HIGHLAND PARK     10/13/2014
   104 CARBINE COURT          D.R. HORTON                 HUNTER CROSSING   10/13/2014
   106 CARBINE COURT          D.R. HORTON                 HUNTER CROSSING   10/13/2014
   604 ALLENS CREEK WAY       D.R. HORTON                 SOMERVILLE        10/13/2014
   18332 TALLGRASS PRAIRIE    D.R. HORTON                 HIGHLAND PARK     10/13/2014
   18340 TALLGRASS PRAIRIE    D.R. HORTON                 HIGHLAND PARK     10/13/2014
   4013 TEAFF STREET          DAVID WEEKLEY HOMES         MUELLER           10/13/2014
   4015 VAUGHAN STREET        DAVID WEEKLEY HOMES         MUELLER           10/13/2014
   8516 BELLANCIA DR          RICHARD BRIGHT CUSTOM HMS   BELVEDERE         10/14/2014
   708 CRESTONE STREAM DR     SITTERLE HOMES-AUSTIN,LLC   SERENE HILLS      10/14/2014
   4501 #22 WESTLAKE DR       SCOTT FELDER HOMES, LLC     DAVENPORT RANCH   10/14/2014
   225 WINNSBORO WAY          OMEGA BUILDERS, LP          LAKEWOOD CAMPUS   10/14/2014
   209 STONE HOUSE            DRENNAN DAY CUSTOM HOMES    LIBERTY HILL      10/14/2014
   18501 EMPRESA PL           M/I HOMES OF AUSTIN, LLC    SWEETWATER DW     10/14/2014
   6105 EMPRESA DR            M/I HOMES OF AUSTIN, LLC    SWEETWATER DW     10/14/2014
   18420 WILLOW SAGE LANE     D.R. HORTON                 WESTWIND          10/14/2014
   18424 WILLOW SAGE LANE     D.R. HORTON                 WESTWIND          10/14/2014
   18416 WILLOW SAGE LANE     D.R. HORTON                 WESTWIND          10/14/2014
   10900 HIDDEN CAVES WAY     STANDARD PACIFIC OF TEXAS   FOUR POINTS       10/15/2014
   7202 PUZZLE PATH           STANDARD PACIFIC OF TEXAS   FOUR POINTS       10/15/2014
   14000 LAURINBURG DRIVE     STANDARD PACIFIC OF TEXAS   AVERY STATION     10/15/2014
   14200 LAURINBURG DRIVE     STANDARD PACIFIC OF TEXAS   AVERY STATION     10/15/2014
   2712 MADELENA CT           M/I HOMES OF AUSTIN, LLC    PALOMA LAKE       10/15/2014
   14209 GILFORD DRIVE        D.R. HORTON                 BRIARCREEK        10/15/2014
   12302 WALTER VAUGN DR.     D.R. HORTON                 STONEWATER        10/15/2014
   18008 BUSBY DRIVE          D.R. HORTON                 BRIARCREEK        10/15/2014
   18004 BUSBY DRIVE          D.R. HORTON                 BRIARCREEK        10/15/2014
   18400 WILLOW SAGE LANE     D.R. HORTON                 WESTWIND          10/15/2014
   18432 WILLOW SAGE LANE     D.R. HORTON                 WESTWIND          10/15/2014
   18412 WILLOW SAGE LANE     D.R. HORTON                 WESTWIND          10/15/2014
   18408 WILLOW SAGE LANE     D.R. HORTON                 WESTWIND          10/15/2014
   #401 13400 BRIARWICK DR    D.R. HORTON                 PARMER VILLAGE    10/15/2014
   #402 13400 BRIARWICK DR    D.R. HORTON                 PARMER VILLAGE    10/15/2014
   #403 13400 BRIARWICK DR    D.R. HORTON                 PARMER VILLAGE    10/15/2014


                                                                                         638
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 646 of 1053 PageID:
                                    18211

   #404 13400 BRIARWICK DR   D.R. HORTON                 PARMER VILLAGE    10/15/2014
   1617 CORN HILL LANE       D.R. HORTON                 TURTLE CREEK      10/15/2014
   1613 CORN HILL LANE       D.R. HORTON                 TURTLE CREEK      10/15/2014
   804 BRYCE CANYON DRIVE    D.R. HORTON                 HIGHLAND PARK     10/15/2014
   365 WELLINGTON DR         SITTERLE HOMES-AUSTIN,LLC   BELTERA           10/15/2014
   18429 WILLOW SAGE LANE    D.R. HORTON                 WESTWIND          10/15/2014
   606 COSPER CREEK          REVOLUTION HOMES            COSPER RIDGE      10/15/2014
   375 WELLINGTON DR         SITTERLE HOMES-AUSTIN,LLC   BELTERA           10/15/2014
   500 CASTLEBAY             AGAVE CUSTOM HOMES          BRIARCLIFF        10/16/2014
   3400 STERLING HEIGHTS     STANDARD PACIFIC OF TEXAS   TWIN CREEKS CP    10/16/2014
   107 PIAZZA VETTE          JENKINS CUSTOM HOMES, INC   WATER DIST.17     10/16/2014
   204 EVOLUTION PATH        PROMINENCE HOMES, LLC       WATER DIST.17     10/16/2014
   208 EVOLUTION PATH        PROMINENCE HOMES, LLC       WATER DIST.17     10/16/2014
   206 EVOLUTION PATH        PROMINENCE HOMES, LLC       WATER DIST.17     10/16/2014
   2808 GRAND OAKS LOOP      STANDARD PACIFIC OF TEXAS   TWIN CREEKS CP    10/16/2014
   14205 LAURINBURG DRIVE    STANDARD PACIFIC OF TEXAS   AVERY STATION     10/17/2014
   1015 TELLING WIND         SITTERLE HOMES-AUSTIN,LLC   CLEARWATER RNCH   10/17/2014
   10809 CANTAN JACK ROAD    STANDARD PACIFIC OF TEXAS   AVERY STATION     10/17/2014
   2212 NICHOLAS             RUSS DAVIS HOMES, INC.      CHAPEL RIDGE      10/17/2014
   5217 ALLAMANDA DRIVE      STREETMAN (USE 1407)        GREY ROCK RIDGE   10/17/2014
   5504 PINCUSHION DAISY     STREETMAN (USE 1407)        GREY ROCK RIDGE   10/17/2014
   9432 CENTENNIAL DRIVE     HORTON - KILLEEN/TEMPLE/    FLAT ROCK         10/17/2014
   251 WELLINGTON DR         SITTERLE HOMES-AUSTIN,LLC   BELTERA           10/17/2014
   #901 13400 BRIARWICK DR   D.R. HORTON                 PARMER VILLAGE    10/17/2014
   #902 13400 BRIARWICK DR   D.R. HORTON                 PARMER VILLAGE    10/17/2014
   #903 13400 BRIARWICK DR   D.R. HORTON                 PARMER VILLAGE    10/17/2014
   #904 13400 BRIARWICK DR   D.R. HORTON                 PARMER VILLAGE    10/17/2014
   800 BRYCE CANYON DRIVE    D.R. HORTON                 HIGHLAND PARK     10/17/2014
   4003 VAUGHAN STREET       DAVID WEEKLEY HOMES         MUELLER           10/17/2014
   816 BRYCE CANYON DRIVE    D.R. HORTON                 HIGHLAND PARK     10/18/2014
   808 BRYCE CANYON DRIVE    D.R. HORTON                 HIGHLAND PARK     10/18/2014
   812 BRYCE CANYON DRIVE    D.R. HORTON                 HIGHLAND PARK     10/18/2014
   18704 MORETO LOOP         D.R. HORTON                 PFLGER. HEIGHTS   10/18/2014
   18205 MORETO LOOP         D.R. HORTON                 PFLGER. HEIGHTS   10/18/2014
   253 CHERING DRIVE         OMEGA BUILDERS, LP          NORTH CLIFFE      10/20/2014
   1317 FAWN LILY DRIVE      HORTON - KILLEEN/TEMPLE/    LAKE POINTE       10/20/2014
   1136 GARDEN GREEN DRIVE   HORTON - KILLEEN/TEMPLE/    LAKE POINTE       10/20/2014
   6023 AMBROSE CIRCLE       HORTON - KILLEEN/TEMPLE/    ALTA VISTA        10/20/2014
   112 BRIAR PARK DRIVE      D.R. HORTON                 TERAVISTA 2       10/20/2014
   3806 TILLEY STREET        MUSKIN COMPANY              MUELLER           10/20/2014
   3804 TILLEY STREET        MUSKIN COMPANY              MUELLER           10/20/2014
   3802 TILLEY STREET        MUSKIN COMPANY              MUELLER           10/20/2014
   3800 TILLEY STREET        MUSKIN COMPANY              MUELLER           10/20/2014
   1001 PLATEAU TRAIL        D.R. HORTON                 PINNACLE          10/20/2014
   1109 HOGG COURT           HORTON - KILLEEN/TEMPLE/    HEARTWOOD PARK    10/21/2014
   1101 HOGG COURT           HORTON - KILLEEN/TEMPLE/    HEARTWOOD PARK    10/21/2014
   1113 HOGG COURT           HORTON - KILLEEN/TEMPLE/    HEARTWOOD PARK    10/21/2014
   1105 HOGG COURT           HORTON - KILLEEN/TEMPLE/    HEARTWOOD PARK    10/21/2014
   3913 VAUGHAN STREET       DAVID WEEKLEY HOMES         MUELLER           10/21/2014
   3915 VAUGHAN STREET       DAVID WEEKLEY HOMES         MUELLER           10/21/2014
   3917 VAUGHAN STREET       DAVID WEEKLEY HOMES         MUELLER           10/21/2014
   3919 VAUGHAN STREET       DAVID WEEKLEY HOMES         MUELLER           10/21/2014
   3921 VAUGHAN STREET       DAVID WEEKLEY HOMES         MUELLER           10/21/2014
   3923 VAUGHAN STREET       DAVID WEEKLEY HOMES         MUELLER           10/21/2014
   108 BETHEL STREET         CLEAR ROCK HOMES, LLC       BELTORRE          10/21/2014


                                                                                        639
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 647 of 1053 PageID:
                                    18212

   4013 VAUGHAN STREET       DAVID WEEKLEY HOMES         MUELLER           10/21/2014
   4011 VAUGHAN STREET       DAVID WEEKLEY HOMES         MUELLER           10/21/2014
   4005 VAUGHAN STREET       DAVID WEEKLEY HOMES         MUELLER           10/21/2014
   3129 GOVALLE AVE          PATRIOT BUILDERS, LP        CARL N            10/22/2014
   3201 WINGED ELM DRIVE     STANDARD PACIFIC OF TEXAS   TWIN CREEKS CP    10/22/2014
   160 BLACKSTONE CV         SCOTT FELDER HOMES, LLC     RIM ROCK          10/22/2014
   5420 ALLAMANDA DRIVE      STREETMAN (USE 1407)        GREY ROCK RIDGE   10/22/2014
   14229 GILFORD DRIVE       D.R. HORTON                 BRIARCREEK        10/22/2014
   1013 GARDEN GREEN DRIVE   HORTON - KILLEEN/TEMPLE/    LAKE POINTE       10/22/2014
   18005 RYEGATE DRIVE       D.R. HORTON                 BRIARCREEK        10/22/2014
   231 MARBELLA WAY          CLEAR ROCK HOMES, LLC       BELTORRE          10/22/2014
   623 COVENTRY DRIVE        OMEGA BUILDERS, LP          WYNDHAM HILL      10/22/2014
   1214 ROANOKE DRIVE        OMEGA BUILDERS, LP          HERITAGE PLACE    10/22/2014
   5213 SILTSTONE LOOP       HORTON - KILLEEN/TEMPLE/    WHITE ROCK EST    10/23/2014
   6123 STONEHAVEN           HORTON - KILLEEN/TEMPLE/    ALTA VISTA        10/23/2014
   6117 STONEHAVEN           HORTON - KILLEEN/TEMPLE/    ALTA VISTA        10/23/2014
   6211 AMBROSE CIRCLE       HORTON - KILLEEN/TEMPLE/    ALTA VISTA        10/23/2014
   1102 EMERALD GATE DRIVE   HORTON - KILLEEN/TEMPLE/    LAKE POINTE       10/23/2014
   1209 ROCK MILL LANE       D.R. HORTON                 TERAVISTA 2       10/23/2014
   1213 ROCK MILL LANE       D.R. HORTON                 TERAVISTA 2       10/23/2014
   18009 RYEGATE DRIVE       D.R. HORTON                 BRIARCREEK        10/23/2014
   18013 RYEGATE DRIVE       D.R. HORTON                 BRIARCREEK        10/23/2014
   18428 WILLOW SAGE LANE    D.R. HORTON                 WESTWIND          10/23/2014
   4003 TEAFF STREET         DAVID WEEKLEY HOMES         MUELLER           10/23/2014
   18413 WILLOW SAGE LANE    D.R. HORTON                 WESTWIND          10/23/2014
   18433 WILLOW SAGE LANE    D.R. HORTON                 WESTWIND          10/23/2014
   18417 WILLOW SAGE LANE    D.R. HORTON                 WESTWIND          10/23/2014
   18421 WILLOW SAGE LANE    D.R. HORTON                 WESTWIND          10/23/2014
   18425 WILLOW SAGE LANE    D.R. HORTON                 WESTWIND          10/23/2014
   426 GODDARD               D.R. HORTON                 POST OAK          10/24/2014
   414 GODDARD               D.R. HORTON                 POST OAK          10/24/2014
   2403 MANADA TR            SCOTT FELDER HOMES, LLC     CABALLO RANCH     10/24/2014
   402 GODDARD               D.R. HORTON                 POST OAK          10/24/2014
   313 BELTORRE DRIVE        CLEAR ROCK HOMES, LLC       BELTORRE          10/24/2014
   310 POTTERS PEAK WAY      D.R. HORTON                 PINNACLE          10/24/2014
   1008 HAWKEYE POINT ROAD   D.R. HORTON                 PINNACLE          10/24/2014
   16401 PALLAZO DRIVE       D.R. HORTON                 SORENTO           10/24/2014
   6333 BERNIA DRIVE         STANDARD PACIFIC OF TEXAS   AVANA             10/24/2014
   16501 PALLAZO DRIVE       D.R. HORTON                 SORENTO           10/25/2014
   16409 PALLAZO DRIVE       D.R. HORTON                 SORENTO           10/25/2014
   16421 PALLAZO DRIVE       D.R. HORTON                 SORENTO           10/25/2014
   12717 PADUA DRIVE         STANDARD PACIFIC OF TEXAS   AVANA 2           10/27/2014
   5541 WISDOM COURT         HORTON - KILLEEN/TEMPLE/    WHITE WING        10/27/2014
   11205 WYOLA BEND          D.R. HORTON                 AVERY FAR WEST    10/27/2014
   18004 RYEGATE DRIVE       D.R. HORTON                 BRIARCREEK        10/27/2014
   18001 BUSBY DRIVE         D.R. HORTON                 BRIARCREEK        10/27/2014
   18000 RYEGATE DRIVE       D.R. HORTON                 BRIARCREEK        10/27/2014
   18317 FRIENDSHIP HILL     D.R. HORTON                 HIGHLAND PARK     10/27/2014
   18404 FRIENDSHIP HILL     D.R. HORTON                 HIGHLAND PARK     10/27/2014
   9433 CENTENNIAL DRIVE     HORTON - KILLEEN/TEMPLE/    FLAT ROCK         10/27/2014
   529 JESS MAYNARD TRAIL    D.R. HORTON                 NRTHSIDE MEADOW   10/27/2014
   625 JESS MAYNARD TRAIL    D.R. HORTON                 NRTHSIDE MEADOW   10/27/2014
   501 HEINATZ FLAT LANE     D.R. HORTON                 NRTHSIDE MEADOW   10/27/2014
   720 BRYCE CANYON DRIVE    D.R. HORTON                 HIGHLAND PARK     10/27/2014
   716 BRYCE CANYON DRIVE    D.R. HORTON                 HIGHLAND PARK     10/27/2014


                                                                                        640
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 648 of 1053 PageID:
                                    18213

   18344 TALLGRASS PRAIRIE   D.R. HORTON                 HIGHLAND PARK     10/27/2014
   640 JESS MAYNARD TRAIL    D.R. HORTON                 NRTHSIDE MEADOW   10/27/2014
   629 JESS MAYNARD TRAIL    D.R. HORTON                 NRTHSIDE MEADOW   10/27/2014
   1000 THE HIGH ROAD        PREMIER PARTNERS HOMES      WESTLAKE          10/28/2014
   2100 EAST 8TH STREET      AUSTIN NEWCASTLE HOMES,LP   CENTRAL AUSTIN    10/28/2014
   437 GODDARD               D.R. HORTON                 POST OAK          10/28/2014
   546 GODDARD               D.R. HORTON                 POST OAK          10/28/2014
   18505 BASSANO AVENUE      D.R. HORTON                 SORENTO           10/28/2014
   6620 VISTA VIEW DRIVE     HORTON - KILLEEN/TEMPLE/    SENDERO WA        10/28/2014
   2513 LEONARDS PASS        D.R. HORTON                 HAZLEWOOD         10/28/2014
   2236 JULIA LANE           D.R. HORTON                 HAZLEWOOD         10/28/2014
   16425 AVENTURA AVENUE     D.R. HORTON                 SORENTO           10/28/2014
   18409 BASSANO AVENUE      D.R. HORTON                 SORENTO           10/28/2014
   18504 ORVIETO DRIVE       D.R. HORTON                 SORENTO           10/28/2014
   223 SAM HOUSTON DR        SITTERLE HOMES-AUSTIN,LLC   THE COLONY        10/29/2014
   1118 FAWN LILY DRIVE      HORTON - KILLEEN/TEMPLE/    LAKE POINTE       10/29/2014
   1102 FAWN LILY DRIVE      HORTON - KILLEEN/TEMPLE/    LAKE POINTE       10/29/2014
   1202 FAWN LILY DRIVE      HORTON - KILLEEN/TEMPLE/    LAKE POINTE       10/29/2014
   12502 STONERIDGE GAP LN   D.R. HORTON                 STONEWATER        10/29/2014
   14507 JOY LEE LANE        D.R. HORTON                 STONEWATER        10/29/2014
   18005 BUSBY DRIVE         D.R. HORTON                 BRIARCREEK        10/29/2014
   18404 WILLOW SAGE LANE    D.R. HORTON                 WESTWIND          10/29/2014
   18001 RYEGATE DRIVE       D.R. HORTON                 BRIARCREEK        10/29/2014
   18201 MORETO LOOP         D.R. HORTON                 PFLGER. HEIGHTS   10/29/2014
   18400 MORETO LOOP         D.R. HORTON                 PFLGER. HEIGHTS   10/29/2014
   207 HUNTING LODGE LANE    D.R. HORTON                 HUNTER CROSSING   10/29/2014
   110 CARBINE COURT         D.R. HORTON                 HUNTER CROSSING   10/29/2014
   207 MOSSBERG LANE         D.R. HORTON                 HUNTER CROSSING   10/29/2014
   3304 KESTREL LORE CT      SCOTT FELDER HOMES, LLC     BLACKHAWK         10/29/2014
   1320 BRANCHWOOD WAY       OMEGA BUILDERS, LP          TEMPLE WESTOOD    10/29/2014
   10908 HIDDEN CAVES WAY    STANDARD PACIFIC OF TEXAS   FOUR POINTS       10/30/2014
   7105 PUZZLE PATH          STANDARD PACIFIC OF TEXAS   FOUR POINTS       10/30/2014
   5312 ALLAMANDA DRIVE      STREETMAN (USE 1407)        GREY ROCK RIDGE   10/30/2014
   5208 ALLAMANDA DRIVE      STREETMAN (USE 1407)        GREY ROCK RIDGE   10/30/2014
   7103 PUZZLE PATH          STANDARD PACIFIC OF TEXAS   FOUR POINTS       10/30/2014
   301 BLUFF ST              JKIRSTEN CORPORATION        BUDA              10/30/2014
   533 JESS MAYNARD TRAIL    D.R. HORTON                 NRTHSIDE MEADOW   10/30/2014
   700 JESS MAYNARD TRAIL    D.R. HORTON                 NRTHSIDE MEADOW   10/30/2014
   11605 SEWICKLEY COURT     D.R. HORTON                 AVERY FAR WEST    10/30/2014
   154 APPLEWOOD DR          SCOTT FELDER HOMES, LLC     RIM ROCK          10/30/2014
   304 RAGING RIVER ROAD     STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     10/30/2014
   282 WELLINGTON DR         SITTERLE HOMES-AUSTIN,LLC   BELTERA           10/30/2014
   21903 PLOCKTON DRIVE      RIVENDALE HOMES TEXAS,LLC   BRIARCLIFF        10/31/2014
   3125 GOVALLE AVE          PATRIOT BUILDERS, LP        CARL N            10/31/2014
   670 WINDING VIEW          NORDSTROM CUSTOM HOMES      NEW BRAUNFELS     10/31/2014
   812 TERRA COTTA COURT     HORTON - KILLEEN/TEMPLE/    TUSCANY MEADOWS   10/31/2014
   809 TERRA COTTA COURT     HORTON - KILLEEN/TEMPLE/    TUSCANY MEADOWS   10/31/2014
   810 TUSCAN ROAD           HORTON - KILLEEN/TEMPLE/    TUSCANY MEADOWS   10/31/2014
   9712 SHIMLA DRIVE         HORTON - KILLEEN/TEMPLE/    YOWELL RANCH      10/31/2014
   9710 SHIMLA DRIVE         HORTON - KILLEEN/TEMPLE/    YOWELL RANCH      10/31/2014
   9714 SHIMLA DRIVE         HORTON - KILLEEN/TEMPLE/    YOWELL RANCH      10/31/2014
   1006 BALD EAGLE DRIVE     OMEGA BUILDERS, LP          BELLA CHARCA      10/31/2014
   13415 VISTA OAKS DRIVE    ROBILLARD CUSTOM HOMES      LEANDER           10/31/2014
   11608 SEWICKLEY COURT     D.R. HORTON                 AVERY FAR WEST    10/31/2014
   4106 BISON BEND           STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     10/31/2014


                                                                                        641
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 649 of 1053 PageID:
                                    18214

   16413 PALLAZO DRIVE       D.R. HORTON                 SORENTO           10/31/2014
   16417 PALLAZO DRIVE       D.R. HORTON                 SORENTO           10/31/2014
   18313 MORETO LOOP         D.R. HORTON                 PFLGER. HEIGHTS   10/31/2014
   1003 SWEET GRASS LN.      SITTERLE HOMES-AUSTIN,LLC   SERENE HILLS       11/3/2014
   3 CAMWOOD TR              C&A BUILDERS, INC.          HILLS / LAKEWAY    11/3/2014
   825 TUSCAN ROAD           HORTON - KILLEEN/TEMPLE/    TUSCANY MEADOWS    11/3/2014
   827 TUSCAN ROAD           HORTON - KILLEEN/TEMPLE/    TUSCANY MEADOWS    11/3/2014
   1520 SANDSTONE LOOP       HORTON - KILLEEN/TEMPLE/    STONEGATE          11/3/2014
   325 BELTORRE DRIVE        CLEAR ROCK HOMES, LLC       BELTORRE           11/3/2014
   1021 PLATEAU TRAIL        D.R. HORTON                 PINNACLE           11/3/2014
   427 COVENTRY DRIVE        OMEGA BUILDERS, LP          WYNDHAM HILL       11/3/2014
   3421 A BLUMIE ST          JKIRSTEN CORPORATION        SOUTH AUSTIN       11/4/2014
   3421 B BLUMIE ST          JKIRSTEN CORPORATION        SOUTH AUSTIN       11/4/2014
   18509 MAMMOTH CAVE BLVD   D.R. HORTON                 HIGHLAND PARK      11/4/2014
   18511 MAMMOTH CAVE BLVD   D.R. HORTON                 HIGHLAND PARK      11/4/2014
   820 BRYCE CANYON DRIVE    D.R. HORTON                 HIGHLAND PARK      11/4/2014
   708 BRYCE CANYON DRIVE    D.R. HORTON                 HIGHLAND PARK      11/4/2014
   1014 HAWKEYE POINT ROAD   D.R. HORTON                 PINNACLE           11/4/2014
   18513 APPLIO CLAUDIO DR   D.R. HORTON                 SORENTO            11/4/2014
   18509 APPLIO CLAUDIO DR   D.R. HORTON                 SORENTO            11/4/2014
   709 BRYCE CANYON DRIVE    D.R. HORTON                 HIGHLAND PARK      11/4/2014
   16408 AVENTURA AVENUE     D.R. HORTON                 SORENTO            11/4/2014
   16304 AVENTURA AVENUE     D.R. HORTON                 SORENTO            11/4/2014
   2327 STONEHAM             OMEGA BUILDERS, LP          HERITAGE PLACE     11/5/2014
   6201 ANTIGO LANE          STANDARD PACIFIC OF TEXAS   AVANA              11/6/2014
   6808 VITRUVIUS DRIVE      STANDARD PACIFIC OF TEXAS   AVANA 2            11/6/2014
   18708 MORETO LOOP         D.R. HORTON                 PFLGER. HEIGHTS    11/6/2014
   1230 FAWN LILY DRIVE      HORTON - KILLEEN/TEMPLE/    LAKE POINTE        11/6/2014
   1325 FAWN LILY DRIVE      HORTON - KILLEEN/TEMPLE/    LAKE POINTE        11/6/2014
   18712 MORETO LOOP         D.R. HORTON                 PFLGER. HEIGHTS    11/6/2014
   18605 MORETO LOOP         D.R. HORTON                 PFLGER. HEIGHTS    11/6/2014
   18013 MORETO LOOP         D.R. HORTON                 PFLGER. HEIGHTS    11/6/2014
   12605 PADUA DRIVE         STANDARD PACIFIC OF TEXAS   AVANA 2            11/6/2014
   850 LINDEN LOOP           SCOTT FELDER HOMES, LLC     RIM ROCK           11/6/2014
   1110 CRESTONE STREAM DR   SITTERLE HOMES-AUSTIN,LLC   SERENE HILLS       11/7/2014
   11608 SANTA ELENA LANE    D.R. HORTON                 AVERY FAR WEST     11/7/2014
   291 BLUFF ST              JKIRSTEN CORPORATION        BUDA               11/7/2014
   423 LANGELY               D.R. HORTON                 POST OAK           11/7/2014
   435 LANGELY               D.R. HORTON                 POST OAK           11/7/2014
   #1001 13400 BRIARWICK     D.R. HORTON                 PARMER VILLAGE     11/7/2014
   #1002 13400 BRIARWICK     D.R. HORTON                 PARMER VILLAGE     11/7/2014
   #1003 13400 BRIARWICK     D.R. HORTON                 PARMER VILLAGE     11/7/2014
   #1004 13400 BRIARWICK     D.R. HORTON                 PARMER VILLAGE     11/7/2014
   11604 SEWICKLEY COURT     D.R. HORTON                 AVERY FAR WEST    11/10/2014
   11609 SEWICKLEY COURT     D.R. HORTON                 AVERY FAR WEST    11/10/2014
   18352 WILLOW SAGE LANE    D.R. HORTON                 WESTWIND          11/10/2014
   18348 WILLOW SAGE LANE    D.R. HORTON                 WESTWIND          11/10/2014
   18344 WILLOW SAGE LANE    D.R. HORTON                 WESTWIND          11/10/2014
   18340 WILLOW SAGE LANE    D.R. HORTON                 WESTWIND          11/10/2014
   100 KINGFISHER LANE       D.R. HORTON                 MEADOWS AT KY     11/10/2014
   101 COLLARED DOVE COVE    D.R. HORTON                 MEADOWS AT KY     11/10/2014
   16517 PALLAZO             D.R. HORTON                 SORENTO           11/10/2014
   713 BRYCE CANYON DRIVE    D.R. HORTON                 HIGHLAND PARK     11/10/2014
   16416 AVENTURA AVENUE     D.R. HORTON                 SORENTO           11/10/2014
   16404 AVENTURA AVENUE     D.R. HORTON                 SORENTO           11/10/2014


                                                                                        642
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 650 of 1053 PageID:
                                    18215

   2213 LA VENTANA PARKWAY     BRANDON CUSTOM HOMES        DRIFTWOOD        11/11/2014
   303 LAURELWOOD TRAIL        MUSKIN COMPANY              ROLLINGWOOD      11/11/2014
   18417 APPLIO CLAUDIO DR     D.R. HORTON                 SORENTO          11/11/2014
   18505 APPLIO CLAUDIO DR     D.R. HORTON                 SORENTO          11/11/2014
   305 ALDEA COVE              CLEAR ROCK HOMES, LLC       BELTORRE         11/11/2014
   4105 LAZY RIVER BEND        STANDARD PACIFIC OF TEXAS   RANCH AT BRUS    11/11/2014
   4109 LAZY RIVER BEND        STANDARD PACIFIC OF TEXAS   RANCH AT BRUS    11/11/2014
   #2801 1620 BRYANT DRIVE     D.R. HORTON                 CITYSIDE         11/11/2014
   #2802 1620 BRYANT DRIVE     D.R. HORTON                 CITYSIDE         11/11/2014
   #2803 1620 BRYANT DRIVE     D.R. HORTON                 CITYSIDE         11/11/2014
   #2804 1620 BRYANT DRIVE     D.R. HORTON                 CITYSIDE         11/11/2014
   200 BUCKEYE-2014-ADDITION   MUSKIN COMPANY              CARL N           11/12/2014
   18336 WILLOW SAGE LANE      D.R. HORTON                 WESTWIND         11/12/2014
   447 LANGELY                 D.R. HORTON                 POST OAK         11/12/2014
   1402 DS RANCH RD            SCOTT FELDER HOMES, LLC     HARRISON HILLS   11/12/2014
   #3201 1620 BRYANT DRIVE     D.R. HORTON                 CITYSIDE         11/12/2014
   #3202 1620 BRYANT DRIVE     D.R. HORTON                 CITYSIDE         11/12/2014
   #3203 1620 BRYANT DRIVE     D.R. HORTON                 CITYSIDE         11/12/2014
   #3204 1620 BRYANT DRIVE     D.R. HORTON                 CITYSIDE         11/12/2014
   #3205 1620 BRYANT DRIVE     D.R. HORTON                 CITYSIDE         11/12/2014
   #3206 1620 BRYANT DRIVE     D.R. HORTON                 CITYSIDE         11/12/2014
   #2901 1620 BRYANT DRIVE     D.R. HORTON                 CITYSIDE         11/12/2014
   #2902 1620 BRYANT DRIVE     D.R. HORTON                 CITYSIDE         11/12/2014
   #2903 1620 BRYANT DRIVE     D.R. HORTON                 CITYSIDE         11/12/2014
   18332 WILLOW SAGE LANE      D.R. HORTON                 WESTWIND         11/12/2014
   228 WALLOPS                 D.R. HORTON                 POST OAK         11/12/2014
   328 LANGELY                 D.R. HORTON                 POST OAK         11/12/2014
   6404 KATY CREEK LANE        HORTON - KILLEEN/TEMPLE/    THE LANDING      11/13/2014
   6402 KATY CREEK LANE        HORTON - KILLEEN/TEMPLE/    THE LANDING      11/13/2014
   6400 KATY CREEK LANE        HORTON - KILLEEN/TEMPLE/    THE LANDING      11/13/2014
   6612 VISTA VIEW DRIVE       HORTON - KILLEEN/TEMPLE/    SENDERO WA       11/13/2014
   1011 PLATEAU TRAIL          D.R. HORTON                 PINNACLE         11/13/2014
   18436 WILLOW SAGE LANE      D.R. HORTON                 WESTWIND         11/13/2014
   18017 BUSBY DRIVE           D.R. HORTON                 BRIARCREEK       11/13/2014
   18016 BUSBY DRIVE           D.R. HORTON                 BRIARCREEK       11/13/2014
   18009 BUSBY DRIVE           D.R. HORTON                 BRIARCREEK       11/13/2014
   18013 BUSBY DRIVE           D.R. HORTON                 BRIARCREEK       11/13/2014
   18333 WILLOW SAGE LANE      D.R. HORTON                 WESTWIND         11/13/2014
   18341 WILLOW SAGE LANE      D.R. HORTON                 WESTWIND         11/13/2014
   18325 TALLGRASS PRAIRIE     D.R. HORTON                 HIGHLAND PARK    11/13/2014
   18317 TALLGRASS PRAIRIE     D.R. HORTON                 HIGHLAND PARK    11/13/2014
   504 COVENTRY DRIVE          OMEGA BUILDERS, LP          WYNDHAM HILL     11/13/2014
   4126 BISON BEND             STANDARD PACIFIC OF TEXAS   RANCH AT BRUS    11/14/2014
   19400 SEAN AVERY PATH       JENKINS CUSTOM HOMES, INC   SPICEWOOD, TX    11/14/2014
   9444 CENTENNIAL DRIVE       HORTON - KILLEEN/TEMPLE/    FLAT ROCK        11/14/2014
   9440 CENTENNIAL DRIVE       HORTON - KILLEEN/TEMPLE/    FLAT ROCK        11/14/2014
   1851 MATHERS MILL TRAIL     D.R. HORTON                 TURTLE CREEK     11/14/2014
   1856 MATHERS MILL TRAIL     D.R. HORTON                 TURTLE CREEK     11/14/2014
   16400 AVENTURA AVENUE       D.R. HORTON                 SORENTO          11/14/2014
   4114 BISON BEND             STANDARD PACIFIC OF TEXAS   RANCH AT BRUS    11/14/2014
   4208 STILES LANE            STANDARD PACIFIC OF TEXAS   RANCH AT BRUS    11/14/2014
   2313 MANADA TR              SCOTT FELDER HOMES, LLC     CABALLO RANCH    11/14/2014
   208 FLOWER SMITH LANE       HORTON - KILLEEN/TEMPLE/    SONTERRA         11/15/2014
   132 HONDO GAP LANE          HORTON - KILLEEN/TEMPLE/    SONTERRA         11/15/2014
   216 FLOWER SMITH LANE       HORTON - KILLEEN/TEMPLE/    SONTERRA         11/15/2014


                                                                                         643
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 651 of 1053 PageID:
                                    18216

   12203 COTTAGE PROMENADE   SCOTT FELDER HOMES, LLC     THE SPRINGS       11/17/2014
   18200 MORETO LOOP         D.R. HORTON                 PFLGER. HEIGHTS   11/17/2014
   9448 CENTENNIAL DRIVE     HORTON - KILLEEN/TEMPLE/    FLAT ROCK         11/17/2014
   9449 CENTENNIAL DRIVE     HORTON - KILLEEN/TEMPLE/    FLAT ROCK         11/17/2014
   9445 CENTENNIAL DRIVE     HORTON - KILLEEN/TEMPLE/    FLAT ROCK         11/17/2014
   5513 PINERY DRIVE         HORTON - KILLEEN/TEMPLE/    FLAT ROCK         11/17/2014
   18009 MORETO LOOP         D.R. HORTON                 PFLGER. HEIGHTS   11/17/2014
   18108 MORETO LOOP         D.R. HORTON                 PFLGER. HEIGHTS   11/17/2014
   2537 LEONARDS PASS        D.R. HORTON                 HAZLEWOOD         11/17/2014
   12628 SIDE OATS           Z & H CONSTRUCTION, LTD.    SPANISH OAKS      11/17/2014
   140 HONDO GAP LANE        HORTON - KILLEEN/TEMPLE/    SONTERRA          11/17/2014
   152 HONDO GAP LANE        HORTON - KILLEEN/TEMPLE/    SONTERRA          11/17/2014
   136 HONDO GAP LANE        HORTON - KILLEEN/TEMPLE/    SONTERRA          11/17/2014
   11613 SEWICKLEY COURT     D.R. HORTON                 AVERY FAR WEST    11/18/2014
   11612 SEWICKLEY COURT     D.R. HORTON                 AVERY FAR WEST    11/18/2014
   9424 CENTENNIAL DRIVE     HORTON - KILLEEN/TEMPLE/    FLAT ROCK         11/18/2014
   5520 PINERY DRIVE         HORTON - KILLEEN/TEMPLE/    FLAT ROCK         11/18/2014
   101 CHICKADEE COVE        D.R. HORTON                 MEADOWS AT KY     11/18/2014
   11616 SEWICKLEY COURT     D.R. HORTON                 AVERY FAR WEST    11/18/2014
   11620 SANTA ELENA LANE    D.R. HORTON                 AVERY FAR WEST    11/18/2014
   5913 WORTHING DRIVE       OMEGA BUILDERS, LP          WYNDHAM HILL      11/18/2014
   #2701 1620 BRYANT DRIVE   D.R. HORTON                 CITYSIDE          11/18/2014
   #2702 1620 BRYANT DRIVE   D.R. HORTON                 CITYSIDE          11/18/2014
   #2703 1620 BRYANT DRIVE   D.R. HORTON                 CITYSIDE          11/18/2014
   #2704 1620 BRYANT DRIVE   D.R. HORTON                 CITYSIDE          11/18/2014
   #2601 1620 BRYANT DRIVE   D.R. HORTON                 CITYSIDE          11/18/2014
   #2602 1620 BRYANT DRIVE   D.R. HORTON                 CITYSIDE          11/18/2014
   #2603 1620 BRYANT DRIVE   D.R. HORTON                 CITYSIDE          11/18/2014
   #2604 1620 BRYANT DRIVE   D.R. HORTON                 CITYSIDE          11/18/2014
   316 LANGELY               D.R. HORTON                 POST OAK          11/18/2014
   340 LANGELY               D.R. HORTON                 POST OAK          11/18/2014
   459 LANGELY               D.R. HORTON                 POST OAK          11/18/2014
   508 COVENTRY DRIVE        OMEGA BUILDERS, LP          WYNDHAM HILL      11/18/2014
   1905 HASKELL STREET       AUSTIN NEWCASTLE HOMES,LP   CENTRAL AUSTIN    11/19/2014
   1713 LUBBOCK DRIVE        HORTON - KILLEEN/TEMPLE/    HEARTWOOD PARK    11/19/2014
   1709 LUBBOCK DRIVE        HORTON - KILLEEN/TEMPLE/    HEARTWOOD PARK    11/19/2014
   772 NORTHWESTERN AVENUE   MX3 HOMES, LLC              CENTRAL AUSTIN    11/19/2014
   6808 COOL CREEK DRIVE     HORTON - KILLEEN/TEMPLE/    THE LANDING       11/19/2014
   5103 MOHAWK DRIVE         HORTON - KILLEEN/TEMPLE/    THE LANDING       11/19/2014
   1022 CRESTONE STREAM DR   SITTERLE HOMES-AUSTIN,LLC   SERENE HILLS      11/19/2014
   502 DRAGON                LEOPOLD HOMES               LAKEWAY           11/19/2014
   #301 13400 BRIARWICK      D.R. HORTON                 PARMER VILLAGE    11/19/2014
   #302 13400 BRIARWICK      D.R. HORTON                 PARMER VILLAGE    11/19/2014
   #303 13400 BRIARWICK      D.R. HORTON                 PARMER VILLAGE    11/19/2014
   #304 13400 BRIARWICK      D.R. HORTON                 PARMER VILLAGE    11/19/2014
   2908 GRAND OAKS LOOP      STANDARD PACIFIC OF TEXAS   TWIN CREEKS CP    11/20/2014
   4501 #8 WESTLAKE DR       SCOTT FELDER HOMES, LLC     DAVENPORT RANCH   11/20/2014
   11616 SANTA ELENA LANE    D.R. HORTON                 AVERY FAR WEST    11/20/2014
   11624 SANTA ELENA LANE    D.R. HORTON                 AVERY FAR WEST    11/20/2014
   11704 SANTA ELENA LANE    D.R. HORTON                 AVERY FAR WEST    11/20/2014
   3300 MYSTIC SUMMIT DR.    STANDARD PACIFIC OF TEXAS   TWIN CREEKS CP    11/20/2014
   209 ALDEA STREET          CLEAR ROCK HOMES, LLC       BELTORRE          11/20/2014
   321 BELTORRE DRIVE        CLEAR ROCK HOMES, LLC       BELTORRE          11/20/2014
   151 ABAMILLO DR           SITTERLE HOMES-AUSTIN,LLC   THE COLONY        11/20/2014
   3211 ROCKY TOP            STANDARD PACIFIC OF TEXAS   TWIN CREEKS CP    11/20/2014


                                                                                        644
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 652 of 1053 PageID:
                                    18217

   12812 CRICOLI DRIVE       STANDARD PACIFIC OF TEXAS   AVANA 2           11/20/2014
   11617 SANTA ELENA LANE    D.R. HORTON                 AVERY FAR WEST    11/20/2014
   18329 TALLGRASS PRAIRIE   D.R. HORTON                 HIGHLAND PARK     11/20/2014
   18313 TALLGRASS PRAIRIE   D.R. HORTON                 HIGHLAND PARK     11/20/2014
   721 BRYCE CANYON DRIVE    D.R. HORTON                 HIGHLAND PARK     11/20/2014
   717 BRYCE CANYON DRIVE    D.R. HORTON                 HIGHLAND PARK     11/20/2014
   10902 CUT PLAINS LOOP     STANDARD PACIFIC OF TEXAS   FOUR POINTS       11/21/2014
   10811 PALUXY PASS         STANDARD PACIFIC OF TEXAS   FOUR POINTS       11/21/2014
   12300 WALTER VAUGN DR.    D.R. HORTON                 STONEWATER        11/21/2014
   500 HEINATZ FLAT          D.R. HORTON                 NRTHSIDE MEADOW   11/21/2014
   16420 AVENTURA AVENUE     D.R. HORTON                 SORENTO           11/21/2014
   18337 WILLOW SAGE LANE    D.R. HORTON                 WESTWIND          11/21/2014
   4005 TEAFF STREET         DAVID WEEKLEY HOMES         MUELLER           11/21/2014
   4011 TEAFF STREET         DAVID WEEKLEY HOMES         MUELLER           11/21/2014
   364 LANGELY               D.R. HORTON                 POST OAK          11/21/2014
   339 LANGELY               D.R. HORTON                 POST OAK          11/21/2014
   640 JOPPA ROAD            D.R. HORTON                 NRTHSIDE MEADOW   11/21/2014
   632 JOPPA ROAD            D.R. HORTON                 NRTHSIDE MEADOW   11/21/2014
   636 JOPPA ROAD            D.R. HORTON                 NRTHSIDE MEADOW   11/21/2014
   4007 VAUGHAN STREET       DAVID WEEKLEY HOMES         MUELLER           11/21/2014
   10308 WINDY POINTE DR.    OMEGA BUILDERS, LP          GROVES AT LAKEW   11/21/2014
   4007 TEAFF STREET         DAVID WEEKLEY HOMES         MUELLER           11/21/2014
   809 BRYCE CANYON DRIVE    D.R. HORTON                 HIGHLAND PARK     11/22/2014
   801 BRYCE CANYON DRIVE    D.R. HORTON                 HIGHLAND PARK     11/22/2014
   805 BRYCE CANYON DRIVE    D.R. HORTON                 HIGHLAND PARK     11/22/2014
   806 TUSCAN ROAD           HORTON - KILLEEN/TEMPLE/    TUSCANY MEADOWS   11/24/2014
   18513 MCGLOIN TR          M/I HOMES OF AUSTIN, LLC    SWEETWATER DW     11/24/2014
   6313 HEWETSON DRIVE       M/I HOMES OF AUSTIN, LLC    SWEETWATER DW     11/24/2014
   6209 EMPRESA DR           M/I HOMES OF AUSTIN, LLC    SWEETWATER DW     11/24/2014
   5109 MOHAWK DRIVE         HORTON - KILLEEN/TEMPLE/    THE LANDING       11/24/2014
   6300 COOL CREEK DRIVE     HORTON - KILLEEN/TEMPLE/    THE LANDING       11/24/2014
   6808 TEULADA DRIVE        STANDARD PACIFIC OF TEXAS   AVANA 2           11/24/2014
   6501 COOL CREEK DRIVE     HORTON - KILLEEN/TEMPLE/    THE LANDING       11/24/2014
   6505 COOL CREEK DRIVE     HORTON - KILLEEN/TEMPLE/    THE LANDING       11/24/2014
   6503 COOL CREEK DRIVE     HORTON - KILLEEN/TEMPLE/    THE LANDING       11/24/2014
   18021 BUSBY DRIVE         D.R. HORTON                 BRIARCREEK        11/24/2014
   18101 BUSBY DRIVE         D.R. HORTON                 BRIARCREEK        11/24/2014
   18353 WILLOW SAGE LANE    D.R. HORTON                 WESTWIND          11/24/2014
   18357 WILLOW SAGE LANE    D.R. HORTON                 WESTWIND          11/24/2014
   18345 WILLOW SAGE LANE    D.R. HORTON                 WESTWIND          11/24/2014
   4009 TEAFF STREET         DAVID WEEKLEY HOMES         MUELLER           11/24/2014
   4006 TILLEY STREET        DAVID WEEKLEY HOMES         MUELLER           11/24/2014
   1106 A LAMBIE STREET      MX3 HOMES, LLC              CENTRAL AUSTIN    11/25/2014
   1106 C LAMBIE STREET      MX3 HOMES, LLC              CENTRAL AUSTIN    11/25/2014
   1106 B LAMBIE STREET      MX3 HOMES, LLC              CENTRAL AUSTIN    11/25/2014
   1106 D LAMBIE STREET      MX3 HOMES, LLC              CENTRAL AUSTIN    11/25/2014
   304 KYLAR STREET          HORTON - KILLEEN/TEMPLE/    FIVE AND ONE      11/25/2014
   6405 MUSTANG CREEK ROAD   HORTON - KILLEEN/TEMPLE/    THE LANDING       11/25/2014
   16408 PALLAZO DRIVE       D.R. HORTON                 SORENTO           11/25/2014
   16429 AVENTURA AVENUE     D.R. HORTON                 SORENTO           11/25/2014
   6812 TEULADA DRIVE        STANDARD PACIFIC OF TEXAS   AVANA 2           11/25/2014
   6716 TEULADA DRIVE        STANDARD PACIFIC OF TEXAS   AVANA 2           11/25/2014
   6309 MUSTANG CREEK ROAD   HORTON - KILLEEN/TEMPLE/    THE LANDING       11/25/2014
   6800 COOL CREEK DRIVE     HORTON - KILLEEN/TEMPLE/    THE LANDING       11/25/2014
   18020 BUSBY DRIVE         D.R. HORTON                 BRIARCREEK        11/25/2014


                                                                                        645
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 653 of 1053 PageID:
                                    18218

   18100 BUSBY DRIVE         D.R. HORTON                 BRIARCREEK        11/25/2014
   352 LANGELY               D.R. HORTON                 POST OAK          11/25/2014
   315 LANGELY               D.R. HORTON                 POST OAK          11/25/2014
   516 COVENTRY DRIVE        OMEGA BUILDERS, LP          WYNDHAM HILL      11/25/2014
   613 WYNDHAM HILL PKWY     OMEGA BUILDERS, LP          WYNDHAM HILL      11/25/2014
   14124 LAURINBURG DRIVE    STANDARD PACIFIC OF TEXAS   AVERY STATION     11/26/2014
   11613 SANTA ELENA LANE    D.R. HORTON                 AVERY FAR WEST    11/26/2014
   113 EMMALYN DRIVE         RUSS DAVIS HOMES, INC.      ELLIS FARM        11/26/2014
   11604 SANTA ELENA LANE    D.R. HORTON                 AVERY FAR WEST    11/26/2014
   11600 SANTA ELENA LANE    D.R. HORTON                 AVERY FAR WEST    11/26/2014
   5500 WISDOM COURT         HORTON - KILLEEN/TEMPLE/    WHITE WING        11/26/2014
   304 LANGELY               D.R. HORTON                 POST OAK          11/26/2014
   351 LANGELY               D.R. HORTON                 POST OAK          11/26/2014
   301 RAGING RIVER ROAD     STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     11/26/2014
   #2001 13400 BRIARWICK     D.R. HORTON                 PARMER VILLAGE    11/26/2014
   #2002 13400 BRIARWICK     D.R. HORTON                 PARMER VILLAGE    11/26/2014
   #2003 13400 BRIARWICK     D.R. HORTON                 PARMER VILLAGE    11/26/2014
   #2004 13400 BRIARWICK     D.R. HORTON                 PARMER VILLAGE    11/26/2014
   #2005 13400 BRIARWICK     D.R. HORTON                 PARMER VILLAGE    11/26/2014
   #1501 1620 BRYANT DRIVE   D.R. HORTON                 CITYSIDE          11/26/2014
   #1502 1620 BRYANT DRIVE   D.R. HORTON                 CITYSIDE          11/26/2014
   #1503 1620 BRYANT DRIVE   D.R. HORTON                 CITYSIDE          11/26/2014
   #1504 1620 BRYANT DRIVE   D.R. HORTON                 CITYSIDE          11/26/2014
   301 APACHE DRIVE          STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     11/26/2014
   363 LANGELY               D.R. HORTON                 POST OAK          11/26/2014
   116 HONDO GAP LANE        HORTON - KILLEEN/TEMPLE/    SONTERRA          11/28/2014
   120 HONDO GAP LANE        HORTON - KILLEEN/TEMPLE/    SONTERRA          11/28/2014
   148 HONDO GAP LANE        HORTON - KILLEEN/TEMPLE/    SONTERRA          11/29/2014
   124 HONDO GAP LANE        HORTON - KILLEEN/TEMPLE/    SONTERRA          11/29/2014
   2402 BRIDLE PATH          JOSEPH FOWLER HOMES, LTD    TERRYTOWN OAKS     12/1/2014
   1217 ROCK MILL LANE       D.R. HORTON                 TERAVISTA 2        12/1/2014
   1221 ROCK MILL LANE       D.R. HORTON                 TERAVISTA 2        12/1/2014
   6206 AMBROSE CIRCLE       HORTON - KILLEEN/TEMPLE/    ALTA VISTA         12/1/2014
   6210 AMBROSE CIRCLE       HORTON - KILLEEN/TEMPLE/    ALTA VISTA         12/1/2014
   144 HONDO GAP LANE        HORTON - KILLEEN/TEMPLE/    SONTERRA           12/1/2014
   128 HONDO GAP LANE        HORTON - KILLEEN/TEMPLE/    SONTERRA           12/1/2014
   156 HONDO GAP LANE        HORTON - KILLEEN/TEMPLE/    SONTERRA           12/1/2014
   6219 AMBROSE CIRCLE       HORTON - KILLEEN/TEMPLE/    ALTA VISTA         12/1/2014
   4003 LAZY RIVER BEND      STANDARD PACIFIC OF TEXAS   RANCH AT BRUS      12/1/2014
   18333 TALLGRASS PRAIRIE   D.R. HORTON                 HIGHLAND PARK      12/1/2014
   300 FLOWER SMITH LANE     HORTON - KILLEEN/TEMPLE/    SONTERRA           12/2/2014
   14201 LAURINBERG DRIVE    STANDARD PACIFIC OF TEXAS   AVERY STATION      12/2/2014
   217 ANGELA                DRENNAN DAY CUSTOM HOMES    CIERRA VISTA       12/2/2014
   327 LANGELY               D.R. HORTON                 POST OAK           12/2/2014
   761 TUMLINSON FORT WAY    D.R. HORTON                 TURTLE CREEK       12/2/2014
   721 TUMLINSON FORT WAY    D.R. HORTON                 TURTLE CREEK       12/2/2014
   11500 READING WAY         D.R. HORTON                 AVERY FAR WEST     12/2/2014
   301 GASPAR BEND           SITTERLE HOMES-AUSTIN,LLC   BUTTERCUP CREEK    12/2/2014
   1101 HAWKEYE POINT ROAD   D.R. HORTON                 PINNACLE           12/2/2014
   1103 HAWKEYE POINT ROAD   D.R. HORTON                 PINNACLE           12/2/2014
   1105 HAWKEYE POINT ROAD   D.R. HORTON                 PINNACLE           12/2/2014
   18008 RYEGATE DRIVE       D.R. HORTON                 BRIARCREEK         12/2/2014
   18109 BUSBY DRIVE         D.R. HORTON                 BRIARCREEK         12/2/2014
   18105 BUSBY DRIVE         D.R. HORTON                 BRIARCREEK         12/2/2014
   18104 BUSBY DRIVE         D.R. HORTON                 BRIARCREEK         12/2/2014


                                                                                        646
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 654 of 1053 PageID:
                                    18219

   813 BRYCE CANYON DRIVE    D.R. HORTON                 HIGHLAND PARK     12/2/2014
   12100 RAYNER PL           C&A BUILDERS, INC.          SPANISH OAKS      12/3/2014
   2971 SANTA ROSITA LN      M/I HOMES OF AUSTIN, LLC    PALOMA LAKE       12/3/2014
   2228 JULIA LANE           D.R. HORTON                 HAZLEWOOD         12/3/2014
   2304 REPUBLIC TRAILS      D.R. HORTON                 HAZLEWOOD         12/3/2014
   2509 LEONARDS PASS        D.R. HORTON                 HAZLEWOOD         12/3/2014
   18321 TALLGRASS PRAIRIE   D.R. HORTON                 HIGHLAND PARK     12/3/2014
   2232 JULIA LANE           D.R. HORTON                 HAZLEWOOD         12/3/2014
   3205 ROCKY TOP            STANDARD PACIFIC OF TEXAS   TWIN CREEKS CP    12/3/2014
   6600 VISTA VIEW DRIVE     HORTON - KILLEEN/TEMPLE/    SENDERO WA        12/3/2014
   6501 VISTA VIEW DRIVE     HORTON - KILLEEN/TEMPLE/    SENDERO WA        12/3/2014
   6528 VISTA VIEW DRIVE     HORTON - KILLEEN/TEMPLE/    SENDERO WA        12/3/2014
   11008 LELAND RICH COURT   STANDARD PACIFIC OF TEXAS   AVERY STATION     12/3/2014
   3304 MYSTIC SUMMIT DR.    STANDARD PACIFIC OF TEXAS   TWIN CREEKS CP    12/3/2014
   603 WYNDHAM HILL PKWY     OMEGA BUILDERS, LP          WYNDHAM HILL      12/3/2014
   817 BRYCE CANYON DRIVE    D.R. HORTON                 HIGHLAND PARK     12/3/2014
   821 BRYCE CANYON DRIVE    D.R. HORTON                 HIGHLAND PARK     12/3/2014
   11012 CUT PLAINS LOOP     STANDARD PACIFIC OF TEXAS   FOUR POINTS       12/4/2014
   811 TERRA COTTA COURT     HORTON - KILLEEN/TEMPLE/    TUSCANY MEADOWS   12/4/2014
   809 TUSCAN ROAD           HORTON - KILLEEN/TEMPLE/    TUSCANY MEADOWS   12/4/2014
   811 TUSCAN ROAD           HORTON - KILLEEN/TEMPLE/    TUSCANY MEADOWS   12/4/2014
   823 TUSCAN ROAD           HORTON - KILLEEN/TEMPLE/    TUSCANY MEADOWS   12/4/2014
   11508 READING WAY         D.R. HORTON                 AVERY FAR WEST    12/4/2014
   5204 RAIN LILY DRIVE      STANDARD PACIFIC OF TEXAS   GREY ROCK RIDGE   12/4/2014
   4009 VAUGHAN STREET       DAVID WEEKLEY HOMES         MUELLER           12/4/2014
   6608 VISTA VIEW DRIVE     HORTON - KILLEEN/TEMPLE/    SENDERO WA        12/4/2014
   6604 VISTA VIEW DRIVE     HORTON - KILLEEN/TEMPLE/    SENDERO WA        12/4/2014
   1026 CRESTONE STREAM DR   SITTERLE HOMES-AUSTIN,LLC   SERENE HILLS      12/4/2014
   11504 READING WAY         D.R. HORTON                 AVERY FAR WEST    12/4/2014
   18345 TALLGRASS PRAIRIE   D.R. HORTON                 HIGHLAND PARK     12/4/2014
   18337 TALLGRASS PRAIRIE   D.R. HORTON                 HIGHLAND PARK     12/4/2014
   108 BLUE WATERLEAF LANE   D.R. HORTON                 TERAVISTA 2       12/4/2014
   104 BLUE WATERLEAF LANE   D.R. HORTON                 TERAVISTA 2       12/4/2014
   100 BLUE WATERLEAF LANE   D.R. HORTON                 TERAVISTA 2       12/4/2014
   11016 LELAND RICH COURT   STANDARD PACIFIC OF TEXAS   AVERY STATION     12/5/2014
   731 TUMLINSON FORT WAY    D.R. HORTON                 TURTLE CREEK      12/5/2014
   11000 LELAND RICH COURT   STANDARD PACIFIC OF TEXAS   AVERY STATION     12/5/2014
   406 ZENITH ROAD           D.R. HORTON                 PINNACLE          12/5/2014
   112 BLUE WATERLEAF LANE   D.R. HORTON                 TERAVISTA 2       12/5/2014
   6425 SPANISH OAKS CLUB    PREMIER PARTNERS HOMES      SPANISH OAKS      12/8/2014
   6407 KATY CREEK LANE      HORTON - KILLEEN/TEMPLE/    THE LANDING       12/8/2014
   8711 OPEN PRAIRIE DRIVE   HORTON - KILLEEN/TEMPLE/    LAKE POINTE       12/8/2014
   8715 OPEN PRAIRIE DRIVE   HORTON - KILLEEN/TEMPLE/    LAKE POINTE       12/8/2014
   5224 CORNFLOWER DRIVE     STANDARD PACIFIC OF TEXAS   GREY ROCK RIDGE   12/8/2014
   420 PARKFIELD LANE        OMEGA BUILDERS, LP          WESTFIELD TMPLE   12/8/2014
   1316 BRANCHWOOD WAY       OMEGA BUILDERS, LP          TEMPLE WESTOOD    12/8/2014
   12700 PADUA DRIVE         STANDARD PACIFIC OF TEXAS   AVANA 2           12/8/2014
   512 COVENTRY DRIVE        OMEGA BUILDERS, LP          WYNDHAM HILL      12/8/2014
   5517 B AVENUE G           AUSTIN NEWCASTLE HOMES,LP   AUSTIN            12/9/2014
   11612 SANTA ELENA LANE    D.R. HORTON                 AVERY FAR WEST    12/9/2014
   3200 TOM MILLER STREET    MUSKIN COMPANY              MUELLER           12/9/2014
   6409 KATY CREEK LANE      HORTON - KILLEEN/TEMPLE/    THE LANDING       12/9/2014
   1222 HOGG COURT           HORTON - KILLEEN/TEMPLE/    HEARTWOOD PARK    12/9/2014
   6509 COOL CREEK DRIVE     HORTON - KILLEEN/TEMPLE/    THE LANDING       12/9/2014
   6507 COOL CREEK DRIVE     HORTON - KILLEEN/TEMPLE/    THE LANDING       12/9/2014


                                                                                       647
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 655 of 1053 PageID:
                                    18220

   120 BLUE WATERLEAF LANE   D.R. HORTON                 TERAVISTA 2        12/9/2014
   116 BLUE WATERLEAF LANE   D.R. HORTON                 TERAVISTA 2        12/9/2014
   3112 TOM MILLER STREET    STANDARD PACIFIC OF TEXAS   MUELLER            12/9/2014
   3108 TOM MILLER STREET    STANDARD PACIFIC OF TEXAS   MUELLER            12/9/2014
   5500 ALLAMANDA DRIVE      STREETMAN (USE 1407)        GREY ROCK RIDGE   12/10/2014
   1104 CRESTONE STREAM DR   SITTERLE HOMES-AUSTIN,LLC   SERENE HILLS      12/10/2014
   212 FLOWER SMITH LANE     HORTON - KILLEEN/TEMPLE/    SONTERRA          12/10/2014
   18413 BASSANO AVENUE      D.R. HORTON                 SORENTO           12/10/2014
   18508 ORVIETO DRIVE       D.R. HORTON                 SORENTO           12/10/2014
   124 BLUE WATERLEAF LANE   D.R. HORTON                 TERAVISTA 2       12/10/2014
   115 BLUE WATERLEAF LANE   D.R. HORTON                 TERAVISTA 2       12/10/2014
   208 MOSSBERG LANE         D.R. HORTON                 HUNTER CROSSING   12/10/2014
   204 MOSSBERG LANE         D.R. HORTON                 HUNTER CROSSING   12/10/2014
   202 MOSSBERG LANE         D.R. HORTON                 HUNTER CROSSING   12/10/2014
   200 MOSSBERG LANE         D.R. HORTON                 HUNTER CROSSING   12/10/2014
   18500 ORVIETO DRIVE       D.R. HORTON                 SORENTO           12/10/2014
   18004 MORETO LOOP         D.R. HORTON                 PFLGER. HEIGHTS   12/10/2014
   18008 MORETO LOOP         D.R. HORTON                 PFLGER. HEIGHTS   12/10/2014
   18005 MORETO LOOP         D.R. HORTON                 PFLGER. HEIGHTS   12/10/2014
   206 MOSSBERG LANE         D.R. HORTON                 HUNTER CROSSING   12/10/2014
   6200 ANTIGO LANE          STANDARD PACIFIC OF TEXAS   AVANA             12/11/2014
   6704 COOL CREEK DRIVE     HORTON - KILLEEN/TEMPLE/    THE LANDING       12/11/2014
   5116 RAIN LILY DRIVE      STANDARD PACIFIC OF TEXAS   GREY ROCK RIDGE   12/11/2014
   5217 CORNFLOWER DRIVE     STANDARD PACIFIC OF TEXAS   GREY ROCK RIDGE   12/11/2014
   6702 COOL CREEK DRIVE     HORTON - KILLEEN/TEMPLE/    THE LANDING       12/11/2014
   6708 COOL CREEK DRIVE     HORTON - KILLEEN/TEMPLE/    THE LANDING       12/11/2014
   390 GODDARD               D.R. HORTON                 POST OAK          12/11/2014
   196 STENNIS               D.R. HORTON                 POST OAK          12/11/2014
   3205 MCCURDY STREET       STANDARD PACIFIC OF TEXAS   MUELLER           12/11/2014
   18016 RYEGATE DRIVE       D.R. HORTON                 BRIARCREEK        12/11/2014
   18020 RYEGATE DRIVE       D.R. HORTON                 BRIARCREEK        12/11/2014
   1308 BRANCHWOOD WAY       OMEGA BUILDERS, LP          TEMPLE WESTOOD    12/11/2014
   18309 MORETO LOOP         D.R. HORTON                 PFLGER. HEIGHTS   12/11/2014
   18305 MORETO LOOP         D.R. HORTON                 PFLGER. HEIGHTS   12/11/2014
   18000 MORETO LOOP         D.R. HORTON                 PFLGER. HEIGHTS   12/11/2014
   507 PARKFIELD LANE        OMEGA BUILDERS, LP          WESTFIELD TMPLE   12/11/2014
   516 PARKFIELD LANE        OMEGA BUILDERS, LP          WESTFIELD TMPLE   12/11/2014
   3012 TOM MILLER STREET    MUSKIN COMPANY              MUELLER           12/12/2014
   16500 PALLAZO DRIVE       D.R. HORTON                 SORENTO           12/12/2014
   6307 MUSTANG CREEK ROAD   HORTON - KILLEEN/TEMPLE/    THE LANDING       12/12/2014
   5112 RAIN LILY DRIVE      STANDARD PACIFIC OF TEXAS   GREY ROCK RIDGE   12/12/2014
   741 TUMLINSON FORT WAY    D.R. HORTON                 TURTLE CREEK      12/12/2014
   751 TUMLINSON FORT WAY    D.R. HORTON                 TURTLE CREEK      12/12/2014
   10122 LONGHORN SKYWAY     LUKE PARKER HOMES (DBA)     DRIPPING SPRING   12/12/2014
   18401 TALLGRASS PRAIRIE   D.R. HORTON                 HIGHLAND PARK     12/12/2014
   120 APPLEWOOD DR          SCOTT FELDER HOMES, LLC     RIM ROCK          12/12/2014
   123 BLUE WATERLEAF LANE   D.R. HORTON                 TERAVISTA 2       12/12/2014
   2300 REPUBLIC TRAILS      D.R. HORTON                 HAZLEWOOD         12/12/2014
   18021 RYEGATE DRIVE       D.R. HORTON                 BRIARCREEK        12/12/2014
   18017 RYEGATE DRIVE       D.R. HORTON                 BRIARCREEK        12/12/2014
   4002 TILLEY STREET        DAVID WEEKLEY HOMES         MUELLER           12/12/2014
   4004 BRIONES STREET       DAVID WEEKLEY HOMES         MUELLER           12/12/2014
   513 GARNER PARK DR        M/I HOMES OF AUSTIN, LLC    PARKSIDE MAYFLD   12/15/2014
   6122 STONEHAVEN DRIVE     HORTON - KILLEEN/TEMPLE/    ALTA VISTA        12/15/2014
   6111 STONEHAVEN DRIVE     HORTON - KILLEEN/TEMPLE/    ALTA VISTA        12/15/2014


                                                                                        648
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 656 of 1053 PageID:
                                    18221

   6116 STONEHAVEN DRIVE     HORTON - KILLEEN/TEMPLE/    ALTA VISTA        12/15/2014
   6303 MUSTANG CREEK ROAD   HORTON - KILLEEN/TEMPLE/    THE LANDING       12/15/2014
   517 GARNER PARK DR        M/I HOMES OF AUSTIN, LLC    PARKSIDE MAYFLD   12/15/2014
   18325 WILLOW SAGE LANE    D.R. HORTON                 WESTWIND          12/15/2014
   18328 WILLOW SAGE LANE    D.R. HORTON                 WESTWIND          12/15/2014
   113 STEEL SHOT COURT      D.R. HORTON                 HUNTER CROSSING   12/15/2014
   101 CARBINE COURT         D.R. HORTON                 HUNTER CROSSING   12/15/2014
   303 HUNTING LODGE LANE    D.R. HORTON                 HUNTER CROSSING   12/15/2014
   18324 WILLOW SAGE         D.R. HORTON                 WESTWIND          12/15/2014
   3101 MCCURDY STREET       STANDARD PACIFIC OF TEXAS   MUELLER           12/15/2014
   3105 MCCURDY STREET       STANDARD PACIFIC OF TEXAS   MUELLER           12/15/2014
   4004 TILLEY STREET        DAVID WEEKLEY HOMES         MUELLER           12/15/2014
   1604 NEUBERRY CLIFFE      OMEGA BUILDERS, LP          TEMPLE WESTOOD    12/15/2014
   1904 MAYFIELD DRIVE       GLAZIER HOMES, L.L.C.       BRUSHY BEND       12/16/2014
   5210 SHALE ROCK RUN       HORTON - KILLEEN/TEMPLE/    STONEGATE         12/16/2014
   #1401 1620 BRYANT DRIVE   D.R. HORTON                 CITYSIDE          12/16/2014
   #1402 1620 BRYANT DRIVE   D.R. HORTON                 CITYSIDE          12/16/2014
   #1403 1620 BRYANT DRIVE   D.R. HORTON                 CITYSIDE          12/16/2014
   #1404 1620 BRYANT DRIVE   D.R. HORTON                 CITYSIDE          12/16/2014
   211 PURPLE MARTIN AVE     D.R. HORTON                 MEADOWS AT KY     12/16/2014
   11701 SANTA ELENA LANE    D.R. HORTON                 AVERY FAR WEST    12/16/2014
   119 BLUE WATERLEAF LANE   D.R. HORTON                 TERAVISTA 2       12/16/2014
   704 GARNER PARK DR        M/I HOMES OF AUSTIN, LLC    PARKSIDE MAYFLD   12/16/2014
   604 GARNER PARK DR        M/I HOMES OF AUSTIN, LLC    PARKSIDE MAYFLD   12/16/2014
   302 BITTERROOT LN         SITTERLE HOMES-AUSTIN,LLC   BELTERA           12/16/2014
   501 APACHE DRIVE          STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     12/16/2014
   132 SENECA DR             SITTERLE HOMES-AUSTIN,LLC   BELTERA           12/16/2014
   11516 READING WAY         D.R. HORTON                 AVERY FAR WEST    12/16/2014
   426 WYNDHAM HILL PKWY     OMEGA BUILDERS, LP          WYNDHAM HILL      12/16/2014
   421 COVENTRY DRIVE        OMEGA BUILDERS, LP          WYNDHAM HILL      12/16/2014
   5816 MARKHAM DRIVE        OMEGA BUILDERS, LP          WYNDHAM HILL      12/16/2014
   1012 BANYON STREET        D.R. HORTON                 CRESTVIEW         12/17/2014
   1004 BANYON STREET        D.R. HORTON                 CRESTVIEW         12/17/2014
   1008 BANYON STREET        D.R. HORTON                 CRESTVIEW         12/17/2014
   291 PURPLE MARTIN         D.R. HORTON                 MEADOWS AT KY     12/17/2014
   301 PURPLE MARTIN         D.R. HORTON                 MEADOWS AT KY     12/17/2014
   504 GARNER PARK DR        M/I HOMES OF AUSTIN, LLC    PARKSIDE MAYFLD   12/17/2014
   3001 MCCURDY STREET       STANDARD PACIFIC OF TEXAS   MUELLER           12/17/2014
   3021 MCCURDY STREET       STANDARD PACIFIC OF TEXAS   MUELLER           12/17/2014
   3109 MCCURDY STREET       STANDARD PACIFIC OF TEXAS   MUELLER           12/17/2014
   680 TUMLINSON FORT WAY    D.R. HORTON                 TURTLE CREEK      12/18/2014
   4018 LAZY RIVER BEND      STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     12/18/2014
   18341 TALLGRASS PRAIRIE   D.R. HORTON                 HIGHLAND PARK     12/18/2014
   331 PURPLE MARTIN         D.R. HORTON                 MEADOWS AT KY     12/18/2014
   321 PURPLE MARTIN         D.R. HORTON                 MEADOWS AT KY     12/18/2014
   681 TUMLINSON FORT WAY    D.R. HORTON                 TURTLE CREEK      12/18/2014
   4124 RAINY CREEK LANE     STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     12/18/2014
   #1605 1620 BRYANT DRIVE   D.R. HORTON                 CITYSIDE          12/18/2014
   #1604 1620 BRYANT DRIVE   D.R. HORTON                 CITYSIDE          12/18/2014
   #1603 1620 BRYANT DRIVE   D.R. HORTON                 CITYSIDE          12/18/2014
   #1602 1620 BRYANT DRIVE   D.R. HORTON                 CITYSIDE          12/18/2014
   #1601 1620 BRYANT DRIVE   D.R. HORTON                 CITYSIDE          12/18/2014
   400 POTTERS PEAK WAY      D.R. HORTON                 PINNACLE          12/18/2014
   1107 HAWKEYE POINT ROAD   D.R. HORTON                 PINNACLE          12/18/2014
   537 TUMLINSON FORT WAY    D.R. HORTON                 TURTLE CREEK      12/18/2014


                                                                                        649
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 657 of 1053 PageID:
                                    18222

   102 DOUBLE BARREL COURT   D.R. HORTON                 HUNTER CROSSING   12/18/2014
   104 DOUBLE BARREL COURT   D.R. HORTON                 HUNTER CROSSING   12/18/2014
   411 HUNTING LODGE         D.R. HORTON                 HUNTER CROSSING   12/18/2014
   1300 MOUNT LARSON         FOURSQUARE BUILDERS, LLC    WESTLAKE          12/19/2014
   5120 RAIN LILY DRIVE      STANDARD PACIFIC OF TEXAS   GREY ROCK RIDGE   12/19/2014
   311 PURPLE MARTIN         D.R. HORTON                 MEADOWS AT KY     12/19/2014
   10901 SLY BEAVER DRIVE    D.R. HORTON                 PIONEER CROSS     12/19/2014
   10905 SLY BEAVER DRIVE    D.R. HORTON                 PIONEER CROSS     12/19/2014
   #201 13400 BRIARWICK DR   D.R. HORTON                 PARMER VILLAGE    12/19/2014
   #202 13400 BRIARWICK DR   D.R. HORTON                 PARMER VILLAGE    12/19/2014
   #203 13400 BRIARWICK DR   D.R. HORTON                 PARMER VILLAGE    12/19/2014
   #204 13400 BRIARWICK DR   D.R. HORTON                 PARMER VILLAGE    12/19/2014
   #129 711 ROLLING OAK DR   D.R. HORTON                 TURTLE CREEK      12/19/2014
   #131 711 ROLLING OAK DR   D.R. HORTON                 TURTLE CREEK      12/19/2014
   1000 BANYON STREET        D.R. HORTON                 CRESTVIEW         12/22/2014
   500 C.R. 450              UNITED-BILT HOMES, LLC      THRALL, TEXAS     12/22/2014
   8619 OPEN PRAIRIE DRIVE   HORTON - KILLEEN/TEMPLE/    LAKE POINTE       12/22/2014
   8719 OPEN PRAIRIE DRIVE   HORTON - KILLEEN/TEMPLE/    LAKE POINTE       12/22/2014
   6505 VISTA VIEW DRIVE     HORTON - KILLEEN/TEMPLE/    SENDERO WA        12/22/2014
   12716 CRICOLI DRIVE       STANDARD PACIFIC OF TEXAS   AVANA 2           12/22/2014
   12612 CRICOLI DRIVE       STANDARD PACIFIC OF TEXAS   AVANA 2           12/22/2014
   196 PINE POST CV          SCOTT FELDER HOMES, LLC     RIM ROCK          12/22/2014
   903 EAST 38TH             MARK MARONEY                CARL N            12/22/2014
   18105 RYEGATE DRIVE       D.R. HORTON                 BRIARCREEK        12/22/2014
   18101 RYEGATE DRIVE       D.R. HORTON                 BRIARCREEK        12/22/2014
   18033 RYEGATE DRIVE       D.R. HORTON                 BRIARCREEK        12/22/2014
   310 LAUREN TR             SITTERLE HOMES-AUSTIN,LLC   BUTTERCUP CREEK   12/22/2014
   1103 EMERALD GATE DRIVE   HORTON - KILLEEN/TEMPLE/    LAKE POINTE       12/22/2014
   402 POTTERS PEAK WAY      D.R. HORTON                 PINNACLE          12/22/2014
   408 ZENITH ROAD           D.R. HORTON                 PINNACLE          12/22/2014
   18109 RYEGATE DRIVE       D.R. HORTON                 BRIARCREEK        12/22/2014
   18113 RYEGATE DRIVE       D.R. HORTON                 BRIARCREEK        12/22/2014
   6613 VISTA VIEW DRIVE     HORTON - KILLEEN/TEMPLE/    SENDERO WA        12/22/2014
   6601 VISTA VIEW DRIVE     HORTON - KILLEEN/TEMPLE/    SENDERO WA        12/22/2014
   11512 READING WAY         D.R. HORTON                 AVERY FAR WEST    12/23/2014
   6806 COOL CREEK DRIVE     HORTON - KILLEEN/TEMPLE/    THE LANDING       12/23/2014
   6603 COOL CREEK DRIVE     HORTON - KILLEEN/TEMPLE/    THE LANDING       12/23/2014
   691 TUMLINSON FORT WAY    D.R. HORTON                 TURTLE CREEK      12/23/2014
   14216 TYBURN TR           SCOTT FELDER HOMES, LLC     AVERY STATION     12/23/2014
   11709 SANTA ELENA LANE    D.R. HORTON                 AVERY FAR WEST    12/23/2014
   11700 SANTA ELENA LANE    D.R. HORTON                 AVERY FAR WEST    12/23/2014
   11708 SANTA ELENA LANE    D.R. HORTON                 AVERY FAR WEST    12/23/2014
   10408 FINDLEY DRIVE       OMEGA BUILDERS, LP          LAKEWOOD CAMPUS   12/23/2014
   6605 VISTA VIEW DRIVE     HORTON - KILLEEN/TEMPLE/    SENDERO WA        12/23/2014
   6633 VISTA VIEW DRIVE     HORTON - KILLEEN/TEMPLE/    SENDERO WA        12/23/2014
   #1701 1620 BRYANT DRIVE   D.R. HORTON                 CITYSIDE          12/24/2014
   #1702 1620 BRYANT DRIVE   D.R. HORTON                 CITYSIDE          12/24/2014
   #1703 1620 BRYANT DRIVE   D.R. HORTON                 CITYSIDE          12/24/2014
   #1704 1620 BRYANT DRIVE   D.R. HORTON                 CITYSIDE          12/24/2014
   #1705 1620 BRYANT DRIVE   D.R. HORTON                 CITYSIDE          12/24/2014
   #1706 1620 BRYANT DRIVE   D.R. HORTON                 CITYSIDE          12/24/2014
   18028 RYEGATE DRIVE       D.R. HORTON                 BRIARCREEK        12/26/2014
   18100 RYEGATE DRIVE       D.R. HORTON                 BRIARCREEK        12/26/2014
   18032 RYEGATE DRIVE       D.R. HORTON                 BRIARCREEK        12/26/2014
   18029 RYEGATE DRIVE       D.R. HORTON                 BRIARCREEK        12/26/2014


                                                                                        650
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 658 of 1053 PageID:
                                    18223

   18025 RYEGATE DRIVE       D.R. HORTON                 BRIARCREEK        12/26/2014
   18112 RYEGATE DRIVE       D.R. HORTON                 BRIARCREEK        12/26/2014
   18104 RYEGATE DRIVE       D.R. HORTON                 BRIARCREEK        12/26/2014
   18108 RYEGATE DRIVE       D.R. HORTON                 BRIARCREEK        12/26/2014
   6705 TEULADA DRIVE        STANDARD PACIFIC OF TEXAS   AVANA 2           12/29/2014
   12508 CRICOLI DRIVE       STANDARD PACIFIC OF TEXAS   AVANA 2           12/29/2014
   1234 FAWN LILY DRIVE      HORTON - KILLEEN/TEMPLE/    LAKE POINTE       12/29/2014
   1125 GARDEN GREEN DRIVE   HORTON - KILLEEN/TEMPLE/    LAKE POINTE       12/29/2014
   12520 CRICOLI DRIVE       STANDARD PACIFIC OF TEXAS   AVANA 2           12/29/2014
   18405 TALLGRASS PRAIRIE   D.R. HORTON                 HIGHLAND PARK     12/29/2014
   351 PURPLE MARTIN         D.R. HORTON                 MEADOWS AT KY     12/29/2014
   371 PURPLE MARTIN         D.R. HORTON                 MEADOWS AT KY     12/29/2014
   361 PURPLE MARTIN         D.R. HORTON                 MEADOWS AT KY     12/29/2014
   1231 FAWN LILY DRIVE      HORTON - KILLEEN/TEMPLE/    LAKE POINTE       12/29/2014
   421 PURPLE MARTIN         D.R. HORTON                 MEADOWS AT KY     12/29/2014
   391 PURPLE MARTIN         D.R. HORTON                 MEADOWS AT KY     12/29/2014
   341 PURPLE MARTIN         D.R. HORTON                 MEADOWS AT KY     12/29/2014
   712 BRYCE CANYON DRIVE    D.R. HORTON                 HIGHLAND PARK     12/29/2014
   11525 MAGGIORE DRIVE      STANDARD PACIFIC OF TEXAS   CIRCLE C RANCH    12/29/2014
   222 AVALANCHE AVENUE      D.R. HORTON                 PINNACLE          12/29/2014
   424 PARKFIELD LANE        OMEGA BUILDERS, LP          WESTFIELD TMPLE   12/29/2014
   428 PARKFIELD LANE        OMEGA BUILDERS, LP          WESTFIELD TMPLE   12/29/2014
   8627 OPEN PRAIRIE DRIVE   HORTON - KILLEEN/TEMPLE/    LAKE POINTE       12/29/2014
   233 BILES LANE            HORTON - KILLEEN/TEMPLE/    SONTERRA          12/30/2014
   204 FLOWER SMITH LANE     HORTON - KILLEEN/TEMPLE/    SONTERRA          12/30/2014
   5001 MOHAWK DRIVE         HORTON - KILLEEN/TEMPLE/    THE LANDING       12/30/2014
   237 BIG HORN CIRCLE       SITTERLE HOMES-AUSTIN,LLC   BELTERA           12/30/2014
   381 PURPLE MARTIN         D.R. HORTON                 MEADOWS AT KY     12/30/2014
   140 GALLATIN CT           SITTERLE HOMES-AUSTIN,LLC   BELTERA           12/30/2014
   201 LANGTRY LANE          HORTON - KILLEEN/TEMPLE/    SONTERRA          12/30/2014
   613 GARNER PARK DR        M/I HOMES OF AUSTIN, LLC    PARKSIDE MAYFLD   12/30/2014
   411 PURPLE MARTIN         D.R. HORTON                 MEADOWS AT KY     12/30/2014
   401 PURPLE MARTIN         D.R. HORTON                 MEADOWS AT KY     12/30/2014
   4501 #2 WESTLAKE DR       SCOTT FELDER HOMES, LLC     DAVENPORT RANCH   12/30/2014
   6427 MIRAROSA DRIVE       STANDARD PACIFIC OF TEXAS   CIRCLE C RANCH    12/30/2014
   #101 13400 BRIARWICK DR   D.R. HORTON                 PARMER VILLAGE    12/30/2014
   #102 13400 BRIARWICK DR   D.R. HORTON                 PARMER VILLAGE    12/30/2014
   #103 13400 BRIARWICK DR   D.R. HORTON                 PARMER VILLAGE    12/30/2014
   #104 13400 BRIARWICK DR   D.R. HORTON                 PARMER VILLAGE    12/30/2014
   135 WELLINGTON DR         SITTERLE HOMES-AUSTIN,LLC   BELTERA           12/31/2014
   1001 MORROW STREET        D.R. HORTON                 CRESTVIEW         12/31/2014
   1003 MORROW STREET        D.R. HORTON                 CRESTVIEW         12/31/2014
   1005 MORROW STREET        D.R. HORTON                 CRESTVIEW         12/31/2014
   612 TUMLINSON FORT WAY    D.R. HORTON                 TURTLE CREEK      12/31/2014
   608 TUMLINSON FORT WAY    D.R. HORTON                 TURTLE CREEK      12/31/2014
   604 TUMLINSON FORT WAY    D.R. HORTON                 TURTLE CREEK      12/31/2014
   600 TUMLINSON FORT WAY    D.R. HORTON                 TURTLE CREEK      12/31/2014
   708 CASCADA LANE          STANDARD PACIFIC OF TEXAS   SENDERO SPRINGS   12/31/2014
   118 ALONDRA WAY           STANDARD PACIFIC OF TEXAS   SENDERO SPRINGS   12/31/2014
   105 DOUBLE BARREL COURT   D.R. HORTON                 HUNTER CROSSING   12/31/2014
   107 DOUBLE BARREL COURT   D.R. HORTON                 HUNTER CROSSING   12/31/2014
   106 DOUBLE BARREL COURT   D.R. HORTON                 HUNTER CROSSING   12/31/2014
   4008 BRIONES STREET       DAVID WEEKLEY HOMES         MUELLER           12/31/2014
   4006 BRIONES STREET       DAVID WEEKLEY HOMES         MUELLER           12/31/2014




                                                                                        651
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 659 of 1053 PageID:
                                    18224




   5107 MOHAWK DRIVE         HORTON - KILLEEN/TEMPLE/    THE LANDING       1/2/2015
   200 HEDGEROW LN           SCOTT FELDER HOMES, LLC     SANTA RITA RNCH   1/2/2015
   1312 BRANCHWOOD WAY       OMEGA BUILDERS, LP          TEMPLE WESTOOD    1/2/2015
   209 HEDGEROW LN           SCOTT FELDER HOMES, LLC     SANTA RITA RNCH   1/2/2015
   6227 AMBROSE CIRCLE       HORTON - KILLEEN/TEMPLE/    ALTA VISTA        1/2/2015
   1304 BRANCHWOOD WAY       OMEGA BUILDERS, LP          TEMPLE WESTOOD    1/2/2015
   501 HERITAGE SPRINGS TR   D.R. HORTON                 TURTLE CREEK      1/5/2015
   505 HERITAGE SPRINGS TR   D.R. HORTON                 TURTLE CREEK      1/5/2015
   524 CASCADA LANE          STANDARD PACIFIC OF TEXAS   SENDERO SPRINGS   1/5/2015
   1007 MORROW STREET        D.R. HORTON                 CRESTVIEW         1/5/2015
   4102 BISON BEND           STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     1/5/2015
   1009 MORROW STREET        D.R. HORTON                 CRESTVIEW         1/5/2015
   644 TUMLINSON FORT WAY    D.R. HORTON                 TURTLE CREEK      1/5/2015
   640 TUMLINSON FORT WAY    D.R. HORTON                 TURTLE CREEK      1/5/2015
   636 TUMLINSON FORT WAY    D.R. HORTON                 TURTLE CREEK      1/5/2015
   632 TUMLINSON FORT WAY    D.R. HORTON                 TURTLE CREEK      1/5/2015
   628 TUMLINSON FORT WAY    D.R. HORTON                 TURTLE CREEK      1/5/2015
   624 TUMLINSON FORT WAY    D.R. HORTON                 TURTLE CREEK      1/5/2015
   620 TUMLINSON FORT WAY    D.R. HORTON                 TURTLE CREEK      1/5/2015
   616 TUMLINSON FORT WAY    D.R. HORTON                 TURTLE CREEK      1/5/2015
   4108 LAZY RIVER BEND      STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     1/5/2015
   6301 MUSTANG CREEK ROAD   HORTON - KILLEEN/TEMPLE/    THE LANDING       1/6/2015
   5005 MOHAWK DRIVE         HORTON - KILLEEN/TEMPLE/    THE LANDING       1/6/2015
   6601 COOL CREEK DRIVE     HORTON - KILLEEN/TEMPLE/    THE LANDING       1/6/2015
   431 PURPLE MARTIN         D.R. HORTON                 MEADOWS AT KY     1/6/2015
   1308 FAWN LILY DRIVE      HORTON - KILLEEN/TEMPLE/    LAKE POINTE       1/6/2015
   117 STEEL SHOT COURT      D.R. HORTON                 HUNTER CROSSING   1/6/2015
   8002 WILDCAT PASS         D.R. HORTON                 CRESTVIEW         1/6/2015
   8004 WILDCAT PASS         D.R. HORTON                 CRESTVIEW         1/6/2015
   8006 WILDCAT PASS         D.R. HORTON                 CRESTVIEW         1/6/2015
   8008 WILDCAT PASS         D.R. HORTON                 CRESTVIEW         1/6/2015
   8010 WILDCAT PASS         D.R. HORTON                 CRESTVIEW         1/6/2015
   18413 TALLGRASS PRAIRIE   D.R. HORTON                 HIGHLAND PARK     1/6/2015
   115 STEEL SHOT COURT      D.R. HORTON                 HUNTER CROSSING   1/6/2015
   #1901 1620 BRYANT DRIVE   D.R. HORTON                 CITYSIDE          1/6/2015
   #1902 1620 BRYANT DRIVE   D.R. HORTON                 CITYSIDE          1/6/2015
   #1903 1620 BRYANT DRIVE   D.R. HORTON                 CITYSIDE          1/6/2015
   #1904 1620 BRYANT DRIVE   D.R. HORTON                 CITYSIDE          1/6/2015
   101 MARBELLA WAY          CLEAR ROCK HOMES, LLC       BELTORRE          1/6/2015
   2323 STONEHAM             OMEGA BUILDERS, LP          HERITAGE PLACE    1/6/2015
   4501 #9 WESTLAKE DR       SCOTT FELDER HOMES, LLC     DAVENPORT RANCH   1/7/2015
   11601 SEWICKLEY COURT     D.R. HORTON                 AVERY FAR WEST    1/7/2015
   18417 TALLGRASS PRAIRIE   D.R. HORTON                 HIGHLAND PARK     1/7/2015
   18425 TALLGRASS PRAIRIE   D.R. HORTON                 HIGHLAND PARK     1/7/2015
   18409 TALLGRASS PRAIRIE   D.R. HORTON                 HIGHLAND PARK     1/7/2015
   18421 TALLGRASS PRAIRIE   D.R. HORTON                 HIGHLAND PARK     1/7/2015
   1011 MORROW STREET        D.R. HORTON                 CRESTVIEW         1/7/2015
   13821 SIERRA WIND LANE    D.R. HORTON                 WESTWIND          1/7/2015
   13825 SIERRA WIND LANE    D.R. HORTON                 WESTWIND          1/7/2015
   #2001 1620 BRYANT DRIVE   D.R. HORTON                 CITYSIDE          1/7/2015
   #2002 1620 BRYANT DRIVE   D.R. HORTON                 CITYSIDE          1/7/2015


                                                                                      652
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 660 of 1053 PageID:
                                    18225

   #2003 1620 BRYANT DRIVE     D.R. HORTON                 CITYSIDE           1/7/2015
   #2004 1620 BRYANT DRIVE     D.R. HORTON                 CITYSIDE           1/7/2015
   #2005 1620 BRYANT DRIVE     D.R. HORTON                 CITYSIDE           1/7/2015
   #2006 1620 BRYANT DRIVE     D.R. HORTON                 CITYSIDE           1/7/2015
   1104 PLATEAU TRAIL          D.R. HORTON                 PINNACLE           1/7/2015
   6804 COOL CREEK DRIVE       HORTON - KILLEEN/TEMPLE/    THE LANDING        1/8/2015
   14201 TYBURN TR             SCOTT FELDER HOMES, LLC     AVERY STATION      1/8/2015
   13812 SIERRA WIND LANE      D.R. HORTON                 WESTWIND           1/8/2015
   13820 SIERRA WIND LANE      D.R. HORTON                 WESTWIND           1/8/2015
   18501 BASSANO AVENUE        D.R. HORTON                 SORENTO            1/8/2015
   132 BRIAR PARK DRIVE        D.R. HORTON                 TERAVISTA 2        1/8/2015
   320 HAWTHORNE LOOP          SCOTT FELDER HOMES, LLC     RIM ROCK           1/8/2015
   2809 SAN MILAN PASS         M/I HOMES OF AUSTIN, LLC    PALOMA LAKE        1/8/2015
   2829 SAN MILAN PASS         M/I HOMES OF AUSTIN, LLC    PALOMA LAKE        1/8/2015
   280 SOUTH PARK RD. CASITA   THREE OAKS HOMES, LLC       WIMBERLY, TEXAS    1/9/2015
   601 WIMBERLEY HILLS DR      THREE OAKS HOMES, LLC       WIMBERLY, TEXAS    1/9/2015
   10901 CANTON JACK ROAD      STANDARD PACIFIC OF TEXAS   AVERY STATION      1/9/2015
   10129 LONGHORN SKYWAY       ANDERSON CUSTOM BUILDING,   DRIPPING SPRING   1/12/2015
   712 PROSPECT AVENUE         AUSTIN NEWCASTLE HOMES,LP   CENTRAL AUSTIN    1/12/2015
   821 TERRA COTTA COURT       HORTON - KILLEEN/TEMPLE/    TUSCANY MEADOWS   1/12/2015
   829 TUSCAN ROAD             HORTON - KILLEEN/TEMPLE/    TUSCANY MEADOWS   1/12/2015
   911 MORROW STREET           D.R. HORTON                 CRESTVIEW         1/12/2015
   300 JEFFREY DAVID LANE      STANDARD PACIFIC OF TEXAS   HIGHLAND HORIZ.   1/12/2015
   304 JEFFREY DAVID LANE      STANDARD PACIFIC OF TEXAS   HIGHLAND HORIZ.   1/12/2015
   915 MORROW STREET           D.R. HORTON                 CRESTVIEW         1/12/2015
   913 MORROW STREET           D.R. HORTON                 CRESTVIEW         1/12/2015
   909 MORROW STREET           D.R. HORTON                 CRESTVIEW         1/12/2015
   109 LIMESTONE DR            OPUS HOMES, LLC             CIMARRON HILLS    1/12/2015
   907 MORROW STREET           D.R. HORTON                 CRESTVIEW         1/12/2015
   52 RICHLAND DRIVE           OMEGA BUILDERS, LP          LAKEWOOD CAMPUS   1/12/2015
   1500 MURRAY LANE            A.J. MESSER CONSTRUCTION    CARL N            1/12/2015
   5232 CORNFLOWER DRIVE       STREETMAN (USE 1407)        GREY ROCK RIDGE   1/13/2015
   18509 BASSANO AVENUE        D.R. HORTON                 SORENTO           1/13/2015
   5101 CORNFLOWER DRIVE       STANDARD PACIFIC OF TEXAS   GREY ROCK RIDGE   1/13/2015
   905 MORROW STREET           D.R. HORTON                 CRESTVIEW         1/13/2015
   4206 STILES LANE            STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     1/13/2015
   2700 CHIQUITA CT            M/I HOMES OF AUSTIN, LLC    PALOMA LAKE       1/13/2015
   903 MORROW STREET           D.R. HORTON                 CRESTVIEW         1/13/2015
   115 LIGHTFOOT TR            SITTERLE HOMES-AUSTIN,LLC   THE COLONY        1/13/2015
   #2104 1620 BRYANT DRIVE     D.R. HORTON                 CITYSIDE          1/13/2015
   #2103 1620 BRYANT DRIVE     D.R. HORTON                 CITYSIDE          1/13/2015
   #2102 1620 BRYANT DRIVE     D.R. HORTON                 CITYSIDE          1/13/2015
   #2101 1620 BRYANT DRIVE     D.R. HORTON                 CITYSIDE          1/13/2015
   4116 BISON BEND             STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     1/13/2015
   4124 BISON BEND             STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     1/13/2015
   4209 LAZY RIVER BEND        STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     1/13/2015
   2720 MADELENA CT            M/I HOMES OF AUSTIN, LLC    PALOMA LAKE       1/13/2015
   2713 MADELENA CT            M/I HOMES OF AUSTIN, LLC    PALOMA LAKE       1/13/2015
   10131 LONGHORN SKYWAY       ANDERSON CUSTOM BUILDING,   DRIPPING SPRING   1/14/2015
   404 KAYLA DRIVE             HORTON - KILLEEN/TEMPLE/    FIVE AND ONE      1/14/2015
   2404 MOLLY LANE             D.R. HORTON                 HAZLEWOOD         1/14/2015
   208 HEDGEROW LN             SCOTT FELDER HOMES, LLC     SANTA RITA RNCH   1/14/2015
   3120 TOM MILLER STREET      STANDARD PACIFIC OF TEXAS   MUELLER           1/14/2015
   504 KAYLA DRIVE             HORTON - KILLEEN/TEMPLE/    FIVE AND ONE      1/14/2015
   502 KAYLA DRIVE             HORTON - KILLEEN/TEMPLE/    FIVE AND ONE      1/14/2015


                                                                                         653
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 661 of 1053 PageID:
                                    18226

   13728 SIERRA WIND LANE    D.R. HORTON                 WESTWIND          1/14/2015
   13804 SIERRA WIND LANE    D.R. HORTON                 WESTWIND          1/14/2015
   13808 SIERRA WIND LANE    D.R. HORTON                 WESTWIND          1/14/2015
   13800 SIERRA WIND LANE    D.R. HORTON                 WESTWIND          1/14/2015
   #2401 1620 BRYANT DRIVE   D.R. HORTON                 CITYSIDE          1/14/2015
   #2402 1620 BRYANT DRIVE   D.R. HORTON                 CITYSIDE          1/14/2015
   #2403 1620 BRYANT DRIVE   D.R. HORTON                 CITYSIDE          1/14/2015
   2717 HALCYON DRIVE        MX3 HOMES, LLC              ARCADIA EAST      1/14/2015
   609 WYNDHAM HILL PKWY     OMEGA BUILDERS, LP          WYNDHAM HILL      1/14/2015
   6208 ANTIGO LANE          STANDARD PACIFIC OF TEXAS   AVANA             1/15/2015
   3602 LORNE DRIVE          HORTON - KILLEEN/TEMPLE/    YOWELL RANCH      1/15/2015
   5009 MOHAWK DRIVE         HORTON - KILLEEN/TEMPLE/    THE LANDING       1/15/2015
   9510 ADEEL DRIVE          HORTON - KILLEEN/TEMPLE/    YOWELL RANCH      1/15/2015
   9509 ADEEL DRIVE          HORTON - KILLEEN/TEMPLE/    YOWELL RANCH      1/15/2015
   9508 ADEEL DRIVE          HORTON - KILLEEN/TEMPLE/    YOWELL RANCH      1/15/2015
   18512 ORVIETO DRIVE       D.R. HORTON                 SORENTO           1/15/2015
   113 BETHEL STREET         CLEAR ROCK HOMES, LLC       BELTORRE          1/15/2015
   3503 LORNE DRIVE          HORTON - KILLEEN/TEMPLE/    YOWELL RANCH      1/15/2015
   5105 MOHAWK DRIVE         HORTON - KILLEEN/TEMPLE/    THE LANDING       1/15/2015
   305 KYLAR DRIVE           HORTON - KILLEEN/TEMPLE/    FIVE AND ONE      1/16/2015
   138 WATSON CT             JKIRSTEN CORPORATION        BUDA              1/16/2015
   134 WATSON HOLLOW         JKIRSTEN CORPORATION        BUDA              1/16/2015
   406 HUNTING LODGE         D.R. HORTON                 HUNTER CROSSING   1/16/2015
   408 HUNTING LODGE         D.R. HORTON                 HUNTER CROSSING   1/16/2015
   716 CASCADA LANE          STANDARD PACIFIC OF TEXAS   SENDERO SPRINGS   1/16/2015
   18301 WEATHERBY LANE      D.R. HORTON                 WESTWIND          1/16/2015
   104 MARBELLA WAY          CLEAR ROCK HOMES, LLC       BELTORRE          1/16/2015
   503 TREY DRIVE            HORTON - KILLEEN/TEMPLE/    FIVE AND ONE      1/16/2015
   240 PINE POST CV          SCOTT FELDER HOMES, LLC     RIM ROCK          1/16/2015
   2613 DALEA STREET         SITTERLE HOMES-AUSTIN,LLC   BEHRENS RANCH     1/16/2015
   221 WANDERING OAK         COPPER RIDGE INV., INC.     THOUSAND OAKS     1/17/2015
   125 PARKER COURT          COPPER RIDGE INV., INC.     THOUSAND OAKS     1/17/2015
   108 LOST OAK COURT        COPPER RIDGE INV., INC.     THOUSAND OAKS     1/17/2015
   17700 FLAGLER DR          ARBOGAST CUSTOM HOMES, LP   BELVEDERE         1/19/2015
   2817 SAN MILAN PASS       M/I HOMES OF AUSTIN, LLC    PALOMA LAKE       1/19/2015
   103 FAROLA COVE           STANDARD PACIFIC OF TEXAS   SENDERO SPRINGS   1/19/2015
   2739 MARIPOSA WAY         M/I HOMES OF AUSTIN, LLC    PALOMA LAKE       1/19/2015
   103 VENISON               SITTERLE HOMES-AUSTIN,LLC   HORSESHOE BAY     1/19/2015
   9400 CENTENNIAL DRIVE     HORTON - KILLEEN/TEMPLE/    FLAT ROCK         1/19/2015
   2710 FEATHERGRASS COURT   STANDARD PACIFIC OF TEXAS   TWIN CREEKS CP    1/19/2015
   552 ROLLING BLOCK         COPPER RIDGE INV., INC.     THOUSAND OAKS     1/19/2015
   416 ROLLING BLOCK         COPPER RIDGE INV., INC.     THOUSAND OAKS     1/19/2015
   1170 ANGELINA ST          PATRIOT BUILDERS, LP        CARL N            1/19/2015
   6705 SERLIO DRIVE         STANDARD PACIFIC OF TEXAS   AVANA 2           1/20/2015
   808 SERENE ESTATES DR     SITTERLE HOMES-AUSTIN,LLC   SERENE HILLS      1/20/2015
   1108 CRESTONE STREAM DR   SITTERLE HOMES-AUSTIN,LLC   SERENE HILLS      1/20/2015
   103 DOUBLE BARREL COURT   D.R. HORTON                 HUNTER CROSSING   1/20/2015
   13816 SIERRA WIND LANE    D.R. HORTON                 WESTWIND          1/20/2015
   2920 SANTA ROSITA DR      M/I HOMES OF AUSTIN, LLC    PALOMA LAKE       1/20/2015
   5213 BEDROCK WAY          HORTON - KILLEEN/TEMPLE/    STONEGATE         1/20/2015
   1531 SANDSTONE LOOP       HORTON - KILLEEN/TEMPLE/    STONEGATE         1/20/2015
   10201 SALEM COURT         HORTON - KILLEEN/TEMPLE/    WILLOW BEND       1/20/2015
   9441 COLFAX DRIVE         HORTON - KILLEEN/TEMPLE/    FLAT ROCK         1/20/2015
   5206 FLINT ROCK LANE      HORTON - KILLEEN/TEMPLE/    STONEGATE         1/20/2015
   179 CHERING DRIVE         OMEGA BUILDERS, LP          NORTH CLIFFE      1/20/2015


                                                                                       654
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 662 of 1053 PageID:
                                    18227

   410 HUNTING LODGE LN S.   D.R. HORTON                 HUNTER CROSSING   1/20/2015
   13809 SIERRA WIND LANE    D.R. HORTON                 WESTWIND          1/20/2015
   135 CHERING DRIVE         OMEGA BUILDERS, LP          NORTH CLIFFE      1/20/2015
   2704 SANTA ROSITA CT      M/I HOMES OF AUSTIN, LLC    PALOMA LAKE       1/20/2015
   2821 SAN MILAN PASS       M/I HOMES OF AUSTIN, LLC    PALOMA LAKE       1/20/2015
   2623 PECOS STREET         MUSKIN COMPANY              TERRYTOWN OAKS    1/21/2015
   312 PLEASANT DRIVE        MUSKIN COMPANY              CARL N            1/21/2015
   515 FORZA VIOLA WAY       SCOTT FELDER HOMES, LLC     ROUGH HOLLOW      1/21/2015
   10909 CUT PLAINS LOOP     STANDARD PACIFIC OF TEXAS   FOUR POINTS       1/21/2015
   11000 CUT PLAINS LOOP     STANDARD PACIFIC OF TEXAS   FOUR POINTS       1/21/2015
   3397 VINEYARD TRAIL       HORTON - KILLEEN/TEMPLE/    TUSCANY MEADOWS   1/21/2015
   18328 TALLGRASS PRAIRIE   D.R. HORTON                 HIGHLAND PARK     1/21/2015
   1067 BEARKAT CANYON DR    SCOTT FELDER HOMES, LLC     HARRISON HILLS    1/21/2015
   121 ALONDRA WAY           STANDARD PACIFIC OF TEXAS   SENDERO SPRINGS   1/21/2015
   #2201 1620 BRYANT DRIVE   D.R. HORTON                 CITYSIDE          1/21/2015
   #2202 1620 BRYANT DRIVE   D.R. HORTON                 CITYSIDE          1/21/2015
   #2203 1620 BRYANT DRIVE   D.R. HORTON                 CITYSIDE          1/21/2015
   #2204 1620 BRYANT DRIVE   D.R. HORTON                 CITYSIDE          1/21/2015
   #2205 1620 BRYANT DRIVE   D.R. HORTON                 CITYSIDE          1/21/2015
   823 TERRA COTTA COURT     HORTON - KILLEEN/TEMPLE/    TUSCANY MEADOWS   1/21/2015
   6544 LA SOL LANE          HORTON - KILLEEN/TEMPLE/    SENDERO WA        1/21/2015
   6545 LA SOL LANE          HORTON - KILLEEN/TEMPLE/    SENDERO WA        1/21/2015
   6509 CASCADE DRIVE        HORTON - KILLEEN/TEMPLE/    SENDERO WA        1/21/2015
   6508 LA SOL LANE          HORTON - KILLEEN/TEMPLE/    SENDERO WA        1/21/2015
   515 PARKFIELD LANE        OMEGA BUILDERS, LP          WESTFIELD TMPLE   1/21/2015
   1501 NEUBERRY CLIFFE      OMEGA BUILDERS, LP          TEMPLE WESTOOD    1/21/2015
   6305 MUSTANG CREEK ROAD   HORTON - KILLEEN/TEMPLE/    THE LANDING       1/23/2015
   6407 COOL CREEK DRIVE     HORTON - KILLEEN/TEMPLE/    THE LANDING       1/23/2015
   6403 MUSTANG CREEK ROAD   HORTON - KILLEEN/TEMPLE/    THE LANDING       1/23/2015
   6401 MUSTANG CREEK ROAD   HORTON - KILLEEN/TEMPLE/    THE LANDING       1/23/2015
   6409 COOL CREEK DRIVE     HORTON - KILLEEN/TEMPLE/    THE LANDING       1/23/2015
   9513 ADEEL DRIVE          HORTON - KILLEEN/TEMPLE/    YOWELL RANCH      1/26/2015
   18301 MORETO LOOP         D.R. HORTON                 PFLGER. HEIGHTS   1/26/2015
   3416 PLOVER RUN TR        SCOTT FELDER HOMES, LLC     BLACKHAWK         1/26/2015
   3412 PLOVER RUN TR        SCOTT FELDER HOMES, LLC     BLACKHAWK         1/26/2015
   8707 OPEN PRAIRIE DRIVE   HORTON - KILLEEN/TEMPLE/    LAKE POINTE       1/26/2015
   213 TULLEY CT             LMLS, LLC (PRE-PAY ACCT)    WIMBERLY          1/26/2015
   16232 CANTANIA COVE       D.R. HORTON                 SORENTO           1/26/2015
   735 CASCADA LANE          STANDARD PACIFIC OF TEXAS   SENDERO SPRINGS   1/26/2015
   16228 CANTANIA COVE       D.R. HORTON                 SORENTO           1/26/2015
   285 SENECA DR             SITTERLE HOMES-AUSTIN,LLC   BELTERA           1/27/2015
   #2301 1620 BRYANT DRIVE   D.R. HORTON                 CITYSIDE          1/27/2015
   #2302 1620 BRYANT DRIVE   D.R. HORTON                 CITYSIDE          1/27/2015
   #2303 1620 BRYANT DRIVE   D.R. HORTON                 CITYSIDE          1/27/2015
   #2304 1620 BRYANT DRIVE   D.R. HORTON                 CITYSIDE          1/27/2015
   #2305 1620 BRYANT DRIVE   D.R. HORTON                 CITYSIDE          1/27/2015
   #2306 1620 BRYANT DRIVE   D.R. HORTON                 CITYSIDE          1/27/2015
   4813 TWIN ACRES DRIVE     JON C. COBB                 BEE CAVE          1/28/2015
   14104 LAURINBURG DRIVE    STANDARD PACIFIC OF TEXAS   AVERY STATION     1/28/2015
   16241 CANTANIA COVE       D.R. HORTON                 SORENTO           1/28/2015
   1701 LUBBOCK DRIVE        HORTON - KILLEEN/TEMPLE/    HEARTWOOD PARK    1/28/2015
   1514 NEFF DRIVE           HORTON - KILLEEN/TEMPLE/    HEARTWOOD PARK    1/28/2015
   1502 NEFF DRIVE           HORTON - KILLEEN/TEMPLE/    HEARTWOOD PARK    1/28/2015
   400 HUNTING LODGE LN S.   D.R. HORTON                 HUNTER CROSSING   1/28/2015
   402 HUNTING LODGE LN S.   D.R. HORTON                 HUNTER CROSSING   1/28/2015


                                                                                       655
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 663 of 1053 PageID:
                                    18228

   409 HUNTING LODGE LN S.   D.R. HORTON                 HUNTER CROSSING   1/28/2015
   401 HUNTING LODGE LN S.   D.R. HORTON                 HUNTER CROSSING   1/28/2015
   800 PALO DURO LOOP        D.R. HORTON                 SOMERVILLE        1/29/2015
   2009 BRAUNIG COVE         D.R. HORTON                 SOMERVILLE        1/29/2015
   2008 BRAUNIG COVE         D.R. HORTON                 SOMERVILLE        1/29/2015
   816 PALO DURO LOOP        D.R. HORTON                 SOMERVILLE        1/29/2015
   316 FORT COBB WAY         M/I HOMES OF AUSTIN, LLC    PARKSIDE MAYFLD   1/29/2015
   609 GARNER PARK DR        M/I HOMES OF AUSTIN, LLC    PARKSIDE MAYFLD   1/29/2015
   9421 CENTENNIAL DRIVE     HORTON - KILLEEN/TEMPLE/    FLAT ROCK         1/29/2015
   6633 CASCADE DRIVE        HORTON - KILLEEN/TEMPLE/    SENDERO WA        1/29/2015
   13805 SIERRA WIND LANE    D.R. HORTON                 WESTWIND          1/29/2015
   16237 CANTANIA COVE       D.R. HORTON                 SORENTO           1/29/2015
   407 HUNTING LODGE LN S.   D.R. HORTON                 HUNTER CROSSING   1/29/2015
   405 HUNTING LODGE LN S.   D.R. HORTON                 HUNTER CROSSING   1/29/2015
   13801 SIERRA WIND LANE    D.R. HORTON                 WESTWIND          1/29/2015
   721 CLOVER LANE           PATRICK & SHERLY TORMEY     TEMPLE            1/30/2015
   11002 CUT PLAINS LOOP     STANDARD PACIFIC OF TEXAS   FOUR POINTS       1/30/2015
   12212 TUBEROSE TERRACE    STANDARD PACIFIC OF TEXAS   GREY ROCK RIDGE   1/30/2015
   2709 MARGARITA CT         M/I HOMES OF AUSTIN, LLC    PALOMA LAKE       1/30/2015
   5216 BEDROCK WAY          HORTON - KILLEEN/TEMPLE/    STONEGATE         1/30/2015
   10601 TWISTED ELM DRIVE   STANDARD PACIFIC OF TEXAS   FOUR POINTS       1/30/2015
   5228 CORNFLOWER DRIVE     STANDARD PACIFIC OF TEXAS   GREY ROCK RIDGE   1/30/2015
   712 CASCADA LANE          STANDARD PACIFIC OF TEXAS   SENDERO SPRINGS   1/30/2015
   6805 VITRUVIUS DRIVE      STANDARD PACIFIC OF TEXAS   AVANA 2            2/2/2015
   2708 ZARAGOSA STREET      MX3 HOMES, LLC              CENTRAL AUSTIN     2/2/2015
   6717 VITRUVIUS DRIVE      STANDARD PACIFIC OF TEXAS   AVANA 2            2/2/2015
   9428 CENTENNIAL DRIVE     HORTON - KILLEEN/TEMPLE/    FLAT ROCK          2/2/2015
   271 CHERING DRIVE         OMEGA BUILDERS, LP          NORTH CLIFFE       2/2/2015
   11609 SANTA ELENA LANE    D.R. HORTON                 AVERY FAR WEST     2/2/2015
   324 ALDEA COVE            CLEAR ROCK HOMES, LLC       BELTORRE           2/2/2015
   233 CHERING DRIVE         OMEGA BUILDERS, LP          NORTH CLIFFE       2/2/2015
   4002 BRIONES STREET       DAVID WEEKLEY HOMES         MUELLER            2/2/2015
   512 PARKFIELD LANE        OMEGA BUILDERS, LP          WESTFIELD TMPLE    2/2/2015
   9440 COLFAX DRIVE         HORTON - KILLEEN/TEMPLE/    FLAT ROCK          2/2/2015
   105 BRIAR PARK DRIVE      D.R. HORTON                 TERAVISTA 2        2/3/2015
   11016 CUT PLAINS LOOP     STANDARD PACIFIC OF TEXAS   FOUR POINTS        2/3/2015
   3402 STERLING HEIGHTS     STANDARD PACIFIC OF TEXAS   TWIN CREEKS CP     2/3/2015
   3003 MEDIA DR             SCOTT FELDER HOMES, LLC     CABALLO RANCH      2/3/2015
   2424 LEONARDS PASS        D.R. HORTON                 HAZLEWOOD          2/3/2015
   2321 MANADA TR            M/I HOMES OF AUSTIN, LLC    CABALLO RANCH      2/3/2015
   6628 VISTA VIEW DRIVE     HORTON - KILLEEN/TEMPLE/    SENDERO WA         2/3/2015
   6617 VISTA VIEW DRIVE     HORTON - KILLEEN/TEMPLE/    SENDERO WA         2/3/2015
   6609 VISTA VIEW DRIVE     HORTON - KILLEEN/TEMPLE/    SENDERO WA         2/3/2015
   13240 ZEN GARDEN WAY      J BYRON CUSTOM HOMES, LLC   STEINER RANCH      2/4/2015
   2007 A GARDEN STREET      AUSTIN NEWCASTLE HOMES,LP   CENTRAL AUSTIN     2/4/2015
   2007 B GARDEN STREET      AUSTIN NEWCASTLE HOMES,LP   CENTRAL AUSTIN     2/4/2015
   808 CRYSTAL CREEK DR      MARK MOULCKERS, AIA         BEE CAVE           2/4/2015
   2309 SANTA RITA STREET    MX3 HOMES, LLC              CENTRAL AUSTIN     2/4/2015
   2315 SANTA ROSA STREET    MX3 HOMES, LLC              CENTRAL AUSTIN     2/4/2015
   2713 MARGARITA CT         M/I HOMES OF AUSTIN, LLC    PALOMA LAKE        2/4/2015
   2325 MUZZIE LANE          D.R. HORTON                 HAZLEWOOD          2/4/2015
   2333 LEONARDS PASS        D.R. HORTON                 HAZLEWOOD          2/4/2015
   2833 SAN MILAN PASS       M/I HOMES OF AUSTIN, LLC    PALOMA LAKE        2/4/2015
   16012 JEFFS LANE          STANDARD PACIFIC OF TEXAS   PEARSON PLACE      2/4/2015
   6629 CASCADE DRIVE        HORTON - KILLEEN/TEMPLE/    SENDERO WA         2/4/2015


                                                                                       656
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 664 of 1053 PageID:
                                    18229

   6628 CASCADE DRIVE        HORTON - KILLEEN/TEMPLE/    SENDERO WA         2/4/2015
   1157 CASTLE BLUFF CIR     HORTON - KILLEEN/TEMPLE/    CASTLE BLUFF       2/4/2015
   6708 VITRUVIUS DRIVE      STANDARD PACIFIC OF TEXAS   AVANA 2            2/5/2015
   22104 KYLE DRIVE          LUKE PARKER HOMES (DBA)     BRIARCLIFF         2/5/2015
   2011 BARKER HOUSE COVE    D.R. HORTON                 TURTLE CREEK       2/5/2015
   16213 CANTANIA COVE       D.R. HORTON                 SORENTO            2/5/2015
   13724 SIERRA WIND LANE    D.R. HORTON                 WESTWIND           2/5/2015
   13720 SIERRA WIND LANE    D.R. HORTON                 WESTWIND           2/5/2015
   13729 SIERRA WIND LANE    D.R. HORTON                 WESTWIND           2/5/2015
   703 GLACIAL STREAM LN     SCOTT FELDER HOMES, LLC     ABRANTES           2/5/2015
   2731 MARIPOSA WAY         M/I HOMES OF AUSTIN, LLC    PALOMA LAKE        2/5/2015
   16233 CANTANIA COVE       D.R. HORTON                 SORENTO            2/5/2015
   203 PARABLE COVE          D.R. HORTON                 CARRINGTON CT      2/5/2015
   205 PARABLE COVE          D.R. HORTON                 CARRINGTON CT      2/5/2015
   207 PARABLE COVE          D.R. HORTON                 CARRINGTON CT      2/5/2015
   13725 SIERRA WIND LANE    D.R. HORTON                 WESTWIND           2/5/2015
   13721 SIERRA WIND LANE    D.R. HORTON                 WESTWIND           2/5/2015
   400 HAPPY COW LANE        STANDARD PACIFIC OF TEXAS   RANCH AT BRUS      2/5/2015
   404 HAPPY COW LANE        STANDARD PACIFIC OF TEXAS   RANCH AT BRUS      2/5/2015
   1209 HOGG COURT           HORTON - KILLEEN/TEMPLE/    HEARTWOOD PARK     2/6/2015
   48 CLUB ESTATES PKWY      MARK MOULCKERS, AIA         HILLS / LAKEWAY    2/6/2015
   1609 LUBBOCK DRIVE        HORTON - KILLEEN/TEMPLE/    HEARTWOOD PARK     2/6/2015
   16229 CANTANIA COVE       D.R. HORTON                 SORENTO            2/6/2015
   6706 COOL CREEK DRIVE     HORTON - KILLEEN/TEMPLE/    THE LANDING        2/6/2015
   1238 HOGG COURT           HORTON - KILLEEN/TEMPLE/    HEARTWOOD PARK     2/6/2015
   1510 NEFF DRIVE           HORTON - KILLEEN/TEMPLE/    HEARTWOOD PARK     2/6/2015
   16201 CANTANIA COVE       D.R. HORTON                 SORENTO            2/6/2015
   1506 NEFF DRIVE           HORTON - KILLEEN/TEMPLE/    HEARTWOOD PARK     2/6/2015
   417 RHETORIC WAY          D.R. HORTON                 CARRINGTON CT      2/6/2015
   419 RHETORIC WAY          D.R. HORTON                 CARRINGTON CT      2/6/2015
   421 RHETORIC WAY          D.R. HORTON                 CARRINGTON CT      2/6/2015
   423 RHETORIC WAY          D.R. HORTON                 CARRINGTON CT      2/6/2015
   20501 MARTIN LANE         DAVID WEEKLEY HOMES         BLACKHAWK          2/6/2015
   16221 CANTANIA COVE       D.R. HORTON                 SORENTO            2/6/2015
   819 MORROW STREET         D.R. HORTON                 CRESTVIEW          2/7/2015
   817 MORROW STREET         D.R. HORTON                 CRESTVIEW          2/7/2015
   821 MORROW STREET         D.R. HORTON                 CRESTVIEW          2/7/2015
   815 MORROW STREET         D.R. HORTON                 CRESTVIEW          2/7/2015
   1024 CRESTONE STREAM DR   SITTERLE HOMES-AUSTIN,LLC   SERENE HILLS       2/9/2015
   93 SANTA MARIA ST         SITTERLE HOMES-AUSTIN,LLC   RANCHO SIENNA      2/9/2015
   125 FATORRIA              SITTERLE HOMES-AUSTIN,LLC   RANCHO SIENNA      2/9/2015
   7108 CUT PLAINS TRAIL     STANDARD PACIFIC OF TEXAS   FOUR POINTS        2/9/2015
   6041 STONEHAVEN DRIVE     HORTON - KILLEEN/TEMPLE/    ALTA VISTA         2/9/2015
   6802 COOL CREEK DRIVE     HORTON - KILLEEN/TEMPLE/    THE LANDING        2/9/2015
   192 RANCH RIDGE DR        SCOTT FELDER HOMES, LLC     HARRISON HILLS     2/9/2015
   6603 KATY CREEK LANE      HORTON - KILLEEN/TEMPLE/    THE LANDING        2/9/2015
   89 SANTA MARIA ST         SITTERLE HOMES-AUSTIN,LLC   RANCHO SIENNA      2/9/2015
   6509 LA SOL LANE          HORTON - KILLEEN/TEMPLE/    SENDERO WA         2/9/2015
   6509 VISTA VIEW DRIVE     HORTON - KILLEEN/TEMPLE/    SENDERO WA         2/9/2015
   6632 VISTA VIEW DRIVE     HORTON - KILLEEN/TEMPLE/    SENDERO WA         2/9/2015
   6640 VISTA VIEW DRIVE     HORTON - KILLEEN/TEMPLE/    SENDERO WA         2/9/2015
   328 FOSTER LANE           HORTON - KILLEEN/TEMPLE/    SONTERRA          2/10/2015
   340 FOSTER LANE           HORTON - KILLEEN/TEMPLE/    SONTERRA          2/10/2015
   1110 EMERALD GATE DRIVE   HORTON - KILLEEN/TEMPLE/    LAKE POINTE       2/10/2015
   3529 BROWN DIPPER DR      SCOTT FELDER HOMES, LLC     BLACKHAWK         2/10/2015


                                                                                       657
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 665 of 1053 PageID:
                                    18230

   506 CHRISLYN DRIVE        HORTON - KILLEEN/TEMPLE/    FIVE AND ONE      2/10/2015
   277 ZARYA                 D.R. HORTON                 POST OAK          2/10/2015
   336 FOSTER LANE           HORTON - KILLEEN/TEMPLE/    SONTERRA          2/10/2015
   304 FOSTER LANE           HORTON - KILLEEN/TEMPLE/    SONTERRA          2/10/2015
   316 FOSTER LANE           HORTON - KILLEEN/TEMPLE/    SONTERRA          2/10/2015
   312 FOSTER LANE           HORTON - KILLEEN/TEMPLE/    SONTERRA          2/10/2015
   373 ZARYA                 D.R. HORTON                 POST OAK          2/10/2015
   2401 MUZZIE LANE          D.R. HORTON                 HAZLEWOOD         2/10/2015
   2425 MUZZIE LANE          D.R. HORTON                 HAZLEWOOD         2/10/2015
   2417 MUZZIE LANE          D.R. HORTON                 HAZLEWOOD         2/10/2015
   14200 TYBURN TR           SCOTT FELDER HOMES, LLC     AVERY STATION     2/11/2015
   670 TUMLINSON FORT WAY    D.R. HORTON                 TURTLE CREEK      2/11/2015
   917 MORROW STREET         D.R. HORTON                 CRESTVIEW         2/11/2015
   701 TUMLINSON FORT WAY    D.R. HORTON                 TURTLE CREEK      2/11/2015
   629 TUMLINSON FORT WAY    D.R. HORTON                 TURTLE CREEK      2/11/2015
   11007 CUT PLAINS LOOP     STANDARD PACIFIC OF TEXAS   FOUR POINTS       2/11/2015
   11008 CUT PLAINS LOOP     STANDARD PACIFIC OF TEXAS   FOUR POINTS       2/11/2015
   11520 READING WAY         D.R. HORTON                 AVERY FAR WEST    2/11/2015
   2022 BARKER HOUSE COVE    D.R. HORTON                 TURTLE CREEK      2/11/2015
   517 TUMLINSON FORT WAY    D.R. HORTON                 TURTLE CREEK      2/11/2015
   527 TUMLINSON FORT WAY    D.R. HORTON                 TURTLE CREEK      2/11/2015
   16244 CANTANIA COVE       D.R. HORTON                 SORENTO           2/11/2015
   16240 CANTANIA COVE       D.R. HORTON                 SORENTO           2/11/2015
   7714 EASY WIND DRIVE      D.R. HORTON                 CRESTVIEW         2/11/2015
   7710 EASY WIND DRIVE      D.R. HORTON                 CRESTVIEW         2/11/2015
   7712 EASY WIND DRIVE      D.R. HORTON                 CRESTVIEW         2/11/2015
   7708 EASY WIND DRIVE      D.R. HORTON                 CRESTVIEW         2/11/2015
   4501 #30 WESTLAKE DR      SCOTT FELDER HOMES, LLC     DAVENPORT RANCH   2/11/2015
   2412 MUZZIE LANE          D.R. HORTON                 HAZLEWOOD         2/11/2015
   2416 MUZZIE LANE          D.R. HORTON                 HAZLEWOOD         2/11/2015
   16225 CANTANIA COVE       D.R. HORTON                 SORENTO           2/11/2015
   10705 CANNON MARK WAY     STANDARD PACIFIC OF TEXAS   AVERY STATION     2/12/2015
   7104 CUT PLAINS TRAIL     STANDARD PACIFIC OF TEXAS   FOUR POINTS       2/12/2015
   16236 CANTANIA COVE       D.R. HORTON                 SORENTO           2/12/2015
   16204 CANTANIA COVE       D.R. HORTON                 SORENTO           2/12/2015
   128 WELLINGTON CT         SITTERLE HOMES-AUSTIN,LLC   BELTERA           2/12/2015
   10716 CANNON MARK WAY     STANDARD PACIFIC OF TEXAS   AVERY STATION     2/12/2015
   6131 AMBROSE CIRCLE       HORTON - KILLEEN/TEMPLE/    ALTA VISTA        2/12/2015
   6119 AMBROSE CIRCLE       HORTON - KILLEEN/TEMPLE/    ALTA VISTA        2/12/2015
   6127 AMBROSE CIRCLE       HORTON - KILLEEN/TEMPLE/    ALTA VISTA        2/12/2015
   185 VALLEY SPRING ROAD    WORKMAN DEVELOPMENT         WIMBERLY, TEXAS   2/12/2015
   16224 CANTANIA COVE       D.R. HORTON                 SORENTO           2/12/2015
   18329 WILLOW SAGE LANE    D.R. HORTON                 WESTWIND          2/12/2015
   18356 WILLOW SAGE LANE    D.R. HORTON                 WESTWIND          2/12/2015
   4404 STILES LANE          STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     2/12/2015
   7513 SUGAR MAGNOLIA       D.R. HORTON                 CRESTVIEW         2/12/2015
   7515 SUGAR MAGNOLIA       D.R. HORTON                 CRESTVIEW         2/12/2015
   7511 SUGAR MAGNOLIA       D.R. HORTON                 CRESTVIEW         2/12/2015
   644 JOPPA ROAD            D.R. HORTON                 NRTHSIDE MEADOW   2/12/2015
   187 CHERING DRIVE         OMEGA BUILDERS, LP          NORTH CLIFFE      2/12/2015
   4122 BISON BEND           STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     2/13/2015
   209 PARABLE COVE          D.R. HORTON                 CARRINGTON CT     2/13/2015
   211 PARABLE COVE          D.R. HORTON                 CARRINGTON CT     2/13/2015
   213 PARABLE COVE          D.R. HORTON                 CARRINGTON CT     2/13/2015
   #2501 1620 BRYANT DRIVE   D.R. HORTON                 CITYSIDE          2/13/2015


                                                                                       658
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 666 of 1053 PageID:
                                    18231

   #2502 1620 BRYANT DRIVE   D.R. HORTON                 CITYSIDE          2/13/2015
   #2503 1620 BRYANT DRIVE   D.R. HORTON                 CITYSIDE          2/13/2015
   289 ZARYA                 D.R. HORTON                 POST OAK          2/13/2015
   337 ZARYA                 D.R. HORTON                 POST OAK          2/13/2015
   325 ZARYA                 D.R. HORTON                 POST OAK          2/13/2015
   361 ZARYA                 D.R. HORTON                 POST OAK          2/13/2015
   372 ZARYA                 D.R. HORTON                 POST OAK          2/13/2015
   349 ZARYA                 D.R. HORTON                 POST OAK          2/13/2015
   384 ZARYA                 D.R. HORTON                 POST OAK          2/13/2015
   264 ZARYA                 D.R. HORTON                 POST OAK          2/13/2015
   506 DRY GULCH BEND        STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     2/13/2015
   2720 SANTA BONITA LN      M/I HOMES OF AUSTIN, LLC    PALOMA LAKE       2/14/2015
   2726 MARIPOSA WAY         M/I HOMES OF AUSTIN, LLC    PALOMA LAKE       2/14/2015
   3000 MARGARITA LOOP       M/I HOMES OF AUSTIN, LLC    PALOMA LAKE       2/14/2015
   2900 SAN MILAN PASS       M/I HOMES OF AUSTIN, LLC    PALOMA LAKE       2/14/2015
   7102 CUT PLAINS TRAIL     STANDARD PACIFIC OF TEXAS   FOUR POINTS       2/16/2015
   348 FOSTER LANE           HORTON - KILLEEN/TEMPLE/    SONTERRA          2/16/2015
   344 FOSTER LANE           HORTON - KILLEEN/TEMPLE/    SONTERRA          2/16/2015
   356 FOSTER LANE           HORTON - KILLEEN/TEMPLE/    SONTERRA          2/16/2015
   10704 TWISTED ELM DRIVE   STANDARD PACIFIC OF TEXAS   FOUR POINTS       2/16/2015
   3245 VINEYARD TRAIL       HORTON - KILLEEN/TEMPLE/    TUSCANY MEADOWS   2/16/2015
   3509 BROWN DIPPER DRIVE   DAVID WEEKLEY HOMES         BLACKHAWK         2/16/2015
   660 NORTHCLIFFE DRIVE     OMEGA BUILDERS, LP          NORTH CLIFFE      2/16/2015
   21800 RYAN DR             RIVENDALE HOMES TEXAS,LLC   BRIARCLIFF        2/17/2015
   21909 PLOCKTON DR         RIVENDALE HOMES TEXAS,LLC   BRIARCLIFF        2/17/2015
   714 RIVER RANCH CIRCLE    NORDSTROM CUSTOM HOMES      RIVER RANCH       2/17/2015
   671 TUMLINSON FORT WAY    D.R. HORTON                 TURTLE CREEK      2/17/2015
   650 TUMLINSON FORT WAY    D.R. HORTON                 TURTLE CREEK      2/17/2015
   18401 BASSANO AVENUE      D.R. HORTON                 SORENTO           2/17/2015
   343 FOSTER LANE           HORTON - KILLEEN/TEMPLE/    SONTERRA          2/17/2015
   347 FOSTER LANE           HORTON - KILLEEN/TEMPLE/    SONTERRA          2/17/2015
   351 FOSTER LANE           HORTON - KILLEEN/TEMPLE/    SONTERRA          2/17/2015
   413 FOSTER LANE           HORTON - KILLEEN/TEMPLE/    SONTERRA          2/17/2015
   2421 MUZZIE LANE          D.R. HORTON                 HAZLEWOOD         2/17/2015
   3860 ASHBURY RD           M/I HOMES OF AUSTIN, LLC    HIGHLAND MAYFLD   2/17/2015
   3970 COLE VALLEY LN       M/I HOMES OF AUSTIN, LLC    HIGHLAND MAYFLD   2/17/2015
   6222 AMBROSE CIRCLE       HORTON - KILLEEN/TEMPLE/    ALTA VISTA        2/17/2015
   6223 AMBROSE CIRCLE       HORTON - KILLEEN/TEMPLE/    ALTA VISTA        2/17/2015
   4804 PECAN CHASE          RIVENDALE HOMES TEXAS,LLC   SPANISH OAKS      2/18/2015
   7310 PRESERVE VIEW RUN    STANDARD PACIFIC OF TEXAS   FOUR POINTS       2/18/2015
   12109 STANDING CYPRESS    STANDARD PACIFIC OF TEXAS   GREY ROCK RIDGE   2/18/2015
   204 CARRACK DRIVE         STANDARD PACIFIC OF TEXAS   HIGHLAND HORIZ.   2/18/2015
   5200 RAIN LILY DRIVE      STANDARD PACIFIC OF TEXAS   GREY ROCK RIDGE   2/18/2015
   280 BRIARLEAF CIRCLE      RUSS DAVIS HOMES, INC.      ELLIS FARM        2/18/2015
   6624 VISTA VIEW DRIVE     HORTON - KILLEEN/TEMPLE/    SENDERO WA        2/18/2015
   9511 ADEEL DRIVE          HORTON - KILLEEN/TEMPLE/    YOWELL RANCH      2/19/2015
   7213 CUT PLAINS TRAIL     STANDARD PACIFIC OF TEXAS   FOUR POINTS       2/19/2015
   7319 PRESERVE VIEW RUN    STANDARD PACIFIC OF TEXAS   FOUR POINTS       2/19/2015
   10605 TWISTED ELM DRIVE   STANDARD PACIFIC OF TEXAS   FOUR POINTS       2/19/2015
   10701 TWISTED ELM DRIVE   STANDARD PACIFIC OF TEXAS   FOUR POINTS       2/19/2015
   18404 ORVIETO DRIVE       D.R. HORTON                 SORENTO           2/19/2015
   18400 ORVIETO DRIVE       D.R. HORTON                 SORENTO           2/19/2015
   9724 IVALENES HOPE DR     STANDARD PACIFIC OF TEXAS   PEARSON PLACE     2/19/2015
   5212 SILTSTONE LOOP       HORTON - KILLEEN/TEMPLE/    WHITE ROCK EST    2/19/2015
   504 DRY GULCH BEND        STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     2/19/2015


                                                                                       659
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 667 of 1053 PageID:
                                    18232

   502 DRY GULCH BEND        STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     2/19/2015
   10802 PALUXY PASS         STANDARD PACIFIC OF TEXAS   FOUR POINTS       2/19/2015
   7505 SUGAR MAGNOLIA       D.R. HORTON                 CRESTVIEW         2/19/2015
   7503 SUGAR MAGNOLIA       D.R. HORTON                 CRESTVIEW         2/19/2015
   7507 SUGAR MAGNOLIA       D.R. HORTON                 CRESTVIEW         2/19/2015
   7501 SUGAR MAGNOLIA       D.R. HORTON                 CRESTVIEW         2/19/2015
   505 TUMLINSON FORT WAY    D.R. HORTON                 TURTLE CREEK      2/19/2015
   6105 STONEHAVEN           HORTON - KILLEEN/TEMPLE/    ALTA VISTA        2/19/2015
   6553 VISTA VIEW DRIVE     HORTON - KILLEEN/TEMPLE/    SENDERO WA        2/19/2015
   6640 LA SOL LANE          HORTON - KILLEEN/TEMPLE/    SENDERO WA        2/19/2015
   6641 LA SOL LANE          HORTON - KILLEEN/TEMPLE/    SENDERO WA        2/19/2015
   10617 CANNON MARK WAY     STANDARD PACIFIC OF TEXAS   AVERY STATION     2/20/2015
   11621 SEWICKLEY COURT     D.R. HORTON                 AVERY FAR WEST    2/20/2015
   441 PURPLE MARTIN         D.R. HORTON                 MEADOWS AT KY     2/20/2015
   11624 SEWICKLEY COURT     D.R. HORTON                 AVERY FAR WEST    2/20/2015
   107 ALONDRA WAY           STANDARD PACIFIC OF TEXAS   SENDERO SPRINGS   2/20/2015
   #201 1620 BRYANT DRIVE    D.R. HORTON                 CITYSIDE          2/20/2015
   #202 1620 BRYANT DRIVE    D.R. HORTON                 CITYSIDE          2/20/2015
   #203 1620 BRYANT DRIVE    D.R. HORTON                 CITYSIDE          2/20/2015
   #204 1620 BRYANT DRIVE    D.R. HORTON                 CITYSIDE          2/20/2015
   #205 1620 BRYANT DRIVE    D.R. HORTON                 CITYSIDE          2/20/2015
   #206 1620 BRYANT DRIVE    D.R. HORTON                 CITYSIDE          2/20/2015
   313 ZARYA                 D.R. HORTON                 POST OAK          2/20/2015
   256 UNITY                 D.R. HORTON                 POST OAK          2/20/2015
   348 ZARYA                 D.R. HORTON                 POST OAK          2/20/2015
   360 ZARYA                 D.R. HORTON                 POST OAK          2/20/2015
   265 ZARYA                 D.R. HORTON                 POST OAK          2/20/2015
   2713 SANTA ROSITA CT      M/I HOMES OF AUSTIN, LLC    PALOMA LAKE       2/20/2015
   #108 711 ROLLING OAK DR   D.R. HORTON                 TURTLE CREEK      2/20/2015
   #110 711 ROLLING OAK DR   D.R. HORTON                 TURTLE CREEK      2/20/2015
   #104 711 ROLLING OAK DR   D.R. HORTON                 TURTLE CREEK      2/20/2015
   #106 711 ROLLING OAK DR   D.R. HORTON                 TURTLE CREEK      2/20/2015
   14208 WILLIAMSPORT ST     SCOTT FELDER HOMES, LLC     AVERY STATION     2/20/2015
   2018 COMANCHE FALLS CV    D.R. HORTON                 TURTLE CREEK      2/20/2015
   501 TUMLINSON FORT WAY    D.R. HORTON                 TURTLE CREEK      2/20/2015
   6636 VISTA VIEW DRIVE     HORTON - KILLEEN/TEMPLE/    SENDERO WA        2/20/2015
   9416 CENTENNIAL DRIVE     HORTON - KILLEEN/TEMPLE/    FLAT ROCK         2/20/2015
   6621 LA SOL LANE          HORTON - KILLEEN/TEMPLE/    SENDERO WA        2/20/2015
   547 TUMLINSON FORT WAY    D.R. HORTON                 TURTLE CREEK      2/20/2015
   1130 THOUSAND OAKS TR.    COPPER RIDGE INV., INC.     THOUSAND OAKS     2/21/2015
   526 ROLLING BLOCK         COPPER RIDGE INV., INC.     THOUSAND OAKS     2/21/2015
   133 MESQUITE SPRINGS DR   COPPER RIDGE INV., INC.     THOUSAND OAKS     2/21/2015
   5143 SCENIC LAKE DRIVE    D.R. HORTON                 TERAVISTA 2       2/23/2015
   5127 SCENIC LAKE DRIVE    D.R. HORTON                 TERAVISTA 2       2/23/2015
   5201 SCENIC LAKE DRIVE    D.R. HORTON                 TERAVISTA 2       2/23/2015
   1700 LINSCOMB AVE.(GAR)   MUSKIN COMPANY              BARTON CREEK      2/24/2015
   7006 CUT PLAINS TRAIL     STANDARD PACIFIC OF TEXAS   FOUR POINTS       2/24/2015
   7100 CUT PLAINS TRAIL     STANDARD PACIFIC OF TEXAS   FOUR POINTS       2/24/2015
   3933 SANSOME LN           M/I HOMES OF AUSTIN, LLC    HIGHLAND MAYFLD   2/24/2015
   3921 SANSOME LN           M/I HOMES OF AUSTIN, LLC    HIGHLAND MAYFLD   2/24/2015
   5139 SCENIC LAKE DRIVE    D.R. HORTON                 TERAVISTA 2       2/24/2015
   5401 DIAMANTE DRIVE       D.R. HORTON                 SOLA VISTA        2/24/2015
   2004 PAUL THOMAS DRIVE    STANDARD PACIFIC OF TEXAS   HIGHLAND HORIZ.   2/24/2015
   4501 #18 WESTLAKE DR      SCOTT FELDER HOMES, LLC     DAVENPORT RANCH   2/24/2015
   21617 DIAMANTE COVE       D.R. HORTON                 SOLA VISTA        2/24/2015


                                                                                       660
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 668 of 1053 PageID:
                                    18233

   10312 WINDY POINTE DR.    OMEGA BUILDERS, LP          GROVES AT LAKEW   2/24/2015
   108 BASTIAN LANE          D.R. HORTON                 KATY COVE         2/24/2015
   104 BASTIAN LANE          D.R. HORTON                 KATY COVE         2/24/2015
   100 BASTIAN LANE          D.R. HORTON                 KATY COVE         2/24/2015
   6109 EMPRESA DR           M/I HOMES OF AUSTIN, LLC    SWEETWATER DW     2/25/2015
   1216 SUE ANN ROSE DRIVE   STANDARD PACIFIC OF TEXAS   HIGHLAND HORIZ.   2/25/2015
   #301 1620 BRYANT DRIVE    D.R. HORTON                 CITYSIDE          2/25/2015
   #302 1620 BRYANT DRIVE    D.R. HORTON                 CITYSIDE          2/25/2015
   #303 1620 BRYANT DRIVE    D.R. HORTON                 CITYSIDE          2/25/2015
   #304 1620 BRYANT DRIVE    D.R. HORTON                 CITYSIDE          2/25/2015
   2409 MUZZIE LANE          D.R. HORTON                 HAZLEWOOD         2/25/2015
   2429 MUZZIE LANE          D.R. HORTON                 HAZLEWOOD         2/25/2015
   321 ALABASTER CAVERNS     M/I HOMES OF AUSTIN, LLC    PARKSIDE MAYFLD   2/25/2015
   500 GARNER PARK DR        M/I HOMES OF AUSTIN, LLC    PARKSIDE MAYFLD   2/25/2015
   5240 DIAMANTE DRIVE       D.R. HORTON                 SOLA VISTA        2/25/2015
   317 ALABASTER CAVERNS     M/I HOMES OF AUSTIN, LLC    PARKSIDE MAYFLD   2/25/2015
   2209 CACTUS VALLEY        D.R. HORTON                 HAZLEWOOD         2/25/2015
   2241 CACTUS VALLEY        D.R. HORTON                 HAZLEWOOD         2/25/2015
   1516 SARAH CHRISTINE LN   STANDARD PACIFIC OF TEXAS   HIGHLAND HORIZ.   2/25/2015
   5449 DIAMANTE DRIVE       D.R. HORTON                 SOLA VISTA        2/25/2015
   6405 COOL CREEK DRIVE     HORTON - KILLEEN/TEMPLE/    THE LANDING       2/26/2015
   6501 KATY CREEK LANE      HORTON - KILLEEN/TEMPLE/    THE LANDING       2/26/2015
   252 ZARYA                 D.R. HORTON                 POST OAK          2/26/2015
   16308 AVENTURA AVENUE     D.R. HORTON                 SORENTO           2/26/2015
   101 CARRACK DRIVE         STANDARD PACIFIC OF TEXAS   HIGHLAND HORIZ.   2/26/2015
   500 CARINA DRIVE          STANDARD PACIFIC OF TEXAS   HIGHLAND HORIZ.   2/26/2015
   109 CARRACK DRIVE         STANDARD PACIFIC OF TEXAS   HIGHLAND HORIZ.   2/26/2015
   807 SAD WILLOW PASS       SCOTT FELDER HOMES, LLC     RIM ROCK          2/26/2015
   240 ZARYA                 D.R. HORTON                 POST OAK          2/26/2015
   228 ZARYA                 D.R. HORTON                 POST OAK          2/26/2015
   217 ZARYA                 D.R. HORTON                 POST OAK          2/26/2015
   7715 WOLVERINE STREET     D.R. HORTON                 CRESTVIEW         2/26/2015
   7711 WOLVERINE STREET     D.R. HORTON                 CRESTVIEW         2/26/2015
   7713 WOLVERINE STREET     D.R. HORTON                 CRESTVIEW         2/26/2015
   7709 WOLVERINE STREET     D.R. HORTON                 CRESTVIEW         2/26/2015
   18405 BASSANO AVENUE      D.R. HORTON                 SORENTO           2/26/2015
   18412 ORVIETO DRIVE       D.R. HORTON                 SORENTO           2/26/2015
   14221 TYBURN TR           SCOTT FELDER HOMES, LLC     AVERY STATION     2/27/2015
   10613 CANNON MARK WAY     STANDARD PACIFIC OF TEXAS   AVERY STATION     2/27/2015
   5100 RAIN LILY DRIVE      STANDARD PACIFIC OF TEXAS   GREY ROCK RIDGE   2/27/2015
   2420 MUZZIE LANE          D.R. HORTON                 HAZLEWOOD         2/27/2015
   2408 MUZZIE LANE          D.R. HORTON                 HAZLEWOOD         2/27/2015
   3521 EAGLE RIDGE LN       SCOTT FELDER HOMES, LLC     BLACKHAWK         2/27/2015
   12704 PADUA DRIVE         STANDARD PACIFIC OF TEXAS   AVANA 2           2/27/2015
   2424 MUZZIE LANE          D.R. HORTON                 HAZLEWOOD         2/27/2015
   2400 MUZZIE LANE          D.R. HORTON                 HAZLEWOOD         2/27/2015
   11404 MAGGIORE DRIVE      STANDARD PACIFIC OF TEXAS   CIRCLE C RANCH    2/27/2015
   9801 IVALENES HOPE DR.    STANDARD PACIFIC OF TEXAS   PEARSON PLACE     2/27/2015
   3416 BROWN DIPPER DRIVE   DAVID WEEKLEY HOMES         BLACKHAWK         2/27/2015
   5135 SCENIC LAKE DRIVE    D.R. HORTON                 TERAVISTA 2       2/28/2015
   5205 SCENIC LAKE DRIVE    D.R. HORTON                 TERAVISTA 2       2/28/2015
   249 DEEP CREEK DRIVE      D.R. HORTON                 KATY COVE         2/28/2015
   253 DEEP CREEK DRIVE      D.R. HORTON                 KATY COVE         2/28/2015
   1610 NEFF DRIVE           HORTON - KILLEEN/TEMPLE/    HEARTWOOD PARK     3/2/2015
   1705 LUBBOCK DRIVE        HORTON - KILLEEN/TEMPLE/    HEARTWOOD PARK     3/2/2015


                                                                                       661
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 669 of 1053 PageID:
                                    18234

   1213 HOGG COURT           HORTON - KILLEEN/TEMPLE/    HEARTWOOD PARK    3/2/2015
   1201 HOGG COURT           HORTON - KILLEEN/TEMPLE/    HEARTWOOD PARK    3/2/2015
   407 DARWINS WAY           PROMINENCE HOMES, LLC       WATER DIST.17     3/2/2015
   409 DARWINS WAY           PROMINENCE HOMES, LLC       WATER DIST.17     3/2/2015
   12628 CRICOLI DRIVE       STANDARD PACIFIC OF TEXAS   AVANA 2           3/2/2015
   1606 NEFF DRIVE           HORTON - KILLEEN/TEMPLE/    HEARTWOOD PARK    3/2/2015
   2428 LEONARDS PASS        D.R. HORTON                 HAZLEWOOD         3/2/2015
   2213 CACTUS VALLEY        D.R. HORTON                 HAZLEWOOD         3/2/2015
   2237 CACTUS VALLEY        D.R. HORTON                 HAZLEWOOD         3/2/2015
   210 BIG HORN CIR          SITTERLE HOMES-AUSTIN,LLC   BELTERA           3/3/2015
   3864 ASHBURY RD           M/I HOMES OF AUSTIN, LLC    HIGHLAND MAYFLD   3/3/2015
   526 TUMLINSON FORT WAY    D.R. HORTON                 TURTLE CREEK      3/3/2015
   530 TUMLINSON FORT WAY    D.R. HORTON                 TURTLE CREEK      3/3/2015
   534 TUMLINSON FORT WAY    D.R. HORTON                 TURTLE CREEK      3/3/2015
   538 TUMLINSON FORT WAY    D.R. HORTON                 TURTLE CREEK      3/3/2015
   #121 711 ROLLING OAK DR   D.R. HORTON                 TURTLE CREEK      3/3/2015
   #123 711 ROLLING OAK DR   D.R. HORTON                 TURTLE CREEK      3/3/2015
   711 TUMLINSON FORT WAY    D.R. HORTON                 TURTLE CREEK      3/3/2015
   6804 TEULADA DRIVE        STANDARD PACIFIC OF TEXAS   AVANA 2           3/3/2015
   403 DARWINS WAY           PROMINENCE HOMES, LLC       WATER DIST.17     3/3/2015
   405 DARWINS WAY           PROMINENCE HOMES, LLC       WATER DIST.17     3/3/2015
   401 DARWINS WAY           PROMINENCE HOMES, LLC       WATER DIST.17     3/3/2015
   5131 SCENIC LAKE DRIVE    D.R. HORTON                 TERAVISTA 2       3/3/2015
   11600 SEWICKLEY COURT     D.R. HORTON                 AVERY FAR WEST    3/3/2015
   3104 TOM MILLER STREET    MUSKIN COMPANY              MUELLER           3/4/2015
   164 ABAMILLO DR           SITTERLE HOMES-AUSTIN,LLC   THE COLONY        3/4/2015
   311 DARWINS WAY           PROMINENCE HOMES, LLC       WATER DIST.17     3/4/2015
   309 DARWINS WAY           PROMINENCE HOMES, LLC       WATER DIST.17     3/4/2015
   404 PARKFIELD LANE        OMEGA BUILDERS, LP          WESTFIELD TMPLE   3/4/2015
   432 PARKFIELD LANE        OMEGA BUILDERS, LP          WESTFIELD TMPLE   3/4/2015
   2015 BARKER HOUSE COVE    D.R. HORTON                 TURTLE CREEK      3/5/2015
   2014 COMANCHE FALLS CV    D.R. HORTON                 TURTLE CREEK      3/5/2015
   2015 COMANCHE FALLS CV    D.R. HORTON                 TURTLE CREEK      3/5/2015
   3512 BROWN DIPPER DR      SCOTT FELDER HOMES, LLC     BLACKHAWK         3/5/2015
   257 DEEP CREEK DRIVE      D.R. HORTON                 KATY COVE         3/5/2015
   261 DEEP CREEK DRIVE      D.R. HORTON                 KATY COVE         3/5/2015
   5117 SILTSTONE LOOP       HORTON - KILLEEN/TEMPLE/    WHITE ROCK EST    3/6/2015
   336 ZARYA                 D.R. HORTON                 POST OAK          3/6/2015
   512 CHOKE CANYON LN       M/I HOMES OF AUSTIN, LLC    PARKSIDE MAYFLD   3/6/2015
   5121 CORNFLOWER DRIVE     STANDARD PACIFIC OF TEXAS   GREY ROCK RIDGE   3/6/2015
   2822 SAN MILAN PASS       M/I HOMES OF AUSTIN, LLC    PALOMA LAKE       3/6/2015
   384 DISCOVERY             D.R. HORTON                 POST OAK          3/6/2015
   1135 GARDEN GREEN DRIVE   HORTON - KILLEEN/TEMPLE/    LAKE POINTE       3/6/2015
   1144 FAWN LILY DRIVE      HORTON - KILLEEN/TEMPLE/    LAKE POINTE       3/6/2015
   6214 AMBROSE CIRCLE       HORTON - KILLEEN/TEMPLE/    ALTA VISTA        3/6/2015
   2018 BARKER HOUSE COVE    D.R. HORTON                 TURTLE CREEK      3/6/2015
   6409 MIRAROSA DRIVE       STANDARD PACIFIC OF TEXAS   CIRCLE C RANCH    3/6/2015
   508 COPPER RIDGE LOOP     OMEGA BUILDERS, LP          TEMPLE WESTOOD    3/6/2015
   #1801 1620 BRYANT DRIVE   D.R. HORTON                 CITYSIDE          3/7/2015
   #1802 1620 BRYANT DRIVE   D.R. HORTON                 CITYSIDE          3/7/2015
   #1803 1620 BRYANT DRIVE   D.R. HORTON                 CITYSIDE          3/7/2015
   #1804 1620 BRYANT DRIVE   D.R. HORTON                 CITYSIDE          3/7/2015
   #1805 1620 BRYANT DRIVE   D.R. HORTON                 CITYSIDE          3/7/2015
   5151 SCENIC LAKE DRIVE    D.R. HORTON                 TERAVISTA 2       3/9/2015
   5213 SCENIC LAKE DRIVE    D.R. HORTON                 TERAVISTA 2       3/9/2015


                                                                                      662
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 670 of 1053 PageID:
                                    18235

   1918 W 40TH ST           HALTON CUSTOM HOMES         AUSTIN            3/10/2015
   6712 SERLIO DRIVE        STANDARD PACIFIC OF TEXAS   AVANA 2           3/10/2015
   461 PURPLE MARTIN        D.R. HORTON                 MEADOWS AT KY     3/10/2015
   169 NORTHERN FLICKER     D.R. HORTON                 MEADOWS AT KY     3/10/2015
   137 NORTHERN FLICKER     D.R. HORTON                 MEADOWS AT KY     3/10/2015
   185 NORTHERN FLICKER     D.R. HORTON                 MEADOWS AT KY     3/10/2015
   153 NORTHERN FLICKER     D.R. HORTON                 MEADOWS AT KY     3/10/2015
   9507 FRATELLI COURT      HORTON - KILLEEN/TEMPLE/    YOWELL RANCH      3/10/2015
   6709 GEORGE COVE         HORTON - KILLEEN/TEMPLE/    THE LANDING       3/10/2015
   9617 ADEEL DRIVE         HORTON - KILLEEN/TEMPLE/    YOWELL RANCH      3/10/2015
   9701 ADEEL DRIVE         HORTON - KILLEEN/TEMPLE/    YOWELL RANCH      3/10/2015
   2245 CACTUS VALLEY       D.R. HORTON                 HAZLEWOOD         3/10/2015
   11533 MAGGIORE DRIVE     STANDARD PACIFIC OF TEXAS   CIRCLE C RANCH    3/10/2015
   6416 MIRAROSA DRIVE      STANDARD PACIFIC OF TEXAS   CIRCLE C RANCH    3/10/2015
   12813 CRICOLI DRIVE      STANDARD PACIFIC OF TEXAS   AVANA 2           3/10/2015
   1700 A SINGLETON AVE     PATRIOT BUILDERS, LP        CARL N            3/11/2015
   1700 B SINGLETON AVE     PATRIOT BUILDERS, LP        CARL N            3/11/2015
   324 ZARYA                D.R. HORTON                 POST OAK          3/11/2015
   312 ZARYA                D.R. HORTON                 POST OAK          3/11/2015
   190 NORTHERN FLICKER     D.R. HORTON                 MEADOWS AT KY     3/11/2015
   305 RAGING RIVER ROAD    STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     3/11/2015
   5147 SCENIC LAKE DRIVE   D.R. HORTON                 TERAVISTA 2       3/11/2015
   5209 SCENIC LAKE DRIVE   D.R. HORTON                 TERAVISTA 2       3/11/2015
   5301 SCENIC LAKE DRIVE   D.R. HORTON                 TERAVISTA 2       3/11/2015
   5305 SCENIC LAKE DRIVE   D.R. HORTON                 TERAVISTA 2       3/11/2015
   5829 WORTHING DRIVE      OMEGA BUILDERS, LP          WYNDHAM HILL      3/11/2015
   6500 TRISSINO DRIVE      STANDARD PACIFIC OF TEXAS   AVANA 2           3/11/2015
   13716 SIERRA WIND LANE   D.R. HORTON                 WESTWIND          3/11/2015
   13713 SIERRA WIND LANE   D.R. HORTON                 WESTWIND          3/11/2015
   13717 SIERRA WIND LANE   D.R. HORTON                 WESTWIND          3/11/2015
   6204 TANZANITE DRIVE     HORTON - KILLEEN/TEMPLE/    WHITE ROCK EST    3/12/2015
   400 PACKSADDLE PASS      WORKMAN DEVELOPMENT         WIMBERLY, TEXAS   3/12/2015
   542 TUMLINSON FORT WAY   D.R. HORTON                 TURTLE CREEK      3/12/2015
   546 TUMLINSON FORT WAY   D.R. HORTON                 TURTLE CREEK      3/12/2015
   550 TUMLINSON FORT WAY   D.R. HORTON                 TURTLE CREEK      3/12/2015
   554 TUMLINSON FORT WAY   D.R. HORTON                 TURTLE CREEK      3/12/2015
   5210 SILTSTONE LOOP      HORTON - KILLEEN/TEMPLE/    WHITE ROCK EST    3/12/2015
   1312 FAWN LILY DRIVE     HORTON - KILLEEN/TEMPLE/    LAKE POINTE       3/12/2015
   504 CARINA DRIVE         STANDARD PACIFIC OF TEXAS   HIGHLAND HORIZ.   3/12/2015
   1418 FAWN LILY DRIVE     HORTON - KILLEEN/TEMPLE/    LAKE POINTE       3/12/2015
   3207 PASEO DE CHARROS    SCOTT FELDER HOMES, LLC     CABALLO RANCH     3/12/2015
   9703 ADEEL DRIVE         HORTON - KILLEEN/TEMPLE/    YOWELL RANCH      3/13/2015
   9705 ADEEL DRIVE         HORTON - KILLEEN/TEMPLE/    YOWELL RANCH      3/13/2015
   3116 MEDIA DR            SCOTT FELDER HOMES, LLC     CABALLO RANCH     3/13/2015
   13708 SIERRA WIND LANE   D.R. HORTON                 WESTWIND          3/13/2015
   13712 SIERRA WIND LANE   D.R. HORTON                 WESTWIND          3/13/2015
   2003 COLINA COVE         SCOTT FELDER HOMES, LLC     ABRANTES          3/16/2015
   147 PICO CT              FINE LINE CUSTOM HOMES,     SAN MARCOS        3/16/2015
   250 KINGFISHER LANE      D.R. HORTON                 MEADOWS AT KY     3/17/2015
   270 KINGFISHER LANE      D.R. HORTON                 MEADOWS AT KY     3/17/2015
   230 KINGFISHER LANE      D.R. HORTON                 MEADOWS AT KY     3/17/2015
   220 KINGFISHER LANE      D.R. HORTON                 MEADOWS AT KY     3/17/2015
   101 SCREECH OWL DRIVE    D.R. HORTON                 MEADOWS AT KY     3/17/2015
   125 SCREECH OWL DRIVE    D.R. HORTON                 MEADOWS AT KY     3/17/2015
   4129 BISON BEND          STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     3/17/2015


                                                                                      663
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 671 of 1053 PageID:
                                    18236

   405 CURTIS DRIVE          HORTON - KILLEEN/TEMPLE/    SPLAWN RANCH      3/17/2015
   407 CURTIS DRIVE          HORTON - KILLEEN/TEMPLE/    SPLAWN RANCH      3/17/2015
   6633 LA SOL LANE          HORTON - KILLEEN/TEMPLE/    SENDERO WA        3/17/2015
   6637 LA SOL LANE          HORTON - KILLEEN/TEMPLE/    SENDERO WA        3/17/2015
   6624 CASCADE DRIVE        HORTON - KILLEEN/TEMPLE/    SENDERO WA        3/17/2015
   5206 BEDROCK WAY          HORTON - KILLEEN/TEMPLE/    STONEGATE         3/17/2015
   660 TUMLINSON FORT WAY    D.R. HORTON                 TURTLE CREEK      3/17/2015
   3102 PALOMINOS PASS       SCOTT FELDER HOMES, LLC     CABALLO RANCH     3/17/2015
   1601 LIPAN TR             BLUE HORSE BLDG.& DESIGN    AUSTIN LAKE HLS   3/18/2015
   200 NORTHERN FLICKER      D.R. HORTON                 MEADOWS AT KY     3/18/2015
   7205 PUZZLE PATH          STANDARD PACIFIC OF TEXAS   FOUR POINTS       3/18/2015
   201 NORTHERN FLICKER      D.R. HORTON                 MEADOWS AT KY     3/18/2015
   10603 TWISTED ELM DRIVE   STANDARD PACIFIC OF TEXAS   FOUR POINTS       3/18/2015
   352 FOSTER LANE           HORTON - KILLEEN/TEMPLE/    SONTERRA          3/18/2015
   360 FOSTER LANE           HORTON - KILLEEN/TEMPLE/    SONTERRA          3/18/2015
   130 NORTHERN FLICKER      D.R. HORTON                 MEADOWS AT KY     3/18/2015
   471 PURPLE MARTIN         D.R. HORTON                 MEADOWS AT KY     3/18/2015
   2212 MANADA TR            M/I HOMES OF AUSTIN, LLC    CABALLO RANCH     3/18/2015
   3974 COLE VALLEY LN       M/I HOMES OF AUSTIN, LLC    HIGHLAND MAYFLD   3/18/2015
   116 BASTIAN LANE          D.R. HORTON                 KATY COVE         3/18/2015
   136 BASTIAN LANE          D.R. HORTON                 KATY COVE         3/18/2015
   124 BASTIAN LANE          D.R. HORTON                 KATY COVE         3/18/2015
   132 BASTIAN LANE          D.R. HORTON                 KATY COVE         3/18/2015
   128 BASTIAN LANE          D.R. HORTON                 KATY COVE         3/18/2015
   335 FOSTER LANE           HORTON - KILLEEN/TEMPLE/    SONTERRA          3/19/2015
   526 NAPLES                SITTERLE HOMES-AUSTIN,LLC   BELTERA           3/19/2015
   #116 711 ROLLING OAK DR   D.R. HORTON                 TURTLE CREEK      3/19/2015
   #118 711 ROLLING OAK DR   D.R. HORTON                 TURTLE CREEK      3/19/2015
   #117 711 ROLLING OAK DR   D.R. HORTON                 TURTLE CREEK      3/19/2015
   #119 711 ROLLING OAK DR   D.R. HORTON                 TURTLE CREEK      3/19/2015
   339 FOSTER LANE           HORTON - KILLEEN/TEMPLE/    SONTERRA          3/19/2015
   6809 TEULADA DRIVE        STANDARD PACIFIC OF TEXAS   AVANA 2           3/19/2015
   400 FOSTER LANE           HORTON - KILLEEN/TEMPLE/    SONTERRA          3/19/2015
   331 FOSTER LANE           HORTON - KILLEEN/TEMPLE/    SONTERRA          3/19/2015
   9709 IVALENES HOPE DR.    STANDARD PACIFIC OF TEXAS   PEARSON PLACE     3/19/2015
   3119 PALOMINOS PASS       SCOTT FELDER HOMES, LLC     CABALLO RANCH     3/19/2015
   1905 CHICON STREET        MX3 HOMES, LLC              CENTRAL AUSTIN    3/20/2015
   301 ZARYA                 D.R. HORTON                 POST OAK          3/20/2015
   276 ZARYA                 D.R. HORTON                 POST OAK          3/20/2015
   300 ZARYA                 D.R. HORTON                 POST OAK          3/20/2015
   288 ZARYA                 D.R. HORTON                 POST OAK          3/20/2015
   253 ZARYA                 D.R. HORTON                 POST OAK          3/20/2015
   8703 OPEN PRAIRIE DRIVE   HORTON - KILLEEN/TEMPLE/    LAKE POINTE       3/20/2015
   8606 LAKE POINTE DRIVE    HORTON - KILLEEN/TEMPLE/    LAKE POINTE       3/20/2015
   8610 LAKE POINTE DRIVE    HORTON - KILLEEN/TEMPLE/    LAKE POINTE       3/20/2015
   508 CARINA DRIVE          STANDARD PACIFIC OF TEXAS   HIGHLAND HORIZ.   3/20/2015
   105 CARRACK DRIVE         STANDARD PACIFIC OF TEXAS   HIGHLAND HORIZ.   3/20/2015
   1409 NEUBERRY CLIFFE      OMEGA BUILDERS, LP          TEMPLE WESTOOD    3/20/2015
   1603 NEUBERRY CLIFFE      OMEGA BUILDERS, LP          TEMPLE WESTOOD    3/20/2015
   6202 AMBROSE CIRCLE       HORTON - KILLEEN/TEMPLE/    ALTA VISTA        3/20/2015
   1405 NEUBERRY CLIFFE      OMEGA BUILDERS, LP          TEMPLE WESTOOD    3/20/2015
   1149 BEARKAT CANYON DR    SCOTT FELDER HOMES, LLC     HARRISON HILLS    3/23/2015
   13310 WIRE ROAD           ROBILLARD CUSTOM HOMES      LEANDER           3/23/2015
   #100 711 ROLLING OAK DR   D.R. HORTON                 TURTLE CREEK      3/23/2015
   #102 711 ROLLING OAK DR   D.R. HORTON                 TURTLE CREEK      3/23/2015


                                                                                       664
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 672 of 1053 PageID:
                                    18237

   2709 SORIN STREET         DAVID WEEKLEY HOMES         MUELLER           3/23/2015
   2711 SORIN STREET         DAVID WEEKLEY HOMES         MUELLER           3/23/2015
   2713 SORIN STREET         DAVID WEEKLEY HOMES         MUELLER           3/23/2015
   2715 SORIN STREET         DAVID WEEKLEY HOMES         MUELLER           3/23/2015
   4000 ISABELLA GRACE CT.   STANDARD PACIFIC OF TEXAS   HIGHLAND HORIZ.   3/23/2015
   516 LONGHORN CAVERN RD    D.R. HORTON                 NRTHSIDE MEADOW   3/23/2015
   2329 LEONARDS PASS        D.R. HORTON                 HAZLEWOOD         3/23/2015
   2337 LEONARDS PASS        D.R. HORTON                 HAZLEWOOD         3/23/2015
   313 LONGHORN CAVERN       D.R. HORTON                 NRTHSIDE MEADOW   3/23/2015
   350 PURPLE MARTIN         D.R. HORTON                 MEADOWS AT KY     3/24/2015
   121 NORTHERN FLICKER      D.R. HORTON                 MEADOWS AT KY     3/24/2015
   4104 LAZY RIVER BEND      STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     3/24/2015
   117 ALONDRA WAY           STANDARD PACIFIC OF TEXAS   SENDERO SPRINGS   3/24/2015
   #112 711 ROLLING OAK DR   D.R. HORTON                 TURTLE CREEK      3/24/2015
   #114 711 ROLLING OAK DR   D.R. HORTON                 TURTLE CREEK      3/24/2015
   360 PURPLE MARTIN         D.R. HORTON                 MEADOWS AT KY     3/24/2015
   2413 MUZZIE LANE          D.R. HORTON                 HAZLEWOOD         3/24/2015
   5220 BEDROCK WAY          HORTON - KILLEEN/TEMPLE/    STONEGATE         3/24/2015
   16300 AVENTURA AVENUE     D.R. HORTON                 SORENTO           3/24/2015
   3318 VAQUERO LN           SCOTT FELDER HOMES, LLC     CABALLO RANCH     3/24/2015
   12102 WALTER VAUGHN DR    D.R. HORTON                 STONEWATER        3/24/2015
   12104 WALTER VAUGHN DR    D.R. HORTON                 STONEWATER        3/24/2015
   18300 ORVIETO DRIVE       D.R. HORTON                 SORENTO           3/24/2015
   12 LAKE STONE COURT       RUSS DAVIS HOMES, INC.      WOODWAY           3/25/2015
   2500 A SOUTHLAND DR       CHESTER WILSON              AUSTIN            3/25/2015
   2500 B SOUTHLAND DR       CHESTER WILSON              AUSTIN            3/25/2015
   2502 A SOUTHLAND DR       CHESTER WILSON              AUSTIN            3/25/2015
   2502 B SOUTHLAND DR       CHESTER WILSON              AUSTIN            3/25/2015
   9713 IVALENES HOPE DR.    STANDARD PACIFIC OF TEXAS   PEARSON PLACE     3/25/2015
   11420 READING WAY         D.R. HORTON                 AVERY FAR WEST    3/25/2015
   3114 PASEO DE CHARROS     M/I HOMES OF AUSTIN, LLC    CABALLO RANCH     3/25/2015
   511 WYNDHAM HILL PKWY     OMEGA BUILDERS, LP          WYNDHAM HILL      3/25/2015
   5817 MARKHAM DRIVE        OMEGA BUILDERS, LP          WYNDHAM HILL      3/25/2015
   9612 IVALENES HOPE DR     STANDARD PACIFIC OF TEXAS   PEARSON PLACE     3/25/2015
   19813 ANGEL BAY DR        C&A BUILDERS, INC.          SPICEWOOD, TX     3/26/2015
   100 SCREECH OWL DRIVE     D.R. HORTON                 MEADOWS AT KY     3/26/2015
   126 SCREECH OWL DRIVE     D.R. HORTON                 MEADOWS AT KY     3/26/2015
   140 SCREECH OWL DRIVE     D.R. HORTON                 MEADOWS AT KY     3/26/2015
   112 SCREECH OWL DRIVE     D.R. HORTON                 MEADOWS AT KY     3/26/2015
   10206 TWIN LAKE LOOP      LUKE PARKER HOMES (DBA)     DRIPPING SPRING   3/26/2015
   131 KINGFISHER LANE       D.R. HORTON                 MEADOWS AT KY     3/26/2015
   340 PURPLE MARTIN AVE.    D.R. HORTON                 MEADOWS AT KY     3/26/2015
   2306 PONDEROSA PASS       SCOTT FELDER HOMES, LLC     CABALLO RANCH     3/26/2015
   12106 WALTER VAUGHN DR    D.R. HORTON                 STONEWATER        3/26/2015
   130 KINGFISHER LANE       D.R. HORTON                 MEADOWS AT KY     3/26/2015
   12117 WALTER VAUGHN DR    D.R. HORTON                 STONEWATER        3/26/2015
   301 LONGHORN CAVERN       D.R. HORTON                 NRTHSIDE MEADOW   3/26/2015
   305 LONGHORN CAVERN       D.R. HORTON                 NRTHSIDE MEADOW   3/26/2015
   9800 IVALENES HOPE DR.    STANDARD PACIFIC OF TEXAS   PEARSON PLACE     3/27/2015
   276 BRIARLEAF CIRCLE      RUSS DAVIS HOMES, INC.      ELLIS FARM        3/27/2015
   1122 FAWN LILY DRIVE      HORTON - KILLEEN/TEMPLE/    LAKE POINTE       3/27/2015
   183 BASTIAN LANE          D.R. HORTON                 KATY COVE         3/27/2015
   20401 CONDOR WAY          DAVID WEEKLEY HOMES         BLACKHAWK         3/27/2015
   6026 AMBROSE CIRCLE       HORTON - KILLEEN/TEMPLE/    ALTA VISTA        3/27/2015
   3504 BROWN DIPPER DRIVE   DAVID WEEKLEY HOMES         BLACKHAWK         3/27/2015


                                                                                       665
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 673 of 1053 PageID:
                                    18238

   284 BRIARLEAF CIRCLE      RUSS DAVIS HOMES, INC.      ELLIS FARM        3/27/2015
   6115 AMBROSE CIRCLE       HORTON - KILLEEN/TEMPLE/    ALTA VISTA        3/27/2015
   1139 EMERALD GATE DRIVE   HORTON - KILLEEN/TEMPLE/    LAKE POINTE       3/27/2015
   108 ROCK MILL LOOP        D.R. HORTON                 TERAVISTA 2       3/28/2015
   5309 SCENIC LAKE DRIVE    D.R. HORTON                 TERAVISTA 2       3/28/2015
   609 TUMLINSON FORT WAY    D.R. HORTON                 TURTLE CREEK      3/28/2015
   2010 COMMANCHE FALLS CV   D.R. HORTON                 TURTLE CREEK      3/28/2015
   2019 COMMANCHE FALLS CV   D.R. HORTON                 TURTLE CREEK      3/28/2015
   2405 MUZZIE LANE          D.R. HORTON                 HAZLEWOOD         3/30/2015
   6501 CRYSTAL COURT        HORTON - KILLEEN/TEMPLE/    SENDERO WA        3/30/2015
   132 SAILORS RUN           C&A BUILDERS, INC.          LAKEWAY           3/30/2015
   13824 SIERRA WIND LANE    D.R. HORTON                 WESTWIND          3/30/2015
   409 HEATHERWILDE BLVD     D.R. HORTON                 CARRINGTON CT     3/30/2015
   411 HEATHERWILDE BLVD     D.R. HORTON                 CARRINGTON CT     3/30/2015
   413 HEATHERWILDE BLVD     D.R. HORTON                 CARRINGTON CT     3/30/2015
   415 HEATHERWILDE BLVD     D.R. HORTON                 CARRINGTON CT     3/30/2015
   6404 TRISSINO DRIVE       STANDARD PACIFIC OF TEXAS   AVANA 2           3/30/2015
   18300 WEATHERBY LANE      D.R. HORTON                 WESTWIND          3/30/2015
   2325 LEONARDS PASS        D.R. HORTON                 HAZLEWOOD         3/30/2015
   224 SAM HOUSTON DR        SITTERLE HOMES-AUSTIN,LLC   THE COLONY        3/30/2015
   #120 711 ROLLING OAK DR   D.R. HORTON                 TURTLE CREEK      3/31/2015
   #122 711 ROLLING OAK DR   D.R. HORTON                 TURTLE CREEK      3/31/2015
   6505 SERENA LANE          HORTON - KILLEEN/TEMPLE/    SENDERO WA        3/31/2015
   6504 SERENA LANE          HORTON - KILLEEN/TEMPLE/    SENDERO WA        3/31/2015
   6501 SERENA LANE          HORTON - KILLEEN/TEMPLE/    SENDERO WA        3/31/2015
   608 CADDO LAKE LN         M/I HOMES OF AUSTIN, LLC    PARKSIDE MAYFLD   3/31/2015
   1114 GARDEN GREEN DRIVE   HORTON - KILLEEN/TEMPLE/    LAKE POINTE       3/31/2015
   1118 EMERALD GATE DRIVE   HORTON - KILLEEN/TEMPLE/    LAKE POINTE       3/31/2015
   6006 STONEHAVEN DRIVE     HORTON - KILLEEN/TEMPLE/    ALTA VISTA        3/31/2015
   604 CADDO LAKE DR         M/I HOMES OF AUSTIN, LLC    PARKSIDE MAYFLD   3/31/2015
   9701 IVALENES HOPE DR.    STANDARD PACIFIC OF TEXAS   PEARSON PLACE     3/31/2015
   6106 STONEHAVEN DRIVE     HORTON - KILLEEN/TEMPLE/    ALTA VISTA        3/31/2015
   6042 STONEHAVEN DRIVE     HORTON - KILLEEN/TEMPLE/    ALTA VISTA        3/31/2015
   501 CHEYENE LANE          STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     3/31/2015
   4109 BISON BEND           STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     3/31/2015
   2205 CACTUS VALLEY DR     D.R. HORTON                 HAZLEWOOD         3/31/2015
   2324 LEONARDS PASS        D.R. HORTON                 HAZLEWOOD         3/31/2015
   510 TUMLINSON FORT WAY    D.R. HORTON                 TURTLE CREEK       4/1/2015
   514 TUMLINSON FORT WAY    D.R. HORTON                 TURTLE CREEK       4/1/2015
   518 TUMLINSON FORT WAY    D.R. HORTON                 TURTLE CREEK       4/1/2015
   522 TUMLINSON FORT WAY    D.R. HORTON                 TURTLE CREEK       4/1/2015
   2310 A WESTOAK DRIVE      RIVER CITY HOMES, LLC       AUSTIN             4/1/2015
   2310 B WESTOAK DRIVE      RIVER CITY HOMES, LLC       AUSTIN             4/1/2015
   6524 VISTA VIEW DRIVE     HORTON - KILLEEN/TEMPLE/    SENDERO WA         4/1/2015
   6429 SERENA LANE          HORTON - KILLEEN/TEMPLE/    SENDERO WA         4/1/2015
   12708 CRICOLI DRIVE       STANDARD PACIFIC OF TEXAS   AVANA 2            4/1/2015
   11413 MAGGIORE DRIVE      STANDARD PACIFIC OF TEXAS   CIRCLE C RANCH     4/1/2015
   209 DEEP CREEK DRIVE      D.R. HORTON                 KATY COVE          4/1/2015
   112 BASTIAN LANE          D.R. HORTON                 KATY COVE          4/1/2015
   4008 TILLEY STREET        DAVID WEEKLEY HOMES         MUELLER            4/1/2015
   216 DEEP CREEK DRIVE      D.R. HORTON                 KATY COVE          4/1/2015
   232 DEEP CREEK DRIVE      D.R. HORTON                 KATY COVE          4/1/2015
   609 ROWDY DRIVE           HORTON - KILLEEN/TEMPLE/    COSPER RIDGE       4/1/2015
   706 DEBORAH KAY DRIVE     HORTON - KILLEEN/TEMPLE/    COSPER RIDGE       4/1/2015
   605 ROWDY DRIVE           HORTON - KILLEEN/TEMPLE/    COSPER RIDGE       4/1/2015


                                                                                       666
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 674 of 1053 PageID:
                                    18239

   4000 TILLEY STREET        DAVID WEEKLEY HOMES         MUELLER           4/1/2015
   4504 B DEPEW AVE          CHESTER WILSON              AUSTIN            4/2/2015
   4504 A DEPEW AVE          CHESTER WILSON              AUSTIN            4/2/2015
   #113 711 ROLLING OAK DR   D.R. HORTON                 TURTLE CREEK      4/2/2015
   #115 711 ROLLING OAK DR   D.R. HORTON                 TURTLE CREEK      4/2/2015
   320 FOSTER LANE           HORTON - KILLEEN/TEMPLE/    SONTERRA          4/2/2015
   324 FOSTER LANE           HORTON - KILLEEN/TEMPLE/    SONTERRA          4/2/2015
   332 FOSTER LANE           HORTON - KILLEEN/TEMPLE/    SONTERRA          4/2/2015
   110 NORTHERN FLICKER      D.R. HORTON                 MEADOWS AT KY     4/2/2015
   3912 TEAFF STREET         STANDARD PACIFIC OF TEXAS   MUELLER           4/2/2015
   3910 TEAFF STREET         STANDARD PACIFIC OF TEXAS   MUELLER           4/2/2015
   3908 TEAFF STREET         STANDARD PACIFIC OF TEXAS   MUELLER           4/2/2015
   3906 TEAFF STREET         STANDARD PACIFIC OF TEXAS   MUELLER           4/2/2015
   3904 TEAFF STREET         STANDARD PACIFIC OF TEXAS   MUELLER           4/2/2015
   3900 TEAFF STREET         STANDARD PACIFIC OF TEXAS   MUELLER           4/2/2015
   9900 DESPERADO DRIVE      HORTON - KILLEEN/TEMPLE/    WILLOW BEND       4/2/2015
   9901 DESPERADO DRIVE      HORTON - KILLEEN/TEMPLE/    WILLOW BEND       4/2/2015
   5115 SILTSTONE LOOP       HORTON - KILLEEN/TEMPLE/    WHITE ROCK EST    4/2/2015
   6701 TEULADA DRIVE        STANDARD PACIFIC OF TEXAS   AVANA 2           4/2/2015
   643 ALLENS CREEK WAY      D.R. HORTON                 SOMERVILLE        4/2/2015
   600 ALLENS CREEK WAY      D.R. HORTON                 SOMERVILLE        4/2/2015
   120 KINGFISHER LANE       D.R. HORTON                 MEADOWS AT KY     4/2/2015
   12111 TIMBER ARCH LANE    D.R. HORTON                 STONEWATER        4/2/2015
   12108 TIMBER ARCH LANE    D.R. HORTON                 STONEWATER        4/2/2015
   12211 TIMBER ARCH LANE    D.R. HORTON                 STONEWATER        4/2/2015
   12112 TIMBER ARCH LANE    D.R. HORTON                 STONEWATER        4/2/2015
   3314 VAQUERO LN           M/I HOMES OF AUSTIN, LLC    CABALLO RANCH     4/3/2015
   3106 PASEO DE CHARROS     SCOTT FELDER HOMES, LLC     CABALLO RANCH     4/3/2015
   5433 DIAMANTE DRIVE       D.R. HORTON                 SOLA VISTA        4/3/2015
   5421 DIAMANTE DRIVE       D.R. HORTON                 SOLA VISTA        4/3/2015
   3119 PASEO DE CHARROS     M/I HOMES OF AUSTIN, LLC    CABALLO RANCH     4/3/2015
   12113 TIMBER ARCH LANE    D.R. HORTON                 STONEWATER        4/3/2015
   12120 WALTER VAUGHN DR    D.R. HORTON                 STONEWATER        4/3/2015
   12214 TIMBER ARCH LANE    D.R. HORTON                 STONEWATER        4/3/2015
   12115 TIMBER ARCH LANE    D.R. HORTON                 STONEWATER        4/3/2015
   317 LONGHORN CAVERN       D.R. HORTON                 NRTHSIDE MEADOW   4/3/2015
   309 LONGHORN CAVERN       D.R. HORTON                 NRTHSIDE MEADOW   4/3/2015
   18316 WEATHERBY LANE      D.R. HORTON                 WESTWIND          4/4/2015
   18304 WEATHERBY LANE      D.R. HORTON                 WESTWIND          4/4/2015
   13813 SIERRA WIND LANE    D.R. HORTON                 WESTWIND          4/4/2015
   7107 CUT PLAINS TRAIL     STANDARD PACIFIC OF TEXAS   FOUR POINTS       4/6/2015
   7109 CUT PLAINS TRAIL     STANDARD PACIFIC OF TEXAS   FOUR POINTS       4/6/2015
   212 COOPERS CROWN LN      SCOTT FELDER HOMES, LLC     ROUGH HOLLOW      4/6/2015
   113 SCREECH OWL DRIVE     D.R. HORTON                 MEADOWS AT KY     4/6/2015
   209 WOODLANDS CT          SCOTT FELDER HOMES, LLC     ROUGH HOLLOW      4/6/2015
   216 ZARYA                 D.R. HORTON                 POST OAK          4/6/2015
   229 ZARYA                 D.R. HORTON                 POST OAK          4/6/2015
   451 PURPLE MARTIN         D.R. HORTON                 MEADOWS AT KY     4/6/2015
   120 NORTHERN FLICKER      D.R. HORTON                 MEADOWS AT KY     4/6/2015
   4110 BISON BEND           STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     4/6/2015
   4108 BISON BEND           STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     4/6/2015
   2907 RAMBLING CREEK LN    SCOTT FELDER HOMES, LLC     BLACKHAWK         4/6/2015
   2014 COLINA COVE          SCOTT FELDER HOMES, LLC     ABRANTES          4/6/2015
   2403 EAST 10TH STREET     CAPSTONE CUSTOM HOMES,INC   CENTRAL AUSTIN    4/6/2015
   701 GLACIAL STREAM LN     SCOTT FELDER HOMES, LLC     ABRANTES          4/6/2015


                                                                                      667
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 675 of 1053 PageID:
                                    18240

   95 MARITIME WAY (MODEL)   STANDARD PACIFIC OF TEXAS   HIGHLAND HORIZ.   4/6/2015
   11705 SANTA ELENA LANE    D.R. HORTON                 AVERY FAR WEST    4/7/2015
   241 ZARYA                 D.R. HORTON                 POST OAK          4/7/2015
   205 ZARYA                 D.R. HORTON                 POST OAK          4/7/2015
   2404 MUZZIE LANE          D.R. HORTON                 HAZLEWOOD         4/7/2015
   6805 COOLCREEK DRIVE      HORTON - KILLEEN/TEMPLE/    THE LANDING       4/7/2015
   213 LAKE THEO LN          M/I HOMES OF AUSTIN, LLC    PARKSIDE MAYFLD   4/7/2015
   11524 READING WAY         D.R. HORTON                 AVERY FAR WEST    4/7/2015
   4805 FARRELL LANE         HORTON - KILLEEN/TEMPLE/    THE LANDING       4/7/2015
   401 HEATHERWILDE BLVD     D.R. HORTON                 CARRINGTON CT     4/7/2015
   403 HEATHERWILDE BLVD     D.R. HORTON                 CARRINGTON CT     4/7/2015
   405 HEATHERWILDE BLVD     D.R. HORTON                 CARRINGTON CT     4/7/2015
   407 HEATHERWILDE BLVD     D.R. HORTON                 CARRINGTON CT     4/7/2015
   2201 CACTUS VALLEY DR     D.R. HORTON                 HAZLEWOOD         4/7/2015
   140 KINGFISHER LANE       D.R. HORTON                 MEADOWS AT KY     4/7/2015
   9805 IVALENES HOPE DR.    STANDARD PACIFIC OF TEXAS   PEARSON PLACE     4/7/2015
   1115 W 11TH ST            FOURSQUARE BUILDERS, LLC    AUSTIN            4/7/2015
   6500 COOL CREEK DRIVE     HORTON - KILLEEN/TEMPLE/    THE LANDING       4/7/2015
   6508 COOL CREEK DRIVE     HORTON - KILLEEN/TEMPLE/    THE LANDING       4/7/2015
   6308 COOL CREEK DRIVE     HORTON - KILLEEN/TEMPLE/    THE LANDING       4/7/2015
   532 CADDO LAKE LN         M/I HOMES OF AUSTIN, LLC    PARKSIDE MAYFLD   4/8/2015
   3901 VAUGHAN STREET       DAVID WEEKLEY HOMES         MUELLER           4/8/2015
   3905 VAUGHAN STREET       DAVID WEEKLEY HOMES         MUELLER           4/8/2015
   3907 VAUGHAN STREET       DAVID WEEKLEY HOMES         MUELLER           4/8/2015
   3909 VAUGHAN STREET       DAVID WEEKLEY HOMES         MUELLER           4/8/2015
   3911 VAUGHAN STREET       DAVID WEEKLEY HOMES         MUELLER           4/8/2015
   3903 VAUGHAN STREET       DAVID WEEKLEY HOMES         MUELLER           4/8/2015
   2718 MARIPOSA WAY         M/I HOMES OF AUSTIN, LLC    PALOMA LAKE       4/8/2015
   18349 WILLOW SAGE LANE    D.R. HORTON                 WESTWIND          4/8/2015
   524 COVENTRY DRIVE        OMEGA BUILDERS, LP          WYNDHAM HILL      4/8/2015
   2337 MUZZIE LANE          D.R. HORTON                 HAZLEWOOD         4/8/2015
   2333 MUZZIE LANE          D.R. HORTON                 HAZLEWOOD         4/8/2015
   217 LAKE THEO LN          M/I HOMES OF AUSTIN, LLC    PARKSIDE MAYFLD   4/8/2015
   5916 WORTHING DRIVE       OMEGA BUILDERS, LP          WYNDHAM HILL      4/8/2015
   18316 WILLOW SAGE LANE    D.R. HORTON                 WESTWIND          4/8/2015
   13817 SIERRA WIND LANE    D.R. HORTON                 WESTWIND          4/8/2015
   216 LAKE THEO LN          M/I HOMES OF AUSTIN, LLC    PARKSIDE MAYFLD   4/8/2015
   1512 SARAH CHRISTINE      STANDARD PACIFIC OF TEXAS   HIGHLAND HORIZ.   4/9/2015
   109 TYLEE CIRCLE          SITTERLE HOMES-AUSTIN,LLC   THE COLONY        4/9/2015
   109 STEEL SHOT COURT      D.R. HORTON                 HUNTER CROSSING   4/9/2015
   111 STEEL SHOT COURT      D.R. HORTON                 HUNTER CROSSING   4/9/2015
   3901 TEAFF STREET         STANDARD PACIFIC OF TEXAS   MUELLER           4/9/2015
   3907 TEAFF STREET         STANDARD PACIFIC OF TEXAS   MUELLER           4/9/2015
   3905 TEAFF STREET         STANDARD PACIFIC OF TEXAS   MUELLER           4/9/2015
   3909 TEAFF STREET         STANDARD PACIFIC OF TEXAS   MUELLER           4/9/2015
   3911 TEAFF STREET         STANDARD PACIFIC OF TEXAS   MUELLER           4/9/2015
   200 CARRACK DRIVE         STANDARD PACIFIC OF TEXAS   HIGHLAND HORIZ.   4/9/2015
   131 LIGHTFOOT TR          SITTERLE HOMES-AUSTIN,LLC   THE COLONY        4/9/2015
   104 CANYON LAKE LN        M/I HOMES OF AUSTIN, LLC    PARKSIDE MAYFLD   4/9/2015
   2328 MUZZIE LANE          D.R. HORTON                 HAZLEWOOD         4/9/2015
   2324 MUZZIE LANE          D.R. HORTON                 HAZLEWOOD         4/9/2015
   2329 MUZZIE LANE          D.R. HORTON                 HAZLEWOOD         4/9/2015
   2336 MUZZIE LANE          D.R. HORTON                 HAZLEWOOD         4/9/2015
   2133 CACTUS VALLEY DR     D.R. HORTON                 HAZLEWOOD         4/9/2015
   2137 CACTUS VALLEY DR     D.R. HORTON                 HAZLEWOOD         4/9/2015


                                                                                      668
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 676 of 1053 PageID:
                                    18241

   14117 LAURINBURG DRIVE    STANDARD PACIFIC OF TEXAS   AVERY STATION     4/10/2015
   2300 NICASIO PLACE        M/I HOMES OF AUSTIN, LLC    CABALLO RANCH     4/10/2015
   3210 VAQUERO LN           M/I HOMES OF AUSTIN, LLC    CABALLO RANCH     4/10/2015
   #125 711 ROLLING OAK DR   D.R. HORTON                 TURTLE CREEK      4/13/2015
   #127 711 ROLLING OAK DR   D.R. HORTON                 TURTLE CREEK      4/13/2015
   5207 SILTSTONE LOOP       HORTON - KILLEEN/TEMPLE/    WHITE ROCK EST    4/13/2015
   12709 PADUA DRIVE         STANDARD PACIFIC OF TEXAS   AVANA 2           4/13/2015
   5209 SILTSTONE LOOP       HORTON - KILLEEN/TEMPLE/    WHITE ROCK EST    4/13/2015
   147 PAINTED BUNTING CV    D.R. HORTON                 MEADOWS AT KY     4/13/2015
   509 APACHE DRIVE          STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     4/13/2015
   303 STILES COVE           STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     4/13/2015
   5109 SILTSTONE LOOP       HORTON - KILLEEN/TEMPLE/    WHITE ROCK EST    4/13/2015
   4118 BISON BEND           STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     4/13/2015
   5305 RAIN LILY DRIVE      STANDARD PACIFIC OF TEXAS   GREY ROCK RIDGE   4/13/2015
   101 HAZELNUT CT           SCOTT FELDER HOMES, LLC     RIM ROCK          4/13/2015
   705 DRY GULCH BEND        STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     4/13/2015
   1110 DAFFODIL DRIVE       HORTON - KILLEEN/TEMPLE/    LAKE POINTE       4/13/2015
   1106 DAFFODIL DRIVE       HORTON - KILLEEN/TEMPLE/    LAKE POINTE       4/13/2015
   1222 ABBEY RIDGE          OMEGA BUILDERS, LP          HERITAGE PLACE    4/13/2015
   2421 BELLMONT             OMEGA BUILDERS, LP          HERITAGE PLACE    4/13/2015
   308 FORT COBB WAY         M/I HOMES OF AUSTIN, LLC    PARKSIDE MAYFLD   4/13/2015
   119 SARAHS SPRING CV      SCOTT FELDER HOMES, LLC     RIM ROCK          4/13/2015
   #105 711 ROLLING OAK DR   D.R. HORTON                 TURTLE CREEK      4/14/2015
   #107 711 ROLLING OAK DR   D.R. HORTON                 TURTLE CREEK      4/14/2015
   5103 FARRELL LANE         HORTON - KILLEEN/TEMPLE/    THE LANDING       4/14/2015
   12105 STANDING CYPRESS    STANDARD PACIFIC OF TEXAS   GREY ROCK RIDGE   4/14/2015
   6601 KATY CREEK LANE      HORTON - KILLEEN/TEMPLE/    THE LANDING       4/14/2015
   712 GARNER PARK DR        M/I HOMES OF AUSTIN, LLC    PARKSIDE MAYFLD   4/14/2015
   4131 BISON BEND           STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     4/14/2015
   7112 CUT PLAINS TRAIL     STANDARD PACIFIC OF TEXAS   FOUR POINTS       4/14/2015
   616 CADDO LAKE LN         M/I HOMES OF AUSTIN, LLC    PARKSIDE MAYFLD   4/14/2015
   12201 STANDING CYPRESS    STANDARD PACIFIC OF TEXAS   GREY ROCK RIDGE   4/14/2015
   5104 CORNFLOWER DRIVE     STANDARD PACIFIC OF TEXAS   GREY ROCK RIDGE   4/14/2015
   13709 SIERRA WIND LANE    D.R. HORTON                 WESTWIND          4/14/2015
   #109 711 ROLLING OAK DR   D.R. HORTON                 TURTLE CREEK      4/14/2015
   #111 711 ROLLING OAK DR   D.R. HORTON                 TURTLE CREEK      4/14/2015
   12117 STANDING CYPRESS    STANDARD PACIFIC OF TEXAS   GREY ROCK RIDGE   4/14/2015
   709 ROWDY DRIVE           HORTON - KILLEEN/TEMPLE/    COSPER RIDGE      4/14/2015
   707 ROWDY DRIVE           HORTON - KILLEEN/TEMPLE/    COSPER RIDGE      4/14/2015
   708 DEBORAH KAY DRIVE     HORTON - KILLEEN/TEMPLE/    COSPER RIDGE      4/14/2015
   4807 FARRELL LANE         HORTON - KILLEEN/TEMPLE/    THE LANDING       4/14/2015
   18320 WEATHERBY LANE      D.R. HORTON                 WESTWIND          4/14/2015
   18320 WILLOW SAGE LANE    D.R. HORTON                 WESTWIND          4/14/2015
   18312 WILLOW SAGE LANE    D.R. HORTON                 WESTWIND          4/14/2015
   4113 RAINY CREEK LANE     STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     4/14/2015
   3222 MAYFIELD RANCH CV.   SITTERLE HOMES-AUSTIN,LLC   HIGHLAND MAYFLD   4/14/2015
   6507 KATY CREEK LANE      HORTON - KILLEEN/TEMPLE/    THE LANDING       4/14/2015
   6509 KATY CREEK LANE      HORTON - KILLEEN/TEMPLE/    THE LANDING       4/14/2015
   9413 CENTENNIAL DRIVE     HORTON - KILLEEN/TEMPLE/    FLAT ROCK         4/15/2015
   6023 STONEHAVEN DRIVE     HORTON - KILLEEN/TEMPLE/    ALTA VISTA        4/15/2015
   9437 CENTENNIAL DRIVE     HORTON - KILLEEN/TEMPLE/    FLAT ROCK         4/15/2015
   217 DARWINS WAY           PROMINENCE HOMES, LLC       WATER DIST.17     4/15/2015
   215 DARWINS WAY           PROMINENCE HOMES, LLC       WATER DIST.17     4/15/2015
   6017 STONEHAVEN DRIVE     HORTON - KILLEEN/TEMPLE/    ALTA VISTA        4/15/2015
   9401 COLFAX DRIVE         HORTON - KILLEEN/TEMPLE/    FLAT ROCK         4/15/2015


                                                                                       669
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 677 of 1053 PageID:
                                    18242

   306 DARWINS WAY           PROMINENCE HOMES, LLC       WATER DIST.17     4/15/2015
   308 DARWINS WAY           PROMINENCE HOMES, LLC       WATER DIST.17     4/15/2015
   3412 BROWN DIPPER DR      SCOTT FELDER HOMES, LLC     BLACKHAWK         4/15/2015
   6005 STONEHAVEN DRIVE     HORTON - KILLEEN/TEMPLE/    ALTA VISTA        4/15/2015
   18324 WEATHERBY LANE      D.R. HORTON                 WESTWIND          4/15/2015
   328 CHALK KNOB MANOR      D.R. HORTON                 NRTHSIDE MEADOW   4/15/2015
   332 CHALK KNOB MANOR      D.R. HORTON                 NRTHSIDE MEADOW   4/15/2015
   12113 WALTER VAUGHN DR    D.R. HORTON                 STONEWATER        4/15/2015
   12110 WALTER VAUGHN DR    D.R. HORTON                 STONEWATER        4/15/2015
   12109 WALTER VAUGHN DR    D.R. HORTON                 STONEWATER        4/15/2015
   12111 WALTER VAUGHN DR    D.R. HORTON                 STONEWATER        4/15/2015
   12115 WALTER VAUGHN DR    D.R. HORTON                 STONEWATER        4/15/2015
   2905 CRYSTAL FALLS PKWY   SITTERLE HOMES-AUSTIN,LLC   CRYSTAL FALLS     4/15/2015
   16448 AVENTURA AVENUE     D.R. HORTON                 SORENTO           4/15/2015
   7815 DADIVA CT            METROPOLITAN CUSTOM HOMES   BARTON CREEK      4/16/2015
   112 STALLION WAY          ARTHUR CORKER, III          LIBERTY HILL      4/16/2015
   208 HOBBY HORSE           ARTHUR CORKER, III          SUNDANCE EST.     4/16/2015
   3222 BRASS BUTTONS TR     DAVID KONRAD HOMES          APACHE SHORES     4/16/2015
   10008 IRONHORSE TRAIL     HORTON - KILLEEN/TEMPLE/    WILLOW BEND       4/16/2015
   10201 MARIGOLD LANE       HORTON - KILLEEN/TEMPLE/    WILLOW BEND       4/16/2015
   2303 VAQUERO CV           M/I HOMES OF AUSTIN, LLC    CABALLO RANCH     4/16/2015
   10134 ORCHID LANE         HORTON - KILLEEN/TEMPLE/    WILLOW BEND       4/16/2015
   421 JOE BATES DRIVE       D.R. HORTON                 NRTHSIDE MEADOW   4/16/2015
   324 CHALK KNOB MANOR      D.R. HORTON                 NRTHSIDE MEADOW   4/16/2015
   320 CHALK KNOB MANOR      D.R. HORTON                 NRTHSIDE MEADOW   4/16/2015
   2328 LEONARDS PASS        D.R. HORTON                 HAZLEWOOD         4/16/2015
   11105 CUT PLAINS LOOP     STANDARD PACIFIC OF TEXAS   FOUR POINTS       4/17/2015
   10808 CANTON JACK ROAD    STANDARD PACIFIC OF TEXAS   AVERY STATION     4/17/2015
   11617 SEWICKLEY COURT     D.R. HORTON                 AVERY FAR WEST    4/17/2015
   1609 A WALNUT AVENUE      MX3 HOMES, LLC              CENTRAL AUSTIN    4/17/2015
   1609 B WALNUT AVENUE      MX3 HOMES, LLC              CENTRAL AUSTIN    4/17/2015
   3111 PASEO DE CHARROS     M/I HOMES OF AUSTIN, LLC    CABALLO RANCH     4/17/2015
   3320 VAQUERO LN           M/I HOMES OF AUSTIN, LLC    CABALLO RANCH     4/17/2015
   2332 MUZZIE LANE          D.R. HORTON                 HAZLEWOOD         4/17/2015
   6400 TRISSINO DRIVE       STANDARD PACIFIC OF TEXAS   AVANA 2           4/17/2015
   801 ROWDY DRIVE           HORTON - KILLEEN/TEMPLE/    COSPER RIDGE      4/17/2015
   18308 WILLOW SAGE LANE    D.R. HORTON                 WESTWIND          4/17/2015
   3106 HIDDEN HILLS LANE    STANDARD PACIFIC OF TEXAS   TWIN CREEKS CP    4/17/2015
   2405 LEONARDS PASS        D.R. HORTON                 HAZLEWOOD         4/17/2015
   2428 MUZZIE LANE          D.R. HORTON                 HAZLEWOOD         4/17/2015
   12617 ORBA DRIVE          STANDARD PACIFIC OF TEXAS   AVANA 2           4/17/2015
   2401 LEONARDS PASS        D.R. HORTON                 HAZLEWOOD         4/17/2015
   2400 LEONARDS PASS        D.R. HORTON                 HAZLEWOOD         4/17/2015
   507 HEATHERWILDE BLVD     D.R. HORTON                 CARRINGTON CT     4/17/2015
   505 HEATHERWILDE BLVD     D.R. HORTON                 CARRINGTON CT     4/17/2015
   503 HEATHERWILDE BLVD     D.R. HORTON                 CARRINGTON CT     4/17/2015
   401 LONGHORN CAVERN       D.R. HORTON                 NRTHSIDE MEADOW   4/18/2015
   321 LONGHORN CAVERN       D.R. HORTON                 NRTHSIDE MEADOW   4/18/2015
   409 LONGHORN CAVERN       D.R. HORTON                 NRTHSIDE MEADOW   4/18/2015
   405 LONGHORN CAVERN       D.R. HORTON                 NRTHSIDE MEADOW   4/18/2015
   11901 YAUPON HOLLY LN     ARBOGAST CUSTOM HOMES, LP   SPANISH OAKS      4/20/2015
   22200 SHOTTS DRIVE        LUKE PARKER HOMES (DBA)     BRIARCLIFF        4/20/2015
   9809 IVALENES HOPE DR.    STANDARD PACIFIC OF TEXAS   PEARSON PLACE     4/20/2015
   113 CLAUDETTE             RUSS DAVIS HOMES, INC.      ELLIS FARM        4/20/2015
   3008 MIDDLEMARCH LN       SCOTT FELDER HOMES, LLC     BLACKHAWK         4/20/2015


                                                                                       670
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 678 of 1053 PageID:
                                    18243

   18217 BANDELIER DRIVE    D.R. HORTON                 HIGHLAND PARK     4/20/2015
   18219 BANDELIER DRIVE    D.R. HORTON                 HIGHLAND PARK     4/20/2015
   503 CHEYENE LANE         STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     4/20/2015
   12108 WALTER VAUGHN DR   D.R. HORTON                 STONEWATER        4/20/2015
   12116 WALTER VAUGHN DR   D.R. HORTON                 STONEWATER        4/20/2015
   12114 WALTER VAUGHN DR   D.R. HORTON                 STONEWATER        4/20/2015
   12112 WALTER VAUGHN DR   D.R. HORTON                 STONEWATER        4/20/2015
   105 RIO ANCHO BLVD       DRENNAN DAY CUSTOM HOMES    RIO ANCHO         4/20/2015
   402 PHEASANT MEADOWS     DRENNAN DAY CUSTOM HOMES    RIO ANCHO         4/20/2015
   224 OXBOW CV             SCOTT FELDER HOMES, LLC     OAK SAN GABRIEL   4/20/2015
   1214 HOGG COURT          HORTON - KILLEEN/TEMPLE/    HEARTWOOD PARK    4/21/2015
   1618 NEFF DRIVE          HORTON - KILLEEN/TEMPLE/    HEARTWOOD PARK    4/21/2015
   6504 LA SOL LANE         HORTON - KILLEEN/TEMPLE/    SENDERO WA        4/21/2015
   1614 NEFF DRIVE          HORTON - KILLEEN/TEMPLE/    HEARTWOOD PARK    4/21/2015
   396 PURPLE MARTIN AVE    D.R. HORTON                 MEADOWS AT KY     4/21/2015
   154 SCREECH OWL DRIVE    D.R. HORTON                 MEADOWS AT KY     4/21/2015
   .100 CANYON LAKE LN      M/I HOMES OF AUSTIN, LLC    PARKSIDE MAYFLD   4/21/2015
   5221 BEDROCK WAY         HORTON - KILLEEN/TEMPLE/    STONEGATE         4/21/2015
   150 KINGFISHER LANE      D.R. HORTON                 MEADOWS AT KY     4/21/2015
   1617 LUBBOCK DRIVE       HORTON - KILLEEN/TEMPLE/    HEARTWOOD PARK    4/21/2015
   12119 WALTER VAUGHN      D.R. HORTON                 STONEWATER        4/21/2015
   12121 WALTER VAUGHN DR   D.R. HORTON                 STONEWATER        4/21/2015
   18305 WEATHERBY LANE     D.R. HORTON                 WESTWIND          4/21/2015
   18309 WEATHERBY LANE     D.R. HORTON                 WESTWIND          4/21/2015
   1102 DAFFODIL DRIVE      HORTON - KILLEEN/TEMPLE/    LAKE POINTE       4/21/2015
   4010 BRIONES STREET      DAVID WEEKLEY HOMES         MUELLER           4/21/2015
   515 HEATHERWILDE BLVD    D.R. HORTON                 CARRINGTON CT     4/21/2015
   513 HEATHERWILDE BLVD    D.R. HORTON                 CARRINGTON CT     4/21/2015
   511 HEATHERWILDE BLVD    D.R. HORTON                 CARRINGTON CT     4/21/2015
   509 HEATHERWILDE BLVD    D.R. HORTON                 CARRINGTON CT     4/21/2015
   2952 MARGARITA LOOP      M/I HOMES OF AUSTIN, LLC    PALOMA LAKE       4/21/2015
   268 BRIARLEAF CIRCLE     RUSS DAVIS HOMES, INC.      ELLIS FARM        4/21/2015
   3900 TILLEY STREET       STANDARD PACIFIC OF TEXAS   MUELLER           4/22/2015
   3902 TILLEY STREET       STANDARD PACIFIC OF TEXAS   MUELLER           4/22/2015
   3904 TILLEY STREET       STANDARD PACIFIC OF TEXAS   MUELLER           4/22/2015
   3906 TILLEY STREET       STANDARD PACIFIC OF TEXAS   MUELLER           4/22/2015
   3908 TILLEY STREET       STANDARD PACIFIC OF TEXAS   MUELLER           4/22/2015
   2217 CACTUS VALLEY       D.R. HORTON                 HAZLEWOOD         4/22/2015
   221 ALDEA STREET         CLEAR ROCK HOMES, LLC       BELTORRE          4/22/2015
   209 BELTORRE DRIVE       CLEAR ROCK HOMES, LLC       BELTORRE          4/22/2015
   3201 MCCURDY STREET      STANDARD PACIFIC OF TEXAS   MUELLER           4/22/2015
   3005 MCCURDY STREET      STANDARD PACIFIC OF TEXAS   MUELLER           4/22/2015
   4010 TILLEY STREET       DAVID WEEKLEY HOMES         MUELLER           4/22/2015
   4000 BRIONES STREET      DAVID WEEKLEY HOMES         MUELLER           4/22/2015
   2404 LEONARDS PASS       D.R. HORTON                 HAZLEWOOD         4/22/2015
   2336 LEONARDS PASS       D.R. HORTON                 HAZLEWOOD         4/22/2015
   713 GLACIAL STREAM LN    SCOTT FELDER HOMES, LLC     ABRANTES          4/22/2015
   220 BLACK WOLF RUN       MATT SITRA CUSTOM HOMES,    FLINTROCK FALLS   4/23/2015
   3701 DUVAL STREET        ANDERSON CUSTOM BUILDING,   AUSTIN            4/23/2015
   304 DARWINS WAY          PROMINENCE HOMES, LLC       WATER DIST.17     4/23/2015
   302 DARWINS WAY          PROMINENCE HOMES, LLC       WATER DIST.17     4/23/2015
   101 CLARA ROSE COURT     STANDARD PACIFIC OF TEXAS   HIGHLAND HORIZ.   4/23/2015
   413 LONGHORN CAVERN      D.R. HORTON                 NRTHSIDE MEADOW   4/23/2015
   421 LONGHORN CAVERN RD   D.R. HORTON                 NRTHSIDE MEADOW   4/23/2015
   610 DRY GULCH BEND       STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     4/23/2015


                                                                                      671
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 679 of 1053 PageID:
                                    18244

   100 CLARA ROSE COURT      STANDARD PACIFIC OF TEXAS   HIGHLAND HORIZ.   4/23/2015
   14101 GENESEE TRAIL       STANDARD PACIFIC OF TEXAS   AVERY STATION     4/23/2015
   3909 BRIONES STREET       STANDARD PACIFIC OF TEXAS   MUELLER           4/23/2015
   3505 A BANTON ROAD        MX3 HOMES, LLC              CENTRAL AUSTIN    4/24/2015
   3505 B BANTON ROAD        MX3 HOMES, LLC              CENTRAL AUSTIN    4/24/2015
   2921 A PRADO STREET       MX3 HOMES, LLC              CENTRAL AUSTIN    4/24/2015
   2921 B PRADO STREET       MX3 HOMES, LLC              CENTRAL AUSTIN    4/24/2015
   2959 MARGARITA LOOP       M/I HOMES OF AUSTIN, LLC    PALOMA LAKE       4/24/2015
   2812 SAN MILAN PASS       M/I HOMES OF AUSTIN, LLC    PALOMA LAKE       4/24/2015
   18107 BANDELIER DRIVE     D.R. HORTON                 HIGHLAND PARK     4/24/2015
   18103 BANDELIER DRIVE     D.R. HORTON                 HIGHLAND PARK     4/24/2015
   18113 BANDELIER DRIVE     D.R. HORTON                 HIGHLAND PARK     4/24/2015
   417 LONGHORN CAVERN       D.R. HORTON                 NRTHSIDE MEADOW   4/24/2015
   18312 WEATHERBY LANE      D.R. HORTON                 WESTWIND          4/24/2015
   18308 WEATHERBY LANE      D.R. HORTON                 WESTWIND          4/24/2015
   2700 SANTA ROSITA CT      M/I HOMES OF AUSTIN, LLC    PALOMA LAKE       4/24/2015
   429 LONGHORN CAVERN RD    D.R. HORTON                 NRTHSIDE MEADOW   4/24/2015
   433 LONGHORN CAVERN RD    D.R. HORTON                 NRTHSIDE MEADOW   4/24/2015
   437 LONGHORN CAVERN RD    D.R. HORTON                 NRTHSIDE MEADOW   4/24/2015
   3501 LORNE DRIVE          HORTON - KILLEEN/TEMPLE/    YOWELL RANCH      4/27/2015
   627 WYNDHAM HILL PKWY     OMEGA BUILDERS, LP          WYNDHAM HILL      4/27/2015
   5513 ALLAMANDA DRIVE      STANDARD PACIFIC OF TEXAS   GREY ROCK RIDGE   4/27/2015
   5221 CORNFLOWER DRIVE     STANDARD PACIFIC OF TEXAS   GREY ROCK RIDGE   4/27/2015
   12200 TUBEROSE TERRACE    STANDARD PACIFIC OF TEXAS   GREY ROCK RIDGE   4/27/2015
   3009 MCCURDY STREET       STANDARD PACIFIC OF TEXAS   MUELLER           4/27/2015
   617 COVENTRY DRIVE        OMEGA BUILDERS, LP          WYNDHAM HILL      4/27/2015
   5909 WORTHING DRIVE       OMEGA BUILDERS, LP          WYNDHAM HILL      4/27/2015
   3017 MCCURDY STREET       STANDARD PACIFIC OF TEXAS   MUELLER           4/27/2015
   4115 BISON BEND           STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     4/27/2015
   304 STILES COVE           STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     4/27/2015
   5100 ALLAMANDA DRIVE      STANDARD PACIFIC OF TEXAS   GREY ROCK RIDGE   4/27/2015
   5213 CORNFLOWER DRIVE     STANDARD PACIFIC OF TEXAS   GREY ROCK RIDGE   4/27/2015
   618 WYNDHAM HILL PKWY     OMEGA BUILDERS, LP          WYNDHAM HILL      4/27/2015
   3013 MCCURDY STREET       STANDARD PACIFIC OF TEXAS   MUELLER           4/27/2015
   4117 BISON BEND           STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     4/27/2015
   3512 PARKMILL DRIVE       HORTON - KILLEEN/TEMPLE/    YOWELL RANCH      4/27/2015
   2002 PEOPLES STREET       AUSTIN NEWCASTLE HOMES,LP   CENTRAL AUSTIN    4/28/2015
   137 SCREECH OWL DRIVE     D.R. HORTON                 MEADOWS AT KY     4/28/2015
   149 SCREECH OWL DRIVE     D.R. HORTON                 MEADOWS AT KY     4/28/2015
   5308 ALLAMANDA DRIVE      STANDARD PACIFIC OF TEXAS   GREY ROCK RIDGE   4/28/2015
   3913 SANSOME LN           M/I HOMES OF AUSTIN, LLC    HIGHLAND MAYFLD   4/28/2015
   551 PURPLE MARTIN AVE     D.R. HORTON                 MEADOWS AT KY     4/28/2015
   4200 BONANZA DRIVE        STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     4/28/2015
   428 LONGHORN CAVERN RD    D.R. HORTON                 NRTHSIDE MEADOW   4/28/2015
   504 BAYLEE LOVE LANE W.   STANDARD PACIFIC OF TEXAS   HIGHLAND HORIZ.   4/28/2015
   1170 BEARKAT CANYON DR    SCOTT FELDER HOMES, LLC     HARRISON HILLS    4/28/2015
   1095 BEARKAT CANYON DR    SCOTT FELDER HOMES, LLC     HARRISON HILLS    4/28/2015
   716 JESS MAYNARD TRAIL    D.R. HORTON                 NRTHSIDE MEADOW   4/28/2015
   432 LONGHORN CAVERN RD    D.R. HORTON                 NRTHSIDE MEADOW   4/28/2015
   436 LONGHORN CAVERN RD    D.R. HORTON                 NRTHSIDE MEADOW   4/28/2015
   12613 ORBA DRIVE          STANDARD PACIFIC OF TEXAS   AVANA 2           4/29/2015
   3396 VINEYARD TRAIL       HORTON - KILLEEN/TEMPLE/    TUSCANY MEADOWS   4/29/2015
   3247 VINEYARD TRAIL       HORTON - KILLEEN/TEMPLE/    TUSCANY MEADOWS   4/29/2015
   3243 VINEYARD TRAIL       HORTON - KILLEEN/TEMPLE/    TUSCANY MEADOWS   4/29/2015
   5126 SILTSTONE LOOP       HORTON - KILLEEN/TEMPLE/    WHITE ROCK EST    4/29/2015


                                                                                       672
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 680 of 1053 PageID:
                                    18245

   5204 SILTSTONE LOOP       HORTON - KILLEEN/TEMPLE/    WHITE ROCK EST    4/29/2015
   14217 WILLIAMSPORT ST     SCOTT FELDER HOMES, LLC     AVERY STATION     4/29/2015
   601 ALLENS CREEK WAY      D.R. HORTON                 SOMERVILLE        4/29/2015
   204 GABRIELA ELYANA CT.   STANDARD PACIFIC OF TEXAS   HIGHLAND HORIZ.   4/29/2015
   605 ALLENS CREEK WAY      D.R. HORTON                 SOMERVILLE        4/29/2015
   14304 LAURINBURG DRIVE    STANDARD PACIFIC OF TEXAS   AVERY STATION     4/29/2015
   14021 GENESEE TRAIL       STANDARD PACIFIC OF TEXAS   AVERY STATION     4/29/2015
   725 SAD WILLOW PASS       SCOTT FELDER HOMES, LLC     RIM ROCK          4/29/2015
   5129 DIAMANTE DRIVE       D.R. HORTON                 SOLA VISTA        4/29/2015
   1010 A BRODIE ST          CHESTER WILSON              AUSTIN            4/29/2015
   1010 B BRODIE ST          CHESTER WILSON              AUSTIN            4/29/2015
   5301 RAIN LILY DRIVE      STANDARD PACIFIC OF TEXAS   GREY ROCK RIDGE   4/29/2015
   810 TUMBLEWEED TR         BLUE HORSE BLDG.& DESIGN    AUSTIN LAKE HLS   4/30/2015
   2108 MATTHEWS DRIVE       MUSKIN COMPANY              CARL N            4/30/2015
   208 CARRACK DRIVE         STANDARD PACIFIC OF TEXAS   HIGHLAND HORIZ.   4/30/2015
   104 ROCK MILL LOOP        D.R. HORTON                 TERAVISTA 2       4/30/2015
   4110 RAINY CREEK LANE     STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     4/30/2015
   516 CHOKE CANYON LN       M/I HOMES OF AUSTIN, LLC    PARKSIDE MAYFLD   4/30/2015
   211 BOBOLINK COVE         D.R. HORTON                 MEADOWS AT KY     4/30/2015
   3319 VAQUERO LN           M/I HOMES OF AUSTIN, LLC    CABALLO RANCH     4/30/2015
   484 MUSGRAV               D.R. HORTON                 POST OAK          4/30/2015
   1396 BUFFALO CANYON       SCOTT FELDER HOMES, LLC     HARRISON HILLS    4/30/2015
   3212 VAQUERO LN           SCOTT FELDER HOMES, LLC     CABALLO RANCH     4/30/2015
   417 HEATHERWILDE BLVD     D.R. HORTON                 CARRINGTON CT     4/30/2015
   419 HEATHERWILDE BLVD     D.R. HORTON                 CARRINGTON CT     4/30/2015
   421 HEATHERWILDE BLVD     D.R. HORTON                 CARRINGTON CT     4/30/2015
   423 HEATHERWILDE BLVD     D.R. HORTON                 CARRINGTON CT     4/30/2015
   2409 LEONARDS PASS        D.R. HORTON                 HAZLEWOOD         4/30/2015
   415 BITTERROOT LN         SITTERLE HOMES-AUSTIN,LLC   BELTERA            5/1/2015
   3310 HIDDEN HILLS         STANDARD PACIFIC OF TEXAS   TWIN CREEKS CP     5/1/2015
   639 ALLENS CREEK WAY      D.R. HORTON                 SOMERVILLE         5/1/2015
   14300 LAURINBURG DRIVE    STANDARD PACIFIC OF TEXAS   AVERY STATION      5/1/2015
   14112 LAURINBURG DRIVE    STANDARD PACIFIC OF TEXAS   AVERY STATION      5/1/2015
   128 MARBELLA WAY          CLEAR ROCK HOMES, LLC       BELTORRE           5/1/2015
   7114 CUT PLAINS TRAIL     STANDARD PACIFIC OF TEXAS   FOUR POINTS        5/1/2015
   5505 PINERY DRIVE         HORTON - KILLEEN/TEMPLE/    FLAT ROCK          5/1/2015
   9452 CENTENNIAL DRIVE     HORTON - KILLEEN/TEMPLE/    FLAT ROCK          5/1/2015
   9400 COLFAX DRIVE         HORTON - KILLEEN/TEMPLE/    FLAT ROCK          5/1/2015
   7106 CUT PLAINS TRAIL     STANDARD PACIFIC OF TEXAS   FOUR POINTS        5/1/2015
   2408 LEONARDS PASS        D.R. HORTON                 HAZLEWOOD          5/1/2015
   307 GASPAR BEND           SITTERLE HOMES-AUSTIN,LLC   BUTTERCUP CREEK    5/1/2015
   115 ADAGE DRIVE           D.R. HORTON                 CARRINGTON CT      5/1/2015
   117 ADAGE DRIVE           D.R. HORTON                 CARRINGTON CT      5/1/2015
   119 ADAGE DRIVE           D.R. HORTON                 CARRINGTON CT      5/1/2015
   121 ADAGE DRIVE           D.R. HORTON                 CARRINGTON CT      5/1/2015
   1703 ELKINS LN            SITTERLE HOMES-AUSTIN,LLC   BUTTERCUP CREEK    5/1/2015
   10908 CANTON JACK ROAD    STANDARD PACIFIC OF TEXAS   AVERY STATION      5/2/2015
   11008 STRASBURG LN        SCOTT FELDER HOMES, LLC     AVERY STATION      5/2/2015
   9716 IVALENES HOPE DR.    STANDARD PACIFIC OF TEXAS   PEARSON PLACE      5/2/2015
   3398 VINEYARD TRAIL       HORTON - KILLEEN/TEMPLE/    TUSCANY MEADOWS    5/4/2015
   9507 ADEEL DRIVE          HORTON - KILLEEN/TEMPLE/    YOWELL RANCH       5/4/2015
   11529 MAGGIORE DRIVE      STANDARD PACIFIC OF TEXAS   CIRCLE C RANCH     5/4/2015
   821 TUSCAN ROAD           HORTON - KILLEEN/TEMPLE/    TUSCANY MEADOWS    5/4/2015
   10401 WINDY POINTE DR.    OMEGA BUILDERS, LP          GROVES AT LAKEW    5/4/2015
   10193 PARKER SPRINGS DR   HORTON - KILLEEN/TEMPLE/    WILLOW BEND        5/4/2015


                                                                                       673
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 681 of 1053 PageID:
                                    18246

   9444 COLFAX DRIVE        HORTON - KILLEEN/TEMPLE/    FLAT ROCK         5/4/2015
   221 BOBOLINK COVE        D.R. HORTON                 MEADOWS AT KY     5/4/2015
   6424 MIRAROSA DRIVE      STANDARD PACIFIC OF TEXAS   CIRCLE C RANCH    5/4/2015
   3310 VINEYARD TRAIL      HORTON - KILLEEN/TEMPLE/    TUSCANY MEADOWS   5/4/2015
   1401 NEUBERRY CLIFFE     OMEGA BUILDERS, LP          TEMPLE WESTOOD    5/4/2015
   9413 COLFAX DRIVE        HORTON - KILLEEN/TEMPLE/    FLAT ROCK         5/4/2015
   517 HEATHERWILDE BLVD    D.R. HORTON                 CARRINGTON CT     5/4/2015
   519 HEATHERWILDE BLVD    D.R. HORTON                 CARRINGTON CT     5/4/2015
   523 HEATHERWILDE BLVD    D.R. HORTON                 CARRINGTON CT     5/4/2015
   525 HEATHERWILDE BLVD    D.R. HORTON                 CARRINGTON CT     5/4/2015
   521 HEATHERWILDE BLVD    D.R. HORTON                 CARRINGTON CT     5/4/2015
   3117 MCCURDY STREET      STANDARD PACIFIC OF TEXAS   MUELLER           5/4/2015
   123 ADAGE DRIVE          D.R. HORTON                 CARRINGTON CT     5/4/2015
   125 ADAGE DRIVE          D.R. HORTON                 CARRINGTON CT     5/4/2015
   127 ADAGE DRIVE          D.R. HORTON                 CARRINGTON CT     5/4/2015
   129 ADAGE DRIVE          D.R. HORTON                 CARRINGTON CT     5/4/2015
   131 ADAGE DRIVE          D.R. HORTON                 CARRINGTON CT     5/4/2015
   9703 RAEBURN COURT       HORTON - KILLEEN/TEMPLE/    YOWELL RANCH      5/4/2015
   4204 ROSEDALE AVE        BEAR CREEK HOMES, INC.      AUSTIN            5/5/2015
   4501 #28 WESTLAKE DR     SCOTT FELDER HOMES, LLC     DAVENPORT RANCH   5/5/2015
   9505 ADEEL DRIVE         HORTON - KILLEEN/TEMPLE/    YOWELL RANCH      5/5/2015
   9503 ADEEL DRIVE         HORTON - KILLEEN/TEMPLE/    YOWELL RANCH      5/5/2015
   9801 IRONHORSE TRAIL     HORTON - KILLEEN/TEMPLE/    WILLOW BEND       5/5/2015
   701 ASHLEY ROSE LANE     STANDARD PACIFIC OF TEXAS   HIGHLAND HORIZ.   5/5/2015
   2012 PAUL THOMAS DRIVE   STANDARD PACIFIC OF TEXAS   HIGHLAND HORIZ.   5/5/2015
   6600 LA SOL LANE         HORTON - KILLEEN/TEMPLE/    SENDERO WA        5/5/2015
   9805 IRONHORSE TRAIL     HORTON - KILLEEN/TEMPLE/    WILLOW BEND       5/5/2015
   3938 SANSOME LN          M/I HOMES OF AUSTIN, LLC    HIGHLAND MAYFLD   5/5/2015
   2300 PONDEROSA PASS      SCOTT FELDER HOMES, LLC     CABALLO RANCH     5/5/2015
   22216 BRIARCLIFF DRIVE   LUKE PARKER HOMES (DBA)     BRIARCLIFF        5/5/2015
   3917 SANSOME LN          M/I HOMES OF AUSTIN, LLC    HIGHLAND MAYFLD   5/5/2015
   3613 PARKMILL DRIVE      HORTON - KILLEEN/TEMPLE/    YOWELL RANCH      5/5/2015
   9501 ADEEL DRIVE         HORTON - KILLEEN/TEMPLE/    YOWELL RANCH      5/5/2015
   519 WYNDHAM HILL PKWY    OMEGA BUILDERS, LP          WYNDHAM HILL      5/5/2015
   2421 LEONARDS PASS       D.R. HORTON                 HAZLEWOOD         5/5/2015
   4404 CLARKSON AVENUE     ED HAMEL HOMES              AUSTIN            5/6/2015
   751 C.R 124              CREEKSIDE CONSTRUCTION      WEIR              5/6/2015
   9948 CANEY CREEK DRIVE   HORTON - KILLEEN/TEMPLE/    WILLOW BEND       5/6/2015
   612 WYNDHAM HILL PKWY    OMEGA BUILDERS, LP          WYNDHAM HILL      5/6/2015
   12721 CRICOLI DRIVE      STANDARD PACIFIC OF TEXAS   AVANA 2           5/6/2015
   11005 CUT PLAINS LOOP    STANDARD PACIFIC OF TEXAS   FOUR POINTS       5/6/2015
   6111 AMBROSE CIRCLE      HORTON - KILLEEN/TEMPLE/    ALTA VISTA        5/6/2015
   2420 BELLMONT            OMEGA BUILDERS, LP          HERITAGE PLACE    5/6/2015
   6331 AMBROSE CIRCLE      HORTON - KILLEEN/TEMPLE/    ALTA VISTA        5/6/2015
   12612 PADUA DRIVE        STANDARD PACIFIC OF TEXAS   AVANA 2           5/6/2015
   18313 WEATHERBY LANE     D.R. HORTON                 WESTWIND          5/6/2015
   18321 WEATHERBY LANE     D.R. HORTON                 WESTWIND          5/6/2015
   18325 WEATHERBY LANE     D.R. HORTON                 WESTWIND          5/6/2015
   1115 ROANOKE DRIVE       OMEGA BUILDERS, LP          HERITAGE PLACE    5/6/2015
   12204 TIMBER ARCH LANE   D.R. HORTON                 STONEWATER        5/6/2015
   12212 TIMBER ARCH LANE   D.R. HORTON                 STONEWATER        5/6/2015
   12210 TIMBER ARCH LANE   D.R. HORTON                 STONEWATER        5/6/2015
   12216 TIMBER ARCH LANE   D.R. HORTON                 STONEWATER        5/6/2015
   18433 WEATHERBY LANE     D.R. HORTON                 WESTWIND          5/6/2015
   18432 WEATHERBY LANE     D.R. HORTON                 WESTWIND          5/6/2015


                                                                                     674
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 682 of 1053 PageID:
                                    18247

   6600 DEMING DRIVE        HORTON - KILLEEN/TEMPLE/    SENDERO WA         5/6/2015
   5305 PROCK LANE          PATRIOT BUILDERS, LP        CARL N             5/7/2015
   370 PURPLE MARTIN AVE    D.R. HORTON                 MEADOWS AT KY      5/7/2015
   2302 SANTA RITA ST       PATRIOT BUILDERS, LP        CENTRAL AUSTIN     5/7/2015
   401 C.R. 148             CREEKSIDE CONSTRUCTION      WEIR               5/7/2015
   376 MUSGRAV              D.R. HORTON                 POST OAK           5/7/2015
   2707 MARIPOSA WAY        M/I HOMES OF AUSTIN, LLC    PALOMA LAKE        5/7/2015
   2708 CHIQUITA CT         M/I HOMES OF AUSTIN, LLC    PALOMA LAKE        5/7/2015
   399 DISCOVERY            D.R. HORTON                 POST OAK           5/7/2015
   2412 LEONARDS PASS       D.R. HORTON                 HAZLEWOOD          5/7/2015
   2413 LEONARDS PASS       D.R. HORTON                 HAZLEWOOD          5/7/2015
   2416 LEONARDS PASS       D.R. HORTON                 HAZLEWOOD          5/7/2015
   2417 LEONARDS PASS       D.R. HORTON                 HAZLEWOOD          5/7/2015
   2332 LEONARDS PASS       D.R. HORTON                 HAZLEWOOD          5/7/2015
   2420 LEONARDS PASS       D.R. HORTON                 HAZLEWOOD          5/7/2015
   2640 CRAZYHORSE PASS     GEODE RESIDENTIAL, LLC      CARDINAL HILLS     5/8/2015
   823 MORROW STREET        D.R. HORTON                 CRESTVIEW          5/8/2015
   4909 LEDGESTONE TRAIL    HORTON - KILLEEN/TEMPLE/    STONEGATE          5/8/2015
   406 KAYLA DRIVE          HORTON - KILLEEN/TEMPLE/    FIVE AND ONE       5/8/2015
   819 PALO DURO LOOP       D.R. HORTON                 SOMERVILLE         5/8/2015
   3985 COLE VALLEY LN      M/I HOMES OF AUSTIN, LLC    HIGHLAND MAYFLD    5/8/2015
   410 KAYLA DRIVE          HORTON - KILLEEN/TEMPLE/    FIVE AND ONE       5/8/2015
   804 LEAH DRIVE           HORTON - KILLEEN/TEMPLE/    FIVE AND ONE       5/8/2015
   4910 LEDGESTONE TRAIL    HORTON - KILLEEN/TEMPLE/    STONEGATE          5/8/2015
   444 LONGHORN CAVERN RD   D.R. HORTON                 NRTHSIDE MEADOW    5/8/2015
   1932 RAYBURN LOOP        D.R. HORTON                 SOMERVILLE         5/8/2015
   1602 LIPAN TR            BLUE HORSE BLDG.& DESIGN    AUSTIN             5/8/2015
   222 DARWINS WAY          PROMINENCE HOMES, LLC       WATER DIST.17     5/11/2015
   224 DARWINS WAY          PROMINENCE HOMES, LLC       WATER DIST.17     5/11/2015
   220 DARWINS WAY          PROMINENCE HOMES, LLC       WATER DIST.17     5/11/2015
   218 DARWINS WAY          PROMINENCE HOMES, LLC       WATER DIST.17     5/11/2015
   610 DEBORAH KAY DRIVE    HORTON - KILLEEN/TEMPLE/    COSPER RIDGE      5/11/2015
   605 REBECCA LYNN LANE    HORTON - KILLEEN/TEMPLE/    COSPER RIDGE      5/11/2015
   3031 WHITETAIL TRAIL     OMEGA BUILDERS, LP          BELLA CHARCA      5/11/2015
   441 LONGHORN CAVERN RD   D.R. HORTON                 NRTHSIDE MEADOW   5/11/2015
   801 REBECCA LYNN LANE    HORTON - KILLEEN/TEMPLE/    COSPER RIDGE      5/11/2015
   5205 SILTSTONE LOOP      HORTON - KILLEEN/TEMPLE/    WHITE ROCK EST    5/11/2015
   308 FOSTER LANE          HORTON - KILLEEN/TEMPLE/    SONTERRA          5/12/2015
   101 GEODE LANE           HORTON - KILLEEN/TEMPLE/    SONTERRA          5/12/2015
   2013 BRAUNIG COVE        D.R. HORTON                 SOMERVILLE        5/12/2015
   2017 BRAUNIG COVE        D.R. HORTON                 SOMERVILLE        5/12/2015
   812 PALO DURO LOOP       D.R. HORTON                 SOMERVILLE        5/12/2015
   2005 BRAUNIG COVE        D.R. HORTON                 SOMERVILLE        5/12/2015
   707 DRY GULCH BEND       STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     5/12/2015
   226 DARWINS WAY          PROMINENCE HOMES, LLC       WATER DIST.17     5/12/2015
   228 DARWINS WAY          PROMINENCE HOMES, LLC       WATER DIST.17     5/12/2015
   445 LONGHORN CAVERN RD   D.R. HORTON                 NRTHSIDE MEADOW   5/12/2015
   440 LONGHORN CAVERN RD   D.R. HORTON                 NRTHSIDE MEADOW   5/12/2015
   2001 BRAUNIG COVE        D.R. HORTON                 SOMERVILLE        5/12/2015
   2735 MARIPOSA WAY        M/I HOMES OF AUSTIN, LLC    PALOMA LAKE       5/13/2015
   2719 MARIPOSA WAY        M/I HOMES OF AUSTIN, LLC    PALOMA LAKE       5/13/2015
   307 COBY DRIVE           HORTON - KILLEEN/TEMPLE/    FIVE AND ONE      5/13/2015
   306 KAYLA DRIVE          HORTON - KILLEEN/TEMPLE/    FIVE AND ONE      5/13/2015
   5202 FLINT ROCK LANE     HORTON - KILLEEN/TEMPLE/    STONEGATE         5/14/2015
   1613 LUBBOCK DRIVE       HORTON - KILLEEN/TEMPLE/    HEARTWOOD PARK    5/14/2015


                                                                                      675
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 683 of 1053 PageID:
                                    18248

   1205 HOGG COURT           HORTON - KILLEEN/TEMPLE/    HEARTWOOD PARK    5/14/2015
   1204 SUE ANN ROSE DRIVE   STANDARD PACIFIC OF TEXAS   HIGHLAND HORIZ.   5/14/2015
   11516 MAGGIORE DRIVE      STANDARD PACIFIC OF TEXAS   CIRCLE C RANCH    5/14/2015
   5212 CORNFLOWER DRIVE     STANDARD PACIFIC OF TEXAS   GREY ROCK RIDGE   5/14/2015
   2000 PAUL THOMAS DRIVE    STANDARD PACIFIC OF TEXAS   HIGHLAND HORIZ.   5/14/2015
   5210 FLINT ROCK LANE      HORTON - KILLEEN/TEMPLE/    STONEGATE         5/14/2015
   412 GARNER PARK DR        M/I HOMES OF AUSTIN, LLC    PARKSIDE MAYFLD   5/14/2015
   217 GASPAR BEND           SITTERLE HOMES-AUSTIN,LLC   BUTTERCUP CREEK   5/14/2015
   5122 FLINT ROCK LANE      HORTON - KILLEEN/TEMPLE/    STONEGATE         5/14/2015
   5105 CORNFLOWER DRIVE     STANDARD PACIFIC OF TEXAS   GREY ROCK RIDGE   5/14/2015
   3014 PASEO DE CHARROS     SCOTT FELDER HOMES, LLC     CABALLO RANCH     5/14/2015
   287 WELLINGTON DR         SITTERLE HOMES-AUSTIN,LLC   BELTERA           5/14/2015
   314 GASPAR BEND           SITTERLE HOMES-AUSTIN,LLC   BUTTERCUP CREEK   5/14/2015
   317 GASPAR BEND           SITTERLE HOMES-AUSTIN,LLC   BUTTERCUP CREEK   5/14/2015
   5206 SILTSTONE LOOP       HORTON - KILLEEN/TEMPLE/    WHITE ROCK EST    5/15/2015
   309 GENNAKER DRIVE        STANDARD PACIFIC OF TEXAS   HIGHLAND HORIZ.   5/15/2015
   400 MUSGRAV               D.R. HORTON                 POST OAK          5/16/2015
   352 MUSGRAV               D.R. HORTON                 POST OAK          5/16/2015
   508 MUSGRAV               D.R. HORTON                 POST OAK          5/16/2015
   364 MUSGRAV               D.R. HORTON                 POST OAK          5/18/2015
   388 MUSGRAV               D.R. HORTON                 POST OAK          5/18/2015
   22 TANGLEWOOD             WORKMAN DEVELOPMENT         WIMBERLY, TEXAS   5/18/2015
   231 BOBOLINK COVE         D.R. HORTON                 MEADOWS AT KY     5/18/2015
   423 DISCOVERY             D.R. HORTON                 POST OAK          5/18/2015
   9802 TAYLOR RENEE DRIVE   REVOLUTION HOMES            COSPER RIDGE      5/18/2015
   9804 TAYLOR RENEE DRIVE   REVOLUTION HOMES            COSPER RIDGE      5/18/2015
   16 HARMONY LANE           WORKMAN DEVELOPMENT         WIMBERLY, TEXAS   5/19/2015
   12101 TIMBER ARCH LANE    D.R. HORTON                 STONEWATER        5/20/2015
   12200 TIMBER ARCH LANE    D.R. HORTON                 STONEWATER        5/20/2015
   612 CHEYENNE LANE         STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     5/20/2015
   12103 COTTAGE PROMENADE   SCOTT FELDER HOMES, LLC     THE SPRINGS       5/20/2015
   412 MUSGRAV               D.R. HORTON                 POST OAK          5/21/2015
   1005 PAUL THOMAS DRIVE    STANDARD PACIFIC OF TEXAS   HIGHLAND HORIZ.   5/21/2015
   10605 CANNON MARK WAY     STANDARD PACIFIC OF TEXAS   AVERY STATION     5/21/2015
   138 WELLINGTON DR         SITTERLE HOMES-AUSTIN,LLC   BELTERA           5/21/2015
   11401 MAGGIORE DRIVE      STANDARD PACIFIC OF TEXAS   CIRCLE C RANCH    5/21/2015
   3110 PALOMINOS PASS       M/I HOMES OF AUSTIN, LLC    CABALLO RANCH     5/22/2015
   4107 BISON BEND           STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     5/22/2015
   200 GABRIELA ELYANA CT.   STANDARD PACIFIC OF TEXAS   HIGHLAND HORIZ.   5/22/2015
   12107 TIMBER ARCH LANE    D.R. HORTON                 STONEWATER        5/22/2015
   12105 TIMBER ARCH LANE    D.R. HORTON                 STONEWATER        5/22/2015
   12103 TIMBER ARCH LANE    D.R. HORTON                 STONEWATER        5/22/2015
   818 TUSCAN ROAD           HORTON - KILLEEN/TEMPLE/    TUSCANY MEADOWS   5/22/2015
   4011 LAZY RIVER BEND      STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     5/22/2015
   80 MARITIME WAY           STANDARD PACIFIC OF TEXAS   HIGHLAND HORIZ.   5/22/2015
   3251 VINEYARD TRAIL       HORTON - KILLEEN/TEMPLE/    TUSCANY MEADOWS   5/22/2015
   84 MARITIME WAY           STANDARD PACIFIC OF TEXAS   HIGHLAND HORIZ.   5/22/2015
   6610 MUSTANG CREEK ROAD   HORTON - KILLEEN/TEMPLE/    THE LANDING       5/26/2015
   6608 MUSTANG CREEK ROAD   HORTON - KILLEEN/TEMPLE/    THE LANDING       5/26/2015
   6609 MUSTANG CREEK ROAD   HORTON - KILLEEN/TEMPLE/    THE LANDING       5/26/2015
   6803 GEORGE COVE          HORTON - KILLEEN/TEMPLE/    THE LANDING       5/26/2015
   6606 MUSTANG CREEK ROAD   HORTON - KILLEEN/TEMPLE/    THE LANDING       5/26/2015
   10405 WINDY POINTE DR     OMEGA BUILDERS, LP          GROVES AT LAKEW   5/26/2015
   6611 MUSTANG CREEK ROAD   HORTON - KILLEEN/TEMPLE/    THE LANDING       5/26/2015
   750 KOHLERS CROSSING      PRIME STRUCTURES, LLC       PLUM CREEK        5/27/2015


                                                                                       676
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 684 of 1053 PageID:
                                    18249

   514 FORZA VIOLA WAY       SCOTT FELDER HOMES, LLC     ROUGH HOLLOW      5/27/2015
   12205 STANDING CYPRESS    STANDARD PACIFIC OF TEXAS   GREY ROCK RIDGE   5/27/2015
   11420 MAGGIORE DRIVE      STANDARD PACIFIC OF TEXAS   CIRCLE C RANCH    5/27/2015
   5100 CORNFLOWER DRIVE     STANDARD PACIFIC OF TEXAS   GREY ROCK RIDGE   5/27/2015
   2009 SOUTH SECOND         MUSKIN COMPANY              CARL N            5/28/2015
   304 KAYLA DRIVE           HORTON - KILLEEN/TEMPLE/    FIVE AND ONE      5/28/2015
   6705 VITRUVIUS DRIVE      STANDARD PACIFIC OF TEXAS   AVANA 2           5/28/2015
   201 BOBOLINK COVE NORTH   D.R. HORTON                 MEADOWS AT KY     5/28/2015
   424 MUSGRAV               D.R. HORTON                 POST OAK          5/28/2015
   310 KAYLA DRIVE           HORTON - KILLEEN/TEMPLE/    FIVE AND ONE      5/28/2015
   401 COBY DRIVE            HORTON - KILLEEN/TEMPLE/    FIVE AND ONE      5/28/2015
   502 CHRISLYN DRIVE        HORTON - KILLEEN/TEMPLE/    FIVE AND ONE      5/28/2015
   3901 C.R. 258             CLEAR ROCK HOMES, LLC       BELTORRE          5/28/2015
   1213 ROANOKE DRIVE        OMEGA BUILDERS, LP          HERITAGE PLACE    5/28/2015
   2715 HALCYON DRIVE        MX3 HOMES, LLC              ARCADIA EAST      5/29/2015
   1937 TAWAKONI DRIVE       D.R. HORTON                 SOMERVILLE        5/29/2015
   6709 TEULADA DRIVE        STANDARD PACIFIC OF TEXAS   AVANA 2           5/29/2015
   6708 GEORGE COVE          HORTON - KILLEEN/TEMPLE/    THE LANDING       5/29/2015
   1101 EUPHORIA BEND        MX3 HOMES, LLC              ARCADIA EAST      5/29/2015
   2413 STEVEN CT.           SITTERLE HOMES-AUSTIN,LLC   BUTTERCUP CREEK   5/29/2015
   9610 RAEBURN COURT        HORTON - KILLEEN/TEMPLE/    YOWELL RANCH      5/29/2015
   2000 BRAUNIG COVE         D.R. HORTON                 SOMERVILLE        5/30/2015
   9612 RAEBURN COURT        HORTON - KILLEEN/TEMPLE/    YOWELL RANCH      5/30/2015
   2711 HALCYON DRIVE        MX3 HOMES, LLC              ARCADIA EAST       6/1/2015
   642 NAPLES LN             SITTERLE HOMES-AUSTIN,LLC   BELTERA            6/1/2015
   10252 PEONY LANE          HORTON - KILLEEN/TEMPLE/    WILLOW BEND        6/1/2015
   10185 PARKER SPRINGS DR   HORTON - KILLEEN/TEMPLE/    WILLOW BEND        6/1/2015
   1910 TEXOMA DRIVE         D.R. HORTON                 SOMERVILLE         6/2/2015
   18201 BANDELIER DRIVE     D.R. HORTON                 HIGHLAND PARK      6/2/2015
   4107 RAINY CREEK LANE     STANDARD PACIFIC OF TEXAS   RANCH AT BRUS      6/2/2015
   208 ALDEA COVE            CLEAR ROCK HOMES, LLC       BELTORRE           6/2/2015
   5448 DIAMANTE DRIVE       D.R. HORTON                 SOLA VISTA         6/2/2015
   5432 DIAMANTE DRIVE       D.R. HORTON                 SOLA VISTA         6/2/2015
   806 LEAH DRIVE            HORTON - KILLEEN/TEMPLE/    FIVE AND ONE       6/2/2015
   5324 DIAMANTE DRIVE       D.R. HORTON                 SOLA VISTA         6/2/2015
   1218 ROANOKE DRIVE        OMEGA BUILDERS, LP          HERITAGE PLACE     6/2/2015
   11014 CUT PLAINS LOOP     STANDARD PACIFIC OF TEXAS   FOUR POINTS        6/2/2015
   351 MUSGRAV               D.R. HORTON                 POST OAK           6/3/2015
   101 BOBOLINK COVE         D.R. HORTON                 MEADOWS AT KY      6/3/2015
   436 MUSGRAV               D.R. HORTON                 POST OAK           6/3/2015
   12109 TIMBER ARCH LANE    D.R. HORTON                 STONEWATER         6/3/2015
   472 MUSGRAV               D.R. HORTON                 POST OAK           6/3/2015
   14508 LAURINBURG DRIVE    STANDARD PACIFIC OF TEXAS   AVERY STATION      6/3/2015
   14512 LAURINBURG DRIVE    STANDARD PACIFIC OF TEXAS   AVERY STATION      6/3/2015
   2617 SORIN STREET         STANDARD PACIFIC OF TEXAS   MUELLER            6/3/2015
   305 BRANTLEY LAKE LN      M/I HOMES OF AUSTIN, LLC    PARKSIDE MAYFLD    6/3/2015
   3018 PASEO DE CHARROS     SCOTT FELDER HOMES, LLC     CABALLO RANCH      6/3/2015
   2713 HALCYON DRIVE        MX3 HOMES, LLC              ARCADIA EAST       6/3/2015
   6408 TRISSINO DRIVE       STANDARD PACIFIC OF TEXAS   AVANA              6/3/2015
   6713 SERLIO DRIVE         STANDARD PACIFIC OF TEXAS   AVANA 2            6/4/2015
   6802 MUSTANG CREEK ROAD   HORTON - KILLEEN/TEMPLE/    THE LANDING        6/4/2015
   6506 COOL CREEK DRIVE     HORTON - KILLEEN/TEMPLE/    THE LANDING        6/4/2015
   6801 TEULADA DRIVE        STANDARD PACIFIC OF TEXAS   AVANA 2            6/4/2015
   16025 JEFFS LANE          STANDARD PACIFIC OF TEXAS   PEARSON PLACE      6/4/2015
   2146 DUNNS HOLLOW DRIVE   OMEGA BUILDERS, LP          DUNNS HOLLOW       6/4/2015


                                                                                       677
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 685 of 1053 PageID:
                                    18250

   2158 DUNNS HOLLOW DRIVE   OMEGA BUILDERS, LP          DUNNS HOLLOW      6/4/2015
   408 KAYLA DRIVE           HORTON - KILLEEN/TEMPLE/    FIVE AND ONE      6/4/2015
   7002 CUT PLAINS TRAIL     STANDARD PACIFIC OF TEXAS   FOUR POINTS       6/4/2015
   6700 MUSTANG CREEK ROAD   HORTON - KILLEEN/TEMPLE/    THE LANDING       6/4/2015
   10109 DOUBLE EAGLE        STANDARD PACIFIC OF TEXAS   PEARSON PLACE     6/4/2015
   340 MUSGRAV               D.R. HORTON                 POST OAK          6/5/2015
   339 MUSGRAV               D.R. HORTON                 POST OAK          6/5/2015
   1930 TEXOMA DRIVE         D.R. HORTON                 SOMERVILLE        6/5/2015
   12216 WALTER VAUGHN DR    D.R. HORTON                 STONEWATER        6/5/2015
   18115 BANDELIER DRIVE     D.R. HORTON                 HIGHLAND PARK     6/5/2015
   5104 ALLAMANDA DRIVE      STANDARD PACIFIC OF TEXAS   GREY ROCK RIDGE   6/5/2015
   200 SAGE BRUSH COURT      VICTOR & DELFINA GONZALEZ   GEORGETOWN        6/5/2015
   387 DISCOVERY             D.R. HORTON                 POST OAK          6/5/2015
   300 ALDEA COVE            CLEAR ROCK HOMES, LLC       BELTORRE          6/5/2015
   100 SARAH'S LANE          DRENNAN DAY CUSTOM HOMES    CIERRA VISTA      6/5/2015
   104 SARAH'S LANE          DRENNAN DAY CUSTOM HOMES    CIERRA VISTA      6/5/2015
   12213 WALTER VAUGHN DR    D.R. HORTON                 STONEWATER        6/5/2015
   12206 WALTER VAUGHN DR    D.R. HORTON                 STONEWATER        6/5/2015
   1938 TEXOMA DRIVE         D.R. HORTON                 SOMERVILLE        6/5/2015
   1924 RAYBURN LOOP         D.R. HORTON                 SOMERVILLE        6/5/2015
   3015 PASEO DE CHARROS     SCOTT FELDER HOMES, LLC     CABALLO RANCH     6/6/2015
   3105 PASEO DE CHARROS     SCOTT FELDER HOMES, LLC     CABALLO RANCH     6/6/2015
   3101 PASEO DE CHARROS     SCOTT FELDER HOMES, LLC     CABALLO RANCH     6/6/2015
   1321 FAWN LILY DRIVE      HORTON - KILLEEN/TEMPLE/    LAKE POINTE       6/8/2015
   1009 SUE ANN ROSE DRIVE   STANDARD PACIFIC OF TEXAS   HIGHLAND HORIZ.   6/8/2015
   708 ASHLEY ROSE LANE W.   STANDARD PACIFIC OF TEXAS   HIGHLAND HORIZ.   6/8/2015
   10806 PALUXY PATH         STANDARD PACIFIC OF TEXAS   FOUR POINTS       6/8/2015
   2005 COLINA COVE          SCOTT FELDER HOMES, LLC     ABRANTES          6/8/2015
   10910 HIDDEN CAVES WAY    STANDARD PACIFIC OF TEXAS   FOUR POINTS       6/8/2015
   703 WYNDHAM HILL PKWY     OMEGA BUILDERS, LP          WYNDHAM HILL      6/8/2015
   1532 SANDSTONE LOOP       HORTON - KILLEEN/TEMPLE/    STONEGATE         6/8/2015
   209 BRANTLEY LAKE LN      M/I HOMES OF AUSTIN, LLC    PARKSIDE MAYFLD   6/8/2015
   212 BRANTLEY LAKE LN      M/I HOMES OF AUSTIN, LLC    PARKSIDE MAYFLD   6/8/2015
   100 CANYON LAKE LN        M/I HOMES OF AUSTIN, LLC    PARKSIDE MAYFLD   6/8/2015
   1706 NEUBERRY CLIFFE      OMEGA BUILDERS, LP          TEMPLE WESTOOD    6/8/2015
   .321 FORT COBB WAY        M/I HOMES OF AUSTIN, LLC    PARKSIDE MAYFLD   6/8/2015
   7317 PRESERVE VIEW RUN    STANDARD PACIFIC OF TEXAS   FOUR POINTS       6/8/2015
   3115 PASEO DE CHARROS     SCOTT FELDER HOMES, LLC     CABALLO RANCH     6/8/2015
   7304 PRESERVE VIEW RUN    STANDARD PACIFIC OF TEXAS   FOUR POINTS       6/8/2015
   9616 IVALENES HOPE DR     STANDARD PACIFIC OF TEXAS   PEARSON PLACE     6/9/2015
   9804 IVALENES HOPE DR.    STANDARD PACIFIC OF TEXAS   PEARSON PLACE     6/9/2015
   218 CARRACK DRIVE         STANDARD PACIFIC OF TEXAS   HIGHLAND HORIZ.   6/9/2015
   104 BUFFALO TRAIL         DRENNAN DAY CUSTOM HOMES    RIO ANCHO         6/9/2015
   9813 IVALENES HOPE DR.    STANDARD PACIFIC OF TEXAS   PEARSON PLACE     6/9/2015
   1001 SUE ANN ROSE DRIVE   STANDARD PACIFIC OF TEXAS   HIGHLAND HORIZ.   6/9/2015
   1115 GARDEN GREEN DRIVE   HORTON - KILLEEN/TEMPLE/    LAKE POINTE       6/9/2015
   1411 EMERALD GATE DRIVE   HORTON - KILLEEN/TEMPLE/    LAKE POINTE       6/9/2015
   1406 FAWN LILY DRIVE      HORTON - KILLEEN/TEMPLE/    LAKE POINTE       6/9/2015
   2736 MADELENA CT          M/I HOMES OF AUSTIN, LLC    PALOMA LAKE       6/9/2015
   803 SERENE ESTATES DR     SITTERLE HOMES-AUSTIN,LLC   SERENE HILLS      6/9/2015
   12113 STANDING CYPRESS    STANDARD PACIFIC OF TEXAS   GREY ROCK RIDGE   6/9/2015
   5221 RAIN LILLY DRIVE     STANDARD PACIFIC OF TEXAS   GREY ROCK RIDGE   6/9/2015
   9717 IVALENES HOPE DR.    STANDARD PACIFIC OF TEXAS   PEARSON PLACE     6/9/2015
   1123 EMERALD GATE DRIVE   HORTON - KILLEEN/TEMPLE/    LAKE POINTE       6/9/2015
   2725 MADELENA CT          M/I HOMES OF AUSTIN, LLC    PALOMA LAKE       6/9/2015


                                                                                      678
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 686 of 1053 PageID:
                                    18251

   18105 BANDELIER DRIVE     D.R. HORTON                 HIGHLAND PARK     6/10/2015
   557 CASCADA LANE          STANDARD PACIFIC OF TEXAS   SENDERO SPRINGS   6/10/2015
   12102 TIMBER ARCH LANE    D.R. HORTON                 STONEWATER        6/10/2015
   12114 TIMBER ARCH LANE    D.R. HORTON                 STONEWATER        6/10/2015
   2912 RAMBLING CREEK LN    SCOTT FELDER HOMES, LLC     BLACKHAWK         6/10/2015
   3312 VAQUERO LN           M/I HOMES OF AUSTIN, LLC    CABALLO RANCH     6/10/2015
   9428 COLFAX DRIVE         HORTON - KILLEEN/TEMPLE/    FLAT ROCK         6/10/2015
   3424 BROWN DIPPER DR      SCOTT FELDER HOMES, LLC     BLACKHAWK         6/10/2015
   3113 PASEO DE CHARROS     SCOTT FELDER HOMES, LLC     CABALLO RANCH     6/10/2015
   3121 MCCURDY STREET       STANDARD PACIFIC OF TEXAS   MUELLER           6/10/2015
   2820 MORENO STREET        STANDARD PACIFIC OF TEXAS   MUELLER           6/10/2015
   9705 IVALENES HOPE DR.    STANDARD PACIFIC OF TEXAS   PEARSON PLACE     6/10/2015
   504 LONGHORN CAVERN RD    D.R. HORTON                 NRTHSIDE MEADOW   6/10/2015
   428 BINGHAM POINT         D.R. HORTON                 NRTHSIDE MEADOW   6/10/2015
   3310 VAQUERO LN           SCOTT FELDER HOMES, LLC     CABALLO RANCH     6/10/2015
   436 BINGHAM POINT         D.R. HORTON                 NRTHSIDE MEADOW   6/10/2015
   316 CHALK KNOB MANOR      D.R. HORTON                 NRTHSIDE MEADOW   6/10/2015
   18117 BANDELIER DRIVE     D.R. HORTON                 HIGHLAND PARK     6/11/2015
   111 BOBOLINK COVE SOUTH   D.R. HORTON                 MEADOWS AT KY     6/11/2015
   9437 COLFAX DRIVE         HORTON - KILLEEN/TEMPLE/    FLAT ROCK         6/11/2015
   1916 RAYBURN LOOP         D.R. HORTON                 SOMERVILLE        6/11/2015
   608 CASCADA LANE          STANDARD PACIFIC OF TEXAS   SENDERO SPRINGS   6/11/2015
   18123 BANDELIER DRIVE     D.R. HORTON                 HIGHLAND PARK     6/11/2015
   18213 BANDELIER DRIVE     D.R. HORTON                 HIGHLAND PARK     6/11/2015
   12128 COTTAGE PROMENADE   SCOTT FELDER HOMES, LLC     THE SPRINGS       6/11/2015
   520 GARNER PARK DR        M/I HOMES OF AUSTIN, LLC    PARKSIDE MAYFLD   6/11/2015
   5541 TAMA DRIVE           HORTON - KILLEEN/TEMPLE/    FLAT ROCK         6/11/2015
   9420 CENTENNIAL DRIVE     HORTON - KILLEEN/TEMPLE/    FLAT ROCK         6/11/2015
   619 TUMLINSON FORT WAY    D.R. HORTON                 TURTLE CREEK      6/11/2015
   1945 TEXOMA DRIVE         D.R. HORTON                 SOMERVILLE        6/11/2015
   12101 STANDING CYPRESS    STANDARD PACIFIC OF TEXAS   GREY ROCK RIDGE   6/11/2015
   5309 RAIN LILY DRIVE      STANDARD PACIFIC OF TEXAS   GREY ROCK RIDGE   6/11/2015
   609 CHEYENNE LANE         STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     6/11/2015
   708 GARNER PARK DR        M/I HOMES OF AUSTIN, LLC    PARKSIDE MAYFLD   6/11/2015
   5209 ALLAMANDA DRIVE      STANDARD PACIFIC OF TEXAS   GREY ROCK RIDGE   6/11/2015
   320 ALABASTER CAVERNS     M/I HOMES OF AUSTIN, LLC    PARKSIDE MAYFLD   6/11/2015
   332 FORT COBB WAY         M/I HOMES OF AUSTIN, LLC    PARKSIDE MAYFLD   6/11/2015
   6036 STONEHAVEN DRIVE     HORTON - KILLEEN/TEMPLE/    ALTA VISTA        6/12/2015
   496 MUSGRAV               D.R. HORTON                 POST OAK          6/12/2015
   832 TUSCAN ROAD           HORTON - KILLEEN/TEMPLE/    TUSCANY MEADOWS   6/12/2015
   411 DISCOVERY             D.R. HORTON                 POST OAK          6/12/2015
   833 BLUFF WOODS DR        SCOTT FELDER HOMES, LLC     RIM ROCK          6/12/2015
   7616 EASY WIND DRIVE      D.R. HORTON                 CRESTVIEW         6/12/2015
   7700 EASY WIND DRIVE      D.R. HORTON                 CRESTVIEW         6/12/2015
   7704 EASY WIND DRIVE      D.R. HORTON                 CRESTVIEW         6/12/2015
   7702 EASY WIND DRIVE      D.R. HORTON                 CRESTVIEW         6/12/2015
   7706 EASY WIND DRIVE      D.R. HORTON                 CRESTVIEW         6/12/2015
   3214 VAQUERO LN           SCOTT FELDER HOMES, LLC     CABALLO RANCH     6/12/2015
   11003 CUT PLAINS LOOP     STANDARD PACIFIC OF TEXAS   FOUR POINTS       6/12/2015
   1111 GARDEN GREEN DRIVE   HORTON - KILLEEN/TEMPLE/    LAKE POINTE       6/12/2015
   1114 BASALT COURT         HORTON - KILLEEN/TEMPLE/    STONEGATE         6/12/2015
   622 WYNDHAM HILL PKWY     OMEGA BUILDERS, LP          WYNDHAM HILL      6/12/2015
   301 CHERING DRIVE         OMEGA BUILDERS, LP          NORTH CLIFFE      6/12/2015
   1904 RAYBURN LOOP         D.R. HORTON                 SOMERVILLE        6/12/2015
   1803 EAST 14TH STREET     AUSTIN NEWCASTLE HOMES,LP   CENTRAL AUSTIN    6/15/2015


                                                                                       679
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 687 of 1053 PageID:
                                    18252

   5208 SILTSTONE LOOP       HORTON - KILLEEN/TEMPLE/    WHITE ROCK EST    6/15/2015
   4106 LAZY RIVER BEND      STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     6/15/2015
   278 SAM HOUSTON DR        SITTERLE HOMES-AUSTIN,LLC   THE COLONY        6/15/2015
   340 FORT COBB WAY         M/I HOMES OF AUSTIN, LLC    PARKSIDE MAYFLD   6/15/2015
   4100 RAINY CREEK LANE     STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     6/15/2015
   11107 CUT PLAINS LOOP     STANDARD PACIFIC OF TEXAS   FOUR POINTS       6/15/2015
   341 FORT COBB WAY         M/I HOMES OF AUSTIN, LLC    PARKSIDE MAYFLD   6/15/2015
   10905 TWISTED ELM DR.     STANDARD PACIFIC OF TEXAS   FOUR POINTS       6/15/2015
   1928 RAYBURN LOOP         D.R. HORTON                 SOMERVILLE        6/15/2015
   1920 RAYBURN LOOP         D.R. HORTON                 SOMERVILLE        6/15/2015
   1912 RAYBURN LOOP         D.R. HORTON                 SOMERVILLE        6/15/2015
   1900 RAYBURN LOOP         D.R. HORTON                 SOMERVILLE        6/15/2015
   7311 PRESERVE VIEW RUN    STANDARD PACIFIC OF TEXAS   FOUR POINTS       6/15/2015
   14121 GENESEE TRAIL       STANDARD PACIFIC OF TEXAS   AVERY STATION     6/16/2015
   2900 RAMBLING CREEK LN    SCOTT FELDER HOMES, LLC     BLACKHAWK         6/16/2015
   3409 BROWN DIPPER DRIVE   DAVID WEEKLEY HOMES         BLACKHAWK         6/16/2015
   613 COVENTRY DR           OMEGA BUILDERS, LP          WYNDHAM HILL      6/16/2015
   6804 MUSTANG CREEK ROAD   HORTON - KILLEEN/TEMPLE/    THE LANDING       6/16/2015
   6710 GEORGE COVE          HORTON - KILLEEN/TEMPLE/    THE LANDING       6/16/2015
   20517 MARTIN LN           SCOTT FELDER HOMES, LLC     BLACKHAWK         6/16/2015
   3405 BROWN DIPPER DR      SCOTT FELDER HOMES, LLC     BLACKHAWK         6/16/2015
   5904 WORTHING DRIVE       OMEGA BUILDERS, LP          WYNDHAM HILL      6/16/2015
   1303 PLATEAU TRAIL        D.R. HORTON                 PINNACLE          6/16/2015
   634 PINNACLE DRIVE        D.R. HORTON                 PINNACLE          6/16/2015
   5908 WORTHING DRIVE       OMEGA BUILDERS, LP          WYNDHAM HILL      6/16/2015
   633 PINNACLE DRIVE        D.R. HORTON                 PINNACLE          6/16/2015
   631 PINNACLE DRIVE        D.R. HORTON                 PINNACLE          6/16/2015
   629 PINNACLE DRIVE        D.R. HORTON                 PINNACLE          6/16/2015
   1301 PLATEAU DRIVE        D.R. HORTON                 PINNACLE          6/16/2015
   12107 WALTER VAUGHN DR    D.R. HORTON                 STONEWATER        6/17/2015
   12100 WALTER VAUGHN DR    D.R. HORTON                 STONEWATER        6/17/2015
   12100 TIMBER ARCH LANE    D.R. HORTON                 STONEWATER        6/17/2015
   12105 WALTER VAUGHN DR    D.R. HORTON                 STONEWATER        6/17/2015
   14217 GENESEE TRAIL       STANDARD PACIFIC OF TEXAS   AVERY STATION     6/17/2015
   245 WALLOPS               D.R. HORTON                 POST OAK          6/17/2015
   4910 PREWITT RANCH ROAD   HORTON - KILLEEN/TEMPLE/    THE LANDING       6/17/2015
   6612 MUSTANG CREEK ROAD   HORTON - KILLEEN/TEMPLE/    THE LANDING       6/17/2015
   608 DRY GULCH BEND        STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     6/17/2015
   1901 TEXOMA DRIVE         D.R. HORTON                 SOMERVILLE        6/17/2015
   1905 TEXOMA DRIVE         D.R. HORTON                 SOMERVILLE        6/17/2015
   3304 VAQUERO LN           M/I HOMES OF AUSTIN, LLC    CABALLO RANCH     6/17/2015
   3302 VAQUERO LN           M/I HOMES OF AUSTIN, LLC    CABALLO RANCH     6/17/2015
   6505 KATY CREEK LANE      HORTON - KILLEEN/TEMPLE/    THE LANDING       6/17/2015
   6800 MUSTANG CREEK ROAD   HORTON - KILLEEN/TEMPLE/    THE LANDING       6/17/2015
   301 LA GROTTA LN          SITTERLE HOMES-AUSTIN,LLC   RANCHO SIENNA     6/17/2015
   85 SANTA MARIA ST         SITTERLE HOMES-AUSTIN,LLC   RANCHO SIENNA     6/17/2015
   900 PALO DURO LOOP        D.R. HORTON                 SOMERVILLE        6/18/2015
   6801 VITRUVIUS DRIVE      STANDARD PACIFIC OF TEXAS   AVANA 2           6/18/2015
   12208 TUBEROSE TERRACE    STANDARD PACIFIC OF TEXAS   GREY ROCK RIDGE   6/18/2015
   116 FAROLA COVE           STANDARD PACIFIC OF TEXAS   SENDERO SPRINGS   6/18/2015
   103 ALONDRA WAY           STANDARD PACIFIC OF TEXAS   SENDERO SPRINGS   6/18/2015
   3000 TOM MILLER STREET    STANDARD PACIFIC OF TEXAS   MUELLER           6/18/2015
   3100 TOM MILLER STREET    STANDARD PACIFIC OF TEXAS   MUELLER           6/18/2015
   733 BLUFF WOODS DR        SCOTT FELDER HOMES, LLC     RIM ROCK          6/18/2015
   11601 SANTA ELENA LANE    D.R. HORTON                 AVERY FAR WEST    6/18/2015


                                                                                       680
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 688 of 1053 PageID:
                                    18253

   3004 TOM MILLER STREET      STANDARD PACIFIC OF TEXAS   MUELLER           6/18/2015
   4100 VAUGHAN STREET         STANDARD PACIFIC OF TEXAS   MUELLER           6/18/2015
   14212 CANYON TRAIL          D.R. HORTON                 AVERY FAR WEST    6/18/2015
   14208 CANYON TRAIL          D.R. HORTON                 AVERY FAR WEST    6/18/2015
   5205 ALLAMANDA DRIVE        STANDARD PACIFIC OF TEXAS   GREY ROCK RIDGE   6/18/2015
   18207 BANDELIER DRIVE       D.R. HORTON                 HIGHLAND PARK     6/19/2015
   18121 BANDELIER DRIVE       D.R. HORTON                 HIGHLAND PARK     6/19/2015
   18205 BANDELIER DRIVE       D.R. HORTON                 HIGHLAND PARK     6/19/2015
   18119 BANDELIER DRIVE       D.R. HORTON                 HIGHLAND PARK     6/19/2015
   12712 CRICOLI DRIVE         STANDARD PACIFIC OF TEXAS   AVANA 2           6/19/2015
   145 SANTA MARIA ST          SITTERLE HOMES-AUSTIN,LLC   RANCHO SIENNA     6/19/2015
   3005 MOVING WATER LN        SCOTT FELDER HOMES, LLC     BLACKHAWK         6/19/2015
   12118 WALTER VAUGHN DR      D.R. HORTON                 STONEWATER        6/19/2015
   3120 MEDIA DR               M/I HOMES OF AUSTIN, LLC    CABALLO RANCH     6/19/2015
   3208 VAQUERO LN             M/I HOMES OF AUSTIN, LLC    CABALLO RANCH     6/19/2015
   221 DEEP CREEK DRIVE        D.R. HORTON                 KATY COVE         6/19/2015
   213 DEEP CREEK DRIVE        D.R. HORTON                 KATY COVE         6/19/2015
   225 DEEP CREEK DRIVE        D.R. HORTON                 KATY COVE         6/19/2015
   1702 NEUBERRY CLIFFE        OMEGA BUILDERS, LP          TEMPLE WESTOOD    6/19/2015
   336 FORT COBB WAY           M/I HOMES OF AUSTIN, LLC    PARKSIDE MAYFLD   6/20/2015
   518 PINNACLE DRIVE          D.R. HORTON                 PINNACLE          6/20/2015
   101 FORT RICHARDSON DR      M/I HOMES OF AUSTIN, LLC    PARKSIDE MAYFLD   6/20/2015
   100 FONTAINEBLEAU ST        M/I HOMES OF AUSTIN, LLC    PARKSIDE MAYFLD   6/20/2015
   3100 PALOMINOS PASS         M/I HOMES OF AUSTIN, LLC    CABALLO RANCH     6/22/2015
   200 KINGFISHER LANE         D.R. HORTON                 MEADOWS AT KY     6/22/2015
   170 KINGFISHER LANE         D.R. HORTON                 MEADOWS AT KY     6/22/2015
   9708 IVALENES HOPE DR.      STANDARD PACIFIC OF TEXAS   PEARSON PLACE     6/22/2015
   3304 VINEYARD TRAIL         HORTON - KILLEEN/TEMPLE/    TUSCANY MEADOWS   6/22/2015
   3317 VINEYARD TRAIL         HORTON - KILLEEN/TEMPLE/    TUSCANY MEADOWS   6/22/2015
   2948 MARGARITA LOOP         M/I HOMES OF AUSTIN, LLC    PALOMA LAKE       6/22/2015
   2729 MADELENA CT            M/I HOMES OF AUSTIN, LLC    PALOMA LAKE       6/22/2015
   719 WYNDHAM HILL PKWY       OMEGA BUILDERS, LP          WYNDHAM HILL      6/22/2015
   8116 MAGNOLIA RIDGE CV      ARBOGAST CUSTOM HOMES, LP   BELVEDERE         6/22/2015
   412 CHOKE CANYON LN         M/I HOMES OF AUSTIN, LLC    PARKSIDE MAYFLD   6/23/2015
   7707 WOLVERINE STREET       D.R. HORTON                 CRESTVIEW         6/23/2015
   7705 WOLVERINE STREET       D.R. HORTON                 CRESTVIEW         6/23/2015
   7701 WOLVERINE STREET       D.R. HORTON                 CRESTVIEW         6/23/2015
   7703 WOLVERINE STREET       D.R. HORTON                 CRESTVIEW         6/23/2015
   7617 WOLVERINE STREET       D.R. HORTON                 CRESTVIEW         6/23/2015
   3117 PASEO DE CHARROS       SCOTT FELDER HOMES, LLC     CABALLO RANCH     6/23/2015
   3316 VAQUERO LN             M/I HOMES OF AUSTIN, LLC    CABALLO RANCH     6/23/2015
   5413 PINERY DRIVE           HORTON - KILLEEN/TEMPLE/    FLAT ROCK         6/23/2015
   9424 COLFAX DRIVE           HORTON - KILLEEN/TEMPLE/    FLAT ROCK         6/23/2015
   14301 GENESEE TRAIL         STANDARD PACIFIC OF TEXAS   AVERY STATION     6/23/2015
   9429 COLFAX DRIVE           HORTON - KILLEEN/TEMPLE/    FLAT ROCK         6/23/2015
   9404 COLFAX DRIVE           HORTON - KILLEEN/TEMPLE/    FLAT ROCK         6/23/2015
   1903 CECELIA LANE (MODEL)   STANDARD PACIFIC OF TEXAS   WEST OAK          6/23/2015
   312 CHALK KNOB MANOR        D.R. HORTON                 NRTHSIDE MEADOW   6/23/2015
   2758 GRAND OAKS LOOP        STANDARD PACIFIC OF TEXAS   TWIN CREEKS CP    6/24/2015
   18333 BASSANO AVENUE        D.R. HORTON                 SORENTO           6/24/2015
   18325 BASSANO AVENUE        D.R. HORTON                 SORENTO           6/24/2015
   2330 CAMINO DEL VERDES PL   RYAN JACKSON                BEHRENS RANCH     6/24/2015
   508 GUADALUPE RIVER LN      M/I HOMES OF AUSTIN, LLC    PARKSIDE MAYFLD   6/24/2015
   120 LOST OAK                COPPER RIDGE INV., INC.     THOUSAND OAKS     6/24/2015
   408 ROLLING BLOCK           COPPER RIDGE INV., INC.     THOUSAND OAKS     6/24/2015


                                                                                         681
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 689 of 1053 PageID:
                                    18254

   1510 THOUSAND OAKS       COPPER RIDGE INV., INC.     THOUSAND OAKS     6/24/2015
   5801 NASCO               D.R. HORTON                 ALLANDALE         6/25/2015
   5703 NASCO               D.R. HORTON                 ALLANDALE         6/25/2015
   5803 NASCO               D.R. HORTON                 ALLANDALE         6/25/2015
   4117 BERKMAN DRIVE       DAVID WEEKLEY HOMES         MUELLER           6/25/2015
   4119 BERKMAN DRIVE       DAVID WEEKLEY HOMES         MUELLER           6/25/2015
   4121 BERKMAN DRIVE       DAVID WEEKLEY HOMES         MUELLER           6/25/2015
   4123 BERKMAN DRIVE       DAVID WEEKLEY HOMES         MUELLER           6/25/2015
   4125 BERKMAN DRIVE       DAVID WEEKLEY HOMES         MUELLER           6/25/2015
   228 LONGFIELD DR         SCOTT FELDER HOMES, LLC     OAK SAN GABRIEL   6/25/2015
   12110 TIMBER ARCH LANE   D.R. HORTON                 STONEWATER        6/26/2015
   3101 COYOTE CT           C&A BUILDERS, INC.          APACHE SHORES     6/26/2015
   112 ADAGE DRIVE          D.R. HORTON                 CARRINGTON CT     6/26/2015
   114 ADAGE DRIVE          D.R. HORTON                 CARRINGTON CT     6/26/2015
   116 ADAGE DRIVE          D.R. HORTON                 CARRINGTON CT     6/26/2015
   118 ADAGE DRIVE          D.R. HORTON                 CARRINGTON CT     6/26/2015
   120 ADAGE DRIVE          D.R. HORTON                 CARRINGTON CT     6/26/2015
   12203 TIMBER ARCH LANE   D.R. HORTON                 STONEWATER        6/26/2015
   5105 RAIN LILY DRIVE     STANDARD PACIFIC OF TEXAS   GREY ROCK RIDGE   6/26/2015
   3111 MEDIA DR            SCOTT FELDER HOMES, LLC     CABALLO RANCH     6/26/2015
   3108 MEDIA DR            SCOTT FELDER HOMES, LLC     CABALLO RANCH     6/26/2015
   1902 TEXOMA DRIVE        D.R. HORTON                 SOMERVILLE        6/29/2015
   521 PURPLE MARTIN AVE    D.R. HORTON                 MEADOWS AT KY     6/29/2015
   4111 BISON BEND          STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     6/29/2015
   3814 TILLEY STREET       MUSKIN COMPANY              MUELLER           6/29/2015
   3812 TILLEY STREET       MUSKIN COMPANY              MUELLER           6/29/2015
   3810 TILLEY STREET       MUSKIN COMPANY              MUELLER           6/29/2015
   3808 TILLEY STREET       MUSKIN COMPANY              MUELLER           6/29/2015
   6503 KATY CREEK LANE     HORTON - KILLEEN/TEMPLE/    THE LANDING       6/29/2015
   605 DRY GULCH BEND       STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     6/29/2015
   5202 SILTSTONE LOOP      HORTON - KILLEEN/TEMPLE/    WHITE ROCK EST    6/29/2015
   9614 RAEBURN COURT       HORTON - KILLEEN/TEMPLE/    YOWELL RANCH      6/29/2015
   9608 RAEBURN COURT       HORTON - KILLEEN/TEMPLE/    YOWELL RANCH      6/29/2015
   5203 SILTSTONE LOOP      HORTON - KILLEEN/TEMPLE/    WHITE ROCK EST    6/29/2015
   9615 ROGANO COURT        HORTON - KILLEEN/TEMPLE/    YOWELL RANCH      6/29/2015
   3308 VAQUERO LN          SCOTT FELDER HOMES, LLC     CABALLO RANCH     6/29/2015
   12202 TIMBER ARCH LANE   D.R. HORTON                 STONEWATER        6/29/2015
   12201 TIMBER ARCH LANE   D.R. HORTON                 STONEWATER        6/29/2015
   521 WEDGEWOOD DRIVE      OMEGA BUILDERS, LP          WYNDHAM HILL      6/29/2015
   517 WEDGEWOOD DRIVE      OMEGA BUILDERS, LP          WYNDHAM HILL      6/29/2015
   305 ROCKY COAST DR       SCOTT FELDER HOMES, LLC     ROUGH HOLLOW      6/29/2015
   3102 EAST 14TH STREET    MX3 HOMES, LLC              CENTRAL AUSTIN    6/30/2015
   1404 SANCHEZ STREET      MX3 HOMES, LLC              CENTRAL AUSTIN    6/30/2015
   18211 BANDELIER DRIVE    D.R. HORTON                 HIGHLAND PARK     6/30/2015
   18221 BANDELIER DRIVE    D.R. HORTON                 HIGHLAND PARK     6/30/2015
   18215 BANDELIER DRIVE    D.R. HORTON                 HIGHLAND PARK     6/30/2015
   2305 A CORONADO STREET   MX3 HOMES, LLC              CENTRAL AUSTIN    6/30/2015
   2305 B CORONADO STREET   MX3 HOMES, LLC              CENTRAL AUSTIN    6/30/2015
   2305 C CORONADO STREET   MX3 HOMES, LLC              CENTRAL AUSTIN    6/30/2015
   2305 D CORONADO STREET   MX3 HOMES, LLC              CENTRAL AUSTIN    6/30/2015
   2305 E CORONADO STREET   MX3 HOMES, LLC              CENTRAL AUSTIN    6/30/2015
   1903 E 9TH ST            PATRIOT BUILDERS, LP        CENTRAL AUSTIN    6/30/2015
   4016 LAZY RIVER BEND     STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     6/30/2015
   3012 PALOMINOS PASS      SCOTT FELDER HOMES, LLC     CABALLO RANCH     6/30/2015
   404 FOSTER LANE          HORTON - KILLEEN/TEMPLE/    SONTERRA          6/30/2015


                                                                                      682
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 690 of 1053 PageID:
                                    18255

   2712 FEATHERGRASS COURT   STANDARD PACIFIC OF TEXAS   TWIN CREEKS CP    6/30/2015
   2605 ZACH SCOTT STREET    MUSKIN COMPANY              MUELLER           6/30/2015
   2603 ZACH SCOTT STREET    MUSKIN COMPANY              MUELLER           6/30/2015
   3306 VAQUERO LN           M/I HOMES OF AUSTIN, LLC    CABALLO RANCH     6/30/2015
   2509 MORENO STREET        STANDARD PACIFIC OF TEXAS   MUELLER           6/30/2015
   120 BOBOLINK COVE         D.R. HORTON                 MEADOWS AT KY      7/1/2015
   130 BOBOLINK COVE         D.R. HORTON                 MEADOWS AT KY      7/1/2015
   916 PALO DURO LOOP        D.R. HORTON                 SOMERVILLE         7/1/2015
   160 KINGFISHER LANE       D.R. HORTON                 MEADOWS AT KY      7/1/2015
   4717 PECAN CHASE          ARBOGAST CUSTOM HOMES, LP   SPANISH OAKS       7/1/2015
   10907 CUT PLAINS LOOP     STANDARD PACIFIC OF TEXAS   FOUR POINTS        7/1/2015
   148 WELLINGTON DR         SITTERLE HOMES-AUSTIN,LLC   BELTERA            7/1/2015
   10901 WYNNEWOOD ST        SCOTT FELDER HOMES, LLC     AVERY STATION      7/1/2015
   1922 TAWAKONI DRIVE       D.R. HORTON                 SOMERVILLE         7/1/2015
   3930 SANSOME LN           M/I HOMES OF AUSTIN, LLC    HIGHLAND MAYFLD    7/1/2015
   813 SLEEPING BEAR DUNES   D.R. HORTON                 HIGHLAND PARK      7/1/2015
   14204 TYBURN TR           SCOTT FELDER HOMES, LLC     AVERY STATION      7/1/2015
   4206 BONANZA DRIVE        STANDARD PACIFIC OF TEXAS   RANCH AT BRUS      7/1/2015
   1930 TAWAKONI DRIVE       D.R. HORTON                 SOMERVILLE         7/2/2015
   12106 TIMBER ARCH LANE    D.R. HORTON                 STONEWATER         7/2/2015
   18400 MCGLOIN TR          M/I HOMES OF AUSTIN, LLC    SWEETWATER DW      7/2/2015
   125 CHECKERSPOT COURT     D.R. HORTON                 TERAVISTA 2        7/2/2015
   2700 MARGARITA CT         M/I HOMES OF AUSTIN, LLC    PALOMA LAKE        7/2/2015
   12207 TIMBER ARCH LANE    D.R. HORTON                 STONEWATER         7/2/2015
   217 DEEP CREEK DRIVE      D.R. HORTON                 KATY COVE          7/2/2015
   12208 TIMBER ARCH LANE    D.R. HORTON                 STONEWATER         7/2/2015
   409 BRAVE FACE ST         SITTERLE HOMES-AUSTIN,LLC   CRYSTAL FALLS      7/2/2015
   704 BRAVE FACE ST         SITTERLE HOMES-AUSTIN,LLC   CRYSTAL FALLS      7/2/2015
   736 PINNACLE DRIVE        D.R. HORTON                 PINNACLE           7/2/2015
   1123 ROANOKE DRIVE        OMEGA BUILDERS, LP          HERITAGE PLACE     7/2/2015
   430 ARCHSTONE LOOP        OMEGA BUILDERS, LP          HIGH CREST         7/2/2015
   16444 AVENTURA AVENUE     D.R. HORTON                 SORENTO            7/2/2015
   1934 TAWAKONI DRIVE       D.R. HORTON                 SOMERVILLE         7/4/2015
   124 CHECKERSPOT COURT     D.R. HORTON                 TERAVISTA 2        7/4/2015
   121 CHECKERSPOT COURT     D.R. HORTON                 TERAVISTA 2        7/4/2015
   116 CHECKERSPOT COURT     D.R. HORTON                 TERAVISTA 2        7/4/2015
   1936 RAYBURN LOOP         D.R. HORTON                 SOMERVILLE         7/4/2015
   6204 ANTIGO LANE          STANDARD PACIFIC OF TEXAS   AVANA              7/6/2015
   6600 COOL CREEK DRIVE     HORTON - KILLEEN/TEMPLE/    THE LANDING        7/6/2015
   416 SOUTHERN CARINA DR.   STANDARD PACIFIC OF TEXAS   HIGHLAND HORIZ.    7/6/2015
   2601 ZACH SCOTT STREET    MUSKIN COMPANY              MUELLER            7/6/2015
   6304 COOL CREEK DRIVE     HORTON - KILLEEN/TEMPLE/    THE LANDING        7/6/2015
   6302 COOL CREEK DRIVE     HORTON - KILLEEN/TEMPLE/    THE LANDING        7/6/2015
   6306 COOL CREEK DRIVE     HORTON - KILLEEN/TEMPLE/    THE LANDING        7/6/2015
   6716 VITRUVIUS DRIVE      STANDARD PACIFIC OF TEXAS   AVANA 2            7/6/2015
   1509 LUBBOCK DRIVE        HORTON - KILLEEN/TEMPLE/    HEARTWOOD PARK     7/6/2015
   100 LAZY TRAIL COURT      COPPER RIDGE INV., INC.     THOUSAND OAKS      7/6/2015
   133 PARKER COURT          COPPER RIDGE INV., INC.     THOUSAND OAKS      7/6/2015
   810 ROLLING BLOCK         COPPER RIDGE INV., INC.     THOUSAND OAKS      7/6/2015
   1600 THOUSAND OAKS        COPPER RIDGE INV., INC.     THOUSAND OAKS      7/6/2015
   116 PARKER COURT          COPPER RIDGE INV., INC.     THOUSAND OAKS      7/6/2015
   4903 FARRELL LANE         HORTON - KILLEEN/TEMPLE/    THE LANDING        7/6/2015
   3304 PLOVER RAIN WAY      SCOTT FELDER HOMES, LLC     BLACKHAWK          7/6/2015
   6301 COOL CREEK DRIVE     HORTON - KILLEEN/TEMPLE/    THE LANDING        7/6/2015
   173 WELLINGTON DR         SITTERLE HOMES-AUSTIN,LLC   BELTERA            7/7/2015


                                                                                       683
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 691 of 1053 PageID:
                                    18256

   18101 BANDELIER DRIVE     D.R. HORTON                 HIGHLAND PARK     7/7/2015
   5707 NASCO                D.R. HORTON                 ALLANDALE         7/7/2015
   5705 NASCO                D.R. HORTON                 ALLANDALE         7/7/2015
   1602 NEFF DRIVE           HORTON - KILLEEN/TEMPLE/    HEARTWOOD PARK    7/7/2015
   1501 LUBBOCK DRIVE        HORTON - KILLEEN/TEMPLE/    HEARTWOOD PARK    7/7/2015
   1605 LUBBOCK DRIVE        HORTON - KILLEEN/TEMPLE/    HEARTWOOD PARK    7/7/2015
   1505 LUBBOCK DRIVE        HORTON - KILLEEN/TEMPLE/    HEARTWOOD PARK    7/7/2015
   5301 ALLAMANDA DRIVE      STANDARD PACIFIC OF TEXAS   GREY ROCK RIDGE   7/7/2015
   1601 LUBBOCK DRIVE        HORTON - KILLEEN/TEMPLE/    HEARTWOOD PARK    7/7/2015
   20009 CHAYTON CIRCLE      SCOTT FELDER HOMES, LLC     BLACKHAWK         7/7/2015
   16400 SHANE LANDON CT     C&A BUILDERS, INC.          FLINTROCK FALLS   7/7/2015
   1107 HALEKALA TRAIL       D.R. HORTON                 HIGHLAND PARK     7/7/2015
   3507 MALMAISON ROAD       HORTON - KILLEEN/TEMPLE/    YOWELL RANCH      7/7/2015
   7301 PRESERVE VIEW RUN    STANDARD PACIFIC OF TEXAS   FOUR POINTS       7/7/2015
   1005 BANYON STREET        D.R. HORTON                 CRESTVIEW         7/7/2015
   1009 BANYON STREET        D.R. HORTON                 CRESTVIEW         7/7/2015
   1001 BANYON STREET        D.R. HORTON                 CRESTVIEW         7/7/2015
   .2307 SANTA RITA STREET   MX3 HOMES, LLC              CENTRAL AUSTIN    7/8/2015
   12720 CRICOLI DRIVE       STANDARD PACIFIC OF TEXAS   AVANA 2           7/8/2015
   14600 LAURINBURG DRIVE    STANDARD PACIFIC OF TEXAS   AVERY STATION     7/8/2015
   14416 LAURINBURG DRIVE    STANDARD PACIFIC OF TEXAS   AVERY STATION     7/8/2015
   405 FOSTER LANE           HORTON - KILLEEN/TEMPLE/    SONTERRA          7/8/2015
   401 FOSTER LANE           HORTON - KILLEEN/TEMPLE/    SONTERRA          7/8/2015
   708 SLEEPING BEAR DUNES   D.R. HORTON                 HIGHLAND PARK     7/8/2015
   1203 PLATEAU TRAIL        D.R. HORTON                 PINNACLE          7/8/2015
   1204 PLATEAU DRIVE        D.R. HORTON                 PINNACLE          7/8/2015
   120 BASTIAN LANE          D.R. HORTON                 KATY COVE         7/8/2015
   1103 HALEKALA TRAIL       D.R. HORTON                 HIGHLAND PARK     7/8/2015
   1111 BLACK CANYON ST      D.R. HORTON                 HIGHLAND PARK     7/8/2015
   409 JOE BATES DRIVE       D.R. HORTON                 NRTHSIDE MEADOW   7/8/2015
   405 JOE BATES DRIVE       D.R. HORTON                 NRTHSIDE MEADOW   7/8/2015
   413 JOE BATES DRIVE       D.R. HORTON                 NRTHSIDE MEADOW   7/8/2015
   513 WEDGEWOOD DRIVE       OMEGA BUILDERS, LP          WYNDHAM HILL      7/8/2015
   520 WESTCHESTER COURT     OMEGA BUILDERS, LP          WYNDHAM HILL      7/8/2015
   417 JOE BATES DRIVE       D.R. HORTON                 NRTHSIDE MEADOW   7/8/2015
   505 LONGHORN CAVERN RD    D.R. HORTON                 NRTHSIDE MEADOW   7/8/2015
   508 LONGHORN CAVERN RD    D.R. HORTON                 NRTHSIDE MEADOW   7/8/2015
   512 LONGHORN CAVERN RD    D.R. HORTON                 NRTHSIDE MEADOW   7/8/2015
   4111 RAINY CREEK LANE     STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     7/9/2015
   6809 VITRUVIUS DRIVE      STANDARD PACIFIC OF TEXAS   AVANA 2           7/9/2015
   2307 PONDEROSA PASS       M/I HOMES OF AUSTIN, LLC    CABALLO RANCH     7/9/2015
   18436 WEATHERBY LANE      D.R. HORTON                 WESTWIND          7/9/2015
   12201 WALTER VAUGHN LN    D.R. HORTON                 STONEWATER        7/9/2015
   12206 TIMBER ARCH LANE    D.R. HORTON                 STONEWATER        7/9/2015
   3115 PALOMINOS PASS       SCOTT FELDER HOMES, LLC     CABALLO RANCH     7/9/2015
   18424 WEATHERBY LANE      D.R. HORTON                 WESTWIND          7/9/2015
   18428 WEATHERBY LANE      D.R. HORTON                 WESTWIND          7/9/2015
   18420 WEATHERBY LANE      D.R. HORTON                 WESTWIND          7/9/2015
   12205 WALTER VAUGHN DR    D.R. HORTON                 STONEWATER        7/9/2015
   12208 WALTER VAUGHN DR    D.R. HORTON                 STONEWATER        7/9/2015
   12203 WALTER VAUGHN DR    D.R. HORTON                 STONEWATER        7/9/2015
   12202 WALTER VAUGHN DR    D.R. HORTON                 STONEWATER        7/9/2015
   4021 LAZY RIVER BEND      STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     7/9/2015
   604 RAGING RIVER ROAD     STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     7/9/2015
   18513 DEWITT PL           M/I HOMES OF AUSTIN, LLC    SWEETWATER DW     7/9/2015


                                                                                      684
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 692 of 1053 PageID:
                                    18257

   3301 NUNEZ CT             M/I HOMES OF AUSTIN, LLC    PALOMA LAKE        7/9/2015
   2701 MADELENA CT          M/I HOMES OF AUSTIN, LLC    PALOMA LAKE        7/9/2015
   8609 ROLLINS DR           BLUE HORSE BLDG.& DESIGN    BELVEDERE         7/10/2015
   12104 TIMBER ARCH LANE    D.R. HORTON                 STONEWATER        7/10/2015
   509 CARINA DRIVE          STANDARD PACIFIC OF TEXAS   HIGHLAND HORIZ.   7/10/2015
   513 CARINA DRIVE          STANDARD PACIFIC OF TEXAS   HIGHLAND HORIZ.   7/10/2015
   4205 NITSCHKE STREET      STANDARD PACIFIC OF TEXAS   MUELLER           7/10/2015
   313 GENNAKER DRIVE        STANDARD PACIFIC OF TEXAS   HIGHLAND HORIZ.   7/10/2015
   612 CARINA DRIVE          STANDARD PACIFIC OF TEXAS   HIGHLAND HORIZ.   7/10/2015
   517 CARINA DRIVE          STANDARD PACIFIC OF TEXAS   HIGHLAND HORIZ.   7/10/2015
   1206 PLATEAU TRAIL        D.R. HORTON                 PINNACLE          7/10/2015
   12116 TIMBER ARCH LANE    D.R. HORTON                 STONEWATER        7/10/2015
   12205 TIMBER ARCH LANE    D.R. HORTON                 STONEWATER        7/10/2015
   1940 RAYBURN LOOP         D.R. HORTON                 SOMERVILLE        7/10/2015
   1908 RAYBURN LOOP         D.R. HORTON                 SOMERVILLE        7/10/2015
   4200 NITSCHKE STREET      STANDARD PACIFIC OF TEXAS   MUELLER           7/10/2015
   815 PALO DURO LOOP        D.R. HORTON                 SOMERVILLE        7/10/2015
   375 MUSGRAV               D.R. HORTON                 POST OAK          7/13/2015
   18203 BANDELIER DRIVE     D.R. HORTON                 HIGHLAND PARK     7/13/2015
   448 MUSGRAV               D.R. HORTON                 POST OAK          7/13/2015
   411 MUSGRAV               D.R. HORTON                 POST OAK          7/13/2015
   18109 BANDELIER DRIVE     D.R. HORTON                 HIGHLAND PARK     7/13/2015
   1606 SALINA STREET        AUSTIN NEWCASTLE HOMES,LP   CENTRAL AUSTIN    7/13/2015
   5709 SCENIC LAKE DRIVE    D.R. HORTON                 TERAVISTA 2       7/13/2015
   18111 BANDELIER DRIVE     D.R. HORTON                 HIGHLAND PARK     7/13/2015
   18329 BASSANO AVENUE      D.R. HORTON                 SORENTO           7/13/2015
   705 ASHLEY ROSE LANE W.   STANDARD PACIFIC OF TEXAS   HIGHLAND HORIZ.   7/13/2015
   120 CHECKERSPOT COURT     D.R. HORTON                 TERAVISTA 2       7/13/2015
   2920 MARGARITA LOOP       M/I HOMES OF AUSTIN, LLC    PALOMA LAKE       7/13/2015
   1013 BANYON STREET        D.R. HORTON                 CRESTVIEW         7/13/2015
   1115 HALEKALA TRAIL       D.R. HORTON                 HIGHLAND PARK     7/13/2015
   14104 TYBURN TR           SCOTT FELDER HOMES, LLC     AVERY STATION     7/13/2015
   208 FORT HOOD LN          M/I HOMES OF AUSTIN, LLC    PARKSIDE MAYFLD   7/13/2015
   3001 PRADO ST             PATRIOT BUILDERS, LP        CENTRAL AUSTIN    7/13/2015
   18304 ORVIETO DRIVE       D.R. HORTON                 SORENTO           7/13/2015
   321 FORT COBB WAY         M/I HOMES OF AUSTIN, LLC    PARKSIDE MAYFLD   7/13/2015
   18209 BANDELIER DRIVE     D.R. HORTON                 HIGHLAND PARK     7/14/2015
   12805 CRICOLI DRIVE       STANDARD PACIFIC OF TEXAS   AVANA 2           7/14/2015
   371 BLUFF ST              JKIRSTEN CORPORATION        BUDA              7/14/2015
   824 TUSCAN ROAD           HORTON - KILLEEN/TEMPLE/    TUSCANY MEADOWS   7/14/2015
   5305 ALLAMANDA DRIVE      STANDARD PACIFIC OF TEXAS   GREY ROCK RIDGE   7/14/2015
   3413 BROWN DIPPER DR      SCOTT FELDER HOMES, LLC     BLACKHAWK         7/14/2015
   3816 VERANO DR            RIVENDALE HOMES TEXAS,LLC   BARTON CREEK      7/14/2015
   6806 MUSTANG CREEK ROAD   HORTON - KILLEEN/TEMPLE/    THE LANDING       7/14/2015
   6807 GEORGE COVE          HORTON - KILLEEN/TEMPLE/    THE LANDING       7/14/2015
   6513 TRISSINO DRIVE       STANDARD PACIFIC OF TEXAS   AVANA 2           7/14/2015
   3417 MALMAISON ROAD       HORTON - KILLEEN/TEMPLE/    YOWELL RANCH      7/14/2015
   5102 FARRELL LANE         HORTON - KILLEEN/TEMPLE/    THE LANDING       7/14/2015
   1814 KINGSTON LACY BLVD   D.R. HORTON                 HIGHLAND PARK     7/14/2015
   451 ARCHSTONE LOOP        OMEGA BUILDERS, LP          HIGH CREST        7/14/2015
   4007 LAZY RIVER BEND      STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     7/15/2015
   1305 SARAH CHRISTINE LA   STANDARD PACIFIC OF TEXAS   HIGHLAND HORIZ.   7/15/2015
   1000 SUE ANN ROSE DRIVE   STANDARD PACIFIC OF TEXAS   HIGHLAND HORIZ.   7/15/2015
   704 ASHLEY ROSE LANE W.   STANDARD PACIFIC OF TEXAS   HIGHLAND HORIZ.   7/15/2015
   4120 RAINY CREEK LANE     STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     7/15/2015


                                                                                       685
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 693 of 1053 PageID:
                                    18258

   612 BAYLEE LOVE LANE E.   STANDARD PACIFIC OF TEXAS   HIGHLAND HORIZ.   7/15/2015
   1523 SANDSTONE LOOP       HORTON - KILLEEN/TEMPLE/    STONEGATE         7/15/2015
   709 SLEEPING BEAR DUNES   D.R. HORTON                 HIGHLAND PARK     7/15/2015
   4501 #25 WESTLAKE DR      SCOTT FELDER HOMES, LLC     DAVENPORT RANCH   7/15/2015
   11512 MAGGIORE DRIVE      STANDARD PACIFIC OF TEXAS   CIRCLE C RANCH    7/15/2015
   22205 OBAN DRIVE          LUKE PARKER HOMES (DBA)     BRIARCLIFF        7/15/2015
   1535 SANDSTONE LOOP       HORTON - KILLEEN/TEMPLE/    STONEGATE         7/15/2015
   1528 SANDSTONE LOOP       HORTON - KILLEEN/TEMPLE/    STONEGATE         7/15/2015
   4102 NITSCHKE STREET      STANDARD PACIFIC OF TEXAS   MUELLER           7/15/2015
   4104 NITSCHKE STREET      STANDARD PACIFIC OF TEXAS   MUELLER           7/15/2015
   12116 COTTAGE PROMENADE   SCOTT FELDER HOMES, LLC     THE SPRINGS       7/16/2015
   12101 COTTAGE PROMENADE   SCOTT FELDER HOMES, LLC     THE SPRINGS       7/16/2015
   3121 PALOMINOS PASS       M/I HOMES OF AUSTIN, LLC    CABALLO RANCH     7/16/2015
   2019 BARKER HOUSE COVE    D.R. HORTON                 TURTLE CREEK      7/16/2015
   12115 COTTAGE PROMENADE   SCOTT FELDER HOMES, LLC     THE SPRINGS       7/16/2015
   1825 MATHERS MILL TRAIL   D.R. HORTON                 TURTLE CREEK      7/16/2015
   14220 TYBURN TR           SCOTT FELDER HOMES, LLC     AVERY STATION     7/16/2015
   14212 WILLIAMSPORT ST     SCOTT FELDER HOMES, LLC     AVERY STATION     7/16/2015
   14213 WILLIAMSPORT ST     SCOTT FELDER HOMES, LLC     AVERY STATION     7/16/2015
   104 LOCKHART LOOP         M/I HOMES OF AUSTIN, LLC    PARKSIDE MAYFLD   7/16/2015
   9417 COLFAX DRIVE         HORTON - KILLEEN/TEMPLE/    FLAT ROCK         7/16/2015
   5509 PINERY DRIVE         HORTON - KILLEEN/TEMPLE/    FLAT ROCK         7/16/2015
   1217 HOGG COURT           HORTON - KILLEEN/TEMPLE/    HEARTWOOD PARK    7/16/2015
   1607 NEUBERRY CLIFFE      OMEGA BUILDERS, LP          TEMPLE WESTOOD    7/16/2015
   201 LONGFIELD DR          SCOTT FELDER HOMES, LLC     OAK SAN GABRIEL   7/16/2015
   9421 COLFAX DRIVE         HORTON - KILLEEN/TEMPLE/    FLAT ROCK         7/16/2015
   1610 NEUBERRY CLIFFE      OMEGA BUILDERS, LP          TEMPLE WESTOOD    7/16/2015
   14228 WILLIAMSPORT ST     SCOTT FELDER HOMES, LLC     AVERY STATION     7/16/2015
   3961 COLE VALLEY          M/I HOMES OF AUSTIN, LLC    HIGHLAND MAYFLD   7/16/2015
   3957 COLE VALLEY LN       M/I HOMES OF AUSTIN, LLC    HIGHLAND MAYFLD   7/16/2015
   108 FONTAINBLEAU STREET   M/I HOMES OF AUSTIN, LLC    PARKSIDE MAYFLD   7/16/2015
   234 LOCKHART LOOP         M/I HOMES OF AUSTIN, LLC    PARKSIDE MAYFLD   7/16/2015
   9416 COLFAX DRIVE         HORTON - KILLEEN/TEMPLE/    FLAT ROCK         7/16/2015
   106 PINE BARRENS CT       C&A BUILDERS, INC.          FLINTROCK FALLS   7/17/2015
   202 COOPERS CROWN LN      SCOTT FELDER HOMES, LLC     ROUGH HOLLOW      7/17/2015
   264 WALLOPS               D.R. HORTON                 POST OAK          7/17/2015
   460 MUSGRAV               D.R. HORTON                 POST OAK          7/17/2015
   246 WALLOPS               D.R. HORTON                 POST OAK          7/17/2015
   190 KINGFISHER LANE       D.R. HORTON                 MEADOWS AT KY     7/17/2015
   101 APPALOOSA CV          ARTHUR CORKER, III          JAY VOLEK         7/17/2015
   511 PURPLE MARTIN AVE     D.R. HORTON                 MEADOWS AT KY     7/17/2015
   2429 LEONARDS PASS        D.R. HORTON                 HAZLEWOOD         7/17/2015
   2716 MARGARITA CT         M/I HOMES OF AUSTIN, LLC    PALOMA LAKE       7/17/2015
   11004 CUT PLAINS LOOP     STANDARD PACIFIC OF TEXAS   FOUR POINTS       7/17/2015
   820 PALO DURO LOOP        D.R. HORTON                 SOMERVILLE        7/17/2015
   18425 WEATHERBY LANE      D.R. HORTON                 WESTWIND          7/17/2015
   137 PAINTED BUNTING CV    D.R. HORTON                 MEADOWS AT KY     7/17/2015
   18413 WEATHERBY LANE      D.R. HORTON                 WESTWIND          7/17/2015
   18429 WEATHERBY LANE      D.R. HORTON                 WESTWIND          7/17/2015
   18409 WEATHERBY LANE      D.R. HORTON                 WESTWIND          7/17/2015
   811 PALO DURO LOOP        D.R. HORTON                 SOMERVILLE        7/17/2015
   501 LONGHORN CAVERN RD    D.R. HORTON                 NRTHSIDE MEADOW   7/17/2015
   2944 MARGARITA LOOP       M/I HOMES OF AUSTIN, LLC    PALOMA LAKE       7/17/2015
   7313 PRESERVE VIEW RUN    STANDARD PACIFIC OF TEXAS   FOUR POINTS       7/17/2015
   3033 COLUMBUS LOOP        M/I HOMES OF AUSTIN, LLC    PALOMA LAKE       7/17/2015


                                                                                       686
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 694 of 1053 PageID:
                                    18259

   806 PINNACLE DRIVE        D.R. HORTON                 PINNACLE          7/18/2015
   628 PINNACLE DRIVE        D.R. HORTON                 PINNACLE          7/18/2015
   632 PINNACLE DRIVE        D.R. HORTON                 PINNACLE          7/18/2015
   630 PINNACLE DRIVE        D.R. HORTON                 PINNACLE          7/18/2015
   708 PINNACLE DRIVE        D.R. HORTON                 PINNACLE          7/18/2015
   1805 A EAST 14TH STREET   AUSTIN NEWCASTLE HOMES,LP   CENTRAL AUSTIN    7/20/2015
   1805 B EAST 14TH STREET   AUSTIN NEWCASTLE HOMES,LP   CENTRAL AUSTIN    7/20/2015
   720 CASCADA LANE          STANDARD PACIFIC OF TEXAS   SENDERO SPRINGS   7/20/2015
   6029 STONEHAVEN DRIVE     HORTON - KILLEEN/TEMPLE/    ALTA VISTA        7/20/2015
   6035 STONEHAVEN DRIVE     HORTON - KILLEEN/TEMPLE/    ALTA VISTA        7/20/2015
   18421 WEATHERBY LANE      D.R. HORTON                 WESTWIND          7/20/2015
   18417 WEATHERBY LANE      D.R. HORTON                 WESTWIND          7/20/2015
   18416 WEATHERBY LANE      D.R. HORTON                 WESTWIND          7/20/2015
   18412 WEATHERBY LANE      D.R. HORTON                 WESTWIND          7/20/2015
   502 WESTCHESTER COURT     OMEGA BUILDERS, LP          WYNDHAM HILL      7/20/2015
   509 WEDGWOOD DRIVE        OMEGA BUILDERS, LP          WYNDHAM HILL      7/20/2015
   1205 PLATEAU TRAIL        D.R. HORTON                 PINNACLE          7/20/2015
   16200 CANTANIA COVE       D.R. HORTON                 SORENTO           7/20/2015
   16209 CANTANIA COVE       D.R. HORTON                 SORENTO           7/20/2015
   501 WEDGWOOD DRIVE        OMEGA BUILDERS, LP          WYNDHAM HILL      7/20/2015
   505 WEDGWOOD DRIVE        OMEGA BUILDERS, LP          WYNDHAM HILL      7/20/2015
   18317 BASSANO AVENUE      D.R. HORTON                 SORENTO           7/20/2015
   18309 BASSANO AVENUE      D.R. HORTON                 SORENTO           7/20/2015
   221 LONGFIELD DR          SCOTT FELDER HOMES, LLC     OAK SAN GABRIEL   7/20/2015
   13400 MERIDIAN PARK       WGP HOLDINGS, LLC           MERIDIAN          7/21/2015
   7608 EASY WIND DRIVE      D.R. HORTON                 CRESTVIEW         7/21/2015
   7612 EASY WIND DRIVE      D.R. HORTON                 CRESTVIEW         7/21/2015
   7610 EASY WIND DRIVE      D.R. HORTON                 CRESTVIEW         7/21/2015
   7614 EASY WIND DRIVE      D.R. HORTON                 CRESTVIEW         7/21/2015
   7609 WOLVERINE STREET     D.R. HORTON                 CRESTVIEW         7/21/2015
   7613 WOLVERINE STREET     D.R. HORTON                 CRESTVIEW         7/21/2015
   7611 WOLVERINE STREET     D.R. HORTON                 CRESTVIEW         7/21/2015
   7615 WOLVERINE STREET     D.R. HORTON                 CRESTVIEW         7/21/2015
   6423 MIRAROSA DRIVE       STANDARD PACIFIC OF TEXAS   CIRCLE C RANCH    7/21/2015
   10700 CANNON MARK WAY     STANDARD PACIFIC OF TEXAS   AVERY STATION     7/21/2015
   14100 LAURINBURG DRIVE    STANDARD PACIFIC OF TEXAS   AVERY STATION     7/21/2015
   3112 PASEO DE CHARROS     M/I HOMES OF AUSTIN, LLC    CABALLO RANCH     7/21/2015
   660 HAWTHORNE LOOP        SCOTT FELDER HOMES, LLC     RIM ROCK          7/21/2015
   6306 AMBROSE CIRCLE       HORTON - KILLEEN/TEMPLE/    ALTA VISTA        7/21/2015
   11521 MAGGIORE DRIVE      STANDARD PACIFIC OF TEXAS   CIRCLE C RANCH    7/21/2015
   6415 MIRAROSA DRIVE       STANDARD PACIFIC OF TEXAS   CIRCLE C RANCH    7/21/2015
   409 FOSTER LANE           HORTON - KILLEEN/TEMPLE/    SONTERRA          7/21/2015
   11504 MAGGIORE DRIVE      STANDARD PACIFIC OF TEXAS   CIRCLE C RANCH    7/21/2015
   355 FOSTER LANE           HORTON - KILLEEN/TEMPLE/    SONTERRA          7/21/2015
   1921 TAWAKONI DRIVE       D.R. HORTON                 SOMERVILLE        7/21/2015
   808 PINNACLE DRIVE        D.R. HORTON                 PINNACLE          7/21/2015
   5111 SILTSTONE LOOP       HORTON - KILLEEN/TEMPLE/    WHITE ROCK EST    7/21/2015
   734 PINNACLE DRIVE        D.R. HORTON                 PINNACLE          7/21/2015
   4127 BISON BEND           STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     7/21/2015
   4213 BONANZA DRIVE        STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     7/21/2015
   5107 SILTSTONE LOOP       HORTON - KILLEEN/TEMPLE/    WHITE ROCK EST    7/21/2015
   387 MUSGRAV               D.R. HORTON                 POST OAK          7/22/2015
   324 SOUTHERN CARINA DR.   STANDARD PACIFIC OF TEXAS   HIGHLAND HORIZ.   7/22/2015
   122 ADAGE DRIVE           D.R. HORTON                 CARRINGTON CT     7/22/2015
   124 ADAGE DRIVE           D.R. HORTON                 CARRINGTON CT     7/22/2015


                                                                                       687
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 695 of 1053 PageID:
                                    18260

   126 ADAGE DRIVE           D.R. HORTON                 CARRINGTON CT     7/22/2015
   128 ADAGE DRIVE           D.R. HORTON                 CARRINGTON CT     7/22/2015
   200 ADAGE DRIVE           D.R. HORTON                 CARRINGTON CT     7/22/2015
   513 HURST CREEK           C&A BUILDERS, INC.          LAKEWAY           7/22/2015
   107 MANGO CT              C&A BUILDERS, INC.          LAKEWAY           7/22/2015
   2700 MORENO STREET        STANDARD PACIFIC OF TEXAS   MUELLER           7/22/2015
   2704 MORENO STREET        STANDARD PACIFIC OF TEXAS   MUELLER           7/22/2015
   2702 MORENO STREET        STANDARD PACIFIC OF TEXAS   MUELLER           7/22/2015
   2710 MORENO STREET        STANDARD PACIFIC OF TEXAS   MUELLER           7/22/2015
   2712 MORENO STREET        STANDARD PACIFIC OF TEXAS   MUELLER           7/22/2015
   2714 MORENO STREET        STANDARD PACIFIC OF TEXAS   MUELLER           7/22/2015
   1004 SUE ANN ROSE DRIVE   STANDARD PACIFIC OF TEXAS   HIGHLAND HORIZ.   7/22/2015
   10907 TWISTED ELM DR.     STANDARD PACIFIC OF TEXAS   FOUR POINTS       7/22/2015
   3110 PASEO DE CHARROS     SCOTT FELDER HOMES, LLC     CABALLO RANCH     7/22/2015
   3114 MEDIA DR             M/I HOMES OF AUSTIN, LLC    CABALLO RANCH     7/22/2015
   3116 PASEO DE CHARROS     M/I HOMES OF AUSTIN, LLC    CABALLO RANCH     7/22/2015
   363 MUSGRAV               D.R. HORTON                 POST OAK          7/23/2015
   2016 PAUL THOMAS DRIVE    STANDARD PACIFIC OF TEXAS   HIGHLAND HORIZ.   7/23/2015
   407 A W 55TH ST           PATRIOT BUILDERS, LP        CENTRAL AUSTIN    7/23/2015
   407 B W 55TH ST           PATRIOT BUILDERS, LP        CENTRAL AUSTIN    7/23/2015
   400 JEFFREY DAVID LANE    STANDARD PACIFIC OF TEXAS   HIGHLAND HORIZ.   7/23/2015
   1009 PAUL THOMAS DRIVE    STANDARD PACIFIC OF TEXAS   HIGHLAND HORIZ.   7/23/2015
   1101 DAFFODIL DRIVE       HORTON - KILLEEN/TEMPLE/    LAKE POINTE       7/23/2015
   804 PALO DURO LOOP        D.R. HORTON                 SOMERVILLE        7/23/2015
   9721 IVALENES HOPE DR     STANDARD PACIFIC OF TEXAS   PEARSON PLACE     7/23/2015
   2011 COMMANCHE FALLS CV   D.R. HORTON                 TURTLE CREEK      7/23/2015
   2014 BARKER HOUSE COVE    D.R. HORTON                 TURTLE CREEK      7/23/2015
   201 HEDGEROW LN           SCOTT FELDER HOMES, LLC     SANTA RITA RNCH   7/23/2015
   2412 STONEHAM             OMEGA BUILDERS, LP          HERITAGE PLACE    7/23/2015
   5200 SILTSTONE LOOP       HORTON - KILLEEN/TEMPLE/    WHITE ROCK EST    7/23/2015
   1203 ALLEGIANCE BEND      OMEGA BUILDERS, LP          HERITAGE PLACE    7/23/2015
   3501 MALMAISON ROAD       HORTON - KILLEEN/TEMPLE/    YOWELL RANCH      7/23/2015
   3503 MALMAISON ROAD       HORTON - KILLEEN/TEMPLE/    YOWELL RANCH      7/23/2015
   9615 RAEBURN COURT        HORTON - KILLEEN/TEMPLE/    YOWELL RANCH      7/23/2015
   2815 ZACH SCOTT           STANDARD PACIFIC OF TEXAS   MUELLER           7/23/2015
   3413 MALMAISON ROAD       HORTON - KILLEEN/TEMPLE/    YOWELL RANCH      7/23/2015
   2817 ZACH SCOTT STREET    STANDARD PACIFIC OF TEXAS   MUELLER           7/23/2015
   2819 ZACH SCOTT STREET    STANDARD PACIFIC OF TEXAS   MUELLER           7/23/2015
   9432 COLFAX DRIVE         HORTON - KILLEEN/TEMPLE/    FLAT ROCK         7/23/2015
   9425 COLFAX DRIVE         HORTON - KILLEEN/TEMPLE/    FLAT ROCK         7/23/2015
   399 MUSGRAV               D.R. HORTON                 POST OAK          7/24/2015
   423 MUSGRAV               D.R. HORTON                 POST OAK          7/24/2015
   435 MUSGRAV               D.R. HORTON                 POST OAK          7/24/2015
   257 WALLOPS               D.R. HORTON                 POST OAK          7/24/2015
   12601 ORBA DRIVE          STANDARD PACIFIC OF TEXAS   AVANA 2           7/24/2015
   8005 WILDCAT PASS         D.R. HORTON                 CRESTVIEW         7/24/2015
   8007 WILDCAT PASS         D.R. HORTON                 CRESTVIEW         7/24/2015
   8003 WILDCAT PASS         D.R. HORTON                 CRESTVIEW         7/24/2015
   8009 WILDCAT PASS         D.R. HORTON                 CRESTVIEW         7/24/2015
   8001 WILDCAT PASS         D.R. HORTON                 CRESTVIEW         7/24/2015
   6804 SERLIO DRIVE         STANDARD PACIFIC OF TEXAS   AVANA 2           7/24/2015
   14011 GENESEE TRAIL       STANDARD PACIFIC OF TEXAS   AVERY STATION     7/24/2015
   2070 MAYFIELD DRIVE       GLAZIER HOMES, L.L.C.       BRUSHY BEND       7/24/2015
   2004 BRAUNIG COVE         D.R. HORTON                 SOMERVILLE        7/24/2015
   2012 BRAUNIG COVE         D.R. HORTON                 SOMERVILLE        7/24/2015


                                                                                       688
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 696 of 1053 PageID:
                                    18261

   163 HERITAGE HOLLOW CV    SCOTT FELDER HOMES, LLC     HARRISON HILLS    7/24/2015
   16008 JEFFS LANE          STANDARD PACIFIC OF TEXAS   PEARSON PLACE     7/24/2015
   1944 RAYBURN LOOP         D.R. HORTON                 SOMERVILLE        7/24/2015
   18313 BASSANO AVENUE      D.R. HORTON                 SORENTO           7/24/2015
   16208 CANTANIA COVE       D.R. HORTON                 SORENTO           7/24/2015
   18336 ORVIETO DRIVE       D.R. HORTON                 SORENTO           7/24/2015
   12705 PADUA DRIVE         STANDARD PACIFIC OF TEXAS   AVANA 2           7/24/2015
   132 PECANWOOD COURT       D.R. HORTON                 TERAVISTA 2       7/25/2015
   606 PINNACLE DRIVE        D.R. HORTON                 PINNACLE          7/25/2015
   5200 AVENUE G             ED HAMEL HOMES              AUSTIN            7/27/2015
   #101 711 ROLLING OAK DR   D.R. HORTON                 TURTLE CREEK      7/27/2015
   #103 711 ROLLING OAK DR   D.R. HORTON                 TURTLE CREEK      7/27/2015
   4410 A HANK AVENUE        DANIEL A. DAY               AUSTIN            7/27/2015
   4410 B HANK AVENUE        DANIEL A. DAY               AUSTIN            7/27/2015
   2801 ZACH SCOTT           STANDARD PACIFIC OF TEXAS   MUELLER           7/27/2015
   2803 ZACH SCOTT           STANDARD PACIFIC OF TEXAS   MUELLER           7/27/2015
   2805 ZACH SCOTT           STANDARD PACIFIC OF TEXAS   MUELLER           7/27/2015
   820 SLEEPING BEAR DUNES   D.R. HORTON                 HIGHLAND PARK     7/27/2015
   2410 ALLISON WAY          SITTERLE HOMES-AUSTIN,LLC   BUTTERCUP CREEK   7/27/2015
   1708 WILLOW VISTA         D.R. HORTON                 TURTLE CREEK      7/27/2015
   1704 WILLOW VISTA         D.R. HORTON                 TURTLE CREEK      7/27/2015
   1818 KINGSTON LACY BLVD   D.R. HORTON                 HIGHLAND PARK     7/27/2015
   1822 KINGSTON LACY BLVD   D.R. HORTON                 HIGHLAND PARK     7/27/2015
   816 TUSCAN ROAD           HORTON - KILLEEN/TEMPLE/    TUSCANY MEADOWS   7/27/2015
   5912 WORTHING DRIVE       OMEGA BUILDERS, LP          WYNDHAM HILL      7/27/2015
   1323 BRANCHWOOD WAY       OMEGA BUILDERS, LP          TEMPLE WESTOOD    7/27/2015
   2200 ALLISON WAY          SITTERLE HOMES-AUSTIN,LLC   BUTTERCUP CREEK   7/27/2015
   223 GASPAR BEND           SITTERLE HOMES-AUSTIN,LLC   BUTTERCUP CREEK   7/27/2015
   432 CHITALPA ST           SCOTT FELDER HOMES, LLC     BRYSON            7/27/2015
   4903 TIMBERLINE DR        MATT SITRA CUSTOM HOMES,    ROLLINGWOOD       7/28/2015
   3402 MERRIE LYNN AVE      MX3 HOMES, LLC              CENTRAL AUSTIN    7/28/2015
   6030 STONEHAVEN DRIVE     HORTON - KILLEEN/TEMPLE/    ALTA VISTA        7/28/2015
   147 WELLINGTON DR         SITTERLE HOMES-AUSTIN,LLC   BELTERA           7/28/2015
   12705 CRICOLI DRIVE       STANDARD PACIFIC OF TEXAS   AVANA 2           7/28/2015
   1810 KINGSTON LACY BLVD   D.R. HORTON                 HIGHLAND PARK     7/28/2015
   14604 LAURINBURG DRIVE    STANDARD PACIFIC OF TEXAS   AVERY STATION     7/28/2015
   13701 WIREGRASS WAY       SCOTT FELDER HOMES, LLC     AVERY STATION     7/28/2015
   18337 BASSANO AVENUE      D.R. HORTON                 SORENTO           7/28/2015
   724 PINNACLE DRIVE        D.R. HORTON                 PINNACLE          7/28/2015
   410 CHRISLYN DRIVE        HORTON - KILLEEN/TEMPLE/    FIVE AND ONE      7/29/2015
   408 CHRISLYN DRIVE        HORTON - KILLEEN/TEMPLE/    FIVE AND ONE      7/29/2015
   301 BOLD SUNDOWN          SITTERLE HOMES-AUSTIN,LLC   CLEARWATER RNCH   7/29/2015
   127 PAINTED BUNTING CV    D.R. HORTON                 MEADOWS AT KY     7/29/2015
   117 PAINTED BUNTING CV    D.R. HORTON                 MEADOWS AT KY     7/29/2015
   1043 TELLING WIND         SITTERLE HOMES-AUSTIN,LLC   CLEARWATER RNCH   7/29/2015
   5218 SHALE ROCK RUN       HORTON - KILLEEN/TEMPLE/    STONEGATE         7/29/2015
   6508 TRISSINO DRIVE       STANDARD PACIFIC OF TEXAS   AVANA 2           7/29/2015
   132 GENNAKER DRIVE        STANDARD PACIFIC OF TEXAS   HIGHLAND HORIZ.   7/29/2015
   1305 PLATEAU TRAIL        D.R. HORTON                 PINNACLE          7/29/2015
   8000 LENAPE TR            AUSTIN VENTURES, LP         OVERLOOK EST S    7/29/2015
   1712 WILLOW VISTA         D.R. HORTON                 TURTLE CREEK      7/29/2015
   602 WESTCHESTER COURT     OMEGA BUILDERS, LP          WYNDHAM HILL      7/29/2015
   1509 SARAH CHRISTINE LN   STANDARD PACIFIC OF TEXAS   HIGHLAND HORIZ.   7/29/2015
   818 TERRA COTTA COURT     HORTON - KILLEEN/TEMPLE/    TUSCANY MEADOWS   7/29/2015
   810 PINNACLE DRIVE        D.R. HORTON                 PINNACLE          7/29/2015


                                                                                       689
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 697 of 1053 PageID:
                                    18262

   8015 HONEYSUCKLE          OMEGA BUILDERS, LP          WESTFIELD TMPLE   7/29/2015
   8011 HONEYSUCKLE          OMEGA BUILDERS, LP          WESTFIELD TMPLE   7/29/2015
   209 HARPER LYNN COURT     STANDARD PACIFIC OF TEXAS   HIGHLAND HORIZ.   7/29/2015
   824 PALO DURO LOOP        D.R. HORTON                 SOMERVILLE        7/30/2015
   1106 GARDEN GREEN DRIVE   HORTON - KILLEEN/TEMPLE/    LAKE POINTE       7/30/2015
   1218 FAWN LILY DRIVE      HORTON - KILLEEN/TEMPLE/    LAKE POINTE       7/30/2015
   8612 LAKE POINTE DRIVE    HORTON - KILLEEN/TEMPLE/    LAKE POINTE       7/30/2015
   5204 CORNFLOWER DRIVE     STANDARD PACIFIC OF TEXAS   GREY ROCK RIDGE   7/30/2015
   808 PALO DURO LOOP        D.R. HORTON                 SOMERVILLE        7/30/2015
   3505 MALMAISON ROAD       HORTON - KILLEEN/TEMPLE/    YOWELL RANCH      7/30/2015
   1926 TAWAKONI DR          D.R. HORTON                 SOMERVILLE        7/30/2015
   5504 ALLAMANDA DRIVE      STANDARD PACIFIC OF TEXAS   GREY ROCK RIDGE   7/30/2015
   18500 MCGLOIN TR          M/I HOMES OF AUSTIN, LLC    SWEETWATER DW     7/30/2015
   3412 CRICKLEWOOD DRIVE    HORTON - KILLEEN/TEMPLE/    YOWELL RANCH      7/30/2015
   3047 HIDALGO LOOP         M/I HOMES OF AUSTIN, LLC    PALOMA LAKE       7/30/2015
   3043 HIDALGO LOOP         M/I HOMES OF AUSTIN, LLC    PALOMA LAKE       7/30/2015
   3212 HIDALGO LOOP         M/I HOMES OF AUSTIN, LLC    PALOMA LAKE       7/30/2015
   18524 MCGLOIN TR          M/I HOMES OF AUSTIN, LLC    SWEETWATER DW     7/30/2015
   258 BRINS WAY **MODEL**   SCOTT FELDER HOMES, LLC     CALITERRA         7/30/2015
   12204 TUBEROSE TERRACE    STANDARD PACIFIC OF TEXAS   GREY ROCK RIDGE   7/31/2015
   235 BLUFF WOODS DR        SCOTT FELDER HOMES, LLC     RIM ROCK          7/31/2015
   912 PALO DURO LOOP        D.R. HORTON                 SOMERVILLE        7/31/2015
   133 SPANISH MOSS CV       SCOTT FELDER HOMES, LLC     RIM ROCK          7/31/2015
   904 PALO DURO LOOP        D.R. HORTON                 SOMERVILLE        7/31/2015
   2704 CHIQUITA CT          M/I HOMES OF AUSTIN, LLC    PALOMA LAKE       7/31/2015
   606 RAGING RIVER ROAD     STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     7/31/2015
   8023 HONEYSUCKLE          OMEGA BUILDERS, LP          WESTFIELD TMPLE   7/31/2015
   8019 HONEYSUCKLE          OMEGA BUILDERS, LP          WESTFIELD TMPLE   7/31/2015
   1949 TEXOMA DRIVE         D.R. HORTON                 SOMERVILLE        7/31/2015
   4119 BISON BEND           STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     7/31/2015
   9720 IVALENES HOPE DR.    STANDARD PACIFIC OF TEXAS   PEARSON PLACE      8/1/2015
   16212 CANTANIA COVE       D.R. HORTON                 SORENTO            8/1/2015
   16216 CANTANIA COVE       D.R. HORTON                 SORENTO            8/1/2015
   447 MUSGRAV               D.R. HORTON                 POST OAK           8/3/2015
   808 LEAH DRIVE            HORTON - KILLEEN/TEMPLE/    FIVE AND ONE       8/3/2015
   405 COBY DRIVE            HORTON - KILLEEN/TEMPLE/    FIVE AND ONE       8/3/2015
   403 COBY DRIVE            HORTON - KILLEEN/TEMPLE/    FIVE AND ONE       8/3/2015
   12801 PADUA DRIVE         STANDARD PACIFIC OF TEXAS   AVANA 2            8/3/2015
   10825 BALLARD PATH        SCOTT FELDER HOMES, LLC     AVERY STATION      8/3/2015
   13708 WIREGRASS WAY       SCOTT FELDER HOMES, LLC     AVERY STATION      8/3/2015
   10805 BALLARD PATH        SCOTT FELDER HOMES, LLC     AVERY STATION      8/3/2015
   12717 CRICOLI DRIVE       STANDARD PACIFIC OF TEXAS   AVANA 2            8/3/2015
   2711 ZACH SCOTT STREET    STANDARD PACIFIC OF TEXAS   MUELLER            8/3/2015
   2707 ZACH SCOTT STREET    STANDARD PACIFIC OF TEXAS   MUELLER            8/3/2015
   2709 ZACH SCOTT STREET    STANDARD PACIFIC OF TEXAS   MUELLER            8/3/2015
   9408 COLFAX DRIVE         HORTON - KILLEEN/TEMPLE/    FLAT ROCK          8/3/2015
   514 WESTCHESTER COURT     OMEGA BUILDERS, LP          WYNDHAM HILL       8/3/2015
   9412 COLFAX DRIVE         HORTON - KILLEEN/TEMPLE/    FLAT ROCK          8/3/2015
   240 BRINS WAY *MODEL*     SCOTT FELDER HOMES, LLC     CALITERRA          8/3/2015
   517 DANDRIDGE DRIVE       OMEGA BUILDERS, LP          WYNDHAM HILL       8/3/2015
   3201 A LARRY LANE         AUSTIN NEWCASTLE HOMES,LP   CENTRAL AUSTIN     8/4/2015
   3201 B LARRY LANE         AUSTIN NEWCASTLE HOMES,LP   CENTRAL AUSTIN     8/4/2015
   5205 CORNFLOWER DRIVE     STANDARD PACIFIC OF TEXAS   GREY ROCK RIDGE    8/4/2015
   5512 PINCUSHION DAISY     STANDARD PACIFIC OF TEXAS   GREY ROCK RIDGE    8/4/2015
   6011 STONEHAVEN DRIVE     HORTON - KILLEEN/TEMPLE/    ALTA VISTA         8/4/2015


                                                                                       690
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 698 of 1053 PageID:
                                    18263

   11005 LELAND RICH COURT   STANDARD PACIFIC OF TEXAS   AVERY STATION     8/4/2015
   11006 CUT PLAINS LOOP     STANDARD PACIFIC OF TEXAS   FOUR POINTS       8/4/2015
   13812 CAMP COMFORT LN     SCOTT FELDER HOMES, LLC     AVERY STATION     8/4/2015
   537 CADDO LAKE DR         M/I HOMES OF AUSTIN, LLC    PARKSIDE MAYFLD   8/4/2015
   6323 AMBROSE CIRCLE       HORTON - KILLEEN/TEMPLE/    ALTA VISTA        8/4/2015
   5933 STONEHAVEN DRIVE     HORTON - KILLEEN/TEMPLE/    ALTA VISTA        8/4/2015
   608 GARNER PARK DR        M/I HOMES OF AUSTIN, LLC    PARKSIDE MAYFLD   8/4/2015
   16217 CANTANIA COVE       D.R. HORTON                 SORENTO           8/4/2015
   5922 AMBROSE CIRCLE       HORTON - KILLEEN/TEMPLE/    ALTA VISTA        8/4/2015
   6307 AMBROSE CIRCLE       HORTON - KILLEEN/TEMPLE/    ALTA VISTA        8/4/2015
   5838 STONEHAVEN DRIVE     HORTON - KILLEEN/TEMPLE/    ALTA VISTA        8/4/2015
   221 BOLD SUNDOWN          SITTERLE HOMES-AUSTIN,LLC   CLEARWATER RNCH   8/4/2015
   9405 COLFAX DRIVE         HORTON - KILLEEN/TEMPLE/    FLAT ROCK         8/4/2015
   4108 VAUGHAN STREET       STANDARD PACIFIC OF TEXAS   MUELLER           8/5/2015
   1901 A WILLOW ST          PATRIOT BUILDERS, LP        CENTRAL AUSTIN    8/5/2015
   1901 B WILLOW ST          PATRIOT BUILDERS, LP        CENTRAL AUSTIN    8/5/2015
   1221 HOGG COURT           HORTON - KILLEEN/TEMPLE/    HEARTWOOD PARK    8/5/2015
   1210 HOGG COURT           HORTON - KILLEEN/TEMPLE/    HEARTWOOD PARK    8/5/2015
   1237 BRISCOE COURT        HORTON - KILLEEN/TEMPLE/    HEARTWOOD PARK    8/5/2015
   1317 BRISCOE COURT        HORTON - KILLEEN/TEMPLE/    HEARTWOOD PARK    8/5/2015
   108 CHECKERSPOT COURT     D.R. HORTON                 TERAVISTA 2       8/5/2015
   113 CHECKERSPOT COURT     D.R. HORTON                 TERAVISTA 2       8/5/2015
   112 CHECKERSPOT COURT     D.R. HORTON                 TERAVISTA 2       8/5/2015
   117 CHECKERSPOT COURT     D.R. HORTON                 TERAVISTA 2       8/5/2015
   1309 BRISCOE COURT        HORTON - KILLEEN/TEMPLE/    HEARTWOOD PARK    8/5/2015
   6712 VITRUVIUS DRIVE      STANDARD PACIFIC OF TEXAS   AVANA 2           8/5/2015
   16221 CHIANTI COVE        D.R. HORTON                 SORENTO           8/5/2015
   638 PINNACLE DRIVE        D.R. HORTON                 PINNACLE          8/5/2015
   636 PINNACLE DRIVE        D.R. HORTON                 PINNACLE          8/5/2015
   627 PINNACLE DRIVE        D.R. HORTON                 PINNACLE          8/5/2015
   12521 ORBA DRIVE          STANDARD PACIFIC OF TEXAS   AVANA 2           8/5/2015
   #20 1464 E. WHITESTONE    ROBILLARD CUSTOM HOMES      CEDAR PARK        8/6/2015
   12217 TIMBER ARCH LANE    D.R. HORTON                 STONEWATER        8/6/2015
   12204 WALTER VAUGHN DR    D.R. HORTON                 STONEWATER        8/6/2015
   12209 TIMBER ARCH LANE    D.R. HORTON                 STONEWATER        8/6/2015
   908 PALO DURO LOOP        D.R. HORTON                 SOMERVILLE        8/6/2015
   8401 CALERA DRIVE         ALT-W, LLC                  BARTON CREEK      8/6/2015
   1114 PETROGLYPH TRAIL     D.R. HORTON                 HIGHLAND PARK     8/6/2015
   829 LASSEN VOLCANIC DR    D.R. HORTON                 HIGHLAND PARK     8/6/2015
   816 LASSEN VOLCANIC DR    D.R. HORTON                 HIGHLAND PARK     8/6/2015
   1114 BADLANDS DRIVE       D.R. HORTON                 HIGHLAND PARK     8/6/2015
   12211 WALTER VAUGHN DR    D.R. HORTON                 STONEWATER        8/6/2015
   12210 WALTER VAUGHN DR    D.R. HORTON                 STONEWATER        8/6/2015
   12212 WALTER VAUGHN DR    D.R. HORTON                 STONEWATER        8/6/2015
   12422 STONERIDGE GAP LN   D.R. HORTON                 STONEWATER        8/6/2015
   12500 STONERIDGE GAP LN   D.R. HORTON                 STONEWATER        8/6/2015
   12207 WALTER VAUGHN DR    D.R. HORTON                 STONEWATER        8/6/2015
   9700 IVALENES HOPE DR.    STANDARD PACIFIC OF TEXAS   PEARSON PLACE     8/7/2015
   10708 CANTON JACK ROAD    STANDARD PACIFIC OF TEXAS   AVERY STATION     8/7/2015
   12504 CRICOLI DRIVE       STANDARD PACIFIC OF TEXAS   AVANA 2           8/7/2015
   521 CARINA DRIVE          STANDARD PACIFIC OF TEXAS   HIGHLAND HORIZ.   8/7/2015
   11620 SEWICKLEY COURT     D.R. HORTON                 AVERY FAR WEST    8/7/2015
   11409 MAGGIORE DRIVE      STANDARD PACIFIC OF TEXAS   CIRCLE C RANCH    8/7/2015
   804 TUSCAN ROAD           HORTON - KILLEEN/TEMPLE/    TUSCANY MEADOWS   8/7/2015
   713 DRY GULCH BEND        STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     8/7/2015


                                                                                      691
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 699 of 1053 PageID:
                                    18264

   105 HEDGEROW LN             SCOTT FELDER HOMES, LLC     SANTA RITA RNCH    8/7/2015
   3411 MALMAISON ROAD         HORTON - KILLEEN/TEMPLE/    YOWELL RANCH       8/7/2015
   12829 CRICOLI DRIVE         STANDARD PACIFIC OF TEXAS   AVANA 2            8/7/2015
   4106 RAINY CREEK LANE       STANDARD PACIFIC OF TEXAS   RANCH AT BRUS      8/7/2015
   4013 LAZY RIVER BEND        STANDARD PACIFIC OF TEXAS   RANCH AT BRUS      8/7/2015
   9012 BELLA CHARCA PKWY      OMEGA BUILDERS, LP          BELLA CHARCA       8/7/2015
   10305 FINDLEY DRIVE         OMEGA BUILDERS, LP          GROVES AT LAKEW    8/7/2015
   1717 NEUBERRY CLIFFE        OMEGA BUILDERS, LP          TEMPLE WESTOOD     8/7/2015
   8104 HONEYSUCKLE            OMEGA BUILDERS, LP          WESTFIELD TMPLE    8/7/2015
   18515 BANDELIER DRIVE       D.R. HORTON                 HIGHLAND PARK      8/8/2015
   1118 BADLANDS DRIVE         D.R. HORTON                 HIGHLAND PARK      8/8/2015
   1123 BRYCE CANYON DRIVE     D.R. HORTON                 HIGHLAND PARK      8/8/2015
   1111 FOSSIL BEDS DRIVE      D.R. HORTON                 HIGHLAND PARK      8/8/2015
   1115 FOSSIL BEDS DRIVE      D.R. HORTON                 HIGHLAND PARK      8/8/2015
   6705 SOUTH LAKE WOOD-PAID   MISCELLANEOUS ACCOUNTS      GEORGETOWN        8/10/2015
   730 CASCADA LANE            STANDARD PACIFIC OF TEXAS   SENDERO SPRINGS   8/10/2015
   313 BEDFORD DRIVE           LUKE PARKER HOMES (DBA)     SPICEWOOD, TX     8/10/2015
   300 NORTH COWAL DRIVE       LUKE PARKER HOMES (DBA)     BRIARCLIFF        8/10/2015
   108 FAROLA COVE             STANDARD PACIFIC OF TEXAS   SENDERO SPRINGS   8/10/2015
   802 PINNACLE DRIVE          D.R. HORTON                 PINNACLE          8/10/2015
   801 LASSEN VOLCANIC DR      D.R. HORTON                 HIGHLAND PARK     8/10/2015
   708 LASSEN VOLCANIC DR      D.R. HORTON                 HIGHLAND PARK     8/10/2015
   7309 PRESERVE VIEW RUN      STANDARD PACIFIC OF TEXAS   FOUR POINTS       8/10/2015
   3201 PASEO DE CHARROS       SCOTT FELDER HOMES, LLC     CABALLO RANCH     8/10/2015
   137 WELLESLEY CT            SITTERLE HOMES-AUSTIN,LLC   BELTERA           8/10/2015
   804 PINNACLE DRIVE          D.R. HORTON                 PINNACLE          8/10/2015
   6218 AMBROSE CIRCLE         HORTON - KILLEEN/TEMPLE/    ALTA VISTA        8/10/2015
   4100 NITSCHKE STREET        STANDARD PACIFIC OF TEXAS   MUELLER           8/10/2015
   124 GENNAKER DRIVE          STANDARD PACIFIC OF TEXAS   HIGHLAND HORIZ.   8/10/2015
   3123 PASEO DE CHARROS       M/I HOMES OF AUSTIN, LLC    CABALLO RANCH     8/10/2015
   623 PINNACLE DRIVE          D.R. HORTON                 PINNACLE          8/10/2015
   621 PINNACLE DRIVE          D.R. HORTON                 PINNACLE          8/10/2015
   111 FAROLA COVE             STANDARD PACIFIC OF TEXAS   SENDERO SPRINGS   8/10/2015
   1115 ALLEGIANCE BEND        OMEGA BUILDERS, LP          HERITAGE PLACE    8/10/2015
   7120 CUT PLAINS TRAIL       STANDARD PACIFIC OF TEXAS   FOUR POINTS       8/10/2015
   1213 EAST 2ND STREET        AUSTIN NEWCASTLE HOMES,LP   CENTRAL AUSTIN    8/11/2015
   3300 PLOVER RAIN WAY        SCOTT FELDER HOMES, LLC     BLACKHAWK         8/11/2015
   3107 SHADOW CANYON DR.      STANDARD PACIFIC OF TEXAS   TWIN CREEKS CP    8/11/2015
   19928 CHAYTON CIRCLE        SCOTT FELDER HOMES, LLC     BLACKHAWK         8/11/2015
   362 WELLINGTON DR           SITTERLE HOMES-AUSTIN,LLC   BELTERA           8/11/2015
   1118 DAFFODIL DRIVE         HORTON - KILLEEN/TEMPLE/    LAKE POINTE       8/11/2015
   13717 WIREGRASS WAY         SCOTT FELDER HOMES, LLC     AVERY STATION     8/11/2015
   1122 BLACK CANYON ST        D.R. HORTON                 HIGHLAND PARK     8/11/2015
   13801 WIREGRASS WAY         SCOTT FELDER HOMES, LLC     AVERY STATION     8/11/2015
   3500 BROWN DIPPER DR        SCOTT FELDER HOMES, LLC     BLACKHAWK         8/11/2015
   5309 A HARMON AVE           PATRIOT BUILDERS, LP        CENTRAL AUSTIN    8/11/2015
   5309 B HARMON AVE           PATRIOT BUILDERS, LP        CENTRAL AUSTIN    8/11/2015
   1113 DAFFODIL DRIVE         HORTON - KILLEEN/TEMPLE/    LAKE POINTE       8/11/2015
   6018 STONEHAVEN DRIVE       HORTON - KILLEEN/TEMPLE/    ALTA VISTA        8/11/2015
   5923 AMBROSE CIRCLE         HORTON - KILLEEN/TEMPLE/    ALTA VISTA        8/11/2015
   1206 HOGG COURT             HORTON - KILLEEN/TEMPLE/    HEARTWOOD PARK    8/12/2015
   12121 COTTAGE PROMENADE     SCOTT FELDER HOMES, LLC     THE SPRINGS       8/12/2015
   1226 HOGG COURT             HORTON - KILLEEN/TEMPLE/    HEARTWOOD PARK    8/12/2015
   108 FATORRIA CV             SITTERLE HOMES-AUSTIN,LLC   RANCHO SIENNA     8/12/2015
   1117 BADLANDS DRIVE         D.R. HORTON                 HIGHLAND PARK     8/12/2015


                                                                                         692
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 700 of 1053 PageID:
                                    18265

   1116 BADLANDS DRIVE       D.R. HORTON                 HIGHLAND PARK     8/12/2015
   1112 FOSSIL BEDS DRIVE    D.R. HORTON                 HIGHLAND PARK     8/12/2015
   1121 BRYCE CANYON DRIVE   D.R. HORTON                 HIGHLAND PARK     8/12/2015
   1122 BADLANDS DRIVE       D.R. HORTON                 HIGHLAND PARK     8/12/2015
   3020 COLUMBUS LOOP        M/I HOMES OF AUSTIN, LLC    PALOMA LAKE       8/12/2015
   3016 COLUMBUS LOOP        M/I HOMES OF AUSTIN, LLC    PALOMA LAKE       8/12/2015
   1110 FOSSIL BEDS DRIVE    D.R. HORTON                 HIGHLAND PARK     8/12/2015
   1114 FOSSIL BEDS DRIVE    D.R. HORTON                 HIGHLAND PARK     8/12/2015
   1314 BRISCOE COURT        HORTON - KILLEEN/TEMPLE/    HEARTWOOD PARK    8/12/2015
   1310 BRISCOE COURT        HORTON - KILLEEN/TEMPLE/    HEARTWOOD PARK    8/12/2015
   1306 BRISCOE COURT        HORTON - KILLEEN/TEMPLE/    HEARTWOOD PARK    8/12/2015
   3012 COLUMBUS LOOP        M/I HOMES OF AUSTIN, LLC    PALOMA LAKE       8/12/2015
   1318 BRISCOE COURT        HORTON - KILLEEN/TEMPLE/    HEARTWOOD PARK    8/12/2015
   100 NORTHERN FLICKER ST   D.R. HORTON                 MEADOWS AT KY     8/13/2015
   481 PURPLE MARTIN AVE     D.R. HORTON                 MEADOWS AT KY     8/13/2015
   491 PURPLE MARTIN AVE     D.R. HORTON                 MEADOWS AT KY     8/13/2015
   11010 CUT PLAINS LOOP     STANDARD PACIFIC OF TEXAS   FOUR POINTS       8/13/2015
   625 PINNACLE DRIVE        D.R. HORTON                 PINNACLE          8/13/2015
   10703 TWISTED ELM DRIVE   STANDARD PACIFIC OF TEXAS   FOUR POINTS       8/13/2015
   10915 CUT PLAINS LOOP     STANDARD PACIFIC OF TEXAS   FOUR POINTS       8/13/2015
   2925 ZACH SCOTT STREET    STANDARD PACIFIC OF TEXAS   MUELLER           8/13/2015
   2921 ZACH SCOTT STREET    STANDARD PACIFIC OF TEXAS   MUELLER           8/13/2015
   2923 ZACH SCOTT STREET    STANDARD PACIFIC OF TEXAS   MUELLER           8/13/2015
   2705 ZACH SCOTT STREET    STANDARD PACIFIC OF TEXAS   MUELLER           8/13/2015
   2701 ZACH SCOTT STREET    STANDARD PACIFIC OF TEXAS   MUELLER           8/13/2015
   2703 ZACH SCOTT STREET    STANDARD PACIFIC OF TEXAS   MUELLER           8/13/2015
   735 PINNACLE DRIVE        D.R. HORTON                 PINNACLE          8/13/2015
   732 PINNACLE DRIVE        D.R. HORTON                 PINNACLE          8/13/2015
   737 PINNACLE DRIVE        D.R. HORTON                 PINNACLE          8/13/2015
   800 PINNACLE DRIVE        D.R. HORTON                 PINNACLE          8/13/2015
   1127 ALLEGIANCE BEND      OMEGA BUILDERS, LP          HERITAGE PLACE    8/13/2015
   730 PINNACLE DRIVE        D.R. HORTON                 PINNACLE          8/13/2015
   423 WEDGWOOD DRIVE        OMEGA BUILDERS, LP          WYNDHAM HILL      8/13/2015
   12200 WALTER VAUGHN DR    D.R. HORTON                 STONEWATER        8/14/2015
   10911 CUT PLAINS LOOP     STANDARD PACIFIC OF TEXAS   FOUR POINTS       8/14/2015
   12517 ORBA DRIVE          STANDARD PACIFIC OF TEXAS   AVANA 2           8/14/2015
   1119 BLACK CANYON ST      D.R. HORTON                 HIGHLAND PARK     8/14/2015
   14125 LAURINBURG DRIVE    STANDARD PACIFIC OF TEXAS   AVERY STATION     8/14/2015
   12625 ORBA DRIVE          STANDARD PACIFIC OF TEXAS   AVANA 2           8/14/2015
   10708 CANNON MARK WAY     STANDARD PACIFIC OF TEXAS   AVERY STATION     8/14/2015
   2809 GRAND OAKS LOOP      STANDARD PACIFIC OF TEXAS   TWIN CREEKS CP    8/14/2015
   12215 TIMBER ARCH LANE    D.R. HORTON                 STONEWATER        8/14/2015
   1117 BRYCE CANYON DRIVE   D.R. HORTON                 HIGHLAND PARK     8/14/2015
   1125 BRYCE CANYON DRIVE   D.R. HORTON                 HIGHLAND PARK     8/14/2015
   10804 PALUXY PASS         STANDARD PACIFIC OF TEXAS   FOUR POINTS       8/14/2015
   10704 CANNON MARK WAY     STANDARD PACIFIC OF TEXAS   AVERY STATION     8/14/2015
   1115 BRYCE CANYON DRIVE   D.R. HORTON                 HIGHLAND PARK     8/14/2015
   2307 SANTA RITA STREET    MX3 HOMES, LLC              CENTRAL AUSTIN    8/14/2015
   3131 PABLO WAY            M/I HOMES OF AUSTIN, LLC    PALOMA LAKE       8/15/2015
   125 PECANWOOD COURT       D.R. HORTON                 TERAVISTA 2       8/15/2015
   6709 VITRUVIUS DRIVE      STANDARD PACIFIC OF TEXAS   AVANA 2           8/17/2015
   406 PURPLE MARTIN AVE     D.R. HORTON                 MEADOWS AT KY     8/17/2015
   607 BAYLEE LOVE LANE E.   STANDARD PACIFIC OF TEXAS   HIGHLAND HORIZ.   8/17/2015
   1427 FAWN LILY DRIVE      HORTON - KILLEEN/TEMPLE/    LAKE POINTE       8/17/2015
   100 LANDS END COVE        STANDARD PACIFIC OF TEXAS   HIGHLAND HORIZ.   8/17/2015


                                                                                       693
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 701 of 1053 PageID:
                                    18266

   1340 BUFFALO CANYON DR    SCOTT FELDER HOMES, LLC     HARRISON HILLS    8/17/2015
   11405 MAGGIORE DRIVE      STANDARD PACIFIC OF TEXAS   CIRCLE C RANCH    8/17/2015
   1126 DAFFODIL DRIVE       HORTON - KILLEEN/TEMPLE/    LAKE POINTE       8/17/2015
   1127 DAFFODIL DRIVE       HORTON - KILLEEN/TEMPLE/    LAKE POINTE       8/17/2015
   724 CASCADA LANE          STANDARD PACIFIC OF TEXAS   SENDERO SPRINGS   8/17/2015
   107 FAROLA COVE           STANDARD PACIFIC OF TEXAS   SENDERO SPRINGS   8/17/2015
   5200 CORNFLOWER DRIVE     STANDARD PACIFIC OF TEXAS   GREY ROCK RIDGE   8/17/2015
   20404 PEARL KITE DRIVE    DAVID WEEKLEY HOMES         BLACKHAWK         8/17/2015
   738 PINNACLE DRIVE        D.R. HORTON                 PINNACLE          8/17/2015
   1710 NEUBERRY CLIFFE      OMEGA BUILDERS, LP          TEMPLE WESTOOD    8/17/2015
   6024 STONEHAVEN DRIVE     HORTON - KILLEEN/TEMPLE/    ALTA VISTA        8/17/2015
   4210 ABERGAVENNY DRIVE    HORTON - KILLEEN/TEMPLE/    THREE CREEKS      8/17/2015
   4302 ABERGAVENNY DRIVE    HORTON - KILLEEN/TEMPLE/    THREE CREEKS      8/17/2015
   1707 EAST 17TH STREET     AUSTIN NEWCASTLE HOMES,LP   CENTRAL AUSTIN    8/18/2015
   1608 SALINA STREET        AUSTIN NEWCASTLE HOMES,LP   CENTRAL AUSTIN    8/18/2015
   13704 WIREGRASS WAY       SCOTT FELDER HOMES, LLC     AVERY STATION     8/18/2015
   12215 WALTER VAUGHN DR    D.R. HORTON                 STONEWATER        8/18/2015
   3843 ASHBURY RD           M/I HOMES OF AUSTIN, LLC    HIGHLAND MAYFLD   8/18/2015
   12209 WALTER VAUGHN DR    D.R. HORTON                 STONEWATER        8/18/2015
   3127 PABLO WAY            M/I HOMES OF AUSTIN, LLC    PALOMA LAKE       8/18/2015
   7525 COUNTY ROAD 252      DRENNAN DAY CUSTOM HOMES    BERTRAM           8/18/2015
   2011 S 6TH ST             AUSTIN VENTURES, LP         AUSTIN            8/18/2015
   3249 VINEYARD TRAIL       HORTON - KILLEEN/TEMPLE/    TUSCANY MEADOWS   8/18/2015
   2916 SANTA ROSITA DR      M/I HOMES OF AUSTIN, LLC    PALOMA LAKE       8/18/2015
   9700 RAEBURN COURT        HORTON - KILLEEN/TEMPLE/    YOWELL RANCH      8/18/2015
   9704 RAEBURN COURT        HORTON - KILLEEN/TEMPLE/    YOWELL RANCH      8/18/2015
   9701 RAEBURN COURT        HORTON - KILLEEN/TEMPLE/    YOWELL RANCH      8/18/2015
   701 ROWDY DRIVE           HORTON - KILLEEN/TEMPLE/    COSPER RIDGE      8/18/2015
   3389 PABLO CIRCLE         M/I HOMES OF AUSTIN, LLC    PALOMA LAKE       8/18/2015
   3401 MALMAISON ROAD       HORTON - KILLEEN/TEMPLE/    YOWELL RANCH      8/18/2015
   14016 GENESEE TRAIL       STANDARD PACIFIC OF TEXAS   AVERY STATION     8/19/2015
   108 BINNACLE DRIVE        STANDARD PACIFIC OF TEXAS   HIGHLAND HORIZ.   8/19/2015
   148 GENNAKER DRIVE        STANDARD PACIFIC OF TEXAS   HIGHLAND HORIZ.   8/19/2015
   10701 CANTON JACK ROAD    STANDARD PACIFIC OF TEXAS   AVERY STATION     8/19/2015
   2409 ERICA KAITLIN LN     SITTERLE HOMES-AUSTIN,LLC   BUTTERCUP CREEK   8/19/2015
   2407 STEVENS CT.          SITTERLE HOMES-AUSTIN,LLC   BUTTERCUP CREEK   8/19/2015
   2927 ZACH SCOTT STREET    STANDARD PACIFIC OF TEXAS   MUELLER           8/19/2015
   2931 ZACH SCOTT STREET    STANDARD PACIFIC OF TEXAS   MUELLER           8/19/2015
   2929 ZACH SCOTT STREET    STANDARD PACIFIC OF TEXAS   MUELLER           8/19/2015
   18328 WEATHERBY LANE      D.R. HORTON                 WESTWIND          8/19/2015
   619 PINNACLE DRIVE        D.R. HORTON                 PINNACLE          8/19/2015
   731 PINNACLE DRIVE        D.R. HORTON                 PINNACLE          8/19/2015
   617 PINNACLE DRIVE        D.R. HORTON                 PINNACLE          8/19/2015
   626 PINNACLE DRIVE        D.R. HORTON                 PINNACLE          8/19/2015
   624 PINNACLE DRIVE        D.R. HORTON                 PINNACLE          8/19/2015
   1933 TAWAKONI DRIVE       D.R. HORTON                 SOMERVILLE        8/19/2015
   5409 A AVE F              PATRIOT BUILDERS, LP        CENTRAL AUSTIN    8/20/2015
   12604 CRICOLI DRIVE       STANDARD PACIFIC OF TEXAS   AVANA 2           8/20/2015
   426 PURPLE MARTIN AVE     D.R. HORTON                 MEADOWS AT KY     8/20/2015
   416 PURPLE MARTIN AVE     D.R. HORTON                 MEADOWS AT KY     8/20/2015
   1008 SUE ANN ROSE DRIVE   STANDARD PACIFIC OF TEXAS   HIGHLAND HORIZ.   8/20/2015
   1321 EMERALD GATE DRIVE   HORTON - KILLEEN/TEMPLE/    LAKE POINTE       8/20/2015
   1107 EMERALD GATE DRIVE   HORTON - KILLEEN/TEMPLE/    LAKE POINTE       8/20/2015
   #121 13800 LYNDHURST      STANDARD PACIFIC OF TEXAS   AVERY RANCH       8/20/2015
   #122 13800 LYNDHURST      STANDARD PACIFIC OF TEXAS   AVERY RANCH       8/20/2015


                                                                                       694
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 702 of 1053 PageID:
                                    18267

   #123 13800 LYNDHURST      STANDARD PACIFIC OF TEXAS   AVERY RANCH       8/20/2015
   #124 13800 LYNDHURST      STANDARD PACIFIC OF TEXAS   AVERY RANCH       8/20/2015
   #125 13800 LYNDHURST      STANDARD PACIFIC OF TEXAS   AVERY RANCH       8/20/2015
   2816 MORENO STREET        STANDARD PACIFIC OF TEXAS   MUELLER           8/20/2015
   345 FORT COBB WAY         M/I HOMES OF AUSTIN, LLC    PARKSIDE MAYFLD   8/20/2015
   301 FORT COBB WAY         M/I HOMES OF AUSTIN, LLC    PARKSIDE MAYFLD   8/20/2015
   5822 AMBROSE CIRCLE       HORTON - KILLEEN/TEMPLE/    ALTA VISTA        8/20/2015
   5920 STONEHAVEN DRIVE     HORTON - KILLEEN/TEMPLE/    ALTA VISTA        8/20/2015
   5927 STONEHAVEN DRIVE     HORTON - KILLEEN/TEMPLE/    ALTA VISTA        8/20/2015
   5932 STONEHAVEN DRIVE     HORTON - KILLEEN/TEMPLE/    ALTA VISTA        8/20/2015
   11416 MAGGIORE DRIVE      STANDARD PACIFIC OF TEXAS   CIRCLE C RANCH    8/21/2015
   252 ISLAND OAKS LANE      GUSMARO RANGEL (PRE-PAY)    LA VENTANA        8/21/2015
   16016 JEFFS LANE          STANDARD PACIFIC OF TEXAS   PEARSON PLACE     8/21/2015
   255 SENECA DR             SITTERLE HOMES-AUSTIN,LLC   BELTERA           8/21/2015
   1012 WINDING WAY DR       SCOTT FELDER HOMES, LLC     WATER OAK         8/21/2015
   112 FAROLA COVE           STANDARD PACIFIC OF TEXAS   SENDERO SPRINGS   8/21/2015
   2748 GRAND OAKS LOOP      STANDARD PACIFIC OF TEXAS   TWIN CREEKS CP    8/21/2015
   1114 FAWN LILY DRIVE      HORTON - KILLEEN/TEMPLE/    LAKE POINTE       8/21/2015
   1109 DAFFODIL DRIVE       HORTON - KILLEEN/TEMPLE/    LAKE POINTE       8/21/2015
   209 LAKE THEO LN          M/I HOMES OF AUSTIN, LLC    PARKSIDE MAYFLD   8/21/2015
   10613 BRYSON DRIVE        OMEGA BUILDERS, LP          GROVES AT LAKEW   8/21/2015
   1217 ROANOKE DRIVE        OMEGA BUILDERS, LP          HERITAGE PLACE    8/21/2015
   18513 BANDELIER DRIVE     D.R. HORTON                 HIGHLAND PARK     8/22/2015
   18511 BANDELIER DRIVE     D.R. HORTON                 HIGHLAND PARK     8/22/2015
   18505 BANDELIER DRIVE     D.R. HORTON                 HIGHLAND PARK     8/22/2015
   12509 ORBA DRIVE          STANDARD PACIFIC OF TEXAS   AVANA 2           8/24/2015
   115 ALONDRA WAY           STANDARD PACIFIC OF TEXAS   SENDERO SPRINGS   8/24/2015
   5009 PAUL THOMAS DRIVE    STANDARD PACIFIC OF TEXAS   HIGHLAND HORIZ.   8/24/2015
   4112 VAUGHAN STREET       STANDARD PACIFIC OF TEXAS   MUELLER           8/24/2015
   3300 VAQUERO LN           SCOTT FELDER HOMES, LLC     CABALLO RANCH     8/24/2015
   1929 TAWAKONI DRIVE       D.R. HORTON                 SOMERVILLE        8/24/2015
   1925 TAWAKONI LOOP        D.R. HORTON                 SOMERVILLE        8/24/2015
   1124 BADLANDS DRIVE       D.R. HORTON                 HIGHLAND PARK     8/24/2015
   18509 BANDELIER DRIVE     D.R. HORTON                 HIGHLAND PARK     8/24/2015
   5804 REYNOLDS ROAD        TOWNBRIDGE HOMES, LLC       SOUTH AUSTIN      8/24/2015
   6702 MUSTANG CREEK ROAD   HORTON - KILLEEN/TEMPLE/    THE LANDING       8/24/2015
   6801 GEORGE COVE          HORTON - KILLEEN/TEMPLE/    THE LANDING       8/24/2015
   16453 AVENTURA AVENUE     D.R. HORTON                 SORENTO           8/24/2015
   4907 FARRELL LANE         HORTON - KILLEEN/TEMPLE/    THE LANDING       8/24/2015
   6709 MUSTANG CREEK ROAD   HORTON - KILLEEN/TEMPLE/    THE LANDING       8/24/2015
   401 SOUTH COWAL DRIVE     LUKE PARKER HOMES (DBA)     BRIARCLIFF        8/25/2015
   16233 CHIANTI COVE        D.R. HORTON                 SORENTO           8/25/2015
   4204 BONANZA DRIVE        STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     8/25/2015
   7312 PRESERVE VIEW RUN    STANDARD PACIFIC OF TEXAS   FOUR POINTS       8/25/2015
   10707 TWISTED ELM DRIVE   STANDARD PACIFIC OF TEXAS   FOUR POINTS       8/25/2015
   609 RAGING RIVER ROAD     STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     8/25/2015
   7306 PRESERVE VIEW RUN    STANDARD PACIFIC OF TEXAS   FOUR POINTS       8/25/2015
   4202 STILES LANE          STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     8/25/2015
   10705 TWISTED ELM DRIVE   STANDARD PACIFIC OF TEXAS   FOUR POINTS       8/25/2015
   2302 VAQUERO CV           SCOTT FELDER HOMES, LLC     CABALLO RANCH     8/25/2015
   1821 MATHERS MILL TRAIL   D.R. HORTON                 TURTLE CREEK      8/25/2015
   113 FORT HOOD LN          M/I HOMES OF AUSTIN, LLC    PARKSIDE MAYFLD   8/25/2015
   109 CHECKERSPOT COURT     D.R. HORTON                 TERAVISTA 2       8/25/2015
   105 CHECKERSPOT COURT     D.R. HORTON                 TERAVISTA 2       8/25/2015
   505 BUTTERMILK LANE       D.R. HORTON                 NRTHSIDE MEADOW   8/25/2015


                                                                                       695
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 703 of 1053 PageID:
                                    18268

   501 BUTTERMILK LANE        D.R. HORTON                 NRTHSIDE MEADOW   8/25/2015
   9002 JODIE LANE            STANDARD PACIFIC OF TEXAS   WEST OAK          8/26/2015
   13816 CAMP COMFORT LN      SCOTT FELDER HOMES, LLC     AVERY STATION     8/26/2015
   1304 FAWN LILY DRIVE       HORTON - KILLEEN/TEMPLE/    LAKE POINTE       8/26/2015
   1119 GARDEN GREEN DRIVE    HORTON - KILLEEN/TEMPLE/    LAKE POINTE       8/26/2015
   1407 EMERALD GATE DRIVE    HORTON - KILLEEN/TEMPLE/    LAKE POINTE       8/26/2015
   1131 GARDEN GREEN DRIVE    HORTON - KILLEEN/TEMPLE/    LAKE POINTE       8/26/2015
   212 WYNNPAGE DR            SCOTT FELDER HOMES, LLC     CALITERRA         8/26/2015
   238 WYNNPAGE DR            SCOTT FELDER HOMES, LLC     CALITERRA         8/26/2015
   440 BINGHAM POINT          D.R. HORTON                 NRTHSIDE MEADOW   8/26/2015
   448 BINGHAM POINT          D.R. HORTON                 NRTHSIDE MEADOW   8/26/2015
   506 APACHE DRIVE           STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     8/26/2015
   702 DEBORAH KAY DRIVE      HORTON - KILLEEN/TEMPLE/    COSPER RIDGE      8/26/2015
   707 REBECCA LYNN LANE      HORTON - KILLEEN/TEMPLE/    COSPER RIDGE      8/26/2015
   703 REBECCA LYNN LANE      HORTON - KILLEEN/TEMPLE/    COSPER RIDGE      8/26/2015
   3888 SKYVIEW WAY           M/I HOMES OF AUSTIN, LLC    HIGHLAND MAYFLD   8/27/2015
   3688 SPRING VALLEY ROAD    HORTON - KILLEEN/TEMPLE/    RANCHO LORENA     8/27/2015
   18317 WEATHERBY LANE       D.R. HORTON                 WESTWIND          8/27/2015
   18401 WEATHERBY LANE       D.R. HORTON                 WESTWIND          8/27/2015
   18401 WILLOW SAGE LANE     D.R. HORTON                 WESTWIND          8/27/2015
   18329 WEATHERBY LANE       D.R. HORTON                 WESTWIND          8/27/2015
   18409 WILLOW SAGE LANE     D.R. HORTON                 WESTWIND          8/27/2015
   444 BINGHAM POINT          D.R. HORTON                 NRTHSIDE MEADOW   8/27/2015
   420 BINGHAM POINT          D.R. HORTON                 NRTHSIDE MEADOW   8/27/2015
   18405 WEATHERBY LANE       D.R. HORTON                 WESTWIND          8/27/2015
   5703 MARKHAM DRIVE         OMEGA BUILDERS, LP          WYNDHAM HILL      8/27/2015
   3718 SPRING VALLEY ROAD    HORTON - KILLEEN/TEMPLE/    RANCHO LORENA     8/27/2015
   3906 SPRING VALLEY ROAD    HORTON - KILLEEN/TEMPLE/    RANCHO LORENA     8/27/2015
   3850 SPRING VALLEY ROAD    HORTON - KILLEEN/TEMPLE/    RANCHO LORENA     8/27/2015
   18405 WILLOW SAGE LANE     D.R. HORTON                 WESTWIND          8/27/2015
   133 SANTA MARIA ST         SITTERLE HOMES-AUSTIN,LLC   RANCHO SIENNA     8/28/2015
   3521 BROWN DIPPER DR       SCOTT FELDER HOMES, LLC     BLACKHAWK         8/28/2015
   4102 LAZY RIVER BEND       STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     8/28/2015
   618 CHEYENNE LANE          STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     8/28/2015
   313 BOLD SUNDOWN           SITTERLE HOMES-AUSTIN,LLC   CLEARWATER RNCH   8/28/2015
   728 PINNACLE DRIVE         D.R. HORTON                 PINNACLE          8/28/2015
   3012 WINDING SHORE LN      SCOTT FELDER HOMES, LLC     BLACKHAWK         8/28/2015
   204 FORT HOOD LN           M/I HOMES OF AUSTIN, LLC    PARKSIDE MAYFLD   8/28/2015
   236 GALVESTON ISLAND LN    M/I HOMES OF AUSTIN, LLC    PARKSIDE MAYFLD   8/28/2015
   129 FONTAINEBLEAU STREET   M/I HOMES OF AUSTIN, LLC    PARKSIDE MAYFLD   8/28/2015
   3421 BROWN DIPPER DRIVE    DAVID WEEKLEY HOMES         BLACKHAWK         8/28/2015
   1125 BADLANDS DRIVE        D.R. HORTON                 HIGHLAND PARK     8/29/2015
   1123 BADLANDS DRIVE        D.R. HORTON                 HIGHLAND PARK     8/29/2015
   14108 LAURINBURG DRIVE     STANDARD PACIFIC OF TEXAS   AVERY STATION     8/31/2015
   4303 APACHE COVE           STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     8/31/2015
   205 HARPER LYNN COURT      STANDARD PACIFIC OF TEXAS   HIGHLAND HORIZ.   8/31/2015
   147 BLACKSTONE CV          SCOTT FELDER HOMES, LLC     RIM ROCK          8/31/2015
   1938 TAWAKONI DRIVE        D.R. HORTON                 SOMERVILLE        8/31/2015
   5926 STONEHAVEN DRIVE      HORTON - KILLEEN/TEMPLE/    ALTA VISTA        8/31/2015
   3768 SPRING VALLEY ROAD    HORTON - KILLEEN/TEMPLE/    RANCHO LORENA     8/31/2015
   5919 AMBROSE CIRCLE        HORTON - KILLEEN/TEMPLE/    ALTA VISTA        8/31/2015
   402 HAPPY COW LANE         STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     8/31/2015
   5108 SILTSTONE LOOP        HORTON - KILLEEN/TEMPLE/    WHITE ROCK EST    8/31/2015
   168 PINE POST CV           SCOTT FELDER HOMES, LLC     RIM ROCK          8/31/2015
   18328 ORVIETO DRIVE        D.R. HORTON                 SORENTO            9/1/2015


                                                                                        696
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 704 of 1053 PageID:
                                    18269

   1233 DRAKE COURT          RUSS DAVIS HOMES, INC.      WACO              9/1/2015
   733 PINNACLE DRIVE        D.R. HORTON                 PINNACLE          9/1/2015
   9409 COLFAX DRIVE         HORTON - KILLEEN/TEMPLE/    FLAT ROCK         9/1/2015
   16449 AVENTURA AVENUE     D.R. HORTON                 SORENTO           9/1/2015
   16409 AVENTURA AVENUE     D.R. HORTON                 SORENTO           9/1/2015
   16437 AVENTURA AVENUE     D.R. HORTON                 SORENTO           9/1/2015
   6226 AMBROSE CIRCLE       HORTON - KILLEEN/TEMPLE/    ALTA VISTA        9/1/2015
   6311 AMBROSE CIRCLE       HORTON - KILLEEN/TEMPLE/    ALTA VISTA        9/1/2015
   5918 AMBROSE CIRCLE       HORTON - KILLEEN/TEMPLE/    ALTA VISTA        9/1/2015
   12214 WALTER VAUGHN DR    D.R. HORTON                 STONEWATER        9/1/2015
   12217 WALTER VAUGHN DR    D.R. HORTON                 STONEWATER        9/1/2015
   12219 WALTER VAUGHN DR    D.R. HORTON                 STONEWATER        9/1/2015
   727 PINNACLE DRIVE        D.R. HORTON                 PINNACLE          9/1/2015
   1510 NEUBERRY CLIFFE      OMEGA BUILDERS, LP          TEMPLE WESTOOD    9/1/2015
   1518 NEUBERRY CLIFFE      OMEGA BUILDERS, LP          TEMPLE WESTOOD    9/1/2015
   2728 FRONTIER DRIVE       OMEGA BUILDERS, LP          HERITAGE PLACE    9/1/2015
   140 GENNAKER DRIVE        STANDARD PACIFIC OF TEXAS   HIGHLAND HORIZ.   9/1/2015
   9006 JODIE LANE           STANDARD PACIFIC OF TEXAS   WEST OAK          9/2/2015
   9000 JODIE LANE           STANDARD PACIFIC OF TEXAS   WEST OAK          9/2/2015
   100 NAUTICAL CIRCLE       STANDARD PACIFIC OF TEXAS   HIGHLAND HORIZ.   9/2/2015
   500 BAYLEE LOVE LANE W.   STANDARD PACIFIC OF TEXAS   HIGHLAND HORIZ.   9/2/2015
   8902 JODIE LANE           STANDARD PACIFIC OF TEXAS   WEST OAK          9/2/2015
   12111 COTTAGE PROMENADE   SCOTT FELDER HOMES, LLC     THE SPRINGS       9/2/2015
   12214 COTTAGE PROMENADE   SCOTT FELDER HOMES, LLC     THE SPRINGS       9/2/2015
   701 DRY GULCH BEND        STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     9/2/2015
   12112 COTTAGE PROMENADE   SCOTT FELDER HOMES, LLC     THE SPRINGS       9/2/2015
   609 REBECCA LYNN LANE     HORTON - KILLEEN/TEMPLE/    COSPER RIDGE      9/2/2015
   2516 BLUFF CIRCLE         OMEGA BUILDERS, LP          DUNNS HOLLOW      9/2/2015
   3020 PALOMINOS PASS       M/I HOMES OF AUSTIN, LLC    CABALLO RANCH     9/2/2015
   6810 GEORGE COVE          HORTON - KILLEEN/TEMPLE/    THE LANDING       9/2/2015
   6809 GEORGE COVE          HORTON - KILLEEN/TEMPLE/    THE LANDING       9/2/2015
   5101 FARRELL LANE         HORTON - KILLEEN/TEMPLE/    THE LANDING       9/2/2015
   220 DEEP CREEK DRIVE      D.R. HORTON                 KATY COVE         9/2/2015
   224 DEEP CREEK DRIVE      D.R. HORTON                 KATY COVE         9/2/2015
   6805 GEORGE COVE          HORTON - KILLEEN/TEMPLE/    THE LANDING       9/2/2015
   6806 GEORGE COVE          HORTON - KILLEEN/TEMPLE/    THE LANDING       9/2/2015
   1013 CRESTONE STREAM DR   SITTERLE HOMES-AUSTIN,LLC   SERENE HILLS      9/3/2015
   818 SERENE ESTATES DR     SITTERLE HOMES-AUSTIN,LLC   SERENE HILLS      9/3/2015
   402 KAYLA DRIVE           HORTON - KILLEEN/TEMPLE/    FIVE AND ONE      9/3/2015
   507 COBY DRIVE            HORTON - KILLEEN/TEMPLE/    FIVE AND ONE      9/3/2015
   13516 GALLERIA CIRCLE     CAMBRIDGE CUSTOM HOMES,     BEE CAVE          9/3/2015
   104 CHECKERSPOT COURT     D.R. HORTON                 TERAVISTA 2       9/3/2015
   100 CHECKERSPOT COURT     D.R. HORTON                 TERAVISTA 2       9/3/2015
   822 VALENTINO DRIVE       HORTON - KILLEEN/TEMPLE/    TUSCANY MEADOWS   9/3/2015
   1324 FAWN LILY DRIVE      HORTON - KILLEEN/TEMPLE/    LAKE POINTE       9/3/2015
   6315 AMBROSE CIRCLE       HORTON - KILLEEN/TEMPLE/    ALTA VISTA        9/3/2015
   509 LONGHORN CAVERN RD    D.R. HORTON                 NRTHSIDE MEADOW   9/3/2015
   513 LONGHORN CAVERN RD    D.R. HORTON                 NRTHSIDE MEADOW   9/3/2015
   3304 MAGELLAN CT          M/I HOMES OF AUSTIN, LLC    PALOMA LAKE       9/3/2015
   810 VALENTINO DRIVE       HORTON - KILLEEN/TEMPLE/    TUSCANY MEADOWS   9/3/2015
   245 DEEP CREEK DRIVE      D.R. HORTON                 KATY COVE         9/3/2015
   228 DEEP CREEK DRIVE      D.R. HORTON                 KATY COVE         9/3/2015
   3355 HIDALGO LOOP         M/I HOMES OF AUSTIN, LLC    PALOMA LAKE       9/3/2015
   212 CARRACK DRIVE         STANDARD PACIFIC OF TEXAS   HIGHLAND HORIZ.   9/4/2015
   609 CHITALPA ST           SCOTT FELDER HOMES, LLC     BRYSON            9/4/2015


                                                                                      697
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 705 of 1053 PageID:
                                    18270

   800 ASHLEY ROSE LANE E.   STANDARD PACIFIC OF TEXAS   HIGHLAND HORIZ.    9/4/2015
   18501 APPLIO CLAUDIO DR   D.R. HORTON                 SORENTO            9/4/2015
   6411 AMBROSE CIRCLE       HORTON - KILLEEN/TEMPLE/    ALTA VISTA         9/4/2015
   212 HOWARD LN             ARTHUR CORKER, III          CIERRA VISTA       9/4/2015
   6310 AMBROSE CIRCLE       HORTON - KILLEEN/TEMPLE/    ALTA VISTA         9/4/2015
   12213 TIMBER ARCH LANE    D.R. HORTON                 STONEWATER         9/4/2015
   1201 WINDING WAY DR       SCOTT FELDER HOMES, LLC     WATER OAK          9/4/2015
   836 LINDEN LOOP           SCOTT FELDER HOMES, LLC     RIM ROCK           9/4/2015
   10801 WILDWOOD CIRCLE     LUKE PARKER HOMES (DBA)     DRIPPING SPRING    9/4/2015
   1110 WALNUT CANYON BLVD   D.R. HORTON                 HIGHLAND PARK      9/4/2015
   1819 A W39TH ST           CHESTER WILSON              AUSTIN             9/8/2015
   1819 B W39TH ST           CHESTER WILSON              AUSTIN             9/8/2015
   1821 A W39TH ST           CHESTER WILSON              AUSTIN             9/8/2015
   1821 B W39TH ST           CHESTER WILSON              AUSTIN             9/8/2015
   1823 A W39TH ST           CHESTER WILSON              AUSTIN             9/8/2015
   1823 B W39TH ST           CHESTER WILSON              AUSTIN             9/8/2015
   717 LAUGHING DOG COURT    GLAZIER HOMES, L.L.C.       CRYSTAL FALLS      9/8/2015
   18408 WEATHERBY LANE      D.R. HORTON                 WESTWIND           9/8/2015
   831 TUSCAN ROAD           HORTON - KILLEEN/TEMPLE/    TUSCANY MEADOWS    9/8/2015
   518 WESTCHESTER COURT     OMEGA BUILDERS, LP          WYNDHAM HILL       9/8/2015
   5715 MARKHAM DRIVE        OMEGA BUILDERS, LP          WYNDHAM HILL       9/8/2015
   18501 BANDELIER DRIVE     D.R. HORTON                 HIGHLAND PARK      9/8/2015
   9617 RAEBURN COURT        HORTON - KILLEEN/TEMPLE/    YOWELL RANCH       9/8/2015
   509 FORZA VIOLA WAY       SCOTT FELDER HOMES, LLC     ROUGH HOLLOW       9/9/2015
   4501 #24 WESTLAKE DR      SCOTT FELDER HOMES, LLC     DAVENPORT RANCH    9/9/2015
   2815 GRAND OAKS LOOP      STANDARD PACIFIC OF TEXAS   TWIN CREEKS CP     9/9/2015
   3403 STERLING HEIGHTS     STANDARD PACIFIC OF TEXAS   TWIN CREEKS CP     9/9/2015
   202 PARABLE COVE          D.R. HORTON                 CARRINGTON CT      9/9/2015
   204 PARABLE COVE          D.R. HORTON                 CARRINGTON CT      9/9/2015
   206 PARABLE COVE          D.R. HORTON                 CARRINGTON CT      9/9/2015
   208 PARABLE COVE          D.R. HORTON                 CARRINGTON CT      9/9/2015
   210 PARABLE COVE          D.R. HORTON                 CARRINGTON CT      9/9/2015
   704 DEBORAH KAY DRIVE     HORTON - KILLEEN/TEMPLE/    COSPER RIDGE       9/9/2015
   606 DEBORAH KAY DRIVE     HORTON - KILLEEN/TEMPLE/    COSPER RIDGE       9/9/2015
   700 DEBORAH KAY DRIVE     HORTON - KILLEEN/TEMPLE/    COSPER RIDGE       9/9/2015
   608 DEBORAH KAY DRIVE     HORTON - KILLEEN/TEMPLE/    COSPER RIDGE       9/9/2015
   101 CHECKERSPOT COURT     D.R. HORTON                 TERAVISTA 2        9/9/2015
   5901 SCENIC LAKE DRIVE    D.R. HORTON                 TERAVISTA 2        9/9/2015
   5825 SCENIC LAKE DRIVE    D.R. HORTON                 TERAVISTA 2        9/9/2015
   5905 SCENIC LAKE DRIVE    D.R. HORTON                 TERAVISTA 2        9/9/2015
   2501 INDIAN TRAIL         MUSKIN COMPANY              TERRYTOWN OAKS    9/10/2015
   1716 WILLOW VISTA         D.R. HORTON                 TURTLE CREEK      9/10/2015
   571 CASCADA LANE          STANDARD PACIFIC OF TEXAS   SENDERO SPRINGS   9/10/2015
   320 SOUTHERN CARINA DR.   STANDARD PACIFIC OF TEXAS   HIGHLAND HORIZ.   9/10/2015
   541 PURPLE MARTIN AVE     D.R. HORTON                 MEADOWS AT KY     9/10/2015
   531 PURPLE MARTIN AVE     D.R. HORTON                 MEADOWS AT KY     9/10/2015
   703 DRY GULCH BEND        STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     9/10/2015
   204 CASCADA LANE          STANDARD PACIFIC OF TEXAS   SENDERO SPRINGS   9/10/2015
   814 TUSCAN ROAD           HORTON - KILLEEN/TEMPLE/    TUSCANY MEADOWS   9/10/2015
   18507 BANDELIER DRIVE     D.R. HORTON                 HIGHLAND PARK     9/10/2015
   18503 BANDELIER DRIVE     D.R. HORTON                 HIGHLAND PARK     9/10/2015
   18411 BANDELIER DRIVE     D.R. HORTON                 HIGHLAND PARK     9/10/2015
   1122 DAFFODIL DRIVE       HORTON - KILLEEN/TEMPLE/    LAKE POINTE       9/10/2015
   1114 WALNUT CANYON BLVD   D.R. HORTON                 HIGHLAND PARK     9/10/2015
   12505 ORBA DRIVE          STANDARD PACIFIC OF TEXAS   AVANA 2           9/11/2015


                                                                                       698
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 706 of 1053 PageID:
                                    18271

   5113 RAIN LILLY DRIVE     STANDARD PACIFIC OF TEXAS   GREY ROCK RIDGE   9/11/2015
   5109 RAIN LILY DRIVE      STANDARD PACIFIC OF TEXAS   GREY ROCK RIDGE   9/11/2015
   5101 RAIN LILY DRIVE      STANDARD PACIFIC OF TEXAS   GREY ROCK RIDGE   9/11/2015
   3415 MALMAISON ROAD       HORTON - KILLEEN/TEMPLE/    YOWELL RANCH      9/11/2015
   3403 MALMAISON ROAD       HORTON - KILLEEN/TEMPLE/    YOWELL RANCH      9/11/2015
   104 LANDS END COVE        STANDARD PACIFIC OF TEXAS   HIGHLAND HORIZ.   9/11/2015
   1301 BRISCOE COURT        HORTON - KILLEEN/TEMPLE/    HEARTWOOD PARK    9/11/2015
   1229 HOGG COURT           HORTON - KILLEEN/TEMPLE/    HEARTWOOD PARK    9/11/2015
   3847 ASHBURY RD           M/I HOMES OF AUSTIN, LLC    HIGHLAND MAYFLD   9/11/2015
   3405 MALMAISON ROAD       HORTON - KILLEEN/TEMPLE/    YOWELL RANCH      9/11/2015
   708 JESS MAYNARD TRAIL    D.R. HORTON                 NRTHSIDE MEADOW   9/11/2015
   704 JESS MAYNARD TRAIL    D.R. HORTON                 NRTHSIDE MEADOW   9/11/2015
   712 JESS MAYNARD TRAIL    D.R. HORTON                 NRTHSIDE MEADOW   9/11/2015
   5905 STONEHAVEN DRIVE     HORTON - KILLEEN/TEMPLE/    ALTA VISTA        9/11/2015
   1119 FOSSIL BEDS DRIVE    D.R. HORTON                 HIGHLAND PARK     9/12/2015
   1112 WALNUT CANYON BLVD   D.R. HORTON                 HIGHLAND PARK     9/12/2015
   1120 WALNUT CANYON BLVD   D.R. HORTON                 HIGHLAND PARK     9/12/2015
   100 COUNTY ROAD 394       NEAL & HEATHER PATSCHKE     HUTTO             9/14/2015
   257 LONELY PINE CV        RICHARD BRIGHT CUSTOM HMS   RIM ROCK          9/14/2015
   5220 RAIN LILY DRIVE      STANDARD PACIFIC OF TEXAS   GREY ROCK RIDGE   9/14/2015
   5217 RAIN LILY DRIVE      STANDARD PACIFIC OF TEXAS   GREY ROCK RIDGE   9/14/2015
   600 GARNER PARK DR        M/I HOMES OF AUSTIN, LLC    PARKSIDE MAYFLD   9/14/2015
   524 CADDO LAKE LN         M/I HOMES OF AUSTIN, LLC    PARKSIDE MAYFLD   9/14/2015
   224 LONGFIELD DR          SCOTT FELDER HOMES, LLC     OAK SAN GABRIEL   9/14/2015
   1105 WINDING WAY DR       SCOTT FELDER HOMES, LLC     WATER OAK         9/14/2015
   10609 BRYSON DRIVE        OMEGA BUILDERS, LP          GROVES AT LAKEW   9/14/2015
   16525 PALLAZO DRIVE       D.R. HORTON                 SORENTO           9/14/2015
   16521 PALLAZO DRIVE       D.R. HORTON                 SORENTO           9/14/2015
   16512 PALLAZO DRIVE       D.R. HORTON                 SORENTO           9/14/2015
   16513 PALLAZO DRIVE       D.R. HORTON                 SORENTO           9/14/2015
   528 CADDO LAKE DR         M/I HOMES OF AUSTIN, LLC    PARKSIDE MAYFLD   9/14/2015
   1118 WALNUT CANYON BLVD   D.R. HORTON                 HIGHLAND PARK     9/14/2015
   109 NAUTICAL CIRCLE       STANDARD PACIFIC OF TEXAS   HIGHLAND HORIZ.   9/15/2015
   5200 DOWNS DR             RIVENDALE HOMES TEXAS,LLC   EAST AUSTIN       9/15/2015
   1705 WEBBERVILLE RD       RIVENDALE HOMES TEXAS,LLC   EAST AUSTIN       9/15/2015
   5201 SAMUEL HUSTON AVE    RIVENDALE HOMES TEXAS,LLC   EAST AUSTIN       9/15/2015
   1713 WEBBERVILLE RD       RIVENDALE HOMES TEXAS,LLC   EAST AUSTIN       9/15/2015
   220 WELLINGTON DRIVE      SITTERLE HOMES-AUSTIN,LLC   BELTERA           9/15/2015
   18404 WEATHERBY LANE      D.R. HORTON                 WESTWIND          9/15/2015
   1425 NEUBERRY CLIFFE      OMEGA BUILDERS, LP          TEMPLE WESTOOD    9/15/2015
   800 VALENTINO DRIVE       HORTON - KILLEEN/TEMPLE/    TUSCANY MEADOWS   9/15/2015
   1118 FOSSIL BEDS DRIVE    D.R. HORTON                 HIGHLAND PARK     9/15/2015
   1116 FOSSIL BEDS DRIVE    D.R. HORTON                 HIGHLAND PARK     9/15/2015
   1121 FOSSIL BEDS DRIVE    D.R. HORTON                 HIGHLAND PARK     9/15/2015
   2313 BELLMONT             OMEGA BUILDERS, LP          HERITAGE PLACE    9/15/2015
   5318 DAUPHIN DRIVE        HORTON - KILLEEN/TEMPLE/    THREE CREEKS      9/15/2015
   5322 DAUPHIN DRIVE        HORTON - KILLEEN/TEMPLE/    THREE CREEKS      9/15/2015
   5319 DAUPHIN DRIVE        HORTON - KILLEEN/TEMPLE/    THREE CREEKS      9/15/2015
   5323 DAUPHIN DRIVE        HORTON - KILLEEN/TEMPLE/    THREE CREEKS      9/15/2015
   5314 DAUPHIN DRIVE        HORTON - KILLEEN/TEMPLE/    THREE CREEKS      9/15/2015
   5331 DAUPHIN DRIVE        HORTON - KILLEEN/TEMPLE/    THREE CREEKS      9/15/2015
   305 JACK NICKLAUS DR      C&A BUILDERS, INC.          FLINTROCK FALLS   9/16/2015
   230 CARRACK DRIVE         STANDARD PACIFIC OF TEXAS   HIGHLAND HORIZ.   9/16/2015
   6000 EMMA SOPHIA LANE     STANDARD PACIFIC OF TEXAS   HIGHLAND HORIZ.   9/16/2015
   3513 BROWN DIPPER DR      SCOTT FELDER HOMES, LLC     BLACKHAWK         9/16/2015


                                                                                       699
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 707 of 1053 PageID:
                                    18272

   729 PINNACLE DRIVE        D.R. HORTON                 PINNACLE          9/16/2015
   622 PINNACLE DRIVE        D.R. HORTON                 PINNACLE          9/16/2015
   615 PINNACLE DRIVE        D.R. HORTON                 PINNACLE          9/16/2015
   620 PINNACLE DRIVE        D.R. HORTON                 PINNACLE          9/16/2015
   121 BOBOLINK COVE         D.R. HORTON                 MEADOWS AT KY     9/16/2015
   131 BOBOLINK COVE         D.R. HORTON                 MEADOWS AT KY     9/16/2015
   251 BOBOLINK COVE         D.R. HORTON                 MEADOWS AT KY     9/16/2015
   261 BOBOLINK COVE         D.R. HORTON                 MEADOWS AT KY     9/16/2015
   1116 WALNUT CANYON BLVD   D.R. HORTON                 HIGHLAND PARK     9/16/2015
   804 LASSEN VOLCANIC DR    D.R. HORTON                 HIGHLAND PARK     9/16/2015
   3300 PABLO CIRCLE         M/I HOMES OF AUSTIN, LLC    PALOMA LAKE       9/16/2015
   97 SANTA MARIA STREET     SITTERLE HOMES-AUSTIN,LLC   RANCHO SIENNA     9/17/2015
   501 PURPLE MARTIN AVE     D.R. HORTON                 MEADOWS AT KY     9/17/2015
   1700 WILLOW VISTA         D.R. HORTON                 TURTLE CREEK      9/17/2015
   610 CHEYENE LANE          STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     9/17/2015
   5209 RAIN LILY DRIVE      STANDARD PACIFIC OF TEXAS   GREY ROCK RIDGE   9/17/2015
   5334 DAUPHIN DRIVE        HORTON - KILLEEN/TEMPLE/    THREE CREEKS      9/17/2015
   5338 DAUPHIN DRIVE        HORTON - KILLEEN/TEMPLE/    THREE CREEKS      9/17/2015
   4814 FARRELL LANE         HORTON - KILLEEN/TEMPLE/    THE LANDING       9/17/2015
   603 SOUTH RONAY DRIVE     LUKE PARKER HOMES (DBA)     BRIARCLIFF        9/17/2015
   5105 FARRELL LANE         HORTON - KILLEEN/TEMPLE/    THE LANDING       9/17/2015
   6604 MUSTANG CREEK ROAD   HORTON - KILLEEN/TEMPLE/    THE LANDING       9/17/2015
   425 BUTTERMILK LANE       D.R. HORTON                 NRTHSIDE MEADOW   9/17/2015
   421 BUTTERMILK LANE       D.R. HORTON                 NRTHSIDE MEADOW   9/17/2015
   280 KINGFISHER LANE       D.R. HORTON                 MEADOWS AT KY     9/17/2015
   105 SANTA MARIA STREET    SITTERLE HOMES-AUSTIN,LLC   RANCHO SIENNA     9/17/2015
   9008 BELLA CHARCA PKWY    OMEGA BUILDERS, LP          BELLA CHARCA      9/17/2015
   9902 TAYLOR RENEE         REVOLUTION HOMES            COSPER RIDGE      9/17/2015
   9900 TAYLOR RENEE         REVOLUTION HOMES            COSPER RIDGE      9/17/2015
   10816 CROSBYTON LANE      STANDARD PACIFIC OF TEXAS   AVERY STATION     9/18/2015
   3200 GLENVIEW AVE.(GAR)   MUSKIN COMPANY              TERRYTOWN OAKS    9/18/2015
   8808 JODIE LANE           STANDARD PACIFIC OF TEXAS   WEST OAK          9/18/2015
   136 GENNAKER DRIVE        STANDARD PACIFIC OF TEXAS   HIGHLAND HORIZ.   9/18/2015
   5121 RAIN LILY DRIVE      STANDARD PACIFIC OF TEXAS   GREY ROCK RIDGE   9/18/2015
   197 WYNNPAGE DR           SCOTT FELDER HOMES, LLC     CALITERRA         9/18/2015
   1212 SUE ANN ROSE DRIVE   STANDARD PACIFIC OF TEXAS   HIGHLAND HORIZ.   9/18/2015
   406 PENNY KATHLEEN CRT    STANDARD PACIFIC OF TEXAS   HIGHLAND HORIZ.   9/18/2015
   3505 BROWN DIPPER DR      SCOTT FELDER HOMES, LLC     BLACKHAWK         9/18/2015
   222 CARRACK DRIVE         STANDARD PACIFIC OF TEXAS   HIGHLAND HORIZ.   9/18/2015
   3385 PABLO CIRCLE         M/I HOMES OF AUSTIN, LLC    PALOMA LAKE       9/18/2015
   1934 TEXOMA DRIVE         D.R. HORTON                 SOMERVILLE        9/18/2015
   18316 ORVIETO DRIVE       D.R. HORTON                 SORENTO           9/18/2015
   18312 ORVIETO DRIVE       D.R. HORTON                 SORENTO           9/18/2015
   10908 CUT PLAINS LOOP     STANDARD PACIFIC OF TEXAS   FOUR POINTS       9/19/2015
   11111 CUT PLAINS LOOP     STANDARD PACIFIC OF TEXAS   FOUR POINTS       9/19/2015
   10900 CUT PLAINS LOOP     STANDARD PACIFIC OF TEXAS   FOUR POINTS       9/19/2015
   1310 A CHICON STREET      AUSTIN NEWCASTLE HOMES,LP   CENTRAL AUSTIN    9/21/2015
   1310 B CHICON STREET      AUSTIN NEWCASTLE HOMES,LP   CENTRAL AUSTIN    9/21/2015
   233 BITTERROOT LN         SITTERLE HOMES-AUSTIN,LLC   BELTERA           9/21/2015
   12118 COTTAGE PROMENADE   SCOTT FELDER HOMES, LLC     THE SPRINGS       9/21/2015
   12119 COTTAGE PROMENADE   SCOTT FELDER HOMES, LLC     THE SPRINGS       9/21/2015
   6506 TANZANITE DRIVE      HORTON - KILLEEN/TEMPLE/    WHITE ROCK EST    9/21/2015
   9613 RAEBURN COURT        HORTON - KILLEEN/TEMPLE/    YOWELL RANCH      9/21/2015
   3255 VINEYARD TRAIL       HORTON - KILLEEN/TEMPLE/    TUSCANY MEADOWS   9/21/2015
   4601 ABERGAVENNY DRIVE    HORTON - KILLEEN/TEMPLE/    THREE CREEKS      9/21/2015


                                                                                       700
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 708 of 1053 PageID:
                                    18273

   4517 ABERGAVENNY DRIVE      HORTON - KILLEEN/TEMPLE/    THREE CREEKS      9/21/2015
   240 KINGFISHER LANE         D.R. HORTON                 MEADOWS AT KY     9/21/2015
   260 KINGFISHER LANE         D.R. HORTON                 MEADOWS AT KY     9/21/2015
   210 KINGFISHER LANE         D.R. HORTON                 MEADOWS AT KY     9/21/2015
   502 WEDGEWOOD DRIVE         OMEGA BUILDERS, LP          WYNDHAM HILL      9/21/2015
   18405 BANDELIER DRIVE       D.R. HORTON                 HIGHLAND PARK     9/21/2015
   18403 BANDELIER DRIVE       D.R. HORTON                 HIGHLAND PARK     9/21/2015
   6612 ANTIGO LANE            STANDARD PACIFIC OF TEXAS   AVANA             9/22/2015
   230 WELLINGTON DRIVE        SITTERLE HOMES-AUSTIN,LLC   BELTERA           9/22/2015
   12629 ORBA DRIVE            STANDARD PACIFIC OF TEXAS   AVANA 2           9/22/2015
   5339 DAUPHIN DRIVE          HORTON - KILLEEN/TEMPLE/    THREE CREEKS      9/22/2015
   5327 DAUPHIN DRIVE          HORTON - KILLEEN/TEMPLE/    THREE CREEKS      9/22/2015
   5335 DAUPHIN DRIVE          HORTON - KILLEEN/TEMPLE/    THREE CREEKS      9/22/2015
   232 LONGFIELD DR            SCOTT FELDER HOMES, LLC     OAK SAN GABRIEL   9/22/2015
   600 CADDO LAKE LN           M/I HOMES OF AUSTIN, LLC    PARKSIDE MAYFLD   9/22/2015
   3101 CRICKLEWOOD DRIVE      HORTON - KILLEEN/TEMPLE/    YOWELL RANCH      9/22/2015
   5310 DAUPHIN DRIVE          HORTON - KILLEEN/TEMPLE/    THREE CREEKS      9/22/2015
   5330 DAUPHIN DRIVE          HORTON - KILLEEN/TEMPLE/    THREE CREEKS      9/22/2015
   18308 ORVIETO DRIVE         D.R. HORTON                 SORENTO           9/22/2015
   185 WELLINGTON DRIVE        SITTERLE HOMES-AUSTIN,LLC   BELTERA           9/22/2015
   18407 BANDELIER DRIVE       D.R. HORTON                 HIGHLAND PARK     9/22/2015
   18409 BANDELIER DRIVE       D.R. HORTON                 HIGHLAND PARK     9/22/2015
   800 NORWALK LN              HATCH WORKS, LLC            AUSTIN            9/23/2015
   6419 MIRAROSA DRIVE         STANDARD PACIFIC OF TEXAS   CIRCLE C RANCH    9/23/2015
   613 RAGING RIVER ROAD       STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     9/23/2015
   4019 LAZY RIVER BEND        STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     9/23/2015
   9436 COLFAX DRIVE           HORTON - KILLEEN/TEMPLE/    FLAT ROCK         9/23/2015
   11400 MAGGIORE DRIVE        STANDARD PACIFIC OF TEXAS   CIRCLE C RANCH    9/23/2015
   9433 COLFAX DRIVE           HORTON - KILLEEN/TEMPLE/    FLAT ROCK         9/23/2015
   153 SANTA MARIA STREET      SITTERLE HOMES-AUSTIN,LLC   RANCHO SIENNA     9/23/2015
   605 CHITALPA ST             SCOTT FELDER HOMES, LLC     BRYSON            9/23/2015
   9420 COLFAX DRIVE           HORTON - KILLEEN/TEMPLE/    FLAT ROCK         9/23/2015
   1313 FAWN LILY DRIVE        HORTON - KILLEEN/TEMPLE/    LAKE POINTE       9/23/2015
   6504 TRISSINO DRIVE         STANDARD PACIFIC OF TEXAS   AVANA 2           9/23/2015
   3813 ASHBURY RD             M/I HOMES OF AUSTIN, LLC    HIGHLAND MAYFLD   9/23/2015
   169 SANTA MARIA STREET      SITTERLE HOMES-AUSTIN,LLC   RANCHO SIENNA     9/23/2015
   5213 RAIN LILY DRIVE        STANDARD PACIFIC OF TEXAS   GREY ROCK RIDGE   9/23/2015
   3417 BROWN DIPPER           SCOTT FELDER HOMES, LLC     BLACKHAWK         9/23/2015
   3420 BROWN DIPPER DRIVE     DAVID WEEKLEY HOMES         BLACKHAWK         9/23/2015
   561 PURPLE MARTIN AVE       D.R. HORTON                 MEADOWS AT KY     9/23/2015
   424 BINGHAM POINT           D.R. HORTON                 NRTHSIDE MEADOW   9/23/2015
   300 CHALK KNOB MANOR        D.R. HORTON                 NRTHSIDE MEADOW   9/23/2015
   300 S. RAINBOW RANCH ROAD   THREE OAKS HOMES, LLC       WIMBERLY, TEXAS   9/24/2015
   1215 MAPLE AVENUE           RIVENDALE HOMES TEXAS,LLC   CENTRAL AUSTIN    9/24/2015
   1211 MAPLE AVENUE           RIVENDALE HOMES TEXAS,LLC   CENTRAL AUSTIN    9/24/2015
   1213 MAPLE AVENUE           RIVENDALE HOMES TEXAS,LLC   CENTRAL AUSTIN    9/24/2015
   601 CHITALPA ST             SCOTT FELDER HOMES, LLC     BRYSON            9/24/2015
   4204 STILES LANE            STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     9/24/2015
   101 NAUTICAL CIRCLE         STANDARD PACIFIC OF TEXAS   HIGHLAND HORIZ.   9/24/2015
   412 SOUTHERN CARINA DR.     STANDARD PACIFIC OF TEXAS   HIGHLAND HORIZ.   9/24/2015
   117 SANTA MARIA STREET      SITTERLE HOMES-AUSTIN,LLC   RANCHO SIENNA     9/24/2015
   115 CAMINO DE ROBLE         FINE LINE CUSTOM HOMES,     WIMBERLY          9/24/2015
   517 PINNACLE DRIVE          D.R. HORTON                 PINNACLE          9/24/2015
   519 PINNACLE DRIVE          D.R. HORTON                 PINNACLE          9/24/2015
   513 PINNACLE DRIVE          D.R. HORTON                 PINNACLE          9/24/2015


                                                                                         701
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 709 of 1053 PageID:
                                    18274

   515 PINNACLE DRIVE         D.R. HORTON                 PINNACLE          9/24/2015
   511 PINNACLE DRIVE         D.R. HORTON                 PINNACLE          9/24/2015
   6713 TEULADA DRIVE         STANDARD PACIFIC OF TEXAS   AVANA 2           9/25/2015
   105 GENNAKER DRIVE         STANDARD PACIFIC OF TEXAS   HIGHLAND HORIZ.   9/25/2015
   12616 CARDINAL FLOWER      STANDARD PACIFIC OF TEXAS   GREY ROCK RIDGE   9/25/2015
   100 BINNACLE DRIVE         STANDARD PACIFIC OF TEXAS   HIGHLAND HORIZ.   9/25/2015
   105 NAUTICAL CIRCLE        STANDARD PACIFIC OF TEXAS   HIGHLAND HORIZ.   9/25/2015
   1118 CRATERS OF THE MOO    D.R. HORTON                 HIGHLAND PARK     9/25/2015
   2529 CARRETERA DR          M/I HOMES OF AUSTIN, LLC    PALMERA           9/25/2015
   721 CASCADA LANE           STANDARD PACIFIC OF TEXAS   SENDERO SPRINGS   9/26/2015
   325 FORT COBB WAY          M/I HOMES OF AUSTIN, LLC    PARKSIDE MAYFLD   9/26/2015
   1941 TEXOMA DRIVE          D.R. HORTON                 SOMERVILLE        9/26/2015
   17129 A WHISPERING BREEZ   PATRIOT BUILDERS, LP        DESTINY HILLS     9/28/2015
   5517 PINERY DRIVE          HORTON - KILLEEN/TEMPLE/    FLAT ROCK         9/28/2015
   808 TUSCAN ROAD            HORTON - KILLEEN/TEMPLE/    TUSCANY MEADOWS   9/28/2015
   4605 ABERGAVENNY DRIVE     HORTON - KILLEEN/TEMPLE/    THREE CREEKS      9/28/2015
   6327 AMBROSE CIRCLE        HORTON - KILLEEN/TEMPLE/    ALTA VISTA        9/28/2015
   13801 CAMP COMFORT LN      SCOTT FELDER HOMES, LLC     AVERY STATION     9/28/2015
   13708 CAMP COMFORT LN      SCOTT FELDER HOMES, LLC     AVERY STATION     9/28/2015
   2320 BELLMONT              OMEGA BUILDERS, LP          HERITAGE PLACE    9/28/2015
   3100 CRICKLEWOOD DRIVE     HORTON - KILLEEN/TEMPLE/    YOWELL RANCH      9/28/2015
   216 LONGWOOD               RUSS DAVIS HOMES, INC.      ELLIS FARM        9/28/2015
   3823 ASHBURY RD            M/I HOMES OF AUSTIN, LLC    HIGHLAND MAYFLD   9/28/2015
   8810 JODIE LANE            STANDARD PACIFIC OF TEXAS   WEST OAK          9/29/2015
   1809 SCOTTY TRAIL          STANDARD PACIFIC OF TEXAS   WEST OAK          9/29/2015
   12601 CARDINAL FLOWER      STANDARD PACIFIC OF TEXAS   GREY ROCK RIDGE   9/29/2015
   14608 LAURINBURG DRIVE     STANDARD PACIFIC OF TEXAS   AVERY STATION     9/29/2015
   600 BAYLEE LOVE LANE E.    STANDARD PACIFIC OF TEXAS   HIGHLAND HORIZ.   9/29/2015
   11001 LELAND RICH COURT    STANDARD PACIFIC OF TEXAS   AVERY STATION     9/29/2015
   1403 EMERALD GATE DRIVE    HORTON - KILLEEN/TEMPLE/    LAKE POINTE       9/29/2015
   1114 DAFFODIL DRIVE        HORTON - KILLEEN/TEMPLE/    LAKE POINTE       9/29/2015
   1117 DAFFODIL DRIVE        HORTON - KILLEEN/TEMPLE/    LAKE POINTE       9/29/2015
   510 HAWTHORNE LOOP         SCOTT FELDER HOMES, LLC     RIM ROCK          9/29/2015
   1121 DAFFODIL DRIVE        HORTON - KILLEEN/TEMPLE/    LAKE POINTE       9/29/2015
   146 ABAMILLO DRIVE         SITTERLE HOMES-AUSTIN,LLC   THE COLONY        9/29/2015
   1514 NEUBERRY CLIFFE       OMEGA BUILDERS, LP          TEMPLE WESTOOD    9/29/2015
   5116 SILTSTONE LOOP        HORTON - KILLEEN/TEMPLE/    WHITE ROCK EST    9/29/2015
   5110 SILTSTONE LOOP        HORTON - KILLEEN/TEMPLE/    WHITE ROCK EST    9/29/2015
   12211 WATERFORD RUN WAY    D.R. HORTON                 STONEWATER        9/29/2015
   3203 PASEO DE CHARROS      M/I HOMES OF AUSTIN, LLC    CABALLO RANCH     9/29/2015
   214 WHITE ROCK CT          SCOTT FELDER HOMES, LLC     CALITERRA         9/30/2015
   309 COBY DRIVE             HORTON - KILLEEN/TEMPLE/    FIVE AND ONE      9/30/2015
   7701 LENAPE TR             JKIRSTEN CORPORATION        OVERLOOK EST S    9/30/2015
   202 WHITE ROCK CT          SCOTT FELDER HOMES, LLC     CALITERRA         9/30/2015
   308 COBY DRIVE             HORTON - KILLEEN/TEMPLE/    FIVE AND ONE      9/30/2015
   304 SOUTHERN CARINA DR.    STANDARD PACIFIC OF TEXAS   HIGHLAND HORIZ.   9/30/2015
   16508 PALLAZO DRIVE        D.R. HORTON                 SORENTO           9/30/2015
   16416 PALLAZO DRIVE        D.R. HORTON                 SORENTO           9/30/2015
   3309 MALMAISON ROAD        HORTON - KILLEEN/TEMPLE/    YOWELL RANCH      9/30/2015
   5118 SILTSTONE LOOP        HORTON - KILLEEN/TEMPLE/    WHITE ROCK EST    9/30/2015
   720 PINNACLE DRIVE         D.R. HORTON                 PINNACLE          9/30/2015
   722 PINNACLE DRIVE         D.R. HORTON                 PINNACLE          9/30/2015
   900 HAWTHORNE LOOP         SCOTT FELDER HOMES, LLC     RIM ROCK          9/30/2015
   109 GENNAKER DRIVE         STANDARD PACIFIC OF TEXAS   HIGHLAND HORIZ.   9/30/2015
   205 SOUTHERN CARINA DR.    STANDARD PACIFIC OF TEXAS   HIGHLAND HORIZ.   9/30/2015


                                                                                        702
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 710 of 1053 PageID:
                                    18275

   500 RAGING RIVER ROAD     STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     10/1/2015
   4113 BISON BEND           STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     10/1/2015
   310 COBY DRIVE            HORTON - KILLEEN/TEMPLE/    FIVE AND ONE      10/1/2015
   721 SLEEPING BEAR DUNES   D.R. HORTON                 HIGHLAND PARK     10/1/2015
   4501 #32 WESTLAKE DR      SCOTT FELDER HOMES, LLC     DAVENPORT RANCH   10/1/2015
   1937 TEXOMA DRIVE         D.R. HORTON                 SOMERVILLE        10/1/2015
   718 PINNACLE DRIVE        D.R. HORTON                 PINNACLE          10/1/2015
   859 SAD WILLOW PASS       SCOTT FELDER HOMES, LLC     RIM ROCK          10/1/2015
   260 BOBOLINK COVE         D.R. HORTON                 MEADOWS AT KY     10/1/2015
   420 DANDRIDGE DRIVE       OMEGA BUILDERS, LP          WYNDHAM HILL      10/1/2015
   3012 MIDDLEMARCH LN       SCOTT FELDER HOMES, LLC     BLACKHAWK         10/1/2015
   720 SLEEPING BEAR DUNES   D.R. HORTON                 HIGHLAND PARK     10/1/2015
   716 SLEEPING BEAR DUNES   D.R. HORTON                 HIGHLAND PARK     10/1/2015
   14208 COTTINGHAM DRIVE    D.R. HORTON                 AUSTINS COLONY    10/1/2015
   1107 PETROGLYPH TRAIL     D.R. HORTON                 HIGHLAND PARK     10/1/2015
   1111 PETROGLYPH TRAIL     D.R. HORTON                 HIGHLAND PARK     10/1/2015
   4505 SHOALWOOD            HALTON CUSTOM HOMES         AUSTIN            10/2/2015
   121 GENNAKER DRIVE        STANDARD PACIFIC OF TEXAS   HIGHLAND HORIZ.   10/2/2015
   16425 PALLAZO DRIVE       D.R. HORTON                 SORENTO           10/2/2015
   3409 MALMAISON ROAD       HORTON - KILLEEN/TEMPLE/    YOWELL RANCH      10/2/2015
   201 GENNAKER DRIVE        STANDARD PACIFIC OF TEXAS   HIGHLAND HORIZ.   10/2/2015
   121 KINGFISHER LANE       D.R. HORTON                 MEADOWS AT KY     10/2/2015
   248 BOBOLINK COVE         D.R. HORTON                 MEADOWS AT KY     10/2/2015
   232 BOBOLINK COVE         D.R. HORTON                 MEADOWS AT KY     10/2/2015
   3303 MALMAISON ROAD       HORTON - KILLEEN/TEMPLE/    YOWELL RANCH      10/2/2015
   3504 WICKHAM LANE         D.R. HORTON                 AUSTINS COLONY    10/2/2015
   353 WELLINGTON DRIVE      SITTERLE HOMES-AUSTIN,LLC   BELTERA           10/5/2015
   12506 RED SPARROW ST      DAVID WEEKLEY HOMES         SPRINGWOODS PL    10/5/2015
   3105 MIDDLEMARCH LN       SCOTT FELDER HOMES, LLC     BLACKHAWK         10/5/2015
   5005 PAUL THOMAS DRIVE    STANDARD PACIFIC OF TEXAS   HIGHLAND HORIZ.   10/5/2015
   18401 BANDELIER DRIVE     D.R. HORTON                 HIGHLAND PARK     10/5/2015
   18321 BANDELIER DRIVE     D.R. HORTON                 HIGHLAND PARK     10/5/2015
   14200 COTTINGHAM DRIVE    D.R. HORTON                 AUSTINS COLONY    10/5/2015
   14412 DEAF SMITH BLVD     D.R. HORTON                 AUSTINS COLONY    10/5/2015
   12504 RED SPARROW ST      DAVID WEEKLEY HOMES         SPRINGWOODS PL    10/5/2015
   18317 BANDELIER DRIVE     D.R. HORTON                 HIGHLAND PARK     10/5/2015
   1110 BLACK CANYON ST      D.R. HORTON                 HIGHLAND PARK     10/5/2015
   1809 CECELIA LANE         STANDARD PACIFIC OF TEXAS   WEST OAK          10/6/2015
   3102 HIDDEN HILLS LANE    STANDARD PACIFIC OF TEXAS   TWIN CREEKS CP    10/6/2015
   1334 BRISCOE COURT        HORTON - KILLEEN/TEMPLE/    HEARTWOOD PARK    10/6/2015
   101 GREEN BRANCH          DRENNAN DAY CUSTOM HOMES    RIO ANCHO         10/6/2015
   1143 EMERALD GATE DRIVE   HORTON - KILLEEN/TEMPLE/    LAKE POINTE       10/6/2015
   1330 BRISCOE COURT        HORTON - KILLEEN/TEMPLE/    HEARTWOOD PARK    10/6/2015
   525 CARINA DRIVE          STANDARD PACIFIC OF TEXAS   HIGHLAND HORIZ.   10/6/2015
   506 WEDGWOOD DRIVE        OMEGA BUILDERS, LP          WYNDHAM HILL      10/6/2015
   510 WEDGWOOD DRIVE        OMEGA BUILDERS, LP          WYNDHAM HILL      10/6/2015
   209 CARRACK DRIVE         STANDARD PACIFIC OF TEXAS   HIGHLAND HORIZ.   10/6/2015
   3508 WICKHAM LANE         D.R. HORTON                 AUSTINS COLONY    10/6/2015
   14300 DEAF SMITH BLVD     D.R. HORTON                 AUSTINS COLONY    10/6/2015
   101 ARABIAN DRIVE         DRENNAN DAY CUSTOM HOMES    SUNDANCE RANCH    10/7/2015
   725 PINNACLE DRIVE        D.R. HORTON                 PINNACLE          10/7/2015
   125 AMMONITE LANE         HORTON - KILLEEN/TEMPLE/    SONTERRA          10/7/2015
   500 OBSIDIAN LANE         HORTON - KILLEEN/TEMPLE/    SONTERRA          10/7/2015
   117 AMMONITE LANE         HORTON - KILLEEN/TEMPLE/    SONTERRA          10/7/2015
   504 OBSIDIAN LANE         HORTON - KILLEEN/TEMPLE/    SONTERRA          10/7/2015


                                                                                       703
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 711 of 1053 PageID:
                                    18276

   141 KINGFISHER LANE       D.R. HORTON                 MEADOWS AT KY      10/7/2015
   216 BOBOLINK COVE         D.R. HORTON                 MEADOWS AT KY      10/7/2015
   200 BOBOLINK COVE         D.R. HORTON                 MEADOWS AT KY      10/7/2015
   3407 MALMAISON ROAD       HORTON - KILLEEN/TEMPLE/    YOWELL RANCH       10/7/2015
   3307 MALMAISON ROAD       HORTON - KILLEEN/TEMPLE/    YOWELL RANCH       10/7/2015
   5921 STONEHAVEN DRIVE     HORTON - KILLEEN/TEMPLE/    ALTA VISTA         10/7/2015
   6319 AMBROSE CIRCLE       HORTON - KILLEEN/TEMPLE/    ALTA VISTA         10/7/2015
   3514 WICKHAM LANE         D.R. HORTON                 AUSTINS COLONY     10/7/2015
   3510 WICKHAM LANE         D.R. HORTON                 AUSTINS COLONY     10/7/2015
   5914 AMBROSE CIRCLE       HORTON - KILLEEN/TEMPLE/    ALTA VISTA         10/7/2015
   12800 CRICOLI DRIVE       STANDARD PACIFIC OF TEXAS   AVANA 2            10/8/2015
   5326 DAUPHIN DRIVE        HORTON - KILLEEN/TEMPLE/    THREE CREEKS       10/8/2015
   18321 BASSANO AVENUE      D.R. HORTON                 SORENTO            10/8/2015
   16405 PALLAZO DRIVE       D.R. HORTON                 SORENTO            10/8/2015
   1122 EMERALD GATE DRIVE   HORTON - KILLEEN/TEMPLE/    LAKE POINTE        10/8/2015
   1313 EMERALD GATE DRIVE   HORTON - KILLEEN/TEMPLE/    LAKE POINTE        10/8/2015
   231 DRUSE LANE            HORTON - KILLEEN/TEMPLE/    SONTERRA           10/8/2015
   232 DRUSE LANE            HORTON - KILLEEN/TEMPLE/    SONTERRA           10/8/2015
   16428 AVENTURA AVENUE     D.R. HORTON                 SORENTO            10/8/2015
   16436 AVENTURA AVENUE     D.R. HORTON                 SORENTO            10/8/2015
   124 CYPRESS BEND COURT    D.R. HORTON                 TERAVISTA 2        10/8/2015
   1115 BLACK CANYON ST      D.R. HORTON                 HIGHLAND PARK      10/8/2015
   424 WEDGWOOD DRIVE        OMEGA BUILDERS, LP          WYNDHAM HILL       10/8/2015
   3123 PABLO WAY            M/I HOMES OF AUSTIN, LLC    PALOMA LAKE        10/8/2015
   10910 CUT PLAINS LOOP     STANDARD PACIFIC OF TEXAS   FOUR POINTS        10/9/2015
   10912 CUT PLAINS LOOP     STANDARD PACIFIC OF TEXAS   FOUR POINTS        10/9/2015
   16509 PALLAZO DRIVE       D.R. HORTON                 SORENTO            10/9/2015
   1130 DAFFODIL DRIVE       HORTON - KILLEEN/TEMPLE/    LAKE POINTE        10/9/2015
   1415 EMERALD GATE DRIVE   HORTON - KILLEEN/TEMPLE/    LAKE POINTE        10/9/2015
   261 GEODE LANE            HORTON - KILLEEN/TEMPLE/    SONTERRA           10/9/2015
   120 AMMONITE LANE         HORTON - KILLEEN/TEMPLE/    SONTERRA           10/9/2015
   408 OBSIDIAN LANE         HORTON - KILLEEN/TEMPLE/    SONTERRA           10/9/2015
   151 KINGFISHER LANE       D.R. HORTON                 MEADOWS AT KY      10/9/2015
   416 OBSIDIAN LANE         HORTON - KILLEEN/TEMPLE/    SONTERRA           10/9/2015
   18319 BANDELIER DRIVE     D.R. HORTON                 HIGHLAND PARK      10/9/2015
   617 GARNER PARK DR        M/I HOMES OF AUSTIN, LLC    PARKSIDE MAYFLD    10/9/2015
   14313 DEAF SMITH BLVD     D.R. HORTON                 AUSTINS COLONY     10/9/2015
   412 OBSIDIAN LANE         HORTON - KILLEEN/TEMPLE/    SONTERRA           10/9/2015
   104 NAUTICAL CIRCLE       STANDARD PACIFIC OF TEXAS   HIGHLAND HORIZ.    10/9/2015
   2008 PAUL THOMAS DRIVE    STANDARD PACIFIC OF TEXAS   HIGHLAND HORIZ.    10/9/2015
   2425 LEONARDS PASS        D.R. HORTON                 HAZLEWOOD         10/12/2015
   5113 CORNFLOWER DRIVE     STANDARD PACIFIC OF TEXAS   GREY ROCK RIDGE   10/12/2015
   5505 ALLAMANDA DRIVE      STANDARD PACIFIC OF TEXAS   GREY ROCK RIDGE   10/12/2015
   307 KAYLA DRIVE           HORTON - KILLEEN/TEMPLE/    FIVE AND ONE      10/12/2015
   1705 A PEREZ ST           AUSTIN VENTURES, LP         CARL N            10/12/2015
   1705 B PEREZ ST           AUSTIN VENTURES, LP         CARL N            10/12/2015
   1118 BLACK CANYON ST      D.R. HORTON                 HIGHLAND PARK     10/12/2015
   124 AMMONITE LANE         HORTON - KILLEEN/TEMPLE/    SONTERRA          10/12/2015
   113 AMMONITE LANE         HORTON - KILLEEN/TEMPLE/    SONTERRA          10/12/2015
   112 AMMONITE LANE         HORTON - KILLEEN/TEMPLE/    SONTERRA          10/12/2015
   8138 HAWTHORN             OMEGA BUILDERS, LP          WESTFIELD TMPLE   10/12/2015
   233 DEEP CREEK DRIVE      D.R. HORTON                 KATY COVE         10/12/2015
   237 DEEP CREEK DRIVE      D.R. HORTON                 KATY COVE         10/12/2015
   241 DEEP CREEK DRIVE      D.R. HORTON                 KATY COVE         10/12/2015
   113 ZOISITE LANE          HORTON - KILLEEN/TEMPLE/    SONTERRA          10/12/2015


                                                                                        704
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 712 of 1053 PageID:
                                    18277

   14305 DEAF SMITH BLVD     D.R. HORTON                 AUSTINS COLONY    10/12/2015
   804 SLEEPING BEAR DUNES   D.R. HORTON                 HIGHLAND PARK     10/12/2015
   801 SLEEPING BEAR DUNES   D.R. HORTON                 HIGHLAND PARK     10/12/2015
   808 SLEEPING BEAR DUNES   D.R. HORTON                 HIGHLAND PARK     10/12/2015
   805 SLEEPING BEAR DUNES   D.R. HORTON                 HIGHLAND PARK     10/12/2015
   5501 A LINK AVENUE        AUSTIN NEWCASTLE HOMES,LP   AUSTIN            10/13/2015
   5501 B LINK AVENUE        AUSTIN NEWCASTLE HOMES,LP   AUSTIN            10/13/2015
   5220 CORNFLOWER DRIVE     STANDARD PACIFIC OF TEXAS   GREY ROCK RIDGE   10/13/2015
   9817 IVALENES HOPE DR.    STANDARD PACIFIC OF TEXAS   PEARSON PLACE     10/13/2015
   14309 DEAF SMITH BLVD     D.R. HORTON                 AUSTINS COLONY    10/13/2015
   3024 MARGARITA LOOP       M/I HOMES OF AUSTIN, LLC    PALOMA LAKE       10/13/2015
   3011 ISABELLA LN          M/I HOMES OF AUSTIN, LLC    PALOMA LAKE       10/13/2015
   3007 ISABELLA LN          M/I HOMES OF AUSTIN, LLC    PALOMA LAKE       10/13/2015
   1624 HIGHLAND RIDGE RD    SCOTT FELDER HOMES, LLC     OAK SAN GABRIEL   10/13/2015
   2526 BLUFF CIRCLE         OMEGA BUILDERS, LP          DUNNS HOLLOW      10/13/2015
   18512 DEWITT PLACE        M/I HOMES OF AUSTIN, LLC    SWEETWATER DW     10/14/2015
   14500 LAURINBURG DRIVE    STANDARD PACIFIC OF TEXAS   AVERY STATION     10/14/2015
   10713 TWISTED ELM DRIVE   STANDARD PACIFIC OF TEXAS   FOUR POINTS       10/14/2015
   229 DEEP CREEK DRIVE      D.R. HORTON                 KATY COVE         10/14/2015
   5915 AMBROSE CIRCLE       HORTON - KILLEEN/TEMPLE/    ALTA VISTA        10/14/2015
   317 FORT COBB WAY         M/I HOMES OF AUSTIN, LLC    PARKSIDE MAYFLD   10/14/2015
   18309 BANDELIER DRIVE     D.R. HORTON                 HIGHLAND PARK     10/14/2015
   18315 BANDELIER DRIVE     D.R. HORTON                 HIGHLAND PARK     10/14/2015
   18311 BANDELIER DRIVE     D.R. HORTON                 HIGHLAND PARK     10/14/2015
   18313 BANDELIER DRIVE     D.R. HORTON                 HIGHLAND PARK     10/14/2015
   508 FIFE DRIVE            LUKE PARKER HOMES (DBA)     BRIARCLIFF        10/14/2015
   3020 MARGARITA LOOP       M/I HOMES OF AUSTIN, LLC    PALOMA LAKE       10/14/2015
   2806 A W 44TH ST          CHESTER WILSON              AUSTIN            10/15/2015
   2806 B W 44TH ST          CHESTER WILSON              AUSTIN            10/15/2015
   1117 BASALT COURT         HORTON - KILLEEN/TEMPLE/    STONEGATE         10/15/2015
   13705 WIREGRASS WAY       SCOTT FELDER HOMES, LLC     AVERY STATION     10/15/2015
   13720 CAMP COMFORT LN     SCOTT FELDER HOMES, LLC     AVERY STATION     10/15/2015
   1419 FAWN LILY DRIVE      HORTON - KILLEEN/TEMPLE/    LAKE POINTE       10/15/2015
   120 CYPRESS BEND COURT    D.R. HORTON                 TERAVISTA 2       10/15/2015
   5821 SCENIC LAKE DRIVE    D.R. HORTON                 TERAVISTA 2       10/15/2015
   5817 SCENIC LAKE DRIVE    D.R. HORTON                 TERAVISTA 2       10/15/2015
   4107 BERKMAN DRIVE        DAVID WEEKLEY HOMES         MUELLER           10/15/2015
   4109 BERKMAN DRIVE        DAVID WEEKLEY HOMES         MUELLER           10/15/2015
   4111 BERKMAN DRIVE        DAVID WEEKLEY HOMES         MUELLER           10/15/2015
   4113 BERKMAN DRIVE        DAVID WEEKLEY HOMES         MUELLER           10/15/2015
   4115 BERKMAN DRIVE        DAVID WEEKLEY HOMES         MUELLER           10/15/2015
   4501 #29 WESTLAKE DR      SCOTT FELDER HOMES, LLC     DAVENPORT RANCH   10/15/2015
   1411 FAWN LILY DRIVE      HORTON - KILLEEN/TEMPLE/    LAKE POINTE       10/15/2015
   14416 DEAF SMITH BLVD     D.R. HORTON                 AUSTINS COLONY    10/15/2015
   10809 PALUXY PASS         STANDARD PACIFIC OF TEXAS   FOUR POINTS       10/15/2015
   2400 GREATWOOD TR         SCOTT FELDER HOMES, LLC     GREATWOOD         10/15/2015
   12408 SNOWDROP DRIVE      STANDARD PACIFIC OF TEXAS   GREY ROCK RIDGE   10/16/2015
   7315 PRESERVE VIEW RUN    STANDARD PACIFIC OF TEXAS   FOUR POINTS       10/16/2015
   12412 SNOWDROP DRIVE      STANDARD PACIFIC OF TEXAS   GREY ROCK RIDGE   10/16/2015
   703 ROWDY DRIVE           HORTON - KILLEEN/TEMPLE/    COSPER RIDGE      10/16/2015
   116 CHARMSTONE            SITTERLE HOMES-AUSTIN,LLC   CIMARRON HILLS    10/16/2015
   541 CADDO LAKE DR         M/I HOMES OF AUSTIN, LLC    PARKSIDE MAYFLD   10/16/2015
   6701 MUSTANG CREEK ROAD   HORTON - KILLEEN/TEMPLE/    THE LANDING       10/16/2015
   607 ROWDY DRIVE           HORTON - KILLEEN/TEMPLE/    COSPER RIDGE      10/16/2015
   100 FORT HOOD LN          M/I HOMES OF AUSTIN, LLC    PARKSIDE MAYFLD   10/16/2015


                                                                                        705
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 713 of 1053 PageID:
                                    18278

   5117 CORNFLOWER DRIVE     STANDARD PACIFIC OF TEXAS   GREY ROCK RIDGE   10/19/2015
   1237 DRAKE COURT          RUSS DAVIS HOMES, INC.      WACO              10/19/2015
   217 UMBRELLA SKY          SITTERLE HOMES-AUSTIN,LLC   CLEARWATER RNCH   10/19/2015
   14202 COTTINGHAM DRIVE    D.R. HORTON                 AUSTINS COLONY    10/19/2015
   264 SAM HOUSTON DRIVE     SITTERLE HOMES-AUSTIN,LLC   THE COLONY        10/19/2015
   14206 COTTINGHAM DRIVE    D.R. HORTON                 AUSTINS COLONY    10/19/2015
   14204 COTTINGHAM DRIVE    D.R. HORTON                 AUSTINS COLONY    10/19/2015
   16205 CANTANIA COVE       D.R. HORTON                 SORENTO           10/19/2015
   16400 PALLAZO DRIVE       D.R. HORTON                 SORENTO           10/19/2015
   2308 NICASIO PLACE        SCOTT FELDER HOMES, LLC     CABALLO RANCH     10/19/2015
   3029 MARGARITA LOOP       M/I HOMES OF AUSTIN, LLC    PALOMA LAKE       10/19/2015
   10904 CUT PLAINS LOOP     STANDARD PACIFIC OF TEXAS   FOUR POINTS       10/20/2015
   10914 CUT PLAIN LOOP      STANDARD PACIFIC OF TEXAS   FOUR POINTS       10/20/2015
   305 GENNAKER DRIVE        STANDARD PACIFIC OF TEXAS   HIGHLAND HORIZ.   10/20/2015
   116 CYPRESS BEND COURT    D.R. HORTON                 TERAVISTA 2       10/20/2015
   1206 EMERALD GATE DRIVE   HORTON - KILLEEN/TEMPLE/    LAKE POINTE       10/20/2015
   1135 EMERALD GATE DRIVE   HORTON - KILLEEN/TEMPLE/    LAKE POINTE       10/20/2015
   301 GENNAKER DRIVE        STANDARD PACIFIC OF TEXAS   HIGHLAND HORIZ.   10/20/2015
   6407 AMBROSE CIRCLE       HORTON - KILLEEN/TEMPLE/    ALTA VISTA        10/20/2015
   108 PROSA LN              SCOTT FELDER HOMES, LLC     SANTA RITA RNCH   10/20/2015
   5409 B AVE F              PATRIOT BUILDERS, LP        CENTRAL AUSTIN    10/21/2015
   3500 HIGH HORSE           GLAZIER HOMES, L.L.C.       CRYSTAL FALLS     10/21/2015
   2904 SAN MILAN PASS       M/I HOMES OF AUSTIN, LLC    PALOMA LAKE       10/21/2015
   2517 CARRETERA DRIVE      STANDARD PACIFIC OF TEXAS   PALMERA           10/21/2015
   18805 GREAT FALLS DRIVE   D.R. HORTON                 BRIARCREEK        10/22/2015
   18809 GREAT FALLS DRIVE   D.R. HORTON                 BRIARCREEK        10/22/2015
   18813 GREAT FALLS DRIVE   D.R. HORTON                 BRIARCREEK        10/22/2015
   18817 GREAT FALLS DRIVE   D.R. HORTON                 BRIARCREEK        10/22/2015
   383 KINGFISHER LANE       D.R. HORTON                 MEADOWS AT KY     10/22/2015
   409 KINGFISHER LANE       D.R. HORTON                 MEADOWS AT KY     10/22/2015
   18303 BANDELIER DRIVE     D.R. HORTON                 HIGHLAND PARK     10/22/2015
   18305 BANDELIER DRIVE     D.R. HORTON                 HIGHLAND PARK     10/22/2015
   18301 BANDELIER DRIVE     D.R. HORTON                 HIGHLAND PARK     10/22/2015
   18307 BANDELIER DRIVE     D.R. HORTON                 HIGHLAND PARK     10/22/2015
   228 DRUSE LANE            HORTON - KILLEEN/TEMPLE/    SONTERRA          10/23/2015
   116 AMMONITE LANE         HORTON - KILLEEN/TEMPLE/    SONTERRA          10/23/2015
   408 KINGFISHER LANE       D.R. HORTON                 MEADOWS AT KY     10/23/2015
   372 KINGFISHER LANE       D.R. HORTON                 MEADOWS AT KY     10/23/2015
   1311 NEUBERRY CLIFFE      OMEGA BUILDERS, LP          TEMPLE WESTOOD    10/23/2015
   407 KAYLA DRIVE           HORTON - KILLEEN/TEMPLE/    FIVE AND ONE      10/26/2015
   3100 PASEO DE CHARROS     M/I HOMES OF AUSTIN, LLC    CABALLO RANCH     10/26/2015
   307 CUORE BLANCO CV       SCOTT FELDER HOMES, LLC     ROUGH HOLLOW      10/27/2015
   611 PINNACLE DRIVE        D.R. HORTON                 PINNACLE          10/27/2015
   609 PINNACLE DRIVE        D.R. HORTON                 PINNACLE          10/27/2015
   2502 A WILSON ST          CHESTER WILSON              AUSTIN            10/27/2015
   2502 B WILSON ST          CHESTER WILSON              AUSTIN            10/27/2015
   111 BLACK WOLF RUN        SIERRA CUSTOM HOMES, LLC    FLINTROCK FALLS   10/28/2015
   607 PINNACLE DRIVE        D.R. HORTON                 PINNACLE          10/28/2015
   614 PINNACLE DRIVE        D.R. HORTON                 PINNACLE          10/28/2015
   612 PINNACLE DRIVE        D.R. HORTON                 PINNACLE          10/28/2015
   221 GENNAKER DRIVE        STANDARD PACIFIC OF TEXAS   HIGHLAND HORIZ.   10/28/2015
   3506 WICKHAM LANE         D.R. HORTON                 AUSTINS COLONY    10/28/2015
   121 AMMONITE LANE         HORTON - KILLEEN/TEMPLE/    SONTERRA          10/29/2015
   112 ZOISITE LANE          HORTON - KILLEEN/TEMPLE/    SONTERRA          10/29/2015
   121 GRAND OAKS LANE       SITTERLE HOMES-AUSTIN,LLC   CIMARRON HILLS    10/29/2015


                                                                                        706
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 714 of 1053 PageID:
                                    18279

   384 KINGFISHER LANE        D.R. HORTON                 MEADOWS AT KY     10/29/2015
   14316 DEAF SMITH BLVD      D.R. HORTON                 AUSTINS COLONY    10/29/2015
   14320 DEAF SMITH BLVD      D.R. HORTON                 AUSTINS COLONY    10/29/2015
   9005 JODIE LANE            STANDARD PACIFIC OF TEXAS   WEST OAK           11/2/2015
   726 PINNACLE DRIVE         D.R. HORTON                 PINNACLE           11/2/2015
   5017 PAUL THOMAS DRIVE     STANDARD PACIFIC OF TEXAS   HIGHLAND HORIZ.    11/2/2015
   260 GEODE LANE             HORTON - KILLEEN/TEMPLE/    SONTERRA           11/2/2015
   396 KINGFISHER LANE        D.R. HORTON                 MEADOWS AT KY      11/2/2015
   1021 GARDEN GREEN DRIVE    HORTON - KILLEEN/TEMPLE/    LAKE POINTE        11/2/2015
   109 SANTA MARIA STREET     SITTERLE HOMES-AUSTIN,LLC   RANCHO SIENNA      11/2/2015
   109 BASTIAN LANE           D.R. HORTON                 KATY COVE          11/2/2015
   208 DEEP CREEK DRIVE       D.R. HORTON                 KATY COVE          11/2/2015
   113 BASTIAN LANE           D.R. HORTON                 KATY COVE          11/2/2015
   105 BASTIAN LANE           D.R. HORTON                 KATY COVE          11/2/2015
   14804 IVEANS WAY           STANDARD PACIFIC OF TEXAS   PEARSON PLACE      11/3/2015
   14920 IVEANS WAY           STANDARD PACIFIC OF TEXAS   PEARSON PLACE      11/3/2015
   8108 HONEYSUCKLE           OMEGA BUILDERS, LP          WESTFIELD TMPLE    11/3/2015
   8016 REDBRUSH              OMEGA BUILDERS, LP          WESTFIELD TMPLE    11/3/2015
   8012 REDBRUSH              OMEGA BUILDERS, LP          WESTFIELD TMPLE    11/3/2015
   1309 NORWOOD ROAD          MUSKIN COMPANY              CENTRAL AUSTIN     11/4/2015
   1806 SCOTTY TRAIL          STANDARD PACIFIC OF TEXAS   WEST OAK           11/4/2015
   4501 #1 WESTLAKE DR        SCOTT FELDER HOMES, LLC     DAVENPORT RANCH    11/4/2015
   618 PINNACLE DRIVE         D.R. HORTON                 PINNACLE           11/4/2015
   233 CARRACK DRIVE          STANDARD PACIFIC OF TEXAS   HIGHLAND HORIZ.    11/4/2015
   9803 KAITLYN               REVOLUTION HOMES            COSPER RIDGE       11/4/2015
   9904 TAYLOR RENEE          REVOLUTION HOMES            COSPER RIDGE       11/4/2015
   614 DRY GULCH BEND         STANDARD PACIFIC OF TEXAS   RANCH AT BRUS      11/5/2015
   3817 VERANO DR             METROPOLITAN CUSTOM HOMES   BARTON CREEK       11/5/2015
   1111 WALNUT CANYON BLVD    D.R. HORTON                 HIGHLAND PARK      11/5/2015
   1123 WALNUT CANYON BLVD    D.R. HORTON                 HIGHLAND PARK      11/5/2015
   1102 PETROGLYPH TRAIL      D.R. HORTON                 HIGHLAND PARK      11/5/2015
   1106 PETROGLYPH TRAIL      D.R. HORTON                 HIGHLAND PARK      11/5/2015
   616 PINNACLE DRIVE         D.R. HORTON                 PINNACLE           11/6/2015
   211 DARWINS WAY            PROMINENCE HOMES, LLC       WATER DIST.17      11/6/2015
   213 DARWINS WAY            PROMINENCE HOMES, LLC       WATER DIST.17      11/6/2015
   209 DARWINS WAY            PROMINENCE HOMES, LLC       WATER DIST.17      11/6/2015
   14308 DEAF SMITH BLVD      D.R. HORTON                 AUSTINS COLONY     11/6/2015
   14312 DEAF SMITH BLVD      D.R. HORTON                 AUSTINS COLONY     11/6/2015
   14317 DEAF SMITH BLVD      D.R. HORTON                 AUSTINS COLONY     11/6/2015
   3200 VAQUERO LN            SCOTT FELDER HOMES, LLC     CABALLO RANCH      11/6/2015
   15202 CAVALIER CANYON DR   BRB DEVELOPMENT, LLC        CARDINAL HILLS     11/9/2015
   14412 DEBBA DRIVE          BRB DEVELOPMENT, LLC        CARDINAL HILLS     11/9/2015
   210 DARWINS WAY            PROMINENCE HOMES, LLC       WATER DIST.17      11/9/2015
   212 DARWINS WAY            PROMINENCE HOMES, LLC       WATER DIST.17      11/9/2015
   207 DARWINS WAY            PROMINENCE HOMES, LLC       WATER DIST.17      11/9/2015
   14301 DEAF SMITH BLVD      D.R. HORTON                 AUSTINS COLONY     11/9/2015
   3518 WICKHAM LANE          D.R. HORTON                 AUSTINS COLONY     11/9/2015
   1103 PETROGLYPH TRAIL      D.R. HORTON                 HIGHLAND PARK      11/9/2015
   5109 CORNFLOWER DRIVE      STANDARD PACIFIC OF TEXAS   GREY ROCK RIDGE   11/10/2015
   1202 RANCHO MIRAGE         GLAZIER HOMES, L.L.C.       CRYSTAL FALLS     11/10/2015
   4503 SHOALWOOD AVE         HALTON CUSTOM HOMES         AUSTIN            11/10/2015
   809 KENSPUR LANE           SITTERLE HOMES-AUSTIN,LLC   SERENE HILLS      11/10/2015
   516 PINNACLE DRIVE         D.R. HORTON                 PINNACLE          11/10/2015
   512 PINNACLE DRIVE         D.R. HORTON                 PINNACLE          11/10/2015
   1120 FOSSIL BEDS DRIVE     D.R. HORTON                 HIGHLAND PARK     11/10/2015


                                                                                         707
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 715 of 1053 PageID:
                                    18280

   106 CARRILL DE CIRCULO      THREE OAKS HOMES, LLC       WIMBERLY, TEXAS   11/11/2015
   12001 YAUPON HOLLY LN       PREMIER PARTNERS HOMES      SPANISH OAKS      11/11/2015
   12123 COTTAGE PROMENADE     SCOTT FELDER HOMES, LLC     THE SPRINGS       11/11/2015
   1112 CRESTONE STREAM DR     SITTERLE HOMES-AUSTIN,LLC   SERENE HILLS      11/12/2015
   5004 FARRELL LANE           HORTON - KILLEEN/TEMPLE/    THE LANDING       11/12/2015
   8012 HAWTHORN               OMEGA BUILDERS, LP          WESTFIELD TMPLE   11/12/2015
   1119 WALNUT CANYON BLVD     D.R. HORTON                 HIGHLAND PARK     11/12/2015
   6803 MUSTANG CREEK ROAD     HORTON - KILLEEN/TEMPLE/    THE LANDING       11/12/2015
   6809 MUSTANG CREEK ROAD     HORTON - KILLEEN/TEMPLE/    THE LANDING       11/12/2015
   11021 LELAND RICH COURT     STANDARD PACIFIC OF TEXAS   AVERY STATION     11/13/2015
   602 PINNACLE DRIVE          D.R. HORTON                 PINNACLE          11/13/2015
   604 PINNACLE DRIVE          D.R. HORTON                 PINNACLE          11/13/2015
   18913 GREAT FALLS DRIVE     D.R. HORTON                 BRIARCREEK        11/13/2015
   600 PINNACLE DRIVE          D.R. HORTON                 PINNACLE          11/13/2015
   520 PINNACLE DRIVE          D.R. HORTON                 PINNACLE          11/13/2015
   18917 GREAT FALLS DRIVE     D.R. HORTON                 BRIARCREEK        11/13/2015
   804 TERRELL HILL DR         CHESTER WILSON              AUSTIN            11/16/2015
   2905 S 4TH ST               CHESTER WILSON              AUSTIN            11/16/2015
   1218 HOGG COURT             HORTON - KILLEEN/TEMPLE/    HEARTWOOD PARK    11/16/2015
   12616 JAVEA DRIVE           STANDARD PACIFIC OF TEXAS   AVANA 2           11/16/2015
   14400 DEAF SMITH BLVD       D.R. HORTON                 AUSTINS COLONY    11/16/2015
   14325 DEAF SMITH BLVD       D.R. HORTON                 AUSTINS COLONY    11/16/2015
   14401 DEAF SMITH BLVD       D.R. HORTON                 AUSTINS COLONY    11/16/2015
   3023 ISABELLA LN            M/I HOMES OF AUSTIN, LLC    PALOMA LAKE       11/16/2015
   14405 DEAF SMITH BLVD       D.R. HORTON                 AUSTINS COLONY    11/16/2015
   14404 DEAF SMITH BLVD       D.R. HORTON                 AUSTINS COLONY    11/16/2015
   1303 NEUBERRY CLIFFE        OMEGA BUILDERS, LP          TEMPLE WESTOOD    11/16/2015
   109 HEDGEROW LN             SCOTT FELDER HOMES, LLC     SANTA RITA RNCH   11/16/2015
   12521 JAVEA DRIVE           STANDARD PACIFIC OF TEXAS   AVANA 2           11/17/2015
   9704 IVALENES HOPE DR.      STANDARD PACIFIC OF TEXAS   PEARSON PLACE     11/17/2015
   1515 SARAH CHRISTINE LN     STANDARD PACIFIC OF TEXAS   HIGHLAND HORIZ.   11/17/2015
   3820 ASHBURY RD             M/I HOMES OF AUSTIN, LLC    HIGHLAND MAYFLD   11/17/2015
   1110 PETROGLYPH TRAIL       D.R. HORTON                 HIGHLAND PARK     11/17/2015
   3934 SANSOME LN             M/I HOMES OF AUSTIN, LLC    HIGHLAND MAYFLD   11/17/2015
   1110 HALEKALA TRAIL         D.R. HORTON                 HIGHLAND PARK     11/17/2015
   1114 HALEKALA TRAIL         D.R. HORTON                 HIGHLAND PARK     11/17/2015
   1111 HALEKALA TRAIL         D.R. HORTON                 HIGHLAND PARK     11/17/2015
   117 CYPRUS BEND COURT       D.R. HORTON                 TERAVISTA 2       11/18/2015
   112 CYPRESS BEND COURT      D.R. HORTON                 TERAVISTA 2       11/18/2015
   3522 WICKHAM LANE           D.R. HORTON                 AUSTINS COLONY    11/18/2015
   14304 DEAF SMITH BLVD       D.R. HORTON                 AUSTINS COLONY    11/18/2015
   5124 SILTSTONE LOOP         HORTON - KILLEEN/TEMPLE/    WHITE ROCK EST    11/18/2015
   14321 DEAF SMITH BLVD       D.R. HORTON                 AUSTINS COLONY    11/18/2015
   14324 DEAF SMITH BLVD       D.R. HORTON                 AUSTINS COLONY    11/18/2015
   5114 SILTSTONE LOOP         HORTON - KILLEEN/TEMPLE/    WHITE ROCK EST    11/18/2015
   104 FONTAINBLEAU ST         M/I HOMES OF AUSTIN, LLC    PARKSIDE MAYFLD   11/18/2015
   3502 WICKHAM LANE           D.R. HORTON                 AUSTINS COLONY    11/18/2015
   5711 MARKHAM DRIVE          OMEGA BUILDERS, LP          WYNDHAM HILL      11/18/2015
   4913 A SUNSET TRAIL         TOWNBRIDGE HOMES, LLC       SOUTH AUSTIN      11/19/2015
   4913 B SUNSET TRAIL         TOWNBRIDGE HOMES, LLC       SOUTH AUSTIN      11/19/2015
   112 UMBRELLA SKY            SITTERLE HOMES-AUSTIN,LLC   CLEARWATER RNCH   11/19/2015
   3108 MADISINA DR            SCOTT FELDER HOMES, LLC     CABALLO RANCH     11/19/2015
   15201 CAVALIER CANYON DR.   BRB DEVELOPMENT, LLC        CARDINAL HILLS    11/19/2015
   18909 GREAT FALLS DRIVE     D.R. HORTON                 BRIARCREEK        11/19/2015
   360 KINGFISHER LANE         D.R. HORTON                 MEADOWS AT KY     11/19/2015


                                                                                          708
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 716 of 1053 PageID:
                                    18281

   18804 GREAT FALLS DRIVE   D.R. HORTON                 BRIARCREEK        11/19/2015
   18812 GREAT FALLS DRIVE   D.R. HORTON                 BRIARCREEK        11/19/2015
   16232 CHIANTI COVE        D.R. HORTON                 SORENTO           11/19/2015
   1315 NEUBERRY CLIFFE      OMEGA BUILDERS, LP          TEMPLE WESTOOD    11/19/2015
   16228 CHIANTI COVE        D.R. HORTON                 SORENTO           11/19/2015
   805 VALENTINO DRIVE       HORTON - KILLEEN/TEMPLE/    TUSCANY MEADOWS   11/19/2015
   544 BROOKS HOLLOW DR      C&A BUILDERS, INC.          LAKEWAY           11/20/2015
   4501 AMARRA DR            PAVILION COMMUNITIES, INC   BARTON CREEK      11/20/2015
   227 DRUSE LANE            HORTON - KILLEEN/TEMPLE/    SONTERRA          11/20/2015
   2968 MARGARITA LOOP       M/I HOMES OF AUSTIN, LLC    PALOMA LAKE       11/20/2015
   2943 SAN MILAN PASS       M/I HOMES OF AUSTIN, LLC    PALOMA LAKE       11/20/2015
   12109 COTTAGE PROMENADE   SCOTT FELDER HOMES, LLC     THE SPRINGS       11/20/2015
   5316 MANDEVILLE DRIVE     STANDARD PACIFIC OF TEXAS   GREY ROCK RIDGE   11/20/2015
   208 FORT COBB WAY         M/I HOMES OF AUSTIN, LLC    PARKSIDE MAYFLD   11/20/2015
   401 APACHE DRIVE          STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     11/20/2015
   18825 GREAT FALLS DRIVE   D.R. HORTON                 BRIARCREEK        11/23/2015
   18901 GREAT FALLS DRIVE   D.R. HORTON                 BRIARCREEK        11/23/2015
   18905 GREAT FALLS DRIVE   D.R. HORTON                 BRIARCREEK        11/23/2015
   305 BRENTWOOD DR          SCOTT FELDER HOMES, LLC     BELTERA           11/23/2015
   12107 COTTAGE PROMENADE   SCOTT FELDER HOMES, LLC     THE SPRINGS       11/23/2015
   4905 FARRELL LANE         HORTON - KILLEEN/TEMPLE/    THE LANDING       11/23/2015
   6504 TANZANITE DRIVE      HORTON - KILLEEN/TEMPLE/    WHITE ROCK EST    11/23/2015
   4308 STILES LANE          STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     11/23/2015
   16200 CHIANTI COVE        D.R. HORTON                 SORENTO           11/23/2015
   6807 MUSTANG CREEK ROAD   HORTON - KILLEEN/TEMPLE/    THE LANDING       11/23/2015
   6805 MUSTANG CREEK ROAD   HORTON - KILLEEN/TEMPLE/    THE LANDING       11/23/2015
   518 WEDGWOOD DRIVE        OMEGA BUILDERS, LP          WYNDHAM HILL      11/23/2015
   514 WEDGWOOD DRIVE        OMEGA BUILDERS, LP          WYNDHAM HILL      11/23/2015
   812 SLEEPING BEAR DUNES   D.R. HORTON                 HIGHLAND PARK     11/24/2015
   1102 HALEKALA TRAIL       D.R. HORTON                 HIGHLAND PARK     11/24/2015
   809 SLEEPING BEAR DUNES   D.R. HORTON                 HIGHLAND PARK     11/24/2015
   800 SLEEPING BEAR DUNES   D.R. HORTON                 HIGHLAND PARK     11/24/2015
   4912 PREWITT RANCH ROAD   HORTON - KILLEEN/TEMPLE/    THE LANDING       11/24/2015
   6801 MUSTANG CREEK ROAD   HORTON - KILLEEN/TEMPLE/    THE LANDING       11/24/2015
   617 CHITALPA ST           SCOTT FELDER HOMES, LLC     BRYSON            11/24/2015
   5122 SILTSTONE LOOP       HORTON - KILLEEN/TEMPLE/    WHITE ROCK EST    11/24/2015
   108 BLUE HERON LANE       SITTERLE HOMES-AUSTIN,LLC   CIMARRON HILLS    11/24/2015
   8016 HAWTHORN             OMEGA BUILDERS, LP          WESTFIELD TMPLE   11/24/2015
   1808 SCOTTY TRAIL         STANDARD PACIFIC OF TEXAS   WEST OAK          11/25/2015
   5216 CORNFLOWER DRIVE     STANDARD PACIFIC OF TEXAS   GREY ROCK RIDGE   11/25/2015
   1124 H.K. ALLEN PARKWAY   HORTON - KILLEEN/TEMPLE/    STONEGATE         11/25/2015
   5210 BEDROCK WAY          HORTON - KILLEEN/TEMPLE/    STONEGATE         11/25/2015
   1123 BLACK CANYON ST      D.R. HORTON                 HIGHLAND PARK     11/25/2015
   1106 HALEKALA TRAIL       D.R. HORTON                 HIGHLAND PARK     11/25/2015
   6808 GEORGE COVE          HORTON - KILLEEN/TEMPLE/    THE LANDING       11/25/2015
   1527 SANDSTONE LOOP       HORTON - KILLEEN/TEMPLE/    STONEGATE         11/25/2015
   4107 LAZY RIVER BEND      STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     11/25/2015
   606 CHEYENE LANE          STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     11/25/2015
   14905 IVEANS WAY          STANDARD PACIFIC OF TEXAS   PEARSON PLACE     11/30/2015
   9317 KYLES STAKE ROAD     STANDARD PACIFIC OF TEXAS   PEARSON PLACE     11/30/2015
   603 RAGING RIVER ROAD     STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     11/30/2015
   #1001 13700 SAGE GROUSE   D.R. HORTON                 PARMER VILLAGE    11/30/2015
   #1002 13700 SAGE GROUSE   D.R. HORTON                 PARMER VILLAGE    11/30/2015
   #801 13700 SAGE GROUSE    D.R. HORTON                 PARMER VILLAGE    11/30/2015
   #802 13700 SAGE GROUSE    D.R. HORTON                 PARMER VILLAGE    11/30/2015


                                                                                        709
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 717 of 1053 PageID:
                                    18282

   #901 13700 SAGE GROUSE    D.R. HORTON                 PARMER VILLAGE    11/30/2015
   #902 13700 SAGE GROUSE    D.R. HORTON                 PARMER VILLAGE    11/30/2015
   3013 PALOMINOS PASS       SCOTT FELDER HOMES, LLC     CABALLO RANCH     11/30/2015
   5910 AMBROSE CIRCLE       HORTON - KILLEEN/TEMPLE/    ALTA VISTA        11/30/2015
   4001 LAZY RIVER BEND      STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     11/30/2015
   1429 NEUBERRY CLIFFE      OMEGA BUILDERS, LP          TEMPLE WESTOOD    11/30/2015
   6310 TANZANITE DRIVE      HORTON - KILLEEN/TEMPLE/    WHITE ROCK EST    11/30/2015
   13025 ZEN GARDEN WAY      J BYRON CUSTOM HOMES, LLC   STEINER RANCH      12/1/2015
   4917 A SUNSET TRAIL       TOWNBRIDGE HOMES, LLC       SOUTH AUSTIN       12/1/2015
   4917 B SUNSET TRAIL       TOWNBRIDGE HOMES, LLC       SOUTH AUSTIN       12/1/2015
   12608 CRICOLI DRIVE       STANDARD PACIFIC OF TEXAS   AVANA 2            12/1/2015
   833 TUSCAN ROAD           HORTON - KILLEEN/TEMPLE/    TUSCANY MEADOWS    12/1/2015
   818 VALENTINO DRIVE       HORTON - KILLEEN/TEMPLE/    TUSCANY MEADOWS    12/1/2015
   101 FATTORIA COVE         SITTERLE HOMES-AUSTIN,LLC   RANCHO SIENNA      12/1/2015
   140 MARBELLA WAY          CLEAR ROCK HOMES, LLC       BELTORRE           12/1/2015
   12601 JAVEA DRIVE         STANDARD PACIFIC OF TEXAS   AVANA 2            12/1/2015
   3124 PABLO WAY            M/I HOMES OF AUSTIN, LLC    PALOMA LAKE        12/1/2015
   1600 HIGHLAND RIDGE RD    SCOTT FELDER HOMES, LLC     OAK SAN GABRIEL    12/1/2015
   12612 JAVEA DRIVE         STANDARD PACIFIC OF TEXAS   AVANA 2            12/1/2015
   1000 C TAULBEE LANE       MX3 HOMES, LLC              CENTRAL AUSTIN     12/2/2015
   1000 D TAULBEE LANE       MX3 HOMES, LLC              CENTRAL AUSTIN     12/2/2015
   2105 A W 11TH ST          STONEWAY BUILDERS, LLC      AUSTIN             12/2/2015
   2105 B W 11TH ST          STONEWAY BUILDERS, LLC      AUSTIN             12/2/2015
   218 NEVILLE WOOD CT.      SIERRA CUSTOM HOMES, LLC    FLINTROCK FALLS    12/2/2015
   608 PINNACLE DRIVE        D.R. HORTON                 PINNACLE           12/2/2015
   228 MARBELLA WAY          CLEAR ROCK HOMES, LLC       BELTORRE           12/2/2015
   3104 PASEO DE CHARROS     M/I HOMES OF AUSTIN, LLC    CABALLO RANCH      12/2/2015
   507 PINNACLE DRIVE        D.R. HORTON                 PINNACLE           12/2/2015
   509 PINNACLE DRIVE        D.R. HORTON                 PINNACLE           12/2/2015
   504 PINNACLE DRIVE        D.R. HORTON                 PINNACLE           12/2/2015
   501 PINNACLE DRIVE        D.R. HORTON                 PINNACLE           12/2/2015
   503 PINNACLE DRIVE        D.R. HORTON                 PINNACLE           12/2/2015
   4109 RAINY CREEK LANE     STANDARD PACIFIC OF TEXAS   RANCH AT BRUS      12/2/2015
   6706 A WILD STREET        MX3 HOMES, LLC              CARL N             12/3/2015
   6706 B WILD STREET        MX3 HOMES, LLC              CARL N             12/3/2015
   610 PINNACLE DRIVE        D.R. HORTON                 PINNACLE           12/3/2015
   613 PINNACLE DRIVE        D.R. HORTON                 PINNACLE           12/3/2015
   605 PINNACLE DRIVE        D.R. HORTON                 PINNACLE           12/3/2015
   603 PINNACLE DRIVE        D.R. HORTON                 PINNACLE           12/3/2015
   601 PINNACLE DRIVE        D.R. HORTON                 PINNACLE           12/3/2015
   18821 GREAT FALLS DRIVE   D.R. HORTON                 BRIARCREEK         12/3/2015
   514 PINNACLE DRIVE        D.R. HORTON                 PINNACLE           12/3/2015
   3517 BROWN DIPPER DR      SCOTT FELDER HOMES, LLC     BLACKHAWK          12/3/2015
   508 PINNACLE DRIVE        D.R. HORTON                 PINNACLE           12/3/2015
   510 PINNACLE DRIVE        D.R. HORTON                 PINNACLE           12/3/2015
   18920 GREAT FALLS DRIVE   D.R. HORTON                 BRIARCREEK         12/3/2015
   506 PINNACLE DRIVE        D.R. HORTON                 PINNACLE           12/3/2015
   124 FONTAINEBLEAU ST      M/I HOMES OF AUSTIN, LLC    PARKSIDE MAYFLD    12/3/2015
   3526 WICKHAM LANE         D.R. HORTON                 AUSTINS COLONY     12/3/2015
   19905 KITE WING TERR      SCOTT FELDER HOMES, LLC     BLACKHAWK          12/3/2015
   3302 HIDDEN HILLS LANE    STANDARD PACIFIC OF TEXAS   TWIN CREEKS CP     12/4/2015
   3001 BRIANNA MARIBELA     STANDARD PACIFIC OF TEXAS   HIGHLAND HORIZ.    12/4/2015
   3005 BRIANNA MIRABELA     STANDARD PACIFIC OF TEXAS   HIGHLAND HORIZ.    12/4/2015
   1203 EMERALD GATE DRIVE   HORTON - KILLEEN/TEMPLE/    LAKE POINTE        12/4/2015
   1317 EMERALD GATE DRIVE   HORTON - KILLEEN/TEMPLE/    LAKE POINTE        12/4/2015


                                                                                        710
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 718 of 1053 PageID:
                                    18283

   1207 EMERALD GATE DRIVE     HORTON - KILLEEN/TEMPLE/    LAKE POINTE        12/4/2015
   5217 BEDROCK WAY            HORTON - KILLEEN/TEMPLE/    STONEGATE          12/4/2015
   #1601 13700 SAGE GROUSE     D.R. HORTON                 PARMER VILLAGE     12/4/2015
   #1602 13700 SAGE GROUSE     D.R. HORTON                 PARMER VILLAGE     12/4/2015
   #2601 13700 SAGE GROUSE     D.R. HORTON                 PARMER VILLAGE     12/4/2015
   5209 BEDROCK WAY            HORTON - KILLEEN/TEMPLE/    STONEGATE          12/4/2015
   12501 JAVEA DRIVE           STANDARD PACIFIC OF TEXAS   AVANA 2            12/7/2015
   1115 BADLANDS DRIVE         D.R. HORTON                 HIGHLAND PARK      12/7/2015
   1115 PETROGLYPH TRAIL       D.R. HORTON                 HIGHLAND PARK      12/7/2015
   5914 STONEHAVEN DRIVE       HORTON - KILLEEN/TEMPLE/    ALTA VISTA         12/7/2015
   816 SLEEPING BEAR DUNES     D.R. HORTON                 HIGHLAND PARK      12/7/2015
   6504 COOL CREEK DRIVE       HORTON - KILLEEN/TEMPLE/    THE LANDING        12/7/2015
   6500 TANZANITE DRIVE        HORTON - KILLEEN/TEMPLE/    WHITE ROCK EST     12/7/2015
   6406 TANZANITE DRIVE        HORTON - KILLEEN/TEMPLE/    WHITE ROCK EST     12/7/2015
   6502 COOL CREEK DRIVE       HORTON - KILLEEN/TEMPLE/    THE LANDING        12/7/2015
   3517 AUBREE KATHERINE       HORTON - KILLEEN/TEMPLE/    YOWELL RANCH       12/7/2015
   7111 CALPE DRIVE            STANDARD PACIFIC OF TEXAS   AVANA 2            12/7/2015
   3211 MALMAISON ROAD         HORTON - KILLEEN/TEMPLE/    YOWELL RANCH       12/7/2015
   3008 A EAST 14-1/2 STREET   AUSTIN NEWCASTLE HOMES,LP   CENTRAL AUSTIN     12/8/2015
   3008 B EAST 14-1/2 STREET   AUSTIN NEWCASTLE HOMES,LP   CENTRAL AUSTIN     12/8/2015
   1000 A TAULBEE LANE         MX3 HOMES, LLC              CENTRAL AUSTIN     12/8/2015
   1000 B TAULBEE LANE         MX3 HOMES, LLC              CENTRAL AUSTIN     12/8/2015
   12509 SHRIKE LANE           DAVID WEEKLEY HOMES         SPRINGWOODS PL     12/8/2015
   12507 SHRIKE LANE           DAVID WEEKLEY HOMES         SPRINGWOODS PL     12/8/2015
   718 LUNA VISTA DRIVE        D.R. HORTON                 GLENWOOD           12/8/2015
   721 LUNA VISTA DRIVE        D.R. HORTON                 GLENWOOD           12/8/2015
   719 LUNA VISTA DRIVE        D.R. HORTON                 GLENWOOD           12/8/2015
   12505 SHRIKE LANE           DAVID WEEKLEY HOMES         SPRINGWOODS PL     12/8/2015
   16204 CHIANTI COVE          D.R. HORTON                 SORENTO            12/8/2015
   16401 PIENZA DRIVE          D.R. HORTON                 SORENTO            12/8/2015
   16400 PIENZA DRIVE          D.R. HORTON                 SORENTO            12/8/2015
   16220 CHIANTI COVE          D.R. HORTON                 SORENTO            12/8/2015
   7119 CALPE DRIVE            STANDARD PACIFIC OF TEXAS   AVANA 2            12/9/2015
   12129 COTTAGE PROMENADE     SCOTT FELDER HOMES, LLC     THE SPRINGS        12/9/2015
   6208 TANZANITE DRIVE        HORTON - KILLEEN/TEMPLE/    WHITE ROCK EST     12/9/2015
   2502 MORENO STREET          MUSKIN COMPANY              MUELLER            12/9/2015
   12505 ONDARA DRIVE          STANDARD PACIFIC OF TEXAS   AVANA 2            12/9/2015
   811 VALENTINO DRIVE         HORTON - KILLEEN/TEMPLE/    TUSCANY MEADOWS    12/9/2015
   3031 WINDING SHORE LN       SCOTT FELDER HOMES, LLC     BLACKHAWK          12/9/2015
   1120 BASALT COURT           HORTON - KILLEEN/TEMPLE/    STONEGATE          12/9/2015
   8020 REDBRUSH               OMEGA BUILDERS, LP          WESTFIELD TMPLE    12/9/2015
   3024 WINDING SHORE LN       SCOTT FELDER HOMES, LLC     BLACKHAWK          12/9/2015
   522 WEDGEWOOD DRIVE         OMEGA BUILDERS, LP          WYNDHAM HILL       12/9/2015
   9712 IVALENES HOPE DR.      STANDARD PACIFIC OF TEXAS   PEARSON PLACE     12/10/2015
   10513 IVALENES HOPE DR.     STANDARD PACIFIC OF TEXAS   PEARSON PLACE     12/10/2015
   11774 RIM ROCK TRAIL        MARK MARONEY                DRIPPING SPRING   12/10/2015
   820 TUSCAN ROAD             HORTON - KILLEEN/TEMPLE/    TUSCANY MEADOWS   12/10/2015
   727 LUNA VISTA DRIVE        D.R. HORTON                 GLENWOOD          12/10/2015
   725 LUNA VISTA DRIVE        D.R. HORTON                 GLENWOOD          12/10/2015
   723 LUNA VISTA DRIVE        D.R. HORTON                 GLENWOOD          12/10/2015
   263 FORT COBB WAY           M/I HOMES OF AUSTIN, LLC    PARKSIDE MAYFLD   12/10/2015
   720 LUNA VISTA DRIVE        D.R. HORTON                 GLENWOOD          12/10/2015
   #1501 13700 SAGE GROUSE     D.R. HORTON                 PARMER VILLAGE    12/10/2015
   #1502 13700 SAGE GROUSE     D.R. HORTON                 PARMER VILLAGE    12/10/2015
   117 BASTIAN LANE            D.R. HORTON                 KATY COVE         12/10/2015


                                                                                          711
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 719 of 1053 PageID:
                                    18284

   140 BASTIAN LANE          D.R. HORTON                 KATY COVE         12/10/2015
   716 LUNA VISTA DRIVE      D.R. HORTON                 GLENWOOD          12/10/2015
   715 LUNA VISTA DRIVE      D.R. HORTON                 GLENWOOD          12/10/2015
   6139 AMBROSE CIRCLE       HORTON - KILLEEN/TEMPLE/    ALTA VISTA        12/10/2015
   6314 AMBROSE CIRCLE       HORTON - KILLEEN/TEMPLE/    ALTA VISTA        12/10/2015
   2720 FRONTIER DRIVE       OMEGA BUILDERS, LP          HERITAGE PLACE    12/10/2015
   12501 SHRIKE LANE         DAVID WEEKLEY HOMES         SPRINGWOODS PL    12/11/2015
   12503 SHRIKE LANE         DAVID WEEKLEY HOMES         SPRINGWOODS PL    12/11/2015
   18824 GREAT FALLS DRIVE   D.R. HORTON                 BRIARCREEK        12/11/2015
   162 SPEARS RANCH ROAD     CLEAR ROCK HOMES, LLC       JARRELL TEXAS     12/11/2015
   18900 GREAT FALLS DRIVE   D.R. HORTON                 BRIARCREEK        12/11/2015
   18904 GREAT FALLS DRIVE   D.R. HORTON                 BRIARCREEK        12/11/2015
   724 LUNA VISTA DRIVE      D.R. HORTON                 GLENWOOD          12/11/2015
   722 LUNA VISTA DRIVE      D.R. HORTON                 GLENWOOD          12/11/2015
   6303 COOL CREEK DRIVE     HORTON - KILLEEN/TEMPLE/    THE LANDING       12/11/2015
   6403 COOL CREEK DRIVE     HORTON - KILLEEN/TEMPLE/    THE LANDING       12/11/2015
   6502 TANZANITE DRIVE      HORTON - KILLEEN/TEMPLE/    WHITE ROCK EST    12/11/2015
   3505 AUBREE KATHERINE     HORTON - KILLEEN/TEMPLE/    YOWELL RANCH      12/11/2015
   5205 PALERMO PLACE        M/I HOMES OF AUSTIN, LLC    TERRA COLINAS     12/11/2015
   721 PINNACLE DRIVE        D.R. HORTON                 PINNACLE          12/12/2015
   723 PINNACLE DRIVE        D.R. HORTON                 PINNACLE          12/12/2015
   717 PINNACLE DRIVE        D.R. HORTON                 PINNACLE          12/12/2015
   4913 MANDEVILLE DRIVE     STANDARD PACIFIC OF TEXAS   GREY ROCK RIDGE   12/14/2015
   5108 RAIN LILY DRIVE      STANDARD PACIFIC OF TEXAS   GREY ROCK RIDGE   12/14/2015
   18908 GREAT FALLS DRIVE   D.R. HORTON                 BRIARCREEK        12/14/2015
   18912 GREAT FALLS DRIVE   D.R. HORTON                 BRIARCREEK        12/14/2015
   18916 GREAT FALLS DRIVE   D.R. HORTON                 BRIARCREEK        12/14/2015
   22115 SHOTTS DRIVE        LUKE PARKER HOMES (DBA)     BRIARCLIFF        12/14/2015
   18304 WILLOW SAGE LANE    D.R. HORTON                 WESTWIND          12/14/2015
   7128 CALPE DRIVE          STANDARD PACIFIC OF TEXAS   AVANA 2           12/14/2015
   3109 MEDIA DR             SCOTT FELDER HOMES, LLC     CABALLO RANCH     12/14/2015
   4121 BISON BEND           STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     12/14/2015
   100 HEDGEROW LN           SCOTT FELDER HOMES, LLC     SANTA RITA RNCH   12/14/2015
   502 DANDRIDGE DRIVE       OMEGA BUILDERS, LP          WYNDHAM HILL      12/14/2015
   7117 TRISSINO DRIVE       STANDARD PACIFIC OF TEXAS   AVANA 2           12/14/2015
   108 LANDS END COVE        STANDARD PACIFIC OF TEXAS   HIGHLAND HORIZ.   12/14/2015
   9400 KYLES STAKE ROAD     STANDARD PACIFIC OF TEXAS   PEARSON PLACE     12/15/2015
   9324 KYLES STAKE ROAD     STANDARD PACIFIC OF TEXAS   PEARSON PLACE     12/15/2015
   200 FORT HOOD LN          M/I HOMES OF AUSTIN, LLC    PARKSIDE MAYFLD   12/15/2015
   16400 VESCOVO LANE        D.R. HORTON                 SORENTO           12/15/2015
   3100 MARGARITA LOOP       M/I HOMES OF AUSTIN, LLC    PALOMA LAKE       12/15/2015
   3348 HIDALGO LOOP         M/I HOMES OF AUSTIN, LLC    PALOMA LAKE       12/15/2015
   2500 MORENO STREET        MUSKIN COMPANY              MUELLER           12/15/2015
   2928 SAN MILAN PASS       M/I HOMES OF AUSTIN, LLC    PALOMA LAKE       12/15/2015
   1226 EMERALD GATE DRIVE   HORTON - KILLEEN/TEMPLE/    LAKE POINTE       12/15/2015
   160 FORT COBB WAY         M/I HOMES OF AUSTIN, LLC    PARKSIDE MAYFLD   12/15/2015
   165 FORT COBB WAY         M/I HOMES OF AUSTIN, LLC    PARKSIDE MAYFLD   12/15/2015
   1214 EMERALD GATE DRIVE   HORTON - KILLEEN/TEMPLE/    LAKE POINTE       12/15/2015
   712 SLEEPING BEAR DUNES   D.R. HORTON                 HIGHLAND PARK     12/15/2015
   3213 MALMAISON ROAD       HORTON - KILLEEN/TEMPLE/    YOWELL RANCH      12/15/2015
   1222 EMERALD GATE DRIVE   HORTON - KILLEEN/TEMPLE/    LAKE POINTE       12/15/2015
   1328 FAWN LILY DRIVE      HORTON - KILLEEN/TEMPLE/    LAKE POINTE       12/15/2015
   1132 FAWN LILY DRIVE      HORTON - KILLEEN/TEMPLE/    LAKE POINTE       12/15/2015
   3513 AUBREE KATHERINE     HORTON - KILLEEN/TEMPLE/    YOWELL RANCH      12/15/2015
   3523 AUBREE KATHERINE     HORTON - KILLEEN/TEMPLE/    YOWELL RANCH      12/15/2015


                                                                                        712
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 720 of 1053 PageID:
                                    18285

   14812 IVEANS WAY          STANDARD PACIFIC OF TEXAS   PEARSON PLACE     12/16/2015
   9301 KYLES STAKE ROAD     STANDARD PACIFIC OF TEXAS   PEARSON PLACE     12/16/2015
   2504 CARRETERA DR         M/I HOMES OF AUSTIN, LLC    PALMERA           12/16/2015
   2436 CARRETERA DR         M/I HOMES OF AUSTIN, LLC    PALMERA           12/16/2015
   125 UMBRELLA SKY          SITTERLE HOMES-AUSTIN,LLC   CLEARWATER RNCH   12/16/2015
   719 PINNACLE DRIVE        D.R. HORTON                 PINNACLE          12/16/2015
   716 PINNACLE DRIVE        D.R. HORTON                 PINNACLE          12/16/2015
   1326 BRISCOE COURT        HORTON - KILLEEN/TEMPLE/    HEARTWOOD PARK    12/16/2015
   717 LUNA VISTA DRIVE      D.R. HORTON                 GLENWOOD          12/16/2015
   18332 ORVIETO DRIVE       D.R. HORTON                 SORENTO           12/16/2015
   40 PLEASANT VALLEY        WORKMAN DEVELOPMENT         WIMBERLY, TEXAS   12/16/2015
   710 LUNA VISTA DRIVE      D.R. HORTON                 GLENWOOD          12/16/2015
   713 LUNA VISTA DRIVE      D.R. HORTON                 GLENWOOD          12/16/2015
   16212 CHIANTI COVE        D.R. HORTON                 SORENTO           12/16/2015
   3503 AUBREE KATHERINE     HORTON - KILLEEN/TEMPLE/    YOWELL RANCH      12/16/2015
   5915 STONEHAVEN DRIVE     HORTON - KILLEEN/TEMPLE/    ALTA VISTA        12/16/2015
   8904 JODIE LANE           STANDARD PACIFIC OF TEXAS   WEST OAK          12/17/2015
   5216 RAIN LILY DRIVE      STANDARD PACIFIC OF TEXAS   GREY ROCK RIDGE   12/17/2015
   18816 GREAT FALLS DRIVE   D.R. HORTON                 BRIARCREEK        12/17/2015
   18808 GREAT FALLS DRIVE   D.R. HORTON                 BRIARCREEK        12/17/2015
   3953 COLE VALLEY LN       M/I HOMES OF AUSTIN, LLC    HIGHLAND MAYFLD   12/17/2015
   18820 GREAT FALLS DRIVE   D.R. HORTON                 BRIARCREEK        12/17/2015
   12216 COTTAGE PROMENADE   SCOTT FELDER HOMES, LLC     THE SPRINGS       12/17/2015
   7004 CUT PLAINS TRAIL     STANDARD PACIFIC OF TEXAS   FOUR POINTS       12/17/2015
   715 PINNACLE DRIVE        D.R. HORTON                 PINNACLE          12/17/2015
   309 EPIPHANY LANE         D.R. HORTON                 CARRINGTON CT     12/17/2015
   307 EPIPHANY LANE         D.R. HORTON                 CARRINGTON CT     12/17/2015
   305 EPIPHANY LANE         D.R. HORTON                 CARRINGTON CT     12/17/2015
   303 EPIPHANY LANE         D.R. HORTON                 CARRINGTON CT     12/17/2015
   7118 CUT PLAINS TRAIL     STANDARD PACIFIC OF TEXAS   FOUR POINTS       12/17/2015
   301 EPIPHANY LANE         D.R. HORTON                 CARRINGTON CT     12/17/2015
   713 GARNER PARK DR        M/I HOMES OF AUSTIN, LLC    PARKSIDE MAYFLD   12/17/2015
   4005 LAZY RIVER BEND      STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     12/17/2015
   10021 SALEM WAY           HORTON - KILLEEN/TEMPLE/    WILLOW BEND       12/18/2015
   81 MARITIME WAY           STANDARD PACIFIC OF TEXAS   HIGHLAND HORIZ.   12/18/2015
   714 LUNA VISTA DRIVE      D.R. HORTON                 GLENWOOD          12/18/2015
   313 EPIPHANY LANE         D.R. HORTON                 CARRINGTON CT     12/18/2015
   311 EPIPHANY LANE         D.R. HORTON                 CARRINGTON CT     12/18/2015
   1118 BASALT COURT         HORTON - KILLEEN/TEMPLE/    STONEGATE         12/18/2015
   1410 FAWN LILY DRIVE      HORTON - KILLEEN/TEMPLE/    LAKE POINTE       12/18/2015
   3205 HIDALGO LOOP         M/I HOMES OF AUSTIN, LLC    PALOMA LAKE       12/18/2015
   3257 VINEYARD TRAIL       HORTON - KILLEEN/TEMPLE/    TUSCANY MEADOWS   12/18/2015
   5405 PINERY DRIVE         HORTON - KILLEEN/TEMPLE/    FLAT ROCK         12/18/2015
   4305 APACHE COVE          STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     12/18/2015
   506 DANDRIDGE DRIVE       OMEGA BUILDERS, LP          WYNDHAM HILL      12/18/2015
   424 DANDRIDGE DRIVE       OMEGA BUILDERS, LP          WYNDHAM HILL      12/18/2015
   1922 TEXOMA DRIVE         D.R. HORTON                 SOMERVILLE        12/19/2015
   #1201 13700 SAGE GROUSE   D.R. HORTON                 PARMER VILLAGE    12/19/2015
   #1202 13700 SAGE GROUSE   D.R. HORTON                 PARMER VILLAGE    12/19/2015
   1918 TEXOMA DRIVE         D.R. HORTON                 SOMERVILLE        12/19/2015
   #1701 13700 SAGE GROUSE   D.R. HORTON                 PARMER VILLAGE    12/19/2015
   #1702 13700 SAGE GROUSE   D.R. HORTON                 PARMER VILLAGE    12/19/2015
   #1801 13700 SAGE GROUSE   D.R. HORTON                 PARMER VILLAGE    12/19/2015
   #1802 13700 SAGE GROUSE   D.R. HORTON                 PARMER VILLAGE    12/19/2015
   5001 A SUNSET TRAIL       TOWNBRIDGE HOMES, LLC       SOUTH AUSTIN      12/21/2015


                                                                                        713
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 721 of 1053 PageID:
                                    18286

   5001 B SUNSET TRAIL       TOWNBRIDGE HOMES, LLC       SOUTH AUSTIN      12/21/2015
   19516 SEAN AVERY PATH     C&A BUILDERS, INC.          SPICEWOOD, TX     12/21/2015
   7012 CALPE DRIVE          STANDARD PACIFIC OF TEXAS   AVANA 2           12/21/2015
   216 GALVESTON ISLAND LN   M/I HOMES OF AUSTIN, LLC    PARKSIDE MAYFLD   12/21/2015
   1703 MAYFIELD DRIVE       GLAZIER HOMES, L.L.C.       BRUSHY BEND       12/21/2015
   1914 TEXOMA DRIVE         D.R. HORTON                 SOMERVILLE        12/21/2015
   225 CIMARRON HILLS TRL    SITTERLE HOMES-AUSTIN,LLC   CIMARRON HILLS    12/21/2015
   1230 HOGG COURT           HORTON - KILLEEN/TEMPLE/    HEARTWOOD PARK    12/22/2015
   #1401 13700 SAGE GROUSE   D.R. HORTON                 PARMER VILLAGE    12/22/2015
   #1402 13700 SAGE GROUSE   D.R. HORTON                 PARMER VILLAGE    12/22/2015
   18320 ORVIETO DRIVE       D.R. HORTON                 SORENTO           12/22/2015
   18324 ORVIETO DRIVE       D.R. HORTON                 SORENTO           12/22/2015
   363 WATERS EDGE CV        ARBOGAST CUSTOM HOMES, LP   CALITERRA         12/22/2015
   121 LOST MAPLES COURT     RUSS DAVIS HOMES, INC.      ELLIS FARM        12/22/2015
   117 LOST MAPLES COURT     RUSS DAVIS HOMES, INC.      ELLIS FARM        12/22/2015
   4806 FARRELL LANE         HORTON - KILLEEN/TEMPLE/    THE LANDING       12/22/2015
   105 LANDS END COVE        STANDARD PACIFIC OF TEXAS   HIGHLAND HORIZ.   12/22/2015
   2315 STONEHAM             OMEGA BUILDERS, LP          HERITAGE PLACE    12/22/2015
   5300 PINERY DRIVE         HORTON - KILLEEN/TEMPLE/    FLAT ROCK         12/22/2015
   1119 BADLANDS DRIVE       D.R. HORTON                 HIGHLAND PARK     12/23/2015
   19016 GREAT FALLS DRIVE   D.R. HORTON                 BRIARCREEK        12/23/2015
   19012 GREAT FALLS DRIVE   D.R. HORTON                 BRIARCREEK        12/23/2015
   19024 GREAT FALLS DRIVE   D.R. HORTON                 BRIARCREEK        12/23/2015
   3208 HIDALGO LOOP         M/I HOMES OF AUSTIN, LLC    PALOMA LAKE       12/23/2015
   1119 BRYCE CANYON DR      D.R. HORTON                 HIGHLAND PARK     12/23/2015
   3040 MARGARITA LOOP       M/I HOMES OF AUSTIN, LLC    PALOMA LAKE       12/23/2015
   3038 ISABELLA LN          M/I HOMES OF AUSTIN, LLC    PALOMA LAKE       12/23/2015
   2740 COUNCIL SPRINGS CV   SCOTT FELDER HOMES, LLC     GREATWOOD         12/23/2015
   2520 COUNCIL SPRINGS      SCOTT FELDER HOMES, LLC     GREATWOOD         12/23/2015
   703 LUNA VISTA DRIVE      D.R. HORTON                 GLENWOOD          12/24/2015
   702 LUNA VISTA DRIVE      D.R. HORTON                 GLENWOOD          12/24/2015
   510 FOXGLOVE DRIVE        D.R. HORTON                 GLENWOOD          12/24/2015
   509 FOXGLOVE DRIVE        D.R. HORTON                 GLENWOOD          12/24/2015
   704 LUNA VISTA DRIVE      D.R. HORTON                 GLENWOOD          12/26/2015
   706 LUNA VISTA DRIVE      D.R. HORTON                 GLENWOOD          12/26/2015
   705 LUNA VISTA DRIVE      D.R. HORTON                 GLENWOOD          12/26/2015
   14925 IVEANS WAY          STANDARD PACIFIC OF TEXAS   PEARSON PLACE     12/28/2015
   5313 MANDEVILLA DRIVE     STANDARD PACIFIC OF TEXAS   GREY ROCK RIDGE   12/28/2015
   12520 ONDARA DRIVE        STANDARD PACIFIC OF TEXAS   AVANA 2           12/28/2015
   3004 MARGARITA LOOP       M/I HOMES OF AUSTIN, LLC    PALOMA LAKE       12/28/2015
   19000 GREAT FALLS DRIVE   D.R. HORTON                 BRIARCREEK        12/28/2015
   3023 HIDALGO LOOP         M/I HOMES OF AUSTIN, LLC    PALOMA LAKE       12/28/2015
   180 FORT COBB WAY         M/I HOMES OF AUSTIN, LLC    PARKSIDE MAYFLD   12/28/2015
   177 FORT COBB WAY         M/I HOMES OF AUSTIN, LLC    PARKSIDE MAYFLD   12/28/2015
   3519 AUBREE KATHERINE     HORTON - KILLEEN/TEMPLE/    YOWELL RANCH      12/28/2015
   12400 SNOWDROP DRIVE      STANDARD PACIFIC OF TEXAS   GREY ROCK RIDGE   12/28/2015
   3313 MALMAISON ROAD       HORTON - KILLEEN/TEMPLE/    YOWELL RANCH      12/28/2015
   3602 AUBREE KATHERINE     HORTON - KILLEEN/TEMPLE/    YOWELL RANCH      12/28/2015
   8906 VIEWPARK LANE        HORTON - KILLEEN/TEMPLE/    YOWELL RANCH      12/28/2015
   14921 IVEANS WAY          STANDARD PACIFIC OF TEXAS   PEARSON PLACE     12/28/2015
   3611 DUMFRIES COURT       HORTON - KILLEEN/TEMPLE/    YOWELL RANCH      12/28/2015
   19001 GREAT FALLS DRIVE   D.R. HORTON                 BRIARCREEK        12/29/2015
   19004 GREAT FALLS DRIVE   D.R. HORTON                 BRIARCREEK        12/29/2015
   19008 GREAT FALLS DRIVE   D.R. HORTON                 BRIARCREEK        12/29/2015
   19005 GREAT FALLS DRIVE   D.R. HORTON                 BRIARCREEK        12/29/2015


                                                                                        714
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 722 of 1053 PageID:
                                    18287

   4104 BISON BEND           STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     12/29/2015
   714 PINNACLE DRIVE        D.R. HORTON                 PINNACLE          12/29/2015
   713 PINNACLE DRIVE        D.R. HORTON                 PINNACLE          12/29/2015
   19020 GREAT FALLS DRIVE   D.R. HORTON                 BRIARCREEK        12/29/2015
   1210 EMERALD GATE DRIVE   HORTON - KILLEEN/TEMPLE/    LAKE POINTE       12/29/2015
   711 PINNACLE DRIVE        D.R. HORTON                 PINNACLE          12/29/2015
   710 PINNACLE DRIVE        D.R. HORTON                 PINNACLE          12/29/2015
   712 PINNACLE DRIVE        D.R. HORTON                 PINNACLE          12/29/2015
   1407 FAWN LILY DRIVE      HORTON - KILLEEN/TEMPLE/    LAKE POINTE       12/29/2015
   1516 SANDSTONE LOOP       HORTON - KILLEEN/TEMPLE/    STONEGATE         12/29/2015
   4116 RAINY CREEK LANE     STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     12/29/2015
   2332 BELEN DRIVE          STANDARD PACIFIC OF TEXAS   PALMERA           12/29/2015
   13805 WIREGRASS WAY       SCOTT FELDER HOMES, LLC     AVERY STATION     12/29/2015
   5702 MARKHAM DRIVE        OMEGA BUILDERS, LP          WYNDHAM HILL      12/29/2015
   1946 TEXOMA DRIVE         D.R. HORTON                 SOMERVILLE        12/30/2015
   708 LUNA VISTA DRIVE      D.R. HORTON                 GLENWOOD          12/30/2015
   711 LUNA VISTA DRIVE      D.R. HORTON                 GLENWOOD          12/30/2015
   16216 CHIANTI COVE        D.R. HORTON                 SORENTO           12/30/2015
   16224 CHIANTI COVE        D.R. HORTON                 SORENTO           12/30/2015
   #1901 13700 SAGE GROUSE   D.R. HORTON                 PARMER VILLAGE    12/30/2015
   #1902 13700 SAGE GROUSE   D.R. HORTON                 PARMER VILLAGE    12/30/2015
   515 FOXGLOVE DRIVE        D.R. HORTON                 GLENWOOD          12/30/2015
   707 LUNA VISTA DRIVE      D.R. HORTON                 GLENWOOD          12/30/2015
   511 FOXGLOVE DRIVE        D.R. HORTON                 GLENWOOD          12/30/2015
   513 FOXGLOVE DRIVE        D.R. HORTON                 GLENWOOD          12/30/2015
   117 RAFE COURT            D.R. HORTON                 POST OAK          12/30/2015
   124 RAFE COURT            D.R. HORTON                 POST OAK          12/30/2015
   3833 KYLER GLEN RD        M/I HOMES OF AUSTIN, LLC    HIGHLAND MAYFLD   12/30/2015
   109 RAFE COURT            D.R. HORTON                 POST OAK          12/30/2015
   136 RAFE COURT            D.R. HORTON                 POST OAK          12/30/2015
   6880 WEST HWY 29          CLEAR ROCK HOMES, LLC       RIDGE AT CROSS    12/30/2015
   4801 BOB WIRE RD          BLUE HORSE BLDG.& DESIGN    SPICEWOOD, TX     12/30/2015
   505 CHEYENE LANE          STANDARD PACIFIC OF TEXAS   RANCH AT BRUS     12/30/2015
   304 MESA DRIVE            THREE OAKS HOMES, LLC       WIMBERLY, TEXAS   12/31/2015
   6206 TANZANITE DRIVE      HORTON - KILLEEN/TEMPLE/    WHITE ROCK EST    12/31/2015
   321 EPIPHANY LANE         D.R. HORTON                 CARRINGTON CT     12/31/2015
   319 EPIPHANY LANE         D.R. HORTON                 CARRINGTON CT     12/31/2015
   317 EPIPHANY LANE         D.R. HORTON                 CARRINGTON CT     12/31/2015
   315 EPIPHANY LANE         D.R. HORTON                 CARRINGTON CT     12/31/2015
   6408 TANZANITE DRIVE      HORTON - KILLEEN/TEMPLE/    WHITE ROCK EST    12/31/2015
   5103 SILTSTONE LOOP       HORTON - KILLEEN/TEMPLE/    WHITE ROCK EST    12/31/2015
   608 CARINA DRIVE          STANDARD PACIFIC OF TEXAS   HIGHLAND HORIZ.   12/31/2015
   2170 DUNNS HOLLOW DRIVE   OMEGA BUILDERS, LP          DUNNS HOLLOW      12/31/2015




                                                                                        715
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 723 of 1053 PageID:
                                    18288




                     EXHIBIT B
         Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 724 of 1053 PageID:
                                             18289

Job Address                 Stories   Subdivision        Street Name             T.O. Started   Builder Name
206 CLUB VIEW WEST             1      COUNTRY CLUB       CLUB VIEW WEST            9/17/2010    1505 FERGUSON, LLC
1708 NORDBERG                  1      SEGUIN             NORDBERG                  5/14/2010    1505 FERGUSON, LLC
2015 MY ANNS HILL              1      VILLAGE HILLS      MY ANNS HILL               1/9/2012    ADEPT CONSTRUCTION, INC.
7347 ELIZABETH WAY             2      PRUE BEND          ELIZABETH WAY             5/17/2012    AG&L CONSTRUCTION, INC.
7343 ELIZABETH WAY             2      PRUE BEND          ELIZABETH WAY             3/29/2013    AG&L CONSTRUCTION, INC.
219 UPPER SISTERDALE           1      BOERNE             UPPER SISTERDALE          8/26/2009    BIG COUNTRY PARTNERS LLC
2680 TROPHY POINT              2      HAVENWOOD          TROPHY POINT              8/23/2012    BOR‐INTERCOASTAL CONTR.
8419 WILD WIND PARK            2      WILD WIND          WILD WIND PARK             5/2/2013    BOYER CUSTOM HOMES
1820 S. TRIPLE PINE‐INLAW      1      CHINA GROVE        S. TRIPLE PINE‐INLAW      12/5/2012    BRIAN A. LUJAN SR.
1820 S. TRIPLE PINE‐MAIN       1      MASTER BID         S. TRIPLE PINE‐MAIN       12/6/2012    BRIAN A. LUJAN SR.
10378 RUSTIC VILLAGE           1      HERITAGE           RUSTIC VILLAGE          10/20/2009     BROOKHAVEN HOMES
13051 O'CONNER COVE UNIT1      2      LARK DALE          O'CONNER COVE UNIT1        6/6/2011    BROOKHAVEN HOMES
13053 O'CONNER COVE            2      LARK DALE          O'CONNER COVE              6/7/2011    BROOKHAVEN HOMES
                                                                                                CASADOMAINE
13030 O'CONNER COVE (RT)      2       LARKSPUR           O'CONNER COVE (RT)       7/14/2009     HOMEBUILDERS
                                                                                                CASADOMAINE
13032 O'CONNER COVE (LT)      2       LARKSPUR           O'CONNER COVE (LT)       7/15/2009     HOMEBUILDERS
173 COUNTY ROAD 2805 WEST     1       LAUREL CANYON      COUNTY ROAD 2805 WEST   12/15/2009     CHARLES VALENTINE
210 COPPER TRACE              1       COPPER RIDGE       COPPER TRACE             8/17/2012     CHESMAR HOMES
1164 LEGACY DR                1       PROVIDENCE PLACE   LEGACY DR                8/24/2012     CHESMAR HOMES
1123 LEGACY DR.               1       PROVIDENCE PLACE   LEGACY DR.               8/24/2012     CHESMAR HOMES
1158 LEGACY DR.               1       PROVIDENCE PLACE   LEGACY DR.               8/24/2012     CHESMAR HOMES
1170 LEGACY DRIVE             1       PROVIDENCE PLACE   LEGACY DRIVE             8/29/2012     CHESMAR HOMES
1176 LEGACY DRIVE             1       PROVIDENCE PLACE   LEGACY DRIVE             8/29/2012     CHESMAR HOMES
1182 LEGACY DRIVE             1       PROVIDENCE PLACE   LEGACY DRIVE             8/31/2012     CHESMAR HOMES
1195 LEGACY DRIVE             1       PROVIDENCE PLACE   LEGACY DRIVE             8/31/2012     CHESMAR HOMES
1201 LEGACY DRIVE             1       PROVIDENCE PLACE   LEGACY DRIVE             9/11/2012     CHESMAR HOMES
1207 LEGACY DRIVE             1       PROVIDENCE PLACE   LEGACY DRIVE             9/11/2012     CHESMAR HOMES
1213 LEGACY DRIVE             1       PROVIDENCE PLACE   LEGACY DRIVE             9/14/2012     CHESMAR HOMES
1225 LEGACY DRIVE             1       PROVIDENCE PLACE   LEGACY DRIVE             9/14/2012     CHESMAR HOMES
411 MISSION HILL RUN          1       WEST POINTE        MISSION HILL RUN         9/14/2012     CHESMAR HOMES
330 WAUFORD WAY               1       WEST POINTE        WAUFORD WAY              9/20/2012     CHESMAR HOMES
326 WAUFORD WAY               1       WEST POINTE        WAUFORD WAY              9/21/2012     CHESMAR HOMES
5637 COPPER CREEK             1       COPPER RIDGE       COPPER CREEK              2/6/2013     CHESMAR HOMES
5644 COPPER CREEK             1       COPPER RIDGE       COPPER CREEK             4/24/2013     CHESMAR HOMES
5656 COPPER CREEK             1       COPPER RIDGE       COPPER CREEK              6/5/2013     CHESMAR HOMES
5684 COPPER CREEK             1       COPPER RIDGE       COPPER CREEK             7/11/2013     CHESMAR HOMES
5677 COPPER CREEK             1       COPPER RIDGE       COPPER CREEK             7/31/2013     CHESMAR HOMES
5669 COPPER CREEK             1       COPPER RIDGE       COPPER CREEK             8/13/2013     CHESMAR HOMES
5665 COPPER CREEK             1       COPPER RIDGE       COPPER CREEK             8/23/2013     CHESMAR HOMES
5632 COPPER CREEK             1       COPPER RIDGE       COPPER CREEK             9/10/2013     CHESMAR HOMES
5691 COPPER VALLEY            1       COPPER RIDGE       COPPER VALLEY            9/26/2013     CHESMAR HOMES
5616 COPPER CREEK             1       COPPER RIDGE       COPPER CREEK            10/18/2013     CHESMAR HOMES
5668 COPPER CREEK             1       COPPER RIDGE       COPPER CREEK            10/28/2013     CHESMAR HOMES
318 LOOKOUT RIDGE             1       COPPER RIDGE       LOOKOUT RIDGE           10/30/2013     CHESMAR HOMES
905 WILDWOOD TR.              1       LANDA WOODS        WILDWOOD TR.             5/16/2013     CHESMAR HOMES
918 WILDWOOD TR.              1       LANDA WOODS        WILDWOOD TR.             5/24/2013     CHESMAR HOMES
922 WILDWOOD TR.              1       LANDA WOODS        WILDWOOD TR.             5/24/2013     CHESMAR HOMES
921 WILDWOOD TR.              1       LANDA WOODS        WILDWOOD TR.             5/31/2013     CHESMAR HOMES
933 WILDWOOD TR.              1       LANDA WOODS        WILDWOOD TR.             5/31/2013     CHESMAR HOMES
930 WILDWOOD TR.              1       LANDA WOODS        WILDWOOD TR.              6/7/2013     CHESMAR HOMES
925 WILDWOOD TR.              1       LANDA WOODS        WILDWOOD TR.             6/12/2013     CHESMAR HOMES
926 WILDWOOD TR.              1       LANDA WOODS        WILDWOOD TR.             6/14/2013     CHESMAR HOMES
937 WILDWOOD TR.              2       LANDA WOODS        WILDWOOD TR.             6/27/2013     CHESMAR HOMES
929 WILDWOOD TR.              1       LANDA WOODS        WILDWOOD TR.              7/3/2013     CHESMAR HOMES
116 ENTRE RIOS                1       RIVER PLACE        ENTRE RIOS               9/25/2013     CHESMAR HOMES
1208 JERAD STREET             1       SUNGATE            JERAD STREET             11/5/2013     CHESMAR HOMES
        Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 725 of 1053 PageID:
                                            18290

443 MISSION HILL RUN        1   WEST POINTE     MISSION HILL RUN         4/16/2013   CHESMAR HOMES
318 WAUFORD WAY             1   WEST POINTE     WAUFORD WAY              5/14/2013   CHESMAR HOMES
464 MISSION HILL RUN        1   WEST POINTE     MISSION HILL RUN         5/24/2013   CHESMAR HOMES
460 MISSION HILL RUN        1   WEST POINTE     MISSION HILL RUN         6/17/2013   CHESMAR HOMES
306 WAUFORD WAY             1   WEST POINTE     WAUFORD WAY               7/9/2013   CHESMAR HOMES
475 MISSION HILL RUN        1   WEST POINTE     MISSION HILL RUN         7/22/2013   CHESMAR HOMES
415 MISSION HILL RUN        2   WEST POINTE     MISSION HILL RUN         7/26/2013   CHESMAR HOMES
471 MISSION HILL RUN        2   WEST POINTE     MISSION HILL RUN         8/20/2013   CHESMAR HOMES
455 MISSION HILL RUN        1   WEST POINTE     MISSION HILL RUN         9/10/2013   CHESMAR HOMES
472 MISSION HILL RUN        1   WEST POINTE     MISSION HILL RUN         9/27/2013   CHESMAR HOMES
448 MISSION HILL RUN        1   WEST POINTE     MISSION HILL RUN        10/18/2013   CHESMAR HOMES
334 WAUFORD WAY             1   WEST POINTE     WAUFORD WAY             10/22/2013   CHESMAR HOMES
479 MISSION HILL RUN        1   WEST POINTE     MISSION HILL RUN        10/28/2013   CHESMAR HOMES
1212 GRUENE VALLEY CIRCLE   1   NEW BRAUNFELS   GRUENE VALLEY CIRCLE     7/15/2011   COBBLESTONE GP LLC2
1626 GRUENE VINEYARD        1   NEW BRAUNFELS   GRUENE VINEYARD           9/1/2011   COBBLESTONE GP LLC2
601 E. ZIPP ROAD            2   NEW BRAUNFELS   E. ZIPP ROAD            12/21/2011   COBBLESTONE GP LLC2
1219 GRUENE VALLEY CIR 19   2   NEW BRAUNFELS   GRUENE VALLEY CIR 19     2/13/2012   COBBLESTONE GP LLC2
1208 GRUENE VALLEY CIR.     1   NEW BRAUNFELS   GRUENE VALLEY CIR.       4/13/2012   COBBLESTONE GP LLC2
1215 GRUENE VALLEY CIR.     2   NEW BRAUNFELS   GRUENE VALLEY CIR.       5/29/2012   COBBLESTONE GP LLC2
1203 GRUENE VALLEY CIR.     2   NEW BRAUNFELS   GRUENE VALLEY CIR.        6/6/2012   COBBLESTONE GP LLC2
1206 GRUENE VINE CT.        1   NEW BRAUNFELS   GRUENE VINE CT.          8/30/2012   COBBLESTONE GP LLC2
1205 GRUENE VINE CT.        1   NEW BRAUNFELS   GRUENE VINE CT.         12/17/2012   COBBLESTONE GP LLC2
1218 GRUENE VINE CT.        1   NEW BRAUNFELS   GRUENE VINE CT.           2/6/2013   COBBLESTONE GP LLC2
1618 GRUENE VINEYARD CRSG   1   NEW BRAUNFELS   GRUENE VINEYARD CRSG     5/16/2013   COBBLESTONE GP LLC2
1666 GRUENE VINEYARD CRSG   1   NEW BRAUNFELS   GRUENE VINEYARD CRSG     7/30/2013   COBBLESTONE GP LLC2
1214 GRUENE VINE CT.        1   NEW BRAUNFELS   GRUENE VINE CT.          10/4/2013   COBBLESTONE GP LLC2
1222 GRUENE VINE CT.        1   NEW BRAUNFELS   GRUENE VINE CT.          11/4/2013   COBBLESTONE GP LLC2
232 ARGO AVENUE             2   ALAMO HEIGHTS   ARGO AVENUE              6/27/2013   CREATIVE CUSTOM BLDRS LLC
119 P.R. 2609 MEDINA LAKE   2   MEDINA LAKE     P.R. 2609 MEDINA LAKE    8/20/2009   CUSTOM HOMES LTD.
165 ALVINS WAY              2   COMAL TRACE     ALVINS WAY               1/23/2008   D&D HILL COUNTRY HOMES
12406 LAKE WHITNEY          2   ALAMO RANCH     LAKE WHITNEY              1/3/2008   D.R. HORTON, INC.
12222 HARRIS HAWK           2   ALAMO RANCH     HARRIS HAWK               1/4/2008   D.R. HORTON, INC.
6402 OLDHAM COVE            2   ALAMO RANCH     OLDHAM COVE               1/9/2008   D.R. HORTON, INC.
6502 OLDHAM COVE            2   ALAMO RANCH     OLDHAM COVE               1/9/2008   D.R. HORTON, INC.
12111 HARRIS HAWK           2   ALAMO RANCH     HARRIS HAWK              1/11/2008   D.R. HORTON, INC.
5734 WHITE OAK COVE         1   ALAMO RANCH     WHITE OAK COVE           1/14/2008   D.R. HORTON, INC.
5735 WHITE OAK COVE         2   ALAMO RANCH     WHITE OAK COVE           1/15/2008   D.R. HORTON, INC.
5730 LASALLE WAY            2   ALAMO RANCH     LASALLE WAY              1/16/2008   D.R. HORTON, INC.
5734 LASALLE WAY            1   ALAMO RANCH     LASALLE WAY              1/17/2008   D.R. HORTON, INC.
12119 HARRIS HAWK           1   ALAMO RANCH     HARRIS HAWK              1/18/2008   D.R. HORTON, INC.
12227 DEWITT COVE           2   ALAMO RANCH     DEWITT COVE              1/18/2008   D.R. HORTON, INC.
5818 GRAYSON COVE           2   ALAMO RANCH     GRAYSON COVE             1/21/2008   D.R. HORTON, INC.
6426 OLDHAM COVE            2   ALAMO RANCH     OLDHAM COVE              1/22/2008   D.R. HORTON, INC.
5718 LASALLE WAY            2   ALAMO RANCH     LASALLE WAY              1/24/2008   D.R. HORTON, INC.
12234 HARRIS HAWK           2   ALAMO RANCH     HARRIS HAWK              1/24/2008   D.R. HORTON, INC.
6506 OLDHAM COVE            2   ALAMO RANCH     OLDHAM COVE              1/24/2008   D.R. HORTON, INC.
5835 CULBERSON MILL         2   ALAMO RANCH     CULBERSON MILL           1/25/2008   D.R. HORTON, INC.
6406 OLDHAM COVE            2   ALAMO RANCH     OLDHAM COVE              1/29/2008   D.R. HORTON, INC.
12403 LAKE WHITNEY          2   ALAMO RANCH     LAKE WHITNEY              2/1/2008   D.R. HORTON, INC.
12131 HARRIS HAWK           1   ALAMO RANCH     HARRIS HAWK               2/4/2008   D.R. HORTON, INC.
12227 HARRIS HAWK           2   ALAMO RANCH     HARRIS HAWK               2/5/2008   D.R. HORTON, INC.
5803 CULBERSON MILL         1   ALAMO RANCH     CULBERSON MILL           2/12/2008   D.R. HORTON, INC.
12102 HARRIS HAWK           1   ALAMO RANCH     HARRIS HAWK              2/13/2008   D.R. HORTON, INC.
12238 HARRIS HAWK           2   ALAMO RANCH     HARRIS HAWK              2/14/2008   D.R. HORTON, INC.
12106 HARRIS HAWK           2   ALAMO RANCH     HARRIS HAWK              2/15/2008   D.R. HORTON, INC.
12210 HARRIS HAWK           1   ALAMO RANCH     HARRIS HAWK              2/18/2008   D.R. HORTON, INC.
12206 HARRIS HAWK           2   ALAMO RANCH     HARRIS HAWK              2/19/2008   D.R. HORTON, INC.
6510 OLDHAM COVE            2   ALAMO RANCH     OLDHAM COVE              2/25/2008   D.R. HORTON, INC.
         Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 726 of 1053 PageID:
                                             18291

12427 PANOLA WAY           2   ALAMO RANCH   PANOLA WAY             2/25/2008   D.R. HORTON, INC.
6430 OLDHAM COVE           2   ALAMO RANCH   OLDHAM COVE            2/26/2008   D.R. HORTON, INC.
6422 OLDHAM COVE           1   ALAMO RANCH   OLDHAM COVE            2/26/2008   D.R. HORTON, INC.
5718 PALMETTO WAY          1   ALAMO RANCH   PALMETTO WAY           2/28/2008   D.R. HORTON, INC.
5718 GRAYSON COVE          1   ALAMO RANCH   GRAYSON COVE           2/29/2008   D.R. HORTON, INC.
12411 PANOLA WAY           2   ALAMO RANCH   PANOLA WAY              3/5/2008   D.R. HORTON, INC.
5714 GRAYSON COVE          2   ALAMO RANCH   GRAYSON COVE            3/6/2008   D.R. HORTON, INC.
12538 PANOLA WAY           2   ALAMO RANCH   PANOLA WAY             3/12/2008   D.R. HORTON, INC.
6238 PALMETTO WAY          2   ALAMO RANCH   PALMETTO WAY           3/14/2008   D.R. HORTON, INC.
12135 HARRIS HAWK          2   ALAMO RANCH   HARRIS HAWK            3/17/2008   D.R. HORTON, INC.
12214 HARRIS HAWK          2   ALAMO RANCH   HARRIS HAWK            3/19/2008   D.R. HORTON, INC.
6407 DONLEY COVE           2   ALAMO RANCH   DONLEY COVE            3/21/2008   D.R. HORTON, INC.
12510 LAKE WHITNEY         2   ALAMO RANCH   LAKE WHITNEY           3/25/2008   D.R. HORTON, INC.
12434 PANOLA WAY           2   ALAMO RANCH   PANOLA WAY             3/26/2008   D.R. HORTON, INC.
12115 HARRIS HAWK          1   ALAMO RANCH   HARRIS HAWK            3/28/2008   D.R. HORTON, INC.
5706 PALMETTO WAY          1   ALAMO RANCH   PALMETTO WAY            4/3/2008   D.R. HORTON, INC.
5811 PALMETTO WAY          2   ALAMO RANCH   PALMETTO WAY            4/4/2008   D.R. HORTON, INC.
12203 HARRIS HAWK          2   ALAMO RANCH   HARRIS HAWK             4/7/2008   D.R. HORTON, INC.
12234 MEDINA MILL          1   ALAMO RANCH   MEDINA MILL             4/7/2008   D.R. HORTON, INC.
12219 HARRIS HAWK          2   ALAMO RANCH   HARRIS HAWK             4/8/2008   D.R. HORTON, INC.
12123 HARRIS HAWK          1   ALAMO RANCH   HARRIS HAWK             4/9/2008   D.R. HORTON, INC.
12215 HARRIS HAWK          1   ALAMO RANCH   HARRIS HAWK            4/10/2008   D.R. HORTON, INC.
12218 HARRIS HAWK          2   ALAMO RANCH   HARRIS HAWK            4/11/2008   D.R. HORTON, INC.
12211 HARRIS HAWK          1   ALAMO RANCH   HARRIS HAWK            4/11/2008   D.R. HORTON, INC.
12127 HARRIS HAWK          2   ALAMO RANCH   HARRIS HAWK            4/15/2008   D.R. HORTON, INC.
6311 PALMETTO WAY          2   ALAMO RANCH   PALMETTO WAY           4/16/2008   D.R. HORTON, INC.
12202 HARRIS HAWK          1   ALAMO RANCH   HARRIS HAWK            4/17/2008   D.R. HORTON, INC.
12103 MEDINA MILL          2   ALAMO RANCH   MEDINA MILL            4/18/2008   D.R. HORTON, INC.
6302 PALMETTO WAY          2   ALAMO RANCH   PALMETTO WAY           4/21/2008   D.R. HORTON, INC.
12207 HARRIS HAWK          2   ALAMO RANCH   HARRIS HAWK            4/21/2008   D.R. HORTON, INC.
6247 PALMETTO WAY          2   ALAMO RANCH   PALMETTO WAY           4/21/2008   D.R. HORTON, INC.
12130 HARRIS HAWK          1   ALAMO RANCH   HARRIS HAWK            4/21/2008   D.R. HORTON, INC.
12203 MEDINA MILL          2   ALAMO RANCH   MEDINA MILL            4/23/2008   D.R. HORTON, INC.
12207 MEDINA MILL          1   ALAMO RANCH   MEDINA MILL            4/23/2008   D.R. HORTON, INC.
12231 HARRIS HAWK          2   ALAMO RANCH   HARRIS HAWK            4/24/2008   D.R. HORTON, INC.
12223 HARRIS HAWK          2   ALAMO RANCH   HARRIS HAWK            4/25/2008   D.R. HORTON, INC.
12126 HARRIS HAWK          2   ALAMO RANCH   HARRIS HAWK            4/28/2008   D.R. HORTON, INC.
12139 HARRIS HAWK          1   ALAMO RANCH   HARRIS HAWK            4/28/2008   D.R. HORTON, INC.
5810 GRAYSON COVE          2   ALAMO RANCH   GRAYSON COVE           4/29/2008   D.R. HORTON, INC.
12411 PAINTED DAISY        2   ALAMO RANCH   PAINTED DAISY          4/29/2008   D.R. HORTON, INC.
5722 PALMETTO WAY          2   ALAMO RANCH   PALMETTO WAY           4/29/2008   D.R. HORTON, INC.
6126 PALMETTO WAY          2   ALAMO RANCH   PALMETTO WAY           4/30/2008   D.R. HORTON, INC.
12134 HARRIS HAWK          2   ALAMO RANCH   HARRIS HAWK            4/30/2008   D.R. HORTON, INC.
5811 GRAYSON COVE          2   ALAMO RANCH   GRAYSON COVE            5/1/2008   D.R. HORTON, INC.
12138 HARRIS HAWK          1   ALAMO RANCH   HARRIS HAWK             5/1/2008   D.R. HORTON, INC.
6254 PALMETTO WAY          1   ALAMO RANCH   PALMETTO WAY            5/1/2008   D.R. HORTON, INC.
6206 PALMETTO WAY          2   ALAMO RANCH   PALMETTO WAY            5/3/2008   D.R. HORTON, INC.
12522 LAKE WHITNEY         2   ALAMO RANCH   LAKE WHITNEY            5/6/2008   D.R. HORTON, INC.
12107 MEDINA MILL          2   ALAMO RANCH   MEDINA MILL             5/7/2008   D.R. HORTON, INC.
12143 HARRIS HAWK          1   ALAMO RANCH   HARRIS HAWK             5/8/2008   D.R. HORTON, INC.
6323 PALMETTO WAY          2   ALAMO RANCH   PALMETTO WAY           5/14/2008   D.R. HORTON, INC.
12222 MEDINA MILL          2   ALAMO RANCH   MEDINA MILL            5/15/2008   D.R. HORTON, INC.
12218 MEDINA MILL          2   ALAMO RANCH   MEDINA MILL            5/15/2008   D.R. HORTON, INC.
5711 WHITE OAK COVE        2   ALAMO RANCH   WHITE OAK COVE         5/20/2008   D.R. HORTON, INC.
12230 MEDINA MILL          2   ALAMO RANCH   MEDINA MILL            5/20/2008   D.R. HORTON, INC.
12226 MEDINA MILL          2   ALAMO RANCH   MEDINA MILL            5/23/2008   D.R. HORTON, INC.
12131 MEDINA MILL          2   ALAMO RANCH   MEDINA MILL            5/23/2008   D.R. HORTON, INC.
5814 HOLBROOK WAY          2   ALAMO RANCH   HOLBROOK WAY           5/27/2008   D.R. HORTON, INC.
         Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 727 of 1053 PageID:
                                             18292

5702 HOLBROOK WAY          1   ALAMO RANCH   HOLBROOK WAY           5/27/2008   D.R. HORTON, INC.
12214 MEDINA MILL          2   ALAMO RANCH   MEDINA MILL            5/29/2008   D.R. HORTON, INC.
12122 MEDINA MILL          2   ALAMO RANCH   MEDINA MILL            5/29/2008   D.R. HORTON, INC.
12102 MEDINA MILL          2   ALAMO RANCH   MEDINA MILL            5/31/2008   D.R. HORTON, INC.
12202 MEDINA MILL          1   ALAMO RANCH   MEDINA MILL            5/31/2008   D.R. HORTON, INC.
12135 MEDINA MILL          2   ALAMO RANCH   MEDINA MILL             6/2/2008   D.R. HORTON, INC.
6314 PALMETTO WAY          2   ALAMO RANCH   PALMETTO WAY            6/3/2008   D.R. HORTON, INC.
12126 MEDINA MILL          2   ALAMO RANCH   MEDINA MILL             6/4/2008   D.R. HORTON, INC.
12215 MEDINA MILL          1   ALAMO RANCH   MEDINA MILL             6/5/2008   D.R. HORTON, INC.
12210 MEDINA MILL          2   ALAMO RANCH   MEDINA MILL             6/5/2008   D.R. HORTON, INC.
12211 MEDINA MILL          1   ALAMO RANCH   MEDINA MILL             6/6/2008   D.R. HORTON, INC.
12206 MEDINA MILL          2   ALAMO RANCH   MEDINA MILL             6/6/2008   D.R. HORTON, INC.
12119 MEDINA MILL          2   ALAMO RANCH   MEDINA MILL             6/9/2008   D.R. HORTON, INC.
12134 MEDINA MILL          2   ALAMO RANCH   MEDINA MILL             6/9/2008   D.R. HORTON, INC.
12130 MEDINA MILL          1   ALAMO RANCH   MEDINA MILL            6/10/2008   D.R. HORTON, INC.
12127 MEDINA MILL          1   ALAMO RANCH   MEDINA MILL            6/10/2008   D.R. HORTON, INC.
12231 MEDINA MILL          1   ALAMO RANCH   MEDINA MILL            6/11/2008   D.R. HORTON, INC.
12407 PAINTED DAISY        2   ALAMO RANCH   PAINTED DAISY          6/12/2008   D.R. HORTON, INC.
12118 MEDINA MILL          1   ALAMO RANCH   MEDINA MILL            6/13/2008   D.R. HORTON, INC.
6503 DONLEY COVE           2   ALAMO RANCH   DONLEY COVE            6/16/2008   D.R. HORTON, INC.
6511 DONLEY COVE           2   ALAMO RANCH   DONLEY COVE            6/16/2008   D.R. HORTON, INC.
6507 DONLEY COVE           2   ALAMO RANCH   DONLEY COVE            6/17/2008   D.R. HORTON, INC.
12123 MEDINA MILL          2   ALAMO RANCH   MEDINA MILL            6/17/2008   D.R. HORTON, INC.
12227 MEDINA MILL          1   ALAMO RANCH   MEDINA MILL            6/17/2008   D.R. HORTON, INC.
12115 MEDINA MILL          2   ALAMO RANCH   MEDINA MILL            6/18/2008   D.R. HORTON, INC.
12111 MEDINA MILL          2   ALAMO RANCH   MEDINA MILL            6/19/2008   D.R. HORTON, INC.
6431 DONLEY COVE           2   ALAMO RANCH   DONLEY COVE            6/20/2008   D.R. HORTON, INC.
12106 MEDINA MILL          2   ALAMO RANCH   MEDINA MILL            6/20/2008   D.R. HORTON, INC.
12114 MEDINA MILL          1   ALAMO RANCH   MEDINA MILL            6/24/2008   D.R. HORTON, INC.
12223 MEDINA MILL          1   ALAMO RANCH   MEDINA MILL            6/25/2008   D.R. HORTON, INC.
12502 PANOLA WAY           2   ALAMO RANCH   PANOLA WAY             6/25/2008   D.R. HORTON, INC.
12219 MEDINA MILL          1   ALAMO RANCH   MEDINA MILL            6/25/2008   D.R. HORTON, INC.
5823 CULBERSON MILL        2   ALAMO RANCH   CULBERSON MILL         6/26/2008   D.R. HORTON, INC.
12110 MEDINA MILL          1   ALAMO RANCH   MEDINA MILL            6/27/2008   D.R. HORTON, INC.
5834 CULBERSON MILL        2   ALAMO RANCH   CULBERSON MILL         6/30/2008   D.R. HORTON, INC.
12526 PANOLA WAY           2   ALAMO RANCH   PANOLA WAY              7/3/2008   D.R. HORTON, INC.
12727 JASPER LEAF          2   ALAMO RANCH   JASPER LEAF             7/3/2008   D.R. HORTON, INC.
5839 PALMETTO WAY          2   ALAMO RANCH   PALMETTO WAY           7/15/2008   D.R. HORTON, INC.
5727 WHITE OAK COVE        2   ALAMO RANCH   WHITE OAK COVE         7/18/2008   D.R. HORTON, INC.
5743 WHITE OAK COVE        2   ALAMO RANCH   WHITE OAK COVE         7/22/2008   D.R. HORTON, INC.
6203 PALMETTO WAY          2   ALAMO RANCH   PALMETTO WAY           7/24/2008   D.R. HORTON, INC.
5727 LASALLE WAY           2   ALAMO RANCH   LASALLE WAY            7/29/2008   D.R. HORTON, INC.
5731 WHITE OAK COVE        2   ALAMO RANCH   WHITE OAK COVE         7/30/2008   D.R. HORTON, INC.
12430 LAKE WHITNEY         1   ALAMO RANCH   LAKE WHITNEY           7/31/2008   D.R. HORTON, INC.
12419 LAKE WHITNEY         2   ALAMO RANCH   LAKE WHITNEY            8/1/2008   D.R. HORTON, INC.
5739 WHITE OAK COVE        2   ALAMO RANCH   WHITE OAK COVE          8/4/2008   D.R. HORTON, INC.
12106 KARNES WAY           1   ALAMO RANCH   KARNES WAY              8/6/2008   D.R. HORTON, INC.
12110 KARNES WAY           1   ALAMO RANCH   KARNES WAY              8/6/2008   D.R. HORTON, INC.
12114 KARNES WAY           1   ALAMO RANCH   KARNES WAY              8/6/2008   D.R. HORTON, INC.
12118 KARNES WAY           1   ALAMO RANCH   KARNES WAY              8/7/2008   D.R. HORTON, INC.
12134 KARNES WAY           2   ALAMO RANCH   KARNES WAY             8/11/2008   D.R. HORTON, INC.
12122 KARNES WAY           2   ALAMO RANCH   KARNES WAY             8/12/2008   D.R. HORTON, INC.
12130 KARNES WAY           2   ALAMO RANCH   KARNES WAY             8/14/2008   D.R. HORTON, INC.
12126 KARNES WAY           2   ALAMO RANCH   KARNES WAY             8/14/2008   D.R. HORTON, INC.
12138 KARNES WAY           2   ALAMO RANCH   KARNES WAY             8/15/2008   D.R. HORTON, INC.
12167 KARNES WAY           2   ALAMO RANCH   KARNES WAY             8/18/2008   D.R. HORTON, INC.
6703 BOWIE CIRCLE          2   ALAMO RANCH   BOWIE CIRCLE           8/19/2008   D.R. HORTON, INC.
12142 KARNES WAY           2   ALAMO RANCH   KARNES WAY             8/20/2008   D.R. HORTON, INC.
         Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 728 of 1053 PageID:
                                             18293

5707 LASALLE WAY           1   ALAMO RANCH   LASALLE WAY             8/22/2008   D.R. HORTON, INC.
12166 KARNES WAY           1   ALAMO RANCH   KARNES WAY              8/25/2008   D.R. HORTON, INC.
5715 LASALLE WAY           2   ALAMO RANCH   LASALLE WAY             8/25/2008   D.R. HORTON, INC.
12419 PANOLA WAY           2   ALAMO RANCH   PANOLA WAY              8/26/2008   D.R. HORTON, INC.
5715 WHITE OAK COVE        2   ALAMO RANCH   WHITE OAK COVE          8/27/2008   D.R. HORTON, INC.
12154 KARNES WAY           1   ALAMO RANCH   KARNES WAY              8/28/2008   D.R. HORTON, INC.
5731 LASALLE WAY           2   ALAMO RANCH   LASALLE WAY             8/29/2008   D.R. HORTON, INC.
12410 PANOLA WAY           2   ALAMO RANCH   PANOLA WAY              8/29/2008   D.R. HORTON, INC.
5739 LASALLE WAY           2   ALAMO RANCH   LASALLE WAY              9/2/2008   D.R. HORTON, INC.
12170 KARNES WAY           2   ALAMO RANCH   KARNES WAY               9/3/2008   D.R. HORTON, INC.
6702 BOWIE CIRCLE          1   ALAMO RANCH   BOWIE CIRCLE             9/4/2008   D.R. HORTON, INC.
12179 KARNES WAY           2   ALAMO RANCH   KARNES WAY              9/10/2008   D.R. HORTON, INC.
12131 KARNES WAY           2   ALAMO RANCH   KARNES WAY              9/12/2008   D.R. HORTON, INC.
12135 KARNES WAY           2   ALAMO RANCH   KARNES WAY              9/12/2008   D.R. HORTON, INC.
5839 SUGARBERRY            2   ALAMO RANCH   SUGARBERRY              9/16/2008   D.R. HORTON, INC.
12143 KARNES WAY           2   ALAMO RANCH   KARNES WAY              9/17/2008   D.R. HORTON, INC.
6502 BOWIE CIRCLE          2   ALAMO RANCH   BOWIE CIRCLE            9/19/2008   D.R. HORTON, INC.
6610 BOWIE CIRCLE          1   ALAMO RANCH   BOWIE CIRCLE            9/19/2008   D.R. HORTON, INC.
6506 BOWIE CIRCLE          2   ALAMO RANCH   BOWIE CIRCLE            9/19/2008   D.R. HORTON, INC.
12142 HARRIS HAWK          2   ALAMO RANCH   HARRIS HAWK             9/23/2008   D.R. HORTON, INC.
12127 KARNES WAY           2   ALAMO RANCH   KARNES WAY              9/23/2008   D.R. HORTON, INC.
12115 KARNES WAY           2   ALAMO RANCH   KARNES WAY              9/24/2008   D.R. HORTON, INC.
12111 KARNES WAY           2   ALAMO RANCH   KARNES WAY              9/25/2008   D.R. HORTON, INC.
12123 KARNES WAY           2   ALAMO RANCH   KARNES WAY              9/26/2008   D.R. HORTON, INC.
6714 BOWIE CIRCLE          2   ALAMO RANCH   BOWIE CIRCLE            9/26/2008   D.R. HORTON, INC.
5735 LASALLE WAY           2   ALAMO RANCH   LASALLE WAY             9/30/2008   D.R. HORTON, INC.
12326 CORSICANA MILL       2   ALAMO RANCH   CORSICANA MILL         10/10/2008   D.R. HORTON, INC.
12535 PANOLA WAY           2   ALAMO RANCH   PANOLA WAY             10/14/2008   D.R. HORTON, INC.
12146 KARNES WAY           1   ALAMO RANCH   KARNES WAY             10/16/2008   D.R. HORTON, INC.
12514 LAKE WHITNEY         2   ALAMO RANCH   LAKE WHITNEY           10/16/2008   D.R. HORTON, INC.
6627 DONLEY COVE           2   ALAMO RANCH   DONLEY COVE            10/22/2008   D.R. HORTON, INC.
6631 DONLEY COVE           2   ALAMO RANCH   DONLEY COVE            10/23/2008   D.R. HORTON, INC.
12431 PANOLA WAY           2   ALAMO RANCH   PANOLA WAY             10/28/2008   D.R. HORTON, INC.
6618 BOWIE CIRCLE          2   ALAMO RANCH   BOWIE CIRCLE           10/29/2008   D.R. HORTON, INC.
12410 LAKE WHITNEY         2   ALAMO RANCH   LAKE WHITNEY           11/11/2008   D.R. HORTON, INC.
12159 KARNES WAY           2   ALAMO RANCH   KARNES WAY             11/13/2008   D.R. HORTON, INC.
12315 CORSICANA MILL       2   ALAMO RANCH   CORSICANA MILL         11/14/2008   D.R. HORTON, INC.
12187 KARNES WAY           2   ALAMO RANCH   KARNES WAY             11/18/2008   D.R. HORTON, INC.
12427 LAKE WHITNEY         2   ALAMO RANCH   LAKE WHITNEY           11/19/2008   D.R. HORTON, INC.
6707 BOWIE CIRCLE          2   ALAMO RANCH   BOWIE CIRCLE           11/24/2008   D.R. HORTON, INC.
6606 BOWIE CIRCLE          2   ALAMO RANCH   BOWIE CIRCLE            12/8/2008   D.R. HORTON, INC.
6319 PALMETTO WAY          2   ALAMO RANCH   PALMETTO WAY            12/8/2008   D.R. HORTON, INC.
6322 PALMETTO WAY          1   ALAMO RANCH   PALMETTO WAY           12/17/2008   D.R. HORTON, INC.
12171 KARNES WAY           2   ALAMO RANCH   KARNES WAY             12/30/2008   D.R. HORTON, INC.
12175 KARNES WAY           2   ALAMO RANCH   KARNES WAY               1/6/2009   D.R. HORTON, INC.
12119 KARNES WAY           2   ALAMO RANCH   KARNES WAY               1/8/2009   D.R. HORTON, INC.
6214 PALMETTO WAY          2   ALAMO RANCH   PALMETTO WAY            1/12/2009   D.R. HORTON, INC.
6222 PALMETTO WAY          2   ALAMO RANCH   PALMETTO WAY            1/13/2009   D.R. HORTON, INC.
12106 DEWITT WAY           1   ALAMO RANCH   DEWITT WAY              1/21/2009   D.R. HORTON, INC.
6718 BOWIE CIRCLE          2   ALAMO RANCH   BOWIE CIRCLE            1/21/2009   D.R. HORTON, INC.
12122 DEWITT WAY           1   ALAMO RANCH   DEWITT WAY              1/22/2009   D.R. HORTON, INC.
12438 LAKE WHITNEY         2   ALAMO RANCH   LAKE WHITNEY            1/23/2009   D.R. HORTON, INC.
12110 DEWITT WAY           1   ALAMO RANCH   DEWITT WAY              1/23/2009   D.R. HORTON, INC.
5826 CULBERSON MILL        2   ALAMO RANCH   CULBERSON MILL          1/26/2009   D.R. HORTON, INC.
12518 LAKE WHITNEY         2   ALAMO RANCH   LAKE WHITNEY            1/27/2009   D.R. HORTON, INC.
12118 DEWITT WAY           1   ALAMO RANCH   DEWITT WAY              1/28/2009   D.R. HORTON, INC.
12139 KARNES WAY           2   ALAMO RANCH   KARNES WAY              1/30/2009   D.R. HORTON, INC.
6614 BOWIE CIRCLE          1   ALAMO RANCH   BOWIE CIRCLE             2/3/2009   D.R. HORTON, INC.
         Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 729 of 1053 PageID:
                                             18294

6510 BOWIE CIRCLE          1   ALAMO RANCH   BOWIE CIRCLE           2/10/2009   D.R. HORTON, INC.
6226 PALMETTO WAY          2   ALAMO RANCH   PALMETTO WAY           2/12/2009   D.R. HORTON, INC.
5806 GRAYSON COVE          2   ALAMO RANCH   GRAYSON COVE           2/16/2009   D.R. HORTON, INC.
6706 BOWIE CIRCLE          1   ALAMO RANCH   BOWIE CIRCLE           2/16/2009   D.R. HORTON, INC.
6619 DONLEY COVE           2   ALAMO RANCH   DONLEY COVE            2/17/2009   D.R. HORTON, INC.
12107 KARNES WAY           2   ALAMO RANCH   KARNES WAY             2/18/2009   D.R. HORTON, INC.
6218 PALMETTO WAY          2   ALAMO RANCH   PALMETTO WAY           2/19/2009   D.R. HORTON, INC.
6230 PALMETTO WAY          2   ALAMO RANCH   PALMETTO WAY           2/25/2009   D.R. HORTON, INC.
6710 BOWIE CIRCLE          2   ALAMO RANCH   BOWIE CIRCLE           2/27/2009   D.R. HORTON, INC.
5819 GRAYSON COVE          2   ALAMO RANCH   GRAYSON COVE           2/28/2009   D.R. HORTON, INC.
5710 HOLBROOK WAY          2   ALAMO RANCH   HOLBROOK WAY            3/3/2009   D.R. HORTON, INC.
6622 BOWIE CIRCLE          1   ALAMO RANCH   BOWIE CIRCLE            3/5/2009   D.R. HORTON, INC.
12102 DEWITT WAY           2   ALAMO RANCH   DEWITT WAY              3/9/2009   D.R. HORTON, INC.
6623 DONLEY COVE           2   ALAMO RANCH   DONLEY COVE            3/10/2009   D.R. HORTON, INC.
12151 KARNES WAY           2   ALAMO RANCH   KARNES WAY             3/10/2009   D.R. HORTON, INC.
12723 JASPER LEAF          2   ALAMO RANCH   JASPER LEAF            3/12/2009   D.R. HORTON, INC.
6715 BOWIE CIRCLE          1   ALAMO RANCH   BOWIE CIRCLE           3/13/2009   D.R. HORTON, INC.
5826 CEDAR HILL WAY        1   ALAMO RANCH   CEDAR HILL WAY         3/13/2009   D.R. HORTON, INC.
6719 BOWIE CIRCLE          2   ALAMO RANCH   BOWIE CIRCLE           3/17/2009   D.R. HORTON, INC.
12103 KARNES WAY           2   ALAMO RANCH   KARNES WAY             3/17/2009   D.R. HORTON, INC.
6219 PALMETTO WAY          2   ALAMO RANCH   PALMETTO WAY           3/18/2009   D.R. HORTON, INC.
6215 PALMETTO WAY          2   ALAMO RANCH   PALMETTO WAY           3/20/2009   D.R. HORTON, INC.
12403 PANOLA WAY           2   ALAMO RANCH   PANOLA WAY             3/24/2009   D.R. HORTON, INC.
5723 LASALLE WAY           2   ALAMO RANCH   LASALLE WAY            3/27/2009   D.R. HORTON, INC.
6243 PALMETTO WAY          2   ALAMO RANCH   PALMETTO WAY           3/31/2009   D.R. HORTON, INC.
6211 PALMETTO WAY          2   ALAMO RANCH   PALMETTO WAY           3/31/2009   D.R. HORTON, INC.
5723 WHITE OAK COVE        2   ALAMO RANCH   WHITE OAK COVE          4/1/2009   D.R. HORTON, INC.
5822 HOLBROOK WAY          2   ALAMO RANCH   HOLBROOK WAY            4/7/2009   D.R. HORTON, INC.
6307 PALMETTO WAY          2   ALAMO RANCH   PALMETTO WAY            4/8/2009   D.R. HORTON, INC.
5827 PALMETTO WAY          2   ALAMO RANCH   PALMETTO WAY            4/8/2009   D.R. HORTON, INC.
6611 DONLEY COVE           2   ALAMO RANCH   DONLEY COVE             4/9/2009   D.R. HORTON, INC.
12415 PANOLA WAY           2   ALAMO RANCH   PANOLA WAY              4/9/2009   D.R. HORTON, INC.
12102 KARNES WAY           2   ALAMO RANCH   KARNES WAY             4/10/2009   D.R. HORTON, INC.
6250 PALMETTO WAY          2   ALAMO RANCH   PALMETTO WAY           4/14/2009   D.R. HORTON, INC.
6602 BOWIE CIRCLE          2   ALAMO RANCH   BOWIE CIRCLE           4/14/2009   D.R. HORTON, INC.
12163 KARNES WAY           2   ALAMO RANCH   KARNES WAY             4/15/2009   D.R. HORTON, INC.
5714 LASALLE WAY           1   ALAMO RANCH   LASALLE WAY            4/20/2009   D.R. HORTON, INC.
12523 LAKE WHITNEY         2   ALAMO RANCH   LAKE WHITNEY           4/21/2009   D.R. HORTON, INC.
12114 DEWITT WAY           1   ALAMO RANCH   DEWITT WAY             4/23/2009   D.R. HORTON, INC.
6615 DONLEY COVE           2   ALAMO RANCH   DONLEY COVE            4/23/2009   D.R. HORTON, INC.
12147 KARNES WAY           2   ALAMO RANCH   KARNES WAY             4/23/2009   D.R. HORTON, INC.
12183 KARNES WAY           2   ALAMO RANCH   KARNES WAY             4/27/2009   D.R. HORTON, INC.
12150 KARNES WAY           1   ALAMO RANCH   KARNES WAY             4/28/2009   D.R. HORTON, INC.
12174 KARNES WAY           1   ALAMO RANCH   KARNES WAY              5/6/2009   D.R. HORTON, INC.
6318 PALMETTO WAY          2   ALAMO RANCH   PALMETTO WAY           5/26/2009   D.R. HORTON, INC.
12306 CORSICANA MILL       2   ALAMO RANCH   CORSICANA MILL         5/27/2009   D.R. HORTON, INC.
5831 SUGARBERRY            2   ALAMO RANCH   SUGARBERRY              6/4/2009   D.R. HORTON, INC.
12162 KARNES WAY           1   ALAMO RANCH   KARNES WAY             6/15/2009   D.R. HORTON, INC.
6711 BOWIE CIRCLE          2   ALAMO RANCH   BOWIE CIRCLE           6/16/2009   D.R. HORTON, INC.
6207 PALMETTO WAY          2   ALAMO RANCH   PALMETTO WAY           6/18/2009   D.R. HORTON, INC.
12158 KARNES WAY           1   ALAMO RANCH   KARNES WAY             6/20/2009   D.R. HORTON, INC.
12155 KARNES WAY           1   ALAMO RANCH   KARNES WAY             6/22/2009   D.R. HORTON, INC.
6235 PALMETTO WAY          2   ALAMO RANCH   PALMETTO WAY           6/24/2009   D.R. HORTON, INC.
5851 PALMETTO WAY          2   ALAMO RANCH   PALMETTO WAY           6/30/2009   D.R. HORTON, INC.
6223 PALMETTO WAY          2   ALAMO RANCH   PALMETTO WAY            7/9/2009   D.R. HORTON, INC.
6231 PALMETTO WAY          2   ALAMO RANCH   PALMETTO WAY           7/13/2009   D.R. HORTON, INC.
12402 LAKE WHITNEY         2   ALAMO RANCH   LAKE WHITNEY           7/15/2009   D.R. HORTON, INC.
5711 GRAYSON COVE          1   ALAMO RANCH   GRAYSON COVE           7/15/2009   D.R. HORTON, INC.
         Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 730 of 1053 PageID:
                                             18295

12202 DEWITT WAY           1   ALAMO RANCH   DEWITT WAY              7/16/2009   D.R. HORTON, INC.
12214 DEWITT WAY           1   ALAMO RANCH   DEWITT WAY              7/16/2009   D.R. HORTON, INC.
12258 DEWITT WAY           2   ALAMO RANCH   DEWITT WAY              7/17/2009   D.R. HORTON, INC.
6227 PALMETTO WAY          2   ALAMO RANCH   PALMETTO WAY            7/17/2009   D.R. HORTON, INC.
12139 BOWIE MILL           2   ALAMO RANCH   BOWIE MILL              7/24/2009   D.R. HORTON, INC.
12310 DEWITT WAY           2   ALAMO RANCH   DEWITT WAY              7/31/2009   D.R. HORTON, INC.
12210 DEWITT WAY           1   ALAMO RANCH   DEWITT WAY              7/31/2009   D.R. HORTON, INC.
12218 DEWITT WAY           1   ALAMO RANCH   DEWITT WAY               8/4/2009   D.R. HORTON, INC.
12246 DEWITT WAY           2   ALAMO RANCH   DEWITT WAY               8/4/2009   D.R. HORTON, INC.
12302 DEWITT WAY           2   ALAMO RANCH   DEWITT WAY               8/4/2009   D.R. HORTON, INC.
12215 DEWITT WAY           2   ALAMO RANCH   DEWITT WAY               8/4/2009   D.R. HORTON, INC.
12206 DEWITT WAY           1   ALAMO RANCH   DEWITT WAY               8/5/2009   D.R. HORTON, INC.
12211 DEWITT WAY           2   ALAMO RANCH   DEWITT WAY               8/5/2009   D.R. HORTON, INC.
12254 DEWITT WAY           2   ALAMO RANCH   DEWITT WAY               8/5/2009   D.R. HORTON, INC.
12242 DEWITT WAY           2   ALAMO RANCH   DEWITT WAY               8/7/2009   D.R. HORTON, INC.
12250 DEWITT WAY           2   ALAMO RANCH   DEWITT WAY               8/7/2009   D.R. HORTON, INC.
12151 BOWIE MILL           1   ALAMO RANCH   BOWIE MILL              8/12/2009   D.R. HORTON, INC.
12222 DEWITT WAY           2   ALAMO RANCH   DEWITT WAY              8/14/2009   D.R. HORTON, INC.
6711 KARNES LEAF           2   ALAMO RANCH   KARNES LEAF             8/17/2009   D.R. HORTON, INC.
12147 BOWIE MILL           2   ALAMO RANCH   BOWIE MILL              8/18/2009   D.R. HORTON, INC.
6234 PALMETTO WAY          2   ALAMO RANCH   PALMETTO WAY            8/18/2009   D.R. HORTON, INC.
6707 KARNES LEAF           2   ALAMO RANCH   KARNES LEAF             8/19/2009   D.R. HORTON, INC.
6246 PALMETTO WAY          2   ALAMO RANCH   PALMETTO WAY            8/19/2009   D.R. HORTON, INC.
6723 KARNES LEAF           2   ALAMO RANCH   KARNES LEAF             8/21/2009   D.R. HORTON, INC.
6303 PALMETTO WAY          2   ALAMO RANCH   PALMETTO WAY            8/21/2009   D.R. HORTON, INC.
6327 PALMETTO WAY          2   ALAMO RANCH   PALMETTO WAY            8/21/2009   D.R. HORTON, INC.
6338 PALMETTO WAY          2   ALAMO RANCH   PALMETTO WAY            8/21/2009   D.R. HORTON, INC.
6706 SHAMROCK WAY          1   ALAMO RANCH   SHAMROCK WAY            8/24/2009   D.R. HORTON, INC.
6702 SHAMROCK WAY          2   ALAMO RANCH   SHAMROCK WAY            8/25/2009   D.R. HORTON, INC.
12231 DEWITT WAY           1   ALAMO RANCH   DEWITT WAY              8/26/2009   D.R. HORTON, INC.
5703 CULBERSON MILL        2   ALAMO RANCH   CULBERSON MILL          8/28/2009   D.R. HORTON, INC.
5827 SUGARBERRY            2   ALAMO RANCH   SUGARBERRY              8/31/2009   D.R. HORTON, INC.
6331 PALMETTO WAY          2   ALAMO RANCH   PALMETTO WAY             9/2/2009   D.R. HORTON, INC.
12234 DEWITT WAY           1   ALAMO RANCH   DEWITT WAY               9/2/2009   D.R. HORTON, INC.
12306 DEWITT WAY           2   ALAMO RANCH   DEWITT WAY               9/4/2009   D.R. HORTON, INC.
12203 DEWITT WAY           1   ALAMO RANCH   DEWITT WAY               9/9/2009   D.R. HORTON, INC.
6346 PALMETTO WAY          2   ALAMO RANCH   PALMETTO WAY            9/10/2009   D.R. HORTON, INC.
6719 KARNES LEAF           2   ALAMO RANCH   KARNES LEAF             9/11/2009   D.R. HORTON, INC.
12226 DEWITT WAY           2   ALAMO RANCH   DEWITT WAY              9/11/2009   D.R. HORTON, INC.
12227 DEWITT WAY           1   ALAMO RANCH   DEWITT WAY              9/11/2009   D.R. HORTON, INC.
12235 DEWITT WAY           2   ALAMO RANCH   DEWITT WAY              9/11/2009   D.R. HORTON, INC.
12150 BOWIE MILL           2   ALAMO RANCH   BOWIE MILL              9/15/2009   D.R. HORTON, INC.
12323 CORSICANA MILL       2   ALAMO RANCH   CORSICANA MILL          9/16/2009   D.R. HORTON, INC.
12243 DEWITT WAY           2   ALAMO RANCH   DEWITT WAY              9/17/2009   D.R. HORTON, INC.
12239 DEWITT WAY           2   ALAMO RANCH   DEWITT WAY              9/17/2009   D.R. HORTON, INC.
5819 CULBERSON MILL        2   ALAMO RANCH   CULBERSON MILL          9/18/2009   D.R. HORTON, INC.
12219 DEWITT WAY           2   ALAMO RANCH   DEWITT WAY              9/18/2009   D.R. HORTON, INC.
12722 TULIA CIRCLE         2   ALAMO RANCH   TULIA CIRCLE            9/18/2009   D.R. HORTON, INC.
5706 CULBERSON MILL        2   ALAMO RANCH   CULBERSON MILL          9/22/2009   D.R. HORTON, INC.
12411 LAKE WHITNEY         2   ALAMO RANCH   LAKE WHITNEY            9/23/2009   D.R. HORTON, INC.
12255 DEWITT WAY           1   ALAMO RANCH   DEWITT WAY              9/25/2009   D.R. HORTON, INC.
12718 TULIA CIRCLE         2   ALAMO RANCH   TULIA CIRCLE            9/25/2009   D.R. HORTON, INC.
5819 SUGARBERRY            2   ALAMO RANCH   SUGARBERRY              9/30/2009   D.R. HORTON, INC.
12230 DEWITT WAY           1   ALAMO RANCH   DEWITT WAY              10/2/2009   D.R. HORTON, INC.
6334 PALMETTO WAY          2   ALAMO RANCH   PALMETTO WAY            10/2/2009   D.R. HORTON, INC.
12415 LAKE WHITNEY         2   ALAMO RANCH   LAKE WHITNEY            10/7/2009   D.R. HORTON, INC.
6310 PALMETTO WAY          2   ALAMO RANCH   PALMETTO WAY            10/9/2009   D.R. HORTON, INC.
12146 BOWIE MILL           1   ALAMO RANCH   BOWIE MILL             10/12/2009   D.R. HORTON, INC.
         Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 731 of 1053 PageID:
                                             18296

12135 BOWIE MILL           1   ALAMO RANCH   BOWIE MILL             10/13/2009   D.R. HORTON, INC.
6703 KARNES LEAF           2   ALAMO RANCH   KARNES LEAF            10/13/2009   D.R. HORTON, INC.
6342 PALMETTO WAY          1   ALAMO RANCH   PALMETTO WAY           10/14/2009   D.R. HORTON, INC.
12143 BOWIE MILL           2   ALAMO RANCH   BOWIE MILL             10/14/2009   D.R. HORTON, INC.
12327 CORSICANA MILL       2   ALAMO RANCH   CORSICANA MILL         10/14/2009   D.R. HORTON, INC.
6242 PALMETTO WAY          2   ALAMO RANCH   PALMETTO WAY           10/15/2009   D.R. HORTON, INC.
12142 BOWIE MILL           2   ALAMO RANCH   BOWIE MILL             10/15/2009   D.R. HORTON, INC.
12303 CORSICANA MILL       2   ALAMO RANCH   CORSICANA MILL         10/16/2009   D.R. HORTON, INC.
12319 CORSICANA MILL       2   ALAMO RANCH   CORSICANA MILL         10/21/2009   D.R. HORTON, INC.
6330 PALMETTO WAY          2   ALAMO RANCH   PALMETTO WAY           10/21/2009   D.R. HORTON, INC.
12330 CORSICANA MILL       2   ALAMO RANCH   CORSICANA MILL         10/22/2009   D.R. HORTON, INC.
12251 DEWITT WAY           2   ALAMO RANCH   DEWITT WAY             10/22/2009   D.R. HORTON, INC.
12307 CORSICANA MILL       2   ALAMO RANCH   CORSICANA MILL         10/22/2009   D.R. HORTON, INC.
12134 BOWIE MILL           2   ALAMO RANCH   BOWIE MILL             10/23/2009   D.R. HORTON, INC.
12247 DEWITT WAY           2   ALAMO RANCH   DEWITT WAY             10/27/2009   D.R. HORTON, INC.
12238 DEWITT WAY           1   ALAMO RANCH   DEWITT WAY             10/27/2009   D.R. HORTON, INC.
5803 SUGARBERRY            2   ALAMO RANCH   SUGARBERRY             10/28/2009   D.R. HORTON, INC.
12223 DEWITT WAY           1   ALAMO RANCH   DEWITT WAY              11/6/2009   D.R. HORTON, INC.
12714 TULIA CIRCLE         2   ALAMO RANCH   TULIA CIRCLE            11/9/2009   D.R. HORTON, INC.
6715 KARNES LEAF           2   ALAMO RANCH   KARNES LEAF            11/13/2009   D.R. HORTON, INC.
5818 CEDAR HILL WAY        2   ALAMO RANCH   CEDAR HILL WAY         11/17/2009   D.R. HORTON, INC.
12138 BOWIE MILL           2   ALAMO RANCH   BOWIE MILL             11/17/2009   D.R. HORTON, INC.
12719 JASPER LEAF          2   ALAMO RANCH   JASPER LEAF            11/25/2009   D.R. HORTON, INC.
6347 PALMETTO WAY          2   ALAMO RANCH   PALMETTO WAY            12/7/2009   D.R. HORTON, INC.
6350 PALMETTO WAY          2   ALAMO RANCH   PALMETTO WAY           12/14/2009   D.R. HORTON, INC.
12010 TEXANA COVE          1   ALAMO RANCH   TEXANA COVE            12/22/2009   D.R. HORTON, INC.
6814 SHAMROCK WAY          2   ALAMO RANCH   SHAMROCK WAY           12/23/2009   D.R. HORTON, INC.
6718 SHAMROCK WAY          2   ALAMO RANCH   SHAMROCK WAY           12/28/2009   D.R. HORTON, INC.
6830 SHAMROCK WAY          2   ALAMO RANCH   SHAMROCK WAY             1/8/2010   D.R. HORTON, INC.
6335 PALMETTO WAY          2   ALAMO RANCH   PALMETTO WAY            1/11/2010   D.R. HORTON, INC.
6818 SHAMROCK WAY          2   ALAMO RANCH   SHAMROCK WAY            1/11/2010   D.R. HORTON, INC.
6343 PALMETTO WAY          2   ALAMO RANCH   PALMETTO WAY            1/15/2010   D.R. HORTON, INC.
12106 BOWIE MILL           1   ALAMO RANCH   BOWIE MILL              1/25/2010   D.R. HORTON, INC.
12114 BOWIE MILL           2   ALAMO RANCH   BOWIE MILL              1/25/2010   D.R. HORTON, INC.
12110 BOWIE MILL           1   ALAMO RANCH   BOWIE MILL              1/26/2010   D.R. HORTON, INC.
12102 BOWIE MILL           1   ALAMO RANCH   BOWIE MILL              1/29/2010   D.R. HORTON, INC.
12122 BOWIE MILL           2   ALAMO RANCH   BOWIE MILL              1/29/2010   D.R. HORTON, INC.
12118 BOWIE MILL           2   ALAMO RANCH   BOWIE MILL               2/3/2010   D.R. HORTON, INC.
12003 TEXANA COVE          2   ALAMO RANCH   TEXANA COVE              2/9/2010   D.R. HORTON, INC.
12710 TULIA CIRCLE         2   ALAMO RANCH   TULIA CIRCLE            2/10/2010   D.R. HORTON, INC.
6806 SHAMROCK WAY          1   ALAMO RANCH   SHAMROCK WAY            2/11/2010   D.R. HORTON, INC.
6714 SHAMROCK WAY          1   ALAMO RANCH   SHAMROCK WAY            2/11/2010   D.R. HORTON, INC.
6710 SHAMROCK WAY          1   ALAMO RANCH   SHAMROCK WAY            2/12/2010   D.R. HORTON, INC.
12126 BOWIE MILL           2   ALAMO RANCH   BOWIE MILL              2/12/2010   D.R. HORTON, INC.
6822 SHAMROCK WAY          2   ALAMO RANCH   SHAMROCK WAY            2/12/2010   D.R. HORTON, INC.
12022 TEXANA COVE          2   ALAMO RANCH   TEXANA COVE             2/15/2010   D.R. HORTON, INC.
6810 SHAMROCK WAY          2   ALAMO RANCH   SHAMROCK WAY            2/15/2010   D.R. HORTON, INC.
12130 BOWIE MILL           2   ALAMO RANCH   BOWIE MILL              2/16/2010   D.R. HORTON, INC.
12018 TEXANA COVE          2   ALAMO RANCH   TEXANA COVE             2/16/2010   D.R. HORTON, INC.
12023 TEXANA COVE          2   ALAMO RANCH   TEXANA COVE             2/17/2010   D.R. HORTON, INC.
12014 TEXANA COVE          2   ALAMO RANCH   TEXANA COVE             2/18/2010   D.R. HORTON, INC.
12050 TEXANA COVE          2   ALAMO RANCH   TEXANA COVE             2/19/2010   D.R. HORTON, INC.
12030 TEXANA COVE          2   ALAMO RANCH   TEXANA COVE             2/19/2010   D.R. HORTON, INC.
12038 TEXANA COVE          2   ALAMO RANCH   TEXANA COVE             2/22/2010   D.R. HORTON, INC.
12046 TEXANA COVE          2   ALAMO RANCH   TEXANA COVE             2/22/2010   D.R. HORTON, INC.
6351 PALMETTO WAY          2   ALAMO RANCH   PALMETTO WAY            2/23/2010   D.R. HORTON, INC.
12042 TEXANA COVE          2   ALAMO RANCH   TEXANA COVE             2/24/2010   D.R. HORTON, INC.
12026 TEXANA COVE          2   ALAMO RANCH   TEXANA COVE             2/25/2010   D.R. HORTON, INC.
         Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 732 of 1053 PageID:
                                             18297

6826 SHAMROCK WAY          2   ALAMO RANCH   SHAMROCK WAY           2/26/2010   D.R. HORTON, INC.
12034 TEXANA COVE          2   ALAMO RANCH   TEXANA COVE             3/2/2010   D.R. HORTON, INC.
12015 TEXANA COVE          2   ALAMO RANCH   TEXANA COVE             3/3/2010   D.R. HORTON, INC.
12039 TEXANA COVE          2   ALAMO RANCH   TEXANA COVE             3/3/2010   D.R. HORTON, INC.
6315 PALMETTO WAY          2   ALAMO RANCH   PALMETTO WAY            3/4/2010   D.R. HORTON, INC.
6819 KARNES LEAF           2   ALAMO RANCH   KARNES LEAF             3/5/2010   D.R. HORTON, INC.
5714 SUGARBERRY            1   ALAMO RANCH   SUGARBERRY              3/9/2010   D.R. HORTON, INC.
12606 RED MAPLE WAY        2   ALAMO RANCH   RED MAPLE WAY           3/9/2010   D.R. HORTON, INC.
12031 TEXANA COVE          1   ALAMO RANCH   TEXANA COVE            3/10/2010   D.R. HORTON, INC.
12610 RED MAPLE WAY        2   ALAMO RANCH   RED MAPLE WAY          3/11/2010   D.R. HORTON, INC.
12071 TEXANA COVE          1   ALAMO RANCH   TEXANA COVE            3/12/2010   D.R. HORTON, INC.
12103 BOWIE MILL           1   ALAMO RANCH   BOWIE MILL             3/15/2010   D.R. HORTON, INC.
12111 BOWIE MILL           2   ALAMO RANCH   BOWIE MILL             3/17/2010   D.R. HORTON, INC.
12626 PANOLA COVE          2   ALAMO RANCH   PANOLA COVE            3/17/2010   D.R. HORTON, INC.
12007 TEXANA COVE          2   ALAMO RANCH   TEXANA COVE            3/18/2010   D.R. HORTON, INC.
12131 BOWIE MILL           2   ALAMO RANCH   BOWIE MILL             3/18/2010   D.R. HORTON, INC.
6803 KARNES LEAF           2   ALAMO RANCH   KARNES LEAF            3/19/2010   D.R. HORTON, INC.
12702 TULIA CIRCLE         2   ALAMO RANCH   TULIA CIRCLE           3/19/2010   D.R. HORTON, INC.
5838 SUGARBERRY            2   ALAMO RANCH   SUGARBERRY             3/19/2010   D.R. HORTON, INC.
12119 BOWIE MILL           2   ALAMO RANCH   BOWIE MILL             3/22/2010   D.R. HORTON, INC.
12603 PANOLA COVE          2   ALAMO RANCH   PANOLA COVE            3/22/2010   D.R. HORTON, INC.
12123 BOWIE MILL           2   ALAMO RANCH   BOWIE MILL             3/23/2010   D.R. HORTON, INC.
6802 SHAMROCK WAY          1   ALAMO RANCH   SHAMROCK WAY           3/23/2010   D.R. HORTON, INC.
12615 PANOLA COVE          2   ALAMO RANCH   PANOLA COVE            3/23/2010   D.R. HORTON, INC.
12619 PANOLA COVE          2   ALAMO RANCH   PANOLA COVE            3/24/2010   D.R. HORTON, INC.
12638 PANOLA COVE          2   ALAMO RANCH   PANOLA COVE            3/25/2010   D.R. HORTON, INC.
12067 TEXANA COVE          2   ALAMO RANCH   TEXANA COVE            3/26/2010   D.R. HORTON, INC.
12055 TEXANA COVE          2   ALAMO RANCH   TEXANA COVE            3/26/2010   D.R. HORTON, INC.
6807 KARNES LEAF           2   ALAMO RANCH   KARNES LEAF            3/26/2010   D.R. HORTON, INC.
12058 TEXANA COVE          2   ALAMO RANCH   TEXANA COVE             4/1/2010   D.R. HORTON, INC.
6815 KARNES LEAF           1   ALAMO RANCH   KARNES LEAF             4/1/2010   D.R. HORTON, INC.
12054 TEXANA COVE          1   ALAMO RANCH   TEXANA COVE             4/1/2010   D.R. HORTON, INC.
12623 PANOLA COVE          2   ALAMO RANCH   PANOLA COVE             4/1/2010   D.R. HORTON, INC.
12027 TEXANA COVE          2   ALAMO RANCH   TEXANA COVE             4/1/2010   D.R. HORTON, INC.
12606 PANOLA COVE          2   ALAMO RANCH   PANOLA COVE             4/2/2010   D.R. HORTON, INC.
12602 PANOLA COVE          2   ALAMO RANCH   PANOLA COVE             4/7/2010   D.R. HORTON, INC.
5719 SUGARBERRY            2   ALAMO RANCH   SUGARBERRY              5/5/2010   D.R. HORTON, INC.
12059 TEXANA COVE          2   ALAMO RANCH   TEXANA COVE            5/11/2010   D.R. HORTON, INC.
6811 KARNES LEAF           2   ALAMO RANCH   KARNES LEAF            5/12/2010   D.R. HORTON, INC.
12322 CORSICANA MILL       2   ALAMO RANCH   CORSICANA MILL         5/24/2010   D.R. HORTON, INC.
12043 TEXANA COVE          1   ALAMO RANCH   TEXANA COVE            5/26/2010   D.R. HORTON, INC.
12063 TEXANA COVE          1   ALAMO RANCH   TEXANA COVE            5/28/2010   D.R. HORTON, INC.
12019 TEXANA COVE          1   ALAMO RANCH   TEXANA COVE             6/1/2010   D.R. HORTON, INC.
12047 TEXANA COVE          2   ALAMO RANCH   TEXANA COVE             6/4/2010   D.R. HORTON, INC.
12051 TEXANA COVE          2   ALAMO RANCH   TEXANA COVE             6/8/2010   D.R. HORTON, INC.
12011 TEXANA COVE          1   ALAMO RANCH   TEXANA COVE            6/11/2010   D.R. HORTON, INC.
12035 TEXANA COVE          1   ALAMO RANCH   TEXANA COVE            6/17/2010   D.R. HORTON, INC.
6219 GILMER MILL           2   ALAMO RANCH   GILMER MILL            6/22/2010   D.R. HORTON, INC.
6227 GILMER MILL           1   ALAMO RANCH   GILMER MILL            6/23/2010   D.R. HORTON, INC.
6223 GILMER MILL           1   ALAMO RANCH   GILMER MILL            6/25/2010   D.R. HORTON, INC.
6235 GILMER MILL           2   ALAMO RANCH   GILMER MILL            6/25/2010   D.R. HORTON, INC.
6211 GILMER MILL           2   ALAMO RANCH   GILMER MILL            6/25/2010   D.R. HORTON, INC.
6315 TULIA WAY             2   ALAMO RANCH   TULIA WAY              6/25/2010   D.R. HORTON, INC.
6239 GILMER MILL           2   ALAMO RANCH   GILMER MILL            6/28/2010   D.R. HORTON, INC.
6243 GILMER MILL           2   ALAMO RANCH   GILMER MILL            6/28/2010   D.R. HORTON, INC.
6323 TULIA WAY             2   ALAMO RANCH   TULIA WAY              6/30/2010   D.R. HORTON, INC.
6215 GILMER MILL           2   ALAMO RANCH   GILMER MILL             7/1/2010   D.R. HORTON, INC.
12127 BOWIE MILL           1   ALAMO RANCH   BOWIE MILL              7/2/2010   D.R. HORTON, INC.
        Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 733 of 1053 PageID:
                                            18298

12075 TEXANA COVE         2   ALAMO RANCH   TEXANA COVE              7/2/2010   D.R. HORTON, INC.
6319 TULIA WAY            2   ALAMO RANCH   TULIA WAY                7/6/2010   D.R. HORTON, INC.
12107 BOWIE MILL          2   ALAMO RANCH   BOWIE MILL               7/8/2010   D.R. HORTON, INC.
12115 BOWIE MILL          2   ALAMO RANCH   BOWIE MILL               7/8/2010   D.R. HORTON, INC.
5707 CEDAR HILL WAY       2   ALAMO RANCH   CEDAR HILL WAY          7/15/2010   D.R. HORTON, INC.
5711 SUGARBERRY           2   ALAMO RANCH   SUGARBERRY              7/22/2010   D.R. HORTON, INC.
12522 PAINTED DAISY       2   ALAMO RANCH   PAINTED DAISY           8/16/2010   D.R. HORTON, INC.
5711 CULBERSON MILL       1   ALAMO RANCH   CULBERSON MILL          8/19/2010   D.R. HORTON, INC.
5715 CULBERSON MILL       2   ALAMO RANCH   CULBERSON MILL          8/30/2010   D.R. HORTON, INC.
5714 CULBERSON MILL       2   ALAMO RANCH   CULBERSON MILL           9/8/2010   D.R. HORTON, INC.
6214 GILMER MILL          1   ALAMO RANCH   GILMER MILL             9/10/2010   D.R. HORTON, INC.
6218 GILMER MILL          2   ALAMO RANCH   GILMER MILL             9/13/2010   D.R. HORTON, INC.
5710 SUGARBERRY           2   ALAMO RANCH   SUGARBERRY              9/20/2010   D.R. HORTON, INC.
5703 SUGARBERRY           2   ALAMO RANCH   SUGARBERRY              9/20/2010   D.R. HORTON, INC.
6226 GILMER MILL          2   ALAMO RANCH   GILMER MILL             10/1/2010   D.R. HORTON, INC.
12526 PAINTED DAISY       2   ALAMO RANCH   PAINTED DAISY           10/4/2010   D.R. HORTON, INC.
6210 GILMER MILL          1   ALAMO RANCH   GILMER MILL             10/5/2010   D.R. HORTON, INC.
6207 GILMER MILL          2   ALAMO RANCH   GILMER MILL             10/6/2010   D.R. HORTON, INC.
6230 GILMER MILL          1   ALAMO RANCH   GILMER MILL             10/7/2010   D.R. HORTON, INC.
6303 TULIA WAY            2   ALAMO RANCH   TULIA WAY               10/7/2010   D.R. HORTON, INC.
6242 GILMER MILL          2   ALAMO RANCH   GILMER MILL             10/8/2010   D.R. HORTON, INC.
6203 GILMER MILL          2   ALAMO RANCH   GILMER MILL            10/14/2010   D.R. HORTON, INC.
12626 RED MAPLE WAY       2   ALAMO RANCH   RED MAPLE WAY          10/15/2010   D.R. HORTON, INC.
12638 RED MAPLE WAY       2   ALAMO RANCH   RED MAPLE WAY          10/15/2010   D.R. HORTON, INC.
6247 OZONA MILL           2   ALAMO RANCH   OZONA MILL             10/21/2010   D.R. HORTON, INC.
6258 OZONA MILL           2   ALAMO RANCH   OZONA MILL             10/26/2010   D.R. HORTON, INC.
6327 TULIA WAY            1   ALAMO RANCH   TULIA WAY              10/29/2010   D.R. HORTON, INC.
6246 GILMER MILL          1   ALAMO RANCH   GILMER MILL             11/1/2010   D.R. HORTON, INC.
6247 GILMER MILL          2   ALAMO RANCH   GILMER MILL             11/2/2010   D.R. HORTON, INC.
6235 OZONA MILL           2   ALAMO RANCH   OZONA MILL              11/3/2010   D.R. HORTON, INC.
12518 PAINTED DAISY       2   ALAMO RANCH   PAINTED DAISY          11/12/2010   D.R. HORTON, INC.
12514 PAINTED DAISY       2   ALAMO RANCH   PAINTED DAISY          11/17/2010   D.R. HORTON, INC.
12434 PAINTED DAISY       1   ALAMO RANCH   PAINTED DAISY           2/25/2011   D.R. HORTON, INC.
6222 GILMER MILL          2   ALAMO RANCH   GILMER MILL             2/28/2011   D.R. HORTON, INC.
12430 PAINTED DAISY       2   ALAMO RANCH   PAINTED DAISY           2/28/2011   D.R. HORTON, INC.
6234 GILMER MILL          1   ALAMO RANCH   GILMER MILL              3/1/2011   D.R. HORTON, INC.
6231 GILMER MILL          2   ALAMO RANCH   GILMER MILL              3/1/2011   D.R. HORTON, INC.
12422 PAINTED DAISY       2   ALAMO RANCH   PAINTED DAISY            3/1/2011   D.R. HORTON, INC.
12438 PAINTED DAISY       2   ALAMO RANCH   PAINTED DAISY            3/3/2011   D.R. HORTON, INC.
12502 PAINTED DAISY       2   ALAMO RANCH   PAINTED DAISY            3/3/2011   D.R. HORTON, INC.
12426 PAINTED DAISY       2   ALAMO RANCH   PAINTED DAISY            3/4/2011   D.R. HORTON, INC.
12510 PAINTED DAISY       1   ALAMO RANCH   PAINTED DAISY            3/7/2011   D.R. HORTON, INC.
12506 PAINTED DAISY       2   ALAMO RANCH   PAINTED DAISY            3/7/2011   D.R. HORTON, INC.
5710 CULBERSON MILL       1   ALAMO RANCH   CULBERSON MILL          3/11/2011   D.R. HORTON, INC.
5702 CEDAR HILL WAY       2   ALAMO RANCH   CEDAR HILL WAY          3/24/2011   D.R. HORTON, INC.
6314 TIMPSON CIRCLE       2   ALAMO RANCH   TIMPSON CIRCLE          4/14/2011   D.R. HORTON, INC.
6311 BLACK BEAR           2   ALAMO RANCH   BLACK BEAR              4/15/2011   D.R. HORTON, INC.
6315 BLACK BEAR           2   ALAMO RANCH   BLACK BEAR              4/15/2011   D.R. HORTON, INC.
6303 BLACK BEAR           1   ALAMO RANCH   BLACK BEAR              4/21/2011   D.R. HORTON, INC.
6307 BLACK BEAR           2   ALAMO RANCH   BLACK BEAR              4/21/2011   D.R. HORTON, INC.
5826 SUGARBERRY           2   ALAMO RANCH   SUGARBERRY              4/25/2011   D.R. HORTON, INC.
5830 SUGARBERRY           2   ALAMO RANCH   SUGARBERRY              4/25/2011   D.R. HORTON, INC.
12442 LAKE WHITNEY        2   ALAMO RANCH   LAKE WHITNEY            4/27/2011   D.R. HORTON, INC.
6303 TIMPSON CIRCLE       2   ALAMO RANCH   TIMPSON CIRCLE          4/29/2011   D.R. HORTON, INC.
12410 PAINTED DAISY       2   ALAMO RANCH   PAINTED DAISY            5/2/2011   D.R. HORTON, INC.
6238 GILMER MILL          1   ALAMO RANCH   GILMER MILL             5/10/2011   D.R. HORTON, INC.
6314 BLACK BEAR           1   ALAMO RANCH   BLACK BEAR              5/17/2011   D.R. HORTON, INC.
12418 PAINTED DAISY       2   ALAMO RANCH   PAINTED DAISY           5/19/2011   D.R. HORTON, INC.
        Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 734 of 1053 PageID:
                                            18299

6310 BLACK BEAR           1   ALAMO RANCH   BLACK BEAR              5/20/2011   D.R. HORTON, INC.
6307 TIMPSON CIRCLE       1   ALAMO RANCH   TIMPSON CIRCLE          5/23/2011   D.R. HORTON, INC.
6239 OZONA MILL           2   ALAMO RANCH   OZONA MILL              5/23/2011   D.R. HORTON, INC.
6315 TIMPSON CIRCLE       1   ALAMO RANCH   TIMPSON CIRCLE          5/24/2011   D.R. HORTON, INC.
6311 TIMPSON CIRCLE       2   ALAMO RANCH   TIMPSON CIRCLE          5/24/2011   D.R. HORTON, INC.
12630 PANOLA COVE         1   ALAMO RANCH   PANOLA COVE             5/25/2011   D.R. HORTON, INC.
6323 BLACK BEAR           2   ALAMO RANCH   BLACK BEAR               6/2/2011   D.R. HORTON, INC.
6327 BLACK BEAR           1   ALAMO RANCH   BLACK BEAR               6/2/2011   D.R. HORTON, INC.
6302 BLACK BEAR           1   ALAMO RANCH   BLACK BEAR               6/3/2011   D.R. HORTON, INC.
6319 BLACK BEAR           2   ALAMO RANCH   BLACK BEAR               6/6/2011   D.R. HORTON, INC.
6310 TIMPSON CIRCLE       2   ALAMO RANCH   TIMPSON CIRCLE          6/14/2011   D.R. HORTON, INC.
12618 PANOLA COVE         2   ALAMO RANCH   PANOLA COVE             6/17/2011   D.R. HORTON, INC.
12614 PANOLA COVE         2   ALAMO RANCH   PANOLA COVE             6/20/2011   D.R. HORTON, INC.
12414 PAINTED DAISY       2   ALAMO RANCH   PAINTED DAISY           6/20/2011   D.R. HORTON, INC.
5707 SUGARBERRY           2   ALAMO RANCH   SUGARBERRY              6/24/2011   D.R. HORTON, INC.
6263 OZONA MILL           2   ALAMO RANCH   OZONA MILL              6/29/2011   D.R. HORTON, INC.
6306 BLACK BEAR           2   ALAMO RANCH   BLACK BEAR               7/1/2011   D.R. HORTON, INC.
12311 CORSICANA MILL      1   ALAMO RANCH   CORSICANA MILL           7/5/2011   D.R. HORTON, INC.
12634 PANOLA COVE         1   ALAMO RANCH   PANOLA COVE             7/21/2011   D.R. HORTON, INC.
6322 BLACK BEAR           2   ALAMO RANCH   BLACK BEAR              7/22/2011   D.R. HORTON, INC.
5822 SUGARBERRY           2   ALAMO RANCH   SUGARBERRY               8/3/2011   D.R. HORTON, INC.
6302 TIMPSON CIRCLE       2   ALAMO RANCH   TIMPSON CIRCLE           8/5/2011   D.R. HORTON, INC.
6515 PALMETTO WAY         1   ALAMO RANCH   PALMETTO WAY             8/9/2011   D.R. HORTON, INC.
6326 BLACK BEAR           1   ALAMO RANCH   BLACK BEAR              8/11/2011   D.R. HORTON, INC.
12622 PANOLA COVE         1   ALAMO RANCH   PANOLA COVE             8/18/2011   D.R. HORTON, INC.
6611 PALMETTO WAY         1   ALAMO RANCH   PALMETTO WAY            8/19/2011   D.R. HORTON, INC.
6607 PALMETTO WAY         2   ALAMO RANCH   PALMETTO WAY            8/22/2011   D.R. HORTON, INC.
6531 PALMETTO WAY         1   ALAMO RANCH   PALMETTO WAY            8/23/2011   D.R. HORTON, INC.
6603 PALMETTO WAY         2   ALAMO RANCH   PALMETTO WAY            8/23/2011   D.R. HORTON, INC.
6523 PALMETTO WAY         2   ALAMO RANCH   PALMETTO WAY            8/24/2011   D.R. HORTON, INC.
6615 PALMETTO WAY         1   ALAMO RANCH   PALMETTO WAY            8/25/2011   D.R. HORTON, INC.
6527 PALMETTO WAY         2   ALAMO RANCH   PALMETTO WAY            8/26/2011   D.R. HORTON, INC.
6619 PALMETTO WAY         2   ALAMO RANCH   PALMETTO WAY            8/29/2011   D.R. HORTON, INC.
6535 PALMETTO WAY         2   ALAMO RANCH   PALMETTO WAY            8/29/2011   D.R. HORTON, INC.
6402 PALMETTO WAY         2   ALAMO RANCH   PALMETTO WAY            9/16/2011   D.R. HORTON, INC.
5722 SUGARBERRY           1   ALAMO RANCH   SUGARBERRY              9/21/2011   D.R. HORTON, INC.
6530 PALMETTO WAY         2   ALAMO RANCH   PALMETTO WAY            9/28/2011   D.R. HORTON, INC.
5715 SUGARBERRY           2   ALAMO RANCH   SUGARBERRY             10/13/2011   D.R. HORTON, INC.
6526 PALMETTO WAY         1   ALAMO RANCH   PALMETTO WAY           10/13/2011   D.R. HORTON, INC.
6318 BLACK BEAR           2   ALAMO RANCH   BLACK BEAR             10/17/2011   D.R. HORTON, INC.
12142 SUGARBERRY WAY      2   ALAMO RANCH   SUGARBERRY WAY         10/20/2011   D.R. HORTON, INC.
12107 POTTER CIRCLE       1   ALAMO RANCH   POTTER CIRCLE          10/21/2011   D.R. HORTON, INC.
12127 SUGARBERRY WAY      2   ALAMO RANCH   SUGARBERRY WAY         10/26/2011   D.R. HORTON, INC.
6519 PALMETTO WAY         2   ALAMO RANCH   PALMETTO WAY           10/31/2011   D.R. HORTON, INC.
6435 PALMETTO WAY         1   ALAMO RANCH   PALMETTO WAY            11/1/2011   D.R. HORTON, INC.
6426 PALMETTO WAY         1   ALAMO RANCH   PALMETTO WAY            11/9/2011   D.R. HORTON, INC.
12135 SUGARBERRY WAY      2   ALAMO RANCH   SUGARBERRY WAY          11/9/2011   D.R. HORTON, INC.
6506 PALMETTO WAY         1   ALAMO RANCH   PALMETTO WAY           11/10/2011   D.R. HORTON, INC.
12642 PANOLA COVE         2   ALAMO RANCH   PANOLA COVE            11/10/2011   D.R. HORTON, INC.
6234 OZONA MILL           1   ALAMO RANCH   OZONA MILL             11/29/2011   D.R. HORTON, INC.
6242 OZONA MILL           2   ALAMO RANCH   OZONA MILL              12/5/2011   D.R. HORTON, INC.
12607 PANOLA COVE         2   ALAMO RANCH   PANOLA COVE             12/9/2011   D.R. HORTON, INC.
5814 SUGARBERRY           2   ALAMO RANCH   SUGARBERRY             12/12/2011   D.R. HORTON, INC.
6250 OZONA MILL           1   ALAMO RANCH   OZONA MILL             12/14/2011   D.R. HORTON, INC.
6254 OZONA MILL           2   ALAMO RANCH   OZONA MILL             12/16/2011   D.R. HORTON, INC.
12123 SUGARBERRY WAY      1   ALAMO RANCH   SUGARBERRY WAY           1/5/2012   D.R. HORTON, INC.
12114 SUGARBERRY WAY      2   ALAMO RANCH   SUGARBERRY WAY           1/6/2012   D.R. HORTON, INC.
6243 OZONA MILL           2   ALAMO RANCH   OZONA MILL              1/19/2012   D.R. HORTON, INC.
        Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 735 of 1053 PageID:
                                            18300

12138 SUGARBERRY WAY      1   ALAMO RANCH   SUGARBERRY WAY          2/6/2012   D.R. HORTON, INC.
12126 SUGARBERRY WAY      2   ALAMO RANCH   SUGARBERRY WAY          2/7/2012   D.R. HORTON, INC.
6518 PALMETTO WAY         1   ALAMO RANCH   PALMETTO WAY            2/8/2012   D.R. HORTON, INC.
12143 SUGARBERRY WAY      2   ALAMO RANCH   SUGARBERRY WAY         2/20/2012   D.R. HORTON, INC.
12103 POTTER CIRCLE       2   ALAMO RANCH   POTTER CIRCLE          2/20/2012   D.R. HORTON, INC.
12141 HUISACHE COVE       2   ALAMO RANCH   HUISACHE COVE          2/21/2012   D.R. HORTON, INC.
6510 PALMETTO WAY         2   ALAMO RANCH   PALMETTO WAY           2/22/2012   D.R. HORTON, INC.
6246 OZONA MILL           2   ALAMO RANCH   OZONA MILL             2/24/2012   D.R. HORTON, INC.
6434 PALMETTO WAY         1   ALAMO RANCH   PALMETTO WAY           3/14/2012   D.R. HORTON, INC.
6238 OZONA MILL           2   ALAMO RANCH   OZONA MILL             3/15/2012   D.R. HORTON, INC.
12414 LAKE WHITNEY        2   ALAMO RANCH   LAKE WHITNEY           3/16/2012   D.R. HORTON, INC.
6339 PALMETTO WAY         2   ALAMO RANCH   PALMETTO WAY           3/28/2012   D.R. HORTON, INC.
12602 RED MAPLE WAY       1   ALAMO RANCH   RED MAPLE WAY          4/27/2012   D.R. HORTON, INC.
12610 PANOLA COVE         2   ALAMO RANCH   PANOLA COVE            5/14/2012   D.R. HORTON, INC.
12131 SUGARBERRY WAY      1   ALAMO RANCH   SUGARBERRY WAY         5/17/2012   D.R. HORTON, INC.
12125 HUISACHE COVE       2   ALAMO RANCH   HUISACHE COVE          5/18/2012   D.R. HORTON, INC.
6259 OZONA MILL           2   ALAMO RANCH   OZONA MILL             5/22/2012   D.R. HORTON, INC.
6403 PALMETTO WAY         2   ALAMO RANCH   PALMETTO WAY           5/24/2012   D.R. HORTON, INC.
12117 HUISACHE COVE       1   ALAMO RANCH   HUISACHE COVE          5/25/2012   D.R. HORTON, INC.
12129 HUISACHE COVE       1   ALAMO RANCH   HUISACHE COVE          5/25/2012   D.R. HORTON, INC.
12133 HUISACHE COVE       2   ALAMO RANCH   HUISACHE COVE          5/25/2012   D.R. HORTON, INC.
6419 PALMETTO WAY         1   ALAMO RANCH   PALMETTO WAY           5/25/2012   D.R. HORTON, INC.
6418 PALMETTO WAY         2   ALAMO RANCH   PALMETTO WAY           5/25/2012   D.R. HORTON, INC.
12124 HUISACHE COVE       2   ALAMO RANCH   HUISACHE COVE          5/29/2012   D.R. HORTON, INC.
12120 HUISACHE COVE       1   ALAMO RANCH   HUISACHE COVE          5/29/2012   D.R. HORTON, INC.
12121 HUISACHE COVE       2   ALAMO RANCH   HUISACHE COVE          5/30/2012   D.R. HORTON, INC.
12128 HUISACHE COVE       2   ALAMO RANCH   HUISACHE COVE          5/31/2012   D.R. HORTON, INC.
12132 HUISACHE COVE       2   ALAMO RANCH   HUISACHE COVE           6/1/2012   D.R. HORTON, INC.
5723 SUGARBERRY           1   ALAMO RANCH   SUGARBERRY              6/4/2012   D.R. HORTON, INC.
12618 RED MAPLE WAY       2   ALAMO RANCH   RED MAPLE WAY           6/6/2012   D.R. HORTON, INC.
6427 PALMETTO WAY         1   ALAMO RANCH   PALMETTO WAY            6/8/2012   D.R. HORTON, INC.
6431 PALMETTO WAY         2   ALAMO RANCH   PALMETTO WAY           6/11/2012   D.R. HORTON, INC.
12622 RED MAPLE WAY       2   ALAMO RANCH   RED MAPLE WAY          6/11/2012   D.R. HORTON, INC.
5718 SUGARBERRY           2   ALAMO RANCH   SUGARBERRY             6/21/2012   D.R. HORTON, INC.
12418 LAKE WHITNEY        2   ALAMO RANCH   LAKE WHITNEY           6/27/2012   D.R. HORTON, INC.
12136 HUISACHE COVE       2   ALAMO RANCH   HUISACHE COVE           7/3/2012   D.R. HORTON, INC.
12126 AVERHOFF COVE       2   ALAMO RANCH   AVERHOFF COVE          7/19/2012   D.R. HORTON, INC.
6306 TIMPSON CIRCLE       1   ALAMO RANCH   TIMPSON CIRCLE         7/30/2012   D.R. HORTON, INC.
12118 SUGARBERRY WAY      1   ALAMO RANCH   SUGARBERRY WAY          8/2/2012   D.R. HORTON, INC.
6255 OZONA MILL           2   ALAMO RANCH   OZONA MILL              8/2/2012   D.R. HORTON, INC.
7048 CONROE MILL          2   ALAMO RANCH   CONROE MILL             8/3/2012   D.R. HORTON, INC.
12139 SUGARBERRY WAY      1   ALAMO RANCH   SUGARBERRY WAY          8/3/2012   D.R. HORTON, INC.
12113 HUISACHE COVE       1   ALAMO RANCH   HUISACHE COVE          8/14/2012   D.R. HORTON, INC.
12119 SUGARBERRY WAY      1   ALAMO RANCH   SUGARBERRY WAY         8/15/2012   D.R. HORTON, INC.
12111 SUGARBERRY WAY      1   ALAMO RANCH   SUGARBERRY WAY         8/16/2012   D.R. HORTON, INC.
12116 HUISACHE COVE       2   ALAMO RANCH   HUISACHE COVE          8/17/2012   D.R. HORTON, INC.
12083 TEXANA COVE         2   ALAMO RANCH   TEXANA COVE             9/6/2012   D.R. HORTON, INC.
12137 HUISACHE COVE       1   ALAMO RANCH   HUISACHE COVE           9/7/2012   D.R. HORTON, INC.
6514 PALMETTO WAY         2   ALAMO RANCH   PALMETTO WAY            9/7/2012   D.R. HORTON, INC.
12630 RED MAPLE WAY       2   ALAMO RANCH   RED MAPLE WAY          9/11/2012   D.R. HORTON, INC.
12102 AVERHOFF COVE       2   ALAMO RANCH   AVERHOFF COVE          9/13/2012   D.R. HORTON, INC.
6422 PALMETTO WAY         2   ALAMO RANCH   PALMETTO WAY           9/18/2012   D.R. HORTON, INC.
12634 RED MAPLE WAY       2   ALAMO RANCH   RED MAPLE WAY          9/20/2012   D.R. HORTON, INC.
6414 PALMETTO WAY         2   ALAMO RANCH   PALMETTO WAY           9/21/2012   D.R. HORTON, INC.
6522 PALMETTO WAY         2   ALAMO RANCH   PALMETTO WAY           9/24/2012   D.R. HORTON, INC.
12155 SUGARBERRY WAY      2   ALAMO RANCH   SUGARBERRY WAY         9/27/2012   D.R. HORTON, INC.
12134 SUGARBERRY WAY      2   ALAMO RANCH   SUGARBERRY WAY         9/28/2012   D.R. HORTON, INC.
6623 PALMETTO WAY         2   ALAMO RANCH   PALMETTO WAY           10/2/2012   D.R. HORTON, INC.
        Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 736 of 1053 PageID:
                                            18301

5803 CEDAR HILL WAY       2   ALAMO RANCH   CEDAR HILL WAY          10/5/2012   D.R. HORTON, INC.
12106 AVERHOFF COVE       2   ALAMO RANCH   AVERHOFF COVE           10/5/2012   D.R. HORTON, INC.
12106 SUGARBERRY WAY      2   ALAMO RANCH   SUGARBERRY WAY          10/8/2012   D.R. HORTON, INC.
12145 HUISACHE COVE       2   ALAMO RANCH   HUISACHE COVE          10/12/2012   D.R. HORTON, INC.
12110 AVERHOFF COVE       2   ALAMO RANCH   AVERHOFF COVE          10/16/2012   D.R. HORTON, INC.
5815 CEDAR HILL WAY       2   ALAMO RANCH   CEDAR HILL WAY         10/18/2012   D.R. HORTON, INC.
12147 SUGARBERRY WAY      2   ALAMO RANCH   SUGARBERRY WAY         10/18/2012   D.R. HORTON, INC.
5807 CEDAR HILL WAY       1   ALAMO RANCH   CEDAR HILL WAY         10/19/2012   D.R. HORTON, INC.
6627 PALMETTO WAY         2   ALAMO RANCH   PALMETTO WAY           10/19/2012   D.R. HORTON, INC.
5811 CEDAR HILL WAY       2   ALAMO RANCH   CEDAR HILL WAY         10/26/2012   D.R. HORTON, INC.
6406 PALMETTO WAY         2   ALAMO RANCH   PALMETTO WAY           10/31/2012   D.R. HORTON, INC.
6423 PALMETTO WAY         2   ALAMO RANCH   PALMETTO WAY            11/8/2012   D.R. HORTON, INC.
6251 OZONA MILL           2   ALAMO RANCH   OZONA MILL              11/8/2012   D.R. HORTON, INC.
12151 SUGARBERRY WAY      2   ALAMO RANCH   SUGARBERRY WAY          11/9/2012   D.R. HORTON, INC.
12146 SUGARBERRY WAY      2   ALAMO RANCH   SUGARBERRY WAY         11/16/2012   D.R. HORTON, INC.
12103 SUGARBERRY WAY      2   ALAMO RANCH   SUGARBERRY WAY         11/21/2012   D.R. HORTON, INC.
7004 CONROE MILL          2   ALAMO RANCH   CONROE MILL            11/27/2012   D.R. HORTON, INC.
7040 CONROE MILL          1   ALAMO RANCH   CONROE MILL            11/28/2012   D.R. HORTON, INC.
7016 CONROE MILL          2   ALAMO RANCH   CONROE MILL            11/30/2012   D.R. HORTON, INC.
12122 AVERHOFF COVE       2   ALAMO RANCH   AVERHOFF COVE           12/3/2012   D.R. HORTON, INC.
12114 AVERHOFF COVE       2   ALAMO RANCH   AVERHOFF COVE           12/5/2012   D.R. HORTON, INC.
12111 AVERHOFF COVE       1   ALAMO RANCH   AVERHOFF COVE           1/10/2013   D.R. HORTON, INC.
7036 CONROE MILL          1   ALAMO RANCH   CONROE MILL             1/17/2013   D.R. HORTON, INC.
6410 PALMETTO WAY         2   ALAMO RANCH   PALMETTO WAY            1/18/2013   D.R. HORTON, INC.
6415 PALMETTO WAY         2   ALAMO RANCH   PALMETTO WAY            1/18/2013   D.R. HORTON, INC.
6407 PALMETTO WAY         2   ALAMO RANCH   PALMETTO WAY            1/22/2013   D.R. HORTON, INC.
6430 PALMETTO WAY         2   ALAMO RANCH   PALMETTO WAY            1/25/2013   D.R. HORTON, INC.
7020 CONROE MILL          1   ALAMO RANCH   CONROE MILL             1/30/2013   D.R. HORTON, INC.
6411 PALMETTO WAY         1   ALAMO RANCH   PALMETTO WAY            1/31/2013   D.R. HORTON, INC.
12130 SUGARBERRY WAY      2   ALAMO RANCH   SUGARBERRY WAY          2/22/2013   D.R. HORTON, INC.
12122 SUGARBERRY WAY      1   ALAMO RANCH   SUGARBERRY WAY          2/22/2013   D.R. HORTON, INC.
7012 CONROE MILL          1   ALAMO RANCH   CONROE MILL             2/27/2013   D.R. HORTON, INC.
7008 CONROE MILL          2   ALAMO RANCH   CONROE MILL              3/1/2013   D.R. HORTON, INC.
12115 SUGARBERRY WAY      2   ALAMO RANCH   SUGARBERRY WAY           3/4/2013   D.R. HORTON, INC.
12109 SUGARBERRY WAY      2   ALAMO RANCH   SUGARBERRY WAY          3/14/2013   D.R. HORTON, INC.
7052 CONROE MILL          2   ALAMO RANCH   CONROE MILL             3/18/2013   D.R. HORTON, INC.
7028 CONROE MILL          2   ALAMO RANCH   CONROE MILL              4/4/2013   D.R. HORTON, INC.
12118 AVERHOFF COVE       1   ALAMO RANCH   AVERHOFF COVE            4/8/2013   D.R. HORTON, INC.
12130 AVERHOFF COVE       2   ALAMO RANCH   AVERHOFF COVE           4/10/2013   D.R. HORTON, INC.
7024 CONROE MILL          1   ALAMO RANCH   CONROE MILL             4/12/2013   D.R. HORTON, INC.
12402 RED MAPLE WAY       2   ALAMO RANCH   RED MAPLE WAY           4/19/2013   D.R. HORTON, INC.
12546 LOVING MILL         2   ALAMO RANCH   LOVING MILL             4/25/2013   D.R. HORTON, INC.
5830 CEDAR HILL WAY       2   ALAMO RANCH   CEDAR HILL WAY          4/26/2013   D.R. HORTON, INC.
5822 CULBERSON MILL       2   ALAMO RANCH   CULBERSON MILL           5/2/2013   D.R. HORTON, INC.
7044 CONROE MILL          2   ALAMO RANCH   CONROE MILL              5/3/2013   D.R. HORTON, INC.
12134 AVERHOFF COVE       2   ALAMO RANCH   AVERHOFF COVE            5/6/2013   D.R. HORTON, INC.
7011 PLAINS WAY           1   ALAMO RANCH   PLAINS WAY              5/20/2013   D.R. HORTON, INC.
7002 PLAINS WAY           2   ALAMO RANCH   PLAINS WAY              5/22/2013   D.R. HORTON, INC.
7007 PLAINS WAY           1   ALAMO RANCH   PLAINS WAY              5/23/2013   D.R. HORTON, INC.
7010 PLAINS WAY           2   ALAMO RANCH   PLAINS WAY              5/23/2013   D.R. HORTON, INC.
7003 PLAINS WAY           2   ALAMO RANCH   PLAINS WAY              5/24/2013   D.R. HORTON, INC.
7015 OZONA COVE           2   ALAMO RANCH   OZONA COVE              5/24/2013   D.R. HORTON, INC.
7018 PLAINS WAY           2   ALAMO RANCH   PLAINS WAY              5/24/2013   D.R. HORTON, INC.
7019 PLAINS WAY           1   ALAMO RANCH   PLAINS WAY               6/1/2013   D.R. HORTON, INC.
7015 PLAINS WAY           2   ALAMO RANCH   PLAINS WAY               6/4/2013   D.R. HORTON, INC.
7011 OZONA COVE           1   ALAMO RANCH   OZONA COVE               6/4/2013   D.R. HORTON, INC.
6311 TULIA WAY            1   ALAMO RANCH   TULIA WAY                6/7/2013   D.R. HORTON, INC.
12111 POTTER CIRCLE       1   ALAMO RANCH   POTTER CIRCLE           6/17/2013   D.R. HORTON, INC.
        Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 737 of 1053 PageID:
                                            18302

12115 POTTER CIRCLE       2   ALAMO RANCH      POTTER CIRCLE        6/18/2013   D.R. HORTON, INC.
6307 TULIA WAY            2   ALAMO RANCH      TULIA WAY            6/20/2013   D.R. HORTON, INC.
12614 RED MAPLE WAY       2   ALAMO RANCH      RED MAPLE WAY        6/21/2013   D.R. HORTON, INC.
7014 PLAINS WAY           2   ALAMO RANCH      PLAINS WAY           6/25/2013   D.R. HORTON, INC.
7006 PLAINS WAY           2   ALAMO RANCH      PLAINS WAY           6/26/2013   D.R. HORTON, INC.
7014 OZONA COVE           2   ALAMO RANCH      OZONA COVE           6/27/2013   D.R. HORTON, INC.
7030 PLAINS WAY           2   ALAMO RANCH      PLAINS WAY           6/28/2013   D.R. HORTON, INC.
7023 PLAINS WAY           2   ALAMO RANCH      PLAINS WAY            7/1/2013   D.R. HORTON, INC.
12079 TEXANA COVE         2   ALAMO RANCH      TEXANA COVE           7/9/2013   D.R. HORTON, INC.
12123 POTTER CIRCLE       1   ALAMO RANCH      POTTER CIRCLE        7/12/2013   D.R. HORTON, INC.
12119 POTTER CIRCLE       2   ALAMO RANCH      POTTER CIRCLE        7/12/2013   D.R. HORTON, INC.
12406 RED MAPLE WAY       2   ALAMO RANCH      RED MAPLE WAY        7/15/2013   D.R. HORTON, INC.
12627 PANOLA COVE         2   ALAMO RANCH      PANOLA COVE          7/17/2013   D.R. HORTON, INC.
12611 PANOLA COVE         2   ALAMO RANCH      PANOLA COVE          7/20/2013   D.R. HORTON, INC.
7019 OZONA COVE           2   ALAMO RANCH      OZONA COVE           7/22/2013   D.R. HORTON, INC.
7039 PLAINS WAY           2   ALAMO RANCH      PLAINS WAY           7/23/2013   D.R. HORTON, INC.
12143 POTTER CIRCLE       1   ALAMO RANCH      POTTER CIRCLE        7/23/2013   D.R. HORTON, INC.
12414 RED MAPLE WAY       2   ALAMO RANCH      RED MAPLE WAY        7/24/2013   D.R. HORTON, INC.
12135 POTTER CIRCLE       2   ALAMO RANCH      POTTER CIRCLE        7/27/2013   D.R. HORTON, INC.
12139 POTTER CIRCLE       1   ALAMO RANCH      POTTER CIRCLE        7/27/2013   D.R. HORTON, INC.
7031 PLAINS WAY           2   ALAMO RANCH      PLAINS WAY            8/6/2013   D.R. HORTON, INC.
7006 OZONA COVE           2   ALAMO RANCH      OZONA COVE            8/8/2013   D.R. HORTON, INC.
12127 POTTER CIRCLE       1   ALAMO RANCH      POTTER CIRCLE        8/30/2013   D.R. HORTON, INC.
7007 OZONA COVE           1   ALAMO RANCH      OZONA COVE            9/6/2013   D.R. HORTON, INC.
7032 CONROE MILL          2   ALAMO RANCH      CONROE MILL          9/13/2013   D.R. HORTON, INC.
12518 LOVING MILL         1   ALAMO RANCH      LOVING MILL          10/2/2013   D.R. HORTON, INC.
6534 PALMETTO WAY         1   ALAMO RANCH      PALMETTO WAY         10/3/2013   D.R. HORTON, INC.
5811 CULBERSON MILL       1   ALAMO RANCH      CULBERSON MILL      10/11/2013   D.R. HORTON, INC.
12147 POTTER CIRCLE       2   ALAMO RANCH      POTTER CIRCLE       10/22/2013   D.R. HORTON, INC.
7027 OZONA COVE           2   ALAMO RANCH      OZONA COVE          10/25/2013   D.R. HORTON, INC.
7023 OZONA COVE           2   ALAMO RANCH      OZONA COVE           11/1/2013   D.R. HORTON, INC.
7003 OZONA COVE           2   ALAMO RANCH      OZONA COVE           11/6/2013   D.R. HORTON, INC.
12318 RED MAPLE WAY       2   ALAMO RANCH      RED MAPLE WAY        11/6/2013   D.R. HORTON, INC.
8914 ASHLEY WILKES        2   ASHLEY HEIGHTS   ASHLEY WILKES        1/17/2012   D.R. HORTON, INC.
8910 ASHLEY WILKES        2   ASHLEY HEIGHTS   ASHLEY WILKES        1/18/2012   D.R. HORTON, INC.
8811 SCARLETT PLACE       2   ASHLEY HEIGHTS   SCARLETT PLACE       1/20/2012   D.R. HORTON, INC.
8815 SCARLETT PLACE       2   ASHLEY HEIGHTS   SCARLETT PLACE       1/20/2012   D.R. HORTON, INC.
8906 ASHLEY WILKES        2   ASHLEY HEIGHTS   ASHLEY WILKES         3/7/2012   D.R. HORTON, INC.
8803 SCARLETT PLACE       2   ASHLEY HEIGHTS   SCARLETT PLACE        3/9/2012   D.R. HORTON, INC.
8807 SCARLETT PLACE       2   ASHLEY HEIGHTS   SCARLETT PLACE       3/19/2012   D.R. HORTON, INC.
8819 SCARLETT PLACE       2   ASHLEY HEIGHTS   SCARLETT PLACE        7/5/2012   D.R. HORTON, INC.
8903 SCARLETT PLACE       2   ASHLEY HEIGHTS   SCARLETT PLACE        1/3/2013   D.R. HORTON, INC.
8827 SCARLETT PLACE       2   ASHLEY HEIGHTS   SCARLETT PLACE        1/3/2013   D.R. HORTON, INC.
8923 SCARLETT PLACE       2   ASHLEY HEIGHTS   SCARLETT PLACE       1/21/2013   D.R. HORTON, INC.
8907 GERALD OHARA         2   ASHLEY HEIGHTS   GERALD OHARA         3/20/2013   D.R. HORTON, INC.
8823 SCARLETT PLACE       2   ASHLEY HEIGHTS   SCARLETT PLACE       3/20/2013   D.R. HORTON, INC.
8911 SCARLETT PLACE       2   ASHLEY HEIGHTS   SCARLETT PLACE       3/25/2013   D.R. HORTON, INC.
8902 ASHLEY WILKES        2   ASHLEY HEIGHTS   ASHLEY WILKES        3/25/2013   D.R. HORTON, INC.
8919 GERALD OHARA         2   ASHLEY HEIGHTS   GERALD OHARA          4/1/2013   D.R. HORTON, INC.
8907 SCARLETT PLACE       2   ASHLEY HEIGHTS   SCARLETT PLACE        4/3/2013   D.R. HORTON, INC.
8911 GERALD OHARA         2   ASHLEY HEIGHTS   GERALD OHARA         5/21/2013   D.R. HORTON, INC.
8923 GERALD OHARA         2   ASHLEY HEIGHTS   GERALD OHARA         5/21/2013   D.R. HORTON, INC.
8915 GERALD OHARA         2   ASHLEY HEIGHTS   GERALD OHARA         5/22/2013   D.R. HORTON, INC.
8903 GERALD OHARA         2   ASHLEY HEIGHTS   GERALD OHARA         6/11/2013   D.R. HORTON, INC.
530 REBA                  2   ASTORIA PLACE    REBA                 1/15/2008   D.R. HORTON, INC.
535 DOLLY DRIVE           1   ASTORIA PLACE    DOLLY DRIVE          1/15/2008   D.R. HORTON, INC.
531 DOLLY DRIVE           1   ASTORIA PLACE    DOLLY DRIVE          1/17/2008   D.R. HORTON, INC.
522 REBA                  1   ASTORIA PLACE    REBA                 1/21/2008   D.R. HORTON, INC.
        Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 738 of 1053 PageID:
                                            18303

518 REBA                  2   ASTORIA PLACE   REBA                 1/21/2008   D.R. HORTON, INC.
426 DIANA DRIVE           1   ASTORIA PLACE   DIANA DRIVE          1/24/2008   D.R. HORTON, INC.
514 ERICA                 2   ASTORIA PLACE   ERICA                 2/4/2008   D.R. HORTON, INC.
506 ERICA                 2   ASTORIA PLACE   ERICA                 2/6/2008   D.R. HORTON, INC.
526 REBA                  2   ASTORIA PLACE   REBA                 2/12/2008   D.R. HORTON, INC.
507 IDAMARIE              2   ASTORIA PLACE   IDAMARIE             2/20/2008   D.R. HORTON, INC.
510 IDAMARIE              2   ASTORIA PLACE   IDAMARIE             3/12/2008   D.R. HORTON, INC.
406 IDAMARIE              2   ASTORIA PLACE   IDAMARIE             3/12/2008   D.R. HORTON, INC.
515 REBA                  2   ASTORIA PLACE   REBA                 3/18/2008   D.R. HORTON, INC.
422 IDAMARIE              2   ASTORIA PLACE   IDAMARIE             3/18/2008   D.R. HORTON, INC.
515 DOLLY DRIVE           2   ASTORIA PLACE   DOLLY DRIVE          3/25/2008   D.R. HORTON, INC.
507 DOLLY DRIVE           2   ASTORIA PLACE   DOLLY DRIVE           4/9/2008   D.R. HORTON, INC.
531 IDAMARIE              1   ASTORIA PLACE   IDAMARIE             4/10/2008   D.R. HORTON, INC.
326 DIANA DRIVE           2   ASTORIA PLACE   DIANA DRIVE          4/11/2008   D.R. HORTON, INC.
330 DIANA DRIVE           1   ASTORIA PLACE   DIANA DRIVE          4/15/2008   D.R. HORTON, INC.
422 DIANA DRIVE           1   ASTORIA PLACE   DIANA DRIVE          4/15/2008   D.R. HORTON, INC.
539 DOLLY DRIVE           1   ASTORIA PLACE   DOLLY DRIVE          4/17/2008   D.R. HORTON, INC.
418 DIANA DRIVE           2   ASTORIA PLACE   DIANA DRIVE          4/30/2008   D.R. HORTON, INC.
418 REBA                  2   ASTORIA PLACE   REBA                  5/1/2008   D.R. HORTON, INC.
519 DOLLY DRIVE           2   ASTORIA PLACE   DOLLY DRIVE           5/1/2008   D.R. HORTON, INC.
325 DIANA DRIVE           2   ASTORIA PLACE   DIANA DRIVE           5/8/2008   D.R. HORTON, INC.
431 REBA                  2   ASTORIA PLACE   REBA                 5/14/2008   D.R. HORTON, INC.
434 REBA                  2   ASTORIA PLACE   REBA                 5/15/2008   D.R. HORTON, INC.
523 ERICA                 2   ASTORIA PLACE   ERICA                5/22/2008   D.R. HORTON, INC.
427 REBA                  1   ASTORIA PLACE   REBA                 5/27/2008   D.R. HORTON, INC.
419 REBA                  2   ASTORIA PLACE   REBA                 5/28/2008   D.R. HORTON, INC.
430 REBA                  2   ASTORIA PLACE   REBA                  6/5/2008   D.R. HORTON, INC.
426 REBA                  2   ASTORIA PLACE   REBA                  6/7/2008   D.R. HORTON, INC.
422 REBA                  2   ASTORIA PLACE   REBA                 6/13/2008   D.R. HORTON, INC.
511 DOLLY DRIVE           2   ASTORIA PLACE   DOLLY DRIVE          6/16/2008   D.R. HORTON, INC.
515 IDAMARIE              2   ASTORIA PLACE   IDAMARIE             6/18/2008   D.R. HORTON, INC.
435 REBA                  2   ASTORIA PLACE   REBA                 6/19/2008   D.R. HORTON, INC.
526 ERICA                 2   ASTORIA PLACE   ERICA                6/20/2008   D.R. HORTON, INC.
518 ERICA                 1   ASTORIA PLACE   ERICA                6/23/2008   D.R. HORTON, INC.
531 ERICA                 2   ASTORIA PLACE   ERICA                6/24/2008   D.R. HORTON, INC.
534 ERICA                 2   ASTORIA PLACE   ERICA                6/24/2008   D.R. HORTON, INC.
523 IDAMARIE              2   ASTORIA PLACE   IDAMARIE             6/25/2008   D.R. HORTON, INC.
307 DONALAN DRIVE         1   ASTORIA PLACE   DONALAN DRIVE        6/30/2008   D.R. HORTON, INC.
415 REBA                  1   ASTORIA PLACE   REBA                 6/30/2008   D.R. HORTON, INC.
438 REBA                  2   ASTORIA PLACE   REBA                  7/1/2008   D.R. HORTON, INC.
510 ERICA                 2   ASTORIA PLACE   ERICA                 7/3/2008   D.R. HORTON, INC.
502 DONALAN DRIVE         2   ASTORIA PLACE   DONALAN DRIVE        7/14/2008   D.R. HORTON, INC.
519 ERICA                 2   ASTORIA PLACE   ERICA                7/14/2008   D.R. HORTON, INC.
506 DONALAN DRIVE         1   ASTORIA PLACE   DONALAN DRIVE        7/23/2008   D.R. HORTON, INC.
503 DOLLY DRIVE           2   ASTORIA PLACE   DOLLY DRIVE          7/23/2008   D.R. HORTON, INC.
523 DOLLY DRIVE           2   ASTORIA PLACE   DOLLY DRIVE          7/29/2008   D.R. HORTON, INC.
503 ERICA                 2   ASTORIA PLACE   ERICA                 8/7/2008   D.R. HORTON, INC.
467 DOLLY DRIVE           1   ASTORIA PLACE   DOLLY DRIVE           8/8/2008   D.R. HORTON, INC.
406 REBA                  2   ASTORIA PLACE   REBA                 8/14/2008   D.R. HORTON, INC.
406 DIANA DRIVE           1   ASTORIA PLACE   DIANA DRIVE          8/19/2008   D.R. HORTON, INC.
503 IDAMARIE              2   ASTORIA PLACE   IDAMARIE             8/21/2008   D.R. HORTON, INC.
515 DONALAN DRIVE         2   ASTORIA PLACE   DONALAN DRIVE        9/12/2008   D.R. HORTON, INC.
534 IDAMARIE              2   ASTORIA PLACE   IDAMARIE             9/16/2008   D.R. HORTON, INC.
511 ERICA                 1   ASTORIA PLACE   ERICA                9/24/2008   D.R. HORTON, INC.
471 DOLLY DRIVE           2   ASTORIA PLACE   DOLLY DRIVE          9/26/2008   D.R. HORTON, INC.
439 DOLLY DRIVE           2   ASTORIA PLACE   DOLLY DRIVE          9/26/2008   D.R. HORTON, INC.
450 DOLLY DRIVE           2   ASTORIA PLACE   DOLLY DRIVE          9/30/2008   D.R. HORTON, INC.
455 DOLLY DR.             2   ASTORIA PLACE   DOLLY DR.            9/30/2008   D.R. HORTON, INC.
        Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 739 of 1053 PageID:
                                            18304

423 DOLLY DR.             2   ASTORIA PLACE   DOLLY DR.             10/6/2008   D.R. HORTON, INC.
546 IDAMARIE              2   ASTORIA PLACE   IDAMARIE             11/12/2008   D.R. HORTON, INC.
402 REBA                  2   ASTORIA PLACE   REBA                 11/26/2008   D.R. HORTON, INC.
507 ERICA                 2   ASTORIA PLACE   ERICA                12/10/2008   D.R. HORTON, INC.
519 DONALAN DRIVE         2   ASTORIA PLACE   DONALAN DRIVE        12/11/2008   D.R. HORTON, INC.
539 IDAMARIE              2   ASTORIA PLACE   IDAMARIE             12/18/2008   D.R. HORTON, INC.
470 DOLLY DRIVE           2   ASTORIA PLACE   DOLLY DRIVE            1/9/2009   D.R. HORTON, INC.
415 DOLLY DRIVE           2   ASTORIA PLACE   DOLLY DRIVE           1/13/2009   D.R. HORTON, INC.
419 DOLLY DRIVE           1   ASTORIA PLACE   DOLLY DRIVE           1/14/2009   D.R. HORTON, INC.
442 DOLLY DRIVE           2   ASTORIA PLACE   DOLLY DRIVE           1/16/2009   D.R. HORTON, INC.
438 DOLLY DRIVE           1   ASTORIA PLACE   DOLLY DRIVE           1/23/2009   D.R. HORTON, INC.
446 DOLLY DRIVE           2   ASTORIA PLACE   DOLLY DRIVE           1/23/2009   D.R. HORTON, INC.
454 DOLLY DRIVE           1   ASTORIA PLACE   DOLLY DRIVE           1/26/2009   D.R. HORTON, INC.
418 DOLLY DRIVE           2   ASTORIA PLACE   DOLLY DRIVE           1/27/2009   D.R. HORTON, INC.
539 ERICA                 2   ASTORIA PLACE   ERICA                  2/2/2009   D.R. HORTON, INC.
522 DONALAN DRIVE         2   ASTORIA PLACE   DONALAN DRIVE          2/4/2009   D.R. HORTON, INC.
459 DOLLY DRIVE           1   ASTORIA PLACE   DOLLY DRIVE            2/5/2009   D.R. HORTON, INC.
410 REBA                  1   ASTORIA PLACE   REBA                   2/9/2009   D.R. HORTON, INC.
447 DOLLY DRIVE           1   ASTORIA PLACE   DOLLY DRIVE           2/11/2009   D.R. HORTON, INC.
466 DOLLY DRIVE           2   ASTORIA PLACE   DOLLY DRIVE           2/13/2009   D.R. HORTON, INC.
463 DOLLY DRIVE           2   ASTORIA PLACE   DOLLY DRIVE           2/14/2009   D.R. HORTON, INC.
458 DOLLY DRIVE           2   ASTORIA PLACE   DOLLY DRIVE           2/17/2009   D.R. HORTON, INC.
318 ANN DRIVE             1   ASTORIA PLACE   ANN DRIVE             2/21/2009   D.R. HORTON, INC.
451 DOLLY DRIVE           2   ASTORIA PLACE   DOLLY DRIVE           2/24/2009   D.R. HORTON, INC.
523 DONALAN DRIVE         2   ASTORIA PLACE   DONALAN DRIVE         2/27/2009   D.R. HORTON, INC.
411 DOLLY DRIVE           2   ASTORIA PLACE   DOLLY DRIVE           2/28/2009   D.R. HORTON, INC.
407 REBA                  2   ASTORIA PLACE   REBA                   3/5/2009   D.R. HORTON, INC.
430 DOLLY DRIVE           2   ASTORIA PLACE   DOLLY DRIVE            3/9/2009   D.R. HORTON, INC.
426 DOLLY DRIVE           1   ASTORIA PLACE   DOLLY DRIVE            3/9/2009   D.R. HORTON, INC.
422 DOLLY DRIVE           2   ASTORIA PLACE   DOLLY DRIVE           3/11/2009   D.R. HORTON, INC.
427 DOLLY DRIVE           2   ASTORIA PLACE   DOLLY DRIVE           3/18/2009   D.R. HORTON, INC.
511 DONALAN DRIVE         2   ASTORIA PLACE   DONALAN DRIVE         3/19/2009   D.R. HORTON, INC.
638 DIANA DRIVE           1   ASTORIA PLACE   DIANA DRIVE           3/19/2009   D.R. HORTON, INC.
531 DIANA DRIVE           2   ASTORIA PLACE   DIANA DRIVE           3/23/2009   D.R. HORTON, INC.
462 DOLLY DRIVE           1   ASTORIA PLACE   DOLLY DRIVE           3/23/2009   D.R. HORTON, INC.
526 DIANA DRIVE           2   ASTORIA PLACE   DIANA DRIVE           3/24/2009   D.R. HORTON, INC.
535 DIANA DRIVE           1   ASTORIA PLACE   DIANA DRIVE           3/25/2009   D.R. HORTON, INC.
546 DIANA DRIVE           2   ASTORIA PLACE   DIANA DRIVE           3/26/2009   D.R. HORTON, INC.
614 DIANA DRIVE           1   ASTORIA PLACE   DIANA DRIVE           3/30/2009   D.R. HORTON, INC.
606 DIANA DRIVE           2   ASTORIA PLACE   DIANA DRIVE           3/31/2009   D.R. HORTON, INC.
518 DONALAN DRIVE         2   ASTORIA PLACE   DONALAN DRIVE         3/31/2009   D.R. HORTON, INC.
602 DIANA DRIVE           2   ASTORIA PLACE   DIANA DRIVE            4/1/2009   D.R. HORTON, INC.
538 DIANA DRIVE           1   ASTORIA PLACE   DIANA DRIVE            4/2/2009   D.R. HORTON, INC.
530 DIANA DRIVE           2   ASTORIA PLACE   DIANA DRIVE            4/3/2009   D.R. HORTON, INC.
515 ERICA                 2   ASTORIA PLACE   ERICA                 4/14/2009   D.R. HORTON, INC.
630 DIANA DRIVE           2   ASTORIA PLACE   DIANA DRIVE           4/15/2009   D.R. HORTON, INC.
414 DOLLY DRIVE           1   ASTORIA PLACE   DOLLY DRIVE           4/16/2009   D.R. HORTON, INC.
618 DIANA DRIVE           2   ASTORIA PLACE   DIANA DRIVE           5/11/2009   D.R. HORTON, INC.
411 ANN DRIVE             1   ASTORIA PLACE   ANN DRIVE              6/9/2009   D.R. HORTON, INC.
415 ANN DRIVE             2   ASTORIA PLACE   ANN DRIVE              6/9/2009   D.R. HORTON, INC.
302 DONALAN DRIVE         2   ASTORIA PLACE   DONALAN DRIVE         6/15/2009   D.R. HORTON, INC.
407 DOLLY DRIVE           1   ASTORIA PLACE   DOLLY DRIVE           6/16/2009   D.R. HORTON, INC.
534 DIANA DRIVE           2   ASTORIA PLACE   DIANA DRIVE           6/16/2009   D.R. HORTON, INC.
626 DIANA DRIVE           2   ASTORIA PLACE   DIANA DRIVE           6/19/2009   D.R. HORTON, INC.
514 DONALAN DRIVE         2   ASTORIA PLACE   DONALAN DRIVE         6/26/2009   D.R. HORTON, INC.
530 ERICA                 2   ASTORIA PLACE   ERICA                 6/30/2009   D.R. HORTON, INC.
543 IDAMARIE              2   ASTORIA PLACE   IDAMARIE               7/6/2009   D.R. HORTON, INC.
527 DIANA DRIVE           2   ASTORIA PLACE   DIANA DRIVE            7/6/2009   D.R. HORTON, INC.
         Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 740 of 1053 PageID:
                                             18305

334 DIANA DRIVE            2   ASTORIA PLACE   DIANA DRIVE           7/22/2009   D.R. HORTON, INC.
610 DIANA DRIVE            2   ASTORIA PLACE   DIANA DRIVE           7/22/2009   D.R. HORTON, INC.
642 DIANA DRIVE            2   ASTORIA PLACE   DIANA DRIVE           7/23/2009   D.R. HORTON, INC.
542 DIANA DRIVE            2   ASTORIA PLACE   DIANA DRIVE           7/24/2009   D.R. HORTON, INC.
510 DONALAN DRIVE          2   ASTORIA PLACE   DONALAN DRIVE         7/27/2009   D.R. HORTON, INC.
551 IDAMARIE               2   ASTORIA PLACE   IDAMARIE              7/28/2009   D.R. HORTON, INC.
527 ERICA                  2   ASTORIA PLACE   ERICA                  8/4/2009   D.R. HORTON, INC.
634 DIANA                  2   ASTORIA PLACE   DIANA                  8/5/2009   D.R. HORTON, INC.
407 ANN DRIVE              2   ASTORIA PLACE   ANN DRIVE              8/7/2009   D.R. HORTON, INC.
643 DIANA DRIVE            1   ASTORIA PLACE   DIANA DRIVE           8/24/2009   D.R. HORTON, INC.
622 DIANA DRIVE            2   ASTORIA PLACE   DIANA DRIVE           8/26/2009   D.R. HORTON, INC.
423 ANN DRIVE              2   ASTORIA PLACE   ANN DRIVE             9/10/2009   D.R. HORTON, INC.
523 DIANA DRIVE            2   ASTORIA PLACE   DIANA DRIVE           9/17/2009   D.R. HORTON, INC.
302 EDITH                  2   ASTORIA PLACE   EDITH                 10/6/2009   D.R. HORTON, INC.
547 REBA                   2   ASTORIA PLACE   REBA                  10/7/2009   D.R. HORTON, INC.
542 IDAMARIE               2   ASTORIA PLACE   IDAMARIE             10/29/2009   D.R. HORTON, INC.
474 DOLLY DRIVE            2   ASTORIA PLACE   DOLLY DRIVE           11/6/2009   D.R. HORTON, INC.
419 ANN DRIVE              2   ASTORIA PLACE   ANN DRIVE            11/10/2009   D.R. HORTON, INC.
646 DIANA DRIVE            2   ASTORIA PLACE   DIANA DRIVE           1/12/2010   D.R. HORTON, INC.
535 ERICA                  2   ASTORIA PLACE   ERICA                 1/13/2010   D.R. HORTON, INC.
639 DIANA DRIVE            2   ASTORIA PLACE   DIANA DRIVE           1/13/2010   D.R. HORTON, INC.
330 ANN DRIVE              2   ASTORIA PLACE   ANN DRIVE             1/20/2010   D.R. HORTON, INC.
635 DIANA DRIVE            2   ASTORIA PLACE   DIANA DRIVE           2/11/2010   D.R. HORTON, INC.
2141 DORMAN DRIVE          2   AVERY PARK      DORMAN DRIVE          1/29/2008   D.R. HORTON, INC.
2129 DORMAN DRIVE          1   AVERY PARK      DORMAN DRIVE          1/30/2008   D.R. HORTON, INC.
2229 LAKELINE DRIVE        2   AVERY PARK      LAKELINE DRIVE         2/5/2008   D.R. HORTON, INC.
2133 DORMAN DRIVE          2   AVERY PARK      DORMAN DRIVE           2/6/2008   D.R. HORTON, INC.
2231 FITCH DRIVE           2   AVERY PARK      FITCH DRIVE            2/8/2008   D.R. HORTON, INC.
2232 FITCH DRIVE           2   AVERY PARK      FITCH DRIVE           2/12/2008   D.R. HORTON, INC.
2209 LIGHTHOUSE DRIVE      1   AVERY PARK      LIGHTHOUSE DRIVE      2/14/2008   D.R. HORTON, INC.
2220 FITCH DRIVE           2   AVERY PARK      FITCH DRIVE           2/18/2008   D.R. HORTON, INC.
2238 LAKELINE DRIVE        1   AVERY PARK      LAKELINE DRIVE        2/22/2008   D.R. HORTON, INC.
2119 DODGE DRIVE           2   AVERY PARK      DODGE DRIVE           2/25/2008   D.R. HORTON, INC.
831 AVERY PARKWAY          2   AVERY PARK      AVERY PARKWAY          3/3/2008   D.R. HORTON, INC.
2213 LIGHTHOUSE DRIVE      2   AVERY PARK      LIGHTHOUSE DRIVE       3/5/2008   D.R. HORTON, INC.
440 BRIGGS DRIVE           2   AVERY PARK      BRIGGS DRIVE          3/12/2008   D.R. HORTON, INC.
2123 DODGE DRIVE           2   AVERY PARK      DODGE DRIVE           3/12/2008   D.R. HORTON, INC.
762 ANDORA DRIVE           1   AVERY PARK      ANDORA DRIVE          3/13/2008   D.R. HORTON, INC.
2226 WESTOVER LOOP         1   AVERY PARK      WESTOVER LOOP         3/25/2008   D.R. HORTON, INC.
2234 WESTOVER LOOP         2   AVERY PARK      WESTOVER LOOP         3/28/2008   D.R. HORTON, INC.
749 TOMAH DRIVE            2   AVERY PARK      TOMAH DRIVE           4/11/2008   D.R. HORTON, INC.
864 AVERY PARKWAY          2   AVERY PARK      AVERY PARKWAY         4/17/2008   D.R. HORTON, INC.
2128 DORMAN DRIVE          1   AVERY PARK      DORMAN DRIVE          4/21/2008   D.R. HORTON, INC.
2140 DORMAN DRIVE          1   AVERY PARK      DORMAN DRIVE          4/22/2008   D.R. HORTON, INC.
778 ANDORA DRIVE           2   AVERY PARK      ANDORA DRIVE           5/1/2008   D.R. HORTON, INC.
2214 LAKELINE DRIVE        2   AVERY PARK      LAKELINE DRIVE        5/28/2008   D.R. HORTON, INC.
506 BRIGGS DRIVE           2   AVERY PARK      BRIGGS DRIVE          5/29/2008   D.R. HORTON, INC.
922 AVERY PARKWAY          2   AVERY PARK      AVERY PARKWAY         5/30/2008   D.R. HORTON, INC.
2234 LAKELINE DRIVE        1   AVERY PARK      LAKELINE DRIVE         6/2/2008   D.R. HORTON, INC.
2125 DORMAN DRIVE          1   AVERY PARK      DORMAN DRIVE           6/3/2008   D.R. HORTON, INC.
2112 DORMAN DRIVE          1   AVERY PARK      DORMAN DRIVE          6/10/2008   D.R. HORTON, INC.
2222 LAKELINE DRIVE        1   AVERY PARK      LAKELINE DRIVE        6/10/2008   D.R. HORTON, INC.
2226 LAKELINE DRIVE        1   AVERY PARK      LAKELINE DRIVE        6/10/2008   D.R. HORTON, INC.
757 TOMAH DRIVE            1   AVERY PARK      TOMAH DRIVE            7/7/2008   D.R. HORTON, INC.
2129 ALTON LOOP            2   AVERY PARK      ALTON LOOP            8/21/2008   D.R. HORTON, INC.
2133 ALTON LOOP            1   AVERY PARK      ALTON LOOP            8/22/2008   D.R. HORTON, INC.
2120 DORMAN DRIVE          1   AVERY PARK      DORMAN DRIVE          8/25/2008   D.R. HORTON, INC.
2137 ALTON LOOP            2   AVERY PARK      ALTON LOOP            8/26/2008   D.R. HORTON, INC.
         Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 741 of 1053 PageID:
                                             18306

2142 ALTON LOOP            1   AVERY PARK    ALTON LOOP              8/26/2008   D.R. HORTON, INC.
2121 DORMAN DRIVE          1   AVERY PARK    DORMAN DRIVE            8/27/2008   D.R. HORTON, INC.
2124 DORMAN DRIVE          1   AVERY PARK    DORMAN DRIVE            8/27/2008   D.R. HORTON, INC.
2125 ALTON LOOP            2   AVERY PARK    ALTON LOOP               9/9/2008   D.R. HORTON, INC.
2108 DORMAN DRIVE          2   AVERY PARK    DORMAN DRIVE             9/9/2008   D.R. HORTON, INC.
2230 LAKELINE DRIVE        2   AVERY PARK    LAKELINE DRIVE          9/10/2008   D.R. HORTON, INC.
2116 DORMAN DRIVE          2   AVERY PARK    DORMAN DRIVE            9/11/2008   D.R. HORTON, INC.
2266 WESTOVER LOOP         1   AVERY PARK    WESTOVER LOOP           9/22/2008   D.R. HORTON, INC.
2262 WESTOVER LOOP         2   AVERY PARK    WESTOVER LOOP           9/29/2008   D.R. HORTON, INC.
2117 ALTON LOOP            1   AVERY PARK    ALTON LOOP              10/7/2008   D.R. HORTON, INC.
2109 ALTON LOOP            2   AVERY PARK    ALTON LOOP              10/7/2008   D.R. HORTON, INC.
2113 ALTON LOOP            2   AVERY PARK    ALTON LOOP              10/8/2008   D.R. HORTON, INC.
2121 ALTON LOOP            2   AVERY PARK    ALTON LOOP              10/8/2008   D.R. HORTON, INC.
2105 ALTON LOOP            1   AVERY PARK    ALTON LOOP             10/10/2008   D.R. HORTON, INC.
765 TOMAH DR.              1   AVERY PARK    TOMAH DR.              10/15/2008   D.R. HORTON, INC.
2221 LAKELINE DR.          2   AVERY PARK    LAKELINE DR.           10/15/2008   D.R. HORTON, INC.
2217 LAKELINE DRIVE        2   AVERY PARK    LAKELINE DRIVE         11/11/2008   D.R. HORTON, INC.
2139 DODGE DRIVE           1   AVERY PARK    DODGE DRIVE              2/9/2009   D.R. HORTON, INC.
444 BRIGGS DRIVE           2   AVERY PARK    BRIGGS DRIVE             2/9/2009   D.R. HORTON, INC.
2132 DORMAN DRIVE          1   AVERY PARK    DORMAN DRIVE            2/11/2009   D.R. HORTON, INC.
2130 DODGE DRIVE           2   AVERY PARK    DODGE DRIVE             2/11/2009   D.R. HORTON, INC.
2126 ALTON LOOP            1   AVERY PARK    ALTON LOOP               4/7/2009   D.R. HORTON, INC.
2157 ALTON LOOP            1   AVERY PARK    ALTON LOOP               4/7/2009   D.R. HORTON, INC.
753 TOMAH DRIVE            1   AVERY PARK    TOMAH DRIVE              6/3/2009   D.R. HORTON, INC.
769 TOMAH DRIVE            1   AVERY PARK    TOMAH DRIVE              6/3/2009   D.R. HORTON, INC.
2161 ALTON LOOP            1   AVERY PARK    ALTON LOOP               6/4/2009   D.R. HORTON, INC.
2165 ALTON LOOP            2   AVERY PARK    ALTON LOOP               6/4/2009   D.R. HORTON, INC.
2219 FITCH DRIVE           1   AVERY PARK    FITCH DRIVE              6/5/2009   D.R. HORTON, INC.
2224 FITCH DRIVE           1   AVERY PARK    FITCH DRIVE              6/5/2009   D.R. HORTON, INC.
2228 FITCH DRIVE           1   AVERY PARK    FITCH DRIVE              6/5/2009   D.R. HORTON, INC.
770 ANDORA DRIVE           1   AVERY PARK    ANDORA DRIVE             6/9/2009   D.R. HORTON, INC.
2238 FITCH DRIVE           1   AVERY PARK    FITCH DRIVE              6/9/2009   D.R. HORTON, INC.
782 ANDORA DRIVE           2   AVERY PARK    ANDORA DRIVE            6/10/2009   D.R. HORTON, INC.
774 ANDORA DRIVE           2   AVERY PARK    ANDORA DRIVE            6/10/2009   D.R. HORTON, INC.
2239 FITCH DRIVE           2   AVERY PARK    FITCH DRIVE             6/15/2009   D.R. HORTON, INC.
522 BRIGGS DRIVE           1   AVERY PARK    BRIGGS DRIVE            7/20/2009   D.R. HORTON, INC.
2143 WILTSHIRE DRIVE       2   AVERY PARK    WILTSHIRE DRIVE         8/17/2009   D.R. HORTON, INC.
2126 WILTSHIRE DRIVE       1   AVERY PARK    WILTSHIRE DRIVE         8/24/2009   D.R. HORTON, INC.
2134 WILTSHIRE DRIVE       1   AVERY PARK    WILTSHIRE DRIVE         8/24/2009   D.R. HORTON, INC.
2119 WILTSHIRE DRIVE       1   AVERY PARK    WILTSHIRE DRIVE         8/25/2009   D.R. HORTON, INC.
2122 WILTSHIRE DRIVE       1   AVERY PARK    WILTSHIRE DRIVE         8/25/2009   D.R. HORTON, INC.
2110 WILTSHIRE DRIVE       2   AVERY PARK    WILTSHIRE DRIVE         8/27/2009   D.R. HORTON, INC.
2111 WILTSHIRE DRIVE       2   AVERY PARK    WILTSHIRE DRIVE         8/27/2009   D.R. HORTON, INC.
2135 WILTSHIRE DRIVE       1   AVERY PARK    WILTSHIRE DRIVE         8/28/2009   D.R. HORTON, INC.
2139 WILTSHIRE DRIVE       2   AVERY PARK    WILTSHIRE DRIVE         8/28/2009   D.R. HORTON, INC.
2130 WILTSHIRE DRIVE       2   AVERY PARK    WILTSHIRE DRIVE          9/1/2009   D.R. HORTON, INC.
2131 WILTSHIRE DRIVE       1   AVERY PARK    WILTSHIRE DRIVE          9/2/2009   D.R. HORTON, INC.
514 BRIGGS DRIVE           1   AVERY PARK    BRIGGS DRIVE             9/2/2009   D.R. HORTON, INC.
2114 WILTSHIRE DRIVE       1   AVERY PARK    WILTSHIRE DRIVE          9/2/2009   D.R. HORTON, INC.
2115 WILTSHIRE DRIVE       1   AVERY PARK    WILTSHIRE DRIVE          9/2/2009   D.R. HORTON, INC.
533 TOM KEMP DRIVE         1   AVERY PARK    TOM KEMP DRIVE           9/3/2009   D.R. HORTON, INC.
2138 WILTSHIRE DRIVE       1   AVERY PARK    WILTSHIRE DRIVE         9/14/2009   D.R. HORTON, INC.
2142 WILTSHIRE DRIVE       2   AVERY PARK    WILTSHIRE DRIVE         9/14/2009   D.R. HORTON, INC.
518 BRIGGS DRIVE           1   AVERY PARK    BRIGGS DRIVE            9/16/2009   D.R. HORTON, INC.
2118 WILTSHIRE DRIVE       1   AVERY PARK    WILTSHIRE DRIVE         9/16/2009   D.R. HORTON, INC.
2123 WILTSHIRE DRIVE       1   AVERY PARK    WILTSHIRE DRIVE         9/16/2009   D.R. HORTON, INC.
911 AVERY PARKWAY          1   AVERY PARK    AVERY PARKWAY           9/28/2009   D.R. HORTON, INC.
2127 WILTSHIRE DRIVE       1   AVERY PARK    WILTSHIRE DRIVE         9/29/2009   D.R. HORTON, INC.
         Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 742 of 1053 PageID:
                                             18307

538 BRIGGS DRIVE           1   AVERY PARK    BRIGGS DRIVE            10/5/2009   D.R. HORTON, INC.
521 TOM KEMP DRIVE         1   AVERY PARK    TOM KEMP DRIVE          10/5/2009   D.R. HORTON, INC.
847 AVERY PARKWAY          1   AVERY PARK    AVERY PARKWAY           10/6/2009   D.R. HORTON, INC.
542 BRIGGS DRIVE           2   AVERY PARK    BRIGGS DRIVE            10/8/2009   D.R. HORTON, INC.
534 BRIGGS DRIVE           2   AVERY PARK    BRIGGS DRIVE            10/8/2009   D.R. HORTON, INC.
526 BRIGGS DRIVE           2   AVERY PARK    BRIGGS DRIVE           10/12/2009   D.R. HORTON, INC.
546 BRIGGS DRIVE           2   AVERY PARK    BRIGGS DRIVE           10/12/2009   D.R. HORTON, INC.
529 TOM KEMP DRIVE         1   AVERY PARK    TOM KEMP DRIVE         10/12/2009   D.R. HORTON, INC.
530 BRIGGS DRIVE           1   AVERY PARK    BRIGGS DRIVE           10/12/2009   D.R. HORTON, INC.
607 TOM KEMP DRIVE         1   AVERY PARK    TOM KEMP DRIVE         10/13/2009   D.R. HORTON, INC.
517 TOM KEMP DRIVE         2   AVERY PARK    TOM KEMP DRIVE         10/13/2009   D.R. HORTON, INC.
525 TOM KEMP DRIVE         2   AVERY PARK    TOM KEMP DRIVE         10/14/2009   D.R. HORTON, INC.
878 AVERY PKWY             1   AVERY PARK    AVERY PKWY             10/27/2009   D.R. HORTON, INC.
2112 SINCLAIR DRIVE        2   AVERY PARK    SINCLAIR DRIVE         10/28/2009   D.R. HORTON, INC.
2116 SINCLAIR DRIVE        2   AVERY PARK    SINCLAIR DRIVE         10/28/2009   D.R. HORTON, INC.
2124 SINCLAIR DRIVE        2   AVERY PARK    SINCLAIR DRIVE         10/29/2009   D.R. HORTON, INC.
2132 SINCLAIR DRIVE        2   AVERY PARK    SINCLAIR DRIVE         10/29/2009   D.R. HORTON, INC.
2136 SINCLAIR DRIVE        1   AVERY PARK    SINCLAIR DRIVE         10/30/2009   D.R. HORTON, INC.
2128 SINCLAIR DRIVE        1   AVERY PARK    SINCLAIR DRIVE          11/2/2009   D.R. HORTON, INC.
2140 SINCLAIR DRIVE        2   AVERY PARK    SINCLAIR DRIVE          11/2/2009   D.R. HORTON, INC.
550 BRIGGS DR.             1   AVERY PARK    BRIGGS DR.             12/14/2009   D.R. HORTON, INC.
2120 SINCLAIR DR.          1   AVERY PARK    SINCLAIR DR.           12/15/2009   D.R. HORTON, INC.
2129 SINCLAIR DR.          2   AVERY PARK    SINCLAIR DR.           12/15/2009   D.R. HORTON, INC.
2144 SINCLAIR DR.          2   AVERY PARK    SINCLAIR DR.           12/16/2009   D.R. HORTON, INC.
955 AVERY PARKWAY          2   AVERY PARK    AVERY PARKWAY          12/21/2009   D.R. HORTON, INC.
603 TOM KEMP DR.           2   AVERY PARK    TOM KEMP DR.           12/30/2009   D.R. HORTON, INC.
2125 SINCLAIR DR.          1   AVERY PARK    SINCLAIR DR.           12/30/2009   D.R. HORTON, INC.
2133 SINCLAIR DR.          2   AVERY PARK    SINCLAIR DR.           12/30/2009   D.R. HORTON, INC.
2145 SINCLAIR DR.          1   AVERY PARK    SINCLAIR DR.           12/31/2009   D.R. HORTON, INC.
2141 SINCLAIR DR.          1   AVERY PARK    SINCLAIR DR.           12/31/2009   D.R. HORTON, INC.
2137 SINCLAIR DR.          2   AVERY PARK    SINCLAIR DR.             1/4/2010   D.R. HORTON, INC.
562 BRIGGS DRIVE           1   AVERY PARK    BRIGGS DRIVE            1/27/2010   D.R. HORTON, INC.
2117 SINCLAIR DRIVE        1   AVERY PARK    SINCLAIR DRIVE           2/8/2010   D.R. HORTON, INC.
2113 SINCLAIR DRIVE        2   AVERY PARK    SINCLAIR DRIVE           2/8/2010   D.R. HORTON, INC.
2121 SINCLAIR DRIVE        2   AVERY PARK    SINCLAIR DRIVE          2/10/2010   D.R. HORTON, INC.
611 TOM KEMP DRIVE         1   AVERY PARK    TOM KEMP DRIVE          2/25/2010   D.R. HORTON, INC.
615 TOM KEMP DRIVE         1   AVERY PARK    TOM KEMP DRIVE          2/25/2010   D.R. HORTON, INC.
631 TOM KEMP DRIVE         1   AVERY PARK    TOM KEMP DRIVE          2/26/2010   D.R. HORTON, INC.
643 TOM KEMP DRIVE         1   AVERY PARK    TOM KEMP DRIVE          2/26/2010   D.R. HORTON, INC.
619 TOM KEMP DRIVE         2   AVERY PARK    TOM KEMP DRIVE          2/26/2010   D.R. HORTON, INC.
627 TOM KEMP DRIVE         1   AVERY PARK    TOM KEMP DRIVE          2/27/2010   D.R. HORTON, INC.
639 TOM KEMP DRIVE         1   AVERY PARK    TOM KEMP DRIVE           3/3/2010   D.R. HORTON, INC.
942 AVERY PARKWAY          1   AVERY PARK    AVERY PARKWAY            3/4/2010   D.R. HORTON, INC.
943 AVERY PARKWAY          1   AVERY PARK    AVERY PARKWAY            3/4/2010   D.R. HORTON, INC.
868 AVERY PARKWAY          1   AVERY PARK    AVERY PARKWAY            3/4/2010   D.R. HORTON, INC.
623 TOM KEMP DRIVE         2   AVERY PARK    TOM KEMP DRIVE           3/4/2010   D.R. HORTON, INC.
635 TOM KEMP DRIVE         2   AVERY PARK    TOM KEMP DRIVE           3/4/2010   D.R. HORTON, INC.
2122 ECHO HILLS DRIVE      1   AVERY PARK    ECHO HILLS DRIVE         3/6/2010   D.R. HORTON, INC.
2138 ECHO HILLS DRIVE      1   AVERY PARK    ECHO HILLS DRIVE         3/8/2010   D.R. HORTON, INC.
2134 ECHO HILLS DRIVE      2   AVERY PARK    ECHO HILLS DRIVE         3/9/2010   D.R. HORTON, INC.
2142 ECHO HILLS DRIVE      1   AVERY PARK    ECHO HILLS DRIVE         3/9/2010   D.R. HORTON, INC.
2146 ECHO HILLS DRIVE      2   AVERY PARK    ECHO HILLS DRIVE         3/9/2010   D.R. HORTON, INC.
554 BRIGGS DRIVE           1   AVERY PARK    BRIGGS DRIVE            3/15/2010   D.R. HORTON, INC.
558 BRIGGS DRIVE           2   AVERY PARK    BRIGGS DRIVE            3/15/2010   D.R. HORTON, INC.
2115 ECHO HILLS DRIVE      1   AVERY PARK    ECHO HILLS DRIVE        5/28/2010   D.R. HORTON, INC.
2119 ECHO HILLS DRIVE      2   AVERY PARK    ECHO HILLS DRIVE        5/28/2010   D.R. HORTON, INC.
2126 ECHO HILLS DRIVE      1   AVERY PARK    ECHO HILLS DRIVE         6/1/2010   D.R. HORTON, INC.
2123 ECHO HILLS DRIVE      1   AVERY PARK    ECHO HILLS DRIVE         6/1/2010   D.R. HORTON, INC.
         Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 743 of 1053 PageID:
                                             18308

2114 ECHO HILLS DRIVE      2   AVERY PARK    ECHO HILLS DRIVE         6/1/2010   D.R. HORTON, INC.
2118 ECHO HILLS DRIVE      1   AVERY PARK    ECHO HILLS DRIVE         6/2/2010   D.R. HORTON, INC.
2131 ECHO HILLS DRIVE      1   AVERY PARK    ECHO HILLS DRIVE         6/3/2010   D.R. HORTON, INC.
2130 ECHO HILLS DRIVE      1   AVERY PARK    ECHO HILLS DRIVE         6/3/2010   D.R. HORTON, INC.
2127 ECHO HILLS DRIVE      2   AVERY PARK    ECHO HILLS DRIVE         6/7/2010   D.R. HORTON, INC.
566 BRIGGS DRIVE           1   AVERY PARK    BRIGGS DRIVE            7/29/2010   D.R. HORTON, INC.
2147 ECHO HILLS DRIVE      1   AVERY PARK    ECHO HILLS DRIVE        7/29/2010   D.R. HORTON, INC.
2143 ECHO HILLS DRIVE      1   AVERY PARK    ECHO HILLS DRIVE         8/2/2010   D.R. HORTON, INC.
938 AVERY PARKWAY          1   AVERY PARK    AVERY PARKWAY            8/2/2010   D.R. HORTON, INC.
2135 ECHO HILLS DRIVE      2   AVERY PARK    ECHO HILLS DRIVE         8/4/2010   D.R. HORTON, INC.
2139 ECHO HILL DRIVE       1   AVERY PARK    ECHO HILL DRIVE          8/4/2010   D.R. HORTON, INC.
950 AVERY PARKWAY          2   AVERY PARK    AVERY PARKWAY            8/5/2010   D.R. HORTON, INC.
647 TOM KEMP DRIVE         1   AVERY PARK    TOM KEMP DRIVE          8/23/2010   D.R. HORTON, INC.
651 TOM KEMP DRIVE         2   AVERY PARK    TOM KEMP DRIVE          10/4/2010   D.R. HORTON, INC.
655 TOM KEMP DRIVE         2   AVERY PARK    TOM KEMP DRIVE          10/4/2010   D.R. HORTON, INC.
2242 WESTOVER LOOP         1   AVERY PARK    WESTOVER LOOP           11/5/2010   D.R. HORTON, INC.
2111 BRINKLEY DRIVE        1   AVERY PARK    BRINKLEY DRIVE          11/8/2010   D.R. HORTON, INC.
2238 WESTOVER LOOP         2   AVERY PARK    WESTOVER LOOP           11/8/2010   D.R. HORTON, INC.
659 TOM KEMP DRIVE         1   AVERY PARK    TOM KEMP DRIVE          12/3/2010   D.R. HORTON, INC.
2117 CONNER DRIVE          2   AVERY PARK    CONNER DRIVE            12/6/2010   D.R. HORTON, INC.
675 TOM KEMP DRIVE         1   AVERY PARK    TOM KEMP DRIVE         12/14/2010   D.R. HORTON, INC.
679 TOM KEMP DRIVE         1   AVERY PARK    TOM KEMP DRIVE         12/14/2010   D.R. HORTON, INC.
667 TOM KEMP DRIVE         1   AVERY PARK    TOM KEMP DRIVE         12/15/2010   D.R. HORTON, INC.
663 TOM KEMP DRIVE         1   AVERY PARK    TOM KEMP DRIVE           1/4/2011   D.R. HORTON, INC.
671 TOM KEMP DRIVE         2   AVERY PARK    TOM KEMP DRIVE           1/4/2011   D.R. HORTON, INC.
951 AVERY PARKWAY          1   AVERY PARK    AVERY PARKWAY            1/5/2011   D.R. HORTON, INC.
2123 BRINKLEY DRIVE        1   AVERY PARK    BRINKLEY DRIVE          1/10/2011   D.R. HORTON, INC.
683 TOM KEMP DRIVE         2   AVERY PARK    TOM KEMP DRIVE          1/10/2011   D.R. HORTON, INC.
2116 CONNER DRIVE          1   AVERY PARK    CONNER DRIVE            1/27/2011   D.R. HORTON, INC.
2124 CONNER DRIVE          1   AVERY PARK    CONNER DRIVE            1/27/2011   D.R. HORTON, INC.
2128 CONNER DRIVE          1   AVERY PARK    CONNER DRIVE            1/27/2011   D.R. HORTON, INC.
2120 CONNER DRIVE          2   AVERY PARK    CONNER DRIVE             2/1/2011   D.R. HORTON, INC.
954 AVERY PARKWAY          1   AVERY PARK    AVERY PARKWAY           2/25/2011   D.R. HORTON, INC.
2121 CONNER DRIVE          1   AVERY PARK    CONNER DRIVE            2/25/2011   D.R. HORTON, INC.
947 AVERY PARKWAY          1   AVERY PARK    AVERY PARKWAY           2/28/2011   D.R. HORTON, INC.
2132 CONNER DRIVE          2   AVERY PARK    CONNER DRIVE            2/28/2011   D.R. HORTON, INC.
2115 BRINKLEY DR.          1   AVERY PARK    BRINKLEY DR.             3/8/2011   D.R. HORTON, INC.
2119 BRINKLEY DR.          2   AVERY PARK    BRINKLEY DR.             3/8/2011   D.R. HORTON, INC.
2118 BRINKLEY DR.          2   AVERY PARK    BRINKLEY DR.             3/9/2011   D.R. HORTON, INC.
2122 BRINKLEY DRIVE        1   AVERY PARK    BRINKLEY DRIVE          3/18/2011   D.R. HORTON, INC.
2133 CONNER DR.            1   AVERY PARK    CONNER DR.              3/18/2011   D.R. HORTON, INC.
2126 BRINKLEY DR.          1   AVERY PARK    BRINKLEY DR.            3/21/2011   D.R. HORTON, INC.
2127 BRINKLEY DR.          1   AVERY PARK    BRINKLEY DR.            3/21/2011   D.R. HORTON, INC.
2135 BRINKLEY DR.          2   AVERY PARK    BRINKLEY DR.            3/21/2011   D.R. HORTON, INC.
2131 BRINKLEY DR.          2   AVERY PARK    BRINKLEY DR.            3/29/2011   D.R. HORTON, INC.
2139 BRINKLEY DR.          1   AVERY PARK    BRINKLEY DR.            3/30/2011   D.R. HORTON, INC.
2155 BRINKLEY DR.          2   AVERY PARK    BRINKLEY DR.            3/30/2011   D.R. HORTON, INC.
616 BRIGGS DR.             2   AVERY PARK    BRIGGS DR.              3/30/2011   D.R. HORTON, INC.
871 AVERY PKWY             1   AVERY PARK    AVERY PKWY               4/1/2011   D.R. HORTON, INC.
2143 BRINKLEY DR.          1   AVERY PARK    BRINKLEY DR.             4/8/2011   D.R. HORTON, INC.
620 BRIGGS DR.             2   AVERY PARK    BRIGGS DR.               4/8/2011   D.R. HORTON, INC.
604 BRIGGS DR.             1   AVERY PARK    BRIGGS DR.              4/13/2011   D.R. HORTON, INC.
608 BRIGGS DRIVE           2   AVERY PARK    BRIGGS DRIVE            4/13/2011   D.R. HORTON, INC.
2147 BRINKLEY DR.          2   AVERY PARK    BRINKLEY DR.            4/13/2011   D.R. HORTON, INC.
2130 BRINKLEY DR.          1   AVERY PARK    BRINKLEY DR.            4/20/2011   D.R. HORTON, INC.
2134 BRINKLEY DR.          1   AVERY PARK    BRINKLEY DR.            4/20/2011   D.R. HORTON, INC.
2151 BRINKLEY DR.          1   AVERY PARK    BRINKLEY DR.            4/20/2011   D.R. HORTON, INC.
2136 CONNER DR.            1   AVERY PARK    CONNER DR.              4/25/2011   D.R. HORTON, INC.
         Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 744 of 1053 PageID:
                                             18309

2140 CONNER DR.            1   AVERY PARK    CONNER DR.              4/25/2011   D.R. HORTON, INC.
2125 CONNER DR.            2   AVERY PARK    CONNER DR.              4/29/2011   D.R. HORTON, INC.
2129 CONNER DR.            1   AVERY PARK    CONNER DR.               5/2/2011   D.R. HORTON, INC.
2137 CONNER DR.            1   AVERY PARK    CONNER DR.               5/5/2011   D.R. HORTON, INC.
2141 CONNER DR.            1   AVERY PARK    CONNER DR.               5/5/2011   D.R. HORTON, INC.
2149 CONNER DR.            1   AVERY PARK    CONNER DR.               5/6/2011   D.R. HORTON, INC.
2144 CONNER DR.            1   AVERY PARK    CONNER DR.               5/9/2011   D.R. HORTON, INC.
2145 CONNER DR.            2   AVERY PARK    CONNER DR.               5/9/2011   D.R. HORTON, INC.
2148 CONNER DR.            2   AVERY PARK    CONNER DR.              5/12/2011   D.R. HORTON, INC.
612 BRIGGS DR.             1   AVERY PARK    BRIGGS DR.              5/17/2011   D.R. HORTON, INC.
624 BRIGGS DR.             2   AVERY PARK    BRIGGS DR.               7/7/2011   D.R. HORTON, INC.
2142 BRINKLEY DR.          1   AVERY PARK    BRINKLEY DR.             7/7/2011   D.R. HORTON, INC.
2138 BRINKLEY DR.          2   AVERY PARK    BRINKLEY DR.             7/7/2011   D.R. HORTON, INC.
875 AVERY PARKWAY          2   AVERY PARK    AVERY PARKWAY            7/8/2011   D.R. HORTON, INC.
934 AVERY PARKWAY          2   AVERY PARK    AVERY PARKWAY            7/8/2011   D.R. HORTON, INC.
946 AVERY PARKWAY          1   AVERY PARK    AVERY PARKWAY            7/8/2011   D.R. HORTON, INC.
2150 BRINKLEY DR.          2   AVERY PARK    BRINKLEY DR.            7/20/2011   D.R. HORTON, INC.
935 AVERY PKWY             1   AVERY PARK    AVERY PKWY              7/20/2011   D.R. HORTON, INC.
2146 BRINKLEY DR.          1   AVERY PARK    BRINKLEY DR.            7/25/2011   D.R. HORTON, INC.
2240 BROKEN STAR DR.       1   AVERY PARK    BROKEN STAR DR.         9/26/2011   D.R. HORTON, INC.
731 GUNA DR.               1   AVERY PARK    GUNA DR.                9/26/2011   D.R. HORTON, INC.
767 GUNA DR.               1   AVERY PARK    GUNA DR.                9/29/2011   D.R. HORTON, INC.
783 GUNA DR.               2   AVERY PARK    GUNA DR.                9/29/2011   D.R. HORTON, INC.
779 GUNA DR.               2   AVERY PARK    GUNA DR.                9/30/2011   D.R. HORTON, INC.
784 GUNA DR.               2   AVERY PARK    GUNA DR.                9/30/2011   D.R. HORTON, INC.
775 GUNA DR.               2   AVERY PARK    GUNA DR.                9/30/2011   D.R. HORTON, INC.
771 GUNA DR.               1   AVERY PARK    GUNA DR.                10/4/2011   D.R. HORTON, INC.
735 GUNA DR.               1   AVERY PARK    GUNA DR.               10/17/2011   D.R. HORTON, INC.
780 GUNA DR.               1   AVERY PARK    GUNA DR.                11/8/2011   D.R. HORTON, INC.
768 GUNA DR.               1   AVERY PARK    GUNA DR.               11/28/2011   D.R. HORTON, INC.
772 GUNA DR.               1   AVERY PARK    GUNA DR.               11/29/2011   D.R. HORTON, INC.
776 GUNA DR.               2   AVERY PARK    GUNA DR.               11/29/2011   D.R. HORTON, INC.
915 AVERY PARKWAY          2   AVERY PARK    AVERY PARKWAY          11/29/2011   D.R. HORTON, INC.
751 GUNA DR.               1   AVERY PARK    GUNA DR.                1/12/2012   D.R. HORTON, INC.
759 GUNA DR.               1   AVERY PARK    GUNA DR.                1/13/2012   D.R. HORTON, INC.
755 GUNA DR.               2   AVERY PARK    GUNA DR.                1/13/2012   D.R. HORTON, INC.
919 AVERY PKWY             1   AVERY PARK    AVERY PKWY              1/13/2012   D.R. HORTON, INC.
926 AVERY PKWY             1   AVERY PARK    AVERY PKWY              1/13/2012   D.R. HORTON, INC.
763 GUNA DR.               1   AVERY PARK    GUNA DR.                1/20/2012   D.R. HORTON, INC.
570 BRIGGS DR.             1   AVERY PARK    BRIGGS DR.              2/24/2012   D.R. HORTON, INC.
582 BRIGGS DR.             1   AVERY PARK    BRIGGS DR.              2/27/2012   D.R. HORTON, INC.
574 BRIGGS DR.             2   AVERY PARK    BRIGGS DR.              2/28/2012   D.R. HORTON, INC.
578 BRIGGS DR.             2   AVERY PARK    BRIGGS DR.              2/28/2012   D.R. HORTON, INC.
586 BRIGGS DR.             1   AVERY PARK    BRIGGS DR.              2/29/2012   D.R. HORTON, INC.
923 AVERY PKWY             1   AVERY PARK    AVERY PKWY              2/29/2012   D.R. HORTON, INC.
930 AVERY PKWY             1   AVERY PARK    AVERY PKWY              2/29/2012   D.R. HORTON, INC.
851 AVERY PKWY             2   AVERY PARK    AVERY PKWY               3/7/2012   D.R. HORTON, INC.
760 GUNA DR.               1   AVERY PARK    GUNA DR.                3/13/2012   D.R. HORTON, INC.
764 GUNA DR.               1   AVERY PARK    GUNA DR.                3/14/2012   D.R. HORTON, INC.
752 GUNA DR.               2   AVERY PARK    GUNA DR.                3/14/2012   D.R. HORTON, INC.
756 GUNA DR.               2   AVERY PARK    GUNA DR.                3/15/2012   D.R. HORTON, INC.
744 GUNA DR.               1   AVERY PARK    GUNA DR.                3/28/2012   D.R. HORTON, INC.
748 GUNA DR.               2   AVERY PARK    GUNA DR.                3/28/2012   D.R. HORTON, INC.
736 GUNA DR.               1   AVERY PARK    GUNA DR.                3/29/2012   D.R. HORTON, INC.
740 GUNA DR.               1   AVERY PARK    GUNA DR.                3/29/2012   D.R. HORTON, INC.
743 GUNA DR.               2   AVERY PARK    GUNA DR.                4/11/2012   D.R. HORTON, INC.
2244 BROKEN STAR DR.       1   AVERY PARK    BROKEN STAR DR.         4/12/2012   D.R. HORTON, INC.
739 GUNA DR.               1   AVERY PARK    GUNA DR.                4/12/2012   D.R. HORTON, INC.
        Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 745 of 1053 PageID:
                                            18310

790 GREAT OAKS DR.        1   AVERY PARK     GREAT OAKS DR.          6/1/2012   D.R. HORTON, INC.
720 GUNA DR.              1   AVERY PARK     GUNA DR.               6/29/2012   D.R. HORTON, INC.
728 GUNA DR.              1   AVERY PARK     GUNA DR.               6/29/2012   D.R. HORTON, INC.
732 GUNA DR.              1   AVERY PARK     GUNA DR.               6/29/2012   D.R. HORTON, INC.
794 GREAT OAKS DR.        2   AVERY PARK     GREAT OAKS DR.          7/2/2012   D.R. HORTON, INC.
785 GREAT OAKS DR.        1   AVERY PARK     GREAT OAKS DR.          7/5/2012   D.R. HORTON, INC.
793 GREAT OAKS DR.        1   AVERY PARK     GREAT OAKS DR.          7/5/2012   D.R. HORTON, INC.
927 AVERY PARKWAY         2   AVERY PARK     AVERY PARKWAY           7/5/2012   D.R. HORTON, INC.
786 GREAT OAKS DR.        2   AVERY PARK     GREAT OAKS DR.         7/10/2012   D.R. HORTON, INC.
789 GREAT OAKS DR.        1   AVERY PARK     GREAT OAKS DR.         7/11/2012   D.R. HORTON, INC.
724 GUNA DR.              1   AVERY PARK     GUNA DR.               7/14/2012   D.R. HORTON, INC.
758 GREAT OAKS DR.        1   AVERY PARK     GREAT OAKS DR.          8/6/2012   D.R. HORTON, INC.
778 GREAT OAKS DR.        1   AVERY PARK     GREAT OAKS DR.          8/8/2012   D.R. HORTON, INC.
931 AVERY PKWY            2   AVERY PARK     AVERY PKWY              8/9/2012   D.R. HORTON, INC.
782 GREAT OAKS DR.        2   AVERY PARK     GREAT OAKS DR.          8/9/2012   D.R. HORTON, INC.
907 AVERY PARKWAY         1   AVERY PARK     AVERY PARKWAY          9/12/2012   D.R. HORTON, INC.
781 GREAT OAKS DR.        1   AVERY PARK     GREAT OAKS DR.         9/28/2012   D.R. HORTON, INC.
774 GREAT OAKS DR.        1   AVERY PARK     GREAT OAKS DR.         10/1/2012   D.R. HORTON, INC.
777 GREAT OAKS DR.        1   AVERY PARK     GREAT OAKS DR.         10/1/2012   D.R. HORTON, INC.
843 AVERY PARKWAY         2   AVERY PARK     AVERY PARKWAY          10/4/2012   D.R. HORTON, INC.
859 AVERY PARKWAY         2   AVERY PARK     AVERY PARKWAY          10/4/2012   D.R. HORTON, INC.
770 GREAT OAKS DR.        1   AVERY PARK     GREAT OAKS DR.        10/25/2012   D.R. HORTON, INC.
872 AVERY PKWY            1   AVERY PARK     AVERY PKWY            10/26/2012   D.R. HORTON, INC.
769 GREAT OAKS DR.        2   AVERY PARK     GREAT OAKS DR.        10/30/2012   D.R. HORTON, INC.
2749 STERLING WAY         2   BELMONT PARK   STERLING WAY           1/10/2008   D.R. HORTON, INC.
524 CELTIC ASH RUN        2   BELMONT PARK   CELTIC ASH RUN         1/15/2008   D.R. HORTON, INC.
540 CELTIC ASH RUN        2   BELMONT PARK   CELTIC ASH RUN         1/29/2008   D.R. HORTON, INC.
2736 WAR ADMIRAL          2   BELMONT PARK   WAR ADMIRAL            2/11/2008   D.R. HORTON, INC.
2729 WAR ADMIRAL          1   BELMONT PARK   WAR ADMIRAL            2/12/2008   D.R. HORTON, INC.
2725 WAR ADMIRAL          1   BELMONT PARK   WAR ADMIRAL            2/12/2008   D.R. HORTON, INC.
2708 WAR ADMIRAL          2   BELMONT PARK   WAR ADMIRAL            2/12/2008   D.R. HORTON, INC.
517 CELTIC ASH RUN        2   BELMONT PARK   CELTIC ASH RUN         2/13/2008   D.R. HORTON, INC.
2728 WAR ADMIRAL          2   BELMONT PARK   WAR ADMIRAL            2/14/2008   D.R. HORTON, INC.
2753 WAR ADMIRAL          2   BELMONT PARK   WAR ADMIRAL             4/9/2008   D.R. HORTON, INC.
2728 STERLING WAY         2   BELMONT PARK   STERLING WAY           4/30/2008   D.R. HORTON, INC.
2753 STERLING WAY         2   BELMONT PARK   STERLING WAY            5/6/2008   D.R. HORTON, INC.
549 CELTIC ASH RUN        1   BELMONT PARK   CELTIC ASH RUN          6/4/2008   D.R. HORTON, INC.
2752 STERLING WAY         2   BELMONT PARK   STERLING WAY            6/6/2008   D.R. HORTON, INC.
2708 STERLING WAY         2   BELMONT PARK   STERLING WAY            6/9/2008   D.R. HORTON, INC.
2712 STERLING WAY         2   BELMONT PARK   STERLING WAY            6/9/2008   D.R. HORTON, INC.
504 CELTIC ASH RUN        2   BELMONT PARK   CELTIC ASH RUN         6/12/2008   D.R. HORTON, INC.
528 CELTIC ASH RUN        2   BELMONT PARK   CELTIC ASH RUN         6/13/2008   D.R. HORTON, INC.
541 CELTIC ASH RUN        1   BELMONT PARK   CELTIC ASH RUN         6/18/2008   D.R. HORTON, INC.
566 AMERICAN FLAG         2   BELMONT PARK   AMERICAN FLAG          6/25/2008   D.R. HORTON, INC.
2724 STERLING WAY         2   BELMONT PARK   STERLING WAY           7/22/2008   D.R. HORTON, INC.
521 CELTIC ASH RUN        2   BELMONT PARK   CELTIC ASH RUN         7/23/2008   D.R. HORTON, INC.
115 AMERICAN FLAG         2   BELMONT PARK   AMERICAN FLAG          7/25/2008   D.R. HORTON, INC.
2712 WAR ADMIRAL          2   BELMONT PARK   WAR ADMIRAL            7/25/2008   D.R. HORTON, INC.
2620 CRUSADER BEND        2   BELMONT PARK   CRUSADER BEND          8/12/2008   D.R. HORTON, INC.
2709 STERLING WAY         2   BELMONT PARK   STERLING WAY           8/13/2008   D.R. HORTON, INC.
2745 STERLING WAY         2   BELMONT PARK   STERLING WAY           8/14/2008   D.R. HORTON, INC.
537 CELTIC ASH RUN        2   BELMONT PARK   CELTIC ASH RUN          9/4/2008   D.R. HORTON, INC.
2653 WAR ADMIRAL          2   BELMONT PARK   WAR ADMIRAL            9/10/2008   D.R. HORTON, INC.
2701 WAR ADMIRAL          1   BELMONT PARK   WAR ADMIRAL            9/17/2008   D.R. HORTON, INC.
2709 WAR ADMIRAL          1   BELMONT PARK   WAR ADMIRAL            9/17/2008   D.R. HORTON, INC.
2700 WAR ADMIRAL          2   BELMONT PARK   WAR ADMIRAL            9/18/2008   D.R. HORTON, INC.
2704 WAR ADMIRAL          2   BELMONT PARK   WAR ADMIRAL            9/23/2008   D.R. HORTON, INC.
2716 WAR ADMIRAL          2   BELMONT PARK   WAR ADMIRAL            9/23/2008   D.R. HORTON, INC.
         Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 746 of 1053 PageID:
                                             18311

2649 WAR ADMIRAL           2   BELMONT PARK   WAR ADMIRAL            9/23/2008   D.R. HORTON, INC.
2705 WAR ADMIRAL           2   BELMONT PARK   WAR ADMIRAL            9/24/2008   D.R. HORTON, INC.
2721 WAR ADMIRAL           2   BELMONT PARK   WAR ADMIRAL            9/25/2008   D.R. HORTON, INC.
2601 WAR ADMIRAL           2   BELMONT PARK   WAR ADMIRAL            9/26/2008   D.R. HORTON, INC.
2652 WAR ADMIRAL           2   BELMONT PARK   WAR ADMIRAL            10/6/2008   D.R. HORTON, INC.
2604 WAR ADMIRAL           2   BELMONT PARK   WAR ADMIRAL           10/15/2008   D.R. HORTON, INC.
544 CELTIC ASH RUN         2   BELMONT PARK   CELTIC ASH RUN        10/16/2008   D.R. HORTON, INC.
2748 WAR ADMIRAL           2   BELMONT PARK   WAR ADMIRAL           10/17/2008   D.R. HORTON, INC.
2740 STERLING WAY          2   BELMONT PARK   STERLING WAY          10/20/2008   D.R. HORTON, INC.
131 AMERICAN FLAG          2   BELMONT PARK   AMERICAN FLAG         10/20/2008   D.R. HORTON, INC.
536 CELTIC ASH RUN         2   BELMONT PARK   CELTIC ASH RUN        10/21/2008   D.R. HORTON, INC.
2600 WAR ADMIRAL           2   BELMONT PARK   WAR ADMIRAL           10/21/2008   D.R. HORTON, INC.
545 CELTIC ASH RUN         2   BELMONT PARK   CELTIC ASH RUN        10/28/2008   D.R. HORTON, INC.
213 AMERICAN FLAG          1   BELMONT PARK   AMERICAN FLAG         10/29/2008   D.R. HORTON, INC.
2613 WAR ADMIRAL           2   BELMONT PARK   WAR ADMIRAL           10/30/2008   D.R. HORTON, INC.
2617 WAR ADMIRAL           2   BELMONT PARK   WAR ADMIRAL           11/10/2008   D.R. HORTON, INC.
533 CELTIC ASH RUN         1   BELMONT PARK   CELTIC ASH RUN         12/1/2008   D.R. HORTON, INC.
548 CELTIC ASH RUN         2   BELMONT PARK   CELTIC ASH RUN         12/9/2008   D.R. HORTON, INC.
2749 WAR ADMIRAL           1   BELMONT PARK   WAR ADMIRAL           12/29/2008   D.R. HORTON, INC.
2609 WAR ADMIRAL           2   BELMONT PARK   WAR ADMIRAL           12/30/2008   D.R. HORTON, INC.
111 AMERICAN FLAG          2   BELMONT PARK   AMERICAN FLAG          1/19/2009   D.R. HORTON, INC.
2608 WAR ADMIRAL           2   BELMONT PARK   WAR ADMIRAL            1/29/2009   D.R. HORTON, INC.
529 CELTIC ASH RUN         2   BELMONT PARK   CELTIC ASH RUN          2/4/2009   D.R. HORTON, INC.
2645 WAR ADMIRAL           1   BELMONT PARK   WAR ADMIRAL             2/6/2009   D.R. HORTON, INC.
2633 WAR ADMIRAL           2   BELMONT PARK   WAR ADMIRAL             2/6/2009   D.R. HORTON, INC.
2621 WAR ADMIRAL           2   BELMONT PARK   WAR ADMIRAL            2/12/2009   D.R. HORTON, INC.
2720 WAR ADMIRAL           2   BELMONT PARK   WAR ADMIRAL            2/12/2009   D.R. HORTON, INC.
2732 WAR ADMIRAL           2   BELMONT PARK   WAR ADMIRAL            2/19/2009   D.R. HORTON, INC.
2740 WAR ADMIRAL           2   BELMONT PARK   WAR ADMIRAL            2/24/2009   D.R. HORTON, INC.
2737 WAR ADMIRAL           2   BELMONT PARK   WAR ADMIRAL            2/25/2009   D.R. HORTON, INC.
2625 WAR ADMIRAL           2   BELMONT PARK   WAR ADMIRAL            2/27/2009   D.R. HORTON, INC.
2637 WAR ADMIRAL           2   BELMONT PARK   WAR ADMIRAL            3/11/2009   D.R. HORTON, INC.
2725 STERLING WAY          1   BELMONT PARK   STERLING WAY            4/3/2009   D.R. HORTON, INC.
2620 WAR ADMIRAL           2   BELMONT PARK   WAR ADMIRAL             4/3/2009   D.R. HORTON, INC.
2624 WAR ADMIRAL           1   BELMONT PARK   WAR ADMIRAL             4/6/2009   D.R. HORTON, INC.
2616 WAR ADMIRAL           2   BELMONT PARK   WAR ADMIRAL             4/6/2009   D.R. HORTON, INC.
2729 STERLING WAY          2   BELMONT PARK   STERLING WAY            4/7/2009   D.R. HORTON, INC.
2737 STERLING WAY          2   BELMONT PARK   STERLING WAY            4/7/2009   D.R. HORTON, INC.
2628 WAR ADMIRAL           2   BELMONT PARK   WAR ADMIRAL             4/8/2009   D.R. HORTON, INC.
2612 WAR ADMIRAL           2   BELMONT PARK   WAR ADMIRAL             4/8/2009   D.R. HORTON, INC.
532 CELTIC ASH RUN         2   BELMONT PARK   CELTIC ASH RUN          4/9/2009   D.R. HORTON, INC.
209 AMERICAN FLAG          2   BELMONT PARK   AMERICAN FLAG           4/9/2009   D.R. HORTON, INC.
2721 STERLING WAY          1   BELMONT PARK   STERLING WAY           4/10/2009   D.R. HORTON, INC.
2736 STERLING WAY          2   BELMONT PARK   STERLING WAY           4/13/2009   D.R. HORTON, INC.
205 AMERICAN FLAG          2   BELMONT PARK   AMERICAN FLAG          4/20/2009   D.R. HORTON, INC.
2733 STERLING WAY          2   BELMONT PARK   STERLING WAY           4/20/2009   D.R. HORTON, INC.
123 AMERICAN FLAG          2   BELMONT PARK   AMERICAN FLAG          4/20/2009   D.R. HORTON, INC.
2741 STERLING WAY          2   BELMONT PARK   STERLING WAY           4/21/2009   D.R. HORTON, INC.
2748 STERLING WAY          2   BELMONT PARK   STERLING WAY           4/28/2009   D.R. HORTON, INC.
127 AMERICAN FLAG          1   BELMONT PARK   AMERICAN FLAG          5/26/2009   D.R. HORTON, INC.
2745 WAR ADMIRAL           2   BELMONT PARK   WAR ADMIRAL             6/8/2009   D.R. HORTON, INC.
2717 WAR ADMIRAL           2   BELMONT PARK   WAR ADMIRAL            6/12/2009   D.R. HORTON, INC.
2713 WAR ADMIRAL           1   BELMONT PARK   WAR ADMIRAL            6/23/2009   D.R. HORTON, INC.
201 AMERICAN FLAG          1   BELMONT PARK   AMERICAN FLAG          6/25/2009   D.R. HORTON, INC.
2632 WAR ADMIRAL           2   BELMONT PARK   WAR ADMIRAL            6/29/2009   D.R. HORTON, INC.
2636 WAR ADMIRAL           2   BELMONT PARK   WAR ADMIRAL             7/1/2009   D.R. HORTON, INC.
2724 WAR ADMIRAL           2   BELMONT PARK   WAR ADMIRAL             7/2/2009   D.R. HORTON, INC.
2629 WAR ADMIRAL           1   BELMONT PARK   WAR ADMIRAL            7/14/2009   D.R. HORTON, INC.
        Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 747 of 1053 PageID:
                                            18312

2741 WAR ADMIRAL          2   BELMONT PARK     WAR ADMIRAL          7/16/2009   D.R. HORTON, INC.
2648 WAR ADMIRAL          2   BELMONT PARK     WAR ADMIRAL          7/23/2009   D.R. HORTON, INC.
2641 WAR ADMIRAL          2   BELMONT PARK     WAR ADMIRAL          7/27/2009   D.R. HORTON, INC.
2744 STERLING WAY         2   BELMONT PARK     STERLING WAY         7/30/2009   D.R. HORTON, INC.
2732 STERLING WAY         2   BELMONT PARK     STERLING WAY          9/3/2009   D.R. HORTON, INC.
2744 WAR ADMIRAL          2   BELMONT PARK     WAR ADMIRAL         10/16/2009   D.R. HORTON, INC.
2640 WAR ADMIRAL          2   BELMONT PARK     WAR ADMIRAL         11/20/2009   D.R. HORTON, INC.
2113 HAZELWOOD DR.        2   BENTWOOD         HAZELWOOD DR.         3/8/2012   D.R. HORTON, INC.
2122 HAZELWOOD DR.        2   BENTWOOD         HAZELWOOD DR.         3/8/2012   D.R. HORTON, INC.
2121 HAZELWOOD DR.        1   BENTWOOD         HAZELWOOD DR.        3/22/2012   D.R. HORTON, INC.
2117 HAZELWOOD DR.        2   BENTWOOD         HAZELWOOD DR.        3/22/2012   D.R. HORTON, INC.
2125 HAZELWOOD DR.        1   BENTWOOD         HAZELWOOD DR.        3/22/2012   D.R. HORTON, INC.
2129 HAZELWOOD DR.        1   BENTWOOD         HAZELWOOD DR.        4/13/2012   D.R. HORTON, INC.
2106 HAZELWOOD DR.        2   BENTWOOD         HAZELWOOD DR.        4/17/2012   D.R. HORTON, INC.
2145 HAZELWOOD DR.        2   BENTWOOD         HAZELWOOD DR.        6/27/2012   D.R. HORTON, INC.
2141 HAZELWOOD DR.        2   BENTWOOD         HAZELWOOD DR.        6/28/2012   D.R. HORTON, INC.
2157 HAZELWOOD DR.        1   BENTWOOD         HAZELWOOD DR.        7/17/2012   D.R. HORTON, INC.
2105 HAZELWOOD DR.        2   BENTWOOD         HAZELWOOD DR.         9/6/2012   D.R. HORTON, INC.
2149 HAZELWOOD DR.        2   BENTWOOD         HAZELWOOD DR.        9/12/2012   D.R. HORTON, INC.
2153 HAZELWOOD DR.        2   BENTWOOD         HAZELWOOD DR.       10/17/2012   D.R. HORTON, INC.
2161 HAZELWOOD DR.        2   BENTWOOD         HAZELWOOD DR.       10/18/2012   D.R. HORTON, INC.
2169 HAZELWOOD DR.        2   BENTWOOD         HAZELWOOD DR.       10/18/2012   D.R. HORTON, INC.
722 BOBBY JONES DRIVE     2   BENTWOOD RANCH   BOBBY JONES DRIVE    1/21/2008   D.R. HORTON, INC.
737 BETHPAGE COURT        2   BENTWOOD RANCH   BETHPAGE COURT       1/21/2008   D.R. HORTON, INC.
734 BETHPAGE COURT        2   BENTWOOD RANCH   BETHPAGE COURT       1/25/2008   D.R. HORTON, INC.
721 BETHPAGE COURT        2   BENTWOOD RANCH   BETHPAGE COURT       1/28/2008   D.R. HORTON, INC.
718 BETHPAGE COURT        2   BENTWOOD RANCH   BETHPAGE COURT       1/30/2008   D.R. HORTON, INC.
702 BETHPAGE COURT        2   BENTWOOD RANCH   BETHPAGE COURT       1/31/2008   D.R. HORTON, INC.
802 BOBBY JONES DRIVE     2   BENTWOOD RANCH   BOBBY JONES DRIVE     2/6/2008   D.R. HORTON, INC.
546 SEA HEADRIG DRIVE     2   BENTWOOD RANCH   SEA HEADRIG DRIVE    2/25/2008   D.R. HORTON, INC.
334 SORENSTAM WAY         2   BENTWOOD RANCH   SORENSTAM WAY         3/7/2008   D.R. HORTON, INC.
401 SORENSTAM WAY         2   BENTWOOD RANCH   SORENSTAM WAY        3/10/2008   D.R. HORTON, INC.
414 SORENSTAM WAY         2   BENTWOOD RANCH   SORENSTAM WAY        3/11/2008   D.R. HORTON, INC.
801 ARMOUR DRIVE          2   BENTWOOD RANCH   ARMOUR DRIVE         3/18/2008   D.R. HORTON, INC.
302 SORENSTAM WAY         2   BENTWOOD RANCH   SORENSTAM WAY        3/31/2008   D.R. HORTON, INC.
713 FALDO COVE            2   BENTWOOD RANCH   FALDO COVE            4/7/2008   D.R. HORTON, INC.
318 SORENSTAM WAY         2   BENTWOOD RANCH   SORENSTAM WAY        4/14/2008   D.R. HORTON, INC.
322 SORENSTAM WAY         1   BENTWOOD RANCH   SORENSTAM WAY        4/16/2008   D.R. HORTON, INC.
317 LOCH LOMOND DRIVE     2   BENTWOOD RANCH   LOCH LOMOND DRIVE    4/24/2008   D.R. HORTON, INC.
430 SORENSTAM WAY         1   BENTWOOD RANCH   SORENSTAM WAY        4/28/2008   D.R. HORTON, INC.
429 LOCH LOMOND DRIVE     2   BENTWOOD RANCH   LOCH LOMOND DRIVE     5/2/2008   D.R. HORTON, INC.
433 LOCH LOMOND DRIVE     2   BENTWOOD RANCH   LOCH LOMOND DRIVE     5/2/2008   D.R. HORTON, INC.
437 LOCH LOMOND DRIVE     2   BENTWOOD RANCH   LOCH LOMOND DRIVE     5/3/2008   D.R. HORTON, INC.
725 PENICK WAY            2   BENTWOOD RANCH   PENICK WAY           5/20/2008   D.R. HORTON, INC.
313 LOCH LOMOND DRIVE     2   BENTWOOD RANCH   LOCH LOMOND DRIVE    5/23/2008   D.R. HORTON, INC.
610 SEA HEADRIG DRIVE     1   BENTWOOD RANCH   SEA HEADRIG DRIVE    5/27/2008   D.R. HORTON, INC.
810 BOBBY JONES DRIVE     2   BENTWOOD RANCH   BOBBY JONES DRIVE    5/29/2008   D.R. HORTON, INC.
702 FALDO COVE            2   BENTWOOD RANCH   FALDO COVE            6/3/2008   D.R. HORTON, INC.
814 BOBBY JONES DRIVE     2   BENTWOOD RANCH   BOBBY JONES DRIVE     6/4/2008   D.R. HORTON, INC.
426 LOCH LOMOND DRIVE     1   BENTWOOD RANCH   LOCH LOMOND DRIVE    6/16/2008   D.R. HORTON, INC.
430 LOCH LOMOND DRIVE     1   BENTWOOD RANCH   LOCH LOMOND DRIVE    6/16/2008   D.R. HORTON, INC.
422 LOCH LOMOND DRIVE     2   BENTWOOD RANCH   LOCH LOMOND DRIVE    6/17/2008   D.R. HORTON, INC.
434 LOCH LOMOND DRIVE     2   BENTWOOD RANCH   LOCH LOMOND DRIVE    6/19/2008   D.R. HORTON, INC.
310 SORENSTAM WAY         2   BENTWOOD RANCH   SORENSTAM WAY        6/19/2008   D.R. HORTON, INC.
405 SORENSTAM WAY         2   BENTWOOD RANCH   SORENSTAM WAY        6/26/2008   D.R. HORTON, INC.
434 SORENSTAM WAY         2   BENTWOOD RANCH   SORENSTAM WAY        6/26/2008   D.R. HORTON, INC.
821 ARMOUR DRIVE          2   BENTWOOD RANCH   ARMOUR DRIVE         6/30/2008   D.R. HORTON, INC.
425 SORENSTAM WAY         2   BENTWOOD RANCH   SORENSTAM WAY         7/1/2008   D.R. HORTON, INC.
        Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 748 of 1053 PageID:
                                            18313

438 LOCH LOMOND           2   BENTWOOD RANCH   LOCH LOMOND           7/2/2008   D.R. HORTON, INC.
321 LOCH LOMOND DRIVE     2   BENTWOOD RANCH   LOCH LOMOND DRIVE     7/2/2008   D.R. HORTON, INC.
309 LOCH LOMOND DRIVE     2   BENTWOOD RANCH   LOCH LOMOND DRIVE     7/3/2008   D.R. HORTON, INC.
806 BOBBY JONES DRIVE     1   BENTWOOD RANCH   BOBBY JONES DRIVE     7/8/2008   D.R. HORTON, INC.
417 SORENSTAM WAY         2   BENTWOOD RANCH   SORENSTAM WAY         7/8/2008   D.R. HORTON, INC.
814 ARMOUR DRIVE          1   BENTWOOD RANCH   ARMOUR DRIVE         7/11/2008   D.R. HORTON, INC.
421 LOCH LOMOND DRIVE     1   BENTWOOD RANCH   LOCH LOMOND DRIVE    7/30/2008   D.R. HORTON, INC.
305 LOCH LOMOND DRIVE     2   BENTWOOD RANCH   LOCH LOMOND DRIVE    7/30/2008   D.R. HORTON, INC.
326 SORENSTAM WAY         2   BENTWOOD RANCH   SORENSTAM WAY        8/13/2008   D.R. HORTON, INC.
321 SORENSTAM WAY         2   BENTWOOD RANCH   SORENSTAM WAY        8/14/2008   D.R. HORTON, INC.
325 LOCH LOMOND DRIVE     1   BENTWOOD RANCH   LOCH LOMOND DRIVE    8/14/2008   D.R. HORTON, INC.
314 SORENSTAM WAY         2   BENTWOOD RANCH   SORENSTAM WAY        8/15/2008   D.R. HORTON, INC.
925 ARMOUR DRIVE          2   BENTWOOD RANCH   ARMOUR DRIVE         9/15/2008   D.R. HORTON, INC.
805 ARMOUR DRIVE          2   BENTWOOD RANCH   ARMOUR DRIVE         9/15/2008   D.R. HORTON, INC.
301 LOCH LOMOND DRIVE     2   BENTWOOD RANCH   LOCH LOMOND DRIVE    9/16/2008   D.R. HORTON, INC.
310 LOCH LOMOND DRIVE     1   BENTWOOD RANCH   LOCH LOMOND DRIVE    9/16/2008   D.R. HORTON, INC.
717 BETHPAGE COURT        2   BENTWOOD RANCH   BETHPAGE COURT       9/18/2008   D.R. HORTON, INC.
710 FALDO COVE            2   BENTWOOD RANCH   FALDO COVE           9/22/2008   D.R. HORTON, INC.
330 SORENSTAM WAY         2   BENTWOOD RANCH   SORENSTAM WAY        9/23/2008   D.R. HORTON, INC.
325 SORENSTAM WAY         2   BENTWOOD RANCH   SORENSTAM WAY        9/24/2008   D.R. HORTON, INC.
406 LOCH LOMOND DRIVE     2   BENTWOOD RANCH   LOCH LOMOND DRIVE    9/29/2008   D.R. HORTON, INC.
441 LOCH LOMOND DR.       2   BENTWOOD RANCH   LOCH LOMOND DR.      10/1/2008   D.R. HORTON, INC.
818 BOBBY JONES DRIVE     2   BENTWOOD RANCH   BOBBY JONES DRIVE    10/2/2008   D.R. HORTON, INC.
918 ARMOUR DRIVE          2   BENTWOOD RANCH   ARMOUR DRIVE         10/2/2008   D.R. HORTON, INC.
417 LOCH LOMOND DR.       2   BENTWOOD RANCH   LOCH LOMOND DR.      10/6/2008   D.R. HORTON, INC.
414 LOCH LOMOND DRIVE     2   BENTWOOD RANCH   LOCH LOMOND DRIVE    10/9/2008   D.R. HORTON, INC.
418 LOCH LOMOND           1   BENTWOOD RANCH   LOCH LOMOND         10/10/2008   D.R. HORTON, INC.
314 LOCH LOMOND DRIVE     2   BENTWOOD RANCH   LOCH LOMOND DRIVE   10/13/2008   D.R. HORTON, INC.
317 SORENSTAM WAY         2   BENTWOOD RANCH   SORENSTAM WAY       10/21/2008   D.R. HORTON, INC.
326 LOCH LOMOND DR.       2   BENTWOOD RANCH   LOCH LOMOND DR.     10/22/2008   D.R. HORTON, INC.
550 SEA HEADRIG DRIVE     1   BENTWOOD RANCH   SEA HEADRIG DRIVE   11/17/2008   D.R. HORTON, INC.
329 SORENSTAM WAY         2   BENTWOOD RANCH   SORENSTAM WAY       11/17/2008   D.R. HORTON, INC.
809 ARMOUR DRIVE          2   BENTWOOD RANCH   ARMOUR DRIVE        11/19/2008   D.R. HORTON, INC.
706 BETHPAGE COURT        2   BENTWOOD RANCH   BETHPAGE COURT      12/12/2008   D.R. HORTON, INC.
726 BOBBY JONES DRIVE     2   BENTWOOD RANCH   BOBBY JONES DRIVE   12/12/2008   D.R. HORTON, INC.
606 SEA HEADRIG DRIVE     2   BENTWOOD RANCH   SEA HEADRIG DRIVE   12/17/2008   D.R. HORTON, INC.
322 LOCH LOMOND DRIVE     2   BENTWOOD RANCH   LOCH LOMOND DRIVE   12/31/2008   D.R. HORTON, INC.
809 CRENSHAW COURT        1   BENTWOOD RANCH   CRENSHAW COURT        1/7/2009   D.R. HORTON, INC.
410 ZOELLER COVE          1   BENTWOOD RANCH   ZOELLER COVE          1/7/2009   D.R. HORTON, INC.
309 SORENSTAM WAY         2   BENTWOOD RANCH   SORENSTAM WAY         1/8/2009   D.R. HORTON, INC.
414 ZOELLER COVE          2   BENTWOOD RANCH   ZOELLER COVE          1/9/2009   D.R. HORTON, INC.
709 PENICK WAY            2   BENTWOOD RANCH   PENICK WAY           1/20/2009   D.R. HORTON, INC.
517 ZOELLER WAY           2   BENTWOOD RANCH   ZOELLER WAY           2/2/2009   D.R. HORTON, INC.
710 SEA HEADRIG DRIVE     2   BENTWOOD RANCH   SEA HEADRIG DRIVE    2/13/2009   D.R. HORTON, INC.
506 ZOELLER WAY           1   BENTWOOD RANCH   ZOELLER WAY          2/19/2009   D.R. HORTON, INC.
425 LOCH LOMOND DRIVE     2   BENTWOOD RANCH   LOCH LOMOND DRIVE    2/20/2009   D.R. HORTON, INC.
425 ZOELLER WAY           2   BENTWOOD RANCH   ZOELLER WAY          2/23/2009   D.R. HORTON, INC.
426 ZOELLER WAY           2   BENTWOOD RANCH   ZOELLER WAY          2/23/2009   D.R. HORTON, INC.
413 LOCH LOMOND DRIVE     2   BENTWOOD RANCH   LOCH LOMOND DRIVE    2/26/2009   D.R. HORTON, INC.
705 PENICK WAY            2   BENTWOOD RANCH   PENICK WAY           2/26/2009   D.R. HORTON, INC.
318 LOCH LOMOND DRIVE     1   BENTWOOD RANCH   LOCH LOMOND DRIVE     3/2/2009   D.R. HORTON, INC.
306 LOCH LOMOND DRIVE     2   BENTWOOD RANCH   LOCH LOMOND DRIVE     3/3/2009   D.R. HORTON, INC.
717 PENICK WAY            2   BENTWOOD RANCH   PENICK WAY            3/5/2009   D.R. HORTON, INC.
917 CRENSHAW COURT        2   BENTWOOD RANCH   CRENSHAW COURT       3/10/2009   D.R. HORTON, INC.
701 PENICK WAY            2   BENTWOOD RANCH   PENICK WAY           3/11/2009   D.R. HORTON, INC.
725 BETHPAGE COURT        2   BENTWOOD RANCH   BETHPAGE COURT       3/13/2009   D.R. HORTON, INC.
813 CRENSHAW COURT        2   BENTWOOD RANCH   CRENSHAW COURT       3/25/2009   D.R. HORTON, INC.
313 SORENSTAM WAY         2   BENTWOOD RANCH   SORENSTAM WAY        3/25/2009   D.R. HORTON, INC.
         Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 749 of 1053 PageID:
                                             18314

814 INVERNESS WAY          2   BENTWOOD RANCH   INVERNESS WAY         4/2/2009   D.R. HORTON, INC.
505 ZOELLER WAY            2   BENTWOOD RANCH   ZOELLER WAY           4/3/2009   D.R. HORTON, INC.
817 CRENSHAW COURT         2   BENTWOOD RANCH   CRENSHAW COURT        4/8/2009   D.R. HORTON, INC.
921 CRENSHAW COURT         2   BENTWOOD RANCH   CRENSHAW COURT        4/8/2009   D.R. HORTON, INC.
417 ZOELLER COVE           2   BENTWOOD RANCH   ZOELLER COVE          4/9/2009   D.R. HORTON, INC.
721 PENICK WAY             2   BENTWOOD RANCH   PENICK WAY           4/10/2009   D.R. HORTON, INC.
405 ZOELLER COVE           2   BENTWOOD RANCH   ZOELLER COVE         4/10/2009   D.R. HORTON, INC.
905 CRENSHAW COURT         1   BENTWOOD RANCH   CRENSHAW COURT       4/15/2009   D.R. HORTON, INC.
913 CRENSHAW COURT         1   BENTWOOD RANCH   CRENSHAW COURT       4/15/2009   D.R. HORTON, INC.
413 ZOELLER WAY            2   BENTWOOD RANCH   ZOELLER WAY          4/15/2009   D.R. HORTON, INC.
809 INVERNESS WAY          2   BENTWOOD RANCH   INVERNESS WAY        4/16/2009   D.R. HORTON, INC.
417 ZOELLER WAY            2   BENTWOOD RANCH   ZOELLER WAY          4/16/2009   D.R. HORTON, INC.
510 ZOELLER WAY            2   BENTWOOD RANCH   ZOELLER WAY          4/21/2009   D.R. HORTON, INC.
706 SEA HEADRIG DR         2   BENTWOOD RANCH   SEA HEADRIG DR       4/22/2009   D.R. HORTON, INC.
422 ZOELLER WAY            2   BENTWOOD RANCH   ZOELLER WAY          4/23/2009   D.R. HORTON, INC.
410 ZOELLER WAY            1   BENTWOOD RANCH   ZOELLER WAY          4/23/2009   D.R. HORTON, INC.
402 ZOELLER WAY            2   BENTWOOD RANCH   ZOELLER WAY          4/23/2009   D.R. HORTON, INC.
714 SEA HEADRIG DRIVE      2   BENTWOOD RANCH   SEA HEADRIG DRIVE    4/24/2009   D.R. HORTON, INC.
513 ZOELLER WAY            2   BENTWOOD RANCH   ZOELLER WAY          4/27/2009   D.R. HORTON, INC.
818 INVERNESS WAY          2   BENTWOOD RANCH   INVERNESS WAY        4/28/2009   D.R. HORTON, INC.
714 BETHPAGE COURT         2   BENTWOOD RANCH   BETHPAGE COURT       4/29/2009   D.R. HORTON, INC.
401 ZOELLER COVE           2   BENTWOOD RANCH   ZOELLER COVE         4/29/2009   D.R. HORTON, INC.
406 ZOELLER COVE           2   BENTWOOD RANCH   ZOELLER COVE         4/30/2009   D.R. HORTON, INC.
810 INVERNESS WAY          1   BENTWOOD RANCH   INVERNESS WAY        4/30/2009   D.R. HORTON, INC.
406 ZOELLER WAY            2   BENTWOOD RANCH   ZOELLER WAY           5/1/2009   D.R. HORTON, INC.
509 ZOELLER WAY            2   BENTWOOD RANCH   ZOELLER WAY           5/4/2009   D.R. HORTON, INC.
909 CRENSHAW COURT         2   BENTWOOD RANCH   CRENSHAW COURT       5/27/2009   D.R. HORTON, INC.
901 CRENSHAW COURT         1   BENTWOOD RANCH   CRENSHAW COURT       5/28/2009   D.R. HORTON, INC.
710 BETHPAGE COURT         2   BENTWOOD RANCH   BETHPAGE COURT        6/9/2009   D.R. HORTON, INC.
418 ZOELLER WAY            2   BENTWOOD RANCH   ZOELLER WAY          6/11/2009   D.R. HORTON, INC.
414 ZOELLER WAY            2   BENTWOOD RANCH   ZOELLER WAY          6/16/2009   D.R. HORTON, INC.
722 BETHPAGE COURT         2   BENTWOOD RANCH   BETHPAGE COURT       6/18/2009   D.R. HORTON, INC.
409 ZOELLER COVE           1   BENTWOOD RANCH   ZOELLER COVE         6/30/2009   D.R. HORTON, INC.
602 SEA HEADRIG DRIVE      2   BENTWOOD RANCH   SEA HEADRIG DRIVE     7/6/2009   D.R. HORTON, INC.
413 ELDRIDGE DRIVE         2   BENTWOOD RANCH   ELDRIDGE DRIVE       7/15/2009   D.R. HORTON, INC.
401 ELDRIDGE DRIVE         2   BENTWOOD RANCH   ELDRIDGE DRIVE       7/16/2009   D.R. HORTON, INC.
726 BETHPAGE COURT         2   BENTWOOD RANCH   BETHPAGE COURT       7/20/2009   D.R. HORTON, INC.
421 ZOELLER COVE           2   BENTWOOD RANCH   ZOELLER COVE         7/22/2009   D.R. HORTON, INC.
409 ZOELLER WAY            2   BENTWOOD RANCH   ZOELLER WAY          7/22/2009   D.R. HORTON, INC.
430 ZOELLER WAY            2   BENTWOOD RANCH   ZOELLER WAY          7/23/2009   D.R. HORTON, INC.
410 ELDRIDGE DRIVE         2   BENTWOOD RANCH   ELDRIDGE DRIVE        8/4/2009   D.R. HORTON, INC.
302 EGLINGTON WAY          2   BENTWOOD RANCH   EGLINGTON WAY         8/6/2009   D.R. HORTON, INC.
733 BETHPAGE COURT         2   BENTWOOD RANCH   BETHPAGE COURT       8/20/2009   D.R. HORTON, INC.
913 ARMOUR DRIVE           2   BENTWOOD RANCH   ARMOUR DRIVE          9/2/2009   D.R. HORTON, INC.
917 ARMOUR DRIVE           2   BENTWOOD RANCH   ARMOUR DRIVE          9/3/2009   D.R. HORTON, INC.
729 BETHPAGE COURT         2   BENTWOOD RANCH   BETHPAGE COURT       9/21/2009   D.R. HORTON, INC.
306 SORENSTAM WAY          2   BENTWOOD RANCH   SORENSTAM WAY        9/21/2009   D.R. HORTON, INC.
317 EGLINGTON WAY          2   BENTWOOD RANCH   EGLINGTON WAY        9/22/2009   D.R. HORTON, INC.
314 EGLINGTON WAY          1   BENTWOOD RANCH   EGLINGTON WAY        9/28/2009   D.R. HORTON, INC.
822 ARMOUR DRIVE           2   BENTWOOD RANCH   ARMOUR DRIVE         9/30/2009   D.R. HORTON, INC.
818 ARMOUR DRIVE           2   BENTWOOD RANCH   ARMOUR DRIVE         9/30/2009   D.R. HORTON, INC.
310 EGLINGTON WAY          2   BENTWOOD RANCH   EGLINGTON WAY        10/2/2009   D.R. HORTON, INC.
421 ZOELLER WAY            1   BENTWOOD RANCH   ZOELLER WAY          10/2/2009   D.R. HORTON, INC.
501 ZOELLER WAY            2   BENTWOOD RANCH   ZOELLER WAY          10/2/2009   D.R. HORTON, INC.
333 EGLINGTON WAY          2   BENTWOOD RANCH   EGLINGTON WAY       10/14/2009   D.R. HORTON, INC.
338 EGLINGTON WAY          2   BENTWOOD RANCH   EGLINGTON WAY       10/15/2009   D.R. HORTON, INC.
421 ELDRIDGE DRIVE         2   BENTWOOD RANCH   ELDRIDGE DRIVE      10/20/2009   D.R. HORTON, INC.
501 ELDRIDGE DRIVE         2   BENTWOOD RANCH   ELDRIDGE DRIVE      10/21/2009   D.R. HORTON, INC.
         Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 750 of 1053 PageID:
                                             18315

306 EGLINGTON WAY          2   BENTWOOD RANCH   EGLINGTON WAY       10/22/2009   D.R. HORTON, INC.
417 ELDRIDGE DRIVE         2   BENTWOOD RANCH   ELDRIDGE DRIVE      10/22/2009   D.R. HORTON, INC.
405 ELDRIDGE DR            2   BENTWOOD RANCH   ELDRIDGE DR         10/28/2009   D.R. HORTON, INC.
914 CRENSHAW COURT         2   BENTWOOD RANCH   CRENSHAW COURT      10/28/2009   D.R. HORTON, INC.
330 EGLINGTON WAY          1   BENTWOOD RANCH   EGLINGTON WAY        11/3/2009   D.R. HORTON, INC.
329 EGLINGTON WAY          2   BENTWOOD RANCH   EGLINGTON WAY        11/4/2009   D.R. HORTON, INC.
305 SEA HEADRIG DRIVE      2   BENTWOOD RANCH   SEA HEADRIG DRIVE   11/10/2009   D.R. HORTON, INC.
414 ELDRIDGE DRIVE         2   BENTWOOD RANCH   ELDRIDGE DRIVE      11/11/2009   D.R. HORTON, INC.
602 ELDRIDGE DRIVE         2   BENTWOOD RANCH   ELDRIDGE DRIVE      11/17/2009   D.R. HORTON, INC.
425 ELDRIDGE DRIVE         2   BENTWOOD RANCH   ELDRIDGE DRIVE      11/18/2009   D.R. HORTON, INC.
318 EGLINGTON WAY          2   BENTWOOD RANCH   EGLINGTON WAY       11/18/2009   D.R. HORTON, INC.
342 EGLINGTON WAY          2   BENTWOOD RANCH   EGLINGTON WAY       11/19/2009   D.R. HORTON, INC.
914 ARMOUR DRIVE           2   BENTWOOD RANCH   ARMOUR DRIVE        11/24/2009   D.R. HORTON, INC.
309 HAZELTINE WAY          2   BENTWOOD RANCH   HAZELTINE WAY       11/25/2009   D.R. HORTON, INC.
313 HAZELTINE WAY          2   BENTWOOD RANCH   HAZELTINE WAY       11/30/2009   D.R. HORTON, INC.
322 EGLINGTON WAY          2   BENTWOOD RANCH   EGLINGTON WAY        12/3/2009   D.R. HORTON, INC.
429 ELDRIDGE DRIVE         2   BENTWOOD RANCH   ELDRIDGE DRIVE       12/7/2009   D.R. HORTON, INC.
301 HAZELTINE WAY          2   BENTWOOD RANCH   HAZELTINE WAY       12/22/2009   D.R. HORTON, INC.
606 ELDRIDGE DRIVE         2   BENTWOOD RANCH   ELDRIDGE DRIVE      12/23/2009   D.R. HORTON, INC.
413 ZOELLER COVE           1   BENTWOOD RANCH   ZOELLER COVE         1/13/2010   D.R. HORTON, INC.
409 LOCH LOMOND            2   BENTWOOD RANCH   LOCH LOMOND          1/15/2010   D.R. HORTON, INC.
426 ELDRIDGE DRIVE         1   BENTWOOD RANCH   ELDRIDGE DRIVE       1/18/2010   D.R. HORTON, INC.
605 ELDRIDGE DRIVE         2   BENTWOOD RANCH   ELDRIDGE DRIVE       1/22/2010   D.R. HORTON, INC.
518 ELDRIDGE DRIVE         2   BENTWOOD RANCH   ELDRIDGE DRIVE       1/22/2010   D.R. HORTON, INC.
513 ELDRIDGE DRIVE         2   BENTWOOD RANCH   ELDRIDGE DRIVE       1/22/2010   D.R. HORTON, INC.
326 EGLINGTON WAY          1   BENTWOOD RANCH   EGLINGTON WAY         2/9/2010   D.R. HORTON, INC.
422 ELDRIDGE DRIVE         2   BENTWOOD RANCH   ELDRIDGE DRIVE       2/10/2010   D.R. HORTON, INC.
514 ELDRIDGE DRIVE         2   BENTWOOD RANCH   ELDRIDGE DRIVE       2/22/2010   D.R. HORTON, INC.
509 ELDRIDGE DRIVE         2   BENTWOOD RANCH   ELDRIDGE DRIVE        3/2/2010   D.R. HORTON, INC.
601 ELDRIDGE DRIVE         2   BENTWOOD RANCH   ELDRIDGE DRIVE        3/4/2010   D.R. HORTON, INC.
609 ELDRIDGE DRIVE         2   BENTWOOD RANCH   ELDRIDGE DRIVE        3/5/2010   D.R. HORTON, INC.
321 EGLINGTON WAY          2   BENTWOOD RANCH   EGLINGTON WAY         3/8/2010   D.R. HORTON, INC.
325 EGLINGTON WAY          2   BENTWOOD RANCH   EGLINGTON WAY         4/5/2010   D.R. HORTON, INC.
418 ELDRIDGE DRIVE         1   BENTWOOD RANCH   ELDRIDGE DRIVE        4/6/2010   D.R. HORTON, INC.
337 EGLINGTON WAY          2   BENTWOOD RANCH   EGLINGTON WAY         4/7/2010   D.R. HORTON, INC.
517 HILLOCKS COVE          1   BENTWOOD RANCH   HILLOCKS COVE         6/7/2010   D.R. HORTON, INC.
329 HAZELTINE WAY          2   BENTWOOD RANCH   HAZELTINE WAY         6/7/2010   D.R. HORTON, INC.
521 SEA HEADRIG DRIVE      2   BENTWOOD RANCH   SEA HEADRIG DRIVE    6/14/2010   D.R. HORTON, INC.
409 ELDRIDGE DRIVE         2   BENTWOOD RANCH   ELDRIDGE DRIVE       6/15/2010   D.R. HORTON, INC.
522 SEA HEADRIG DRIVE      2   BENTWOOD RANCH   SEA HEADRIG DRIVE    6/15/2010   D.R. HORTON, INC.
305 HAZELTINE WAY          2   BENTWOOD RANCH   HAZELTINE WAY        6/17/2010   D.R. HORTON, INC.
510 SEA HEADRIG DRIVE      2   BENTWOOD RANCH   SEA HEADRIG DRIVE    6/21/2010   D.R. HORTON, INC.
301 SEA HEADRIG DRIVE      2   BENTWOOD RANCH   SEA HEADRIG DRIVE    6/21/2010   D.R. HORTON, INC.
309 SEA HEADRIG DRIVE      2   BENTWOOD RANCH   SEA HEADRIG DRIVE    6/21/2010   D.R. HORTON, INC.
502 SEA HEADRIG DRIVE      2   BENTWOOD RANCH   SEA HEADRIG DRIVE    6/23/2010   D.R. HORTON, INC.
306 SEA HEADRIG DRIVE      2   BENTWOOD RANCH   SEA HEADRIG DRIVE    6/25/2010   D.R. HORTON, INC.
418 SEA HEADRIG DRIVE      2   BENTWOOD RANCH   SEA HEADRIG DRIVE     7/8/2010   D.R. HORTON, INC.
538 SEA HEADRIG DRIVE      2   BENTWOOD RANCH   SEA HEADRIG DRIVE     7/9/2010   D.R. HORTON, INC.
317 SEA HEADRIG DRIVE      2   BENTWOOD RANCH   SEA HEADRIG DRIVE    7/12/2010   D.R. HORTON, INC.
321 HAZELTINE WAY          2   BENTWOOD RANCH   HAZELTINE WAY        7/12/2010   D.R. HORTON, INC.
321 SEA HEADRIG DRIVE      2   BENTWOOD RANCH   SEA HEADRIG DRIVE    7/13/2010   D.R. HORTON, INC.
314 SEA HEADRIG DRIVE      1   BENTWOOD RANCH   SEA HEADRIG DRIVE    7/13/2010   D.R. HORTON, INC.
505 ELDRIDGE DRIVE         2   BENTWOOD RANCH   ELDRIDGE DRIVE       7/13/2010   D.R. HORTON, INC.
402 SEA HEADRIG DRIVE      2   BENTWOOD RANCH   SEA HEADRIG DRIVE    7/13/2010   D.R. HORTON, INC.
537 SEA HEADRIG DRIVE      2   BENTWOOD RANCH   SEA HEADRIG DRIVE    7/14/2010   D.R. HORTON, INC.
521 HILLOCKS COVE          2   BENTWOOD RANCH   HILLOCKS COVE        7/20/2010   D.R. HORTON, INC.
514 SEA HEADRIG            2   BENTWOOD RANCH   SEA HEADRIG          7/26/2010   D.R. HORTON, INC.
318 SEA HEADRIG DRIVE      2   BENTWOOD RANCH   SEA HEADRIG DRIVE     8/2/2010   D.R. HORTON, INC.
         Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 751 of 1053 PageID:
                                             18316

510 BALTUSTROL DRIVE       2   BENTWOOD RANCH    BALTUSTROL DRIVE      8/2/2010   D.R. HORTON, INC.
506 SEA HEADRIG DRIVE      2   BENTWOOD RANCH    SEA HEADRIG DRIVE     8/3/2010   D.R. HORTON, INC.
505 SEA HEADRIG DRIVE      1   BENTWOOD RANCH    SEA HEADRIG DRIVE     8/4/2010   D.R. HORTON, INC.
517 BALTUSTROL DRIVE       2   BENTWOOD RANCH    BALTUSTROL DRIVE     8/10/2010   D.R. HORTON, INC.
326 SEA HEADRIG            2   BENTWOOD RANCH    SEA HEADRIG          8/11/2010   D.R. HORTON, INC.
518 HILLOCKS COVE          2   BENTWOOD RANCH    HILLOCKS COVE        8/19/2010   D.R. HORTON, INC.
522 HILLOCKS COVE          2   BENTWOOD RANCH    HILLOCKS COVE        8/20/2010   D.R. HORTON, INC.
522 BALTUSTROL DRIVE       2   BENTWOOD RANCH    BALTUSTROL DRIVE     8/25/2010   D.R. HORTON, INC.
530 SEA HEADRIG DRIVE      2   BENTWOOD RANCH    SEA HEADRIG DRIVE    8/25/2010   D.R. HORTON, INC.
513 BALTUSTROL DRIVE       2   BENTWOOD RANCH    BALTUSTROL DRIVE     8/27/2010   D.R. HORTON, INC.
317 HAZELTINE WAY          2   BENTWOOD RANCH    HAZELTINE WAY        9/27/2010   D.R. HORTON, INC.
310 SEA HEADRIG DRIVE      2   BENTWOOD RANCH    SEA HEADRIG DRIVE    9/27/2010   D.R. HORTON, INC.
414 SEA HEADRIG DRIVE      1   BENTWOOD RANCH    SEA HEADRIG DRIVE    10/1/2010   D.R. HORTON, INC.
505 HILLOCKS COVE          2   BENTWOOD RANCH    HILLOCKS COVE        10/7/2010   D.R. HORTON, INC.
509 BALTUSTROL DRIVE       2   BENTWOOD RANCH    BALTUSTROL DRIVE     10/7/2010   D.R. HORTON, INC.
334 EGLINGTON WAY          2   BENTWOOD RANCH    EGLINGTON WAY       10/20/2010   D.R. HORTON, INC.
506 BALTUSTROL DRIVE       1   BENTWOOD RANCH    BALTUSTROL DRIVE     11/4/2010   D.R. HORTON, INC.
909 ARMOUR DRIVE           2   BENTWOOD RANCH    ARMOUR DRIVE         11/4/2010   D.R. HORTON, INC.
410 SEA HEADRIG DRIVE      2   BENTWOOD RANCH    SEA HEADRIG DRIVE   11/10/2010   D.R. HORTON, INC.
501 HILLOCKS COVE          1   BENTWOOD RANCH    HILLOCKS COVE       11/11/2010   D.R. HORTON, INC.
509 HILLOCKS COVE          2   BENTWOOD RANCH    HILLOCKS COVE       11/23/2010   D.R. HORTON, INC.
514 BALTUSTROL DRIVE       2   BENTWOOD RANCH    BALTUSTROL DRIVE    11/23/2010   D.R. HORTON, INC.
534 SEA HEADRIG DRIVE      2   BENTWOOD RANCH    SEA HEADRIG DRIVE   11/30/2010   D.R. HORTON, INC.
502 BALTUSTROL DRIVE       2   BENTWOOD RANCH    BALTUSTROL DRIVE     12/7/2010   D.R. HORTON, INC.
513 HILLOCKS COVE          2   BENTWOOD RANCH    HILLOCKS COVE        12/9/2010   D.R. HORTON, INC.
513 SEA HEADRIG DRIVE      2   BENTWOOD RANCH    SEA HEADRIG DRIVE     2/1/2011   D.R. HORTON, INC.
406 SEA HEADRIG DRIVE      2   BENTWOOD RANCH    SEA HEADRIG DRIVE     3/8/2011   D.R. HORTON, INC.
325 HAZELTINE WAY          2   BENTWOOD RANCH    HAZELTINE WAY         4/7/2011   D.R. HORTON, INC.
905 ARMOUR DRIVE           2   BENTWOOD RANCH    ARMOUR DRIVE          4/7/2011   D.R. HORTON, INC.
322 SEA HEADRIG DR.        2   BENTWOOD RANCH    SEA HEADRIG DR.       4/8/2011   D.R. HORTON, INC.
518 SEA HEADRIG DR.        2   BENTWOOD RANCH    SEA HEADRIG DR.      4/13/2011   D.R. HORTON, INC.
518 BALTUSTROL DRIVE       2   BENTWOOD RANCH    BALTUSTROL DRIVE     4/15/2011   D.R. HORTON, INC.
405 LOCH LOMOND DR.        2   BENTWOOD RANCH    LOCH LOMOND DR.       5/4/2011   D.R. HORTON, INC.
505 BALTUSTROL DR.         2   BENTWOOD RANCH    BALTUSTROL DR.        5/4/2011   D.R. HORTON, INC.
401 LOCH LOMOND DR.        2   BENTWOOD RANCH    LOCH LOMOND DR.      5/20/2011   D.R. HORTON, INC.
826 ARMOUR DR.             2   BENTWOOD RANCH    ARMOUR DR.           6/23/2011   D.R. HORTON, INC.
509 SEA HEADRIG DR.        2   BENTWOOD RANCH    SEA HEADRIG DR.       7/1/2011   D.R. HORTON, INC.
529 SEA HEADRIG DR.        2   BENTWOOD RANCH    SEA HEADRIG DR.       7/7/2011   D.R. HORTON, INC.
910 ARMOUR DR.             2   BENTWOOD RANCH    ARMOUR DR.            8/3/2011   D.R. HORTON, INC.
2006 RIDGE VIEW DR.        1   BISHOP CROSSING   RIDGE VIEW DR.       3/22/2012   D.R. HORTON, INC.
2010 RIDGE VIEW DR.        1   BISHOP CROSSING   RIDGE VIEW DR.       3/22/2012   D.R. HORTON, INC.
2005 RIDGE VIEW DR.        1   BISHOP CROSSING   RIDGE VIEW DR.       3/23/2012   D.R. HORTON, INC.
2014 RIDGE VIEW DR.        1   BISHOP CROSSING   RIDGE VIEW DR.       3/23/2012   D.R. HORTON, INC.
2030 RIDGE VIEW DR.        1   BISHOP CROSSING   RIDGE VIEW DR.       3/23/2012   D.R. HORTON, INC.
2017 RIDGE VIEW DR.        1   BISHOP CROSSING   RIDGE VIEW DR.       3/30/2012   D.R. HORTON, INC.
2034 RIDGE VIEW DR.        1   BISHOP CROSSING   RIDGE VIEW DR.        4/4/2012   D.R. HORTON, INC.
102 PARK LANE              1   BISHOP CROSSING   PARK LANE             4/6/2012   D.R. HORTON, INC.
2042 RIDGE VIEW DR.        1   BISHOP CROSSING   RIDGE VIEW DR.        4/6/2012   D.R. HORTON, INC.
129 PARK LANE              1   BISHOP CROSSING   PARK LANE            4/16/2012   D.R. HORTON, INC.
2206 MEADOW VIEW DR        1   BISHOP CROSSING   MEADOW VIEW DR       4/24/2012   D.R. HORTON, INC.
2009 HEARTHSTONE           1   BISHOP CROSSING   HEARTHSTONE           5/7/2012   D.R. HORTON, INC.
2014 HEARTHSTONE           1   BISHOP CROSSING   HEARTHSTONE           5/7/2012   D.R. HORTON, INC.
2210 MEADOW VIEW DR        1   BISHOP CROSSING   MEADOW VIEW DR       5/14/2012   D.R. HORTON, INC.
2005 HEARTHSTONE           1   BISHOP CROSSING   HEARTHSTONE          6/22/2012   D.R. HORTON, INC.
2033 MEADOW VIEW DR.       1   BISHOP CROSSING   MEADOW VIEW DR.      8/14/2012   D.R. HORTON, INC.
2037 MEADOW VIEW DR.       1   BISHOP CROSSING   MEADOW VIEW DR.      8/14/2012   D.R. HORTON, INC.
2201 MEADOW VIEW DR.       1   BISHOP CROSSING   MEADOW VIEW DR.      8/16/2012   D.R. HORTON, INC.
2205 MEADOW VIEW DR.       1   BISHOP CROSSING   MEADOW VIEW DR.      8/21/2012   D.R. HORTON, INC.
        Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 752 of 1053 PageID:
                                            18317

2105 MEADOW VIEW DR.      1   BISHOP CROSSING   MEADOW VIEW DR.     8/27/2012   D.R. HORTON, INC.
2020 MEADOW VIEW DR.      1   BISHOP CROSSING   MEADOW VIEW DR.      9/5/2012   D.R. HORTON, INC.
110 PARK LANE             2   BISHOP CROSSING   PARK LANE            9/6/2012   D.R. HORTON, INC.
2101 MEADOW VIEW DR.      1   BISHOP CROSSING   MEADOW VIEW DR.     9/28/2012   D.R. HORTON, INC.
6026 PYRITE LOOP          1   BLUE ROCK         PYRITE LOOP         2/27/2008   D.R. HORTON, INC.
5946 SMOKY QUARTZ         2   BLUE ROCK         SMOKY QUARTZ        4/21/2008   D.R. HORTON, INC.
5959 SMOKY QUARTZ         2   BLUE ROCK         SMOKY QUARTZ         5/2/2008   D.R. HORTON, INC.
6023 IMPERIAL TOPAZ       2   BLUE ROCK         IMPERIAL TOPAZ       5/6/2008   D.R. HORTON, INC.
5931 SMOKY QUARTZ         2   BLUE ROCK         SMOKY QUARTZ        5/12/2008   D.R. HORTON, INC.
5930 SMOKY QUARTZ         1   BLUE ROCK         SMOKY QUARTZ        5/19/2008   D.R. HORTON, INC.
5918 SAPPHIRE CAVE        2   BLUE ROCK         SAPPHIRE CAVE        6/2/2008   D.R. HORTON, INC.
5927 SMOKY QUARTZ         2   BLUE ROCK         SMOKY QUARTZ         6/2/2008   D.R. HORTON, INC.
5803 CINNABAR COVE        2   BLUE ROCK         CINNABAR COVE        6/9/2008   D.R. HORTON, INC.
5942 SMOKY QUARTZ         2   BLUE ROCK         SMOKY QUARTZ        6/10/2008   D.R. HORTON, INC.
5922 SAPPHIRE CAVE        1   BLUE ROCK         SAPPHIRE CAVE       6/12/2008   D.R. HORTON, INC.
5955 SMOKY QUARTZ         2   BLUE ROCK         SMOKY QUARTZ        6/17/2008   D.R. HORTON, INC.
5926 SMOKY QUARTZ         1   BLUE ROCK         SMOKY QUARTZ        7/15/2008   D.R. HORTON, INC.
5943 SAPPHIRE CAVE        2   BLUE ROCK         SAPPHIRE CAVE       7/15/2008   D.R. HORTON, INC.
6011 PYRITE LOOP          2   BLUE ROCK         PYRITE LOOP         7/21/2008   D.R. HORTON, INC.
5938 SMOKY QUARTZ         2   BLUE ROCK         SMOKY QUARTZ        7/24/2008   D.R. HORTON, INC.
5935 SMOKY QUARTZ         2   BLUE ROCK         SMOKY QUARTZ        7/25/2008   D.R. HORTON, INC.
5926 SAPPHIRE CAVE        2   BLUE ROCK         SAPPHIRE CAVE       7/29/2008   D.R. HORTON, INC.
5911 SMOKY QUARTZ         1   BLUE ROCK         SMOKY QUARTZ        7/29/2008   D.R. HORTON, INC.
5934 SMOKY QUARTZ         1   BLUE ROCK         SMOKY QUARTZ         8/8/2008   D.R. HORTON, INC.
5923 SMOKY QUARTZ         2   BLUE ROCK         SMOKY QUARTZ        8/14/2008   D.R. HORTON, INC.
5802 CINNABAR COVE        2   BLUE ROCK         CINNABAR COVE       8/15/2008   D.R. HORTON, INC.
6103 IMPERIAL TOPAZ       2   BLUE ROCK         IMPERIAL TOPAZ      8/18/2008   D.R. HORTON, INC.
6019 IMPERIAL TOPAZ       1   BLUE ROCK         IMPERIAL TOPAZ      8/19/2008   D.R. HORTON, INC.
5902 SAPPHIRE CAVE        2   BLUE ROCK         SAPPHIRE CAVE       8/19/2008   D.R. HORTON, INC.
6014 PYRITE LOOP          1   BLUE ROCK         PYRITE LOOP         8/20/2008   D.R. HORTON, INC.
5943 SMOKY QUARTZ         1   BLUE ROCK         SMOKY QUARTZ        8/20/2008   D.R. HORTON, INC.
5934 SAPPHIRE CAVE        2   BLUE ROCK         SAPPHIRE CAVE       8/29/2008   D.R. HORTON, INC.
5802 DESERT GLASS         2   BLUE ROCK         DESERT GLASS         9/5/2008   D.R. HORTON, INC.
6122 PYRITE LOOP          2   BLUE ROCK         PYRITE LOOP          9/8/2008   D.R. HORTON, INC.
5927 DESERT GLASS         2   BLUE ROCK         DESERT GLASS         9/9/2008   D.R. HORTON, INC.
5914 SMOKY QUARTZ         2   BLUE ROCK         SMOKY QUARTZ        9/10/2008   D.R. HORTON, INC.
5915 DESERT GLASS         1   BLUE ROCK         DESERT GLASS        9/16/2008   D.R. HORTON, INC.
5903 DESERT GLASS         2   BLUE ROCK         DESERT GLASS        9/16/2008   D.R. HORTON, INC.
5911 DESERT GLASS         2   BLUE ROCK         DESERT GLASS        9/19/2008   D.R. HORTON, INC.
6010 PYRITE LOOP          2   BLUE ROCK         PYRITE LOOP         9/19/2008   D.R. HORTON, INC.
6006 PYRITE LOOP          2   BLUE ROCK         PYRITE LOOP         9/22/2008   D.R. HORTON, INC.
6034 PYRITE LOOP          2   BLUE ROCK         PYRITE LOOP         9/24/2008   D.R. HORTON, INC.
5810 CINNABAR COVE        2   BLUE ROCK         CINNABAR COVE       9/25/2008   D.R. HORTON, INC.
5806 CINNABAR COVE        2   BLUE ROCK         CINNABAR COVE       9/30/2008   D.R. HORTON, INC.
5919 DESERT GLASS         2   BLUE ROCK         DESERT GLASS        10/8/2008   D.R. HORTON, INC.
5910 CINNABAR COVE        1   BLUE ROCK         CINNABAR COVE      10/10/2008   D.R. HORTON, INC.
6111 IMPERIAL TOPAZ       2   BLUE ROCK         IMPERIAL TOPAZ     10/10/2008   D.R. HORTON, INC.
5907 DESERT GLASS         1   BLUE ROCK         DESERT GLASS       10/15/2008   D.R. HORTON, INC.
6015 IMPERIAL TOPAZ       2   BLUE ROCK         IMPERIAL TOPAZ     10/16/2008   D.R. HORTON, INC.
5818 CINNABAR COVE        2   BLUE ROCK         CINNABAR COVE      10/20/2008   D.R. HORTON, INC.
6106 PYRITE LOOP          2   BLUE ROCK         PYRITE LOOP        10/20/2008   D.R. HORTON, INC.
5803 GARNET CAVERNS       2   BLUE ROCK         GARNET CAVERNS     10/21/2008   D.R. HORTON, INC.
5907 CINNABAR COVE        2   BLUE ROCK         CINNABAR COVE      10/21/2008   D.R. HORTON, INC.
6030 PYRITE LOOP          2   BLUE ROCK         PYRITE LOOP        10/23/2008   D.R. HORTON, INC.
5814 CINNABAR COVE        2   BLUE ROCK         CINNABAR COVE      11/18/2008   D.R. HORTON, INC.
5902 CINNABAR COVE        1   BLUE ROCK         CINNABAR COVE      11/21/2008   D.R. HORTON, INC.
5927 GARNET CAVERNS       2   BLUE ROCK         GARNET CAVERNS     11/25/2008   D.R. HORTON, INC.
5907 GARNET CAVERNS       1   BLUE ROCK         GARNET CAVERNS     12/16/2008   D.R. HORTON, INC.
        Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 753 of 1053 PageID:
                                            18318

5802 GARNET CAVERNS       2   BLUE ROCK     GARNET CAVERNS         12/19/2008   D.R. HORTON, INC.
5922 CINNABAR COVE        2   BLUE ROCK     CINNABAR COVE            1/5/2009   D.R. HORTON, INC.
6031 IMPERIAL TOPAZ       2   BLUE ROCK     IMPERIAL TOPAZ           1/5/2009   D.R. HORTON, INC.
6114 PYRITE LOOP          1   BLUE ROCK     PYRITE LOOP              1/7/2009   D.R. HORTON, INC.
5903 GARNET CAVERNS       1   BLUE ROCK     GARNET CAVERNS          2/13/2009   D.R. HORTON, INC.
5930 GARNET CAVERNS       2   BLUE ROCK     GARNET CAVERNS           3/6/2009   D.R. HORTON, INC.
5814 GARNET CAVERNS       2   BLUE ROCK     GARNET CAVERNS          3/13/2009   D.R. HORTON, INC.
5815 GARNET CAVERNS       1   BLUE ROCK     GARNET CAVERNS          3/18/2009   D.R. HORTON, INC.
5902 GARNET CAVERNS       2   BLUE ROCK     GARNET CAVERNS          3/19/2009   D.R. HORTON, INC.
5906 GARNET CAVERNS       1   BLUE ROCK     GARNET CAVERNS          3/19/2009   D.R. HORTON, INC.
5915 GARNET CAVERNS       1   BLUE ROCK     GARNET CAVERNS          3/24/2009   D.R. HORTON, INC.
6115 IMPERIAL TOPAZ       2   BLUE ROCK     IMPERIAL TOPAZ          3/26/2009   D.R. HORTON, INC.
5830 GARNET CAVERNS       2   BLUE ROCK     GARNET CAVERNS          3/26/2009   D.R. HORTON, INC.
5918 CINNABAR COVE        2   BLUE ROCK     CINNABAR COVE           3/27/2009   D.R. HORTON, INC.
5919 GARNET CAVERNS       2   BLUE ROCK     GARNET CAVERNS          3/30/2009   D.R. HORTON, INC.
5819 GARNET CAVERNS       2   BLUE ROCK     GARNET CAVERNS          3/31/2009   D.R. HORTON, INC.
5923 GARNET CAVERNS       2   BLUE ROCK     GARNET CAVERNS           4/3/2009   D.R. HORTON, INC.
5806 GARNET CAVERNS       2   BLUE ROCK     GARNET CAVERNS           4/8/2009   D.R. HORTON, INC.
5810 GARNET CAVERNS       1   BLUE ROCK     GARNET CAVERNS          4/28/2009   D.R. HORTON, INC.
6135 IMPERIAL TOPAZ       1   BLUE ROCK     IMPERIAL TOPAZ          5/22/2009   D.R. HORTON, INC.
5822 GARNET CAVERNS       2   BLUE ROCK     GARNET CAVERNS           6/9/2009   D.R. HORTON, INC.
5722 ONYX WAY             2   BLUE ROCK     ONYX WAY                6/10/2009   D.R. HORTON, INC.
5811 GARNET CAVERNS       2   BLUE ROCK     GARNET CAVERNS          6/19/2009   D.R. HORTON, INC.
6119 IMPERIAL TOPAZ       1   BLUE ROCK     IMPERIAL TOPAZ          6/19/2009   D.R. HORTON, INC.
5818 GARNET CAVERNS       2   BLUE ROCK     GARNET CAVERNS          6/22/2009   D.R. HORTON, INC.
5834 ONYX WAY             1   BLUE ROCK     ONYX WAY                 7/1/2009   D.R. HORTON, INC.
5726 ONYX WAY             1   BLUE ROCK     ONYX WAY                 7/8/2009   D.R. HORTON, INC.
5910 GARNET CAVERNS       2   BLUE ROCK     GARNET CAVERNS          7/13/2009   D.R. HORTON, INC.
5911 GARNET CAVERNS       2   BLUE ROCK     GARNET CAVERNS          7/21/2009   D.R. HORTON, INC.
5918 GARNET CAVERNS       2   BLUE ROCK     GARNET CAVERNS          7/22/2009   D.R. HORTON, INC.
6002 PYRITE LOOP          1   BLUE ROCK     PYRITE LOOP             7/24/2009   D.R. HORTON, INC.
5922 GARNET CAVERNS       2   BLUE ROCK     GARNET CAVERNS          7/30/2009   D.R. HORTON, INC.
6003 PYRITE LOOP          2   BLUE ROCK     PYRITE LOOP             7/31/2009   D.R. HORTON, INC.
5823 GARNET CAVERNS       2   BLUE ROCK     GARNET CAVERNS          7/31/2009   D.R. HORTON, INC.
5807 GARNET CAVERNS       1   BLUE ROCK     GARNET CAVERNS           8/7/2009   D.R. HORTON, INC.
5826 GARNET CAVERNS       1   BLUE ROCK     GARNET CAVERNS           8/7/2009   D.R. HORTON, INC.
5827 GARNET CAVERNS       2   BLUE ROCK     GARNET CAVERNS           8/7/2009   D.R. HORTON, INC.
5802 ONYX WAY             2   BLUE ROCK     ONYX WAY                8/12/2009   D.R. HORTON, INC.
5806 ONYX WAY             1   BLUE ROCK     ONYX WAY                8/17/2009   D.R. HORTON, INC.
5830 ONYX WAY             2   BLUE ROCK     ONYX WAY                8/17/2009   D.R. HORTON, INC.
5926 GARNET CAVERNS       1   BLUE ROCK     GARNET CAVERNS          8/17/2009   D.R. HORTON, INC.
5914 ONYX WAY             1   BLUE ROCK     ONYX WAY                8/25/2009   D.R. HORTON, INC.
5914 GARNET CAVERNS       1   BLUE ROCK     GARNET CAVERNS          8/31/2009   D.R. HORTON, INC.
5923 ONYX WAY             1   BLUE ROCK     ONYX WAY                 9/4/2009   D.R. HORTON, INC.
5919 ONYX WAY             2   BLUE ROCK     ONYX WAY                9/11/2009   D.R. HORTON, INC.
5938 ONYX WAY             2   BLUE ROCK     ONYX WAY                9/11/2009   D.R. HORTON, INC.
5927 ONYX WAY             2   BLUE ROCK     ONYX WAY                9/17/2009   D.R. HORTON, INC.
5810 ONYX WAY             2   BLUE ROCK     ONYX WAY                10/1/2009   D.R. HORTON, INC.
5902 ONYX WAY             2   BLUE ROCK     ONYX WAY               10/13/2009   D.R. HORTON, INC.
5915 ONYX WAY             1   BLUE ROCK     ONYX WAY               10/16/2009   D.R. HORTON, INC.
5931 ONYX WAY             1   BLUE ROCK     ONYX WAY               10/19/2009   D.R. HORTON, INC.
5818 ONYX WAY             2   BLUE ROCK     ONYX WAY               10/21/2009   D.R. HORTON, INC.
5935 ONYX WAY             2   BLUE ROCK     ONYX WAY               10/23/2009   D.R. HORTON, INC.
5835 ONYX WAY             2   BLUE ROCK     ONYX WAY                11/3/2009   D.R. HORTON, INC.
5907 ONYX WAY             1   BLUE ROCK     ONYX WAY                11/4/2009   D.R. HORTON, INC.
5911 ONYX WAY             2   BLUE ROCK     ONYX WAY                11/6/2009   D.R. HORTON, INC.
5903 ONYX WAY             2   BLUE ROCK     ONYX WAY                11/9/2009   D.R. HORTON, INC.
5807 ONYX WAY             1   BLUE ROCK     ONYX WAY               11/12/2009   D.R. HORTON, INC.
         Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 754 of 1053 PageID:
                                             18319

5822 ONYX WAY              1   BLUE ROCK     ONYX WAY               11/18/2009   D.R. HORTON, INC.
5815 ONYX WAY              1   BLUE ROCK     ONYX WAY                1/13/2010   D.R. HORTON, INC.
5814 ONYX WAY              1   BLUE ROCK     ONYX WAY                1/28/2010   D.R. HORTON, INC.
5918 ONYX WAY              1   BLUE ROCK     ONYX WAY                1/28/2010   D.R. HORTON, INC.
5826 ONYX WAY              2   BLUE ROCK     ONYX WAY                 2/1/2010   D.R. HORTON, INC.
5910 ONYX WAY              2   BLUE ROCK     ONYX WAY                2/12/2010   D.R. HORTON, INC.
5831 ONYX WAY              1   BLUE ROCK     ONYX WAY                2/12/2010   D.R. HORTON, INC.
6131 IMPERIAL TOPAZ        2   BLUE ROCK     IMPERIAL TOPAZ          2/16/2010   D.R. HORTON, INC.
6127 IMPERIAL TOPAZ        1   BLUE ROCK     IMPERIAL TOPAZ          2/17/2010   D.R. HORTON, INC.
6123 IMPERIAL TOPAZ        2   BLUE ROCK     IMPERIAL TOPAZ          2/19/2010   D.R. HORTON, INC.
5934 ONYX WAY              2   BLUE ROCK     ONYX WAY                2/22/2010   D.R. HORTON, INC.
5922 ONYX WAY              1   BLUE ROCK     ONYX WAY                 3/5/2010   D.R. HORTON, INC.
5906 ONYX WAY              1   BLUE ROCK     ONYX WAY                 3/8/2010   D.R. HORTON, INC.
5811 ONYX WAY              2   BLUE ROCK     ONYX WAY                3/26/2010   D.R. HORTON, INC.
5926 ONYX WAY              2   BLUE ROCK     ONYX WAY                 4/6/2010   D.R. HORTON, INC.
5827 ONYX WAY              2   BLUE ROCK     ONYX WAY                4/16/2010   D.R. HORTON, INC.
5706 ONYX WAY              2   BLUE ROCK     ONYX WAY                 7/9/2010   D.R. HORTON, INC.
5606 ONYX WAY              2   BLUE ROCK     ONYX WAY                7/12/2010   D.R. HORTON, INC.
5602 ONYX WAY              1   BLUE ROCK     ONYX WAY                7/26/2010   D.R. HORTON, INC.
5923 AMETHYST WAY          2   BLUE ROCK     AMETHYST WAY            8/23/2010   D.R. HORTON, INC.
5930 ONYX WAY              2   BLUE ROCK     ONYX WAY                10/5/2010   D.R. HORTON, INC.
6002 TANZANITE RIM         2   BLUE ROCK     TANZANITE RIM          10/12/2010   D.R. HORTON, INC.
6026 TANZANITE RIM         2   BLUE ROCK     TANZANITE RIM          10/14/2010   D.R. HORTON, INC.
6007 OPAL FALLS            2   BLUE ROCK     OPAL FALLS             10/15/2010   D.R. HORTON, INC.
5823 ONYX WAY              1   BLUE ROCK     ONYX WAY               10/18/2010   D.R. HORTON, INC.
5518 ONYX WAY              2   BLUE ROCK     ONYX WAY               10/18/2010   D.R. HORTON, INC.
5819 ONYX WAY              2   BLUE ROCK     ONYX WAY               10/19/2010   D.R. HORTON, INC.
5942 ONYX WAY              2   BLUE ROCK     ONYX WAY               10/22/2010   D.R. HORTON, INC.
6003 TANZANITE RIM         2   BLUE ROCK     TANZANITE RIM           11/1/2010   D.R. HORTON, INC.
6006 TANZANITE RIM         2   BLUE ROCK     TANZANITE RIM           11/1/2010   D.R. HORTON, INC.
6007 TANZANITE RIM         2   BLUE ROCK     TANZANITE RIM           11/9/2010   D.R. HORTON, INC.
6003 OPAL FALLS            1   BLUE ROCK     OPAL FALLS              12/3/2010   D.R. HORTON, INC.
6127 OPAL FALLS            2   BLUE ROCK     OPAL FALLS              12/7/2010   D.R. HORTON, INC.
5714 ONYX WAY              2   BLUE ROCK     ONYX WAY                12/8/2010   D.R. HORTON, INC.
6018 OPAL FALLS            2   BLUE ROCK     OPAL FALLS             12/20/2010   D.R. HORTON, INC.
5610 ONYX WAY              2   BLUE ROCK     ONYX WAY                1/25/2011   D.R. HORTON, INC.
6106 OPAL FALLS            1   BLUE ROCK     OPAL FALLS              1/27/2011   D.R. HORTON, INC.
6027 OPAL FALLS            2   BLUE ROCK     OPAL FALLS              1/27/2011   D.R. HORTON, INC.
6103 OPAL FALLS            2   BLUE ROCK     OPAL FALLS               2/1/2011   D.R. HORTON, INC.
6102 OPAL FALLS            1   BLUE ROCK     OPAL FALLS               2/2/2011   D.R. HORTON, INC.
6014 OPAL FALLS            2   BLUE ROCK     OPAL FALLS              2/11/2011   D.R. HORTON, INC.
6015 TANZANITE RIM         1   BLUE ROCK     TANZANITE RIM           2/18/2011   D.R. HORTON, INC.
6035 TANZANITE RIM         2   BLUE ROCK     TANZANITE RIM           2/21/2011   D.R. HORTON, INC.
5618 ONYX WAY              2   BLUE ROCK     ONYX WAY                2/23/2011   D.R. HORTON, INC.
6014 TANZANITE RIM         2   BLUE ROCK     TANZANITE RIM           2/23/2011   D.R. HORTON, INC.
5710 ONYX WAY              2   BLUE ROCK     ONYX WAY                2/28/2011   D.R. HORTON, INC.
6023 OPAL FALLS            2   BLUE ROCK     OPAL FALLS              3/10/2011   D.R. HORTON, INC.
6006 OPAL FALLS            2   BLUE ROCK     OPAL FALLS              3/14/2011   D.R. HORTON, INC.
6110 OPAL FALLS            2   BLUE ROCK     OPAL FALLS              3/15/2011   D.R. HORTON, INC.
6002 OPAL FALLS            2   BLUE ROCK     OPAL FALLS              3/15/2011   D.R. HORTON, INC.
6123 OPAL FALLS            2   BLUE ROCK     OPAL FALLS              3/17/2011   D.R. HORTON, INC.
6031 TANZANITE RIM         2   BLUE ROCK     TANZANITE RIM           3/17/2011   D.R. HORTON, INC.
6010 OPAL FALLS            2   BLUE ROCK     OPAL FALLS              3/22/2011   D.R. HORTON, INC.
6022 OPAL FALLS            1   BLUE ROCK     OPAL FALLS              3/24/2011   D.R. HORTON, INC.
6018 TANZANITE RIM         1   BLUE ROCK     TANZANITE RIM           4/12/2011   D.R. HORTON, INC.
6022 TANZANITE RIM         2   BLUE ROCK     TANZANITE RIM           4/22/2011   D.R. HORTON, INC.
6034 TANZANITE RIM         1   BLUE ROCK     TANZANITE RIM           4/27/2011   D.R. HORTON, INC.
6038 TANZANITE RIM         1   BLUE ROCK     TANZANITE RIM           4/28/2011   D.R. HORTON, INC.
         Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 755 of 1053 PageID:
                                             18320

6042 TANZANITE RIM         2   BLUE ROCK     TANZANITE RIM            5/6/2011   D.R. HORTON, INC.
6043 TANZANITE RIM         1   BLUE ROCK     TANZANITE RIM            6/9/2011   D.R. HORTON, INC.
5902 PYRITE LOOP           2   BLUE ROCK     PYRITE LOOP             6/13/2011   D.R. HORTON, INC.
6011 OPAL FALLS            2   BLUE ROCK     OPAL FALLS              6/24/2011   D.R. HORTON, INC.
6019 OPAL FALLS            2   BLUE ROCK     OPAL FALLS              6/24/2011   D.R. HORTON, INC.
6030 TANZANITE RIM         2   BLUE ROCK     TANZANITE RIM           7/20/2011   D.R. HORTON, INC.
6119 OPAL FALLS            1   BLUE ROCK     OPAL FALLS              7/22/2011   D.R. HORTON, INC.
6011 TANZANITE RIM         2   BLUE ROCK     TANZANITE RIM            8/2/2011   D.R. HORTON, INC.
5718 ONYX WAY              1   BLUE ROCK     ONYX WAY                8/12/2011   D.R. HORTON, INC.
6039 TANZANITE RIM         2   BLUE ROCK     TANZANITE RIM           9/26/2011   D.R. HORTON, INC.
6027 TANZANITE RIM         1   BLUE ROCK     TANZANITE RIM           9/28/2011   D.R. HORTON, INC.
6023 TANZANITE RIM         1   BLUE ROCK     TANZANITE RIM           9/29/2011   D.R. HORTON, INC.
5803 ONYX WAY              2   BLUE ROCK     ONYX WAY                10/7/2011   D.R. HORTON, INC.
5702 ONYX WAY              2   BLUE ROCK     ONYX WAY                11/8/2011   D.R. HORTON, INC.
6023 PEARL PASS            1   BLUE ROCK     PEARL PASS             11/17/2011   D.R. HORTON, INC.
6015 OPAL FALLS            2   BLUE ROCK     OPAL FALLS             11/28/2011   D.R. HORTON, INC.
6031 PEARL PASS            2   BLUE ROCK     PEARL PASS             12/16/2011   D.R. HORTON, INC.
6010 TANZANITE RIM         1   BLUE ROCK     TANZANITE RIM            1/3/2012   D.R. HORTON, INC.
5402 ONYX WAY              2   BLUE ROCK     ONYX WAY                1/25/2012   D.R. HORTON, INC.
5406 ONYX WAY              1   BLUE ROCK     ONYX WAY                1/26/2012   D.R. HORTON, INC.
6006 PEARL PASS            2   BLUE ROCK     PEARL PASS              1/26/2012   D.R. HORTON, INC.
6114 OPAL FALLS            2   BLUE ROCK     OPAL FALLS               2/1/2012   D.R. HORTON, INC.
6118 OPAL FALLS            2   BLUE ROCK     OPAL FALLS               2/1/2012   D.R. HORTON, INC.
6122 OPAL FALLS            2   BLUE ROCK     OPAL FALLS               2/3/2012   D.R. HORTON, INC.
6002 HEMATITE RIM          2   BLUE ROCK     HEMATITE RIM            2/21/2012   D.R. HORTON, INC.
6030 OPAL FALLS            1   BLUE ROCK     OPAL FALLS              2/22/2012   D.R. HORTON, INC.
6019 HEMATITE RIM          2   BLUE ROCK     HEMATITE RIM            2/27/2012   D.R. HORTON, INC.
6002 PEARL PASS            2   BLUE ROCK     PEARL PASS              2/28/2012   D.R. HORTON, INC.
6115 OPAL FALLS            1   BLUE ROCK     OPAL FALLS              2/29/2012   D.R. HORTON, INC.
6011 HEMATITE RIM          1   BLUE ROCK     HEMATITE RIM            3/12/2012   D.R. HORTON, INC.
6031 HEMATITE RIM          1   BLUE ROCK     HEMATITE RIM            3/13/2012   D.R. HORTON, INC.
5907 AMETHYST WAY          2   BLUE ROCK     AMETHYST WAY            3/13/2012   D.R. HORTON, INC.
6034 PEARL PASS            1   BLUE ROCK     PEARL PASS              3/15/2012   D.R. HORTON, INC.
6007 HEMATITE RIM          1   BLUE ROCK     HEMATITE RIM            3/17/2012   D.R. HORTON, INC.
6015 HEMATITE RIM          2   BLUE ROCK     HEMATITE RIM            3/21/2012   D.R. HORTON, INC.
6139 IMPERIAL TOPAZ        2   BLUE ROCK     IMPERIAL TOPAZ          3/21/2012   D.R. HORTON, INC.
6026 OPAL FALLS            1   BLUE ROCK     OPAL FALLS              3/21/2012   D.R. HORTON, INC.
5939 ONYX WAY              2   BLUE ROCK     ONYX WAY                3/23/2012   D.R. HORTON, INC.
6019 PEARL PASS            2   BLUE ROCK     PEARL PASS              4/12/2012   D.R. HORTON, INC.
6038 PEARL PASS            2   BLUE ROCK     PEARL PASS              4/13/2012   D.R. HORTON, INC.
6027 HEMATITE RIM          2   BLUE ROCK     HEMATITE RIM            4/23/2012   D.R. HORTON, INC.
6015 PEARL PASS            1   BLUE ROCK     PEARL PASS               5/4/2012   D.R. HORTON, INC.
6027 PEARL PASS            1   BLUE ROCK     PEARL PASS               5/9/2012   D.R. HORTON, INC.
6003 PEARL PASS            2   BLUE ROCK     PEARL PASS              5/25/2012   D.R. HORTON, INC.
6107 OPAL FALLS            2   BLUE ROCK     OPAL FALLS              6/19/2012   D.R. HORTON, INC.
6111 OPAL FALLS            2   BLUE ROCK     OPAL FALLS              6/20/2012   D.R. HORTON, INC.
6014 PEARL PASS            2   BLUE ROCK     PEARL PASS              6/21/2012   D.R. HORTON, INC.
6010 HEMATITE RIM          2   BLUE ROCK     HEMATITE RIM            6/22/2012   D.R. HORTON, INC.
6010 PEARL PASS            2   BLUE ROCK     PEARL PASS              7/24/2012   D.R. HORTON, INC.
6006 HEMATITE RIM          1   BLUE ROCK     HEMATITE RIM            8/15/2012   D.R. HORTON, INC.
6026 PEARL PASS            1   BLUE ROCK     PEARL PASS              8/15/2012   D.R. HORTON, INC.
6003 HEMATITE RIM          1   BLUE ROCK     HEMATITE RIM            8/28/2012   D.R. HORTON, INC.
6007 PEARL PASS            1   BLUE ROCK     PEARL PASS              8/28/2012   D.R. HORTON, INC.
6035 HEMATITE RIM          1   BLUE ROCK     HEMATITE RIM            10/9/2012   D.R. HORTON, INC.
6018 PEARL PASS            1   BLUE ROCK     PEARL PASS             10/10/2012   D.R. HORTON, INC.
6030 PEARL PASS            2   BLUE ROCK     PEARL PASS             10/15/2012   D.R. HORTON, INC.
6022 PEARL PASS            2   BLUE ROCK     PEARL PASS             10/17/2012   D.R. HORTON, INC.
6019 TANZANITE RIM         2   BLUE ROCK     TANZANITE RIM          10/17/2012   D.R. HORTON, INC.
         Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 756 of 1053 PageID:
                                             18321

5923 PEARL PASS            1   BLUE ROCK         PEARL PASS         10/19/2012   D.R. HORTON, INC.
5507 AZURITE TRAIL         2   BLUE ROCK         AZURITE TRAIL      10/22/2012   D.R. HORTON, INC.
6035 PEARL PASS            2   BLUE ROCK         PEARL PASS         10/31/2012   D.R. HORTON, INC.
5903 AMETHYST WAY          1   BLUE ROCK         AMETHYST WAY        11/1/2012   D.R. HORTON, INC.
5907 HEMATITE RIM          2   BLUE ROCK         HEMATITE RIM        11/2/2012   D.R. HORTON, INC.
5963 HEMATITE RIM          2   BLUE ROCK         HEMATITE RIM        11/2/2012   D.R. HORTON, INC.
5515 AZURITE TRAIL         1   BLUE ROCK         AZURITE TRAIL       11/8/2012   D.R. HORTON, INC.
5614 ONYX WAY              2   BLUE ROCK         ONYX WAY           11/13/2012   D.R. HORTON, INC.
5503 AZURITE TRAIL         1   BLUE ROCK         AZURITE TRAIL      11/13/2012   D.R. HORTON, INC.
5903 HEMATITE RIM          2   BLUE ROCK         HEMATITE RIM       11/19/2012   D.R. HORTON, INC.
5943 HEMATITE RIM          1   BLUE ROCK         HEMATITE RIM        12/3/2012   D.R. HORTON, INC.
5939 HEMATITE RIM          1   BLUE ROCK         HEMATITE RIM       12/10/2012   D.R. HORTON, INC.
5523 AZURITE TR.           2   BLUE ROCK         AZURITE TR.        12/12/2012   D.R. HORTON, INC.
5938 PEARL PASS            1   BLUE ROCK         PEARL PASS         12/28/2012   D.R. HORTON, INC.
5951 HEMATITE RIM          2   BLUE ROCK         HEMATITE RIM         1/4/2013   D.R. HORTON, INC.
5911 HEMATITE RIM          1   BLUE ROCK         HEMATITE RIM        1/14/2013   D.R. HORTON, INC.
5962 HEMATITE RIM          2   BLUE ROCK         HEMATITE RIM        1/24/2013   D.R. HORTON, INC.
5919 HEMATITE RIM          2   BLUE ROCK         HEMATITE RIM        1/25/2013   D.R. HORTON, INC.
5942 PEARL PASS            2   BLUE ROCK         PEARL PASS           2/1/2013   D.R. HORTON, INC.
5950 PEARL PASS            1   BLUE ROCK         PEARL PASS           2/4/2013   D.R. HORTON, INC.
6011 PEARL PASS            1   BLUE ROCK         PEARL PASS           2/8/2013   D.R. HORTON, INC.
5946 PEARL PASS            1   BLUE ROCK         PEARL PASS          2/15/2013   D.R. HORTON, INC.
5915 HEMATITE RIM          2   BLUE ROCK         HEMATITE RIM         3/4/2013   D.R. HORTON, INC.
5926 PEARL PASS            1   BLUE ROCK         PEARL PASS          3/15/2013   D.R. HORTON, INC.
5958 HEMATITE RIM          2   BLUE ROCK         HEMATITE RIM        3/15/2013   D.R. HORTON, INC.
5954 PEARL PASS            2   BLUE ROCK         PEARL PASS          3/22/2013   D.R. HORTON, INC.
5934 PEARL PASS            2   BLUE ROCK         PEARL PASS          3/25/2013   D.R. HORTON, INC.
5911 PEARL PASS            1   BLUE ROCK         PEARL PASS          3/26/2013   D.R. HORTON, INC.
5918 PEARL PASS            2   BLUE ROCK         PEARL PASS          3/29/2013   D.R. HORTON, INC.
5914 PEARL PASS            2   BLUE ROCK         PEARL PASS          3/29/2013   D.R. HORTON, INC.
6023 HEMATITE RIM          1   BLUE ROCK         HEMATITE RIM         4/1/2013   D.R. HORTON, INC.
5922 PEARL PASS            2   BLUE ROCK         PEARL PASS           4/2/2013   D.R. HORTON, INC.
5951 PEARL PASS            1   BLUE ROCK         PEARL PASS           4/5/2013   D.R. HORTON, INC.
5910 PEARL PASS            2   BLUE ROCK         PEARL PASS           4/9/2013   D.R. HORTON, INC.
5927 PEARL PASS            1   BLUE ROCK         PEARL PASS          4/19/2013   D.R. HORTON, INC.
5935 HEMATITE RIM          1   BLUE ROCK         HEMATITE RIM         5/6/2013   D.R. HORTON, INC.
5955 PEARL PASS            1   BLUE ROCK         PEARL PASS          5/13/2013   D.R. HORTON, INC.
5958 PEARL PASS            2   BLUE ROCK         PEARL PASS          5/15/2013   D.R. HORTON, INC.
5935 PEARL PASS            1   BLUE ROCK         PEARL PASS           6/4/2013   D.R. HORTON, INC.
5946 HEMATITE RIM          1   BLUE ROCK         HEMATITE RIM        6/20/2013   D.R. HORTON, INC.
5931 PEARL PASS            2   BLUE ROCK         PEARL PASS          6/21/2013   D.R. HORTON, INC.
5943 PEARL PASS            1   BLUE ROCK         PEARL PASS          6/28/2013   D.R. HORTON, INC.
5919 PEARL PASS            2   BLUE ROCK         PEARL PASS           7/2/2013   D.R. HORTON, INC.
5923 HEMATITE RIM          1   BLUE ROCK         HEMATITE RIM         7/8/2013   D.R. HORTON, INC.
5927 HEMATITE RIM          1   BLUE ROCK         HEMATITE RIM         7/9/2013   D.R. HORTON, INC.
5519 AZURITE TRAIL         1   BLUE ROCK         AZURITE TRAIL       7/11/2013   D.R. HORTON, INC.
5934 HEMATITE RIM          2   BLUE ROCK         HEMATITE RIM        7/25/2013   D.R. HORTON, INC.
5918 HEMATITE RIM          1   BLUE ROCK         HEMATITE RIM        7/26/2013   D.R. HORTON, INC.
5959 HEMATITE RIM          1   BLUE ROCK         HEMATITE RIM         8/8/2013   D.R. HORTON, INC.
5931 HEMATITE RIM          1   BLUE ROCK         HEMATITE RIM        8/19/2013   D.R. HORTON, INC.
5907 PEARL PASS            1   BLUE ROCK         PEARL PASS          8/29/2013   D.R. HORTON, INC.
6039 HEMATITE RIM          2   BLUE ROCK         HEMATITE RIM        10/8/2013   D.R. HORTON, INC.
5947 PEARL PASS            2   BLUE ROCK         PEARL PASS         10/16/2013   D.R. HORTON, INC.
5939 PEARL PASS            1   BLUE ROCK         PEARL PASS          11/1/2013   D.R. HORTON, INC.
13801 TIVOLI GARDENS       2   BRIDLEWOOD PARK   TIVOLI GARDENS      1/22/2010   D.R. HORTON, INC.
13715 TIVOLI GARDENS       2   BRIDLEWOOD PARK   TIVOLI GARDENS      1/26/2010   D.R. HORTON, INC.
13711 TIVOLI GARDENS       2   BRIDLEWOOD PARK   TIVOLI GARDENS      1/27/2010   D.R. HORTON, INC.
13709 TIVOLI GARDENS       2   BRIDLEWOOD PARK   TIVOLI GARDENS       2/8/2010   D.R. HORTON, INC.
         Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 757 of 1053 PageID:
                                             18322

13713 TIVOLI GARDENS       2   BRIDLEWOOD PARK   TIVOLI GARDENS       2/8/2010   D.R. HORTON, INC.
13707 TIVOLI GARDENS       2   BRIDLEWOOD PARK   TIVOLI GARDENS      2/10/2010   D.R. HORTON, INC.
14000 AMALFI PARK          2   BRIDLEWOOD PARK   AMALFI PARK         3/18/2010   D.R. HORTON, INC.
13710 TIVOLI GARDENS       2   BRIDLEWOOD PARK   TIVOLI GARDENS       4/8/2010   D.R. HORTON, INC.
13702 TIVOLI GARDENS       2   BRIDLEWOOD PARK   TIVOLI GARDENS      4/12/2010   D.R. HORTON, INC.
13703 TIVOLI GARDENS       2   BRIDLEWOOD PARK   TIVOLI GARDENS      4/20/2010   D.R. HORTON, INC.
13705 TIVOLI GARDENS       2   BRIDLEWOOD PARK   TIVOLI GARDENS      5/27/2010   D.R. HORTON, INC.
13706 TIVOLI GARDEN        2   BRIDLEWOOD PARK   TIVOLI GARDEN       5/28/2010   D.R. HORTON, INC.
13704 TIVOLI GARDENS       2   BRIDLEWOOD PARK   TIVOLI GARDENS       6/1/2010   D.R. HORTON, INC.
13701 TIVOLI GARDENS       2   BRIDLEWOOD PARK   TIVOLI GARDENS      6/17/2010   D.R. HORTON, INC.
13800 TIVOLI GARDENS       1   BRIDLEWOOD PARK   TIVOLI GARDENS      6/23/2010   D.R. HORTON, INC.
13712 TIVOLI GARDENS       1   BRIDLEWOOD PARK   TIVOLI GARDENS      6/24/2010   D.R. HORTON, INC.
13507 CRANBROOK            2   BRIDLEWOOD PARK   CRANBROOK           6/28/2010   D.R. HORTON, INC.
13503 CRANBROOK            2   BRIDLEWOOD PARK   CRANBROOK           7/15/2010   D.R. HORTON, INC.
13505 CRANBROOK            2   BRIDLEWOOD PARK   CRANBROOK           7/19/2010   D.R. HORTON, INC.
13401 CRANBROOK            2   BRIDLEWOOD PARK   CRANBROOK           8/25/2010   D.R. HORTON, INC.
13708 TIVOLI GARDENS       2   BRIDLEWOOD PARK   TIVOLI GARDENS     11/17/2010   D.R. HORTON, INC.
13600 ACATENO              2   BRIDLEWOOD PARK   ACATENO            11/19/2010   D.R. HORTON, INC.
13803 TIVOLI GARDENS       2   BRIDLEWOOD PARK   TIVOLI GARDENS      12/1/2010   D.R. HORTON, INC.
13510 CRANBROOK            2   BRIDLEWOOD PARK   CRANBROOK          12/21/2010   D.R. HORTON, INC.
13706 BLAKEVILLE           2   BRIDLEWOOD PARK   BLAKEVILLE           1/7/2011   D.R. HORTON, INC.
13815 BLAKEVILLE           2   BRIDLEWOOD PARK   BLAKEVILLE           2/8/2011   D.R. HORTON, INC.
13905 BLAKEVILLE           1   BRIDLEWOOD PARK   BLAKEVILLE           2/8/2011   D.R. HORTON, INC.
13804 TIVOLI GARDENS       2   BRIDLEWOOD PARK   TIVOLI GARDENS       2/9/2011   D.R. HORTON, INC.
13805 TIVOLI GARDENS       2   BRIDLEWOOD PARK   TIVOLI GARDENS      2/10/2011   D.R. HORTON, INC.
13700 TIVOLI GARDENS       2   BRIDLEWOOD PARK   TIVOLI GARDENS      2/14/2011   D.R. HORTON, INC.
13602 ACATENO              2   BRIDLEWOOD PARK   ACATENO              3/3/2011   D.R. HORTON, INC.
13802 TIVOLI GARDENS       1   BRIDLEWOOD PARK   TIVOLI GARDENS       3/8/2011   D.R. HORTON, INC.
13511 CRANBROOK            2   BRIDLEWOOD PARK   CRANBROOK           3/15/2011   D.R. HORTON, INC.
13901 BLAKEVILLE           1   BRIDLEWOOD PARK   BLAKEVILLE          3/24/2011   D.R. HORTON, INC.
13912 BLAKEVILLE           2   BRIDLEWOOD PARK   BLAKEVILLE           4/1/2011   D.R. HORTON, INC.
13804 BLAKEVILLE           2   BRIDLEWOOD PARK   BLAKEVILLE           4/7/2011   D.R. HORTON, INC.
13814 BLAKEVILLE           2   BRIDLEWOOD PARK   BLAKEVILLE           4/8/2011   D.R. HORTON, INC.
13810 BLAKEVILLE           1   BRIDLEWOOD PARK   BLAKEVILLE          4/13/2011   D.R. HORTON, INC.
13806 TIVOLI GARDENS       2   BRIDLEWOOD PARK   TIVOLI GARDENS      4/14/2011   D.R. HORTON, INC.
13903 BLAKEVILLE           2   BRIDLEWOOD PARK   BLAKEVILLE          4/20/2011   D.R. HORTON, INC.
13911 BLAKEVILLE           2   BRIDLEWOOD PARK   BLAKEVILLE          4/22/2011   D.R. HORTON, INC.
13808 BLAKEVILLE           1   BRIDLEWOOD PARK   BLAKEVILLE           5/5/2011   D.R. HORTON, INC.
13816 BLAKEVILLE           2   BRIDLEWOOD PARK   BLAKEVILLE          5/23/2011   D.R. HORTON, INC.
13906 BLAKEVILLE           1   BRIDLEWOOD PARK   BLAKEVILLE          5/27/2011   D.R. HORTON, INC.
13818 BLAKEVILLE           2   BRIDLEWOOD PARK   BLAKEVILLE          5/27/2011   D.R. HORTON, INC.
13907 BLAKEVILLE           2   BRIDLEWOOD PARK   BLAKEVILLE          6/10/2011   D.R. HORTON, INC.
13501 CRANBROOK            2   BRIDLEWOOD PARK   CRANBROOK           6/10/2011   D.R. HORTON, INC.
13512 CRANBROOK            2   BRIDLEWOOD PARK   CRANBROOK           6/15/2011   D.R. HORTON, INC.
13910 BLAKEVILLE           2   BRIDLEWOOD PARK   BLAKEVILLE          6/23/2011   D.R. HORTON, INC.
13901 WENRICH              2   BRIDLEWOOD PARK   WENRICH             6/27/2011   D.R. HORTON, INC.
13403 CRANBROOK            2   BRIDLEWOOD PARK   CRANBROOK           6/27/2011   D.R. HORTON, INC.
13808 TIVOLI GARDENS       2   BRIDLEWOOD PARK   TIVOLI GARDENS       7/6/2011   D.R. HORTON, INC.
13817 BLAKEVILLE           2   BRIDLEWOOD PARK   BLAKEVILLE           7/6/2011   D.R. HORTON, INC.
13812 BLAKEVILLE           2   BRIDLEWOOD PARK   BLAKEVILLE          7/25/2011   D.R. HORTON, INC.
13700 BLAKEVILLE           2   BRIDLEWOOD PARK   BLAKEVILLE          7/25/2011   D.R. HORTON, INC.
13801 BLAKEVILLE           2   BRIDLEWOOD PARK   BLAKEVILLE          8/22/2011   D.R. HORTON, INC.
13802 BLAKEVILLE           2   BRIDLEWOOD PARK   BLAKEVILLE           9/2/2011   D.R. HORTON, INC.
13509 CRANBROOK            2   BRIDLEWOOD PARK   CRANBROOK          10/11/2011   D.R. HORTON, INC.
13803 BLAKEVILLE           2   BRIDLEWOOD PARK   BLAKEVILLE         10/13/2011   D.R. HORTON, INC.
13900 BLAKEVILLE           1   BRIDLEWOOD PARK   BLAKEVILLE         10/19/2011   D.R. HORTON, INC.
13820 BLAKEVILLE           1   BRIDLEWOOD PARK   BLAKEVILLE          11/7/2011   D.R. HORTON, INC.
13806 BLAKEVILLE           1   BRIDLEWOOD PARK   BLAKEVILLE          12/8/2011   D.R. HORTON, INC.
         Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 758 of 1053 PageID:
                                             18323

13702 BLAKEVILLE           2   BRIDLEWOOD PARK   BLAKEVILLE           12/8/2011   D.R. HORTON, INC.
13616 MATHEWS PARK         1   BRIDLEWOOD PARK   MATHEWS PARK         12/9/2011   D.R. HORTON, INC.
13509 ASHMONT TERRACE      2   BRIDLEWOOD PARK   ASHMONT TERRACE      1/18/2012   D.R. HORTON, INC.
13501 ASHMONT TERRACE      2   BRIDLEWOOD PARK   ASHMONT TERRACE      1/19/2012   D.R. HORTON, INC.
13904 BLAKEVILLE           2   BRIDLEWOOD PARK   BLAKEVILLE           1/23/2012   D.R. HORTON, INC.
13704 BLAKEVILLE           2   BRIDLEWOOD PARK   BLAKEVILLE            3/6/2012   D.R. HORTON, INC.
13507 ASHMONT TERRACE      2   BRIDLEWOOD PARK   ASHMONT TERRACE       3/7/2012   D.R. HORTON, INC.
13908 BLAKEVILLE           2   BRIDLEWOOD PARK   BLAKEVILLE            3/9/2012   D.R. HORTON, INC.
13502 ASHMONT TERRACE      2   BRIDLEWOOD PARK   ASHMONT TERRACE      3/19/2012   D.R. HORTON, INC.
13510 ASHMONT TERRACE      2   BRIDLEWOOD PARK   ASHMONT TERRACE      3/20/2012   D.R. HORTON, INC.
13517 ASHMONT TERRACE      2   BRIDLEWOOD PARK   ASHMONT TERRACE      3/23/2012   D.R. HORTON, INC.
13505 ASHMONT TERRACE      2   BRIDLEWOOD PARK   ASHMONT TERRACE      4/19/2012   D.R. HORTON, INC.
13909 BLAKEVILLE           2   BRIDLEWOOD PARK   BLAKEVILLE           4/20/2012   D.R. HORTON, INC.
13512 ASHMONT TERRACE      1   BRIDLEWOOD PARK   ASHMONT TERRACE       5/9/2012   D.R. HORTON, INC.
13514 ASHMONT TERRACE      2   BRIDLEWOOD PARK   ASHMONT TERRACE      5/15/2012   D.R. HORTON, INC.
13504 ASHMONT TERRACE      2   BRIDLEWOOD PARK   ASHMONT TERRACE      5/15/2012   D.R. HORTON, INC.
13508 ASHMONT TERRACE      2   BRIDLEWOOD PARK   ASHMONT TERRACE      5/22/2012   D.R. HORTON, INC.
13503 ASHMONT TERRACE      2   BRIDLEWOOD PARK   ASHMONT TERRACE       6/7/2012   D.R. HORTON, INC.
13515 ASHMONT TERRACE      2   BRIDLEWOOD PARK   ASHMONT TERRACE       6/7/2012   D.R. HORTON, INC.
13805 ALVEDA               2   BRIDLEWOOD PARK   ALVEDA               6/11/2012   D.R. HORTON, INC.
13809 ALVEDA               2   BRIDLEWOOD PARK   ALVEDA               6/18/2012   D.R. HORTON, INC.
13813 ALVEDA               2   BRIDLEWOOD PARK   ALVEDA               6/19/2012   D.R. HORTON, INC.
13807 ALVEDA               2   BRIDLEWOOD PARK   ALVEDA               7/10/2012   D.R. HORTON, INC.
13800 BLAKEVILLE           2   BRIDLEWOOD PARK   BLAKEVILLE           7/12/2012   D.R. HORTON, INC.
13513 ASHMONT TERRACE      1   BRIDLEWOOD PARK   ASHMONT TERRACE      7/16/2012   D.R. HORTON, INC.
13615 MATHEWS PARK         1   BRIDLEWOOD PARK   MATHEWS PARK         7/17/2012   D.R. HORTON, INC.
13902 BLAKEVILLE           2   BRIDLEWOOD PARK   BLAKEVILLE           7/20/2012   D.R. HORTON, INC.
13506 ASHMONT TERRACE      1   BRIDLEWOOD PARK   ASHMONT TERRACE      10/3/2012   D.R. HORTON, INC.
13304 DONNEK               1   BRIDLEWOOD PARK   DONNEK               10/4/2012   D.R. HORTON, INC.
13518 ASHMONT TERRACE      2   BRIDLEWOOD PARK   ASHMONT TERRACE     10/11/2012   D.R. HORTON, INC.
13520 ASHMONT TERRACE      2   BRIDLEWOOD PARK   ASHMONT TERRACE     10/12/2012   D.R. HORTON, INC.
13531 ASHMONT TERRACE      2   BRIDLEWOOD PARK   ASHMONT TERRACE     10/25/2012   D.R. HORTON, INC.
13527 ASHMONT TERRACE      1   BRIDLEWOOD PARK   ASHMONT TERRACE     10/26/2012   D.R. HORTON, INC.
13302 DONNEK               2   BRIDLEWOOD PARK   DONNEK               11/7/2012   D.R. HORTON, INC.
13718 ALTAMIRANO           2   BRIDLEWOOD PARK   ALTAMIRANO          11/15/2012   D.R. HORTON, INC.
13526 ASHMONT TERRACE      2   BRIDLEWOOD PARK   ASHMONT TERRACE     11/26/2012   D.R. HORTON, INC.
13720 ALTAMIRANO           1   BRIDLEWOOD PARK   ALTAMIRANO          12/13/2012   D.R. HORTON, INC.
13521 ASHMONT TERR.        1   BRIDLEWOOD PARK   ASHMONT TERR.       12/27/2012   D.R. HORTON, INC.
13716 ALTAMIRANO           2   BRIDLEWOOD PARK   ALTAMIRANO           1/11/2013   D.R. HORTON, INC.
13714 ALTAMIRANO           2   BRIDLEWOOD PARK   ALTAMIRANO           2/20/2013   D.R. HORTON, INC.
13525 ASHMONT TERRACE      1   BRIDLEWOOD PARK   ASHMONT TERRACE       3/8/2013   D.R. HORTON, INC.
13300 DONNEK               2   BRIDLEWOOD PARK   DONNEK                3/8/2013   D.R. HORTON, INC.
13611 MATHEWS PARK         2   BRIDLEWOOD PARK   MATHEWS PARK         3/22/2013   D.R. HORTON, INC.
13613 MATHEWS PARK         2   BRIDLEWOOD PARK   MATHEWS PARK         3/22/2013   D.R. HORTON, INC.
13811 ALVEDA               2   BRIDLEWOOD PARK   ALVEDA               4/17/2013   D.R. HORTON, INC.
13620 MATHEWS PARK         1   BRIDLEWOOD PARK   MATHEWS PARK         4/24/2013   D.R. HORTON, INC.
13710 ALTAMIRANO           2   BRIDLEWOOD PARK   ALTAMIRANO           5/21/2013   D.R. HORTON, INC.
13522 ASHMONT TERRACE      1   BRIDLEWOOD PARK   ASHMONT TERRACE      7/17/2013   D.R. HORTON, INC.
13529 ASHMONT TERRACE      2   BRIDLEWOOD PARK   ASHMONT TERRACE      7/18/2013   D.R. HORTON, INC.
13614 MATHEWS PARK         2   BRIDLEWOOD PARK   MATHEWS PARK         7/24/2013   D.R. HORTON, INC.
13707 ALTAMIRANO           2   BRIDLEWOOD PARK   ALTAMIRANO            8/8/2013   D.R. HORTON, INC.
13711 ALTAMIRANO           2   BRIDLEWOOD PARK   ALTAMIRANO            8/9/2013   D.R. HORTON, INC.
153 CONWAY CASTLE DR.      2   CASTLE RIDGE      CONWAY CASTLE DR.    7/23/2012   D.R. HORTON, INC.
2066 CASTLEBERRY RIDGE     1   CASTLE RIDGE      CASTLEBERRY RIDGE     8/1/2012   D.R. HORTON, INC.
2065 CASTLEBERRY RIDGE     1   CASTLE RIDGE      CASTLEBERRY RIDGE     8/1/2012   D.R. HORTON, INC.
2074 CASTLEBERRY RIDGE     2   CASTLE RIDGE      CASTLEBERRY RIDGE     8/1/2012   D.R. HORTON, INC.
2062 CASTLEBERRY RIDGE     1   CASTLE RIDGE      CASTLEBERRY RIDGE    8/10/2012   D.R. HORTON, INC.
2061 CASTLEBERRY RIDGE     2   CASTLE RIDGE      CASTLEBERRY RIDGE    8/13/2012   D.R. HORTON, INC.
        Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 759 of 1053 PageID:
                                            18324

6906 GUSTY PLAIN          1   CHASEWOOD     GUSTY PLAIN             1/15/2008   D.R. HORTON, INC.
6918 GUSTY PLAIN          2   CHASEWOOD     GUSTY PLAIN             1/18/2008   D.R. HORTON, INC.
6931 FALCON ROCK          2   CHASEWOOD     FALCON ROCK             1/21/2008   D.R. HORTON, INC.
6931 MACAWAY CREEK        2   CHASEWOOD     MACAWAY CREEK           2/25/2008   D.R. HORTON, INC.
6919 MACAWAY CREEK        2   CHASEWOOD     MACAWAY CREEK            3/5/2008   D.R. HORTON, INC.
6938 MACAWAY CREEK        2   CHASEWOOD     MACAWAY CREEK           6/24/2008   D.R. HORTON, INC.
6930 MACAWAY CREEK        2   CHASEWOOD     MACAWAY CREEK           7/25/2008   D.R. HORTON, INC.
6962 CUTTING CREEK        1   CHASEWOOD     CUTTING CREEK           8/14/2008   D.R. HORTON, INC.
6903 MACAWAY CREEK        2   CHASEWOOD     MACAWAY CREEK           8/15/2008   D.R. HORTON, INC.
6918 DASHMOOR CREEK       2   CHASEWOOD     DASHMOOR CREEK          8/19/2008   D.R. HORTON, INC.
6614 DRIFTING SKY         2   CHASEWOOD     DRIFTING SKY            9/11/2008   D.R. HORTON, INC.
6823 LIBERTY STONE        1   CHASEWOOD     LIBERTY STONE           10/6/2008   D.R. HORTON, INC.
6966 CUTTING CREEK        2   CHASEWOOD     CUTTING CREEK          10/10/2008   D.R. HORTON, INC.
6935 FALCON ROCK          2   CHASEWOOD     FALCON ROCK            10/13/2008   D.R. HORTON, INC.
7022 ASBURY STATION       1   CHASEWOOD     ASBURY STATION         12/11/2008   D.R. HORTON, INC.
6923 MACAWAY CREEK        2   CHASEWOOD     MACAWAY CREEK          12/12/2008   D.R. HORTON, INC.
6819 LIBERTY STONE        2   CHASEWOOD     LIBERTY STONE          12/15/2008   D.R. HORTON, INC.
6822 LIBERTY STONE        2   CHASEWOOD     LIBERTY STONE          12/17/2008   D.R. HORTON, INC.
6810 LIBERTY STONE        2   CHASEWOOD     LIBERTY STONE          12/18/2008   D.R. HORTON, INC.
7018 ASBURY STATION       2   CHASEWOOD     ASBURY STATION         12/23/2008   D.R. HORTON, INC.
6903 DASHMOOR CREEK       2   CHASEWOOD     DASHMOOR CREEK         12/23/2008   D.R. HORTON, INC.
6819 MARLIN MEADOW        2   CHASEWOOD     MARLIN MEADOW            2/4/2009   D.R. HORTON, INC.
6927 MACAWAY CREEK        2   CHASEWOOD     MACAWAY CREEK           2/18/2009   D.R. HORTON, INC.
6818 LIBERTY STONE        2   CHASEWOOD     LIBERTY STONE           2/27/2009   D.R. HORTON, INC.
6806 LIBERTY STONE        2   CHASEWOOD     LIBERTY STONE            3/2/2009   D.R. HORTON, INC.
6814 LIBERTY STONE        2   CHASEWOOD     LIBERTY STONE            3/3/2009   D.R. HORTON, INC.
7015 FISHERMAN SKY        2   CHASEWOOD     FISHERMAN SKY           3/26/2009   D.R. HORTON, INC.
7031 FISHERMAN SKY        2   CHASEWOOD     FISHERMAN SKY           4/15/2009   D.R. HORTON, INC.
6902 DASHMOOR CREEK       2   CHASEWOOD     DASHMOOR CREEK          6/22/2009   D.R. HORTON, INC.
7019 FISHERMAN SKY        1   CHASEWOOD     FISHERMAN SKY           6/24/2009   D.R. HORTON, INC.
7023 FISHERMAN SKY        1   CHASEWOOD     FISHERMAN SKY           6/25/2009   D.R. HORTON, INC.
7027 FISHERMAN SKY        2   CHASEWOOD     FISHERMAN SKY           6/25/2009   D.R. HORTON, INC.
7003 FISHERMAN SKY        1   CHASEWOOD     FISHERMAN SKY            8/3/2009   D.R. HORTON, INC.
7007 FISHERMAN SKY        1   CHASEWOOD     FISHERMAN SKY            8/4/2009   D.R. HORTON, INC.
7011 FISHERMAN SKY        1   CHASEWOOD     FISHERMAN SKY            8/7/2009   D.R. HORTON, INC.
6934 MACAWAY CREEK        2   CHASEWOOD     MACAWAY CREEK           8/19/2009   D.R. HORTON, INC.
6807 LIBERTY STONE        1   CHASEWOOD     LIBERTY STONE            9/9/2009   D.R. HORTON, INC.
6803 LIBERTY STONE        2   CHASEWOOD     LIBERTY STONE           9/14/2009   D.R. HORTON, INC.
6807 MARLIN MEADOW        2   CHASEWOOD     MARLIN MEADOW          10/14/2009   D.R. HORTON, INC.
6811 LIBERTY STONE        2   CHASEWOOD     LIBERTY STONE          10/16/2009   D.R. HORTON, INC.
6815 MARLIN MEADOW        2   CHASEWOOD     MARLIN MEADOW           11/3/2009   D.R. HORTON, INC.
6802 LIBERTY STONE        2   CHASEWOOD     LIBERTY STONE          11/18/2009   D.R. HORTON, INC.
6803 MARLIN MEADOW        2   CHASEWOOD     MARLIN MEADOW          11/18/2009   D.R. HORTON, INC.
6902 MACAWAY CREEK        2   CHASEWOOD     MACAWAY CREEK           12/4/2009   D.R. HORTON, INC.
6811 MARLIN MEADOW        1   CHASEWOOD     MARLIN MEADOW           12/8/2009   D.R. HORTON, INC.
6943 FALCON ROCK          2   CHASEWOOD     FALCON ROCK             12/8/2009   D.R. HORTON, INC.
6902 GUSTY PLAIN          2   CHASEWOOD     GUSTY PLAIN             1/26/2010   D.R. HORTON, INC.
6939 FALCON ROCK          2   CHASEWOOD     FALCON ROCK              3/5/2010   D.R. HORTON, INC.
6942 ASBURY STATION       1   CHASEWOOD     ASBURY STATION          3/12/2010   D.R. HORTON, INC.
6507 BACKBAY PASS         2   CHASEWOOD     BACKBAY PASS             4/5/2010   D.R. HORTON, INC.
6610 DRIFTING SKY         2   CHASEWOOD     DRIFTING SKY             4/9/2010   D.R. HORTON, INC.
6506 BACKBAY PASS         2   CHASEWOOD     BACKBAY PASS            5/11/2010   D.R. HORTON, INC.
6623 BACKBAY PASS         2   CHASEWOOD     BACKBAY PASS            9/27/2010   D.R. HORTON, INC.
6606 DRIFTING SKY         2   CHASEWOOD     DRIFTING SKY            10/1/2010   D.R. HORTON, INC.
6602 DRIFTING SKY         2   CHASEWOOD     DRIFTING SKY            10/4/2010   D.R. HORTON, INC.
6503 BACKBAY PASS         2   CHASEWOOD     BACKBAY PASS           10/21/2010   D.R. HORTON, INC.
6614 BACKBAY PASS         2   CHASEWOOD     BACKBAY PASS            5/16/2011   D.R. HORTON, INC.
6618 BACKBAY PASS         1   CHASEWOOD     BACKBAY PASS             6/3/2011   D.R. HORTON, INC.
         Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 760 of 1053 PageID:
                                             18325

6502 BACKBAY PASS          2   CHASEWOOD          BACKBAY PASS        6/6/2011   D.R. HORTON, INC.
6631 BACKBAY PASS          2   CHASEWOOD          BACKBAY PASS       6/20/2011   D.R. HORTON, INC.
6619 BACKBAY PASS          2   CHASEWOOD          BACKBAY PASS       6/28/2011   D.R. HORTON, INC.
6606 BACKBAY PASS          1   CHASEWOOD          BACKBAY PASS       7/12/2011   D.R. HORTON, INC.
6622 BACKBAY PASS          2   CHASEWOOD          BACKBAY PASS       8/10/2011   D.R. HORTON, INC.
6615 BACKBAY PASS          1   CHASEWOOD          BACKBAY PASS       9/12/2011   D.R. HORTON, INC.
6610 BACKBAY PASS          2   CHASEWOOD          BACKBAY PASS       9/12/2011   D.R. HORTON, INC.
6602 BACKBAY PASS          1   CHASEWOOD          BACKBAY PASS       9/12/2011   D.R. HORTON, INC.
6510 BACKBAY PASS          2   CHASEWOOD          BACKBAY PASS       9/19/2011   D.R. HORTON, INC.
6514 BACKBAY PASS          2   CHASEWOOD          BACKBAY PASS       9/19/2011   D.R. HORTON, INC.
6626 BACKBAY PASS          2   CHASEWOOD          BACKBAY PASS       3/22/2012   D.R. HORTON, INC.
6511 BACKBAY PASS          2   CHASEWOOD          BACKBAY PASS       3/26/2012   D.R. HORTON, INC.
9714 SHETLAND PASS         2   CIMARRON LANDING   SHETLAND PASS     12/22/2009   D.R. HORTON, INC.
9023 APPALOOSA PASS        1   CIMARRON LANDING   APPALOOSA PASS     1/18/2010   D.R. HORTON, INC.
9810 SHETLAND PASS         2   CIMARRON LANDING   SHETLAND PASS       2/3/2010   D.R. HORTON, INC.
9818 SHETLAND PASS         2   CIMARRON LANDING   SHETLAND PASS       2/4/2010   D.R. HORTON, INC.
9806 SHETLAND PASS         2   CIMARRON LANDING   SHETLAND PASS       2/4/2010   D.R. HORTON, INC.
9814 SHETLAND PASS         2   CIMARRON LANDING   SHETLAND PASS       2/4/2010   D.R. HORTON, INC.
9038 ARABIAN KING          2   CIMARRON LANDING   ARABIAN KING        2/9/2010   D.R. HORTON, INC.
9027 ARABIAN KING          1   CIMARRON LANDING   ARABIAN KING       3/23/2010   D.R. HORTON, INC.
9031 ARABIAN KING          1   CIMARRON LANDING   ARABIAN KING       3/23/2010   D.R. HORTON, INC.
9026 APPALOOSA PASS        1   CIMARRON LANDING   APPALOOSA PASS     3/24/2010   D.R. HORTON, INC.
8922 ARABIAN KING          1   CIMARRON LANDING   ARABIAN KING        4/1/2010   D.R. HORTON, INC.
9026 ARABIAN KING          2   CIMARRON LANDING   ARABIAN KING        4/1/2010   D.R. HORTON, INC.
9010 ARABIAN KING          2   CIMARRON LANDING   ARABIAN KING        4/5/2010   D.R. HORTON, INC.
8922 APPALOOSA PASS        2   CIMARRON LANDING   APPALOOSA PASS    10/18/2010   D.R. HORTON, INC.
9035 ARABIAN KING          2   CIMARRON LANDING   ARABIAN KING      10/25/2010   D.R. HORTON, INC.
8902 APPALOOSA PASS        2   CIMARRON LANDING   APPALOOSA PASS     11/1/2010   D.R. HORTON, INC.
8914 APPALOOSA PASS        1   CIMARRON LANDING   APPALOOSA PASS     2/15/2011   D.R. HORTON, INC.
9019 APPALOOSA PASS        2   CIMARRON LANDING   APPALOOSA PASS      5/9/2011   D.R. HORTON, INC.
8923 APPALOOSA PASS        1   CIMARRON LANDING   APPALOOSA PASS     5/10/2011   D.R. HORTON, INC.
8903 ARABIAN KING          2   CIMARRON LANDING   ARABIAN KING       5/17/2011   D.R. HORTON, INC.
9018 PRIZED PONY           2   CIMARRON LANDING   PRIZED PONY        5/26/2011   D.R. HORTON, INC.
9018 APPALOOSA PASS        2   CIMARRON LANDING   APPALOOSA PASS      6/1/2011   D.R. HORTON, INC.
9007 ARABIAN KING          2   CIMARRON LANDING   ARABIAN KING        6/1/2011   D.R. HORTON, INC.
8907 ARABIAN KING          1   CIMARRON LANDING   ARABIAN KING        8/8/2011   D.R. HORTON, INC.
8911 ARABIAN KING          1   CIMARRON LANDING   ARABIAN KING       8/17/2011   D.R. HORTON, INC.
9019 PRIZED PONY           2   CIMARRON LANDING   PRIZED PONY       10/31/2011   D.R. HORTON, INC.
9007 PRIZED PONY           2   CIMARRON LANDING   PRIZED PONY       11/14/2011   D.R. HORTON, INC.
8906 ARABIAN KING          2   CIMARRON LANDING   ARABIAN KING        2/7/2012   D.R. HORTON, INC.
9003 ARABIAN KING          2   CIMARRON LANDING   ARABIAN KING        2/8/2012   D.R. HORTON, INC.
9710 SHETLAND PASS         2   CIMARRON LANDING   SHETLAND PASS      2/27/2012   D.R. HORTON, INC.
9706 SHETLAND PASS         2   CIMARRON LANDING   SHETLAND PASS      3/12/2012   D.R. HORTON, INC.
9718 SHETLAND PASS         2   CIMARRON LANDING   SHETLAND PASS      3/29/2012   D.R. HORTON, INC.
4009 MONTERREY OAK         2   COTTONWOOD CREEK   MONTERREY OAK       9/4/2009   D.R. HORTON, INC.
106 WILD PLUM              1   COTTONWOOD CREEK   WILD PLUM          9/24/2009   D.R. HORTON, INC.
110 WILD PLUM              1   COTTONWOOD CREEK   WILD PLUM          9/24/2009   D.R. HORTON, INC.
114 WILD PLUM              1   COTTONWOOD CREEK   WILD PLUM          9/24/2009   D.R. HORTON, INC.
122 WILD PLUM              1   COTTONWOOD CREEK   WILD PLUM          9/30/2009   D.R. HORTON, INC.
118 WILD PLUM              1   COTTONWOOD CREEK   WILD PLUM          10/1/2009   D.R. HORTON, INC.
115 WILD PLUM              2   COTTONWOOD CREEK   WILD PLUM          10/7/2009   D.R. HORTON, INC.
126 WILD PLUM              1   COTTONWOOD CREEK   WILD PLUM         11/16/2009   D.R. HORTON, INC.
131 WILD PLUM              1   COTTONWOOD CREEK   WILD PLUM         11/18/2009   D.R. HORTON, INC.
135 WILD PLUM              1   COTTONWOOD CREEK   WILD PLUM          1/12/2010   D.R. HORTON, INC.
201 WILD PLUM              1   COTTONWOOD CREEK   WILD PLUM          1/12/2010   D.R. HORTON, INC.
209 WILD PLUM              2   COTTONWOOD CREEK   WILD PLUM          1/13/2010   D.R. HORTON, INC.
206 WILD PLUM              2   COTTONWOOD CREEK   WILD PLUM          1/20/2010   D.R. HORTON, INC.
213 WILD PLUM              1   COTTONWOOD CREEK   WILD PLUM          1/21/2010   D.R. HORTON, INC.
         Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 761 of 1053 PageID:
                                             18326

205 WILD PLUM              1   COTTONWOOD CREEK   WILD PLUM          1/25/2010   D.R. HORTON, INC.
210 WILD PLUM              1   COTTONWOOD CREEK   WILD PLUM          1/26/2010   D.R. HORTON, INC.
214 WILD PLUM              1   COTTONWOOD CREEK   WILD PLUM          1/27/2010   D.R. HORTON, INC.
202 WILD PLUM              2   COTTONWOOD CREEK   WILD PLUM          1/27/2010   D.R. HORTON, INC.
218 WILD PLUM              1   COTTONWOOD CREEK   WILD PLUM          1/29/2010   D.R. HORTON, INC.
217 WILD PLUM              2   COTTONWOOD CREEK   WILD PLUM           3/1/2010   D.R. HORTON, INC.
222 WILD PLUM              2   COTTONWOOD CREEK   WILD PLUM           3/1/2010   D.R. HORTON, INC.
221 WILD PLUM              1   COTTONWOOD CREEK   WILD PLUM           3/3/2010   D.R. HORTON, INC.
226 WILD PLUM              1   COTTONWOOD CREEK   WILD PLUM           3/3/2010   D.R. HORTON, INC.
305 WILD PLUM              1   COTTONWOOD CREEK   WILD PLUM           3/8/2010   D.R. HORTON, INC.
225 WILD PLUM              1   COTTONWOOD CREEK   WILD PLUM          3/10/2010   D.R. HORTON, INC.
230 WILD PLUM              1   COTTONWOOD CREEK   WILD PLUM          3/15/2010   D.R. HORTON, INC.
234 WILD PLUM              1   COTTONWOOD CREEK   WILD PLUM          3/17/2010   D.R. HORTON, INC.
229 WILD PLUM              1   COTTONWOOD CREEK   WILD PLUM          3/17/2010   D.R. HORTON, INC.
238 WILD PLUM              1   COTTONWOOD CREEK   WILD PLUM          3/18/2010   D.R. HORTON, INC.
233 WILD PLUM              2   COTTONWOOD CREEK   WILD PLUM          3/18/2010   D.R. HORTON, INC.
301 WILD PLUM              1   COTTONWOOD CREEK   WILD PLUM          3/19/2010   D.R. HORTON, INC.
309 WILD PLUM              1   COTTONWOOD CREEK   WILD PLUM          3/19/2010   D.R. HORTON, INC.
322 WILD PLUM              1   COTTONWOOD CREEK   WILD PLUM          3/19/2010   D.R. HORTON, INC.
313 WILD PLUM              2   COTTONWOOD CREEK   WILD PLUM          3/22/2010   D.R. HORTON, INC.
306 WILD PLUM              1   COTTONWOOD CREEK   WILD PLUM          3/24/2010   D.R. HORTON, INC.
310 WILD PLUM              1   COTTONWOOD CREEK   WILD PLUM          3/24/2010   D.R. HORTON, INC.
314 WILD PLUM              1   COTTONWOOD CREEK   WILD PLUM          3/25/2010   D.R. HORTON, INC.
237 WILD PLUM              2   COTTONWOOD CREEK   WILD PLUM          3/25/2010   D.R. HORTON, INC.
302 WILD PLUM              1   COTTONWOOD CREEK   WILD PLUM          3/30/2010   D.R. HORTON, INC.
321 WILD PLUM              1   COTTONWOOD CREEK   WILD PLUM           4/8/2010   D.R. HORTON, INC.
325 WILD PLUM              2   COTTONWOOD CREEK   WILD PLUM          4/12/2010   D.R. HORTON, INC.
317 WILD PLUM              1   COTTONWOOD CREEK   WILD PLUM          4/26/2010   D.R. HORTON, INC.
318 WILD PLUM              1   COTTONWOOD CREEK   WILD PLUM          4/27/2010   D.R. HORTON, INC.
237 WISTERIA WAY           1   COTTONWOOD CREEK   WISTERIA WAY        5/4/2010   D.R. HORTON, INC.
305 WISTERIA WAY           1   COTTONWOOD CREEK   WISTERIA WAY        5/4/2010   D.R. HORTON, INC.
326 WILD PLUM              2   COTTONWOOD CREEK   WILD PLUM           5/4/2010   D.R. HORTON, INC.
309 WISTERIA WAY           1   COTTONWOOD CREEK   WISTERIA WAY       5/19/2010   D.R. HORTON, INC.
233 WISTERIA WAY           1   COTTONWOOD CREEK   WISTERIA WAY       5/28/2010   D.R. HORTON, INC.
313 WISTERIA WAY           1   COTTONWOOD CREEK   WISTERIA WAY       5/28/2010   D.R. HORTON, INC.
229 WISTERIA WAY           1   COTTONWOOD CREEK   WISTERIA WAY        6/1/2010   D.R. HORTON, INC.
301 WISTERIA WAY           1   COTTONWOOD CREEK   WISTERIA WAY        6/1/2010   D.R. HORTON, INC.
317 WISTERIA WAY           2   COTTONWOOD CREEK   WISTERIA WAY        6/3/2010   D.R. HORTON, INC.
217 WISTERIA WAY           1   COTTONWOOD CREEK   WISTERIA WAY       6/29/2010   D.R. HORTON, INC.
222 WISTERIA WAY           1   COTTONWOOD CREEK   WISTERIA WAY        7/8/2010   D.R. HORTON, INC.
221 WISTERIA WAY           1   COTTONWOOD CREEK   WISTERIA WAY       7/27/2010   D.R. HORTON, INC.
225 WISTERIA WAY           1   COTTONWOOD CREEK   WISTERIA WAY       7/27/2010   D.R. HORTON, INC.
317 GOLDEN ROD             2   COTTONWOOD CREEK   GOLDEN ROD         7/30/2010   D.R. HORTON, INC.
205 WISTERIA WAY           1   COTTONWOOD CREEK   WISTERIA WAY        8/5/2010   D.R. HORTON, INC.
209 WISTERIA WAY           1   COTTONWOOD CREEK   WISTERIA WAY        8/5/2010   D.R. HORTON, INC.
213 WISTERIA WAY           1   COTTONWOOD CREEK   WISTERIA WAY        8/6/2010   D.R. HORTON, INC.
210 WISTERIA WAY           2   COTTONWOOD CREEK   WISTERIA WAY        8/9/2010   D.R. HORTON, INC.
218 WISTERIA WAY           1   COTTONWOOD CREEK   WISTERIA WAY        8/9/2010   D.R. HORTON, INC.
226 WISTERIA WAY           2   COTTONWOOD CREEK   WISTERIA WAY       8/10/2010   D.R. HORTON, INC.
206 WISTERIA WAY           1   COTTONWOOD CREEK   WISTERIA WAY       8/10/2010   D.R. HORTON, INC.
214 WISTERIA WAY           1   COTTONWOOD CREEK   WISTERIA WAY       8/10/2010   D.R. HORTON, INC.
122 WISTERIA WAY           2   COTTONWOOD CREEK   WISTERIA WAY       8/12/2010   D.R. HORTON, INC.
314 BRAZORIA TRAIL         1   COTTONWOOD CREEK   BRAZORIA TRAIL     9/22/2010   D.R. HORTON, INC.
201 WISTERIA WAY           1   COTTONWOOD CREEK   WISTERIA WAY       10/5/2010   D.R. HORTON, INC.
202 WISTERIA WAY           1   COTTONWOOD CREEK   WISTERIA WAY       10/5/2010   D.R. HORTON, INC.
406 BRAZORIA TRAIL         2   COTTONWOOD CREEK   BRAZORIA TRAIL    10/12/2010   D.R. HORTON, INC.
127 WISTERIA WAY           1   COTTONWOOD CREEK   WISTERIA WAY      10/13/2010   D.R. HORTON, INC.
107 WISTERIA WAY           2   COTTONWOOD CREEK   WISTERIA WAY      10/19/2010   D.R. HORTON, INC.
         Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 762 of 1053 PageID:
                                             18327

418 BRAZORIA TRAIL         1   COTTONWOOD CREEK   BRAZORIA TRAIL     11/9/2010   D.R. HORTON, INC.
422 BRAZORIA TRAIL         1   COTTONWOOD CREEK   BRAZORIA TRAIL     11/9/2010   D.R. HORTON, INC.
118 WISTERIA WAY           1   COTTONWOOD CREEK   WISTERIA WAY      11/16/2010   D.R. HORTON, INC.
510 BRAZORIA TRAIL         1   COTTONWOOD CREEK   BRAZORIA TRAIL    11/29/2010   D.R. HORTON, INC.
322 GOLDENROD              2   COTTONWOOD CREEK   GOLDENROD           1/4/2011   D.R. HORTON, INC.
114 WISTERIA WAY           1   COTTONWOOD CREEK   WISTERIA WAY        1/6/2011   D.R. HORTON, INC.
123 WISTERIA WAY           1   COTTONWOOD CREEK   WISTERIA WAY        1/6/2011   D.R. HORTON, INC.
506 BRAZORIA TRAIL         1   COTTONWOOD CREEK   BRAZORIA TRAIL      1/7/2011   D.R. HORTON, INC.
402 BRAZORIA TRAIL         1   COTTONWOOD CREEK   BRAZORIA TRAIL     1/10/2011   D.R. HORTON, INC.
111 WISTERIA WAY           1   COTTONWOOD CREEK   WISTERIA WAY       2/15/2011   D.R. HORTON, INC.
119 WISTERIA WAY           1   COTTONWOOD CREEK   WISTERIA WAY       2/15/2011   D.R. HORTON, INC.
106 WISTERIA WAY           1   COTTONWOOD CREEK   WISTERIA WAY       2/17/2011   D.R. HORTON, INC.
115 WISTERIA WAY           1   COTTONWOOD CREEK   WISTERIA WAY       2/21/2011   D.R. HORTON, INC.
110 WISTERIA WAY           2   COTTONWOOD CREEK   WISTERIA WAY       2/21/2011   D.R. HORTON, INC.
502 BRAZORIA TRAIL         1   COTTONWOOD CREEK   BRAZORIA TRAIL      3/4/2011   D.R. HORTON, INC.
318 BRAZORIA TRAIL         1   COTTONWOOD CREEK   BRAZORIA TRAIL     3/10/2011   D.R. HORTON, INC.
414 BRAZORIA TRAIL         1   COTTONWOOD CREEK   BRAZORIA TRAIL     3/10/2011   D.R. HORTON, INC.
410 BRAZORIA TRAIL         1   COTTONWOOD CREEK   BRAZORIA TRAIL     3/14/2011   D.R. HORTON, INC.
103 WISTERIA WAY           1   COTTONWOOD CREEK   WISTERIA WAY        4/6/2011   D.R. HORTON, INC.
111 WILD PLUM              2   COTTONWOOD CREEK   WILD PLUM          4/15/2011   D.R. HORTON, INC.
102 WISTERIA WAY           2   COTTONWOOD CREEK   WISTERIA WAY       5/25/2011   D.R. HORTON, INC.
102 WILD PLUM              1   COTTONWOOD CREEK   WILD PLUM          7/20/2011   D.R. HORTON, INC.
310 BRAZORIA TR.           1   COTTONWOOD CREEK   BRAZORIA TR.       8/12/2011   D.R. HORTON, INC.
313 GOLDENROD DR.          2   COTTONWOOD CREEK   GOLDENROD DR.      8/15/2011   D.R. HORTON, INC.
310 GOLDENROD DR.          2   COTTONWOOD CREEK   GOLDENROD DR.      8/15/2011   D.R. HORTON, INC.
313 BRAZORIA TRAIL         2   COTTONWOOD CREEK   BRAZORIA TRAIL     8/16/2011   D.R. HORTON, INC.
314 GOLDENROD RD.          1   COTTONWOOD CREEK   GOLDENROD RD.      8/16/2011   D.R. HORTON, INC.
309 GOLDENROD DR.          2   COTTONWOOD CREEK   GOLDENROD DR.      8/16/2011   D.R. HORTON, INC.
318 GOLDENROD DR.          1   COTTONWOOD CREEK   GOLDENROD DR.      8/17/2011   D.R. HORTON, INC.
309 BRAZORIA TR.           2   COTTONWOOD CREEK   BRAZORIA TR.       8/18/2011   D.R. HORTON, INC.
305 BRAZORIA TR.           1   COTTONWOOD CREEK   BRAZORIA TR.       8/18/2011   D.R. HORTON, INC.
306 GOLDENROD DR.          1   COTTONWOOD CREEK   GOLDENROD DR.      8/19/2011   D.R. HORTON, INC.
237 BRAZORIA TR.           2   COTTONWOOD CREEK   BRAZORIA TR.       8/22/2011   D.R. HORTON, INC.
301 BRAZORIA TR.           2   COTTONWOOD CREEK   BRAZORIA TR.       8/22/2011   D.R. HORTON, INC.
302 GOLDENROD DR.          1   COTTONWOOD CREEK   GOLDENROD DR.      8/26/2011   D.R. HORTON, INC.
306 BRAZORIA TR.           1   COTTONWOOD CREEK   BRAZORIA TR.        9/2/2011   D.R. HORTON, INC.
300 BRAZORIA TRAIL         1   COTTONWOOD CREEK   BRAZORIA TRAIL      9/2/2011   D.R. HORTON, INC.
302 BRAZORIA TRAIL         1   COTTONWOOD CREEK   BRAZORIA TRAIL      9/2/2011   D.R. HORTON, INC.
233 BRAZORIA TRAIL         1   COTTONWOOD CREEK   BRAZORIA TRAIL     9/27/2011   D.R. HORTON, INC.
230 GOLDENROD DR.          1   COTTONWOOD CREEK   GOLDENROD DR.     11/16/2011   D.R. HORTON, INC.
107 HOYA LN.               1   COTTONWOOD CREEK   HOYA LN.           12/7/2011   D.R. HORTON, INC.
238 BRAZORIA TR.           1   COTTONWOOD CREEK   BRAZORIA TR.       1/17/2012   D.R. HORTON, INC.
234 BRAZORIA TR.           1   COTTONWOOD CREEK   BRAZORIA TR.       1/17/2012   D.R. HORTON, INC.
230 BRAZORIA TR.           1   COTTONWOOD CREEK   BRAZORIA TR.       1/18/2012   D.R. HORTON, INC.
226 BRAZORIA TR.           1   COTTONWOOD CREEK   BRAZORIA TR.       1/19/2012   D.R. HORTON, INC.
222 BRAZORIA TR.           1   COTTONWOOD CREEK   BRAZORIA TR.       1/23/2012   D.R. HORTON, INC.
217 BRAZORIA TR.           2   COTTONWOOD CREEK   BRAZORIA TR.       1/24/2012   D.R. HORTON, INC.
221 BRAZORIA TR.           2   COTTONWOOD CREEK   BRAZORIA TR.       1/24/2012   D.R. HORTON, INC.
225 BRAZORIA TR.           1   COTTONWOOD CREEK   BRAZORIA TR.       1/25/2012   D.R. HORTON, INC.
233 GOLDENROD DR.          2   COTTONWOOD CREEK   GOLDENROD DR.       3/8/2012   D.R. HORTON, INC.
234 GOLDENROD DR.          2   COTTONWOOD CREEK   GOLDENROD DR.      3/12/2012   D.R. HORTON, INC.
210 BRAZORIA TR.           1   COTTONWOOD CREEK   BRAZORIA TR.        4/3/2012   D.R. HORTON, INC.
218 BRAZORIA TR.           1   COTTONWOOD CREEK   BRAZORIA TR.        4/3/2012   D.R. HORTON, INC.
103 HOYA LANE              2   COTTONWOOD CREEK   HOYA LANE           4/5/2012   D.R. HORTON, INC.
229 BRAZORIA TR.           1   COTTONWOOD CREEK   BRAZORIA TR.        4/6/2012   D.R. HORTON, INC.
213 BRAZORIA TR.           2   COTTONWOOD CREEK   BRAZORIA TR.        4/6/2012   D.R. HORTON, INC.
214 BRAZORIA TR.           1   COTTONWOOD CREEK   BRAZORIA TR.        4/9/2012   D.R. HORTON, INC.
122 BRAZORIA TR.           2   COTTONWOOD CREEK   BRAZORIA TR.       4/23/2012   D.R. HORTON, INC.
        Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 763 of 1053 PageID:
                                            18328

205 BRAZORIA TR.          2   COTTONWOOD CREEK   BRAZORIA TR.         4/26/2012   D.R. HORTON, INC.
229 GOLDENROD DR.         1   COTTONWOOD CREEK   GOLDENROD DR.         5/1/2012   D.R. HORTON, INC.
209 BRAZORIA TR.          2   COTTONWOOD CREEK   BRAZORIA TR.         5/10/2012   D.R. HORTON, INC.
111 HOYA LN.              1   COTTONWOOD CREEK   HOYA LN.             5/14/2012   D.R. HORTON, INC.
206 BRAZORIA TR.          1   COTTONWOOD CREEK   BRAZORIA TR.         5/29/2012   D.R. HORTON, INC.
226 GOLDENROD DR.         1   COTTONWOOD CREEK   GOLDENROD DR.         6/1/2012   D.R. HORTON, INC.
125 BRAZORIA TR.          1   COTTONWOOD CREEK   BRAZORIA TR.          7/3/2012   D.R. HORTON, INC.
225 GOLDENROD DR.         1   COTTONWOOD CREEK   GOLDENROD DR.         7/6/2012   D.R. HORTON, INC.
134 BRAZORIA TR.          2   COTTONWOOD CREEK   BRAZORIA TR.          7/6/2012   D.R. HORTON, INC.
102 BRAZORIA TR.          1   COTTONWOOD CREEK   BRAZORIA TR.         7/18/2012   D.R. HORTON, INC.
106 BRAZORIA TR.          1   COTTONWOOD CREEK   BRAZORIA TR.          8/2/2012   D.R. HORTON, INC.
102 GOLDENROD DR.         1   COTTONWOOD CREEK   GOLDENROD DR.        8/30/2012   D.R. HORTON, INC.
126 BRAZORIA TR.          1   COTTONWOOD CREEK   BRAZORIA TR.         9/24/2012   D.R. HORTON, INC.
221 GOLDENROD DR.         1   COTTONWOOD CREEK   GOLDENROD DR.        9/25/2012   D.R. HORTON, INC.
222 GOLDENROD DR.         1   COTTONWOOD CREEK   GOLDENROD DR.        9/25/2012   D.R. HORTON, INC.
117 BRAZORIA TR.          2   COTTONWOOD CREEK   BRAZORIA TR.         9/26/2012   D.R. HORTON, INC.
218 GOLDENROD DR.         1   COTTONWOOD CREEK   GOLDENROD DR.        9/26/2012   D.R. HORTON, INC.
217 GOLDENROD DR.         2   COTTONWOOD CREEK   GOLDENROD DR.        9/28/2012   D.R. HORTON, INC.
130 BRAZORIA TR.          1   COTTONWOOD CREEK   BRAZORIA TR.        10/12/2012   D.R. HORTON, INC.
209 GOLDENROD DR.         1   COTTONWOOD CREEK   GOLDENROD DR.       10/12/2012   D.R. HORTON, INC.
121 BRAZORIA TR.          1   COTTONWOOD CREEK   BRAZORIA TR.        10/18/2012   D.R. HORTON, INC.
8 LISER GLEN              2   DOMINION           LISER GLEN            8/5/2010   D.R. HORTON, INC.
76 WESTCOURT LANE         1   DOMINION           WESTCOURT LANE       8/11/2010   D.R. HORTON, INC.
86 WESTCOURT LANE         1   DOMINION           WESTCOURT LANE       8/11/2010   D.R. HORTON, INC.
2414 RIDGE ROCK           1   DOVE CROSSING      RIDGE ROCK           1/25/2008   D.R. HORTON, INC.
2410 RIDGE ROCK           2   DOVE CROSSING      RIDGE ROCK           1/25/2008   D.R. HORTON, INC.
221 ROADRUNNER AVENUE     1   DOVE CROSSING      ROADRUNNER AVENUE    1/29/2008   D.R. HORTON, INC.
2390 RIDGE ROCK           1   DOVE CROSSING      RIDGE ROCK           1/29/2008   D.R. HORTON, INC.
235 ROADRUNNER AVENUE     2   DOVE CROSSING      ROADRUNNER AVENUE    1/30/2008   D.R. HORTON, INC.
213 ROADRUNNER AVENUE     1   DOVE CROSSING      ROADRUNNER AVENUE    1/31/2008   D.R. HORTON, INC.
530 BASTROP DRIVE         2   DOVE CROSSING      BASTROP DRIVE         2/1/2008   D.R. HORTON, INC.
2419 RIDGE ROCK           2   DOVE CROSSING      RIDGE ROCK            2/8/2008   D.R. HORTON, INC.
2429 ANGELINA DRIVE       2   DOVE CROSSING      ANGELINA DRIVE       2/12/2008   D.R. HORTON, INC.
2411 RIDGE ROCK           2   DOVE CROSSING      RIDGE ROCK           2/13/2008   D.R. HORTON, INC.
228 ROADRUNNER AVENUE     2   DOVE CROSSING      ROADRUNNER AVENUE    2/18/2008   D.R. HORTON, INC.
513 ZAPATA CIRCLE         1   DOVE CROSSING      ZAPATA CIRCLE        2/20/2008   D.R. HORTON, INC.
527 GAINES DRIVE          2   DOVE CROSSING      GAINES DRIVE         2/20/2008   D.R. HORTON, INC.
524 BRISCOE DRIVE         2   DOVE CROSSING      BRISCOE DRIVE        2/20/2008   D.R. HORTON, INC.
216 ROADRUNNER AVENUE     2   DOVE CROSSING      ROADRUNNER AVENUE    2/20/2008   D.R. HORTON, INC.
622 CALHOUN DRIVE         1   DOVE CROSSING      CALHOUN DRIVE        2/21/2008   D.R. HORTON, INC.
2395 RIDGE ROCK           2   DOVE CROSSING      RIDGE ROCK           4/10/2008   D.R. HORTON, INC.
542 CALHOUN DRIVE         1   DOVE CROSSING      CALHOUN DRIVE        4/16/2008   D.R. HORTON, INC.
2443 DIMMITT DRIVE        1   DOVE CROSSING      DIMMITT DRIVE        4/16/2008   D.R. HORTON, INC.
610 CALHOUN DRIVE         1   DOVE CROSSING      CALHOUN DRIVE        4/23/2008   D.R. HORTON, INC.
630 CALHOUN DRIVE         1   DOVE CROSSING      CALHOUN DRIVE        4/23/2008   D.R. HORTON, INC.
530 CALHOUN DRIVE         1   DOVE CROSSING      CALHOUN DRIVE        4/29/2008   D.R. HORTON, INC.
626 CALHOUN DRIVE         1   DOVE CROSSING      CALHOUN DRIVE        4/29/2008   D.R. HORTON, INC.
2410 FAYETTE DRIVE        2   DOVE CROSSING      FAYETTE DRIVE         5/9/2008   D.R. HORTON, INC.
2419 DIMMITT DRIVE        1   DOVE CROSSING      DIMMITT DRIVE         6/6/2008   D.R. HORTON, INC.
638 CALHOUN DRIVE         2   DOVE CROSSING      CALHOUN DRIVE        6/13/2008   D.R. HORTON, INC.
2435 DIMMITT DRIVE        1   DOVE CROSSING      DIMMITT DRIVE         7/7/2008   D.R. HORTON, INC.
2439 DIMMITT DRIVE        1   DOVE CROSSING      DIMMITT DRIVE         7/7/2008   D.R. HORTON, INC.
528 BRISCOE DRIVE         1   DOVE CROSSING      BRISCOE DRIVE         7/8/2008   D.R. HORTON, INC.
2530 DUVAL DRIVE          1   DOVE CROSSING      DUVAL DRIVE           7/8/2008   D.R. HORTON, INC.
2528 FAYETTE DRIVE        1   DOVE CROSSING      FAYETTE DRIVE         7/8/2008   D.R. HORTON, INC.
634 CALHOUN DRIVE         1   DOVE CROSSING      CALHOUN DRIVE        7/17/2008   D.R. HORTON, INC.
2422 FAYETTE DRIVE        1   DOVE CROSSING      FAYETTE DRIVE        8/29/2008   D.R. HORTON, INC.
2418 FAYETTE DRIVE        2   DOVE CROSSING      FAYETTE DRIVE         9/2/2008   D.R. HORTON, INC.
        Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 764 of 1053 PageID:
                                            18329

2434 FAYETTE DRIVE        1   DOVE CROSSING   FAYETTE DRIVE          9/3/2008   D.R. HORTON, INC.
2430 FAYETTE DRIVE        2   DOVE CROSSING   FAYETTE DRIVE          9/5/2008   D.R. HORTON, INC.
2438 FAYETTE DRIVE        2   DOVE CROSSING   FAYETTE DRIVE          9/5/2008   D.R. HORTON, INC.
211 CAMERON DRIVE         2   DOVE CROSSING   CAMERON DRIVE         9/25/2008   D.R. HORTON, INC.
2414 FAYETTE DRIVE        2   DOVE CROSSING   FAYETTE DRIVE         10/7/2008   D.R. HORTON, INC.
2442 FAYETTE DRIVE        1   DOVE CROSSING   FAYETTE DRIVE         10/8/2008   D.R. HORTON, INC.
2426 FAYETTE DRIVE        2   DOVE CROSSING   FAYETTE DRIVE        10/14/2008   D.R. HORTON, INC.
2532 FAYETTE DRIVE        1   DOVE CROSSING   FAYETTE DRIVE         1/27/2009   D.R. HORTON, INC.
2548 FAYETTE DRIVE        1   DOVE CROSSING   FAYETTE DRIVE         5/14/2009   D.R. HORTON, INC.
642 CALHOUN DRIVE         1   DOVE CROSSING   CALHOUN DRIVE         5/18/2009   D.R. HORTON, INC.
2540 FAYETTE DRIVE        1   DOVE CROSSING   FAYETTE DRIVE         5/18/2009   D.R. HORTON, INC.
2544 FAYETTE DRIVE        1   DOVE CROSSING   FAYETTE DRIVE         5/19/2009   D.R. HORTON, INC.
646 CALHOUN DRIVE         2   DOVE CROSSING   CALHOUN DRIVE         5/20/2009   D.R. HORTON, INC.
2534 DUVAL DRIVE          2   DOVE CROSSING   DUVAL DRIVE           5/21/2009   D.R. HORTON, INC.
2536 FAYETTE DRIVE        1   DOVE CROSSING   FAYETTE DRIVE         5/22/2009   D.R. HORTON, INC.
2418 DUVAL DRIVE          1   DOVE CROSSING   DUVAL DRIVE            6/9/2009   D.R. HORTON, INC.
2414 DUVAL DRIVE          2   DOVE CROSSING   DUVAL DRIVE           6/11/2009   D.R. HORTON, INC.
2422 DUVAL DRIVE          2   DOVE CROSSING   DUVAL DRIVE           6/11/2009   D.R. HORTON, INC.
2442 DUVAL DRIVE          2   DOVE CROSSING   DUVAL DRIVE           6/12/2009   D.R. HORTON, INC.
2426 DUVAL DRIVE          2   DOVE CROSSING   DUVAL DRIVE           6/15/2009   D.R. HORTON, INC.
536 BRISCOE DRIVE         2   DOVE CROSSING   BRISCOE DRIVE         6/29/2009   D.R. HORTON, INC.
106 ROADRUNNER AVENUE     1   DOVE CROSSING   ROADRUNNER AVENUE     9/22/2009   D.R. HORTON, INC.
114 ROADRUNNER AVENUE     1   DOVE CROSSING   ROADRUNNER AVENUE     9/23/2009   D.R. HORTON, INC.
519 DIVINE WAY            2   DOVE CROSSING   DIVINE WAY            9/23/2009   D.R. HORTON, INC.
510 GAINES DRIVE          2   DOVE CROSSING   GAINES DRIVE          9/25/2009   D.R. HORTON, INC.
2509 ANGELINA DRIVE       1   DOVE CROSSING   ANGELINA DRIVE        9/25/2009   D.R. HORTON, INC.
527 DIVINE WAY            2   DOVE CROSSING   DIVINE WAY            9/25/2009   D.R. HORTON, INC.
110 ROADRUNNER AVENUE     1   DOVE CROSSING   ROADRUNNER AVENUE     9/25/2009   D.R. HORTON, INC.
2505 ANGELINA DRIVE       1   DOVE CROSSING   ANGELINA DRIVE        9/26/2009   D.R. HORTON, INC.
531 DIVINE WAY            2   DOVE CROSSING   DIVINE WAY            9/28/2009   D.R. HORTON, INC.
2519 DUVAL DRIVE          2   DOVE CROSSING   DUVAL DRIVE          10/14/2009   D.R. HORTON, INC.
2527 DUVAL DRIVE          2   DOVE CROSSING   DUVAL DRIVE          10/15/2009   D.R. HORTON, INC.
2537 DUVAL DRIVE          2   DOVE CROSSING   DUVAL DRIVE          10/15/2009   D.R. HORTON, INC.
2531 DUVAL DRIVE          2   DOVE CROSSING   DUVAL DRIVE          10/19/2009   D.R. HORTON, INC.
2556 FAYETTE DRIVE        2   DOVE CROSSING   FAYETTE DRIVE        10/27/2009   D.R. HORTON, INC.
2451 DIMMITT DRIVE        2   DOVE CROSSING   DIMMITT DRIVE         11/2/2009   D.R. HORTON, INC.
2552 FAYETTE DRIVE        2   DOVE CROSSING   FAYETTE DRIVE         11/4/2009   D.R. HORTON, INC.
516 GAINES DRIVE          1   DOVE CROSSING   GAINES DRIVE          11/5/2009   D.R. HORTON, INC.
2415 DIMMITT DRIVE        2   DOVE CROSSING   DIMMITT DRIVE          2/2/2010   D.R. HORTON, INC.
2428 DIMMITT DRIVE        1   DOVE CROSSING   DIMMITT DRIVE          2/5/2010   D.R. HORTON, INC.
2420 DIMMIT DRIVE         2   DOVE CROSSING   DIMMIT DRIVE           2/5/2010   D.R. HORTON, INC.
2424 DIMMITT DRIVE        2   DOVE CROSSING   DIMMITT DRIVE          2/5/2010   D.R. HORTON, INC.
2527 FAYETTE DRIVE        2   DOVE CROSSING   FAYETTE DRIVE         2/12/2010   D.R. HORTON, INC.
2416 DIMMITT DRIVE        2   DOVE CROSSING   DIMMITT DRIVE          3/1/2010   D.R. HORTON, INC.
2423 DIMMITT DRIVE        1   DOVE CROSSING   DIMMITT DRIVE          3/2/2010   D.R. HORTON, INC.
2427 DIMMITT DRIVE        1   DOVE CROSSING   DIMMITT DRIVE          3/5/2010   D.R. HORTON, INC.
2431 DIMMITT DRIVE        2   DOVE CROSSING   DIMMITT DRIVE          3/5/2010   D.R. HORTON, INC.
2432 DIMMITT DRIVE        1   DOVE CROSSING   DIMMITT DRIVE          3/8/2010   D.R. HORTON, INC.
2436 DIMMITT DRIVE        1   DOVE CROSSING   DIMMITT DRIVE          3/8/2010   D.R. HORTON, INC.
2539 FAYETTE DRIVE        1   DOVE CROSSING   FAYETTE DRIVE          3/9/2010   D.R. HORTON, INC.
2535 FAYETTE DRIVE        2   DOVE CROSSING   FAYETTE DRIVE          3/9/2010   D.R. HORTON, INC.
2531 FAYETTE DRIVE        1   DOVE CROSSING   FAYETTE DRIVE         3/10/2010   D.R. HORTON, INC.
2547 FAYETTE DRIVE        1   DOVE CROSSING   FAYETTE DRIVE         3/10/2010   D.R. HORTON, INC.
2543 FAYETTE DRIVE        2   DOVE CROSSING   FAYETTE DRIVE         3/10/2010   D.R. HORTON, INC.
2421 FAYETTE DRIVE        2   DOVE CROSSING   FAYETTE DRIVE          6/4/2010   D.R. HORTON, INC.
2429 FAYETTE DRIVE        1   DOVE CROSSING   FAYETTE DRIVE          6/4/2010   D.R. HORTON, INC.
2417 FAYETTE DRIVE        2   DOVE CROSSING   FAYETTE DRIVE          6/4/2010   D.R. HORTON, INC.
2433 FAYETTE DRIVE        1   DOVE CROSSING   FAYETTE DRIVE          6/7/2010   D.R. HORTON, INC.
         Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 765 of 1053 PageID:
                                             18330

2425 FAYETTE DRIVE         2   DOVE CROSSING   FAYETTE DRIVE          6/8/2010   D.R. HORTON, INC.
2441 FAYETTE DRIVE         1   DOVE CROSSING   FAYETTE DRIVE          6/8/2010   D.R. HORTON, INC.
2437 FAYETTE DRIVE         1   DOVE CROSSING   FAYETTE DRIVE          6/8/2010   D.R. HORTON, INC.
2444 DIMMITT DRIVE         1   DOVE CROSSING   DIMMITT DRIVE         6/11/2010   D.R. HORTON, INC.
2450 DIMMITT DRIVE         2   DOVE CROSSING   DIMMITT DRIVE         6/11/2010   D.R. HORTON, INC.
2440 DIMMITT DRIVE         2   DOVE CROSSING   DIMMITT DRIVE         6/14/2010   D.R. HORTON, INC.
2445 FAYETTE DRIVE         2   DOVE CROSSING   FAYETTE DRIVE         6/15/2010   D.R. HORTON, INC.
2449 FAYETTE DRIVE         2   DOVE CROSSING   FAYETTE DRIVE          8/2/2010   D.R. HORTON, INC.
2450 FAYETTE DRIVE         1   DOVE CROSSING   FAYETTE DRIVE         8/18/2010   D.R. HORTON, INC.
2674 DOVE CROSSING DR.     1   DOVE CROSSING   DOVE CROSSING DR.     10/6/2010   D.R. HORTON, INC.
2666 DOVE CROSSING DR.     2   DOVE CROSSING   DOVE CROSSING DR.     10/6/2010   D.R. HORTON, INC.
2670 DOVE CROSSING DR.     2   DOVE CROSSING   DOVE CROSSING DR.     10/7/2010   D.R. HORTON, INC.
2231 HAZELWOOD DR.         1   DOVE CROSSING   HAZELWOOD DR.         3/11/2011   D.R. HORTON, INC.
2227 HAZELWOOD DR.         1   DOVE CROSSING   HAZELWOOD DR.         3/11/2011   D.R. HORTON, INC.
2240 HAZELWOOD DR.         1   DOVE CROSSING   HAZELWOOD DR.         3/17/2011   D.R. HORTON, INC.
2244 HAZELWOOD DR.         1   DOVE CROSSING   HAZELWOOD DR.         3/17/2011   D.R. HORTON, INC.
2248 HAZELWOOD DR.         1   DOVE CROSSING   HAZELWOOD DR.         3/18/2011   D.R. HORTON, INC.
2252 HAZELWOOD DR.         1   DOVE CROSSING   HAZELWOOD DR.         3/18/2011   D.R. HORTON, INC.
2236 HAZELWOOD DR.         2   DOVE CROSSING   HAZELWOOD DR.         3/25/2011   D.R. HORTON, INC.
2178 HAZELWOOD DR.         2   DOVE CROSSING   HAZELWOOD DR.         3/28/2011   D.R. HORTON, INC.
2224 HAZELWOOD DR.         2   DOVE CROSSING   HAZELWOOD DR.         3/29/2011   D.R. HORTON, INC.
2243 HAZELWOOD DR.         2   DOVE CROSSING   HAZELWOOD DR.         3/29/2011   D.R. HORTON, INC.
2212 HAZELWOOD DR.         2   DOVE CROSSING   HAZELWOOD DR.         4/14/2011   D.R. HORTON, INC.
2220 HAZELWOOD DR.         2   DOVE CROSSING   HAZELWOOD DR.         4/19/2011   D.R. HORTON, INC.
2208 HAZELWOOD DR.         1   DOVE CROSSING   HAZELWOOD DR.         5/10/2011   D.R. HORTON, INC.
2420 KOLTON ST.            2   DOVE CROSSING   KOLTON ST.            5/11/2011   D.R. HORTON, INC.
2216 HAZELWOOD DR.         2   DOVE CROSSING   HAZELWOOD DR.         5/24/2011   D.R. HORTON, INC.
2232 HAZELWOOD DR.         2   DOVE CROSSING   HAZELWOOD DR.         6/23/2011   D.R. HORTON, INC.
2170 HAZELWOOD DR.         2   DOVE CROSSING   HAZELWOOD DR.         6/24/2011   D.R. HORTON, INC.
2228 HAZELWOOD DR.         2   DOVE CROSSING   HAZELWOOD DR.         6/28/2011   D.R. HORTON, INC.
2166 HAZELWOOD DR.         2   DOVE CROSSING   HAZELWOOD DR.         6/28/2011   D.R. HORTON, INC.
2162 HAZELWOOD DR.         2   DOVE CROSSING   HAZELWOOD DR.          7/1/2011   D.R. HORTON, INC.
2158 HAZELWOOD DR.         2   DOVE CROSSING   HAZELWOOD DR.          7/5/2011   D.R. HORTON, INC.
2142 HAZELWOOD DR.         1   DOVE CROSSING   HAZELWOOD DR.         7/21/2011   D.R. HORTON, INC.
2146 HAZELWOOD DR.         1   DOVE CROSSING   HAZELWOOD DR.         7/21/2011   D.R. HORTON, INC.
2150 HAZELWOOD DR.         1   DOVE CROSSING   HAZELWOOD DR.         7/25/2011   D.R. HORTON, INC.
2154 HAZELWOOD DR.         1   DOVE CROSSING   HAZELWOOD DR.         7/25/2011   D.R. HORTON, INC.
2134 HAZELWOOD DR.         2   DOVE CROSSING   HAZELWOOD DR.          8/4/2011   D.R. HORTON, INC.
2126 HAZELWOOD DR.         1   DOVE CROSSING   HAZELWOOD DR.         11/3/2011   D.R. HORTON, INC.
2130 HAZELWOOD DR.         2   DOVE CROSSING   HAZELWOOD DR.         11/4/2011   D.R. HORTON, INC.
2138 HAZELWOOD DR.         1   DOVE CROSSING   HAZELWOOD DR.         11/4/2011   D.R. HORTON, INC.
2110 HAZELWOOD DR.         1   DOVE CROSSING   HAZELWOOD DR.         12/5/2011   D.R. HORTON, INC.
2118 HAZELWOOD DR.         1   DOVE CROSSING   HAZELWOOD DR.         12/6/2011   D.R. HORTON, INC.
2114 HAZELWOOD DR.         1   DOVE CROSSING   HAZELWOOD DR.         12/7/2011   D.R. HORTON, INC.
2109 HAZELWOOD DR.         2   DOVE CROSSING   HAZELWOOD DR.        12/21/2011   D.R. HORTON, INC.
1314 FRONTIER EAGLE        2   DOVE LANDING    FRONTIER EAGLE        9/15/2011   D.R. HORTON, INC.
11339 CREEK EAGLE          2   DOVE LANDING    CREEK EAGLE           10/5/2011   D.R. HORTON, INC.
11343 CREEK EAGLE          2   DOVE LANDING    CREEK EAGLE           10/6/2011   D.R. HORTON, INC.
11330 CREEK EAGLE          1   DOVE LANDING    CREEK EAGLE           10/7/2011   D.R. HORTON, INC.
1315 DURANGO RUN           2   DOVE LANDING    DURANGO RUN          10/13/2011   D.R. HORTON, INC.
1311 DURANGO RUN           1   DOVE LANDING    DURANGO RUN          10/21/2011   D.R. HORTON, INC.
11407 CREEK EAGLE          2   DOVE LANDING    CREEK EAGLE           12/2/2011   D.R. HORTON, INC.
11403 CREEK EAGLE          1   DOVE LANDING    CREEK EAGLE           12/6/2011   D.R. HORTON, INC.
11326 CREEK EAGLE          2   DOVE LANDING    CREEK EAGLE            1/3/2012   D.R. HORTON, INC.
11335 CREEK EAGLE          1   DOVE LANDING    CREEK EAGLE            1/4/2012   D.R. HORTON, INC.
1323 DURANGO RUN           1   DOVE LANDING    DURANGO RUN            1/5/2012   D.R. HORTON, INC.
11336 CREEK EAGLE          2   DOVE LANDING    CREEK EAGLE            1/5/2012   D.R. HORTON, INC.
11322 CREEK EAGLE          1   DOVE LANDING    CREEK EAGLE           1/27/2012   D.R. HORTON, INC.
         Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 766 of 1053 PageID:
                                             18331

11315 CREEK EAGLE          1   DOVE LANDING   CREEK EAGLE             3/8/2012   D.R. HORTON, INC.
11331 CREEK EAGLE          1   DOVE LANDING   CREEK EAGLE            3/12/2012   D.R. HORTON, INC.
11307 FRIO CREEK           1   DOVE LANDING   FRIO CREEK             3/16/2012   D.R. HORTON, INC.
11318 CREEK EAGLE          2   DOVE LANDING   CREEK EAGLE            3/16/2012   D.R. HORTON, INC.
1327 DURANGO RUN           2   DOVE LANDING   DURANGO RUN            3/16/2012   D.R. HORTON, INC.
1319 DURANGO RUN           2   DOVE LANDING   DURANGO RUN            3/22/2012   D.R. HORTON, INC.
11303 CREEK EAGLE          1   DOVE LANDING   CREEK EAGLE            3/26/2012   D.R. HORTON, INC.
11311 CREEK EAGLE          2   DOVE LANDING   CREEK EAGLE             4/3/2012   D.R. HORTON, INC.
11207 CREEK EAGLE          2   DOVE LANDING   CREEK EAGLE            4/19/2012   D.R. HORTON, INC.
11211 CREEK EAGLE          2   DOVE LANDING   CREEK EAGLE            4/26/2012   D.R. HORTON, INC.
11203 CREEK EAGLE          2   DOVE LANDING   CREEK EAGLE             5/1/2012   D.R. HORTON, INC.
11327 CREEK EAGLE          1   DOVE LANDING   CREEK EAGLE             5/4/2012   D.R. HORTON, INC.
11323 CREEK EAGLE          2   DOVE LANDING   CREEK EAGLE            5/16/2012   D.R. HORTON, INC.
11302 FRIO CREEK           2   DOVE LANDING   FRIO CREEK             5/29/2012   D.R. HORTON, INC.
11306 FRIO CREEK           2   DOVE LANDING   FRIO CREEK             5/29/2012   D.R. HORTON, INC.
11406 DURANGO WAY          2   DOVE LANDING   DURANGO WAY             6/6/2012   D.R. HORTON, INC.
11307 CREEK EAGLE          1   DOVE LANDING   CREEK EAGLE             7/7/2012   D.R. HORTON, INC.
11215 CREEK EAGLE          1   DOVE LANDING   CREEK EAGLE            8/29/2012   D.R. HORTON, INC.
11319 CREEK EAGLE          1   DOVE LANDING   CREEK EAGLE            9/21/2012   D.R. HORTON, INC.
1450 FRIO RUN              1   DOVE LANDING   FRIO RUN               9/26/2012   D.R. HORTON, INC.
11414 DURANGO WAY          2   DOVE LANDING   DURANGO WAY            10/1/2012   D.R. HORTON, INC.
11303 FRIO CREEK           1   DOVE LANDING   FRIO CREEK             10/4/2012   D.R. HORTON, INC.
1463 FRIO RUN              2   DOVE LANDING   FRIO RUN                2/7/2013   D.R. HORTON, INC.
1407 DURANGO RUN           1   DOVE LANDING   DURANGO RUN             2/7/2013   D.R. HORTON, INC.
1403 DURANGO RUN           2   DOVE LANDING   DURANGO RUN            2/15/2013   D.R. HORTON, INC.
1311 FRONTIER EAGLE        2   DOVE LANDING   FRONTIER EAGLE         3/22/2013   D.R. HORTON, INC.
1310 FRONTIER EAGLE        2   DOVE LANDING   FRONTIER EAGLE          4/4/2013   D.R. HORTON, INC.
1307 FRONTIER EAGLE        1   DOVE LANDING   FRONTIER EAGLE         4/12/2013   D.R. HORTON, INC.
1303 FRONTIER EAGLE        1   DOVE LANDING   FRONTIER EAGLE         4/29/2013   D.R. HORTON, INC.
1306 FRONTIER EAGLE        2   DOVE LANDING   FRONTIER EAGLE          5/3/2013   D.R. HORTON, INC.
1315 FRONTIER EAGLE        2   DOVE LANDING   FRONTIER EAGLE          6/3/2013   D.R. HORTON, INC.
1302 FRONTIER EAGLE        1   DOVE LANDING   FRONTIER EAGLE          8/9/2013   D.R. HORTON, INC.
1442 DRY EAGLE             2   DOVE MEADOW    DRY EAGLE              3/21/2012   D.R. HORTON, INC.
1431 DRY EAGLE             2   DOVE MEADOW    DRY EAGLE              3/23/2012   D.R. HORTON, INC.
1435 DRY EAGLE             2   DOVE MEADOW    DRY EAGLE              3/23/2012   D.R. HORTON, INC.
1422 DOVE BEND             1   DOVE MEADOW    DOVE BEND              4/30/2012   D.R. HORTON, INC.
1426 DOVE BEND             1   DOVE MEADOW    DOVE BEND              4/30/2012   D.R. HORTON, INC.
1430 DOVE BEND             1   DOVE MEADOW    DOVE BEND               5/3/2012   D.R. HORTON, INC.
11514 DURANGO WAY          1   DOVE MEADOW    DURANGO WAY             5/3/2012   D.R. HORTON, INC.
11402 DURANGO WAY          2   DOVE MEADOW    DURANGO WAY            5/18/2012   D.R. HORTON, INC.
1431 DOVE BEND             1   DOVE MEADOW    DOVE BEND               6/1/2012   D.R. HORTON, INC.
11502 DURANGO WAY          1   DOVE MEADOW    DURANGO WAY             6/4/2012   D.R. HORTON, INC.
11518 DURANGO WAY          1   DOVE MEADOW    DURANGO WAY            6/15/2012   D.R. HORTON, INC.
1414 DOVE BEND             1   DOVE MEADOW    DOVE BEND              7/18/2012   D.R. HORTON, INC.
1423 DOVE BEND             1   DOVE MEADOW    DOVE BEND              7/18/2012   D.R. HORTON, INC.
1419 DRY EAGLE             1   DOVE MEADOW    DRY EAGLE               8/6/2012   D.R. HORTON, INC.
11506 DURANGO WAY          2   DOVE MEADOW    DURANGO WAY             8/8/2012   D.R. HORTON, INC.
1426 DRY EAGLE             2   DOVE MEADOW    DRY EAGLE              9/28/2012   D.R. HORTON, INC.
1411 DRY EAGLE             2   DOVE MEADOW    DRY EAGLE              10/4/2012   D.R. HORTON, INC.
11410 DURANGO WAY          2   DOVE MEADOW    DURANGO WAY           11/15/2012   D.R. HORTON, INC.
11418 DURANGO WAY          2   DOVE MEADOW    DURANGO WAY           11/16/2012   D.R. HORTON, INC.
1427 DOVE BEND             2   DOVE MEADOW    DOVE BEND             12/27/2012   D.R. HORTON, INC.
1442 FRIO RUN              2   DOVE MEADOW    FRIO RUN                1/2/2013   D.R. HORTON, INC.
1418 DOVE BEND             1   DOVE MEADOW    DOVE BEND               2/4/2013   D.R. HORTON, INC.
1434 FRIO RUN              2   DOVE MEADOW    FRIO RUN                2/8/2013   D.R. HORTON, INC.
11510 DURANGO WAY          2   DOVE MEADOW    DURANGO WAY            2/11/2013   D.R. HORTON, INC.
1415 FRIO RUN              2   DOVE MEADOW    FRIO RUN               2/25/2013   D.R. HORTON, INC.
1423 DRY EAGLE             2   DOVE MEADOW    DRY EAGLE              3/11/2013   D.R. HORTON, INC.
        Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 767 of 1053 PageID:
                                            18332

1419 DOVE BEND            1   DOVE MEADOW      DOVE BEND            3/15/2013   D.R. HORTON, INC.
1430 FRIO RUN             1   DOVE MEADOW      FRIO RUN             3/22/2013   D.R. HORTON, INC.
11422 DURANGO WAY         2   DOVE MEADOW      DURANGO WAY          3/29/2013   D.R. HORTON, INC.
1406 DOVE BEND            2   DOVE MEADOW      DOVE BEND             4/4/2013   D.R. HORTON, INC.
1414 FRIO RUN             1   DOVE MEADOW      FRIO RUN              6/5/2013   D.R. HORTON, INC.
1403 DRY EAGLE            1   DOVE MEADOW      DRY EAGLE            8/15/2013   D.R. HORTON, INC.
104 LOSOYA DRIVE          1   EL CAMINO REAL   LOSOYA DRIVE        11/18/2010   D.R. HORTON, INC.
108 LOSOYA DRIVE          1   EL CAMINO REAL   LOSOYA DRIVE        11/19/2010   D.R. HORTON, INC.
102 LOSOYA DRIVE          1   EL CAMINO REAL   LOSOYA DRIVE        11/19/2010   D.R. HORTON, INC.
103 LOSOYA DRIVE          1   EL CAMINO REAL   LOSOYA DRIVE        11/19/2010   D.R. HORTON, INC.
101 LOSOYA DRIVE          1   EL CAMINO REAL   LOSOYA DRIVE        11/22/2010   D.R. HORTON, INC.
106 LOSOYA DRIVE          1   EL CAMINO REAL   LOSOYA DRIVE        11/22/2010   D.R. HORTON, INC.
110 LOSOYA DRIVE          1   EL CAMINO REAL   LOSOYA DRIVE        11/22/2010   D.R. HORTON, INC.
105 LOSOYA DRIVE          1   EL CAMINO REAL   LOSOYA DRIVE        11/23/2010   D.R. HORTON, INC.
103 SALAS DRIVE           1   EL CAMINO REAL   SALAS DRIVE          2/22/2011   D.R. HORTON, INC.
105 SALAS DRIVE           1   EL CAMINO REAL   SALAS DRIVE          2/22/2011   D.R. HORTON, INC.
101 SALAS DRIVE           1   EL CAMINO REAL   SALAS DRIVE          2/23/2011   D.R. HORTON, INC.
102 SALAS DRIVE           1   EL CAMINO REAL   SALAS DRIVE           3/4/2011   D.R. HORTON, INC.
104 SALAS DRIVE           1   EL CAMINO REAL   SALAS DRIVE          3/10/2011   D.R. HORTON, INC.
106 SALAS DRIVE           1   EL CAMINO REAL   SALAS DRIVE          3/10/2011   D.R. HORTON, INC.
109 SALAS DR.             1   EL CAMINO REAL   SALAS DR.             4/1/2011   D.R. HORTON, INC.
111 SALAS DR.             1   EL CAMINO REAL   SALAS DR.             4/1/2011   D.R. HORTON, INC.
189 CAZADOR DR.           1   EL CAMINO REAL   CAZADOR DR.           4/4/2011   D.R. HORTON, INC.
193 CAZADOR DR.           1   EL CAMINO REAL   CAZADOR DR.           4/5/2011   D.R. HORTON, INC.
187 CAZADOR DR.           1   EL CAMINO REAL   CAZADOR DR.           4/9/2011   D.R. HORTON, INC.
191 CAZADOR DR.           1   EL CAMINO REAL   CAZADOR DR.           4/9/2011   D.R. HORTON, INC.
112 SALAS DR.             1   EL CAMINO REAL   SALAS DR.            4/15/2011   D.R. HORTON, INC.
108 SALAS DR.             1   EL CAMINO REAL   SALAS DR.            4/16/2011   D.R. HORTON, INC.
110 SALAS DR.             1   EL CAMINO REAL   SALAS DR.            4/18/2011   D.R. HORTON, INC.
107 SALAS DR.             1   EL CAMINO REAL   SALAS DR.            4/26/2011   D.R. HORTON, INC.
113 SALAS DR.             1   EL CAMINO REAL   SALAS DR.             5/3/2011   D.R. HORTON, INC.
114 SALAS DR.             1   EL CAMINO REAL   SALAS DR.             5/3/2011   D.R. HORTON, INC.
115 SALAS DR.             1   EL CAMINO REAL   SALAS DR.             5/5/2011   D.R. HORTON, INC.
117 SALAS DR.             1   EL CAMINO REAL   SALAS DR.             5/5/2011   D.R. HORTON, INC.
119 SALAS DR.             1   EL CAMINO REAL   SALAS DR.            5/12/2011   D.R. HORTON, INC.
305 TERON DR.             1   EL CAMINO REAL   TERON DR.            5/18/2011   D.R. HORTON, INC.
116 SALAS DR.             1   EL CAMINO REAL   SALAS DR.            5/20/2011   D.R. HORTON, INC.
118 SALAS DR.             1   EL CAMINO REAL   SALAS DR.            5/25/2011   D.R. HORTON, INC.
307 TERON DR.             1   EL CAMINO REAL   TERON DR.            6/14/2011   D.R. HORTON, INC.
401 TERON DR.             1   EL CAMINO REAL   TERON DR.            6/14/2011   D.R. HORTON, INC.
309 TERON DR.             1   EL CAMINO REAL   TERON DR.            6/23/2011   D.R. HORTON, INC.
185 CAZADOR DR.           1   EL CAMINO REAL   CAZADOR DR.          6/24/2011   D.R. HORTON, INC.
120 SALAS DR.             1   EL CAMINO REAL   SALAS DR.            6/29/2011   D.R. HORTON, INC.
183 CAZADOR DR.           1   EL CAMINO REAL   CAZADOR DR.          7/25/2011   D.R. HORTON, INC.
101 CASITA COVE           1   EL CAMINO REAL   CASITA COVE           9/6/2011   D.R. HORTON, INC.
409 TERON DRIVE           1   EL CAMINO REAL   TERON DRIVE           9/6/2011   D.R. HORTON, INC.
501 TERON DRIVE           1   EL CAMINO REAL   TERON DRIVE           9/6/2011   D.R. HORTON, INC.
103 CASITA COVE           1   EL CAMINO REAL   CASITA COVE           9/7/2011   D.R. HORTON, INC.
102 CASITA COVE           1   EL CAMINO REAL   CASITA COVE           9/7/2011   D.R. HORTON, INC.
105 CASITA COVE           1   EL CAMINO REAL   CASITA COVE           9/7/2011   D.R. HORTON, INC.
110 CASITA COVE           1   EL CAMINO REAL   CASITA COVE           9/7/2011   D.R. HORTON, INC.
106 CASITA COVE           1   EL CAMINO REAL   CASITA COVE           9/7/2011   D.R. HORTON, INC.
107 CASITA COVE           1   EL CAMINO REAL   CASITA COVE           9/8/2011   D.R. HORTON, INC.
109 CASITA COVE           1   EL CAMINO REAL   CASITA COVE           9/8/2011   D.R. HORTON, INC.
111 CASITA COVE           1   EL CAMINO REAL   CASITA COVE          9/19/2011   D.R. HORTON, INC.
503 TERON DR.             1   EL CAMINO REAL   TERON DR.            9/19/2011   D.R. HORTON, INC.
104 CASITA COVE           1   EL CAMINO REAL   CASITA COVE          9/20/2011   D.R. HORTON, INC.
601 TERON DR.             1   EL CAMINO REAL   TERON DR.           10/18/2011   D.R. HORTON, INC.
         Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 768 of 1053 PageID:
                                             18333

407 TERON DR.              1   EL CAMINO REAL   TERON DR.           10/24/2011   D.R. HORTON, INC.
403 TERON DR.              1   EL CAMINO REAL   TERON DR.           10/25/2011   D.R. HORTON, INC.
405 TERON DR.              1   EL CAMINO REAL   TERON DR.           10/25/2011   D.R. HORTON, INC.
108 CASITA COVE            1   EL CAMINO REAL   CASITA COVE         10/28/2011   D.R. HORTON, INC.
114 ENCINA COVE            1   EL CAMINO REAL   ENCINA COVE          12/6/2011   D.R. HORTON, INC.
507 TERON DR.              1   EL CAMINO REAL   TERON DR.            12/6/2011   D.R. HORTON, INC.
505 TERON DR.              1   EL CAMINO REAL   TERON DR.            12/8/2011   D.R. HORTON, INC.
114 CASITA COVE            1   EL CAMINO REAL   CASITA COVE           1/4/2012   D.R. HORTON, INC.
116 ENCINA COVE            1   EL CAMINO REAL   ENCINA COVE           1/4/2012   D.R. HORTON, INC.
113 ENCINA COVE            1   EL CAMINO REAL   ENCINA COVE           1/5/2012   D.R. HORTON, INC.
115 ENCINA COVE            1   EL CAMINO REAL   ENCINA COVE           1/5/2012   D.R. HORTON, INC.
112 CASITA COVE            1   EL CAMINO REAL   CASITA COVE          1/11/2012   D.R. HORTON, INC.
111 ENCINA COVE            1   EL CAMINO REAL   ENCINA COVE          1/19/2012   D.R. HORTON, INC.
109 ENCINA COVE            1   EL CAMINO REAL   ENCINA COVE          1/19/2012   D.R. HORTON, INC.
110 ENCINA COVE            1   EL CAMINO REAL   ENCINA COVE          1/20/2012   D.R. HORTON, INC.
112 ENCINA COVE            1   EL CAMINO REAL   ENCINA COVE          1/20/2012   D.R. HORTON, INC.
106 ENCINA COVE            1   EL CAMINO REAL   ENCINA COVE          1/25/2012   D.R. HORTON, INC.
108 ENCINA COVE            1   EL CAMINO REAL   ENCINA COVE          1/25/2012   D.R. HORTON, INC.
107 ENCINA COVE            1   EL CAMINO REAL   ENCINA COVE          1/26/2012   D.R. HORTON, INC.
105 ENCINA COVE            1   EL CAMINO REAL   ENCINA COVE           3/9/2012   D.R. HORTON, INC.
101 ENCINA COVE            1   EL CAMINO REAL   ENCINA COVE           3/9/2012   D.R. HORTON, INC.
103 ENCINA COVE            1   EL CAMINO REAL   ENCINA COVE          3/12/2012   D.R. HORTON, INC.
603 TERON DR.              1   EL CAMINO REAL   TERON DR.            4/10/2012   D.R. HORTON, INC.
605 TERON DR.              1   EL CAMINO REAL   TERON DR.            4/12/2012   D.R. HORTON, INC.
102 ENCINA COVE            1   EL CAMINO REAL   ENCINA COVE          4/13/2012   D.R. HORTON, INC.
104 ENCINA COVE            1   EL CAMINO REAL   ENCINA COVE           5/2/2012   D.R. HORTON, INC.
607 TERON DR.              1   EL CAMINO REAL   TERON DR.            5/21/2012   D.R. HORTON, INC.
502 CAPISTRANO DR.         1   EL CAMINO REAL   CAPISTRANO DR.       5/30/2012   D.R. HORTON, INC.
504 CAPISTRANO DR.         1   EL CAMINO REAL   CAPISTRANO DR.       5/30/2012   D.R. HORTON, INC.
424 CAPISTRANO DR.         1   EL CAMINO REAL   CAPISTRANO DR.        7/9/2012   D.R. HORTON, INC.
203 TERON DR.              1   EL CAMINO REAL   TERON DR.            7/24/2012   D.R. HORTON, INC.
205 TERON DR.              1   EL CAMINO REAL   TERON DR.            7/25/2012   D.R. HORTON, INC.
201 TERON DR.              1   EL CAMINO REAL   TERON DR.            7/26/2012   D.R. HORTON, INC.
202 LOSOYA DR.             1   EL CAMINO REAL   LOSOYA DR.            8/3/2012   D.R. HORTON, INC.
207 TERON DR.              1   EL CAMINO REAL   TERON DR.             8/3/2012   D.R. HORTON, INC.
207 LOSOYA DR.             1   EL CAMINO REAL   LOSOYA DR.            8/6/2012   D.R. HORTON, INC.
209 LOSOYA DR.             1   EL CAMINO REAL   LOSOYA DR.            8/6/2012   D.R. HORTON, INC.
206 TERON DR.              1   EL CAMINO REAL   TERON DR.             8/7/2012   D.R. HORTON, INC.
211 LOSOYA DR.             1   EL CAMINO REAL   LOSOYA DR.            8/8/2012   D.R. HORTON, INC.
209 TERON DR.              1   EL CAMINO REAL   TERON DR.             8/8/2012   D.R. HORTON, INC.
208 TERON DR.              1   EL CAMINO REAL   TERON DR.             8/9/2012   D.R. HORTON, INC.
210 LOSOYA DR.             1   EL CAMINO REAL   LOSOYA DR.            8/9/2012   D.R. HORTON, INC.
208 LOSOYA DR.             1   EL CAMINO REAL   LOSOYA DR.           8/10/2012   D.R. HORTON, INC.
204 LOSOYA DR.             1   EL CAMINO REAL   LOSOYA DR.           8/10/2012   D.R. HORTON, INC.
206 LOSOYA DR.             1   EL CAMINO REAL   LOSOYA DR.           8/10/2012   D.R. HORTON, INC.
210 TERON DR.              1   EL CAMINO REAL   TERON DR.            8/21/2012   D.R. HORTON, INC.
211 TERON DR.              1   EL CAMINO REAL   TERON DR.            8/21/2012   D.R. HORTON, INC.
212 TERON DR.              1   EL CAMINO REAL   TERON DR.            8/27/2012   D.R. HORTON, INC.
213 TERON DR.              1   EL CAMINO REAL   TERON DR.            8/28/2012   D.R. HORTON, INC.
215 TERON DR.              1   EL CAMINO REAL   TERON DR.            8/28/2012   D.R. HORTON, INC.
229 TERON DR.              1   EL CAMINO REAL   TERON DR.            8/31/2012   D.R. HORTON, INC.
233 TERON DR.              1   EL CAMINO REAL   TERON DR.            9/20/2012   D.R. HORTON, INC.
231 TERON DR.              1   EL CAMINO REAL   TERON DR.            9/20/2012   D.R. HORTON, INC.
421 CAPISTRANO DR.         1   EL CAMINO REAL   CAPISTRANO DR.       9/21/2012   D.R. HORTON, INC.
216 TERON DR.              1   EL CAMINO REAL   TERON DR.            10/9/2012   D.R. HORTON, INC.
214 TERON DR.              1   EL CAMINO REAL   TERON DR.           10/10/2012   D.R. HORTON, INC.
217 TERON DR.              1   EL CAMINO REAL   TERON DR.           10/12/2012   D.R. HORTON, INC.
219 TERON DR.              1   EL CAMINO REAL   TERON DR.           10/26/2012   D.R. HORTON, INC.
         Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 769 of 1053 PageID:
                                             18334

221 TERON DR.              1   EL CAMINO REAL      TERON DR.        10/26/2012   D.R. HORTON, INC.
124 FIREBIRD RUN           2   FALCON RIDGE        FIREBIRD RUN       3/3/2008   D.R. HORTON, INC.
200 FIREBIRD RUN           2   FALCON RIDGE        FIREBIRD RUN       3/4/2008   D.R. HORTON, INC.
220 CRIMSON TREE           2   FALCON RIDGE        CRIMSON TREE       4/4/2008   D.R. HORTON, INC.
8124 HYACINTH TRACE        2   FALLBROOK           HYACINTH TRACE    4/17/2013   D.R. HORTON, INC.
8128 HYACINTH TRACE        1   FALLBROOK           HYACINTH TRACE    4/25/2013   D.R. HORTON, INC.
8202 HYACINTH TRACE        2   FALLBROOK           HYACINTH TRACE    5/22/2013   D.R. HORTON, INC.
8120 HYACINTH TRACE        2   FALLBROOK           HYACINTH TRACE    5/28/2013   D.R. HORTON, INC.
8218 HYACINTH TRACE        2   FALLBROOK           HYACINTH TRACE     6/5/2013   D.R. HORTON, INC.
8214 HYACINTH TRACE        2   FALLBROOK           HYACINTH TRACE     6/7/2013   D.R. HORTON, INC.
8210 HYACINTH TRACE        1   FALLBROOK           HYACINTH TRACE     7/3/2013   D.R. HORTON, INC.
8206 HYACINTH TRACE        2   FALLBROOK           HYACINTH TRACE    7/18/2013   D.R. HORTON, INC.
8205 MORRO HILL            2   FALLBROOK           MORRO HILL        8/14/2013   D.R. HORTON, INC.
8209 MORRO HILL            2   FALLBROOK           MORRO HILL        9/18/2013   D.R. HORTON, INC.
8207 MARIGOLD FALLS        2   FALLBROOK           MARIGOLD FALLS    9/20/2013   D.R. HORTON, INC.
8101 HYACINTH TRACE        2   FALLBROOK           HYACINTH TRACE    9/24/2013   D.R. HORTON, INC.
8211 MARIGOLD FALLS        2   FALLBROOK           MARIGOLD FALLS    10/3/2013   D.R. HORTON, INC.
8215 MARIGOLD FALLS        2   FALLBROOK           MARIGOLD FALLS   10/10/2013   D.R. HORTON, INC.
8219 MARIGOLD FALLS        2   FALLBROOK           MARIGOLD FALLS   10/16/2013   D.R. HORTON, INC.
201 PARK HEIGHTS           2   HEIGHTS OF CIBOLO   PARK HEIGHTS      6/17/2009   D.R. HORTON, INC.
202 SUNSET HEIGHTS         1   HEIGHTS OF CIBOLO   SUNSET HEIGHTS    6/17/2009   D.R. HORTON, INC.
306 MAYFLOWER              2   HEIGHTS OF CIBOLO   MAYFLOWER         7/31/2009   D.R. HORTON, INC.
302 MAYFLOWER              1   HEIGHTS OF CIBOLO   MAYFLOWER          8/3/2009   D.R. HORTON, INC.
205 ARCADIA PLACE          2   HEIGHTS OF CIBOLO   ARCADIA PLACE     8/13/2009   D.R. HORTON, INC.
125 ARCADIA PLACE          2   HEIGHTS OF CIBOLO   ARCADIA PLACE     8/18/2009   D.R. HORTON, INC.
233 RALEIGH DRIVE          2   HEIGHTS OF CIBOLO   RALEIGH DRIVE     8/21/2009   D.R. HORTON, INC.
222 RALEIGH DRIVE          2   HEIGHTS OF CIBOLO   RALEIGH DRIVE     8/27/2009   D.R. HORTON, INC.
201 ARCADIA PLACE          1   HEIGHTS OF CIBOLO   ARCADIA PLACE     8/31/2009   D.R. HORTON, INC.
318 MAYFLOWER              1   HEIGHTS OF CIBOLO   MAYFLOWER         9/15/2009   D.R. HORTON, INC.
114 ARCADIA PLACE          1   HEIGHTS OF CIBOLO   ARCADIA PLACE     9/18/2009   D.R. HORTON, INC.
229 RALEIGH DRIVE          2   HEIGHTS OF CIBOLO   RALEIGH DRIVE     9/18/2009   D.R. HORTON, INC.
118 ARCADIA PLACE          2   HEIGHTS OF CIBOLO   ARCADIA PLACE     9/24/2009   D.R. HORTON, INC.
218 ARCADIA PLACE          2   HEIGHTS OF CIBOLO   ARCADIA PLACE     9/25/2009   D.R. HORTON, INC.
209 ARCADIA PLACE          2   HEIGHTS OF CIBOLO   ARCADIA PLACE     9/25/2009   D.R. HORTON, INC.
210 ARCADIA PLACE          1   HEIGHTS OF CIBOLO   ARCADIA PLACE     9/28/2009   D.R. HORTON, INC.
226 ARCADIA PLACE          1   HEIGHTS OF CIBOLO   ARCADIA PLACE     10/1/2009   D.R. HORTON, INC.
226 RALEIGH DRIVE          1   HEIGHTS OF CIBOLO   RALEIGH DRIVE     10/8/2009   D.R. HORTON, INC.
101 ARCADIA PLACE          2   HEIGHTS OF CIBOLO   ARCADIA PLACE    10/23/2009   D.R. HORTON, INC.
110 ARCADIA PLACE          2   HEIGHTS OF CIBOLO   ARCADIA PLACE    10/23/2009   D.R. HORTON, INC.
117 ARCADIA PLACE          1   HEIGHTS OF CIBOLO   ARCADIA PLACE    10/23/2009   D.R. HORTON, INC.
102 ARCADIA PLACE          2   HEIGHTS OF CIBOLO   ARCADIA PLACE    10/30/2009   D.R. HORTON, INC.
237 RALEIGH DRIVE          1   HEIGHTS OF CIBOLO   RALEIGH DRIVE     11/2/2009   D.R. HORTON, INC.
122 ARCADIA PLACE          1   HEIGHTS OF CIBOLO   ARCADIA PLACE     11/3/2009   D.R. HORTON, INC.
121 ARCADIA PLACE          2   HEIGHTS OF CIBOLO   ARCADIA PLACE     11/5/2009   D.R. HORTON, INC.
218 GROVE PLACE            2   HEIGHTS OF CIBOLO   GROVE PLACE      11/13/2009   D.R. HORTON, INC.
221 RALEIGH DRIVE          2   HEIGHTS OF CIBOLO   RALEIGH DRIVE    11/13/2009   D.R. HORTON, INC.
234 RALEIGH DRIVE          1   HEIGHTS OF CIBOLO   RALEIGH DRIVE    11/23/2009   D.R. HORTON, INC.
230 RALEIGH DRIVE          2   HEIGHTS OF CIBOLO   RALEIGH DRIVE    11/23/2009   D.R. HORTON, INC.
414 MAYFLOWER              1   HEIGHTS OF CIBOLO   MAYFLOWER        11/30/2009   D.R. HORTON, INC.
310 MAYFLOWER              2   HEIGHTS OF CIBOLO   MAYFLOWER         1/21/2010   D.R. HORTON, INC.
302 PARK HEIGHTS           2   HEIGHTS OF CIBOLO   PARK HEIGHTS       2/1/2010   D.R. HORTON, INC.
113 ARCADIA PLACE          2   HEIGHTS OF CIBOLO   ARCADIA PLACE      2/3/2010   D.R. HORTON, INC.
410 MAYFLOWER              2   HEIGHTS OF CIBOLO   MAYFLOWER         2/23/2010   D.R. HORTON, INC.
202 ARCADIA PLACE          1   HEIGHTS OF CIBOLO   ARCADIA PLACE     2/25/2010   D.R. HORTON, INC.
222 GROVE PLACE            2   HEIGHTS OF CIBOLO   GROVE PLACE       2/26/2010   D.R. HORTON, INC.
402 MAYFLOWER              2   HEIGHTS OF CIBOLO   MAYFLOWER         3/17/2010   D.R. HORTON, INC.
406 MAYFLOWER              1   HEIGHTS OF CIBOLO   MAYFLOWER         3/31/2010   D.R. HORTON, INC.
217 RALEIGH DRIVE          2   HEIGHTS OF CIBOLO   RALEIGH DRIVE     4/22/2010   D.R. HORTON, INC.
         Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 770 of 1053 PageID:
                                             18335

301 PARK HEIGHTS           2   HEIGHTS OF CIBOLO   PARK HEIGHTS        4/23/2010   D.R. HORTON, INC.
238 GROVE PLACE            2   HEIGHTS OF CIBOLO   GROVE PLACE         6/24/2010   D.R. HORTON, INC.
229 ARCADIA PLACE          2   HEIGHTS OF CIBOLO   ARCADIA PLACE       6/28/2010   D.R. HORTON, INC.
209 RALEIGH DRIVE          2   HEIGHTS OF CIBOLO   RALEIGH DRIVE       6/30/2010   D.R. HORTON, INC.
109 ARCADIA PLACE          2   HEIGHTS OF CIBOLO   ARCADIA PLACE        7/8/2010   D.R. HORTON, INC.
213 RALEIGH DRIVE          2   HEIGHTS OF CIBOLO   RALEIGH DRIVE       7/22/2010   D.R. HORTON, INC.
106 ARCADIA PLACE          2   HEIGHTS OF CIBOLO   ARCADIA PLACE       7/23/2010   D.R. HORTON, INC.
233 ARCADIA PLACE          2   HEIGHTS OF CIBOLO   ARCADIA PLACE       7/27/2010   D.R. HORTON, INC.
105 ARCADIA PLACE          2   HEIGHTS OF CIBOLO   ARCADIA PLACE       7/28/2010   D.R. HORTON, INC.
305 PARK HEIGHTS           2   HEIGHTS OF CIBOLO   PARK HEIGHTS        7/30/2010   D.R. HORTON, INC.
225 RALEIGH DRIVE          2   HEIGHTS OF CIBOLO   RALEIGH DRIVE        8/2/2010   D.R. HORTON, INC.
214 RALEIGH DRIVE          2   HEIGHTS OF CIBOLO   RALEIGH DRIVE        8/4/2010   D.R. HORTON, INC.
238 RALEIGH DRIVE          2   HEIGHTS OF CIBOLO   RALEIGH DRIVE       10/1/2010   D.R. HORTON, INC.
234 KENSINGTON DRIVE       2   HEIGHTS OF CIBOLO   KENSINGTON DRIVE   10/11/2010   D.R. HORTON, INC.
241 ARCADIA PLACE          1   HEIGHTS OF CIBOLO   ARCADIA PLACE      10/29/2010   D.R. HORTON, INC.
202 RIDGE BLUFF            2   HEIGHTS OF CIBOLO   RIDGE BLUFF         11/2/2010   D.R. HORTON, INC.
242 RIDGE BLUFF            2   HEIGHTS OF CIBOLO   RIDGE BLUFF         11/5/2010   D.R. HORTON, INC.
522 MAYFLOWER              2   HEIGHTS OF CIBOLO   MAYFLOWER          11/24/2010   D.R. HORTON, INC.
234 ARCADIA PLACE          2   HEIGHTS OF CIBOLO   ARCADIA PLACE       1/19/2011   D.R. HORTON, INC.
221 ARCADIA PLACE          2   HEIGHTS OF CIBOLO   ARCADIA PLACE       1/21/2011   D.R. HORTON, INC.
314 MAYFLOWER              2   HEIGHTS OF CIBOLO   MAYFLOWER           1/24/2011   D.R. HORTON, INC.
206 RIDGE BLUFF            2   HEIGHTS OF CIBOLO   RIDGE BLUFF         2/16/2011   D.R. HORTON, INC.
218 RIDGE BLUFF            2   HEIGHTS OF CIBOLO   RIDGE BLUFF         2/16/2011   D.R. HORTON, INC.
125 PARK HEIGHTS           2   HEIGHTS OF CIBOLO   PARK HEIGHTS        2/18/2011   D.R. HORTON, INC.
201 RALEIGH DRIVE          2   HEIGHTS OF CIBOLO   RALEIGH DRIVE       3/14/2011   D.R. HORTON, INC.
217 KENSINGTON DRIVE       2   HEIGHTS OF CIBOLO   KENSINGTON DRIVE    3/17/2011   D.R. HORTON, INC.
210 RALEIGH DRIVE          2   HEIGHTS OF CIBOLO   RALEIGH DRIVE       3/17/2011   D.R. HORTON, INC.
222 KENSINGTON DR.         2   HEIGHTS OF CIBOLO   KENSINGTON DR.      3/18/2011   D.R. HORTON, INC.
205 RIDGE BLUFF            2   HEIGHTS OF CIBOLO   RIDGE BLUFF         3/22/2011   D.R. HORTON, INC.
246 RIDGE BLUFF            2   HEIGHTS OF CIBOLO   RIDGE BLUFF         3/22/2011   D.R. HORTON, INC.
254 ARCADIA PLACE          2   HEIGHTS OF CIBOLO   ARCADIA PLACE       3/25/2011   D.R. HORTON, INC.
205 RALEIGH DRIVE          2   HEIGHTS OF CIBOLO   RALEIGH DRIVE       3/31/2011   D.R. HORTON, INC.
218 RALEIGH DR.            2   HEIGHTS OF CIBOLO   RALEIGH DR.          4/1/2011   D.R. HORTON, INC.
222 RIDGE BLUFF            2   HEIGHTS OF CIBOLO   RIDGE BLUFF          4/1/2011   D.R. HORTON, INC.
510 MAYFLOWER              2   HEIGHTS OF CIBOLO   MAYFLOWER           4/11/2011   D.R. HORTON, INC.
210 RIDGE BLUFF            2   HEIGHTS OF CIBOLO   RIDGE BLUFF         4/11/2011   D.R. HORTON, INC.
214 RIDGE BLUFF            2   HEIGHTS OF CIBOLO   RIDGE BLUFF         4/11/2011   D.R. HORTON, INC.
209 RIDGE BLUFF            2   HEIGHTS OF CIBOLO   RIDGE BLUFF         4/12/2011   D.R. HORTON, INC.
518 MAYFLOWER              2   HEIGHTS OF CIBOLO   MAYFLOWER           4/12/2011   D.R. HORTON, INC.
306 PARK HEIGHTS           2   HEIGHTS OF CIBOLO   PARK HEIGHTS        4/18/2011   D.R. HORTON, INC.
506 MAYFLOWER              2   HEIGHTS OF CIBOLO   MAYFLOWER           4/22/2011   D.R. HORTON, INC.
102 RIDGE BLUFF            2   HEIGHTS OF CIBOLO   RIDGE BLUFF          5/3/2011   D.R. HORTON, INC.
238 KENSINGTON DRIVE       1   HEIGHTS OF CIBOLO   KENSINGTON DRIVE    5/27/2011   D.R. HORTON, INC.
218 KENSINGTON DR.         2   HEIGHTS OF CIBOLO   KENSINGTON DR.      6/16/2011   D.R. HORTON, INC.
514 MAYFLOWER              2   HEIGHTS OF CIBOLO   MAYFLOWER           6/28/2011   D.R. HORTON, INC.
409 CANTERBURY HILL        2   HEIGHTS OF CIBOLO   CANTERBURY HILL     6/29/2011   D.R. HORTON, INC.
205 KENSINGTON DR.         2   HEIGHTS OF CIBOLO   KENSINGTON DR.      6/30/2011   D.R. HORTON, INC.
233 KENSINGTON DR.         2   HEIGHTS OF CIBOLO   KENSINGTON DR.       7/5/2011   D.R. HORTON, INC.
238 ARCADIA PLACE          2   HEIGHTS OF CIBOLO   ARCADIA PLACE        7/6/2011   D.R. HORTON, INC.
129 PARK HEIGHTS           2   HEIGHTS OF CIBOLO   PARK HEIGHTS         7/6/2011   D.R. HORTON, INC.
217 ARCADIA PLACE          1   HEIGHTS OF CIBOLO   ARCADIA PLACE       7/13/2011   D.R. HORTON, INC.
245 ARCADIA PLACE          2   HEIGHTS OF CIBOLO   ARCADIA PLACE       7/14/2011   D.R. HORTON, INC.
210 KENSINGTON DR.         2   HEIGHTS OF CIBOLO   KENSINGTON DR.      7/28/2011   D.R. HORTON, INC.
226 KENSINGTON DR.         2   HEIGHTS OF CIBOLO   KENSINGTON DR.      7/28/2011   D.R. HORTON, INC.
509 CANTERBURY HILL        2   HEIGHTS OF CIBOLO   CANTERBURY HILL      8/2/2011   D.R. HORTON, INC.
221 RIDGE BLUFF            2   HEIGHTS OF CIBOLO   RIDGE BLUFF          8/8/2011   D.R. HORTON, INC.
238 RIDGE BLUFF            2   HEIGHTS OF CIBOLO   RIDGE BLUFF          8/8/2011   D.R. HORTON, INC.
201 RIDGE BLUFF            2   HEIGHTS OF CIBOLO   RIDGE BLUFF         8/23/2011   D.R. HORTON, INC.
         Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 771 of 1053 PageID:
                                             18336

234 RIDGE BLUFF            2   HEIGHTS OF CIBOLO   RIDGE BLUFF          8/25/2011   D.R. HORTON, INC.
213 RIDGE BLUFF            2   HEIGHTS OF CIBOLO   RIDGE BLUFF          8/26/2011   D.R. HORTON, INC.
217 RIDGE BLUFF            2   HEIGHTS OF CIBOLO   RIDGE BLUFF          8/29/2011   D.R. HORTON, INC.
225 ARCADIA PLACE          2   HEIGHTS OF CIBOLO   ARCADIA PLACE        9/13/2011   D.R. HORTON, INC.
221 KENSINGTON DR.         2   HEIGHTS OF CIBOLO   KENSINGTON DR.       9/15/2011   D.R. HORTON, INC.
501 CANTEBURY HILL         2   HEIGHTS OF CIBOLO   CANTEBURY HILL       9/19/2011   D.R. HORTON, INC.
230 KENSINGTON DR.         2   HEIGHTS OF CIBOLO   KENSINGTON DR.       9/23/2011   D.R. HORTON, INC.
285 ARCADIA PLACE          2   HEIGHTS OF CIBOLO   ARCADIA PLACE       10/19/2011   D.R. HORTON, INC.
226 RIDGE BLUFF            2   HEIGHTS OF CIBOLO   RIDGE BLUFF         10/27/2011   D.R. HORTON, INC.
237 RIDGE BLUFF            2   HEIGHTS OF CIBOLO   RIDGE BLUFF         11/17/2011   D.R. HORTON, INC.
206 KENSINGTON DR.         2   HEIGHTS OF CIBOLO   KENSINGTON DR.       12/1/2011   D.R. HORTON, INC.
202 RALEIGH DR.            2   HEIGHTS OF CIBOLO   RALEIGH DR.           1/5/2012   D.R. HORTON, INC.
405 CANTEBURY HILL         2   HEIGHTS OF CIBOLO   CANTEBURY HILL        1/6/2012   D.R. HORTON, INC.
209 KENSINGTON DR.         2   HEIGHTS OF CIBOLO   KENSINGTON DR.       2/22/2012   D.R. HORTON, INC.
229 KENSINGTON DR.         2   HEIGHTS OF CIBOLO   KENSINGTON DR.       2/22/2012   D.R. HORTON, INC.
317 CANTERBURY HILL        2   HEIGHTS OF CIBOLO   CANTERBURY HILL      2/24/2012   D.R. HORTON, INC.
417 CANTERBURY HILL        2   HEIGHTS OF CIBOLO   CANTERBURY HILL      2/24/2012   D.R. HORTON, INC.
225 KENSINGTON DR.         2   HEIGHTS OF CIBOLO   KENSINGTON DR.        3/2/2012   D.R. HORTON, INC.
237 KENSINGTON DR.         2   HEIGHTS OF CIBOLO   KENSINGTON DR.       3/23/2012   D.R. HORTON, INC.
213 PARK HEIGHTS           2   HEIGHTS OF CIBOLO   PARK HEIGHTS          4/2/2012   D.R. HORTON, INC.
214 MAYFLOWER              2   HEIGHTS OF CIBOLO   MAYFLOWER            4/12/2012   D.R. HORTON, INC.
110 RIDGE BLUFF            2   HEIGHTS OF CIBOLO   RIDGE BLUFF          4/17/2012   D.R. HORTON, INC.
218 MAYFLOWER              2   HEIGHTS OF CIBOLO   MAYFLOWER            4/30/2012   D.R. HORTON, INC.
229 RIDGE BLUFF            2   HEIGHTS OF CIBOLO   RIDGE BLUFF           7/5/2012   D.R. HORTON, INC.
313 CANTERBURY HILL        2   HEIGHTS OF CIBOLO   CANTERBURY HILL      7/20/2012   D.R. HORTON, INC.
210 MAYFLOWER              2   HEIGHTS OF CIBOLO   MAYFLOWER            7/24/2012   D.R. HORTON, INC.
401 CANTERBURY             2   HEIGHTS OF CIBOLO   CANTERBURY           8/22/2012   D.R. HORTON, INC.
23506 ENCHANTED BEND       2   HEIGHTS STN OAK     ENCHANTED BEND       3/11/2013   D.R. HORTON, INC.
23606 ENCHANTED PATH       2   HEIGHTS STN OAK     ENCHANTED PATH       4/12/2013   D.R. HORTON, INC.
23618 ENCHANTED PATH       2   HEIGHTS STN OAK     ENCHANTED PATH       4/22/2013   D.R. HORTON, INC.
206 ENCHANTED HILL         2   HEIGHTS STN OAK     ENCHANTED HILL       7/25/2013   D.R. HORTON, INC.
23502 ENCHANTED BEND       2   HEIGHTS STN OAK     ENCHANTED BEND        9/4/2013   D.R. HORTON, INC.
23614 ENCHANTED PATH       1   HEIGHTS STN OAK     ENCHANTED PATH       9/19/2013   D.R. HORTON, INC.
23602 ENCHANTED PATH       2   HEIGHTS STN OAK     ENCHANTED PATH       10/2/2013   D.R. HORTON, INC.
3911 ADAIR BLUFF           2   HIGHLAND HEIGHT     ADAIR BLUFF          1/11/2013   D.R. HORTON, INC.
623 KATE SCHENCK AVE.      2   HIGHLAND HEIGHT     KATE SCHENCK AVE.    2/12/2013   D.R. HORTON, INC.
627 KATE SCHENCK AVE.      2   HIGHLAND HEIGHT     KATE SCHENCK AVE.    2/14/2013   D.R. HORTON, INC.
631 KATE SCHENCK AVE.      1   HIGHLAND HEIGHT     KATE SCHENCK AVE.    2/22/2013   D.R. HORTON, INC.
619 KATE SCHENCK AVE.      1   HIGHLAND HEIGHT     KATE SCHENCK AVE.    2/22/2013   D.R. HORTON, INC.
635 KATE SCHENCK AVE.      1   HIGHLAND HEIGHT     KATE SCHENCK AVE.    4/20/2013   D.R. HORTON, INC.
622 KATE SCHENCK AVE       1   HIGHLAND HEIGHT     KATE SCHENCK AVE     5/14/2013   D.R. HORTON, INC.
615 KATE SCHENCK AVE.      1   HIGHLAND HEIGHT     KATE SCHENCK AVE.    5/14/2013   D.R. HORTON, INC.
626 KATE SCHENCK AVE.      1   HIGHLAND HEIGHT     KATE SCHENCK AVE.    5/15/2013   D.R. HORTON, INC.
6711 TEHAMA GATE           1   HIGHLAND HEIGHT     TEHAMA GATE           6/5/2013   D.R. HORTON, INC.
559 KATE SCHENCK AVE.      1   HIGHLAND HEIGHT     KATE SCHENCK AVE.    8/29/2013   D.R. HORTON, INC.
602 KATE SCHENCK AVE.      2   HIGHLAND HEIGHT     KATE SCHENCK AVE.    8/30/2013   D.R. HORTON, INC.
611 KENSWICK VIEW          2   HIGHLAND HEIGHT     KENSWICK VIEW        9/19/2013   D.R. HORTON, INC.
4122 ADAIR BLUFF           2   HIGHLAND HEIGHT     ADAIR BLUFF          9/20/2013   D.R. HORTON, INC.
4034 ADAIR BLUFF           1   HIGHLAND HEIGHT     ADAIR BLUFF          9/20/2013   D.R. HORTON, INC.
4026 ADAIR BLUFF           2   HIGHLAND HEIGHT     ADAIR BLUFF          9/24/2013   D.R. HORTON, INC.
603 KATE SCHENCK AVE.      1   HIGHLAND HEIGHT     KATE SCHENCK AVE.   10/14/2013   D.R. HORTON, INC.
606 KATE SCHENCK AVE       1   HIGHLAND HEIGHT     KATE SCHENCK AVE    10/16/2013   D.R. HORTON, INC.
6710 TEHAMA GATE           1   HIGHLAND HEIGHT     TEHAMA GATE         10/17/2013   D.R. HORTON, INC.
6730 TEHAMA GATE           2   HIGHLAND HEIGHT     TEHAMA GATE          11/5/2013   D.R. HORTON, INC.
6722 TEHAMA GATE           2   HIGHLAND HEIGHT     TEHAMA GATE          11/6/2013   D.R. HORTON, INC.
2611 LYRA COVE             2   HORIZON POINTE      LYRA COVE             1/7/2008   D.R. HORTON, INC.
2826 DEL MAR WAY           1   HORIZON POINTE      DEL MAR WAY           1/7/2008   D.R. HORTON, INC.
2606 BRIGHTON PARK         2   HORIZON POINTE      BRIGHTON PARK        1/10/2008   D.R. HORTON, INC.
        Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 772 of 1053 PageID:
                                            18337

2826 SALT POINT            1   HORIZON POINTE   SALT POINT                 1/16/2008   D.R. HORTON, INC.
2718 SEAL POINTE           2   HORIZON POINTE   SEAL POINTE                1/16/2008   D.R. HORTON, INC.
2710 MOONROCK              1   HORIZON POINTE   MOONROCK                   1/18/2008   D.R. HORTON, INC.
2903 DEL MAR WAY           2   HORIZON POINTE   DEL MAR WAY                1/21/2008   D.R. HORTON, INC.
7138 CAPRICORN WAY         2   HORIZON POINTE   CAPRICORN WAY              1/21/2008   D.R. HORTON, INC.
2714 MOONROCK              2   HORIZON POINTE   MOONROCK                   1/21/2008   D.R. HORTON, INC.
2827 DEL MAR WAY           1   HORIZON POINTE   DEL MAR WAY                1/22/2008   D.R. HORTON, INC.
7215 DARK MOON             2   HORIZON POINTE   DARK MOON                  1/22/2008   D.R. HORTON, INC.
2823 DEL MAR WAY           2   HORIZON POINTE   DEL MAR WAY                1/24/2008   D.R. HORTON, INC.
2703 POINT SUR             1   HORIZON POINTE   POINT SUR                  1/24/2008   D.R. HORTON, INC.
2819 DEL MAR WAY           1   HORIZON POINTE   DEL MAR WAY                1/24/2008   D.R. HORTON, INC.

HORIZON POINTE POOLHOUSE   1   HORIZON POINTE   HORIZON POINTE POOLHOUSE   1/28/2008   D.R. HORTON, INC.
7146 CAPRICORN WAY         1   HORIZON POINTE   CAPRICORN WAY              1/28/2008   D.R. HORTON, INC.
2718 POINT SUR             1   HORIZON POINTE   POINT SUR                  1/31/2008   D.R. HORTON, INC.
2715 BRIGHTON PARK         2   HORIZON POINTE   BRIGHTON PARK              2/15/2008   D.R. HORTON, INC.
7210 CAPRICORN WAY         1   HORIZON POINTE   CAPRICORN WAY               3/3/2008   D.R. HORTON, INC.
2610 SEAL POINTE           2   HORIZON POINTE   SEAL POINTE                3/12/2008   D.R. HORTON, INC.
7223 CAPRICORN WAY         1   HORIZON POINTE   CAPRICORN WAY              3/17/2008   D.R. HORTON, INC.
2335 CLOUDBAIT VIEW        1   HORIZON POINTE   CLOUDBAIT VIEW             3/25/2008   D.R. HORTON, INC.
2339 CLOUDBAIT VIEW        2   HORIZON POINTE   CLOUDBAIT VIEW             3/25/2008   D.R. HORTON, INC.
2331 CLOUDBAIT VIEW        2   HORIZON POINTE   CLOUDBAIT VIEW             3/26/2008   D.R. HORTON, INC.
2327 CLOUDBAIT VIEW        1   HORIZON POINTE   CLOUDBAIT VIEW             3/27/2008   D.R. HORTON, INC.
2330 CLOUDBAIT VIEW        2   HORIZON POINTE   CLOUDBAIT VIEW             3/28/2008   D.R. HORTON, INC.
2319 CLOUDBAIT VIEW        1   HORIZON POINTE   CLOUDBAIT VIEW             3/31/2008   D.R. HORTON, INC.
2334 CLOUDBAIT VIEW        1   HORIZON POINTE   CLOUDBAIT VIEW             3/31/2008   D.R. HORTON, INC.
2338 CLOUDBAIT VIEW        2   HORIZON POINTE   CLOUDBAIT VIEW              4/1/2008   D.R. HORTON, INC.
6623 PORT ELIZABETH        2   HORIZON POINTE   PORT ELIZABETH              4/2/2008   D.R. HORTON, INC.
2318 CLOUDBAIT VIEW        1   HORIZON POINTE   CLOUDBAIT VIEW              4/3/2008   D.R. HORTON, INC.
2314 CLOUDBAIT VIEW        2   HORIZON POINTE   CLOUDBAIT VIEW              4/3/2008   D.R. HORTON, INC.
6627 PORT ELIZABETH        1   HORIZON POINTE   PORT ELIZABETH              4/3/2008   D.R. HORTON, INC.
2323 CLOUDBAIT VIEW        2   HORIZON POINTE   CLOUDBAIT VIEW              4/4/2008   D.R. HORTON, INC.
2342 CLOUDBAIT VIEW        1   HORIZON POINTE   CLOUDBAIT VIEW              4/4/2008   D.R. HORTON, INC.
2326 CLOUDBAIT VIEW        1   HORIZON POINTE   CLOUDBAIT VIEW              4/4/2008   D.R. HORTON, INC.
6619 PORT ELIZABETH        1   HORIZON POINTE   PORT ELIZABETH              4/4/2008   D.R. HORTON, INC.
2322 CLOUDBAIT VIEW        2   HORIZON POINTE   CLOUDBAIT VIEW              4/7/2008   D.R. HORTON, INC.
2607 PISMO BEACH           2   HORIZON POINTE   PISMO BEACH                4/10/2008   D.R. HORTON, INC.
2314 CAMBERLY VIEW         1   HORIZON POINTE   CAMBERLY VIEW              4/14/2008   D.R. HORTON, INC.
2346 CLOUDBAIT VIEW        2   HORIZON POINTE   CLOUDBAIT VIEW             4/14/2008   D.R. HORTON, INC.
6622 POSEIDON WAY          1   HORIZON POINTE   POSEIDON WAY               4/18/2008   D.R. HORTON, INC.
7002 ZUMA BEACH            2   HORIZON POINTE   ZUMA BEACH                 4/24/2008   D.R. HORTON, INC.
2311 CAMBERLY VIEW         1   HORIZON POINTE   CAMBERLY VIEW              4/28/2008   D.R. HORTON, INC.
2322 CAMBERLY VIEW         1   HORIZON POINTE   CAMBERLY VIEW              4/28/2008   D.R. HORTON, INC.
6631 PORT ELIZABETH        2   HORIZON POINTE   PORT ELIZABETH              5/5/2008   D.R. HORTON, INC.
2310 CLOUDBAIT VIEW        1   HORIZON POINTE   CLOUDBAIT VIEW             5/23/2008   D.R. HORTON, INC.
2315 CLOUDBAIT VIEW        1   HORIZON POINTE   CLOUDBAIT VIEW             5/23/2008   D.R. HORTON, INC.
2307 CLOUDBAIT VIEW        2   HORIZON POINTE   CLOUDBAIT VIEW             5/27/2008   D.R. HORTON, INC.
6935 LUNAR WAY             1   HORIZON POINTE   LUNAR WAY                  5/29/2008   D.R. HORTON, INC.
2711 POINT SUR             1   HORIZON POINTE   POINT SUR                  5/30/2008   D.R. HORTON, INC.
7010 DAYBREAK PEAKS        2   HORIZON POINTE   DAYBREAK PEAKS             6/11/2008   D.R. HORTON, INC.
7014 DAYBREAK PEAKS        2   HORIZON POINTE   DAYBREAK PEAKS             6/11/2008   D.R. HORTON, INC.
2719 SEAL POINTE           1   HORIZON POINTE   SEAL POINTE                6/19/2008   D.R. HORTON, INC.
2618 SEAL POINTE           2   HORIZON POINTE   SEAL POINTE                6/24/2008   D.R. HORTON, INC.
2303 SALMON CREEK          1   HORIZON POINTE   SALMON CREEK               7/16/2008   D.R. HORTON, INC.
2719 BRIGHTON PARK         1   HORIZON POINTE   BRIGHTON PARK              7/21/2008   D.R. HORTON, INC.
2610 PISMO BEACH           1   HORIZON POINTE   PISMO BEACH                7/21/2008   D.R. HORTON, INC.
6606 POSEIDON WAY          1   HORIZON POINTE   POSEIDON WAY               7/24/2008   D.R. HORTON, INC.
7018 ZUMA BEACH            2   HORIZON POINTE   ZUMA BEACH                 7/30/2008   D.R. HORTON, INC.
         Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 773 of 1053 PageID:
                                             18338

2311 CLOUDBAIT VIEW        1   HORIZON POINTE   CLOUDBAIT VIEW       8/12/2008   D.R. HORTON, INC.
6615 POSEIDON WAY          2   HORIZON POINTE   POSEIDON WAY         8/12/2008   D.R. HORTON, INC.
2602 GRAY WHALES           2   HORIZON POINTE   GRAY WHALES          8/12/2008   D.R. HORTON, INC.
2711 BRIGHTON PARK         2   HORIZON POINTE   BRIGHTON PARK        8/27/2008   D.R. HORTON, INC.
2727 BRIGHTON PARK         2   HORIZON POINTE   BRIGHTON PARK        8/28/2008   D.R. HORTON, INC.
2722 BRIGHTON PARK         1   HORIZON POINTE   BRIGHTON PARK        8/28/2008   D.R. HORTON, INC.
2739 BRIGHTON PARK         2   HORIZON POINTE   BRIGHTON PARK        8/29/2008   D.R. HORTON, INC.
2731 BRIGHTON PARK         2   HORIZON POINTE   BRIGHTON PARK         9/2/2008   D.R. HORTON, INC.
2907 DEL MAR WAY           2   HORIZON POINTE   DEL MAR WAY           9/4/2008   D.R. HORTON, INC.
7118 ZUMA BEACH            2   HORIZON POINTE   ZUMA BEACH            9/4/2008   D.R. HORTON, INC.
7018 DAYBREAK PEAKS        1   HORIZON POINTE   DAYBREAK PEAKS       9/16/2008   D.R. HORTON, INC.
2702 SEAL POINT            1   HORIZON POINTE   SEAL POINT           9/16/2008   D.R. HORTON, INC.
2615 GRAY WHALES           2   HORIZON POINTE   GRAY WHALES          9/23/2008   D.R. HORTON, INC.
7038 DAYBREAK PEAKS        2   HORIZON POINTE   DAYBREAK PEAKS       9/23/2008   D.R. HORTON, INC.
7218 SANDY BAY             2   HORIZON POINTE   SANDY BAY            9/25/2008   D.R. HORTON, INC.
2314 SALMON CREEK          1   HORIZON POINTE   SALMON CREEK         9/25/2008   D.R. HORTON, INC.
7210 SANDY BAY             2   HORIZON POINTE   SANDY BAY            9/26/2008   D.R. HORTON, INC.
7222 SANDY BAY             2   HORIZON POINTE   SANDY BAY            9/29/2008   D.R. HORTON, INC.
2611 PISMO BEACH           1   HORIZON POINTE   PISMO BEACH          10/1/2008   D.R. HORTON, INC.
2723 BRIGHTON PARK         1   HORIZON POINTE   BRIGHTON PARK        10/2/2008   D.R. HORTON, INC.
7214 CAPRICORN WAY         2   HORIZON POINTE   CAPRICORN WAY        10/2/2008   D.R. HORTON, INC.
2307 SALMON CREEK          1   HORIZON POINTE   SALMON CREEK         10/3/2008   D.R. HORTON, INC.
2626 SEAL POINTE           1   HORIZON POINTE   SEAL POINTE          10/3/2008   D.R. HORTON, INC.
2311 SALMON CREEK          2   HORIZON POINTE   SALMON CREEK         10/7/2008   D.R. HORTON, INC.
2318 CAMBERLY VIEW         2   HORIZON POINTE   CAMBERLY VIEW        10/8/2008   D.R. HORTON, INC.
2306 SALMON CREEK          2   HORIZON POINTE   SALMON CREEK        10/10/2008   D.R. HORTON, INC.
7022 DAYBREAK PEAKS        1   HORIZON POINTE   DAYBREAK PEAKS      10/16/2008   D.R. HORTON, INC.
2802 SALT POINT            1   HORIZON POINTE   SALT POINT          10/17/2008   D.R. HORTON, INC.
7206 SANDY BAY             2   HORIZON POINTE   SANDY BAY           10/20/2008   D.R. HORTON, INC.
7202 SANDY BAY             2   HORIZON POINTE   SANDY BAY           11/18/2008   D.R. HORTON, INC.
2742 BRIGHTON PARK         2   HORIZON POINTE   BRIGHTON PARK       11/26/2008   D.R. HORTON, INC.
2630 WOLF MOON             2   HORIZON POINTE   WOLF MOON           11/26/2008   D.R. HORTON, INC.
6610 POSEIDON WAY          2   HORIZON POINTE   POSEIDON WAY         12/1/2008   D.R. HORTON, INC.
2326 CAMBERLY VIEW         2   HORIZON POINTE   CAMBERLY VIEW        12/2/2008   D.R. HORTON, INC.
2614 WOLF MOON             1   HORIZON POINTE   WOLF MOON           12/10/2008   D.R. HORTON, INC.
2814 SALT POINT            2   HORIZON POINTE   SALT POINT          12/19/2008   D.R. HORTON, INC.
2627 PISMO BEACH           1   HORIZON POINTE   PISMO BEACH         12/22/2008   D.R. HORTON, INC.
2730 BRIGHTON PARK         2   HORIZON POINTE   BRIGHTON PARK         2/3/2009   D.R. HORTON, INC.
6603 POSEIDON WAY          2   HORIZON POINTE   POSEIDON WAY         2/10/2009   D.R. HORTON, INC.
6607 POSEIDON WAY          2   HORIZON POINTE   POSEIDON WAY         2/10/2009   D.R. HORTON, INC.
6601 POSEIDON WAY          1   HORIZON POINTE   POSEIDON WAY         2/11/2009   D.R. HORTON, INC.
2350 CLOUDBAIT VIEW        2   HORIZON POINTE   CLOUDBAIT VIEW       2/12/2009   D.R. HORTON, INC.
2343 CLOUDBAIT VIEW        2   HORIZON POINTE   CLOUDBAIT VIEW       2/13/2009   D.R. HORTON, INC.
2334 CAMBERLY VIEW         1   HORIZON POINTE   CAMBERLY VIEW        2/23/2009   D.R. HORTON, INC.
2330 CAMBERLY VIEW         2   HORIZON POINTE   CAMBERLY VIEW        2/23/2009   D.R. HORTON, INC.
2315 CAMBERLY VIEW         1   HORIZON POINTE   CAMBERLY VIEW        2/24/2009   D.R. HORTON, INC.
2319 CAMBERLY VIEW         1   HORIZON POINTE   CAMBERLY VIEW        2/26/2009   D.R. HORTON, INC.
2315 SALMON CREEK          2   HORIZON POINTE   SALMON CREEK          3/4/2009   D.R. HORTON, INC.
2318 SALMON CREEK          2   HORIZON POINTE   SALMON CREEK          3/4/2009   D.R. HORTON, INC.
2323 SALMON CREEK          2   HORIZON POINTE   SALMON CREEK         3/10/2009   D.R. HORTON, INC.
6614 POSEIDON WAY          2   HORIZON POINTE   POSEIDON WAY         3/11/2009   D.R. HORTON, INC.
2322 SALMON CREEK          2   HORIZON POINTE   SALMON CREEK         3/13/2009   D.R. HORTON, INC.
6611 POSEIDON WAY          1   HORIZON POINTE   POSEIDON WAY         3/13/2009   D.R. HORTON, INC.
2319 SALMON CREEK          1   HORIZON POINTE   SALMON CREEK         3/13/2009   D.R. HORTON, INC.
6538 POSEIDON WAY          2   HORIZON POINTE   POSEIDON WAY         3/13/2009   D.R. HORTON, INC.
6602 POSEIDON WAY          2   HORIZON POINTE   POSEIDON WAY         3/16/2009   D.R. HORTON, INC.
6618 POSEIDON WAY          2   HORIZON POINTE   POSEIDON WAY         3/17/2009   D.R. HORTON, INC.
2338 CAMBERLY VIEW         2   HORIZON POINTE   CAMBERLY VIEW        3/18/2009   D.R. HORTON, INC.
        Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 774 of 1053 PageID:
                                            18339

2814 DEL MAR WAY          1   HORIZON POINTE   DEL MAR WAY          4/22/2009   D.R. HORTON, INC.
2327 CAMBERLY VIEW        1   HORIZON POINTE   CAMBERLY VIEW        6/11/2009   D.R. HORTON, INC.
7207 DARK MOON            2   HORIZON POINTE   DARK MOON             8/6/2009   D.R. HORTON, INC.
6510 POSEIDON WAY         1   HORIZON POINTE   POSEIDON WAY         8/14/2009   D.R. HORTON, INC.
6526 POSEIDON WAY         2   HORIZON POINTE   POSEIDON WAY         8/14/2009   D.R. HORTON, INC.
6534 POSEIDON WAY         2   HORIZON POINTE   POSEIDON WAY         8/17/2009   D.R. HORTON, INC.
2714 BRIGHTON PARK        1   HORIZON POINTE   BRIGHTON PARK        8/20/2009   D.R. HORTON, INC.
7002 LAGUNA BEACH         2   HORIZON POINTE   LAGUNA BEACH         8/27/2009   D.R. HORTON, INC.
2331 CAMBERLY VIEW        1   HORIZON POINTE   CAMBERLY VIEW        10/2/2009   D.R. HORTON, INC.
2323 CAMBERLY VIEW        1   HORIZON POINTE   CAMBERLY VIEW        10/2/2009   D.R. HORTON, INC.
6502 POSEIDON WAY         2   HORIZON POINTE   POSEIDON WAY         10/2/2009   D.R. HORTON, INC.
2303 CAMBERLY VIEW        2   HORIZON POINTE   CAMBERLY VIEW        10/7/2009   D.R. HORTON, INC.
2307 CAMBERLY VIEW        2   HORIZON POINTE   CAMBERLY VIEW        10/9/2009   D.R. HORTON, INC.
6518 POSEIDON WAY         1   HORIZON POINTE   POSEIDON WAY        10/22/2009   D.R. HORTON, INC.
6530 POSEIDON WAY         2   HORIZON POINTE   POSEIDON WAY        10/26/2009   D.R. HORTON, INC.
2603 WOLF MOON            2   HORIZON POINTE   WOLF MOON            11/6/2009   D.R. HORTON, INC.
6506 POSEIDON WAY         2   HORIZON POINTE   POSEIDON WAY          2/5/2010   D.R. HORTON, INC.
6514 POSEIDON WAY         2   HORIZON POINTE   POSEIDON WAY          2/5/2010   D.R. HORTON, INC.
6630 POSEIDON WAY         2   HORIZON POINTE   POSEIDON WAY          2/9/2010   D.R. HORTON, INC.
6626 POSEIDON WAY         2   HORIZON POINTE   POSEIDON WAY         2/10/2010   D.R. HORTON, INC.
6522 POSEIDON WAY         2   HORIZON POINTE   POSEIDON WAY         2/10/2010   D.R. HORTON, INC.
7007 LAGUNA BEACH         2   HORIZON POINTE   LAGUNA BEACH          8/5/2010   D.R. HORTON, INC.
201 SUNSET HEIGHTS        2   HTS OF CIBOLO    SUNSET HEIGHTS      11/28/2012   D.R. HORTON, INC.
205 PARK HEIGHTS          2   HTS OF CIBOLO    PARK HEIGHTS         12/7/2012   D.R. HORTON, INC.
106 RIDGE BLUFF           2   HTS OF CIBOLO    RIDGE BLUFF         12/12/2012   D.R. HORTON, INC.
218 SUNSET HEIGHTS        2   HTS OF CIBOLO    SUNSET HEIGHTS       1/14/2013   D.R. HORTON, INC.
226 GROVE PLACE           2   HTS OF CIBOLO    GROVE PLACE          1/17/2013   D.R. HORTON, INC.
209 PARK HEIGHTS          2   HTS OF CIBOLO    PARK HEIGHTS         1/25/2013   D.R. HORTON, INC.
205 SUNSET HEIGHTS        2   HTS OF CIBOLO    SUNSET HEIGHTS       1/29/2013   D.R. HORTON, INC.
133 PARK HEIGHTS          2   HTS OF CIBOLO    PARK HEIGHTS          2/4/2013   D.R. HORTON, INC.
217 PARK HEIGHTS          2   HTS OF CIBOLO    PARK HEIGHTS          2/8/2013   D.R. HORTON, INC.
225 RIDGE BLUFF           2   HTS OF CIBOLO    RIDGE BLUFF           5/1/2013   D.R. HORTON, INC.
206 SUNSET HEIGHTS        2   HTS OF CIBOLO    SUNSET HEIGHTS       5/16/2013   D.R. HORTON, INC.
230 GROVE PLACE           2   HTS OF CIBOLO    GROVE PLACE           7/5/2013   D.R. HORTON, INC.
137 PARK HEIGHTS          2   HTS OF CIBOLO    PARK HEIGHTS         7/18/2013   D.R. HORTON, INC.
141 PARK HEIGHTS          2   HTS OF CIBOLO    PARK HEIGHTS         7/20/2013   D.R. HORTON, INC.
230 RIDGE BLUFF           2   HTS OF CIBOLO    RIDGE BLUFF          8/31/2013   D.R. HORTON, INC.
234 GROVE PLACE           2   HTS OF CIBOLO    GROVE PLACE          9/23/2013   D.R. HORTON, INC.
505 CANTERBURY HILL       2   HTS OF CIBOLO    CANTERBURY HILL     10/28/2013   D.R. HORTON, INC.
25522 WOUNDED KNEE        1   INDIAN SPRINGS   WOUNDED KNEE          4/7/2008   D.R. HORTON, INC.
3315 SHOSHONI RISE        1   INDIAN SPRINGS   SHOSHONI RISE        4/15/2008   D.R. HORTON, INC.
3234 PAWNEE PRIDE         2   INDIAN SPRINGS   PAWNEE PRIDE         4/21/2008   D.R. HORTON, INC.
3235 PAWNEE PRIDE         2   INDIAN SPRINGS   PAWNEE PRIDE         4/28/2008   D.R. HORTON, INC.
25531 WOUNDED KNEE        2   INDIAN SPRINGS   WOUNDED KNEE          5/2/2008   D.R. HORTON, INC.
3222 PAWNEE PRIDE         2   INDIAN SPRINGS   PAWNEE PRIDE          5/6/2008   D.R. HORTON, INC.
3203 HOWLING WOLF         2   INDIAN SPRINGS   HOWLING WOLF         5/17/2008   D.R. HORTON, INC.
3130 HOWLING WOLF         2   INDIAN SPRINGS   HOWLING WOLF         5/22/2008   D.R. HORTON, INC.
3218 PAWNEE PRIDE         2   INDIAN SPRINGS   PAWNEE PRIDE         5/30/2008   D.R. HORTON, INC.
25527 WOUNDED KNEE        2   INDIAN SPRINGS   WOUNDED KNEE          6/5/2008   D.R. HORTON, INC.
25519 WOUNDED KNEE        2   INDIAN SPRINGS   WOUNDED KNEE         6/11/2008   D.R. HORTON, INC.
25523 WOUNDED KNEE        2   INDIAN SPRINGS   WOUNDED KNEE         6/20/2008   D.R. HORTON, INC.
3202 BENDING CREEK        1   INDIAN SPRINGS   BENDING CREEK        7/22/2008   D.R. HORTON, INC.
3211 PAWNEE PRIDE         1   INDIAN SPRINGS   PAWNEE PRIDE         8/18/2008   D.R. HORTON, INC.
3203 SHOSHONI RISE        2   INDIAN SPRINGS   SHOSHONI RISE        8/28/2008   D.R. HORTON, INC.
3210 PAWNEE PRIDE         1   INDIAN SPRINGS   PAWNEE PRIDE          9/9/2008   D.R. HORTON, INC.
3207 AZTEC MISSION        2   INDIAN SPRINGS   AZTEC MISSION       10/17/2008   D.R. HORTON, INC.
3206 AZTEC MISSION        2   INDIAN SPRINGS   AZTEC MISSION       10/24/2008   D.R. HORTON, INC.
3210 AZTEC MISSION        2   INDIAN SPRINGS   AZTEC MISSION        11/3/2008   D.R. HORTON, INC.
        Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 775 of 1053 PageID:
                                            18340

3311 SHOSHONI RISE        2   INDIAN SPRINGS   SHOSHONI RISE         1/6/2009   D.R. HORTON, INC.
3303 SHOSHONI RISE        2   INDIAN SPRINGS   SHOSHONI RISE        1/22/2009   D.R. HORTON, INC.
3219 PAWNEE PRIDE         2   INDIAN SPRINGS   PAWNEE PRIDE         1/29/2009   D.R. HORTON, INC.
25915 TURQUOISE SKY       2   INDIAN SPRINGS   TURQUOISE SKY         2/5/2009   D.R. HORTON, INC.
25915 CHINOOK CORNER      2   INDIAN SPRINGS   CHINOOK CORNER        2/6/2009   D.R. HORTON, INC.
26123 DAKOTA CHIEF        2   INDIAN SPRINGS   DAKOTA CHIEF        10/15/2013   D.R. HORTON, INC.
26014 DAKOTA CHIEF        2   INDIAN SPRINGS   DAKOTA CHIEF        10/23/2013   D.R. HORTON, INC.
3427 SHAWNEE WAY          2   INDIAN SPRINGS   SHAWNEE WAY         10/31/2013   D.R. HORTON, INC.
8703 CANVAS BACK          2   LAKESIDE         CANVAS BACK          8/10/2009   D.R. HORTON, INC.
707 SCARLET IBIS          2   LAKESIDE         SCARLET IBIS          9/1/2009   D.R. HORTON, INC.
718 SCARLET IBIS          1   LAKESIDE         SCARLET IBIS          9/8/2009   D.R. HORTON, INC.
711 SCARLET IBIS          2   LAKESIDE         SCARLET IBIS          9/9/2009   D.R. HORTON, INC.
722 SCARLET IBIS          2   LAKESIDE         SCARLET IBIS         9/11/2009   D.R. HORTON, INC.
730 SCARLET IBIS          1   LAKESIDE         SCARLET IBIS         9/18/2009   D.R. HORTON, INC.
715 SCARLET IBIS          2   LAKESIDE         SCARLET IBIS         9/23/2009   D.R. HORTON, INC.
718 SANDERLING            1   LAKESIDE         SANDERLING           9/23/2009   D.R. HORTON, INC.
726 SCARLET IBIS          2   LAKESIDE         SCARLET IBIS         9/28/2009   D.R. HORTON, INC.
1011 AVOCET               2   LAKESIDE         AVOCET               9/29/2009   D.R. HORTON, INC.
1007 AVOCET               2   LAKESIDE         AVOCET               10/2/2009   D.R. HORTON, INC.
714 SANDERLING            2   LAKESIDE         SANDERLING          11/13/2009   D.R. HORTON, INC.
719 SCARLET IBIS          2   LAKESIDE         SCARLET IBIS        11/16/2009   D.R. HORTON, INC.
723 SCARLET IBIS          2   LAKESIDE         SCARLET IBIS        11/18/2009   D.R. HORTON, INC.
706 SANDERLING            2   LAKESIDE         SANDERLING          11/19/2009   D.R. HORTON, INC.
803 CORMORANT             2   LAKESIDE         CORMORANT           11/20/2009   D.R. HORTON, INC.
807 CORMORANT             2   LAKESIDE         CORMORANT           11/20/2009   D.R. HORTON, INC.
815 CORMORANT             2   LAKESIDE         CORMORANT           11/23/2009   D.R. HORTON, INC.
811 CORMORANT             2   LAKESIDE         CORMORANT           11/24/2009   D.R. HORTON, INC.
730 SANDERLING            2   LAKESIDE         SANDERLING           12/2/2009   D.R. HORTON, INC.
726 SANDERLING            2   LAKESIDE         SANDERLING           1/18/2010   D.R. HORTON, INC.
723 SANDERLING            2   LAKESIDE         SANDERLING           1/18/2010   D.R. HORTON, INC.
722 SANDERLING            2   LAKESIDE         SANDERLING           1/20/2010   D.R. HORTON, INC.
727 SCARLET IBIS          2   LAKESIDE         SCARLET IBIS         1/22/2010   D.R. HORTON, INC.
715 SANDERLING            2   LAKESIDE         SANDERLING            2/8/2010   D.R. HORTON, INC.
711 SANDERLING            2   LAKESIDE         SANDERLING           2/19/2010   D.R. HORTON, INC.
719 SANDERLING            2   LAKESIDE         SANDERLING           2/26/2010   D.R. HORTON, INC.
726 CORMORANT             2   LAKESIDE         CORMORANT             3/5/2010   D.R. HORTON, INC.
718 CORMORANT             2   LAKESIDE         CORMORANT             3/5/2010   D.R. HORTON, INC.
710 SCARLET IBIS          2   LAKESIDE         SCARLET IBIS         3/11/2010   D.R. HORTON, INC.
714 SCARLET IBIS          2   LAKESIDE         SCARLET IBIS         3/12/2010   D.R. HORTON, INC.
734 CORMORANT             2   LAKESIDE         CORMORANT            3/12/2010   D.R. HORTON, INC.
707 SANDERLING            2   LAKESIDE         SANDERLING           3/22/2010   D.R. HORTON, INC.
706 SCARLET IBIS          2   LAKESIDE         SCARLET IBIS         3/22/2010   D.R. HORTON, INC.
727 SANDERLING            1   LAKESIDE         SANDERLING           3/29/2010   D.R. HORTON, INC.
738 CORMORANT             2   LAKESIDE         CORMORANT             4/5/2010   D.R. HORTON, INC.
722 CORMORANT             2   LAKESIDE         CORMORANT            4/19/2010   D.R. HORTON, INC.
819 CORMORANT             2   LAKESIDE         CORMORANT             6/4/2010   D.R. HORTON, INC.
731 SANDERLING            2   LAKESIDE         SANDERLING            6/7/2010   D.R. HORTON, INC.
823 CORMORANT             2   LAKESIDE         CORMORANT             6/8/2010   D.R. HORTON, INC.
730 CORMORANT             1   LAKESIDE         CORMORANT            6/11/2010   D.R. HORTON, INC.
731 SCARLET IBIS          2   LAKESIDE         SCARLET IBIS         7/30/2010   D.R. HORTON, INC.
8702 CANVAS BACK          2   LAKESIDE         CANVAS BACK          2/23/2011   D.R. HORTON, INC.
8706 CANVAS BACK          2   LAKESIDE         CANVAS BACK          2/24/2011   D.R. HORTON, INC.
8707 CANVAS BACK          2   LAKESIDE         CANVAS BACK          2/24/2011   D.R. HORTON, INC.
1011 CANADIAN GOOSE       2   LAKESIDE         CANADIAN GOOSE       7/15/2011   D.R. HORTON, INC.
938 SNOWSHOE WAY          1   LAKEVIEW         SNOWSHOE WAY          8/6/2010   D.R. HORTON, INC.
943 SNOWSHOE              1   LAKEVIEW         SNOWSHOE              8/9/2010   D.R. HORTON, INC.
903 SNOWSHOE              2   LAKEVIEW         SNOWSHOE              8/9/2010   D.R. HORTON, INC.
907 SNOWSHOE              2   LAKEVIEW         SNOWSHOE             8/10/2010   D.R. HORTON, INC.
        Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 776 of 1053 PageID:
                                            18341

9322 LONGMIRE TRACE       1   LAKEVIEW        LONGMIRE TRACE        8/12/2010   D.R. HORTON, INC.
9327 LONGMIRE TRACE       2   LAKEVIEW        LONGMIRE TRACE        8/12/2010   D.R. HORTON, INC.
9335 LONGMIRE TRACE       2   LAKEVIEW        LONGMIRE TRACE        8/13/2010   D.R. HORTON, INC.
9331 LONGMIRE TRACE       2   LAKEVIEW        LONGMIRE TRACE        8/16/2010   D.R. HORTON, INC.
934 PELICANS WAY          2   LAKEVIEW        PELICANS WAY         10/18/2010   D.R. HORTON, INC.
934 SNOWSHOE              2   LAKEVIEW        SNOWSHOE              11/8/2010   D.R. HORTON, INC.
935 SNOWSHOE              1   LAKEVIEW        SNOWSHOE               1/7/2011   D.R. HORTON, INC.
926 PELICANS WAY          2   LAKEVIEW        PELICANS WAY           1/7/2011   D.R. HORTON, INC.
930 SNOWSHOE              1   LAKEVIEW        SNOWSHOE              1/28/2011   D.R. HORTON, INC.
914 PELICANS WAY          1   LAKEVIEW        PELICANS WAY           4/1/2011   D.R. HORTON, INC.
922 PELICANS WAY          1   LAKEVIEW        PELICANS WAY           4/1/2011   D.R. HORTON, INC.
939 SNOWSHOE              2   LAKEVIEW        SNOWSHOE               5/6/2011   D.R. HORTON, INC.
951 SNOWSHOE              2   LAKEVIEW        SNOWSHOE              5/31/2011   D.R. HORTON, INC.
9311 LONGMIRE TRACE       2   LAKEVIEW        LONGMIRE TRACE        6/23/2011   D.R. HORTON, INC.
947 SNOWSHOE              2   LAKEVIEW        SNOWSHOE              6/27/2011   D.R. HORTON, INC.
930 PELICANS WAY          2   LAKEVIEW        PELICANS WAY          6/28/2011   D.R. HORTON, INC.
927 SNOWSHOE              1   LAKEVIEW        SNOWSHOE              8/10/2011   D.R. HORTON, INC.
931 SNOWSHOE              2   LAKEVIEW        SNOWSHOE              8/11/2011   D.R. HORTON, INC.
11907 CHENEY GLEN         1   LAURA HEIGHTS   CHENEY GLEN           8/11/2009   D.R. HORTON, INC.
11911 CHENEY GLEN         2   LAURA HEIGHTS   CHENEY GLEN           8/11/2009   D.R. HORTON, INC.
11906 CHENEY GLEN         2   LAURA HEIGHTS   CHENEY GLEN           8/11/2009   D.R. HORTON, INC.
11918 CHENEY GLEN         2   LAURA HEIGHTS   CHENEY GLEN           8/12/2009   D.R. HORTON, INC.
9910 SUN MILL             2   LAURA HEIGHTS   SUN MILL              8/13/2009   D.R. HORTON, INC.
9818 SUN MILL             1   LAURA HEIGHTS   SUN MILL              8/13/2009   D.R. HORTON, INC.
11911 CURTIS HILL         2   LAURA HEIGHTS   CURTIS HILL           8/14/2009   D.R. HORTON, INC.
11923 CURTIS HILL         1   LAURA HEIGHTS   CURTIS HILL           10/9/2009   D.R. HORTON, INC.
9914 SUN MILL             2   LAURA HEIGHTS   SUN MILL              10/9/2009   D.R. HORTON, INC.
12007 MILL BERGER         1   LAURA HEIGHTS   MILL BERGER          10/12/2009   D.R. HORTON, INC.
12015 MILL BERGER         2   LAURA HEIGHTS   MILL BERGER          10/13/2009   D.R. HORTON, INC.
10007 MILL PATH           1   LAURA HEIGHTS   MILL PATH            10/16/2009   D.R. HORTON, INC.
11903 CHENEY GLEN         1   LAURA HEIGHTS   CHENEY GLEN          10/23/2009   D.R. HORTON, INC.
10107 MILL PATH           1   LAURA HEIGHTS   MILL PATH            10/23/2009   D.R. HORTON, INC.
10110 SUN MILL            2   LAURA HEIGHTS   SUN MILL             10/30/2009   D.R. HORTON, INC.
10102 SUN MILL            2   LAURA HEIGHTS   SUN MILL             10/30/2009   D.R. HORTON, INC.
11902 CHENEY GLEN         2   LAURA HEIGHTS   CHENEY GLEN           11/2/2009   D.R. HORTON, INC.
11915 CURTIS HILL         1   LAURA HEIGHTS   CURTIS HILL          11/24/2009   D.R. HORTON, INC.
10106 SUN MILL            2   LAURA HEIGHTS   SUN MILL             11/30/2009   D.R. HORTON, INC.
10114 SUN MILL            1   LAURA HEIGHTS   SUN MILL              12/1/2009   D.R. HORTON, INC.
11915 CHENEY GLEN         1   LAURA HEIGHTS   CHENEY GLEN           1/26/2010   D.R. HORTON, INC.
11919 CHENEY GLEN         1   LAURA HEIGHTS   CHENEY GLEN           1/26/2010   D.R. HORTON, INC.
10019 MILL PATH           1   LAURA HEIGHTS   MILL PATH              2/3/2010   D.R. HORTON, INC.
11906 NIXON POINT         1   LAURA HEIGHTS   NIXON POINT            2/5/2010   D.R. HORTON, INC.
10011 MILL PATH           1   LAURA HEIGHTS   MILL PATH             2/17/2010   D.R. HORTON, INC.
11914 NIXON POINT         2   LAURA HEIGHTS   NIXON POINT           2/24/2010   D.R. HORTON, INC.
11907 NIXON POINT         2   LAURA HEIGHTS   NIXON POINT           2/25/2010   D.R. HORTON, INC.
11902 NIXON POINT         1   LAURA HEIGHTS   NIXON POINT           3/18/2010   D.R. HORTON, INC.
11910 NIXON POINT         1   LAURA HEIGHTS   NIXON POINT           3/22/2010   D.R. HORTON, INC.
11903 NIXON POINT         1   LAURA HEIGHTS   NIXON POINT           3/22/2010   D.R. HORTON, INC.
11915 NIXON POINT         1   LAURA HEIGHTS   NIXON POINT           3/24/2010   D.R. HORTON, INC.
11918 NIXON POINT         1   LAURA HEIGHTS   NIXON POINT           3/24/2010   D.R. HORTON, INC.
9919 MILL PATH            1   LAURA HEIGHTS   MILL PATH              4/8/2010   D.R. HORTON, INC.
12006 AGNEW RIDGE         1   LAURA HEIGHTS   AGNEW RIDGE           5/28/2010   D.R. HORTON, INC.
12007 ALLARD BLUFF        2   LAURA HEIGHTS   ALLARD BLUFF           6/2/2010   D.R. HORTON, INC.
12011 ALLARD BLUFF        2   LAURA HEIGHTS   ALLARD BLUFF           6/2/2010   D.R. HORTON, INC.
12006 ALLARD BLUFF        1   LAURA HEIGHTS   ALLARD BLUFF           6/9/2010   D.R. HORTON, INC.
12014 AGNEW RIDGE         1   LAURA HEIGHTS   AGNEW RIDGE            6/9/2010   D.R. HORTON, INC.
12010 AGNEW RIDGE         2   LAURA HEIGHTS   AGNEW RIDGE            6/9/2010   D.R. HORTON, INC.
10210 SUN MILL            1   LAURA HEIGHTS   SUN MILL              6/14/2010   D.R. HORTON, INC.
         Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 777 of 1053 PageID:
                                             18342

10214 SUN MILL             1   LAURA HEIGHTS   SUN MILL              6/16/2010   D.R. HORTON, INC.
10310 SUN MILL             2   LAURA HEIGHTS   SUN MILL              6/16/2010   D.R. HORTON, INC.
12014 ALLARD BLUFF         1   LAURA HEIGHTS   ALLARD BLUFF          6/22/2010   D.R. HORTON, INC.
12010 ALLARD BLUFF         1   LAURA HEIGHTS   ALLARD BLUFF          6/23/2010   D.R. HORTON, INC.
10218 SUN MILL             1   LAURA HEIGHTS   SUN MILL              6/23/2010   D.R. HORTON, INC.
12018 ALLARD BLUFF         1   LAURA HEIGHTS   ALLARD BLUFF          6/24/2010   D.R. HORTON, INC.
10302 SUN MILL             2   LAURA HEIGHTS   SUN MILL              6/30/2010   D.R. HORTON, INC.
10306 SUN MILL             2   LAURA HEIGHTS   SUN MILL              6/30/2010   D.R. HORTON, INC.
10003 MILL PATH            2   LAURA HEIGHTS   MILL PATH             7/13/2010   D.R. HORTON, INC.
12018 AGNEW RIDGE          1   LAURA HEIGHTS   AGNEW RIDGE           7/23/2010   D.R. HORTON, INC.
12015 ALLARD BLUFF         2   LAURA HEIGHTS   ALLARD BLUFF          7/23/2010   D.R. HORTON, INC.
12019 ALLARD BLUFF         2   LAURA HEIGHTS   ALLARD BLUFF          7/23/2010   D.R. HORTON, INC.
12003 AGNEW RIDGE          1   LAURA HEIGHTS   AGNEW RIDGE           7/28/2010   D.R. HORTON, INC.
11919 NIXON POINT          2   LAURA HEIGHTS   NIXON POINT           8/31/2010   D.R. HORTON, INC.
10015 MILL PATH            1   LAURA HEIGHTS   MILL PATH            10/12/2010   D.R. HORTON, INC.
9623 MILL PATH             1   LAURA HEIGHTS   MILL PATH            11/24/2010   D.R. HORTON, INC.
12002 ALLARD BLUFF         2   LAURA HEIGHTS   ALLARD BLUFF         12/28/2010   D.R. HORTON, INC.
11911 NIXON POINT          1   LAURA HEIGHTS   NIXON POINT            1/6/2011   D.R. HORTON, INC.
12030 MILL SUMMIT          2   LAURA HEIGHTS   MILL SUMMIT            2/3/2011   D.R. HORTON, INC.
12003 ALLARD BLUFF         2   LAURA HEIGHTS   ALLARD BLUFF           3/2/2011   D.R. HORTON, INC.
10023 MILL PATH            2   LAURA HEIGHTS   MILL PATH              3/8/2011   D.R. HORTON, INC.
12011 AGNEW RIDGE          2   LAURA HEIGHTS   AGNEW RIDGE           3/17/2011   D.R. HORTON, INC.
12015 AGNEW RIDGE          2   LAURA HEIGHTS   AGNEW RIDGE           3/17/2011   D.R. HORTON, INC.
12019 MILL VILLAGE         2   LAURA HEIGHTS   MILL VILLAGE          3/23/2011   D.R. HORTON, INC.
12002 MILL LOVE            2   LAURA HEIGHTS   MILL LOVE             3/24/2011   D.R. HORTON, INC.
12007 AGNEW RIDGE          1   LAURA HEIGHTS   AGNEW RIDGE           3/29/2011   D.R. HORTON, INC.
10442 SUN MILL             1   LAURA HEIGHTS   SUN MILL               5/6/2011   D.R. HORTON, INC.
12107 DAWES POINT          2   LAURA HEIGHTS   DAWES POINT           5/20/2011   D.R. HORTON, INC.
10143 MILL PATH            2   LAURA HEIGHTS   MILL PATH             5/20/2011   D.R. HORTON, INC.
10438 SUN MILL             2   LAURA HEIGHTS   SUN MILL              5/24/2011   D.R. HORTON, INC.
10414 SUN MILL             1   LAURA HEIGHTS   SUN MILL               6/2/2011   D.R. HORTON, INC.
10139 MILL PATH            2   LAURA HEIGHTS   MILL PATH              6/7/2011   D.R. HORTON, INC.
12110 DAWES POINT          1   LAURA HEIGHTS   DAWES POINT            6/8/2011   D.R. HORTON, INC.
12114 DAWES POINT          1   LAURA HEIGHTS   DAWES POINT            6/8/2011   D.R. HORTON, INC.
10203 MILL PATH            2   LAURA HEIGHTS   MILL PATH             6/13/2011   D.R. HORTON, INC.
12135 PATTON POINT         1   LAURA HEIGHTS   PATTON POINT          6/16/2011   D.R. HORTON, INC.
12119 DAWES POINT          2   LAURA HEIGHTS   DAWES POINT           6/16/2011   D.R. HORTON, INC.
12115 DAWES POINT          2   LAURA HEIGHTS   DAWES POINT           6/17/2011   D.R. HORTON, INC.
12124 PATTON POINT         2   LAURA HEIGHTS   PATTON POINT          6/21/2011   D.R. HORTON, INC.
12123 PATTON POINT         1   LAURA HEIGHTS   PATTON POINT          6/22/2011   D.R. HORTON, INC.
12019 AGNEW RIDGE          1   LAURA HEIGHTS   AGNEW RIDGE           6/24/2011   D.R. HORTON, INC.
12127 PATTON POINT         2   LAURA HEIGHTS   PATTON POINT          6/24/2011   D.R. HORTON, INC.
12139 PATTON POINT         2   LAURA HEIGHTS   PATTON POINT           7/1/2011   D.R. HORTON, INC.
12106 DAWES POINT          1   LAURA HEIGHTS   DAWES POINT            7/8/2011   D.R. HORTON, INC.
10410 SUN MILL             1   LAURA HEIGHTS   SUN MILL              7/14/2011   D.R. HORTON, INC.
12102 DAWES POINT          1   LAURA HEIGHTS   DAWES POINT            9/9/2011   D.R. HORTON, INC.
12136 PATTON POINT         1   LAURA HEIGHTS   PATTON POINT          9/22/2011   D.R. HORTON, INC.
12002 AGNEW RIDGE          1   LAURA HEIGHTS   AGNEW RIDGE          10/28/2011   D.R. HORTON, INC.
12103 DAWES POINT          2   LAURA HEIGHTS   DAWES POINT           11/8/2011   D.R. HORTON, INC.
12131 PATTON POINT         1   LAURA HEIGHTS   PATTON POINT          12/7/2011   D.R. HORTON, INC.
12111 DAWES POINT          1   LAURA HEIGHTS   DAWES POINT            2/3/2012   D.R. HORTON, INC.
12132 PATTON POINT         2   LAURA HEIGHTS   PATTON POINT           2/6/2012   D.R. HORTON, INC.
10215 MILL PATH            1   LAURA HEIGHTS   MILL PATH             2/17/2012   D.R. HORTON, INC.
10327 MILL PATH            1   LAURA HEIGHTS   MILL PATH             2/24/2012   D.R. HORTON, INC.
12118 DAWES POINT          1   LAURA HEIGHTS   DAWES POINT           2/28/2012   D.R. HORTON, INC.
12234 HAMLIN CREEK         1   LAURA HEIGHTS   HAMLIN CREEK          2/29/2012   D.R. HORTON, INC.
12222 HAMLIN CREEK         1   LAURA HEIGHTS   HAMLIN CREEK          3/13/2012   D.R. HORTON, INC.
12128 PATTON POINT         2   LAURA HEIGHTS   PATTON POINT          3/15/2012   D.R. HORTON, INC.
        Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 778 of 1053 PageID:
                                            18343

10131 MILL PATH           1   LAURA HEIGHTS   MILL PATH                3/20/2012   D.R. HORTON, INC.
10135 MILL PATH           1   LAURA HEIGHTS   MILL PATH                3/21/2012   D.R. HORTON, INC.
12222 MALKIN PLACE        1   LAURA HEIGHTS   MALKIN PLACE             3/29/2012   D.R. HORTON, INC.
12140 PATTON POINT        2   LAURA HEIGHTS   PATTON POINT             4/24/2012   D.R. HORTON, INC.
12226 MALKIN PLACE        1   LAURA HEIGHTS   MALKIN PLACE             5/31/2012   D.R. HORTON, INC.
12215 HAMLIN CREEK        1   LAURA HEIGHTS   HAMLIN CREEK              6/5/2012   D.R. HORTON, INC.
12230 HAMLIN CREEK        2   LAURA HEIGHTS   HAMLIN CREEK              6/7/2012   D.R. HORTON, INC.
12226 HAMLIN CREEK        2   LAURA HEIGHTS   HAMLIN CREEK             6/15/2012   D.R. HORTON, INC.
12219 HAMLIN CREEK        1   LAURA HEIGHTS   HAMLIN CREEK             6/21/2012   D.R. HORTON, INC.
10315 MILL PATH           1   LAURA HEIGHTS   MILL PATH                7/10/2012   D.R. HORTON, INC.
OLD 12103 DAWES POINT     1   LAURA HEIGHTS   OLD 12103 DAWES POINT    7/19/2012   D.R. HORTON, INC.
12230 MALKIN PLACE        2   LAURA HEIGHTS   MALKIN PLACE             7/27/2012   D.R. HORTON, INC.
12238 HAMLIN CREEK        1   LAURA HEIGHTS   HAMLIN CREEK             7/31/2012   D.R. HORTON, INC.
10323 MILL PATH           1   LAURA HEIGHTS   MILL PATH                 8/3/2012   D.R. HORTON, INC.
10311 MILL PATH           1   LAURA HEIGHTS   MILL PATH                 8/9/2012   D.R. HORTON, INC.
10211 MILL PATH           2   LAURA HEIGHTS   MILL PATH                8/10/2012   D.R. HORTON, INC.
12203 MALKIN PLACE        1   LAURA HEIGHTS   MALKIN PLACE             8/24/2012   D.R. HORTON, INC.
12203 HAMLIN CREEK        2   LAURA HEIGHTS   HAMLIN CREEK             8/28/2012   D.R. HORTON, INC.
12211 HAMLIN CREEK        1   LAURA HEIGHTS   HAMLIN CREEK             9/12/2012   D.R. HORTON, INC.
12207 MALKIN PLACE        1   LAURA HEIGHTS   MALKIN PLACE             9/17/2012   D.R. HORTON, INC.
10307 MILL PATH           1   LAURA HEIGHTS   MILL PATH                11/2/2012   D.R. HORTON, INC.
12211 MALKIN PLACE        2   LAURA HEIGHTS   MALKIN PLACE             11/2/2012   D.R. HORTON, INC.
12234 MALKIN PLACE        2   LAURA HEIGHTS   MALKIN PLACE             11/6/2012   D.R. HORTON, INC.
12207 HAMLIN CREEK        2   LAURA HEIGHTS   HAMLIN CREEK             11/8/2012   D.R. HORTON, INC.
10303 MILL PATH           2   LAURA HEIGHTS   MILL PATH               11/19/2012   D.R. HORTON, INC.
10319 MILL PATH           1   LAURA HEIGHTS   MILL PATH               11/30/2012   D.R. HORTON, INC.
10506 QUAYLE MIST         1   LAURA HEIGHTS   QUAYLE MIST              12/6/2012   D.R. HORTON, INC.
12215 MALKIN PLACE        1   LAURA HEIGHTS   MALKIN PLACE            12/12/2012   D.R. HORTON, INC.
10207 MILL PATH           2   LAURA HEIGHTS   MILL PATH               12/20/2012   D.R. HORTON, INC.
12219 MALKIN PLACE        1   LAURA HEIGHTS   MALKIN PLACE              1/3/2013   D.R. HORTON, INC.
10414 QUAYLE MIST         1   LAURA HEIGHTS   QUAYLE MIST              1/21/2013   D.R. HORTON, INC.
10418 QUAYLE MIST         2   LAURA HEIGHTS   QUAYLE MIST              1/28/2013   D.R. HORTON, INC.
10411 MILL PATH           1   LAURA HEIGHTS   MILL PATH                 2/1/2013   D.R. HORTON, INC.
12310 CRADDICK COVE       1   LAURA HEIGHTS   CRADDICK COVE             2/7/2013   D.R. HORTON, INC.
10407 MILL PATH           1   LAURA HEIGHTS   MILL PATH                2/15/2013   D.R. HORTON, INC.
12306 CRADDICK COVE       1   LAURA HEIGHTS   CRADDICK COVE            2/15/2013   D.R. HORTON, INC.
12302 CRADDICK COVE       2   LAURA HEIGHTS   CRADDICK COVE            2/18/2013   D.R. HORTON, INC.
10415 MILL PATH           2   LAURA HEIGHTS   MILL PATH                3/11/2013   D.R. HORTON, INC.
10330 QUAYLE MIST         2   LAURA HEIGHTS   QUAYLE MIST              3/15/2013   D.R. HORTON, INC.
10334 QUAYLE MIST         1   LAURA HEIGHTS   QUAYLE MIST              3/20/2013   D.R. HORTON, INC.
12319 CRADDICK COVE       1   LAURA HEIGHTS   CRADDICK COVE            3/22/2013   D.R. HORTON, INC.
12323 ASHCROFT POINT      1   LAURA HEIGHTS   ASHCROFT POINT            4/2/2013   D.R. HORTON, INC.
10423 MILL PATH           2   LAURA HEIGHTS   MILL PATH                 4/5/2013   D.R. HORTON, INC.
12315 ASHCROFT POINT      2   LAURA HEIGHTS   ASHCROFT POINT           4/15/2013   D.R. HORTON, INC.
12335 CRADDICK COVE       1   LAURA HEIGHTS   CRADDICK COVE            4/19/2013   D.R. HORTON, INC.
12339 CRADDICK COVE       1   LAURA HEIGHTS   CRADDICK COVE            4/23/2013   D.R. HORTON, INC.
12326 ASHCROFT POINT      1   LAURA HEIGHTS   ASHCROFT POINT           4/24/2013   D.R. HORTON, INC.
12323 CRADDICK COVE       1   LAURA HEIGHTS   CRADDICK COVE            4/24/2013   D.R. HORTON, INC.
10502 QUAYLE MIST         1   LAURA HEIGHTS   QUAYLE MIST              4/26/2013   D.R. HORTON, INC.
12302 ASHCROFT POINT      2   LAURA HEIGHTS   ASHCROFT POINT            5/6/2013   D.R. HORTON, INC.
12327 ASHCROFT POINT      1   LAURA HEIGHTS   ASHCROFT POINT           5/11/2013   D.R. HORTON, INC.
12319 ASHCROFT POINT      2   LAURA HEIGHTS   ASHCROFT POINT           5/14/2013   D.R. HORTON, INC.
12327 CRADDICK COVE       2   LAURA HEIGHTS   CRADDICK COVE            5/28/2013   D.R. HORTON, INC.
12306 ASHCROFT POINT      1   LAURA HEIGHTS   ASHCROFT POINT           5/29/2013   D.R. HORTON, INC.
10419 MILL PATH           2   LAURA HEIGHTS   MILL PATH                 6/1/2013   D.R. HORTON, INC.
12338 ASHCROFT POINT      1   LAURA HEIGHTS   ASHCROFT POINT           6/10/2013   D.R. HORTON, INC.
12330 ASHCROFT POINT      1   LAURA HEIGHTS   ASHCROFT POINT           6/14/2013   D.R. HORTON, INC.
9603 MILL PATH            1   LAURA HEIGHTS   MILL PATH                6/19/2013   D.R. HORTON, INC.
         Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 779 of 1053 PageID:
                                             18344

12334 ASHCROFT POINT       2   LAURA HEIGHTS     ASHCROFT POINT      6/25/2013   D.R. HORTON, INC.
12310 ASHCROFT POINT       1   LAURA HEIGHTS     ASHCROFT POINT       7/9/2013   D.R. HORTON, INC.
12331 CRADDICK COVE        1   LAURA HEIGHTS     CRADDICK COVE       7/10/2013   D.R. HORTON, INC.
6941 LAURA HEIGHTS         2   LAURA HTS EST     LAURA HEIGHTS       2/26/2010   D.R. HORTON, INC.
11519 NORTH PEAK           2   LAUREL MOUNTAIN   NORTH PEAK         10/30/2013   D.R. HORTON, INC.
11506 VERDE BEND           2   LAUREL MOUNTAIN   VERDE BEND         10/31/2013   D.R. HORTON, INC.
11523 GOAT PEAK            2   LAUREL MOUNTAIN   GOAT PEAK          10/31/2013   D.R. HORTON, INC.
5218 DUKE FIELD            1   LIBERTY VILLAGE   DUKE FIELD           1/9/2008   D.R. HORTON, INC.
7938 MCGOWEN FIELD         2   LIBERTY VILLAGE   MCGOWEN FIELD       2/13/2008   D.R. HORTON, INC.
8006 DYESS FORT            2   LIBERTY VILLAGE   DYESS FORT          2/22/2008   D.R. HORTON, INC.
5422 DANNELLY FIELD        2   LIBERTY VILLAGE   DANNELLY FIELD       3/4/2008   D.R. HORTON, INC.
5402 DUKE FIELD            1   LIBERTY VILLAGE   DUKE FIELD          5/20/2008   D.R. HORTON, INC.
7919 LIBERTY ISLAND        2   LIBERTY VILLAGE   LIBERTY ISLAND      5/20/2008   D.R. HORTON, INC.
7906 MCGOWEN FIELD         2   LIBERTY VILLAGE   MCGOWEN FIELD       5/28/2008   D.R. HORTON, INC.
5103 DUKE FIELD            2   LIBERTY VILLAGE   DUKE FIELD           6/3/2008   D.R. HORTON, INC.
5302 DANNELLY FIELD        2   LIBERTY VILLAGE   DANNELLY FIELD       6/9/2008   D.R. HORTON, INC.
5326 DANNELLY FIELD        2   LIBERTY VILLAGE   DANNELLY FIELD      6/12/2008   D.R. HORTON, INC.
7918 MCGOWEN FIELD         2   LIBERTY VILLAGE   MCGOWEN FIELD       6/20/2008   D.R. HORTON, INC.
8014 SHEPPARD KNOLL        2   LIBERTY VILLAGE   SHEPPARD KNOLL      6/26/2008   D.R. HORTON, INC.
5435 DUKE FIELD            2   LIBERTY VILLAGE   DUKE FIELD          6/27/2008   D.R. HORTON, INC.
7803 LIBERTY ISLAND        1   LIBERTY VILLAGE   LIBERTY ISLAND       7/3/2008   D.R. HORTON, INC.
7807 FORT ALLEN            1   LIBERTY VILLAGE   FORT ALLEN           7/7/2008   D.R. HORTON, INC.
5414 DUKE FIELD            2   LIBERTY VILLAGE   DUKE FIELD           7/7/2008   D.R. HORTON, INC.
7806 LIBERTY ISLAND        2   LIBERTY VILLAGE   LIBERTY ISLAND       7/7/2008   D.R. HORTON, INC.
7914 MCGOWEN FIELD         2   LIBERTY VILLAGE   MCGOWEN FIELD        7/7/2008   D.R. HORTON, INC.
5123 DUKE FIELD            1   LIBERTY VILLAGE   DUKE FIELD          7/23/2008   D.R. HORTON, INC.
8015 SHEPPARD KNOLL        1   LIBERTY VILLAGE   SHEPPARD KNOLL      7/23/2008   D.R. HORTON, INC.
5338 LOWRY PETERSON        2   LIBERTY VILLAGE   LOWRY PETERSON      7/24/2008   D.R. HORTON, INC.
7930 MCGOWEN FIELD         2   LIBERTY VILLAGE   MCGOWEN FIELD       7/29/2008   D.R. HORTON, INC.
7910 MCGOWEN FIELD         2   LIBERTY VILLAGE   MCGOWEN FIELD       7/29/2008   D.R. HORTON, INC.
8006 SHEPPARD KNOLL        2   LIBERTY VILLAGE   SHEPPARD KNOLL      7/30/2008   D.R. HORTON, INC.
8023 DYESS FORT            2   LIBERTY VILLAGE   DYESS FORT          7/30/2008   D.R. HORTON, INC.
8007 DYESS FORT            2   LIBERTY VILLAGE   DYESS FORT           8/4/2008   D.R. HORTON, INC.
5410 DUKE FIELD            2   LIBERTY VILLAGE   DUKE FIELD           8/5/2008   D.R. HORTON, INC.
7807 LIBERTY ISLAND        1   LIBERTY VILLAGE   LIBERTY ISLAND      8/14/2008   D.R. HORTON, INC.
7810 IRONSIDE PORT         1   LIBERTY VILLAGE   IRONSIDE PORT       8/27/2008   D.R. HORTON, INC.
5422 DUKE FIELD            2   LIBERTY VILLAGE   DUKE FIELD          8/28/2008   D.R. HORTON, INC.
5310 LOWRY PETERSON        2   LIBERTY VILLAGE   LOWRY PETERSON       9/2/2008   D.R. HORTON, INC.
8002 SHEPPARD KNOLL        1   LIBERTY VILLAGE   SHEPPARD KNOLL       9/4/2008   D.R. HORTON, INC.
5326 DUKE FIELD            2   LIBERTY VILLAGE   DUKE FIELD          9/26/2008   D.R. HORTON, INC.
7811 IRONSIDE PORT         2   LIBERTY VILLAGE   IRONSIDE PORT       9/30/2008   D.R. HORTON, INC.
5303 DUKE FIELD            1   LIBERTY VILLAGE   DUKE FIELD          10/1/2008   D.R. HORTON, INC.
5307 DUKE FIELD            1   LIBERTY VILLAGE   DUKE FIELD          10/1/2008   D.R. HORTON, INC.
8011 SHEPPARD KNOLL        1   LIBERTY VILLAGE   SHEPPARD KNOLL      10/2/2008   D.R. HORTON, INC.
5327 DUKE FIELD            2   LIBERTY VILLAGE   DUKE FIELD          10/3/2008   D.R. HORTON, INC.
5319 DUKE FIELD            2   LIBERTY VILLAGE   DUKE FIELD          10/7/2008   D.R. HORTON, INC.
8027 SHEPPARD KNOLL        1   LIBERTY VILLAGE   SHEPPARD KNOLL      10/8/2008   D.R. HORTON, INC.
7934 MCGOWEN FIELD         2   LIBERTY VILLAGE   MCGOWEN FIELD       10/8/2008   D.R. HORTON, INC.
5314 DUKE FIELD            2   LIBERTY VILLAGE   DUKE FIELD         10/13/2008   D.R. HORTON, INC.
8007 SHEPPARD KNOLL        1   LIBERTY VILLAGE   SHEPPARD KNOLL     10/20/2008   D.R. HORTON, INC.
8031 SHEPPARD KNOLL        1   LIBERTY VILLAGE   SHEPPARD KNOLL     10/20/2008   D.R. HORTON, INC.
5418 DANNELLY FIELD        2   LIBERTY VILLAGE   DANNELLY FIELD     10/22/2008   D.R. HORTON, INC.
8003 SHEPPARD KNOLL        1   LIBERTY VILLAGE   SHEPPARD KNOLL     10/23/2008   D.R. HORTON, INC.
5419 DIEGO GARCIA          2   LIBERTY VILLAGE   DIEGO GARCIA       10/23/2008   D.R. HORTON, INC.
8019 SHEPPARD KNOLL        1   LIBERTY VILLAGE   SHEPPARD KNOLL     10/24/2008   D.R. HORTON, INC.
8023 SHEPPARD KNOLL        1   LIBERTY VILLAGE   SHEPPARD KNOLL     10/27/2008   D.R. HORTON, INC.
5223 DUKE FIELD            2   LIBERTY VILLAGE   DUKE FIELD          11/7/2008   D.R. HORTON, INC.
5319 DANNELLY FIELD        2   LIBERTY VILLAGE   DANNELLY FIELD      12/2/2008   D.R. HORTON, INC.
        Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 780 of 1053 PageID:
                                            18345

5427 DIEGO GARCIA         1   LIBERTY VILLAGE   DIEGO GARCIA        12/5/2008   D.R. HORTON, INC.
5322 DUKE FIELD           1   LIBERTY VILLAGE   DUKE FIELD           1/5/2009   D.R. HORTON, INC.
5119 DUKE FIELD           2   LIBERTY VILLAGE   DUKE FIELD          1/21/2009   D.R. HORTON, INC.
5111 DUKE FIELD           1   LIBERTY VILLAGE   DUKE FIELD          1/22/2009   D.R. HORTON, INC.
5211 DUKE FIELD           2   LIBERTY VILLAGE   DUKE FIELD           2/5/2009   D.R. HORTON, INC.
5415 DANNELLY FIELD       1   LIBERTY VILLAGE   DANNELLY FIELD       2/6/2009   D.R. HORTON, INC.
5306 DUKE FIELD           2   LIBERTY VILLAGE   DUKE FIELD          2/17/2009   D.R. HORTON, INC.
5107 DUKE FIELD           2   LIBERTY VILLAGE   DUKE FIELD          2/23/2009   D.R. HORTON, INC.
5310 DUKE FIELD           1   LIBERTY VILLAGE   DUKE FIELD          2/23/2009   D.R. HORTON, INC.
5322 LOWRY PETERSON       1   LIBERTY VILLAGE   LOWRY PETERSON      2/26/2009   D.R. HORTON, INC.
5307 DANNELLY FIELD       2   LIBERTY VILLAGE   DANNELLY FIELD       3/2/2009   D.R. HORTON, INC.
7926 MCGOWEN FIELD        2   LIBERTY VILLAGE   MCGOWEN FIELD        3/3/2009   D.R. HORTON, INC.
5311 DANNELLY FIELD       2   LIBERTY VILLAGE   DANNELLY FIELD       3/4/2009   D.R. HORTON, INC.
5315 DANNELLY FIELD       2   LIBERTY VILLAGE   DANNELLY FIELD       3/5/2009   D.R. HORTON, INC.
5323 DANNELLY FIELD       2   LIBERTY VILLAGE   DANNELLY FIELD       3/7/2009   D.R. HORTON, INC.
5318 LOWRY PETERSON       1   LIBERTY VILLAGE   LOWRY PETERSON      3/10/2009   D.R. HORTON, INC.
5326 LOWRY PETERSON       1   LIBERTY VILLAGE   LOWRY PETERSON      3/10/2009   D.R. HORTON, INC.
5334 LOWRY PETERSON       1   LIBERTY VILLAGE   LOWRY PETERSON      3/10/2009   D.R. HORTON, INC.
5423 DIEGO GARCIA         1   LIBERTY VILLAGE   DIEGO GARCIA        3/17/2009   D.R. HORTON, INC.
8003 DYESS FORT           1   LIBERTY VILLAGE   DYESS FORT          3/31/2009   D.R. HORTON, INC.
5207 DUKE FIELD           2   LIBERTY VILLAGE   DUKE FIELD          4/30/2009   D.R. HORTON, INC.
5406 DUKE FIELD           2   LIBERTY VILLAGE   DUKE FIELD           5/1/2009   D.R. HORTON, INC.
7806 FORT ALLEN           2   LIBERTY VILLAGE   FORT ALLEN          5/12/2009   D.R. HORTON, INC.
5215 DUKE FIELD           2   LIBERTY VILLAGE   DUKE FIELD          5/12/2009   D.R. HORTON, INC.
5418 DUKE FIELD           2   LIBERTY VILLAGE   DUKE FIELD          5/22/2009   D.R. HORTON, INC.
5431 DUKE FIELD           2   LIBERTY VILLAGE   DUKE FIELD          5/27/2009   D.R. HORTON, INC.
7802 FORT ALLEN           2   LIBERTY VILLAGE   FORT ALLEN           6/3/2009   D.R. HORTON, INC.
5318 DUKE FIELD           2   LIBERTY VILLAGE   DUKE FIELD          6/12/2009   D.R. HORTON, INC.
5415 DIEGO GARCIA         2   LIBERTY VILLAGE   DIEGO GARCIA        6/16/2009   D.R. HORTON, INC.
5411 DANNELLY FIELD       2   LIBERTY VILLAGE   DANNELLY FIELD      7/10/2009   D.R. HORTON, INC.
5419 DANNELLY FIELD       2   LIBERTY VILLAGE   DANNELLY FIELD      7/16/2009   D.R. HORTON, INC.
5403 DANNELLY FIELD       1   LIBERTY VILLAGE   DANNELLY FIELD      7/20/2009   D.R. HORTON, INC.
5327 DANNELLY FIELD       2   LIBERTY VILLAGE   DANNELLY FIELD      7/27/2009   D.R. HORTON, INC.
5407 DANNELLY FIELD       2   LIBERTY VILLAGE   DANNELLY FIELD       8/5/2009   D.R. HORTON, INC.
5203 DUKE FIELD           2   LIBERTY VILLAGE   DUKE FIELD          8/13/2009   D.R. HORTON, INC.
5418 DIEGO GARCIA         2   LIBERTY VILLAGE   DIEGO GARCIA        8/14/2009   D.R. HORTON, INC.
5427 DUKE FIELD           2   LIBERTY VILLAGE   DUKE FIELD          8/27/2009   D.R. HORTON, INC.
5426 DUKE FIELD           2   LIBERTY VILLAGE   DUKE FIELD          8/28/2009   D.R. HORTON, INC.
5419 DUKE FIELD           2   LIBERTY VILLAGE   DUKE FIELD          9/18/2009   D.R. HORTON, INC.
5423 DUKE FIELD           2   LIBERTY VILLAGE   DUKE FIELD         11/16/2009   D.R. HORTON, INC.
5330 LOWRY PETERSON       1   LIBERTY VILLAGE   LOWRY PETERSON      12/1/2009   D.R. HORTON, INC.
5315 DUKE FIELD           2   LIBERTY VILLAGE   DUKE FIELD          12/1/2009   D.R. HORTON, INC.
5415 DUKE FIELD           2   LIBERTY VILLAGE   DUKE FIELD          12/3/2009   D.R. HORTON, INC.
5219 DUKE FIELD           2   LIBERTY VILLAGE   DUKE FIELD          12/3/2009   D.R. HORTON, INC.
5311 DUKE FIELD           2   LIBERTY VILLAGE   DUKE FIELD          12/4/2009   D.R. HORTON, INC.
5423 DANNELLY FIELD       2   LIBERTY VILLAGE   DANNELLY FIELD     12/29/2009   D.R. HORTON, INC.
5403 DUKE FIELD           2   LIBERTY VILLAGE   DUKE FIELD         12/31/2009   D.R. HORTON, INC.
7802 MCGOWEN FIELD        2   LIBERTY VILLAGE   MCGOWEN FIELD       1/12/2010   D.R. HORTON, INC.
7922 MCGOWEN FIELD        2   LIBERTY VILLAGE   MCGOWEN FIELD        2/5/2010   D.R. HORTON, INC.
7810 MCGOWEN FIELD        2   LIBERTY VILLAGE   MCGOWEN FIELD       2/11/2010   D.R. HORTON, INC.
7818 MCGOWEN FIELD        2   LIBERTY VILLAGE   MCGOWEN FIELD       2/16/2010   D.R. HORTON, INC.
5115 DUKE FIELD           2   LIBERTY VILLAGE   DUKE FIELD          2/16/2010   D.R. HORTON, INC.
7806 MCGOWEN FIELD        2   LIBERTY VILLAGE   MCGOWEN FIELD       2/26/2010   D.R. HORTON, INC.
7814 MCGOWEN FIELD        2   LIBERTY VILLAGE   MCGOWEN FIELD        3/2/2010   D.R. HORTON, INC.
5411 DUKE FIELD           2   LIBERTY VILLAGE   DUKE FIELD           3/2/2010   D.R. HORTON, INC.
7902 MCGOWEN FIELD        2   LIBERTY VILLAGE   MCGOWEN FIELD        3/8/2010   D.R. HORTON, INC.
5323 DUKE FIELD           2   LIBERTY VILLAGE   DUKE FIELD          3/24/2010   D.R. HORTON, INC.
5427 DANNELLY FIELD       2   LIBERTY VILLAGE   DANNELLY FIELD      6/18/2010   D.R. HORTON, INC.
        Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 781 of 1053 PageID:
                                            18346

5407 DUKE FIELD           2   LIBERTY VILLAGE   DUKE FIELD          6/18/2010   D.R. HORTON, INC.
8002 DYESS FORT           2   LIBERTY VILLAGE   DYESS FORT         10/18/2010   D.R. HORTON, INC.
310 ARENDES DRIVE         2   MANOR CREEK       ARENDES DRIVE       2/11/2008   D.R. HORTON, INC.
2504 KLEMM STREET         1   MANOR CREEK       KLEMM STREET        2/15/2008   D.R. HORTON, INC.
2503 KLEMM STREET         1   MANOR CREEK       KLEMM STREET        2/18/2008   D.R. HORTON, INC.
331 ARENDES DRIVE         1   MANOR CREEK       ARENDES DRIVE       2/21/2008   D.R. HORTON, INC.
282 ARENDES DRIVE         1   MANOR CREEK       ARENDES DRIVE       2/28/2008   D.R. HORTON, INC.
306 ARENDES DRIVE         1   MANOR CREEK       ARENDES DRIVE       2/29/2008   D.R. HORTON, INC.
2525 KLEMM STREET         2   MANOR CREEK       KLEMM STREET        3/17/2008   D.R. HORTON, INC.
323 ARENDES DRIVE         2   MANOR CREEK       ARENDES DRIVE       3/18/2008   D.R. HORTON, INC.
274 ARENDES DRIVE         2   MANOR CREEK       ARENDES DRIVE       5/13/2008   D.R. HORTON, INC.
258 ARENDES DRIVE         1   MANOR CREEK       ARENDES DRIVE       5/16/2008   D.R. HORTON, INC.
2520 KLEMM STREET         1   MANOR CREEK       KLEMM STREET         6/7/2008   D.R. HORTON, INC.
250 ARENDES DRIVE         2   MANOR CREEK       ARENDES DRIVE       6/11/2008   D.R. HORTON, INC.
318 ARENDES DRIVE         2   MANOR CREEK       ARENDES DRIVE       6/27/2008   D.R. HORTON, INC.
2516 KLEMM STREET         2   MANOR CREEK       KLEMM STREET         8/5/2008   D.R. HORTON, INC.
278 ARENDES DRIVE         2   MANOR CREEK       ARENDES DRIVE        8/5/2008   D.R. HORTON, INC.
262 ARENDES DRIVE         2   MANOR CREEK       ARENDES DRIVE        8/6/2008   D.R. HORTON, INC.
236 ARENDES DRIVE         1   MANOR CREEK       ARENDES DRIVE        8/8/2008   D.R. HORTON, INC.
266 ARENDES DRIVE         1   MANOR CREEK       ARENDES DRIVE       8/11/2008   D.R. HORTON, INC.
317 ARENDES DRIVE         1   MANOR CREEK       ARENDES DRIVE       8/20/2008   D.R. HORTON, INC.
2528 KLEMM STREET         1   MANOR CREEK       KLEMM STREET        10/9/2008   D.R. HORTON, INC.
2524 KLEMM ST.            2   MANOR CREEK       KLEMM ST.          10/14/2008   D.R. HORTON, INC.
240 ARENDES DRIVE         2   MANOR CREEK       ARENDES DRIVE       12/2/2008   D.R. HORTON, INC.
251 ARENDES DRIVE         1   MANOR CREEK       ARENDES DRIVE       5/20/2009   D.R. HORTON, INC.
2509 SCHIRMER PLACE       2   MANOR CREEK       SCHIRMER PLACE      5/27/2009   D.R. HORTON, INC.
2521 KLEMM STREET         2   MANOR CREEK       KLEMM STREET         6/1/2009   D.R. HORTON, INC.
226 ARENDES DRIVE         1   MANOR CREEK       ARENDES DRIVE       6/17/2009   D.R. HORTON, INC.
244 ARENDES DRIVE         1   MANOR CREEK       ARENDES DRIVE       6/17/2009   D.R. HORTON, INC.
2512 KLEMM STREET         2   MANOR CREEK       KLEMM STREET        7/10/2009   D.R. HORTON, INC.
2514 SCHIRMER PLACE       2   MANOR CREEK       SCHIRMER PLACE      7/13/2009   D.R. HORTON, INC.
2513 SCHIRMER PLACE       1   MANOR CREEK       SCHIRMER PLACE      7/17/2009   D.R. HORTON, INC.
239 ARENDES DRIVE         1   MANOR CREEK       ARENDES DRIVE        9/8/2009   D.R. HORTON, INC.
247 ARENDES DRIVE         1   MANOR CREEK       ARENDES DRIVE       9/18/2009   D.R. HORTON, INC.
223 ARENDES DRIVE         1   MANOR CREEK       ARENDES DRIVE       9/21/2009   D.R. HORTON, INC.
2505 SCHIRMER PLACE       2   MANOR CREEK       SCHIRMER PLACE      9/24/2009   D.R. HORTON, INC.
2510 SCHIRMER PLACE       2   MANOR CREEK       SCHIRMER PLACE      9/30/2009   D.R. HORTON, INC.
257 ARENDES DRIVE         1   MANOR CREEK       ARENDES DRIVE       10/7/2009   D.R. HORTON, INC.
220 ARENDES DRIVE         2   MANOR CREEK       ARENDES DRIVE       2/15/2010   D.R. HORTON, INC.
2532 KLEMM STREET         1   MANOR CREEK       KLEMM STREET        3/30/2010   D.R. HORTON, INC.
219 ARENDES DRIVE         2   MANOR CREEK       ARENDES DRIVE       3/30/2010   D.R. HORTON, INC.
235 ARENDES DRIVE         2   MANOR CREEK       ARENDES DRIVE       3/31/2010   D.R. HORTON, INC.
227 ARENDES DRIVE         2   MANOR CREEK       ARENDES DRIVE        4/8/2010   D.R. HORTON, INC.
243 ARENDES DRIVE         2   MANOR CREEK       ARENDES DRIVE        4/9/2010   D.R. HORTON, INC.
2505 KOELN STREET         2   MANOR CREEK       KOELN STREET        6/29/2010   D.R. HORTON, INC.
249 HAMBURG AVENUE        2   MANOR CREEK       HAMBURG AVENUE     11/11/2010   D.R. HORTON, INC.
262 HAMBURG AVENUE        1   MANOR CREEK       HAMBURG AVENUE       1/4/2011   D.R. HORTON, INC.
266 HAMBURG AVENUE        2   MANOR CREEK       HAMBURG AVENUE       1/4/2011   D.R. HORTON, INC.
274 HAMBURG AVENUE        1   MANOR CREEK       HAMBURG AVENUE       1/6/2011   D.R. HORTON, INC.
270 HAMBURG AVENUE        2   MANOR CREEK       HAMBURG AVENUE       3/3/2011   D.R. HORTON, INC.
253 HAMBURG AVENUE        2   MANOR CREEK       HAMBURG AVENUE      3/10/2011   D.R. HORTON, INC.
258 HAMBURG AVENUE        2   MANOR CREEK       HAMBURG AVENUE      3/11/2011   D.R. HORTON, INC.
259 HAMBURG AVENUE        1   MANOR CREEK       HAMBURG AVENUE      3/28/2011   D.R. HORTON, INC.
212 ARENDES DRIVE         1   MANOR CREEK       ARENDES DRIVE       3/29/2011   D.R. HORTON, INC.
263 HAMBURG AVENUE        2   MANOR CREEK       HAMBURG AVENUE       4/6/2011   D.R. HORTON, INC.
271 HAMBURG AVENUE        1   MANOR CREEK       HAMBURG AVENUE      4/18/2011   D.R. HORTON, INC.
254 HAMBURG AVENUE        2   MANOR CREEK       HAMBURG AVENUE      4/26/2011   D.R. HORTON, INC.
245 HAMBURG AVE.          1   MANOR CREEK       HAMBURG AVE.        5/13/2011   D.R. HORTON, INC.
        Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 782 of 1053 PageID:
                                            18347

246 HAMBURG AVE.          2   MANOR CREEK   HAMBURG AVE.            5/13/2011   D.R. HORTON, INC.
250 HAMBURG AVE.          1   MANOR CREEK   HAMBURG AVE.            5/18/2011   D.R. HORTON, INC.
267 HAMBURG AVENUE        1   MANOR CREEK   HAMBURG AVENUE           6/1/2011   D.R. HORTON, INC.
238 HAMBURG AVE.          1   MANOR CREEK   HAMBURG AVE.             8/1/2011   D.R. HORTON, INC.
242 HAMBURG AVE.          2   MANOR CREEK   HAMBURG AVE.             8/3/2011   D.R. HORTON, INC.
280 HAMBURG AVE.          2   MANOR CREEK   HAMBURG AVE.            1/13/2012   D.R. HORTON, INC.
241 HAMBURG AVE.          2   MANOR CREEK   HAMBURG AVE.            5/11/2012   D.R. HORTON, INC.
230 HAMBURG AVE.          2   MANOR CREEK   HAMBURG AVE.            6/15/2012   D.R. HORTON, INC.
275 HAMBURG AVE.          2   MANOR CREEK   HAMBURG AVE.            6/28/2012   D.R. HORTON, INC.
226 HAMBURG AVE.          2   MANOR CREEK   HAMBURG AVE.            7/10/2012   D.R. HORTON, INC.
327 ARENDES DR.           1   MANOR CREEK   ARENDES DR.             10/2/2012   D.R. HORTON, INC.
6107 AGOURA HAVEN         2   MEADOW PARK   AGOURA HAVEN            11/5/2010   D.R. HORTON, INC.
4606 JEFFS FARM           1   MEADOW PARK   JEFFS FARM             12/10/2010   D.R. HORTON, INC.
4611 JEFFS FARM           2   MEADOW PARK   JEFFS FARM             12/13/2010   D.R. HORTON, INC.
4610 JEFFS FARM           2   MEADOW PARK   JEFFS FARM             12/13/2010   D.R. HORTON, INC.
4615 JEFFS FARM           1   MEADOW PARK   JEFFS FARM             12/17/2010   D.R. HORTON, INC.
4810 BRADEN GATE          2   MEADOW PARK   BRADEN GATE            12/20/2010   D.R. HORTON, INC.
4806 BRADEN GATE          1   MEADOW PARK   BRADEN GATE            12/23/2010   D.R. HORTON, INC.
4814 BRADEN GATE          2   MEADOW PARK   BRADEN GATE            12/28/2010   D.R. HORTON, INC.
4614 JEFFS FARM           2   MEADOW PARK   JEFFS FARM              3/11/2011   D.R. HORTON, INC.
4618 JEFFS FARM           2   MEADOW PARK   JEFFS FARM              3/14/2011   D.R. HORTON, INC.
4711 ACACIA HILL          2   MEADOW PARK   ACACIA HILL             3/23/2011   D.R. HORTON, INC.
4715 ACACIA HILL          2   MEADOW PARK   ACACIA HILL             4/19/2011   D.R. HORTON, INC.
4523 JEFFS FARM           2   MEADOW PARK   JEFFS FARM              4/27/2011   D.R. HORTON, INC.
4619 JEFFS FARMS          2   MEADOW PARK   JEFFS FARMS             4/28/2011   D.R. HORTON, INC.
6003 CARAMEL WAY          2   MEADOW PARK   CARAMEL WAY              5/4/2011   D.R. HORTON, INC.
6019 CARAMEL WAY          2   MEADOW PARK   CARAMEL WAY             5/31/2011   D.R. HORTON, INC.
4818 BRADEN GATE          2   MEADOW PARK   BRADEN GATE              6/1/2011   D.R. HORTON, INC.
6011 CARAMEL WAY          2   MEADOW PARK   CARAMEL WAY              6/7/2011   D.R. HORTON, INC.
6023 CARAMEL WAY          2   MEADOW PARK   CARAMEL WAY              6/9/2011   D.R. HORTON, INC.
4703 ACACIA HILL          2   MEADOW PARK   ACACIA HILL             6/14/2011   D.R. HORTON, INC.
6015 CARAMEL WAY          2   MEADOW PARK   CARAMEL WAY             6/16/2011   D.R. HORTON, INC.
4707 ACACIA HILL          2   MEADOW PARK   ACACIA HILL             6/17/2011   D.R. HORTON, INC.
4603 JEFFS FARM           2   MEADOW PARK   JEFFS FARM              6/29/2011   D.R. HORTON, INC.
6031 CARAMEL WAY          2   MEADOW PARK   CARAMEL WAY             7/18/2011   D.R. HORTON, INC.
6007 CARAMEL WAY          2   MEADOW PARK   CARAMEL WAY             8/25/2011   D.R. HORTON, INC.
4710 ACACIA HILL          1   MEADOW PARK   ACACIA HILL             8/30/2011   D.R. HORTON, INC.
4522 JEFFS FARM           2   MEADOW PARK   JEFFS FARM              8/31/2011   D.R. HORTON, INC.
6035 CARAMEL WAY          1   MEADOW PARK   CARAMEL WAY             9/27/2011   D.R. HORTON, INC.
4511 JEFFS FARM           1   MEADOW PARK   JEFFS FARM              9/30/2011   D.R. HORTON, INC.
4714 ACACIA HILL          2   MEADOW PARK   ACACIA HILL            10/10/2011   D.R. HORTON, INC.
4903 BALOC FARM           2   MEADOW PARK   BALOC FARM             10/27/2011   D.R. HORTON, INC.
4915 BALLOT PARK          2   MEADOW PARK   BALLOT PARK            11/18/2011   D.R. HORTON, INC.
4907 BALLOT PARK          2   MEADOW PARK   BALLOT PARK            11/21/2011   D.R. HORTON, INC.
4518 JEFFS FARM           2   MEADOW PARK   JEFFS FARM             12/14/2011   D.R. HORTON, INC.
5210 FOUNTAIN HILL        2   MEADOW PARK   FOUNTAIN HILL          12/22/2011   D.R. HORTON, INC.
4519 JEFFS FARM           1   MEADOW PARK   JEFFS FARM               1/4/2012   D.R. HORTON, INC.
4911 BALOC FARM           1   MEADOW PARK   BALOC FARM              3/15/2012   D.R. HORTON, INC.
4927 BALOC FARM           1   MEADOW PARK   BALOC FARM              3/15/2012   D.R. HORTON, INC.
4919 BALOC FARM           2   MEADOW PARK   BALOC FARM              3/19/2012   D.R. HORTON, INC.
4515 JEFFS FARM           2   MEADOW PARK   JEFFS FARM              4/18/2012   D.R. HORTON, INC.
4910 BALLOT PARK          2   MEADOW PARK   BALLOT PARK             4/19/2012   D.R. HORTON, INC.
4919 BALLOT PARK          2   MEADOW PARK   BALLOT PARK             4/23/2012   D.R. HORTON, INC.
4607 JEFFS FARM           2   MEADOW PARK   JEFFS FARM              5/11/2012   D.R. HORTON, INC.
4934 BALLOT PARK          2   MEADOW PARK   BALLOT PARK             6/11/2012   D.R. HORTON, INC.
4907 BALOC FARM           2   MEADOW PARK   BALOC FARM              6/15/2012   D.R. HORTON, INC.
4902 BALLOT PARK          1   MEADOW PARK   BALLOT PARK             6/18/2012   D.R. HORTON, INC.
5206 FOUNTAIN HILL        2   MEADOW PARK   FOUNTAIN HILL           6/28/2012   D.R. HORTON, INC.
         Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 783 of 1053 PageID:
                                             18348

4802 BRADEN GATE           2   MEADOW PARK   BRADEN GATE             7/27/2012   D.R. HORTON, INC.
4602 JEFFS FARM            1   MEADOW PARK   JEFFS FARM              9/24/2012   D.R. HORTON, INC.
6027 CARAMEL WAY           2   MEADOW PARK   CARAMEL WAY            10/30/2012   D.R. HORTON, INC.
9806 DISCOVERY DRIVE       2   MIRAMAR       DISCOVERY DRIVE          1/8/2008   D.R. HORTON, INC.
9019 KRIER CROSS           1   MIRAMAR       KRIER CROSS             1/10/2008   D.R. HORTON, INC.
9810 DISCOVERY DRIVE       1   MIRAMAR       DISCOVERY DRIVE         1/16/2008   D.R. HORTON, INC.
9746 JUSTICE LANE          1   MIRAMAR       JUSTICE LANE            1/23/2008   D.R. HORTON, INC.
9726 JUSTICE LANE          1   MIRAMAR       JUSTICE LANE            1/30/2008   D.R. HORTON, INC.
8662 GAVEL DRIVE           2   MIRAMAR       GAVEL DRIVE             1/30/2008   D.R. HORTON, INC.
9023 ANDERSON BLUFF        1   MIRAMAR       ANDERSON BLUFF          1/31/2008   D.R. HORTON, INC.
9742 JUSTICE LANE          2   MIRAMAR       JUSTICE LANE            2/19/2008   D.R. HORTON, INC.
9822 DISCOVERY DRIVE       2   MIRAMAR       DISCOVERY DRIVE         2/25/2008   D.R. HORTON, INC.
9010 DEPOSITION GAP        2   MIRAMAR       DEPOSITION GAP          2/27/2008   D.R. HORTON, INC.
9830 DISCOVERY DRIVE       1   MIRAMAR       DISCOVERY DRIVE          3/4/2008   D.R. HORTON, INC.
9014 DEPOSITION GAP        2   MIRAMAR       DEPOSITION GAP           3/7/2008   D.R. HORTON, INC.
9734 JUSTICE LANE          2   MIRAMAR       JUSTICE LANE            3/17/2008   D.R. HORTON, INC.
9722 JUSTICE LANE          2   MIRAMAR       JUSTICE LANE            3/18/2008   D.R. HORTON, INC.
9006 ANDERSON BLUFF        2   MIRAMAR       ANDERSON BLUFF          3/19/2008   D.R. HORTON, INC.
9014 GAVEL PASS            2   MIRAMAR       GAVEL PASS              3/19/2008   D.R. HORTON, INC.
9727 DISCOVERY DRIVE       2   MIRAMAR       DISCOVERY DRIVE         3/25/2008   D.R. HORTON, INC.
9739 JUSTICE LANE          2   MIRAMAR       JUSTICE LANE            3/27/2008   D.R. HORTON, INC.
9743 JUSTICE LANE          2   MIRAMAR       JUSTICE LANE            3/27/2008   D.R. HORTON, INC.
8911 ANDERSON CHASE        2   MIRAMAR       ANDERSON CHASE           4/1/2008   D.R. HORTON, INC.
9738 JUSTICE LANE          1   MIRAMAR       JUSTICE LANE            4/15/2008   D.R. HORTON, INC.
8910 ANDERSON BLUFF        2   MIRAMAR       ANDERSON BLUFF          4/30/2008   D.R. HORTON, INC.
9719 DISCOVERY DRIVE       1   MIRAMAR       DISCOVERY DRIVE         5/20/2008   D.R. HORTON, INC.
9839 DISCOVERY DRIVE       2   MIRAMAR       DISCOVERY DRIVE         5/21/2008   D.R. HORTON, INC.
9742 DISCOVERY DRIVE       1   MIRAMAR       DISCOVERY DRIVE         5/29/2008   D.R. HORTON, INC.
8606 GAVEL DRIVE           1   MIRAMAR       GAVEL DRIVE              6/4/2008   D.R. HORTON, INC.
9730 JUSTICE LANE          2   MIRAMAR       JUSTICE LANE            6/11/2008   D.R. HORTON, INC.
9735 JUSTICE LANE          1   MIRAMAR       JUSTICE LANE            6/13/2008   D.R. HORTON, INC.
9004 PRIVILEGE POINT       2   MIRAMAR       PRIVILEGE POINT         6/26/2008   D.R. HORTON, INC.
9834 DISCOVERY DRIVE       2   MIRAMAR       DISCOVERY DRIVE         6/30/2008   D.R. HORTON, INC.
9727 JUSTICE LANE          2   MIRAMAR       JUSTICE LANE            7/11/2008   D.R. HORTON, INC.
9831 DISCOVERY DRIVE       2   MIRAMAR       DISCOVERY DRIVE          8/4/2008   D.R. HORTON, INC.
8916 PRIVILEGE POINT       1   MIRAMAR       PRIVILEGE POINT          9/2/2008   D.R. HORTON, INC.
9606 MEDIATOR RUN          2   MIRAMAR       MEDIATOR RUN            9/12/2008   D.R. HORTON, INC.
9614 MEDIATOR RUN          2   MIRAMAR       MEDIATOR RUN            9/15/2008   D.R. HORTON, INC.
9811 DISCOVERY DRIVE       1   MIRAMAR       DISCOVERY DRIVE         9/17/2008   D.R. HORTON, INC.
9610 MEDIATOR RUN          1   MIRAMAR       MEDIATOR RUN            9/25/2008   D.R. HORTON, INC.
9611 KRIER VIEW            2   MIRAMAR       KRIER VIEW              9/30/2008   D.R. HORTON, INC.
9618 MEDIATOR RUN          2   MIRAMAR       MEDIATOR RUN            9/30/2008   D.R. HORTON, INC.
9627 MEDIATOR RUN          2   MIRAMAR       MEDIATOR RUN            10/8/2008   D.R. HORTON, INC.
9007 KRIER CROSS           1   MIRAMAR       KRIER CROSS            10/14/2008   D.R. HORTON, INC.
9015 KRIER CROSS           1   MIRAMAR       KRIER CROSS            10/14/2008   D.R. HORTON, INC.
9819 DISCOVERY DRIVE       2   MIRAMAR       DISCOVERY DRIVE        10/24/2008   D.R. HORTON, INC.
9723 JUSTICE LANE          2   MIRAMAR       JUSTICE LANE           12/30/2008   D.R. HORTON, INC.
9611 MEDIATOR RUN          1   MIRAMAR       MEDIATOR RUN           12/30/2008   D.R. HORTON, INC.
9711 DISCOVERY DRIVE       2   MIRAMAR       DISCOVERY DRIVE         1/12/2009   D.R. HORTON, INC.
9731 JUSTICE LANE          2   MIRAMAR       JUSTICE LANE            3/16/2009   D.R. HORTON, INC.
9723 DISCOVERY DRIVE       1   MIRAMAR       DISCOVERY DRIVE         3/23/2009   D.R. HORTON, INC.
9731 DISCOVERY DRIVE       1   MIRAMAR       DISCOVERY DRIVE         3/23/2009   D.R. HORTON, INC.
9827 DISCOVERY DRIVE       2   MIRAMAR       DISCOVERY DRIVE         3/24/2009   D.R. HORTON, INC.
9515 MEDIATOR RUN          2   MIRAMAR       MEDIATOR RUN             4/6/2009   D.R. HORTON, INC.
9835 DISCOVERY DRIVE       1   MIRAMAR       DISCOVERY DRIVE          4/6/2009   D.R. HORTON, INC.
9614 KRIER VIEW            2   MIRAMAR       KRIER VIEW               4/7/2009   D.R. HORTON, INC.
9622 KRIER VIEW            2   MIRAMAR       KRIER VIEW              4/13/2009   D.R. HORTON, INC.
9606 KRIER VIEW            2   MIRAMAR       KRIER VIEW              4/14/2009   D.R. HORTON, INC.
         Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 784 of 1053 PageID:
                                             18349

9615 LIBERTY SOUND         2   MIRAMAR       LIBERTY SOUND           4/15/2009   D.R. HORTON, INC.
9603 MEDIATOR RUN          2   MIRAMAR       MEDIATOR RUN            4/15/2009   D.R. HORTON, INC.
9507 MEDIATOR RUN          2   MIRAMAR       MEDIATOR RUN            4/15/2009   D.R. HORTON, INC.
9618 KRIER VIEW            2   MIRAMAR       KRIER VIEW              4/16/2009   D.R. HORTON, INC.
9610 KRIER VIEW            2   MIRAMAR       KRIER VIEW              4/20/2009   D.R. HORTON, INC.
9826 DISCOVERY DRIVE       2   MIRAMAR       DISCOVERY DRIVE         4/21/2009   D.R. HORTON, INC.
9011 KRIER CROSS           2   MIRAMAR       KRIER CROSS             4/21/2009   D.R. HORTON, INC.
9607 MEDIATOR RUN          2   MIRAMAR       MEDIATOR RUN            4/22/2009   D.R. HORTON, INC.
9511 MEDIATOR RUN          2   MIRAMAR       MEDIATOR RUN            4/30/2009   D.R. HORTON, INC.
9646 MEDIATOR PASS         2   MIRAMAR       MEDIATOR PASS            5/1/2009   D.R. HORTON, INC.
8919 LIBERTY VIEW          1   MIRAMAR       LIBERTY VIEW             5/5/2009   D.R. HORTON, INC.
8912 PRIVILEGE POINT       2   MIRAMAR       PRIVILEGE POINT          5/5/2009   D.R. HORTON, INC.
9707 DISCOVERY DRIVE       2   MIRAMAR       DISCOVERY DRIVE         5/15/2009   D.R. HORTON, INC.
8920 PRIVILEGE POINT       2   MIRAMAR       PRIVILEGE POINT         5/29/2009   D.R. HORTON, INC.
9003 LIBERTY VIEW          1   MIRAMAR       LIBERTY VIEW             6/1/2009   D.R. HORTON, INC.
8924 LIBERTY VIEW          2   MIRAMAR       LIBERTY VIEW            6/19/2009   D.R. HORTON, INC.
9004 LIBERTY VIEW          2   MIRAMAR       LIBERTY VIEW            6/26/2009   D.R. HORTON, INC.
8924 PRIVILEGE POINT       1   MIRAMAR       PRIVILEGE POINT         6/26/2009   D.R. HORTON, INC.
9107 ANDERSON BLUFF        1   MIRAMAR       ANDERSON BLUFF          6/30/2009   D.R. HORTON, INC.
8928 PRIVILEGE POINT       1   MIRAMAR       PRIVILEGE POINT         6/30/2009   D.R. HORTON, INC.
9111 ANDERSON BLUFF        2   MIRAMAR       ANDERSON BLUFF           7/2/2009   D.R. HORTON, INC.
9010 ANDERSON BLUFF        1   MIRAMAR       ANDERSON BLUFF          7/13/2009   D.R. HORTON, INC.
9103 ANDERSON BLUFF        1   MIRAMAR       ANDERSON BLUFF          7/16/2009   D.R. HORTON, INC.
9719 JUSTICE LANE          2   MIRAMAR       JUSTICE LANE             8/3/2009   D.R. HORTON, INC.
9807 DISCOVERY DRIVE       1   MIRAMAR       DISCOVERY DRIVE         8/14/2009   D.R. HORTON, INC.
9014 ANDERSON BLUFF        2   MIRAMAR       ANDERSON BLUFF          9/24/2009   D.R. HORTON, INC.
8920 LIBERTY VIEW          2   MIRAMAR       LIBERTY VIEW            10/6/2009   D.R. HORTON, INC.
9802 DISCOVERY DRIVE       1   MIRAMAR       DISCOVERY DRIVE         1/20/2010   D.R. HORTON, INC.
8706 CIVIL CROSSING        2   MIRAMAR       CIVIL CROSSING          2/25/2010   D.R. HORTON, INC.
8714 CIVIL CROSSING        1   MIRAMAR       CIVIL CROSSING          2/26/2010   D.R. HORTON, INC.
8722 CIVIL CROSSING        1   MIRAMAR       CIVIL CROSSING          2/26/2010   D.R. HORTON, INC.
8710 CIVIL CROSSING        2   MIRAMAR       CIVIL CROSSING          2/26/2010   D.R. HORTON, INC.
8726 CIVIL CROSSING        2   MIRAMAR       CIVIL CROSSING           3/1/2010   D.R. HORTON, INC.
8718 CIVIL CROSSING        2   MIRAMAR       CIVIL CROSSING           3/3/2010   D.R. HORTON, INC.
9818 APPELLATE WAY         1   MIRAMAR       APPELLATE WAY           3/12/2010   D.R. HORTON, INC.
9822 APPELLATE WAY         1   MIRAMAR       APPELLATE WAY           3/12/2010   D.R. HORTON, INC.
8719 GAVEL GATE            2   MIRAMAR       GAVEL GATE              3/15/2010   D.R. HORTON, INC.
8727 GAVEL GATE            1   MIRAMAR       GAVEL GATE              3/17/2010   D.R. HORTON, INC.
9826 APPELLATE WAY         2   MIRAMAR       APPELLATE WAY           3/18/2010   D.R. HORTON, INC.
9830 APPELLATE WAY         1   MIRAMAR       APPELLATE WAY           3/18/2010   D.R. HORTON, INC.
8710 GAVEL GATE            2   MIRAMAR       GAVEL GATE              3/24/2010   D.R. HORTON, INC.
9842 APPELLATE WAY         2   MIRAMAR       APPELLATE WAY           3/29/2010   D.R. HORTON, INC.
8722 GAVEL GATE            1   MIRAMAR       GAVEL GATE              3/30/2010   D.R. HORTON, INC.
8714 GAVEL GATE            1   MIRAMAR       GAVEL GATE              3/30/2010   D.R. HORTON, INC.
8734 GAVEL GATE            1   MIRAMAR       GAVEL GATE              3/31/2010   D.R. HORTON, INC.
8718 GAVEL GATE            2   MIRAMAR       GAVEL GATE               4/6/2010   D.R. HORTON, INC.
9819 WOLFF RUN             1   MIRAMAR       WOLFF RUN               6/14/2010   D.R. HORTON, INC.
8726 GAVEL GATE            2   MIRAMAR       GAVEL GATE              7/16/2010   D.R. HORTON, INC.
8730 GAVEL GATE            1   MIRAMAR       GAVEL GATE              7/19/2010   D.R. HORTON, INC.
8711 GAVEL GATE            1   MIRAMAR       GAVEL GATE               8/6/2010   D.R. HORTON, INC.
8715 GAVEL GATE            2   MIRAMAR       GAVEL GATE               8/6/2010   D.R. HORTON, INC.
8738 GAVEL GATE            2   MIRAMAR       GAVEL GATE             10/12/2010   D.R. HORTON, INC.
8723 GAVEL GATE            1   MIRAMAR       GAVEL GATE             10/13/2010   D.R. HORTON, INC.
9803 WOLFF RUN             2   MIRAMAR       WOLFF RUN              10/14/2010   D.R. HORTON, INC.
8731 MEDIATOR PATH         2   MIRAMAR       MEDIATOR PATH          10/18/2010   D.R. HORTON, INC.
8722 MEDIATOR PATH         1   MIRAMAR       MEDIATOR PATH          10/20/2010   D.R. HORTON, INC.
9827 WOLFF RUN             1   MIRAMAR       WOLFF RUN              10/20/2010   D.R. HORTON, INC.
9807 WOLFF RUN             2   MIRAMAR       WOLFF RUN              10/21/2010   D.R. HORTON, INC.
         Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 785 of 1053 PageID:
                                             18350

9815 WOLFF RUN             2   MIRAMAR       WOLFF RUN               11/3/2010   D.R. HORTON, INC.
9823 WOLFF RUN             2   MIRAMAR       WOLFF RUN               11/3/2010   D.R. HORTON, INC.
8727 MEDIATOR PATH         2   MIRAMAR       MEDIATOR PATH          11/15/2010   D.R. HORTON, INC.
8718 MEDIATOR PATH         2   MIRAMAR       MEDIATOR PATH          11/29/2010   D.R. HORTON, INC.
9834 APPELLATE WAY         1   MIRAMAR       APPELLATE WAY           12/6/2010   D.R. HORTON, INC.
8702 GAVEL GATE            1   MIRAMAR       GAVEL GATE             12/10/2010   D.R. HORTON, INC.
8706 MEDIATOR PATH         2   MIRAMAR       MEDIATOR PATH           2/22/2011   D.R. HORTON, INC.
8719 MEDIATOR PATH         1   MIRAMAR       MEDIATOR PATH           3/24/2011   D.R. HORTON, INC.
8714 MEDIATOR PATH         2   MIRAMAR       MEDIATOR PATH           3/24/2011   D.R. HORTON, INC.
9806 APPELLATE WAY         2   MIRAMAR       APPELLATE WAY           3/25/2011   D.R. HORTON, INC.
9814 APPELLATE WAY         2   MIRAMAR       APPELLATE WAY           3/25/2011   D.R. HORTON, INC.
9838 APPELLATE WAY         2   MIRAMAR       APPELLATE WAY           3/29/2011   D.R. HORTON, INC.
8703 GAVEL GATE            2   MIRAMAR       GAVEL GATE              3/29/2011   D.R. HORTON, INC.
8710 MEDIATOR PATH         1   MIRAMAR       MEDIATOR PATH            4/4/2011   D.R. HORTON, INC.
9708 MEDIATOR PASS         2   MIRAMAR       MEDIATOR PASS            4/4/2011   D.R. HORTON, INC.
8707 MEDIATOR PATH         1   MIRAMAR       MEDIATOR PATH            4/5/2011   D.R. HORTON, INC.
8711 MEDIATOR PATH         2   MIRAMAR       MEDIATOR PATH           4/19/2011   D.R. HORTON, INC.
9810 APPELLATE WAY         2   MIRAMAR       APPELLATE WAY            5/6/2011   D.R. HORTON, INC.
8715 MEDIATOR PATH         2   MIRAMAR       MEDIATOR PATH           5/17/2011   D.R. HORTON, INC.
9811 WOLFF RUN             2   MIRAMAR       WOLFF RUN               5/19/2011   D.R. HORTON, INC.
8723 MEDIATOR PATH         1   MIRAMAR       MEDIATOR PATH           5/20/2011   D.R. HORTON, INC.
9827 COMMON LAW            1   MIRAMAR       COMMON LAW               6/6/2011   D.R. HORTON, INC.
9822 COMMON LAW            1   MIRAMAR       COMMON LAW              6/22/2011   D.R. HORTON, INC.
9704 MEDIATOR PASS         1   MIRAMAR       MEDIATOR PASS           6/27/2011   D.R. HORTON, INC.
8731 GAVEL GATE            2   MIRAMAR       GAVEL GATE              6/27/2011   D.R. HORTON, INC.
9831 COMMON LAW            2   MIRAMAR       COMMON LAW               7/1/2011   D.R. HORTON, INC.
9834 COMMON LAW            1   MIRAMAR       COMMON LAW               7/5/2011   D.R. HORTON, INC.
9830 COMMON LAW            2   MIRAMAR       COMMON LAW              7/11/2011   D.R. HORTON, INC.
8703 MEDIATOR PATH         2   MIRAMAR       MEDIATOR PATH           7/14/2011   D.R. HORTON, INC.
9835 COMMON LAW            2   MIRAMAR       COMMON LAW              7/14/2011   D.R. HORTON, INC.
9838 COMMON LAW            2   MIRAMAR       COMMON LAW              7/19/2011   D.R. HORTON, INC.
9826 COMMON LAW            1   MIRAMAR       COMMON LAW              8/17/2011   D.R. HORTON, INC.
9843 COMMON LAW            2   MIRAMAR       COMMON LAW              8/24/2011   D.R. HORTON, INC.
8726 MEDIATOR PATH         2   MIRAMAR       MEDIATOR PATH           8/30/2011   D.R. HORTON, INC.
9814 COMMON LAW            1   MIRAMAR       COMMON LAW              9/13/2011   D.R. HORTON, INC.
9818 COMMON LAW            2   MIRAMAR       COMMON LAW              10/7/2011   D.R. HORTON, INC.
8923 LIBERTY VIEW          1   MIRAMAR       LIBERTY VIEW            10/7/2011   D.R. HORTON, INC.
9823 COMMON LAW            2   MIRAMAR       COMMON LAW             10/27/2011   D.R. HORTON, INC.
9846 COMMON LAW            2   MIRAMAR       COMMON LAW             11/11/2011   D.R. HORTON, INC.
9803 COMMON LAW            2   MIRAMAR       COMMON LAW              12/7/2011   D.R. HORTON, INC.
9811 COMMON LAW            2   MIRAMAR       COMMON LAW              1/30/2012   D.R. HORTON, INC.
9819 COMMON LAW            1   MIRAMAR       COMMON LAW               2/2/2012   D.R. HORTON, INC.
9839 COMMON LAW            2   MIRAMAR       COMMON LAW               2/6/2012   D.R. HORTON, INC.
8702 CIVIL CROSSING        2   MIRAMAR       CIVIL CROSSING           2/7/2012   D.R. HORTON, INC.
8932 LIBERTY VIEW          1   MIRAMAR       LIBERTY VIEW             3/2/2012   D.R. HORTON, INC.
8928 LIBERTY VIEW          2   MIRAMAR       LIBERTY VIEW             3/5/2012   D.R. HORTON, INC.
8511 DISCOVERY MILL        1   MIRAMAR       DISCOVERY MILL          3/22/2012   D.R. HORTON, INC.
8519 DISCOVERY MILL        2   MIRAMAR       DISCOVERY MILL          3/26/2012   D.R. HORTON, INC.
8523 DISCOVERY MILL        2   MIRAMAR       DISCOVERY MILL          3/27/2012   D.R. HORTON, INC.
9606 LEGISLATION DR.       2   MIRAMAR       LEGISLATION DR.          4/2/2012   D.R. HORTON, INC.
9610 COMMON LAW            2   MIRAMAR       COMMON LAW               4/4/2012   D.R. HORTON, INC.
9603 COMMON LAW            2   MIRAMAR       COMMON LAW               4/5/2012   D.R. HORTON, INC.
9607 COMMON LAW            2   MIRAMAR       COMMON LAW               4/5/2012   D.R. HORTON, INC.
9610 LEGISLATION DR.       1   MIRAMAR       LEGISLATION DR.          4/6/2012   D.R. HORTON, INC.
9611 COMMON LAW            2   MIRAMAR       COMMON LAW               4/9/2012   D.R. HORTON, INC.
9614 COMMON LAW            2   MIRAMAR       COMMON LAW              4/10/2012   D.R. HORTON, INC.
9615 COMMON LAW            2   MIRAMAR       COMMON LAW              4/17/2012   D.R. HORTON, INC.
9602 LEGISLATION DR.       2   MIRAMAR       LEGISLATION DR.         4/19/2012   D.R. HORTON, INC.
        Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 786 of 1053 PageID:
                                            18351

9622 LEGISLATION DR.      2   MIRAMAR         LEGISLATION DR.        4/19/2012   D.R. HORTON, INC.
9731 COMMON LAW           2   MIRAMAR         COMMON LAW              5/7/2012   D.R. HORTON, INC.
9707 COMMON LAW           2   MIRAMAR         COMMON LAW              6/8/2012   D.R. HORTON, INC.
8507 DISCOVERY MILL       2   MIRAMAR         DISCOVERY MILL         6/22/2012   D.R. HORTON, INC.
9635 LEGISLATION DR.      2   MIRAMAR         LEGISLATION DR.        6/29/2012   D.R. HORTON, INC.
9650 LEGISLATION DR.      2   MIRAMAR         LEGISLATION DR.         8/2/2012   D.R. HORTON, INC.
9714 COMMON LAW           2   MIRAMAR         COMMON LAW             10/5/2012   D.R. HORTON, INC.
9627 LEGISLATION DR.      2   MIRAMAR         LEGISLATION DR.       10/24/2012   D.R. HORTON, INC.
9719 COMMON LAW           2   MIRAMAR         COMMON LAW            10/29/2012   D.R. HORTON, INC.
9727 COMMON LAW           1   MIRAMAR         COMMON LAW            11/30/2012   D.R. HORTON, INC.
8503 DISCOVERY MILL       2   MIRAMAR         DISCOVERY MILL        12/11/2012   D.R. HORTON, INC.
9842 COMMON LAW           2   MIRAMAR         COMMON LAW            12/12/2012   D.R. HORTON, INC.
9715 COMMON LAW           1   MIRAMAR         COMMON LAW            12/12/2012   D.R. HORTON, INC.
8936 LIBERTY VIEW         2   MIRAMAR         LIBERTY VIEW           1/10/2013   D.R. HORTON, INC.
8702 MEDIATOR PATH        2   MIRAMAR         MEDIATOR PATH          1/18/2013   D.R. HORTON, INC.
9703 COMMON LAW           2   MIRAMAR         COMMON LAW             1/18/2013   D.R. HORTON, INC.
9615 LEGISLATION DR.      2   MIRAMAR         LEGISLATION DR.        2/12/2013   D.R. HORTON, INC.
9639 COMMON LAW           1   MIRAMAR         COMMON LAW              3/8/2013   D.R. HORTON, INC.
9627 COMMON LAW           2   MIRAMAR         COMMON LAW             3/29/2013   D.R. HORTON, INC.
9711 COMMON LAW           2   MIRAMAR         COMMON LAW             3/29/2013   D.R. HORTON, INC.
9623 COMMON LAW           1   MIRAMAR         COMMON LAW             4/12/2013   D.R. HORTON, INC.
9634 COMMON LAW           1   MIRAMAR         COMMON LAW             4/19/2013   D.R. HORTON, INC.
9722 COMMON LAW           2   MIRAMAR         COMMON LAW              5/2/2013   D.R. HORTON, INC.
9710 COMMON LAW           1   MIRAMAR         COMMON LAW              5/8/2013   D.R. HORTON, INC.
9638 COMMON LAW           2   MIRAMAR         COMMON LAW             5/15/2013   D.R. HORTON, INC.
9654 LEGISLATION DR.      2   MIRAMAR         LEGISLATION DR.         6/7/2013   D.R. HORTON, INC.
9631 COMMON LAW           2   MIRAMAR         COMMON LAW             7/10/2013   D.R. HORTON, INC.
9635 COMMON LAW           2   MIRAMAR         COMMON LAW             9/19/2013   D.R. HORTON, INC.
8515 DISCOVERY MILL       1   MIRAMAR         DISCOVERY MILL         9/19/2013   D.R. HORTON, INC.
9646 LEGISLATION DR.      2   MIRAMAR         LEGISLATION DR.        9/27/2013   D.R. HORTON, INC.
9739 COMMON LAW           2   MIRAMAR         COMMON LAW             10/3/2013   D.R. HORTON, INC.
9815 COMMON LAW           2   MIRAMAR         COMMON LAW            10/11/2013   D.R. HORTON, INC.
866 SAN FERNANDO LANE     2   MISSION HILLS   SAN FERNANDO LANE      2/26/2008   D.R. HORTON, INC.
629 MAGDALENA LANE        2   MISSION HILLS   MAGDALENA LANE         2/29/2008   D.R. HORTON, INC.
862 SAN FERNANDO LANE     2   MISSION HILLS   SAN FERNANDO LANE       3/6/2008   D.R. HORTON, INC.
731 WALZEM MISSION ROAD   1   MISSION HILLS   WALZEM MISSION ROAD    4/22/2008   D.R. HORTON, INC.
846 SAN FERNANDO LANE     2   MISSION HILLS   SAN FERNANDO LANE      4/22/2008   D.R. HORTON, INC.
3223 ESPADA               2   MISSION HILLS   ESPADA                  5/6/2008   D.R. HORTON, INC.
3227 ESPADA               2   MISSION HILLS   ESPADA                  5/6/2008   D.R. HORTON, INC.
3204 SOLEDAD LANE         2   MISSION HILLS   SOLEDAD LANE            5/8/2008   D.R. HORTON, INC.
609 MAGDALENA LANE        2   MISSION HILLS   MAGDALENA LANE         5/12/2008   D.R. HORTON, INC.
781 SAN GABRIEL LOOP      2   MISSION HILLS   SAN GABRIEL LOOP       5/20/2008   D.R. HORTON, INC.
625 MAGDALENA LANE        2   MISSION HILLS   MAGDALENA LANE         5/30/2008   D.R. HORTON, INC.
621 MAGDALENA LANE        1   MISSION HILLS   MAGDALENA LANE         6/18/2008   D.R. HORTON, INC.
3270 ESPADA               2   MISSION HILLS   ESPADA                 6/18/2008   D.R. HORTON, INC.
617 MAGDALENA LANE        1   MISSION HILLS   MAGDALENA LANE         6/23/2008   D.R. HORTON, INC.
926 SAN PEDRO             1   MISSION HILLS   SAN PEDRO              7/29/2008   D.R. HORTON, INC.
934 SAN PEDRO             1   MISSION HILLS   SAN PEDRO              7/30/2008   D.R. HORTON, INC.
938 SAN PEDRO             1   MISSION HILLS   SAN PEDRO              7/30/2008   D.R. HORTON, INC.
1004 SAN PEDRO            1   MISSION HILLS   SAN PEDRO              7/31/2008   D.R. HORTON, INC.
930 SAN PEDRO             2   MISSION HILLS   SAN PEDRO               8/1/2008   D.R. HORTON, INC.
942 SAN PEDRO             2   MISSION HILLS   SAN PEDRO               8/7/2008   D.R. HORTON, INC.
922 SAN PEDRO             1   MISSION HILLS   SAN PEDRO               8/9/2008   D.R. HORTON, INC.
906 SAN PEDRO             1   MISSION HILLS   SAN PEDRO              9/10/2008   D.R. HORTON, INC.
1056 SAN PEDRO            1   MISSION HILLS   SAN PEDRO              10/3/2008   D.R. HORTON, INC.
918 SAN PEDRO             1   MISSION HILLS   SAN PEDRO             10/21/2008   D.R. HORTON, INC.
914 SAN PEDRO             2   MISSION HILLS   SAN PEDRO             10/22/2008   D.R. HORTON, INC.
1008 SAN PEDRO            2   MISSION HILLS   SAN PEDRO             10/27/2008   D.R. HORTON, INC.
        Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 787 of 1053 PageID:
                                            18352

933 SAN PEDRO             1   MISSION HILLS   SAN PEDRO             11/7/2008   D.R. HORTON, INC.
1052 SAN PEDRO            1   MISSION HILLS   SAN PEDRO             1/21/2009   D.R. HORTON, INC.
1040 SAN PEDRO            1   MISSION HILLS   SAN PEDRO             1/22/2009   D.R. HORTON, INC.
937 SAN PEDRO             1   MISSION HILLS   SAN PEDRO              3/6/2009   D.R. HORTON, INC.
941 SAN PEDRO             1   MISSION HILLS   SAN PEDRO              3/6/2009   D.R. HORTON, INC.
927 SAN PEDRO             1   MISSION HILLS   SAN PEDRO             3/11/2009   D.R. HORTON, INC.
1016 SAN PEDRO            1   MISSION HILLS   SAN PEDRO             3/18/2009   D.R. HORTON, INC.
1020 SAN PEDRO            1   MISSION HILLS   SAN PEDRO             4/28/2009   D.R. HORTON, INC.
1012 SAN PEDRO            1   MISSION HILLS   SAN PEDRO             4/29/2009   D.R. HORTON, INC.
1024 SAN PEDRO            1   MISSION HILLS   SAN PEDRO             6/22/2009   D.R. HORTON, INC.
1028 SAN PEDRO            1   MISSION HILLS   SAN PEDRO             6/30/2009   D.R. HORTON, INC.
1032 SAN PEDRO            2   MISSION HILLS   SAN PEDRO             7/20/2009   D.R. HORTON, INC.
860 SAN IGNACIO           1   MISSION HILLS   SAN IGNACIO           7/21/2009   D.R. HORTON, INC.
1060 SAN PEDRO            2   MISSION HILLS   SAN PEDRO             8/25/2009   D.R. HORTON, INC.
1036 SAN PEDRO            1   MISSION HILLS   SAN PEDRO              9/4/2009   D.R. HORTON, INC.
856 SAN IGNACIO           1   MISSION HILLS   SAN IGNACIO            9/8/2009   D.R. HORTON, INC.
848 SAN IGNACIO           1   MISSION HILLS   SAN IGNACIO           9/17/2009   D.R. HORTON, INC.
852 SAN IGNACIO           1   MISSION HILLS   SAN IGNACIO           9/17/2009   D.R. HORTON, INC.
1044 SAN PEDRO            2   MISSION HILLS   SAN PEDRO             9/29/2009   D.R. HORTON, INC.
1048 SAN PEDRO            2   MISSION HILLS   SAN PEDRO             9/30/2009   D.R. HORTON, INC.
834 SAN FERNANDO LANE     1   MISSION HILLS   SAN FERNANDO LANE     9/30/2009   D.R. HORTON, INC.
921 SAN PEDRO             1   MISSION HILLS   SAN PEDRO            10/21/2009   D.R. HORTON, INC.
883 SAN IGNACIO           2   MISSION HILLS   SAN IGNACIO          11/10/2009   D.R. HORTON, INC.
879 SAN IGNACIO           2   MISSION HILLS   SAN IGNACIO          11/11/2009   D.R. HORTON, INC.
875 SAN IGNACIO           2   MISSION HILLS   SAN IGNACIO          11/13/2009   D.R. HORTON, INC.
878 SAN FERNANDO LANE     1   MISSION HILLS   SAN FERNANDO LANE    11/23/2009   D.R. HORTON, INC.
842 SAN FERNANDO LANE     1   MISSION HILLS   SAN FERNANDO LANE     12/2/2009   D.R. HORTON, INC.
909 SAN PEDRO             1   MISSION HILLS   SAN PEDRO             2/18/2010   D.R. HORTON, INC.
855 SAN IGNACIO           2   MISSION HILLS   SAN IGNACIO            8/9/2010   D.R. HORTON, INC.
863 SAN IGNACIO           2   MISSION HILLS   SAN IGNACIO           8/10/2010   D.R. HORTON, INC.
871 SAN IGNACIO           2   MISSION HILLS   SAN IGNACIO           8/17/2010   D.R. HORTON, INC.
859 SAN IGNACIO           2   MISSION HILLS   SAN IGNACIO           8/19/2010   D.R. HORTON, INC.
1064 SAN PEDRO            2   MISSION HILLS   SAN PEDRO             8/24/2010   D.R. HORTON, INC.
867 SAN IGNACIO           2   MISSION HILLS   SAN IGNACIO           1/21/2011   D.R. HORTON, INC.
843 SAN IGNACIO           2   MISSION HILLS   SAN IGNACIO           1/25/2011   D.R. HORTON, INC.
851 SAN IGNACIO           2   MISSION HILLS   SAN IGNACIO           1/28/2011   D.R. HORTON, INC.
839 SAN IGNACIO           1   MISSION HILLS   SAN IGNACIO            2/7/2011   D.R. HORTON, INC.
847 SAN IGNACIO           1   MISSION HILLS   SAN IGNACIO           2/28/2011   D.R. HORTON, INC.
945 SAN PEDRO             1   MISSION HILLS   SAN PEDRO             3/31/2011   D.R. HORTON, INC.
872 SAN IGNACIO           1   MISSION HILLS   SAN IGNACIO            4/6/2011   D.R. HORTON, INC.
861 SANTA CRUZ            1   MISSION HILLS   SANTA CRUZ            4/11/2011   D.R. HORTON, INC.
869 SANTA CRUZ            1   MISSION HILLS   SANTA CRUZ            4/14/2011   D.R. HORTON, INC.
865 SANTA CRUZ            2   MISSION HILLS   SANTA CRUZ            4/26/2011   D.R. HORTON, INC.
910 SAN PEDRO             1   MISSION HILLS   SAN PEDRO             5/23/2011   D.R. HORTON, INC.
931 SANTA CRUZ            1   MISSION HILLS   SANTA CRUZ            7/18/2011   D.R. HORTON, INC.
842 SANTA CRUZ            1   MISSION HILLS   SANTA CRUZ            7/22/2011   D.R. HORTON, INC.
878 SANTA CRUZ            2   MISSION HILLS   SANTA CRUZ            2/20/2012   D.R. HORTON, INC.
8827 NAPA LANDING         2   NAPA OAKS       NAPA LANDING         10/21/2013   D.R. HORTON, INC.
8831 NAPA LANDING         2   NAPA OAKS       NAPA LANDING         10/22/2013   D.R. HORTON, INC.
2937 POST OAK CIRCLE      1   OAK CREEK       POST OAK CIRCLE       1/19/2009   D.R. HORTON, INC.
267 LIMESTONE CREEK       1   OAK CREEK       LIMESTONE CREEK       3/18/2009   D.R. HORTON, INC.
259 LIMESTONE CREEK       1   OAK CREEK       LIMESTONE CREEK       3/19/2009   D.R. HORTON, INC.
263 LIMESTONE CREEK       1   OAK CREEK       LIMESTONE CREEK       3/19/2009   D.R. HORTON, INC.
268 LIMESTONE CREEK       1   OAK CREEK       LIMESTONE CREEK       3/20/2009   D.R. HORTON, INC.
2881 OAKDELL TRAIL        2   OAK CREEK       OAKDELL TRAIL         3/23/2009   D.R. HORTON, INC.
264 LIMESTONE CREEK       2   OAK CREEK       LIMESTONE CREEK       3/24/2009   D.R. HORTON, INC.
2885 OAKDELL TRAIL        2   OAK CREEK       OAKDELL TRAIL         3/25/2009   D.R. HORTON, INC.
2889 OAKDELL TRAIL        2   OAK CREEK       OAKDELL TRAIL         3/27/2009   D.R. HORTON, INC.
         Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 788 of 1053 PageID:
                                             18353

2916 OAKDELL TRAIL         1   OAK CREEK     OAKDELL TRAIL           7/22/2009   D.R. HORTON, INC.
2904 OAKDELL TRAIL         1   OAK CREEK     OAKDELL TRAIL           8/10/2009   D.R. HORTON, INC.
252 LIMESTONE CREEK        1   OAK CREEK     LIMESTONE CREEK         8/26/2009   D.R. HORTON, INC.
2895 OAKDELL TRAIL         1   OAK CREEK     OAKDELL TRAIL           8/26/2009   D.R. HORTON, INC.
2890 OAKDELL TRAIL         1   OAK CREEK     OAKDELL TRAIL           8/26/2009   D.R. HORTON, INC.
2882 OAKDELL TRAIL         1   OAK CREEK     OAKDELL TRAIL            9/2/2009   D.R. HORTON, INC.
2886 OAKDELL TRAIL         2   OAK CREEK     OAKDELL TRAIL            9/4/2009   D.R. HORTON, INC.
2873 OAKDELL TRAIL         2   OAK CREEK     OAKDELL TRAIL           9/16/2009   D.R. HORTON, INC.
260 LIMESTONE CREEK        1   OAK CREEK     LIMESTONE CREEK         9/28/2009   D.R. HORTON, INC.
251 LIMESTONE CREEK        2   OAK CREEK     LIMESTONE CREEK         10/1/2009   D.R. HORTON, INC.
255 LIMESTONE CREEK        2   OAK CREEK     LIMESTONE CREEK         10/2/2009   D.R. HORTON, INC.
256 LIMESTONE CREEK        2   OAK CREEK     LIMESTONE CREEK        10/14/2009   D.R. HORTON, INC.
247 LIMESTONE CREEK        2   OAK CREEK     LIMESTONE CREEK        11/12/2009   D.R. HORTON, INC.
243 LIMESTONE CREEK        1   OAK CREEK     LIMESTONE CREEK        11/16/2009   D.R. HORTON, INC.
248 LIMESTONE CREEK        1   OAK CREEK     LIMESTONE CREEK        11/16/2009   D.R. HORTON, INC.
232 LIMESTONE CREEK        1   OAK CREEK     LIMESTONE CREEK         12/2/2009   D.R. HORTON, INC.
240 LIMESTONE CREEK        2   OAK CREEK     LIMESTONE CREEK         12/3/2009   D.R. HORTON, INC.
244 LIMESTONE CREEK        2   OAK CREEK     LIMESTONE CREEK         12/4/2009   D.R. HORTON, INC.
235 LIMESTONE CREEK        2   OAK CREEK     LIMESTONE CREEK        12/15/2009   D.R. HORTON, INC.
212 CREEKVIEW WAY          2   OAK CREEK     CREEKVIEW WAY          12/18/2009   D.R. HORTON, INC.
239 LIMESTONE CREEK        1   OAK CREEK     LIMESTONE CREEK        12/28/2009   D.R. HORTON, INC.
236 LIMESTONE CREEK        2   OAK CREEK     LIMESTONE CREEK         1/14/2010   D.R. HORTON, INC.
231 LIMESTONE CREEK        2   OAK CREEK     LIMESTONE CREEK         1/18/2010   D.R. HORTON, INC.
2870 OAKDELL TRAIL         1   OAK CREEK     OAKDELL TRAIL           1/19/2010   D.R. HORTON, INC.
2874 OAKDELL TRAIL         1   OAK CREEK     OAKDELL TRAIL           1/19/2010   D.R. HORTON, INC.
2877 OAKDELL TRAIL         1   OAK CREEK     OAKDELL TRAIL           1/20/2010   D.R. HORTON, INC.
2882 OAK BRANCH RIDGE      2   OAK CREEK     OAK BRANCH RIDGE        1/25/2010   D.R. HORTON, INC.
2869 OAKDELL TRAIL         1   OAK CREEK     OAKDELL TRAIL           1/26/2010   D.R. HORTON, INC.
224 LIMESTONE CREEK        2   OAK CREEK     LIMESTONE CREEK          2/1/2010   D.R. HORTON, INC.
2858 OAKDELL TRAIL         2   OAK CREEK     OAKDELL TRAIL            2/1/2010   D.R. HORTON, INC.
2898 OAKDELL TRAIL         2   OAK CREEK     OAKDELL TRAIL            2/2/2010   D.R. HORTON, INC.
2908 OAKDELL TRAIL         2   OAK CREEK     OAKDELL TRAIL            2/2/2010   D.R. HORTON, INC.
2912 OAKDELL TRAIL         2   OAK CREEK     OAKDELL TRAIL            2/5/2010   D.R. HORTON, INC.
2832 GRANITE COVE          1   OAK CREEK     GRANITE COVE            4/12/2010   D.R. HORTON, INC.
2833 GRANITE COVE          2   OAK CREEK     GRANITE COVE            4/12/2010   D.R. HORTON, INC.
2836 GRANITE COVE          2   OAK CREEK     GRANITE COVE            5/12/2010   D.R. HORTON, INC.
2850 OAKDELL TRAIL         1   OAK CREEK     OAKDELL TRAIL           5/19/2010   D.R. HORTON, INC.
227 LIMESTONE CREEK        1   OAK CREEK     LIMESTONE CREEK          6/7/2010   D.R. HORTON, INC.
2866 OAKDELL TRAIL         2   OAK CREEK     OAKDELL TRAIL            6/9/2010   D.R. HORTON, INC.
2862 OAKDELL TRAIL         1   OAK CREEK     OAKDELL TRAIL           6/10/2010   D.R. HORTON, INC.
2894 OAKDELL TRAIL         1   OAK CREEK     OAKDELL TRAIL           6/10/2010   D.R. HORTON, INC.
2854 OAKDELL TRAIL         2   OAK CREEK     OAKDELL TRAIL           6/11/2010   D.R. HORTON, INC.
2886 OAK BRANCH RIDGE      1   OAK CREEK     OAK BRANCH RIDGE        6/11/2010   D.R. HORTON, INC.
2890 OAK BRANCH RIDGE      1   OAK CREEK     OAK BRANCH RIDGE        6/11/2010   D.R. HORTON, INC.
2878 OAKDELL TRAIL         2   OAK CREEK     OAKDELL TRAIL           6/11/2010   D.R. HORTON, INC.
223 LIMESTONE CREEK        1   OAK CREEK     LIMESTONE CREEK          8/3/2010   D.R. HORTON, INC.
2820 GRANITE COVE          1   OAK CREEK     GRANITE COVE            8/16/2010   D.R. HORTON, INC.
2828 GRANITE COVE          1   OAK CREEK     GRANITE COVE            9/10/2010   D.R. HORTON, INC.
211 CREEKVIEW WAY          1   OAK CREEK     CREEKVIEW WAY           9/24/2010   D.R. HORTON, INC.
232 CREEKVIEW WAY          1   OAK CREEK     CREEKVIEW WAY           10/8/2010   D.R. HORTON, INC.
220 CREEKVIEW WAY          2   OAK CREEK     CREEKVIEW WAY          10/28/2010   D.R. HORTON, INC.
215 CREEKVIEW WAY          1   OAK CREEK     CREEKVIEW WAY           11/8/2010   D.R. HORTON, INC.
228 LIMESTONE CREEK        2   OAK CREEK     LIMESTONE CREEK         11/9/2010   D.R. HORTON, INC.
224 CREEKVIEW WAY          1   OAK CREEK     CREEKVIEW WAY           11/9/2010   D.R. HORTON, INC.
240 CREEKVIEW WAY          2   OAK CREEK     CREEKVIEW WAY           11/9/2010   D.R. HORTON, INC.
228 CREEKVIEW WAY          2   OAK CREEK     CREEKVIEW WAY          11/10/2010   D.R. HORTON, INC.
2805 GRANITE COVE          2   OAK CREEK     GRANITE COVE            12/8/2010   D.R. HORTON, INC.
203 CREEKVIEW WAY          2   OAK CREEK     CREEKVIEW WAY           1/24/2011   D.R. HORTON, INC.
         Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 789 of 1053 PageID:
                                             18354

2829 GRANITE COVE          2   OAK CREEK            GRANITE COVE          3/16/2011   D.R. HORTON, INC.
2819 GRANITE COVE          2   OAK CREEK            GRANITE COVE          3/21/2011   D.R. HORTON, INC.
2809 GRANITE COVE          1   OAK CREEK            GRANITE COVE          3/22/2011   D.R. HORTON, INC.
255 CREEKVIEW WAY          2   OAK CREEK            CREEKVIEW WAY         3/25/2011   D.R. HORTON, INC.
2894 OAK BRANCH RIDGE      2   OAK CREEK            OAK BRANCH RIDGE      3/25/2011   D.R. HORTON, INC.
2812 GRANITE COVE          1   OAK CREEK            GRANITE COVE          4/18/2011   D.R. HORTON, INC.
2816 GRANITE COVE          2   OAK CREEK            GRANITE COVE          4/18/2011   D.R. HORTON, INC.
2804 GRANITE COVE          2   OAK CREEK            GRANITE COVE          4/21/2011   D.R. HORTON, INC.
2808 GRANITE COVE          1   OAK CREEK            GRANITE COVE          4/29/2011   D.R. HORTON, INC.
2813 GRANITE COVE          1   OAK CREEK            GRANITE COVE          4/29/2011   D.R. HORTON, INC.
239 CREEKVIEW WAY          1   OAK CREEK            CREEKVIEW WAY          5/6/2011   D.R. HORTON, INC.
235 CREEKVIEW WAY          2   OAK CREEK            CREEKVIEW WAY          5/6/2011   D.R. HORTON, INC.
251 CREEKVIEW WAY          1   OAK CREEK            CREEKVIEW WAY         5/10/2011   D.R. HORTON, INC.
2873 OAK BRANCH RIDGE      1   OAK CREEK            OAK BRANCH RIDGE      5/10/2011   D.R. HORTON, INC.
223 CREEKVIEW WAY          2   OAK CREEK            CREEKVIEW WAY         5/16/2011   D.R. HORTON, INC.
2824 GRANITE COVE          2   OAK CREEK            GRANITE COVE          5/16/2011   D.R. HORTON, INC.
219 CREEKVIEW WAY          1   OAK CREEK            CREEKVIEW WAY         7/11/2011   D.R. HORTON, INC.
231 CREEKVIEW WAY          1   OAK CREEK            CREEKVIEW WAY         7/12/2011   D.R. HORTON, INC.
271 CREEKVIEW WAY          1   OAK CREEK            CREEKVIEW WAY          8/1/2011   D.R. HORTON, INC.
272 LIMESTONE CREEK        1   OAK CREEK            LIMESTONE CREEK       9/20/2011   D.R. HORTON, INC.
2825 GRANITE COVE          1   OAK CREEK            GRANITE COVE          9/21/2011   D.R. HORTON, INC.
243 CREEKVIEW WAY          2   OAK CREEK            CREEKVIEW WAY         9/26/2011   D.R. HORTON, INC.
227 CREEKVIEW WAY          2   OAK CREEK            CREEKVIEW WAY         11/8/2011   D.R. HORTON, INC.
259 CREEKVIEW WAY          1   OAK CREEK            CREEKVIEW WAY          1/9/2012   D.R. HORTON, INC.
2905 OAK BRANCH RIDGE      1   OAK CREEK            OAK BRANCH RIDGE       1/9/2012   D.R. HORTON, INC.
2913 OAK BRANCH RIDGE      2   OAK CREEK            OAK BRANCH RIDGE      1/10/2012   D.R. HORTON, INC.
2909 OAK BRANCH RIDGE      2   OAK CREEK            OAK BRANCH RIDGE      1/11/2012   D.R. HORTON, INC.
2897 OAK BRANCH RIDGE      2   OAK CREEK            OAK BRANCH RIDGE      1/19/2012   D.R. HORTON, INC.
2901 OAK BRANCH RIDGE      1   OAK CREEK            OAK BRANCH RIDGE      1/19/2012   D.R. HORTON, INC.
2893 OAK BRANCH RIDGE      1   OAK CREEK            OAK BRANCH RIDGE      1/24/2012   D.R. HORTON, INC.
263 CREEKVIEW WAY          2   OAK CREEK            CREEKVIEW WAY         1/26/2012   D.R. HORTON, INC.
2918 OAK BRANCH RIDGE      2   OAK CREEK            OAK BRANCH RIDGE      2/13/2012   D.R. HORTON, INC.
2889 OAK BRANCH RIDGE      1   OAK CREEK            OAK BRANCH RIDGE      2/28/2012   D.R. HORTON, INC.
2877 OAK BRANCH RIDGE      1   OAK CREEK            OAK BRANCH RIDGE      3/16/2012   D.R. HORTON, INC.
2881 OAK BRANCH RIDGE      2   OAK CREEK            OAK BRANCH RIDGE      3/19/2012   D.R. HORTON, INC.
2885 OAK BRANCH RIDGE      2   OAK CREEK            OAK BRANCH RIDGE      3/20/2012   D.R. HORTON, INC.
306 OAK CREEK WAY          2   OAK CREEK            OAK CREEK WAY         3/20/2012   D.R. HORTON, INC.
2910 OAK BRANCH RIDGE      1   OAK CREEK            OAK BRANCH RIDGE       4/2/2012   D.R. HORTON, INC.
2914 OAK BRANCH RIDGE      2   OAK CREEK            OAK BRANCH RIDGE       4/4/2012   D.R. HORTON, INC.
225 OAK CREEK WAY          1   OAK CREEK            OAK CREEK WAY         4/18/2012   D.R. HORTON, INC.
304 LIMESTONE CREEK        1   OAK CREEK            LIMESTONE CREEK       4/18/2012   D.R. HORTON, INC.
275 CREEKVIEW WAY          2   OAK CREEK            CREEKVIEW WAY         4/25/2012   D.R. HORTON, INC.
2922 OAK BRANCH RIDGE      1   OAK CREEK            OAK BRANCH RIDGE      4/25/2012   D.R. HORTON, INC.
2926 OAK BRANCH RIDGE      1   OAK CREEK            OAK BRANCH RIDGE      5/10/2012   D.R. HORTON, INC.
235 OAK CREEK WAY          1   OAK CREEK            OAK CREEK WAY         8/15/2012   D.R. HORTON, INC.
263 OAK CREEK WAY          1   OAK CREEK            OAK CREEK WAY         8/15/2012   D.R. HORTON, INC.
267 OAK CREEK WAY          2   OAK CREEK            OAK CREEK WAY         8/17/2012   D.R. HORTON, INC.
305 OAK CREEK WAY          2   OAK CREEK            OAK CREEK WAY         9/11/2012   D.R. HORTON, INC.
231 OAK CREEK WAY          1   OAK CREEK            OAK CREEK WAY         9/18/2012   D.R. HORTON, INC.
276 OAK CREEK WAY          1   OAK CREEK            OAK CREEK WAY         9/19/2012   D.R. HORTON, INC.
212 OAK CREEK WAY          2   OAK CREEK            OAK CREEK WAY        10/26/2012   D.R. HORTON, INC.
10915 CIMARRON COVE        2   OLD CIMARRON TRAIL   CIMARRON COVE         7/14/2011   D.R. HORTON, INC.
143 GUILFORD FORGE RD.     2   OLD CIMARRON TRAIL   GUILFORD FORGE RD.    7/18/2011   D.R. HORTON, INC.
10911 CIMARRON COVE        2   OLD CIMARRON TRAIL   CIMARRON COVE         7/18/2011   D.R. HORTON, INC.
150 GUILFORD FORGE RD.     2   OLD CIMARRON TRAIL   GUILFORD FORGE RD.    8/25/2011   D.R. HORTON, INC.
154 GUILFORD FORGE RD.     2   OLD CIMARRON TRAIL   GUILFORD FORGE RD.    8/30/2011   D.R. HORTON, INC.
8703 GUILFORD COVE         2   OLD CIMARRON TRAIL   GUILFORD COVE        11/11/2011   D.R. HORTON, INC.
158 GUILFORD FORGE RD.     2   OLD CIMARRON TRAIL   GUILFORD FORGE RD.   11/22/2011   D.R. HORTON, INC.
         Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 790 of 1053 PageID:
                                             18355

151 GUILFORD FORGE RD.     1   OLD CIMARRON TRAIL   GUILFORD FORGE RD.   11/23/2011   D.R. HORTON, INC.
163 GUILFORD FORGE RD.     1   OLD CIMARRON TRAIL   GUILFORD FORGE RD.    12/2/2011   D.R. HORTON, INC.
175 GUILFORD FORGE RD.     1   OLD CIMARRON TRAIL   GUILFORD FORGE RD.    2/15/2012   D.R. HORTON, INC.
167 GUILFORD FORGE RD.     2   OLD CIMARRON TRAIL   GUILFORD FORGE RD.    2/15/2012   D.R. HORTON, INC.
8707 GUILFORD COVE         2   OLD CIMARRON TRAIL   GUILFORD COVE          3/2/2012   D.R. HORTON, INC.
171 GUILFORD FORGE RD.     2   OLD CIMARRON TRAIL   GUILFORD FORGE RD.    3/16/2012   D.R. HORTON, INC.
123 GUILFORD FORGE RD.     2   OLD CIMARRON TRAIL   GUILFORD FORGE RD.    3/23/2012   D.R. HORTON, INC.
170 GUILFORD FORGE RD.     2   OLD CIMARRON TRAIL   GUILFORD FORGE RD.    3/23/2012   D.R. HORTON, INC.
159 GUILFORD FORGE RD.     2   OLD CIMARRON TRAIL   GUILFORD FORGE RD.    3/28/2012   D.R. HORTON, INC.
23623 CALICO CHASE         2   PANTHER CREEK        CALICO CHASE          7/27/2009   D.R. HORTON, INC.
23211 CARDIGAN CHASE       1   PANTHER CREEK        CARDIGAN CHASE        8/21/2009   D.R. HORTON, INC.
23210 CARDIGAN CHASE       2   PANTHER CREEK        CARDIGAN CHASE        8/27/2009   D.R. HORTON, INC.
23139 CARDIGAN CHASE       1   PANTHER CREEK        CARDIGAN CHASE         9/1/2009   D.R. HORTON, INC.
23206 CARDIGAN CHASE       2   PANTHER CREEK        CARDIGAN CHASE         9/2/2009   D.R. HORTON, INC.
23218 CARDIGAN CHASE       2   PANTHER CREEK        CARDIGAN CHASE        9/15/2009   D.R. HORTON, INC.
23231 CARDIGAN CHASE       2   PANTHER CREEK        CARDIGAN CHASE        9/16/2009   D.R. HORTON, INC.
23138 CARDIGAN CHASE       2   PANTHER CREEK        CARDIGAN CHASE        9/18/2009   D.R. HORTON, INC.
23207 CARDIGAN CHASE       2   PANTHER CREEK        CARDIGAN CHASE        9/21/2009   D.R. HORTON, INC.
23123 CARDIGAN CHASE       2   PANTHER CREEK        CARDIGAN CHASE       10/28/2009   D.R. HORTON, INC.
23126 CARDIGAN CHASE       2   PANTHER CREEK        CARDIGAN CHASE       10/29/2009   D.R. HORTON, INC.
23130 CARDIGAN CHASE       2   PANTHER CREEK        CARDIGAN CHASE       11/23/2009   D.R. HORTON, INC.
23131 CARDIGAN CHASE       1   PANTHER CREEK        CARDIGAN CHASE       11/25/2009   D.R. HORTON, INC.
23134 CARDIGAN CHASE       2   PANTHER CREEK        CARDIGAN CHASE        12/1/2009   D.R. HORTON, INC.
23142 CARDIGAN CHASE       2   PANTHER CREEK        CARDIGAN CHASE        12/9/2009   D.R. HORTON, INC.
23103 CARDIGAN CHASE       1   PANTHER CREEK        CARDIGAN CHASE       12/10/2009   D.R. HORTON, INC.
23035 CARDIGAN CHASE       2   PANTHER CREEK        CARDIGAN CHASE       12/14/2009   D.R. HORTON, INC.
23135 CARDIGAN CHASE       2   PANTHER CREEK        CARDIGAN CHASE       12/15/2009   D.R. HORTON, INC.
23119 AIREDALE LANE        2   PANTHER CREEK        AIREDALE LANE        12/15/2009   D.R. HORTON, INC.
23039 CARDIGAN CHASE       2   PANTHER CREEK        CARDIGAN CHASE        1/19/2010   D.R. HORTON, INC.
23123 AIREDALE LANE        1   PANTHER CREEK        AIREDALE LANE          2/2/2010   D.R. HORTON, INC.
23114 CARDIGAN CHASE       2   PANTHER CREEK        CARDIGAN CHASE         2/2/2010   D.R. HORTON, INC.
23127 CARDIGAN CHASE       2   PANTHER CREEK        CARDIGAN CHASE         2/2/2010   D.R. HORTON, INC.
23111 CARDIGAN CHASE       2   PANTHER CREEK        CARDIGAN CHASE         2/8/2010   D.R. HORTON, INC.
23127 AIREDALE LANE        2   PANTHER CREEK        AIREDALE LANE          2/9/2010   D.R. HORTON, INC.
23023 CARDIGAN CHASE       2   PANTHER CREEK        CARDIGAN CHASE        2/10/2010   D.R. HORTON, INC.
23102 CARDIGAN CHASE       2   PANTHER CREEK        CARDIGAN CHASE        2/16/2010   D.R. HORTON, INC.
23019 CARDIGAN CHASE       1   PANTHER CREEK        CARDIGAN CHASE        2/17/2010   D.R. HORTON, INC.
23018 CARDIGAN CHASE       2   PANTHER CREEK        CARDIGAN CHASE        2/23/2010   D.R. HORTON, INC.
23031 AIREDALE LANE        1   PANTHER CREEK        AIREDALE LANE          3/1/2010   D.R. HORTON, INC.
23115 CARDIGAN CHASE       1   PANTHER CREEK        CARDIGAN CHASE         3/4/2010   D.R. HORTON, INC.
23134 BENGAL BROOK         2   PANTHER CREEK        BENGAL BROOK          3/18/2010   D.R. HORTON, INC.
23026 AIREDALE LANE        2   PANTHER CREEK        AIREDALE LANE         3/23/2010   D.R. HORTON, INC.
23006 CARDIGAN CHASE       1   PANTHER CREEK        CARDIGAN CHASE        3/30/2010   D.R. HORTON, INC.
23014 CARDIGAN CHASE       2   PANTHER CREEK        CARDIGAN CHASE        3/30/2010   D.R. HORTON, INC.
23011 CARDIGAN CHASE       1   PANTHER CREEK        CARDIGAN CHASE         4/1/2010   D.R. HORTON, INC.
23027 CARDIGAN CHASE       2   PANTHER CREEK        CARDIGAN CHASE         4/1/2010   D.R. HORTON, INC.
23022 CARDIGAN CHASE       1   PANTHER CREEK        CARDIGAN CHASE         4/2/2010   D.R. HORTON, INC.
23011 AIREDALE LANE        1   PANTHER CREEK        AIREDALE LANE          4/6/2010   D.R. HORTON, INC.
23223 CARDIGAN CHASE       1   PANTHER CREEK        CARDIGAN CHASE         4/8/2010   D.R. HORTON, INC.
23015 CARDIGAN CHASE       2   PANTHER CREEK        CARDIGAN CHASE         4/8/2010   D.R. HORTON, INC.
23007 CARDIGAN CHASE       2   PANTHER CREEK        CARDIGAN CHASE         4/9/2010   D.R. HORTON, INC.
23026 CARDIGAN CHASE       2   PANTHER CREEK        CARDIGAN CHASE        4/14/2010   D.R. HORTON, INC.
23019 AIREDALE LANE        2   PANTHER CREEK        AIREDALE LANE         4/15/2010   D.R. HORTON, INC.
23023 AIREDALE LANE        1   PANTHER CREEK        AIREDALE LANE         4/15/2010   D.R. HORTON, INC.
23035 AIREDALE LANE        2   PANTHER CREEK        AIREDALE LANE         4/16/2010   D.R. HORTON, INC.
23119 CARDIGAN CHASE       2   PANTHER CREEK        CARDIGAN CHASE        4/19/2010   D.R. HORTON, INC.
23010 CARDIGAN CHASE       2   PANTHER CREEK        CARDIGAN CHASE        4/20/2010   D.R. HORTON, INC.
23043 CARDIGAN CHASE       2   PANTHER CREEK        CARDIGAN CHASE        4/20/2010   D.R. HORTON, INC.
        Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 791 of 1053 PageID:
                                            18356

23014 AIREDALE LANE       2   PANTHER CREEK   AIREDALE LANE         4/21/2010   D.R. HORTON, INC.
23106 CARDIGAN CHASE      2   PANTHER CREEK   CARDIGAN CHASE        4/27/2010   D.R. HORTON, INC.
23619 CALICO CHASE        2   PANTHER CREEK   CALICO CHASE           8/9/2010   D.R. HORTON, INC.
23118 CARDIGAN CHASE      2   PANTHER CREEK   CARDIGAN CHASE        8/17/2010   D.R. HORTON, INC.
23122 CARDIGAN CHASE      2   PANTHER CREEK   CARDIGAN CHASE        8/18/2010   D.R. HORTON, INC.
143 WOODPECKER RUN        1   QUAIL VALLEY    WOODPECKER RUN         1/7/2008   D.R. HORTON, INC.
139 WOODPECKER RUN        1   QUAIL VALLEY    WOODPECKER RUN         1/7/2008   D.R. HORTON, INC.
3347 KINGLET COURT        1   QUAIL VALLEY    KINGLET COURT          1/8/2008   D.R. HORTON, INC.
147 WOODPECKER RUN        1   QUAIL VALLEY    WOODPECKER RUN         1/8/2008   D.R. HORTON, INC.
3350 KINGLET COURT        1   QUAIL VALLEY    KINGLET COURT          1/9/2008   D.R. HORTON, INC.
407 STARLING CREEK        1   QUAIL VALLEY    STARLING CREEK        1/30/2008   D.R. HORTON, INC.
411 STARLING CREEK        2   QUAIL VALLEY    STARLING CREEK        1/31/2008   D.R. HORTON, INC.
3319 KINGLET COURT        2   QUAIL VALLEY    KINGLET COURT         2/13/2008   D.R. HORTON, INC.
3343 KINGLET COURT        2   QUAIL VALLEY    KINGLET COURT         2/13/2008   D.R. HORTON, INC.
155 WOODPECKER RUN        1   QUAIL VALLEY    WOODPECKER RUN        2/15/2008   D.R. HORTON, INC.
3329 KINGLET COURT        1   QUAIL VALLEY    KINGLET COURT         3/14/2008   D.R. HORTON, INC.
151 WOODPECKER RUN        2   QUAIL VALLEY    WOODPECKER RUN         4/8/2008   D.R. HORTON, INC.
136 CRANE CREST DRIVE     2   QUAIL VALLEY    CRANE CREST DRIVE      4/8/2008   D.R. HORTON, INC.
140 CRANE CREST DRIVE     1   QUAIL VALLEY    CRANE CREST DRIVE      4/9/2008   D.R. HORTON, INC.
144 CRANE CREST DRIVE     1   QUAIL VALLEY    CRANE CREST DRIVE      4/9/2008   D.R. HORTON, INC.
152 CRANE CREST DRIVE     2   QUAIL VALLEY    CRANE CREST DRIVE      4/9/2008   D.R. HORTON, INC.
3311 KINGLET COURT        2   QUAIL VALLEY    KINGLET COURT         4/10/2008   D.R. HORTON, INC.
3342 KINGLET COURT        2   QUAIL VALLEY    KINGLET COURT         4/11/2008   D.R. HORTON, INC.
3351 KINGLET COURT        2   QUAIL VALLEY    KINGLET COURT         4/23/2008   D.R. HORTON, INC.
3123 SPARROW VIEW COURT   2   QUAIL VALLEY    SPARROW VIEW COURT     5/5/2008   D.R. HORTON, INC.
3128 SPARROW VIEW COURT   1   QUAIL VALLEY    SPARROW VIEW COURT     5/8/2008   D.R. HORTON, INC.
149 CRANE CREST DRIVE     1   QUAIL VALLEY    CRANE CREST DRIVE      5/8/2008   D.R. HORTON, INC.
3132 SPARROW VIEW         1   QUAIL VALLEY    SPARROW VIEW           5/9/2008   D.R. HORTON, INC.
3124 SPARROW VIEW COURT   1   QUAIL VALLEY    SPARROW VIEW COURT    5/19/2008   D.R. HORTON, INC.
3140 SPARROW VIEW COURT   1   QUAIL VALLEY    SPARROW VIEW COURT    5/19/2008   D.R. HORTON, INC.
3334 KINGLET COURT        2   QUAIL VALLEY    KINGLET COURT         5/21/2008   D.R. HORTON, INC.
3136 SPARROW VIEW COURT   1   QUAIL VALLEY    SPARROW VIEW COURT    5/28/2008   D.R. HORTON, INC.
6131 QUIET NIGHT LN.      2   QUIET CREEK     QUIET NIGHT LN.       2/28/2013   D.R. HORTON, INC.
5919 DEWDROP LANE         2   QUIET CREEK     DEWDROP LANE          4/19/2013   D.R. HORTON, INC.
5923 DEWDROP LANE         1   QUIET CREEK     DEWDROP LANE          5/20/2013   D.R. HORTON, INC.
5911 DEWDROP LANE         2   QUIET CREEK     DEWDROP LANE          8/21/2013   D.R. HORTON, INC.
5907 DEWDROP LANE         1   QUIET CREEK     DEWDROP LANE          9/26/2013   D.R. HORTON, INC.
6002 DEWDROP LANE         1   QUIET CREEK     DEWDROP LANE         10/22/2013   D.R. HORTON, INC.
6307 FOGGY MOON DR.       1   QUIET CREEK     FOGGY MOON DR.       10/24/2013   D.R. HORTON, INC.
921 LAUREN STREET         1   RANCH ESTATES   LAUREN STREET          3/3/2011   D.R. HORTON, INC.
925 LAUREN STREET         1   RANCH ESTATES   LAUREN STREET          3/4/2011   D.R. HORTON, INC.
2436 KOLTON STREET        1   RANCH ESTATES   KOLTON STREET          3/4/2011   D.R. HORTON, INC.
2432 KOLTON STREET        1   RANCH ESTATES   KOLTON STREET          3/7/2011   D.R. HORTON, INC.
2440 KOLTON STREET        1   RANCH ESTATES   KOLTON STREET          3/7/2011   D.R. HORTON, INC.
2444 KOLTON STREET        2   RANCH ESTATES   KOLTON STREET         3/10/2011   D.R. HORTON, INC.
945 LAUREN STREET         2   RANCH ESTATES   LAUREN STREET         3/31/2011   D.R. HORTON, INC.
934 DARION ST.            2   RANCH ESTATES   DARION ST.             4/8/2011   D.R. HORTON, INC.
913 LAUREN ST.            2   RANCH ESTATES   LAUREN ST.             4/8/2011   D.R. HORTON, INC.
918 DARION ST.            1   RANCH ESTATES   DARION ST.             5/2/2011   D.R. HORTON, INC.
922 DARION ST.            2   RANCH ESTATES   DARION ST.             5/2/2011   D.R. HORTON, INC.
933 LAUREN ST.            1   RANCH ESTATES   LAUREN ST.             5/9/2011   D.R. HORTON, INC.
929 LAUREN ST.            2   RANCH ESTATES   LAUREN ST.             5/9/2011   D.R. HORTON, INC.
2409 N. RANCH ESTATES     1   RANCH ESTATES   N. RANCH ESTATES      5/10/2011   D.R. HORTON, INC.
2405 N. RANCH ESTATES     1   RANCH ESTATES   N. RANCH ESTATES      5/11/2011   D.R. HORTON, INC.
926 DARION ST.            2   RANCH ESTATES   DARION ST.            5/13/2011   D.R. HORTON, INC.
2415 N. RANCH ESTATES     1   RANCH ESTATES   N. RANCH ESTATES      5/18/2011   D.R. HORTON, INC.
949 LAUREN ST.            2   RANCH ESTATES   LAUREN ST.            5/18/2011   D.R. HORTON, INC.
937 LAUREN ST.            2   RANCH ESTATES   LAUREN ST.            5/19/2011   D.R. HORTON, INC.
         Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 792 of 1053 PageID:
                                             18357

930 DARION ST.             2   RANCH ESTATES   DARION ST.            5/20/2011   D.R. HORTON, INC.
2424 KOLTON ST.            1   RANCH ESTATES   KOLTON ST.             7/8/2011   D.R. HORTON, INC.
941 LAUREN ST.             2   RANCH ESTATES   LAUREN ST.            8/24/2011   D.R. HORTON, INC.
911 KARAH ST.              1   RANCH ESTATES   KARAH ST.            10/18/2011   D.R. HORTON, INC.
2455 NORTH RANCH EST.      1   RANCH ESTATES   NORTH RANCH EST.     10/19/2011   D.R. HORTON, INC.
915 KARAH ST.              2   RANCH ESTATES   KARAH ST.            10/19/2011   D.R. HORTON, INC.
2459 NORTH RANCH EST.      1   RANCH ESTATES   NORTH RANCH EST.     10/19/2011   D.R. HORTON, INC.
919 KARAH ST.              1   RANCH ESTATES   KARAH ST.            10/20/2011   D.R. HORTON, INC.
907 KARAH ST.              2   RANCH ESTATES   KARAH ST.            10/20/2011   D.R. HORTON, INC.
927 KARAH ST.              2   RANCH ESTATES   KARAH ST.            10/20/2011   D.R. HORTON, INC.
905 LAUREN ST.             2   RANCH ESTATES   LAUREN ST.           10/31/2011   D.R. HORTON, INC.
2416 KOLTON ST.            1   RANCH ESTATES   KOLTON ST.            12/1/2011   D.R. HORTON, INC.
2475 NORTH RANCH EST.      2   RANCH ESTATES   NORTH RANCH EST.      12/9/2011   D.R. HORTON, INC.
2471 NORTH RANCH EST.      2   RANCH ESTATES   NORTH RANCH EST.     12/16/2011   D.R. HORTON, INC.
909 LAUREN ST.             1   RANCH ESTATES   LAUREN ST.           12/22/2011   D.R. HORTON, INC.
2462 NORTH RANCH EST.      2   RANCH ESTATES   NORTH RANCH EST.     12/27/2011   D.R. HORTON, INC.
928 KARAH ST.              1   RANCH ESTATES   KARAH ST.            12/28/2011   D.R. HORTON, INC.
910 LAUREN ST.             1   RANCH ESTATES   LAUREN ST.           12/30/2011   D.R. HORTON, INC.
916 KARAH ST.              1   RANCH ESTATES   KARAH ST.              1/3/2012   D.R. HORTON, INC.
918 LAUREN ST.             2   RANCH ESTATES   LAUREN ST.             1/4/2012   D.R. HORTON, INC.
924 KARAH ST.              2   RANCH ESTATES   KARAH ST.              1/6/2012   D.R. HORTON, INC.
942 DARION                 2   RANCH ESTATES   DARION                1/12/2012   D.R. HORTON, INC.
2467 NORTH RANCH EST.      2   RANCH ESTATES   NORTH RANCH EST.       2/2/2012   D.R. HORTON, INC.
917 DARION ST.             2   RANCH ESTATES   DARION ST.            3/28/2012   D.R. HORTON, INC.
908 KARAH ST.              1   RANCH ESTATES   KARAH ST.              4/3/2012   D.R. HORTON, INC.
933 DARION ST.             1   RANCH ESTATES   DARION ST.             4/4/2012   D.R. HORTON, INC.
2404 KOLTON ST.            2   RANCH ESTATES   KOLTON ST.             4/5/2012   D.R. HORTON, INC.
2408 KOLTON ST.            2   RANCH ESTATES   KOLTON ST.             4/6/2012   D.R. HORTON, INC.
921 DARION ST.             2   RANCH ESTATES   DARION ST.            4/10/2012   D.R. HORTON, INC.
909 DARION ST.             1   RANCH ESTATES   DARION ST.            4/11/2012   D.R. HORTON, INC.
202 WING FALLS             1   REDBIRD RANCH   WING FALLS             1/2/2008   D.R. HORTON, INC.
15303 SOARING CLOUD        2   REDBIRD RANCH   SOARING CLOUD          1/3/2008   D.R. HORTON, INC.
226 PERCH MANOR            1   REDBIRD RANCH   PERCH MANOR            1/4/2008   D.R. HORTON, INC.
406 PERCH MEADOW           1   REDBIRD RANCH   PERCH MEADOW          1/16/2008   D.R. HORTON, INC.
15314 REDBIRD LEDGE        1   REDBIRD RANCH   REDBIRD LEDGE         1/17/2008   D.R. HORTON, INC.
402 PERCH MEADOW           2   REDBIRD RANCH   PERCH MEADOW          1/21/2008   D.R. HORTON, INC.
346 PERCH MEADOW           2   REDBIRD RANCH   PERCH MEADOW          1/23/2008   D.R. HORTON, INC.
15022 REDBIRD PASS         2   REDBIRD RANCH   REDBIRD PASS          1/25/2008   D.R. HORTON, INC.
15018 REDBIRD PASS         2   REDBIRD RANCH   REDBIRD PASS          1/30/2008   D.R. HORTON, INC.
207 CARDINAL SONG          2   REDBIRD RANCH   CARDINAL SONG         1/31/2008   D.R. HORTON, INC.
222 PERCH MEADOW           1   REDBIRD RANCH   PERCH MEADOW           2/1/2008   D.R. HORTON, INC.
15007 REDBIRD PASS         2   REDBIRD RANCH   REDBIRD PASS          2/11/2008   D.R. HORTON, INC.
227 PERCH MEADOW           2   REDBIRD RANCH   PERCH MEADOW          2/13/2008   D.R. HORTON, INC.
151 OSPREY HAVEN           1   REDBIRD RANCH   OSPREY HAVEN          2/19/2008   D.R. HORTON, INC.
106 PERCH MANOR            1   REDBIRD RANCH   PERCH MANOR           2/22/2008   D.R. HORTON, INC.
314 SOARING BREEZE         1   REDBIRD RANCH   SOARING BREEZE         3/5/2008   D.R. HORTON, INC.
131 OSPREY HAVEN           2   REDBIRD RANCH   OSPREY HAVEN          3/11/2008   D.R. HORTON, INC.
102 OSPREY HAVEN           2   REDBIRD RANCH   OSPREY HAVEN          3/12/2008   D.R. HORTON, INC.
15411 FINCH CIRCLE         2   REDBIRD RANCH   FINCH CIRCLE          3/18/2008   D.R. HORTON, INC.
143 COOPERS HAWK           2   REDBIRD RANCH   COOPERS HAWK          3/18/2008   D.R. HORTON, INC.
206 WING FALLS             1   REDBIRD RANCH   WING FALLS            3/19/2008   D.R. HORTON, INC.
146 OSPREY HAVEN           2   REDBIRD RANCH   OSPREY HAVEN          3/27/2008   D.R. HORTON, INC.
138 OSPREY HAVEN           2   REDBIRD RANCH   OSPREY HAVEN          3/31/2008   D.R. HORTON, INC.
134 OSPREY HAVEN           2   REDBIRD RANCH   OSPREY HAVEN           4/1/2008   D.R. HORTON, INC.
15310 ZEBRA DALE           2   REDBIRD RANCH   ZEBRA DALE             4/2/2008   D.R. HORTON, INC.
15322 REDBIRD LEDGE        1   REDBIRD RANCH   REDBIRD LEDGE          4/3/2008   D.R. HORTON, INC.
242 WING FALLS             1   REDBIRD RANCH   WING FALLS             4/3/2008   D.R. HORTON, INC.
15442 GROSBEAK PASS        2   REDBIRD RANCH   GROSBEAK PASS          4/3/2008   D.R. HORTON, INC.
        Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 793 of 1053 PageID:
                                            18358

15423 SOARING MESA        2   REDBIRD RANCH   SOARING MESA          4/4/2008   D.R. HORTON, INC.
211 PERCH MEADOW          2   REDBIRD RANCH   PERCH MEADOW          4/7/2008   D.R. HORTON, INC.
206 PERCH MEADOW          2   REDBIRD RANCH   PERCH MEADOW          4/8/2008   D.R. HORTON, INC.
15315 REDBIRD LEDGE       2   REDBIRD RANCH   REDBIRD LEDGE        4/10/2008   D.R. HORTON, INC.
418 PERCH MEADOW          1   REDBIRD RANCH   PERCH MEADOW         4/16/2008   D.R. HORTON, INC.
15327 NESTING WAY         1   REDBIRD RANCH   NESTING WAY          4/17/2008   D.R. HORTON, INC.
258 PERCH MANOR           2   REDBIRD RANCH   PERCH MANOR          4/18/2008   D.R. HORTON, INC.
15307 SOARING CLOUD       2   REDBIRD RANCH   SOARING CLOUD        4/18/2008   D.R. HORTON, INC.
130 OSPREY HAVEN          2   REDBIRD RANCH   OSPREY HAVEN         4/18/2008   D.R. HORTON, INC.
230 WING FALLS            1   REDBIRD RANCH   WING FALLS           4/21/2008   D.R. HORTON, INC.
162 CARDINAL WAY          2   REDBIRD RANCH   CARDINAL WAY         4/21/2008   D.R. HORTON, INC.
415 PERCH MEADOW          2   REDBIRD RANCH   PERCH MEADOW         4/21/2008   D.R. HORTON, INC.
414 RED QUILL NEST        2   REDBIRD RANCH   RED QUILL NEST       4/21/2008   D.R. HORTON, INC.
239 PERCH MANOR           1   REDBIRD RANCH   PERCH MANOR          4/21/2008   D.R. HORTON, INC.
311 CARDINAL SONG         2   REDBIRD RANCH   CARDINAL SONG        4/22/2008   D.R. HORTON, INC.
151 COOPERS HAWK          2   REDBIRD RANCH   COOPERS HAWK         4/22/2008   D.R. HORTON, INC.
238 WING FALLS            1   REDBIRD RANCH   WING FALLS           4/22/2008   D.R. HORTON, INC.
422 RED QUILL NEST        2   REDBIRD RANCH   RED QUILL NEST       4/23/2008   D.R. HORTON, INC.
239 CARDINAL SONG         2   REDBIRD RANCH   CARDINAL SONG        4/24/2008   D.R. HORTON, INC.
243 CARDINAL SONG         2   REDBIRD RANCH   CARDINAL SONG        4/28/2008   D.R. HORTON, INC.
210 PERCH MEADOW          1   REDBIRD RANCH   PERCH MEADOW         4/29/2008   D.R. HORTON, INC.
423 PERCH MEADOW          2   REDBIRD RANCH   PERCH MEADOW         4/29/2008   D.R. HORTON, INC.
238 PERCH MANOR           2   REDBIRD RANCH   PERCH MANOR          4/30/2008   D.R. HORTON, INC.
322 WING FALLS            2   REDBIRD RANCH   WING FALLS           4/30/2008   D.R. HORTON, INC.
127 OSPREY HAVEN          2   REDBIRD RANCH   OSPREY HAVEN          5/2/2008   D.R. HORTON, INC.
15203 WINGSTAR            2   REDBIRD RANCH   WINGSTAR              5/2/2008   D.R. HORTON, INC.
311 WING FALLS            1   REDBIRD RANCH   WING FALLS            5/6/2008   D.R. HORTON, INC.
250 WING FALLS            2   REDBIRD RANCH   WING FALLS            5/7/2008   D.R. HORTON, INC.
15302 ZEBRA DALE          2   REDBIRD RANCH   ZEBRA DALE            5/8/2008   D.R. HORTON, INC.
118 OSPREY HAVEN          2   REDBIRD RANCH   OSPREY HAVEN          5/8/2008   D.R. HORTON, INC.
150 OSPREY HAVEN          2   REDBIRD RANCH   OSPREY HAVEN          5/9/2008   D.R. HORTON, INC.
303 CARDINAL SONG         2   REDBIRD RANCH   CARDINAL SONG        5/12/2008   D.R. HORTON, INC.
430 PERCH MEADOW          2   REDBIRD RANCH   PERCH MEADOW         5/13/2008   D.R. HORTON, INC.
162 OSPREY HAVEN          1   REDBIRD RANCH   OSPREY HAVEN         5/19/2008   D.R. HORTON, INC.
434 PERCH MEADOW          2   REDBIRD RANCH   PERCH MEADOW         5/20/2008   D.R. HORTON, INC.
158 OSPREY HAVEN          1   REDBIRD RANCH   OSPREY HAVEN         5/21/2008   D.R. HORTON, INC.
118 PERCH MANOR           1   REDBIRD RANCH   PERCH MANOR          5/22/2008   D.R. HORTON, INC.
147 OSPREY HAVEN          2   REDBIRD RANCH   OSPREY HAVEN         5/23/2008   D.R. HORTON, INC.
265 PERCH MANOR           2   REDBIRD RANCH   PERCH MANOR          5/28/2008   D.R. HORTON, INC.
155 OSPREY HAVEN          2   REDBIRD RANCH   OSPREY HAVEN         5/29/2008   D.R. HORTON, INC.
231 CARDINAL SONG         2   REDBIRD RANCH   CARDINAL SONG        5/29/2008   D.R. HORTON, INC.
15114 WINGHEART           2   REDBIRD RANCH   WINGHEART             6/2/2008   D.R. HORTON, INC.
415 RED QUILL NEST        2   REDBIRD RANCH   RED QUILL NEST        6/3/2008   D.R. HORTON, INC.
257 PERCH MANOR           1   REDBIRD RANCH   PERCH MANOR           6/3/2008   D.R. HORTON, INC.
231 RED QUILL NEST        1   REDBIRD RANCH   RED QUILL NEST        6/3/2008   D.R. HORTON, INC.
403 RED QUILL NEST        2   REDBIRD RANCH   RED QUILL NEST        6/5/2008   D.R. HORTON, INC.
426 PERCH MEADOW          2   REDBIRD RANCH   PERCH MEADOW          6/7/2008   D.R. HORTON, INC.
159 OSPREY HAVEN          2   REDBIRD RANCH   OSPREY HAVEN         6/10/2008   D.R. HORTON, INC.
246 WING FALLS            1   REDBIRD RANCH   WING FALLS           6/11/2008   D.R. HORTON, INC.
261 PERCH MANOR           2   REDBIRD RANCH   PERCH MANOR          6/11/2008   D.R. HORTON, INC.
234 PERCH MEADOW          1   REDBIRD RANCH   PERCH MEADOW         6/12/2008   D.R. HORTON, INC.
222 PERCH MANOR           1   REDBIRD RANCH   PERCH MANOR          6/12/2008   D.R. HORTON, INC.
15225 WINGSTAR            2   REDBIRD RANCH   WINGSTAR             6/18/2008   D.R. HORTON, INC.
131 COOPERS HAWK          2   REDBIRD RANCH   COOPERS HAWK         6/18/2008   D.R. HORTON, INC.
154 OSPREY HAVEN          1   REDBIRD RANCH   OSPREY HAVEN         6/19/2008   D.R. HORTON, INC.
234 PERCH MANOR           1   REDBIRD RANCH   PERCH MANOR          6/19/2008   D.R. HORTON, INC.
247 CARDINAL SONG         1   REDBIRD RANCH   CARDINAL SONG        6/23/2008   D.R. HORTON, INC.
135 COOPERS HAWK          2   REDBIRD RANCH   COOPERS HAWK         6/23/2008   D.R. HORTON, INC.
        Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 794 of 1053 PageID:
                                            18359

226 WING FALLS            1   REDBIRD RANCH   WING FALLS           6/24/2008   D.R. HORTON, INC.
234 WING FALLS            1   REDBIRD RANCH   WING FALLS           6/26/2008   D.R. HORTON, INC.
326 WING FALLS            1   REDBIRD RANCH   WING FALLS           7/15/2008   D.R. HORTON, INC.
222 WING FALLS            1   REDBIRD RANCH   WING FALLS           7/16/2008   D.R. HORTON, INC.
246 PERCH MANOR           1   REDBIRD RANCH   PERCH MANOR          7/17/2008   D.R. HORTON, INC.
249 PERCH MANOR           1   REDBIRD RANCH   PERCH MANOR          7/17/2008   D.R. HORTON, INC.
411 RED QUILL NEST        1   REDBIRD RANCH   RED QUILL NEST       7/22/2008   D.R. HORTON, INC.
14906 LAUDIE FOX          1   REDBIRD RANCH   LAUDIE FOX           7/22/2008   D.R. HORTON, INC.
734 BROAD ELK             1   REDBIRD RANCH   BROAD ELK            7/24/2008   D.R. HORTON, INC.
431 RED QUILL NEST        2   REDBIRD RANCH   RED QUILL NEST       7/28/2008   D.R. HORTON, INC.
14911 LAUDIE FOX          2   REDBIRD RANCH   LAUDIE FOX           7/28/2008   D.R. HORTON, INC.
548 PERCH MEADOW          2   REDBIRD RANCH   PERCH MEADOW         7/30/2008   D.R. HORTON, INC.
556 PERCH MEADOW          2   REDBIRD RANCH   PERCH MEADOW         7/31/2008   D.R. HORTON, INC.
730 BROAD ELK             2   REDBIRD RANCH   BROAD ELK            7/31/2008   D.R. HORTON, INC.
560 PERCH MEADOW          2   REDBIRD RANCH   PERCH MEADOW          8/1/2008   D.R. HORTON, INC.
536 PERCH MEADOW          2   REDBIRD RANCH   PERCH MEADOW          8/4/2008   D.R. HORTON, INC.
14930 LAUDIE FOX          1   REDBIRD RANCH   LAUDIE FOX            8/4/2008   D.R. HORTON, INC.
539 PERCH MEADOW          2   REDBIRD RANCH   PERCH MEADOW          8/4/2008   D.R. HORTON, INC.
535 PERCH MEADOW          2   REDBIRD RANCH   PERCH MEADOW          8/4/2008   D.R. HORTON, INC.
531 PERCH MEADOW          2   REDBIRD RANCH   PERCH MEADOW          8/4/2008   D.R. HORTON, INC.
567 PERCH MEADOW          2   REDBIRD RANCH   PERCH MEADOW          8/7/2008   D.R. HORTON, INC.
526 PERCH MEADOW          2   REDBIRD RANCH   PERCH MEADOW          8/7/2008   D.R. HORTON, INC.
508 PERCH MEADOW          2   REDBIRD RANCH   PERCH MEADOW          8/7/2008   D.R. HORTON, INC.
563 PERCH MEADOW          2   REDBIRD RANCH   PERCH MEADOW          8/7/2008   D.R. HORTON, INC.
15322 REDBIRD MANOR       1   REDBIRD RANCH   REDBIRD MANOR         8/7/2008   D.R. HORTON, INC.
559 PERCH MEADOW          2   REDBIRD RANCH   PERCH MEADOW          8/8/2008   D.R. HORTON, INC.
520 PERCH MEADOW          2   REDBIRD RANCH   PERCH MEADOW          8/8/2008   D.R. HORTON, INC.
540 PERCH MEADOW          2   REDBIRD RANCH   PERCH MEADOW          8/8/2008   D.R. HORTON, INC.
14902 LAUDIE FOX          2   REDBIRD RANCH   LAUDIE FOX            8/8/2008   D.R. HORTON, INC.
512 PERCH MEADOW          2   REDBIRD RANCH   PERCH MEADOW         8/11/2008   D.R. HORTON, INC.
530 PERCH MEADOW          2   REDBIRD RANCH   PERCH MEADOW         8/11/2008   D.R. HORTON, INC.
245 PERCH MANOR           1   REDBIRD RANCH   PERCH MANOR          8/11/2008   D.R. HORTON, INC.
564 PERCH MEADOW          2   REDBIRD RANCH   PERCH MEADOW         8/12/2008   D.R. HORTON, INC.
14926 LAUDIE FOX          1   REDBIRD RANCH   LAUDIE FOX           8/14/2008   D.R. HORTON, INC.
410 PERCH MEADOW          2   REDBIRD RANCH   PERCH MEADOW         8/15/2008   D.R. HORTON, INC.
14914 LAUDIE FOX          2   REDBIRD RANCH   LAUDIE FOX           8/16/2008   D.R. HORTON, INC.
602 BROAD ELK             2   REDBIRD RANCH   BROAD ELK            8/20/2008   D.R. HORTON, INC.
419 PERCH MEADOW          2   REDBIRD RANCH   PERCH MEADOW         8/21/2008   D.R. HORTON, INC.
235 CARDINAL SONG         2   REDBIRD RANCH   CARDINAL SONG        8/21/2008   D.R. HORTON, INC.
438 PERCH MEADOW          2   REDBIRD RANCH   PERCH MEADOW         8/22/2008   D.R. HORTON, INC.
318 WING FALLS            2   REDBIRD RANCH   WING FALLS           8/22/2008   D.R. HORTON, INC.
511 RED QUILL NEST        2   REDBIRD RANCH   RED QUILL NEST       8/22/2008   D.R. HORTON, INC.
560 RED QUILL NEST        1   REDBIRD RANCH   RED QUILL NEST       8/25/2008   D.R. HORTON, INC.
323 CARDINAL SONG         2   REDBIRD RANCH   CARDINAL SONG        8/26/2008   D.R. HORTON, INC.
15210 REDBIRD MANOR       2   REDBIRD RANCH   REDBIRD MANOR        8/26/2008   D.R. HORTON, INC.
534 RED QUILL NEST        2   REDBIRD RANCH   RED QUILL NEST       8/26/2008   D.R. HORTON, INC.
564 RED QUILL NEST        2   REDBIRD RANCH   RED QUILL NEST       8/28/2008   D.R. HORTON, INC.
419 RED QUILL NEST        2   REDBIRD RANCH   RED QUILL NEST       8/29/2008   D.R. HORTON, INC.
422 PERCH MEADOW          2   REDBIRD RANCH   PERCH MEADOW         8/29/2008   D.R. HORTON, INC.
331 SOARING BREEZE        1   REDBIRD RANCH   SOARING BREEZE        9/2/2008   D.R. HORTON, INC.
551 PERCH MEADOW          2   REDBIRD RANCH   PERCH MEADOW          9/4/2008   D.R. HORTON, INC.
519 PERCH MEADOW          1   REDBIRD RANCH   PERCH MEADOW          9/5/2008   D.R. HORTON, INC.
527 PERCH MEADOW          1   REDBIRD RANCH   PERCH MEADOW          9/8/2008   D.R. HORTON, INC.
568 PERCH MEADOW          2   REDBIRD RANCH   PERCH MEADOW          9/8/2008   D.R. HORTON, INC.
515 PERCH MEADOW          1   REDBIRD RANCH   PERCH MEADOW          9/9/2008   D.R. HORTON, INC.
507 RED QUILL NEST        2   REDBIRD RANCH   RED QUILL NEST        9/9/2008   D.R. HORTON, INC.
714 BROAD ELK             2   REDBIRD RANCH   BROAD ELK            9/11/2008   D.R. HORTON, INC.
552 PERCH MEADOW          2   REDBIRD RANCH   PERCH MEADOW         9/12/2008   D.R. HORTON, INC.
         Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 795 of 1053 PageID:
                                             18360

622 BROAD ELK              1   REDBIRD RANCH   BROAD ELK             9/15/2008   D.R. HORTON, INC.
14918 LAUDIE FOX           1   REDBIRD RANCH   LAUDIE FOX            9/15/2008   D.R. HORTON, INC.
14907 LAUDIE FOX           2   REDBIRD RANCH   LAUDIE FOX            9/16/2008   D.R. HORTON, INC.
407 RED QUILL NEST         1   REDBIRD RANCH   RED QUILL NEST        9/17/2008   D.R. HORTON, INC.
568 RED QUILL NEST         2   REDBIRD RANCH   RED QUILL NEST        9/17/2008   D.R. HORTON, INC.
14922 LAUDIE FOX           2   REDBIRD RANCH   LAUDIE FOX            9/18/2008   D.R. HORTON, INC.
318 SOARING BREEZE         1   REDBIRD RANCH   SOARING BREEZE        9/22/2008   D.R. HORTON, INC.
530 RED QUILL NEST         2   REDBIRD RANCH   RED QUILL NEST        9/23/2008   D.R. HORTON, INC.
15339 NESTING WAY          1   REDBIRD RANCH   NESTING WAY           9/29/2008   D.R. HORTON, INC.
535 RED QUILL NEST         1   REDBIRD RANCH   RED QUILL NEST        9/30/2008   D.R. HORTON, INC.
516 RED QUILL NEST         2   REDBIRD RANCH   RED QUILL NEST        10/1/2008   D.R. HORTON, INC.
14910 LAUDIE FOX           1   REDBIRD RANCH   LAUDIE FOX            10/6/2008   D.R. HORTON, INC.
614 BROAD ELK              2   REDBIRD RANCH   BROAD ELK             10/6/2008   D.R. HORTON, INC.
556 RED QUILL NEST         2   REDBIRD RANCH   RED QUILL NEST        10/7/2008   D.R. HORTON, INC.
15406 FINCH CIRCLE         2   REDBIRD RANCH   FINCH CIRCLE          10/9/2008   D.R. HORTON, INC.
15415 PERCH LEDGE          2   REDBIRD RANCH   PERCH LEDGE          10/14/2008   D.R. HORTON, INC.
15342 NESTING WAY          2   REDBIRD RANCH   NESTING WAY          10/14/2008   D.R. HORTON, INC.
610 BROAD ELK              1   REDBIRD RANCH   BROAD ELK            10/15/2008   D.R. HORTON, INC.
423 RED QUILL NEST         2   REDBIRD RANCH   RED QUILL NEST       10/16/2008   D.R. HORTON, INC.
548 RED QUILL NEST         1   REDBIRD RANCH   RED QUILL NEST       10/16/2008   D.R. HORTON, INC.
202 RED QUILL NEST         2   REDBIRD RANCH   RED QUILL NEST       10/28/2008   D.R. HORTON, INC.
335 CARDINAL SONG          1   REDBIRD RANCH   CARDINAL SONG        10/29/2008   D.R. HORTON, INC.
15315 NESTING WAY          2   REDBIRD RANCH   NESTING WAY          10/29/2008   D.R. HORTON, INC.
547 PERCH MEADOW           2   REDBIRD RANCH   PERCH MEADOW         11/11/2008   D.R. HORTON, INC.
307 WING FALLS             1   REDBIRD RANCH   WING FALLS            12/2/2008   D.R. HORTON, INC.
314 WING FALLS             2   REDBIRD RANCH   WING FALLS            12/3/2008   D.R. HORTON, INC.
334 SOARING BREEZE         2   REDBIRD RANCH   SOARING BREEZE        12/4/2008   D.R. HORTON, INC.
618 BROAD ELK              1   REDBIRD RANCH   BROAD ELK            12/11/2008   D.R. HORTON, INC.
512 RED QUILL NEST         2   REDBIRD RANCH   RED QUILL NEST       12/12/2008   D.R. HORTON, INC.
427 RED QUILL NEST         2   REDBIRD RANCH   RED QUILL NEST       12/16/2008   D.R. HORTON, INC.
559 RED QUILL NEST         2   REDBIRD RANCH   RED QUILL NEST       12/17/2008   D.R. HORTON, INC.
15350 NESTING WAY          2   REDBIRD RANCH   NESTING WAY            1/7/2009   D.R. HORTON, INC.
508 RED QUILL NEST         2   REDBIRD RANCH   RED QUILL NEST         1/7/2009   D.R. HORTON, INC.
524 RED QUILL NEST         2   REDBIRD RANCH   RED QUILL NEST         1/8/2009   D.R. HORTON, INC.
606 BROAD ELK              2   REDBIRD RANCH   BROAD ELK              1/9/2009   D.R. HORTON, INC.
511 PERCH MEADOW           1   REDBIRD RANCH   PERCH MEADOW          1/23/2009   D.R. HORTON, INC.
544 PERCH MEADOW           2   REDBIRD RANCH   PERCH MEADOW          1/23/2009   D.R. HORTON, INC.
502 PERCH MEADOW           2   REDBIRD RANCH   PERCH MEADOW          1/23/2009   D.R. HORTON, INC.
15423 FINCH CIRCLE         2   REDBIRD RANCH   FINCH CIRCLE          1/29/2009   D.R. HORTON, INC.
515 RED QUILL NEST         1   REDBIRD RANCH   RED QUILL NEST         2/5/2009   D.R. HORTON, INC.
726 BROAD ELK              2   REDBIRD RANCH   BROAD ELK             2/11/2009   D.R. HORTON, INC.
626 BROAD ELK              2   REDBIRD RANCH   BROAD ELK             2/12/2009   D.R. HORTON, INC.
334 CARDINAL SONG          2   REDBIRD RANCH   CARDINAL SONG         2/12/2009   D.R. HORTON, INC.
330 CARDINAL SONG          2   REDBIRD RANCH   CARDINAL SONG         2/14/2009   D.R. HORTON, INC.
322 SOARING BREEZE         2   REDBIRD RANCH   SOARING BREEZE        2/19/2009   D.R. HORTON, INC.
710 BROAD ELK              2   REDBIRD RANCH   BROAD ELK             2/19/2009   D.R. HORTON, INC.
218 RED QUILL NEST         1   REDBIRD RANCH   RED QUILL NEST        2/20/2009   D.R. HORTON, INC.
335 SOARING BREEZE         2   REDBIRD RANCH   SOARING BREEZE        2/20/2009   D.R. HORTON, INC.
310 WING FALLS             2   REDBIRD RANCH   WING FALLS            2/23/2009   D.R. HORTON, INC.
15330 NESTING WAY          2   REDBIRD RANCH   NESTING WAY           2/26/2009   D.R. HORTON, INC.
702 BROAD ELK              2   REDBIRD RANCH   BROAD ELK             2/26/2009   D.R. HORTON, INC.
439 PERCH MEADOW           2   REDBIRD RANCH   PERCH MEADOW          2/27/2009   D.R. HORTON, INC.
15419 FINCH CIRCLE         2   REDBIRD RANCH   FINCH CIRCLE          2/28/2009   D.R. HORTON, INC.
15334 NESTING WAY          1   REDBIRD RANCH   NESTING WAY           2/28/2009   D.R. HORTON, INC.
555 RED QUILL NEST         1   REDBIRD RANCH   RED QUILL NEST         3/3/2009   D.R. HORTON, INC.
706 BROAD ELK              1   REDBIRD RANCH   BROAD ELK              3/3/2009   D.R. HORTON, INC.
15415 FINCH CIRCLE         2   REDBIRD RANCH   FINCH CIRCLE           3/4/2009   D.R. HORTON, INC.
338 SOARING BREEZE         2   REDBIRD RANCH   SOARING BREEZE         3/9/2009   D.R. HORTON, INC.
         Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 796 of 1053 PageID:
                                             18361

15314 NESTING WAY          1   REDBIRD RANCH   NESTING WAY          3/10/2009   D.R. HORTON, INC.
435 PERCH MEADOW           2   REDBIRD RANCH   PERCH MEADOW         3/10/2009   D.R. HORTON, INC.
15410 FINCH CIRCLE         2   REDBIRD RANCH   FINCH CIRCLE         3/11/2009   D.R. HORTON, INC.
15402 FINCH CIRCLE         2   REDBIRD RANCH   FINCH CIRCLE         3/16/2009   D.R. HORTON, INC.
435 RED QUILL NEST         1   REDBIRD RANCH   RED QUILL NEST       3/18/2009   D.R. HORTON, INC.
203 PERCH MEADOW           2   REDBIRD RANCH   PERCH MEADOW         3/18/2009   D.R. HORTON, INC.
443 PERCH MEADOW           2   REDBIRD RANCH   PERCH MEADOW         3/19/2009   D.R. HORTON, INC.
207 RED QUILL NEST         2   REDBIRD RANCH   RED QUILL NEST       3/19/2009   D.R. HORTON, INC.
15302 REDBIRD LEDGE        1   REDBIRD RANCH   REDBIRD LEDGE        3/24/2009   D.R. HORTON, INC.
538 RED QUILL NEST         2   REDBIRD RANCH   RED QUILL NEST       3/25/2009   D.R. HORTON, INC.
173 COOPERS HAWK           2   REDBIRD RANCH   COOPERS HAWK         3/26/2009   D.R. HORTON, INC.
15310 REDBIRD LEDGE        1   REDBIRD RANCH   REDBIRD LEDGE        3/30/2009   D.R. HORTON, INC.
442 PERCH MEADOW           2   REDBIRD RANCH   PERCH MEADOW          4/1/2009   D.R. HORTON, INC.
230 PERCH MEADOW           2   REDBIRD RANCH   PERCH MEADOW          4/1/2009   D.R. HORTON, INC.
551 RED QUILL NEST         2   REDBIRD RANCH   RED QUILL NEST        4/3/2009   D.R. HORTON, INC.
507 PERCH MEADOW           2   REDBIRD RANCH   PERCH MEADOW          4/6/2009   D.R. HORTON, INC.
210 RED QUILL NEST         2   REDBIRD RANCH   RED QUILL NEST        4/7/2009   D.R. HORTON, INC.
15310 NESTING WAY          2   REDBIRD RANCH   NESTING WAY           4/8/2009   D.R. HORTON, INC.
15331 NESTING WAY          2   REDBIRD RANCH   NESTING WAY           4/9/2009   D.R. HORTON, INC.
542 RED QUILL NEST         2   REDBIRD RANCH   RED QUILL NEST       4/15/2009   D.R. HORTON, INC.
15338 NESTING WAY          1   REDBIRD RANCH   NESTING WAY          4/16/2009   D.R. HORTON, INC.
15311 NESTING WAY          2   REDBIRD RANCH   NESTING WAY          4/16/2009   D.R. HORTON, INC.
527 RED QUILL NEST         1   REDBIRD RANCH   RED QUILL NEST       4/16/2009   D.R. HORTON, INC.
15038 REDBIRD PASS         2   REDBIRD RANCH   REDBIRD PASS         4/27/2009   D.R. HORTON, INC.
543 RED QUILL NEST         2   REDBIRD RANCH   RED QUILL NEST        5/6/2009   D.R. HORTON, INC.
552 RED QUILL NEST         1   REDBIRD RANCH   RED QUILL NEST       5/11/2009   D.R. HORTON, INC.
318 CARDINAL SONG          2   REDBIRD RANCH   CARDINAL SONG        5/13/2009   D.R. HORTON, INC.
504 RED QUILL NEST         2   REDBIRD RANCH   RED QUILL NEST       5/14/2009   D.R. HORTON, INC.
555 PERCH MEADOW           1   REDBIRD RANCH   PERCH MEADOW         5/19/2009   D.R. HORTON, INC.
523 RED QUILL NEST         2   REDBIRD RANCH   RED QUILL NEST       5/21/2009   D.R. HORTON, INC.
519 RED QUILL NEST         1   REDBIRD RANCH   RED QUILL NEST       5/21/2009   D.R. HORTON, INC.
547 RED QUILL NEST         2   REDBIRD RANCH   RED QUILL NEST        6/4/2009   D.R. HORTON, INC.
543 PERCH MEADOW           1   REDBIRD RANCH   PERCH MEADOW          6/5/2009   D.R. HORTON, INC.
15335 NESTING WAY          2   REDBIRD RANCH   NESTING WAY          6/12/2009   D.R. HORTON, INC.
170 CARDINAL WAY           1   REDBIRD RANCH   CARDINAL WAY         6/15/2009   D.R. HORTON, INC.
15346 NESTING WAY          2   REDBIRD RANCH   NESTING WAY          6/15/2009   D.R. HORTON, INC.
722 BROAD ELK              1   REDBIRD RANCH   BROAD ELK            6/16/2009   D.R. HORTON, INC.
531 RED QUILL NEST         2   REDBIRD RANCH   RED QUILL NEST       6/19/2009   D.R. HORTON, INC.
718 BROAD ELK              1   REDBIRD RANCH   BROAD ELK            7/14/2009   D.R. HORTON, INC.
218 REDBIRD SONG           2   REDBIRD RANCH   REDBIRD SONG         7/15/2009   D.R. HORTON, INC.
15322 NESTING WAY          2   REDBIRD RANCH   NESTING WAY          7/23/2009   D.R. HORTON, INC.
503 RED QUILL NEST         1   REDBIRD RANCH   RED QUILL NEST       7/27/2009   D.R. HORTON, INC.
539 RED QUILL NEST         1   REDBIRD RANCH   RED QUILL NEST        8/3/2009   D.R. HORTON, INC.
215 REDBIRD SONG           2   REDBIRD RANCH   REDBIRD SONG          8/3/2009   D.R. HORTON, INC.
503 PERCH MEADOW           1   REDBIRD RANCH   PERCH MEADOW         8/10/2009   D.R. HORTON, INC.
572 PERCH MEADOW           1   REDBIRD RANCH   PERCH MEADOW         8/10/2009   D.R. HORTON, INC.
571 PERCH MEADOW           1   REDBIRD RANCH   PERCH MEADOW         8/11/2009   D.R. HORTON, INC.
427 PERCH MEADOW           2   REDBIRD RANCH   PERCH MEADOW         8/20/2009   D.R. HORTON, INC.
431 PERCH MEADOW           2   REDBIRD RANCH   PERCH MEADOW         8/21/2009   D.R. HORTON, INC.
149 KATHERINE WAY          1   REDBIRD RANCH   KATHERINE WAY         9/2/2009   D.R. HORTON, INC.
190 NESTING CANYON         1   REDBIRD RANCH   NESTING CANYON        9/3/2009   D.R. HORTON, INC.
109 KATHERINE WAY          2   REDBIRD RANCH   KATHERINE WAY         9/3/2009   D.R. HORTON, INC.
163 KATHERINE WAY          2   REDBIRD RANCH   KATHERINE WAY         9/4/2009   D.R. HORTON, INC.
155 KATHERINE WAY          1   REDBIRD RANCH   KATHERINE WAY         9/8/2009   D.R. HORTON, INC.
196 NESTING CANYON         1   REDBIRD RANCH   NESTING CANYON        9/8/2009   D.R. HORTON, INC.
115 KATHERINE WAY          2   REDBIRD RANCH   KATHERINE WAY         9/9/2009   D.R. HORTON, INC.
129 KATHERINE WAY          2   REDBIRD RANCH   KATHERINE WAY        9/10/2009   D.R. HORTON, INC.
211 RED QUILL NEST         2   REDBIRD RANCH   RED QUILL NEST       9/11/2009   D.R. HORTON, INC.
        Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 797 of 1053 PageID:
                                            18362

214 REDBIRD SONG          2   REDBIRD RANCH   REDBIRD SONG          9/15/2009   D.R. HORTON, INC.
226 RED QUILL NEST        1   REDBIRD RANCH   RED QUILL NEST        9/16/2009   D.R. HORTON, INC.
133 NESTING CANYON        2   REDBIRD RANCH   NESTING CANYON        9/17/2009   D.R. HORTON, INC.
219 REDBIRD SONG          2   REDBIRD RANCH   REDBIRD SONG          9/18/2009   D.R. HORTON, INC.
227 RED QUILL NEST        2   REDBIRD RANCH   RED QUILL NEST        9/23/2009   D.R. HORTON, INC.
175 KATHERINE WAY         1   REDBIRD RANCH   KATHERINE WAY         9/25/2009   D.R. HORTON, INC.
143 KATHERINE WAY         2   REDBIRD RANCH   KATHERINE WAY         9/25/2009   D.R. HORTON, INC.
121 KATHERINE WAY         2   REDBIRD RANCH   KATHERINE WAY         9/28/2009   D.R. HORTON, INC.
189 KATHERINE WAY         2   REDBIRD RANCH   KATHERINE WAY         9/29/2009   D.R. HORTON, INC.
239 PERCH MEADOW          1   REDBIRD RANCH   PERCH MEADOW          10/1/2009   D.R. HORTON, INC.
183 KATHERINE WAY         2   REDBIRD RANCH   KATHERINE WAY         10/1/2009   D.R. HORTON, INC.
222 NESTING CANYON        2   REDBIRD RANCH   NESTING CANYON        10/1/2009   D.R. HORTON, INC.
135 KATHERINE WAY         2   REDBIRD RANCH   KATHERINE WAY         10/8/2009   D.R. HORTON, INC.
169 KATHERINE WAY         2   REDBIRD RANCH   KATHERINE WAY         10/8/2009   D.R. HORTON, INC.
229 PERCH HORIZON         2   REDBIRD RANCH   PERCH HORIZON         10/9/2009   D.R. HORTON, INC.
315 WING FALLS            2   REDBIRD RANCH   WING FALLS           10/12/2009   D.R. HORTON, INC.
211 REDBIRD SONG          2   REDBIRD RANCH   REDBIRD SONG         10/22/2009   D.R. HORTON, INC.
104 NESTING CANYON        2   REDBIRD RANCH   NESTING CANYON       10/28/2009   D.R. HORTON, INC.
15318 NESTING WAY         2   REDBIRD RANCH   NESTING WAY          10/28/2009   D.R. HORTON, INC.
162 KATHERINE WAY         1   REDBIRD RANCH   KATHERINE WAY         11/4/2009   D.R. HORTON, INC.
136 KATHERINE WAY         2   REDBIRD RANCH   KATHERINE WAY         11/4/2009   D.R. HORTON, INC.
213 PERCH HORIZON         1   REDBIRD RANCH   PERCH HORIZON         11/6/2009   D.R. HORTON, INC.
110 NESTING CANYON        2   REDBIRD RANCH   NESTING CANYON        11/6/2009   D.R. HORTON, INC.
168 NESTING CANYON        2   REDBIRD RANCH   NESTING CANYON       11/10/2009   D.R. HORTON, INC.
121 PERCH HORIZON         1   REDBIRD RANCH   PERCH HORIZON        11/11/2009   D.R. HORTON, INC.
163 QUIET ELK             1   REDBIRD RANCH   QUIET ELK            11/20/2009   D.R. HORTON, INC.
15326 NESTING WAY         2   REDBIRD RANCH   NESTING WAY          11/20/2009   D.R. HORTON, INC.
230 RED QUILL NEST        2   REDBIRD RANCH   RED QUILL NEST       11/20/2009   D.R. HORTON, INC.
124 NESTING CANYON        2   REDBIRD RANCH   NESTING CANYON       11/24/2009   D.R. HORTON, INC.
205 PERCH HORIZON         1   REDBIRD RANCH   PERCH HORIZON        11/25/2009   D.R. HORTON, INC.
111 QUIET ELK             1   REDBIRD RANCH   QUIET ELK            11/25/2009   D.R. HORTON, INC.
119 QUIET ELK             2   REDBIRD RANCH   QUIET ELK            11/25/2009   D.R. HORTON, INC.
125 QUIET ELK             2   REDBIRD RANCH   QUIET ELK            11/25/2009   D.R. HORTON, INC.
185 PERCH HORIZON         2   REDBIRD RANCH   PERCH HORIZON        11/30/2009   D.R. HORTON, INC.
133 QUIET ELK             2   REDBIRD RANCH   QUIET ELK            11/30/2009   D.R. HORTON, INC.
137 QUIET ELK             2   REDBIRD RANCH   QUIET ELK            11/30/2009   D.R. HORTON, INC.
319 PERCH HORIZON         1   REDBIRD RANCH   PERCH HORIZON         12/1/2009   D.R. HORTON, INC.
312 PERCH HORIZON         1   REDBIRD RANCH   PERCH HORIZON         12/2/2009   D.R. HORTON, INC.
195 PERCH HORIZON         2   REDBIRD RANCH   PERCH HORIZON         12/2/2009   D.R. HORTON, INC.
158 PERCH HORIZON         2   REDBIRD RANCH   PERCH HORIZON        12/15/2009   D.R. HORTON, INC.
152 NESTING CANYON        1   REDBIRD RANCH   NESTING CANYON       12/16/2009   D.R. HORTON, INC.
130 NESTING CANYON        2   REDBIRD RANCH   NESTING CANYON       12/16/2009   D.R. HORTON, INC.
142 PERCH HORIZON         1   REDBIRD RANCH   PERCH HORIZON        12/23/2009   D.R. HORTON, INC.
116 NESTING CANYON        1   REDBIRD RANCH   NESTING CANYON       12/28/2009   D.R. HORTON, INC.
539 REDBIRD SONG          1   REDBIRD RANCH   REDBIRD SONG          1/20/2010   D.R. HORTON, INC.
331 PERCH HORIZON         1   REDBIRD RANCH   PERCH HORIZON         1/22/2010   D.R. HORTON, INC.
132 PERCH HORIZON         2   REDBIRD RANCH   PERCH HORIZON         1/25/2010   D.R. HORTON, INC.
117 PERCH HORIZON         2   REDBIRD RANCH   PERCH HORIZON         1/26/2010   D.R. HORTON, INC.
353 PERCH HORIZON         1   REDBIRD RANCH   PERCH HORIZON         1/29/2010   D.R. HORTON, INC.
125 PERCH HORIZON         2   REDBIRD RANCH   PERCH HORIZON         1/29/2010   D.R. HORTON, INC.
133 PERCH HORIZON         1   REDBIRD RANCH   PERCH HORIZON          2/1/2010   D.R. HORTON, INC.
339 PERCH HORIZON         2   REDBIRD RANCH   PERCH HORIZON          2/1/2010   D.R. HORTON, INC.
150 PERCH HORIZON         2   REDBIRD RANCH   PERCH HORIZON          2/2/2010   D.R. HORTON, INC.
143 NESTING CANYON        1   REDBIRD RANCH   NESTING CANYON         2/5/2010   D.R. HORTON, INC.
369 PERCH HORIZON         1   REDBIRD RANCH   PERCH HORIZON          2/5/2010   D.R. HORTON, INC.
345 PERCH HORIZON         2   REDBIRD RANCH   PERCH HORIZON          2/5/2010   D.R. HORTON, INC.
164 QUIET ELK             2   REDBIRD RANCH   QUIET ELK              2/5/2010   D.R. HORTON, INC.
221 PERCH HORIZON         2   REDBIRD RANCH   PERCH HORIZON          2/8/2010   D.R. HORTON, INC.
        Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 798 of 1053 PageID:
                                            18363

361 PERCH HORIZON         2   REDBIRD RANCH   PERCH HORIZON         2/9/2010   D.R. HORTON, INC.
210 REDBIRD SONG          2   REDBIRD RANCH   REDBIRD SONG         2/10/2010   D.R. HORTON, INC.
142 KATHERINE WAY         1   REDBIRD RANCH   KATHERINE WAY        2/11/2010   D.R. HORTON, INC.
123 NESTING CANYON        2   REDBIRD RANCH   NESTING CANYON       2/12/2010   D.R. HORTON, INC.
143 PERCH HORIZON         2   REDBIRD RANCH   PERCH HORIZON        2/12/2010   D.R. HORTON, INC.
124 PERCH HORIZON         1   REDBIRD RANCH   PERCH HORIZON        2/15/2010   D.R. HORTON, INC.
352 PERCH HORIZON         1   REDBIRD RANCH   PERCH HORIZON        2/16/2010   D.R. HORTON, INC.
102 NESTING TREE          2   REDBIRD RANCH   NESTING TREE         2/17/2010   D.R. HORTON, INC.
411 PERCH HORIZON         1   REDBIRD RANCH   PERCH HORIZON        2/17/2010   D.R. HORTON, INC.
523 REDBIRD SONG          2   REDBIRD RANCH   REDBIRD SONG         2/17/2010   D.R. HORTON, INC.
555 REDBIRD SONG          2   REDBIRD RANCH   REDBIRD SONG         2/17/2010   D.R. HORTON, INC.
334 PERCH HORIZON         1   REDBIRD RANCH   PERCH HORIZON        2/19/2010   D.R. HORTON, INC.
403 PERCH HORIZON         1   REDBIRD RANCH   PERCH HORIZON        2/19/2010   D.R. HORTON, INC.
326 PERCH HORIZON         2   REDBIRD RANCH   PERCH HORIZON        2/19/2010   D.R. HORTON, INC.
403 REDBIRD CHASE         2   REDBIRD RANCH   REDBIRD CHASE        2/22/2010   D.R. HORTON, INC.
383 PERCH HORIZON         2   REDBIRD RANCH   PERCH HORIZON        2/25/2010   D.R. HORTON, INC.
546 REDBIRD SONG          2   REDBIRD RANCH   REDBIRD SONG         2/26/2010   D.R. HORTON, INC.
419 PERCH HORIZON         1   REDBIRD RANCH   PERCH HORIZON         3/1/2010   D.R. HORTON, INC.
377 PERCH HORIZON         2   REDBIRD RANCH   PERCH HORIZON         3/1/2010   D.R. HORTON, INC.
393 PERCH HORIZON         2   REDBIRD RANCH   PERCH HORIZON         3/2/2010   D.R. HORTON, INC.
547 REDBIRD SONG          2   REDBIRD RANCH   REDBIRD SONG          3/2/2010   D.R. HORTON, INC.
318 PERCH HORIZON         2   REDBIRD RANCH   PERCH HORIZON         3/4/2010   D.R. HORTON, INC.
326 CARDINAL SONG         2   REDBIRD RANCH   CARDINAL SONG         3/5/2010   D.R. HORTON, INC.
551 REDBIRD SONG          2   REDBIRD RANCH   REDBIRD SONG          3/5/2010   D.R. HORTON, INC.
174 QUIET ELK             1   REDBIRD RANCH   QUIET ELK             3/8/2010   D.R. HORTON, INC.
215 RED QUILL NEST        2   REDBIRD RANCH   RED QUILL NEST        3/8/2010   D.R. HORTON, INC.
182 KATHERINE WAY         2   REDBIRD RANCH   KATHERINE WAY         3/9/2010   D.R. HORTON, INC.
223 RED QUILL NEST        2   REDBIRD RANCH   RED QUILL NEST       3/11/2010   D.R. HORTON, INC.
303 REDBIRD SONG          2   REDBIRD RANCH   REDBIRD SONG         3/12/2010   D.R. HORTON, INC.
430 REDBIRD SONG          1   REDBIRD RANCH   REDBIRD SONG         3/16/2010   D.R. HORTON, INC.
438 REDBIRD SONG          1   REDBIRD RANCH   REDBIRD SONG         3/16/2010   D.R. HORTON, INC.
510 REDBIRD SONG          2   REDBIRD RANCH   REDBIRD SONG         3/17/2010   D.R. HORTON, INC.
362 PERCH HORIZON         1   REDBIRD RANCH   PERCH HORIZON        3/19/2010   D.R. HORTON, INC.
370 PERCH HORIZON         2   REDBIRD RANCH   PERCH HORIZON        3/22/2010   D.R. HORTON, INC.
506 REDBIRD SONG          1   REDBIRD RANCH   REDBIRD SONG         3/23/2010   D.R. HORTON, INC.
378 PERCH HORIZON         2   REDBIRD RANCH   PERCH HORIZON        3/23/2010   D.R. HORTON, INC.
522 REDBIRD SONG          1   REDBIRD RANCH   REDBIRD SONG         3/24/2010   D.R. HORTON, INC.
138 NESTING CANYON        2   REDBIRD RANCH   NESTING CANYON       3/24/2010   D.R. HORTON, INC.
411 REDBIRD SONG          2   REDBIRD RANCH   REDBIRD SONG         3/26/2010   D.R. HORTON, INC.
502 REDBIRD SONG          2   REDBIRD RANCH   REDBIRD SONG         3/26/2010   D.R. HORTON, INC.
160 NESTING CANYON        2   REDBIRD RANCH   NESTING CANYON       3/29/2010   D.R. HORTON, INC.
206 NESTING CANYON        2   REDBIRD RANCH   NESTING CANYON       3/29/2010   D.R. HORTON, INC.
527 REDBIRD SONG          2   REDBIRD RANCH   REDBIRD SONG         3/30/2010   D.R. HORTON, INC.
151 NESTING CANYON        1   REDBIRD RANCH   NESTING CANYON       3/31/2010   D.R. HORTON, INC.
15027 REDBIRD PASS        1   REDBIRD RANCH   REDBIRD PASS         3/31/2010   D.R. HORTON, INC.
543 REDBIRD SONG          1   REDBIRD RANCH   REDBIRD SONG          4/1/2010   D.R. HORTON, INC.
120 QUIET ELK             1   REDBIRD RANCH   QUIET ELK             4/2/2010   D.R. HORTON, INC.
120 NESTING TREE          2   REDBIRD RANCH   NESTING TREE          4/6/2010   D.R. HORTON, INC.
515 REDBIRD SONG          2   REDBIRD RANCH   REDBIRD SONG          4/7/2010   D.R. HORTON, INC.
415 REDBIRD SONG          2   REDBIRD RANCH   REDBIRD SONG          4/9/2010   D.R. HORTON, INC.
15030 REDBIRD PASS        2   REDBIRD RANCH   REDBIRD PASS         4/12/2010   D.R. HORTON, INC.
144 NESTING CANYON        2   REDBIRD RANCH   NESTING CANYON       4/20/2010   D.R. HORTON, INC.
531 REDBIRD SONG          2   REDBIRD RANCH   REDBIRD SONG         4/21/2010   D.R. HORTON, INC.
111 PERCH HORIZON         2   REDBIRD RANCH   PERCH HORIZON        4/22/2010   D.R. HORTON, INC.
156 KATHERINE WAY         2   REDBIRD RANCH   KATHERINE WAY         5/5/2010   D.R. HORTON, INC.
439 REDBIRD SONG          1   REDBIRD RANCH   REDBIRD SONG         5/14/2010   D.R. HORTON, INC.
15015 REDBIRD PASS        1   REDBIRD RANCH   REDBIRD PASS         5/21/2010   D.R. HORTON, INC.
423 REDBIRD SONG          1   REDBIRD RANCH   REDBIRD SONG         5/27/2010   D.R. HORTON, INC.
        Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 799 of 1053 PageID:
                                            18364

435 REDBIRD SONG          2   REDBIRD RANCH   REDBIRD SONG           6/2/2010   D.R. HORTON, INC.
431 REDBIRD SONG          1   REDBIRD RANCH   REDBIRD SONG           6/4/2010   D.R. HORTON, INC.
169 QUIET ELK             1   REDBIRD RANCH   QUIET ELK             6/14/2010   D.R. HORTON, INC.
503 REDBIRD SONG          2   REDBIRD RANCH   REDBIRD SONG           7/2/2010   D.R. HORTON, INC.
519 REDBIRD SONG          2   REDBIRD RANCH   REDBIRD SONG           7/9/2010   D.R. HORTON, INC.
514 REDBIRD SONG          2   REDBIRD RANCH   REDBIRD SONG          7/12/2010   D.R. HORTON, INC.
166 PERCH HORIZON         2   REDBIRD RANCH   PERCH HORIZON         7/13/2010   D.R. HORTON, INC.
151 PERCH HORIZON         2   REDBIRD RANCH   PERCH HORIZON         7/15/2010   D.R. HORTON, INC.
182 NESTING CANYON        2   REDBIRD RANCH   NESTING CANYON        7/15/2010   D.R. HORTON, INC.
159 PERCH HORIZON         2   REDBIRD RANCH   PERCH HORIZON         7/16/2010   D.R. HORTON, INC.
214 NESTING CANYON        1   REDBIRD RANCH   NESTING CANYON        7/23/2010   D.R. HORTON, INC.
148 KATHERINE WAY         2   REDBIRD RANCH   KATHERINE WAY         7/23/2010   D.R. HORTON, INC.
427 REDBIRD SONG          2   REDBIRD RANCH   REDBIRD SONG          8/13/2010   D.R. HORTON, INC.
176 NESTING CANYON        2   REDBIRD RANCH   NESTING CANYON        8/16/2010   D.R. HORTON, INC.
154 QUIET ELK             1   REDBIRD RANCH   QUIET ELK             9/17/2010   D.R. HORTON, INC.
183 NESTING GARDEN        1   REDBIRD RANCH   NESTING GARDEN        9/23/2010   D.R. HORTON, INC.
176 PERCH HORIZON         2   REDBIRD RANCH   PERCH HORIZON         9/28/2010   D.R. HORTON, INC.
219 RED QUILL NEST        1   REDBIRD RANCH   RED QUILL NEST        9/29/2010   D.R. HORTON, INC.
139 NESTING GARDEN        1   REDBIRD RANCH   NESTING GARDEN        10/1/2010   D.R. HORTON, INC.
222 RED QUILL NEST        2   REDBIRD RANCH   RED QUILL NEST        10/1/2010   D.R. HORTON, INC.
167 NESTING GARDEN        2   REDBIRD RANCH   NESTING GARDEN        10/4/2010   D.R. HORTON, INC.
121 NESTING GARDEN        2   REDBIRD RANCH   NESTING GARDEN        10/5/2010   D.R. HORTON, INC.
111 NESTING GARDEN        2   REDBIRD RANCH   NESTING GARDEN        10/7/2010   D.R. HORTON, INC.
129 NESTING GARDEN        2   REDBIRD RANCH   NESTING GARDEN        10/7/2010   D.R. HORTON, INC.
184 QUIET ELK             2   REDBIRD RANCH   QUIET ELK             10/8/2010   D.R. HORTON, INC.
191 NESTING GARDEN        2   REDBIRD RANCH   NESTING GARDEN       10/21/2010   D.R. HORTON, INC.
535 REDBIRD SONG          1   REDBIRD RANCH   REDBIRD SONG         10/29/2010   D.R. HORTON, INC.
158 BLACKMON COVE         1   REDBIRD RANCH   BLACKMON COVE         11/9/2010   D.R. HORTON, INC.
143 QUIET ELK             2   REDBIRD RANCH   QUIET ELK            11/11/2010   D.R. HORTON, INC.
142 BLACKMON COVE         2   REDBIRD RANCH   BLACKMON COVE        11/15/2010   D.R. HORTON, INC.
283 REEVES GARDEN         2   REDBIRD RANCH   REEVES GARDEN        11/16/2010   D.R. HORTON, INC.
418 REDBIRD SONG          2   REDBIRD RANCH   REDBIRD SONG         11/17/2010   D.R. HORTON, INC.
207 REDBIRD SONG          1   REDBIRD RANCH   REDBIRD SONG         11/18/2010   D.R. HORTON, INC.
148 BLACKMON COVE         2   REDBIRD RANCH   BLACKMON COVE        11/18/2010   D.R. HORTON, INC.
203 REEVES GARDEN         2   REDBIRD RANCH   REEVES GARDEN         12/2/2010   D.R. HORTON, INC.
138 BLACKMON COVE         1   REDBIRD RANCH   BLACKMON COVE         12/3/2010   D.R. HORTON, INC.
268 REEVES GARDEN         2   REDBIRD RANCH   REEVES GARDEN         12/6/2010   D.R. HORTON, INC.
104 PERCH HORIZON         1   REDBIRD RANCH   PERCH HORIZON        12/10/2010   D.R. HORTON, INC.
287 REEVES GARDEN         2   REDBIRD RANCH   REEVES GARDEN        12/16/2010   D.R. HORTON, INC.
330 REDBIRD SONG          2   REDBIRD RANCH   REDBIRD SONG          1/11/2011   D.R. HORTON, INC.
203 REDBIRD SONG          2   REDBIRD RANCH   REDBIRD SONG          1/20/2011   D.R. HORTON, INC.
279 REEVES GARDEN         2   REDBIRD RANCH   REEVES GARDEN         1/21/2011   D.R. HORTON, INC.
403 REDBIRD SONG          2   REDBIRD RANCH   REDBIRD SONG           2/2/2011   D.R. HORTON, INC.
447 REDBIRD CHASE         1   REDBIRD RANCH   REDBIRD CHASE         2/24/2011   D.R. HORTON, INC.
511 REDBIRD SONG          1   REDBIRD RANCH   REDBIRD SONG          2/25/2011   D.R. HORTON, INC.
167 PERCH HORIZON         2   REDBIRD RANCH   PERCH HORIZON         2/28/2011   D.R. HORTON, INC.
128 KATHERINE WAY         1   REDBIRD RANCH   KATHERINE WAY          3/1/2011   D.R. HORTON, INC.
184 PERCH HORIZON         2   REDBIRD RANCH   PERCH HORIZON          3/2/2011   D.R. HORTON, INC.
168 KATHERINE WAY         1   REDBIRD RANCH   KATHERINE WAY          3/4/2011   D.R. HORTON, INC.
176 KATHERINE WAY         2   REDBIRD RANCH   KATHERINE WAY          3/8/2011   D.R. HORTON, INC.
435 REDBIRD CHASE         2   REDBIRD RANCH   REDBIRD CHASE          3/8/2011   D.R. HORTON, INC.
419 REDBIRD SONG          2   REDBIRD RANCH   REDBIRD SONG          3/11/2011   D.R. HORTON, INC.
161 BLACKMON COVE         2   REDBIRD RANCH   BLACKMON COVE         3/14/2011   D.R. HORTON, INC.
439 REDBIRD CHASE         1   REDBIRD RANCH   REDBIRD CHASE          4/8/2011   D.R. HORTON, INC.
419 REDBIRD CHASE         2   REDBIRD RANCH   REDBIRD CHASE         4/15/2011   D.R. HORTON, INC.
206 REEVES GARDEN         1   REDBIRD RANCH   REEVES GARDEN         4/20/2011   D.R. HORTON, INC.
196 REEVES GARDEN         2   REDBIRD RANCH   REEVES GARDEN         4/20/2011   D.R. HORTON, INC.
423 REDBIRD CHASE         1   REDBIRD RANCH   REDBIRD CHASE         4/26/2011   D.R. HORTON, INC.
        Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 800 of 1053 PageID:
                                            18365

326 REDBIRD SONG          2   REDBIRD RANCH   REDBIRD SONG          4/28/2011   D.R. HORTON, INC.
260 REEVES GARDEN         1   REDBIRD RANCH   REEVES GARDEN         5/13/2011   D.R. HORTON, INC.
140 QUIET ELK             2   REDBIRD RANCH   QUIET ELK             5/26/2011   D.R. HORTON, INC.
149 QUIET ELK             2   REDBIRD RANCH   QUIET ELK             5/26/2011   D.R. HORTON, INC.
177 QUIET ELK             2   REDBIRD RANCH   QUIET ELK             5/27/2011   D.R. HORTON, INC.
172 REEVES GARDEN         2   REDBIRD RANCH   REEVES GARDEN         5/27/2011   D.R. HORTON, INC.
342 PERCH HORIZON         1   REDBIRD RANCH   PERCH HORIZON         5/27/2011   D.R. HORTON, INC.
112 QUIET ELK             2   REDBIRD RANCH   QUIET ELK             5/27/2011   D.R. HORTON, INC.
177 PERCH HORIZON         2   REDBIRD RANCH   PERCH HORIZON         5/31/2011   D.R. HORTON, INC.
518 REDBIRD SONG          2   REDBIRD RANCH   REDBIRD SONG           6/6/2011   D.R. HORTON, INC.
534 REDBIRD SONG          2   REDBIRD RANCH   REDBIRD SONG           6/7/2011   D.R. HORTON, INC.
214 REEVES GARDEN         1   REDBIRD RANCH   REEVES GARDEN          6/9/2011   D.R. HORTON, INC.
222 REEVES GARDEN         2   REDBIRD RANCH   REEVES GARDEN          6/9/2011   D.R. HORTON, INC.
120 BLACKMON COVE         1   REDBIRD RANCH   BLACKMON COVE         6/17/2011   D.R. HORTON, INC.
164 REEVES GARDEN         1   REDBIRD RANCH   REEVES GARDEN         6/20/2011   D.R. HORTON, INC.
132 BLACKMON COVE         2   REDBIRD RANCH   BLACKMON COVE         6/21/2011   D.R. HORTON, INC.
15023 REDBIRD PASS        2   REDBIRD RANCH   REDBIRD PASS          6/21/2011   D.R. HORTON, INC.
183 QUIET ELK             1   REDBIRD RANCH   QUIET ELK             6/23/2011   D.R. HORTON, INC.
110 GOLDEN WREN           2   REDBIRD RANCH   GOLDEN WREN           6/24/2011   D.R. HORTON, INC.
157 QUIET ELK             2   REDBIRD RANCH   QUIET ELK             6/24/2011   D.R. HORTON, INC.
149 REEVES GARDEN         2   REDBIRD RANCH   REEVES GARDEN         6/24/2011   D.R. HORTON, INC.
213 REEVES GARDEN         2   REDBIRD RANCH   REEVES GARDEN         6/27/2011   D.R. HORTON, INC.
161 NESTING CANYON        2   REDBIRD RANCH   NESTING CANYON        6/28/2011   D.R. HORTON, INC.
214 RED QUILL NEST        2   REDBIRD RANCH   RED QUILL NEST         7/1/2011   D.R. HORTON, INC.
15010 REDBIRD PASS        2   REDBIRD RANCH   REDBIRD PASS           7/1/2011   D.R. HORTON, INC.
164 NESTING TREE          2   REDBIRD RANCH   NESTING TREE           7/8/2011   D.R. HORTON, INC.
15011 REDBIRD PASS        2   REDBIRD RANCH   REDBIRD PASS          7/15/2011   D.R. HORTON, INC.
175 NESTING GARDEN        2   REDBIRD RANCH   NESTING GARDEN        7/15/2011   D.R. HORTON, INC.
147 NESTING GARDEN        2   REDBIRD RANCH   NESTING GARDEN        7/18/2011   D.R. HORTON, INC.
427 REDBIRD CHASE         2   REDBIRD RANCH   REDBIRD CHASE         7/19/2011   D.R. HORTON, INC.
254 REEVES GARDEN         1   REDBIRD RANCH   REEVES GARDEN         7/25/2011   D.R. HORTON, INC.
273 REEVES GARDEN         2   REDBIRD RANCH   REEVES GARDEN         7/26/2011   D.R. HORTON, INC.
189 REEVES GARDEN         1   REDBIRD RANCH   REEVES GARDEN          8/4/2011   D.R. HORTON, INC.
150 NESTING TREE          2   REDBIRD RANCH   NESTING TREE           8/4/2011   D.R. HORTON, INC.
207 REDBIRD CIRCLE        2   REDBIRD RANCH   REDBIRD CIRCLE         8/5/2011   D.R. HORTON, INC.
139 REEVES GARDEN         1   REDBIRD RANCH   REEVES GARDEN          8/8/2011   D.R. HORTON, INC.
106 NESTING TREE          2   REDBIRD RANCH   NESTING TREE           8/8/2011   D.R. HORTON, INC.
184 GOLDEN WREN           2   REDBIRD RANCH   GOLDEN WREN           8/11/2011   D.R. HORTON, INC.
118 GOLDEN WREN           1   REDBIRD RANCH   GOLDEN WREN           8/12/2011   D.R. HORTON, INC.
141 GOLDEN WREN           2   REDBIRD RANCH   GOLDEN WREN           8/12/2011   D.R. HORTON, INC.
136 NESTING TREE          2   REDBIRD RANCH   NESTING TREE          8/22/2011   D.R. HORTON, INC.
109 GOLDEN WREN           1   REDBIRD RANCH   GOLDEN WREN           8/24/2011   D.R. HORTON, INC.
221 REEVES GARDEN         2   REDBIRD RANCH   REEVES GARDEN         8/25/2011   D.R. HORTON, INC.
507 REDBIRD SONG          2   REDBIRD RANCH   REDBIRD SONG          8/31/2011   D.R. HORTON, INC.
443 REDBIRD CHASE         1   REDBIRD RANCH   REDBIRD CHASE          9/1/2011   D.R. HORTON, INC.
499 PERCH HORIZON         2   REDBIRD RANCH   PERCH HORIZON          9/2/2011   D.R. HORTON, INC.
434 REDBIRD SONG          2   REDBIRD RANCH   REDBIRD SONG           9/2/2011   D.R. HORTON, INC.
407 REDBIRD SONG          2   REDBIRD RANCH   REDBIRD SONG         10/11/2011   D.R. HORTON, INC.
180 NESTING TREE          1   REDBIRD RANCH   NESTING TREE         10/12/2011   D.R. HORTON, INC.
188 REEVES GARDEN         2   REDBIRD RANCH   REEVES GARDEN        10/21/2011   D.R. HORTON, INC.
238 REEVES GARDEN         2   REDBIRD RANCH   REEVES GARDEN        10/24/2011   D.R. HORTON, INC.
168 GOLDEN WREN           1   REDBIRD RANCH   GOLDEN WREN          10/25/2011   D.R. HORTON, INC.
445 PERCH HORIZON         2   REDBIRD RANCH   PERCH HORIZON        10/27/2011   D.R. HORTON, INC.
411 REDBIRD CHASE         1   REDBIRD RANCH   REDBIRD CHASE        11/11/2011   D.R. HORTON, INC.
154 REEVES GARDEN         2   REDBIRD RANCH   REEVES GARDEN        11/11/2011   D.R. HORTON, INC.
220 NESTING TREE          1   REDBIRD RANCH   NESTING TREE         11/14/2011   D.R. HORTON, INC.
338 REDBIRD SONG          2   REDBIRD RANCH   REDBIRD SONG         11/18/2011   D.R. HORTON, INC.
437 PERCH HORIZON         1   REDBIRD RANCH   PERCH HORIZON        12/19/2011   D.R. HORTON, INC.
        Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 801 of 1053 PageID:
                                            18366

473 PERCH HORIZON         1   REDBIRD RANCH   PERCH HORIZON        12/21/2011   D.R. HORTON, INC.
230 REEVES GARDEN         2   REDBIRD RANCH   REEVES GARDEN        12/21/2011   D.R. HORTON, INC.
526 REDBIRD SONG          2   REDBIRD RANCH   REDBIRD SONG         12/28/2011   D.R. HORTON, INC.
196 NESTING GARDEN        2   REDBIRD RANCH   NESTING GARDEN       12/29/2011   D.R. HORTON, INC.
251 REEVES GARDEN         2   REDBIRD RANCH   REEVES GARDEN        12/29/2011   D.R. HORTON, INC.
265 REEVES GARDEN         1   REDBIRD RANCH   REEVES GARDEN        12/30/2011   D.R. HORTON, INC.
386 PERCH HORIZON         2   REDBIRD RANCH   PERCH HORIZON          1/4/2012   D.R. HORTON, INC.
259 REEVES GARDEN         2   REDBIRD RANCH   REEVES GARDEN          2/2/2012   D.R. HORTON, INC.
180 REEVES GARDEN         1   REDBIRD RANCH   REEVES GARDEN          2/3/2012   D.R. HORTON, INC.
407 REDBIRD CHASE         2   REDBIRD RANCH   REDBIRD CHASE          2/7/2012   D.R. HORTON, INC.
415 REDBIRD CHASE         2   REDBIRD RANCH   REDBIRD CHASE          3/1/2012   D.R. HORTON, INC.
110 BLACKMON COVE         2   REDBIRD RANCH   BLACKMON COVE          3/2/2012   D.R. HORTON, INC.
165 REEVES GARDEN         2   REDBIRD RANCH   REEVES GARDEN          3/2/2012   D.R. HORTON, INC.
191 QUIET ELK             1   REDBIRD RANCH   QUIET ELK              3/7/2012   D.R. HORTON, INC.
453 PERCH HORIZON         2   REDBIRD RANCH   PERCH HORIZON          3/8/2012   D.R. HORTON, INC.
429 PERCH HORIZON         2   REDBIRD RANCH   PERCH HORIZON         3/12/2012   D.R. HORTON, INC.
174 GOLDEN WREN           2   REDBIRD RANCH   GOLDEN WREN           3/20/2012   D.R. HORTON, INC.
155 NESTING GARDEN        2   REDBIRD RANCH   NESTING GARDEN        3/23/2012   D.R. HORTON, INC.
113 REEVES GARDEN         1   REDBIRD RANCH   REEVES GARDEN         3/27/2012   D.R. HORTON, INC.
128 BLACKMON COVE         1   REDBIRD RANCH   BLACKMON COVE         3/29/2012   D.R. HORTON, INC.
431 REDBIRD CHASE         1   REDBIRD RANCH   REDBIRD CHASE          4/3/2012   D.R. HORTON, INC.
483 PERCH HORIZON         2   REDBIRD RANCH   PERCH HORIZON         4/20/2012   D.R. HORTON, INC.
181 REEVES GARDEN         1   REDBIRD RANCH   REEVES GARDEN         4/27/2012   D.R. HORTON, INC.
210 NESTING TREE          2   REDBIRD RANCH   NESTING TREE           5/9/2012   D.R. HORTON, INC.
194 SUMMER TANAGER        2   REDBIRD RANCH   SUMMER TANAGER         5/9/2012   D.R. HORTON, INC.
495 PERCH HORIZON         1   REDBIRD RANCH   PERCH HORIZON         5/10/2012   D.R. HORTON, INC.
141 TUFTED CREST          2   REDBIRD RANCH   TUFTED CREST          5/11/2012   D.R. HORTON, INC.
237 TUFTED CREST          2   REDBIRD RANCH   TUFTED CREST          5/11/2012   D.R. HORTON, INC.
461 PERCH HORIZON         1   REDBIRD RANCH   PERCH HORIZON         5/16/2012   D.R. HORTON, INC.
115 GOLDEN WREN           2   REDBIRD RANCH   GOLDEN WREN           5/18/2012   D.R. HORTON, INC.
451 REDBIRD CHASE         1   REDBIRD RANCH   REDBIRD CHASE         5/22/2012   D.R. HORTON, INC.
123 TUFTED CREST          1   REDBIRD RANCH   TUFTED CREST          5/24/2012   D.R. HORTON, INC.
163 SUMMER TANAGER        2   REDBIRD RANCH   SUMMER TANAGER        5/25/2012   D.R. HORTON, INC.
156 SUMMER TANAGER        2   REDBIRD RANCH   SUMMER TANAGER        5/29/2012   D.R. HORTON, INC.
187 GOLDEN WREN           1   REDBIRD RANCH   GOLDEN WREN            6/1/2012   D.R. HORTON, INC.
182 SUMMER TANAGER        2   REDBIRD RANCH   SUMMER TANAGER         6/4/2012   D.R. HORTON, INC.
467 PERCH HORIZON         2   REDBIRD RANCH   PERCH HORIZON          6/6/2012   D.R. HORTON, INC.
260 NESTING TREE          2   REDBIRD RANCH   NESTING TREE           6/8/2012   D.R. HORTON, INC.
149 GOLDEN WREN           1   REDBIRD RANCH   GOLDEN WREN           6/12/2012   D.R. HORTON, INC.
121 GOLDEN WREN           2   REDBIRD RANCH   GOLDEN WREN           6/18/2012   D.R. HORTON, INC.
127 GOLDEN WREN           2   REDBIRD RANCH   GOLDEN WREN           6/19/2012   D.R. HORTON, INC.
142 GOLDEN WREN           2   REDBIRD RANCH   GOLDEN WREN           6/20/2012   D.R. HORTON, INC.
228 NESTING TREE          1   REDBIRD RANCH   NESTING TREE          6/22/2012   D.R. HORTON, INC.
101 FINCH KNOLL           2   REDBIRD RANCH   FINCH KNOLL           6/22/2012   D.R. HORTON, INC.
223 REDBIRD CIRCLE        2   REDBIRD RANCH   REDBIRD CIRCLE        6/28/2012   D.R. HORTON, INC.
173 SUMMER TANAGER        2   REDBIRD RANCH   SUMMER TANAGER        6/29/2012   D.R. HORTON, INC.
550 REDBIRD SONG          2   REDBIRD RANCH   REDBIRD SONG           7/2/2012   D.R. HORTON, INC.
181 GOLDEN WREN           2   REDBIRD RANCH   GOLDEN WREN            7/2/2012   D.R. HORTON, INC.
124 GOLDEN WREN           1   REDBIRD RANCH   GOLDEN WREN           7/12/2012   D.R. HORTON, INC.
442 REDBIRD CHASE         2   REDBIRD RANCH   REDBIRD CHASE         7/16/2012   D.R. HORTON, INC.
422 REDBIRD CHASE         2   REDBIRD RANCH   REDBIRD CHASE         7/16/2012   D.R. HORTON, INC.
311 REDBIRD SONG          2   REDBIRD RANCH   REDBIRD SONG          7/20/2012   D.R. HORTON, INC.
198 CITA ROOST            2   REDBIRD RANCH   CITA ROOST            7/20/2012   D.R. HORTON, INC.
318 REDBIRD SONG          2   REDBIRD RANCH   REDBIRD SONG          7/20/2012   D.R. HORTON, INC.
214 REDBIRD CIRCLE        2   REDBIRD RANCH   REDBIRD CIRCLE        7/25/2012   D.R. HORTON, INC.
130 GOLDEN WREN           1   REDBIRD RANCH   GOLDEN WREN           7/27/2012   D.R. HORTON, INC.
131 REEVES GARDEN         2   REDBIRD RANCH   REEVES GARDEN         7/27/2012   D.R. HORTON, INC.
193 FINCH KNOLL           2   REDBIRD RANCH   FINCH KNOLL           7/30/2012   D.R. HORTON, INC.
        Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 802 of 1053 PageID:
                                            18367

173 REEVES GARDEN         2   REDBIRD RANCH   REEVES GARDEN         7/31/2012   D.R. HORTON, INC.
227 REEVES GARDEN         2   REDBIRD RANCH   REEVES GARDEN          8/1/2012   D.R. HORTON, INC.
193 GOLDEN WREN           1   REDBIRD RANCH   GOLDEN WREN            8/6/2012   D.R. HORTON, INC.
230 REDBIRD CIRCLE        2   REDBIRD RANCH   REDBIRD CIRCLE         8/7/2012   D.R. HORTON, INC.
248 FINCH KNOLL           2   REDBIRD RANCH   FINCH KNOLL           8/10/2012   D.R. HORTON, INC.
102 CITA ROOST            2   REDBIRD RANCH   CITA ROOST            8/10/2012   D.R. HORTON, INC.
130 SUMMER TANAGER        2   REDBIRD RANCH   SUMMER TANAGER        8/10/2012   D.R. HORTON, INC.
243 REEVES GARDEN         2   REDBIRD RANCH   REEVES GARDEN         8/13/2012   D.R. HORTON, INC.
299 TUFTED CREST          2   REDBIRD RANCH   TUFTED CREST          8/13/2012   D.R. HORTON, INC.
229 CITA ROOST            1   REDBIRD RANCH   CITA ROOST             9/5/2012   D.R. HORTON, INC.
215 TUFTED CREST          1   REDBIRD RANCH   TUFTED CREST          9/10/2012   D.R. HORTON, INC.
224 TUFTED CREST          2   REDBIRD RANCH   TUFTED CREST          9/18/2012   D.R. HORTON, INC.
228 FINCH KNOLL           1   REDBIRD RANCH   FINCH KNOLL           9/20/2012   D.R. HORTON, INC.
323 REDBIRD SONG          2   REDBIRD RANCH   REDBIRD SONG          9/20/2012   D.R. HORTON, INC.
342 REDBIRD SONG          2   REDBIRD RANCH   REDBIRD SONG          9/21/2012   D.R. HORTON, INC.
141 FINCH KNOLL           2   REDBIRD RANCH   FINCH KNOLL           10/3/2012   D.R. HORTON, INC.
257 CITA ROOST            2   REDBIRD RANCH   CITA ROOST            10/9/2012   D.R. HORTON, INC.
227 TUFTED CREST          2   REDBIRD RANCH   TUFTED CREST         10/10/2012   D.R. HORTON, INC.
157 REEVES GARDEN         1   REDBIRD RANCH   REEVES GARDEN        10/12/2012   D.R. HORTON, INC.
235 REEVES GARDEN         1   REDBIRD RANCH   REEVES GARDEN        10/15/2012   D.R. HORTON, INC.
339 REDBIRD SONG          2   REDBIRD RANCH   REDBIRD SONG         10/15/2012   D.R. HORTON, INC.
136 GOLDEN WREN           1   REDBIRD RANCH   GOLDEN WREN          10/22/2012   D.R. HORTON, INC.
133 FINCH KNOLL           2   REDBIRD RANCH   FINCH KNOLL          10/23/2012   D.R. HORTON, INC.
175 GOLDEN WREN           2   REDBIRD RANCH   GOLDEN WREN           11/5/2012   D.R. HORTON, INC.
280 TUFTED CREST          2   REDBIRD RANCH   TUFTED CREST          11/7/2012   D.R. HORTON, INC.
141 SUMMER TANAGER        1   REDBIRD RANCH   SUMMER TANAGER       11/12/2012   D.R. HORTON, INC.
124 FINCH KNOLL           2   REDBIRD RANCH   FINCH KNOLL          11/13/2012   D.R. HORTON, INC.
142 FINCH KNOLL           1   REDBIRD RANCH   FINCH KNOLL          11/21/2012   D.R. HORTON, INC.
160 FINCH KNOLL           1   REDBIRD RANCH   FINCH KNOLL          11/21/2012   D.R. HORTON, INC.
489 PERCH HORIZON         2   REDBIRD RANCH   PERCH HORIZON         12/3/2012   D.R. HORTON, INC.
477 PERCH HORIZON         1   REDBIRD RANCH   PERCH HORIZON         12/3/2012   D.R. HORTON, INC.
347 REDBIRD SONG          1   REDBIRD RANCH   REDBIRD SONG         12/10/2012   D.R. HORTON, INC.
219 FINCH KNOLL           1   REDBIRD RANCH   FINCH KNOLL          12/18/2012   D.R. HORTON, INC.
247 TUFTED CREST          2   REDBIRD RANCH   TUFTED CREST          1/16/2013   D.R. HORTON, INC.
146 GROSBEAK WAY          2   REDBIRD RANCH   GROSBEAK WAY          1/18/2013   D.R. HORTON, INC.
346 REDBIRD SONG          1   REDBIRD RANCH   REDBIRD SONG          1/22/2013   D.R. HORTON, INC.
168 SUMMER TANAGER        2   REDBIRD RANCH   SUMMER TANAGER        1/29/2013   D.R. HORTON, INC.
175 TUFTED CREST          2   REDBIRD RANCH   TUFTED CREST          1/31/2013   D.R. HORTON, INC.
251 FINCH KNOLL           2   REDBIRD RANCH   FINCH KNOLL            2/4/2013   D.R. HORTON, INC.
246 NESTING TREE          2   REDBIRD RANCH   NESTING TREE          2/12/2013   D.R. HORTON, INC.
434 REDBIRD CHASE         2   REDBIRD RANCH   REDBIRD CHASE         2/12/2013   D.R. HORTON, INC.
238 NESTING TREE          2   REDBIRD RANCH   NESTING TREE          2/13/2013   D.R. HORTON, INC.
142 SUMMER TANAGER        2   REDBIRD RANCH   SUMMER TANAGER        2/15/2013   D.R. HORTON, INC.
175 CITA ROOST            2   REDBIRD RANCH   CITA ROOST            2/19/2013   D.R. HORTON, INC.
114 CITA ROOST            1   REDBIRD RANCH   CITA ROOST            2/21/2013   D.R. HORTON, INC.
210 FINCH KNOLL           2   REDBIRD RANCH   FINCH KNOLL           2/25/2013   D.R. HORTON, INC.
153 SUMMER TANAGER        2   REDBIRD RANCH   SUMMER TANAGER        2/28/2013   D.R. HORTON, INC.
116 SUMMER TANAGER        2   REDBIRD RANCH   SUMMER TANAGER        2/28/2013   D.R. HORTON, INC.
156 GOLDEN WREN           2   REDBIRD RANCH   GOLDEN WREN            3/1/2013   D.R. HORTON, INC.
162 GOLDEN WREN           1   REDBIRD RANCH   GOLDEN WREN            3/7/2013   D.R. HORTON, INC.
172 FINCH KNOLL           2   REDBIRD RANCH   FINCH KNOLL            3/8/2013   D.R. HORTON, INC.
140 CITA ROOST            2   REDBIRD RANCH   CITA ROOST            3/12/2013   D.R. HORTON, INC.
161 CITA ROOST            2   REDBIRD RANCH   CITA ROOST            3/13/2013   D.R. HORTON, INC.
123 REEVES GARDEN         2   REDBIRD RANCH   REEVES GARDEN         3/14/2013   D.R. HORTON, INC.
213 CITA ROOST            2   REDBIRD RANCH   CITA ROOST            3/15/2013   D.R. HORTON, INC.
246 REEVES GARDEN         2   REDBIRD RANCH   REEVES GARDEN         3/15/2013   D.R. HORTON, INC.
133 GOLDEN WREN           2   REDBIRD RANCH   GOLDEN WREN           3/21/2013   D.R. HORTON, INC.
157 GOLDEN WREN           1   REDBIRD RANCH   GOLDEN WREN           3/21/2013   D.R. HORTON, INC.
         Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 803 of 1053 PageID:
                                             18368

148 GOLDEN WREN            2   REDBIRD RANCH   GOLDEN WREN           3/22/2013   D.R. HORTON, INC.
236 FINCH KNOLL            1   REDBIRD RANCH   FINCH KNOLL           3/26/2013   D.R. HORTON, INC.
281 TUFTED CREST           2   REDBIRD RANCH   TUFTED CREST          3/29/2013   D.R. HORTON, INC.
331 REDBIRD SONG           2   REDBIRD RANCH   REDBIRD SONG           4/5/2013   D.R. HORTON, INC.
203 TUFTED CREST           2   REDBIRD RANCH   TUFTED CREST           4/9/2013   D.R. HORTON, INC.
169 GOLDEN WREN            2   REDBIRD RANCH   GOLDEN WREN            4/9/2013   D.R. HORTON, INC.
175 FINCH KNOLL            2   REDBIRD RANCH   FINCH KNOLL           4/10/2013   D.R. HORTON, INC.
163 GOLDEN WREN            2   REDBIRD RANCH   GOLDEN WREN           4/13/2013   D.R. HORTON, INC.
315 REDBIRD SONG           2   REDBIRD RANCH   REDBIRD SONG          4/15/2013   D.R. HORTON, INC.
261 FINCH KNOLL            2   REDBIRD RANCH   FINCH KNOLL           4/25/2013   D.R. HORTON, INC.
244 CITA ROOST             2   REDBIRD RANCH   CITA ROOST            4/26/2013   D.R. HORTON, INC.
327 REDBIRD SONG           1   REDBIRD RANCH   REDBIRD SONG          4/26/2013   D.R. HORTON, INC.
224 CITA ROOST             2   REDBIRD RANCH   CITA ROOST            4/26/2013   D.R. HORTON, INC.
307 REDBIRD SONG           2   REDBIRD RANCH   REDBIRD SONG           5/1/2013   D.R. HORTON, INC.
152 CITA ROOST             1   REDBIRD RANCH   CITA ROOST             5/1/2013   D.R. HORTON, INC.
107 FINCH KNOLL            1   REDBIRD RANCH   FINCH KNOLL            5/2/2013   D.R. HORTON, INC.
150 FINCH KNOLL            1   REDBIRD RANCH   FINCH KNOLL            5/7/2013   D.R. HORTON, INC.
149 TUFTED CREST           2   REDBIRD RANCH   TUFTED CREST           5/8/2013   D.R. HORTON, INC.
292 CITA ROOST             2   REDBIRD RANCH   CITA ROOST            5/10/2013   D.R. HORTON, INC.
136 GROSBEAK WAY           2   REDBIRD RANCH   GROSBEAK WAY          5/10/2013   D.R. HORTON, INC.
154 GROSBEAK WAY           2   REDBIRD RANCH   GROSBEAK WAY          5/10/2013   D.R. HORTON, INC.
190 FINCH KNOLL            1   REDBIRD RANCH   FINCH KNOLL           5/17/2013   D.R. HORTON, INC.
243 FINCH KNOLL            2   REDBIRD RANCH   FINCH KNOLL           5/17/2013   D.R. HORTON, INC.
151 CITA ROOST             2   REDBIRD RANCH   CITA ROOST            5/22/2013   D.R. HORTON, INC.
134 FINCH KNOLL            2   REDBIRD RANCH   FINCH KNOLL           5/29/2013   D.R. HORTON, INC.
178 TUFTED CREST           2   REDBIRD RANCH   TUFTED CREST          5/30/2013   D.R. HORTON, INC.
218 FINCH KNOLL            1   REDBIRD RANCH   FINCH KNOLL            6/7/2013   D.R. HORTON, INC.
114 FINCH KNOLL            2   REDBIRD RANCH   FINCH KNOLL           6/12/2013   D.R. HORTON, INC.
167 FINCH KNOLL            1   REDBIRD RANCH   FINCH KNOLL           6/20/2013   D.R. HORTON, INC.
319 REDBIRD SONG           2   REDBIRD RANCH   REDBIRD SONG          6/21/2013   D.R. HORTON, INC.
157 TUFTED CREST           2   REDBIRD RANCH   TUFTED CREST          6/26/2013   D.R. HORTON, INC.
182 FINCH KNOLL            1   REDBIRD RANCH   FINCH KNOLL           6/28/2013   D.R. HORTON, INC.
227 FINCH KNOLL            2   REDBIRD RANCH   FINCH KNOLL           6/28/2013   D.R. HORTON, INC.
335 REDBIRD SONG           2   REDBIRD RANCH   REDBIRD SONG          7/11/2013   D.R. HORTON, INC.
266 TUFTED CREST           2   REDBIRD RANCH   TUFTED CREST          7/18/2013   D.R. HORTON, INC.
266 CITA ROOST             1   REDBIRD RANCH   CITA ROOST            7/29/2013   D.R. HORTON, INC.
176 CITA ROOST             2   REDBIRD RANCH   CITA ROOST             8/2/2013   D.R. HORTON, INC.
160 TUFTED CREST           1   REDBIRD RANCH   TUFTED CREST           8/2/2013   D.R. HORTON, INC.
257 TUFTED CREST           2   REDBIRD RANCH   TUFTED CREST           8/6/2013   D.R. HORTON, INC.
446 REDBIRD CHASE          2   REDBIRD RANCH   REDBIRD CHASE         8/13/2013   D.R. HORTON, INC.
438 REDBIRD CHASE          1   REDBIRD RANCH   REDBIRD CHASE         8/22/2013   D.R. HORTON, INC.
426 REDBIRD CHASE          2   REDBIRD RANCH   REDBIRD CHASE         8/23/2013   D.R. HORTON, INC.
330 TREE SWALLOW           2   REDBIRD RANCH   TREE SWALLOW          8/30/2013   D.R. HORTON, INC.
355 WHISTLING DUCK         1   REDBIRD RANCH   WHISTLING DUCK         9/5/2013   D.R. HORTON, INC.
162 CITA ROOST             1   REDBIRD RANCH   CITA ROOST            10/4/2013   D.R. HORTON, INC.
183 TUFTED CREST           1   REDBIRD RANCH   TUFTED CREST          10/4/2013   D.R. HORTON, INC.
232 CITA ROOST             2   REDBIRD RANCH   CITA ROOST           10/11/2013   D.R. HORTON, INC.
117 FINCH KNOLL            2   REDBIRD RANCH   FINCH KNOLL          10/18/2013   D.R. HORTON, INC.
343 REDBIRD SONG           2   REDBIRD RANCH   REDBIRD SONG         10/23/2013   D.R. HORTON, INC.
8434 CEDAR MEADOWS         2   REMUDA RANCH    CEDAR MEADOWS          8/9/2013   D.R. HORTON, INC.
13302 PECOS PARKE CITY     2   REMUDA RANCH    PECOS PARKE CITY      8/12/2013   D.R. HORTON, INC.
8435 CEDAR MEADOWS         2   REMUDA RANCH    CEDAR MEADOWS         8/13/2013   D.R. HORTON, INC.
8439 CEDAR MEADOWS         2   REMUDA RANCH    CEDAR MEADOWS         8/19/2013   D.R. HORTON, INC.
8443 CEDAR MEADOWS         1   REMUDA RANCH    CEDAR MEADOWS         8/19/2013   D.R. HORTON, INC.
8447 CEDAR MEADOWS         1   REMUDA RANCH    CEDAR MEADOWS         8/23/2013   D.R. HORTON, INC.
8451 CEDAR MEADOWS         1   REMUDA RANCH    CEDAR MEADOWS         8/26/2013   D.R. HORTON, INC.
8426 CEDAR MEADOWS         1   REMUDA RANCH    CEDAR MEADOWS         8/29/2013   D.R. HORTON, INC.
8427 SANDY MEADOWS         1   REMUDA RANCH    SANDY MEADOWS         9/10/2013   D.R. HORTON, INC.
        Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 804 of 1053 PageID:
                                            18369

8455 CEDAR MEADOWS        2   REMUDA RANCH    CEDAR MEADOWS         9/13/2013   D.R. HORTON, INC.
8418 CEDAR MEADOWS        1   REMUDA RANCH    CEDAR MEADOWS         9/19/2013   D.R. HORTON, INC.
13202 SABINE PARKE        2   REMUDA RANCH    SABINE PARKE         10/15/2013   D.R. HORTON, INC.
13303 NUECES PARKE        1   REMUDA RANCH    NUECES PARKE         10/28/2013   D.R. HORTON, INC.
8414 CEDAR MEADOWS       1    REMUDA RANCH    CEDAR MEADOWS         11/1/2013   D.R. HORTON, INC.
4306 ANSON JONES         2    REPUBLIC OAKS   ANSON JONES          12/15/2011   D.R. HORTON, INC.
4435 ASHBEL              1    REPUBLIC OAKS   ASHBEL                1/20/2012   D.R. HORTON, INC.
6826 CIVILIAN            2    REPUBLIC OAKS   CIVILIAN              1/20/2012   D.R. HORTON, INC.
4427 ASHBEL              1    REPUBLIC OAKS   ASHBEL                1/23/2012   D.R. HORTON, INC.
4431 ASHBEL              2    REPUBLIC OAKS   ASHBEL                1/23/2012   D.R. HORTON, INC.
4446 ASHBEL              2    REPUBLIC OAKS   ASHBEL                2/15/2012   D.R. HORTON, INC.
4406 ASHBEL              1    REPUBLIC OAKS   ASHBEL                 3/8/2012   D.R. HORTON, INC.
4346 ANSON JONES         2    REPUBLIC OAKS   ANSON JONES            4/3/2012   D.R. HORTON, INC.
4322 ANSON JONES         1    REPUBLIC OAKS   ANSON JONES            4/5/2012   D.R. HORTON, INC.
4342 ANSON JONES         2    REPUBLIC OAKS   ANSON JONES            4/6/2012   D.R. HORTON, INC.
4407 ASHBEL              2    REPUBLIC OAKS   ASHBEL                 4/9/2012   D.R. HORTON, INC.
4411 ASHBEL              2    REPUBLIC OAKS   ASHBEL                4/11/2012   D.R. HORTON, INC.
4402 ASHBEL              2    REPUBLIC OAKS   ASHBEL                4/11/2012   D.R. HORTON, INC.
4351 ANSON JONES         2    REPUBLIC OAKS   ANSON JONES           5/16/2012   D.R. HORTON, INC.
4418 ASHBEL              2    REPUBLIC OAKS   ASHBEL                5/16/2012   D.R. HORTON, INC.
4318 ANSON JONES         2    REPUBLIC OAKS   ANSON JONES            6/1/2012   D.R. HORTON, INC.
6810 CIVILIAN            2    REPUBLIC OAKS   CIVILIAN               6/1/2012   D.R. HORTON, INC.
4319 ANSON JONES         2    REPUBLIC OAKS   ANSON JONES            6/5/2012   D.R. HORTON, INC.
6830 CIVILIAN            2    REPUBLIC OAKS   CIVILIAN               6/8/2012   D.R. HORTON, INC.
4347 ANSON JONES         2    REPUBLIC OAKS   ANSON JONES           7/10/2012   D.R. HORTON, INC.
6806 CIVILIAN            2    REPUBLIC OAKS   CIVILIAN              7/17/2012   D.R. HORTON, INC.
4350 ANSON JONES         2    REPUBLIC OAKS   ANSON JONES           7/18/2012   D.R. HORTON, INC.
6802 CIVILIAN            2    REPUBLIC OAKS   CIVILIAN              8/17/2012   D.R. HORTON, INC.
4326 ANSON JONES         2    REPUBLIC OAKS   ANSON JONES           8/30/2012   D.R. HORTON, INC.
4422 ASHBEL              2    REPUBLIC OAKS   ASHBEL                8/30/2012   D.R. HORTON, INC.
4327 ANSON JONES         2    REPUBLIC OAKS   ANSON JONES          10/16/2012   D.R. HORTON, INC.
6834 CIVILIAN            2    REPUBLIC OAKS   CIVILIAN             10/17/2012   D.R. HORTON, INC.
4343 ANSON JONES         2    REPUBLIC OAKS   ANSON JONES           11/1/2012   D.R. HORTON, INC.
4363 ANSON JONES          2   REPUBLIC OAKS   ANSON JONES           11/2/2012   D.R. HORTON, INC.
6822 CIVILIAN             2   REPUBLIC OAKS   CIVILIAN             11/30/2012   D.R. HORTON, INC.
4442 ASHBEL              50   REPUBLIC OAKS   ASHBEL                2/11/2013   D.R. HORTON, INC.
4323 ANSON JONES         2    REPUBLIC OAKS   ANSON JONES           2/11/2013   D.R. HORTON, INC.
4419 ASHBEL               2   REPUBLIC OAKS   ASHBEL                2/18/2013   D.R. HORTON, INC.
4503 HARRISBURG          2    REPUBLIC OAKS   HARRISBURG             3/1/2013   D.R. HORTON, INC.
6827 FORT BEND            2   REPUBLIC OAKS   FORT BEND              3/1/2013   D.R. HORTON, INC.
4522 HARRISBURG           2   REPUBLIC OAKS   HARRISBURG             3/7/2013   D.R. HORTON, INC.
4435 HARRISBURG          2    REPUBLIC OAKS   HARRISBURG             3/7/2013   D.R. HORTON, INC.
4359 ANSON JONES         2    REPUBLIC OAKS   ANSON JONES            3/8/2013   D.R. HORTON, INC.
6846 FORT BEND           2    REPUBLIC OAKS   FORT BEND              3/8/2013   D.R. HORTON, INC.
4403 HARRISBURG          2    REPUBLIC OAKS   HARRISBURG            3/14/2013   D.R. HORTON, INC.
4546 HARRISBURG           2   REPUBLIC OAKS   HARRISBURG             4/5/2013   D.R. HORTON, INC.
6818 FORT BEND            1   REPUBLIC OAKS   FORT BEND              4/5/2013   D.R. HORTON, INC.
6814 FORT BEND            2   REPUBLIC OAKS   FORT BEND              4/5/2013   D.R. HORTON, INC.
4426 HARRISBURG           2   REPUBLIC OAKS   HARRISBURG            4/19/2013   D.R. HORTON, INC.
4526 HARRISBURG           2   REPUBLIC OAKS   HARRISBURG            4/19/2013   D.R. HORTON, INC.
4418 HARRISBURG           2   REPUBLIC OAKS   HARRISBURG            4/22/2013   D.R. HORTON, INC.
4422 HARRISBURG           2   REPUBLIC OAKS   HARRISBURG            4/22/2013   D.R. HORTON, INC.
4515 HARRISBURG           2   REPUBLIC OAKS   HARRISBURG            5/30/2013   D.R. HORTON, INC.
4542 HARRISBURG           2   REPUBLIC OAKS   HARRISBURG             6/5/2013   D.R. HORTON, INC.
6806 FORT BEND           2    REPUBLIC OAKS   FORT BEND             6/13/2013   D.R. HORTON, INC.
4538 HARRISBURG          2    REPUBLIC OAKS   HARRISBURG            7/26/2013   D.R. HORTON, INC.
4407 HARRISBURG          1    REPUBLIC OAKS   HARRISBURG            8/16/2013   D.R. HORTON, INC.
6835 FORT BEND            1   REPUBLIC OAKS   FORT BEND             9/20/2013   D.R. HORTON, INC.
        Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 805 of 1053 PageID:
                                            18370

705 FOUNTAIN GATE         2   RIATA         FOUNTAIN GATE           1/10/2008   D.R. HORTON, INC.
2933 ASHWOOD ROAD         1   RIATA         ASHWOOD ROAD            1/14/2008   D.R. HORTON, INC.
755 EAGLES GLENN          1   RIATA         EAGLES GLENN            1/22/2008   D.R. HORTON, INC.
727 EAGLES GLENN          1   RIATA         EAGLES GLENN            1/23/2008   D.R. HORTON, INC.
2912 RED TIP DRIVE        1   RIATA         RED TIP DRIVE           1/24/2008   D.R. HORTON, INC.
2924 RED TIP DRIVE        1   RIATA         RED TIP DRIVE           1/24/2008   D.R. HORTON, INC.
2925 ASHWOOD ROAD         1   RIATA         ASHWOOD ROAD            1/28/2008   D.R. HORTON, INC.
720 FOUNTAIN GATE         1   RIATA         FOUNTAIN GATE           1/30/2008   D.R. HORTON, INC.
760 FOUNTAIN GATE         1   RIATA         FOUNTAIN GATE           1/30/2008   D.R. HORTON, INC.
716 FOUNTAIN GATE         2   RIATA         FOUNTAIN GATE           1/31/2008   D.R. HORTON, INC.
736 EAGLES GLENN          2   RIATA         EAGLES GLENN             2/4/2008   D.R. HORTON, INC.
725 CLEARBROOK AVENUE     1   RIATA         CLEARBROOK AVENUE        2/5/2008   D.R. HORTON, INC.
728 EAGLES GLENN          2   RIATA         EAGLES GLENN             2/5/2008   D.R. HORTON, INC.
724 EAGLES GLENN          2   RIATA         EAGLES GLENN             2/6/2008   D.R. HORTON, INC.
701 FOUNTAIN GATE         2   RIATA         FOUNTAIN GATE            3/4/2008   D.R. HORTON, INC.
713 FOUNTAIN GATE         1   RIATA         FOUNTAIN GATE           3/11/2008   D.R. HORTON, INC.
709 FOUNTAIN GATE         1   RIATA         FOUNTAIN GATE           3/11/2008   D.R. HORTON, INC.
731 EAGLES GLENN          2   RIATA         EAGLES GLENN            3/24/2008   D.R. HORTON, INC.
732 EAGLES GLENN          1   RIATA         EAGLES GLENN             4/1/2008   D.R. HORTON, INC.
708 FOUNTAIN GATE         2   RIATA         FOUNTAIN GATE            4/2/2008   D.R. HORTON, INC.
724 FOUNTAIN GATE         2   RIATA         FOUNTAIN GATE           4/11/2008   D.R. HORTON, INC.
740 EAGLES GLENN          1   RIATA         EAGLES GLENN            4/30/2008   D.R. HORTON, INC.
744 EAGLES GLENN          1   RIATA         EAGLES GLENN            5/21/2008   D.R. HORTON, INC.
721 FOUNTAIN GATE         2   RIATA         FOUNTAIN GATE           5/27/2008   D.R. HORTON, INC.
729 FOUNTAIN GATE         2   RIATA         FOUNTAIN GATE           5/27/2008   D.R. HORTON, INC.
735 EAGLES GLENN          1   RIATA         EAGLES GLENN            7/11/2008   D.R. HORTON, INC.
717 FOUNTAIN GATE         1   RIATA         FOUNTAIN GATE           7/18/2008   D.R. HORTON, INC.
2932 RED TIP DRIVE        1   RIATA         RED TIP DRIVE           7/22/2008   D.R. HORTON, INC.
732 FOUNTAIN GATE         2   RIATA         FOUNTAIN GATE           7/22/2008   D.R. HORTON, INC.
733 FOUNTAIN GATE         1   RIATA         FOUNTAIN GATE           7/25/2008   D.R. HORTON, INC.
737 FOUNTAIN GATE         2   RIATA         FOUNTAIN GATE           7/28/2008   D.R. HORTON, INC.
723 EAGLES GLENN          1   RIATA         EAGLES GLENN            7/29/2008   D.R. HORTON, INC.
725 FOUNTAIN GATE         1   RIATA         FOUNTAIN GATE           7/29/2008   D.R. HORTON, INC.
728 FOUNTAIN GATE         1   RIATA         FOUNTAIN GATE           7/31/2008   D.R. HORTON, INC.
736 FOUNTAIN GATE         1   RIATA         FOUNTAIN GATE           7/31/2008   D.R. HORTON, INC.
741 FOUNTAIN GATE         1   RIATA         FOUNTAIN GATE            8/5/2008   D.R. HORTON, INC.
2928 RED TIP DRIVE        1   RIATA         RED TIP DRIVE           8/11/2008   D.R. HORTON, INC.
763 EAGLES GLENN          1   RIATA         EAGLES GLENN            8/15/2008   D.R. HORTON, INC.
2904 RED TIP DRIVE        1   RIATA         RED TIP DRIVE           8/19/2008   D.R. HORTON, INC.
748 FOUNTAIN GATE         1   RIATA         FOUNTAIN GATE           8/28/2008   D.R. HORTON, INC.
744 FOUNTAIN GATE         2   RIATA         FOUNTAIN GATE            9/2/2008   D.R. HORTON, INC.
747 EAGLES GLENN          2   RIATA         EAGLES GLENN             9/3/2008   D.R. HORTON, INC.
753 FOUNTAIN GATE         1   RIATA         FOUNTAIN GATE            9/4/2008   D.R. HORTON, INC.
743 EAGLES GLENN          2   RIATA         EAGLES GLENN             9/8/2008   D.R. HORTON, INC.
2920 RED TIP DRIVE        2   RIATA         RED TIP DRIVE           9/10/2008   D.R. HORTON, INC.
745 FOUNTAIN GATE         2   RIATA         FOUNTAIN GATE           9/11/2008   D.R. HORTON, INC.
759 EAGLES GLENN          1   RIATA         EAGLES GLENN            9/12/2008   D.R. HORTON, INC.
767 EAGLES GLENN          1   RIATA         EAGLES GLENN            9/12/2008   D.R. HORTON, INC.
2929 ASHWOOD ROAD         2   RIATA         ASHWOOD ROAD            9/17/2008   D.R. HORTON, INC.
2916 RED TIP DRIVE        2   RIATA         RED TIP DRIVE           9/19/2008   D.R. HORTON, INC.
765 FOUNTAIN GATE         1   RIATA         FOUNTAIN GATE           9/25/2008   D.R. HORTON, INC.
733 CLEARBROOK AVE.       2   RIATA         CLEARBROOK AVE.         9/30/2008   D.R. HORTON, INC.
752 EAGLES GLENN          2   RIATA         EAGLES GLENN            10/1/2008   D.R. HORTON, INC.
751 EAGLES GLENN          1   RIATA         EAGLES GLENN           10/13/2008   D.R. HORTON, INC.
748 EAGLES GLENN          2   RIATA         EAGLES GLENN           10/13/2008   D.R. HORTON, INC.
749 FOUNTAIN GATE         2   RIATA         FOUNTAIN GATE          10/16/2008   D.R. HORTON, INC.
756 EAGLES GLENN          1   RIATA         EAGLES GLENN           10/23/2008   D.R. HORTON, INC.
700 EAGLES GLENN          2   RIATA         EAGLES GLENN           11/12/2008   D.R. HORTON, INC.
        Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 806 of 1053 PageID:
                                            18371

2941 ASHWOOD ROAD         1   RIATA         ASHWOOD ROAD            12/8/2008   D.R. HORTON, INC.
2908 RED TIP DRIVE        2   RIATA         RED TIP DRIVE          12/10/2008   D.R. HORTON, INC.
752 FOUNTAIN GATE         1   RIATA         FOUNTAIN GATE           1/23/2009   D.R. HORTON, INC.
740 FOUNTAIN GATE         2   RIATA         FOUNTAIN GATE           1/26/2009   D.R. HORTON, INC.
704 HIGHTRAIL ROAD        1   RIATA         HIGHTRAIL ROAD          1/28/2009   D.R. HORTON, INC.
732 HIGHTRAIL ROAD        2   RIATA         HIGHTRAIL ROAD          1/30/2009   D.R. HORTON, INC.
756 FOUNTAIN GATE         2   RIATA         FOUNTAIN GATE            2/3/2009   D.R. HORTON, INC.
2976 RED TIP DRIVE        1   RIATA         RED TIP DRIVE            2/5/2009   D.R. HORTON, INC.
761 FOUNTAIN GATE         1   RIATA         FOUNTAIN GATE           2/10/2009   D.R. HORTON, INC.
2900 RED TIP DRIVE        2   RIATA         RED TIP DRIVE           2/10/2009   D.R. HORTON, INC.
764 FOUNTAIN GATE         1   RIATA         FOUNTAIN GATE           2/16/2009   D.R. HORTON, INC.
720 HIGHTRAIL ROAD        1   RIATA         HIGHTRAIL ROAD          2/16/2009   D.R. HORTON, INC.
716 HIGHTRAIL ROAD        1   RIATA         HIGHTRAIL ROAD          2/17/2009   D.R. HORTON, INC.
712 HIGHTRAIL ROAD        2   RIATA         HIGHTRAIL ROAD          2/17/2009   D.R. HORTON, INC.
2937 ASHWOOD ROAD         2   RIATA         ASHWOOD ROAD            2/18/2009   D.R. HORTON, INC.
2964 RED TIP DRIVE        1   RIATA         RED TIP DRIVE           3/16/2009   D.R. HORTON, INC.
2945 ASHWOOD ROAD         2   RIATA         ASHWOOD ROAD            3/17/2009   D.R. HORTON, INC.
2960 RED TIP DRIVE        2   RIATA         RED TIP DRIVE           3/18/2009   D.R. HORTON, INC.
736 HIGHTRAIL ROAD        1   RIATA         HIGHTRAIL ROAD          3/25/2009   D.R. HORTON, INC.
701 HOLLOW RIDGE          2   RIATA         HOLLOW RIDGE            3/26/2009   D.R. HORTON, INC.
771 EAGLES GLENN          1   RIATA         EAGLES GLENN            3/30/2009   D.R. HORTON, INC.
728 HIGHTRAIL ROAD        1   RIATA         HIGHTRAIL ROAD          3/30/2009   D.R. HORTON, INC.
744 HIGHTRAIL ROAD        1   RIATA         HIGHTRAIL ROAD          3/31/2009   D.R. HORTON, INC.
724 HIGHTRAIL ROAD        2   RIATA         HIGHTRAIL ROAD          3/31/2009   D.R. HORTON, INC.
757 FOUNTAIN GATE         2   RIATA         FOUNTAIN GATE            4/1/2009   D.R. HORTON, INC.
769 FOUNTAIN GATE         2   RIATA         FOUNTAIN GATE            4/1/2009   D.R. HORTON, INC.
2952 RED TIP DRIVE        2   RIATA         RED TIP DRIVE           4/14/2009   D.R. HORTON, INC.
2968 RED TIP DRIVE        2   RIATA         RED TIP DRIVE           4/14/2009   D.R. HORTON, INC.
700 HIGHTRAIL ROAD        2   RIATA         HIGHTRAIL ROAD          4/24/2009   D.R. HORTON, INC.
740 HIGHTRAIL ROAD        2   RIATA         HIGHTRAIL ROAD           5/8/2009   D.R. HORTON, INC.
748 HIGHTRAIL ROAD        2   RIATA         HIGHTRAIL ROAD           6/1/2009   D.R. HORTON, INC.
2972 RED TIP DRIVE        2   RIATA         RED TIP DRIVE            6/8/2009   D.R. HORTON, INC.
768 FOUNTAIN GATE         2   RIATA         FOUNTAIN GATE           6/29/2009   D.R. HORTON, INC.
752 HIGHTRAIL ROAD        1   RIATA         HIGHTRAIL ROAD          7/10/2009   D.R. HORTON, INC.
705 HOLLOW RIDGE          1   RIATA         HOLLOW RIDGE            7/10/2009   D.R. HORTON, INC.
704 HOLLOW RIDGE          2   RIATA         HOLLOW RIDGE            7/15/2009   D.R. HORTON, INC.
708 HOLLOW RIDGE          1   RIATA         HOLLOW RIDGE            7/17/2009   D.R. HORTON, INC.
2956 RED TIP DRIVE        1   RIATA         RED TIP DRIVE           7/17/2009   D.R. HORTON, INC.
720 HOLLOW RIDGE          1   RIATA         HOLLOW RIDGE            7/20/2009   D.R. HORTON, INC.
717 HOLLOW RIDGE          1   RIATA         HOLLOW RIDGE            7/21/2009   D.R. HORTON, INC.
713 HOLLOW RIDGE          1   RIATA         HOLLOW RIDGE            7/21/2009   D.R. HORTON, INC.
712 HOLLOW RIDGE          2   RIATA         HOLLOW RIDGE            7/21/2009   D.R. HORTON, INC.
716 HOLLOW RIDGE          2   RIATA         HOLLOW RIDGE            7/22/2009   D.R. HORTON, INC.
705 HIGHTRAIL ROAD        1   RIATA         HIGHTRAIL ROAD          7/24/2009   D.R. HORTON, INC.
713 HIGHTRAIL ROAD        1   RIATA         HIGHTRAIL ROAD          8/12/2009   D.R. HORTON, INC.
729 HIGHTRAIL ROAD        1   RIATA         HIGHTRAIL ROAD          8/25/2009   D.R. HORTON, INC.
709 HOLLOW RIDGE          2   RIATA         HOLLOW RIDGE            8/25/2009   D.R. HORTON, INC.
725 HOLLOW RIDGE          2   RIATA         HOLLOW RIDGE            8/25/2009   D.R. HORTON, INC.
708 HIGHTRAIL ROAD        1   RIATA         HIGHTRAIL ROAD          8/26/2009   D.R. HORTON, INC.
728 HOLLOW RIDGE          1   RIATA         HOLLOW RIDGE            8/28/2009   D.R. HORTON, INC.
737 HOLLOW RIDGE          1   RIATA         HOLLOW RIDGE            8/31/2009   D.R. HORTON, INC.
732 HOLLOW RIDGE          1   RIATA         HOLLOW RIDGE            8/31/2009   D.R. HORTON, INC.
724 HOLLOW RIDGE          2   RIATA         HOLLOW RIDGE            8/31/2009   D.R. HORTON, INC.
733 HOLLOW RIDGE          1   RIATA         HOLLOW RIDGE             9/1/2009   D.R. HORTON, INC.
701 HIGHTRAIL ROAD        2   RIATA         HIGHTRAIL ROAD           9/1/2009   D.R. HORTON, INC.
740 HOLLOW RIDGE          2   RIATA         HOLLOW RIDGE             9/2/2009   D.R. HORTON, INC.
741 HOLLOW RIDGE          2   RIATA         HOLLOW RIDGE             9/3/2009   D.R. HORTON, INC.
721 HIGHTRAIL ROAD        2   RIATA         HIGHTRAIL ROAD          9/14/2009   D.R. HORTON, INC.
        Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 807 of 1053 PageID:
                                            18372

725 HIGHTRAIL ROAD        1   RIATA         HIGHTRAIL ROAD          9/15/2009   D.R. HORTON, INC.
2944 RED TIP DRIVE        1   RIATA         RED TIP DRIVE           9/17/2009   D.R. HORTON, INC.
744 HOLLOW RIDGE          1   RIATA         HOLLOW RIDGE            9/23/2009   D.R. HORTON, INC.
2948 RED TIP DRIVE        1   RIATA         RED TIP DRIVE           9/28/2009   D.R. HORTON, INC.
736 HOLLOW RIDGE          1   RIATA         HOLLOW RIDGE            9/29/2009   D.R. HORTON, INC.
741 HIGHTRAIL ROAD        1   RIATA         HIGHTRAIL ROAD          10/1/2009   D.R. HORTON, INC.
737 HIGHTRAIL ROAD        2   RIATA         HIGHTRAIL ROAD          10/1/2009   D.R. HORTON, INC.
756 HIGHTRAIL ROAD        2   RIATA         HIGHTRAIL ROAD          10/7/2009   D.R. HORTON, INC.
768 HIGHTRAIL ROAD        2   RIATA         HIGHTRAIL ROAD          10/7/2009   D.R. HORTON, INC.
749 HIGHTRAIL ROAD        1   RIATA         HIGHTRAIL ROAD         10/16/2009   D.R. HORTON, INC.
729 HOLLOW RIDGE          2   RIATA         HOLLOW RIDGE           10/20/2009   D.R. HORTON, INC.
745 HIGHTRAIL ROAD        2   RIATA         HIGHTRAIL ROAD         10/29/2009   D.R. HORTON, INC.
709 HIGHTRAIL ROAD        2   RIATA         HIGHTRAIL ROAD         10/30/2009   D.R. HORTON, INC.
717 HIGHTRAIL ROAD        2   RIATA         HIGHTRAIL ROAD         10/30/2009   D.R. HORTON, INC.
2936 RED TIP DRIVE        1   RIATA         RED TIP DRIVE          11/24/2009   D.R. HORTON, INC.
769 HIGHTRAIL ROAD        2   RIATA         HIGHTRAIL ROAD         11/25/2009   D.R. HORTON, INC.
749 HOLLOW RIDGE          2   RIATA         HOLLOW RIDGE             2/8/2010   D.R. HORTON, INC.
721 HOLLOW RIDGE          2   RIATA         HOLLOW RIDGE             3/2/2010   D.R. HORTON, INC.
745 HOLLOW RIDGE          1   RIATA         HOLLOW RIDGE             3/3/2010   D.R. HORTON, INC.
2940 RED TIP DRIVE        1   RIATA         RED TIP DRIVE            3/4/2010   D.R. HORTON, INC.
760 HOLLOW RIDGE          2   RIATA         HOLLOW RIDGE            3/26/2010   D.R. HORTON, INC.
768 HOLLOW RIDGE          2   RIATA         HOLLOW RIDGE            3/29/2010   D.R. HORTON, INC.
2949 ASHWOOD ROAD         2   RIATA         ASHWOOD ROAD            3/29/2010   D.R. HORTON, INC.
764 HOLLOW RIDGE          2   RIATA         HOLLOW RIDGE            3/31/2010   D.R. HORTON, INC.
752 HOLLOW RIDGE          2   RIATA         HOLLOW RIDGE            3/31/2010   D.R. HORTON, INC.
769 HOLLOW RIDGE          1   RIATA         HOLLOW RIDGE             4/1/2010   D.R. HORTON, INC.
765 HOLLOW RIDGE          2   RIATA         HOLLOW RIDGE             4/1/2010   D.R. HORTON, INC.
757 HOLLOW RIDGE          2   RIATA         HOLLOW RIDGE             4/2/2010   D.R. HORTON, INC.
765 HIGHTRAIL ROAD        1   RIATA         HIGHTRAIL ROAD           4/9/2010   D.R. HORTON, INC.
761 HOLLOW RIDGE          1   RIATA         HOLLOW RIDGE             4/9/2010   D.R. HORTON, INC.
756 HOLLOW RIDGE          2   RIATA         HOLLOW RIDGE             5/3/2010   D.R. HORTON, INC.
2977 ASHWOOD ROAD         2   RIATA         ASHWOOD ROAD            5/24/2010   D.R. HORTON, INC.
2981 ASHWOOD ROAD         2   RIATA         ASHWOOD ROAD            5/25/2010   D.R. HORTON, INC.
775 HOLLOW RIDGE          2   RIATA         HOLLOW RIDGE            6/10/2010   D.R. HORTON, INC.
2969 ASHWOOD ROAD         1   RIATA         ASHWOOD ROAD            6/18/2010   D.R. HORTON, INC.
757 HIGHTRAIL ROAD        1   RIATA         HIGHTRAIL ROAD          6/18/2010   D.R. HORTON, INC.
753 HOLLOW RIDGE          1   RIATA         HOLLOW RIDGE            6/22/2010   D.R. HORTON, INC.
2973 ASHWOOD ROAD         2   RIATA         ASHWOOD ROAD            6/22/2010   D.R. HORTON, INC.
2953 ASHWOOD ROAD         2   RIATA         ASHWOOD ROAD            6/29/2010   D.R. HORTON, INC.
2961 ASHWOOD ROAD         2   RIATA         ASHWOOD ROAD             7/6/2010   D.R. HORTON, INC.
2965 ASHWOOD ROAD         2   RIATA         ASHWOOD ROAD             7/6/2010   D.R. HORTON, INC.
771 HOLLOW RIDGE          2   RIATA         HOLLOW RIDGE             7/7/2010   D.R. HORTON, INC.
760 HIGHTRAIL ROAD        2   RIATA         HIGHTRAIL ROAD          7/16/2010   D.R. HORTON, INC.
753 HIGHTRAIL ROAD        1   RIATA         HIGHTRAIL ROAD          7/21/2010   D.R. HORTON, INC.
760 EAGLES GLENN          1   RIATA         EAGLES GLENN            8/16/2010   D.R. HORTON, INC.
768 EAGLES GLENN          2   RIATA         EAGLES GLENN            8/19/2010   D.R. HORTON, INC.
716 CLEARBROOK AVENUE     2   RIATA         CLEARBROOK AVENUE       11/8/2010   D.R. HORTON, INC.
761 HIGHTRAIL ROAD        2   RIATA         HIGHTRAIL ROAD         11/18/2010   D.R. HORTON, INC.
772 EAGLES GLENN          1   RIATA         EAGLES GLENN           11/19/2010   D.R. HORTON, INC.
737 CLEARBROOK AVE.       2   RIATA         CLEARBROOK AVE.        11/29/2010   D.R. HORTON, INC.
745 CLEARBROOK AVENUE     2   RIATA         CLEARBROOK AVENUE      12/13/2010   D.R. HORTON, INC.
753 CLEARBROOK AVE.       1   RIATA         CLEARBROOK AVE.         1/18/2011   D.R. HORTON, INC.
733 HIGHTRAIL ROAD        1   RIATA         HIGHTRAIL ROAD           3/9/2011   D.R. HORTON, INC.
748 HOLLOW RIDGE          1   RIATA         HOLLOW RIDGE             3/9/2011   D.R. HORTON, INC.
700 CLEARBROOK AVE.       2   RIATA         CLEARBROOK AVE.         3/15/2011   D.R. HORTON, INC.
712 CLEARBROOK AVE.       2   RIATA         CLEARBROOK AVE.         3/19/2011   D.R. HORTON, INC.
757 CLEARBROOK AVENUE     2   RIATA         CLEARBROOK AVENUE       3/24/2011   D.R. HORTON, INC.
772 HOLLOW RIDGE          2   RIATA         HOLLOW RIDGE            3/30/2011   D.R. HORTON, INC.
        Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 808 of 1053 PageID:
                                            18373

720 CLEARBROOK AVE.       2   RIATA         CLEARBROOK AVE.         4/14/2011   D.R. HORTON, INC.
724 CLEARBROOK AVE.       1   RIATA         CLEARBROOK AVE.         4/26/2011   D.R. HORTON, INC.
741 CLEARBROOK AVE.       2   RIATA         CLEARBROOK AVE.          6/8/2011   D.R. HORTON, INC.
752 CLEARBROOK AVE.       2   RIATA         CLEARBROOK AVE.          6/8/2011   D.R. HORTON, INC.
728 CLEARBROOK AVE.       2   RIATA         CLEARBROOK AVE.          6/9/2011   D.R. HORTON, INC.
732 CLEARBROOK AVE.       2   RIATA         CLEARBROOK AVE.         6/10/2011   D.R. HORTON, INC.
761 CLEARBROOK AVE.       1   RIATA         CLEARBROOK AVE.         6/10/2011   D.R. HORTON, INC.
756 CLEARBROOK AVE.       2   RIATA         CLEARBROOK AVE.         6/10/2011   D.R. HORTON, INC.
760 CLEARBROOK AVE.       2   RIATA         CLEARBROOK AVE.          7/1/2011   D.R. HORTON, INC.
744 CLEARBROOK AVE.       2   RIATA         CLEARBROOK AVE.         7/22/2011   D.R. HORTON, INC.
764 EAGLES GLENN          2   RIATA         EAGLES GLENN            7/25/2011   D.R. HORTON, INC.
748 CLEARBROOK AVE.       2   RIATA         CLEARBROOK AVE.         7/26/2011   D.R. HORTON, INC.
740 CLEARBROOK AVE        2   RIATA         CLEARBROOK AVE           8/1/2011   D.R. HORTON, INC.
736 CLEARBROOK AVE.       1   RIATA         CLEARBROOK AVE.         9/13/2011   D.R. HORTON, INC.
2921 ASHWOOD ROAD         2   RIATA         ASHWOOD ROAD            9/16/2011   D.R. HORTON, INC.
2976 MINERAL SPRINGS      2   RIATA         MINERAL SPRINGS         9/21/2011   D.R. HORTON, INC.
2968 MINERAL SPRINGS      2   RIATA         MINERAL SPRINGS         9/22/2011   D.R. HORTON, INC.
2917 ASHWOOD ROAD         2   RIATA         ASHWOOD ROAD            9/23/2011   D.R. HORTON, INC.
509 WHITTMEN AVE.         2   RIATA         WHITTMEN AVE.           9/26/2011   D.R. HORTON, INC.
2964 MISTYWOOD LANE       2   RIATA         MISTYWOOD LANE          9/27/2011   D.R. HORTON, INC.
2956 MINERAL SPRINGS      1   RIATA         MINERAL SPRINGS         9/28/2011   D.R. HORTON, INC.
2957 ASHWOOD ROAD         1   RIATA         ASHWOOD ROAD            9/28/2011   D.R. HORTON, INC.
2960 MINERAL SPRINGS      2   RIATA         MINERAL SPRINGS         9/29/2011   D.R. HORTON, INC.
2968 MISTYWOOD LANE       1   RIATA         MISTYWOOD LANE         10/18/2011   D.R. HORTON, INC.
769 CLEARBROOK LANE       2   RIATA         CLEARBROOK LANE        10/18/2011   D.R. HORTON, INC.
2948 MINERAL SPRINGS      2   RIATA         MINERAL SPRINGS        10/20/2011   D.R. HORTON, INC.
2952 MINERAL SPRINGS      2   RIATA         MINERAL SPRINGS        10/24/2011   D.R. HORTON, INC.
2928 MINERAL SPRINGS      2   RIATA         MINERAL SPRINGS        10/31/2011   D.R. HORTON, INC.
2971 MINERAL SPRINGS      2   RIATA         MINERAL SPRINGS        12/20/2011   D.R. HORTON, INC.
2969 MINERAL SPRINGS      1   RIATA         MINERAL SPRINGS          2/2/2012   D.R. HORTON, INC.
2949 MINERAL SPRINGS      2   RIATA         MINERAL SPRINGS          2/6/2012   D.R. HORTON, INC.
708 CLEARBROOK AVE.       2   RIATA         CLEARBROOK AVE.          2/9/2012   D.R. HORTON, INC.
2912 MINERAL SPRINGS      2   RIATA         MINERAL SPRINGS         3/14/2012   D.R. HORTON, INC.
2972 MISTYWOOD LANE       2   RIATA         MISTYWOOD LANE          3/19/2012   D.R. HORTON, INC.
764 HIGHTRAIL RD.         2   RIATA         HIGHTRAIL RD.           3/28/2012   D.R. HORTON, INC.
2920 MINERAL SPRINGS      1   RIATA         MINERAL SPRINGS         4/10/2012   D.R. HORTON, INC.
2980 MINERAL SPRINGS      2   RIATA         MINERAL SPRINGS         4/26/2012   D.R. HORTON, INC.
2964 MINERAL SPRINGS      2   RIATA         MINERAL SPRINGS          5/1/2012   D.R. HORTON, INC.
2932 MINERAL SPRINGS      2   RIATA         MINERAL SPRINGS          5/7/2012   D.R. HORTON, INC.
2952 MISTYWOOD LANE       2   RIATA         MISTYWOOD LANE           5/9/2012   D.R. HORTON, INC.
2924 MINERAL SPRINGS      2   RIATA         MINERAL SPRINGS         5/16/2012   D.R. HORTON, INC.
2944 MINERAL SPRINGS      2   RIATA         MINERAL SPRINGS         5/30/2012   D.R. HORTON, INC.
2936 MINERAL SPRINGS      2   RIATA         MINERAL SPRINGS         6/13/2012   D.R. HORTON, INC.
2957 MINERAL SPRINGS      2   RIATA         MINERAL SPRINGS         7/13/2012   D.R. HORTON, INC.
505 WHITTMEN AVE.         2   RIATA         WHITTMEN AVE.           7/18/2012   D.R. HORTON, INC.
2932 MISTYWOOD LN.        2   RIATA         MISTYWOOD LN.           8/20/2012   D.R. HORTON, INC.
2933 MINERAL SPRINGS      2   RIATA         MINERAL SPRINGS         8/21/2012   D.R. HORTON, INC.
2948 MISTYWOOD LN.        2   RIATA         MISTYWOOD LN.           8/23/2012   D.R. HORTON, INC.
2929 MINERAL SPRINGS      2   RIATA         MINERAL SPRINGS         8/27/2012   D.R. HORTON, INC.
2960 MISTYWOOD LN.        2   RIATA         MISTYWOOD LN.            9/4/2012   D.R. HORTON, INC.
2944 MISTYWOOD LN.        2   RIATA         MISTYWOOD LN.            9/4/2012   D.R. HORTON, INC.
2961 MINERAL SPRINGS      2   RIATA         MINERAL SPRINGS          9/7/2012   D.R. HORTON, INC.
749 CLEARBROOK AVE.       2   RIATA         CLEARBROOK AVE.         9/10/2012   D.R. HORTON, INC.
2913 ASHWOOD ROAD         2   RIATA         ASHWOOD ROAD            10/8/2012   D.R. HORTON, INC.
2941 MINERAL SPRINGS      2   RIATA         MINERAL SPRINGS         10/8/2012   D.R. HORTON, INC.
513 WHITTMEN AVE.         2   RIATA         WHITTMEN AVE.          10/19/2012   D.R. HORTON, INC.
2916 MINERAL SPRINGS      1   RIATA         MINERAL SPRINGS        12/11/2012   D.R. HORTON, INC.
2936 MISTYWOOD LANE       2   RIATA         MISTYWOOD LANE         12/14/2012   D.R. HORTON, INC.
        Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 809 of 1053 PageID:
                                            18374

2940 MISTYWOOD LANE       2   RIATA         MISTYWOOD LANE         12/18/2012   D.R. HORTON, INC.
2965 MINERAL SPRINGS      2   RIATA         MINERAL SPRINGS        12/21/2012   D.R. HORTON, INC.
2937 MINERAL SPRINGS      2   RIATA         MINERAL SPRINGS        12/26/2012   D.R. HORTON, INC.
2940 MINERAL SPRINGS      2   RIATA         MINERAL SPRINGS          1/2/2013   D.R. HORTON, INC.
2945 MINERAL SPRINGS      2   RIATA         MINERAL SPRINGS          1/3/2013   D.R. HORTON, INC.
2953 MINERAL SPRINGS      2   RIATA         MINERAL SPRINGS          1/3/2013   D.R. HORTON, INC.
765 CLEARBROOK AVE.       2   RIATA         CLEARBROOK AVE.         1/31/2013   D.R. HORTON, INC.
2956 MISTYWOOD LANE       2   RIATA         MISTYWOOD LANE           2/7/2013   D.R. HORTON, INC.
764 CLEARBROOK AVE.       2   RIATA         CLEARBROOK AVE.         2/11/2013   D.R. HORTON, INC.
501 WHITTMEN AVE.         2   RIATA         WHITTMEN AVE.            3/8/2013   D.R. HORTON, INC.
768 CLEARBROOK AVE.       2   RIATA         CLEARBROOK AVE.         4/22/2013   D.R. HORTON, INC.
5706 ESPADA BEND          2   RIPOSA VITA   ESPADA BEND             2/18/2011   D.R. HORTON, INC.
5710 SPANISH DAWN         1   RIPOSA VITA   SPANISH DAWN            3/14/2011   D.R. HORTON, INC.
5718 SPANISH DAWN         2   RIPOSA VITA   SPANISH DAWN            3/14/2011   D.R. HORTON, INC.
5722 SPANISH DAWN         2   RIPOSA VITA   SPANISH DAWN            3/15/2011   D.R. HORTON, INC.
5730 SPANISH FLAT         1   RIPOSA VITA   SPANISH FLAT            3/18/2011   D.R. HORTON, INC.
5738 SPANISH FLAT         1   RIPOSA VITA   SPANISH FLAT            3/21/2011   D.R. HORTON, INC.
5706 SPANISH DAWN         2   RIPOSA VITA   SPANISH DAWN            3/21/2011   D.R. HORTON, INC.
5726 SPANISH FLAT         2   RIPOSA VITA   SPANISH FLAT            3/21/2011   D.R. HORTON, INC.
5734 SPANISH FLAT         2   RIPOSA VITA   SPANISH FLAT            3/23/2011   D.R. HORTON, INC.
5742 SPANISH FLAT         2   RIPOSA VITA   SPANISH FLAT            3/23/2011   D.R. HORTON, INC.
5714 SPANISH DAWN         2   RIPOSA VITA   SPANISH DAWN            4/11/2011   D.R. HORTON, INC.
5718 SPANISH FLAT         1   RIPOSA VITA   SPANISH FLAT            4/28/2011   D.R. HORTON, INC.
5803 SPANISH DAWN         1   RIPOSA VITA   SPANISH DAWN            5/16/2011   D.R. HORTON, INC.
5719 SPANISH FLAT         1   RIPOSA VITA   SPANISH FLAT            5/23/2011   D.R. HORTON, INC.
5722 SPANISH FLAT         1   RIPOSA VITA   SPANISH FLAT            5/24/2011   D.R. HORTON, INC.
5723 SPANISH FLAT         2   RIPOSA VITA   SPANISH FLAT            5/24/2011   D.R. HORTON, INC.
5702 SPANISH DAWN         2   RIPOSA VITA   SPANISH DAWN            5/26/2011   D.R. HORTON, INC.
5727 SPANISH FLAT         2   RIPOSA VITA   SPANISH FLAT            5/27/2011   D.R. HORTON, INC.
5810 SPANISH DAWN         2   RIPOSA VITA   SPANISH DAWN            6/27/2011   D.R. HORTON, INC.
5707 SPANISH FLAT         1   RIPOSA VITA   SPANISH FLAT             7/1/2011   D.R. HORTON, INC.
5706 SPANISH FLAT         2   RIPOSA VITA   SPANISH FLAT            7/11/2011   D.R. HORTON, INC.
5711 SPANISH FLAT         1   RIPOSA VITA   SPANISH FLAT            7/15/2011   D.R. HORTON, INC.
5739 SPANISH FLAT         2   RIPOSA VITA   SPANISH FLAT            7/22/2011   D.R. HORTON, INC.
3802 ESPADA LEDGE         2   RIPOSA VITA   ESPADA LEDGE            7/27/2011   D.R. HORTON, INC.
5714 SPANISH FLAT         1   RIPOSA VITA   SPANISH FLAT             8/1/2011   D.R. HORTON, INC.
5743 SPANISH FLAT         1   RIPOSA VITA   SPANISH FLAT            8/10/2011   D.R. HORTON, INC.
3518 SPANISH BRANCH       2   RIPOSA VITA   SPANISH BRANCH          8/11/2011   D.R. HORTON, INC.
3522 SPANISH BRANCH       2   RIPOSA VITA   SPANISH BRANCH          8/16/2011   D.R. HORTON, INC.
5715 SPANISH FLAT         2   RIPOSA VITA   SPANISH FLAT            8/17/2011   D.R. HORTON, INC.
3514 SPANISH BRANCH       1   RIPOSA VITA   SPANISH BRANCH          8/26/2011   D.R. HORTON, INC.
3519 SPANISH BRANCH       2   RIPOSA VITA   SPANISH BRANCH          9/14/2011   D.R. HORTON, INC.
5726 SPANISH DAWN         1   RIPOSA VITA   SPANISH DAWN            9/16/2011   D.R. HORTON, INC.
5735 SPANISH FLAT         1   RIPOSA VITA   SPANISH FLAT            10/4/2011   D.R. HORTON, INC.
3515 SPANISH KING         1   RIPOSA VITA   SPANISH KING            11/1/2011   D.R. HORTON, INC.
5702 SPANISH FLAT         2   RIPOSA VITA   SPANISH FLAT            11/8/2011   D.R. HORTON, INC.
3415 SPANISH TRACE        2   RIPOSA VITA   SPANISH TRACE          11/18/2011   D.R. HORTON, INC.
3507 SPANISH KING         1   RIPOSA VITA   SPANISH KING           11/28/2011   D.R. HORTON, INC.
3510 SPANISH BRANCH       2   RIPOSA VITA   SPANISH BRANCH         11/29/2011   D.R. HORTON, INC.
5815 ESPADA BEND          2   RIPOSA VITA   ESPADA BEND             1/19/2012   D.R. HORTON, INC.
5814 ESPADA BEND          2   RIPOSA VITA   ESPADA BEND             1/27/2012   D.R. HORTON, INC.
5710 SPANISH FLAT         2   RIPOSA VITA   SPANISH FLAT            2/20/2012   D.R. HORTON, INC.
5819 SPANISH DAWN         1   RIPOSA VITA   SPANISH DAWN             3/2/2012   D.R. HORTON, INC.
3402 SPANISH BRANCH       2   RIPOSA VITA   SPANISH BRANCH           3/9/2012   D.R. HORTON, INC.
5802 SPANISH DAWN         2   RIPOSA VITA   SPANISH DAWN            3/26/2012   D.R. HORTON, INC.
5806 ESPADA BEND          1   RIPOSA VITA   ESPADA BEND             4/30/2012   D.R. HORTON, INC.
3403 SPANISH TRACE        2   RIPOSA VITA   SPANISH TRACE           4/30/2012   D.R. HORTON, INC.
3523 SPANISH BRANCH       1   RIPOSA VITA   SPANISH BRANCH          5/11/2012   D.R. HORTON, INC.
        Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 810 of 1053 PageID:
                                            18375

3407 SPANISH TRACE        2   RIPOSA VITA   SPANISH TRACE           5/18/2012   D.R. HORTON, INC.
5807 ESPADA BEND          1   RIPOSA VITA   ESPADA BEND             5/23/2012   D.R. HORTON, INC.
5806 SPANISH DAWN         1   RIPOSA VITA   SPANISH DAWN            6/11/2012   D.R. HORTON, INC.
3511 SPANISH BRANCH       2   RIPOSA VITA   SPANISH BRANCH          6/29/2012   D.R. HORTON, INC.
3615 SPANISH BRANCH       2   RIPOSA VITA   SPANISH BRANCH           7/5/2012   D.R. HORTON, INC.
5815 SPANISH DAWN         1   RIPOSA VITA   SPANISH DAWN            8/10/2012   D.R. HORTON, INC.
3511 SPANISH KING         1   RIPOSA VITA   SPANISH KING            8/14/2012   D.R. HORTON, INC.
5802 ESPADA BEND          1   RIPOSA VITA   ESPADA BEND             8/24/2012   D.R. HORTON, INC.
3402 SPANISH TRACE        2   RIPOSA VITA   SPANISH TRACE           8/24/2012   D.R. HORTON, INC.
3406 SPANISH TRACE        2   RIPOSA VITA   SPANISH TRACE            9/6/2012   D.R. HORTON, INC.
3810 ESPADA LEDGE         1   RIPOSA VITA   ESPADA LEDGE            9/17/2012   D.R. HORTON, INC.
3503 SPANISH KING         2   RIPOSA VITA   SPANISH KING            9/18/2012   D.R. HORTON, INC.
3506 SPANISH KING         1   RIPOSA VITA   SPANISH KING            10/1/2012   D.R. HORTON, INC.
3611 SPANISH BRANCH       2   RIPOSA VITA   SPANISH BRANCH          10/1/2012   D.R. HORTON, INC.
5818 SPANISH DAWN         1   RIPOSA VITA   SPANISH DAWN            10/2/2012   D.R. HORTON, INC.
3707 SPANISH BRANCH       2   RIPOSA VITA   SPANISH BRANCH          10/4/2012   D.R. HORTON, INC.
3619 SPANISH BRANCH       1   RIPOSA VITA   SPANISH BRANCH          10/5/2012   D.R. HORTON, INC.
3715 SPANISH BRANCH       2   RIPOSA VITA   SPANISH BRANCH          10/8/2012   D.R. HORTON, INC.
5811 ESPADA BEND          2   RIPOSA VITA   ESPADA BEND            10/29/2012   D.R. HORTON, INC.
3406 SPANISH BRANCH       2   RIPOSA VITA   SPANISH BRANCH         10/29/2012   D.R. HORTON, INC.
5810 ESPADA BEND          2   RIPOSA VITA   ESPADA BEND             11/6/2012   D.R. HORTON, INC.
3711 SPANISH BRANCH       1   RIPOSA VITA   SPANISH BRANCH          11/6/2012   D.R. HORTON, INC.
5731 SPANISH FLAT         1   RIPOSA VITA   SPANISH FLAT           11/12/2012   D.R. HORTON, INC.
3411 SPANISH TRACE        2   RIPOSA VITA   SPANISH TRACE          11/21/2012   D.R. HORTON, INC.
3502 SPANISH KING         2   RIPOSA VITA   SPANISH KING             1/2/2013   D.R. HORTON, INC.
3806 ESPADA LEDGE         2   RIPOSA VITA   ESPADA LEDGE            1/21/2013   D.R. HORTON, INC.
5803 ESPADA BEND          2   RIPOSA VITA   ESPADA BEND             1/24/2013   D.R. HORTON, INC.
3515 SPANISH BRANCH       2   RIPOSA VITA   SPANISH BRANCH           2/8/2013   D.R. HORTON, INC.
5703 SPANISH FLAT         2   RIPOSA VITA   SPANISH FLAT             3/4/2013   D.R. HORTON, INC.
3607 SPANISH BRANCH       2   RIPOSA VITA   SPANISH BRANCH          3/26/2013   D.R. HORTON, INC.
5814 SPANISH DAWN         1   RIPOSA VITA   SPANISH DAWN            4/10/2013   D.R. HORTON, INC.
5718 ESPADA BEND          2   RIPOSA VITA   ESPADA BEND             4/19/2013   D.R. HORTON, INC.
5819 ESPADA BEND          2   RIPOSA VITA   ESPADA BEND             4/23/2013   D.R. HORTON, INC.
5622 MEDINA FARM          1   RIPOSA VITA   MEDINA FARM             5/15/2013   D.R. HORTON, INC.
5618 MEDINA FARM          2   RIPOSA VITA   MEDINA FARM             5/16/2013   D.R. HORTON, INC.
5811 SPANISH DAWN         1   RIPOSA VITA   SPANISH DAWN            6/13/2013   D.R. HORTON, INC.
5714 MEDINA FARM          2   RIPOSA VITA   MEDINA FARM             10/2/2013   D.R. HORTON, INC.
5715 MEDINA FARM          2   RIPOSA VITA   MEDINA FARM             10/3/2013   D.R. HORTON, INC.
5711 MEDINA FARM          1   RIPOSA VITA   MEDINA FARM             10/9/2013   D.R. HORTON, INC.
4030 MEDINA BRANCH        2   RIPOSA VITA   MEDINA BRANCH          10/29/2013   D.R. HORTON, INC.
3430 ZACHARY ST.          1   ROB ROY       ZACHARY ST.             4/28/2011   D.R. HORTON, INC.
3432 ZACHARY ST.          1   ROB ROY       ZACHARY ST.             4/28/2011   D.R. HORTON, INC.
3434 ZACHARY ST.          1   ROB ROY       ZACHARY ST.             4/28/2011   D.R. HORTON, INC.
3426 ZACHARY ST.          1   ROB ROY       ZACHARY ST.             5/13/2011   D.R. HORTON, INC.
3428 ZACHARY ST.          1   ROB ROY       ZACHARY ST.             5/13/2011   D.R. HORTON, INC.
3431 ZACHARY ST.          1   ROB ROY       ZACHARY ST.             5/23/2011   D.R. HORTON, INC.
323 CHISHOLM TRAIL        1   ROB ROY       CHISHOLM TRAIL          5/25/2011   D.R. HORTON, INC.
3422 ZACHARY ST.          1   ROB ROY       ZACHARY ST.             8/26/2011   D.R. HORTON, INC.
3424 ZACHARY ST.          1   ROB ROY       ZACHARY ST.             8/26/2011   D.R. HORTON, INC.
3423 ZACHARY ST.          1   ROB ROY       ZACHARY ST.              9/1/2011   D.R. HORTON, INC.
3425 ZACHARY ST.          1   ROB ROY       ZACHARY ST.              9/1/2011   D.R. HORTON, INC.
3420 ZACHARY ST.          1   ROB ROY       ZACHARY ST.             9/22/2011   D.R. HORTON, INC.
3427 ZACHARY ST.          1   ROB ROY       ZACHARY ST.             9/22/2011   D.R. HORTON, INC.
3429 ZACHARY ST.          1   ROB ROY       ZACHARY ST.             9/22/2011   D.R. HORTON, INC.
3421 ZACHARY ST.          1   ROB ROY       ZACHARY ST.            11/29/2011   D.R. HORTON, INC.
3419 ZACHARY ST.          1   ROB ROY       ZACHARY ST.              1/6/2012   D.R. HORTON, INC.
3417 ZACHARY ST.          1   ROB ROY       ZACHARY ST.              1/6/2012   D.R. HORTON, INC.
3414 ZACHARY ST.          1   ROB ROY       ZACHARY ST.             1/23/2012   D.R. HORTON, INC.
         Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 811 of 1053 PageID:
                                             18376

321 CHISHOLM TRAIL         1   ROB ROY         CHISHOLM TRAIL        1/26/2012   D.R. HORTON, INC.
3412 ZACHARY ST.           1   ROB ROY         ZACHARY ST.           1/27/2012   D.R. HORTON, INC.
3418 ZACHARY ST.           1   ROB ROY         ZACHARY ST.           1/27/2012   D.R. HORTON, INC.
3416 ZACHARY ST.           1   ROB ROY         ZACHARY ST.           1/30/2012   D.R. HORTON, INC.
3433 ZACHARY ST.           1   ROB ROY         ZACHARY ST.           2/27/2012   D.R. HORTON, INC.
403 CHISHOLM TR.           1   ROB ROY         CHISHOLM TR.          4/18/2012   D.R. HORTON, INC.
303 CHISHOLM TR.           1   ROB ROY         CHISHOLM TR.          4/27/2012   D.R. HORTON, INC.
327 CHISHOLM TRAIL         1   ROB ROY         CHISHOLM TRAIL        5/24/2012   D.R. HORTON, INC.
401 CHISHOLM TRAIL         1   ROB ROY         CHISHOLM TRAIL        5/24/2012   D.R. HORTON, INC.
317 CHISHOLM TRAIL         1   ROB ROY         CHISHOLM TRAIL        5/25/2012   D.R. HORTON, INC.
319 CHISHOLM TRAIL         1   ROB ROY         CHISHOLM TRAIL        5/25/2012   D.R. HORTON, INC.
3415 SABRINA ST.           1   ROB ROY         SABRINA ST.           6/11/2012   D.R. HORTON, INC.
3411 SABRINA ST.           1   ROB ROY         SABRINA ST.           6/12/2012   D.R. HORTON, INC.
405 CHISHOLM TR.           1   ROB ROY         CHISHOLM TR.          6/12/2012   D.R. HORTON, INC.
3417 SABRINA ST.           1   ROB ROY         SABRINA ST.           6/12/2012   D.R. HORTON, INC.
3419 SABRINA ST.           1   ROB ROY         SABRINA ST.           7/11/2012   D.R. HORTON, INC.
3421 SABRINA ST.           1   ROB ROY         SABRINA ST.           7/12/2012   D.R. HORTON, INC.
8531 CHEYENNE BLUFF        2   ROLLING CREEK   CHEYENNE BLUFF        3/10/2010   D.R. HORTON, INC.
8607 CHICKASAW BLUFF       2   ROLLING CREEK   CHICKASAW BLUFF       3/10/2010   D.R. HORTON, INC.
8550 CHICKASAW BLUFF       2   ROLLING CREEK   CHICKASAW BLUFF       3/12/2010   D.R. HORTON, INC.
8410 CHICKASAW BLUFF       2   ROLLING CREEK   CHICKASAW BLUFF       3/19/2010   D.R. HORTON, INC.
8611 CHEYENNE BLUFF        2   ROLLING CREEK   CHEYENNE BLUFF        7/12/2010   D.R. HORTON, INC.
8619 CHEYENNE BLUFF        1   ROLLING CREEK   CHEYENNE BLUFF        7/15/2010   D.R. HORTON, INC.
8602 CHEYENNE BLUFF        2   ROLLING CREEK   CHEYENNE BLUFF        7/23/2010   D.R. HORTON, INC.
8542 CHICKASAW BLUFF       2   ROLLING CREEK   CHICKASAW BLUFF       5/20/2011   D.R. HORTON, INC.
8007 RUSTIC CHASE          2   SABLE CHASE     RUSTIC CHASE         11/18/2009   D.R. HORTON, INC.
26634 CAMDEN CHASE         1   SABLE CHASE     CAMDEN CHASE         11/30/2009   D.R. HORTON, INC.
26630 CAMDEN CHASE         2   SABLE CHASE     CAMDEN CHASE          12/7/2009   D.R. HORTON, INC.
26638 CAMDEN CHASE         2   SABLE CHASE     CAMDEN CHASE          12/8/2009   D.R. HORTON, INC.
26635 CAMDEN CHASE         2   SABLE CHASE     CAMDEN CHASE         12/10/2009   D.R. HORTON, INC.
26643 CAMDEN CHASE         2   SABLE CHASE     CAMDEN CHASE         12/14/2009   D.R. HORTON, INC.
26639 CAMDEN CHASE         2   SABLE CHASE     CAMDEN CHASE         12/16/2009   D.R. HORTON, INC.
26647 CAMDEN CHASE         2   SABLE CHASE     CAMDEN CHASE          1/11/2010   D.R. HORTON, INC.
26734 CAMDEN CHASE         2   SABLE CHASE     CAMDEN CHASE          4/14/2010   D.R. HORTON, INC.
26642 CALLAWAY RUN         1   SABLE CHASE     CALLAWAY RUN          6/10/2010   D.R. HORTON, INC.
26726 CAMDEN CHASE         2   SABLE CHASE     CAMDEN CHASE          6/11/2010   D.R. HORTON, INC.
26706 CAMDEN CHASE         2   SABLE CHASE     CAMDEN CHASE          6/15/2010   D.R. HORTON, INC.
26730 CAMDEN CHASE         1   SABLE CHASE     CAMDEN CHASE           8/3/2010   D.R. HORTON, INC.
26619 CAMDEN CHASE         2   SABLE CHASE     CAMDEN CHASE           8/6/2010   D.R. HORTON, INC.
26711 CAMDEN CHASE         1   SABLE CHASE     CAMDEN CHASE           8/9/2010   D.R. HORTON, INC.
26719 CAMDEN CHASE         1   SABLE CHASE     CAMDEN CHASE          8/12/2010   D.R. HORTON, INC.
26646 CALLAWAY RUN         2   SABLE CHASE     CALLAWAY RUN          8/13/2010   D.R. HORTON, INC.
26514 CALLAWAY RUN         2   SABLE CHASE     CALLAWAY RUN          8/16/2010   D.R. HORTON, INC.
26603 CAMDEN CHASE         2   SABLE CHASE     CAMDEN CHASE         10/26/2010   D.R. HORTON, INC.
26607 CAMDEN CHASE         2   SABLE CHASE     CAMDEN CHASE         10/27/2010   D.R. HORTON, INC.
26611 CAMDEN CHASE         2   SABLE CHASE     CAMDEN CHASE         10/27/2010   D.R. HORTON, INC.
26634 CALLAWAY RUN         1   SABLE CHASE     CALLAWAY RUN          12/1/2010   D.R. HORTON, INC.
8127 RUSTIC CHASE          2   SABLE CHASE     RUSTIC CHASE          12/3/2010   D.R. HORTON, INC.
26502 CALLAWAY RUN         2   SABLE CHASE     CALLAWAY RUN           1/7/2011   D.R. HORTON, INC.
8120 RUSTIC CHASE          2   SABLE CHASE     RUSTIC CHASE          1/28/2011   D.R. HORTON, INC.
26522 CALLAWAY RUN         1   SABLE CHASE     CALLAWAY RUN          1/31/2011   D.R. HORTON, INC.
26702 CAMDEN CHASE         2   SABLE CHASE     CAMDEN CHASE           2/8/2011   D.R. HORTON, INC.
26518 CALLAWAY RUN         2   SABLE CHASE     CALLAWAY RUN          2/14/2011   D.R. HORTON, INC.
26651 CAMDEN CHASE         2   SABLE CHASE     CAMDEN CHASE          2/21/2011   D.R. HORTON, INC.
8119 RUSTIC CHASE          1   SABLE CHASE     RUSTIC CHASE          2/25/2011   D.R. HORTON, INC.
26623 CALLAWAY RUN         1   SABLE CHASE     CALLAWAY RUN           3/4/2011   D.R. HORTON, INC.
8114 RUSTIC CHASE          1   SABLE CHASE     RUSTIC CHASE           3/8/2011   D.R. HORTON, INC.
26654 CAMDEN CHASE         2   SABLE CHASE     CAMDEN CHASE           3/9/2011   D.R. HORTON, INC.
        Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 812 of 1053 PageID:
                                            18377

26715 CAMDEN CHASE        2   SABLE CHASE   CAMDEN CHASE             4/7/2011   D.R. HORTON, INC.
8110 RUSTIC CHASE         1   SABLE CHASE   RUSTIC CHASE            4/19/2011   D.R. HORTON, INC.
26638 CALLAWAY RUN        1   SABLE CHASE   CALLAWAY RUN            5/13/2011   D.R. HORTON, INC.
26615 CAMDEN CHASE        2   SABLE CHASE   CAMDEN CHASE            5/13/2011   D.R. HORTON, INC.
26606 CALLAWAY RUN        1   SABLE CHASE   CALLAWAY RUN             6/1/2011   D.R. HORTON, INC.
8123 RUSTIC CHASE         2   SABLE CHASE   RUSTIC CHASE            7/18/2011   D.R. HORTON, INC.
8123 MYSTIC CHASE         2   SABLE CHASE   MYSTIC CHASE             9/9/2011   D.R. HORTON, INC.
26602 CALLAWAY RUN        2   SABLE CHASE   CALLAWAY RUN            9/21/2011   D.R. HORTON, INC.
27027 SABLE RUN           1   SABLE CHASE   SABLE RUN               9/23/2011   D.R. HORTON, INC.
27035 SABLE RUN           1   SABLE CHASE   SABLE RUN               9/29/2011   D.R. HORTON, INC.
27034 SABLE RUN           2   SABLE CHASE   SABLE RUN               9/29/2011   D.R. HORTON, INC.
27054 SABLE RUN           1   SABLE CHASE   SABLE RUN               10/3/2011   D.R. HORTON, INC.
27059 SABLE RUN           2   SABLE CHASE   SABLE RUN               10/4/2011   D.R. HORTON, INC.
27058 SABLE RUN           1   SABLE CHASE   SABLE RUN               10/5/2011   D.R. HORTON, INC.
27062 SABLE RUN           1   SABLE CHASE   SABLE RUN               10/6/2011   D.R. HORTON, INC.
27063 SABLE RUN           2   SABLE CHASE   SABLE RUN              10/25/2011   D.R. HORTON, INC.
8211 MYSTIC CHASE         1   SABLE CHASE   MYSTIC CHASE           10/26/2011   D.R. HORTON, INC.
27039 SABLE RUN           2   SABLE CHASE   SABLE RUN              10/31/2011   D.R. HORTON, INC.
8215 MYSTIC CHASE         2   SABLE CHASE   MYSTIC CHASE           12/16/2011   D.R. HORTON, INC.
8023 MYSTIC CHASE         1   SABLE CHASE   MYSTIC CHASE             1/6/2012   D.R. HORTON, INC.
8202 MYSTIC CHASE         1   SABLE CHASE   MYSTIC CHASE            1/13/2012   D.R. HORTON, INC.
27035 HARDY RUN           2   SABLE CHASE   HARDY RUN               1/20/2012   D.R. HORTON, INC.
8247 MYSTIC CHASE         2   SABLE CHASE   MYSTIC CHASE            2/15/2012   D.R. HORTON, INC.
8206 MYSTIC CHASE         2   SABLE CHASE   MYSTIC CHASE             3/6/2012   D.R. HORTON, INC.
27022 SABLE RUN           2   SABLE CHASE   SABLE RUN               4/16/2012   D.R. HORTON, INC.
8019 MYSTIC CHASE         2   SABLE CHASE   MYSTIC CHASE             5/4/2012   D.R. HORTON, INC.
27027 HARDY RUN           2   SABLE CHASE   HARDY RUN               5/21/2012   D.R. HORTON, INC.
8203 MYSTIC CHASE         1   SABLE CHASE   MYSTIC CHASE            6/13/2012   D.R. HORTON, INC.
8207 MYSTIC CHASE         2   SABLE CHASE   MYSTIC CHASE            6/14/2012   D.R. HORTON, INC.
8243 MYSTIC CHASE         2   SABLE CHASE   MYSTIC CHASE            6/20/2012   D.R. HORTON, INC.
8250 MYSTIC CHASE         1   SABLE CHASE   MYSTIC CHASE            6/26/2012   D.R. HORTON, INC.
8254 MYSTIC CHASE         2   SABLE CHASE   MYSTIC CHASE            7/13/2012   D.R. HORTON, INC.
27067 SABLE RUN           2   SABLE CHASE   SABLE RUN               8/17/2012   D.R. HORTON, INC.
8246 MYSTIC CHASE         1   SABLE CHASE   MYSTIC CHASE            8/27/2012   D.R. HORTON, INC.
27019 HARDY RUN           1   SABLE CHASE   HARDY RUN               9/13/2012   D.R. HORTON, INC.
27023 HARDY RUN           1   SABLE CHASE   HARDY RUN               9/14/2012   D.R. HORTON, INC.
8131 MYSTIC CHASE         2   SABLE CHASE   MYSTIC CHASE            9/18/2012   D.R. HORTON, INC.
8210 MYSTIC CHASE         2   SABLE CHASE   MYSTIC CHASE            9/27/2012   D.R. HORTON, INC.
8258 MYSTIC CHASE         2   SABLE CHASE   MYSTIC CHASE            9/28/2012   D.R. HORTON, INC.
8015 MYSTIC CHASE         2   SABLE CHASE   MYSTIC CHASE            10/2/2012   D.R. HORTON, INC.
8122 MYSTIC CHASE         2   SABLE CHASE   MYSTIC CHASE            10/3/2012   D.R. HORTON, INC.
27030 SABLE RUN           2   SABLE CHASE   SABLE RUN               10/9/2012   D.R. HORTON, INC.
27031 SABLE RUN           2   SABLE CHASE   SABLE RUN              10/11/2012   D.R. HORTON, INC.
27018 SABLE RUN           2   SABLECHASE    SABLE RUN                1/9/2013   D.R. HORTON, INC.
8115 MYSTIC CHASE         2   SABLECHASE    MYSTIC CHASE            2/26/2013   D.R. HORTON, INC.
8011 MYSTIC CHASE         2   SABLECHASE    MYSTIC CHASE            11/2/2012   D.R. HORTON, INC.
8134 MYSTIC CHASE         2   SABLECHASE    MYSTIC CHASE           11/14/2012   D.R. HORTON, INC.
27031 HARDY RUN           2   SABLECHASE    HARDY RUN              12/14/2012   D.R. HORTON, INC.
27014 SABLE RUN           1   SABLECHASE    SABLE RUN              12/19/2012   D.R. HORTON, INC.
7906 MYSTIC CHASE         2   SABLECHASE    MYSTIC CHASE           12/20/2012   D.R. HORTON, INC.
27139 SMOKEY CHASE        2   SABLECHASE    SMOKEY CHASE           12/21/2012   D.R. HORTON, INC.
27131 SMOKEY CHASE        2   SABLECHASE    SMOKEY CHASE             1/4/2013   D.R. HORTON, INC.
8311 MYSTIC CHASE         2   SABLECHASE    MYSTIC CHASE            1/24/2013   D.R. HORTON, INC.
8006 MYSTIC CHASE         2   SABLECHASE    MYSTIC CHASE            1/28/2013   D.R. HORTON, INC.
8000 MYSTIC CHASE         2   SABLECHASE    MYSTIC CHASE            1/31/2013   D.R. HORTON, INC.
27103 SMOKEY CHASE        2   SABLECHASE    SMOKEY CHASE             3/4/2013   D.R. HORTON, INC.
7914 MYSTIC CHASE         2   SABLECHASE    MYSTIC CHASE            3/29/2013   D.R. HORTON, INC.
27119 SMOKEY CHASE        2   SABLECHASE    SMOKEY CHASE             4/5/2013   D.R. HORTON, INC.
        Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 813 of 1053 PageID:
                                            18378

27026 SABLE RUN           1   SABLECHASE     SABLE RUN               5/3/2013   D.R. HORTON, INC.
27106 SMOKEY CHASE        2   SABLECHASE     SMOKEY CHASE            7/3/2013   D.R. HORTON, INC.
27115 SMOKEY CHASE        1   SABLECHASE     SMOKEY CHASE            8/9/2013   D.R. HORTON, INC.
3104 PENCIL CHOLLA        2   SEDONA         PENCIL CHOLLA           4/2/2010   D.R. HORTON, INC.
3033 MUNTJAC STREET       2   SEDONA         MUNTJAC STREET         4/30/2010   D.R. HORTON, INC.
3021 MUNTJAC STREET       2   SEDONA         MUNTJAC STREET         4/30/2010   D.R. HORTON, INC.
3029 MUNTJAC STREET       2   SEDONA         MUNTJAC STREET         4/30/2010   D.R. HORTON, INC.
3037 MUNTJAC STREET       2   SEDONA         MUNTJAC STREET         4/30/2010   D.R. HORTON, INC.
3017 MUNTJAC STREET       2   SEDONA         MUNTJAC STREET         5/21/2010   D.R. HORTON, INC.
3025 MUNTJAC STREET       1   SEDONA         MUNTJAC STREET         5/21/2010   D.R. HORTON, INC.
3024 MUNTJAC STREET       2   SEDONA         MUNTJAC STREET         5/26/2010   D.R. HORTON, INC.
3028 MUNTJAC STREET       1   SEDONA         MUNTJAC STREET         5/27/2010   D.R. HORTON, INC.
3016 MUNTJAC STREET       1   SEDONA         MUNTJAC STREET         5/28/2010   D.R. HORTON, INC.
3020 MUNTJAC STREET       2   SEDONA         MUNTJAC STREET         5/28/2010   D.R. HORTON, INC.
3032 MUNTJAC STREET       2   SEDONA         MUNTJAC STREET         5/28/2010   D.R. HORTON, INC.
3137 TURQUOISE            2   SEDONA         TURQUOISE              7/29/2010   D.R. HORTON, INC.
3139 TURQUOISE            1   SEDONA         TURQUOISE               9/3/2010   D.R. HORTON, INC.
3101 TURQUOISE            2   SEDONA         TURQUOISE               9/3/2010   D.R. HORTON, INC.
3143 TURQUOISE            2   SEDONA         TURQUOISE               9/9/2010   D.R. HORTON, INC.
3004 MUNTJAC STREET       2   SEDONA         MUNTJAC STREET         9/29/2010   D.R. HORTON, INC.
3040 MUNTJAC STREET       2   SEDONA         MUNTJAC STREET         9/29/2010   D.R. HORTON, INC.
3045 MUNTJAC STREET       2   SEDONA         MUNTJAC STREET         9/29/2010   D.R. HORTON, INC.
3005 MUNTJAC STREET       2   SEDONA         MUNTJAC STREET         9/30/2010   D.R. HORTON, INC.
3000 MUNTJAC STREET       2   SEDONA         MUNTJAC STREET        10/18/2010   D.R. HORTON, INC.
3048 MUNTJAC STREET       2   SEDONA         MUNTJAC STREET        10/27/2010   D.R. HORTON, INC.
3142 TURQUOISE            2   SEDONA         TURQUOISE              11/2/2010   D.R. HORTON, INC.
3133 TURQUOISE            1   SEDONA         TURQUOISE             11/12/2010   D.R. HORTON, INC.
3104 TURQUOISE            1   SEDONA         TURQUOISE             11/15/2010   D.R. HORTON, INC.
3129 TURQUOISE            2   SEDONA         TURQUOISE             11/15/2010   D.R. HORTON, INC.
3012 MUNTJAC              2   SEDONA         MUNTJAC                12/8/2010   D.R. HORTON, INC.
9009 PERIDOT              2   SEDONA         PERIDOT                12/9/2010   D.R. HORTON, INC.
3121 TURQUOISE            1   SEDONA         TURQUOISE             12/22/2010   D.R. HORTON, INC.
3044 MUNTJAC              2   SEDONA         MUNTJAC                1/26/2011   D.R. HORTON, INC.
9005 PERIDOT              2   SEDONA         PERIDOT                 2/3/2011   D.R. HORTON, INC.
3008 MUNTJAC              2   SEDONA         MUNTJAC                 2/8/2011   D.R. HORTON, INC.
3036 MUNTJAC STREET       1   SEDONA         MUNTJAC STREET         2/11/2011   D.R. HORTON, INC.
3113 TURQUOISE            2   SEDONA         TURQUOISE              2/24/2011   D.R. HORTON, INC.
3013 MUNTJAC STREET       2   SEDONA         MUNTJAC STREET          3/7/2011   D.R. HORTON, INC.
3120 TURQUOISE            2   SEDONA         TURQUOISE              3/11/2011   D.R. HORTON, INC.
3100 TURQUOISE            1   SEDONA         TURQUOISE              5/26/2011   D.R. HORTON, INC.
3105 TURQUOISE            2   SEDONA         TURQUOISE               6/3/2011   D.R. HORTON, INC.
3138 TURQUOISE            2   SEDONA         TURQUOISE               6/8/2011   D.R. HORTON, INC.
3041 MUNTJAC ST.          1   SEDONA         MUNTJAC ST.             6/9/2011   D.R. HORTON, INC.
3117 TURQUOISE            2   SEDONA         TURQUOISE              6/17/2011   D.R. HORTON, INC.
3125 TURQUOISE            2   SEDONA         TURQUOISE              6/17/2011   D.R. HORTON, INC.
3116 TURQUOISE            2   SEDONA         TURQUOISE              6/30/2011   D.R. HORTON, INC.
3108 TURQUOISE            2   SEDONA         TURQUOISE               7/1/2011   D.R. HORTON, INC.
9001 PERIDOT              2   SEDONA         PERIDOT                7/12/2011   D.R. HORTON, INC.
9013 PERIDOT              1   SEDONA         PERIDOT                10/3/2011   D.R. HORTON, INC.
3049 MUNTJAC              2   SEDONA         MUNTJAC               10/19/2011   D.R. HORTON, INC.
3132 TURQUOISE            2   SEDONA         TURQUOISE              2/15/2012   D.R. HORTON, INC.
3112 TURQUOISE            1   SEDONA         TURQUOISE              7/26/2012   D.R. HORTON, INC.
3109 TURQUOISE            2   SEDONA         TURQUOISE              7/26/2012   D.R. HORTON, INC.
3009 MUNTJAC ST.          2   SEDONA         MUNTJAC ST.            7/30/2012   D.R. HORTON, INC.
3124 TURQUOISE            2   SEDONA         TURQUOISE               8/3/2012   D.R. HORTON, INC.
3128 TURQUOISE            2   SEDONA         TURQUOISE              8/23/2012   D.R. HORTON, INC.
3136 TURQUOISE            2   SEDONA         TURQUOISE              8/23/2012   D.R. HORTON, INC.
7307 APHELION COVE        2   SOLANA RIDGE   APHELION COVE          1/11/2008   D.R. HORTON, INC.
        Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 814 of 1053 PageID:
                                            18379

7434 OMEGA VALE           1   SOLANA RIDGE   OMEGA VALE             1/28/2008   D.R. HORTON, INC.
7419 OMEGA VALE           1   SOLANA RIDGE   OMEGA VALE              2/1/2008   D.R. HORTON, INC.
7506 OMEGA VALE           1   SOLANA RIDGE   OMEGA VALE              2/5/2008   D.R. HORTON, INC.
7426 OMEGA VALE           1   SOLANA RIDGE   OMEGA VALE              2/5/2008   D.R. HORTON, INC.
7314 APHELION COVE        2   SOLANA RIDGE   APHELION COVE           2/6/2008   D.R. HORTON, INC.
7407 OMEGA VALE           1   SOLANA RIDGE   OMEGA VALE              2/8/2008   D.R. HORTON, INC.
7310 APHELION COVE        2   SOLANA RIDGE   APHELION COVE          2/11/2008   D.R. HORTON, INC.
7107 CALYPSO DAWN         1   SOLANA RIDGE   CALYPSO DAWN           2/14/2008   D.R. HORTON, INC.
7438 OMEGA VALE           1   SOLANA RIDGE   OMEGA VALE             2/19/2008   D.R. HORTON, INC.
7406 NEBULA VALLEY        2   SOLANA RIDGE   NEBULA VALLEY          2/19/2008   D.R. HORTON, INC.
7811 AFTERGLOW VALE       1   SOLANA RIDGE   AFTERGLOW VALE         2/22/2008   D.R. HORTON, INC.
7422 MILKY WAY DAWN       2   SOLANA RIDGE   MILKY WAY DAWN         3/12/2008   D.R. HORTON, INC.
7810 JUNO HEIGHTS         2   SOLANA RIDGE   JUNO HEIGHTS            4/7/2008   D.R. HORTON, INC.
7806 JUNO HEIGHTS         2   SOLANA RIDGE   JUNO HEIGHTS            4/9/2008   D.R. HORTON, INC.
7826 JUNO HEIGHTS         1   SOLANA RIDGE   JUNO HEIGHTS           4/17/2008   D.R. HORTON, INC.
7418 MILKY WAY DAWN       2   SOLANA RIDGE   MILKY WAY DAWN         4/21/2008   D.R. HORTON, INC.
7814 JUNO HEIGHTS         2   SOLANA RIDGE   JUNO HEIGHTS           4/22/2008   D.R. HORTON, INC.
7410 MILKY WAY DAWN       2   SOLANA RIDGE   MILKY WAY DAWN         4/23/2008   D.R. HORTON, INC.
7414 MILKY WAY DAWN       2   SOLANA RIDGE   MILKY WAY DAWN         4/23/2008   D.R. HORTON, INC.
7406 MILKY WAY DAWN       2   SOLANA RIDGE   MILKY WAY DAWN         4/25/2008   D.R. HORTON, INC.
7402 MILKY WAY DAWN       2   SOLANA RIDGE   MILKY WAY DAWN         4/29/2008   D.R. HORTON, INC.
7346 MILKY WAY DAWN       2   SOLANA RIDGE   MILKY WAY DAWN          5/9/2008   D.R. HORTON, INC.
7323 APASTRON HAZE        2   SOLANA RIDGE   APASTRON HAZE          6/13/2008   D.R. HORTON, INC.
7623 ARIEL HILL           1   SOLANA RIDGE   ARIEL HILL             6/21/2008   D.R. HORTON, INC.
7607 ARIEL HILL           2   SOLANA RIDGE   ARIEL HILL             6/23/2008   D.R. HORTON, INC.
7606 ARIEL HILL           2   SOLANA RIDGE   ARIEL HILL             6/25/2008   D.R. HORTON, INC.
7322 CANOPUS BOW          2   SOLANA RIDGE   CANOPUS BOW            6/26/2008   D.R. HORTON, INC.
7819 JUNO HEIGHTS         1   SOLANA RIDGE   JUNO HEIGHTS           7/10/2008   D.R. HORTON, INC.
7122 CALYPSO DAWN         1   SOLANA RIDGE   CALYPSO DAWN           7/11/2008   D.R. HORTON, INC.
7331 APASTRON HAZE        1   SOLANA RIDGE   APASTRON HAZE          7/14/2008   D.R. HORTON, INC.
7818 JUNO HEIGHTS         2   SOLANA RIDGE   JUNO HEIGHTS           7/14/2008   D.R. HORTON, INC.
7114 ALDEBARAN SUN        1   SOLANA RIDGE   ALDEBARAN SUN          7/22/2008   D.R. HORTON, INC.
7203 ALDEBARAN SUN        2   SOLANA RIDGE   ALDEBARAN SUN           8/7/2008   D.R. HORTON, INC.
7342 MILKY WAY DAWN       2   SOLANA RIDGE   MILKY WAY DAWN         8/18/2008   D.R. HORTON, INC.
7811 JUNO HEIGHTS         1   SOLANA RIDGE   JUNO HEIGHTS           8/20/2008   D.R. HORTON, INC.
7819 AFTERGLOW VALE       2   SOLANA RIDGE   AFTERGLOW VALE         8/21/2008   D.R. HORTON, INC.
7815 AFTERGLOW VALE       1   SOLANA RIDGE   AFTERGLOW VALE         8/21/2008   D.R. HORTON, INC.
7606 PROTON SUMMIT        2   SOLANA RIDGE   PROTON SUMMIT          8/21/2008   D.R. HORTON, INC.
7123 ALDEBARAN SUN        2   SOLANA RIDGE   ALDEBARAN SUN          8/22/2008   D.R. HORTON, INC.
7127 ALDEBARAN SUN        2   SOLANA RIDGE   ALDEBARAN SUN          8/22/2008   D.R. HORTON, INC.
7327 MILKY WAY DAWN       2   SOLANA RIDGE   MILKY WAY DAWN         8/29/2008   D.R. HORTON, INC.
7330 MILKY WAY DAWN       2   SOLANA RIDGE   MILKY WAY DAWN         9/23/2008   D.R. HORTON, INC.
7822 JUNO HEIGHTS         2   SOLANA RIDGE   JUNO HEIGHTS           9/23/2008   D.R. HORTON, INC.
7331 MILKY WAY DAWN       1   SOLANA RIDGE   MILKY WAY DAWN         9/24/2008   D.R. HORTON, INC.
7718 PROTON SUMMIT        2   SOLANA RIDGE   PROTON SUMMIT          9/25/2008   D.R. HORTON, INC.
7322 APASTRON HAZE        2   SOLANA RIDGE   APASTRON HAZE          9/30/2008   D.R. HORTON, INC.
7110 ALDEBARAN SUN        2   SOLANA RIDGE   ALDEBARAN SUN          10/1/2008   D.R. HORTON, INC.
7118 ALDEBARAN SUN        2   SOLANA RIDGE   ALDEBARAN SUN          10/2/2008   D.R. HORTON, INC.
7315 APASTRON HAZE        2   SOLANA RIDGE   APASTRON HAZE          10/6/2008   D.R. HORTON, INC.
7319 APASTRON HAZE        2   SOLANA RIDGE   APASTRON HAZE          10/8/2008   D.R. HORTON, INC.
7207 ALDEBARAN SUN        2   SOLANA RIDGE   ALDEBARAN SUN          10/9/2008   D.R. HORTON, INC.
7111 CALYPSO DAWN         1   SOLANA RIDGE   CALYPSO DAWN          10/13/2008   D.R. HORTON, INC.
7815 JUNO HEIGHTS         1   SOLANA RIDGE   JUNO HEIGHTS          10/13/2008   D.R. HORTON, INC.
7326 APASTRON HAZE        2   SOLANA RIDGE   APASTRON HAZE         10/15/2008   D.R. HORTON, INC.
7311 APASTRON HAZE        2   SOLANA RIDGE   APASTRON HAZE         10/17/2008   D.R. HORTON, INC.
7327 APASTRON HAZE        2   SOLANA RIDGE   APASTRON HAZE         10/17/2008   D.R. HORTON, INC.
7302 APASTRON HAZE        2   SOLANA RIDGE   APASTRON HAZE         10/17/2008   D.R. HORTON, INC.
7126 CALYPSO DAWN         2   SOLANA RIDGE   CALYPSO DAWN          10/20/2008   D.R. HORTON, INC.
        Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 815 of 1053 PageID:
                                            18380

7614 PROTON SUMMIT        2   SOLANA RIDGE   PROTON SUMMIT         10/21/2008   D.R. HORTON, INC.
7122 ALDEBARAN SUN        2   SOLANA RIDGE   ALDEBARAN SUN         10/22/2008   D.R. HORTON, INC.
7306 APASTRON HAZE        2   SOLANA RIDGE   APASTRON HAZE         10/24/2008   D.R. HORTON, INC.
7623 UMBRA HEIGHTS        1   SOLANA RIDGE   UMBRA HEIGHTS         10/24/2008   D.R. HORTON, INC.
7802 RADIANT STAR         2   SOLANA RIDGE   RADIANT STAR          10/24/2008   D.R. HORTON, INC.
7115 ALDEBARAN SUN        2   SOLANA RIDGE   ALDEBARAN SUN         10/28/2008   D.R. HORTON, INC.
7111 ALDEBARAN SUN        2   SOLANA RIDGE   ALDEBARAN SUN         10/28/2008   D.R. HORTON, INC.
7303 APASTRON HAZE        2   SOLANA RIDGE   APASTRON HAZE         10/29/2008   D.R. HORTON, INC.
7714 PROTON SUMMIT        1   SOLANA RIDGE   PROTON SUMMIT         10/29/2008   D.R. HORTON, INC.
7622 PROTON SUMMIT        2   SOLANA RIDGE   PROTON SUMMIT         10/30/2008   D.R. HORTON, INC.
7302 MILKY WAY DAWN       2   SOLANA RIDGE   MILKY WAY DAWN        11/21/2008   D.R. HORTON, INC.
7623 HELIOS RISE          2   SOLANA RIDGE   HELIOS RISE           11/25/2008   D.R. HORTON, INC.
7214 CALYPSO DAWN         2   SOLANA RIDGE   CALYPSO DAWN          11/26/2008   D.R. HORTON, INC.
7318 MILKY WAY DAWN       2   SOLANA RIDGE   MILKY WAY DAWN         1/13/2009   D.R. HORTON, INC.
7810 RADIANT STAR         2   SOLANA RIDGE   RADIANT STAR           1/15/2009   D.R. HORTON, INC.
7322 MILKY WAY DAWN       2   SOLANA RIDGE   MILKY WAY DAWN         1/15/2009   D.R. HORTON, INC.
7206 CALYPSO DAWN         2   SOLANA RIDGE   CALYPSO DAWN           1/30/2009   D.R. HORTON, INC.
7118 CALYPSO DAWN         2   SOLANA RIDGE   CALYPSO DAWN            2/6/2009   D.R. HORTON, INC.
7603 HELIOS RISE          2   SOLANA RIDGE   HELIOS RISE             2/9/2009   D.R. HORTON, INC.
7315 MILKY WAY DAWN       1   SOLANA RIDGE   MILKY WAY DAWN         2/14/2009   D.R. HORTON, INC.
7619 HELIOS RISE          1   SOLANA RIDGE   HELIOS RISE            2/14/2009   D.R. HORTON, INC.
7338 MILKY WAY DAWN       2   SOLANA RIDGE   MILKY WAY DAWN         2/18/2009   D.R. HORTON, INC.
7314 MILKY WAY DAWN       1   SOLANA RIDGE   MILKY WAY DAWN         2/26/2009   D.R. HORTON, INC.
7314 APASTRON HAZE        2   SOLANA RIDGE   APASTRON HAZE          2/28/2009   D.R. HORTON, INC.
7323 MILKY WAY DAWN       2   SOLANA RIDGE   MILKY WAY DAWN          3/2/2009   D.R. HORTON, INC.
7334 MILKY WAY DAWN       2   SOLANA RIDGE   MILKY WAY DAWN          3/3/2009   D.R. HORTON, INC.
7803 JUNO HEIGHTS         1   SOLANA RIDGE   JUNO HEIGHTS            3/3/2009   D.R. HORTON, INC.
7330 APASTRON HAZE        2   SOLANA RIDGE   APASTRON HAZE           3/3/2009   D.R. HORTON, INC.
7230 CALYPSO DAWN         1   SOLANA RIDGE   CALYPSO DAWN            3/7/2009   D.R. HORTON, INC.
7339 MILKY WAY DAWN       2   SOLANA RIDGE   MILKY WAY DAWN         3/10/2009   D.R. HORTON, INC.
7307 APASTRON HAZE        1   SOLANA RIDGE   APASTRON HAZE          3/11/2009   D.R. HORTON, INC.
7326 MILKY WAY DAWN       1   SOLANA RIDGE   MILKY WAY DAWN         3/11/2009   D.R. HORTON, INC.
7823 JUNO HEIGHTS         1   SOLANA RIDGE   JUNO HEIGHTS           3/12/2009   D.R. HORTON, INC.
7327 SIRIUS MESA          2   SOLANA RIDGE   SIRIUS MESA            3/16/2009   D.R. HORTON, INC.
7807 JUNO HEIGHTS         1   SOLANA RIDGE   JUNO HEIGHTS           3/16/2009   D.R. HORTON, INC.
7631 EQUINOX HILL         1   SOLANA RIDGE   EQUINOX HILL           3/17/2009   D.R. HORTON, INC.
7603 EQUINOX HILL         1   SOLANA RIDGE   EQUINOX HILL           3/17/2009   D.R. HORTON, INC.
7319 MILKY WAY DAWN       2   SOLANA RIDGE   MILKY WAY DAWN         3/26/2009   D.R. HORTON, INC.
7422 SIRIUS MESA          1   SOLANA RIDGE   SIRIUS MESA            3/27/2009   D.R. HORTON, INC.
7418 SIRIUS MESA          2   SOLANA RIDGE   SIRIUS MESA             4/1/2009   D.R. HORTON, INC.
7330 CANOPUS BOW          2   SOLANA RIDGE   CANOPUS BOW             4/8/2009   D.R. HORTON, INC.
7814 RADIANT STAR         1   SOLANA RIDGE   RADIANT STAR           4/15/2009   D.R. HORTON, INC.
7610 PROTON SUMMIT        1   SOLANA RIDGE   PROTON SUMMIT          4/17/2009   D.R. HORTON, INC.
7806 RADIANT STAR         2   SOLANA RIDGE   RADIANT STAR           4/21/2009   D.R. HORTON, INC.
7223 ALDEBARAN SUN        2   SOLANA RIDGE   ALDEBARAN SUN          4/21/2009   D.R. HORTON, INC.
7719 PROTON SUMMIT        2   SOLANA RIDGE   PROTON SUMMIT          5/13/2009   D.R. HORTON, INC.
7310 MILKY WAY DAWN       2   SOLANA RIDGE   MILKY WAY DAWN         5/21/2009   D.R. HORTON, INC.
7306 MILKY WAY DAWN       1   SOLANA RIDGE   MILKY WAY DAWN         5/22/2009   D.R. HORTON, INC.
7818 RADIANT STAR         2   SOLANA RIDGE   RADIANT STAR           6/17/2009   D.R. HORTON, INC.
7210 ALDEBARAN SUN        2   SOLANA RIDGE   ALDEBARAN SUN          6/18/2009   D.R. HORTON, INC.
7219 ALDEBARAN SUN        2   SOLANA RIDGE   ALDEBARAN SUN          6/18/2009   D.R. HORTON, INC.
7126 ALDEBARAN SUN        1   SOLANA RIDGE   ALDEBARAN SUN          6/20/2009   D.R. HORTON, INC.
7226 CALYPSO DAWN         2   SOLANA RIDGE   CALYPSO DAWN            7/7/2009   D.R. HORTON, INC.
7610 UMBRA HEIGHTS        2   SOLANA RIDGE   UMBRA HEIGHTS           7/8/2009   D.R. HORTON, INC.
7318 APASTRON HAZE        2   SOLANA RIDGE   APASTRON HAZE           7/8/2009   D.R. HORTON, INC.
7222 CALYPSO DAWN         2   SOLANA RIDGE   CALYPSO DAWN           7/15/2009   D.R. HORTON, INC.
7206 ALDEBARAN SUN        1   SOLANA RIDGE   ALDEBARAN SUN          7/17/2009   D.R. HORTON, INC.
7303 MILKY WAY DAWN       1   SOLANA RIDGE   MILKY WAY DAWN         7/21/2009   D.R. HORTON, INC.
        Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 816 of 1053 PageID:
                                            18381

7310 APASTRON HAZE        1   SOLANA RIDGE   APASTRON HAZE           8/3/2009   D.R. HORTON, INC.
7311 MILKY WAY DAWN       1   SOLANA RIDGE   MILKY WAY DAWN         8/31/2009   D.R. HORTON, INC.
7603 UMBRA HEIGHTS        2   SOLANA RIDGE   UMBRA HEIGHTS           9/4/2009   D.R. HORTON, INC.
7611 HELIOS RISE          2   SOLANA RIDGE   HELIOS RISE             9/8/2009   D.R. HORTON, INC.
7835 JUNO HEIGHTS         1   SOLANA RIDGE   JUNO HEIGHTS           9/23/2009   D.R. HORTON, INC.
7827 JUNO HEIGHTS         1   SOLANA RIDGE   JUNO HEIGHTS           10/6/2009   D.R. HORTON, INC.
7307 MILKY WAY DAWN       2   SOLANA RIDGE   MILKY WAY DAWN         1/27/2010   D.R. HORTON, INC.
7234 CALYPSO DAWN         1   SOLANA RIDGE   CALYPSO DAWN            2/5/2010   D.R. HORTON, INC.
7627 UMBRA HEIGHTS        1   SOLANA RIDGE   UMBRA HEIGHTS           3/2/2010   D.R. HORTON, INC.
7211 ALDEBARAN SUN        1   SOLANA RIDGE   ALDEBARAN SUN          3/19/2010   D.R. HORTON, INC.
7615 HELIOS RISE          1   SOLANA RIDGE   HELIOS RISE            3/25/2010   D.R. HORTON, INC.
7302 SIRIUS MESA          2   SOLANA RIDGE   SIRIUS MESA            3/25/2010   D.R. HORTON, INC.
7218 CALYPSO DAWN         1   SOLANA RIDGE   CALYPSO DAWN            5/4/2010   D.R. HORTON, INC.
7631 UMBRA HEIGHTS        1   SOLANA RIDGE   UMBRA HEIGHTS          9/21/2010   D.R. HORTON, INC.
7831 JUNO HEIGHTS         1   SOLANA RIDGE   JUNO HEIGHTS          10/13/2010   D.R. HORTON, INC.
7626 UMBRA HEIGHTS        1   SOLANA RIDGE   UMBRA HEIGHTS         12/21/2010   D.R. HORTON, INC.
7607 UMBRA HEIGHTS        1   SOLANA RIDGE   UMBRA HEIGHTS         12/23/2010   D.R. HORTON, INC.
7654 UMBRA HEIGHTS        1   SOLANA RIDGE   UMBRA HEIGHTS         12/23/2010   D.R. HORTON, INC.
7418 AURORA CIRCLE        1   SOLANA RIDGE   AURORA CIRCLE          1/10/2011   D.R. HORTON, INC.
7630 UMBRA HEIGHTS        2   SOLANA RIDGE   UMBRA HEIGHTS           7/5/2011   D.R. HORTON, INC.
7618 UMBRA HEIGHTS        2   SOLANA RIDGE   UMBRA HEIGHTS          9/29/2011   D.R. HORTON, INC.
7207 CALYPSO DAWN         2   SOLANA RIDGE   CALYPSO DAWN          11/28/2011   D.R. HORTON, INC.
7210 CALYPSO DAWN         1   SOLANA RIDGE   CALYPSO DAWN          11/28/2011   D.R. HORTON, INC.
7218 ALDEBARAN SUN        2   SOLANA RIDGE   ALDEBARAN SUN         11/30/2011   D.R. HORTON, INC.
7622 UMBRA HEIGHTS        1   SOLANA RIDGE   UMBRA HEIGHTS           1/3/2012   D.R. HORTON, INC.
7430 PHOTON WALK          2   SOLANA RIDGE   PHOTON WALK            1/12/2012   D.R. HORTON, INC.
7606 UMBRA HEIGHTS        1   SOLANA RIDGE   UMBRA HEIGHTS          1/13/2012   D.R. HORTON, INC.
7411 PHOTON WALK          1   SOLANA RIDGE   PHOTON WALK            1/31/2012   D.R. HORTON, INC.
7203 CALYPSO DAWN         2   SOLANA RIDGE   CALYPSO DAWN           2/13/2012   D.R. HORTON, INC.
7214 ALDEBARAN SUN        1   SOLANA RIDGE   ALDEBARAN SUN          2/16/2012   D.R. HORTON, INC.
7303 LYIA BRANCH          2   SOLANA RIDGE   LYIA BRANCH            5/15/2012   D.R. HORTON, INC.
7215 CALYPSO DAWN         2   SOLANA RIDGE   CALYPSO DAWN           6/13/2012   D.R. HORTON, INC.
7211 CALYPSO DAWN         1   SOLANA RIDGE   CALYPSO DAWN           6/18/2012   D.R. HORTON, INC.
7607 HELIOS RISE          2   SOLANA RIDGE   HELIOS RISE            6/26/2012   D.R. HORTON, INC.
7306 BLAZAR WAY           1   SOLANA RIDGE   BLAZAR WAY             6/29/2012   D.R. HORTON, INC.
7650 UMBRA HEIGHTS        2   SOLANA RIDGE   UMBRA HEIGHTS          6/29/2012   D.R. HORTON, INC.
7318 LYIA BRANCH          1   SOLANA RIDGE   LYIA BRANCH             7/9/2012   D.R. HORTON, INC.
7314 LYIA BRANCH          1   SOLANA RIDGE   LYIA BRANCH            7/12/2012   D.R. HORTON, INC.
7326 CANOPUS BOW          2   SOLANA RIDGE   CANOPUS BOW            7/13/2012   D.R. HORTON, INC.
8015 VEGA HORIZON         1   SOLANA RIDGE   VEGA HORIZON           11/6/2012   D.R. HORTON, INC.
8011 VEGA HORIZON         1   SOLANA RIDGE   VEGA HORIZON           11/7/2012   D.R. HORTON, INC.
7602 UMBRA HEIGHTS        2   SOLANA RIDGE   UMBRA HEIGHTS          11/9/2012   D.R. HORTON, INC.
8031 SOLAR MIST           2   SOLANA RIDGE   SOLAR MIST             11/9/2012   D.R. HORTON, INC.
7934 RADIANT STAR         1   SOLANA RIDGE   RADIANT STAR           11/9/2012   D.R. HORTON, INC.
8019 VEGA HORIZON         1   SOLANA RIDGE   VEGA HORIZON          11/16/2012   D.R. HORTON, INC.
7106 ALDEBARAN SUN        2   SOLANA RIDGE   ALDEBARAN SUN         12/10/2012   D.R. HORTON, INC.
8023 RADIANT STAR         1   SOLANA RIDGE   RADIANT STAR          12/21/2012   D.R. HORTON, INC.
7202 ALDEBARAN SUN        1   SOLANA RIDGE   ALDEBARAN SUN           1/4/2013   D.R. HORTON, INC.
8003 SOLAR MIST           2   SOLANA RIDGE   SOLAR MIST             1/15/2013   D.R. HORTON, INC.
8006 SOLAR MIST           2   SOLANA RIDGE   SOLAR MIST              2/1/2013   D.R. HORTON, INC.
8002 VEGA HORIZON         2   SOLANA RIDGE   VEGA HORIZON            4/5/2013   D.R. HORTON, INC.
7215 ALDEBARAN SUN        2   SOLANA RIDGE   ALDEBARAN SUN          4/11/2013   D.R. HORTON, INC.
8002 RADIANT STAR         2   SOLANA RIDGE   RADIANT STAR           4/25/2013   D.R. HORTON, INC.
8011 RADIANT STAR         1   SOLANA RIDGE   RADIANT STAR            5/8/2013   D.R. HORTON, INC.
7311 LYIA BRANCH          2   SOLANA RIDGE   LYIA BRANCH            5/17/2013   D.R. HORTON, INC.
8010 RADIANT STAR         1   SOLANA RIDGE   RADIANT STAR           6/12/2013   D.R. HORTON, INC.
7226 GALAXY BROOK         1   SOLANA RIDGE   GALAXY BROOK           6/13/2013   D.R. HORTON, INC.
8023 SOLAR MIST           2   SOLANA RIDGE   SOLAR MIST              8/2/2013   D.R. HORTON, INC.
         Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 817 of 1053 PageID:
                                             18382

8010 SOLAR MIST            2   SOLANA RIDGE       SOLAR MIST           9/13/2013   D.R. HORTON, INC.
7246 GALAXY BROOK          1   SOLANA RIDGE       GALAXY BROOK         11/1/2013   D.R. HORTON, INC.
7911 WILLIAM GROVE         2   STILLWATER RANCH   WILLIAM GROVE       10/16/2009   D.R. HORTON, INC.
7918 WILLIAM GROVE         2   STILLWATER RANCH   WILLIAM GROVE       10/16/2009   D.R. HORTON, INC.
7926 WILLIAM GROVE         2   STILLWATER RANCH   WILLIAM GROVE       10/19/2009   D.R. HORTON, INC.
12406 OLD STILLWATER       2   STILLWATER RANCH   OLD STILLWATER      10/20/2009   D.R. HORTON, INC.
7923 WILLIAM GROVE         2   STILLWATER RANCH   WILLIAM GROVE       10/29/2009   D.R. HORTON, INC.
7934 WILLIAM GROVE         2   STILLWATER RANCH   WILLIAM GROVE       10/29/2009   D.R. HORTON, INC.
7919 WILLIAM GROVE         2   STILLWATER RANCH   WILLIAM GROVE        11/2/2009   D.R. HORTON, INC.
7942 WILLIAM GROVE         2   STILLWATER RANCH   WILLIAM GROVE        11/5/2009   D.R. HORTON, INC.
12407 STILLWATER CREEK     2   STILLWATER RANCH   STILLWATER CREEK     2/12/2010   D.R. HORTON, INC.
7939 WILLIAM GROVE         2   STILLWATER RANCH   WILLIAM GROVE        2/18/2010   D.R. HORTON, INC.
12342 OLD STILLWATER       2   STILLWATER RANCH   OLD STILLWATER        3/1/2010   D.R. HORTON, INC.
7935 WILLIAM GROVE         2   STILLWATER RANCH   WILLIAM GROVE         3/3/2010   D.R. HORTON, INC.
12350 OLD STILLWATER       2   STILLWATER RANCH   OLD STILLWATER       3/12/2010   D.R. HORTON, INC.
12402 OLD STILLWATER       2   STILLWATER RANCH   OLD STILLWATER       3/12/2010   D.R. HORTON, INC.
7915 WILLIAM GROVE         2   STILLWATER RANCH   WILLIAM GROVE        3/15/2010   D.R. HORTON, INC.
7922 WILLIAM GROVE         2   STILLWATER RANCH   WILLIAM GROVE        3/15/2010   D.R. HORTON, INC.
7927 WILLIAM GROVE         2   STILLWATER RANCH   WILLIAM GROVE        3/17/2010   D.R. HORTON, INC.
7931 WILLIAM GROVE         2   STILLWATER RANCH   WILLIAM GROVE        3/17/2010   D.R. HORTON, INC.
12411 STILLWATER CREEK     2   STILLWATER RANCH   STILLWATER CREEK      4/7/2010   D.R. HORTON, INC.
2026 SAWGRASS RIDGE        2   SUMMERGLEN         SAWGRASS RIDGE        9/5/2012   D.R. HORTON, INC.
116 BOULDER RIDGE DR.      2   THE QUARRY         BOULDER RIDGE DR.    8/31/2013   D.R. HORTON, INC.
118 BOULDER RIDGE DR.      1   THE QUARRY         BOULDER RIDGE DR.    8/31/2013   D.R. HORTON, INC.
120 BOULDER RIDGE DR.      2   THE QUARRY         BOULDER RIDGE DR.    8/31/2013   D.R. HORTON, INC.
122 BOULDER RIDGE DR.      1   THE QUARRY         BOULDER RIDGE DR.     9/4/2013   D.R. HORTON, INC.
124 BOULDER RIDGE DR.      2   THE QUARRY         BOULDER RIDGE DR.     9/5/2013   D.R. HORTON, INC.
920 LASERRA                2   TURNING STONE      LASERRA              3/26/2012   D.R. HORTON, INC.
924 LASERRA                2   TURNING STONE      LASERRA              3/30/2012   D.R. HORTON, INC.
820 MARBELLA               1   TURNING STONE      MARBELLA              5/2/2012   D.R. HORTON, INC.
824 MARBELLA               1   TURNING STONE      MARBELLA              5/3/2012   D.R. HORTON, INC.
828 MARBELLA               2   TURNING STONE      MARBELLA              5/8/2012   D.R. HORTON, INC.
829 MARBELLA               2   TURNING STONE      MARBELLA             5/11/2012   D.R. HORTON, INC.
836 MARBELLA               1   TURNING STONE      MARBELLA             5/15/2012   D.R. HORTON, INC.
837 MARBELLA               2   TURNING STONE      MARBELLA             5/29/2012   D.R. HORTON, INC.
832 MARBELLA               2   TURNING STONE      MARBELLA             5/30/2012   D.R. HORTON, INC.
856 MARBELLA               2   TURNING STONE      MARBELLA              6/6/2012   D.R. HORTON, INC.
860 MARBELLA               2   TURNING STONE      MARBELLA             6/13/2012   D.R. HORTON, INC.
917 RESACA                 2   TURNING STONE      RESACA               6/15/2012   D.R. HORTON, INC.
913 RESACA                 2   TURNING STONE      RESACA               6/20/2012   D.R. HORTON, INC.
925 RESACA                 1   TURNING STONE      RESACA               6/22/2012   D.R. HORTON, INC.
921 RESACA                 2   TURNING STONE      RESACA               6/29/2012   D.R. HORTON, INC.
909 RESACA                 2   TURNING STONE      RESACA               7/13/2012   D.R. HORTON, INC.
905 RESACA                 2   TURNING STONE      RESACA               7/17/2012   D.R. HORTON, INC.
825 PERUGIA                2   TURNING STONE      PERUGIA              7/18/2012   D.R. HORTON, INC.
844 MARBELLA               2   TURNING STONE      MARBELLA             7/19/2012   D.R. HORTON, INC.
848 MARBELLA               2   TURNING STONE      MARBELLA              8/1/2012   D.R. HORTON, INC.
928 RESACA                 2   TURNING STONE      RESACA                8/3/2012   D.R. HORTON, INC.
809 PERUGIA                2   TURNING STONE      PERUGIA               8/8/2012   D.R. HORTON, INC.
821 PERUGIA                2   TURNING STONE      PERUGIA              8/21/2012   D.R. HORTON, INC.
328 PEVERO                 2   TURNING STONE      PEVERO               8/21/2012   D.R. HORTON, INC.
932 MIRAFLORES             2   TURNING STONE      MIRAFLORES           9/18/2012   D.R. HORTON, INC.
852 MARBELLA               2   TURNING STONE      MARBELLA             9/19/2012   D.R. HORTON, INC.
717 PERUGIA                1   TURNING STONE      PERUGIA             10/10/2012   D.R. HORTON, INC.
817 MARBELLA               2   TURNING STONE      MARBELLA            10/19/2012   D.R. HORTON, INC.
840 MARBELLA               2   TURNING STONE      MARBELLA            10/19/2012   D.R. HORTON, INC.
821 MARBELLA               2   TURNING STONE      MARBELLA            10/24/2012   D.R. HORTON, INC.
721 PERUGIA                2   TURNING STONE      PERUGIA             10/25/2012   D.R. HORTON, INC.
        Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 818 of 1053 PageID:
                                            18383

908 RESACA                2   TURNING STONE     RESACA             10/30/2012   D.R. HORTON, INC.
924 RESACA                2   TURNING STONE     RESACA              11/1/2012   D.R. HORTON, INC.
804 PADOVA                2   TURNING STONE     PADOVA             11/19/2012   D.R. HORTON, INC.
805 PERUGIA               2   TURNING STONE     PERUGIA            11/26/2012   D.R. HORTON, INC.
912 RESACA                2   TURNING STONE     RESACA             11/27/2012   D.R. HORTON, INC.
920 RESACA                2   TURNING STONE     RESACA             11/28/2012   D.R. HORTON, INC.
929 RESACA                2   TURNING STONE     RESACA             11/29/2012   D.R. HORTON, INC.
420 PEVERO                1   TURNING STONE     PEVERO              12/5/2012   D.R. HORTON, INC.
808 PADOVA                1   TURNING STONE     PADOVA             12/13/2012   D.R. HORTON, INC.
929 MIRAFLORES            2   TURNING STONE     MIRAFLORES         12/26/2012   D.R. HORTON, INC.
928 MIRAFLORES            1   TURNING STONE     MIRAFLORES         12/27/2012   D.R. HORTON, INC.
716 PADOVA                2   TURNING STONE     PADOVA               1/7/2013   D.R. HORTON, INC.
916 RESACA                2   TURNING STONE     RESACA              1/22/2013   D.R. HORTON, INC.
412 PEVERO                2   TURNING STONE     PEVERO              1/30/2013   D.R. HORTON, INC.
404 PEVERO                1   TURNING STONE     PEVERO              1/31/2013   D.R. HORTON, INC.
408 PEVERO                1   TURNING STONE     PEVERO               2/6/2013   D.R. HORTON, INC.
817 PERUGIA               2   TURNING STONE     PERUGIA              2/8/2013   D.R. HORTON, INC.
825 MARBELLA              2   TURNING STONE     MARBELLA            2/13/2013   D.R. HORTON, INC.
708 PADOVA                2   TURNING STONE     PADOVA              2/21/2013   D.R. HORTON, INC.
712 PADOVA                2   TURNING STONE     PADOVA               3/6/2013   D.R. HORTON, INC.
416 PEVERO                1   TURNING STONE     PEVERO              3/15/2013   D.R. HORTON, INC.
813 PERUGIA               2   TURNING STONE     PERUGIA              5/1/2013   D.R. HORTON, INC.
921 ALPINO                1   TURNING STONE     ALPINO              5/22/2013   D.R. HORTON, INC.
644 PERUGIA               2   TURNING STONE     PERUGIA              6/3/2013   D.R. HORTON, INC.
637 PERUGIA               2   TURNING STONE     PERUGIA              6/5/2013   D.R. HORTON, INC.
804 LA CALA               2   TURNING STONE     LA CALA              6/7/2013   D.R. HORTON, INC.
632 PERUGIA               2   TURNING STONE     PERUGIA             6/25/2013   D.R. HORTON, INC.
428 PEVERO                2   TURNING STONE     PEVERO              6/25/2013   D.R. HORTON, INC.
649 PERUGIA               2   TURNING STONE     PERUGIA             6/27/2013   D.R. HORTON, INC.
605 CAVAN                 1   TURNING STONE     CAVAN                7/3/2013   D.R. HORTON, INC.
833 MARBELLA              2   TURNING STONE     MARBELLA             7/3/2013   D.R. HORTON, INC.
645 PERUGIA               2   TURNING STONE     PERUGIA              7/5/2013   D.R. HORTON, INC.
636 PERUGIA               2   TURNING STONE     PERUGIA             7/11/2013   D.R. HORTON, INC.
224 PEVERO                2   TURNING STONE     PEVERO              7/20/2013   D.R. HORTON, INC.
624 CAVAN                 2   TURNING STONE     CAVAN               7/22/2013   D.R. HORTON, INC.
612 CAVAN                 2   TURNING STONE     CAVAN               7/29/2013   D.R. HORTON, INC.
232 PEVERO                2   TURNING STONE     PEVERO              7/31/2013   D.R. HORTON, INC.
628 CAVAN                 2   TURNING STONE     CAVAN               7/31/2013   D.R. HORTON, INC.
609 CAVAN                 2   TURNING STONE     CAVAN                8/1/2013   D.R. HORTON, INC.
617 CAVAN                 2   TURNING STONE     CAVAN                8/2/2013   D.R. HORTON, INC.
413 LASERRA               2   TURNING STONE     LASERRA             8/16/2013   D.R. HORTON, INC.
417 LASERRA               2   TURNING STONE     LASERRA             8/16/2013   D.R. HORTON, INC.
641 PERUGIA               1   TURNING STONE     PERUGIA             8/21/2013   D.R. HORTON, INC.
616 CAVAN                 2   TURNING STONE     CAVAN               8/24/2013   D.R. HORTON, INC.
917 ALPINO                2   TURNING STONE     ALPINO              8/29/2013   D.R. HORTON, INC.
909 ALPINO                2   TURNING STONE     ALPINO              8/29/2013   D.R. HORTON, INC.
913 ALPINO                2   TURNING STONE     ALPINO               9/4/2013   D.R. HORTON, INC.
505 LASERRA               2   TURNING STONE     LASERRA              9/6/2013   D.R. HORTON, INC.
509 LASERRA               1   TURNING STONE     LASERRA             9/10/2013   D.R. HORTON, INC.
421 LASERRA               1   TURNING STONE     LASERRA             9/12/2013   D.R. HORTON, INC.
905 ALPINO                2   TURNING STONE     ALPINO              9/14/2013   D.R. HORTON, INC.
409 LASERRA               2   TURNING STONE     LASERRA             9/16/2013   D.R. HORTON, INC.
308 PEVERO                2   TURNING STONE     PEVERO             10/23/2013   D.R. HORTON, INC.
648 PERUGIA               1   TURNING STONE     PERUGIA            10/23/2013   D.R. HORTON, INC.
24518 CHIANTI WAY         1   TUSCANY HEIGHTS   CHIANTI WAY         12/7/2012   D.R. HORTON, INC.
24503 CHIANTI WAY         1   TUSCANY HEIGHTS   CHIANTI WAY         1/10/2013   D.R. HORTON, INC.
24611 CHIANTI WAY         2   TUSCANY HEIGHTS   CHIANTI WAY         1/11/2013   D.R. HORTON, INC.
2302 CORTONA MIST         1   TUSCANY HEIGHTS   CORTONA MIST        1/25/2013   D.R. HORTON, INC.
         Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 819 of 1053 PageID:
                                             18384

24515 CHIANTI WAY          2   TUSCANY HEIGHTS   CHIANTI WAY         2/15/2013   D.R. HORTON, INC.
24615 CHIANTI WAY          2   TUSCANY HEIGHTS   CHIANTI WAY         2/21/2013   D.R. HORTON, INC.
2218 CORTONA MIST          2   TUSCANY HEIGHTS   CORTONA MIST        3/19/2013   D.R. HORTON, INC.
24522 CHIANTI WAY          2   TUSCANY HEIGHTS   CHIANTI WAY         3/29/2013   D.R. HORTON, INC.
24511 CHIANTI WAY          2   TUSCANY HEIGHTS   CHIANTI WAY          5/9/2013   D.R. HORTON, INC.
2206 CORTONA MIST          2   TUSCANY HEIGHTS   CORTONA MIST        5/14/2013   D.R. HORTON, INC.
2202 CORTONA MIST          2   TUSCANY HEIGHTS   CORTONA MIST        5/21/2013   D.R. HORTON, INC.
2214 CORTONA MIST          2   TUSCANY HEIGHTS   CORTONA MIST        6/19/2013   D.R. HORTON, INC.
2226 CORTONA MIST          2   TUSCANY HEIGHTS   CORTONA MIST         7/1/2013   D.R. HORTON, INC.
24519 CHIANTI WAY          2   TUSCANY HEIGHTS   CHIANTI WAY         7/10/2013   D.R. HORTON, INC.
2222 CORTONA MIST          2   TUSCANY HEIGHTS   CORTONA MIST        7/16/2013   D.R. HORTON, INC.
2210 CORTONA MIST          2   TUSCANY HEIGHTS   CORTONA MIST        7/20/2013   D.R. HORTON, INC.
24523 CHIANTI WAY          2   TUSCANY HEIGHTS   CHIANTI WAY         7/30/2013   D.R. HORTON, INC.
2311 CORTONA MIST          2   TUSCANY HEIGHTS   CORTONA MIST        8/12/2013   D.R. HORTON, INC.
24802 CHIANTI WAY          2   TUSCANY HEIGHTS   CHIANTI WAY         9/23/2013   D.R. HORTON, INC.
474 WIND GUST              1   WHISPERWIND       WIND GUST          12/12/2011   D.R. HORTON, INC.
465 WIND GUST              1   WHISPERWIND       WIND GUST          12/13/2011   D.R. HORTON, INC.
512 MAGNOLIA WIND          1   WHISPERWIND       MAGNOLIA WIND      12/13/2011   D.R. HORTON, INC.
470 WIND GUST              2   WHISPERWIND       WIND GUST          12/13/2011   D.R. HORTON, INC.
458 WIND GUST              1   WHISPERWIND       WIND GUST          12/13/2011   D.R. HORTON, INC.
478 WIND GUST              2   WHISPERWIND       WIND GUST          12/13/2011   D.R. HORTON, INC.
462 WIND GUST              1   WHISPERWIND       WIND GUST          12/13/2011   D.R. HORTON, INC.
469 WIND GUST              1   WHISPERWIND       WIND GUST          12/14/2011   D.R. HORTON, INC.
473 WIND GUST              2   WHISPERWIND       WIND GUST          12/15/2011   D.R. HORTON, INC.
466 WIND GUST              2   WHISPERWIND       WIND GUST          12/16/2011   D.R. HORTON, INC.
1034 BIRDSONG LN           1   WHISPERWIND       BIRDSONG LN         2/23/2012   D.R. HORTON, INC.
1108 WIND HAVEN DR.        2   WHISPERWIND       WIND HAVEN DR.      3/19/2012   D.R. HORTON, INC.
1116 WIND HAVEN DR.        2   WHISPERWIND       WIND HAVEN DR.      3/19/2012   D.R. HORTON, INC.
410 WIND GUST              1   WHISPERWIND       WIND GUST           3/29/2012   D.R. HORTON, INC.
426 WIND GUST              2   WHISPERWIND       WIND GUST           3/29/2012   D.R. HORTON, INC.
418 WIND GUST              1   WHISPERWIND       WIND GUST           3/30/2012   D.R. HORTON, INC.
442 WIND GUST              1   WHISPERWIND       WIND GUST            4/6/2012   D.R. HORTON, INC.
445 WIND GUST              1   WHISPERWIND       WIND GUST            4/6/2012   D.R. HORTON, INC.
429 WIND GUST              2   WHISPERWIND       WIND GUST            4/9/2012   D.R. HORTON, INC.
446 WIND GUST              2   WHISPERWIND       WIND GUST            4/9/2012   D.R. HORTON, INC.
434 WIND GUST              2   WHISPERWIND       WIND GUST           4/10/2012   D.R. HORTON, INC.
438 WIND GUST              2   WHISPERWIND       WIND GUST           4/10/2012   D.R. HORTON, INC.
457 WIND GUST              2   WHISPERWIND       WIND GUST           4/10/2012   D.R. HORTON, INC.
406 WIND GUST              1   WHISPERWIND       WIND GUST           4/11/2012   D.R. HORTON, INC.
1104 WIND HAVEN DR.        1   WHISPERWIND       WIND HAVEN DR.      4/11/2012   D.R. HORTON, INC.
1066 STONE BRANCH          1   WHISPERWIND       STONE BRANCH        4/13/2012   D.R. HORTON, INC.
441 WIND GUST              2   WHISPERWIND       WIND GUST           4/13/2012   D.R. HORTON, INC.
1018 BIRDSONG LANE         2   WHISPERWIND       BIRDSONG LANE       4/13/2012   D.R. HORTON, INC.
526 MELODY WIND            1   WHISPERWIND       MELODY WIND         4/23/2012   D.R. HORTON, INC.
454 WIND GUST              1   WHISPERWIND       WIND GUST           4/25/2012   D.R. HORTON, INC.
1112 WIND HAVEN DR.        1   WHISPERWIND       WIND HAVEN DR.      4/25/2012   D.R. HORTON, INC.
1026 BIRDSONG LN.          1   WHISPERWIND       BIRDSONG LN.        4/27/2012   D.R. HORTON, INC.
523 WIND MURMUR            1   WHISPERWIND       WIND MURMUR         4/27/2012   D.R. HORTON, INC.
1014 BIRDSONG LANE         1   WHISPERWIND       BIRDSONG LANE        5/2/2012   D.R. HORTON, INC.
534 MELODY WIND            2   WHISPERWIND       MELODY WIND         5/11/2012   D.R. HORTON, INC.
533 MELODY WIND            1   WHISPERWIND       MELODY WIND         5/18/2012   D.R. HORTON, INC.
535 WIND MURMUR            1   WHISPERWIND       WIND MURMUR         5/29/2012   D.R. HORTON, INC.
521 MELODY WIND            1   WHISPERWIND       MELODY WIND          6/5/2012   D.R. HORTON, INC.
518 MELODY WIND            1   WHISPERWIND       MELODY WIND          6/8/2012   D.R. HORTON, INC.
522 MELODY WIND            1   WHISPERWIND       MELODY WIND          6/8/2012   D.R. HORTON, INC.
414 WIND GUST              1   WHISPERWIND       WIND GUST           6/11/2012   D.R. HORTON, INC.
524 MAGNOLIA WIND          1   WHISPERWIND       MAGNOLIA WIND       6/12/2012   D.R. HORTON, INC.
532 MAGNOLIA WIND          1   WHISPERWIND       MAGNOLIA WIND       6/12/2012   D.R. HORTON, INC.
        Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 820 of 1053 PageID:
                                            18385

510 MELODY WIND           1   WHISPERWIND   MELODY WIND             6/14/2012   D.R. HORTON, INC.
402 WIND GUST             2   WHISPERWIND   WIND GUST               6/14/2012   D.R. HORTON, INC.
498 MELODY WIND           1   WHISPERWIND   MELODY WIND             6/18/2012   D.R. HORTON, INC.
527 MAGNOLIA WIND         1   WHISPERWIND   MAGNOLIA WIND           6/20/2012   D.R. HORTON, INC.
519 MAGNOLIA WIND         1   WHISPERWIND   MAGNOLIA WIND           6/21/2012   D.R. HORTON, INC.
514 MELODY WIND           1   WHISPERWIND   MELODY WIND             6/22/2012   D.R. HORTON, INC.
529 MELODY WIND           2   WHISPERWIND   MELODY WIND             6/25/2012   D.R. HORTON, INC.
1010 BIRDSONG LN.         1   WHISPERWIND   BIRDSONG LN.            6/29/2012   D.R. HORTON, INC.
1030 BIRDSONG LN.         2   WHISPERWIND   BIRDSONG LN.             7/2/2012   D.R. HORTON, INC.
530 MELODY WIND           2   WHISPERWIND   MELODY WIND              7/3/2012   D.R. HORTON, INC.
1022 BIRDSONG LN.         2   WHISPERWIND   BIRDSONG LN.             7/5/2012   D.R. HORTON, INC.
1002 BIRDSONG LN.         1   WHISPERWIND   BIRDSONG LN.             7/6/2012   D.R. HORTON, INC.
531 WIND MURMUR           2   WHISPERWIND   WIND MURMUR             7/10/2012   D.R. HORTON, INC.
527 WIND MURMUR           2   WHISPERWIND   WIND MURMUR             7/10/2012   D.R. HORTON, INC.
523 MAGNOLIA WIND         1   WHISPERWIND   MAGNOLIA WIND           7/13/2012   D.R. HORTON, INC.
528 MAGNOLIA WIND         1   WHISPERWIND   MAGNOLIA WIND           7/13/2012   D.R. HORTON, INC.
1070 STONE BRANCH         1   WHISPERWIND   STONE BRANCH            7/17/2012   D.R. HORTON, INC.
535 MAGNOLIA WIND         2   WHISPERWIND   MAGNOLIA WIND           7/19/2012   D.R. HORTON, INC.
506 MELODY WIND           1   WHISPERWIND   MELODY WIND              8/6/2012   D.R. HORTON, INC.
525 MELODY WIND           1   WHISPERWIND   MELODY WIND             8/23/2012   D.R. HORTON, INC.
524 WIND MURMUR           1   WHISPERWIND   WIND MURMUR             8/27/2012   D.R. HORTON, INC.
520 MAGNOLIA WIND         2   WHISPERWIND   MAGNOLIA WIND           8/29/2012   D.R. HORTON, INC.
531 MAGNOLIA WIND         2   WHISPERWIND   MAGNOLIA WIND           8/31/2012   D.R. HORTON, INC.
1006 BIRDSONG LN.         2   WHISPERWIND   BIRDSONG LN.            9/25/2012   D.R. HORTON, INC.
10319 FAIRLONG TRAIL      2   WILDHORSE     FAIRLONG TRAIL          1/10/2008   D.R. HORTON, INC.
10315 FAIRLONG TRAIL      1   WILDHORSE     FAIRLONG TRAIL          1/14/2008   D.R. HORTON, INC.
10323 FAIRLONG TRAIL      2   WILDHORSE     FAIRLONG TRAIL          1/14/2008   D.R. HORTON, INC.
10311 FAIRLONG TRAIL      2   WILDHORSE     FAIRLONG TRAIL          1/16/2008   D.R. HORTON, INC.
10526 TIMBER COUNTRY      2   WILDHORSE     TIMBER COUNTRY          1/16/2008   D.R. HORTON, INC.
10242 SHETLAND GATE       2   WILDHORSE     SHETLAND GATE           1/22/2008   D.R. HORTON, INC.
10523 TIMBER COUNTRY      2   WILDHORSE     TIMBER COUNTRY          1/23/2008   D.R. HORTON, INC.
10522 TIMBER COUNTRY      2   WILDHORSE     TIMBER COUNTRY          1/25/2008   D.R. HORTON, INC.
10307 CASPIAN FALLS       2   WILDHORSE     CASPIAN FALLS           1/25/2008   D.R. HORTON, INC.
10603 SHETLAND BROOK      2   WILDHORSE     SHETLAND BROOK          1/28/2008   D.R. HORTON, INC.
10230 CASPIAN BEND        1   WILDHORSE     CASPIAN BEND             2/1/2008   D.R. HORTON, INC.
10138 CASPIAN LEDGE       2   WILDHORSE     CASPIAN LEDGE            2/1/2008   D.R. HORTON, INC.
10227 CASPIAN BEND        2   WILDHORSE     CASPIAN BEND            2/19/2008   D.R. HORTON, INC.
10810 SHETLAND BROOK      2   WILDHORSE     SHETLAND BROOK          3/11/2008   D.R. HORTON, INC.
10118 WILDHORSE PKWY      1   WILDHORSE     WILDHORSE PKWY           5/2/2008   D.R. HORTON, INC.
10122 WILDHORSE PKWY      2   WILDHORSE     WILDHORSE PKWY           5/2/2008   D.R. HORTON, INC.
10126 WILDHORSE PKWY      2   WILDHORSE     WILDHORSE PKWY           5/8/2008   D.R. HORTON, INC.
10503 TIMBER COUNTRY      2   WILDHORSE     TIMBER COUNTRY          5/12/2008   D.R. HORTON, INC.
10123 CHARIOT TRAIL       1   WILDHORSE     CHARIOT TRAIL           5/14/2008   D.R. HORTON, INC.
10307 FAIRLONG TRAIL      1   WILDHORSE     FAIRLONG TRAIL          5/15/2008   D.R. HORTON, INC.
10406 TIMBER COUNTRY      2   WILDHORSE     TIMBER COUNTRY          5/17/2008   D.R. HORTON, INC.
10403 TIMBER COUNTRY      2   WILDHORSE     TIMBER COUNTRY          5/20/2008   D.R. HORTON, INC.
10243 CASPIAN BEND        1   WILDHORSE     CASPIAN BEND            5/21/2008   D.R. HORTON, INC.
10238 SHETLAND GATE       2   WILDHORSE     SHETLAND GATE           5/31/2008   D.R. HORTON, INC.
10419 TIMBER COUNTRY      1   WILDHORSE     TIMBER COUNTRY           6/2/2008   D.R. HORTON, INC.
10423 TIMBER COUNTRY      1   WILDHORSE     TIMBER COUNTRY           6/2/2008   D.R. HORTON, INC.
10407 TIMBER COUNTRY      1   WILDHORSE     TIMBER COUNTRY           6/3/2008   D.R. HORTON, INC.
10411 TIMBER COUNTRY      1   WILDHORSE     TIMBER COUNTRY           6/3/2008   D.R. HORTON, INC.
10415 TIMBER COUNTRY      1   WILDHORSE     TIMBER COUNTRY           6/9/2008   D.R. HORTON, INC.
10303 FAIRLONG TRAIL      2   WILDHORSE     FAIRLONG TRAIL          6/11/2008   D.R. HORTON, INC.
10119 CHARIOT TRAIL       2   WILDHORSE     CHARIOT TRAIL           6/12/2008   D.R. HORTON, INC.
10719 SHETLAND BROOK      1   WILDHORSE     SHETLAND BROOK         12/23/2008   D.R. HORTON, INC.
10324 FAIRLONG TRAIL      1   WILDHORSE     FAIRLONG TRAIL         10/25/2010   D.R. HORTON, INC.
10320 FAIRLONG TRAIL      2   WILDHORSE     FAIRLONG TRAIL         10/25/2010   D.R. HORTON, INC.
        Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 821 of 1053 PageID:
                                            18386

10007 CHARIOT TRAIL       1   WILDHORSE     CHARIOT TRAIL          11/23/2010   D.R. HORTON, INC.
10006 DAWN TRAIL          2   WILDHORSE     DAWN TRAIL             11/24/2010   D.R. HORTON, INC.
10018 DAWN TRAIL          2   WILDHORSE     DAWN TRAIL             12/15/2010   D.R. HORTON, INC.
10003 CHARIOT TRAIL       2   WILDHORSE     CHARIOT TRAIL          12/16/2010   D.R. HORTON, INC.
10002 DAWN TRAIL          2   WILDHORSE     DAWN TRAIL             12/22/2010   D.R. HORTON, INC.
10022 DAWN TRAIL          2   WILDHORSE     DAWN TRAIL             12/23/2010   D.R. HORTON, INC.
10835 FLYING FURY DRIVE   1   WILDHORSE     FLYING FURY DRIVE      12/31/2010   D.R. HORTON, INC.
10819 FLYING FURY DRIVE   2   WILDHORSE     FLYING FURY DRIVE      12/31/2010   D.R. HORTON, INC.
10815 FLYING FURY DRIVE   2   WILDHORSE     FLYING FURY DRIVE      12/31/2010   D.R. HORTON, INC.
10823 FLYING FURY DRIVE   2   WILDHORSE     FLYING FURY DRIVE      12/31/2010   D.R. HORTON, INC.
10014 DAWN TRAIL          2   WILDHORSE     DAWN TRAIL              1/24/2011   D.R. HORTON, INC.
10834 MUSTANG OAK DRIVE   1   WILDHORSE     MUSTANG OAK DRIVE        2/1/2011   D.R. HORTON, INC.
10807 FLYING FURY DRIVE   1   WILDHORSE     FLYING FURY DRIVE        2/7/2011   D.R. HORTON, INC.
9423 RED STABLE RD.       1   WILDHORSE     RED STABLE RD.           3/7/2011   D.R. HORTON, INC.
10811 FLYING FURY DR.     2   WILDHORSE     FLYING FURY DR.          3/9/2011   D.R. HORTON, INC.
10831 FLYING FURY DR.     2   WILDHORSE     FLYING FURY DR.          3/9/2011   D.R. HORTON, INC.
10827 FLYING FURY         2   WILDHORSE     FLYING FURY             3/10/2011   D.R. HORTON, INC.
9419 RED STABLE RD.       1   WILDHORSE     RED STABLE RD.          3/10/2011   D.R. HORTON, INC.
10818 MUSTANG OAK DR.     2   WILDHORSE     MUSTANG OAK DR.         3/10/2011   D.R. HORTON, INC.
9418 RED STABLE RD.       2   WILDHORSE     RED STABLE RD.          3/15/2011   D.R. HORTON, INC.
9426 RED STABLE RD.       1   WILDHORSE     RED STABLE RD.          3/16/2011   D.R. HORTON, INC.
10803 FLYING FURY DR.     1   WILDHORSE     FLYING FURY DR.         3/17/2011   D.R. HORTON, INC.
10830 MUSTANG OAK DR.     2   WILDHORSE     MUSTANG OAK DR.         3/18/2011   D.R. HORTON, INC.
9427 RED STABLE RD.       2   WILDHORSE     RED STABLE RD.          3/18/2011   D.R. HORTON, INC.
9410 RED STABLE RD.       1   WILDHORSE     RED STABLE RD.          3/18/2011   D.R. HORTON, INC.
10822 MUSTANG OAK DR.     2   WILDHORSE     MUSTANG OAK DR.         3/21/2011   D.R. HORTON, INC.
10607 FLYING FURY DR.     1   WILDHORSE     FLYING FURY DR.         3/22/2011   D.R. HORTON, INC.
10802 MUSTANG OAK DR.     2   WILDHORSE     MUSTANG OAK DR.         3/24/2011   D.R. HORTON, INC.
10810 MUSTANG OAK DR.     2   WILDHORSE     MUSTANG OAK DR.         3/25/2011   D.R. HORTON, INC.
10806 MUSTANG OAK DR.     1   WILDHORSE     MUSTANG OAK DR.         3/28/2011   D.R. HORTON, INC.
9403 RED STABLE RD.       1   WILDHORSE     RED STABLE RD.          3/28/2011   D.R. HORTON, INC.
10814 MUSTANG OAK DR.     2   WILDHORSE     MUSTANG OAK DR.         3/30/2011   D.R. HORTON, INC.
9402 RED STABLE RD.       2   WILDHORSE     RED STABLE RD.           4/1/2011   D.R. HORTON, INC.
9407 RED STABLE RD.       2   WILDHORSE     RED STABLE RD.           4/1/2011   D.R. HORTON, INC.
9414 RED STABLE RD.       2   WILDHORSE     RED STABLE RD.           4/4/2011   D.R. HORTON, INC.
9406 RED STABLE RD.       1   WILDHORSE     RED STABLE RD.           4/8/2011   D.R. HORTON, INC.
9415 RED STABLE RD.       1   WILDHORSE     RED STABLE RD.           4/8/2011   D.R. HORTON, INC.
10618 FLYING FURY DR.     1   WILDHORSE     FLYING FURY DR.         4/11/2011   D.R. HORTON, INC.
10711 FLYING FURY DR.     1   WILDHORSE     FLYING FURY DR.         4/12/2011   D.R. HORTON, INC.
10715 FLYING FURY DR.     2   WILDHORSE     FLYING FURY DR.         4/14/2011   D.R. HORTON, INC.
10719 FLYING FURY DR.     1   WILDHORSE     FLYING FURY DR.         4/18/2011   D.R. HORTON, INC.
10606 FLYING FURY DR.     2   WILDHORSE     FLYING FURY DR.         4/21/2011   D.R. HORTON, INC.
9427 PALOMINO PATH        1   WILDHORSE     PALOMINO PATH           4/22/2011   D.R. HORTON, INC.
10614 FLYING FURY DR.     2   WILDHORSE     FLYING FURY DR.         4/22/2011   D.R. HORTON, INC.
9407 PALOMINO PATH        1   WILDHORSE     PALOMINO PATH           4/22/2011   D.R. HORTON, INC.
9419 PALOMINO PATH        2   WILDHORSE     PALOMINO PATH           4/22/2011   D.R. HORTON, INC.
9310 PALOMINO PATH        1   WILDHORSE     PALOMINO PATH            5/9/2011   D.R. HORTON, INC.
9431 RED STABLE RD.       1   WILDHORSE     RED STABLE RD.           5/9/2011   D.R. HORTON, INC.
9406 PALOMINO PATH        1   WILDHORSE     PALOMINO PATH           5/16/2011   D.R. HORTON, INC.
9415 PALOMINO PATH        1   WILDHORSE     PALOMINO PATH           5/16/2011   D.R. HORTON, INC.
9430 PALOMINO PATH        1   WILDHORSE     PALOMINO PATH           5/17/2011   D.R. HORTON, INC.
9414 PALOMINO PATH        2   WILDHORSE     PALOMINO PATH           5/18/2011   D.R. HORTON, INC.
10723 FLYING FURY DR.     2   WILDHORSE     FLYING FURY DR.          6/3/2011   D.R. HORTON, INC.
9422 RED STABLE RD.       1   WILDHORSE     RED STABLE RD.           6/3/2011   D.R. HORTON, INC.
9411 RED STABLE RD.       2   WILDHORSE     RED STABLE RD.           6/3/2011   D.R. HORTON, INC.
9314 PALOMINO PATH        1   WILDHORSE     PALOMINO PATH           6/10/2011   D.R. HORTON, INC.
9431 PALOMINO PATH        2   WILDHORSE     PALOMINO PATH           6/10/2011   D.R. HORTON, INC.
9418 PALOMINO PATH        2   WILDHORSE     PALOMINO PATH           6/15/2011   D.R. HORTON, INC.
        Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 822 of 1053 PageID:
                                            18387

10602 FLYING FURY DR.     2   WILDHORSE     FLYING FURY DR.         6/15/2011   D.R. HORTON, INC.
9422 PALOMINO PATH        2   WILDHORSE     PALOMINO PATH           6/24/2011   D.R. HORTON, INC.
10826 MUSTANG OAK DR.     1   WILDHORSE     MUSTANG OAK DR.         6/27/2011   D.R. HORTON, INC.
9426 PALOMINO PATH        1   WILDHORSE     PALOMINO PATH           6/29/2011   D.R. HORTON, INC.
10703 FLYING FURY         2   WILDHORSE     FLYING FURY             6/29/2011   D.R. HORTON, INC.
9410 PALOMINO PATH        2   WILDHORSE     PALOMINO PATH           6/29/2011   D.R. HORTON, INC.
9411 PALOMINO PATH        2   WILDHORSE     PALOMINO PATH           7/11/2011   D.R. HORTON, INC.
9423 PALOMINO PATH        1   WILDHORSE     PALOMINO PATH           7/19/2011   D.R. HORTON, INC.
9430 RED STABLE RD.       1   WILDHORSE     RED STABLE RD.          7/19/2011   D.R. HORTON, INC.
10707 FLYING FURY DR.     2   WILDHORSE     FLYING FURY DR.         7/25/2011   D.R. HORTON, INC.
9403 PALOMINO PATH        2   WILDHORSE     PALOMINO PATH           7/26/2011   D.R. HORTON, INC.
10603 FLYING FURY         2   WILDHORSE     FLYING FURY              8/4/2011   D.R. HORTON, INC.
10610 FLYING FURY DR.     2   WILDHORSE     FLYING FURY DR.          8/8/2011   D.R. HORTON, INC.
9418 PEGASUS RUN RD.      1   WILDHORSE     PEGASUS RUN RD.         8/17/2011   D.R. HORTON, INC.
9414 PEGASUS RUN RD.      1   WILDHORSE     PEGASUS RUN RD.         8/18/2011   D.R. HORTON, INC.
10907 FLYING FURY DR.     1   WILDHORSE     FLYING FURY DR.         8/25/2011   D.R. HORTON, INC.
9406 PEGASUS RUN RD.      1   WILDHORSE     PEGASUS RUN RD.         8/25/2011   D.R. HORTON, INC.
9402 PEGASUS RUN RD.      2   WILDHORSE     PEGASUS RUN RD.         8/26/2011   D.R. HORTON, INC.
10839 FLYING FURY DR.     1   WILDHORSE     FLYING FURY DR.         8/31/2011   D.R. HORTON, INC.
9551 GOLDEN STAGE RD.     2   WILDHORSE     GOLDEN STAGE RD.         9/6/2011   D.R. HORTON, INC.
9516 GOLDEN STAGE RD.     1   WILDHORSE     GOLDEN STAGE RD.         9/7/2011   D.R. HORTON, INC.
10903 FLYING FURY DR.     1   WILDHORSE     FLYING FURY DR.          9/8/2011   D.R. HORTON, INC.
9430 PEGASUS RUN RD.      2   WILDHORSE     PEGASUS RUN RD.          9/8/2011   D.R. HORTON, INC.
9426 PEGASUS RUN RD.      2   WILDHORSE     PEGASUS RUN RD.          9/9/2011   D.R. HORTON, INC.
10611 FLYING FURY DR.     2   WILDHORSE     FLYING FURY DR.         9/12/2011   D.R. HORTON, INC.
9410 PEGASUS RUN RD.      2   WILDHORSE     PEGASUS RUN RD.         9/19/2011   D.R. HORTON, INC.
10615 FLYING FURY DR.     2   WILDHORSE     FLYING FURY DR.         9/20/2011   D.R. HORTON, INC.
9507 GOLDEN STAGE RD.     2   WILDHORSE     GOLDEN STAGE RD.        9/21/2011   D.R. HORTON, INC.
10919 FLYING FURY DR.     1   WILDHORSE     FLYING FURY DR.         9/22/2011   D.R. HORTON, INC.
10838 MUSTANG OAK DR.     1   WILDHORSE     MUSTANG OAK DR.         9/23/2011   D.R. HORTON, INC.
9544 GOLDEN STAGE RD.     2   WILDHORSE     GOLDEN STAGE RD.        9/27/2011   D.R. HORTON, INC.
10843 FLYING FURY         1   WILDHORSE     FLYING FURY             10/7/2011   D.R. HORTON, INC.
10918 MUSTANG OAK DR.     2   WILDHORSE     MUSTANG OAK DR.        10/10/2011   D.R. HORTON, INC.
9539 GOLDEN STAGE RD.     1   WILDHORSE     GOLDEN STAGE RD.       10/12/2011   D.R. HORTON, INC.
9519 GOLDEN STAGE RD.     2   WILDHORSE     GOLDEN STAGE RD.       10/12/2011   D.R. HORTON, INC.
10915 FLYING FURY DR.     2   WILDHORSE     FLYING FURY DR.        10/13/2011   D.R. HORTON, INC.
9543 GOLDEN STAGE RD.     1   WILDHORSE     GOLDEN STAGE RD.       10/14/2011   D.R. HORTON, INC.
9532 GOLD STAGE RD.       2   WILDHORSE     GOLD STAGE RD.         10/14/2011   D.R. HORTON, INC.
10906 MUSTANG OAK DR.     1   WILDHORSE     MUSTANG OAK DR.        10/28/2011   D.R. HORTON, INC.
10910 MUSTANG OAK DR.     2   WILDHORSE     MUSTANG OAK DR.        10/28/2011   D.R. HORTON, INC.
10902 MUSTANG OAK DR.     2   WILDHORSE     MUSTANG OAK DR.        10/31/2011   D.R. HORTON, INC.
9415 PEGASUS RUN RD.      1   WILDHORSE     PEGASUS RUN RD.         11/3/2011   D.R. HORTON, INC.
9536 GOLD STAGE RD.       2   WILDHORSE     GOLD STAGE RD.         11/10/2011   D.R. HORTON, INC.
9535 GOLD STAGE RD.       1   WILDHORSE     GOLD STAGE RD.         11/21/2011   D.R. HORTON, INC.
9403 PEGASUS RUN RD.      1   WILDHORSE     PEGASUS RUN RD.        11/21/2011   D.R. HORTON, INC.
9427 PEGASUS RUN RD.      1   WILDHORSE     PEGASUS RUN RD.         12/8/2011   D.R. HORTON, INC.
9423 PEGASUS RUN RD.      2   WILDHORSE     PEGASUS RUN RD.        12/29/2011   D.R. HORTON, INC.
9422 PEGASUS RUN RD.      1   WILDHORSE     PEGASUS RUN RD.          1/5/2012   D.R. HORTON, INC.
9531 GOLD STAGE RD.       2   WILDHORSE     GOLD STAGE RD.          1/23/2012   D.R. HORTON, INC.
8714 DOVE OAK LN.         1   WILDHORSE     DOVE OAK LN.            1/24/2012   D.R. HORTON, INC.
8707 EMERALD SKY DR.      2   WILDHORSE     EMERALD SKY DR.         1/24/2012   D.R. HORTON, INC.
8710 DOVE OAK LN.         2   WILDHORSE     DOVE OAK LN.            1/25/2012   D.R. HORTON, INC.
8718 DOVE OAK LN.         2   WILDHORSE     DOVE OAK LN.            1/25/2012   D.R. HORTON, INC.
9515 GOLD STAGE RD.       2   WILDHORSE     GOLD STAGE RD.          1/27/2012   D.R. HORTON, INC.
8719 EMERALD SKY DR.      2   WILDHORSE     EMERALD SKY DR.         1/27/2012   D.R. HORTON, INC.
8722 DOVE OAK LN.         1   WILDHORSE     DOVE OAK LN.            1/30/2012   D.R. HORTON, INC.
8715 EMERALD SKY DR.      1   WILDHORSE     EMERALD SKY DR.         1/30/2012   D.R. HORTON, INC.
8711 EMERALD SKY DR.      2   WILDHORSE     EMERALD SKY DR.         1/30/2012   D.R. HORTON, INC.
        Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 823 of 1053 PageID:
                                            18388

8747 EMERALD SKY DR.      2   WILDHORSE     EMERALD SKY DR.           2/1/2012   D.R. HORTON, INC.
8743 EMERALD SKY DR.      1   WILDHORSE     EMERALD SKY DR.           2/1/2012   D.R. HORTON, INC.
10842 MUSTANG OAK DR.     2   WILDHORSE     MUSTANG OAK DR.          2/10/2012   D.R. HORTON, INC.
8703 EMERALD SKY DR.      1   WILDHORSE     EMERALD SKY DR.          2/13/2012   D.R. HORTON, INC.
8706 DOVE OAK LN.         2   WILDHORSE     DOVE OAK LN.             2/13/2012   D.R. HORTON, INC.
9527 GOLD STAGE RD.       1   WILDHORSE     GOLD STAGE RD.           2/15/2012   D.R. HORTON, INC.
9523 GOLD STAGE RD.       1   WILDHORSE     GOLD STAGE RD.           2/16/2012   D.R. HORTON, INC.
9524 GOLD STAGE RD.       2   WILDHORSE     GOLD STAGE RD.           2/16/2012   D.R. HORTON, INC.
9503 GOLD STAGE RD.       2   WILDHORSE     GOLD STAGE RD.           2/17/2012   D.R. HORTON, INC.
10911 FLYING FURY DR.     1   WILDHORSE     FLYING FURY DR.          2/21/2012   D.R. HORTON, INC.
9540 GOLD STAGE RD.       2   WILDHORSE     GOLD STAGE RD.           2/24/2012   D.R. HORTON, INC.
9547 GOLD STAGE RD.       2   WILDHORSE     GOLD STAGE RD.           2/24/2012   D.R. HORTON, INC.
9318 PALOMINO PATH        2   WILDHORSE     PALOMINO PATH            2/27/2012   D.R. HORTON, INC.
9402 PALOMINO PATH        2   WILDHORSE     PALOMINO PATH            2/27/2012   D.R. HORTON, INC.
9520 GOLD STAGE RD.       1   WILDHORSE     GOLD STAGE RD.            3/6/2012   D.R. HORTON, INC.
10914 MUSTANG OAK DR.     2   WILDHORSE     MUSTANG OAK DR.           3/7/2012   D.R. HORTON, INC.
8707 DOVE OAK LN.         1   WILDHORSE     DOVE OAK LN.             3/30/2012   D.R. HORTON, INC.
9407 PEGASUS RUN RD       2   WILDHORSE     PEGASUS RUN RD            4/2/2012   D.R. HORTON, INC.
8747 DOVE OAK LN.         1   WILDHORSE     DOVE OAK LN.              4/6/2012   D.R. HORTON, INC.
8730 DOVE OAK LN.         2   WILDHORSE     DOVE OAK LN.             4/23/2012   D.R. HORTON, INC.
8726 DOVE OAK LN.         1   WILDHORSE     DOVE OAK LN.              5/4/2012   D.R. HORTON, INC.
10010 DAWN TRAIL          2   WILDHORSE     DAWN TRAIL                5/9/2012   D.R. HORTON, INC.
8743 DOVE OAK LN.         2   WILDHORSE     DOVE OAK LN.             5/18/2012   D.R. HORTON, INC.
8711 DOVE OAK LN.         2   WILDHORSE     DOVE OAK LN.             5/21/2012   D.R. HORTON, INC.
9411 PEGASUS RUN RD.      1   WILDHORSE     PEGASUS RUN RD.          5/23/2012   D.R. HORTON, INC.
8731 DOVE OAK LN          1   WILDHORSE     DOVE OAK LN              5/25/2012   D.R. HORTON, INC.
8719 DOVE OAK LN.         1   WILDHORSE     DOVE OAK LN.             5/25/2012   D.R. HORTON, INC.
10923 FLYING FURY         2   WILDHORSE     FLYING FURY              5/31/2012   D.R. HORTON, INC.
9431 PEGASUS RUN RD.      1   WILDHORSE     PEGASUS RUN RD.           6/1/2012   D.R. HORTON, INC.
8734 DOVE OAK LN.         1   WILDHORSE     DOVE OAK LN.              6/1/2012   D.R. HORTON, INC.
8727 EMERALD SKY          1   WILDHORSE     EMERALD SKY               6/8/2012   D.R. HORTON, INC.
TAUSCH FARMS POOL BATH    1   WILDHORSE     TAUSCH FARMS POOL BATH   6/11/2012   D.R. HORTON, INC.
9511 GOLD STAGE RD.       2   WILDHORSE     GOLD STAGE RD.           6/12/2012   D.R. HORTON, INC.
9528 GOLD STAGE RD.       2   WILDHORSE     GOLD STAGE RD.           6/19/2012   D.R. HORTON, INC.
10312 FAIRLONG TR.        1   WILDHORSE     FAIRLONG TR.             6/22/2012   D.R. HORTON, INC.
10316 FAIRLONG TR.        2   WILDHORSE     FAIRLONG TR.             6/25/2012   D.R. HORTON, INC.
9419 PEGASUS RUN RD.      1   WILDHORSE     PEGASUS RUN RD.          6/25/2012   D.R. HORTON, INC.
8735 DOVE OAK LN.         1   WILDHORSE     DOVE OAK LN.             6/28/2012   D.R. HORTON, INC.
10011 CHARIOT TRAIL       1   WILDHORSE     CHARIOT TRAIL             7/5/2012   D.R. HORTON, INC.
9555 GOLD STAGE RD.       2   WILDHORSE     GOLD STAGE RD.           7/26/2012   D.R. HORTON, INC.
8712 EMERALD SKY DR.      1   WILDHORSE     EMERALD SKY DR.          7/27/2012   D.R. HORTON, INC.
8720 EMERALD SKY DR.      2   WILDHORSE     EMERALD SKY DR.          7/31/2012   D.R. HORTON, INC.
8716 EMERALD SKY DR.      1   WILDHORSE     EMERALD SKY DR.           8/1/2012   D.R. HORTON, INC.
8724 EMERALD SKY          2   WILDHORSE     EMERALD SKY               8/3/2012   D.R. HORTON, INC.
10338 FLOORE HOLLOW       2   WILDHORSE     FLOORE HOLLOW            8/20/2012   D.R. HORTON, INC.
10314 FLOORE HOLLOW       1   WILDHORSE     FLOORE HOLLOW            8/21/2012   D.R. HORTON, INC.
8739 DOVE OAK LN.         2   WILDHORSE     DOVE OAK LN.             8/22/2012   D.R. HORTON, INC.
10334 FLOORE HOLLOW       2   WILDHORSE     FLOORE HOLLOW            8/23/2012   D.R. HORTON, INC.
9046 HERMAN HOLLOW        1   WILDHORSE     HERMAN HOLLOW            8/24/2012   D.R. HORTON, INC.
8728 EMERALD SKY DR       2   WILDHORSE     EMERALD SKY DR           8/24/2012   D.R. HORTON, INC.
9007 HERMAN HOLLOW        1   WILDHORSE     HERMAN HOLLOW            8/29/2012   D.R. HORTON, INC.
9023 HERMAN HOLLOW        1   WILDHORSE     HERMAN HOLLOW            8/30/2012   D.R. HORTON, INC.
9014 HERMAN HOLLOW        2   WILDHORSE     HERMAN HOLLOW            8/30/2012   D.R. HORTON, INC.
9027 HERMAN HOLLOW        2   WILDHORSE     HERMAN HOLLOW            8/31/2012   D.R. HORTON, INC.
10326 FLOORE HOLLOW       2   WILDHORSE     FLOORE HOLLOW            8/31/2012   D.R. HORTON, INC.
8731 EMERALD SKY DR.      2   WILDHORSE     EMERALD SKY DR.           9/6/2012   D.R. HORTON, INC.
8715 DOVE OAK LN.         2   WILDHORSE     DOVE OAK LN.              9/7/2012   D.R. HORTON, INC.
10315 FLOORE HOLLOW       1   WILDHORSE     FLOORE HOLLOW            9/10/2012   D.R. HORTON, INC.
        Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 824 of 1053 PageID:
                                            18389

10318 FLOORE HOLLOW       1   WILDHORSE     FLOORE HOLLOW           9/10/2012   D.R. HORTON, INC.
8815 LIBERTY SKY DR.      2   WILDHORSE     LIBERTY SKY DR.         9/14/2012   D.R. HORTON, INC.
8727 DOVE OAK LN.         1   WILDHORSE     DOVE OAK LN.            9/19/2012   D.R. HORTON, INC.
8723 DOVE OAK LN.         2   WILDHORSE     DOVE OAK LN.            9/19/2012   D.R. HORTON, INC.
10330 FLOORE HOLLOW       1   WILDHORSE     FLOORE HOLLOW           9/21/2012   D.R. HORTON, INC.
10322 FLOORE HOLLOW       2   WILDHORSE     FLOORE HOLLOW           9/21/2012   D.R. HORTON, INC.
9026 HERMAN HOLLOW        2   WILDHORSE     HERMAN HOLLOW           9/25/2012   D.R. HORTON, INC.
9010 HERMAN HOLLOW        1   WILDHORSE     HERMAN HOLLOW           9/26/2012   D.R. HORTON, INC.
9042 HERMAN HOLLOW        1   WILDHORSE     HERMAN HOLLOW           10/8/2012   D.R. HORTON, INC.
10302 FLOORE HOLLOW       2   WILDHORSE     FLOORE HOLLOW           10/9/2012   D.R. HORTON, INC.
8835 EMERALD SKY DR.      2   WILDHORSE     EMERALD SKY DR.        10/10/2012   D.R. HORTON, INC.
9022 HERMAN HOLLOW        1   WILDHORSE     HERMAN HOLLOW          10/12/2012   D.R. HORTON, INC.
8802 EMERALD SKY DR.      1   WILDHORSE     EMERALD SKY DR.        10/17/2012   D.R. HORTON, INC.
10306 FLOORE HOLLOW       1   WILDHORSE     FLOORE HOLLOW          10/19/2012   D.R. HORTON, INC.
10335 FLOORE HOLLOW       1   WILDHORSE     FLOORE HOLLOW          10/19/2012   D.R. HORTON, INC.
8818 EMERALD SKY DR.      2   WILDHORSE     EMERALD SKY DR.        10/22/2012   D.R. HORTON, INC.
10323 FLOORE HOLLOW       1   WILDHORSE     FLOORE HOLLOW          10/26/2012   D.R. HORTON, INC.
10327 FLOORE HOLLOW       2   WILDHORSE     FLOORE HOLLOW          10/29/2012   D.R. HORTON, INC.
8819 EMERALD SKY DR.      1   WILDHORSE     EMERALD SKY DR.         11/1/2012   D.R. HORTON, INC.
8819 LIBERTY SKY DR.      2   WILDHORSE     LIBERTY SKY DR.         11/5/2012   D.R. HORTON, INC.
10342 FLOORE HOLLOW       1   WILDHORSE     FLOORE HOLLOW           11/9/2012   D.R. HORTON, INC.
8830 EMERALD SKY          1   WILDHORSE     EMERALD SKY            11/12/2012   D.R. HORTON, INC.
8806 EMERALD SKY DR.      1   WILDHORSE     EMERALD SKY DR.        11/13/2012   D.R. HORTON, INC.
8822 EMERALD SKY DR.      2   WILDHORSE     EMERALD SKY DR.        11/15/2012   D.R. HORTON, INC.
8823 LIBERTY SKY DR.      1   WILDHORSE     LIBERTY SKY DR.        11/16/2012   D.R. HORTON, INC.
8807 LIBERTY SKY DR.      2   WILDHORSE     LIBERTY SKY DR.        11/20/2012   D.R. HORTON, INC.
10319 FLOORE HOLLOW       2   WILDHORSE     FLOORE HOLLOW          11/21/2012   D.R. HORTON, INC.
10310 FLOORE HOLLOW       2   WILDHORSE     FLOORE HOLLOW          11/30/2012   D.R. HORTON, INC.
9030 HERMAN HOLLOW        1   WILDHORSE     HERMAN HOLLOW           12/4/2012   D.R. HORTON, INC.
8823 EMERALD SKY DR.      1   WILDHORSE     EMERALD SKY DR.         12/5/2012   D.R. HORTON, INC.
8826 EMERALD SKY DR.      1   WILDHORSE     EMERALD SKY DR.         12/7/2012   D.R. HORTON, INC.
9002 HERMAN HOLLOW        2   WILDHORSE     HERMAN HOLLOW          12/13/2012   D.R. HORTON, INC.
10922 MUSTANG OAK DR.     2   WILDHORSE     MUSTANG OAK DR.        12/17/2012   D.R. HORTON, INC.
8723 EMERALD SKY          1   WILDHORSE     EMERALD SKY            12/21/2012   D.R. HORTON, INC.
9038 HERMAN HOLLOW        2   WILDHORSE     HERMAN HOLLOW          12/26/2012   D.R. HORTON, INC.
9006 HERMAN HOLLOW        2   WILDHORSE     HERMAN HOLLOW            1/7/2013   D.R. HORTON, INC.
8831 EMERALD SKY DR.      1   WILDHORSE     EMERALD SKY DR.         1/11/2013   D.R. HORTON, INC.
9114 HERMAN HOLLOW        1   WILDHORSE     HERMAN HOLLOW           1/11/2013   D.R. HORTON, INC.
9050 HERMAN HOLLOW        1   WILDHORSE     HERMAN HOLLOW           1/18/2013   D.R. HORTON, INC.
9011 DUSTY RUN LN.        1   WILDHORSE     DUSTY RUN LN.           1/21/2013   D.R. HORTON, INC.
9058 HERMAN HOLLOW        2   WILDHORSE     HERMAN HOLLOW           1/22/2013   D.R. HORTON, INC.
10311 FLOORE HOLLOW       2   WILDHORSE     FLOORE HOLLOW           1/23/2013   D.R. HORTON, INC.
9122 HERMAN HOLLOW        1   WILDHORSE     HERMAN HOLLOW           1/25/2013   D.R. HORTON, INC.
9015 DUSTY RUN LN.        2   WILDHORSE     DUSTY RUN LN.            2/5/2013   D.R. HORTON, INC.
9023 DUSTY RUN LN.        2   WILDHORSE     DUSTY RUN LN.            2/5/2013   D.R. HORTON, INC.
10331 FLOORE HOLLOW       2   WILDHORSE     FLOORE HOLLOW            2/8/2013   D.R. HORTON, INC.
9007 DUSTY RUN LN.        2   WILDHORSE     DUSTY RUN LN.            2/8/2013   D.R. HORTON, INC.
9019 HERMAN HOLLOW        2   WILDHORSE     HERMAN HOLLOW           2/11/2013   D.R. HORTON, INC.
9130 HERMAN HOLLOW        1   WILDHORSE     HERMAN HOLLOW           2/14/2013   D.R. HORTON, INC.
9102 HERMAN HOLLOW        2   WILDHORSE     HERMAN HOLLOW           2/18/2013   D.R. HORTON, INC.
9019 DUSTY RUN LN.        2   WILDHORSE     DUSTY RUN LN.           2/19/2013   D.R. HORTON, INC.
8814 EMERALD SKY DR.      1   WILDHORSE     EMERALD SKY DR.         2/20/2013   D.R. HORTON, INC.
9014 DUSTY RUN LN.        2   WILDHORSE     DUSTY RUN LN.           2/22/2013   D.R. HORTON, INC.
8827 EMERALD SKY DR.      2   WILDHORSE     EMERALD SKY DR.         2/25/2013   D.R. HORTON, INC.
9018 DUSTY RUN LN.        2   WILDHORSE     DUSTY RUN LN.            3/5/2013   D.R. HORTON, INC.
8803 LIBERTY SKY DR.      2   WILDHORSE     LIBERTY SKY DR.          3/6/2013   D.R. HORTON, INC.
9006 DUSTY RUN LN.        1   WILDHORSE     DUSTY RUN LN.            3/6/2013   D.R. HORTON, INC.
9126 HERMAN HOLLOW        2   WILDHORSE     HERMAN HOLLOW            3/7/2013   D.R. HORTON, INC.
         Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 825 of 1053 PageID:
                                             18390

9054 HERMAN HOLLOW         2   WILDHORSE      HERMAN HOLLOW           3/8/2013   D.R. HORTON, INC.
9022 DUSTY RUN LN.         1   WILDHORSE      DUSTY RUN LN.           3/8/2013   D.R. HORTON, INC.
9106 HERMAN HOLLOW         1   WILDHORSE      HERMAN HOLLOW           3/8/2013   D.R. HORTON, INC.
9034 HERMAN HOLLOW         1   WILDHORSE      HERMAN HOLLOW           3/8/2013   D.R. HORTON, INC.
8811 LIBERTY SKY DR.       1   WILDHORSE      LIBERTY SKY DR.        3/15/2013   D.R. HORTON, INC.
9015 HERMAN HOLLOW         1   WILDHORSE      HERMAN HOLLOW          3/15/2013   D.R. HORTON, INC.
9010 DUSTY RUN LN.         1   WILDHORSE      DUSTY RUN LN.          3/20/2013   D.R. HORTON, INC.
9118 HERMAN HOLLOW         1   WILDHORSE      HERMAN HOLLOW          3/22/2013   D.R. HORTON, INC.
9015 HUBBARD HILL          2   WILDHORSE      HUBBARD HILL           3/22/2013   D.R. HORTON, INC.
9018 HERMAN HOLLOW         1   WILDHORSE      HERMAN HOLLOW          3/27/2013   D.R. HORTON, INC.
9018 HUBBARD HILL          1   WILDHORSE      HUBBARD HILL           3/27/2013   D.R. HORTON, INC.
9011 HUBBARD HILL          2   WILDHORSE      HUBBARD HILL           3/28/2013   D.R. HORTON, INC.
9003 HUBBARD HILL          2   WILDHORSE      HUBBARD HILL           3/29/2013   D.R. HORTON, INC.
9023 HUBBARD HILL          1   WILDHORSE      HUBBARD HILL            4/2/2013   D.R. HORTON, INC.
9019 HUBBARD HILL          2   WILDHORSE      HUBBARD HILL            4/2/2013   D.R. HORTON, INC.
9031 HERMAN HOLLOW         2   WILDHORSE      HERMAN HOLLOW           4/3/2013   D.R. HORTON, INC.
9007 HUBBARD HILL          1   WILDHORSE      HUBBARD HILL            4/9/2013   D.R. HORTON, INC.
9014 HUBBARD HILL          2   WILDHORSE      HUBBARD HILL           4/13/2013   D.R. HORTON, INC.
9010 HUBBARD HILL          2   WILDHORSE      HUBBARD HILL            5/3/2013   D.R. HORTON, INC.
9110 HERMAN HOLLOW         2   WILDHORSE      HERMAN HOLLOW           5/6/2013   D.R. HORTON, INC.
9002 DUSTY RUN LN.         2   WILDHORSE      DUSTY RUN LN.          5/11/2013   D.R. HORTON, INC.
8732 EMERALD SKY DR.       2   WILDHORSE      EMERALD SKY DR.        5/15/2013   D.R. HORTON, INC.
9002 HUBBARD HILL          2   WILDHORSE      HUBBARD HILL           5/20/2013   D.R. HORTON, INC.
9022 HUBBARD HILL          1   WILDHORSE      HUBBARD HILL           5/31/2013   D.R. HORTON, INC.
9026 DUSTY RUN LN.         1   WILDHORSE      DUSTY RUN LN.          5/31/2013   D.R. HORTON, INC.
9011 HERMAN HOLLOW         1   WILDHORSE      HERMAN HOLLOW          6/13/2013   D.R. HORTON, INC.
8827 LIBERTY SKY           1   WILDHORSE      LIBERTY SKY             7/5/2013   D.R. HORTON, INC.
9118 BOWEN BRANCH          2   WILDHORSE      BOWEN BRANCH           8/27/2013   D.R. HORTON, INC.
9106 QUIHI WAY             1   WILDHORSE      QUIHI WAY              8/28/2013   D.R. HORTON, INC.
9138 HERMAN HOLLOW         1   WILDHORSE      HERMAN HOLLOW          8/30/2013   D.R. HORTON, INC.
9110 BOWEN BRANCH          2   WILDHORSE      BOWEN BRANCH            9/3/2013   D.R. HORTON, INC.
9146 HERMAN HOLLOW         1   WILDHORSE      HERMAN HOLLOW           9/5/2013   D.R. HORTON, INC.
9202 HERMAN HOLLOW         2   WILDHORSE      HERMAN HOLLOW           9/6/2013   D.R. HORTON, INC.
9110 QUIHI WAY             2   WILDHORSE      QUIHI WAY              9/11/2013   D.R. HORTON, INC.
9206 HERMAN HOLLOW         2   WILDHORSE      HERMAN HOLLOW          9/13/2013   D.R. HORTON, INC.
9150 HERMAN HOLLOW         1   WILDHORSE      HERMAN HOLLOW          9/17/2013   D.R. HORTON, INC.
9142 HERMAN HOLLOW         2   WILDHORSE      HERMAN HOLLOW          9/18/2013   D.R. HORTON, INC.
9122 QUIHI WAY             2   WILDHORSE      QUIHI WAY              9/24/2013   D.R. HORTON, INC.
9106 BOWEN BRANCH          2   WILDHORSE      BOWEN BRANCH           9/25/2013   D.R. HORTON, INC.
9118 QUIHI WAY             1   WILDHORSE      QUIHI WAY              9/27/2013   D.R. HORTON, INC.
9010 BOWEN BRANCH          1   WILDHORSE      BOWEN BRANCH           9/27/2013   D.R. HORTON, INC.
9006 HUBBARD HILL          1   WILDHORSE      HUBBARD HILL           10/3/2013   D.R. HORTON, INC.
9027 QUIHI WAY             1   WILDHORSE      QUIHI WAY              10/7/2013   D.R. HORTON, INC.
9018 BOWEN BRANCH          1   WILDHORSE      BOWEN BRANCH           10/7/2013   D.R. HORTON, INC.
9103 BOWEN BRANCH          2   WILDHORSE      BOWEN BRANCH           10/8/2013   D.R. HORTON, INC.
9023 QUIHI WAY             1   WILDHORSE      QUIHI WAY              10/9/2013   D.R. HORTON, INC.
8810 EMERALD SKY           2   WILDHORSE      EMERALD SKY           10/10/2013   D.R. HORTON, INC.
9026 BOWEN BRANCH          2   WILDHORSE      BOWEN BRANCH          10/10/2013   D.R. HORTON, INC.
9115 BOWEN BRANCH          2   WILDHORSE      BOWEN BRANCH          10/14/2013   D.R. HORTON, INC.
9123 BOWEN BRANCH          2   WILDHORSE      BOWEN BRANCH          10/17/2013   D.R. HORTON, INC.
9210 HERMAN HOLLOW         1   WILDHORSE      HERMAN HOLLOW          11/6/2013   D.R. HORTON, INC.
10301 COLONEL RIDGE        2   WILLOW GROVE   COLONEL RIDGE          1/16/2013   D.R. HORTON, INC.
11621 ARBOR PARK LN.       2   WILLOW GROVE   ARBOR PARK LN.          3/1/2013   D.R. HORTON, INC.
10213 SPARKLE POINT        2   WILLOW GROVE   SPARKLE POINT           3/1/2013   D.R. HORTON, INC.
11628 NORTHERN STAR        2   WILLOW GROVE   NORTHERN STAR           4/1/2013   D.R. HORTON, INC.
10209 SPARKLE POINT        2   WILLOW GROVE   SPARKLE POINT           4/2/2013   D.R. HORTON, INC.
11620 ARBOR PARK LN.       1   WILLOW GROVE   ARBOR PARK LN.          4/2/2013   D.R. HORTON, INC.
11625 ARBOR PARK LN.       2   WILLOW GROVE   ARBOR PARK LN.          4/5/2013   D.R. HORTON, INC.
         Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 826 of 1053 PageID:
                                             18391

10217 COLONEL RIDGE        2   WILLOW GROVE        COLONEL RIDGE         4/10/2013   D.R. HORTON, INC.
11708 NORTHERN STAR        2   WILLOW GROVE        NORTHERN STAR         4/12/2013   D.R. HORTON, INC.
10221 AURORA SKY           1   WILLOW GROVE        AURORA SKY            4/15/2013   D.R. HORTON, INC.
10220 COLONEL RIDGE        1   WILLOW GROVE        COLONEL RIDGE         4/16/2013   D.R. HORTON, INC.
10208 AURORA SKY           2   WILLOW GROVE        AURORA SKY            4/29/2013   D.R. HORTON, INC.
10236 COLONEL RIDGE        2   WILLOW GROVE        COLONEL RIDGE         6/26/2013   D.R. HORTON, INC.
11632 NORTHERN STAR        2   WILLOW GROVE        NORTHERN STAR         7/29/2013   D.R. HORTON, INC.
11704 NORTHERN STAR        2   WILLOW GROVE        NORTHERN STAR          8/1/2013   D.R. HORTON, INC.
10212 SPARKLE POINT        1   WILLOW GROVE        SPARKLE POINT          8/2/2013   D.R. HORTON, INC.
10220 SPARKLE POINT        2   WILLOW GROVE        SPARKLE POINT          8/5/2013   D.R. HORTON, INC.
10212 AURORA SKY           2   WILLOW GROVE        AURORA SKY            8/27/2013   D.R. HORTON, INC.
11712 NORTHERN STAR        2   WILLOW GROVE        NORTHERN STAR          9/4/2013   D.R. HORTON, INC.
10217 AURORA SKY           2   WILLOW GROVE        AURORA SKY             9/6/2013   D.R. HORTON, INC.
10225 AURORA SKY           2   WILLOW GROVE        AURORA SKY            10/2/2013   D.R. HORTON, INC.
10221 COLONEL RIDGE        2   WILLOW GROVE        COLONEL RIDGE         10/9/2013   D.R. HORTON, INC.
21834 SEMINOLE OAKS        2   WORTHAM OAKS        SEMINOLE OAKS          9/8/2009   D.R. HORTON, INC.
21830 SEMINOLE OAKS        1   WORTHAM OAKS        SEMINOLE OAKS          9/8/2009   D.R. HORTON, INC.
5711 THUNDER OAKS          2   WORTHAM OAKS        THUNDER OAKS          9/15/2009   D.R. HORTON, INC.
21822 SEMINOLE OAKS        2   WORTHAM OAKS        SEMINOLE OAKS        10/16/2009   D.R. HORTON, INC.
21802 SEMINOLE OAKS        2   WORTHAM OAKS        SEMINOLE OAKS        10/16/2009   D.R. HORTON, INC.
21811 SEMINOLE OAKS        1   WORTHAM OAKS        SEMINOLE OAKS        10/19/2009   D.R. HORTON, INC.
21818 SEMINOLE OAKS        1   WORTHAM OAKS        SEMINOLE OAKS        10/20/2009   D.R. HORTON, INC.
21819 SEMINOLE OAKS        2   WORTHAM OAKS        SEMINOLE OAKS        10/22/2009   D.R. HORTON, INC.
21826 SEMINOLE OAKS        2   WORTHAM OAKS        SEMINOLE OAKS        10/28/2009   D.R. HORTON, INC.
21734 SEMINOLE OAKS        2   WORTHAM OAKS        SEMINOLE OAKS         11/2/2009   D.R. HORTON, INC.
21735 SEMINOLE OAKS        1   WORTHAM OAKS        SEMINOLE OAKS         11/4/2009   D.R. HORTON, INC.
21803 SEMINOLE OAKS        2   WORTHAM OAKS        SEMINOLE OAKS        11/16/2009   D.R. HORTON, INC.
21807 SEMINOLE OAKS        2   WORTHAM OAKS        SEMINOLE OAKS         12/9/2009   D.R. HORTON, INC.
5711 SOUTHERN KNOLL        2   WORTHAM OAKS        SOUTHERN KNOLL        6/17/2010   D.R. HORTON, INC.
5618 SOUTHERN KNOLL        2   WORTHAM OAKS        SOUTHERN KNOLL        6/17/2010   D.R. HORTON, INC.
21723 THUNDER BASIN        1   WORTHAM OAKS        THUNDER BASIN         6/25/2010   D.R. HORTON, INC.
5647 SOUTHERN KNOLL        2   WORTHAM OAKS        SOUTHERN KNOLL        6/30/2010   D.R. HORTON, INC.
5641 SOUTHERN KNOLL        2   WORTHAM OAKS        SOUTHERN KNOLL        6/30/2010   D.R. HORTON, INC.
5622 SOUTHERN KNOLL        1   WORTHAM OAKS        SOUTHERN KNOLL         7/1/2010   D.R. HORTON, INC.
5603 SOUTHERN KNOLL        2   WORTHAM OAKS        SOUTHERN KNOLL        7/12/2010   D.R. HORTON, INC.
5703 SOUTHERN KNOLL        1   WORTHAM OAKS        SOUTHERN KNOLL        7/20/2010   D.R. HORTON, INC.
5707 SOUTHERN KNOLL        1   WORTHAM OAKS        SOUTHERN KNOLL        7/22/2010   D.R. HORTON, INC.
21514 THUNDER BASIN        2   WORTHAM OAKS        THUNDER BASIN         9/28/2010   D.R. HORTON, INC.
5614 SOUTHERN KNOLL        2   WORTHAM OAKS        SOUTHERN KNOLL       11/16/2010   D.R. HORTON, INC.
21515 FOXPARK LODGE        1   WORTHAM OAKS        FOXPARK LODGE         6/14/2011   D.R. HORTON, INC.
21615 SEMINOLE OAKS        1   WORTHAM OAKS        SEMINOLE OAKS         6/14/2011   D.R. HORTON, INC.
21846 THUNDER BASIN        2   WORTHAM OAKS        THUNDER BASIN         6/14/2011   D.R. HORTON, INC.
21642 SEMINOLE OAKS        2   WORTHAM OAKS        SEMINOLE OAKS          7/7/2011   D.R. HORTON, INC.
21646 SEMINOLE OAKS        2   WORTHAM OAKS        SEMINOLE OAKS          7/8/2011   D.R. HORTON, INC.
21707 THUNDER BASIN        2   WORTHAM OAKS        THUNDER BASIN         7/12/2011   D.R. HORTON, INC.
21726 SEMINOLE OAKS        2   WORTHAM OAKS        SEMINOLE OAKS         7/15/2011   D.R. HORTON, INC.
21639 SEMINOLE OAKS        1   WORTHAM OAKS        SEMINOLE OAKS         9/20/2011   D.R. HORTON, INC.
21638 SEMINOLE OAKS        1   WORTHAM OAKS        SEMINOLE OAKS         9/20/2011   D.R. HORTON, INC.
21643 SEMINOLE OAKS        1   WORTHAM OAKS        SEMINOLE OAKS         10/3/2011   D.R. HORTON, INC.
21634 SEMINOLE OAKS        2   WORTHAM OAKS        SEMINOLE OAKS        10/28/2011   D.R. HORTON, INC.
22315 AKIN DOE             2   WORTHAM OAKS        AKIN DOE             10/17/2013   D.R. HORTON, INC.
5903 AKIN PLACE            2   WORTHAM OAKS        AKIN PLACE           10/18/2013   D.R. HORTON, INC.
5902 AKIN PLACE            2   WORTHAM OAKS        AKIN PLACE           10/18/2013   D.R. HORTON, INC.
180 COUNTY ROAD 2471       1   HONDO               COUNTY ROAD 2471     11/12/2008   David Pierce Custom Homes
534 BLUFF ESTATES          1   BLUFFVIEW ESTATES   BLUFF ESTATES          5/3/2012   DAVID YOUNGQUIST
130 E. MARIPOSA            2   OLSMOS PARK         E. MARIPOSA           7/31/2013   DAVID YOUNGQUIST
7804 BELLE GLADE BLVD      1   SELMA PARK          BELLE GLADE BLVD       4/8/2011   DENNIS DRAKE
10919 ANAQUA SPRINGS DR.   1   ANAQUA SPRINGS      ANAQUA SPRINGS DR.    4/13/2011   DIAMANTE CUSTOM HOMES
         Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 827 of 1053 PageID:
                                             18392

6604 WEST AVE              1   CASTLE HILLS      WEST AVE             5/25/2010   DIAMANTE CUSTOM HOMES
12302 TATUM                1   SHADOW CANYON     TATUM                 8/3/2011   DIAMANTE CUSTOM HOMES
19710 FOLONARI             2   THE PINNACLE      FOLONARI              6/3/2009   DIAMANTE CUSTOM HOMES
15617 FOX LANE             1   LIVE OAK HILLS    FOX LANE             11/9/2011   DOUBLE H HOMES
15609 GLENN LANE           1   LIVE OAK HILLS    GLENN LANE           11/9/2011   DOUBLE H HOMES
15505 DELL LANE            1   LIVE OAK HILLS    DELL LANE           12/14/2011   DOUBLE H HOMES
15423 DELL LANE            1   LIVE OAK HILLS    DELL LANE           12/14/2011   DOUBLE H HOMES
15517 FAIR LANE            1   LIVE OAK HILLS    FAIR LANE           12/15/2011   DOUBLE H HOMES
15608 FAIR LANE            1   LIVE OAK HILLS    FAIR LANE           12/27/2011   DOUBLE H HOMES
15612 FAIR LANE            1   LIVE OAK HILLS    FAIR LANE           12/27/2011   DOUBLE H HOMES
15606 DELL LANE            1   LIVE OAK HILLS    DELL LANE           12/28/2011   DOUBLE H HOMES
15508 GLENN LANE           1   LIVE OAK HILLS    GLENN LANE           2/24/2012   DOUBLE H HOMES
15707 FOX LANE             1   LIVE OAK HILLS    FOX LANE             3/20/2012   DOUBLE H HOMES
15510 FAIR LANE            1   LIVE OAK HILLS    FAIR LANE            3/27/2012   DOUBLE H HOMES
15618 GLENN LANE           1   LIVE OAK HILLS    GLENN LANE           4/19/2012   DOUBLE H HOMES
15811 FOX LANE             1   LIVE OAK HILLS    FOX LANE             4/20/2012   DOUBLE H HOMES
15613 GLENN LANE           1   LIVE OAK HILLS    GLENN LANE           4/30/2012   DOUBLE H HOMES
15619 HILL LANE            1   LIVE OAK HILLS    HILL LANE             5/9/2012   DOUBLE H HOMES
15420 ECHO LANE            1   LIVE OAK HILLS    ECHO LANE            5/10/2012   DOUBLE H HOMES
15615 HILL LANE            1   LIVE OAK HILLS    HILL LANE            7/25/2012   DOUBLE H HOMES
15723 GLENN LANE           1   LIVE OAK HILLS    GLENN LANE           7/31/2012   DOUBLE H HOMES
15511 GLENN LANE           1   LIVE OAK HILLS    GLENN LANE            8/2/2012   DOUBLE H HOMES
15717 HILL LANE            1   LIVE OAK HILLS    HILL LANE             8/8/2012   DOUBLE H HOMES
15611 HILL LANE            1   LIVE OAK HILLS    HILL LANE            8/10/2012   DOUBLE H HOMES
15713 HILL LANE            1   LIVE OAK HILLS    HILL LANE            8/10/2012   DOUBLE H HOMES
15508 FOX LANE             1   LIVE OAK HILLS    FOX LANE            10/31/2012   DOUBLE H HOMES
6565 MUSTANG VALLEY        1   MUSTANG VALLEY    MUSTANG VALLEY       4/19/2012   DOUBLE H HOMES
408 APPALACIAN TRAIL       1   RIVERCHASE        APPALACIAN TRAIL     3/30/2012   DOUBLE H HOMES
412 APPALACHIAN TRAIL      1   RIVERCHASE        APPALACHIAN TRAIL     7/6/2012   DOUBLE H HOMES
237 LEGACY HILLS           1   RIVERCHASE        LEGACY HILLS        10/26/2012   DOUBLE H HOMES
15515 GLENN LANE           1   LIVE OAK HILLS    GLENN LANE          11/16/2012   DOUBLE H HOMES
15715 DELL LANE            1   LIVE OAK HILLS    DELL LANE           11/20/2012   DOUBLE H HOMES
15506 FAIR LANE            1   LIVE OAK HILLS    FAIR LANE           11/20/2012   DOUBLE H HOMES
15610 GLENN LANE           1   LIVE OAK HILLS    GLENN LANE           12/3/2012   DOUBLE H HOMES
15614 GLENN LANE           1   LIVE OAK HILLS    GLENN LANE           1/29/2013   DOUBLE H HOMES
15413 YORK LANE            1   LIVE OAK HILLS    YORK LANE            2/15/2013   DOUBLE H HOMES
15514 YORK LANE            1   LIVE OAK HILLS    YORK LANE             3/1/2013   DOUBLE H HOMES
15719 GLENN LANE           1   LIVE OAK HILLS    GLENN LANE           3/26/2013   DOUBLE H HOMES
6520 MUSTANG VALLEY        1   MUSTANG VALLEY    MUSTANG VALLEY       2/18/2013   DOUBLE H HOMES
527 ORACLE                 1   TIMBERWOOD PARK   ORACLE              12/28/2012   DOUBLE H HOMES
1226 PORTO PT              1   VINTAGE OAKS      PORTO PT             11/6/2012   DOUBLE H HOMES
1182 SAPPLING SPRING       1   VINTAGE OAKS      SAPPLING SPRING      1/22/2013   DOUBLE H HOMES
1423 DECANTER DR           1   VINTAGE OAKS      DECANTER DR          3/27/2013   DOUBLE H HOMES
276 MARIPOSA LOOP          2   RIVERCHASE        MARIPOSA LOOP        9/18/2012   DOUGLAS ALBRIGHT
863 AVERY PKWY             2   AVERY PARK        AVERY PKWY           11/1/2012   DR HORTON (SAN MARCOS&NB)
879 AVERY PARKWAY          2   AVERY PARK        AVERY PARKWAY        11/7/2012   DR HORTON (SAN MARCOS&NB)
766 GREAT OAKS DR.         1   AVERY PARK        GREAT OAKS DR.       11/8/2012   DR HORTON (SAN MARCOS&NB)
914 AVERY PARKWAY          2   AVERY PARK        AVERY PARKWAY       11/14/2012   DR HORTON (SAN MARCOS&NB)
726 GREAT OAKS DR.         1   AVERY PARK        GREAT OAKS DR.       1/14/2013   DR HORTON (SAN MARCOS&NB)
753 GREAT OAKS DR.         2   AVERY PARK        GREAT OAKS DR.        2/1/2013   DR HORTON (SAN MARCOS&NB)
762 GREAT OAK DR.          2   AVERY PARK        GREAT OAK DR.         2/4/2013   DR HORTON (SAN MARCOS&NB)
761 GREAT OAKS DR.         1   AVERY PARK        GREAT OAKS DR.        2/5/2013   DR HORTON (SAN MARCOS&NB)
757 GREAT OAKS DR.         2   AVERY PARK        GREAT OAKS DR.        2/7/2013   DR HORTON (SAN MARCOS&NB)
765 GREAT OAKS DR.         1   AVERY PARK        GREAT OAKS DR.        2/8/2013   DR HORTON (SAN MARCOS&NB)
903 AVERY PARKWAY          1   AVERY PARK        AVERY PARKWAY        2/22/2013   DR HORTON (SAN MARCOS&NB)
918 AVERY PKWY             2   AVERY PARK        AVERY PKWY           2/26/2013   DR HORTON (SAN MARCOS&NB)
773 GREAT OAKS DR.         2   AVERY PARK        GREAT OAKS DR.       2/28/2013   DR HORTON (SAN MARCOS&NB)
750 GREAT OAKS DR.         1   AVERY PARK        GREAT OAKS DR.        3/1/2013   DR HORTON (SAN MARCOS&NB)
         Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 828 of 1053 PageID:
                                             18393

749 GREAT OAKS DR.         2   AVERY PARK     GREAT OAKS DR.          3/4/2013   DR HORTON (SAN MARCOS&NB)
754 GREAT OAKS DR.         1   AVERY PARK     GREAT OAKS DR.          3/5/2013   DR HORTON (SAN MARCOS&NB)
746 GREAT OAKS DR.         2   AVERY PARK     GREAT OAKS DR.         3/12/2013   DR HORTON (SAN MARCOS&NB)
745 GREAT OAKS DR.         1   AVERY PARK     GREAT OAKS DR.         3/14/2013   DR HORTON (SAN MARCOS&NB)
738 GREAT OAKS DR.         2   AVERY PARK     GREAT OAKS DR.         3/18/2013   DR HORTON (SAN MARCOS&NB)
741 GREAT OAK DR.          1   AVERY PARK     GREAT OAK DR.          3/19/2013   DR HORTON (SAN MARCOS&NB)
733 GREAT OAKS DR.         2   AVERY PARK     GREAT OAKS DR.         3/20/2013   DR HORTON (SAN MARCOS&NB)
737 GREAT OAKS DR.         1   AVERY PARK     GREAT OAKS DR.         3/20/2013   DR HORTON (SAN MARCOS&NB)
742 GREAT OAKS DR.         2   AVERY PARK     GREAT OAKS DR.         3/29/2013   DR HORTON (SAN MARCOS&NB)
725 GREAT OAKS DR.         1   AVERY PARK     GREAT OAKS DR.         4/11/2013   DR HORTON (SAN MARCOS&NB)
730 GREAT OAKS DR.         1   AVERY PARK     GREAT OAKS DR.         4/11/2013   DR HORTON (SAN MARCOS&NB)
721 GREAT OAKS DR.         1   AVERY PARK     GREAT OAKS DR.          5/9/2013   DR HORTON (SAN MARCOS&NB)
734 GREAT OAKS DR.         1   AVERY PARK     GREAT OAKS DR.         5/10/2013   DR HORTON (SAN MARCOS&NB)
729 GREAT OAKS DR.         2   AVERY PARK     GREAT OAKS DR.         5/14/2013   DR HORTON (SAN MARCOS&NB)
722 GREAT OAKS DR.         2   AVERY PARK     GREAT OAKS DR.         5/16/2013   DR HORTON (SAN MARCOS&NB)
798 WOLFETON WAY           2   AVERY PARK     WOLFETON WAY           5/18/2013   DR HORTON (SAN MARCOS&NB)
794 WOLFETON WAY           1   AVERY PARK     WOLFETON WAY           5/29/2013   DR HORTON (SAN MARCOS&NB)
2277 FERNHILL DR.          1   AVERY PARK     FERNHILL DR.           6/27/2013   DR HORTON (SAN MARCOS&NB)
2289 FERNHILL DR.          1   AVERY PARK     FERNHILL DR.           6/28/2013   DR HORTON (SAN MARCOS&NB)
2293 FERNHILL DR.          1   AVERY PARK     FERNHILL DR.            7/1/2013   DR HORTON (SAN MARCOS&NB)
2281 FERNHILL DR.          1   AVERY PARK     FERNHILL DR.            7/3/2013   DR HORTON (SAN MARCOS&NB)
2285 FERNHILL DR.          2   AVERY PARK     FERNHILL DR.            7/9/2013   DR HORTON (SAN MARCOS&NB)
2297 FERNHILL DR.          2   AVERY PARK     FERNHILL DR.            7/9/2013   DR HORTON (SAN MARCOS&NB)
778 WOLFETON WAY           2   AVERY PARK     WOLFETON WAY           8/29/2013   DR HORTON (SAN MARCOS&NB)
791 SPECTRUM DR.           2   AVERY PARK     SPECTRUM DR.           9/19/2013   DR HORTON (SAN MARCOS&NB)
766 WOLFETON WAY           1   AVERY PARK     WOLFETON WAY          10/22/2013   DR HORTON (SAN MARCOS&NB)
2133 HAZELWOOD DR.         1   BENTWOOD       HAZELWOOD DR.          11/2/2012   DR HORTON (SAN MARCOS&NB)
2173 HAZELWOOD DR.         2   BENTWOOD       HAZELWOOD DR.          11/5/2012   DR HORTON (SAN MARCOS&NB)
2234 BENTWOOD DR.          1   BENTWOOD       BENTWOOD DR.          11/20/2012   DR HORTON (SAN MARCOS&NB)
2238 BENTWOOD DR.          2   BENTWOOD       BENTWOOD DR.          11/21/2012   DR HORTON (SAN MARCOS&NB)
2030 BENTWOOD DR.          1   BENTWOOD       BENTWOOD DR.           1/10/2013   DR HORTON (SAN MARCOS&NB)
2165 HAZELWOOD DR.         1   BENTWOOD       HAZELWOOD DR.          1/11/2013   DR HORTON (SAN MARCOS&NB)
2246 BENTWOOD DR.          1   BENTWOOD       BENTWOOD DR.           1/15/2013   DR HORTON (SAN MARCOS&NB)
2177 HAZELWOOD DR.         1   BENTWOOD       HAZELWOOD DR.          1/15/2013   DR HORTON (SAN MARCOS&NB)
2137 HAZELWOOD DR.         1   BENTWOOD       HAZELWOOD DR.           2/1/2013   DR HORTON (SAN MARCOS&NB)
2250 BENTWOOD DR.          1   BENTWOOD       BENTWOOD DR.            2/1/2013   DR HORTON (SAN MARCOS&NB)
2245 BENTWOOD DR.          1   BENTWOOD       BENTWOOD DR.           2/20/2013   DR HORTON (SAN MARCOS&NB)
1115 BLAZEWOOD DR.         2   BENTWOOD       BLAZEWOOD DR.          5/29/2013   DR HORTON (SAN MARCOS&NB)
413 JESTER RIDGE           1   CASTLE RIDGE   JESTER RIDGE           11/6/2012   DR HORTON (SAN MARCOS&NB)
2078 CASTLEBERRY RIDGE     2   CASTLE RIDGE   CASTLEBERRY RIDGE     11/19/2012   DR HORTON (SAN MARCOS&NB)
2073 CASTLEBERRY RIDGE     2   CASTLE RIDGE   CASTLEBERRY RIDGE     12/17/2012   DR HORTON (SAN MARCOS&NB)
2109 DOVE CROSSING         2   CASTLE RIDGE   DOVE CROSSING         12/20/2012   DR HORTON (SAN MARCOS&NB)
2102 DRAGON TRAIL          2   CASTLE RIDGE   DRAGON TRAIL          12/27/2012   DR HORTON (SAN MARCOS&NB)
2070 CASTLEBERRY RIDGE     1   CASTLE RIDGE   CASTLEBERRY RIDGE      3/12/2013   DR HORTON (SAN MARCOS&NB)
2069 CASTLEBERRY RIDGE     2   CASTLE RIDGE   CASTLEBERRY RIDGE      3/12/2013   DR HORTON (SAN MARCOS&NB)
2110 CASTLEBERRY RIDGE     2   CASTLE RIDGE   CASTLEBERRY RIDGE      3/29/2013   DR HORTON (SAN MARCOS&NB)
2081 CASTLEBERRY RIDGE     1   CASTLE RIDGE   CASTLEBERRY RIDGE       4/4/2013   DR HORTON (SAN MARCOS&NB)
2086 CASTLEBERRY RIDGE     2   CASTLE RIDGE   CASTLEBERRY RIDGE      4/15/2013   DR HORTON (SAN MARCOS&NB)
2085 CASTLEBERRY RIDGE     1   CASTLE RIDGE   CASTLEBERRY RIDGE       5/8/2013   DR HORTON (SAN MARCOS&NB)
2082 CASTLEBERRY RIDGE     1   CASTLE RIDGE   CASTLEBERRY RIDGE       5/8/2013   DR HORTON (SAN MARCOS&NB)
2153 DOVE CROSSING         1   CASTLE RIDGE   DOVE CROSSING           6/4/2013   DR HORTON (SAN MARCOS&NB)
2090 CASTLEBERRY RIDGE     2   CASTLE RIDGE   CASTLEBERRY RIDGE       8/2/2013   DR HORTON (SAN MARCOS&NB)
2089 CASTLEBERRY RIDGE     1   CASTLE RIDGE   CASTLEBERRY RIDGE       8/2/2013   DR HORTON (SAN MARCOS&NB)
2117 DOVE CROSSING         2   CASTLE RIDGE   DOVE CROSSING          8/16/2013   DR HORTON (SAN MARCOS&NB)
2094 CASTLEBERRY RIDGE     2   CASTLE RIDGE   CASTLEBERRY RIDGE      9/16/2013   DR HORTON (SAN MARCOS&NB)
2098 CASTLEBERRY RIDGE     2   CASTLE RIDGE   CASTLEBERRY RIDGE      9/30/2013   DR HORTON (SAN MARCOS&NB)
2122 DRAGON TRAIL          2   CASTLE RIDGE   DRAGON TRAIL           10/1/2013   DR HORTON (SAN MARCOS&NB)
2097 CASTLEBERRY RIDGE     2   CASTLE RIDGE   CASTLEBERRY RIDGE      10/2/2013   DR HORTON (SAN MARCOS&NB)
         Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 829 of 1053 PageID:
                                             18394

2158 DOVE CROSSING         2   CASTLE RIDGE     DOVE CROSSING       10/11/2013   DR HORTON (SAN MARCOS&NB)
2102 CASTLEBERRY RIDGE     1   CASTLE RIDGE     CASTLEBERRY RIDGE   10/16/2013   DR HORTON (SAN MARCOS&NB)
2137 DOVE CROSSING         1   CASTLE RIDGE     DOVE CROSSING       10/23/2013   DR HORTON (SAN MARCOS&NB)
2129 DOVE CROSSING         1   CASTLE RIDGE     DOVE CROSSING       10/25/2013   DR HORTON (SAN MARCOS&NB)
118 BRAZORIA TR.           1   COTTONWOOD CRK   BRAZORIA TR.        12/20/2012   DR HORTON (SAN MARCOS&NB)
105 BRAZORIA               1   COTTONWOOD CRK   BRAZORIA              1/7/2013   DR HORTON (SAN MARCOS&NB)
109 BRAZORIA TR.           2   COTTONWOOD CRK   BRAZORIA TR.          1/7/2013   DR HORTON (SAN MARCOS&NB)
107 GOLDENROD DR.          1   COTTONWOOD CRK   GOLDENROD DR.        2/14/2013   DR HORTON (SAN MARCOS&NB)
113 BRAZORIA TR.           1   COTTONWOOD CRK   BRAZORIA TR.         2/15/2013   DR HORTON (SAN MARCOS&NB)
110 BRAZORIA TR.           2   COTTONWOOD CRK   BRAZORIA TR.         2/18/2013   DR HORTON (SAN MARCOS&NB)
114 BRAZORIA TR.           2   COTTONWOOD CRK   BRAZORIA TR.         2/21/2013   DR HORTON (SAN MARCOS&NB)
101 BRAZORIA TR.           2   COTTONWOOD CRK   BRAZORIA TR.         2/21/2013   DR HORTON (SAN MARCOS&NB)
214 GOLDENROD DR.          2   COTTONWOOD CRK   GOLDENROD DR.         3/7/2013   DR HORTON (SAN MARCOS&NB)
213 GOLDENROD DR.          2   COTTONWOOD CRK   GOLDENROD DR.        3/11/2013   DR HORTON (SAN MARCOS&NB)
106 GOLDENROD DR.          2   COTTONWOOD CRK   GOLDENROD DR.        3/11/2013   DR HORTON (SAN MARCOS&NB)
111 GOLDENROD DR.          1   COTTONWOOD CRK   GOLDENROD DR.        3/14/2013   DR HORTON (SAN MARCOS&NB)
201 GOLDENROD DR.          1   COTTONWOOD CRK   GOLDENROD DR.        3/18/2013   DR HORTON (SAN MARCOS&NB)
205 GOLDENROD DR.          1   COTTONWOOD CRK   GOLDENROD DR.        3/18/2013   DR HORTON (SAN MARCOS&NB)
103 GOLDENROD DR.          2   COTTONWOOD CRK   GOLDENROD DR.        3/18/2013   DR HORTON (SAN MARCOS&NB)
237 LINDEN LANE            1   COTTONWOOD CRK   LINDEN LANE          5/30/2013   DR HORTON (SAN MARCOS&NB)
118 HOYA LANE              2   COTTONWOOD CRK   HOYA LANE             6/7/2013   DR HORTON (SAN MARCOS&NB)
234 LINDEN LANE            1   COTTONWOOD CRK   LINDEN LANE          6/11/2013   DR HORTON (SAN MARCOS&NB)
241 LINDEN LANE            1   COTTONWOOD CRK   LINDEN LANE          6/12/2013   DR HORTON (SAN MARCOS&NB)
238 LINDEN LANE            2   COTTONWOOD CRK   LINDEN LANE          6/12/2013   DR HORTON (SAN MARCOS&NB)
123 HOYA LANE              1   COTTONWOOD CRK   HOYA LANE             7/2/2013   DR HORTON (SAN MARCOS&NB)
127 HOYA LANE              1   COTTONWOOD CRK   HOYA LANE             7/3/2013   DR HORTON (SAN MARCOS&NB)
226 LINDEN LANE            2   COTTONWOOD CRK   LINDEN LANE           7/9/2013   DR HORTON (SAN MARCOS&NB)
115 HOYA LANE              1   COTTONWOOD CRK   HOYA LANE            7/22/2013   DR HORTON (SAN MARCOS&NB)
119 HOYA LANE              1   COTTONWOOD CRK   HOYA LANE            7/22/2013   DR HORTON (SAN MARCOS&NB)
242 LINDEN LANE            1   COTTONWOOD CRK   LINDEN LANE          7/24/2013   DR HORTON (SAN MARCOS&NB)
210 HOYA LANE              1   COTTONWOOD CRK   HOYA LANE            7/29/2013   DR HORTON (SAN MARCOS&NB)
217 LINDEN LANE            1   COTTONWOOD CRK   LINDEN LANE          8/12/2013   DR HORTON (SAN MARCOS&NB)
222 LINDEN LANE            2   COTTONWOOD CRK   LINDEN LANE          8/13/2013   DR HORTON (SAN MARCOS&NB)
131 HOYA LANE              1   COTTONWOOD CRK   HOYA LANE            8/16/2013   DR HORTON (SAN MARCOS&NB)
210 LINDEN LANE            2   COTTONWOOD CRK   LINDEN LANE          9/12/2013   DR HORTON (SAN MARCOS&NB)
221 LINDEN LANE            1   COTTONWOOD CRK   LINDEN LANE          9/13/2013   DR HORTON (SAN MARCOS&NB)
225 LINDEN LANE            1   COTTONWOOD CRK   LINDEN LANE          9/13/2013   DR HORTON (SAN MARCOS&NB)
214 HOYA LANE              1   COTTONWOOD CRK   HOYA LANE            9/17/2013   DR HORTON (SAN MARCOS&NB)
317 BRAZORIA TRAIL         2   COTTONWOOD CRK   BRAZORIA TRAIL       9/20/2013   DR HORTON (SAN MARCOS&NB)
214 LINDEN LANE            2   COTTONWOOD CRK   LINDEN LANE         10/17/2013   DR HORTON (SAN MARCOS&NB)
205 LINDEN LANE            2   COTTONWOOD CRK   LINDEN LANE          11/4/2013   DR HORTON (SAN MARCOS&NB)
2446 FAYETTE DR.           1   DOVE CROSSING    FAYETTE DR.          11/8/2012   DR HORTON (SAN MARCOS&NB)
215 CAMERON DR.            1   DOVE CROSSING    CAMERON DR.          11/9/2012   DR HORTON (SAN MARCOS&NB)
207 CAMERON DR.            2   DOVE CROSSING    CAMERON DR.           7/1/2013   DR HORTON (SAN MARCOS&NB)
220 TERON DRIVE            1   EL CAMINO REAL   TERON DRIVE          1/29/2013   DR HORTON (SAN MARCOS&NB)
218 TERON DR.              1   EL CAMINO REAL   TERON DR.             2/4/2013   DR HORTON (SAN MARCOS&NB)
222 TERON DR.              1   EL CAMINO REAL   TERON DR.             2/4/2013   DR HORTON (SAN MARCOS&NB)
225 TERON DR.              1   EL CAMINO REAL   TERON DR.             2/5/2013   DR HORTON (SAN MARCOS&NB)
223 TERON DR.              1   EL CAMINO REAL   TERON DR.             2/5/2013   DR HORTON (SAN MARCOS&NB)
224 TERON DR.              1   EL CAMINO REAL   TERON DR.            2/21/2013   DR HORTON (SAN MARCOS&NB)
239 TERON DR.              1   EL CAMINO REAL   TERON DR.             3/8/2013   DR HORTON (SAN MARCOS&NB)
237 TERON DR.              1   EL CAMINO REAL   TERON DR.             3/8/2013   DR HORTON (SAN MARCOS&NB)
227 TERON DR.              1   EL CAMINO REAL   TERON DR.            3/13/2013   DR HORTON (SAN MARCOS&NB)
235 TERON DR.              1   EL CAMINO REAL   TERON DR.            3/27/2013   DR HORTON (SAN MARCOS&NB)
301 TERON DR.              1   EL CAMINO REAL   TERON DR.             4/9/2013   DR HORTON (SAN MARCOS&NB)
303 TERON DR.              1   EL CAMINO REAL   TERON DR.            4/10/2013   DR HORTON (SAN MARCOS&NB)
183 VALERO DR.             1   EL CAMINO REAL   VALERO DR.           5/20/2013   DR HORTON (SAN MARCOS&NB)
176 VALERO DR.             1   EL CAMINO REAL   VALERO DR.            6/6/2013   DR HORTON (SAN MARCOS&NB)
         Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 830 of 1053 PageID:
                                             18395

187 VALERO DR.             1   EL CAMINO REAL   VALERO DR.            6/6/2013   DR HORTON (SAN MARCOS&NB)
178 VALERO DR.             1   EL CAMINO REAL   VALERO DR.           6/11/2013   DR HORTON (SAN MARCOS&NB)
184 VALERO DR.             1   EL CAMINO REAL   VALERO DR.           6/19/2013   DR HORTON (SAN MARCOS&NB)
182 VALERO DR.             1   EL CAMINO REAL   VALERO DR.           6/19/2013   DR HORTON (SAN MARCOS&NB)
180 VALERO DR.             1   EL CAMINO REAL   VALERO DR.           6/19/2013   DR HORTON (SAN MARCOS&NB)
185 VALERO DR.             1   EL CAMINO REAL   VALERO DR.           6/21/2013   DR HORTON (SAN MARCOS&NB)
181 VALERO DR.             1   EL CAMINO REAL   VALERO DR.           6/26/2013   DR HORTON (SAN MARCOS&NB)
174 VALERO DR.             1   EL CAMINO REAL   VALERO DR.           6/26/2013   DR HORTON (SAN MARCOS&NB)
172 VALERO DR.             1   EL CAMINO REAL   VALERO DR.           6/27/2013   DR HORTON (SAN MARCOS&NB)
170 VALERO DR.             1   EL CAMINO REAL   VALERO DR.           7/11/2013   DR HORTON (SAN MARCOS&NB)
179 VALERO DR.             1   EL CAMINO REAL   VALERO DR.           7/12/2013   DR HORTON (SAN MARCOS&NB)
417 CAPISTRANO DR.         1   EL CAMINO REAL   CAPISTRANO DR.       7/29/2013   DR HORTON (SAN MARCOS&NB)
419 CAPISTRANO DR.         1   EL CAMINO REAL   CAPISTRANO DR.        8/1/2013   DR HORTON (SAN MARCOS&NB)
179 CAZADOR DR.            1   EL CAMINO REAL   CAZADOR DR.           8/2/2013   DR HORTON (SAN MARCOS&NB)
415 CAPISTRANO DR.         1   EL CAMINO REAL   CAPISTRANO DR.       9/17/2013   DR HORTON (SAN MARCOS&NB)
177 CAZADOR DRIVE          1   EL CAMINO REAL   CAZADOR DRIVE        10/1/2013   DR HORTON (SAN MARCOS&NB)
2673 RED BUD WAY           2   HAVENWOOD        RED BUD WAY          5/22/2013   DR HORTON (SAN MARCOS&NB)
222 HAMBURG AVE            1   MANOR CREEK      HAMBURG AVE           3/6/2013   DR HORTON (SAN MARCOS&NB)
270 ALLEMANIA DR.          2   MANOR CREEK      ALLEMANIA DR.        5/31/2013   DR HORTON (SAN MARCOS&NB)
2540 KLEMM ST.             2   MANOR CREEK      KLEMM ST.            6/17/2013   DR HORTON (SAN MARCOS&NB)
230 ALLEMANIA DR.          1   MANOR CREEK      ALLEMANIA DR.        6/26/2013   DR HORTON (SAN MARCOS&NB)
2608 KOELN STREET          2   MANOR CREEK      KOELN STREET         7/10/2013   DR HORTON (SAN MARCOS&NB)
242 ALLEMANIA DR.          2   MANOR CREEK      ALLEMANIA DR.        7/12/2013   DR HORTON (SAN MARCOS&NB)
234 ALLEMANIA DR.          2   MANOR CREEK      ALLEMANIA DR.        7/19/2013   DR HORTON (SAN MARCOS&NB)
241 ALLEMANIA DR.          1   MANOR CREEK      ALLEMANIA DR.        7/25/2013   DR HORTON (SAN MARCOS&NB)
254 ALLEMANIA DR.          2   MANOR CREEK      ALLEMANIA DR.        7/26/2013   DR HORTON (SAN MARCOS&NB)
2623 KOELN STREET          1   MANOR CREEK      KOELN STREET         7/30/2013   DR HORTON (SAN MARCOS&NB)
262 ALLEMANIA DR.          1   MANOR CREEK      ALLEMANIA DR.         8/1/2013   DR HORTON (SAN MARCOS&NB)
238 ALLEMANIA DR.          2   MANOR CREEK      ALLEMANIA DR.         8/9/2013   DR HORTON (SAN MARCOS&NB)
246 ALLEMANIA DR.          2   MANOR CREEK      ALLEMANIA DR.        8/12/2013   DR HORTON (SAN MARCOS&NB)
266 ALLEMANIA DR.          2   MANOR CREEK      ALLEMANIA DR.        8/22/2013   DR HORTON (SAN MARCOS&NB)
250 ALLEMANIA DR.          1   MANOR CREEK      ALLEMANIA DR.        8/23/2013   DR HORTON (SAN MARCOS&NB)
258 ALLEMANIA DR.          1   MANOR CREEK      ALLEMANIA DR.         9/5/2013   DR HORTON (SAN MARCOS&NB)
279 HAMBURG AVE.           2   MANOR CREEK      HAMBURG AVE.         9/11/2013   DR HORTON (SAN MARCOS&NB)
853 SANTA CRUZ             2   MISSION HILLS    SANTA CRUZ          11/15/2012   DR HORTON (SAN MARCOS&NB)
926 SANTA CRUZ             1   MISSION HILLS    SANTA CRUZ            1/7/2013   DR HORTON (SAN MARCOS&NB)
911 SANTA CRUZ             2   MISSION HILLS    SANTA CRUZ            2/1/2013   DR HORTON (SAN MARCOS&NB)
957 SANTA CRUZ             1   MISSION HILLS    SANTA CRUZ            2/8/2013   DR HORTON (SAN MARCOS&NB)
949 SANTA CRUZ             1   MISSION HILLS    SANTA CRUZ           2/22/2013   DR HORTON (SAN MARCOS&NB)
950 SANTA CRUZ             2   MISSION HILLS    SANTA CRUZ           3/15/2013   DR HORTON (SAN MARCOS&NB)
275 OAK CREEK WAY          1   OAK CREEK        OAK CREEK WAY        11/5/2012   DR HORTON (SAN MARCOS&NB)
271 OAK CREEK WAY          1   OAK CREEK        OAK CREEK WAY        11/6/2012   DR HORTON (SAN MARCOS&NB)
259 OAK CREEK WAY          2   OAK CREEK        OAK CREEK WAY        11/7/2012   DR HORTON (SAN MARCOS&NB)
2930 OAK BRANCH RIDGE      1   OAK CREEK        OAK BRANCH RIDGE     11/9/2012   DR HORTON (SAN MARCOS&NB)
239 OAK CREEK WAY          2   OAK CREEK        OAK CREEK WAY       11/14/2012   DR HORTON (SAN MARCOS&NB)
247 OAK CREEK WAY          1   OAK CREEK        OAK CREEK WAY        1/28/2013   DR HORTON (SAN MARCOS&NB)
251 OAK CREEK WAY          1   OAK CREEK        OAK CREEK WAY        1/28/2013   DR HORTON (SAN MARCOS&NB)
243 OAK CREEK WAY          2   OAK CREEK        OAK CREEK WAY        2/13/2013   DR HORTON (SAN MARCOS&NB)
272 OAK CREEK WAY          2   OAK CREEK        OAK CREEK WAY         3/8/2013   DR HORTON (SAN MARCOS&NB)
255 OAK CREEK WAY          2   OAK CREEK        OAK CREEK WAY         3/8/2013   DR HORTON (SAN MARCOS&NB)
268 OAK CREEK WAY          2   OAK CREEK        OAK CREEK WAY         4/9/2013   DR HORTON (SAN MARCOS&NB)
264 OAK CREEK WAY          2   OAK CREEK        OAK CREEK WAY         4/9/2013   DR HORTON (SAN MARCOS&NB)
228 OAK CREEK WAY          1   OAK CREEK        OAK CREEK WAY        4/12/2013   DR HORTON (SAN MARCOS&NB)
260 OAK CREEK WAY          1   OAK CREEK        OAK CREEK WAY        4/12/2013   DR HORTON (SAN MARCOS&NB)
224 OAK CREEK WAY          2   OAK CREEK        OAK CREEK WAY        4/29/2013   DR HORTON (SAN MARCOS&NB)
232 OAK CREEK WAY          1   OAK CREEK        OAK CREEK WAY        4/30/2013   DR HORTON (SAN MARCOS&NB)
236 OAK CREEK WAY          2   OAK CREEK        OAK CREEK WAY         5/3/2013   DR HORTON (SAN MARCOS&NB)
216 OAK CREEK WAY          1   OAK CREEK        OAK CREEK WAY         5/3/2013   DR HORTON (SAN MARCOS&NB)
        Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 831 of 1053 PageID:
                                            18396

240 OAK CREEK WAY         2   OAK CREEK       OAK CREEK WAY          5/3/2013   DR HORTON (SAN MARCOS&NB)
256 OAK CREEK WAY         1   OAK CREEK       OAK CREEK WAY         5/28/2013   DR HORTON (SAN MARCOS&NB)
248 OAK CREEK WAY         2   OAK CREEK       OAK CREEK WAY         5/30/2013   DR HORTON (SAN MARCOS&NB)
244 OAK CREEK WAY         2   OAK CREEK       OAK CREEK WAY         5/31/2013   DR HORTON (SAN MARCOS&NB)
252 OAK CREEK WAY         2   OAK CREEK       OAK CREEK WAY         5/31/2013   DR HORTON (SAN MARCOS&NB)
220 OAK CREEK WAY         1   OAK CREEK       OAK CREEK WAY          8/7/2013   DR HORTON (SAN MARCOS&NB)
938 DARION ST.            2   RANCH ESTATES   DARION ST.           12/13/2012   DR HORTON (SAN MARCOS&NB)
2020 NORTH RANCH ESTATE   1   RANCH ESTATES   NORTH RANCH ESTATE     3/5/2013   DR HORTON (SAN MARCOS&NB)
2412 KOLTON ST.           1   RANCH ESTATES   KOLTON ST.             5/6/2013   DR HORTON (SAN MARCOS&NB)
906 LAUREN ST.            1   RANCH ESTATES   LAUREN ST.            5/13/2013   DR HORTON (SAN MARCOS&NB)
2410 CHAD ST.             2   RANCH ESTATES   CHAD ST.              5/16/2013   DR HORTON (SAN MARCOS&NB)
2418 CHAD ST.             2   RANCH ESTATES   CHAD ST.              5/17/2013   DR HORTON (SAN MARCOS&NB)
2419 CHAD ST.             2   RANCH ESTATES   CHAD ST.              5/24/2013   DR HORTON (SAN MARCOS&NB)
2426 CHAD ST.             2   RANCH ESTATES   CHAD ST.              5/29/2013   DR HORTON (SAN MARCOS&NB)
2422 CHAD ST.             1   RANCH ESTATES   CHAD ST.              5/30/2013   DR HORTON (SAN MARCOS&NB)
2403 CHAD ST.             2   RANCH ESTATES   CHAD ST.              6/11/2013   DR HORTON (SAN MARCOS&NB)
2406 CHAD ST.             2   RANCH ESTATES   CHAD ST.              6/18/2013   DR HORTON (SAN MARCOS&NB)
2423 CHAD ST.             1   RANCH ESTATES   CHAD ST.              6/19/2013   DR HORTON (SAN MARCOS&NB)
2430 CHAD ST.             2   RANCH ESTATES   CHAD ST.              6/20/2013   DR HORTON (SAN MARCOS&NB)
2434 CHAD ST.             2   RANCH ESTATES   CHAD ST.              6/25/2013   DR HORTON (SAN MARCOS&NB)
977 LAUREN ST.            1   RANCH ESTATES   LAUREN ST.             8/7/2013   DR HORTON (SAN MARCOS&NB)
972 DIVINE WAY            2   RANCH ESTATES   DIVINE WAY             8/8/2013   DR HORTON (SAN MARCOS&NB)
2443 CHAD ST.             2   RANCH ESTATES   CHAD ST.              8/14/2013   DR HORTON (SAN MARCOS&NB)
963 DIVINE WAY            2   RANCH ESTATES   DIVINE WAY            8/21/2013   DR HORTON (SAN MARCOS&NB)
951 DIVINE WAY            1   RANCH ESTATES   DIVINE WAY            8/22/2013   DR HORTON (SAN MARCOS&NB)
959 DIVINE WAY            1   RANCH ESTATES   DIVINE WAY            9/12/2013   DR HORTON (SAN MARCOS&NB)
955 DIVINE WAY            2   RANCH ESTATES   DIVINE WAY            10/1/2013   DR HORTON (SAN MARCOS&NB)
475 WIND MURMUR           2   WHISPERWIND     WIND MURMUR           3/22/2013   DR HORTON (SAN MARCOS&NB)
484 WIND MURMUR           1   WHISPERWIND     WIND MURMUR           3/22/2013   DR HORTON (SAN MARCOS&NB)
1040 MAGNOLIA WIND        1   WHISPERWIND     MAGNOLIA WIND         3/27/2013   DR HORTON (SAN MARCOS&NB)
500 WIND MURMUR           1   WHISPERWIND     WIND MURMUR           3/27/2013   DR HORTON (SAN MARCOS&NB)
392 GENTLE BREEZE         1   WHISPERWIND     GENTLE BREEZE         3/27/2013   DR HORTON (SAN MARCOS&NB)
380 GENTLE BREEZE         2   WHISPERWIND     GENTLE BREEZE         3/28/2013   DR HORTON (SAN MARCOS&NB)
482 MELODY WIND           1   WHISPERWIND     MELODY WIND           3/29/2013   DR HORTON (SAN MARCOS&NB)
476 WIND MURMUR           1   WHISPERWIND     WIND MURMUR            4/1/2013   DR HORTON (SAN MARCOS&NB)
490 MELODY WIND           1   WHISPERWIND     MELODY WIND            4/2/2013   DR HORTON (SAN MARCOS&NB)
1059 STONE BRANCH         1   WHISPERWIND     STONE BRANCH           4/2/2013   DR HORTON (SAN MARCOS&NB)
376 GENTLE BREEZE         1   WHISPERWIND     GENTLE BREEZE          4/2/2013   DR HORTON (SAN MARCOS&NB)
494 MELODY WIND           1   WHISPERWIND     MELODY WIND            4/3/2013   DR HORTON (SAN MARCOS&NB)
371 GENTLE BREEZE         1   WHISPERWIND     GENTLE BREEZE          4/3/2013   DR HORTON (SAN MARCOS&NB)
516 WIND MURMUR           1   WHISPERWIND     WIND MURMUR            4/4/2013   DR HORTON (SAN MARCOS&NB)
397 GENTLE BREEZE         1   WHISPERWIND     GENTLE BREEZE          4/4/2013   DR HORTON (SAN MARCOS&NB)
515 WIND MURMUR           1   WHISPERWIND     WIND MURMUR            4/4/2013   DR HORTON (SAN MARCOS&NB)
388 GENTLE BREEZE         1   WHISPERWIND     GENTLE BREEZE          4/5/2013   DR HORTON (SAN MARCOS&NB)
487 WIND MURMUR           1   WHISPERWIND     WIND MURMUR            4/5/2013   DR HORTON (SAN MARCOS&NB)
384 GENTLE BREEZE         1   WHISPERWIND     GENTLE BREEZE          4/5/2013   DR HORTON (SAN MARCOS&NB)
480 MAGNOLIA WIND         1   WHISPERWIND     MAGNOLIA WIND          4/6/2013   DR HORTON (SAN MARCOS&NB)
478 MELODY WIND           1   WHISPERWIND     MELODY WIND            4/6/2013   DR HORTON (SAN MARCOS&NB)
400 GENTLE BREEZE         1   WHISPERWIND     GENTLE BREEZE          4/8/2013   DR HORTON (SAN MARCOS&NB)
507 WIND MURMUR           1   WHISPERWIND     WIND MURMUR            4/8/2013   DR HORTON (SAN MARCOS&NB)
486 MELODY WIND           1   WHISPERWIND     MELODY WIND            4/8/2013   DR HORTON (SAN MARCOS&NB)
1039 STONE BRANCH         2   WHISPERWIND     STONE BRANCH           4/9/2013   DR HORTON (SAN MARCOS&NB)
1036 MAGNOLIA WIND        1   WHISPERWIND     MAGNOLIA WIND         4/12/2013   DR HORTON (SAN MARCOS&NB)
508 WIND MURMUR           1   WHISPERWIND     WIND MURMUR           4/12/2013   DR HORTON (SAN MARCOS&NB)
511 WIND MURMUR           2   WHISPERWIND     WIND MURMUR           4/12/2013   DR HORTON (SAN MARCOS&NB)
520 WIND MURMUR           2   WHISPERWIND     WIND MURMUR           4/12/2013   DR HORTON (SAN MARCOS&NB)
499 WIND MURMUR           2   WHISPERWIND     WIND MURMUR           4/13/2013   DR HORTON (SAN MARCOS&NB)
474 MELODY WIND           1   WHISPERWIND     MELODY WIND           4/15/2013   DR HORTON (SAN MARCOS&NB)
        Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 832 of 1053 PageID:
                                            18397

488 MAGNOLIA WIND         1   WHISPERWIND   MAGNOLIA WIND          4/15/2013   DR HORTON (SAN MARCOS&NB)
519 WIND MURMUR           1   WHISPERWIND   WIND MURMUR            4/16/2013   DR HORTON (SAN MARCOS&NB)
1052 MAGNOLIA WIND        2   WHISPERWIND   MAGNOLIA WIND          4/18/2013   DR HORTON (SAN MARCOS&NB)
477 MELODY WIND           1   WHISPERWIND   MELODY WIND            4/18/2013   DR HORTON (SAN MARCOS&NB)
491 WIND MURMUR           2   WHISPERWIND   WIND MURMUR            4/19/2013   DR HORTON (SAN MARCOS&NB)
1048 MAGNOLIA WIND        1   WHISPERWIND   MAGNOLIA WIND          4/19/2013   DR HORTON (SAN MARCOS&NB)
1032 MAGNOLIA WIND        1   WHISPERWIND   MAGNOLIA WIND          4/22/2013   DR HORTON (SAN MARCOS&NB)
479 WIND MURMUR           1   WHISPERWIND   WIND MURMUR            4/24/2013   DR HORTON (SAN MARCOS&NB)
504 WIND MURMUR           2   WHISPERWIND   WIND MURMUR            4/29/2013   DR HORTON (SAN MARCOS&NB)
1054 STONE BRANCH         1   WHISPERWIND   STONE BRANCH           4/30/2013   DR HORTON (SAN MARCOS&NB)
1047 STONE BRANCH         2   WHISPERWIND   STONE BRANCH            5/1/2013   DR HORTON (SAN MARCOS&NB)
1051 STONE BRANCH         2   WHISPERWIND   STONE BRANCH            5/4/2013   DR HORTON (SAN MARCOS&NB)
492 WIND MURMUR           2   WHISPERWIND   WIND MURMUR             5/6/2013   DR HORTON (SAN MARCOS&NB)
1062 STONE BRANCH         2   WHISPERWIND   STONE BRANCH            5/6/2013   DR HORTON (SAN MARCOS&NB)
491 MAGNOLIA WIND         1   WHISPERWIND   MAGNOLIA WIND           5/7/2013   DR HORTON (SAN MARCOS&NB)
1016 MAGNOLIA WIND        1   WHISPERWIND   MAGNOLIA WIND           5/7/2013   DR HORTON (SAN MARCOS&NB)
496 MAGNOLIA WIND         1   WHISPERWIND   MAGNOLIA WIND           5/8/2013   DR HORTON (SAN MARCOS&NB)
407 WIND GUST             2   WHISPERWIND   WIND GUST               5/8/2013   DR HORTON (SAN MARCOS&NB)
1055 STONE BRANCH         1   WHISPERWIND   STONE BRANCH            5/9/2013   DR HORTON (SAN MARCOS&NB)
1056 MAGNOLIA WIND        1   WHISPERWIND   MAGNOLIA WIND          5/29/2013   DR HORTON (SAN MARCOS&NB)
495 WIND MURMUR           1   WHISPERWIND   WIND MURMUR            5/29/2013   DR HORTON (SAN MARCOS&NB)
472 MAGNOLIA WIND         1   WHISPERWIND   MAGNOLIA WIND          5/30/2013   DR HORTON (SAN MARCOS&NB)
1046 STONE BRANCH         1   WHISPERWIND   STONE BRANCH           5/30/2013   DR HORTON (SAN MARCOS&NB)
1044 MAGNOLIA WIND        2   WHISPERWIND   MAGNOLIA WIND          5/31/2013   DR HORTON (SAN MARCOS&NB)
475 MAGNOLIA WIND         1   WHISPERWIND   MAGNOLIA WIND           6/3/2013   DR HORTON (SAN MARCOS&NB)
1050 STONE BRANCH         1   WHISPERWIND   STONE BRANCH            6/5/2013   DR HORTON (SAN MARCOS&NB)
1060 MAGNOLIA WIND        2   WHISPERWIND   MAGNOLIA WIND           6/7/2013   DR HORTON (SAN MARCOS&NB)
396 GENTLE BREEZE         1   WHISPERWIND   GENTLE BREEZE           6/7/2013   DR HORTON (SAN MARCOS&NB)
401 GENTLE BREEZE         2   WHISPERWIND   GENTLE BREEZE          6/10/2013   DR HORTON (SAN MARCOS&NB)
1012 MAGNOLIA WIND        1   WHISPERWIND   MAGNOLIA WIND          6/11/2013   DR HORTON (SAN MARCOS&NB)
493 MELODY WIND           1   WHISPERWIND   MELODY WIND            6/11/2013   DR HORTON (SAN MARCOS&NB)
1020 MAGNOLIA WIND        1   WHISPERWIND   MAGNOLIA WIND          6/11/2013   DR HORTON (SAN MARCOS&NB)
1024 MAGNOLIA WIND        1   WHISPERWIND   MAGNOLIA WIND          6/14/2013   DR HORTON (SAN MARCOS&NB)
1043 STONE BRANCH         1   WHISPERWIND   STONE BRANCH           6/17/2013   DR HORTON (SAN MARCOS&NB)
481 MELODY WIND           1   WHISPERWIND   MELODY WIND            6/25/2013   DR HORTON (SAN MARCOS&NB)
1028 MAGNOLIA WIND        2   WHISPERWIND   MAGNOLIA WIND          6/28/2013   DR HORTON (SAN MARCOS&NB)
485 MELODY WIND           1   WHISPERWIND   MELODY WIND             7/3/2013   DR HORTON (SAN MARCOS&NB)
479 MAGNOLIA WIND         2   WHISPERWIND   MAGNOLIA WIND           7/5/2013   DR HORTON (SAN MARCOS&NB)
495 MAGNOLIA WIND         2   WHISPERWIND   MAGNOLIA WIND           7/9/2013   DR HORTON (SAN MARCOS&NB)
471 MAGNOLIA WIND         2   WHISPERWIND   MAGNOLIA WIND          7/12/2013   DR HORTON (SAN MARCOS&NB)
492 MAGNOLIA WIND         1   WHISPERWIND   MAGNOLIA WIND          7/15/2013   DR HORTON (SAN MARCOS&NB)
1042 STONE BRANCH         1   WHISPERWIND   STONE BRANCH           7/16/2013   DR HORTON (SAN MARCOS&NB)
484 MAGNOLIA WIND         1   WHISPERWIND   MAGNOLIA WIND          7/19/2013   DR HORTON (SAN MARCOS&NB)
467 MAGNOLIA WIND         2   WHISPERWIND   MAGNOLIA WIND          7/22/2013   DR HORTON (SAN MARCOS&NB)
487 MAGNOLIA WIND         2   WHISPERWIND   MAGNOLIA WIND          7/25/2013   DR HORTON (SAN MARCOS&NB)
476 MAGNOLIA WIND         1   WHISPERWIND   MAGNOLIA WIND           8/5/2013   DR HORTON (SAN MARCOS&NB)
473 MELODY WIND           1   WHISPERWIND   MELODY WIND             8/6/2013   DR HORTON (SAN MARCOS&NB)
489 MELODY WIND           1   WHISPERWIND   MELODY WIND             8/9/2013   DR HORTON (SAN MARCOS&NB)
488 WIND MURMUR           1   WHISPERWIND   WIND MURMUR            8/15/2013   DR HORTON (SAN MARCOS&NB)
483 MAGNOLIA WIND         1   WHISPERWIND   MAGNOLIA WIND          8/16/2013   DR HORTON (SAN MARCOS&NB)
370 GENTLE BREEZE         2   WHISPERWIND   GENTLE BREEZE          8/20/2013   DR HORTON (SAN MARCOS&NB)
497 MELODY WIND           1   WHISPERWIND   MELODY WIND            8/22/2013   DR HORTON (SAN MARCOS&NB)
496 WIND MURMUR           1   WHISPERWIND   WIND MURMUR            8/28/2013   DR HORTON (SAN MARCOS&NB)
1058 STONE BRANCH         1   WHISPERWIND   STONE BRANCH           8/30/2013   DR HORTON (SAN MARCOS&NB)
480 WIND MURMUR           2   WHISPERWIND   WIND MURMUR            8/31/2013   DR HORTON (SAN MARCOS&NB)
512 WIND MURMUR           2   WHISPERWIND   WIND MURMUR             9/3/2013   DR HORTON (SAN MARCOS&NB)
483 WIND MURMUR           1   WHISPERWIND   WIND MURMUR            9/17/2013   DR HORTON (SAN MARCOS&NB)
924 CANYON TRACE          1   CANYON LAKE   CANYON TRACE           12/1/2010   FIVE K CONSTRUCTION
        Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 833 of 1053 PageID:
                                            18398

239 GREYSTONE CRC REMODEL   1   CORDILLERA RANCH      GREYSTONE CRC REMODEL     5/5/2011   GARNER CUSTOM HOMES
239 GREYSTONE‐ADDITION      1   CORDILLERA RANCH      GREYSTONE‐ADDITION       6/24/2011   GARNER CUSTOM HOMES
9012 JODHPUR DRIVE          1   DEER MEADOW           JODHPUR DRIVE             2/3/2011   GARNER CUSTOM HOMES
427 COMAL RUN               1   HEIGHTS COMAL         COMAL RUN               11/29/2010   GARNER CUSTOM HOMES
26945 RANCHLAND VIEW        1   HIGHLANDS RANCH       RANCHLAND VIEW           8/30/2012   GARNER CUSTOM HOMES
125 LEDGE SPRINGS           1   MENGER SPRINGS        LEDGE SPRINGS            9/18/2009   GARNER CUSTOM HOMES
109 FAIR SPRINGS            1   MENGER SPRINGS        FAIR SPRINGS             10/5/2012   GARNER CUSTOM HOMES
22 SENDERO WOODS            2   STONE CREEK RANCH     SENDERO WOODS            8/13/2010   GARNER CUSTOM HOMES
1444 KENDALL JACKSON        2   WOODRIDGE ESTATEs     KENDALL JACKSON          10/5/2009   GARNER CUSTOM HOMES
1023 BOULDER CANYON         2   CANYON SPRINGS        BOULDER CANYON           1/31/2008   GEHAN HOMES
1319 TANAGER COURT          2   CANYON SPRINGS        TANAGER COURT             2/8/2008   GEHAN HOMES
1026 ROCK SHELTER           2   CANYON SPRINGS        ROCK SHELTER             2/27/2008   GEHAN HOMES
1419 SPARROW SONG           1   CANYON SPRINGS        SPARROW SONG             2/28/2008   GEHAN HOMES
1415 SPARROW SONG           2   CANYON SPRINGS        SPARROW SONG             2/28/2008   GEHAN HOMES
1407 SPARROW SONG           1   CANYON SPRINGS        SPARROW SONG              3/5/2008   GEHAN HOMES
1411 SPARROW SONG           2   CANYON SPRINGS        SPARROW SONG              3/7/2008   GEHAN HOMES
1011 BOULDER CANYON         1   CANYON SPRINGS        BOULDER CANYON           3/12/2008   GEHAN HOMES
25827 SPLASHING ROCK        2   CANYON SPRINGS        SPLASHING ROCK           3/13/2008   GEHAN HOMES
1018 ROCK SHELTER           2   CANYON SPRINGS        ROCK SHELTER             3/24/2008   GEHAN HOMES
1446 SPARROW SONG           2   CANYON SPRINGS        SPARROW SONG             8/21/2008   GEHAN HOMES
1450 SPARROW SONG           2   CANYON SPRINGS        SPARROW SONG             8/22/2008   GEHAN HOMES
1438 SPARROW SONG           1   CANYON SPRINGS        SPARROW SONG             8/29/2008   GEHAN HOMES
1454 SPARROW SONG           2   CANYON SPRINGS        SPARROW SONG             8/29/2008   GEHAN HOMES
26110 RAVEN FEATHER         2   CANYON SPRINGS        RAVEN FEATHER             9/3/2008   GEHAN HOMES
1434 SPARROW SONG           2   CANYON SPRINGS        SPARROW SONG              9/4/2008   GEHAN HOMES
1442 SPARROW SONG           1   CANYON SPRINGS        SPARROW SONG              9/5/2008   GEHAN HOMES
1430 SPARROW SONG           2   CANYON SPRINGS        SPARROW SONG             9/11/2008   GEHAN HOMES
26147 MEADOWLARK BAY        2   CANYON SPRINGS        MEADOWLARK BAY           9/23/2008   GEHAN HOMES
26151 MEADOWLARK BAY        2   CANYON SPRINGS        MEADOWLARK BAY           9/24/2008   GEHAN HOMES
1047 ROCK SHELTER           2   CANYON SPRINGS        ROCK SHELTER            10/13/2008   GEHAN HOMES
26155 MEADOWLARK BAY        1   CANYON SPRINGS        MEADOWLARK BAY          10/14/2008   GEHAN HOMES
1015 BOULDER CANYON         2   CANYON SPRINGS        BOULDER CANYON          10/24/2008   GEHAN HOMES
1426 SPARROW SONG           2   CANYON SPRINGS        SPARROW SONG            11/17/2008   GEHAN HOMES
26134 KINGBIRD COVE         1   CANYON SPRINGS        KINGBIRD COVE           11/18/2008   GEHAN HOMES
26138 KINGBIRD COVE         2   CANYON SPRINGS        KINGBIRD COVE           11/21/2008   GEHAN HOMES
26128 STARLING HILL         2   CANYON SPRINGS        STARLING HILL           11/21/2008   GEHAN HOMES
25823 TRICKLING ROCK        2   CANYON SPRINGS        TRICKLING ROCK          11/24/2008   GEHAN HOMES
1402 SPARROW SONG           2   CANYON SPRINGS        SPARROW SONG              1/5/2009   GEHAN HOMES
1431 SPARROW SONG           1   CANYON SPRINGS        SPARROW SONG             1/27/2009   GEHAN HOMES
25822 SPLASHING ROCK        1   CANYON SPRINGS        SPLASHING ROCK            2/2/2009   GEHAN HOMES
26127 KINGBIRD COVE         2   CANYON SPRINGS        KINGBIRD COVE            2/12/2009   GEHAN HOMES
26211 MEADOWLARK BAY        2   CANYON SPRINGS        MEADOWLARK BAY           3/18/2009   GEHAN HOMES
26126 KINGBIRD COVE         2   CANYON SPRINGS        KINGBIRD COVE            3/26/2009   GEHAN HOMES
26206 RAVEN FEATHER         2   CANYON SPRINGS        RAVEN FEATHER             4/3/2009   GEHAN HOMES
26219 MEADOWLARK BAY        2   CANYON SPRINGS        MEADOWLARK BAY           4/14/2009   GEHAN HOMES
1411 OSPREY HEIGHTS         2   CANYON SPRINGS        OSPREY HEIGHTS           4/29/2009   GEHAN HOMES
26122 KINGBIRD COVE         2   CANYON SPRINGS        KINGBIRD COVE            5/20/2009   GEHAN HOMES
1006 BOULDER CANYON         2   CANYON SPRINGS        BOULDER CANYON           5/21/2009   GEHAN HOMES
1427 OSPREY HEIGHTS         2   CANYON SPRINGS        OSPREY HEIGHTS           6/11/2009   GEHAN HOMES
1410 SPARROW SONG           2   CANYON SPRINGS        SPARROW SONG             6/19/2009   GEHAN HOMES
1003 BOULDER CANYON         2   CANYON SPRINGS        BOULDER CANYON           6/26/2009   GEHAN HOMES
1031 ROCK SHELTER           2   CANYON SPRINGS        ROCK SHELTER             7/23/2009   GEHAN HOMES
1738 WILD FIRE              1   ENCLAVE AT WESTOVER   WILD FIRE                4/15/2008   GEHAN HOMES
1535 WILD FIRE              1   ENCLAVE AT WESTOVER   WILD FIRE                4/24/2008   GEHAN HOMES
1531 WILD FIRE              1   ENCLAVE AT WESTOVER   WILD FIRE                 5/1/2008   GEHAN HOMES
1622 WILD FIRE              1   ENCLAVE AT WESTOVER   WILD FIRE                 5/9/2008   GEHAN HOMES
1618 WILD FIRE              2   ENCLAVE AT WESTOVER   WILD FIRE                6/19/2008   GEHAN HOMES
1726 WILD FIRE              2   ENCLAVE AT WESTOVER   WILD FIRE                10/3/2008   GEHAN HOMES
        Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 834 of 1053 PageID:
                                            18399

9227 WIND DANCER          2   ENCLAVE AT WESTOVER   WIND DANCER         10/7/2008   GEHAN HOMES
1522 WILD FIRE            2   ENCLAVE AT WESTOVER   WILD FIRE           10/7/2008   GEHAN HOMES
1546 WILDFIRE             2   ENCLAVE AT WESTOVER   WILDFIRE           10/31/2008   GEHAN HOMES
9242 WIND TALKER          1   ENCLAVE AT WESTOVER   WIND TALKER         1/19/2009   GEHAN HOMES
9231 WIND DANCER          1   ENCLAVE AT WESTOVER   WIND DANCER         2/20/2009   GEHAN HOMES
1614 WILD FIRE            2   ENCLAVE AT WESTOVER   WILD FIRE           3/25/2009   GEHAN HOMES
9327 WAVE DANCE           1   ENCLAVE AT WESTOVER   WAVE DANCE          4/27/2009   GEHAN HOMES
1619 WILD FIRE            2   ENCLAVE AT WESTOVER   WILD FIRE           5/29/2009   GEHAN HOMES
9322 WIND TALKER          1   ENCLAVE AT WESTOVER   WIND TALKER          6/2/2009   GEHAN HOMES
1530 WILD FIRE            2   ENCLAVE AT WESTOVER   WILD FIRE            6/3/2009   GEHAN HOMES
9334 WAVE DANCE           2   ENCLAVE AT WESTOVER   WAVE DANCE          7/13/2009   GEHAN HOMES
13022 GORDONS KNOLL       1   GORDONS GROVE         GORDONS KNOLL        1/7/2008   GEHAN HOMES
13026 GORDONS KNOLL       2   GORDONS GROVE         GORDONS KNOLL        1/9/2008   GEHAN HOMES
13010 GORDONS MOTT        1   GORDONS GROVE         GORDONS MOTT        1/22/2008   GEHAN HOMES
13006 GORDONS MOTT        2   GORDONS GROVE         GORDONS MOTT        1/23/2008   GEHAN HOMES
706 GROVE BEND            2   GORDONS GROVE         GROVE BEND          5/15/2008   GEHAN HOMES
910 ROLLING GROVE         2   GORDONS GROVE         ROLLING GROVE       5/16/2008   GEHAN HOMES
13043 GROVE POINT         1   GORDONS GROVE         GROVE POINT         5/20/2008   GEHAN HOMES
13035 GROVE POINT         2   GORDONS GROVE         GROVE POINT         5/24/2008   GEHAN HOMES
914 ROLLING GROVE         2   GORDONS GROVE         ROLLING GROVE       6/13/2008   GEHAN HOMES
13039 GROVE POINT         1   GORDONS GROVE         GROVE POINT         6/30/2008   GEHAN HOMES
13059 GORDONS MOTT        2   GORDONS GROVE         GORDONS MOTT         7/3/2008   GEHAN HOMES
13003 GROOVE POINT        2   GORDONS GROVE         GROOVE POINT         8/5/2008   GEHAN HOMES
715 ROLLING GROVE         2   GORDONS GROVE         ROLLING GROVE        8/6/2008   GEHAN HOMES
13015 GROVE WOOD          2   GORDONS GROVE         GROVE WOOD           8/8/2008   GEHAN HOMES
13023 GORDONS MOTT        1   GORDONS GROVE         GORDONS MOTT        8/16/2008   GEHAN HOMES
13030 GORDONS MOTT        2   GORDONS GROVE         GORDONS MOTT         9/5/2008   GEHAN HOMES
13031 GROVE POINT         2   GORDONS GROVE         GROVE POINT         9/16/2008   GEHAN HOMES
906 ROLLING GROVE         2   GORDONS GROVE         ROLLING GROVE       9/26/2008   GEHAN HOMES
13038 GORDONS MOTT        1   GORDONS GROVE         GORDONS MOTT        10/2/2008   GEHAN HOMES
902 ROLLING GROVE         1   GORDONS GROVE         ROLLING GROVE       10/7/2008   GEHAN HOMES
13014 GORDONS MOTT        1   GORDONS GROVE         GORDONS MOTT       10/21/2008   GEHAN HOMES
13027 GORDONS KNOLL       1   GORDONS GROVE         GORDONS KNOLL      10/23/2008   GEHAN HOMES
13019 GROVEWOODS          2   GORDONS GROVE         GROVEWOODS          11/4/2008   GEHAN HOMES
13011 GROVE POINT         1   GORDONS GROVE         GROVE POINT         11/5/2008   GEHAN HOMES
907 GORDONS GIN           2   GORDONS GROVE         GORDONS GIN         11/5/2008   GEHAN HOMES
13022 GROVE POINT         2   GORDONS GROVE         GROVE POINT         11/5/2008   GEHAN HOMES
711 ROLLING GROVE         2   GORDONS GROVE         ROLLING GROVE       11/6/2008   GEHAN HOMES
807 ROLLING GROVE         2   GORDONS GROVE         ROLLING GROVE      11/11/2008   GEHAN HOMES
13027 GORDONS MOTT        1   GORDONS GROVE         GORDONS MOTT       11/11/2008   GEHAN HOMES
13014 GROVEWOODS          2   GORDONS GROVE         GROVEWOODS          1/15/2009   GEHAN HOMES
13002 GORDONS MOTT        2   GORDONS GROVE         GORDONS MOTT        1/19/2009   GEHAN HOMES
803 ROLLING GROVE         1   GORDONS GROVE         ROLLING GROVE        2/3/2009   GEHAN HOMES
13023 GROVEWOODS          2   GORDONS GROVE         GROVEWOODS          2/20/2009   GEHAN HOMES
703 ROLLING GROVE         2   GORDONS GROVE         ROLLING GROVE        3/5/2009   GEHAN HOMES
13018 GORDONS KNOLL       1   GORDONS GROVE         GORDONS KNOLL       3/18/2009   GEHAN HOMES
919 GORDONS GIN           2   GORDONS GROVE         GORDONS GIN         4/13/2009   GEHAN HOMES
903 GORDONS GIN           2   GORDONS GROVE         GORDONS GIN         4/21/2009   GEHAN HOMES
13034 GORDONS MOTT        2   GORDONS GROVE         GORDONS MOTT        4/21/2009   GEHAN HOMES
911 GROVE BEND            1   GORDONS GROVE         GROVE BEND          4/24/2009   GEHAN HOMES
13026 GROVE POINT         2   GORDONS GROVE         GROVE POINT          5/4/2009   GEHAN HOMES
611 ROLLING GROVE         2   GORDONS GROVE         ROLLING GROVE       5/22/2009   GEHAN HOMES
13031 GORDONS MOTT        2   GORDONS GROVE         GORDONS MOTT        6/18/2009   GEHAN HOMES
13034 GROVE POINT         2   GORDONS GROVE         GROVE POINT         6/19/2009   GEHAN HOMES
13027 GROVEWOODS          2   GORDONS GROVE         GROVEWOODS           7/2/2009   GEHAN HOMES
719 ROLLING GROVE         2   GORDONS GROVE         ROLLING GROVE       7/27/2009   GEHAN HOMES
10895 LADD ROAD           1   MACDONA               LADD ROAD           9/20/2011   GILBERTO RODRIGUEZ
25931 HOOTANANNY DRIVE    1   TIMBERWOOD PARK       HOOTANANNY DRIVE     3/5/2009   GLEN MEREDITH
         Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 835 of 1053 PageID:
                                             18400

26745 TIMBERLINE DRIVE     1   TIMBERWOOD PARK   TIMBERLINE DRIVE      5/9/2012   GLEN MEREDITH
10107 CIRCLE E TRAIL       2   HELOTES           CIRCLE E TRAIL       8/17/2012   GOLESCO, INC.
124 KEITH FOSTER ROAD      2   NEW BRAUNFELS     KEITH FOSTER ROAD    2/20/2012   GOLESCO, INC.
719 LONG RIDGE             2   SPRING BRANCH     LONG RIDGE            4/6/2009   HILLSCAPE CUSTOM HOMES
5320 CELTS CIRCLE          2   Bulverde (City)   CELTS CIRCLE        12/15/2010   HOUSER CUSTOM HOMES
8714 PENSIVE DRIVE         1   JUDSON HEIGHTS    PENSIVE DRIVE        2/25/2011   J&J DEVELOPMENT, INC.
8710 PENSIVE DRIVE         1   JUDSON HEIGHTS    PENSIVE DRIVE        3/22/2011   J&J DEVELOPMENT, INC.
7226 COLINA WAY            2   JUDSON HEIGHTS    COLINA WAY           11/4/2011   J&J DEVELOPMENT, INC.
7228 COLINA WAY            2   JUDSON HEIGHTS    COLINA WAY           11/4/2011   J&J DEVELOPMENT, INC.
7222 COLINA WAY            2   JUDSON HEIGHTS    COLINA WAY           1/20/2012   J&J DEVELOPMENT, INC.
7224 COLINA WAY            2   JUDSON HEIGHTS    COLINA WAY           1/20/2012   J&J DEVELOPMENT, INC.
1823 CENTURY OAK TRAIL     1   TANGLEWOOD PARK   CENTURY OAK TRAIL     8/9/2012   J&J DEVELOPMENT, INC.
1839 CENTURY OAK TRAIL     2   TANGLEWOOD PARK   CENTURY OAK TRAIL    8/13/2012   J&J DEVELOPMENT, INC.
13702 MONEY TREE           1   TANGLEWOOD PARK   MONEY TREE           8/20/2012   J&J DEVELOPMENT, INC.
1826 BUCK RIDGE LANE       1   TANGLEWOOD PARK   BUCK RIDGE LANE      8/21/2012   J&J DEVELOPMENT, INC.
7218 COLINA WAY            2   JUDSON HEIGHTS    COLINA WAY          12/13/2012   J&J DEVELOPMENT, INC.
7220 COLINA WAY            2   JUDSON HEIGHTS    COLINA WAY          12/13/2012   J&J DEVELOPMENT, INC.
7216 COLINA WAY            2   JUDSON HEIGHTS    COLINA WAY           2/26/2013   J&J DEVELOPMENT, INC.
7214 COLINA WAY            2   JUDSON HEIGHTS    COLINA WAY           2/26/2013   J&J DEVELOPMENT, INC.
7212 COLINA WAY            2   JUDSON HEIGHTS    COLINA WAY            3/5/2013   J&J DEVELOPMENT, INC.
7210 COLINA WAY            2   JUDSON HEIGHTS    COLINA WAY            3/5/2013   J&J DEVELOPMENT, INC.
7206 COLINA WAY            2   JUDSON HEIGHTS    COLINA WAY            9/5/2013   J&J DEVELOPMENT, INC.
7208 COLINA WAY            2   JUDSON HEIGHTS    COLINA WAY            9/5/2013   J&J DEVELOPMENT, INC.
7202 COLINA WAY            2   JUDSON HEIGHTS    COLINA WAY           9/11/2013   J&J DEVELOPMENT, INC.
7204 COLINA WAY            2   JUDSON HEIGHTS    COLINA WAY           9/13/2013   J&J DEVELOPMENT, INC.
1818 BUCK RIDGE LANE       1   TANGLEWOOD PARK   BUCK RIDGE LANE      1/10/2013   J&J DEVELOPMENT, INC.
1815 CENTURY OAK TRAIL     1   TANGLEWOOD PARK   CENTURY OAK TRAIL    3/13/2013   J&J DEVELOPMENT, INC.
1811 CENTURY OAK TRAIL     1   TANGLEWOOD PARK   CENTURY OAK TRAIL    5/24/2013   J&J DEVELOPMENT, INC.
13714 MONEY TREE           1   TANGLEWOOD PARK   MONEY TREE           5/29/2013   J&J DEVELOPMENT, INC.
30414 SADDLERIDGE DR.      2   SADDLERIDGE       SADDLERIDGE DR.      5/23/2012   JAMES BERRY
20219 BELLA GLADE          1   CRESTA BELLA      BELLA GLADE         10/29/2013   JOHN MICHAEL HOMES
1966 LAKEVIEW DRIVE        1   CANYON LAKE       LAKEVIEW DRIVE        4/5/2011   JPJ CONSTRUCTION
7658 HEAVENLY ARBOR        1   CROSS CREEK       HEAVENLY ARBOR        8/5/2013   KB HOMES
7654 HEAVENLY ARBOR        2   CROSS CREEK       HEAVENLY ARBOR        8/6/2013   KB HOMES
7750 HEAVENLY ARBOR        2   CROSS CREEK       HEAVENLY ARBOR       8/15/2013   KB HOMES
7742 HEAVENLY ARBOR        2   CROSS CREEK       HEAVENLY ARBOR       8/16/2013   KB HOMES
7746 HEAVENLY ARBOR        2   CROSS CREEK       HEAVENLY ARBOR       8/29/2013   KB HOMES
125 MUSTANG RUN            2   HERFF RANCH       MUSTANG RUN          4/15/2011   KB HOMES
133 MUSTANG RUN            2   HERFF RANCH       MUSTANG RUN          4/18/2011   KB HOMES
116 BROWN HAWK             2   HERFF RANCH       BROWN HAWK            5/3/2011   KB HOMES
120 RED BUD                2   HERFF RANCH       RED BUD               5/5/2011   KB HOMES
108 BROWN HAWK             2   HERFF RANCH       BROWN HAWK            5/6/2011   KB HOMES
100 MUSTANG RUN            1   HERFF RANCH       MUSTANG RUN          5/10/2011   KB HOMES
241 LASSO FALLS            2   HERFF RANCH       LASSO FALLS          5/10/2011   KB HOMES
224 HORSE HILL             2   HERFF RANCH       HORSE HILL           5/20/2011   KB HOMES
200 HORSE HILL             1   HERFF RANCH       HORSE HILL           5/23/2011   KB HOMES
320 LASSO FALLS            1   HERFF RANCH       LASSO FALLS           6/3/2011   KB HOMES
141 RATTLESNAKE BLUFF      1   HERFF RANCH       RATTLESNAKE BLUFF     6/3/2011   KB HOMES
208 LONE STAR              1   HERFF RANCH       LONE STAR            6/13/2011   KB HOMES
120 BROWN HAWK             2   HERFF RANCH       BROWN HAWK           6/14/2011   KB HOMES
105 BROWN HAWK             2   HERFF RANCH       BROWN HAWK           6/17/2011   KB HOMES
100 DUSTY CORRAL           2   HERFF RANCH       DUSTY CORRAL         6/29/2011   KB HOMES
109 BROWN HAWK             2   HERFF RANCH       BROWN HAWK           6/30/2011   KB HOMES
301 LASSO FALLS            2   HERFF RANCH       LASSO FALLS           7/6/2011   KB HOMES
113 LILLY CREEK            2   HERFF RANCH       LILLY CREEK           7/6/2011   KB HOMES
233 MUSTANG RUN            1   HERFF RANCH       MUSTANG RUN          7/28/2011   KB HOMES
109 LONE STAR              1   HERFF RANCH       LONE STAR            7/29/2011   KB HOMES
125 BROWN HAWK             2   HERFF RANCH       BROWN HAWK            8/5/2011   KB HOMES
         Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 836 of 1053 PageID:
                                             18401

104 BROWN HAWK             2   HERFF RANCH   BROWN HAWK              8/18/2011   KB HOMES
104 PRAIRIE FALCON         1   HERFF RANCH   PRAIRIE FALCON          8/19/2011   KB HOMES
140 MUSTANG RUN            1   HERFF RANCH   MUSTANG RUN             9/19/2011   KB HOMES
300 LASSO FALLS            1   HERFF RANCH   LASSO FALLS             9/20/2011   KB HOMES
112 LONE STAR              1   HERFF RANCH   LONE STAR               9/28/2011   KB HOMES
100 LONE STAR              1   HERFF RANCH   LONE STAR               9/29/2011   KB HOMES
224 WINDING RIVER          2   HERFF RANCH   WINDING RIVER           10/3/2011   KB HOMES
104 WATERFALL COURT        2   HERFF RANCH   WATERFALL COURT         10/4/2011   KB HOMES
101 WATERFALL COURT        1   HERFF RANCH   WATERFALL COURT         10/4/2011   KB HOMES
252 HORSE HILL             2   HERFF RANCH   HORSE HILL              10/6/2011   KB HOMES
124 BROWN HAWK             1   HERFF RANCH   BROWN HAWK              10/7/2011   KB HOMES
105 LONE STAR              1   HERFF RANCH   LONE STAR              10/17/2011   KB HOMES
213 MUSTANG RUN            1   HERFF RANCH   MUSTANG RUN            10/25/2011   KB HOMES
112 BROWN HAWK             2   HERFF RANCH   BROWN HAWK             10/26/2011   KB HOMES
244 HORSE HILL             2   HERFF RANCH   HORSE HILL              11/1/2011   KB HOMES
220 WINDING RIVER          2   HERFF RANCH   WINDING RIVER           11/2/2011   KB HOMES
240 HORSE HILL             2   HERFF RANCH   HORSE HILL              12/1/2011   KB HOMES
104 LONE STAR              2   HERFF RANCH   LONE STAR               12/8/2011   KB HOMES
228 WINDING RIVER          2   HERFF RANCH   WINDING RIVER           12/8/2011   KB HOMES
125 LILLY CREEK            2   HERFF RANCH   LILLY CREEK             1/25/2012   KB HOMES
116 LONE STAR              2   HERFF RANCH   LONE STAR                3/7/2012   KB HOMES
228 HORSE HILL             1   HERFF RANCH   HORSE HILL              3/16/2012   KB HOMES
101 LONE STAR              2   HERFF RANCH   LONE STAR               3/21/2012   KB HOMES
232 WINDING RIVER          1   HERFF RANCH   WINDING RIVER           3/22/2012   KB HOMES
100 CACTUS PEAR            2   HERFF RANCH   CACTUS PEAR             3/23/2012   KB HOMES
200 MUSTANG RUN            1   HERFF RANCH   MUSTANG RUN             3/29/2012   KB HOMES
136 MUSTANG RUN            2   HERFF RANCH   MUSTANG RUN             3/29/2012   KB HOMES
100 COLD RIVER             1   HERFF RANCH   COLD RIVER              4/13/2012   KB HOMES
101 MUSTANG RUN            2   HERFF RANCH   MUSTANG RUN             4/13/2012   KB HOMES
101 LILLY CREEK            2   HERFF RANCH   LILLY CREEK             4/17/2012   KB HOMES
232 HORSE HILL             2   HERFF RANCH   HORSE HILL              4/19/2012   KB HOMES
140 RATTLESNAKE BLUFF      1   HERFF RANCH   RATTLESNAKE BLUFF        5/3/2012   KB HOMES
100 WATERFALL CT.          2   HERFF RANCH   WATERFALL CT.            5/7/2012   KB HOMES
217 LASSO FALLS            2   HERFF RANCH   LASSO FALLS              5/9/2012   KB HOMES
100 RATTLESNAKE BLUFF      2   HERFF RANCH   RATTLESNAKE BLUFF       5/21/2012   KB HOMES
112 COYOTE CIRCLE          2   HERFF RANCH   COYOTE CIRCLE           5/22/2012   KB HOMES
236 HORSE HILL             2   HERFF RANCH   HORSE HILL              6/18/2012   KB HOMES
237 MUSTANG RUN            2   HERFF RANCH   MUSTANG RUN             6/20/2012   KB HOMES
225 MUSTANG RUN            2   HERFF RANCH   MUSTANG RUN             7/12/2012   KB HOMES
132 CACTUS PEAR            2   HERFF RANCH   CACTUS PEAR             7/14/2012   KB HOMES
109 DESERT FLOWER          1   HERFF RANCH   DESERT FLOWER           7/24/2012   KB HOMES
113 DESERT FLOWER          1   HERFF RANCH   DESERT FLOWER           7/24/2012   KB HOMES
105 DESERT FLOWER          2   HERFF RANCH   DESERT FLOWER           7/26/2012   KB HOMES
101 BROWN HAWK             2   HERFF RANCH   BROWN HAWK              7/31/2012   KB HOMES
108 LONE STAR              1   HERFF RANCH   LONE STAR                8/2/2012   KB HOMES
124 RATTLESNAKE BLUFF      1   HERFF RANCH   RATTLESNAKE BLUFF        8/3/2012   KB HOMES
248 WINDING RIVER          2   HERFF RANCH   WINDING RIVER            8/6/2012   KB HOMES
121 SADDLE HORN            2   HERFF RANCH   SADDLE HORN              8/7/2012   KB HOMES
121 LONE STAR              1   HERFF RANCH   LONE STAR               8/14/2012   KB HOMES
205 SANDY SHOAL            1   HERFF RANCH   SANDY SHOAL             8/16/2012   KB HOMES
156 DESERT FLOWER          1   HERFF RANCH   DESERT FLOWER           8/21/2012   KB HOMES
129 BROWN HAWK             2   HERFF RANCH   BROWN HAWK              8/31/2012   KB HOMES
105 WATERFALL COURT        2   HERFF RANCH   WATERFALL COURT         8/31/2012   KB HOMES
117 LONE STAR              1   HERFF RANCH   LONE STAR               9/10/2012   KB HOMES
109 RATTLESNAKE BLUFF      2   HERFF RANCH   RATTLESNAKE BLUFF       9/13/2012   KB HOMES
108 LILLY CREEK            2   HERFF RANCH   LILLY CREEK             9/13/2012   KB HOMES
121 BROWN HAWK             2   HERFF RANCH   BROWN HAWK              10/4/2012   KB HOMES
141 SANDY SHOAL            2   HERFF RANCH   SANDY SHOAL             10/4/2012   KB HOMES
         Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 837 of 1053 PageID:
                                             18402

216 WINDING RIVER          2   HERFF RANCH   WINDING RIVER           10/5/2012   KB HOMES
221 SANDY SHOAL            2   HERFF RANCH   SANDY SHOAL            10/11/2012   KB HOMES
217 SANDY SHOAL            2   HERFF RANCH   SANDY SHOAL            10/23/2012   KB HOMES
113 BROWN HAWK             2   HERFF RANCH   BROWN HAWK             10/24/2012   KB HOMES
209 SANDY SHOAL            2   HERFF RANCH   SANDY SHOAL            10/24/2012   KB HOMES
105 RATTLESNAKE BLUFF      2   HERFF RANCH   RATTLESNAKE BLUFF      10/25/2012   KB HOMES
100 ROCKY PATH             2   HERFF RANCH   ROCKY PATH             10/31/2012   KB HOMES
108 RATTLESNAKE BLUFF      2   HERFF RANCH   RATTLESNAKE BLUFF       11/2/2012   KB HOMES
109 RED BUD                1   HERFF RANCH   RED BUD                 11/2/2012   KB HOMES
129 RATTLESNAKE BLUFF      2   HERFF RANCH   RATTLESNAKE BLUFF       11/7/2012   KB HOMES
113 LONE STAR              2   HERFF RANCH   LONE STAR               11/7/2012   KB HOMES
128 BROWN HAWK             1   HERFF RANCH   BROWN HAWK             11/15/2012   KB HOMES
160 DESERT FLOWER          2   HERFF RANCH   DESERT FLOWER          11/21/2012   KB HOMES
120 LONE STAR              1   HERFF RANCH   LONE STAR                1/2/2013   KB HOMES
129 LONE STAR              1   HERFF RANCH   LONE STAR                1/4/2013   KB HOMES
112 CACTUS PEAR            2   HERFF RANCH   CACTUS PEAR             1/18/2013   KB HOMES
156 LONE STAR              2   HERFF RANCH   LONE STAR                2/1/2013   KB HOMES
149 DESERT FLOWER          2   HERFF RANCH   DESERT FLOWER           2/12/2013   KB HOMES
136 LONE STAR              1   HERFF RANCH   LONE STAR                3/2/2013   KB HOMES
173 DESERT FLOWER          1   HERFF RANCH   DESERT FLOWER            3/6/2013   KB HOMES
128 LONE STAR              1   HERFF RANCH   LONE STAR               3/28/2013   KB HOMES
144 LONE STAR              1   HERFF RANCH   LONE STAR                4/5/2013   KB HOMES
164 DESERT FLOWER          2   HERFF RANCH   DESERT FLOWER            4/8/2013   KB HOMES
161 DESERT FLOWER          2   HERFF RANCH   DESERT FLOWER            4/8/2013   KB HOMES
201 SANDY SHOAL            1   HERFF RANCH   SANDY SHOAL             4/10/2013   KB HOMES
160 LONE STAR              1   HERFF RANCH   LONE STAR               4/23/2013   KB HOMES
113 CACTUS PEAR            1   HERFF RANCH   CACTUS PEAR             4/25/2013   KB HOMES
116 SIDEWINDER             1   HERFF RANCH   SIDEWINDER              4/26/2013   KB HOMES
136 CACTUS PEAR            2   HERFF RANCH   CACTUS PEAR              5/3/2013   KB HOMES
232 LONE STAR              2   HERFF RANCH   LONE STAR               5/20/2013   KB HOMES
125 LONE STAR              2   HERFF RANCH   LONE STAR               5/23/2013   KB HOMES
104 ROCKY PATH             2   HERFF RANCH   ROCKY PATH              5/24/2013   KB HOMES
104 CACTUS PEAR            2   HERFF RANCH   CACTUS PEAR             5/31/2013   KB HOMES
116 CACTUS PEAR            2   HERFF RANCH   CACTUS PEAR              6/1/2013   KB HOMES
165 DESERT FLOWER          1   HERFF RANCH   DESERT FLOWER            6/3/2013   KB HOMES
116 RED BUD                2   HERFF RANCH   RED BUD                 6/17/2013   KB HOMES
213 SANDY SHOAL            1   HERFF RANCH   SANDY SHOAL             6/24/2013   KB HOMES
132 DESERT FLOWER          1   HERFF RANCH   DESERT FLOWER           6/25/2013   KB HOMES
140 DESERT FLOWER          2   HERFF RANCH   DESERT FLOWER           6/26/2013   KB HOMES
116 DESERT FLOWER          1   HERFF RANCH   DESERT FLOWER            7/5/2013   KB HOMES
113 RED BUD                2   HERFF RANCH   RED BUD                 7/12/2013   KB HOMES
148 LONE STAR              1   HERFF RANCH   LONE STAR               7/16/2013   KB HOMES
152 LONE STAR              1   HERFF RANCH   LONE STAR               7/17/2013   KB HOMES
213 LASSO FALLS            2   HERFF RANCH   LASSO FALLS             7/19/2013   KB HOMES
117 BROWN HAWK             2   HERFF RANCH   BROWN HAWK               8/1/2013   KB HOMES
108 RED BUD                2   HERFF RANCH   RED BUD                 8/14/2013   KB HOMES
100 RED BUD                1   HERFF RANCH   RED BUD                 8/16/2013   KB HOMES
221 LASSO FALLS            2   HERFF RANCH   LASSO FALLS             8/23/2013   KB HOMES
129 DESERT FLOWER          2   HERFF RANCH   DESERT FLOWER           8/23/2013   KB HOMES
124 SIDEWINDER             2   HERFF RANCH   SIDEWINDER              8/28/2013   KB HOMES
152 DESERT FLOWER          1   HERFF RANCH   DESERT FLOWER            9/3/2013   KB HOMES
237 LASSO FALLS            2   HERFF RANCH   LASSO FALLS              9/3/2013   KB HOMES
112 LILLY CREEK            2   HERFF RANCH   LILLY CREEK              9/6/2013   KB HOMES
140 COLD RIVER             2   HERFF RANCH   COLD RIVER               9/9/2013   KB HOMES
169 DESERT FLOWER          2   HERFF RANCH   DESERT FLOWER           9/20/2013   KB HOMES
120 CACTUS PEAR            2   HERFF RANCH   CACTUS PEAR             10/3/2013   KB HOMES
124 DESERT FLOWER          1   HERFF RANCH   DESERT FLOWER           10/4/2013   KB HOMES
105 LILLY CREEK            2   HERFF RANCH   LILLY CREEK             10/8/2013   KB HOMES
         Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 838 of 1053 PageID:
                                             18403

137 DESERT FLOWER          1   HERFF RANCH      DESERT FLOWER       10/11/2013   KB HOMES
229 MUSTANG RUN            1   HERFF RANCH      MUSTANG RUN         10/17/2013   KB HOMES
168 LONE STAR              2   HERFF RANCH      LONE STAR           10/24/2013   KB HOMES
132 LONE STAR              1   HERFF RANCH      LONE STAR           10/25/2013   KB HOMES
109 WATERFALL CT.          1   HERFF RANCH      WATERFALL CT.       10/28/2013   KB HOMES
176 LONE STAR              2   HERFF RANCH      LONE STAR           10/30/2013   KB HOMES
209 MUSTANG RUN            2   HERFF RANCH      MUSTANG RUN         10/30/2013   KB HOMES
172 LONE STAR              2   HERFF RANCH      LONE STAR            11/5/2013   KB HOMES
108 CACTUS PEAR            2   HERFF RANCH      CACTUS PEAR          11/5/2013   KB HOMES
216 LONE STAR              2   HERFF RANCH      LONE STAR            11/6/2013   KB HOMES
6502 WIND ARBOR            1   IRONWOOD         WIND ARBOR           4/30/2013   KB HOMES
6503 WIND ARBOR            2   IRONWOOD         WIND ARBOR           4/30/2013   KB HOMES
9107 WIND CROWN            2   IRONWOOD         WIND CROWN           7/24/2013   KB HOMES
9122 WIND CROWN            2   IRONWOOD         WIND CROWN           7/25/2013   KB HOMES
9167 WIND TERRACE          1   IRONWOOD         WIND TERRACE         7/26/2013   KB HOMES
9114 WIND CROWN            2   IRONWOOD         WIND CROWN           7/27/2013   KB HOMES
9211 WIND CROWN            2   IRONWOOD         WIND CROWN           8/13/2013   KB HOMES
9118 WIND CROWN            1   IRONWOOD         WIND CROWN           9/10/2013   KB HOMES
9163 WIND TERRACE          2   IRONWOOD         WIND TERRACE         9/17/2013   KB HOMES
9175 WIND TERRACE          2   IRONWOOD         WIND TERRACE         9/24/2013   KB HOMES
9171 WIND TERRACE          2   IRONWOOD         WIND TERRACE         9/24/2013   KB HOMES
9155 WIND TERRACE          2   IRONWOOD         WIND TERRACE         9/26/2013   KB HOMES
9166 WIND TERRACE          2   IRONWOOD         WIND TERRACE         11/1/2013   KB HOMES
9154 WIND TERRACE          1   IRONWOOD         WIND TERRACE         11/5/2013   KB HOMES
                               QUARRY AT IRON
1206 ANDOVER BAY           2   MOUNTAIN         ANDOVER BAY          4/11/2011 KB HOMES
                               QUARRY AT IRON
19227 BARROW BAY           2   MOUNTAIN         BARROW BAY           4/26/2011 KB HOMES
                               QUARRY AT IRON
19215 BARTLETT BAY         1   MOUNTAIN         BARTLETT BAY         4/27/2011 KB HOMES
                               QUARRY AT IRON
19211 BARTLETT BAY         2   MOUNTAIN         BARTLETT BAY         4/27/2011 KB HOMES
                               QUARRY AT IRON
1215 ANDOVER BAY           2   MOUNTAIN         ANDOVER BAY          5/19/2011 KB HOMES
                               QUARRY AT IRON
19215 DEEP BAY             2   MOUNTAIN         DEEP BAY              8/2/2011 KB HOMES
                               QUARRY AT IRON
1203 ANDOVER BAY           2   MOUNTAIN         ANDOVER BAY          8/10/2011 KB HOMES
                               QUARRY AT IRON
1226 ANDOVER BAY           2   MOUNTAIN         ANDOVER BAY          8/12/2011   KB HOMES
333 WAGON WHEEL WAY        1   CIBOLO VALLEY    WAGON WHEEL WAY      2/13/2008   KIMBALL HILL HOMES
337 WAGON WHEEL WAY        1   CIBOLO VALLEY    WAGON WHEEL WAY      2/14/2008   KIMBALL HILL HOMES
341 WAGON WHEEL WAY        2   CIBOLO VALLEY    WAGON WHEEL WAY      2/27/2008   KIMBALL HILL HOMES
345 WAGON WHEEL WAY        2   CIBOLO VALLEY    WAGON WHEEL WAY      2/29/2008   KIMBALL HILL HOMES
349 WAGON WHEEL WAY        2   CIBOLO VALLEY    WAGON WHEEL WAY      3/26/2008   KIMBALL HILL HOMES
320 WAGON WHEEL WAY        2   CIBOLO VALLEY    WAGON WHEEL WAY      5/22/2008   KIMBALL HILL HOMES
328 WAGON WHEEL WAY        2   CIBOLO VALLEY    WAGON WHEEL WAY       6/3/2008   KIMBALL HILL HOMES
332 WAGON WHEEL WAY        1   CIBOLO VALLEY    WAGON WHEEL WAY       6/5/2008   KIMBALL HILL HOMES
348 WAGON WHEEL WAY        1   CIBOLO VALLEY    WAGON WHEEL WAY      6/16/2008   KIMBALL HILL HOMES
336 WAGON WHEEL WAY        2   CIBOLO VALLEY    WAGON WHEEL WAY      6/17/2008   KIMBALL HILL HOMES
360 WAGON WHEEL WAY        1   CIBOLO VALLEY    WAGON WHEEL WAY      6/17/2008   KIMBALL HILL HOMES
352 WAGON WHEEL WAY        2   CIBOLO VALLEY    WAGON WHEEL WAY      6/24/2008   KIMBALL HILL HOMES
324 WAGON WHEEL WAY        2   CIBOLO VALLEY    WAGON WHEEL WAY      6/30/2008   KIMBALL HILL HOMES
344 WAGON WHEEL WAY        2   CIBOLO VALLEY    WAGON WHEEL WAY      7/15/2008   KIMBALL HILL HOMES
208 LONGHORN WAY           2   CIBOLO VALLEY    LONGHORN WAY         7/21/2008   KIMBALL HILL HOMES
364 WAGON WHEEL WAY        1   CIBOLO VALLEY    WAGON WHEEL WAY      8/20/2008   KIMBALL HILL HOMES
340 WAGON WHEEL WAY        1   CIBOLO VALLEY    WAGON WHEEL WAY      9/11/2008   KIMBALL HILL HOMES
200 LONGHORN WAY           1   CIBOLO VALLEY    LONGHORN WAY         9/18/2008   KIMBALL HILL HOMES
         Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 839 of 1053 PageID:
                                             18404

356 WAGON WHEEL WAY        2   CIBOLO VALLEY     WAGON WHEEL WAY        9/24/2008 KIMBALL HILL HOMES
368 WAGON WHEEL WAY        1   CIBOLO VALLEY     WAGON WHEEL WAY       10/29/2008 KIMBALL HILL HOMES
8107 RUSTIC CHASE          2   SABLE CHASE       RUSTIC CHASE           4/12/2008 KIMBALL HILL HOMES
26642 CAMDEN CHASE         2   SABLE CHASE       CAMDEN CHASE           5/22/2008 KIMBALL HILL HOMES
26639 CALLAWAY RUN         2   SABLE CHASE       CALLAWAY RUN            6/9/2008 KIMBALL HILL HOMES
26646 CAMDEN CHASE         2   SABLE CHASE       CAMDEN CHASE           6/25/2008 KIMBALL HILL HOMES
26635 CALLAWAY RUN         2   SABLE CHASE       CALLAWAY RUN           8/11/2008 KIMBALL HILL HOMES
24526 LUCCA MIST           2   TUSCANY HEIGHTS   LUCCA MIST             2/13/2008 KIMBALL HILL HOMES
2323 CORTONA MIST          2   TUSCANY HEIGHTS   CORTONA MIST           2/20/2008 KIMBALL HILL HOMES
24826 CHIANTI WAY          2   TUSCANY HEIGHTS   CHIANTI WAY            3/31/2008 KIMBALL HILL HOMES
24531 LUCCA MIST           2   TUSCANY HEIGHTS   LUCCA MIST             6/17/2008 KIMBALL HILL HOMES
24522 LUCCA MIST           2   TUSCANY HEIGHTS   LUCCA MIST             6/20/2008 KIMBALL HILL HOMES
24719 CHIANTI WAY          2   TUSCANY HEIGHTS   CHIANTI WAY            6/24/2008 KIMBALL HILL HOMES
2306 CORTONA MIST          2   TUSCANY HEIGHTS   CORTONA MIST            7/2/2008 KIMBALL HILL HOMES
24518 LUCCA MIST           2   TUSCANY HEIGHTS   LUCCA MIST              7/9/2008 KIMBALL HILL HOMES
2414 CORTONA MIST          2   TUSCANY HEIGHTS   CORTONA MIST           7/10/2008 KIMBALL HILL HOMES
2310 CORTONA MIST          2   TUSCANY HEIGHTS   CORTONA MIST           7/17/2008 KIMBALL HILL HOMES
2407 CORTONA MIST          2   TUSCANY HEIGHTS   CORTONA MIST           8/15/2008 KIMBALL HILL HOMES
24715 CHIANTI WAY          2   TUSCANY HEIGHTS   CHIANTI WAY             9/8/2008 KIMBALL HILL HOMES
2418 CORTONA MIST          2   TUSCANY HEIGHTS   CORTONA MIST          10/31/2008 KIMBALL HILL HOMES
2403 CORTONA MIST          2   TUSCANY HEIGHTS   CORTONA MIST            1/7/2009 KIMBALL HILL HOMES
24723 CHIANTI WAY          2   TUSCANY HEIGHTS   CHIANTI WAY             1/9/2009 KIMBALL HILL HOMES
5538 SOUTHERN OAKS         1   WORTHAM OAKS      SOUTHERN OAKS           1/9/2008 KIMBALL HILL HOMES
5622 THUNDER OAKS          1   WORTHAM OAKS      THUNDER OAKS           1/28/2008 KIMBALL HILL HOMES
5735 SOUTHERN KNOLL        1   WORTHAM OAKS      SOUTHERN KNOLL          2/7/2008 KIMBALL HILL HOMES
5646 SOUTHERN OAKS         2   WORTHAM OAKS      SOUTHERN OAKS          3/31/2008 KIMBALL HILL HOMES
5539 SOUTHERN OAKS         1   WORTHAM OAKS      SOUTHERN OAKS          5/20/2008 KIMBALL HILL HOMES
5647 SOUTHERN OAKS         1   WORTHAM OAKS      SOUTHERN OAKS          5/28/2008 KIMBALL HILL HOMES
5638 THUNDER OAKS          1   WORTHAM OAKS      THUNDER OAKS           5/29/2008 KIMBALL HILL HOMES
5602 SOUTHERN OAKS         2   WORTHAM OAKS      SOUTHERN OAKS          6/12/2008 KIMBALL HILL HOMES
21514 ANTELOPE HILL        2   WORTHAM OAKS      ANTELOPE HILL          6/16/2008 KIMBALL HILL HOMES
5530 SOUTHERN OAKS         1   WORTHAM OAKS      SOUTHERN OAKS          6/23/2008 KIMBALL HILL HOMES
5610 SOUTHERN OAKS         2   WORTHAM OAKS      SOUTHERN OAKS          6/25/2008 KIMBALL HILL HOMES
5511 THUNDER OAKS          1   WORTHAM OAKS      THUNDER OAKS            8/5/2008 KIMBALL HILL HOMES
5527 THUNDER OAKS          1   WORTHAM OAKS      THUNDER OAKS            8/5/2008 KIMBALL HILL HOMES
5527 SOUTHERN OAKS         1   WORTHAM OAKS      SOUTHERN OAKS           8/7/2008 KIMBALL HILL HOMES
5535 SOUTHERN OAKS         1   WORTHAM OAKS      SOUTHERN OAKS          8/13/2008 KIMBALL HILL HOMES
5542 THUNDER OAKS          2   WORTHAM OAKS      THUNDER OAKS           8/18/2008 KIMBALL HILL HOMES
5503 SOUTHERN OAKS         2   WORTHAM OAKS      SOUTHERN OAKS          8/29/2008 KIMBALL HILL HOMES
5515 THUNDER OAKS          2   WORTHAM OAKS      THUNDER OAKS           10/9/2008 KIMBALL HILL HOMES
5626 THUNDER OAKS          1   WORTHAM OAKS      THUNDER OAKS          10/16/2008 KIMBALL HILL HOMES
21506 GARRET GROVE         1   WORTHAM OAKS      GARRET GROVE          10/22/2008 KIMBALL HILL HOMES
5502 THUNDER OAKS          1   WORTHAM OAKS      THUNDER OAKS          10/27/2008 KIMBALL HILL HOMES
5731 SOUTHERN KNOLL        2   WORTHAM OAKS      SOUTHERN KNOLL        10/28/2008 KIMBALL HILL HOMES
5727 SOUTHERN KNOLL        1   WORTHAM OAKS      SOUTHERN KNOLL        10/29/2008 KIMBALL HILL HOMES
5519 THUNDER OAKS          2   WORTHAM OAKS      THUNDER OAKS          10/30/2008 KIMBALL HILL HOMES
5523 THUNDER OAKS          1   WORTHAM OAKS      THUNDER OAKS           11/5/2008 KIMBALL HILL HOMES
5606 SOUTHERN OAKS         2   WORTHAM OAKS      SOUTHERN OAKS          11/6/2008 KIMBALL HILL HOMES
5639 THUNDER OAKS          1   WORTHAM OAKS      THUNDER OAKS          11/20/2008 KIMBALL HILL HOMES
5531 SOUTHERN OAKS         1   WORTHAM OAKS      SOUTHERN OAKS         11/20/2008 KIMBALL HILL HOMES
5503 THUNDER OAKS          2   WORTHAM OAKS      THUNDER OAKS           12/4/2008 KIMBALL HILL HOMES
5634 THUNDER OAKS          1   WORTHAM OAKS      THUNDER OAKS           12/4/2008 KIMBALL HILL HOMES
5618 SOUTHERN OAKS         1   WORTHAM OAKS      SOUTHERN OAKS         12/31/2008 KIMBALL HILL HOMES
5654 SOUTHERN OAKS         1   WORTHAM OAKS      SOUTHERN OAKS           1/5/2009 KIMBALL HILL HOMES
                                                                                  Koehn Development Co. (Comal
211 SAN SALVADORE‐PIELS    2   CANYON LAKE       SAN SALVADORE‐PIELS   10/11/2012 Custom Homes)
                                                                                  Koehn Development Co. (Comal
1852 PEBBLE BROOK DRIVE    1   CYPRESS RAPIDS    PEBBLE BROOK DRIVE     1/17/2011 Custom Homes)
         Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 840 of 1053 PageID:
                                             18405

                                                                                 Koehn Development Co. (Comal
1283 DRY HOLLOW CREEK      1   LA VERNIA         DRY HOLLOW CREEK      6/11/2009 Custom Homes)
                                                                                 Koehn Development Co. (Comal
810 MISSION TRAIL          2   MISSION RIDGE     MISSION TRAIL          9/3/2009 Custom Homes)
                                                                                 Koehn Development Co. (Comal
2310 SEAN STREET           1   NEW BRAUNFELS     SEAN STREET          10/17/2008 Custom Homes)
                                                                                 Koehn Development Co. (Comal
909 WOOD ROAD UNIT A       1   NEW BRAUNFELS     WOOD ROAD UNIT A      12/3/2008 Custom Homes)
                                                                                 Koehn Development Co. (Comal
909 WOOD ROAD UNIT B       1   NEW BRAUNFELS     WOOD ROAD UNIT B      12/3/2008 Custom Homes)
                                                                                 Koehn Development Co. (Comal
51 RIDGE DRIVE             2   NEW BRAUNFELS     RIDGE DRIVE            5/5/2010 Custom Homes)
                                                                                 Koehn Development Co. (Comal
3134 DOUGLAS FIR           1   NEW BRAUNFELS     DOUGLAS FIR           1/24/2011 Custom Homes)
                                                                                 Koehn Development Co. (Comal
3136 DOUGLAS FIR           1   NEW BRAUNFELS     DOUGLAS FIR           1/24/2011 Custom Homes)
                                                                                 Koehn Development Co. (Comal
3138 DOUGLAS FIR UNIT A    2   NEW BRAUNFELS     DOUGLAS FIR UNIT A    1/31/2011 Custom Homes)
                                                                                 Koehn Development Co. (Comal
3138 DOUGLAS FIR UNIT B    2   NEW BRAUNFELS     DOUGLAS FIR UNIT B    1/31/2011 Custom Homes)
                                                                                 Koehn Development Co. (Comal
3140 DOUGLAS FIR UNIT A    1   NEW BRAUNFELS     DOUGLAS FIR UNIT A     2/2/2011 Custom Homes)
                                                                                 Koehn Development Co. (Comal
3140 DOUGLAS FIR UNIT B    1   NEW BRAUNFELS     DOUGLAS FIR UNIT B     2/2/2011 Custom Homes)
                                                                                 Koehn Development Co. (Comal
953 ALBERT STREET          1   NEW BRAUNFELS     ALBERT STREET         4/16/2012 Custom Homes)
                                                                                 Koehn Development Co. (Comal
617 LINDHEIMER STREET      1   NEW BRAUNFELS     LINDHEIMER STREET     7/20/2012 Custom Homes)
                                                                                 Koehn Development Co. (Comal
619 LINDHEIMER STREET      1   NEW BRAUNFELS     LINDHEIMER STREET     7/20/2012 Custom Homes)
                                                                                 Koehn Development Co. (Comal
1237 ERVENDBERG            1   NEW BRAUNFELS     ERVENDBERG            3/13/2013 Custom Homes)
                                                                                 Koehn Development Co. (Comal
1239 ERVENDBERG            1   NEW BRAUNFELS     ERVENDBERG            3/13/2013 Custom Homes)
                                                                                 Koehn Development Co. (Comal
1233 ERVENDBERG            1   NEW BRAUNFELS     ERVENDBERG            3/26/2013 Custom Homes)
                                                                                 Koehn Development Co. (Comal
1235 ERVENDBERG            1   NEW BRAUNFELS     ERVENDBERG            3/26/2013 Custom Homes)
                                                                                 Koehn Development Co. (Comal
639 BLUFFSIDE DRIVE        2   OAK BLUFF         BLUFFSIDE DRIVE       6/20/2013 Custom Homes)
                                                                                 Koehn Development Co. (Comal
1141 MADRONE               1   RANCHO DEL LAGO   MADRONE               8/11/2009 Custom Homes)
                                                                                 Koehn Development Co. (Comal
1 DOESKIN DRIVE            1   RANGER CREEK      DOESKIN DRIVE          1/6/2012 Custom Homes)
                                                                                 Koehn Development Co. (Comal
440 SOUTH RIVER            2   SOUTH RIVER       SOUTH RIVER          11/11/2011 Custom Homes)
                                                                                 Koehn Development Co. (Comal
650 SUMMERWOOD DRIVE       2   SUMMERWOOD        SUMMERWOOD DRIVE      10/8/2013 Custom Homes)
                                                                                 Koehn Development Co. (Comal
917 WOOD ROAD              2   VILLAGE GREEN     WOOD ROAD              7/1/2010 Custom Homes)
                                                                                 Koehn Development Co. (Comal
921 WOOD ROAD              2   VILLAGE GREEN     WOOD ROAD              7/1/2010 Custom Homes)
209 RED OAK                1   BOERNE            RED OAK                8/6/2009 LAND DESIGN
1 BERGMANN ROAD            1   DOMINION          BERGMANN ROAD        10/24/2008 LAND DESIGN
6518 CANDLE CANE CIRCLE    2   CANDLEWOOD        CANDLE CANE CIRCLE    9/10/2009 LENNAR HOMES
6510 CANDLE CANE CIRCLE    2   CANDLEWOOD        CANDLE CANE CIRCLE    9/10/2009 LENNAR HOMES
6514 CANDLE CANE CIRCLE    2   CANDLEWOOD        CANDLE CANE CIRCLE    9/10/2009 LENNAR HOMES
6527 CANDLECANE CIRCLE     2   CANDLEWOOD        CANDLECANE CIRCLE     10/8/2009 LENNAR HOMES
         Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 841 of 1053 PageID:
                                             18406

6531 CANDLECANE CIRCLE     1   CANDLEWOOD      CANDLECANE CIRCLE     10/8/2009   LENNAR HOMES
6534 CANDLECANE CIRCLE     2   CANDLEWOOD      CANDLECANE CIRCLE     10/8/2009   LENNAR HOMES
6515 CANDLECANE CIRCLE     2   CANDLEWOOD      CANDLECANE CIRCLE    10/27/2009   LENNAR HOMES
6523 CANDLECANE CIRCLE     2   CANDLEWOOD      CANDLECANE CIRCLE     11/4/2009   LENNAR HOMES
6519 CANDLECANE CIRCLE     2   CANDLEWOOD      CANDLECANE CIRCLE     11/4/2009   LENNAR HOMES
6511 CANDLECANE CIRCLE     1   CANDLEWOOD      CANDLECANE CIRCLE    11/25/2009   LENNAR HOMES
6503 CANDLECANE CIRCLE     2   CANDLEWOOD      CANDLECANE CIRCLE    11/25/2009   LENNAR HOMES
6507 CANDLECANE CIRCLE     1   CANDLEWOOD      CANDLECANE CIRCLE    11/25/2009   LENNAR HOMES
3107 CANDLESIDE DRIVE      1   CANDLEWOOD      CANDLESIDE DRIVE     12/23/2009   LENNAR HOMES
3115 CANDLESIDE DRIVE      1   CANDLEWOOD      CANDLESIDE DRIVE     12/23/2009   LENNAR HOMES
3111 CANDLESIDE DRIVE      2   CANDLEWOOD      CANDLESIDE DRIVE     12/28/2009   LENNAR HOMES
6506 CANDLECANE CIRCLE     2   CANDLEWOOD      CANDLECANE CIRCLE     1/27/2010   LENNAR HOMES
3119 CANDLESIDE DRIVE      2   CANDLEWOOD      CANDLESIDE DRIVE      1/29/2010   LENNAR HOMES
6502 CANDLECANE CIRCLE     1   CANDLEWOOD      CANDLECANE CIRCLE      2/1/2010   LENNAR HOMES
3123 CANDLESIDE DRIVE      2   CANDLEWOOD      CANDLESIDE DRIVE       2/1/2010   LENNAR HOMES
3003 CANDLESIDE DRIVE      2   CANDLEWOOD      CANDLESIDE DRIVE       2/5/2010   LENNAR HOMES
2935 CANDLESIDE DRIVE      1   CANDLEWOOD      CANDLESIDE DRIVE      3/23/2010   LENNAR HOMES
2931 CANDLESIDE DRIVE      2   CANDLEWOOD      CANDLESIDE DRIVE      3/30/2010   LENNAR HOMES
2934 CANDLESIDE DRIVE      2   CANDLEWOOD      CANDLESIDE DRIVE      4/28/2010   LENNAR HOMES
2930 CANDLESIDE DRIVE      2   CANDLEWOOD      CANDLESIDE DRIVE      4/30/2010   LENNAR HOMES
6502 CANDLEDIM CIRCLE      2   CANDLEWOOD      CANDLEDIM CIRCLE      5/17/2010   LENNAR HOMES
2926 CANDLESIDE DRIVE      2   CANDLEWOOD      CANDLESIDE DRIVE      5/28/2010   LENNAR HOMES
3303 CANDLESIDE DRIVE      2   CANDLEWOOD      CANDLESIDE DRIVE      4/18/2011   LENNAR HOMES
3311 CANDLESIDE DRIVE      1   CANDLEWOOD      CANDLESIDE DRIVE      4/27/2011   LENNAR HOMES
6518 CANDLEARCH CIRCLE     2   CANDLEWOOD      CANDLEARCH CIRCLE      5/2/2011   LENNAR HOMES
6534 CANDLEBRITE DRIVE     2   CANDLEWOOD      CANDLEBRITE DRIVE     5/13/2011   LENNAR HOMES
6514 CANDLELEARCH CIR      1   CANDLEWOOD      CANDLELEARCH CIR      5/23/2011   LENNAR HOMES
3302 CANDLESIDE DRIVE      2   CANDLEWOOD      CANDLESIDE DRIVE      5/24/2011   LENNAR HOMES
3314 CANDLESIDE DRIVE      2   CANDLEWOOD      CANDLESIDE DRIVE      5/27/2011   LENNAR HOMES
6503 CANDLEBRITE DRIVE     2   CANDLEWOOD      CANDLEBRITE DRIVE      6/7/2011   LENNAR HOMES
6510 CANDLEARCH CIRCLE     2   CANDLEWOOD      CANDLEARCH CIRCLE     6/24/2011   LENNAR HOMES
6511 CANDLEBRITE DRIVE     1   CANDLEWOOD                             7/7/2011   LENNAR HOMES
209 BRIDLE BEND            2   CIBOLO VALLEY   BRIDLE BEND          12/15/2010   LENNAR HOMES
212 BRIDLE BEND            2   CIBOLO VALLEY   BRIDLE BEND          12/17/2010   LENNAR HOMES
205 BRIDLE BEND            2   CIBOLO VALLEY   BRIDLE BEND          12/21/2010   LENNAR HOMES
201 BRIDLE BEND            1   CIBOLO VALLEY   BRIDLE BEND          12/28/2010   LENNAR HOMES
208 BAREBACK BEND          1   CIBOLO VALLEY   BAREBACK BEND        12/29/2010   LENNAR HOMES
413 PRICKLY PEAR           2   CIBOLO VALLEY   PRICKLY PEAR          1/17/2011   LENNAR HOMES
405 PRICKLY PEAR           1   CIBOLO VALLEY   PRICKLY PEAR          2/14/2011   LENNAR HOMES
409 PRICKLY PEAR           2   CIBOLO VALLEY   PRICKLY PEAR          2/16/2011   LENNAR HOMES
369 PRICKLY PEAR           1   CIBOLO VALLEY   PRICKLY PEAR          2/21/2011   LENNAR HOMES
401 PRICKLY PEAR           2   CIBOLO VALLEY   PRICKLY PEAR          2/23/2011   LENNAR HOMES
373 PRICKLY PEAR           2   CIBOLO VALLEY   PRICKLY PEAR          3/11/2011   LENNAR HOMES
365 PRICKLY PEAR           1   CIBOLO VALLEY   PRICKLY PEAR          3/11/2011   LENNAR HOMES
309 BUCKBOARD              1   CIBOLO VALLEY   BUCKBOARD             4/13/2011   LENNAR HOMES
313 BUCKBOARD              2   CIBOLO VALLEY   BUCKBOARD             4/13/2011   LENNAR HOMES
208 STIRRUP DRIVE          2   CIBOLO VALLEY   STIRRUP DRIVE         4/22/2011   LENNAR HOMES
453 PRICKLY PEAR           1   CIBOLO VALLEY   PRICKLY PEAR          4/22/2011   LENNAR HOMES
457 PRICKLY PEAR           2   CIBOLO VALLEY   PRICKLY PEAR          4/28/2011   LENNAR HOMES
200 STIRRUP                1   CIBOLO VALLEY   STIRRUP                5/4/2011   LENNAR HOMES
473 PRICKLY PEAR           2   CIBOLO VALLEY   PRICKLY PEAR           5/6/2011   LENNAR HOMES
461 PRICKLY PEAR           2   CIBOLO VALLEY   PRICKLY PEAR          5/24/2011   LENNAR HOMES
360 BUCKBOARD              2   CIBOLO VALLEY   BUCKBOARD             5/26/2011   LENNAR HOMES
364 BUCKBOARD              1   CIBOLO VALLEY   BUCKBOARD             5/27/2011   LENNAR HOMES
356 BUCKBOARD              2   CIBOLO VALLEY   BUCKBOARD             5/27/2011   LENNAR HOMES
620 SADDLEHORN WAY         1   CIBOLO VALLEY   SADDLEHORN WAY         6/7/2011   LENNAR HOMES
616 SADDLEHORN WAY         2   CIBOLO VALLEY   SADDLEHORN WAY        6/16/2011   LENNAR HOMES
612 SADDLEHORN WAY         2   CIBOLO VALLEY   SADDLEHORN WAY        6/22/2011   LENNAR HOMES
         Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 842 of 1053 PageID:
                                             18407

349 BUCKBOARD LANE         2   CIBOLO VALLEY     BUCKBOARD LANE       6/29/2011   LENNAR HOMES
341 BUCKBOARD              1   CIBOLO VALLEY     BUCKBOARD            6/30/2011   LENNAR HOMES
324 BANDANA                1   CIBOLO VALLEY                           7/8/2011   LENNAR HOMES
305 BANDANA                2   CIBOLO VALLEY                          7/14/2011   LENNAR HOMES
204 STIRRUP                1   CIBOLO VALLEY                          7/22/2011   LENNAR HOMES
477 PRICKLY PEAR           2   CIBOLO VALLEY                          7/22/2011   LENNAR HOMES
8442 PAINTED WAGON         1   KALLISON RANCH    PAINTED WAGON        3/29/2011   LENNAR HOMES
8438 PAINTED WAGON         2   KALLISON RANCH    PAINTED WAGON        4/15/2011   LENNAR HOMES
8434 WESTERN WAY           1   KALLISON RANCH    WESTERN WAY           5/3/2011   LENNAR HOMES
8438 WESTERN WAY           2   KALLISON RANCH    WESTERN WAY           5/4/2011   LENNAR HOMES
14619 HIGH PLAINS DRIVE    2   KALLISON RANCH    HIGH PLAINS DRIVE    5/16/2011   LENNAR HOMES
14615 HIGH PLAINS DRIVE    2   KALLISON RANCH    HIGH PLAINS DRIVE    5/17/2011   LENNAR HOMES
8538 WINCHESTER WAY        1   KALLISON RANCH    WINCHESTER WAY       5/18/2011   LENNAR HOMES
8534 WINCHESTER WAY        2   KALLISON RANCH    WINCHESTER WAY       5/19/2011   LENNAR HOMES
8430 CHEYENNE PASS         2   KALLISON RANCH    CHEYENNE PASS        6/13/2011   LENNAR HOMES
8426 CHEYENNE PASS         2   KALLISON RANCH    CHEYENNE PASS        6/14/2011   LENNAR HOMES
8422 CHEYENNE PASS         1   KALLISON RANCH    CHEYENNE PASS        6/17/2011   LENNAR HOMES
14515 CLEMENTINE COURT     2   KALLISON RANCH    CLEMENTINE COURT     6/17/2011   LENNAR HOMES
8427 CHEYENNE PASS         2   KALLISON RANCH                         7/15/2011   LENNAR HOMES
8431 CHEYENNE PASS         1   KALLISON RANCH                          8/4/2011   LENNAR HOMES
355 PRIMROSE WAY           1   MAGNOLIA SPRING   PRIMROSE WAY        11/13/2009   LENNAR HOMES
335 PRIMROSE WAY           2   MAGNOLIA SPRING   PRIMROSE WAY        11/13/2009   LENNAR HOMES
313 MAPLE WAY              1   MAGNOLIA SPRING   MAPLE WAY           11/18/2009   LENNAR HOMES
317 MAPLE WAY              1   MAGNOLIA SPRING   MAPLE WAY           11/19/2009   LENNAR HOMES
348 PRIMEROSE WAY          2   MAGNOLIA SPRING   PRIMEROSE WAY        12/3/2009   LENNAR HOMES
321 MAPLE WAY              2   MAGNOLIA SPRING   MAPLE WAY            12/7/2009   LENNAR HOMES
331 PRIMROSE WAY           2   MAGNOLIA SPRING   PRIMROSE WAY         12/7/2009   LENNAR HOMES
327 PRIMROSE WAY           2   MAGNOLIA SPRING   PRIMROSE WAY         12/7/2009   LENNAR HOMES
323 PRIMROSE WAY           1   MAGNOLIA SPRING   PRIMROSE WAY          1/8/2010   LENNAR HOMES
354 POSEY PASS             1   MAGNOLIA SPRING   POSEY PASS            1/8/2010   LENNAR HOMES
325 MAPLE WAY              2   MAGNOLIA SPRING   MAPLE WAY            1/11/2010   LENNAR HOMES
322 POSEY PASS             1   MAGNOLIA SPRING   POSEY PASS           2/19/2010   LENNAR HOMES
313 POSEY PASS             1   MAGNOLIA SPRING   POSEY PASS           2/19/2010   LENNAR HOMES
358 POSEY PASS             2   MAGNOLIA SPRING   POSEY PASS           2/22/2010   LENNAR HOMES
362 POSEY PASS             2   MAGNOLIA SPRING   POSEY PASS           2/24/2010   LENNAR HOMES
326 MAPLE WAY              1   MAGNOLIA SPRING   MAPLE WAY            3/12/2010   LENNAR HOMES
326 POSEY PASS             1   MAGNOLIA SPRING   POSEY PASS           3/22/2010   LENNAR HOMES
329 MAPLE WAY              2   MAGNOLIA SPRING   MAPLE WAY             4/5/2010   LENNAR HOMES
6305 IRIS RUN              1   MAGNOLIA SPRING   IRIS RUN             3/28/2011   LENNAR HOMES
6309 IRIS RUN              2   MAGNOLIA SPRING   IRIS RUN              4/7/2011   LENNAR HOMES
6325 IRIS RUN              1   MAGNOLIA SPRING   IRIS RUN             4/25/2011   LENNAR HOMES
6306 IRIS RUN              1   MAGNOLIA SPRING   IRIS RUN             5/11/2011   LENNAR HOMES
323 CYLAMEN                2   MAGNOLIA SPRING   CYLAMEN              5/17/2011   LENNAR HOMES
336 CYLAMEN                2   MAGNOLIA SPRING   CYLAMEN              5/19/2011   LENNAR HOMES
6310 IRIS RUN              1   MAGNOLIA SPRING   IRIS RUN             5/26/2011   LENNAR HOMES
6226 IRIS RUN              2   MAGNOLIA SPRING   IRIS RUN              6/8/2011   LENNAR HOMES
6214 IRIS RUN              1   MAGNOLIA SPRING   IRIS RUN             6/17/2011   LENNAR HOMES
348 CYLAMEN                1   MAGNOLIA SPRING                         7/7/2011   LENNAR HOMES
384 PRIMROSE WAY           2   MAGNOLIA SPRING                        7/20/2011   LENNAR HOMES
3041 TURQUOISE             1   SEDONA            TURQUOISE            9/16/2009   LENNAR HOMES
3049 TURQUOISE             2   SEDONA            TURQUOISE            9/16/2009   LENNAR HOMES
3045 TURQUOISE             2   SEDONA            TURQUOISE            9/21/2009   LENNAR HOMES
3104 MUNTJAC               1   SEDONA            MUNTJAC             11/17/2009   LENNAR HOMES
9017 PERIDOT               2   SEDONA            PERIDOT             11/18/2009   LENNAR HOMES
3116 MUNTJAC               1   SEDONA            MUNTJAC             11/19/2009   LENNAR HOMES
3100 MUNTJAC               2   SEDONA            MUNTJAC             11/20/2009   LENNAR HOMES
3108 MUNTJAC               2   SEDONA            MUNTJAC             11/20/2009   LENNAR HOMES
3112 MUNTJAC               1   SEDONA            MUNTJAC             11/24/2009   LENNAR HOMES
         Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 843 of 1053 PageID:
                                             18408

3037 TURQUOISE             2   SEDONA        TURQUOISE               12/1/2009   LENNAR HOMES
3140 MUNTJAC               2   SEDONA        MUNTJAC                 12/2/2009   LENNAR HOMES
3144 MUNTJAC               2   SEDONA        MUNTJAC                 12/3/2009   LENNAR HOMES
3029 TURQUOISE             2   SEDONA        TURQUOISE              12/30/2009   LENNAR HOMES
3033 TURQUOISE             1   SEDONA        TURQUOISE              12/31/2009   LENNAR HOMES
3036 TURQUOISE             1   SEDONA        TURQUOISE               2/10/2010   LENNAR HOMES
3028 TURQUOISE             1   SEDONA        TURQUOISE               2/10/2010   LENNAR HOMES
3032 TURQUOISE             2   SEDONA        TURQUOISE               2/10/2010   LENNAR HOMES
3044 TURQUOISE             1   SEDONA        TURQUOISE                3/1/2010   LENNAR HOMES
3040 TURQUOISE             2   SEDONA        TURQUOISE                3/1/2010   LENNAR HOMES
3048 TURQUOISE             2   SEDONA        TURQUOISE                3/3/2010   LENNAR HOMES
3105 MUNTJAC               2   SEDONA        MUNTJAC                 3/26/2010   LENNAR HOMES
3101 MUNTJAC               2   SEDONA        MUNTJAC                 3/26/2010   LENNAR HOMES
3113 MUNTJAC               1   SEDONA        MUNTJAC                 4/26/2010   LENNAR HOMES
3109 MUNTJAC               2   SEDONA        MUNTJAC                 4/26/2010   LENNAR HOMES
3117 MUNTJAC               2   SEDONA        MUNTJAC                  5/6/2010   LENNAR HOMES
3121 MUNTJAC               2   SEDONA        MUNTJAC                  6/1/2010   LENNAR HOMES
3120 MUNTJAC               2   SEDONA        MUNTJAC                  6/2/2010   LENNAR HOMES
3124 MUNTJAC               1   SEDONA        MUNTJAC                 6/16/2010   LENNAR HOMES
3125 MUNTJAC               1   SEDONA        MUNTJAC                 6/29/2010   LENNAR HOMES
3128 MUNTJAC               2   SEDONA        MUNTJAC                 6/29/2010   LENNAR HOMES
3129 MUNTJAC               1   SEDONA        MUNTJAC                  7/6/2010   LENNAR HOMES
3133 MUNTJAC               2   SEDONA        MUNTJAC                 7/16/2010   LENNAR HOMES
3137 MUNTJAC               1   SEDONA        MUNTJAC                 7/19/2010   LENNAR HOMES
3132 MUNTJAC               1   SEDONA        MUNTJAC                 7/26/2010   LENNAR HOMES
3136 MUNTJAC               1   SEDONA        MUNTJAC                  8/3/2010   LENNAR HOMES
3141 MUNTJAC               2   SEDONA        MUNTJAC                 8/10/2010   LENNAR HOMES
3008 PENCIL CHOLLA         2   SEDONA        PENCIL CHOLLA           9/13/2010   LENNAR HOMES
9020 GILA BEND             1   SEDONA        GILA BEND               9/14/2010   LENNAR HOMES
3148 MUNTJAC               2   SEDONA        MUNTJAC                 9/15/2010   LENNAR HOMES
9008 GILA BEND             2   SEDONA        GILA BEND               9/20/2010   LENNAR HOMES
9000 GILA BEND             1   SEDONA        GILA BEND               9/21/2010   LENNAR HOMES
3145 MUNTJAC               1   SEDONA        MUNTJAC                 10/4/2010   LENNAR HOMES
3012 PENCIL CHOLLA         1   SEDONA        PENCIL CHOLLA          10/27/2010   LENNAR HOMES
3016 PENCIL CHOLLA         2   SEDONA        PENCIL CHOLLA          11/16/2010   LENNAR HOMES
3020 PENCIL CHOLLA         1   SEDONA        PENCIL CHOLLA           12/1/2010   LENNAR HOMES
3024 PENCIL CHOLLA         2   SEDONA        PENCIL CHOLLA           12/9/2010   LENNAR HOMES
9016 GILA BEND             1   SEDONA        GILA BEND              12/30/2010   LENNAR HOMES
9012 GILA BEND             2   SEDONA        GILA BEND              12/31/2010   LENNAR HOMES
3002 PENCIL CHOLLA         2   SEDONA        PENCIL CHOLLA            2/9/2011   LENNAR HOMES
3005 PENCIL CHOLLA         1   SEDONA        PENCIL CHOLLA           3/17/2011   LENNAR HOMES
3013 PENCIL CHOLLA         1   SEDONA        PENCIL CHOLLA           3/28/2011   LENNAR HOMES
3009 PENCIL CHOLLA         2   SEDONA        PENCIL CHOLLA            4/1/2011   LENNAR HOMES
3017 PENCIL CHOLLA         2   SEDONA        PENCIL CHOLLA           4/11/2011   LENNAR HOMES
9104 GILA BEND             1   SEDONA        GILA BEND               4/21/2011   LENNAR HOMES
9100 GILA BEND             2   SEDONA        GILA BEND               4/25/2011   LENNAR HOMES
3021 PENCIL CHOLLA         1   SEDONA        PENCIL CHOLLA            5/3/2011   LENNAR HOMES
3025 PENCIL CHOLLA         2   SEDONA        PENCIL CHOLLA            5/6/2011   LENNAR HOMES
3113 PENCIL CHOLLA         1   SEDONA        PENCIL CHOLLA           5/13/2011   LENNAR HOMES
3117 PENCIL CHOLLA         1   SEDONA        PENCIL CHOLLA           5/13/2011   LENNAR HOMES
3029 PENCIL CHOLLA         2   SEDONA        PENCIL CHOLLA           5/16/2011   LENNAR HOMES
3116 PENCIL CHOLLA         2   SEDONA        PENCIL CHOLLA           5/27/2011   LENNAR HOMES
3120 PENCIL CHOLLA         2   SEDONA        PENCIL CHOLLA           5/31/2011   LENNAR HOMES
3133 PENCIL CHOLLA         1   SEDONA        PENCIL CHOLLA           6/13/2011   LENNAR HOMES
3124 PENCIL CHOLLA         2   SEDONA        PENCIL CHOLLA           6/16/2011   LENNAR HOMES
3141 PENCIL CHOLLA         1   SEDONA        PENCIL CHOLLA           6/22/2011   LENNAR HOMES
3137 PENCIL CHOLLA         2   SEDONA        PENCIL CHOLLA           6/24/2011   LENNAR HOMES
3208 PENCIL CHOLLA         1   SEDONA                                 7/7/2011   LENNAR HOMES
         Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 844 of 1053 PageID:
                                             18409

3200 PENCIL CHOLLA          1   SEDONA                                       7/7/2011   LENNAR HOMES
3153 PENCIL CHOLLA          1   SEDONA                                      7/14/2011   LENNAR HOMES
3132 PENCIL CHOLLA          2   SEDONA                                      7/14/2011   LENNAR HOMES
3145 PENCIL CHOLLA          1   SEDONA                                       8/4/2011   LENNAR HOMES
17155 TURIN RIDGE           2   SONOMA MESA         TURIN RIDGE              6/1/2011   LENNAR HOMES
17119 TURIN RIDGE           1   SONOMA MESA                                 7/18/2011   LENNAR HOMES
815 STABLE GLEN             2   TROPHY RIDGE        STABLE GLEN              4/7/2011   LENNAR HOMES
10753 GEMSBUCK LODGE        1   TROPHY RIDGE        GEMSBUCK LODGE          4/22/2011   LENNAR HOMES
10826 BUSHBUCK CHASE        1   TROPHY RIDGE        BUSHBUCK CHASE           6/3/2011   LENNAR HOMES
10822 BUSHBUCK CHASE        2   TROPHY RIDGE        BUSHBUCK CHASE          6/14/2011   LENNAR HOMES
10830 BUSHBUCK CHASE        1   TROPHY RIDGE        BUSHBUCK CHASE          6/23/2011   LENNAR HOMES
10842 BUSHBUCK CHASE        1   TROPHY RIDGE                                7/12/2011   LENNAR HOMES
10834 BUSHBUCK CHASE        2   TROPHY RIDGE        BUSHBUCK CHASE          7/13/2011   LENNAR HOMES
5831 CULBERSON MILL‐RETRO   2   ALAMO RANCH         CULBERSON MILL‐RETRO     9/7/2010   LENZ CONTRACTORS, INC.
21165 FM 3009               1   GARDEN RIDGE        FM 3009                  9/4/2008   LIO MOYA
1564 WHITE RIVER            2   REBECCA CREEK       WHITE RIVER             9/20/2013   LOGAN RUFFIN HIPP
519 LODGE CREEK DRIVE       2   CHAMPIONS VILLAGE   LODGE CREEK DRIVE       4/18/2012   MCMILLIN HOMES
2721 CEDAR RIDGE DRIVE      2   CHAMPIONS VILLAGE   CEDAR RIDGE DRIVE       5/16/2012   MCMILLIN HOMES
2722 CEDAR RIDGE DRIVE      1   CHAMPIONS VILLAGE   CEDAR RIDGE DRIVE       5/23/2012   MCMILLIN HOMES
2725 CEDAR RIDGE DRIVE      2   CHAMPIONS VILLAGE   CEDAR RIDGE DRIVE       5/30/2012   MCMILLIN HOMES
23226 WOODLAWN RIDGE        2   CLIFFS AT CIBOLO    WOODLAWN RIDGE           7/5/2011   MCMILLIN HOMES
23110 WOODLAWN RIDGE        2   CLIFFS AT CIBOLO    WOODLAWN RIDGE           7/8/2011   MCMILLIN HOMES
2927 ELM TREE PARK          2   CLIFFS AT CIBOLO    ELM TREE PARK           7/21/2011   MCMILLIN HOMES
23122 WOODLAWN RIDGE        2   CLIFFS AT CIBOLO    WOODLAWN RIDGE          7/26/2011   MCMILLIN HOMES
23406 WOODLAWN RIDGE        2   CLIFFS AT CIBOLO    WOODLAWN RIDGE          8/16/2011   MCMILLIN HOMES
23442 WOODLAWN RIDGE        1   CLIFFS AT CIBOLO    WOODLAWN RIDGE          8/16/2011   MCMILLIN HOMES
2931 ELM TREE PARK          2   CLIFFS AT CIBOLO    ELM TREE PARK           8/17/2011   MCMILLIN HOMES
23438 WOODLAWN RIDGE        2   CLIFFS AT CIBOLO    WOODLAWN RIDGE          8/26/2011   MCMILLIN HOMES
23222 WOODLAWN RIDGE        2   CLIFFS AT CIBOLO    WOODLAWN RIDGE          9/26/2011   MCMILLIN HOMES
23214 WOODLAWN RIDGE        2   CLIFFS AT CIBOLO    WOODLAWN RIDGE          9/30/2011   MCMILLIN HOMES
23318 WOODLAWN RIDGE        2   CLIFFS AT CIBOLO    WOODLAWN RIDGE          9/30/2011   MCMILLIN HOMES
23210 WOODLAWN RIDGE        2   CLIFFS AT CIBOLO    WOODLAWN RIDGE          11/3/2011   MCMILLIN HOMES
23410 WOODLAWN RIDGE        2   CLIFFS AT CIBOLO    WOODLAWN RIDGE         12/14/2011   MCMILLIN HOMES
23426 WOODLAWN RIDGE        2   CLIFFS AT CIBOLO    WOODLAWN RIDGE         12/22/2011   MCMILLIN HOMES
23422 WOODLAWN RIDGE        2   CLIFFS AT CIBOLO    WOODLAWN RIDGE         12/27/2011   MCMILLIN HOMES
23446 WOODLAWN RIDGE        2   CLIFFS AT CIBOLO    WOODLAWN RIDGE           2/1/2012   MCMILLIN HOMES
23434 WOODLAWN RIDGE        2   CLIFFS AT CIBOLO    WOODLAWN RIDGE          6/26/2012   MCMILLIN HOMES
2903 ELLIS PARK             1   CLIFFS AT CIBOLO    ELLIS PARK              6/28/2012   MCMILLIN HOMES
23418 WOODLAWN RIDGE        2   CLIFFS AT CIBOLO    WOODLAWN RIDGE          6/28/2012   MCMILLIN HOMES
2906 ELLIS PARK             2   CLIFFS AT CIBOLO    ELLIS PARK              7/12/2012   MCMILLIN HOMES
23402 WOODLAWN RIDGE        1   CLIFFS AT CIBOLO    WOODLAWN RIDGE           8/8/2012   MCMILLIN HOMES
23326 WOODLAWN RIDGE        2   CLIFFS AT CIBOLO    WOODLAWN RIDGE          8/10/2012   MCMILLIN HOMES
2902 ELLIS PARK             2   CLIFFS AT CIBOLO    ELLIS PARK              9/19/2012   MCMILLIN HOMES
23415 WOODLAWN RIDGE        2   CLIFFS AT CIBOLO    WOODLAWN RIDGE          9/21/2012   MCMILLIN HOMES
23430 WOODLAWN RIDGE        2   CLIFFS AT CIBOLO    WOODLAWN RIDGE          10/8/2012   MCMILLIN HOMES
217 COPPER TRACE            2   COPPER RIDGE        COPPER TRACE            8/16/2012   MCMILLIN HOMES
17907 CAMINO GRANDE         2   PRESIDIO            CAMINO GRANDE           11/4/2011   MCMILLIN HOMES
17911 CAMINO GRANDE         2   PRESIDIO            CAMINO GRANDE           11/7/2011   MCMILLIN HOMES
4115 MUIR WOOD DRIVE        2   PRESIDIO            MUIR WOOD DRIVE         5/31/2012   MCMILLIN HOMES
4119 MUIR WOOD DRIVE        2   PRESIDIO            MUIR WOOD DRIVE         6/11/2012   MCMILLIN HOMES
4123 MUIR WOOD DRIVE        2   PRESIDIO            MUIR WOOD DRIVE         6/29/2012   MCMILLIN HOMES
4110 MUIR WOOD DRIVE        2   PRESIDIO            MUIR WOOD DRIVE         7/16/2012   MCMILLIN HOMES
18023 MUIR GLEN DRIVE       2   PRESIDIO            MUIR GLEN DRIVE         7/26/2012   MCMILLIN HOMES
18010 VIA DEL ARBOL         2   PRESIDIO            VIA DEL ARBOL            8/2/2012   MCMILLIN HOMES
18002 VIA DEL ARBOL         2   PRESIDIO            VIA DEL ARBOL            8/9/2012   MCMILLIN HOMES
18015 VIA DEL ARBOL         2   PRESIDIO            VIA DEL ARBOL           8/13/2012   MCMILLIN HOMES
17902 VIA DEL ARBOL         2   PRESIDIO            VIA DEL ARBOL           8/15/2012   MCMILLIN HOMES
17938 VIA DEL ARBOL         2   PRESIDIO            VIA DEL ARBOL           8/17/2012   MCMILLIN HOMES
         Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 845 of 1053 PageID:
                                             18410

18018 VIA DEL ARBOL        2   PRESIDIO          VIA DEL ARBOL        8/24/2012   MCMILLIN HOMES
4118 MUIR WOOD DRIVE       2   PRESIDIO          MUIR WOOD DRIVE      8/30/2012   MCMILLIN HOMES
27702 CASCABEL LANE        2   PRESIDIO          CASCABEL LANE         9/5/2012   MCMILLIN HOMES
27706 CASCABEL LANE        2   PRESIDIO          CASCABEL LANE        9/14/2012   MCMILLIN HOMES
18047 VIA DEL ARBOL        2   PRESIDIO          VIA DEL ARBOL       10/16/2012   MCMILLIN HOMES
17930 VIA DEL ARBOL        2   PRESIDIO          VIA DEL ARBOL       10/24/2012   MCMILLIN HOMES
18034 VIA DEL ARBOL        2   PRESIDIO          VIA DEL ARBOL       10/24/2012   MCMILLIN HOMES
28010 CASCABEL LANE        1   PRESIDIO          CASCABEL LANE       10/29/2012   MCMILLIN HOMES
1415 NICHOLAS MANOR        2   VILLAGES OF STN   NICHOLAS MANOR       7/11/2011   MCMILLIN HOMES
1239 TWEED WILLOW          2   VILLAGES OF STN   TWEED WILLOW         7/13/2011   MCMILLIN HOMES
1342 NICHOLAS MANOR        2   VILLAGES OF STN   NICHOLAS MANOR       7/15/2011   MCMILLIN HOMES
1343 NICHOLAS MANOR        2   VILLAGES OF STN   NICHOLAS MANOR       7/26/2011   MCMILLIN HOMES
1235 TWEED WILLOW          2   VILLAGES OF STN   TWEED WILLOW         7/28/2011   MCMILLIN HOMES
1339 NICHOLAS MANOR        2   VILLAGES OF STN   NICHOLAS MANOR        8/3/2011   MCMILLIN HOMES
1231 TWEED WILLOW          2   VILLAGES OF STN   TWEED WILLOW         8/11/2011   MCMILLIN HOMES
1331 TWEED WILLOW          2   VILLAGES OF STN   TWEED WILLOW         8/12/2011   MCMILLIN HOMES
1243 TWEED WILLOW          2   VILLAGES OF STN   TWEED WILLOW         8/17/2011   MCMILLIN HOMES
1303 TWEED WILLOW          2   VILLAGES OF STN   TWEED WILLOW          9/1/2011   MCMILLIN HOMES
1307 TWEED WILLOW          2   VILLAGES OF STN   TWEED WILLOW          9/2/2011   MCMILLIN HOMES
1311 TWEED WILLOW          2   VILLAGES OF STN   TWEED WILLOW         9/15/2011   MCMILLIN HOMES
1315 TWEED WILLOW          2   VILLAGES OF STN   TWEED WILLOW         9/23/2011   MCMILLIN HOMES
1319 TWEED WILLOW          2   VILLAGES OF STN   TWEED WILLOW         9/26/2011   MCMILLIN HOMES
21823 ANDREWS GARDEN       2   VILLAGES OF STN   ANDREWS GARDEN       9/29/2011   MCMILLIN HOMES
21735 ANDREWS GARDEN       2   VILLAGES OF STN   ANDREWS GARDEN       10/7/2011   MCMILLIN HOMES
1335 NICHOLAS MANOR        2   VILLAGES OF STN   NICHOLAS MANOR      10/13/2011   MCMILLIN HOMES
21819 ANDREWS GARDEN       2   VILLAGES OF STN   ANDREWS GARDEN      10/14/2011   MCMILLIN HOMES
1423 NICHOLAS MANOR        2   VILLAGES OF STN   NICHOLAS MANOR      10/21/2011   MCMILLIN HOMES
21818 ANDREWS GARDEN       2   VILLAGES OF STN   ANDREWS GARDEN      10/28/2011   MCMILLIN HOMES
21822 ANDREWS GARDEN       2   VILLAGES OF STN   ANDREWS GARDEN      10/28/2011   MCMILLIN HOMES
21815 ANDREWS GARDEN       2   VILLAGES OF STN   ANDREWS GARDEN      10/28/2011   MCMILLIN HOMES
21827 ANDREWS GARDEN       2   VILLAGES OF STN   ANDREWS GARDEN       11/9/2011   MCMILLIN HOMES
1435 NICHOLAS MANOR        2   VILLAGES OF STN   NICHOLAS MANOR      11/29/2011   MCMILLIN HOMES
1439 NICHOLAS MANOR        2   VILLAGES OF STN   NICHOLAS MANOR      11/29/2011   MCMILLIN HOMES
1443 NICHOLAS MANOR        2   VILLAGES OF STN   NICHOLAS MANOR      12/22/2011   MCMILLIN HOMES
23218 WOODLAWN RIDGE       2   CLIFFS @ CIBOLO   WOODLAWN RIDGE       11/1/2012   MCMILLIN HOMES
23411 WOODLAWN RIDGE       2   CLIFFS @ CIBOLO   WOODLAWN RIDGE       11/6/2012   MCMILLIN HOMES
2914 ELLIS PARK            2   CLIFFS @ CIBOLO   ELLIS PARK            2/6/2013   MCMILLIN HOMES
2918 ELLIS PARK            2   CLIFFS @ CIBOLO   ELLIS PARK           2/22/2013   MCMILLIN HOMES
2907 WINTER GORGE          1   CLIFFS @ CIBOLO   WINTER GORGE         6/21/2013   MCMILLIN HOMES
2903 WINTER GORGE          2   CLIFFS @ CIBOLO   WINTER GORGE         6/21/2013   MCMILLIN HOMES
23327 OAK CLIFF BEND       2   CLIFFS @ CIBOLO   OAK CLIFF BEND        7/5/2013   MCMILLIN HOMES
2826 WINTER GORGE          1   CLIFFS @ CIBOLO   WINTER GORGE         7/18/2013   MCMILLIN HOMES
2803 WINTER GORGE          2   CLIFFS @ CIBOLO   WINTER GORGE         7/30/2013   MCMILLIN HOMES
2802 WINTER GORGE          2   CLIFFS @ CIBOLO   WINTER GORGE          8/9/2013   MCMILLIN HOMES
23323 OAK CLIFF BEND       2   CLIFFS @ CIBOLO   OAK CLIFF BEND       8/21/2013   MCMILLIN HOMES
2807 WINTER GORGE          2   CLIFFS @ CIBOLO   WINTER GORGE         8/29/2013   MCMILLIN HOMES
2823 WINTER GORGE          1   CLIFFS @ CIBOLO   WINTER GORGE        10/11/2013   MCMILLIN HOMES
2819 WINTER GORGE          2   CLIFFS @ CIBOLO   WINTER GORGE        10/18/2013   MCMILLIN HOMES
5680 COPPER CREEK          1   COPPER RIDGE      COPPER CREEK         3/27/2013   MCMILLIN HOMES
5685 COPPER CREEK          1   COPPER RIDGE      COPPER CREEK         4/15/2013   MCMILLIN HOMES
5676 COPPER CREEK          1   COPPER RIDGE      COPPER CREEK         5/13/2013   MCMILLIN HOMES
5696 HIGH FOREST DRIVE     2   COPPER RIDGE      HIGH FOREST DRIVE    6/21/2013   MCMILLIN HOMES
5645 COPPER CREEK          2   COPPER RIDGE      COPPER CREEK         7/19/2013   MCMILLIN HOMES
5641 COPPER CREEK          2   COPPER RIDGE      COPPER CREEK         9/12/2013   MCMILLIN HOMES
6122 KELLER RIDGE          1   COPPER RIDGE      KELLER RIDGE        10/28/2013   MCMILLIN HOMES
17934 VIA DEL ARBOL        2   PRESIDIO          VIA DEL ARBOL        11/9/2012   MCMILLIN HOMES
17935 VIA DEL ARBOL        2   PRESIDIO          VIA DEL ARBOL       11/13/2012   MCMILLIN HOMES
18022 VIA DEL ARBOL        2   PRESIDIO          VIA DEL ARBOL       11/14/2012   MCMILLIN HOMES
         Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 846 of 1053 PageID:
                                             18411

4114 MUIR WOOD DRIVE       2   PRESIDIO         MUIR WOOD DRIVE              2/9/2013   MCMILLIN HOMES
18038 VIA DEL ARBOL        2   PRESIDIO         VIA DEL ARBOL                3/1/2013   MCMILLIN HOMES
4122 MUIR WOOD DRIVE       2   PRESIDIO         MUIR WOOD DRIVE              6/7/2013   MCMILLIN HOMES
4103 MUIR WOOD DRIVE       2   PRESIDIO         MUIR WOOD DRIVE             8/17/2013   MCMILLIN HOMES
4111 MUIR WOOD DRIVE       2   PRESIDIO         MUIR WOOD DRIVE             8/27/2013   MCMILLIN HOMES
18043 VIA DEL ARBOL        2   PRESIDIO         VIA DEL ARBOL                9/4/2013   MCMILLIN HOMES
18031 VIA DEL ARBOL        2   PRESIDIO         VIA DEL ARBOL              10/11/2013   MCMILLIN HOMES
18003 VIA DEL ARBOL        2   PRESIDIO         VIA DEL ARBOL              10/14/2013   MCMILLIN HOMES
18030 VIA DEL ARBOL        2   PRESIDIO         VIA DEL ARBOL              10/23/2013   MCMILLIN HOMES
18026 VIA DEL ARBOL        2   PRESIDIO         VIA DEL ARBOL              10/31/2013   MCMILLIN HOMES
17926 VIA DEL ARBOL        2   PRESIDIO         VIA DEL ARBOL               11/1/2013   MCMILLIN HOMES
28006 CASCABEL LANE        2   VENADO           CASCABEL LANE              11/16/2012   MCMILLIN HOMES
27902 CASCABEL LANE        2   VENADO           CASCABEL LANE              11/27/2012   MCMILLIN HOMES
27906 CASCABEL LANE        2   VENADO           CASCABEL LANE              11/30/2012   MCMILLIN HOMES
27910 CASCABEL LANE        1   VENADO           CASCABEL LANE               12/7/2012   MCMILLIN HOMES
27903 CASCABEL LANE        2   VENADO           CASCABEL LANE               3/20/2013   MCMILLIN HOMES
28014 CASCABEL LANE        1   VENADO           CASCABEL LANE               3/22/2013   MCMILLIN HOMES
27907 CASCABEL LANE        1   VENADO           CASCABEL LANE               3/29/2013   MCMILLIN HOMES
28022 CASCABEL LANE        2   VENADO           CASCABEL LANE                4/1/2013   MCMILLIN HOMES
28015 CASCABEL LANE        1   VENADO           CASCABEL LANE               4/19/2013   MCMILLIN HOMES
27803 CASCABEL LANE        2   VENADO           CASCABEL LANE               4/23/2013   MCMILLIN HOMES
27811 CASCABEL LANE        2   VENADO           CASCABEL LANE               4/25/2013   MCMILLIN HOMES
27806 CASCABEL LANE        2   VENADO           CASCABEL LANE               4/26/2013   MCMILLIN HOMES
27814 CASCABEL LANE        2   VENADO           CASCABEL LANE                5/1/2013   MCMILLIN HOMES
27810 CASCABEL LANE        1   VENADO           CASCABEL LANE                5/8/2013   MCMILLIN HOMES
28018 CASCABEL LANE        2   VENADO           CASCABEL LANE                6/4/2013   MCMILLIN HOMES
27715 CASCABEL LANE        2   VENADO           CASCABEL LANE               7/11/2013   MCMILLIN HOMES
27726 CASCABEL LANE        2   VENADO           CASCABEL LANE               9/13/2013   MCMILLIN HOMES
27730 CASCABEL LANE        1   VENADO           CASCABEL LANE               9/18/2013   MCMILLIN HOMES
27802 CASCABEL LANE        1   VENADO           CASCABEL LANE               10/1/2013   MCMILLIN HOMES
27807 CASCABEL LANE        2   VENADO           CASCABEL LANE               10/9/2013   MCMILLIN HOMES
27815 CASCABEL LANE        2   VENADO           CASCABEL LANE              10/16/2013   MCMILLIN HOMES
28023 CASCABEL LANE        1   VENADO           CASCABEL LANE              10/30/2013   MCMILLIN HOMES
OLD 350 AVIATION DR #313   2   UNIVERSAL CITY   OLD 350 AVIATION DR #313    3/15/2012   MERCEDES RESTORATION
OLD 350 AVIATION DR #314   2   UNIVERSAL CITY   OLD 350 AVIATION DR #314    3/15/2012   MERCEDES RESTORATION
OLD 350 AVIATION DR #315   2   UNIVERSAL CITY   OLD 350 AVIATION DR #315    3/15/2012   MERCEDES RESTORATION
OLD 350 AVIATION DR #316   2   UNIVERSAL CITY   OLD 350 AVIATION DR #316    3/15/2012   MERCEDES RESTORATION
OLD 350 AVIATION DR #325   2   UNIVERSAL CITY   OLD 350 AVIATION DR #325    3/16/2012   MERCEDES RESTORATION
OLD 350 AVIATION DR #326   2   UNIVERSAL CITY   OLD 350 AVIATION DR #326    3/16/2012   MERCEDES RESTORATION
OLD 350 AVIATION DR #327   2   UNIVERSAL CITY   OLD 350 AVIATION DR #327    3/16/2012   MERCEDES RESTORATION
OLD 350 AVIATION DR #328   2   UNIVERSAL CITY   OLD 350 AVIATION DR #328    3/16/2012   MERCEDES RESTORATION
OLD 350 AIVATION DR #317   2   UNIVERSAL CITY   OLD 350 AIVATION DR #317    3/20/2012   MERCEDES RESTORATION
OLD 350 AVIATION DR #319   2   UNIVERSAL CITY   OLD 350 AVIATION DR #319    3/20/2012   MERCEDES RESTORATION
OLD 350 AVIATION DR #321   2   UNIVERSAL CITY   OLD 350 AVIATION DR #321    3/20/2012   MERCEDES RESTORATION
OLD 350 AVIATION DR #323   2   UNIVERSAL CITY   OLD 350 AVIATION DR #323    3/20/2012   MERCEDES RESTORATION
OLD 350 AVIATION DR #305   2   UNIVERSAL CITY   OLD 350 AVIATION DR #305    3/22/2012   MERCEDES RESTORATION
OLD 350 AVIATION DR #307   2   UNIVERSAL CITY   OLD 350 AVIATION DR #307    3/22/2012   MERCEDES RESTORATION
OLD 350 AVIATION DR #309   2   UNIVERSAL CITY   OLD 350 AVIATION DR #309    3/22/2012   MERCEDES RESTORATION
OLD 350 AVIATION DR #311   2   UNIVERSAL CITY   OLD 350 AVIATION DR #311    3/22/2012   MERCEDES RESTORATION
OLD 350 AVIATION DR #306   2   UNIVERSAL CITY   OLD 350 AVIATION DR #306    3/28/2012   MERCEDES RESTORATION
OLD 350 AVIATION DR #308   2   UNIVERSAL CITY   OLD 350 AVIATION DR #308    3/28/2012   MERCEDES RESTORATION
OLD 350 AVIATION DR #310   2   UNIVERSAL CITY   OLD 350 AVIATION DR #310    3/28/2012   MERCEDES RESTORATION
OLD 350 AVIATION DR #312   2   UNIVERSAL CITY   OLD 350 AVIATION DR #312    3/28/2012   MERCEDES RESTORATION
OLD 350 AVIATION DR #318   2   UNIVERSAL CITY   OLD 350 AVIATION DR #318    3/28/2012   MERCEDES RESTORATION
OLD 350 AVIATION DR #320   2   UNIVERSAL CITY   OLD 350 AVIATION DR #320    3/28/2012   MERCEDES RESTORATION
OLD 350 AVIATION DR #322   2   UNIVERSAL CITY   OLD 350 AVIATION DR #322    3/28/2012   MERCEDES RESTORATION
OLD 350 AVIATION DR #301   2   UNIVERSAL CITY   OLD 350 AVIATION DR #301     4/2/2012   MERCEDES RESTORATION
OLD 350 AVIATION DR #303   2   UNIVERSAL CITY   OLD 350 AVIATION DR #303     4/2/2012   MERCEDES RESTORATION
          Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 847 of 1053 PageID:
                                              18412

14103 SHOLOM PLACE          2   SHOLOM          SHOLOM PLACE          10/7/2009   METRO HOMES
2817 MINERAL SPRINGS        2   RIATA           MINERAL SPRINGS       2/17/2012   MICHAEL SIVAGE HOMES
524 LIVINGSTON              1   RIATA           LIVINGSTON            3/21/2012   MICHAEL SIVAGE HOMES
517 LIVINGSTON              1   RIATA           LIVINGSTON            3/23/2012   MICHAEL SIVAGE HOMES
500 LIVINGSTON WAY          2   RIATA           LIVINGSTON WAY        4/26/2012   MICHAEL SIVAGE HOMES
528 LIVINGSTON DRIVE        2   RIATA           LIVINGSTON DRIVE      7/12/2012   MICHAEL SIVAGE HOMES
504 LIVINGSTON DRIVE        1   RIATA           LIVINGSTON DRIVE      8/17/2012   MICHAEL SIVAGE HOMES
2805 MINERAL SPRINGS        1   RIATA           MINERAL SPRINGS      12/14/2012   MICHAEL SIVAGE HOMES
509 LIVINGSTON DR           2   RIATA           LIVINGSTON DR          3/8/2013   MICHAEL SIVAGE HOMES
2821 MINERAL SPRINGS        2   RIATA           MINERAL SPRINGS        5/4/2013   MICHAEL SIVAGE HOMES
2825 MINERAL SPRINGS        2   RIATA           MINERAL SPRINGS        9/9/2013   MICHAEL SIVAGE HOMES
2813 MINERAL SPRINGS        2   RIATA           MINERAL SPRINGS      10/11/2013   MICHAEL SIVAGE HOMES
520 LIVINGSTON              2   RIATA           LIVINGSTON           10/15/2013   MICHAEL SIVAGE HOMES
2809 MINERAL SPRINGS        1   RIATA           MINERAL SPRINGS      10/16/2013   MICHAEL SIVAGE HOMES
10 KINGS MILL               1   DOMINION        KINGS MILL           10/28/2008   MONTELONGO INVESTMENT
201 LANTANA VIEW            2   LANTANA RIDGE   LANTANA VIEW           5/9/2011   NEIL CAMPBELL
                                                                                  NEWMARK HOMES
3210 LIMESTONE TRAIL        2   ALAMO RANCH     LIMESTONE TRAIL       1/25/2008   CORPORATION
                                                                                  NEWMARK HOMES
3318 COLLIN COVE            2   ALAMO RANCH     COLLIN COVE           2/11/2008   CORPORATION
                                                                                  NEWMARK HOMES
3302 TITUS TRAIL            2   ALAMO RANCH     TITUS TRAIL           2/21/2008   CORPORATION
                                                                                  NEWMARK HOMES
3202 CAMERON COVE           2   ALAMO RANCH     CAMERON COVE          3/14/2008   CORPORATION
                                                                                  NEWMARK HOMES
3307 TITUS TRAIL            2   ALAMO RANCH     TITUS TRAIL            7/9/2008   CORPORATION
                                                                                  NEWMARK HOMES
11903 WILLACY TRAIL         2   ALAMO RANCH     WILLACY TRAIL         7/11/2008   CORPORATION
                                                                                  NEWMARK HOMES
3223 COLLIN COVE            2   ALAMO RANCH     COLLIN COVE           8/26/2008   CORPORATION
                                                                                  NEWMARK HOMES
3219 COLLIN COVE            2   ALAMO RANCH     COLLIN COVE           8/26/2008   CORPORATION
                                                                                  NEWMARK HOMES
11807 NEWTON TRAIL          2   ALAMO RANCH     NEWTON TRAIL           9/5/2008   CORPORATION
                                                                                  NEWMARK HOMES
3214 CAMERON COVE           2   ALAMO RANCH     CAMERON COVE         10/21/2008   CORPORATION
                                                                                  NEWMARK HOMES
11931 WILLACY TRAIL         1   ALAMO RANCH     WILLACY TRAIL        11/17/2008   CORPORATION
                                                                                  NEWMARK HOMES
11911 NEWTON TRAIL          1   ALAMO RANCH     NEWTON TRAIL         11/20/2008   CORPORATION
                                                                                  NEWMARK HOMES
3311 TITUS TRAIL            2   ALAMO RANCH     TITUS TRAIL          11/25/2008   CORPORATION
                                                                                  NEWMARK HOMES
11931 NEWTON TRAIL          2   ALAMO RANCH     NEWTON TRAIL         11/26/2008   CORPORATION
                                                                                  NEWMARK HOMES
3210 COLLIN COVE            2   ALAMO RANCH     COLLIN COVE           1/28/2009   CORPORATION
                                                                                  NEWMARK HOMES
11803 NEWTON TRAIL          1   ALAMO RANCH     NEWTON TRAIL          2/19/2009   CORPORATION
                                                                                  NEWMARK HOMES
12018 CARSON COVE           2   ALAMO RANCH     CARSON COVE            4/6/2009   CORPORATION
                                                                                  NEWMARK HOMES
3203 COLLIN COVE            2   ALAMO RANCH     COLLIN COVE            4/6/2009   CORPORATION
                                                                                  NEWMARK HOMES
12106 CARSON COVE           2   ALAMO RANCH     CARSON COVE           4/16/2009   CORPORATION
                                                                                  NEWMARK HOMES
12026 CARSON COVE           1   ALAMO RANCH     CARSON COVE            5/1/2009   CORPORATION
                                                                                  NEWMARK HOMES
11919 WILLACY TRAIL         2   ALAMO RANCH     WILLACY TRAIL          7/2/2009   CORPORATION
          Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 848 of 1053 PageID:
                                              18413

                                                                                NEWMARK HOMES
14031 BELLA DONNA           2   BELLA VISTA      BELLA DONNA           2/1/2008 CORPORATION
                                                                                NEWMARK HOMES
13335 PALATINE HILL         2   BELLA VISTA      PALATINE HILL         3/3/2008 CORPORATION
                                                                                NEWMARK HOMES
13714 CASTELLUCCIO          2   BELLA VISTA      CASTELLUCCIO          5/1/2008 CORPORATION
                                                                                NEWMARK HOMES
13926 BELLA DONNA           2   BELLA VISTA      BELLA DONNA          5/14/2008 CORPORATION
                                                                                NEWMARK HOMES
14002 BELLA DONNA           2   BELLA VISTA      BELLA DONNA          5/15/2008 CORPORATION
                                                                                NEWMARK HOMES
13907 BELLA DONNA           1   BELLA VISTA      BELLA DONNA          5/30/2008 CORPORATION
                                                                                NEWMARK HOMES
13930 BELLA DONNA           2   BELLA VISTA      BELLA DONNA          5/30/2008 CORPORATION
                                                                                NEWMARK HOMES
13911 BELLA DONNA           2   BELLA VISTA      BELLA DONNA           6/4/2008 CORPORATION
                                                                                NEWMARK HOMES
13310 PALATINE HILL         2   BELLA VISTA      PALATINE HILL        6/12/2008 CORPORATION
                                                                                NEWMARK HOMES
715 TEATRO WAY              1   BELLA VISTA      TEATRO WAY           6/17/2008 CORPORATION
                                                                                NEWMARK HOMES
13915 BELLA DONNA           2   BELLA VISTA      BELLA DONNA           7/1/2008 CORPORATION
                                                                                NEWMARK HOMES
13919 BELLA DONNA           2   BELLA VISTA      BELLA DONNA          7/14/2008 CORPORATION
                                                                                NEWMARK HOMES
13707 CALA LEVENE           1   BELLA VISTA      CALA LEVENE          7/28/2008 CORPORATION
                                                                                NEWMARK HOMES
14103 CAPRESE HILL          2   BELLA VISTA      CAPRESE HILL          8/6/2008 CORPORATION
                                                                                NEWMARK HOMES
13610 CALA LEVANE           2   BELLA VISTA      CALA LEVANE          8/29/2008 CORPORATION
                                                                                NEWMARK HOMES
14007 BELLA DONNA           2   BELLA VISTA      BELLA DONNA          9/30/2008 CORPORATION
                                                                                NEWMARK HOMES
14027 CAPRESE HILL          2   BELLA VISTA      CAPRESE HILL         10/2/2008 CORPORATION
                                                                                NEWMARK HOMES
13927 BELLA DONNA           1   BELLA VISTA      BELLA DONNA          10/7/2008 CORPORATION
                                                                                NEWMARK HOMES
13923 BELLA DONNA           2   BELLA VISTA      BELLA DONNA          10/9/2008 CORPORATION
                                                                                NEWMARK HOMES
13710 CASTELLUCCIO          2   BELLA VISTA      CASTELLUCCIO        10/21/2008 CORPORATION
                                                                                NEWMARK HOMES
14019 BELLA DONNA           2   BELLA VISTA      BELLA DONNA          11/7/2008 CORPORATION
                                                                                NEWMARK HOMES
14023 BELLA DONNA           2   BELLA VISTA      BELLA DONNA          2/10/2009 CORPORATION
                                                                                NEWMARK HOMES
822 CIELO WAY               2   BELLA VISTA      CIELO WAY            2/17/2009 CORPORATION
                                                                                NEWMARK HOMES
719 TEATRO WAY              1   BELLA VISTA      TEATRO WAY            3/4/2009 CORPORATION
                                                                                NEWMARK HOMES
14015 CAPRESE HILL          2   BELLA VISTA      CAPRESE HILL          3/6/2009 CORPORATION
                                                                                NEWMARK HOMES
723 TEATRO WAY              2   BELLA VISTA      TEATRO WAY           3/12/2009 CORPORATION
                                                                                NEWMARK HOMES
742 TEATRO WAY              2   BELLA VISTA      TEATRO WAY           5/12/2009 CORPORATION
                                                                                NEWMARK HOMES
1323 VIA SE VILLA           2   CANYON SPRINGS   VIA SE VILLA         1/21/2008 CORPORATION
                                                                                NEWMARK HOMES
1003 SOLITUDE COVE          2   CANYON SPRINGS   SOLITUDE COVE        2/19/2008 CORPORATION
          Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 849 of 1053 PageID:
                                              18414

                                                                                NEWMARK HOMES
1242 VIA BELCANTO           1   CANYON SPRINGS   VIA BELCANTO         2/26/2008 CORPORATION
                                                                                NEWMARK HOMES
1222 VIA BELCANTO           2   CANYON SPRINGS   VIA BELCANTO          3/3/2008 CORPORATION
                                                                                NEWMARK HOMES
25707 CORONADO RIDGE        2   CANYON SPRINGS   CORONADO RIDGE       4/14/2008 CORPORATION
                                                                                NEWMARK HOMES
1219 VIA MILANO             2   CANYON SPRINGS   VIA MILANO           4/22/2008 CORPORATION
                                                                                NEWMARK HOMES
1215 VIA MILANO             1   CANYON SPRINGS   VIA MILANO           4/30/2008 CORPORATION
                                                                                NEWMARK HOMES
1231 VIA BELCANTO           2   CANYON SPRINGS   VIA BELCANTO         4/30/2008 CORPORATION
                                                                                NEWMARK HOMES
1270 VIA BELCANTO           2   CANYON SPRINGS   VIA BELCANTO          5/9/2008 CORPORATION
                                                                                NEWMARK HOMES
1230 VIA BELCANTO           1   CANYON SPRINGS   VIA BELCANTO         5/13/2008 CORPORATION
                                                                                NEWMARK HOMES
25902 CORONADO RIDGE        2   CANYON SPRINGS   CORONADO RIDGE       5/15/2008 CORPORATION
                                                                                NEWMARK HOMES
1222 VIA MILANO             1   CANYON SPRINGS   VIA MILANO           5/16/2008 CORPORATION
                                                                                NEWMARK HOMES
25506 CORONADO BLUFF        2   CANYON SPRINGS   CORONADO BLUFF       5/16/2008 CORPORATION
                                                                                NEWMARK HOMES
1011 SOLITUDE COVE          2   CANYON SPRINGS   SOLITUDE COVE        5/19/2008 CORPORATION
                                                                                NEWMARK HOMES
1235 VIA MILANO             2   CANYON SPRINGS   VIA MILANO           6/26/2008 CORPORATION
                                                                                NEWMARK HOMES
1223 VIA MILANO             2   CANYON SPRINGS   VIA MILANO           7/15/2008 CORPORATION
                                                                                NEWMARK HOMES
1254 VIA BELCANTO           2   CANYON SPRINGS   VIA BELCANTO         7/25/2008 CORPORATION
                                                                                NEWMARK HOMES
1238 VIA MILANO             1   CANYON SPRINGS   VIA MILANO           8/20/2008 CORPORATION
                                                                                NEWMARK HOMES
1250 VIA MILANO             2   CANYON SPRINGS   VIA MILANO           8/21/2008 CORPORATION
                                                                                NEWMARK HOMES
1246 VIA BELCANTO           2   CANYON SPRINGS   VIA BELCANTO         8/26/2008 CORPORATION
                                                                                NEWMARK HOMES
1255 VIA BELCANTO           1   CANYON SPRINGS   VIA BELCANTO         9/26/2008 CORPORATION
                                                                                NEWMARK HOMES
1023 SOLITUDE COVE          2   CANYON SPRINGS   SOLITUDE COVE        10/2/2008 CORPORATION
                                                                                NEWMARK HOMES
24507 VIA POSITANO          1   CANYON SPRINGS   VIA POSITANO         11/4/2008 CORPORATION
                                                                                NEWMARK HOMES
1226 VIA MILANO             2   CANYON SPRINGS   VIA MILANO          11/10/2008 CORPORATION
                                                                                NEWMARK HOMES
1211 VIA SE VILLA           2   CANYON SPRINGS   VIA SE VILLA         1/30/2009 CORPORATION
                                                                                NEWMARK HOMES
1314 VIA SE VILLA           2   CANYON SPRINGS   VIA SE VILLA          2/5/2009 CORPORATION
                                                                                NEWMARK HOMES
1310 VIA SE VILLA           1   CANYON SPRINGS   VIA SE VILLA          2/6/2009 CORPORATION
                                                                                NEWMARK HOMES
1207 VIA SE VILLA           2   CANYON SPRINGS   VIA SE VILLA         2/16/2009 CORPORATION
                                                                                NEWMARK HOMES
1218 VIA SE VILLA           1   CANYON SPRINGS   VIA SE VILLA         3/12/2009 CORPORATION
                                                                                NEWMARK HOMES
3307 BROOK TREE CT          2   CIBOLO CANYON    BROOK TREE CT         2/8/2008 CORPORATION
                                                                                NEWMARK HOMES
3710 SUNSET HEIGHTS         2   CIBOLO CANYON    SUNSET HEIGHTS       2/28/2008 CORPORATION
         Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 850 of 1053 PageID:
                                             18415

                                                                               NEWMARK HOMES
3719 SUNSET CLIFF          2   CIBOLO CANYON   SUNSET CLIFF           3/3/2008 CORPORATION
                                                                               NEWMARK HOMES
3722 SUNSET CLIFF          2   CIBOLO CANYON   SUNSET CLIFF           3/7/2008 CORPORATION
                                                                               NEWMARK HOMES
23306 BISON CANYON         2   CIBOLO CANYON   BISON CANYON          3/14/2008 CORPORATION
                                                                               NEWMARK HOMES
3727 SUNSET CLIFF          2   CIBOLO CANYON   SUNSET CLIFF          3/20/2008 CORPORATION
                                                                               NEWMARK HOMES
3707 SUNSET CLIFF          2   CIBOLO CANYON   SUNSET CLIFF          3/20/2008 CORPORATION
                                                                               NEWMARK HOMES
3751 SUNSET CLIFF          2   CIBOLO CANYON   SUNSET CLIFF           4/8/2008 CORPORATION
                                                                               NEWMARK HOMES
3511 SUNSET CLIFF          2   CIBOLO CANYON   SUNSET CLIFF          4/23/2008 CORPORATION
                                                                               NEWMARK HOMES
3715 SUNSET CLIFF          2   CIBOLO CANYON   SUNSET CLIFF          4/23/2008 CORPORATION
                                                                               NEWMARK HOMES
3322 VALLEY CREEK          2   CIBOLO CANYON   VALLEY CREEK          4/24/2008 CORPORATION
                                                                               NEWMARK HOMES
23314 BISON CANYON         2   CIBOLO CANYON   BISON CANYON          4/29/2008 CORPORATION
                                                                               NEWMARK HOMES
3530 PINNACLE DRIVE        2   CIBOLO CANYON   PINNACLE DRIVE        5/29/2008 CORPORATION
                                                                               NEWMARK HOMES
3635 PINNACLE DRIVE        2   CIBOLO CANYON   PINNACLE DRIVE         6/2/2008 CORPORATION
                                                                               NEWMARK HOMES
3611 SUNSET HEIGHTS        1   CIBOLO CANYON   SUNSET HEIGHTS        6/19/2008 CORPORATION
                                                                               NEWMARK HOMES
23435 TREEMONT PARK        2   CIBOLO CANYON   TREEMONT PARK         6/25/2008 CORPORATION
                                                                               NEWMARK HOMES
3623 PINNACLE DRIVE        2   CIBOLO CANYON   PINNACLE DRIVE        6/27/2008 CORPORATION
                                                                               NEWMARK HOMES
3550 HILLDALE POINT        2   CIBOLO CANYON   HILLDALE POINT         7/1/2008 CORPORATION
                                                                               NEWMARK HOMES
3735 SUNSET CLIFF          2   CIBOLO CANYON   SUNSET CLIFF          7/11/2008 CORPORATION
                                                                               NEWMARK HOMES
3630 PINNACLE DRIVE        2   CIBOLO CANYON   PINNACLE DRIVE        7/31/2008 CORPORATION
                                                                               NEWMARK HOMES
23115 TREEMONT PARK        2   CIBOLO CANYON   TREEMONT PARK         8/22/2008 CORPORATION
                                                                               NEWMARK HOMES
3634 PINNACLE DRIVE        2   CIBOLO CANYON   PINNACLE DRIVE        8/29/2008 CORPORATION
                                                                               NEWMARK HOMES
23119 TREEMONT PARK        2   CIBOLO CANYON   TREEMONT PARK        10/23/2008 CORPORATION
                                                                               NEWMARK HOMES
23210 CREST VIEW WAY       2   CIBOLO CANYON   CREST VIEW WAY        11/6/2008 CORPORATION
                                                                               NEWMARK HOMES
3411 CREST NOCHE           2   CIBOLO CANYON   CREST NOCHE           2/14/2009 CORPORATION
                                                                               NEWMARK HOMES
3415 CREST NOCHE           2   CIBOLO CANYON   CREST NOCHE           2/17/2009 CORPORATION
                                                                               NEWMARK HOMES
18930 HONEY MESQUITE       2   ROGERS RANCH    HONEY MESQUITE         2/7/2008 CORPORATION
                                                                               NEWMARK HOMES
18903 SALADO CANYON        1   ROGERS RANCH    SALADO CANYON         2/18/2008 CORPORATION
                                                                               NEWMARK HOMES
18819 CANOE BROOK          1   ROGERS RANCH    CANOE BROOK           3/11/2008 CORPORATION
                                                                               NEWMARK HOMES
18902 SALADO CANYON        2   ROGERS RANCH    SALADO CANYON         3/21/2008 CORPORATION
                                                                               NEWMARK HOMES
18807 SALADO CANYON        2   ROGERS RANCH    SALADO CANYON          4/1/2008 CORPORATION
         Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 851 of 1053 PageID:
                                             18416

                                                                               NEWMARK HOMES
18827 SALADO CANYON        2   ROGERS RANCH      SALADO CANYON       4/10/2008 CORPORATION
                                                                               NEWMARK HOMES
18802 CANOE BROOK          2   ROGERS RANCH      CANOE BROOK         5/13/2008 CORPORATION
                                                                               NEWMARK HOMES
18915 HONEY MESQUITE       2   ROGERS RANCH      HONEY MESQUITE      5/19/2008 CORPORATION
                                                                               NEWMARK HOMES
18810 SALADO CANYON        2   ROGERS RANCH      SALADO CANYON       5/23/2008 CORPORATION
                                                                               NEWMARK HOMES
18919 HONEY MESQUITE       2   ROGERS RANCH      HONEY MESQUITE      6/17/2008 CORPORATION
                                                                               NEWMARK HOMES
18823 SALADO CANYON        1   ROGERS RANCH      SALADO CANYON       6/30/2008 CORPORATION
                                                                               NEWMARK HOMES
3434 CONDALIA COURT        2   ROGERS RANCH      CONDALIA COURT       8/1/2008 CORPORATION
                                                                               NEWMARK HOMES
3402 CONDALIA COURT        2   ROGERS RANCH      CONDALIA COURT      8/14/2008 CORPORATION
                                                                               NEWMARK HOMES
18803 SALADO CANYON        2   ROGERS RANCH      SALADO CANYON        9/4/2008 CORPORATION
                                                                               NEWMARK HOMES
18922 HONEY MESQUITE       2   ROGERS RANCH      HONEY MESQUITE      9/15/2008 CORPORATION
                                                                               NEWMARK HOMES
3442 CONDALIA COURT        2   ROGERS RANCH      CONDALIA COURT      2/18/2009 CORPORATION
                                                                               NEWMARK HOMES
18830 SALADO CANYON        2   ROGERS RANCH      SALADO CANYON       4/24/2009 CORPORATION
                                                                               NEWMARK HOMES
21707 MIRANDA HILL         1   STONEWALL RANCH   MIRANDA HILL        2/18/2008 CORPORATION
                                                                               NEWMARK HOMES
7515 STONEWALL HILL        2   STONEWALL RANCH   STONEWALL HILL      4/22/2008 CORPORATION
                                                                               NEWMARK HOMES
21619 GRANADA HILL         2   STONEWALL RANCH   GRANADA HILL        5/28/2008 CORPORATION
                                                                               NEWMARK HOMES
21618 GRANADA HILL         1   STONEWALL RANCH   GRANADA HILL        5/30/2008 CORPORATION
                                                                               NEWMARK HOMES
21602 GRANADA HILL         2   STONEWALL RANCH   GRANADA HILL        6/19/2008 CORPORATION
                                                                               NEWMARK HOMES
7319 STONEWALL HILL        2   STONEWALL RANCH   STONEWALL HILL      7/31/2008 CORPORATION
                                                                               NEWMARK HOMES
7207 HANSA HILL            1   STONEWALL RANCH   HANSA HILL           8/1/2008 CORPORATION
                                                                               NEWMARK HOMES
7423 STONEWALL HILL        2   STONEWALL RANCH   STONEWALL HILL       8/7/2008 CORPORATION
                                                                               NEWMARK HOMES
21606 GRANADA HILL         2   STONEWALL RANCH   GRANADA HILL        8/15/2008 CORPORATION
                                                                               NEWMARK HOMES
21710 RUGOSA HILL          2   STONEWALL RANCH   RUGOSA HILL         9/16/2008 CORPORATION
                                                                               NEWMARK HOMES
7711 STONEWALL HILL        1   STONEWALL RANCH   STONEWALL HILL     10/10/2008 CORPORATION
                                                                               NEWMARK HOMES
21715 EDEN ROSE HILL       2   STONEWALL RANCH   EDEN ROSE HILL     10/14/2008 CORPORATION
                                                                               NEWMARK HOMES
21506 GRANADA HILL         2   STONEWALL RANCH   GRANADA HILL       10/15/2008 CORPORATION
                                                                               NEWMARK HOMES
21818 BURBANK HILL         2   STONEWALL RANCH   BURBANK HILL       10/16/2008 CORPORATION
                                                                               NEWMARK HOMES
21510 GRANADA HILL         1   STONEWALL RANCH   GRANADA HILL       11/24/2008 CORPORATION
                                                                               NEWMARK HOMES
7702 WINECUP HILL          2   STONEWALL RANCH   WINECUP HILL        12/9/2008 CORPORATION
                                                                               NEWMARK HOMES
7814 WINECUP HILL          2   STONEWALL RANCH   WINECUP HILL       12/19/2008 CORPORATION
          Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 852 of 1053 PageID:
                                              18417

                                                                                   NEWMARK HOMES
21723 EDEN ROSE HILL        1   STONEWALL RANCH     EDEN ROSE HILL       1/29/2009 CORPORATION
                                                                                   NEWMARK HOMES
21622 GRANADA HILL          2   STONEWALL RANCH     GRANADA HILL          3/6/2009 CORPORATION
                                                                                   NEWMARK HOMES
7419 STONEWALL HILL         2   STONEWALL RANCH     STONEWALL HILL       3/16/2009 CORPORATION
                                                                                   NEWMARK HOMES
7411 STONEWALL HILL         1   STONEWALL RANCH     STONEWALL HILL       3/17/2009 CORPORATION
                                                                                   NEWMARK HOMES
7722 WINECUP HILL           2   STONEWALL RANCH     WINECUP HILL         3/23/2009 CORPORATION
                                                                                   NEWMARK HOMES
21810 BURBANK HILL          2   STONEWALL RANCH     BURBANK HILL         3/27/2009 CORPORATION
                                                                                   NEWMARK HOMES
21706 GRANADA HILL          2   STONEWALL RANCH     GRANADA HILL          4/2/2009 CORPORATION
                                                                                   NEWMARK HOMES
21711 EDEN ROSE HILL        2   STONEWALL RANCH     EDEN ROSE HILL       4/28/2009 CORPORATION
                                                                                   NEWMARK HOMES
7714 WINECUP HILL           1   STONEWALL RANCH     WINECUP HILL         4/30/2009 CORPORATION
                                                                                   NEWMARK HOMES
7707 WINECUP HILL           2   STONEWALL RANCH     WINECUP HILL          6/1/2009 CORPORATION
                                                                                   NEWMARK HOMES
1007 GAZANIA HILL           2   TERRA BELLA         GAZANIA HILL          2/4/2008 CORPORATION
                                                                                   NEWMARK HOMES
1030 GAZANIA HILL           2   TERRA BELLA         GAZANIA HILL          3/5/2008 CORPORATION
                                                                                   NEWMARK HOMES
1010 OLIVIA VIEW            2   TERRA BELLA         OLIVIA VIEW          4/18/2008 CORPORATION
                                                                                   NEWMARK HOMES
818 CELESTIAL VIEW          2   TERRA BELLA         CELESTIAL VIEW       5/19/2008 CORPORATION
                                                                                   NEWMARK HOMES
911 TIGER LILY              2   TERRA BELLA         TIGER LILY           6/13/2008 CORPORATION
                                                                                   NEWMARK HOMES
827 TIGER LILY              2   TERRA BELLA         TIGER LILY           9/29/2008 CORPORATION
                                                                                   NEWMARK HOMES
823 TIGER LILY              2   TERRA BELLA         TIGER LILY           10/8/2008 CORPORATION
                                                                                   NEWMARK HOMES
24031 PRESTIGE DRIVE        2   TERRA BELLA         PRESTIGE DRIVE       3/31/2009 CORPORATION
                                                                                   NEWMARK HOMES
23923 PRESTIGE DRIVE        1   TERRA BELLA         PRESTIGE DRIVE       4/14/2009 CORPORATION
2435 TRIPLE PEAK DRIVE      2   FIRST MOUNTAIN      TRIPLE PEAK DRIVE     9/3/2013 PARKER HOMES
2710 BEAVER LANE            2   HAVENWOOD           BEAVER LANE          7/23/2013 PARKER HOMES
1609 SUNNYBROOK DRIVE       1   NEW BRAUNFELS       SUNNYBROOK DRIVE     10/5/2013 PARKER HOMES
312 RANCHO ROAD             2   TOWN HAWK           RANCHO ROAD          9/14/2011 PCH WHEELS
31 STONE TERRACE            1   STONE CREEK RANCH   STONE TERRACE       12/14/2010 PRODIGY COMMERCIAL
350 AVIATION DR #302        2   UNIVERSAL CITY      AVIATION DR #302     3/28/2012 PWO PROPERTIES
350 AVIATION DR #304        2   UNIVERSAL CITY      AVIATION DR #304     3/28/2012 PWO PROPERTIES
350 AVIATION DR #324        2   UNIVERSAL CITY      AVIATION DR #324     3/28/2012 PWO PROPERTIES
2550 WALLABY                2   NEWCOMBE ESTATE     WALLABY              1/24/2013 ROSS BENLINE
                                                                                   SAATHOFF CUSTOM HOMES
603 FLAT ROCK CREEK         1   COMFORT, TX         FLAT ROCK CREEK      10/3/2012 LLC
                                                                                   SAATHOFF CUSTOM HOMES
7934 SKY VISTA              2   GARDEN RIDGE        SKY VISTA            3/23/2009 LLC
                                                                                   SAATHOFF CUSTOM HOMES
977 CR 448 HONDO, TX        1   HONDO               CR 448 HONDO, TX     12/7/2010 LLC
10407 WILLOW BARK           1   SUNDANCE RANCH      WILLOW BARK          5/24/2012 SCOTT FELDER HOMES LLC
10610 STAR MICA             2   SUNDANCE RANCH      STAR MICA            7/27/2012 SCOTT FELDER HOMES LLC
25218 WILD SAGE             1   SUNDANCE RANCH      WILD SAGE            7/30/2012 SCOTT FELDER HOMES LLC
25210 SPIDER ROCK           1   SUNDANCE RANCH      SPIDER ROCK         10/24/2012 SCOTT FELDER HOMES LLC
910 OLIVIA VIEW             2   TERRA BELLA         OLIVIA VIEW         12/21/2011 SCOTT FELDER HOMES LLC
         Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 853 of 1053 PageID:
                                             18418

1027 OLIVIA VIEW           2   TERRA BELLA         OLIVIA VIEW           2/10/2012   SCOTT FELDER HOMES LLC
907 GAZANIA HILL           2   TERRA BELLA         GAZANIA HILL           3/2/2012   SCOTT FELDER HOMES LLC
927 OLIVIA VIEW            2   TERRA BELLA         OLIVIA VIEW            3/6/2012   SCOTT FELDER HOMES LLC
1026 OLIVIA VIEW           2   TERRA BELLA         OLIVIA VIEW           3/13/2012   SCOTT FELDER HOMES LLC
24311 ARBOLES VERDES       2   TERRA BELLA         ARBOLES VERDES        4/25/2012   SCOTT FELDER HOMES LLC
24315 ARBOLES VERDES       2   TERRA BELLA         ARBOLES VERDES        4/26/2012   SCOTT FELDER HOMES LLC
24234 ARTISAN GATE         2   TERRA BELLA         ARTISAN GATE           5/4/2012   SCOTT FELDER HOMES LLC
24318 ARBOLES VERDES       2   TERRA BELLA         ARBOLES VERDES        5/14/2012   SCOTT FELDER HOMES LLC
24335 VINCA REEF           2   TERRA BELLA         VINCA REEF            5/17/2012   SCOTT FELDER HOMES LLC
24231 ARTISAN GATE         1   TERRA BELLA         ARTISAN GATE           6/1/2012   SCOTT FELDER HOMES LLC
715 AUCUBA FALLS           2   TERRA BELLA         AUCUBA FALLS           6/4/2012   SCOTT FELDER HOMES LLC
24311 VINCA REEF           1   TERRA BELLA         VINCA REEF             6/8/2012   SCOTT FELDER HOMES LLC
714 AUCUBA FALLS           2   TERRA BELLA         AUCUBA FALLS          6/13/2012   SCOTT FELDER HOMES LLC
706 VIENTO POINT           2   TERRA BELLA         VIENTO POINT          6/22/2012   SCOTT FELDER HOMES LLC
24206 ARTISAN GATE         2   TERRA BELLA         ARTISAN GATE           7/3/2012   SCOTT FELDER HOMES LLC
723 VIENTO POINT           2   TERRA BELLA         VIENTO POINT          7/16/2012   SCOTT FELDER HOMES LLC
906 OLIVIA VIEW            1   TERRA BELLA         OLIVIA VIEW           7/19/2012   SCOTT FELDER HOMES LLC
24327 ARBOLES VERDES       2   TERRA BELLA         ARBOLES VERDES        7/20/2012   SCOTT FELDER HOMES LLC
710 AUCUBA FALLS           2   TERRA BELLA         AUCUBA FALLS          7/26/2012   SCOTT FELDER HOMES LLC
24343 ARBOLES VERDES       2   TERRA BELLA         ARBOLES VERDES        9/12/2012   SCOTT FELDER HOMES LLC
24215 ARTISAN GATE         2   TERRA BELLA         ARTISAN GATE          9/24/2012   SCOTT FELDER HOMES LLC
25206 SPIDER ROCK          1   SUNDANCE RANCH      SPIDER ROCK           1/11/2013   SCOTT FELDER HOMES LLC
25210 WILD SAGE            1   SUNDANCE RANCH      WILD SAGE              3/2/2013   SCOTT FELDER HOMES LLC
10606 STAR MICA            2   SUNDANCE RANCH      STAR MICA             5/28/2013   SCOTT FELDER HOMES LLC
24218 ARTISAN GATE         2   TERRA BELLA         ARTISAN GATE          11/7/2012   SCOTT FELDER HOMES LLC
718 VIENTO POINT           2   TERRA BELLA         VIENTO POINT          11/9/2012   SCOTT FELDER HOMES LLC
24202 ARTISAN GATE         2   TERRA BELLA         ARTISAN GATE          11/9/2012   SCOTT FELDER HOMES LLC
710 VIENTO POINT           2   TERRA BELLA         VIENTO POINT          1/23/2013   SCOTT FELDER HOMES LLC
24314 VINCA REEF           2   TERRA BELLA         VINCA REEF            1/28/2013   SCOTT FELDER HOMES LLC
24334 ARBOLES VERDES       2   TERRA BELLA         ARBOLES VERDES        1/30/2013   SCOTT FELDER HOMES LLC
718 AUCUBA BEND            2   TERRA BELLA         AUCUBA BEND           1/31/2013   SCOTT FELDER HOMES LLC
703 AUCUBA FALLS           2   TERRA BELLA         AUCUBA FALLS           2/6/2013   SCOTT FELDER HOMES LLC
707 VIENTO POINT           2   TERRA BELLA         VIENTO POINT          3/26/2013   SCOTT FELDER HOMES LLC
24138 VIENTO OAKS          2   TERRA BELLA         VIENTO OAKS           3/29/2013   SCOTT FELDER HOMES LLC
719 VIENTO POINT           2   TERRA BELLA         VIENTO POINT           6/7/2013   SCOTT FELDER HOMES LLC
703 VIENTO POINT           2   TERRA BELLA         VIENTO POINT          6/13/2013   SCOTT FELDER HOMES LLC
714 VIENTO POINT           2   TERRA BELLA         VIENTO POINT          6/27/2013   SCOTT FELDER HOMES LLC
24338 ARBOLES VERDES       2   TERRA BELLA         ARBOLES VERDES        7/10/2013   SCOTT FELDER HOMES LLC
702 AUCUBA BEND            2   TERRA BELLA         AUCUBA BEND            8/8/2013   SCOTT FELDER HOMES LLC
136 IRON HORSE             1   RIVERCHASE          IRON HORSE            1/11/2010   SHELTON EUBANKS
10706 REYES CANYON         1   LOS REYES           REYES CANYON          2/10/2009   SHOWCASE HOMES
11118 WINDY WILLOWS        1   SAN ANTONIO RANCH   WINDY WILLOWS         12/2/2008   SHOWCASE HOMES
4086 CR 307‐BAILEY RES.    1   LA VERNIA           CR 307‐BAILEY RES.   11/21/2012   SHOWCASE HOMES
AFV PAVILION               1   AIR FORCE VILLAGE   AFV PAVILION          4/21/2010   SITTERLE HOMES, LTD.
AFV CABANA                 1   AIR FORCE VILLAGE   AFV CABANA             5/4/2010   SITTERLE HOMES, LTD.
2814 WONDERVIEW DR         2   ALON                WONDERVIEW DR         7/10/2012   SITTERLE HOMES, LTD.
2710 WONDERVIEW DR         1   ALON                WONDERVIEW DR         7/13/2012   SITTERLE HOMES, LTD.
2818 WONDERVIEW DR         1   ALON                WONDERVIEW DR         7/25/2012   SITTERLE HOMES, LTD.
2511 DUNMORE HILL          2   ALON                DUNMORE HILL          8/28/2012   SITTERLE HOMES, LTD.
2419 DUNMORE HILL          1   ALON                DUNMORE HILL          8/29/2012   SITTERLE HOMES, LTD.
2427 DUNMORE HILL          1   ALON                DUNMORE HILL          9/10/2012   SITTERLE HOMES, LTD.
2423 DUNMORE HILL          1   ALON                DUNMORE HILL          9/20/2012   SITTERLE HOMES, LTD.
2810 WONDERVIEW DRIVE      2   ALON                WONDERVIEW DRIVE      9/24/2012   SITTERLE HOMES, LTD.
2806 WONDERVIEW DRIVE      2   ALON                WONDERVIEW DRIVE      10/2/2012   SITTERLE HOMES, LTD.
2435 DUNMORE HILL          1   ALON                DUNMORE HILL         10/10/2012   SITTERLE HOMES, LTD.
2702 WONDERVIEW DRIVE      1   ALON                WONDERVIEW DRIVE     10/10/2012   SITTERLE HOMES, LTD.
3018 GOLDHURST             2   AVIARA              GOLDHURST            12/14/2010   SITTERLE HOMES, LTD.
9631 TORRINGTON            2   AVIARA              TORRINGTON            1/14/2011   SITTERLE HOMES, LTD.
        Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 854 of 1053 PageID:
                                            18419

3111 TILTWOOD             1   AVIARA           TILTWOOD             2/25/2011   SITTERLE HOMES, LTD.
9718 AVIARA GOLF          1   AVIARA           AVIARA GOLF          3/31/2011   SITTERLE HOMES, LTD.
2918 GRASSNOOK CT         2   AVIARA           GRASSNOOK CT         7/22/2011   SITTERLE HOMES, LTD.
9639 AVIARA GOLF          1   AVIARA           AVIARA GOLF          9/21/2011   SITTERLE HOMES, LTD.
3102 TILTWOOD LANE        1   AVIARA           TILTWOOD LANE        2/14/2012   SITTERLE HOMES, LTD.
9719 TORRINGTON           2   AVIARA           TORRINGTON           3/30/2012   SITTERLE HOMES, LTD.
9631 AVIARA GOLF          1   AVIARA           AVIARA GOLF           4/6/2012   SITTERLE HOMES, LTD.
9630 AVIARA GARDENS       1   AVIARA           AVIARA GARDENS       4/10/2012   SITTERLE HOMES, LTD.
9610 AVIARA GARDENS       2   AVIARA           AVIARA GARDENS        5/7/2012   SITTERLE HOMES, LTD.
9714 AVIARA GOLF          2   AVIARA           AVIARA GOLF           8/7/2012   SITTERLE HOMES, LTD.
2906 GRASSNOOK            1   AVIARA           GRASSNOOK            8/24/2012   SITTERLE HOMES, LTD.
9626 AVIARA GARDENS       2   AVIARA           AVIARA GARDENS       9/21/2012   SITTERLE HOMES, LTD.
3007 HENFRO WAY           2   AVIARA           HENFRO WAY           10/5/2012   SITTERLE HOMES, LTD.
2919 GRASSNOOK            1   AVIARA           GRASSNOOK           10/17/2012   SITTERLE HOMES, LTD.
9638 TORRINGTON           2   AVIARA           TORRINGTON          10/18/2012   SITTERLE HOMES, LTD.
1242 VIA MILANO           1   CANYON SPRINGS   VIA MILANO          10/21/2009   SITTERLE HOMES, LTD.
1262 VIA BELCANTO         2   CANYON SPRINGS   VIA BELCANTO        10/29/2009   SITTERLE HOMES, LTD.
24530 VIA POSITANO        1   CANYON SPRINGS   VIA POSITANO         2/23/2010   SITTERLE HOMES, LTD.
1119 VIA SE VILLA         1   CANYON SPRINGS   VIA SE VILLA          4/8/2010   SITTERLE HOMES, LTD.
1127 VIA SE VILLA         2   CANYON SPRINGS   VIA SE VILLA          6/7/2010   SITTERLE HOMES, LTD.
1234 VIA MILANO           2   CANYON SPRINGS   VIA MILANO           6/14/2010   SITTERLE HOMES, LTD.
1327 VIA SE VILLA         2   CANYON SPRINGS   VIA SE VILLA         7/13/2010   SITTERLE HOMES, LTD.
1266 VIA BELCANTO         1   CANYON SPRINGS   VIA BELCANTO         8/12/2010   SITTERLE HOMES, LTD.
1222 VIA SE VILLA         1   CANYON SPRINGS   VIA SE VILLA          9/2/2010   SITTERLE HOMES, LTD.
24518 VIA POSITANO        1   CANYON SPRINGS   VIA POSITANO         9/14/2010   SITTERLE HOMES, LTD.
1331 VIA SE VILLA         2   CANYON SPRINGS   VIA SE VILLA        11/24/2010   SITTERLE HOMES, LTD.
24518 VIA VIZCAYA         2   CANYON SPRINGS   VIA VIZCAYA          1/18/2011   SITTERLE HOMES, LTD.
24522 VIA VIZCAYA         2   CANYON SPRINGS   VIA VIZCAYA           4/5/2011   SITTERLE HOMES, LTD.
24514 VIA POSITANO        2   CANYON SPRINGS   VIA POSITANO         4/21/2011   SITTERLE HOMES, LTD.
24514 VIA VIZCAYA         2   CANYON SPRINGS   VIA VIZCAYA           5/3/2011   SITTERLE HOMES, LTD.
24534 VIA POSITANO        2   CANYON SPRINGS   VIA POSITANO         6/14/2011   SITTERLE HOMES, LTD.
1134 VIA SE VILLA         2   CANYON SPRINGS   VIA SE VILLA         6/18/2011   SITTERLE HOMES, LTD.
1135 VIA SE VILLA         2   CANYON SPRINGS   VIA SE VILLA         7/14/2011   SITTERLE HOMES, LTD.
24526 VIA POSITANO        2   CANYON SPRINGS   VIA POSITANO         7/29/2011   SITTERLE HOMES, LTD.
1123 VIA SE VILLA         2   CANYON SPRINGS   VIA SE VILLA         8/10/2011   SITTERLE HOMES, LTD.
1319 VIA SE VILLA         2   CANYON SPRINGS   VIA SE VILLA         9/29/2011   SITTERLE HOMES, LTD.
24522 VIA POSITANO        2   CANYON SPRINGS   VIA POSITANO         3/26/2012   SITTERLE HOMES, LTD.
1230 VIA MILANO           1   CANYON SPRINGS   VIA MILANO           5/23/2012   SITTERLE HOMES, LTD.
1206 VIA SE VILLA         2   CANYON SPRINGS   VIA SE VILLA         6/18/2012   SITTERLE HOMES, LTD.
1311 VIA SE VILLA         2   CANYON SPRINGS   VIA SE VILLA          8/1/2012   SITTERLE HOMES, LTD.
1218 VIA MILANO           2   CANYON SPRINGS   VIA MILANO           8/20/2012   SITTERLE HOMES, LTD.
1219 VIA SE VILLA         2   CANYON SPRINGS   VIA SE VILLA        10/19/2012   SITTERLE HOMES, LTD.
1130 VIA SE VILLA         2   CANYON SPRINGS   VIA SE VILLA        10/23/2012   SITTERLE HOMES, LTD.
22418 VIAJES              1   CIBOLO CANYON    VIAJES               5/20/2009   SITTERLE HOMES, LTD.
4315 LIGNOSO              1   CIBOLO CANYON    LIGNOSO              5/29/2009   SITTERLE HOMES, LTD.
22618 VIAJES              1   CIBOLO CANYON    VIAJES                6/3/2009   SITTERLE HOMES, LTD.
22434 VIAJES              1   CIBOLO CANYON    VIAJES                7/6/2009   SITTERLE HOMES, LTD.
4319 LIGNOSO              1   CIBOLO CANYON    LIGNOSO               7/8/2009   SITTERLE HOMES, LTD.
22626 VIAJES              2   CIBOLO CANYON    VIAJES                7/9/2009   SITTERLE HOMES, LTD.
22450 VIAJES              1   CIBOLO CANYON    VIAJES               7/21/2009   SITTERLE HOMES, LTD.
22622 VIAJES              1   CIBOLO CANYON    VIAJES               8/25/2009   SITTERLE HOMES, LTD.
22542 VIAJES              1   CIBOLO CANYON    VIAJES               8/28/2009   SITTERLE HOMES, LTD.
22506 VIAJES              2   CIBOLO CANYON    VIAJES               9/10/2009   SITTERLE HOMES, LTD.
22610 VIAJES              1   CIBOLO CANYON    VIAJES               9/16/2009   SITTERLE HOMES, LTD.
22502 VIAJES              2   CIBOLO CANYON    VIAJES               9/16/2009   SITTERLE HOMES, LTD.
22503 VIAJES              1   CIBOLO CANYON    VIAJES               9/18/2009   SITTERLE HOMES, LTD.
22426 VIAJES              1   CIBOLO CANYON    VIAJES               9/23/2009   SITTERLE HOMES, LTD.
22530 VIAJES              2   CIBOLO CANYON    VIAJES               9/26/2009   SITTERLE HOMES, LTD.
        Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 855 of 1053 PageID:
                                            18420

22535 VIAJES              1   CIBOLO CANYON   VIAJES               11/12/2009   SITTERLE HOMES, LTD.
22519 VIAJES              2   CIBOLO CANYON   VIAJES               11/13/2009   SITTERLE HOMES, LTD.
22406 VIAJES              1   CIBOLO CANYON   VIAJES                 1/4/2010   SITTERLE HOMES, LTD.
22439 VIAJES              1   CIBOLO CANYON   VIAJES                1/15/2010   SITTERLE HOMES, LTD.
22607 VIAJES              1   CIBOLO CANYON   VIAJES                 3/1/2010   SITTERLE HOMES, LTD.
22455 VIAJES              2   CIBOLO CANYON   VIAJES                 4/7/2010   SITTERLE HOMES, LTD.
22615 VIAJES              2   CIBOLO CANYON   VIAJES                4/15/2010   SITTERLE HOMES, LTD.
22507 VIAJES              1   CIBOLO CANYON   VIAJES                5/13/2010   SITTERLE HOMES, LTD.
22463 VIAJES              1   CIBOLO CANYON   VIAJES                6/23/2010   SITTERLE HOMES, LTD.
22468 VIAJES              1   CIBOLO CANYON   VIAJES                 7/2/2010   SITTERLE HOMES, LTD.
22402 VIAJES              1   CIBOLO CANYON   VIAJES                 7/6/2010   SITTERLE HOMES, LTD.
4307 LIGNOSO              1   CIBOLO CANYON   LIGNOSO                7/8/2010   SITTERLE HOMES, LTD.
CAMPANAS CLUBHOUSE        1   CIBOLO CANYON   CAMPANAS CLUBHOUSE    7/28/2010   SITTERLE HOMES, LTD.
22611 VIAJES              1   CIBOLO CANYON   VIAJES                 8/2/2010   SITTERLE HOMES, LTD.
22619 VIAJES              1   CIBOLO CANYON   VIAJES                 8/9/2010   SITTERLE HOMES, LTD.
4303 LIGNOSO              1   CIBOLO CANYON   LIGNOSO                08/19/10   SITTERLE HOMES, LTD.
22527 VIAJES              1   CIBOLO CANYON   VIAJES                8/23/2010   SITTERLE HOMES, LTD.
22522 VIAJES              1   CIBOLO CANYON   VIAJES                8/30/2010   SITTERLE HOMES, LTD.
22460 VIAJES              1   CIBOLO CANYON   VIAJES                 9/9/2010   SITTERLE HOMES, LTD.
22438 VIAJES              2   CIBOLO CANYON   VIAJES                11/2/2010   SITTERLE HOMES, LTD.
22511 VIAJES              1   CIBOLO CANYON   VIAJES                11/8/2010   SITTERLE HOMES, LTD.
4306 LIGNOSO              1   CIBOLO CANYON   LIGNOSO                2/7/2011   SITTERLE HOMES, LTD.
22446 VIAJES              1   CIBOLO CANYON   VIAJES                2/15/2011   SITTERLE HOMES, LTD.
22306 VIAJES              2   CIBOLO CANYON   VIAJES                3/28/2011   SITTERLE HOMES, LTD.
4419 TAPIA                1   CIBOLO CANYON   TAPIA                 3/30/2011   SITTERLE HOMES, LTD.
4410 TAPIA                1   CIBOLO CANYON   TAPIA                  4/5/2011   SITTERLE HOMES, LTD.
22414 VIAJES              1   CIBOLO CANYON   VIAJES                 4/7/2011   SITTERLE HOMES, LTD.
22350 VIAJES              1   CIBOLO CANYON   VIAJES                4/11/2011   SITTERLE HOMES, LTD.
4418 TAPIA                2   CIBOLO CANYON   TAPIA                 4/22/2011   SITTERLE HOMES, LTD.
4411 TAPIA                1   CIBOLO CANYON   TAPIA                  5/2/2011   SITTERLE HOMES, LTD.
22310 VIAJES              2   CIBOLO CANYON   VIAJES                 5/9/2011   SITTERLE HOMES, LTD.
4403 TAPIA                1   CIBOLO CANYON   TAPIA                 5/19/2011   SITTERLE HOMES, LTD.
4311 LIGNOSO              2   CIBOLO CANYON   LIGNOSO               5/24/2011   SITTERLE HOMES, LTD.
22335 VIAJES              1   CIBOLO CANYON   VIAJES                6/16/2011   SITTERLE HOMES, LTD.
22510 VIAJES              1   CIBOLO CANYON   VIAJES                7/11/2011   SITTERLE HOMES, LTD.
22303 VIAJES              1   CIBOLO CANYON   VIAJES                7/14/2011   SITTERLE HOMES, LTD.
22442 VIAJES              1   CIBOLO CANYON   VIAJES                7/19/2011   SITTERLE HOMES, LTD.
22447 VIAJES              1   CIBOLO CANYON   VIAJES                7/21/2011   SITTERLE HOMES, LTD.
22334 VIAJES              2   CIBOLO CANYON   VIAJES                8/29/2011   SITTERLE HOMES, LTD.
22515 VIAJES              1   CIBOLO CANYON   VIAJES                9/27/2011   SITTERLE HOMES, LTD.
22419 VIAJES              1   CIBOLO CANYON   VIAJES               10/11/2011   SITTERLE HOMES, LTD.
22314 VIAJES              2   CIBOLO CANYON   VIAJES               10/11/2011   SITTERLE HOMES, LTD.
22347 VIAJES              1   CIBOLO CANYON   VIAJES               10/11/2011   SITTERLE HOMES, LTD.
22531 VIAJES              2   CIBOLO CANYON   VIAJES               11/15/2011   SITTERLE HOMES, LTD.
22351 VIAJES              1   CIBOLO CANYON   VIAJES                2/16/2012   SITTERLE HOMES, LTD.
22311 VIAJES              1   CIBOLO CANYON   VIAJES                4/13/2012   SITTERLE HOMES, LTD.
22342 VIAJES              1   CIBOLO CANYON   VIAJES                4/17/2012   SITTERLE HOMES, LTD.
4407 TAPIA                1   CIBOLO CANYON   TAPIA                 4/24/2012   SITTERLE HOMES, LTD.
4422 TAPIA                1   CIBOLO CANYON   TAPIA                 4/26/2012   SITTERLE HOMES, LTD.
22315 VIAJES              2   CIBOLO CANYON   VIAJES                5/31/2012   SITTERLE HOMES, LTD.
22331 VIAJES              1   CIBOLO CANYON   VIAJES                8/27/2012   SITTERLE HOMES, LTD.
4423 TAPIA                1   CIBOLO CANYON   TAPIA                 9/11/2012   SITTERLE HOMES, LTD.
4427 TAPIA                1   CIBOLO CANYON   TAPIA                10/18/2012   SITTERLE HOMES, LTD.
26511 FOREST LINK         1   GARDEN RIDGE    FOREST LINK           12/2/2011   SITTERLE HOMES, LTD.
1826 NIGHTSHADE           2   KINDER RANCH    NIGHTSHADE             5/4/2009   SITTERLE HOMES, LTD.
1815 NIGHTSHADE           2   KINDER RANCH    NIGHTSHADE            8/19/2009   SITTERLE HOMES, LTD.
1730 NIGHTSHADE           1   KINDER RANCH    NIGHTSHADE            9/11/2009   SITTERLE HOMES, LTD.
        Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 856 of 1053 PageID:
                                            18421


KINDER RANCH GUARDHOUSE   1   KINDER RANCH    KINDER RANCH GUARDHOUSE    9/24/2009   SITTERLE HOMES, LTD.
29035 HOBBLEBUSH          2   KINDER RANCH    HOBBLEBUSH                 10/5/2009   SITTERLE HOMES, LTD.
29038 HOBBLEBUSH          1   KINDER RANCH    HOBBLEBUSH                12/28/2009   SITTERLE HOMES, LTD.
1718 NIGHTSHADE           1   KINDER RANCH    NIGHTSHADE                 1/13/2010   SITTERLE HOMES, LTD.
1818 NIGHTSHADE           2   KINDER RANCH    NIGHTSHADE                 3/30/2010   SITTERLE HOMES, LTD.
1722 NIGHTSHADE           2   KINDER RANCH    NIGHTSHADE                  4/8/2010   SITTERLE HOMES, LTD.
29042 HOBBLEBUSH          1   KINDER RANCH    HOBBLEBUSH                 8/10/2010   SITTERLE HOMES, LTD.
1726 NIGHTSHADE           1   KINDER RANCH    NIGHTSHADE                10/20/2010   SITTERLE HOMES, LTD.
29027 HOBBLEBUSH          2   KINDER RANCH    HOBBLEBUSH                11/18/2010   SITTERLE HOMES, LTD.
29043 HOBBLEBUSH          2   KINDER RANCH    HOBBLEBUSH                  1/7/2011   SITTERLE HOMES, LTD.
1814 NIGHTSHADE           2   KINDER RANCH    NIGHTSHADE                 3/25/2011   SITTERLE HOMES, LTD.
1802 NIGHTSHADE           1   KINDER RANCH    NIGHTSHADE                 4/20/2011   SITTERLE HOMES, LTD.
29039 HOBBLEBUSH          2   KINDER RANCH    HOBBLEBUSH                  5/5/2011   SITTERLE HOMES, LTD.
1822 NIGHTSHADE           1   KINDER RANCH    NIGHTSHADE                 5/12/2011   SITTERLE HOMES, LTD.
29047 HOBBLEBUSH          1   KINDER RANCH    HOBBLEBUSH                 6/15/2011   SITTERLE HOMES, LTD.
29015 HOBBLEBUSH          1   KINDER RANCH    HOBBLEBUSH                 8/15/2011   SITTERLE HOMES, LTD.
1819 ROARING FORK         1   KINDER RANCH    ROARING FORK              10/17/2011   SITTERLE HOMES, LTD.
1830 ROARING FORK         2   KINDER RANCH    ROARING FORK              10/20/2011   SITTERLE HOMES, LTD.
1810 NIGHTSHADE           2   KINDER RANCH    NIGHTSHADE                 11/8/2011   SITTERLE HOMES, LTD.
1827 ROARING FORK         2   KINDER RANCH    ROARING FORK               11/9/2011   SITTERLE HOMES, LTD.
29034 HOBBLEBUSH          1   KINDER RANCH    HOBBLEBUSH                11/11/2011   SITTERLE HOMES, LTD.
1818 LINDALE POINTE       1   KINDER RANCH    LINDALE POINTE             3/20/2012   SITTERLE HOMES, LTD.
28826 SOPRIS LANE         2   KINDER RANCH    SOPRIS LANE                 5/3/2012   SITTERLE HOMES, LTD.
28810 GRACIES SKY         2   KINDER RANCH    GRACIES SKY                5/23/2012   SITTERLE HOMES, LTD.
1810 ROARING FORK         1   KINDER RANCH    ROARING FORK                6/5/2012   SITTERLE HOMES, LTD.
1834 LINDAL POINTE        1   KINDER RANCH    LINDAL POINTE               6/6/2012   SITTERLE HOMES, LTD.
28806 SOPRIS LANE         1   KINDER RANCH    SOPRIS LANE                7/11/2012   SITTERLE HOMES, LTD.
29010 HOBBLEBUSH          2   KINDER RANCH    HOBBLEBUSH                 8/22/2012   SITTERLE HOMES, LTD.
1918 LINDAL POINT         2   KINDER RANCH    LINDAL POINT               8/23/2012   SITTERLE HOMES, LTD.
1802 LINDAL POINTE        2   KINDER RANCH    LINDAL POINTE              8/31/2012   SITTERLE HOMES, LTD.
28822 GRACIES SKY         2   KINDER RANCH    GRACIES SKY                 9/7/2012   SITTERLE HOMES, LTD.
29007 HOBBLEBUSH          1   KINDER RANCH    HOBBLEBUSH                 9/10/2012   SITTERLE HOMES, LTD.
1806 LINDAL POINTE        1   KINDER RANCH    LINDAL POINTE              9/21/2012   SITTERLE HOMES, LTD.
1914 LINDAL POINTE        1   KINDER RANCH    LINDAL POINTE              9/21/2012   SITTERLE HOMES, LTD.
28807 SOPRIS LANE         2   KINDER RANCH    SOPRIS LANE                9/28/2012   SITTERLE HOMES, LTD.
1811 LINDAL POINTE        1   KINDER RANCH    LINDAL POINTE              10/9/2012   SITTERLE HOMES, LTD.
1806 NIGHTSHADE           1   KINDER RANCH    NIGHTSHADE                10/30/2012   SITTERLE HOMES, LTD.
23610 LAST RUN            1   MAJESTIC OAKS   LAST RUN                   1/28/2010   SITTERLE HOMES, LTD.
23626 STAR VIEW           1   MAJESTIC OAKS   STAR VIEW                   4/2/2010   SITTERLE HOMES, LTD.
222 RED WILLOW            1   MAJESTIC OAKS   RED WILLOW                 5/21/2010   SITTERLE HOMES, LTD.
23602 LAST RUN            1   MAJESTIC OAKS   LAST RUN                    7/9/2010   SITTERLE HOMES, LTD.
335 MIRROR LAKE           1   MAJESTIC OAKS   MIRROR LAKE                7/29/2010   SITTERLE HOMES, LTD.
23606 LAST RUN            1   MAJESTIC OAKS   LAST RUN                   8/17/2010   SITTERLE HOMES, LTD.
239 MIRROR LAKE           1   MAJESTIC OAKS   MIRROR LAKE                8/31/2010   SITTERLE HOMES, LTD.
23607 STAR VIEW           2   MAJESTIC OAKS   STAR VIEW                  1/20/2011   SITTERLE HOMES, LTD.
339 MIRROR LAKE           1   MAJESTIC OAKS   MIRROR LAKE                 2/8/2011   SITTERLE HOMES, LTD.
230 RED WILLOW            1   MAJESTIC OAKS   RED WILLOW                 3/23/2011   SITTERLE HOMES, LTD.
23623 STAR VIEW           1   MAJESTIC OAKS   STAR VIEW                  5/18/2011   SITTERLE HOMES, LTD.
23611 STAR VIEW           1   MAJESTIC OAKS   STAR VIEW                  6/17/2011   SITTERLE HOMES, LTD.
23615 STAR VIEW           1   MAJESTIC OAKS   STAR VIEW                  6/17/2011   SITTERLE HOMES, LTD.
23614 STARVIEW            1   MAJESTIC OAKS   STARVIEW                    9/1/2011   SITTERLE HOMES, LTD.
23602 STARVIEW            1   MAJESTIC OAKS   STARVIEW                    9/2/2011   SITTERLE HOMES, LTD.
311 MIRROR LAKE           1   MAJESTIC OAKS   MIRROR LAKE               10/14/2011   SITTERLE HOMES, LTD.
23619 STAR VIEW           2   MAJESTIC OAKS   STAR VIEW                 11/21/2011   SITTERLE HOMES, LTD.
307 MIRROR LAKE           1   MAJESTIC OAKS   MIRROR LAKE                3/14/2012   SITTERLE HOMES, LTD.
315 MIRROR LAKE           1   MAJESTIC OAKS   MIRROR LAKE                3/15/2012   SITTERLE HOMES, LTD.
327 MIRROR LAKE           1   MAJESTIC OAKS   MIRROR LAKE                3/16/2012   SITTERLE HOMES, LTD.
        Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 857 of 1053 PageID:
                                            18422

331 MIRROR LAKE           1   MAJESTIC OAKS   MIRROR LAKE           8/21/2012   SITTERLE HOMES, LTD.
218 RED WILLOW            1   MAJESTIC OAKS   RED WILLOW            8/24/2012   SITTERLE HOMES, LTD.
23627 STAR VIEW           1   MAJESTIC OAKS   STAR VIEW              9/6/2012   SITTERLE HOMES, LTD.
18519 CANOE BROOK         2   ROGERS RANCH    CANOE BROOK            7/1/2009   SITTERLE HOMES, LTD.
18919 SALADO CANYON       1   ROGERS RANCH    SALADO CANYON          7/7/2009   SITTERLE HOMES, LTD.
18611 CASTELLANI          1   ROGERS RANCH    CASTELLANI            8/10/2009   SITTERLE HOMES, LTD.
18502 CANOE BROOK         2   ROGERS RANCH    CANOE BROOK           8/21/2009   SITTERLE HOMES, LTD.
18631 CORSINI             1   ROGERS RANCH    CORSINI               8/28/2009   SITTERLE HOMES, LTD.
18638 CANOE BROOK         1   ROGERS RANCH    CANOE BROOK           9/21/2009   SITTERLE HOMES, LTD.
18638 CASTELLANI          1   ROGERS RANCH    CASTELLANI            9/25/2009   SITTERLE HOMES, LTD.
18706 CORSINI DRIVE       1   ROGERS RANCH    CORSINI DRIVE        10/26/2009   SITTERLE HOMES, LTD.
18606 CORSINI DRIVE       1   ROGERS RANCH    CORSINI DRIVE        11/18/2009   SITTERLE HOMES, LTD.
18702 CORSINI             1   ROGERS RANCH    CORSINI              12/10/2009   SITTERLE HOMES, LTD.
18623 CANOE BROOK         2   ROGERS RANCH    CANOE BROOK          12/15/2009   SITTERLE HOMES, LTD.
18518 CANOE BROOK         2   ROGERS RANCH    CANOE BROOK            1/4/2010   SITTERLE HOMES, LTD.
18643 CANOE BROOK         1   ROGERS RANCH    CANOE BROOK           1/20/2010   SITTERLE HOMES, LTD.
18630 CASTELLANI          1   ROGERS RANCH    CASTELLANI            1/28/2010   SITTERLE HOMES, LTD.
18923 SALADO CANYON       1   ROGERS RANCH    SALADO CANYON         2/18/2010   SITTERLE HOMES, LTD.
19015 SALADO CANYON       1   ROGERS RANCH    SALADO CANYON         3/22/2010   SITTERLE HOMES, LTD.
18630 CORSINI             1   ROGERS RANCH    CORSINI               4/15/2010   SITTERLE HOMES, LTD.
18615 CANOE BROOK         1   ROGERS RANCH    CANOE BROOK           4/23/2010   SITTERLE HOMES, LTD.
3307 MEDARIS              1   ROGERS RANCH    MEDARIS               4/28/2010   SITTERLE HOMES, LTD.
3102 APACHE PLUME         2   ROGERS RANCH    APACHE PLUME          5/13/2010   SITTERLE HOMES, LTD.
18911 SALADO CANYON       2   ROGERS RANCH    SALADO CANYON         5/25/2010   SITTERLE HOMES, LTD.
18614 CORSINI             1   ROGERS RANCH    CORSINI                6/9/2010   SITTERLE HOMES, LTD.
18611 CANOE BROOK         2   ROGERS RANCH    CANOE BROOK           6/23/2010   SITTERLE HOMES, LTD.
18642 CANOE BROOK         1   ROGERS RANCH    CANOE BROOK            7/2/2010   SITTERLE HOMES, LTD.
18527 CANOE BROOK         2   ROGERS RANCH    CANOE BROOK           7/22/2010   SITTERLE HOMES, LTD.
18626 CORSINI             1   ROGERS RANCH    CORSINI                8/6/2010   SITTERLE HOMES, LTD.
3315 MEDARIS              1   ROGERS RANCH    MEDARIS               8/26/2010   SITTERLE HOMES, LTD.
18619 CANOE BROOK         2   ROGERS RANCH    CANOE BROOK           9/15/2010   SITTERLE HOMES, LTD.
18627 CASTELLANI          1   ROGERS RANCH    CASTELLANI            9/15/2010   SITTERLE HOMES, LTD.
18647 CANOE BROOK         2   ROGERS RANCH    CANOE BROOK           9/23/2010   SITTERLE HOMES, LTD.
18906 SALADO CANYON       1   ROGERS RANCH    SALADO CANYON        10/11/2010   SITTERLE HOMES, LTD.
18523 CANOE BROOK         1   ROGERS RANCH    CANOE BROOK          10/20/2010   SITTERLE HOMES, LTD.
18618 CORSINI             1   ROGERS RANCH    CORSINI              10/27/2010   SITTERLE HOMES, LTD.
18622 CORSINI DR          1   ROGERS RANCH    CORSINI DR            11/5/2010   SITTERLE HOMES, LTD.
18514 CANOE BROOK         2   ROGERS RANCH    CANOE BROOK           12/1/2010   SITTERLE HOMES, LTD.
18619 CASTELLANI          1   ROGERS RANCH    CASTELLANI            2/14/2011   SITTERLE HOMES, LTD.
18622 CASTELLANI          1   ROGERS RANCH    CASTELLANI            2/18/2011   SITTERLE HOMES, LTD.
18522 CANOE BROOK         2   ROGERS RANCH    CANOE BROOK           3/21/2011   SITTERLE HOMES, LTD.
3614 CORNFLOWER           2   ROGERS RANCH    CORNFLOWER             4/5/2011   SITTERLE HOMES, LTD.
18915 SALADO CANYON       2   ROGERS RANCH    SALADO CANYON         4/13/2011   SITTERLE HOMES, LTD.
3602 CORNFLOWER           2   ROGERS RANCH    CORNFLOWER            4/29/2011   SITTERLE HOMES, LTD.
3610 CORNFLOWER           2   ROGERS RANCH    CORNFLOWER            5/11/2011   SITTERLE HOMES, LTD.
18707 CORSINI             1   ROGERS RANCH    CORSINI               5/17/2011   SITTERLE HOMES, LTD.
3606 CORNFLOWER           2   ROGERS RANCH    CORNFLOWER            5/25/2011   SITTERLE HOMES, LTD.
18610 CANOE BROOK         1   ROGERS RANCH    CANOE BROOK           5/27/2011   SITTERLE HOMES, LTD.
19031 SALADO CANYON       2   ROGERS RANCH    SALADO CANYON          6/3/2011   SITTERLE HOMES, LTD.
18626 CANOE BROOK         2   ROGERS RANCH    CANOE BROOK           6/21/2011   SITTERLE HOMES, LTD.
18622 CANOE BROOK         2   ROGERS RANCH    CANOE BROOK            7/1/2011   SITTERLE HOMES, LTD.
18602 CANOE BROOK         2   ROGERS RANCH    CANOE BROOK            7/6/2011   SITTERLE HOMES, LTD.
19019 SALADO CANYON       2   ROGERS RANCH    SALADO CANYON         7/11/2011   SITTERLE HOMES, LTD.
3514 MENTANA              1   ROGERS RANCH    MENTANA               7/13/2011   SITTERLE HOMES, LTD.
18606 CANOE BROOK         2   ROGERS RANCH    CANOE BROOK           7/27/2011   SITTERLE HOMES, LTD.
19026 SALADO CANYON       2   ROGERS RANCH    SALADO CANYON          8/3/2011   SITTERLE HOMES, LTD.
19011 SALADO CANYON       2   ROGERS RANCH    SALADO CANYON         8/19/2011   SITTERLE HOMES, LTD.
18623 CASTELLANI          1   ROGERS RANCH    CASTELLANI            8/29/2011   SITTERLE HOMES, LTD.
         Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 858 of 1053 PageID:
                                             18423

18643 CASTELLANI           1   ROGERS RANCH    CASTELLANI            10/7/2011   SITTERLE HOMES, LTD.
18618 CASTELLANI           1   ROGERS RANCH    CASTELLANI           10/19/2011   SITTERLE HOMES, LTD.
18647 CASTELLANI           1   ROGERS RANCH    CASTELLANI           10/21/2011   SITTERLE HOMES, LTD.
3718 HAPPY'S CORNER        1   ROGERS RANCH    HAPPY'S CORNER        11/9/2011   SITTERLE HOMES, LTD.
18611 CORSINI              1   ROGERS RANCH    CORSINI              11/15/2011   SITTERLE HOMES, LTD.
18702 GOLDEN MAIZE         1   ROGERS RANCH    GOLDEN MAIZE         11/17/2011   SITTERLE HOMES, LTD.
18602 CASTELLANI           1   ROGERS RANCH    CASTELLANI            2/21/2012   SITTERLE HOMES, LTD.
3802 HAPPYS CORNER         1   ROGERS RANCH    HAPPYS CORNER         2/22/2012   SITTERLE HOMES, LTD.
18410 GOLDEN MAIZE         1   ROGERS RANCH    GOLDEN MAIZE           3/8/2012   SITTERLE HOMES, LTD.
18639 CASTELLANI           1   ROGERS RANCH    CASTELLANI            3/26/2012   SITTERLE HOMES, LTD.
18606 CASTELLANI           1   ROGERS RANCH    CASTELLANI            4/20/2012   SITTERLE HOMES, LTD.
18623 CORSINI              1   ROGERS RANCH    CORSINI               4/27/2012   SITTERLE HOMES, LTD.
18602 GOLDEN MAIZE         1   ROGERS RANCH    GOLDEN MAIZE          5/22/2012   SITTERLE HOMES, LTD.
18711 CORSINI              1   ROGERS RANCH    CORSINI                7/3/2012   SITTERLE HOMES, LTD.
18622 GOLDEN MAIZE         1   ROGERS RANCH    GOLDEN MAIZE           7/9/2012   SITTERLE HOMES, LTD.
18523 GOLDEN MAIZE         1   ROGERS RANCH    GOLDEN MAIZE          7/18/2012   SITTERLE HOMES, LTD.
18618 GOLDEN MAIZE         2   ROGERS RANCH    GOLDEN MAIZE          7/30/2012   SITTERLE HOMES, LTD.
18606 GOLDEN MAIZE         2   ROGERS RANCH    GOLDEN MAIZE           8/3/2012   SITTERLE HOMES, LTD.
18615 GOLDEN MAIZE         1   ROGERS RANCH    GOLDEN MAIZE           8/6/2012   SITTERLE HOMES, LTD.
18419 GOLDEN MAIZE         1   ROGERS RANCH    GOLDEN MAIZE          8/13/2012   SITTERLE HOMES, LTD.
18706 GOLDEN MAIZE         1   ROGERS RANCH    GOLDEN MAIZE          8/21/2012   SITTERLE HOMES, LTD.
18703 CORSINI              1   ROGERS RANCH    CORSINI                9/4/2012   SITTERLE HOMES, LTD.
18514 GOLDEN MAIZE         2   ROGERS RANCH    GOLDEN MAIZE          9/19/2012   SITTERLE HOMES, LTD.
18619 CORSINI DRIVE        1   ROGERS RANCH    CORSINI DRIVE         10/4/2012   SITTERLE HOMES, LTD.
18619 GOLDEN MAIZE         1   ROGERS RANCH    GOLDEN MAIZE         10/23/2012   SITTERLE HOMES, LTD.
173 FOSSIL HILLS LOOP      1   SPRING BRANCH   FOSSIL HILLS LOOP     5/26/2011   SITTERLE HOMES, LTD.
222 TRANQUIL OAKS          2   STATELY OAKS    TRANQUIL OAKS         5/29/2009   SITTERLE HOMES, LTD.
306 TRANQUIL OAK           2   STATELY OAKS    TRANQUIL OAK          7/22/2009   SITTERLE HOMES, LTD.
207 TRANQUIL OAK           2   STATELY OAKS    TRANQUIL OAK          9/30/2009   SITTERLE HOMES, LTD.
218 TRANQUIL OAKS          2   STATELY OAKS    TRANQUIL OAKS        11/11/2009   SITTERLE HOMES, LTD.
203 TRANQUIL OAKS          1   STATELY OAKS    TRANQUIL OAKS        11/25/2009   SITTERLE HOMES, LTD.
24114 STATELY OAKS         2   STATELY OAKS    STATELY OAKS           3/2/2010   SITTERLE HOMES, LTD.
24018 STATELY OAKS         1   STATELY OAKS    STATELY OAKS          5/12/2010   SITTERLE HOMES, LTD.
24022 STATELY OAKS         2   STATELY OAKS    STATELY OAKS          5/14/2010   SITTERLE HOMES, LTD.
327 TRANQUIL OAKS          1   STATELY OAKS    TRANQUIL OAKS         7/30/2010   SITTERLE HOMES, LTD.
24034 STATELY OAKS         2   STATELY OAKS    STATELY OAKS          9/22/2010   SITTERLE HOMES, LTD.
24042 STATELY OAKS         2   STATELY OAKS    STATELY OAKS          10/5/2010   SITTERLE HOMES, LTD.
25131 ESTANCIA CIRCLE      2   STATELY OAKS    ESTANCIA CIRCLE      12/14/2010   SITTERLE HOMES, LTD.
24006 STATELY OAKS         2   STATELY OAKS    STATELY OAKS         12/15/2010   SITTERLE HOMES, LTD.
331 TRANQUIL OAK           2   STATELY OAKS    TRANQUIL OAK           2/1/2011   SITTERLE HOMES, LTD.
24038 STATELY OAKS         2   STATELY OAKS    STATELY OAKS          5/13/2011   SITTERLE HOMES, LTD.
315 TRANQUIL OAK           2   STATELY OAKS    TRANQUIL OAK          5/26/2011   SITTERLE HOMES, LTD.
311 TRANQUIL OAK           2   STATELY OAKS    TRANQUIL OAK          5/27/2011   SITTERLE HOMES, LTD.
24046 STATELY OAKS         2   STATELY OAKS    STATELY OAKS          5/31/2011   SITTERLE HOMES, LTD.
318 TRANQUIL OAK           2   STATELY OAKS    TRANQUIL OAK          7/19/2011   SITTERLE HOMES, LTD.
246 TRANQUIL OAK           2   STATELY OAKS    TRANQUIL OAK          7/27/2011   SITTERLE HOMES, LTD.
24030 STATELY OAKS         2   STATELY OAKS    STATELY OAKS           8/5/2011   SITTERLE HOMES, LTD.
302 TRANQUIL OAK           2   STATELY OAKS    TRANQUIL OAK          8/18/2011   SITTERLE HOMES, LTD.
323 TRANQUIL OAK           2   STATELY OAKS    TRANQUIL OAK         10/18/2011   SITTERLE HOMES, LTD.
322 TRANQUIL OAK           2   STATELY OAKS    TRANQUIL OAK         11/10/2011   SITTERLE HOMES, LTD.
24106 STATELY OAKS         2   STATELY OAKS    STATELY OAKS         12/27/2011   SITTERLE HOMES, LTD.
310 TRANQUIL OAK           2   STATELY OAKS    TRANQUIL OAK          1/11/2012   SITTERLE HOMES, LTD.
335 TRANQUIL OAK           1   STATELY OAKS    TRANQUIL OAK          1/16/2012   SITTERLE HOMES, LTD.
250 TRANQUIL OAK           1   STATELY OAKS    TRANQUIL OAK          2/21/2012   SITTERLE HOMES, LTD.
24118 STATELY OAKS         2   STATELY OAKS    STATELY OAKS          3/27/2012   SITTERLE HOMES, LTD.
24014 STATELY OAKS         2   STATELY OAKS    STATELY OAKS          5/30/2012   SITTERLE HOMES, LTD.
326 TRANQUIL OAK           2   STATELY OAKS    TRANQUIL OAK          6/15/2012   SITTERLE HOMES, LTD.
24102 STATELY OAKS         1   STATELY OAKS    STATELY OAKS           7/2/2012   SITTERLE HOMES, LTD.
         Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 859 of 1053 PageID:
                                             18424

24010 STATELY OAKS         1   STATELY OAKS      STATELY OAKS         7/6/2012   SITTERLE HOMES, LTD.
24026 STATELY OAKS         1   STATELY OAKS      STATELY OAKS        7/27/2012   SITTERLE HOMES, LTD.
24110 STATELY OAKS         2   STATELY OAKS      STATELY OAKS         9/7/2012   SITTERLE HOMES, LTD.
24043 STATELY OAKS         1   STATELY OAKS      STATELY OAKS        9/25/2012   SITTERLE HOMES, LTD.
21807 BURBANK HILL         2   STONEWALL RANCH   BURBANK HILL         6/6/2011   SITTERLE HOMES, LTD.
8207 WINECUP HILL          2   STONEWALL RANCH   WINECUP HILL         5/3/2012   SITTERLE HOMES, LTD.
8214 WINECUP               2   STONEWALL RANCH   WINECUP             8/22/2012   SITTERLE HOMES, LTD.
8226 WINECUP HILL          1   STONEWALL RANCH   WINECUP HILL        8/31/2012   SITTERLE HOMES, LTD.
8111 JULIET HILL           2   STONEWALL RANCH   JULIET HILL        10/18/2012   SITTERLE HOMES, LTD.
17002 SUNRIDGE POINT       1   TRIANA            SUNRIDGE POINT      3/30/2011   SITTERLE HOMES, LTD.
10410 SPRINGCROFT CT       2   TRIANA            SPRINGCROFT CT      5/25/2011   SITTERLE HOMES, LTD.
10403 SPRINGCROFT CT       1   TRIANA            SPRINGCROFT CT       7/6/2011   SITTERLE HOMES, LTD.
10419 SPRINGCROFT CT       1   TRIANA            SPRINGCROFT CT       7/7/2011   SITTERLE HOMES, LTD.
10530 SPRINGCROFT CT       1   TRIANA            SPRINGCROFT CT     10/11/2011   SITTERLE HOMES, LTD.
10531 SPRINGCROFT CT       1   TRIANA            SPRINGCROFT CT      1/27/2012   SITTERLE HOMES, LTD.
17031 CASTLEHEAD DR        2   TRIANA            CASTLEHEAD DR        4/6/2012   SITTERLE HOMES, LTD.
10423 SPRINGCROFT CT       1   TRIANA            SPRINGCROFT CT       6/5/2012   SITTERLE HOMES, LTD.
10534 SPRINGCROFT CT       1   TRIANA            SPRINGCROFT CT       8/3/2012   SITTERLE HOMES, LTD.
17010 SUNDRIDGE POINT      1   TRIANA            SUNDRIDGE POINT     9/11/2012   SITTERLE HOMES, LTD.
10407 SPRINGCROFT CT       1   TRIANA            SPRINGCROFT CT      10/4/2012   SITTERLE HOMES, LTD.
2335 DUNMORE HILL          1   ALON              DUNMORE HILL       11/20/2012   SITTERLE HOMES, LTD.
2431 DUNMORE HILL          1   ALON              DUNMORE HILL        12/4/2012   SITTERLE HOMES, LTD.
2411 DUNMORE HILL          1   ALON              DUNMORE HILL        12/5/2012   SITTERLE HOMES, LTD.
2303 DUNMORE HILL          2   ALON              DUNMORE HILL        1/24/2013   SITTERLE HOMES, LTD.
2718 WONDERVIEW            1   ALON              WONDERVIEW          6/12/2013   SITTERLE HOMES, LTD.
2738 WONDERVIEW DR         2   ALON              WONDERVIEW DR       6/28/2013   SITTERLE HOMES, LTD.
2311 DUNMORE HILL          1   ALON              DUNMORE HILL        8/20/2013   SITTERLE HOMES, LTD.
2722 WONDERVIEW DR         2   ALON              WONDERVIEW DR        9/5/2013   SITTERLE HOMES, LTD.
4506 AMOROSA WAY           1   AMOROSA           AMOROSA WAY        11/16/2012   SITTERLE HOMES, LTD.
4510 AMOROSA WAY           2   AMOROSA           AMOROSA WAY        11/21/2012   SITTERLE HOMES, LTD.
22527 ALABADO              1   AMOROSA           ALABADO             12/3/2012   SITTERLE HOMES, LTD.
22548 ALABADO              1   AMOROSA           ALABADO             12/7/2012   SITTERLE HOMES, LTD.
4530 AMOROSA WAY           1   AMOROSA           AMOROSA WAY         12/7/2012   SITTERLE HOMES, LTD.
22530 ALABADO              1   AMOROSA           ALABADO            12/21/2012   SITTERLE HOMES, LTD.
22535 ALABADO              1   AMOROSA           ALABADO              1/3/2013   SITTERLE HOMES, LTD.
22506 ALABADO              1   AMOROSA           ALABADO              1/9/2013   SITTERLE HOMES, LTD.
22555 ALABADO              2   AMOROSA           ALABADO             1/24/2013   SITTERLE HOMES, LTD.
22551 ALABADO              1   AMOROSA           ALABADO              2/1/2013   SITTERLE HOMES, LTD.
22503 ALABADO              1   AMOROSA           ALABADO             4/19/2013   SITTERLE HOMES, LTD.
22539 ALABADO              1   AMOROSA           ALABADO              5/9/2013   SITTERLE HOMES, LTD.
22563 ALABADO              1   AMOROSA           ALABADO              6/4/2013   SITTERLE HOMES, LTD.
22510 ALABADO              2   AMOROSA           ALABADO              7/1/2013   SITTERLE HOMES, LTD.
22507 ALABADO              1   AMOROSA           ALABADO              7/8/2013   SITTERLE HOMES, LTD.
22559 ALABADO              1   AMOROSA           ALABADO              8/6/2013   SITTERLE HOMES, LTD.
4518 AMOROSA WAY           1   AMOROSA           AMOROSA WAY          9/4/2013   SITTERLE HOMES, LTD.
4522 AMOROSA WAY           1   AMOROSA           AMOROSA WAY          9/6/2013   SITTERLE HOMES, LTD.
22502 ALABADO              1   AMOROSA           ALABADO             9/18/2013   SITTERLE HOMES, LTD.
22515 ALABADO              1   AMOROSA           ALABADO             9/30/2013   SITTERLE HOMES, LTD.
22523 ALABADO              1   AMOROSA           ALABADO             10/4/2013   SITTERLE HOMES, LTD.
22519 ALABADO              1   AMOROSA           ALABADO             10/7/2013   SITTERLE HOMES, LTD.
22547 ALABADO              1   AMOROSA           ALABADO            10/10/2013   SITTERLE HOMES, LTD.
9642 TORRINGTON            2   AVIARA            TORRINGTON          1/15/2013   SITTERLE HOMES, LTD.
3110 TILTWOOD              1   AVIARA            TILTWOOD            2/15/2013   SITTERLE HOMES, LTD.
3122 TILTWOOD LANE         1   AVIARA            TILTWOOD LANE       2/28/2013   SITTERLE HOMES, LTD.
9635 TORRINGTON            1   AVIARA            TORRINGTON           4/5/2013   SITTERLE HOMES, LTD.
3118 TILTWOOD LANE         2   AVIARA            TILTWOOD LANE        5/9/2013   SITTERLE HOMES, LTD.
9715 TORRINGTON            2   AVIARA            TORRINGTON           8/5/2013   SITTERLE HOMES, LTD.
9619 TORRINGTON            1   AVIARA            TORRINGTON          9/18/2013   SITTERLE HOMES, LTD.
        Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 860 of 1053 PageID:
                                            18425

9623 AVIARA GARDENS       1   AVIARA            AVIARA GARDENS      9/30/2013   SITTERLE HOMES, LTD.
9703 TORRINGTON           1   AVIARA            TORRINGTON         10/22/2013   SITTERLE HOMES, LTD.
1210 VIA SE VILLA         1   CANYON SPRINGS    VIA SE VILLA         1/8/2013   SITTERLE HOMES, LTD.
1126 VIA SE VILLA         1   CANYON SPRINGS    VIA SE VILLA        1/25/2013   SITTERLE HOMES, LTD.
24506 VIA VIZCAYA         2   CANYON SPRINGS    VIA VIZCAYA         3/15/2013   SITTERLE HOMES, LTD.
1247 VIA BELCANTO         2   CANYON SPRINGS    VIA BELCANTO         5/3/2013   SITTERLE HOMES, LTD.
1231 VIA MILANO           1   CANYON SPRINGS    VIA MILANO          5/20/2013   SITTERLE HOMES, LTD.
1111 VIA SE VILLA         2   CANYON SPRINGS    VIA SE VILLA         8/2/2013   SITTERLE HOMES, LTD.
24535 VIA POSITANO        2   CANYON SPRINGS    VIA POSITANO        8/30/2013   SITTERLE HOMES, LTD.
1202 VIA SE VILLA         2   CANYON SPRINGS    VIA SE VILLA         9/6/2013   SITTERLE HOMES, LTD.
24511 VIA POSITANO        2   CANYON SPRINGS    VIA POSITANO        9/26/2013   SITTERLE HOMES, LTD.
1259 VIA BELCANTO         2   CANYON SPRINGS    VIA BELCANTO        11/4/2013   SITTERLE HOMES, LTD.
22307 VIAJES              1   CIBOLO CANYON     VIAJES              11/1/2012   SITTERLE HOMES, LTD.
22339 VIAJES              1   CIBOLO CANYON     VIAJES             12/15/2012   SITTERLE HOMES, LTD.
22230 VIAJES              1   CIBOLO CANYON     VIAJES               1/7/2013   SITTERLE HOMES, LTD.
4415 TAPIA                2   CIBOLO CANYON     TAPIA               1/16/2013   SITTERLE HOMES, LTD.
22214 VIAJES              1   CIBOLO CANYON     VIAJES              1/17/2013   SITTERLE HOMES, LTD.
22343 VIAJES              2   CIBOLO CANYON     VIAJES              1/25/2013   SITTERLE HOMES, LTD.
22319 VIAJES              1   CIBOLO CANYON     VIAJES              1/31/2013   SITTERLE HOMES, LTD.
22210 VIAJES              1   CIBOLO CANYON     VIAJES               2/4/2013   SITTERLE HOMES, LTD.
22234 VIAJES              2   CIBOLO CANYON     VIAJES              3/13/2013   SITTERLE HOMES, LTD.
4414 TAPIA                1   CIBOLO CANYON     TAPIA               5/24/2013   SITTERLE HOMES, LTD.
22219 VIAJES              1   CIBOLO CANYON     VIAJES              6/13/2013   SITTERLE HOMES, LTD.
4426 PEPITA               1   CIBOLO CANYON     PEPITA               7/9/2013   SITTERLE HOMES, LTD.
22235 VIAJES              1   CIBOLO CANYON     VIAJES              7/22/2013   SITTERLE HOMES, LTD.
4406 TAPIA                1   CIBOLO CANYON     TAPIA               8/12/2013   SITTERLE HOMES, LTD.
22222 VIAJES              1   CIBOLO CANYON     VIAJES              9/13/2013   SITTERLE HOMES, LTD.
22218 VIAJES              1   CIBOLO CANYON     VIAJES              10/3/2013   SITTERLE HOMES, LTD.
4410 PEPITA               1   CIBOLO CANYON     PEPITA             10/11/2013   SITTERLE HOMES, LTD.
22327 VIAJES              1   CIBOLO CANYON     VIAJES             10/25/2013   SITTERLE HOMES, LTD.
3714 VERRADO              2   CIELOS            VERRADO             2/28/2013   SITTERLE HOMES, LTD.
3719 LAS CASITAS          1   CIELOS            LAS CASITAS         3/15/2013   SITTERLE HOMES, LTD.
106 LANTANA HOLLOW        1   CORDILLERA RNCH   LANTANA HOLLOW      1/29/2013   SITTERLE HOMES, LTD.
233 SANTE FE TRAIL        2   CORDILLERA RNCH   SANTE FE TRAIL      5/20/2013   SITTERLE HOMES, LTD.
4222 FOSSIL WOOD          1   FOSSIL RIDGE      FOSSIL WOOD        12/18/2012   SITTERLE HOMES, LTD.
29019 HOBBLEBUSH          1   KINDER RANCH      HOBBLEBUSH         11/12/2012   SITTERLE HOMES, LTD.
1714 NIGHTSHADE           1   KINDER RANCH      NIGHTSHADE         11/12/2012   SITTERLE HOMES, LTD.
1822 LINDAL POINTE        1   KINDER RANCH      LINDAL POINTE      11/13/2012   SITTERLE HOMES, LTD.
1710 NIGHTSHADE           1   KINDER RANCH      NIGHTSHADE          12/4/2012   SITTERLE HOMES, LTD.
1838 LINDAL POINTE        1   KINDER RANCH      LINDAL POINTE       12/7/2012   SITTERLE HOMES, LTD.
29014 HOBBLEBUSH          1   KINDER RANCH      HOBBLEBUSH         12/27/2012   SITTERLE HOMES, LTD.
1927 LINDAVER LANE        1   KINDER RANCH      LINDAVER LANE        2/6/2013   SITTERLE HOMES, LTD.
28822 SOPRIS LANE         1   KINDER RANCH      SOPRIS LANE         2/14/2013   SITTERLE HOMES, LTD.
1928 LINDAVER LANE        1   KINDER RANCH      LINDAVER LANE       2/22/2013   SITTERLE HOMES, LTD.
1919 CAPELLA CREEK        1   KINDER RANCH      CAPELLA CREEK        3/5/2013   SITTERLE HOMES, LTD.
29018 HOBBLEBUSH          2   KINDER RANCH      HOBBLEBUSH           3/7/2013   SITTERLE HOMES, LTD.
1931 LINDAVER LANE        1   KINDER RANCH      LINDAVER LANE       3/14/2013   SITTERLE HOMES, LTD.
28802 SOPRIS LANE         1   KINDER RANCH      SOPRIS LANE         3/14/2013   SITTERLE HOMES, LTD.
29011 HOBBLEBUSH          2   KINDER RANCH      HOBBLEBUSH           4/8/2013   SITTERLE HOMES, LTD.
29022 HOBBLEBUSH          2   KINDER RANCH      HOBBLEBUSH          4/11/2013   SITTERLE HOMES, LTD.
1850 LINDAL POINTE        1   KINDER RANCH      LINDAL POINTE       4/24/2013   SITTERLE HOMES, LTD.
1922 CAPELLA CREEK        1   KINDER RANCH      CAPELLA CREEK       4/30/2013   SITTERLE HOMES, LTD.
29023 HOBBLEBUSH          1   KINDER RANCH      HOBBLEBUSH          5/14/2013   SITTERLE HOMES, LTD.
1907 ROARING FORK         2   KINDER RANCH      ROARING FORK        6/10/2013   SITTERLE HOMES, LTD.
1703 NIGHTSHADE           1   KINDER RANCH      NIGHTSHADE           7/2/2013   SITTERLE HOMES, LTD.
29055 HOBBLEBUSH          1   KINDER RANCH      HOBBLEBUSH           7/3/2013   SITTERLE HOMES, LTD.
29026 HOBBLEBUSH          1   KINDER RANCH      HOBBLEBUSH           7/9/2013   SITTERLE HOMES, LTD.
1911 LINDAVER LANE        1   KINDER RANCH      LINDAVER LANE       7/12/2013   SITTERLE HOMES, LTD.
         Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 861 of 1053 PageID:
                                             18426

1711 NIGHTSHADE            1   KINDER RANCH      NIGHTSHADE          7/15/2013   SITTERLE HOMES, LTD.
28811 SOPRIS LANE          1   KINDER RANCH      SOPRIS LANE         7/16/2013   SITTERLE HOMES, LTD.
28815 GRACIES SKY          1   KINDER RANCH      GRACIES SKY         7/19/2013   SITTERLE HOMES, LTD.
28922 CHAFFIN LIGHT        1   KINDER RANCH      CHAFFIN LIGHT       8/14/2013   SITTERLE HOMES, LTD.
2003 CHAFFIN WAY           2   KINDER RANCH      CHAFFIN WAY         8/24/2013   SITTERLE HOMES, LTD.
1915 CAPELLA CREEK         1   KINDER RANCH      CAPELLA CREEK        9/3/2013   SITTERLE HOMES, LTD.
1835 ROARING FORK          2   KINDER RANCH      ROARING FORK        9/10/2013   SITTERLE HOMES, LTD.
28930 DIANA FALLS          1   KINDER RANCH      DIANA FALLS        10/10/2013   SITTERLE HOMES, LTD.
28814 CHAFFIN LIGHT        2   KINDER RANCH      CHAFFIN LIGHT      10/11/2013   SITTERLE HOMES, LTD.
1926 CAPELLA CREEK         1   KINDER RANCH      CAPELLA CREEK      10/22/2013   SITTERLE HOMES, LTD.
1907 LINDAVER              1   KINDER RANCH      LINDAVER            11/6/2013   SITTERLE HOMES, LTD.
3 BARCOM CT                2   OAKWELL FARMS     BARCOM CT           9/25/2013   SITTERLE HOMES, LTD.
1838 FLAMINGO DRIVE        2   OLMOS PARK        FLAMINGO DRIVE      2/18/2013   SITTERLE HOMES, LTD.
1636 FRONTIER              1   RIVER CROSSING    FRONTIER             2/1/2013   SITTERLE HOMES, LTD.
18603 CORSINI DRIVE        1   ROGERS RANCH      CORSINI DRIVE       12/5/2012   SITTERLE HOMES, LTD.
18631 CASTELLANI           1   ROGERS RANCH      CASTELLANI         12/11/2012   SITTERLE HOMES, LTD.
18607 CORSINI              1   ROGERS RANCH      CORSINI              1/3/2013   SITTERLE HOMES, LTD.
18507 GOLDEN MAIZE         1   ROGERS RANCH      GOLDEN MAIZE        1/11/2013   SITTERLE HOMES, LTD.
18510 GOLDEN MAIZE         2   ROGERS RANCH      GOLDEN MAIZE         2/4/2013   SITTERLE HOMES, LTD.
18627 CORSINI              1   ROGERS RANCH      CORSINI             2/19/2013   SITTERLE HOMES, LTD.
18423 GOLDEN MAIZE         2   ROGERS RANCH      GOLDEN MAIZE        3/16/2013   SITTERLE HOMES, LTD.
18635 CASTELLANI           1   ROGERS RANCH      CASTELLANI          3/22/2013   SITTERLE HOMES, LTD.
3723 HAPPYS CORNER         2   ROGERS RANCH      HAPPYS CORNER        4/5/2013   SITTERLE HOMES, LTD.
18715 GOLDEN MAIZE         1   ROGERS RANCH      GOLDEN MAIZE        5/10/2013   SITTERLE HOMES, LTD.
18603 GOLDEN MAIZE         2   ROGERS RANCH      GOLDEN MAIZE        5/23/2013   SITTERLE HOMES, LTD.
18422 GOLDEN MAIZE         1   ROGERS RANCH      GOLDEN MAIZE        6/25/2013   SITTERLE HOMES, LTD.
18623 GOLDEN MAIZE         2   ROGERS RANCH      GOLDEN MAIZE        7/26/2013   SITTERLE HOMES, LTD.
18406 GOLDEN MAIZE         1   ROGERS RANCH      GOLDEN MAIZE        7/31/2013   SITTERLE HOMES, LTD.
18418 GOLDEN MAIZE         1   ROGERS RANCH      GOLDEN MAIZE       10/11/2013   SITTERLE HOMES, LTD.
8242 SAN FIDEL WAY         1   SPRNGS @ BOERNE   SAN FIDEL WAY       4/29/2013   SITTERLE HOMES, LTD.
334 TRANQUIL OAK           2   STATELY OAKS      TRANQUIL OAK       12/17/2012   SITTERLE HOMES, LTD.
330 TRANQUIL OAK           2   STATELY OAKS      TRANQUIL OAK       12/27/2012   SITTERLE HOMES, LTD.
24035 STATELY OAKS         2   STATELY OAKS      STATELY OAKS        1/24/2013   SITTERLE HOMES, LTD.
24031 STATELY OAKS         2   STATELY OAKS      STATELY OAKS        3/14/2013   SITTERLE HOMES, LTD.
314 TRANQUIL OAK           2   STATELY OAKS      TRANQUIL OAK         4/9/2013   SITTERLE HOMES, LTD.
510 TRANQUIL OAK           2   STATELY OAKS      TRANQUIL OAK        4/17/2013   SITTERLE HOMES, LTD.
506 TRANQUIL OAK           2   STATELY OAKS      TRANQUIL OAK        5/29/2013   SITTERLE HOMES, LTD.
530 TRANQUIL OAK           2   STATELY OAKS      TRANQUIL OAK        6/24/2013   SITTERLE HOMES, LTD.
406 TRANQUIL OAK           2   STATELY OAKS      TRANQUIL OAK        7/12/2013   SITTERLE HOMES, LTD.
319 TRANQUIL OAK           1   STATELY OAKS      TRANQUIL OAK        7/16/2013   SITTERLE HOMES, LTD.
534 TRANQUIL OAK           1   STATELY OAKS      TRANQUIL OAK        7/26/2013   SITTERLE HOMES, LTD.
538 TRANQUIL OAK           1   STATELY OAKS      TRANQUIL OAK         8/7/2013   SITTERLE HOMES, LTD.
526 TRANQUIL OAK           2   STATELY OAKS      TRANQUIL OAK        9/18/2013   SITTERLE HOMES, LTD.
8222 WINECUP HILL          2   STONEWALL RANCH   WINECUP HILL       11/28/2012   SITTERLE HOMES, LTD.
8102 JULIET HILL           2   STONEWALL RANCH   JULIET HILL          3/8/2013   SITTERLE HOMES, LTD.
8319 WINECUP HILL          2   STONEWALL RANCH   WINECUP HILL        3/25/2013   SITTERLE HOMES, LTD.
8323 WINECUP HILL          2   STONEWALL RANCH   WINECUP HILL        6/17/2013   SITTERLE HOMES, LTD.
8327 WINECUP HILL          1   STONEWALL RANCH   WINECUP HILL        6/20/2013   SITTERLE HOMES, LTD.
8318 WINECUP HILL          1   STONEWALL RANCH   WINECUP HILL        7/29/2013   SITTERLE HOMES, LTD.
8306 WINECUP HILL          2   STONEWALL RANCH   WINECUP HILL        8/16/2013   SITTERLE HOMES, LTD.
8342 WINECUP HILL          2   STONEWALL RANCH   WINECUP HILL        9/27/2013   SITTERLE HOMES, LTD.
8322 WINECUP HILL          2   STONEWALL RANCH   WINECUP HILL       10/24/2013   SITTERLE HOMES, LTD.
811 ELIZABETH RD           1   TERRELL HILLS     ELIZABETH RD        3/22/2013   SITTERLE HOMES, LTD.
1238 BLUE CREST LANE       1   THE ARBOR         BLUE CREST LANE     7/22/2013   SITTERLE HOMES, LTD.
10430 SPRINGCROFT          2   TRIANA            SPRINGCROFT        11/26/2012   SITTERLE HOMES, LTD.
10546 SPRINGCROFT CT       2   TRIANA            SPRINGCROFT CT     12/19/2012   SITTERLE HOMES, LTD.
10511 SPRINGCROFT CT       2   TRIANA            SPRINGCROFT CT      2/13/2013   SITTERLE HOMES, LTD.
10515 SPRINGCROFT CT       1   TRIANA            SPRINGCROFT CT      3/28/2013   SITTERLE HOMES, LTD.
         Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 862 of 1053 PageID:
                                             18427

10414 SPRINGCROFT CT       1   TRIANA             SPRINGCROFT CT               4/2/2013   SITTERLE HOMES, LTD.
10526 SPRINGCROFT CT       2   TRIANA             SPRINGCROFT CT              4/12/2013   SITTERLE HOMES, LTD.
10527 SPRINGCROFT CT       2   TRIANA             SPRINGCROFT CT              5/15/2013   SITTERLE HOMES, LTD.
10510 SPRINGCROFT CT       2   TRIANA             SPRINGCROFT CT              5/28/2013   SITTERLE HOMES, LTD.
10403 VALLE ALTO           2   TRIANA             VALLE ALTO                  6/14/2013   SITTERLE HOMES, LTD.
10542 SPRINGCROFT CT       1   TRIANA             SPRINGCROFT CT              7/10/2013   SITTERLE HOMES, LTD.
10438 VALLE ALTO           1   TRIANA             VALLE ALTO                  7/15/2013   SITTERLE HOMES, LTD.
10407 VALLE ALTO           1   TRIANA             VALLE ALTO                  7/19/2013   SITTERLE HOMES, LTD.
10426 SPRINGCROFT CT       1   TRIANA             SPRINGCROFT CT              7/30/2013   SITTERLE HOMES, LTD.
10414 VALLE ALTO           2   TRIANA             VALLE ALTO                   8/1/2013   SITTERLE HOMES, LTD.
16902 SUNRIDGE PT          1   TRIANA             SUNRIDGE PT                 8/13/2013   SITTERLE HOMES, LTD.
10434 VALLE ALTO           1   TRIANA             VALLE ALTO                  8/20/2013   SITTERLE HOMES, LTD.
10415 VALLE ALTO           1   TRIANA             VALLE ALTO                  8/23/2013   SITTERLE HOMES, LTD.
10422 VALLE ALTO           1   TRIANA             VALLE ALTO                  8/30/2013   SITTERLE HOMES, LTD.
10439 VALLE ALTO           2   TRIANA             VALLE ALTO                  9/24/2013   SITTERLE HOMES, LTD.
16511 ASTURIUS             1   TRIANA             ASTURIUS                    10/8/2013   SITTERLE HOMES, LTD.
8011 COLONIAL WOODS        2   VILLAGE GRN        COLONIAL WOODS               9/9/2013   SITTERLE HOMES, LTD.
983 INDIGO RUN             1   COMAL TRACE        INDIGO RUN                  7/15/2013   SK CONSTRUCTION SERVICES

CASCADA GUARDHOUSE AT CL   1   CANYON LAKE        CASCADA GUARDHOUSE AT CL     2/2/2009   STADLER & LEATHAM DEV. LLC
6419 REDBIRD LANE          1   MONTE ROBLES PK    REDBIRD LANE                4/19/2013   TOM NEWMAN
18706 REALRIDGE            2   HEIGHT OF CROWN    REALRIDGE                  11/25/2008   URBANO BUILDERS L.C.
7739 HAYS HILL             2   HEIGHT OF CROWN    HAYS HILL                   12/2/2008   URBANO BUILDERS L.C.
27318 RANCH CREEK          1   HIGHLANDS RANCH    RANCH CREEK                 1/14/2009   URBANO BUILDERS L.C.
9912 DOS CERROS LOOP       1   WINDWOOD ESTATES   DOS CERROS LOOP              2/9/2009   VICTOR CUMMINGS
9851 DOS CERROS LOOP       1   WINDWOOD ESTATES   DOS CERROS LOOP             3/11/2009   VICTOR CUMMINGS
26552 LEWIS RANCH ROAD     2   LEWIS RANCH        LEWIS RANCH ROAD            10/7/2008   VIRGIL & SHERRIR SEIDEL
618 SOUTH PARK BLVD        2   COLLINS GARDENS    SOUTH PARK BLVD             3/26/2013   WAYNE BARNES CO.
138 CALENDULA              1   CANYON LAKE        CALENDULA                    4/2/2008   WHEELOCK CUSTOM HOMES
815 MISSION TRAIL          2   MISSION RIDGE      MISSION TRAIL               7/24/2009   WHEELOCK CUSTOM HOMES
485 S. WILLOW AVENUE       1   NEW BRAUNFELS      S. WILLOW AVENUE            5/19/2010   WHEELOCK CUSTOM HOMES
119 WILD PLUM              2   SAN MARCOS         WILD PLUM                   9/19/2008   WHEELOCK CUSTOM HOMES
123 WILD PLUM              2   SAN MARCOS         WILD PLUM                   9/19/2008   WHEELOCK CUSTOM HOMES
127 WILD PLUM              1   SAN MARCOS         WILD PLUM                   9/23/2008   WHEELOCK CUSTOM HOMES
1237 JEFFERSON #403        1   SEGUIN             JEFFERSON #403               5/5/2010   WHEELOCK CUSTOM HOMES
1237 JEFFERSON #407        1   SEGUIN             JEFFERSON #407               5/5/2010   WHEELOCK CUSTOM HOMES
1355 BORDEAUX LANE         1   VINTAGE OAKS       BORDEAUX LANE                2/3/2009   WHEELOCK CUSTOM HOMES
109 W. ELSMERE RE‐MODEL    1   MONTE VISTA        W. ELSMERE RE‐MODEL          7/1/2011   WIESE HEFTY DESIGN BUILD
24722 CATALAN CLIFF        1   BULVERDE VILLAGE                              10/17/2008   Wilshire Homes
2208 CRARY MEADOW          2   MESA OAKS                                      10/9/2008   Wilshire Homes
2228 MESA BROOK            2   MESA OAKS                                      10/9/2008   Wilshire Homes
121 DELMAR                 2   BOERNE             DELMAR                     11/30/2012   WOODRIDGE HOMES II, LP
109 POCONO                 1   SADDLEHORN         POCONO                      12/6/2012   WOODRIDGE HOMES II, LP
122 RETAMA                 2   SADDLEHORN         RETAMA                       1/4/2013   WOODRIDGE HOMES II, LP
121 POCONO                 1   SADDLEHORN         POCONO                       1/4/2013   WOODRIDGE HOMES II, LP
102 RETAMA                 2   SADDLEHORN         RETAMA                       1/4/2013   WOODRIDGE HOMES II, LP
113 POCONO                 1   SADDLEHORN         POCONO                      6/18/2013   WOODRIDGE HOMES II, LP
101 POCONO                 1   SADDLEHORN         POCONO                      6/20/2013   WOODRIDGE HOMES II, LP
101 DELMAR                 2   SADDLEHORN         DELMAR                       8/9/2013   WOODRIDGE HOMES II, LP
305 DERBY DRIVE            2   SADDLEHORN         DERBY DRIVE                 8/28/2013   WOODRIDGE HOMES II, LP
Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 863 of 1053 PageID:
                                    18428




                     EXHIBIT C
               Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 864 of 1053 PageID:
                                                   18429

                       A                        B                 C       D                E                 F
                                                                                    Water Treatment
3    Address                  Builder               Subdivision          City          Chemical           Event


4    12035 Texana Cove        DR Horton, Inc.       Alamo Ranch       San Antonio      Chlorine         first leak
5    12035 Texana Cove        DR Horton, Inc.       Alamo Ranch       San Antonio      Chlorine       additional leak
6    12035 Texana Cove        DR Horton, Inc.       Alamo Ranch       San Antonio      Chlorine       additional leak
7    12035 Texana Cove        DR Horton, Inc.       Alamo Ranch       San Antonio      Chlorine       additional leak
8    12035 Texana Cove        DR Horton, Inc.       Alamo Ranch       San Antonio      Chlorine       additional leak
9    12035 Texana Cove        DR Horton, Inc.       Alamo Ranch       San Antonio      Chlorine       additional leak
10   12035 Texana Cove        DR Horton, Inc.       Alamo Ranch       San Antonio      Chlorine           repipe
11   12043 Texana Cove        DR Horton, Inc.       Alamo Ranch       San Antonio      Chlorine         first leak
12   12043 Texana Cove        DR Horton, Inc.       Alamo Ranch       San Antonio      Chlorine       additional leak
13   12043 Texana Cove        DR Horton, Inc.       Alamo Ranch       San Antonio      Chlorine       additional leak
14   12043 Texana Cove        DR Horton, Inc.       Alamo Ranch       San Antonio      Chlorine           repipe
15   12047 Texana Cove        DR Horton, Inc.       Alamo Ranch       San Antonio      Chlorine         first leak
16   12055 Texana Cove        DR Horton, Inc.       Alamo Ranch       San Antonio      Chlorine         first leak
17   12063 Texana Cove        DR Horton, Inc.       Alamo Ranch       San Antonio      Chlorine         first leak
18   12071 Texana Cove        DR Horton, Inc.       Alamo Ranch       San Antonio      Chlorine         first leak


19   12102 Harris Hawk        DR Horton, Inc.       Alamo Ranch       San Antonio      Chlorine         first leak
20   12102 Harris Hawk        DR Horton, Inc.       Alamo Ranch       San Antonio      Chlorine       additional leak
21   12102 Harris Hawk        DR Horton, Inc.       Alamo Ranch       San Antonio      Chlorine       additional leak
22   12102 Harris Hawk        DR Horton, Inc.       Alamo Ranch       San Antonio      Chlorine       additional leak
23   12102 Harris Hawk        DR Horton, Inc.       Alamo Ranch       San Antonio      Chlorine       additional leak
24   12102 Harris Hawk        DR Horton, Inc.       Alamo Ranch       San Antonio      Chlorine       additional leak
25   12102 Harris Hawk        DR Horton, Inc.       Alamo Ranch       San Antonio      Chlorine       additional leak
26   12102 Harris Hawk        DR Horton, Inc.       Alamo Ranch       San Antonio      Chlorine       additional leak

27 12103 Medina Mill          DR Horton, Inc.       Alamo Ranch       San Antonio      Chlorine          first leak




28   12113 Huisache Cove      DR Horton, Inc.       Alamo Ranch       San Antonio      Chlorine         first leak
29   12114 Bowie Mill         DR Horton, Inc.       Alamo Ranch       San Antonio      Chlorine         first leak
30   12114 Medina Mill        DR Horton, Inc.       Alamo Ranch       San Antonio      Chlorine         first leak
31   12114 Medina Mill        DR Horton, Inc.       Alamo Ranch       San Antonio      Chlorine       additional leak




32 12115 Harris Hawk          DR Horton, Inc.       Alamo Ranch       San Antonio      Chlorine         first leak
33 12115 Harris Hawk          DR Horton, Inc.       Alamo Ranch       San Antonio      Chlorine       additional leak




34 12115 Harris Hawk          DR Horton, Inc.       Alamo Ranch       San Antonio      Chlorine       additional leak
35 12115 Harris Hawk          DR Horton, Inc.       Alamo Ranch       San Antonio      Chlorine           repipe

36   12122 Harris Hawk        DR Horton, Inc.       Alamo Ranch       San Antonio      Chlorine         first leak
37   12122 Harris Hawk        DR Horton, Inc.       Alamo Ranch       San Antonio      Chlorine       additional leak
38   12122 Harris Hawk        DR Horton, Inc.       Alamo Ranch       San Antonio      Chlorine       additional leak
39   12122 Harris Hawk        DR Horton, Inc.       Alamo Ranch       San Antonio      Chlorine           repipe

40 12123 Harris Hawk          DR Horton, Inc.       Alamo Ranch       San Antonio      Chlorine         first leak
41 12123 Harris Hawk          DR Horton, Inc.       Alamo Ranch       San Antonio      Chlorine       additional leak
42 12123 Harris Hawk          DR Horton, Inc.       Alamo Ranch       San Antonio      Chlorine       additional leak


43 12123 Harris Hawk          DR Horton, Inc.       Alamo Ranch       San Antonio      Chlorine       additional leak

44 12123 Harris Hawk          DR Horton, Inc.       Alamo Ranch       San Antonio      Chlorine       additional leak
45 12123 Harris Hawk          DR Horton, Inc.       Alamo Ranch       San Antonio      Chlorine       additional leak
              Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 865 of 1053 PageID:
                                                  18430

                         A                     B                 C       D            E              F



46 12123 Harris Hawk         DR Horton, Inc.       Alamo Ranch       San Antonio   Chlorine   additional leak

47 12123 Harris Hawk         DR Horton, Inc.       Alamo Ranch       San Antonio   Chlorine   additional leak
48 12123 Harris Hawk         DR Horton, Inc.       Alamo Ranch       San Antonio   Chlorine   additional leak
49 12123 Harris Hawk         DR Horton, Inc.       Alamo Ranch       San Antonio   Chlorine   additional leak

50   12123 Harris Hawk       DR Horton, Inc.       Alamo Ranch       San Antonio   Chlorine   additional leak
51   12123 Harris Hawk       DR Horton, Inc.       Alamo Ranch       San Antonio   Chlorine       repipe
52   12126 Medina Mill       DR Horton, Inc.       Alamo Ranch       San Antonio   Chlorine     first leak
53   12126 Medina Mill       DR Horton, Inc.       Alamo Ranch       San Antonio   Chlorine   additional leak
54   12131 Harris Hawk       DR Horton, Inc.       Alamo Ranch       San Antonio   Chlorine     first leak
55   12131 Harris Hawk       DR Horton, Inc.       Alamo Ranch       San Antonio   Chlorine   additional leak
56   12135 Sugarberry Way    DR Horton, Inc.       Alamo Ranch       San Antonio   Chlorine     first leak
57   12138 Karnes Way        DR Horton, Inc.       Alamo Ranch       San Antonio   Chlorine     first leak
58   12138 Karnes Way        DR Horton, Inc.       Alamo Ranch       San Antonio   Chlorine   additional leak
59   12138 Karnes Way        DR Horton, Inc.       Alamo Ranch       San Antonio   Chlorine   additional leak
60   12146 Bowie Mill        DR Horton, Inc.       Alamo Ranch       San Antonio   Chlorine     first leak
61   12146 Bowie Mill        DR Horton, Inc.       Alamo Ranch       San Antonio   Chlorine   additional leak
62   12146 Bowie Mill        DR Horton, Inc.       Alamo Ranch       San Antonio   Chlorine   additional leak
63   12146 Bowie Mill        DR Horton, Inc.       Alamo Ranch       San Antonio   Chlorine       repipe
64   12147 Bowie Mill        DR Horton, Inc.       Alamo Ranch       San Antonio   Chlorine     first leak
65   12150 Karnes Way        DR Horton, Inc.       Alamo Ranch       San Antonio   Chlorine     first leak
66   12150 Karnes Way        DR Horton, Inc.       Alamo Ranch       San Antonio   Chlorine       repipe




67 12154 Karnes Way          DR Horton, Inc.       Alamo Ranch       San Antonio   Chlorine      first leak


68 12154 Karnes Way          DR Horton, Inc.       Alamo Ranch       San Antonio   Chlorine   additional leak

69   12154 Karnes Way        DR Horton, Inc.       Alamo Ranch       San Antonio   Chlorine   additional leak
70   12154 Karnes Way        DR Horton, Inc.       Alamo Ranch       San Antonio   Chlorine       repipe
71   12158 Karnes Way        DR Horton, Inc.       Alamo Ranch       San Antonio   Chlorine     first leak
72   12162 Karnes Way        DR Horton, Inc.       Alamo Ranch       San Antonio   Chlorine     first leak
73   12162 Karnes Way        DR Horton, Inc.       Alamo Ranch       San Antonio   Chlorine   additional leak
74   12174 Karnes Way        DR Horton, Inc.       Alamo Ranch       San Antonio   Chlorine     first leak
75   12202 Dewitt Way        DR Horton, Inc.       Alamo Ranch       San Antonio   Chlorine     first leak
76   12202 Harris Hawk       DR Horton, Inc.       Alamo Ranch       San Antonio   Chlorine     first leak


77   12202 Medina Hill       DR Horton, Inc.       Alamo Ranch       San Antonio   Chlorine     first leak
78   12202 Medina Hill       DR Horton, Inc.       Alamo Ranch       San Antonio   Chlorine   additional leak
79   12202 Medina Hill       DR Horton, Inc.       Alamo Ranch       San Antonio   Chlorine   additional leak
80   12202 Medina Hill       DR Horton, Inc.       Alamo Ranch       San Antonio   Chlorine   additional leak
81   12202 Medina Hill       DR Horton, Inc.       Alamo Ranch       San Antonio   Chlorine   additional leak




82   12202 Medina Hill       DR Horton, Inc.       Alamo Ranch       San Antonio   Chlorine   additional leak
83   12202 Medina Hill       DR Horton, Inc.       Alamo Ranch       San Antonio   Chlorine       repipe
84   12203 Medina Mill       DR Horton, Inc.       Alamo Ranch       San Antonio   Chlorine     first leak
85   12206 Dewitt Way        DR Horton, Inc.       Alamo Ranch       San Antonio   Chlorine     first leak
86   12206 Dewitt Way        DR Horton, Inc.       Alamo Ranch       San Antonio   Chlorine   additional leak
87   12207 Harris Hawk       DR Horton, Inc.       Alamo Ranch       San Antonio   Chlorine     first leak
88   12207 Harris Hawk       DR Horton, Inc.       Alamo Ranch       San Antonio   Chlorine   additional leak
89   12207 Harris Hawk       DR Horton, Inc.       Alamo Ranch       San Antonio   Chlorine   additional leak
90   12207 Harris Hawk       DR Horton, Inc.       Alamo Ranch       San Antonio   Chlorine   additional leak
91   12207 Harris Hawk       DR Horton, Inc.       Alamo Ranch       San Antonio   Chlorine       repipe
92   12210 Harris Hawk       DR Horton, Inc.       Alamo Ranch       San Antonio   Chlorine     first leak
93   12211 Harris Hawk       DR Horton, Inc.       Alamo Ranch       San Antonio   Chlorine     first leak
94   12211 Harris Hawk       DR Horton, Inc.       Alamo Ranch       San Antonio   Chlorine   additional leak
95   12211 Harris Hawk       DR Horton, Inc.       Alamo Ranch       San Antonio   Chlorine       repipe
               Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 866 of 1053 PageID:
                                                   18431

                          A                     B                 C       D            E              F




96 12214 Dewitt Way           DR Horton, Inc.       Alamo Ranch       San Antonio   Chlorine      first leak


 97   12214 Dewitt Way        DR Horton, Inc.       Alamo Ranch       San Antonio   Chlorine   additional leak
 98   12214 Medina Mill       DR Horton, Inc.       Alamo Ranch       San Antonio   Chlorine     first leak
 99   12219 Medina Mill       DR Horton, Inc.       Alamo Ranch       San Antonio   Chlorine     first leak
100   12227 Dewitt Cove       DR Horton, Inc.       Alamo Ranch       San Antonio   Chlorine     first leak
101   12227 Dewitt Way        DR Horton, Inc.       Alamo Ranch       San Antonio   Chlorine     first leak

102 12231 Dewitt Way          DR Horton, Inc.       Alamo Ranch       San Antonio   Chlorine     first leak
103 12231 Dewitt Way          DR Horton, Inc.       Alamo Ranch       San Antonio   Chlorine   additional leak
104 12231 Dewitt Way          DR Horton, Inc.       Alamo Ranch       San Antonio   Chlorine   additional leak




105   12231 Dewitt Way        DR Horton, Inc.       Alamo Ranch       San Antonio   Chlorine   additional leak
106   12231 Dewitt Way        DR Horton, Inc.       Alamo Ranch       San Antonio   Chlorine   additional leak
107   12231 Dewitt Way        DR Horton, Inc.       Alamo Ranch       San Antonio   Chlorine       repipe
108   12234 Medina Mill       DR Horton, Inc.       Alamo Ranch       San Antonio   Chlorine     first leak
109   12234 Medina Mill       DR Horton, Inc.       Alamo Ranch       San Antonio   Chlorine   additional leak




110   12234 Medina Mill       DR Horton, Inc.       Alamo Ranch       San Antonio   Chlorine   additional leak
111   12242 Dewitt Way        DR Horton, Inc.       Alamo Ranch       San Antonio   Chlorine     first leak
112   12242 Dewitt Way        DR Horton, Inc.       Alamo Ranch       San Antonio   Chlorine   additional leak
113   12258 Dewitt Way        DR Horton, Inc.       Alamo Ranch       San Antonio   Chlorine     first leak
114   12258 Dewitt Way        DR Horton, Inc.       Alamo Ranch       San Antonio   Chlorine   additional leak
115   12258 Dewitt Way        DR Horton, Inc.       Alamo Ranch       San Antonio   Chlorine   additional leak
116   12258 Dewitt Way        DR Horton, Inc.       Alamo Ranch       San Antonio   Chlorine   additional leak
117   12302 Dewitt Way        DR Horton, Inc.       Alamo Ranch       San Antonio   Chlorine     first leak
118   12306 Dewitt Way        DR Horton, Inc.       Alamo Ranch       San Antonio   Chlorine     first leak




119   12323 Corsicana Mill    DR Horton, Inc.       Alamo Ranch       San Antonio   Chlorine     first leak
120   12323 Corsicana Mill    DR Horton, Inc.       Alamo Ranch       San Antonio   Chlorine   additional leak
121   12323 Corsicana Mill    DR Horton, Inc.       Alamo Ranch       San Antonio   Chlorine   additional leak
122   12323 Corsicana Mill    DR Horton, Inc.       Alamo Ranch       San Antonio   Chlorine       repipe
123   12402 Lake Whitney      DR Horton, Inc.       Alamo Ranch       San Antonio   Chlorine     first leak


124   12403 Lake Whitney      DR Horton, Inc.       Alamo Ranch       San Antonio   Chlorine     first leak
125   12403 Lake Whitney      DR Horton, Inc.       Alamo Ranch       San Antonio   Chlorine   additional leak
126   12403 Lake Whitney      DR Horton, Inc.       Alamo Ranch       San Antonio   Chlorine   additional leak
127   12403 Lake Whitney      DR Horton, Inc.       Alamo Ranch       San Antonio   Chlorine       repipe
128   12403 Panola Way        DR Horton, Inc.       Alamo Ranch       San Antonio   Chlorine     first leak




129 12403 Panola Way          DR Horton, Inc.       Alamo Ranch       San Antonio   Chlorine   additional leak


130   12403 Panola Way        DR Horton, Inc.       Alamo Ranch       San Antonio   Chlorine   additional leak
131   12403 Panola Way        DR Horton, Inc.       Alamo Ranch       San Antonio   Chlorine   additional leak
132   12403 Panola Way        DR Horton, Inc.       Alamo Ranch       San Antonio   Chlorine   additional leak
133   12403 Panola Way        DR Horton, Inc.       Alamo Ranch       San Antonio   Chlorine   additional leak
134   12403 Panola Way        DR Horton, Inc.       Alamo Ranch       San Antonio   Chlorine   additional leak
135   12403 Panola Way        DR Horton, Inc.       Alamo Ranch       San Antonio   Chlorine       repipe
136   12410 Lake Whitney      DR Horton, Inc.       Alamo Ranch       San Antonio   Chlorine     first leak
               Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 867 of 1053 PageID:
                                                   18432

                         A                      B                 C       D            E              F



137   12414 Lake Whitney      DR Horton, Inc.       Alamo Ranch       San Antonio   Chlorine     first leak
138   12414 Lake Whitney      DR Horton, Inc.       Alamo Ranch       San Antonio   Chlorine   additional leak
139   12414 Lake Whitney      DR Horton, Inc.       Alamo Ranch       San Antonio   Chlorine   additional leak
140   12415 Panola Way        DR Horton, Inc.       Alamo Ranch       San Antonio   Chlorine     first leak
141   12419 Panola Way        DR Horton, Inc.       Alamo Ranch       San Antonio   Chlorine     first leak

142 12419 Panola Way          DR Horton, Inc.       Alamo Ranch       San Antonio   Chlorine   additional leak
143 12427 Panola Way          DR Horton, Inc.       Alamo Ranch       San Antonio   Chlorine     first leak
144 12434 Painted Daisy       DR Horton, Inc.       Alamo Ranch       San Antonio   Chlorine     first leak

145 12434 Painted Daisy       DR Horton, Inc.       Alamo Ranch       San Antonio   Chlorine   additional leak

146 12434 Panola Way          DR Horton, Inc.       Alamo Ranch       San Antonio   Chlorine      first leak

147   12442 Lake Whitney      DR Horton, Inc.       Alamo Ranch       San Antonio   Chlorine     first leak
148   12442 Lake Whitney      DR Horton, Inc.       Alamo Ranch       San Antonio   Chlorine   additional leak
149   12622 Red Maple Way     DR Horton, Inc.       Alamo Ranch       San Antonio   Chlorine     first leak
150   12630 Red Maple Way     DR Horton, Inc.       Alamo Ranch       San Antonio   Chlorine     first leak
151   12714 Tulia Way         DR Horton, Inc.       Alamo Ranch       San Antonio   Chlorine     first leak
152   12714 Tulia Way         DR Horton, Inc.       Alamo Ranch       San Antonio   Chlorine   additional leak
153   12714 Tulia Way         DR Horton, Inc.       Alamo Ranch       San Antonio   Chlorine   additional leak
154   12714 Tulia Way         DR Horton, Inc.       Alamo Ranch       San Antonio   Chlorine   additional leak
155   12714 Tulia Way         DR Horton, Inc.       Alamo Ranch       San Antonio   Chlorine       repipe
156   5711 Grayson Cove       DR Horton, Inc.       Alamo Ranch       San Antonio   Chlorine     first leak
157   5711 Grayson Cove       DR Horton, Inc.       Alamo Ranch       San Antonio   Chlorine   additional leak
158   5711 Grayson Cove       DR Horton, Inc.       Alamo Ranch       San Antonio   Chlorine   additional leak
159   5711 Grayson Cove       DR Horton, Inc.       Alamo Ranch       San Antonio   Chlorine   additional leak
160   5711 Grayson Cove       DR Horton, Inc.       Alamo Ranch       San Antonio   Chlorine   additional leak
161   5711 Grayson Cove       DR Horton, Inc.       Alamo Ranch       San Antonio   Chlorine       repipe
162   5711 Sugarberry         DR Horton, Inc.       Alamo Ranch       San Antonio   Chlorine     first leak
163   5711 Sugarberry         DR Horton, Inc.       Alamo Ranch       San Antonio   Chlorine   additional leak
164   5714 Sugarberry         DR Horton, Inc.       Alamo Ranch       San Antonio   Chlorine     first leak
165   5718 Palmetto Way       DR Horton, Inc.       Alamo Ranch       San Antonio   Chlorine     first leak
166   5718 Palmetto Way       DR Horton, Inc.       Alamo Ranch       San Antonio   Chlorine   additional leak
167   5718 Palmetto Way       DR Horton, Inc.       Alamo Ranch       San Antonio   Chlorine   additional leak

168 5718 Palmetto Way         DR Horton, Inc.       Alamo Ranch       San Antonio   Chlorine   additional leak
169 5718 Palmetto Way         DR Horton, Inc.       Alamo Ranch       San Antonio   Chlorine   additional leak
170 5718 Palmetto Way         DR Horton, Inc.       Alamo Ranch       San Antonio   Chlorine   additional leak




171 5718 Palmetto Way         DR Horton, Inc.       Alamo Ranch       San Antonio   Chlorine   additional leak
172 5718 Palmetto Way         DR Horton, Inc.       Alamo Ranch       San Antonio   Chlorine   additional leak
173 5718 Palmetto Way         DR Horton, Inc.       Alamo Ranch       San Antonio   Chlorine   additional leak




174 5718 Palmetto Way         DR Horton, Inc.       Alamo Ranch       San Antonio   Chlorine   additional leak
175 5719 Sugarberry           DR Horton, Inc.       Alamo Ranch       San Antonio   Chlorine     first leak




176   5719 Sugarberry         DR Horton, Inc.       Alamo Ranch       San Antonio   Chlorine   additional leak
177   5807 Cedar Hill Way     DR Horton, Inc.       Alamo Ranch       San Antonio   Chlorine     first leak
178   5814 Sugarberry         DR Horton, Inc.       Alamo Ranch       San Antonio   Chlorine     first leak
179   5818 Cedar Hill Way     DR Horton, Inc.       Alamo Ranch       San Antonio   Chlorine     first leak
180   6207 Gilmer Mill        DR Horton, Inc.       Alamo Ranch       San Antonio   Chlorine     first leak


181   6210 Gilmer Mill        DR Horton, Inc.       Alamo Ranch       San Antonio   Chlorine     first leak
182   6210 Gilmer Mill        DR Horton, Inc.       Alamo Ranch       San Antonio   Chlorine   additional leak
183   6210 Gilmer Mill        DR Horton, Inc.       Alamo Ranch       San Antonio   Chlorine   additional leak
184   6210 Gilmer Mill        DR Horton, Inc.       Alamo Ranch       San Antonio   Chlorine   additional leak
               Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 868 of 1053 PageID:
                                                   18433

                       A                        B                 C       D            E              F
185   6210 Gilmer Mill        DR Horton, Inc.       Alamo Ranch       San Antonio   Chlorine       repipe
186   6230 Palmetto Way       DR Horton, Inc.       Alamo Ranch       San Antonio   Chlorine     first leak
187   6230 Palmetto Way       DR Horton, Inc.       Alamo Ranch       San Antonio   Chlorine   additional leak
188   6230 Palmetto Way       DR Horton, Inc.       Alamo Ranch       San Antonio   Chlorine   additional leak
189   6230 Palmetto Way       DR Horton, Inc.       Alamo Ranch       San Antonio   Chlorine   additional leak
190   6230 Palmetto Way       DR Horton, Inc.       Alamo Ranch       San Antonio   Chlorine       repipe
191   6234 Gilmer Mill        DR Horton, Inc.       Alamo Ranch       San Antonio   Chlorine     first leak
192   6234 Gilmer Mill        DR Horton, Inc.       Alamo Ranch       San Antonio   Chlorine   additional leak
193   6234 Palmetto Way       DR Horton, Inc.       Alamo Ranch       San Antonio   Chlorine     first leak
194   6235 Palmetto Way       DR Horton, Inc.       Alamo Ranch       San Antonio   Chlorine     first leak
195   6239 Gilmer Mill        DR Horton, Inc.       Alamo Ranch       San Antonio   Chlorine     first leak
196   6239 Gilmer Mill        DR Horton, Inc.       Alamo Ranch       San Antonio   Chlorine   additional leak
197   6243 Ozona Mill         DR Horton, Inc.       Alamo Ranch       San Antonio   Chlorine     first leak

198 6243 Ozona Mill           DR Horton, Inc.       Alamo Ranch       San Antonio   Chlorine   additional leak




199   6302 Timpson Circle     DR Horton, Inc.       Alamo Ranch       San Antonio   Chlorine     first leak
200   6302 Timpson Circle     DR Horton, Inc.       Alamo Ranch       San Antonio   Chlorine   additional leak
201   6302 Timpson Circle     DR Horton, Inc.       Alamo Ranch       San Antonio   Chlorine   additional leak
202   6302 Timpson Circle     DR Horton, Inc.       Alamo Ranch       San Antonio   Chlorine       repipe
203   6319 Tulia Way          DR Horton, Inc.       Alamo Ranch       San Antonio   Chlorine     first leak


204 6322 Palmetto Way         DR Horton, Inc.       Alamo Ranch       San Antonio   Chlorine      first leak
205 6326 Black Bear           DR Horton, Inc.       Alamo Ranch       San Antonio   Chlorine      first leak


206 6331 Palmetto Way         DR Horton, Inc.       Alamo Ranch       San Antonio   Chlorine      first leak
207 6347 Palmetto Way         DR Horton, Inc.       Alamo Ranch       San Antonio   Chlorine      first leak




208   6350 Palmetto Way       DR Horton, Inc.       Alamo Ranch       San Antonio   Chlorine     first leak
209   6350 Palmetto Way       DR Horton, Inc.       Alamo Ranch       San Antonio   Chlorine   additional leak
210   6350 Palmetto Way       DR Horton, Inc.       Alamo Ranch       San Antonio   Chlorine   additional leak
211   6350 Palmetto Way       DR Horton, Inc.       Alamo Ranch       San Antonio   Chlorine   additional leak
212   6350 Palmetto Way       DR Horton, Inc.       Alamo Ranch       San Antonio   Chlorine       repipe
213   6351 Palmetto Way       DR Horton, Inc.       Alamo Ranch       San Antonio   Chlorine     first leak

214   6419 Palmetto Way       DR Horton, Inc.       Alamo Ranch       San Antonio   Chlorine     first leak
215   6419 Palmetto Way       DR Horton, Inc.       Alamo Ranch       San Antonio   Chlorine   additional leak
216   6422 Oldham Cove        DR Horton, Inc.       Alamo Ranch       San Antonio   Chlorine     first leak
217   6422 Oldham Cove        DR Horton, Inc.       Alamo Ranch       San Antonio   Chlorine   additional leak
218   6503 Donley Cove        DR Horton, Inc.       Alamo Ranch       San Antonio   Chlorine     first leak
219   6506 Oldham Cove        DR Horton, Inc.       Alamo Ranch       San Antonio   Chlorine     first leak




220   6510 Bowie Circle       DR Horton, Inc.       Alamo Ranch       San Antonio   Chlorine     first leak
221   6515 Palmetto Way       DR Horton, Inc.       Alamo Ranch       San Antonio   Chlorine     first leak
222   6515 Palmetto Way       DR Horton, Inc.       Alamo Ranch       San Antonio   Chlorine   additional leak
223   6607 Palmetto Way       DR Horton, Inc.       Alamo Ranch       San Antonio   Chlorine     first leak
224   6607 Palmetto Way       DR Horton, Inc.       Alamo Ranch       San Antonio   Chlorine   additional leak
225   6706 Shamrock Way       DR Horton, Inc.       Alamo Ranch       San Antonio   Chlorine     first leak
226   6706 Shamrock Way       DR Horton, Inc.       Alamo Ranch       San Antonio   Chlorine   additional leak
227   6706 Shamrock Way       DR Horton, Inc.       Alamo Ranch       San Antonio   Chlorine   additional leak
228   6706 Shamrock Way       DR Horton, Inc.       Alamo Ranch       San Antonio   Chlorine   additional leak
229   6706 Shamrock Way       DR Horton, Inc.       Alamo Ranch       San Antonio   Chlorine       repipe
230   6714 Shamrock Way       DR Horton, Inc.       Alamo Ranch       San Antonio   Chlorine     first leak

231 6714 Shamrock Way         DR Horton, Inc.       Alamo Ranch       San Antonio   Chlorine   additional leak
               Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 869 of 1053 PageID:
                                                   18434

                         A                      B                   C       D            E              F
232 6715 Bowie Circle         DR Horton, Inc.       Alamo Ranch         San Antonio   Chlorine     first leak
233 6715 Bowie Circle         DR Horton, Inc.       Alamo Ranch         San Antonio   Chlorine   additional leak


234 6715 Bowie Circle         DR Horton, Inc.       Alamo Ranch         San Antonio   Chlorine   additional leak


235 6715 Bowie Circle         DR Horton, Inc.       Alamo Ranch         San Antonio   Chlorine   additional leak
236 6715 Bowie Circle         DR Horton, Inc.       Alamo Ranch         San Antonio   Chlorine       repipe
237 6719 Bowie Circle         DR Horton, Inc.       Alamo Ranch         San Antonio   Chlorine     first leak


238 7012 Conroe Mill          DR Horton, Inc.       Alamo Ranch         San Antonio   Chlorine      first leak




239   7044 Conroe Mill        DR Horton, Inc.       Alamo Ranch         San Antonio   Chlorine     first leak
240   7044 Conroe Mill        DR Horton, Inc.       Alamo Ranch         San Antonio   Chlorine   additional leak
241   7044 Conroe Mill        DR Horton, Inc.       Alamo Ranch         San Antonio   Chlorine   additional leak
242   302 Donalan Dr          DR Horton, Inc.       Astoria Place        Converse     Chlorine     first leak
243   307 Donalan Dr          DR Horton, Inc.       Astoria Place        Converse     Chlorine     first leak
244   307 Donalan Dr          DR Horton, Inc.       Astoria Place        Converse     Chlorine   additional leak


245 307 Donalan Dr            DR Horton, Inc.       Astoria Place        Converse     Chlorine   additional leak




246 307 Donalan Dr            DR Horton, Inc.       Astoria Place        Converse     Chlorine   additional leak




247 307 Donalan Dr            DR Horton, Inc.       Astoria Place        Converse     Chlorine   additional leak
248 307 Donalan Dr            DR Horton, Inc.       Astoria Place        Converse     Chlorine   additional leak
249 307 Donalan Dr            DR Horton, Inc.       Astoria Place        Converse     Chlorine   additional leak




250   307 Donalan Dr          DR Horton, Inc.       Astoria Place        Converse     Chlorine   additional leak
251   307 Donalan Dr          DR Horton, Inc.       Astoria Place        Converse     Chlorine   additional leak
252   307 Donalan Dr          DR Horton, Inc.       Astoria Place        Converse     Chlorine       repipe
253   318 Ann Drive           DR Horton, Inc.       Astoria Place        Converse     Chlorine     first leak
254   318 Ann Drive           DR Horton, Inc.       Astoria Place        Converse     Chlorine   additional leak
255   325 Diana Dr            DR Horton, Inc.       Astoria Place        Converse     Chlorine     first leak
256   325 Diana Dr            DR Horton, Inc.       Astoria Place        Converse     Chlorine   additional leak


257   325 Diana Dr            DR Horton, Inc.       Astoria Place        Converse     Chlorine   additional leak
258   325 Diana Dr            DR Horton, Inc.       Astoria Place        Converse     Chlorine       repipe
259   330 Diana Dr            DR Horton, Inc.       Astoria Place        Converse     Chlorine     first leak
260   330 Diana Dr            DR Horton, Inc.       Astoria Place        Converse     Chlorine   additional leak
261   330 Diana Dr            DR Horton, Inc.       Astoria Place        Converse     Chlorine   additional leak
262   330 Diana Dr            DR Horton, Inc.       Astoria Place        Converse     Chlorine   additional leak
263   330 Diana Dr            DR Horton, Inc.       Astoria Place        Converse     Chlorine       repipe
264   411 Ann Drive           DR Horton, Inc.       Astoria Place        Converse     Chlorine     first leak


265 411 Ann Drive             DR Horton, Inc.       Astoria Place        Converse     Chlorine   additional leak


266   411 Ann Drive           DR Horton, Inc.       Astoria Place        Converse     Chlorine   additional leak
267   411 Ann Drive           DR Horton, Inc.       Astoria Place        Converse     Chlorine   additional leak
268   411 Ann Drive           DR Horton, Inc.       Astoria Place        Converse     Chlorine   additional leak
269   411 Ann Drive           DR Horton, Inc.       Astoria Place        Converse     Chlorine   additional leak
270   411 Ann Drive           DR Horton, Inc.       Astoria Place        Converse     Chlorine   additional leak
                 Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 870 of 1053 PageID:
                                                     18435

                        A                         B                   C      D          E              F
271   411 Ann Drive             DR Horton, Inc.       Astoria Place       Converse   Chlorine       repipe
272   418 Dolly Dr              DR Horton, Inc.       Astoria Place       Converse   Chlorine     first leak
273   419 Dolly Dr              DR Horton, Inc.       Astoria Place       Converse   Chlorine     first leak
274   426 Diana Drive           DR Horton, Inc.       Astoria Place       Converse   Chlorine     first leak
275   426 Diana Drive           DR Horton, Inc.       Astoria Place       Converse   Chlorine   additional leak
276   426 Diana Drive           DR Horton, Inc.       Astoria Place       Converse   Chlorine   additional leak
277   426 Diana Drive           DR Horton, Inc.       Astoria Place       Converse   Chlorine   additional leak
278   426 Diana Drive           DR Horton, Inc.       Astoria Place       Converse   Chlorine   additional leak
279   426 Diana Drive           DR Horton, Inc.       Astoria Place       Converse   Chlorine       repipe
280   427 Dolly Dr              DR Horton, Inc.       Astoria Place       Converse   Chlorine     first leak
281   427 Reba                  DR Horton, Inc.       Astoria Place       Converse   Chlorine     first leak
282   427 Reba                  DR Horton, Inc.       Astoria Place       Converse   Chlorine   additional leak




283 427 Reba                    DR Horton, Inc.       Astoria Place       Converse   Chlorine   additional leak
284 427 Reba                    DR Horton, Inc.       Astoria Place       Converse   Chlorine   additional leak


285 427 Reba                    DR Horton, Inc.       Astoria Place       Converse   Chlorine   additional leak




286   427 Reba                  DR Horton, Inc.       Astoria Place       Converse   Chlorine   additional leak
287   427 Reba                  DR Horton, Inc.       Astoria Place       Converse   Chlorine   additional leak
288   427 Reba                  DR Horton, Inc.       Astoria Place       Converse   Chlorine   additional leak
289   427 Reba                  DR Horton, Inc.       Astoria Place       Converse   Chlorine   additional leak
290   427 Reba                  DR Horton, Inc.       Astoria Place       Converse   Chlorine   additional leak
291   427 Reba                  DR Horton, Inc.       Astoria Place       Converse   Chlorine   additional leak
292   427 Reba                  DR Horton, Inc.       Astoria Place       Converse   Chlorine       repipe
293   430 Reba                  DR Horton, Inc.       Astoria Place       Converse   Chlorine     first leak




294 430 Reba                    DR Horton, Inc.       Astoria Place       Converse   Chlorine   additional leak


295 430 Reba                    DR Horton, Inc.       Astoria Place       Converse   Chlorine   additional leak


296 430 Reba                    DR Horton, Inc.       Astoria Place       Converse   Chlorine   additional leak
297 430 Reba                    DR Horton, Inc.       Astoria Place       Converse   Chlorine       repipe




298 434 Reba                    DR Horton, Inc.       Astoria Place       Converse   Chlorine      first leak




299 435 Reba                    DR Horton, Inc.       Astoria Place       Converse   Chlorine     first leak
300 435 Reba                    DR Horton, Inc.       Astoria Place       Converse   Chlorine   additional leak




301   438 Dolly Drive           DR Horton, Inc.       Astoria Place       Converse   Chlorine     first leak
302   438 Dolly Drive           DR Horton, Inc.       Astoria Place       Converse   Chlorine   additional leak
303   438 Dolly Drive           DR Horton, Inc.       Astoria Place       Converse   Chlorine   additional leak
304   438 Dolly Drive           DR Horton, Inc.       Astoria Place       Converse   Chlorine       repipe
305   439 Dolly Drive           DR Horton, Inc.       Astoria Place       Converse   Chlorine     first leak




306 458 Dolly Drive             DR Horton, Inc.       Astoria Place       Converse   Chlorine      first leak
307 459 Dolly Drive             DR Horton, Inc.       Astoria Place       Converse   Chlorine      first leak
                Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 871 of 1053 PageID:
                                                    18436

                        A                        B                   C      D          E              F



308 459 Dolly Drive            DR Horton, Inc.       Astoria Place       Converse   Chlorine   additional leak
309 459 Dolly Drive            DR Horton, Inc.       Astoria Place       Converse   Chlorine   additional leak
310 459 Dolly Drive            DR Horton, Inc.       Astoria Place       Converse   Chlorine       repipe


311   462 Dolly Drive          DR Horton, Inc.       Astoria Place       Converse   Chlorine     first leak
312   462 Dolly Drive          DR Horton, Inc.       Astoria Place       Converse   Chlorine   additional leak
313   467 Dolly Drive          DR Horton, Inc.       Astoria Place       Converse   Chlorine     first leak
314   467 Dolly Drive          DR Horton, Inc.       Astoria Place       Converse   Chlorine   additional leak
315   467 Dolly Drive          DR Horton, Inc.       Astoria Place       Converse   Chlorine   additional leak

316   467 Dolly Drive          DR Horton, Inc.       Astoria Place       Converse   Chlorine   additional leak
317   467 Dolly Drive          DR Horton, Inc.       Astoria Place       Converse   Chlorine   additional leak
318   467 Dolly Drive          DR Horton, Inc.       Astoria Place       Converse   Chlorine   additional leak
319   467 Dolly Drive          DR Horton, Inc.       Astoria Place       Converse   Chlorine   additional leak
320   467 Dolly Drive          DR Horton, Inc.       Astoria Place       Converse   Chlorine   additional leak
321   467 Dolly Drive          DR Horton, Inc.       Astoria Place       Converse   Chlorine   additional leak
322   467 Dolly Drive          DR Horton, Inc.       Astoria Place       Converse   Chlorine   additional leak
323   467 Dolly Drive          DR Horton, Inc.       Astoria Place       Converse   Chlorine       repipe




324 470 Dolly Drive            DR Horton, Inc.       Astoria Place       Converse   Chlorine     first leak
325 470 Dolly Drive            DR Horton, Inc.       Astoria Place       Converse   Chlorine   additional leak

326   470 Dolly Drive          DR Horton, Inc.       Astoria Place       Converse   Chlorine   additional leak
327   470 Dolly Drive          DR Horton, Inc.       Astoria Place       Converse   Chlorine       repipe
328   518 Erica                DR Horton, Inc.       Astoria Place       Converse   Chlorine     first leak
329   518 Erica                DR Horton, Inc.       Astoria Place       Converse   Chlorine   additional leak
330   518 Erica                DR Horton, Inc.       Astoria Place       Converse   Chlorine   additional leak
331   518 Erica                DR Horton, Inc.       Astoria Place       Converse   Chlorine   additional leak
332   518 Erica                DR Horton, Inc.       Astoria Place       Converse   Chlorine   additional leak
333   518 Erica                DR Horton, Inc.       Astoria Place       Converse   Chlorine       repipe




334 519 Dolly Drive            DR Horton, Inc.       Astoria Place       Converse   Chlorine      first leak


335 519 Dolly Drive            DR Horton, Inc.       Astoria Place       Converse   Chlorine   additional leak
336 519 Dolly Drive            DR Horton, Inc.       Astoria Place       Converse   Chlorine   additional leak




337 526 Erica                  DR Horton, Inc.       Astoria Place       Converse   Chlorine      first leak




338   526 Reba                 DR Horton, Inc.       Astoria Place       Converse   Chlorine     first leak
339   526 Reba                 DR Horton, Inc.       Astoria Place       Converse   Chlorine   additional leak
340   531 Dolly Drive          DR Horton, Inc.       Astoria Place       Converse   Chlorine     first leak
341   531 Dolly Drive          DR Horton, Inc.       Astoria Place       Converse   Chlorine   additional leak
342   531 Dolly Drive          DR Horton, Inc.       Astoria Place       Converse   Chlorine   additional leak
343   531 Idamarie             DR Horton, Inc.       Astoria Place       Converse   Chlorine     first leak
344   531 Idamarie             DR Horton, Inc.       Astoria Place       Converse   Chlorine   additional leak
345   531 Idamarie             DR Horton, Inc.       Astoria Place       Converse   Chlorine   additional leak
346   531 Idamarie             DR Horton, Inc.       Astoria Place       Converse   Chlorine   additional leak
347   531 Idamarie             DR Horton, Inc.       Astoria Place       Converse   Chlorine   additional leak
348   531 Idamarie             DR Horton, Inc.       Astoria Place       Converse   Chlorine   additional leak
349   531 Idamarie             DR Horton, Inc.       Astoria Place       Converse   Chlorine   additional leak
350   531 Idamarie             DR Horton, Inc.       Astoria Place       Converse   Chlorine   additional leak
               Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 872 of 1053 PageID:
                                                   18437

                          A                     B                         C       D            E              F

351 531 Idamarie              DR Horton, Inc.             Astoria Place        Converse     Chlorine   additional leak
352 531 Idamarie              DR Horton, Inc.             Astoria Place        Converse     Chlorine       repipe

353 534 Erica                 DR Horton, Inc.             Astoria Place        Converse     Chlorine      first leak
354 539 Dolly Drive           DR Horton, Inc.             Astoria Place        Converse     Chlorine      first leak

355   539 Dolly Drive         DR Horton, Inc.             Astoria Place        Converse     Chlorine   additional leak
356   539 Dolly Drive         DR Horton, Inc.             Astoria Place        Converse     Chlorine   additional leak
357   539 Dolly Drive         DR Horton, Inc.             Astoria Place        Converse     Chlorine   additional leak
358   539 Dolly Drive         DR Horton, Inc.             Astoria Place        Converse     Chlorine   additional leak
359   539 Dolly Drive         DR Horton, Inc.             Astoria Place        Converse     Chlorine       repipe
360   546 Diana Drive         DR Horton, Inc.             Astoria Place        Converse     Chlorine     first leak
361   546 Diana Drive         DR Horton, Inc.             Astoria Place        Converse     Chlorine   additional leak




362 643 Diana Drive           DR Horton, Inc.             Astoria Place        Converse     Chlorine      first leak


363 643 Diana Drive           DR Horton, Inc.             Astoria Place        Converse     Chlorine   additional leak




364   643 Diana Drive         DR Horton, Inc.             Astoria Place        Converse     Chlorine   additional leak
365   643 Diana Drive         DR Horton, Inc.             Astoria Place        Converse     Chlorine   additional leak
366   643 Diana Drive         DR Horton, Inc.             Astoria Place        Converse     Chlorine   additional leak
367   643 Diana Drive         DR Horton, Inc.             Astoria Place        Converse     Chlorine       repipe
368   9718 Aviara Golf        Sitterle Homes, Ltd.        Aviara                                         first leak
369   13907 Bella Donna       Newmark Homes Corporation   Bella Vista         San Antonio   Chlorine     first leak
370   13907 Bella Donna       Newmark Homes Corporation   Bella Vista         San Antonio   Chlorine   additional leak


371 13923 Bella Donna         Newmark Homes Corporation   Bella Vista         San Antonio   Chlorine      first leak
372 13927 Bella Donna         Newmark Homes Corporation   Bella Vista         San Antonio   Chlorine      first leak
373 111 American Flag         DR Horton, Inc.             Belmont Park          Schertz     Chlorine      first leak




374   111 American Flag       DR Horton, Inc.             Belmont Park          Schertz     Chlorine   additional leak
375   111 American Flag       DR Horton, Inc.             Belmont Park          Schertz     Chlorine   additional leak
376   111 American Flag       DR Horton, Inc.             Belmont Park          Schertz     Chlorine   additional leak
377   111 American Flag       DR Horton, Inc.             Belmont Park          Schertz     Chlorine   additional leak

378   111 American Flag       DR Horton, Inc.             Belmont Park          Schertz     Chlorine   additional leak
379   111 American Flag       DR Horton, Inc.             Belmont Park          Schertz     Chlorine       repipe
380   115 American Flag       DR Horton, Inc.             Belmont Park          Schertz     Chlorine     first leak
381   115 American Flag       DR Horton, Inc.             Belmont Park          Schertz     Chlorine   additional leak
382   115 American Flag       DR Horton, Inc.             Belmont Park          Schertz     Chlorine   additional leak
383   123 American Flag       DR Horton, Inc.             Belmont Park          Schertz     Chlorine     first leak
384   123 American Flag       DR Horton, Inc.             Belmont Park          Schertz     Chlorine   additional leak
385   123 American Flag       DR Horton, Inc.             Belmont Park          Schertz     Chlorine   additional leak
386   123 American Flag       DR Horton, Inc.             Belmont Park          Schertz     Chlorine       repipe
387   127 American Flag       DR Horton, Inc.             Belmont Park          Schertz     Chlorine     first leak
388   127 American Flag       DR Horton, Inc.             Belmont Park          Schertz     Chlorine   additional leak
389   127 American Flag       DR Horton, Inc.             Belmont Park          Schertz     Chlorine   additional leak
390   127 American Flag       DR Horton, Inc.             Belmont Park          Schertz     Chlorine       repipe
391   131 American Flag       DR Horton, Inc.             Belmont Park          Schertz     Chlorine     first leak
392   201 American Flag       DR Horton, Inc.             Belmont Park          Schertz     Chlorine     first leak
393   201 American Flag       DR Horton, Inc.             Belmont Park          Schertz     Chlorine   additional leak
394   201 American Flag       DR Horton, Inc.             Belmont Park          Schertz     Chlorine   additional leak
395   201 American Flag       DR Horton, Inc.             Belmont Park          Schertz     Chlorine   additional leak
396   201 American Flag       DR Horton, Inc.             Belmont Park          Schertz     Chlorine   additional leak
               Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 873 of 1053 PageID:
                                                   18438

                          A                     B                  C     D          E              F
397   201 American Flag       DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak
398   201 American Flag       DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak
399   201 American Flag       DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak
400   201 American Flag       DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak
401   201 American Flag       DR Horton, Inc.       Belmont Park       Schertz   Chlorine       repipe
402   205 American Flag       DR Horton, Inc.       Belmont Park       Schertz   Chlorine     first leak
403   205 American Flag       DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak




404   205 American Flag       DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak
405   205 American Flag       DR Horton, Inc.       Belmont Park       Schertz   Chlorine       repipe
406   209 American Flag       DR Horton, Inc.       Belmont Park       Schertz   Chlorine     first leak
407   209 American Flag       DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak
408   209 American Flag       DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak




409   209 American Flag       DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak
410   209 American Flag       DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak
411   209 American Flag       DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak
412   209 American Flag       DR Horton, Inc.       Belmont Park       Schertz   Chlorine       repipe

413   213 American Flag       DR Horton, Inc.       Belmont Park       Schertz   Chlorine     first leak
414   213 American Flag       DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak
415   213 American Flag       DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak
416   213 American Flag       DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak




417   213 American Flag       DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak
418   213 American Flag       DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak
419   213 American Flag       DR Horton, Inc.       Belmont Park       Schertz   Chlorine       repipe
420   2600 War Admiral        DR Horton, Inc.       Belmont Park       Schertz   Chlorine     first leak
421   2600 War Admiral        DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak

422 2600 War Admiral          DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak

423   2608 War Admiral        DR Horton, Inc.       Belmont Park       Schertz   Chlorine     first leak
424   2609 War Admiral        DR Horton, Inc.       Belmont Park       Schertz   Chlorine     first leak
425   2609 War Admiral        DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak
426   2612 War Admiral        DR Horton, Inc.       Belmont Park       Schertz   Chlorine     first leak
427   2612 War Admiral        DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak

428 2616 War Admiral          DR Horton, Inc.       Belmont Park       Schertz   Chlorine      first leak
429 2617 War Admiral          DR Horton, Inc.       Belmont Park       Schertz   Chlorine      first leak


430   2617 War Admiral        DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak
431   2617 War Admiral        DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak
432   2617 War Admiral        DR Horton, Inc.       Belmont Park       Schertz   Chlorine       repipe
433   2620 Crusader Bend      DR Horton, Inc.       Belmont Park       Schertz   Chlorine     first leak
434   2621 War Admiral        DR Horton, Inc.       Belmont Park       Schertz   Chlorine     first leak
435   2621 War Admiral        DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak
436   2621 War Admiral        DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak


437 2621 War Admiral          DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak
438 2621 War Admiral          DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak
439 2621 War Admiral          DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak


440   2621 War Admiral        DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak
441   2621 War Admiral        DR Horton, Inc.       Belmont Park       Schertz   Chlorine       repipe
442   2624 War Admiral        DR Horton, Inc.       Belmont Park       Schertz   Chlorine     first leak
443   2624 War Admiral        DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak
              Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 874 of 1053 PageID:
                                                  18439

                         A                     B                  C     D          E              F
444 2628 War Admiral         DR Horton, Inc.       Belmont Park       Schertz   Chlorine     first leak
445 2628 War Admiral         DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak
446 2629 War Admiral         DR Horton, Inc.       Belmont Park       Schertz   Chlorine     first leak


447 2629 War Admiral         DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak

448   2629 War Admiral       DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak
449   2629 War Admiral       DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak
450   2629 War Admiral       DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak
451   2632 War Admiral       DR Horton, Inc.       Belmont Park       Schertz   Chlorine     first leak
452   2632 War Admiral       DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak
453   2632 War Admiral       DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak
454   2632 War Admiral       DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak
455   2632 War Admiral       DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak
456   2632 War Admiral       DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak
457   2632 War Admiral       DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak
458   2632 War Admiral       DR Horton, Inc.       Belmont Park       Schertz   Chlorine       repipe
459   2636 War Admiral       DR Horton, Inc.       Belmont Park       Schertz   Chlorine     first leak
460   2636 War Admiral       DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak
461   2637 War Admiral       DR Horton, Inc.       Belmont Park       Schertz   Chlorine     first leak
462   2637 War Admiral       DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak
463   2637 War Admiral       DR Horton, Inc.       Belmont Park       Schertz   Chlorine       repipe
464   2645 War Admiral       DR Horton, Inc.       Belmont Park       Schertz   Chlorine     first leak




465 2645 War Admiral         DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak


466   2645 War Admiral       DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak
467   2645 War Admiral       DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak
468   2645 War Admiral       DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak
469   2645 War Admiral       DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak
470   2645 War Admiral       DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak

471   2645 War Admiral       DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak
472   2645 War Admiral       DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak
473   2645 War Admiral       DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak
474   2645 War Admiral       DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak

475   2645 War Admiral       DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak
476   2645 War Admiral       DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak
477   2648 War Admiral       DR Horton, Inc.       Belmont Park       Schertz   Chlorine     first leak
478   2649 War Admiral       DR Horton, Inc.       Belmont Park       Schertz   Chlorine     first leak
479   2649 War Admiral       DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak
480   2649 War Admiral       DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak
481   2649 War Admiral       DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak
482   2649 War Admiral       DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak
483   2649 War Admiral       DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak

484   2649 War Admiral       DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak
485   2652 War Admiral       DR Horton, Inc.       Belmont Park       Schertz   Chlorine     first leak
486   2652 War Admiral       DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak
487   2652 War Admiral       DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak
488   2652 War Admiral       DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak
489   2652 War Admiral       DR Horton, Inc.       Belmont Park       Schertz   Chlorine       repipe
490   2653 War Admiral       DR Horton, Inc.       Belmont Park       Schertz   Chlorine     first leak
491   2653 War Admiral       DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak
492   2653 War Admiral       DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak
493   2701 War Admiral       DR Horton, Inc.       Belmont Park       Schertz   Chlorine     first leak
494   2701 War Admiral       DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak
495   2701 War Admiral       DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak
496   2701 War Admiral       DR Horton, Inc.       Belmont Park       Schertz   Chlorine       repipe
497   2704 War Admiral       DR Horton, Inc.       Belmont Park       Schertz   Chlorine     first leak
498   2704 War Admiral       DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak
               Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 875 of 1053 PageID:
                                                   18440

                          A                     B                  C     D          E              F

499 2704 War Admiral          DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak

500 2704 War Admiral          DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak


501 2704 War Admiral          DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak


502 2704 War Admiral          DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak
503 2704 War Admiral          DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak

504   2704 War Admiral        DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak
505   2704 War Admiral        DR Horton, Inc.       Belmont Park       Schertz   Chlorine       repipe
506   2705 War Admiral        DR Horton, Inc.       Belmont Park       Schertz   Chlorine     first leak
507   2705 War Admiral        DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak
508   2705 War Admiral        DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak
509   2705 War Admiral        DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak
510   2705 War Admiral        DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak
511   2705 War Admiral        DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak
512   2705 War Admiral        DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak




513 2705 War Admiral          DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak
514 2705 War Admiral          DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak
515 2705 War Admiral          DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak


516 2705 War Admiral          DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak

517   2705 War Admiral        DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak
518   2705 War Admiral        DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak
519   2705 War Admiral        DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak
520   2705 War Admiral        DR Horton, Inc.       Belmont Park       Schertz   Chlorine       repipe
521   2708 Sterling Way       DR Horton, Inc.       Belmont Park       Schertz   Chlorine     first leak
522   2708 Sterling Way       DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak

523   2708 Sterling Way       DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak
524   2708 Sterling Way       DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak
525   2708 Sterling Way       DR Horton, Inc.       Belmont Park       Schertz   Chlorine       repipe
526   2708 War Admiral        DR Horton, Inc.       Belmont Park       Schertz   Chlorine     first leak
527   2708 War Admiral        DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak
528   2708 War Admiral        DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak
529   2708 War Admiral        DR Horton, Inc.       Belmont Park       Schertz   Chlorine       repipe
530   2709 Sterling Way       DR Horton, Inc.       Belmont Park       Schertz   Chlorine     first leak
531   2709 Sterling Way       DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak


532   2709 Sterling Way       DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak
533   2709 Sterling Way       DR Horton, Inc.       Belmont Park       Schertz   Chlorine       repipe
534   2709 War Admiral        DR Horton, Inc.       Belmont Park       Schertz   Chlorine     first leak
535   2709 War Admiral        DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak
536   2709 War Admiral        DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak
537   2709 War Admiral        DR Horton, Inc.       Belmont Park       Schertz   Chlorine       repipe

538   2712 Sterling Way       DR Horton, Inc.       Belmont Park       Schertz   Chlorine     first leak
539   2712 Sterling Way       DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak
540   2712 Sterling Way       DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak
541   2712 Sterling Way       DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak


542 2712 Sterling Way         DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak
543 2712 Sterling Way         DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak
544 2712 Sterling Way         DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak
               Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 876 of 1053 PageID:
                                                   18441

                          A                     B                  C     D          E              F




545 2712 Sterling Way         DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak


546   2712 Sterling Way       DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak
547   2712 Sterling Way       DR Horton, Inc.       Belmont Park       Schertz   Chlorine       repipe
548   2712 War Admiral        DR Horton, Inc.       Belmont Park       Schertz   Chlorine     first leak
549   2713 War Admiral        DR Horton, Inc.       Belmont Park       Schertz   Chlorine     first leak
550   2713 War Admiral        DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak
551   2713 War Admiral        DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak
552   2713 War Admiral        DR Horton, Inc.       Belmont Park       Schertz   Chlorine       repipe
553   2716 War Admiral        DR Horton, Inc.       Belmont Park       Schertz   Chlorine     first leak
554   2716 War Admiral        DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak
555   2716 War Admiral        DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak
556   2716 War Admiral        DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak
557   2716 War Admiral        DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak
558   2716 War Admiral        DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak
559   2716 War Admiral        DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak
560   2716 War Admiral        DR Horton, Inc.       Belmont Park       Schertz   Chlorine       repipe


561 2717 War Admiral          DR Horton, Inc.       Belmont Park       Schertz   Chlorine      first leak




562 2717 War Admiral          DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak
563 2717 War Admiral          DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak


564   2717 War Admiral        DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak
565   2717 War Admiral        DR Horton, Inc.       Belmont Park       Schertz   Chlorine       repipe
566   2720 War Admiral        DR Horton, Inc.       Belmont Park       Schertz   Chlorine     first leak
567   2720 War Admiral        DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak
568   2720 War Admiral        DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak
569   2720 War Admiral        DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak
570   2720 War Admiral        DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak
571   2720 War Admiral        DR Horton, Inc.       Belmont Park       Schertz   Chlorine       repipe




572   2721 Sterling Way       DR Horton, Inc.       Belmont Park       Schertz   Chlorine     first leak
573   2721 Sterling Way       DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak
574   2721 Sterling Way       DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak
575   2721 Sterling Way       DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak
576   2721 Sterling Way       DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak
577   2721 Sterling Way       DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak
578   2721 Sterling Way       DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak
579   2721 Sterling Way       DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak
580   2721 Sterling Way       DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak
581   2721 Sterling Way       DR Horton, Inc.       Belmont Park       Schertz   Chlorine       repipe


582   2721 War Admiral        DR Horton, Inc.       Belmont Park       Schertz   Chlorine     first leak
583   2721 War Admiral        DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak
584   2721 War Admiral        DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak
585   2721 War Admiral        DR Horton, Inc.       Belmont Park       Schertz   Chlorine       repipe
586   2724 Sterling Way       DR Horton, Inc.       Belmont Park       Schertz   Chlorine     first leak
587   2724 War Admiral        DR Horton, Inc.       Belmont Park       Schertz   Chlorine     first leak


588 2725 Sterling Way         DR Horton, Inc.       Belmont Park       Schertz   Chlorine     first leak
589 2725 Sterling Way         DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak
590 2725 Sterling Way         DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak
               Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 877 of 1053 PageID:
                                                   18442

                          A                     B                  C     D          E              F
591 2725 Sterling Way         DR Horton, Inc.       Belmont Park       Schertz   Chlorine       repipe

592 2725 War Admiral          DR Horton, Inc.       Belmont Park       Schertz   Chlorine      first leak


593 2725 War Admiral          DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak
594 2725 War Admiral          DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak




595   2725 War Admiral        DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak
596   2725 War Admiral        DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak
597   2725 War Admiral        DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak
598   2725 War Admiral        DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak
599   2725 War Admiral        DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak


600   2725 War Admiral        DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak
601   2725 War Admiral        DR Horton, Inc.       Belmont Park       Schertz   Chlorine       repipe
602   2728 Sterling Way       DR Horton, Inc.       Belmont Park       Schertz   Chlorine     first leak
603   2728 Sterling Way       DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak
604   2728 War Admiral        DR Horton, Inc.       Belmont Park       Schertz   Chlorine     first leak
605   2728 War Admiral        DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak
606   2728 War Admiral        DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak

607 2728 War Admiral          DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak

608 2728 War Admiral          DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak
609 2728 War Admiral          DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak

610   2728 War Admiral        DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak
611   2728 War Admiral        DR Horton, Inc.       Belmont Park       Schertz   Chlorine       repipe
612   2729 War Admiral        DR Horton, Inc.       Belmont Park       Schertz   Chlorine     first leak
613   2729 War Admiral        DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak
614   2729 War Admiral        DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak
615   2729 War Admiral        DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak
616   2729 War Admiral        DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak
617   2729 War Admiral        DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak
618   2729 War Admiral        DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak

619   2729 War Admiral        DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak
620   2729 War Admiral        DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak
621   2729 War Admiral        DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak
622   2729 War Admiral        DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak
623   2729 War Admiral        DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak
624   2729 War Admiral        DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak
625   2729 War Admiral        DR Horton, Inc.       Belmont Park       Schertz   Chlorine       repipe
626   2732 Sterling Way       DR Horton, Inc.       Belmont Park       Schertz   Chlorine     first leak
627   2732 Sterling Way       DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak
628   2732 War Admiral        DR Horton, Inc.       Belmont Park       Schertz   Chlorine     first leak
629   2732 War Admiral        DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak
630   2732 War Admiral        DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak
631   2732 War Admiral        DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak
632   2732 War Admiral        DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak
633   2732 War Admiral        DR Horton, Inc.       Belmont Park       Schertz   Chlorine       repipe
634   2733 Sterling Way       DR Horton, Inc.       Belmont Park       Schertz   Chlorine     first leak
635   2733 Sterling Way       DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak
636   2733 Sterling Way       DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak
637   2733 Sterling Way       DR Horton, Inc.       Belmont Park       Schertz   Chlorine       repipe
638   2736 War Admiral        DR Horton, Inc.       Belmont Park       Schertz   Chlorine     first leak

639 2737 Sterling Way         DR Horton, Inc.       Belmont Park       Schertz   Chlorine     first leak
640 2737 Sterling Way         DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak
641 2737 Sterling Way         DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak
               Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 878 of 1053 PageID:
                                                   18443

                          A                     B                  C     D          E              F



642 2737 War Admiral          DR Horton, Inc.       Belmont Park       Schertz   Chlorine      first leak
643 2740 Sterling Way         DR Horton, Inc.       Belmont Park       Schertz   Chlorine      first leak

644 2740 Sterling Way         DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak

645 2740 Sterling Way         DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak

646 2740 War Admiral          DR Horton, Inc.       Belmont Park       Schertz   Chlorine     first leak
647 2740 War Admiral          DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak




648 2740 War Admiral          DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak


649 2740 War Admiral          DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak
650 2740 War Admiral          DR Horton, Inc.       Belmont Park       Schertz   Chlorine       repipe


651 2741 Sterling Way         DR Horton, Inc.       Belmont Park       Schertz   Chlorine     first leak
652 2741 Sterling Way         DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak
653 2741 Sterling Way         DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak

654   2741 Sterling Way       DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak
655   2741 Sterling Way       DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak
656   2741 Sterling Way       DR Horton, Inc.       Belmont Park       Schertz   Chlorine       repipe
657   2741 War Admiral        DR Horton, Inc.       Belmont Park       Schertz   Chlorine     first leak
658   2741 War Admiral        DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak
659   2741 War Admiral        DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak
660   2741 War Admiral        DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak
661   2741 War Admiral        DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak
662   2741 War Admiral        DR Horton, Inc.       Belmont Park       Schertz   Chlorine       repipe
663   2744 War Admiral        DR Horton, Inc.       Belmont Park       Schertz   Chlorine     first leak


664   2744 War Admiral        DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak
665   2744 War Admiral        DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak
666   2744 War Admiral        DR Horton, Inc.       Belmont Park       Schertz   Chlorine       repipe
667   2745 Sterling Way       DR Horton, Inc.       Belmont Park       Schertz   Chlorine     first leak
668   2745 Sterling Way       DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak
669   2745 Sterling Way       DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak
670   2745 Sterling Way       DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak
671   2745 Sterling Way       DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak
672   2745 Sterling Way       DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak
673   2745 Sterling Way       DR Horton, Inc.       Belmont Park       Schertz   Chlorine       repipe
674   2745 War Admiral        DR Horton, Inc.       Belmont Park       Schertz   Chlorine     first leak
675   2745 War Admiral        DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak
676   2745 War Admiral        DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak
677   2745 War Admiral        DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak
678   2745 War Admiral        DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak
679   2745 War Admiral        DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak
680   2745 War Admiral        DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak


681 2748 Sterling Way         DR Horton, Inc.       Belmont Park       Schertz   Chlorine     first leak
682 2748 Sterling Way         DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak
683 2748 War Admiral          DR Horton, Inc.       Belmont Park       Schertz   Chlorine     first leak

684 2748 War Admiral          DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak
685 2748 War Admiral          DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak
686 2748 War Admiral          DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak


687 2748 War Admiral          DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak
               Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 879 of 1053 PageID:
                                                   18444

                           A                     B                  C     D          E              F



688   2748 War Admiral         DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak
689   2748 War Admiral         DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak
690   2748 War Admiral         DR Horton, Inc.       Belmont Park       Schertz   Chlorine       repipe
691   2749 War Admiral         DR Horton, Inc.       Belmont Park       Schertz   Chlorine     first leak
692   2752 Sterling Way        DR Horton, Inc.       Belmont Park       Schertz   Chlorine     first leak
693   2752 Sterling Way        DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak




694 2752 Sterling Way          DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak
695 2752 Sterling Way          DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak
696 2752 Sterling Way          DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak




697 2752 Sterling Way          DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak
698 2752 Sterling Way          DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak


699   2752 Sterling Way        DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak
700   2752 Sterling Way        DR Horton, Inc.       Belmont Park       Schertz   Chlorine       repipe
701   504 Celtic Ash Run       DR Horton, Inc.       Belmont Park       Schertz   Chlorine     first leak
702   504 Celtic Ash Run       DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak
703   504 Celtic Ash Run       DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak
704   504 Celtic Ash Run       DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak
705   504 Celtic Ash Run       DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak


706 504 Celtic Ash Run         DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak

707 504 Celtic Ash Run         DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak
708 504 Celtic Ash Run         DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak
709 504 Celtic Ash Run         DR Horton, Inc.       Belmont Park       Schertz   Chlorine       repipe

710   528 Celtic Ash Run       DR Horton, Inc.       Belmont Park       Schertz   Chlorine     first leak
711   528 Celtic Ash Run       DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak
712   528 Celtic Ash Run       DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak
713   528 Celtic Ash Run       DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak

714 528 Celtic Ash Run         DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak

715   528 Celtic Ash Run       DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak
716   528 Celtic Ash Run       DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak
717   528 Celtic Ash Run       DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak
718   528 Celtic Ash Run       DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak
719   528 Celtic Ash Run       DR Horton, Inc.       Belmont Park       Schertz   Chlorine       repipe
720   529 Celtic Ash Run       DR Horton, Inc.       Belmont Park       Schertz   Chlorine     first leak


721   529 Celtic Ash Run       DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak
722   529 Celtic Ash Run       DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak
723   529 Celtic Ash Run       DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak
724   529 Celtic Ash Run       DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak
725   529 Celtic Ash Run       DR Horton, Inc.       Belmont Park       Schertz   Chlorine       repipe
726   532 Celtic Ash Run       DR Horton, Inc.       Belmont Park       Schertz   Chlorine     first leak
727   532 Celtic Ash Run       DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak
728   532 Celtic Ash Run       DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak
729   532 Celtic Ash Run       DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak
730   532 Celtic Ash Run       DR Horton, Inc.       Belmont Park       Schertz   Chlorine       repipe
731   533 Celtic Ash Run       DR Horton, Inc.       Belmont Park       Schertz   Chlorine     first leak
732   533 Celtic Ash Run       DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak
733   533 Celtic Ash Run       DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak
               Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 880 of 1053 PageID:
                                                   18445

                           A                     B                  C     D          E              F




734   533 Celtic Ash Run       DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak
735   533 Celtic Ash Run       DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak
736   533 Celtic Ash Run       DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak
737   533 Celtic Ash Run       DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak
738   533 Celtic Ash Run       DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak
739   533 Celtic Ash Run       DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak
740   533 Celtic Ash Run       DR Horton, Inc.       Belmont Park       Schertz   Chlorine       repipe
741   536 Celtic Ash Run       DR Horton, Inc.       Belmont Park       Schertz   Chlorine     first leak
742   536 Celtic Ash Run       DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak
743   536 Celtic Ash Run       DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak

744 536 Celtic Ash Run         DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak
745 536 Celtic Ash Run         DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak


746   536 Celtic Ash Run       DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak
747   536 Celtic Ash Run       DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak
748   536 Celtic Ash Run       DR Horton, Inc.       Belmont Park       Schertz   Chlorine       repipe
749   537 Celtic Ash Run       DR Horton, Inc.       Belmont Park       Schertz   Chlorine     first leak
750   537 Celtic Ash Run       DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak
751   537 Celtic Ash Run       DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak
752   537 Celtic Ash Run       DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak
753   537 Celtic Ash Run       DR Horton, Inc.       Belmont Park       Schertz   Chlorine       repipe
754   541 Celtic Ash Run       DR Horton, Inc.       Belmont Park       Schertz   Chlorine     first leak




755 541 Celtic Ash Run         DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak

756   541 Celtic Ash Run       DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak
757   541 Celtic Ash Run       DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak
758   541 Celtic Ash Run       DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak
759   541 Celtic Ash Run       DR Horton, Inc.       Belmont Park       Schertz   Chlorine       repipe
760   544 Celtic Ash Run       DR Horton, Inc.       Belmont Park       Schertz   Chlorine     first leak
761   544 Celtic Ash Run       DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak


762 544 Celtic Ash Run         DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak


763   544 Celtic Ash Run       DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak
764   544 Celtic Ash Run       DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak
765   544 Celtic Ash Run       DR Horton, Inc.       Belmont Park       Schertz   Chlorine       repipe
766   545 Celtic Ash Run       DR Horton, Inc.       Belmont Park       Schertz   Chlorine     first leak
767   545 Celtic Ash Run       DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak
768   548 Celtic Ash Run       DR Horton, Inc.       Belmont Park       Schertz   Chlorine     first leak
769   548 Celtic Ash Run       DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak




770   548 Celtic Ash Run       DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak
771   548 Celtic Ash Run       DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak
772   548 Celtic Ash Run       DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak
773   548 Celtic Ash Run       DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak
774   548 Celtic Ash Run       DR Horton, Inc.       Belmont Park       Schertz   Chlorine       repipe
775   549 Celtic Ash Run       DR Horton, Inc.       Belmont Park       Schertz   Chlorine     first leak




776 549 Celtic Ash Run         DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak
777 549 Celtic Ash Run         DR Horton, Inc.       Belmont Park       Schertz   Chlorine   additional leak
               Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 881 of 1053 PageID:
                                                   18446

                           A                     B               C       D            E              F
778   549 Celtic Ash Run       DR Horton, Inc.       Belmont Park      Schertz     Chlorine   additional leak
779   549 Celtic Ash Run       DR Horton, Inc.       Belmont Park      Schertz     Chlorine   additional leak
780   549 Celtic Ash Run       DR Horton, Inc.       Belmont Park      Schertz     Chlorine       repipe
781   566 American Flag        DR Horton, Inc.       Belmont Park      Schertz     Chlorine     first leak
782   566 American Flag        DR Horton, Inc.       Belmont Park      Schertz     Chlorine   additional leak
783   566 American Flag        DR Horton, Inc.       Belmont Park      Schertz     Chlorine   additional leak
784   566 American Flag        DR Horton, Inc.       Belmont Park      Schertz     Chlorine   additional leak
785   566 American Flag        DR Horton, Inc.       Belmont Park      Schertz     Chlorine   additional leak
786   566 American Flag        DR Horton, Inc.       Belmont Park      Schertz     Chlorine   additional leak
787   566 American Flag        DR Horton, Inc.       Belmont Park      Schertz     Chlorine   additional leak
788   566 American Flag        DR Horton, Inc.       Belmont Park      Schertz     Chlorine       repipe
789   591                      DR Horton, Inc.       Blue Rock       San Antonio   Chlorine
790   5507 Azurite Trail       DR Horton, Inc.       Blue Rock       San Antonio   Chlorine     first leak
791   5519 Azurite Trail       DR Horton, Inc.       Blue Rock       San Antonio   Chlorine     first leak
792   5519 Azurite Trail       DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak




793   5602 Onyx Way            DR Horton, Inc.       Blue Rock       San Antonio   Chlorine     first leak
794   5602 Onyx Way            DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
795   5602 Onyx Way            DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
796   5602 Onyx Way            DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
797   5602 Onyx Way            DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
798   5602 Onyx Way            DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
799   5602 Onyx Way            DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
800   5614 Onyx Way            DR Horton, Inc.       Blue Rock       San Antonio   Chlorine     first leak




801 5618 Onyx Way              DR Horton, Inc.       Blue Rock       San Antonio   Chlorine      first leak




802   5706 Onyx Way            DR Horton, Inc.       Blue Rock       San Antonio   Chlorine     first leak
803   5706 Onyx Way            DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
804   5706 Onyx Way            DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
805   5706 Onyx Way            DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
806   5706 Onyx Way            DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
807   5706 Onyx Way            DR Horton, Inc.       Blue Rock       San Antonio   Chlorine       repipe
808   5710 Onyx Way            DR Horton, Inc.       Blue Rock       San Antonio   Chlorine     first leak
809   5710 Onyx Way            DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
810   5726 Onyx Way            DR Horton, Inc.       Blue Rock       San Antonio   Chlorine     first leak
811   5726 Onyx Way            DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
812   5802 Desert Glass        DR Horton, Inc.       Blue Rock       San Antonio   Chlorine     first leak
813   5802 Onyx Way            DR Horton, Inc.       Blue Rock       San Antonio   Chlorine     first leak
814   5802 Onyx Way            DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
815   5802 Onyx Way            DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
816   5802 Onyx Way            DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
817   5803 Garnet Caverns      DR Horton, Inc.       Blue Rock       San Antonio   Chlorine     first leak
818   5803 Garnet Caverns      DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
819   5803 Garnet Caverns      DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
820   5803 Garnet Caverns      DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
821   5803 Garnet Caverns      DR Horton, Inc.       Blue Rock       San Antonio   Chlorine       repipe
822   5806 Onyx Way            DR Horton, Inc.       Blue Rock       San Antonio   Chlorine     first leak
823   5806 Onyx Way            DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
824   5806 Onyx Way            DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
825   5806 Onyx Way            DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
826   5806 Onyx Way            DR Horton, Inc.       Blue Rock       San Antonio   Chlorine       repipe
827   5807 Garnet Caverns      DR Horton, Inc.       Blue Rock       San Antonio   Chlorine     first leak
828   5807 Garnet Caverns      DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
829   5807 Garnet Caverns      DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
830   5807 Onyx Way            DR Horton, Inc.       Blue Rock       San Antonio   Chlorine     first leak
831   5807 Onyx Way            DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
832   5807 Onyx Way            DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
              Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 882 of 1053 PageID:
                                                  18447

                     A                         B               C       D            E              F
833 5810 Garnet Caverns      DR Horton, Inc.       Blue Rock                                  first leak
834 5810 Onyx Way            DR Horton, Inc.       Blue Rock       San Antonio   Chlorine     first leak
835 5810 Onyx Way            DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak




836   5810 Onyx Way          DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
837   5810 Onyx Way          DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
838   5810 Onyx Way          DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
839   5810 Onyx Way          DR Horton, Inc.       Blue Rock       San Antonio   Chlorine       repipe
840   5811 Garnet Caverns    DR Horton, Inc.       Blue Rock       San Antonio   Chlorine     first leak
841   5811 Garnet Caverns    DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
842   5811 Onyx Way          DR Horton, Inc.       Blue Rock       San Antonio   Chlorine     first leak
843   5814 Garnet Caverns    DR Horton, Inc.       Blue Rock       San Antonio   Chlorine     first leak

844   5814 Garnet Caverns    DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
845   5814 Garnet Caverns    DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
846   5814 Garnet Caverns    DR Horton, Inc.       Blue Rock       San Antonio   Chlorine       repipe
847   5814 Onyx Way          DR Horton, Inc.       Blue Rock       San Antonio   Chlorine     first leak
848   5814 Onyx Way          DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak


849 5814 Onyx Way            DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
850 5815 Espada Bend         DR Horton, Inc.       Blue Rock       San Antonio   Chlorine     first leak

851 5815 Garnet Cavern       DR Horton, Inc.       Blue Rock       San Antonio   Chlorine      first leak


852 5815 Garnet Cavern       DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
853 5815 Onyx Way            DR Horton, Inc.       Blue Rock       San Antonio   Chlorine     first leak
854 5815 Onyx Way            DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak


855   5815 Onyx Way          DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
856   5815 Onyx Way          DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
857   5815 Onyx Way          DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
858   5815 Onyx Way          DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
859   5815 Onyx Way          DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
860   5815 Onyx Way          DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
861   5815 Onyx Way          DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
862   5815 Onyx Way          DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak


863   5815 Onyx Way          DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
864   5815 Onyx Way          DR Horton, Inc.       Blue Rock       San Antonio   Chlorine       repipe
865   5818 Cinnabar Cave     DR Horton, Inc.       Blue Rock       San Antonio   Chlorine     first leak
866   5818 Cinnabar Cave     DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
867   5818 Cinnabar Cave     DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
868   5818 Cinnabar Cave     DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
869   5818 Cinnabar Cave     DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
870   5818 Cinnabar Cave     DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak

871 5818 Cinnabar Cave       DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
872 5818 Cinnabar Cave       DR Horton, Inc.       Blue Rock       San Antonio   Chlorine       repipe




873   5819 Garnet Caverns    DR Horton, Inc.       Blue Rock       San Antonio   Chlorine     first leak
874   5819 Garnet Caverns    DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
875   5822 Garnet Caverns    DR Horton, Inc.       Blue Rock       San Antonio   Chlorine     first leak
876   5822 Onyx Way          DR Horton, Inc.       Blue Rock       San Antonio   Chlorine     first leak


877 5822 Onyx Way            DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
878 5822 Onyx Way            DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
              Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 883 of 1053 PageID:
                                                  18448

                       A                       B               C       D            E              F
879   5823 Garnet Caverns    DR Horton, Inc.       Blue Rock       San Antonio   Chlorine     first leak
880   5823 Garnet Caverns    DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
881   5823 Garnet Caverns    DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
882   5823 Garnet Caverns    DR Horton, Inc.       Blue Rock       San Antonio   Chlorine       repipe


883 5826 Onyx Way            DR Horton, Inc.       Blue Rock       San Antonio   Chlorine      first leak


884   5826 Onyx Way          DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
885   5826 Onyx Way          DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
886   5826 Onyx Way          DR Horton, Inc.       Blue Rock       San Antonio   Chlorine       repipe
887   5827 Onyx Way          DR Horton, Inc.       Blue Rock       San Antonio   Chlorine     first leak




888 5830 Onyx Way            DR Horton, Inc.       Blue Rock       San Antonio   Chlorine      first leak

889 5830 Onyx Way            DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
890 5830 Onyx Way            DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
891 5835 Onyx Way            DR Horton, Inc.       Blue Rock       San Antonio   Chlorine     first leak


892 5835 Onyx Way            DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak


893   5835 Onyx Way          DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
894   5835 Onyx Way          DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
895   5902 Cinnabar Cove     DR Horton, Inc.       Blue Rock       San Antonio   Chlorine     first leak
896   5902 Cinnabar Cove     DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak




897   5902 Cinnabar Cove     DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
898   5902 Garnet Cavern     DR Horton, Inc.       Blue Rock       San Antonio   Chlorine     first leak
899   5902 Garnet Cavern     DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
900   5902 Sapphire Cave     DR Horton, Inc.       Blue Rock       San Antonio   Chlorine     first leak
901   5902 Sapphire Cave     DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak




902   5902 Sapphire Cave     DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
903   5902 Sapphire Cave     DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
904   5902 Sapphire Cave     DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
905   5902 Sapphire Cave     DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
906   5902 Sapphire Cave     DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
907   5902 Sapphire Cave     DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak


908   5902 Sapphire Cave     DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
909   5902 Sapphire Cave     DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
910   5902 Sapphire Cave     DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
911   5902 Sapphire Cave     DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak

912   5902 Sapphire Cave     DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
913   5902 Sapphire Cave     DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
914   5902 Sapphire Cave     DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
915   5902 Sapphire Cave     DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
916   5902 Sapphire Cave     DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak


917   5902 Sapphire Cave     DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
918   5902 Sapphire Cave     DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
919   5902 Sapphire Cave     DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
920   5902 Sapphire Cave     DR Horton, Inc.       Blue Rock       San Antonio   Chlorine       repipe
              Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 884 of 1053 PageID:
                                                  18449

                      A                        B               C       D            E              F

921   5903 Amethyst Way      DR Horton, Inc.       Blue Rock       San Antonio   Chlorine     first leak
922   5903 Garnet Caverns    DR Horton, Inc.       Blue Rock       San Antonio   Chlorine     first leak
923   5903 Garnet Caverns    DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
924   5906 Onyx Way          DR Horton, Inc.       Blue Rock       San Antonio   Chlorine     first leak
925   5906 Onyx Way          DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
926   5906 Onyx Way          DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak

927 5906 Onyx Way            DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak


928 5906 Onyx Way            DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
929 5906 Onyx Way            DR Horton, Inc.       Blue Rock       San Antonio   Chlorine       repipe




930   5907 Amethyst Way      DR Horton, Inc.       Blue Rock       San Antonio   Chlorine     first leak
931   5907 Amethyst Way      DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
932   5907 Amethyst Way      DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
933   5907 Amethyst Way      DR Horton, Inc.       Blue Rock       San Antonio   Chlorine       repipe

934   5907 Hematite Rim      DR Horton, Inc.       Blue Rock       San Antonio   Chlorine     first leak
935   5907 Onyx Way          DR Horton, Inc.       Blue Rock       San Antonio   Chlorine     first leak
936   5907 Onyx Way          DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
937   5907 Onyx Way          DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak


938   5907 Onyx Way          DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
939   5907 Onyx Way          DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
940   5907 Onyx Way          DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
941   5907 Onyx Way          DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
942   5907 Pearl Pass        DR Horton, Inc.       Blue Rock       San Antonio   Chlorine     first leak
943   5910 Garnet Caverns    DR Horton, Inc.       Blue Rock       San Antonio   Chlorine     first leak
944   5910 Onyx Way          DR Horton, Inc.       Blue Rock       San Antonio   Chlorine     first leak
945   5910 Onyx Way          DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
946   5910 Onyx Way          DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak




947   5910 Onyx Way          DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
948   5910 Onyx Way          DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
949   5910 Onyx Way          DR Horton, Inc.       Blue Rock       San Antonio   Chlorine       repipe
950   5911 Garnet Caverns    DR Horton, Inc.       Blue Rock       San Antonio   Chlorine     first leak
951   5914 Garnet Caverns    DR Horton, Inc.       Blue Rock       San Antonio   Chlorine     first leak

952   5914 Garnet Caverns    DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
953   5914 Garnet Caverns    DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
954   5914 Garnet Caverns    DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
955   5914 Garnet Caverns    DR Horton, Inc.       Blue Rock       San Antonio   Chlorine       repipe
956   5915 Garnet Caverns    DR Horton, Inc.       Blue Rock       San Antonio   Chlorine     first leak
957   5915 Garnet Caverns    DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
958   5915 Garnet Caverns    DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
959   5915 Garnet Caverns    DR Horton, Inc.       Blue Rock       San Antonio   Chlorine       repipe
960   5915 Onyx Way          DR Horton, Inc.       Blue Rock       San Antonio   Chlorine     first leak
961   5915 Onyx Way          DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
962   5915 Onyx Way          DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak

963   5915 Onyx Way          DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
964   5915 Onyx Way          DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
965   5915 Onyx Way          DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
966   5915 Onyx Way          DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
967   5915 Onyx Way          DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak

968 5915 Onyx Way            DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
               Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 885 of 1053 PageID:
                                                   18450

                        A                       B               C       D            E              F
969    5915 Onyx Way          DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
970    5915 Onyx Way          DR Horton, Inc.       Blue Rock       San Antonio   Chlorine       repipe
971    5918 Cinnabar Cove     DR Horton, Inc.       Blue Rock       San Antonio   Chlorine     first leak
972    5918 Cinnabar Cove     DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
973    5918 Garnet Caverns    DR Horton, Inc.       Blue Rock       San Antonio   Chlorine     first leak
974    5918 Garnet Caverns    DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
975    5918 Onyx Way          DR Horton, Inc.       Blue Rock       San Antonio   Chlorine     first leak




976 5918 Sapphire Cave        DR Horton, Inc.       Blue Rock       San Antonio   Chlorine     first leak
977 5918 Sapphire Cave        DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
978 5918 Sapphire Cave        DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak




979    5918 Sapphire Cave     DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
980    5918 Sapphire Cave     DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
981    5918 Sapphire Cave     DR Horton, Inc.       Blue Rock       San Antonio   Chlorine       repipe
982    5919 Desert Glass      DR Horton, Inc.       Blue Rock       San Antonio   Chlorine     first leak
983    5919 Desert Glass      DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
984    5919 Desert Glass      DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
985    5919 Desert Glass      DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
986    5919 Desert Glass      DR Horton, Inc.       Blue Rock       San Antonio   Chlorine       repipe
987    5919 Garnet Cavern     DR Horton, Inc.       Blue Rock       San Antonio   Chlorine     first leak
988    5919 Garnet Cavern     DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
989    5919 Onyx Way          DR Horton, Inc.       Blue Rock       San Antonio   Chlorine     first leak


990    5919 Onyx Way          DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
991    5919 Pearl Pass        DR Horton, Inc.       Blue Rock       San Antonio   Chlorine     first leak
992    5922 Cinnabar Cove     DR Horton, Inc.       Blue Rock       San Antonio   Chlorine     first leak
993    5922 Garnet Caverns    DR Horton, Inc.       Blue Rock       San Antonio   Chlorine     first leak
994    5922 Onyx Way          DR Horton, Inc.       Blue Rock       San Antonio   Chlorine     first leak
995    5922 Onyx Way          DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
996    5922 Onyx Way          DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
997    5922 Onyx Way          DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak




998    5922 Onyx Way          DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
999    5922 Sapphire Cave     DR Horton, Inc.       Blue Rock       San Antonio   Chlorine     first leak
1000   5922 Sapphire Cave     DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
1001   5922 Sapphire Cave     DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
1002   5922 Sapphire Cave     DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak




1003   5922 Sapphire Cave     DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
1004   5922 Sapphire Cave     DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
1005   5922 Sapphire Cave     DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
1006   5922 Sapphire Cave     DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak




1007 5922 Sapphire Cave       DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak


1008   5922 Sapphire Cave     DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
1009   5922 Sapphire Cave     DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
1010   5922 Sapphire Cave     DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
1011   5922 Sapphire Cave     DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
1012   5922 Sapphire Cave     DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
1013   5922 Sapphire Cave     DR Horton, Inc.       Blue Rock       San Antonio   Chlorine       repipe
1014   5923 Garnet Cavern     DR Horton, Inc.       Blue Rock       San Antonio   Chlorine     first leak
               Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 886 of 1053 PageID:
                                                   18451

                        A                       B               C       D            E              F

1015   5923 Garnet Cavern     DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
1016   5923 Garnet Cavern     DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
1017   5923 Garnet Cavern     DR Horton, Inc.       Blue Rock       San Antonio   Chlorine       repipe
1018   5923 Onyx Way          DR Horton, Inc.       Blue Rock       San Antonio   Chlorine     first leak
1019   5923 Onyx Way          DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
1020   5923 Onyx Way          DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
1021   5923 Onyx Way          DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
1022   5923 Onyx Way          DR Horton, Inc.       Blue Rock       San Antonio   Chlorine       repipe


1023 5926 Garnet Caverns      DR Horton, Inc.       Blue Rock       San Antonio   Chlorine     first leak
1024 5926 Garnet Caverns      DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak

1025 5926 Garnet Caverns      DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak


1026   5926 Garnet Caverns    DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
1027   5926 Garnet Caverns    DR Horton, Inc.       Blue Rock       San Antonio   Chlorine       repipe
1028   5926 Onyx Way          DR Horton, Inc.       Blue Rock       San Antonio   Chlorine     first leak
1029   5926 Onyx Way          DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
1030   5926 Onyx Way          DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak




1031   5926 Onyx Way          DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
1032   5926 Onyx Way          DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
1033   5926 Onyx Way          DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
1034   5926 Onyx Way          DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
1035   5926 Onyx Way          DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
1036   5926 Onyx Way          DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak

1037   5926 Onyx Way          DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
1038   5926 Onyx Way          DR Horton, Inc.       Blue Rock       San Antonio   Chlorine       repipe
1039   5927 Garnet Caverns    DR Horton, Inc.       Blue Rock       San Antonio   Chlorine     first leak
1040   5927 Garnet Caverns    DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak




1041 5927 Garnet Caverns      DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
1042 5927 Garnet Caverns      DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
1043 5927 Garnet Caverns      DR Horton, Inc.       Blue Rock       San Antonio   Chlorine       repipe

1044 5927 Onyx Way            DR Horton, Inc.       Blue Rock       San Antonio   Chlorine      first leak

1045   5927 Onyx Way          DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
1046   5927 Onyx Way          DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
1047   5927 Smokey Quartz     DR Horton, Inc.       Blue Rock       San Antonio   Chlorine     first leak
1048   5927 Smokey Quartz     DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak




1049 5927 Smokey Quartz       DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
1050 5927 Smokey Quartz       DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
1051 5927 Smokey Quartz       DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak


1052 5927 Smokey Quartz       DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
1053 5927 Smokey Quartz       DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak

1054 5927 Smokey Quartz       DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
1055 5927 Smokey Quartz       DR Horton, Inc.       Blue Rock       San Antonio   Chlorine       repipe
                Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 887 of 1053 PageID:
                                                    18452

                         A                       B               C       D            E              F




1056 5930 Garnet Caverns       DR Horton, Inc.       Blue Rock       San Antonio   Chlorine     first leak
1057 5930 Garnet Caverns       DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak


1058 5930 Garnet Caverns       DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
1059 5930 Garnet Caverns       DR Horton, Inc.       Blue Rock       San Antonio   Chlorine       repipe
1060 5930 Smokey Quartz        DR Horton, Inc.       Blue Rock       San Antonio   Chlorine     first leak

1061 5930 Smokey Quartz        DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak


1062 5930 Smokey Quartz        DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak

1063 5931 Onyx Way             DR Horton, Inc.       Blue Rock       San Antonio   Chlorine      first leak


1064   5931 Onyx Way           DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
1065   5931 Smokey Quartz      DR Horton, Inc.       Blue Rock       San Antonio   Chlorine     first leak
1066   5934 Hematite Rim       DR Horton, Inc.       Blue Rock       San Antonio   Chlorine     first leak
1067   5934 Hematite Rim       DR Horton, Inc.       Blue Rock       San Antonio   Chlorine       repipe
1068   5934 Smokey Quartz      DR Horton, Inc.       Blue Rock       San Antonio   Chlorine     first leak
1069   5934 Smokey Quartz      DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
1070   5934 Smokey Quartz      DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
1071   5934 Smokey Quartz      DR Horton, Inc.       Blue Rock       San Antonio   Chlorine       repipe
1072   5935 Hematite Rim       DR Horton, Inc.       Blue Rock       San Antonio   Chlorine     first leak
1073   5935 Hematite Rim       DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
1074   5935 Hematite Rim       DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
1075   5935 Hematite Rim       DR Horton, Inc.       Blue Rock       San Antonio   Chlorine       repipe
1076   5935 Pearl Pass         DR Horton, Inc.       Blue Rock       San Antonio   Chlorine     first leak
1077   5935 Pearl Pass         DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
1078   5935 Pearl Pass         DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
1079   5935 Pearl Pass         DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
1080   5938 Onyx Way           DR Horton, Inc.       Blue Rock       San Antonio   Chlorine     first leak
1081   5938 Onyx Way           DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
1082   5939 Hematite Rim       DR Horton, Inc.       Blue Rock       San Antonio   Chlorine     first leak
1083   5939 Hematite Rim       DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
1084   5942 Onyx Way           DR Horton, Inc.       Blue Rock       San Antonio   Chlorine     first leak
1085   5942 Onyx Way           DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
1086   5942 Onyx Way           DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
1087   5942 Onyx Way           DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
1088   5942 Onyx Way           DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
1089   5942 Onyx Way           DR Horton, Inc.       Blue Rock       San Antonio   Chlorine       repipe
1090   5943 Hematite Rim       DR Horton, Inc.       Blue Rock       San Antonio   Chlorine     first leak
1091   5943 Hematite Rim       DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
1092   5943 Hematite Rim       DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
1093   5943 Pearl Pass         DR Horton, Inc.       Blue Rock       San Antonio   Chlorine     first leak
1094   5943 Sapphire Cave      DR Horton, Inc.       Blue Rock       San Antonio   Chlorine     first leak
1095   5943 Sapphire Cave      DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
1096   5943 Sapphire Cave      DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
1097   5943 Sapphire Cave      DR Horton, Inc.       Blue Rock       San Antonio   Chlorine       repipe
1098   5943 Smokey Quartz      DR Horton, Inc.       Blue Rock       San Antonio   Chlorine     first leak
1099   5943 Smokey Quartz      DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
1100   5943 Smokey Quartz      DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak

1101 5943 Smokey Quartz        DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
1102 5943 Smokey Quartz        DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
1103 5943 Smokey Quartz        DR Horton, Inc.       Blue Rock       San Antonio   Chlorine       repipe

1104   5947 Pearl Pass         DR Horton, Inc.       Blue Rock       San Antonio   Chlorine     first leak
1105   5947 Pearl Pass         DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
1106   5947 Pearl Pass         DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
1107   5947 Pearl Pass         DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
               Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 888 of 1053 PageID:
                                                   18453

                      A                         B               C       D            E              F
1108 5951 Hematite Rim        DR Horton, Inc.       Blue Rock       San Antonio   Chlorine      first leak

1109 5955 Smokey Quartz       DR Horton, Inc.       Blue Rock       San Antonio   Chlorine     first leak
1110 5955 Smokey Quartz       DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
1111 5955 Smokey Quartz       DR Horton, Inc.       Blue Rock       San Antonio   Chlorine       repipe


1112 5958 Pearl Pass          DR Horton, Inc.       Blue Rock       San Antonio   Chlorine      first leak
1113 5959 Hematite Rim        DR Horton, Inc.       Blue Rock       San Antonio   Chlorine      first leak




1114 5959 Hematite Rim        DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak

1115   5959 Hematite Rim      DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
1116   5959 Smokey Quartz     DR Horton, Inc.       Blue Rock       San Antonio   Chlorine     first leak
1117   6002 Pearl Pass        DR Horton, Inc.       Blue Rock       San Antonio   Chlorine     first leak
1118   6002 Pearl Pass        DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
1119   6002 Pyrite Loop       DR Horton, Inc.       Blue Rock       San Antonio   Chlorine     first leak
1120   6002 Pyrite Loop       DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
1121   6002 Pyrite Loop       DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
1122   6002 Pyrite Loop       DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
1123   6002 Pyrite Loop       DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak

1124 6002 Pyrite Loop         DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak

1125   6002 Pyrite Loop       DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
1126   6002 Pyrite Loop       DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
1127   6002 Pyrite Loop       DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
1128   6002 Pyrite Loop       DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
1129   6002 Pyrite Loop       DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
1130   6002 Pyrite Loop       DR Horton, Inc.       Blue Rock       San Antonio   Chlorine       repipe
1131   6003 Hematite Rim      DR Horton, Inc.       Blue Rock       San Antonio   Chlorine     first leak
1132   6003 Hematite Rim      DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
1133   6003 Hematite Rim      DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
1134   6003 Hematite Rim      DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
1135   6003 Hematite Rim      DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
1136   6003 Hematite Rim      DR Horton, Inc.       Blue Rock       San Antonio   Chlorine       repipe
1137   6007 Hematite Rim      DR Horton, Inc.       Blue Rock       San Antonio   Chlorine     first leak

1138 6007 Hematite Rim        DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
1139 6007 Hematite Rim        DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
1140 6007 Hematite Rim        DR Horton, Inc.       Blue Rock       San Antonio   Chlorine       repipe




1141   6010 Hematite Rim      DR Horton, Inc.       Blue Rock       San Antonio   Chlorine     first leak
1142   6011 Pyrite Loop       DR Horton, Inc.       Blue Rock       San Antonio   Chlorine     first leak
1143   6014 Pearl Pass        DR Horton, Inc.       Blue Rock       San Antonio   Chlorine     first leak
1144   6014 Pearl Pass        DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
1145   6014 Pyrite Loop       DR Horton, Inc.       Blue Rock       San Antonio   Chlorine     first leak


1146 6014 Tanzanite Rim       DR Horton, Inc.       Blue Rock       San Antonio   Chlorine     first leak
1147 6014 Tanzanite Rim       DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak




1148 6014 Tanzanite Rim       DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak




1149 6015 Tanzanite Rim       DR Horton, Inc.       Blue Rock       San Antonio   Chlorine      first leak
                Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 889 of 1053 PageID:
                                                    18454

                        A                        B               C       D            E              F
1150   6015 Tanzanite Rim      DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
1151   6015 Tanzanite Rim      DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
1152   6015 Tanzanite Rim      DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
1153   6015 Tanzanite Rim      DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
1154   6015 Tanzanite Rim      DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
1155   6015 Tanzanite Rim      DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
1156   6015 Tanzanite Rim      DR Horton, Inc.       Blue Rock       San Antonio   Chlorine       repipe
1157   6019 Imperial Topaz     DR Horton, Inc.       Blue Rock       San Antonio   Chlorine     first leak
1158   6019 Imperial Topaz     DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
1159   6019 Imperial Topaz     DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
1160   6019 Imperial Topaz     DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
1161   6019 Imperial Topaz     DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
1162   6019 Imperial Topaz     DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
1163   6019 Imperial Topaz     DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
1164   6019 Imperial Topaz     DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
1165   6019 Imperial Topaz     DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
1166   6019 Imperial Topaz     DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
1167   6019 Imperial Topaz     DR Horton, Inc.       Blue Rock       San Antonio   Chlorine       repipe
1168   6019 Opal Falls         DR Horton, Inc.       Blue Rock       San Antonio   Chlorine     first leak
1169   6019 Opal Falls         DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
1170   6019 Opal Falls         DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
1171   6019 Opal Falls         DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
1172   6023 Imperial Topaz     DR Horton, Inc.       Blue Rock       San Antonio   Chlorine     first leak




1173   6023 Imperial Topaz     DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
1174   6023 Imperial Topaz     DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
1175   6023 Imperial Topaz     DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
1176   6023 Imperial Topaz     DR Horton, Inc.       Blue Rock       San Antonio   Chlorine       repipe
1177   6026 Pyrite Loop        DR Horton, Inc.       Blue Rock       San Antonio   Chlorine     first leak
1178   6026 Pyrite Loop        DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
1179   6026 Pyrite Loop        DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak


1180 6026 Pyrite Loop          DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak


1181 6026 Pyrite Loop          DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
1182 6026 Pyrite Loop          DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak




1183   6026 Pyrite Loop        DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
1184   6026 Pyrite Loop        DR Horton, Inc.       Blue Rock       San Antonio   Chlorine       repipe
1185   6026 Tanzanite Rim      DR Horton, Inc.       Blue Rock       San Antonio   Chlorine     first leak
1186   6027 Pearl Pass         DR Horton, Inc.       Blue Rock       San Antonio   Chlorine     first leak
1187   6027 Pearl Pass         DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
1188   6027 Pearl Pass         DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
1189   6027 Pearl Pass         DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
1190   6027 Pearl Pass         DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
1191   6027 Pearl Pass         DR Horton, Inc.       Blue Rock       San Antonio   Chlorine       repipe
1192   6027 Tanzanite Rim      DR Horton, Inc.       Blue Rock       San Antonio   Chlorine     first leak
1193   6027 Tanzanite Rim      DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
1194   6027 Tanzanite Rim      DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
1195   6027 Tanzanite Rim      DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak

1196   6027 Tanzanite Rim      DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
1197   6027 Tanzanite Rim      DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
1198   6030 Pyrite Loop        DR Horton, Inc.       Blue Rock       San Antonio   Chlorine     first leak
1199   6030 Pyrite Loop        DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
1200   6030 Pyrite Loop        DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
1201   6030 Pyrite Loop        DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
1202   6030 Pyrite Loop        DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
1203   6030 Pyrite Loop        DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
1204   6030 Pyrite Loop        DR Horton, Inc.       Blue Rock       San Antonio   Chlorine       repipe
                Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 890 of 1053 PageID:
                                                    18455

                      A                          B               C       D            E              F
1205 6031 Imperial Topaz       DR Horton, Inc.       Blue Rock       San Antonio   Chlorine      first leak

1206   6031 Imperial Topaz     DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
1207   6031 Imperial Topaz     DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
1208   6031 Imperial Topaz     DR Horton, Inc.       Blue Rock       San Antonio   Chlorine       repipe
1209   6031 Pearl Pass         DR Horton, Inc.       Blue Rock       San Antonio   Chlorine     first leak
1210   6031 Pearl Pass         DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
1211   6031 Pearl Pass         DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
1212   6031 Pearl Pass         DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
1213   6031 Pearl Pass         DR Horton, Inc.       Blue Rock       San Antonio   Chlorine       repipe
1214   6031 Tanzanite Rim      DR Horton, Inc.       Blue Rock       San Antonio   Chlorine     first leak
1215   6034 Pearl Pass         DR Horton, Inc.       Blue Rock       San Antonio   Chlorine     first leak
1216   6034 Pearl Pass         DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
1217   6034 Pearl Pass         DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak




1218 6034 Pearl Pass           DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak


1219   6034 Tanzanite Rim      DR Horton, Inc.       Blue Rock       San Antonio   Chlorine     first leak
1220   6034 Tanzanite Rim      DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
1221   6034 Tanzanite Rim      DR Horton, Inc.       Blue Rock       San Antonio   Chlorine       repipe
1222   6035 Hematite Rim       DR Horton, Inc.       Blue Rock       San Antonio   Chlorine     first leak
1223   6035 Tanzanite Rim      DR Horton, Inc.       Blue Rock       San Antonio   Chlorine     first leak
1224   6035 Tanzanite Rim      DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
1225   6038 Pearl Pass         DR Horton, Inc.       Blue Rock       San Antonio   Chlorine     first leak
1226   6039 Tanzanite Rim      DR Horton, Inc.       Blue Rock       San Antonio   Chlorine     first leak




1227 6039 Tanzanite Rim        DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
1228 6039 Tanzanite Rim        DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak




1229 6039 Tanzanite Rim        DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
1230 6039 Tanzanite Rim        DR Horton, Inc.       Blue Rock       San Antonio   Chlorine       repipe




1231 6042 Tanzanite Rim        DR Horton, Inc.       Blue Rock       San Antonio   Chlorine      first leak


1232 6042 Tanzanite Rim        DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
1233 6042 Tanzanite Rim        DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak




1234 6042 Tanzanite Rim        DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak

1235 6043 Tanzanite Rim        DR Horton, Inc.       Blue Rock       San Antonio   Chlorine      first leak

1236   6043 Tanzanite Rim      DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
1237   6043 Tanzanite Rim      DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
1238   6043 Tanzanite Rim      DR Horton, Inc.       Blue Rock       San Antonio   Chlorine       repipe
1239   6103 Imperial Topaz     DR Horton, Inc.       Blue Rock       San Antonio   Chlorine     first leak
1240   6103 Imperial Topaz     DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak


1241 6103 Imperial Topaz       DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak


1242 6103 Imperial Topaz       DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
1243 6103 Imperial Topaz       DR Horton, Inc.       Blue Rock       San Antonio   Chlorine   additional leak
                Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 891 of 1053 PageID:
                                                    18456

                        A                         B                 C             D            E              F



1244   6103 Imperial Topaz      DR Horton, Inc.        Blue Rock              San Antonio   Chlorine   additional leak
1245   6103 Imperial Topaz      DR Horton, Inc.        Blue Rock              San Antonio   Chlorine       repipe
1246   6106 Opal Falls          DR Horton, Inc.        Blue Rock              San Antonio   Chlorine     first leak
1247   6106 Opal Falls          DR Horton, Inc.        Blue Rock              San Antonio   Chlorine   additional leak
1248   6106 Pyrite Loop         DR Horton, Inc.        Blue Rock              San Antonio   Chlorine     first leak
1249   6106 Pyrite Loop         DR Horton, Inc.        Blue Rock              San Antonio   Chlorine   additional leak
1250   6111 Imperial Topaz      DR Horton, Inc.        Blue Rock              San Antonio   Chlorine     first leak


1251   6111 Opal Falls          DR Horton, Inc.        Blue Rock              San Antonio   Chlorine     first leak
1252   6114 Opal Falls          DR Horton, Inc.        Blue Rock              San Antonio   Chlorine     first leak
1253   6115 Imperial Topaz      DR Horton, Inc.        Blue Rock              San Antonio   Chlorine     first leak
1254   6115 Imperial Topaz      DR Horton, Inc.        Blue Rock              San Antonio   Chlorine   additional leak
1255   6118 Opal Falls          DR Horton, Inc.        Blue Rock              San Antonio   Chlorine     first leak
1256   6118 Opal Falls          DR Horton, Inc.        Blue Rock              San Antonio   Chlorine   additional leak
1257   6118 Opal Falls          DR Horton, Inc.        Blue Rock              San Antonio   Chlorine   additional leak
1258   6119 Imperial Topaz      DR Horton, Inc.        Blue Rock              San Antonio   Chlorine     first leak




1259   6119 Imperial Topaz      DR Horton, Inc.        Blue Rock              San Antonio   Chlorine   additional leak
1260   6123 Imperial Topaz      DR Horton, Inc.        Blue Rock              San Antonio   Chlorine     first leak
1261   6127 Imperial Topaz      DR Horton, Inc.        Blue Rock              San Antonio   Chlorine     first leak
1262   6127 Imperial Topaz      DR Horton, Inc.        Blue Rock              San Antonio   Chlorine   additional leak
1263   6127 Imperial Topaz      DR Horton, Inc.        Blue Rock              San Antonio   Chlorine   additional leak
1264   6131 Imperial Topaz      DR Horton, Inc.        Blue Rock              San Antonio   Chlorine     first leak
1265   6135 Imperial Topaz      DR Horton, Inc.        Blue Rock              San Antonio   Chlorine     first leak
1266   6135 Imperial Topaz      DR Horton, Inc.        Blue Rock              San Antonio   Chlorine   additional leak
1267   6135 Imperial Topaz      DR Horton, Inc.        Blue Rock              San Antonio   Chlorine   additional leak

1268   13600 Acateno            DR Horton, Inc.        Bridlewood              Live Oak     Chlorine     first leak
1269   13600 Acateno            DR Horton, Inc.        Bridlewood              Live Oak     Chlorine   additional leak
1270   13600 Acateno            DR Horton, Inc.        Bridlewood              Live Oak     Chlorine   additional leak
1271   13600 Acateno            DR Horton, Inc.        Bridlewood              Live Oak     Chlorine       repipe
1272   13704 Tivoli Gardens     DR Horton, Inc.        Bridlewood              Live Oak     Chlorine     first leak


1273   13704 Tivoli Gardens     DR Horton, Inc.        Bridlewood              Live Oak     Chlorine   additional leak
1274   13712 Tivoli Gardens     DR Horton, Inc.        Bridlewood              Live Oak     Chlorine     first leak
1275   13804 Blakeville         DR Horton, Inc.        Bridlewood              Live Oak     Chlorine     first leak
1276   13816 Blakeville         DR Horton, Inc.        Bridlewood              Live Oak     Chlorine     first leak


1277   13900 Blakeville         DR Horton, Inc.        Bridlewood               Live Oak    Chlorine     first leak
1278   13901 Blakeville         DR Horton, Inc.        Bridlewood               Live Oak    Chlorine     first leak
1279   13901 Blakeville         DR Horton, Inc.        Bridlewood               Live Oak    Chlorine   additional leak
1280   2934 Candleside Dr       Lennar Homes           Candlewood             San Antonio   Chlorine     first leak
1281   6503 Candlecane Circle   Lennar Homes           Candlewood                                        first leak
1282   6510 Candlearch Circle   Lennar Homes           Candlewood             San Antonio   Chlorine     first leak


1283   6510 Candlearch Circle   Lennar Homes           Candlewood             San Antonio   Chlorine   additional leak
1284   6514 Candlearch Circle   Lennar Homes           Candlewood                                        first leak
1285   6527 Candlecane Circle   Lennar Homes           Candlewood             San Antonio   Chlorine     first leak
1286   6527 Candlecane Circle   Lennar Homes           Candlewood             San Antonio   Chlorine   additional leak
1287   1310 Via Se Villa        Sitterle Homes, Ltd.   Canyon Springs         San Antonio   Chlorine     first leak
1288   26147 Meadowlark Bay     Gehan Homes            Canyon Springs                                    first leak
1289   5320 Celts Circle        Houser Custom Homes    Century Oaks Estates    Bulverde                  first leak
1290   6602 Backbay Pass        DR Horton, Inc.        Chasewood               Live Oak     Chlorine     first leak
1291   6602 Backbay Pass        DR Horton, Inc.        Chasewood               Live Oak     Chlorine   additional leak

1292 6606 Backbay Pass          DR Horton, Inc.        Chasewood               Live Oak     Chlorine      first leak
               Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 892 of 1053 PageID:
                                                   18457

                           A                     B                  C        D            E              F



1293 6606 Backbay Pass         DR Horton, Inc.        Chasewood           Live Oak     Chlorine   additional leak


1294   6606 Backbay Pass       DR Horton, Inc.        Chasewood           Live Oak     Chlorine   additional leak
1295   6606 Backbay Pass       DR Horton, Inc.        Chasewood           Live Oak     Chlorine   additional leak
1296   6806 Liberty Stone      DR Horton, Inc.        Chasewood           Live Oak     Chlorine     first leak
1297   6806 Liberty Stone      DR Horton, Inc.        Chasewood           Live Oak     Chlorine   additional leak
1298   6806 Liberty Stone      DR Horton, Inc.        Chasewood           Live Oak     Chlorine   additional leak
1299   6815 Marlin Meadow      DR Horton, Inc.        Chasewood           Live Oak     Chlorine     first leak




1300   6815 Marlin Meadow      DR Horton, Inc.        Chasewood           Live Oak     Chlorine   additional leak
1301   6903 Dashmoor Creek     DR Horton, Inc.        Chasewood           Live Oak     Chlorine     first leak
1302   6942 Asbury Station     DR Horton, Inc.        Chasewood           Live Oak     Chlorine     first leak
1303   6942 Asbury Station     DR Horton, Inc.        Chasewood           Live Oak     Chlorine   additional leak
1304   6942 Asbury Station     DR Horton, Inc.        Chasewood           Live Oak     Chlorine   additional leak
1305   6962 Cutting Creek      DR Horton, Inc.        Chasewood           Live Oak     Chlorine     first leak

1306 6962 Cutting Creek        DR Horton, Inc.        Chasewood           Live Oak     Chlorine   additional leak
1307 7003 Fisherman Sky        DR Horton, Inc.        Chasewood           Live Oak     Chlorine     first leak


1308   7003 Fisherman Sky      DR Horton, Inc.        Chasewood           Live Oak     Chlorine   additional leak
1309   7003 Fisherman Sky      DR Horton, Inc.        Chasewood           Live Oak     Chlorine   additional leak
1310   7003 Fisherman Sky      DR Horton, Inc.        Chasewood           Live Oak     Chlorine       repipe
1311   7007 Fisherman Sky      DR Horton, Inc.        Chasewood           Live Oak     Chlorine     first leak
1312   7007 Fisherman Sky      DR Horton, Inc.        Chasewood           Live Oak     Chlorine   additional leak
1313   7007 Fisherman Sky      DR Horton, Inc.        Chasewood           Live Oak     Chlorine   additional leak

1314   7007 Fisherman Sky      DR Horton, Inc.        Chasewood            Live Oak    Chlorine   additional leak
1315   7007 Fisherman Sky      DR Horton, Inc.        Chasewood            Live Oak    Chlorine   additional leak
1316   7007 Fisherman Sky      DR Horton, Inc.        Chasewood            Live Oak    Chlorine       repipe
1317   7011 Fisherman Sky      DR Horton, Inc.        Chasewood            Live Oak    Chlorine     first leak
1318   7011 Fisherman Sky      DR Horton, Inc.        Chasewood            Live Oak    Chlorine   additional leak
1319   22446 Viajes            Sitterle Homes, Ltd.   Cibolo Canyon      San Antonio   Chlorine     first leak
1320   8903 Arabian King       DR Horton, Inc.        Cimarron Landing    Converse     Chlorine     first leak
1321   8903 Arabian King       DR Horton, Inc.        Cimarron Landing    Converse     Chlorine   additional leak




1322   8907 Arabian King       DR Horton, Inc.        Cimarron Landing    Converse     Chlorine     first leak
1323   8907 Arabian King       DR Horton, Inc.        Cimarron Landing    Converse     Chlorine   additional leak
1324   8907 Arabian King       DR Horton, Inc.        Cimarron Landing    Converse     Chlorine   additional leak
1325   8907 Arabian King       DR Horton, Inc.        Cimarron Landing    Converse     Chlorine   additional leak
1326   8907 Arabian King       DR Horton, Inc.        Cimarron Landing    Converse     Chlorine       repipe

1327   23222 Woodlawn Ridge    McMillin Homes         Cliffs at Cibolo   San Antonio   Chlorine     first leak
1328   23222 Woodlawn Ridge    McMillin Homes         Cliffs at Cibolo   San Antonio   Chlorine   additional leak
1329   23222 Woodlawn Ridge    McMillin Homes         Cliffs at Cibolo   San Antonio   Chlorine   additional leak
1330   23438 Woodlawn Ridge    McMillin Homes         Cliffs at Cibolo   San Antonio   Chlorine     first leak




1331 11303 Creek Eagle         DR Horton, Inc.        Dove Landing       San Antonio                 first leak
1332 11307 Frio Creek          DR Horton, Inc.        Dove Landing       San Antonio                 first leak

1333 1302 Frontier Eagle       DR Horton, Inc.        Dove Landing                                   first leak
               Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 893 of 1053 PageID:
                                                   18458

                           A                     B                C          D            E              F




1334 115 Encina Cove           DR Horton, Inc.       El Camino Real      San Marcos                 first leak
1335 115 Encina Cove           DR Horton, Inc.       El Camino Real      San Marcos               additional leak

1336   403 Teron Dr            DR Horton, Inc.       El Camino Real                                 first leak
1337   13003 Grove Point       Gehan Homes           Gordons Grove       San Antonio   Chlorine     first leak
1338   13003 Grove Point       Gehan Homes           Gordons Grove       San Antonio   Chlorine   additional leak
1339   13015 Grovewoods        Gehan Homes           Gordons Grove       San Antonio   Chlorine     first leak




1340   13026 Grove Point       Gehan Homes           Gordons Grove       San Antonio   Chlorine     first leak
1341   13026 Grove Point       Gehan Homes           Gordons Grove       San Antonio   Chlorine   additional leak
1342   13026 Grove Point       Gehan Homes           Gordons Grove       San Antonio   Chlorine   additional leak
1343   13026 Grove Point       Gehan Homes           Gordons Grove       San Antonio   Chlorine   additional leak
1344   13039 Grove Point       Gehan Homes           Gordons Grove       San Antonio   Chlorine     first leak


1345   13039 Grove Point       Gehan Homes           Gordons Grove       San Antonio   Chlorine   additional leak
1346   13039 Grove Point       Gehan Homes           Gordons Grove       San Antonio   Chlorine   additional leak
1347   13039 Grove Point       Gehan Homes           Gordons Grove       San Antonio   Chlorine   additional leak
1348   13039 Grove Point       Gehan Homes           Gordons Grove       San Antonio   Chlorine   additional leak
1349   13039 Grove Point       Gehan Homes           Gordons Grove       San Antonio   Chlorine   additional leak




1350   13039 Grove Point       Gehan Homes           Gordons Grove       San Antonio   Chlorine   additional leak
1351   13039 Grove Point       Gehan Homes           Gordons Grove       San Antonio   Chlorine   additional leak
1352   13039 Grove Point       Gehan Homes           Gordons Grove       San Antonio   Chlorine   additional leak
1353   13039 Grove Point       Gehan Homes           Gordons Grove       San Antonio   Chlorine   additional leak




1354 13039 Grove Point         Gehan Homes           Gordons Grove       San Antonio   Chlorine   additional leak
1355 13039 Grove Point         Gehan Homes           Gordons Grove                                additional leak
1356 13039 Grove Point         Gehan Homes           Gordons Grove                                additional leak




1357   13039 Grove Point       Gehan Homes           Gordons Grove                                additional leak
1358   13059 Gordons Mott      Gehan Homes           Gordons Grove       San Antonio   Chlorine     first leak
1359   13059 Gordons Mott      Gehan Homes           Gordons Grove       San Antonio   Chlorine   additional leak
1360   13059 Gordons Mott      Gehan Homes           Gordons Grove       San Antonio   Chlorine   additional leak
1361   13059 Gordons Mott      Gehan Homes           Gordons Grove       San Antonio   Chlorine   additional leak
1362   13059 Gordons Mott      Gehan Homes           Gordons Grove       San Antonio   Chlorine       repipe
1363   719 Rolling Grove       Gehan Homes           Gordons Grove       San Antonio   Chlorine     first leak
1364   903 Gordons Gin         Gehan Homes           Gordons Grove       San Antonio   Chlorine     first leak
1365   903 Gordons Gin         Gehan Homes           Gordons Grove       San Antonio   Chlorine   additional leak
1366   911 Grove Bend          Gehan Homes           Gordons Grove       San Antonio   Chlorine     first leak
1367   914 Rolling Grove       Gehan Homes           Gordons Grove       San Antonio   Chlorine     first leak
1368   105 Arcadia Pl          DR Horton, Inc.       Heights of Cibolo     Cibolo      Chlorine     first leak
1369   117 Arcadia Pl          DR Horton, Inc.       Heights of Cibolo     Cibolo      Chlorine     first leak
1370   209 Ridge Bluff         DR Horton, Inc.       Heights of Cibolo     Cibolo      Chlorine     first leak




1371   218 Grove Place         DR Horton, Inc.       Heights of Cibolo     Cibolo      Chlorine      first leak
1372   218 Kensington Dr       DR Horton, Inc.       Heights of Cibolo     Cibolo      Chlorine      first leak
1373   222 Grove Place         DR Horton, Inc.       Heights of Cibolo     Cibolo      Chlorine      first leak
1374   233 Raleigh Dr          DR Horton, Inc.       Heights of Cibolo     Cibolo      Chlorine      first leak
                Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 894 of 1053 PageID:
                                                    18459

                        A                        B                       C         D            E              F
1375 233 Raleigh Dr            DR Horton, Inc.             Heights of Cibolo     Cibolo      Chlorine   additional leak
1376 233 Raleigh Dr            DR Horton, Inc.             Heights of Cibolo     Cibolo      Chlorine   additional leak


1377   233 Raleigh Dr          DR Horton, Inc.             Heights of Cibolo     Cibolo      Chlorine   additional leak
1378   233 Raleigh Dr          DR Horton, Inc.             Heights of Cibolo     Cibolo      Chlorine   additional leak
1379   233 Raleigh Dr          DR Horton, Inc.             Heights of Cibolo     Cibolo      Chlorine   additional leak
1380   233 Raleigh Dr          DR Horton, Inc.             Heights of Cibolo     Cibolo      Chlorine       repipe




1381   237 Raleigh Dr          DR Horton, Inc.             Heights of Cibolo     Cibolo      Chlorine     first leak
1382   518 Mayflower           DR Horton, Inc.             Heights of Cibolo     Cibolo      Chlorine     first leak
1383   100 Lone Star           KB Homes                    Herff Ranch                                    first leak
1384   100 Lone Star           KB Homes                    Herff Ranch                                  additional leak
1385   101 Lone Star           KB Homes                    Herff Ranch           Boerne                   first leak
1386   108 Brown Hawk          KB Homes                    Herff Ranch           Boerne                   first leak
1387   108 Brown Hawk          KB Homes                    Herff Ranch           Boerne                 additional leak
1388   108 Brown Hawk          KB Homes                    Herff Ranch           Boerne                 additional leak
1389   109 Brown Hawk          KB Homes                    Herff Ranch           Boerne                   first leak
1390   109 Brown Hawk          KB Homes                    Herff Ranch           Boerne                 additional leak

1391 312 Lasso Falls           KB Homes                    Herff Ranch                                     first leak




1392   4026 Adair Bluff        DR Horton, Inc.             Highland Heights    San Antonio   Chlorine     first leak
1393   603 Kate Schenck Ave    DR Horton, Inc.             Highland Heights    San Antonio   Chlorine     first leak
1394   180 County Road 2471    David Pierce Custom Homes   Hondo                 Hondo                    first leak
1395   180 County Road 2471    David Pierce Custom Homes   Hondo                 Hondo                  additional leak
1396   180 County Road 2471    David Pierce Custom Homes   Hondo                 Hondo                  additional leak
1397   180 County Road 2471    David Pierce Custom Homes   Hondo                 Hondo                  additional leak
1398   180 County Road 2471    David Pierce Custom Homes   Hondo                 Hondo                  additional leak
1399   180 County Road 2471    David Pierce Custom Homes   Hondo                 Hondo                  additional leak
1400   2303 Salmon Creek       DR Horton, Inc.             Horizon Pointe      San Antonio   Chlorine     first leak
1401   2303 Salmon Creek       DR Horton, Inc.             Horizon Pointe      San Antonio   Chlorine   additional leak

1402   2303 Salmon Creek       DR Horton, Inc.             Horizon Pointe      San Antonio   Chlorine   additional leak
1403   2303 Salmon Creek       DR Horton, Inc.             Horizon Pointe      San Antonio   Chlorine   additional leak
1404   2303 Salmon Creek       DR Horton, Inc.             Horizon Pointe      San Antonio   Chlorine   additional leak
1405   2303 Salmon Creek       DR Horton, Inc.             Horizon Pointe      San Antonio   Chlorine   additional leak
1406   2303 Salmon Creek       DR Horton, Inc.             Horizon Pointe      San Antonio   Chlorine   additional leak

1407 2303 Salmon Creek         DR Horton, Inc.             Horizon Pointe      San Antonio   Chlorine   additional leak

1408   2303 Salmon Creek       DR Horton, Inc.             Horizon Pointe      San Antonio   Chlorine   additional leak
1409   2303 Salmon Creek       DR Horton, Inc.             Horizon Pointe      San Antonio   Chlorine   additional leak
1410   2303 Salmon Creek       DR Horton, Inc.             Horizon Pointe      San Antonio   Chlorine   additional leak
1411   2303 Salmon Creek       DR Horton, Inc.             Horizon Pointe      San Antonio   Chlorine   additional leak
1412   2303 Salmon Creek       DR Horton, Inc.             Horizon Pointe      San Antonio   Chlorine   additional leak
1413   2303 Salmon Creek       DR Horton, Inc.             Horizon Pointe      San Antonio   Chlorine       repipe
1414   2310 Cloudbait View     DR Horton, Inc.             Horizon Pointe      San Antonio   Chlorine     first leak




1415 2310 Cloudbait View       DR Horton, Inc.             Horizon Pointe      San Antonio   Chlorine   additional leak




1416 2310 Cloudbait View       DR Horton, Inc.             Horizon Pointe      San Antonio   Chlorine   additional leak
                Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 895 of 1053 PageID:
                                                    18460

                        A                        B               C        D            E              F




1417   2310 Cloudbait View     DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine   additional leak
1418   2310 Cloudbait View     DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine   additional leak
1419   2310 Cloudbait View     DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine   additional leak
1420   2310 Cloudbait View     DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine   additional leak




1421   2310 Cloudbait View     DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine   additional leak
1422   2310 Cloudbait View     DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine   additional leak
1423   2310 Cloudbait View     DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine       repipe
1424   2311 Camberly View      DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine     first leak
1425   2311 Camberly View      DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine   additional leak
1426   2311 Camberly View      DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine   additional leak
1427   2311 Camberly View      DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine   additional leak
1428   2311 Camberly View      DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine   additional leak
1429   2311 Camberly View      DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine   additional leak
1430   2311 Camberly View      DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine       repipe
1431   2311 Camberly View      DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine




1432 2311 Cloudbait View       DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine      first leak


1433   2311 Cloudbait View     DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine   additional leak
1434   2311 Cloudbait View     DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine   additional leak
1435   2311 Cloudbait View     DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine   additional leak
1436   2311 Salmon Creek       DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine     first leak
1437   2315 Camberly View      DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine     first leak




1438 2315 Camberly View        DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine   additional leak
1439 2315 Camberly View        DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine   additional leak
1440 2315 Camberly View        DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine   additional leak


1441   2315 Camberly View      DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine   additional leak
1442   2315 Camberly View      DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine   additional leak
1443   2315 Cloud Bait View    DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine     first leak
1444   2315 Cloud Bait View    DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine   additional leak
1445   2315 Cloud Bait View    DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine   additional leak
1446   2315 Cloud Bait View    DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine   additional leak
1447   2315 Cloud Bait View    DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine   additional leak

1448 2315 Cloud Bait View      DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine   additional leak

1449   2315 Cloud Bait View    DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine   additional leak
1450   2315 Cloud Bait View    DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine   additional leak
1451   2315 Cloud Bait View    DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine   additional leak
1452   2315 Cloud Bait View    DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine   additional leak
1453   2315 Cloud Bait View    DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine   additional leak

1454   2315 Cloud Bait View    DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine   additional leak
1455   2315 Cloud Bait View    DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine       repipe
1456   2315 Salmon Creek       DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine     first leak
1457   2315 Salmon Creek       DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine   additional leak
1458   2315 Salmon Creek       DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine   additional leak
1459   2315 Salmon Creek       DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine       repipe
1460   2318 Salmon Creek       DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine     first leak
1461   2318 Salmon Creek       DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine   additional leak
               Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 896 of 1053 PageID:
                                                   18461

                        A                       B               C        D            E              F
1462   2318 Salmon Creek      DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine       repipe
1463   2319 Camberly View     DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine     first leak
1464   2319 Camberly View     DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine   additional leak
1465   2319 Camberly View     DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine   additional leak
1466   2319 Camberly View     DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine   additional leak
1467   2319 Camberly View     DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine   additional leak
1468   2319 Camberly View     DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine   additional leak
1469   2319 Camberly View     DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine       repipe




1470 2319 Salmon Creek        DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine     first leak
1471 2319 Salmon Creek        DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine   additional leak


1472   2319 Salmon Creek      DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine   additional leak
1473   2319 Salmon Creek      DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine   additional leak
1474   2319 Salmon Creek      DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine       repipe
1475   2322 Camberly View     DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine     first leak
1476   2322 Camberly View     DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine   additional leak
1477   2322 Camberly View     DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine   additional leak

1478   2322 Camberly View     DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine   additional leak
1479   2322 Camberly View     DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine   additional leak
1480   2322 Camberly View     DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine   additional leak
1481   2322 Camberly View     DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine       repipe
1482   2322 Cloudbait View    DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine     first leak
1483   2322 Cloudbait View    DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine   additional leak

1484 2322 Cloudbait View      DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine   additional leak


1485   2322 Cloudbait View    DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine   additional leak
1486   2322 Cloudbait View    DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine   additional leak
1487   2323 Salmon Creek      DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine     first leak
1488   2323 Salmon Creek      DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine   additional leak
1489   2326 Cloudbait View    DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine     first leak
1490   2326 Cloudbait View    DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine   additional leak
1491   2326 Cloudbait View    DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine   additional leak

1492 2326 Cloudbait View      DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine   additional leak


1493   2326 Cloudbait View    DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine   additional leak
1494   2326 Cloudbait View    DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine   additional leak
1495   2326 Cloudbait View    DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine   additional leak
1496   2326 Cloudbait View    DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine       repipe
1497   2327 Cloudbait View    DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine     first leak


1498 2327 Cloudbait View      DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine   additional leak
1499 2327 Cloudbait View      DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine       repipe




1500   2330 Cloudbait View    DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine     first leak
1501   2330 Cloudbait View    DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine   additional leak
1502   2330 Cloudbait View    DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine   additional leak
1503   2330 Cloudbait View    DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine   additional leak
1504   2330 Cloudbait View    DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine   additional leak
1505   2330 Cloudbait View    DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine   additional leak
1506   2330 Cloudbait View    DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine   additional leak
1507   2330 Cloudbait View    DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine       repipe
                Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 897 of 1053 PageID:
                                                    18462

                        A                        B               C        D            E              F




1508   2331 Camberly View      DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine     first leak
1509   2331 Camberly View      DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine   additional leak
1510   2331 Camberly View      DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine   additional leak
1511   2331 Camberly View      DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine   additional leak
1512   2331 Camberly View      DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine       repipe
1513   2331 Cloudbait View     DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine     first leak
1514   2334 Camberly View      DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine     first leak
1515   2334 Cloudbait View     DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine     first leak
1516   2334 Cloudbait View     DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine   additional leak

1517   2334 Cloudbait View     DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine   additional leak
1518   2334 Cloudbait View     DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine   additional leak
1519   2334 Cloudbait View     DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine   additional leak
1520   2334 Cloudbait View     DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine   additional leak
1521   2334 Cloudbait View     DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine   additional leak
1522   2334 Cloudbait View     DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine   additional leak

1523   2334 Cloudbait View     DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine   additional leak
1524   2334 Cloudbait View     DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine   additional leak
1525   2334 Cloudbait View     DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine   additional leak
1526   2334 Cloudbait View     DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine   additional leak
1527   2334 Cloudbait View     DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine   additional leak
1528   2334 Cloudbait View     DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine   additional leak
1529   2334 Cloudbait View     DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine       repipe


1530 2335 Cloudbait View       DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine      first leak

1531 2335 Cloudbait View       DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine   additional leak


1532 2335 Cloudbait View       DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine   additional leak
1533 2335 Cloudbait View       DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine   additional leak
1534 2335 Cloudbait View       DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine       repipe




1535   2339 Cloudbait View     DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine     first leak
1536   2342 Cloudbait View     DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine     first leak
1537   2342 Cloudbait View     DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine   additional leak
1538   2342 Cloudbait View     DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine   additional leak
1539   2342 Cloudbait View     DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine   additional leak


1540   2342 Cloudbait View     DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine   additional leak
1541   2342 Cloudbait View     DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine   additional leak
1542   2342 Cloudbait View     DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine       repipe
1543   2343 Cloudbait View     DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine     first leak
1544   2343 Cloudbait View     DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine   additional leak
1545   2343 Cloudbait View     DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine   additional leak
1546   2343 Cloudbait View     DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine   additional leak
1547   2350 Cloudbait View     DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine     first leak
1548   2350 Cloudbait View     DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine   additional leak

1549 2603 Wolf Moon            DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine     first leak
1550 2603 Wolf Moon            DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine   additional leak


1551 2603 Wolf Moon            DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine   additional leak

1552 2603 Wolf Moon            DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine   additional leak
                Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 898 of 1053 PageID:
                                                    18463

                          A                      B               C        D            E              F
1553 2603 Wolf Moon            DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine   additional leak
1554 2603 Wolf Moon            DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine   additional leak

1555 2603 Wolf Moon            DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine   additional leak




1556   2607 Pismo Beach        DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine     first leak
1557   2607 Pismo Beach        DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine   additional leak
1558   2611 Pismo Beach        DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine     first leak
1559   2611 Pismo Beach        DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine   additional leak
1560   2611 Pismo Beach        DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine   additional leak
1561   2611 Pismo Beach        DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine   additional leak
1562   2611 Pismo Beach        DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine   additional leak
1563   2611 Pismo Beach        DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine   additional leak
1564   2611 Pismo Beach        DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine       repipe
1565   2626 Seal Point         DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine     first leak
1566   2626 Seal Point         DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine   additional leak
1567   2626 Seal Point         DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine   additional leak
1568   2626 Seal Point         DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine   additional leak
1569   2626 Seal Point         DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine   additional leak
1570   2626 Seal Point         DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine   additional leak
1571   2626 Seal Point         DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine   additional leak
1572   2626 Seal Point         DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine   additional leak




1573   2626 Seal Point         DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine   additional leak
1574   2626 Seal Point         DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine       repipe
1575   2627 Pismo Beach        DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine     first leak
1576   2703 Point Sur          DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine     first leak
1577   2710 Moonrock           DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine     first leak
1578   2710 Moonrock           DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine   additional leak




1579   2711 Brighton Park      DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine     first leak
1580   2711 Brighton Park      DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine   additional leak
1581   2711 Brighton Park      DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine   additional leak
1582   2711 Brighton Park      DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine   additional leak
1583   2711 Brighton Park      DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine   additional leak
1584   2711 Brighton Park      DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine   additional leak
1585   2711 Brighton Park      DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine       repipe
1586   2714 Brighton Park      DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine     first leak
1587   2715 Brighton Park      DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine     first leak
1588   2715 Brighton Park      DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine   additional leak
1589   2715 Brighton Park      DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine   additional leak
1590   2715 Brighton Park      DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine       repipe


1591 2718 Point Sur            DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine     first leak
1592 2718 Point Sur            DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine   additional leak
1593 2718 Point Sur            DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine   additional leak


1594 2718 Point Sur            DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine   additional leak
1595 2718 Point Sur            DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine       repipe




1596   2731 Brighton Park      DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine     first leak
1597   2742 Brighton Park      DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine     first leak
1598   2742 Brighton Park      DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine   additional leak
1599   2742 Brighton Park      DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine   additional leak
1600   2742 Brighton Park      DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine   additional leak
                Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 899 of 1053 PageID:
                                                    18464

                       A                         B               C        D            E              F
1601 2742 Brighton Park        DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine        repipe
1602 2814 Del Mar              DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine      first leak




1603 2814 Del Mar              DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine   additional leak




1604   2814 Del Mar            DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine   additional leak
1605   2814 Salt Point         DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine     first leak
1606   2814 Salt Point         DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine   additional leak
1607   2814 Salt Point         DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine   additional leak
1608   2814 Salt Point         DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine   additional leak
1609   2827 Del Mar            DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine     first leak
1610   2827 Del Mar            DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine   additional leak
1611   2827 Del Mar            DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine   additional leak
1612   2827 Del Mar            DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine   additional leak
1613   2827 Del Mar            DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine       repipe




1614 6510 Poseiden Way         DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine     first leak
1615 6510 Poseiden Way         DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine   additional leak




1616   6510 Poseiden Way       DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine   additional leak
1617   6510 Poseiden Way       DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine   additional leak
1618   6510 Poseiden Way       DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine   additional leak
1619   6510 Poseiden Way       DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine   additional leak
1620   6510 Poseiden Way       DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine   additional leak
1621   6510 Poseiden Way       DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine   additional leak
1622   6510 Poseiden Way       DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine   additional leak
1623   6510 Poseiden Way       DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine   additional leak
1624   6510 Poseiden Way       DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine   additional leak
1625   6510 Poseiden Way       DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine       repipe


1626 6522 Poseidon Way         DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine      first leak

1627   6534 Poseidon Way       DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine     first leak
1628   6534 Poseidon Way       DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine   additional leak
1629   6534 Poseidon Way       DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine   additional leak
1630   6602 Poseidon Way       DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine     first leak

1631 6603 Poseidon Way         DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine     first leak
1632 6610 Poseidon Way         DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine     first leak
1633 6610 Poseidon Way         DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine   additional leak

1634   6610 Poseidon Way       DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine   additional leak
1635   6610 Poseidon Way       DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine   additional leak
1636   6610 Poseidon Way       DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine       repipe
1637   6615 Poseiden Way       DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine     first leak

1638   6618 Poseiden Way       DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine     first leak
1639   6618 Poseiden Way       DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine   additional leak
1640   6627 Port Elizabeth     DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine     first leak
1641   6627 Port Elizabeth     DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine   additional leak
1642   6627 Port Elizabeth     DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine   additional leak
1643   6627 Port Elizabeth     DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine   additional leak
                Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 900 of 1053 PageID:
                                                    18465

                         A                       B               C        D            E              F
1644   6627 Port Elizabeth     DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine       repipe
1645   6935 Lunar Way          DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine     first leak
1646   6935 Lunar Way          DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine   additional leak
1647   6935 Lunar Way          DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine   additional leak
1648   6935 Lunar Way          DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine   additional leak
1649   6935 Lunar Way          DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine       repipe
1650   7002 Laguna Beach       DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine     first leak
1651   7002 Zuma Beach         DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine     first leak
1652   7002 Zuma Beach         DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine   additional leak
1653   7002 Zuma Beach         DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine   additional leak


1654   7002 Zuma Beach         DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine   additional leak
1655   7002 Zuma Beach         DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine   additional leak
1656   7002 Zuma Beach         DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine   additional leak
1657   7002 Zuma Beach         DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine   additional leak
1658   7002 Zuma Beach         DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine   additional leak
1659   7002 Zuma Beach         DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine   additional leak
1660   7002 Zuma Beach         DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine       repipe
1661   7018 Daybreak Peaks     DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine     first leak
1662   7018 Daybreak Peaks     DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine   additional leak
1663   7018 Daybreak Peaks     DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine   additional leak


1664 7018 Daybreak Peaks       DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine   additional leak
1665 7018 Daybreak Peaks       DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine   additional leak


1666   7018 Daybreak Peaks     DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine   additional leak
1667   7018 Daybreak Peaks     DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine   additional leak
1668   7018 Daybreak Peaks     DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine   additional leak
1669   7018 Daybreak Peaks     DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine       repipe




1670   7022 Daybreak Peaks     DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine     first leak
1671   7022 Daybreak Peaks     DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine   additional leak
1672   7022 Daybreak Peaks     DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine   additional leak
1673   7022 Daybreak Peaks     DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine   additional leak
1674   7022 Daybreak Peaks     DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine   additional leak
1675   7022 Daybreak Peaks     DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine       repipe
1676   7038 Daybreak Peaks     DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine     first leak




1677   7038 Daybreak Peaks     DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine   additional leak
1678   7146 Capricorn Way      DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine     first leak
1679   7146 Capricorn Way      DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine   additional leak
1680   7146 Capricorn Way      DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine   additional leak
1681   7146 Capricorn Way      DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine       repipe
1682   7202 Sandy Bay          DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine     first leak
1683   7202 Sandy Bay          DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine   additional leak

1684   7206 Sandy Bay          DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine     first leak
1685   7206 Sandy Bay          DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine   additional leak
1686   7206 Sandy Bay          DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine   additional leak
1687   7207 Dark Moon          DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine     first leak
1688   7207 Dark Moon          DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine   additional leak
1689   7207 Dark Moon          DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine   additional leak
1690   7207 Dark Moon          DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine   additional leak
1691   7207 Dark Moon          DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine   additional leak
1692   7207 Dark Moon          DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine       repipe
1693   7210 Capricorn Way      DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine     first leak
1694   7210 Capricorn Way      DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine   additional leak

1695 7210 Capricorn Way        DR Horton, Inc.       Horizon Pointe   San Antonio   Chlorine   additional leak
               Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 901 of 1053 PageID:
                                                   18466

                         A                      B                C        D            E              F
1696   7210 Capricorn Way     DR Horton, Inc.        Horizon Pointe   San Antonio   Chlorine   additional leak
1697   7210 Capricorn Way     DR Horton, Inc.        Horizon Pointe   San Antonio   Chlorine   additional leak
1698   7210 Capricorn Way     DR Horton, Inc.        Horizon Pointe   San Antonio   Chlorine   additional leak
1699   7210 Capricorn Way     DR Horton, Inc.        Horizon Pointe   San Antonio   Chlorine   additional leak
1700   7210 Capricorn Way     DR Horton, Inc.        Horizon Pointe   San Antonio   Chlorine   additional leak
1701   7210 Capricorn Way     DR Horton, Inc.        Horizon Pointe   San Antonio   Chlorine   additional leak
1702   7210 Capricorn Way     DR Horton, Inc.        Horizon Pointe   San Antonio   Chlorine       repipe
1703   7210 Sandy Bay         DR Horton, Inc.        Horizon Pointe   San Antonio   Chlorine     first leak
1704   7210 Sandy Bay         DR Horton, Inc.        Horizon Pointe   San Antonio   Chlorine   additional leak
1705   7210 Sandy Bay         DR Horton, Inc.        Horizon Pointe   San Antonio   Chlorine   additional leak
1706   7210 Sandy Bay         DR Horton, Inc.        Horizon Pointe   San Antonio   Chlorine   additional leak

1707   7210 Sandy Bay         DR Horton, Inc.        Horizon Pointe   San Antonio   Chlorine   additional leak
1708   7218 Sandy Bay         DR Horton, Inc.        Horizon Pointe   San Antonio   Chlorine     first leak
1709   7218 Sandy Bay         DR Horton, Inc.        Horizon Pointe   San Antonio   Chlorine   additional leak
1710   7218 Sandy Bay         DR Horton, Inc.        Horizon Pointe   San Antonio   Chlorine   additional leak
1711   7218 Sandy Bay         DR Horton, Inc.        Horizon Pointe   San Antonio   Chlorine       repipe
1712   7222 Sandy Bay         DR Horton, Inc.        Horizon Pointe   San Antonio   Chlorine     first leak
1713   7222 Sandy Bay         DR Horton, Inc.        Horizon Pointe   San Antonio   Chlorine   additional leak


1714   7222 Sandy Bay         DR Horton, Inc.        Horizon Pointe   San Antonio   Chlorine   additional leak
1715   7222 Sandy Bay         DR Horton, Inc.        Horizon Pointe   San Antonio   Chlorine   additional leak
1716   7222 Sandy Bay         DR Horton, Inc.        Horizon Pointe   San Antonio   Chlorine   additional leak
1717   7222 Sandy Bay         DR Horton, Inc.        Horizon Pointe   San Antonio   Chlorine       repipe
1718   7223 Capricorn Way     DR Horton, Inc.        Horizon Pointe   San Antonio   Chlorine     first leak
1719   7223 Capricorn Way     DR Horton, Inc.        Horizon Pointe   San Antonio   Chlorine   additional leak
1720   7223 Capricorn Way     DR Horton, Inc.        Horizon Pointe   San Antonio   Chlorine   additional leak
1721   7223 Capricorn Way     DR Horton, Inc.        Horizon Pointe   San Antonio   Chlorine   additional leak
1722   7223 Capricorn Way     DR Horton, Inc.        Horizon Pointe   San Antonio   Chlorine   additional leak
1723   7223 Capricorn Way     DR Horton, Inc.        Horizon Pointe   San Antonio   Chlorine   additional leak
1724   7223 Capricorn Way     DR Horton, Inc.        Horizon Pointe   San Antonio   Chlorine   additional leak
1725   7223 Capricorn Way     DR Horton, Inc.        Horizon Pointe   San Antonio   Chlorine   additional leak
1726   7223 Capricorn Way     DR Horton, Inc.        Horizon Pointe   San Antonio   Chlorine   additional leak
1727   7223 Capricorn Way     DR Horton, Inc.        Horizon Pointe   San Antonio   Chlorine   additional leak
1728   7223 Capricorn Way     DR Horton, Inc.        Horizon Pointe   San Antonio   Chlorine   additional leak
1729   7223 Capricorn Way     DR Horton, Inc.        Horizon Pointe   San Antonio   Chlorine   additional leak
1730   7223 Capricorn Way     DR Horton, Inc.        Horizon Pointe   San Antonio   Chlorine   additional leak
1731   7223 Capricorn Way     DR Horton, Inc.        Horizon Pointe   San Antonio   Chlorine   additional leak
1732   7223 Capricorn Way     DR Horton, Inc.        Horizon Pointe   San Antonio   Chlorine   additional leak




1733   7223 Capricorn Way     DR Horton, Inc.        Horizon Pointe   San Antonio   Chlorine   additional leak
1734   7223 Capricorn Way     DR Horton, Inc.        Horizon Pointe   San Antonio   Chlorine   additional leak
1735   7223 Capricorn Way     DR Horton, Inc.        Horizon Pointe   San Antonio   Chlorine   additional leak
1736   7223 Capricorn Way     DR Horton, Inc.        Horizon Pointe   San Antonio   Chlorine   additional leak
1737   7223 Capricorn Way     DR Horton, Inc.        Horizon Pointe   San Antonio   Chlorine   additional leak
1738   7223 Capricorn Way     DR Horton, Inc.        Horizon Pointe   San Antonio   Chlorine       repipe
1739   8431 Cheyenne Pass     Lennar Homes           Kallison Ranch   San Antonio   Chlorine     first leak
1740   29015 Hobble Bush      Sitterle Homes, Ltd.   Kinder Ranch     San Antonio   Chlorine     first leak
1741   707 Scarlett Ibis      DR Horton, Inc.        Lakeside         San Antonio   Chlorine     first leak
1742   718 Scarlett Ibis      DR Horton, Inc.        Lakeside         San Antonio   Chlorine     first leak
1743   718 Scarlett Ibis      DR Horton, Inc.        Lakeside         San Antonio   Chlorine   additional leak
1744   718 Scarlett Ibis      DR Horton, Inc.        Lakeside         San Antonio   Chlorine   additional leak
1745   718 Scarlett Ibis      DR Horton, Inc.        Lakeside         San Antonio   Chlorine   additional leak
1746   718 Scarlett Ibis      DR Horton, Inc.        Lakeside         San Antonio   Chlorine   additional leak
1747   718 Scarlett Ibis      DR Horton, Inc.        Lakeside         San Antonio   Chlorine   additional leak
1748   718 Scarlett Ibis      DR Horton, Inc.        Lakeside         San Antonio   Chlorine   additional leak
1749   718 Scarlett Ibis      DR Horton, Inc.        Lakeside         San Antonio   Chlorine       repipe

1750 722 Sanderling           DR Horton, Inc.        Lakeside         San Antonio   Chlorine      first leak
1751 722 Scarlett Ibis        DR Horton, Inc.        Lakeside         San Antonio   Chlorine      first leak
                 Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 902 of 1053 PageID:
                                                     18467

                           A                      B              C       D            E              F




1752 722 Scarlett Ibis          DR Horton, Inc.       Lakeside       San Antonio   Chlorine   additional leak
1753 722 Scarlett Ibis          DR Horton, Inc.       Lakeside       San Antonio   Chlorine       repipe

1754 723 Scarlett Ibis          DR Horton, Inc.       Lakeside       San Antonio   Chlorine      first leak


1755 726 Scarlett Ibis          DR Horton, Inc.       Lakeside       San Antonio   Chlorine      first leak


1756   726 Scarlett Ibis        DR Horton, Inc.       Lakeside       San Antonio   Chlorine   additional leak
1757   726 Scarlett Ibis        DR Horton, Inc.       Lakeside       San Antonio   Chlorine   additional leak
1758   730 Cormorant            DR Horton, Inc.       Lakeside       San Antonio   Chlorine     first leak
1759   730 Cormorant            DR Horton, Inc.       Lakeside       San Antonio   Chlorine   additional leak




1760   930 Pelicans Way         DR Horton, Inc.       Lakeside       San Antonio   Chlorine     first leak
1761   903 Snowshoe             DR Horton, Inc.       Lakeview       San Antonio   Chlorine     first leak
1762   907 Snowshoe             DR Horton, Inc.       Lakeview       San Antonio   Chlorine     first leak
1763   9322 Longmire Trace      DR Horton, Inc.       Lakeview       San Antonio   Chlorine     first leak
1764   9322 Longmire Trace      DR Horton, Inc.       Lakeview       San Antonio   Chlorine   additional leak
1765   9327 Longmire Trace      DR Horton, Inc.       Lakeview       San Antonio   Chlorine     first leak
1766   9327 Longmire Trace      DR Horton, Inc.       Lakeview       San Antonio   Chlorine   additional leak


1767   9327 Longmire Trace      DR Horton, Inc.       Lakeview       San Antonio   Chlorine   additional leak
1768   9327 Longmire Trace      DR Horton, Inc.       Lakeview       San Antonio   Chlorine       repipe
1769   934 Pelicans Way         DR Horton, Inc.       Lakeview       San Antonio   Chlorine     first leak
1770   934 Pelicans Way         DR Horton, Inc.       Lakeview       San Antonio   Chlorine   additional leak




1771 934 Pelicans Way           DR Horton, Inc.       Lakeview       San Antonio   Chlorine   additional leak
1772 935 Snowshoe               DR Horton, Inc.       Lakeview       San Antonio   Chlorine     first leak
1773 935 Snowshoe               DR Horton, Inc.       Lakeview       San Antonio   Chlorine   additional leak


1774   935 Snowshoe             DR Horton, Inc.       Lakeview       San Antonio   Chlorine   additional leak
1775   935 Snowshoe             DR Horton, Inc.       Lakeview       San Antonio   Chlorine       repipe
1776   938 Snowshoe             DR Horton, Inc.       Lakeview       San Antonio   Chlorine     first leak
1777   938 Snowshoe             DR Horton, Inc.       Lakeview       San Antonio   Chlorine   additional leak
1778   938 Snowshoe             DR Horton, Inc.       Lakeview       San Antonio   Chlorine   additional leak
1779   938 Snowshoe             DR Horton, Inc.       Lakeview       San Antonio   Chlorine   additional leak
1780   938 Snowshoe             DR Horton, Inc.       Lakeview       San Antonio   Chlorine       repipe




1781 943 Snowshoe               DR Horton, Inc.       Lakeview       San Antonio   Chlorine      first leak




1782 943 Snowshoe               DR Horton, Inc.       Lakeview       San Antonio   Chlorine   additional leak
1783 943 Snowshoe               DR Horton, Inc.       Lakeview       San Antonio   Chlorine   additional leak
1784 943 Snowshoe               DR Horton, Inc.       Lakeview       San Antonio   Chlorine   additional leak




1785 943 Snowshoe               DR Horton, Inc.       Lakeview       San Antonio   Chlorine   additional leak


1786 943 Snowshoe               DR Horton, Inc.       Lakeview       San Antonio   Chlorine   additional leak
                Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 903 of 1053 PageID:
                                                    18468

                           A                     B               C       D            E              F
1787 943 Snowshoe              DR Horton, Inc.       Lakeview        San Antonio   Chlorine   additional leak
1788 943 Snowshoe              DR Horton, Inc.       Lakeview        San Antonio   Chlorine   additional leak
1789 943 Snowshoe              DR Horton, Inc.       Lakeview        San Antonio   Chlorine       repipe


1790 947 Snowshoe              DR Horton, Inc.       Lakeview        San Antonio   Chlorine      first leak


1791   947 Snowshoe            DR Horton, Inc.       Lakeview        San Antonio   Chlorine   additional leak
1792   947 Snowshoe            DR Horton, Inc.       Lakeview        San Antonio   Chlorine   additional leak
1793   947 Snowshoe            DR Horton, Inc.       Lakeview        San Antonio   Chlorine   additional leak
1794   947 Snowshoe            DR Horton, Inc.       Lakeview        San Antonio   Chlorine   additional leak
1795   951 Snowshoe            DR Horton, Inc.       Lakeview        San Antonio   Chlorine     first leak
1796   951 Snowshoe            DR Horton, Inc.       Lakeview        San Antonio   Chlorine   additional leak
1797   10214 Sun Mill          DR Horton, Inc.       Laura Heights   San Antonio   Chlorine     first leak
1798   10214 Sun Mill          DR Horton, Inc.       Laura Heights   San Antonio   Chlorine   additional leak
1799   10214 Sun Mill          DR Horton, Inc.       Laura Heights   San Antonio   Chlorine   additional leak




1800   10410 Sun Mill          DR Horton, Inc.       Laura Heights   San Antonio   Chlorine     first leak
1801   10410 Sun Mill          DR Horton, Inc.       Laura Heights   San Antonio   Chlorine   additional leak
1802   10410 Sun Mill          DR Horton, Inc.       Laura Heights   San Antonio   Chlorine   additional leak
1803   10410 Sun Mill          DR Horton, Inc.       Laura Heights   San Antonio   Chlorine   additional leak
1804   10410 Sun Mill          DR Horton, Inc.       Laura Heights   San Antonio   Chlorine       repipe
1805   10414 Sun Mill          DR Horton, Inc.       Laura Heights   San Antonio   Chlorine     first leak




1806   10414 Sun Mill          DR Horton, Inc.       Laura Heights   San Antonio   Chlorine   additional leak
1807   10414 Sun Mill          DR Horton, Inc.       Laura Heights   San Antonio   Chlorine   additional leak
1808   10414 Sun Mill          DR Horton, Inc.       Laura Heights   San Antonio   Chlorine   additional leak
1809   10442 Sun Mill          DR Horton, Inc.       Laura Heights   San Antonio   Chlorine     first leak
1810   10442 Sun Mill          DR Horton, Inc.       Laura Heights   San Antonio   Chlorine   additional leak


1811 10442 Sun Mill            DR Horton, Inc.       Laura Heights   San Antonio   Chlorine   additional leak

1812   10442 Sun Mill          DR Horton, Inc.       Laura Heights   San Antonio   Chlorine   additional leak
1813   10442 Sun Mill          DR Horton, Inc.       Laura Heights   San Antonio   Chlorine       repipe
1814   11903 Nixon Point       DR Horton, Inc.       Laura Heights   San Antonio   Chlorine     first leak
1815   11906 Nixon Point       DR Horton, Inc.       Laura Heights   San Antonio   Chlorine     first leak
1816   11906 Nixon Point       DR Horton, Inc.       Laura Heights   San Antonio   Chlorine   additional leak
1817   11906 Nixon Point       DR Horton, Inc.       Laura Heights   San Antonio   Chlorine   additional leak
1818   11906 Nixon Point       DR Horton, Inc.       Laura Heights   San Antonio   Chlorine       repipe




1819 11911 Curtis Hill         DR Horton, Inc.       Laura Heights   San Antonio   Chlorine      first leak

1820   11911 Curtis Hill       DR Horton, Inc.       Laura Heights   San Antonio   Chlorine   additional leak
1821   11915 Curtis Hill       DR Horton, Inc.       Laura Heights   San Antonio   Chlorine     first leak
1822   11915 Curtis Hill       DR Horton, Inc.       Laura Heights   San Antonio   Chlorine   additional leak
1823   11915 Curtis Hill       DR Horton, Inc.       Laura Heights   San Antonio   Chlorine   additional leak
1824   11923 Curtis Hill       DR Horton, Inc.       Laura Heights   San Antonio   Chlorine     first leak
1825   11923 Curtis Hill       DR Horton, Inc.       Laura Heights   San Antonio   Chlorine   additional leak
1826   11923 Curtis Hill       DR Horton, Inc.       Laura Heights   San Antonio   Chlorine   additional leak
1827   12002 Mill Love         DR Horton, Inc.       Laura Heights   San Antonio   Chlorine     first leak
1828   12010 Agnew Ridge       DR Horton, Inc.       Laura Heights   San Antonio   Chlorine     first leak




1829 12014 Allard Bluff        DR Horton, Inc.       Laura Heights   San Antonio   Chlorine     first leak
1830 12014 Allard Bluff        DR Horton, Inc.       Laura Heights   San Antonio   Chlorine   additional leak
1831 12014 Allard Bluff        DR Horton, Inc.       Laura Heights   San Antonio   Chlorine   additional leak
                Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 904 of 1053 PageID:
                                                    18469

                          A                      B                 C       D            E              F
1832 12014 Allard Bluff        DR Horton, Inc.       Laura Heights     San Antonio   Chlorine   additional leak
1833 12018 Allard Bluff        DR Horton, Inc.       Laura Heights     San Antonio   Chlorine     first leak

1834   12018 Allard Bluff      DR Horton, Inc.       Laura Heights     San Antonio   Chlorine   additional leak
1835   12018 Allard Bluff      DR Horton, Inc.       Laura Heights     San Antonio   Chlorine   additional leak
1836   12018 Allard Bluff      DR Horton, Inc.       Laura Heights     San Antonio   Chlorine       repipe
1837   12106 Dawes Point       DR Horton, Inc.       Laura Heights     San Antonio   Chlorine     first leak
1838   12106 Dawes Point       DR Horton, Inc.       Laura Heights     San Antonio   Chlorine   additional leak


1839 12106 Dawes Point         DR Horton, Inc.       Laura Heights     San Antonio   Chlorine   additional leak

1840   12106 Dawes Point       DR Horton, Inc.       Laura Heights     San Antonio   Chlorine   additional leak
1841   12111 Dawes Point       DR Horton, Inc.       Laura Heights     San Antonio   Chlorine     first leak
1842   12118 Dawes Point       DR Horton, Inc.       Laura Heights     San Antonio   Chlorine     first leak
1843   12118 Dawes Point       DR Horton, Inc.       Laura Heights     San Antonio   Chlorine   additional leak


1844   12118 Dawes Point       DR Horton, Inc.       Laura Heights     San Antonio   Chlorine   additional leak
1845   12118 Dawes Point       DR Horton, Inc.       Laura Heights     San Antonio   Chlorine   additional leak
1846   12135 Patton Point      DR Horton, Inc.       Laura Heights     San Antonio   Chlorine     first leak
1847   12135 Patton Point      DR Horton, Inc.       Laura Heights     San Antonio   Chlorine   additional leak
1848   12135 Patton Point      DR Horton, Inc.       Laura Heights     San Antonio   Chlorine   additional leak
1849   12135 Patton Point      DR Horton, Inc.       Laura Heights                              additional leak
1850   12211 Malkin Place      DR Horton, Inc.       Laura Heights     San Antonio   Chlorine     first leak
1851   12234 Hamlin Creek      DR Horton, Inc.       Laura Heights     San Antonio   Chlorine     first leak
1852   6941 Laura Heights      DR Horton, Inc.       Laura Heights     San Antonio   Chlorine     first leak




1853 6941 Laura Heights        DR Horton, Inc.       Laura Heights     San Antonio   Chlorine   additional leak
1854 6941 Laura Heights        DR Horton, Inc.       Laura Heights     San Antonio   Chlorine   additional leak

1855   9623 Mill Path          DR Horton, Inc.       Laura Heights     San Antonio   Chlorine     first leak
1856   9623 Mill Path          DR Horton, Inc.       Laura Heights     San Antonio   Chlorine   additional leak
1857   9623 Mill Path          DR Horton, Inc.       Laura Heights     San Antonio   Chlorine   additional leak
1858   5215 Duke Field         DR Horton, Inc.       Liberty Village   San Antonio   Chlorine     first leak
1859   5215 Duke Field         DR Horton, Inc.       Liberty Village   San Antonio   Chlorine   additional leak
1860   5215 Duke Field         DR Horton, Inc.       Liberty Village   San Antonio   Chlorine   additional leak
1861   5215 Duke Field         DR Horton, Inc.       Liberty Village   San Antonio   Chlorine       repipe
1862   5218 Duke Field         DR Horton, Inc.       Liberty Village   San Antonio   Chlorine     first leak
1863   5302 Dannelly Field     DR Horton, Inc.       Liberty Village   San Antonio   Chlorine     first leak
1864   5302 Dannelly Field     DR Horton, Inc.       Liberty Village   San Antonio   Chlorine   additional leak
1865   5319 Dannelly Field     DR Horton, Inc.       Liberty Village   San Antonio   Chlorine     first leak




1866 5402 Duke Field           DR Horton, Inc.       Liberty Village   San Antonio   Chlorine      first leak




1867 5402 Duke Field           DR Horton, Inc.       Liberty Village   San Antonio   Chlorine   additional leak
1868 5402 Duke Field           DR Horton, Inc.       Liberty Village   San Antonio   Chlorine   additional leak




1869 5402 Duke Field           DR Horton, Inc.       Liberty Village   San Antonio   Chlorine   additional leak
1870 5402 Duke Field           DR Horton, Inc.       Liberty Village   San Antonio   Chlorine   additional leak
1871 5402 Duke Field           DR Horton, Inc.       Liberty Village   San Antonio   Chlorine   additional leak


1872 5402 Duke Field           DR Horton, Inc.       Liberty Village   San Antonio   Chlorine   additional leak
                Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 905 of 1053 PageID:
                                                    18470

                         A                       B                    C       D            E              F




1873   5402 Duke Field         DR Horton, Inc.       Liberty Village      San Antonio   Chlorine   additional leak
1874   5402 Duke Field         DR Horton, Inc.       Liberty Village      San Antonio   Chlorine       repipe
1875   5403 Dannelly Field     DR Horton, Inc.       Liberty Village      San Antonio   Chlorine     first leak
1876   5403 Dannelly Field     DR Horton, Inc.       Liberty Village      San Antonio   Chlorine   additional leak
1877   5403 Dannelly Field     DR Horton, Inc.       Liberty Village      San Antonio   Chlorine   additional leak
1878   5403 Dannelly Field     DR Horton, Inc.       Liberty Village      San Antonio   Chlorine   additional leak
1879   5403 Dannelly Field     DR Horton, Inc.       Liberty Village      San Antonio   Chlorine       repipe
1880   5403 Duke Field         DR Horton, Inc.       Liberty Village      San Antonio   Chlorine     first leak
1881   5403 Duke Field         DR Horton, Inc.       Liberty Village      San Antonio   Chlorine   additional leak

1882   5407 Duke Field         DR Horton, Inc.       Liberty Village      San Antonio   Chlorine     first leak
1883   5407 Duke Field         DR Horton, Inc.       Liberty Village      San Antonio   Chlorine   additional leak
1884   5423 Diego Garcia       DR Horton, Inc.       Liberty Village      San Antonio   Chlorine     first leak
1885   5426 Duke Field         DR Horton, Inc.       Liberty Village      San Antonio   Chlorine     first leak
1886   5426 Duke Field         DR Horton, Inc.       Liberty Village      San Antonio   Chlorine   additional leak
1887   5427 Dannelly Field     DR Horton, Inc.       Liberty Village      San Antonio   Chlorine     first leak


1888   5427 Dannelly Field     DR Horton, Inc.       Liberty Village      San Antonio   Chlorine   additional leak
1889   5427 Dannelly Field     DR Horton, Inc.       Liberty Village      San Antonio   Chlorine   additional leak
1890   5427 Dannelly Field     DR Horton, Inc.       Liberty Village      San Antonio   Chlorine   additional leak
1891   5427 Dannelly Field     DR Horton, Inc.       Liberty Village      San Antonio   Chlorine       repipe
1892   5427 Duke Field         DR Horton, Inc.       Liberty Village      San Antonio   Chlorine     first leak
1893   7803 Liberty Island     DR Horton, Inc.       Liberty Village      San Antonio   Chlorine     first leak
1894   7803 Liberty Island     DR Horton, Inc.       Liberty Village      San Antonio   Chlorine   additional leak
1895   7803 Liberty Island     DR Horton, Inc.       Liberty Village      San Antonio   Chlorine   additional leak
1896   7803 Liberty Island     DR Horton, Inc.       Liberty Village      San Antonio   Chlorine   additional leak
1897   7803 Liberty Island     DR Horton, Inc.       Liberty Village      San Antonio   Chlorine   additional leak
1898   7803 Liberty Island     DR Horton, Inc.       Liberty Village      San Antonio   Chlorine   additional leak




1899   7803 Liberty Island     DR Horton, Inc.       Liberty Village      San Antonio   Chlorine   additional leak
1900   7803 Liberty Island     DR Horton, Inc.       Liberty Village      San Antonio   Chlorine       repipe
1901   7918 McGowen            DR Horton, Inc.       Liberty Village      San Antonio   Chlorine     first leak
1902   8006 Dyess Fort         DR Horton, Inc.       Liberty Village      San Antonio   Chlorine     first leak
1903   8014 Sheppard Knoll     DR Horton, Inc.       Liberty Village      San Antonio   Chlorine       repipe
1904   15420 Echo Ln           Double H Homes        Live Oak Hills          Selma                   first leak
1905   15420 Echo Ln           Double H Homes        Live Oak Hills          Selma                 additional leak
1906   15420 Echo Ln           Double H Homes        Live Oak Hills          Selma                 additional leak


1907 15508 Glenn Lane          Double H Homes        Live Oak Hills         Selma                     first leak
1908 15510 Fair Lane           Double H Homes        Live Oak Hills         Selma                     first leak

1909 15510 Fair Lane           Double H Homes        Live Oak Hills         Selma                  additional leak




1910 15510 Fair Lane           Double H Homes        Live Oak Hills         Selma                  additional leak
1911 15510 Fair Lane           Double H Homes        Live Oak Hills         Selma                  additional leak


1912 15510 Fair Lane           Double H Homes        Live Oak Hills         Selma                  additional leak
1913 15511 Glenn Lane          Double H Homes        Live Oak Hills         Selma                    first leak
1914 15511 Glenn Lane          Double H Homes        Live Oak Hills         Selma                  additional leak


1915 15511 Glenn Lane          Double H Homes        Live Oak Hills         Selma                  additional leak
1916 15517 Fair Lane           Double H Homes        Live Oak Hills         Selma                    first leak
1917 15517 Fair Lane           Double H Homes        Live Oak Hills         Selma                  additional leak

1918 15608 Fair Lane           Double H Homes        Live Oak Hills         Selma                     first leak
                Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 906 of 1053 PageID:
                                                    18471

                          A                      B                    C       D            E              F



1919 15608 Fair Lane           Double H Homes        Live Oak Hills         Selma                  additional leak
1920 15608 Fair Lane           Double H Homes        Live Oak Hills         Selma                  additional leak
1921 15608 Fair Lane           Double H Homes        Live Oak Hills         Selma                  additional leak

1922 15613 Glenn Lane          Double H Homes        Live Oak Hills         Selma                    first leak
1923 15713 Hill Lane           Double H Homes        Live Oak Hills         Selma                    first leak
1924 15713 Hill Lane           Double H Homes        Live Oak Hills         Selma                  additional leak




1925   4511 Jeffs Farm         DR Horton, Inc.       Meadow Park          San Antonio   Chlorine     first leak
1926   4511 Jeffs Farm         DR Horton, Inc.       Meadow Park          San Antonio   Chlorine   additional leak
1927   4511 Jeffs Farm         DR Horton, Inc.       Meadow Park          San Antonio   Chlorine   additional leak
1928   4511 Jeffs Farm         DR Horton, Inc.       Meadow Park          San Antonio   Chlorine   additional leak
1929   4515 Jeffs Farm         DR Horton, Inc.       Meadow Park          San Antonio   Chlorine     first leak


1930 4619 Jeffs Farm           DR Horton, Inc.       Meadow Park          San Antonio   Chlorine      first leak
1931 4703 Acacia Hill          DR Horton, Inc.       Meadow Park          San Antonio   Chlorine        repipe

1932   4715 Acacia Hill        DR Horton, Inc.       Meadow Park          San Antonio   Chlorine     first leak
1933   4715 Acacia Hill        DR Horton, Inc.       Meadow Park          San Antonio   Chlorine   additional leak
1934   4715 Acacia Hill        DR Horton, Inc.       Meadow Park          San Antonio   Chlorine   additional leak
1935   4715 Acacia Hill        DR Horton, Inc.       Meadow Park          San Antonio   Chlorine   additional leak




1936   4715 Acacia Hill        DR Horton, Inc.       Meadow Park          San Antonio   Chlorine   additional leak
1937   4715 Acacia Hill        DR Horton, Inc.       Meadow Park          San Antonio   Chlorine       repipe
1938   4810 Braden Gate        DR Horton, Inc.       Meadow Park          San Antonio   Chlorine     first leak
1939   4810 Braden Gate        DR Horton, Inc.       Meadow Park          San Antonio   Chlorine   additional leak
1940   4902 Ballot Park        DR Horton, Inc.       Meadow Park          San Antonio   Chlorine     first leak

1941 4902 Ballot Park          DR Horton, Inc.       Meadow Park          San Antonio   Chlorine   additional leak
1942 4903 Baloc Farms          DR Horton, Inc.       Meadow Park          San Antonio   Chlorine     first leak


1943   4903 Baloc Farms        DR Horton, Inc.       Meadow Park          San Antonio   Chlorine   additional leak
1944   4903 Baloc Farms        DR Horton, Inc.       Meadow Park          San Antonio   Chlorine   additional leak
1945   4903 Baloc Farms        DR Horton, Inc.       Meadow Park          San Antonio   Chlorine   additional leak
1946   4911 Baloc Farm         DR Horton, Inc.       Meadow Park          San Antonio   Chlorine     first leak
1947   4911 Baloc Farm         DR Horton, Inc.       Meadow Park          San Antonio   Chlorine   additional leak
1948   4911 Baloc Farm         DR Horton, Inc.       Meadow Park          San Antonio   Chlorine   additional leak




1949   6035 Caramel Way        DR Horton, Inc.       Meadow Park          San Antonio   Chlorine     first leak
1950   6035 Caramel Way        DR Horton, Inc.       Meadow Park          San Antonio   Chlorine   additional leak
1951   6035 Caramel Way        DR Horton, Inc.       Meadow Park          San Antonio   Chlorine   additional leak
1952   6035 Caramel Way        DR Horton, Inc.       Meadow Park          San Antonio   Chlorine   additional leak
1953   6035 Caramel Way        DR Horton, Inc.       Meadow Park          San Antonio   Chlorine   additional leak
1954   6035 Caramel Way        DR Horton, Inc.       Meadow Park          San Antonio   Chlorine       repipe
1955   2228 Mesa Brook         Wilshire Homes        Mesa Oaks              Schertz     Chlorine     first leak
1956   2228 Mesa Brook         Wilshire Homes        Mesa Oaks              Schertz     Chlorine   additional leak
1957   2228 Mesa Brook         Wilshire Homes        Mesa Oaks              Schertz     Chlorine   additional leak
1958   2228 Mesa Brook         Wilshire Homes        Mesa Oaks              Schertz     Chlorine   additional leak
1959   8606 Gavel Drive        DR Horton, Inc.       Miramar               Converse     Chlorine     first leak
1960   8606 Gavel Drive        DR Horton, Inc.       Miramar               Converse     Chlorine   additional leak
1961   8606 Gavel Drive        DR Horton, Inc.       Miramar               Converse     Chlorine   additional leak
1962   8606 Gavel Drive        DR Horton, Inc.       Miramar               Converse     Chlorine   additional leak
                Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 907 of 1053 PageID:
                                                    18472

                        A                        B             C      D          E              F
1963 8606 Gavel Drive          DR Horton, Inc.       Miramar       Converse   Chlorine   additional leak

1964   8606 Gavel Drive        DR Horton, Inc.       Miramar       Converse   Chlorine   additional leak
1965   8606 Gavel Drive        DR Horton, Inc.       Miramar       Converse   Chlorine   additional leak
1966   8606 Gavel Drive        DR Horton, Inc.       Miramar       Converse   Chlorine   additional leak
1967   8606 Gavel Drive        DR Horton, Inc.       Miramar       Converse   Chlorine       repipe
1968   8703 Gavel Gate         DR Horton, Inc.       Miramar       Converse   Chlorine     first leak
1969   8715 Mediator Path      DR Horton, Inc.       Miramar       Converse   Chlorine     first leak
1970   8722 Mediator Path      DR Horton, Inc.       Miramar       Converse   Chlorine     first leak
1971   8910 Anderson Bluff     DR Horton, Inc.       Miramar       Converse   Chlorine     first leak
1972   8910 Anderson Bluff     DR Horton, Inc.       Miramar       Converse   Chlorine   additional leak
1973   8910 Anderson Bluff     DR Horton, Inc.       Miramar       Converse   Chlorine   additional leak
1974   8916 Priveledge Point   DR Horton, Inc.       Miramar       Converse   Chlorine     first leak
1975   8919 Liberty View       DR Horton, Inc.       Miramar       Converse   Chlorine     first leak




1976   8919 Liberty View       DR Horton, Inc.       Miramar       Converse   Chlorine   additional leak
1977   8919 Liberty View       DR Horton, Inc.       Miramar       Converse   Chlorine   additional leak
1978   8919 Liberty View       DR Horton, Inc.       Miramar       Converse   Chlorine       repipe
1979   9010 Anderson Bluff     DR Horton, Inc.       Miramar       Converse   Chlorine     first leak
1980   9011 Krier Cross        DR Horton, Inc.       Miramar       Converse   Chlorine     first leak
1981   9107 Anderson Bluff     DR Horton, Inc.       Miramar       Converse   Chlorine     first leak


1982   9107 Anderson Bluff     DR Horton, Inc.       Miramar       Converse   Chlorine   additional leak
1983   9107 Anderson Bluff     DR Horton, Inc.       Miramar       Converse   Chlorine   additional leak
1984   9107 Anderson Bluff     DR Horton, Inc.       Miramar       Converse   Chlorine   additional leak
1985   9107 Anderson Bluff     DR Horton, Inc.       Miramar       Converse   Chlorine   additional leak
1986   9107 Anderson Bluff     DR Horton, Inc.       Miramar       Converse   Chlorine   additional leak
1987   9107 Anderson Bluff     DR Horton, Inc.       Miramar       Converse   Chlorine   additional leak
1988   9107 Anderson Bluff     DR Horton, Inc.       Miramar       Converse   Chlorine   additional leak
1989   9107 Anderson Bluff     DR Horton, Inc.       Miramar       Converse   Chlorine       repipe
1990   9511 Mediator Run       DR Horton, Inc.       Miramar       Converse   Chlorine     first leak
1991   9511 Mediator Run       DR Horton, Inc.       Miramar       Converse   Chlorine   additional leak
1992   9708 Mediator Pass      DR Horton, Inc.       Miramar       Converse   Chlorine     first leak
1993   9710 Common Law         DR Horton, Inc.       Miramar       Converse   Chlorine     first leak
1994   9723 Discovery Drive    DR Horton, Inc.       Miramar       Converse   Chlorine     first leak




1995   9742 Discovery Drive    DR Horton, Inc.       Miramar       Converse   Chlorine     first leak
1996   9742 Discovery Drive    DR Horton, Inc.       Miramar       Converse   Chlorine   additional leak
1997   9742 Discovery Drive    DR Horton, Inc.       Miramar       Converse   Chlorine   additional leak
1998   9742 Discovery Drive    DR Horton, Inc.       Miramar       Converse   Chlorine   additional leak

1999 9818 Appellate Way        DR Horton, Inc.       Miramar       Converse   Chlorine      first leak




2000 9822 Common Law           DR Horton, Inc.       Miramar       Converse   Chlorine      first leak




2001   9822 Common Law         DR Horton, Inc.       Miramar       Converse   Chlorine   additional leak
2002   9822 Common Law         DR Horton, Inc.       Miramar       Converse   Chlorine   additional leak
2003   9822 Common Law         DR Horton, Inc.       Miramar       Converse   Chlorine   additional leak
2004   9822 Common Law         DR Horton, Inc.       Miramar       Converse   Chlorine   additional leak
2005   9822 Common Law         DR Horton, Inc.       Miramar       Converse   Chlorine   additional leak
2006   9822 Common Law         DR Horton, Inc.       Miramar       Converse   Chlorine   additional leak
2007   9822 Common Law         DR Horton, Inc.       Miramar       Converse   Chlorine       repipe
               Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 908 of 1053 PageID:
                                                   18473

                         A                      B                          C                 D             E              F
2008 9823 Wolff Run           DR Horton, Inc.                Miramar                     Converse       Chlorine      first leak




2009 9826 Common Law          DR Horton, Inc.                Miramar                     Converse       Chlorine      first leak
2010 9827 Common Law          DR Horton, Inc.                Miramar                     Converse       Chlorine      first leak
2011 9827 Wolff Run           DR Horton, Inc.                Miramar                     Converse       Chlorine      first leak


2012   9827 Wolff Run         DR Horton, Inc.                Miramar                     Converse       Chlorine   additional leak
2013   9827 Wolff Run         DR Horton, Inc.                Miramar                     Converse       Chlorine   additional leak
2014   9827 Wolff Run         DR Horton, Inc.                Miramar                     Converse       Chlorine   additional leak
2015   4115 Dunn Oak          DR Horton, Inc.                Monte Viejo                San Antonio     Chlorine     first leak
2016   4115 Dunn Oak          DR Horton, Inc.                Monte Viejo                San Antonio     Chlorine   additional leak




2017   10915 Cimarron Cove    DR Horton, Inc.                Old Cimarron Trail        Universal City   Chlorine     first leak
2018   10915 Cimarron Cove    DR Horton, Inc.                Old Cimarron Trail        Universal City   Chlorine   additional leak
2019   10915 Cimarron Cove    DR Horton, Inc.                Old Cimarron Trail        Universal City   Chlorine   additional leak
2020   10915 Cimarron Cove    DR Horton, Inc.                Old Cimarron Trail        Universal City   Chlorine   additional leak
2021   10915 Cimarron Cove    DR Horton, Inc.                Old Cimarron Trail        Universal City   Chlorine       repipe
2022   8703 Guilford Cove     DR Horton, Inc.                Old Cimarron Trail        Universal City   Chlorine     first leak
2023   1223 Ashbury Bay       KB Homes                       Quarry At Iron Mountain    San Antonio                  first leak
2024   1141 Madrone           Koehn Development Co. (Comal CuRancho del Lago              Fischer       Chlorine     first leak
                              Koehn Development Co. (Comal
2025 1141 Madrone             Custom Homes)                  Rancho del Lago              Fischer       Chlorine   additional leak
2026 106 Perch Manor          DR Horton, Inc.                Redbird Ranch             Medina County    Chlorine     first leak

2027 110 Blackmon Cove        DR Horton, Inc.                Redbird Ranch             Medina County    Chlorine      first leak

2028 110 Blackmon Cove        DR Horton, Inc.                Redbird Ranch             Medina County    Chlorine   additional leak
2029 110 Blackmon Cove        DR Horton, Inc.                Redbird Ranch             Medina County    Chlorine   additional leak




2030   110 Blackmon Cove      DR Horton, Inc.                Redbird Ranch             Medina County    Chlorine   additional leak
2031   110 Blackmon Cove      DR Horton, Inc.                Redbird Ranch             Medina County    Chlorine   additional leak
2032   110 Blackmon Cove      DR Horton, Inc.                Redbird Ranch             Medina County    Chlorine   additional leak
2033   110 Blackmon Cove      DR Horton, Inc.                Redbird Ranch             Medina County    Chlorine       repipe
2034   110 Golden Wren        DR Horton, Inc.                Redbird Ranch             Medina County    Chlorine     first leak

2035 110 Nesting Canyon       DR Horton, Inc.                Redbird Ranch             Medina County    Chlorine      first leak
2036 111 Perch Horizon        DR Horton, Inc.                Redbird Ranch             Medina County    Chlorine      first leak

2037   111 Perch Horizon      DR Horton, Inc.                Redbird Ranch             Medina County    Chlorine   additional leak
2038   111 Perch Horizon      DR Horton, Inc.                Redbird Ranch             Medina County    Chlorine   additional leak
2039   112 Quiet Elk          DR Horton, Inc.                Redbird Ranch             Medina County    Chlorine     first leak
2040   113 Reeves Garden      DR Horton, Inc.                Redbird Ranch             Medina County    Chlorine     first leak
2041   115 Katherine Way      DR Horton, Inc.                Redbird Ranch             Medina County    Chlorine     first leak


2042 116 Nesting Canyon       DR Horton, Inc.                Redbird Ranch             Medina County    Chlorine      first leak


2043 118 Osprey Haven         DR Horton, Inc.                Redbird Ranch              San Antonio     Chlorine      first leak




2044   118 Golden Wren        DR Horton, Inc.                Redbird Ranch             Medina County    Chlorine     first leak
2045   118 Perch Manor        DR Horton, Inc.                Redbird Ranch              San Antonio     Chlorine     first leak
2046   118 Perch Manor        DR Horton, Inc.                Redbird Ranch              San Antonio     Chlorine   additional leak
2047   118 Perch Manor        DR Horton, Inc.                Redbird Ranch              San Antonio     Chlorine   additional leak
               Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 909 of 1053 PageID:
                                                   18474

                          A                     B               C        D             E              F



2048 119 Quiet Elk            DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine      first leak

2049   120 Blackmon Cove      DR Horton, Inc.       Redbird Ranch   Medina County   Chlorine     first leak
2050   120 Blackmon Cove      DR Horton, Inc.       Redbird Ranch   Medina County   Chlorine   additional leak
2051   120 Blackmon Cove      DR Horton, Inc.       Redbird Ranch   Medina County   Chlorine   additional leak
2052   120 Blackmon Cove      DR Horton, Inc.       Redbird Ranch   Medina County   Chlorine       repipe

2053 124 Golden Wren          DR Horton, Inc.       Redbird Ranch   Medina County   Chlorine      first leak




2054 124 Golden Wren          DR Horton, Inc.       Redbird Ranch   Medina County   Chlorine   additional leak


2055   124 Golden Wren        DR Horton, Inc.       Redbird Ranch   Medina County   Chlorine   additional leak
2056   127 Golden Wren        DR Horton, Inc.       Redbird Ranch   Medina County   Chlorine     first leak
2057   127 Osprey Haven       DR Horton, Inc.       Redbird Ranch   Medina County   Chlorine     first leak
2058   127 Osprey Haven       DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine   additional leak
2059   127 Osprey Haven       DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine   additional leak


2060 127 Osprey Haven         DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine   additional leak
2061 127 Osprey Haven         DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine       repipe

2062   128 Blackmon Cove      DR Horton, Inc.       Redbird Ranch   Medina County   Chlorine     first leak
2063   128 Blackmon Cove      DR Horton, Inc.       Redbird Ranch   Medina County   Chlorine   additional leak
2064   128 Blackmon Cove      DR Horton, Inc.       Redbird Ranch   Medina County   Chlorine   additional leak
2065   128 Blackmon Cove      DR Horton, Inc.       Redbird Ranch   Medina County   Chlorine       repipe
2066   130 Osprey Haven       DR Horton, Inc.       Redbird Ranch   Medina County   Chlorine     first leak

2067   130 Osprey Haven       DR Horton, Inc.       Redbird Ranch   Medina County   Chlorine   additional leak
2068   130 Osprey Haven       DR Horton, Inc.       Redbird Ranch   Medina County   Chlorine   additional leak
2069   130 Osprey Haven       DR Horton, Inc.       Redbird Ranch   Medina County   Chlorine   additional leak
2070   130 Osprey Haven       DR Horton, Inc.       Redbird Ranch   Medina County   Chlorine   additional leak
2071   130 Osprey Haven       DR Horton, Inc.       Redbird Ranch   Medina County   Chlorine       repipe
2072   132 Blackmon Cove      DR Horton, Inc.       Redbird Ranch   Medina County   Chlorine     first leak
2073   132 Blackmon Cove      DR Horton, Inc.       Redbird Ranch   Medina County   Chlorine   additional leak
2074   132 Blackmon Cove      DR Horton, Inc.       Redbird Ranch   Medina County   Chlorine   additional leak
2075   132 Blackmon Cove      DR Horton, Inc.       Redbird Ranch   Medina County   Chlorine       repipe
2076   136 Katherine Way      DR Horton, Inc.       Redbird Ranch   Medina County   Chlorine     first leak
2077   136 Katherine Way      DR Horton, Inc.       Redbird Ranch   Medina County   Chlorine   additional leak
2078   135 Coopers Hawk       DR Horton, Inc.       Redbird Ranch   Medina County   Chlorine     first leak
2079   138 Osprey Haven       DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine     first leak




2080 138 Osprey Haven         DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine   additional leak


2081   138 Osprey Haven       DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine   additional leak
2082   138 Osprey Haven       DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine   additional leak
2083   138 Osprey Haven       DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine       repipe
2084   139 Reeves Garden      DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine     first leak
2085   139 Reeves Garden      DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine   additional leak
2086   139 Reeves Garden      DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine   additional leak
2087   139 Reeves Garden      DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine       repipe

2088 141 Summer Tanager       DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine      first leak

2089 141 Summer Tanager       DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine   additional leak
2090 142 Finch Knoll          DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine     first leak
                Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 910 of 1053 PageID:
                                                    18475

                           A                     B               C        D             E              F




2091   142 Perch Horizon       DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine     first leak
2092   143 Quiet Elk           DR Horton, Inc.       Redbird Ranch   Medina County   Chlorine     first leak
2093   143 Quiet Elk           DR Horton, Inc.       Redbird Ranch   Medina County   Chlorine   additional leak
2094   146 Osprey Haven        DR Horton, Inc.       Redbird Ranch   Medina County   Chlorine     first leak




2095   149 Katherine Way       DR Horton, Inc.       Redbird Ranch   Medina County   Chlorine     first leak
2096   149 Katherine Way       DR Horton, Inc.       Redbird Ranch   Medina County   Chlorine   additional leak
2097   14902 Laudie Fox        DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine     first leak
2098   14902 Laudie Fox        DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine   additional leak
2099   14902 Laudie Fox        DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine       repipe
2100   14907 Laudie Fox        DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine     first leak
2101   14907 Laudie Fox        DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine   additional leak


2102   14907 Laudie Fox        DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine   additional leak
2103   14910 Laudie Fox        DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine     first leak
2104   14910 Laudie Fox        DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine   additional leak
2105   14910 Laudie Fox        DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine   additional leak
2106   14910 Laudie Fox        DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine   additional leak
2107   14910 Laudie Fox        DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine   additional leak
2108   14910 Laudie Fox        DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine   additional leak
2109   14910 Laudie Fox        DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine   additional leak


2110   14910 Laudie Fox        DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine   additional leak
2111   14910 Laudie Fox        DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine       repipe
2112   14918 Laudie Fox        DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine     first leak
2113   14926 Laudie Fox        DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine     first leak




2114 14926 Laudie Fox          DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine   additional leak




2115   14926 Laudie Fox        DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine   additional leak
2116   14926 Laudie Fox        DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine   additional leak
2117   14926 Laudie Fox        DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine   additional leak
2118   14926 Laudie Fox        DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine       repipe
2119   15018 Redbird Pass      DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine     first leak
2120   15018 Redbird Pass      DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine   additional leak
2121   15018 Redbird Pass      DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine       repipe
2122   15023 Redbird Pass      DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine     first leak
2123   15027 Redbird Pass      DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine     first leak
2124   15027 Redbird Pass      DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine   additional leak
2125   15027 Redbird Pass      DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine   additional leak
2126   15027 Redbird Pass      DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine   additional leak
2127   15027 Redbird Pass      DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine   additional leak
2128   15027 Redbird Pass      DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine       repipe
2129   15030 Redbird Pass      DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine     first leak
2130   15030 Redbird Pass      DR Horton, Inc.       Redbird Ranch                              additional leak




2131 15038 Redbird Pass        DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine      first leak
2132 151 Osprey Haven          DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine      first leak


2133 151 Osprey Haven          DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine   additional leak
2134 151 Osprey Haven          DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine   additional leak
               Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 911 of 1053 PageID:
                                                   18476

                        A                       B              C        D            E              F
2135 151 Osprey Haven         DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak
2136 15114 Wingheart          DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine     first leak


2137   152 Nesting Canyon     DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine     first leak
2138   152 Nesting Canyon     DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak
2139   152 Nesting Canyon     DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak
2140   152 Nesting Canyon     DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak
2141   152 Nesting Canyon     DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak
2142   152 Nesting Canyon     DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine       repipe


2143   15210 Redbird Manor    DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine     first leak
2144   15302 Redbird Ledge    DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine     first leak
2145   15302 Redbird Ledge    DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak
2146   15302 Redbird Ledge    DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak
2147   15302 Redbird Ledge    DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak
2148   15302 Redbird Ledge    DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak
2149   15302 Redbird Ledge    DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine       repipe

2150   15302 Zebra Dale       DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine     first leak
2151   15302 Zebra Dale       DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak
2152   15302 Zebra Dale       DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak
2153   15302 Zebra Dale       DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak
2154   15302 Zebra Dale       DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak
2155   15302 Zebra Dale       DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine       repipe
2156   15314 Nesting Way      DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine     first leak
2157   15315 Redbird Ledge    DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine     first leak

2158   15315 Redbird Ledge    DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak
2159   15315 Redbird Ledge    DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak
2160   15315 Redbird Ledge    DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak
2161   15315 Redbird Ledge    DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak
2162   15315 Redbird Ledge    DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine       repipe
2163   15318 Nesting Way      DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine     first leak
2164   15318 Nesting Way      DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak
2165   15318 Nesting Way      DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak
2166   15318 Nesting Way      DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak
2167   15322 Nesting Way      DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine     first leak
2168   15322 Nesting Way      DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak
2169   15322 Nesting Way      DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak
2170   15322 Nesting Way      DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine       repipe
2171   15322 Redbird Manor    DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine     first leak




2172   15327 Nesting Way      DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine     first leak
2173   15327 Nesting Way      DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak
2174   15327 Nesting Way      DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak
2175   15327 Nesting Way      DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak
2176   15327 Nesting Way      DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine       repipe




2177 15339 Nesting Way        DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine     first leak
2178 15339 Nesting Way        DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak


2179   15339 Nesting Way      DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak
2180   15339 Nesting Way      DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak
2181   15339 Nesting Way      DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine       repipe
2182   15346 Nesting Way      DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine     first leak
2183   15346 Nesting Way      DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak
2184   15346 Nesting Way      DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak
               Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 912 of 1053 PageID:
                                                   18477

                          A                     B               C       D            E              F




2185 154 Grosbeak Way         DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine     first leak
2186 154 Grosbeak Way         DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak

2187   154 Grosbeak Way       DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak
2188   154 Grosbeak Way       DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine       repipe
2189   154 Osprey Haven       DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine     first leak
2190   154 Osprey Haven       DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak
2191   154 Osprey Haven       DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak
2192   154 Osprey Haven       DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak
2193   154 Osprey Haven       DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak


2194 154 Osprey Haven         DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak


2195 154 Osprey Haven         DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak
2196 154 Osprey Haven         DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine       repipe
2197 15419 Finch Circle       DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine     first leak


2198 15423 Soaring Mesa       DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine     first leak
2199 15423 Soaring Mesa       DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak

2200   15423 Soaring Mesa     DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak
2201   15423 Soaring Mesa     DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak
2202   15423 Soaring Mesa     DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine       repipe
2203   15442 Grosbeak Pass    DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine     first leak
2204   15442 Grosbeak Pass    DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak
2205   15442 Grosbeak Pass    DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak
2206   15442 Grosbeak Pass    DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine       repipe
2207   155 Katherine Way      DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine     first leak
2208   155 Katherine Way      DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak


2209 155 Nesting Garden       DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine      first leak


2210   155 Nesting Garden     DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak
2211   155 Nesting Garden     DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak
2212   158 Osprey Haven       DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine     first leak
2213   158 Osprey Haven       DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak
2214   158 Osprey Haven       DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak
2215   158 Osprey Haven       DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak
2216   158 Osprey Haven       DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak
2217   158 Osprey Haven       DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak
2218   158 Osprey Haven       DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak
2219   158 Osprey Haven       DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak
2220   158 Osprey Haven       DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak
2221   158 Osprey Haven       DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak
2222   158 Osprey Haven       DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak
2223   158 Osprey Haven       DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak
2224   158 Osprey Haven       DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak
2225   158 Osprey Haven       DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine       repipe
2226   159 Osprey Haven       DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine     first leak
2227   159 Osprey Haven       DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak
2228   159 Osprey Haven       DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak
2229   159 Osprey Haven       DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine       repipe




2230 160 Finch Knoll          DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine      first leak
2231 160 Finch Knoll          DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine        repipe
2232 162 Cardinal Way         DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine      first leak
               Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 913 of 1053 PageID:
                                                   18478

                          A                     B               C        D             E              F
2233 162 Cardinal Way         DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine   additional leak
2234 162 Cardinal Way         DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine       repipe

2235 162 Katherine Way        DR Horton, Inc.       Redbird Ranch                                 first leak




2236 162 Katherine Way        DR Horton, Inc.       Redbird Ranch                              additional leak




2237 162 Osprey Haven         DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine     first leak
2238 162 Osprey Haven         DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine   additional leak




2239   162 Osprey Haven       DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine   additional leak
2240   162 Osprey Haven       DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine   additional leak
2241   162 Osprey Haven       DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine   additional leak
2242   162 Osprey Haven       DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine   additional leak
2243   162 Osprey Haven       DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine   additional leak
2244   162 Osprey Haven       DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine   additional leak
2245   162 Osprey Haven       DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine       repipe

2246 169 Quiet Elk            DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine      first leak

2247 169 Quiet Elk            DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine   additional leak
2248 170 Cardinal Way         DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine     first leak
2249 170 Cardinal Way         DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine       repipe

2250   175 Katherine Way      DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine     first leak
2251   175 Katherine Way      DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine   additional leak
2252   175 Katherine Way      DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine   additional leak
2253   175 Nesting Garden     DR Horton, Inc.       Redbird Ranch   Medina County   Chlorine     first leak
2254   175 Nesting Garden     DR Horton, Inc.       Redbird Ranch   Medina County   Chlorine   additional leak
2255   175 Nesting Garden     DR Horton, Inc.       Redbird Ranch   Medina County   Chlorine   additional leak
2256   175 Nesting Garden     DR Horton, Inc.       Redbird Ranch   Medina County   Chlorine   additional leak
2257   175 Nesting Garden     DR Horton, Inc.       Redbird Ranch   Medina County   Chlorine   additional leak
2258   175 Nesting Garden     DR Horton, Inc.       Redbird Ranch   Medina County   Chlorine   additional leak
2259   175 Nesting Garden     DR Horton, Inc.       Redbird Ranch   Medina County   Chlorine   additional leak


2260 175 Nesting Garden       DR Horton, Inc.       Redbird Ranch   Medina County   Chlorine   additional leak
2261 175 Nesting Garden       DR Horton, Inc.       Redbird Ranch   Medina County   Chlorine   additional leak
2262 175 Nesting Garden       DR Horton, Inc.       Redbird Ranch   Medina County   Chlorine   additional leak


2263 175 Nesting Garden       DR Horton, Inc.       Redbird Ranch   Medina County   Chlorine   additional leak




2264 175 Nesting Garden       DR Horton, Inc.       Redbird Ranch   Medina County   Chlorine   additional leak
2265 175 Nesting Garden       DR Horton, Inc.       Redbird Ranch   Medina County   Chlorine   additional leak


2266 175 Nesting Garden       DR Horton, Inc.       Redbird Ranch   Medina County   Chlorine   additional leak
2267 175 Nesting Garden       DR Horton, Inc.       Redbird Ranch   Medina County   Chlorine   additional leak




2268   175 Nesting Garden     DR Horton, Inc.       Redbird Ranch   Medina County   Chlorine   additional leak
2269   175 Nesting Garden     DR Horton, Inc.       Redbird Ranch   Medina County   Chlorine   additional leak
2270   175 Nesting Garden     DR Horton, Inc.       Redbird Ranch   Medina County   Chlorine   additional leak
2271   175 Nesting Garden     DR Horton, Inc.       Redbird Ranch   Medina County   Chlorine   additional leak
               Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 914 of 1053 PageID:
                                                   18479

                        A                       B               C        D             E              F
2272   175 Nesting Garden     DR Horton, Inc.       Redbird Ranch   Medina County   Chlorine       repipe
2273   176 Cita Roost         DR Horton, Inc.       Redbird Ranch   Medina County   Chlorine     first leak
2274   176 Cita Roost         DR Horton, Inc.       Redbird Ranch   Medina County   Chlorine   additional leak
2275   176 Cita Roost         DR Horton, Inc.       Redbird Ranch   Medina County   Chlorine   additional leak
2276   176 Cita Roost         DR Horton, Inc.       Redbird Ranch   Medina County   Chlorine   additional leak
2277   176 Cita Roost         DR Horton, Inc.       Redbird Ranch   Medina County   Chlorine       repipe
2278   177 Perch Horizon      DR Horton, Inc.       Redbird Ranch   Medina County   Chlorine     first leak

2279 180 Nesting Tree         DR Horton, Inc.       Redbird Ranch   Medina County   Chlorine     first leak
2280 180 Nesting Tree         DR Horton, Inc.       Redbird Ranch   Medina County   Chlorine   additional leak
2281 180 Nesting Tree         DR Horton, Inc.       Redbird Ranch   Medina County   Chlorine   additional leak




2282   180 Nesting Tree       DR Horton, Inc.       Redbird Ranch   Medina County   Chlorine   additional leak
2283   180 Nesting Tree       DR Horton, Inc.       Redbird Ranch   Medina County   Chlorine   additional leak
2284   180 Nesting Tree       DR Horton, Inc.       Redbird Ranch   Medina County   Chlorine       repipe
2285   180 Reeves Garden      DR Horton, Inc.       Redbird Ranch   Medina County   Chlorine     first leak
2286   182 Katherine Way      DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine     first leak
2287   182 Katherine Way      DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine   additional leak

2288 182 Katherine Way        DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine   additional leak

2289 182 Katherine Way        DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine   additional leak

2290 182 Katherine Way        DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine   additional leak
2291 182 Katherine Way        DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine   additional leak
2292 182 Katherine Way        DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine   additional leak

2293 182 Katherine Way        DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine   additional leak
2294 182 Katherine Way        DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine   additional leak

2295   182 Katherine Way      DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine   additional leak
2296   182 Katherine Way      DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine   additional leak
2297   182 Katherine Way      DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine   additional leak
2298   182 Katherine Way      DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine       repipe




2299   183 Quiet Elk          DR Horton, Inc.       Redbird Ranch   Medina County   Chlorine     first leak
2300   183 Quiet Elk          DR Horton, Inc.       Redbird Ranch   Medina County   Chlorine   additional leak
2301   183 Quiet Elk          DR Horton, Inc.       Redbird Ranch   Medina County   Chlorine   additional leak
2302   183 Quiet Elk          DR Horton, Inc.       Redbird Ranch   Medina County   Chlorine   additional leak
2303   183 Quiet Elk          DR Horton, Inc.       Redbird Ranch   Medina County   Chlorine   additional leak
2304   183 Quiet Elk          DR Horton, Inc.       Redbird Ranch   Medina County   Chlorine   additional leak
2305   183 Quiet Elk          DR Horton, Inc.       Redbird Ranch   Medina County   Chlorine   additional leak
2306   183 Quiet Elk          DR Horton, Inc.       Redbird Ranch   Medina County   Chlorine   additional leak
2307   183 Quiet Elk          DR Horton, Inc.       Redbird Ranch   Medina County   Chlorine   additional leak
2308   183 Quiet Elk          DR Horton, Inc.       Redbird Ranch   Medina County   Chlorine       repipe
2309   185 Perch Horizon      DR Horton, Inc.       Redbird Ranch   Medina County   Chlorine     first leak
2310   187 Golden Wren        DR Horton, Inc.       Redbird Ranch   Medina County   Chlorine     first leak
2311   188 Reeves Garden      DR Horton, Inc.       Redbird Ranch   Medina County   Chlorine     first leak
2312   188 Reeves Garden      DR Horton, Inc.       Redbird Ranch   Medina County   Chlorine   additional leak
2313   188 Reeves Garden      DR Horton, Inc.       Redbird Ranch   Medina County   Chlorine   additional leak

2314 188 Reeves Garden        DR Horton, Inc.       Redbird Ranch   Medina County   Chlorine   additional leak
2315 188 Reeves Garden        DR Horton, Inc.       Redbird Ranch   Medina County   Chlorine   additional leak


2316 189 Katherine Way        DR Horton, Inc.       Redbird Ranch   Medina County   Chlorine      first leak

2317   189 Katherine Way      DR Horton, Inc.       Redbird Ranch   Medina County   Chlorine   additional leak
2318   189 Katherine Way      DR Horton, Inc.       Redbird Ranch   Medina County   Chlorine   additional leak
2319   189 Reeves Garden      DR Horton, Inc.       Redbird Ranch   Medina County   Chlorine     first leak
2320   189 Reeves Garden      DR Horton, Inc.       Redbird Ranch   Medina County   Chlorine   additional leak
               Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 915 of 1053 PageID:
                                                   18480

                        A                       B               C        D             E              F




2321   189 Reeves Garden      DR Horton, Inc.       Redbird Ranch   Medina County   Chlorine   additional leak
2322   189 Reeves Garden      DR Horton, Inc.       Redbird Ranch   Medina County   Chlorine   additional leak
2323   189 Reeves Garden      DR Horton, Inc.       Redbird Ranch   Medina County   Chlorine   additional leak
2324   189 Reeves Garden      DR Horton, Inc.       Redbird Ranch   Medina County   Chlorine       repipe

2325 191 Quiet Elk            DR Horton, Inc.       Redbird Ranch   Medina County   Chlorine     first leak
2326 191 Quiet Elk            DR Horton, Inc.       Redbird Ranch   Medina County   Chlorine   additional leak
2327 194 Summer Tanager       DR Horton, Inc.       Redbird Ranch   Medina County   Chlorine     first leak




2328 196 Reeves Garden        DR Horton, Inc.       Redbird Ranch   Medina County   Chlorine      first leak

2329 196 Reeves Garden        DR Horton, Inc.       Redbird Ranch   Medina County   Chlorine   additional leak
2330 196 Reeves Garden        DR Horton, Inc.       Redbird Ranch   Medina County   Chlorine   additional leak
2331 196 Reeves Garden        DR Horton, Inc.       Redbird Ranch   Medina County   Chlorine       repipe




2332 198 Cita Roost           DR Horton, Inc.       Redbird Ranch   Medina County   Chlorine      first leak

2333 198 Cita Roost           DR Horton, Inc.       Redbird Ranch   Medina County   Chlorine   additional leak


2334   198 Cita Roost         DR Horton, Inc.       Redbird Ranch   Medina County   Chlorine   additional leak
2335   198 Cita Roost         DR Horton, Inc.       Redbird Ranch   Medina County   Chlorine   additional leak
2336   198 Cita Roost         DR Horton, Inc.       Redbird Ranch   Medina County   Chlorine   additional leak
2337   202 Red Quill Nest     DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine     first leak
2338   203 Perch Meadow       DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine     first leak


2339   203 Reeves Garden      DR Horton, Inc.       Redbird Ranch   Medina County   Chlorine     first leak
2340   203 Reeves Garden      DR Horton, Inc.       Redbird Ranch   Medina County   Chlorine   additional leak
2341   203 Reeves Garden      DR Horton, Inc.       Redbird Ranch   Medina County   Chlorine   additional leak
2342   206 Reeves Garden      DR Horton, Inc.       Redbird Ranch   Medina County   Chlorine     first leak
2343   206 Wing Falls         DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine     first leak
2344   206 Wing Falls         DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine   additional leak
2345   206 Wing Falls         DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine   additional leak
2346   206 Wing Falls         DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine   additional leak
2347   206 Wing Falls         DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine   additional leak
2348   206 Wing Falls         DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine   additional leak
2349   206 Wing Falls         DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine   additional leak
2350   206 Wing Falls         DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine   additional leak
2351   206 Wing Falls         DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine       repipe
2352   207 Cardinal Song      DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine     first leak
2353   210 Perch Meadow       DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine     first leak
2354   210 Perch Meadow       DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine   additional leak
2355   210 Perch Meadow       DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine   additional leak




2356   210 Perch Meadow       DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine   additional leak
2357   210 Perch Meadow       DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine   additional leak
2358   210 Perch Meadow       DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine   additional leak
2359   210 Perch Meadow       DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine   additional leak
2360   210 Perch Meadow       DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine   additional leak
2361   210 Perch Meadow       DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine   additional leak
2362   210 Perch Meadow       DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine   additional leak

2363 210 Perch Meadow         DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine   additional leak
2364 210 Perch Meadow         DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine   additional leak
2365 210 Perch Meadow         DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine   additional leak
                Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 916 of 1053 PageID:
                                                    18481

                            A                     B               C       D            E              F

2366   210 Perch Meadow         DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak
2367   210 Perch Meadow         DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak
2368   210 Perch Meadow         DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine       repipe
2369   213 Reeves Garden        DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine     first leak
2370   214 Nesting Canyon       DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine     first leak

2371 214 Nesting Canyon         DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak
2372 214 Nesting Canyon         DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak




2373   214 Nesting Canyon       DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak
2374   214 Nesting Canyon       DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak
2375   214 Nesting Canyon       DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine       repipe
2376   214 Redbird Song         DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine     first leak
2377   218 Red Quill Nest       DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine     first leak
2378   221 Reeves Garden        DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine     first leak




2379 222 Perch Manor            DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine      first leak

2380   222 Perch Manor          DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak
2381   222 Perch Manor          DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak
2382   222 Perch Manor          DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak
2383   222 Perch Manor          DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak
2384   222 Perch Manor          DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak
2385   222 Perch Manor          DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak
2386   222 Perch Manor          DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine       repipe
2387   222 Perch Meadow         DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine     first leak
2388   222 Perch Meadow         DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak
2389   222 Reeves Garden        DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine     first leak
2390   222 Wing Falls           DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine     first leak




2391 222 Wing Falls             DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak
2392 222 Wing Falls             DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak
2393 222 Wing Falls             DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak

2394   222 Wing Falls           DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak
2395   222 Wing Falls           DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak
2396   222 Wing Falls           DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak
2397   222 Wing Falls           DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak
2398   222 Wing Falls           DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak
2399   222 Wing Falls           DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak
2400   222 Wing Falls           DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine       repipe
2401   223 Red Quill Nest       DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine     first leak
2402   223 Red Quill Nest       DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak
2403   226 Red Quill Nest       DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine     first leak
2404   226 Red Quill Nest       DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak
2405   226 Red Quill Nest       DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak
2406   226 Red Quill Nest       DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak
2407   226 Red Quill Nest       DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak
2408   226 Red Quill Nest       DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine       repipe
2409   226 Wing Falls           DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine     first leak
2410   226 Wing Falls           DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak
2411   226 Wing Falls           DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak
2412   226 Wing Falls           DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak


2413 226 Wing Falls             DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak
2414 226 Wing Falls             DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine       repipe
2415 228 Finch Knoll            DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine     first leak
               Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 917 of 1053 PageID:
                                                   18482

                         A                      B               C       D            E              F
2416   229 Perch Horizon      DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine     first leak
2417   230 Reeves Garden      DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine     first leak
2418   230 Reeves Garden      DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak
2419   230 Reeves Garden      DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak
2420   230 Reeves Garden      DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine       repipe
2421   230 Wing Falls         DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine     first leak
2422   230 Wing Falls         DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak
2423   230 Wing Falls         DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak
2424   230 Wing Falls         DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak




2425   230 Wing Falls         DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak
2426   230 Wing Falls         DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak
2427   230 Wing Falls         DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine       repipe
2428   234 Perch Manor        DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine     first leak
2429   234 Perch Manor        DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak




2430 234 Perch Manor          DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak




2431   234 Perch Manor        DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak
2432   234 Perch Manor        DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak
2433   234 Perch Manor        DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak
2434   234 Perch Manor        DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak
2435   234 Perch Manor        DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak
2436   234 Perch Manor        DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak




2437   234 Perch Manor        DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak
2438   234 Perch Manor        DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak
2439   234 Perch Manor        DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak
2440   234 Perch Manor        DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine       repipe
2441   234 Wing Falls         DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine     first leak

2442   234 Wing Falls         DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak
2443   234 Wing Falls         DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak
2444   234 Wing Falls         DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine       repipe
2445   238 Reeves Garden      DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine     first leak
2446   238 Reeves Garden      DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak
2447   238 Reeves Garden      DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak
2448   238 Reeves Garden      DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak
2449   238 Reeves Garden      DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak
2450   238 Reeves Garden      DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak
2451   238 Reeves Garden      DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak
2452   238 Reeves Garden      DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine       repipe
2453   239 Cardinal Song      DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine     first leak
2454   239 Cardinal Song      DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak
2455   239 Cardinal Song      DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine       repipe




2456 239 Perch Manor          DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine     first leak
2457 239 Perch Manor          DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak




2458   239 Perch Manor        DR Horton, Inc.       Redbird Ranch                            additional leak
2459   245 Perch Manor        DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine     first leak
2460   245 Perch Manor        DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak
2461   245 Perch Manor        DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak
                Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 918 of 1053 PageID:
                                                    18483

                           A                     B               C       D            E              F
2462   245 Perch Manor         DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak
2463   245 Perch Manor         DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak
2464   245 Perch Manor         DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak
2465   246 Perch Manor         DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine     first leak
2466   246 Perch Manor         DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak
2467   246 Perch Manor         DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak


2468 246 Perch Manor           DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak

2469 246 Perch Manor           DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak
2470 246 Perch Manor           DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak
2471 246 Perch Manor           DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine       repipe

2472   246 Wing Falls          DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine     first leak
2473   246 Wing Falls          DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak
2474   247 Cardinal Song       DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine     first leak
2475   247 Cardinal Song       DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak
2476   247 Cardinal Song       DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak




2477 247 Cardinal Song         DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak
2478 247 Cardinal Song         DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak
2479 247 Cardinal Song         DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak




2480 247 Cardinal Song         DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak
2481 247 Cardinal Song         DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak
2482 247 Cardinal Song         DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak


2483 247 Cardinal Song         DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak


2484 247 Cardinal Song         DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak
2485 247 Cardinal Song         DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak

2486   247 Cardinal Song       DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak
2487   247 Cardinal Song       DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak
2488   247 Cardinal Song       DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak
2489   247 Cardinal Song       DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak
2490   247 Cardinal Song       DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine       repipe
2491   257 Perch Manor         DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine     first leak
2492   257 Perch Manor         DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak
2493   257 Perch Manor         DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak
2494   257 Perch Manor         DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak
2495   257 Perch Manor         DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak
2496   257 Perch Manor         DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak
2497   257 Perch Manor         DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine       repipe
2498   260 Reeves Garden       DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine     first leak
2499   260 Reeves Garden       DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak
2500   260 Reeves Garden       DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak
2501   260 Reeves Garden       DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak
2502   260 Reeves Garden       DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak


2503   260 Reeves Garden       DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak
2504   260 Reeves Garden       DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine       repipe
2505   261 Perch Manor         DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine     first leak
2506   261 Perch Manor         DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak
                Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 919 of 1053 PageID:
                                                    18484

                         A                       B               C        D             E              F




2507 261 Perch Manor           DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine   additional leak




2508   261 Perch Manor         DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine   additional leak
2509   261 Perch Manor         DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine       repipe
2510   265 Reeves Garden       DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine     first leak
2511   283 Reeves Garden       DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine     first leak
2512   287 Reeves Garden       DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine     first leak
2513   303 Cardinal Song       DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine     first leak

2514 303 Cardinal Song         DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine   additional leak
2515 303 Cardinal Song         DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine   additional leak
2516 303 Cardinal Song         DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine       repipe

2517   307 Wing Falls          DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine     first leak
2518   307 Wing Falls          DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine   additional leak
2519   310 Wing Falls          DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine     first leak
2520   311 Wing Falls          DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine     first leak
2521   311 Wing Falls          DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine   additional leak
2522   311 Wing Falls          DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine   additional leak
2523   311 Wing Falls          DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine   additional leak
2524   311 Wing Falls          DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine   additional leak
2525   311 Wing Falls          DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine   additional leak

2526   311 Wing Falls          DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine   additional leak
2527   311 Wing Falls          DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine   additional leak
2528   311 Wing Falls          DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine   additional leak
2529   311 Wing Falls          DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine   additional leak
2530   311 Wing Falls          DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine   additional leak
2531   311 Wing Falls          DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine   additional leak




2532 311 Wing Falls            DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine   additional leak

2533 311 Wing Falls            DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine   additional leak

2534 311 Wing Falls            DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine   additional leak
2535 311 Wing Falls            DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine   additional leak
2536 311 Wing Falls            DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine       repipe

2537 312 Perch Horizon         DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine     first leak
2538 314 Soaring Breeze        DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine     first leak
2539 314 Soaring Breeze        DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine   additional leak


2540 318 Cardinal Song         DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine      first leak




2541   318 Cardinal Song       DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine   additional leak
2542   318 Cardinal Song       DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine   additional leak
2543   318 Cardinal Song       DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine   additional leak
2544   318 Cardinal Song       DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine       repipe
2545   318 Perch Horizon       DR Horton, Inc.       Redbird Ranch   Medina County   Chlorine     first leak
2546   318 Perch Horizon       DR Horton, Inc.       Redbird Ranch   Medina County   Chlorine   additional leak
2547   318 Perch Horizon       DR Horton, Inc.       Redbird Ranch   Medina County   Chlorine   additional leak
2548   318 Perch Horizon       DR Horton, Inc.       Redbird Ranch   Medina County   Chlorine   additional leak
2549   318 Perch Horizon       DR Horton, Inc.       Redbird Ranch   Medina County   Chlorine       repipe
2550   318 Redbird Song        DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine     first leak
2551   318 Redbird Song        DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine   additional leak
2552   318 Soaring Breeze      DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine     first leak
                Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 920 of 1053 PageID:
                                                    18485

                       A                         B               C       D            E              F
2553 318 Soaring Breeze        DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak




2554 318 Soaring Breeze        DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak


2555   318 Soaring Breeze      DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak
2556   318 Soaring Breeze      DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak
2557   318 Soaring Breeze      DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak
2558   318 Soaring Breeze      DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak




2559 318 Soaring Breeze        DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak




2560 318 Soaring Breeze        DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak

2561   318 Soaring Breeze      DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak
2562   318 Soaring Breeze      DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak
2563   318 Soaring Breeze      DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine       repipe
2564   323 Cardinal Song       DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine     first leak
2565   323 Cardinal Song       DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak
2566   323 Cardinal Song       DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak
2567   323 Cardinal Song       DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak
2568   323 Cardinal Song       DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine       repipe


2569 326 Redbird Song          DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine      first leak
2570 330 Tree Swallow          DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine      first leak

2571 334 Cardinal Song         DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine      first leak


2572   334 Soaring Breeze      DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine     first leak
2573   334 Soaring Breeze      DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak
2574   334 Soaring Breeze      DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak
2575   334 Soaring Breeze      DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine       repipe
2576   335 Cardinal Song       DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine     first leak
2577   335 Soaring Breeze      DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine     first leak
2578   335 Soaring Breeze      DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak
2579   362 Perch Horizon       DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine     first leak
2580   362 Perch Horizon       DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak
2581   362 Perch Horizon       DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak
2582   362 Perch Horizon       DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine       repipe
2583   403 Perch Horizon       DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine     first leak


2584 403 Perch Horizon         DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak

2585 403 Perch Horizon         DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak

2586   403 Perch Horizon       DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak
2587   403 Perch Horizon       DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine       repipe
2588   403 Rebird Chase        DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine     first leak
2589   410 Perch Meadow        DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine     first leak
2590   411 Perch Horizon       DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine     first leak
2591   411 Perch Horizon       DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak
2592   411 Perch Horizon       DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak
2593   411 Perch Horizon       DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak
2594   411 Perch Horizon       DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine       repipe
2595   411 Red Quill Nest      DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine     first leak
2596   411 Redbrid Chase       DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine     first leak
                Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 921 of 1053 PageID:
                                                    18486

                           A                     B              C         D             E              F
2597   415 Perch Meadow        DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine     first leak
2598   415 Redbird Chase       DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine     first leak
2599   419 Perch Meadow        DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine     first leak
2600   419 Perch Meadow        DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine   additional leak
2601   419 Red Quill Nest      DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine     first leak
2602   419 Red Quill Nest      DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine   additional leak
2603   419 Red Quill Nest      DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine   additional leak
2604   419 Red Quill Nest      DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine   additional leak
2605   419 Red Quill Nest      DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine   additional leak
2606   423 Perch Meadow        DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine     first leak


2607 423 Red Quill Nest        DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine     first leak
2608 423 Red Quill Nest        DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine   additional leak
2609 423 Redbird Chase         DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine     first leak


2610   423 Redbird Chase       DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine   additional leak
2611   423 Redbird Chase       DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine   additional leak
2612   423 Redbird Chase       DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine   additional leak
2613   423 Redbird Chase       DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine       repipe
2614   427 Perch Meadow        DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine     first leak

2615   427 Perch Meadow        DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine   additional leak
2616   427 Perch Meadow        DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine   additional leak
2617   427 Perch Meadow        DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine       repipe
2618   427 Red Quill Nest      DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine     first leak
2619   427 Red Quill Nest      DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine   additional leak

2620   430 Perch Meadow        DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine     first leak
2621   430 Perch Meadow        DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine   additional leak
2622   430 Perch Meadow        DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine   additional leak
2623   430 Perch Meadow        DR Horton, Inc.       Redbird Ranch                                  repipe
2624   430 Redbird Song        DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine     first leak
2625   430 Redbird Song        DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine   additional leak
2626   431 Redbird Chase       DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine     first leak
2627   431 Redbird Chase       DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine   additional leak
2628   434 Perch Meadow        DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine     first leak
2629   438 Perch Meadow        DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine     first leak
2630   438 Perch Meadow        DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine   additional leak




2631   438 Redbird Song        DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine     first leak
2632   438 Redbird Song        DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine   additional leak
2633   438 Redbird Song        DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine   additional leak
2634   438 Redbird Song        DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine   additional leak
2635   438 Redbird Song        DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine   additional leak
2636   438 Redbird Song        DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine   additional leak
2637   438 Redbird Song        DR Horton, Inc.       Redbird Ranch                                  repipe
2638   445 Perch Horizon       DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine     first leak
2639   445 Perch Horizon       DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine   additional leak
2640   445 Perch Horizon       DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine   additional leak
2641   445 Perch Horizon       DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine       repipe


2642   447 Redbird Chase       DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine     first leak
2643   447 Redbird Chase       DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine   additional leak
2644   447 Redbird Chase       DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine   additional leak
2645   447 Redbird Chase       DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine       repipe

2646 461 Perch Horizon         DR Horton, Inc.       Redbird Ranch   Medina County   Chlorine     first leak
2647 461 Perch Horizon         DR Horton, Inc.       Redbird Ranch   Medina County   Chlorine   additional leak
2648 461 Perch Horizon         DR Horton, Inc.       Redbird Ranch   Medina County   Chlorine   additional leak
                Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 922 of 1053 PageID:
                                                    18487

                          A                      B               C        D             E              F




2649 461 Perch Horizon         DR Horton, Inc.       Redbird Ranch   Medina County   Chlorine   additional leak

2650 461 Perch Horizon         DR Horton, Inc.       Redbird Ranch   Medina County   Chlorine   additional leak
2651 461 Perch Horizon         DR Horton, Inc.       Redbird Ranch   Medina County   Chlorine   additional leak


2652 461 Perch Horizon         DR Horton, Inc.       Redbird Ranch   Medina County   Chlorine   additional leak
2653 461 Perch Horizon         DR Horton, Inc.       Redbird Ranch   Medina County   Chlorine       repipe


2654   467 Perch Horizon       DR Horton, Inc.       Redbird Ranch   Medina County   Chlorine     first leak
2655   473 Perch Horizon       DR Horton, Inc.       Redbird Ranch   Medina County   Chlorine     first leak
2656   473 Perch Horizon       DR Horton, Inc.       Redbird Ranch   Medina County   Chlorine   additional leak
2657   495 Perch Horizon       DR Horton, Inc.       Redbird Ranch   Medina County   Chlorine     first leak
2658   495 Perch Horizon       DR Horton, Inc.       Redbird Ranch   Medina County   Chlorine       repipe
2659   503 Perch Meadow        DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine     first leak




2660   503 Perch Meadow        DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine   additional leak
2661   503 Perch Meadow        DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine   additional leak
2662   503 Perch Meadow        DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine   additional leak
2663   503 Perch Meadow        DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine   additional leak
2664   503 Perch Meadow        DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine   additional leak
2665   503 Perch Meadow        DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine       repipe
2666   503 Red Quill Nest      DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine     first leak
2667   503 Red Quill Nest      DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine   additional leak
2668   503 Red Quill Nest      DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine   additional leak
2669   503 Red Quill Nest      DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine   additional leak
2670   503 Red Quill Nest      DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine   additional leak
2671   503 Red Quill Nest      DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine   additional leak
2672   503 Red Quill Nest      DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine       repipe
2673   507 Perch Meadow        DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine     first leak
2674   507 Perch Meadow        DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine   additional leak
2675   507 Red Quill Nest      DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine     first leak


2676 507 Red Quill Nest        DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine   additional leak
2677 507 Red Quill Nest        DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine   additional leak


2678   507 Red Quill Nest      DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine   additional leak
2679   507 Red Quill Nest      DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine   additional leak
2680   507 Red Quill Nest      DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine       repipe
2681   511 Perch Meadow        DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine     first leak
2682   511 Perch Meadow        DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine   additional leak
2683   511 Perch Meadow        DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine   additional leak

2684 511 Perch Meadow          DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine   additional leak




2685   511 Perch Meadow        DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine   additional leak
2686   511 Perch Meadow        DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine   additional leak
2687   511 Perch Meadow        DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine   additional leak
2688   511 Perch Meadow        DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine       repipe
2689   511 Red Quill Nest      DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine     first leak
2690   511 Red Quill Nest      DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine   additional leak
2691   515 Red Quill Nest      DR Horton, Inc.       Redbird Ranch    San Antonio    Chlorine     first leak
               Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 923 of 1053 PageID:
                                                   18488

                          A                     B               C       D            E              F




2692 519 Red Quill Nest       DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine      first leak


2693 520 Perch Meadow         DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine     first leak
2694 520 Perch Meadow         DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak
2695 523 Red Quill Nest       DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine     first leak

2696   527 Perch Meadow       DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine     first leak
2697   530 Perch Meadow       DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine     first leak
2698   530 Perch Meadow       DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak
2699   530 Perch Meadow       DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak

2700 530 Perch Meadow         DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak
2701 530 Perch Meadow         DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak


2702   530 Perch Meadow       DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak
2703   530 Perch Meadow       DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine       repipe
2704   534 Red Quill Nest     DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine     first leak
2705   535 Perch Meadow       DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine     first leak
2706   535 Red Quill Nest     DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine     first leak




2707 535 Red Quill Nest       DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak
2708 535 Red Quill Nest       DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak
2709 535 Red Quill Nest       DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak




2710 535 Red Quill Nest       DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak
2711 535 Red Quill Nest       DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine       repipe
2712 536 Perch Meadow         DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine     first leak

2713   539 Perch Meadow       DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine     first leak
2714   539 Red Quill Nest     DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine     first leak
2715   539 Red Quill Nest     DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak
2716   539 Red Quill Nest     DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak
2717   539 Red Quill Nest     DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak
2718   542 Red Quill Nest     DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine     first leak


2719 542 Red Quill Nest       DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak

2720 542 Red Quill Nest       DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak
2721 543 Perch Meadow         DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine     first leak
2722 543 Perch Meadow         DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak




2723   543 Perch Meadow       DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak
2724   543 Perch Meadow       DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak
2725   543 Perch Meadow       DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak
2726   543 Perch Meadow       DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak
2727   543 Perch Meadow       DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak
2728   543 Perch Meadow       DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak
2729   543 Perch Meadow       DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak
2730   543 Perch Meadow       DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak
2731   543 Perch Meadow       DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine       repipe
                Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 924 of 1053 PageID:
                                                    18489

                            A                     B               C       D            E              F




2732   543 Red Quill Nest       DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine     first leak
2733   543 Red Quill Nest       DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak
2734   548 Red Quill Nest       DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine     first leak
2735   548 Red Quill Nest       DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak

2736   548 Red Quill Nest       DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak
2737   548 Red Quill Nest       DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak
2738   548 Red Quill Nest       DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine       repipe
2739   552 Red Quill Nest       DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine     first leak
2740   552 Red Quill Nest       DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak
2741   552 Red Quill Nest       DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak
2742   552 Red Quill Nest       DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak
2743   552 Red Quill Nest       DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak
2744   552 Red Quill Nest       DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak
2745   552 Red Quill Nest       DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak

2746   552 Red Quill Nest       DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak
2747   552 Red Quill Nest       DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine       repipe
2748   555 Perch Meadow         DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine     first leak
2749   555 Perch Meadow         DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak
2750   555 Perch Meadow         DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak




2751   555 Perch Meadow         DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak
2752   555 Perch Meadow         DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak
2753   555 Perch Meadow         DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak
2754   555 Perch Meadow         DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak
2755   555 Perch Meadow         DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine       repipe
2756   564 Red Quill Nest       DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine     first leak
2757   567 Perch Meadow         DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine     first leak
2758   567 Perch Meadow         DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak
2759   567 Perch Meadow         DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak


2760   567 Perch Meadow         DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak
2761   567 Perch Meadow         DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine       repipe
2762   602 Broad Elk            DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine     first leak
2763   602 Broad Elk            DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak
2764   602 Broad Elk            DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak
2765   602 Broad Elk            DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak

2766   602 Broad Elk            DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak
2767   618 Broad Elk            DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine     first leak
2768   622 Broad Elk            DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine     first leak
2769   622 Broad Elk            DR Horton, Inc.       Redbird Ranch                 Chlorine   additional leak




2770 622 Broad Elk              DR Horton, Inc.       Redbird Ranch                 Chlorine   additional leak
2771 622 Broad Elk              DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak




2772   622 Broad Elk            DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak
2773   622 Broad Elk            DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak
2774   622 Broad Elk            DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak
2775   622 Broad Elk            DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak
2776   622 Broad Elk            DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine   additional leak
2777   622 Broad Elk            DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine       repipe


2778 702 Broad Elk              DR Horton, Inc.       Redbird Ranch   San Antonio   Chlorine      first leak
                Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 925 of 1053 PageID:
                                                    18490

                        A                        B                C       D            E              F
2779 714 Broad Elk             DR Horton, Inc.        Redbird Ranch   San Antonio   Chlorine      first leak




2780 718 Broad Elk             DR Horton, Inc.        Redbird Ranch   San Antonio   Chlorine     first leak
2781 718 Broad Elk             DR Horton, Inc.        Redbird Ranch   San Antonio   Chlorine   additional leak

2782 718 Broad Elk             DR Horton, Inc.        Redbird Ranch   San Antonio   Chlorine   additional leak




2783 718 Broad Elk             DR Horton, Inc.        Redbird Ranch   San Antonio   Chlorine   additional leak
2784 718 Broad Elk             DR Horton, Inc.        Redbird Ranch   San Antonio   Chlorine       repipe
2785 722 Broad Elk             DR Horton, Inc.        Redbird Ranch   San Antonio   Chlorine     first leak




2786 722 Broad Elk             DR Horton, Inc.        Redbird Ranch   San Antonio   Chlorine   additional leak


2787 722 Broad Elk             DR Horton, Inc.        Redbird Ranch   San Antonio   Chlorine   additional leak
2788 722 Broad Elk             DR Horton, Inc.        Redbird Ranch   San Antonio   Chlorine   additional leak

2789 722 Broad Elk             DR Horton, Inc.        Redbird Ranch   San Antonio   Chlorine   additional leak
2790 722 Broad Elk             DR Horton, Inc.        Redbird Ranch   San Antonio   Chlorine   additional leak


2791 722 Broad Elk             DR Horton, Inc.        Redbird Ranch   San Antonio   Chlorine   additional leak
2792 722 Broad Elk             DR Horton, Inc.        Redbird Ranch   San Antonio   Chlorine       repipe
2793 726 Broad Elk             DR Horton, Inc.        Redbird Ranch   San Antonio   Chlorine     first leak




2794   726 Broad Elk           DR Horton, Inc.        Redbird Ranch   San Antonio   Chlorine   additional leak
2795   726 Broad Elk           DR Horton, Inc.        Redbird Ranch   San Antonio   Chlorine   additional leak
2796   726 Broad Elk           DR Horton, Inc.        Redbird Ranch   San Antonio   Chlorine   additional leak
2797   726 Broad Elk           DR Horton, Inc.        Redbird Ranch   San Antonio   Chlorine       repipe
2798   8451 Cedar Meadows      DR Horton, Inc.        Remuda Ranch    San Antonio                first leak


2799   8451 Cedar Meadows      DR Horton, Inc.        Remuda Ranch    San Antonio              additional leak
2800   4318 Anson Jones        DR Horton, Inc.        Republic Oaks   San Antonio   Chlorine     first leak
2801   4359 Anson Jones        DR Horton, Inc.        Republic Oaks   San Antonio   Chlorine     first leak
2802   4435 Ashbel             DR Horton, Inc.        Republic Oaks   San Antonio   Chlorine     first leak
2803   4526 Harrisburg         DR Horton, Inc.        Republic Oaks   San Antonio   Chlorine     first leak




2804   4546 Harrisburg         DR Horton, Inc.        Republic Oaks   San Antonio   Chlorine     first leak
2805   4546 Harrisburg         DR Horton, Inc.        Republic Oaks   San Antonio   Chlorine   additional leak
2806   4546 Harrisburg         DR Horton, Inc.        Republic Oaks   San Antonio   Chlorine   additional leak
2807   6802 Civilian           DR Horton, Inc.        Republic Oaks   San Antonio   Chlorine     first leak
2808   6810 Civilian           DR Horton, Inc.        Republic Oaks   San Antonio   Chlorine     first leak
2809   6830 Civilian           DR Horton, Inc.        Republic Oaks   San Antonio   Chlorine     first leak
2810   2805 Mineral Springs    Michael Sivage Homes   Riata             Schertz     Chlorine     first leak




2811 2821 Mineral Springs      Michael Sivage Homes   Riata             Schertz     Chlorine      first leak
2812 2900 Red Tip Dr           DR Horton, Inc.        Riata             Schertz     Chlorine      first leak




2813 2900 Red Tip Dr           DR Horton, Inc.        Riata             Schertz     Chlorine   additional leak
2814 2900 Red Tip Dr           DR Horton, Inc.        Riata             Schertz     Chlorine   additional leak
                Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 926 of 1053 PageID:
                                                    18491

                         A                       B           C      D          E              F

2815   2900 Red Tip Dr         DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
2816   2900 Red Tip Dr         DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
2817   2900 Red Tip Dr         DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
2818   2900 Red Tip Dr         DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
2819   2900 Red Tip Dr         DR Horton, Inc.       Riata        Schertz   Chlorine       repipe
2820   2908 Red Tip Dr         DR Horton, Inc.       Riata        Schertz   Chlorine     first leak
2821   2908 Red Tip Dr         DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak


2822 2908 Red Tip Dr           DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak

2823 2908 Red Tip Dr           DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak




2824 2908 Red Tip Dr           DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
2825 2908 Red Tip Dr           DR Horton, Inc.       Riata        Schertz   Chlorine       repipe
2826 2912 Mineral Springs      DR Horton, Inc.       Riata        Schertz   Chlorine     first leak

2827 2912 Mineral Springs      DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
2828 2912 Mineral Springs      DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
2829 2916 Red Tip Dr           DR Horton, Inc.       Riata        Schertz   Chlorine     first leak




2830 2916 Red Tip Dr           DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
2831 2916 Red Tip Dr           DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak


2832   2916 Red Tip Dr         DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
2833   2916 Red Tip Dr         DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
2834   2916 Red Tip Dr         DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
2835   2916 Red Tip Dr         DR Horton, Inc.       Riata        Schertz   Chlorine       repipe
2836   2917 Ashwood Rd         DR Horton, Inc.       Riata        Schertz   Chlorine     first leak
2837   2917 Ashwood Rd         DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak




2838   2917 Ashwood Rd         DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
2839   2917 Ashwood Rd         DR Horton, Inc.       Riata        Schertz   Chlorine       repipe
2840   2920 Red Tip Dr         DR Horton, Inc.       Riata        Schertz   Chlorine     first leak
2841   2920 Red Tip Dr         DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
2842   2920 Red Tip Dr         DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
2843   2920 Red Tip Dr         DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
2844   2920 Red Tip Dr         DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak


2845   2920 Red Tip Dr         DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
2846   2920 Red Tip Dr         DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
2847   2920 Red Tip Dr         DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
2848   2920 Red Tip Dr         DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
2849   2920 Red Tip Dr         DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
2850   2920 Red Tip Dr         DR Horton, Inc.       Riata        Schertz   Chlorine       repipe
2851   2921 Ashwood Rd         DR Horton, Inc.       Riata        Schertz   Chlorine     first leak
2852   2921 Ashwood Rd         DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
2853   2921 Ashwood Rd         DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
2854   2921 Ashwood Rd         DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
2855   2921 Ashwood Rd         DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
2856   2921 Ashwood Rd         DR Horton, Inc.       Riata        Schertz   Chlorine       repipe
2857   2925 Ashwood Rd         DR Horton, Inc.       Riata        Schertz   Chlorine     first leak
2858   2925 Ashwood Rd         DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak

2859 2925 Ashwood Rd           DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
2860 2925 Ashwood Rd           DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
                Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 927 of 1053 PageID:
                                                    18492

                         A                       B           C      D          E              F




2861   2925 Ashwood Rd         DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
2862   2925 Ashwood Rd         DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
2863   2925 Ashwood Rd         DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
2864   2925 Ashwood Rd         DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
2865   2925 Ashwood Rd         DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
2866   2925 Ashwood Rd         DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
2867   2925 Ashwood Rd         DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
2868   2925 Ashwood Rd         DR Horton, Inc.       Riata        Schertz   Chlorine       repipe




2869   2928 Red Tip Dr         DR Horton, Inc.       Riata        Schertz   Chlorine     first leak
2870   2928 Red Tip Dr         DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
2871   2928 Red Tip Dr         DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
2872   2928 Red Tip Dr         DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
2873   2928 Red Tip Dr         DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
2874   2928 Red Tip Dr         DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
2875   2928 Red Tip Dr         DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
2876   2928 Red Tip Dr         DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
2877   2928 Red Tip Dr         DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
2878   2928 Red Tip Dr         DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
2879   2928 Red Tip Dr         DR Horton, Inc.       Riata        Schertz   Chlorine       repipe
2880   2932 Mineral Springs    DR Horton, Inc.       Riata        Schertz   Chlorine     first leak
2881   2932 Mineral Springs    DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
2882   2932 Mineral Springs    DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak

2883   2932 Mineral Springs    DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
2884   2932 Red Tip Dr         DR Horton, Inc.       Riata        Schertz   Chlorine     first leak
2885   2933 Mineral Springs    DR Horton, Inc.       Riata        Schertz   Chlorine     first leak
2886   2933 Mineral Springs    DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
2887   2933 Mineral Springs    DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
2888   2933 Mineral Springs    DR Horton, Inc.       Riata        Schertz   Chlorine       repipe
2889   2936 Red Tip Dr         DR Horton, Inc.       Riata        Schertz   Chlorine     first leak
2890   2936 Red Tip Dr         DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak

2891   2936 Red Tip Dr         DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
2892   2937 Ashwood Rd         DR Horton, Inc.       Riata        Schertz   Chlorine     first leak
2893   2940 Red Tip Dr         DR Horton, Inc.       Riata        Schertz   Chlorine     first leak
2894   2940 Red Tip Dr         DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
2895   2940 Red Tip Dr         DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
2896   2940 Red Tip Dr         DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
2897   2940 Red Tip Dr         DR Horton, Inc.       Riata        Schertz   Chlorine       repipe
2898   2941 Ashwood Rd         DR Horton, Inc.       Riata        Schertz   Chlorine     first leak
2899   2941 Ashwood Rd         DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
2900   2941 Ashwood Rd         DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
2901   2941 Ashwood Rd         DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
2902   2941 Ashwood Rd         DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
2903   2941 Ashwood Rd         DR Horton, Inc.       Riata        Schertz   Chlorine       repipe
2904   2941 Mineral Springs    DR Horton, Inc.       Riata        Schertz   Chlorine     first leak
2905   2941 Mineral Springs    DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
2906   2941 Mineral Springs    DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
2907   2941 Mineral Springs    DR Horton, Inc.       Riata        Schertz   Chlorine       repipe
2908   2944 Mineral Springs    DR Horton, Inc.       Riata        Schertz   Chlorine     first leak
2909   2944 Red Tip Dr         DR Horton, Inc.       Riata        Schertz   Chlorine     first leak
2910   2944 Red Tip Dr         DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
2911   2944 Red Tip Dr         DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
2912   2944 Red Tip Dr         DR Horton, Inc.       Riata        Schertz   Chlorine       repipe
2913   2945 Ashwood Rd         DR Horton, Inc.       Riata        Schertz   Chlorine     first leak
2914   2945 Ashwood Rd         DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
2915   2945 Ashwood Rd         DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
2916   2945 Ashwood Rd         DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
2917   2945 Ashwood Rd         DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
2918   2945 Ashwood Rd         DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
                Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 928 of 1053 PageID:
                                                    18493

                         A                       B           C      D          E              F
2919 2945 Ashwood Rd           DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak

2920   2945 Ashwood Rd         DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
2921   2945 Ashwood Rd         DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
2922   2945 Ashwood Rd         DR Horton, Inc.       Riata        Schertz   Chlorine       repipe
2923   2945 Mineral Springs    DR Horton, Inc.       Riata        Schertz   Chlorine     first leak
2924   2946 Mineral Springs    DR Horton, Inc.       Riata        Schertz   Chlorine     first leak

2925 2948 Mineral Springs      DR Horton, Inc.       Riata        Schertz   Chlorine      first leak


2926   2948 Mineral Springs    DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
2927   2948 Mineral Springs    DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
2928   2948 Mineral Springs    DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
2929   2948 Mineral Springs    DR Horton, Inc.       Riata        Schertz   Chlorine       repipe
2930   2948 Red Tip Dr         DR Horton, Inc.       Riata        Schertz   Chlorine     first leak
2931   2948 Red Tip Dr         DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
2932   2948 Red Tip Dr         DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
2933   2948 Red Tip Dr         DR Horton, Inc.       Riata        Schertz   Chlorine       repipe
2934   2949 Ashwood Rd         DR Horton, Inc.       Riata        Schertz   Chlorine     first leak
2935   2949 Ashwood Rd         DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
2936   2949 Ashwood Rd         DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
2937   2949 Ashwood Rd         DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
2938   2949 Ashwood Rd         DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
2939   2949 Ashwood Rd         DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
2940   2949 Ashwood Rd         DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak


2941   2949 Ashwood Rd         DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
2942   2949 Ashwood Rd         DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
2943   2949 Ashwood Rd         DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
2944   2949 Ashwood Rd         DR Horton, Inc.       Riata        Schertz   Chlorine       repipe
2945   2952 Red Tip Dr         DR Horton, Inc.       Riata        Schertz   Chlorine     first leak
2946   2953 Ashwood Rd         DR Horton, Inc.       Riata        Schertz   Chlorine     first leak
2947   2953 Ashwood Rd         DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
2948   2953 Ashwood Rd         DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak




2949   2953 Ashwood Rd         DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
2950   2956 Mineral Springs    DR Horton, Inc.       Riata        Schertz   Chlorine     first leak
2951   2956 Mineral Springs    DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
2952   2957 Ashwood Rd         DR Horton, Inc.       Riata        Schertz   Chlorine     first leak
2953   2957 Ashwood Rd         DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
2954   2957 Ashwood Rd         DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
2955   2957 Ashwood Rd         DR Horton, Inc.       Riata        Schertz   Chlorine       repipe
2956   2960 Mistywood Ln       DR Horton, Inc.       Riata        Schertz   Chlorine     first leak

2957 2960 Mistywood Ln         DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
2958 2960 Red Tip Dr           DR Horton, Inc.       Riata        Schertz   Chlorine     first leak




2959 2960 Red Tip Dr           DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak

2960 2960 Red Tip Dr           DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
2961 2960 Red Tip Dr           DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak




2962   2960 Red Tip Dr         DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
2963   2960 Red Tip Dr         DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
2964   2960 Red Tip Dr         DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
2965   2960 Red Tip Dr         DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
2966   2960 Red Tip Dr         DR Horton, Inc.       Riata        Schertz   Chlorine       repipe
                Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 929 of 1053 PageID:
                                                    18494

                         A                       B           C      D          E              F
2967   2961 Ashwood Rd         DR Horton, Inc.       Riata        Schertz   Chlorine     first leak
2968   2961 Ashwood Rd         DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
2969   2961 Ashwood Rd         DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
2970   2964 Mineral Springs    DR Horton, Inc.       Riata        Schertz   Chlorine     first leak
2971   2964 Red Tip Dr         DR Horton, Inc.       Riata        Schertz   Chlorine     first leak
2972   2964 Red Tip Dr         DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
2973   2964 Red Tip Dr         DR Horton, Inc.       Riata        Schertz   Chlorine       repipe
2974   2968 Red Tip Dr         DR Horton, Inc.       Riata        Schertz   Chlorine     first leak
2975   2968 Red Tip Dr         DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
2976   2968 Red Tip Dr         DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
2977   2968 Red Tip Dr         DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
2978   2968 Red Tip Dr         DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak


2979   2968 Red Tip Dr         DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
2980   2968 Red Tip Dr         DR Horton, Inc.       Riata        Schertz   Chlorine       repipe
2981   2969 Ashwood Rd         DR Horton, Inc.       Riata        Schertz   Chlorine     first leak
2982   2969 Ashwood Rd         DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
2983   2969 Ashwood Rd         DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak

2984   2969 Ashwood Rd         DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
2985   2969 Ashwood Rd         DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
2986   2969 Ashwood Rd         DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
2987   2969 Ashwood Rd         DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak


2988   2969 Ashwood Rd         DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
2989   2969 Ashwood Rd         DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
2990   2969 Ashwood Rd         DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
2991   2969 Ashwood Rd         DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
2992   2969 Ashwood Rd         DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
2993   2969 Ashwood Rd         DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
2994   2969 Ashwood Rd         DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
2995   2969 Ashwood Rd         DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
2996   2969 Ashwood Rd         DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
2997   2969 Ashwood Rd         DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak

2998   2969 Ashwood Rd         DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
2999   2969 Ashwood Rd         DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3000   2969 Ashwood Rd         DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3001   2969 Ashwood Rd         DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3002   2969 Ashwood Rd         DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3003   2969 Ashwood Rd         DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3004   2969 Ashwood Rd         DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3005   2969 Ashwood Rd         DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3006   2969 Ashwood Rd         DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3007   2971 Mineral Springs    DR Horton, Inc.       Riata        Schertz   Chlorine     first leak
3008   2976 Red Tip Dr         DR Horton, Inc.       Riata        Schertz   Chlorine     first leak




3009 2976 Red Tip Dr           DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak


3010 2976 Red Tip Dr           DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak


3011   2976 Red Tip Dr         DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3012   2976 Red Tip Dr         DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3013   2976 Red Tip Dr         DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3014   2976 Red Tip Dr         DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak


3015 2976 Red Tip Dr           DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3016 2976 Red Tip Dr           DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
                Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 930 of 1053 PageID:
                                                    18495

                           A                     B           C      D          E              F
3017   2976 Red Tip Dr         DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3018   2976 Red Tip Dr         DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3019   2976 Red Tip Dr         DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3020   2976 Red Tip Dr         DR Horton, Inc.       Riata        Schertz   Chlorine       repipe
3021   505 Whittman Ave        DR Horton, Inc.       Riata        Schertz   Chlorine     first leak
3022   505 Whittman Ave        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3023   509 Whittman Ave        DR Horton, Inc.       Riata        Schertz   Chlorine     first leak
3024   513 Whittman Ave        DR Horton, Inc.       Riata        Schertz   Chlorine     first leak


3025 513 Whittman Ave          DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3026 700 Eagles Glenn          DR Horton, Inc.       Riata        Schertz   Chlorine     first leak


3027   700 Eagles Glenn        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3028   700 Eagles Glenn        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3029   700 Eagles Glenn        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3030   700 Eagles Glenn        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3031   700 Eagles Glenn        DR Horton, Inc.       Riata        Schertz   Chlorine       repipe
3032   700 Hightrail Rd        DR Horton, Inc.       Riata        Schertz   Chlorine     first leak
3033   700 Hightrail Rd        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3034   701 Fountain Gate       DR Horton, Inc.       Riata        Schertz   Chlorine     first leak

3035 701 Fountain Gate         DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak




3036   701 Fountain Gate       DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3037   701 Fountain Gate       DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3038   701 Fountain Gate       DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3039   701 Fountain Gate       DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak

3040   701 Fountain Gate       DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3041   701 Fountain Gate       DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3042   701 Fountain Gate       DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3043   701 Fountain Gate       DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3044   701 Fountain Gate       DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3045   701 Fountain Gate       DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3046   701 Fountain Gate       DR Horton, Inc.       Riata        Schertz   Chlorine       repipe
3047   701 Hightrail Rd        DR Horton, Inc.       Riata        Schertz   Chlorine     first leak
3048   701 Hightrail Rd        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak


3049 701 Hightrail Rd          DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3050 701 Hightrail Rd          DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak


3051 701 Hightrail Rd          DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3052 701 Hightrail Rd          DR Horton, Inc.       Riata        Schertz   Chlorine       repipe
3053 701 Hollow Ridge          DR Horton, Inc.       Riata        Schertz   Chlorine     first leak

3054   701 Hollow Ridge        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3055   704 Hightrail Rd        DR Horton, Inc.       Riata        Schertz   Chlorine     first leak
3056   705 Hightrail Rd        DR Horton, Inc.       Riata        Schertz   Chlorine     first leak
3057   705 Hightrail Rd        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak

3058   705 Hightrail Rd        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3059   705 Hightrail Rd        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3060   705 Hightrail Rd        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3061   705 Hightrail Rd        DR Horton, Inc.       Riata        Schertz   Chlorine       repipe
3062   705 Hollow Ridge        DR Horton, Inc.       Riata        Schertz   Chlorine     first leak
3063   705 Hollow Ridge        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
                Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 931 of 1053 PageID:
                                                    18496

                           A                     B           C      D          E              F




3064 705 Hollow Ridge          DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3065 705 Hollow Ridge          DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak




3066   705 Hollow Ridge        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3067   705 Hollow Ridge        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3068   705 Hollow Ridge        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3069   705 Hollow Ridge        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3070   708 Clearbrook Ave      DR Horton, Inc.       Riata        Schertz   Chlorine     first leak
3071   708 Clearbrook Ave      DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak


3072 708 Clearbrook Ave        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3073 708 Clearbrook Ave        DR Horton, Inc.       Riata        Schertz   Chlorine       repipe
3074 708 Fountain Gate         DR Horton, Inc.       Riata        Schertz   Chlorine     first leak

3075 708 Fountain Gate         DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3076 708 Fountain Gate         DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak




3077   708 Fountain Gate       DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3078   708 Fountain Gate       DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3079   708 Fountain Gate       DR Horton, Inc.       Riata        Schertz   Chlorine       repipe
3080   708 Hightrail Rd        DR Horton, Inc.       Riata        Schertz   Chlorine     first leak




3081   708 Hightrail Rd        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3082   708 Hightrail Rd        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3083   708 Hightrail Rd        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3084   708 Hightrail Rd        DR Horton, Inc.       Riata        Schertz   Chlorine       repipe
3085   708 Hollow Ridge        DR Horton, Inc.       Riata        Schertz   Chlorine     first leak
3086   709 Fountain Gate       DR Horton, Inc.       Riata        Schertz   Chlorine     first leak




3087   709 Fountain Gate       DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3088   709 Fountain Gate       DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3089   709 Fountain Gate       DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3090   709 Fountain Gate       DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3091   709 Fountain Gate       DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3092   709 Fountain Gate       DR Horton, Inc.       Riata        Schertz   Chlorine       repipe
3093   709 Hightrail Rd        DR Horton, Inc.       Riata        Schertz   Chlorine     first leak

3094   709 Hightrail Rd        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3095   709 Hightrail Rd        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3096   709 Hightrail Rd        DR Horton, Inc.       Riata        Schertz   Chlorine       repipe
3097   709 Hollow Ridge        DR Horton, Inc.       Riata                               first leak
3098   712 Clearbrook Ave      DR Horton, Inc.       Riata        Schertz   Chlorine     first leak
3099   712 Clearbrook Ave      DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak

3100 712 Clearbrook Ave        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak




3101 712 Hightrail Rd          DR Horton, Inc.       Riata        Schertz   Chlorine      first leak
                Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 932 of 1053 PageID:
                                                    18497

                            A                     B           C     D          E              F




3102   712 Hightrail Rd         DR Horton, Inc.       Riata       Schertz   Chlorine   additional leak
3103   712 Hightrail Rd         DR Horton, Inc.       Riata       Schertz   Chlorine   additional leak
3104   712 Hightrail Rd         DR Horton, Inc.       Riata       Schertz   Chlorine   additional leak
3105   712 Hightrail Rd         DR Horton, Inc.       Riata       Schertz   Chlorine   additional leak
3106   712 Hightrail Rd         DR Horton, Inc.       Riata       Schertz   Chlorine       repipe
3107   713 Hightrail Rd         DR Horton, Inc.       Riata       Schertz   Chlorine     first leak


3108 713 Hightrail Rd           DR Horton, Inc.       Riata       Schertz   Chlorine   additional leak
3109 713 Hightrail Rd           DR Horton, Inc.       Riata       Schertz   Chlorine   additional leak

3110   713 Hightrail Rd         DR Horton, Inc.       Riata       Schertz   Chlorine   additional leak
3111   713 Hightrail Rd         DR Horton, Inc.       Riata       Schertz   Chlorine       repipe
3112   713 Hollow Ridge         DR Horton, Inc.       Riata       Schertz   Chlorine     first leak
3113   713 Hollow Ridge         DR Horton, Inc.       Riata       Schertz   Chlorine   additional leak
3114   713 Hollow Ridge         DR Horton, Inc.       Riata       Schertz   Chlorine   additional leak




3115   716 Clearbrook Ave       DR Horton, Inc.       Riata       Schertz   Chlorine     first leak
3116   716 Clearbrook Ave       DR Horton, Inc.       Riata       Schertz   Chlorine   additional leak
3117   716 Clearbrook Ave       DR Horton, Inc.       Riata       Schertz   Chlorine       repipe
3118   716 Fountain Gate        DR Horton, Inc.       Riata       Schertz   Chlorine     first leak
3119   716 Fountain Gate        DR Horton, Inc.       Riata       Schertz   Chlorine   additional leak
3120   716 Fountain Gate        DR Horton, Inc.       Riata       Schertz   Chlorine   additional leak
3121   716 Fountain Gate        DR Horton, Inc.       Riata       Schertz   Chlorine   additional leak
3122   716 Fountain Gate        DR Horton, Inc.       Riata       Schertz   Chlorine       repipe
3123   716 Hollow Ridge         DR Horton, Inc.       Riata       Schertz   Chlorine     first leak


3124   716 Hollow Ridge         DR Horton, Inc.       Riata       Schertz   Chlorine   additional leak
3125   716 Hollow Ridge         DR Horton, Inc.       Riata       Schertz   Chlorine   additional leak
3126   716 Hollow Ridge         DR Horton, Inc.       Riata       Schertz   Chlorine   additional leak
3127   716 Hollow Ridge         DR Horton, Inc.       Riata       Schertz   Chlorine       repipe
3128   717 Fountain Gate        DR Horton, Inc.       Riata       Schertz   Chlorine     first leak
3129   717 Fountain Gate        DR Horton, Inc.       Riata       Schertz   Chlorine   additional leak
3130   717 Fountain Gate        DR Horton, Inc.       Riata       Schertz   Chlorine   additional leak


3131   717 Fountain Gate        DR Horton, Inc.       Riata       Schertz   Chlorine   additional leak
3132   717 Fountain Gate        DR Horton, Inc.       Riata       Schertz   Chlorine       repipe
3133   717 Hightrail Road       DR Horton, Inc.       Riata       Schertz   Chlorine     first leak
3134   717 Hightrail Road       DR Horton, Inc.       Riata       Schertz   Chlorine   additional leak


3135   717 Hightrail Road       DR Horton, Inc.       Riata       Schertz   Chlorine   additional leak
3136   717 Hightrail Road       DR Horton, Inc.       Riata       Schertz   Chlorine       repipe
3137   717 Hollow Ridge         DR Horton, Inc.       Riata       Schertz   Chlorine     first leak
3138   717 Hollow Ridge         DR Horton, Inc.       Riata       Schertz   Chlorine   additional leak
3139   720 Clearbrook Ave       DR Horton, Inc.       Riata       Schertz   Chlorine     first leak
3140   720 Clearbrook Ave       DR Horton, Inc.       Riata       Schertz   Chlorine   additional leak
3141   720 Fountain Gate        DR Horton, Inc.       Riata       Schertz   Chlorine     first leak
3142   720 Fountain Gate        DR Horton, Inc.       Riata       Schertz   Chlorine   additional leak

3143   720 Fountain Gate        DR Horton, Inc.       Riata       Schertz   Chlorine   additional leak
3144   720 Fountain Gate        DR Horton, Inc.       Riata       Schertz   Chlorine   additional leak
3145   720 Fountain Gate        DR Horton, Inc.       Riata       Schertz   Chlorine   additional leak
3146   720 Hightrail Rd         DR Horton, Inc.       Riata       Schertz   Chlorine     first leak




3147 720 Hightrail Rd           DR Horton, Inc.       Riata       Schertz   Chlorine   additional leak
                Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 933 of 1053 PageID:
                                                    18498

                           A                     B           C      D          E              F
3148 720 Hightrail Rd          DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak




3149   720 Hightrail Rd        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3150   720 Hightrail Rd        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3151   720 Hightrail Rd        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3152   720 Hightrail Rd        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3153   720 Hightrail Rd        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak


3154   720 Hightrail Rd        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3155   720 Hightrail Rd        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3156   720 Hightrail Rd        DR Horton, Inc.       Riata        Schertz   Chlorine       repipe
3157   720 Hollow Ridge        DR Horton, Inc.       Riata        Schertz   Chlorine     first leak
3158   720 Hollow Ridge        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3159   720 Hollow Ridge        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3160   720 Hollow Ridge        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3161   720 Hollow Ridge        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak




3162 720 Hollow Ridge          DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3163 720 Hollow Ridge          DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak


3164   720 Hollow Ridge        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3165   720 Hollow Ridge        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3166   720 Hollow Ridge        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3167   720 Hollow Ridge        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3168   720 Hollow Ridge        DR Horton, Inc.       Riata        Schertz   Chlorine       repipe
3169   721 Fountain Gate       DR Horton, Inc.       Riata        Schertz   Chlorine     first leak
3170   721 Fountain Gate       DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak


3171   721 Fountain Gate       DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3172   721 Fountain Gate       DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3173   721 Hightrail Rd        DR Horton, Inc.       Riata        Schertz   Chlorine     first leak
3174   721 Hightrail Rd        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak

3175   721 Hightrail Rd        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3176   721 Hightrail Rd        DR Horton, Inc.       Riata        Schertz   Chlorine       repipe
3177   723 Eagles Glenn        DR Horton, Inc.       Riata        Schertz   Chlorine     first leak
3178   724 Eagles Glenn        DR Horton, Inc.       Riata        Schertz   Chlorine     first leak
3179   724 Eagles Glenn        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3180   724 Eagles Glenn        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3181   724 Eagles Glenn        DR Horton, Inc.       Riata        Schertz   Chlorine       repipe
3182   724 Fountain Gate       DR Horton, Inc.       Riata        Schertz   Chlorine     first leak
3183   724 Fountain Gate       DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3184   724 Fountain Gate       DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3185   724 Fountain Gate       DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3186   724 Fountain Gate       DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3187   724 Fountain Gate       DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3188   724 Fountain Gate       DR Horton, Inc.       Riata        Schertz   Chlorine       repipe
3189   724 Hollow Ridge        DR Horton, Inc.       Riata        Schertz   Chlorine     first leak
3190   724 Hollow Ridge        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3191   724 Hollow Ridge        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3192   724 Hollow Ridge        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3193   724 Hollow Ridge        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3194   724 Hollow Ridge        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3195   724 Hollow Ridge        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3196   725 Clearbrook Ave      DR Horton, Inc.       Riata        Schertz   Chlorine     first leak
3197   725 Clearbrook Ave      DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3198   725 Clearbrook Ave      DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
                Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 934 of 1053 PageID:
                                                    18499

                           A                     B           C      D          E              F




3199 725 Clearbrook Ave        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3200 725 Clearbrook Ave        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak

3201 725 Clearbrook Ave        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak

3202 725 Clearbrook Ave        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak


3203   725 Clearbrook Ave      DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3204   725 Clearbrook Ave      DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3205   725 Clearbrook Ave      DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3206   725 Clearbrook Ave      DR Horton, Inc.       Riata        Schertz   Chlorine       repipe
3207   725 Fountain Gate       DR Horton, Inc.       Riata        Schertz   Chlorine     first leak
3208   725 Hightrail Rd        DR Horton, Inc.       Riata        Schertz   Chlorine     first leak
3209   725 Hightrail Rd        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3210   725 Hightrail Rd        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3211   725 Hightrail Rd        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3212   725 Hightrail Rd        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3213   725 Hightrail Rd        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3214   725 Hightrail Rd        DR Horton, Inc.       Riata        Schertz   Chlorine       repipe
3215   725 Hollow Ridge        DR Horton, Inc.       Riata        Schertz   Chlorine     first leak
3216   725 Hollow Ridge        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3217   725 Hollow Ridge        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3218   725 Hollow Ridge        DR Horton, Inc.       Riata        Schertz   Chlorine       repipe


3219 727 Eagles Glenn          DR Horton, Inc.       Riata        Schertz   Chlorine      first leak




3220   727 Eagles Glenn        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3221   727 Eagles Glenn        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3222   727 Eagles Glenn        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3223   727 Eagles Glenn        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3224   727 Eagles Glenn        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3225   727 Eagles Glenn        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak


3226 727 Eagles Glenn          DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3227 727 Eagles Glenn          DR Horton, Inc.       Riata        Schertz   Chlorine       repipe


3228   728 Clearbrook Ave      DR Horton, Inc.       Riata        Schertz   Chlorine     first leak
3229   728 Clearbrook Ave      DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3230   728 Clearbrook Ave      DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3231   728 Clearbrook Ave      DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3232   728 Clearbrook Ave      DR Horton, Inc.       Riata        Schertz   Chlorine       repipe
3233   728 Eagles Glen         DR Horton, Inc.       Riata        Schertz   Chlorine     first leak
3234   728 Eagles Glen         DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3235   728 Eagles Glen         DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3236   728 Eagles Glen         DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3237   728 Eagles Glen         DR Horton, Inc.       Riata        Schertz   Chlorine       repipe


3238   728 Hightrail Rd        DR Horton, Inc.       Riata        Schertz   Chlorine     first leak
3239   728 Hightrail Rd        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3240   728 Hightrail Rd        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3241   728 Hightrail Rd        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3242   728 Hightrail Rd        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3243   728 Hightrail Rd        DR Horton, Inc.       Riata        Schertz   Chlorine       repipe
3244   729 Fountain Gate       DR Horton, Inc.       Riata        Schertz   Chlorine     first leak
                Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 935 of 1053 PageID:
                                                    18500

                           A                     B           C      D          E              F
3245   729 Fountain Gate       DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3246   729 Fountain Gate       DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3247   729 Fountain Gate       DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3248   729 Fountain Gate       DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3249   729 Fountain Gate       DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3250   729 Fountain Gate       DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3251   729 Fountain Gate       DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3252   729 Fountain Gate       DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3253   729 Fountain Gate       DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3254   729 Fountain Gate       DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3255   729 Fountain Gate       DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3256   729 Fountain Gate       DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3257   729 Fountain Gate       DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak

3258   729 Fountain Gate       DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3259   729 Fountain Gate       DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3260   729 Fountain Gate       DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3261   729 Fountain Gate       DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3262   729 Fountain Gate       DR Horton, Inc.       Riata        Schertz   Chlorine       repipe
3263   729 Hightrail Rd        DR Horton, Inc.       Riata        Schertz   Chlorine     first leak
3264   729 Hightrail Rd        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3265   729 Hightrail Rd        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3266   729 Hightrail Rd        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3267   729 Hightrail Rd        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3268   729 Hightrail Rd        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3269   729 Hightrail Rd        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3270   729 Hightrail Rd        DR Horton, Inc.       Riata        Schertz   Chlorine       repipe
3271   729 Hollow Ridge        DR Horton, Inc.       Riata        Schertz   Chlorine     first leak
3272   731 Eagles Glenn        DR Horton, Inc.       Riata        Schertz   Chlorine     first leak
3273   731 Eagles Glenn        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3274   731 Eagles Glenn        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3275   731 Eagles Glenn        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3276   731 Eagles Glenn        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak


3277 731 Eagles Glenn          DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak




3278 731 Eagles Glenn          DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3279 731 Eagles Glenn          DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3280 731 Eagles Glenn          DR Horton, Inc.       Riata        Schertz   Chlorine       repipe




3281 732 Clearbrook Ave        DR Horton, Inc.       Riata        Schertz   Chlorine      first leak




3282   732 Clearbrook Ave      DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3283   732 Clearbrook Ave      DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3284   732 Clearbrook Ave      DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3285   732 Clearbrook Ave      DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak

3286   732 Clearbrook Ave      DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3287   732 Clearbrook Ave      DR Horton, Inc.       Riata        Schertz   Chlorine       repipe
3288   732 Eagles Glenn        DR Horton, Inc.       Riata        Schertz   Chlorine     first leak
3289   732 Eagles Glenn        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3290   732 Eagles Glenn        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak


3291 732 Eagles Glenn          DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
                Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 936 of 1053 PageID:
                                                    18501

                          A                      B           C      D          E              F
3292 732 Eagles Glenn          DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3293 732 Eagles Glenn          DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak


3294   732 Eagles Glenn        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3295   732 Eagles Glenn        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3296   732 Eagles Glenn        DR Horton, Inc.       Riata        Schertz   Chlorine       repipe
3297   732 Fountain Gate       DR Horton, Inc.       Riata        Schertz   Chlorine     first leak
3298   733 Clearbrook Ave      DR Horton, Inc.       Riata        Schertz   Chlorine     first leak
3299   733 Clearbrook Ave      DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3300   733 Clearbrook Ave      DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3301   733 Clearbrook Ave      DR Horton, Inc.       Riata        Schertz   Chlorine       repipe
3302   733 Fountain Gate       DR Horton, Inc.       Riata        Schertz   Chlorine     first leak

3303   733 Hightrail Rd        DR Horton, Inc.       Riata        Schertz   Chlorine     first leak
3304   733 Hightrail Rd        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3305   733 Hightrail Rd        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3306   733 Hightrail Rd        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3307   733 Hightrail Rd        DR Horton, Inc.       Riata        Schertz   Chlorine       repipe
3308   733 Hollow Ridge        DR Horton, Inc.       Riata        Schertz   Chlorine     first leak

3309 733 Hollow Ridge          DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3310 733 Hollow Ridge          DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak

3311   733 Hollow Ridge        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3312   733 Hollow Ridge        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3313   733 Hollow Ridge        DR Horton, Inc.       Riata        Schertz   Chlorine       repipe
3314   735 Eagles Glenn        DR Horton, Inc.       Riata        Schertz   Chlorine     first leak
3315   735 Eagles Glenn        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3316   735 Eagles Glenn        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3317   735 Eagles Glenn        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak




3318 735 Eagles Glenn          DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3319 735 Eagles Glenn          DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak


3320   735 Eagles Glenn        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3321   735 Eagles Glenn        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3322   735 Eagles Glenn        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3323   735 Eagles Glenn        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak




3324   735 Eagles Glenn        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3325   735 Eagles Glenn        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3326   735 Eagles Glenn        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3327   735 Eagles Glenn        DR Horton, Inc.       Riata        Schertz   Chlorine       repipe
3328   736 Clearbrook Ave      DR Horton, Inc.       Riata        Schertz   Chlorine     first leak
3329   736 Eagles Glenn        DR Horton, Inc.       Riata        Schertz   Chlorine     first leak
3330   736 Eagles Glenn        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3331   736 Eagles Glenn        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3332   736 Eagles Glenn        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3333   736 Eagles Glenn        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3334   736 Eagles Glenn        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3335   736 Eagles Glenn        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak


3336 736 Eagles Glenn          DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak

3337   736 Eagles Glenn        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3338   736 Eagles Glenn        DR Horton, Inc.       Riata        Schertz   Chlorine       repipe
3339   736 Hollow Ridge        DR Horton, Inc.       Riata        Schertz   Chlorine     first leak
3340   736 Hollow Ridge        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
                Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 937 of 1053 PageID:
                                                    18502

                          A                      B           C      D          E              F
3341 736 Hollow Ridge          DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3342 736 Hollow Ridge          DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak




3343 736 Hollow Ridge          DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak




3344 736 Hollow Ridge          DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3345 736 Hollow Ridge          DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak




3346   736 Hollow Ridge        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3347   736 Hollow Ridge        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3348   736 Hollow Ridge        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3349   736 Hollow Ridge        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3350   736 Hollow Ridge        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3351   736 Hollow Ridge        DR Horton, Inc.       Riata        Schertz   Chlorine       repipe
3352   737 Clearbrook Ave      DR Horton, Inc.       Riata        Schertz   Chlorine     first leak

3353   737 Clearbrook Ave      DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3354   737 Fountain Gate       DR Horton, Inc.       Riata        Schertz   Chlorine     first leak
3355   737 Hightrail Rd        DR Horton, Inc.       Riata        Schertz   Chlorine     first leak
3356   737 Hightrail Rd        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3357   737 Hightrail Rd        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3358   737 Hightrail Rd        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3359   737 Hightrail Rd        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak


3360 737 Hightrail Rd          DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3361 737 Hightrail Rd          DR Horton, Inc.       Riata        Schertz   Chlorine       repipe
3362 737 Hollow Ridge          DR Horton, Inc.       Riata        Schertz   Chlorine     first leak




3363 737 Hollow Ridge          DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak


3364   737 Hollow Ridge        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3365   737 Hollow Ridge        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3366   737 Hollow Ridge        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3367   737 Hollow Ridge        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3368   737 Hollow Ridge        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3369   737 Hollow Ridge        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak




3370   737 Hollow Ridge        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3371   737 Hollow Ridge        DR Horton, Inc.       Riata        Schertz   Chlorine       repipe
3372   740 Eagles Glenn        DR Horton, Inc.       Riata        Schertz   Chlorine     first leak
3373   740 Eagles Glenn        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3374   740 Eagles Glenn        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak




3375   740 Eagles Glenn        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3376   740 Eagles Glenn        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3377   740 Eagles Glenn        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3378   740 Eagles Glenn        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3379   740 Eagles Glenn        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
                Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 938 of 1053 PageID:
                                                    18503

                           A                     B           C      D          E              F

3380   740 Eagles Glenn        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3381   740 Eagles Glenn        DR Horton, Inc.       Riata        Schertz   Chlorine       repipe
3382   740 Fountain Gate       DR Horton, Inc.       Riata        Schertz   Chlorine     first leak
3383   740 Fountain Gate       DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3384   740 Fountain Gate       DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak


3385   740 Fountain Gate       DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3386   740 Fountain Gate       DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3387   740 Fountain Gate       DR Horton, Inc.       Riata        Schertz   Chlorine       repipe
3388   740 Hightrail Rd        DR Horton, Inc.       Riata        Schertz   Chlorine     first leak
3389   740 Hightrail Rd        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3390   740 Hightrail Rd        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3391   740 Hightrail Rd        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3392   740 Hightrail Rd        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3393   740 Hightrail Rd        DR Horton, Inc.       Riata        Schertz   Chlorine       repipe
3394   740 Hollow Ridge        DR Horton, Inc.       Riata        Schertz   Chlorine     first leak
3395   740 Hollow Ridge        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3396   740 Hollow Ridge        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3397   740 Hollow Ridge        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3398   741 Fountain Gate       DR Horton, Inc.       Riata        Schertz   Chlorine     first leak
3399   741 Fountain Gate       DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3400   741 Fountain Gate       DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3401   741 Fountain Gate       DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3402   741 Fountain Gate       DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3403   741 Fountain Gate       DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3404   741 Fountain Gate       DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3405   741 Fountain Gate       DR Horton, Inc.       Riata        Schertz   Chlorine       repipe




3406 741 Hightrail Rd          DR Horton, Inc.       Riata        Schertz   Chlorine      first leak


3407 741 Hightrail Rd          DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3408 741 Hightrail Rd          DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak

3409   741 Hightrail Rd        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3410   741 Hightrail Rd        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3411   741 Hightrail Rd        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3412   741 Hightrail Rd        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3413   741 Hightrail Rd        DR Horton, Inc.       Riata        Schertz   Chlorine       repipe
3414   743 Eagles Glenn        DR Horton, Inc.       Riata        Schertz   Chlorine     first leak

3415   743 Eagles Glenn        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3416   743 Eagles Glenn        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3417   744 Eagles Glenn        DR Horton, Inc.       Riata        Schertz   Chlorine     first leak
3418   744 Eagles Glenn        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak




3419 744 Eagles Glenn          DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak

3420 744 Eagles Glenn          DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3421 744 Eagles Glenn          DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak

3422   744 Eagles Glenn        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3423   744 Eagles Glenn        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3424   744 Eagles Glenn        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3425   744 Eagles Glenn        DR Horton, Inc.       Riata        Schertz   Chlorine       repipe
3426   744 Fountain Gate       DR Horton, Inc.       Riata        Schertz   Chlorine     first leak
3427   744 Fountain Gate       DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak


3428 744 Fountain Gate         DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
                Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 939 of 1053 PageID:
                                                    18504

                           A                     B           C      D          E              F




3429 744 Fountain Gate         DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak




3430   744 Fountain Gate       DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3431   744 Fountain Gate       DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3432   744 Fountain Gate       DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3433   744 Fountain Gate       DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3434   744 Fountain Gate       DR Horton, Inc.       Riata        Schertz   Chlorine       repipe
3435   744 Hightrail Rd        DR Horton, Inc.       Riata        Schertz   Chlorine     first leak
3436   744 Hightrail Rd        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak

3437 744 Hightrail Rd          DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak

3438   744 Hightrail Rd        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3439   744 Hightrail Rd        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3440   744 Hightrail Rd        DR Horton, Inc.       Riata        Schertz   Chlorine       repipe
3441   744 Hollow Ridge        DR Horton, Inc.       Riata        Schertz   Chlorine     first leak
3442   744 Hollow Ridge        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3443   745 Clearbrook Ave      DR Horton, Inc.       Riata        Schertz   Chlorine     first leak


3444 745 Fountain Gate         DR Horton, Inc.       Riata        Schertz   Chlorine     first leak
3445 745 Fountain Gate         DR Horton, Inc.       Riata                             additional leak

3446 745 Hightrail Rd          DR Horton, Inc.       Riata        Schertz   Chlorine     first leak
3447 745 Hightrail Rd          DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak

3448 745 Hightrail Rd          DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3449 747 Eagles Glenn          DR Horton, Inc.       Riata        Schertz   Chlorine     first leak
3450 747 Eagles Glenn          DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak

3451 747 Eagles Glenn          DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3452 747 Eagles Glenn          DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak




3453 747 Eagles Glenn          DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak

3454   747 Eagles Glenn        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3455   747 Eagles Glenn        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3456   747 Eagles Glenn        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3457   747 Eagles Glenn        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak


3458 747 Eagles Glenn          DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak


3459 747 Eagles Glenn          DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3460 747 Eagles Glenn          DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3461 747 Eagles Glenn          DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak

3462 747 Eagles Glenn          DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak

3463   747 Eagles Glenn        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3464   747 Eagles Glenn        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3465   747 Eagles Glenn        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3466   747 Eagles Glenn        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3467   747 Eagles Glenn        DR Horton, Inc.       Riata        Schertz   Chlorine       repipe
3468   748 Clearbrook          DR Horton, Inc.       Riata        Schertz   Chlorine     first leak
3469   748 Clearbrook          DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3470   748 Clearbrook          DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
                Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 940 of 1053 PageID:
                                                    18505

                           A                     B           C      D          E              F
3471 748 Clearbrook            DR Horton, Inc.       Riata        Schertz   Chlorine       repipe
3472 748 Eagles Glenn          DR Horton, Inc.       Riata        Schertz   Chlorine     first leak
3473 748 Eagles Glenn          DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak




3474   748 Eagles Glenn        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3475   748 Fountain Gate       DR Horton, Inc.       Riata        Schertz   Chlorine     first leak
3476   748 Fountain Gate       DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3477   748 Fountain Gate       DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak

3478   748 Fountain Gate       DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3479   748 Fountain Gate       DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3480   748 Fountain Gate       DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3481   748 Fountain Gate       DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3482   748 Fountain Gate       DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3483   748 Fountain Gate       DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3484   748 Fountain Gate       DR Horton, Inc.       Riata        Schertz   Chlorine       repipe
3485   749 Clearbrook          DR Horton, Inc.       Riata        Schertz   Chlorine     first leak

3486 749 Clearbrook            DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3487 749 Fountain Gate         DR Horton, Inc.       Riata        Schertz   Chlorine     first leak
3488 749 Fountain Gate         DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak




3489 749 Fountain Gate         DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak

3490   749 Fountain Gate       DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3491   749 Fountain Gate       DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3492   749 Fountain Gate       DR Horton, Inc.       Riata        Schertz   Chlorine       repipe
3493   749 Hightrail Rd        DR Horton, Inc.       Riata        Schertz   Chlorine     first leak
3494   749 Hightrail Rd        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3495   749 Hightrail Rd        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3496   749 Hightrail Rd        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3497   749 Hightrail Rd        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak


3498 749 Hightrail Rd          DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3499 749 Hightrail Rd          DR Horton, Inc.       Riata        Schertz   Chlorine       repipe




3500 749 Hollow Ridge          DR Horton, Inc.       Riata        Schertz   Chlorine     first leak
3501 749 Hollow Ridge          DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak


3502   749 Hollow Ridge        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3503   749 Hollow Ridge        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3504   749 Hollow Ridge        DR Horton, Inc.       Riata        Schertz   Chlorine       repipe
3505   751 Eagles Glenn        DR Horton, Inc.       Riata        Schertz   Chlorine     first leak
3506   751 Eagles Glenn        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3507   751 Eagles Glenn        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3508   751 Eagles Glenn        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak


3509   751 Eagles Glenn        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3510   751 Eagles Glenn        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3511   751 Eagles Glenn        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3512   751 Eagles Glenn        DR Horton, Inc.       Riata        Schertz   Chlorine       repipe
3513   752 Eagles Glenn        DR Horton, Inc.       Riata        Schertz   Chlorine     first leak
3514   752 Eagles Glenn        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
                Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 941 of 1053 PageID:
                                                    18506

                           A                     B           C      D          E              F



3515   752 Eagles Glenn        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3516   752 Eagles Glenn        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3517   752 Eagles Glenn        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3518   752 Eagles Glenn        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3519   752 Eagles Glenn        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3520   752 Eagles Glenn        DR Horton, Inc.       Riata        Schertz   Chlorine       repipe
3521   752 Fountain Gate       DR Horton, Inc.       Riata        Schertz   Chlorine     first leak
3522   752 Fountain Gate       DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak


3523   752 Fountain Gate       DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3524   752 Fountain Gate       DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3525   752 Fountain Gate       DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3526   752 Fountain Gate       DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3527   752 Fountain Gate       DR Horton, Inc.       Riata        Schertz   Chlorine       repipe
3528   752 Hightrail Rd        DR Horton, Inc.       Riata        Schertz   Chlorine     first leak
3529   752 Hightrail Rd        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3530   752 Hightrail Rd        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3531   752 Hightrail Rd        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak




3532   752 Hightrail Rd        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3533   752 Hightrail Rd        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3534   752 Hightrail Rd        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3535   752 Hightrail Rd        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3536   752 Hightrail Rd        DR Horton, Inc.       Riata        Schertz   Chlorine       repipe
3537   753 Fountain Gate       DR Horton, Inc.       Riata        Schertz   Chlorine     first leak
3538   753 Fountain Gate       DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3539   753 Fountain Gate       DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3540   753 Fountain Gate       DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3541   753 Fountain Gate       DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak




3542 753 Fountain Gate         DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3543 753 Fountain Gate         DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3544 753 Fountain Gate         DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak




3545   753 Fountain Gate       DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3546   753 Fountain Gate       DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3547   753 Fountain Gate       DR Horton, Inc.       Riata        Schertz   Chlorine       repipe
3548   753 Hightrail Rd        DR Horton, Inc.       Riata        Schertz   Chlorine     first leak
3549   753 Hollow Ridge        DR Horton, Inc.       Riata        Schertz   Chlorine     first leak
3550   753 Hollow Ridge        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak

3551   753 Hollow Ridge        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3552   753 Hollow Ridge        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3553   753 Hollow Ridge        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3554   753 Hollow Ridge        DR Horton, Inc.       Riata        Schertz   Chlorine       repipe
3555   755 Eagles Glenn        DR Horton, Inc.       Riata        Schertz   Chlorine     first leak

3556 755 Eagles Glenn          DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak




3557   755 Eagles Glenn        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3558   755 Eagles Glenn        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3559   755 Eagles Glenn        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3560   755 Eagles Glenn        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
                Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 942 of 1053 PageID:
                                                    18507

                          A                      B           C      D          E              F
3561 755 Eagles Glenn          DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3562 755 Eagles Glenn          DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak


3563   755 Eagles Glenn        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3564   755 Eagles Glenn        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3565   755 Eagles Glenn        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3566   755 Eagles Glenn        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3567   755 Eagles Glenn        DR Horton, Inc.       Riata        Schertz   Chlorine       repipe
3568   756 Eagles Glenn        DR Horton, Inc.       Riata        Schertz   Chlorine     first leak




3569 756 Eagles Glenn          DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3570 756 Eagles Glenn          DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3571 756 Eagles Glenn          DR Horton, Inc.       Riata        Schertz   Chlorine       repipe


3572 756 Hightrail Rd          DR Horton, Inc.       Riata        Schertz   Chlorine     first leak
3573 756 Hightrail Rd          DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3574 756 Hightrail Rd          DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak




3575   756 Hightrail Rd        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3576   756 Hightrail Rd        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3577   756 Hightrail Rd        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3578   756 Hightrail Rd        DR Horton, Inc.       Riata        Schertz   Chlorine       repipe


3579 756 Hollow Ridge          DR Horton, Inc.       Riata        Schertz   Chlorine      first leak


3580 757 Hightrail Rd          DR Horton, Inc.       Riata        Schertz   Chlorine      first leak




3581 757 Hightrail Rd          DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3582 757 Hightrail Rd          DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak




3583 757 Hightrail Rd          DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3584 757 Hightrail Rd          DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3585 757 Hightrail Rd          DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak




3586   757 Hightrail Rd        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3587   757 Hightrail Rd        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3588   757 Hightrail Rd        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3589   757 Hightrail Rd        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3590   757 Hightrail Rd        DR Horton, Inc.       Riata        Schertz   Chlorine       repipe
3591   759 Eagles Glenn        DR Horton, Inc.       Riata        Schertz   Chlorine     first leak
3592   759 Eagles Glenn        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3593   759 Eagles Glenn        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3594   759 Eagles Glenn        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak




3595 759 Eagles Glenn          DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3596 759 Eagles Glenn          DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak

3597 759 Eagles Glenn          DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3598 759 Eagles Glenn          DR Horton, Inc.       Riata        Schertz   Chlorine       repipe
                Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 943 of 1053 PageID:
                                                    18508

                      A                          B           C      D          E              F
3599 760 Clearbrook Ave        DR Horton, Inc.       Riata        Schertz   Chlorine     first leak
3600 760 Clearbrook Ave        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3601 760 Clearbrook Ave        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak


3602 760 Clearbrook Ave        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak

3603 760 Clearbrook Ave        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3604 760 Clearbrook Ave        DR Horton, Inc.       Riata        Schertz   Chlorine       repipe
3605 760 Eagles Glenn          DR Horton, Inc.       Riata        Schertz   Chlorine     first leak




3606 760 Eagles Glenn          DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3607 760 Eagles Glenn          DR Horton, Inc.       Riata        Schertz   Chlorine       repipe


3608 760 Hightrail Rd          DR Horton, Inc.       Riata        Schertz   Chlorine      first leak




3609   760 Hightrail Rd        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3610   760 Hightrail Rd        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3611   760 Hightrail Rd        DR Horton, Inc.       Riata        Schertz   Chlorine       repipe
3612   760 Hollow Ridge        DR Horton, Inc.       Riata        Schertz   Chlorine     first leak
3613   760 Hollow Ridge        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3614   760 Hollow Ridge        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3615   760 Hollow Ridge        DR Horton, Inc.       Riata        Schertz   Chlorine       repipe
3616   761 Fountain Gate       DR Horton, Inc.       Riata        Schertz   Chlorine     first leak
3617   761 Fountain Gate       DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak

3618 761 Fountain Gate         DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3619 761 Fountain Gate         DR Horton, Inc.       Riata        Schertz   Chlorine       repipe
3620 761 High Trail Rd         DR Horton, Inc.       Riata        Schertz   Chlorine     first leak


3621   761 High Trail Rd       DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3622   763 Eagles Glenn        DR Horton, Inc.       Riata        Schertz   Chlorine     first leak
3623   763 Eagles Glenn        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3624   763 Eagles Glenn        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak

3625   763 Eagles Glenn        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3626   763 Eagles Glenn        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3627   763 Eagles Glenn        DR Horton, Inc.       Riata        Schertz   Chlorine       repipe
3628   764 Eagles Glenn        DR Horton, Inc.       Riata        Schertz   Chlorine     first leak

3629 764 Eagles Glenn          DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak




3630   764 Hollow Ridge        DR Horton, Inc.       Riata        Schertz   Chlorine     first leak
3631   764 Hollow Ridge        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3632   764 Hollow Ridge        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3633   764 Hollow Ridge        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3634   764 Hollow Ridge        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3635   764 Hollow Ridge        DR Horton, Inc.       Riata        Schertz   Chlorine       repipe
3636   765 Fountain Gate       DR Horton, Inc.       Riata        Schertz   Chlorine     first leak
3637   765 Fountain Gate       DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3638   765 Fountain Gate       DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3639   765 Fountain Gate       DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3640   765 Fountain Gate       DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3641   765 Fountain Gate       DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3642   765 Fountain Gate       DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak

3643 765 Fountain Gate         DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
                Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 944 of 1053 PageID:
                                                    18509

                           A                     B           C      D          E              F




3644   765 Fountain Gate       DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3645   765 Fountain Gate       DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3646   765 Fountain Gate       DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3647   765 Fountain Gate       DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3648   765 Fountain Gate       DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3649   765 Fountain Gate       DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak


3650 765 Fountain Gate         DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3651 765 Fountain Gate         DR Horton, Inc.       Riata        Schertz   Chlorine       repipe




3652 765 Hightrail Rd          DR Horton, Inc.       Riata        Schertz   Chlorine      first leak




3653   765 Hightrail Rd        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3654   765 Hightrail Rd        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3655   765 Hollow Ridge        DR Horton, Inc.       Riata        Schertz   Chlorine     first leak
3656   765 Hollow Ridge        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak




3657 765 Hollow Ridge          DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3658 767 Eagles Glenn          DR Horton, Inc.       Riata        Schertz   Chlorine     first leak

3659   767 Eagles Glenn        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3660   767 Eagles Glenn        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3661   767 Eagles Glenn        DR Horton, Inc.       Riata        Schertz   Chlorine       repipe
3662   768 Fountain Gate       DR Horton, Inc.       Riata        Schertz   Chlorine     first leak
3663   768 Fountain Gate       DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3664   768 Fountain Gate       DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3665   768 Fountain Gate       DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3666   768 Hightrail Rd        DR Horton, Inc.       Riata        Schertz   Chlorine     first leak
3667   768 Hightrail Rd        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3668   768 Hightrail Rd        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3669   768 Hightrail Rd        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak




3670   768 Hightrail Rd        DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3671   768 Hightrail Rd        DR Horton, Inc.       Riata        Schertz   Chlorine       repipe
3672   769 Clearbrook Ave      DR Horton, Inc.       Riata        Schertz   Chlorine     first leak
3673   769 Fountain Gate       DR Horton, Inc.       Riata        Schertz   Chlorine     first leak




3674   769 Fountain Gate       DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3675   769 Fountain Gate       DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3676   769 Fountain Gate       DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3677   769 Fountain Gate       DR Horton, Inc.       Riata        Schertz   Chlorine       repipe




3678 769 Hightrail Rd          DR Horton, Inc.       Riata        Schertz   Chlorine      first leak

3679 769 Hightrail Rd          DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
3680 769 Hightrail Rd          DR Horton, Inc.       Riata        Schertz   Chlorine   additional leak
                Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 945 of 1053 PageID:
                                                    18510

                          A                      B                 C       D            E              F

3681   769 Hightrail Rd        DR Horton, Inc.       Riata               Schertz     Chlorine   additional leak
3682   769 Hightrail Rd        DR Horton, Inc.       Riata               Schertz     Chlorine   additional leak
3683   769 Hightrail Rd        DR Horton, Inc.       Riata               Schertz     Chlorine   additional leak
3684   769 Hightrail Rd        DR Horton, Inc.       Riata               Schertz     Chlorine   additional leak
3685   769 Hightrail Rd        DR Horton, Inc.       Riata               Schertz     Chlorine       repipe
3686   769 Hollow Ridge        DR Horton, Inc.       Riata               Schertz     Chlorine     first leak
3687   769 Hollow Ridge        DR Horton, Inc.       Riata               Schertz     Chlorine   additional leak
3688   771 Eagles Glenn        DR Horton, Inc.       Riata               Schertz     Chlorine     first leak
3689   771 Eagles Glenn        DR Horton, Inc.       Riata               Schertz     Chlorine   additional leak
3690   771 Eagles Glenn        DR Horton, Inc.       Riata               Schertz     Chlorine   additional leak
3691   771 Eagles Glenn        DR Horton, Inc.       Riata               Schertz     Chlorine   additional leak
3692   771 Eagles Glenn        DR Horton, Inc.       Riata               Schertz     Chlorine   additional leak

3693 771 Eagles Glenn          DR Horton, Inc.       Riata               Schertz     Chlorine   additional leak


3694   771 Eagles Glenn        DR Horton, Inc.       Riata               Schertz     Chlorine   additional leak
3695   771 Eagles Glenn        DR Horton, Inc.       Riata               Schertz     Chlorine   additional leak
3696   771 Eagles Glenn        DR Horton, Inc.       Riata               Schertz     Chlorine   additional leak
3697   771 Eagles Glenn        DR Horton, Inc.       Riata               Schertz     Chlorine   additional leak
3698   771 Eagles Glenn        DR Horton, Inc.       Riata               Schertz     Chlorine       repipe
3699   3402 Spanish Trace      DR Horton, Inc.       Riposa Vita       San Antonio   Chlorine     first leak


3700   3402 Spanish Trace      DR Horton, Inc.       Riposa Vita       San Antonio   Chlorine   additional leak
3701   3402 Spanish Trace      DR Horton, Inc.       Riposa Vita       San Antonio   Chlorine   additional leak
3702   3402 Spanish Trace      DR Horton, Inc.       Riposa Vita       San Antonio   Chlorine       repipe
3703   3415 Spanish Trace      DR Horton, Inc.       Riposa Vita       San Antonio   Chlorine     first leak
3704   3415 Spanish Trace      DR Horton, Inc.       Riposa Vita       San Antonio   Chlorine   additional leak


3705   3514 Spanish Branch     DR Horton, Inc.       Riposa Vita       San Antonio   Chlorine     first leak
3706   3515 Spanish King       DR Horton, Inc.       Riposa Vita       San Antonio   Chlorine     first leak
3707   3515 Spanish King       DR Horton, Inc.       Riposa Vita       San Antonio   Chlorine   additional leak
3708   3515 Spanish King       DR Horton, Inc.       Riposa Vita       San Antonio   Chlorine       repipe
3709   5707 Spanish Flat       DR Horton, Inc.       Riposa Vita       San Antonio   Chlorine     first leak




3710 5711 Spanish Flat         DR Horton, Inc.       Riposa Vita       San Antonio   Chlorine     first leak
3711 5711 Spanish Flat         DR Horton, Inc.       Riposa Vita       San Antonio   Chlorine   additional leak
3712 5714 Spanish Dawn         DR Horton, Inc.       Riposa Vita       San Antonio   Chlorine     first leak

3713 5714 Spanish Dawn         DR Horton, Inc.       Riposa Vita       San Antonio   Chlorine   additional leak
3714 5718 Spanish Dawn         DR Horton, Inc.       Riposa Vita       San Antonio   Chlorine     first leak
3715 5722 Spanish Flat         DR Horton, Inc.       Riposa Vita       San Antonio   Chlorine     first leak


3716 5722 Spanish Flat         DR Horton, Inc.       Riposa Vita       San Antonio   Chlorine   additional leak
3717 5722 Spanish Flat         DR Horton, Inc.       Riposa Vita       San Antonio   Chlorine   additional leak




3718 5722 Spanish Flat         DR Horton, Inc.       Riposa Vita       San Antonio   Chlorine   additional leak
3719 5722 Spanish Flat         DR Horton, Inc.       Riposa Vita       San Antonio   Chlorine   additional leak




3720 5722 Spanish Flat         DR Horton, Inc.       Riposa Vita       San Antonio   Chlorine   additional leak
3721 5722 Spanish Flat         DR Horton, Inc.       Riposa Vita       San Antonio   Chlorine       repipe
3722 5730 Spanish Flat         DR Horton, Inc.       Riposa Vita       San Antonio   Chlorine     first leak




3723 5738 Spanish Flat         DR Horton, Inc.       Riposa Vita       San Antonio   Chlorine      first leak
                Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 946 of 1053 PageID:
                                                    18511

                          A                      B                 C       D            E              F
3724   5738 Spanish Flat       DR Horton, Inc.       Riposa Vita       San Antonio   Chlorine   additional leak
3725   5742 Spanish Flat       DR Horton, Inc.       Riposa Vita       San Antonio   Chlorine     first leak
3726   5742 Spanish Flat       DR Horton, Inc.       Riposa Vita       San Antonio   Chlorine   additional leak
3727   5743 Spanish Flat       DR Horton, Inc.       Riposa Vita       San Antonio   Chlorine     first leak
3728   5743 Spanish Flat       DR Horton, Inc.       Riposa Vita       San Antonio   Chlorine   additional leak
3729   5743 Spanish Flat       DR Horton, Inc.       Riposa Vita       San Antonio   Chlorine   additional leak
3730   5743 Spanish Flat       DR Horton, Inc.       Riposa Vita       San Antonio   Chlorine   additional leak
3731   5803 Spanish Dawn       DR Horton, Inc.       Riposa Vita       San Antonio   Chlorine     first leak


3732 5803 Spanish Dawn         DR Horton, Inc.       Riposa Vita       San Antonio   Chlorine   additional leak

3733 5803 Spanish Dawn         DR Horton, Inc.       Riposa Vita       San Antonio   Chlorine   additional leak


3734 5803 Spanish Dawn         DR Horton, Inc.       Riposa Vita       San Antonio   Chlorine   additional leak

3735 5803 Spanish Dawn         DR Horton, Inc.       Riposa Vita       San Antonio   Chlorine   additional leak

3736 5803 Spanish Dawn         DR Horton, Inc.       Riposa Vita       San Antonio   Chlorine   additional leak
3737 5803 Spanish Dawn         DR Horton, Inc.       Riposa Vita       San Antonio   Chlorine       repipe




3738 5806 Espada Bend          DR Horton, Inc.       Riposa Vita       San Antonio   Chlorine      first leak


3739 5806 Espada Bend          DR Horton, Inc.       Riposa Vita       San Antonio   Chlorine   additional leak
3740 5806 Espada Bend          DR Horton, Inc.       Riposa Vita       San Antonio   Chlorine   additional leak
3741 5806 Espada Bend          DR Horton, Inc.       Riposa Vita       San Antonio   Chlorine       repipe




3742 323 Chisholm Trail        DR Horton, Inc.       Rob Roy             Seguin      Chlorine      first leak




3743 323 Chisholm Trail        DR Horton, Inc.       Rob Roy             Seguin      Chlorine   additional leak
3744 323 Chisholm Trail        DR Horton, Inc.       Rob Roy             Seguin      Chlorine   additional leak

3745 323 Chisholm Trail        DR Horton, Inc.       Rob Roy             Seguin      Chlorine   additional leak


3746 327 Chisholm Trail        DR Horton, Inc.       Rob Roy             Seguin      Chlorine      first leak
3747 3414 Zachary St           DR Horton, Inc.       Rob Roy             Seguin      Chlorine      first leak
3748 3415 Sabrina              DR Horton, Inc.       Rob Roy             Seguin      Chlorine      first leak

3749   3417 Zachary St         DR Horton, Inc.       Rob Roy             Seguin      Chlorine     first leak
3750   3420 Zachary St         DR Horton, Inc.       Rob Roy             Seguin      Chlorine     first leak
3751   3420 Zachary St         DR Horton, Inc.       Rob Roy             Seguin      Chlorine   additional leak
3752   3420 Zachary St         DR Horton, Inc.       Rob Roy             Seguin      Chlorine   additional leak
3753   3420 Zachary St         DR Horton, Inc.       Rob Roy             Seguin      Chlorine       repipe

3754 3421 Zachary              DR Horton, Inc.       Rob Roy             Seguin      Chlorine     first leak
3755 3422 Zachary              DR Horton, Inc.       Rob Roy             Seguin      Chlorine     first leak
3756 3422 Zachary              DR Horton, Inc.       Rob Roy             Seguin      Chlorine   additional leak




3757 3422 Zachary              DR Horton, Inc.       Rob Roy             Seguin      Chlorine   additional leak
3758 3422 Zachary              DR Horton, Inc.       Rob Roy             Seguin      Chlorine       repipe

3759 3424 Zachary              DR Horton, Inc.       Rob Roy             Seguin      Chlorine      first leak
                Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 947 of 1053 PageID:
                                                    18512

                         A                       B             C     D         E              F
3760 3424 Zachary              DR Horton, Inc.       Rob Roy       Seguin   Chlorine   additional leak
3761 3424 Zachary              DR Horton, Inc.       Rob Roy       Seguin   Chlorine   additional leak
3762 3424 Zachary              DR Horton, Inc.       Rob Roy       Seguin   Chlorine       repipe

3763 3425 Zachary St           DR Horton, Inc.       Rob Roy                Chlorine      first leak

3764   3426 Zachary St         DR Horton, Inc.       Rob Roy       Seguin   Chlorine     first leak
3765   3426 Zachary St         DR Horton, Inc.       Rob Roy       Seguin   Chlorine   additional leak
3766   3426 Zachary St         DR Horton, Inc.       Rob Roy       Seguin   Chlorine       repipe
3767   3427 Zachary St         DR Horton, Inc.       Rob Roy       Seguin   Chlorine     first leak
3768   3427 Zachary St         DR Horton, Inc.       Rob Roy       Seguin   Chlorine   additional leak
3769   3427 Zachary St         DR Horton, Inc.       Rob Roy       Seguin   Chlorine   additional leak

3770   3427 Zachary St         DR Horton, Inc.       Rob Roy       Seguin   Chlorine   additional leak
3771   3427 Zachary St         DR Horton, Inc.       Rob Roy       Seguin   Chlorine       repipe
3772   3428 Zachary St         DR Horton, Inc.       Rob Roy       Seguin   Chlorine     first leak
3773   3428 Zachary St         DR Horton, Inc.       Rob Roy       Seguin   Chlorine   additional leak
3774   3428 Zachary St         DR Horton, Inc.       Rob Roy       Seguin   Chlorine   additional leak
3775   3429 Zachary St         DR Horton, Inc.       Rob Roy       Seguin   Chlorine     first leak




3776   3429 Zachary St         DR Horton, Inc.       Rob Roy       Seguin   Chlorine   additional leak
3777   3429 Zachary St         DR Horton, Inc.       Rob Roy       Seguin   Chlorine   additional leak
3778   3429 Zachary St         DR Horton, Inc.       Rob Roy       Seguin   Chlorine   additional leak
3779   3429 Zachary St         DR Horton, Inc.       Rob Roy       Seguin   Chlorine       repipe
3780   3430 Zachary St         DR Horton, Inc.       Rob Roy       Seguin   Chlorine     first leak
3781   3430 Zachary St         DR Horton, Inc.       Rob Roy       Seguin   Chlorine   additional leak
3782   3430 Zachary St         DR Horton, Inc.       Rob Roy       Seguin   Chlorine   additional leak
3783   3430 Zachary St         DR Horton, Inc.       Rob Roy       Seguin   Chlorine   additional leak


3784 3430 Zachary St           DR Horton, Inc.       Rob Roy       Seguin   Chlorine   additional leak




3785 3430 Zachary St           DR Horton, Inc.       Rob Roy       Seguin   Chlorine   additional leak

3786 3430 Zachary St           DR Horton, Inc.       Rob Roy       Seguin   Chlorine   additional leak
3787 3430 Zachary St           DR Horton, Inc.       Rob Roy       Seguin   Chlorine   additional leak
3788 3430 Zachary St           DR Horton, Inc.       Rob Roy       Seguin   Chlorine   additional leak




3789 3430 Zachary St           DR Horton, Inc.       Rob Roy       Seguin   Chlorine   additional leak
3790 3430 Zachary St           DR Horton, Inc.       Rob Roy       Seguin   Chlorine       repipe




3791   3431 Zachary St         DR Horton, Inc.       Rob Roy       Seguin   Chlorine     first leak
3792   3431 Zachary St         DR Horton, Inc.       Rob Roy       Seguin   Chlorine   additional leak
3793   3431 Zachary St         DR Horton, Inc.       Rob Roy       Seguin   Chlorine   additional leak
3794   3431 Zachary St         DR Horton, Inc.       Rob Roy       Seguin   Chlorine   additional leak
3795   3431 Zachary St         DR Horton, Inc.       Rob Roy       Seguin   Chlorine   additional leak
3796   3431 Zachary St         DR Horton, Inc.       Rob Roy       Seguin   Chlorine   additional leak
3797   3431 Zachary St         DR Horton, Inc.       Rob Roy       Seguin   Chlorine   additional leak
3798   3431 Zachary St         DR Horton, Inc.       Rob Roy       Seguin   Chlorine   additional leak

3799 3431 Zachary St           DR Horton, Inc.       Rob Roy       Seguin   Chlorine   additional leak
3800 3431 Zachary St           DR Horton, Inc.       Rob Roy       Seguin   Chlorine       repipe




3801 3432 Zachary St           DR Horton, Inc.       Rob Roy       Seguin   Chlorine      first leak
                Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 948 of 1053 PageID:
                                                    18513

                           A                     B                C       D            E              F

3802 3432 Zachary St           DR Horton, Inc.        Rob Roy           Seguin      Chlorine   additional leak
3803 3432 Zachary St           DR Horton, Inc.        Rob Roy           Seguin      Chlorine   additional leak




3804 3432 Zachary St           DR Horton, Inc.        Rob Roy           Seguin      Chlorine   additional leak
3805 3432 Zachary St           DR Horton, Inc.        Rob Roy           Seguin      Chlorine   additional leak
3806 3432 Zachary St           DR Horton, Inc.        Rob Roy           Seguin      Chlorine       repipe


3807 3433 Zachary St           DR Horton, Inc.        Rob Roy           Seguin      Chlorine      first leak




3808   3434 Zachary St         DR Horton, Inc.        Rob Roy           Seguin      Chlorine     first leak
3809   3434 Zachary St         DR Horton, Inc.        Rob Roy           Seguin      Chlorine   additional leak
3810   3434 Zachary St         DR Horton, Inc.        Rob Roy           Seguin      Chlorine   additional leak
3811   401 Chisolm Trail       DR Horton, Inc.        Rob Roy           Seguin      Chlorine     first leak
3812   401 Chisolm Trail       DR Horton, Inc.        Rob Roy           Seguin      Chlorine   additional leak


3813 401 Chisolm Trail         DR Horton, Inc.        Rob Roy           Seguin      Chlorine   additional leak




3814   401 Chisolm Trail       DR Horton, Inc.        Rob Roy           Seguin      Chlorine   additional leak
3815   401 Chisolm Trail       DR Horton, Inc.        Rob Roy           Seguin      Chlorine   additional leak
3816   18611 Castellani        Sitterle Homes, Ltd.   Rogers Ranch    San Antonio   Chlorine     first leak
3817   18643 Castellani        Sitterle Homes, Ltd.   Rogers Ranch    San Antonio   Chlorine     first leak
3818   18643 Castellani        Sitterle Homes, Ltd.   Rogers Ranch    San Antonio   Chlorine   additional leak
3819   18643 Castellani        Sitterle Homes, Ltd.   Rogers Ranch    San Antonio   Chlorine   additional leak
3820   3102 Apache Plume       Sitterle Homes, Ltd.   Rogers Ranch                               first leak
3821   8602 Cheyenne Bluff     DR Horton, Inc.        Rolling Creek    Converse     Chlorine     first leak
3822   8602 Cheyenne Bluff     DR Horton, Inc.        Rolling Creek    Converse     Chlorine   additional leak
3823   3000 Muntjac            DR Horton, Inc.        Sedona            Schertz     Chlorine     first leak
3824   3000 Muntjac            DR Horton, Inc.        Sedona            Schertz     Chlorine   additional leak
3825   3000 Muntjac            DR Horton, Inc.        Sedona            Schertz     Chlorine   additional leak
3826   3000 Muntjac            DR Horton, Inc.        Sedona            Schertz     Chlorine       repipe
3827   3004 Muntjac            DR Horton, Inc.        Sedona            Schertz     Chlorine     first leak
3828   3012 Muntjac            DR Horton, Inc.        Sedona            Schertz     Chlorine     first leak
3829   3017 Muntjac            DR Horton, Inc.        Sedona            Schertz     Chlorine     first leak
3830   3017 Muntjac            DR Horton, Inc.        Sedona            Schertz     Chlorine   additional leak

3831   3020 Muntjac            DR Horton, Inc.        Sedona            Schertz     Chlorine     first leak
3832   3020 Muntjac            DR Horton, Inc.        Sedona            Schertz     Chlorine   additional leak
3833   3020 Muntjac            DR Horton, Inc.        Sedona            Schertz     Chlorine       repipe
3834   3021 Muntjac            DR Horton, Inc.        Sedona            Schertz     Chlorine     first leak
3835   3021 Muntjac            DR Horton, Inc.        Sedona            Schertz     Chlorine   additional leak
3836   3021 Muntjac            DR Horton, Inc.        Sedona            Schertz     Chlorine   additional leak
3837   3021 Muntjac            DR Horton, Inc.        Sedona            Schertz     Chlorine       repipe
3838   3025 Muntjac            DR Horton, Inc.        Sedona            Schertz     Chlorine     first leak
3839   3025 Muntjac            DR Horton, Inc.        Sedona            Schertz     Chlorine   additional leak
3840   3029 Muntjac            DR Horton, Inc.        Sedona            Schertz     Chlorine     first leak
3841   3029 Muntjac            DR Horton, Inc.        Sedona            Schertz     Chlorine   additional leak
3842   3029 Muntjac            DR Horton, Inc.        Sedona            Schertz     Chlorine   additional leak
3843   3029 Muntjac            DR Horton, Inc.        Sedona            Schertz     Chlorine       repipe
3844   3032 Muntjac            DR Horton, Inc.        Sedona            Schertz     Chlorine     first leak
3845   3032 Muntjac            DR Horton, Inc.        Sedona            Schertz     Chlorine   additional leak
3846   3032 Muntjac            DR Horton, Inc.        Sedona            Schertz     Chlorine   additional leak
3847   3033 Muntjac            DR Horton, Inc.        Sedona            Schertz     Chlorine     first leak
3848   3041 Muntjac            DR Horton, Inc.        Sedona            Schertz     Chlorine     first leak

3849 3041 Muntjac              DR Horton, Inc.        Sedona            Schertz     Chlorine   additional leak
3850 3041 Muntjac              DR Horton, Inc.        Sedona            Schertz     Chlorine   additional leak
3851 3041 Muntjac              DR Horton, Inc.        Sedona            Schertz     Chlorine   additional leak
                Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 949 of 1053 PageID:
                                                    18514

                            A                     B            C     D          E              F
3852 3045 Muntjac               DR Horton, Inc.       Sedona       Schertz   Chlorine      first leak


3853 3045 Muntjac               DR Horton, Inc.       Sedona       Schertz   Chlorine   additional leak

3854 3045 Muntjac               DR Horton, Inc.       Sedona       Schertz   Chlorine   additional leak




3855 3045 Muntjac               DR Horton, Inc.       Sedona       Schertz   Chlorine   additional leak




3856   3049 Muntjac             DR Horton, Inc.       Sedona       Schertz   Chlorine     first leak
3857   3049 Muntjac             DR Horton, Inc.       Sedona       Schertz   Chlorine   additional leak
3858   3049 Muntjac             DR Horton, Inc.       Sedona       Schertz   Chlorine   additional leak
3859   3049 Muntjac             DR Horton, Inc.       Sedona       Schertz   Chlorine       repipe


3860 3100 Turquoise             DR Horton, Inc.       Sedona       Schertz   Chlorine      first leak




3861   3104 Pencil Cholla       DR Horton, Inc.       Sedona       Schertz   Chlorine     first leak
3862   3104 Pencil Cholla       DR Horton, Inc.       Sedona       Schertz   Chlorine   additional leak
3863   3104 Pencil Cholla       DR Horton, Inc.       Sedona       Schertz   Chlorine   additional leak
3864   3104 Pencil Cholla       DR Horton, Inc.       Sedona       Schertz   Chlorine       repipe
3865   3104 Turquoise           DR Horton, Inc.       Sedona       Schertz   Chlorine     first leak
3866   3105 Turquoise           DR Horton, Inc.       Sedona       Schertz   Chlorine     first leak
3867   3105 Turquoise           DR Horton, Inc.       Sedona       Schertz   Chlorine   additional leak

3868 3105 Turquoise             DR Horton, Inc.       Sedona       Schertz   Chlorine   additional leak

3869 3105 Turquoise             DR Horton, Inc.       Sedona       Schertz   Chlorine   additional leak
3870 3105 Turquoise             DR Horton, Inc.       Sedona       Schertz   Chlorine   additional leak

3871   3105 Turquoise           DR Horton, Inc.       Sedona       Schertz   Chlorine   additional leak
3872   3105 Turquoise           DR Horton, Inc.       Sedona       Schertz   Chlorine       repipe
3873   3108 Turquoise           DR Horton, Inc.       Sedona       Schertz   Chlorine     first leak
3874   3112 Turquoise           DR Horton, Inc.       Sedona       Schertz   Chlorine     first leak
3875   3113 Turquoise           DR Horton, Inc.       Sedona       Schertz   Chlorine     first leak
3876   3117 Turquoise           DR Horton, Inc.       Sedona       Schertz   Chlorine     first leak
3877   3117 Turquoise           DR Horton, Inc.       Sedona       Schertz   Chlorine   additional leak
3878   3117 Turquoise           DR Horton, Inc.       Sedona       Schertz   Chlorine   additional leak
3879   3117 Turquoise           DR Horton, Inc.       Sedona       Schertz   Chlorine       repipe
3880   3121 Turquoise           DR Horton, Inc.       Sedona       Schertz   Chlorine     first leak
3881   3121 Turquoise           DR Horton, Inc.       Sedona       Schertz   Chlorine   additional leak
3882   3121 Turquoise           DR Horton, Inc.       Sedona       Schertz   Chlorine       repipe




3883 3125 Turquoise             DR Horton, Inc.       Sedona       Schertz   Chlorine     first leak
3884 3125 Turquoise             DR Horton, Inc.       Sedona       Schertz   Chlorine   additional leak

3885   3125 Turquoise           DR Horton, Inc.       Sedona       Schertz   Chlorine   additional leak
3886   3125 Turquoise           DR Horton, Inc.       Sedona       Schertz   Chlorine   additional leak
3887   3125 Turquoise           DR Horton, Inc.       Sedona       Schertz   Chlorine       repipe
3888   3128 Turquoise           DR Horton, Inc.       Sedona       Schertz   Chlorine     first leak
3889   3138 Turquoise           DR Horton, Inc.       Sedona       Schertz   Chlorine     first leak
3890   3138 Turquoise           DR Horton, Inc.       Sedona       Schertz   Chlorine   additional leak


3891 3138 Turquoise             DR Horton, Inc.       Sedona       Schertz   Chlorine   additional leak
3892 3138 Turquoise             DR Horton, Inc.       Sedona       Schertz   Chlorine   additional leak
                Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 950 of 1053 PageID:
                                                    18515

                            A                     B            C     D          E              F

3893   3138 Turquoise           DR Horton, Inc.       Sedona       Schertz   Chlorine   additional leak
3894   3138 Turquoise           DR Horton, Inc.       Sedona       Schertz   Chlorine   additional leak
3895   3138 Turquoise           DR Horton, Inc.       Sedona       Schertz   Chlorine       repipe
3896   3139 Turquiose           DR Horton, Inc.       Sedona       Schertz   Chlorine     first leak
3897   3139 Turquiose           DR Horton, Inc.       Sedona       Schertz   Chlorine   additional leak
3898   3139 Turquiose           DR Horton, Inc.       Sedona       Schertz   Chlorine   additional leak
3899   3142 Turquoise           DR Horton, Inc.       Sedona       Schertz   Chlorine     first leak


3900 3142 Turquoise             DR Horton, Inc.       Sedona       Schertz   Chlorine   additional leak

3901   3142 Turquoise           DR Horton, Inc.       Sedona       Schertz   Chlorine   additional leak
3902   3142 Turquoise           DR Horton, Inc.       Sedona       Schertz   Chlorine       repipe
3903   3143 Turquoise           DR Horton, Inc.       Sedona       Schertz   Chlorine     first leak
3904   3143 Turquoise           DR Horton, Inc.       Sedona       Schertz   Chlorine   additional leak
3905   3143 Turquoise           DR Horton, Inc.       Sedona       Schertz   Chlorine   additional leak


3906   3143 Turquoise           DR Horton, Inc.       Sedona       Schertz   Chlorine   additional leak
3907   3143 Turquoise           DR Horton, Inc.       Sedona       Schertz   Chlorine   additional leak
3908   3143 Turquoise           DR Horton, Inc.       Sedona       Schertz   Chlorine   additional leak
3909   3143 Turquoise           DR Horton, Inc.       Sedona       Schertz   Chlorine       repipe
3910   9001 Peridot             DR Horton, Inc.       Sedona       Schertz   Chlorine     first leak
3911   9001 Peridot             DR Horton, Inc.       Sedona       Schertz   Chlorine   additional leak
3912   9001 Peridot             DR Horton, Inc.       Sedona       Schertz   Chlorine   additional leak
3913   9001 Peridot             DR Horton, Inc.       Sedona       Schertz   Chlorine   additional leak
3914   9001 Peridot             DR Horton, Inc.       Sedona       Schertz   Chlorine       repipe
3915   9005 Peridot             DR Horton, Inc.       Sedona       Schertz   Chlorine     first leak
3916   9005 Peridot             DR Horton, Inc.       Sedona       Schertz   Chlorine   additional leak
3917   9013 Peridot             DR Horton, Inc.       Sedona       Schertz   Chlorine     first leak
3918   3017 Pencil Cholla       Lennar Homes          Sedona       Schertz   Chlorine     first leak
3919   3017 Pencil Cholla       Lennar Homes          Sedona       Schertz   Chlorine   additional leak

3920   3017 Pencil Cholla       Lennar Homes          Sedona       Schertz   Chlorine   additional leak
3921   3017 Pencil Cholla       Lennar Homes          Sedona       Schertz   Chlorine       repipe
3922   3020 Pencil Cholla       Lennar Homes          Sedona       Schertz   Chlorine     first leak
3923   3020 Pencil Cholla       Lennar Homes          Sedona       Schertz   Chlorine   additional leak
3924   3025 Pencil Cholla       Lennar Homes          Sedona       Schertz   Chlorine     first leak
3925   3025 Pencil Cholla       Lennar Homes          Sedona       Schertz   Chlorine   additional leak
3926   3025 Pencil Cholla       Lennar Homes          Sedona       Schertz   Chlorine   additional leak




3927 3025 Pencil Cholla         Lennar Homes          Sedona       Schertz   Chlorine   additional leak
3928 3025 Pencil Cholla         Lennar Homes          Sedona                            additional leak

3929 3025 Pencil Cholla         Lennar Homes          Sedona                            additional leak




3930 3028 Turquoise             Lennar Homes          Sedona       Schertz   Chlorine      first leak




3931   3028 Turquoise           Lennar Homes          Sedona                            additional leak
3932   3028 Turquoise           Lennar Homes          Sedona                            additional leak
3933   3029 Pencil Cholla       Lennar Homes          Sedona       Schertz   Chlorine     first leak
3934   3029 Pencil Cholla       Lennar Homes          Sedona       Schertz   Chlorine   additional leak
3935   3029 Pencil Cholla       Lennar Homes          Sedona       Schertz   Chlorine   additional leak
3936   3029 Pencil Cholla       Lennar Homes          Sedona       Schertz   Chlorine   additional leak
3937   3029 Pencil Cholla       Lennar Homes          Sedona       Schertz   Chlorine       repipe
3938   3029 Turquoise           Lennar Homes          Sedona       Schertz   Chlorine     first leak

3939 3029 Turquoise             Lennar Homes          Sedona       Schertz   Chlorine   additional leak
3940 3029 Turquoise             Lennar Homes          Sedona       Schertz   Chlorine   additional leak
                Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 951 of 1053 PageID:
                                                    18516

                            A                  B            C       D          E              F
3941   3029 Turquoise           Lennar Homes       Sedona         Schertz   Chlorine   additional leak
3942   3029 Turquoise           Lennar Homes       Sedona         Schertz   Chlorine   additional leak
3943   3029 Turquoise           Lennar Homes       Sedona         Schertz   Chlorine   additional leak
3944   3029 Turquoise           Lennar Homes       Sedona         Schertz   Chlorine   additional leak
3945   3040 Turquoise           Lennar Homes       Sedona         Schertz   Chlorine     first leak




3946 3040 Turquoise             Lennar Homes       Sedona         Schertz   Chlorine   additional leak

3947   3040 Turquoise           Lennar Homes       Sedona         Schertz   Chlorine   additional leak
3948   3040 Turquoise           Lennar Homes       Sedona         Schertz   Chlorine   additional leak
3949   3040 Turquoise           Lennar Homes       Sedona         Schertz   Chlorine   additional leak
3950   3044 Turquoise           Lennar Homes       Sedona         Schertz   Chlorine     first leak
3951   3044 Turquoise           Lennar Homes       Sedona         Schertz   Chlorine   additional leak
3952   3044 Turquoise           Lennar Homes       Sedona         Schertz   Chlorine   additional leak
3953   3049 Turquoise           Lennar Homes       Sedona         Schertz   Chlorine     first leak

3954   3049 Turquoise           Lennar Homes       Sedona         Schertz   Chlorine   additional leak
3955   3049 Turquoise           Lennar Homes       Sedona         Schertz   Chlorine   additional leak
3956   3049 Turquoise           Lennar Homes       Sedona         Schertz   Chlorine   additional leak
3957   3049 Turquoise           Lennar Homes       Sedona         Schertz   Chlorine   additional leak


3958   3101 Muntjac             Lennar Homes       Sedona         Schertz   Chlorine     first leak
3959   3104 Muntjac             Lennar Homes       Sedona         Schertz   Chlorine     first leak
3960   3104 Muntjac             Lennar Homes       Sedona         Schertz   Chlorine   additional leak
3961   3104 Muntjac             Lennar Homes       Sedona         Schertz   Chlorine   additional leak
3962   3104 Muntjac             Lennar Homes       Sedona         Schertz   Chlorine   additional leak




3963 3104 Muntjac               Lennar Homes       Sedona         Schertz   Chlorine   additional leak


3964   3108 Muntjac             Lennar Homes       Sedona         Schertz   Chlorine     first leak
3965   3108 Muntjac             Lennar Homes       Sedona         Schertz   Chlorine   additional leak
3966   3108 Muntjac             Lennar Homes       Sedona         Schertz   Chlorine   additional leak
3967   3113 Pencil Cholla       Lennar Homes       Sedona         Schertz   Chlorine     first leak
3968   3116 Muntjac             Lennar Homes       Sedona         Schertz   Chlorine     first leak
3969   3116 Pencil Cholla       Lennar Homes       Sedona         Schertz   Chlorine     first leak
3970   3116 Pencil Cholla       Lennar Homes       Sedona         Schertz   Chlorine   additional leak




3971   3117 Muntjac             Lennar Homes       Sedona         Schertz   Chlorine     first leak
3972   3117 Muntjac             Lennar Homes       Sedona         Schertz   Chlorine   additional leak
3973   3117 Pencil Cholla       Lennar Homes       Sedona         Schertz   Chlorine     first leak
3974   3117 Pencil Cholla       Lennar Homes       Sedona         Schertz   Chlorine   additional leak
3975   3117 Pencil Cholla       Lennar Homes       Sedona         Schertz   Chlorine       repipe


3976   3120 Pencil Cholla       Lennar Homes       Sedona         Schertz   Chlorine     first leak
3977   3120 Pencil Cholla       Lennar Homes       Sedona         Schertz   Chlorine   additional leak
3978   3120 Pencil Cholla       Lennar Homes       Sedona         Schertz   Chlorine   additional leak
3979   3120 Pencil Cholla       Lennar Homes       Sedona         Schertz   Chlorine   additional leak
3980   3120 Pencil Cholla       Lennar Homes       Sedona         Schertz   Chlorine       repipe
3981   3124 Muntjac             Lennar Homes       Sedona         Schertz   Chlorine     first leak




3982   3124 Muntjac             Lennar Homes       Sedona         Schertz   Chlorine   additional leak
3983   3124 Pencil Cholla       Lennar Homes       Sedona         Schertz   Chlorine     first leak
3984   3125 Muntjac             Lennar Homes       Sedona         Schertz   Chlorine     first leak
3985   3125 Muntjac             Lennar Homes       Sedona         Schertz   Chlorine       repipe
3986   3129 Muntjac             Lennar Homes       Sedona         Schertz   Chlorine     first leak
                Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 952 of 1053 PageID:
                                                    18517

                            A                  B            C       D          E              F
3987 3132 Pencil Cholla         Lennar Homes       Sedona         Schertz   Chlorine     first leak
3988 3132 Pencil Cholla         Lennar Homes       Sedona         Schertz   Chlorine   additional leak




3989   3136 Muntjac             Lennar Homes       Sedona         Schertz   Chlorine     first leak
3990   3136 Muntjac             Lennar Homes       Sedona         Schertz   Chlorine   additional leak
3991   3136 Muntjac             Lennar Homes       Sedona                              additional leak
3992   3140 Muntjac             Lennar Homes       Sedona         Schertz   Chlorine     first leak
3993   3140 Muntjac             Lennar Homes       Sedona         Schertz   Chlorine   additional leak
3994   3140 Muntjac             Lennar Homes       Sedona         Schertz   Chlorine   additional leak
3995   3140 Muntjac             Lennar Homes       Sedona         Schertz   Chlorine   additional leak

3996   3140 Muntjac             Lennar Homes       Sedona         Schertz   Chlorine   additional leak
3997   3140 Muntjac             Lennar Homes       Sedona         Schertz   Chlorine   additional leak
3998   3140 Muntjac             Lennar Homes       Sedona         Schertz   Chlorine   additional leak
3999   3140 Pencil Cholla       Lennar Homes       Sedona         Schertz   Chlorine     first leak
4000   3140 Pencil Cholla       Lennar Homes       Sedona         Schertz   Chlorine   additional leak
4001   3140 Pencil Cholla       Lennar Homes       Sedona         Schertz   Chlorine   additional leak
4002   3140 Pencil Cholla       Lennar Homes       Sedona         Schertz   Chlorine   additional leak
4003   3140 Pencil Cholla       Lennar Homes       Sedona         Schertz   Chlorine   additional leak
4004   3140 Pencil Cholla       Lennar Homes       Sedona         Schertz   Chlorine   additional leak


4005   3140 Pencil Cholla       Lennar Homes       Sedona                              additional leak
4006   3140 Pencil Cholla       Lennar Homes       Sedona                              additional leak
4007   3140 Pencil Cholla       Lennar Homes       Sedona                              additional leak
4008   3141 Muntjac             Lennar Homes       Sedona         Schertz   Chlorine     first leak
4009   3141 Muntjac             Lennar Homes       Sedona         Schertz   Chlorine   additional leak
4010   3144 Muntjac             Lennar Homes       Sedona         Schertz   Chlorine     first leak
4011   3144 Muntjac             Lennar Homes       Sedona         Schertz   Chlorine   additional leak
4012   3144 Muntjac             Lennar Homes       Sedona         Schertz   Chlorine   additional leak
4013   3144 Muntjac             Lennar Homes       Sedona         Schertz   Chlorine   additional leak
4014   3144 Pencil Cholla       Lennar Homes       Sedona         Schertz   Chlorine     first leak

4015 3144 Pencil Cholla         Lennar Homes       Sedona         Schertz   Chlorine   additional leak




4016 3144 Pencil Cholla         Lennar Homes       Sedona         Schertz   Chlorine   additional leak
4017 3145 Pencil Cholla         Lennar Homes       Sedona         Schertz   Chlorine     first leak
4018 3145 Pencil Cholla         Lennar Homes       Sedona         Schertz   Chlorine   additional leak




4019   3145 Pencil Cholla       Lennar Homes       Sedona         Schertz   Chlorine   additional leak
4020   3145 Pencil Cholla       Lennar Homes       Sedona         Schertz   Chlorine   additional leak
4021   3145 Pencil Cholla       Lennar Homes       Sedona         Schertz   Chlorine   additional leak
4022   3148 Muntjac             Lennar Homes       Sedona         Schertz   Chlorine     first leak
4023   3161 Pencil Cholla       Lennar Homes       Sedona         Schertz   Chlorine     first leak
4024   3161 Pencil Cholla       Lennar Homes       Sedona         Schertz   Chlorine   additional leak
4025   3161 Pencil Cholla       Lennar Homes       Sedona         Schertz   Chlorine   additional leak
4026   3161 Pencil Cholla       Lennar Homes       Sedona         Schertz   Chlorine   additional leak
4027   3161 Pencil Cholla       Lennar Homes       Sedona         Schertz   Chlorine   additional leak
4028   3161 Pencil Cholla       Lennar Homes       Sedona         Schertz   Chlorine       repipe
4029   3200 Pencil Cholla       Lennar Homes       Sedona         Schertz   Chlorine     first leak
4030   3208 Pencil Cholla       Lennar Homes       Sedona         Schertz   Chlorine     first leak


4031   3208 Pencil Cholla       Lennar Homes       Sedona         Schertz   Chlorine   additional leak
4032   3208 Pencil Cholla       Lennar Homes       Sedona         Schertz   Chlorine   additional leak
4033   3208 Pencil Cholla       Lennar Homes       Sedona         Schertz   Chlorine       repipe
4034   3217 Pencil Cholla       Lennar Homes       Sedona         Schertz   Chlorine     first leak
4035   3217 Pencil Cholla       Lennar Homes       Sedona         Schertz   Chlorine   additional leak
4036   3217 Pencil Cholla       Lennar Homes       Sedona         Schertz   Chlorine   additional leak
4037   9020 Gila Bend           Lennar Homes       Sedona         Schertz   Chlorine     first leak
                Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 953 of 1053 PageID:
                                                    18518

                        A                        B                  C       D            E              F
4038   7804 Belle Glade Blvd   Dennis Drake          Selma Park                                    first leak
4039   7111 Calypso Dawn       DR Horton, Inc.       Solana Ridge       San Antonio   Chlorine     first leak
4040   7115 Aldebaran Sun      DR Horton, Inc.       Solana Ridge       San Antonio   Chlorine     first leak
4041   7122 Calypso Dawn       DR Horton, Inc.       Solana Ridge       San Antonio   Chlorine     first leak
4042   7122 Calypso Dawn       DR Horton, Inc.       Solana Ridge       San Antonio   Chlorine   additional leak




4043   7206 Aldebaran Sun      DR Horton, Inc.       Solana Ridge       San Antonio   Chlorine     first leak
4044   7215 Calypso Dawn       DR Horton, Inc.       Solana Ridge       San Antonio   Chlorine     first leak
4045   7218 Calypso Dawn       DR Horton, Inc.       Solana Ridge       San Antonio   Chlorine     first leak
4046   7218 Calypso Dawn       DR Horton, Inc.       Solana Ridge       San Antonio   Chlorine   additional leak
4047   7223 Aldebaran Sun      DR Horton, Inc.       Solana Ridge       San Antonio   Chlorine     first leak




4048 7234 Calypso Dawn         DR Horton, Inc.       Solana Ridge       San Antonio   Chlorine      first leak

4049 7234 Calypso Dawn         DR Horton, Inc.       Solana Ridge       San Antonio   Chlorine   additional leak

4050 7234 Calypso Dawn         DR Horton, Inc.       Solana Ridge       San Antonio   Chlorine   additional leak

4051 7234 Calypso Dawn         DR Horton, Inc.       Solana Ridge       San Antonio   Chlorine   additional leak




4052 7303 Lyia Branch          DR Horton, Inc.       Solana Ridge       San Antonio   Chlorine      first leak

4053 7306 Apastron Haze        DR Horton, Inc.       Solana Ridge       San Antonio   Chlorine      first leak
4054 7306 Blazar Way           DR Horton, Inc.       Solana Ridge       San Antonio   Chlorine      first leak

4055 7306 Blazar Way           DR Horton, Inc.       Solana Ridge       San Antonio   Chlorine   additional leak




4056 7306 Blazar Way           DR Horton, Inc.       Solana Ridge       San Antonio   Chlorine   additional leak

4057   7310 Apastron Haze      DR Horton, Inc.       Solana Ridge       San Antonio   Chlorine     first leak
4058   7310 Apastron Haze      DR Horton, Inc.       Solana Ridge       San Antonio   Chlorine   additional leak
4059   7310 Apastron Haze      DR Horton, Inc.       Solana Ridge       San Antonio   Chlorine   additional leak
4060   7310 Apastron Haze      DR Horton, Inc.       Solana Ridge       San Antonio   Chlorine       repipe
4061   7314 Apastron Haze      DR Horton, Inc.       Solana Ridge                                  first leak
4062   7322 Canopus Bow        DR Horton, Inc.       Solana Ridge       San Antonio   Chlorine     first leak
4063   7322 Milky Way Dawn     DR Horton, Inc.       Solana Ridge       San Antonio   Chlorine     first leak
4064   7323 Milky Way Dawn     DR Horton, Inc.       Solana Ridge       San Antonio   Chlorine   additional leak
4065   7330 Canopus Bow        DR Horton, Inc.       Solana Ridge       San Antonio   Chlorine     first leak


4066 7331 Milky Way Dawn       DR Horton, Inc.       Solana Ridge       San Antonio   Chlorine      first leak
4067 7402 Milky Way Dawn       DR Horton, Inc.       Solana Ridge       San Antonio   Chlorine      first leak




4068 7402 Milky Way Dawn       DR Horton, Inc.       Solana Ridge       San Antonio   Chlorine   additional leak




4069   7402 Milky Way Dawn     DR Horton, Inc.       Solana Ridge       San Antonio   Chlorine   additional leak
4070   7402 Milky Way Dawn     DR Horton, Inc.       Solana Ridge       San Antonio   Chlorine   additional leak
4071   7414 Milky Way Dawn     DR Horton, Inc.       Solana Ridge       San Antonio   Chlorine     first leak
4072   7414 Milky Way Dawn     DR Horton, Inc.       Solana Ridge       San Antonio   Chlorine   additional leak

4073 7414 Milky Way Dawn       DR Horton, Inc.       Solana Ridge       San Antonio   Chlorine   additional leak
                Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 954 of 1053 PageID:
                                                    18519

                           A                     B                     C        D             E              F



4074 7418 Aurora Circle        DR Horton, Inc.          Solana Ridge       San Antonio     Chlorine     first leak
4075 7418 Aurora Circle        DR Horton, Inc.          Solana Ridge       San Antonio     Chlorine   additional leak




4076 7418 Aurora Circle        DR Horton, Inc.          Solana Ridge       San Antonio     Chlorine   additional leak




4077   7418 Aurora Circle      DR Horton, Inc.          Solana Ridge       San Antonio     Chlorine   additional leak
4078   7418 Milky Way Dawn     DR Horton, Inc.          Solana Ridge       San Antonio     Chlorine     first leak
4079   7426 Omega Vale         DR Horton, Inc.          Solana Ridge       San Antonio     Chlorine     first leak
4080   7426 Omega Vale         DR Horton, Inc.          Solana Ridge       San Antonio     Chlorine   additional leak
4081   7426 Omega Vale         DR Horton, Inc.          Solana Ridge       San Antonio     Chlorine   additional leak

4082 7426 Omega Vale           DR Horton, Inc.          Solana Ridge       San Antonio     Chlorine   additional leak

4083 7426 Omega Vale           DR Horton, Inc.          Solana Ridge       San Antonio     Chlorine   additional leak
4084 7603 Helios Rise          DR Horton, Inc.          Solana Ridge       San Antonio     Chlorine     first leak

4085   7603 Helios Rise        DR Horton, Inc.          Solana Ridge       San Antonio     Chlorine   additional leak
4086   7606 Ariel Hill         DR Horton, Inc.          Solana Ridge       San Antonio     Chlorine     first leak
4087   7607 Umbra Heights      DR Horton, Inc.          Solana Ridge       San Antonio     Chlorine     first leak
4088   7607 Umbra Heights      DR Horton, Inc.          Solana Ridge       San Antonio     Chlorine   additional leak
4089   7607 Umbra Heights      DR Horton, Inc.          Solana Ridge                                  additional leak

4090   7618 Umbra Heights      DR Horton, Inc.          Solana Ridge       San Antonio     Chlorine      first leak
4091   7619 Helios Rise        DR Horton, Inc.          Solana Ridge       San Antonio     Chlorine      first leak
4092   7622 Proton Summit      DR Horton, Inc.          Solana Ridge       San Antonio     Chlorine      first leak
4093   7622 Umbra Heights      DR Horton, Inc.          Solana Ridge                                     first leak

4094   7626 Umbra Heights      DR Horton, Inc.          Solana Ridge       San Antonio     Chlorine     first leak
4095   7626 Umbra Heights      DR Horton, Inc.          Solana Ridge       San Antonio     Chlorine   additional leak
4096   7626 Umbra Heights      DR Horton, Inc.          Solana Ridge       San Antonio     Chlorine   additional leak
4097   7626 Umbra Heights      DR Horton, Inc.          Solana Ridge       San Antonio     Chlorine       repipe
4098   7631 Equinox Hill       DR Horton, Inc.          Solana Ridge       San Antonio     Chlorine     first leak

4099 7814 Radiant Star         DR Horton, Inc.          Solana Ridge       San Antonio     Chlorine      first leak
4100 7819 Juno Heights         DR Horton, Inc.          Solana Ridge       San Antonio     Chlorine      first leak


4101   7819 Juno Heights       DR Horton, Inc.          Solana Ridge       San Antonio     Chlorine   additional leak
4102   7827 Juno Heights       DR Horton, Inc.          Solana Ridge       San Antonio     Chlorine     first leak
4103   7827 Juno Heights       DR Horton, Inc.          Solana Ridge       San Antonio     Chlorine   additional leak
4104   7831 Juno Heights       DR Horton, Inc.          Solana Ridge       San Antonio     Chlorine     first leak
4105   7831 Juno Heights       DR Horton, Inc.          Solana Ridge       San Antonio     Chlorine   additional leak
4106   7831 Juno Heights       DR Horton, Inc.          Solana Ridge       San Antonio     Chlorine       repipe




4107 173 Fossil Hills Loop     Sitterle Homes, Ltd.     Spring Branch                                    first leak


4108 719 Long Ridge            Hillscape Custom Homes   Spring Branch      Spring Branch                 first leak




4109   719 Long Ridge          Hillscape Custom Homes   Spring Branch      Spring Branch              additional leak
4110   719 Long Ridge          Hillscape Custom Homes   Spring Branch      Spring Branch              additional leak
4111   719 Long Ridge          Hillscape Custom Homes   Spring Branch      Spring Branch              additional leak
4112   331 Mirror Lake         Sitterle Homes, Ltd.     Stately Oaks        San Antonio    Chlorine     first leak
4113   12406 Old Stillwater    DR Horton, Inc.          Stillwater Ranch    San Antonio    Chlorine     first leak
4114   12406 Old Stillwater    DR Horton, Inc.          Stillwater Ranch    San Antonio    Chlorine   additional leak
4115   7918 William Grove      DR Horton, Inc.          Stillwater Ranch    San Antonio    Chlorine     first leak
                Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 955 of 1053 PageID:
                                                    18520

                         A                       B                   C       D            E              F
4116   7919 William Grove      DR Horton, Inc.        Stillwater Ranch   San Antonio   Chlorine     first leak
4117   7927 William Grove      DR Horton, Inc.        Stillwater Ranch   San Antonio   Chlorine     first leak
4118   7927 William Grove      DR Horton, Inc.        Stillwater Ranch   San Antonio   Chlorine   additional leak
4119   7927 William Grove      DR Horton, Inc.        Stillwater Ranch   San Antonio   Chlorine   additional leak

4120 7927 William Grove        DR Horton, Inc.        Stillwater Ranch   San Antonio   Chlorine   additional leak


4121   7939 William Grove      DR Horton, Inc.        Stillwater Ranch   San Antonio   Chlorine     first leak
4122   10407 Springcroft       Sitterle Homes, Ltd.   Triana             San Antonio   Chlorine     first leak
4123   10415 Valle Alto        Sitterle Homes, Ltd.   Triana             San Antonio   Chlorine     first leak
4124   10739 Bushbuck Field    Lennar Homes           Trophy Ridge       San Antonio   Chlorine     first leak
4125   10739 Bushbuck Field    Lennar Homes           Trophy Ridge       San Antonio   Chlorine   additional leak

4126   10739 Bushbuck Field    Lennar Homes           Trophy Ridge       San Antonio   Chlorine   additional leak
4127   10739 Bushbuck Field    Lennar Homes           Trophy Ridge       San Antonio   Chlorine       repipe
4128   10834 Bushbuck Chase    Lennar Homes           Trophy Ridge       San Antonio   Chlorine     first leak
4129   10834 Bushbuck Chase    Lennar Homes           Trophy Ridge       San Antonio   Chlorine   additional leak
4130   10834 Bushbuck Chase    Lennar Homes           Trophy Ridge                                additional leak


4131 609 Cavan                 DR Horton, Inc.        Turning Stone        Cibolo                    first leak

4132 609 Cavan                 DR Horton, Inc.        Turning Stone                               additional leak

4133 609 Cavan                 DR Horton, Inc.        Turning Stone                               additional leak
4134 836 Marbella              DR Horton, Inc.        Turning Stone        Cibolo                   first leak

4135   836 Marbella            DR Horton, Inc.        Turning Stone        Cibolo                 additional leak
4136   917 Resaca              DR Horton, Inc.        Turning Stone        Cibolo                   first leak
4137   1535 Wild Fire          Gehan Homes            Westover           San Antonio   Chlorine     first leak
4138   1535 Wild Fire          Gehan Homes            Westover           San Antonio   Chlorine   additional leak
4139   1535 Wild Fire          Gehan Homes            Westover           San Antonio   Chlorine   additional leak
4140   1535 Wild Fire          Gehan Homes            Westover           San Antonio   Chlorine   additional leak
4141   1535 Wild Fire          Gehan Homes            Westover           San Antonio   Chlorine   additional leak


4142 1535 Wild Fire            Gehan Homes            Westover           San Antonio   Chlorine   additional leak
4143 1535 Wild Fire            Gehan Homes            Westover           San Antonio   Chlorine   additional leak

4144   1535 Wild Fire          Gehan Homes            Westover           San Antonio   Chlorine   additional leak
4145   1535 Wild Fire          Gehan Homes            Westover           San Antonio   Chlorine   additional leak
4146   1535 Wild Fire          Gehan Homes            Westover           San Antonio   Chlorine   additional leak
4147   1535 Wild Fire          Gehan Homes            Westover           San Antonio   Chlorine   additional leak

4148   1535 Wild Fire          Gehan Homes            Westover           San Antonio   Chlorine   additional leak
4149   1535 Wild Fire          Gehan Homes            Westover           San Antonio   Chlorine   additional leak
4150   1535 Wild Fire          Gehan Homes            Westover           San Antonio   Chlorine   additional leak
4151   1535 Wild Fire          Gehan Homes            Westover           San Antonio   Chlorine   additional leak
4152   1535 Wild Fire          Gehan Homes            Westover           San Antonio   Chlorine   additional leak
4153   1535 Wild Fire          Gehan Homes            Westover           San Antonio   Chlorine   additional leak
4154   1535 Wild Fire          Gehan Homes            Westover           San Antonio   Chlorine   additional leak
4155   1535 Wild Fire          Gehan Homes            Westover           San Antonio   Chlorine   additional leak

4156 1535 Wild Fire            Gehan Homes            Westover           San Antonio   Chlorine   additional leak

4157   10330 Floor Hollow      DR Horton, Inc.        Wildhorse          San Antonio   Chlorine     first leak
4158   10403 Timber Country    DR Horton, Inc.        Wildhorse          San Antonio   Chlorine     first leak
4159   10403 Timber Country    DR Horton, Inc.        Wildhorse          San Antonio   Chlorine   additional leak
4160   10407 Timber Country    DR Horton, Inc.        Wildhorse          San Antonio   Chlorine     first leak
4161   10603 Flying Fury       DR Horton, Inc.        Wildhorse          San Antonio   Chlorine     first leak
4162   10606 Flying Fury       DR Horton, Inc.        Wildhorse          San Antonio   Chlorine     first leak

4163 10607 Flying Fury         DR Horton, Inc.        Wildhorse          San Antonio   Chlorine     first leak
4164 10719 Flying Fury         DR Horton, Inc.        Wildhorse          San Antonio   Chlorine     first leak
4165 10719 Flying Fury         DR Horton, Inc.        Wildhorse          San Antonio   Chlorine   additional leak
               Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 956 of 1053 PageID:
                                                   18521

                         A                      B               C       D            E              F

4166 10719 Flying Fury        DR Horton, Inc.       Wildhorse       San Antonio   Chlorine   additional leak
4167 10719 Flying Fury        DR Horton, Inc.       Wildhorse       San Antonio   Chlorine       repipe


4168 10822 Mustang Oak        DR Horton, Inc.       Wildhorse       San Antonio   Chlorine      first leak
4169 10831 Flying Fury        DR Horton, Inc.       Wildhorse       San Antonio   Chlorine      first leak
4170 10835 Flying Fury        DR Horton, Inc.       Wildhorse       San Antonio   Chlorine      first leak




4171 10839 Flying Fury        DR Horton, Inc.       Wildhorse       San Antonio   Chlorine      first leak




4172 10839 Flying Fury        DR Horton, Inc.       Wildhorse       San Antonio   Chlorine   additional leak
4173 10839 Flying Fury        DR Horton, Inc.       Wildhorse       San Antonio   Chlorine   additional leak
4174 10839 Flying Fury        DR Horton, Inc.       Wildhorse       San Antonio   Chlorine       repipe

4175   10843 Flying Fury      DR Horton, Inc.       Wildhorse       San Antonio   Chlorine      first leak
4176   10903 Flying Fury      DR Horton, Inc.       Wildhorse       San Antonio   Chlorine      first leak
4177   10907 Flying Fury      DR Horton, Inc.       Wildhorse       San Antonio   Chlorine      first leak
4178   10915 Flying Fury      DR Horton, Inc.       Wildhorse       San Antonio   Chlorine      first leak
4179   8716 Emerald Sky       DR Horton, Inc.       Wildhorse       San Antonio   Chlorine      first leak
4180   8719 Dove Oak Lane     DR Horton, Inc.       Wildhorse       San Antonio   Chlorine      first leak




4181 8719 Dove Oak Lane       DR Horton, Inc.       Wildhorse       San Antonio   Chlorine   additional leak




4182 8726 Dove Oak Lane       DR Horton, Inc.       Wildhorse       San Antonio   Chlorine      first leak


4183 8726 Dove Oak Lane       DR Horton, Inc.       Wildhorse       San Antonio   Chlorine   additional leak
4184 8726 Dove Oak Lane       DR Horton, Inc.       Wildhorse       San Antonio   Chlorine       repipe


4185 8735 Dove Oak Lane       DR Horton, Inc.       Wildhorse       San Antonio   Chlorine     first leak
4186 8735 Dove Oak Lane       DR Horton, Inc.       Wildhorse       San Antonio   Chlorine   additional leak
4187 8739 Dove Oak Lane       DR Horton, Inc.       Wildhorse       San Antonio   Chlorine     first leak

4188 8803 Liberty Sky Dr      DR Horton, Inc.       Wildhorse       San Antonio   Chlorine      first leak




4189   8823 Emerald Sky Dr    DR Horton, Inc.       Wildhorse       San Antonio   Chlorine     first leak
4190   9007 Herman Hollow     DR Horton, Inc.       Wildhorse       San Antonio   Chlorine     first leak
4191   9007 Herman Hollow     DR Horton, Inc.       Wildhorse       San Antonio   Chlorine   additional leak
4192   9007 Herman Hollow     DR Horton, Inc.       Wildhorse       San Antonio   Chlorine   additional leak
4193   9007 Herman Hollow     DR Horton, Inc.       Wildhorse       San Antonio   Chlorine       repipe




4194   9023 Dusty Run         DR Horton, Inc.       Wildhorse       San Antonio   Chlorine      first leak
4195   9023 Herman Hollow     DR Horton, Inc.       Wildhorse       San Antonio   Chlorine      first leak
4196   9027 Herman Hollow     DR Horton, Inc.       Wildhorse       San Antonio   Chlorine      first leak
4197   9031 Herman Hollow     DR Horton, Inc.       Wildhorse       San Antonio   Chlorine      first leak




4198 9115 Bowen Branch        DR Horton, Inc.       Wildhorse       San Antonio   Chlorine      first leak
               Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 957 of 1053 PageID:
                                                   18522

                       A                        B               C       D            E              F




4199 9406 Red Stable Rd       DR Horton, Inc.       Wildhorse       San Antonio   Chlorine      first leak


4200 9406 Red Stable Rd       DR Horton, Inc.       Wildhorse       San Antonio   Chlorine   additional leak

4201 9406 Red Stable Rd       DR Horton, Inc.       Wildhorse       San Antonio   Chlorine   additional leak

4202 9406 Red Stable Rd       DR Horton, Inc.       Wildhorse       San Antonio   Chlorine   additional leak
4203 9406 Red Stable Rd       DR Horton, Inc.       Wildhorse       San Antonio   Chlorine       repipe

4204 9407 Palomino Path       DR Horton, Inc.       Wildhorse       San Antonio   Chlorine      first leak


4205 9407 Palomino Path       DR Horton, Inc.       Wildhorse       San Antonio   Chlorine   additional leak
4206 9411 Palomino Path       DR Horton, Inc.       Wildhorse       San Antonio   Chlorine     first leak
4207 9418 Palomino Path       DR Horton, Inc.       Wildhorse       San Antonio   Chlorine     first leak




4208 9419 Palomino Path       DR Horton, Inc.       Wildhorse       San Antonio   Chlorine      first leak


4209 9427 Red Stable Rd       DR Horton, Inc.       Wildhorse       San Antonio   Chlorine      first leak




4210 9431 Red Stable Rd       DR Horton, Inc.       Wildhorse       San Antonio   Chlorine      first leak




4211 9431 Red Stable Rd       DR Horton, Inc.       Wildhorse                                additional leak
4212 9431 Red Stable Rd       DR Horton, Inc.       Wildhorse                                additional leak
4213 10212 Aurora Sky         DR Horton, Inc.       Willow Grove      Schertz                  first leak




4214 10217 Colonel Ridge      DR Horton, Inc.       Willow Grove      Schertz                   first leak




4215 10220 Sparkle Point      DR Horton, Inc.       Willow Grove      Schertz                   first leak
4216 10236 Colonel Ridge      DR Horton, Inc.       Willow Grove      Schertz                   first leak




4217   11632 Northern Star    DR Horton, Inc.       Willow Grove      Schertz                  first leak
4218   21638 Seminole Oaks    DR Horton, Inc.       Wortham Oaks    San Antonio   Chlorine     first leak
4219   21642 Seminole Oaks    DR Horton, Inc.       Wortham Oaks    San Antonio   Chlorine     first leak
4220   21642 Seminole Oaks    DR Horton, Inc.       Wortham Oaks    San Antonio   Chlorine   additional leak
4221   21642 Seminole Oaks    DR Horton, Inc.       Wortham Oaks    San Antonio   Chlorine   additional leak
4222   21723 Thunder Basin    DR Horton, Inc.       Wortham Oaks    San Antonio   Chlorine     first leak
4223   21723 Thunder Basin    DR Horton, Inc.       Wortham Oaks    San Antonio   Chlorine   additional leak
4224   21723 Thunder Basin    DR Horton, Inc.       Wortham Oaks    San Antonio   Chlorine   additional leak
4225   21723 Thunder Basin    DR Horton, Inc.       Wortham Oaks    San Antonio   Chlorine       repipe
4226   21818 Seminole Oaks    DR Horton, Inc.       Wortham Oaks                               first leak




4227 5618 Southern Knoll      Kimball Hill Homes    Wortham Oaks    San Antonio   Chlorine      first leak
              Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 958 of 1053 PageID:
                                                  18523

                      A                     B               C        D            E              F




4228 5622 Southern Knoll     Kimball Hill Homes   Wortham Oaks                               first leak


4229 5622 Southern Knoll     Kimball Hill Homes   Wortham Oaks                            additional leak


4230 5647 Southern Knoll     Kimball Hill Homes   Wortham Oaks                               first leak
4231 5731 Southern Knoll     Kimball Hill Homes   Wortham Oaks   San Antonio   Chlorine      first leak
             Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 959 of 1053 PageID:
                                                 18524

                          G                             H             I            J           K             L
                                                                                                        Hot or Cold
3    Data Stream on sample                         Install Date   Leak Date    Pipe Size   Pipe Color    Service
     "NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9
     cNSFus-pw-rfh U.P. Code UPC ASTM F-876 F-
4    877 F-1807 F"                                 6/17/2010      12/15/2014     1/2"        red           hot
5    45 Feet                                       6/17/2010       6/21/2016     1/2"        blue          cold
6    "NIBCO D"                                     6/17/2010       8/17/2016     1/2"        blue          cold
7    "NIBCO"                                       6/17/2010       8/28/2016     1/2"        blue          cold
8                                                  6/17/2010      11/10/2016     1/2"        blue          cold
9                                                  6/17/2010       5/16/2017     1/2"        red           hot
10                                                 6/17/2010      NOT A LEAK
11   12/09/09-1 FR04-206-4-09 45 feet              5/26/2010        8/2/2015     1/2"         red          hot
12   65 feet                                       5/26/2010       9/29/2016     3/4"         red          hot
13                                                 5/26/2010       2/12/2017     1/2"         red          hot
14                                                 5/26/2010
15   09/01/09-1 FB04-185-4-09 80 feet               6/4/2010       7/21/2015     1/2"        blue          cold
16   100 feet                                      3/26/2010      11/15/2018     3/4"        red           hot
17                                                 5/28/2010      10/11/2018     1/2"        red           hot
18                                                 3/12/2010       5/24/2013     1/2"        red           hot
     "NIBCO DUA-PEX PEX 1006 1/2" CTS SDR-9 NSF-
     PW ASTM F-876 F-877 F-1807 F-2159 NSF-U.P.
19   Code 100"                                     2/13/2008       8/16/2015     1/2"        blue          cold
20   15 FE(ET)                                     2/13/2008       11/9/2015     1/2"        red           hot
21   90 FEET                                       2/13/2008       1/26/2016     1/2"        red           hot
22   85 feet                                       2/13/2008        3/8/2017     1/2"        blue          cold
23   NIBCO DURA-PEX PEX 1006 1/2" CTS              2/13/2008        1/7/2018     1/2"        blue          cold
24                                                 2/13/2008       7/23/2018     1/2"        blue          cold
25                                                 2/13/2008      11/13/2018
26                                                 2/13/2008      11/27/2018     1/2"        blue          cold
   DURA-PEX PEX 1006 3/4" CTS SDR-9 NSF-PW
27 ASTM F-876 F-877 F-1807 F-2159 NS               4/18/2008       5/5/2017      3/4"         red          hot
   07/13/12-2 " 1/2" CTS SDR-9 cNSFus pw-G rfh
   U.P Code ASTM xxxx F-877 F-1807 F-2157 100
   PSI @180 160 PSI @ 73 F UPC CSA B 137.5-97
   07/13/12-2 FRO4-142-2-12 60 FEET MADE IN
28 USA"                                            7/27/2012      11/15/2014     1/2"        red           hot
29                                                 1/25/2010       9/30/2014   unknown       red           hot
30                                                 6/24/2008       6/12/2018     1/2"        blue          cold
31                                                 6/24/2008       9/27/2018      1"         blue          cold

   "NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9
   NSF-PW ASTM F-876 F-877 F-1806 F-2159 NSF -
32 U.P. Code 100 100 psi @ 180 160PSI @ 73         3/28/2008      11/7/2014      1/2"        red           hot
33 60 FEET                                         3/28/2008      4/30/2018      1/2"        blue          cold

   "NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9
   NSF-pw ASTM F-876 F-877 F-1807 F-2159 NSF-
34 U.P. Code 100 PSI @ 180 F 160 PSI @ 73 F"       3/28/2008      6/11/2018      1/2"        blue          cold
35                                                 3/28/2008
     NIBCO DURA-PEX PEX 1006 3/4" CTS SDR-9 NSF-
36 PW                                               1/7/2008      12/15/2016     3/4"         red          hot
37                                                  1/7/2008       9/28/2017     3/4"         red          hot
38 15 Feet                                          1/7/2008        5/7/2018     3/4"         red          hot
39                                                  1/7/2008      NOT A LEAK

40 "NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9"         4/9/2008       7/12/2014     1/2"         red          hot
41                                                  4/9/2008      10/10/2014     1/2"         red          hot
42 55 FEET                                          4/9/2008       11/5/2015     3/4"         red          hot

     DURA-PEX 1/2" CTS SDR-9 NSF-PW ASTM F-876
43 F-877 F-1807 F-2159 NSF-U.P. CODE 10             4/9/2008      5/18/2016      1/2"         red          hot
   NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9 NSF-
44 PW                                               4/9/2008      7/4/2016       1/2"        red           hot
45 85 Feet                                          4/9/2008      7/10/2016      1/2"        blue          cold
               Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 960 of 1053 PageID:
                                                   18525

                           G                              H            I           J         K         L
   NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9 NSF-
   PW ASTM F-876 F-877 F-1807 F-2159 NSF-U.P.
46 Code 100                                            4/9/2008    9/28/2016     1/2"       red       hot

47 IBCO DURA-PEX PEX 1006 1/2" CTS SDR-9 NSF           4/9/2008     1/3/2017     1/2"      red       hot
48                                                     4/9/2008    3/13/2017     1/2"      red       hot
49                                                     4/9/2008    4/25/2017     1/2"      blue      cold
     76 f-877 f-1807 f-2159 NSF-U.P. Code 100 PSI @
50   180F 160 PSI @73 CSA B 137.5-97                   4/9/2008     5/21/2017    1/2"      blue      cold
51                                                     4/9/2008    NOT A LEAK
52   NIBCO PEX PEX 1006 1/2" CTS SDR-9 cNSF            6/4/2008     8/30/2017    1/2"      blue      cold
53   5 Feet                                            6/4/2008      9/9/2018    1/2"      red       hot
54                                                     2/4/2008    12/14/2015    1/2"      red       hot
55   95 feet                                           2/4/2008    10/28/2017    1/2"      blue      cold
56   "FB04-280-2-11 45 FEET MADE IN USA"              11/9/2011     5/17/2018    1/2"      blue      cold
57   07/25/08-2 FB04-149-4-08 35 FEET                 8/15/2008     6/12/2015    1/2"      blue      cold
58   35 feet                                          8/15/2008     9/21/2017    1/2"      blue      cold
59                                                    8/15/2008    12/13/2017    1/2"      blue      cold
60   10 feet                                          10/12/2009     6/1/2017    1/2"      blue      cold
61   60 FEET                                          10/12/2009   10/13/2017    3/4"      red       hot
62   55 FEET                                          10/12/2009    1/25/2018    1/2"      red       hot
63                                                    10/12/2009   NOT A LEAK
64   70 feet                                          8/18/2009     9/21/2017    1/2"      blue      cold
65   20 feet                                          4/28/2009     3/14/2018    1/2"      blue      cold
66                                                    4/28/2009    NOT A LEAK
   "NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9
   NSF-PW U.P. Code ASTM F-876 F-877 F-1807 F-
   2159 100 PSI @ 180 F 160 PSI @ 73 F CSA B
   137.5-97 UPC 08/11/08-1 FR04-125-4-08 90
67 FEET"                                              8/28/2008    6/22/2015     1/2"       red       hot
   NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9 NSF-
   PW U.P. Code ASTM F-876 F-877 F-1807 F-2159
68 100                                                8/28/2008    3/17/2017     1/2"       red       hot
   NIBCO DURA-PEX PEX 1006 CTS SDR-9 NSF-PW
69 U.P. CPDE AS                                       8/28/2008     8/17/2017    3/4"       red       hot
70                                                    8/28/2008    NOT A LEAK
71                                                    6/20/2009     1/22/2019     1/2"      red       hot
72 90 feet                                            6/15/2009    12/22/2015     1/2"      blue      cold
73 70 feet                                            6/15/2009      3/8/2016     3/4"      red       hot
74                                                     5/6/2009     1/3/2012    unknown     red       hot
75 05/07/09-2                                         7/16/2009    10/17/2015     1/2"      blue      cold
76                                                    4/17/2008    11/26/2013   unknown   unknown   unknown
   04/30/08-2 " NSF-U.P. Code 100 PSI @ 180 F
   160 PSI @ 73 F CSA B 137.5-97 UPC 04/30/08-
77 2 FR04-066-1-08 30 FEET"                           5/31/2008     8/7/2014     1/2"      red       hot
78 04/10/08-1 FB04-086-4-08                           5/31/2008     3/27/2015    1/2"      blue      cold
79 80 feet                                            5/31/2008    12/30/2016    1/2"      blue      cold
80                                                    5/31/2008     1/9/2017     3/4"      red       hot
81                                                    5/31/2008     9/5/2017     3/4"      blue      cold
   NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9
   cNSFus-pw-rfh U.P. Code UPC ASTM F-876 F-
   877 F-1807 F-2159 100 PSI @180 PSI@73 CSA B-
82 137.5                                              5/31/2008     11/8/2017    1/2"       red       hot
83                                                    5/31/2008    NOT A LEAK
84                                                    4/23/2008     9/16/2016    1/2"      red       hot
85 70 feet                                             8/5/2009     5/19/2017    1/2"      blue      cold
86                                                     8/5/2009    11/30/2018    1/2"      blue      cold
87                                                    4/21/2008     5/29/2014    3/4"      red       hot
88                                                    4/21/2008     8/24/2015    1/2"      red       hot
89                                                    4/21/2008     5/25/2016    1/2"      red       hot
90 c41-1-09 25 feet                                   4/21/2008     10/7/2016    1/2"      red       hot
91                                                    4/21/2008    NOT A LEAK
92                                                    2/18/2008     2/27/2018    1/2"       blue      cold
93                                                    4/11/2008     9/25/2012    1/2"     unknown   unknown
94                                                    4/11/2008    12/21/2017    1/2"       red       hot
95                                                    4/11/2008    NOT A LEAK
                Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 961 of 1053 PageID:
                                                    18526

                           G                             H            I           J         K         L
   "CO DURA-PEX PEX 1006 1/2" CTS SDR-9
   cNSFus-pw-rfh U.P. Code ASTM F-876 F-877 F-
   1807 F-2159 100 PSI @ 180 F 160 PSI @ 73 F
96 CSA B 137.5 06/24/09/2 FB04-1"                    7/16/2009    11/16/2018    1/2"      blue      cold
   "IBCO DURA-PEX PEX 1006 1/2" CTS SDR-9
   cNSFus-pw-rfh U.P. Code ASTM F-876 F-877 F-
97 1807 F-215"                                       7/16/2009    12/17/2018     1/2"      red       hot
 98                                                  5/29/2008     11/1/2012     3/4"      red       hot
 99 "NIBCO DU"                                       6/25/2008      8/1/2018     1/2"      blue      cold
100                                                  1/18/2008     6/16/2011     3/4"      red       hot
101                                                  9/11/2009     4/2/2012    unknown   unknown   unknown

102 "NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-"          8/26/2009    12/11/2015    1/2"      blue      cold
103 50 feet                                          8/26/2009     1/19/2016    1/2"      red       hot
104                                                  8/26/2009    1/24/2017     1/2"      blue      cold
    NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9
    cNSFus-pw-rfh U.P. Code UPC ASTM F-876 F-
    877 F-1807 F-2159 100 PSI @180 PSI@73 CSA B-
105 137.5                                            8/26/2009    2/21/2017     1/2"      red       hot
106 35 feet                                          8/26/2009     2/22/2017    1/2"      blue      cold
107                                                  8/26/2009    NOT A LEAK
108 60 FEET                                           4/7/2008     2/7/2018     1/2"      blue      cold
109 "NIBCO DURA-PEX PEX 1006"                         4/7/2008    10/23/2018    1/2"      red       hot

    "DURA-PEX PEX 1006 1/2" CTS SDR-9 NSF-pw
    ASTM F-876 F-877 F-1807 F-2159 NSF U.P. Code
110 100 PSI @ 180 F 160 PSI 73 F CSA B 137.5-97"      4/7/2008    10/30/2018    1/2"      blue      cold
111 NIBCO DURA-PEX PEX 1006 1/2" CTS SD               8/7/2009     6/16/2017    1/2"      red       hot
112 55 feet                                           8/7/2009      9/1/2017    1/2"      red       hot
113                                                   7/1/2009     8/30/2013    3/4"      red       hot
114   no date                                         7/1/2009    11/27/2013    3/4"      red       hot
115   70 feet                                         7/1/2009    12/22/2016    3/4"      red       hot
116   45 feet                                         7/1/2009      1/1/2018    1/2"      blue      cold
117   40 feet                                         8/4/2009     5/25/2018    1/2"      red       hot
118                                                   9/4/2009     2/12/2014    1/2"      blue      cold

    06/08/09/1 "NIBCO DURA-PEX PEX 1006 1/2
    CTS SDR-9 cNSFus-PW-rfh U.P. Code ASTM F-
    876 F-877 F-1806 F-2159 100 psi @ 180 F
    160PSI @ 73 F CSA B 137.5 06/08/09/1 FR04-
119 080-2-09 5 feet MADE IN USA"                     9/16/2009    11/13/2014    1/2"       red       hot
120                                                  9/16/2009     8/11/2016    3/4"       red       hot
121                                                  9/16/2009     4/6/2018     1/2"       red       hot
122                                                  9/16/2009    NOT A LEAK
123                                                  7/15/2009    11/26/2018    1/2"      blue      cold
    NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9 NSF-
    PW ASTM F-876 F-877 F-1807 F-219 NSF-U.P.
124 Cod                                               2/1/2008    9/16/2016     1/2"      blue      cold
125                                                   2/1/2008    9/9/2017       1"       blue      cold
126 80 feet                                           2/1/2008    8/27/2018     1/2"      blue      cold
127                                                   2/1/2008
128                                                  3/24/2009    6/19/2013

      "NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9
      NSF-PW Code ASTM F-876 F-877 F-1807 F-2159
129   100 PSI @ 180 F 160 PSI @ 73 F CSA"            3/24/2009    7/16/2014     1/2"       red       hot
      "DURA-PEX PEX 1006 1/2" CTS SDR-9 NSF-PW
      U.P. Code ASTM F-876 F-877 F-1807 F-2159 100
130   PSI @"                                         3/24/2009     1/7/2016     1/2"       red       hot
131   60 FEET                                        3/24/2009     1/7/2016     3/4"       red       hot
132   20 feet                                        3/24/2009    11/30/2016    1/2"       red       hot
133                                                  3/24/2009     4/7/2017     1/2"       red       hot
134 45 feet                                          3/24/2009     5/31/2017    1/2"       red       hot
135                                                  3/24/2009    NOT A LEAK
136                                                  11/11/2008   3/12/2018     1/2"      blue      cold
                Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 962 of 1053 PageID:
                                                    18527

                            G                              H            I         J      K      L
    "BCO PEX PEX 1006 3/4" CTS SDR-9 cNSFus-pw-
    G rfh U.P. Code ASTM F-876 F-877 F-1807 F-
137 2159 100"                                          3/16/2012    11/6/2018    3/4"   red    hot
138 85 feet                                            3/16/2012    12/13/2018   3/4"   red    hot
139 90 feet                                            3/16/2012    12/26/2018   3/4"   red    hot
140                                                     4/9/2009    6/17/2016    1/2"   blue   cold
141 95 feet                                            8/26/2008    10/11/2016   3/4"   red    hot
      "F-876 F-877 F-1807 F-2159 100 PSI @ 180F 160
142 PSI @ 73 F CSA B 137.5-97 UPC"                     8/26/2008    11/21/2018   1/2"   blue   cold
143 12/11/07-2 FR06-122-1-07 20 FEET                   2/25/2008    10/23/2015   3/4"   red    hot
144 90 feet                                            2/25/2011     4/17/2018   1/2"   red    hot
      "NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9
145 cNSFus-pw-G rfh U"                                 2/25/2011     8/7/2018    1/2"   red    hot
    "F-876 F-877 F-1806 F-2159 NSF -U.P. Code 100
146 100 psi @ 180 160PSI @ 73"                         3/26/2008    11/5/2014    1/2"   blue   cold
    NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9
147 cNSFus-pw-rfh U.P. Code                            4/27/2011     1/6/2017    1/2"   red    hot
148                                                    4/27/2011     4/25/2018   1/2"   red    hot
149                                                    6/11/2012    12/22/2016
150   20 feet                                          9/11/2012      3/9/2018   1/2"   red    hot
151   55 feet                                          11/9/2009     8/29/2017   3/4"   red    hot
152                                                    11/9/2009     10/5/2017   1/2"   blue   cold
153   NIBCO                                            11/9/2009     12/8/2017   3/4"   red    hot
154                                                    11/9/2009     1/13/2018   1/2"   red    hot
155                                                    11/9/2009    NOT A LEAK
156                                                    7/15/2009    10/17/2014   1/2"   blue   cold
157   03/31/09-2 FR06-028-1-09 75 feet                 7/15/2009     5/19/2015   3/4"   red    hot
158   80 Feet                                          7/15/2009     7/25/2016   1/2"   blue   cold
159                                                    7/15/2009    11/29/2016   1/2"   blue   cold
160   55 feet                                          7/15/2009     12/4/2016   1/2"   red    hot
161                                                    7/15/2009    NOT A LEAK
162                                                    7/22/2010    12/13/2017   1/2"   blue   cold
163   "NIBCO DURA-P"                                   7/22/2010     1/29/2019   1/2"   red    hot
164   02/18/10-2 FR04-236-1-09                          3/9/2010    10/25/2013   1/2"   red    hot
165   95 feet                                          2/28/2008     5/13/2016   1/2"   blue   cold
166   30 feet                                          2/28/2008     5/13/2016    1"    blue   cold
167   90 feet                                          2/28/2008      8/4/2017   1/2"   red    hot

168 NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9 NS          2/28/2008    9/29/2017    1/2"   blue   cold
169                                                    2/28/2008    1/13/2018    1/2"   red    hot
170                                                    2/28/2008    3/28/2018    1/2"   blue   cold

      "NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9
      NSF-pw ASTM F-876 F-877 F-1807 F-2159 NSF-
171   U.P. Code 100 PSI @ 180 F 160 PSI @ 73 F"        2/28/2008    6/19/2018    1/2"   blue   cold
172   "NIBCO DURA"                                     2/28/2008    7/14/2018     1"    blue   cold
173   35 feet                                          2/28/2008     8/1/2018    1/2"   blue   cold
      "NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9
      NSF-pw ASTM F-876 F-877 F-1807 F-2159 NSF-
      U.P. Code 100 PSI @ 180 F 160 PSI @ 73 F CSA B
174   137.5-97 UPC"                                    2/28/2008    12/20/2018   1/2"   red    hot
175   75 FEET                                           5/5/2010     8/20/2016   1/2"   red    hot
      "DURA-PEX PEX 1006 1/2" CTS SDR-9 cNSFus-
      pw-rfh U.P. Code UPC ASTM F-876 F-877 F-
      1807 F-2159 100 PSI @ 180 F 160 PSI @ 73
176   01/18/10-2 FR04-223-4-09"                         5/5/2010     11/6/2018   1/2"   red    hot
177                                                    10/19/2012   10/11/2013   1/2"   blue   cold
178 10 feet                                            12/12/2011    3/28/2018   1/2"   blue   cold
179 09/30/09-2 FR06-136-3-09 5 FEET                    11/17/2009    5/21/2015   3/4"   red    hot
180                                                    10/6/2010     5/1/2016    3/4"   red    hot
    "NIBCO DURA-PEX PEX 1006 3/4" CTS SDR-(
    cNSFus pw-G U.P. Code ASTM F-876 F-877F-
181 1807 f-"                                           10/5/2010    1/17/2016    3/4"   red    hot
182 95 feet                                            10/5/2010     5/23/2016   1/2"   blue   cold
183 NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-              10/5/2010    10/21/2016   1/2"   red    hot
184                                                    10/5/2010     5/4/2017
                Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 963 of 1053 PageID:
                                                    18528

                           G                              H            I         J      K      L
185                                                   10/5/2010    NOT A LEAK
186                                                   2/25/2009     5/2/2015    3/4"   red    hot
187   NIBCO                                           2/25/2009     9/19/2017   3/4"   red    hot
188                                                   2/25/2009     9/22/2017   3/4"   red    hot
189   "NIBCO DURA-P"                                  2/25/2009     3/14/2018   1/2"   red    hot
190                                                   2/25/2009    NOT A LEAK
191   02/16/11-2 FB04-023-1-11 5 feet                  3/1/2011      8/4/2015   1/2"   blue   cold
192   12/03/10-1 FR06-199-3-10 75 feet                 3/1/2011    10/14/2015   3/4"   red    hot
193   "NIBCO"                                         8/18/2009    11/12/2018   3/4"   red    hot
194                                                   6/24/2009    12/18/2017   3/4"   red    hot
195                                                   6/28/2010     11/6/2015   1/2"   red    hot
196                                                   6/28/2010     6/26/2017   3/4"   red    hot
197                                                   1/19/2012     5/17/2017   1/2"   red    hot
      NIBCO DURA-PEX PEX 1006 3/4" CTS SDR-9
198 cNSFus pw-g rfh U.P. Code ASTM                    1/19/2012    7/30/2017    3/4"   red    hot
    06/20/11-1 "PEX 1006 3/4" CTS SDR-9 cNSFus
    PW-G rfh U.P. CODE ASTM F-876 F-877 F-1807 F-
    2159 100 psi @ 180 F 160 PSI @ 73 F UPC CSA
    B 137.5-97 06/20/11-1 FR06-091-3-11 15 FEET
199 MADE IN USA"                                       8/5/2011    11/14/2014   3/4"   red    hot
200 06/20/11-1 FR06-091-3-11 50 FEET                   8/5/2011     6/13/2015   3/4"   red    hot
201                                                    8/5/2011     7/3/2015    1/2"   red    hot
202                                                    8/5/2011    NOT A LEAK
203 30 feet                                            7/6/2010      5/8/2018   1/2"   blue   cold
      NIBCO DURA-PEX PEX 1006 3/4" CTS SDR-9 NSF-
      PW U.P. CODE ASTM F-876 F-877 F-1807 F-2139
204   100PSI @ 1                                      12/17/2008   6/8/2016     3/4"   red    hot
205   07/20/11-2 FR04-101-1-11 90 feet                8/11/2011    10/8/2015    1/2"   red    hot
      1/2" CTS SDR-9 cNSFus-pw-rfh U.P. Code ASTM
      F-876 F-877 F-3807 F-2159 100 PSI @ 180 F 160
206   PSI @ 73 F CSA B 137.5 07/15                     9/2/2009    6/29/2016    1/2"   blue   cold
207   "NIBCO DUR"                                     12/7/2009    2/27/2018    1/2"   red    hot
      10/15/09-2 "NIBCO DURA-PEX PEX 1006 3/4"
      CTS SDR-9 cNSFus-pw-rfh U.P. Code UPC
      ASTM F-876 F-877 F-1807 F-2159 100 PSI @
      180 F 160 PSI @ 73 F 10/15/09-2 FR06-144-3-
208   09 95"                                          12/14/2009    8/2/2014    3/4"   red    hot
209   10/15/09-2 FR06-144-3-09                        12/14/2009    2/15/2015   3/4"   red    hot
210                                                   12/14/2009   3/14/2016    1/2"   red    hot
211 65 feet                                           12/14/2009   10/31/2017   1/2"   red    hot
212                                                   12/14/2009   NOT A LEAK
213 70 feet                                           2/23/2010     3/4/2017    3/4"   red    hot
    PEX PEX 1006 1/2" CTS SDR-9 cNSF-PW-G rfh-G
214 U.P. Code ASTM F                                  5/25/2012    2/15/2017    3/4"   red    hot
215 50 feet                                           5/25/2012    12/15/2018   1/2"   red    hot
216                                                   2/26/2008     9/5/2017    1/2"   red    hot
217 50 feet                                           2/26/2008     9/14/2018   1/2"   blue   cold
218 03/25/08-2 FR06-051-1-08                          6/16/2008     2/23/2015   3/4"   red    hot
219                                                   1/24/2008     7/4/2017    1/2"   blue   cold
    12/28/08-1 FB04-252-2-08 "NIBCO DURA-PEX
    PEX 1006 1/2" CTS SDR-9 NSF-PW U.P. Code
    ASTM F-876 F-877 F-1807 F-2159 100 PSI @
    180 F 160 PSI @ 73 F CSA B 137.5-97 UPC
220 12/28/08-1 FB04-252-2-08 90 FEET"                 2/10/2009    1/27/2015    1/2"   blue   cold
221 06/23/11-1 FR04-090-1-11                           8/9/2011    6/26/2015    1/2"   red    hot
222                                                    8/9/2011    12/7/2017    1/2"   red    hot
223   25 feet                                         8/22/2011    11/28/2017   3/4"   red    hot
224   30 feet                                         8/22/2011     9/19/2018   1/2"   red    hot
225   07/16/09/1 FB04-140-2-09 90 feet                8/24/2009     8/18/2015   1/2"   blue   cold
226   40 feet                                         8/24/2009    12/20/2015   1/2"   blue   cold
227   55 feet                                         8/24/2009     8/13/2016   1/2"   red    hot
228   50 feet                                         8/24/2009    10/20/2016   1/2"   red    hot
229                                                   8/24/2009    NOT A LEAK
230   10 feet                                         2/11/2010     1/20/2017   1/2"   blue   cold

231 "/10-1 FB04-294-2-09 60 feet MADE IN USA"         2/11/2010    10/1/2018    1/2"   blue   cold
               Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 964 of 1053 PageID:
                                                   18529

                           G                           H            I         J        K         L
232                                                 3/13/2009   10/4/2015    1/2"    red       hot
233 NIBCO DURA-P                                    3/13/2009   3/27/2017    1/2"    blue      cold

      Code ASTM F-876 F-877 F-1807 F-2159 100 PSI
234 @ 180F 160 PSI @ 73F CSA B137 5-97 UPC          3/13/2009   12/26/2017   1/2"     red       hot
    NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9 NSF-
    PW U.P. Code ASTM F-876 F-877 F-1807 F-2159
235 100 PSI @ 180F 160 PSI @                        3/13/2009   1/15/2018    1/2"     red       hot
236                                                 3/13/2009   NOT A LEAK
237 40 feet                                         3/17/2009   6/21/2016    1/2"     red       hot
      "EAD UMC COMPONENT POTABLE
      WATER/RADIANT HEATING/NO OXYGEN
238   BARRIER ASTM F-876 F-877 F-180"               2/27/2013   11/12/2018   3/4"     red       hot
      "NIBCO PEX 1/2" CTS SDR-9 PEX 3308 UPC
      NSF/ANSI 61 LOW LEAD UMC COMPONENT
      POTABLE WATER/RADIANT HEATING/NO
239   OXYGEN BARRIER AS"                             5/3/2013   5/25/2018    1/2"     red       hot
240   75 feet                                        5/3/2013   10/7/2018    1/2"     red       hot
241   15 feet                                        5/3/2013   11/23/2018   3/4"     red       hot
242   03/31/09-1 FR04-041-3-09                      6/15/2009    2/19/2015   1/2"     red       hot
243                                                 6/30/2008   3/29/2013    1/2"   unknown   unknown
244                                                 6/30/2008    9/5/2013    3/4"     red       hot
    "NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9
    NSF-PW U.P. Code ASTM F-876 F-877 F-1807 F-
245 2159 100"                                       6/30/2008   7/17/2014    1/2"    blue      cold
    05-27-08-2 "U.P. CODE ASTM F-876 F8-77 F-
    1807 F-2159 100 PSI @ 180 F 160 PSI @ 73 F
    CSA B 137.5-97 UPC 05-27-08-2 FB04-119-2-
246 08 15 FEET"                                     6/30/2008    8/1/2014    1/2"    blue      cold
    03/24/08-1 "NIBCO DURA-PEX PEX 1006 1/2"
    CTS SDR-9 NSF-PW ASTM F-876 F-877 F-1807 F-
    2159 NSF-U.P. Code 100 PSI @ 180 F 160 PSI @
    73 F CSA B 137.5-97 UPC 03/24/08-1 FB04-062-
247 4-08 70 FEET"                                   6/30/2008   12/1/2014    1/2"    blue      cold
248                                                 6/30/2008   8/13/2015     1"     blue      cold
249                                                 6/30/2008   7/7/2016     1/2"    red       hot

    NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9 NSF-
    PW U.P. Code ASTM F-876 F-877 F-1807 F-2159
250 100 PSI @ 180 F 160 PSI @ 73 F                  6/30/2008    7/30/2016   1/2"    blue      cold
251                                                 6/30/2008   11/22/2016   1/2"    blue      cold
252                                                 6/30/2008   NOT A LEAK
253                                                 2/21/2009    9/13/2013   3/4"    red       hot
254 "09-1 FR06-003-1-09 20 feet"                    2/21/2009   12/18/2018   3/4"    red       hot
255                                                  5/8/2008    6/4/2015    1/2"    blue      cold
256 "NIBCO"                                          5/8/2008    4/21/2016   3/4"    red       hot
    "-PEX PEX 1006 1/2" CTS SDR-9 NSF-pw ASTM F-
    876 F-877 F-1807 F-2159 NSF-U.P. Code 100 PSI
257 @ 180 F 160 PSI"                                 5/8/2008    4/18/2018   1/2"     red       hot
258                                                  5/8/2008   NOT A LEAK
259 45 feet                                         4/15/2008   10/19/2017   1/2"     red       hot
260                                                 4/15/2008   10/25/2017   1/2"     red       hot
261 40 feet                                         4/15/2008    11/5/2017   1/2"     red       hot
262                                                 4/15/2008   11/21/2017   1/2"     red       hot
263                                                 4/15/2008   NOT A LEAK
264                                                  6/9/2009    9/10/2013   1/2"     red       hot
      4/6/09-1 "PSI @ 73 F CSA B 137.5-97
      04/06/09-1 FR04-035-3-09 40 feet MADE IN
265   USA"                                          6/9/2009     6/9/2014    1/2"     red       hot
      "NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9
      cNSFus-pw-rfh U.P. Code ASTM F-876 F-877 F-
266   1807 F-2159 100 PSI @"                        6/9/2009     7/17/2014   1/2"    red       hot
267   04/06/09-1                                    6/9/2009      9/7/2015   1/2"    red       hot
268   04/06/09-2 FB08-122-5-08 90 feet              6/9/2009    12/30/2015    1"     blue      cold
269                                                 6/9/2009    11/26/2016   1/2"    red       hot
270 5 feet                                          6/9/2009     4/16/2018   3/4"    red       hot
               Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 965 of 1053 PageID:
                                                   18530

                            G                           H            I         J         K          L
271                                                   6/9/2009   NOT A LEAK
272                                                  1/27/2009   12/27/2018   3/4"      red        hot
273   "08-1 FR04-150-1-08 85 feet"                   1/14/2009    7/6/2018    1/2"      red        hot
274   01/2/08-2                                      1/24/2008   10/13/2014   1/2"      blue       cold
275   01/02/08-2 FB04-221-2-07                       1/24/2008    4/3/2015    1/2"      blue       cold
276   "NIBCO DURA-PEX PE"                            1/24/2008    9/22/2015   1/2"      red        hot
277   NIBCO DURA -PEX PEX                            1/24/2008   11/23/2016   1/2"      blue       cold
278   5 feet                                         1/24/2008    4/6/2017    1/2"      blue       cold
279                                                  1/24/2008   NOT A LEAK
280                                                  3/18/2009    6/5/2015    1/2"      red        hot
281 NIBCO DURA-PEX PEX 1006 1/2" CTS"                5/27/2008    6/2/2014    1/2"      blue       cold
282 "4/30/08-1 FB04-102-4-08 60 FEET"                5/27/2008    6/11/2014   1/2"      blue       cold
    4/23/08-2 "DURA-PEX PEX 1006 1/2" CTS SDR-
    9 NSF-PW ASTM F-876 F-877 F-1807 F-2159
    NSF-U.P Code 100 PSI @ 180 F 160 PSI @ 73 F
    CSA B 137.5-97 UPC 04/23/08-2 FR04-064-1-
283 08 45 FEET"                                      5/27/2008   9/15/2014    1/2"                 hot
284 4/23/08-2                                        5/27/2008   10/9/2014    1/2"      red        hot

      "NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9
285 NSF-PW ASTM F-876 F-877 F-1807 F-2159 NSF"       5/27/2008   11/17/2014   1/2"      blue       cold
      "NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9
      NSF-PW ASTM F-876 F-877 F-1807 F-2159 NSF-
      U.P. Code 100 PSI @ 180 F 160 PSI @ 73 F CSA
286   B 137.5-97 UPC"                                5/27/2008   4/18/2015    1/2"      blue       cold
287   04/23/08-1 FR06-056-1-08 55 FEET               5/27/2008    7/23/2015   3/4"      red        hot
288   40 FEET                                        5/27/2008   11/12/2015   1/2"      blue       cold
289   15 FEET                                        5/27/2008    1/5/2016    1/2"      red        hot
290                                                  5/27/2008   3/16/2016    1/2"      red        hot
291 55 feet                                          5/27/2008    3/12/2017   1/2"      red        hot
292                                                  5/27/2008   NOT A LEAK
293                                                   6/5/2008    6/3/2013    3/4"      red        hot

    "NIBCO DURA-PEX PEX 1006 3/4" CTS SDR-9
    NSF-PW ASTM F-876 F-877 F-1807 F-2159 NSF-
294 U.P. Code 100 PSI @ 180 F 160 PSI @ 73 F"        6/5/2008     1/9/2015    3/4"      red        hot
    NIBCO DURA-PEX PEX 1006 3/4" CTS SDR-9 NST-
    PW ASTM F-876 F-877 F-1807 F-2159 NSF-U.P.
295 C                                                6/5/2008     7/6/2016    3/4"      red        hot
    DURA-PEX PEX 1006 3/4" CTS SDR-9 NSF-PW
    ASTM F-876 F-877 F-1807 F-2159 NSF-U.P. Code
296 100 PSI @180                                     6/5/2008     7/7/2016    3/4"      red        hot
297                                                  6/5/2008    NOT A LEAK

    PEX 1006 3/4" CTS SDR-9 NSF-PW ASTM F-876 F-
    877 F-1807 F-2159 NSF-U.P. Code 100 PSI @
298 180F 160 PSI @ 73 CSA B 137.5-97                 5/15/2008   7/26/2017    3/4"      red        hot

      O DURA-PEX PEX 1006 1/2" CTS SDR-9 NSF-PW
      ASTN F-876 F-877 F-1807 F-2159 NSF-U.P. 100
299   PSI @180 F 160 PSI @73 CSA B 137 5-97          6/19/2008   11/3/2016    1/2"      red        hot
300   "NIBCO DURA-"                                  6/19/2008   2/27/2018    1/2"      blue       cold
      12/29/08-1 " NIBCO DURA_PEX PEX 1006
      1/2"CTS SDR-9 NSF-PW-u.P. CODE ASTM F-876
      F-877…(interupted)…12/29/08-1 FR04-190-1-
301   08 10 FEET"                                    1/23/2009   10/8/2014    1/2"      red        hot
302   190-1-08 90 feet                               1/23/2009    2/3/2017    1/2"      red        hot
303                                                  1/23/2009    1/6/2018    1/2"      red        hot
304                                                  1/23/2009   NOT A LEAK
305 20 feet                                          9/26/2008   11/13/2018   1/2"      red        hot

    1/17/08 " DURA-PEX PEX 1006 3/4" CTS SDR-9
    NSF-PW ASTM F-876 F-877 F-1807 F-2159 NSF-
    U.P. CODE 100 PSI @ 180 F 160 PSI @ 73 F CSA
306 B 137.5-97UPC 01-17-08"                          2/17/2009   9/29/2014    3/4"   terra cotta   hot
307                                                   2/5/2009   1/21/2015    1/2"      blue       cold
                Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 966 of 1053 PageID:
                                                    18531

                             G                             H            I         J      K      L
    3/4" CTS SDR-9 NSF-PW U.P. CODE ASTM F-876
    F-877 F-1807 F-2159 100 PSI @180 F 160 PSI
308 @73 f w CSA B 137 5-9                               2/5/2009    5/19/2016    3/4"   red    hot
309 60 feet                                             2/5/2009     3/2/2017    1/2"   red    hot
310                                                     2/5/2009    NOT A LEAK

      NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9 NSF-
311 PW U.P. Code ASTM F-876 F-877 F-18                  3/23/2009    4/28/2017   1/2"   blue   cold
312 75 feet                                             3/23/2009   11/13/2018   3/4"   red    hot
313                                                      8/8/2008   12/18/2010          red    hot
314                                                      8/8/2008    3/3/2012
315                                                      8/8/2008    4/25/2013   1/2"   blue   cold

316   print stream has an "extrusion" line through it   8/8/2008    7/24/2015    1/2"   red    hot
317   FB04-151-4-08 60 FEET                             8/8/2008    10/13/2015   1/2"   blue   cold
318   05/12/10-2 FR04-070-2-10 75 FEET                  8/8/2008    10/17/2015   1/2"   red    hot
319   70 feet                                           8/8/2008     5/4/2016    1/2"   blue   cold
320   10 Feet                                           8/8/2008    6/21/2016    1/2"   blue   cold
321   70 feet                                           8/8/2008     3/3/2017    3/4"   red    hot
322   70 feet                                           8/8/2008    4/24/2017    1/2"   red    hot
323                                                     8/8/2008    NOT A LEAK

    12/30/08-1 FR06-193-1-08 "CTS SDR-9 NSF-
    PW ASTM F-876 F-1807 F-2159 NSF-U.P. Code
    100 PSI @ 180 F 160 PSI @ 73 F CSA B 137.5-97
324 UPC 12/30/09-1 FR06-193-1-08 30 FEET"               1/9/2009    7/31/2014    3/4"   red    hot
325 12/30/08-1 FR06-193-1-08                            1/9/2009    2/19/2015    3/4"   red    hot

326   NIBCO DURA-PEX PEX 1006 3/4" CTS SDR-9             1/9/2009   5/30/2016    3/4"   red    hot
327                                                      1/9/2009   NOT A LEAK
328   FR04-082-4-08 95 FEET                             6/23/2008   7/20/2015    1/2"   red    hot
329   "DURA- PEX PEX 1006….07/16/"                      6/23/2008    3/6/2016    1/2"   blue   cold
330   75 Feet                                           6/23/2008   7/31/2016    1/2"   blue   cold
331                                                     6/23/2008   10/1/2016    3/4"   red    hot
332                                                     6/23/2008   6/15/2017    1/2"   red    cold
333                                                     6/23/2008   NOT A LEAK
    04/09/08-2 "BCO DURA-PEX PEX 1006 1/2" CTS
    SDR-9 NSF-PW ASTM F-876 F-877 F-1807 F-
    2159 NSF-U.P. Code 100 PSI @ 180 F 160 PSI @
    73 F CSA B 137.5-97 UPC 04/09/08-2 FR04-044-
334 1-08 100 FEET"                                      5/1/2008    12/22/2014   1/2"   red    hot

      "NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9
335 NSF-PW ASTM F-876 F-877 F-1807 F-2159"              5/1/2008    10/14/2015   1/2"   red    hot
336                                                     5/1/2008     9/6/2016    1/2"   blue   cold
    4/28/08-1 "NIBCO DURA -PEX PEX 1006 3./4"
    CTS SDR-9 NSF-PW ASTM F-876 F-877 F-1807 F-
    2159 NSF-u.P. CODE 100 PSI @ 180 F 160 PSI
    @ 73 F CSA B 137.5-97 UPC 04-28-08-1 FR06-
337 059-1-08 95 FEET"                                   6/20/2008   9/30/2014    3/4"          hot

    "NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9
    NSF-PW ASTM F-876 F-877 F-1807 F-2159 NSF-
338 U.P. Code 100 PSI @ 180 F 160 PSI @ 73 F CSA"       3/12/2008   11/10/2015   1/2"   blue   cold
339                                                     3/12/2008    9/14/2018   1/2"   blue   cold
340                                                     1/17/2008    9/7/2012
341   10 feet                                           1/17/2008     2/8/2018   1/2"   blue   cold
342                                                     1/17/2008   12/17/2018    1"    blue   cold
343                                                     4/10/2008    6/22/2012
344   2/21/2008                                         4/10/2008   12/30/2013   1/2"   blue   cold
345   02/21/08-1                                        4/10/2008    4/22/2015   1/2"   red    hot
346   03/10/08-2 FR04-033-2-08 5 fFEET                  4/10/2008    4/28/2015   1/2"   blue   cold
347   35 FEET                                           4/10/2008    8/16/2016   1/2"   blue   cold
348   60 feet                                           4/10/2008    9/23/2016   1/2"   blue   cold
349   75 feet                                           4/10/2008    1/16/2017   1/2"   blue   cold
350                                                     4/10/2008    3/7/2017    1/2"   red    hot
                 Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 967 of 1053 PageID:
                                                     18532

                            G                           H            I           J         K         L
    NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9 NSF-
351 PW ASTM F-876 F-8                               4/10/2008    5/13/2017     1/2"      blue      cold
352                                                 4/10/2008    NOT A LEAK
      "NIBCO DURA-PEX PEX 1006 3/4" CTS SDR-9
353 NSF"                                            6/24/2008    4/16/2016     3/4"      red       hot
354 70 feet                                         4/17/2008    4/14/2017     1/2"      blue      cold
      3/4" CTS ADR-9 NSF-PW ASTM F-876 F-877 F-
355   1807 F-2159 NSF-U                             4/17/2008    4/14/2017     3/4"      red       hot
356   90 feet                                       4/17/2008     5/16/2017    1/2"      red       hot
357   NIBCO DURA-PEX                                4/17/2008     6/30/2017     1"       blue      cold
358                                                 4/17/2008    8/14/2017     1/2"      blue      cold
359                                                 4/17/2008    NOT A LEAK
360                                                 3/26/2009    11/2/2018     3/4"       red       hot
361   "-rfh U.P. Code ASTM F-876 F-877 F-1807"      3/26/2009    11/17/2018    3/4"       red       hot

      07/15/09/2 "NIBCO DURA-PEX PEX 1006 1/2"
      CTS SDR-9 cNSFus-pw-rfh U.P. Code ASTM F-
      876 F-877 F-1807 F-2159 100 psi @ 180 F 160
      PSI @ 73 F CSA B 137.5 07/15/09/2 FR04-114-
362   4-09 70 feet MADE IN USA"                     8/24/2009    12/30/2014    1/2"       red       hot
      "NIBCO DURA-PEX PEX 1006 3/4" CTS SDR-9
      cNSFus-pw-rfh U.P. Code ASTM F-876 F-877 F-
363   1807"                                         8/24/2009    9/28/2015     3/4"       red       hot
      "NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9
      cNSFus-pw-rfh U.P. Code ASTM F-876 F-877 F-
      1807 F-2159 100 PSI @ 180 F 160 PSI @ 73 F
364   CSA B 137"                                    8/24/2009    11/20/2015    1/2"      blue      cold
365   30 feet                                       8/24/2009     1/25/2016    1/2"      blue      cold
366   25 feet                                       8/24/2009     1/27/2016    1/2"      red       hot
367                                                 8/24/2009    NOT A LEAK
368 80 feet                                         3/31/2011     8/2/2018     1/2"      blue      cold
369                                                 5/30/2008    10/25/2016
370 60 feet                                         5/30/2008     5/4/2017     1/2"      blue      cold
    "NIBCO DURA PEX PEX 1006 3/4" CTS SDR-9
    NSF-PW U.P. CODE ASTM F-876 F-877 F-1807 F-
371 2159 100 PSI @ 180 F 160"                       10/9/2008     8/5/2015     3/4"       red       hot
372 08/12/08-1 FB06-133-1-08                        10/7/2008    10/23/2013    3/4"       red       hot
373                                                 1/19/2009    2/13/2013     1/2"     unknown   unknown

      12/30/08-1 "CTS SDR-9 NSF-PW ASTM F-876 F-
      877 F-1807 F-2159 BSF-U.P. Code 100 PSI @
      180 F 160 PSI @ 73 F CSA B 137.5-98 UPC
374   12/30/08-1 FR06-193-1-08 65 FEET"             1/19/2009    1/26/2015     3/4"      red       hot
375   NIBCO DURA-P                                  1/19/2009    5/24/2016     3/4"      red       hot
376   NIBCO DUR                                     1/19/2009    5/27/2016     1/2"      red       hot
377   45 FEET                                       1/19/2009    9/13/2016      1"       blue      cold
      DURA-PEX PEX 1006 3/4" CTS SDR-9 NSF-PW
378   ASTM F-876 F-877 F-1807                       1/19/2009     6/19/2017    3/4"       red       hot
379                                                 1/19/2009    NOT A LEAK
380                                                 7/25/2008    11/25/2017
381                                                 7/25/2008     3/19/2018
382                                                 7/25/2008     5/31/2018    1/2"      blue      cold
383   70 feet                                       4/20/2009    12/22/2015    3/4"      red       hot
384                                                 4/20/2009     5/3/2016     1/2"      blue      cold
385   55 feet                                       4/20/2009     3/23/2017    3/4"      red       hot
386                                                 4/20/2009    NOT A LEAK
387                                                 5/26/2009    12/19/2011   unknown   unknown   unknown
388                                                 5/26/2009     8/24/2014     1/2"      red       hot
389                                                 5/26/2009     8/1/2016      1/2"      red       hot
390                                                 5/26/2009    NOT A LEAK
391   100 feet                                      10/20/2008    11/7/2017    1/2"       red       hot
392                                                 6/25/2009    10/11/2012    1/2"       red       hot
393                                                 6/25/2009     2/18/2013    3/4"
394                                                 6/25/2009    10/23/2013    3/4"       red       hot
395   04/06/09-1 FR04-045-3-09 45 feet              6/25/2009    10/17/2015    1/2"       red       hot
396   95 feet                                       6/25/2009     12/2/2015    1/2"       red       hot
              Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 968 of 1053 PageID:
                                                  18533

                          G                             H            I         J      K      L
397                                                 6/25/2009     7/29/2016   1/2"   blue   cold
398                                                 6/25/2009    10/23/2016    1"    blue   cold
399 40 feet                                         6/25/2009    10/31/2016   1/2"   blue   cold
400 80 feet                                         6/25/2009     7/30/2017    1"    blue   cold
401                                                 6/25/2009    NOT A LEAK
402                                                 4/20/2009     11/6/2016   1/2"   red    hot
403 70 feet                                         4/20/2009    10/23/2017   1/2"   red    hot
    "DURA-PEX PEX 1006 1/2" CTS SDR-9 cNSFus-
    pw-rfh U.P. Code ASTM F-876 F-877 F-1807 F-
    2159 100 PSI @ 180 F 160 PSI @ 73 F CSA B 137
404 5"                                              4/20/2009     4/21/2018   1/2"   red    hot
405                                                 4/20/2009    NOT A LEAK
406                                                  4/9/2009    10/19/2015   1/2"   red    hot
407 NIBCO DURA-PEX PEX                               4/9/2009      5/8/2016   1/2"   red    hot
408                                                  4/9/2009     1/4/2017    1/2"   red    hot
    NIBCO DURA-PEX PEX 1006 3/4" CTS SDR-9
    cNSFus pw-G rfh U.P. Code ASTM F-876 F-877 F-
    1807 F-2159 100 PSI @ 180 F 160 PSI @73 F CDS
409 N 137.5 02/26/09-2                               4/9/2009    1/25/2017    3/4"   red    hot
410 20 feet                                          4/9/2009    5/25/2017    3/4"   red    hot
411                                                  4/9/2009    6/20/2017    3/4"   red    hot
412                                                  4/9/2009    NOT A LEAK
      "NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9
413 NSF-PW U.P."                                    10/29/2008   3/29/2016    1/2"   red    hot
414                                                 10/29/2008   3/29/2016    1/2"   red    hot
415                                                 10/29/2008   3/29/2016    3/4"   red    hot
416 55-5-08 25 feet                                 10/29/2008    3/3/2017    1/2"   red    hot

    PEX PEX 1006 3/4" CTS SDR-9 NSF-PW F-876 F-
    877 F-1807 F-2159 NSF-U.P. Code 100 PSI @
417 180 F 160 PSI @ 73 F CSA B 137.5-97             10/29/2008    7/8/2017    3/4"   red    hot
418                                                 10/29/2008   7/10/2017    1/2"   red    hot
419                                                 10/29/2008   NOT A LEAK
420                                                 10/21/2008    9/9/2017    3/4"   red    hot
421 95 feet                                         10/21/2008   7/10/2018     1"    blue   cold
      "NIBCO DURA-PEX PEX 1006 3/4" CTS SDR-9
422 NSF-pw U.P. CODE"                               10/21/2008   1/15/2019    3/4"   red    hot
    "NIBCO DURA PEX PEX 1006 1/2" CTS SDR-9
423 NSF-pw ASTM"                                    1/29/2009    7/16/2018    1/2"   red    hot
424                                                 12/30/2008   9/21/2017
425 "0 feet"                                        12/30/2008   12/18/2018   1/2"   red    hot
426 NIBCO                                            4/8/2009    6/25/2016    3/4"   red    hot
427 NIBCO DURA-PEX                                   4/8/2009    2/28/2017    1/2"   blue   cold

428 "O DURA-PEX PEX 1006 1/2" CTS SDR-9 Cnsf"        4/6/2009    10/16/2018   1/2"   red    hot
429                                                 11/10/2008    6/7/2016    3/4"   red    hot
    006 1/2" CTS SDR-9 NSF-PW U.P. Code ASTM F-
    876 F-877 F-1807 F-2159 100 PSI @ 180 F 160
430 PSI @ 73 F                                      11/10/2008    6/20/2016   1/2"   blue   cold
431                                                 11/10/2008    9/18/2017   1/2"   red    hot
432                                                 11/10/2008   NOT A LEAK
433                                                 8/12/2008    12/18/2017   3/4"   red    hot
434 20 feet                                         2/12/2009      3/4/2016   1/2"   red    hot
435                                                 2/12/2009     6/9/2016    1/2"   red    hot
436 95 feet                                         2/12/2009      8/8/2016   3/4"   red    hot
    "NIBCO DURA-PEX PEX 1006 3/4" CTS SDR-9
    NSF-PW ASTM F-876 F-877 F-1807 F-2159 NSF-
437 U.P. C"                                         2/12/2009    8/20/2016    3/4"   red    hot
438                                                 2/12/2009    9/8/2017      1"    blue   cold
439 NIBCO DURA-PE                                   2/12/2009    9/21/2017    1/2"   red    hot
    EX PEX 1006 1/2" CTS SDR-9 NSF-PW U.P. Code
    ASTM F-876 F-877 F-1807 F-2159 100 PSI @
440 180F 160 PSI @ 73F CSA                          2/12/2009    11/13/2017   1/2"   blue   cold
441                                                 2/12/2009    NOT A LEAK
442                                                  4/6/2009     3/5/2013    3/4"   red    hot
443 "-3-08 20 feet"                                  4/6/2009     4/5/2018    3/4"   red    hot
               Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 969 of 1053 PageID:
                                                   18534

                           G                             H            I         J         K          L
444                                                    4/8/2009   4/16/2018    3/4"      red        hot
445                                                    4/8/2009   7/18/2018    1/2"      blue       cold
446                                                   7/14/2009   6/4/2017     3/4"      blue       cold
      DURA-PEX PEX 1006 1/2" CTS SDR-9 ASTM F-
      876 F-877 F-1807 F-2159 100 PSI @180F 160 PSI
447   @ 73                                            7/14/2009   12/19/2017   1/2"      blue       cold
      "NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9
448   cNSFus-pw-rfh U.P. Code ASTM F-8"               7/14/2009   3/10/2018    1/2"      blue       cold
449   "NIBCO D"                                       7/14/2009    7/20/2018   1/2"      red        hot
450   15 feet                                         7/14/2009   12/14/2018   1/2"      red        hot
451                                                   6/29/2009    3/9/2012    1/2"
452   04/06/09-1 FR04-045-3-09                        6/29/2009    3/9/2015    1/2"      red        hot
453   03/31/09-2 FR06-028-1-09 45 feet                6/29/2009    7/31/2015   3/4"      red        hot
454   03/31/09-2 FR06-028-1-09 55 feet                6/29/2009   10/26/2015   3/4"      red        hot
455   60 feet                                         6/29/2009    12/2/2015   1/2"      blue       cold
456   15 feet                                         6/29/2009    9/3/2016    3/4"      red        hot
457   10 feet                                         6/29/2009    5/21/2017   1/2"      red        hot
458                                                   6/29/2009   NOT A LEAK
459                                                    7/1/2009    8/9/2017    1/2"      blue       cold
460   85 feet                                          7/1/2009   8/27/2018    1/2"      red        hot
461   NIBCO DURA-PEX                                  3/11/2009    3/14/2017   1/2"      red        hot
462   00 PSI @ 180F 160 PSI @ 73F W CSA               3/11/2009    1/5/2018    1/2"      red        hot
463                                                   3/11/2009   NOT A LEAK
464 12/29/08-1 FR04-200-4-08 30 FEET                   2/6/2009   10/6/2015    1/2"      red        hot
    "NIBCO DURA-PEX PEX 1006 3/4" CTS SDR-9
    NSF-PW ASTM F-876 F-877 F-1807 F-2159 NSF-
    U.P. Code ASTM 100 PSI @ 180 F 160 PSI 73 F
465 CSA"                                              2/6/2009    10/6/2015    3/4"   terra cotta   hot
    3/4" CTS SDR-9 NSF-PW ASTM F-876 F-877 F-
    1807 F-2159 NSF-U.P. Code 100 PSI @180 F 160
466 PSI @ 75 F                                        2/6/2009     7/1/2016    3/4"   terra cotta   hot
467                                                   2/6/2009    10/25/2016   1/2"      blue       cold
468 NIBCO DUR                                         2/6/2009    11/28/2016   1/2"       red       hot
469                                                   2/6/2009    12/17/2016   1/2"       red       hot
470                                                   2/6/2009     1/22/2017   1/2"       red       hot
      NIBCO DURA-PEX PEX 1003 3/4" CTS SDR-9 NSF-
471 PW ASTM F-876 F-877 F-1807 F-2                    2/6/2009    1/31/2017    3/4"   terra cotta   hot
472 95 feet                                           2/6/2009    5/14/2017    3/4"   terra cotta
473                                                   2/6/2009    5/19/2017    1/2"      blue       cold
474 65 feet                                           2/6/2009    6/24/2017    3/4"   terra cotta

475 CTS SDR-9 NSF-PW U.P. CodeASTM F-876 F-877         2/6/2009    7/15/2017   1/2"      red        hot
476                                                    2/6/2009   NOT A LEAK
477                                                   7/23/2009   10/30/2018    1"       blue       cold
478 "NIBCO DURA_PEX"                                  9/23/2008   12/30/2015   1/2"      red        hot
479                                                   9/23/2009    6/23/2017   3/4"      red        hot
480                                                   9/23/2009    11/9/2017   1/2"      red        hot
481                                                   9/23/2009    1/8/2018    3/4"      red        hot
482                                                   9/23/2009    2/27/2018   1/2"      blue       cold
483                                                   9/23/2009    3/5/2018    1/2"      blue       cold
      "ASTM F-876 F-877 F-1807 F-2159 100 PSI @
484   180 F"                                          9/23/2009    1/18/2019   3/4"      red        hot
485   07/07/08-1 FR04-109-2-08 70 FEET                10/6/2008    6/15/2015   1/2"      red        hot
486   70 feet                                         10/6/2008   11/13/2016   3/4"      red        hot
487   50 feet                                         10/6/2008    2/22/2017   1/2"      red        hot
488                                                   10/6/2008    9/7/2017    1/2"      blue       cold
489                                                   10/6/2008   NOT A LEAK
490   55 feet                                         9/10/2008    8/29/2017   1/2"      blue       cold
491   35 feet                                         9/10/2008     3/6/2018   3/4"      red        hot
492   30 feet                                         9/10/2008    10/4/2018   3/4"      red        hot
493   NIBCO DURA-                                     9/17/2008   11/30/2016   3/4"      red        hot
494                                                   9/17/2008    6/22/2017   1/2"      red        hot
495   nibco dura-pex                                  9/17/2008    6/27/2017   1/2"      blue       cold
496                                                   9/17/2008   NOT A LEAK
497                                                   9/23/2008    6/24/2016   3/4"      red        hot
498                                                   9/23/2008   11/30/2016   1/2"      red        hot
              Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 970 of 1053 PageID:
                                                  18535

                           G                           H            I         J      K      L
    NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9 NSF-
499 PW U.P. Code ASTM F-876                         9/23/2008   11/30/2016   1/2"   red    hot
    NIBCO DURA- PEX PEX 1006 1" CTS SDR-9 NSF-
500 PW U.P.                                         9/23/2008   6/11/2017    1"     blue   cold
    PEX 1006 1/2" CTS SDR-9 NSF-PW U.P. CodE
    ASTM F-876 F-877 F-1807 F-2159 100 PSI @ 180
501 100 PSI @ 73 F CSA B 137                        9/23/2008    7/3/2017    1/2"   red    hot

      NIBCO DURA- PEX PEX 1006 1" CTS SDR-9 NSF-
502 PW U.P. Code ASTM F-876 F-877 F-1807 F-2159     9/23/2008   7/26/2017    1/2"   red    hot
503 10 feet                                         9/23/2008   10/12/2017   1/2"   red    hot
      NIBCO DURA-PEX PEX 1006 3/4" CTS SDR-9 NSF-
504   PW U.P. CODE ASTM F-876 F-8                   9/23/2008   2/23/2018    3/4"   red    hot
505                                                 9/23/2008   NOT A LEAK
506                                                 9/24/2008   12/6/2012
507                                                 9/24/2008   5/19/2013    3/4"   red    hot
508   8/10/2008                                     9/24/2008   12/5/2013    1/2"   red    hot
509   "NIBCO"                                       9/24/2008   9/25/2014    3/4"   red    hot
510   08/12/08-1 FR06-133-1-08                      9/24/2008   2/10/2015    3/4"   red    hot
511   FR04-115-3-08                                 9/24/2008   2/22/2015    1/2"   red    hot
512                                                 9/24/2008    3/8/2015    1/2"   red    hot
      "NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9
      NSF-PW U.P. Code ASTM F-876 F-877 F-1807 F-
      2159 100 PSI @ 180 F 160 PSI @ 73 F CSA B
513   137.5-97 UPC"                                 9/24/2008   3/27/2015    1/2"   red    hot
514   08/12/08-1 FR06-133-1-08 25 FEET              9/24/2008    7/6/2015    3/4"   red    hot
515   75 FEET                                       9/24/2008   12/17/2015   1/2"   red    hot
      "NIBCO DURA-PEX PEX 1006 3/4" CTS SDR-9
      NSF-PW U.P. CODE ASTM F-876 F-877 F-1807 F-
516   2159 100 PSI @ 180 F 160PSI"                  9/24/2008    1/1/2016    3/4"   red    hot
      NIBCO DURA-PEX PEX 1006 3/4" CTS SDR-9 NSF-
517   PW                                            9/24/2008    7/2/2016    3/4"   red    hot
518                                                 9/24/2008    4/24/2017   1/2"   red    hot
519 5 feet                                          9/24/2008     7/2/2017   1/2"   red    hot
520                                                 9/24/2008   NOT A LEAK
521                                                  5/6/2008    7/15/2013   1/2"   red    hot
522                                                  5/6/2008   11/16/2015   1/2"   red    hot
      "NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9
523 NSF-PW AS"                                       5/6/2008   12/27/2015   1/2"   red    hot
524                                                  5/6/2008    5/20/2018   1/2"   red    hot
525                                                  5/6/2008
526                                                 2/12/2008    1/3/2017    1/2"   blue   cold
527 NIBCO DURA-PEX PEX 1006 1/2"                    2/12/2008    1/8/2018    1/2"   red    hot
528                                                 2/12/2008   4/22/2018    1/2"   blue   cold
529                                                 2/12/2008   NOT A LEAK
530                                                 8/13/2008   2/24/2014    3/4"   red    hot
531 7/29/2008                                       8/13/2008    4/4/2014    3/4"   red    hot
    "NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9
    NSF-PW U.P. Code ASTM F-876 F-877 F-1807 F-
532 2159 100 PSI @ 180 F 16"                        8/13/2008   6/24/2014    1/2"   blue   cold
533                                                 8/13/2008   NOT A LEAK
534 PSI @73 CSA B 137.5-97                          9/17/2008   2/11/2017    1/2"   red    hot
535                                                 9/17/2008   6/29/2017    1/2"   red    hot
536                                                 9/17/2008   7/31/2017
537                                                 9/17/2008   NOT A LEAK
    "NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9
538 NSF"                                            6/9/2008    3/19/2015    1/2"   red    hot
539 "NIBCO DURA-PEX"                                6/9/2008    4/27/2015    1/2"   red    hot
540 03/19/08-2 FR04-041-1-08 55 FEET                6/9/2008     6/9/2015    1/2"   red    hot
541 "NIBCO DURA-PEX…F-877"                          6/9/2008    3/15/2016    1/2"   red    hot
    F-876 F-877 F-1807 F-2159 NSF-U.P. Code
    XXXX PSI @180 F 160 PSI @ 73 F W CSA B 137.5-
542 97                                              6/9/2008    7/28/2016    3/4"   red    hot
543 NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-           6/9/2008     8/8/2016    1/2"   red    hot
544 25 FEET                                         6/9/2008    8/18/2016    1/2"   blue   cold
                Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 971 of 1053 PageID:
                                                    18536

                            G                          H            I         J      K      L

    PEX 1006 1/2"CTS SDR-9 NSF-PW ASTM F-876 F-
    877 F-1807 F-2159 NFU-U.P. Code 100 psi @
545 180 f160 psi @73 f csa b 137-5-97               6/9/2008    9/11/2016    1/2"   blue   cold
    nibco dura-pex pex 1003 1/2" cts sdr-9 nsf-pw
    astm f-876 f-877 f-1807 d-2159 nsf-u.p. cODe
546 100 psi @ 180 f 160                              6/9/2008   5/29/2017    1/2"   red    hot
547                                                  6/9/2008   NOT A LEAK
548                                                 7/25/2008   9/13/2012    1/2"   blue   cold
549                                                 6/23/2009    2/3/2016    1/2"   red    hot
550   60 feet                                       6/23/2009    3/27/2017   1/2"   blue   cold
551   60 feet                                       6/23/2009    7/18/2017   3/4"   blue   cold
552                                                 6/23/2009   NOT A LEAK
553                                                 9/23/2008   9/26/2016    1/2"   red    hot
554   07 f-2159 100 psi @180 f 160 psi @ 73 f       9/23/2008   11/10/2016   1/2"   red    hot
555                                                 9/23/2008    2/1/2017
556                                                 9/23/2008   4/13/2017
557                                                 9/23/2008   5/26/2017    1/2"   red    hot
558   80 feet                                       9/23/2008    6/3/2017    1/2"   red    hot
559                                                 9/23/2008   6/23/2017    1/2"   blue   cold
560                                                 9/23/2008   NOT A LEAK

      "NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9
561 cNSFus-pw-rfh U.P. Code ASTM F-876 F-877"       6/12/2009   4/23/2016    1/2"   red    hot
    DURA-PEX PEX 1006 3/4" CTS SDR-9 CNSFus-pw-
    rfh U.P. Code ASTM F-876 F-766 F-1807 F-2189
    100 PSI @160 F 160 PSI @ 73 F CSA B 137.5
562 03/31009-2 FR06-                                6/12/2009   6/19/2016     1"    red    hot
563 60 feet                                         6/12/2009   10/25/2016   3/4"   red    hot
    PEX PEX 1006 1/2" CTS SDR-9 NSF-PW ASTM F-
    876 F-877 F-1807 F-2159 100 PSI @ 160 F @ 73F
564 CSA B 137.5 04/07/09-1                          6/12/2009   12/23/2016   1/2"   red    hot
565                                                 6/12/2009   NOT A LEAK
566 35 Feet                                         2/12/2009     5/5/2016   1/2"   red    hot
567                                                 2/12/2009    6/21/2016   1/2"   blue   cold
568 NIBCO DURA-PE                                   2/12/2009     1/6/2017   1/2"   red    blue
569 6-193-1-08 40 feet                              2/12/2009     2/3/2017   3/4"   red    hot
570                                                 2/12/2009    3/24/2017    1"    blue   cold
571                                                 2/12/2009   NOT A LEAK

    3/19/09-1 "DR-9 nNSFus-pw-rfh U.P. Code
    ASTM F-876 F-877 F-1807 F-2159 100 PSI @
    180 F 160 PSI @ 73 F CSA B 137.5-97 03/19/09-
572 1 FR04-029-3-09 75 feet MADE IN USA"            4/10/2009   10/3/2014    1/2"   red    hot
573                                                 4/10/2009   4/20/2016    3/4"   red    hot
574                                                 4/10/2009   7/27/2016    3/4"   red    hot
575   10feet                                        4/10/2009   8/15/2016    1/2"   red    hot
576   35 feet                                       4/10/2009   2/13/2017    3/4"   red    hot
577   25 feet                                       4/10/2009   5/19/2017    1/2"   blue   cold
578   NIBCO DURA-PEX PEX                            4/10/2009   5/31/2017    1/2"   blue   cold
579                                                 4/10/2009    8/7/2017    3/4"   red    hot
580                                                 4/10/2009   8/16/2017    1/2"   red    hot
581                                                 4/10/2009   NOT A LEAK
    NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9 NSF-
    PW U.P. Code ASTM F-876 F-877 F-1807 F-2159
582 100 PSI @ 18                                    9/25/2008   7/15/2016    1/2"   blue   cold
583                                                 9/25/2008   10/6/2017    1/2"   blue   cold
584                                                 9/25/2008   1/15/2018    3/4"   red    hot
585                                                 9/25/2008   NOT A LEAK
586                                                 7/22/2008   9/15/2017    1/2"   blue   cold
587 85 feet                                          7/2/2009    1/9/2017    3/4"   red    hot
    "NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9
    cNSFus-pw-rfh U.P. Code ASTM F-876 F-877 F-
588 1807 F-2159 100 PSI"                            4/3/2009     7/2/2015    1/2"   red    hot
589                                                 4/3/2009    11/30/2017   3/4"   red    hot
590 15 feet                                         4/3/2009     8/15/2018   1/2"   red    hot
                 Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 972 of 1053 PageID:
                                                     18537

                           G                           H            I         J      K      L
591                                                 4/3/2009
      1/23/08-2 "5-97 01/23/08-2 FB04-2-07 65
592 FEET"                                           2/12/2008    1/2/2014    1/2"   blue   cold
    1/23/08-2 "Code 100 PSI @ 180 F 160 PSI @
    73 F CSA B 137.5-97 UPC 01/23/08-2 FB04-
593 134-"                                           2/12/2008   4/10/2014    1/2"   blue   cold
594                                                 2/12/2008   8/28/2014    1/2"   red    hot
    "NIBCO DURA-PEX PEX 1006 3/4" CTS SDR-9
    NSF-PW ASTM F-876 F-877 F-1807 F-2159 NSF-
    U.P. Code 100 psi @ 180 F 160 PSI @ 73 F CSA
595 B"                                              2/12/2008    9/13/2014   3/4"   red    hot
596                                                 2/12/2008   11/17/2015   3/4"   red    hot
597 95 (feet)                                       2/12/2008   11/17/2015   1/2"   blue   cold
598                                                 2/12/2008    5/11/2016    1"    blue   cold
599 50 feet                                         2/12/2008    9/30/2016   1/2"   blue   cold
    NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9 NSF-
    PW ASTM F-876 F-877 F-1807 F-2159 NSF-U.P.
600 Code 100                                        2/12/2008    12/5/2016   1/2"   blue   cold
601                                                 2/12/2008   NOT A LEAK
602 04/09/08-2 FR04-044-1-08 60 FEET                4/30/2008    10/3/2015   1/2"   red    hot
603 "DURA-PEX PEX 1006 1/2" CTS…F-2159"             4/30/2008     3/3/2016   1/2"   red    hot
604                                                 2/14/2008   10/26/2015   1/2"   red    hot
605                                                 2/14/2008    4/12/2016   1/2"   red    hot
606 70 feet                                         2/14/2008    4/18/2016   1/2"   blue   cold

607 nibco dura-pex pex 1006 1/2" cts sdr-9 nsf-pw   2/14/2008   10/10/2016   1/2"   red    hot
    F-877 F-1807 F-2189 NSF-U.P. 100 PSI @180 F
608 160 PSI @ 73 F                                  6/4/2010    11/10/2016   3/4"   red    hot
609 NIBCO DURA-PEX PEX                              6/4/2010     12/7/2016   1/2"   red    hot
    NIBCO DURA-PEX PEX 1006 3/4"CTS SDR-9 NSF-
610 PW ASTM                                          6/4/2010   5/23/2017    3/4"   red    hot
611                                                  6/4/2010   NOT A LEAK
612                                                 2/12/2008   3/18/2013    1/2"   red    hot
613 1/5/2008                                        2/12/2008   12/5/2013    1/2"   red    hot
614 12/11/07-1 FR06-130-1-07 5 feet                 2/12/2008   4/27/2015    3/4"   red    hot
615 "NIBCO DURA"                                    2/12/2008   1/24/2016    3/4"   red    hot
616 45 FEET                                         2/12/2008   4/15/2016    1/2"   red    hot
617 80 PSI @ 200 F 100                              2/12/2008   6/22/2016    1/2"   red    hot
618 NIB                                             2/12/2008   9/17/2016    1/2"   blue   cold
    NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9 NSF
619 PW                                              2/12/2008    10/7/2016   1/2"   blue   cold
620                                                 2/12/2008    11/9/2016   3/4"   red    hot
621                                                 2/12/2008   11/12/2016   1/2"   blue   cold
622   75 feet                                       2/12/2008   12/31/2016   1/2"   blue   cold
623                                                 2/12/2008    1/1/2017    1/2"   blue   cold
624                                                 2/12/2008    3/16/2017   1/2"
625                                                 2/12/2008   NOT A LEAK
626   "NIBC"                                         9/3/2009    9/12/2018   1/2"   blue   cold
627   "NIBCO"                                        9/3/2009    9/24/2018   1/2"   blue   cold
628   01/19/09-1 FB04-290-2-08 75 FEET              2/19/2009     9/4/2015   1/2"   blue   cold
629                                                 2/19/2009    11/8/2015   1/2"   blue   cold
630   100 Feet                                      2/19/2009    5/25/2016   1/2"   red    hot
631                                                 2/19/2009   10/27/2016   1/2"   red    hot
632   NIBCO                                         2/19/2009     6/3/2017   1/2"   red    hot
633                                                 2/19/2009   NOT A LEAK
634   65 feet                                       4/20/2009    4/25/2017   3/4"   red    hot
635   029-3-09 20 feet                              4/20/2009     5/1/2017   1/2"   red    hot
636   70 feet                                       4/20/2009   10/12/2017    1"    blue   cold
637                                                 4/20/2009   NOT A LEAK
638 30 feet                                         2/11/2008    1/22/2018   1/2"   red    hot
    "NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9
639 cNSFus-PW U.P. ASTM F-876 F-877 F-18"           4/7/2009     4/23/2014   1/2"   red    hot
640                                                 4/7/2009     6/5/2018    1/2"   red    hot
641                                                 4/7/2009    12/28/2018   3/4"   red    hot
                Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 973 of 1053 PageID:
                                                    18538

                            G                             H            I         J      K      L
    WSF-PW U.P. Code ASTM F-876 F-877 F-1807 F-
    2159 100 PSI @ 180F 160 PSI @ 73F CSA B 137.5-
642 97                                                2/25/2009    11/27/2017   1/2"   blue   cold
643                                                   10/20/2008    6/27/2017
      "F-876 F-877 F-1807 F-2159 100 PSI @ 180F 160
644 PSI @ 73 F                                        10/20/2008   5/31/2018    1/2"   blue   cold
    "PSI @ 180F 160 PSI @ 73 F CSA
645 B….09/24/0….FR04-155-5-08 30 FEET                 10/20/2008   1/18/2019    1/2"   red    hot
    "DURA_PEX PEX 1006 1/2" CTS SDR-9 NSF-PW
646 U.P. Code ASTM F-876 F-877 F-1"                   2/24/2009    8/19/2016    1/2"   blue   cold
647                                                   2/24/2009    5/9/2017     3/4"   red    hot
    NIBCO DURA-PEX PEX 1006 3/4" CTS SDR-9 NSF-
    PW ASTM F-876 F-877 F-1807 F-2159 NSF-U.P.
    Code 100 PSI @ 180F 160 PSI @ 73 F CSA B
648 137.5 -97                                         2/24/2009     6/9/2017    3/4"   red    hot
    NSF-pw U.P. Code ASTM F-878 F-877 F-1807 F-
    2159 100 PSI @ 180F 160 PSI @ 73F CSA B 137 5-
649 97                                                2/24/2009    1/30/2018    1/2"   red    hot
650                                                   2/24/2009    NOT A LEAK
      PEX 1006 1/2" CTS SDR-9 Cnsf us-pw-rfh U.P.
      Code ASTM F-876 F-877 F-1807 F-2159 100 PSI
651   @180 160 PSI @ 73                               4/21/2009    11/17/2016   1/2"   red    hot
652   DURA-PEX PEX 1006 1/2" CTS SDR                  4/21/2009     5/10/2017   1/2"   red    hot
653   100 psi @ 180                                   4/21/2009     6/2/2017    1/2"   red    hot
      ASTM F-876 F-877 F-1807 F-2159 100 PSI @
654   180 F 160 PSI @ 73                              4/21/2009    6/23/2017    1/2"   red    hot
655                                                   4/21/2009    7/10/2017
656                                                   4/21/2009    NOT A LEAK
657   "NIBCO"                                         7/16/2009    11/20/2014   1/2"   blue   cold
658   "FR06-031-1-09 10 feet MADE IN USA"             7/16/2009    11/26/2014   3/4"   red    hot
659   "NIBCO DU"                                      7/16/2009    12/10/2015   1/2"   red    hot
660                                                   7/16/2009     9/1/2016    1/2"   red    hot
661   10 feet MADE IN USA                             7/16/2009    10/11/2017   1/2"   red    hot
662                                                   7/16/2009    NOT A LEAK
663                                                   3/15/2012    1/31/2017
    NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9
    CNSF US-PW-RFH U.P. CODE ASTM F-876 F-877
664 F-1807 F-2159 100 PSI                             3/15/2012     3/17/2017   1/2"   red    hot
665                                                   3/15/2012     6/5/2017    1/2"   red    hot
666                                                   3/15/2012    NOT A LEAK
667   60 feet                                         8/14/2008     11/9/2015   3/4"   red    hot
668                                                   8/14/2008    10/18/2016   1/2"   red    hot
669                                                   8/14/2008     3/28/2017   1/2"   red    hot
670                                                   8/14/2008     6/5/2017    3/4"   red    hot
671                                                   8/14/2008     6/12/2017   1/2"   blue   cold
672                                                   8/14/2008    11/15/2017   1/2"   blue   cold
673                                                   8/14/2008    NOT A LEAK
674   65 feet made in usa                              6/8/2009     2/21/2017   3/4"   red    hot
675                                                    6/8/2009     9/2/2017    3/4"   red    hot
676                                                    6/8/2009     11/6/2018   3/4"   red    hot
677                                                    6/8/2009    11/19/2018   1/2"   red    hot
678   65 feet                                          6/8/2009    11/26/2018   1/2"   red    hot
679                                                    6/8/2009     12/8/2018   3/4"   red    hot
680 60 feet                                            6/8/2009    12/14/2018   1/2"   red    hot
    "NIBCO DURA-PEX PEX 1006 1" CTS SDR-9
    cNSFus-pw-rfh U.P. Code ASTM F-876 F-877 F-
681 1807 F-2159 100 PSI @ 180 F 160 P"                4/28/2009    10/16/2015    1"    blue   cold
682 NIBCO DURA-PE                                     4/28/2009     3/11/2017   1/2"   red    hot
683                                                   10/17/2008    1/15/2013   1/2"   red    hot
      "NIBCO DURA-PEX PEX 1006 3/4" CTS SDR-9
684 NSF-PW U.P. CODE ASTM F-87"                       10/17/2008   3/14/2014    3/4"   red    hot
685 "NIBCO DURA-"                                     10/17/2008    9/3/2014    1/2"   red    hot
686                                                   10/17/2008   9/12/2015    1/2"   red    hot

      "NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9
687 NSF-PW U.P. Code ASTM F-876 F-877 F-180"          10/17/2008   12/16/2015   1/2"   red    hot
                Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 974 of 1053 PageID:
                                                    18539

                           G                             H            I         J         K            L

      U.P. Code ASTM F-876 F-877 F-1807 F-2159 100
688 PSI @180F 160 PSI @73 F CSA B 137.5-97           10/17/2008   12/10/2016   1/2"      red          hot
689                                                  10/17/2008    4/28/2017   3/4"      red          hot
690                                                  10/17/2008
691 "NIBCO DURA"                                     12/29/2008    9/15/2018   1/2"      blue        cold
692                                                   6/6/2008     8/3/2013    3/4"      red         hot
693                                                   6/6/2008    10/16/2014   1/2"      red         hot

    "NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9
    NSF-PW ASTM F-876 F-877 F-1806 F-2159 NSF -
694 U.P. Code 100 100 psi @ 180 160PSI @ 73           6/6/2008    11/8/2014    1/2"      red          hot
695 04/30/08-2                                        6/6/2008    3/17/2015    1/2"      red          hot
696                                                   6/6/2008    7/6/2015
    "NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9
    NSF-PW ASTM F-876 F-877 F-1807 F-2159 NSF-
    U.P. Code 100 PSI @ 180 F 160 PSI @ 73 F CSA B
697 137.5"                                            6/6/2008    10/13/2015   1/2"      red          hot
698                                                   6/6/2008     8/27/2016
    NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9 NSF-
    PW ASTM F-876 F-877 F-1807 F-2159 NSF-U.P.
699 Code 100 PSI                                      6/6/2008     1/17/2017   1/2"      blue        cold
700                                                   6/6/2008    NOT A LEAK
701                                                  6/28/2008     4/7/2012    1/2"   unknown       unknown
702                                                  6/28/2008    10/26/2012   1/2"     red           hot
703                                                  6/28/2008     4/20/2013   3/4"     red           hot
704                                                  6/28/2008     9/21/2013   3/4"     red           hot
705 see picture                                      6/28/2008    12/16/2013   3/4"     red           hot
    5/15/08-2 "DE 100 PSI @ 180 F 160 PSI @ 73 F
    CSA B 137.5-97 UPC 05/15/08-2 FR04-082-4-
706 08 30 FEET"                                      6/28/2008    5/14/2014    1/2"      red          hot
    5/15/08-2 "CSA B 137.5-97 05/15/08-2 FR04-
707 082-4-08 15 FEET"                                6/28/2008     9/8/2014    1/2"      red          hot
708                                                  6/28/2008    11/23/2014   1/2"      red          hot
709                                                  6/28/2008    NOT A LEAK

710 "NIBCO DURA-PEX PEX 1006 1" CTS SDR-9 NS"        6/13/2008     6/21/2014    1"       blue        cold
711                                                  6/13/2008    11/12/2014    1"       blue        cold
712                                                  6/13/2008     1/19/2015   3/4"      red         hot
713 03/25/08-2 FR06-051-1-08 95 FEET                 6/13/2008     5/20/2015   3/4"      red         hot
      "NIBCO DURA-PEX PEX 1006 3/4" CTS SDR-9
714 NSF-PW ASTMF-876- F-877 F-1807 F"                6/13/2008    10/9/2015    3/4"      red          hot
    "NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9
715 NSF-PW ASTM F-876 F-877 F-1807"                  6/13/2008    11/9/2015    1/2"      blue        cold
716 80 feet                                          6/13/2008     4/7/2018    3/4"      red         hot
717                                                  6/13/2008    5/11/2018
718 60 feet                                          6/13/2008    5/21/2018    1"        blue        cold
719                                                  6/13/2008
720 NIBCO                                             2/4/2009    12/30/2016   3/4"   terra cotta     hot

      3/4" CTS SDR-9 NSF-PW ASTM F-876 F-877 F-
721   1807 F-2159 NSF-U.P. Code 100 PSI @180 F        2/4/2009     2/21/2017   3/4"      blue        cold
722   45 feet                                         2/4/2009     8/16/2017   1/2"       red        hot
723                                                   2/4/2009    11/25/2017   3/4"   terra cotta    hot
724                                                   2/4/2009     4/12/2018   1/2"      blue        cold
725                                                   2/4/2009
726                                                   4/9/2009     3/11/2016   1/2"      red          hot
727   85 feet                                         4/9/2009     3/15/2017   1/2"      red          hot
728                                                   4/9/2009    11/18/2017   1/2"      red          hot
729   85 feet                                         4/9/2009     3/10/2018   3/4"      red          hot
730                                                   4/9/2009    NOT A LEAK
731                                                  12/1/2008     4/1/2013    1/2"      red         hot
732                                                  12/1/2008     5/21/2014   3/4"      red         hot
733                                                  12/1/2008     7/16/2014   1/2"      blue        cold
              Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 975 of 1053 PageID:
                                                  18540

                          G                             H            I           J         K         L
    10/13/08-2 "NIBCO DURA-PEX PEX 1006 1/2"
    CTS SDR-9 NSF-PW U.P. Code ASTM F-876 F-
    877 F-1807 F-2159 …interupted…@ 73 F CSA B
    137.5-97 UPC 10/13/08-2 FB04-245-2-08 95
734 FEET"                                           12/1/2008    12/20/2014    1/2"      blue      cold
735 09/25/08-1 FR06-155-3-08 95 FEET                12/1/2008     6/13/2015    3/4"      red       hot
736 70 feet                                         12/1/2008     6/29/2016    1/2"      blue      cold
737                                                 12/1/2008     8/31/2016     1"       blue      cold
738 10 feet                                         12/1/2008    12/23/2016    1/2"      red       hot
739 35 feet                                         12/1/2008     2/14/2017    1/2"      red       hot
740                                                 12/1/2008    NOT A LEAK
741                                                 10/21/2008    8/19/2011   unknown   unknown   unknown
742                                                 10/21/2008    7/31/2014     3/4"      blue      cold
743                                                 10/21/2008    7/16/2015      1"       blue      cold
      "NIBCO DURA-PEX PEX 1006 3/4" CTS SDR-9
744 NSF-PW U.P."                                    10/21/2008   2/9/2016      3/4"       red       hot
745 80 feet                                         10/21/2008   3/11/2016     1/2"       red       hot

      NIBCO DURA-PEX PEX 1006 3/4" CTS SDR-9 NSF-
746 PW U.P. CODE ASTM F-876 F-877 F-1               10/21/2008    6/23/2016    3/4"       red       hot
747 NIBCO DURA-PEX                                  10/21/2008     9/4/2016    3/4"       red       hot
748                                                 10/21/2008   NOT A LEAK
749 35 feet                                          9/4/2009      9/6/2016    1/2"      red       hot
750                                                  9/4/2009    11/15/2016    3/4"      red       hot
751                                                  9/4/2009     1/15/2018     1"       blue      cold
752                                                  9/4/2009     1/20/2018    1/2"      blue      cold
753                                                  9/4/2009    NOT A LEAK
754                                                 6/18/2008    12/10/2012    3/4"       red       hot

    "NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9
    NSF-PW ASTM D-876 F-877 F-1807 F-2159 NSF-
755 U.P. Code 100 PSI @ 100 F 160 PSI"              6/18/2008    11/14/2014    1/2"      blue      cold
    NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9 NSF-
756 PW ASTM D-876                                   6/18/2008     7/8/2017     1/2"      blue      cold
757 35 feet                                         6/18/2008    10/24/2017    1/2"      blue      cold
758                                                 6/18/2008    11/11/2017    1/2"      blue      cold
759                                                 6/18/2008    NOT A LEAK
760                                                 10/16/2008    5/14/2013    1/2"     unknown   unknown
761                                                 10/16/2008    7/23/2016    1/2"       red       hot
    NIBCO DURA-PEX PEX 1006 3/4" CTS SDR-9 NSF-
    PW U.P. CODE ASTM F-876 F-877 F-1807 F-2159
762 100 100 PSI                                     10/16/2008    9/3/2016     3/4"       red       hot

      NIBCO DURA-PEX PEX 1006 3/4" CTS SDR-9 NSF-
763 PW U.P. CODE ASTM F-876 F-877 F-1807 F-         10/16/2008   2/26/2017     3/4"       red       hot
764                                                 10/16/2008   4/13/2017     3/4"       red       hot
765                                                 10/16/2008   NOT A LEAK
766 75 feet                                         10/28/2008   6/23/2018     1/2"      red       hot
767 35 feet                                         10/28/2008   8/28/2018     1/2"      blue      cold
768                                                 12/9/2008    2/21/2014     1/2"      red       hot
769                                                 12/9/2008    9/13/2014     1/2"      blue      cold
    "NIBCO DURA-PEX PEX 1006 3/4" CTS SDR-9
    NSF-PW U.P. CODE ASTM F-876 F-877 F-1807 F-
    2159 100 PSI @ 180 F 160 PSI @ 73 F CSA B
770 137.5-9"                                        12/9/2008     9/22/2014    3/4"      red       hot
771 09/25/08-1 FR06-155-3-08 85 FEET                12/9/2008      9/8/2015    3/4"      red       hot
772                                                 12/9/2008     7/17/2016    1/2"      blue      cold
773                                                 12/9/2008     7/18/2016    1/2"      blue      cold
774                                                 12/9/2008    NOT A LEAK
775                                                  6/4/2008    12/24/2012    3/4"       red       hot
    4/28/08-2 "PEX 1006 1/2" CTS SDR-9 NSF-PW
    ASTM F-876 F-877 F-1807 F-2159 NSF-U.P.
    CODE 100 psi @180 F 160 PSI @73 F CSA B
    137.5-97 UPC 04/28/08-2 FB04-085-4-08 20
776 FEET"                                            6/4/2008    11/18/2014    1/2"      blue      cold
777                                                  6/4/2008     8/21/2016    1/2"      red       hot
                Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 976 of 1053 PageID:
                                                    18541

                           G                             H            I           J         K         L
778                                                   6/4/2008     1/3/2017     1/2"      blue      cold
779                                                   6/4/2008    10/4/2017     1/2"      blue      cold
780                                                   6/4/2008    NOT A LEAK
781   05/16/08-1 FR04-082-4-08                       6/25/2008    2/17/2015     1/2"      red       hot
782   "NIBCO DURA-PEX PEX 1006 1/2"                  6/25/2008    4/18/2016     1/2"      blue      cold
783                                                  6/25/2008    4/23/2016     3/4"      red       hot
784                                                  6/25/2008    8/11/2016     3/4"      blue      cold
785                                                  6/25/2008    9/28/2016      1"       blue      cold
786                                                  6/25/2008    1/24/2017     1/2"      red       hot
787                                                  6/25/2008     3/6/2017     1/2"      blue      cold
788                                                  6/25/2008
789                                                  3/18/2009    8/25/2014    unknown   unknown   unknown
790   65 Feet                                        10/22/2012   5/11/2018      3/4"      red       hot
791                                                  7/11/2013    9/16/2016      1/2"      red       hot
792   15 feet                                        7/11/2013    12/9/2018      1/2"      red       hot

      7/1/10-1 "-9 cNSFus pw-G rfh U.P. Code ASTM
      F-976 F-877 F-1807 F-2159 …. @ 180 F 160 PSI
      @ 73 F UPC CSA B 137.5-97 07/01/10-1 FR04-
793   113-2-10 10 feet MADE IN USA"                  7/26/2010    8/30/2014     1/2"      red       hot
794   6/7/2010                                       7/26/2010    10/29/2014    3/4"      red       hot
795   50 Feet                                        7/26/2010     6/30/2016    1/2"      red       hot
796   30 feet                                        7/26/2010     7/11/2017    1/2"      red       hot
797   55 feet                                        7/26/2010     2/7/2018     1/2"      red       hot
798   65 feet                                        7/26/2010     8/1/2018     1/2"      blue      cold
799                                                  7/26/2010    1/10/2019     1/2"      red       hot
800 "NIBCO PEX 1/2" CTS SDR"                         11/13/2012   12/16/2018    1/2"      red       hot
    "PEX PEX 1006 1/2" CTS SDR-9 cNSFus-pw-G rfh
    U.P. Code ASTM F-876 F-877 F-1807 F-2159 100
    PSI ???? PSI @ 73F UPC CSA B 137.5 0?/0?/11-1
801 FR04-?4?-5-10 60"                                2/23/2011    9/17/2018     1/2"       red       hot

    NIBCO DURA-PEX PEX 1006 3/4" CTS SDR-9
    cNSFus pw-G rfh U.P. Code ASTM F-876 F-877 F-
802 1807 F-2159 100 PSI @ 180 F 160 PSI @73 F         7/9/2010    6/4/2016      3/4"      red       hot
803 NIBCO DURA-PEX                                    7/9/2010    3/13/2017     1/2"      red       hot
804                                                   7/9/2010    7/6/2017      1/2"      red       hot
805   "NIBCO DURA-PEX PEX 10"                         7/9/2010    5/19/2018     3/4"      red       hot
806                                                   7/9/2010    5/30/2018     1/2"      blue      cold
807                                                   7/9/2010
808                                                  2/28/2011     3/31/2017    3/4"      red       hot
809   20 feet                                        2/28/2011     8/10/2018    1/2"      blue      cold
810                                                   7/8/2009     3/5/2014
811                                                   7/8/2009     4/14/2014
812                                                   9/5/2008     3/30/2015    1/2"      blue      cold
813   "NIBCO"                                        8/12/2009    12/19/2013    1/2"      red       hot
814                                                  8/12/2009     9/29/2014    1/2"      red       hot
815                                                  8/12/2009     3/24/2018    1/2"      blue      cold
816                                                  8/12/2009     3/27/2018    1/2"      blue      cold
817                                                  10/21/2008    5/2/2014     1/2"      blue      cold
818                                                  10/21/2008    7/22/2015    1/2"      blue      cold
819   25 FEET                                        10/21/2008   12/22/2015    1/2"      blue      cold
820   73 Feet                                        10/21/2008    6/15/2016    1/2"      red       hot
821                                                  10/21/2008   NOT A LEAK
822   07/15/09-2 FR04-114-4-09                       8/17/2009    11/18/2013    1/2"      red       hot
823   07/20/09/1 FB04-145-2-09                       8/17/2009     2/18/2014    1/2"      blue      cold
824   07/15/09-2 FR04-114-4-09                       8/17/2009     7/22/2014    1/2"      red       hot
825   90 feet                                        8/17/2009      2/9/2016    1/2"      blue      cold
826                                                  8/17/2009    NOT A LEAK
827   55 feet                                         8/7/2009    12/19/2016    3/4"      red       hot
828                                                   8/7/2009     3/16/2017    1/2"      blue      cold
829                                                   8/7/2009    11/19/2018    3/4"      blue      cold
830   40 feet                                        11/12/2009    8/25/2017    3/4"      red       hot
831   "NIBCO DURA-PEX PEX 1006…"                     11/12/2009     9/3/2018    1/2"      red       hot
832   15 feet                                        11/12/2009    9/15/2018    1/2"      blue      cold
               Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 977 of 1053 PageID:
                                                   18542

                         G                                H            I         J      K      L
833                                                   4/28/2009     1/7/2019    1/2"   red    hot
834                                                   10/1/2009    10/10/2013   3/4"   red    hot
835 "21-5-09 95 Feet MADE IN USA"                     10/1/2009     2/7/2014    3/4"   red    hot
    6/8/09/1 "06 1/2" CTS SDR-9 cNSFus-pw-rfh
    U.P. Code ASTM F-876 F-877 F-1807 F-2159
    100 PSI @ 180 F 160 PSI @ 73 F CSA B 137.5
    06/08/09/1 FR04-080-2-09 5 feet MADE IN
836 USA"                                              10/1/2009     5/4/2014    1/2"   red    hot
837                                                   10/1/2009    6/24/2014    1/2"   red    hot
838                                                   10/1/2009    3/16/2017    1/2"   blue   cold
839                                                   10/1/2009    NOT A LEAK
840                                                   6/19/2009    3/28/2017    1/2"   red    hot
841                                                   6/19/2009    4/29/2018    3/4"   red    hot
842 "NIB"                                             3/26/2010     9/3/2018    1/2"   blue   cold
843 30 feet                                           3/13/2009    8/16/2017    1/2"   red    hot
      "F-877 F-1807 F-2159 NSF-U.P. Code 100 PSI @
844 180 F 160 PSI @ 73 F"                             3/13/2009    6/7/2018     3/4"   red    hot
845 45 feet                                           3/13/2009    7/13/2018    1/2"   red    hot
846                                                   3/13/2009
847                                                   1/28/2010    6/9/2017     1/2"   red    hot
848                                                   1/28/2010    9/12/2017    1/2"   blue   cold

      "U.P. Code ASTM F-876 F-877 F-1807 F-2159
849 100 PSI @ ….F CSA B 137.5 05/28/09-1 FR06-0"      1/28/2010    9/11/2018    3/4"   red    hot
850 35 feet                                           1/19/2012    10/13/2016   3/4"   red    hot
      "NIBCO DURA-PEX PEX 1006 1/2 CTS SDR-9 NSF-
851 PW ASTM F-876 F-"                                 3/18/2009    11/13/2014   1/2"   red    hot
      02/13/09-1 "877 F-1807 F-2159 100 PSI @ 180
      F 160 PSI @ 73 F CSA B 137.5-97 UPC 02-13-09-
852   1 FR04-020-2-09 60 FEET"                        3/18/2009    1/20/2015    1/2"   red    hot
853   "NIBCO DURA"                                    1/13/2010    3/30/2015    3/4"   red    hot
854   10/15/09-2 FR06-140-3-09 5 FEET                 1/13/2010    9/24/2015    3/4"   red    hot
      "NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9
      cNSFus-pw-rfh U.P. Code UPC ASTM F-876 F-
855   877 F"                                          1/13/2010    1/28/2016    1/2"   blue   cold
856   NIBCO                                           1/13/2010     1/2/2017    3/4"   red    hot
857                                                   1/13/2010    1/30/2017    1/2"   red    hot
858                                                   1/13/2010    2/1/2017     1/2"   red    hot
859                                                   1/13/2010    2/15/2017    3/4"   red    hot
860                                                   1/13/2010    9/18/2017    1/2"   red    hot
861                                                   1/13/2010    2/20/2018    3/4"   red    hot
862 "NIBCO"                                           1/13/2010    3/28/2018    3/4"   red    hot
    "NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9
    cNSFus-pw-rfh U.P. Code UPC ASTM F-876 F-
863 877 F-1807 F-2159 100"                            1/13/2010    8/27/2018    1/2"   red    hot
864                                                   1/13/2010
865                                                   10/20/2008   12/28/2012   3/4"   red    hot
866                                                   10/20/2008    4/2/2014    1/2"   blue   cold
867                                                   10/20/2008    5/8/2014    1/2"   red    hot
868 9/24/08-2 FB04-230-2-08                           10/20/2008    8/22/2014   1/2"   blue   cold
869 30 Feet                                           10/20/2008     6/4/2016   1/2"   blue   cold
870 20 feet                                           10/20/2008    2/15/2017   3/4"   red    hot
      NIBCO DURA-PEX PEX 1006 3/4" CTS SDR-9 NSF-
871 PW U.P. CODE ASTM F-876                           10/20/2008   3/27/2017    3/4"   red    hot
872                                                   10/20/2008   NOT A LEAK

    "3/4" CTS SDR-9 NSF-pw U.P. CODE ASTM F-876
    F-877 F-1807 F-2159 100 PSI @ 180 F 160 PSI @
873 73 F CSA B 137 5-97 UPC 07/29/08-2                3/31/2009    5/9/2018     3/4"   red    hot
874                                                   3/31/2009    7/16/2018    1/2"   red    hot
875 "031-1-09 10 feet MADE IN USA"                     6/9/2009    8/17/2018    3/4"   red    hot
876                                                   11/18/2009   9/26/2017    3/4"   red    hot
    PEX PEX 1006 1/2" CTS SDR-9 cNSFus-pw-rfh
    U.P. CODE ASTM F-876 F-877 F-1807 F-2159 100
877 PSI @180F 160 PSI @73F                            11/18/2009   11/20/2017   1/2"   blue   cold
878                                                   11/18/2009    9/6/2018    1/2"   red    hot
              Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 978 of 1053 PageID:
                                                  18543

                           G                           H            I         J      K      L
879 3/19/09-2                                      7/31/2009    3/29/2014    1/2"   red    hot
880 "NIBCO"                                        7/31/2009    2/20/2016    3/4"   red    hot
881 NIBCO DURA-P                                   7/31/2009    12/5/2017    1/2"   red    hot
882                                                7/31/2009    NOT A LEAK
    NIBOC DURA-PEX PEX 1006 3/4" CTS SDR-9 Cnsf
    US-pw-rfh U.P. Code ASTM F-876 F-877 F-1807
883 F-2159 100 PSI @                                2/1/2010    11/3/2016    3/4"   red    hot
    IBOC DURA-PEX PEX 1006 1/2" CTS SDR-9 Cnsf
    US-pw-rfh U.P. Code ASTM F-876 F-877 F-1807
884 F-2159 100 PSI @ 180 160 psi                    2/1/2010    11/14/2016   1/2"   red    hot
885 160 PSI @ 73F CSA B 137.5                       2/1/2010     3/24/2017   3/4"   red    hot
886                                                 2/1/2010    NOT A LEAK
887                                                4/16/2010     6/14/2018   3/4"   red    hot

    NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9
    cNSFus-pw-rfh U.P. Code UPC ASTM F-876 F-
888 877 F-1807 F F-2159 100 PSI @ 73 F CSA B       8/17/2009     5/1/2017    1/2"   blue   cold
    "NIBCO DURA-PEX PEX 1006 3/4" CTS SDR-9
889 cNSFus-pw-rfh U."                              8/17/2009    4/12/2018    3/4"   red    hot
890 35 feet                                        8/17/2009    10/23/2018   1/2"   red    hot
891                                                11/3/2009    10/7/2013    3/4"   red    hot
    "NIBCO DURA-PEX PEX 1006 3/4" CTS SDR-9
    cNSFus-pw-rfh U.P. Code UPC ASTM F-876 F-
892 877 F-1807"                                    11/3/2009    8/27/2015    3/4"   red    hot
    NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9
    cNSFus-pw-rfh U.P. Code UPC ASTM F-876 F-
893 877 F-                                         11/3/2009    4/27/2017    1/2"   blue   cold
894                                                11/3/2009    1/24/2019    3/4"   red    hot
895 10 feet                                        11/21/2008   1/10/2017    1/2"   red    hot
896 "NIBCO"                                        11/21/2008   2/23/2018    1/2"   blue   cold
    "NIBCO DURA-PEX PEX 1006 3/4" CTS SDR-9
    NSF-PW U.P. CODE ASTM F-876 F-877 F-1807 F-
    2159 100 PSI @ 180 F 160 PSI @ 73 F CSA B
897 137.5-97 UPC 07/29/08-1"                       11/21/2008   12/3/2018    3/4"   red    hot
898 03/13/09-1 FR04-020-2-09                       3/19/2009     2/18/2015   1/2"   red    hot
899 95 feet                                        3/19/2009    11/29/2016   1/2"   red    hot
900                                                8/19/2008     6/1/2013    1/2"   red    hot
901 07/29/08-1                                     8/19/2008     2/10/2014   1/2"   red    hot
    7/29/08-1 "NIBCO DURA-PEX PEX 1006 1/2"
    CTS SDR-9 NSF-PW U.P. CODE ASTM F-876 F-
    877 F-1807 F-2159 100 psi @ 180 F 160 PSI @
    73 F CSA B 137.5-97 UPC 07/29/08-1 FR04-
902 113-1-08 50 FEET"                              8/19/2008    4/14/2014    1/2"   red    hot
903 see picture                                    8/19/2008    4/15/2014    3/4"   red    hot
904                                                8/19/2008    2/11/2015    3/4"   red    hot
905 07/29/08-1 FR04-113-1-08 90 FEET               8/19/2008    7/13/2015    1/2"   red    hot
906 07/29/08-1 FR04-113-1-08 85 FEET               8/19/2008     8/3/2015    1/2"   red    hot
907 07/30/08-1 FB04-146-4-08 30 FEET               8/19/2008     9/8/2015    1/2"   blue   cold
    "NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9
    NSF-PW U.P. Code ASTM F-876 F-877 F-1807 F-
908 2159 100PSI"                                   8/19/2008    10/26/2015   1/2"   red    hot
909 90 FEET                                        8/19/2008    11/19/2015   3/4"   red    hot
910 "NIBCO"                                        8/19/2008     12/7/2015   1/2"   red    hot
911                                                8/19/2008     5/2/2016    3/4"   red    hot
      PEX PEX 1006 1/2" CTS SDR-9 NSF-PW ASTM F-
912 876 F-877 F-1807 F-2159                        8/19/2008    9/11/2016    1/2"   blue   cold
913 15 feet                                        8/19/2008    10/20/2016   3/4"   red    hot
914 95 feet                                        8/19/2008     7/18/2017   3/4"   red    hot
915                                                8/19/2008    7/27/2017    3/4"   red    hot
916                                                8/19/2008    7/30/2017    1/2"   red    hot
    DURA-PEX PEX 1006 1/2" CTS SDR-9 NSF-PW
    U.P. Code ASTM F-876 F-877 F-1807 F-2159 100
917 PSI @ 180 F 160 PSI @ 76 F                     8/19/2008     8/14/2017   1/2"   blue   cold
918                                                8/19/2008    10/18/2017   3/4"   red    hot
919 75 feet                                        8/19/2008    11/10/2017   1/2"   red    hot
920                                                8/19/2008    NOT A LEAK
                Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 979 of 1053 PageID:
                                                    18544

                           G                            H            I         J      K      L

921 NIBCO-PEX PEX 1006 3/4" CTS SDR-9 cNSFus        11/1/2012     5/9/2016    3/4"   red    hot
922                                                 2/13/2009    7/24/2017    1/2"   red    hot
923 45 feet                                         2/13/2009    10/9/2017    1/2"   red    hot
924                                                  3/8/2010    7/2/2012     3/4"   red    hot
925                                                  3/8/2010    1/5/2014     3/4"   red    hot
926                                                  3/8/2010    7/14/2014    1/2"   blue   cold
      09/22/08-2 "CSA B 137.5-97 UPC 09/22/08-2
927 FR06-143-1-08 60 FEET"                           3/8/2010    1/14/2015    3/4"   red    hot
    EX PEX 1006 3/4" CTS SDR-9 NSF-pw U.P. Code
    ASTM F-876 F-877 F-1807 F-2159 100 PSI @ 180
928 160 PSI @ 73                                     3/8/2010    5/21/2017    3/4"   red    hot
929                                                  3/8/2010    NOT A LEAK

    9/12/11-1 "IBCO DURA-PEX PEX 1006 3/4" CTS
    SDR-9 cNSFus pw-G rfh U.P. Code ASTM F-876
    F-877 F-1807 F-2159 100 PSI @ 180 F 160 PSI @
    73 F UPC CSA B 137.5-97 09/12/11-1 FR06-
930 145-3-11 95 feet MADE IN"                       3/13/2012    1/25/2014    3/4"   red    hot
931                                                 3/13/2012    11/5/2015    3/4"   red    hot
932                                                 3/13/2012    4/21/2016    1/2"   red    hot
933                                                 3/13/2012    NOT A LEAK
      "NIBCO PEX PEX 1006 3/4" CTS SDR-9 cNSFus
934 pw-G rfh U.P. Code ASTM F-"                     11/2/2012    2/28/2018    3/4"   red    hot
935 09/01/09-2 FB04-193-"                           11/4/2009    8/24/2015    1/2"   blue   cold
936                                                 11/4/2009    1/25/2017    1/2"   blue   cold
937                                                 11/4/2009    8/15/2017    1/2"   blue   cold

      DURA-PEX PEX 1006 1/2" CTS SDR-9 cNSFus-pw-
938   rfhU.P. Code ASTM F-876 F-877 F-1807 F-2159   11/4/2009     8/15/2017   1/2"   blue   cold
939   10 feet                                       11/4/2009     9/25/2017   3/4"   red    hot
940                                                 11/4/2009     8/18/2018   1/2"   blue   cold
941   50 feet                                       11/4/2009    10/26/2018   1/2"   red    hot
942   95 feet                                       8/29/2013     12/3/2018   3/4"   red    hot
943   25 feet                                       7/13/2009     2/29/2016   1/2"   blue   cold
944                                                 10/1/2009     2/4/2014    3/4"   red    hot
945                                                 10/1/2009    10/25/2016   3/4"   red    hot
946                                                 10/1/2009     4/5/2017    1/2"   blue   cold
    NIBCO DURA-PEX PEX 1006 3/4" CTS SDR-9
    cNSFus-pw-rfh U.P. Code ASTM F-876 F-877 F-
    1807 F-2159 100 PSI @ 180F 160 PSI @ 73F CSA
947 B 137.5                                         10/1/2009     6/28/2017   3/4"   red    hot
948                                                 10/1/2009    10/18/2017   1/2"   blue   cold
949                                                 10/1/2009    NOT A LEAK
950 95 feet                                         7/21/2009     9/11/2016   1/2"   blue   cold
951 NIBCO DURA-PEX PEX 1006                         8/31/2009    10/10/2017   1/2"   red    hot

952   "/09-2 FR06-031-1-09 35 feet MADE IN USA"     8/31/2009     1/14/2018   3/4"   red    hot
953   75 feet                                       8/31/2009    10/28/2018   1/2"   blue   cold
954   15 Feet                                       8/31/2009    11/17/2018   1/2"   blue   cold
955                                                 8/31/2009
956                                                 3/24/2009     1/3/2017    1/2"   red    hot
957                                                 3/24/2009     5/10/2017   1/2"   red    hot
958   NIBCO                                         3/24/2009     5/22/2017   1/2"   red    hot
959                                                 3/24/2009    NOT A LEAK
960                                                 10/16/2009   10/13/2014   1/2"   red    hot
961                                                 10/16/2009   10/29/2014   1/2"   red    hot
962 "NIBCO"                                         10/16/2009    2/20/2015   1/2"   blue   cold
    "NIBCO DURA-PEX PEX 1006 3/4" CTS SDR-9
963 CNSF"                                           10/16/2009    9/10/2015   3/4"   red    hot
964                                                 10/16/2009   11/30/2015   3/4"   red    hot
965 25 Feet                                         10/16/2009    5/17/2016   1/2"   blue   cold
966 35 feet                                         10/16/2009    8/29/2016   1/2"   red    hot
967 NIBCO DU                                        10/16/2009    2/13/2017   1/2"   blue   cold
      NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9
968 Cnsfu US-PW_RFH u.p. Code                       10/16/2009   4/13/2017    1/2"   red    hot
                Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 980 of 1053 PageID:
                                                    18545

                            G                             H            I         J        K         L
969                                                   10/16/2009    4/18/2017   1/2"    blue      cold
970                                                   10/16/2009   NOT A LEAK
971 NIBCO DURA-PEX PEX                                3/27/2009      9/5/2017   3/4"    red       hot
972                                                   3/27/2009     1/31/2019   3/4"    red       hot
973                                                   7/22/2009    11/19/2017   1/2"    red       hot
974 "DE IN USA"                                       7/22/2009    10/23/2018   3/4"    red       hot
975 90 feet                                           1/28/2010     12/5/2018   1/2"    blue      cold
       4/23/08 "PEX 1006 3/4" CTS SDR-9 NSF-PW
       ASTM F-876 F-877 F-1807 F-2159 NSF-U.P.
       Code 100 PSE @ 180 F 160 PSI @ 73 F CSA B
       137.5-97 UPC 04/23/08-1 FR06-056-1-08 50
976    FEET"                                           6/2/2008    8/18/2014    3/4"     red       hot
977    40 FEET                                         6/2/2008    11/17/2015   3/4"     red       hot
978    45 FEET                                         6/2/2008    2/11/2016    1/2"     red       hot
       NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9 Cnsf
       us-pw-rfh U.P.Code ASTM F-876 F-877 -1807 F-
       2159 NSF-U.P. Code 100 PSI @180F 160 PSI @
979    73F                                             6/2/2008     1/5/2017    1/2"     red       hot
980    50 feet                                         6/2/2008    4/23/2017    1/2"     red       hot
981                                                    6/2/2008    NOT A LEAK
982                                                   10/8/2008     7/2/2012    1/2"   unknown   unknown
983 07/07/08-1 FR04-109-2-08                          10/8/2008     3/7/2015    1/2"     red       hot
984 08/12/08-1 FR06-133-1-08                          10/8/2008     3/8/2015    3/4"     red       hot
985                                                   10/8/2008    6/11/2017    3/4"     red       hot
986                                                   10/8/2008    NOT A LEAK
987 02/26/09-2 FR06-016-1-09                          3/30/2009    3/28/2015    3/4"    red       hot
988                                                   3/30/2009    6/20/2017    1/2"    blue      cold
989                                                   9/11/2009    5/23/2015    1/2"    red       hot
    "NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9
    cNSFus-pw-rfh U.P. Code ASTM F-876 F-877 F-
990 1807 F-2159 100 PSI"                              9/11/2009    1/29/2019    1/2"     red       hot
991                    10 feet                         7/2/2013    11/29/2018   1/2"     red       hot
992                                                    1/5/2009    3/28/2017
993                                                   7/30/2009    3/26/2018    1/2"    blue      cold
994 10/01/09-1 FR06-136-3-09 95 FEET                   3/5/2010     5/5/2015    3/4"    red       hot
995 90 feet                                            3/5/2010    1/11/2017    1/2"    blue      cold
996                                                    3/5/2010    2/11/2018    3/4"    red       hot
997 90 feet                                            3/5/2010    8/10/2018    1/2"    red       hot
       "BCO DURA-PEX PEX 1006 13/4" CTS SDR-9
       cNSFus-pw-rfh U.P. Code UPC …ASTM F-876 F-
       877 F-1807 F-2159 100 PSI @ 180 F 160 PSI @
998    73 F 10/01"                                     3/5/2010    11/2/2018    3/4"    red       hot
999    05/15/08-2 …04-032-4-08                        6/12/2008    11/25/2013   1/2"    red       hot
1000   06/11/08-1                                     6/12/2008     1/3/2014    1/2"    blue      cold
1001   5/15/2008                                      6/12/2008     1/4/2014    1/2"    blue      cold
1002   5/15/2008                                      6/12/2008     5/6/2014    1/2"    blue      cold
       "RA-PEX PEX 1006 1/2" CTS SDR-9 NSF-PW
       ASTM F-876 F-877 F-1807 F-2159 NSF U.P.
       Code 100 PSI @ 180 F 160 PSI @ 73 F CSA
1003   137.5-97xx/xx/08-1 FB"                         6/12/2008     8/26/2014   1/2"    blue      cold
1004                                                  6/12/2008    10/20/2014   1/2"    red       hot
1005 05/15/08-2 FR04-082-4-08                         6/12/2008     3/20/2015   1/2"    red       hot
1006 05/15/08-1 FB04-110-4-08 15 FEET                 6/12/2008      5/6/2015   1/2"    blue      cold
     NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9 NSF-
     PW ASTM F-876 F-877 F-1807 F-2159 NSF-U.P.
     Code 100 PSI @ 180 F 160 PSI @ 73 F W CSA B
1007 137.5-9                                          6/12/2008    7/25/2016    1/2"    blue      cold
     NIBCO DURA-PEX PEX 1006 1/2" CTS SOR-9 NSF-
     PW ASTM F-876 F-877 F-1807 F-2159 NSF-U.P.
1008 CO                                               6/12/2008    8/27/2016    1/2"    red       hot
1009                                                  6/12/2008    8/27/2016    1/2"    blue      cold
1010 55 feet                                          6/12/2008    8/30/2016    1/2"    blue      cold
1011 55 feet                                          6/12/2008    2/24/2017    1/2"    red       hot
1012                                                  6/12/2008    3/28/2017    1/2"
1013                                                  6/12/2008    NOT A LEAK
1014 see picture                                       4/3/2009     4/3/2014    1/2"     red       hot
               Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 981 of 1053 PageID:
                                                   18546

                             G                           H            I           J         K         L
     "NIBCO DURA-PEX PEX 1006 3/4" CTS SDR-9
1015 NSF-PW ASTM F-8"                                 4/3/2009    8/29/2014     3/4"      red       hot
1016                                                  4/3/2009    2/20/2017     1/2"      blue      cold
1017                                                  4/3/2009    NOT A LEAK
1018                                                  9/4/2009    6/29/2013     1/2"      blue      cold
1019                                                  9/4/2009    9/19/2014     1/2"      blue      cold
1020 07/20/09/2 FB04-145-2-09                         9/4/2009    3/18/2015     1/2"      blue      cold
1021 07/20/09/2 FB04-145-2-09 95 FEET                 9/4/2009    7/18/2015     1/2"      blue      cold
1022                                                  9/4/2009    NOT A LEAK
       NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9
       cNSFus-rfh U.P. Code ASTM F-876 F-877 F-1807
1023   F-2159"                                        8/17/2009    6/9/2015     1/2"      red       hot
1024   FB04--140-2-09                                 8/17/2009    6/9/2015     1/2"      blue      cold
       "NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9
1025   cNSFus-pw-rfg U.P. Code ASTM F-87"             8/17/2009   12/31/2015    1/2"       red       hot
       NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9
       cNSFus-PW-RFH U.P. CODE ASTM F-876 F-877 F-
1026   1807 F-21                                      8/17/2009   10/22/2016    1/2"       red       hot
1027                                                  8/17/2009   NOT A LEAK
1028 20 Feet                                           4/6/2010     6/7/2016    3/4"       red       hot
1029                                                   4/6/2010    9/26/2016    3/4"       red       hot
1030                                                   4/6/2010    12/3/2016    3/4"       red       hot
     DURA-PEX PEX 1006 1/2" CTS SDR-9 NSF-PW
     U.P. Code ASTM F-876 F-877 F-1807 F-2159 100
     PSI @ 180 F 160 PSI @ 73 CSA B 137.5-97
1031 01/18/10-1                                       4/6/2010     12/5/2016    1/2"       red       hot
1032 NIBCO DURA-PEX PEX                               4/6/2010     12/7/2016    3/4"       red       hot
1033                                                  4/6/2010    12/12/2016    3/4"       red       hot
1034 DURA-PEX PEX 1006 3/4" CTS SDR-9                 4/6/2010    12/19/2016    3/4"       red       hot
1035                                                  4/6/2010     2/9/2017     3/4"       red       hot
1036                                                  4/6/2010     3/1/2017     3/4"       red       hot

1037 "NIBCO DURA-PEX PEX 1006 3/4" CTS SDR_"           4/6/2010   3/31/2017     3/4"       red       hot
1038                                                   4/6/2010   NOT A LEAK
1039                                                  12/4/2008    3/4/2013    unknown   unknown   unknown
1040                                                  12/4/2008   7/26/2013      1/2"      red       hot
     07/14/08-2 " PW U.P. CODE ASTM F-876 F-
     877 F-1807 F-2159 100 PSI @ 180 F 160 PSI @
     73 F CSA B 137.5-97 UPC 07/14/08-1 FR04-117-
1041 1-08 85 FEET"                                    12/4/2008   12/26/2014    1/2"       red       hot
1042 "NIBCO DURA-"                                    12/4/2008    4/19/2016    3/4"       red       hot
1043                                                  12/4/2008   NOT A LEAK
       "NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9
1044 cNSF"                                            9/17/2009   3/16/2015     1/2"       red       hot
     RA-PEX U P Code ASTM F-876 F-877 F-1807 F-
1045 2159 100                                         9/17/2009   12/29/2017    1/2"       red       hot
1046 20 feet                                          9/17/2009   12/18/2018    1/2"       red       hot
1047 07/15/09-2                                        6/2/2008   10/31/2013    1/2"       red       hot
1048                                                   6/2/2008   11/13/2013    3/4"       red       hot

     03/03/08-1 "07 F-2159 NSF-U.P. CODE 100 PSI
     @ 180 F 160 PSI @ 73 F CSA B 137.5-97 UPC
1049 03-03-08-1 FR06-033-2-08 50 FEET"                6/2/2008    10/29/2014    3/4"      red       hot
1050 03/03/08-1 FR06-033-2-08                         6/2/2008     3/17/2015    3/4"      red       hot
1051                                                  6/2/2008     7/23/2015    1/2"      blue      cold
     "NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9
     NSF-PW U.P. Code ASTM F-876 F-877 F-1807 F-
1052 2159 100PSI"                                     2/8/2008    12/30/2015    1/2"      blue      cold
1053 65 Feet                                          2/8/2008     7/6/2016     1/2"      red       hot

1054 100 psi @ 180 f 160 psi 73 f csa b 137.5 5-97    2/8/2008    1/10/2017     3/4"       red       hot
1055                                                  2/8/2008    NOT A LEAK
                  Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 982 of 1053 PageID:
                                                      18547

                             G                              H            I         J      K      L
     01/26/09-1 "NIBCO DURA-PEX PEX 1006 3/4"
     CTS SDR-9 NSF-PW ASTM F-876 F-877 F-1807 F-
     2159 NSF-U.P. Code 100 PSI @ 180 F 160 PSI @
     73 F CSA B 137.5-97 UPC 01/26/09-1 FR06-
1056 003-3-09 50 FEET"                                   3/6/2009    12/17/2014   3/4"   red    hot
1057 100 feet                                            3/6/2009    12/30/2016   1/2"   blue   cold

       "6 F-877 F-1807 F-2159 100 PSI @ 180 F 160 PSI
1058 @ 73 F CSA B 137.5-97 UPC 02/16/09-2 FB04-"         3/6/2009    7/13/2018    1/2"   blue   cold
1059                                                     3/6/2009
1060                                                    5/19/2008    2/28/2018    3/4"   red    hot
     "PEX 1006 1/2" CTS SDR-9 NSF-pw ASTM F-876
1061 F-877 F-1807 F-2159 NSF"                           5/19/2008    3/29/2018    1/2"   blue   cold

       "CO DURA-PEX PEX 1006 3/4" CTS SDR-9 NSF-
1062 pw ASTM F-876 F-877 F-1807 F-2159 NSF-"            5/19/2008    10/24/2018   3/4"   red    hot
     NIBCO DURA-PEX PEX 1006 3/4" CTS SDR-9
1063 cNSFus-pw-rfh U.P. Code ASTM F-8                   10/19/2009   7/10/2016    3/4"   red    hot
     "NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9
     cNSFus-pw-rfh U.P. Code UPC ASTM F-876 F-
1064 877 F-1807"                                        10/19/2009    6/7/2018    1/2"   red    hot
1065 70 feet                                            5/12/2008     1/24/2018   1/2"   blue   cold
1066                                                    7/25/2013    10/14/2016   3/4"   red    hot
1067                                                    7/25/2013    NOT A LEAK
1068   25 FEET                                           8/8/2008      9/6/2016   1/2"   blue   cold
1069   30 feet                                           8/8/2008    11/29/2017   1/2"   blue   cold
1070                                                     8/8/2008     1/19/2018   1/2"   blue   cold
1071                                                     8/8/2008    NOT A LEAK
1072                                                     5/6/2013     1/20/2018   1/2"   red    hot
1073                                                     5/6/2013     3/27/2018   1/2"   red    hot
1074   100 feet                                          5/6/2013      4/9/2018   1/2"   red    hot
1075                                                     5/6/2013
1076   90 feet                                           6/4/2013    11/2/2017    1/2"   red    hot
1077                                                     6/4/2013    11/2/2017    1/2"   red    hot
1078                                                     6/4/2013    3/21/2018    3/4"   red    hot
1079   5 feet                                            6/4/2013     7/2/2018    1/2"   red    hot
1080   07/15/09/1 FB04-141-2-09 45 feet                 9/11/2009    10/16/2015   1/2"   blue   cold
1081   "NIBC"                                           9/11/2009     9/17/2018   1/2"   blue   cold
1082   "IN USA"                                         12/10/2012     2/2/2018   1/2"   red    hot
1083                                                    12/10/2012   6/27/2018    1/2"   blue   cold
1084   08/26/10-1 FR06-138-5-10                         10/22/2010    9/24/2013   3/4"   red    hot
1085   EX 1006 3/4"                                     10/22/2010    6/20/2017   3/4"   red    hot
1086   20 feet                                          10/22/2010    7/24/2017   1/2"   red    hot
1087   "NIBCO DURA-PEX PEX 1006"                        10/22/2010     3/2/2018   1/2"   red    hot
1088                                                    10/22/2010   4/13/2018    3/4"   red    hot
1089                                                    10/22/2010
1090   75 feet                                          12/3/2012     9/30/2016   3/4"   red    hot
1091                                                    12/3/2012     9/27/2017   1/2"   red    hot
1092                                                    12/3/2012    10/30/2018   3/4"   blue   cold
1093                                                    6/28/2013    11/25/2018   1/2"   red    hot
1094                                                    7/15/2008     8/19/2014   1/2"   red    hot
1095                                                    7/15/2008     7/31/2016
1096   95 feet                                          7/15/2008     5/14/2018   1/2"   blue   cold
1097                                                    7/15/2008    NOT A LEAK
1098   90 FEET                                          8/20/2008     12/3/2015   1/2"   red    hot
1099   40 FEET 45 FEET                                  8/20/2008     5/15/2016   1/2"   red    hot
1100                                                    8/20/2008     5/30/2016   1/2"   red    hot
       EX PEX 1006 1/2" CTS SDR-9 NSF-PW U.P Code
1101 ASTM F-876 F-877                                   8/20/2008    11/13/2016   1/2"   blue   cold
1102                                                    8/20/2008     3/22/2017   1/2"   red    hot
1103                                                    8/20/2008    NOT A LEAK
       NIBCO PEX 3/4" CTS SDR-9 -EX 3308 NSF/ANSI
1104 61 L                                               10/16/2013    8/21/2017   3/4"   red    hot
1105                                                    10/16/2013   10/24/2017   3/4"   red    hot
1106                                                    10/16/2013    3/6/2018
1107                                                    10/16/2013   11/12/2018   3/4"   red    hot
                Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 983 of 1053 PageID:
                                                    18548

                              G                           H            I         J      K      L
1108 70 feet MADE IN USA                               1/4/2013    1/18/2018    3/4"   red    hot
       NIBCO DURA-PEX PEX 1006 3/4" CTS SDR-9 NSF -
1109 PW AST, F-876 F-877 F-1807 F                      6/17/2008   10/17/2017   3/4"   red    hot
1110 NIBCO DURA-PEX PEX 1006                           6/17/2008   10/28/2017   3/4"   red    hot
1111                                                   6/17/2008   NOT A LEAK
     R-9 PEX 3308 UPC NSF/ANSI 61 LOW LEAD UPC
     COMPONENT POTABLE WATER/RADIANT
1112 HEATING/NO                                        5/15/2013   2/1/2018     3/4"   red    hot
1113 08/27/12-1 FR06-167-4-12                           8/8/2013   8/20/2015    3/4"   red    hot

     NIBCO PEX 1/2" CTS SDR-9 PEX 3308 NSF/ANSI
     61 LOW LEAD COMPONENT POTABLE
     WATER/RADIANT HEATING/NO OXEGEN
     BARRIER ASTM F-876 F-877 F-1807 F-2159 CSA
1114 137 5 80 PSI @200 F 100 PSI                       8/8/2013    9/14/2016    1/2"   red    hot
     "NIBCO PEX 1/2" CTS SDR-9 PEX 3308 UPC
1115 NSF/ANST 61…."                                     8/8/2013   12/27/2018   1/2"   red    hot
1116 55 feet                                            5/2/2008     5/4/2017   1/2"   blue   cold
1117                                                   2/28/2012    1/29/2016   1/2"   red    hot
1118                                                   2/28/2012    1/9/2017    3/4"   red    hot
1119                                                   7/24/2009    9/19/2012          red    hot
1120                                                   7/24/2009   12/13/2012   1/2"   red    hot
1121                                                   7/24/2009    2/20/2013   3/4"
1122                                                   7/24/2009    7/26/2013   1/2"   red    hot
1123 "NIBCO DURA"                                      7/24/2009    1/15/2014   1/2"   red    hot
       not very legible; appears to read "03/19/09-3
1124 FR06-004-1-09 10 FEET"                            7/24/2009    5/6/2015    3/4"   red    hot
       04/28/09-1 FB04-071-4-09 45 feet MADE IN
1125   USA                                             7/24/2009    6/22/2015   1/2"   blue   cold
1126   25 feet                                         7/24/2009    12/3/2015   3/4"   red    hot
1127   35 feet                                         7/24/2009    8/13/2016   1/2"   red    hot
1128   85 feet                                         7/24/2009   11/27/2016   1/2"   blue   cold
1129   5 feet                                          7/24/2009   12/26/2016   1/2"   blue   cold
1130                                                   7/24/2009   NOT A LEAK
1131 15 feet                                           8/28/2012    1/13/2016   1/2"   red    hot
1132                                                   8/28/2012   12/29/2016
1133                                                   8/28/2012    1/25/2017   1/2"   red    hot
1134 25 feet                                           8/28/2012    10/6/2017   1/2"   blue   cold
1135 45 feet                                           8/28/2012     4/7/2018   3/4"   red    hot
1136                                                   8/28/2012   NOT A LEAK
1137                                                   3/17/2012    8/4/2016    3/4"   red    hot
     NIBCO PEX PEX 1006 3/4" CTS SDR-9 cNSFus pw-
1138 G rfh U.P. Code                                   3/17/2012   1/17/2017    3/4"   red    hot
1139 60 feet                                           3/17/2012   12/11/2017   1/2"   red    hot
1140                                                   3/17/2012   NOT A LEAK
     DURA-PEX PEX 1006 1/2" CTS SDR-9 cNSFus-pw-
     G-rfh U.P. Code ASTM F-876 F-877 F-1807 F-
     2159 100 PSI @ 180 F 160 PSI @ 73 F CSA B
1141 137.5-97                                          6/22/2012   4/28/2017    1/2"   red    hot
1142                                                   7/21/2008   1/8/2018      1"    blue   cold
1143 5 feet                                            6/21/2012    2/6/2018    3/4"   red    hot
1144 "NIBCO PEX PEX 1006"                              6/21/2012   5/21/2018    3/4"   red    hot
1145                                                   8/20/2008   8/1/2014      1"    blue   cold
     "DURA-PEX PEX 1006 1/2" CTS SDR-9 cNSFus-
     pw-G-rfh U.P. Code ASTM F-876 F-877 F-1807 F-
1146 2159"                                             2/23/2011   11/9/2015    1/2"   red    hot
1147 5 feet                                            2/23/2011   6/21/2016    1/2"   red    hot

     URA_PEX PEX 1/2" CTS SDR-9 NSF-PW ASTM F-
     876 F-877 F-1807 F-2159 NSF-U.P. Code 100 PSI
1148 @180 f 160 PSI @73 f CSA @ 137.5-97               2/23/2011   5/19/2017    1/2"   red    hot
     2/2/11-1 "1/2" CTS SDR-9 cNSFus-pw-G rfh
     U.P. Code ASTM F-876 F-877 F-1807 F-2159
     100 psi @ 180 F 160 PSI @ 73 F UPC CSA B
     137.5-97 02/02/11-1 FR04-242-5-10 74 feet
1149 MADE IN USA"                                      2/18/2011   1/30/2014    1/2"   red    hot
                  Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 984 of 1053 PageID:
                                                      18549

                              G                           H            I         J      K      L
1150   "NIBCO DURA"                                   2/18/2011     7/22/2015   3/4"   red    hot
1151                                                  2/18/2011     1/29/2016   1/2"   red    hot
1152                                                  2/18/2011     9/3/2017    1/2"   blue   cold
1153   100 feet                                       2/18/2011    11/27/2017   1/2"   red    hot
1154   65 feet                                        2/18/2011      1/5/2018   1/2"   red    hot
1155   100 feet                                       2/18/2011     2/16/2018   3/4"   red    hot
1156                                                  2/18/2011    NOT A LEAK
1157                                                  8/19/2008     6/11/2011   1/2"   red    hot
1158                                                  8/19/2008    12/31/2011   1/2"   red    hot
1159                                                  8/19/2008     5/26/2012   1/2"   red    hot
1160   07/29/08-2 FR06-127-3-08                       8/19/2008     10/8/2013   3/4"   red    hot
1161   7/29/08-                                       8/19/2008     4/18/2014   3/4"   red    hot
1162   7/29/08-                                       8/19/2008     4/24/2014   1/2"   red    hot
1163   7/30/08-1 FB04-146-4-08                        8/19/2008     9/27/2014   1/2"   blue   cold
1164   45 FEET                                        8/19/2008     9/13/2016   1/2"   blue   cold
1165                                                  8/19/2008    12/21/2016
1166   55 feet                                        8/19/2008      2/9/2017   1/2"   blue   cold
1167                                                  8/19/2008    NOT A LEAK
1168   5/2/11-                                        6/24/2011    10/31/2014   1/2"   red    hot
1169                                                  6/24/2011     4/11/2016   3/4"   red    hot
1170                                                  6/24/2011     7/3/2017    1/2"   red    hot
1171   60 Feet                                        6/24/2011      1/6/2018   1/2"   red    hot
1172   85 FEET                                         5/6/2008     5/26/2016   1/2"   red    hot

     URA_PEX PEX 3/4" CTS SDR-9 NSF-PW ASTM F-
     876 F-877 F-1807 F-2159 NSF-U.P. Code 100 PSI
1173 @180 f 160 PSI @73 f CSA @ 137.5-97               5/6/2008    8/4/2016     3/4"   red    hot
1174 "-1-08 5 feet"                                    5/6/2008     7/6/2018    3/4"   red    hot
1175 10 feet                                           5/6/2008    8/15/2018    3/4"   red    hot
1176                                                   5/6/2008
1177                                                  2/27/2008    7/20/2012           red    hot
1178                                                  2/27/2008    2/18/2013           red    hot
1179 02/11/08-1 FR06-012-1-08                         2/27/2008    11/18/2013   3/4"   red    hot
       2/14/08-2 " PSI @ 180 F 160 PSI @ 73 F CSA B
       137.5-97 UPC 02/14/08-2 FB04-021-2-08 50
1180   FEET"                                          2/27/2008    1/17/2014    1/2"   blue   cold
       02/14/08-2 "9 NSF-U.P. CODE 100 PSI @ 180 F
       160 PSI @ 73F CSA B 137.5-97 UPC 02/14/08-2
1181   FB04-021-2-08 60 FEET"                         2/27/2008    5/21/2014    1/2"   blue   cold
1182   2/14/08-2 FB04-021-2-08                        2/27/2008    7/21/2014    1/2"   blue   cold
       1/22/08-2 "-9 NSF-PW ASTM F-876 F-877 F-
       1807 F-2159 NSF-U.P. Code 100 PSI @ 180 F
       160 PSI @ 73 F CSA B 137.5-97 UPC 01/22/08-
1183   2 FR04-179-2-07 95 FEET"                       2/27/2008    8/29/2014    1/2"   red    hot
1184                                                  2/27/2008    NOT A LEAK
1185   "NIBCO DURA-PEX PEX 1006 1/2""                 10/14/2010   9/17/2018    1/2"   red    hot
1186   45 feet                                         5/9/2012    11/25/2016   1/2"   red    hot
1187   NIBCO                                           5/9/2012    2/13/2017    1/2"   red    hot
1188   77 f-1807 f-2159 100 psi @ 180f 160 psi F       5/9/2012    2/23/2017    3/4"   red    hot
1189                                                   5/9/2012     6/7/2017    1/2"   red    hot
1190   50 feet                                         5/9/2012    1/29/2018    3/4"   red    hot
1191                                                   5/9/2012    NOT A LEAK
1192                                                  9/28/2011    4/24/2015    3/4"   red    hot
1193 09/07/11-2 FB04-252-4-11 5 feet                  9/28/2011    10/21/2015   1/2"   blue   cold
1194 09/07/11-2 FB04-252-4-11 40 feet                 9/28/2011    10/23/2015   1/2"   blue   cold
1195 60 feet                                          9/28/2011    11/25/2018   1/2"   blue   cold
     "NIBCO PEX PEX 1006 1/2" CTS SDR-9 cNSFus-
1196 pw-G rfh U.P."                                   9/28/2011    11/25/2018   1/2"   blue   cold
1197                                                  9/28/2011    11/25/2018   1/2"   red    hot
1198                                                  10/23/2008    7/20/2013   1/2"
1199                                                  10/23/2008    9/4/2013    1/2"   red    hot
1200                                                  10/23/2008   11/16/2015   3/4"   red    hot
1201 70 feet                                          10/23/2008     8/7/2016   1/2"   blue   cold
1202                                                  10/23/2008    1/5/2017    1/2"   red    hot
1203                                                  10/23/2008    1/5/2017    1/2"   blue   cold
1204                                                  10/23/2008   NOT A LEAK
                 Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 985 of 1053 PageID:
                                                     18550

                           G                              H            I         J      K      L
1205 30 Feet                                           1/5/2009    7/12/2016    1/2"   red    hot

1206   "NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9 N"      1/5/2009    8/10/2018    1/2"   red    hot
1207                                                   1/5/2009    8/11/2018    1/2"   red    hot
1208                                                   1/5/2009
1209                                                  12/16/2011   7/30/2014    1/2"   red    hot
1210                                                  12/16/2011   3/29/2016    3/4"   red    hot
1211   65 feet                                        12/16/2011    3/12/2017   1/2"   red    hot
1212                                                  12/16/2011   5/10/2018    1/2"   red    hot
1213                                                  12/16/2011   NOT A LEAK
1214   80 feet                                        3/17/2011    11/22/2015   1/2"   red    hot
1215                                                  3/15/2012    9/11/2017    1/2"   red    hot
1216                                                  3/15/2012    1/23/2018    3/4"   red    hot
1217   50 feet                                        3/15/2012     4/12/2018   1/2"   red    hot

     "CTS SDR-9 cNSFus-pw-G rfh U.P. Code ASTM F-
     876 F-877 F-1807 F-2159 100 PSI @ 180 F 160
1218 PSI @ 73F UPC CSA B 137.5-97 01/14/"             3/15/2012    1/10/2019    1/2"   red    hot
     PEX 1006 1/2" CTS XXXX cNSFup-pw-B rth U.P.
     Code ASTM F-876 XXXXXXXX… 73 F XXX CSA B
1219 137.5-97                                         3/17/2011     7/27/2016   1/2"   red    hot
1220                                                  3/17/2011     7/8/2017    3/4"   red    hot
1221                                                  3/17/2011    NOT A LEAK
1222                                                  10/9/2012     12/7/2017   1/2"   blue   cold
1223 02/02/11-1                                       2/21/2011      2/4/2015   1/2"   red    hot
1224                                                  2/21/2011     8/8/2018    3/4"   red    hot
1225 "4" CTS SDR-9 cNSFus pw-G rfh U.P. Co"           4/13/2012     8/16/2018   3/4"   red    hot
1226                                                  9/26/2011    10/31/2014   3/4"   red    hot
     IBCO PEX PEX 1006 3/4" CTS SDR-9 cNSFus pw-
     G rfh U.P. Code ASTM F-876 F-877 F-1807 F-
     2159 100 PSI @ 180 F 160 PSI @ 73F CSA B
1227 137.5 5-97                                       9/26/2011    6/5/2017     3/4"   red    hot
1228                                                  9/26/2011    2/24/2018    1/2"   red    hot
     "NIBCO DURA PEX PEX 1006 3/4" CTS SDR-9
     NSF-pw ASTM F-876 F-877 F-1807 F-2159 NSF-
     U.P. Code 100 PSI @ 180 F 160 PSI @ 73 F W
1229 CSA R 137"                                       9/26/2011     3/3/2018    3/4"   red    hot
1230                                                  9/26/2011    NOT A LEAK
     02/28/11-1 "Pex 1006 3/4" CTS SDR-9 cNSFus
     pw-G rfh u.p. Code ASTM F-876 F-877 F-1807 F-
     2159 100 psi @180 F 160 PSI @ 73 F UPC CSA B
     137.5-97 02/28/11-1 FR06-007-3-11 80 Feet
1231 MADE IN"                                          5/6/2011    11/18/2014   3/4"   red    hot
     NIBCO DURA-PEX PEX 1006 3/4" CTS SDR-9cNSF
     PW -G rfh U.P. Code ASTM F-876 F-877 F-1807 F-
1232 2159 100 PSI @ 180                                5/6/2011    3/12/2017    3/4"   red    hot
1233 "NIBCO"                                           5/6/2011    3/30/2018    1/2"   red    hot

     "1006 1/2" CTS SDR-9 cNSFus-pw-G rfh U.P.
     Code ASTM F-876 F-877 F-1807 F-2159 100 PSI
1234 …. PSI 73 F UPC CSA B 137.5-97 04/18/1"           5/6/2011    1/24/2019    1/2"   red    hot
     NIBCO DURA-PEX PEX 1006 1" CTS SDR-9
1235 cNSFus pw-6 rfh U                                 6/9/2011    3/31/2017    1"     blue   cold

1236 NIBCO PEX PEX 1006 1/2" CTS SDR-9 cNSFus-pw-      6/9/2011     7/21/2017   1/2"   red    hot
1237                                                   6/9/2011     9/13/2017   1/2"   blue   cold
1238                                                   6/9/2011    NOT A LEAK
1239                                                  8/18/2008    10/19/2015   1/2"   red    hot
1240 07/29/08-1 FR04-108-2-08 80 FEET                 8/18/2008    10/20/2015   1/2"   red    hot
     "NIBCO DURA-PEX PEX 1006 1/2 CTS SDR-9 NSF-
     PW U.P. Code ASTM F-876 F-877 F-1807 F-2159
1241 100 PSI @180"                                    8/18/2008    11/23/2015   1/2"   blue   cold
     NIBCO DURA-PEX PEX 10063/4" CTS SDR-9 NSF-
     PW U.P. Code ASTM F-876 F-877 F-1807 F-2159
1242 100 PSI @180"                                    8/18/2008    11/24/2015   1/2"   red    hot
1243 NIBCO DU                                         8/18/2008     9/7/2016    1/2"   red    hot
                  Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 986 of 1053 PageID:
                                                      18551

                           G                             H            I         J      K      L
     "DURA-PEX PEX 1006 1/2" CTS SDR-9 NSF-PW
     U.P. Code ASTM F-876 F-877 F-1807 F-2159 100
1244 PSI @ 180 F 160 PSI @ 73 F"                     8/18/2008    3/13/2017    1/2"   red    hot
1245                                                 8/18/2008    NOT A LEAK
1246   45 feet                                       1/27/2011    10/10/2017   1/2"   red    hot
1247   50 feet                                       1/27/2011     4/11/2018   1/2"   blue   cold
1248   80 feet                                       10/20/2008   10/27/2017   1/2"   blue   cold
1249   100 feet                                      10/20/2008   10/28/2017   1/2"   blue   cold
1250                                                 10/10/2008   7/20/2018     1"    blue   cold
     "NIBCO PEX PEX 1006 3/4" CTS SDR-9 nNSFus-
     pw-F rfh U.P. Code ASTM F-876 F-877 F-1807 F-
1251 2159 10"                                        6/20/2012    11/22/2015   3/4"   red    hot
1252 NIBCO DURA-PE                                    2/1/2012     9/10/2016   3/4"   red    hot
1253                                                 3/26/2009     7/3/2017    3/4"   red    hot
1254 95 feet                                         3/26/2009    11/26/2017   1/2"   red    hot
1255                                                  2/1/2012     5/13/2017   1/2"   red    hot
1256                                                  2/1/2012     8/9/2017    3/4"   red    hot
1257                                                  2/1/2012    11/27/2018   1/2"   red    hot
1258 20 feet                                         6/19/2009    12/14/2015   1/2"   blue   cold
       "NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9
       cNSFus-pw-rfh U.P. Code ASTM F-876 F-877 F-
       1807 F-2159 100 PSI @ 180 F 160 PSI @ 73 F
       CSA B 137.5 05…..FB04-079-4-09 90 feet MADE
1259   IN USA"                                       6/19/2009    12/6/2018    1/2"   blue   cold
1260   "25 feet MADE IN USA"                         2/19/2010     5/6/2018    1/2"   blue   cold
1261   01/15/10-1 FR04-209-4-09 5 feet               2/17/2010     7/2/2015    1/2"   red    hot
1262   01-15-10-1 FR04-209-4-09 70 feet              2/17/2010    7/11/2015    1/2"   red    hot
1263   50 feet                                       2/17/2010    10/1/2018    3/4"   red    hot
1264   5 feet                                        2/16/2010     1/4/2016    3/4"   red    hot
1265   55 feet                                       5/22/2009     7/6/2016    1/2"   red    hot
1266                                                 5/22/2009    8/17/2016    1/2"   blue   cold
1267 "DURA-PEX PEX 1006 3/4" CTS SDR-9…."            5/22/2009    1/26/2019    3/4"   red    hot
       "NIBCO DURA-PEX PEX 1006 3/4" CTS SDR-9
1268 cNSF-us pw-G rf"                                11/19/2010   1/28/2016    3/4"   red    hot
1269                                                 11/19/2010    1/6/2018    3/4"   red    hot
1270 "4-134-2-10 35 feet MADE IN USA"                11/19/2010   2/24/2018    1/2"   red    hot
1271                                                 11/19/2010   NOT A LEAK
1272                                                  6/1/2010    2/17/2014    1/2"   red    hot
     "NIBCO DURA-PEX PEX 1006 1/2"CTS SDR-9
     cNSFus-pw-rfh U.P. Code UPC ASTM F-876 F-
1273 87"                                              6/1/2010    12/17/2014   1/2"   red    hot
1274 10/01/09-1 FR04-162-2-09 35 feet                6/24/2010      6/5/2015   1/2"   red    hot
1275                                                  4/7/2011     1/26/2016   3/4"   red    hot
1276                                                 5/23/2011     5/10/2017   1/2"   red    hot
     9/21/11-1 "2159 100 PSI @ 180 F 160 PSI @
     73 F UPC CSA B 137.5-97 09/21/11-1 FB04-
1277 273-2-11 55 FEET MADE IN USA"                   10/19/2011    6/1/2014    1/2"   blue   cold
1278 "NIBCO DURA-PEX PEX"                            3/24/2011     2/5/2016    3/4"   red    hot
1279                                                 3/24/2011     1/7/2017    3/4"   red    hot
1280                                                 4/28/2010     6/9/2012    1/2"   red    hot
1281 15 feet                                         11/25/2009   10/26/2018   3/4"   red    hot
1282 5/20/11-1 FR04-069-4-11                         6/24/2011     8/1/2014    1/2"   red    hot
     "NIBCO PEX PEX 1006 1/2" CTS SDR-9 cNSFus-
     pw-G rfh U.P. Code ASTM F-876 F-877 F-1807 F-
1283 2159"                                           6/24/2011     7/19/2018   1/2"   blue   cold
1284                                                 5/23/2011    12/11/2018   1/2"   red    hot
1285   5 feet                                        10/8/2009     7/15/2016   3/4"   red    hot
1286   15 feet                                       10/8/2009      2/6/2018   3/4"   red    hot
1287                                                  2/6/2009    11/21/2016   1/2"   red    hot
1288 100 feet                                        9/23/2008     7/24/2018   1/2"   blue   cold
1289 85 feet                                         12/15/2010    8/30/2017   1/2"   blue   cold
1290 40 feet                                         9/12/2011     5/23/2018   1/2"   red    hot
1291 55 feet                                         9/12/2011     5/27/2018   1/2"   red    hot
     NIBCO PEX PEX 10061/2" CTS SDR-9 Cnsf us-pw-
1292 G rfh U.P. Code                                 7/12/2011    12/6/2016    1/2"   red    hot
                Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 987 of 1053 PageID:
                                                    18552

                            G                              H            I         J        K         L
     PEX 1006 1/2" CTS XXXX cNSFup-pw-G rth U.P.
     Code ASTM F-876 F-877 F-1806 F-2159 100 PSI
1293 @180 F 160 PSI @ 73 F                             7/12/2011     9/7/2017    1/2"     red       hot

       "NIBCO PEX PEX 1006 3/4" CTS SDR-9 cNSFus
1294 pw-G rfh U.P. Code ASTM F-876 F-877 F-180"        7/12/2011     2/9/2018    3/4"    red       hot
1295 15 feet                                           7/12/2011    11/18/2018   1/2"    blue      cold
1296                                                    3/2/2009    6/28/2016    1/2"    red       hot
1297                                                    3/2/2009    10/5/2017    3/4"    red       hot
1298 100 feet                                           3/2/2009    6/13/2018    1/2"    blue      cold
1299                                                   11/3/2009    5/22/2013    3/4"    red       hot
     NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9
     cNSFus pw-rfh U.P. Code ASTM F-876 F-877 F-
     1807 F-2159 100 PSI @ 180 F 160 PSI @ 73F
1300 09/30                                             11/3/2009    10/2/2017    1/2"     BLue      cold
1301 75 feet                                           12/23/2008   9/22/2016    3/4"      red      hot
1302                                                   3/12/2010    12/2/2012    1/2"   unknown   unknown
1303 10 feet                                           3/12/2010     4/9/2018    1/2"     blue      cold
1304 "NIB"                                             3/12/2010    10/8/2018    3/4"     blue      cold
1305                                                   8/14/2008    7/30/2014    1/2"     blue      cold
       "NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9
1306 cNSFus-pw-rfh U.P. Code UPC ASTM F"               8/14/2008    11/6/2018    1/2"    blue      cold
1307 15 feet                                            8/3/2009    2/19/2018    1/2"    red       hot
     "NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9
     cNSFus-pw-rfh U.P. Code ASTM F-876 F-877 F-
1308 1"                                                 8/3/2009    5/28/2018    1/2"    blue      cold
1309 25 feet                                            8/3/2009    7/13/2018    1/2"    blue      cold
1310                                                    8/3/2009
1311                                                    8/4/2009    9/19/2017    1/2"    blue      cold
1312 "feet MADE IN USA"                                 8/4/2009    5/15/2018    1/2"    blue      cold
1313                                                    8/4/2009    5/15/2018    1/2"    red       hot
       "NIBCO DURA-PEX PEX 1006 3/4" CTS SDR-9
1314   cNSFus-pw-r"                                     8/4/2009    8/1/2018     3/4"     red       hot
1315   15 feet                                          8/4/2009    8/17/2018    3/4"     red       hot
1316                                                    8/4/2009
1317   "NIBCO DUR"                                      8/7/2009     7/21/2018   1/2"    blue      cold
1318   "eet MADE IN USA"                                8/7/2009     10/3/2018   1/2"    blue      cold
1319                                                   2/15/2011     1/11/2016   3/4"    blue      cold
1320                                                   5/17/2011     11/1/2017           blue      cold
1321                                                   5/17/2011    11/12/2017   3/4"    red       hot
       "NIBCO PEX PEX 1006 1/2" CTS SDR-9 nNSFus-
       pw-G rfh U.P. Code ASTM F-876 F-877 F-1807 F-
       2159 100 PSI @ 180 F 160 PSI @ 73 F UPC
       CSA B 137.5-97 07/15/11-1 FR04-102-1-11 60
1322   feet MADE IN USA"                                8/8/2011    6/19/2015    1/2"     red       hot
1323   65 feet                                          8/8/2011    3/16/2016    3/4"     red       hot
1324   75 feet                                          8/8/2011    5/24/2018    1/2"     red       hot
1325   70 feet                                          8/8/2011    7/20/2018    3/4"     red       hot
1326                                                    8/8/2011
       "NIBCO PEX PEX 1006 1/2" CTS SDR-9 cNSFus-
1327   pw-G rfh U.P. Code ASTM f-8"                    9/26/2011    9/5/2015     1/2"     red       hot
1328   NIBC                                            9/26/2011    8/10/2016    3/4"     red       hot
1329   ex pex 1006 1/2 cts sdr-9 cNSF us-pw G rft      9/26/2011    9/19/2016    1/2"     red       hot
1330   "NIB"                                           8/26/2011    12/9/2015    1/2"     red       hot

     NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9
     cNSFus-pw-G rfh u.p. cODE astm f-876 f-877 f-
1331 1807 f-2159 100 psi @180f 160psi @ 73             3/26/2012    6/22/2017    1/2"    blue      cold
1332                                                   3/16/2012    8/25/2017    3/4"    red       hot
       "NIBCO PEX 3/4" CTS SDR-9 PEX 3308 UPC
1333 NSF/ANSI 61 LOW LEAD UPC"                          8/9/2013    10/24/2018   3/4"     red       hot
                 Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 988 of 1053 PageID:
                                                     18553

                             G                              H            I           J         K         L

     9/19/11-2 "NIBCO PEX PEX 1006 1/2" CTS SDR-
     9 cNSFus=pw-G rfh U.P. CODE ASTM F-876 F-
     877 F-1807 F-2159 100 PSI @ 180 F 160psi @
     73 F UPC CSA B 137.5-97 09/19/11-2 FB04-
1334 269-2-11 40 FEET MADE IN USA"                       1/5/2012    2/24/2014     1/2"      blue      cold
1335                                                     1/5/2012    9/10/2017     1/2"      blue      cold
       "NIBCO PEX PEX 1006 3/4" CTS SDR-9 cNSFus
1336 pw-G rfh U.P. Code AS"                             10/25/2011   8/17/2018     3/4"       red       hot
1337 07/29/08-1 FR04-113-1-08                            8/5/2008    2/27/2015     1/2"       red       hot
1338                                                     8/5/2008    1/19/2018     1/2"
1339 20 feet                                             8/8/2008    11/29/2017    1/2"       red       hot
     "NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9
     cNSFus-pw-rfh U.P. Code ASTM F-876 F-877 F-
     1807 F-2159 100 PSI @ 180 F 160 PSI @ 73 F
     CSA B…interupted…07/09-1 FR04-035-3-09 60
1340 feet MADE IN USA"                                   5/4/2009     1/5/2015     1/2"      red       hot
1341                                                     5/4/2009    10/20/2015    1/2"      blue      cold
1342 30 feet                                             5/4/2009     10/9/2017    1/2"      blue      cold
1343 "NIBCO DURA-PEX PEX 1006 1" CTS SDR-9"              5/4/2009    11/27/2018     1"       blue      cold
1344                                                    6/30/2008     8/15/2014    1/2"      blue      cold
     "NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9NSF-
     PW ASTM F-876 F-877 F-1807 F-2159 NSF-U.P.
1345 Co"                                                6/30/2008     4/26/2016    1/2"      red       hot
1346                                                    6/30/2008     8/23/2016    1/2"      blue      cold
1347 10 feet                                            6/30/2008     10/5/2016    3/4"      red       hot
1348                                                    6/30/2008    11/23/2016
1349                                                    6/30/2008    11/30/2016

       NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9
       cNSFus-pw-rfh U.P. Code UPC ASTM F-876 F-
       877 F-1807 F-2159 NSF-U.P. Code 100 PSI @
1350   180F 160 PSI @ 73F CSA B 137.5-97                6/30/2008    3/1/2017      1/2"      red       hot
1351   70 feet                                          6/30/2008    4/24/2017     1/2"      blue      cold
1352   20 feet                                          6/30/2008    6/15/2017     1/2"      red       hot
1353   100 feet                                         6/30/2008    7/3/2017      1/2"      blue      cold
       "NIBCO DURA-PEX PES 1006 3/4" CTS SDR-9
       NSF-pw U.P. CODE ASTM F-876 F-877 F-1807 F-
       2159 100 PSI @ 180 F 160 PSI @ 73 F CSA B 137
1354   5-97 05/29/08-1 F"                               6/30/2008    4/10/2018     3/4"       red       hot
1355   45 feet                                          6/30/2008    8/31/2018     3/4"       red       hot
1356   "DURA-PEX PEX 1006 1/2" CTS"                     6/30/2008    9/27/2018     1/2"       red       hot
       "NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9
       NSF-pw ASTM F-876 F-877 F-1807 F-2159 NSF
       U.P. Code 100 PSI @ 180 F 160 PSI @ 73 F CSA B
1357   137.5-97 UPC"                                    6/30/2008    12/10/2018    1/2"      red       hot
1358                                                     7/3/2008     1/15/2016    1/2"      red       hot
1359                                                     7/3/2008     4/5/2016     1/2"      blue      cold
1360   90 Feet                                           7/3/2008     7/14/2016    1/2"      blue      cold
1361                                                     7/3/2008     9/5/2017     1/2"      blue      cold
1362                                                     7/3/2008
1363   90 feet                                          7/27/2009    11/22/2016     1/2"      blue      cold
1364                                                    4/21/2009     6/28/2016     1/2"      blue      cold
1365   35 feet                                          4/21/2009    10/18/2016     1/2"      red       hot
1366   85 feet                                          4/24/2009     9/28/2016     1/2"      red       hot
1367                                                    6/13/2008    12/11/2017     1/2"      blue      cold
1368                                                    7/28/2010     6/13/2012     1/2"    unknown   unknown
1369   40 feet                                          10/23/2009    4/11/2018     1/2"      blue      cold
1370                                                    4/12/2011    10/29/2012   unknown     blue      cold
     9/30/09-2 "Fus-pw-rfh U.P. CODE UPC ASTM
     F-876 F-877 F-1807 F-2159 100 psi @ 180 F
     160 PSI @ 73 F 09/30/09-2 FR06-136-3-09 95
1371 FEET MADE IN USA"                                  11/13/2009   9/29/2014     3/4"      red       hot
1372                                                    6/16/2011    7/16/2018     3/4"      red       hot
1373 55 feet                                            2/26/2010    8/31/2016      1"       blue      cold
1374 "NIBCO DURA-PEX PEX 1006 1/2"                      8/21/2009    9/15/2015     1/2"      red       hot
                 Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 989 of 1053 PageID:
                                                     18554

                           G                            H            I         J        K         L
1375 15 Feet                                        8/21/2009    5/30/2016    1/2"     red       hot
1376                                                8/21/2009    10/9/2016    3/4"     red       hot
     NIBCO DURA-PEX PEX 1006 1/2 CTS SDR-9
     cNSFus-PW-rfh U.P. Code ASTM F-876 F-877 F-
1377 1807 F-2159 100PSI @ 180 F 160 PSI             8/21/2009     11/2/2016   1/2"    blue      cold
1378                                                8/21/2009    12/15/2016   1/2"    red       hot
1379 70 feet                                        8/21/2009     6/25/2017   1/2"    red       hot
1380                                                8/21/2009    NOT A LEAK
     "O DURA-PEX PEX 1006 3/4" CTS SDR-9 cNSFus-
     pw-rfh U.P. Code UPC ASTM F-876 F-877 F-1807
     F-2159 100 PSI @ 180 F 160 PSI @ 73F
1381 10/01/09-1 F"                                  11/2/2009    11/26/2018   3/4"    red       hot
1382 90 feet                                        4/12/2011    12/13/2016   1/2"    blue      cold
1383                                                9/29/2011     7/31/2018   1/2"    red       hot
1384   60 feet                                      9/29/2011    11/22/2018   3/4"    red       hot
1385   85 feet                                      3/21/2012     8/13/2017   3/4"    red       hot
1386                                                 5/6/2011     6/21/2017   3/4"    red       hot
1387                                                 5/6/2011     2/3/2018    1/2"    red       hot
1388   90 Feet                                       5/6/2011     2/12/2018   1/2"    red       hot
1389   90 feet                                      6/30/2011    11/27/2015   1/2"    red       hot
1390                                                6/30/2011     5/29/2016
       "NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9
1391 cNSFus"                                        8/18/2010    12/14/2018   1/2"    blue      cold
     "NIBCO PEX 1/2" CTS SDR-9 PEX 3308 UPC
     NSF/ANSI 61 LOW LEAD UMC COMPONENT
     POTABLE WATER/RADIANT HEATING/NO
     OXYGEN BARRIER ASTM F-876 F-877 F-1807 F-
1392 2159 CSA"                                      9/24/2013    4/10/2018    1/2"     red       hot
1393 "NIBCO PEX 1/2"                                10/14/2013   11/24/2018   1/2"     red       hot
1394                                                11/12/2008    2/9/2015    3/4"     red       hot
1395                                                11/12/2008   8/19/2015    3/4"     red       hot
1396                                                11/12/2008    7/6/2017    3/4"     red       hot
1397                                                11/12/2008   7/17/2017    1/2"     red       hot
1398                                                11/12/2008    4/4/2018    1/2"     red       hot
1399 80 feet                                        11/12/2008    12/5/2018   1/2"     red       hot
1400                                                7/16/2008    1/23/2013    1/2"     red       hot
1401                                                7/16/2008    8/27/2013    1/2"     red       hot
       6/11/08-1 "5-97 UPC 06/11/08-1 FR06-090-1-
1402   08 35 FEET"                                  7/16/2008    1/2/2014     3/4"    red       hot
1403   06/05/08-1 FB04-131-5-08 10 FEET             7/16/2008     5/2/2015    1/2"    blue      cold
1404                                                7/16/2008    7/13/2015    3/4"    red       hot
1405 06/05/08-1 FB04-131-5-08 70 FEET               7/16/2008    8/18/2015    1/2"    blue      cold
1406 85 FEET                                        7/16/2008    1/29/2016    1/2"    blue      cold
     NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9 NSF-
1407 PW U.P. Code ASTM F-876                        7/16/2008    8/15/2016    1/2"    blue      cold
     NIBCO DURA-PEX PEX 1006 3/4" CTS SDR-9 NSF-
1408 PW U.P. Code ASTM F-876                        7/16/2008     2/3/2017    3/4"    red       hot
1409 NIBCO DURA-PEX PEX 1006                        7/16/2008    3/12/2017    1/2"    red       hot
1410                                                7/16/2008     4/7/2017    1/2"    blue      cold
1411                                                7/16/2008     6/6/2017
1412 NIBCO                                          7/16/2008    9/12/2017    3/4"     red       hot
1413                                                7/16/2008    NOT A LEAK
1414                                                5/23/2008    9/20/2012    1/2"   unknown   unknown
     04/23/08-2 "X PEX 1006 3/4" CTS SDR-9 NSF-
     PW ASTM F-876 F-877 F-1807 F-2159 NSF-U.P.
     CODE 100 PSI @ 180 F 160 PSI @ 73 F CSA B
1415 137.5-97 UPC 04/23/08-2" xxx                   5/23/2008    11/3/2014    3/4"     red       hot
     03/27/08-2 "PEX 1006 1" CTS SDR-9 NSF-PW
     ASTM F-876 F-877 F-1807 F-2159 NSF-U.P.
     Code 100 PSI @ 180 F 160 PSI @ 73 F CSA B
     137.5-97 UPC 03/27/08-2 FB08-011-2-09 95
1416 FEET"                                          5/23/2008    1/12/2015    1"      blue      cold
                Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 990 of 1053 PageID:
                                                    18555

                            G                            H            I         J      K         L
       04/11/08-1 "NIBCO DURA-PEX PEX 1006 1/2"
       CTS SDR-9 NSF-PW ASTM F-876 F-877 F-1807 F-
       2159 NSF-U.P. Code 100 PSI @ 180 F 100PSI @
       73 F CSA B 137.5-97 UPC 04/11/08-1 FR04-057-
1417   4-08 70 FEET"                                  5/23/2008    2/1/2015    1/2"   red      hot
1418   05/02/08-2 FB04-043-4-08                       5/23/2008    3/8/2015    1/2"   blue     cold
1419   04/11/08-1 FR04-057-4-08                       5/23/2008    7/13/2015   1/2"   red      hot
1420   04/11/08-1 FR04-057-4-08 55 FEET               5/23/2008   10/29/2015   1/2"   red      hot
       "NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9
       NSF-PW ASTM F-876 F-877F-1807 F-2159 NSF-
       U.P. Code 100 PSI @ 180 F 160 PSI @ 73 F CSA
1421   137.5-97 UPC"                                  5/23/2008    1/4/2016    1/2"   red      hot
1422   90 feet                                        5/23/2008     7/9/2017   1/2"   blue     cold
1423                                                  5/23/2008   NOT A LEAK
1424                                                  4/28/2008   11/12/2014   3/4"   red      hot
1425 03/10/08-2 FB04-033-2-08                         4/28/2008    3/28/2015   1/2"   blue     cold
1426                                                  4/28/2008   11/12/2015   1/2"   red      hot
1427                                                  4/28/2008    4/25/2016   1/2"   blue     cold
1428                                                  4/28/2008    8/2/2016    1/2"   blue     cold
1429                                                  4/28/2008    8/2/2016    1/2"   blue     cold
1430                                                  4/28/2008   NOT A LEAK
1431                                                  4/28/2008    Unknown

       "PEX PEX 1006 1/2" CTS SDR-9 NSF-PW U.P.
       Code ASTM F-876 F-877 F-1807 F-2159 100 PSI
1432   @ 180 F 160 PSI @ 73 F CSA B 137.5-97 UPC"     8/12/2008    8/5/2015    1/2"   blue     cold
       "DURA-PEX PEX 1006 1/2" CTS SDR-9 NSF-PW
       U.P. Code ASTM F-876 F-877 F-1807 F-2159 100
1433   PSI @ 180 F 160 PSI @ 73 F"                    8/12/2008   10/2/2015    1/2"   blue     cold
1434   95 feet                                        8/12/2008    6/8/2018    1/2"   blue     cold
1435   "NIBCO DURA-"                                  8/12/2008   10/26/2018   1/2"   blue     cold
1436   NIBCO DURA-PEX PEX 1006                        10/7/2008    1/9/2017    3/4"   red      hot
1437                                                  2/24/2009   7/18/2012    1/2"   red      hot
     01/08/09-1 "NIBCO DURA-PEX PEX 1006 1/2"
     CTS SDR-9 NSF-PW U.P. Code ASTM F-876 F-
     877 F-1807 F-2159 100 PSI @ 180 F 160 PSI @
     73 F CSA B 137.5-97 UPC 01/08/09-1 FR04-
1438 196-2-08 10 FEET"                                2/24/2009   12/10/2014   1/2"   red      hot
1439                                                  2/24/2009   11/30/2016   1/2"   red      hot
1440 NIBCO DURA-PEX                                   2/24/2009    5/12/2017   3/4"   red      hot
     EX PEC 1006 1" CTS SDR-PW U.P. Code ASTM F-
     876 F-877 F-1806 F-2159 100 PSI @ 180PSI @
1441 73F                                              2/24/2009    10/6/2017    1"    blue     cold
1442 "NIBCO DURA-PEX PEX 1006 1/2"                    2/24/2009   11/21/2018   1/2"   blue     cold
1443                                                  5/23/2008    9/23/2011   1/2"   red      hot
1444                                                  5/23/2008    11/6/2012   1/2"   red      hot
1445                                                  5/23/2008   11/29/2012   1/2"
1446                                                  5/23/2008    5/8/2013    1/2"   blue     cold
1447                                                  5/23/2008    4/16/2014   1/2"   red      hot
       4/28/08-2 ".5-97 UPC 04/28/08-2 FB04-085-4-
1448 08 95 FEET"                                      5/23/2008   9/23/2014    1/2"   blue     cold
       "PEX 1006 1/2" CTS SDR-9 NSF-PW ASTM F-
1449   876"                                           5/23/2008    12/2/2014   1/2"   red       hot
1450   04/28/08-2 FB04-085-4-08 75 FEET               5/23/2008    5/15/2015   1/2"   blue      cold
1451   04/28/08-2 FB04-085-4-08 65 FEET               5/23/2008    6/8/2015    1/2"   blue      cold
1452   05/02/08-2 FB04-043-4-08 70 FEET               5/23/2008    8/19/2015   1/2"   blue      cold
1453   05/02/08-2 FB04-043-4-08 50 FEET               5/23/2008   10/26/2015   1/2"   blue   blue-cold
       NIBCO DURA-PEX PEX 1006 3/4" CTS SDR-9 NSF-
1454   PW ASTM F-876                                  5/23/2008    5/16/2017   3/4"   red      hot
1455                                                  5/23/2008   NOT A LEAK
1456                                                  2/24/2009    1/21/2017   1/2"   red      hot
1457 35 feet                                          2/24/2009    2/20/2017   1/2"   red      hot
1458 45 feet                                          2/24/2009    1/23/2018   1/2"   red      hot
1459                                                  2/24/2009   NOT A LEAK
1460 45 feet                                           3/4/2009     7/6/2017   1/2"   blue     cold
1461                                                   3/4/2009   10/26/2017   1/2"   red      hot
                Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 991 of 1053 PageID:
                                                    18556

                            G                           H            I         J      K      L
1462                                                  3/4/2009   NOT A LEAK
1463                                                 2/26/2009    9/20/2012   1/2"   red    hot
1464                                                 2/26/2009   11/19/2016   1/2"   blue   cold
1465                                                 2/26/2009    1/22/2017   3/4"   red    hot
1466 NIBCO DUR                                       2/26/2009    7/19/2017   1/2"   red    hot
1467 80 feet                                         2/26/2009     9/6/2017   3/4"   red    hot
1468 60 feet                                         2/26/2009    9/10/2017   1/2"   red    hot
1469                                                 2/26/2009   NOT A LEAK

       "NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9
       NSF-PW U.P. Code ASTM F-876 F-877 F-1807 F-
       2159 100 PSI @...interupted…26/09/2 FR04-
1470   006-2-09 90 FEET"                             3/13/2009    1/8/2015    1/2"   red    hot
1471   95 feet                                       3/13/2009   10/11/2016   3/4"   red    hot
       NIBCO DURA-PEXPEX 1006 3/4" CTS SDR-9 NSF-
       PW ASTM F-876 F-877 F-1807 F-2159 NSF-IP
1472   Code 100 PSI @ 180 F 160 PSI @ 73             3/13/2009   11/7/2016    3/4"   red    hot
1473   NIBCO                                         3/13/2009   8/13/2017    1/2"   blue   cold
1474                                                 3/13/2009   NOT A LEAK
1475                                                 4/28/2008    2/7/2017    1/2"   blue   cold
1476 100 feet                                        4/28/2008    5/3/2017    1/2"   blue   cold
1477 100 feet                                        4/28/2008    5/3/2017    1/2"   blue   cold
       DURA-PEX PEX 1006 3/4" CTS SDR-89 NSF-PW
1478 ASTM                                            4/28/2008    5/8/2017    3/4"   red    hot
1479                                                 4/28/2008   6/18/2017    3/4"   blue   cold
1480                                                 4/28/2008   6/27/2017    1/2"   red    hot
1481                                                 4/28/2008   NOT A LEAK
1482                                                  4/7/2008   8/25/2015     1"    blue   cold
1483 "NIBCO DURA-"                                    4/7/2008    6/5/2018    1/2"   blue   cold

1484 "NIBCO DURA-PEX PEX 1006 1/2 CTS SDR-9 "        4/7/2008    6/22/2018    1/2"   blue   cold
     "URA-PEX PEX 1006 1/2" CTS SDR-9 NSF-PW
     ASTM F-876 F-877 F-1807 F-2159 NSF-U.P. Code
1485 100 PSI @ 180"                                   4/7/2008   9/10/2018    1/2"   blue   cold
1486 "/08-2 FR06-013-3-08 5 Feet"                     4/7/2008   1/27/2019    3/4"   red    hot
1487 75 FEET                                         3/10/2009    3/1/2017    3/4"   red    hot
1488                                                 3/10/2009   8/17/2018    1/2"   red    hot
1489 75 FEET                                          4/4/2008   8/25/2011    3/4"   red    hot
1490                                                  4/4/2008   6/5/2013     1/2"   red    hot
1491 3/5/08-                                          4/4/2008   12/4/2013    1/2"   blue   cold
       "NIBCO DURA-PEX PEX 1006 3/4" CTS SDR-9
1492 NSF-PW ASTM F-876 F-87"                         4/4/2008    3/21/2016    3/4"   red    hot
     NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9 NSF-
     PW ASTM F-876 F-877 F-1807 F-2159 NSF U.P.
1493 Code                                             4/4/2008   11/3/2016    1/2"   blue   cold
1494 35 feet                                          4/4/2008    3/7/2017    1/2"   blue   cold
1495                                                  4/4/2008    4/4/2017    1/2"   blue   cold
1496                                                  4/4/2008   NOT A LEAK
1497 3/18/08-1 FB04-054-4-08                         3/27/2008   7/17/2014    1/2"   blue   cold

       PEX PEX 1006 1/2" CTS NSF-PW ASTM F-876 F-
1498 877 F-2159 NSF-U.P. Code 100 PSI @ 180 f 160    3/27/2008   8/18/2017    1/2"   blue   cold
1499                                                 3/27/2008   NOT A LEAK
     NIBCO DURA-PEX CFM-1006 1/2" CTS SDR-9
     NSF-PW ASTM F-876 F-877 F-1807 F-2159 NSF-
     U.P. Code 100 PSI @ 180 F 160 PSI @ 73 F W
1500 CSA B                                           3/28/2008   6/15/2016    1/2"   blue   cold
1501 NIBCO DUR                                       3/28/2008    8/11/2016   1/2"   blue   cold
1502 65 feet                                         3/28/2008    9/14/2016   1/2"   blue   cold
1503                                                 3/28/2008    4/8/2017
1504                                                 3/28/2008   9/11/2017     1"
1505 95 feet                                         3/28/2008    12/5/2017   1/2"   blue   cold
1506 25 feet                                         3/28/2008   12/24/2017   1/2"   blue   cold
1507                                                 3/28/2008   NOT A LEAK
                 Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 992 of 1053 PageID:
                                                     18557

                           G                             H            I         J      K      L

     9/1/09-1 "NIBCO DURA-PEX PEX 1006 1/2" CTS
     SDR-9 cNSFus-pw-rfh U.P. Code UPC ASTM F-
     876 F-877 F-1807 F-2159 100 PSI @ 180 F 160
     PSI @ 73 F CSA B 137.5-97 09/01/09-1 FB04-
1508 185-4-09 85 feet MADE IN USA"                    10/2/2009    9/19/2014   1/2"   blue   cold
1509 03/31/09-1 FR04-041-3-09 45 FEET                 10/2/2009    7/24/2015   1/2"   red    hot
1510                                                  10/2/2009   10/11/2016   1/2"   blue   cold
1511   NIBCO DURA-PEX PEX 1006 1/2"                   10/2/2009    1/20/2017   1/2"   red    hot
1512                                                  10/2/2009   NOT A LEAK
1513   75 feet                                        10/2/2009     8/5/2016   1/2"   blue   cold
1514                                                  2/23/2009    8/9/2018    1/2"   blue   cold
1515 "08-2 FR06-023-2-08 95 FEET"                     3/31/2008    8/20/2014   3/4"   red    hot
1516 3/5/08-2                                         3/31/2008   10/28/2014   1/2"   blue   cold
     "NIBCO DURA-PEX pex 1006 1/2 CTS SDR-9
1517 NSF-PW ASTM F-876 F-877 F-1807 F-21"             3/31/2008   11/10/2014   1/2"   red    hot
1518 02/29/08-2 FR04-022-4-08                         3/31/2008    3/13/2015   1/2"   red    hot
1519 0?/05/08-2 FB04-041-4-08                         3/31/2008    3/18/2015   1/2"   blue   cold
1520                                                  3/31/2008    11/1/2015   1/2"   blue   cold
1521                                                  3/31/2008   12/30/2015   3/4"   red    hot
1522 45 FEET                                          3/31/2008    1/22/2016   1/2"   blue   cold
       "NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9
1523   NSF-PW"                                        3/31/2008    2/6/2016    1/2"   red    hot
1524   NIBCO DURA-PEX PEX 1006 1/2"                   3/31/2008    7/6/2016    1/2"   blue   cold
1525                                                  3/31/2008    9/6/2016    1/2"   blue   cold
1526                                                  3/31/2008   6/19/2017    1/2"   blue   cold
1527   SDR-9 NSF-pw                                   3/31/2008   7/20/2017    1/2"   blue   cold
1528   95 feet                                        3/31/2008   8/30/2017    1/2"   blue   cold
1529                                                  3/31/2008   NOT A LEAK
     NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9 NSF-
     PY ASTM F-876 F-877 F-1807 F-2159 NSF-U.P.
1530 Code 100 PSI @ 180 F 160 PSI                     3/25/2008    6/6/2016    1/2"   red    hot
     "NIBCO DURA-PEX PEX 1006 1/2" SDR-9 DSF-
1531 PW ASTM F-876 F-877 F-"                          3/25/2008   8/26/2016    1/2"   blue   cold

       NIBCO DURA-PEX PEX 1006 3/4" CTS SDR-9 NSF-
1532 PW ASTM F-876 F-877 F-1807 F-2159 NSF            3/25/2008   10/14/2016   3/4"   red    hot
1533                                                  3/25/2008    7/5/2017    1/2"   blue   cold
1534                                                  3/25/2008   NOT A LEAK
     NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9 NSF-
     PW ASTM F-876 F-877 F-1807 F-2159 NSF-U.P.
     Code 100 PSI @ 180 F 160 PSI 73 F CSA B 137.5-
1535 97                                               3/25/2008   5/20/2017    1/2"   red    hot
1536                                                   4/4/2008   6/20/2014    1/2"   red    hot
1537 03/10/09-2 FB04-033-2-08                          4/4/2008   2/25/2015    1/2"   blue   cold
1538 03/14/08-1 FR04-032-4-08 20 FEET                  4/4/2008   5/18/2015    1/2"   red    hot
1539 90 FEET                                           4/4/2008   4/14/2016    1/2"   blue   cold
     1/2" CTS SDR-9 cNSFus-pw-rfh U.P. Code ASTM
     F-876 F-877 F-3807 F-2159 100 PSI @ 180 F 160
1540 PSI @ 73 F W CS                                   4/4/2008   7/26/2016    1/2"   red    hot
1541 95 Feet                                           4/4/2008   7/26/2016    1/2"   blue   cold
1542                                                   4/4/2008   NOT A LEAK
1543   55 feet                                        2/13/2009    11/1/2016   3/4"   red    hot
1544   35 feet                                        2/13/2009    8/1/2017    1/2"   red    hot
1545                                                  2/13/2009   4/27/2018
1546 95 feet                                          2/13/2009    7/23/2018   1/2"   blue   cold
1547 90 feet                                          2/12/2009    10/4/2018    1"    blue   cold
1548 95 feet                                          2/12/2009   10/21/2018   3/4"   red    hot
     NIBCO DURA-PEX PEX 1006 3/4" CTS SDR-9 Cnsf-
1549 pu-ffh-U.P. code                                 11/6/2009   10/6/2016    3/4"   red    hot
1550                                                  11/6/2009   8/16/2017    3/4"   red    hot
     "NIBCO DURA-PEX PEX 1006 1" CTS SDR-9
     cNSFus-pw-rfh U.P. CODE ASTM F-876 F-….F-
1551 2159"                                            11/6/2009    9/9/2018    1"     blue   cold
     "NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9
1552 Cnsf"                                            11/6/2009   9/11/2018    1/2"   red    hot
               Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 993 of 1053 PageID:
                                                   18558

                           G                              H            I         J        K         L
1553 15 feet                                          11/6/2009    11/21/2018   1/2"     red       hot
1554 "NIBCO"                                          11/6/2009    12/19/2018   1/2"     red       hot
       "NIBCO DURA-PEX PEX 1006 3/4" CTS SDR-9
1555 cNSFus-pw-rfh U.P. Code UPC"                     11/6/2009    1/31/2019    3/4"     red       hot
     "NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9
     NSF-PW ASTM F-876 F-877 F-1807 F-2159 NSF-
     U.P. Code 100 PSI @ 180 F 160 PSI @ 73 F CSA B
1556 13"                                              4/10/2008     12/1/2015   1/2"    blue      cold
1557 70 feet                                          4/10/2008      9/8/2018   3/4"    blue      cold
1558 "NIBCO DURA-"                                    10/1/2008     4/11/2016   1/2"    red       hot
1559                                                  10/1/2008     6/25/2016   1/2"    blue      cold
1560   7-3-08 95 feet                                 10/1/2008      1/3/2017   3/4"    red       hot
1561   45 feet                                        10/1/2008      5/3/2017   1/2"    blue      cold
1562   NIBCO DURA_PEX pex 1006                        10/1/2008     6/30/2017   1/2"    red       hot
1563   10 feet                                        10/1/2008     7/11/2017   1/2"    red       hot
1564                                                  10/1/2008    NOT A LEAK
1565                                                  10/3/2008    10/15/2011   1/2"    red       hot
1566                                                  10/3/2008     9/5/2012            blue      cold
1567                                                  10/3/2008     8/6/2013    1/2"    red       hot
1568                                                  10/3/2008     10/5/2013   1/2"    red       hot
1569                                                  10/3/2008     11/5/2013   1/2"    blue      cold
1570 9/23/08-1 FR04-160-5-08                          10/3/2008      4/2/2014   1/2"    red       hot
1571 9/23/08-1                                        10/3/2008     5/28/2014   1/2"    red       hot
1572 9/24/08-2                                        10/3/2008    10/26/2014   1/2"    blue      cold
     07/29/08-2 "-PW U.P. CODE ASTM F-876 F-877
     F-1807 F-2159 100 psi @ 180 F 160 PSI @ 73 F
     CSA B 137.5-97 UPC 07/29/08-2 FR06-122-2-
1573 08"                                              10/3/2008    11/19/2014   3/4"     red       hot
1574                                                  10/3/2008    NOT A LEAK
1575 65 feet                                          12/22/2008    11/1/2018   1/2"     red       hot
1576 90 FEET                                          1/24/2008     1/14/2016   3/4"     red       hot
1577                                                  1/18/2008     2/5/2015    1/2"     red       hot
1578 12/05/07-2 FR04-167-2-07                         1/18/2008     2/7/2015    1/2"     red       hot
     8/11/08-1 "NIBCO DURA-PEX PEX 1006 1/2"
     CTS SDR-9 NSF-PW PW U.P. CODE ASTM F-876
     F-877 F-1807 F-2159 100 PSI @ 180 F 160 PSI 2
     73 F CSA B 137.5-97 UPC 08/11/08-1 FR04-
1579 125-4-08 90 FEET"                                8/27/2008     3/3/2014    1/2"    red       hot
1580 see picture                                      8/27/2008     3/20/2014   3/4"    red       hot
1581                                                  8/27/2008     3/30/2015   1/2"    red       hot
1582                                                  8/27/2008     4/7/2016    1/2"    red       hot
1583 "NIBCO DURA-PE"                                  8/27/2008      8/3/2016   1/2"    red       hot
1584                                                  8/27/2008     7/11/2017    1"     blue      cold
1585                                                  8/27/2008    NOT A LEAK
1586                                                  8/20/2009    10/17/2011   1/2"   unknown   unknown
1587                                                  2/15/2008     1/30/2016   3/4"     red       hot
1588 03-01-07 90 feet                                 2/15/2008      9/5/2016   3/4"     red       hot
1589 95 feet                                          2/15/2008    11/10/2017   3/4"     red       hot
1590                                                  2/15/2008    NOT A LEAK

       1006 1/2" CTS SDR-9 NSF-PW ASTM F-876 F-877
1591 F-1807 F-2159 NSF-U.P. Code 100 PSI @ 180 F      1/31/2008     6/4/2016    1/2"     red       hot
1592                                                  1/31/2008     6/6/2016    1/2"     red       hot
1593 NIBCO DURA-PEX                                   1/31/2008     9/3/2017    1/2"     red       hot
     PES PEX 1006 3/4" CTS SDR-9 NSF-PW ASTM F-
     876 F-877 F-1807 F-2159 NSF-U.P. Code 100 PSI
1594 @ 180 f 160 ps                                   1/31/2008    9/10/2017    3/4"     red       hot
1595                                                  1/31/2008    NOT A LEAK

     "NIBCO DURA-PEX PEX 1006 3/4" CTS SDR-9
     NSF-PW U.P. illegible ASTM F-876 F-877 F-1807
1596 F-2159 100 PSI @ 180 F 160 PSI @ 73 F CSA"        9/2/2008     2/24/2016   3/4"    red       hot
1597                                                  11/26/2008   11/12/2016   3/4"    red       hot
1598 NIBCO DURA-PE                                    11/26/2008     9/7/2017   3/4"    red       hot
1599 85 Feet                                          11/26/2008    1/14/2018   3/4"    red       hot
1600                                                  11/26/2008    2/16/2018   1/2"    blue      cold
                Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 994 of 1053 PageID:
                                                    18559

                            G                             H            I         J         K          L
1601                                                  11/26/2008
1602                                                  4/22/2009    9/11/2013    3/4"      red        hot
     "BCO DURA-PEX PEX 1006 1/2" CTS SDR-9
     cNSFus-pw-rfh U.P. Code ASTM F-786 F-877 F-
     1806 F-2159 100 PSI @ 180 F 160 PSI @73 F
     CSA B 137.5 04/06/09-1 FR04-045-3-09 85 feet
1603 MADE IN USA"                                     4/22/2009    3/24/2014    1/2"      red        hot
     03/30/09-1 "NIBCO DURA-PEX PEX 1006 1/2"
     CTS SDR-9 cNSFus-pw-rfh U.P. Code ASTM F-
     876 F-877 F-1807 F-2159 100 PSI @ 180 F 160
     PSI @ 73 F CSA B 137.5 03/30-09-1 FB04-053-2-
1604 09 90 feet MADE IN USA"                          4/22/2009     1/24/2015   1/2"      blue       cold
1605                                                  12/19/2008    11/6/2013   1/2"      red        hot
1606                                                  12/19/2008   12/29/2017   3/4"      red        hot
1607                                                  12/19/2008    1/5/2018    3/4"      red        hot
1608 "0-5-08 65 feet"                                 12/19/2008     2/5/2018   1/2"      red        hot
1609                                                  1/23/2008     8/16/2012   1/2"      red        hot
1610                                                  1/23/2008     6/13/2013   1/2"      red        hot
1611                                                  1/23/2008     8/5/2013    1/2"      blue       cold
1612 11/28/07-                                        1/23/2008     12/2/2013   1/2"      blue       cold
1613                                                  1/23/2008    NOT A Leak

       07/15/09-2 "NIBCO DURA-PEX PEX 1006 1/2"
       CTS SDR-9 cNSFus-pw-rfh U.P. CODE ASTM F-
       876-F-877 F-1807 F-2159 100 PSI @ 180 F 160
       PSI @ 73 F CSA B 137.5 07/15/09/2 FR04-114-
1614   2-09 20 FEET MADE IN USA"                      8/14/2009    11/27/2013   1/2"      red        hot
1615   7/16/08-                                       8/14/2009     9/26/2014   1/2"      red        hot
       07/16/09/1 "NIBCO DURA-PEX PEX 1006 SDR-9
       cNSFus-pw-rfh U.P. Code ASTM F-876 F-877 F-
       1807 F-2159 100 psi @180 F 160 PSI @73 F
       CSA B 137.5-97 07/16/09/1 FB04-140-2-09 55
1616   feet MADE IN USA"                              8/14/2009    11/21/2014   1/2"      blue       cold
1617   07/15/09/2 FR04-114-4-09                       8/14/2009     3/20/2015   1/2"      red        hot
1618   07/15/09/2 FR04-114-4-09 75 feet               8/14/2009     9/25/2015   1/2"      red        hot
1619   03/23/09-1 FR06-021-5-09 20 feet               8/14/2009     10/6/2015   3/4"      red        hot
1620   05/20/11-1 FR04-069-4-11 60 feet               8/14/2009    10/19/2015   1/2"      red        hot
1621                                                  8/14/2009     3/28/2016   1/2"      red        hot
1622                                                  8/14/2009     9/14/2016   3/4"      red        hot
1623                                                  8/14/2009     1/19/2017   1/2"      red        hot
1624 40 feet                                          8/14/2009      5/1/2017   1/2"      blue       cold
1625                                                  8/14/2009    NOT A LEAK
       "CTS SDR-9 cNSFus-pw-rfh U.P. Code UPC
       ASTM F-876 F-877 F-1807 F-2159 100 PSI @ 180
1626   F 160 PSI"                                     2/10/2010     1/1/2019    1/2"      red        hot
       "NIBCO DURA-PEX PEX 1006 CTS SDR-9 cNSFus-
1627   pw-rfh U.P. Co"                                8/17/2009    11/16/2015   3/4"      red        hot
1628   NIBCO DURA-PEX PEX 1006 1/2" CTS               8/17/2009     8/15/2017   1/2"      red        hot
1629   80 Feet                                        8/17/2009     1/30/2018   1/2"      red        hot
1630   35 feet                                        3/16/2009     3/3/2018    3/4"      red        hot
       "NIBCO DURA-PEX PEX 1006 3/4" CTS SDR-9
1631   NSF-pw ASTM F-876 F-877"                       2/10/2009    5/20/2018    3/4"   terra cotta   hot
1632                                                  12/1/2008    6/4/2015     1/2"      blue       cold
1633 85 Feet                                          12/1/2008    7/19/2016    3/4"       red       hot
       NIBCO DURA-PEX PEX 1006 1/2" CRTS SDR-9
1634 NSF-PW U.P. Co                                   12/1/2008    8/19/2017    1/2"      red        hot
1635 "NIB"                                            12/1/2008     2/9/2018    1/2"      red        hot
1636                                                  12/1/2008    NOT A LEAK
1637 NIBCO                                            8/12/2008    11/20/2017   1/2"      blue       cold
     NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9 NSF-
1638 P                                                3/19/2009     12/7/2017   1/2"      red        hot
1639 NIBCO DURA-PE                                    3/19/2009     12/9/2017   3/4"      red        hot
1640                                                   4/3/2008     8/20/2012   3/4"
1641                                                   4/3/2008     5/15/2013   1/2"      blue       cold
1642                                                   4/3/2008     9/14/2017   1/2"      blue       cold
1643                                                   4/3/2008    11/20/2017   1/2"      blue       cold
                  Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 995 of 1053 PageID:
                                                      18560

                            G                            H            I           J         K         L
1644                                                  4/3/2008    NOT A LEAK
1645                                                 5/29/2008     2/5/2016     1/2"      red       hot
1646 NIBCO DU                                         6/4/2010    8/26/2016     1/2"      red       hot
1647                                                  6/4/2010    2/10/2017     1/2"      red       hot
1648 NIBCO DURA-PEX                                  6/24/2010    4/29/2017     1/2"      blue      cold
1649                                                 5/29/2008    NOT A LEAK
1650                                                 8/27/2009    6/20/2012    unknown   unknown   unknown
1651                                                 4/24/2008    8/22/2011      3/4"      blue      cold
1652                                                 4/24/2008    1/22/2013    unknown   unknown   unknown
1653                                                 4/24/2008    9/23/2013      3/4"      red       hot

       "NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9
1654   NSF-PW ASTM F-876 F-877 F-1807 F-21"          4/24/2008     8/26/2014    1/2"      blue      cold
1655                                                 4/24/2008     6/20/2016
1656   NIBCO DU                                      4/24/2008     6/26/2016    1/2"      blue      cold
1657                                                 4/24/2008     10/8/2016    1/2"      red       hot
1658                                                 4/24/2008    10/10/2016    1/2"      blue      cold
1659   "NIBCO DURA PEX PEX"                          4/24/2008      6/6/2018    1/2"      blue      cold
1660                                                 4/24/2008
1661   100 feet                                      9/16/2008     3/18/2016    1/2"      blue      cold
1662                                                 9/16/2008     5/24/2016    1/2"      red       hot
1663                                                 9/16/2008    10/12/2016    1/2"      red       hot
     DURA-PEX PEX 1006 1/2" CTS SDR-9 NSF-PW
     U.P. Code ASTM F-876 F-877 F-1807 F-2159 100
1664 PSI @ 180 F 160 PSI @ 73 F                      9/16/2008    1/18/2017     1/2"      blue      cold
1665                                                 9/16/2008    2/11/2017     3/4"      red       hot
     DURA-PEX PEX 1006 1/2" CTS SDR-9 NSF-PW
     U.P. Code ASTM F-876 F-877 F-1807 F-2159 100
1666 PSI @ 180 F 160 PSI @ 73 F                      9/16/2008    2/28/2017     1/2"       red       hot
1667 NIBCO DURA-PEX                                  9/16/2008    2/28/2017     1/2"       red       hot
1668                                                 9/16/2008     5/9/2017     1/2"       red       hot
1669                                                 9/16/2008    NOT A LEAK

       "NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9
       NSF-PW U.P. Code ASTM F-876 F-877 F-1807 F-
1670   2159 100 PSI @ 180 F 160 PSI @ 73 F C"        10/16/2008   2/15/2016     1/2"      red       hot
1671   65 feet                                       10/16/2008   2/15/2016     1/2"      blue      cold
1672   NIBCO DURA-PEX PEX                            10/16/2008    6/7/2016     1/2"      red       hot
1673   30 Feet                                       10/16/2008   6/22/2016     1/2"      blue      cold
1674   15 feet                                       10/16/2008   12/1/2016     1/2"      red       hot
1675                                                 10/16/2008   NOT A LEAK
1676                                                 9/23/2008    6/28/2018
     "NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9
     NSF-pw U.P. Code ASTM F-876 F-877 F-1807 F-
     2159 100 PSI @ 180 F 160 PSI @ 73 F CSA B
1677 137.5-97 UPC 09/05/08-1 FB04-21"                9/23/2008     10/3/2018    1/2"      blue      cold
1678                                                 1/28/2008     8/29/2014    1/2"      red       hot
1679 35 feet                                         1/28/2008      9/7/2017    3/4"      red       hot
1680                                                 1/28/2008     10/5/2017    3/4"      red       hot
1681                                                 1/28/2008    NOT A LEAK
1682 30 Feet                                         11/18/2008    3/15/2018    1/2"      blue      cold
1683                                                 11/18/2008   11/16/2018    1/2"      blue      cold
       DURA-PEX PEX 1006 3/4" CTS SDR-9 NSF-PW
1684   U.P. CODE ASTM F-876 F-877 F-1807             10/20/2008    8/6/2017     3/4"       red       hot
1685                                                 10/20/2008    8/18/2017    1/2"       red       hot
1686                                                 10/20/2008    9/27/2018    3/4"       red       hot
1687   see picture                                    8/6/2009     12/2/2013    3/4"       red       hot
1688   06/08/09/1 FR04-080-2-09 90 feet               8/6/2009     7/22/2015    1/2"       red       hot
1689   40 feet                                        8/6/2009     11/7/2015    1/2"       red       hot
1690   "feet MADE IN USA"                             8/6/2009     8/12/2016    1/2"       red       hot
1691                                                  8/6/2009    12/27/2016
1692                                                  8/6/2009    NOT A LEAK
1693                                                  8/6/2009     7/12/2014   unknown   unknown   unknown
1694 2/14/08-2 FB04-021-2-08                          8/6/2009     9/20/2014     1/2"      blue      cold
     "NIBCO DURA-PEX PEX 1006 3/4" CTS SDR-9
1695 NSF-PW ASTM F-876 F-877 F-1"                     8/6/2009     1/9/2015     3/4"       red       hot
                 Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 996 of 1053 PageID:
                                                     18561

                             G                          H            I         J        K         L
1696                                                  8/6/2009   12/13/2016   1/2"    blue      cold
1697                                                  8/6/2009    6/3/2017    1/2"    red       hot
1698                                                  8/6/2009    7/24/2017   1/2"    red       hot
1699 75 feet                                          8/6/2009   12/24/2017   1/2"    red       hot
1700                                                  8/6/2009    1/2/2018    3/4"    red       hot
1701 60 feet                                          8/6/2009     1/4/2018   1/2"    blue      cold
1702                                                  8/6/2009   NOT A LEAK
1703                                                 9/26/2008    9/4/2015    1/2"    blue      cold
1704                                                 9/26/2008    7/17/2016   1/2"    red       hot
1705                                                 9/26/2008   12/12/2017   1/2"    blue      cold
1706 "04-082-4-08 85 feet"                           9/26/2008    9/27/2018   1/2"    red       hot
       "NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9
1707 NSF-pw U.P. Code ASTM …"                        9/26/2008   10/3/2018    1/2"    blue      cold
1708                                                 9/25/2008   8/23/2016    1/2"    red       hot
1709 35 feet                                         9/25/2008   6/25/2017    3/4"    red       hot
1710 75 feet                                         9/25/2008   3/27/2018    3/4"    red       hot
1711                                                 9/25/2008   NOT A LEAK
1712                                                 9/29/2008    4/9/2017    1/2"    blue      cold
1713                                                 9/29/2008    4/9/2017    1/2"    blue      cold
     A-PEX PEX 1006 3/4" CTS SDR-9 NSF-PW U.P.
     CODE ASTM F-876 F-877 F-1807 F-2159 100 PSI
1714 @ 180 160 PSI @ 73                              9/29/2008   5/16/2017    3/4"    red       hot
1715                                                 9/29/2008   8/21/2017    1/2"    blue      cold
1716   50 feet                                       9/29/2008    1/15/2018   1/2"    blue      cold
1717                                                 9/29/2008   NOT A LEAK
1718                                                 3/21/2008   8/19/2013    1/2"     red       hot
1719                                                 3/21/2008   8/31/2013    3/4"     red       hot
1720                                                 3/21/2008   6/14/2014    1/2"     blue      cold
1721                                                 3/21/2008   10/1/2014    1/2"   unknown   unknown
1722   02/20/08-2   FR04-025-4-08                    3/21/2008    2/28/2015   1/2"     red       hot
1723   03/04/08-1   FB04-036-2-08   50 FEET          3/21/2008    5/2/2015    1/2"     blue      cold
1724   03/04/08-1   FB04-036-2-08   70 FEET          3/21/2008    7/24/2015   1/2"     blue      cold
1725   03/04/08-1   FB04-036-2-08   10 FEET          3/21/2008    9/3/2015    1/2"     blue      cold
1726   02/20/08-2   FR04-025-4-08   15 FEET          3/21/2008    9/24/2015   1/2"     red       hot
1727   65 FEET                                       3/21/2008   12/12/2015   1/2"     red       hot
1728   35 FEET                                       3/21/2008    1/13/2016   1/2"     red       hot
1729                                                 3/21/2008   6/12/2016    1/2"     blue      cold
1730   25 feet                                       3/21/2008    7/18/2016   1/2"     red       hot
1731   NIBCO DURA-PEX PEX 1006                       3/21/2008    12/8/2016   1/2"     red       hot
1732   NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-         3/21/2008   12/12/2016   1/2"     red       hot

     nibco dura-pex pex 1006 1/2" cts sdr-9 nsf-pw
     astm f-876 f-877 f-1807 f-2159 nsf-u.p. cODE
1733 100 psi @ 180 f 160 psi 73f csa-b-137.5-7       3/21/2008    3/7/2017    1/2"    red       hot
1734 35 feet                                         3/21/2008    4/27/2017   1/2"    blue      cold
1735                                                 3/21/2008    7/8/2017    1/2"    blue      cold
1736                                                 3/21/2008    7/17/2017   1/2"    red       hot
1737                                                 3/21/2008    8/4/2017    1/2"    blue      cold
1738                                                 3/21/2008   NOT A LEAK
1739   95 feet                                       8/31/2011    8/23/2016   1/2"    blue      cold
1740                                                 8/15/2011   10/18/2017   1/2"    blue      cold
1741   "@ 180 F 160 PSI @ 73 F CSA B 137 5"           9/1/2009     4/2/2018   1/2"    blue      cold
1742                                                 9/18/2009   10/18/2013   1/2"    red       hot
1743                                                 9/18/2009   10/30/2013   1/2"    blue      cold
1744                                                 9/18/2009    12/8/2015   1/2"    blue      cold
1745   60 feet                                       9/18/2009     9/6/2016   1/2"    blue      cold
1746                                                 9/18/2009    6/21/2017
1747                                                 9/18/2009    9/9/2017    1/2"    blue      cold
1748   50 feet                                       9/18/2009   11/27/2017   1/2"    blue      cold
1749                                                 9/18/2009   NOT A LEAK
       RA_PEX PEX 1006 1/2" CTS SDR-9 NSF-PW ASTH
1750 F-876 F-877 F-1807 F-2159 NSF-U.P.              1/20/2010   1/26/2017    3/4"    red       hot
1751 "NIBCO DURA-"                                   9/11/2009   8/26/2014    1/2"    blue      cold
                Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 997 of 1053 PageID:
                                                    18562

                            G                             H            I           J         K         L

     "NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9
     cNSFus-pw-rfh U.P. Code ASTM F-876 F-877 F-
1752 1807 F-2159 100 PSI @ 180 F 160 PSI @ 73 F"      9/11/2009    11/4/2018     1/2"      blue      cold
1753                                                  9/11/2009
       "NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9
1754 cNSFus-pw-rfh U.P. Code UPC"                     11/18/2009    9/4/2014     1/2"       red       hot

       NIBCO DURA-PEX PEX 1006 3/4" ATS SDR-9 NSF-
1755 PW ASTM F-876 F-877 F-1807 F-2159                9/28/2009     9/6/2016     3/4"       red       hot
     "cNSFus-pw-rfh U.P. Code ASTM F-876 F-877 F-
     1807 F-2159 100 PSI @180 F 160 PSI @ 73 F CSA
1756 B 137.5 08/26/09-1 FR04-"                        9/28/2009    5/10/2018     1/2"      red       hot
1757 45 feet                                          9/28/2009    10/11/2018    1/2"      red       hot
1758                                                  6/11/2010     7/1/2016     3/4"      red       hot
1759 100 feet                                         6/11/2010     2/28/2017    1/2"      blue      cold
     "CO PEX PEX 1006 1/2" CTS SDR-9 cNSFus-pw-
     G rfh U.P. Code ASTM F-876 F-877 F-1807 F-
     2159 100 PSI @ 180 160 PSI @ 73 F UPC CSA
1760 B137.5….05/16/11-1"                              6/28/2011     8/10/2015    1/2"      red       hot
1761                                                   8/9/2010     9/7/2016     1/2"      red       hot
1762   "NIBCO DURA-PEX"                               8/10/2010      1/3/2018    1/2"      blue      cold
1763                                                  8/12/2010    10/15/2016    1/2"      blue      cold
1764   NIBCO DURA-PEX                                 8/12/2010     7/25/2017    1/2"      blue      cold
1765   Made in usa                                    8/12/2010     9/23/2016    1/2"      blue      cold
1766   30 feet                                        8/12/2010    12/19/2017    1/2"      blue      cold

       "NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9
1767 cNSFus pw-G rfh U.P. Code ASTM F-876 F-8"        8/12/2010    3/15/2018     1/2"      blue      cold
1768                                                  8/12/2010    NOT A LEAK
1769                                                  10/18/2010   8/13/2015     1/2"      blue      cold
1770 80 feet                                          10/18/2010   11/17/2017    1/2"      red       hot
     "PEX PEX 1006 1/2" CTS SDR-9 cNSFus-pw-G rfh
     U.P. Code ASTM F-876 F-877 F-1807 F-2159 100
     PSI @180F 160 PSI @ 73F UPC CSA B 137.5-97
1771 08/18/"                                          10/18/2010   12/5/2018      1/2"      blue      cold
1772                                                   1/7/2011    2/27/2012    unknown   unknown   unknown
1773 100 Feet                                          8/9/2010     6/7/2016      1/2"      red       hot

       U.P. Code ASTM F-876 F-877 F-1807 F-2159 100
1774 PSI @180F 160 PSI @73 F CSA B 137.5-97 12/        8/9/2010    8/25/2016     1/2"      blue      cold
1775                                                   8/9/2010    NOT A LEAK
1776 70 Feet                                           8/6/2010    7/18/2016     1/2"      blue      cold
1777                                                   8/6/2010    8/15/2016     1/2"      red       hot
1778 45 feet                                           8/6/2010    10/2/2016     1/2"      blue      cold
1779                                                   8/6/2010    7/21/2017     1/2"      blue      cold
1780                                                   8/6/2010    NOT A LEAK
     7/7/10-1 "rfh U.P. Code ASTM F-876 F-877 F-
     1807 F-2159 100 PSI @ 180 F 160 PSI @ 73 F
     UPC CSA B 137.5-97 07/07/10-1 FR04-105-2-
1781 10 90 feet MADE IN USA"                           8/9/2010    7/16/2014     1/2"       red       hot

     07/20/10-3 "PEX 1006 1/2" CTS SDR-9 cNSFus
     pw-G rfh U.P. CODE ASTM F-876 F-877 F-1807
     FF-2159 100 PSI @ 180 F 160 PSI @ 73 F UPC
     CSA B 137.5-97 07/20/10-3 FB04-178-5-10 90
1782 Feet MADE IN USA"                                 8/9/2010    11/4/2014     1/2"      blue      cold
1783 "NIBCO DURA-PEX PEX 1006 1/2"                     8/9/2010    12/28/2014    1/2"      red       hot
1784 07/20/10-3 FB04-178-5-10 75 feet                  8/9/2010    8/25/2015     1/2"      blue      cold

     DURA-PEX PEX 1006 3/4" CTS SDR-9 cNSFus pw-
     G rin U.P. Code ASTM F-876 F-877 F-1807 F-
1785 2159 100 psi @ 186 f 160 PSI @ 73 f               8/9/2010    5/22/2016     3/4"       red       hot

       NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9
1786 cNSFus pw-G rfh U.P. Code ASTM F-876 F-877 F-     8/9/2010    6/16/2016     1/2"      blue      cold
                 Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 998 of 1053 PageID:
                                                     18563

                             G                               H            I         J      K      L
1787 NIBCO DURA-P                                         8/9/2010     8/4/2016    1/2"   red    hot
1788                                                      8/9/2010    9/18/2017    1/2"   blue   cold
1789                                                      8/9/2010    NOT A LEAK
     w-G rfh U.P. Code ASTM F-876 F-877 F-1807 F-
     2159 100 PSI @ 180F 160 PSI @ 73 CSA B 137.5-
1790 97                                                  6/27/2011    5/16/2017    1/2"   red    hot

       NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9
1791   cNSFus-pw_G rfh U.P. Code ASTM F-876 F-87         6/27/2011     7/7/2017    1/2"   red    hot
1792   65 feet                                           6/27/2011     1/14/2018   1/2"   blue   cold
1793   60 feet                                           6/27/2011     2/12/2018   3/4"   red    hot
1794                                                     6/27/2011    9/12/2018    1/2"   blue   cold
1795   25 feet                                           5/31/2011     2/21/2018   1/2"   blue   cold
1796   40 feet                                           5/31/2011     7/19/2018   1/2"   red    hot
1797   NIBCO                                             6/16/2010     10/6/2017   1/2"   red    hot
1798                                                     6/16/2010    7/23/2018    1/2"   blue   cold
1799   "FB08-040-?-09 20 FEET MADE IN USA                6/16/2010    10/17/2018    1"    blue   cold

     "NIBCO PEX PEX 1006 1/2" CTS SDR-9 cNSFus
     pw-G rfh U.P. Code ASTM F-876 F-877 F-1807 F-
     2159 100 PSI @ 150 F 160 PSI @ 73 F
1800 …(illegible)…-1-11 50 FEET MADE IN USA"             7/14/2011    10/14/2015   1/2"   red    hot
1801                                                     7/14/2011     8/24/2016   1/2"   red    hot
1802 20 feet                                             7/14/2011    11/15/2016   1/2"   blue   cold
1803                                                     7/14/2011    11/25/2016   1/2"   red    hot
1804                                                     7/14/2011    NOT A LEAK
1805 20 feet                                              6/2/2011    12/23/2015   1/2"   blue   cold
       NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9
       cNSFus-pw-rfh U.P. Code UPC ASTM F-876 F-
       877 F-1807 F f-2159 100 PSI @ 73 F CSA B 137.5-
1806   97                                                 2/2/2011     2/7/2017    1/2"   blue   cold
1807   85 feet                                            2/2/2011    8/31/2018    1/2"   blue   cold
1808   10 feet                                            2/2/2011     9/5/2018    1/2"   blue   cold
1809   95 feet                                            5/6/2011    10/20/2016   1/2"   blue   cold
1810   NIBCO DURA                                         5/6/2011    10/24/2016   1/2"   blue   cold

       NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9
1811 cNSFus-pw-G rfh U.P. Code ASTM F-876F-               5/6/2011    12/1/2016    1/2"   red    hot
     IBCO DURA-PEX PEX 1006 1/2" CTS SDR-9
1812 cNSFus                                               5/6/2011     5/4/2017    1/2"   blue   cold
1813                                                      5/6/2011    NOT A LEAK
1814                                                     3/22/2010    12/6/2018    1/2"   blue   cold
1815 25 feet                                              2/5/2010    9/28/2016    1/2"   blue   cold
1816 15 fet                                               2/5/2010     8/3/2017    1/2"   blue   cold
1817 45 feet                                              2/5/2010    8/11/2017    1/2"   red    hot
1818                                                      2/5/2010    NOT A LEAK

       NIBCO DURA-PEX PEX 1006 1/2" SDR-9 NSF-PW
       U.P. Code ASTM F-876 F-877 F-1807 F-2159 100
1819   PSI @ 180F 160 PSI @73F CSA-B 137.5               8/14/2009    10/31/2017   1/2"   blue   cold
       "NIBCO DURA-PEX PEX 1006 3/4" CTS SDR-9 …"
1820   (scuffed off)                                     8/14/2009    8/15/2018    3/4"   red    hot
1821   85 Feet                                           11/24/2009   5/31/2018    1/2"   red    hot
1822   30 feet                                           11/24/2009   6/21/2018    3/4"   red    hot
1823                                                     11/24/2009   8/14/2018    3/4"   red    hot
1824 "NIBCO DUR"                                         10/9/2009     8/2/2015    1/2"   red    hot
1825 07/15/09/2 FR04-114-4-09 40 feet                    10/9/2009     8/2/2015    1/2"   red    hot
1826                                                     10/9/2009    7/21/2017    1/2"
1827                                                     3/24/2011    1/6/2012            red    hot
1828                                                      6/9/2010    5/8/2018     1/2"   blue   cold

     "NIBCO DURA-PEX PEX 1006 3/4" CTS SDR-9
     CNSFus-pw-rfh U.P. Code ASTM F-876 F-877 F-
1829 1807 F-2159 100 PSI @ 180 F 160 PSI @ 7"            6/22/2010    11/22/2015   3/4"   red    hot
1830 NIBCO DURA-PEX                                      6/22/2010     7/19/2017   1/2"   blue   cold
1831 90 feet                                             6/22/2010     8/30/2018   1/2"   red    hot
                 Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 999 of 1053 PageID:
                                                     18564

                            G                              H            I         J        K         L
1832                                                   6/22/2010    11/12/2018   3/4"    red       hot
1833 "NIBCO DURA-PEX"                                  6/24/2010     6/27/2018   1/2"    blue      cold
       "NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9
1834 cNSFus-p"                                         6/24/2010    7/5/2018     1/2"    red       hot
1835 70 feet                                           6/24/2010    8/17/2018    1/2"    blue      cold
1836                                                   6/24/2010
1837 06/22/11-2 FB04-164-4-11 20 feet                   7/8/2011     9/11/2015   1/2"    blue      cold
1838                                                    7/8/2011    12/18/2015   1/2"    red       hot
     NIBCO PEX PEX 1006 1/2" CTS SDR-9 Cnsf US
     pw-g RFH u.p. cODE astm f-876 f-877 f-1807 f-
1839 2159 100 psi @ 180f 160                            7/8/2011    11/7/2016    1/2"     red       hot
     NIBCO PEX PEX 1006 1/2" CTS SDR-9 Cnsf US
1840 pw-g RFH u.p. cODE ast                             7/8/2011    5/31/2017    1/2"    blue      cold
1841 95 feet                                            2/3/2012     7/3/2018    1/2"    blue      cold
1842                                                   2/28/2012    1/13/2018    3/4"    red       hot
1843 75 feet                                           2/28/2012    3/31/2018    1/2"    red       hot

       "NIBCO PEX PEX 1006 1/2" CTS SDR-9 cNSFus-
1844   pw-G rfh U.P. Code ASTM F-876 F-877 F-1807 F"   2/28/2012    10/1/2018    1/2"    blue      cold
1845   "NIBCO"                                         2/28/2012    11/13/2018   3/4"    red       hot
1846                                                   6/16/2011    8/23/2017
1847                                                   6/16/2011    8/25/2017    1/2"     red       hot
1848                                                   6/16/2011    7/13/2018    1/2"     blue      cold
1849   15 feet                                         6/16/2011     7/25/2018   1/2"     blue      cold
1850                                                   11/2/2012    6/30/2017    3/4"     red       hot
1851   "09/30/11-2 FR04-167"                           2/29/2012     8/21/2015   1/2"     red       hot
1852                                                   2/26/2010    2/18/2013    3/4"   unknown   unknown
     10/15/09-2 "PEX 1006 3/4" CTS SDR-9 cNSFus-
     pw-rfh U.P. Code UPC ASTM F-876 F-877 F-
     1807 F-2159 100 PSI @ 180 F 160 PSI @ 73 F
     10/15/09-1 FR06-144-3-09 95 FEET MADE IN
1853 USA"                                              2/26/2010    12/20/2014   3/4"     red       hot
1854                                                   2/26/2010     6/17/2015   1/2"     red       hot
       NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9
1855   cNSFus-pw-G rfh                                 11/24/2010    7/5/2017    1/2"    blue      cold
1856                                                   11/24/2010    1/28/2019   1/2"    blue      cold
1857                                                   11/24/2010    1/28/2019   1/2"    red       hot
1858   55 feet                                         5/12/2009    12/28/2015   3/4"    red       hot
1859                                                   5/12/2009    11/16/2016   3/4"    red       hot
1860   60 feet                                         5/12/2009     1/20/2017   1/2"    red       hot
1861                                                   5/12/2009    NOT A LEAK
1862                                                    1/9/2008     1/12/2019   3/4"     red       hot
1863                                                    6/9/2008     6/12/2018   3/4"     red       hot
1864                                                    6/9/2008    10/30/2018   1/2"     red       hot
1865   "NIBCO"                                         12/2/2008     9/23/2015   3/4"     red       hot

     "NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9
     NSF-PW ASTM F-876 F-877 F-1807 F-2159 NSF-
1866 U.P. Code 100 PSI @ 180 F 160PSI @ 73 F"          5/20/2008    12/3/2014    1/2"    blue      cold

       "NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9
       NSF-PW ASTM F-876 F-877 F-1807 F-2159 NSF-
       U.P. Code 100 PSI @ 180 F 160PSI @ 73 F CSA
1867   B 137.5-97 UPC 05/01/08-2 FB04-0"               5/20/2008    6/15/2015    1/2"    blue      cold
1868   04/23/08-2 FR04-064-1-08 60 Feet                5/20/2008     8/6/2015    1/2"    red       hot
       "NIBCO DURA-PEX PEX 1006 3/4" CTS SDR-9
       NSF-PW ASTM F-876 F-877 F-1807 F-2159 NSF-
       U.P.Code 100 PSI @ 180 F 160 PSI @ 73 F CSA
1869   B137.5-97 03/06/08-2"                           5/20/2008    10/28/2015   3/4"    blue      cold
1870   95 FEET                                         5/20/2008    12/11/2015   1/2"    blue      cold
1871   70 FEET                                         5/20/2008     4/29/2016   1/2"    blue      cold
       RA_PEX PEX 1006 1/2" CTS SDR-9 NSF-PW ASTH
       F-876 F-877 F-1807 F-2159 NSF-U.P. Code 100
1872   PSI @ 180 F 160 PSI @ 73 F                      5/20/2008     8/6/2016    1/2"    blue      cold
                 Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 1000 of 1053 PageID:
                                                      18565

                            G                            H            I           J         K         L

     NIBCO DURA-PEX PEX 1006 3/4" CTS SDR-9 NSF-
     PW ASTM F-876 F-877 F-1807 F-2159 NSF -U.P.
1873 CoDE 100 PSI @ 180F 160 PSI @73 CSA B 137       5/20/2008    11/10/2016    3/4"       red      blue
1874                                                 5/20/2008    NOT A LEAK
1875                                                 7/20/2009     9/21/2012     1/2"      red       hot
1876                                                 7/20/2009     2/11/2013   unknown   unknown   unknown
1877                                                 7/20/2009     3/29/2015     1/2"      red       hot
1878 "NIBCO DURA-PEX PEX 1006"                       7/20/2009     9/27/2015     1/2"      blue      cold
1879                                                 7/20/2009    NOT A LEAK
1880                                                 12/31/2009    6/17/2017    1/2"      blue      cold
1881 45 feet                                         12/31/2009    8/12/2018    3/4"      red       hot
       URA-PEX PEX 1006 3/4" CTS SDR-9 cNSFus-pw-
1882 rfh U.P. Code                                   6/18/2010     7/24/2016    3/4"      red       hot
1883 50 FEET MADE IN USA                             6/18/2010     8/21/2016    1/2"      red       hot
1884                                                 3/17/2009    11/26/2012    1/2"      red       hot
1885                                                 8/28/2009     11/1/2016     1"       blue      cold
1886 NIBCO DURA-PEX PEX 1006                         8/28/2009      2/8/2017    1/2"      blue      cold
1887                                                 6/18/2010    12/28/2015    1/2"      blue      cold
     "NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9
     cNSFus pw-G rfh U.P. Code ASTM F-876 F-877 F-
1888 1807 F-2159"                                    2/15/2008     1/22/2016    1/2"      blue      cold
1889                                                 2/15/2008     2/1/2017     1/2"      red       hot
1890                                                 2/15/2008     5/24/2017    1/2"      red       hot
1891                                                 2/15/2008    NOT A LEAK
1892                                                 8/27/2009    12/11/2016    3/4"      red       hot
1893   "NIBCO DURA-PEX PEX 1006 1/2"                  7/3/2008    11/16/2015    1/2"      red       hot
1894                                                  7/3/2008     3/4/2016     1/2"      blue      cold
1895   70 Feet                                        7/3/2008     7/22/2016    1/2"      red       hot
1896   70 feet                                        7/3/2008      9/5/2016    3/4"      red       hot
1897                                                  7/3/2008    11/23/2016    3/4"      red       hot
1898 70 feet                                          7/3/2008      2/9/2017    1/2"      blue      cold
     NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9 NSF-
     PW ASTM F-876 F-876 F-1807 F-2159 NSF-U.P.
     Code 100 PSI @ 100F 160 PSI @ 73F CSA B
1899 137.5-97 05/05                                   7/3/2008     3/20/2017    1/2"      blue      cold
1900                                                  7/3/2008    NOT A LEAK
1901                                                 6/20/2008     12/8/2017    3/4"       red       hot
1902 "NIBCO DURA PEX PEX 1006…"                      2/22/2008      1/9/2019    3/4"       red       hot
1903                                                 6/26/2008    NOT A LEAK
1904                                                 5/10/2012     4/24/2017    1/2"      red       hot
1905                                                 5/10/2012     6/29/2017    1/2"      blue      cold
1906                                                 5/10/2012    11/26/2018    1/2"      red       hot
     BCO PEX PEX 1006 1/2" CTS SDR-9 Cnfs-PW-G
     rfh U.P. CoDE ASTM F-876 F-877 F-1807 F-2159
1907 100 PSI @ 180                                   2/24/2012    7/24/2017     1/2"       red       hot
1908                                                 3/27/2012    12/2/2015     1/2"       red       hot
       "NIBCO PEX PEX 1006 1/2" CTS SDR-9 cNSFus
1909 pw-G rfh U.P. Code ASTM"                        3/27/2012    4/18/2016     1/2"       red       hot

     NIBCO PEX PEX 1006 3/4 CTS SDR-9 cNSFus pw-
     G rfh U.P. Code ASTM F-876 F-877 F-1807 F-
1910 2159 100 PSI @ 180 F 160 PSI @ 7                3/27/2012    12/16/2016    3/4"       red       hot
1911                                                 3/27/2012     9/22/2017    1/2"       red       hot
     "/4" CTS SDR-9 NSF-pw ASTM F-876 F-877 F-
     1807 F-2159 NSF-U.P. Code 100 PSI @ 180 F 160
1912 PSI 73 F ??? UPC 11/27/07"                      3/27/2012    10/4/2018     3/4"       red       hot
1913 25 feet made in usa                              8/2/2012    10/26/2017    3/4"       red       hot
1914 "NIBCO"                                          8/2/2012    6/26/2018     1/2"       red       hot

         "PEX 1006 1/2" CTS SDR-9 cNSFus pw-G rfh
1915 Code ASTM F-876 F-877 F-1807 F-2159 100 PS"      8/2/2012    8/9/2018      1/2"      blue      cold
1916 50 feet MADE IN USA                             12/15/2011   5/31/2017     1/2"      red       hot
1917                                                 12/15/2011   7/13/2017     1/2"      red       hot
       NIBCO PEX PEX 1006 1/2" CTS SDR-9
1918 CnsfUSPPW-G rfh U.P. Code AS                    12/27/2011   9/23/2016     1/2"       red       hot
                 Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 1001 of 1053 PageID:
                                                      18566

                            G                              H            I         J      K      L

       NIBCO PEX PEX 1006 1/2" CTS SDR-9 cNSFus-pw-
1919 G rfh U.P. Code ASTM F-876 F-877 F-1807 F-2       12/27/2011   6/30/2017    1/2"   red    hot
1920                                                   12/27/2011   7/4/2018     1/2"   red    hot
1921 95 feet                                           12/27/2011    9/9/2018    3/4"   red    hot
       "NIBCO PEX PEX 1006 4" CTS SDR-9 cNSFus pw-
1922 G rfh U.P. Code"                                  4/30/2012     3/5/2018    3/4"   red    hot
1923                                                   8/10/2012     2/7/2015    3/4"   red    hot
1924                                                   8/10/2012    10/14/2015   1/2"   red    hot

       8/3/11-1 "NIBCO PEX PEX 1006 1/2" CTS SDR-9
       cNSFus-pw-G rfh U.P. Code ASTM F-876 F-877
       F-1807 F-2159 100psi @ 180 F 160 PSI @ 73 F
       UPC CSA B 137.5-97 08/03/11-1 FR04-118-2-11
1925   40 feet MADE IN USA"                            9/30/2011    9/11/2014    1/2"   red    hot
1926   "NIBC"                                          9/30/2011    1/18/2015    3/4"   red    hot
1927   FB04-229-4-11 15 feet                           9/30/2011    8/31/2015    1/2"   blue   cold
1928   10 feet                                         9/30/2011     1/4/2016    1/2"   red    hot
1929                                                   4/18/2012    9/22/2014     1"    blue   cold
     "NIBCO DURA…(interupted)>>>cNSFus-pw-G
     rfh U.P. Code ASTM F-876 F-877 F-1807 F-2159
1930 100 psi @180 F 160 PSI @ 73"                      4/28/2011     1/9/2016    1/2"   blue   cold
1931                                                   6/14/2011    NOT A LEAK
       "NIBCO DURA-PEX PEX 1006 3/4" CTS SDR-9
1932 cNSFusP"                                          4/19/2011    11/20/2014   3/4"   red    hot
1933 "-10 5 FEET MADE IN USA"                          4/19/2011     9/30/2015   3/4"   red    hot
1934                                                   4/19/2011    10/19/2016   1/2"   red    hot
1935                                                   4/19/2011     2/26/2017   3/4"   red    hot

     "EX PEX 1006 1/2" CTS SDR-9 cNSFus-pw-G rfh
     U.P. Code ASTM F-876 F-877 F-1807 F-2159 100
1936 PSI…160 PSI @ 73 F UPC CSA B 137.5-97"            4/19/2011    7/27/2018    1/2"   red    hot
1937                                                   4/19/2011
1938                                                   12/20/2010   9/20/2017    1/2"   blue   cold
1939                                                   12/20/2010   11/7/2018    1/2"   blue   cold
1940                                                   6/18/2012    9/15/2016    3/4"   red    hot

1941 NIBCO PEX PEX 1006 1/2" CTS SDR-9 Cnsf US         6/18/2012    10/27/2016   1/2"   red    hot
1942                                                   10/27/2011   3/28/2017    3/4"   red    hot
       NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9
       cNSFus pw-G rfh U.P. Code ASTM F-876 F-877 F-
1943   1807                                            10/27/2011   7/29/2017    1/2"   red    hot
1944   75 feet                                         10/27/2011    9/7/2017    1/2"   blue   cold
1945   "NIBC"                                          10/27/2011    7/9/2018    1/2"   blue   cold
1946   100 PSI @180F 160 PSI @                         3/15/2012    1/10/2017    1/2"   red    hot
1947   75 feetMADE IN USA                              3/15/2012    7/26/2017    1/2"   red    hot
1948   NIBCO                                           3/15/2012     8/2/2017    3/4"   red    hot

       08/11/11-1 "NIBCO PEX PEX 1006 3/4"CTS SDR-
       9 cNSFus-pw-G rfh U.P. Code ASTM F-876 F-
       877 F-1807 F-2159 100 psi @ 180 F 160 PSI @
       73 F UPC CSA B 137.5-97 08/11/11-1 FR06-
1949   ???-1-11 95 feet MADE IN USA"                   9/27/2011     12/9/2014   3/4"   red    hot
1950   08/16/11-1 FB04-229-4-11                        9/27/2011      3/5/2015   1/2"   blue   cold
1951   09/07/11-2 FB04-252-4-11                        9/27/2011     8/31/2015   1/2"   blue   cold
1952   95 feet                                         9/27/2011     3/20/2016   1/2"   red    hot
1953                                                   9/27/2011    11/25/2016   1/2"   red    hot
1954                                                   9/27/2011    NOT A LEAK
1955                                                   11/13/2008    2/28/2015   1/2"   red    hot
1956   10/15/08-1 FR04-178-4-08 70 FEET                11/13/2008    9/26/2015   1/2"   red    hot
1957                                                   11/13/2008    8/30/2016   1/2"   red    hot
1958                                                   11/13/2008    1/25/2017   1/2"   red    hot
1959   "NIBCO"                                          6/4/2008      8/5/2014   1/2"   red    hot
1960                                                    6/4/2008     1/9/2016    1/2"   red    hot
1961   60 feet                                          6/4/2008     5/29/2017   1/2"   blue   cold
1962   30 feet                                          6/4/2008     6/21/2017   1/2"   red    hot
                 Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 1002 of 1053 PageID:
                                                      18567

                              G                           H            I         J        K         L
1963                                                   6/4/2008    7/10/2017    1/2"     red       hot
       PEX PEX 1006 1/2" CTS SDR-9 NSF-PWCSTM F-
1964   876 F-877 F-1807 F-2159 NS                      6/4/2008     7/12/2017   1/2"    blue      cold
1965   50 feet                                         6/4/2008     8/18/2017   1/2"    red       hot
1966   NIBCO DUR                                       6/4/2008     8/23/2017   1/2"    blue      cold
1967                                                   6/4/2008    NOT A LEAK
1968   "NIBCO DURA-P"                                 3/29/2011     9/10/2015   1/2"    red       hot
1969                                                  5/17/2011     4/26/2018   3/4"    red       hot
1970                                                  10/20/2010    10/2/2015   3/4"    red       hot
1971   print stream not legible                       4/30/2008     1/26/2016   1/2"    blue      cold
1972                                                  4/30/2008    11/28/2016   3/4"    red       hot
1973                                                  4/30/2008    12/26/2017   1/2"    blue      cold
1974 08/09/08-1 FB04-155-3-08                          9/2/2008    11/14/2013   1/2"    blue      cold
1975 02/26/09-1 FR06-016-1-09 5 feet                   5/5/2009      5/3/2015   3/4"    red       hot
     "NIBCO DURA PEX PEX 1006 1/2" CST SDR-9
     cNSFus-pw-rfh U.P. CODE ASTM F-876 F-877 F-
     1807 F-2159 100 PSI @ 180 F 160 PSI @ 73 F
1976 CSA B 137.5 04/0"                                 5/5/2009    5/17/2015    1/2"     red       hot
1977 70 feet                                           5/5/2009     6/2/2017    3/4"     red       hot
1978                                                   5/5/2009    NOT A LEAK
1979                                                  7/13/2009    9/28/2012    1/2"   unknown   unknown
1980 "NIBCO DURA-PEX PEX 100"                         4/21/2009     1/13/2015   1/2"     red       hot
1981 90 feet                                          6/30/2009    11/18/2015   1/2"     red       hot
     NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9
     CNSF US-PW-RFH U.P. CODE ASTM F-876 F-877
1982 F-1807 F-2159 100 PSI                            6/30/2009     2/22/2017   1/2"    red       hot
1983 NIBCO DURA                                       6/30/2009      3/4/2017   1/2"    blue      cold
1984                                                  6/30/2009     6/6/2017    3/4"    red       hot
1985                                                  6/30/2009     6/9/2017    3/4"    red       hot
1986   80 feet                                        6/30/2009      9/2/2017   3/4"    red       hot
1987                                                  6/30/2009     9/25/2017   1/2"    red       hot
1988                                                  6/30/2009    12/16/2017   1/2"    blue      cold
1989                                                  6/30/2009    NOT A LEAK
1990   30 feet                                        4/30/2009     1/11/2017   3/4"    red       hot
1991   30 feet                                        4/30/2009      8/9/2017   1/2"    red       hot
1992   95 FEET                                         4/4/2011    12/30/2015   3/4"    red       hot
1993   55 feet made in usa                             5/8/2013    10/30/2017   1/2"    red       hot
1994                                                  3/23/2009     7/22/2014   1/2"    blue      cold
       04/24/08-1 "NIBCO DURA-PEX PEX `006 1/2"
       CTS SDR-9 NSF-PW ASTMF-876 F-877 F-1807 F-
       2159 NSF-U.P. Code 100 PSI @ 180 F 160 PSI @
       73 F CSA B 137.5-97 UPC 04/24/08-1 FB04-092-
1995   4-08 10 FEET"                                  5/29/2008    12/18/2014   1/2"    blue      cold
1996   "-4-08 30 feet"                                5/29/2008     9/13/2018   1/2"    red       hot
1997   80 feet                                        5/29/2008     9/25/2018   1/2"    blue      cold
1998   65 feet                                        5/29/2008    11/24/2018   1/2"    red       hot
       "B 137.5 07/… FB04-137-2-09 100 feet MADE
1999   IN USA"                                        3/12/2010    8/26/2018    1/2"    blue      cold

     05/25/11-1 "NIBCO PEX PEX 1006 3/4" CTS
     SDR-9 cNSFus PW-G rfh U.P. CODE ASTM F-876
     F-877 F-1807 F-2159 100 psi @ 180 F 160 PSI @
     73 F UPC CSA B 137.5-97 05/25/11-1 FR06-052-
2000 3-11 5 FEET MADE IN USA"                         6/22/2011    11/14/2014   3/4"     red       hot

     05/20/11-1 "NIBCO PEX PEX 1006 1/2" CTS
     SDR-9 cNSFus PW-G rfh U.P. CODE ASTM F-876
     F-877 F-1807 F-2159 100 psi @ 180 F 160 PSI @
     73 F UPC CSA B 137.5-97 05/20/11-1 FR04-069-
2001 4-11 60 FEET MADE IN USA"                        6/22/2011    11/24/2014   1/2"    red       hot
2002 45 feet                                           6/4/2010      8/9/2016   1/2"    blue      cold
2003                                                   6/4/2010     12/1/2016   1/2"    red       hot
2004                                                   6/4/2010     9/13/2017   1/2"    red       hot
2005 90 feet                                           6/4/2010    10/23/2017   1/2"    blue      cold
2006                                                   6/4/2010     1/17/2018   3/4"    red       hot
2007                                                   6/4/2010    NOT A LEAK
               Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 1003 of 1053 PageID:
                                                    18568

                             G                               H            I         J      K      L
2008 40 feet                                             11/3/2010    10/17/2017   1/2"   red    hot

       05/02/11-1 "NIBCO PEX PEX 1006 3/4" CTS
       SDR-9 cNSFus pw-G rfh U.P. Code ASTM F-
       876 F-877 F-1807 F-2159 100 PSI @ 180 F 160
       PSI @ 73 F UPC CSA B 137.5-97 05/02/11-1
2009   FR06-040-3-11 100 FEET MADE"                      8/17/2011    8/22/2014    3/4"   red    hot
2010   06/07/10-2 FR06-097-3-10 35 feet                   6/6/2011    7/15/2015    3/4"   red    hot
2011   50 feet                                           10/20/2010   4/13/2018    1/2"   red    hot
       "NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9
       cNSFus-pw-rfh U.P. Code UPC ASTM F-876 F-
2012   877 F-1807 F-2159 100 PSI @"                      10/20/2010   11/8/2018    1/2"   red    hot
2013                                                     10/20/2010   11/8/2018    1/2"   red    hot
2014 "NIBCO DURA-PEX PEX 1006"                           10/20/2010   12/8/2018    3/4"   red    hot
2015 07/06/11-2 FB04-180-4-11                            8/16/2011     3/3/2015    1/2"   blue   cold
2016 06/20/11-1 FR06-091-3-11                            8/16/2011     3/6/2015    3/4"   red    hot
     06/20/11-2 "PEX PEX 1006 3/4" CTS SDR-9
     cNSFus pw-G rfh U.P. Code ASTM F-876 F-877
     F-1807 F-2159 100 PSI @ 180 F 160 PSI @ 73 F
     UPC CSA B 137.5-97 06/20/11-2 FR06-091-3-
2017 11 70 FEET MADE IN US"                              7/14/2011     12/1/2014   3/4"   red    hot
2018                                                     7/14/2011    10/16/2015   3/4"   red    hot
2019                                                     7/14/2011    10/19/2015   1/2"   red    hot
2020                                                     7/14/2011    11/16/2016   3/4"   red    hot
2021                                                     7/14/2011    NOT A LEAK
2022                                                     11/11/2011    3/17/2016   1/2"   red    hot
2023 NiBCO                                                3/1/2011     6/27/2017   1/2"   blue   cold
2024                                                     8/11/2009    11/29/2013   1/2"   blue   cold

2025                                                     8/11/2009     4/11/2014
2026                                                     2/22/2008    11/16/2017
       "NIBCO PEX PEX 1006 3/4" CTS SDR-9 cNSFus
2027 pw-Grfh"                                             3/2/2012    3/20/2016    3/4"   red    hot
     Code ASTM F-876 F-877 F-1807 F- 2159 100 pso
2028 180 f @73 f csa                                      3/2/2012    10/13/2016   3/4"   red    hot
2029                                                      3/2/2012    10/17/2016   3/4"   red    hot

     NIBCO DURA-PEX PEX 1006 3/4" CTS SDR-9 Cnsf
     US-pw-rfh-U.P. Code ASTM F-876 F-877 F-1807
2030 F-2159 100 PSI @ 180 F 160 PSI @ 73                  3/2/2012    11/6/2016    3/4"   red    hot
2031 15feet                                               3/2/2012    11/18/2016   3/4"   red    hot
2032 25 FEET                                              3/2/2012    12/15/2016   3/4"   red    hot
2033                                                      3/2/2012    NOT A LEAK
2034 "NIBCO PEX PEX 1006"                                6/24/2011     8/21/2018   1/2"   blue   cold
     PEX PEX 1006 3/4" CTS SDR-9 ASTM F-876 F-877
2035 F1807 F-2159 100 PSI @ 160 PSI @ 73                 11/6/2009    4/21/2017    3/4"   red    hot
2036                                                     4/22/2010    12/7/2015    1/2"   blue   cold
       nibco dura-pex pex 1003 3/4" cts sdr-9 CnsfUS -
2037   pw-rfh U.P. Co                                    4/22/2010    3/13/2017    3/4"   red    hot
2038                                                     4/22/2010    1/11/2019    1/2"   red    hot
2039 04/19/11-1 FR04-029-4-11 85 (feet)                  5/27/2011    10/12/2015   1/2"   red    hot
2040 85 feet                                             3/27/2012     5/24/2018   1/2"   blue   cold
2041 "NIB"                                                9/9/2009    11/28/2018   1/2"   blue   cold
     NIBCO DURA-PEX PEX 1003 3/4" CTS SDR-9 Cnsf
     us-pw-rfh U.P.Code ASTM F-876 F-877 -1807 F-
2042 J864 PSI                                            12/28/2009   11/24/2016   3/4"   red    hot
     "NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9
     NSF-PW ASTM F-876 F-877 F-1807 F-2159 NSF-
2043 U.P."                                                5/8/2008     6/9/2015    1/2"   blue   cold
     7/20/11-2 "ASTM F-876 F-877 F-1807 F-2159
     100 psi @ 180 F 160 PSI @ 73 F UPC CSA B
     137.5-97 07/20/11-2 FR04-101-1-11 50 feet
2044 MADE IN USA"                                        8/12/2011    5/31/2014    1/2"   red    hot
2045                                                     5/22/2008    4/26/2013    1/2"   blue   cold
2046                                                     5/22/2008    6/13/2013    1/2"   red    hot
2047                                                     5/22/2008    9/6/2013     1/2"   blue   cold
                 Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 1004 of 1053 PageID:
                                                      18569

                             G                             H            I         J      K      L

       DURA-PEX PEX 1006 1/2" CTS SDR-9 cNSFus-pw-
2048 rfh U.P. Code ASTM F-876 F-877 F-1807 F-2         11/25/2009   5/23/2017    1/2"   BLue   cold

2049 "NIBCO PEX PEX 1006 3/4" CTS SDR-9 c NSFu"        6/17/2011    12/29/2015   3/4"   red    hot
2050 55 feet                                           6/17/2011     9/7/2016    3/4"   red    hot
2051 40 feet                                           6/17/2011     4/22/2018   1/2"   red    hot
2052                                                   6/17/2011    NOT A LEAK
       "Nibco PEX PEX 1006 1/2" CTS SDR-9 cNSFus
2053 pw-G rfh U.P. Code"                               7/12/2012    11/19/2014   1/2"   red    hot

     "NIBCO PEX PEX 1006 1/2" CTS SDR-9 cNSFus
     pw-G rfh U.P. Code ASTM F-876 F-877 F-1807 F-
2054 2159 100 PSI @ 180 F 160 PSI @ 73 F UPC"          7/12/2012    12/17/2018   1/2"   red    hot
     "NIBCO PEX PEX 1006 3/4" CTS SDR-9 cNSFus
     pw-G rfh U.P. Code ASTM F-876 F-877 F-1807 F-
2055 2159"                                             7/12/2012    12/19/2018   3/4"   red    hot
2056 06/01/12-2 FR04-116-4-12 75 FEET                  6/19/2012     7/24/2015   1/2"   red    hot
2057                                                    5/2/2008     3/29/2015    1"    blue   cold
2058 03/25/08-2 FR06-051-1-08 35 FEET                   5/2/2008     9/19/2015   3/4"   red    hot
2059                                                    5/2/2008    10/31/2015   3/4"   red    hot
     "NIBCO DURA-PEX PEX 1006 3/4" CTS SDR-9
     NSF-pw ASTM F-876 F-877 F-1807 F-215? ??? -
2060 U.P. Code 100 PS"                                  5/2/2008    6/30/2018    3/4"   red    hot
2061                                                    5/2/2008
       NIBCO PEX PEX 1006 1/2" CTS SDR-9 cNSFus-pw-
2062 G rfh U.P. C                                      3/29/2012    8/25/2017    1/2"   red    hot
2063 65 feet                                           3/29/2012     5/3/2018    1/2"   blue   cold
2064                                                   3/29/2012    7/24/2018    1/2"   blue   cold
2065                                                   3/29/2012
2066                                                   4/18/2008    3/31/2017    1/2"   red    hot

2067   100 PSI @180F 160 PSI @ 73 CSA B 137-5-97       4/18/2008     5/7/2017    1/2"   blue   cold
2068   NIBCO                                           4/18/2008     5/8/2017    3/4"   red    hot
2069                                                   4/18/2008    5/26/2017    1/2"   red    hot
2070                                                   4/18/2008     6/7/2017
2071                                                   4/18/2008    NOT A LEAK
2072   35 feet                                         6/21/2011     1/28/2016   1/2"   blue   cold
2073   10 feet                                         6/21/2011    12/15/2016   3/4"   red    hot
2074                                                   6/21/2011    1/23/2017    3/4"   red    hot
2075                                                   6/21/2011    NOT A LEAK
2076   "NIBCO DURA"                                    11/4/2009    10/15/2018   1/2"   red    hot
2077   "6-3-09 40 feet MADE IN USA"                    11/4/2009    12/15/2018   3/4"   red    hot
2078                                                   6/23/2008    5/11/2017
2079                                                   3/31/2008    7/21/2012    3/4"   red    hot
     02/25/08-2 "NIBCO DURA-PEX PEX 1006 3/4"
     CTS SDR-9 NSF-PW ASTM F-876 F-877 F-1807 F-
     2159 NSF-U.P. Code 100 PSI @ 180 F 160 PSI @
     73 F CSA B 137.5-97 UPC 02/25/08-2 FR06-
2080 030-1-08 85 FEET"                                 3/31/2008    12/31/2014   3/4"   red    hot

       PEX 1006 1/2" CTS SDR-9 NSF-PW ASTM F-876 F-
2081   877 F-1807 F-2159 NSF-I.P. Code 100 PSI         3/31/2008    7/17/2017    1/2"   blue   cold
2082                                                   3/31/2008     8/4/2017     1"    blue   cold
2083                                                   3/31/2008    NOT A LEAK
2084   80 feet                                          8/8/2011    11/28/2017   3/4"   red    hot
2085   90 feet                                          8/8/2011    1/10/2018    3/4"   red    hot
2086   75 feet                                          8/8/2011     4/3/2018    3/4"   red    hot
2087                                                    8/8/2011    NOT A LEAK
       "EX 1006 1/2" CTS SDR-9 Cnsf-us-pw-G rfh U.P.
2088 Code ASTM F-876 F-8"                              11/12/2012   1/24/2019    1/2"   red    hot
     "POTABLE WATER/RADIANT HEATING/NO
2089 OXYGEN ABRRIER"                                   11/12/2012   1/29/2019    1/2"   red    hot
2090 15 feet                                           11/21/2012   11/21/2018   1/2"   red    hot
                  Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 1005 of 1053 PageID:
                                                       18570

                            G                              H            I           J       K      L
     NIBCO DURA-PEX PEX 1006 3/4" CTS SDR-9
     cNSFus-pw-rfh U.P. Code UPC ASTM F-876 F-
     877 F-1807 F-2159 100 PSI @ 180 F 160 PSI @
2091 73 F 10/15/09-                                    12/23/2009   12/30/2017    3/4"     red    hot
2092 "NIB"                                             11/11/2010     2/7/2016    1/2"     red    hot
2093 20 feet                                           11/11/2010    1/23/2019    3/4"     red    hot
2094                                                   3/27/2008     5/16/2017    1/2"     blue   cold

     "NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9
     cNSFus-pw-rfh U.P. Code ASTM F-876 F-877 F-
2095 1807 F-2159 100 PSI @ 180 F 160 PSI @ 73 F"        9/2/2009     5/26/2018    1/2"     red    hot
2096 55 feet                                            9/2/2009    11/28/2018    1/2"     blue   cold
2097                                                    8/8/2008    12/28/2016
2098                                                    8/8/2008     6/7/2017
2099                                                    8/8/2008    NOT A LEAK
2100                                                   9/16/2008    11/19/2013    3/4"     red    hot
2101 60 feet                                           9/16/2008     5/21/2018    1/2"     red    hot
     "NIBCO DURA-PEX PEX 1006 3/4" CTS SDR-9
     NSF-pw U.P. Code ASTM F-876 F-877 F-1807 F-
2102 2159"                                             9/16/2008     7/6/2018     3/4"     red    hot
2103                                                   10/6/2008     9/20/2011    1/2"
2104                                                   10/6/2008     3/12/2013    1/2"
2105   8/12/08-                                        10/6/2008     3/29/2014    3/4"     red    hot
2106   09/25/08-1 FB04-225-3-08 15 FEET                10/6/2008    10/20/2015    1/2"     blue   cold
2107                                                   10/6/2008    12/30/2015    1/2"     blue   cold
2108 90 FEET                                           10/6/2008      1/3/2016    1/2"     blue   cold
2109 100 FEET                                          10/6/2008     4/29/2016    1/2"     red    hot
     NIBCO DURA-PEX PEX 1006 3/4" CTS SDR-9 NSF-
     PW U.P. CODE ASTM F-876 F-877 F-1807 F-2159
2110 100 PSI @ 180 F 160 PS                            10/6/2008    12/25/2016    3/4"     red    hot
2111                                                   10/6/2008    NOT A LEAK
2112 60 feet                                           9/15/2008     1/27/2019    1/2"     blue   cold
2113 NIBCO DURA-PEX PEX 1006                           8/14/2008     9/25/2017    3/4"     red    hot

     DURA-PEX PEX 1006 1/2" CTS SDR-9 NSF-PW
     U.P. Code ASTM F-876 F-877 F-1807 F-2159 100
2114 PSI @ 180F 160 PSI @ 73 CSA B 137.5-97            8/14/2008    10/12/2017    1/2"     blue   cold

     DURA-PEX PEX 1006 1/2" CTS SDR-9 NSF-PW
     U.P. Code ASTM F-876 F-877 F-1807 F-2159 100
2115 PSI @ 180F 160 PSI @ 73 CSA B 137.5-97            8/14/2008    10/17/2017    1/2"     red    hot
2116 NIBCO DURA_P                                      8/14/2008    10/20/2017    1/2"     blue   cold
2117                                                   8/14/2008     5/30/2018    3/4"     red    hot
2118                                                   8/14/2008    NOT A LEAK
2119                                                   1/30/2008    11/21/2016
2120   20 feet                                         1/30/2008     11/8/2018    1/2"     blue   cold
2121                                                   1/30/2008
2122   100 feet                                        6/21/2011     7/7/2017      1/2"    blue   cold
2123                                                   3/31/2010    7/22/2013    unknown   red    hot
2124   12/02/09-2 FB04-263-1-09 75 feet                3/31/2010     4/27/2015     1/2"    blue   cold
2125   95 feet                                         3/31/2010    11/22/2015     3/4"    red    hot
2126   25 feet                                         3/31/2010     6/13/2017     3/4"    red    hot
2127                                                   3/31/2010     8/2/2017      1/2"    blue   cold
2128                                                   3/31/2010    NOT A LEAK
2129   45 feet                                         4/12/2010     1/15/2018    3/4"     red    hot
2130                                                   4/12/2010    7/31/2018      1"      blue   cold
       03/31/09-2 "NIBCO DURA-PEX PEX 1006 3/4"
       CTS SDR-9 cNSFus-pw-rfh U.P. Code ASTM F-
       876 F-877 F-1807 F-2159 100 PSI @ 180 F 160
       PSI @ 73 F CSA B 137.5 03/31/09-2 FR06-031-1-
2131   09 95 feet MADE IN USA"                         4/27/2009    1/20/2015     3/4"     red    hot
2132   65 FEET                                         2/19/2008    12/28/2015    1/2"     blue   cold
       "BCO DURA-PEX PEX 1006 3/4" CTS SDR-9 NSF-
       PW ASTM F-876 F-877 F-1807 F-2159…Code
2133   100 PSI @ 180 F 160"                            2/19/2008    4/2/2016      3/4"     red    hot
2134   95 feet                                         2/19/2008    7/18/2017     1/2"     blue   cold
                 Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 1006 of 1053 PageID:
                                                      18571

                            G                             H            I         J      K      L
2135                                                  2/19/2008    7/5/2018     1"     blue   cold
2136                                                   6/2/2008    3/31/2017    1"     blue   cold
     NIBCO DURA-PEX PEX 1006 3/4" CTS SDR-9 Cnsf
     us-pw-rfh-U.P. Code ASTM F-876 F-877 F-1807
2137 F-2159 100 PSI @ 180 F 160                       12/16/2009   10/5/2016    3/4"   red    hot
2138 NIBCO DURA-                                      12/16/2009   12/29/2016   1/2"   blue   cold
2139                                                  12/16/2009   1/27/2017    3/4"   red    hot
2140                                                  12/16/2009   4/15/2017    3/4"   red    hot
2141                                                  12/16/2009    5/2/2017    1/2"   blue   cold
2142                                                  12/16/2009   NOT A LEAK
     NIBCO DURA PEX PEX 1006 1/2" CTS SDR-9
     NSF…(illegible)…100 PSI @ 180 F 160 PSI @ 73
2143 F CSA B 137.5-97 UPC"                            8/26/2008    4/12/2015    1/2"   blue   cold
2144                                                  3/24/2009    9/17/2016    1/2"   blue   cold
2145 5 feet                                           3/24/2009    11/17/2016   3/4"   red    hot
2146 50 feet                                          3/24/2009     1/12/2017   1/2"   blue   cold
2147                                                   3/4/2009    7/20/2017    1/2"   red    hot
2148 NIBCO DURA                                        3/4/2009    7/30/2017    1/2"   red    hot
2149                                                   3/4/2009    NOT A LEAK
       "PEX PEX 1006 1/2" CTS SDR-9 NSF-PW ASTM F-
2150 876 F-877 F-1807 F-2159"                          5/8/2008    11/13/2015   1/2"   red    hot
2151 "NIBCO DURA-PEX PEX 1006…F1807"                   5/8/2008     3/12/2016   1/2"   red    hot
2152                                                   5/8/2008    12/20/2016   1/2"   blue   cold
2153                                                   5/8/2008     1/12/2018   1/2"   blue   cold
2154                                                   5/8/2008     5/17/2018   1/2"   blue   cold
2155                                                   5/8/2008
2156                                                  3/10/2009    5/14/2018    1/2"   red    hot
2157 01/25/08-2                                       4/10/2008     9/4/2015    3/4"   red    hot
       NSF-U.P. Code 100 PSI @180F 160 PSI @ 73 CSA
2158   B 137.5-97                                     4/10/2008    11/19/2016   3/4"   red    hot
2159                                                  4/10/2008     6/24/2017   1/2"   blue   cold
2160                                                  4/10/2008     6/28/2017   1/2"   red    hot
2161                                                  4/10/2008    11/19/2017   3/4"   red    hot
2162                                                  4/10/2008    NOT A LEAK
2163   90 feet                                        10/28/2009     5/8/2018   1/2"   blue   cold
2164                                                  10/28/2009    10/2/2018   1/2"   blue   cold
2165   "NIBCO DURA"                                   10/28/2009   12/23/2018   1/2"   blue   cold
2166   "NIBCO DURA-PEX PEX"                           10/28/2009    1/10/2019   1/2"   blue   cold
2167   06/08/09/1 FR04-080-2-09 5 feet                7/23/2009    10/30/2015   1/2"   red    hot
2168                                                  7/23/2009     1/1/2018    3/4"   red    hot
2169   10 feet                                        7/23/2009      1/2/2018   1/2"   red    hot
2170                                                  7/23/2009    NOT A LEAK
2171 NIBCO DURA_P                                      8/7/2008     8/10/2016   1/2"   blue   cold
     7/28/08-2 "NIBCO DURA-PEX PEX 1006 1/2"
     CTS SDR-9 NSF-PW U.P. Code ASTM F-876 F-
     877 F-1807 F-2159 100 PSI @ 180 F 160 PSI @
2172 73 F CSA B 137.5-97                              4/17/2008    11/27/2016   1/2"   blue   cold
2173                                                  4/17/2008     3/9/2017    3/4"   red    hot
2174                                                  4/17/2008     8/13/2017   1/2"   blue   cold
2175                                                  4/17/2008    10/15/2017    1"    blue   cold
2176                                                  4/17/2008    NOT A LEAK
     07/28/08-2 "NIBCO DURA-PEX PEX 1006 1/2"
     CTS SDR-9 NSF-PW U.P. Code ASTM F-876 F-
     877 F-1807 F-2159 100 PSI @ 180 F 160 PSI @
     73 F CSA B 137.5-97 UPC 07/28/08-2 FR04-108-
2177 2-08"                                            9/28/2008    1/28/2015    1/2"   red    hot
2178 07/29/08-1 FR06-127-3-08                         9/28/2008    3/15/2015    3/4"   red    hot
     "NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9
     NSF-PW U.P. Code ASTM F-876 F-877 F-1807 F-
2179 2159 100 PSI"                                    9/28/2008    3/28/2017    1/2"   red    hot
2180                                                  9/28/2008    5/29/2017    1/2"   blue   cold
2181                                                  9/28/2008    NOT A LEAK
2182 20 feet                                          6/15/2009    5/19/2017    1/2"   red    hot
2183 65 feet                                          6/15/2009    6/23/2017    1/2"   blue   cold
2184 "R06-031-1-09 30 feet MADE IN USA"               6/15/2009    12/4/2018    3/4"   red    hot
                 Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 1007 of 1053 PageID:
                                                      18572

                            G                            H            I         J      K      L
     "PEX 1006 3/4" CTS SDR-9 cNSFus pw-G rfh U.P.
     Code ASTM F-876 F-877 F-1807 F-2159 100 PSI
     @ 180 F 160 PSI @ 73 F UPC CSA B 137 5-97
2185 11/23/11-2"                                     5/10/2013    4/27/2018    3/4"   red    hot
2186                                                 5/10/2013    5/18/2018    3/4"   red    hot
       "NIBCO PEX PEX 1006 3/4" CTS SDR-9 cNSFus
2187 pw-G rfh U.P. Code ASTM F-876 F"                5/10/2013    5/27/2018    3/4"   red    hot
2188                                                 5/10/2013
2189                                                 6/19/2008     12/1/2014   1/2"   blue   cold
2190                                                 6/19/2008    11/21/2015   3/4"   red    hot
2191                                                 6/19/2008     1/17/2016   1/2"   blue   cold
2192                                                 6/19/2008     4/7/2016    1/2"   blue   cold
2193 50 feet                                         6/19/2008    10/30/2016   1/2"   red    hot

       NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9 NSF-
2194 PW U.P. Code ASTM F-87 F-877 F-1807 F-2159      6/19/2008    11/3/2016    1/2"   BLue   cold
     NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9 NSF-
     PW U.P. Code ASTM F-87 F-877 F-1807 F-2159
2195 100 PSI @ 180                                   6/19/2008     1/8/2017    1/2"   blue   cold
2196                                                 6/19/2008    NOT A LEAK
2197                                                 2/28/2009     7/3/2017    1"     blue   cold
     "F-876 F-877 F-1807 F-2159 NSF-U.P. Code 100
     PSI @ 180 F 160 PSI @ 73 F CSA B 137.5-97
2198 UPC…."                                           4/4/2008    9/3/2015     1/2"   blue   cold
2199                                                  4/4/2008    3/12/2016    1/2"   red    hot
       NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9 NSF-
2200   PW ASTM F-876 F-877 F                          4/4/2008    9/15/2017    1/2"   red    hot
2201                                                  4/4/2008    9/22/2017    1/2"   blue   cold
2202                                                  4/4/2008    NOT A LEAK
2203   03/06/08-1 FB04-041-4-08                       4/3/2008    9/10/2015    1/2"   blue   cold
2204                                                  4/3/2008    9/20/2016    1/2"   blue   cold
2205                                                  4/3/2008     6/5/2017    3/4"   red    hot
2206                                                  4/3/2008    NOT A LEAK
2207 40 feet                                          9/8/2009    12/29/2016   3/4"   red    hot
2208 "NIBCO DURA-P"                                   9/8/2009     4/2/2018    1/2"   blue   cold
     CO PED PEX 1006 3/4" CTS SDR-9 cNSFus pw-G
     rfh U.P. Code ASTM F-876 F-877 F-1807 F-2159
2209 100 PSI @ 180F @ 73                             3/23/2012    10/8/2017    3/4"   red    hot

       "NIBCO PEX PEX 1006 3/4" CTS SDR-9 cNSFus
2210   pw-G rfh U.P. Code ASTM F-876 F-877 F-1807"   3/23/2012    11/24/2018   3/4"   red    hot
2211   25 feet                                       3/23/2012    12/19/2018   3/4"   red    hot
2212                                                 5/21/2008     6/30/2014   1/2"   red    hot
2213                                                 5/21/2008     8/18/2014   1/2"   red    hot
2214   05/01/08-2 FB04-056-4-08                      5/21/2008     3/16/2015   1/2"   blue   cold
2215   04/23/08-2 FB04-082-4-08 85 FEET              5/21/2008      5/2/2015   1/2"   blue   cold
2216   "NIBCO DURA P"                                5/21/2008     5/17/2015   1/2"   red    hot
2217   04/23/08-2 FB04-082-4-08 95 FEET              5/21/2008     10/9/2015   1/2"   blue   cold
2218   NIBCO DURA-PEX PEX 1006                       5/21/2008      9/5/2016   1/2"   blue   cold
2219                                                 5/21/2008     9/10/2016   1/2"   blue   cold
2220                                                 5/21/2008    10/29/2016   1/2"   red    hot
2221                                                 5/21/2008    10/31/2016   1/2"   red    hot
2222                                                 5/21/2008    12/10/2016   1/2"   blue   cold
2223                                                 5/21/2008    12/28/2016   3/4"   red    hot
2224   35 feet                                       5/21/2008      1/5/2017   1/2"   blue   cold
2225                                                              NOT A LEAK
2226   FB04-110-4-08 60 FEET                         6/10/2008    10/29/2015   1/2"   blue   cold
2227   85 FEET                                       6/10/2008      1/1/2016   3/4"   red    hot
2228   15 feet                                       6/10/2008     5/26/2017   3/4"   red    hot
2229                                                 6/10/2008    NOT A LEAK

     "ATER/RADIANT HEATING/NO OXYGEN
     BARRIER ASTM F-876 F-877 F-1807 F-2159 CSA
2230 B 137.5 80 PSI @ 200 F 100 PSI @ 180 F 16"      11/21/2012   5/18/2018    1/2"   red    hot
2231                                                 11/21/2012
2232 60 feet                                         4/21/2009     6/9/2017    1/2"   red    hot
               Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 1008 of 1053 PageID:
                                                    18573

                            G                             H            I         J      K      L
2233                                                   4/21/2009   8/31/2017    1"
2234                                                   4/21/2009   NOT A LEAK
       "NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9
2235 cNSFus-pw" "90 feet MADE IN USA"                  11/4/2009   7/25/2018    1/2"   red    hot
     "DURA-PEX PEX 1006 1/2" CTS SDR-9 cNSFus-
     pw-rfh U.P. Code ASTM F-876 F-877 F-1807 F-
     2159 100 PSI @ 180 F 160 PSI @ 73 F CSA B
2236 137.5 03/31/09-1 FR"                              11/4/2009   11/25/2018   1/2"   red    hot

       4/10/08-1 "NIBCO DURA-PEX PEX 1006 1/2"
       CTS SDR-9 NSF-PW ASTM F-876 F-877 F-1807 F-
       2159 NSP-U.P. Code 100 PSI @180 F 160 PSI @
       73 F symbol CSA B 137.5 - 97 upc symbol
2237   04/10/08-1 FB04-086-08 70 FEET"                 5/19/2008   4/9/2014     1/2"   blue   cold
2238   04/10/08-1 FB04-086-08                          5/19/2008   3/13/2015    1/2"   blue   cold
       "NIBCO DURA-PEX PEX 1006 1/2"CTS SDR-9 NSF-
       PW ASTM F-876 F-877 F-1807 F-2159 NSF-U.P.
       Code 100 PSI @ 180 F 160 PSI @ 73 F CSA B
2239   137.5-97"                                       5/19/2008   10/3/2015    1/2"   blue   cold
2240   FB08-022-2-08 90 FEET                           5/19/2008   10/4/2015     1"    blue   cold
2241                                                   5/19/2008   3/16/2016    1/2"   blue   cold
2242 80 feet                                           5/19/2008   3/16/2016    1/2"   red    hot
2243                                                   5/19/2008    4/9/2016    1/2"   red    hot
2244                                                   5/19/2008   5/13/2016    1/2"   blue   cold
2245                                                   5/19/2008   NOT A LEAK

2246 "22/10-1 FB04-074-2-10 90 FEET MADE IN USA"       6/14/2010    3/7/2018    1/2"   blue   cold

2247 "NIBCO….FB04-287-2-11 30 feet MADE IN USA         6/14/2010   12/22/2018   1/2"   blue   cold
2248                                                   6/15/2009   11/27/2017    1"    blue   cold
2249                                                   6/15/2009   NOT A LEAK
       "NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9
2250   cNSFus-pw-rfh U.P. Code ASTM"                   9/25/2009   11/28/2015   1/2"   red    hot
2251   "75 feet MADE IN USA"                           9/25/2009    4/16/2018   1/2"   red    hot
2252   "feet MADE IN USA"                              9/25/2009     9/5/2018   1/2"   red    hot
2253   40 FEET                                         7/15/2011   12/22/2015   1/2"   red    hot
2254   25 FEET                                         7/15/2011    2/13/2016   1/2"   red    hot
2255                                                   7/15/2011    3/10/2016   1/2"   red    hot
2256                                                   7/15/2011    3/18/2016   1/2"   red    hot
2257                                                   7/15/2011    4/1/2016    1/2"   red    hot
2258   "DE IN USA"                                     7/15/2011     4/3/2016   3/4"   red    hot
2259   50 FEET                                         7/15/2011    4/10/2016   3/4"   red    hot
       "NIBCO PEX PEX 1006 3/4" CTS SDR-9 cNSFus-
       pw-G rfh U.P. Code ASTM F-876 F-877 F-1807 F-
2260   2159 10"                                        7/15/2011   4/14/2016    3/4"   red    hot
2261   45 Feet                                         7/15/2011    6/2/2016    1/2"   red    hot
2262   55 Feet                                         7/15/2011   6/15/2016    3/4"
       CTS SDR-9 cNSFus pw-G rfh U.P. Code ASTM F-
       876 F-877 F-1807 F-2159 100 PSI @ 180 F 160
2263   PSI @ 73 F                                      7/15/2011   6/28/2016    3/4"   red    hot

     NIBCO PEX PEX 1006 3/4" CTS SDR-9 cNSFus pw-
     G rfh U.P. Code ASTM F-876 F-877 F-1807 F-
2264 2159 100 PSI @ 180 F 160 PSI @ 73 F               7/15/2011   6/29/2016    3/4"   red    hot
2265 40 Feet                                           7/15/2011   6/30/2016    3/4"   red    hot

       NIBCO PEX PEX 1006 3/4" CTS SDR-9 cNSFus PW-
2266 6 rfh U.P. Code ASTM F-876 F-8                    7/15/2011   7/18/2016    3/4"   red    hot
2267                                                   7/15/2011   8/14/2016    3/4"   red    hot

     " NIBCO PEX PEX 1006 1/2" CTS SDR-9 cNSF us
     pv-6 G rfh U.P. Code ASTM F-876 F-877 F-1807
2268 F-2159 100 PSI @ 180 F 160 PSI @ 73 F"            7/15/2011   8/20/2016    1/2"   red    hot
2269                                                   7/15/2011   9/18/2016    1/2"   red    hot
2270                                                   7/15/2011   9/26/2016    3/4"   red    hot
2271                                                   7/15/2011   9/27/2016    1/2"   red    hot
                 Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 1009 of 1053 PageID:
                                                      18574

                            G                            H            I         J      K      L
2272                                                 7/15/2011    NOT A LEAK
2273                                                  8/2/2013    3/23/2017    1/2"   red    hot
2274                                                  8/2/2013     9/8/2017    3/4"   red    hot
2275                                                  8/2/2013    7/30/2018    1/2"   red    hot
2276 "eet MADE IN USA"                                8/2/2013     8/3/2018    1/2"   red    hot
2277                                                  8/2/2013
2278                                                 5/31/2011    12/15/2018   3/4"   red    hot
     NIBCO DURA-PEX PEX 1006 3/4" CTS SDR-9 Cnsf
2279 US PW-G rfh U.P. Co                             10/12/2011   12/10/2016   3/4"   red    hot
2280 65 FEET                                         10/12/2011     1/5/2017   3/4"   red    hot
2281                                                 10/12/2011    2/13/2017   3/4"   red    hot

     NIBCO DURA-PEX PEX 1006 3/4" CTS SDR-9
     cNSFus-pw-rfh U.P. Code UPC ASTM F-876 F-
2282 877 F-1807 F-2159 100 PSI @180 160 PSI @ 73     10/12/2011   2/25/2017    3/4"   red    hot
2283 CSA B 137.5-97                                  10/12/2011    3/11/2017   3/4"   red    hot
2284                                                 10/12/2011   NOT A LEAK
2285 NIBCO PEXPEX 1006 1/2                            2/3/2012    10/19/2017   1/2"   red    hot
2286 85 FEET                                          3/9/2010    2/22/2016    3/4"   red    hot
2287                                                  3/9/2010    4/14/2016    1/2"   red    hot
       "NIBCO DURA-PEX PEX 1006 3/4" PEX CTS SDR-
2288 9 NSF-PW ASTM F-876 F-877 F-18"                  3/9/2010    5/14/2016    3/4"   red    hot
     "NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9
2289 ASTM F-876 F-877 F-18"                           3/9/2010    8/21/2016    1/2"   red    hot
     PEX PEX 1006 3/4" CTS SDR-9 ASTM F-876 F-877
2290 F1807 F-2159 100 PSI @ 160 PSI @ 73              3/9/2010     9/26/2016   3/4"   red    hot
2291                                                  3/9/2010    10/18/2016   3/4"   red    hot
2292 B137.5-97                                        3/9/2010    11/25/2016   3/4"   red    hot
       NIBCO DURA-PEX PEX 1006 3/4" CTS SDR-9 NSF
2293 PW ASTM F-876 F-877 F                            3/9/2010    12/3/2016    3/4"   red    hot
2294 NIBCO DURA                                       3/9/2010    12/5/2016    3/4"   red    hot
       NIBCO PEX PEX 1006 3/4" CTS SDR-9 NSFPW
2295 ASTM                                             3/9/2010    12/11/2016   3/4"   red    hot
2296                                                  3/9/2010    12/26/2016   3/4"   red    hot
2297                                                  3/9/2010     1/15/2017   3/4"   red    hot
2298                                                  3/9/2010    NOT A LEAK
     "NIBCO PEX PEX 1006 3/4" CTS SDR-9 cNSFus
     pw-G rfh U.P. Code ASTM f-876 F-877 F-1807 F-
     2159 100 PSI @ 180 F 160 PSI @ 73 F UPC CSA
2299 B 137.5-97 05/25/11-1"                          6/23/2011     5/12/2015   3/4"   red    hot
2300                                                 6/23/2011     1/6/2016    3/4"   red    hot
2301   25 feet                                       6/23/2011     2/14/2016   3/4"   red    hot
2302                                                 6/23/2011     3/7/2016    3/4"   red    hot
2303                                                 6/23/2011     4/28/2016   3/4"   red    hot
2304   "PEX 100"                                     6/23/2011     8/21/2016   1/2"   red    hot
2305   30 feet                                       6/23/2011     11/1/2016   3/4"   red    hot
2306                                                 6/23/2011    12/18/2016   3/4"   red    hot
2307                                                 6/23/2011     2/12/2017   1/2"   red    hot
2308                                                 6/23/2011    NOT A LEAK
2309   "NIBCO DURA_PEX"                              11/30/2009   11/14/2015   3/4"   red    hot
2310   15 feet                                        6/1/2012     2/28/2017   1/2"   red    hot
2311                                                 10/21/2011    6/2/2018    1/2"   red    hot
2312   "NIBCO PEX PEX 1006 1/2"                      10/21/2011     6/6/2018   1/2"   blue   cold
2313   20 feet                                       10/21/2011    6/17/2018   1/2"   blue   cold

2314 "1-1 FR06-151-3-11 10 feet MADE IN USA"         10/21/2011   12/23/2018   3/4"   red    hot
2315 90 feet                                         10/21/2011   12/23/2018   1/2"   blue   cold
     "NIBCO DURA-PEX PEX 1006 CTS SDR-9 cNSFus-
     pw-rfh U.P. Code ASTM F-876 F-877 F-1807 F-
2316 2159 100 PSI @ 180 F 160"                       9/29/2009     9/8/2015    1/2"   blue   cold
     NIBCO DURA-PEX PEX 1006 3/4" CTS SDR-9
2317 cNSFus-PW-r fh U.P.                             9/29/2009     8/12/2016   3/4"   red    hot
2318 "NIBCO-DURA P"                                  9/29/2009    11/28/2018   3/4"   red    hot
2319                                                  8/4/2011    11/30/2017   3/4"   red    hot
2320 30 feet                                          8/4/2011     2/12/2018   3/4"   red    hot
                 Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 1010 of 1053 PageID:
                                                      18575

                            G                            H            I         J      K      L

     "NIBCO PEX PEX 1006 3/4" CTS SDR-9 cNSFus
     pw-G rfh U.P. Code ASTM F-876 F-877 F-1807 F-
2321 2159 100 PSI @ 180 F 160 PSI @ 73"               8/4/2011    4/22/2018    3/4"   red    hot
2322 80 feet                                          8/4/2011    4/28/2018    3/4"   red    hot
2323                                                  8/4/2011    5/12/2018    3/4"   red    hot
2324                                                  8/4/2011    NOT A LEAK
       "B 137 5-97 UPC 08/10/08-1 FR06-….3-3-08 35
2325 FEET"                                            3/7/2012    9/6/2018     3/4"   red    hot
2326                                                  3/7/2012    1/9/2019     3/4"   red    hot
2327                                                  5/9/2012    4/11/2017    3/4"   red    hot

     NIBCO PEX PEX 1006 3/4" CTS SDR-9 cNSFus
     pw-G Code ASTM F-876 F-877 F-1807 F-2159
2328 100 PSI @ 180 F 160 PSI @ 73 F                  4/20/2011    3/16/2017    3/4"   red    hot
     PEX 1006 3/4" CTS SDR-9 NSF-PW ASTM F-876 F-
2329 877 F-1807 F-2159 100 PSI @ 180                 4/20/2011    5/29/2017    3/4"   red    hot
2330                                                 4/20/2011    11/4/2017    3/4"   red    hot
2331                                                 4/20/2011    NOT A LEAK

     "NIBCO PEX PEX 1006 1/2" CTS SDR-9 cNSFus
     pw-G Code ASTM F-876 F-877 F-1807 F-2159
2332 100 PSI @ 180 F 160 PSI @ 73 F"                 7/20/2012    9/25/2014    1/2"   red    hot
     NIBCO PEX PEX 1006 3/4" CTS SDR-9 cNSFus pw-
2333 G rfh U.P.                                      7/20/2012    12/6/2017    3/4"   red    hot
     NIBCO PEX PEX 1006 1/2" CTS SDR-9 cNSFus pw-
     G rfh U.P. Code ASTM F-876 F-877 F-1807 F-
2334 2159 100 PSI                                    7/20/2012    1/19/2018    1/2"   red    hot
2335                                                 7/20/2012    7/6/2018     3/4"   red    hot
2336 85 feet                                         7/20/2012     1/4/2019    3/4"   red    hot
2337                                                 10/28/2008   3/17/2018     1"    blue   cold
2338 60 feet                                         3/18/2009    1/11/2016    3/4"   red    hot
     "NIBCO DURA-PEX PEX 1006 3/4" CTS SDR-9
     cNSFus pw-G rfh U.P. Code ASTM F-876 F-877 F-
2339 1807 F-2159 100 PSI @ 180 F"                    12/2/2010    10/16/2018   3/4"   red    hot
2340                                                 12/2/2010     11/5/2018   3/4"   red    hot
2341                                                 12/2/2010     1/1/2019    3/4"   red    hot
2342   25 feet                                       4/20/2011     1/18/2019   1/2"   red    hot
2343   NIBCO                                         3/19/2008      7/5/2016   1/2"   red    hot
2344   55 Feet                                       3/19/2008     7/14/2016   1/2"   blue   cold
2345   25 Feet                                       3/19/2008     7/14/2016   1/2"   red    hot
2346                                                 3/19/2008     7/15/2016   1/2"   blue   cold
2347   90 Feet                                       3/19/2008     7/30/2016   1/2"   blue   cold
2348   30 FEET                                       3/19/2008     8/15/2016   1/2"   blue   cold
2349   NIBCO DURA-P                                  3/19/2008    11/10/2016   1/2"   red    hot
2350   160 PSI @73 CSA B 137.5 5-97                  3/19/2008    11/10/2016   3/4"   red    hot
2351                                                 3/19/2008    NOT A LEAK
2352                                                 1/31/2008     11/2/2015    1"    blue   cold
2353                                                 4/29/2008     9/1/2013    1/2"   blue   cold
2354                                                 4/29/2008    10/19/2013   1/2"   red    hot
2355                                                 4/29/2008    10/27/2014   3/4"   blue   cold
     04/24/08-1 "NIBCO DURA-PEX PEX 1006 1/2"
     CTS SDR-9 NSF-PW ASTM F-876 F-877 F-1807 F-
     2159 NSF-U.P. Code 100 PSI @ 180 F 160 PSI
     @ 73 F CSA B 137.5-97 UPC 04/24/08-1 FR04-
2356 064"                                            4/29/2008    12/1/2014    1/2"   red    hot
2357 04/24/08-1 FB04-092-4-08                        4/29/2008     3/2/2015    1/2"   blue   cold
2358 04/24/08-1 FR04-064-1-08 15 FEET                4/29/2008     5/22/2015   1/2"   red    hot
2359                                                 4/29/2008    6/25/2015    3/4"   red    hot
2360 45 Feet                                         4/29/2008    11/19/2015   1/2"   red    hot
2361 90 FEET                                         4/29/2008     2/27/2016   1/2"   red    hot
2362 90 Feet                                         4/29/2008     5/1/2016    1/2"   blue   cold

2363 NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9 NSF-     4/29/2008    6/12/2016    1/2"   blue   cold
2364                                                 4/29/2008    6/13/2016    1/2"   blue   cold
2365 85 Feet                                         4/29/2008    6/17/2016    1/2"   blue   cold
                 Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 1011 of 1053 PageID:
                                                      18576

                            G                            H            I         J      K      L
     NIBCO DURA-PEX PEX 1006 3/4" CTS SDR-9 NSF-
2366 PW ASTM F-876 F-877 F-1807 F-215                 4/29/2008    9/16/2016   3/4"   red    hot
2367 45 feet                                          4/29/2008    3/28/2017   1/2"   blue   cold
2368                                                  4/29/2008   NOT A LEAK
2369                                                  6/27/2011   10/13/2017   3/4"   red    hot
2370 40 feet                                          7/23/2010    9/30/2017   1/2"   red    hot
       NIBCO DURA-PEX PEX 1006 3/4" CTS SDR-9
2371 cNSFus pw-G rfh U.P. Code ASTM                   7/23/2010   11/10/2017   3/4"   red    hot
2372 80 feet                                          7/23/2010   12/19/2017   3/4"   red    hot

     NIBCO DURA-PEX PEX 1006 3/4" CTS SDR-9
     cNSFus pw-G rfh U.P. Code ASTM F-876 F-877 F-
2373 1807 F-2159 100 PSI @ 180F 160 PSI @ 73F         7/23/2010   12/25/2017   3/4"   RED    hot
2374 8 feet                                           7/23/2010   12/30/2017   3/4"   red    hot
2375                                                  7/23/2010   NOT A LEAK
2376 "NIBCO DURA-PEX PEX 10"                          9/15/2009    6/21/2018   1/2"   red    hot
2377 40 feet                                          2/20/2009   11/17/2018   1/2"   red    hot
2378                                                  8/25/2011    12/7/2018   3/4"   red    hot

     "NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9
     NSF-PW ASTM F-876 F-877 F-1807 F-2159 NSF-
2379 PW Code 100 PSI @ 180 F 100 PSI@"                6/12/2008   1/15/2014    1/2"   blue   cold
     "NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9
2380 NSF-PW ASTM"                                     6/12/2008    8/16/2014   1/2"   red    hot
2381                                                  6/12/2008    9/23/2014   1/2"   blue   cold
2382   "NIBCO DURA-PEX"                               6/12/2008    11/8/2014   1/2"   red    hot
2383                                                  6/12/2008   12/26/2014   1/2"   red    hot
2384   "NIBCO"                                        6/12/2008    1/22/2015   1/2"   blue   cold
2385   25 feet                                        6/12/2008    1/17/2017   1/2"   blue   cold
2386                                                  6/12/2008   NOT A LEAK
2387                                                   2/1/2008    9/5/2015     1"    blue   cold
2388   55feet                                          2/1/2008    6/22/2017   1/2"   red    hot
2389                                                   6/9/2011   12/11/2017   3/4"   red    hot
2390                                                  7/16/2008    9/23/2014   1/2"   blue   cold
       06/09/08-2 "NIBCO DURA-PEX PEX 1006 1/2"
       CTS SDR-9 NSF-PW U.P. Code ASTM F-876 F-
       877 F-1807 F-2159 100 PSI @ 180 F 160 PSI @
       73 F CSA B 137.5-97 UPC 06/09/08-2 FB04-097-
2391   4-08 100 FEET"                                 7/16/2008   1/13/2015    1/2"   blue   cold
2392   70 FEET                                        7/16/2008   11/9/2015    1/2"   blue   cold
2393   100 Feet                                       7/16/2008   7/18/2016    1/2"   blue   cold
       NIBCO DURA-PEX PEX 1006 1/2" CTS DR-9 NSF-
2394   PW U.P.                                        7/16/2008    8/3/2016    1/2"   blue   cold
2395                                                  7/16/2008    6/8/2017    1/2"   red    hot
2396                                                  7/16/2008    6/8/2017    1/2"   blue   cold
2397   75 feet                                        7/16/2008     7/8/2017   1/2"   blue   cold
2398   30 feet                                        7/16/2008    7/11/2017   1/2"   red    hot
2399                                                  7/16/2008    7/11/2017   1/2"   blue   cold
2400                                                  7/16/2008   NOT A LEAK
2401                                                  3/11/2010    9/22/2017   1/2"   red    hot
2402                                                  3/11/2010    8/31/2018   1/2"   red    hot
2403                                                  9/16/2009    9/2/2014    1/2"   blue   cold
2404   "NIBCO DURA-PEX PEX 1006 1/2" CTS S"           9/16/2009    1/26/2015   1/2"   red    hot
2405   "NIBCO DURA-PEX PEX 1006…73 F"                 9/16/2009     3/4/2016   1/2"   blue   cold
2406                                                  9/16/2009    8/10/2016   1/2"   blue   cold
2407                                                  9/16/2009    10/2/2016   1/2"   blue   cold
2408                                                  9/16/2009   NOT A LEAK
2409                                                  6/24/2008    8/20/2016   1/2"   blue   cold
2410                                                  6/24/2008   10/31/2016   1/2"   blue   cold
2411 50 feet                                          6/24/2008    12/5/2016   1/2"   red    hot
2412 70 feet                                          6/24/2008    3/27/2017   1/2"   blue   cold
     NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9 NSF-
     PW ASTM F-876 F-877 F-1807 F-2159 NSF-U.P.
2413 CO                                               6/24/2008   7/28/2017    1/2"   blue   cold
2414                                                  6/24/2008   NOT A LEAK
2415 70 feet                                          9/20/2012   8/25/2017    1/2"   red    hot
                 Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 1012 of 1053 PageID:
                                                      18577

                             G                            H            I         J      K      L
2416                                                  10/9/2009     5/1/2018    3/4"   red    hot
2417   NIBCO PEX PEX 1006 3/4" CTS SD                 12/21/2011   11/27/2016   3/4"   red    hot
2418                                                  12/21/2011   2/11/2017    3/4"   red    hot
2419   30 feet made in usa                            12/21/2011    3/15/2017   3/4"   red    hot
2420                                                  12/21/2011   NOT A LEAK
2421   03/11/08-1   FB04-045-4-08                     4/21/2008     5/13/2014   1/2"   blue   cold
2422   03/19/08-2   FR04-041-1-08                     4/21/2008     3/2/2015    1/2"   red    hot
2423   04/03/08-2   FB04-073-4-08                     4/21/2008     4/10/2015   1/2"   blue   cold
2424   04/03/08-2   FB04-073-4-08 25 FEET             4/21/2008     6/11/2015   1/2"   blue   cold

     "NIBCO DURA-PEX PEX 1006 3/4" CTS SDR-9
     NSF-PW ASTM F-876 F-877 F-1807 F-2159 NSF-
     U.P. Code 1-- PSI @ 180 F 160 PSI @ 73 F CSA B
2425 137.5-97 UPC 03/25/08-2"                         4/21/2008    7/1/2015     3/4"   red    hot
2426                                                  4/21/2008    9/11/2017     1"    blue   cold
2427                                                  4/21/2008
2428                                                  6/19/2008     2/3/2014    1/2"   red    hot
2429 see picture                                      6/19/2008     5/8/2014    1/2"   blue   cold

       3/19/08-2 "F-877 F-1807 F-2159 NSF-U.P. Code
       100 PSI @ 180 F 160 PSI @ 73 F CSA b137.5-97
2430   UPC 03/19/08-2 FR04-041-?-08 30 FEET"          6/19/2008    5/28/2014    1/2"   red    hot
       "NIBCO DURA-PEX PEX 1006 3/4" CTS SDR-9
       NSF-PW ASTM F-876 F-877 F-1807 F-2159 NSF-
       U.P. Code 100 PSI @ 180 F 160 PSI @ 73 F CSA
2431   B 137.5-97 UPC 05/20/"                         6/19/2008    9/23/2014    3/4"   red    hot
2432   05/20/08-1 FR06-080-3-08                       6/19/2008    3/30/2015    3/4"   red    hot
2433   05-27-08-2 FB04-119-2-08 65 FEET               6/19/2008     7/6/2015    1/2"   blue   cold
2434   70 feet                                        6/19/2008    3/31/2016    3/4"   red    hot
2435   80 Feet                                        6/19/2008    5/17/2016    1/2"   blue   cold
2436   85 Feet                                        6/19/2008    7/28/2016    3/4"   red    hot
       NIBCO DURA-PEX PEX 1006 1/2 CTS SDR-9
       cNSFus-pw-rfh U.P. Code UPC ASTM F-876 F-
       877 F-1807 F-2159 100 PSI @ 130F @ 73 CSA B-
2437   137.5-97                                       6/19/2008    1/31/2017    1/2"   blue   cold
2438   NIBCO DURA-PEX PEX 100 3/4" CTS SDR-9          6/19/2008    2/11/2017    3/4"   red    hot
2439                                                  6/19/2008    3/14/2017    1/2"   blue   cold
2440                                                  6/19/2008    NOT A LEAK
2441 20 feet                                          6/26/2008    7/10/2017    3/4"   red    hot
     NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9 NSF-
2442 PW U.P. Code ASTM F-876 F-877                    6/26/2008    7/14/2017    1/2"   blue   cold
2443                                                  6/26/2008    9/18/2017    3/4"   red    hot
2444                                                  6/26/2008    NOT A LEAK
2445   95 feet                                        10/24/2011   2/13/2016    3/4"   red    hot
2446                                                  10/24/2011    1/8/2017    3/4"   red    hot
2447                                                  10/24/2011   1/29/2017    3/4"   red    hot
2448   85 feet                                        10/24/2011    6/4/2017    1/2"   blue   cold
2449   80 feet                                        10/24/2011   6/19/2017    1/2"   blue   cold
2450   75 feet                                        10/24/2011    7/4/2017    1/2"   blue   cold
2451                                                  10/24/2011   7/12/2017    3/4"   red    hot
2452                                                  10/24/2011   NOT A LEAK
2453   30 fe                                          4/24/2008    9/13/2017    1/2"   blue   cold
2454                                                  4/24/2008    9/18/2017    1/2"   blue   cold
2455                                                  4/24/2008    NOT A LEAK

     "O DURA PEX PEX 1006 1/2" CTS SDR-9 NSF-PW
     ASTM F-876 F-877 F-1807 F-2159 NSF-U.P. Code
2456 100 PSI @ 180 F 160 PSI @ 73 F"                  4/21/2008    2/20/2018    1/2"   red    hot
2457 "NIBCO DURA-"                                    4/21/2008     5/1/2018    1/2"   blue   cold
     "NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9
     NSF-pw ASTM F-876 F-877 F-1807 F-2159 NSF-
     U.P. Code 100 PSI @ 180 F 160 PSI 73 F CSA B
2458 137 5-97 UPC"                                    4/21/2008     7/3/2018    1/2"   blue   cold
2459                                                  8/11/2008    10/15/2017   1/2"   blue   cold
2460 20 feet                                          8/11/2008     1/1/2018    1/2"   blue   cold
2461 50 feet                                          8/11/2008     2/11/2018   1/2"   blue   cold
                 Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 1013 of 1053 PageID:
                                                      18578

                            G                            H            I         J      K      L
2462   60 feet                                        8/11/2008   10/20/2018   1/2"   blue   cold
2463   "-2-08 30 feet"                                8/11/2008   11/11/2018   1/2"   red    hot
2464   40 feet                                        8/11/2008   12/26/2018   1/2"   red    hot
2465   see picture                                    7/17/2008    4/8/2014    1/2"   red    hot
2466   05/21/08-2 FB04-116-3-08                       7/17/2008    10/4/2014   1/2"   blue   cold
2467                                                  7/17/2008   7/13/2015

       NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9 NFS-
2468 PW ASTM F-876 F-877 F-1807 F-2159 MS             7/17/2008   9/29/2016    1/2"   blue   cp
     NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9 NFS-
2469 PW ASTM F-876                                    6/4/2010    10/15/2016   1/2"   blue   cold
2470 60 feet                                          6/4/2010    12/22/2016   1/2"   blue   cold
2471                                                  6/4/2010    NOT A LEAK
       NIBCO DURA-PEX PEX 1006 3/4" CTS SDR-9 NSF-
2472 PW ASTM F-876                                    6/11/2008    6/18/2017   3/4"   red    hot
2473                                                  6/11/2008    1/9/2019     1"    blue   cold
2474                                                  6/26/2008    4/4/2013
2475                                                  6/26/2008    8/10/2013   1/2"   blue   cold
2476                                                  6/26/2008   10/17/2014   1/2"   blue   cold
     NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9 NSF-
     PW F-876 F-877 F-1807 F-2159 NSF-U.P. Code
     100 psi @ 180 F 160 PSI @ 73 F CSA B 137.5-97
2477 UPC"                                             6/26/2008   11/15/2014   1/2"   red    hot
2478 04/28/08-1 FR06-059-1-08                         6/26/2008    3/2/2015    3/4"   red    hot
2479 05/21/08-2 FB04-118-2-08                         6/26/2008    4/16/2015   1/2"   blue   cold

     "NIBCO DURA-PEX Pex 1006 3/4" CTS SDR-9
     NSF-PW ASTM F-876 F-877 F-1807 F-2159 Cide
     100 PSI @ 180 F 160 PSI @ 73 F …137.5-97 UPC
2480 04/28/08-1 FR06-059-1-08 90 FEET"                6/26/2008   4/28/2015    3/4"   red    hot
2481 05/21/08-2 FB04-118-2-08 70 FEET                 6/26/2008   8/19/2015    1/2"   blue   cold
2482 04/28/08-1 FR06-059-1-08 85 FEET                 6/26/2008   9/16/2015    3/4"   red    hot

       "NIBCO DURA-PEX PEX 1006 3/4" CTS SDR-9
2483 NSF-PW ASTM F-876 F-877 F-1807 F-2159"           6/26/2008   9/18/2015    3/4"   red    hot
       "DURA-PEX PEX 1006 1/2" CTS SDR-9 NSF-PW
       U.P. Code ASTM F-876 F-877 F-1807 F-2159 100
2484   PSI @ 180 F 160ps"                             6/26/2008   10/1/2015    1/2"   blue   cold
2485   80 FEET                                        6/26/2008   11/26/2015   3/4"   red    hot
       "NIBCO DURA-PEX PEX 1006 3/4" CTS SDR-9
2486   NSF-PW ASTM F-876 F-877 F"                     6/26/2008    1/18/2016   3/4"   red    hot
2487   95 FEET                                        6/26/2008    2/21/2016   3/4"   red    hot
2488                                                  6/26/2008    3/6/2016    1/2"   blue   cold
2489   80 FEET                                        6/26/2008    4/26/2016   1/2"   red    hot
2490                                                  6/26/2008   NOT A LEAK
2491                                                   6/6/2008    4/26/2012   1/2"   red    hot
2492                                                   6/6/2008    9/17/2012
2493                                                   6/6/2008    7/19/2013   1/2"   blue   cold
2494                                                   6/6/2008    8/7/2013    1/2"   red    hot
2495   5/3/08-                                         6/6/2008    12/1/2013   1/2"   red    hot
2496   05/03/08-1                                      6/6/2008    1/16/2014   1/2"   red    hot
2497                                                   6/6/2008   NOT A LEAK
2498   (FR06)-041-3-11 95 feet                        5/13/2011    6/14/2015   3/4"   red    hot
2499   NIBCO DURA-PEX PEX 1006                        5/13/2011    1/22/2017   3/4"   red    hot
2500   NIBCO                                          5/13/2011    10/9/2017   3/4"   red    hot
2501                                                  5/13/2011    10/9/2017   3/4"   red    hot
2502                                                  5/13/2011   11/22/2017   3/4"   red    hot

       NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9 Cnsf
2503 US-PW-g rfh U.P. CodeASTM F-876 F-877            5/13/2011   12/16/2017   1/2"   blue   cold
2504                                                  5/13/2011   NOT A LEAK
2505 "NIBCO DURA-PEX PEX 1006 3/4" "                  6/11/2008    4/1/2014    3/4"   red    hot
2506 NIBCO Dura-pex pex 1006 3/4                      6/11/2008    7/26/2016   3/4"   blue   cold
                  Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 1014 of 1053 PageID:
                                                       18579

                            G                             H            I         J      K      L
     RA-PEX PEX 1006 1/2" CTS SDR-9 NSF-PW
     ASTM F-876 F-877 F-1807 F-2159 NSF-U.P. Code
     100 PSI @ 180 F 160 PSI @ 73 F W CSA B 137.5-
2507 97                                               6/11/2008    7/29/2016    1/2"   blue   cold

     PEX PEX 1006 1/2" CTS SDR-9 NSF-PW ASTM F-
     876 F-877 F-1807 F-2159 NSF-U.P. Code 100 PSI
2508 @ 180 F 160 PSI @ 73 F W CSA B 137.5             6/11/2008     1/1/2017    1/2"   blue   cold
2509                                                  6/11/2008    NOT A LEAK
2510                                                  12/30/2011    7/11/2018   3/4"   red    hot
2511                                                  11/16/2010   10/24/2018   3/4"   red    hot
2512 35 feet                                          12/16/2010   11/19/2017   3/4"   red    hot
2513                                                  5/12/2008     8/23/2017   1/2"   red    hot
       "EX 1006 1/2" CTS SDR-9 NSF-PW ASTM F-878 F-
2514 877 F-"                                          5/12/2008    1/15/2018    1/2"   blue   cold
2515                                                  5/12/2008    5/3/2018     1/2"   blue   cold
2516                                                  5/12/2008
       DURA-PEX PEX 1006 1/2" CTS SDR-9 NSF-PW
2517   U.P. Code ASTM F-876 F-877 F-1807 F-           12/2/2008     5/26/2016   1/2"   blue   cold
2518                                                  12/2/2008     5/21/2017   1/2"   red    hot
2519   100 Feet                                       2/23/2009     6/28/2016   1/2"   red    hot
2520                                                   5/6/2008     5/27/2013   3/4"   red    hot
2521                                                   5/6/2008     7/31/2013   3/4"   red    hot
2522                                                   5/6/2008     9/1/2013    1/2"   red    hot
2523                                                   5/6/2008    10/19/2013   1/2"   red    hot
2524 "NIBCO DURA-PEX Pex 1006 ½” CTS"                  5/6/2008     11/6/2014   1/2"   red    hot
2525 04/08-08-2 FR04-044-1-08 50 FEET                  5/6/2008     7/30/2015   1/2"   red    hot
     "NIBCO DURA-PEX PEX 1006 3/4" CTS SDR-9
2526 NSF-P"                                            5/6/2008     8/2/2015    3/4"   red    hot
2527                                                   5/6/2008    11/15/2015   1/2"   red    hot
2528 30 FEET                                           5/6/2008     12/2/2015   1/2"   red    hot
2529 10 feet                                           5/6/2008     6/20/2016   1/2"   blue   cold
2530 55 Feet                                           5/6/2008      8/2/2016   3/4"   red    hot
2531 80 FEET                                           5/6/2008     8/13/2016    1"    blue   cold
     NIBCO DURA-PEX PEX 1006 1" CTS SDR-9 NSF-
     PW ASTM F-876 F-877 F-1807 F-2159 NSF-U.P.
     Code 100 PSI @180F 160 PSI @ 73 F CSA B 137
2532 5-97                                              5/6/2008    8/17/2016    1"     blue   cold
     NIBCO DURA-PEX PEX 1006 1" CTS SDR-9 NSF-
2533 PW ASTM F-876 F-8                                 5/6/2008    11/14/2016   1/2"   red    hot
     NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9 RSF-
2534 PW ASTM F-                                        5/6/2008    12/12/2016   1/2"   blue   cold
2535                                                   5/6/2008     1/11/2017   1/2"   red    hot
2536                                                               NOT A LEAK
       NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9
2537 cNSFus-pw=rfh U.P.                               12/2/2009    6/22/2016    1/2"   blue   cold
2538                                                   3/5/2008    8/3/2017      1"    blue   cold
2539 95 feet                                           3/5/2008    7/16/2018    1/2"   blue   cold

       NIBCO DURA-PEX PEX 1006 3/4" CTS SDR-9 Cnsf
2540 US-pw-rfh U.P. Code ASTM F-876 F-877 F-          5/13/2010    7/12/2017    3/4"   red    hot

     "NIBCO DURA-PEX PEX 1006 3/4" CTS SDR-9
     cNSFus-pw-rfh O.P. Cide ASTM F-876 F-877 F-
2541 1807 F-2159 100 PSI @ 180 F 160 PSI @ 73 F CS"   5/13/2010     2/15/2018   3/4"   red    hot
2542                                                  5/13/2010     4/24/2018   3/4"   red    hot
2543                                                  5/13/2010     4/24/2018   1/2"   blue   cold
2544                                                  5/13/2010    NOT A LEAK
2545   60 feet                                         3/4/2010     4/25/2016   1/2"   red    hot
2546                                                   3/4/2010    10/30/2017   1/2"   red    hot
2547   95 feet                                         3/4/2010    11/18/2017   3/4"   red    hot
2548   20 feet                                         3/4/2010     12/7/2017   1/2"   red    hot
2549                                                   3/4/2010    NOT A LEAK
2550   35 feet                                        7/20/2012     8/14/2018   1/2"   red    hot
2551   "NIBCO PEX…."                                  7/20/2012     12/3/2018   1/2"   red    hot
2552                                                  9/22/2008     3/28/2013
                 Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 1015 of 1053 PageID:
                                                      18580

                             G                              H            I         J      K      L
2553                                                    9/22/2008    10/4/2013    1/2"   red    hot
       07/29/08-2 "IBCO DURA-PEX PEX 1006 1/2"
       CTS SDR-9 NSF-PW U.P. Code ASTM F-876 F-
       877 F-1807 F-2159 100 PSI @ 180 F 160 PSI @
       73 F CSA B 137.5-97 UPC 07-29-08-2 FR04-
2554   113-1-08 85 FEET"                                9/22/2008    12/8/2013    1/2"   red    hot
       06/12/08-1 "807 F-2159 100 PSI @ 180 F 160
       PSI @ 73 F CSA B 137.5-97 06/12/08-1 FR06-
2555   133-1-08 75 FEET"                                9/22/2008    12/7/2014    3/4"   red    hot
2556   08/12/08-1 FR06-133-1-08                         9/22/2008    2/28/2015    3/4"   red    hot
2557   "12-1-08 85 FEET                                 9/22/2008    3/31/2016    1/2"   red    hot
2558   45 Feet                                          9/22/2008    6/30/2016    1/2"   red    hot

     NIBCO DURA-PEX PEX 1006 1" CTS SDR-9NSF-
     PW U.P. CODE ASTM F-876 F-877 F-1807 F-2159
2559 100 PSI @180F 160 PSI @ 73F CSA B 137.5-97         9/22/2008     8/5/2016    1"     blue   cold
     NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9-
     NSF-PW U.P. Code ASTM F-876 F-877 F-1807 F-
     2159 100 PSI @480 160 PSI 2 73 F CSA B 137.5
2560 97                                                 9/22/2008     9/3/2016    1/2"   blue   cold
     NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9 NSF-
2561 PW U.P. Code ASTM                                  9/22/2008     9/27/2016   1/2"   blue   cold
2562                                                    9/22/2008    12/10/2016   1/2"   red    hot
2563                                                    9/22/2008    NOT A LEAK
2564   08/09/08-1 FB04-167-2-07                         8/26/2008    11/16/2013   1/2"   blue   cold
2565   07/29/08-2 FR04-113-1-08                         8/26/2008      3/3/2015   1/2"   red    hot
2566   "NIBCO DURA-PEX"                                 8/26/2008    10/30/2015   1/2"   blue   cold
2567   45 FEET                                          8/26/2008    11/29/2015   1/2"   red    hot
2568                                                    8/26/2008    NOT A LEAK

       nibco dura-pex pex 1006 3/4" cts sdr-9 Cnsf US
2569 PW-G rfh U.P. ASTM F-876 F-877 F-1807              4/28/2011    11/30/2016   3/4"   red    hot
2570                                                    8/30/2013     8/8/2018    3/4"   red    hot
       PW ASTM F-876 F-877 F-1807 F-2159 NSF-U.P.
2571 Code 100 PSI @ 180F 160 PSI @ 73F                  2/12/2009    10/29/2017   3/4"   red    hot
     NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9 NSF-
     PU U.P. Code ASTM F-876 F-877 F-1807 F-2159
2572 100 PSI                                            12/4/2008    10/24/2016   1/2"   blue   cold
2573 100 feet                                           12/4/2008     3/27/2017   1/2"   blue   cold
2574 NIBCO DURA-P                                       12/4/2008     1/22/2018   3/4"   red    hot
2575                                                    12/4/2008
2576   75 FEET                                          10/29/2008   12/23/2018   3/4"   red    hot
2577   "NIBCO DURA-P"                                   2/20/2009     5/23/2018   3/4"   red    hot
2578                                                    2/20/2009    1/26/2019    1/2"   red    hot
2579   10 feet                                          3/19/2010     7/7/2017    3/4"   red    hot
2580   70 feet                                          3/19/2010     8/7/2017    1/2"   red    hot
2581   5 feet                                           3/19/2010     8/19/2017   3/4"   red    hot
2582                                                    3/19/2010    NOT A LEAK
2583   10 feet                                          2/19/2010     3/26/2016   1/2"   red    hot

       NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9 NSF
2584 PW U.P. Code ASTM F-876 F-877 F-2159 100 PSI       2/19/2010     9/1/2016    1/2"   red    hot
     NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9
2585 cNSFus-pw-rfh U.P. Code ASTM F-876                 2/19/2010     7/9/2017    1/2"   red    hot
     NIBCO DURA-PEX PEX 1003 1/2" CTS SDR-9
2586 ASTM F-876 F-877 F-1807                            2/19/2010     7/20/2017   1/2"   blue   cold
2587                                                    2/19/2010    NOT A LEAK
2588                                                    2/22/2010    11/15/2017   1/2"   red    hot
2589                                                    8/15/2008     8/9/2017    1/2"   blue   cold
2590   "NIBCO DURA-PE"                                  2/17/2010     6/20/2018   1/2"   red    hot
2591   50 feet                                          2/17/2010      7/6/2018   1/2"   red    hot
2592   45 feet                                          2/17/2010     9/22/2018   1/2"   red    hot
2593   "91-4-09 40 FEET MADE IN USA"                    2/17/2010     9/29/2018   1/2"   red    hot
2594                                                    2/17/2010
2595   95 feet                                          7/22/2008    4/23/2017    1/2"   blue   cold
2596   30 feet                                          11/11/2011    9/7/2017    1/2"   blue   cold
                 Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 1016 of 1053 PageID:
                                                      18581

                            G                             H            I         J      K      L
2597                                                  4/21/2008     3/9/2018    1"     blue   cold
2598                                                   3/1/2012    12/20/2016
2599   70 feet                                        8/21/2008     9/21/2017   1/2"   red    hot
2600   45 feet                                        8/21/2008      8/8/2018   3/4"   red    hot
2601                                                  8/29/2008     3/22/2012   1/2"
2602                                                  8/29/2008     4/14/2017    1"    blue   cold
2603   5 feet                                         8/29/2008      6/1/2018   1/2"   blue   cold
2604   "N"                                            8/29/2008    10/29/2018   1/2"   red    hot
2605                                                  8/29/2008     1/16/2019   3/4"   red    hot
2606                                                  4/29/2008    12/20/2018   3/4"   red    hot
     NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9
     cNSFus-pw-rfh U.P. Code ASTM F-876 F-877 F-
2607 1807 F-2159 100 PSI                              10/16/2008   10/30/2017   1/2"   blue   cold
2608                                                  10/16/2008    1/5/2019    1/2"   blue   cold
2609 04/05/11-1 FR04-012-4-11                         4/26/2011     5/13/2015   1/2"   red    hot

       NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9 Cnsf
2610 US-PW-g rfh U.P. Code ASTM F-876 F-877           4/26/2011    9/29/2016    1/2"   blue   cold
2611 95 feet                                          4/26/2011    12/11/2016   1/2"   blue   cold
2612 75 feet                                          4/26/2011     1/18/2017   1/2"   blue   cold
2613                                                  4/26/2011    NOT A LEAK
2614                                                  8/20/2009    6/24/2014    3/4"   red    hot
     NIBCO DURA-PEX PEX 1006 " CTS SDR-9 NSF-
2615 PW ASTM F-876 F-877 F-                           8/20/2009    1/10/2017    1/2"   red    hot
2616                                                  8/20/2009    7/23/2017    1/2"   blue   cold
2617                                                  8/20/2009    NOT A LEAK
2618 NIBCO DURA-P                                     12/16/2008   2/15/2018    1/2"   blue   cold
2619 15 feet                                          12/16/2008   6/28/2018    1/2"   blue   cold
       NIBCO DURA-PEX PEX 1006 " CTS SDR-9 NSF-
2620   PW ASTM F-876 F-877 F-                         5/13/2008    11/22/2016    1"    blue   cold
2621   90 Feet                                        5/13/2008    12/22/2017   1/2"   blue   cold
2622   90 feet                                        5/13/2008     5/23/2018   1/2"   red    hot
2623                                                  5/13/2008
2624   15 feet                                        3/16/2010      5/1/2018   1/2"   blue   cold
2625   "NIBCO DURA-PEX PEX 10"                        3/16/2010     10/6/2018   1/2"   blue   cold
2626                                                   4/3/2012    10/31/2016   1/2"   red    hot
2627   5 feet                                          4/3/2012      6/8/2018   1/2"   red    hot
2628                                                  5/20/2008     7/30/2018    1"    blue   cold
2629                                                  8/22/2008     9/18/2017   1/2"   red    hot
2630   25 feet                                        8/22/2008     8/31/2018   1/2"   blue   cold

       "NIBCO DURA-PEX PEX 1006 3/4" CTS SDR-9
       UPC ASTM F-876 F-877 F-1807 F-2159 100psi @
2631   180 F 160 PSI @ 73 F CSA B 137.5-97"           3/16/2010    8/16/2015    3/4"   red    hot
2632   NIBCO DURA-                                    3/16/2010    4/24/2017    1/2"   blue   cold
2633   20 feet                                        3/16/2010    8/10/2017    1/2"   red    hot
2634   95 feet                                        3/16/2010    4/25/2018    3/4"   red    hot
2635   75 feet                                        3/16/2010    4/28/2018    1/2"   red    hot
2636   90 feet                                        3/16/2010     6/3/2018    3/4"   red    hot
2637                                                  3/16/2010
2638 NIBCO PEX 1006                                   10/27/2011    9/1/2016    3/4"   red    hot
2639 NIBCO PEX                                        10/27/2011   9/30/2017    3/4"   red    hot
2640 75 feet                                          10/27/2011   12/8/2017    3/4"   red    hot
2641                                                  10/27/2011   NOT A LEAK
     "NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9
     cNSFus-pw-g rfh U.P. Code ASTM F-876- F-877 F-
2642 180"                                             2/24/2011    4/27/2016    1/2"   red    hot
2643 95 feet                                          2/24/2011    6/24/2017    3/4"   red    hot
2644                                                  2/24/2011    6/24/2017    3/4"   blue   cold
2645                                                  2/24/2011    NOT A LEAK
       NIBCO PEX PEX 1006 3/4" CTS SDR-9 cNSFus pw-
2646 G rfh U.P. Code"                                 5/16/2012    7/30/2015    3/4"   red    hot
2647 60 Feet                                          5/16/2012     5/6/2016    3/4"   red    hot
2648 65 feet                                          5/16/2012    5/22/2016    3/4"   red    hot
                   Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 1017 of 1053 PageID:
                                                        18582

                            G                              H            I         J      K      L

       NIBCO PEX PEX 1006 3/4" CTS SDR-9 cNSFus pw-
       G rfh U.P. Code ASTM F-876 F-877 F-1807 F-
2649   2159 100 PSI @ 180 F 160 PSI @ 73 F             5/16/2012    6/18/2016    3/4"   red    hot
       NIBCO -EX PEX 10063/4" CTS SDR-9 Cnsf VS PW-
2650   G rfh U.P. code ASTM F-876 F-                   5/16/2012    8/28/2016    3/4"   red    hot
2651   45 feet                                         5/16/2012     9/1/2016    3/4"   red    hot
       NIBCO PEX PEX 1006 1/2" CTS SDR-9 Cnsf US
       PW-g RFH u.p. cODE astm f-876 f-877 f-1807 f-
2652   215                                             5/16/2012    10/2/2016    1/2"   red    hot
2653                                                   5/16/2012    NOT A LEAK
     "s pw-G rfh U.P. Code ASTM F-876 F-877 F-1807
     F-2159 100 PSI @ 180 F 160 PSI @ 73 F UPC
2654 CSA"                                               6/6/2012    12/11/2018   3/4"   red    hot
2655 NIBCO PEX PEX                                     12/21/2011    5/18/2016   3/4"   blue   cold
2656 95 feet                                           12/21/2011    4/16/2018   3/4"   red    hot
2657                                                   5/10/2012     9/22/2016   1/2"   red    hot
2658                                                   5/10/2012    NOT A LEAK
2659                                                   8/10/2009     1/13/2014   3/4"   red    hot

     7/15/09-2 "NIBCO DURA-PEX PEX 1006 1/2"
     CTS SDR-9 cNSFus-pw-frh U.P. Code ASTM F-
     876 F-877 F-1807 F-2159 100 PSI @ 180 F 160
     PSI @ 73 F CSA B 137.5-97 07/15/09/2 FR04-
2660 114-4-09 95 Feet MADE IN USA"                     8/10/2009     1/29/2014   1/2"   red    hot
2661 70 feet                                           8/10/2009    11/21/2015   1/2"   red    hot
2662                                                   8/10/2009     4/2/2016    1/2"   blue   cold
2663   75 feet                                         8/10/2009    11/21/2016   3/4"   red    hot
2664   50feet                                          8/10/2009     12/6/2016   3/4"   red    hot
2665                                                   8/10/2009    NOT A LEAK
2666   20 (feet)                                       7/27/2009    11/11/2015    1"    blue   cold
2667                                                   7/27/2009    11/11/2015   1/2"   blue   cold
2668   30 feet                                         7/27/2009      2/4/2016   1/2"   blue   cold
2669   5 feet                                          7/27/2009     2/22/2016   1/2"   blue   cold
2670   85 feet                                         7/27/2009    11/26/2016   1/2"   red    hot
2671   25 feet                                         7/27/2009     12/5/2016   1/2"   red    hot
2672                                                   7/27/2009    NOT A LEAK
2673   95 Feet                                          4/6/2009     7/13/2018   3/4"   red    hot
2674                                                    4/6/2009     11/6/2018   3/4"   red    hot
2675                                                    9/9/2008     11/8/2015   1/2"   red    hot
     "NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9
     NSF-PW U.P. Code ASTM F-876 F-877 F-1807 F-
2676 2159 100 PSI @ 180 F 160 PSI @ "                   9/9/2008    11/17/2015   1/2"   blue   cold
2677 "NIB"                                              9/9/2008     4/2/2016    1/2"   blue   cold
     DURA-PEX PEX 1006 1/2" CTS SDR-9 NSF-PW
     U.P. Code ASTM F-876 F-877 F-1807 F-2159 100
2678 PSI @ 180F 160                                     9/9/2008    5/27/2017    1/2"   red    hot
2679                                                    9/9/2008     7/4/2017    3/4"   red    hot
2680                                                    9/9/2008    NOT A LEAK
2681                                                   1/23/2009     1/3/2012    1/2"   red    hot
2682                                                   1/23/2009    7/21/2012    1/2"   red    hot
2683                                                   1/23/2009     1/8/2014    1/2"   red    hot
       "NIBCO DURA-PEX PEX 1006 3/4" CTS SDR-9
2684 NSF-PW U.P. CODE ASTM F-876 F"                    1/23/2009    5/25/2014    3/4"   red    hot

     "BCO DURA-PEX PEX 1006 3/4" CTS SDR-9 NSF-
     PW U.P. CODE ASTM F-876 F-877 F-1807 F-
2685 2159 100 PSI @ 180 F 160 PSI @ 73 F CSA"          1/23/2009    8/11/2014    3/4"   red    hot
2686 65 feet                                           1/23/2009     5/13/2016   1/2"   blue   cold
2687 100 Feet                                          1/23/2009     7/29/2016   1/2"   blue   cold
2688                                                   1/23/2009    NOT A LEAK
2689 07/30/08-1 FB04-146-4-08                          8/28/2008     3/28/2015   1/2"   blue   cold
2690 30 Feet                                           8/28/2008     7/3/2016    1/2"   blue   cold
2691 95 FEET                                            2/5/2009    11/30/2015   1/2"   red    hot
                 Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 1018 of 1053 PageID:
                                                      18583

                            G                            H            I           J         K         L

     03/17/09-1 "NIBCO DURA-PEX PEX 1006 1/2"
     CTS SDR-9 cNSFus-pw-rfh U.P. Code ASTM F-
     876 F-877 F-1807 F-2159 100 PSI @ 180 F 160
     PSI @ 73 F CSA B 137.5 03/17/09-1 FR04-038-
2692 3-09 90 feet MADE IN USA"                        5/21/2009    1/6/2015     1/2"       red       hot
     NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9 NSF-
     PW U.P. Code ASTM F-876 F-877 F-1807 F-2159
2693 100 PSI @ 180 F 160 PSI @                         8/8/2008   11/28/2017    1/2"      blue      cold
2694                                                   8/8/2008    11/9/2018    1/2"      red       hot
2695 45 feet                                          5/21/2009    10/1/2018     1"       blue      cold
       "NIBCO PEX PEX 1006 3/4" CTS SDR-9 cNSFus
2696 pw-G rfh U.P. Code AST"                           9/8/2008    9/6/2018     3/4"      red       hot
2697                                                  8/11/2008   10/21/2013    1/2"      blue      cold
2698 07/29/08-1 FR04-113-1-08 30 FEET                 8/11/2008    7/18/2015    1/2"      red       hot
2699                                                  8/11/2008    4/11/2016    1/2"      red       hot

2700 NIBCO DURA-PEX PEX 1006 1" CTS SDR-9 NSF-        8/11/2008    6/14/2016     1"       blue      cold
2701                                                  8/11/2008   12/23/2016    1/2"      red       hot
     NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9 NSF-
     PW U.P. CPDE ASTM F-876 F-877 F-1807 F-2159
2702 100 PSI @180                                     8/11/2008    1/10/2017    1/2"       red       hot
2703                                                  8/11/2008   NOT A LEAK
2704                                                  8/26/2008    2/23/2016    1/2"       blue      cold
2705                                                   8/4/2008   10/23/2018    1/2"       blue      cold
2706                                                  9/30/2008    7/5/2012     1/2"     unknown   unknown
       "NIBCO DURA-PEX PEX 1006 3/4" CTS SDR-9
       NSF-PW U.P. CODE ASTM F-876 F-877 F-1807 F-
       2159 100 PSI @ 180 F 160 PSI @ 73 F CSA B
2707   137.5-97 UPC"                                  9/30/2008    1/4/2015     3/4"      red       hot
2708   08/14/08-1 FB04-189-5-08 100 FEET              9/30/2008    6/2/2015     1/2"      blue      cold
2709   80 FEET                                        9/30/2008    1/9/2016     3/4"      red       hot
       NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9 NSF-
       PW U.S. Code ASTM F-876 F-877 F-1807 F-
       22159 100 PSI @ 180 F 160 PSI @ 73 F W CSA B
2710   137.5-97                                       9/30/2008   6/23/2016     1/2"      blue      cold
2711                                                  9/30/2008   NOT A LEAK
2712 NIBCO DURA-PEX PEX 1006 3/4" CTS SDR              8/4/2008   12/26/2016    3/4"       red       hot
     "877 F-1807 F-2159 100 PSI @ 180 F 160 PSI @
2713 73 F CSA B 137-5-97 UPC 07/30/08"                 8/4/2008    5/26/2018    1/2"      blue      cold
2714 3/31/09-1 FB04-029-4-09                           8/3/2009     6/5/2014    1/2"      blue      cold
2715                                                   8/3/2009   10/12/2016    1/2"      blue      cold
2716 "…FB04-049-4-09 100 FEET MADE IN USA"             8/3/2009    7/25/2018    1/2"      blue      cold
2717                                                   8/3/2009    7/25/2018     1"       blue      cold
2718 02/26/09-2 FR06-016-1-09 5 FEET                  4/15/2009     9/2/2015    3/4"      red       hot
     "3/4" CTS SDR-9 NSF-PW ASTM F-876 F-877 F-
     1807 F-2159 NSF-U.P. Code 100 PSI @ 180 F 160
2719 PSI 73 F CSA B 137.5-97 UPC"                     4/15/2009   11/30/2015    3/4"      blue      cold
     "NIBCO DURA-PEX PEX 1006 3/4" CTS SDR-9
2720 cNSFus-pw-rfh U.P. Code ASTM F-"                 4/15/2009   12/1/2015      3/4"      red       hot
2721                                                  5/28/2009   4/27/2012      3/4"    unknown   unknown
2722                                                  5/28/2009   12/8/2012    unknown   unknown   unknown
     NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9 NSF-
     pw ASTM F-876 F-877 F-1807 F-2159 fNSF-U.P.
     Code 100 PSI @ 180 F 160 PSI @ 73 F CSA B
2723 137.5-97"                                        5/28/2009   1/25/2014     1/2"      blue      cold
2724                                                  5/28/2009    6/6/2014     1/2"      blue      cold
2725                                                  5/28/2009   7/23/2014     1/2"      blue      cold
2726   "NIBCO DURA-PEX PEX 1006 3/4"CTS"              5/28/2009    1/25/2015    3/4"      red       hot
2727                                                  5/28/2009   3/15/2015     1/2"      red       hot
2728   90 feet                                        5/29/2009   11/22/2016     1"       blue      cold
2729   90 feet                                        5/29/2009   12/26/2016    1/2"      blue      cold
2730   30 feet                                        5/29/2009    2/3/2017     3/4"      red       hot
2731                                                  5/29/2009   NOT A LEAK
               Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 1019 of 1053 PageID:
                                                    18584

                            G                              H            I         J      K      L

     04/07/09-1 "F-876 F-877 F-1807 F-2159 100 psi
     @ 80 F 160 PSI @ 73 F CSA B 137.5 04/07/09-1
2732 FR04-035-3-09 55 feet MADE IN USA"                 5/6/2009    12/24/2014   1/2"   red    hot
2733 80 feet                                            5/6/2009     3/27/2016   3/4"   red    hot
2734 09/24/08-2 FB04-230-2-08 85 FEET                  10/16/2008   10/18/2015   1/2"   blue   cold
2735                                                   10/16/2008    1/26/2016   1/2"   blue   cold
       NIBCO DURA-PEX PEX ----------CODE ASTM F-
2736 876 F-877 F-1807 F-2159 100 PS                    10/16/2008    7/24/2016   3/4"   red    hot
2737                                                   10/16/2008    8/16/2016   1/2"   blue   cold
2738                                                   10/16/2008   NOT A LEAK
2739                                                   5/11/2009     3/7/2012    3/4"   red    hot
2740                                                   5/11/2009     3/11/2012   1/2"   red    hot
2741                                                   5/11/2009     7/18/2012   1/2"   red    hot
2742 see picture                                       5/11/2009      1/5/2014   3/4"   red    hot
2743                                                   5/11/2009     8/31/2014   1/2"   blue   cold
2744                                                   5/11/2009    11/13/2015   1/2"   red    hot
2745 "NIBCO DURA-PEX PEX 1006…CSA B 137.5"             5/11/2009      3/7/2016   1/2"   red    hot
       NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9 Cnsf
2746 us-pw-rfh u.p.                                    5/11/2009    9/20/2016    1/2"   blue   cold
2747                                                   5/11/2009    NOT A LEAK
2748 03/16/09-2 FR04-038-3-09 25 feet                  5/19/2009    8/21/2015    1/2"   red    hot
2749                                                   5/19/2009     3/4/2016    1/2"   red    hot
2750 50 feet                                           5/19/2009    3/12/2016    1/2"   red    hot

     rfh U.P. Code ASTM F-876 F-877 F-1807 F-2159
     100 PSI @ 180 F 160 PSI @ 73 F CSA @ 167/5 -
2751 3/XX/09-2 FR04-038-3-09 5 Feet MADE IN USA        5/19/2009     6/14/2016   1/2"   red    hot
2752                                                   5/19/2009     5/10/2017   3/4"   red    hot
2753 35 feet                                           5/19/2009     6/19/2017   1/2"   red    hot
2754                                                   5/19/2009     7/19/2017   3/4"   red    hot
2755                                                   5/19/2009    NOT A LEAK
2756                                                   8/28/2008     4/18/2017   3/4"   red    hot
2757                                                    8/7/2008     7/1/2014    1/2"   red    hot
2758                                                    8/7/2008    10/26/2015   1/2"   red    hot
2759 40 feet                                            8/7/2008     1/13/2017   3/4"   red    hot

       NIBCO DURA-PEX PEX 1006 3/4" CTS SDR 9 NSF
2760   PW U.P. CODE ASTM F-876 F-877 F-1806 F-21        8/7/2008     6/6/2017    3/4"   red    hot
2761                                                    8/7/2008    NOT A LEAK
2762   NIBCO                                           8/20/2008     9/20/2016   1/2"   red    hot
2763                                                   8/20/2008     6/3/2018    1/2"   blue   cold
2764 95 feet                                           8/20/2008    11/17/2018   1/2"   red    hot
2765 55 feet                                           8/20/2008    12/30/2018   1/2"   blue   cold
     "CO DURA-PEX PEX 1006 1/2" CTS SDR-9 NSF-
2766 pw U.P. Code"                                     8/20/2008    1/19/2019    1/2"   blue   cold
2767 25 feet                                           12/11/2008   1/14/2019    1/2"   blue   cold
2768                                                   9/15/2008    4/2/2014     1/2"   red    hot
2769 x8/10/08-1 FB04-160-3-08                          9/15/2008    10/1/2014    1/2"   blue   cold
       07/29/08-1 "SDR-9 NSF-PW U.P. Code ASTM F-
       876 F-877 F-1807 F-2159 100 PSI @ 180 F 160
       PSI @ 73 F CSA B 137.5-97 UPC 07/29/08-1
2770   FR04-113-1-08 85 FEET"                          9/15/2008    12/26/2014   1/2"   red    hot
2771   08/09/08-2 FB04-158-3-08 90 FEET                9/15/2008     6/19/2015   1/2"   blue   cold
       NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9 NSF-
       PW U.P. Code ASTM F-876 F-877 F-1807 F-2159
       100 PSI @ 180 F 160 PSI @ 73 f W CSA 8 137.5-
2772   97                                              9/15/2008     7/15/2016   1/2"   blue   cold
2773   80 FEET                                         9/15/2008     8/12/2016   1/2"   red    hot
2774                                                   9/15/2008    10/31/2016   1/2"   blue   cold
2775 NIBCO DURA-                                       9/15/2008    12/26/2016   1/2"   red    hot
2776                                                   9/15/2008    12/31/2016   3/4"   red    hot
2777                                                   9/15/2008    NOT A LEAK
     "URA-PEX PEX 1006 1/2" CTS SDR-9 cNSFus-pw-
     rfh-U.P. Code ASTM F-876 F-877 F-1807 F-2159
2778 11"                                               2/26/2009    7/21/2018    1/2"   blue   cold
                Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 1020 of 1053 PageID:
                                                     18585

                            G                            H            I           J       K      L
2779                                                 9/11/2008    10/16/2017    1/2"     blue   cold
       "NICBO DURA-PEX PEX 1006 1/2" CTS SDR-9
       cNSFus-pw-rfh U.P. Code ASTM F-876 F-877 F-
       1807 F-2159 100 PSI @ 180 F 160 PSI @ 73 F
2780   CSA B"                                        7/14/2009    1/26/2015     1/2"     blue   cold
2781   20 Feet                                       7/14/2009    5/19/2016     1/2"     red    hot
       NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9 Cnsf
2782   us-pw-rth U.P.                                7/14/2009    10/31/2016    1/2"     red    hot
       NICBO DURA-PEX PEX 1006 1/2" CTS SDR-9
       cNSFus-pw-rfh U.P. Code ASTM F-876 F-877 F-
       1807 F-2159 100 PSI @ 180 F 160 PSI @ 73 F
2783   CSA                                           7/14/2009     4/4/2017     1/2"     red    hot
2784                                                 7/14/2009    NOT A LEAK
2785                                                 6/16/2009    11/7/2012    unknown   red    hot
       5/7/09-1 "-PEX PEX 1006 1/2" CTS SDR-9
       cNSFus-pw rfh U.P. Code ASTM F-876 F-877 F-
       1807 F-2159 100 PSI @ 180 F 160 PSI @ 73 F
       CSA B 137.5 05/07/09-1 FB04-079-4-09 45
2786   Feet MADE IN USA"                             6/16/2009    9/28/2014     1/2"     blue   cold
       "006 3/4" CTS SDR-( cNSFus-pw-rfh U.P. Code
       ASTM F-876F-877 F-1807 F-2159 100 PSI @ 180
2787   F 160 PSI #73 F CSA B 137.5"                  6/16/2009    1/18/2015     3/4"     red    hot
2788   05/07/09-1 FB04-079-4-09 50 FEET              6/16/2009     9/4/2015     1/2"     blue   cold
       NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9
2789   cNSFus-pw-rfh U.P                             6/16/2009    7/18/2016     1/2"     blue   cold
2790   10 feet                                       6/16/2009    1/11/2017     1/2"     blue   cold
       PEX 1006 1/2" CTS SDR-9 cNSFus-pw-rfh U.P.
       Code UPC ASTM F-876 F-877 F-1807 F-2159
2791   100 PSI                                       6/16/2009    2/10/2017     1/2"     red    hot
2792                                                 6/16/2009    NOT A LEAK
2793 12/28/08-1                                      2/11/2009    2/15/2014     1/2"     red    hot
     "NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9
     NSF-PW U.P. Code ASTM F-876 F-877 F-1807 F-
     2159 100 PSI @ 180 F 160 PSI @ 73 F CSA B
2794 137.5-9"                                        2/11/2009    12/11/2014    1/2"     red    hot
2795 65 feet                                         2/11/2009     2/18/2017    1/2"     red    hot
2796 80 feet                                         2/11/2009     2/21/2017    3/4"     red    hot
2797                                                 2/11/2009
2798 55 feet                                         8/26/2013    6/23/2017     1/2"     red    hot
       "ANSI 61 LOW LEAD UMC COMPONENT
       POTABLE WATER/RADIANT HEATING/NO
2799   OXYGEN BARRIER ASTM F-876 F-"                 8/26/2013    8/20/2018     1/2"     red    hot
2800   30 feet                                        6/1/2012    4/12/2018     1/2"     red    hot
2801   "NIBCO PE"                                     3/8/2013     5/9/2018     1/2"     red    hot
2802   55 feet                                       1/20/2012    8/22/2018     1/2"     blue   cold
2803   "MADE IN USA"                                 4/19/2013     9/4/2018     1/2"     red    hot
       PEX 3308 NSF/ANSI 61 LOW LEAD COMPENENT
       POTABLE WATER/ RADIANT HEATING/NO OVER
       HEATER ASTM F-876 F-877 F-1807 F-2 159 CSA
2804   B 137.5 80 PSI@ 20                             4/5/2013    10/19/2017    1/2"     red    hot
2805                                                  4/5/2013     6/18/2018    1/2"     red    hot
2806 100 feet                                         4/5/2013    10/29/2018    1/2"     red    hot
2807                                                 8/17/2012     12/6/2016    1/2"     red    hot
2808                                                  6/1/2012    10/22/2016    1/2"     red    hot
2809                                                  6/8/2012     7/28/2018    3/4"     red    hot
2810 10 feet                                         12/14/2012    6/27/2018    1/2"     red    hot
     "NIBCO PEX 3/4" CTS SDR-9 PEX 3308 UPC
     NSF/ANSI 61 LOW LEAD UMC COMPONENT
     POTABLE WATER/RADIANT HEATING/NO
2811 OXYGEN"                                          5/4/2013    10/16/2018    3/4"     red    hot
2812                                                 2/10/2009     2/12/2017    1/2"     red    hot

     NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9
     cNSFus-pw-rfh U.P. Code UPC ASTM F-876 F-
2813 877 F-1807 F-2159 100 PSI @180f 160 PSI         2/10/2009    2/18/2017     1/2"     blue   cold
2814 90 feet                                         2/10/2009    8/21/2017      1"      blue   cold
                Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 1021 of 1053 PageID:
                                                     18586

                            G                            H            I         J      K      L
     NIBCO DURA-PEX PEX 1006 3/4 CTS SDR-9 NSF-
2815 PW ASTM F-876 F-877 F-1807 F-2159               2/10/2009     9/5/2017    3/4"   red    hot
2816 55 feet                                         2/10/2009    12/12/2017   3/4"   red    hot
2817                                                 2/10/2009    2/25/2018    1/2"   red    hot
2818 75 feet                                         2/10/2009     7/14/2018   1/2"   red    hot
2819                                                 2/10/2009
2820 print stream not legible                        12/10/2008   2/29/2016    1/2"   red    hot
2821                                                 12/10/2008   6/23/2017
     NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9 NSF-
     PW U.P. Code ASTM F-876 F-877 F-1807 F-2159
2822 100 PSI @ 180                                   12/10/2008   11/6/2017    1/2"   red    hot
     NIBCO DURA -PEX PEX 1006 1/2" CTS SDR-9 NSF-
2823 PW U.P.                                         12/10/2008   11/20/2017   1/2"   red    hot
     "DURA-PEX PEX 1006 1/2" CTS SDR-9 NSF-PW
     U.P. Code ASTM F-876 F-877 F-1807 F-2159 100
     PSI @ 180 F 160 PSI @ 73 F CSA B 137 5-97 UPC
2824 11/10/08-2 FB04-250                             12/10/2008   2/22/2018    1/2"   blue   cold
2825                                                 12/10/2008   NOT A LEAK
2826                                                 3/14/2012    12/7/2015    3/4"   red    hot
     de ASTM F-876 F-877 F-1807 F-2159 PSI @ 180
2827 F                                               3/14/2012    1/6/2017     1/2"   red    hot
2828 "feet MADE IN USA"                              3/14/2012    1/14/2019    3/4"   red    hot
2829 see picture                                     9/19/2008    1/18/2014    3/4"   red    hot

       08/12/08-1 "3/4" CTS SDR-9 NSC-pw U.P.
       CODE ASTM F-876 F-877 F-1807 F-2159 100 PSI
       @ 180 F 160 PSI @ 73 F CSA B 137.5-97 UPC
2830   08/12/08-2 FR06-133-1-08 95 FEET"             9/19/2008    1/14/2015    3/4"   red    hot
2831   65 FEET                                       9/19/2008    11/6/2015    3/4"   red    hot
       ODE ASTM F-876 F-877 F-1807 F-2159 100 PSI
       @ 180 F 160 PSI @ 73 F W CSA B 127.5-97
2832   08/X2/08-1 FR06-466-1-0                       9/19/2008    6/14/2016    3/4"   red    hot
2833   55 feet                                       9/19/2008    10/22/2016   3/4"   red    hot
2834   NIBCO DURA-PEX PEX 1006 1/2" CTS S            9/19/2008     9/17/2017   1/2"   red    hot
2835                                                 9/19/2008    NOT A LEAK
2836 NIBCO PEX PEX 1006                              9/23/2011     1/16/2017   3/4"   red    hot
2837                                                 9/23/2011    1/18/2018    3/4"   red    hot
     "BCO PEX PEX 1006 3/4" CTS SDR-9 cNSFus pw-
     G rfh U.P. Code ASTM F-876 F-877 F-1807 F-
     2159 100 PSI @ 180 F 160 PSI @ 73 F UPC CSA B
2838 137 5-97 08/11/11-"                             9/23/2011     4/16/2018   3/4"   red    hot
2839                                                 9/23/2011    NOT A LEAK
2840   "NIBCO DURA-PEX P"                            9/10/2008      8/4/2014   3/4"   red    hot
2841   "NIBCO DURA-"                                 9/10/2008     8/22/2014   3/4"   red    hot
2842   95 feet                                       9/10/2008     9/18/2016   1/2"   blue   cold
2843                                                 9/10/2008    10/29/2016   3/4"   red    hot
2844 10 FEET                                         9/10/2008    11/11/2016   3/4"   red    hot
     DURA-PEX PEX 1006 3/4" CTS SDR-3 NSF PW
     U.P. Code ASTM F-876 F-87 F-1807 F-2159 100
2845 PSI @180                                        9/10/2009    11/20/2016   3/4"   red    hot
2846                                                 9/10/2009     1/27/2017   3/4"   red    hot
2847                                                 9/10/2009     8/8/2017    1/2"   red    hot
2848   5 feet                                        9/10/2009     8/30/2017   3/4"   red    hot
2849                                                 9/10/2007     8/31/2017    1"
2850                                                 9/10/2007    NOT A LEAK
2851                                                 9/16/2011     5/16/2013   1/2"   red    hot
2852   08/11/11-1 FB04-205-4-11                      9/16/2011      3/9/2015   1/2"   blue   cold
2853   07/07/11-2 FR04-238-5-10                      9/16/2011      4/6/2015   1/2"   red    hot
2854   "feet MADE IN USA"                            9/16/2011     9/17/2015   1/2"   blue   cold
2855   "NIBCO DURA-PEX PEX 1006…..73 F"              9/16/2011     3/30/2016   1/2"   red    hot
2856                                                 9/16/2011    NOT A Leak
2857 12/05/07-2 FR04-167-2-07                        1/28/2008     2/16/2015   1/2"   red    hot
2858 01/02/08-2 FB04-221-2-07 85FEET                 1/28/2008      5/4/2015   1/2"   blue   cold
     NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9 NSF-
2859 PW ASTM                                         1/28/2008    6/20/2016    1/2"   blue   cold
2860                                                 1/28/2008    8/3/2016     1/2"   blue   cold
                 Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 1022 of 1053 PageID:
                                                      18587

                            G                           H            I           J         K         L
     DURA PEX PEX 1006 1" CTS SDR-9 DSF-PW
     ASTM F-876 F-877 F-1807 F-2159 NSF-U.P. Code
     100PSI @ 180 F 160 PSI @ 73 F W CSA B 137 5-
2861 97                                             1/28/2008     8/3/2016      1"       blue      cold
2862                                                1/28/2008    8/23/2016     3/4"      red       hot
2863   NIBCO DURA-PEX                               1/28/2008     4/6/2017     1/2"      blue      cold
2864   35 feet                                      1/28/2008    4/12/2017     3/4"      red       hot
2865   07 50 feet                                   1/28/2008    5/17/2017     1/2"      red       hot
2866   90 feet                                      1/28/2008    5/17/2017     3/4"      red       hot
2867                                                1/28/2008    6/22/2017     1/2"      blue      cold
2868                                                1/28/2008    NOT A LEAK
     "NIBCO DURA-PEX PEX 1006 3/4" CTS SDR-9
     NSF-PW U.P. CODE ASTM F-876 F-877 F-1807 F-
     2159 100 PSI @ 180 F 160 PSI @ 73 F CSA B
2869 137.5-97 UPC 07/29"                            8/11/2008    10/18/2015    3/4"      red       hot
2870 NIBCO DURA-PEX PEX 1006"                       8/11/2008      4/8/2016    1/2"      blue      cold
2871 85 Feet                                        8/11/2008     7/31/2016    1/2"      blue      cold
2872                                                8/11/2008    12/12/2016    1/2"      red       hot
2873                                                8/11/2008    12/12/2016    1/2"      red       hot
2874                                                8/11/2008     1/11/2017    1/2"      red       hot
2875   45 feet                                      8/11/2008     1/18/2017    1/2"      blue      cold
2876   5 feet                                       8/11/2008     8/31/2017    3/4"      red       hot
2877   NIBCO DURA-PEX                               8/11/2008     11/7/2017    1/2"      blue      cold
2878                                                8/11/2008    11/22/2017    1/2"      red       hot
2879                                                8/11/2008    NOT A LEAK
2880   04/04/12-1 FR06-059-4-12 95 feet              5/7/2012     5/23/2015    3/4"       red       hot
2881   NIBCO                                         5/7/2012     6/30/2017    3/4"       red       hot
2882   40 feet                                       5/7/2012     9/24/2018    3/4"       red       hot

2883   "NIBCO PEX PEX 1006 3/4" CTS SDR-9 cNSFus"    5/7/2012    1/20/2019     3/4"      red       hot
2884                                                7/22/2008    2/23/2018      1"       blue      cold
2885   see picture                                  8/21/2012     3/24/2014    3/4"      red       hot
2886   60 feet                                      8/21/2012     6/10/2016    3/4"      red       hot
2887   85 feet                                      8/21/2012    10/17/2016    3/4"      red       hot
2888                                                8/21/2012    NOT A LEAK
2889   70 feet                                      11/24/2009    12/4/2015    1/2"      red       hot
2890   5 feet                                       11/24/2009     4/7/2017    1/2"      blue      cold

2891   NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9 c     11/24/2009     4/8/2017    1/2"      blue      cold
2892   35 feet                                      2/18/2009    11/28/2016     1"       blue      cold
2893                                                 3/4/2010     3/2/2015     1/2"      red       hot
2894                                                 3/4/2010     2/13/2016    3/4"      red       hot
2895   NIBCO DURA-PEX                                3/4/2010      5/5/2017    3/4"      red       hot
2896   90 feet                                       3/4/2010     12/5/2017    1/2"      blue      cold
2897                                                 3/4/2010    NOT A LEAK
2898                                                12/8/2008     11/5/2014    1/2"      blue      cold
2899   09/25/08-1 FR06-155-3-08 60 FEET             12/8/2008     10/9/2015    3/4"      red       hot
2900                                                12/8/2008     5/18/2016    3/4"      red       hot
2901   95 feet                                      12/8/2008     8/19/2016     1"       blue      cold
2902                                                12/8/2008    10/18/2016
2903                                                12/8/2008    NOT A LEAK
2904                                                10/8/2012    11/18/2016    1/2"       red       hot
2905                                                10/8/2012    12/21/2016
2906                                                10/8/2012     5/3/2017     3/4"       red       hot
2907                                                10/8/2012    NOT A LEAK
2908   95 feet                                      5/30/2012     4/12/2016     3/4"      red       hot
2909                                                9/17/2009    12/28/2012   unknown   unknown   unknown
2910                                                9/17/2009     11/4/2017      1"       blue      cold
2911   "/09-2 FR06-004-1-09 30 FEET"                9/17/2009     3/12/2018     3/4"      red       hot
2912                                                9/17/2009    NOT A LEAK
2913   "NIBCO….interupted…15 FEET"                  3/17/2009      2/3/2015    3/4"      red       hot
2914   02/16/09-2 FB04-020-2-09                     3/17/2009      4/8/2015    1/2"      blue      cold
2915                                                3/17/2009     1/1/2016     3/4"      red       hot
2916                                                3/17/2009     4/9/2016     1/2"      red       hot
2917   25                                           3/17/2009      5/5/2016    3/4"      red       hot
2918                                                3/17/2009     8/7/2016     3/4"      red       hot
                 Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 1023 of 1053 PageID:
                                                      18588

                            G                            H            I         J        K         L
2919 20 feet                                         3/17/2009    10/12/2016   3/4"     red       hot
       TM F-876 F-877 F-1807 F-2159 NSF-UP Code
2920 100 PSI @ 080F 160 PSI @ 73                     3/17/2009     1/4/2017    3/4"     red       hot
2921                                                 3/17/2009    3/23/2017    3/4"     red       hot
2922                                                 3/17/2009    NOT A LEAK
2923                                                  1/3/2013     6/4/2017    1/2"     red       hot
2924 75 feet                                         9/28/2011     8/7/2017    3/4"     red       hot
       PEX 1006 1/2" CTS SDR-9 cNSFus-pw-rfh U.P.
2925 Code UPC ASTM F-876 F-87                        10/20/2011   12/28/2016   1/2"     red      cold
     NIBCO DURA-PEX PEX 1006 3/4" CTS SDR-9
     cNSFus pw-G rfh U.P. Code ASTM F-876 F-877 F-
2926 1807 F-2159 100 PSI @ 180                       10/20/2011    4/3/2017    3/4"    red       hot
2927 NIBCO                                           10/20/2011    5/18/2017   1/2"    blue      cold
2928                                                 10/20/2011   10/20/2017   1/2"    red       hot
2929                                                 10/20/2011   NOT A LEAK
2930                                                 9/28/2009    12/31/2016   1/2"    blue      cold
2931   DURA-PEX PEX 1006                             9/28/2009     6/30/2017   1/2"    blue      cold
2932                                                 9/28/2009     8/9/2017    1/2"    red       hot
2933                                                 9/28/2009    NOT A LEAK
2934   95                                            3/29/2010      5/5/2016   1/2"    blue      cold
2935   75                                            3/29/2010      5/5/2016   1/2"    red       hot
2936   60 feet                                       3/29/2010     5/29/2016   1/2"    blue      cold
2937   80 feet                                       3/29/2010      1/3/2017   1/2"    blue      cold
2938   35 feet                                       3/29/2010     7/18/2017   1/2"    blue      cold
2939                                                 3/29/2010     7/19/2017   1/2"    blue      cold
2940                                                 3/29/2010     9/6/2017    3/4"    blue      cold
     NIBCO DURA-PEX PEX 1006 1/2" FCTS SDR-9
     ASTM F-876 F-877 F-1807 F-2159 100 PSI
2941 @180F 160 PSI @73F CSA                          3/17/2009    11/3/2017    1/2"    blue      cold
2942 95 feet                                         3/29/2010     3/5/2018    3/4"    red       hot
2943 35 feet                                         3/29/2010    3/22/2018    1/2"    blue      cold
2944                                                 3/29/2010    NOT A LEAK
2945 25 feet                                         4/14/2009     5/8/2017    1/2"     red       hot
2946                                                 6/29/2010     9/8/2016    1/2"     red       hot
2947 35 feet                                         6/29/2010    5/31/2017    3/4"     red       hot
2948 95 feet                                         6/29/2010    8/16/2018    3/4"     red       hot

     "A-PEX PEX 1006 1/2" CTS SDR-9 cNSFus-pw-G
     rfh U.P. Code ASTM F-876 F-877 F-1807 F-2159
     100 PSI @ 180 F 160 PSI @ 73 F UPC CSA B
2949 137.5-97 08/31/10-1 FR04-151-"                  6/29/2010     11/8/2018   1/2"    red       hot
2950                                                 9/28/2011     8/7/2017    3/4"    red       hot
2951                                                 9/28/2011    11/19/2018   1/2"    red       hot
2952 6/2/11-                                         9/28/2011    12/19/2013   1/2"    blue      cold
2953 "-2 FR04-142-4-11 35 Feet MADE IN USA"          9/28/2011     11/5/2014   1/2"    red       hot
2954                                                 9/28/2011     9/14/2017   1/2"    red       hot
2955                                                 9/28/2011    NOT A LEAK
2956 90 feet                                          9/4/2012    10/30/2018   3/4"     red       hot
     "10/12-2 FR06-149-5-12 95 feet MADE IN
2957 USA"                                             9/4/2012    11/26/2018   3/4"     red       hot
2958                                                 3/18/2009    11/11/2010   1/2"   unknown   unknown

     "NIBCO DURA-PEX PEX 1006 3/4" CTS SDR-9
     NSF-PW ASTM F-876 F-877F-1807 F-2159 NSF-
2959 U.P. Code 100 PSI @ 180 F 160 PSI @ 73 F"       3/18/2009     7/6/2014    3/4"     red       hot
     1/26/09-1 "CSA B 137.5-97 UPC 01/26/09-1
2960 FR06-003-3-09 75 FEET"                          3/18/2009     9/27/2014   3/4"     red       hot
2961                                                 3/18/2009    10/24/2014   3/4"     red       hot

     "NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9
     NSF-PW U.P. Code ASTM F-876 F-877 F-1807 F-
2962 2159 100 PSI @ 180 F 160 PSI @ 73 F"            3/18/2009    1/18/2015    1/2"     red       hot
2963                                                 3/18/2009     3/2/2015    3/4"     red       hot
2964 "NIBCO DURA-PEX PE"                             3/18/2009     6/7/2015    1/2"     red       hot
2965 20 FEET                                         3/18/2009     1/5/2016    3/4"     red       hot
2966                                                 3/18/2009    NOT A LEAK
                 Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 1024 of 1053 PageID:
                                                      18589

                            G                          H            I         J         K          L
2967   06/07/10-2 FR06-088-3-10 55 feet             7/6/2010     6/15/2015   3/4"      red        hot
2968   45 feet                                      7/6/2010     3/11/2017   3/4"      red        hot
2969   5 feet                                       7/6/2010     7/13/2018   1/2"      blue       cold
2970                                                5/1/2012    12/12/2017   3/4"      red        hot
2971   02/16/09-2 FR06-007-1-09                    3/16/2009     2/14/2015   3/4"      red        hot
2972                                               3/16/2009     6/9/2018     1"       blue       cold
2973                                               3/16/2009
2974   02/26/09-2 FR06-016-1-09                    4/14/2009     3/27/2015   3/4"      red        hot
2975                                               4/14/2009    11/8/2015    3/4"      red        hot
2976 65 feet                                       4/14/2009     2/27/2016   3/4"      red        hot
2977 55 Feet                                       4/14/2009     9/7/2016    3/4"      red        hot
2978 NIBCO DURA-PEX PEX 1006 3/4" CTS              4/14/2009    12/31/2017   3/4"      red        hot
     "NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9
     cNSFus-pw-rfh U.P. Code ASTM F-876 F-877 F-
2979 1807 F"                                       4/14/2009    2/19/2018    1/2"      red        hot
2980                                               4/14/2009    NOT A LEAK
2981 10/13/09-2 FR04-172-5-09 45 feet              6/18/2010    10/27/2015   1/2"      red        hot
2982                                               6/18/2010     5/8/2016    1/2"      red        hot
2983                                               6/18/2010    6/18/2016     1"       blue       cold
       NIBCO DURA-PEX PEX XXX 3/4" CTS SDR-9
2984 cNSFus-pw-rfh U.P. Code ASTM F-9              6/18/2010     7/25/2016   3/4"      red        hot
2985 75 feet                                       6/18/2010     7/25/2016   3/4"      blue       cold
2986                                               6/18/2010    10/13/2016             blue       cold
2987 55 feet                                       6/18/2010     12/4/2016   1/2"      red        hot
     NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9
     cNSFus-pw-G rfh U.P. Code UPC ASTM F-876 F-
2988 877 F-1807 F"160 PSI @ 73 CDSB                6/18/2010     2/6/2017    1/2"      blue       cold
2989                                               6/18/2010     5/29/2017   1/2"      blue       cold
2990                                               6/18/2010     8/31/2017   1/2"      red        hot
2991                                               6/18/2010     11/7/2017   3/4"      red        hot
2992   60 feet                                     6/18/2010     12/1/2017   3/4"      red        hot
2993                                               6/18/2010    12/14/2017   3/4"      red        hot
2994   70 feet                                     6/18/2010    12/16/2017   3/4"      red        hot
2995   NIBCO DURA-PEX                              6/18/2010      1/2/2018   3/4"      red        hot
2996                                               6/18/2010     3/5/2018    3/4"      red        hot
2997   15 feet                                     6/18/2010      4/8/2018   3/4"      red        hot
       "ASTM F-876 F-877 F-1807 F-2159 100 PSI @
2998   180 F 160 PSI @ 73 F 10/13/09-2 FR04-"      6/18/2010     4/16/2018   1/2"      red        hot
2999   80 feet                                     6/18/2010     5/19/2018   3/4"      red        hot
3000   85 feet                                     6/18/2010     7/26/2018   1/2"      blue       cold
3001   90 feet                                     6/18/2010     9/13/2018   3/4"      red        hot
3002   30 feet                                     6/18/2010     9/14/2018   1/2"      red        hot
3003   "-167-2-09 25 feet MADE IN USA"             6/18/2010     10/2/2018   3/4"      red        hot
3004   95 feet                                     6/18/2010    10/12/2018   3/4"      red        hot
3005                                               6/18/2010    11/27/2018   3/4"      red        hot
3006 10 feet                                       6/18/2010     12/8/2018   1/2"      red        hot
3007 95 feet                                       12/20/2011   12/26/2018   3/4"      red        hot
3008 "12/29/08-1 FR04-109-"                         2/5/2009    10/14/2013   1/2"      red        hot
     01/17/08-1 "NIBCO DURA-PEX …CTS SDR-9
     NSF-PW ASTM F-876 F-877 F-1807 F-2159 NSF-
     U.P. CODE 100 PSI @ 180 F 160 PSI @ 73 F
     CSAB 137.5-97 UPC 01/17/08-1 FT06-214-1-
3009 07 225"                                        2/5/2009     1/2/2014    3/4"   terra cotta   hot
     "NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9
     NSF-PW U.P. Code ASTM F-876 F-877 F-1807 F-
3010 2159"                                          2/5/2009    5/16/2014    1/2"      blue       cold
     12/29/08-1 "807 F-2159 100 PSI @ 160 F 160
     PSI @ 73 F CSA B 137.5-97 UPC 12/29/08-1
3011 FR04-190-1-08 20 FEET"                         2/5/2009    7/19/2014    1/2"       red       hot
3012                                                2/5/2009    6/29/2015    1/2"      blue       cold
3013                                                2/5/2009    7/6/2015     1/2"       red       hot
3014                                                2/5/2009    7/12/2015    3/4"   terra cotta   hot
     "NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9
     NSF-PW U.P. Code ASTM F-876 F-877 F-1807 F-
3015 2159 100 PSI @"                                2/5/2009    7/29/2015    1/2"      blue       cold
3016 "NIBCO"                                        2/5/2009    7/29/2015    1/2"      red        hot
               Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 1025 of 1053 PageID:
                                                    18590

                          G                               H            I           J          K            L
3017 11/19/08-2 FB04-225-3-08 40 FEET                  2/5/2009    10/19/2015    1/2"        blue        cold
3018                                                   2/5/2009     11/7/2015    3/4"     terra cotta    hot
3019                                                   2/5/2009    12/23/2015    1/2"        blue        cold
3020                                                   2/5/2009    NOT A LEAK
3021 NIBCO PEX                                        7/18/2012    12/14/2016    3/4"        red          hot
3022 15 feet                                          7/18/2012     1/24/2019    3/4"        red          hot
3023                                                  9/26/2011     10/1/2017    3/4"        red          hot
3024                                                  10/19/2012    2/10/2018
     "NIBCO PEX PEX 1006 1/2" CTS SDR-9 cNSFus
     pw-G rfh U.P. Code ASTM F-876 F-877 F-1807 F-
3025 2159 100 PSI @ 180 F"                            10/19/2012   11/8/2018     1/2"        red          hot
3026                                                  11/12/2008   4/6/2016      1/2"        blue         hot
     NIBCO DURA-PEX PEX 1006 3/4" CTS SDR-9 NSF-
     PW U.P. CODE ASTM F-876 F-877 F-1807 F-2159
3027 100 PSI                                          11/12/2008   7/13/2016     3/4"        red         hot
3028                                                  11/12/2008   3/22/2017     1/2"        blue        cold
3029 30 feet                                          11/12/2008   3/27/2017     1/2"        red         hot
3030 NIBCO DURA-PEX PEX                               11/12/2008   7/30/2017     1/2"        red         hot
3031                                                  11/12/2008   NOT A LEAK
3032                                                  4/24/2009    11/1/2015     1/2"        red          hot
3033 95 feet                                          4/24/2009    7/24/2017     1/2"        red          hot
3034                                                   3/4/2008    11/9/2013     3/4"        red          hot
       "NIBCO DURA-P…..ASTM F-876 F-877 F-1807 F-
3035 2159 NSF U P …"                                   3/4/2008    7/22/2014     1/2"        red          hot
       2/11/28-1 "NIBCO DURA-PEX PEX 1006 3/4"
       CTS SDR-9 NSF-PW ASTM F-876 F-877 F-1807
       F-2159 NSF-U.P. Code 100 PSI @ 180 F 160 PSI
       @ 73 F CSA B 137.5-97 UPC 02/11/08-1 FR06-
3036   012-1-08 75 FEET"                               3/4/2008    10/2/2014     3/4"        red         hot
3037   02/19/08-2 FB04-023-2-08 20 FEET                3/4/2008     5/7/2015     1/2"        blue        cold
3038   02/11/08-1 FR06-012-1-08 35 FEET                3/4/2008    8/10/2015     3/4"        red         hot
3039   35 FEET                                         3/4/2008    11/12/2015    1/2"        red         hot

3040 nibco dura-pex pex 1006 1/2" cts sdr-9 cNSF us    3/4/2008     9/15/2016    1/2"        blue        cold
3041 20 feet                                           3/4/2008      1/8/2017    3/4"        red         hot
3042                                                   3/4/2008     6/22/2017    1/2"        blue        cold
3043                                                   3/4/2008     9/30/2017
3044                                                   3/4/2008     10/4/2017     1"         blue        cold
3045 80 feet                                           3/4/2008     12/3/2017    1/2"        blue        cold
3046                                                   3/4/2008    NOT A LEAK
3047                                                   9/1/2009    12/12/2011    1/2"        red          hot
3048                                                   9/1/2009     7/6/2013     1/2"        red          hot

       7/29/08-1 "180 F 160 PSI @ 73 F CSA B 137.5-
3049 97 UPC 07/29/08-1 FR04-113-1-08 55 FEET"          9/1/2009    6/29/2014     1/2"        red          hot
3050 03/31/09-2 FR06-031-1-09                          9/1/2009     3/5/2015     3/4"        red          hot
     "NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9
     cNSF-pw-frh U.P. Code ASTM F-876 F-877 F-
3051 1807 F-2159"                                      9/1/2009     9/12/2015    1/2"        red          hot
3052                                                   9/1/2009    NOT A LEAK
3053                                                  3/26/2009    11/10/2017    1/2"        red          hot
     "NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9
3054 NSF-pw U.P. Code"                                3/26/2009     3/15/2018     1/2"      blue          cold
3055 10 feet                                          1/29/2009     9/12/2017     3/4"      red           hot
3056                                                  7/24/2009    12/12/2012   unknown   unknown       unknown
3057 03/31/09-1                                       7/24/2009     12/3/2013     1/2"      red           hot
       "NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9
3058 cNSFus-PW-rfh"                                   7/24/2009     2/5/2014     1/2"        red          hot
3059 none                                             7/24/2009      2/5/2015    1/2"        red          hot
3060                                                  7/24/2009    11/29/2015    1/2"        red          hot
3061                                                  7/24/2009    NOT A LEAK
3062                                                  7/10/2009     1/3/2012      1/2"       red          hot
3063                                                  7/10/2009     1/21/2012   unknown
                Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 1026 of 1053 PageID:
                                                     18591

                             G                             H            I         J      K      L
       3/31/09-1 "TM F-876 F-877 F-1807 F-2159 100
       PSI @ 180 F 160 PSI @ 73 F CSA B 137-5-97
       03/31/09-1 FR04-011-3-09 90 feet MADE IN
3064   USA"                                            7/10/2009    6/12/2014    1/2"   red    hot
3065   "/24/09/2 FB04-114-4-09"                        7/10/2009    9/13/2014    1/2"   blue   cold
       6/25/09-1 "CODE ASTM F-876 F-877 F-1807 F-
       2159 100 PSI @ 180 F 160 PSI @ 73 F CSA B
       137.5 06/25/09-1 FB08-018-3-09 80 FEET
3066   MADE IN USA"                                    7/10/2009    10/25/2014    1"    blue   cold
3067   06/24/09/2 FB04-129-4-09                        7/10/2009      2/7/2015   1/2"   blue   cold
3068   06/24/09/2 FB04-129-4-09 75 feet                7/10/2009     6/11/2015   1/2"   blue   cold
3069   06/24/09/2 FB04-114-4-09 75 feet                7/10/2009      8/8/2015   1/2"   blue   cold
3070                                                    2/9/2012    10/16/2016   3/4"   red    hot
3071                                                    2/9/2012     4/20/2017   3/4"   red    hot

       NIBCO PEX PEX 1006 1/2" CTS SDR-9 cNSFus-pw-
3072 G U.P. Code ASTM F-876 F-877 F-1807 F              2/9/2012    9/29/2017    1/2"   red    hot
3073                                                    2/9/2012    NOT A LEAK
3074 75 feet                                            4/2/2008    6/14/2016    3/4"   red    hot
     NIBCO DURA-PEX PEX 1006 3/4" CTS SDP-9 NSF-
3075 P                                                  4/2/2008    7/27/2016    3/4"   red    hot
3076 95 FEET                                            4/2/2008    8/11/2016    3/4"   red    hot
     NIBOC DURA-PEX PEX 1006 3/4" CTS SDR-9-NSF-
     PW ASTM F-876 F-877 F-1807 F-2159 NSF-U.P.
     Code 100 PSI @ 180 F 160 PSI PSI @173 F CSA B
3077 137.5-97                                           4/2/2008     9/3/2016    3/4"   red    hot
3078                                                    4/2/2008    11/10/2016   1/2"   blue   cold
3079                                                    4/2/2008
3080 70 Feet                                           8/26/2009    7/23/2016    1/2"   red    hot
     NIBCO DURA PEX PEX 1006 1/2" CTS SDR-9
     cNSFus-PW-rfh U.P. Code ASTM F-876 F-877 F-
     1807 F-2159 100 PSI @ 180 160 PSI @73 CSA B
3081 137.5 07/16                                       8/26/2009    11/7/2016    1/2"   blue   cold
3082 95 feet                                           8/26/2009    6/13/2017    3/4"   red    hot
3083                                                   8/26/2009     7/7/2017    3/4"   red    hot
3084                                                   8/26/2009    NOT A LEAK
3085 "NIBCO DURA-PEX"                                  7/17/2009    9/10/2018    1/2"   blue   cold
3086                                                   3/11/2008    3/29/2013    1/2"   red    hot
     02/20/08-2 "NIBCO DURA-PEX PEX 1006 1/2"
     CTS SDR-9 NSF-PW ASTM F-876 F-877 F-1807 F-
     2159NSF-U.P Code 100 psi @ 180 F 160 PSI @
     73 F CSA B 137.5-97 UPC 02/20/08-2 FR04-025-
3087 4-08 75 FEET"                                     3/11/2008    12/17/2013
3088 "5/08-2 F06-029-1-08 95 FEET"                     3/11/2008      9/7/2014   3/4"   red    hot
3089 02/21/08-1                                        3/11/2008    10/19/2014   1/2"   blue   cold
3090                                                   3/11/2008     6/30/2015   1/2"   red    hot
3091                                                   3/11/2008     9/14/2015   3/4"   red    hot
3092                                                   3/11/2008    NOT A LEAK
3093 NIBCO DURA                                        10/30/2009    12/7/2016   1"     blue   cold
     NIBCO DURA-PEX PEX 1006 3/4" CTS SDR-9
3094 cNSFus                                            10/30/2009    4/19/2017   3/4"   red    hot
3095                                                   10/30/2009    10/6/2017   3/4"   red    hot
3096                                                   10/30/2009   NOT A LEAK
3097                                                   8/25/2009     7/12/2018   3/4"   red    hot
3098 5 feet                                            3/19/2011    10/18/2018   3/4"   red    hot
3099                                                   3/19/2011    11/20/2018   3/4"   red    hot
       "NIBCO DURA-PEX PEX --- SDR-9NSF --- F-876 F-
3100 877 F-1"                                          3/19/2011    11/20/2018   3/4"   blue   cold
     01/27/09-1 "CO DURA-PEX PEX 1006 1/2" CTS
     SDR-9 NSF-PW U.P. CODE ASTM F-876 F-877 F-
     1807 F-2159 100 PSI @ 180 F 160 PSI @ 73 F
     CSA B 137.5-97 UPC 01/27/09-1 FR04-006-2-
3101 009 70 FEET"                                      2/17/2009    12/8/2013    1/2"   red    hot
                  Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 1027 of 1053 PageID:
                                                       18592

                            G                            H            I         J        K         L

     "NIBCO DURA-PEX PEX 1006 3/4" CTS SDDR-9
     NSF-PW ASTM F-876 F-877 F-1807 F-2159 NSF-
3102 U.P. Code 100 PSI @ 180 F 160 PSI @ 73 F CS"    2/17/2009    11/17/2015   3/4"     red       hot
3103 95 FEET                                         2/17/2009      2/5/2016   3/4"     red       hot
3104                                                 2/17/2009     2/26/2017   3/4"     red       hot
3105                                                 2/17/2009     4/19/2017   1/2"     red       hot
3106                                                 2/17/2009    NOT A LEAK
3107                                                 8/12/2009     7/5/2016    1/2"    blue      cold
     NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9
     cNSFus-pw-rfh U.P. Code ASTM F-876 F-877 F-
3108 1807 F-2159 100 PSI @ 18                        8/12/2009    7/31/2016    1/2"    blue      cold
3109                                                 8/12/2009    8/30/2016    1/2"    blue      cold

3110   NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9 Cnsf   8/12/2009    7/14/2017    1/2"    blue      cold
3111                                                 8/12/2009    NOT A LEAK
3112 4-09 90 feet                                    7/21/2009    10/4/2016    1/2"    blue      cold
3113 90 feet MADE IN USA                             7/21/2009    4/11/2017    1/2"    red       hot
3114 95 feet                                         7/21/2009    6/29/2017    1/2"    red       hot
     "NIBCO DURA-PEX PEX 1006 SDR-9 3/4" CTS
     cNSFus pw-G rfh U.P. Code ASTM F-876 F-877 F-
     1807 F-2159 100 PSI @ 180 F 160 PSI @ 73 F
3115 UPC CSA B 137.5-97"                             11/8/2010     3/30/2015   3/4"     red       hot
3116                                                 11/8/2010     2/5/2018    3/4"     red       hot
3117                                                 11/8/2010    NOT A LEAK
3118                                                 1/31/2008     1/2/2016    3/4"     red       hot
3119 "NIBCO DURA-PEX"                                1/31/2008      1/7/2016   3/4"     red       hot
3120                                                 1/31/2008     4/26/2016   3/4"     red       hot
3121                                                 1/31/2008    10/10/2017
3122                                                 1/31/2008    NOT A LEAK
3123                                                 7/22/2009     7/19/2016   1"      blue      cold

       DURA-PEX PEX 1006 1/2" CTS SDR-9 Cnsfus-PW-
3124   rfh U.P. Code ASTM F-876 F-877 F-1807 F-21    7/22/2009    12/31/2016   1/2"     red       hot
3125   30 feet                                       7/22/2009     8/26/2017   3/4"     red       hot
3126   55 feet                                       7/22/2009     9/16/2017   1/2"     red       hot
3127                                                 7/22/2009    NOT A LEAK
3128 06/16/08-1 FR04-094-1-08 90 FEET                7/18/2008     7/6/2015    1/2"     red       hot
3129 65 FEET                                         7/18/2008    11/26/2015   3/4"     red       hot
3130 45 Feet                                         7/18/2008     7/11/2016   1/2"     red       hot
     NIBCO DURA-PEX PEX 1006 1/2" SDR-9 NSF-PW
     U.P. CODE ASTM F-876 F-877 F-1807 F-2159 100
3131 PSI @180 F                                      7/18/2008    9/13/2016    1/2"    blue      cold
3132                                                 7/18/2008    NOT A LEAK
3133 NIBCO DURA-PEX P                                10/30/2009   7/22/2016    3/4"    blue      cold
3134                                                 10/30/2009   8/23/2016    3/4"    red       hot
     NIBCO DURA-PEX PEX 1006 1" CTS SDR-9 Cnsf
     us-pw-rfhU.P. Code ASTM F-876 F-877 F-1807 F-
3135 2159 100 PSI @180 F 160 PSI                     10/30/2009   10/20/2016   1"      Blue      cold
3136                                                 10/30/2009   NOT A LEAK
3137   70 feet                                       7/21/2009     7/19/2018   1/2"    blue      cold
3138   100 feet                                      7/21/2009     1/30/2019   1/2"    red       hot
3139                                                 4/14/2011     5/15/2017   1/2"    red       hot
3140   "NIBCO DURA-"                                 4/14/2011    10/24/2018   3/4"    red       hot
3141                                                 1/30/2008     7/17/2013
3142 see picture                                     1/30/2008     5/21/2014   1/2"     red       hot
     12/7/07-2 FR04-156-3-07 "B 137.5-97 UPC
3143 12/07/07-2 FR04-156-3-07 50 FEET"               1/30/2008    5/24/2014    1/2"     red       hot
3144 12/02/07-2 FR04-156-3-07                        1/30/2008    2/23/2015    1/2"     red       hot
3145                                                 1/30/2008    4/9/2015     3/4"     red       hot
3146                                                 2/16/2009    2/6/2015     1/2"   unknown   unknown

     "PEX 1006 3/4" CTS SDR-9 NSF_PW ASTM F-876
     F-877 F-1807 F-2159 NSF-u.P. Code 100 PSI @
     180 F 160 PSI @ 73 F CSA B 137.5-97 UPC
3147 01/17/08-1 FT06-214-1-07 50 FEET"               2/16/2009    6/22/2015    3/4"     red       hot
                 Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 1028 of 1053 PageID:
                                                      18593

                            G                            H            I         J         K          L
3148 50 FEET                                          2/16/2009   11/8/2015    1/2"      red        hot
     "NIBCO DURA-PEX PEX 1006 3/4" CTS SDR-9
     NSF-PW ASTM F-876 F-877 F-1807 F-2159 NSF-
     U.P. Code 100 PSI @ 180 F 160 PSI @ 73 F CSA B
3149 137.5-97 UPC 01/17/0"                            2/16/2009   12/29/2015   3/4"   terra cotta   hot
3150                                                  2/16/2009    4/16/2016   1/2"       red       hot
3151 65 Feet                                          2/16/2009     5/3/2016   1/2"       red       hot
3152 70 feet                                          2/16/2009    5/15/2016   1/2"      blue       cold
3153 100 FEET                                         2/16/2009     9/6/2016   1/2"      blue       cold
     PEX 1006 3/4" CTS SDR-9 NSF-PW ASTM F-876 F-
     877 F-1807 F-2159 NSF-I.P. Code 100 PSI @
3154 180F 160 PSI @ 73 CSA B 137.5-97                 2/16/2009   12/14/2016   3/4"   terra cotta   hot
3155 25 feet                                          2/16/2009   12/23/2016   1/2"       red       hot
3156                                                  2/16/2009   NOT A LEAK
3157                                                  7/20/2009    5/28/2013   1/2"      red        hot
3158   see picture                                    7/20/2009    12/6/2013   1/2"      blue       cold
3159   "-1 FB08-016-3-09 90 FEET MADE IN USA"         7/20/2009   10/20/2014    1"       blue       cold
3160   02/26/09-2 FR06-016-1-09 95 feet               7/20/2009   10/22/2015   3/4"      red        hot
3161   60 feet                                        2/16/2009    12/7/2015   1/2"      red        hot
       NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9
       cNSFus-pw-rfh U.P. Code ASTM F-876 F-877 F-
       1807 F-2159 100 PSI @ 180 F 160 PSI @ 73 F
3162   CSA B 137.5 05/07/09-2 FB04                    2/16/2009   6/6/2016     1/2"      blue       cold
3163   45 feet                                        2/16/2009   12/6/2016    3/4"      red        hot
       NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9
       cNSFus-pw-rfh U.P. Code ASTM F-876 F-877 F-
3164   1807 F                                         2/16/2009   12/31/2016   1/2"      red        hot
3165   NIBCO DURA-PEX PEX 1006 1/2"                   6/17/2010     1/2/2017   1/2"      blue       cold
3166   NIBCO DUR                                      6/17/2010    3/13/2017   3/4"      red        hot
3167                                                  6/17/2010    7/23/2017   1/2"      blue       cold
3168                                                  6/17/2010   NOT A LEAK
3169                                                  5/27/2008   11/23/2010   3/4"      red        hot
3170 30 feet                                          5/27/2008    4/27/2017   1/2"      blue       cold
     URA-PEX PEX 1006 1/2" CTS SDR-9 NSF-PW
     ASTM F-876 F-877 F-1807 F-2159 NSF-U.P. Code
3171 100 PSI @ 180 F 160 PSI @ 73 F                   5/27/2008   6/2/2017     1/2"      blue       cold
3172                                                  5/27/2008   6/6/2017
3173                                                  9/14/2009   3/10/2017    1/2"      blue       cold
3174 NIBCO DURA                                       9/14/2009   7/17/2017    1/2"      blue       cold
       "NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9
3175   cNSFus"                                        9/14/2009   4/26/2018    1/2"      red        hot
3176                                                  9/14/2009   NOT A LEAK
3177                                                  7/29/2008    6/6/2016
3178                                                   2/6/2008   1/19/2016    3/4"      red        hot
3179   "IBCO DURA-PEX PEX 1006 3/4" CTS"               2/6/2008   3/22/2016    3/4"      red        hot
3180   NIBC                                            2/6/2008   7/27/2016    3/4"      blue       cold
3181                                                   2/6/2008
3182   see picture                                    4/11/2008     2/5/2014   3/4"      red        hot
3183   03/10/08-2 FB04-033-2-08                       4/11/2008    3/24/2015   1/2"      blue       cold
3184                                                  4/11/2008    6/26/2015   1/2"      red        hot
3185                                                  4/11/2008    7/10/2015   1/2"      red        hot
3186                                                  4/11/2008    3/9/2016    1/2"      blue       cold
3187                                                  4/11/2008    6/5/2017    3/4"      red        hot
3188                                                  4/11/2008   NOT A LEAK
3189   70 feet                                        8/31/2009    5/11/2016   1/2"      blue       cold
3190                                                  8/31/2009    7/13/2016   3/4"      red        hot
3191   NIBCO DURA-PEX OEX 1995 1.2: CTS SDR           8/31/2009    7/17/2016   1/2"      red        hot
3192                                                  8/31/2009    9/3/2016    1/2"      red        hot
3193                                                  8/31/2009   12/13/2016   3/4"      red        hot
3194                                                  8/31/2009   12/26/2017   1/2"      blue       cold
3195                                                  8/31/2009   11/26/2018   3/4"      red        hot
3196                                                   2/5/2008    9/14/2012   1/2"      red        hot
3197   12/05/07-2 FR04-167-2-07                        2/5/2008   11/11/2013   1/2"      red        hot
3198                                                   2/5/2008    1/26/2014   3/4"      red        hot
                 Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 1029 of 1053 PageID:
                                                      18594

                            G                            H            I         J      K      L
       1/4/08-2 "F-876 F-877 F-1807 F-2159 NSF-U.P.
       CODE 100 PSI @ 180 F 160 PSI @ 73 F CSA B
       137.5-97 UPC 01/04/08-2 FR06-163-1-07 5
3199   FEET"                                          2/5/2008    3/3/2014     3/4"   red    hot
3200   see picture                                    2/5/2008    4/10/2014    3/4"   red    hot
       "NIBCO DURA-PEX PEX 1006 3/4" CTS SDR-9
3201   NSF-PW"                                        2/5/2008    7/30/2014    3/4"   red    hot
       "NIBCO DURA-PEX PEX 1006 1" CTS SDR-9 NSF-
3202   PW ASTM F-876 F-877 F-1807 F-2"                2/5/2008    10/8/2014    1"     blue   cold
       01/04/08-2 "100 PSI @ 180 F 160 PSI @ 73 F
       CSA B 1.37.5-97 UPC 01/04/08-2 FR06-163-1-
3203   07 30 FEET"                                     2/5/2008   1/20/2015    3/4"   red    hot
3204   11/27/07-2 FR06-149-2-07                        2/5/2008   2/12/2015    3/4"   red    hot
3205   12/07/07-1 FR04-170-2-07                        2/5/2008   2/26/2015    1/2"   red    hot
3206                                                   2/5/2008   NOT A LEAK
3207                                                  7/29/2008    3/1/2018    1/2"   blue   cold
3208   09/01/09-2                                     9/15/2009   10/26/2015   1/2"   blue   cold
3209   08/26/09-1                                     9/15/2009   10/26/2015   1/2"   red    hot
3210                                                  9/15/2009   12/7/2015    1/2"   red    hot
3211   5 feet                                         9/15/2009   12/28/2015   1/2"   red    hot
3212   35 feet                                        9/15/2009    7/11/2016   1/2"   red    hot
3213   10 feet                                        9/15/2009    7/9/2017    1/2"   blue   cold
3214                                                  9/15/2009   NOT A LEAK
3215   25 feet                                        8/25/2009    1/1/2017    1/2"   red    hot
3216   NIBCO DURA-PEX                                 8/25/2009    1/1/2017    1/2"   red    hot
3217   20 feet                                        8/25/2009    2/13/2017   1/2"   red    hot
3218                                                  8/25/2009   NOT A LEAK
     "BCO DURA-PEX PEX 1006 3/4" CTS SDR-9 NSF-
     PW ASTM F-876 F-877 F-1807 F-2159 NSF-U.P.
3219 Code 100 PSI @ 180 F 160"                        1/23/2008    9/8/2014    3/4"   red    hot

     12/06/07-1 FB06-203-1-07 "NIBCO DURA-PEX
     PEX 1006 3/4" CTS SDR-9 NSF-PW ASTM F-876 F-
     877 F-1807 F-2159 NSF-U.P. Code 100 PSI @
     180 F 160 PSI @ 73 F CSA B 137.5-97 UPC
3220 12/06/07-1 FB06-203-1-07 85 FEET                 1/23/2008    2/9/2015    3/4"   blue   cold
3221 85 feet                                          1/23/2008    8/7/2016    1/2"   blue   cold
3222                                                  1/23/2008   8/27/2016     1"    blue   cold
3223 70 feet                                          1/23/2008   11/20/2016   1/2"   blue   cold
3224 90 feet                                          1/23/2008   12/27/2016   1/2"   red    hot
3225 30 feet                                          1/23/2008    1/22/2017   1/2"   blue   cold
     PEX 1006 1/2" CTS SDR-9 NSF-PW ASTM F-876 F-
     877 F-1807 F-2159 NSF-I.P. Code 100 PSI @
3226 180F 160 PSI @ 73 CSA B 137.5-97                 1/23/2008    6/9/2017    1/2"   blue   cold
3227                                                  1/23/2008   NOT A LEAK
       "NIBCO PEX PEX 1006 1/2" CTS SDR-9 cNSFus-
       pw-G rfh U.P. Code ASTM F-876 F-877 F-1807
3228   F-2159 100 PSI @ 1"                            6/9/2011     9/3/2014    1/2"   red    hot
3229   04/19/11-1 FR06-041-3-11                       6/9/2011    2/19/2015    3/4"   red    hot
3230   75 feet                                        6/9/2011     1/2/2016    1/2"   red    hot
3231   35 feet                                        6/9/2011    2/12/2016    3/4"   red    hot
3232                                                  6/9/2011    NOT A LEAK
3233 90 feet                                          2/5/2008     5/2/2017    1/2"   red    hot
3234                                                  2/5/2008    6/13/2017    1/2"   red    hot
3235                                                  2/5/2008    7/23/2017    3/4"   red    hot
3236 50 feet                                          2/5/2008    7/23/2017    1/2"   red    hot
3237                                                  2/5/2008    NOT A LEAK
     3/19/09-1 "00 PSI @ 180 F 160 PSI @ 73 F CSA
     B 137.5 03/19/09-1 FR04-029-3-09 75 FEET
3238 MADE IN USA"                                     3/30/2009   2/26/2014    1/2"   red    hot
3239 03/19/09-1 FR04-029-3-09 15 feet                 3/30/2009   8/10/2015    1/2"   red    hot
3240                                                  3/30/2009   9/28/2016    1/2"   red    hot
3241                                                  3/30/2009   12/4/2016    3/4"   red    hot
3242 NIBCO DUR                                        3/30/2009   8/14/2017    3/4"   blue   cold
3243                                                  3/30/2009   NOT A LEAK
3244                                                  5/27/2008   12/8/2011    3/4"   red    hot
                 Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 1030 of 1053 PageID:
                                                      18595

                           G                            H            I         J        K         L
3245                                                5/27/2008    2/23/2012    3/4"    red       hot
3246                                                5/27/2008    4/29/2013    3/4"    red       hot
3247                                                5/27/2008    6/27/2013    3/4"    red       hot
3248   see picture                                  5/27/2008    2/19/2014    1/2"    red       hot
3249                                                5/27/2008    6/3/2014      1"     blue      cold
3250                                                5/27/2008    6/10/2014    1/2"    blue      cold
3251                                                5/27/2008    4/17/2015    3/4"    red       hot
3252   "NIBCO DU"                                   5/27/2008    11/6/2015    1/2"    red       hot
3253                                                5/27/2008    12/8/2015    3/4"    red       hot
3254                                                5/27/2008    2/3/2016     3/4"    red       hot
3255   "NIBCO DURA"                                 5/27/2008    2/22/2016    1/2"    blue      cold
3256   "NIBCO DURA-PEX PEX"                         5/27/2008    2/24/2016    3/4"    red       hot
3257                                                5/27/2008    8/10/2016
       NIBOC DURPW 1/2" CTS SDR-9 NSF-PW ASTMA-
3258   PEX                                          5/27/2008    8/19/2016    1/2"    red       hot
3259                                                5/27/2008    8/19/2016    1/2"    blue      cold
3260   15 feet                                      5/27/2008    10/13/2016   1/2"    red       hot
3261                                                5/27/2008    1/12/2017    1/2"    red       hot
3262                                                5/27/2008    NOT A LEAK
3263                                                8/25/2009    11/6/2013    1/2"    blue      cold
3264   "50 feet MADE IN USA"                        8/25/2009     7/14/2015   1/2"    red       hot
3265   65 feet                                      8/25/2009     11/3/2015   1/2"    red       hot
3266                                                8/25/2009    2/24/2016    3/4"    red       hot
3267                                                8/25/2009    4/25/2016    1/2"    red       hot
3268   "NIBCO"                                      8/25/2009     8/18/2016   1/2"    red       hot
3269                                                8/25/2009    8/30/2016    1/2"    blue      cold
3270                                                8/25/2009    NOT A LEAK
3271                                                10/20/2009   5/12/2017    3/4"    red       hot
3272 FB06-206-1-07 75 FEET                          3/24/2008     6/23/2015   3/4"    blue      cold
3273 03/04/08-1 FB04-036-2-08 5 FEET                3/24/2008     7/12/2015   1/2"    blue      cold
3274 55                                             3/24/2008     5/17/2016   3/4"    red       hot
3275 NIB                                            3/24/2008     8/10/2016   3/4"    red       hot
3276 70 feet                                        3/24/2008     2/9/2017    1/2"    blue      cold
     DURA-PEX PEX 1006 3/4" CTS SDR-9 NSF-PW
     ASTM F-876 F-877 F-1807 F-2159 NSF-U.P. Code
3277 100 PSI @180 F 160 PSI                         3/24/2008     3/2/2017    3/4"     red       hot

     NIBCO DURA-PEX PEX 1006 3/4" CTS SDR-9 MSF-
     PW ASTM F-876 F-877 F-1807 F-2159 NSF Code
3278 100 PSI @180F 160 PSI @ 73 CSA B 137.5-        3/24/2008    5/22/2017    3/4"    blue      cold
3279                                                3/24/2008    7/17/2017    1/2"    blue      cold
3280                                                3/24/2008    NOT A LEAK

     05/16/11-1 FR04-063-4-11 "EX PEX 1006
     1/2" CTS SDR-9 cNSFus-pw-F U.P. Code ASTM
     F-876 F-877 F-1807 F-2159 160 PSI @ 100 F
     180 PSI @ 73 F UPC CSA B 137.5-97 05/16/11-
3281 1 FR04-063-4-11 70 feet MADE IN USA"           6/10/2011    9/23/2014    1/2"     red       hot

     05/16/11-1 FR04-063-4-11 "NIBCO PEX PEX
     1006 SDR-9 cNSFus-pw-rfh U.P. Code ASTM F-
     876 F-877 F-1807 F-2159 100 PSI @ 180 F 160
     PSI @ 73 F UPC CSAB 137.5-97 05/16/11-1
3282 FR04-063-4-11 60 FEET MADE IN USA"             6/10/2011    11/25/2014   1/2"    red       hot
3283                                                6/10/2011     3/2/2015    3/4"    red       hot
3284                                                6/10/2011     4/18/2017   1/2"    blue      cold
3285                                                6/10/2011     5/15/2017   1/2"    red       hot
       NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9
3286 cNSFus-pw-G rfh U.P. Code                      6/10/2011     7/3/2017    1/2"    blue      cold
3287                                                6/10/2011    NOT A LEAK
3288                                                 4/1/2008    5/15/2012    1/2"   unknown   unknown
3289                                                 4/1/2008    3/28/2015    1/2"     blue      cold
3290 01/20/08-2 FR06-013-3-08 95 FEET                4/1/2008    5/22/2015    3/4"     red       hot
     "VTS SDR-9 NSF-PW ASTM F-876 F-877 F-1807 F-
     2159 NSF-U.P. CODE 100 PSI @ 180 F 160 PSI @
3291 73 F CSA B 137.5-9"                             4/1/2008    8/20/2015    1/2"    blue      cold
               Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 1031 of 1053 PageID:
                                                    18596

                         G                               H            I           J         K         L
3292 NIBCO DURA-PEX PEX 1006 1/2" CTS"                4/1/2008    8/21/2015     1/2"      blue      cold
3293 90 FEET                                          4/1/2008    1/11/2016     1/2"      red       hot
     NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9 NSF-
     PW ASTM F-876 F-877 F-1807 F-2159 NSFXXXX
3294 Code                                              4/1/2008    6/5/2016     1/2"      blue      cold
3295 30 Feet                                           4/1/2008    6/5/2016     1/2"      blue      cold
3296                                                   4/1/2008   NOT A LEAK
3297                                                  7/22/2008   3/27/2017     1/2"      blue      cold
3298                                                  9/30/2008   5/30/2017
3299                                                  9/30/2008    6/9/2017     1/2"      blue      cold
3300 F-2159 100 PSI @ 180F 160 PSI @73F               9/30/2008   12/1/2017     1/2"      red       hot
3301                                                  9/30/2008   NOT A LEAK
3302                                                  7/25/2008    6/6/2017
       "NIBCO Dura-PEX PEX 1006 1/2" CTS SDR-9
3303 cNSFus-pw-G frh U.P. Code ASTM F-8"              3/9/2011    10/9/2015     1/2"      red       hot
3304 65 FEET                                          3/9/2011    1/29/2016     3/4"      red       hot
3305 60 feet                                          3/9/2011    10/6/2016     1/2"      blue      cold
3306                                                  3/9/2011    1/23/2017     1/2"      blue      cold
3307                                                  3/9/2011    NOT A LEAK
3308                                                  9/1/2009     5/1/2012    unknown    blue      cold
     NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9
3309 cNSFus-pw-rfh U.P. Code                          9/1/2009     7/4/2016     1/2"      blue      cold
3310 70 feet                                          9/1/2009    12/21/2016    3/4"      red       hot
     NIBCO DURA-PEX PEX 1006 3/4" CTS SDR-9
3311 cNSFus-pw-rfh                                     9/1/2009   2/22/2017     3/4"      red       hot
3312                                                   9/1/2009   4/6/2017      1/2"      blue      cold
3313                                                   9/1/2009
3314                                                  7/11/2008   12/23/2010    1/2"     unknown   unknown
3315                                                  7/11/2008    5/28/2011    1/2"     unknown   unknown
3316                                                  7/11/2008   12/18/2012    1/2"     unknown   unknown
3317 "11/08-1 FR04-078-4-08 85 FEET"                  7/11/2008    6/12/2014    1/2"       red       hot

       06/13/08-1 "NIBCO DURA-PEX Pex 1006 3/4"
       CTS SDR-9 NSF-PW U.P.CODE ASTM F-876 F-877
       F-1807 F-2159 100 PSI @ 180 F 160 PSI @ 73 F
3318   CSA B 137.5-97 UPC 06/13/08-1 FR06-088-1-"     7/11/2008   11/23/2014    3/4"       red       hot
3319   06/11/08-1 FR04-078-4-08 40 FEET               7/11/2008   10/12/2015    1/2"       red       hot
       "PEX 1006 1/2" CTS SDR-9 NSF-PW U.P. Code
       ASTM 876- F-877 F-1807 F-2159 100 PSI @ 180
3320   F 160 PSI"                                     7/11/2008   2/15/2016     1/2"      blue      cold
3321   90 FEET                                        7/11/2008   5/15/2016     1/2"      blue      cold
3322                                                  7/11/2008   7/7/2016      1/2"      blue      cold
3323                                                  7/11/2008   7/19/2016
     NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9 NSF-
     PW U.P. Code ASTM F-876 F-877 F-1807 F-2159
     100 PSI @ 160 F 160 PSI @ 73 F W CSA B 137 5-
3324 97                                               7/11/2008    7/19/2016    1/2"      blue      cold
3325                                                  7/11/2008    8/21/2016     1"       blue      cold
3326                                                  7/11/2008   10/18/2016    1/2"      red       hot
3327                                                  7/11/2008   NOT A LEAK
3328   95 feet                                        9/13/2011     5/6/2018    3/4"       red       hot
3329   100 FEET                                        2/4/2008    11/5/2015    1/2"       red       hot
3330   85 feet                                         2/4/2008    3/15/2016    1/2"       red       hot
3331   "NIBCO DURA-PEX PEX"                            2/4/2008    4/29/2016    1/2"       red       hot
3332   40 Feet                                         2/4/2008    5/10/2016    1/2"       red       hot
3333                                                   2/4/2008    2/27/2017    3/4"       red       hot
3334 55 feet                                           2/4/2008    4/27/2017    1/2"       red       hot
3335 35 feet                                           2/4/2008     9/5/2017    1/2"       red       hot
     NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9 NSF-
     PW ASTM F-876 F-877 F-1807 F-2159 NSF-U.P.
3336 Code 100 PSI                                     2/4/2008    9/14/2017     1/2"       red       hot
     M F-876 F-877 F-1807 F-2159 NSF-U.P. Code
3337 100 PSI @180F 160 PSI @ 73F                       2/4/2008   10/19/2017    3/4"       red       hot
3338                                                   2/4/2008
3339                                                  9/29/2009    9/6/2015     1/2"      blue      cold
3340 70 feet                                          9/29/2009   11/28/2015    1/2"      red       hot
                Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 1032 of 1053 PageID:
                                                     18597

                            G                             H            I         J      K      L
3341 100 feet                                         9/29/2009    1/12/2016    3/4"   red    hot
3342 35 feet                                          9/29/2009    2/23/2016    1/2"   blue   cold
     PEX PEX 1006 1/2" CTS SDR-9 cNSFus-pw-1
     XXXXX Code ASTM F-876 F-877 F-1807 F-2159
     100 PSI @180 F 160 PSI @ 73 F CSA b 137.5
3343 06/26/09-1                                       9/29/2009    6/29/2016    1/2"   red    hot

     nibco dura-pex pex 1006 1/2" cts sdr-9 cNSF us
     pw-g rfh u.p. code astm f-876 f-877 f-1807 f-
3344 2159 100 psi @ 180 f 160 psi @ 73 f               6/4/2010    9/25/2016    1/2"   red    hot
3345 NIBCO DURA-PEX PEX 1006 1/2" CTS                  6/4/2010    11/8/2016    1/2"   Blue   cold

     NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9
     Cnsf-us-pw-rfh U.P. cODE ASTM F-876 F-877 F-
3346 1807 F-2159 100 OSI @180F 160 PSI @ 73F           6/4/2010    11/26/2016   1/2"   red    hot
3347 65 feet                                           6/4/2010      1/2/2017   1/2"   blue   cold
3348                                                   6/4/2010     4/23/2017   1/2"   blue   cold
3349                                                   6/4/2010     5/20/2017   1/2"   blue   cold
3350                                                   6/4/2010     6/4/2017    1/2"   blue   cold
3351                                                   6/4/2010    NOT A LEAK
3352 "eet MADE IN USA"                                11/29/2010     1/4/2018   1/2"   blue   cold
     "NIBCO DURA-PEX PEX 1006 3/4" CTS SDR-9
3353 cNSFus pw-G rfh"                                 11/29/2010   11/30/2018   3/4"   red    hot
3354                                                  7/28/2008    10/12/2016
3355   3/31/09-1                                      10/1/2009     5/19/2014   1/2"   red    hot
3356                                                  10/1/2009     8/31/2014   1/2"   red    hot
3357 09/01/09-2 FR06-122-3-09                         10/1/2009     2/25/2015   3/4"   red    hot
3358 "NIBCO DURA-PEX PEX 1006 3/4"                    10/1/2009     3/23/2015   3/4"   red    hot
3359 RA-PEX PEX 1006 1/2" CTS SDR-9                   10/1/2009     5/11/2016   1/2"   blue   cold
     NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9
     Cnsf-us-pw-rfh U.P. cODE ASTM F-876 F-877 F-
3360 1807 F-2                                         10/1/2009    5/18/2017    1/2"   blue   cold
3361                                                  10/1/2009    NOT A LEAK
3362                                                  8/31/2009    8/21/2012    1/2"   red    hot

       08/20/09-1 "NIBCO DURA-PEX PEX 1006 1/2"
       CTS SDR-9 cNSFus-pw-rfh U.P. Code ASTM F-
       876 F-877 F-1807 F-2159 100 PSI @180 F 160
       PSI @ 73 F CSA B 137.5-97 08/20/09-1 FR04-
3363   207-2-08 90 feet MADE IN USA"                  8/31/2009    5/12/2014    1/2"   red    hot
       07/15/09/2 " @ 180 F 160 PSI @ 73 F CSA B
       137.5 07/15/09/2 FR04-114-4-09 95 FEET
3364   MADE IN USA"                                   8/31/2009    12/23/2014   1/2"   red    hot
3365   "NIBCO DURA"                                   8/31/2009     6/15/2015   1/2"   blue   cold
3366   07/15/09/2                                     8/31/2009     9/18/2015   1/2"   red    hot
3367   03/31/09-2 FR06-031-1-09 95 feet               8/31/2009    10/26/2015   3/4"   red    hot
3368   45 feet                                        8/31/2009     9/5/2016    1/2"   blue   cold
3369   85 feet                                        8/31/2009     2/20/2017   3/4"   red    hot
       NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9
       cNSFus-pw-rfh U.P. Code ASTM F-876 F-877 F-
       1807 F-2159 10 PSI 100 PSI @ 180F 160 PSI @
3370   73                                             8/31/2009     3/12/2017   1/2"   blue   cold
3371                                                  8/31/2009    NOT A LEAK
3372                                                  4/30/2008    12/28/2010   3/4"   red    hot
3373                                                  4/30/2008    10/31/2012   1/2"   red    hot
3374 03/28/08-                                        4/30/2008     3/18/2014   3/4"   red    hot
     04/9/08-2 "NIBCO DURA-PEX PEX 1006 1/2"
     CTS SDR-9 NSF-PW ASTM F-876 F-877 F-1807 F-
     2159 NSF-U.P. Code 100 PSI @ 180 F 160 PSI @
     73 F CSA B 137.5-97 UPC 04/09/08-2 FR04-044-
3375 1-08 20 FEET"                                    4/30/2008     9/26/2014   1/2"   red    hot
3376                                                  4/30/2008     7/27/2016
3377                                                  4/30/2008     8/3/2016    1/2"   blue   cold
3378                                                  4/30/2008    12/26/2016   1/2"   blue   cold
3379                                                  4/30/2008     4/26/2017    1"    blue   cold
                 Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 1033 of 1053 PageID:
                                                      18598

                            G                             H            I         J      K      L
     F-2159 NSF-U.P. Code 100 PSI @ 180F @73F
3380 CSA B 137.5-97                                    4/30/2008    7/5/2017    1/2"   BLue   cold
3381                                                   4/30/2008   NOT A LEAK
3382 90 FEET                                           1/26/2009   1/14/2016    1/2"   red    hot
3383 NIBC                                              1/26/2009    7/6/2016    1/2"   blue   cold
3384 30 feet                                           1/26/2009   5/30/2017    3/4"   red    hot
     DURA-PEX PEX 1006 3/4" CTS SDR-9 NSF-PW
     ASTEM F-876 F-877 F-1807 F-2159 NSF-U.P.
3385 Code 100 PSI @ 180 F 160 PSI @ 73                 1/26/2009    5/30/2017   3/4"   red    hot
3386                                                   1/26/2009    8/24/2017    1"    blue   cold
3387                                                   1/26/2009   NOT A LEAK
3388                                                    5/8/2009   10/26/2012   3/4"   red    hot
3389                                                    5/8/2009    3/11/2014    1"    blue   cold
3390   60 feet                                          5/8/2009     7/7/2017   3/4"   red    hot
3391                                                    5/8/2009    7/13/2017   1/2"   red    hot
3392   95 feet                                          5/8/2009     3/4/2018   3/4"   red    hot
3393                                                    5/8/2009   NOT A LEAK
3394   90 feet                                          9/2/2009     2/7/2016   3/4"   red    hot
3395                                                    9/2/2009   12/28/2017   1/2"   blue   cold
3396   35 feet                                          9/2/2009   11/29/2018   1/2"   red    hot
3397                                                    9/2/2009   11/30/2018   1/2"   blue   cold
3398                                                    8/5/2008   11/29/2012   3/4"   red    hot
3399   02/29/08-1 FR06-126-3-08                         8/5/2008    2/20/2015   3/4"   red    hot
3400   NIBCO DUR                                        8/5/2008    6/13/2016   1/2"   red    hot
3401                                                    8/5/2008    2/9/2017    1/2"   blue   cold
3402                                                    8/5/2008    3/22/2017   3/4"   red    hot
3403                                                    8/5/2008    5/21/2017   1/2"   red    hot
3404                                                    8/5/2008    7/25/2017   1/2"   red    hot
3405                                                    8/5/2008   NOT A LEAK
       NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9
       cNSFus-PW-RFH U.P. Code ASTM F-876 F-877 F-
       1807 F-2159 100 PSI @180 F 160 PSI @ 73 F PSI
3406   @73 F CSA B 137.5 09/01/09-                     10/1/2009   7/12/2016    1/2"   blue   cold
       NIBCO DURA-PEX PEX 1003 3/4" CTS SDR-9 NSF
       PW U.P. CODE ASTM F-876 F-877 F-1807 F-2159
3407   100 P                                           10/1/2009   3/22/2017    3/4"   red    hot
3408   NIBCO DURA-PEX                                  10/1/2009    6/6/2017    1/2"   red    hot
       NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9
3409   NSFus-pw rfh U.P. Code                          10/1/2009    6/6/2017    1/2"   blue   cold
3410                                                   10/1/2009   7/21/2017    1/2"   red    hot
3411                                                   10/1/2009   7/26/2017    3/4"   red    hot
3412                                                   10/1/2009    8/3/2017    1/2"   blue   cold
3413                                                   10/1/2009   NOT A LEAK
3414 "1 FR06-130-1-08 15 FEET"                          9/8/2008   6/20/2014    3/4"   red    hot
     CO DURA-PEX PEX 1006 1/2" CTS SDR-9 NSF-PW
3415 U.P.                                               9/8/2008    9/2/2017    1/2"   red    hot
3416 65 feet                                            9/8/2008   10/10/2018   1/2"   red    hot
3417                                                   5/21/2008   6/20/2013    1/2"   blue   cold
3418                                                   5/21/2008   5/25/2016     1"    blue   cold
     NIBCO DURA-PEX PEX 1806 1/2" CTS SDR-9 NSF-
     PW ASTM F-076 F-877 F-1807 F-2159 NSF-U.P.
     Code 100 PSI @ 100 F 160 PSI @ 73 F W CSA B
3419 137                                               3/31/2009    7/2/2016    1/2"   blue   cold
     NBCO DURA-PEX PEX 1006 1/2" CTS SDR-9 NSF-
3420 PW ASTM F-876                                     3/31/2009   10/17/2016   1/2"   blue   cold
3421                                                   3/31/2009   10/31/2016   1/2"   red    hot
       ASTM F-876 F-877 F-1807 F-2159 100 PSI @
3422 180F 160 PSI @ 73F CSA-B 137.5-97                 3/31/2009   7/31/2017    1/2"   blue   cold
3423 NIBCO DURA-PEX PEX 1006 3/4" CTS                  3/31/2009   8/12/2017    3/4"   red    hot
3424                                                   3/31/2009   8/26/2017    1/2"   blue   cold
3425                                                   3/31/2009   NOT A LEAK
3426                                                    9/2/2008   9/13/2012
3427                                                    9/2/2008   5/29/2013
     "EX PEX 1006 1/2" CTS SDR-9 NSF-PW-U.P.
     Code ASTM F-876 F-877 F-1807 F-2159 100PSI
3428 @ 180 F 160 PSI @ 73 F"                           9/2/2008    12/5/2014    1/2"   red    hot
               Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 1034 of 1053 PageID:
                                                    18599

                            G                             H            I         J      K      L

     07/29/08-1 "ASTM F-876 F-877 F-1807 F-2159
     100 PSI @ 180 F 160 PSI @ 73 F CSA B 137.5-97
3429 UPC 07/29/08-1 FR04-108-2-08 75 FEET"             9/2/2008    12/22/2014   1/2"   red    hot

     "NIBCO DURA-PEX PEX 1006 3/4" CTS SDR-9
     NSF-PW U.P. Code ASTM F-876 F-877 F-1807 F-
3430 2159 100 PSI @ 180 F 160 PSI @ 73 F CS"           9/2/2008    1/26/2015    3/4"   red    hot
3431 "NIBCO DURA-PEX PEX 1"                            9/2/2008    6/17/2015    3/4"   red    hot
3432                                                   9/2/2008     9/1/2015    1/2"   red    hot
3433 40 FEET                                           9/2/2008    2/10/2016    1/2"   red    hot
3434                                                   9/2/2008    NOT A LEAK
3435                                                  3/31/2009     9/7/2012    1/2"   red    hot
3436                                                  3/31/2009    12/3/2012    1/2"   blue   cold
       "NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9
3437 NSF-PW U.P. Code ASTM F-876 F-877"               3/31/2009    3/16/2016    1/2"   red    hot
     NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9
3438 cNSFus--pw-rfh U.P.                              3/31/2009    5/18/2016    1/2"   blue   cold
3439                                                  3/31/2009    5/21/2016    3/4"   blue   cold
3440                                                  3/31/2009    NOT A LEAK
3441 25 feet                                          9/23/2009    12/15/2017   1/2"   blue   cold
3442 80 feet                                          9/23/2009    12/26/2018    1"    blue   cold
3443 45 feet                                          12/13/2010   12/27/2017   3/4"   red    hot
       "NIBCO DURA-PEX PEX 1006 3/4" CTS SDR-9
       NSF-pw U.P. CODE ASTM F-876 F-877 F-1807 F-
3444   2159 100"                                      9/11/2008    3/7/2018     3/4"   red    hot
3445   30 feet                                        9/11/2008    7/18/2018    1/2"   blue   cold
       X PEX 1006 1/2" CTS SDR-9 cNSFus-pw-rfh U.P.
3446   Code                                           10/29/2009   5/28/2017    1/2"   red    hot
3447   45 feet                                        10/29/2009   9/18/2018    1/2"   blue   cold
       "NIBCO DURA-PEX PEX 1006 3/4" CTS SDR-9
3448   cNSFus-pw"                                     10/29/2009   11/12/2018   3/4"   red    hot
3449   see picture                                     9/3/2008     2/17/2014   1/2"   red    hot
3450   "NIBCO"                                         9/3/2008     5/26/2014   3/4"   red    hot
       "NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9
3451   cNSFus-pw-rfh"                                  9/3/2008    6/28/2014    1/2"   red    hot
3452                                                   9/3/2008    10/7/2014    1/2"   blue   cold
       07/29/08-1 "NIBCO DURA-PEX PEX 1006 1/2"
       CTS SDR-9 NSF_PW U.P. Code ASTM F-876 F-
       877 F-1807 F-2159 100 psi @ 180 F 160 PSI @
       73 F CSA B 137.5-97 UPC 07/29/08-1 FR04-113-
3453   "                                               9/3/2008    11/15/2014   1/2"   red    hot
       "NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9
3454   NS"                                             9/3/2008    9/27/2015    1/2"   red    hot
3455   07/29/08-1 FR04-113-1-08 40 FEET                9/3/2008    10/21/2015   1/2"   red    hot
3456   20 feet                                         9/3/2008    3/13/2016    1/2"   red    hot
3457                                                   9/3/2008    5/27/2016    1/2"   red    hot
       DURA-PEX PEX 1006 1/2" CTS SDR-9 NSF-PW
       U.P. CODE ASTM F-876 F-877 F-1807 F-2159 100
3458   PSI @ 180 F 160 PSI @ 73 f                      9/3/2008    5/27/2016    1/2"   red    hot
       NIBCO DURA-PEX PEX 1006 3/4" CTS SDR-9 NSF-
       PW U.P. Code ASTM F-876 F-877 F-1807 F-2159
3459   100 PSI @180 F 160 PSI @ 73 F                   9/3/2008     6/1/2016    3/4"   red    hot
3460   45 Feet                                         9/3/2008     6/3/2016    1/2"   blue   cold
3461   35 Feet                                         9/3/2008     7/4/2016    1/2"   blue   cold

3462 NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9 NSF-       9/3/2008    7/27/2016    1/2"   blue   cold
     U.P. Code ASTM F-876 F-877 F-1807 F-2159 100
3463 PSI @ 180 F 160 PSI @ 73 F W                      9/3/2008    7/29/2016    1/2"   red    hot
3464 35 feet                                           9/3/2008    7/29/2016    1/2"   red    hot
3465                                                   9/3/2008    8/16/2016    1/2"   red    hot
3466                                                   9/3/2008    9/17/2016    1/2"   blue   cold
3467                                                   9/3/2008    NOT A LEAK
3468                                                  7/26/2011     6/6/2017    1/2"   red    hot
3469 55 feet                                          7/26/2011    8/13/2017    3/4"   red    hot
3470 NIBCO PEX PEX 1006 1/2"                          7/26/2011    9/25/2017    1/2"   red    hot
               Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 1035 of 1053 PageID:
                                                    18600

                            G                              H            I         J      K        L
3471                                                   7/26/2011    NOT A LEAK
3472                                                   10/13/2008   4/19/2018    1/2"   red     hot
3473 45 feet                                           10/13/2008   6/19/2018    1/2"   blue    cold
     "NIBCO DURA-PEX PEX 1006 3/4" CTS SDR-9
     NSF-pw U.P. CODE ASTM F…. F-877 F-18….F-
     2159 100 PSI @ 180 F 160 PSI @ 73 F CSA B
3474 137.5-97 UPC 09/25/08-1 FR06-15"                  10/13/2008   12/31/2018   3/4"   red      hot
3475                                                   8/28/2008     3/11/2013   3/4"
3476                                                   8/28/2008     6/19/2013
3477 "NIBCO DURA-PEX PE"                               8/28/2008     11/5/2014   3/4"   red      hot
     "NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9
3478 NSF-PW"                                           8/28/2008    11/29/2014   1/2"   red      hot
3479 "NIBCO DURA"                                      8/28/2008     1/27/2015   1/2"   red      hot
3480 08/11/08-1 FR06-130-1-08                          8/28/2008      4/5/2015   3/4"   red      hot
3481                                                   8/28/2008     8/3/2015    3/4"   red      hot
3482 08/11/0/-1 FR04-125-4-08 65 FEET                  8/28/2008    10/10/2015   1/2"   red      hot
3483 55 FEET                                           8/28/2008      1/4/2016   3/4"   red      hot
3484                                                   8/28/2008    NOT A LEAK
3485                                                   9/10/2012     8/21/2017   3/4"   red      hot
     "cNSFus pw-G rfh U.P. Code ASTM F-876 F-877
3486 F-180"                                            9/10/2012    3/15/2018    3/4"   red      hot
3487                                                   10/16/2008   3/20/2013           red      hot
3488 see picture                                       10/16/2008   2/10/2014    3/4"   red      hot
     09/25/08-1 "NIBCO DURA-PEX PEX 1006 3/4"
     CTS SDR-9 NSF-PW U.P. CODE ASTM F-876 F-
     877 F-1807 F-2159 100 PSI @ 180 F 160 PSI @
     73 F csA B 137-5 UPC 09/25/08-1 FR06-155-3-
3489 08 40 FEET"                                       10/16/2008   1/10/2015    3/4"   red      hot
     2-24-08-2 (recorded on same run of pipe with
3490 leak left in home)                                10/16/2008    9/22/2015   1/2"   red     hot
3491 65 FEET                                           10/16/2008    2/14/2016   1/2"   blue    cold
3492                                                   10/16/2008   NOT A LEAK
3493                                                   10/16/2009    3/11/2013   3/4"          unknown
3494                                                   10/16/2009    3/21/2013   1/2"   red      hot
3495 07/15/09/2 FR04-114-4-09 80 feet                  10/16/2009    4/27/2015   1/2"   red      hot
3496 07/15/09/2 FR04-114-4-09 5 FEET                   10/16/2009    8/11/2015   1/2"   red      hot
3497                                                   10/16/2009   11/25/2016   1/2"   red      hot

       "1006 1/2" CTS SDR-9 cNSFus-pw -rfh U.P. Code
3498 ASTM F-876 F-877 F-1807 F-2159 100"               10/16/2009   5/15/2018    1/2"   red      hot
3499                                                   10/16/2009   NOT A LEAK

       "NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9
       cNSFus-pw-rfh U.P. Code UPC ASTM F-876 F-
3500   877 F-1807 F-2159 100 PSI@ 180 F 160 PSI"        2/8/2010    12/4/2014    1/2"   red      hot
3501   xx/14/10-2 FR06-188-3-09 85 feet                 2/8/2010     9/9/2015    3/4"   red      hot
       "NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9…us-
       pw-rfh U.P. COSDE UPC ASTM F-876 F-877 F-
3502   180"                                             2/8/2010    4/21/2016    1/2"   red      hot
3503   NIBCO                                            2/8/2010     1/8/2017    1/2"   red      hot
3504                                                    2/8/2010    NOT A LEAK
3505                                                   10/13/2008   5/15/2010    3/4"          unknown
3506                                                   10/13/2008   8/12/2016     1"    Blue     cold
3507 NIBCO DURA_PEX                                    10/13/2008   8/28/2017    1/2"   blue     cold
3508                                                   10/13/2008   8/28/2017    3/4"   red      hot
     PEX PEX 1006 1/2" CTS SDR-9 NSF-PW U.P.
     Code ASTM F-876 F-877 F-1807 F-2159 100 PSI
3509 @ 180 F 160 PSI @ 73 F                            10/13/2008    9/7/2017    1/2"   red      hot
3510 50feet                                            10/13/2008    9/19/2017   1/2"   red      hot
3511                                                   10/13/2008   11/11/2017   1/2"   red      hot
3512                                                   10/13/2008   NOT A LEAK
3513 30 FEET                                           10/1/2008    12/27/2015   3/4"   red     hot
3514 95 feet                                           10/1/2008     5/14/2016   1/2"   blue    cold
                Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 1036 of 1053 PageID:
                                                     18601

                             G                              H            I           J       K        L
     NIBCO DURA-PEX PEX 1006 3/4" CTS SDR-9 NSF-
     PW U.P. Code ASTM F-876 F-877 F-1807 F-2159
3515 100 PSI @180 F 160 PSI @ 73 F                       10/1/2008    8/3/2016     3/4"     red     hot
3516                                                     10/1/2008    8/17/2016    3/4"     red     hot
3517                                                     10/1/2008    2/24/2017     1"      blue    cold
3518                                                     10/1/2008    3/6/2017      1"      blue    cold
3519 40 feet                                             1/23/2009    7/26/2017    3/4"     red     hot
3520                                                     10/1/2008   NOT A LEAK
3521                                                     1/23/2009    4/18/2013     3/4"    red      hot
3522                                                     1/23/2009   11/18/2014   unknown          unknown
       "NIBCO DURA-PEX PEX 1006 3/4" CTS SDR-9
       NSF-PW U.P. CODE ASTM F-876 F-877 F-1807 F-
3523   2157 100 PSI @ 180F 160 PSI @ 73                  1/23/2009    6/12/2015    3/4"     blue    cold
3524   20 feet                                           1/23/2009     9/8/2016    1/2"     red     hot
3525   NIBCO DUR                                         1/23/2009     6/9/2017    3/4"     red     hot
3526   NIBCO DURA-PEX                                    1/23/2009    6/27/2017    1/2"     blue    cold
3527                                                     1/23/2009   NOT A LEAK
3528                                                     7/10/2009   12/27/2012   unknown          unknown
3529                                                     7/10/2009    3/16/2013     3/4"    red      hot
3530                                                     7/10/2009   10/20/2014     1/2"    blue     cold
3531                                                     7/10/2009   10/25/2014     1/2"    blue     cold
       06/24/09-2 "NIBCO DURA-PEX Pex 1006 ½” CTS
       SDR-9 cNSFus-pw-rfh U.P. Code ASTM F-876 F-
       877 F-1807 F-2159 100 PSI @ 180 F 160 PSI @
       73 F CSA B 137.5 06/24/09-2 FBO4-114-4-09
3532   85 feet MADE IN USA"                              7/10/2009   11/2/2014     1/2"     blue    cold
3533   "NIBCO DURA PEX"                                  7/10/2009   4/26/2015     3/4"     red     hot
3534   03/31/09-2 FR06-028-1-09 20 feet                  7/10/2009    7/7/2015     3/4"     red     hot
3535   06/15/09/1 FR04-086-1-09 85 feet                  7/10/2009   7/16/2015     1/2"     red     hot
3536                                                     7/10/2009   NOT A LEAK
3537                                                      9/4/2008   7/27/2012
3538                                                      9/4/2008    8/8/2012
3539                                                      9/4/2008    1/1/2013
3540                                                      9/4/2008   4/11/2013     1/2"     red      hot
3541                                                      9/4/2008   9/13/2013     1/2"     red      hot
     08/09/08-1 "NIBCO DURA-PEX PEX 1006 1/2"
     CTS SDR-9 NSF-PW U.P. Code ASTM F-876 F-
     877 F-1807 F-2159 100 PSI @ 180 F 160 PSI @
     73 F CSA B 137.5-97 UPC 08/09/08-1 FB04-155-
3542 3-08 65 FEET"                                       9/4/2008     1/1/2015     1/2"     blue    cold
3543 08/09/08-1 FB04-155-3-08 25 FEET                    9/4/2008    10/20/2015    1/2"     blue    cold
3544                                                     9/4/2008    5/24/2016     1/2"     blue    cold

     DURA-PEX PEX 1006 1/2" CTS SDR-9 NSF-.. U.P.
     CODE ASTM F-876 F-877 F-1807 F-1807 F-2159
3545 100 PSI @ 180 F 160 PSI @ 73 F                       9/4/2008   5/25/2016     1/2"     red     hot
3546                                                      9/4/2008   5/30/2016     1/2"     blue    cold
3547                                                      9/4/2008   NOT A LEAK
3548 95 feet                                             7/21/2010   12/13/2015    3/4"     red     hot
3549 NIBCO DURA-PEX PEX 1006 XX CTS SDR-9                6/22/2010    6/15/2016    1/2"     blue    cold
3550 15 feet                                             6/22/2010    10/1/2016    1/2"     blue    cold
       nibco dura-pex pex 1006 1/2" cts sdr-9 cNSF us-
3551 PW rfh                                              6/22/2010   11/12/2016    1/2"     red     hot
3552                                                     6/22/2010    7/8/2017     1/2"     blue    cold
3553 100 feet                                            6/22/2010    9/11/2017    1/2"     Blue    cold
3554                                                     6/22/2010   NOT A LEAK
3555                                                     1/22/2008   10/26/2012    3/4"     red      hot
     12/5/07-2 " PSI @ 73 F CSA B 137.5-97 UPC
3556 12/05/07-2 FR04-167-2-07 5 FEET"                    1/22/2008   6/23/2014     1/2"     red      hot

     "NIBCO DURA-PEX PEX 1006 3/4" CTS SDR-9
     NSF-PW ASTM F-876 F-877 F-1807 F2159
3557 Code 100 PSI @ 180 F 160 PSI @ 73 F"                1/22/2008    10/2/2014    3/4"     red      hot
3558                                                     1/22/2008   12/16/2014    1/2"     red      hot
3559 12/05/07-2 FR04-167-2-07                            1/22/2008     3/9/2015    1/2"     red      hot
3560                                                     1/22/2008    3/12/2015    1/2"     red      hot
               Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 1037 of 1053 PageID:
                                                    18602

                          G                               H            I           J       K      L
3561 12/05/07-2 FR04-167-2-07 70 FEET                 1/22/2008    5/25/2015     1/2"     red    hot
3562 11/26/07-2 FB04-215-3-07 40 FEET                 1/22/2008    9/27/2015     1/2"     blue   cold
     "NIBCO DURA-PEX PEX 1006 3/4" CTS SDR-9
     NSF-PW ASTM F-876 F-877 F-1807 F-2159 NSF-
3563 U.p. CODE 100PSI"                                1/22/2008     9/30/2015    3/4"     blue   cold
3564                                                  1/22/2008    11/29/2015    3/4"     red    hot
3565                                                  1/22/2008    12/10/2015    1/2"     red    hot
3566                                                  1/22/2008     3/6/2016     1/2"     blue   cold
3567                                                  1/22/2008    NOT A LEAK
3568                                                  10/23/2008    10/3/2012    1/2"     red    hot
     "NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9
     NSF-PW U.P. Code ASTM F-876 F-877 F-1807 F-
     2159 100 PSI @ 180 F 160 PSI @ 73 F CSA…
3569 (smeared print)…UPC 10/13/08-1"                  10/23/2008    6/7/2015     1/2"     blue   cold
3570 "IBCO DURA-PEX 1006…..160 PSI"                   10/23/2008   3/28/2016     1/2"     blue   cold
3571                                                  10/23/2008   NOT A LEAK
       "NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9
       cNSFuspw-rfh U.P. CODE ASTM F-876 F-877 F-
3572   1807 F-2159 100 PSI"                           10/7/2009    5/16/2015     1/2"            hot
3573   09/01/09-2 FB04-193-4-09 90 feet               10/7/2009     5/30/2015    1/2"     blue   cold
3574   60 feet                                        10/7/2009    10/18/2016    1/2"     red    hot
       IBCO DURA-PEX PEX 1006 3/4" CTS SDR-9 Cnsf
       CnsfUS-pw-rfh U.P. Code ASTM F-876 F-877 F-
       1807 F-2159 100 PSI @180 F 160 PSI @73F CSA
3575   B 137.5                                        10/7/2009    2/23/2017     3/4"     red    hot
3576                                                  10/7/2009    2/23/2017     3/4"     red    hot
3577 75 feet                                          10/7/2009    12/15/2017    3/4"     red    hot
3578                                                  10/7/2009    NOT A LEAK
     1006 1" CTS SDR-9 cNSFus-pw_rfh U.P. CODE
     ASTM F-876 F-877 F-1907 F-2159 100 PSI @ 180
3579 F 160 PSIO                                        5/3/2010    3/22/2017      1"      blue   cold

       03/31/09-2 "PSI @ 73 F CSA B 137.5 03/31/09-
3580 2 FR06-031-1-09 25 FEET MADE IN USA"             6/18/2010    1/18/2014     3/4"     red    hot
     05/12/10- "NIBCO DURA-PEX PEX 1006 1/2"
     CTS SDR-9 cNSFus pw-G rfh U.P. Code ASTM
     F-876 F-877 F-1807 F-2159 100 PSI @ 180 F
     160 PSI @ 73 F UPC CSA B 137.5-97 05/12/10-
3581 "                                                6/18/2010     8/2/2014     1/2"     red    hot
3582 07/29/08-1 FR04-108-2-08 80 FEET                 6/18/2010    10/17/2015    1/2"     red    hot
     "NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9
     cNSFus pw-G rfh U.P. Code ASTM F-876 F-877 F-
     1807 F-2159 100 PSI @ 180 F 160 PSI @ 73 F
3583 UPC CSA"                                         6/18/2010    12/16/2015    1/2"     red    hot
3584                                                  6/18/2010    12/17/2015    1/2"     blue   cold
3585 "-10 65 FEET MADE IN USA"                        6/18/2010     1/7/2016     1/2"     red    hot

     NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9 Cnsf
     US PW-g RFH u.p. cODE astm f-876 f-877 f-1807
3586 f-2159 100 psi @180 f 160 psi @ 73 F             6/18/2010     6/22/2016    1/2"     red    hot
3587 80 Feet                                          6/18/2010     6/28/2016    1/2"     red    hot
3588                                                  6/18/2010     9/20/2016    3/4"     blue   hot
3589                                                  6/18/2010    10/25/2016    1/2"     blue   cold
3590                                                  6/18/2010    NOT A LEAK
3591                                                  9/12/2008     8/4/2012    unknown
3592                                                  9/12/2008     4/5/2013      3/4"    red    hot
3593 "08/11/01-1 FR06-"                               9/12/2008    11/23/2013     3/4"    red    hot
3594 07/29/08-2                                       9/12/2008     12/7/2013     1/2"    red    hot
     "NIBCO DURA-PEX PEX 1006 3/4"CTS SDR-9
     NSF-PW U.P. Code ASTM F-876 F-877 F-1807 F-
     2159 100 PSI @ 180 F 160 PSI @ 73 F CSA B
3595 137.5-97 UPC"                                    9/12/2008    6/21/2014     3/4"     red    hot
3596                                                  9/12/2008    7/11/2014     1/2"     red    hot
       "NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9
3597 NSF-PW U.P. Code ASTM F-"                        9/12/2008    7/18/2014     1/2"            hot
3598                                                  9/12/2008    NOT A LEAK
                 Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 1038 of 1053 PageID:
                                                      18603

                          G                               H            I         J      K      L
3599                                                   7/1/2011    1/5/2013      1"    blue   cold
3600                                                   7/1/2011    9/11/2016    1/2"   red    hot
3601 NIBCO PEX PEX 1006 1/2" CTS                       7/1/2011     1/9/2017    1/2"   blue   cold

       NIBCO PEX PEX 1006 1/2" CTS SDR-9 cNSFus-pw-
3602 G rfh U.P. Code ASTM F-876 F-877 F-18             7/1/2011    5/19/2017    1/2"   blue   cold
     MIBCO PEX PEX 1006 1/2" CTS SDR-9 Cnsf us-
3603 pw-g rfh-u                                        7/1/2011     6/3/2017    1/2"   blue   cold
3604                                                   7/1/2011    NOT A LEAK
3605 70 feet                                          8/16/2010     9/5/2017    3/4"   red    hot

     "NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9
     cNSFus pw-G rfh U.P. Code ASTM F-876 F-877 F-
3606 1807 F-2159 100 PSI @ 180 F 160 PSI @ 73 F"      8/16/2010     4/7/2018    1/2"   blue   cold
3607                                                  8/16/2010    NOT A LEAK
     NIBCO DURA-PEX PEX 1006 3/4" CTS SDR-9
     cNSFus pw-G rfh U.P. Code ASTM F-876 F-877 F-
3608 0180                                             7/16/2010    11/1/2016    3/4"   red    hot
     NIBCO DURA-PEX PEX 1006 3/4" CTS SDR-9
     cNSFus pw-G rfh U.P. Code ASTM F-876 F-877 F-
     01807 F-2159 100 PSI @ 180 F 160 PSI @ 71 CSA
3609 B 13705-97 06/                                   3/26/2010    12/14/2016   3/4"   red    hot
3610 55 Feet                                          3/26/2010     5/10/2018   1/2"   blue   cold
3611                                                  3/26/2010
3612 "NIBCO"                                          3/26/2010     2/29/2016   3/4"   red    hot
3613                                                  3/26/2010    8/13/2017     1"    blue   cold
3614 25 feet                                          3/26/2010    12/31/2017   1/2"   red    hot
3615                                                  3/26/2010    NOT A LEAK
3616                                                  2/10/2009    9/30/2016    1/2"   red    hot
3617 95 feet                                          2/10/2009     8/29/2017   1/2"   blue   cold
       "NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9
3618 NSF-pw UP Code "                                 2/10/2009     6/1/2018    1/2"   red    hot
3619                                                  2/10/2009
3620 85 feet                                          11/18/2010    2/6/2018    1/2"   red    hot
       "/4" CTS SDR-9 cNSFus pw-G rfh U.P. Code
       ASTM F-876 F-877 F-1807 F-2159 100 PSI @ 100
3621   F 160 PSI @ 73 F UPC CS"                       11/18/2010    6/8/2018    3/4"   red    hot
3622   7/30/08-1                                      8/15/2008    10/10/2014   1/2"   blue   cold
3623   07/30/08-1 FB04-146-4-08 75 FEET               8/15/2008     8/19/2015   1/2"   blue   cold
3624   07/29/08-1 FR04-113-1-08 65 FEET               8/15/2008    12/22/2015   1/2"   red    hot
       NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9 NSF-
3625   PW U.P. Code ASTM F-876                        8/15/2008     8/3/2017    1/2"   blue   cold
3626                                                  8/15/2008    8/31/2017    1/2"   blue   cold
3627                                                  8/15/2008    NOT A LEAK
3628 F-876 F-877 F-1807 F-2159 100 PSI @ 18           7/25/2011    9/16/2017    3/4"   red    hot
     "NIBCO PEX PEX 1006 3/4" CTS SDR-9 cNSFus
3629 pw-G rfh U.P. Code"                              7/25/2011    3/22/2018    3/4"   red    hot
     03/02/10-1 "NIBCO DURA-PEX PEX 1006 3/4"
     CTS SDR-9 UPC…interupted…-877 F-1807 F-
     2159 100PSI @ 180 F 160 PSI @ 73 F CSA B
     137.5-97 03/02/10-1 FR06-007-3-10 95 FEET
3630 MADE IN USA"                                     3/31/2010    12/21/2014   3/4"   red    hot
3631 12/02/09-2 FB04-263-1-03                         3/31/2010     4/18/2015   1/2"   blue   cold
3632                                                  3/31/2010     2/3/2016    1/2"   red    hot
3633                                                  3/31/2010    12/19/2016   1/2"   blue   cold
3634   "NIBCO"                                        3/31/2010     4/17/2018   1/2"   red    hot
3635                                                  3/31/2010    NOT A LEAK
3636                                                  9/25/2008    10/17/2013   1/2"   red    hot
3637   see picture                                    9/25/2008     3/2/2014    3/4"   red    hot
3638   "NIBCO D"                                      9/25/2008     6/10/2014   1/2"   blue   cold
3639                                                  9/25/2008    10/21/2014   1/2"   red    hot
3640 08/12/08-1 FR06-133-1-08 65 FEET                 9/25/2008     7/20/2015   3/4"   red    hot
3641 08/12/08-1 FR06-133-1-08 70 FEET                 9/25/2008     8/18/2015   3/4"   red    hot
3642 "NIBCO DURA-PEX"                                 9/25/2008     8/30/2015   1/2"   red    hot
     "NIBCO DURA-PEX PEX 1006 1" CTS SDR-9 NSF-
3643 PW U.P. Code ASTM F-876 F-877 F-"                9/25/2008    11/2/2015    1"     blue   cold
                 Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 1039 of 1053 PageID:
                                                      18604

                            G                            H            I         J      K      L

     NIBCO DURA-PEX PEX 1006 3/4? CTS SDR-9 NSF-
     PW U.P. CODE ASTM F-876 F-877 F-1807 F-2159
3644 100 PSI @ 180 F 160 PSI @ 73 F"                 9/25/2008     2/12/2016   3/4"   red    hot
3645                                                 9/25/2008    12/13/2016   1/2"   red    hot
3646                                                 9/25/2008     4/25/2017   3/4"   red    hot
3647 70 feet                                         9/25/2008     7/18/2017   1/2"   red    hot
3648 80 feet                                         9/25/2008     9/21/2017   1/2"   red    hot
3649                                                 9/25/2008     9/21/2017   1/2"   blue   cold
     NIBCO DURA PEX PEX 1006 1/2" CTS SDR-9
     cNSFus-PW-rfh U.P. Code ASTM F-876 F-877 F-
3650 1807 F-2159 100 PSI @ 180 160 PSI               9/25/2008    9/21/2017    1/2"   blue   cold
3651                                                 9/25/2008    NOT A LEAK
       3/11/10-1 "NIBCO DURA-PEX PEX 1006 1/2"
       CTS SDR-9 UPC ASTM F-876 F-877 F-1807 F-
       2159 100 PSI @ 180 F 160 PSI @ 73 F CSA B
       137.5-97 03/11/10-1 FB04-021-2-10 90 feet
3652   MADE IN USA"                                   4/9/2010    9/10/2014    1/2"   blue   cold
       03/22/10-2 "NIBCO DURA-PEX PEX 1006 3/4"
       CTS SDR-9 UPC ASTM F-876 F-877 F-1807 F-
       2159 100 PSI @ 180 F 160 PSI @ 73 F CSA B
       137.5-97 03/22/10-2 FR06-024-3-10 10 feet
3653   MADE IN USA"                                   4/9/2010    10/7/2014    3/4"   red    hot
3654   95 feet                                        4/9/2010    2/23/2016    1/2"   blue   cold
3655   08/01/10-1 FB08-074-5-09 10 FEET               4/1/2010    5/12/2015     1"    blue   cold
3656                                                  4/1/2010    1/22/2018    3/4"   red    hot
     "NIBCO DURA-PEX PEX 1006 3/4" CTS SDR-9
     UPC ASTM F-876 F-877 F-1807 F-2159 100 PSI
     @ 180 F 160 PSI @ …CSA B…5-97….MADE IN
3657 USA"                                             4/1/2010    1/28/2019    3/4"   red    hot
3658                                                 9/12/2008    4/30/2013    1/2"   red    hot
       "NIBCO…interupted…2 FB06-157-3-08 15
3659   FEET"                                         9/12/2008     1/17/2015   3/4"   blue   cold
3660                                                 9/12/2008     8/8/2017
3661                                                 9/12/2008    NOT A LEAK
3662   "5-4-09 55 feet MADE IN USA"                  6/29/2009     10/8/2015   1/2"   blue   cold
3663                                                 6/29/2009    11/24/2015   1/2"   blue   cold
3664   40 feet                                       6/29/2009      8/9/2016    1"    blue   cold
3665                                                 6/29/2009     3/7/2018    1/2"   blue   cold
3666   95feet                                        10/7/2009     12/2/2016   1/2"   red    hot
3667   50 feet                                       10/7/2009     1/16/2017   1/2"   red    hot
3668                                                 10/7/2009     3/4/2017    1/2"   red    hot
3669   NIBCO DURA-PE                                 10/7/2009      6/8/2017   3/4"   red    hot

     PEX 1006 3/4" CTS SDR-9 cNSFUus-pw-rfh U.P.
     Code ASTM F-876 F-877 F-1807 F-2159 100 PSI
3670 @ 180F 160 PSI @ 73 CSA B 137.5 4/1/09          10/7/2009     6/10/2017   3/4"   red    hot
3671                                                 10/7/2009    NOT A LEAK
3672                                                 10/18/2011   12/25/2015   1/2"   red    hot
3673                                                  4/1/2009     6/2/2012    3/4"   red    hot
     "NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9
     cNSFus-pw-rfh U.P. Code ASTM F-876 F-877 F-
     1807 F-2159 100 PSI @ 180 F 160 PSI @ 73 F
3674 CSA B 137.5 03"                                  4/1/2009    12/15/2014   1/2"   red    hot
3675                                                  4/1/2009     7/6/2015    1/2"   red    hot
3676                                                  4/1/2009     9/25/2015   3/4"   red    hot
3677                                                  4/1/2009    NOT A LEAK
     10/13/09-1 "NIBCO DURA-PEX PEX 1006 1/2"
     CTS SDR-9 cNSFus-pw-rfh U.P. Code UPC ASTM
     F-876 F-877 F-1807 F-2159 100 PSI @ 180 F 160
     PSI @ 73 F 10/13/09-1 FR04-172-5-09 60 feet
3678 MAD"                                            11/25/2009   8/30/2014    1/2"   red    hot
     "NIBCO DURA-PEX PEX 1006 3/4" CTS SDR-9
3679 cNSFus-p"                                       11/25/2009   10/14/2015   3/4"   red    hot
3680 NIBCO DURA-PEX PEX 1006 3/4" CTS SDR-           11/25/2009    5/7/2016    3/4"   red    hot
               Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 1040 of 1053 PageID:
                                                    18605

                            G                            H            I         J      K        L
     U.P. Code ASTM F-876 F-877 F-1807 F-2159 100
3681 PSI @ 180 F 160 PSI @ 73 F W                    11/25/2009   2/23/2017    3/4"   red     hot
3682 NIBCO DURA-P                                    11/25/2009    2/26/2017   1/2"   red     hot
3683 30 feet                                         11/25/2009    8/11/2017   1/2"   blue    cold
3684                                                 11/25/2009   9/27/2017    1/2"   red     hot
3685                                                 11/25/2009   NOT A LEAK
3686   "03/01/10-1 FB04-018-2-1"                      4/1/2010    9/24/2015    1/2"   blue    cold
3687   95feet                                         4/1/2010    12/20/2016   3/4"   red     hot
3688                                                 3/30/2009     1/8/2013    3/4"   red     hot
3689   3/17/2009                                     3/30/2009     4/20/2014   1/2"   blue    cold
3690                                                 3/30/2009    7/13/2015    3/4"   blue    cold
3691                                                 3/30/2009     9/7/2016    1/2"   blue    cold
3692 35 feet                                         3/30/2009    11/21/2016    1"    blue    cold
     NIBCO DURA-PEX PEX 10063/4" CTS SDR-9 NSF-
3693 PW ASTM F-8                                     3/30/2009    12/28/2016   3/4"   red      hot

       PEX 1006 1/2" CTS SDR-9 Cnsf US-PW-RFH U.P.
3694   Code ASTM F-876 F-877 F-1807 F-2159           3/30/2009    4/23/2017    1/2"   red      hot
3695   45 feet                                       3/30/2009     6/1/2017    1/2"   red      hot
3696   40 feet                                       3/30/2009    6/25/2017    3/4"   red      hot
3697   90 feet                                       3/30/2009    8/31/2017    3/4"   red      hot
3698                                                 3/30/2009    NOT A LEAK
3699                                                  3/9/2012    10/2/2017    3/4"   red      hot
     NIBCO DURA-PEX PEX 10063/4" CTS SDR-9 NSF-
     PW ASTM F-876 f-877 f-1807 f-2159 100PSI @
3700 180 F 160 PSI                                    3/9/2012    11/10/2017   3/4"   red      hot
3701 NIBCO PEX PEX 1006 1/2" CTS SDR-9                3/9/2012     1/29/2018   1/2"   red      hot
3702                                                  3/9/2012    NOT A LEAK
3703 09/13/11-1 FR04-144-4-11                        11/18/2011    4/15/2015   1/2"   red      hot
3704                                                 11/18/2011    3/31/2017   1/2"   red      hot
     NIBCO DURA-PEX PXX XXXX 1/2" CTS XXXX
     cNSFus XXX -B rfh U.P. Code ASTM F-876 F-877
3705 F-1807 F-2159 100                                5/8/2009    7/25/2016    1/2"   red      hot
3706 20 feet                                         11/1/2011     3/3/2018    3/4"   red      hot
3707                                                 11/1/2011    3/19/2018    3/4"   red      hot
3708                                                 11/1/2011    NOT A LEAK
3709 05/20/11-1 FR04-069-4-11 75 feet                 7/1/2011    9/22/2015    1/2"   red      hot
     "NIBCO PEX PEX 1006 3/4" CTS SDR-9 cNSFus
     pw-G rfh U.P. Code ASTM F-876 F-877 F-1807 F-
     2159 100 PSI @ 180 F 160 PSI @ 73 F UPC CSA B
3710 137.5-97"                                       7/15/2011    8/18/2015    3/4"   red      hot
3711 NIBCO                                           7/15/2011    8/25/2017    1/2"   red      hot
3712                                                 4/11/2011    11/6/2018    1/2"   red      hot
       "NIBCO DURA-PEX PEX 1006 3/4" CTS SDR-9
3713 cNSFus pw-G rfh U.P. Co"                        4/11/2011    1/11/2019    3/4"   red      hot
3714 40 feet                                         3/14/2011    11/18/2018   1/2"   red      hot
3715                                                 3/15/2011    3/22/2013    3/4"          unknown
     "NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9
     cNSFus-pw-G rfh U.P. Code ASM F-876 F-877 F-
3716 1807 F-2159 100 PSI @ 180 F 160 PSI"            3/15/2011    10/22/2015   1/2"   blue    cold
3717 45 feet                                         3/15/2011     2/13/2016   1/2"   red     hot
     "NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9
     cNSFus-pw-G rfh U.P. Code ASTM F-876 F-877 F-
     1807 F-2159 100 PSI @ 180 F 160 PSI @ 73 F
3718 UPC"                                            3/15/2011    2/29/2016    1/2"   red      hot
3719                                                 3/15/2011    5/31/2016    1/2"   red      hot

     NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9
     cNSFus-pw-G rfh U.P. Code ASTM F-876 F-877 F-
3720 1807 F-2159 100 PSI @ 180 F 160 PSI @ 73        3/15/2011    4/29/2017    1/2"   red      hot
3721                                                 3/15/2011    NOT A LEAK
3722 55 feet                                         3/18/2011    9/26/2018    1/2"   red      hot

     NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9
     cNSFus-pw-G rfh U.P. Code ASTM F-876 F-877 F-
3723 1807 F-2159 100 PSI @ 180 F 160 PSI @ 73        3/21/2011    6/26/2017    1/2"   blue    cold
               Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 1041 of 1053 PageID:
                                                    18606

                            G                              H            I         J      K      L
3724                                                   3/21/2011    9/22/2018    1/2"   red    hot
3725 see picture                                       3/23/2011     5/9/2014    1/2"   red    hot
3726 25 feet                                           3/23/2011    2/11/2018    3/4"   blue   cold
3727                                                   8/10/2011    6/9/2017     1/2"   red    hot
3728                                                   8/10/2011    7/23/2018    3/4"   red    hot
3729                                                   8/10/2011    7/24/2018    3/4"   red    hot
3730                                                   8/10/2011
3731                                                   5/16/2011    9/27/2013    3/4"   red    hot
       "NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9
       cNSFus-pw-G U.P. Code ASTM F-876 F-877 F-
3732   1807 F-2159 100 PSI"                            5/16/2011    10/19/2015   1/2"   blue   cold
       "NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9
3733   cNSFus -pw-G rfh U.P. ASTM F-876"               5/16/2011     1/4/2016    1/2"   red    hot
       "NIBCO DURA-PEX PEX 1006 3/4" CTS SDR-9
       cNSF-us pw-G rfh U.P. Code ASTM F-876 F-877
3734   F-1807 F-2159 100 PSI @ 180"                    5/16/2011    2/28/2016    3/4"   red    hot
       DURA-PEX PEX 1006 1/2" CTS SDR-9 cNSFus-pw-
3735   G rfh U.P. COD                                  5/16/2011    1/20/2017    1/2"   red    hot
       NIBCO DURA-PEX PEX 1006 3/4" CTS SDR-9
3736   cNSF-us pw-G rfh U.P                            5/16/2011     3/6/2017    3/4"   blue   cold
3737                                                   5/16/2011    NOT A LEAK
     04/05/12/2 "PEX 1006 1/2" CTS SDR-9 cNSFus-
     pw-G rfh U.P. Code ASTM F-876 F-877 F-1807 F-
     2159 100 PSI @ 180 F 160 PSI @ 73 F UPC CSA
     B 137.5-97 04/05/12-2 FR04-074-5-12 90 feet
3738 MADE IN USA"                                      4/30/2012    11/27/2014   1/2"   red    hot

       "NIBCO PEX PEX 1006 3/4" CTS SDR-9 cNSFus
3739 pw-G rfh U.P. Code ASTM F-876 F-877 F-180"        4/30/2012     5/1/2015    3/4"   red    hot
3740                                                   4/30/2012    12/5/2017    1/2"   red    hot
3741                                                   4/30/2012    NOT A LEAK

     5/3/2011-2 "NIBCO PEX PEX 1006 1/2" CTS
     SDR-9 cNSFus-pw-G rfh Code ASTM F-876 F-
     877 F-1807 F-2159 100 PSI @ 180 F 160 PSI @
     73 F UPC CSA B 137.5-97 05/03/11-2 FRO4-
3742 053-4-11 60 feet MADE IN USA"                     5/25/2011    9/11/2014    1/2"   red    hot
     "NIBCO PEX PEX 1006 1/2" CTS SDR-9 cNSFus-
     pw-G rfh U.P. Code ASTM F-876 F-877 F-1807
     F-2159 100 PSI @ 180 F 160 PSI @ 73 F UPC
3743 CSA B 137.5-97 05/03/"                            5/25/2011    12/22/2014   1/2"   red    hot
3744                                                   5/25/2011    11/19/2018   3/4"   red    hot
       "PEX PEX 1006 1/2" CTS SDR-9 cNSFus-pw-G
3745 rfh U.P. Code ASTM F-876 F-877 F-1807"            5/25/2011    12/20/2018   1/2"   red    hot
       "NIBCO PEX PEX 1006 1/2" CTS SDR-9 cNSFus
       pw-G rfh U.P. Code ASTM F-876 F-877 F-1807 F-
3746   2159 100 PSI @ 180 F 160 P"                     5/24/2012    10/31/2018   1/2"   blue   cold
3747   "NIBCO PE"                                      1/23/2012     4/25/2018   3/4"   red    hot
3748   55 Feet                                         6/11/2012     6/21/2018   1/2"   red    hot
       "NIBCO PEX PEX 1006 1/2" CTS SDR-9 cNSFus-
3749   pw-"                                             1/6/2012    12/14/2018   1/2"   red    hot
3750                                                   9/22/2011     1/31/2017   3/4"   red    hot
3751                                                   9/22/2011     2/3/2017    3/4"   red    hot
3752                                                   9/22/2011    10/30/2017   1/2"   blue   cold
3753                                                   9/22/2011    NOT A LEAK
       "NIBCO PEX PEX 1006 3/4" CTS SDR-9 cNSFus
3754 pw-G rfh U.P. Code ASTM F-8"                      11/29/2011   1/11/2019    3/4"   red    hot
3755 NIPCO P                                           8/26/2011     9/21/2016   3/4"   red    hot
3756 70 Feet                                           8/26/2011    12/31/2017   1/2"   red    hot
     1006 ??? CTS SDR-9 cNSFus-Pw-G rfh U.P. Code
     ASTM F-876 F-877 F-1807 F-2159 100 PSI @ 180
     F 160 PSI @ 73 F U.P.C. CSA B 137 5-97
3757 06/23/11-1                                        8/26/2011    2/11/2018    1/2"   red    hot
3758                                                   8/26/2011    NOT A LEAK
       F-1807 F-2159 100 PSI @180F 160 PSI @ 73 CSA
3759 P 137.5-97                                        8/26/2011     7/7/2017    1/2"   red    hot
                 Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 1042 of 1053 PageID:
                                                      18607

                             G                            H            I         J      K      L
3760                                                   8/26/2011   4/10/2018    3/4"   red    hot
3761 60 feet                                           8/26/2011   5/19/2018    1/2"   blue   cold
3762                                                   8/26/2011
       "NIBCO DURA-PEX PEX 1006 1/2 CTS SDR-9
3763 cNSFus-pw-G rfh U.P."                             9/1/2011     8/7/2018    1/2"   red    hot
     "NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9
3764 cNSFus-pw-G"                                      5/13/2011   4/28/2016    1/2"   red    hot
3765                                                   5/13/2011    7/5/2017    1/2"   red    hot
3766                                                   5/13/2011   NOT A LEAK
3767 85 feet                                           9/22/2011    3/1/2016    3/4"   red    hot
3768 85 feet                                           9/22/2011   3/12/2018    1/2"   blue   cold
3769                                                   9/22/2011   8/25/2018    1/2"   blue   cold
       "NIBCO PEX PEX 1006 1/2" CTS SDR-9 cNSFus-
3770   pw-G rfh U.P"                                   9/22/2011   9/16/2018    1/2"   red    hot
3771                                                   9/22/2011
3772   35 feet                                         5/13/2011    2/1/2016    1/2"   red    hot
3773                                                   5/13/2011   10/4/2017    1/2"   red    hot
3774   "NIBCO"                                         5/13/2011   9/15/2018    1/2"   blue   cold
3775   07/06/11-2 FB04-180-4-11                        9/22/2011   4/16/2015    1/2"   blue   cold

     "NIBCO PEX PEX 1006 1/2" CTS SDR-9 cNSFus-
     pw-G rfh U.P. Code ASTM F-876 F-877 F-1807 F-
3776 2159 100 PSI @ 180 F 160 PSI @ 73 F"              9/22/2011   4/28/2016    1/2"   blue   cold
3777 35 feet                                           9/22/2011    9/5/2016    3/4"   red    hot
3778 NIBCO PEX PEX 100                                 5/13/2011   11/16/2017   1/2"   red    hot
3779                                                   5/13/2011   NOT A LEAK
3780 "04/04/11-1 FR04-0"                               4/28/2011    2/3/2015    1/2"   red    hot
3781 04/04/11-2 FR06-026-3-11                          4/28/2011    3/17/2015   3/4"   red    hot
3782                                                   4/28/2011    8/1/2016    1/2"   red    hot
3783 70 feet                                           4/28/2011   12/15/2016   1/2"   red    hot
     cNSFus-pw-G rfh U.P. Code ASTN F-876 F-877 F-
     1807 F-2159 100 PSI @ 180 F 160 PSI @ 73 F
3784 CSA B 137.5-97 04/4/11-1 fr0                      4/28/2011   3/20/2017    1/2"   red    hot

     NIBCO DURA-PEX PEX 1006 3/4" CTS SDR-9
     cNSFus pw-G rfh I.P. Code ASTM F-876 F-877 F-
3785 1807 F-2159 100 PSI @ 180 F 160 PSI @ 73F         4/28/2011    6/4/2017    3/4"   red    hot
     NIBCO PEX PEX 1006 1/2" CTS SDR-9 rNSFus-pw-
3786 G rfh U.P. Code ASTM                              4/28/2011   9/3/2017     1/2"   red    hot
3787                                                   4/28/2011   9/17/2017    1/2"   red    hot
3788 60 feet                                           4/28/2011   11/5/2017    1/2"   red    hot

     Nibco Dura-Pex PEX 1006 3/4" CTS SDR-9
     cNSFus pw-G rfh U.P. Code ASTM F-876 F-877 F-
3789 1807 F-2159 100 PSI @ 180 F 160 PSI @ 73f         4/28/2011   11/8/2017    3/4"   red    hot
3790                                                   4/28/2011   NOT A LEAK

       "Nibco Dura-Pex PEX 1006 3/4" CTS SDR-9
       cNSFus pw-G rfh U.P. Code ASTM F-876 F-877 F-
3791   1807 F-2159 100 PSI @ 180 F 160 PSI @"          5/23/2011    1/7/2015    3/4"   red    hot
3792   04/29/11-2 FB04-106-2-11                        5/23/2011    3/22/2015   1/2"   blue   cold
3793   05/02/11-1 FR04-054-4-11 60 feet                5/23/2011    5/19/2015   1/2"   red    hot
3794   85 feet                                         5/23/2011    3/14/2016   1/2"   red    hot
3795                                                   5/23/2011   7/11/2016    1/2"   blue   cold
3796 50 FEET                                            6/4/2010   11/13/2016   1/2"   blue   cold
3797 NIBCO 4PEX PEX 1006 1/2" CTSSDR-9 Cnsf             6/4/2010   1/18/2017    1/2"   red    hot
3798 feet MADE IN USA                                   6/4/2010   5/27/2017    1/2"   red    hot
       NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9
3799 cNSF                                              6/4/2010    9/17/2017    1/2"   blue   cold
3800                                                   6/4/2010    NOT A LEAK

     04/04/11-1 "NIBCO DURA-PEX PEX 1006 1/2"
     CTS SDR-9 cNSFus-pw-G rfh U.P. Code ASTM
     F-876 F-877 F-1807 F-2159 100 psi @ 180 F 160
     PSI @ 73 F UPC CSA B 137.5-97 04/04/11-1
3801 FR04-017-1-11 75 feet MADE IN USA"                4/28/2011   11/26/2014   1/2"   red    hot
               Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 1043 of 1053 PageID:
                                                    18608

                             G                              H            I         J        K          L
     NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9
3802 cNSF us-pw -g rfh U.P. Code                        4/28/2011    10/17/2016   1/2"    blue        cold
3803                                                    6/17/2010     5/19/2017   1/2"    red         hot

     NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9
     cNSFus-pw-G rfh U.P. Code ASTM F-876 F-877 F-
3804 1807 F-2159 100 PSI @180F 160 PSI @ 73 F           6/17/2010    7/29/2017    1/2"    blue        cold
3805 70 feet                                            6/17/2010     8/9/2017    1/2"    blue        cold
3806                                                    6/17/2010    NOT A LEAK
       "NIBCO PEX PEX 1006 1/2" CTS SDR-9 cNSFus-
       pw-G rfh U.P. Co --- STM F-876 F-877 F-1807 F-
3807   2159 100 PSI @ 180 F 160 PSI"                    2/27/2012    10/10/2018   1/2"     red        hot
       "DURA-PEX PEX 1006 1/2" CTS SDR-9 cNSFus-
       pw-G rfh U.P. Code ASTM F-876 F-877 F-1807 F-
       2159 100 PSI @ 180 F 160 PSI @ 73 F UPC CSA B
3808   137.5-97 04/04/11-1"                             4/28/2011     8/3/2018    1/2"    red         hot
3809   "FR04-017-1-11 35 FEET MADE IN USA"              4/28/2011     9/28/2018   1/2"    red         hot
3810   90 feet                                          4/28/2011    10/29/2018   1/2"    blue        cold
3811   35 Feet                                          5/24/2012     4/2/2018    3/4"    red         hot
3812                                                    5/24/2012    5/21/2018
     "F-2159 100 PSI @ 180 F 160 PSI @ 73 F UPC
     CSA B 137 5-97 05/04/12-1 FR04 - ??? - 1- 12 70
3813 feet MADE IN USA                                   5/24/2012    6/28/2018    1/2"     red        hot
     "NIBCO PEX PEX 1006 1/2" CTS SDR-9 cNSFus
     pw-G rfh U.P. Code ASTM F-876 F-877 F-1807 F-
     2159 100 PSI @ 180 F 160 PSI @ 73 F UPC CSA B
3814 137.5-97 04/11/12"                                 5/24/2012     7/7/2018    1/2"    red         hot
3815                                                    5/24/2012     10/3/2018   1/2"    blue        cold
3816                                                    8/10/2009    10/26/2016   1/2"    red         hot
3817                                                    10/7/2011     6/27/2017   1/2"    blue        cold
3818                                                    10/7/2011     5/14/2018   1/2"    blue        cold
3819                                                    10/7/2011    12/26/2018   1/2"    blue        cold
3820 75 feet                                            5/13/2010    10/17/2018   1/2"    blue        cold
3821                                                    7/23/2010     6/9/2017    1/2"    blue        cold
3822 50 feet                                            7/23/2010     9/27/2018   1/2"    blue        cold
3823                                                    10/13/2010   12/14/2016   1/2"    red         hot
3824                                                    10/13/2010    2/4/2017    1/2"    red         hot
3825                                                    10/13/2010    4/12/2018
3826                                                    10/13/2010
3827                                                    9/29/2010    12/13/2016   1/2"     red        hot
3828                                                    12/8/2010     1/18/2018   3/4"     red        hot
3829                                                    5/21/2010     8/27/2017   1/2"     red        hot
3830 40 feet                                            5/21/2010    12/15/2018   1/2"     red        hot

3831   NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9           5/28/2010    5/13/2017    1/2"     red        hot
3832   35 feet                                          5/28/2010    8/29/2017    3/4"     red        hot
3833                                                    5/28/2010
3834   NIBCO DURA-PEX PEX 1006                          4/30/2010    7/26/2017    1/2"     red        hot
3835                                                    4/30/2010    5/8/2018     3/4"     red        hot
3836                                                    4/30/2010    5/17/2018    1/2"     red        hot
3837                                                    4/30/2010
3838                                                    5/21/2010     2/1/2016    1/2"    red         hot
3839   "09 75 feet MADE IN USA"                         5/21/2010     8/14/2018   1/2"    blue        cold
3840                                                    4/30/2010    4/24/2013    1/2"    red         hot
3841   NIBCO DURA-PE                                    4/30/2010     7/13/2017   1/2"    red         hot
3842                                                    4/30/2010     8/1/2017     1"     blue        cold
3843                                                    4/30/2010    NOT A LEAK
3844                                                    5/28/2010    5/31/2013    1/2"    red         hot
3845   "NIBCO"                                          5/28/2010     6/25/2018   1/2"    red         hot
3846   "FB04-092-3-10 40 feet MADE IN USA"              5/28/2010    11/11/2018   1/2"    blue        cold
3847                                                    4/30/2010    7/13/2016    3/4"    red         hot
3848 10 feet                                             6/9/2011    2/19/2016    1/2"    red         hot
     Code ASTM F-876 F-877 F-1807 F-2159 100 PSI
3849 @ 180F 160 PSI @ 73F                                6/9/2011    10/17/2017   3/4"     blue       cold
3850                                                     6/9/2011     1/19/2018   1/2"   blue/red   cold/hot
3851                                                     6/9/2011     6/11/2018   1/2"     blue       cold
               Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 1044 of 1053 PageID:
                                                    18609

                            G                              H            I         J      K      L
3852 Made in USA                                       9/29/2010    11/22/2016   1/2"   red    hot
     NIBCO DURA-PEX PEX 1006 3/4" CTS SDR-9
     cNSFus pw-G rfh U.P. Code ASTM F-876 F-877 F-
3853 1807 F-2159 100 PSI                               9/29/2010    11/25/2016   3/4"   red    hot
     "DURA-PEX PEX 1006 1/2" CTS SDR-9 cNSFus-
3854 pw-G rfh U.P. Code ASTM F-"                       9/29/2010    11/28/2018   1/2"   blue   cold

     "NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9
     cNSFus-pw-G rfh U.P. Code ASTM F-876 F-877 F-
3855 1807 F-2159 100 PSI @ 180 F 160 PSI @ 73 F"       9/29/2010    11/29/2018   1/2"   red    hot

     PEX PEX 1006 3/4" CTS SDR-9 cNSFus-pw-G rfh
     U.P. Code ASTM F-876 F-877 F-1807 F-2159 100
3856 PSI @180 F 160 PSI @ 73 F CSA b 137.5             10/19/2011    5/5/2017    3/4"   red    hot
3857                                                   10/19/2011   12/10/2017   1/2"   blue   cold
3858                                                   10/19/2011    2/11/2018   1/2"   blue   cold
3859                                                   10/19/2011   NOT A LEAK
       "NIBCO DURA-PEX PEX 1006 1" CTS SDR-9
       cNSFus pw-G rfh U.P. Code ASTM F-876 F-877 F-
3860   1807 F-2159 1"                                  5/26/2011    10/16/2018   1"     blue   cold
       09/30/09-1 "NIBCO DURA-PEX PEX 1006 3/4"
       CTS SDR-9 cNSFus-pw-rfh U.P. Code UPC
       ASTM F-876 F-877 F-1807 F-2159 100 PSI @ 180
       F 160 PSI @ 73 F 09/30/09-1 FR06-136-3-09
3861   10 feet MADE IN USA"                            4/20/2010     1/30/2015   3/4"   red    hot
3862   5 feet                                          4/20/2010     8/17/2016   1/2"   red    hot
3863   75 feet                                         4/20/2010     8/12/2017   1/2"   red    hot
3864                                                   4/20/2010    NOT A LEAK
3865                                                   11/15/2010    7/28/2018   3/4"   red    hot
3866                                                    6/3/2011     9/27/2014   1/2"   red    hot
3867                                                    6/3/2011    11/10/2016   1/2"   blue   cold
       PEX PEX 1006 1/2" CTS SDR-9 cNSFus-pw-G
3868 U.P. Code ASTM F-876                               6/3/2011    12/1/2016    1/2"   red    hot

3869 NIBCO PEX PEX 1006 3/4" CTS SDR-9 Cnsf US          6/3/2011     1/21/2017   3/4"   red    hot
3870                                                    6/3/2011    11/17/2017   1/2"   red    hot

3871 NIBCO PEX PEX 1006 1/2" CTS SDR-9 cNSFus           6/3/2011    12/8/2017    1/2"   red    hot
3872                                                    6/3/2011    NOT A LEAK
3873                                                    7/1/2011    8/29/2018    1/2"   blue   cold
3874                                                   7/26/2012     4/9/2016    1/2"   red    hot
3875 45 feet                                           2/24/2011    5/12/2017    1/2"   red    hot
3876 80 feet                                           6/17/2011    5/30/2017    3/4"   red    hot
3877                                                   5/13/2011    8/13/2017    1/2"   red    hot
3878                                                   5/13/2011    11/8/2017    1/2"   blue   cold
3879                                                   5/13/2011    NOT A LEAK
3880                                                   12/22/2010   1/27/2018    3/4"   red    hot
3881                                                   12/22/2010   6/15/2018    3/4"   red    hot
3882                                                   12/22/2010

     "NIBCO PEX PEX 1006 1/2" CTS SDR-9
     nNSF…Code ASTM F-876 F-877 F-1807 F-2159
3883 100 PSI @ 180 F 160 PSI @ 73 F UPC CSA B"         6/17/2011    8/31/2014    1/2"   red    hot
3884                                                   6/17/2011    8/12/2016    1/2"   red    hot
       PEX 1006 3/4" CTS SDR-9 cMSFus pw-Grfh U.P.
3885 Code ASTM F-876 F-877 F-                          6/17/2011    11/26/2017   3/4"   red    hot
3886                                                   6/17/2011     1/1/2018    1/2"   red    hot
3887                                                   6/17/2011    NOT A LEAK
3888                                                   8/23/2012     6/12/2017   3/4"   red    hot
3889                                                    6/8/2011    10/21/2014   1/2"   red    hot
3890 100 Feet                                           6/8/2011     6/21/2016   1/2"   red    hot
     PEX PEX 1006 1/2" CTS SDR-9 cNSFus-pw-G
     U.P. Code ASTM F-876 F-877 F-1807 F-2159 100
3891 PSI @ 180                                          6/8/2011    10/26/2016   1/2"   blue   cold
3892 75 feet                                            6/8/2011     5/3/2017    1/2"   red    hot
                 Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 1045 of 1053 PageID:
                                                      18610

                           G                            H            I         J      K      L
     NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9
3893 cNSFus-pw-Grfh U.P.                             6/8/2011     7/1/2017    1/2"   red    hot
3894 90 feet                                         6/8/2011     12/1/2017    1"    blue   cold
3895                                                 6/8/2011    NOT A LEAK
3896                                                 9/3/2010    10/20/2016
3897                                                 9/3/2010    11/11/2016   3/4"
3898 NIBCO DURA-PEX PEX 1006 3/4" CTS SDR            9/3/2010     12/1/2016   3/4"   red    hot
3899 70 feet                                        11/2/2010      7/5/2016   1/2"   blue   cold
     NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9
     cNSFus-pw-Grfh U.P. Code ASTM F-876 F-877 F-
3900 1807 F-2157                                    11/2/2010    12/1/2017    1/2"   red    hot

3901 NIBCO DURA-PEX PEX 1006 3/4" CTS SDR-9         11/2/2010    12/26/2017   3/4"   red    hot
3902                                                11/2/2010    NOT A LEAK
3903 "NIBCO"                                         9/9/2010     8/4/2016    3/4"   red    hot
3904 70 feet                                         9/9/2010    10/10/2016   3/4"   red    hot
3905                                                 9/9/2010    7/17/2017    1/2"   red    hot
     NIBCO DURA -PEX PEX 1006 CTS SDR-9 cNSFus-
     pwG rfh U.P. Code ASTM F-876 F-877 F-1807 F-
3906 2159 100 PSI @180F 160 PSI                      9/9/2010    11/15/2017   1/2"   red    hot
3907                                                 9/9/2010     12/2/2017   3/4"   red    hot
3908   "NIBCO DURA-PEX"                              9/9/2010     5/13/2018   3/4"   red    hot
3909                                                 9/9/2010    NOT A LEAK
3910   75 feet                                      7/12/2011     5/25/2016   3/4"   red    hot
3911   feet MADE IN USA                             7/12/2011     5/19/2017   1/2"   red    hot
3912                                                7/12/2011     3/8/2018    3/4"   red    hot
3913   70 feet                                      7/12/2011     6/19/2018   3/4"   red    hot
3914                                                7/12/2011
3915                                                 2/3/2011    7/16/2016    1/2"   red    hot
3916   95 feet                                       2/3/2011    9/27/2018    1/2"   red    hot
3917                                                10/3/2011    9/19/2018
3918   NIBCO DURA-PEX PEX 1006 3/4" CTS SD          4/11/2011    12/14/2016   3/4"   red    hot
3919                                                4/11/2011    5/27/2017    1/2"   red    hot
       NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9
3920 Cnsf us-pw-G rfh u.p. Cod                      4/11/2011     6/13/2017   1/2"   red    hot
3921                                                4/11/2011    NOT A LEAK
3922                                                5/31/2011     9/11/2017   1/2"   blue   cold
3923                                                5/31/2011    10/11/2017   1/2"   blue   cold
3924 20 feet                                         5/6/2011     4/11/2016   1/2"   red    hot
3925                                                 5/6/2011     9/23/2016   1/2"   blue   cold
3926                                                 5/6/2011     10/2/2016   1/2"   red    hot

     RA-PEX PEX 1006 1" CTS SDR-9cNSFus-pw-
     rfhU.P.Code ASTM F-876 F-877 F-1807 F-2159
3927 100 PSI @ 180F 160 PSI @ 73F CSA B 137.5-97     5/6/2011    10/17/2017    1"    blue   cold
3928 30 feet                                         5/6/2011     8/6/2018    1/2"   blue   cold

3929 "NIBCO DURA-PEX PEX 1006 3/4" CTS SDR-"         5/6/2011    11/27/2018   3/4"   red    hot
     "NIBCO DURA-PEX PEX 1006 3/4" CTS SDR-9
     UPC ASTM F-876 F-877 F-1807 F-2159 100 PSI
     @ 180 F 160 PSI @ 73 F CSA B 137 5-97
3930 01/14/10-2"                                    2/10/2010    4/14/2018    3/4"   red    hot
     "NIBCO DURA-PEX PEX 1006 3/4" CTS SDR-9
     UPC ASTM F-876 F-877 F-1807 F-2159 100 PSI
     @ 180 F 160 PSI @ 73 F CSA B 137.5-97
3931 01/14/10-2 FR06-"                              2/10/2010    7/13/2018    3/4"   red    hot
3932 "NI….04-191-4-09 10 FEET MADE IN USA"          2/10/2010    12/21/2018   1/2"   red    hot
3933                                                5/16/2011     4/6/2015    3/4"   blue   cold
3934 70 feet                                        5/16/2011    11/30/2015   3/4"   red    hot
3935 NIBCO PEX PEX 1006 1/2" CTS                    5/16/2011     9/13/2016   1/2"   red    hot
3936                                                5/16/2011    4/24/2017    1/2"   red    hot
3937                                                5/16/2011    NOT A LEAK
3938 25 feet                                        12/30/2009   12/14/2015   3/4"   red    hot
     NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9-
3939 Cnsf US                                        12/30/2009   9/18/2016    1/2"   blue   cold
3940                                                12/30/2009   3/4/2017            red    hot
                Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 1046 of 1053 PageID:
                                                     18611

                            G                            H            I         J      K      L
3941                                                 12/30/2009   4/24/2017
3942                                                 12/30/2009   5/27/2017    3/4"   red    hot
3943 "-2 FB04-243-1-09 35 feet MADE IN USA"          12/30/2009   5/28/2018    1/2"   blue   cold
3944 75 feet                                         12/30/2009   6/18/2018    3/4"   blue   cold
3945                                                  3/1/2010    3/31/2017    1/2"   red    hot
     NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9
     cNSFus-pw-rfh U.P. Code UPC ASTM F-876 F-
     877 F-1807 FF-2159 100 PSI @180 F 160 PSI @
3946 73                                               3/1/2010     4/3/2017    1/2"   red    hot
     NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9
3947 cNSFus-pwrfh U.P. Code ASTM F-876                3/1/2010    8/18/2017    1/2"   red    hot
3948 unknown                                          3/1/2010    3/12/2018    1/2"   red    hot
3949                                                  3/1/2010     7/5/2018    1/2"   red    hot
3950 80 feet                                          3/1/2010    12/23/2017   3/4"   red    hot
3951 70 feet                                          3/1/2010     1/1/2018    1/2"   blue   cold
3952 10 feet                                          3/1/2010    7/20/2018    1/2"   blue   cold
3953                                                 9/16/2009     4/6/2017    1/2"   red    hot
       159 100 PSI @ 180F 160 PSI @ 73 F CASA B
3954 137.5 7/15/09                                   9/16/2009    5/30/2017    1/2"   blue   cold
3955                                                 9/16/2009    6/21/2017    3/4"   red    hot
3956                                                 9/16/2009    3/10/2018    3/4"   red    hot
3957 55 feet                                         9/16/2009    10/2/2018    1/2"   blue   cold
     DURA -PEX PEX 1006 1/2" CTS SDR-9 ASTM F-
     876 F-877 F-1807 F-2159 100 PSI @180F 160 PSI
3958 @                                               3/26/2010    11/19/2017   1/2"   blue   cold
3959 90 Feet                                         11/17/2009    7/24/2016   1/2"   red    hot
3960                                                 11/17/2009    1/27/2017   3/4"   red    hot
3961 30 feet                                         11/17/2009   10/24/2017   3/4"   red    hot
3962 95 feet                                         11/17/2009    4/29/2018   1/2"   blue   cold
       "NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9 Nsf
       us-pw-rfh U.P. Code UPC ASTM F-876 F-877 F-
       1807 F-2159 100 PSI @ 180 F 160 PSI @ 73 F
3963   10/13/09-2 FR"                                11/17/2009    5/4/2018    1/2"   red    hot
       NIBCO DURA-PEX PEX 1006 3/4" CTS SDR-9
       cNSFus-pw-rfh U.P. Code UPC ASTM F-876 F-
3964   877 F-1807 F-2159 100 PSI @ 1                 11/20/2009    1/22/2018   3/4"   blue   cold
3965   "NIBCO DURA-PEX PEX 1006"                     11/20/2009    4/23/2018   3/4"   red    hot
3966   65 feet                                       11/20/2009     9/7/2018   3/4"   blue   cold
3967                                                 5/13/2011     5/9/2017    1/2"   red    hot
3968                                                 11/19/2009   11/27/2017
3969                                                 5/27/2011     3/1/2018    1/2"   blue   cold
3970 100 feet                                        5/27/2011      6/9/2018   1/2"   red    hot

     NIBOC PEX PEX 1006 3/4" CTS SDR-9 cNSFus pw-
     G rfh U.P.Code astm F-876 F-877 F-1807 F-2159
3971 100 PSI @ 180 F 160 PSI @73 CSA B 137.5-97       5/6/2010    1/26/2017    3/4"   red    hot
3972 5 feet MADE IN USA                               5/6/2010    5/10/2017    3/4"   red    hot
3973                                                 5/13/2011    3/31/2017    1/2"   blue   cold
3974 10 feet                                         5/13/2011    2/13/2018    1/2"   red    hot
3975                                                 5/13/2011    NOT A LEAK
     NIBOC PEX PEX 1006 3/4" CTS SDR-9 cNSFus pw-
     G rfh U.P.Code astm F-876 F-877 F-1807 F-2159
3976 100                                             5/31/2011     5/12/2016   3/4"   red    hot
3977 55 feet                                         5/31/2011     9/30/2016   3/4"   blue   cold
3978                                                 5/31/2011     12/7/2016   3/4"   red    hot
3979                                                 5/31/2011    12/24/2016   1/2"   red    hot
3980                                                 5/31/2011    NOT A LEAK
3981 NIBCO DU                                        6/16/2010      7/3/2017   1/2"   blue   cold
     "PEX 1006 3/4" CTS SDR-9 cNSFus-pw rfh U.P.
     Code UPC ASTM F-876 F-877 F-1807 ????? 100
     PSI @100 ? ?????? 10/??/?? FR?? 14?-3-09 30
3982 FEET MADE IN USA"                               6/16/2010     2/25/2018   3/4"   red    hot
3983                                                 6/16/2011     7/30/2017   1/2"   blue   cold
3984                                                 6/29/2010    11/10/2017   1/2"   red    hot
3985                                                 6/29/2010    NOT A LEAK
3986 "DURA-PE"                                        7/6/2010    10/11/2018   3/4"   red    hot
                 Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 1047 of 1053 PageID:
                                                      18612

                            G                            H            I         J      K        L
3987 5 feet                                           8/15/2011    3/30/2016   3/4"   blue   unknown
3988                                                  8/15/2011   10/23/2018   3/4"   red      hot

     "NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9
     cNSFus pw-G rfh U.H. Code ASTM F-876 F-877 F-
3989 1807 F-2159 100 PSI @ 180 F 160 PS"               8/3/2010   8/10/2018    1/2"   blue    cold
3990                                                   8/3/2010    9/8/2018    1/2"   red     hot
3991 25 feet                                           8/3/2010   10/10/2018   1/2"   red     hot
3992 20 feet                                          12/2/2009    8/23/2016   3/4"   red     hot
3993                                                  12/2/2009    6/7/2017    3/4"   blue    cold
3994                                                  12/2/2009   1/23/2018    3/4"   red     hot
3995                                                  12/2/2009   4/29/2018    1/2"   blue    cold
       "NIBCO DURA-PEX PEX 1006 3/4" CTS SDR-9
3996   cNSFus pw-rfh U.P. Code ASTM"                  12/2/2009    6/22/2018   3/4"   blue    cold
3997   "NIBCO DURA"                                   12/2/2009     8/3/2018   3/4"   red     hot
3998   40 feet                                        12/2/2009    9/29/2018   3/4"   red     hot
3999   45 feet                                         7/6/2011    6/15/2017   1/2"   red     hot
4000   80 feet                                         7/6/2011    8/31/2017   1/2"   red     hot
4001   75 feet                                         7/6/2011   11/21/2017   1/2"   blue    cold
4002                                                   7/6/2011   11/28/2017   3/4"   red     hot
4003   30 feet                                         7/6/2011    12/2/2017   1/2"   red     hot
4004   65 feet                                         7/6/2011    5/29/2018   1/2"   red     hot

       "NIBCO PEX PEX 1006 1/2" CTS SDR-9 cNSFus-
4005 pw-G rfh U.P. Code ASTM F-876 F-877 F-18"         7/6/2011    9/9/2018    1/2"   blue    cold
4006                                                   7/6/2011    9/6/2018    1/2"   blue    cold
4007                                                   7/6/2011   10/16/2018   1/2"   blue    cold
4008                                                  8/10/2010   10/12/2017   3/4"   red     hot
4009                                                  8/10/2010    5/5/2018    1/2"   blue    cold
4010                                                  12/3/2009    9/14/2017   1/2"   blue    cold
4011                                                  12/3/2009   12/15/2017   1/2"   blue    cold
4012 "-172-5-09 80 feet MADE IN USA"                  12/3/2009     4/2/2018   1/2"   red     hot
4013 45 feet                                          12/3/2009    4/10/2018   1/2"   red     hot
4014                                                  7/12/2011    11/9/2017   3/4"   red     hot
       NIBCO PEX PEX 1006 1/2" CTS SDR-9 cNSFus-pw-
4015 G rfh U.P. Code                                  7/12/2011    1/4/2018    1/2"   blue    cold
     "NIBCO PEX PEX 1006 3/4" CTS SDR-9 cNSFus
     pw-G rfh U.P. Code ASTM F-876 F-877 F-1807 F-
     2159 100 PSI @ 180 F 160 PSI @ 73 F UPC CSA B
4016 137 5-97"                                        7/12/2011   4/24/2018    3/4"   red      hot
4017                                                  8/26/2011   2/18/2014    1/2"   red      hot
4018 see picture                                      8/26/2011    5/2/2014    1/2"   red      hot
     4/5/11-1 "F-876 F-877 F-1807 F-2159 100 PSI
     @ 180 F 160 PSI @ 73 F UPC CSA 137.5-97
     04/05/11-1 FR04-012-4-11 40 feet MADE IN
4019 USA"                                             8/26/2011   8/30/2014    1/2"   red     hot
4020                                                  8/26/2011   2/12/2015    1/2"   red     hot
4021                                                  8/26/2011   7/19/2015    1/2"   red     hot
4022                                                  9/15/2010    1/9/2017    1/2"   blue    cold
4023   05/20/11-1 FR04-069-4-11 60 feet                7/6/2011    8/7/2015    1/2"   red     hot
4024                                                   7/6/2011    3/2/2016    1/2"   blue    cold
4025                                                   7/6/2011    3/9/2016
4026   60 feet                                         7/6/2011   5/26/2017    3/4"   red      hot
4027   NIBCO                                           7/6/2011    9/2/2017    3/4"   red      hot
4028                                                   7/6/2011   NOT A LEAK
4029 70 feet                                           8/1/2011   11/10/2015   1/2"   blue    cold
4030 05/16/11-1 FR04-063-4-11 90 feet                  8/1/2011    8/6/2015    1/2"   red     hot
     "NIBCO DURA-PEX PEX 1006 3/4" CTS SDR-9
     cNSFus pw-G U.P. Code ASTM F-876 F-877 F-
4031 1807 F-2159 100 PSI @ 180"                        8/1/2011   1/12/2016    3/4"   red      hot
4032 75 feet                                           8/1/2011   4/24/2016    1/2"   red      hot
4033                                                   8/1/2011   NOT A LEAK
4034 60 feet                                          7/27/2011   11/10/2016   3/4"   red     hot
4035 95 feet                                          7/27/2011    3/15/2017   1/2"   red     hot
4036 40 feet                                          7/27/2011   12/19/2017   1/2"   red     hot
4037                                                  9/14/2010   9/16/2017    1/2"   blue    cold
                 Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 1048 of 1053 PageID:
                                                      18613

                             G                              H            I         J      K      L
4038   60 feet                                           4/8/2011    10/11/2018   1/2"   blue   cold
4039   95 feet                                          10/13/2008     5/3/2018   1/2"   blue   cold
4040   50 feet                                          10/28/2008    7/19/2017   1/2"   blue   cold
4041   10 feet                                          7/11/2008     9/26/2017   1/2"   blue   cold
4042                                                    7/11/2008    11/6/2017    1/2"   red    hot
       06/24/09-2 "1006 1/2" CTS SDR-9 cNSFus-pw-
       rfh U.P. CODE ASTM F-876 F-877 F-1807 F-
       2159 100 PSI @ 180 F 160 PSI @ 73 F CSA B
       137.5 06/24/09-2 FB04-114-09 45 FEET MADE
4043   IN USA"                                          7/17/2009     9/5/2014    1/2"   blue   cold
4044   NIBCO DURA-PEX PEX 1006                          6/13/2012    12/17/2017   3/4"   RED    hot
4045   80 feet                                           5/4/2010    3/16/2017    1/2"   red    hot
4046   10 feet                                           5/4/2010    12/7/2017    1/2"   red    hot
4047   "04-019-2-09 55 feet"                            4/21/2009     7/25/2018   1/2"   blue   cold

       1/11/10-2 "NIBCO DURA-PEX PEX 1006 1/2"
       CTS SDR-9 cNSFus-pw-rfh U.P. Code UPC
       ASTM F-876 F-877 F-1807 F-2159 100 PSI @ 180
       F 160 PSI @ 73 F 01/11/10-2 FR04-210-4-09
4048   95 feet MADE IN USA"                              2/5/2010    3/20/2014    1/2"   red    hot
       01/11/10-2 "73 F 01/11/10-2 FR04-210-4-09
4049   85 feet MADE IN USA"                              2/5/2010    12/7/2014    1/2"   red    hot
       NIBCO DURA-PEX PX 1006 1/2" CTS SDR-9
4050   Cnsfus-pw                                         2/5/2010    7/10/2017    1/2"   red    hot
       "NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9
4051   cNSFus-pw-rfh U.P. Code UPC"                      2/5/2010    8/10/2018    1/2"   red    hot
       "EX PEX 1006 1/2" CTS SDR-9 cNSFus pw-G rfh
       U.P. Code ASTM F-876 F-877 F-1807 F-2159 100
       PSI @ 180 F 160 PSI @ 73 F UPC CSA B 137.5-
4052   97"                                              5/15/2012    11/24/2018   1/2"   blue   cold
       6 f-877 f-1807 f-2159 10 psi @ 180 f 160 psi @
4053   73                                               10/24/2008   4/17/2017    3/4"   red    hot
4054   90 feet                                          6/29/2012    3/14/2017    1/2"   red    hot
       NIBCO PEX PEX 1006 1/2" CTS SDR-9 cNSFus pw-
4055   G rfh U.P. Code ASTM F-87                        6/29/2012     1/5/2018    1/2"   red    hot

     "NIBCO PEX PEX 1006 1/2" CTS SDR-9 cNSFus
     pw-G rfh U.P. Code ASTM F-876 F-877 F-1807 F-
4056 2159 100 PSI @ 180 F 160 PSI @ 73F UPC"            6/29/2012    8/30/2018    1/2"   blue   cold
     "NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9
4057 nNSFus-pw-rfh U.P. Code ASTM"                       8/3/2009    9/22/2014    1/2"   red    hot
4058                                                     9/3/2009    9/1/2016     1/2"   blue   cold
4059 20 feet                                             9/3/2009     8/8/2017    1/2"   red    hot
4060                                                     9/3/2009
4061 "/17/09-1 FB04-026-2-09 80 feet"                   2/28/2009     7/30/2018   1/2"   blue   cold
4062                                                    6/26/2008    10/20/2017    1"    blue   cold
4063                                                    1/15/2009     12/8/2015   1/2"   blue   cold
4064                                                     3/2/2009     9/26/2016   1/2"   blue   cold
4065                                                     4/8/2009     8/3/2018    3/4"   red    hot
     PEX PEX 1006 1/2" CTS SDR-9 NSF-PW U.P.
     Code ASTM F-876 F-877 F-1807 F-2159 100 PSI
4066 @ 180F 160 PSI                                     9/24/2008    12/31/2017   1/2"   red    hot
4067 60 feet                                            4/29/2008     4/4/2018    1/2"   blue   cold

     "X PEX 1006 1" CTS SDR-9 NSF-pw ASTM F-876 F-
     877 F-1807 F-2159 NSF-U.P. Code 100 PSI @
4068 180 F 160 PSI @ 73 F CSA B 137 5-97 UPC"           4/29/2008    6/29/2018    1"     blue   cold
     "NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9
     NSF-pw ASTM F-876 F-877 F-1807 F-2159 NSF-
     U.P. Code 100 PSI @ 180 F 160 PSI @ 73F CSA B
4069 137.5 ??"                                          4/29/2008    10/17/2018   1/2"   red    hot
4070 "NIBCO DU"                                         4/29/2008    10/10/2018   1/2"   blue   cold
4071                                                    4/23/2008     7/27/2017   1/2"   red    hot
4072 60 feet                                            4/23/2008      7/4/2018   1/2"   blue   cold
       "NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9
4073 NSF-pw ASTM"                                       4/23/2008    11/13/2018   1/2"   blue   cold
               Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 1049 of 1053 PageID:
                                                    18614

                             G                             H            I         J         K          L
     NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9 Cnsf
     US PW-g RFH u.p. cODE astm f-876 f-87 f-1807 f-
4074 2159 100 psi @ 180                                1/10/2011    5/16/2017    1/2"      red        hot
4075                                                   1/10/2011    6/24/2017    1/2"      red        hot

       "PEX 1006 1/2" CTS SDR-9 cNSFus-pw-G rfh U.P.
       Code ASTM F-876 F-877 F-1807 F-2159 100 PSI
4076   @ 180 F 160 PSI @ 73 F UPC CSA B"               1/10/2011     8/1/2018    1/2"      blue       cold
       "DURA-PEX PEX 1006 3/4" CTS SDR-9 cNSFus
       pw-G rfh U.P. Code ASTM F-876 F-877 F-1807 F-
       2159 100 PSI @ 180 F 160 PSI @ 73 F UPC CSA B
4077   137.5-97"                                       1/10/2011    9/26/2018    3/4"      red        hot
4078   50 feet                                         4/21/2008    8/23/2018    1/2"      blue       cold
4079   15 feet                                          2/5/2008    6/29/2017    1/2"      blue       cold
4080                                                    2/5/2008    12/8/2017    1/2"      blue       cold
4081                                                    2/5/2008    6/22/2018    1/2"      blue       cold
       "F-U.P. Code 100 PSI @ 180 F 160 PSI @ 73 F
4082 CSA B 137.5-97 UPC …. 15 FEET"                     2/5/2008    7/24/2018    1/2"      blue       cold
     "NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9
4083 NSF-pw ASTM F-876"                                 2/5/2008    7/28/2018    1/2"      blue       cold
4084 150 feet                                           2/9/2009    8/31/2017    3/4"   terra cotta   hot
     ASTM F-876 F-877 F-1807 F-2159 100 PSI @
4085 180F 160 PS                                        2/9/2009     8/31/2017   3/4"      red        hot
4086                                                   6/25/2008    12/13/2013   3/4"      red        hot
4087 35 feet                                           12/23/2010    1/10/2017   3/4"      red        hot
4088 10 feet                                           12/23/2010   12/19/2017   1/2"      blue       cold
4089 20 feet                                           12/23/2010     7/9/2018   1/2"      blue       cold
       "@ 180 F 160 PSI @73 F U.P.C. CSA B 137 5-97
4090 08/11/11-1 FR06-133-1"                            9/29/2011    3/2/2018     3/4"      red        hot
4091                                                   2/14/2009    5/10/2018    1/2"      blue       cold
4092                                                   10/30/2008   6/23/2018    1/2"      blue       cold
4093 95 feet                                            1/3/2012    11/3/2018    1/2"      red        hot
       NIBCO DURA-PEX PEX 1006 3/4" CTS SDR-9
4094 cNSFus pw-G                                       12/21/2010   5/13/2016    3/4"      red        hot
4095 70 Feet                                           12/21/2010    1/9/2018    1/2"      blue       cold
4096                                                   12/21/2010   5/28/2018    1/2"      blue       cold
4097                                                   12/21/2010   NOT A LEAK
4098 09/1/2009-2 FR06-122-3-09                         3/17/2009    2/28/2014    3/4"      red        hot
       "NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9
4099   cNSFus-pw-rfh"                                  4/15/2009    10/3/2014    1/2"      hot        hot
4100   30 feet                                         7/10/2008    6/10/2017    1/2"      red        hot
       NIBCO DURA-PEX PEX 1006 3/4" CTS SDR-9 NSF-
       PW U.P. CODE ASTM F-876 F-877 F-1807 F-2159
4101   100 PSI @ 180F 160 PSI @ 73F                    7/10/2008    2/15/2018    3/4"      red        hot
4102   45 feet                                         10/6/2009     5/7/2018    1/2"      blue       cold
4103   50 feet                                         10/6/2009     6/4/2018    1/2"      red        hot
4104   75 feet                                         10/13/2010   12/8/2017    1/2"      red        hot
4105   10 feet                                         10/13/2010   5/26/2018    1/2"      blue       cold
4106                                                   10/13/2010
     "NIBCO PEX PEX 1006 1" CTS SDR-9 cNSFus pw-
     G rfh U.P. Code ASTM F-876 F-877 F-1807 F-
     2159 100 PSI @ 180 F 160 PSI @ 73 F UPC CSA
4107 B 137.5-"                                         5/26/2011    11/16/2018   1"        blue       cold

       NIBCO PEX PEX 1006 1/2 " CTS SDR-9 cNSFus
4108 pw-G rfh U.P.Code astm F-876 F-877 F-18            4/6/2009    11/2/2016    1/2"      red        hot

     IBCO PEX PEX 1006 3/4 " CTS SDR-9 cNSFus pw-
     G rfh U.P.Code astm F-876 F-877 F-1807 F-2159
4109 100 PSI @ 180 F 160 PSI @ 73 CSA B 137.5-97        4/6/2009    1/20/2017    3/4"      red        hot
4110                                                    4/6/2009    6/16/2017    3/4"      red        hot
4111                                                    4/6/2009    11/5/2017    3/4"      red        hot
4112                                                   8/21/2012    2/24/2015    1/2"      red        hot
4113 10/01/09-1 FR06-146-3-09 95 feet                  10/20/2009   10/24/2015   3/4"      red        hot
4114                                                   10/20/2009   5/19/2017    1/2"      red        hot
4115 NIBCO DUR                                         10/16/2009   12/23/2016   3/4"      red        hot
               Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 1050 of 1053 PageID:
                                                    18615

                         G                               H            I           J         K         L
4116 NIBCO DURA-PEX PEX 1006 1/2"                     11/2/2009   11/25/2016    1/2"       red       hot
4117                                                  3/17/2010    9/15/2016    1/2"       red       hot
4118                                                  3/17/2010   11/23/2018    1/2"       red       hot
4119                                                  3/17/2010   11/29/2018    1/2"       red       hot
       "NIBCO DURA-PEX PEX 1006 3/4" CTS SDR-9
4120 UPC"                                             3/17/2010   12/25/2018    3/4"       red       hot

       1006 1/2" CTS SDR-9 cNSFus-pw-rfh U.P. Code
4121 UPC ASTM F-876 F-877 F-1807 F-2159 100 PSI       2/18/2010    1/31/2018    1/2"       red       hot
4122 "MADE IN USA"                                    10/4/2012    8/22/2014    3/4"       red       hot
4123                                                  8/23/2013    4/11/2018
4124                                                  9/15/2011   12/18/2015    1/2"       red       hot
4125                                                  9/15/2011    5/8/2017     1/2"       red       hot
       NIBCO PEX PEX 1006 1/2" CTS SDR-9 cNSFus-pw-
4126   G rfh                                          9/15/2011   8/27/2017     1/2"       red       hot
4127                                                  9/15/2011   NOT A LEAK
4128   06/23/11-1                                     7/13/2011    3/4/2015     1/2"       red       hot
4129   80 feet                                        7/13/2011    8/7/2018     1/2"       red       hot
4130   65 feet                                        7/13/2011   11/25/2018    1/2"       red       hot
       PEX 1/2" CTS SDR-9 PEX 3308 NSF/ANSI 61 LOW
       LEAD COMPONENT POTABLE WATER/RADIANT
4131   HEATING/NO OXYGEN                              8/1/2013    10/3/2017     1/2"       red       hot
       "NIBCO PEX 1/2" CTS SDR-9 PEX 3308 UPC
4132   NSF/ANSI 61 LOW L"                             8/1/2013    7/25/2018     1/2"       red       hot
       "SDR-9 PEX 3308 UPC NSF/ANSI 61 LOW LEAD
4133   UMC COMPONENT PTABLE WA"                        8/1/2013   1/11/2019     1/2"       red       hot
4134   90 feet                                        5/15/2012    5/8/2018     1/2"       red       hot

4135 "1/10-1 FR04-021-4-10 70 feet MADE IN USA"       5/15/2012    5/19/2018     1/2"      red       hot
4136 20 feet                                          6/15/2012    5/22/2018     3/4"      red       hot
4137                                                  4/24/2008    9/24/2011     1/2"    unknown   unknown
4138                                                  4/24/2008   11/25/2012     1/2"      blue      cold
4139                                                  4/24/2008    1/15/2014     1/2"      blue      cold
4140                                                  4/24/2008    5/2/2014    unknown   unknown   unknown
4141 03/19/08-2 FR04-041-1-08 95 FEET                 4/24/2008    8/10/2015     1/2"      red       hot
     "NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9
     NSF-PW ASTM F-976 F-877 F-1807 F-2159 NSF-
4142 U.P. Code 100"                                   4/24/2008   11/24/2015    1/2"      red       hot
4143 NIBCO DURA-PEX                                   4/24/2008    5/10/2016    1/2"      blue      cold

4144   NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9 NSF-    4/24/2008   5/30/2016     1/2"      blue      cold
4145   50 Feet                                        4/24/2008   6/13/2016     1/2"      red       hot
4146   25 feet                                        4/24/2008   10/2/2016     3/4"      red       hot
4147   70 feet                                        4/24/2008   4/10/2017     3/4"      red       hot
       NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9 NSF
4148   PW                                             4/24/2008   5/1/2017      1/2"      red       hot
4149   55 feet                                        4/24/2008    5/2/2017     1/2"      red       hot
4150   NIBCO DURA-PEX PE                              4/24/2008    5/4/2017     1/2"      blue      cold
4151   30 feet                                        4/24/2008   5/31/2017     3/4"      red       hot
4152   35 feet                                        4/24/2008   6/24/2017     1/2"      red       hot
4153   75 feet                                        4/24/2008    8/7/2017     3/4"      red       hot
4154                                                  4/24/2008   8/15/2017     1/2"      red       hot
4155 50 feet                                          4/24/2008    9/1/2017     1/2"      blue      cold

4156 NIBCO DURA-PEX PEX 1006 3/4" CTS SDR-9 NSF       4/24/2008   10/3/2017     3/4"       red       hot
     NIBCO PEX PEX 1006 1/2" CTS SDR-9 Cnsf US-
4157 PW-g RFH u.p. cODE astm f-876 f-8                9/21/2012   11/14/2017    1/2"      red       hot
4158                                                  5/20/2008    8/25/2017    1/2"      blue      cold
4159                                                  5/20/2008    6/26/2018    3/4"      red       hot
4160                                                   6/3/2008    1/29/2018    1/2"      blue      cold
4161                                                   8/4/2011    8/2/2015     1/2"      blue      cold
4162 90 feet                                          4/21/2011     8/7/2017    1/2"      blue      cold
       NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9-
4163 Cnsf US                                          3/22/2011   9/12/2016     1/2"      blue      cold
4164 04/04/2011-1 FB04-065-4-11                        4/4/2011    7/3/2014     1/2"      blue      cold
4165 70 feet                                           4/4/2011   5/30/2016     1/2"      blue      cold
               Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 1051 of 1053 PageID:
                                                    18616

                             G                            H            I         J      K      L
     NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9
4166 cNSFus-pw-G rfh U.P. Code ASTM F-876              4/4/2011    12/3/2016    1/2"   red    hot
4167                                                   4/4/2011    NOT A LEAK
     x1006 1/2" cts sdr -9 CnsfUS-pw-G U.P. Code
     ASTM F-876 F-877 F-1807 F-2159 100 PSI
4168 @180F 160 PSI @73F CSA.B 137.5                   3/21/2011    10/5/2017    1/2"   red    hot
4169 100 feet                                          3/9/2011    9/21/2018    1/2"   red    hot
4170 NIBCI DURA-PEX                                   12/31/2010   9/14/2016    3/4"   red    hot

     1/07/11-2 "NIBCO DURA-PEX PEX 1006 1/2"
     CTS SDR-9 cNSF-us-pw-G rfh U.P. Code ASTM F-
     876 F-877 F-1807 F-2159 100 PSI @ 180 F 160
4171 PSI @ 73 F UPC CSA B 137.5-97 01/07/11-2 FR"     8/31/2011    6/17/2015    1/2"   red    hot
     "NIBCO PEX PEX 1006 3/4" CTS SDR-9 cNSFus
     pw-G rfh U.P. Code ASTM F-876 F-877 F-1807 F-
     2159 100 PSI @ 180 F 160 PSI @ 73 F UPC CSA
4172 B137."                                           8/31/2011    3/19/2016    3/4"   red    hot
4173 65 FEET                                          8/31/2011    2/28/2017    1/2"   red    hot
4174                                                  8/31/2011    NOT A LEAK

4175   "NIBCO PEX PEX 1006 1/2" CTS SDR-9 cNSFus-"    10/7/2011     7/31/2018   1/2"   blue   cold
4176   "NIBCO DURA-PEX PEX 1006 3/"                    9/8/2011    11/28/2014   1/2"   red    hot
4177   "95 feet MADE IN USA"                          8/25/2011     2/14/2016   3/4"   red    hot
4178                                                  10/13/2011   5/17/2017    3/4"   red    hot
4179                                                   8/1/2012    6/21/2017
4180 15 feet                                          5/25/2012    10/23/2017   3/4"   red    hot
     "1006 1/2" CTS SDR-9 cNsfUS pw-G rfh U.P.
     Code ASTM F-876 F-877 F-1807 F-2159 100 PSI
     @ 180 F 160 PSI @ 73 F UPC CSA B 137 5-97
4181 05/0"                                            5/25/2012    8/20/2018    1/2"   red    hot

     NIBCO PEX PEX 1006 3/4" CTS SDR-9 Cnsf US
     pw-G rfh U.P. Code ASTM F-876 F-877 F-1807 F-
4182 2159 100 PSI @ 180F 160 PSI@73F UPC               5/4/2012     1/2/2018    3/4"   red    hot
     "NIBCO PEX PEX 1006 1/2" CTS SDR-9 cNSFus-
     pw-G rfh U.P. Code ASTM F-876 F-877 F-1807 F-
4183 215"                                              5/4/2012    4/18/2018    1/2"   red    hot
4184                                                   5/4/2012    NOT A LEAK
       G-rfh U.P. Code ASTM F-876 F-877 F-1807 F-
       2159 100 PSI @ 180 F 160 PSI @ 73F CSA B
4185   137.5-97                                       6/28/2012    4/12/2017    3/4"   red    hot
4186   NIBC                                           6/28/2012    7/12/2017    1/2"   red    hot
4187   "NIBCO PEX"                                    8/22/2012     2/6/2018    3/4"   red    hot
       "feet MADE IN USA NIBCO PEX 1/2" CTS SDR-9
4188   PEX 3308 UPC"                                   3/6/2013    11/7/2018    1/2"   red    hot

     NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9
     cNSFus pw-6 rfh U.P. Code ASTM F-876 F-877 F-
4189 1807 F-2159 100 PSI @ 180 F 160 PSI @ 73 F       12/5/2012     7/2/2016    1/2"   red    hot
4190 100 Feet                                         8/29/2012     5/6/2016    3/4"   red    hot
4191                                                  8/29/2012    1/27/2017    3/4"   red    hot
4192                                                  8/29/2012     7/6/2017    1/2"   red    hot
4193                                                  8/29/2012    NOT A LEAK
       CTS SDR-9 PEX 3008NSF/XXX 61 LOW LEAD
       COMPONENT POTABLE WATER/RADIANT
       HEATING/NO OXYGEN BARRIER ASTM F-876 F-
       877 F-1807 F-2159 CSA B 137.5 80 PSI @ 200 F
4194   100 PSI @ 180                                   2/5/2013    11/22/2017   3/4"   red    hot
4195   55 feet                                        8/30/2012     11/1/2017   1/2"   red    hot
4196   60 feet                                        8/31/2012    11/14/2018   1/2"   red    hot
4197   100 feet                                        4/3/2013     9/24/2018   3/4"   red    hot

     "NIBCO PEX 1/2" CTS SDR-9 PEX 3308 UPC
     NSF/ANSI 61 LOW LEAD UMC COMPONENT
     POTABLE WATER/RADIANT HEATING/NO
4198 OXYGEN BARRIER ASTM F-876 F-877 F-1807 F"        10/14/2013   12/3/2018    1/2"   red    hot
               Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 1052 of 1053 PageID:
                                                    18617

                            G                              H            I         J      K      L

     01/07/11-2 "NIBCO DURA-PEX PEX 1006 1/2"
     CTS SDR-9 cNSFus-pw rfh U.P. Code ASTM F-
     876 F-877 F-1807 F-2159 100 PSI @ 180 F 160
4199 PSI @ 73 F UPC CSA B 137.5-97 01/07/11-2"          4/8/2011     1/9/2015    1/2"   red    hot

       cNSFus-pw-G rfh U.P. Code ASTN F-876 F-877 F-
4200 1807 F-2159 100 PSI @ 180 F 160 PSI @ 73 F         4/8/2011    10/17/2017   3/4"   red    hot
     "NIBCO DURA-PEX PEX 1006 3/4" CTS SDR-9
4201 cNSFus pw-G rf"                                    4/8/2011    4/18/2018    3/4"   red    hot
     "DURA-PEX PEX 1006 1/2" CTS SDR-9 cNSFus-
4202 pw-G rfh U.P. Code ASTM F-…"                       4/8/2011    7/30/2018    1/2"   red    hot
4203                                                    4/8/2011
       OEX 1006 3/4" CTS SDR-9 cNSFus pw-G rfh U.P.
4204 Code ASTM F-876 F-877 F-1807 F-215                4/22/2011    11/21/2016   3/4"   Red    hot
       NIBCO DURA-PEX PEX 1006 1/2" CTS SDR-9
       cNSFus-pw-rfh U.P. Code UPC ASTM F-876 F-
4205   877 F-1807 F-2159 100 PSI @ 180                 4/22/2011    7/6/2017     1/2"   red    hot
4206   "DE IN USA"                                     7/11/2011    2/7/2018     3/4"   red    hot
4207   "NIBCO DURA-PEX PEX 1006 3"                     6/15/2011    9/24/2018    3/4"   red    hot
       04/04/11-1 "3/4" CTS SDR-9 cNSFus pw-G rfh
       U.P. Code ASTM F-876 F-877 F-1807 F-2159
       100 PSI @ 180 F 160 PSI @ 73 F UPC CSA B
       137.5-97 04/04/11-1 FR06-021-2-11 35 feet
4208   MADE IN USA"                                    4/22/2011    12/4/2014    3/4"   red    hot
       "rfh U.P. Code ASTM F-…..F-2…100
       PSI…F..16…3F..CSA…FR04-2….35 FEET MADE IN
4209   USA"                                            3/18/2011    8/24/2018    1/2"   red    hot
       NIBCO DURA-PEX PEX 1006 3/4" CTS SDR-9
       cNSFus pw-G rfh U.P. CodE ASTM F-876 F-877 F-
       1807 F-2159 100 PSI @ 180F 160 PSI @ 73F CSA
4210   B 137.5-97                                       5/9/2011    7/14/2017    3/4"   red    hot
       "DURA-PEX PEX 1006 1/2" CTS SDR-9 cNSFus-
       pw-G rfh U.P. Code ASTM F-876 F-877 F-1807 F-
       2159 100 PSI @ 180 F 160 PSI @ 73 F UPC CSA B
4211   137 5-97"                                        5/9/2011     8/15/2018   1/2"   red    hot
4212   "NIBCO DURA-PEX PEX 1006 1/2""                   5/9/2011     12/4/2018   1/2"   blue   cold
4213                                                   8/27/2013    12/19/2017   3/4"   red    hot

     PEX 3308 NSF/ANSI 61 LOW LEAD COMPENENT
     POTABLE WATER/ RADIANT HEATING/NO OVER
4214 HEATER ASTM F-876 F-877 F-1807 F-2                4/10/2013     8/8/2017    1/2"   red    hot

       NT HEATING/NO OXYGEN BARRIER ASTM F-876
       F-877 F-1807 F-2159 CSA B 137.5 80PSI @200F
4215   10 PSI @180 160 PSI @73F 07/02/13-2              8/5/2013    3/18/2017    1/2"   red    hot
4216   75 feet                                         6/26/2013    3/15/2018    3/4"   red    hot
       NSF/ANSI 61 LOW LEAD UMC COMPONENT
       POTABLE WATER/RADIANT HEATING/NO
       OXYGEN BARRIER ASTM F-876 F-877 F-1807 F-
       2159 CSA B 137 5 80 PSI @ 200F 100 PSI @ 180
       F 160 PSI @ 73 06/28/13- ??? -1-13 95 FEET
4217   MADE IN USA                                     7/29/2013     2/5/2018    3/4"   red    hot
4218   NIBCO                                           9/20/2011     7/12/2016   1/2"   red    hot
4219   20 feet                                          7/7/2011     6/26/2018   1/2"   red    hot
4220                                                    7/7/2011    11/30/2018   3/4"   red    hot
4221                                                    7/7/2011    12/30/2018   3/4"   red    hot
4222 06/02/10-2 FB04-125-4-10 10 FEET                  6/25/2010     8/27/2015   1/2"   blue   cold
4223 85 feet                                           6/25/2010     11/1/2015   1/2"   red    hot
4224                                                   6/25/2010     3/29/2016   1/2"   blue   cold
4225                                                   6/25/2010    NOT A LEAK
4226 95 feet                                           10/20/2009    8/13/2018   1/2"   red    hot

     NIBCO DURA-PEX PEX 1006 3/4" CTS SDR-9
     cNSFus-pw-rfh U.P. Code ASTM F-876 F-877 F-
4227 1807 F-2159 100 PSI @180F 160 PSI @ 73F CSA       6/17/2010    11/13/2017   3/4"   red    hot
             Case 3:13-cv-07871-FLW-TJB Document 192-1 Filed 02/27/19 Page 1053 of 1053 PageID:
                                                  18618

                          G                            H            I         J      K      L
     "NIBCO DURA-PEX PEX 1006 ?? CTS SDR-9
     cNSFus-pw-rfh U.P. Code ASTM F-876 F-877 F-
     1807 F-2159 100 PSI @ 180 F 160 PSI @ 73 F
4228 CSA B 137.5 03/31/09-2"                        7/1/2010    10/16/2018   3/4"   red    hot
     "NIBCO DURA-PEX PEX 1006 3/4" CTS SDR-9
     cNSFus-pw-rfh U.P. Code ASTM F-876 F-877 F-
4229 1807 F-2159 100 PSI"                           7/1/2010    11/4/2018    3/4"   red    hot
     "BCO DURA-PEX PEX 1006 1/2" CTS SDR-9
     cNSFus…rfh U.P. Code ASTM F-876 F-877 F-
4230 1807 F-2159 100 PSI @ 180"                    6/30/2010    8/30/2018    1/2"   blue   cold
4231                                               10/28/2008   3/11/2016    1/2"   red    hot
